Case 20-10343-LSS   Doc 2541   Filed 04/07/21   Page 1 of 87
Case 20-10343-LSS   Doc 2541   Filed 04/07/21   Page 2 of 87

                     EXHIBIT A
                            Case 20-10343-LSS            Doc 2541        Filed 04/07/21        Page 3 of 87
Boy Scouts of America and Delaware BSA, LLC.                                                                             Served 03/25/2021

3134 PRO SE CLAIMANTS WERE SERVED VIA EMAIL. THE NAMES AND ADDRESSES OF THESE PARTIES HAVE NOT BEEN INCLUDED HEREIN DUE TO THE
CONFIDENTIAL NATURE OF SUCH INFORMATION.

218 PRO SE CLAIMANTS WERE SERVED VIA US MAIL. THE NAMES AND ADDRESSES OF THESE PARTIES HAVE NOT BEEN INCLUDED HEREIN DUE TO THE
CONFIDENTIAL NATURE OF SUCH INFORMATION.

295 INCARCERATED PRO SE CLAIMANTS WERE SERVED VIA US MAIL. THE NAMES AND ADDRESSES OF THESE PARTIES HAVE NOT BEEN INCLUDED HEREIN DUE TO
THE CONFIDENTIAL NATURE OF SUCH INFORMATION.

153 INCARCERATED ABUSE SURVIVORS WHO OPTED ON THEIR PROOFS OF CLAIM TO RECEIVE DIRECT COMMUNICATIONS REGARDING THEIR CLAIMS WERE
SERVED VIA US MAIL. THE NAMES AND ADDRESSES OF THESE PARTIES HAVE NOT BEEN INCLUDED HEREIN DUE TO THE CONFIDENTIAL NATURE OF SUCH
INFORMATION.

1,111 ABUSE SURVIVORS WHO OPTED ON THEIR PROOFS OF CLAIM TO RECEIVE DIRECT COMMUNICATIONS REGARDING THEIR CLAIMS WERE SERVED VIA US MAIL.
THE NAMES AND ADDRESSES OF THESE PARTIES HAVE NOT BEEN INCLUDED HEREIN DUE TO THE CONFIDENTIAL NATURE OF SUCH INFORMATION.

5,016 ABUSE SURVIVORS WHO OPTED ON THEIR PROOFS OF CLAIM TO RECEIVE DIRECT COMMUNICATIONS REGARDING THEIR CLAIMS WERE SERVED VIA EMAIL.
THE NAMES AND ADDRESSES OF THESE PARTIES HAVE NOT BEEN INCLUDED HEREIN DUE TO THE CONFIDENTIAL NATURE OF SUCH INFORMATION.
                                                                                         Case 20-10343-LSS                                                         Doc 2541                                                       Filed 04/07/21                                            Page 4 of 87

                                                                                                                                                                                                              EXHIBIT
                                                                                                                                                                                                        Served as stated below
                                                                                                                                                                                                            Service Parties

                                                                     Contact                                                                    Address1                                     Address2                                         Address3                           Address4   Address5      Country                                            Email               Method of Service
(The) Church Of The Good Shepherd, Lookout Mountain Tennessee, Inc.                                    c/o Kramer Rayson LLP                                       Attn: George Arrants                                  814 Episcopal School Way              Knoxville, TN 37932                                  garrants@kramer‐rayson.com                       Email and First Class Mail
1040 Avenue Of The Americas, LLC                                                                       c/o Garden Commercial Properties                            Attn: Orin Wilf                                       820 Morris Tpke                       Short Hills, NJ 07078                                MarkD@wilf‐law.com                               Email and First Class Mail
1040 Avenue Of The Americas, LLC                                                                       c/o Rubin LLC                                               Attn: Paul Rubin Esq                                  345 7th Ave, 21st Fl                  New York, NY 10001                                   prubin@rubinlawllc.com                           Email and First Class Mail
1040 Avenue Of The Americas, LLC                                                                       P.O. Box 765                                                Short Hills, NJ 07078‐0765                                                                                                                                                                        First Class Mail
108 NJ Roman Catholic Parishes                                                                         c/o Porzio, Bromberg & Newman, P.C.                         100 Southgate Pkwy                                    Morristown, NJ 07962                                                                       wjmartin@pbanlw.com                              Email and First Class Mail
108 NJ Roman Catholic Parishes                                                                         c/o Porzio Bromberg & Newman PC                             100 Southgate Pkwy                                    Morristown, NJ 07962                                                                       wjmartin@pbnlaw.com                              Email and First Class Mail
108 NJ Roman Catholic Parishes                                                                         c/o RC Diocese of Paterson                                  Attn: Ken Mullaney                                    777 Valley Rd                         Clifton, NJ 07013                                                                                     First Class Mail
118 High Street (Pittsfield)                                                                           c/o the Tamposi Law Group, Pc                               Attn: Peter N Tamposi                                 159 Main St                           Nashua, NH 03060                                     peter@thetamposilawgroup.com                     Email and First Class Mail
15Th Street Umc (176941)                                                                               c/o Bentz Law Firm                                          Attn: Leonard Spagnolo                                680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                 lspagnolo@bentzlaw.com                           Email and First Class Mail
1‐800‐Pack‐Rat                                                                                         11640 Northpark Dr, Ste 200                                 Wake Forest, NC 27587‐5741                                                                                                                                                                        First Class Mail
1St Umc Baldwin Ms                                                                                     Attn: Craig Gaines                                          312 W Main St                                         P.O. Box 146                          Baldwin, MS 38824                                                                                     First Class Mail
1st UMC Centerville, IA                                                                                410 N Main St                                               Centerville, IA 52544                                                                                                                            congregation@centervillefirst.org                Email and First Class Mail
1St Umc Gonzales                                                                                       Attn: Melinda Robert                                        224 W Constitution St                                 Gonzales, LA 70737                                                                         ksmelinda@eatel.net                              Email and First Class Mail
1st United Methodist Church                                                                            Attn: Pastor Nancy Nichols                                  121 E 7th St                                          Michigan City, IN 46360                                                                    firstunitedmethodistchurchmc@gmail.com           Email and First Class Mail
1St United Methodist Church                                                                            Attn: Ann Kraft                                             13534 52nd St Se                                      Enderlin, ND 58027                                                                         fkraft@mlgc.com                                  Email and First Class Mail
1St United Methodist Church Farmingdale                                                                c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
1St United Methodist Church Of Castle Rock Co                                                          Attn: Bill Eylens                                           1200 South St                                         Castle Rock, CO 80104                                                                      rob.white@fumccr.org                             Email and First Class Mail
1St United Methodist Church Of Friendship                                                              Attn: Jacqueline Ward                                       21 W Main St                                          Friendship, NY 14739                                                                       gators20@roadrunner.com                          Email and First Class Mail
1St United Methodist Church Of Lawrence                                                                c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
1St United Methodist Church Of Mannford, Inc                                                           Barry Hayes                                                 363254 US 64                                          Cleveland, OK 74020                                                                        rev.hayes@att.net                                Email and First Class Mail
1St United Methodist Church Of Mannford, Inc.                                                          Attn: Barry Hayes                                           P.O. Box 510                                          100 E Greenwood Ave                   Mannford, OK 74044                                   rev.hayes@att.net                                Email and First Class Mail
1St United Methodist Church, Michigan City                                                             Attn: Pastor Nancy Nichols                                  121 E 7th St                                          Michigan City, IN 46360                                                                    firstunitedmethodistchurchmc@gmail.com           Email and First Class Mail
1St United Methodist Church, Tipton, Ia                                                                Attn: Brian Boedeker                                        607 Lynn St                                           Tipton, IA 52772                                                                           office@tiptonumc.org                             Email and First Class Mail
1St United Methodists Church Of Cmch ‐ Cape May Court House                                            c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
2Cimple, Inc                                                                                           c/o Fair Harbor Capital LLC                                 Attn: Victor Knox                                     P.O. Box 237037                       New York, NY 10023                                   vknox@fairharborcapital.com                      Email and First Class Mail
2Cimple, Inc                                                                                           3468 Starling Dr                                            Frisco, TX 75034‐3604                                                                                                                                                                             First Class Mail
3096‐3227 Quebec, Inc/Groupe Access                                                                    8270 Mayrand                                                Montreal, Qc H4P 2C5                                  Canada                                                                        Canada                                                        First Class Mail
3180 Peachtree Rd NE                                                                                   Atlanta, GA 30305                                                                                                                                                                                                                                             First Class Mail
4M Plaza & Office Center, LLC                                                                          1649 Montgomery Rd, Ste 1                                   Aurora, IL 60504‐4363                                                                                                                                                                             First Class Mail
5Th Ave United Methodist Church                                                                        Attn: Treasurer                                             323 5th Ave                                           West Bend, WI 53095                                                                        church@faumc.org                                 Email and First Class Mail
876 Media, LLC                                                                                         Attn: William Strasser                                      122 Goddord Ave                                       Fayetteville, WV 25840                                                                     billystrassser@gmail.com                         Email and First Class Mail
876 Media, LLC                                                                                         122 Goddard Ave                                             Fayetteville, WV 25840‐1009                                                                                                                                                                       First Class Mail
9Th St Christian Church Now River Of Life Christian Church                                             Attn: Connie Kiesling                                       130 Mall Rd                                           Logansport, IN 46947                                                                       conniekiesling@yahoo.com                         Email and First Class Mail
A & A Line & Wire Corp                                                                                 Attn: Jacob Lach                                            29 Liberty St                                         Passaic, NJ 07055                                                                          JACOBLACH@YAHOO.COM                              Email and First Class Mail
A B Emblems & Caps                                                                                     P.O. Box 695                                                Weaverville, NC 28787‐0695                                                                                                                                                                        First Class Mail
A Christine Williams                                                                                   408 S Market St                                             Danville, OH 43014                                                                                                                               acwilliams48@yahoo.com                           Email and First Class Mail
A&M United Methodist Church                                                                            Attn: Wilber Mccollum Facilities Manager                    417 University Dr                                     College Station, TX 77840                                                                  wmccollum@am‐umc.org                             Email and First Class Mail
A.B. Emblems & Caps                                                                                    Attn: Jerry Williams                                        Conrad Inc                                            22 Ab Emblem Dr                       Weaverville, NC 28787                                jerry@abemblem.com                               Email and First Class Mail
A.B. Emblems & Caps                                                                                    P.O. Box 695                                                Weaverville, NC 28787                                                                                                                                                                             First Class Mail
A‐1 Services, Inc                                                                                      2715 Hwy 37                                                 Eveleth, MN 55734                                                                                                                                admin@a1servicesmn.com                           Email and First Class Mail
A‐1 Services, Inc                                                                                      2715 Hwy 37                                                 Eveleth, MN 55734‐8760                                                                                                                                                                            First Class Mail
Aaf Hauling                                                                                            c/o Fair Harbor Capital LLC                                 Attn: Victor Knox                                     P.O. Box 237037                       New York, NY 10023                                   vknox@fairharborcapital.com                      Email and First Class Mail
Aaf Hauling, Inc                                                                                       Attn: Floyd Griego                                          P.O. Box 415                                          Guadalupita, NM 87722                                                                      aafhauling@aol.com                               Email and First Class Mail
Aaf Hauling, Inc                                                                                       P.O. Box 415                                                Guadalupita, NM 87722‐0415                                                                                                                                                                        First Class Mail
Aaf Hauling, LLC                                                                                       Attn: Floyd Griego                                          P.O. Box 415                                          Guadalupita, NM 87701                                                                      aafhauling@aol.com                               Email and First Class Mail
Aarp Tax‐Aide                                                                                          Attn: Aaron G Ballinger                                     194 Hershel Ln                                        Hedgesville                                                                                putter_cons@yahoo.com                            Email and First Class Mail
Abc Burglar Alarm Systems, Inc                                                                         P.O. Box 189                                                Orland Park, IL 60462‐0189                                                                                                                                                                        First Class Mail
Abenity, Inc                                                                                           725 Cool Springs Blvd, Ste 600                              Franklin, TN 37067‐2702                                                                                                                                                                           First Class Mail
Aberdeen First Umc                                                                                     Attn: Mary Louise Scott                                     502 S Lincoln St                                      Aberdeen, SD 57401                                                                         mary@aberdeenfirst.org                           Email and First Class Mail
Abernathy First United Methodist Church                                                                Attn: Secretary/Treasurer And/Or Pastor                     704 Ave D                                             Abernathy, TX 79311                                                                        rmedearis@lubbocklawfirm.com                     Email and First Class Mail
Abf Freight System                                                                                     325 Peach Orchard Rd                                        Belmont, NC 28012‐2816                                                                                                                                                                            First Class Mail
Abiding Love Lutheran Church                                                                           Attn: Treasurer & Susan Patrice Milam                       7210 Brush Country Rd                                 Austin, TX 78749‐2374                                                                      smilamaustin@aol.com                             Email and First Class Mail
Abiding Love Lutheran Church                                                                           Attn: Treasurer, Abiding Love Lutheran Church               7210 Brush Country Rd                                 Austin, TX 78749‐2374                                                                                                                       First Class Mail
Abiding Presence Lutheran Church, San Antonio, Tx                                                      Attn: Amy Mclin                                             14700 San Pedro Ave                                   San Antonio, TX 78232                                                                      suee@aplc.org                                    Email and First Class Mail
Abiding Savior Lutheran Church                                                                         Attn: Deborah Gordon                                        P.O. Box 224                                          Simpsonville, MD 21150‐9998                                                                Deborah_Gordon@hcpss.org                         Email and First Class Mail
Abilene Christian University                                                                           For Benefit Of: Zachary Albrecht                            Enrollment Management                                 Acu Box 29007                         Abilene, TX 79699‐9007                                                                                First Class Mail
Abilene First United Methodist Church                                                                  Attn: John Collins, Pastor                                  601 N Cedar St                                        Abilene, KS 67410                                                                          purvis.law@att.net                               Email and First Class Mail
Abingdon Episcopal Church                                                                              Attn: David Nelson Meeker                                   5583 White Hall Rd                                    Gloucester, VA 23061                                                                       DNMeeker@yahoo.com                               Email and First Class Mail
Abingdon Protestant Episcopal Church                                                                   Attn: Rector                                                P.O. Box 82                                           4645 George Washington Memorial Hwy   White Marsh, VA 23183                                DNMeeker@yahoo.com                               Email and First Class Mail
Abingdon Ruritan Club                                                                                  Attn: Walter I Priest III                                   P.O. Box 22                                           Bena, VA 23018                                                                             wetlanddesign@gmail.com                          Email and First Class Mail
Abingdon United Methodist Church                                                                       Attn: Jason M. Clayman                                      101 E Main St                                         Abingdon, VA 24210                                                                         Staff@abingdonumc.org                            Email and First Class Mail
Abraham Lincoln Cncl 144                                                                               5231 S 6th St Rd                                            Springfield, IL 62703‐5143                                                                                                                                                                        First Class Mail
Abused in Scouting / Eisenberg,Rothweiler,Winkler, Eisenberg & Jeck, AVA Law Group,Zuckerman Spaeder   S J. Eisenberg, T. Kosnoff,Andrew V. Arsdale,Carl Kravitz   3667 Voltaire St                                      San Diego CA 92106                                                                         bsateam@sssfirm.com                              Email and First Class Mail
Abused in Scouting / Eisenberg,Rothweiler,Winkler, Eisenberg & Jeck, AVA Law Group,Zuckerman Spaeder   S J. Eisenberg, T. Kosnoff,Andrew V. Arsdale,Carl Kravitz   3667 Voltaire St                                      San Diego CA 92106                                                                         suport@ava.law                                   Email and First Class Mail
Abused in Scouting / Eisenberg,Rothweiler,Winkler, Eisenberg & Jeck, AVA Law Group,Zuckerman Spaeder   S J. Eisenberg, T. Kosnoff,Andrew V. Arsdale,Carl Kravitz   1800 M Street NW, Ste 1000                            Washington DC 20036                                                                        support@ava.law                                  Email and First Class Mail
Abused in Scouting / Eisenberg,Rothweiler,Winkler, Eisenberg & Jeck, AVA Law Group,Zuckerman Spaeder   S J. Eisenberg, T. Kosnoff,Andrew V. Arsdale,Carl Kravitz   1800 M Street NW, Ste 1000                            Washington DC 20036                                                                                                                         First Class Mail
Acadia Parish School Board                                                                             Attn: Sales & Use Tax Dept                                  P.O. Box 309                                          Crowley, LA 70527‐0309                                                                                                                      First Class Mail
Access Communications, Inc                                                                             51 Brook St                                                 Rehoboth, MA 02769                                                                                                                               ccurtis620@comcast.net                           Email and First Class Mail
Accounting Principals                                                                                  Attn: Steven Rebidas                                        10151 Deerwood Park Blvd                              Jacksonville, FL 32256                                                                     steven.rebidas@adeccogroup.com                   Email and First Class Mail
Acct                                                                                                   1079 S Hover St, Ste 200                                    Longmont, CO 80501‐7924                                                                                                                                                                           First Class Mail
Ace / Esis                                                                                             Dept Ch 10123                                               Palatine, IL 60055‐0123                                                                                                                                                                           First Class Mail
Ace American Insurance Company                                                                         c/o Duane Morris LLP                                        Attn: Wendy M Simkulak                                30 S 17th St                          Philadelphia, PA 19103                               WMSimkulak@duanemorris.com                       Email and First Class Mail
Ace American Insurance Company                                                                         Dept Ch 10123                                               Palatine, IL 60055‐0001                                                                                                                                                                           First Class Mail
Ace Locksmith 2, LLC                                                                                   Attn: Richard Smith                                         3232 Irving Blvd                                      Dallas, TX 75247                                                                           ace2locksmith@gmail.com                          Email and First Class Mail
Ace Locksmith 2, LLC                                                                                   3232 Irving Blvd                                            Dallas, TX 75247‐6007                                                                                                                                                                             First Class Mail
Ace Property And Casualty Insurance Company                                                            c/o Duane Morris LLP                                        Attn: Wendy M Simkulak                                30 S 17th St                          Philadelphia, PA 19103                               WMSimkulak@duanemorris.com                       Email and First Class Mail
Ackermanville ‐ Bangor                                                                                 c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Ackermanville ‐ Bangor                                                                                 1410 Ackermanville Rd                                       Bangor, PA 18013                                                                                                                                                                                  First Class Mail
Acmar United Methodist Church                                                                          Attn: Belinda G Wilson                                      P.O. Box 853                                          Moody, AL 35004                                                                            belinda.wilson@umcna.org                         Email and First Class Mail
Acme United Corp                                                                                       P.O. Box 347808                                             Pittsburgh, PA 15251‐4808                                                                                                                                                                         First Class Mail
Acton Umc ‐ Granbury                                                                                   c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Acton Umc ‐ Granbury                                                                                   3433 Fall Creek Hwy                                         Granbury, TX 76049                                                                                                                                                                                First Class Mail
Acton United Methodist Church                                                                          Attn: Felicia Crowel, Treasurer                             5650 Senour Rd                                        Indianapolis, IN 46259                                                                     crowel862@gmail.com                              Email and First Class Mail
Acushnet Wesley United Methodist Church                                                                Attn: Treasurer                                             67 Main St                                            Acushnet, MA 02743                                                                         jrobert903@comcast.net                           Email and First Class Mail
Acworth Umc                                                                                            c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Adair United Methodist Church                                                                          310 N Cheatham                                              Adair, OK 74330                                                                                                                                  adairumc@gmail.com                               Email and First Class Mail
Adair United Methodist Church                                                                          Attn: Cindy Mcmahon                                         1457 E 430 Rd                                         Adair, OK 74330                                                                            cindymcmahon@ymail.com                           Email and First Class Mail
Adam Douglas Brinkley                                                                                  c/o Garris Chapel Umc                                       823 Piney Grove Church Rd                             La Grange, NC 28551                                                                        abrinkley@nccumc.org                             Email and First Class Mail
Adam Randazzo                                                                                          29 County St                                                Ipswich                                                                                                                                          adamrandazzo@icloud.com                          Email and First Class Mail
Adamant United Methodist Church                                                                        Attn: Joanne Bair                                           4264 Center Rd                                        E Montpelier, VT 05651                                                                     office@unionparkumc.org                          Email and First Class Mail
Adamant United Methodist Church                                                                        c/o United Methodist Church                                 Attn: Jill Colley Robinson                            145 Pulp Mill Bridge Rd               Weybridge, VT 05753                                  rev.jill.colley.robinson@gmail.com               Email and First Class Mail
Adamant United Methodist Church                                                                        Attn: Joanne Bair                                           4264 Center Rd                                        E Montpelier, VT 05651                                                                                                                      First Class Mail
Adams And Reese Llp                                                                                    Attn: Timothy James Anzenberger                             1018 Highland Colony Pkwy, Ste 800                    Ridgeland, MS 39157                                                                        tim.anzenberger@arlaw.com                        Email and First Class Mail
Adams United Methodist Church                                                                          Attn: Melissa Mccarthy                                      P.O. Box 51                                           Adams, NY 13605                                                                            adamsunitedmethodistchurch@gmail.com             Email and First Class Mail
Adams United Methodist Church                                                                          Attn: Treasurer                                             P.O. Box 51                                           Adams, NY 13605                                                                            adamsunitedmethodistchurch@gmail.com             Email and First Class Mail
Adams United Methodist Church                                                                          Attn: Melissa M K Mccarthy                                  17502 Maxon Ln                                        Adams, NY 13605                                                                            mmkmccarthy@gmail.com                            Email and First Class Mail
Adams United Methodist Church                                                                          Attn: Melissa Mccarthy                                      17502 Maxon Ln                                        Watertown, NY 13605                                                                        mmkmccarthy@gmail.com                            Email and First Class Mail
Adams United Methodist Church Melissa Mk Mccarthy                                                      17502 Maxon Ln                                              Adams, NY 13605                                                                                                                                  mmkmccarthy@gmail.com                            Email and First Class Mail
Adamsville First United Methodist Church                                                               P.O. Box 225                                                Adamsville, TN 38310                                                                                                                             ahwestmoreland0601@gmail.com                     Email and First Class Mail
Adaton United Methodist Church                                                                         Attn: Stancey W Kornegay                                    69 Old 82 Dr                                          Starkville, MS 39759                                                                       Gingerk1153@gmail.com                            Email and First Class Mail
Adaton United Methodist Church                                                                         Attn: Bobby R Stokes                                        105 Banyan Rd                                         Starkville, MS 39759                                                                       stokes1321@bellsouth.net                         Email and First Class Mail
Addilynn Memorial United Methodist Church                                                              Attn: Randi Michelle Mcgregor                               3225 Avoca Rd                                         Bristol, TN 37620                                                                          addilynnoffice@gmail.com                         Email and First Class Mail
Addison Umc                                                                                            Doris Knowles                                               Front St                                              Addison, NY 14801                                                                                                                           First Class Mail
Addison United Methodist Church                                                                        Attn: Doris Knowles                                         3902 Fred Rial Rd                                     Campbell, NY 14821                                                                         doriskno@msn.com                                 Email and First Class Mail
Addison: Good Samaritan                                                                                Attn: George Wentworth Jr                                   960 Army Trail                                        Addison, IL 60101                                                                          crosshsh55@yahoo.com                             Email and First Class Mail
Adel United Methodist Church                                                                           Attn: Kristie Layne Manning                                 2819 Sylvania Dr                                      West Des Moines, IA 50266                                                                  aokmanning@gmail.com                             Email and First Class Mail
Adel United Methodist Church                                                                           115 S 10th St                                               Adel, IA 50003                                                                                                                                   umcadel@msn.com                                  Email and First Class Mail
Adirondack Community Church                                                                            Attn: Derek Hansen                                          2583 Main St                                          Lake Placid, NY 12946                                                                      info@adkcomchurch.org                            Email and First Class Mail
Adjutant General Of The State Of West Virginia                                                         1707 Coonskin Dr                                            Charleston, WV 25311‐1099                                                                                                                                                                         First Class Mail
Adnah United Methodist Church, Inc.                                                                    Attn: David D. Mcmanus, Jr                                  1 Adnah Dr                                            Rock Hill, SC 29732                                                                        ddmcmanusjr@umcsc.org                            Email and First Class Mail
Adnah United Methodist Church, Inc.                                                                    Attn: Eddie Thomasson                                       3396 Hwy 324                                          Rock Hill, SC 29732                                                                        eddie.norma1@att.net                             Email and First Class Mail
Adobe Systems Incorporated (Adus)                                                                      345 Park Ave                                                San Jose, CA 95110‐2704                                                                                                                                                                           First Class Mail
Adobe, Inc (Adus)                                                                                      345 Park Ave                                                San Jose, CA 95110‐2704                                                                                                                                                                           First Class Mail
Adp Taxware                                                                                            Attn: Legal                                                 401 Edgewater Pl, Ste 260                             Wakefield, MA 01880‐6210                                                                                                                    First Class Mail
Adrian College                                                                                         For Benefit Of: K Clipper                                   110 S Madison St                                      Adrian, MI 49221‐2575                                                                                                                       First Class Mail
Adrian First United Methodist Church                                                                   Attn: Bryan Bowers                                          1245 W Maple Ave                                      Adrian, MI 49221                                                                           treasurer@adrianfumc.org                         Email and First Class Mail
Adrmore United Methodist Church                                                                        Attn: Debra Eubanks                                         22621 Main St                                         Ardmore, TN 38449                                                                          eubankshouse@aol.com                             Email and First Class Mail
Adt, LLC                                                                                               dba Protection One                                          P.O. Box 872987                                       Kansas City, MO 64187‐2987                                                                                                                  First Class Mail
Advance Auto Parts                                                                                     Aap Financial Services                                      P.O. Box 742063                                       Atlanta, GA 30374‐2063                                                                                                                      First Class Mail
Advance Memorial United Methodist Church                                                               Attn: Treasurer                                             1007 Bellefonte Rd                                    Flatwoods, KY 41139                                                                        advancerev@yahoo.com                             Email and First Class Mail
Advanced Disposal                                                                                      c/o Solid Waste Southeast Inc                               P.O. Box 743019                                       Atlanta, GA 30374‐3019                                                                                                                      First Class Mail
Advanced Equipment Co                                                                                  Attn: John Helton                                           1408 Center Park Dr                                   Charlotte, NC 28217                                                                        derek@aec‐carolina.com                           Email and First Class Mail
Advanced Equipment Company                                                                             1408 Center Park Dr                                         Charlotte, NC 28217‐2909                                                                                                                                                                          First Class Mail
Advanstar Communications, Inc                                                                          325 W 1st St, Ste 300                                       Duluth, MN 55802‐1651                                                                                                                                                                             First Class Mail
Advantage Emblem & Screen Printing                                                                     4313 Haines Rd                                              Duluth, MN 55811‐1542                                                                                                                                                                             First Class Mail
Advantage Storage ‐ Lascolinas                                                                         330 W Ih 635 Fwy                                            Irving, TX 75063‐3833                                                                                                                                                                             First Class Mail
Advantagecs                                                                                            Attn: Bryan Varblow                                         3850 Ranchero Dr                                      Ann Arbor, MI 48108                                                                        bryan.varblow@advantagecs.com                    Email and First Class Mail
Advantagecs                                                                                            3850 Ranchero Dr                                            Ann Arbor, MI 48108‐2772                                                                                                                                                                          First Class Mail
Adven Capital Group, LLC                                                                               dba Service It Direct                                       P.O. Box 307                                          Addison, TX 75001‐0307                                                                                                                      First Class Mail
Advent Episcopal Church (Church Of The Advent) Westlake, Oh                                            Attn: Richard Mccormick                                     3760 Dover Center Rd                                  Westlake, OH 44145                                                                         advent.church@sbcglobal.net                      Email and First Class Mail
Advent Episcopal Church (Church Of The Advent) Westlake, Ohio                                          Attn: Richard Earl Mccormick                                3760 Dover Center Rd                                  Westlake, OH 44145                                                                         advent.church@sbcglobal.net                      Email and First Class Mail
Advent Luther Church                                                                                   Attn: Christopher Franz                                     1601 Green Ln                                         Westchester, PA 19382                                                                      adventlutheranwc@gmail.com                       Email and First Class Mail
Advent Lutheran Church                                                                                 1601 Green Ln                                               West Chester, PA 19382                                                                                                                           adventlutheranwc@gmail.com                       Email and First Class Mail
Advent Lutheran Church                                                                                 Attn: Timothy T Parker                                      1000 2nd Ave, 30th Fl                                 Seattle, WA 98104                                                                          ttp@pattersonbuchanan.com                        Email and First Class Mail
Advent Lutheran Church Spindale, Nc                                                                    118 Reveley St                                              Spindale, NC 28160                                                                                                                               adventlutheran@att.net                           Email and First Class Mail
Advent Lutheran Church Spindale, Nc                                                                    Attn: Timothy Blatnicky                                     118 Reveley St                                        Spindale, NC 28160                                                                         adventlutheran@att.net                           Email and First Class Mail
Advent Moravian Church (First Moravian Church Of Bethlehem,                                            c/o Shay, Santee & Kelhart                                  Attn: Richard Santee Jr                               44 E Broad St                         Bethlehem, PA 18018                                  rsantee@ssk‐esq.com                              Email and First Class Mail
Advent United Methodist Church                                                                         Attn: Steve Day                                             2258 Woodruff Rd                                      Simpsonsville, SC 29681                                                                    steve@advent‐umc.org                             Email and First Class Mail
Adventure Medical/Tender Corp                                                                          944 Industrial Park Rd                                      Littleton, NH 03561‐3956                                                                                                                                                                          First Class Mail
Adventures Wv                                                                                          dba Adventures On the Gorge                                 P.O. Box 78                                           Lansing, WV 25862‐0078                                                                                                                      First Class Mail
Affeld Grivakes LLP                                                                                    Joseph Barrett                                              2049 Century Park E. Ste 2460                         Los Angeles CA 90067                                                                       jmb@agzlaw.com                                   Email and First Class Mail
Afton United Methodist Church                                                                          Attn: Johnny Gregg                                          50 Woodhaven Cir                                      Greeneville, TN 37745                                                                      bettyrednour@hotmail.com                         Email and First Class Mail
Agawam United Methodist Church                                                                         Attn: Ken Blanchard                                         98 the Laurels                                        Enfield, CT 06082                                                                          kenblan1980@gmail.com                            Email and First Class Mail
Agility Recovery Solutions                                                                             P.O. Box 733788                                             Dallas, TX 75373‐3788                                                                                                                                                                             First Class Mail
Agnus Dei Lutheran Church                                                                              Attn: Seth Novak / Beverly Buster                           10511 Peacock Hill Ave Nw                             Gig Harbor, WA 98335                                                                       office@agnusdeilutheran.org                      Email and First Class Mail
Agron, Inc                                                                                             2440 S Sepulveda Blvd, Ste 201                              Los Angeles, CA 90064‐1748                                                                                                                                                                        First Class Mail
Aiea United Methodist Church                                                                           Attn: Samuel Nam                                            99‐101 Laulima St                                     Aiea, HI 96701                                                                             pastorsam@aieaumc.com                            Email and First Class Mail
Ainsman Levine, LLC                                                                                    Daniel J. Sammel, Esquire                                   310 Grant Street, Ste 1500                            Pittsburgh PA 15219                                                                        ds@ainsmanlevine.com                             Email and First Class Mail
Airgas, Inc                                                                                            dba Airgas USA LLC                                          P.O. Box 734672                                       Dallas, TX 75373‐4672                                                                                                                       First Class Mail
Akeley United Methodist Church (88553)                                                                 c/o Bentz Law Firm                                          Attn: Leonard Spagnolo                                680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                 lspagnolo@bentzlaw.com                           Email and First Class Mail
Akeley United Methodist Church (88553)                                                                 c/o Bentz Law Firm                                          Attn: Leonard Spagnolo                                680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                 lspangolo@bentzlaw.com                           Email and First Class Mail
Akers law Group, PLLC                                                                                  Joshua M. Coe                                               20 Eastgate Drive Ste D                               Brandon MS 39042                                                                           joshua.coe@akerslawgroup.com                     Email and First Class Mail
Akron United Methodist Church                                                                          Attn: Melanie Krening                                       P.O. Box 536                                          Akron, CO 80720                                                                            mkrening15@gmail.com                             Email and First Class Mail
Alabaster First United Methodist Church                                                                Attn: Ashley Homan, Business Manager                        10903 Hwy 119                                         Alabaster, AL 35007                                                                        info@alabasterfumc.org                           Email and First Class Mail
Alameda Cncl 22                                                                                        1714 Everett St                                             Alameda, CA 94501‐1529                                                                                                                                                                            First Class Mail
Alameda County Tax Collector                                                                           Attn: Jack Wong                                             1221 Oak St, Rm 131                                   Oakland, CA 94612                                                                                                                           First Class Mail
Alamo Area Cncl 583                                                                                    2226 NW Military Hwy                                        San Antonio, TX 78213‐1833                                                                                                                                                                        First Class Mail
Alamo Area Cncl583                                                                                     2226 NW Military Hwy                                        San Antonio, TX 78213‐1833                                                                                                                                                                        First Class Mail
Alamo Area Council, Boy Scouts Of America                                                              2226 NW Military Hwy                                        San Antonio, TX 78213‐1894                                                                                                                                                                        First Class Mail
Alamo Area Council, Inc                                                                                Attn: Michael De Los Santos                                 2226 NW Military Hwy                                  San Antonio, TX 78213                                                                      mdelossa@scouting.org                            Email and First Class Mail
Alamo First United Methodist Church, Inc                                                               Attn: Patricia Cummins                                      80 N Johnson St                                       Alamo, TN 38001                                                                                                                             First Class Mail
Alamo Heights United Methodist Church                                                                  Attn: Valerie Slade                                         825 E Basse Rd                                        San Antonio, TX 78209                                                                      vslade@ahumc.org                                 Email and First Class Mail
Alamo United Methodist Church                                                                          Secretary Alamo United Methodist Church                     4071 N Foster Rd                                      San Antonio, TX 78244                                                                      georgec@xit.net                                  Email and First Class Mail
Alan Plummer & Associates, Inc                                                                         1320 S University Dr, Ste 300                               Fort Worth, TX 76107‐5765                                                                                                                                                                         First Class Mail
Alan Plummer Associates                                                                                Attn: Beverley Wassmund                                     1221 Auraria Pkwy                                     Denver, CO 80128                                                                           bwassmund@plummer.com                            Email and First Class Mail
Alanson United Methodist Church                                                                        Attn: Susan Hitts                                           343 E Main St                                         Harbor Springs, MI 49740                                                                   harborsringsumc@gmail.com                        Email and First Class Mail
Alarm Security & Contracting, Inc                                                                      P.O. Box 71389                                              Corpus Christi, TX 78467‐1389                                                                                                                                                                     First Class Mail
Alaska Umc Conference Center                                                                           c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Alaska United Methodist Conference Center                                                              c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Albany Auto Service, Inc                                                                               Attn: Cheryl Buford                                         1305 W Oglethorpe Ave                                 Albany, GA 31707                                                                           albanyautoservice@gmail.com                      Email and First Class Mail
Albany First United Methodist Church                                                                   c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Albany United Methodist Church                                                                         502 1st Ave                                                 Albany, IL 61230                                                                                                                                 reverendgrannie@gmail.com                        Email and First Class Mail
Albion Asbury Umc                                                                                      Attn: Bret Frymier                                          605 E Main St                                         Albion, IN 46701                                                                           bfrymier@hotmail.com                             Email and First Class Mail
Albion First United Methodist Church                                                                   Attn: Brad Henson, Pastor                                   127 E Main St                                         Albion, IL 62806                                                                           brad@livingtheadventure.net                      Email and First Class Mail
Albrecht Law Offices, LLC                                                                              Robert K. Albrecht                                          211 West Wacker Drive, Suite 500                      Chicago IL 60606                                                                           rka@albrechtinjurylaw.com                        Email and First Class Mail
Albrechta & Coble, Ltd                                                                                 Attn: Joseph F. Albrechta                                   2228 Hayes Ave, Suite A                               Fremont, OH 43420                                                                          kwitte@lawyer‐ac.com                             Email and First Class Mail
Albright And Albright, Attys.                                                                          Attn: Jonathan Albright                                     104 Granby Dr                                         Indianapolis, IN 46203                                                                     Jon@albrightandalbright.com                      Email and First Class Mail
Albright Memorial Umc                                                                                  Betty S Johnson                                             409 Rittenhouse St Nw                                 Washington, DC 20011                                                                       msjbando@aol.com                                 Email and First Class Mail
Albright Memorial United Methodist Church                                                              Attn: Betty Johnson                                         409 Rittenhouse St NW                                 Washington, DC 20011                                                                       msjbando@aol.com                                 Email and First Class Mail
Albright United Methodist Church (184110)                                                              c/o Bentz Law Firm                                          Attn: Leonard Spagnolo                                680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                 lspagnolo@bentzlaw.com                           Email and First Class Mail
Albright United Methodist Church (189453)                                                              c/o Bentz Law Firm                                          Attn: Leonard Spagnolo                                680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                 lspagnolo@bentzlaw.com                           Email and First Class Mail
Alden Community United Methodist Church                                                                Attn: Rev Katie Waggoner                                    9015 Helena Rd                                        P.O. Box 130                          Alden, MI 49612                                      PastorKatieW@gmail.com                           Email and First Class Mail
Alden United Methodist Church                                                                          Attn: Eric Blachford                                        16532 State Rte 173                                   Alden, IL 60033                                                                                                                             First Class Mail
Aldersgate                                                                                             c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Aldersgate ‐ Brunswick                                                                                 c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Aldersgate Church                                                                                      Attn: Jay Alms                                              10544 Main St                                         P.O. Box 450                          Roscoe, IL 61072                                     hrfdjalms@gmail.com                              Email and First Class Mail
Aldersgate Church                                                                                      Attn: Jay Alms                                              4055 N Rockton Ave                                    Rockford, IL 61103                                                                         unitedaldersgate@sbcglobal.net                   Email and First Class Mail
Aldersgate Methodist Church                                                                            Attn: Brad Lee Belke                                        1621 Thornton Ave                                     Butte, MT 59701                                                                            b.l.belke@gmail.com                              Email and First Class Mail
Aldersgate Methodist Church, Inc                                                                       Attn: Brad Lee Belke                                        444 E Park St                                         Butte, MT 59701                                                                                                                             First Class Mail
Aldersgate‐ Seminole                                                                                   c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Aldersgate Umc                                                                                         Attn: Bruce Griffith                                        1201 N Fair St                                        Marion, IL 62959                                                                           bgriffith@marionaldersgate.org                   Email and First Class Mail
Aldersgate Umc                                                                                         Attn: David Sauer                                           235E 850S                                             Brigham City, UT 84302                                                                     davidsauer@hotmail.com                           Email and First Class Mail
Aldersgate Umc                                                                                         Attn: Treasurer                                             2417 Getz Rd                                          Fort Wayne, IN 46804                                                                       finance@aumccommunity.org                        Email and First Class Mail
Aldersgate Umc                                                                                         Attn: Treasurer & Thomas J Ream                             2417 Getz Rd                                          Fort Wayne, IN 46804                                                                       finance@aumccommunity.org                        Email and First Class Mail
Aldersgate Umc                                                                                         1753 S Blanchard St                                         Wheaton, IL 60189                                                                                                                                Josephjenniferkim@att.net                        Email and First Class Mail
Aldersgate Umc (05401)                                                                                 c/o Bentz Law Firm                                          Attn: Sean Bollman                                    680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                 lspagnolo@bentzlaw.com                           Email and First Class Mail
Aldersgate Umc (05401)                                                                                 c/o Bentz Law Firm                                          Attn: Leonard Spagnolo                                680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                 lspagnolo@bentzlaw.com                           Email and First Class Mail
Aldersgate UMC 1301 Collingwood Rd, Alexandria, VA 22308                                               c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    200 N Tampa St, Ste 200               Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Aldersgate UMC 1500 E Rio Rd, Charlottesville, VA 22901                                                c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Aldersgate UMC 151 Wythe Pkwy, Hampton, VA 23661                                                       c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Aldersgate UMC 5767 Sellger Dr, Norfolk, VA 23502‐5239                                                 c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Aldersgate Umc‐Dora                                                                                    Attn: Billy Howard Weems                                    1975 Hwy 78                                           Dora, AL 35062                                                                             billy.weems@umcua.org                            Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Allan Marshall                                        252 V I Ranch Rd                                      Bristol, TN 37620                                                                          allanmarshall@btes.tv                            Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Fred Broda, Board of Trustees Chair                   600 Broadway                                          Dobbs Ferry, NY 10522                                                                      aumcdobbsferry@msn.com                           Email and First Class Mail
Aldersgate United Methodist Church                                                                     c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: John Dexter Howe                                      1320 Umstead Rd                                       Darham, NC 27712                                                                           jhowe888@aol.com                                 Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: John Garrison                                         2106 Rosebury Ln Sw                                   Huntsville, AL 35803                                                                       john.allen.garrison@gmail.com                    Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: John Garrison                                         12901 Bailey Cove Rd                                  Huntsville, AL 35803                                                                       john.allen.garrison@gmail.com                    Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Holly Vietzke                                         235 Park St                                           North Reading, MA 01864                                                                    mhollyv@gmail.com                                Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Rev Martha Dell King                                  4458 Willow Rd                                        Memphis, TN 38117                                                                          office@agumc.org                                 Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Treasurer                                             4301 Ambrose Ave Ne                                   Grand Rapids, MI 49525                                                                     office@aldersgateumc.org                         Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Greg Seay, Finance Chair                              13217 Fm 1764 Rd                                      Santa Fe, TX 77510                                                                         office‐aumc@comcast.net                          Email and First Class Mail
Aldersgate United Methodist Church                                                                     15 Wesley Ln                                                Rockland, ME 04847                                                                                                                               paulinda1948@gmail.com                           Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Secretary/Treasurer And/Or Pastor                     10306 Indiana Ave                                     Lubbock, TX 79415                                                                          revstacy@stcharlesepiscopal.org                  Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Ruth Hughes                                           7 Shannon Dr                                          Greenville, SC 29615                                                                       rhughes@aumcsc.org                               Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Secretary/Treasurer And/Or Pastor                     10306 Indiana Ave                                     Lubbock, TX 79415                                                                          rmedearis@lubbocklawfirm.com                     Email and First Class Mail
Aldersgate United Methodist Church                                                                     c/o Field Manning Stone Hawthorne & Aycock Pc               Attn: Robert Aycock                                   2112 Indiana Ave                      Lubbock, TX 79410                                    rmedearis@lubbocklawfirm.com                     Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Charles L Finklea II & Janille Randall                3926 Old Denton Rd                                    Carrollton, TX 75007                                                                       thephysicist@verizon.net                         Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Kevin Gearhart                                        3600 75th St                                          Urbandale, IA 50322                                                                        theresa@aldersgatedsm.org                        Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Glenn E Reynolds                                      1320 Umstead Rd                                       Durham, NC 27712                                                                           trustees@aldersgate.org                          Email and First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Rhonda Dollar                                         P.O. Box 609                                          Dora, AL 35062                                                                                                                              First Class Mail
Aldersgate United Methodist Church                                                                     Attn: Secretary/Treasurer/Pastor                            1741 Sayles Blvd                                      Abilene, TX 79605                                                                                                                           First Class Mail
Aldersgate United Methodist Church ‐ Wilmington                                                        c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Aldersgate United Methodist Church (179000)                                                            c/o Bentz Law Firm                                          Attn: Leonard Spagnolo                                680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                 lspagnolo@bentzlaw.com                           Email and First Class Mail
Aldersgate United Methodist Church Of Nixa                                                             Attn: Brenda Clark                                          460 W Aldersgate Dr                                   Nixa, MO 65714                                                                             bclark@aldersgatechurch.com                      Email and First Class Mail
Aldersgate United Methodist Church Of North Charleston, Inc.                                           Attn: Rev Erik Grayson                                      1444 Remount Rd                                       North Charleston, SC 29406                                                                 erikkgrayson@gmail.com                           Email and First Class Mail
Aldersgate United Methodist Church Of Sumter                                                           Attn: Mark Sari                                             3000 Daufuskie Rd                                     Sumter, SC 29150                                                                           msari@sc.rr.com                                  Email and First Class Mail
Aldersgate United Methodist Church Of Sumter                                                           Attn: Mark Sari, Chairperson                                211 Alice Dr                                          Sumter, SC 29150                                                                           msari@sc.rr.com                                  Email and First Class Mail
Aldersgate United Methodist Church Slidell, Louisiana                                                  Attn: Ehren Malone                                          360 Robert Blvd                                       Slidell, LA 70458                                                                          aumc@aldersgate‐sidell.org                       Email and First Class Mail
Aldersgate United Methodist Church Tustin                                                              Attn: Financial Administrator                               1201 Irvine Blvd                                      Tustin, CA 92780                                                                           financeadmin@aumctustin.org                      Email and First Class Mail
Aldersgate United Methodist Church, Chelmsford                                                         Attn: Pastor Lisa Bruget‐Cass                               242 Boston Rd                                         Chelmsford, MA 01824                                                                       revlisabc@gmail.com                              Email and First Class Mail
Aldersgate United Methodist Church, Inc ‐Wichita                                                       c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Aldersgate United Methodist Church, Inc. Of Rock Hill                                                  Attn: Wayne Miller                                          2115 Celanese Rd                                      Rock Hill, SC 29732                                                                        wayne@thrpartners.com                            Email and First Class Mail
Aldine United Methodist Church                                                                         c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Aledo Umc                                                                                              c/o Bradley Arant Boult Cummings LLP                        Attn: Edwin G Rice                                    100 N Tampa St, Ste 2200              Tampa, FL 33602                                      erice@bradley.com                                Email and First Class Mail
Aledo Umc                                                                                              100 Pecan Dr                                                Aledo, TX 76008                                                                                                                                                                                   First Class Mail
Alex Alvarez                                                                                           302 Grosvenor St                                            San Antonio, TX 78221                                                                                                                            alexalvarezut@gmail.com                          Email and First Class Mail
Alex R. White PLLC                                                                                     Alex R. White                                               908 Minoma Ave                                        Louisville KY 40217                                                                        alex@arwhitelaw.com                              Email and First Class Mail
Alexander Fire Department, Inc                                                                         Attn: Dean R Hendershott                                    P.O. Box 336                                          Alexander, NY 14005                                                                        presafd@alexanderfd.com                          Email and First Class Mail
Alexander Law Group, PLC                                                                               Emmet D. Alexander                                          6601 Irongate Square, Ste A                           Richmond VA 23234                                                                          info@alexanderlawgrouppc.com                     Email and First Class Mail
Alexandria First Presbyterian Church                                                                   Attn: Nicholas Hatch                                        141 Little York Mt Pleasant Rd                        Milford, NJ 08848‐2157                                                                     nhatch@alexpres.org                              Email and First Class Mail
Alexandria United Methodist Church                                                                     Attn: John Bowers                                           7151 Tippenhauer Rd                                   Cold Spring, KY 41076                                                                      Bowers.jc@fuse.net                               Email and First Class Mail
                                                               Case 20-10343-LSS                                                   Doc 2541                                      Filed 04/07/21                                     Page 5 of 87

Alexandria United Methodist Church                                    Attn: Donald Flanders                                        12 Washburn Rd                         Alexandria, NH 03222                                                  faithgreene83@gmail.com; donaldflanders22@yahoo.com   Email and First Class Mail
Aley Umc                                                              Attn: Tom Oxley                                              4143 Kemp Rd                           Beavercreek, OH 45431                                                 business@aleyumc.org                                  Email and First Class Mail
Alfred United Methodist Church                                        Attn: Stephen Crowell                                        7 Park Cir                             Belmont, NY 14813                                                     scrowell@united.edu                                   Email and First Class Mail
Algoma Boulevard United Methodist Church                              Attn: Katie Madlom, Treasurer Abumc                          1174 Algoma Blvd                       Oshkosh, WI 54901                                                     treasurer@abumc.org                                   Email and First Class Mail
Algoma United Methodist Church                                        Attn: Robel Grant                                            1185 Algoma Rd                         Algoma, MS 38820                                                      rgrant131@gmail.com                                   Email and First Class Mail
Algonquin: Christ                                                     Attn: Mi Sook Yoo                                            9009 Algonquin Rd                      Algonquin, IL 60102                                                   msyoo0213@gmail.com                                   Email and First Class Mail
Algood United Methodist Church                                        Attn: Albert Willis                                          135 W Main St                          Algood, TN 38506                                                      albertwillis@tnumc.com                                Email and First Class Mail
Alice Mary Curtis                                                     7 Station Ave                                                Searsport, ME 04974                                                                                          maryalicecurtis07@gmail.com                           Email and First Class Mail
Aline United Methodist Church (183673)                                c/o Bentz Law Firm                                           Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                                Email and First Class Mail
Alison K Schuler                                                      c/o Boy Scouts of America                                    Attn: Chase Koontz                     1325 W Walnut Hill Ln            Irving, TX 75015                     chase.koontz@scouting.org                             Email and First Class Mail
All Angels Church                                                     c/o Parker Pohl LLP                                          Attn: M Todd Parker                    420 Lexington Ave, Ste 2440      New York, NY 10170                   todd.parker@parkerpohl.com                            Email and First Class Mail
All Angels' Church                                                    c/o Parker Pohl LLP                                          Attn: M Todd Parker                    420 Lexington Ave, Ste 2440      New York, NY 10170                   todd.parker@parkerpohl.com                            Email and First Class Mail
All Faith Chapel (Easton/Tunis Mills)                                 Attn: Andrea Ross, Esq                                       The Law Office of Andrea Ross          129 N West St, Ste 1             Easton, MD 21601                     Andie@AndieRossLaw.com                                Email and First Class Mail
All Hallows' Episcopal Church (Snow Hill)                             Attn: Andrea Ross, Esq                                       The Law Office of Andrea Ross          129 N West St, Ste 1             Easton, MD 21601                     Andie@AndieRossLaw.com                                Email and First Class Mail
All Saints Academy, Grand Rapids                                      c/o Warner Norcross Judd, LLP                                Attn: Elisabeth M Von Eitzen           150 Ottawa Ave, Ste 1500         Grand Rapids, MI 49503               evoneitzen@wnj.com                                    Email and First Class Mail
All Saints Catholic Church, Dover, Inc.                               Attn: John S Mercer                                          1400 N Meridian St                     Indianapolis, IN 46202                                                jsmercer@indylegal.com                                Email and First Class Mail
All Saints Catholic Church, Fremont                                   c/o Warner Norcross Judd, LLP                                Attn: Elisabeth M Von Eitzen           150 Ottawa Ave, Nw, Ste 1500     Grand Rapids, MI 49503               evoneitzen@wnj.com                                    Email and First Class Mail
All Saints' Church                                                    300 Harrison Ave                                             Harrison, NY 10528                                                                                           janderson10528@gmail.com                              Email and First Class Mail
All Saints' Church (Littleton)                                        c/o the Tamposi Law Group, PC                                Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                     peter@thetamposilawgroup.com                          Email and First Class Mail
All Saints Church (Peterborough)                                      c/o the Tamposi Law Group, PC                                Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                     peter@thetamposilawgroup.com                          Email and First Class Mail
All Saints' Church (South Hadley)                                     c/o the Tamposi Law Group, PC                                Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                     peter@thetamposilawgroup.com                          Email and First Class Mail
All Saints' Church (Wolfeboro)                                        c/o the Tamposi Law Group, PC                                Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                     peter@thetamposilawgroup.com                          Email and First Class Mail
All Saints' Church (Worcester)                                        c/o the Tamposi Law Group, PC                                Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                     peter@thetamposilawgroup.com                          Email and First Class Mail
All Saints Church Of Winter Park, Inc                                 Attn: Beth Davis                                             338 E Lyman Ave                        Winter Park, FL 32789                                                 beth@allsaintswinterpark.org                          Email and First Class Mail
All Saints Church, 112 E. Market St. Logansport, In 46947             Attn: Matt Mckillip                                          P.O. Box 260                           Lafayette, IN 47902                                                   mmckillip@dol‐in.org                                  Email and First Class Mail
All Saints' Epis Church                                               Christopher Jambor                                           5001 Crestline Rd                      Ft Worth, TX 71607                                                                                                          First Class Mail
All Saints Episcopal Church                                           Attn: Stanley Sawyer                                         1969 Woodside Ln                       Virginia Beach, VA 23454                                              allsaintschurch1@verizon.net                          Email and First Class Mail
All Saints Episcopal Church                                           855 Middle Neck Rd                                           Great Neck, NY 11024                                                                                         asc855@yahoo.com                                      Email and First Class Mail
All Saints Episcopal Church                                           Attn: Joseph S Pae                                           855 Middle Neck Rd                     Great Neck, NY 11024                                                  asc855@yahoo.com                                      Email and First Class Mail
All Saints Episcopal Church                                           Attn: Edward T Kelaher                                       3 Chevy Chase Cir                      Chevy Chase, MD 20815                                                 ed.kelaher@allsaintschurch.net                        Email and First Class Mail
All Saints Episcopal Church                                           The Rev. Mary Bea Sullivan                                   110 W Hawthorne Rd                     Birmingham, AL 35209                                                  mbsullivan@allsaintsbhm.org                           Email and First Class Mail
All Saints Episcopal Church                                           Attn: Marisa Thompson                                        9302 Blondo St                         Omaha, NE 68134                                                       mthompson@allsaintsomaha.org                          Email and First Class Mail
All Saints Episcopal Church                                           Attn: Darlene Melohe                                         1708 Watson Blvd                       Warner Robins, GA 31093                                               office@allsaintswr.org                                Email and First Class Mail
All Saints Episcopal Church                                           3026 S Staples St                                            Corpus Christi, TX 78404                                                                                     parish@allsaints‐cc.org                               Email and First Class Mail
All Saints Episcopal Church                                           Attn: David Hilton Jackson                                   P.O. Box 248                           Kap'A, HI 96746                                                       rector@allsaintschool.org                             Email and First Class Mail
All Saints Episcopal Church                                           c/o Squire Patton Boggs (Us) LLP                             Attn: Mark A Salzberg                  2550 M St NW                     Washington, DC 20037                 rector@allsaintschool.org                             Email and First Class Mail
All Saints Episcopal Church                                           890 Mccosh St                                                Hanover, PA 17331                                                                                            secretary.allsaintsec@gmail.com                       Email and First Class Mail
All Saints Episcopal Church                                           Attn: Steven P Watson                                        P.O. Box 40                            Sunderland, MD 20689                                                  stevenpwatson522@gmail.com                            Email and First Class Mail
All Saints Episcopal Church                                           Attn: Steven Watson                                          P.O. Box 40                            Sunderland, MD 20689                                                  stevenwatson522@gmail.com                             Email and First Class Mail
All Saints Episcopal Church                                           314 Truman Blvd                                              Newberry, MI 49868                                                                                                                                                 First Class Mail
All Saints' Episcopal Church                                          Attn: Maxine Marie Veronice Barnett                          2375 Harrsion Ave                      Baldwin, NY 11151                                                     allsaintsbaldwin@aol.com                              Email and First Class Mail
All Saints' Episcopal Church                                          c/o Rogers Towers, PA                                        Attn: Betsy C Cox, Esq                 1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207               bcox@rtlaw.com                                        Email and First Class Mail
All Saints' Episcopal Church                                          Attn: Robin E Morical                                        155 Clark St                           Enterprise, FL 32725                                                  churchoffice@ascenterprise.org                        Email and First Class Mail
All Saints' Episcopal Church                                          Attn: Robin Morical                                          P.O. Box 4004                          Enterprise, FL 32725                                                  churchoffice@ascenterprise.org                        Email and First Class Mail
All Saints' Episcopal Church                                          Donavan Cain                                                 4171 Hendricks Ave                     Jacksonville, FL 32207                                                dcain@asejax.org                                      Email and First Class Mail
All Saints' Episcopal Church                                          525 Lake Concord Rd NE                                       Concord, NC 28026                                                                                            Finance@AllSaintsConcord.org                          Email and First Class Mail
All Saints' Episcopal Church                                          Attn: Father L Reid Hensarling                               209 S Iowa Ave                         Lakeland, FL 33801                                                    RHensarling@teamallsaints.org                         Email and First Class Mail
All Saint'S Episcopal Church                                          Attn: Treasurer                                              809 W Cedar Ave                        Duncan, OK 73533                                                      volallsaints@cableone.net                             Email and First Class Mail
All Saints Episcopal Church ‐ Loveland                                3448 N Taft Ave                                              Loveland, CO 80538                                                                                           bankruptcy@messner.com                                Email and First Class Mail
All Saints' Episcopal Church (Longwoods)                              c/o the Law Office of Andrea Ross                            Attn: Andrea Ross, Esq                 129 N West St, Ste 1             Easton, MD 21601                     Patrick@DioceseofEaston.org                           Email and First Class Mail
All Saints' Episcopal Church (Monie)                                  c/o the Episcopal Diocese of Easton                          Attn: Patrick A Collins                314 North St                     Easton, MD 21601                     Patrick@DioceseofEaston.org                           Email and First Class Mail
All Saints' Episcopal Church (Monie)                                  c/o the Law Office of Andrea Ross                            Attn: Andrea Ross Esq                  129 N West St, Ste 1             Easton, MD 21601                     Patrick@DioceseofEaston.org                           Email and First Class Mail
All Saints Episcopal Church (South Burlington)                        c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                     peter@thetamposilawgroup.com                          Email and First Class Mail
All Saints' Episcopal Church And Santa Lucia Campground In B          c/o All Saints Episcopal Church                              P.O. Box 1296                          Carmel, CA 93921                                                      rector@allsaintscarmel.org                            Email and First Class Mail
All Saints' Episcopal Church In Scotch Plains                         Attn: John Brewer, Treasurer                                 559 Park Ave                           Scotch Plains, NJ 07076                                               church@allsaints‐spnj.org                             Email and First Class Mail
All Saints' Episcopal Church of Fort Worth, Texas                     Attn: Rev Christopher Jambor                                 5001 Crestline Rd                      Ft Worth, TX 76107                                                    frjambor@asecfw.org                                   Email and First Class Mail
All Saints' Episcopal Church Of Fort Worth, Texas                     Attn: the Rev Christopher Jambor                             5001 Crestline Rd                      Ft Worth, TX 76107                                                    frjambor@asecfw.org                                   Email and First Class Mail
All Saints' Episcopal Church of Fort Worth, Texas                     Attn: Joseph Postnikoff                                      P.O. Box 1928                          Ft Worth, TX 76101                                                    jpostnikoff@postnikofflaw.com                         Email and First Class Mail
All Saints' Episcopal Church of Fort Worth, TX                        Attn: Christopher Jambor                                     5001 Crestline Rd                      Fort Worth, TX 76107                                                  frjambor@asecfw.org                                   Email and First Class Mail
All Saints' Episcopal Church of Fort Worth, TX                        Attn: Joseph Postnikoff                                      P.O. Box 1928                          Ft Worth, TX 76101                                                    jpostnikoff@postnikofflaw.com                         Email and First Class Mail
All Saints' Episcopal Church Of Redding, California                   2150 Benton Dr                                               Redding, CA 96001                                                                                            asecrector@gmail.com                                  Email and First Class Mail
All Saints Episcopal Church Of The North Shore                        Attn: Marya L Decarlen                                       46 Cherry St                           Danvers, MA 01923                                                     allstoffice@gmail.com                                 Email and First Class Mail
All Saints Episcopal Church, Birmingham                               Attn: Rev Rob Morpeth, Diocese of Alabama                    521 N 20th St                          Birmingham, AL 35203                                                  rmorpeth@dioala.org                                   Email and First Class Mail
All Saints Episcopal Church, Hillsboro                                Attn: Karen Lajoy Smith                                      372 NE Lincoln St                      Hillsboro, OR 97124                                                   office@allsaintshillsboro.org                         Email and First Class Mail
All Saints Episcopal Church, Inc.                                     c/o Kramer Rayson LLP                                        Attn: George Arrants                   814 Episcopal School Way         Knoxville, TN 37932                  garrants@kramer‐rayson.com                            Email and First Class Mail
All Saints Episcopal Church, Inc.                                     Attn: Susan Fuhr                                             601 W Main St                          Morristown, TN 37814                                                  jfuhr@charter.net                                     Email and First Class Mail
All Saints' Episcopal Church, Johnson City                            Attn: Martha L Berry                                         P.O. Box 3520                          Syracuse, NY 13220                                                    AllSaintsJCNY@aol.com                                 Email and First Class Mail
All Saints' Episcopal Parish Church, Tupelo, Mississippi              Attn: Deanna Alford                                          608 W Jefferson St                     Tupelo, MS 38804                                                      deannaalford@comcast.net                              Email and First Class Mail
All Saints' Episcopal Parish Church, Tupelo, Mississippi              Attn: Marcus M Wilson                                        190 E Capitol St, Ste 650              Jackson, MS 39201                                                     mwilson@blswlaw.com                                   Email and First Class Mail
All Saints Memorial Church (Episcopal)(Providence)                    c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                     peter@thetamposilawgroup.com                          Email and First Class Mail
All Saints Pontiac (Episcopal)(Warwick)                               c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                     peter@thetamposilawgroup.com                          Email and First Class Mail
All Saints' Protestant Episcopal Church                               Attn: Mark Gibson                                            106 W Church St                        Frederick, MD 21701                                                   hmarkg@mindspring.com                                 Email and First Class Mail
All Saints Roman Catholic Church Society Of Buffalo                   c/o Woods Oviatt Gilman LLP                                  Attn: Timothy P Lyster, Esq            1900 Bausch & Lomb Pl            Rochester, NY 14604                  tlyster@woodsoviatt.com                               Email and First Class Mail
All Saints Roman Catholic Congregation, Inc                           c/o Gallagher Evelius & Jones LLP                            Attn: Matthew W Oakey                  218 N Charles St, Ste 400        Baltimore, MD 21201                  moakey@gejlaw.com                                     Email and First Class Mail
All Saints Torresdale Episcopal Church                                Attn: Mary Kohart                                            23 E Airy St                           Norristown, PA 19401                                                  mek@elliottgreenleaf.com                              Email and First Class Mail
All Saints Torresdale Episcopal Church                                c/o Elliot Greenleaf Pc                                      Attn: Rafael X Zahralddin‐Aravena      1105 N Market St, Ste 1700       Wilmington, DE 19801                 rxza@elliottgreanleaf.com                             Email and First Class Mail
All Saints Torresdale Episcopal Church                                c/o Elliott Greenleaf Pc                                     Attn: Rafeal X Zahralddin Aravena      1105 N Market St, Ste 1700       Wilmington, DE 19801                 rxza@elliottgreenleaf.com                             Email and First Class Mail
All Shores Wesleyan Church                                            15550 Cleveland St                                           Spring Lake, MI 49456                                                                                        julie.burns@allshores.org                             Email and First Class Mail
All Souls' Episcopal Church ‐ North Versailles                        Attn: the Rev. Canon Kimberly Karashin                       325 Oliver Ave, Ste 300                Pittsburgh, PA 15222                                                  sld@sgkpc.com                                         Email and First Class Mail
All Souls' Episcopal Church ‐ North Versailles                        Attn: the Rev Canon Kimberly Karashin                        325 Oliver Ave, Ste 300                Pittsburgh, PA 15222                                                                                                        First Class Mail
All Souls' Episcopal Church San Diego                                 c/o Sullivan Hill Rez & Engel                                Attn: James Hill                       600 B St, Ste 1700               San Diego, CA 92101                  Hill@SullivanHill.com                                 Email and First Class Mail
All Souls' Episcopal Church San Diego                                 Attn: Kirby Smith                                            2083 Sunset Cliffs Blvd                San Diego, CA 92107                                                   ksmith@edsd.org                                       Email and First Class Mail
All Souls' Episcopal Church, Inc                                      Attn: Christopher W Yoder                                    6400 N Pennslyvania Ave                Oklahoma City, OK 73116                                               cyoder@allsoulsokc.com                                Email and First Class Mail
All Souls' Episcopal Church, Inc                                      Attn: Simon W Bright                                         211 N Robinson Ave, 8th Fl             Oklahoma City, OK 73102                                               simon.bright@mcafeetaft.com                           Email and First Class Mail
All Souls' Episcopal Church, San Diego                                c/o Sullivan Hill Rez & Engel                                Attn: James P. Hill, Esq               600 B St, Ste 1700               San Diego, CA 92101                  hill@sullivanhill.com                                 Email and First Class Mail
All Souls Parish Washington, Dc                                       Attn: Dale Alan Lewis                                        2300 Cathedral Ave Nw                  Washington, DC 20008                                                  DALEALEWIS@icloud.com                                 Email and First Class Mail
All Souls Parish, Washington, Dc                                      Attn: Dale Lewis                                             5902 Mt Eagle Dr, Ste 414              Alexandria, VA 22303                                                  dalealewis@icloud.com                                 Email and First Class Mail
Allegan United Methodist Church                                       409 Trowbridge St                                            Allegan, MI 49010                                                                                            secretary@allumc.org                                  Email and First Class Mail
Allegheny Evangelical Lutheran Church                                 Attn: Eden R Bucher                                          1327 Alleghenyville Rd                 Mohnton, PA 19540                                                     mforrer511@gmail.com                                  Email and First Class Mail
Allegheny Highlands Cncl 382                                          50 Hough Hill Rd                                             Falconer, NY 14733‐9766                                                                                                                                            First Class Mail
Allegheny Highlands Council 382                                       Attn: Nathaniel Thornton                                     P.O. Box 261                           50 Hough Hill Rd                 Falloner, NY 14733                   nate.thornton@scouting.org                            Email and First Class Mail
Alleluia Lutheran Church                                              Attn: Mark Andrew Juliot                                     4055 Book Rd                           Naperville, IL 60564                                                  mjuliot@alleluia.church                               Email and First Class Mail
Allemansville United Methodist Church (00066090)                      c/o Bentz Law Firm                                           Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                                Email and First Class Mail
Allemanville Oak Grove Umc (32106551)                                 c/o Bentz Law Firm                                           Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                                Email and First Class Mail
Allen Law Firm, P.A                                                   Steven M. Brady, Esq                                         2550 SW 76th Street, Ste 150           Gainesville FL 32608                                                  steve@allenlaw.com                                    Email and First Class Mail
Allen Memorial United Methodist Church                                Attn: Charles David Ensminger                                800 Decatur Pike                       Athens, TN 37303                                                      secretary@allenmemorial‐umc.com                       Email and First Class Mail
Allen Umc                                                             c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Allen, Allen, Allen & Allen                                           Ashley T. Davis, Esq                                         1809 Staples Mill Rd                   Richmond VA 23230                                                     Ashley. Davis@allenandallen.com                       Email and First Class Mail
Allen, Allen, Allen & Allen                                           Ashley T. Davis, Esq                                         1809 Staples Mill Rd                   Richmond VA 23230                                                     Ashley.Davis@allenandallen.com                        Email and First Class Mail
Allen, Allen, Allen & Allen                                           Ashley T. Davis, Esq                                         1809 Staples Mill Rd                   Richmond VA 23230                                                     Davis@allenandallen.com                               Email and First Class Mail
Allen, Vernon & Hoskins, P.L.C.                                       Attn: J K Robison                                            1317 7th Ave, Ste 210                  Marion, IA 52302                                                      jrobison@allenvernon.com                              Email and First Class Mail
Allendale United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Allensville United Methodist Church                                   Attn: J Donald Gentry                                        80 Dirgie Mine Rd                      Roxboro, NC 27574                                                     gentryj@roxboro.net                                   Email and First Class Mail
Allentown Umc                                                         Attn: Elva Cornell                                           Rte 417 Main St                        Allentown, NY 14739                                                   elvacornell@yahoo.com                                 Email and First Class Mail
Allentown United Methodist                                            c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Allentown United Methodist Church                                     Attn: Virginia Hint                                          3459 Riverside Dr                      Wellsville, NY 14895                                                  ginnyhint@yahoo.com                                   Email and First Class Mail
Alliance Umc                                                          c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Alliance Umc                                                          7904 Park Vista Blvd                                         Fort Worth, TX 76137                                                                                                                                               First Class Mail
Allianz Global Risks Us Insurance Company                             Attn: Christa S Thorpe                                       1465 N Mcdowell Blvd                   Petaluma, CA 94954                                                    christa.thorpe@allianzrm‐us.com                       Email and First Class Mail
Allied 100, LLC                                                       1800 US Hwy 51 N                                             Woodruff, WI 54568                                                                                           Cindry@aeds.com                                       Email and First Class Mail
Allied 100, LLC                                                       dba Aed Superstore                                           1800 US Hwy 51 N                       Woodruff, WI 54568‐9558                                                                                                     First Class Mail
Allstream                                                             c/o Allstream Collections                                    Attn: Vanessa Herold                   14221 Golf Course Dr, Ste 100    Baxter, MN 56425                     collections@allstream.com                             Email and First Class Mail
Allstream Business Us, Inc                                            18110 SE 34th St, Ste 100 Bldg 1                             Vancouver, WA 98683‐9440                                                                                                                                           First Class Mail
Alma United Methodist Church                                          Attn: Jessica Blasingame                                     P.O. Box 1716                          Alma, AR 72921                                                        almaumc@arumc.org                                     Email and First Class Mail
Alma United Methodist Church                                          Attn: Sara Mcgill Treasurer                                  501 Gratiot Ave                        Alma, MI 48801                                                        office@almaumc.com                                    Email and First Class Mail
Almaden Hills United Methodist Church                                 Attn: Pastor Mariellen Yoshino                               1200 Blossom Hill Rd                   San Jose, CA 95118                                                    myoshino@almadenhillsumc.org                          Email and First Class Mail
Almonesson United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Aloha Cncl 104                                                        42 Puiwa Rd                                                  Honolulu, HI 96817‐1127                                                                                                                                            First Class Mail
Aloha Council, Boy Scouts Of America                                  42 Puiwa Rd                                                  Honolulu, HI 96817‐1127                                                                                                                                            First Class Mail
Aloma Umc ‐ Casselberry                                               c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Alonso Krangle LLP                                                    David B Krangle                                              425 Broad Hollow Road, Ste 408         Melville NY 11747                                                     dkrange@alonsokrangle.com                             Email and First Class Mail
Alonso Krangle LLP                                                    David B Krangle                                              425 Broad Hollow Road, Ste 408         Melville NY 11747                                                     dkrangle@alonsokrangle.com                            Email and First Class Mail
Alpharetta First United Methodist Church ‐ Alpharetta                 c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Alpine Lumber Co                                                      P.O. Box 6263                                                Broomfield, CO 80021‐0005                                                                                                                                          First Class Mail
Alplaus United Methodist Church                                       Attn: R T Flanders                                           1 Brookside Ave                        Alplaus, NY 12008                                                     rtflanders@gmail.com                                  Email and First Class Mail
Alsip Christ Umc                                                      Attn: Timothy Joseph Biel                                    3730 W 119th St                        Alsip, IL 60803                                                       pastor.tim@att.net                                    Email and First Class Mail
Altadena Umc                                                          349 W Altadena Dr                                            Altadena, CA 91001                                                                                                                                                 First Class Mail
Altadena United Methodist Church                                      Attn: Treasurer                                              349 W Altadena Dr                      Altadena, CA 91001                                                    lkharrisjr@gmail.com                                  Email and First Class Mail
Altama Presbyterian Church, Inc                                       Attn: Penny P Moore                                          P.O. Box 921                           Brunswick, GA 31521                                                   anguillatax@comcast.net                               Email and First Class Mail
Altendale United Methodist Church 3803 Haines Rd N, St Peter          c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Alton United Methodist Church                                         Attn: Darrel C Brown, Pastor                                 36 Shirley Cir                         Shortsville, NY 14548                                                 darrellcbrown12@yahoo.com                             Email and First Class Mail
Alton United Methodist Church                                         Attn: Laurel Johnson, Treasurer                              733 Cr 404                             Alton, MO 65606                                                       klaureljohnson@gmail.com                              Email and First Class Mail
Alton United Methodist Church                                         Attn: Laurel Johnson, Treasurer                              P.O. Box 383                           Alton, MO 65606                                                                                                             First Class Mail
Altoona United Methodist Church, Ia                                   Attn: Sue Bennett, Financial Manager                         602 5th Ave Sw                         Altoona, IA 50009                                                     Sueb@altoonaumc.org                                   Email and First Class Mail
Alva First United Methodist Church                                    Attn: Treasurer & Kathrine J Hill                            626 College Ave                        Alva, OK 73717                                                        pastor@fumcalva.org                                   Email and First Class Mail
Alva Umc ‐ Alva                                                       c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Alva Umc ‐ Alva                                                       21440 Pearl St                                               Alva, FL 33920                                                                                                                                                     First Class Mail
Alvarado First, Alvarado                                              c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Alvarado First, Alvarado                                              301 S Spears St                                              Alvarado, TX 76009                                                                                                                                                 First Class Mail
Alvarez & Marsal, LLC                                                 600 Madison Ave, Fl 8                                        New York, NY 10022‐1758                                                                                                                                            First Class Mail
Alystock, Witkin, Kreis & Overholtz                                   S Mary Liu                                                   17 E Main St , Ste 200                 Pensacola FL 32502                                                    mliu@awkolaw.com                                      Email and First Class Mail
Amanda Kay Covington                                                  c/o Boy Scouts of America                                    Attn: Chase Koontz                     1325 W Walnut Hill Ln            Irving, TX 75015                     chase.koontz@scouting.org                             Email and First Class Mail
Amazon Web Services, Inc                                              P.O. Box 84023                                               Seattle, WA 98124‐8423                                                                                                                                             First Class Mail
Amazoncom Services, Inc                                               410 Terry Ave N                                              Seattle, WA 98109‐5210                                                                                                                                             First Class Mail
Amboy United Methodist Church                                         Attn: Charlotte King                                         311 E Military Dr                      North Little Rock, AR 72118                                           memeandda@sbcglobal.net                               Email and First Class Mail
Amer Sports Winter & Outdoor Co                                       P.O. Box 3141                                                Carol Stream, IL 60132‐3141                                                                                                                                        First Class Mail
Amer Sports Winter & Outdoor Company                                  Attn: Lindsay Hakala                                         2030 Lincoln Ave                       Ogden, UT 84401                                                       paul.amante@amersports.com                            Email and First Class Mail
American Airlines                                                     For Benefit Of: Jack D Maxton ‐ London To Denver To London   P.O. Box 70536                         Chicago, IL 60673‐0536                                                                                                      First Class Mail
American Airlines                                                     For Benefit Of: Pereira Goncalv                              P.O. Box 70536                         Chicago, IL 60673‐0536                                                                                                      First Class Mail
American Airlines, Inc                                                Attn: Donald Broadfield Jr, Dir & Sr Attorney                P.O. Box 618616, MD 8B503              Dfw Airport, TX 75261                                                 Donald.Broadfieldjr@aa.com                            Email and First Class Mail
American Canadian Expeditions, Ltd                                    P.O. Box 1168                                                Oak Hill, WV 25901‐1168                                                                                                                                            First Class Mail
American Electric Equipment, Inc                                      Attn: Janie Fansler                                          P.O. Box 710                           Beckley, WV 25802                                                     janie.fansler@americanelectricequipment.com           Email and First Class Mail
American Electric Equipment, Inc                                      P.O. Box 710                                                 Beckley, WV 25802‐0710                                                                                                                                             First Class Mail
American Engineers & Contractors                                      224 Datura St, Ste 1012                                      West Palm Beach, FL 33401‐5638                                                                                                                                     First Class Mail
American Food & Vending                                               124 Metropolitan Park Dr                                     Liverpool, NY 13088‐5342                                                                                                                                           First Class Mail
American Food & Vending Corp                                          Attn: Robert Cole                                            124 Metropolitan Park Dr               Liverpool, NY 13088                                                   rcote@afvusa.com                                      Email and First Class Mail
American Food & Vending Corp                                          124 Metropolitan Park Dr                                     Liverpool, NY 13088‐5342                                                                                                                                           First Class Mail
American Heart Association                                            P.O. Box 15120                                               Chicago, IL 60693‐0001                                                                                                                                             First Class Mail
American Legion Post 150, Sterling, Va                                Attn: Pat Linehan, Post Commander                            P.O. Box 111                           Sterling, VA 20167                                                    linehan_p@hotmail.com                                 Email and First Class Mail
American Legion Travis Post 76                                        P.O. Box 5014                                                Austin, TX 78763‐5014                                                                                        wwiviecpa@sbcglobal.net                               Email and First Class Mail
American Mechanical Services Of Texas, LLC                            6115 Campus Cir Dr W                                         Irving, TX 75063‐2610                                                                                                                                              First Class Mail
American Timber Mkt Grp, LLC                                          dba Wilderness Wood Co                                       8960 Wilderness Hwy                    Nallen, WV 26680‐8078                                                                                                       First Class Mail
America'S Charities                                                   14150 Newbrook Dr, Ste 110                                   Chantilly, VA 20151‐2274                                                                                                                                           First Class Mail
Amerigas Propane, Lp                                                  P.O. Box 965                                                 Valley Forge, PA 19482‐0965                                                                                                                                        First Class Mail
Ames First United Methodist Church                                    Attn: Reid Cummer Finance Mgr                                516 Kellogg Ave                        Ames, IA 50010                                                        djcrotty88@gmail.com                                  Email and First Class Mail
Ames Umc & Central Bridge Umc                                         Attn: Jan Lacey‐Markle                                       1688 State Hwy 163                     Canajoharie, NY 13317                                                 solace713@gmail.com                                   Email and First Class Mail
Ames United Methodist Church                                          Attn: Fred Hammett & Larry Eugene Mccrae                     112 Baltimore Pike                     Bel Air, MD 21015                                                     larrymccrae@aol.com                                   Email and First Class Mail
Amherst United Methodist Church                                       Attn: Elise Hunter                                           396 Park Ave                           Amherst, OH 44001                                                     aumc396@gmail.com                                     Email and First Class Mail
Amity United Methodist Church                                         Attn: Trustee                                                6042 W 100 N                           Greenfield, IN 46140                                                  office@amityumc.com                                   Email and First Class Mail
Amity United Methodist Church                                         Attn: Roger Shumate                                          825 N Estes Dr                         Chapel Hill, NC 27541                                                 rogercshumate@gmail.com                               Email and First Class Mail
Amity United Methodist Church                                         George Morrell                                               6042 W 100 N                           Greenfield, IN 46140                                                                                                        First Class Mail
Amity United Methodist Church (102542)                                c/o Bentz Law Firm                                           Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                                Email and First Class Mail
Amos N Oladipo                                                        10000 S Central                                              Oak Lawn, IL 60453                                                                                                                                                 First Class Mail
Amplitude, LLC                                                        138 Kingswood Ct                                             Reno, NV 89511‐2719                                                                                                                                                First Class Mail
Amy Dills                                                             35 Cherry Ridge Rd                                           Middlefield                                                                                                  MFCTreasurerCT@gmail.com                              Email and First Class Mail
Anacortes Lutheran Church                                             Attn: William Leduc III                                      2100 O Ave                             Anacortes, WA 98221                                                   info@anacorteslutheran.org                            Email and First Class Mail
Anaheim United Methodist Church                                       Attn: James Dollins                                          1000 S State College Ave               Anaheim, CA 92806                                                                                                           First Class Mail
Anamosa United Methodist Church                                       201 S Ford St                                                Anamosa, IA 52205                                                                                            anamosaumcinfo@gmail.com                              Email and First Class Mail
Anchor Park                                                           c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Anchorage Presbyterian Church, Inc.                                   Attn: Tara Reck, Pastor                                      11403 Park Rd                          Louisville, KY 40223                                                  anchoragepc@gmail.com                                 Email and First Class Mail
Anderson & Cummings LLP                                               John M Cummings                                              4200 W. Vickery Blvd.                  Fort Worth TX 76107                                                   john@anderson‐cummings.com                            Email and First Class Mail
Anderson First United Methodist Church                                Attn: Corinne Kay Boruff                                     2305 Sagamore Dr                       Anderson, IN 46016                                                    corinne@andersonfirst.org                             Email and First Class Mail
Anderson First United Methodist Church                                Attn: Treasurer, Fumc                                        1215 Jackson St                        Anderson, IN 46016                                                    corinne@andersonfirst.org                             Email and First Class Mail
Anderson Hills United Methodist Church                                Attn: Susan Black, Treasurer                                 7663 Five Mile Rd                      Cincinnati, OH 45230                                                  sblack@andersonhills.org                              Email and First Class Mail
Anderson United Methodist Church                                      Attn: Saundra Lee                                            6205 Hanging Moss Rd                   Jackson, MS 39206                                                     sdhi4187@gmail.com                                    Email and First Class Mail
Andover United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Andre L. Kydala                                                       54 Old Hwy 22                                                Clinton NJ 08809                                                                                                                                                   First Class Mail
Andreozzi + Foote                                                     Benjamin D Andreozzi, Esq. and Nathaniel L Foote, Esq        4503 N Front St                        Harrisburg PA 17110                                                   holIy@victimscivilattorneys.com                       Email and First Class Mail
Andreozzi + Foote                                                     Benjamin D Andreozzi, Esq. and Nathaniel L Foote, Esq        4503 N Front St                        Harrisburg PA 17110                                                   holly@victimscivilattomeys.com                        Email and First Class Mail
Andreozzi + Foote                                                     Benjamin D Andreozzi, Esq. and Nathaniel L Foote, Esq        4503 N Front St                        Harrisburg PA 17110                                                   holly@victimscivilattorneys.com                       Email and First Class Mail
Andrew & Thornton, AAL, ALC                                           Attn: John C. Thornton                                       4701 Von Karman Ave, Ste 300           Newport Beach CA 92660                                                BSA @AndrewsThornton.com                              Email and First Class Mail
Andrew & Thornton, AAL, ALC                                           Attn: John C. Thornton                                       4701 Von Karman Ave, Ste 300           Newport Beach CA 92660                                                BSA@AndrewsThornton.com                               Email and First Class Mail
Andrew & Thornton, AAL, ALC                                           Attn: John C. Thornton                                       4701 Von Karman Ave, Ste 300           Newport Beach CA 92660                                                sbeale@andrewthornton.com                             Email and First Class Mail
Andrew Chapel UMC                                                     c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Andrew Chapel UMC 1301 Trap Rd Vienna, VA 22182                       c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Andrew Chapel UMC 1732 Brooke Rd, Stafford, VA 22554                  c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Andrew Chapel Umc Vienna Va                                           Office@Andrewchapelumc.Org                                   Andrew Chapel Umc                      1301 Trap Rd                     Vienna, VA 22182                     office@andrewchapelumc.org                            Email and First Class Mail
Andrew Des Rault                                                      25 Aberfoyle Rd                                              New Rochelle, NY 10804                                                                                       andrew.desrault@gmail.com                             Email and First Class Mail
Andrew Jackson Cncl 303                                               855 Riverside Dr                                             Jackson, MS 39202‐1199                                                                                                                                             First Class Mail
Andrew Jackson Council Troop & Pack 12                                Attn: Kenny Stanteen                                         100 College St                         Clinton, MS 39056                                                     info@fbcclinton.org                                   Email and First Class Mail
Andrew Jackson Council, Boy Scouts Of America                         855 Riverside Dr                                             Jackson, MS 39202‐1199                                                                                                                                             First Class Mail
Andrew Pickett Law, PLLC                                              Andrew B. Pickett                                            927 East New Haven Avenue, Ste 201     Melbourne FL 32901                                                    andrew@andrewpickettlaw.com                           Email and First Class Mail
Andrew Ross                                                           5540 State Rte 3                                             Mexico                                                                                              Mexico   arossam@yahoo.com                                     Email and First Class Mail
Andrews Chapel                                                        John Elbert Bracey                                           1114 Charlotte Ave                     Calabash, NC 28467                                                    jbracey@nccumc.org                                    Email and First Class Mail
Andrews Chapel Umc                                                    Attn: Linda Ferrell                                          4109 Hickory Ct                        Little River, SC 29566                                                jbracey@nccumc.org                                    Email and First Class Mail
Andrews Chapel Umc ‐ Jonesboro                                        c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Andrew'S Chapel Umc (Newman)                                          c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Andrews Law Firm                                                      John M. Vernaglia, Esq; Ryan J. Andrews, Esq                 822 North Monroe Street                Tallahassee FL 32303                                                  john@andrewslaw.com; ryan@andrewslaw.com              Email and First Class Mail
Andrews United Methodist, Inc                                         c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Andrus Wagstaff, PC                                                   Kimberly A. Dougherty, Esq.                                  19 Belmont St                          South Easton MA 02375                                                 justice@askllp.com                                    Email and First Class Mail
Andrus Wagstaff, PC                                                   Kimberly A. Dougherty, Esq.                                  19 Belmont St                          South Easton MA 02375                                                 Kim.Dougherty@andruswagstaff.com                      Email and First Class Mail
Andrus Wagstaff, PC                                                   Kimberly A. Dougherty, Esq.                                  19 Belmont St                          South Easton MA 02375                                                 Kim.Dougherty@andruswagstuuff.com                     Email and First Class Mail
Andrus Wagstaff, PC                                                   Kimberly A. Dougherty, Esq.                                  19 Belmont St                          South Easton MA 02375                                                 Kimberly.Dougherty@andruswagstaff.com                 Email and First Class Mail
Andy Kramer                                                           c/o Decker United Methodist Church                           8304 Decker Ln                         Austin, TX 78724                                                      andykramer56@gmail.com                                Email and First Class Mail
Andy Workman                                                          189 Chruch St Ne                                             Marietta, GA 30060                                                                                           andyworkman@fpcmarietta.org                           Email and First Class Mail
Angelica United Methodist Church                                      Attn: Stephen Crowell                                        7 Park Cir                             Belmont, NY 14813                                                     scrowell@united.edu                                   Email and First Class Mail
Angier United Methodist Church                                        Attn: Treasurer                                              278 S Wilma St                         Angier, NC 27501                                                                                                            First Class Mail
Angleton First United Methodist Church                                Attn: Joel Mckinnon                                          219 N Arcola                           Angleton, TX 77516                                                    church@angletonfumc.org                               Email and First Class Mail
Angleton First United Methodist Church                                Attn: Rev Joel Mckinnon                                      P.O. Box 1058                          Angleton, TX 77516                                                    church@angletonfumc.org                               Email and First Class Mail
Angola United Methodist Church                                        Attn: Timothy Terrell                                        220 W Maumee St                        Angola, IN 46703                                                      tim.terrell@umc.in.org                                Email and First Class Mail
Ankeny First United Methodist Church                                  Attn: Business Administrator                                 206 SW Walnut St                       Ankeny, IA 50023                                                      brenda.schilling@ankenyfirst.org                      Email and First Class Mail
Ankura Consulting Group, LLC                                          Attn: John Wijas                                             P.O. Box 74007043                      Chicago, IL 60674                                                     ankura.invoice@ankura.com                             Email and First Class Mail
Ankura Consulting Group, LLC                                          2000 K St NW, 12th Fl                                        Washington, DC 20006                                                                                         robert.olsen@ankura.com                               Email and First Class Mail
Ankura Consulting Group, LLC                                          Attn: General Counsels Office                                485 Lexington Ave, 10th Fl             New York, NY 10017                                                                                                          First Class Mail
Ankura Consulting Group, LLC                                          1220 19th St NW, Ste 700                                     Washington, DC 20036‐2445                                                                                                                                          First Class Mail
Ann Hope United Methodist Church, Inc.                                Attn: Rev Matt Turner                                        702 Goddard Ave                        Seneca, SC 29678                                                      smturner@umcsc.org                                    Email and First Class Mail
Ann St Umc                                                            Attn: Chairman Trustees                                      417 Ann St                             Beaufort, NC 28516                                                    office@annstreetumc.org                               Email and First Class Mail
Anna Kresge Umc                                                       15 Booger Hollow Rd                                          Cedartown, GA 30125                                                                                                                                                First Class Mail
Anna Kresge Umc ‐ Cedartown                                           c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Anna United Methodist Church                                          Attn: Jesse C Burke                                          100 W 2nd St                           Anna, TX 75409                                                        annaumc@gmail.com                                     Email and First Class Mail
Annandale UMC 6935 Columbia Pike, Annandale, VA 22003                 c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Anne Fraley                                                           c/o St Peter's Episcopal Church                              99 Sand Hill Rd                        South Windsor, CT 06074                                               wolfdance9@gmail.com                                  Email and First Class Mail
Annex Cloud                                                           5301 Beethoven St, Ste 260                                   Los Angeles, CA 90066‐7052                                                                                                                                         First Class Mail
Annin & Co                                                            105 Eisenhower Pkwy, Ste 203                                 Roseland, NJ 07068                                                                                           grooney@annin.com                                     Email and First Class Mail
Annin & Co                                                            P.O. Box 970076                                              Boston, MA 02297‐0076                                                                                                                                              First Class Mail
Annuciation Parish                                                    Attn: Andre L Kydala                                         54 Old Hwy 22                          Clinton, NJ 08809                                                                                                           First Class Mail
Annunciation Catholic Church, Brazil, Inc                             Attn: John S Mercer                                          1400 N Meridian St                     Indianapolis, IN 46202                                                jsmercer@indylegal.com                                Email and First Class Mail
Annunnication Catholic Church                                         c/o Archdiocese of Los Angeles                               Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                legal@la‐archdiocese.org                              Email and First Class Mail
Anona United Methodist Church, Inc ‐ Largo                            c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Anthon United Methodist Church                                        Attn: Treasurer                                              401 E Bridge St                        Anthon, IA 51004                                                      aumc5288@gmail.com                                    Email and First Class Mail
Anthony                                                               c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
Anthony                                                               2396 NE 97th St Rd                                           Anthony, FL 32617                                                                                                                                                  First Class Mail
Anthony Daniel Johnson                                                4336 Fairlawn Dr                                             Kingsport, TN 37663                                                                                          unakatech1@gmail.com                                  Email and First Class Mail
Anthony T Peluso                                                      c/o Boy Scouts of America                                    Attn: Chase Koontz                     1325 W Walnut Hill Ln            Irving, TX 75015                     chase.koontz@scouting.org                             Email and First Class Mail
Anthony Wayne Area Cncl 157                                           8315 W Jefferson Blvd                                        Fort Wayne, IN 46804‐8302                                                                                                                                          First Class Mail
Antioch Umc                                                           Attn: D Gwen Wolford                                         20121 Knobley Rd                       New Creek, WV 26743                                                   dgwolford.gw@gmail.com                                Email and First Class Mail
Antioch Umc                                                           c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                                     Email and First Class Mail
                                                                 Case 20-10343-LSS                                              Doc 2541                                         Filed 04/07/21                                                        Page 6 of 87

Antioch Umc 2922 Antioch Church Rd                                      c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Antioch United Methodist Church                                         Attn: Cindy Couch                                         50 Walton Ln                            Antioch, CA 94509                                                                                     Ccouch@antiochcotr.org                   Email and First Class Mail
Antioch United Methodist Church                                         Attn: James Cole                                          41 Tusculum Rd                          Antioch, TN 37013                                                                                     james@antiochumc.net                     Email and First Class Mail
Antioch United Methodist Church                                         Attn: Trustee Chairperson/Pastor Kevin Dotts              50 Walton Ln                            Antioch, CA 94509                                                                                     jwelsh@antiochcotr.org                   Email and First Class Mail
Apalachin United Methodist Church                                       Attn: Sue Tripp, Treasurer                                1785 Pennsylvania Ave                   Apalachin, NY 13732                                                                                   apalachinumc@nyc.twcbc.com               Email and First Class Mail
Apalachin United Methodist Church                                       P.O. Box 355                                              303 Pennsylvania Ave                    Apalachin, NY 13732                                                                                   apalachinumc@nyc.twcbc.com               Email and First Class Mail
Apex Lions Club                                                         Attn: Venard Paul Dean                                    P.O. Box 633                            Apex, NC 27502                                                                                        vpauldean@gmail.com                      Email and First Class Mail
Apex United Methodist Church, Inc                                       Attn: Trustee Chair                                       100 S Hughes St                         Apex, NC 27502                                                                                                                                 First Class Mail
Apison Umc                                                              Attn: Reverend Jacob William Herron                       4414 Bill Jones Rd                      Apison, TN 37302                                                                                      apisonumc@gmail.com                      Email and First Class Mail
Apison United Methodist Church                                          Attn: Karen Fitzke                                        5904 Stone Mill Dr                      Mcdonald, TN 37353                                                                                    apisonumc@gmail.com                      Email and First Class Mail
Apostles Of The Sacred Heart Of Jesus                                   Attn: Sr Barbara Thomas Ascj                              Mount Sacred Heart Provincialate        295 Beckham St                        Hamden, CT 06514                                                bthomas@ascjus.org                       Email and First Class Mail
Apostles Of The Sacred Heart Of Jesus                                   c/o Day Pitney LLP                                        Attn: Richard P Colbert                 195 Church St, 15th Fl                New Haven, CT 06510                                             bthomas@ascjus.org                       Email and First Class Mail
Appalachian Aggregates, LLC                                             Attn: James Linkous                                       171 St Clairs Xing                      Bluefield, VA 24605                                                                                   James.Linkous@AppAggWV.Com               Email and First Class Mail
Appalachian Power                                                       P.O. Box 371496                                           Pittsburgh, PA 15250‐7496                                                                                                                                                              First Class Mail
Appalachian State University                                            Attn: T Parker                                            Asu Box 32059                           Boone, NC 28608‐0001                                                                                                                           First Class Mail
Applewood Valley United Methodist Church                                Attn: Donald E Yale                                       2035 Ellis St                           Golden, CO 80401                                                                                      yale20@comcast.net                       Email and First Class Mail
Aptean Systems, LLC                                                     Attn: Neil S Goldstein                                    4325 Alexander Dr, Ste 100              Roswell, GA 30022                                                                                     neil.goldstein@aptean.com                Email and First Class Mail
Aptean, Inc                                                             4325 Alexander Dr, Ste 100                                Alpharetta, GA 30022‐3740                                                                                                                                                              First Class Mail
Aqua Lung America, Inc                                                  P.O. Box 51819                                            Los Angeles, CA 90051‐6119                                                                                                                                                             First Class Mail
Arab First United Methodist Church                                      Attn: F Todd Henderson                                    1058 N Main St                          P.O. Box 470                          Arab, AL 35016                                                                                           First Class Mail
Aragon United Methodist Church ‐ Aragon                                 c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Arant Boult Cummings Llp                                                Edwin G. Rice                                             100 N Tampa St, Ste 2200                Tampa, FL 33602                                                                                       erice@bradley.com                        Email and First Class Mail
Arapaho United Methodist Church                                         Attn: Treasurer‐Arapaho Umc                               1400 W Arapaho Rd                       Richardson, TX 75080                                                                                  treasurer@arapahoumc.org                 Email and First Class Mail
Arbala United Methodist Church                                          Attn: Arbala Methodist                                    6839 Tx Hwy 11 W                        Sulphur Springs, TX 75482                                                                             lewisdl54@gmail.com                      Email and First Class Mail
Arborlawn Umc ‐ Fort Worth                                              c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Arborlawn Umc ‐ Fort Worth                                              5001 Briarhaven Rd                                        Fort Worth, TX 76109                                                                                                                                                                   First Class Mail
Arbovale Umc                                                            Attn: David Fuller                                        12068 Back Mountain Rd                  Durbin, WV 26264                                                                                      dwfuller78@gmail.com                     Email and First Class Mail
Arbuckle Area Cncl 468                                                  411 S H 142 West                                          Ardmore, OK 73401                                                                                                                                                                      First Class Mail
Arbuckle Area Cncl 468                                                  P.O. Box 5309                                             Ardmore, OK 73403‐0309                                                                                                                                                                 First Class Mail
Arbuckle Area Council                                                   Attn: William H Hoch                                      324 N Robinson Ave, Ste 100             Oklahoma City, OK 73102                                                                               will.hoch@crowedunlevy.com               Email and First Class Mail
Arbutus Umc                                                             Attn: John Lyons                                          1201 Maple Ave                          Halethorpe, MD 21227                                                                                  aumcmain@comcast.net                     Email and First Class Mail
Arcadia United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Arcadia United Methodist Church                                         Attn: Thomas M Ariai                                      391 Arcadia St                          Spartanburg, SC 29301                                                                                 tommy.ariail@gmail.com                   Email and First Class Mail
Arcadia United Methodist Church                                         Attn: Thomas M Ariail                                     110 Longwood Dr                         Spartanburg, SC 29301                                                                                 tommy.ariail@gmail.com                   Email and First Class Mail
Arcadia United Methodist Church                                         235 S Reynolds St                                         Arcadia, NE 68815                                                                                                                                                                      First Class Mail
Arch Insurance Company                                                  Attn: Francine Petrosino                                  300 Plz 3, 3rd Fl                       Jersey City, NJ 07311                                                                                 fpetrosino@archinsurance.com             Email and First Class Mail
Arch Rock (177741)                                                      c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Arch Specialty Insurance Company                                        Attn: Francine Petrosino                                  300 Plz 3, 3rd Fl                       Jersey City, NJ 07311                                                                                 fpetrosino@archinsurance.com             Email and First Class Mail
Archbishop Borders School, Inc                                          c/o Gallagher Evelius & Jones LLP                         Attn: Matthew W Oakey                   218 N Charles St, Ste 400             Baltimore, MD 21201                                             moakey@gejlaw.com                        Email and First Class Mail
Archbishop Curley High School, Inc                                      Attn: Matthew William Oakey                               218 N Charles St, Ste 400               Baltimore, MD 21201                                                                                   moakey@gejlaw.com                        Email and First Class Mail
Archbishop Curley High School, Inc                                      c/o Gallagher Evelius & Jones LLP                         Attn: Matthew W Oakey                   218 N Charles St, Ste 400             Baltimore, MD 21201                                             moakey@gejlaw.com                        Email and First Class Mail
Archbishop Spalding High School, Inc                                    c/o Gallagher Evelius & Jones LLP                         Attn: Matthew W Oakey                   218 N Charles St, Ste 400             Baltimore, MD 21201                                             moakey@gejlaw.com                        Email and First Class Mail
Archdale United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Archdiocese Of Agana                                                    Attn: Bruce A Anderson                                    320 E Neider Ave, Ste 102               Coeur D'Alene, ID 83815                                                                               brucea@eaidaho.com                       Email and First Class Mail
Archdiocese Of Indianapolis                                             John S Mercer                                             1400 N Meridian St                      Indianapolis, IN 46202                                                                                jsmercer@indylegal.com                   Email and First Class Mail
Archdiocese Of New York                                                 Attn: William Whiston                                     1011 1st Ave                            New York, NY 10022                                                                                    william.whiston@archny.org               Email and First Class Mail
Archer United Methodist Church ‐ Allendale                              c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Archie United Methodist Church                                          Attn: Rev Po'Ese Vatikani                                 204 W Chestnut                          Archie, MO 64725                                                                                      poesevatikani@gmail.com                  Email and First Class Mail
Arcola UMC 24757 Arcola Mills Dr, Dulles, VA 20166                      c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Ardmore Asbury United Methodist                                         Attn: Teresa Norton                                       2262 Edgewood Rd                        Ardmore, OK 73401                                                                                     ardmoreasbury@att.net                    Email and First Class Mail
Ardmore United Methodist Church                                         Attn: Debra Eubanks                                       P.O. Box 5                              Ardmore, TN 38449                                                                                     eubankshouse@aol.com                     Email and First Class Mail
Ardmore United Methodist Church                                         200 Argyle Rd                                             Ardmore, PA 19003                                                                                                                                                                      First Class Mail
Ardmore United Methodist Church 200 Argyle Rd, Ardmore, Pa              c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Ardsley Methodist Church                                                Attn: Thea                                                525 Ashford Ave                         Ardsley, NY 10502                                                                                     cooky1219@aol.com                        Email and First Class Mail
Ardsley United Methodist Church                                         525 Ashford Ave                                           Ardsley, NY 10502                                                                                                                             kgstahn@aol.com                          Email and First Class Mail
Argenta Presbyterian Church                                             Attn: Laura E Richardson                                  132 S Water St, Ste 444                 Decatur, IL 62523                                                                                     lauraerichardson@hotmail.com             Email and First Class Mail
Argenta Presbyterian Church                                             281 North St                                              Argenta, IL 62501                                                                                                                             ohwell65@yahoo.com                       Email and First Class Mail
Argenta United Methodist Church                                         Attn: Laura E Richardson                                  132 S Water St, Ste 444                 Decatur, IL 62523                                                                                     lauraerichardson@hotmail.com             Email and First Class Mail
Argenta United Methodist Church                                         P.O. Box 260                                              Argenta, IL 62501                                                                                                                             rkaufman561@gmail.com                    Email and First Class Mail
Argo Fay Umc                                                            Attn: Kimberly D Chapman                                  4928 Oil Valley School Rd               Mount Carroll, IL 61053                                                                               kchap717@gmail.com                       Email and First Class Mail
Ari Fleet Lt                                                            9000 Midlantic Dr                                         Mount Laurel, NJ 08054‐1548                                                                                                                                                            First Class Mail
Arias Sanguinetti Wang & Torrijos LLP                                   Mike M. Arias & Travis Daniels, Esq.                      6700 Center Drive West, Ste 1400        Los Angeles CA 90045                                                                                  craig@aswtlawyers.com                    Email and First Class Mail
Arias Sanguinetti Wang & Torrijos LLP                                   Mike M. Arias & Travis Daniels, Esq.                      6700 Center Drive West, Ste 1400        Los Angeles CA 90045                                                                                  jamie@aswtlawyers.com                    Email and First Class Mail
Arias Sanguinetti Wang & Torrijos LLP                                   Mike M. Arias & Travis Daniels, Esq.                      6700 Center Drive West, Ste 1400        Los Angeles CA 90045                                                                                  mike@aswtlawyers.com                     Email and First Class Mail
Arias Sanguinetti Wang & Torrijos LLP                                   Mike M. Arias & Travis Daniels, Esq.                      6700 Center Drive West, Ste 1400        Los Angeles CA 90045                                                                                  travis@aswtlalawyers                     Email and First Class Mail
Arias Sanguinetti Wang & Torrijos LLP                                   Mike M. Arias & Travis Daniels, Esq.                      6700 Center Drive West, Ste 1400        Los Angeles CA 90045                                                                                  travis@aswtlawyers.com                   Email and First Class Mail
Arizona Corporation Commission                                          c/o Annual Reports‐Corp Div                               1300 W Washington St                    Phoenix, AZ 85007‐2929                                                                                                                         First Class Mail
Arizona Department Of Revenue                                           c/o Office of the Arizona Attorney General                Attn: Mark Steinke                      Tax, Bankruptcy, and Collection Sct   2005 N Central Ave, Ste 100   Phoenix, AZ 85004                 BankruptcyUnit@azag.gov                  Email and First Class Mail
Arizona Department Of Revenue                                           Attn: Mark Steinke                                        1600 W Monroe, 7th Fl                   Phoenix, AZ 85007                                                                                     msteinke@azdor.gov                       Email and First Class Mail
Arizona State University                                                For Benefit Of: Aidan Schneider                           P.O. Box 870412                         Tempe, AZ 85287‐0412                                                                                                                           First Class Mail
Arizona State University                                                For Benefit Of: Josh Sain and V. Despain                  P.O. Box 870412                         Tempe, AZ 85287‐0412                                                                                                                           First Class Mail
Ark United Methodist Church                                             Attn: Christine Cappetta                                  P.O. Box 488                            N Sioux City, SD 57049                                                                                arkumc@gmail.com                         Email and First Class Mail
Ark United Methodist Church                                             Attn: Christine M Cappetta                                2575 Barker Ave                         Sergeant Bluff, IA 51054                                                                              ChristineMCappetta@yahoo.com             Email and First Class Mail
Arkansas Conference Of The United Methodist Church                      Attn: Todd Burris                                         800 W Daisy L Gatson Bates Dr           Little Rock, AR 72202                                                                                 tburris@arumc.org                        Email and First Class Mail
Arkansas State University                                               For Benefit Of: Alanson James Clevenger                   P.O. Box 2640                           State University, AR 72467‐2640                                                                                                                First Class Mail
Arlington District Virginia Conference United Methodist Church          Attn: Sarah Calvert                                       3600 Chain Bridge Rd, Ste 100           Fairfax, VA 22030                                                                                     ArlingtonDS@vaumc.org                    Email and First Class Mail
Arlington Forest UMC 4701 Arlington Blvd, Arlington, VA 22              c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Arlington Heights Church Of The Incarnation                             Attn: Peter Francis Bavisetto                             330 W Golf Rd                           Arlington Heights, IL 60005                                                                           pastordoh@gmail.com                      Email and First Class Mail
Arlington Heights United Methodist Church                               c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Arlington Heights: First                                                Attn: Melissa Lyn Early                                   1903 E Euclid Ave                       Arlington Heights, IL 06004                                                                           m.earley@fumcah.com                      Email and First Class Mail
Arlington Lewin Umc                                                     Attn: Grady D Morton                                      5260 Reisterstown Rd                    Baltimore, MD 21215                                                                                   mortond_21207@yahoo.com                  Email and First Class Mail
Arlington Street United Methodist Church                                Attn: Karen Annette Ruwisch                               63 Arlington St                         Nashua, NH 03060                                                                                      pastor@asumc.org                         Email and First Class Mail
Arlington Umc                                                           c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Arlington United Church                                                 c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Arlington United Methodist Church                                       Attn: Clayton Slaughter                                   1820 N Arlington Rd                     Bloomington, IN 47404                                                                                 clay@troop121.info                       Email and First Class Mail
Arlington United Methodist Church                                       Attn: Dennis Bouch                                        1360 Murfreesboro Rd                    Nashville, TN 37217                                                                                   dennisbouch@yahoo.com                    Email and First Class Mail
Arlington United Methodist Church                                       c/o East District Union of the Umc                        Attn: John Dandurand                    918 N Euclid Ave                      Ontario, CA 91762                                               eastdistrict@calpacumc.org               Email and First Class Mail
Arlington United Methodist Church                                       Attn: Peter Albrecht                                      740 Sunset Hills Dr                     O Fallon, MO 63366                                                                                    palbrecht@gw‐semi.com                    Email and First Class Mail
Arlington United Methodist Church                                       Attn: Treasurer                                           230 N Main St                           P.O. Box 380                          Arlington, OH 45814                                             pastormark65@aol.com                     Email and First Class Mail
Arlington United Methodist Church                                       Attn: Financial Secretary                                 3770 Mckelvey Rd                        Bridgeton, MO 63044                                                                                                                            First Class Mail
Armagh United Methodist Church (97227)                                  c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Armbrust Wesleyan Church And Christian Academy, Inc.                    Attn: Treasurer & Tim E Stradling                         7790 State Rte 819                      Hunker, PA 15639                                                                                      office@armbrustwesleyan.com              Email and First Class Mail
Armbuster, Dripps, Winterscheidt & Blotevogel, LLC                                                                              0 51 Executive Plaza Court                Maryville IL 62062                                                                                    MIKEB@ADWBLAW.com                        Email and First Class Mail
Army Navy Academy                                                       2605 Carlsbad Blvd                                        Carlsbad, CA 92008‐2208                                                                                                                                                                First Class Mail
Army Navy Academy                                                       2605 Carlsbad Blvd                                        Carlsbad, CA 92008‐2208                                                                                                                                                                First Class Mail
Arndt'S Lutheran Church                                                 1851 Arndt Rd                                             Easton, PA 18040                                                                                                                              arndtslutheranchurch@rcn.org             Email and First Class Mail
Arnica Software Corporation                                             410 Merton St                                             Toronto, On M4S 1B3                     Canada                                                                                  Canada                                                 First Class Mail
Arnold Mills United Methodist Church                                    Attn: Lindsay F Gettinger                                 690 Nate Whipple Hwy                    Cumberland, RI 02864                                                                                  office.amumc@gmail.com                   Email and First Class Mail
Arnold United Methodist Church (97240)                                  c/o Bentz Law Firm                                        Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Arnold United Methodist Church (97240)                                  c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Arnolia United Methodist Church                                         Attn: Treasurer, Arnolia Umc                              1776 E Joppa Rd                         Parkville, MD 21234                                                                                   arnoliaumc@arnolia.org                   Email and First Class Mail
Arrow Wv, Inc                                                           1325 W Walnut Hill Ln                                     Irving, TX 75038‐3008                                                                                                                                                                  First Class Mail
Artesia‐Cerritos United Methodist Church                                Attn: Robin Kim                                           18523 Arline Ave                        Artesia, CA 90701                                                                                     Robinkim419@gmail.com                    Email and First Class Mail
Artgame                                                                 Attn: Mindy Mccasland                                     7370 Eastgate Rd, Ste 150               Henderson, NV 89011                                                                                   mindy@artgame.com                        Email and First Class Mail
Artgame Limited                                                         7370 Eastgate Rd, Ste 150                                 Henderson, NV 89011‐4094                                                                                                                                                               First Class Mail
Arthur Falk Oppenheimer                                                 c/o Boy Scouts of America                                 Attn: Chase Koontz                      1325 W Walnut Hill Ln                 Irving, TX 75015                                                chase.koontz@scouting.org                Email and First Class Mail
Arvada United Methodist Church                                          Attn: Business Manager                                    6750 Carr St                            Arvada, CO 80004                                                                                      lauraw@arvadaumc.org                     Email and First Class Mail
Asbury                                                                  c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury (Camden)                                                         c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury Annapolis                                                        Attn: Chatry Perry                                        87 West St                              Annapolis, MD 21401                                                                                   1asbury@verizon.net                      Email and First Class Mail
Asbury Crestwood United Methodist Church                                167 Scarsdale Rd                                          Tuckahoe, NY 10707                                                                                                                            jasonradmacher75@gmail.com               Email and First Class Mail
Asbury Crisfield United Methodist Church                                3380 Lawsonia Rd                                          Crisfield, MD 21817                                                                                                                           revbertjicha@comcast.net                 Email and First Class Mail
Asbury First United Methodist Church                                    Attn: David Strong                                        1050 East Ave                           Rochester, NY 14607                                                                                   dstrong@asburyfirst.org                  Email and First Class Mail
Asbury Memorial United Methodist Church                                 Attn: Rev Cynthia C Taylor                                1005 Asbury Dr                          Columbia, SC 29209                                                                                    cctaylor@umcsc.org                       Email and First Class Mail
Asbury Memorial United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury Methodist Church Of Lafayette                                    c/o Dir of Financial Ministries                           Attn: Thomas Mcnamara                   101 Live Oak Blvd                     Lafayette, LA 70503                                             admin@asburylafayette.org                Email and First Class Mail
Asbury Umc                                                              Attn: David Dorsey                                        143 Ann Mary Brown Dr                   Warwick, RI 02888                                                                                     asburyumcri@gmail.com                    Email and First Class Mail
Asbury Umc                                                              Attn: Jane Pike, Treasurer Asbury Umc                     350 27th Ave Sw                         Cedar Rapids, IA 52404                                                                                                                         First Class Mail
Asbury UMC (Church Hill) 324 N 29th St, Richmond, VA 23223              c/o Bradley Arant Boult Cummings, LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury UMC (Newport News)                                               c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury UMC 205 S Main St, Harrisonburg, VA 22801                        c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury UMC 7983 Stonewall Jackson Hwy, Front Royal, VA 22630            c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury Umc Charles Town                                                 Attn: Virginia Webb                                       110 W N St                              Charles Town, WV 25414                                                                                                                         First Class Mail
Asbury Umc Columbus, Ga                                                 Attn: Michael Powell, Pastor & Ciara Vance, Treasurer     2313 Ellen Ave                          Columbus, GA 31903                                                                                    Rev.MikePowell@gmail.com                 Email and First Class Mail
Asbury Umc Greenville                                                   Attn: Gerald Jones                                        201 S Main St                           Greeneville, TN 37743                                                                                 jones@asburylife.org                     Email and First Class Mail
Asbury Umm Woodstown                                                    c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 ERICE@BRADLEY.COM                        Email and First Class Mail
Asbury United Methodist                                                 c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury United Methodist (178302)                                        c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Asbury United Methodist Church                                          Attn: Randy Bell                                          806 Clarendon St                        Durham, NC 27705                                                                                      asbury.umc@frontier.com                  Email and First Class Mail
Asbury United Methodist Church                                          Attn: Phil Wilden, Pastor                                 55 W Lincoln Ave                        Delaware, OH 43015                                                                                    asburychuchohio@gmail.com                Email and First Class Mail
Asbury United Methodist Church                                          Attn: Canardo Richardson                                  Asbury United Methodist Church          926 11th St Nw                        Washington, DC 20001                                            asburymail@asburyumcdc.org               Email and First Class Mail
Asbury United Methodist Church                                          Attn: Pastor Joe Jarrett                                  501 Elizabeth St                        Charleston, WV 25311                                                                                  cjoanparker@yahoo.com                    Email and First Class Mail
Asbury United Methodist Church                                          Attn: David Miller                                        6690 Cahaba Valley Rd                   Birmingham, AL 35242                                                                                  david@asburyonline.org                   Email and First Class Mail
Asbury United Methodist Church                                          Attn: Dave L David                                        4743 East Ave                           Livermore, CA 94550                                                                                   dldavid92@comcast.net                    Email and First Class Mail
Asbury United Methodist Church                                          c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury United Methodist Church                                          c/o Bradley Arant Boult Cummnigs LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury United Methodist Church                                          Attn: Lead Pastor                                         6101 University Ave                     Madison, WI 53705                                                                                     hzimmick@asburymadison.com               Email and First Class Mail
Asbury United Methodist Church                                          Attn: Patti Brown                                         4257 Kearneysville Pike                 Shepherdstown, WV 25443                                                                               info@4pillarchurch.org                   Email and First Class Mail
Asbury United Methodist Church                                          2425 S Western Ave                                        Sioux Falls, SD 57105                                                                                                                         kip@sfasbury.org                         Email and First Class Mail
Asbury United Methodist Church                                          Attn: Kristin Pratt                                       1331 Hwy 42                             Petal, MS 39465                                                                                       Kristin@asburypetal.com                  Email and First Class Mail
Asbury United Methodist Church                                          c/o Cheryl Cate                                           1700 Napa Valley Dr                     Little Rock, AR 72212                                                                                 lraines@fridayfirm.com                   Email and First Class Mail
Asbury United Methodist Church                                          c/o Jim Boswell                                           1300 E University                       Magnolia, AR 71753                                                                                    lraines@fridayfirm.com                   Email and First Class Mail
Asbury United Methodist Church                                          Attn: Douglas Cunningham                                  17 Old Post Rd                          Croton‐On‐Hudson, NY 10520                                                                            manghula1985@gmail.com                   Email and First Class Mail
Asbury United Methodist Church                                          Attn: Treasurer                                           2969 S Mendenhall Rd                    Memphis, TN 38115                                                                                     office.asburyumc.memphis@gmail.com       Email and First Class Mail
Asbury United Methodist Church                                          Attn: Jim Cox                                             6612 Creedmoor Rd                       Raleigh, NC 27613                                                                                     paulaj@asburyraleigh.org                 Email and First Class Mail
Asbury United Methodist Church                                          Attn: Rocky W Eaton                                       P.O. Box 1646                           Hattiesburg, MS 39403                                                                                 reaton@tef‐law.com                       Email and First Class Mail
Asbury United Methodist Church                                          58 W 7th St                                               Mount Vernon, NY 10550                                                                                                                        rlj542@msn.com                           Email and First Class Mail
Asbury United Methodist Church                                          Attn: Charles Phillips                                    108 Easy Living Ln                      Downsville, LA 71234                                                                                  sonnyphillips1953@yahoo.com              Email and First Class Mail
Asbury United Methodist Church                                          4001 E University Blvd                                    Odessa, TX 79762                                                                                                                                                                       First Class Mail
Asbury United Methodist Church ‐ Cinnaminson                            c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury United Methodist Church ‐ Otto                                   c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury United Methodist Church ‐ Pasadena Texas                         Attn: Barbara Grimes & Diana Choma                        5354 Space Center Blvd                  Pasadena, TX 77505                                                                                    office@asbury.cc                         Email and First Class Mail
Asbury United Methodist Church (100645)                                 c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Asbury United Methodist Church (179022)                                 c/o Bentz Law Firm                                        Attn: Sean Bollman                      680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Asbury United Methodist Church (179022)                                 c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Asbury United Methodist Church (30301)                                  c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Asbury United Methodist Church (89182)                                  c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Asbury United Methodist Church (89923)                                  c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Asbury United Methodist Church 1401 Camden Ave Salisbury, Md            c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Asbury United Methodist Church And Child Care Center                    Attn: Tim Ingram                                          300 E Basin Rd                          New Castle, DE 19720                                                                                  pastortracy@asburynewcastle.net          Email and First Class Mail
Asbury United Methodist Church Arnold, Md                               Attn: Walter Bruso                                        78 Church Rd                            Arnold, MD 21012                                                                                                                               First Class Mail
Asbury United Methodist Church Forestville                              Attn: Heidi Borkowski/Laura Galbraith                     90 Church Ave                           Bristol, CT 06010                                                                                     Pastorlaura.g@sbcglobal.net              Email and First Class Mail
Asbury United Methodist Church Greenville                               Attn: Rev Dale Ashby                                      P.O. Box 599                            Greenville, NY 12083                                                                                  minister.asburyumcny@gmail.com           Email and First Class Mail
Asbury United Methodist Church Of Bettendorf, Iowa                      c/o Robert H Gallagher                                    3870 Middle Rd                          Bettendorf, IA 52722                                                                                  rgallaghersr@gmglawfirm.com              Email and First Class Mail
Asbury United Methodist Church Of Chesterfield, Nh                      Attn: Scott Masters                                       532 Route 63 ‐ Box 148                  Chesterfield, NH 03443‐148                                                                            SCOTT.MASTERS@OSRAM.COM                  Email and First Class Mail
Asbury United Methodist Church Of Kankakee, Illinois                    Attn: Thomas Cunnington ‐ Finance Chairman                196 S Harrison Ave                      Kankakee, IL 60901                                                                                    tcunningotn1050@gmail.com                Email and First Class Mail
Asbury United Methodist Church Of Springfield, Inc                      Attn: William Love                                        1500 S Campbell Ave                     Springfield, MO 65807                                                                                 williamlove@cs.com                       Email and First Class Mail
Asbury United Methodist Church Of Springfield, Inc                      c/o Hyde Love & Overby                                    Attn: William Love                      1121 S Glenstone                      Springfield, MO 65804                                           williamlove@cs.com                       Email and First Class Mail
Asbury United Methodist Church Of Villa Park                            Calvary United Methodist Church of Villa Park             136 E Highland Ave                      Villa Park, IL 60181                                                                                  pastor@calvaryvillapark.org              Email and First Class Mail
Asbury United Methodist Church South                                    Attn: Terrie Burch                                        4760 Winchester Pike                    Columbus, OH 43232                                                                                    office@asburysouthumc.org                Email and First Class Mail
Asbury United Methodist Church, Denton, TX                              Attn: Vickie Middleton                                    117 Hercules Ln                         Denton, TX 76207                                                                                      usmiddleton12@gmail.com                  Email and First Class Mail
Asbury United Methodist Church, Inc                                     Attn: William H Munts                                     980 Hughes Rd                           Madison, AL 35758                                                                                     bill.munts@weareasbury.com               Email and First Class Mail
Asbury United Methodist Church, Livermore, Ca.                          Trustee Chair, Asbury United Methodist Church             4743 East Ave                           Livermore, CA 94550                                                                                   dldavid92@comcast.net                    Email and First Class Mail
Asbury‐Burlington United Methodist Church                               Attn: Pastor Or Treasurer                                 2128 S Main St                          Burlington, IA 52601                                                                                  asbury52601@outlook.com                  Email and First Class Mail
Asbury‐St. James United Methodist Church                                Attn: Jim Myrick                                          47 Parkwood Ave                         Charleston, SC 29403                                                                                  jimmyd5@me.com                           Email and First Class Mail
Asbury‐St. James United Methodist Church                                Jim Myrick                                                754 Rutledge Ave                        Charleston, SC 29403                                                                                  jimmyd5@me.com                           Email and First Class Mail
Ascap                                                                   2 Music Sq W, 2nd Fl                                      Nashville, TN 37203                                                                                                                                                                    First Class Mail
Ascension Chapel Episcopal Parish                                       Attn: Robert Thomas Howard                                1823 SW Spring St                       Portland, OR 97201                                                                                    office@ascensionepiscopalparish.org      Email and First Class Mail
Ascension Lutheran Church                                               Attn: Raymond Miller                                      842 N Tyler Rd                          Wichita, KS 67212                                                                                     churchnews@ascensionicms.org             Email and First Class Mail
Ascension Lutheran Church                                               Attn: Judy L Lubben                                       2210 Grand Ave                          Marion, IA 52302                                                                                      judylynnlubben@outlook.com               Email and First Class Mail
Ascension Lutheran Church                                               Attn: Dennis Coburn ‐ Ascension                           P.O. Box 1645                           Apple Valley, CA 92307                                                                                office@ascensionav.org                   Email and First Class Mail
Ascension Lutheran Church                                               Attn: Darrell Dockery                                     7415 Buchanan St                        Landover Hills, MD 20784                                                                                                                       First Class Mail
Ascension Lutheran Church Of Columbus, Ohio                             Attn: Orin Sheumaker                                      1479 Morse Rd                           Columbus, OH 43229                                                                                    ascluth@gmail.com                        Email and First Class Mail
Ash Grove Umc                                                           c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Ashcraft & Gerel, LLP                                                   Adam K. Rosen                                             1825 K Street NW, Suite 700             Washington DC 20006                                                                                   arosen@ashcraftlaw.com                   Email and First Class Mail
Ashcraft & Gerel, LLP                                                   Adam K. Rosen                                             1825 K Street NW, Suite 700             Washington DC 20006                                                                                   gkamtchoum@ashcraftlaw.com               Email and First Class Mail
Ashford United Methodist Church                                         Attn: Sydney Free, Treasurer                              2201 S Dairy Ashford Rd                 Houston, TX 77077                                                                                     sydfree1@aol.com                         Email and First Class Mail
Ashford United Methodist Church ‐ Crew 0993                             Attn: Sydney Free                                         2201 S Dairy Ashford Rd                 Houston, TX 77077                                                                                     sydfree1@aol.com                         Email and First Class Mail
Ashford United Methodist Church ‐ Pack 0037                             Attn: Sydney Free                                         2201 S Dairy Ashford Rd                 Houston, TX 77077                                                                                     sydfree1@aol.com                         Email and First Class Mail
Ashford United Methodist Church ‐ Pack 0073                             Attn: Sydney Free, Treasurer                              2201 S Dairy Ashford Rd                 Houston, TX 77077                                                                                     sydfree1@aol.com                         Email and First Class Mail
Ashford United Methodist Church ‐ Pack 1038                             Attn: Sydney Free                                         2201 S Dairy Ashford Rd                 Houston, TX 77077                                                                                     sydfree1@aol.com                         Email and First Class Mail
Ashford United Methodist Church ‐ Pack 1040                             Attn: Sydney Free                                         2201 S Dairy Ashford Rd                 Houston, TX 77077                                                                                     sydfree1@aol.com                         Email and First Class Mail
Ashford United Methodist Church ‐ Troop 0993                            Attn: Sydney Free, Treasurer                              2201 S Dairy Ashford Rd                 Houston, TX 77077                                                                                     sydfree1@aol.com                         Email and First Class Mail
Ashford United Methodist Church ‐ Troop 1037                            Attn: Sydney Free                                         2201 S Dairy Ashford Rd                 Houston, TX 77077                                                                                     sydfree1@aol.com                         Email and First Class Mail
Ashford United Methodist Church ‐ Troop 1993                            Attn:Sydney Free, Treasurer                               2201 S Dairy Ashford Rd                 Houston, TX 77077                                                                                     sydfree1@aol.com                         Email and First Class Mail
Ashland Christ Umc                                                      2335 Pollard Rd                                           Ashland, KY 41101                                                                                                                                                                      First Class Mail
Ashland City United Methodist Church                                    Attn: Darwin Newton                                       2226 Oak St                             Ashland City, TN 37015                                                                                churchoffice@ashlandcityumc.org          Email and First Class Mail
Ashland City United Methodist Church                                    Attn: Lynn Newcomb                                        410 Timber Rd                           Ashland City, TN 37015                                                                                lynn.newcomb@lnewcom.com                 Email and First Class Mail
Ashland Community Umc                                                   P.O. Box 107                                              Ashland, NY 12407                                                                                                                             bobashland@aol.com                       Email and First Class Mail
Ashland Place United Methodist Church, Inc                              Attn: Sterling Boykin                                     15 Wisteria Ave                         Mobile, AL 36607                                                                                      sboykin@apumc.com                        Email and First Class Mail
Ashland United Methodist Church                                         Attn: Kim Crutchfield                                     2600 Ashland Rd                         Columbia, SC 29210                                                                                    kcrutch1002@gmail.com                    Email and First Class Mail
Ashland United Methodist Church                                         Attn: Rev Doug Walter                                     2711 Ashland Ave                        St Joseph, MO 64506                                                                                   revwalt@aumcfamily.org                   Email and First Class Mail
Ashland United Methodist Church                                         Attn: Roger Klerupeter                                    13 Bridgewater Hill Rd                  Plymouth, NH 03264                                                                                    rgkpjk@roadrunner.com                    Email and First Class Mail
Ashton United Methodist Church                                          Attn: Kris Money                                          17314 New Hampshire Ave                 Ashton, MD 20832                                                                                      revemilyb@gmail.com                      Email and First Class Mail
ASK LLP                                                                 Edward E. Neiger                                          60 East 42nd Street, 46th Floor         New York NY 10165                                                                                     eneiger@askllp.com; justice@askllp.com   Email and First Class Mail
ASK LLP                                                                 Edward E. Neiger                                          60 East 42nd Street, 46th Floor         New York NY 10165                                                                                     justice @askllp.com                      Email and First Class Mail
Asociacion De Scouts De El Salvador                                     Av Baden‐Powell (39 Ave Norte) 281                        San Salvador                            El Salvador                                                                             El Salvador                                            First Class Mail
Asociacion De Scouts De Peru                                            Av Arequipa 5140                                          Lima                                    Peru                                                                                    Peru                                                   First Class Mail
Asociacion De Scouts De Venezuela                                       Edificio Askain, Piso 1, Oficina 1‐I                      El Rosal, Avenida Pichincha             Venezuela                                                                               Venezuela                                              First Class Mail
Asociacion De Scouts Del Ecuador                                        Av America N35‐101 (4501)                                 Ecuador                                                                                                                         Ecuador                                                First Class Mail
Asociacion Nacional De Scouts De Panama                                 Betania Calle 67N665‐C                                    Panama                                                                                                                          Panama                                                 First Class Mail
Asotin Umc                                                              c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Aspen Waste Systems, Inc                                                Aws Service Center                                        P.O. Box 3050                           Des Moines, IA 50316‐0050                                                                                                                      First Class Mail
Associated Attorneys of New England                                     Keith A. Mathews, Esq.                                    1000 Elm Street, Suite 803              Manchester NH 03101                                                                                   keith@aaone.law                          Email and First Class Mail
Associated Battery Company                                              P.O. Box 1590                                             Indian Trail, NC 28079‐1590                                                                                                                                                            First Class Mail
Associated Production Music, LLC                                        6255 W Sunset Blvd, Ste 820                               Hollywood, CA 90028‐7409                                                                                                                                                               First Class Mail
Assumption Catholic                                                     Attn: Andre L. Kydala                                     54 Old Hwy 22                           Clinton, NJ 08809                                                                                                                              First Class Mail
Assumption Of The Blessed Virgin                                        Attn: Andre L Kydala                                      54 Old Hwy 22                           Clinton, NJ 08809                                                                                                                              First Class Mail
Assumption Of The Blessed Virgin Mary                                   Attn: Margaret Graf, General Counsel                      3424 Wilshire Blvd                      Los Angeles, CA 90010                                                                                 legal@la‐archdiocese.org                 Email and First Class Mail
Assumption Of The Blessed Virgin Mary                                   c/o Archdiocese of Los Angeles                            Attn: Margaret Graf, General Counsel    3424 Wilshire Blvd                    Los Angeles, CA 90010                                           legla@la‐archdiocese.org                 Email and First Class Mail
Assumption Of The Blessed Virgin Mary Belmont                           c/o Warner Norcross Judd LLP                              Attn: Elisabeth Von Eitzen              150 Ottawa Ave Nw, Ste 1500           Grand Rapids, MI 49503                                          evoneitzen@wnj.com                       Email and First Class Mail
Assumption Of The Blessed Virgin Mary R.C. Church                       c/o Cullen and Dykman LLP                                 Attn: Matthew G Roseman                 100 Quentin Roosevelt Blvd            Garden City, NY 11530                                           MRoseman@cullenllp.com                   Email and First Class Mail
Assumption Roman Catholic Church Society Of Buffalo, Ny                 c/o Woods Oviatt Gilman LLP                               Attn: Timothy P Lyster, Esq             1900 Bausch & Lomb Pl                 Rochester, NY 14604                                             tlyster@woodsoviatt.com                  Email and First Class Mail
Assurance ‐ Formerly St James Umc                                       c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Astral Energy, LLC                                                      580 Sylvan Ave, Ste 2J                                    Englewood Cliffs, NJ 07632‐3316                                                                                                                                                        First Class Mail
At&T (105262)                                                           P.O. Box 105262                                           Atlanta, GA 30348‐5262                                                                                                                                                                 First Class Mail
At&T (5019)                                                             P.O. Box 5019                                             Carol Stream, IL 60197‐5019                                                                                                                                                            First Class Mail
At&T Capital Services, Inc                                              36 S Fairview Ave                                         Park Ridge, IL 60068‐4016                                                                                                                                                              First Class Mail
At&T Capital Services, Inc                                              36 S Fairview Ave 1st Fl, Ste C                           Park Ridge, IL 60068‐4016                                                                                                                                                              First Class Mail
At&T Corp                                                               c/o Carmen Bopp                                           800 Guardians Way                       Allen, TX 75013‐1154                                                                                                                           First Class Mail
At&T Corp                                                               c/o Chris Chambless                                       2200 N Greenville Ave, Ste 2E           Richardson, TX 75082‐4412                                                                                                                      First Class Mail
At&T Corp                                                               c/o Katherine West                                        2200 N Greenville Ave                   Richardson, TX 75082‐4412                                                                                                                      First Class Mail
At&T Corp                                                               c/o Mark Compton                                          2200 N Greenville Ave                   Richardson, TX 75082‐4412                                                                                                                      First Class Mail
At&T Corp                                                               One AT&T Plaza                                            Dallas, TX 75202                                                                                                                                                                       First Class Mail
At&T Mobility                                                           P.O. Box 6463                                             Carol Stream, IL 60197‐6463                                                                                                                                                            First Class Mail
Atascocita United Methodist Church                                      Attn: H. Michael Tyson, II                                19325 Pinehurst Trail Dr                Humble, TX 77346                                                                                      info@aumc.org                            Email and First Class Mail
Atchison United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200              Tampa, FL 33602                                                 erice@bradley.com                        Email and First Class Mail
Athens First United Methodists Church                                   Attn: Denise Davis, Treasurer                             2 S College St                          Athens, OH 45701                                                                                      denise@firstumcathens.org                Email and First Class Mail
Athens Umc (00075221)                                                   c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Athens United Methodist Church                                          Attn: Randy A Beavers                                     P.O. Box 180                            Athens, IL 62613                                                                                      acunitedmc@sbcglobal.net                 Email and First Class Mail
Atkinson Mills (177056)                                                 c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200            Pittsburgh, PA 15228                                            lspagnolo@bentzlaw.com                   Email and First Class Mail
Atkinson United Methodist Church                                        Attn: Martha Andres                                       130 Maple Rd                            Atkinson, ME 04426                                                                                    mardews@midmake.com                      Email and First Class Mail
Atkinson United Methodist Church                                        Attn: Jim Mello                                           970 Silver Lake Rd                      Buckeport, ME 04416                                                                                   Mellojlm@yahoo.com                       Email and First Class Mail
Atlanta Area Cncl 92                                                    1800 Cir 75 Pkwy Se                                       Atlanta, GA 30339‐3055                                                                                                                                                                 First Class Mail
Atlanta Area Council, Boy Scouts Of America                             1800 Cir 75 Pkwy Se                                       Atlanta, GA 30339‐3055                                                                                                                                                                 First Class Mail
Atlanta First United Methodist Church                                   Attn: Jeff Dotson                                         701 Lindsey Ln                          Atlanta, TX 75551                                                                                     jdaledotson@gmail.com                    Email and First Class Mail
Atlanta Hall Management, Inc                                            100 Cnn Ctr Nw                                            Atlanta, GA 30303‐2762                                                                                                                                                                 First Class Mail
                                                                    Case 20-10343-LSS                                       Doc 2541                                    Filed 04/07/21                                      Page 7 of 87

Atlanta United Methodist Church United Methodist Men                       Attn: Aletha Weatherall                          201 S 2nd St                         Atlanta, IL 61723                                                thehorns66@frontier.com                       Email and First Class Mail
Atlanta United Methodist Church United Methodist Men                       Attn: William Rayhorn                            305 SW 4th St                        Atlanta, IL 61723                                                thehorns66@frontier.com                       Email and First Class Mail
Atlantic First Methodist Church                                            Attn: J.C. Van Ginkel                            412 Poplar                           Atlantic, IA 50022                                               jc@vanginkellaw.com                           Email and First Class Mail
Atlantic Highlands United Methodist Church ‐ Atlantic Highlands            c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Atlantic United Methodist Church                                           Attn: Treasurer, Atlantic Umc                    P.O. Box 159                         Atlantic, VA 23303                                               robinGL293@gmail.com                          Email and First Class Mail
Atlantic United Methodist Church                                           Robin Guy Lewers                                 1100 Cedar St                        Pocomoke City, MD 21851                                          robingl293@gmail.com                          Email and First Class Mail
Atlas Van Lines                                                            Attn: Michael Bengert                            1212 St George Rd                    Evansville, IN 47711                                             micbeng@atlasworldgroup.com                   Email and First Class Mail
Atlas Van Lines, Inc                                                       Attn: Kathleen M Thompson                        1212 St George Rd                    Evansville, IN 47711‐2364                                                                                      First Class Mail
Atoka United Methodist Church                                              Attn: Rev David C Stewart                        7639 Ashstone Cove                   Germantown, TN 38138                                             atsgrad08@gmail.com                           Email and First Class Mail
Atomik Climbing Holds                                                      55 E 600 S                                       Provo, UT 84606‐4802                                                                                                                                First Class Mail
Atonement Methodist Church                                                 Attn: Amy L. Peters                              3519 Philadelphia Pike               Claymont, DE 19703                                               umcatonement@comcast.net                      Email and First Class Mail
Atora First United Methodist Church                                        Attn: Mike Elliott                               P.O. Box 563                         Atora, OK 74525                                                  atora1stumc@gmail.com                         Email and First Class Mail
Atora First United Methodist Church                                        Attn: Daniel J Ramoy                             P.O. Box 563                         145 W 1st St                       Atora, OK 74525               danieljramoy@yahoo.com                        Email and First Class Mail
Attica United Methodist Church                                             Attn: Treasurer‐Kendra Almenderez                27 Elk Lake Rd                       Attica, MI 48412                                                 rrouse2010@hotmail.com                        Email and First Class Mail
Attn: Albert Elliott                                                       2113 E Main St                                   Sonora, TX 76950                                                                                                                                    First Class Mail
Attn: Andre L Kydala                                                       54 Old Hwy 22                                    Clinton, NJ 08809                                                                                                                                   First Class Mail
Attn: Andrew Des Rault                                                     25 Aberfoyle Rd                                  New Rochelle, NY 10804                                                                                andrew.desrault@gmail.com                     Email and First Class Mail
Attn: Charles Albert Waters                                                P.O. Box 216                                     Schnecksville, PA 18078                                                                               cawesquire@steckelandstopp.com                Email and First Class Mail
Attn: Cheryl D Wiltrout                                                    22 Sunday Rd                                     Kutztown, PA 19530                                                                                    cdwiltrout1951@verizon.net                    Email and First Class Mail
Attn: Christine Copenhaver                                                 363 E Arbor Box 112                              Marcellus, MI 49067                                                                                   ccopenhav@yahoo.com                           Email and First Class Mail
Attn: Clarence Jones                                                       Box 517                                          Walsh, CO 81090                                                                                       jonesmidwestrealty@yahoo.com                  Email and First Class Mail
Attn: Clifford Leroy Jeffries, Jr                                          3 Russett Rd                                     Middletown, RI 02842                                                                                  susicliff@verizon.net                         Email and First Class Mail
Attn: Dennis Langdon                                                       9848 S Winchester                                Chicago, IL 60643                                                                                                                                   First Class Mail
Attn: Ebb B Mobley                                                         P.O. Box 2309                                    Longview, TX 75606                                                                                    ebbmob@aol.com                                Email and First Class Mail
Attn: Edward Glenn Gooch                                                   2451 Cove Cir S                                  Gadsden, AL 35903                                                                                     eddie.gooch@umcna.org                         Email and First Class Mail
Attn: Eldon J Simpson, Jr                                                  76 Rowell Rd                                     Newport, NH 03773                                                                                     eldonsjass@yahoo.com                          Email and First Class Mail
Attn: Eldon Junior Simpson, Jr                                             76 Rowell Rd                                     Newport, NH 03773                                                                                     eldonsjass@yahoo.com                          Email and First Class Mail
Attn: Ellenda Meadows Ward                                                 3816 Piedmont Rd                                 Huntington, WV 25704                                                                                  warde@mail.com                                Email and First Class Mail
Attn: Ernest Goodrich                                                      4849 Cross St                                    Campbell, NY 14821                                                                                                                                  First Class Mail
Attn: Francis Anthony Blakey                                               P.O. Box 70879                                   Albany, GA 31708                                                                                      tblakey@kelleylovett.com                      Email and First Class Mail
Attn: Gail Brown                                                           2290 Deer Run Dr                                 Ogden, UT 84405                                                                                       gtwgbrown@gmail.com                           Email and First Class Mail
Attn: Garrett Spawn                                                        1915 Helderberg Ave                              Schenectady, NY 12306                                                                                 garrettspawn@gmail.com                        Email and First Class Mail
Attn: Hoyt Edward Matthai                                                  2905 Bidle Rd                                    Middletown, MD 21769‐8108                                                                             hmatthai@comcast.net                          Email and First Class Mail
Attn: Inoke Qarau                                                          Address Redacted                                                                                                                                       Email Address Redacted                        Email and First Class Mail
Attn: Jack Cilingiryan                                                     P.O. Box 44                                      Midland Park, NJ 07432                                                                                hjclawyer@gmail.com                           Email and First Class Mail
Attn: James Andrew Pulley                                                  4614 Log Cabin Rd                                Nashville, TN 37216                                                                                   james.pulley10@att.net                        Email and First Class Mail
Attn: James Florack                                                        50 Central Park W, Apt 3A                        New York, NY 10023                                                                                                                                  First Class Mail
Attn: Jerry Van Shelnutt                                                   1888 Old Boones Creek Rd                         Johnson City, TN 37615                                                                                shelnutt56@aim.com                            Email and First Class Mail
Attn: Jill Colley Robinson                                                 145 Pulp Mill Bridge Rd                          Weybridge, VT 05753                                                                                   rev.jill.colley.robinson@gmail.com            Email and First Class Mail
Attn: John B Fleming, Jr                                                   113 Thornewood Dr                                Cary, NC 27518‐9734                                                                                   jflem732@gmail.com                            Email and First Class Mail
Attn: John Daniel Kjerulf                                                  18558 64th Ave Ne                                Kenmore, WA 98028                                                                                     jdkjerulf@gmail.com                           Email and First Class Mail
Attn: John Dexter Howe                                                     116 Pawnee Ct                                    Durham, NC 27712                                                                                      jhowe888@aol.com                              Email and First Class Mail
Attn: John Micah Baker‐Streevy                                             191 Central Ave                                  Lewiston, ME 04240                                                                                    jmbakerst@gmail.com                           Email and First Class Mail
Attn: Julia L Molteni                                                      P.O. Box 85                                      Sulphur Bluff, TX 75481                                                                                                                             First Class Mail
Attn: K Alexander Visbaras                                                 195 Center St                                    Auburn, ME 04210                                                                                      kalex@visbaras.com                            Email and First Class Mail
Attn: Kathy M Snyder                                                       1433 Indian Creek Rd                             Temperance, MI 48182                                                                                  WAGEN88@HOTMAIL.COM                           Email and First Class Mail
Attn: Kelly J Pitcher                                                      101 W Ohio St                                    Indianapolis, IN 46204                                                                                kpitcher@pitcherthompson.com                  Email and First Class Mail
Attn: Kenneth Mclean                                                       3112 Carrick Dr                                  Germantown, TN 38138                                                                                  kenneth@themcleanlawfirm.com                  Email and First Class Mail
Attn: Laurie Pierce Tingley                                                1814 Ridge Rd                                    Reisterstown, MD 21136                                                                                mayschapelpastor@gmail.com                    Email and First Class Mail
Attn: Linda B Thomas Esq                                                   996 Wilkinson Trce, Ste A1                       Bowling Green, KY 42103                                                                               linda@smartcounsel.biz                        Email and First Class Mail
Attn: Lindsey Emerson Raines                                               c/o Friday, Eldredge & Clark LLP                 400 W Capitol Ave, Ste 2000          Little Rock, AR 72201                                            lraines@fridayfirm.com                        Email and First Class Mail
Attn: Lynn Ray Osborn                                                      123 W 7th Ave, Ste 200                           Stillwater, OK 74074                                                                                  losborn@houston‐osborn.com                    Email and First Class Mail
Attn: Margaret Graham Morley                                               2425 S Germantown Rd                             Germantown, TN 38138                                                                                                                                First Class Mail
Attn: Mark Oium                                                            Address Redacted                                                                                                                                       Email Address Redacted                        Email and First Class Mail
Attn: Matthew D Roth                                                       281 River Rd                                     Fairfax, VT 05454                                                                                                                                   First Class Mail
Attn: Nathan Chris Krupp                                                   11906 Eden Trl                                   Eagle, MI 48822                                                                                       nathan.krupp1@gmail.com                       Email and First Class Mail
Attn: Nathan Speck‐Ewer                                                    10888 126th Ave N                                Largo, FL 33778                                                                                                                                     First Class Mail
Attn: Norman Heiderman, Sr                                                 406 Irene Dr                                     Glen Burnie, MD 21061                                                                                 normshogs@yahoo.com                           Email and First Class Mail
Attn: Pamela Cooley O'Halloran                                             2747 Fairmont Blvd                               Cleveland Heights, OH 44106                                                                                                                         First Class Mail
Attn: Patrick John Rivers                                                  424 Forest Ave                                   Glen Ellyn, IL 60137                                                                                  dr.daniel.diss@gmail.com                      Email and First Class Mail
Attn: Paul William Venter                                                  909 N Main St                                    Bloomington, IL 61704                                                                                 pventer30@gmail.com                           Email and First Class Mail
Attn: Rev David Mansfield Burgeson                                         1053 Royal Oaks Pl                               White, Not of Hispanic Origin        Santa Paula, CA 93060                                            revburgie@aol.com                             Email and First Class Mail
Attn: Rex Allen Maddy                                                      1002 Plummer Rd                                  Martinsville, IN 46151                                                                                                                              First Class Mail
Attn: Richard Calvert Steuart                                              1955 Potts Point Rd                              Huntingtown, MD 20639                                                                                                                               First Class Mail
Attn: Richard Dennis Schulze                                               6212 Westover Dr                                 Mechanicsburg, PA 17050                                                                               dschulze6212@verizon.net                      Email and First Class Mail
Attn: Richard Hepp                                                         13 Alvin Rd                                      West Milford, NJ 07480                                                                                rich.hepp.ee@gmail.com                        Email and First Class Mail
Attn: Robert Lynn Selle                                                    581 Denver St                                    Calhan, CO 80808                                                                                                                                    First Class Mail
Attn: Stanley A Hirtle                                                     1230 Amherst Pl                                  Dayton, OH 45406                                                                                      shirtle@sbcglobal.net                         Email and First Class Mail
Attn: Stephen C Walling                                                    709 Market St                                    Knoxville, TN 37902                                                                                   swalling@mcgeheecole.com                      Email and First Class Mail
Attn: Suzanne L Dewalt                                                     535 Smithfield St                                Pittsburgh, PA 15222                                                                                                                                First Class Mail
Attn: Suzanne L Dewalt                                                     535 Smithfield St, Ste 300                       Pittsburgh, PA 15222                                                                                                                                First Class Mail
Attn: Suzanne L Dewalt                                                     535 Smithfield Stg, Ste 300                      Pittsburgh, PA 15222                                                                                                                                First Class Mail
Attn: Theodore B Cooper                                                    2819 Cty Rt, 45 P.O. Box 117                     Fulton, NY 13069                                                                                      mtpleasantumc@info.com                        Email and First Class Mail
Attn: Thomas Benjamin Douglas                                              2130 Bella Coola Rd                              Lake Waccamaw, NC 28450                                                                                                                             First Class Mail
Attn: Thomas Leroy Bowen                                                   1620 M I Bowen Rd                                Prince Frederick, MD 20678                                                                            dsbowen@earthlink.net                         Email and First Class Mail
Attn: Timothy C Quinnell                                                   419 W Washington St                              Marquette, MI 49855                                                                                   timothyquinnell@gmail.com                     Email and First Class Mail
Attn: Todd J Desimone                                                      25 Glen Eagles Dr                                Larchmont, NY 10538                                                                                                                                 First Class Mail
Attn: Ward Lamson Triche                                                   1070 Wildwood Rd                                 Walnut Cove, NC 27052                                                                                 wltriche@yahoo.com                            Email and First Class Mail
Attn: Wayne Feeley                                                         1290 Middle Rd P.O. Box 7                        Willsboro, NY 12996                                                                                   feeley2@outlook.com                           Email and First Class Mail
Attn: William E Hofmann                                                    19142 Center Ave                                 Homewood, IL 60430‐4418                                                                               whofmann‐law@comcast.net                      Email and First Class Mail
Attn: William G Lewis                                                      18645 Wilson Dr                                  Goshen, IN 46528                                                                                                                                    First Class Mail
Attn: William Scott Crabtree                                               212 S College St                                 Franklin, KY 42134                                                                                    scott@scottcrabtree.com                       Email and First Class Mail
Attorney                                                                   Attn: Chris K Wallendorf                         P.O. Box 279                         Comfort, TX 78013                                                chris@wallendorflawoffice.com                 Email and First Class Mail
Attorney                                                                   Attn: Joseph G Mitchell                          4521 Derby Ln                        Smyrna                                                           jo.mitchell@sap.com                           Email and First Class Mail
Attorney Joseph F Mulvey                                                   Joseph F Mulvey                                  30 Merriman Road                     Stamford CT 06905‐1917                                           jfmlaw1@optonline.net                         Email and First Class Mail
Aubrey B Harwell                                                           c/o Boy Scouts of America                        Attn: Chase Koontz                   1325 W Walnut Hill Ln              Irving, TX 75015              chase.koontz@scouting.org                     Email and First Class Mail
Auburn First United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Auburn United Methodist Church                                             Attn: Judy Selover                               99 South St                          Auburn, NY 13201                                                 chs37@veryizon.net                            Email and First Class Mail
Auburn United Methodist Church                                             c/o Trustees, Auburn Umc                         Attn: Knox Wimberly                  P.O. Box 74                        Riner, VA 24149               pastor@auburnumc.us                           Email and First Class Mail
Auburn United Methodist Church, Michigan                                   Attn: Sandy Dewaele                              207 S Auburn Rd                      Auburn, MI 48611                                                 office@auburnumc.org                          Email and First Class Mail
Auburn University                                                          For Benefit Of: Nicholas Finlay                  203 Mary Martin Hall                 Auburn University, AL 36849‐5119                                                                               First Class Mail
Auburn University                                                          For Benefit Of: Nicholas Parker Smith            203 Mary Martin Hall                 Auburn University, AL 36849‐5119                                                                               First Class Mail
Auctane, LLC Dba Shipstation                                               3800 N Lamar Blvd, Ste 220                       Austin, TX 78756‐0003                                                                                                                               First Class Mail
Audit Bureau Of Circulations                                               Alliance For Audited Media                       48 W Seegers Rd                      Arlington Heights, IL 60005‐3900                                                                               First Class Mail
Audubon                                                                    c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Augusta Road United Methodist Church                                       David Smith                                      8324 Augusta Rd                      Pelzer, SC 29669                                                 dbsmith@umcsc.org                             Email and First Class Mail
Augusta Road United Methodist Church                                       Attn: Steve Varda                                410 N Flat Rock Rd                   Piedmont, SC 29673                                               vardastephen@gmail.com                        Email and First Class Mail
Augustana Lutheran Church                                                  Attn: Linda Sanden                               235 N Prairie Ave                    Sioux Falls, SD 57104                                            alcsf@auestanasiouxfalls.com                  Email and First Class Mail
Aura United Methodist Church                                               c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               ERICE@BRADLEY.COM                             Email and First Class Mail
Aurora United Methodist Church                                             Attn: Pastor Anna Efaw                           1845 Rosco Lantz Rd                  Aurora, WV 26705                                                 efawa@hotmail.com                             Email and First Class Mail
Aurora United Methodist Church                                             c/o Bradley Arant Boult Cummings, LLP            Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Aurora United Methodist Church                                             Attn: Florence Wilkie                            3300 Eton St                         New Orleans, LA 70131                                            floboycewilkie@bellsouth.net                  Email and First Class Mail
Aurora: Bethany Of Fox Valley                                              2200 Ridge Ave                                   Aurora, IL 60504                                                                                      pastorsam@bfvumc.org                          Email and First Class Mail
Aurora: Wesley                                                             Attn: Walter Cecil Loague, Trustee               14 N May St                          Aurora, IL 60506                                                 wesleyumcaurora@gmail.com                     Email and First Class Mail
Austell First United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Austell First United Methodist Church                                      5705 Mulberry St                                 Austell, GA 30106                                                                                                                                   First Class Mail
Austen Smith                                                               4600 Rocky Glade Rd                              Eagleville, TN 37060                                                                                                                                First Class Mail
Austin Independent School District                                         4000 S Interstate 35                             Austin, TX 78704‐7420                                                                                                                               First Class Mail
Austin United Methodist Church (180704)                                    c/o Bentz Law Firm                               Attn: Leonard Spagnolo               680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Authoria, Inc                                                              300 5th Ave                                      Waltham, MA 02451‐8778                                                                                                                              First Class Mail
Automation Tools, LLC                                                      701 Terra View Cir                               Fort Collins, CO 80525‐9318                                                                                                                         First Class Mail
Automotive Rentals, Inc                                                    9000 Midlantic Dr                                Mount Laurel, NJ 08054‐1548                                                                                                                         First Class Mail
Automotive Rentals, Inc                                                    P.O. Box 8500‐4375                               Philadelphia, PA 19178‐4375                                                                                                                         First Class Mail
Avenue United Methodist Church                                             c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Avery United Methodist Church                                              Attn: Treasurer, Avery United Methodist Church   1152 Cheat Rd                        Morgantown, WV 26508                                             averyumchurch@gmail.com                       Email and First Class Mail
Avery United Methodist Church (103967)                                     c/o Bentz Law Firm                               Attn: Leonard Spagnolo               680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Avery'S Creek Umc 874 Glenn Bridge Rd ‐ Arden                              c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Aviator Church, Inc.                                                       Attn: Eric D. Bruce                              P.O. Box 75037                       Wichita, KS 67275                                                Mail@KsAdvocates.com                          Email and First Class Mail
Avilla Calvary United Methodist Church                                     Attn: Shalimar Holderly                          101 S Cherry St                      Avilla, IN 46710                                                                                               First Class Mail
Avinger Umc                                                                Attn: Nancy Walker                               P.O. Box 91                          Avinger, TX 75630                                                tnmwaww@aol.com                               Email and First Class Mail
Avio Consulting, LLC                                                       c/o Higier Allen & Lautin Pc                     Attn: Alexander M Szeto              2711 N Haskell Ave, Ste 2400       Dallas, TX 75204              aszeto@higierallen.com                        Email and First Class Mail
Avio Consulting, LLC                                                       15851 N Dallas Pkwy, Ste 250                     Addison, TX 75001                                                                                     bdean@avioconsulting.com                      Email and First Class Mail
Avio Consulting, LLC                                                       15851 Dallas Pkwy                                Addison, TX 75001‐3369                                                                                                                              First Class Mail
Avio Consulting, LLC                                                       Attn: Brandon Dean                               15851 Dallas Pkwy                    Addison, TX 75001‐3369                                                                                         First Class Mail
Avis Budget Car Rental, LLC                                                6 Sylvan Way                                     Parsippany, NJ 07054‐3826                                                                                                                           First Class Mail
Avis Rent A Car System, Inc                                                7876 Collections Center Dr                       Chicago, IL 60693‐0001                                                                                                                              First Class Mail
Avis United Methodist Church (8110)                                        c/o Bentz Law Firm                               Attn: Leonard Spagnolo               680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Avoca United Methodist Church                                              Avoca Umc                                        8593 Jacobs Ladder Rd                Avoca, NY 14809                                                  pastorbarre@yahoo.com                         Email and First Class Mail
Avon United Methodist Church                                               Attn: Micah Holland                              37711 Detroit Rd                     Avon, OH 44011                                                   micahholland12@gmail.com                      Email and First Class Mail
Avon Wesleyan Church                                                       Attn: Joseph Yanda                               300 Genesee St                       Avon, NY 14414                                                   office@avonwesleyanchurch.com                 Email and First Class Mail
Avondale Umc                                                               c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Avondale Umc                                                               Attn: Rev. Malinda Weaver                        500 40th St S                        Birmingham, AL 35222                                             malinda@avonumc.net                           Email and First Class Mail
Avoyelles Parish School Board                                              Attn: Sales & Use Tax Dept                       201 Tunica Dr W                      Marksville, LA 71351‐2603                                                                                      First Class Mail
Awards Unlimited, Inc                                                      336 E 4th St                                     Loveland, CO 80537‐5604                                                                                                                             First Class Mail
Axe Memorial Methodist Church                                              Attn: Charles Killion                            1601 Mayfield Ave                    Garland, TX 75041                                                charles.killion@verizon.net                   Email and First Class Mail
Axley'S Chapel Umc                                                         Attn: Holston Conference Umc                     217 Rankin Rd                        Alcoa, TN 37701                                                  rickcherry@holston.org                        Email and First Class Mail
Ayers Construction Company                                                 P.O. Box 681                                     Beckley, WV 25802‐0681                                                                                                                              First Class Mail
Ayers Construction Company, Inc                                            Ayers Construction Co                            P.O. Box 681                         Beckley, WV 25802                                                Markayers2005@hotmail.com                     Email and First Class Mail
Aylstock, Witkin, Kreis, & Overholtz, PLLC                                 S. Mary Liu                                      17 E. Main St. Ste. 200              Pensacola FL 32502                                               mliu@awkolow.com                              Email and First Class Mail
Aylstock, Witkin, Kreis, & Overholtz, PLLC                                 S. Mary Liu                                      17 E. Main St. Ste. 200              Pensacola FL 32502                                               mliu@awkolow.com; mliu@awkolow.com            Email and First Class Mail
Aylstock, Witkin, Kreis, & Overholtz, PLLC                                 S. Mary Liu                                      17 E. Main St. Ste. 200              Pensacola FL 32502                                               mlliu@awkolaw.com; mliu@awkolow.com           Email and First Class Mail
Aynor United Methodist Church Incorporated                                 Kelly Snelgrove                                  1007 Elm St                          Aynor, SC 29511                                                  aynorumc@sccoast.net                          Email and First Class Mail
Aynor United Methodist Church Incorporated                                 Attn: Rev. Kelly Snelgrove                       1042 Maple St                        Aynor, SC 29511                                                  kgsnelgrove76@gmail.com                       Email and First Class Mail
Ayres United Methodist Church, Inc                                         c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
B&B Glass, Inc                                                             Attn: Tina Conley                                403 Main St E                        Oak Hill, WV 25901                                               bbglass@suddenlinkmail.com                    Email and First Class Mail
B&G Ptl Enterprises, Inc                                                   1830 SW 2nd St                                   Pompano Beach, FL 33069‐3115                                                                                                                        First Class Mail
B.P.O. Elks Lodge 445                                                      Attn: Mark Edward Mcnees                         411 Walnut St                        P.O. Box 14                        Atlantic, IA 50022            markmcnees25@gmail.com                        Email and First Class Mail
Baber Agee Umc                                                             Attn: Thelma Thomas                              1900 Limestone Rd                    Charleston, WV 25312                                             donandthelma@hotmail.com                      Email and First Class Mail
Babin Law, LLC                                                             Steven C. Babin, Jr., Esq                        140 E. Town Street, Suite 1100       Columbus OH 43215                                                gregturney35@gmail.com                        Email and First Class Mail
Babin Law, LLC                                                             Steven C. Babin, Jr., Esq                        140 E. Town Street, Suite 1100       Columbus OH 43215                                                hello@babinlaws.com                           Email and First Class Mail
Babson College                                                             For Benefit Of: Callum Cosmo Glasier             P.O. Box 57310                       Babson Park, MA 02457‐0310                                                                                     First Class Mail
Babson College                                                             For Benefit Of: Thomas Dulski                    P.O. Box 57310                       Babson Park, MA 02457‐0310                                                                                     First Class Mail
Back Country Bakery                                                        1995 E Coalton Rd, Apt 68‐202                    Superior, CO 80027‐4604                                                                                                                             First Class Mail
Back Country Bakery                                                        1995 E Coalton Rd, Apt 68‐202                    Superior, CO 80027‐4604                                                                                                                             First Class Mail
Back River Umc                                                             Attn: Michael Dougherty                          544 Back River Neck Rd               Essex, MD 21221                                                  jeanhlee5@gmail.com                           Email and First Class Mail
Bada Powell Council 368                                                    Attn: Matthew Ball                               2150 Nys 12                          Binghamton, NY 13901                                             matthew.bull@scouts.org                       Email and First Class Mail
Baddour Law Llp                                                            Andrew Colbrook Baddour                          123 S 1st St                         Pulaski                                                          colby@baddourlaw.com                          Email and First Class Mail
Bade ‐ Powell Council 368                                                  Attn: Matthew Bull                               2150 Ny S 12                         Binghamton, NY 13901                                             matthew.bull@scouting.org                     Email and First Class Mail
Baden United Methodist Church (95263)                                      c/o Bentz Law Firm                               Attn: Leonard Spagnolo               680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Baer Treger LLP                                                            Andrew L. Treger, Esq.                           1999 Avenue of the Stars, Ste 1100   Los Angeles CA 90067                                             atreger@baertreger.com                        Email and First Class Mail
Bagby Memorial United Methodist Church                                     Attn: Robert Summerfeldt                         201 N Hord St                        Grayson, KY 41143                                                secretary@bagbyumc.org                        Email and First Class Mail
Bagley + Langan PLLC                                                       Patrick Bagley                                   6557 Highland Rd                     Waterford MI 48327                                               Pbalge@baylekeing.com                         Email and First Class Mail
Bailey Cowan Heckaman PLLC                                                 Andrea McGinnis, Esq.                            5555 San Felipe St., Suite 900       Houston TX 77056                                                 amcginnis@bchlaw.com                          Email and First Class Mail
Bailly & McMilliam, LLP                                                    John J. Bailly, esp                              244 Westchester Avenue               White Plains NY 10604                                            jbailly@bandmlaw.com                          Email and First Class Mail
Baker Memorial United Methodist Church                                     Attn: Pastor                                     345 Main St                          East Aurora, NY 14052                                            rev.jloeser@bakerchurch.org                   Email and First Class Mail
Baker Umc                                                                  c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Bakerstown United Methodist Church (95285)                                 c/o Bentz Law Firm                               Attn: Leonard Spagnolo               680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Bakerville Umc                                                             No                                               1087 Litchfield Tpk                  New Hartford, CT 06057                                           bayettep@gmail.com                            Email and First Class Mail
Bald Eagle United Methodist Church (176542)                                c/o Bentz Law Firm                               Attn: Sean Bollman                   680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Bald Eagle United Methodist Church (176542)                                c/o Bentz Law Firm                               Attn: Leonard Spagnolo               680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Bald Eagle Valley Community Umc (6403)                                     c/o Bentz Law Firm                               Attn: Sean Bollman                   680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Bald Eagle Valley Community Umc (6403)                                     c/o Bentz Law Firm                               Attn: Leonard Spagnolo               680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Baldwin Community Umc (101104)                                             c/o Bentz Law Firm                               Attn: Leonard Spagnolo               680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Baldwin Memorial United Methodist Church                                   Attn: Treasurer, Bmumc                           921 Generals Hwy                     Millersville, MD 21108                                           bmumcoffice@yahoo.com                         Email and First Class Mail
Baldwin Park United Methodist Church                                       Attn: Maria A Rios                               3970 Maine Ave                       Baldwin Park, CA 91706                                           Rararios@yahoo.com                            Email and First Class Mail
Baldwinsville First United Methodist Church                                Attn: William Mudge                              17 W Genesee St                      Baldwinsville, NY 13027                                          secretary@bvillefirstumc.org                  Email and First Class Mail
Baldy Mountain Welding                                                     Rt 1 Box 39A                                     Springer, NM 87747                                                                                                                                  First Class Mail
Ball Chain Manufacturing Co, Inc.                                          Attn: Teresa Dejesus                             741 S Fulton Ave                     Mount Vernon, NY 10550                                           tdejesus@ballchain.com                        Email and First Class Mail
Ball Ground United Methodist Church ‐ Ball Ground                          c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Ballard Vale United Church                                                 Attn: James W Mcleod Jr                          126 North St                         Methuen, MA 01844                                                James.w.mcleodjr@gmail.com                    Email and First Class Mail
Ballard Vale United Church                                                 Attn: Jeff Harmon, Treasurer                     23 Clark Rd                          Andover, MA 01810                                                james.w.mcleodjr@gmail.com                    Email and First Class Mail
Balls Mills Umc (184303)                                                   c/o Bentz Law Firm                               Attn: Leonard Spagnolo               680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Ballston Spa United Methodist Church                                       Attn: George E Wilson Jr                         101 Milton Ave                       Ballston Spa, NY 12020                                           bsumc@albany.twcbc.com                        Email and First Class Mail
Ballston Spa United Methodist Church                                       Attn: George Edward Wilson                       131 Juniper Dt                       Ballston Spa, NY 12020                                           geowiljr@gmail.com                            Email and First Class Mail
Baltimore Area Cncl 220                                                    701 Wyman Park Dr                                Baltimore, MD 21211‐2805                                                                                                                            First Class Mail
Baltimore Area Council Boy Scouts Of America, Inc                          Attn: Todd M Brooks                              Seven Saitn Paul St, 15th Fl         Baltimore, MD 21202                                              tbrooks@wtplaw.com                            Email and First Class Mail
Baltimore Area Council Boy Scouts Of America, Inc                          Todd M Brooks                                    Seven                                B                                                                                                              First Class Mail
Baltimore Area Council, Boy Scouts Of America                              701 Wyman Park Dr                                Baltimore, MD 21211‐2805                                                                                                                            First Class Mail
Baltimore County Game & Fish Protective Associaton, Inc                    Attn: Cornelius J Carmody                        P.O. Box 302                         Monkton, MD 21111                                                parktonlaw@aol.com                            Email and First Class Mail
Baltimore United Methodist Church, Inc ‐ East Bend                         c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Ban Suk United Methodist Church                                            11 Powells Ln                                    Old Westbury, NY 11568                                                                                                                              First Class Mail
Ban Suk United Methodist Church                                            Dong Kim                                         11 Powells Ln                        Old Westbury, NY 11568                                                                                         First Class Mail
Bancroft United Methodist Church                                           Attn: Terry Holzhausen                           101 S Beach St                       P.O. Box 175                       Bancroft, MI 48414            bancroft@gfn.org                              Email and First Class Mail
Bandera United Methodist Church                                            Attn: Cheryl Young                               P.O. Box 128                         Bandera, TX 78003                                                cyoung@banderaumc.org                         Email and First Class Mail
Bangall Umc                                                                Attn: Christine Lindeberg                        96 Martin Rd                         Pleasant Valley, NY 12569                                        clindeberg@drew.edu                           Email and First Class Mail
Bangall United Methodist Church                                            Attn: Marjorie A Jones                           P.O. Box 553                         Bangall, NY 12506                                                ajones3527@yahoo.com                          Email and First Class Mail
Bangor First United Methodist Church                                       Attn: Steven Smith                               34 Hamlin St                         Orono, ME 04473                                                  stevensmith@alumni.duke.edu                   Email and First Class Mail
Bangor First United Methodist Church                                       Attn: Steven Wayne Smith                         703 Essex St                         Bangor, ME 04401                                                 stevensmith@alumni.duke.edu                   Email and First Class Mail
Bangor Simpson United Methodist Church                                     Attn: Edward E Alderman                          507 Joy St                           Bangor, MI 49017                                                 simpsonumcbangor@gmail.com                    Email and First Class Mail
Bangs First United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Bangs First United Methodist Church                                        301 S 1st St                                     Bangs, TX 76823                                                                                                                                     First Class Mail
Bank Of America Merchant Services                                          Attn: Marisa Nye                                 150 N College St                     Charlotte, NC 28202‐2271                                                                                       First Class Mail
Bank Of America Merchant Services                                          c/o Corp Service Co                              251 Little Falls Dr                  Wilmington, DE 19808‐1674                                                                                      First Class Mail
Banks Law Firm, P.A.                                                       Michael Banks                                    108 S Washington Ave                 Brownsville, TN 38012                                            michael@bankslawfirm.net                      Email and First Class Mail
Barbara Clarke                                                             772 Lexington Pike                               Maysville, KY 41056                                                                                   mattsanning1@gmail.com                        Email and First Class Mail
Bardsdale United Methodist Church                                          Attn: Mark Hurd, Treasurer                       1498 Bardsdale Ave                   Fillmore, CA 93015                                               hurdme@earthlink.net                          Email and First Class Mail
Bardstown United Methodist Church                                          Attn: Howard Mark Pulliam                        116 E Flaget Ave                     Bardstown, KY 40004                                              mpulliam@bardstown.com                        Email and First Class Mail
Bare Necessities, LLC                                                      c/o Michelle L Bare                              P.O. Box 1309                        Crab Orchard, WV 25827‐1309                                                                                    First Class Mail
Barket Epstein Kearon Aldea & Lo Turco, LLP                                Alexander Klein, Esq                             666 Old Country Road, Ste 700        Garden City NY 11530                                             arklein@barketepstein.com                     Email and First Class Mail
Barlow Designs, Inc                                                        20 Commercial Way                                East Providence, RI 02914                                                                             jackie@barlowdesigns.com                      Email and First Class Mail
Barlow Designs, Inc                                                        20 Commercial Way                                East Providence, RI 02914‐1006                                                                                                                      First Class Mail
Barlow Umc                                                                 Attn: Barbara Wells                              539 Greenland Ave                    Barlow, KY 42024                                                 bawells1@live.com                             Email and First Class Mail
Barnard Memorial United Methodist Church                                   Attn: Robert Foos                                P.O. Box 784                         Holdenville, OK 74848                                            BarnardMemorial@gmail.com                     Email and First Class Mail
Barnerville United Methodist Church                                        Attn: Nancylee Harrington                        696 Grovenors Corners Rd             Cobleskill, NY 12043                                             dlhjrnlmh@yahoo.com                           Email and First Class Mail
Barnesville First Untied Methodist                                         375 Thomaston St                                 Barnesville, GA                                                                                                                                     First Class Mail
Barnesville First Untied Methodist ‐ Barnesville                           c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Barney DeBrosse, LLC                                                       Adam T. Barney                                   503 S Front Street, Suite 240B       Columbus OH 43215                                                adam@barneydebrosse.com                       Email and First Class Mail
Barnitz United Methodist Church (177763)                                   c/o Bentz Law Firm                               Attn: Leonard Spagnolo               680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Barnwell United Methodist Church                                           Attn: Francis Edward Traxler Jr                  236 Main St                          Barnwell, SC 29812                                               fetraxlerjr@umcsc.org                         Email and First Class Mail
Barnwell United Methodist Church                                           Attn: Rev Francis Edward Traxler Jr              653 Washington St                    Barnwell, SC 29812                                               fetraxlerjr@umcsc.org                         Email and First Class Mail
Barrackville United Methodist Church                                       Attn: Sharon Gump, Treasurer                     P.O. Box 186                         Barrackville, WV 26559                                                                                         First Class Mail
Barrington United Methodist Church                                         Attn: Michael Williams                           230 Washington Rd                    Barrington, RI 02806                                             bumcchurchoffice@gmail.com                    Email and First Class Mail
Barrington United Methodist Church                                         98 Algonquin Rd                                  Barrington, IL 60010                                                                                  bumctrustees@barringtonumc.com                Email and First Class Mail
Barrow Community Church, 1385 Harmony Grove Church Rd, Aubur               c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Barry Lynn Mccune                                                          158 Pack Fork Rd                                 Lizemores, WV 25125                                                                                                                                 First Class Mail
Barry United Methodist Church                                              Martin Pike                                      1930 Jefferson St                    Quincy, IL 62301                                                 pastormartypike@gmail.com                     Email and First Class Mail
Barry United Methodist Church                                              Martin Pike, P.O. Box 224                        Hull, IL 62343‐0224                                                                                   pastormartypike@gmail.com                     Email and First Class Mail
Bart David Warren                                                          8 E Fletchall St                                 Poseyville, IN 47633                                                                                  david.warren@inumc.org                        Email and First Class Mail
Bartholomew United Methodist Church                                        Attn: Paul Laird                                 169 Dixon Estates Rd                 Sterlington, LA 71280                                            deqret07@hotmail.com                          Email and First Class Mail
Bartlesville First Church                                                  Attn: Patricia Gesner                            4715 Price Rd                        Bartlesville, OK 74006                                           patricia.gesner@bartlesvillefirstchurch.com   Email and First Class Mail
Bartlett & Webster                                                         John Webster                                     5093 S 1500 W                        Riverdale UT 84405                                               jmwebsterlaw@gmail.com                        Email and First Class Mail
Bartlett Chapel United Methodist Church                                    Attn: Jim Sell                                   4396 E Main                          Avon, IN 46123                                                   jjsell28@gmail.com                            Email and First Class Mail
Bartlett Legal Group, LLC                                                  Frank C. Bartlett, Jr.                           36 Wallingford Rd                    Cheshire CT 06410                                                frank@bartlettlegalgroup.com                  Email and First Class Mail
Bartlett Memorial Umc                                                      Attn: Rev. Angela L. Rotherham                   P.O. Box 5222                        North Jay, ME 04262                                              pastorwayneumc@gmail.com                      Email and First Class Mail
Bartlett United Methodist Church, Inc.                                     Attn: Rachel Hasty                               5676 Stage Rd                        Bartlett, TN 38134                                                                                             First Class Mail
Barton Chapel United Methodist Church (86190)                              c/o Bentz Law Firm                               Attn: Leonard Spagnolo               680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Bartonville United Methodist Church                                        6005 Adams St                                    Bartonville, IL 61607                                                                                 pastorerinetotten@gmail.com                   Email and First Class Mail
Barts Centenary Umc (7173595600)                                           c/o Bentz Law Firm                               Attn: Leonard Spagnolo               680 Washington Rd, Ste 200         Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                        Email and First Class Mail
Bascomb Umc                                                                c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Bascomb United Methodist Church 2295 Bascomb Carmel Rd, Woodstock          c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Basehor United States Methodist Church                                     c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
Basehor United States Methodist Church                                     18660 158th St                                   Basehor, KS 66007                                                                                                                                   First Class Mail
Baseline United Methodist Church                                           Attn: Ruth Gohee                                 9617 E Baseline Rd                   Battle Creek, MI 49017                                           baselineumc@gmail.com                         Email and First Class Mail
Bashford United Methodist Church                                           Bashford Umc                                     329 N St                             Madison, WI 53704                                                bashfordumc@gmail.com                         Email and First Class Mail
Basilica Of The Sacred Heart Of Jesus                                      c/o Woods Oviatt Gilman LLP                      Attn: Timothy P Lyster, Esq          1900 Bausch & Lomb Pl              Rochester, NY 14604           tlyster@woodsoviatt.com                       Email and First Class Mail
Basilica Parish Of The Sacred Hearts                                       c/o Cullen and Dykman LLP                        Attn: Matthew G Roseman              100 Quentin Roosevelt Blvd         Garden City, NY 11530         MRoseman@cullenllp.com                        Email and First Class Mail
Bass Chapel ‐ Greensboro                                                   c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                   100 N Tampa St, Ste 2200           Tampa, FL 33602               erice@bradley.com                             Email and First Class Mail
                                                               Case 20-10343-LSS                                            Doc 2541                                   Filed 04/07/21                                   Page 8 of 87

Batavia United Methodist Church                                       Attn: Jon Cunningham                                  8 N Batava Ave                      Batavia, IL 60510                                             pastorcynthia@bataviaumc.org          Email and First Class Mail
Bates College                                                         For Benefit Of: Kyle Jorgensen                        P.O. Box 6500                       Lewiston, ME 04243‐6500                                                                             First Class Mail
Bates White, LLC                                                      North Building                                        2001 K St NW, Ste 500               Washington, DC 20006‐1040                                                                           First Class Mail
Bath United Methodist Church                                          Attn: Rev Gwyneth Arrison                             340 Oak Grove Ave                   Bath, ME 04530                                                                                      First Class Mail
Battle Creek Chapel Hill United Methodist Church                      Attn: Charles Miller                                  157 Chapel Hill Dr                  Battle Creek, MI 49015                                        cerescobra@gmail.com                  Email and First Class Mail
Battle Ground United Methodist Church                                 Attn: Pastor Sheri Rohrer                             201 Tipton St                       Battle Ground, IN 47920                                       bgumc.office@gmail.com                Email and First Class Mail
Battle Ground United Methodist Church                                 Attn: Bobbie Simon Treasurer                          201 Tipton St                       Battle Ground, IN 47920                                                                             First Class Mail
Battle Winslow Scott & Wiley, Pa                                      Attn: Alexander B Urquhart                            2343 Professional Dr                Rocky Mount, NC 27804                                         aurquhart@bwsw.com                    Email and First Class Mail
Battle Winslow Scott & Wiley, Pa                                      Attn: Alexander B. Urquhart                           2343 Professional Dr                Rocky Mount, NC 27804                                                                               First Class Mail
Baughman Memorial Umc (178643)                                        c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Bax Advisors, LLC                                                     2920 Carlisle St 1109                                 Dallas, TX 75204‐1024                                                                                                                   First Class Mail
Baxley First United Methodist Church                                  217 S Main St                                         Baxley, GA 31513                                                                                  baxleyfirstmethodist@yahoo.com        Email and First Class Mail
Baxley First United Methodist Church                                  Marandy Ann Mincey                                    P.O. Box 553                        Baxley                                                        marandy_mincey@yahoo.com              Email and First Class Mail
Bay Harbour United Methodist Church                                   Attn: April Freeman                                   3459 Fm 518 E                       League City, TX 77573                                         afreeman@bayhabourumc.com             Email and First Class Mail
Bay Hope Church                                                       c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bay Lakes Cncl 635                                                    P.O. Box 267                                          Appleton, WI 54912‐0267                                                                                                                 First Class Mail
Bay Point Umc (208 Palm Ave, Nokomis, Fl)                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bay Presbyterian Church                                               Attn: Sharon Brumagin                                 25415 Lake Rd                       Bay Village, OH 44140                                         sbrumagin@baypres.org                 Email and First Class Mail
Bay Ridge United Methodist Church                                     Attn: John Donlon                                     7420 4th Ave                        New York, NY 11209                                            info@bayridgeumc.org                  Email and First Class Mail
Bay Ridge United Methodist Church                                     Attn: John Donlon                                     7420 4th Ave                        Brooklyn, NY 11209                                            info@bayridgeumc.org                  Email and First Class Mail
Bay Shore Congregational Church                                       Attn: Susie Bjork                                     5100 E the Toledo                   Long Beach, CA 90803                                          pastorsusie@bayshorechurch.org        Email and First Class Mail
Baylake UMC                                                           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bay‐Lakes Council, Boy Scouts Of America                              2555 Northern Rd                                      Appleton, WI 54914‐8753                                                                                                                 First Class Mail
Bayport Untied Methodist Church                                       Attn: Pastor David Czeisel                            482 Middle Rd                       Bayport, NY 11705                                             senior.pastor@bayportumc.org          Email and First Class Mail
Bayside United Methodist Church                                       Attn: Romin Hong                                      3820 Bell Blvd                      Bayside, NY 11361                                             baysideumc@yahoo.com                  Email and First Class Mail
Bc Sales And Sourcing                                                 13712 W 80th St                                       Lenexa, KS 66215                                                                                  bcsalesandsourcing@gmail.com          Email and First Class Mail
Bc Sales And Sourcing                                                 Attn: John Scanlon                                    13712 W 80th St                     Lenexa, KS 66215                                              bcsalesandsourcing@gmail.com          Email and First Class Mail
Bc Sales And Sourcing                                                 13712 W 80th St                                       Lenexa, KS 66215‐2412                                                                                                                   First Class Mail
Bca                                                                   Attn: Glenn Tomohiro Inanaga                          1710 Octavia St                     San Francisco, CA 94109                                       inanaga@gmail.com                     Email and First Class Mail
Bd Of Tr L Standford, Jr Univ                                         Standford Lt Rowing Equip Fd                          Stanford, CA 94305‐6201                                                                                                                 First Class Mail
Beacerdam UMC                                                         c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Beach Grove UMC                                                       c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Beach Haven United Methodist Church (4111)                            c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Beach Lake (30302)                                                    c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Beach Lake (30302)                                                    c/o Bentz Law Firm                                    Attn: Sean Bollman                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Beach Park: York House                                                37768 N Green Bay Rd                                  Beach Park, IL 60087                                                                              berniesbusybees@aol.com               Email and First Class Mail
Beach United Methodist Church                                         P.O. Box 1746                                         41 Mill Rd                          Westhampton Beach, NY 11978                                   jackkking@aol.com                     Email and First Class Mail
Beach United Methodist Church, Inc                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Beacon Hill Staffing Group, LLC                                       P.O. Box 846193                                       Boston, MA 02284‐6193                                                                                                                   First Class Mail
Beacon Of Light United Methodist Church                               Attn: Treasurer                                       P.O. Box 186                        Standish, MI 48658                                            beaconoflight19@gmail.com             Email and First Class Mail
Bealeton‐Remington Ruritan Club                                       Attn: Rick Compton                                    6545 Beltrys Ct E                   Bealeton, VA 22712                                            rickcompton229@comcast.net            Email and First Class Mail
Bear Creek United Methodist Church                                    Attn: Pastor M Tyler                                  16000 Rippling Water Dr             Houston, TX 77084                                             bcumc@bearcreekumc.org                Email and First Class Mail
Bear Lake United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Beasley, Allen, Crow, Methvin, Portis & Miles                         Leon Hampton, Lauren Miles                            218 Commerce Street                 Montgomery AL 36106                                           lauren.miles@beasleyallen.com         Email and First Class Mail
Beasley, Allen, Crow, Methvin, Portis & Miles                         Leon Hampton, Lauren Miles                            218 Commerce Street                 Montgomery AL 36106                                           leon.hampton@beasleyallen.com         Email and First Class Mail
Beaty Law Office                                                      Attn: Ogle Tedford Beaty                              337 N Main St                       Winnsboro, TX 75494                                           beatylaw@hotmail.com                  Email and First Class Mail
Beaumont United Methodist Church                                      Attn: Sandford L Coates                               716 N Liberty St                    Spartanburg, SC 29303                                         sandford4846@gmail.com                Email and First Class Mail
Beautiful Savior Lutheran Church                                      Attn: Ann Giles/ President of Congregation            12513 SE Mill Plain Blvd            Vancouver, WA 98684                                           ann@ear‐care.com                      Email and First Class Mail
Beauvoir United Methodist Church                                      Attn: Michelle K Bailey                               2113 Pass Rd, 8A                    Biloxi, MS 39531                                              beauvoirumc@gmail.com                 Email and First Class Mail
Beaver Dam Baptist Church                                             c/o Kaplan Johnson Abate & Bird LLP                   Attn: Tyler R Yeager                710 W Main St, 4th Fl         Louisville, KY 40202            tyeager@kaplanjohnsonlaw.com          Email and First Class Mail
Beaver Dam Baptist Church                                             343 S Main St                                         Beaver Dam, KY 42320                                                                                                                    First Class Mail
Beaver Valley Umc (Naumburg)                                          Attn: David Austin                                    8802 Van Amber Rd                   Castorland, NY 13620                                                                                First Class Mail
Beaver Valley Umc (Naumburg)                                          Attn: David Harold Austin                             5479 Naumburg Ln                    P.O. Box 127                  Castorland, NY 13620                                                  First Class Mail
Beazley Insurance Company, Inc                                        30 Batterson Park Rd                                  Farmington, CT 06032‐2545                                                                                                               First Class Mail
Beck & Eldergill, P.C.                                                David R. Kritzman, Esq                                447 Center Street                   Manchester CT 06040                                           dkritzman@beckeldergill.com           Email and First Class Mail
Beckie R Honeck                                                       c/o Inola United Methodist Church                     135 S Broadway                      Inola, OK 74036                                               info@inolamethodist.com               Email and First Class Mail
Beckley Community United Methodist Church                             Attn: Rev. Betsy Evans Ingstrup                       217 S Heber St                      Beckley, WV 25801                                             pastorb.bcumc@gmail.com               Email and First Class Mail
Beckley Rural King                                                    100 Crossroads Mall                                   Mount Hope, WV 25880‐9668                                                                                                               First Class Mail
Beckley Welding Supply, Inc                                           P.O. Box 1027                                         Beckley, WV 25802‐1027                                                                                                                  First Class Mail
Bedford First United Methodist Church                                 Attn: Jerry Wayne Jackson                             P.O. Box 84                         Bedford, IN 47421                                             bedfordfirstumc@gmail.com             Email and First Class Mail
Bedford First United Methodist Church                                 Attn: Jerry Wayne Jackson                             1409 K St                           Bedford, IN 47421                                             bedfordfirstumc@gmail.com             Email and First Class Mail
Bedford Presbyterian Church                                           Attn: Linda R. Burpee                                 P.O. Box 280                        Village Green                 Bedford, NY 10506               office@bedfordpreschurch.org          Email and First Class Mail
Bedford Presbyterian Church                                           P.O. Box 280                                          Bedford, NY 10506                                                                                 office@bedfordpreschurch.org          Email and First Class Mail
Bedford Presbyterian Church Bedford Va                                Bedford Presbyterian Church                           105 W Main St                       Bedford, VA 24523                                             jtsalley@gmail.com                    Email and First Class Mail
Bedford United Methodist Church (176586)                              c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Bedford, Fumc                                                         c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bedford, Fumc                                                         1245 Bedford Rd                                       Bedford, TX 76021                                                                                                                       First Class Mail
Bee Creek United Methodist Church                                     Attn: Linnea Falk                                     3000 Bee Creek Rd                   Spicewood, TX 78669                                           linnea@beecreekumc.org                Email and First Class Mail
Beebe First United Methodist Church                                   Attn: April Watson                                    P.O. Box 247                        Beebe, AR 72012                                               aprilwatsonfumcbb@att.net             Email and First Class Mail
Beech Creek United Methodist Church                                   c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Beech Creek United Methodist Church 2972 Alabama Hwy Nw               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Beech Grove Umc                                                       Attn: Connie Marie Stutts                             1035 Washington Post Rd             New Bern, NC 28562                                            cstutts@nccumc.org                    Email and First Class Mail
Beech Grove Umc                                                       Attn: Connie Stutts, Pastor                           1037 Washington Post Rd             New Bern, NC 28562                                            cstutts@nccumc.org                    Email and First Class Mail
Beechmont Baptist Church ‐ Louisville, Ky                             Attn: Stephen Tillman                                 445 Baxter Ave, Ste 100             Louisville, KY 40204                                          abuckman@tillmanlawoffice.com         Email and First Class Mail
Beekman United Methodist Church                                       Attn: Paul Laird                                      169 Dixon Estates Rd                Sterlington, LA 71280                                         deqret07@hotmail.com                  Email and First Class Mail
Bel Air United Methodist Church                                       Attn: Anthony Ciampaglio                              21 Linwood Ave                      Bel Air, MD 21014                                             ciampagliot@baumc.com                 Email and First Class Mail
Belair United Methodist Church                                        Attn: Mallory Nickerson                               8095 Shelley Mullis Rd              Indian Land, SC 29707                                         mjforte@umcsc.org                     Email and First Class Mail
Belfast Umc                                                           Attn: Treasurer                                       8799 Peach Orchard Rd               Hillsboro, OH 45133                                           cwwilson46@gmail.com                  Email and First Class Mail
Belfast Umc                                                           Attn: John Collins Waugh                              690 Tater Ridge Rd                  West Union, OH 45693                                                                                First Class Mail
Belfast United Methodist Church                                       Attn: Seongmon Ahn                                    23 Mill Ln                          Belfast, ME 04915                                             airsm23@gmail.com                     Email and First Class Mail
Belfast United Methodist Church                                       Attn: Seongmoon Ahn                                   23 Mill Ln                          Belfast, ME 04915                                             airsm23@gmail.com                     Email and First Class Mail
Belfast United Methodist Church                                       Attn: Craig Buelow                                    2 Chapel St                         Belfast, NY 14711                                             ofice@nacumc.com                      Email and First Class Mail
Belfor Usa Group, Inc                                                 185 Oakland Ave, Ste 300                              Birmingham, MI 48009‐3481                                                                                                               First Class Mail
Belford United Methodist Church                                       180 Church St                                         Belford, NJ 07718‐1531                                                                                                                  First Class Mail
Belford United Methodist Church ‐ Belford                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Belfry United Methodist Church                                        Attn: Michael Stanley                                 1207 Narrows Branch Rd              Hardy, KY 41531                                               mds07@suddenlink.net                  Email and First Class Mail
Belin United Methodist Church, Inc                                    Attn: Paul Gardner                                    4182 Hwy 17 Business                Murrells Inlet, SC 29576                                      paulg@belinumc.org                    Email and First Class Mail
Bell Buckle United Methodist Church                                   Attn: Ivan Jones Finance Committee Chair              100 Maple St                        Bell Buckle, TN 37020                                         church@bellbuckleumc.org              Email and First Class Mail
Bell Chapel Umc                                                       Attn: Treasurer                                       3419 St Rt 213                      Steubenville, OH 43952                                        cindy@bellchapel.org                  Email and First Class Mail
Bell Hess & Vanzant, Plc                                              Matthew Creighton Hess                                2819 Ring Rd, Ste 100               Elizabethtown, KY 42701                                       mhess@bhvzlaw.com                     Email and First Class Mail
Bella Vista First United Methodist                                    c/o Amy Gilmore                                       20 Boyce Dr                         Bella Vista, AR 72715                                         lraines@fridayfirm.com                Email and First Class Mail
Bellaire United Methodist Church                                      Attn: Pastor Seann Duffin                             4417 Bellaire Blvd                  Bellaire, TX 77401                                            pastor@bellaireumc.org                Email and First Class Mail
Bellaire United Methodist Church                                      Attn: Seann Duffin                                    4417 Bellaire Blvd                  Bellaire, TX 77401                                            pastor@bellaireumc.org                Email and First Class Mail
Bellamy UMC                                                           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Belle Fourche Umc                                                     Attn: Pastor                                          1804 7th Ave                        Belle Fourche, SD 57717                                       pastor.bfumc@midconetwork.com         Email and First Class Mail
Belle Meade United Methodist Church                                   Attn: Ruth Strohmeier                                 121 Davidson Rd                     Nashville, TN 37205                                           ruth@bellemeadeumc.org                Email and First Class Mail
Bellefontaine United Methodist Church                                 Attn: Glen P Connoley                                 10600 Bellefontaine Rd              St Louis, MO 63137                                            glencbumc@gmail.com                   Email and First Class Mail
Bellemont United Methodist Church                                     Attn: Treasurer, Bellemont Umc                        4039 Markwood Rd                    Burlington, NC 27215                                          lorit@bellemontumc.org                Email and First Class Mail
Belleview United Methodist                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Belleville First United Methodist Church                              Attn: Treasurer                                       417 Charles St                      Belleville, MI 48111                                                                                First Class Mail
Bellevue First United Methodist Church                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bellevue Heights United Methodist Church                              Attn: James Morgan                                    2112 S Geddes St                    Syracuse, NY 13207                                            bellevueheights@cnymail.com           Email and First Class Mail
Bellevue United Methodist Church                                      Attn: Charles F Durham Jr                             415 Mcnaron Dr                      Gadsden, AL 35904                                             cdurham@aol.com                       Email and First Class Mail
Bellevue United Methodist Church                                      Attn: Mens Group                                      122 W Capital Ave                   Bellevue, MI 49021                                            mymerec@att.net                       Email and First Class Mail
Bellevue United Methodist Church                                      Attn: Rev Brian Marcoulier                            7501 Old Harding Pike               Nashville, TN 37221                                           office@bumc.com                       Email and First Class Mail
Bellevue United Methodist Church                                      Charles Franklin Durham Jr                            209 Mary Lou Cir                    Gadsden, AL 35904                                                                                   First Class Mail
Bellmore United Methodist Church                                      Attn: Judy Chiarelli                                  2640 Royle St                       Bellmore, NY 11710                                            bellmoreumc@juno.com                  Email and First Class Mail
Bellpoint Community Church                                            Attn: Brooke Williams, Office Manager/Treasurer       4771 State Route 257 S              Delaware, OH 43015                                            office@bellpointumc.com               Email and First Class Mail
Bells United Methodist Church                                         Attn: Greta Davis & Rev Michael Parker                6016 Allentown Rd                   Camp Springs, MD 20746                                                                              First Class Mail
Belluck & Fox, LLP                                                    Kristina Georgiou                                     546 5th Avenue, 5th Floor           New York NY 10036                                             KGeorgiou@belluckfox.com              Email and First Class Mail
Belmont Heights United Methodist Church                               Attn: Lori Monnier                                    317 Termino Ave                     Long Beach, CA 90814                                          lorimonnier@hotmail.com               Email and First Class Mail
Belmont Ii Ruritan Club                                               Attn: Juliann Poff                                    3289 Vickers Switch Rd              Christiansburg, VA 24073                                      jopoff.jp@gmail.com                   Email and First Class Mail
Belmont UMC                                                           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Belmont United Methodist Church                                       Attn: Mark Hagewood                                   2007 Acklen Ave                     Nashville, TN 37221                                           mark@belmontumc.org                   Email and First Class Mail
Belmont United Methodist Church                                       Attn: Stephen Crowell                                 7 Park Cir                          Belmont, NY 14813                                             scrowell@united.edu                   Email and First Class Mail
Belmont Watertown United Methodist Church                             421 Common St                                         Belmont, MA 02478                                                                                 trustees@bwumc.org                    Email and First Class Mail
Belmont Watertown United Methodist Church                             Attn: Joel G Grimm                                    421 Common St                       Belmont, MA 02478                                             trustees@bwumc.org                    Email and First Class Mail
Belton First United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Belton First United Methodist Church                                  205 E 3rd Ave                                         Belton, TX 76549                                                                                                                        First Class Mail
Belvedere United Methodist Church Of Aiken County                     Attn: Richard C. Goldie                               202 Rhomboid Pl                     Belvedere, SC 29841                                           belvedereunitedm@bellsouth.net        Email and First Class Mail
Belvedere United Methodist Church Of Aiken County                     Attn: Richard C. Goldie                               2632 Old Charleston Rd              Gilbert, SC 29054                                                                                   First Class Mail
Bement United Methodist Church                                        249 N Piatt                                           P.O. Box 20                         Bement, IL 61813                                              bementumc@yahoo.com                   Email and First Class Mail
Bement United Methodist Church                                        Attn: 249 N Piatt                                     P.O. Box 20                         Bement, IL 61813                                              BementUMC@yahoo.com                   Email and First Class Mail
Bement United Methodist Church                                        Attn: Janet Perry                                     750 E 1110 N Rd                     Bement, IL 61813                                              perrybros@hotmail.com                 Email and First Class Mail
Bemus Point United Methodist Church                                   Attn: Pastor Joe Pascoe                               4954 Bemus‐Ellery Rd, P.O. Box 99   Bemus Point, NY 14712                                         suzanneallen@bpumc.com                Email and First Class Mail
Ben Hill United Methodist Church ‐ Atlanta                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Benbrook Umc (1122 Bryant St, Benbrook, Tx 76126)                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bend Fumc                                                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Benevola United Methodist Church                                      Attn: Dawn Baker                                      19925 Benevola Church Rd            Boonsboro, MD 21713                                           benevolachurch@myactv.net             Email and First Class Mail
Bennett Memorial United Methodist Church                              Attn: Ronald G. Burleson                              503 Letcher St                      Henderson, KY 42420                                           pastor@bennettmemorial.net            Email and First Class Mail
Bennett Schroeder Wieck                                               Joseph R Schroeder Schroeder                          517 Locust St                       Marshall, IL 62441                                            jschroeder@bswlawfirm.com             Email and First Class Mail
Bennettsville‐Cheraw Area Cooperative Ministry                        Attn: Judith A Knox                                   P.O. Box 397                        Bennettsville, SC 29512                                       chancellor@umcsc.org                  Email and First Class Mail
Bennettsville‐Cheraw Area Cooperative Ministry                        Kay G Crowe                                           1613 Main St                        Columbia, SC 29201                                            chancellor@umcsc.org                  Email and First Class Mail
Benson Memorial United Methodist Church (Bmumc)                       Attn: Treasurer                                       4706 Creedmoor Rd                   Raleigh, NC 27612                                             mikeymikejones62@gmail.com            Email and First Class Mail
Benson United Methodist Church                                        William Abbott Olsen                                  P.O. Box 72                         205 E Church St               Benson, NC 27504                billyolsen@nccumc.org                 Email and First Class Mail
Benson United Methodist Church, Benson, Nc                            Attn: Dianne Butler, Treasurer                        P.O. Box 72                         Benson, NC 27504                                              billyolsen@nccumc.org                 Email and First Class Mail
Bentley College                                                       For Benefit Of: Nishant Nagalia                       175 Forest St                       Waltham, MA 02452‐4705                                                                              First Class Mail
Bentley Creek Wesleyan Church                                         Attn: Robert Jacob Wuethrich                          13255 Berwick Tpk                   Gillett, PA 16925                                             office@bcwesleyan.org                 Email and First Class Mail
Benton City Umc                                                       c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Benton First United Methodist Church                                  c/o Jim Delamar                                       200 N Market St                     Benton, AR 72015                                              jim.delamar@fumcbenton.org            Email and First Class Mail
Benton First United Methodist Church                                  c/o Friday, Eldredge & Clark LLP                      Attn: Lindsey Emerson Raines        400 W Capitol Ave, Ste 2000   Little Rock, AR 72201           lraines@fridayfirm.com                Email and First Class Mail
Benton United Methodist Church (179410)                               c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Bentonville First United Methodist Church                             c/o Toni Hinrichs                                     201 NW 2nd St                       Bentonville, AR 72712                                         lraines@fridayfirm.com                Email and First Class Mail
Bentz Law Firm, P.C.                                                  Daniel Maier                                          Bentz Law Firm, P.C.                680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Bentz Law Firm, P.C.                                                  Len Spagnolo                                          112 Simmons Rd                      Mcmurray, PA 15317                                            lspagnolo@bentzlaw.com                Email and First Class Mail
Bentz Law Firm, Pc                                                    Len Spagnolo                                          112 Simmons Rd                      Mcmurray                                                      lspagnolo@bentzlaw.com                Email and First Class Mail
Berea United Methodist Church                                         Attn: Tonya L Cummings                                101 Fee St                          Berea, KY 40403                                               tonyaalcummings@gmail.com             Email and First Class Mail
Beresford Zion United Methodist Church                                47106 298th St                                        Beresford, SD 57004                                                                               bzfin@hotmail.com                     Email and First Class Mail
Bergen United Methodist Church                                        Attn: Treasurer                                       27 S Lake Ave                       P.O. Box 216                  Bergen, NY 14416                office@bergenumc.org                  Email and First Class Mail
Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice          John Q. Kerrigan (Berger Montague)                    1818 Market St, Ste 3600            Philadelphia PA 19103                                         Akouba@motleyrice.com                 Email and First Class Mail
Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice          Alison Bernal (Nye Stirling Hale & Miller LLP)        33 West Mission Street, Ste 201     Santa Barbara CA 93101                                        alison@nshmlaw.com                    Email and First Class Mail
Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice          Alison Bernal (Nye Stirling Hale & Miller LLP)        33 West Mission Street, Ste 201     Santa Barbara CA 93101                                        ben@nshmlaw.com                       Email and First Class Mail
Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice          Daniel Lapinski (Motley Rice)                         210 Lake Drive East, Ste 101        Cherry Hill NJ 08002                                          dlapinski@motleyrice.com              Email and First Class Mail
Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice          Alison Bernal (Nye Stirling Hale & Miller LLP)        33 West Mission Street, Ste 201     Santa Barbara CA 93101                                        holly@nshmlaw.com                     Email and First Class Mail
Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice          Alison Bernal (Nye Stirling Hale & Miller LLP)        33 West Mission Street, Ste 201     Santa Barbara CA 93101                                        jennifer@nshmlaw.com                  Email and First Class Mail
Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice          John Q. Kerrigan (Berger Montague)                    1818 Market St, Ste 3600            Philadelphia PA 19103                                         jkerrigan@bm.net                      Email and First Class Mail
Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice          Alison Bernal (Nye Stirling Hale & Miller LLP)        33 West Mission Street, Ste 201     Santa Barbara CA 93101                                        jordan@nshmlaw.com                    Email and First Class Mail
Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice          Alison Bernal (Nye Stirling Hale & Miller LLP)        33 West Mission Street, Ste 201     Santa Barbara CA 93101                                        tim@nshmlaw.com                       Email and First Class Mail
Berkeley Hills Lutheran Church                                        Attn: Heather S Lubold                                517 Sangree Rd                      Pittsburgh, PA 15237                                          bhlc517@verizon.net                   Email and First Class Mail
Berkeley Methodist United Church                                      Attn: Lindsay Hiratzka                                10033 Foxboro Cir                   San Ramon, CA 94583                                           hiratzkal@hotmail.com                 Email and First Class Mail
Berkeley Methodist United Church                                      1710 Carleton St                                      Berkeley, CA 94703                                                                                                                      First Class Mail
Berkeley United Methodist Church                                      Attn: Linda Sue Aranda                                2407 Berkeley Ave                   Austin, TX 79745                                              Office@berkelyumc.org                 Email and First Class Mail
Berkley Firefighters Association, Inc                                 Attn: Brian W Perry                                   8 Grove St                          Berkley, MA 02779                                             bperrycar2@comcast.net                Email and First Class Mail
Berkley Firefighters Association, Inc                                 Attn: Brian W Perry                                   5 N Main St                         Berkley, MA 02779                                                                                   First Class Mail
Berlin Center United Methodist Church                                 Attn: Pastor Fred Higgins                             15611 Akron‐Canfield Rd             Berlin Center, OH 44401                                       FredRHiggins@gmail.com                Email and First Class Mail
Berman O'Connor & Mann                                                Michael J. Berman                                     111 W. Chalan Santo Papa, Ste 503   Hagatna Guam 96910                                            mjberman@pacificlawyers.law           Email and First Class Mail
Bermuda Hundred UMC                                                   c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bernardsville Umc                                                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Berrien Springs United Methodist Church                               Attn: William C Walters                               310 W Mars St                       Berrien Springs, MI 49103                                     wwalters1965@yahoo.com                Email and First Class Mail
Berry Memorial United Methodist Church                                Chicago: Berry Memorial                               4742 N Western Ave                  Chicago, IL 60625                                             mkrings@gmail.com                     Email and First Class Mail
Berryton United Methodist Church                                      7010 SE Berryton Rd                                   Berryton, KS 66409                                                                                erice@bradley.com                     Email and First Class Mail
Berryton United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Berryville United Methodist Church                                    Attn: Denise Tinney‐Clark                             P.O. Box 267                        Berryville, AR 72616                                          bvfumc@windstream.net                 Email and First Class Mail
Berryville United Methodist Church                                    c/o Friday, Eldredge & Clark LLP                      Attn: Lindsey Emerson Raines        400 W Capitol Ave, Ste 2000   Little Rock, AR 72201           lraines@fridayfirm.com                Email and First Class Mail
Berta A Penney Memorial United Methodist Church                       P.O. Box 704                                          Kemmerer, WY 83101                                                                                sawrnr@gmail.com                      Email and First Class Mail
Berwick Umc                                                           Attn: Marc Couture                                    204 Somersworth Rd                  Rollinsford, NH 03869                                         mrcouture@comcast.net                 Email and First Class Mail
Berwick United Methodist Church                                       Attn: Stephen Macleod                                 37 School St                        Berwick, ME 03901                                             pastor@berwickumc.org                 Email and First Class Mail
Beth Horon UMC                                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bethal Evangelical Lutheran Church                                    Attn: Andrew Hathaway Borden                          90 Bryn Mawr Ave                    Auburn, MA 01501                                              bethlauburn@verizon.net               Email and First Class Mail
Bethany Berwick (04140)                                               c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Bethany Church, Long Beach, California                                Attn: Tim Springer                                    2250 Clark Ave                      Long Beach, CA 90815                                          tspringer@bethanylb.org               Email and First Class Mail
Bethany First United Methodist Church                                 c/o Chairperson of the Trustees                       Attn: Daniel Francillon             100 Cummins Hwy               Roslindale, MA 02131            bethanyfirstumc@gmail.com             Email and First Class Mail
Bethany First United Methodist Church                                 Daniel Francillon                                     100 Cummins Hwy.                    Roslindale, MA 02131                                          bethanyfirstumc@gmail.com             Email and First Class Mail
Bethany Franklinville                                                 c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bethany Lutheran Church                                               Attn: Gerald R J Heuer                                11475 E Outer Dr                    Detroit, MI 48224                                             businessmanager@bethanydetroit.org    Email and First Class Mail
Bethany Lutheran Church                                               Attn: Diana Anderson                                  512 Main St                         Toms River, NJ 08753                                          Diana@DianaAndersonEsquire.com        Email and First Class Mail
Bethany Lutheran Church                                               Attn: Rev Megan Filer                                 2900 Parkview Dr                    Longview, WA 98632                                            pastor@bethanylongview.org            Email and First Class Mail
Bethany Lutheran Church                                               Attn: Connie R Reiner                                 4200 N 204th St                     Elkhorn, NE 68022                                             theresa.kreifels@bethanyelkhorn.org   Email and First Class Mail
Bethany Lutheran Church                                               617 Morgan Ave                                        Palmyray, NJ 08065                                                                                                                      First Class Mail
Bethany Lutheran Church Lakewood                                      4644 Clark Ave                                        Long Beach, CA 90808                                                                              kkritzer@bethanylutheran.org          Email and First Class Mail
Bethany Lutheran Church Lakewood                                      c/o Law Offices of Steven B Lever                     200 Pine Ave, Ste 620               Long Beach, CA 90802                                          sblever@leverlaw.com                  Email and First Class Mail
Bethany Lutheran Church Lakewood                                      4644 Clark Ave                                        Long Beach, CA 90808                                                                                                                    First Class Mail
Bethany Lutheran Church Of Boone Nc                                   Attn: Robert P Laney                                  906 Main St, Ste 202                North Wilkesboro, NC 28659                                    rlaney@robertlaneylawfirm.com         Email and First Class Mail
Bethany Lutheran Church Of Spanaway, Washington                       Attn: Ms Lisa Olson, President                        26418 Mountain Hwy E                Spanaway, WA 98387                                            sunset.weaving@gmail.com              Email and First Class Mail
Bethany Memorial Church                                               201 Church St                                         P.O. Box 149                        Bethany, WV 26032                                             shatzopoulos@bethanywv.edu            Email and First Class Mail
Bethany Memorial Church                                               John O Cole                                           P.O. Box 149                        201 Church St                 Bethany, WV 26032               shatzopoulos@bethanywv.edu            Email and First Class Mail
Bethany Of Fox Valley Umc                                             Aurora: Bethany of Fox Valley                         2200 Ridge Ave                      Aurora, IL 60504                                              pastorsam@bfvumc.org                  Email and First Class Mail
Bethany Umc ‐ Jefferson                                               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bethany Umc ‐ Jefferson                                               4659 Brockton Rd                                      Jefferson, GA 30549                                                                                                                     First Class Mail
Bethany UMC (Gloucester Point)                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bethany Umc 510 N Hanover St Lebanon Pa 17046                         c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bethany Umc 510 N Hanover St Lebanon Pa 17046                         510 N Hanover St                                      Lebanon, PA 17046                                                                                                                       First Class Mail
Bethany UMC Gloucester Point                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bethany United Methodist Church                                       Attn: Lynn Fuller                                     6100 Moorman Rd                     Louisville, KY 40272                                          admin.office@bethanyumc.com           Email and First Class Mail
Bethany United Methodist Church                                       Attn: Cathy Por Taro ‐ Treasurer                      2809 Guess Rd                       Durham, NC 27705                                              bethanyumc1@gmail.com                 Email and First Class Mail
Bethany United Methodist Church                                       Attn: Laura M Gray                                    353 E Vienna St                     Clio, MI 48420                                                bethanyumcclio@gmail.com              Email and First Class Mail
Bethany United Methodist Church                                       Attn: Beatrice Wright                                 4533 Mendez St                      New Orleans, LA 70126                                         cbcllc@gmail.com                      Email and First Class Mail
Bethany United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bethany United Methodist Church                                       Attn: Pastor James N Coleman                          20 Holly Rd                         Barnesville, PA 18214                                         James.colemanjmi2@gmail.com           Email and First Class Mail
Bethany United Methodist Church                                       c/o Denise Mann                                       P.O. Box 239                        Wanchese, NC 27981                                            mannfarmyard@embarqmail.com           Email and First Class Mail
Bethany United Methodist Church                                       Attn: Martha Rose, Book Keeper                        Bethany United Methodist Church     2875 Bethany Ln               Ellicott City, MD 21042         martha@bethanyum.org                  Email and First Class Mail
Bethany United Methodist Church                                       1208 St Johns Pl                                      Brooklyn, NY 11213                                                                                narhamphilips@aol.com                 Email and First Class Mail
Bethany United Methodist Church                                       Attn: Narcisse Philips                                1208 St Johns Pl                    Brooklyn, NY 11213                                            narhamphilips@aol.com                 Email and First Class Mail
Bethany United Methodist Church                                       Attn: Jill Connery, Bethany United Methodist Church   1110 Echo Ln                        Green Bay, WI 54304                                           office@bethanygreenbay.org            Email and First Class Mail
Bethany United Methodist Church                                       Attn: Doug Sonnenberg, Lead Pastor                    6388 Cincinnati‐Dayton Rd           Middletown, OH 45044                                          pastor@bethanychurchoh.org            Email and First Class Mail
Bethany United Methodist Church                                       Attn: Rhuel Dickinson, Board Chair                    154 Phillips Lake Rd                Blaxton, MS 39044                                             rhuel.dickinson@att.net               Email and First Class Mail
Bethany United Methodist Church                                       Attn: Pastor & Treasurer                              902 Portland St                     Rochester, NH 03868                                           rj_lefebv@hotmail.com                 Email and First Class Mail
Bethany United Methodist Church                                       Attn: Scott W Liebold                                 7179 Purvis Ln                      Smithfield, VA 23430                                          sliebold1@outlook.com                 Email and First Class Mail
Bethany United Methodist Church                                       760 Hurt Rd                                           Smyrna, GA 30082                                                                                                                        First Class Mail
Bethany United Methodist Church                                       Attn: Kelly Trakner, Treas                            153 Connerly Rd                     Braxton, MS 39044                                                                                   First Class Mail
Bethany United Methodist Church ‐ Smyrna                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bethany United Methodist Church (09580)                               c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Bethany United Methodist Church (184815)                              c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Bethany United Methodist Church (187831)                              c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Bethany United Methodist Church (187831)                              c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200    Pittsburgh, PA 15228                                                  First Class Mail
Bethany United Methodist Church Of Austin                             Attn: Kevin Jackson                                   10010 Anderson Mill Rd              Austin, TX 78750                                              kevin.jackson@bethany‐umc.org         Email and First Class Mail
Bethany United Methodist Church Of Summerville, Inc.                  Attn: Rev. Mitch Houston                              118 W 3rd South St                  Summerville, SC 29483                                         mhouston@bethany‐umc.com              Email and First Class Mail
Bethany United Presbyterian Church                                    Attn: Ellen O'Connell, Esq                            600 Parsippany Rd, Ste 204          Parsippany, NJ 07054                                          sanghpak@gmail.com                    Email and First Class Mail
Bethany United Presbyterian Church                                    Attn: Ellen O'Connell, Esq                            600 Parsippany Rd, Ste 204          Parsippany, NJ 07650                                          sanghpak@gmail.com                    Email and First Class Mail
Bethany United Presbyterian Church                                    Attn: Peter Sang Pak                                  293 W Passaic Ave                   Bloomfield, NJ 07003                                          sanghpak@gmail.com                    Email and First Class Mail
Bethany United Presbyterian Church                                    Peter Sang Pak                                        293 W Passaic Ave                   Bloomfield, NJ 07003                                          sanghpak@gmail.com                    Email and First Class Mail
Bethany/Wescosville                                                   c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Bethel Church Of Christ                                               Attn: Alan R Bormuth                                  3051 Port St                        Morganton, NC 28655                                           al@bormuth.com                        Email and First Class Mail
Bethel Community United Methodist Church                              Attn: Wanda J Greaves                                 1 Rixtown Rd                        Griswold, CT 06351                                            pastorwanda@hotmail.com               Email and First Class Mail
Bethel Hill (179204)                                                  c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Bethel International United Methodist Church                          Attn: James Mclean & Janet Ravneberg                  1220 Bethel Rd                      Columbus, OH 43220                                            jmclean@mybethel.org                  Email and First Class Mail
Bethel Lutheran Church                                                P.O. Box 207                                          Lester Prairie, MN 55354                                                                          bethellutheranlp@gmail.com            Email and First Class Mail
Bethel Lutheran Church                                                Attn: Kenneth Sayler                                  12919 NE 159th St                   Brush Prairie, WA 98606                                       khjsayler@gmail.com                   Email and First Class Mail
Bethel Lutheran Church                                                c/o Gavin Janssen & Stabenow Ltd                      Attn: Lori Moldan                   1017 N Hennepin Ave           Glencoe, MN 55336               lmoldan@goslawfirm.com                Email and First Class Mail
Bethel Lutheran Church                                                Attn: Kenneth Sayler                                  P.O. Box 175                        Brush Prairie, WA 98606                                                                             First Class Mail
Bethel Park United Methodist Church                                   Attn:Rev. Terry A Roof                                P.O. Box 207                        Denmark, SC 29042                                             bethelparkumc@bellsouth.net           Email and First Class Mail
Bethel Park United Methodist Church                                   Terry A. Roof                                         25 Beech Ave                        Denmark, SC 29042                                             bethelparkumc@bellsouth.net           Email and First Class Mail
Bethel Presbyterian Church                                            203 S Kentucky St                                     Kingston, TN 37763                                                                                1bethel@bellsouth.net                 Email and First Class Mail
Bethel Presbyterian Church                                            Attn: Jacob Garrett Horton                            203 S Kentucky St                   Kingston, TN 37763                                            1bethel@bellsouth.net                 Email and First Class Mail
Bethel Umc                                                            Attn: Pastor                                          1200 N Michigan St                  Elkhart, IN 46514                                             kmmcfarren@aol.com                    Email and First Class Mail
Bethel Umc (Mount Greenwood)                                          Attn: Barbara Lee Good                                9358 S Homan Ave                    Evergreen Park, IL 60805                                      fumcepoffice@yahoo.com                Email and First Class Mail
Bethel Umc Of Oak Ridge                                               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
                                                               Case 20-10343-LSS                                    Doc 2541                                  Filed 04/07/21                                   Page 9 of 87

Bethel Umc Radford                                                    Attn: Treasurer                               2525 Wintergreen Dr                Radford, VA 24141                                             markmiller.psalm1@gmail.com                Email and First Class Mail
Bethel UMC‐Matthews, VA                                               c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethel UMC‐Warrenton, VA                                              c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethel UMC‐Woodbridge, VA                                             c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethel United Methodist ‐ Murrayville                                 c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethel United Methodist 6001 Mt Vernon Rd, Murrayville, Ga            c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethel United Methodist Bullitt County, Ky                            Attn: Lou Ann Moore, Treasurer Bethel Umc     7357 Hgwy 44 E                     Mount Washington, KY 40047                                    info@bethelbullitt.org                     Email and First Class Mail
Bethel United Methodist Church                                        Bethel Umc Brian H Bays                       4011 W 200 S.                      Anderson, IN 46011                                            basebays@aol.com                           Email and First Class Mail
Bethel United Methodist Church                                        Attn: Kristie Weir‐Martell                    W5110 County Rd A                  Elkhorn, WI 53121                                             bethelumc@elknet.net                       Email and First Class Mail
Bethel United Methodist Church                                        Attn: Christopher Evan Barnabo                141 Greenwood Ave                  Bethel, CT 06801                                              bmethodistchurch@snet.net                  Email and First Class Mail
Bethel United Methodist Church                                        Attn: Nancy L Brown                           303 Coldwater Brook Rd             Oxford, ME 04270                                              brownnancy1950@gmail.com                   Email and First Class Mail
Bethel United Methodist Church                                        Attn: Charles W May                           701 Baltimore Ave                  Mtn Lake Park, MD 21550                                       cmay304@hotmail.com                        Email and First Class Mail
Bethel United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethel United Methodist Church                                        Attn: Rev Karen Howell                        1795 Hwy 210                       Hampstead, NC 28443                                           keith.knox001@yahoo.com                    Email and First Class Mail
Bethel United Methodist Church                                        Attn: Linda Howe                              346 Intervale Rd                   Bethel, ME 04217                                              lhowe7273@gmail.com                        Email and First Class Mail
Bethel United Methodist Church                                        P.O. Box 403                                  Bolivia, NC 28422                                                                                rev.Howell@yahoo.com                       Email and First Class Mail
Bethel United Methodist Church                                        Attn: Secretary/Treasurer And/Or Pastor       5211 Preston Dr                    Midland, TX 79707                                             rmedearis@lubbocklawfirm.com               Email and First Class Mail
Bethel United Methodist Church                                        Attn: Saekwan Jin                             3404 Bailey Ave                    Bronx, NY 10463                                               saekwanjin@gmail.com                       Email and First Class Mail
Bethel United Methodist Church                                        Attn: Bert Foster                             17500 Manchester Rd                Wildwood, MO 63038                                            secretary@bethelunitedmethodist.org        Email and First Class Mail
Bethel United Methodist Church                                        Attn: Arlene Wright & Alvin Hugh Fauntleroy   16101 Swanson Rd                   Upper Marlboro, MD 20772                                                                                 First Class Mail
Bethel United Methodist Church                                        Attn: Financial Secretary                     P.O. Box 387                       Bethel, ME 04217                                                                                         First Class Mail
Bethel United Methodist Church (166656)                               c/o Bentz Law Firm                            Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                     Email and First Class Mail
Bethel United Methodist Church (188083)                               c/o Bentz Law Firm                            Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                     Email and First Class Mail
Bethel United Methodist Church (97284)                                c/o Bentz Law Firm                            Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                     Email and First Class Mail
Bethel United Methodist Church At Peachtree Rock                      Attn: Robert E Scarborough                    P.O. Box 84653                     Lexington, SC 29073                                           res@tds.net                                Email and First Class Mail
Bethel United Methodist Church At Peachtree Rock                      Robert E Scarborough                          P.O. Box 84654                     Lexington, SC 29073                                           res@tds.net                                Email and First Class Mail
Bethel United Methodist Church Chewsville                             Attn: David Brandenburg                       21006 Twin Springs Dr              Smithsburg, MD 21783                                                                                     First Class Mail
Bethel United Methodist Church Hickory                                c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethel United Methodist Church Of Charleston                          Attn: Sue Bennett                             51 Pit St                          Charleston, SC 29401                                          admin@bethelcharleston.com                 Email and First Class Mail
Bethel United Methodist Church Of Columbia, Inc.                      Attn: Rev Julie Songer Belman                 4600 Daniel Dr                     Columbia, SC 29206                                            jdsonger@umcsc.org                         Email and First Class Mail
Bethel United Methodist Church Of Iva                                 Attn: Bob Witherow                            601 Seigler Rd                     Iva, SC 29655                                                 bobfyre56@gmail.com                        Email and First Class Mail
Bethel United Methodist Church Of Iva                                 Bob Witherow                                  1007 E Front St, P.O. Box 535      Iva, SC 29655                                                 bobfyre56@gmail.com                        Email and First Class Mail
Bethel United Methodist Church Of Kingstree, Inc.                     Attn: Louis R Ashley                          6155 Thurgood Marshall Hwy         Kingstree, SC 29556                                           lrashley@umcsc.org                         Email and First Class Mail
Bethel United Methodist Church Of Spartanburg                         Attn: Brad Gray                               245 S Church St                    Spartanburg, SC 29306                                         revbradgray@gmail.com                      Email and First Class Mail
Bethel United Methodist Church Of Spartanburg                         Attn: Rev Brad Gray                           672 Mosswood Ln                    Spartanburg, SC 29301                                         revbradgray@gmail.com                      Email and First Class Mail
Bethel United Methodist Church, Brooklyn                              Attn: Heidi Thomas                            1325 Bedford Ave                   Brooklyn, NY 11216                                            bethelum2@yahoo.com                        Email and First Class Mail
Bethel United Methodist Church, Inc                                   Attn: Rev Dr Scott H Wachter                  355 Hampton St                     Walterboro, SC 29488                                          shwachter13@gmail.com                      Email and First Class Mail
Bethelship Norwegian Umc                                              5523 4th Ave                                  Brooklyn, NY 11220                                                                               pastorjaykimlinda@gmail.com                Email and First Class Mail
Bethelview United Methodist (Cumming)                                 c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethelview United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethelview United Methodist Church 4525 Bethelview Rd Cummin          c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethesda Evangelical Lutheran Church                                  Attn: Sandra W Retzlaff                       401 40th Ave S                     Moorhead, MN 56560                                            bethesdaluth@msn.com                       Email and First Class Mail
Bethesda Lutheran Church Of Jewell, Iowa                              Attn: Justin T. Deppe                         439 Main St                        P.O. Box 330                  Jewell, IA 50130‐0330           bethesda439@gmail.com                      Email and First Class Mail
Bethesda Umc 928                                                      c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 ERICE@BRADLEY.COM                          Email and First Class Mail
Bethesda United Methodist Church                                      Attn: Kimberly Acton                          11901 Bethesday Church Rd          Damascus, MD 20872                                            bethesdablessings@verizon.net              Email and First Class Mail
Bethesda United Methodist Church                                      Attn: Riley Williams                          8300 Old Georgetown Rd             Bethesda, MD 20814                                            bethesdaumc@washmorefeet.org               Email and First Class Mail
Bethesda United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethesda United Methodist Church                                      Attn: Treasurer                               6300 Harford Rd                    Baltimore, MD 21214                                                                                      First Class Mail
Bethesda United Methodist Church                                      Holtwood, Pa                                                                                                                                                                              First Class Mail
Bethesda United Methodist Church (Swedesboro)                         c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethesda United Methodist Church, Inc.                                Attn: Howard Keith Hiller                     516 Piedmont Rd                    Easley, SC 29642                                              hiller3@mail.com                           Email and First Class Mail
Bethesda United Methodist Church/Kingstree, Inc                       Attn: Rev Joyce M Edwards                     P.O. Box 843                       Kingstree, SC 29556                                           jctimmons@umcsc.org                        Email and First Class Mail
Bethia UMC                                                            c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethlehem Evangelical Lutheran Church                                 Bethlehem Lutheran Church                     1024 Monroe Ave Ne                 Renton, WA 98056                                              blessings@bethlehemlutheranrenton.org      Email and First Class Mail
Bethlehem Evangelical Lutheran Church                                 Attn: Pastor Michael Korte                    808 Weiss St                       Saginaw, MI 48602                                             thenry@bethlehemsaginaw.org                Email and First Class Mail
Bethlehem Evangelical Lutheran Church Of Granada Hills                12227 Balboa Blvd                             Granada Hills, CA 91344                                                                          president@bethlehemlutheran.net            Email and First Class Mail
Bethlehem First United Methodist Church                               c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethlehem Lutheran Church                                             Attn: John Nygard, President                  101 E 38th St                      Tacoma, WA 98404                                              bethlehemlute@harbornet.com                Email and First Class Mail
Bethlehem Lutheran Church                                             Attn: Lori Fuchs                              4310 County Rd 137                 St. Cloud, MN 56301                                           ckjellberg‐nelson@quinlivan.com            Email and First Class Mail
Bethlehem Lutheran Church                                             Attn: Karen Saake                             925 Balour Dr                      Encinitas, CA 92024                                           info@blcenc.org                            Email and First Class Mail
Bethlehem Lutheran Church                                             c/o Lamey Law Firm Pa                         980 Inwood Ave N                   Oakdale, MN 55128                                             jlamey@lameylaw.com                        Email and First Class Mail
Bethlehem Lutheran Church                                             85 Elm Ave                                    Delmar, NY 12054                                                                                 mueller@blcdelmar.com                      Email and First Class Mail
Bethlehem Lutheran Church                                             490 N 4th St                                  Bayport, MN 55003                                                                                pastor.blcbayport@gmail.com                Email and First Class Mail
Bethlehem Lutheran Church                                             Attn: Wendy S Popp                            4620 20th St                       Rockford, IL 61109                                                                                       First Class Mail
Bethlehem Lutheran Church & School                                    Attn: Jeffery Leyon Davey                     1837 Mountain St                   Carson City, NV 89703                                         jefferyldavey@gmail.com                    Email and First Class Mail
Bethlehem Lutheran Church Twin Cities                                 Attn: Steve Tjeltveit                         4100 Lyndale Ave S                 Minneapolis, MN 55409                                         stj@bethlehem‐church.org                   Email and First Class Mail
Bethlehem Presbyterian Church                                         Attn: Judith D Bracco                         1520 Rte 94                        New Windsor, NY 12553                                         jbracco26@gmail.com                        Email and First Class Mail
Bethlehem Presbyterian Church                                         Judith D Bracco                               1520 Rte 94                        New Windsor, NY 12553                                         jbracco26@gmail.com                        Email and First Class Mail
Bethlehem Presbyterian Church                                         P.O. Box 250                                  Salisbury Mills, NY 12577                                                                        jbracco26@gmail.com                        Email and First Class Mail
Bethlehem Presbyterian Church At Grandin Nj                           Attn: Alan D Ford                             2 Race St                          Pittstown, NJ 08867                                           a.ford@embarqmail.com                      Email and First Class Mail
Bethlehem Presbyterian Church Of Grandin Nj                           Attn: Alan D Ford                             2 Race St                          Pittstown, NJ 08867                                           A.FORD@EMBARQMAIL.COM                      Email and First Class Mail
Bethlehem Presbyterian Church Of Grandin Nj                           Attn: Allan D Ford                            2 Race St                          Pittstown, NJ 08867                                           A.FORD@EMBARQMAIL.COM                      Email and First Class Mail
Bethlehem Ruritan Club                                                P.O. Box 1937                                 Suffolk, VA 23439                                                                                dtpatrickjr@gmail.com                      Email and First Class Mail
Bethlehem Ruritan Club                                                Attn: William F Rissell                       314 Westwood Dr                    Suffolk, VA 23434                                             wfrissell@gmail.com                        Email and First Class Mail
Bethlehem Thornton                                                    c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethlehem UMC                                                         c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethlehem Umc Waxhaw                                                  c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethlehem United Methodist Church                                     Attn: Craig Goff                              2419 Bethlehem Coop Rd             Franklin, TN 37069                                            cgoff@bethlehemumc.com                     Email and First Class Mail
Bethlehem United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethlehem United Methodist Church                                     Bethlehem Umc                                 1560 Cr 81                         New Albany, MS 38652                                          jfflwrncee@yahoo.com                       Email and First Class Mail
Bethlehem United Methodist Church                                     Attn: Rev Wanda D Altman‐Shirah               3644 Bay Rd                        Pamplico, SC 29583                                            wdaltman@umcsc.org                         Email and First Class Mail
Bethlehem United Methodist Church                                     321 Redland Rd                                Advance, Nc                                                                                                                                 First Class Mail
Bethlehem United Methodist Church (09140)                             c/o Bentz Law Firm                            Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                     Email and First Class Mail
Bethlehem United Methodist Church (Codorus)                           c/o Bentz Law Firm                            Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                     Email and First Class Mail
Bethlehem United Methodist Church Advance Nc                          c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethlehem United Methodist Church On Highway 21                       Attn: Pamela Richardson                       6815 Columbia Rd                   St Matthews, SC 29135                                         pdrichardson@umcsc.org                     Email and First Class Mail
Bethlehem United Methodist Church On Highway 21                       Attn: Rev Pamela Richardson                   3319 Broughton St                  Orangeburg, SC 29115                                          pdrichardson@umcsc.org                     Email and First Class Mail
Bethlehem Wesley Umc                                                  c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethlehem: Wesley Umc                                                 c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bethlehem: Wesley Umc                                                 3245 Oakland Rd                               Bethlehem, PA 18017                                                                                                                         First Class Mail
Bethpage                                                              c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Betty Rednour                                                         415 Plainview Heights Cir                     Greeneville, TN 37745                                                                            bettyrednour@hotmail.com                   Email and First Class Mail
Beulah Park United Methodist Church (99966)                           c/o Bentz Law Firm                            Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                     Email and First Class Mail
Beulah Umc                                                            907 Kimberlin Heights Rd                      Knoxville, TN 37920                                                                              don.ferguson46@gmail.com                   Email and First Class Mail
Beulah UMC                                                            c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Beulah United Methodist Church                                        Attn: Marilyn Brehe, Treasurer                5903 Pennsylvania                  Beulah, CO 81023                                              marilynbrehe@yahoo.com                     Email and First Class Mail
Beulah United Methodist Church, Inc.                                  Attn: Rev Jad Taylor                          1577 Old State Rd                  Gaston, SC 29053                                              pastor@beulahumcsr.com                     Email and First Class Mail
Beverly Batchelor                                                     1010 Salem St Nw                              Wilson, NC 27893                                                                                 Eliot@FarrisThomas.Law                     Email and First Class Mail
Beverly Hills Community UMC                                           c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Beverly Hills United Methodist Church                                 Attn: Anthony Ballah                          20000 W 13 Mile Rd                 Beverly Hills, MI 48025                                       ajballah@gmail.com                         Email and First Class Mail
Bevin Alexander Law, Plc                                              Bevin R Alexander, Jr                         111 Hexham Dr, Ste B               Lynchburg, VA 24502                                           bevin@bevinalexanderlaw.com                Email and First Class Mail
Bexley United Methodist Church                                        Attn: Debbie Sharp                            2657 E Broad St                    Columbus, OH 43209                                            sharp@bexleyumc.org                        Email and First Class Mail
Beymer Memorial United Methodist ‐ Winter Haven                       c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bible Korean United Methodist Church                                  Attn: Chong Kim                               1201 Carlls Straight Path          Dix Hills, NY 11746                                                                                      First Class Mail
Bicknell United Methodist Church                                      Attn: Treasurer                               P.O. Box 99                        Bicknell, IN 47512                                            bumcoffice2@gmail.com                      Email and First Class Mail
Bidwell Tovarez, PLLC                                                 Attn: David E Tovarez                         333 W 7th St, Ste 230              Royal Oak                                                     david@bidwelltovarez.com                   Email and First Class Mail
Big Agnes, Inc                                                        P.O. Box 773072                               Steamboat Springs, CO 80477‐3072                                                                                                            First Class Mail
Big Fork Community United Methodist Church                            Attn: Rob Peter                               Big Fork Cumc                      750 Electric Ave              Big Fork, MT 59911              bigforkcumc@gmail.com                      Email and First Class Mail
Big Pine United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Big Rapids First Umc                                                  Attn: Patricia Little                         16385 Mud Lake Rd                  Rodney, MI 49342                                              pl49342@gmail.com                          Email and First Class Mail
Big Spring First United Methodist Church                              Attn: Secretary/Treasurer And/Or Pastor       P.O. Box 1229                      Big Spring, TX 79721                                                                                     First Class Mail
Bigfork Community United Methodist Church                             Attn: Rob Petek                               750 Electric Ave                   Bigfork, MT 59911                                             bigforkcumc@gmail.com                      Email and First Class Mail
Bigfork Community United Methodist Church                             Attn: Rob Petek, Treasurer                    750 Electric Ave                   Big Fork, MT 59911                                            bigforkcumc@gmail.com                      Email and First Class Mail
Bill Sieverkropp                                                      8851 Rd 16 Nw                                 Ephrata, WA 98823                                                                                kropp@accima.com                           Email and First Class Mail
Birch Run United Methodist Church                                     Attn: Alma J.Neurohr                          12265 Church St                    Birch Run, MI 48415                                           birchrunumc5919@gmail.com                  Email and First Class Mail
Birmingham United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Birmingham United Methodist Church                                    15770 Birmingham Hwy                          Milton, GA 30004                                                                                                                            First Class Mail
Bishop & Trustees Of The Diocese Of Nebraska                          Attn: Dc Woody Bradford III                   6457 Frances St, Ste 100           Omaha, NE 68106                                               wbradford@houghtonbradford.com             Email and First Class Mail
Bishop First United Methodist Church                                  Attn: David Spencer Camphouse                 205 N Fowler                       Bishop, CA 93514                                              office@bishopumc.org                       Email and First Class Mail
Bishop George Ahr Hs                                                  Attn: Andre L. Kydala                         54 Old Hwy 22                      Clinton, NJ 08809                                                                                        First Class Mail
Bishop Janes Umc ‐ Basking Ridge                                      c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bishop Of The Diocese Of Metuchen                                     Attn: Andre L Kydala                          54 Old Hwy 22                      Clinton, NJ 08809                                                                                        First Class Mail
Bishop Of The Episcopal Diocese Of Georgia, Inc                       c/o Law Offices of Skip Jennings Pc           Attn: Richard Jennings             115 W Oglethorpe Ave          Savannah, GA 31401              skipjenningspc@comcast.net                 Email and First Class Mail
Bishop Of The Episcopal Diocese Of Georgia, Inc                       18 E 34th St                                  Savannah, GA 31401                                                                                                                          First Class Mail
Bishop Of The Episcopal Diocese of Georgia, Inc.                      c/o Law Offices of Skip Jennings, P.C.        Attn: Richard C.E. Jennings        115 W Oglethorpe Ave          Savannah, GA 31401              skipjenningspc@comcast.net                 Email and First Class Mail
Bishop Of The Episcopal Diocese of Georgia, Inc.                      c/o Episcopal Diocese Of Georgia              18 East 34th St                    Savannah, GA 31401                                                                                       First Class Mail
Bishop Walsh School, Inc                                              Attn: Matthew W Oakey                         218 N Charles St, Ste 400          Baltimore, MD 21201                                           moakey@gejlaw.com                          Email and First Class Mail
Bishop Walsh School, Inc                                              c/o Gallagher Evelius & Jones LLP             Attn: Matthew W Oakey              218 N Charles St, Ste 400     Baltimore, MD 21201             moakey@gejlaw.com                          Email and First Class Mail
Bisin Designs, LLC                                                    Attn: Brian Kelleghan                         735 S Lincoln St                   Longmont, CO 80501                                            brian@bisondesigns.com                     Email and First Class Mail
Bismarck United Methodist Church                                      Attn: Danny Crow                              P.O. Box 100                       Bismarck, AR 71929                                            dmcrow@catc.net                            Email and First Class Mail
Bison Designs, LLC                                                    735 S Lincoln St                              Longmont, CO 80501‐6314                                                                                                                     First Class Mail
Bison Designs, LLC                                                    P.O. Box 912176                               Denver, CO 80291‐2176                                                                                                                       First Class Mail
Black Diamond Equipment                                               c/o Fair Harbor Capital LLC                   P.O. Box 237037                    New York, NY 10023                                            vknox@fairharborcapital.com                Email and First Class Mail
Black Diamond Equipment                                               P.O. Box 734175                               Dallas, TX 75373‐4175                                                                                                                       First Class Mail
Black River Umc                                                       Attn: Robert J Mccarthy                       144 S Main St                      Black River, NY 13612                                         robert_mccarthy1@yahoo.com                 Email and First Class Mail
Black Swamp Area Cncl 449                                             2100 Broad Ave                                Findlay, OH 45840‐2748                                                                                                                      First Class Mail
Black Swamp Area Council, Boy Scouts Of America                       2100 Broad Ave                                Findlay, OH 45840‐2748                                                                                                                      First Class Mail
Black Warrior Cncl 6                                                  2700 Jack Warner Pkwy Ne                      Tuscaloosa, AL 35404‐1300                                                                                                                   First Class Mail
Blackbaud, Inc                                                        2000 Daniel Island Dr                         Daniel Island, SC 29492‐7540                                                                                                                First Class Mail
Blackbaud, Inc                                                        P.O. Box 930256                               Atlanta, GA 31193‐0256                                                                                                                      First Class Mail
Blackhawk Area Cncl 660                                               2820 Mcfarland Rd                             Rockford, IL 61107‐6808                                                                                                                     First Class Mail
Blackhawk Area Council 660                                            Attn: William A Reilly II                     6801 Spring Creek Rd, 2D           Rockford, IL 61114                                            wreilly@reilly‐lawoffices.com              Email and First Class Mail
Blackhawk Area Council, Boy Scouts Of America                         2820 Mcfarland Rd                             Rockford, IL 61107‐6808                                                                                                                     First Class Mail
Blacklick Community Umc (97307)                                       c/o Bentz Law Firm                            Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                     Email and First Class Mail
Blackman United Methodist Church                                      Attn: David Stockton                          4380 Manson Pike                   Murfreesboro, TN 37129                                        pastor@blackmanumc.com                     Email and First Class Mail
Blackrock Financial Management, Inc                                   Attn: General Counsel                         40 E 52nd St                       New York, NY 10022‐5911                                                                                  First Class Mail
Blacksburg Presbyterian Church                                        701 Church St Se                              Blacksburg, VA 24060                                                                             greg@campbellackermanlaw.com               Email and First Class Mail
Blacksburg UMC                                                        c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Blackshear First United Methodist Church                              Attn: Amelia Hitt, Treasurer                  P.O. Box 127                       225 Church St                 Blackshear, GA 31516            blackshearumc@gmail.com                    Email and First Class Mail
Blackstone Valley United Methodist Church                             Attn: Rev Kim E K Manion                      61 Linwood Ave                     Whitinsville, MA 01588                                        pastor@blackstonevalleyumc.org             Email and First Class Mail
Blacksville United Methodist Church                                   Attn: Lisa D'Eletto                           P.O. Box 46                        Blacksville, WV 26521                                         lisadeletto@yahoo.com                      Email and First Class Mail
Blacksville United Methodist Church                                   Attn: Lisa Renee D'Eletto                     P.O. Box 126                       Blacksville, WV 26521                                         lisadeletto@yahoo.com                      Email and First Class Mail
Blackwater United Methodist Church                                    Attn: Danielle Yarbrough‐Whitworth            10000 Blackwater Rd                City of Central, LA 70714                                     Finance@Blackwaterumc.org                  Email and First Class Mail
Blakey Memorial United Methodist Church                               Attn: Nicholas Guay                           86 Summit St                       Baileyville, ME 06694                                         ngguay68@gmail.com                         Email and First Class Mail
Blakey Memorial United Methodist Church                               Attn: Nicholas Guay                           P.O. Box 104                       Eastport, ME 04631                                            ngguay68@gmail.com                         Email and First Class Mail
Blanchard‐Pineriver United Methodist Church                           Attn: Rose Nedry                              7655 W Blanchard Rd                Blanchard, MI 49310                                           rnedry@gmail.com                           Email and First Class Mail
Blanche Umc                                                           Attn: William Malone                          35 Blanche Cir                     Taft, TN 38488                                                malonew@bellsouth.net                      Email and First Class Mail
Blanco United Methodist Church                                        Emily Elizabeth Romero                        61 Pecan St                        Blanco, TX 78606                                              secretarybumc1@gmail.com                   Email and First Class Mail
Blanco United Methodist Church                                        P.O. Box 339                                  Blanco, TX 78606                                                                                 secretarybumc1@gmail.com                   Email and First Class Mail
Bland Street United Methodist Church                                  Attn: Lauren A Duncan                         2620 Bland Rd                      Bluefield, WV 24701                                           blandstumc@gmail.com                       Email and First Class Mail
Bleakley Platt & Schmidt, Llp                                         Justin M Gardner                              One North Lexington Ave, 7th Fl    White Plains, NY 10601                                        jgardner@bpslaw.com                        Email and First Class Mail
Bleakley, Platt & Schmidt, Llp                                        Justin M Gardner                              One North Lexington Ave, 7th Fl    White Plains, NY 10601                                        jgardner@bpslaw.com                        Email and First Class Mail
Blenheim Hill Umc                                                     Blenheim Hill Umc c/o Lyndon Cornell          1410 N Rd                          North Blenheim, NY 12131                                      lcornell@midtel.net                        Email and First Class Mail
Blessed Sacrament Church                                              c/o Woods Oviatt Gilman LLP                   Attn: Timothy P Lyster, Esq        1900 Bausch & Lomb Pl         Rochester, NY 14604             tlyster@woodsoviatt.com                    Email and First Class Mail
Blessed Sacrament Martinsville                                        Attn: Andre L. Kydala                         54 Old Hwy 22                      Clinton, NJ 08809                                             kydalalaw@aim.com                          Email and First Class Mail
Blessed Sacrament Martinsville                                        Attn: Andre L Kydala                          54 Old Hwy 22                      Clinton, NJ 08809                                                                                        First Class Mail
Blessed Sacrament Parish, Grand Rapids                                c/o Warner Norcross Judd LLP                  Attn: Elisabeth M Von Eitzen       150 Ottawa Ave Nw, Ste 1500   Grand Rapids, MI 49503          evoneitzen@wnj.com                         Email and First Class Mail
Blessed Sacrament Roman Catholic Congregation, Incorporated           Attn: Matthew W Oakey                         218 N Charles St, Ste 400          Baltimore, MD 21201                                           moakey@gejlaw.com                          Email and First Class Mail
Blessed Sacrament Roman Catholic Congregation, Incorporated           c/o Gallagher Evelius & Jones LLP             Attn: Matthew W Oakey              218 N Charles St, Ste 400     Baltimore, MD 21201             moakey@gejlaw.com                          Email and First Class Mail
Blessed Trinity Roman Catholic Church Society Of Buffalo, Ny          c/o Woods Oviatt Gilman LLP                   Attn: Tiimothy Lyster              1900 Bausch & Lomb Pl         Rochester, NY 14604             tlyster@woodsoviatt.com                    Email and First Class Mail
Blfd Pres Church On The Green                                         Attn: Scott Maciag                            147 Broad St                       Bloomfield, NJ 07003                                          smaciag1@gmail.com                         Email and First Class Mail
Blinn College                                                         For Benefit Of: Evan W Herchek                902 College Ave                    Brenham, TX 77833‐4049                                                                                   First Class Mail
Bloomberg Finance Lp                                                  P.O. Box 416604                               Boston, MA 02241‐6604                                                                                                                       First Class Mail
Bloomdale Trinity United Methodist Church                             Attn: John Ross Nemcik                        310 Beall Dr                       Bloomdale, OH 44817                                           captnem6@yahoo.com                         Email and First Class Mail
Bloomfield Presbyterian Church On The Green                           Attn: Scott Maciag                            147 Broad St                       Bloomfield, NJ 07003                                          smaciag1@gmail.com                         Email and First Class Mail
Bloomfield United Methodist Church                                    297 School St                                 Bloomfield, CT 06002                                                                             bloomfieldumc@sbcglobal.net                Email and First Class Mail
Bloomfield United Methodist Church                                    Attn: Pastor Egan M Bovell                    297 School St                      Bloomfield, CT 06002                                          bloomfieldumc@sbcglobal.net                Email and First Class Mail
Bloomfield United Methodist Church                                    Attn: Treasurer                               P.O. Box 166                       Bloomfield, IA 52537                                          bumc@netins.net                            Email and First Class Mail
Bloomfield United Methodist Church                                    Attn: Treasurer                               401 E North St                     Bloomfield, IA 52537                                          bumc@netins.net                            Email and First Class Mail
Bloomfield United Methodist Church                                    Attn: Secretary                               60 W Main St, P.O. Box 403         Bloomfield, IN 47424                                          office@bloomfieldumc.com                   Email and First Class Mail
Bloomingdale United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bloomville United Methodist Church                                    P.O. Box 3                                    Bloomvile, NY 13739                                                                              pastordelawareheadwatersparish@gmail.com   Email and First Class Mail
Blossom Methodist Church                                              Attn: Tim Walker                              1409 Westborough                   Argyle, TX 76226                                              timwalker@timwalker.com                    Email and First Class Mail
Blountsville Umc                                                      Attn: John J Lewis                            P.O. Box 69                        Blountsville, AL 35631                                        alex@beaube.com                            Email and First Class Mail
Blountville United Methodist Church                                   Attn: Larry Elam                              3390 Hwy 126                       Blountville, TN 37617                                         Blountvilleunited@btes.tv                  Email and First Class Mail
Blue Grass American Legion Post 711                                   Attn: Gary Berndt                             6085 116th St                      Blue Grass, IA 52726                                          tyredpapa@mchsi.com                        Email and First Class Mail
Blue Grass American Legion Post 711                                   Attn: Gary R Berndt                           106 S Juniata                      Blue Grass, IA 52726                                          tyredpapa@mchsi.com                        Email and First Class Mail
Blue Grass Cncl 204                                                   2134 Nicholasville Rd, Ste 3                  Lexington, KY 40503‐2521                                                                                                                    First Class Mail
Blue Grass Council, Boy Scouts Of America                             2134 Nicholasville Rd, Ste 3                  Lexington, KY 40503‐2521                                                                                                                    First Class Mail
Blue Grass United Methodist Church                                    Attn: Doug Petersburg                         14200 Petersburg Rd                Evansville, IN 47725                                          doug.heiman@bluegrassuc.org                Email and First Class Mail
Blue Grass United Methodist Church                                    Attn: Doug Heiman                             14200 Petersburg Rd                Evansville, IN 47725                                          doug.heiman@bluegrassumc.org               Email and First Class Mail
Blue Hill Methodist                                                   c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Blue Mountain Cncl 604                                                8478 W Gage Blvd                              Kennewick, WA 99336‐1075                                                                                                                    First Class Mail
Blue Ridge Blvd Umc                                                   Attn: Anchul Axelrod                          5055 Blue Ridge Blvd               Kansas City, MO 64133                                         churchadmin@theridgekc.org                 Email and First Class Mail
Blue Ridge Chapter Of The Eaa, Inc.                                   Attn: Alan R Bormuth                          3051 Port St                       Morganton, NC 28655                                           al@bormuth.com                             Email and First Class Mail
Blue Ridge Cncl 551                                                   1 Park Plz                                    Greenville, SC 29607‐5851                                                                                                                   First Class Mail
Blue Ridge Council, Boy Scouts Of America                             1 Park Plz                                    Greenville, SC 29607‐5851                                                                                                                   First Class Mail
Blue Ridge Mountains Cncl 599                                         2131 Valley View Blvd Nw                      Roanoke, VA 24012‐2031                                                                                                                      First Class Mail
Blue Ridge Umc                                                        c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Blue Ridge Umc 235 Orvin Lance Dr Blue Ridge, Ga 40513                c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Blue Ridge United Methodist Church                                    Attn: Rhonda Williams                         P.O. Box 263                       Blue Ridge, TX 75424                                          fumcbroffice@verizon.net                   Email and First Class Mail
Blue Valley Memorial United Methodist Church                          c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Blueridge United Methodist Church Pack 434                            Attn: Pastor Janice Gilbert                   2929 Reed Rd                       Houston, TX 77051                                             office@blueridgeumchouston.org             Email and First Class Mail
Blueridge United Methodist Church Troop 434                           Attn: Pastor Janice Gilbert                   2929 Reed Rd                       Houston, TX 77051                                             office@blueridgeumchouston.org             Email and First Class Mail
Bluewell Umc                                                          Attn: Terry D Keller                          228 Warden Ave                     Bluefield, WV 24701                                           terryanddreama@citlink.net                 Email and First Class Mail
Bluff Park United Methodist Church                                    Attn: Jason Kurt Mccrory                      733 Valley St                      Hoover, AL 35226                                              jmccrory@bpumc.org                         Email and First Class Mail
Bluffdale Umc                                                         c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bluffdale Umc                                                         877 Church St                                 Bluff Dale, TX 76433                                                                                                                        First Class Mail
Bluffton 1St United Methodist Church                                  Attn: Richard Yoder                           325 W Washington St                Bluffton, IN 46714                                            rpyoder2@yahoo.com                         Email and First Class Mail
Bluffton United Methodist Church, Inc                                 Attn: Pat Kirkland                            101 Calhoun St                     Bluffton, SC 29910                                            blufftonumc@hargray.com                    Email and First Class Mail
Bluffton United Methodist Church, Inc                                 Attn: Pat Kirkland                            P.O. Box 368                       Bluffton, SC 29910                                            blufftonumc@hargray.com                    Email and First Class Mail
Blum United Methodist Church ‐ Blum                                   c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Blum United Methodist Church ‐ Blum                                   2043 E 5th St                                 Blum, TX 76627                                                                                                                              First Class Mail
Board Of Trustees Of Rosemont Baptist Church Lexington Ky             c/o Kaplan Johnson Abate & Bird LLP           Attn: Tyler Yeager                 710 W Main St, 4th Fl         Louisville, KY 40202            peter@thetamposilawgroup.com               Email and First Class Mail
Board Of Trustees Of Rosemont Baptist Church Lexington Ky             c/o Kaplan Johnson Abate & Bird LLP           Attn: Tyler Yeager                 710 W Main St, 4th Fl         Louisville, KY 40202            tyeager@kaplanjohnsonlaw.com               Email and First Class Mail
Board Of Trustees Of Rosemont Baptist Church Lexington Ky             c/o Rosemont Baptist Church                   556 Rosemont Garden                Lexington, KY 40503                                                                                      First Class Mail
Boardman United Methodist Church                                      Attn: Rev Jerry Krueger                       6809 Market St                     Youngstown, OH 44512                                          boardmanmethodist@sbcglobal.net            Email and First Class Mail
Boardvantage, Inc                                                     4300 Bohannon Dr, Ste 110                     Menlo Park, CA 94025‐1042                                                                                                                   First Class Mail
Boiling Springs United Methodist Church                               Attn: Kenneth W Prill                         2373 Calks Ferry Rd                Lexington, SC 29073                                           revkenprill@gmail.com                      Email and First Class Mail
Boiling Springs United Methodist Church                               Attn: Rev Kenneth W Prill                     540 Kitti Wake Dr                  West Columbia, SC 29170                                       revkenprill@gmail.com                      Email and First Class Mail
Boling United Methodist Church                                        Attn: Kenny Carter                            607 Texas Ave                      Boling, TX 77420                                              kcarter55@comcast.net                      Email and First Class Mail
Boling United Methodist Church                                        Attn: Pastor Kenny Carter                     P.O. Box 272                       Boling, TX 77420                                              kcarter55@comcast.net                      Email and First Class Mail
Bolivar Umc                                                           Attn: Elva Cornell                            80 Friendship St                   Bolivar, NY 14715                                             elvacornell@yahoo.com                      Email and First Class Mail
Bolivar United Methodist Church                                       Attn: Dennis Mccartney                        256 Poplar St                      P.O. Box 435                  Bolivar, OH 44612               office@bolivarumc.org                      Email and First Class Mail
Bolivar United Methodist Church                                       Attn: Terry Wilso                             1027 Horse Run Rd                  Little Genesee, NY 14754                                      twilson15@stny.rr.com                      Email and First Class Mail
Bon Air UMC                                                           c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bonaire United Methodist Church                                       Attn: Jo Lynn Bass                            221 Church St                      Bonaire, GA 31005                                             info@bonairechurch.com                     Email and First Class Mail
Boni, Zack & Snyder LLC                                               Michael J. Boni                               15 St. Asaphs Road                 Bala Cynwyd PA 19010                                          mboni@bonizack.com                         Email and First Class Mail
Bonina & Bonina PC                                                    John Bonina, Esq                              16 Court Street Ste 1800           Brooklyn NY 11241                                             JBonina@medlaw1.com                        Email and First Class Mail
Bonners Ferry United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bonsack UMC                                                           c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Bookbaby                                                              7905 N Crescent Blvd                          Pennsauken, NJ 08110‐1402                                                                                                                   First Class Mail
Booker United Methodist Church                                        c/o Field, Manning, Stone, Hawthor            Attn: Robert A. (Andy) Aycock      2112 Indiana Ave              Lubbock, TX 79410               rmedearis@lubbocklawfirm.com               Email and First Class Mail
Booker United Methodist Church                                        Attn: Secretary/Treasurer And/Or Pastor       412 Eastern                        Booker, TX 79005                                                                                         First Class Mail
Bookwalterumc                                                         Attn: Charles P Gault                         6858 Reddege Rd                    Knoxville, TN 37918                                           cpgault@yahoo.com                          Email and First Class Mail
Boone Hill United Methodist Church                                    Attn: Rev. Sheldon Withrow                    801 Boone Hill Rd                  Summerville, SC 29483                                         bhumc.office@knology.net                   Email and First Class Mail
Boone Umc                                                             c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Boonville                                                             c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Booth Law                                                             Roger E. Booth                                21250 Hawthorne Blvd, Ste 475      Torrance CA 90503                                             rbooth@booth.law                           Email and First Class Mail
Booth'S Corner Siloam 3720 Foulk Rd Garnet Valley, Pa 19060           c/o Bradley Arant Boult Cummings LLP          Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                          Email and First Class Mail
Booth'S Corner Siloam 3720 Foulk Rd Garnet Valley, Pa 19060           3720 Foulk Rd                                 Garnet Valley, PA 19060                                                                                                                     First Class Mail
Border County Sign Co                                                 dba Ely Design Works                          766 E Madison St                   Ely, MN 55731‐1609                                                                                       First Class Mail
Borowsky & Hayes Llp                                                  Attn: Christopher J Hayes                     101 Mission St, Ste 1640           San Francisco, CA 94105                                       christopher.hayes@borowsky.com             Email and First Class Mail
Borowsky & Hayes Llp                                                  Attn: Christopher J. Hayes                    101 Mission St, Ste 1640           San Francisco, CA 94105                                       christopher.hayes@borowsky.com             Email and First Class Mail
Borowsky & Hayes Llp                                                  Attn: Christopher J. Hayes                    101 Mission St                     San Francisco, CA 94105                                       christopher.hayes@borowsky.com             Email and First Class Mail
Borowsky & Hayes Llp                                                  Attn: Christopher J. Hayes                    101 Mission St ,Ste 1640           San Francisco, CA 94105                                       christopher.hayes@borowsky.com             Email and First Class Mail
Borowsky & Hayes Llp                                                  c/o Borowsky & Hayes LLP                      Attn: Christopher Hayes            101 Mission St, Ste 1640      San Francisco, CA 94105         christopher.hayes@borowsky.com             Email and First Class Mail
                                                                Case 20-10343-LSS                                              Doc 2541                             Filed 04/07/21                                          Page 10 of 87

Borowsky & Hayes Llp                                                    Christopher J. Hayes                                   101 Mission St, Ste 1640         San Francisco, CA 94105                                                          christopher.hayes@borowsky.com        Email and First Class Mail
Bosqueville United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Bossier City Asbury United Methodist Church                             Attn: Amy Simon                                        3200 Airline Dr                  Bossier City, LA 71111                                                           amy@asburybossier.org                 Email and First Class Mail
Boston Ave United Methodist Church                                      c/o Steve Soule & Angelyn Dale                         Attn: Hall Estill                320 S Boston Ave, Ste 200     Tulsa, OK 74103                                    ssoule@hallestill.com                 Email and First Class Mail
Boston Avenue United Methodist Church                                   Attn: Angie Dale                                       1301 S Boston Ave                Tulsa, OK 74119                                                                  angelyndale@bostonavenue.org          Email and First Class Mail
Boston Avenue United Methodist Church                                   c/o Hall Estill                                        Attn: Steve Soule                320 S Boston Ave, Ste 200     Tulsa, OK 74103                                    ssoule@hallestill.com                 Email and First Class Mail
Boston College                                                          For Benefit Of: Dominic Cischke                        Lyons Hall ‐ 140 Commonwealth    Chestnut Hill, MA 02467                                                                                                First Class Mail
Boston College                                                          For Benefit Of: Sebastian Bodkin                       Lyons Hall ‐ 140 Commonwealth    Chestnut Hill, MA 02467                                                                                                First Class Mail
Bothell United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Bouckville United Methodist Church                                      St Rt 20                                               Bouckville, NY 13310                                                                                              Naustin256@aol.com                    Email and First Class Mail
Bound Tree Medical                                                      23537 Network Pl                                       Chicago, IL 60673‐1235                                                                                                                                  First Class Mail
Bountiful Umc Of Martinsville ‐ Martinsville                            c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Bourland, Wall & Wenzel, P.C.                                           Attn: Darren B Moore                                   301 Commerce, Ste 1500           Fort Worth, TX 76102                                                             dmoore@bwwlaw.com                     Email and First Class Mail
Bourne United Methodist Church                                          Attn: Pastor Tim Atwater                               P.O. Box 3037                    Bourne, MA 02532                                                                 timatwater@juno.com                   Email and First Class Mail
Bow Mills United Methodist Church                                       Attn: Rev Virginia Fryer & Financial Secretary         505 South St                     Bow, NH 03304                                                                    pastor@bowmillsumc.org                Email and First Class Mail
Bowen United Methodist Church                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Bowen'S Corners United Methodist Church                                 Attn: Pastor and Treasurer                             758 St Rte 176                   Fulton, NY 13069                                                                 iamsaved@twcny.rr.com                 Email and First Class Mail
Bower Memorial United Methodist Church (182827)                         c/o Bentz Law Firm                                     Attn: Leonard Spagnolo           680 Washington Rd, Ste 200    Pittsburgh, PA 15228                               lspagnolo@bentzlaw.com                Email and First Class Mail
Bowersox Law Firm, P.C                                                  Jeffrey A. Bowersox                                    3 Centerpointe Drive, Ste 190    Lake Oswego OR 97035                                                             jeffrey@bowersoxlaw.com               Email and First Class Mail
Bowie United Methodist Church                                           Attn: Janet Reed                                       13009 6th St                     Bowie, MD 20720                                                                  BowieUMC@gmail.com                    Email and First Class Mail
Bowman Chapel Umc                                                       Attn: Scott Benton                                     405 W Prairie St                 Guthrie Center, IA 50115                                                         guthriecenter‐umc@iaumc.net           Email and First Class Mail
Bowman Memorial Umc                                                     701 High St                                            Hazard, KY 41701                                                                                                  glenncox4@aol.com                     Email and First Class Mail
Bowman Umc                                                              Attn: Rev Ray Sherwood                                 P.O. Box 122                     408 2nd St Sw                 Bowman, ND 58623‐0122                              bumc@ndsupernet.com                   Email and First Class Mail
Boy Scouts Of America                                                   c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Boy Scouts Of America                                                   Attn: Kollon Merchak                                   415 Merchak Cir N                Hudson, WI 54016                                                                 leahamerchak@yahoo.com                Email and First Class Mail
Boy Scouts Of America                                                   Attn: Kollon Merchak                                   415 Merchak Cir N                Hudson, WI 54016                                                                 leahmerchak@yahoo.com                 Email and First Class Mail
Boy Scouts Of America                                                   Jeffrey N Hunt                                         659 Sheldon Dr                   Trophy Club, TX 76262‐1807                                                       reneemhunt@yahoo.com                  Email and First Class Mail
Boy Scouts Of America                                                   1325 W Walnut Hill Ln                                  Irving, TX 75038‐3008                                                                                                                                   First Class Mail
Boy Scouts Of America, Northern New Jersey Council                      c/o Mccarter & English LLP                             Attn: Jeffrey T Testa, Esq       100 Mulberry St               Four Gateway Center     Newark, NJ 07102           fbarbosa@mccarter.com                 Email and First Class Mail
Boy Scouts Of America, Northern New Jersey Council                      c/o Mccarter & English LLP                             Attn: Jeffrey T. Testa Esq       100 Mulberry St               4 Gateway Ctr           Newark, NJ 07102           fbarbosa@mccarter.com                 Email and First Class Mail
Boyce UMC                                                               c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Boyce United Methodist Church                                           Attn: Treasurer, Boyce Umc                             P.O. Box 233                     Boyce, VA 22620                                                                  harryneidig@vaumc.org                 Email and First Class Mail
Boyd'S Grove United Methodist Church                                    Attn: Rev Janice Ringenberg                            1976 Wyanet Walnut Rd            P.O. Box 159                  Bradford, IL 61421                                 finance@foclincoln.org                Email and First Class Mail
Boyd'S Grove United Methodist Church                                    Attn: Rev Janice Ringenberg                            1976 Wyanet Walnut Rd            P.O. Box 159                  Bradford, IL 61421                                 jrings94@gmail.com                    Email and First Class Mail
Boynton Chapel United Methodist Church                                  Attn: Pastor Linda Davis                               2812 Milby St                    Houston, TX 77004                                                                davisld222@gmail.com                  Email and First Class Mail
Boynton Umc ‐ Ringgold                                                  c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    Erice@bradley.com                     Email and First Class Mail
Boynton Umc ‐ Ringgold                                                  4246 Boynton Dr                                        Ringgold, GA 30736                                                                                                                                      First Class Mail
Bozeman United Methodist Church                                         Attn: Treasurer                                        121 S Willson Ave                Bozeman, MT 59715                                                                christian@bozemanumc.org              Email and First Class Mail
Bpoe Carlinville 1412                                                   Attn: Roy Robinson                                     201 W Main St                    Carlinville, IL 62626                                                            carlinville1412@gmail.com             Email and First Class Mail
Bpoe Lodge 445                                                          Attn: J.C. Van Ginkel                                  412 Poplar                       Atlantic, IA 50022                                                               jc@vanginkellaw.com                   Email and First Class Mail
Bracken United Methodist Church                                         Attn: Barbara Aziz                                     20377 Fm 2252                    San Antonio, TX 78266                                                            admin@brackenumc.org                  Email and First Class Mail
Brackett Memorial Church                                                Attn: Pastor & Will Green                              9 Church Ave                     Peaks Island, ME 04108                                                           brackettmumc@gmail.com                Email and First Class Mail
Braddock Street UMC                                                     c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Braddock Street United Methodist Church                                 Attn: Rachel Bedell, Financial Secy, Braddock St Umc   115 Wolfe St                     Winchester, VA 22601                                                             rachel@braddockstreetumc.org          Email and First Class Mail
Braden River United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Bradford United Methodist Church                                        c/o Friday, Eldredge & Clark LLP                       Attn: Lindsey Emerson Raines     400 W Capitol Ave, Ste 2000   Little Rock, AR 72201                              lraines@fridayfirm.com                Email and First Class Mail
Bradford United Methodist Church                                        c/o Thomas Winningham                                  P.O. Box 531                     Bradford, AR 72020                                                               tomwin@centurytel.net                 Email and First Class Mail
Bradley Arant Boult Cummings Llp                                        Edwin G Rice                                           100 N Tampa St, Ste 2200         Tampa, FL 33602                                                                  erice@bradley.com                     Email and First Class Mail
Bradley Arant Boult Cummings Llp                                        Edwin G. Rice                                          100 N Tampa St, Suite 2200       Tampa, FL 33602                                                                  erice@bradley.com                     Email and First Class Mail
Bradley Arant Boult Cummings Llp                                        Edwin G. Rice                                          100 N Tampa St, Ste 2200         Tampa, FL 33602                                                                  erice@bradley.com                     Email and First Class Mail
Bradley Arant Boult Cummings Llp                                        Edwin G Rice                                           100 N Tampa St, Ste 2200         Tampa, FL 33602                                                                                                        First Class Mail
Bradley Arant Boult Cummings Llp                                        Edwin G. Rice                                          100 N Tampa St, Ste 2200         Tampa, FL 33602                                                                                                        First Class Mail
Bradley Arant Boult Cummings Llp                                        Edwin Rice                                             100N Tampa St, Ste 2200          Tampa, FL 33602                                                                                                        First Class Mail
Bradley Arant Boult Cummings Llp                                        Edwin Rice                                             100 N Tampa St, Ste 2200         Tampa, FL 33602                                                                                                        First Class Mail
Bradley Arant Cummings Llp                                              Edwin G Rice                                           100 N Tampa St, Ste 2200         Tampa, FL 33602                                                                  erice@bradley.com                     Email and First Class Mail
Bradley D Tilden                                                        c/o Boy Scouts of America                              Attn: Chase Koontz               1325 W Walnut Hill Ln         Irving, TX 75015                                   chase.koontz@scouting.org             Email and First Class Mail
Bradley Law Firm                                                        Michael Keith Bradley                                  13 East Henderson St             Cleburne, TX 76031                                                               keith@bradleylawyers.com              Email and First Class Mail
Bradley Memorial                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Bradley Umc                                                             Attn: John Groves, Bsa Charter Org Rep                 210 W Main St                    Greenfield, IN 46140‐2097                                                        Bradleyumc@gmail.com                  Email and First Class Mail
Bradley Wesley United Methodist Church                                  Attn: Keith Schweitzer, Treasurer                      734 Olde Oak Dr                  Bourbonnais, IL 60914                                                            keithschweitzer@comcast.net           Email and First Class Mail
Bradley Wesley United Methodist Church                                  c/o Wesley United Methodist Church                     500 N Cleveland Ave              Bradley, IL 60915                                                                office@bradleywesley.org              Email and First Class Mail
Bradshaw & Bryant, PLLC                                                 Michael A. Bryant                                      1505 Division St                 Waite Park MN 56303                                                              mike@minnesotapersonalinjury.com      Email and First Class Mail
Braeside Holdings, LLC                                                  795 Bartlett Ave                                       Antioch, IL 60002                                                                                                 gsurprent@braesidefisplay.com         Email and First Class Mail
Braeside Holdings, LLC                                                  795 Bartlett Ave                                       Antioch, IL 60002‐1819                                                                                                                                  First Class Mail
Brainerd United Methodist Church                                        Attn: Michael A Mcmahan                                4315 Brainerd Rd                 Chattanooga, TN 37411                                                            dwise@brainerdumc.org                 Email and First Class Mail
Brainerd United Methodist Church                                        Attn: Michael A Mcmahan                                1132 Ridgetop Dr                 Chattanooga, TN 37421                                                            m.mcmahan@epbfi.com                   Email and First Class Mail
Bramlett United Methodist Church                                        Attn: John Fahrney                                     2043 Bramlett Church Rd          Gray Court, SC 29645                                                             pastor@bramlettumc.com                Email and First Class Mail
Branchport United Methodist Church                                      Attn: David Thorn                                      3988 Belknap Hill Rd             Branchport, NY 14418                                                             dthorn@frontiernet.net                Email and First Class Mail
Brandenburg United Methodist Church                                     Attn: Treasurer, Brandenburg Umc                       215 Broadway St                  Brandenburg, KY 40108                                                            lynn.beach@bburgumc.org               Email and First Class Mail
Brandon United Methodist Church                                         Attn: Treasurer & Kenneth G Bevan                      P.O. Box 55                      Brandon, VT 05733                                                                church@brandonumc.com                 Email and First Class Mail
Brandt United Methodist Church                                          Attn: Treasurer                                        6805 E US Rt 40                  Tipp City, OH 45321                                                              brandt‐office@woh.rr.com              Email and First Class Mail
Brasher Falls United Methodist Church                                   Attn: Sheryl Moulton                                   544 State Hwy 11C                Winthrop, NY 13697                                                               slmrgm@yahoo.com                      Email and First Class Mail
Brasher Falls United Methodist Church                                   c/o NBT Bank                                           264 Main St                      Massena, NY 13662                                                                                                      First Class Mail
Brattain Minnix Garcia                                                  Terry W Tolliver                                       One Indiana Sq, Ste 2625         Indianapolis, IN 46204                                                           terry@bmgindy.com                     Email and First Class Mail
Brattleboro First United Methodist Church                               Attn: Lawrence Gary Lake                               18 Town Crier Dr                 Brattleboro, VT 05301                                                            pastor‐larry@live.com                 Email and First Class Mail
Brautigam & Brautigam, LLP                                              Daryl P. Brautiam                                      32 White St                      Fredonia NY 14063                                                                darylbrautigam@brautigamlaw.com       Email and First Class Mail
Bray Barnes                                                             c/o Boy Scouts of America                              Attn: Chase Koontz               1325 W Walnut Hill Ln         Irving, TX 75015                                   chase.koontz@scouting.org             Email and First Class Mail
Brazil First United Methodist Church                                    Attn: Gregory L Runyon                                 201 N Meridian St                Brazil, IN 47834                                                                 brazilfirst@nwcable.net               Email and First Class Mail
Breakfast Optimist Club Of Elkhart                                      Attn: Richard Griffen                                  P.O. Box 1427                    Elkhart, IN 46515                                                                dickgriffen@yahoo.com                 Email and First Class Mail
Breathing Air Concepts                                                  103680 Overseas Hwy                                    Key Largo, FL 33037‐2837                                                                                                                                First Class Mail
Breckinridge United Methodist Church                                    125 3rd St                                             Breckenridge, MI 48615                                                                                            breckenridgeumc@yahoo.com             Email and First Class Mail
Breckville United Methodist Church                                      Attn: Rebecca Paroda                                   65 Public Sq                     Brecksville, OH 44141                                                            office@breckvilleumc.com              Email and First Class Mail
Brecon United Methodist Church                                          Attn: James Sies Jr                                    7388 E Kemper Rd                 Cincinnati, OH 45249                                                             breconumc@fusc.net                    Email and First Class Mail
Bremerton United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Brenham First United Methodist Church                                   Attn: Roberta S Maltas                                 408 N Baylor                     Brenham, TX 77833                                                                rmaltas@sbcglobal.net                 Email and First Class Mail
Brent Coon & Associates                                                 Robert Schwartz                                        300 Fannin Street, Ste 200       Houston TX 77002                                                                 BCABSA@bcoonlaw.com                   Email and First Class Mail
Brent Coon & Associates                                                 Robert Schwartz                                        300 Fannin Street, Ste 200       Houston TX 77002                                                                 BCABSAclient@bcoonlaw.com             Email and First Class Mail
Brentfield Citizens For Scouting, Inc                                   6924 Brentfield Dr                                     Dallas, TX 75248                                                                                                  barryrosen2000@gmail.com              Email and First Class Mail
Brentfield Citizens For Scouting, Inc.                                  Attn: Barry Rosen                                      6924 Brentfield Dr               Dallas, TX 75248                                                                 barryrosen2000@gmail.com              Email and First Class Mail
Brentwood Community United Methodist Church                             Attn: Pastor Hyesung Lee                               801 2nd St                       Brentwood, CA 94513                                                              drfunk519@gmail.com                   Email and First Class Mail
Brentwood Community United Methodist Church                             Attn: Pastor Hyesung Lee                               809 2nd St                       Brentwood, CA 94513                                                                                                    First Class Mail
Brentwood United Methodist Church                                       Attn: William Hammel                                   1899 S Irving St                 Denver, CO 80219                                                                 billhammel@q.com                      Email and First Class Mail
Brentwood United Methodist Church                                       Attn: William Hammel, Treasurer                        1899 S Irving St                 Denver, CO 80219                                                                 billhammel@q.com                      Email and First Class Mail
Brentwood United Methodist Church                                       Attn: Pastor Richard Douglas                           1899 S Irving St                 Denver, CO 80219                                                                 brentwoodumc@comcast.net              Email and First Class Mail
Brentwood United Methodist Church                                       Attn: Richard Douglas                                  1899 S Irving St                 Denver, CO 80219                                                                 brentwoodUMC@comcast.net              Email and First Class Mail
Brentwood United Methodist Church                                       Attn: Leslie Hotzfeld                                  309 Frankling Rd                 Brentwood, TN 37027                                                              lhotzfeld@bumc.net                    Email and First Class Mail
Brett Rogers                                                            1866 Valley View Rd                                    Sayre, PA 18840                                                                                                                                         First Class Mail
Brevard First Umc                                                       c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Brewster Morhous, PLLC                                                  Attn: William P Stafford, II                           P.O. Box 529                     Bluefield, WV 24701                                                              wstafford@brewstermorhous.com         Email and First Class Mail
Brian M Hayes                                                           422 Sand Creek Rd, Bldg 2, 229                         Albany, NY 12205                                                                                                  brian.m.hayes6@gmail.com              Email and First Class Mail
Brian P Williams                                                        c/o Boy Scouts of America                              Attn: Chase Koontz               1325 W Walnut Hill Ln         Irving, TX 75015                                   chase.koontz@scouting.org             Email and First Class Mail
Brian Tomlinson                                                         Address Redacted                                                                                                                                                                                               First Class Mail
Briargate Presbyterian Church In The United States Of America           Attn: Kathy Sturgeon                                   2100 Upper Hunters Trace         Louisville, KY 40216                                                             briargatepc@gmail.com                 Email and First Class Mail
Brick Chapel Um Church                                                  Attn: Paul Fulp Pastor                                 3547 State Rd 231                Greencastle, IN 46135                                                            plumvalleyfarm@tds.net                Email and First Class Mail
Brick Chapel Um Church                                                  Joan Constance Beck                                    6103 N Co Rd 500 E               Bainbridge, IN 46105                                                             plumvalleyfarm@tds.net                Email and First Class Mail
Brick Presbyterian Church                                               Attn: Michael Thomas Kraynick                          111 Drum Point Rd                Brick, NJ 08723                                                                  brick.presbyterian@verizon.net        Email and First Class Mail
Bricks R Us, Inc                                                        Miami Center                                           201 S Biscayne Blvd, Fl 28       Miami, FL 33131‐4309                                                                                                   First Class Mail
Bridge Church Fellowship                                                Attn: Laura E Richardson                               132 S Water St, Ste 444          Decatur, IL 62523                                                                lauraerichardson@hotmail.com          Email and First Class Mail
Bridge Church Fellowship                                                P.O. Box 260                                           Argenta, IL 62501                                                                                                 rkaufman561@gmail.com                 Email and First Class Mail
Bridgeport UMC                                                          Attn: Diane DiLuzio                                    377 Rte 31                       P.O. Box 369                  Bridgeport, NY 13030                               dianed7246@gmail.com                  Email and First Class Mail
Bridgeport United Methodist Church                                      Attn: Ken Ramsey                                       251 Worthington Dr               Bridgeport, WV 26330                                                             info@bridgeportumc.org                Email and First Class Mail
Bridgeport United Methodist Church                                      Ken Alan Ramsey                                        251 Worthington Dr               Bridgeport, WV 26330                                                             info@bridgeportumc.org                Email and First Class Mail
Bridgeport United Methodist Church                                      Attn: John Bachman                                     7901 Peck Rd                     Bridgeport, NY 13030                                                             kballach66@aol.com                    Email and First Class Mail
Bridgeport United Methodist Church                                      Attn: Carol Benedict, Treasurer                        9411 Lakeshore Rd                Bridgeport, NY 13030                                                             mecarol@aol.com                       Email and First Class Mail
Bridger United Methodist Church                                         Attn: John G Scheetz                                   220 W Broadway                   P.O. Box 528                  Bridger, MT 59014                                  jscheetz@netzero.net                  Email and First Class Mail
Bridgewater United Methodist Church                                     Attn: Alicia Velez Stewart                             62 Crescent Dr                   Bridgewater, MA 02324                                                            avstewart@gmail.com                   Email and First Class Mail
Bridgewater United Methodist Church                                     Attn: Finance Chair                                    35 School St                     Bridgewater, MA 02324                                                            hboudreau@aol.com                     Email and First Class Mail
Bridgeway Solutions, Inc                                                600 E Union St                                         Morganton, NC 28655‐3458                                                                                                                                First Class Mail
Briensburg United Methodist Church                                      Attn: Pastor, Briensburg Umc                           1908 Briensburg Rd               Benton, KY 42025                                                                 bill@livingweb.onmicrosoft.com        Email and First Class Mail
Brigham Young University                                                Attn: Office Campus Scholarships                       A‐41 Asb                         Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: Brendon M Rhodes                       D‐148 Asb                        Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: Charles Fenn                           A‐41Asb                          Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: Dalton Bourne                          A‐41Asb                          Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: Evan Bartholomeusz                     A‐41Asb                          Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: George Christensen                     D‐148 Asb                        Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: Michael Ryan Christenson               A‐41Asb                          Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: Nathaniel Frisch                       D‐148 Asb                        Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: Nixon Tucker Louis                     D‐148 Asb                        Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: Ryan K Wood                            D‐148 Asb                        Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: Samuel Mcmurray                        D‐148 Asb                        Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: Spencer Thomas Larson                  A‐41Asb                          Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: Tad Rosenberg                          D‐148 Asb                        Provo, UT 84602                                                                                                        First Class Mail
Brigham Young University                                                For Benefit Of: Thomas Quinten Klingonsmith            A‐41Asb                          Provo, UT 84602                                                                                                        First Class Mail
Bright Star United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Brighton United Methodist Church                                        Attn: Joel Kershaw                                     625 S 8th Ave                    Brighton, CO 80601                                                               revkershaw@gmail.com                  Email and First Class Mail
Brightwood Park United Methodist                                        744 Jefferson St Nw                                    Washington, DC 20011                                                                                              Sburgess4630@gmail.com                Email and First Class Mail
Brightwood Ruritan Club, Inc.                                           Attn: Andy Anderson                                    4489 Hoover Rd                   Reva, VA 22735                                                                   andy1@nexet.net                       Email and First Class Mail
Brimstone United Methodist Church                                       600 Blenheim Hill Rd                                   Jefferson, NY 12093                                                                                                                                     First Class Mail
Brinkley First United Methodist                                         c/o Katie Threat                                       404 W Ash St                     Brinkley, AR 72021                                                               lraines@fridayfirm.com                Email and First Class Mail
Bristol Federated Church                                                William Elwell                                         37 North St                      Bristol                                                                          bristolfederated@gmail.com            Email and First Class Mail
Bristol Hill United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Bristol Hill United Methodist Church                                    4826 County Line Rd                                    Kansas City, KS 66106                                                                                                                                   First Class Mail
Bristol United Methodist Church                                         Attn: Charlotte Lake, Trustee                          515 Racoon Run Blvd              Salem, WV 26426                                                                  calake47@gmail.com                    Email and First Class Mail
Bristol United Methodist Church                                         Attn: William G Lewis                                  P.O. Box 275                     Bristol, IN 46507                                                                gary.lewis@inumc.org                  Email and First Class Mail
Bristow Umc                                                             Bristow First United Methodist Church                  P.O. Box 1138                    Bristow, OK 74010                                                                pastor@bristowmethodist.org           Email and First Class Mail
Broad Cove Church                                                       Attn: Anne Roundy                                      456 River Rd                     Cushing, ME 04563                                                                revaroundy@gmail.com                  Email and First Class Mail
Broad Street Um Church                                                  Attn: Dee Evans                                        P.O. Box 13                      Weston, WV 26452                                                                 wessan001@aol.com                     Email and First Class Mail
Broad Street United Methodist Church                                    Attn: Rachel Ann Barnhart                              74 N Broad St                    Norwich, NY 13815                                                                bsumc8@gmail.com                      Email and First Class Mail
Broad Street United Methodist Church                                    Rachel Ann Barnhart                                    74 North Broad St                Norwich, NY 13815                                                                bsumcnorwich@gmail.com                Email and First Class Mail
Broad Street United Methodist Church                                    Attn: Micah Nicolas                                    217 Broad St                     Cleveland, TN 37311                                                              micah@bsumc.org                       Email and First Class Mail
Broad Street United Methodist Church                                    Attn: Steve Keck                                       310 N Broad St                   Clinton, SC 29325                                                                steve.keck@broadstreet‐umc.org        Email and First Class Mail
Broadmoor Baptist Church Of The Metro Baptist Association In            Attn: Steven Mulhollen                                 1531 Highland Colony Pkwy        Madison, MS 39110                                                                accounting@broadmoor.org              Email and First Class Mail
Broadmoor United Methodist Church                                       Attn: Doris Brown                                      10230 Mollylea Dr                Baton Rouge, LA 70815                                                            dbrown@broadmoormethodist.org         Email and First Class Mail
Broadmoor United Methodist Church Of Shreveport, Louisiana              Attn: Terry A Love                                     3715 Youree Dr                   Shreveport, LA 71105                                                             terry@broadmoorumc.org                Email and First Class Mail
Broadway Christian Parish Umc, South Bend In                            Attn: Treasurer                                        1412 S Carroll St                South Bend, IN 46613                                                             broadwayum1412@gmail.com              Email and First Class Mail
Broadway Methodist Episcopal Church Of Kansas City, Missouri            Attn: Rev Steven Jones                                 406 W 74th St                    Kansas City, MO 64114                                                            KeystoneChurchOffice@gmail.com        Email and First Class Mail
Broadway Umc                                                            3338 N Broadway                                        Chicago, IL 60657                                                                                                 pastoralkalyall@gmail.com             Email and First Class Mail
Broadway United Methodist Church                                        Attn: Trustees                                         120 Church Ave Se                New Philadelphia, OH 44663                                                       bumc@broadway‐umc.org                 Email and First Class Mail
Broadway United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Broadway United Methodist Church                                        Attn: Laura Vincent                                    1323 Melnse St                   Bowling Green, KY 42104                                                          lvincent@broadwayunited.org           Email and First Class Mail
Broadway United Methodist Church                                        309 E Broadway Ave                                     Maryville, TN 37804                                                                                               Office@broadwayumc.net                Email and First Class Mail
Broadway United Methodist Church ‐ Plattsburg                           Attn: Craig Mattke                                     301 W Broadway St                P.O. Box 386                  Plattsburg, MO 64477                               Soundtech@plattsburgbumc.org          Email and First Class Mail
Broadway United Methodist Church Of Council Bluffs Iowa                 c/o Smith Peterson Law Firm LLP                        Attn: Marvin O Kieckhafer        133 W Broadway                P.O. Box 249            Council Bluffs, IA 51502   mok@smithpeterson.com                 Email and First Class Mail
Broadway United Methodist Church Of Council Bluffs Iowa                 Attn: Rev Alexis Johnson                               11 S 1st St                      Council Bluffs, IA 51503                                                         pastors@broadwayunitedmethodist.com   Email and First Class Mail
Brock United Methodist                                                  c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Brock United Methodist                                                  127 Lazy Bend Rd                                       Brock, TX 76087                                                                                                                                         First Class Mail
Brockport United Methodist Church                                       Attn: Eric Michael Helms                               92 Main St                       Brockport, NY 14420                                                              pastorerichelms@gmail.com             Email and First Class Mail
Brockport United Methodist Church (85264)                               c/o Bentz Law Firm                                     Attn: Leonard Spagnolo           680 Washington Rd, Ste 200    Pittsburgh, PA 15228                               lspagnolo@bentzlaw.com                Email and First Class Mail
Brodhead United Methodist Church                                        Attn: Rev Kook Ho Kim                                  501 1st Center Ave               Brodhead, WI 53520                                                               pastor.brodheadumc@gmail.com          Email and First Class Mail
Brodnax UMC                                                             c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Broghan Noelle Hunt                                                     Address Redacted                                                                                                                                                         Email Address Redacted                Email and First Class Mail
Bronson First United Methodist Church                                   Attn: Samuel Gordy                                     312 E Chicago St                 Bronson, MI 49028                                                                bronsonumc@charter.net                Email and First Class Mail
Bronx: Epworth United Methodist Church                                  Attn: Jessica Ellis, CFO                               475 Riverside Dr, Ste 1922       New York, NY 10115                                                               jellis@umcitysociety.org              Email and First Class Mail
Brook Hill United Methodist Church                                      Attn: Treasurer, Brook Hill Umc                        8946 Indian Springs Rd           Frederick, MD 21702                                                              wgooding@bhumc.org                    Email and First Class Mail
Brooke F Cohen Law                                                      Brooke F. Cohen, Esq                                   4318 Glenwick Lane               Dallas TX 75205                                                                  bsaclaims@cohenhirsch.com             Email and First Class Mail
Brooklet United Methodist Church                                        Attn: William A Strickland Jr                          P.O. Box 290                     201 Parker Ave                Brooklet, GA 30415                                 chip@brookletumc.org                  Email and First Class Mail
Brooks Memorial United Methodist Church                                 Attn: Xiomara Gumbs‐Webb                               143‐22 109th Ave                 Jamaica, NY 11435                                                                brooksmemorial@aol.com                Email and First Class Mail
Brookside United Methodist Church                                       Attn: Dennis Whitehead                                 1865 Von Horn Rd                 Jackson, MI 49201                                                                dwhite49201@gmail.com                 Email and First Class Mail
Brookston Untied Methodist Church                                       Attn: Rev. Melinda Huffman Or Kirk Grumm, Trustee Ch   206 E 4th St P.O. Box 216        Brookston, IN 47923                                                              pastor@brookstonumc.org               Email and First Class Mail
Brookstown                                                              c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Brooksville First Umc                                                   c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Brooksville United Methodist Church                                     Attn: Mary Katherine Free                              135 Woodward Ave                 P.O. Box 145                  Brooksville, KY 41004                              kbfree630@gmail.com                   Email and First Class Mail
Brooksville United Methodist Church                                     Attn: Rebecca Poole‐Heyne Layleader Bumc               P.O. Box 34                      Brooksville, ME 04617                                                            rph0425@gmail.com                     Email and First Class Mail
Brooksville United Methodist Church                                     Attn: Mary Katherine Free                              135 Woodward Ave                 Brooksville, KY 41004                                                                                                  First Class Mail
Brookville Community Umc                                                Attn: Christina Miller                                 114 Hay Ave                      P.O. Box 172                  Brookville, OH 45309                               bcumchurch@gmail.com                  Email and First Class Mail
Brookville First United Methodist Church                                Attn: Jack Florkey                                     963 Salem St                     Brookville, OH 45309                                                             brookvillefirstumc@gmail.com          Email and First Class Mail
Brookville Oh First United Methodist Church                             Attn: Jack A Floekey                                   P.O. Box 92                      Brookville, OH 45309                                                             jflorkey@wildblue.net                 Email and First Class Mail
Brookville United Methodist Church                                      c/o Treasurer                                          Attn: Steven Rundel              150 E 8th St                  Brookville, IN 47012                               steve.rundel@inumc.org                Email and First Class Mail
Brookwood Community Church                                              580 Brookwood Point Pl                                 Simpsonville, SC 29681                                                                                            david.hardy@brookwoodchurch.org       Email and First Class Mail
Broomfield United Methodist Church                                      Attn: Mindy J Davidson                                 545 W 10th Ave                   Broomfield, CO 80020                                                             mindy.davidson@broomfieldumc.org      Email and First Class Mail
Brown & Bigelow License Co                                              345 Plato Blvd E                                       Saint Paul, MN 55107‐1211                                                                                                                               First Class Mail
Brown & Bigelow License Co                                              345 Plato Blvd E                                       Saint Paul, MN 55107‐1211                                                                                                                               First Class Mail
Brown & Bigelow, Inc                                                    345 Plato Blvd E                                       Saint Paul, MN 55107‐1211                                                                                                                               First Class Mail
Brown Memorial United Methodist Church                                  Attn: Trustees                                         228 Davis St                     Syracuse, NY 13204                                                               bjnorrix@aol.com                      Email and First Class Mail
Brown Memorial United Methodist Church                                  Attn: Pastor Chong Choi                                36 Church St                     Clinton, ME 04927                                                                choichong@hotmail.com                 Email and First Class Mail
Brown Summit United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Brown, LLC                                                              Jason T. Brown                                         111 Town Square Place, Ste 400   Jersey City NJ 07310                                                             cocozguan@jblawgroup.com              Email and First Class Mail
Brown, LLC                                                              Jason T. Brown                                         111 Town Square Place, Ste 400   Jersey City NJ 07310                                                             cocozguan@jtblawgroup.com             Email and First Class Mail
Browns Mills United Methodist                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Browns Point Umc                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Brownson Memorial Presbyterian                                          Attn: John Hage                                        330 S May St                     Southern Pines, NC 28387                                                         bfriesen@rmrattorneys.com             Email and First Class Mail
Brownstown Lions Club, Inc.                                             Attn: Matthew J. Lorenzo                               218 W 2nd St                     Seymour, IN 47274                                                                mjlorenzo@jefflorenzo.com             Email and First Class Mail
Brownsville Community United Methodist Church West Windsor              P.O. Box 176                                           Brownsville, VT 05037                                                                                             rev.chuebner@gmail.com                Email and First Class Mail
Brownville Junction United Methodist Church                             Attn: Pastor Stephen Dean                              P.O. Box 372                     Brownville Jct, ME 04415                                                         bjdean52@yahoo.com                    Email and First Class Mail
Brownville United Methodist Church                                      Attn: Sandra L Johnson                                 24407 Corte 54                   Dexter, NY 13634                                                                 schristie1966@gmail.com               Email and First Class Mail
Bruce Allen Tillotson                                                   2571 Guthrie Ave 17A                                   Des Moines, IA 50317                                                                                              gideon.1406@hotmail.com               Email and First Class Mail
Bruce Hearn                                                             1504 Park Lake Dr                                      Newburgh, NY 12550                                                                                                positivebruce43@gmail.com             Email and First Class Mail
Bruce Kelleher, Inc                                                     3246 Garden Brook Dr                                   Farmers Branch, TX 75234‐2309                                                                                                                           First Class Mail
Bruce Mcdonald Memorial United Methodist Church                         Bmmumc                                                 104 E Mcdonald Ave               Man, WV 25635                                                                    bmmumc@gmail.com                      Email and First Class Mail
Bruceton United Methodist Church                                        Attn: Sheila M Marks                                   1003 E High St                   Oakland, MD 21550                                                                sheilamarks83@gmail.com               Email and First Class Mail
Brucetown UMC                                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Brucetown United Methodist Church                                       Attn: Patricia Edens                                   2035 Brucetown Rd                Clear Brook, VA 22624                                                            patriciaedens101@comcast.net          Email and First Class Mail
Bruceville Eddy United Methodist Church ‐ Eddy                          c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradely.com                     Email and First Class Mail
Bruceville Eddy United Methodist Church ‐ Eddy                          404 W 3rd St                                           Eddy, TX 76524                                                                                                                                          First Class Mail
Bruner Frank Schumacher, L.L.C.                                         Attn: Bergan E Schumacher                              5804 1st Ave                     P.O. Box 2230                 Keaney, NE 68848                                   bschmacher@brunerfrank.com            Email and First Class Mail
Bruner Frank Schumacher, LLC                                            Attn: Bergan E Schumacher                              5804 1st Ave                     P.O. Box 2230                 Kearney, NE 68848                                  bschumacher@brunerfrank.com           Email and First Class Mail
Bruning Enterprises, Inc.                                               Loretta Arlene Bruning                                 7718 N State Rd 9                Shelbyville, IN 46176                                                            lbruning@bruningenterprises.com       Email and First Class Mail
Brunnerville United Methodist Church                                    517 Pine Hill Rd                                       Lititz, PA 17543                                                                                                  steve@lititzumc.org                   Email and First Class Mail
Brunswick United Methodist                                              Attn: Pastor                                           1395 Pearl Rd                    P.O. Box 85                   Brunswick, OH 44212                                office@brunswickumc.org               Email and First Class Mail
Brunswick United Methodist Church                                       Attn: Rev Sharon Lovejoy                               320 Church Rd                    Brunswick, ME 04011                                                              office@umcbrunswick.org               Email and First Class Mail
Brunswick United Methodist Church Of Crystal, Minnesota                 Attn: Andrew J Stoebner                                120 S 6th St, Ste 2500           Minneapolis, MN 55402                                                            astoebner@lapplibra.com               Email and First Class Mail
Brushwood Umc                                                           Attn: James Reid                                       1620 Brushwood Dr                Dubberly, LA 71024                                                                                                     First Class Mail
Bryan Cave Leighton Paisner Llp                                         Terence J Thum                                         1200 Main St, Ste 3800           Kansas City, MO 64105                                                            tjthum@bclplaw.com                    Email and First Class Mail
Bryant First United Methodist                                           c/o Trena Smith                                        508 N Reynolds Rd                Bryant, AR 72022                                                                 lraines@fridayfirm.com                Email and First Class Mail
Bryant Ruritan Club                                                     1573 County Rd 326                                     Flatrock, AL 35966                                                                                                legaltender1949@gmail.com             Email and First Class Mail
Bryantville United Methodist Church                                     Attn: Garrett Olson                                    P.O. Box 447                     Pembroke, MA 02327                                                               gols2009@gmail.com                    Email and First Class Mail
Bryantville United Methodist Church                                     Garrett James Olson                                    546 Mattakeesett St              Pembroke, MA 02359                                                               gols2009@gmail.com                    Email and First Class Mail
Bryn Mawr Presbyterian Church                                           Attn: Jamie Schultz                                    420 S Cedar Lake Rd              Minneapolis, MI 55405                                                            pastor@brynmawrchurch.org             Email and First Class Mail
Bryson City Umc                                                         c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Bsa Asset Management, LLC                                               1325 W Walnut Hill Ln                                  Irving, TX 75038‐3008                                                                                                                                   First Class Mail
Buchanan First United Methodist Church                                  Attn: Karen Worvey (Current Treasurer)                 132 S Oak St                     Buchanan, MI 49107                                                               office@buchananfirstumc.org           Email and First Class Mail
Buchanan Umc (3623 Us‐27, Buchanan, Ga)                                 c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Buchanan United Methodist Church                                        Attn: Keith Ducroz                                     5115 S Kings Hwy                 Texarkana, TX 75501                                                              keithd6808@windstream.net             Email and First Class Mail
Buckeye Council, Boy Scouts Of America                                  2301 13th St Nw                                        Canton, OH 44708‐3157                                                                                                                                   First Class Mail
Buckeye Umc                                                             Attn: Linda Mankey                                     115 Wades Run Rd                 Morgantown, WV 26501                                                                                                   First Class Mail
Buckeystown United Methodist Church, Inc                                Attn: Sherry Stouffer                                  P.O. Box 399                     3440 Buckeystown Pike         Buckeystown, MD 21717                              smstouffer@comcast.net                Email and First Class Mail
Buckfire & Buckfire PC                                                  Robert Lantzy                                          29000 Inkster Rd. Ste 150        Southfield MI 48034                                                              robert@buckfirelaw.com                Email and First Class Mail
Buckhall UMC 10251 Moore Dr, Manassas, VA 20111                         c/o Bradley Arant Boult Cummings, LLP                  Attn: Edwin G Rice               100 N Tampa St, Ste 2200      Tampa, FL 33602                                    erice@bradley.com                     Email and First Class Mail
Buckhorn United Methodist Church (179476)                               c/o Bentz Law Firm                                     Attn: Leonard Spagnolo           680 Washington Rd, Ste 200    Pittsburgh, PA 15228                               lspagnolo@bentzlaw.com                Email and First Class Mail
Buckingham United Methodist Church                                      Attn: Grover Sherlin                                   1212 W Buckingham Rd             Garland, TX 75040                                                                bumc@bumcgarland.org                  Email and First Class Mail
Bucksport United Methodist Church                                       P.O. Box 1727                                          Bucksport, ME 04416                                                                                               Bucksportumc@aol.com                  Email and First Class Mail
Bucktail Cncl 509                                                       209 1st St                                             Dubois, PA 15801‐3007                                                                                                                                   First Class Mail
Buda United Methodist Church                                            Attn: Cathy Rudzinski ‐ Buda Umc                       P.O. Box 1196                    Buda, TX 78610                                                                   info@budaumc.org                      Email and First Class Mail
Buddhist Church Of Sacramento                                           Attn: Robert Keiichi Tanaka                            2401 Riverside Blvd              Sacramento, CA 95818                                                             betanaka@pacbell.net                  Email and First Class Mail
Buddhist Church Of San Francisco                                        1881 Pine St                                           San Francisco, CA 94109                                                                                           bcsfoffice@gmail.com                  Email and First Class Mail
Buddhist Church Of San Francisco                                        1881 Pine St                                           San Francisco, CA 94019                                                                                           bcsfoffice@gmail.com                  Email and First Class Mail
Buddhist Churches Of America                                            Attn: Glenn Tomohiro Inanaga                           1710 Octavia St                  San Francisco, CA 94109                                                          inanaga@gmail.com                     Email and First Class Mail
                                                               Case 20-10343-LSS                                             Doc 2541                                  Filed 04/07/21                                        Page 11 of 87

Buechel Umc                                                            Attn: Bob Olsen                                       2817 Hikes Ln                         Louisville, KY 40218                                                       admin@buechelchurch.org                 Email and First Class Mail
Buena Vista Methodist Church                                           Attn: Roger Presnell                                  P.O. Box 449                          Buena Vista, GA 31803                                                      bvmethodist@windstream.net              Email and First Class Mail
Buffalo Grove: Kingswood                                               Attn: Ryan D Foley                                    401 W Dundee Rd                       Buffalo Grove, IL 60089                                                    jpreston@kingswoodumc.com               Email and First Class Mail
Buffalo Trace Cncl 156                                                 3501 E Lloyd Expy                                     Evansville, IN 47715‐8624                                                                                                                                First Class Mail
Buffalo Trail Cncl 567                                                 1101 W Texas Ave                                      Midland, TX 79701‐6171                                                                                                                                   First Class Mail
Buffalo United Methodist Church                                        Attn: Michael Hargraves                               P.O. Box 134                          Buffalo, MO 65622                                                          umcbuffalo@gmail.com                    Email and First Class Mail
Buffalo Valley United Methodist (066215)                               c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Buford First United Methodist Church                                   c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           ERICE@BRADLEY.COM                       Email and First Class Mail
Buford Street United Methodist Church                                  Attn: Rev. David Nichols                              120 E Buford St                       Gaffney, SC 29340                                                                                                  First Class Mail
Buhl United Methodist Church                                           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Bulldog Battery Corp                                                   Attn: Douglas Mays                                    98 E Canal St                         P.O. Box 766                     Wabash, IN 46992                          dougm@bulldog‐battery.com               Email and First Class Mail
Bulldog Battery Corp                                                   c/o Thomas Williams                                   P.O. Box 766                          Wabash, IN 46992                                                           thomasw@bulldog‐battery.com             Email and First Class Mail
Bullville United Methodist Church                                      2857 Ny‐17K                                           Bullville, NY 10915                                                                                              bullvilleumc@yahoo.com                  Email and First Class Mail
Bullville United Methodist Church                                      Attn: Kevin Holland                                   2857 Ny‐17K                           Bullville, NY 10915                                                        bullvilleumc@yahoo.com                  Email and First Class Mail
Bullville United Methodist Church                                      Attn: Kevin Ray Holland                               2857 Ny‐17K                           Bullville, NY 10915                                                        bullvilleumc@YAHOO.COM                  Email and First Class Mail
Bulverde United Methodist Church                                       28300 Hwy 281 N                                       San Antonio, TX 78260                                                                                            vicki@bulverdeumc.org                   Email and First Class Mail
Buncombe Street United Methodist Church                                Attn: Karen Gambrell                                  200 Buncombe St                       Greenville, SC 29601                                                       karen.gambrell@bsumc.com                Email and First Class Mail
Bunker Hill Umc                                                        Attn: Alice Carroll                                   P.O. Box 327                          Bunker Hill, WV 25413                                                      bhumchurch@gmail.com                    Email and First Class Mail
Bunker Hill Umc                                                        Attn: Pastor Evan Strong                              120 N Elm St                          Bunker Hill, IN 46914                                                      e_strong12@yahoo.com                    Email and First Class Mail
Burbank First United Methodist Church                                  Attn: Donna Michel                                    700 N Glenoaks Blvd                   Burbank, CA 91502                                                          dmichel@bfumc.net                       Email and First Class Mail
Burbank First United Methodist Church                                  Sam Kim                                               639 Stanford Rd                       Burbank, CA 91502                                                          sambkim7@gmail.com                      Email and First Class Mail
Burco Chemical & Supply, Inc                                           1125 S 2nd St                                         Raton, NM 87740‐2305                                                                                                                                     First Class Mail
Bureau Mondial Du Scoutime European Reg                                P.O. Box 152079                                       Irving, TX 75015‐2079                                                                                                                                    First Class Mail
Bureau Mondial Du Scoutime European Reg                                Case Postale 327‐1211                                 Geneve 4 Plainpalais                  Switzerland                                                  Switzerland                                           First Class Mail
Burke Centre Conservancy                                               c/o Whiteford Taylor & Preston LLP                    Attn: Maria Diaz                      3190 Fairview Park Dr, Ste 800   Falls Church, VA 22042                    mdiaz@wtplaw.com                        Email and First Class Mail
Burke Centre Conservancy                                               c/o Whiteford, Taylor & Preston LLP                   Attn: Marla Diaz                      3190 Fairview Park Dr, Ste 800   Falls Church, VA 22042                    mdiaz@wtplaw.com                        Email and First Class Mail
Burke Centre Conservancy                                               Attn: Patrick Gloyd                                   6060 Burke Centre Pkwy                Burke, VA 22015                                                            patrick@burkecentre.org                 Email and First Class Mail
Burke UMC 6200 Burke Centre Pkwy, Burke, VA 22015                      c/o Bradley Arant Boult Cummings, LLP                 Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Burke United Methodist Church                                          Attn: Greg Perrigo                                    1027 W Maine St                       Burke, NY 12917                                                            twoloons@hughes.net                     Email and First Class Mail
Burke/Dannemora Umcs                                                   Attn: Gary A Rgodehamel                               92 Horsehead Point Rd                 Loon Lake, NY 12989                                                        twoloons@hughes.net                     Email and First Class Mail
Burke/Dannemora Umcs                                                   Attn: Gary A Rhodehamel                               92 Horsehead Point Rd                 Loon Lake, NY 12989                                                        twoloons@hughes.net                     Email and First Class Mail
Burket United Methodist Church                                         Attn: Pastor Gary Loy                                 102 Market St                         Burket, IN 46508                                                           Burketumc@gmail.com                     Email and First Class Mail
Burkhead                                                               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Burks United Methodist Church                                          Attn: Business Manager                                6433 Hixson Pike                      Hixson, TN 37343                                                           ncarriker1@comcast.net                  Email and First Class Mail
Burleson County Tax Office                                             100 W Buck St, Rm 202                                 Caldwell, TX 77836                                                                                               jbanks@pbfcm.com                        Email and First Class Mail
Burleson County Tax Office                                             Attn: John T Banks                                    3301 Northland Dr, Ste 505            Austin, TX 78731                                                           jbanks@pbfcm.com                        Email and First Class Mail
Burley                                                                 c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Burlington First United Methodist Church                               Attn: Sharon Blake                                    421 Washington Str                    Burlington, IA 52601                                                       admin@umcburl.org                       Email and First Class Mail
Burlington First United Methodist Church                               Attn: Treasurer                                       416 Jefferson St                      Burlington, IA 52601                                                       admin@umcburl.org                       Email and First Class Mail
Burlington United Methodist Church                                     Attn: Treasurer, Bumc                                 290 13th St                           P.O. Box 668                     Burlington, CO 80807                      burlingtonumc@centurytel.net            Email and First Class Mail
Burns & Levinson Llp                                                   125 High St, Ste 330                                  Boston, MA 02110‐2711                                                                                                                                    First Class Mail
Burns Memorial Umc                                                     Attn: Suzanne Marquez, Treasurer                      1095 Newark St                        Aurora, CO 80010                                                           Pastorpeter@burnsmethodist.org          Email and First Class Mail
Burns Memorial United Methodist Church                                 Attn: Peter S Freytog                                 1095 Newark St                        Aurora, CO 80010                                                           Pastorpeter@burnsmethodist.org          Email and First Class Mail
Burnside Johnston & Connor                                             Jack Byrkit Johnston                                  210 S 5th St, P.O. Box 276            Vandalia, IL 62471                                                         jackjohnston@burnsidejohnston.com       Email and First Class Mail
Burnt Chimney UMC 6625 Booker T Washington Hwy, Wirtz, WA 24           c/o Bradley Arant Boult Cummings, LLP                 Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Burnt Factory UMC 1943 Jordan Springs Rd, Stephenson, VA 226           c/o Bradley Arant Boult Cummings, LLP                 Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Burnt Factory United Methodist Church                                  Attn: Tammy Cunningham                                P.O. Box 399                          Stephenson, VA 22656                                                       tcunningham@bankofclarke.com            Email and First Class Mail
Burnt Hills United Methodist Church                                    Attn: Pastor Holly Nye                                816 Route 50                          Burnt Hills, NY 12027                                                      hn@nycap.rr.com                         Email and First Class Mail
Burr & Forman, Llp                                                     Attn: H William Wasden                                P.O. Box 2287                         Mobile, AL 36602                                                           Bwasden@burr.com                        Email and First Class Mail
Burt United Methodist Church                                           12799 Nichols Rd                                      P.O. Box 96                           Burt, MI 48417                                                             konlyn@msn.com                          Email and First Class Mail
Burt United Methodist Church                                           Attn: Lynn Konrad                                     2761 E Burt Rd                        Burt, MI 48417                                                             konlyn@msn.com                          Email and First Class Mail
Burton Memorial Umc                                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Burton Memorial Umc                                                    93001 Overseas Hwy                                    Tavernier, FL 33070                                                                                                                                      First Class Mail
Bush Umc                                                               Attn: Rev James B Moore                               510 Ave B                             Bogalusa, LA 70427                                                         revjbmoore@aol.com                      Email and First Class Mail
Bushell United Methodist Church                                        Attn: Amy Holman                                      390 N Crafford St                     Bushnell, IL 61422                                                         bushnellunitedmethodist@yahoo.com       Email and First Class Mail
Bushkill United Methodist                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Bushnell First Umc                                                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Business Card                                                          Eric Norland                                          1435 Koll Cir, #106                   San Jose, CA 95112                                                         eric@norlandlaw.com                     Email and First Class Mail
Butler First United Methodist Church                                   Attn: J Lee Mcphearson                                124 S Mulberry Ave                    Butler, AL 36904                                                           jleemc@tds.net                          Email and First Class Mail
Butler Memorial United Methodist Church                                3920 Paulding Ave                                     Bronx, NY 10466                                                                                                  butlermemorialumc@aol.com               Email and First Class Mail
Butler Memorial United Methodist Church                                3920 Paulding Ave                                     Bronx, NY 10466                                                                                                  guinness4116@gmail.com                  Email and First Class Mail
Butler Memorial United Methodist Church                                3920 Paulding Ave                                     Bronx, NY 10466                                                                                                  revallenanp@aol.com                     Email and First Class Mail
Butler United Methodist                                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Button Memorial United Methodist Church                                Attn: Pastor                                          P.O. Box 68                           Little Elm, TX 75068                                                       pastor@buttonchurch.org                 Email and First Class Mail
Buttzville United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Buxton Company                                                         Attn: Jim Sellers                                     2651 S Polaris Dr                     Fort Worth, TX 76137‐4804                                                                                          First Class Mail
Buxton United Methodist Church                                         Attn: William Houlihan                                276 Chicopee Rd                       Buxton, ME 04022                                                           bhoulihan@evergreenpartnerhousing.com   Email and First Class Mail
Buxton, Inc                                                            Attn: Jim Sellers                                     2651 S Polaris Dr                     Fort Worth, TX 76137‐4804                                                                                          First Class Mail
Buzin Law, P.C.                                                        Andrew S. Buzin                                       111 Broadway, Ste 1204                New York NY 10006                                                          abuzin@buzinlaw.com                     Email and First Class Mail
Byers Avenue United Methodist Church                                   Attn: Melinda Sexson                                  1730 Byers Ave                        Joplin, MO 64804                                                           baumc@cableone.net                      Email and First Class Mail
Byron Brill Farms, LLC                                                 964 Bowmans Mill Rd                                   Middletown, VA 22645                                                                                             kkanter8@gmail.com                      Email and First Class Mail
Byron First United Methodist Church                                    Attn: Bart Batruszevige                               101 S Ann St                          P.O. Box 127                     Byron, MI 48418                           byronumc@byronumc.com                   Email and First Class Mail
Byron United Methodist Church                                          Attn: Tom Carruth                                     103 W Heritage Blvd                   Byron, GA 31008                                                            lcbyrn@aol.com                          Email and First Class Mail
Byron United Methodist Church                                          Attn: Financial Secretary                             P.O. Box 175                          14671 Byron Hwy                  Byron, CA 94514                           office@byronumc.net                     Email and First Class Mail
C                                                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradely.com                       Email and First Class Mail
C & R Research                                                         500 N Michigan Ave, Ste 1100                          Chicago, IL 60611‐3782                                                                                                                                   First Class Mail
C David Moody                                                          c/o Boy Scouts of America                             Attn: Chase Koontz                    1325 W Walnut Hill Ln            Irving, TX 75015                          chase.koontz@scouting.org               Email and First Class Mail
C Travis Traylor                                                       c/o Boy Scouts of America                             Attn: Chase Koontz                    1325 W Walnut Hill Ln            Irving, TX 75015                          chase.koontz@scouting.org               Email and First Class Mail
C/O Adams And Reese Llp                                                Attn: Timothy James Anzenberger                       1018 Highland Colony Pkwy, Ste 800    Ridgeland, MS 39157                                                        tim.anzenberger@arlaw.com               Email and First Class Mail
C/O Allen, Vernon & Hoskins, Plc                                       Attn: J.K. Robison                                    1317 7th Ave, Ste 210                 Marion, IA 52302                                                           jrobison@allenvernon.com                Email and First Class Mail
C/O Bond Schoeneck & King                                              Attn: Andrew S Rivera                                 One Lincoln Center                    Syracuse, NY 13202                                                         arivera@bsk.com                         Email and First Class Mail
C/O Burrage Law Firm                                                   Attn: David Burrage                                   P.O. 1727                             Durant, OK 74701                                                           kwalston@burragelaw.com                 Email and First Class Mail
C/O Camp White                                                         Attn: Christy L Heston                                1931 E Rodkey Dr                      Post Falls, ID 83854                                                       ADMIN@MILLWOODPC.ORG                    Email and First Class Mail
C/O Chubb                                                              Adrienne Logan                                        436 Walnut St                         Philadelphia, PA 19106                                                                                             First Class Mail
C/O Chubb                                                              Attn: Adrienne Logan                                  436 Walnut St                         Philadelphia, PA 19106                                                                                             First Class Mail
C/O Chubb F/K/A Ace                                                    Attn: Collateral Manager                              Pamela Bachstadt                      436 Walnut St                    Philadelphia, PA 19106                                                            First Class Mail
C/O Church Of The Good Shepherd Umc                                    Steven R Good                                         P.O. Box 695                          5 W Washington St                Oswego, IL 60543                          office@goodshepherdoswego.org           Email and First Class Mail
C/O Ciardi Ciardi & Astin                                              Attn: Walter W Gouldsbury III, Esq                    1905 Spruce St                        Philadelphia, PA 19103                                                     wgouldsbury@ciardilaw.com               Email and First Class Mail
C/O Collins And Aromatorio, Pc                                         Attn: Lawrence C Collins                              110 Main St                           Byron, GA 31008                                                            lcbyrn@aol.com                          Email and First Class Mail
C/O Davis Wright Tremaine                                              Attn: Joseph M Vanleuven                              1300 SW 5th Ave, Ste 2400             Portland, OR 97201                                                         joevanleuven@DWT.COM                    Email and First Class Mail
C/O Dentons Bingham Greenebaum Llp                                     Attn: James R Irving                                  3500 Pnc Tower, 101 S 5th St          Louisville, KY 40299                                                       james.irving@dentons.com                Email and First Class Mail
C/O Drinkwater & Goldstein, Llp                                        Attn: Tara L Magitz                                   277 White Horse Pike, Ste 200         Atco, NJ 08004                                                             info@drinkwatergoldsteinlaw.com         Email and First Class Mail
C/O Friday, Eldredge & Clark, Llp                                      Attn: Lindsey Emerson Raines                          400 W Capitol Ave, Ste 2000           Little Rock, AR 72201                                                      lraines@fridayfirm.com                  Email and First Class Mail
C/O Frost Brown Todd, LLC                                              Attn: Benjamin Katz                                   150 3rd Ave S, Ste 1900               Nashville, TN 37201                                                        bkatz@fbtlaw.com                        Email and First Class Mail
C/O Gerry & Kulm Ask, Prof, LLC                                        Attn: Clair Robert Gerry                              P.O. Box 966                          Sioux Falls, SD 57101                                                      gerry@sgsllc.com                        Email and First Class Mail
C/O Ghma Law                                                           Attn: David R Hillier                                 P.O. Box 3235                         Asheville, NC 28802                                                        dhillier@ghma.law                       Email and First Class Mail
C/O Grim, Biehn & Thatcher                                             Attn: Kelly L Eberle                                  P.O. Box 215                          Perkasie, PA 18944                                                         keberle@grimlaw.com                     Email and First Class Mail
C/O James R Anderson Law Office                                        Attn: James R Anderson                                600 Mamaroneck Ave, Ste 400           Harrison, NY 10528                                                         janderson10528@gmail.com                Email and First Class Mail
C/O Lagerlof, Llp                                                      Attn: Andrew Douglas Turner                           155 No Lake Ave, 11th Fl              Pasadena, CA 91101                                                         adturner@lagerlof.com                   Email and First Class Mail
C/O Law Office Of Clark A Stillwell                                    Attn: Clark A Stillwell                               P.O. Box 250                          Inverness, CL 34451                                                        caslaw@tampabay.rr.com                  Email and First Class Mail
C/O Law Offices Of Robert S Lewis, Pc                                  Attn: Robert S Lewis                                  53 Burd St                            Nyack, NY 10960                                                            robert.lewlaw1@gmail.com                Email and First Class Mail
C/O Law Offices Of Skip Jennings, Pc                                   Attn: Richard C E Jennings                            115 W Oglethorpe Ave                  Savannah, GA 03401                                                         skipjenningspc@comcast.net              Email and First Class Mail
C/O Magavern Frimm Llp                                                 Attn: Cheryl Smith Fisher                             1100 Rand Bldg, 14 Lafayette Square   Buffalo, NY 14203                                                          efisher@magavern.com                    Email and First Class Mail
C/O Magavern Grimm Llp                                                 Attn: Cheryl Smith Fisher                             1100 Rand Bldg, 14 Lafayette Square   Buffalo, NY 14203                                                          efisher@magavern.com                    Email and First Class Mail
C/O Magavern Magavern & Grimm Llp                                      Attn: Cheryl Smith Fisher                             1100 Rand Bldg, 14 Lafayette Sq       Buffalo, NY 14203                                                          cfisher@magavern.com                    Email and First Class Mail
C/O Magavern Magavern Grimm Llp                                        Attn: Cheryl Smith Fisher                             1100 Rand Bldg, 14 Lafayette Sq       Buffalo, NY 14203                                                          cfisher@magavern.com                    Email and First Class Mail
C/O Magavern Magavern Grimm Llp                                        Attn: Cheryl Smith Fisher                             1100 Rand Bldg                        14 Lafayette Sq                  Buffalo, NY 14203                         cfisher@magavern.com                    Email and First Class Mail
C/O Mcgivney, Kluger, Clark & Intoccia                                 Attn: Kevin D Torge, Esq                              80 Broad St, 23rd Fl                  New York, NY 10004                                                         ktorge@mcgivneyandkluger.com            Email and First Class Mail
C/O Mcgivney, Kluger, Clark & Intoccia, Pc                             Attn: Kevin D Torge, Esq                              80 Broad St, 23rd Fl                  New York, NY 10004                                                         ktorge@mcgivneyandkluger.com            Email and First Class Mail
C/O Messner Reeves, Llp                                                Attn: Deanne R Stodden                                1430 Wynkoop St, Ste 300              Denver, CO 80202                                                           bankruptcy@messner.com                  Email and First Class Mail
C/O Moritt Hock & Hamroff Llp                                          Attn: Theresa A Driscoll                              400 Garden City Plz                   Garden City, NY 11530                                                      tdriscoll@moritthock.com                Email and First Class Mail
C/O Newman Williams Law Office, Pc                                     Attn: Vincent Rubino                                  712 Monroe St, P.O. Box 511           Stroudsburg, PA 18360                                                      vrubino@newmanwilliams.com              Email and First Class Mail
C/O Pfeifer Morgan & Stesiak                                           Attn: Ryan G Milligan                                 53600 N Ironwood Rd                   South Bend, IN 46635                                                       RMilligan@pilawyers.com                 Email and First Class Mail
C/O Rembolt Ludtke Llp                                                 Attn: Benjamin E Moore                                1128 Lincoln Mall, Ste 300            Lincoln, NE 68508                                                          bmoore@remboltlawfirm.com               Email and First Class Mail
C/O Robbins May & Rich Llp                                             Attn: Robert M Friesen                                120 Applecross Rd                     Pinehurst, NC 28347                                                        bfriesen@mrattorneys.com                Email and First Class Mail
C/O Sherrard, German & Kelly, Pc                                       Attn: Suzanne L Dewalt                                535 Smithfield St, Ste 300            Pittsburgh, PA 15222                                                       sld@sgkpc.com                           Email and First Class Mail
C/O Steinberg, Symer & Platt, Llp                                      Attn: Jonathan E Symer                                27 Garden St                          Poughkeepsie, NY 12601                                                     jsymer@sspp‐law.com                     Email and First Class Mail
C/O Stephen D Tousey Law Offices, Ltd                                  Attn: Stephen D Tousey                                2400 Big Timber Rd, Ste 201A          Elgin, IL 60124                                                            stousey@elginlawyer.com                 Email and First Class Mail
C/O Steven R Pitzner, Pc                                               Attn: Steven Robert Pitzner                           10701 Gleneagles Ln                   Rowlett, TX 75089                                                          srpitzner@yahoo.com                     Email and First Class Mail
C/O Stichter, Riedel, Blain & Postler, Pa                              Attn: Daniel R Fogarty                                110 E Madison St, 300                 Tampa, FL 33602                                                            dfogarty.ecf@srbp.com                   Email and First Class Mail
C2G Engineering, Inc                                                   Attn: Christopher Robertson                           34 Industrial Ln                      Huntington, WV 25702                                                       Trobertson@C2GENG.com                   Email and First Class Mail
C2G Engineering, Inc                                                   34 Industrial Ln                                      Huntington, WV 25702‐9615                                                                                                                                First Class Mail
Ca Technologies, Inc                                                   P.O. Box 3591                                         P.O. Box 8500                         Philadelphia, PA 19178‐3591                                                                                        First Class Mail
Cabot United Methodist Church                                          c/o Pat Yingling                                      2003 S Pine St                        Cabot, AR 72007                                                            lraines@fridayfirm.com                  Email and First Class Mail
Caddo Area Cncl 584                                                    24 Lynwood Dr                                         Texarkana, TX 75503‐2609                                                                                                                                 First Class Mail
Caddo Area Council, Boy Scouts Of America                              Caddo Area Council                                    24 Lynwood Dr                         Texarkana, TX 75503                                                        anthony.escobar@scouting.org            Email and First Class Mail
Caddo Mills United Methodist Church                                    Caddo Mills Umc                                       P.O. Box 417                          Caddo Mills, TX 75135                                                                                              First Class Mail
Cadiz United Methodist Church, Inc                                     Attn: James Redd, Asst Pastor                         482 Lakota Dr                         Cadiz, KY 42211                                                            pastorjames@outlook.com                 Email and First Class Mail
Cahaba Heights United Methodist Church                                 Attn: Russell Glasgow                                 3139 Cahaba Heights Rd                Birmingham, AL 35943                                                       russellglasgow@charter.net              Email and First Class Mail
Cairo United Methodist Church                                          Attn: John Choi                                       13510 US Hwy 41A                      Henderson, KY 42420                                                        cairoumchurch@gmail.com                 Email and First Class Mail
Cairo United Methodist Church                                          Attn: Pastor Ann Morgan                               488 Main St                           Cairo, NY 12413                                                                                                    First Class Mail
Cal Poly Pomona University                                             For Benefit Of: Eric James Oliver                     3801 W Temple Ave                     Pomona, CA 91768‐2557                                                                                              First Class Mail
Calais United Methodist Church                                         Attn: Treasurer Calais Umc                            849 Main St                           Calais, ME 04619                                                           calaisumc@yahoo.com                     Email and First Class Mail
Calcasieu Area Cncl 209                                                304 Dr Michael Debakey Dr                             Lake Charles, LA 70601‐5822                                                                                                                              First Class Mail
Caldwell Umc                                                           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Caledonia United Methodist Church                                      Attn: Erin Benjamin, Treasurer Caledonia Umc          250 Vine St Se                        Caledonia, MI 49316                                                        office@caledoniaumc.org                 Email and First Class Mail
Calera United Methodist Church                                         c/o Calera Umc                                        Lorrie Compton                        P.O. Box 288                     Calera, OK 74730                          caleraokumc@yahoo.com                   Email and First Class Mail
Calhan United Methodist Church                                         Attn: Bob Selle                                       8870 N Calhan Hwy                     Calhan, CO 80808                                                           calhanumc@hotmail.com                   Email and First Class Mail
Calhan United Methodist Church                                         Robert Lynn Selle                                     581 Denver St                         Calhan, CO 80808                                                           calhanumc@hotmail.com                   Email and First Class Mail
Calhoun First Umc                                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Calhoun First Umc 205 E Line St Calhoun, Ga 30701                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Calhoun First Umc 205 E Line St Calhoun, Ga 3701                       c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Calhoun Umc                                                            Ken S Berggren                                        405 Main St                           Calhoun, KY 42327                                                          brokenberggren@gmail.com                Email and First Class Mail
Calhoun United Methodist Church                                        P.O. Box 185                                          820 Hwy 163                           Calhoun, TN 37309                                                          calhountennesseeumc@gmail.com           Email and First Class Mail
Calhoun United Methodist Church                                        Attn: Treasurer, Calhoun United Methodist Church      P.O. Box 36                           Calhoun, KY 42327                                                          henrietta.miller@hotmail.com            Email and First Class Mail
California Heights United Methodist Church                             Attn: Douglas Alan Dickson                            3759 Orange Ave                       Long Beach, CA 90807                                                       PastorDoug@CalHeightsUMC.org            Email and First Class Mail
California Inland Empire Cncl 45                                       1230 Indiana Ct                                       Redlands, CA 92374‐2896                                                                                                                                  First Class Mail
California Inland Empire Council, Boy Scouts Of America                1230 Indiana Ct                                       Redlands, CA 92374‐2896                                                                                                                                  First Class Mail
California Polytechnic State University                                For Benefit Of: Eric Allen Mailes                     1 Grand Ave, Administrator 131‐E      San Luis Obispo, CA 93407                                                                                          First Class Mail
California Polytechnic State University                                For Benefit Of: Matthew Jones                         1 Grand Ave, Administrator 131‐E      San Luis Obispo, CA 93407                                                                                          First Class Mail
California State Controller                                            Attn: David Brownfield, Staff Counsel                 300 Capitol Mall, Ste 1850            Sacramento, CA 95814                                                       dbrownfield@sco.ca.gov                  Email and First Class Mail
California State University ‐ La                                       For Benefit Of: Jorge Salazar                         5151 State University Dr 131          Los Angeles, CA 90032‐4226                                                                                         First Class Mail
California United Methodist Church (102702)                            c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
California United Methodist Church (102702)                            c/o Bentz Law Firm                                    Attn: Sean Bollman                    680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Callicoon United Methodist Church                                      Attn: Sandra Flynn                                    266A Callicoon Rd                     Damascus, PA 18415                                                         sandraflynn1947@yahoo.com               Email and First Class Mail
Callicoon United Methodist Church                                      P.O. Box 235                                          Callicoon, NY 12723                                                                                              sandraflynn1947@yahoo.com               Email and First Class Mail
Callicoon United Methodist Church                                      Sandra Flynn                                          266A Callicoon Rd                     Damascus, PA 18415                                                         sandraflynn1947@yahoo.com               Email and First Class Mail
Calloway UMC 5000 Lee Hwy, Arlington, VA 22207                         c/o Bradley Arant Boult Cummings, LLP                 Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Cally Rae Lynn Kjellberg‐Nelson                                        c/o Quinlivan & Hughes, Pa                            1740 West St Germain St               P.O. Box 1008                    St. Cloud, MN 56302                       ckjellberg‐nelson@quinlivan.com         Email and First Class Mail
Calvary & South Marion Umc Parish                                      Erik Wibholm                                          901 Moore St                          Stratford, IA 50249                                                        calvarysouthmariontreasurer@gmail.com   Email and First Class Mail
Calvary Bellwood (Extended) (188380)                                   c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary Brownsburg Um Church                                           Attn: Steve Highsmith                                 575 W Northfield Dr                   Brownsburg, IN 46112                                                       toutcalt@calvaryunited.org              Email and First Class Mail
Calvary Chapel Of Costa Mesa                                           Attn: Julie Ana Irving                                3800 S Fairview St                    Santa Ana, CA 92704                                                        Jirving@ccccm.com                       Email and First Class Mail
Calvary Chapel Of Oxnard                                               Attn: Eric Robbins                                    2001 Eastman Ave                      Oxnard, CA 93030                                                           eric@calvaryoxnard.org                  Email and First Class Mail
Calvary Episcopal Church                                               Attn: Alexander Urquhart                              P.O. Box 7100                         Rocky Mount, NC 27804                                                      aurquhart@bwsw.com                      Email and First Class Mail
Calvary Episcopal Church                                               123 S 9th St                                          Columbia, MO 65201                                                                                               ccarpenter@calvaryonninth.org           Email and First Class Mail
Calvary Episcopal Church                                               P.O. Box 41                                           Burnt Hills, NY 12027                                                                                            rector@calvarybh.org                    Email and First Class Mail
Calvary Episcopal Church                                               c/o Cadwell Sanford Deibert & Garry LLP               Attn: Steven W Sanford                200 E 10th St, Ste 200           Sioux Falls, SD 57104                     ssanford@cadlaw.com                     Email and First Class Mail
Calvary Episcopal Church                                               Attn: Cary Gay Tanner                                 P.O. Box 863                          Menard, TX 76859                                                           tanner.carygay@gmail.com                Email and First Class Mail
Calvary Episcopal Church                                               Cary Gay Tanner                                       P.O. Box 685                          Menard, TX 76859                                                           tanner.carygray@gmail.com               Email and First Class Mail
Calvary Episcopal Church (Underhill)                                   c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi                 159 Main St                      Nashua, NH 03060                          peter@thetamposilawgroup.com            Email and First Class Mail
Calvary Episcopal Church Richmond, Tx 77469                            Attn: Ralph Morgan                                    806 Thompson Rd                       Richmond, TX 77469                                                         khaley@ces‐richmond.org                 Email and First Class Mail
Calvary Episcopal Church, Tarboro Nc                                   Attn: Alexander B. Urquhart                           P.O. Box 7100                         Rocky Mount, NC 27804                                                      aurquhart@bwsw.com                      Email and First Class Mail
Calvary Evangelical Lutheran Church                                    Attn: Rob Lundquist                                   5909 Davis Rd                         Woodbine, MD 21797                                                         calvarytreasurer@hughes.net             Email and First Class Mail
Calvary Evangelical Lutheran Church                                    107 N Wood Dale Rd                                    Wood Dale, IL 60191                                                                                              calvarywooddaleil@gmail.com             Email and First Class Mail
Calvary Evangelical Lutheran Church                                    Attn: Bonnie Deturck Council President                1009 Elizabeth Ave                    Laureldale, PA 19605                                                       contactcalvary@verizon.net              Email and First Class Mail
Calvary Evangelical Lutheran Church                                    Attn: Gary W Brown                                    5804 Shepherd Dr                      Frederick, MD 21704                                                        gwbrow52@gmail.com                      Email and First Class Mail
Calvary Evangelical Lutheran Church Of San Diego                       3060 54th St                                          San Diego, CA 92105                                                                                              calvluthsd@msn.com                      Email and First Class Mail
Calvary Lutheran Church                                                Attn: Congregational President                        3 Eayrestown Rd                       Medford, NJ 08055                                                          calvary.lcms.medford@gmail.com          Email and First Class Mail
Calvary Lutheran Church                                                4211 NW Topeka Blvd                                   Topeka, KS 66617                                                                                                 calvarylcms@calvarytopeka.org           Email and First Class Mail
Calvary Lutheran Church                                                Attn: William Arnold                                  4211 NW Topeka Blvd                   Topeka, KS 66617                                                           calvarylcms@calvarytopeka.org           Email and First Class Mail
Calvary Lutheran Church                                                414 S Wood St                                         Mora, MN 55051                                                                                                   office@calvarymora.org                  Email and First Class Mail
Calvary Lutheran Church                                                119 N King St                                         Morganton, NC 28655                                                                                              pastorpcarlson@gmail.com                Email and First Class Mail
Calvary Lutheran Church                                                Attn: Steve Ellis                                     17200 Via Magdelena                   San Lorenzo, CA 94580                                                      steve@zone7water.com                    Email and First Class Mail
Calvary Lutheran Church Of East Meadow                                 Attn: Treasurer Calvary Lutheran & Christine Schulz   36 Taylor Ave                         East Meadow, NY 11554                                                      treasurer@calvarylc.org                 Email and First Class Mail
Calvary Lutheran Church Willmar Mn                                     Attn: Timothy Don Malek                               302 Olena Ave Se                      Willmar, MN 56201                                                          calvarylutheran@calvarywillmar.org      Email and First Class Mail
Calvary Lutheran Church, Inc. Of Bluffton, Indiana                     Attn: Josh S Tatum                                    Plews Shadley Racher & Braun LLP      1346 N Delaware St               Indianapolis, IN 46202                    jtatum@psrb.com                         Email and First Class Mail
Calvary Memorial Umc                                                   Jason Bradley Leighton                                109 W Greene St                       Snow Hill, NC 28580                                                        Jason.Leighton@nccumc.org               Email and First Class Mail
Calvary Memorial United Methodist Church                               Attn: Treasurer                                       107 W Greene St                       Snow Hill, NC 28580                                                        Jason.Leighton@nccumc.org               Email and First Class Mail
Calvary Presbyterian Church                                            Attn: Britta E Warren                                 805 SW Broadway, Ste 1900             Portland, OR 97205                                                         britta.warren@bhlaw.com                 Email and First Class Mail
Calvary Presbyterian Church                                            Attn: Debra Neal                                      4495 Magnolia Ave                     Riverside, CA 92501                                                        DebbieN@CalvaryPresCh.com               Email and First Class Mail
Calvary St George'S Episcopal Church                                   755 Clinton Ave                                       Bridgeport, CT 06604                                                                                             howsthings@gmail.com                    Email and First Class Mail
Calvary Umc                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Calvary UMC                                                            c/o Bradley Arant Boult Cummings, LLP                 Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Calvary UMC                                                            c/o Bradley Arant Boult Cummings, LLP                 Attn: Edwin G Rice                    100 N Tampa St. Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Calvary Umc                                                            Attn: Mary Jacobson                                   535 Walnut Ln                         Green Spring, WV 26722                                                     watermark1@frontiernet.net              Email and First Class Mail
Calvary Umc                                                            112 Blanding Blvd                                     Orange, FL 32073                                                                                                                                         First Class Mail
Calvary Umc Of West Decatur (189260)                                   c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church                                        Attn: Benjamin Kyle Barrett                           200 Turner Rd                         Middletown, RI 02842                                                       calvary02842@gmail.com                  Email and First Class Mail
Calvary United Methodist Church                                        Attn: Finance Chair                                   200 Turner Rd                         Middletown, RI 02842                                                       calvary02842@gmail.com                  Email and First Class Mail
Calvary United Methodist Church                                        901 Moore St                                          Stratford, IA 50249                                                                                              calvarysouthmariontreasurer@gmail.com   Email and First Class Mail
Calvary United Methodist Church                                        220 W Burke St                                        Martinsburg, WV 25401                                                                                            calvaryum@comcast.net                   Email and First Class Mail
Calvary United Methodist Church                                        Attn: Ronna Dee Jackson                               3105 Lamar Ave                        Paris, TX 75460                                                            calvaryumcfinance@gmail.com             Email and First Class Mail
Calvary United Methodist Church                                        Attn: David Taylor                                    11 Chippendale Ct                     Latham, NY 12110                                                           calvaryumclatham@gmail.com              Email and First Class Mail
Calvary United Methodist Church                                        Attn: Carl Steidel                                    59 Sabattus St                        Lewiston, ME 04240                                                         cps593@gmail.com                        Email and First Class Mail
Calvary United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Calvary United Methodist Church                                        Attn: Greg Reed                                       205 Court St                          Ripley, WV 25271                                                           greed8907@gmail.com                     Email and First Class Mail
Calvary United Methodist Church                                        Marcy L Bosch                                         1702 28th St                          Spirit Lake                                                                mscb@mchsi.com                          Email and First Class Mail
Calvary United Methodist Church                                        Attn: Mr. George P. Muller, Trustees                  301 Rowe Blvd                         Annapolis, MD 21401                                                        office@calumc.org                       Email and First Class Mail
Calvary United Methodist Church                                        Attn:President Board of Trustees                      131 W 2nd St                          Frederick, MD 21701                                                        office@calvaryumc.org                   Email and First Class Mail
Calvary United Methodist Church                                        Attn: Ray Slaubaugh                                   1700 N Towanda Ave                    Normal, IL 61761                                                           ray.slaubaugh@connectwithcalvary.org    Email and First Class Mail
Calvary United Methodist Church                                        Attn: Tom Brandon                                     4520 Paramount Pt                     Colorado Springs, CO 80918                                                 tngbrandon@aol.com                      Email and First Class Mail
Calvary United Methodist Church                                        Attn: Beth Hutton                                     3939 Gamber Rd                        Finksburg, MD 21048                                                        TREASURER@calvaryumcgamber.org          Email and First Class Mail
Calvary United Methodist Church                                        Attn: Jimmie Buie                                     1885 University Ave                   Bronx, NY 10453                                                            umcalvarych@aol.com                     Email and First Class Mail
Calvary United Methodist Church ‐ Atlanta                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Calvary United Methodist Church ‐ Atlanta                              1471 Palph Daniel Abernathy Blvd Sw                   Atlanta, GA 30310                                                                                                                                        First Class Mail
Calvary United Methodist Church (02220)                                c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (05190)                                c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (100543)                               c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (100667)                               c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (149504)                               c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (178142)                               c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (179044)                               c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (188994)                               c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (189635)                               c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (32103751)                             c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (32103751)                             c/o Bentz Law Firm                                    Attn: Sean Bollman                    680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (4160)                                 c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (97967)                                c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (98882)                                c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary United Methodist Church (Az)                                   c/o Clarke Law Firm, Plc                              Attn: Marilee Miller Clarke           8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                      marilee@clarkelawaz.com                 Email and First Class Mail
Calvary United Methodist Church Arnolds Park Ia                        Attn: Calvary United Methodist Church                 679 W Okoboji Grove Rd                Arnolds Park, IA 51331                                                     calvarylovesall@gmail.com               Email and First Class Mail
Calvary United Methodist Church Mt Airy Md                             Attn: Mark K Plante                                   403 S Main St                         Mt Airy, MD 21771                                                          Trustees@Calvary‐MtAiry.org             Email and First Class Mail
Calvary United Methodist Church Of Holly                               Holly Calvary United Methodist Church: Treasurer      15010 N Holly Rd                      Holly, MI 48442                                                            hollycalvarychurch@gmail.com            Email and First Class Mail
Calvary United Methodist Church Of Villa Park                          Attn: James Fu                                        136 E Highland Ave                    Villa Park, IL 60181                                                       pastor@calvaryvillapark.org             Email and First Class Mail
Calvary United Methodist Church Ridgeley                               Attn: Terry Frost                                     P.O. Box 354                          Ridgeley, WV 26753                                                         terryf@gatcreek.com                     Email and First Class Mail
Calvary United Methodist Church Waldorf Md                             Attn: Rev Loretta Johnson                             3235 Leonardtown Rd                   Waldorf, MD 20601                                                          lorettaewe1@verizon.net                 Email and First Class Mail
Calvary W. Nanticoke Umc (40413)                                       c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                      lspagnolo@bentzlaw.com                  Email and First Class Mail
Calvary, Dumont                                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200         Tampa, FL 33602                           erice@bradley.com                       Email and First Class Mail
Calvert City United Methodist Church                                   Attn: Ryan Heatherly, Pastor                          571 Oak Park Blvd                     P.O. Box 128                     Calvert City, KY 42029                    calvertcityumc@gmail.com                Email and First Class Mail
Calvin Presbyterian Church Of Tigard, Oregon                           Attn: Calvin Presbyterian Church ‐ Treasurer          10445 SW Canterbury Ln                Tigard, OR 97224                                                           dan.breen@comcast.net                   Email and First Class Mail
Camanche Kiwanis Camanche Ia                                           Attn: Roxanne Aude                                    P.O. Box 303                          Camanche, IA 52730                                                         raude@mediacombb.net                    Email and First Class Mail
Camarillo United Methodist Church                                      Attn: Treasurer                                       291 Anacapa Dr                        Camarillo, CA 93010                                                        sec@cam‐umc.org                         Email and First Class Mail
Cambrian Park United Methodist Church                                  Attn: Rev Amy Beth Durward                            1919 Gunston Way                      San Jose, CA 95124                                                         RevAmyBeth@CambrianParkUMC.org          Email and First Class Mail
Camden United Methodist Church                                         Attn: Michael Waterman                                P.O. Box 104, 132 Main St             Camden, NY 13316                                                           camdenumc@centralny.twcbc.com           Email and First Class Mail
Camelbak Products, Inc                                                 P.O. Box 734148                                       Chicago, IL 60673‐4148                                                                                                                                   First Class Mail
Cameron United Methodist Church                                        Attn: Dan Brown                                       201 N Pine St                         Cameron, MO 64429                                                          office@cameronumc.com                   Email and First Class Mail
                                                                                     Case 20-10343-LSS                                                     Doc 2541                                  Filed 04/07/21                                      Page 12 of 87

Camilla United Methodist Church                                                              Attn: Gennie Woods                                            P.O. Box 192                          39 S Harney St                Camilla, GA 31730               gwoodscumc@gmail.com                 Email and First Class Mail
Cammarano & Cammarano, P.C.                                                                  Michael J. Cammarano Jr. Esq.                                 219 E. Lancaster Ave.                 Schillington PA 19607                                         mike@cammaranolaw.com                Email and First Class Mail
Camp Chapel Umc                                                                              Attn: Carol Pazdersky                                         5000 E Joppa Rd                       Perry Hall, MD 21128                                          carol.pazdersky@gmail.com            Email and First Class Mail
Camp Chapel Umc                                                                              Carol Leydig Pazdersky                                        5000 E Joppa Rd                       Perry Hall                                                    carol.pazdersky@gmail.com            Email and First Class Mail
Camp Ground United Methodist Church Treasurer, Camp Ground Umc                               4625 Campground Rd                                            Fayetteville, NC 28314                                                                              sangpark@nccumc.org                  Email and First Class Mail
Camp Hill Umc (5130)                                                                         c/o Bentz Law Firm                                            Attn: Leonard Spagnolo                680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com               Email and First Class Mail
Camp Hill‐Wesley United Methodist Church                                                     Attn: Cindi Dunn                                              P.O. Box 1                            Harpers Ferry, WV 25425                                       cindi1375@aol.com                    Email and First Class Mail
Camp Street Umc                                                                              Attn: Treasurer, Tom Vanderhoff                               110 Sanford Dr                        Jamestown, NY 14701                                           campstreetumchurch@windstream.net    Email and First Class Mail
Camp Tanako, Inc                                                                             c/o Friday Eldredge & Clark LLP                               Attn: Lindsey Emerson Raines          400 W Capitol Ave, Ste 2000   Little Rock, AR 72201           lraines@fridayfirm.com               Email and First Class Mail
Camp Tanako, Inc                                                                             c/o Kayla Hardage                                             4301 Hwy 290                          Hot Springs, AR 71913                                         lraines@fridayfirm.com               Email and First Class Mail
Camp White (Owned By Millwood Community Presbyterian Church                                  c/o Millwood Community Presbyterian                           3223 N Marguerite Rd                  Spokane, WA 99212                                             admin@millwoodpc.com                 Email and First Class Mail
Camp White (Owned By Millwood Community Presbyterian Church                                  Attn: Christy L Heston                                        1931 E Rodkey Dr                      Post Falls, ID 83854                                                                               First Class Mail
Camp Wingmann, Inc                                                                           Attn: Joshua Joseph                                           3404 Wingmann Rd                      Avon Park, FL 33825                                           jjoseph@campwingmann.org             Email and First Class Mail
Camp Wingmann, Inc                                                                           Joshua Joseph                                                 3404 Wingmann Rd                      Avon Park, FL 33825                                                                                First Class Mail
Camp Wright (Stevensville)                                                                   Attn: Andrea Ross Esq                                         The Law Office of Andrea Ross         129 N West St, Ste 1          Easton, MD 21601                Andie@AndieRossLaw.com               Email and First Class Mail
Campbell United Methodist Church                                                             8516 Main St                                                  Campbell, NY 14821                                                                                  goody41@live.com                     Email and First Class Mail
Campbell United Methodist Church                                                             Attn: Church Administrator                                    1747 E Republic Rd                    Springfield, MO 65804                                         mbrown@campbellumc.org               Email and First Class Mail
Campbell United Methodist Church                                                             Attn: Barbara Wade                                            1675 Winchester Blvd                  Campbell, CA 95008                                            office@campbellunited.org            Email and First Class Mail
Campbellsburg Baptist Church, Inc.                                                           Attn: Matthew Doane                                           P.O. Box 372                          La Grange, KY 40031                                           matt@cornerstonelawky.com            Email and First Class Mail
Campbellsville First United Methodist Church                                                 Attn: Janet Kaye Brdley                                       317 E Main St                         Campbellsville, KY 42718                                      firstchurch317@windstream.net        Email and First Class Mail
Camphor Memorial United Methodist Church                                                     8742 Scenic Hwy                                               Baton Rouge, LA 70807                                                                               gm@gailmckay.com                     Email and First Class Mail
Campobello United Methodist Church                                                           Attn: Billy Inman                                             401 Depot St                          Campobello, SC 29322                                          b_inman3@yahoo.com                   Email and First Class Mail
Campobello United Methodist Church                                                           Attn: Billy Inman                                             P.O. Box 38                           Landrum, SC 29356                                             b_inman3@yahoo.com                   Email and First Class Mail
Campolo Middleton McCormick, LLP                                                             Jess Basso                                                    4575 Veterans Memorial Hwy            Ronkonkoma NY 11779                                           jbassa@cmmllp.com                    Email and First Class Mail
Campton United Methodist Church                                                              Attn: Rev. Joseph Vansickle                                   P.O. Box 159                          Campton, KY 41301                                             camptonumcky@gmail.com               Email and First Class Mail
Camptown Community Church (79503)                                                            c/o Bentz Law Firm                                            Attn: Leonard Spagnolo                680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com               Email and First Class Mail
Campus Christian Community                                                                   Attn: Treasurer, United Campus Ministry At Texas State        510 N Guadalupe St                    San Marcos, TX 78666                                          ucmtxstate@ucmtxstate.org            Email and First Class Mail
Canaan Umc                                                                                   c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Canaan United Methodist Church                                                               Attn: Pastor Lee D Gangaware                                  P.O. Box 636                          Canaan, CT 06018                                              canaanctumc@gmail.com                Email and First Class Mail
Canaan, Nh United Methodist Church                                                           Attn: Kendric Munsey                                          252 Codfish Hill Rd                   Canaan, NH 03741                                              kmuns66@gmail.com                    Email and First Class Mail
Canadian                                                                                     Attn: Treasurer                                               P.O. Box 157                          Canadian, OK 74425                                            garyomer@itlnet.net                  Email and First Class Mail
Canal Point United Methodist Church                                                          c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Canal Point United Methodist Church                                                          37050 2nd St                                                  Canal Point, FL 33438                                                                                                                    First Class Mail
Canby United Methodist Church ‐ Canby                                                        c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Caneadea United Methodist Church                                                             Attn: Craig Buelow                                            2 Chapel St                           Belfast, NY 14711                                             office@nacumc.com                    Email and First Class Mail
Canfield United Methodist Church                                                             Attn: Reverend Ivy Smith                                      27 South Broad St                     Canfield, OH 44406                                            pastor@canfieldumc.org               Email and First Class Mail
Cannons Camp Ground Ruritan Club                                                             Attn: Danny Thomas Phillips                                   P.O. Box 813                          Cowpens, SC 29330                                             danny@jfblakely.com                  Email and First Class Mail
Cannon'S Camp Ground United Methodist Church, Inc                                            Attn: Tommy Peake                                             121 Gray St                           Spartanburg, SC 29037                                         tdpeake@gmail.com                    Email and First Class Mail
Cannon'S Camp Ground United Methodist Church, Inc                                            Attn: Joe Blackwelder                                         2450 Cannons Campground Rd            Spartanburg, SC 29307                                                                              First Class Mail
Cannonsburg Trinity United Methodist                                                         11620 Midland Trail Rd                                        Ashland, KY 41102                                                                                   brucelee321@gmail.com                Email and First Class Mail
Canteen Refreshment Services                                                                 P.O. Box 417632                                               Boston, MA 02241‐7632                                                                                                                    First Class Mail
Canterbury Retreat & Conference Center                                                       1601 Alafaya Trl                                              Oviedo, FL 32765                                                                                    chalmers@canterburyretreay.org       Email and First Class Mail
Canterbury United Methodist Church                                                           Attn: Carolyn Phillips                                        350 Overbrook Rd                      Birmingham, AL 35213                                          carolyn.phillips@canterburyumc.org   Email and First Class Mail
Canton United Methodist Church                                                               Attn: David Reed Crowell                                      41 Court St                           Canton, NY 13617                                              cantonUMCNY@gmail.com                Email and First Class Mail
Cantrall United Methodist Church                                                             Attn: Wade Edward Meteer                                      P.O. Box 123                          Cantrall, IL 62625‐0123                                       acunitedmc@sbcglobal.net             Email and First Class Mail
Canyon Creek Presbyterian Church, Incorporated                                               3901 N Star Rd                                                Richardson, TX 75082                                                                                info@canyoncreekpres.org             Email and First Class Mail
Canyon Lake United Methodist Church                                                          Attn: Treasurer, Canyon Lake Umc                              206 Flintstone Dr                     Canyon Lake, TX 78133                                         office@canyonlakeumc.org             Email and First Class Mail
Canyon Lake United Methodist Church                                                          Attn: Pastor Deann Eidem                                      3500 Canyon Lake Dr                   Rapid City, SD 57702                                          office@clumc.com                     Email and First Class Mail
Canyonville Methodist Church                                                                 c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Capac United Methodist Church                                                                Attn: Karen Kegler                                            14952 Imlay City Rd                   Capac, MI 48014                                               capacumparish@yahoo.com              Email and First Class Mail
Cape Cod & The Islands Cncl 224                                                              247 Willow St                                                 Yarmouth Port, MA 02675‐1744                                                                                                             First Class Mail
Cape Cod And Islands Council, Inc                                                            Attn: Robert C Chamberlain Esq                                99 Willow St                          P.O. Box 40                   Yarmouthport, MA 02675          rchamberlain@rubinrudman.com         Email and First Class Mail
Cape Elizabeth United Methodist Church                                                       280 Oceanhouse Rd                                             Cape Elizabeth, ME 04107                                                                            capeelizabethumc@gmail.com           Email and First Class Mail
Cape Fear Cncl 425                                                                           110 Longstreet Dr                                             Wilmington, NC 28412‐1708                                                                                                                First Class Mail
Cape Fear Cncl 425                                                                           P.O. Box 7156                                                 Wilmington, NC 28406‐7156                                                                                                                First Class Mail
Cape Fear Council                                                                            Attn: Jonathan Widmark                                        110 Longstreet Dr                     Wilmington, NC 28412                                          jonathan.widmark@scouting.org        Email and First Class Mail
Cape Fear Council, Boy Scouts Of America                                                     P.O. Box 7156                                                 Wilmington, NC 28406‐7156                                                                                                                First Class Mail
Cape May                                                                                     c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Capers Chapel United Methodist Church Of Aiken County                                        Attn: Donna Eidson                                            659 Ghee Ct                           Aiken, SC 29801                                               dgseidson@gmail.com                  Email and First Class Mail
Capers Chapel United Methodist Church Of Aiken County                                        Attn: Donna Eidson                                            2341 Storm Branch Rd                  Beech Island, SC 29842                                                                             First Class Mail
Capital Printing Co                                                                          4001 Caven Rd                                                 Austin, TX 78744‐1121                                                                                                                    First Class Mail
Capitol Area Cncl 564                                                                        12500 N Ih 35                                                 Austin, TX 78753‐1312                                                                                                                    First Class Mail
Capitol Area Council                                                                         12500 North I H 35                                            Austin, TX 78753                                                                                    rsouth@w‐g.com                       Email and First Class Mail
Capitol Business Equipment                                                                   dba Capitol Business Interiors                                711 Indiana Ave                       Charleston, WV 25302‐5300                                                                          First Class Mail
Capitol Business Interiors                                                                   Attn: Jessica Houston                                         711 Indiana Ave                       Charleston, WV 25302                                          jhouston@champion‐industries.com     Email and First Class Mail
Capitol Heights Presbyterian Church                                                          c/o Messner Reeves LLP                                        Attn: Deanne R. Stodden               1430 Wynkoop St, Ste 300      Denver, CO 80202                bankruptcy@messner.com               Email and First Class Mail
Capitol Heights Presbyterian Church                                                          1100 Fillmore St                                              Denver, CO 80206                                                                                    cnorton@nortonsmithlaw.com           Email and First Class Mail
Capleville United Methodist Church                                                           Attn: Autura Eason‐Williams                                   4725 Riverdale Rd                     Memphis, TN 38141                                             Caplevilleunited@bellsouth.net       Email and First Class Mail
Capon Bridge United Methodist Church                                                         Attn: Glenn Eanes                                             332 Meadow View Rd                    Capon Bridge, WV 26711                                        glenneanes@yahoo.com                 Email and First Class Mail
Capron United Methodist Church                                                               Attn: Jeffrey Brace                                           250 W North St, P.O. Box 258          Capron, IL 61012                                              jbrace8459@gmail.com                 Email and First Class Mail
Cardinal Shehan School, Inc                                                                  Attn: Matthew W Oakey                                         218 N Charles St, Ste 400             Baltimore, MD 21201                                           moakey@gejlaw.com                    Email and First Class Mail
Carella, Byrne, Cecchi, Olstein, Brody & Agnello, P.C.                                       Attn: Charles M. Carella                                      5 Becker Farm Rd                      Roseland, NJ 07068                                            cmcarella@carellabyrne.com           Email and First Class Mail
Carella, Byrne, Cecchi, Olstein, Brody & Agnello, Pc.                                        Attn: Charles M. Carella                                                                                                                                          gtroublefield@carellabyrne.com       Email and First Class Mail
Cares, Inc                                                                                   P.O. Box 6228                                                 Huntsville, AL 35813                                                                                Mrsvhmoore@wowway.com                Email and First Class Mail
Carey International, Inc                                                                     c/o Fair Harbor Capital LLC                                   Attn: Victor Knox                     P.O. Box 237037               New York, NY 10023              vknox@fairharborcapital.com          Email and First Class Mail
Carey International, Inc                                                                     7445 New Technology Way                                       Frederick, MD 21703‐9401                                                                                                                 First Class Mail
Cargill United Methodist Church                                                              Attn: Stephen Paul Scott                                      2000 Wesley Ave                       Janesville, WI 53545                                          steve@cargillumc.org                 Email and First Class Mail
Carla Roland                                                                                 c/o The Episcopal Church of Saint Matthew and Saint Timothy   26 West 84th St                       New York, NY 10024                                            operations@smstchurch.org            Email and First Class Mail
Carlene S Smith                                                                              5395 Westview Ln                                              Lisle, IL 60532                                                                                     carlenedavid@sbcglobal.net           Email and First Class Mail
Carlinville Elks 1412                                                                        Attn: Roy Victor Robinson                                     14939 Robinson Ln                     Carlinville, IL 62626                                         robinrp1@frontier.com                Email and First Class Mail
Carlinville United Methodist                                                                 Rex Earl Hendrix                                              444 N Center St                       Carlinville, IL 62626                                         rexhendrix@mac.com                   Email and First Class Mail
Carlinville United Methodist Church                                                          Attn: Rex Hendrix, Pastor                                     201 S Broad St                        Carlinville, IL 62626                                         carlinvilleumc@outlook.com           Email and First Class Mail
Carlisle First United Methodist                                                              Attn: Tressa Tompkins                                         P.O. Box 417                          Carlisle, AR 72024                                            secretary@carlisleumc.org            Email and First Class Mail
Carlisle United Methodist Church                                                             405 School St                                                 Carlisle, IA 50047                                                                                  andrewpbardole@gmail.com             Email and First Class Mail
Carlisle United Methodist Church                                                             Andrew Bardole                                                1140 Bellflower Dr                    Carlisle, IA 50047                                            andrewpbardole@gmail.com             Email and First Class Mail
Carlisle United Methodist Church (05160)                                                     c/o Bentz Law Firm                                            Attn: Leonard Spagnolo                680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com               Email and First Class Mail
Carlson Law Firm                                                                             Craig Carlson                                                 100 East Central Texas Expressway     Killeen TX 76541                                              jcraven@carlsonattorneys.com         Email and First Class Mail
Carlson Memorial Umc                                                                         c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Carmel United Methodist Church, Inc.                                                         Attn: Rev Adriane Curtis                                      621 S Range Line Rd                   Carmel, IN 46032                                              acurtis@carmelumc.org                Email and First Class Mail
Carmi Emmanuel United Methodist Church                                                       Attn: Adam Sexton                                             203 Edgewood Ln                       Carmi, IL 62821                                               carmiemmanuel@gmail.com              Email and First Class Mail
Carmichael Presbyterian Church                                                               Attn: Paul Shultz                                             5645 Marconi Ave                      Carmichael, CA 95608                                          paul@carmichaelpres.org              Email and First Class Mail
Carnegie Mellon University                                                                   For Benefit Of: Asadali Sheikh                                5000 Forbes Ave                       Pittsburgh, PA 15213‐3815                                                                          First Class Mail
Carnegie Mellon University                                                                   For Benefit Of: Christian P Deem                              5000 Forbes Ave                       Pittsburgh, PA 15213‐3815                                                                          First Class Mail
Carnegie Mellon University                                                                   For Benefit Of: Joseph C Ramos                                5000 Forbes Ave                       Pittsburgh, PA 15213‐3815                                                                          First Class Mail
Carnegie United Methodist Church                                                             Attn: Margaret Settle & Sandy R Settle                        103 E 3rd St                          Carnegie, OK 73015                                            margaretsettle@yahoo.com             Email and First Class Mail
Caro United Methodist Church                                                                 670 W Gilford Rd                                              Caro, MI 48723                                                                                      tstriff@gmail.com                    Email and First Class Mail
Carol A Pick                                                                                 c/o Vails Gate United Methodist Church                        17 Hill Run Rd                        Newburgh, NY 12550                                            ccap137@gmail.com                    Email and First Class Mail
Carol Mclane                                                                                 327 S East St                                                 Portland                                                                                            carolmclane0350@gmail.com            Email and First Class Mail
Carolina Business Supplies                                                                   5100 Rozzelles Ferry Rd                                       Charlotte, NC 28216‐3356                                                                                                                 First Class Mail
Carolina Business Supplies, Inc                                                              Attn: Alice Dixon                                             5100 Rozzelles Ferry Rd               Charlotte, NC 28216                                           alice@mycbsoffice.com                Email and First Class Mail
Carolina Business Supplies, Inc                                                              P.O. Box 681027                                               Charlotte, NC 28216                                                                                                                      First Class Mail
Caroline Church Of Brookhaven                                                                Attn: Richard Dennis Visconti                                 1 Dyke Rd                             Setauket, NY 11733                                            office@carolinechurch.net            Email and First Class Mail
Carolyn'S Highgate Methodist Community Center                                                Attn: Bonnie Hovermann                                        275 Manley Rd                         Milton, VT 05468                                              Hovermann4@comcast.net               Email and First Class Mail
Carpenter, Hazlewood, Delgado & Bolen, Llp                                                   Attn: Scott B Carpenter                                       1400 E Southern Ave 400               Tempe, AZ 85282                                               scott@carpenterhazlewood.com         Email and First Class Mail
Carpenter, Hazlewood, Delgado & Bolen, Llp                                                   Scott Brian Carpenter                                         1400 E Southern Ave, 400              Tempe, AZ 85282                                               scott@carpenterhazlewood.com         Email and First Class Mail
Carpenter, Hazlewood, Delgado & Bolen, Llp                                                   Scott Brian Carpenter                                         1400 E Southern Ave, #400             Tempe, AZ 85282                                               Scott@carpenterhazlewood.com         Email and First Class Mail
Carpenter, Hazlewood, Delgado & Bolen, Llp                                                   Scott Brian Carpenter                                         1400 E Southern, 400                  Tempe, AZ 85282                                               scott@carpenterhazlewood.com         Email and First Class Mail
Carpenters United Methodist Church                                                           Carpenters Campground United Methodist Church                 3530 Best Rd                          Maryville, TN 37803                                           jmg337@att.net                       Email and First Class Mail
Carpinteria Community Church                                                                 1111 Vallecito Rd                                             Carpinteria, CA 93013                                                                               carpchurch@gmail.com                 Email and First Class Mail
Carr Textile Corp                                                                            Attn: Sandy Rolens                                            243 Wolfner Dr                        Fenton, MO 63026                                              sandy@carrtextile.com                Email and First Class Mail
Carr Textile Corporation                                                                     243 Wolfner Dr                                                Fenton, MO 63026‐2801                                                                                                                    First Class Mail
Carrboro United Methodists Church                                                            Attn: Devan Clark                                             200 Hillsborough Rd                   Carrboro, NC 27510                                            carrborounitedme@bellsouth.net       Email and First Class Mail
Carroll First United Methodist Church                                                        Attn: Treasurer                                               1621 N Main St                        Carroll, IA 51401                                             carrollumc@msn.com                   Email and First Class Mail
Carrollton First United Methodist Church                                                     c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 ERICE@BRADLEY.COM                    Email and First Class Mail
Carson & Alliman White                                                                       Attn: Peter J Alliman III                                     138 College St S                      Madisonville, TN 37354                                        allimanp@aol.com                     Email and First Class Mail
Carson & Alliman White                                                                       Peter Alliman III                                             138 College St S                      Madisonville, TN 37354                                        allimanp@aol.com                     Email and First Class Mail
Carson City First United Methodist Church                                                    Attn: Rev Maggie Mcnaught                                     400 W King St, Ste 100                Carson City, NV 89703                                         margaret.mcnaught@cnumc.org          Email and First Class Mail
Carter Ledyard & Milburn Llp                                                                 Attn: James Gadsden                                           2 Wall St                             New York, NY 10005                                            gadsden@clm.com                      Email and First Class Mail
Carter Memorial Umc                                                                          Attn: Gary Shaw                                               800 Highland Ave                      Needham Heights, MA 02494                                     pastor@carterumc.org                 Email and First Class Mail
Carteret Street United Methodist Church                                                      Attn: Gray Wilson                                             408 Carteret St                       Beaufort, SC 29902                                            csumc@islc.net                       Email and First Class Mail
Carter's United Methodist Church                                                             Attn: Michelle Washington                                     P.O. Box 85                           Tracy's Landing, MD 20779                                                                          First Class Mail
Carterville First United Methodist Church                                                    Attn: Sharon K Fuller                                         301 N Pine St                         Carterville, IL 62918                                         CartervilleFUMC@gmail.com            Email and First Class Mail
Carthage 1St Umc                                                                             Attn: David Fowler                                            617 S Main St                         Carthage, MO 64836                                            carthage1strev@gmail.com             Email and First Class Mail
Carthage United Methodist Church Carthage, Tennessee                                         Attn: David Bass                                              P.O. Box 500                          Carthage, TN 37030                                            dbass@bassandbass.com                Email and First Class Mail
Cary Presbyterian Church, Inc.                                                               Attn: Barbara S Carew                                         614 Griffis St                        Cary, NC 27511                                                barbara.carew@carypresbyterian.org   Email and First Class Mail
Cary United Methodist Church                                                                 Attn: Norval Brown                                            500 N 1st St                          Cary, IL 60013                                                caryumc@caryumc.org                  Email and First Class Mail
Casar                                                                                        c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Cascade Designs Nevada, LLC                                                                  29383 Network Pl                                              Chicago, IL 60673‐1293                                                                                                                   First Class Mail
Cascade Pacific                                                                              Attn: Matthew S Devore                                        2145 SW Naito Pkwy                    Portland, OR 97201                                            matthew.devore@scouting.org          Email and First Class Mail
Cascade Pacific Cncl 492                                                                     2145 SW Naito Pkwy                                            Portland, OR 97201‐5197                                                                                                                  First Class Mail
Cascade Pacific Cncl No 492                                                                  2145 SW Naito Pkwy                                            Portland, OR 97201‐5197                                                                                                                  First Class Mail
Cascade Pacific Council Bsa                                                                  c/o Davis Wright Tremaine                                     Attn: Joseph M Vanleuven              1300 SW 5th Ave, Ste 2400     Portland, OR 97201              joevanleuven@DWT.COM                 Email and First Class Mail
Cascade Pacific Council Bsa                                                                  Attn: Matthew S Devore                                        2145 SW Naito Pkwy                    Portland, OR 97201                                            Matthew.Devore@scouting.org          Email and First Class Mail
Cascade Pacific Council, Boy Scouts Of America                                               2145 SW Naito Pkwy                                            Portland, OR 97201‐5197                                                                                                                  First Class Mail
Cascade United Methodist Church                                                              Deborah Dawn Hanson                                           303 Central Ave W                     P.O. Box 25                   Cascade, MT 59421‐0025          dddh@gmx.com                         Email and First Class Mail
Cascade United Methodist Church                                                              Attn: John Kernaghan                                          2808 Old US Hwy 91                    Cascade, MT 59421                                             johnjkernaghan@gmail.com             Email and First Class Mail
Cascade United Methodist Church                                                              P.O. Box 25                                                   Cascade, MT 59421                                                                                   johnjkernaghan@gmail.com             Email and First Class Mail
Casco United Methodist Church                                                                Attn: Ron Ridley                                              880 66th St                           South Haven, MI 49090                                         cascoumcoffice@gmail.com             Email and First Class Mail
Casey United Methodist Church                                                                Attn: Dennis Mumford                                          703 N Route 49                        Casey, IL 62420                                               dnmumford@yahoo.com                  Email and First Class Mail
Cashiers Umc                                                                                 c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Cashmere United Methodist Church ‐ Cashmere                                                  c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Cason Umc ‐ Delray Beach                                                                     c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Cassidy United Methodist Church                                                              Attn: Anthony A Ponder                                        5801 Memorial Blvd                    Kingsport, TX 37664                                           cassidyumc@gmail.com                 Email and First Class Mail
Castle Creek United Methodist Church                                                         Attn: Richard James                                           209 Castle Creek Rd                   Binghamton, NY 13901                                          revwick@gmail.com                    Email and First Class Mail
Castle Creek United Methodist Church                                                         David Russell Wickins                                         1082 Castle Creek Rd                  Castle Creek, NY 13744                                        revwick@gmail.com                    Email and First Class Mail
Castleton United Methodist Church                                                            Attn: Mark Unland, Trustee                                    7160 Shadeland Station                Indianapolis, IN 46256                                        CARSONARM14@gmail.com                Email and First Class Mail
Caswell Springs Umc                                                                          Kevin M Trantham                                              18601 Hwy 63                          Moss Point, MS 39562                                          revtran@me.com                       Email and First Class Mail
Caswell Springs United Methodist Church                                                      Attn: Terry Jackson                                           2804 Goff Rd                          Moss Point, MS 39562                                          revtran@me.com                       Email and First Class Mail
Catalina Area Cncl 11                                                                        2250 E Broadway Blvd                                          Tucson, AZ 85719‐6014                                                                                                                    First Class Mail
Cataumet United Methodist Church                                                             Attn: Thomas Atwater                                          P.O. Box 812                          Cataumet, MA 02534                                            timatwater@juno.com                  Email and First Class Mail
Catawba UMC                                                                                  c/o Bradley Arant Boult Cummings, LLP                         Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Catawissa Avenue United Methodist Church(180362)                                             c/o Bentz Law Firm                                            Attn: Leonard Spagnolo                680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com               Email and First Class Mail
Catawissa First United Methodist Church (04250)                                              c/o Bentz Law Firm                                            Attn: Leonard Spagnolo                680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com               Email and First Class Mail
Cathedral Café                                                                               134 S Court St                                                Fayetteville, WV 25840‐1502                                                                                                              First Class Mail
Cathedral Café                                                                               134 S Court St                                                Fayetteville, WV 25840‐1502                                                                                                              First Class Mail
Cathedral Church Of Saint John The Divine                                                    Attn: Michael J Edwards                                       1047 Amsterdam Ave                    New York, NY 10025                                            medwards@stjohndivine.org            Email and First Class Mail
Cathedral Church Of Saint John The Divine                                                    Attn: Michael J. Edwards                                      1047 Amsterdam Ave                    New York, NY 10025                                            medwards@stjohndivine.org            Email and First Class Mail
Cathedral Church Of Saint John The Divine                                                    c/o Epstein Becker & Green, Pc                                Attn: Wendy G Marcari                 875 3rd Ave                   New York, NY 10022              medwards@stjohndivine.org            Email and First Class Mail
Cathedral Church Of Saint John The Divine                                                    c/o Epstein Becker & Green, P.C.                              Attn: Wendy G. Marcari                875 3rd Ave                   New York, NY 10022              wmarcari@ebglaw.com                  Email and First Class Mail
Cathedral Church Of St. Luke                                                                 130 N Magnolia Ave                                            Orlando, FL 32801                                                                                   rkidd@stlukescathedral.org           Email and First Class Mail
Cathedral Church Of St. Paul (Burlington)                                                    c/o the Tamposi Law Group, Pc                                 Attn: Peter N Tamposi                 159 Main St                   Nashua, NH 03060                peter@thetamposilawgroup.com         Email and First Class Mail
Cathedral Church Of St. Paul, Fond Du Lac, Wi                                                Attn: Episcopal Diocese of Fond Du Lac                        1051 N Lynndale Dr, 1B                Appleton, WI 54914                                            gordon@stillingslaw.com              Email and First Class Mail
Cathedral Of St Andrew                                                                       c/o Squire Patton Boggs (Us) LLP                              Attn: Mark A Salzberg                 2550 M St NW                  Washington, DC 20037            mark.salzberg@squirepb.com           Email and First Class Mail
Cathedral Of St Francis Assisi                                                               Attn: Andre L Kydala                                          54 Old Hwy 22                         Clinton, NJ 08809                                                                                  First Class Mail
Cathedral Of St. John Episcopal (Providence)                                                 c/o the Tamposi Law Group, Pc                                 Attn: Peter N Tamposi                 159 Main St                   Nashua, NH 03060                peter@thetamposilawgroup.com         Email and First Class Mail
Cathedral Of St. Mary Of The Immaculate Conception                                           Attn: Matt Mckillip                                           610 Lingle Ave, P.O. Box 260          Lafayette, IN 47902                                           mmckillip@dol‐in.org                 Email and First Class Mail
Catholic Charities Of Metuchen                                                               Attn: Andre L Kydala                                          54 Old Hwy 22                         Clinton, NJ 08809                                             kydalalaw@aim.com                    Email and First Class Mail
Catholic Charities Of The Diocese Of Rockville Centre                                        c/o Cullen and Dykman LLP                                     Attn: Matthew G Roseman               100 Quentin Roosevelt Blvd    Garden City, NY 11530           tslome@cullenllp.com                 Email and First Class Mail
Catholic Church Of St John The Baptist                                                       c/o Woods Oviatt Gilman LLP                                   Attn: Timothy P Lyster, Esq           1900 Bausch & Lomb Pl         Rochester, NY 14604             tlyster@woodsoviatt.com              Email and First Class Mail
Catholic Community Of Ascension And St Augustine Roman Catholic Congregation, Inc            c/o Gallagher Evelius & Jones LLP                             Attn: Matthew W Oakey                 218 N Charles St, Ste 400     Baltimore, MD 21201             moakey@gejlaw.com                    Email and First Class Mail
Catholic Community Of Ascension And St Augustine Roman Catholic Congregation, Incorporated   Attn: Matthew W Oakey                                         218 N Charles St, Ste 400             Baltimore, MD 21201                                           moakey@gejlaw.com                    Email and First Class Mail
Catholic Community Of South Baltimore Roman Catholic                                         c/o Gallagher Evelius & Jones LLP                             Attn: Matthew W Oakey                 218 N Charles St, Ste 400     Baltimore, MD 21201             moakey@gejlaw.com                    Email and First Class Mail
Catholic Community Of South Baltimore Roman Catholic Congregation, Inc                       c/o Gallagher Evelius & Jones LLP                             Attn: Matthew W Oakey                 218 N Charles St, Ste 400     Baltimore, MD 21201             moakey@gejlaw.com                    Email and First Class Mail
Catholic Diocese Of Arlington                                                                Attn: Mark Herrmann                                           200 N Glebe Rd, Ste 922               Arlington, VA 22203                                           mark.herrmann@arlingtondiocese.org   Email and First Class Mail
Catholic Diocese Of Arlington                                                                Attn: Mark Herrmann, Esq                                      200 N Glebe Rd, Ste 922               Arlington, VA 22203                                           mark.herrmann@arlingtondiocese.org   Email and First Class Mail
Catholic Diocese Of Arlington                                                                c/o Hunton Andrews Kurth LLP                                  Attn: J.R. Smith, Esq                 951 E Byrd St                 Richmond, VA 23219              mark.herrmann@arlingtondiocese.org   Email and First Class Mail
Catholic Guardian Services                                                                   Attn: Monsignor Joseph Lamorte                                1011 1st Ave                          New York, NY 10022                                            Msgr.Joseph.LaMorte@archny.org       Email and First Class Mail
Catonsville United Methodist Church                                                          Attn: Linda Pyle                                              6 Melvin Ave                          Catonsville, MD 21228                                         cumclinda@verizon.net                Email and First Class Mail
Catskill United Methodist Church                                                             Attn: George Pollock                                          40 Woodland Ave                       Catskill, NY 12414                                            catskillumc@gmail.com                Email and First Class Mail
Catskill United Methodist Church                                                             Attn: Dianne Bitterman                                        40 Woodland Ave                       Catskill, NY 12414                                            cumctract@gmail.com                  Email and First Class Mail
Caughdenoy United Methodist Church                                                           Attn: Brian S Schumaker                                       3 Co Rt 37                            Central Square, NY 13036                                      brian.schumaker@evoqua.com           Email and First Class Mail
Cavanaugh United Methodist Church                                                            Friday, Eldredge & Clark LLP                                  Lindsey Emerson Raines                400 W Capitol Ave, Ste 2000   Little Rock, AR 72201           lraines@fridayfirm.com               Email and First Class Mail
Cavanaugh United Methodist Church                                                            Attn: Zeke Allen                                              P.O. Box 180602                       Fort Smith, AR 72918                                          zeke.allen@arumc.org                 Email and First Class Mail
Cave Spring UMC                                                                              c/o Bradley Arant Boult Cummings, LLP                         Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Cave Spring United Methodist Church                                                          c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Cave Spring United Methodist Church                                                          30 Alabama St                                                 Cave Spring, GA 30124                                                                                                                    First Class Mail
Cayan, LLC                                                                                   dba Cayan Holdings                                            1 Federal St Fl 2                     Boston, MA 02110‐2003                                                                              First Class Mail
Cayuga United Methodist Church                                                               Attn: Rev Kevin A Grish                                       6201 Center St                        Cayuga, NY 13034                                              kgrish@rochester.rr.com              Email and First Class Mail
Cb C/O Jennifer Bishoff                                                                      Attn: Thomas Young                                            400 Nola Ruth Blvd                    Harker Heights, TX 76548                                      tyoung@mytexaslegal.com              Email and First Class Mail
Cbre, Inc                                                                                    Bank of America Loxbox Services                               P.O. Box 281620, Location Code 4606   Atlanta, GA 30384‐1620                                                                             First Class Mail
CDW Direct, LLC                                                                              Attn: Vida Krug                                               200 N Milwaukee Ave                   Vernon Hills, IL 60061                                        Vida.krug@cdw.com                    Email and First Class Mail
Cdw Direct, LLC                                                                              P.O. Box 75723                                                Chicago, IL 60675‐5723                                                                                                                   First Class Mail
CDW, LLC                                                                                     Attn: Vida Krug                                               200 N Milwaukee Ave                   Vernon Hills, IL 60061                                        vida.krug@cdw.com                    Email and First Class Mail
Cdw, LLC                                                                                     Vida Krug                                                     220 N Milwaukee Ave                   Vernon Hills, IL 60061                                                                             First Class Mail
Cec Facilities Group                                                                         c/o Fair Harbor Capital LLC                                   P.O. Box 237037                       New York, NY 10023                                            vknox@fairharborcapital.com          Email and First Class Mail
Cec Facilities Group, LLC                                                                    1275 Valley View Ln                                           Irving, TX 75061‐3609                                                                                                                    First Class Mail
Cecil I Walker Machinery Co                                                                  Attn: Norma Ehrhart                                           dba Boyd Co                           10001 Linn Station Rd         Louisville, KY 40223            normaehrhart@boydcat.com             Email and First Class Mail
Cecil I Walker Machinery Company                                                             29773 Network Pl                                              Chicago, IL 60673‐1297                                                                                                                   First Class Mail
Cecilton Parish Incl Zion Umc And St Paul'S Umc                                              c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Cedar Bayou Grace Umc                                                                        Attn: Rick Merling Trustee                                    3700 N Hwy 146                        Baytown, TX 77520                                             rhmerl@gmail.com                     Email and First Class Mail
Cedar Cliff Umc                                                                              c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Cedar Cliff United Methodist Church                                                          Attn: James Elton Wooten                                      4683 Cedar Cliff Rd                   Graham, NC 27253                                              jwooten@nccumc.org                   Email and First Class Mail
Cedar Creek United Methodist Church                                                          Attn: Eben S Files                                            P.O. Box 33                           Cedar Creek, TX 78612                                         treasurer@cedarcreekumc.org          Email and First Class Mail
Cedar Grove United Methodist Church                                                          Attn: Donna Elliott                                           168 Old Turnpike Rd                   Parkersburg, WV 26104                                         cedargroveumc@cascable.net           Email and First Class Mail
Cedar Hill United Methodist Church                                                           Attn: Sanford Aydlett                                         P.O. Box 126                          Cedar Hill, TN 37032                                          rebakah.rochte@gmail.com             Email and First Class Mail
Cedar Lake United Methodist Church, Inc                                                      Attn: Donna L Radford                                         7124 W 137th Pl                       Cedar Lake, IN 46302                                          cedarlakeumc@yahoo.com               Email and First Class Mail
Cedar Park First United Methodist Church                                                     600 W Park St                                                 Cedar Park, TX 78613                                                                                Peter@cpfumc.org                     Email and First Class Mail
Cedar Springs United Methodist Church                                                        Attn: Pastor Cameron P Supak                                  411 Coleman St                        Marlin, TX 76661                                              firstumcMarlin@gmail.com             Email and First Class Mail
Cedar Springs United Methodist Church                                                        Attn: Lawrence French                                         140 N Main St                         Cedar Springs, MI 49319                                       pastorlarryfrench@gmail.com          Email and First Class Mail
Cedar Springs United Methodist Church                                                        Attn: Cameron Poerner Supak                                   827 Rock Dam Rd                       Marlin, TX 76661                                              revcameronsupak@gmail.com            Email and First Class Mail
Cedar United Methodist Church Of Ham Lake, Minnesota                                         c/o Lapp, Libra, Stoebner, & Pusch, Chartered                 Attn: Andrew J Stoebner               120 S 6th St, Ste 250         Minneapolis, MN 55402           astoebner@lapplibra.com              Email and First Class Mail
Cedaredge Community Methodist Church                                                         Attn: Steve Countryman                                        P.O. Box 369                          Cedaredge, CO 81413                                           pgubkin@cedaredgecumc.com            Email and First Class Mail
Cedarville Umc                                                                               c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Cedarville United Methodist Church                                                           c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Celebration Lutheran Church                                                                  Attn: Mary Rosen                                              2500 Shaw Rd                          Payallup, WA 98374                                            info@celebrationlutheranchruch.org   Email and First Class Mail
Celebration Umc                                                                              c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Celebration United Methodist Church                                                          500 Pasque Flower Trl                                         Brandon, SD 57005                                                                                   celebrartion@alliance.com            Email and First Class Mail
Celebration United Methodist Church                                                          Attn: Jason J Martens                                         500 Pasgue Flower Trl                 Brandon, SO 57005                                             celebration@alliancecom.net          Email and First Class Mail
Celebration United Methodist Church                                                          Attn: Gereeta Greene                                          1289 S 250 E                          Winona Lake, IN 46590                                         officeumc@gmail.com                  Email and First Class Mail
Celeste United Methodist Church                                                              Attn: Rev Ask Harmon                                          P.O. Box 326                          Celeste, TX 75423                                             pastorcelesteumc@gmail.com           Email and First Class Mail
Cellco Partnership D/B/A Verizon Wireless                                                    Attn: William M Vermette                                      22001 Loudoun County Pkwy             Ashburn, VA 20147                                             William.Vermett@Verizon.Com          Email and First Class Mail
Cellco Partnership Dba Verizon Wireless                                                      c/o Verizon                                                   Attn: Paul Adamec                     500 Technology Dr             Weldon Spring, MO 63304         Paul.Adamec@Verizon.Com              Email and First Class Mail
Celo United Methodist Church                                                                 c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Celoron United Methodist Church                                                              Attn: Christian Fandt                                         28 Church St                          P.O. Box 477                  Celoron, NY 14720               bjfandt@twc.com                      Email and First Class Mail
Celoron United Methodist Church                                                              Christian Fandt                                               28 Livingston Ave                     P.O. Box 477                  Celoron, NY 14720               bjfandt@twc.com                      Email and First Class Mail
Celtic Cross Presbteryian Church                                                             5839 Dewey Dr                                                 Citrus Heights, CA 95621                                                                            bobyule@celticpc.org                 Email and First Class Mail
Centenary Chenango Street                                                                    438 Chenango St                                               Binghamton, NY 13901                                                                                jreed1015@gmail.com                  Email and First Class Mail
Centenary Morning Sun United Methodist Church                                                Attn: Sue Anderson, Treasurer                                 P.O. Box 446                          Morning Sun, IA 52640                                         centenarymorningsun@gmail.com        Email and First Class Mail
Centenary Steelton (32103660)                                                                c/o Bentz Law Firm                                            Attn: Leonard Spagnolo                680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com               Email and First Class Mail
Centenary Umc                                                                                15 Sanford St                                                 Attleboro, MA 02703                                                                                 centumc@verizon.net                  Email and First Class Mail
Centenary Umc                                                                                c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Centenary UMC                                                                                c/o Bradley Arant Boult Cummings, LLP                         Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Centenary UMC                                                                                c/o Bradley Arant Boult Cummings, LLP                         Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Centenary Umc                                                                                Attn: Gary Abrams, Trustee Chair, Centenary Umc               3312 Cedar Ln                         Portsmouth, VA 23703                                          johncole@vaumc.org                   Email and First Class Mail
Centenary Umc                                                                                Attn: Lisa Ramos                                              22 Prospect St                        Attleboro, MA 02703                                           llr72@comcast.net                    Email and First Class Mail
Centenary Umc                                                                                Attn: Richard Gardiner                                        3 W Washington St                     Barth, NY 14810                                               rgardiner37@yahoo.com                Email and First Class Mail
Centenary Umc ‐ Danville                                                                     Attn: Treasurer, Centenary Umc                                1441 Perryville Rd                    Danville, KY 40422                                            office@danvillecumc.org              Email and First Class Mail
Centenary Umc (Metuchen)                                                                     c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Centenary Umc Of Lawton Oklahoma                                                             Attn: Treasurer                                               704 SW D Ave                          Lawton, OK 73507                                              office@lawtoncentenary.org           Email and First Class Mail
Centenary United Methodist                                                                   Faith Bahm                                                    1015 Cleveland St                     Franklinton, LA 70438                                         office@cumcfranklinton.org           Email and First Class Mail
Centenary United Methodist Church                                                            15 Sanford St                                                 Attleboro, MA 02703                                                                                 centumc@verizon.net                  Email and First Class Mail
Centenary United Methodist Church                                                            Attn: Christopher Prince                                      203 E Grove Ave                       Effingham, IL 62401                                           chris@effinghamcumc.com              Email and First Class Mail
Centenary United Methodist Church                                                            Attn: Dennis J Devorick                                       1527 Hwy 544                          Conway, SC 29526                                              djdevorick@umcsc.org                 Email and First Class Mail
Centenary United Methodist Church                                                            Attn: Gene Rouse                                              34 Turner Ave                         Skowhegan, ME 04976                                           egenerouse@gmail.com                 Email and First Class Mail
Centenary United Methodist Church                                                            c/o Bradley Arant Boult Cummings LLP                          Attn: Edwin G Rice                    100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                    Email and First Class Mail
Centenary United Methodist Church                                                            Attn: T. Tones                                                P.O. Box 712                          Mccomb, MS 39649                                              finance@centenary‐umc.net            Email and First Class Mail
Centenary United Methodist Church                                                            Attn: Gina C Evans                                            2800 Tates Creek Rd                   Lexington, KY 40502                                           gina@lexchurch.com                   Email and First Class Mail
                                                                        Case 20-10343-LSS                                                    Doc 2541                              Filed 04/07/21                                          Page 13 of 87

Centenary United Methodist Church                                               Attn: Bruce Bishop                                           1290 College St                   Macon, GA 31204                                                   jdiannebuck@gmail.com                  Email and First Class Mail
Centenary United Methodist Church                                               Janet Buck                                                   491 Pinecrest Rd                  Macon, GA 31204                                                   jdiannebuck@gmail.com                  Email and First Class Mail
Centenary United Methodist Church                                               Attn: William H Price                                        910 Fordice Rd                    Lebanon, IN 46052                                                 jgeeslinjr@aol.com                     Email and First Class Mail
Centenary United Methodist Church                                               Attn: Jennifer W Reed                                        103 Dr Mann Rd                    P.O. Box 630                     Skowhegan, ME 04976              jreedecho@gmail.com                    Email and First Class Mail
Centenary United Methodist Church                                               Attn: Lisa Ramos                                             22 Prospect St                    Atteboro, MA 02703                                                llr72@comcast.net                      Email and First Class Mail
Centenary United Methodist Church                                               Attn: Jim England                                            2901 Winchester Ave               Ashland, KY 41101                                                 office@ashlandcentenary.org            Email and First Class Mail
Centenary United Methodist Church                                               Attn: Alice Virginia (Ginger) Howe Isom                      P.O. Box 1638                     Morristown, TN 37816                                              treasurer@centenarychurch.org          Email and First Class Mail
Centenary United Methodist Church‐ Greenwich                                    Attn: Ruth Shippee                                           1 Gray Ave                        Greenwich, NY 12834                                               centenaryumctreasurer@gmail.com        Email and First Class Mail
Centenary United Methodist Church Laurel, De                                    c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Centenary United Methodist Church Of New Albany Ind, Inc.                       Attn: Roger A. Ketterer                                      P.O. Box 1826                     New Albany, IN 47151‐1826                                         roger1andlois@att.net                  Email and First Class Mail
Centenary United Methodist Church Of New Bern, Inc.                             Attn: Thomas M. Greener Dmin                                 P.O. Box 1388                     New Bern, NC 28563                                                kathymitchell@centenarychurch.com      Email and First Class Mail
Centenary United Methodist Church Ss                                            Attn: Camille E Vogts                                        P.O. Box 529                      Shady Side, MD 20764                                              cevogts@aol.com                        Email and First Class Mail
Centenary United Methodist Church: Smithfield, Nc                               Attn: William Ervin Holliday                                 140 East Market St                Smithfield, NC 27577                                              wholliday@nccumc.org                   Email and First Class Mail
Centennial United Methodist Church (187693)                                     c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Center Avenue United Methodist Church (Pitcairn)                                c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Center Conway United Methodist Church                                           Attn: Tom Davidson                                           P.O. Box 415                      Center Conway, NH 03813                                           ccumc@roadrunner.com                   Email and First Class Mail
Center Moreland United Methodist Church (079547)                                c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Center Moreland United Methodist Church (079547)                                c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspangolo@bentzlaw.com                 Email and First Class Mail
Center Moriches United Methodist Church                                         464 Main St                                                  Center Moriches, NY 11934                                                                           pastorsharonumc@gmail.com              Email and First Class Mail
Center Moriches United Methodist Church                                         Attn: Sharon Pizzo                                           464 Main St                       Center Moriches, NY 11934                                         Pastorsharonumc@gmail.com              Email and First Class Mail
Center Point United Methodist Church                                            Attn: Marsha Fannin                                          P.O. Box 283                      Center Point, IA 52213                                            mark1615cpumc@gmail.com                Email and First Class Mail
Center Trinity United Methodist Church                                          Attn: Ken Macmillen, Ross Hooley, Sharon Corley              884 Kempton St                    New Bedord, MA 02740                                              pastorkenmac@gmail.com                 Email and First Class Mail
Center Umc (Hoschton)                                                           c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Center United Methodist Church (178233)                                         c/o Bentz Law Firm                                           Attn: Sean Bollman                680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Center United Methodist Church (178233)                                         c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Center United Methodist Church (95811)                                          c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Center United Methodist Church Of Indianapolis, Inc.                            Attn: Terry Tolliver                                         5445 Bluff Rd                     Indianapolis, IN 46217                                            Terry@BMGIndy.com                      Email and First Class Mail
Center United Methodist Church Welcome Nc                                       c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Centerpoint Christian Fellowship Church                                         Attn: Centerpoint Pastor                                     8021 State Route 12, Ste 18       Barneveld, NY 13304                                               centerpointcf@gmail.com                Email and First Class Mail
Centerpoint Energy                                                              Attn: Angela B Thompson                                      P.O. Box 1700                     Houston, TX 77251                                                                                        First Class Mail
Centerport United Methodist Church                                              Attn: Bob Lafroscia                                          97 Little Neck Rd                 Centerport, NY 11721                                              rjlafroscia@gmail.com                  Email and First Class Mail
Centertown United Methodist Church                                              Attn: Patty Underwood                                        355 W Green Hill Rd               Mcminnville, TN 37110                                             timothybodey@yahoo.com                 Email and First Class Mail
Centerville Umc                                                                 Attn: Robert Schooley                                        P.O. Box 403                      Rushford, NY 14777                                                                                       First Class Mail
Centerville UMC 6400 Old Centerville Rd, Centerville, VA 201                    c/o Bradley Arant Boult Cummings, LLP                        Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Centerville United Methodist Church                                             Attn: Gary Rutke/Larry Odum                                  600 N Houston Lake Blvd           Centerville, GA 31028                                             cvilleumcga@gmail.com                  Email and First Class Mail
Centerville United Methodist Church                                             Attn: Treasurer, Centerville Umc Millie Vosburg              P.O. Box 55                       Hume, NY 14745                                                                                           First Class Mail
Central Avenue Methodist Church                                                 29 E Carpenter St                                            Athens, OH 45701                                                                                    info@centralavenue.net                 Email and First Class Mail
Central Christian Church                                                        Attn: John N Williams                                        701 North Delaware St             Indianapolis, IN 46204                                            office@indyccc.org                     Email and First Class Mail
Central Christian Church (Disciples Of Christ)                                  Attn: Board Moderator                                        P.O. Box 796                      Winnsboro, TX 75494                                               cccwinnsboro@suddenlinkmail.com        Email and First Class Mail
Central Christian Church (Disciples Of Christ)                                  Jacquelin Eileen Compton                                     1202 5th Ave                      Huntington, WV 25701                                              jacquecompton15@gmail.com              Email and First Class Mail
Central Christian Church (Disciples Of Christ)                                  1202 5th Ave                                                 Huntington, WV 25701                                                                                                                       First Class Mail
Central Christian Church Disciples Of Christ                                    Central Christian Church                                     923 Jackson St                    Anderson, IN 46016                                                cccfinancialoffice@gmail.com           Email and First Class Mail
Central Christian Church Disciples Of Christ                                    923 Jackson St                                               Anderson, IN 46016                                                                                  horn.stephen@comcast.net               Email and First Class Mail
Central Christian Church Of Elkhart, Indiana                                    Attn: Mike Iavagnilio                                        22810 Bainbridge Dr               Ellehart, IN 46514                                                Iavagnilio5@gmail.com                  Email and First Class Mail
Central Christian Church Of Elkhart, Indiana                                    Attn: Michael Frank Iavagnilio                               418 W Franklin St                 Elkhart, IN 46516                                                                                        First Class Mail
Central Christian Church, Fairmont, WV                                          Attn: Jeffrey B Carpenter                                    428 Fairmont Ave                  Fairmont, WV 26554                                                jeff@smithcarpenteragency.com          Email and First Class Mail
Central City United Methodist Church                                            c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Central Florida Cncl 83                                                         1951 S Orange Blossom Trl                                    Apopka, FL 32703‐7747                                                                                                                      First Class Mail
Central Florida Cncl 83                                                         1951 S Orange Blossom Trl, Ste 102                           Apopka, FL 32703‐7747                                                                                                                      First Class Mail
Central Florida Council 83                                                      c/o Fair Harbor Capital LLC                                  Attn: Victor Knox                 P.O. Box 237037                  New York, NY 10023               vknox@fairharborcapital.com            Email and First Class Mail
Central Florida Council, Boy Scouts Of America                                  1951 S Orange Blossom Trl, Ste 102                           Apopka, FL 32703‐7747                                                                                                                      First Class Mail
Central Georgia Council, Boy Scouts Of America                                  4335 Confederate Way                                         Macon, GA 31217‐4719                                                                                                                       First Class Mail
Central Highlands United Methodist Church(99534)                                c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Central Korean United Methodist Church                                          Attn: Churl Kim                                              25 Oakland Ave                    Tuckahoe, NY 10707                                                churlkim@hotmail.com                   Email and First Class Mail
Central Lutheran Church                                                         Attn: Attorney Robert A Ferg                                 411 N Bridge St, Ste 201          Chippewa Falls, WI 54729                                          rferg@ferglaw.org                      Email and First Class Mail
Central Lutheran Church                                                         Attn: Timothy T Parker                                       1000 2nd Ave, 30th Fl             Seattle, WA 98104                                                 ttp@pattersonbuchanan.com              Email and First Class Mail
Central Minnesota Cncl 296                                                      1191 Scout Dr                                                Sartell, MN 56377‐4537                                                                                                                     First Class Mail
Central Minnesota Council                                                       Attn: Melissa Stricherz                                      1191 Scout Dr                     Sartell, MN 56377                                                 melissa.stricherz@scouting.org         Email and First Class Mail
Central Presbyterian Church Of Miami, Inc.                                      Attn: Guillermo Figueredo                                    12455 SW 104 St                   Miami, FL 33186                                                   busmgr@cpcmiami.org                    Email and First Class Mail
Central Presbyterian Church Of Waco, Texas                                      Attn: Chris Harris Wolfe                                     9191 Woodway Dr                   Woodway, TX 76712                                                 office@cpcwaco.org                     Email and First Class Mail
Central Printing                                                                P.O. Box 552                                                 Mabscott, WV 25871‐0552                                                                                                                    First Class Mail
Central Umc                                                                     Attn: Trustee                                                8237 N Kenton                     Stokie, IL 60076                                                  centralchurch@skokiecentralumc.org     Email and First Class Mail
Central UMC                                                                     c/o Bradley Arant Boult Cummings, LLP                        Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Central Umc                                                                     Attn: Ae Lee                                                 P.O. Box 128                      301 S Pine                       Grantsburg, WI 54840             jennlee1732@gmail.com                  Email and First Class Mail
Central Umc                                                                     Attn: Robert K Morris                                        4373 Galley Rd                    Colorado Springs, CO 80915                                        morrisrk2@gmail.com                    Email and First Class Mail
Central UMC                                                                     1213 Porter St                                               Richmond, VA 23224                                                                                                                         First Class Mail
Central Umc Albemarie                                                           c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Central Umc, Shelby                                                             c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Central Umckm                                                                   c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Central United Methodist                                                        c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Central United Methodist (78485)                                                c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Central United Methodist Church                                                 Attn: Brian Swain                                            P.O. Box 1106                     Fayetteville, AR 72702                                            bswain@centraltolife.com               Email and First Class Mail
Central United Methodist Church                                                 Attn: Joseph F. Adams                                        P.O. Box 6487                     Huntington, WV 25704                                              CentralUM@comcast.net                  Email and First Class Mail
Central United Methodist Church                                                 Attn: Treasurer, Central United Methodist Church             201 North Market St               Oskaloosa, IA 52577                                               centralum@mahaska.org                  Email and First Class Mail
Central United Methodist Church                                                 111 E Spruce                                                 Sault Sainte Marie, MI 49783                                                                        centralumc632@gmail.com                Email and First Class Mail
Central United Methodist Church                                                 Attn: Darcus Dewling                                         222 Cass St                       Traverse City, MI 49684                                           darcy@tccentralumc.org                 Email and First Class Mail
Central United Methodist Church                                                 c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Central United Methodist Church                                                 Attn: Pastor Miriam Smith                                    616 Jackson St                    Decatur, AL 35603                                                 gayleinscho@aol.com                    Email and First Class Mail
Central United Methodist Church                                                 Gayle Dean Inscho                                            2607 Old River Rd Se              Decatur, AL 35603                                                 gayleinscho@aol.com                    Email and First Class Mail
Central United Methodist Church                                                 Attn: Betty J Tracewell/Treasurer                            5144 Oak St                       Kansas City, MO 64112                                             info@connectatcentral.com              Email and First Class Mail
Central United Methodist Church                                                 Attn: Janet Stengel                                          205 S 5th St                      Milbank, SD 57252                                                 janet.stengel@milbankcentral.com       Email and First Class Mail
Central United Methodist Church                                                 Attn: Joseph Seger                                           1425 E Main St                    Richmond, IN 47374                                                joseph@richmondcumc.com                Email and First Class Mail
Central United Methodist Church                                                 Attn: Joe N Long, Jr                                         1005 College St                   Newberry, SC 29108                                                karen.centralumc@gmail.com             Email and First Class Mail
Central United Methodist Church                                                 c/o Friday, Eldredge & Clark LLP                             Attn: Lindsey Emerson Raines      400 W Capitol Ave, Ste 2000      Little Rock, AR 72201            lraines@fridayfirm.com                 Email and First Class Mail
Central United Methodist Church                                                 Attn: Rev Dr Richard M. Wright                               P.O. Box 428                      Fitzgerald, GA 31750                                              pastorrichwright@yahoo.com             Email and First Class Mail
Central United Methodist Church                                                 Attn: Paul Battistini                                        14 School St                      Middleboro, MA 02346                                              paul_batt@hotmail.com                  Email and First Class Mail
Central United Methodist Church                                                 Attn: Secretary/Treasurer And/Or Pastor                      517 Rock Island Ave               Dalhart, TX 79022                                                 rmedearis@lubbocklawfirm.com           Email and First Class Mail
Central United Methodist Church                                                 Attn: Rev Sally Haynes & Sharon Lawrence                     5144 Oak St                       Kansas City, MO 64112                                             sally@connectatcentral.com             Email and First Class Mail
Central United Methodist Church                                                 Central Umc, Church Administrator                            3700 Pacific Ave                  Stockton, CA 95204                                                swanden@cumcstockton.org               Email and First Class Mail
Central United Methodist Church                                                 c/o Tami Stewart                                             2535 W New Hope Rd                Rogers, AR 72758                                                  tami@cumcrogers.com                    Email and First Class Mail
Central United Methodist Church                                                 Attn: Thomas M Hall                                          44 Coventry Rd                    Endicott, NY 13760                                                thall11@stny.rr.com                    Email and First Class Mail
Central United Methodist Church                                                 Thomas M Hall                                                17 Naniticoke                     Endicott, NY 13760                                                thall11@stny.rr.com                    Email and First Class Mail
Central United Methodist Church                                                 Attn: John Paul Whitaker                                     2107 Main St                      Newberry, SC 29108                                                                                       First Class Mail
Central United Methodist Church                                                 Attn: Secretary/Treasurer And/Or Pastor                      517 Rock Island Ave               Dalhart, TX 79022                                                                                        First Class Mail
Central United Methodist Church (Az)                                            c/o Clarke Law Firm, Plc                                     Attn: Marilee Miller Clarke       8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250             marilee@clarkelawaz.com                Email and First Class Mail
Central United Methodist Church Jackson, Ms                                     Attn: Henry C Clay III                                       P.O. Box 2365                     Ridgeland, MS 39158                                               hcclayiii@aol.com                      Email and First Class Mail
Central United Methodist Church Of Asheville, Inc                               c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Central United Methodist Church Of Florence                                     Attn: Rev Thomas W Smith                                     225 West Cheves St                Florence, SC 29501                                                twsmith1@umcsc.org                     Email and First Class Mail
Central United Methodist Church Of Florence, South Carolina                     Thomas W Smith                                               225 West Cheves St                Florence, SC 29588                                                twsmith1@umcsc.org                     Email and First Class Mail
Central United Methodist Church Of Monroe, Inc.                                 Attn: John T Burns                                           103 N Main St                     Monroe, NC 28112                                                  john@jtburnslaw.com                    Email and First Class Mail
Central United Methodist Church Of Mount Airy, Nc                               c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Central United Methodist Church Of Spartanburg, Sc                              Attn: Thom Henson                                            102 Williamsburg Dr               Spartanburg, SC 29302                                             powersl@wofford.edu                    Email and First Class Mail
Central United Methodist Church Of Spartanburg, Sc                              Linda P Bilanchone                                           233 North Church St               Spartanburg, SC 29306                                             powersl@wofford.edu                    Email and First Class Mail
Central United Methodist Church, Fairmont Wv                                    Attn: Sid Absher                                             301 Fairmont Ave                  Fairmont, WV 26554                                                central@ma.rr.com                      Email and First Class Mail
Central United Methodist Church, Lenoir City, Tn                                Attn: Joel Malone                                            P.O. Box 448                      Lenoir City, TN 37771                                             joelmalone@centralmethodist.com        Email and First Class Mail
Central United Methodist Church.                                                c/o Field, Manning, Stone, Hawthorne & Aycock, P.C           Attn: Robert A. (Andy) Aycock     2112 Indiana Ave                 Lubbock, TX 79410                rmedearis@lubbocklawfirm.com           Email and First Class Mail
Central United Protestant Church                                                c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Central Valley United Methodist                                                 12 Smithclove Rd                                             Centra Valley, NY 10917                                                                             Cvumc@optimum.net                      Email and First Class Mail
Central Valley United Methodist Church                                          Attn: Wendy Paige                                            12 Smithclove Rd                  P.O. Box                         Central Valley, NY 10917         Cvumc@optimum.net                      Email and First Class Mail
Central Waco                                                                    c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Centralia First United Methodist Church                                         Attn: Sid Davis                                              103 S Elm St                      Centralia, IL 62801                                               pastorsid21@gmail.com                  Email and First Class Mail
Centre Congregational Church                                                    Attn: William M Mccarthy                                     193 Main St                       Brattleboro, VT 05301                                             billvtatty.centre@gmail.com            Email and First Class Mail
Centre First United Methodist Church                                            Attn: Bill Hawkins                                           P.O. Box 296                      Centre, AL 35960                                                  office@centrefumc.com                  Email and First Class Mail
Centre Grove United Methodist Church (180910)                                   c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Centre Umc                                                                      Attn: Walter Johnson                                         2409 Rocks Rd                     Forest Hill, MD 21050                                             walterj@waltergcoale.com               Email and First Class Mail
Centreville United Methodist Church                                             305 E Main St                                                Centreville, MI 49032                                                                               Centrevilleumc305@gmail.com            Email and First Class Mail
Centreville United Methodist Church ‐ Centreville                               c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Century Indemnity Company                                                       c/o Duane Morris LLP                                         Attn: Wendy M. Simkulak           30 S 17th St                     Philadelphia, PA 19103           WMSimkulak@duanemorris.com             Email and First Class Mail
Century Indemnity Company                                                       c/o Duane Morris LLP                                         Attn: Wendy M Simkulak            30 S 17th St                     Philadelphia, PA 19103           WMSimkulak@duanemorris.com             Email and First Class Mail
Century Indemnity Company                                                       c/o O'Melveny & Myers LLP                                    Attn: Tancred Schiavoni           7 Times Sq                       New York, NY 10038                                                      First Class Mail
Century Indemnity Company (As Defined In Poc)                                   Attn: Christopher Celentano                                  10 Exchange Pl 9th Fl             Jersey City, NJ 07302                                             pastor@fpchammond.org                  Email and First Class Mail
Century Indemnity Company (As Defined In Poc)                                   Attn: Christopher Celentano                                  10 Exchange Pl ‐ 9th Fl           Jersey City, NJ 07302                                                                                    First Class Mail
Century Indemnity Company (As Defined In Poc)                                   Attn: Christopher Celentano                                  10 Exchange Pl 9th Fl             Jersey City, NJ 07302                                                                                    First Class Mail
Century Indemnity Company (As Defined In Poc)                                   c/o Chubb                                                    Attn: Christopher Celentano       10 Exchange Pl, 9th Fl           Jersey City, NJ 07302                                                   First Class Mail
Centurylink                                                                     1025 Eldorado Blvd                                           Broomfield, CO 80021‐8254                                                                                                                  First Class Mail
Centurylink Communications, LLC fka Qwest Communications Company, LLC           Attn: Legal‐Bky                                              1025 El Dorado Blvd               Broomfield, CO 80021                                              bankruptcylegal@centurylink.com        Email and First Class Mail
Centurylink Communications, LLC fka Qwest Communications Company, LLC           Attn: Bankruptcy                                             220 N 5th St                      Bismarck, ND 58501                                                bmg.bankruptcy@centurylink.com         Email and First Class Mail
Cenveo San Antonio                                                              P.O. Box 749004                                              Los Angeles, CA 90074‐9004                                                                                                                 First Class Mail
Cenveo Worldwide Limited                                                        Attn: Rachel Holmes, Accounting                              4115 Profit Ct                    New Albany, IN 47150                                              rachel.holmes@Cenveo.com               Email and First Class Mail
Certain, Inc                                                                    Attn: Chief Financial Officer                                75 Hawthorne St, Ste 550          San Francisco, CA 94105‐3938                                                                             First Class Mail
Certified Diesel Corporation                                                    3641 W State Rd 84                                           Ft Lauderdale, FL 33312‐4809                                                                                                               First Class Mail
Ceuteuary United Methodist Church                                               1740 S 500 E                                                 Salt Lake City, UT 84105                                                                            ceuteuaryumchurch@msn.com              Email and First Class Mail
Chaffin Luhana, LLP                                                             Eric Chaffin, Esq.; Steven Cohn, Esq.                        600 3rd Ave, 12th Floor           New York NY 10016                                                 BSA@chaffinluhana.com                  Email and First Class Mail
Chaires United Methodist Church                                                 c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Chalagroup, Inc                                                                 6949 Buckeye St                                              Chino, CA 91710‐8249                                                                                                                       First Class Mail
Chalfont United Methodist Church                                                c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Chalfont United Methodist Church                                                11 Meadowbrook Ln                                            Chalfont, PA 18914                                                                                                                         First Class Mail
Chamberlayne Heights UMC 6100 Chamberlayne Rd, Richmond, VA                     c/o Bradley Arant Boult Cummings, LLP                        Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Chambers Hill Umc (03110)                                                       c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Chandler United Methodist Church                                                Attn: Christena Gay Poehlein                                 P.O. Box 266                      Chandler, IN 47610                                                cumc127s@sigecom.net                   Email and First Class Mail
Chandler United Methodist Church                                                Attn: Christena Gay Poehlein                                 127 S State St                    Chandler, IN 47610                                                cumc127s@sigecom.net                   Email and First Class Mail
Chandler United Methodist Church (Chandler, Az)                                 c/o Clarke Law Firm, Plc                                     Attn: Marilee Miller Clarke       8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250             marilee@clarkelawaz.com                Email and First Class Mail
Chandlers Valley United Methodist Church (60390)                                c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Channahon United Methodist Church                                               Attn: Clayton Lee Schuler                                    24751 W Eames                     Channahon, IL 60410                                               office@channahonumc.org                Email and First Class Mail
Channel Craft & Dist, Inc                                                       P.O. Box 101                                                 N Charleroi, PA 15022‐0101                                                                                                                 First Class Mail
Chapel Church (184826)                                                          c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Chapel Hill Umc                                                                 Attn: Diane Kimble                                           88 S Kanawha St                   Buckhannon, WV 26201                                              chapelhillumchurch@gmail.com           Email and First Class Mail
Chapel Hill United Methodist Church                                             Attn: Treasurer, Chapel Hill United Methodist Church         4114 SW Loop 410                  San Antonio, TX 78227                                             chapelhill410@att.net                  Email and First Class Mail
Chapel Hill United Methodist Church                                             2601 US Hwy 60 East                                          Henderson, KY 42420                                                                                 denisekirtley@chchurch.org             Email and First Class Mail
Chapel Hill United Methodist Church                                             Attn: Treasurer, Chapel Hill Umc                             P.O. Box 246                      Chapel Hill, TN 37034                                             office@chapelhilltnumc.org             Email and First Class Mail
Chapel Hill United Methodist Church                                             Attn: Ross A Plourde                                         211 N Robinson Ave, Ste 1000      Oklahoma City, OK 73102                                           ross.plourde@mcafeetaft.com            Email and First Class Mail
Chapel Hill United Methodist Church                                             Roger Wayne Bogue                                            240 Pr 4660                       Castroville, TX 78009‐5502                                        rwbcga75@gmail.com                     Email and First Class Mail
Chapel Hill United Methodist Church Chapel Hill Umc                             963 N Girls School Rd                                        Indianapolis, IN 46214                                                                              administrator@chapelhillumc.com        Email and First Class Mail
Chapel Lane Presbyterian Church                                                 Attn: Patricia Martin                                        5501 Jefferson Ave                Midland, MI 48640‐2995                                            clpcsession@gmail.com                  Email and First Class Mail
Chapel Of St John The Divine (Episcopal)(Saunderstown)                          c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi             159 Main St                      Nashua, NH 03060                 diofdl@diofdl.org                      Email and First Class Mail
Chapel Of St John The Divine (Episcopal)(Saunderstown)                          c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi             159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com           Email and First Class Mail
Chapel Of The Epiphany (Preston)                                                c/o the Law Office of Andrea Ross                            Attn: Andrea Ross, Esq.           129 N West St, Ste 1             Easton, MD 21601                 Andie@AndieRossLaw.com                 Email and First Class Mail
Chapel Of The Hills Community Umc                                               Attn: Treasurer & Katherine Hunter                           25153 Viejas Blvd                 Descanso, CA 91916                                                pastorkatehunter@gmail.com             Email and First Class Mail
Chapel Of The Holy Cross (Stockton)                                             c/o the Law Office of Andrea Ross                            Attn: Andrea Ross, Esq            129 NW St, Ste 1                 Easton, MD 21601                 Patrick@DioceseofEaston.org            Email and First Class Mail
Chapel Of The Lakes Lutheran Church                                             9407 90th Ave                                                Mecosta, MI 49332                                                                                   lesley@hoeniglaw.com                   Email and First Class Mail
Chapelwood United Methodist Church                                              c/o Hoover Slovacek LLP                                      Attn: Steven A Leyh               5051 Westheimer, Ste 1200        Houston, TX 77056                leyh@hooverslovacek.com                Email and First Class Mail
Chapelwood United Methodist Church                                              c/o Teresa Cannon                                            11140 Greenbay                    Houston, TX 77024                                                 tcannon@chapelwood.org                 Email and First Class Mail
Chariton First United Methodist Church                                          923 Roland Ave, P.O. Box 672                                 Chariton, IA 50049                                                                                  chariton1stumc@gmail.com               Email and First Class Mail
Charles E Deale                                                                 1300 West St                                                 Annapolis, MD 21401                                                                                 charliedeale45@gmail.com               Email and First Class Mail
Charles Edward Willenbrink                                                      161 Pennsylvania Ave                                         Louisville, KY 40206                                                                                caillenbrink@saintx.com                Email and First Class Mail
Charles R Erickson                                                              91 N West St                                                 Westerville, OH 43081                                                                               cperickson78@gmail.com                 Email and First Class Mail
Charles W Dahlquist Ii                                                          c/o Boy Scouts of America                                    Attn: Chase Koontz                1325 W Walnut Hill Ln            Irving, TX 75015                 chase.koontz@scouting.org              Email and First Class Mail
Charles Worley                                                                  14131 Hwy 231 431 N                                          Hazel Green, AL 35750                                                                                                                      First Class Mail
Charleston County                                                               4045 Bridge View Dr                                          North Charleston, SC 29405‐7464                                                                                                            First Class Mail
Charleston United Methodist Church                                              Attn: J Robert Webster                                       P.O. Box 351                      Charleston, MO 63834                                              robb@charlestonumc.org                 Email and First Class Mail
Charlotte Congregational Church                                                 403 Church Hill Rd                                           P.O. Box 12                       Charlotte, VT 05445                                               charlotteucc@gmavt.net                 Email and First Class Mail
Charlotte Fagan United Methodist Church                                         Attn: Mary Collins                                           3158 Vanleer Hwy                  Charlotte, TN 37036                                               marycollins7793@aol.com                Email and First Class Mail
Charlotte Fagan United Methodist Church                                         Attn: Kevin Mahoney                                          P.O. Box 516                      Charlotte, TN 37036                                               xmahoneyx@gmail.com                    Email and First Class Mail
Charlton City United Methodist Church                                           Attn: Treasurer                                              74 Stafford St                    Charlton, MA 01507                                                john@cc‐umc.org                        Email and First Class Mail
Charter Oak United Methodist Church (97411)                                     c/o Bentz Law Firm                                           Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                 Email and First Class Mail
Chartley United Methodist Church                                                Attn: Cheryl Moreau                                          23 Esther Dr                      N Providence, RI 02911                                            steve@cobbsweb.org                     Email and First Class Mail
Chartley United Methodist Church                                                Stevens L. Cobb                                              166 Plain St                      Norton, MA 02766                                                  steve@cobbsweb.org                     Email and First Class Mail
Chasan & Walton, LLC; Dumas & Vaughn, LLC                                       Andrew Chasan, Tim Walton, Gilion Dumas, and Ashley Vaughn   3835 NE Hancock St., Ste. GLB     Portland OR 97212                                                 ashley@dumasandvaughn.com              Email and First Class Mail
Chasan & Walton, LLC; Dumas & Vaughn, LLC                                       Andrew Chasan, Tim Walton, Gilion Dumas, and Ashley Vaughn   3835 NE Hancock St., Ste. GLB     Portland OR 97212                                                 gilion@dumasandvaughn.com              Email and First Class Mail
Chase Bylenga Hulst, PLLC                                                       Attn: April A Hulst                                          25 Div Ave S, Ste 500             Grand Rapids, MI 49503                                            april@chasebylenga.com                 Email and First Class Mail
Chase Bylenga Hulst, PLLC                                                       Attn: April A. Hulst                                         25 Div Ave S, Ste 500             Grand Rapids, MI 49503                                            april@chasebylenga.com                 Email and First Class Mail
Chase Ranch Foundation                                                          P.O. Box 1218                                                Raton, NM 87740‐1218                                                                                                                       First Class Mail
Chase United Methodist Church                                                   Attn: Walter Jackson III                                     6601 Ebenezer Rd                  Middle River, MD 21220                                            almatalbert@aol.com                    Email and First Class Mail
Chasm Falls United Methodist Church                                             Attn: Rev John A Werley                                      867County Rte 25                  Malone, NY 12953                                                  werl71@twcny.rr.com                    Email and First Class Mail
Chatham Heights UMC 1817 Old Chatham Rd, Martinsville, VA 24                    c/o Bradley Arant Boult Cummings, LLP                        Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Chatham Umc                                                                     Sonda Womack                                                 P.O. Box 416                      Chatham, LA 71226                                                                                        First Class Mail
Chatham United Methodist Church                                                 Attn: Sonda Womack                                           210 Womack Rd                     Chatham, LA 71226                                                                                        First Class Mail
Chatsworth First United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Chatsworth West United Methodist Church                                         Attn: Trustees Chair, Chatsworth West Umc                    10824 Topanga Canyon Blvd         Chatsworth, CA 91311                                              chatsworthwestumc@gmail.com            Email and First Class Mail
Chattahoochee Cncl 91                                                           1237 1st Ave                                                 Columbus, GA 31901‐5283                                                                                                                    First Class Mail
Chattahoochee Council, Boy Scouts Of America                                    1237 1st Ave                                                 Columbus, GA 31901‐5283                                                                                                                    First Class Mail
Cheat Lake United Methodist Church                                              Attn: Shawn Weaver                                           750 Fairchance Rd                 Morgantown, WV 26508                                              weaver.shawn@gmail.com                 Email and First Class Mail
Chebeague United Methodist Church                                               Attn: Cheryl R Stevens                                       258 North Rd                      Chebeague Island, ME 04017                                                                               First Class Mail
Chelsea First United Methodist Church                                           Attn: Finance Manager                                        128 Park St                       Chelsea, MI 48118                                                 jbarrett@chelseaumc.org                Email and First Class Mail
Chemung United Methodist Church                                                 Attn: Jeffrey Stuart Brace                                   P.O. Box 258                      250 W North St                   Capron, IL 61012                 jbrace8459@gmail.com                   Email and First Class Mail
Cheney United Methodist Church                                                  c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradely.com                      Email and First Class Mail
Cheriton UMC 21309 S Bayside Rd, Cheviton, VA 23316                             c/o Bradley Arant Boult Cummings, LLP                        Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Cherokee Area Cncl 469                                                          520 S Quapaw Ave                                             Bartlesville, OK 74003‐4330                                                                                                                First Class Mail
Cherokee Village United Methodist Church                                        Attn: Julie Decker                                           P.O. Box 420                      Cherokee Village, AR 72525                                        cherokee.village@arumc.org             Email and First Class Mail
Cherokee Village United Methodist Church                                        c/o Friday, Eldredge & Clark LLP                             Attn: Lindsey Emerson Raines      400 W Capitol Ave, Ste 2000      Little Rock, AR 72201            lraines@fridayfirm.com                 Email and First Class Mail
Cherry Creek United Methodist Church                                            Attn: Treasurer                                              6813 Main St                      Cherry Creek, NY 14723                                            brendayhendricks@gmail.com             Email and First Class Mail
Cherry Lane                                                                     c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  Erice@bradley.com                      Email and First Class Mail
Cherry Park Presbyterian Church                                                 348 SW Cherry Park Rd, P.O. Box 310                          Troutdale, OR 97060                                                                                 burkegayle@gmail.com                   Email and First Class Mail
Cherry Park Presbyterian Church                                                 Attn: Gayle Lynn Burke                                       348 SW Cherry Park Rd             P.O. Box 310                     Troutdale, OR 97060              burkegayle@gmail.com                   Email and First Class Mail
Cherry Valley United Methodist Church                                           112 S Cherry St                                              P.O. Box 235                      Cherry Valley, IL 61016                                           pastor.cvumc@comcast.net               Email and First Class Mail
Cherrydale UMC                                                                  c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Cheryl Diane Pokorny                                                            9208 Parsons Rd                                              Croton, OH 43013                                                                                    cheripokorny7@gmail.com                Email and First Class Mail
Chesaning Trinity Umc                                                           1629 W Brady Rd                                              Chesaning, MI 48616                                                                                 chesaningtrinityumc@gmail.com          Email and First Class Mail
Chesapeake United Methodist Church                                              Attn: Treasurer, Chesapeake Umc                              131st St                          Charleston, WV 25315                                              darick.biondi@gmail.com                Email and First Class Mail
Cheshire United Methodist Church                                                Attn: Ken Keiffer                                            205 Academy Rd                    Cheshire, CT 06410                                                office@cheshireumc.com                 Email and First Class Mail
Cheshire United Methodist Church                                                Attn: Jennie Pierce, Treasurer                               197 Church St                     P.O. Box 628                     Cheshire, MA 01225                                                      First Class Mail
Chester County Cncl 539                                                         226 Exton Square Mall                                        Exton, PA 19341‐2442                                                                                                                       First Class Mail
Chester County Cncl 539                                                         504 S Concord Rd                                             West Chester, PA 19382‐5261                                                                                                                First Class Mail
Chester Presbyterian Church, Inc                                                c/o Owen & Owen                                              Attn: Mary Burkey Owens Esq       15521 Miflothian Tpke            Midlothian, VA 23113             mowens@owenowens.com                   Email and First Class Mail
Chester UMC                                                                     c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Chester United Methodist Church                                                 Attn: Brandon Buckley                                        43570 Lovers Ln                   Pomeroy, OH 45769                                                 brandon@prefabllc.com                  Email and First Class Mail
Chester United Methodist Church                                                 Brent Morgan Buckley                                         46580 Sr 248                      Long Bottom, OH 45743                                             brent.m.buckley@gmail.com              Email and First Class Mail
Chesterbrook UMC                                                                c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Chesterhill United Methodist Church                                             Attn: Richard Alan Seiter                                    2275 W State Route 555            Chesterhill, OH 43728                                             rickaseiter@gmail.com                  Email and First Class Mail
Chesterton United Methodist Church                                              Attn: Heather Foley & Deborah Beard                          434 S 2nd St                      Chesterton, IN 46304                                              chesterton.umc@gmail.com               Email and First Class Mail
Chestnut Cambronne Pa                                                           Karl Lee Cambronne                                           100 Washington Ave S, Ste 1700    Minneapolis, MN 55401‐2138                                        kcamronne@chestnutcambronne.com        Email and First Class Mail
Chestnut Grove Presbyterian Church                                              Attn: Diane A Caso                                           3701 Sweet Air Rd                 Phoenix, MD 21131                                                 diane@chestnutgrovechurch.net          Email and First Class Mail
Chestnut Hill Umc                                                               Attn: George R Enos                                          21 Anglers Ridge Dr               Harpers Ferry, WV 25425                                           ecenos@frontiernet.net                 Email and First Class Mail
Chestnut Hill United Methodist Church                                           Attn: Patricia Hardy                                         1523 Hostler Rd                   Harpers Ferry, WV 25425                                           ecenos@frontiernet.net                 Email and First Class Mail
Chestnut Hill United Methodist Church                                           Attn: Alyson L Hill                                          2416 Chestnut Hill Church Rd      Dandridge, TN 37725                                               hillalyson@yahoo.com                   Email and First Class Mail
Chestnut Memorial UMC                                                           c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Chestnut Street Umc, Gardner, Ma 01440                                          Chestnut St United                                           161 Chestnut St                   Gardner, MA 01440                                                 rousseausela@gmail.com                 Email and First Class Mail
Chestnut Street United Methodist Church                                         c/o Law Offices of Bruce F. Jobe, PA                         Attn: Bruce F Jobe                4312 Ludgate St                  Lumberton                        brucejobeatty@nc.rr.com                Email and First Class Mail
Chestnut Street United Methodist Church                                         200 E 8th St                                                 Lumberton, NC 28358                                                                                 csumc@ncrrbiz.com                      Email and First Class Mail
Chestnut Street United Methodist Church                                         Selaima T. Rousseau                                          161 Chestnut St                   Gardner, MA 01440                                                 rousseausela@gmail.com                 Email and First Class Mail
Chetek Lutheran Church                                                          Attn: Sandi Gunderson President                              1419 2nd St                       P.O. Box 625                     Chetek, WI 54728                 cheteklutheran@chibardun.net           Email and First Class Mail
Cheviot United Methodist Church                                                 Attn: Ad Council Chair                                       3820 Westwood Northern Blvd       Cinncinnati, OH 45211                                             ebruestle@ralaw.com                    Email and First Class Mail
Chevy Chase United Methodist Church                                             Attn: George Monk Jr & Kirkland Reynolds                     7001 Connecticut Ave              Chevy Chase, MD 20815                                             office@chevychaseumc.org               Email and First Class Mail
Chews Memorial United Methodist Church                                          Attn: Doris Tongue (Treasurer)                               492 Owensville Rd                 Harwood, MD 20776                                                                                        First Class Mail
Chews United Methodist Church Mens Club ‐ Glendora                              c/o Bradley Arant Boult Cummings LLP                         Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                      Email and First Class Mail
Chhabra Gibbs & Herrington, PLLC                                                Brian K. Herrington                                          120 N Congress St. Ste. 200       Jackson MS 39201                                                  bherrington@nationalclasslawyers.com   Email and First Class Mail
Chiacchia & Fleming, LLP                                                        Daniel J. Chiacchia                                          5113 S Park Ave                   Hamburg NY 14075                                                  dan@cf‐legal.com                       Email and First Class Mail
Chicago & South Shore Methodist Episcopal                                       c/o South Shore                                              7350 S Jeffrey Blvd               Chicago, IL 60649                                                 adonnadreid@gmail.com                  Email and First Class Mail
Chicago & Southfield Methodist                                                  c/o Southshore Umc                                           7350 S Jeffrey Blvd               Chicago, IL 60649                                                 adonnareid@gmail.com                   Email and First Class Mail
Chicago 77th Street Methodist                                                   c/o South Shore UMC                                          7350 S Jeffrey Blvd               Chicago, IL 60649                                                 adonnadreid@gmail.com                  Email and First Class Mail
Chicago Englewood Umc                                                           Attn: Peggy Jackson‐Turner                                   6400 S Stewart Ave                Chicago, IL 60621                                                 EnglewoodRust64@att.net                Email and First Class Mail
Chicago Greenstone Umc                                                          11211 S St Lawrence Ave                                      Chicago, IL 60628                                                                                   lcmason1@yahoo.com                     Email and First Class Mail
Chicago Hyde Park Methodist Church                                              c/o Chicago South Shore Umc                                  7350 S Jeffery Blvd               Chicago, IL 60649                                                 adonnadreid@gmail.com                  Email and First Class Mail
Chicago Parkside Methodist                                                      c/o Southshore Umc                                           7350 S Jeffrey Rd                 Chicago, IL 60649                                                 adonnadreid@gmail.com                  Email and First Class Mail
Chicago Rust Memorial Umc                                                       Attn: Peggy A Jackson‐Turner                                 6400 S Stewart Ave                Chicago, IL 60621                                                 englewoodrust64@att.net                Email and First Class Mail
Chicago South Shore                                                             7350 S Jeffery Blvd                                          Chicago, IL 60649                                                                                   adonnadried@gmail.com                  Email and First Class Mail
Chicago St Johns Methodist Episcopal                                            c/o South Shore Umc                                          7350 S Jeffrey Blvd               Chicago, IL 60649                                                 adonnadreid@gmail.com                  Email and First Class Mail
                                                                  Case 20-10343-LSS                                                 Doc 2541                                    Filed 04/07/21                                          Page 14 of 87

Chicago Trinity                                                           11030 S Longwood Dr                                       Chicago, IL 60643                                                                                               dennislangdon03@gmail.com                           Email and First Class Mail
Chicago United Church Of Hyde Park                                        1448 E 53rd St                                            Chicago, IL 60615                                                                                               sruhlz23@yahoo.com                                  Email and First Class Mail
Chicago: Chicago Lawn Umc                                                 Attn: Rosa Garcia                                         3500 W 63rd Pl                          Chicago, IL 60629                                                       rosa43garflo@yahoo.com                              Email and First Class Mail
Chicago: Edison Park                                                      6740 N Oliphant                                           Chicago, IL 60631                                                                                               vicmeladjr@yahoo.com                                Email and First Class Mail
Chicago: El Redentor Del Calvario/The Redeemer Of Calvary                 5001 W Gunnison St                                        Chicago, IL 60630                                                                                               fmenzes@comcast.net                                 Email and First Class Mail
Chicago: Emanuel                                                          Attn: Auderine Molina                                     4256 N Ridgeway Ave                     Chicago, IL 60131                                                       pastor.audrey@ymail.com                             Email and First Class Mail
Chicago: Humboldt Park Umc                                                2120 N Mozart St                                          Chicago, IL 60647                                                                                               garygrecar@gmail.com                                Email and First Class Mail
Chicago: Hyde Park Korean                                                 Attn: Woo Min Lee                                         5600 S Woodlawn Ave                     Chicago, IL 60637                                                       chicago.kacm@gmail.com                              Email and First Class Mail
Chicago: Morgan Park                                                      Attn: Dennis Langdon                                      11030 S Longwood Dr                     Chicago, IL 60643                                                       dennislangdon03@gmail.com                           Email and First Class Mail
Chicago: Parish Of The Holy Covenant                                      925 W Diversey Pkwy                                       Chicago, IL 60614                                                                                               office@holycovenantumc.org                          Email and First Class Mail
Chicago: Southlawn United Methodist Church                                8605 S Cregier                                            Chicago, IL 60617                                                                                               slawnumc@sbcglobal.net; colleenmn7337@comcast.net   Email and First Class Mail
Chichester Umc                                                            Mark Alan Buttaro                                         2 Snowdrop Ln                           Litchfield                                                              pastor.buttaro@gmail.com                            Email and First Class Mail
Chichester United Methodist Church                                        Attn: Treasurer, Chichester Umc                           P.O. Box 39                             Epsom, NH 03234                                                         cumc.nh@gmail.com                                   Email and First Class Mail
Chickalah United Methodist Church                                         c/o Cyndia Callan                                         P.O. Box 188                            Dardanelle, AR 72834                                                    cjcallan@centurytel.net                             Email and First Class Mail
Chickasaw Council, Boy Scouts Of America                                  171 S Hollywood St                                        Memphis, TN 38112‐4802                                                                                                                                              First Class Mail
Chickasaw Council, Boy Scouts Of America, Inc.                            Attn: Jason P. Hood                                       Davies Hood Pllc                        22 N Front St, Ste 620             Memphis, TN 38103‐2100               jason.hood@davieshood.com                           Email and First Class Mail
Chickasaw Council, Boy Scouts Of America, Inc.                            Attn: Richard L. Fisher                                   171 S Hollywood St                      Memphis, TN 38112                                                       richard.fisher@scouting.org                         Email and First Class Mail
Chickasaw Nation, A Federally Recognized Indian Tribe                     c/o Green Law Firm Pc                                     Attn: Jared Easterling                  301 E Main St                      Ada, OK 74820                        je@greenlawfirmpc.net                               Email and First Class Mail
Chickasaw United Methodist                                                Attn: Rev Dale Rhodes                                     108 Lee St                              Chickasaw, AL 36611                                                     chickasawumc@gmail.com                              Email and First Class Mail
Chief Cornplanter Cncl 538                                                316 4th Ave                                               Warren, PA 16365‐5712                                                                                                                                               First Class Mail
Chief Seattle Cncl 609                                                    3120 Rainier Ave S                                        Seattle, WA 98144‐6015                                                                                                                                              First Class Mail
Chief Seattle Council, Boy Scouts Of America                              3120 Rainier Ave S                                        Seattle, WA 98144‐6015                                                                                                                                              First Class Mail
Chiera Law Group                                                          Randall John Chiera                                       54 Main St                              Tarrytown, NY 10591                                                     rjc@chieralegal.com                                 Email and First Class Mail
Children'S Miracle Network                                                P.O. Box 852                                              Hershey, PA 17033‐0852                                                                                                                                              First Class Mail
Chilhowie United Methodist Church                                         Attn: Kyra Bishop, Treasurer                              P.O. Box 367                            Chilhowie, VA 24319                                                     kbishop@berryhomecenter.com                         Email and First Class Mail
Chilly Dogs Sled Dog Kennel, LLC                                          1557 Esterberg Rd                                         Ely, MN 55731‐8203                                                                                                                                                  First Class Mail
Chilmark Community Church United Methodist                                Attn: Kathy Teel                                          9 Menemsha Crossroad                    Chilmark, MA 02535                                                      chilmarkchurch@gmail.com                            Email and First Class Mail
Chinchilla United Methodist Church (078144)                               c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                              Email and First Class Mail
Chinchilla United Methodist Church (078144)                               c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                 lspangolo@bentzlaw.com                              Email and First Class Mail
Chinese United Methodist Church                                           Attn: Cumc Office                                         69 Madison St                           New York, NY 10002                                                      office@cumc.nyc                                     Email and First Class Mail
Chino United Methodist Church                                             Attn: William Hogarth                                     5201 Riverside Dr                       Chino, CA 91710                                                         revmatt@chinoumc.org                                Email and First Class Mail
Chippewa United Methodist Church (95640)                                  c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                              Email and First Class Mail
Chippewa Valley Cncl 637                                                  710 S Hastings Way                                        Eau Claire, WI 54701‐3425                                                                                                                                           First Class Mail
Chippewa Valley Cncl No 637                                               710 S Hastings Way                                        Eau Claire, WI 54701‐3425                                                                                                                                           First Class Mail
Chiquola United Methodist Church                                          Attn: Beth Smith                                          129 W Greer St                          Honea Path, SC 29654                                                    gsv1003@gmail.com                                   Email and First Class Mail
Chiquola United Methodist Church                                          Attn: Gregg Scott Varner                                  P.O. Box 375                            Honea Path, SC 29654                                                    gsv1003@gmail.com                                   Email and First Class Mail
Chittenango United Methodist Church                                       Attn: Treasurer. Chittenango Umc                          205 Falls Blvd                          Chittenango, NY 13037                                                   chittenangoumc@gmail.com                            Email and First Class Mail
Choconut Center United Methodist Church                                   Attn: Treasurer, Choconut Center Umc                      5 Lewis Rd                              Binghamton, NY 13905                                                    ccumc@stny.rr.com                                   Email and First Class Mail
Choctaw Area Cncl 302                                                     P.O. Box 3784                                             Meridian, MS 39303‐3784                                                                                                                                             First Class Mail
Choctaw United Methodist Church                                           Attn: Treasurer                                           1200 N Choctaw Rd                       Choctaw, OK 73020                                                       office@choctawumc.com                               Email and First Class Mail
Chris Caterson                                                            4110 Turnpike Rd                                          Montrose, PA 18801                                                                                              chris@littleandnelson.com                           Email and First Class Mail
Chrismar Mapping Services, Inc                                            7 Wilson St                                               Uxbridge, On L9P 1H8                    Canada                                                         Canada                                                       First Class Mail
Chris'S Church Methodist & Presbyterian United                            c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                      Erice@bradley.com                                   Email and First Class Mail
Christ                                                                    c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                      erice@bradley.com                                   Email and First Class Mail
Christ ‐ Newark Umc                                                       Attn: Cindy Kosik                                         1149 Hebron Rd                          Heath, OH 43056                                                         sebritton@windstream.net                            Email and First Class Mail
Christ & St. John'S Episcopal Church                                      Attn: Patricia Ann Beauhamois                             P.O. Box 240                            Champlain, NY 12919                                                     pbeauharnois@aol.com                                Email and First Class Mail
Christ And Grace Episcopal Church                                         1545 S Sycamore St                                        Petersburg, VA 23805                                                                                            rteasley@christandgrace.org                         Email and First Class Mail
Christ And Holy Trinity                                                   Attn: John D. Betit                                       55 Myrtle Ave                           Westport, CT 06880                                                      jbetit@chtwestport.org                              Email and First Class Mail
Christ And Trinity Lutheran Church                                        c/o Gardner & Gardner Attorneys & Counselors At Law LLC   Attn: R Scott Gardner                   416 S Ohio Ave                     Sedalia, MO 65301                    gardnerlawfirm@icloud.com                           Email and First Class Mail
Christ And Trinity Lutheran Church                                        3201 Southwest Blvd                                       Sedalia, MO 65301                                                                                                                                                   First Class Mail
Christ Baptist Church Of Raleigh, Inc                                     Attn: Mr. Kim B. Faucette Administrator                   400 Newton Rd                           Raleigh, NC 27615                                                       kim@christbaptist.org                               Email and First Class Mail
Christ By The Sea Umc                                                     c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                      erice@bradley.com                                   Email and First Class Mail
Christ Chapel Wesleyan Church                                             Attn: Rev. Roberta May Davis                              1410 Lake Rd, West Fork                 P.O. Box 322                       Hamlin, NY 14464                     CCWC1410@outlook.com                                Email and First Class Mail
Christ Church                                                             Christ Episcopal Church                                   90 Kings Hwy                            Middletown, NJ 07748                                                    office@christchurchmiddletown.org                   Email and First Class Mail
Christ Church                                                             Roseann Degennaro                                         524 Park Ave                            New York, NY 10065                                                      roseann@christchurchnyc.org                         Email and First Class Mail
Christ Church & Trinity Lutheran (Sheffield)E)                            c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Church & Trinity Lutheran (Sheffield)E)                            c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                                                                         First Class Mail
Christ Church (Easton)                                                    Attn: Andrea Ross, Esq                                    The Law Office of Andrea Ross           129 N West St, Ste 1               Easton, MD 21601                     Andie@AndieRossLaw.com                              Email and First Class Mail
Christ Church (Episcopal) Incorporated                                    Attn: John Brice                                          250 W Main St, Ste 1600                 Lexington, KY 40507                                                     eoconnell@iwwt.law                                  Email and First Class Mail
Christ Church (Episcopal) Incorporated                                    Attn: John Brice                                          250 W Main St, Ste 1600                 Lexington, KY 40507                                                     jbrice@wyattfirm.com                                Email and First Class Mail
Christ Church (Exeter)                                                    c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Church (Fitchburg)                                                 c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Church (North Brookfield)                                          c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Church (North Conway)                                              c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Church (Portsmouth)                                                c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Church (Rochdale)                                                  c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Church (St Michaels)                                               Attn: Andrea Ross, Esq                                    The Law Office of Andrea Ross           129 N West St, Ste 1               Easton, MD 21601                     Andie@AndieRossLaw.com                              Email and First Class Mail
Christ Church 712 E 16Th St, Berwick, Pa 18603                            Attn: Frederic Stevenson                                  712 E 16th S                            Berwick, PA 18603                                                       church.berwick@aol.com                              Email and First Class Mail
Christ Church Bay Ridge Brooklyn, Ny 11209                                Christ Church Bay Ridge                                   7301 Ridge Blvd                         Brooklyn, NY 11209                                                      parishadministrator@christchurchbayridge.org        Email and First Class Mail
Christ Church Cathedral (Springfield)                                     c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Church Christiana Hundred                                          Attn: Rev Ruth L Beresford                                505 E Buck Rd                           Wilmington, DE 19807                                                    rberesford@christchurchde.org                       Email and First Class Mail
Christ Church Cranbrook                                                   Attn: Fr. William Danaher                                 470 Church Rd                           Bloomfield Hills, MI 48304                                              wdanaher@christchurchcranbrook.org                  Email and First Class Mail
Christ Church Episcopal                                                   Attn: Charlotte Collins Reed                              21 Aurora St                            Hudson, OH 44236                                                        charlotte.reed@christchurchhudson.org               Email and First Class Mail
Christ Church Episcopal                                                   524 N 5th St                                              Beatrice, NE 68310                                                                                              christchurchbaptism@gmail.com                       Email and First Class Mail
Christ Church Episcopal                                                   671 Rte 28                                                Harwich Port, MA 02646                                                                                          revmom87@outlook.com                                Email and First Class Mail
Christ Church Episcopal                                                   Attn: Shirley Smith Graham                                5000 Pouncey Tract Rd                   Glen Allen, VA 23059                                                    s.smithgraham@ccerva.org                            Email and First Class Mail
Christ Church Episcopal Parish                                            Attn: Alison Morna Schultz                                1060 Chandler Rd                        Lake Oswego, OR 97034                                                   aschultz@ccparish.org                               Email and First Class Mail
Christ Church Episcopal Parish                                            c/o Squire Patton Boggs (Us) LLP                          Attn: Mark A Salzberg                   2550 M St NW                       Washington, DC 20037                 mark.salzberg@squirepb.com                          Email and First Class Mail
Christ Church Episcopal, Harlan                                           P.O. Box 858                                              Harlan, KY 40831                                                                                                bkibler@diolex.org                                  Email and First Class Mail
Christ Church Federated                                                   6 Dane St                                                 Kennebunk, ME 04043                                                                                             christchurchbk@gmail.com                            Email and First Class Mail
Christ Church Huron, Oh                                                   Attn: Michael Floyd                                       120 Ohio St                             Huron, OH 44839                                                         christchurch@bex.net                                Email and First Class Mail
                                                                                                                                                                                                                                                    mark.mcmahon@christchurchnewbrunsw
Christ Church In The City Of New Brunswick                                Attn: Business Operations Manager                         5 Paterson St                           New Brunswick, NJ 08901                                                 ick.org                                             Email and First Class Mail
Christ Church In The Town Of Oyster Bay                                   Attn: Michael John Piret                                  55 E Main St                            Oyster Bay, NY 11771                                                    office@christchurchoysterbay.org                    Email and First Class Mail
Christ Church Iu (Worton)                                                 c/o the Law Office of Andrea Ross                         Attn: Andrea Ross, Esq                  129 N West St, Ste 1               Easton, MD 21601                     Patrick@DioceseofEaston.org                         Email and First Class Mail
Christ Church La Crosse                                                   c/o Ruder Ware Llsc                                       Attn: Randi Osberg                      402 Graham Ave, 6th Fl             Eau Claire, WI 54701                 rosberg@ruderware.com                               Email and First Class Mail
Christ Church La Crosse                                                   c/o Diocese of Eau Claire Inc                             Attn: Treasurer                         510 S Farwell                      Eau Claire, WI 54701                                                                     First Class Mail
Christ Church Manhasset                                                   1351 Northern Blvd                                        Manhasset, NY 11030                                                                                             stamke@christchurchmanhasset.org                    Email and First Class Mail
Christ Church Middle Haddam Ct                                            Attn: Ann Perrott                                         P.O. Box 81                             Middle Haddam, CT 06456                                                 ann@perrotts.com                                    Email and First Class Mail
Christ Church New Brighton                                                Attn: Andrea S Morse Esp                                  391 Forest Ave                          Staten Island, NY 10301                                                 asmorselaw@mindspring.com                           Email and First Class Mail
Christ Church Of Bath, United Church Of Christ                            109 S Chestnut St                                         Bath, PA 18014                                                                                                  pastormike@rcn.com                                  Email and First Class Mail
Christ Church Of Ramapo                                                   Attn: Richard Smith                                       65 Washington Ave                       Suffern, NY 10901                                                       richcsmith3@yahoo.com                               Email and First Class Mail
Christ Church Of Ramapo                                                   Attn: Richard Smith, Treasurer                            35 Washington Ave                       Suffern, NY 10901                                                       richcsmith3@yahoo.com                               Email and First Class Mail
Christ Church Of Ramapo                                                   Attn: Treasurer, Richard Smith                            65 Washington Ave                       Suffern, NY 10901                                                       richcsmith3@yahoo.com                               Email and First Class Mail
Christ Church Parish                                                      P.O. Box 476                                              Saluda, VA 23149                                                                                                ccparish1666@gmail.com                              Email and First Class Mail
Christ Church Parish                                                      Philip S Brown                                            56 Christ Church Ln P.O. Box 476        Urbanna, VA 23149                                                       ccparish1666@gmail.com                              Email and First Class Mail
Christ Church Parish, Kent Island                                         Attn: Andrea Ross, Esq                                    The Law Office of Andrea Ross           129 N West St, Ste 1               Easton, MD 21601                     Andie@AndieRossLaw.com                              Email and First Class Mail
Christ Church Quaker Farms                                                Attn: Robert D. Knapp                                     470 Quaker Farms Rd, Oxford, Ct 06478   Oxford, CT 06478                                                        rknapp3893@sbcglobal.net                            Email and First Class Mail
Christ Church United                                                      Attn: Treasurer                                           1 Bartlett St                           Lowell, MA 01852                                                        ccuoffice@wewelcomeall.org                          Email and First Class Mail
Christ Church United Methodist                                            Attn: Randall Paige                                       545 Old Town Rd                         Port Jefferson Station, NY 11776                                        admin@ccpjs.org                                     Email and First Class Mail
Christ Church United Methodist                                            Attn: Barb Ann Zirkelbach                                 5109 Washington Ave                     Racine, WI 53406                                                        christcumc@gmail.com                                Email and First Class Mail
Christ Church United Methodist                                            Attn: Treasurer                                           1221 Quarrier St                        Charleston, WV 25301                                                    jayparkins@msn.com                                  Email and First Class Mail
Christ Church United Methodist                                            Attn: Thad Marshall, Controller                           6363 Research Forest Dr                 The Woodlands, TX 77381                                                 jpowers@cc‐um.org                                   Email and First Class Mail
Christ Church United Methodist                                            Attn: Robert Dennison, Treasurer Christ Church Um         1539 West Pike St                       Clarksburg, WV 26301                                                    rdenniso@aol.com                                    Email and First Class Mail
Christ Church United Methodist                                            Attn: Rev Stephen Bauman                                  4111 Bdwy                               New York, NY 10033                                                      stephen@christchurchnyc.org                         Email and First Class Mail
Christ Church United Methodist                                            Attn: Rev Stephen Bauman                                  524 Park Ave                            New York, NY 10065                                                      stephen@christchurchnyc.org                         Email and First Class Mail
Christ Church United Methodist                                            Attn: President, Board of Trustees                        690 Colorado Blvd                       Denver, CO 80206                                                        trustees@christchurchcolorado.org                   Email and First Class Mail
Christ Church United Methodist, Glens Falls                               Attn: Treasurer                                           54 Bay St                               Glens Falls, NY 12801                                                   rweihing.ccgf@gmail.com                             Email and First Class Mail
Christ Church United Methodist, Inc                                       c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                      erice@bradley.com                                   Email and First Class Mail
Christ Church United Methodist, Southwick, MA                             Attn: Ken Blanchard                                       98 The Laurels                          Enfield, CT 06082                                                       kenblan1980@gmail.com                               Email and First Class Mail
Christ Church Winnetka                                                    Attn: The Rev. Christopher Powell, Rector                 470 Maple Ave                           Winnetka, IL 60093                                                      capowell430@gmail.com                               Email and First Class Mail
Christ Church, Babylon                                                    12 Prospect St                                            Babylon, NY 11702                                                                                               secretaryccbny@optonline.net                        Email and First Class Mail
Christ Church, Bay Saint Louis, Mississippi                               Attn: George Riviere                                      912 S Beach Blvd                        Bay St Louis, MS 39520                                                  georgeriviere@bellsouth.net                         Email and First Class Mail
Christ Church, Bay Saint Louis, Mississippi                               Attn: Marcus M Wilson                                     190 E Capitol St, Ste 650               Jackson, MS 39201                                                       mwilson@blswlaw.com                                 Email and First Class Mail
Christ Church, Bronxville Ny                                              Attn: Jennifer Redman                                     17 Sagamore Rd                          Bronxville, NY 10708                                                    warden@ccbny.org                                    Email and First Class Mail
Christ Church, Greenville, Sc                                             Attn: Harrison Mcleod                                     10 N Church St                          Greenville, SC 29601                                                    smize@ccgsc.org                                     Email and First Class Mail
Christ Church, Huron, Ohio                                                Attn: Michael Floyd                                       120 Ohio St                             Huron, OH 44839                                                         christchurch@bex.net                                Email and First Class Mail
Christ Church, Pittsford                                                  Attn: Rev Dr Ronald B Young                               36 S Main St                            Pittsford, NY 14534                                                     ronald@christchurchpittsford.com                    Email and First Class Mail
Christ Church, Port Republic                                              3100 Broomes Island Rd                                    Port Republic, MD 20676                                                                                         info@christchurchcalvert.org                        Email and First Class Mail
Christ Church, United Methodist, Inc.                                     Attn: Phillip A Martin ‐ Fultz Maddox Dickens Plc         101 South 5th St, 27th Fl               Louisville, KY 40202                                                    shannon@ccum.net                                    Email and First Class Mail
Christ Church, United Methodist, Inc.                                     Shannon Herlihy Mcconnell                                 4614 Brownsboro Rd                      Louisville, KY 40207                                                    shannon@ccum.net                                    Email and First Class Mail
Christ Church, Woodbury, Nj                                               Attn: Fr Brian K Burgess                                  62 Delaware St                          Woodbury, NJ 08096                                                      frburgess@christchurch.woodburynj.org               Email and First Class Mail
Christ Church: Fair Haven                                                 c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                      erice@bradley.com                                   Email and First Class Mail
Christ Church‐United Methodist                                            Attn: Robert B Kolvik‐Campbell                            417 Park St                             Sherrill, NY 13461                                                      pastorbob@hotmail.com                               Email and First Class Mail
Christ Community Church (04350)                                           c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                              Email and First Class Mail
Christ Community Umc                                                      c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                      erice@bradley.com                                   Email and First Class Mail
Christ Community United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                      erice@bradley.com                                   Email and First Class Mail
Christ Community United Methodist Church (86736)                          c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                              Email and First Class Mail
Christ Community United Methodist Church (86736)                          c/o Bentz Law Firm                                        Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200         Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                              Email and First Class Mail
Christ Community Wesleyan Church                                          Attn: Todd Wood                                           6275 Kenney Memorial Ln                 Albany, OH 45710                                                        todd@ccwconline.com                                 Email and First Class Mail
Christ Curch Episcopal                                                    Attn: Charlotte Collins Reed                              21 Aurora St                            Hudson, OH 44236                                                        charlotte.reed@christchurchhudson.org               Email and First Class Mail
Christ Episcopal Church                                                   3520 W Whitestone Blvd                                    Cedar Park, TX 78613                                                                                            admin@cectx.org                                     Email and First Class Mail
Christ Episcopal Church                                                   Attn: The Rev Alexander D Macphail, Rector                1101 Franklin Rd Sw                     Roanoke, VA 24016                                                       amachphail@christroanoke.org                        Email and First Class Mail
Christ Episcopal Church                                                   c/o Rogers Towers Pa                                      Attn: Betsy Cox, Esq                    1301 Riverplace Blvd, Ste 1500     Jacksonville, FL 32207               bcox@rtlaw.com                                      Email and First Class Mail
Christ Episcopal Church                                                   c/o Rogers Towers, Pa                                     Attn: Betsy C Cox, Esq                  1301 Riverplace Blvd, Ste 1500     Jacksonville, FL 32207               bcox@rtlaw.com                                      Email and First Class Mail
Christ Episcopal Church                                                   206 Poplar St                                             Elizabethtown, KY 42701                                                                                         bnbaker83@gmail.com                                 Email and First Class Mail
Christ Episcopal Church                                                   c/o Episcopal Diocese of Northwestern Pa                  Attn: Sean Rowe                         145 W 6th St                       Erie, PA 16501                       cdougan@dionwpa.org                                 Email and First Class Mail
Christ Episcopal Church                                                   601 E Walnut St                                           Springfield, MO 65806                                                                                           cec@christepiscopalchurch.com                       Email and First Class Mail
Christ Episcopal Church                                                   Attn: Troy Lynn Preston                                   33 E 1st St                             Corning, NY 14830                                                       cepiscopal@yahoo.com                                Email and First Class Mail
Christ Episcopal Church                                                   Attn: Sue Bauer                                           7145 Fieldcrest Dr                      Lockport, NY 14094                                                      cfisher@magavern.com                                Email and First Class Mail
Christ Episcopal Church                                                   56 S Cliff St                                             Ansonia, CT 06401                                                                                               christchurchans@sbcglobal.net                       Email and First Class Mail
Christ Episcopal Church                                                   623 N 5th St                                              Burlington, IA 52601                                                                                            christchurchonline@christchurchonline.com           Email and First Class Mail
Christ Episcopal Church                                                   2100 N 2nd St                                             Clinton, IA 52732                                                                                               christepiscopal2@gmail.com                          Email and First Class Mail
Christ Episcopal Church                                                   Attn: David Powell                                        2345 Grand Blvd, Ste 2200               Kansas City, MO 64108                                                   david.powell@lathropgpm.com                         Email and First Class Mail
Christ Episcopal Church                                                   15 W High St                                              Ballston Spa, NY 12020                                                                                          djroyjrcpc@msn.com                                  Email and First Class Mail
Christ Episcopal Church                                                   720 Riverside Ave                                         Adrian, MI 49221                                                                                                edjohn@frontier.com                                 Email and First Class Mail
Christ Episcopal Church                                                   703 S Main St                                             Jefferson, TX 75667                                                                                             fr_john_himes@hotmail.com                           Email and First Class Mail
Christ Episcopal Church                                                   Attn: Jon Davis                                           P.O. Box 210                            Cedar Key, FL 32625                                                     frjondavisphd@gmail.com                             Email and First Class Mail
Christ Episcopal Church                                                   Attn: Hal Hayek                                           220 40H St Ne                           Cedar Rapids, IA 52402                                                  halh@christepiscopal.org                            Email and First Class Mail
Christ Episcopal Church                                                   14 School St                                              Medway, MA 02053                                                                                                info@cecmedway.org                                  Email and First Class Mail
Christ Episcopal Church                                                   P.O. Box 570                                              Sag Harbor, NY 11963                                                                                            info@christchurchshny.org                           Email and First Class Mail
Christ Episcopal Church                                                   Attn: James Howsmon                                       162 S Main St                           Oberlin, OH 44074                                                       jhowsmon@oberlin.edu                                Email and First Class Mail
Christ Episcopal Church                                                   Attn: Kathy Pope                                          P.O. Box 298                            Glenrock, WY 82637                                                      kmpope7@hotmail.com                                 Email and First Class Mail
Christ Episcopal Church                                                   Attn: Peter Nicolaysen                                    P.O. Box 7                              Casper, WY 82602                                                        kmpope7@hotmail.com                                 Email and First Class Mail
Christ Episcopal Church                                                   Attn: Michelle Roach                                      151 W Church Ave                        Longwood, FL 32750                                                      longwoodchristchurch@gmail.com                      Email and First Class Mail
Christ Episcopal Church                                                   Attn: Mark A Salzberg, Squire Patton Boggs (Us) LLP       2550 M St, Nw                           Washington, DC 20037                                                    mark.salzberg@squirepb.com                          Email and First Class Mail
Christ Episcopal Church                                                   Attn: COO                                                 1412 Providence Rd                      Charlotte, NC 28207                                                     mauneyw@christchurchcharlotte.org                   Email and First Class Mail
Christ Episcopal Church                                                   310 S Summit Ave                                          Newcastle, WY 82701                                                                                             mihutch@rtconnect.net                               Email and First Class Mail
Christ Episcopal Church                                                   2000 Main St                                              Stratford, CT 06615                                                                                             mompat101@aol.com                                   Email and First Class Mail
Christ Episcopal Church                                                   Attn: Peter Nicolaysen                                    P.O. Box 7                              Casper, WY 82602                                                        petercn@vcn.com                                     Email and First Class Mail
Christ Episcopal Church                                                   Attn: The Reverend Noelle York‐Simmons                    118 N Washington St                     Alexandria, VA 22314                                                    rector@ccalex.org                                   Email and First Class Mail
Christ Episcopal Church                                                   6800 Oakland Mills Rd                                     Columbia, MD 21045                                                                                              revmanny@christchurchcolumbia.org                   Email and First Class Mail
Christ Episcopal Church                                                   Attn: Thomas P Reeder                                     400 San Juan Dr                         Ponte Vedra Beach, FL 32082                                             treeder@christepiscopalchurch.org                   Email and First Class Mail
Christ Episcopal Church                                                   Attn: Rev Douglas Moyer                                   205 N 7th St                            Stroudsburg, PA 18360                                                   vrubino@newmanwilliams.com                          Email and First Class Mail
Christ Episcopal Church                                                   1521 N Patterson St                                       Valdosta, GA 31602                                                                                                                                                  First Class Mail
Christ Episcopal Church                                                   Attn: Timothy C Quinnell                                  57031 5th St                            Calumet, MI 49913                                                                                                           First Class Mail
Christ Episcopal Church ‐ North Hills                                     Attn: the Rev Canon Kimberly Karashin                     325 Oliver Ave, Ste 300                 Pittsburgh, PA 15222                                                    sld@sgkpc.com                                       Email and First Class Mail
Christ Episcopal Church ‐ North Hills                                     Attn: the Rev. Canon Kimberly Karashin                    325 Oliver Ave, Ste 300                 Pittsburgh, PA 15222                                                    sld@sgkpc.com                                       Email and First Class Mail
Christ Episcopal Church (Bethel)                                          c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Episcopal Church (Cambridge)                                       Attn: Andrea Ross, Esq                                    The Law Office of Andrea Ross           129 N West St, Ste 1               Easton, MD 21601                     Andie@AndieRossLaw.com                              Email and First Class Mail
Christ Episcopal Church (Cedar Key)                                       c/o Rogers Towers Pa                                      Attn: Betsy Cox, Esq                    1301 Riverplace Blvd, Ste 1500     Jacksonville, FL 32207               bcox@rtlaw.com                                      Email and First Class Mail
Christ Episcopal Church (Cedar Key)                                       Attn: Jon Davis                                           P.O. Box 210                            Cedar Key, FL 32625                                                     frjondavisphd@gmail.com                             Email and First Class Mail
Christ Episcopal Church (Denton)                                          c/o the Law Office of Andrea Ross                         Attn: Andrea Ross, Esq                  129 N West St, Ste 1               Easton, MD 21601                     Patrick@DioceseofEaston.org                         Email and First Class Mail
Christ Episcopal Church (Island Pond)                                     c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Episcopal Church (Lincoln)                                         c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Episcopal Church (Montpelier)                                      c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Episcopal Church (Ponte Vedra Beach)                               Attn: Thomas P. Reeder                                    1301 Riverplace Blvd, Ste 1500          Jacksonville, FL 32207                                                  bcox@rtlaw.com                                      Email and First Class Mail
Christ Episcopal Church (Ponte Vedra Beach)                               Thomas P. Reeder                                          400 San Juan Dr                         Ponte Vedra Beach, FL 32082                                             treeder@christepiscopalchurch.org                   Email and First Class Mail
Christ Episcopal Church (Westerly)                                        c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                     peter@thetamposilawgroup.com                        Email and First Class Mail
Christ Episcopal Church Amelia Virginia                                   Attn: the Rev. Michael Stone                              16401 Court St                          P.O. Box 468                       Amelia, VA 23002                     michaelstone51@verizon.net                          Email and First Class Mail
Christ Episcopal Church Cathedral Corp                                    c/o Ruder Ware Llsc                                       Attn: Randi Osberg                      402 Graham Ave, 6th Fl             Eau Claire, WI 54701                 rosberg@ruderware.com                               Email and First Class Mail
Christ Episcopal Church Cathedral Corp                                    c/o Diocese of Eau Claire Inc                             Attn: Treasurer                         510 S Farwell                      Eau Claire, WI 54701                                                                     First Class Mail
Christ Episcopal Church Clinton Parish Diocese Of Washington              Attn: Robert Lau                                          8710 Old Branch Ave                     Clinton, MD 20735                                                       christchurchclinton@verizon.net                     Email and First Class Mail
Christ Episcopal Church Corp                                              Attn: Marsha; Benjamin Day                                1210 Wooten Lake Rd                     Kennesaw, GA 30144                                                      communications@christchurchkennesaw.com             Email and First Class Mail
Christ Episcopal Church Covington, Louisiana                              c/o Baker Donelson                                        Attn: Mark Mercante                     3 Sanctuary Blvd                   Mandeville, LA 70471                 mmercante@bakerdonelson.com                         Email and First Class Mail
Christ Episcopal Church Dallas                                            Attn: Fabian Villalobos                                   534 W 10th St                           Dallas, TX 75208                                                        christchurchdallas@att.net                          Email and First Class Mail
Christ Episcopal Church Dearborn Mi                                       120 N Military                                            Dearborn, MI 48124                                                                                              terri@christchurchdearborn.org                      Email and First Class Mail
Christ Episcopal Church East Norwalk Ct                                   Attn: Clerk of the Vestry                                 2 Emerson St                            Norwalk, CT 06855                                                       rexdogwoof@aol.com                                  Email and First Class Mail
Christ Episcopal Church Guilford                                          Attn: Randolph West                                       P.O. Box 574                            Guilford, CT 06437                                                      harrisoncec@snet.net                                Email and First Class Mail
Christ Episcopal Church In Alameda, California                            Attn: the Rev. Stephen Mchale                             1700 Santa Clara Ave                    Alameda, CA 94501                                                       stephen@christchurchalameda.org                     Email and First Class Mail
Christ Episcopal Church In Los Altos, California                          Attn: the Rev. Claire Dietrich Ranna                      1040 Border Rd                          Los Altos, CA 94024                                                     claire@ccla.us                                      Email and First Class Mail
Christ Episcopal Church Of Bethany, Inc                                   Attn: the Rev Dr Robert Clements                          526 Amity Rd                            Bethany, CT 06524                                                       office@christchurchbethany.org                      Email and First Class Mail
Christ Episcopal Church Of Bradenton, Inc                                 c/o Stichter Riedel Blain & Postler Pa                    Attn: Daniel R Fogarty Esq              110 E Madison St, Ste 200          Tampa, FL 33602                      dfogarty.ecf@srbp.com                               Email and First Class Mail
Christ Episcopal Church Of Bradenton, Inc                                 Attn: Robert Baker Rector                                 4030 Manatee Ave W                      Bradenton, FL 34205                                                                                                         First Class Mail
Christ Episcopal Church Of Kent Oh                                        Attn: Rev Julie Blake Fisher                              118 S Mantua St                         Kent, OH 44240                                                          christchurchkent@att.net                            Email and First Class Mail
Christ Episcopal Church Of Kent, Oh                                       Attn: the Rev Julie Blake Fisher                          118 S Mantua St                         Kent, OH 44240                                                          christchurchkent@att.net                            Email and First Class Mail
Christ Episcopal Church Of Kent, Ohio                                     Attn: Julie Blake Fisher                                  118 South Mantua St                     Kent, OH 44240                                                          christchurchkent@att.net                            Email and First Class Mail
Christ Episcopal Church Of Kent, Ohio                                     Attn: Rev Julie Blake Fisher                              118 S Mantua St                         Kent, OH 44240                                                          christchurchkent@att.net                            Email and First Class Mail
Christ Episcopal Church Of Shaker Heights Oh                              3445 Warrensville Center Rd                               Shaker Heights, OH 44122                                                                                        priest@cometochristchurch.com                       Email and First Class Mail
Christ Episcopal Church Of Shaker Heights, Ohio                           Attn: Mark Wilson Biggerman                               3655 Traver Rd                          Shaker Heights, OH 44122                                                mark@mblegal.com                                    Email and First Class Mail
Christ Episcopal Church Of Shaker Heights, Ohio                           3445 Warrensville Ctr Rd                                  Shaker Heights, OH 44122                                                                                        priest@cometochristchurch.org                       Email and First Class Mail
Christ Episcopal Church Of Warren Ohio                                    Attn: Rev J Jeffrey Baker                                 2627 Atlantic St Ne                     Warren, OH 44483                                                        finance@christchurchwarren.org                      Email and First Class Mail
Christ Episcopal Church Of Warren, Ohio                                   Attn: the Rev J Jeffrey Baker                             2627 Atlantic St, Ne                    Warren, OH 44483                                                        finance@christchurchwarren.org                      Email and First Class Mail
Christ Episcopal Church Sei Ko Kai In San Francisco, California           Attn: the Rev. Debra Low‐Skinner                          2140 Pierce St                          San Francisco, CA 94115                                                 revdeb95008@gmail.com                               Email and First Class Mail
Christ Episcopal Church Spotsylvania                                      Attn: Daniel Edward Johnson                               8951 Courthouse Rd                      Spotsylvania, VA 22553                                                  rector@christchurchspotsy.com                       Email and First Class Mail
Christ Episcopal Church Tracy City Tn                                     Attn: The Rev Amy B Lamborn Stem                          213 1st Ave Nw                          Winchester, TN 37398                                                    stemvicar@gmail.com                                 Email and First Class Mail
Christ Episcopal Church, Bluefield, Wv                                    Attn: Senior Warden                                       200 Duhring St                          Bluefield, WV 24701                                                     wstafford@brewstermorhous.com                       Email and First Class Mail
Christ Episcopal Church, Clayton, New York                                Attn: Martha L Berry                                      P.O. Box 3520                           Syracuse, NY 13220                                                      riverparishes@twcny.rr.com                          Email and First Class Mail
Christ Episcopal Church, East Norwalk, Ct                                 Attn: Clerk of the Vestry, Christ Church                  2 Emerson St                            Norwalk, CT 06855                                                       rexdogwoof@aol.com                                  Email and First Class Mail
Christ Episcopal Church, Eastport                                         c/o the Episcopal Diocese of Maine / Martin               P.O. Box 4036                           Portland, ME 04101                                                      bmartin@episcopalmain.org                           Email and First Class Mail
Christ Episcopal Church, Gardiner                                         c/o the Episcopal Diocese of Maine / Martin               P.O. Box 4036                           Portland, ME 04101                                                      bmartin@episcopalmaine.org                          Email and First Class Mail
Christ Episcopal Church, Hornell                                          6 Center St                                               Hornell, NY 14843                                                                                               christchurchhornell@yahoo.com                       Email and First Class Mail
Christ Episcopal Church, Hornell                                          Attn: Andrew Eklund                                       118 Crosby St                           Hornell, NY 14843                                                       eklundag@alfred.edu                                 Email and First Class Mail
Christ Episcopal Church, Inc Of Slidell                                   1534 7th St                                               Slidell, LA 70458                                                                                               rector@christchurchslidell.net                      Email and First Class Mail
Christ Episcopal Church, Inc.                                             Attn: Snr. Warden, Christ Episcopal Church Inc            257 4th St                              South Amboy, NJ 08879                                                   ChristChurchSouthAmboy@outlook.com                  Email and First Class Mail
Christ Episcopal Church, Manlius, New York                                P.O. Box 3520                                             Syracuse, NY 13220                                                                                              marthalberry@gmail.com                              Email and First Class Mail
Christ Episcopal Church, Needham                                          1132 Highland Ave                                         Needham, MA 02494                                                                                               nick@ccneedham.org                                  Email and First Class Mail
Christ Episcopal Church, Poughkeepsie, Ny                                 Attn: Rev Susan Fortunato                                 20 Carroll St                           Poughkeepsie, NY 12601                                                  rector@christchurchpok.org                          Email and First Class Mail
Christ Episcopal Church, Tracy City Tn                                    Attn: the Rev Amy B Lamborn Stem                          213 1st Ave Nw                          Winchester, TN 37398                                                    stemvicar@gmail.com                                 Email and First Class Mail
Christ Episcopal Church, Tuscaloosa, Al                                   Attn: Heyward Gould                                       605 Lurleen B Wallace Blvd N            Tuscaloosa, AL 35401                                                    hgould@bankfirst.com                                Email and First Class Mail
Christ Episcopal Church, Tuscaloosa, Al                                   Attn: Rev Rob Morpeth, Diocese of Alabama                 521 N 20th St                           Birmingham, AL 35203                                                    hgould@bankfirst.com                                Email and First Class Mail
Christ Evangelical Lutheran Church                                        Attn: Christopher Nilsen                                  337 Farview Ave                         Paramus, NJ 07652                                                       christinparamus@hotmail.com                         Email and First Class Mail
Christ Evangelical Lutheran Church                                        Attn: Wade Sjogren                                        35 Bank St                              Bridgeton, NJ 08302                                                     wadesjogren@whibco.com                              Email and First Class Mail
Christ Fellowship United Methodist Church                                 Christ Fellowship Umc                                     10915 Shaenfield Rd                     San Antonio, TX 78254                                                                                                       First Class Mail
Christ First Umc                                                          c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                      erice@bradley.com                                   Email and First Class Mail
Christ First Umc ‐ Wasilla                                                c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                      erice@bradley.com                                   Email and First Class Mail
Christ First United Methodist Church ‐ Jamestown, Ny                      Attn: Kim Olofson                                         663 Lakeview Ave                        Jamestown, NY 14701                                                     c1stumc@gmail.com                                   Email and First Class Mail
Christ Indianapolis United Methodist Church, Inc.                         Attn: Business Administrator, Christ United Methodist     8540 US 31 S                            Indianapolis, IN 46227                                                  terri@cumc‐indy.net                                 Email and First Class Mail
Christ Kettering UMC                                                      Attn: Brian Law                                           3440 Shroyer Rd                         Kettering, OH 45429                                                     brian@christumc.org                                 Email and First Class Mail
Christ Korean Umc                                                         6144 Amboy Rd                                             Staten Island, NY 10309                                                                                         jchoon67@hotmail.com                                Email and First Class Mail
Christ Lutheran Church                                                    2211 Mainland Rd                                          Harleysville, PA 19438                                                                                          bkuhlen@christlc.org                                Email and First Class Mail
Christ Lutheran Church                                                    Attn: David Roland Froemming                              250 S Grant St                          Lancaster, WI 53813                                                     christelca@tds.net                                  Email and First Class Mail
Christ Lutheran Church                                                    Attn: Darrell Raduechel, Treasurer                        P.O. Box 35756                          Des Moines, IA 50315                                                    desmoinesclc@gmail.com                              Email and First Class Mail
Christ Lutheran Church                                                    Attn: Mark L'Heureux                                      4325 Sumner St                          Lincoln, NE 68506                                                       mlheureux@christlincoln.org                         Email and First Class Mail
Christ Lutheran Church                                                    Attn: Dennis Alan Blauser                                 396 Buhl Blvd                           Sharon, PA 16148                                                        pemmett53@gmail.com                                 Email and First Class Mail
Christ Lutheran Church                                                    Attn: Paul Emmett                                         396 Buhl Blvd                           Sharon, PA 16146                                                        pemmett53@gmail.com                                 Email and First Class Mail
Christ Lutheran Church                                                    c/o Reed Law Offices, Pc, Llo                             Attn: Shayla Reed                       3032 S 87th St                     Omaha, NE 68124                      reed@reed‐law‐offices.com                           Email and First Class Mail
Christ Lutheran Church                                                    Attn: Council President                                   66 S Main St                            Manchester, PA 17345                                                    slammergg@yahoo.com                                 Email and First Class Mail
Christ Lutheran Church                                                    Attn: Teri Guadioso                                       25816 Tournament Rd                     Santa Clarita, CA 91355                                                 teri@clcscv.org                                     Email and First Class Mail
Christ Lutheran Church                                                    Attn: Pastor                                              2501 SW 320th St                        Federal Way, WA 98023                                                   theolsenv@gmail.com                                 Email and First Class Mail
Christ Lutheran Church                                                    Attn: Michael Winning                                     189 Burr Rd                             E Northport, NY 11731                                                   watrud@verizon.net                                  Email and First Class Mail
Christ Lutheran Church Of Costa Mesa, Ca                                  Attn: Karen Culp                                          760 Victoria St                         Costa Mesa, CA 92627                                                    Karen.Culp@christcm.org                             Email and First Class Mail
Christ Lutheran Church Of Costa Mesa, Ca                                  Attn: Karen Culp, Parish Administrator                    760 Victoria St                         Costa Mesa, CA 92627                                                    Karen.culp@christcm.org                             Email and First Class Mail
Christ Lutheran Church Of Long Beach California                           6500 E Stearns St                                         Long Beach, CA 90815                                                                                            pjschallis@gmail.com                                Email and First Class Mail
Christ Lutheran Church Of Visalia                                         3830 W Tulare Ave                                         Visalia, CA 93277                                                                                               office@clcvisalia.org                               Email and First Class Mail
Christ Lutheran Church Of Woodcliff                                       Attn: Diana Anderson                                      512 Main St                             Toms River, NJ 08753                                                    Diana@DianaAndersonEsquire.com                      Email and First Class Mail
Christ Lutheran Church, Hartford, Sd                                      Attn: Chad Madsen                                         701 N Main Ave                          Hartford, SD 57033                                                      chadmadsen@gmail.com                                Email and First Class Mail
                                                                            Case 20-10343-LSS                                                Doc 2541                               Filed 04/07/21                                          Page 15 of 87

Christ Lutheran Church, Valparaiso, Indiana                                         c/o Plews Shadley Racher & Braun LLP                       Attn: Josh S Tatum               1346 N Delaware St               Indianapolis, IN 46202           jtatum@psrb.com                               Email and First Class Mail
Christ Lutheran Church, Woodside, Queens                                            Attn: Joshua Hollmann                                      33‐57 58th St                    Woodside, NY 11377                                                Joshua.hollmann@concordia‐ny.edu              Email and First Class Mail
Christ Memorial Lutheran Church                                                     Attn: Treasurer                                            13501 Sunset Trl                 Plymouth, MN 55441                                                dave_erstad@yahoo.com                         Email and First Class Mail
Christ Our King Presbyterian Church                                                 10 Lexington Rd                                            Bel Air, MD 21014                                                                                  communication@christourking.net               Email and First Class Mail
Christ Our King Presbyterian Church                                                 Attn: Alan D Cushen                                        10 Lexington Rd                  Bel Air, MD 21014                                                 communication@christourking.net               Email and First Class Mail
Christ Presbyterian Church (U.S.A) Of Tallahassee, Florida,                         Christ Presbyterian Church of Tallahassee, Fl              2317 Bannerman Rd                Tallahassee, FL 32312                                             lbfaragasso@henryblaw.com                     Email and First Class Mail
Christ The Cornerstone                                                              Attn: Daniel Carroll                                       3135 Summit Bridge Rd            Bear, DE 19701                                                    dcarroll@ctcde.net                            Email and First Class Mail
Christ The Cornerstone Lutheran Church                                              Attn: Tom Meyer                                            9028 Westmore Rd                 San Diego, CA 92126                                               tlmeyer45@att.net                             Email and First Class Mail
Christ The Good Shepherd Lutheran Church                                            Attn: Eric Norland                                         1435 Koll Cir, Ste 106           San Jose, CA 95112                                                eric@norlandlaw.com                           Email and First Class Mail
Christ The King                                                                     Christ the King Episcopal Church                           6400 N Socrum Loop Rd            Lakeland, FL 33810                                                joann@ctklakeland.com                         Email and First Class Mail
Christ The King Catholic Church, Indianapolis, Inc.                                 Attn: John S Mercer                                        1400 N Meridian St               Indianapolis, IN 46202                                            jsmercer@indylegal.com                        Email and First Class Mail
Christ The King Church                                                              Attn: Monsignor Joseph Lamorte                             1011 1st Ave                     New York, NY 10022                                                msgr.joseph.lamorte@archny.org                Email and First Class Mail
Christ The King Episcopal Church                                                    Attn: David Nelson                                         19330 Pinehurst Trail Dr         Humble, TX 77346                                                  bgchaplain@gmail.com                          Email and First Class Mail
Christ The King Episcopal Church                                                    15325 Bellaire Blvd                                        Houston, TX 77083                                                                                  contactckec@gmail.com                         Email and First Class Mail
Christ The King Episcopal Church                                                    6400 N Socrum Loop Rd                                      Lakeland, FL 33809                                                                                 joanntatlian@gmail.com                        Email and First Class Mail
Christ The King Episcopal Church                                                    Attn: Thomas Erskine Haynes                                4109 Big Bethel Rd               Tabb, VA 23693                                                                                                  First Class Mail
Christ The King Glen Burnie Roman Catholic Congregation,                            c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey            218 N Charles St, Ste 400        Baltimore, MD 21201              moakey@gejlaw.com                             Email and First Class Mail
Christ The King Lutheran Church                                                     Attn: Michael Haas                                         1700 E Pennsylvania Ave          Coeur D'Alene, ID 83814                                           mike@ctkcda.com                               Email and First Class Mail
Christ The King Lutheran Church                                                     Attn: Treasurer                                            3803 W Lake Houston Pkwy         Kingwood, TX 77339                                                nickfewing@gmail.com                          Email and First Class Mail
Christ The King Lutheran Church Incorporated                                        c/o Plews Shadley Racher & Braun LLP                       Attn: Josh S Tatum               1346 N Delaware St               Indianapolis, IN 46202           jtatum@psrb.com                               Email and First Class Mail
Christ The King Lutheran Church Of Cary, North Carolina, Inc                        Attn: Business Manager                                     P.O. Box 164                     Cary, NC 27512                                                    jflem732@gmail.com                            Email and First Class Mail
Christ The King Lutheran Of Largo, Inc                                              Christ the King Lutheran                                   11220 Oakhurst Rd                Largo, FL 33774                                                   office@ctklm.org                              Email and First Class Mail
Christ The King Rc Church                                                           c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530            MRoseman@cullenllp.com                        Email and First Class Mail
Christ The King Roman Catholic Church                                               Attn: Susan A Zeringue                                     7887 Walmsley Ave                New Orleans, LA 70125                                             szeringue@arch‐no.org                         Email and First Class Mail
Christ The King Roman Catholic Church Gretna Louisiana                              c/o Archdiocese of New Orleans                             Attn: Susan Zeringue             7887 Walmsley                    New Orleans, LA 70125            szeringue@arch‐no.org                         Email and First Class Mail
Christ The King Seminary                                                            c/o Woods Oviatt Gilman LLP                                Attn: Timothy P Lyster, Esq      1900 Bausch & Lomb Pl            Rochester, NY 14604              tlyster@woodsoviatt.com                       Email and First Class Mail
Christ The King, Glen Burnie, Roman Catholic Congregation, Inc                      c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey            218 N Charles St, Ste 400        Baltimore, MD 21201              moakey@gejlaw.com                             Email and First Class Mail
Christ The King, Glen Burnie,Roman Catholic Congregation, Inc                       c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey            218 N Charles St, Ste 400        Baltimore, MD 21201              moakey@gejlaw.com                             Email and First Class Mail
Christ The Lord Lutheran Church                                                     12N462 Tina Trl                                            Elgin, IL 60124                                                                                    stousey@elginlawyer.com                       Email and First Class Mail
Christ The Redeemer Parish                                                          Attn: Andre L Kydala                                       54 Old Hwy 22                    Clinton, NJ 08809                                                 kydalalaw@aim.com                             Email and First Class Mail
Christ The Shepherd Lutheran Church                                                 Attn: Ralph Folkerts                                       4655 Webb Bridge Rd              Alpharetta, GA 30005                                              business_manager@cts.org                      Email and First Class Mail
Christ Umc                                                                          6818 W Grace St                                            Richmond, VA 23226                                                                                 christumcrva@aol.com                          Email and First Class Mail
Christ UMC                                                                          c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ Umc                                                                          Attn: Gabriela Garcia                                      207 Haverhill St                 Lawrence, MA 01840                                                revgarcia.gg@gmail.com                        Email and First Class Mail
Christ Umc (178905)                                                                 c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ Umc (4550)                                                                   c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ UMC Inc                                                                      c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 Tampa St, Ste 2200           Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ Umc Jacobus (184724)                                                         c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ Umc Of Lincoln                                                               c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ Umc Of Yorkana (09701)                                                       c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ Umc Of Yorkana (09701)                                                       c/o Bentz Law Firm                                         Attn: Sean Bollman               680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ Umc Sterling                                                                 104 S 4th St                                               Sterling, CO 80751                                                                                 office.sterlingcumc@gmail.com                 Email and First Class Mail
Christ Umc‐Neptune Beach (400 Penman Rd, Neptune Beach, Fl)                         c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ United Church Of Christ                                                      Attn: Colin C. Clark                                       26 North 14th St                 Belleville, IL 62220                                              ltinge.cucc@gmail.com                         Email and First Class Mail
Christ United Methodist Christ                                                      Jane Susan Eesley                                          4509 Highcrest Rd                Rockford, IL 61107                                                jeesley@christumc.cc                          Email and First Class Mail
Christ United Methodist Church                                                      Attn: Louann P Mclain                                      511 Russell Pkwy                 Warner Robins, GA 31088                                           admin@christunited.net                        Email and First Class Mail
Christ United Methodist Church                                                      Attn: Brenda Bussman                                       3515 S Harvard Ave               Tulsa, OK 74135                                                   bbussman@cumctulsa.com                        Email and First Class Mail
Christ United Methodist Church                                                      Attn: Juhye Hahn                                           51 Violet Dr                     Beacon, NY 12508                                                  beaconchristumc@gmail.com                     Email and First Class Mail
Christ United Methodist Church                                                      Juhye Hahn                                                 51 Violet Dr                     Beacon, NY 12508                                                  beaconchristumc@gmail.com                     Email and First Class Mail
Christ United Methodist Church                                                      Attn: Carla Schank, Treasurer                              1868 S Poplar                    Casper, WY 82601                                                  ccolesch@live.com                             Email and First Class Mail
Christ United Methodist Church                                                      Attn: Rev Chad Sayers                                      633 Linwood Ave                  Olean, NY 14760                                                   Chad@christumcolean.org                       Email and First Class Mail
Christ United Methodist Church                                                      Attn: Alexander W Hunter                                   P.O. Box 701                     Northampton, MA 01062                                             christnorthampton@gmail.com                   Email and First Class Mail
Christ United Methodist Church                                                      1868 S Poplar St                                           Casper, WY 32601                                                                                   christumccasper@gmail.com                     Email and First Class Mail
Christ United Methodist Church                                                      Attn: Christy Burton                                       Christ United Methodist Church   14506 E 39th St                  Independence, MO 64055           church.office@icumc.org                       Email and First Class Mail
Christ United Methodist Church                                                      Attn: Rev Mark J Goin                                      1204 Crabapple Dr                Shreveport, LA 71078                                              churchadmin@christ‐umc.com                    Email and First Class Mail
Christ United Methodist Church                                                      200 Hazelnut Hill Rd                                       Groton, CT 06340                                                                                   ChurchOffice@christumcgroton.comcastbiz.net   Email and First Class Mail
Christ United Methodist Church                                                      Attn: Twanda Prioleau                                      2005 Chase St                    Baltimore, MD 21213                                               cumchurch@verizon.net                         Email and First Class Mail
Christ United Methodist Church                                                      Twanda Evette Prioleau                                     2005 E Chase St                  Baltimore, MD 21213                                               cumchurch@verizon.net                         Email and First Class Mail
Christ United Methodist Church                                                      Attn: Denis Brichford                                      800 Market St                    Chapel Hill, NC 27516                                             dbrichford@christmethodist.org                Email and First Class Mail
Christ United Methodist Church                                                      Attn: Debbie L. Nelson                                     215 N Fulton St                  Wauseon, OH 43567                                                 debbiecumc@gmail.com                          Email and First Class Mail
Christ United Methodist Church                                                      Attn: Diane Garfield, Administrative Council Chair         65 Bedford Rd N                  Battle Creek, MI 49037                                            diane.garfield@comcast.net                    Email and First Class Mail
Christ United Methodist Church                                                      c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ United Methodist Church                                                      c/o Bradley Arant Boult Cummings, LLP                      Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ United Methodist Church                                                      Attn: Treasurer                                            4488 Poplar Ave                  Memphis, TN 38117                                                 finance@cumcmemphis.org                       Email and First Class Mail
Christ United Methodist Church                                                      Attn: Jerry House                                          4201 State Hwy 6 S               College Station, TX 77845                                         info@christ‐umc.org                           Email and First Class Mail
Christ United Methodist Church                                                      Attn: Pastor                                               301 E Drake Rd                   Port Collins, CO 80526                                            info@cumc‐fc.org                              Email and First Class Mail
Christ United Methodist Church                                                      Attn: Jeanne Nobbs                                         2900 9th Ave S                   P.O. Box 6303                    Great Falls, MT 59406            jnobbs@bresnan.net                            Email and First Class Mail
Christ United Methodist Church                                                      Attn: Kristin J. Iseman                                    1020 S Valley Forge Rd           Lansdale, PA 19446                                                kristin.iseman@cumclansdale.org               Email and First Class Mail
Christ United Methodist Church                                                      Attn: Lyndall G Demers                                     135 Main St                      Lancaster, NH 03584                                               lademers35@hotmail.com                        Email and First Class Mail
Christ United Methodist Church                                                      Attn: Pastor Mark Kilbourne                                7535 Maynardville Hwy            Knoxville, TN 37938                                               mark@christumcknox.com                        Email and First Class Mail
Christ United Methodist Church                                                      Attn: Business Administrator                               2330 W 41st St                   Davenport, IA 52806                                               michellemenke@christchurchdavenport.org       Email and First Class Mail
Christ United Methodist Church                                                      Attn: Becky Hall                                           8645 E Brainerd Rd               Chattanooga, TN 37421                                             ministries@christchurchchatt.org              Email and First Class Mail
Christ United Methodist Church                                                      Attn: Morris Lloyd Roebuck                                 50 St Emanuel St                 Mobile, AL 36602                                                  mlroebuck@aol.com                             Email and First Class Mail
Christ United Methodist Church                                                      Attn: Russell Butler                                       2375 E 3300 S                    Salt Lake City, UT 84109                                          pastorrusty@christumcutah.org                 Email and First Class Mail
Christ United Methodist Church                                                      Attn: Rev Garvin Warden                                    2291 Kingstown Rd                P.O. Box 1608                    Kingston, RI 02881               revcumcri@gmail.com                           Email and First Class Mail
Christ United Methodist Church                                                      Attn: Roland Huysman                                       3300 Austin Pkwy                 Sugar Land, TX 77479                                              roro@christchurchsl.org                       Email and First Class Mail
Christ United Methodist Church                                                      900 4th St Sw                                              Washington, DC 20024                                                                               Sburgess4630@aol.com                          Email and First Class Mail
Christ United Methodist Church                                                      Susie Burgess                                              4630 Ashforth Way                Owings Mills, MD 21117                                            Sburgess4630@aol.com                          Email and First Class Mail
Christ United Methodist Church                                                      Attn: Treasurer                                            470 E Broadway St                Alliance, OH 44601                                                secretary@CUMCAlliance.org                    Email and First Class Mail
Christ United Methodist Church                                                      Attn: Treasurer                                            200 Chapel Dr                    Mcminnville, TN 37110                                             sommer.worley@tnumc.com                       Email and First Class Mail
Christ United Methodist Church                                                      Attn: Tr Cook                                              6000 Old Canton Rd               Jackson, MS 39211                                                 tr.cook@christunitedjxn.org                   Email and First Class Mail
Christ United Methodist Church                                                      Attn: Treasurer, Christ United Methodist Church            3625 W 138th St                  Cleveland, OH 44111                                               treasurer@christumc.com                       Email and First Class Mail
Christ United Methodist Church                                                      Mark Stephens                                              811 West Broadway St             Mayfield, KY 42066                                                wktp76@gmail.com                              Email and First Class Mail
Christ United Methodist Church                                                      7795 Babcock St                                            Palm Bay, FL 32909                                                                                                                               First Class Mail
Christ United Methodist Church                                                      Attn: Lyndall G Demers                                     112 Middle St, Apt 2             Lancaster, NH 03584                                                                                             First Class Mail
Christ United Methodist Church ‐ Farmers Branch, Texas                              Attn: Steve Smith, Chairperson ‐ Board of Trustees         2807 Valwood Pkwy                Dallas, TX 75234                                                  STEVE.SMITH1460@GMAIL.COM                     Email and First Class Mail
Christ United Methodist Church ‐ Jersey City                                        c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ United Methodist Church ‐ N Lehigh Acres                                     c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ United Methodist Church ‐ Portland                                           c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ United Methodist Church (04620)                                              c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ United Methodist Church (100680)                                             c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ United Methodist Church (101206)                                             c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ United Methodist Church (189247)                                             c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ United Methodist Church (189965)                                             c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ United Methodist Church (32103710)                                           c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ United Methodist Church (40453)                                              c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ United Methodist Church (89227)                                              c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ United Methodist Church (99192)                                              c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Christ United Methodist Church (Brooklyn)                                           Attn: Rev. Dr Gabriel Akinbode                             673 45th St                      Brooklyn, NY 11220                                                umc4christ@gmail.com                          Email and First Class Mail
Christ United Methodist Church Carolina Forest, Inc.                                Attn: Kay G Crowe                                          P.O. Box 8448                    Columbia, SC 29202                                                chancellor@umcsc.org                          Email and First Class Mail
Christ United Methodist Church Gastonia                                             c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ United Methodist Church High Point                                           c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ United Methodist Church Of Elmhurst                                          920 Swain Ave                                              Elmhurst, IL 60126                                                                                 pastor@christumcelmhurst.org                  Email and First Class Mail
Christ United Methodist Church Of Fort Worth, Texas                                 c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ United Methodist Church Of Fort Worth, Texas                                 3301 Sycamore School Rd                                    Ft Worth, Tx                                                                                                                                     First Class Mail
Christ United Methodist Church Of Locke And Moravia                                 Attn: Treasurer                                            36 Church St                     Moravia, NY 13118                                                 bethie_d@yahoo.com                            Email and First Class Mail
Christ United Methodist Church Of Mayfield, Ky                                      Attn: Mark Stephens                                        1322 West Broadway               Mayfield, KY 42066                                                wktp76@gmail.com                              Email and First Class Mail
Christ United Methodist Church Of Staten Island                                     Christ United Methodist Church Staten Island               1890 Forest Ave                  Staten Island, NY 10303                                                                                         First Class Mail
Christ United Methodist Church Of The Illinois Quad Cities                          Christ United Methodist Church                             3801 7th St                      East Moline, IL 61244                                             office@christchurcheastmoline.org             Email and First Class Mail
Christ United Methodist Church Of Washington Indiana, Inc.                          Attn: Treasurer                                            104 N Meridian St                Washington, IN 47501‐2930                                         christ_umc@sbcglobal.net                      Email and First Class Mail
Christ United Methodist Church Of Williamson County                                 Attn: Treasurer of Christ Umc                              508 Franklin Rd                  Franklin, TN 37069                                                michael@christumcfranklin.org                 Email and First Class Mail
Christ United Methodist Church Stockdale Tx                                         Attn: Diana Higginbotham                                   P.O. Box 247                     Stockdale, TX 78160                                               cumc78160@yahoo.com                           Email and First Class Mail
Christ United Methodist Church, Belle Plaine, Iowa                                  Attn: Finance Chairperson, Christ United Methodist Chu     708 15th St, P.O. Box 213        Belle Plaine, IA 52208                                            bpcumc@gmail.com                              Email and First Class Mail
Christ United Methodist Church, Plano                                               Attn: Kim Hill                                             3101 Coit Rd                     Plano, TX 75075                                                   kim@cumc.com                                  Email and First Class Mail
Christ United Methodist Church, Texarkana                                           c/o Mary Jansen                                            5204 S Rondo Rd                  Texarkana, AR 71854                                               christchurch@christchurchtxk.com              Email and First Class Mail
Christ United Methodist Church, Wheeling, Wv                                        Attn: Treasurer                                            1232 National Rd                 Wheeling, WV 26003                                                                                              First Class Mail
Christ United Methodist Church,Fort Worth                                           c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Christ United Methodist Church: Amherst                                             Attn: Gregg Maliken, Treasurer Christ Umc                  350 Saratoga Rd                  Amherst, NY 14226                                                 g_s_mali@yahoo.com                            Email and First Class Mail
Christ United Methodist Church‐Weirton                                              Attn: Pastor Carol Mckay                                   P.O. Box 2149                    Weirton, WV 26062                                                 smstangel@aol.com                             Email and First Class Mail
Christ United Methodist Church‐Weirton, Wv Pastor Carol Mckay                       P.O. Box 2149                                              Weirton, WV 26062                                                                                  c.ed.powell@comcast.net                       Email and First Class Mail
Christ United Presbyterian Church                                                   Attn: Clerk of Session                                     1700 Sutter St                   San Francisco, CA 94115                                           pastor@cupc.org                               Email and First Class Mail
Christ United Presbyterian Church Of San Diego                                      Attn: Gail Barrett                                         3025 Fir St,                     San Diego, CA 92102                                               gbarrett@cupcsd.org                           Email and First Class Mail
Christian Church In Oregon‐Sw Idaho                                                 Attn: Douglas Arthur Wirt                                  245 SW Bancroft, Ste F           Portland, OR 97239                                                doug@oidisciples.org                          Email and First Class Mail
Christian Church In Oregon‐Sw Idaho                                                 Douglas Arthur Wirt                                        245 SW Bancroft, Ste F           Portland, OR 97239                                                doug@oidisciples.org                          Email and First Class Mail
Christian E. Iversen                                                                Address Redacted                                                                                                                                              Email Address Redacted                        Email and First Class Mail
Christiana Lutheran Church                                                          6190 US Hwy 52                                             Salisbury, NC 28146                                                                                mzee121@gmail.com                             Email and First Class Mail
Christiana Lutheran Church                                                          Attn: Madeline Zieverink                                   200 Primrose Dr                  Salisbury, NC 28146                                               mzee121@gmail.com                             Email and First Class Mail
Christiansburg Presbyterian Church                                                  c/o Cowanperry Pc                                          Attn: Eric D. Chapman            250 S Main St, Ste 226           Blacksburg, VA 24060             echapman@cowanperry.com                       Email and First Class Mail
Christiansburg United Methodist                                                     Attn: Diane Littlejohn                                     7 E 3rd St                       P.O. Box 407                     Christiansburg, OH 45389                                                       First Class Mail
Christie'S Appraisals, Inc                                                          20 Rockerfeller Plz                                        New York, NY 10020‐1513                                                                                                                          First Class Mail
Christina Pendleton & Associates PC                                                 Damon Pendleton                                            1506 Staples Mill Rd., Ste 101   Richmond VA 23230                                                 dlp@cpenlaw.com                               Email and First Class Mail
Christina Pendleton & Associates PC                                                 Damon Pendleton                                            1506 Staples Mill Rd., Ste 101   Richmond VA 23230                                                 masstors@cpenlaw.com                          Email and First Class Mail
Christina Pendleton & Associates PC                                                 Damon Pendleton                                            1506 Staples Mill Rd., Ste 101   Richmond VA 23230                                                 masstorts @cpenlaw.com                        Email and First Class Mail
Christine D Smith                                                                   13185 W Townline Rd                                        Waukegan, IL 60087                                                                                 berniesbusybees@aol.com                       Email and First Class Mail
Christland United Methodist Church                                                  Attn: Karen Hettig, Treasurer                              721 E Charles St                 Marion, IN 46952                                                  marionchristlandumc@gmail.com                 Email and First Class Mail
Christopher Bovid                                                                   P.O. Box 300                                               Kalamazoo, MI 49077                                                                                cbovid@bovidlaw.com                           Email and First Class Mail
Christopher M Davis                                                                 N 112 W 12808 Mequon Rd                                    Germantown, WI 53022                                                                                                                             First Class Mail
Christopher T. Aumais                                                                                                                        0 1126 Wilshire Blvd.              Los Angeles CA 90017                                              caumais@girardikeese.com                      Email and First Class Mail
Christ'S Church Of Rye                                                              Attn: Daniel Filor                                         2 Rectory St                     Rye, NY 10580                                                     danielfilor@yahoo.com                         Email and First Class Mail
Christ'S Foundry United Methodist Mission                                           Amy D Spaur                                                9891 Webb Chapel Rd              Dallas, TX 75220                                                  christsfoundry@gmail.com                      Email and First Class Mail
Christ'S Foundry United Methodist Mission                                           Attn: Amy Spaur                                            P.O. Box 29126                   Dallas, TX 75229                                                  christsfoundry@gmail.com                      Email and First Class Mail
Christ'S Greenfield Lutheran Church                                                 Attn: Jack Kalleberg                                       425 North Greenfield Rd          Gilbert, AZ 85234                                                 jkalleberg@cglchurch.org                      Email and First Class Mail
Chubb                                                                               Adrienne Logan                                             436 Walnut St                    Philadelphia, PA 19106                                                                                          First Class Mail
Chubb                                                                               Attn: Adrienne Logan                                       436 Walnut St                    Philadelphia, PA 19106                                                                                          First Class Mail
Chubb                                                                               Attn: Pamela Bachstadt                                     436 Walnut St                    Philadelphia, PA 19106                                                                                          First Class Mail
Chubb Custom Insurance Company                                                      c/o Duane Morris LLP                                       Attn: Wendy M Simkulak           30 S 17th St                     Philadelphia, PA 19103           WMSimkulak@duanemorris.com                    Email and First Class Mail
Chubb Custom Insurance Company                                                      c/o Duane Morris LLP                                       Attn: Wendy M. Simkulak          30 S 17th St                     Philadelphia, PA 19103           WMSimkulak@duanemorris.com                    Email and First Class Mail
Chubb Custom Insurance Company                                                      Attn: Christopher Celentano                                10 Exchange Pl ‐ 9th Fl          Jersey City, NJ 07302                                                                                           First Class Mail
Chubb Custom Insurance Company                                                      c/o Chubb                                                  Attn: Christopher Celentano      10 Exchange Pl, 9th Fl           Jersey City, NJ 07302                                                          First Class Mail
Chubb Custom Insurance Company                                                      c/o O'Melveny & Myers LLP                                  Attn: Tancred Schiavoni          7 Times Sq                       New York, NY 10038                                                             First Class Mail
Chuckatuck Ruritan Club 244                                                         Attn: William T Spence                                     1795 Cherry Grove Rd N           Suffolk, VA 23432                                                 wspence@stgbeer.com                           Email and First Class Mail
Church At Ross Bridge ‐ Umc                                                         Nathan L Carden                                            2101 Grand Ave                   Hoover, AL 35226                                                                                                First Class Mail
Church At Ross Bridge United Methodist Church                                       Attn: Nathan Carden                                        3862 Village Center Dr           Hoover, AL 35226                                                  Nathan.L.Carden@gmail.com                     Email and First Class Mail
Church Beyond The Walls (Providence)                                                c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Church Hittle And Antrim                                                     Bruce M Bittner                                            2 N 9th St                       Noblesville, IN 46060                                             bittner@cchalaw.com                           Email and First Class Mail
Church Council Chairperson                                                          Fv Thomspson, 3Rd                                          236 Lake Dr                      Ripley, TN 38063                                                  fvlinthomson@gmail.com                        Email and First Class Mail
Church Hill First United Methodist Church                                           P.O. Box 307                                               Church Hill, TN 37642                                                                              dcsteelers54@yahoo.com                        Email and First Class Mail
Church Hill Fumc                                                                    David Lee Clark                                            211 Kay Ave                      Church Hill, TN 37642                                             dcsteelers54@yahoo.com                        Email and First Class Mail
Church Hill Umc                                                                     11 Church St                                               Norwell, MA 02061                                                                                                                                First Class Mail
Church Hill Umc                                                                     634 River St                                               Norwell, MA 02061                                                                                                                                First Class Mail
Church Hill United Methodist Church (6211)                                          c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Church Of Christ D/B/A Brookline Community Church                                   Attn: Rev Catherine A Merrill                              P.O. Box 507                     Brookline, NH 03033                                               cheryl@notingerlaw.com                        Email and First Class Mail
Church Of Christ Dba Brookline Commnunity Church                                    Attn: Catherine A Merrill                                  P.O. Box 507                     Brookline, NH 03033                                               minister@bccnh.org                            Email and First Class Mail
Church Of Christ Uniting (079844)                                                   c/o Bentz Law Firm                                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                        Email and First Class Mail
Church Of Good Shepherd                                                             c/o Barrett & Barrett                                      Attn: Ted A Barrett, Esq         505 Patricia Ave                 Dunedin, FL 34698                barrettandbarrettlaw@gmail.com                Email and First Class Mail
Church Of Holy Comforter, Montgomery, Al                                            Attn: Rev Rob Morpeth, Diocese of Alabama                  521 N 20th St                    Birmingham, AL 35203                                              rmorpeth@dioala.org                           Email and First Class Mail
Church Of Holy Trinity, Episcopal, South Bend, Inc                                  Attn: Dr Terri L Bays                                      915 N Olive St                   South Bend, IN 46628                                              rmilligan@pilawyers.com                       Email and First Class Mail
Church Of Infant Jesus                                                              c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530            MRoseman@cullenllp.com                        Email and First Class Mail
Church Of Our Savior (Killington)                                                   c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of Our Savior (Milford)                                                      c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of Our Saviour                                                               Attn: David Milam                                          P.O. Box 89                      60 Union St                      Middleborough, MA 02346          cosparishhall@gmail.com                       Email and First Class Mail
Church Of Our Saviour United Methodist                                              Attn: Jessica Ellis, CFO                                   475 Riverside Dr, Ste 1922       New York, NY 10115                                                jellis@umcitysociety.org                      Email and First Class Mail
Church Of Reconciliation                                                            8900 Starcrest Dr                                          San Antonio, TX 78217                                                                              bill@cor‐satx.org                             Email and First Class Mail
Church Of Sacred Heart                                                              Attn: Andre L Kydala                                       54 Old Hwy 22                    Clinton, NJ 08809                                                 kydalalaw@aim.com                             Email and First Class Mail
Church Of St John The Evangelist In Stockton California                             c/o Ragghianti Freitas LLP                                 Attn: Michael O Glass Esq        1101 5th Ave, Ste 100            San Rafael, CA 94901             mglass@rflawllp.com                           Email and First Class Mail
Church Of St Michael                                                                c/o Woods Oviatt Gilman LLP                                Attn: Timothy P Lyster, Esq      1900 Bausch & Lomb Pl            Rochester, NY 14604              tlyser@woodsoviatt.com                        Email and First Class Mail
Church Of St Michael The Archangel                                                  7400 Tudor Rd                                              Colorado Springs, CO 80919                                                                         rector@stmikeschurch.com                      Email and First Class Mail
Church Of St Peter The Apostle                                                      c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey            218 N Charles St, Ste 400        Baltimore, MD 21201              moakey@gejlaw.com                             Email and First Class Mail
Church Of St Peter The Apostle Oakland Roman Catholic                               c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey            218 N Charles St, Ste 400        Baltimore, MD 21201              moakey@gejlaw.com                             Email and First Class Mail
Church Of St Peter The Apostle, Oakland, Roman Catholic Congregation, Inc           c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey            218 N Charles St, Ste 400        Baltimore, MD 21201              moakey@gejlaw.com                             Email and First Class Mail
Church Of St. Aidan                                                                 c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530            MRoseman@cullenllp.com                        Email and First Class Mail
Church Of St. Anne                                                                  35 Dartmouth St                                            Garden City, NY 11530                                                                              tdriscoll@moritthock.com                      Email and First Class Mail
Church Of St. John The Evangelist (Dunbarton)                                       c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of St. John The Evangelist (Epis)(Newport)                                   c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of St. John The Evangelist In Stockton, California                           c/o Ragghianti Freitas LLP                                 Attn: Michael O. Glass, Esq.     1101 5th Ave, Ste 100            San Rafael, CA 94901             mglass@rflawllp.com                           Email and First Class Mail
Church Of St. Jude                                                                  The Rev. Frederic A. Miller                                2505 Lufberry Ave                Wantagh, NY 11793                                                 sjwantagh1@gmail.com                          Email and First Class Mail
Church Of St. Jude, Wantagh                                                         Church of St Jude                                          3606 Lufberry Ave                Wantagh, NY 11793                                                 sjwantagh1@gmail.com                          Email and First Class Mail
Church Of St. Luke & St. Peter                                                      2745 Canoe Creek Rd                                        St. Cloud, FL 34772                                                                                Ullrich.jason@gmail.com                       Email and First Class Mail
Church Of St. Luke The Beloved Physician (Saranac Lake)                             c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of St. Mark The Evangelist                                                   Attn: Mary L Berry                                         P.O. Box 3520                    Syracuse, NY 13220                                                stmarkssyracuse@gmail.com                     Email and First Class Mail
Church Of St. Mary                                                                  c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530            MRoseman@cullenllp.com                        Email and First Class Mail
Church Of St. Patrick                                                               c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530            MRoseman@cullenllp.com                        Email and First Class Mail
Church Of St. Paul And St. Andrew United Methodist                                  Attn: Brent Ness                                           263 W 86th St                    New York, NY 10024                                                brent@stpaulandstandrew.org                   Email and First Class Mail
Church Of St. Paul And St. Andrew United Methodist                                  Attn: Brent Ness                                           263 W 86th St                    New York, NY 10024                                                info@stpaulandstandrew.org                    Email and First Class Mail
Church Of St. Paul The Apostle                                                      c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530            MRoseman@cullenllp.com                        Email and First Class Mail
Church Of St. Rocco                                                                 c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530            MRoseman@cullenllp.com                        Email and First Class Mail
Church Of St. Uriel The Archangel                                                   Russell Agnew Griffin                                      219 Philadelphia Blvd            Sea Girt, NJ 08750                                                rag53@optonline.net                           Email and First Class Mail
Church Of The Advent                                                                Attn: Rick Effinger                                        815 Piedmont Dr                  Tallahassee, FL 32312                                             frick@advent‐church.org                       Email and First Class Mail
Church Of The Advent                                                                c/o Rogers Towers, Pa                                      Attn: Betsy C Cox, Esq           1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207           frick@advent‐church.org                       Email and First Class Mail
Church Of The Advent                                                                104 W Elizabeth St                                         Brownsville, TX 78520                                                                              marthajwarburton@gmail.com                    Email and First Class Mail
Church Of The Advent                                                                Attn: Martha Warburton                                     104 W Elizabeth St               Brownsville, TX 78520                                             rector@adventbrownsville.com                  Email and First Class Mail
Church Of The Advent (Coventry)                                                     c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of The American Martyrs, Scottsburg, Inc.                                    Attn: John S Mercer                                        1400 N Meridian St               Indianapolis, IN 46202                                            jsmercer@indylegal.com                        Email and First Class Mail
Church Of The Annunciation Of Our Lady                                              Attn: Rev. Jennifer Liem, Rector                           5725 Stearns School Rd           Guernee, IL 60031                                                 rector@annunciationgurnee.org                 Email and First Class Mail
Church Of The Annunciation Roman Catholic Congregation, Inc                         c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey            218 N Charles St, Ste 400        Baltimore, MD 21201              moakey@gejlaw.com                             Email and First Class Mail
Church Of The Apostles                                                              322 S Macarthur Blvd                                       Coppell, TX 75019                                                                                  office@churchoftheapostles.net                Email and First Class Mail
Church Of The Apostles Episcopal                                                    Attn: Diana Kelly                                          1380 Wolf River Blvd             Collierville, TN 38107                                            dekelly20@bellsouth.net                       Email and First Class Mail
Church Of The Ascension                                                             Attn: Larry Doddema                                        311 Washington St                Frankfort, KY 40601                                               info@ascensionfrankfort.org                   Email and First Class Mail
Church Of The Ascension                                                             Attn: Samuel Nsengiyumva                                   23 N Court St                    Westminster, MD 21157                                             rectoratascension@gmail.com                   Email and First Class Mail
Church Of The Ascension                                                             Attn: Rev Vincent Black                                    13216 Detroit Ave                Lakewood, OH 44107                                                revvincentblack@yahoo.com                     Email and First Class Mail
Church Of The Ascension                                                             702 Osage St                                               Neodesha, KS 66757                                                                                 ssbreese@aol.com                              Email and First Class Mail
Church Of The Ascension                                                             Attn: Stewart Mason Tabb                                   405 Talbot Hall Rd               Norfolk, VA 23505                                                 stabb@ascension‐norfolk.org                   Email and First Class Mail
Church Of The Ascension                                                             Attn: Paul Klitzke                                         8787 Greenville Ave              Dallas, TX 75243                                                                                                First Class Mail
Church Of The Ascension & Holy Trinity                                              c/o Messner Reeves LLP                                     Attn: Deanne Stodden             1430 Wynkoop St, Ste 300         Denver, CO 80202                 bankruptcy@messner.com                        Email and First Class Mail
Church Of The Ascension & Holy Trinity                                              420 W 18th St                                              Pueblo, CO 81003                                                                                   harry.tournay@gmail.com                       Email and First Class Mail
Church Of The Ascension & Holy Trinity                                              420 W 18th St                                              Pueblo, CO 81003                                                                                   prospectumcyanceyville@gmail.com              Email and First Class Mail
Church Of The Ascension (Epis)(Cranston)                                            c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of The Ascension (Epis)(Wakefield)                                           c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of The Assumption Catholic Church                                            Attn: Rev Timothy Vaverek                                  6225 E US 290 Hwy Svrd Eb        Austin, TX 78723                                                  ron‐walker@austindiocese.org                  Email and First Class Mail
Church Of The Assumption Catholic Church                                            Attn: Rev Timothy Vaverek                                  303 S Harrison                   West, TX 76691                                                                                                  First Class Mail
Church Of The Atonement (Westfield)                                                 c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of The Beatitudes Of Phoenix                                                 Attn: Brown Family Law Group, Plc                          7600 North 15th St, 150          Phoenix, AZ 85020                                                 bruce.brown@azbrownlaw.com                    Email and First Class Mail
Church Of The Beloved (Pascoag)                                                     c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of The Blessed Sacrament                                                     c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530            MRoseman@cullenllp.com                        Email and First Class Mail
Church Of The Blessed Sacrament, West Lafayette, In 47906                           Attn: Matt Mckillip                                        610 Lingle Ave                   Lafayette, IN 47902                                               mmckillip@dol‐in.org                          Email and First Class Mail
Church Of The Covenant Umc                                                          Attn: Holly Goldman‐Craig, Administrative Ass'T            P.O. Box 306                     Averill Park, NY 12018                                                                                          First Class Mail
Church Of The Cross Umc                                                             Attn: Ron Borton                                           5100 Cleveland Rd                Wooster, OH 44691                                                 office@cotcwooster.org                        Email and First Class Mail
Church Of The Cross United Methodist ‐ Salina                                       16600 Rush St,                                             Salina, KS 67401                                                                                   erice@bradley.com                             Email and First Class Mail
Church Of The Cross United Methodist ‐ Salina                                       c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                             Email and First Class Mail
Church Of The Epiphany                                                              Attn: Leslie Ankele                                        206 N 3rd St                     Kingsville, TX 78363                                              office.epiphanyktx@gmail.com                  Email and First Class Mail
Church Of The Epiphany                                                              100 Colorado Blvd                                          Denver, CO 80206                                                                                   stace_tafoya@yahoo.com                        Email and First Class Mail
Church Of The Epiphany (Epis)(Rumford)                                              c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of The Epiphany (Lisbon)                                                     c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of The Epiphany (Newport)                                                    c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of The Epiphany / Christ The King (Wilbraham)                                c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                 peter@thetamposilawgroup.com                  Email and First Class Mail
Church Of The Eternal Hills, Tabernash                                              Attn: Barb Williams                                        P.O. Box 300                     100 Meadows Blvd                 Tabernash, CO 80478‐0300         admin@eternalhills.org                        Email and First Class Mail
Church Of The Foothills ‐ Umc                                                       Attn: Priscilla Nanong                                     1014 Highland Ave                Duarte, CA 91010                                                  churchofthefoothills@verizon.net              Email and First Class Mail
Church Of The Four Seasons                                                          Attn: Treasurer                                            9100 E 109th Ave                 Crown Point, IN 46307                                             cofsum@gmail.com                              Email and First Class Mail
Church Of The Good Shepard                                                          700 S Upper Bdwy St                                        Corpus Christi, TX 78401                                                                           BMurry@cottgs.org                             Email and First Class Mail
Church Of The Good Shepard                                                          c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530            MRoseman@cullenllp.com                        Email and First Class Mail
Church Of The Good Shepherd                                                         Attn: Alan J Smith                                         1500 Quentin Rd                  Lebanon, PA 17042                                                 asmith@umcogs.org                             Email and First Class Mail
Church Of The Good Shepherd                                                         c/o Rogers Towers, Pa                                      Attn: Betsy C Cox, Esq           1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207           bcox@rtlaw.com                                Email and First Class Mail
Church Of The Good Shepherd                                                         Attn: David Powell                                         2345 Grand Blvd, Ste 2200        Kansas City, MO 64108                                             david.powell@lathropgpm.com                   Email and First Class Mail
Church Of The Good Shepherd                                                         Attn: Brent Owens                                          1100 Stockton St                 Jacksonville, FL 32204                                            frbrentowens@gmail.com                        Email and First Class Mail
Church Of The Good Shepherd                                                         Attn: Galen Snodgrass                                      4947 NE Chouteau Dr              Kansas City, MO 64119                                             frgalen.snodgrass@gmail.com                   Email and First Class Mail
Church Of The Good Shepherd                                                         Attn: Rev. Harry Arthur Roark                              39 Granite Springs Rd            Granite Springs, NY 10527                                         hal@goodshepherdny.org                        Email and First Class Mail
Church Of The Good Shepherd                                                         Rev. Harry Arthur Roark                                    39 Granite Springs Rd            Granite Springs, NY 10527                                         hal@goodshepherdny.org                        Email and First Class Mail
                                                                                    Case 20-10343-LSS                                           Doc 2541                                    Filed 04/07/21                                             Page 16 of 87

Church Of The Good Shepherd                                                                 Attn: Rev Stephen Ashby                             23599 Cedar Rd                          Lyndhurst, OH 44122                                                  info@gsepiscopal.org                     Email and First Class Mail
Church Of The Good Shepherd ‐ Arlington                                                     c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Church Of The Good Shepherd ‐ Arlington                                                     2020 S Collins St                                   Arlington, TX 76010                                                                                                                                   First Class Mail
Church Of The Good Shepherd (177444)                                                        c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200          Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Church Of The Good Shepherd (177444)                                                        c/o Bentz Law Firm                                  Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200          Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Church Of The Good Shepherd (Barre)                                                         c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Good Shepherd (Epis)(Pawtucket)                                               c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Good Shepherd (Nashua)                                                        c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Good Shepherd Evangelical United Brethren                                     5 W Washington St                                   Oswego, IL 60543                                                                                             office@goodshepherdoswego.org            Email and First Class Mail
Church of the Good Shepherd UMC                                                             c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Church Of The Good Shepherd Umc                                                             Attn: Treasurer                                     3025 Lucas Dairy Rd                     Grafton, WV 26354                                                    shepherdwv@comcast.net                   Email and First Class Mail
Church Of The Good Shepherd United Methodist                                                Attn: Trustee                                       6176 Sharon Woods Blvd                  Columbus, OH 43229                                                   GoodShepherdUM@sbcglobal.net             Email and First Class Mail
Church Of The Good Shepherd United Methodist                                                Attn: Eva Thai‐Erwin                                400 W Duarte Rd                         Arcadia, CA 91007                                                    pastoreva@cgsum.org                      Email and First Class Mail
Church Of The Good Shepherd United Methodist Church                                         Attn: Steven R Good                                 P.O. Box 695                            5 W Washington St                   Oswego, IL 60543                 office@goodshepherdoswego.org            Email and First Class Mail
Church Of The Good Shepherd, Dedham                                                         Attn: Brian Michael Angel Burke                     60 Cedar St                             Dedham, MA 02026                                                     cgsdedhamoffice@gmail.com                Email and First Class Mail
Church Of The Good Shepherd, Granite Springs, New York                                      39 Granite Springs Rd                               Granite Springs, NY 10527                                                                                    admin@goodshepherdny.org                 Email and First Class Mail
Church Of The Good Shepherd, Granite Springs, New York                                      Attn: James M Ringer, Esq.                          32 Richard Somers Rd                    Granite Springs, NY 10527                                            jmr@msf‐law.com                          Email and First Class Mail
Church Of The Good Shepherd, Granite Springs, Ny                                            Attn: James Ringer, Esq.                            32 Richard Somers Rd                    Granite Springs, NY 10527                                            jmr@msf‐law.com                          Email and First Class Mail
Church Of The Good Shepherd, Norfolk, Virginia                                              7400 Hampton Blvd                                   Norfolk, VA 23505                                                                                            Lisa.Chandler@rwcrent.com                Email and First Class Mail
Church Of The Good Shepherd, Vienna Va                                                      Attn: Henry Miller                                  2351 Hunter Mill Rd                     Vienna, VA 22181                                                     wmterry5@verizon.net                     Email and First Class Mail
Church Of The Holy Angels (Concord)                                                         c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Holy Apostles                                                                 Attn: Rev Mario Melendez                            1593 Lynnhaven Pkwy                     Virginia Beach, VA 23453                                             admin@holyapostlesvb.org                 Email and First Class Mail
Church Of The Holy Apostles                                                                 Attn: Anna Pearson                                  296 9th Ave                             New York, NY 10001                                                   annaspearson@holyapostlesnyc.org         Email and First Class Mail
Church Of The Holy Apostles                                                                 Attn: Rev Anna Pearson                              296 9th Ave                             New York, NY 10001                                                   annaspearson@holyapostlesnyc.org         Email and First Class Mail
Church Of The Holy Apostles                                                                 612 Greenwood Ave                                   Brooklyn, NY 11218                                                                                           info@holyapostlesbrooklyn.com            Email and First Class Mail
Church Of The Holy Apostles                                                                 c/o Epstein Becker & Green Pc                       Attn: Wendy Marcari, Esq                875 3rd Ave                         New York, NY 10022               wmarcari@ebglaw.com                      Email and First Class Mail
Church Of The Holy Apostles                                                                 c/o Epstein Becker & Green, P.C.                    Attn: Wendy G Marcari                   875 3rd Ave                         New York, NY 10022               wmarcari@ebglaw.com                      Email and First Class Mail
Church Of The Holy Apostles Episcopal                                                       Attn: Rev Canon Sharon Alexander                    692 Poplar Ave                          Memphis, TN 38105                                                    salexander@episwtn.org                   Email and First Class Mail
Church Of The Holy Apostles, Wauconda                                                       Attn: Rev. Martha Gillette                          26238 N Hwy 59                          Wauconda, IL 60084                                                   marthagillette@att.net                   Email and First Class Mail
Church Of The Holy Child                                                                    Attn: Robert M Anderson                             1225 W Granada Blvd                     Ormond Beach, FL 32174                                               office@holychild.us                      Email and First Class Mail
Church Of The Holy Comforter                                                                c/o Rogers Towers, Pa                               Attn: Betsy C Cox, Esq                  1301 Riverplace Blvd, Ste 1500      Jacksonville, FL 32207           bcox@rtlaw.com                           Email and First Class Mail
Church Of The Holy Comforter                                                                Attn: Rick Effinger                                 223 N Summit St                         Crescent City, FL 32112                                              holycomforter@windstream.net             Email and First Class Mail
Church Of The Holy Comforter                                                                Attn: Shawn Sthreshley                              4819 Monument Ave                       Richmond, VA 23230                                                   shawn.sthreshley@gmail.com               Email and First Class Mail
Church Of The Holy Comforter                                                                c/o Law Offices of Skip Jennings, PC                Attn: Richard CE Jennings               115 W Oglethorpe Ave                Savannah, GA 31401               skipjenningspc@comcast.net               Email and First Class Mail
Church Of The Holy Comforter                                                                473 Furys Ferry Rd                                  Martinez, GA 30907                                                                                                                                    First Class Mail
Church Of The Holy Comforter Kenilworth, Illinois                                           Attn: the Rev Dr Jason Parkin                       222 Kenilworth Ave                      Kenilworth, IL 60043                                                 jlparkin@holycomforter.org               Email and First Class Mail
Church Of The Holy Comforter, Montgomery, Al                                                Attn: Rev Rosa Lindahl                              2911 Woodley Rd                         Montgomery, AL 36111                                                 rosa@holycomfortermgm.org                Email and First Class Mail
Church Of The Holy Communion                                                                c/o Rogers Towers, Pa                               Attn: Betsy C Cox, Esq                  1301 Riverplace Blvd, Ste 1500      Jacksonville, FL 32207           bcox@rtlaw.com                           Email and First Class Mail
Church Of The Holy Communion                                                                Attn: Les Singleton                                 P.O. Box 655                            Hawthorne, FL 32640                                                  LES32667@gmail.com                       Email and First Class Mail
Church Of The Holy Communion                                                                Marlene R Shaw                                      4645 Walnut Grove Rd                    Memphis, TN 38117                                                    marleneshaw2116@gmail.com                Email and First Class Mail
Church Of The Holy Communion                                                                Marlene R. Shaw                                     4645 Walnut Grove Rd                    Memphis, TN 38117                                                    marleneshaw2116@gmail.com                Email and First Class Mail
Church Of The Holy Communion                                                                Attn: Rev Canon Sharon Alexander                    692 Poplar Ave                          Memphis, TN 38105                                                    salexander@episwtn.org                   Email and First Class Mail
Church Of The Holy Communion                                                                Attn: The Rev. Canon Sharon Alexander               692 Poplar Ave                          Memphis, TN 38105                                                    salexander@episwtn.org                   Email and First Class Mail
Church Of The Holy Cross                                                                    c/o Iglesia De La Santa Cruz                        Attn: Rev Nell B Archer                 399A Himrod St                      Brooklyn, NY 11237               santacruzbushwick@gmail.com              Email and First Class Mail
Church Of The Holy Innocents                                                                Attn: Judy                                          P.O. Box 116                            401 Main St                         Highland Falls, NY 10928         holyinnocents@verizon.net                Email and First Class Mail
Church Of The Holy Innocents                                                                401 Main St                                         P.O. Box 116                            Highland Falls, NY 10928                                             ktorge@mcgivneyandkluger.com             Email and First Class Mail
Church Of The Holy Innocents                                                                Attn: Kevin Torge                                   Mcgivney Kluger Clark & Intoccia Pc     80 Broad St, 23rd Fl                New York, NY 10004               ktorge@mcgivneyandkluger.com             Email and First Class Mail
Church Of The Holy Nativity                                                                 Attn: Elizabeth Sievert Berman                      5286 Kalaniana'Ole Hwy                  Honolulu, HI 96821                                                   hncrector@gmail.com                      Email and First Class Mail
Church Of The Holy Nativity                                                                 c/o Squire Patton Boggs (Us) LLP                    Attn: Mark A Salzberg                   2550 M St NW                        Washington, DC 20037             mark.salzberg@squirepb.com               Email and First Class Mail
Church Of The Holy Presence, Inc                                                            Attn: the Rev C D Mcdonald                          355 N Kepler Rd                         Deland, FL 32724                                                     ChurchOffice@holypresencedeland.com      Email and First Class Mail
Church Of The Holy Redeemer, Inc.                                                           Attn: Deanne R. Stodden                             2552 N Williams St                      Denver, CO 80205                                                     bonspen68@gmail.com                      Email and First Class Mail
Church Of The Holy Spirit                                                                   1305 Thomas Dr                                      Bellevue, NE 68005                                                                                           frtom@chsepiscopal.org                   Email and First Class Mail
Church Of The Holy Spirit                                                                   Attn: Norma Lilia Uvalle                            11093 Bandera Rd                        San Antonio, TX 78250                                                holyspirit@sentbythespirit.org           Email and First Class Mail
Church Of The Holy Spirit                                                                   160 Rock St                                         Fall River, MA 02720                                                                                         office@holyspiritchurchfr.org            Email and First Class Mail
Church Of The Holy Spirit (Episcopal)                                                       c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Holy Spirit (Ocean City)                                                      c/o the Law Office of Andrea Ross                   Attn: Andrea Ross Esq                   129 N West St, Ste 1                Easton, MD 21601                 Andie@AndieRossLaw.com                   Email and First Class Mail
Church Of The Holy Spirit (Plymouth)                                                        c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Holy Spirit Roman Catholic Congregation, Inc                                  c/o Gallagher Evelius & Jones LLP                   Attn: Matthew W Oakey                   218 N Charles St, Ste 400           Baltimore, MD 21201              moakey@gejlaw.com                        Email and First Class Mail
Church Of The Holy Trinity                                                                  Attn: David C Trimble                               309 S Broadway                          Georgetown, KY 40324                                                 brimbleside@gmail.com                    Email and First Class Mail
Church Of The Holy Trinity                                                                  Attn: Roger Joslin                                  768 Main St                             P.O. Box 502                        Greenport, NY 11944              holytrinitygreenport@gmail.com           Email and First Class Mail
Church Of The Holy Trinity                                                                  c/o Woods Oviatt Gilman LLP                         Attn: Timothy P Lyster, Esq             1900 Bausch & Lomb Pl               Rochester, NY 14604              tlyster@woodsoviatt.com                  Email and First Class Mail
Church Of The Holy Trinity                                                                  2300 W Lafayette Ave                                Baltimore, MD 21216                                                                                          vestry@chofholytrinity.comcastbiz.net    Email and First Class Mail
Church Of The Holy Trinity                                                                  Attn: Ramelle Mccall                                2300 W Lafayette Ave                    Baltimore, MD 21216                                                  vestry@chofholytrinity.comcastbiz.net    Email and First Class Mail
Church Of The Holy Trinity                                                                  c/o Halloran Sage LLP                               Attn: Michael Steven Wrona              One Goodwin Square, 225 Asylum St   Hartford, CT 06103               wrona@halloransage.com                   Email and First Class Mail
Church Of The Holy Trinity (Oxford)                                                         c/o the Law Office of Andrea Ross                   Attn: Andrea Ross Esq                   129 N West St, Ste 1                Easton, MD 21601                 Andie@AndieRossLaw.com                   Email and First Class Mail
Church Of The Immaculate Conception Roman Catholic Church                                   c/o Gallagher Evelius & Jones LLP                   Attn: Matthew W Oakey                   218 N Charles St, Ste 400           Baltimore, MD 21201              moakey@gejlaw.com                        Email and First Class Mail
Church Of The Immaculate Conception Roman Catholic Congregation, Inc                        c/o Gallagher Evelius & Jones LLP                   Attn: Matthew W Oakey                   218 N Charles St, Ste 400           Baltimore, MD 21201              moakey@gejlaw.com                        Email and First Class Mail
Church Of The Immaculate Conception Towson Roman Catholic                                   c/o Gallagher Evelius & Jones LLP                   Attn: Matthew W Oakey                   218 N Charles St, Ste 400           Baltimore, MD 21201              moakey@gejlaw.com                        Email and First Class Mail
Church Of The Immaculate Conception, Towson, Roman Catholic Congregation, Inc               c/o Gallagher Evelius & Jones LLP                   Attn: Matthew W Oakey                   218 N Charles St, Ste 400           Baltimore, MD 21201              moakey@gejlaw.com                        Email and First Class Mail
Church Of The Immaculate Conception, Towson, Roman Catholic Congregation, Incorporated      c/o Gallagher Evelius & Jones LLP                   Attn: Matthew W Oakey                   218 N Charles St, Ste 400           Baltimore, MD 21201              moakey@gejlaw.com                        Email and First Class Mail
Church Of The Incarnation                                                                   Attn: the Rev Adrian Dannhauser                     209 Madison Ave                         New York, NY 10016                                                   adannhauser@churchoftheincarnation.org   Email and First Class Mail
Church Of The Incarnation                                                                   Attn: the Rev. Adrian Dannhauser                    209 Madison Ave                         New York, NY 10016                                                   adannhauser@churchoftheincarnation.org   Email and First Class Mail
Church Of The Incarnation                                                                   The Rev. Adrian Dannhauser                          209 Madison Ave                         New York, NY 10016                                                   adannhauser@churchoftheincarnation.org   Email and First Class Mail
Church Of The Incarnation                                                                   Attn: Margaret Graf                                 3424 Wilshire Blvd                      Los Angeles, CA 90010                                                legal@la‐archdiocese.org                 Email and First Class Mail
Church Of The Incarnation                                                                   c/o Archdiocese of Los Angeles                      Attn: Margaret Graf, General Counsel    3424 Wilshire Blvd                  Los Angeles, CA 90010            legla@la‐archdiocese.org                 Email and First Class Mail
Church Of The Incarnation                                                                   Attn: Rev Thomas Kincaid                            3966 Mckinney Ave                       Dallas, TX 75204                                                     tkincaid@incarnation.org                 Email and First Class Mail
Church Of The Incarnation                                                                   Attn: the Rev Tom Phillips                          1601 Alafaya Trl                        Oviedo, FL 32766                                                     Tom@incarnationcfl.com                   Email and First Class Mail
Church Of The Joyful Healer                                                                 Attn: April Sousa                                   1944 Central Ave                        Mckinleyville, CA 95519                                              umcjhoffice@gmail.com                    Email and First Class Mail
Church Of The Lakes Umc                                                                     Attn: Bryan George                                  5944 Fulton Dr Nw                       Canton, OH 44718                                                     bryan@churchofthelakes.org               Email and First Class Mail
Church Of The Lakes Umc                                                                     Bryan Lee George                                    5944 Fulton Dr Nw                       Canton, OH 44718                                                     bryan@churchofthelakes.org               Email and First Class Mail
Church Of The Master United Methodist                                                       Attn: Charles Erickson, Ad Council Chair            24 N Grove St                           Westerville, OH 43081                                                cperickson78@gmail.com                   Email and First Class Mail
Church Of The Messiah                                                                       296 Glen St                                         Glen Falls, NY 12801                                                                                         bailey_0705@yahoo.com                    Email and First Class Mail
Church Of The Messiah                                                                       Anthony Lapointe                                    296 Glen St                             Glen Falls, NY 12801                                                 bailey_0705@yahoo.com                    Email and First Class Mail
Church Of The Messiah                                                                       Attn: John B Madden                                 6436 Montgomery Sreet                   Rhinebeck, NY 12572                                                  rhinebeck.episcopal@gmail.com            Email and First Class Mail
Church Of The Messiah (North Woodstock)                                                     c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Messiah Umc                                                                   Church of the Messiah                               51 N State St                           Westerville, OH 43081                                                creed@messiahumc.net                     Email and First Class Mail
Church Of The Most Holy Rosary                                                              c/o Woods Oviatt Gilman LLP                         Attn: Timothy P Lyster, Esq             1900 Bausch & Lomb Pl               Rochester, NY 14604              tlyster@woodsoviatt.com                  Email and First Class Mail
Church Of The Most Precious Blood                                                           c/o Cullen and Dykman LLP                           Attn: Matthew G Roseman                 100 Quentin Roosevelt Blvd          Garden City, NY 11530            MRoseman@cullenllp.com                   Email and First Class Mail
Church Of The Nativity ‐ Crafton                                                            Attn: the Rev. Canon Kimberly Karashin              325 Oliver Ave, Ste 300                 Pittsburgh, PA 15222                                                 sld@sgkpc.com                            Email and First Class Mail
Church Of The Nativity ‐ Crafton                                                            Attn: the Rev Canon Kimberly Karashin               325 Oliver Ave, Ste 300                 Pittsburgh, PA 15222                                                                                          First Class Mail
Church Of The Nativity (Northborough)                                                       c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Nativity Episcopal, Inc.                                                      Attn: Todd G. Relue                                 Plews Shadley Racher & Braun LLP        1346 N Delaware St                  Indianapolis, IN 46202           trelue@psrb.com                          Email and First Class Mail
Church Of The Nativity Of Our Lord Jesus Christ Roman                                       c/o Gallagher Evelius & Jones LLP                   Attn: Matthew W Oakey                   218 N Charles St, Ste 400           Baltimore, MD 21201              moakey@gejlaw.com                        Email and First Class Mail
Church Of The Nativity Of Our Lord Jesus Christ Roman Catholic Congregation, Inc            c/o Gallagher Evelius & Jones LLP                   Attn: Matthew W Oakey                   218 N Charles St, Ste 400           Baltimore, MD 21201              moakey@gejlaw.com                        Email and First Class Mail
Church Of The Nativity, Inc.                                                                31 E 3rd St                                         P.O. Box 3                              Maysville, KY 41056                                                  rector@churchofnativity.org              Email and First Class Mail
Church Of The Palms Pcusa                                                                   Attn: Pamela Gillespie                              3224 Bee Ridge Rd                       Sarasota, FL 34239                                                   pgillespie@churchofthepalms.org          Email and First Class Mail
Church Of The Palms United Methodist, Inc                                                   Attn: Pete Berntson                                 462 Summerlake Cir, Apt 105             Ridgeland, SC 29936                                                  pete@palmsumc.org                        Email and First Class Mail
Church Of The Palms United Methodist, Inc                                                   Pete Berntson                                       1425 Okatie Hwy                         Okatie, SC 29909                                                     pete@palmsumc.org                        Email and First Class Mail
Church Of The Reconciliation (Webster)                                                      c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Redeemer                                                                      Attn: Bob Thunelius                                 1904 Popps Ferry Rd                     Biloxi, MS 39532                                                     bbt0918@gmail.com                        Email and First Class Mail
Church Of The Redeemer                                                                      c/o Bennettt Lotterhos Sulser & Wilson              Attn: Marcus M Wilson                   190 E Capitol St, Ste 650           Jackson, MS 39201                bbt0918@gmail.com                        Email and First Class Mail
Church Of The Redeemer (Epis)(Providence)                                                   c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Redeemer (Rochester)                                                          c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Redeemer Methodist Episcopal                                                  Attn: Jessica Ellis, CFO                            475 Riverside Dr, Ste 1922              New York, NY 10115                                                   bshillady@umcitysociety.org              Email and First Class Mail
Church Of The Redeemer, A Florida Corporation Not For Profit                                Attn: the Rev. Charleston Wilson                    222 S Palm Ave                          Sarasota, FL 34236                                                   cwilson@redeemersarasota.org             Email and First Class Mail
Church Of The Redemption, Locust Point, Inc.                                                Attn: E Menton                                      1401 Towson St                          Baltimore, MD 21230                                                  EMENTON@GMAIL.COM                        Email and First Class Mail
Church Of The Regeneration                                                                  Attn: Patrik Trettenero                             P.O. Box 321                            Pine Plains, NY 12567                                                meetthepatricks@gmail.com                Email and First Class Mail
Church Of The Resurrection                                                                  Attn: Dorcas Sampson                                5909 Walzem Rd                          Windcrest, TX 78218                                                  office@church‐resurrection.org           Email and First Class Mail
Church Of The Resurrection                                                                  Attn: Jo Belser                                     3737 Seminary Rd, Pmb‐1220W             Alexandria, VA 22304                                                 priest@welcometoresurrecion.org          Email and First Class Mail
Church Of The Resurrection                                                                  Attn: Susanne Nanka‐Bruce                           85‐09 118 St                            Key Gardens, NY 11415                                                resurrectionrichmondhill@verizon.net     Email and First Class Mail
Church Of The Resurrection                                                                  Attn: Anthony Anderson                              10952 Mayberry Plz                      Omaha, NE 68154                                                                                               First Class Mail
Church Of The Resurrection                                                                  P.O. Box 11210                                      Alexandria, VA 22311                                                                                                                                  First Class Mail
Church Of The Resurrection ‐ United Methodist                                               c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Church Of The Resurrection Roman Catholic Church                                            c/o Gallagher Evelius & Jones LLP                   Attn: Matthew W Oakey                   218 N Charles St, Ste 400           Baltimore, MD 21201              moakey@gejlaw.com                        Email and First Class Mail
Church Of The Resurrection Roman Catholic Congregation, Inc                                 c/o Gallagher Evelius & Jones LLP                   Attn: Matthew W Oakey                   218 N Charles St, Ste 400           Baltimore, MD 21201              moakey@gejlaw.com                        Email and First Class Mail
Church Of The Resurrection, Hopewell Junction Ny 12533                                      Attn: Janice Kotuby                                 182 Rte 376                             Hopewell Jct, NY 12533                                               nyresurrection@gmail.com                 Email and First Class Mail
Church Of The Resurrection, Hopewell Junction, Ny                                           182 Route 376                                       Hopewell Junction, NY 12533                                                                                  nyresurrection@gmail.com                 Email and First Class Mail
Church Of The Saviour United Methodist                                                      Attn: Treasurer & David H Smith                     8005 Pfeiffer Rd                        Montgomery, OH 45242                                                 dave.smith@cos‐umc.org                   Email and First Class Mail
Church Of The Saviour United Methodist                                                      Attn: Loretta Dahlstrom                             2537 Lee Rd                             Cleveland Heights, OH 44118                                          ldahlstrom@cotsumc.org                   Email and First Class Mail
Church Of The Shepherd United Methodist Church                                              Attn: Rev Jon Spalding                              1601 Woodstone Dr                       Saint Charles, MO 63304                                              jon_spalding@coswired.org                Email and First Class Mail
Church Of The St Uriel The Archangel                                                        c/o Mark A Salzberg, Squire Patton Boggs (Us) LLP   2550 M St Nw                            Washington, DC 20037                                                 rag53@optonline.net                      Email and First Class Mail
Church Of The Transfiguration                                                               Attn: Scott Simpson Myers                           P.O. Box 87                             Braddock Heights, MD 21714                                           transfiguration1@verizon.net             Email and First Class Mail
Church Of The Transfiguration                                                               Island Rd                                           Pointe Aux Pins, MI 49775                                                                                                                             First Class Mail
Church Of The Transfiguration (Carroll)                                                     c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Transfiguration (Derry)                                                       c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Transfiguration (Episcopal Cranston)                                          c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 cmcarella@carellabyrne.com               Email and First Class Mail
Church Of The Transfiguration (Episcopal Cranston)                                          c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Transfiguration (Episcopal), Inc                                              14115 Hillcrest Rd                                  Dallas, TX 75254                                                                                             slowrance@transfiguration.net            Email and First Class Mail
Church Of The Transfiguration (Whitfield)                                                   c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Transformation (Epis)(Cranston)                                               c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church Of The Wildwood, Umc                                                                 Attn: Shirley Oskamp                                P.O. Box 37                             Chittenden, VT 05737                                                 pastor.rutland2019@gmail.com             Email and First Class Mail
Church Of The Woods (Canterbury)                                                            c/o the Tamposi Law Group, Pc                       Attn: Peter N Tamposi                   159 Main St                         Nashua, NH 03060                 peter@thetamposilawgroup.com             Email and First Class Mail
Church On The Cape                                                                          P.O. Box 2740                                       Kennebunkport, ME 04046                                                                                      hosoon09@gmail.com                       Email and First Class Mail
Church On The Cape United Methodist Church                                                  Rev. Ho Soon Han                                    P.O. Box 2740                           Kennebunkport, ME 04046                                              hosoon09@gmail.com                       Email and First Class Mail
Church Street United Methodist Church, Selma, Alabama                                       Attn: James Mcneill, Jr                             P.O. Box 1190                           707 Selma Ave                       Selma, AL 36702                  jbm@hhpclaw.com                          Email and First Class Mail
Churchwardens And Vestry Of St Thomas Church In Columbus                                    Attn: Michael D Smith                               P.O. Box 1432                           944 2nd Ave                         Columbus, GA 31902               mikesmith@michaeldsmithlaw.com           Email and First Class Mail
Churubusco United Methodist                                                                 Attn: Jennifer Meyer                                750 N Main St                           Churubusco, IN 46723                                                 cumc99@aol.com                           Email and First Class Mail
Cicero United Methodist Church                                                              Attn: Treasurer                                     P.O. Box 1087                           8416 Brewerton Rd                   Cicero, NY 13039                 ciceroumchurch@yahoo.com                 Email and First Class Mail
Cicero United Methodist Church                                                              Attn: Dennis Schrumor                               100 E Jackson St                        P.O. Box 617                        Cicero, IN 46034                 d.eschrumpt@yahoo.com                    Email and First Class Mail
Cicero United Methodist Church                                                              Attn: Laura Chambers ‐ Treasurer                    P.O. Box 617                            100 E Jackson St                    Cicero, IN 46034                 pastor@ciceroumc.org                     Email and First Class Mail
Cicero United Methodist Church                                                              Jesse E Mullins                                     P.O. Box 617                            100 E Jackson St                    Cicero, IN 46034                 pastor@ciceroumc.org                     Email and First Class Mail
Cimarron Cncl 474                                                                           317 N Grand St                                      Enid, OK 73701‐4124                                                                                                                                   First Class Mail
Cimarroncita Ranch, LLC                                                                     29820 Us‐64                                         Ute Park, NM 87749                                                                                                                                    First Class Mail
Cintas Corporation 003                                                                      P.O. Box 630803                                     Cincinnati, OH 45263‐0803                                                                                                                             First Class Mail
Cintas Corporation 492                                                                      P.O. Box 650838                                     Dallas, TX 75265‐0838                                                                                                                                 First Class Mail
Circle Ten Cncl 571                                                                         8605 Harry Hines Blvd                               Dallas, TX 75235‐3014                                                                                                                                 First Class Mail
Circle Ten Council                                                                          8605 Harry Hines Blvd                               Dallas, TX 75235                                                                                             samuel.thompson@scouting.org             Email and First Class Mail
Circle Ten Council ‐ Bsa                                                                    Samuel Thompson                                     8605 Harry Hines Blvd                   Dallas, TX 75235                                                     samuel.thompson@scouting.org             Email and First Class Mail
Circle Ten Council, Boy Scouts Of America                                                   P.O. Box 35726                                      Dallas, TX 75235‐0726                                                                                                                                 First Class Mail
Circleville Community United Methodist Church                                               Attn: Brandon T Grover                              120 N Pickaway St                       Circleville, OH 43113                                                tadgrover@frontier.com                   Email and First Class Mail
Circuitree, LLC                                                                             Attn: Tom Newberry                                  1353 Lake Shore Dr                      Branson, MO 65616                                                    tom@circuitree.com                       Email and First Class Mail
Circuitree, LLC                                                                             1353 Lake Shore Dr                                  Branson, MO 65616‐9470                                                                                                                                First Class Mail
Cisco Fumc, Cisco                                                                           c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Cisco Fumc, Cisco                                                                           405 W 8th St                                        Cisco, TX 76437                                                                                                                                       First Class Mail
Cit Bank, Na                                                                                10201 Centurion Pkwy N, Ste 100                     Jacksonville, FL 32256‐4114                                                                                                                           First Class Mail
Cito Umc (2342)                                                                             c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200          Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Cito Umc (2342)                                                                             c/o Bentz Law Firm                                  Attn: Sean Bollman                      680 Washington Rd, Ste 200          Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Citrus Heights United Methodist Church                                                      Attn: Kim Quadros                                   12400 Fair Oaks Blvd, 115               Fair Oaks, CA 95628                                                  chumc@surewest.net                       Email and First Class Mail
City Of Burlington, North Carolina                                                          Attn: City Manager City of Burlington, Nc           425 S Lexington Ave                     Burlington, NC 27215                                                 legalnotices@burlingtonnc.gov            Email and First Class Mail
City Of Burlington, North Carolina                                                          Attn: City Manager‐ City of Burlington, Nc          425 S Lexington Ave                     Burlington, NC 27215                                                 legalnotices@burlingtonnc.gov            Email and First Class Mail
City Of Charlotte                                                                           Billing Center                                      P.O. Box 1316                           Charlotte, NC 28201‐1316                                                                                      First Class Mail
City Of Chicago ‐ Dept Of Revenue                                                           121 N La Salle St, Rm 107                           Chicago, IL 60602‐1202                                                                                                                                First Class Mail
City Of Detroit                                                                             Attn: Environmental Health & Safety                 3245 E Jefferson Ave, Ste 100           Detroit, MI 48207‐4222                                                                                        First Class Mail
City Of Fort Worth                                                                          Attn: Stephen A Cumbie                              200 Texas St                            Fort Worth, TX 76102                                                 stephen.cumbie@fortworthtexas.gov        Email and First Class Mail
City Of Fresno                                                                              Fresno City Attorneys Office                        2600 Fresno St, Rm 2031                 Fresno, CA 93721                                                     RICARDO.FARFAN@FRESNO.GOV                Email and First Class Mail
City Of Greenwood Village                                                                   6060 S Quebec St                                    Greenwood Village, CO 80111‐4718                                                                                                                      First Class Mail
City Of Gustavus                                                                            P.O. Box 1                                          Gustavus, AK 99826‐0001                                                                                                                               First Class Mail
City Of Hawkins                                                                             c/o Perdue Brandon Fielder Collins & Mott           Attn: Tab Beall                         P.O. Box 2007                       Tyler, TX 75710‐2007             tylbkc@pbfcm.com                         Email and First Class Mail
City Of Kodiak                                                                              710 Mill Bay Rd, Rm 213                             Kodiak, AK 99615‐6340                                                                                                                                 First Class Mail
City Of Memphis                                                                             Attn: Kitricia Mcclellan                            P.O. Box 185                            Memphis, TN 38101                                                    kjackson1@shelbycountytrustee.com        Email and First Class Mail
City Of Memphis                                                                             P.O. Box 185                                        Memphis, TN 38101                                                                                            kjackson1@shelbycountytrustee.com        Email and First Class Mail
City of Philadelphia School District of Philadelphia                                        c/o Tax & Revenue Unit                              Attn: Megan Harper                      1401 JFK Blvd, 5th Fl               Philadelphia, PA 19102           megan.harper@phila.gov                   Email and First Class Mail
City Of Raton, Raton Water Works                                                            Attn: Geneva Marie Trujillo                         224 Svage Ave                           Raton, NM 87740                                                      gmtrujillo@cityofraton.com               Email and First Class Mail
City Of Raton, Raton Water Works                                                            Attn: Geneva Trujillo                               224 Savage Ave                          P.O. Box 99                         Raton, NM 87740                  gmtrujillo@cityofraton.com               Email and First Class Mail
City Of Raton, Raton Water Works                                                            Attn:Geneva Trujillo                                224 Savage Ave                          P.O. Box 99                         Raton, MN 87740                                                           First Class Mail
City Of Taste Tours LLC                                                                     14125 Beach Blvd                                    Jacksonville Beach, FL 32250‐1543                                                                                                                     First Class Mail
City Of Taste Tours LLC                                                                     14125 Beach Blvd                                    Jacksonville Beach, FL 32250‐1543                                                                                                                     First Class Mail
City Point United Methodist Church Fka Richland Hills                                       c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
City Point United Methodist Church fka Richland Hills                                       7301 Glenview Dr                                    N Richland Hills, TX 76180                                                                                                                            First Class Mail
City Road Chapel United Methodist Church                                                    Attn: Jay Voorhees                                  701 Gallatin Pike S                     Madison, TN 37115                                                    jvoorhees@cityroadchapel.org             Email and First Class Mail
City Road United Methodist Church                                                           Attn: Frank Williams                                511 N Rd St                             Elizabeth City, NC 27909                                             crumcec@gmail.com                        Email and First Class Mail
CJ Adams Law, PLLC                                                                          Attn: Christy Adams                                 200 S Buckman St                        Shepherdsville, KY 40165                                             cjadamslaw@gmail.com                     Email and First Class Mail
Claim 980                                                                                   Attn: Jeremy Barberi                                The Law Office of Bruce W Slane, Pc     188 E Post Rd, Ste 205              White Plains, NY 10601           jeremy@slane‐law.com                     Email and First Class Mail
Claim 988                                                                                   Attn: Jeremy Barberi                                The Law Office of Bruce W Slane, Pc     188 E Post Rd, Ste 205              White Plains, NY 10601           jeremy@slane‐law.com                     Email and First Class Mail
Claim 991                                                                                   Attn: Jeremy Barberi                                The Law Office of Bruce W Slane, Pc     188 E Post Rd, Ste 205              White Plains, NY 10601           jeremy@slane‐law.com                     Email and First Class Mail
Claim 992                                                                                   Attn: Jeremy Barberi                                The Law Office of Bruce W Slane, Pc     188 E Post Rd, Ste 205              White Plains, NY 10601           jeremy@slane‐law.com                     Email and First Class Mail
Clanton First United Methodist Church                                                       Attn: Barbara Lewis, Treasurer                      207 8th St N                            Clanton, AL 35045                                                    blewisisworking@yahoo.com                Email and First Class Mail
Clanton First United Methodist Church                                                       Attn: Wesley Kelley                                 207 8th St N                            Clanton, AL 35045                                                    wes@clantonfumc.org                      Email and First Class Mail
Clapps Chapel UMC                                                                           Larry Dean Dougherty                                7420 Clapps Chapel Rd                   Corryton, TN 37721                                                   ldd1676@gmail.com                        Email and First Class Mail
Clapps Chapel United Methodist Church                                                       Attn: Larry Dean Dougherty                          7420 Clapps Chapel Rd                   Corryton, TN 37721                                                   ldd1676@gmail.com                        Email and First Class Mail
Clapp's Chapel United Methodist Church                                                      7420 Clapps Chapel Rd                               Corryton, TN 37721                                                                                           pastorjoephillips@gmail.com              Email and First Class Mail
Clare Jane Chapman                                                                          1 School House Ln                                   Shelburne Falls, MA 01370                                                                                    clacha1842@gmail.com                     Email and First Class Mail
Clare United Methodist Church                                                               Attn: Judy Bailey Admin                             105 E 7th St                            Clare, MI 48617                                                      jbailey@clareumc.org                     Email and First Class Mail
Claremont United Methodist Church                                                           Attn: Trustee Chair                                 211 W Foothill Blvd                     Claremont, CA 91711                                                  office@claremontumc.org                  Email and First Class Mail
Clarence United Methodist Church                                                            Attn: Lee Schoonover, Treasurer                     301 S Center St                         Clarence, MO 63437                                                   lee.schoonover72@yahoo.com               Email and First Class Mail
Clarenceville United Methodist Church                                                       Attn: Donald Robert Sperling                        20300 Middle Belt Rd                    Livonia, MI 48152                                                    clarencevillechurch@gmail.com            Email and First Class Mail
Clarendon First United Methodist Church                                                     Attn: Secretary/Treasurer And/Or Pastor             420 Jefferson                           Clarendon, TX 79226                                                                                           First Class Mail
Clarendon UMC                                                                               c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Clarion First United Methodist Church                                                       Attn: Michael Gudka                                 201 3rd Ave Ne                          Clarion, IA 50525                                                    pastormikegudka@gmail.com                Email and First Class Mail
Clark Hill Strasburger                                                                      Attn: Brian G Hamilton                              901 Main St, Ste 6000                   Dallas, TX 75202                                                     bhamilton@clarkhill.com                  Email and First Class Mail
Clark Memorial United Methodist Church                                                      Attn: Okc Clark                                     5808 NW 23Rd                            Okc, OK 73127                                                        mikeglaird@yahoo.com                     Email and First Class Mail
Clark Memorial United Methodist Church                                                      Attn: Gloster B Current Jr                          1014 14th Ave N                         Nashville, TN 37208                                                  mrbryant.current@gmail.com               Email and First Class Mail
Clark Silvergate, P.A.                                                                      Attn: Anibal Irastorza                              799 Brickell Plz, Ste 900               Miami, FL 33131                                                      airastorza@cspalaw.com                   Email and First Class Mail
Clarke Law Firm, Plc                                                                        Marilee Miller Clarke                               8141 E Indian Bend Rd, Suite 105        Scottsdale, AZ 85250                                                 marilee@clarkelawaz.com                  Email and First Class Mail
Clarkesville First Umc                                                                      c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Clarks Green United Methodist Church                                                        Attn: William Fiore                                 118 Glenburn Rd                         Clarks Green, PA 18411                                               bilfiore@epix.net                        Email and First Class Mail
Clarks Green United Methodist Church                                                        Attn: Kevin St. Martin                              117 Glenburn Rd                         Clarks Green, PA 18411                                               kstmartin@susumc.org                     Email and First Class Mail
Clarks Green United Methodist Church (078166)                                               c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200          Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Clarks Summit Umc (30313)                                                                   c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200          Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Clarksbury ‐ Harmony                                                                        c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Clarksbury UMC                                                                              c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Clarksdale United Methodist Church                                                          Attn: Renee Moore                                   P.O. Box 1303                           Clarksdale, MS 38614                                                 clarksdaleumc@gmail.com                  Email and First Class Mail
Clarkston Umc                                                                               c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradely.com                        Email and First Class Mail
Clarkston United Methodist Church                                                           Attn: Collen Godfrey                                6600 Waldon Rd                          Clarkston, MI 48346                                                  cgodfrey@clarkstonumc.org                Email and First Class Mail
Clarkston United Methodist Church                                                           c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Clarksville First United Methodist Church                                                   c/o Rev Heather Clawitter                           200 W Sevier St, 535                    Clarksville, AR 72830                                                lraines@fridayfirm.com                   Email and First Class Mail
Clarkton United Methodist Church                                                            Attn: Shannon Owens Ross, Pastor                    9072 US Hwy 701 S                       P.O. Box 744                        Clarkton, NC 28433               sross@nccumc.org                         Email and First Class Mail
Class B Inc                                                                                 9437 Corporate Lake Dr                              Tampa, FL 33643                                                                                              eric.hilferding@classb.com               Email and First Class Mail
Clay Umc                                                                                    Barry Lee Hallman                                   5070 Pine Mountain Rd                   Remlap, AL 35133                                                     barry.hallman@umcna.org                  Email and First Class Mail
Clay United Methodist                                                                       Attn: Barry Hallman                                 6790 Old Springville Rd                 P.O. Box 117                        Clay, AL 35048                   barry.hallman@umcna.org                  Email and First Class Mail
Clayton First Umc (Clayton)                                                                 c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Clayton United Methodist Church                                                             Attn: Financial Secretary                           324 John St                             Clayton, NY 13624                                                    claytonumc@outlook.com                   Email and First Class Mail
Clear Lake United Methodist Church                                                          Attn: Charles Anderson                              16335 El Camino Real                    Houston, TX 77062                                                    finance@clearlakemethodist.org           Email and First Class Mail
Clear Lake United Methodist Church                                                          Attn: Pastor Dave Peterson                          508 2nd Ave N                           Clear Lake, IA 50428                                                 pastor@clearlakeumc.org                  Email and First Class Mail
Clear Ridge United Methodist Church (178255)                                                c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200          Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Clearing United Methodist                                                                   Attn: Amos N Oladipo                                1000 Central Ave                        Oak Lawn, IL 60453                                                   oladipoamos@yahoo.com                    Email and First Class Mail
Clearview Umc                                                                               c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bardley.com                        Email and First Class Mail
Clearview United Methodist Church                                                           Attn: Anne Fisher                                   1733 Massillon Rd                       Akron, OH 44312                                                      afisher1023@att.net                      Email and First Class Mail
Clearwater United Methodist Church                                                          c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Clearwater United Methodist Church                                                          130 N First                                         Clearwater, KS 67026                                                                                                                                  First Class Mail
Cleburne First Umc ‐ Cleburne                                                               c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Cleburne First Umc ‐ Cleburne                                                               1300 W Westhill Dr                                  Cleburne, TX 79033                                                                                                                                    First Class Mail
Clemmons United Methodist Church                                                            c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Clemson United Methodist Church                                                             Attn: Anne Eldridge                                 300 Frontage Rd                         Clemson, SC 29631                                                    aphageman@bellsouth.net                  Email and First Class Mail
Clendenin Umc                                                                               c/o Treasurer                                       Attn: Lisa D. Stilgenbauer              P.O. Box 686                        Clendenin, WV 25045              Lisa.stilgenbauer@yahoo.com              Email and First Class Mail
Cleveland First United Methodist Church                                                     Attn: Marcia Houser                                 318 S Court St                          Cleveland, MS 38732                                                  fumc.marcia@gmail.com                    Email and First Class Mail
Cleveland United Methodist Church                                                           Attn: Steven Smith                                  73 Bridge St                            Cleveland, NY 13042                                                  clevelandumc@aol.com                     Email and First Class Mail
Cleveland United Methodist Church                                                           c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Cleveland United Methodist Church                                                           Attn: Wendy Marie Morrison                          P.O. Box 188                            Cleveland, NY 13042                                                  wendymorrison.church@yahoo.com           Email and First Class Mail
Cleveland United Methodist Church 112 E Kytle St                                            c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Clifton Lutheran Church                                                                     Attn: James D Bixby                                 150 Humphrey St                         Marblehead, MA 01945                                                 infoclc@verizon.net                      Email and First Class Mail
Clifton Springs United Methodist Church                                                     Attn: John Mueller                                  1381 King Rd                            Clifton Springs, NY 14432                                            johnmuellerwbf@gmail.com                 Email and First Class Mail
Clifton United Methodist Church                                                             Attn: Jackie Brewton                                305 W Pillow St                         Clifton, TN 38425                                                    jackie@garret.net                        Email and First Class Mail
Clifton United Methodist Church                                                             Attn: Mike Hartup                                   P.O. Box 172                            Clifton, TN 38425                                                    michaelhartup@att.net                    Email and First Class Mail
Cliftondale Umc (4095 Stonewall Tell, College Park, Ga)                                     c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200            Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Climax United Methodist Church                                                              Attn: Donna Smith                                   133 E Maple                             Climax, MI 49034                                                     cxssumc@gmail.com                        Email and First Class Mail
Climax United Methodist Church                                                              Donna Smith                                         133 East Maple                          Climax, MI 49034                                                                                              First Class Mail
                                                               Case 20-10343-LSS                                            Doc 2541                              Filed 04/07/21                                             Page 17 of 87

Clinch County Lions Club                                               Attn: Jeff Helms                                     P.O. Box 537                      Homerville, GA 31634                                                 jeffhelms@helmslaw.com                                                     Email and First Class Mail
Clinch County Lions Club                                               Attn: Jeff Helms                                     P.O. Box 537                      Homerville, GA 31634                                                 rotondo@gmx.com                                                            Email and First Class Mail
Clinch County Lions Club                                               Attn: Jeff Helms                                     P.O. Box 537                      Homerville, GA 31634                                                 tth@helmslaw.com                                                           Email and First Class Mail
Clinton Avenue United Methodist Church                                 Attn: Joy Macvane                                    122 Clinton Ave                   Kingston, NY 12401                                                   joy.macvane@nyac‐umc.com                                                   Email and First Class Mail
Clinton Ct United Methodist Church                                     12 Commerce St                                       Clinton, CT 06413                                                                                                                                                                 First Class Mail
Clinton First United Methodist Church                                  First United Methodist Church ‐ Treasurer            1001 Frisco Ave                   Clinton, OK 73601                                                    clintonfumc@cableone.net                                                   Email and First Class Mail
Clinton First United Methodist Church                                  Attn: Gwenda Bizzle                                  210 S Washtington St              Clinton, KY 42031                                                    fusumcoffice02@att.net                                                     Email and First Class Mail
Clinton Presbyterian Church                                            91 Center St                                         Clinton, NJ 08809‐1413                                                                                 pmorrissette@gmail.com                                                     Email and First Class Mail
Clinton Presbyterian Church                                            Attn: Paul N Morrissette                             91 Center St                      Clinton, NJ 08809‐1413                                               pmorrissette@gmail.com                                                     Email and First Class Mail
Clinton United Methodist Church                                        Attn: Michael H Terrell                              105 Utica Rd                      Clinton, NY 13323                                                    cumc@centralny.twcbc.com                                                   Email and First Class Mail
Clinton United Methodist Church                                        Attn: the Rev. Darrell W Howard                      308 E Main St                     Clinton, IL 61727                                                    darrell.howard@mchsi.com                                                   Email and First Class Mail
Clinton United Methodist Church                                        Attn: Jerry A. Johnson                               32 Manorhill Dri                  P.O. Box 571                     Clinton, IL 61727                   jajlawyer1@gmail.com                                                       Email and First Class Mail
Clinton United Methodist Church                                        Attn: Kevin Augustus                                 10700 Brandywine Rd               Clinton, MD 20735                                                    peter@thetamposilawgroup.com                                               Email and First Class Mail
Clinton United Methodist Church                                        Attn: Kevin Augustus                                 10700 Brandywine Rd               Clinton, MD 20735                                                                                                                               First Class Mail
Clintwood United Methodist Church                                      Attn: Harry D. Childress                             P.O. Box 494                      Clintwood, VA 24228                                                  harryd.childress@gmail.com                                                 Email and First Class Mail
Clonmell ‐ Gibbsboro                                                   c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Clonmell Umc                                                           c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Clough United Methodist Church                                         Attn: Paula W Stewart                                2010 Wolfangel Rd                 Cincinnati, OH 45255                                                 bettienwhite40@gmail.com                                                   Email and First Class Mail
Clough United Methodist Church                                         Attn: Paula W Stewart                                2010 Wolfangel Rd                 Cincinnati, OH 45255                                                 revpaulalou@att.net                                                        Email and First Class Mail
Clyde L Smith                                                          Attn: Treasurer Trentville Umc                       1711 Wisteria View Way            Knoxville, TN 37914                                                  csmith@trentvilleumc.org                                                   Email and First Class Mail
Clymer United Methodist Church                                         Attn: Kevin Lane Costner                             P.O. Box 264                      Clymer, NY 14724                                                     clymer.umc@gmail.com                                                       Email and First Class Mail
Cmgrp, Inc                                                             Attn: Business & Legal Affairs                       909 3rd Ave                       New York, NY 10022‐4731                                                                                                                         First Class Mail
Coal City United Methodist Church                                      6801 E Mcardle Rd                                    Coal City, IL 60416                                                                                    revshuby@hotmail.com                                                       Email and First Class Mail
Coalbush United Methodist, Mishawaka Indiana                           Attn: Financial Secretary & Rev Grant Merrell        15977 Jackson Rd                  Mishawaka, IN 46544                                                  coalbush@yahoo.com                                                         Email and First Class Mail
Coalville United Methodist Church                                      Attn: Len Mcraney                                    12298 Shorecrest Rd               Biloxi, MS 39532                                                     coalvilleumc@cableone.net                                                  Email and First Class Mail
Coalwood Community Umc                                                 Attn: Carol De Haven                                 88 Snakeroot Br, Rd               Welch, WV 24801                                                      ctdehaven@outlook.com                                                      Email and First Class Mail
Coast Episcopal Schools, Inc Formerly Christ Episcopal Day             Attn: George Riviere                                 912 S Beach Blvd                  Bay St Louis, MS 39520                                               georgeriviere@bellsouth.net                                                Email and First Class Mail
Coast Episcopal Schools, Inc Formerly Christ Episcopal Day             Attn: Marcus M Wilson                                190 E Capitol St, Ste 650         Jackson, MS 39201                                                    mwilson@blswlaw.com                                                        Email and First Class Mail
Coastal Carolina Cncl #550                                             9297 Medical Plaza Dr                                North Charleston, SC 29406‐9136                                                                                                                                                   First Class Mail
Coastal Carolina Cncl No 550                                           9297 Medical Plaza Dr                                North Charleston, SC 29406‐9136                                                                                                                                                   First Class Mail
Coastal Georgia Council, Inc.                                          Attn: Wade W Herring, II                             200 E St Julian St                P.O. Box 9848                    Savannah, GA 31412                  wherring@huntermaclean.com                                                 Email and First Class Mail
Coats Missionary Baptist Church                                        Attn: Richard D Sparkman                             32 W Williams St                  P.O. Box 1687                    Angier, NC 27501                    rds@sparkmanlaw.com                                                        Email and First Class Mail
Coats Missionary Baptist Church                                        Attn: Richard D. Sparkman                            32 West Williams St               P.O. Box 1687                    Angier, NC 27501                    rds@sparkmanlaw.com                                                        Email and First Class Mail
Coats United Methodist Church                                          Attn: Paul Chadwick Cecil                            P.O. Box 388                      Coats, NC 27521                                                      cchadwick@nccumc.org                                                       Email and First Class Mail
Cobleskill United Methodist Church                                     Attn: Pastor Anna Blinn Cole                         107 Chapel St, Ste 1              Cobleskill, NY 12043                                                 cobyumc107@gmail.com                                                       Email and First Class Mail
Cobleskill United Methodist Church                                     Attn: Anna Blinn Cole                                107 Chapel St, Ste 1              Cobleskill, NY 12043                                                 pastor.anna.cole@gmail.com                                                 Email and First Class Mail
Coburg United Methodist                                                c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Cochranton United Methodist Church (89067)                             c/o Bentz Law Firm                                   Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                lspagnolo@bentzlaw.com                                                     Email and First Class Mail
Cockrell Printing Co                                                   c/o Cockrell Enovation                               Attn: Jennifer Salazar            218 W Broadway Ave               Fort Worth, TX 76104                mloizos@cockrellenovations.com                                             Email and First Class Mail
Codemantra Us, LLC                                                     101 Federal St, Ste 1900                             Boston, MA 02110‐1861                                                                                                                                                             First Class Mail
Coesse Umc                                                             Attn: Michael Gayle                                  1315 S 500 E                      Columbia City, IN 46725                                              mjgayle52@yahoo.com                                                        Email and First Class Mail
Coeur D'Arlene Community Methodist Church                              c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Cohen & Malad, LLP                                                     Gregory L. Laker; Amina A. Thomas                    One Indiana Square Ste 1400       Indianapolis IN 46204                                                glaker@cohenandmalad.com                                                   Email and First Class Mail
Cohen & Malad, LLP                                                     Gregory L. Laker; Amina A. Thomas                    One Indiana Square Ste 1400       Indianapolis IN 46204                                                glaker@cohenandmalad.com; athomas@cohenandmalad.com                        Email and First Class Mail
Coker United Methodist Church                                          c/o Gunn Lee & Cave, Pc                              Attn: Ted D Lee                   8023 Vantage Dr, Ste 1500        San Antonio, TX 78230               ted.lee@gunn‐lee.com                                                       Email and First Class Mail
Coker'S Chapel United Methodist Church                                 Attn: Margaret Butler                                3042 Jeff Davis School Rd         Meridian, MS 39301                                                   cbutler1346@comcast.net                                                    Email and First Class Mail
Cokesbury Memorial United Methodist Church                             Attn: Christel Hess                                  P.O. Box 85                       Abingdon, MD 21009                                                   CokesburyMemorial@gmail.com                                                Email and First Class Mail
Cokesbury Umc Johnson City Campus                                      110 Mary St                                          Johnson City, TN 37615                                                                                 khingers@cokesbury.tv                                                      Email and First Class Mail
Cokesbury Umc, Inc                                                     Attn: Carter Cross                                   Cokesbury Church                  9919 Kingston Pike               Knoxville, TN 37922                 ccross@cokesbury.tv                                                        Email and First Class Mail
Cokesbury United Methodist 1801 Nw 65Th Ave                            c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Cokesbury United Methodist Church                                      Attn: Russell Keller (Or Current Chair)              4990 Dorchester Rd                North Charleston, SC 29418                                           cokesburysecretary@comcast.net                                             Email and First Class Mail
Cokesbury United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Cokesbury United Methodist Church                                      Attn: Carolyn Peck, Chair of Trustees                5725 N 9th Ave                    Pensacola, FL 32566                                                  mina@cokesburychurch.com                                                   Email and First Class Mail
Cokesbury United Methodist Church                                      Attn: Carolyn Peck, Chair of Trustees                5725 N 9th Ave                    Pensacola, FL 32566                                                  sheila@cokesburychurch.com                                                 Email and First Class Mail
Cokesbury United Methodist Church                                      Attn: Pastor ‐ Tracy Sexton                          2440 S Cokesbury Rd               Henderson, NC 27537                                                  tclayton@nccumc.org                                                        Email and First Class Mail
Colbert United Methodist Church                                        P.O. Box 1148                                        Colbert, OK 74733                                                                                      methodistchurchcolbert@yahoo.com; colbertunitedmethodistchurch@yahoo.com   Email and First Class Mail
Colby United Methodist Church                                          c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Colchester Community Umc                                               Attn: Dora Janeway Odarenko                          P.O. Box 403                      Downsville, NY 13755                                                 djodarenko@yahoo.com                                                       Email and First Class Mail
Colchester Community United Methodist Church                           Attn: Antoinette Vessey                              P.O. Box 324                      Downsville, NY 13755                                                 djodarenko@yahoo.com                                                       Email and First Class Mail
Cold Spring United Methodist Church                                    Attn: Micah Coleman Campbell                         216 Main St                       Cold Spring, NY 10516                                                micah.colemancampbell@nyac‐umc.com                                         Email and First Class Mail
Cold Spring/South Highland United Methodist Church                     Attn: Micah Coleman Campbell                         216 Main St                       Cold Spring, NY 10516                                                micah.colemancampbell@nyac‐umc.com                                         Email and First Class Mail
Cold Springs                                                           c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Coldspring United Methodist Church                                     Attn: Pastor Dan Darby Or Current Pastor             1 Cemetery Rd                     Coldspring, TX 77331                                                 coldspringum@gmail.com                                                     Email and First Class Mail
Coleen Ann Wierman                                                     P.O. Box 395                                         Kingsley, MI 49649                                                                                                                                                                First Class Mail
Coleman Memorial United Methodist Church                               Attn: Kevin Marston                                  322 N Military Ave                Lawrence, TN 38464                                                   info@colemanumc.org                                                        Email and First Class Mail
Colesville United Methodist Church                                     Attn: Larry Haynes                                   52 Randolph Rd                    Silver Spring, MD 20904                                              Admin@cumc.org                                                             Email and First Class Mail
Coleta Umc                                                             Attn: Joel Mcclellan                                 112 N Main St                     Coleta, IL 61081                                                     Joelmclellan@comcast.net                                                   Email and First Class Mail
Coleta United Methodist Church                                         Attn: Joel Mcclellan                                 201 N Main St                     Coleta, IL 61081                                                                                                                                First Class Mail
Colfax First United Methodist Church                                   Attn: Terry Pollard                                  103 W Div St                      P.O. Box 125                     Colfax, IA 50054                    terry1058@gmail.com                                                        Email and First Class Mail
Colfax United Methodist Church                                         Attn: Ken Tape, Treasurer                            P.O. Box 216                      Colfax, WI 54730                                                     colfaxumc@gmail.com                                                        Email and First Class Mail
Colfax United Methodist Church                                         Attn: Nathaniel Langford                             P.O. Box 403                      Colfax, LA 71417                                                     nathaniel@email.com                                                        Email and First Class Mail
Colfax United Methodist Church                                         Attn: Pauline Ferguson                               P.O. Box 200                      202 S Harrison St                Colfax, IL 61728                    pferg1986@gmail.com                                                        Email and First Class Mail
Collamer United Church                                                 Attn: Treasurer CUC                                  6865 Fly Rd                       East Syracuse, NY 13057                                              collamerunitedchurch@verizon.net                                           Email and First Class Mail
College Avenue United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
College Avenue United Methodist Church (95308)                         c/o Bentz Law Firm                                   Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                lspagnolo@bentzlaw.com                                                     Email and First Class Mail
College Crew United Methodist Church                                   Attn: Bill Pettus                                    8568 Horton Hwy                   College Grove, TN 37046                                              abill40@aol.com                                                            Email and First Class Mail
College Heights Umc ‐ Lakeland                                         c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
College Heights United Methodist Church                                Attn: Judy Ward                                      710 College St Rd                 Elizabethtown, KY 42701                                              jward_2000@yahoo.com                                                       Email and First Class Mail
College Hill Community Church (Presbyterian Usa)                       Attn: Stanley A. Hirtle                              1547 Philadelphia Dr              Dayton, OH 45406                                                     collegehillcommunitychurch@gmail.com                                       Email and First Class Mail
College Hill Community Church (Presbyterian Usa)                       1547 Philadelphia Dr                                 Dayton, OH 45406                                                                                       shirtle@sbcglobal.net                                                      Email and First Class Mail
College Hill Moravian Church                                           72 W Laurel St                                       Bethlehem, PA 18018                                                                                    moravianpastorchris@gmail.com                                              Email and First Class Mail
College Hill Presbyterian Church                                       501 Brodhead St                                      Easton, PA 18042                                                                                       rosenbau@lafayette.edu                                                     Email and First Class Mail
College Hill Presbyterian Church                                       Attn: Rebecca Rosenbauer                             300 W Burke St                    Easton, PA 18042                                                     rosenbau@lafayette.edu                                                     Email and First Class Mail
College Mound United Methodist Church                                  Attn: Robert Williams                                P.O. Box 793                      Terrell, TX 75160                                                    pastorbob45@sbcglobal.net                                                  Email and First Class Mail
College Of Charleston                                                  For Benefit Of: William Ceva                         66 George St                      Charleston, SC 29424‐0001                                                                                                                       First Class Mail
College Park First United Methodist Church                             c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
College Park United Methodist                                          c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
College Park United Methodist Church                                   Attn: Patti James                                    9601 Rhode Island Ave             College Park, MD 20740                                               cpumchurchladay@yahoo.com                                                  Email and First Class Mail
College Park United Methodist Church                                   Attn: Patty Jamas                                    9601 Rhode Island Ave             College Park, MD 20740                                               cpumchurchlady@yahoo.com                                                   Email and First Class Mail
College Park United Methodist Church                                   Attn: Fay B Lundin                                   1169 Claire Rd                    Crownsville, MD 21032                                                faylundin@yahoo.com                                                        Email and First Class Mail
College Place Umc                                                      c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
College United Methodist Church                                        Attn: Matt Mcphee                                    4300 Telegraph Rd                 Ventura, CA 93003                                                    pastormatt@venturafumc.org                                                 Email and First Class Mail
Collegiate United Methodist Church                                     Attn: Brian Brand                                    2622 Lincoln Way                  Ames, IA 50014                                                       isubrand@yahoo.com                                                         Email and First Class Mail
Collierville United Methodist Church                                   Attn: Rev. Deborah Suddarth                          454 W Poplar Ave                  Collierville, TN 38017                                               dsuddarth@colliervilleumc.org                                              Email and First Class Mail
Collin County Tax Assessor / Collector                                 c/o Abernathy Roeder Boyd & Hullett Pc               Attn: Chad D Timmons              1700 Redbud Blvd, Ste 300        Mckinney, TX 75069                  bankruptcy@abernathy‐law.com                                               Email and First Class Mail
Collin County Tax Assessor / Collector                                 P.O. Box 8046                                        McKinney, TX 75070                                                                                                                                                                First Class Mail
Collins Memorial Umc                                                   c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Collins Memorial Umc                                                   2220 Bolton Rd Nw                                    Atlanta, GA 30318                                                                                                                                                                 First Class Mail
Collinsville First United Methodist Church                             Attn: Treasurer                                      207 W Church St                   Collinsville, IL 62234                                               office@collinsvillefirst.org                                               Email and First Class Mail
Coloma United Methodist Church                                         Attn: Christine Beaudoin                             144 S Church St                   P.O. Box 670                     Coloma, MI 49038                    cmbeau81@aol.com                                                           Email and First Class Mail
Colon United Methodist Church                                          Attn: Sandy Rench                                    P.O. Box 646                      Colon, MI 49040                                                                                                                                 First Class Mail
Colonial Heights Presbyterian Church Of Portland                       2828 SE Stephes St                                   Portland, OR 97214                                                                                     office@chpcpdx.org                                                         Email and First Class Mail
Colonial Heights Umc                                                   c/o Treasurer, Colonial Heights Umc                  Attn:Rhonda K. Hobbs              6321 Chapman Hwy                 Knoxville, TN 37920                 office@colonialheightsumc.org                                              Email and First Class Mail
Colonial Virginia Cncl 595                                             P.O. Box 12144                                       Newport News, VA 23612‐2144                                                                                                                                                       First Class Mail
Colonial Virginia Cncl 595                                             P.O. Box 12144                                       Newport News, VA 23612‐2144                                                                                                                                                       First Class Mail
Colorado County Appraisal District                                     Attn: John T Banks                                   3301 Northland Dr, Ste 505        Austin, TX 78731                                                     jbanks@pbfcm.com                                                           Email and First Class Mail
Colorado County Appraisal District                                     P.O. Box 10                                          Columbus, TX 78934                                                                                     jbanks@pbfcm.com                                                           Email and First Class Mail
Colorado Printing Company                                              Cpcneutek                                            2800 Printers Way                 Grand Junction, CO 81506‐3944                                                                                                                   First Class Mail
Colorado Printing Company Aka Cpc Neutek                               c/o Fair Harbor Capital LLC                          P.O. Box 237037                   New York, NY 10023                                                   vknox@fairharborcapital.com                                                Email and First Class Mail
Colorado Secretary Of State                                            1700 Broadway, Ste 200                               Denver, CO 80290‐1201                                                                                                                                                             First Class Mail
Colorado State University                                              For Benefit Of: Collin Metscher                      1065 Campus Delivery              Ft Collins, CO 80523‐1065                                                                                                                       First Class Mail
Colquitt United Methodist Church                                       Attn: Scott Dozier Stanfill                          453 E Main St                     P.O. Box 155                     Colquitt, GA 39837                  colquittunited@bellsouth.net                                               Email and First Class Mail
Colter Legal PLLC                                                      John G. Harnishfeger                                 1717 K Street, NW Ste 900         Washington DC 20006                                                  John.Harnishfeger@colter.legal.com                                         Email and First Class Mail
Colter Legal PLLC                                                      John G. Harnishfeger                                 1717 K Street, NW Ste 900         Washington DC 20006                                                  john.harnishfeger@colterlaw.com                                            Email and First Class Mail
Colter Legal PLLC                                                      John G. Harnishfeger                                 1717 K Street, NW Ste 900         Washington DC 20006                                                  John.Harnishfeger@ColterLegal.com                                          Email and First Class Mail
Columbia Cross Roads Umc, Inc. (141315)                                c/o Bentz Law Firm                                   Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                lspagnolo@bentzlaw.com                                                     Email and First Class Mail
Columbia Falls United Methodist Church                                 Attn: Ann Bohmer                                     P.O. Box 27                       Columbia Falls, MT 59912                                             office@columbiafallsumc.org                                                Email and First Class Mail
Columbia Falls United Methodist Church                                 Attn: Dawnette Robbins                               P.O. Box 222                      Columbia Falls, ME 04623                                                                                                                        First Class Mail
Columbia Machine, Inc                                                  Attn: Alex Poust                                     1211 SW 5th Ave, 19th Fl          Portland, OR 97204                                                   apoust@schwabe.com                                                         Email and First Class Mail
Columbia Sportswear Co                                                 P.O. Box 935641                                      Atlanta, GA 31193‐5641                                                                                                                                                            First Class Mail
Columbia United Methodist Church                                       Attn: Pastor Paul Kethley                            315 S 16th St                     West Columbia, TX 77486                                              church@columbiaum.org                                                      Email and First Class Mail
Columbia United Methodist Church                                       Attn: Rob Hoffman                                    202 Burkesville St                Columbia, KY 42728                                                   columbiaunitedmc@gmail.com                                                 Email and First Class Mail
Columbia University                                                    For Benefit Of: Jacob Weinstein                      210 Kent Hall                     New York, NY 10027                                                                                                                              First Class Mail
Columbia‐Montour Cncl No 504                                           5 Audubon Ct                                         Bloomsburg, PA 17815‐7754                                                                                                                                                         First Class Mail
Columbiana United Methodist Church                                     Attn: Bruce Burttram                                 664 Stoney Ridge Tr               Columbiana, AL 35051                                                 bruce42348@gmail.com                                                       Email and First Class Mail
Columbine United Church                                                Attn: Deanne R. Stodden                              6375 S Platte Canyon Rd           Littleton, CO 80123                                                  jill@columbineunitedchurch.org                                             Email and First Class Mail
Columbus Asbury Umc                                                    Attn: Trustee Chairperson                            1751 27th St                      Columbus, IN 47201                                                   asbury@asburycolumbus.org                                                  Email and First Class Mail
Columbus Junction United Methodist Church                              Attn: Treasurer Barb Dotson                          Cj Umc                            517 2nd St                       Columbus Junction, IA 52738         seccjumc@iowatelecom.net                                                   Email and First Class Mail
Columbus United Methodist Church                                       Attn: Rev. Howard E Boles                            618 8th St                        Columbus, IN 47201                                                   hboles@fumccolumbus.org                                                    Email and First Class Mail
Colville United Methodist Church (Colville)                            c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Comby United Methodist Church                                          Attn: Donald W Fallis                                106 Fm 2755                       Comby, TX 75433                                                      fallisdn@cumoytel.com                                                      Email and First Class Mail
Comcast                                                                P.O. Box 71211                                       Charlotte, NC 28272‐1211                                                                                                                                                          First Class Mail
Commack United Methodist Church                                        Attn: Roslyn Lee                                     486 Townline Rd                   Commack, NY 11725                                                    mail@commack‐umc.org                                                       Email and First Class Mail
Commerce United Methodist Church                                       Attn: Treasurer, Commerce Umc                        1155 N Commerce Rd                Commerce Twp, MI 48382                                                                                                                          First Class Mail
Commercial Point United Methodist Church                               Attn: Sheila Writsel ‐ Treasurer                     P.O. Box 96                       Commercial Point, OH 43116                                           sdwritsel@aol.com                                                          Email and First Class Mail
Commonwealth Of Pa‐ Ucts                                               Attn: Deb Secrest                                    Dept of Labor and Industry        651 Boas St, Rm 925              Harrisburg, PA 17121                                                                                           First Class Mail
Commonwealth Of Pennsylvania                                           Attn: Dept of Revenue                                Dept 280414                       Harrisburg, PA 17128‐0414                                                                                                                       First Class Mail
Community Church                                                       Attn: Treasurer                                      161 Myrtle Ave                    Newark, OH 43055                                                     pastornathan@cwcnewark.org                                                 Email and First Class Mail
Community Church                                                       448 Washington Ave                                   Pelham, NY 10803                                                                                       Rtbt76@hotmail.com                                                         Email and First Class Mail
Community Church Of Hoboken                                            c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Community Church Of Peru                                               Attn: Rev Peggi Eller & Brian Milton Guest           13 Elm St                         Peru, NY 12972                                                       pastorpeggi@gmail.com                                                      Email and First Class Mail
Community Church Of Sandwich                                           Attn: Pastor Deb Hoffman                             P.O. Box 267                      12 Church St                     Ctr Sandwich, NH 03227              sandwichchurch@gmail.com                                                   Email and First Class Mail
Community Church Of The Pelhams, Inc                                   Attn: Robert B Taylor                                448 Washington Ave                Pelham, NY 10803                                                     Rtbt76@hotmail.com                                                         Email and First Class Mail
Community Congregational Church Of Chula Vista                         Attn: Gerald May                                     P.O. Box 5574                     Chula Vista, CA 91912                                                jerrymay121@outlook.com                                                    Email and First Class Mail
Community Congregational Church Of Elburn, Ucc                         100 E Shannon St                                     Elburn, IL 60119                                                                                       elburnuccoffice@gmail.com                                                  Email and First Class Mail
Community Covenant Church                                              7018 Sydenstricker Rd                                Springfield, VA 22152                                                                                  naah96@verizon.net                                                         Email and First Class Mail
Community Life United Methodist Chruch                                 Attn: Caleb Bennett                                  4115 Soundside Dr                 Gulf Breeze, FL 32563                                                cbennett@clc.life                                                          Email and First Class Mail
Community Lions Club                                                   Attn: Phillip Perryman                               143 Virgil Beasley Rd             Chapel Hill, TN 37034                                                perrymanpe@gmail.com                                                       Email and First Class Mail
Community Lutheran Church                                              21014 Whitfield Pl                                   Sterling, VA 20165                                                                                     clcsecretary@communitylutheran.org                                         Email and First Class Mail
Community Methodist Church                                             Attn: Cory Emmett Paine                              13070 5th St                      P.O. Box 871                     Clearlake Oaks, CA 95423            coryp@calnevumc.org                                                        Email and First Class Mail
Community Methodist Church Of Desert Hot Springs                       c/o East District Union of the Umc                   Attn: John Dandurand              Ontario, Ca 91762                Ontario, CA 91762                   eastdistrict@calpacumc.org                                                 Email and First Class Mail
Community Of Christ                                                    Office of General Counsel                            1001 W Walnut St                  Independence, MO 64050                                               jcraft@cofchrist.org                                                       Email and First Class Mail
Community of Faith UMC                                                 c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Community Of Faith United Methodist Church ‐ Davenport                 c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Community Of Grace Umc                                                 Attn: Rev Donna Hinkle                               225 28th St                       Huntington, WV 25702                                                 communityofgraceumc@gmail.com                                              Email and First Class Mail
Community Of Hope United Methodist Church ‐ Mansfield                  c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Community Of Hope United Methodist Church ‐ Mansfield                  1800 E Debbie Lane                                   Mansfield, TX 76063                                                                                                                                                               First Class Mail
Community Of The Ascension, Cambridge And Upper Fairmont               c/o the Law Office of Andrea Ross                    Attn: Andrea Ross Esq             129 N West St, Ste 1             Easton, MD 21601                    Andie@AndieRossLaw.com                                                     Email and First Class Mail
Community Presbyterian Church                                          Richard J Crowe                                      8315 Warrens Way                  Wanaque, NJ 07465                                                    rich.crowe@gmail.com                                                       Email and First Class Mail
Community Presbyterian Church                                          145 Carletondale Rd                                  Ringwood, NJ 07456                                                                                     ringwoodcpc@gmail.com                                                      Email and First Class Mail
Community Presbyterian Church                                          P.O. Box 1689                                        Redmond, OR 97756                                                                                      ryan@redmondcpc.org                                                        Email and First Class Mail
Community Presbyterian Church Of Chester                               Attn: Christopher Wayne Scrivens                     220 Main St                       P.O. Box 148                     Chester, NJ 07930                   pastor@cpcchester.org                                                      Email and First Class Mail
Community Presbyterian Church Of Chester                               Attn: Christopher Wayne Scrivens                     220 Main St, P.O. Box 148         Chester, NJ 07930                                                    pastor@cpcchester.org                                                      Email and First Class Mail
Community Presbyterian Church Of Chester, Nj                           Attn: Ellen O'Connell Esq                            600 Parsippany Rd, Ste 204        Parsippany, NJ 07054                                                 eoconnell@iwwt.law                                                         Email and First Class Mail
Community Presbyterian Church Of Chester, Nj                           Attn: Christopher Wayne Scrivens                     220 Main St                       P.O. Box 148                     Chester, NJ 07930                   pastor@cpcchester.org                                                      Email and First Class Mail
Community Presbyterian Church Of Chester, Nj                           Attn: Ellen O'Connell                                600 Parsippany Rd, Ste 204        Parsippany, NJ 07054                                                 pastor@cpcchester.org                                                      Email and First Class Mail
Community Presbyterian Church Of Three Rivers                          Attn: Jackie Tuttle                                  P.O. Box 685                      43410 Sierra Drr                 Three Rivers, CA 93271              3rpresbyterian@att.net                                                     Email and First Class Mail
Community Umc                                                          Attn: Pastor Caprice Brown                           300 Brock Bridge Rd               Laurel, MD 20724                                                     brownbowie3@gmail.com                                                      Email and First Class Mail
Community Umc                                                          c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Community Umc                                                          Attn: Trustee Chair                                  1690 Riedel Rd                    Crofton, MD 21114                                                    trustees@cumc.net                                                          Email and First Class Mail
Community Umc Fairfield                                                Attn: Terry Odneal                                   1875 Fairfield Ave                Fairfield, CA 94533                                                  terryodneal@yahoo.com                                                      Email and First Class Mail
Community Umc Of Kenilworth                                            c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Community Umc Of Wrightwood                                            Attn: Bruce Laclaire                                 P.O. Box 62                       Wrightwood, CA 92397                                                 om.wwumc@gmail.com                                                         Email and First Class Mail
Community Umcs: North Canton, West Granby, Washington Hill             Attn: Karen S Cook                                   3 Case St                         P.O. Box 311                     North Canton, CT 06059              karen.cook57@gmail.com                                                     Email and First Class Mail
Community United Methodist Church                                      Attn: Christine Hollingshead                         135 Laurel St                     Valley Springs, CA 95252                                             2hollingsheads@gmail.com                                                   Email and First Class Mail
Community United Methodist Church                                      Attn: Alice Kerns                                    386 Browns Chapel Rd              Morgantown, WV 26508                                                 alice.kerns@mail.wvu.edu                                                   Email and First Class Mail
Community United Methodist Church                                      Attn: Caprice Brown                                  300 Brock Bridge Rd               Laurel, MD 20724                                                     brownbowie3@gmail.com                                                      Email and First Class Mail
Community United Methodist Church                                      Attn: Kerry L Moyer, Chair, Finance Committee        8680 Fort Smallwood Dr            Pasadena, MD 21122                                                   communityumc2@verizon.net                                                  Email and First Class Mail
Community United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Community United Methodist Church                                      Attn: Valerie Ward, Office Manager                   163 W 4800 S                      Ogden, UT 84405                                                      gtwgbrown@gmail.com                                                        Email and First Class Mail
Community United Methodist Church                                      Attn: Kitty Kaehler                                  14700 Watertown Plank Rd          Elm Grove, WI 53122                                                  kitty.kaehler@cumceg.org                                                   Email and First Class Mail
Community United Methodist Church                                      Lemoille: Community                                  73 Main St                        Lamoille, IL 61330                                                   lamoillecumc@gmail.com                                                     Email and First Class Mail
Community United Methodist Church                                      Attn: Lee Roy Pihard Jr                              311 28 St                         Butner, NC 27509                                                     lpihard@nc.rr.com                                                          Email and First Class Mail
Community United Methodist Church                                      Attn: Rebecca Cho                                    5 Damon St                        Wayland, MA 01778                                                    offic@cumcwayland.org                                                      Email and First Class Mail
Community United Methodist Church                                      Attn: George C Hooper                                6652 Heil Ave                     Huntington Beach, CA 92647                                           pastorgeorge@cumchb.org                                                    Email and First Class Mail
Community United Methodist Church                                      Attn: Michelle Huck                                  434 Lewis St                      P.O. Box 300                     Pagosa Springs, CO 81147            secretary@cumcps.org                                                       Email and First Class Mail
Community United Methodist Church                                      Thomas William Ln                                    507 W E St                        Butner, NC 27509                                                     tlane16@nc.rr.com                                                          Email and First Class Mail
Community United Methodist Church                                      147 Burke Ave                                        Prestonburg, KY 41653                                                                                                                                                             First Class Mail
Community United Methodist Church ‐ Oakdale                            1480 Poplar St                                       Oakdale, CA 95361                                                                                      cumcoakdaleadmin@gmail.com                                                 Email and First Class Mail
Community United Methodist Church 3114 Okeechobee Rd, Fort P           c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Community United Methodist Church At Crystal Lake                      Attn: Jennifer Lund                                  278 Sandy Beach Rd                Ellington, CT 06029                                                  finance@crystallakecommumc.org                                             Email and First Class Mail
Community United Methodist Church At Crystal Lake                      Attn: Jennifer Erin Lund                             9 Hemlock Trl                     Ellington, CT 06029                                                  jenelund08@gmail.com                                                       Email and First Class Mail
Community United Methodist Church Hispanic                             Attn: Jose Mora‐Gil                                  40 13th St                        Monroe, NJ 08831                                                     jfmoragil@hotmail.com                                                      Email and First Class Mail
Community United Methodist Church North Anson, Maine                   Attn: Linda Powell, Finance Chair                    49 Crescent St                    Skowhegan, ME 04976                                                  lindaleehunter@hotmail.com                                                 Email and First Class Mail
Community United Methodist Church Of Clearlake Oaks                    P.O. Box 962                                         Clearlake Oak, CA 95423                                                                                coryp@calnevumc.org                                                        Email and First Class Mail
Community United Methodist Church Of Half Moon Bay                     Attn: Chair of Board of Trustees                     777 Miramontes St                 Half Moon Bay, CA 94019                                              office@hmbcumc.org                                                         Email and First Class Mail
Community United Methodist Church Of Julian                            Attn: Lucinda Arntson                                P.O. Box 460                      Julian, CA 92036                                                     rikansrudrb@yahoo.com                                                      Email and First Class Mail
Community United Methodist Church Of Julian                            Attn: Rudy Rikansrud                                 2420 Frisius Dr                   P.O. Box 2366                    Julian, CA 92036                    rikansrudrb@yahoo.com                                                      Email and First Class Mail
Community United Methodist Church Of Naperville, Inc.                  Attn: Hunter James Henderson                         20 N Center                       Naperville, IL 60540                                                 hwayoungchong@gmail.com                                                    Email and First Class Mail
Community United Methodist Church Of Williams (Az)                     c/o Clarke Law Firm, Plc                             Attn: Marilee Miller Clarke       8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                marilee@clarkelawaz.com                                                    Email and First Class Mail
Community United Methodist Church, 4921 S Us Hwy 17/92, Cass           c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Community United Methodist Church, North Anson Maine                   Attn: Sharon Sagat‐Stover                            362 Dunham Rd                     Vassalboro, ME 04989                                                 mccrevstover@aol.com                                                       Email and First Class Mail
Community United Methodist Church, Yerington                           Attn: Pastor Betty Weiser                            221 N Main St                     P.O. Box 109                     Yerington, NV 89447                 betty.weiser@cnumc.org                                                     Email and First Class Mail
Community United Methodist Church‐Hispanic                             Attn: Jose Mora                                      8810 35th Ave                     Jackson Heights, NY 11372                                            jfmoragil@hotmail.com                                                      Email and First Class Mail
Community United Methodist Church‐Jackson Heights                      Community United Methodist Church, Jackson Heights   81‐10 35th Ave                    Jackson Heights, NY 11372                                            pastoreumin@hotmail.com                                                    Email and First Class Mail
Compass Group Usa                                                      Dba Eurest                                           Attn: Cathy Alion                 2400 Yorkmont Rd                 Charlotte, NC 28217                 catherne.alion@compass‐usa.com                                             Email and First Class Mail
Compass Group Usa, Inc                                                 By and Through Its Eurest Dining Services Div        1 Gatehall Dr, Ste 203            Parsippany, NJ 07054‐4514                                                                                                                       First Class Mail
Compass Group Usa, Inc                                                 dba Eurest Dining Services                           2400 Yorkmont Rd                  Charlotte, NC 28217‐4511                                                                                                                        First Class Mail
Complete Care Cleaning Services                                        Attn: Darin W Jackson                                7034 Brass Bugle Pl               Clover, SC 29710                                                     djackson@completecarecleaningsc.com                                        Email and First Class Mail
Complete Care Consulting Service LLC                                   7034 Brass Bugle Pl                                  Clover, SC 29710‐1294                                                                                                                                                             First Class Mail
Computer Data Source, Inc                                              275 Industrial Way W                                 Eatontown, NJ 07724‐2205                                                                                                                                                          First Class Mail
Concord St Andrews Umc                                                 Attn: Faye Robinson                                  5910 Goldsboro Rd                 Bethesda, MD 20817                                                   csaumc@gmail.com                                                           Email and First Class Mail
Concord Trinity Umc                                                    Attn: Gale Preston                                   5275 S Lindbergh                  St Louis, MO 63126                                                   info@concordtrinity.org                                                    Email and First Class Mail
Concord Umc                                                            c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Concord Umc                                                            Attn: Greg Brumley                                   1645 West St                      Concord, CA 94521                                                    greg@brumleyproperties.com                                                 Email and First Class Mail
Concord Umc (177216)                                                   c/o Bentz Law Firm                                   Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                lspagnolo@bentzlaw.com                                                     Email and First Class Mail
Concord United Methodist Church                                        Attn: Jack Fredekeing                                P.O. Box 746                      Athens, WV 24712                                                     concord2@frontier.com                                                      Email and First Class Mail
Concord United Methodist Church                                        Attn: Treasurer                                      1123 S Main St                    Englewood, OH 45322                                                  concordchurch@englewoodconcord.com                                         Email and First Class Mail
Concord United Methodist Church                                        Attn: Treasurer Concord United Methodist Church      119 S Main St                     P.O. Box 366                     Concord, MI 49237                   concordumc1@hotmail.com                                                    Email and First Class Mail
Concord United Methodist Church                                        Attn: Greg Brumley, Trustee Chair                    1645 West St                      Concord, CA 94521                                                    greg@brumleyproperties.com                                                 Email and First Class Mail
Concord United Methodist Church                                        5178 Hinkleville Rd                                  Paducah, KY 42001                                                                                      hancockoe@gmail.com                                                        Email and First Class Mail
Concord United Methodist Church                                        Orval Edwin Hancock, Jr                              135 Oxford Ln                     West Paducah, KY 42086                                               hancockoe@gmail.com                                                        Email and First Class Mail
Concord United Methodist Church                                        Attn: Treasurer                                      11020 Roane Dr                    Knoxville, TN 37934                                                  ltrotter7@comcast.net                                                      Email and First Class Mail
Concord United Methodist Church (95707)                                c/o Bentz Law Firm                                   Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                lspagnolo@bentzlaw.com                                                     Email and First Class Mail
Concordia Evangelical Lutheran Church, Lc‐Ms                           Attn: Leslie B. Brown                                216 5th Ave, Se                   Conover, NC 28613                                                    lbrown@concordianc.org                                                     Email and First Class Mail
Concordia First United Methodist Church, Inc                           c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Concordia First United Methodist Church, Inc                           740 W 11Th                                           Concordia, KS 66901                                                                                                                                                               First Class Mail
Concordia Lutheran Church                                              Attn: Mark Lawrence Winzler                          40 Pitkin St                      Manchester, CT 06040                                                 office@concordiamanchester.org                                             Email and First Class Mail
Concordia Lutheran Church                                              Attn: Mark Lawrence Winzler                          40 Pitkin St                      Manchester, CT 06040                                                 trinityepiscopalchurchbrooklyn@gmail.com                                   Email and First Class Mail
Concordia Lutheran Church Cerritos California                          Attn: William Thomas Almany III                      13633 183rd St                    Cerritos, CA 90703                                                   cerritos@condcordia.org                                                    Email and First Class Mail
Concordia University                                                   c/o Office of Financial Aid                          For Benefit Of: J. Jefferis       Portland, OR 97211                                                                                                                              First Class Mail
Conesville Um Chapel Church                                            Attn: June Abrams                                    133 Champlin Rd                   Gilboa, NY 12076                                                     conesvillesundayschool@gmail.com                                           Email and First Class Mail
Conesville Um Chapel Church                                            Attn: Kimberly Young                                 887 Bull Hill Rd                  Gilboa, NY 12076                                                     conesvillesundayschool@gmail.com                                           Email and First Class Mail
Conesville Um Chapel Church                                            Attn: Kimberly Young                                 133 Champlin Rd                   Gilboa, NY 12076                                                     conesvillesundayschool@gmail.com                                           Email and First Class Mail
Conewango Valley United Methodist Church                               Attn: Ad Board Chair Person                          Maple St, P.O. Box 65             Conewango Valley, NY 14726                                           lindamillspaw@gmail.com                                                    Email and First Class Mail
Conexis Benefits Administrators, LP                                    6191 N State Hwy 161, Ste 400                        Irving, TX 75038‐2251                                                                                                                                                             First Class Mail
Congregation B'Nai Yisrael Of Armonk                                   2 Banksville Rd                                      Armonk, NY 10504                                                                                       chip@cbyarmonk.org                                                         Email and First Class Mail
Congregation B'Nai Yisrael Of Armonk                                   Attn: Aaron Kwittken                                 2 Banksville Rd                   Armonk, NY 10504                                                     chip@cbyarmonk.org                                                         Email and First Class Mail
Congregational Church Of The Valley United Church Of Christ            Attn: Scott Greenwood                                222 S Mill Ave, Ste 800           Tempe, AZ 85281                                                      law@scottgreenwood.com                                                     Email and First Class Mail
Congregational Community Church Of Sunnyvale                           Attn: Winston Gould                                  1112 S Bernardo Ave               Sunnyvale, CA 94087                                                  conglchurch@outlook.com                                                    Email and First Class Mail
Congress Street Umc                                                    Attn: Dolores Flynn                                  2010 Congress St                  Lafayette, IN 47905                                                                                                                             First Class Mail
Conklin Presbyterian Church/Broad Avenue‐North Chapel                  Attn: Mark S Gorgos                                  99 Corporate Dr                   Binghamton, NY 13904                                                 mgorgos@cglawoffices.com                                                   Email and First Class Mail
Conklin Presbyterian Church/Broad Avenue‐North Chapel                  Attn: Mark S Gorgos, Esq                             99 Corporate Dr                   Binghamton, NY 13904                                                 mgorgos@cglawoffices.com                                                   Email and First Class Mail
Conklin United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                     erice@bradley.com                                                          Email and First Class Mail
Connally Law Offices, Llc                                              Georgia T Connally                                   218 S Clay St                     Louisville, KY 40202                                                 georgia@connallylawoffices.com                                             Email and First Class Mail
Connectedsign                                                          Attn: Kelly Glatfelter                               480 New Holland Ave, Ste 6202     Lancaster, PA 17602                                                  kglatfelter@connectsign.com                                                Email and First Class Mail
Connectedsign LLC                                                      480 New Holland Ave, Ste 8204                        Lancaster, PA 17602‐2292                                                                                                                                                          First Class Mail
                                                                           Case 20-10343-LSS                                                Doc 2541                                        Filed 04/07/21                                       Page 18 of 87

Connecticut Rivers Cncl #66                                                        60 Darlin St                                             East Hartford, CT 06108‐3256                                                                                                                          First Class Mail
Connecticut Rivers Cncl 66                                                         60 Darlin St                                             East Hartford, CT 06108‐3256                                                                                                                          First Class Mail
Connecticut Rivers Council 66                                                      60 Darlin St                                             E Hartford, CT 06108                                                                                       pboatman@boatmanlaw.com                    Email and First Class Mail
Connecticut Rivers Council 66                                                      Attn: Patrick W Boatman                                  155 Sycamore St                             Glastonbury, CT 06033                                          pboatman@boatmanlaw.com                    Email and First Class Mail
Connecticut Rivers Council 66                                                      c/o Boatman Law LLC                                      Attn: Patrick W Boatman                     155 Sycamore St                 Glastonbury, CT 06033          pboatman@boatmanlaw.com                    Email and First Class Mail
Connecticut Rivers Council, Boy Scouts Of America                                  60 Darlin St                                             East Hartford, CT 06108‐3256                                                                                                                          First Class Mail
Connecticut Yankee Cncl 72                                                         P.O. Box 32                                              Milford, CT 06460‐0032                                                                                                                                First Class Mail
Connecticut Yankee Cncl 72                                                         60 Wellington Rd                                         Milford, CT 06461‐1600                                                                                                                                First Class Mail
Connecticut Yankee Cncl 72                                                         P.O. Box 32                                              Milford, CT 06460‐0032                                                                                                                                First Class Mail
Connecticut Yankee Council, Boy Scouts Of America                                  60 Wellington Rd                                         Milford, CT 06461‐1600                                                                                                                                First Class Mail
Connection Church Umc                                                              Attn: David Alexandre                                    21 Curtis Rd                                Saugus, MA 01906                                               davidgoval@hotmail.com                     Email and First Class Mail
Connection United Methodist Church                                                 Attn: Terry Maggart                                      P.O. Box 148120                             Nashville, TN 37214                                            coordinator@apmumc.net                     Email and First Class Mail
Connection United Methodist Church                                                 Attn: Terry A Maggart                                    2846 Lebanon Pike                           Nashville, TN 37214                                                                                       First Class Mail
Connell Memorial United Methodist Church                                           Attn: Craig Hutfilz                                      113 Church St                               Goodlettsville, TN 37072                                       contact@connellumc.org                     Email and First Class Mail
Connexion                                                                          Attn: Jordan Harris                                      Connexion                                   149 Broadway                    Somerville, MA 02144           pastor@connexionumc.org                    Email and First Class Mail
Connexion                                                                          Jordan Harris                                            Connexion                                   149 Broadway                    Somerville, MA 02144           pastor@connexionumc.org                    Email and First Class Mail
Connie Elaine Leonard                                                              186 Cliffwood Dr                                         Lexington, NC 27295                                                                                        hleonard@lexcominc.net                     Email and First Class Mail
Connor Bunn PLLC                                                                   David Warren Woodard                                     2514 Nast St N                              Wilson, NC 27896                                               dww@cbrw.net                               Email and First Class Mail
Connors Llp                                                                        Randall D. White                                         1000 Liberty Bldg                           Buffalo, NY 14202                                              rdw@connorsllp.com                         Email and First Class Mail
Conquitador Council 413                                                            Attn: R Matthew Bristol                                  P.O. Box 2929                               Roswell, NM 88202                                              Mattrmblaw@cableone.net                    Email and First Class Mail
Conrad United Methodist Church                                                     Attn: Shane Jacobson, Trustee                            206 E Maple Ave                             Conrad, IA 50621                                               conradumc@heartofiowa.net                  Email and First Class Mail
Constant Contact                                                                   1601 Trapelo Rd, Ste 329                                 Waltham, MA 02451‐7357                                                                                                                                First Class Mail
Constellation Newenergy, Inc                                                       Attn: Contracts Admin                                    1221 Lamar St, Ste 750                      Houston, TX 77010‐3038                                                                                    First Class Mail
Consumer Reports                                                                   Subscription Dept, Box 2069                              Harlan, IA 51593                                                                                                                                      First Class Mail
Consumer Safety Legal                                                              Jaime E. Moss, Esq.                                      1314 Loma Drive, #4                         Hermosa Beach CA 90254                                         jmoss@consumersafetylegal.com              Email and First Class Mail
Continental Message Solution, Inc                                                  41 S Grant Ave                                           Columbus, OH 43215‐3979                                                                                                                               First Class Mail
Contoocook United Methodist Church                                                 Attn: Gil P Lee                                          24‐28 Maple St                              Contoocook, NH 03229                                                                                      First Class Mail
Conventioon Of Theprotestant Episcopal Church Of The Diocese                       Attn: the Rev Andrew Walter                              Church House Mt St Alban                    3101 Wisconsin Ave              Washington, DC 20016           awalter@edow.org                           Email and First Class Mail
Convis Union United Methodist Church                                               Attn: Roy Nudding                                        18990 12 Mile Rd                            Battle Creek, MI 49014                                         revmkm2017@gmail.com                       Email and First Class Mail
Conway United Methodist Church ‐ Orlando                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Conyers First United Methodist Church (Conyers)                                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Cookeville First United Methodist Church                                           Attn: Luann Throgmorton                                  165 E Broad St                              Cookeville, TN 38501                                           bsa@cookevillefumc.org                     Email and First Class Mail
Coolidge Hollow United Methodist Church (7451)                                     c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                     Email and First Class Mail
Cooney & Conway, LLP                                                               J. Devitt Cooney, Jr                                     120 N. LaSalle St. 30th Floor               Chicago IL 60602                                               bsa@cooneyconway.com                       Email and First Class Mail
Cooney & Conway, LLP                                                               J. Devitt Cooney, Jr                                     120 N. LaSalle St. 30th Floor               Chicago IL 60602                                               bsaclaims@cooneyconway.com                 Email and First Class Mail
Cooney & Conway, LLP                                                               J. Devitt Cooney, Jr                                     120 N. LaSalle St. 30th Floor               Chicago IL 60602                                               dcooney@cooneyconway.com                   Email and First Class Mail
Cooney & Conway, LLP                                                               J. Devitt Cooney, Jr                                     120 N. LaSalle St. 30th Floor               Chicago IL 60602                                               kconway@cooneyconway.com                   Email and First Class Mail
Cooney & Conway, LLP                                                               J. Devitt Cooney, Jr                                     120 N. LaSalle St. 30th Floor               Chicago IL 60602                                               mcooney@cooneyconway.com                   Email and First Class Mail
Cooney & Conway, LLP                                                               J. Devitt Cooney, Jr                                     120 N. LaSalle St. 30th Floor               Chicago IL 60602                                               mmonty@cooneyconway.com                    Email and First Class Mail
Cooper & Elliott LLC                                                               Barton R Keyes                                           305 West Nationwide Boulevard               Columbus OH 43215                                              bartk@cooperelliott.com                    Email and First Class Mail
Cooper First United Methodist Church                                               Attn: Treasurer                                          200 SW 1st St                               Cooper, TX 75432                                               kw.finley@gmail.com                        Email and First Class Mail
Cooper Memorial Umc                                                                John Anthony Marts                                       9801 Cooper Church Dr                       Louisville, KY 40229                                           j.anthony.marts@gmail.com                  Email and First Class Mail
Cooper Memorial Umc                                                                Attn: William Spellman                                   9901 Cooper Church Dr                       Louisville, KY 40229                                           williamspellman777@gmail.com               Email and First Class Mail
Copake United Methodist Church                                                     Attn: Jinha Choi                                         1669 County Rte 7A                          Copake, NY 12516                                               jinha.choi@nyac‐umc.com                    Email and First Class Mail
Copper Hill Umc                                                                    Attn: Lisa Griffin                                       50 Griffin Rd                               East Granby, CT 06026                                          LkaGriffin@gmail.com                       Email and First Class Mail
Coral Reef Park Co Inc                                                             P.O. Box 1560                                            Key Largo, FL 33033                                                                                                                                   First Class Mail
Coralville Methodist Church                                                        Attn: Dennis Leytem                                      806 13th Ave                                Coralville, IA 52241                                           office@coralvilleumc.org                   Email and First Class Mail
Coraopolis United Methodist Church (95764)                                         c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                     Email and First Class Mail
Cordele First United Methodist Church                                              Attn: Tricia Joiner                                      302 E 12th Ave                              Cordele, GA 31015                                              larry@cordelefirst.com                     Email and First Class Mail
Cordell First United Methodist Church                                              216 S Glenn Enlish                                       Cordell, OK 73632                                                                                                                                     First Class Mail
Core Creek United Methodist Church                                                 Attn: Phyllis Bean                                       124 Hardesty Loop Rd                        Newport, NC 28570                                              office@corecreek.com                       Email and First Class Mail
Corinna United Methodist Church                                                    Attn: Rev Michele St Cyr                                 16 Dexter Rd                                P.O. Box 418                    Corinna, ME 04928              revsheli1991@gmail.com                     Email and First Class Mail
Corinth Presbyterian Church                                                        Attn: Kenneth Eugene Hamilton                            4269 Corinth Blvd                           Dayton, OH 45410                                               Kenneth.E.Hamilton108@gmail.com            Email and First Class Mail
Corinth Reformed Church Inc                                                        150 16th Ave Nw                                          Hickory, NC 28601                                                                                          jimmys@hickorylaw.com                      Email and First Class Mail
Corinth Reformed Church Inc                                                        c/o Young Morphis Bach & Tayler LLP                      Attn: Jimmy Summerlin, Jr                   P.O. Drawer 2428                Hickory, NC 28603              jimmys@hickorylaw.com                      Email and First Class Mail
Corinth Umc                                                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Corinth Umc                                                                        Attn: William R. Garver                                  3200 W County Rd, 400 S                     Muncie, IN 47302                                               wrgarver@gmail.com                         Email and First Class Mail
Corinth United Methodist Church                                                    Attn: Steve Smith                                        275 Main St                                 Corinth, ME 04427                                              ch2wxman@msn.com                           Email and First Class Mail
Cornelia Umc (Cornelia)                                                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Cornell University                                                                 c/o Financial Aid Scholarship Div                        P.O. Box 752                                Ithaca, NY 14851‐0752                                                                                     First Class Mail
Cornell University                                                                 For Benefit Of: Daniel Perry                             260 Day Hall                                Ithaca, NY 14853‐2801                                                                                     First Class Mail
Cornell University                                                                 For Benefit Of: John Ninia                               260 Day Hall                                Ithaca, NY 14853‐2801                                                                                     First Class Mail
Cornell University                                                                 For Benefit Of: Naotaka Kinoshita                        P.O. Box 752                                Ithaca, NY 14851‐0752                                                                                     First Class Mail
Cornerstone ‐ Miama ‐ Cutler Bay                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Cornerstone Of Faith United Methodist Church As Successor In                       Attn: George Taber                                       1081 Main St                                Coventry, RI 02816                                             gtaber45@verizon.net                       Email and First Class Mail
Cornerstone Relocation Group LLC                                                   106 Allen Rd                                             Basking Ridge, NJ 07920‐3851                                                                                                                          First Class Mail
Cornerstone Umc                                                                    Attn: Joy Zook                                           12066 Cr 100 E                              Chrisney, IN 47611                                             jszook@gmail.com                           Email and First Class Mail
Cornerstone Umc                                                                    2956 Sharpsburg‐Mccollum Rd                              Newnan, GA 30265                                                                                                                                      First Class Mail
Cornerstone Umc ‐ Newman                                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Cornerstone Umc Saco Me                                                            Attn: Mary Fifield                                       20 Jenkins Rd                               Saco, ME 04072                                                 office@cumccornerstone.com                 Email and First Class Mail
Cornerstone United Methodist Church                                                Attn: Bennett Corpening                                  Board of Trustees Chair ‐ Cornerstone Umc   18081 W Rd                      Houston, TX 77095              BHCORPENING@GMAIL.COM                      Email and First Class Mail
Cornerstone United Methodist Church                                                Board of Trustees Chair                                  18081 W Rd                                  Houston, TX 77095                                              bhcorpening@gmail.com                      Email and First Class Mail
Cornerstone United Methodist Church                                                Board of Trustees Chair‐Cornerstone Umc                  18081 W Rd                                  Houston, TX 77095                                              bhcorpening@gmail.com                      Email and First Class Mail
Cornerstone United Methodist Church                                                Attn: William R Werst Jr                                 41W170 Russell Rd                           Elgin, IL 60124                                                bwerst@millerinsuranceservices.com         Email and First Class Mail
Cornerstone United Methodist Church                                                Attn: William Werst                                      41W170 Russell Rd                           Elgin, IL 60124                                                bwerst@millerinsuranceservices.com         Email and First Class Mail
Cornerstone United Methodist Church                                                Attn: Treasurer                                          1151 Tom Ginnever Ave                       O'Fallon, MO 63366                                             cornerstone@cornerstoneofallon.org         Email and First Class Mail
Cornerstone United Methodist Church                                                Attn: Tim Roth                                           808 Offnere St                              Portsmouth, OH 45662                                           cornerstoneofportsmouth@yahoo.com          Email and First Class Mail
Cornerstone United Methodist Church                                                Clint A Fink                                             1407 E County Rd 800 N                      Chrisney, IN 47611                                             finkca@gmail.com                           Email and First Class Mail
Cornerstone United Methodist Church                                                Attn: Irvin Plowden, Jr                                  2697 Heckle Blvd                            Rock Hill, SC 29732                                            ivplowdenjr@umcsc.org                      Email and First Class Mail
Cornerstone United Methodist Church                                                7600 Princeton Glendale Rd                               Liberty Twp, OH 45011                                                                                      kgeis@cornerstonechurch.org                Email and First Class Mail
Cornerstone United Methodist Church                                                c/o Joslyn Johnson                                       1910 Disciple Dr                            Jonesboro, AR 72405                                            lraines@fridayfirm.com                     Email and First Class Mail
Cornerstone United Methodist Church                                                Attn: Mike Gillen                                        24 Bluff Spring Ct                          St Charles, MO 63366                                           mikeg@cornerstoneofallon.org               Email and First Class Mail
Cornerstone United Methodist Church                                                Attn: Robert Quon                                        2050 Valencia Ave                           Placentia, CA 92870                                                                                       First Class Mail
Cornerstone United Methodist Church ‐ Covington                                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Cornersville United Methodist Church Inc.                                          Attn: Barbara C Capps                                    202 Lynnville Rd                            Cornersville, TN 37047                                         fcapps@tds.net                             Email and First Class Mail
Cornhusker Council 324                                                             Attn: John Sumner                                        600 S 120th St                              Walton, NE 68461                                               John.sumner@scouting.org                   Email and First Class Mail
Cornhusker Council 324                                                             P.O. Box 269                                             Walton, NE 68461‐0269                                                                                                                                 First Class Mail
Corning United Methodist Church                                                    Attn: Erin Wetzel, Treasurer                             P.O. Box 307                                Corning, IA 50841                                              CorningUMChurch@gmail.com                  Email and First Class Mail
Corning United Methodist Church                                                    Attn: Leann Robine                                       901 Nodaway                                 Corning, IA 50841                                                                                         First Class Mail
Cornwall Presbyterian Church                                                       c/o Greher Law Offices Pc                                Attn: Andrew N Greher                       1161 Little Britain Rd, Ste B   New Windsor, NY 12553          greherlawoffices@gmail.com                 Email and First Class Mail
Cornwall United Methodist Church                                                   Attn: Pastor                                             198 Main St                                 Cornwall, NY 12518                                             attorney@hudsonvalleylegal.com             Email and First Class Mail
Cornwall United Methodist Church                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Coronado Area Cncl 192                                                             644 S Ohio St                                            Salina, KS 67401‐3346                                                                                                                                 First Class Mail
Coronado Community United Methodist Church ‐ New Smyrna Bch                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Corporation Of The President Of The Church Of Jesus Christ O                       Attn: Paul Rytting                                       50 E N Temple St                            Salt Lake City, UT 84150‐3630                                  ryttingpd@ChurchofJesusChrist.org          Email and First Class Mail
Corporation Of The President Of The Church Of Jesus Christ O                       Attn: Paul Rytting                                       50 E N Temple St                            Salt Lake City, UT 84150‐3630                                  RyytingPD@churchofjesusChrist.org          Email and First Class Mail
Corpus Christi Catholic School, Holland                                            Attn: Elisabeth Von Eitzen                               Warner Norcross Judd LLP                    150 Ottawa Ave, Nw, Ste 1500    Grand Rapids, MI 49503         evoneitzen@wnj.com                         Email and First Class Mail
Corpus Christi Parish                                                              c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                     100 Quentin Roosevelt Blvd      Garden City, NY 11530          MRoseman@cullenllp.com                     Email and First Class Mail
Corpus Christi Parish                                                              Attn: Andre L Kydala                                     54 Old Hwy 22                               Clinton, NJ 08809                                                                                         First Class Mail
Corpus Christi Roman Catholic Church Congregation, Inc                             c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                       218 N Charles St, Ste 400       Baltimore, MD 21201            moakey@gejlaw.com                          Email and First Class Mail
Corpus Christi Roman Catholic Congregation Inc                                     c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                       218 N Charles St, Ste 400       Baltimore, MD 21201            moakey@gejlaw.com                          Email and First Class Mail
Corra Technology Inc                                                               363 Bloomfield Ave, Ste 3C                               Montclair, NJ 07042                                                                                        dkrikstone@corra.com                       Email and First Class Mail
Corra Technology Inc                                                               363 Bloomfield Ave, Ste 3C                               Montclair, NJ 07042‐3655                                                                                                                              First Class Mail
Corretore Law Offices For Umc Webster                                              Attn: David Corretore                                    66 E Main St                                Webster, NY 14580                                              david@corretorelaw.com                     Email and First Class Mail
Corvallis United Methodist Church                                                  Attn: Treasurer ‐ Corvallis United Methodist Church      P.O. Box 37                                 Corvallis, MT 59828                                            worship@corvallisumc.org                   Email and First Class Mail
Cosmes Outboard Service LLC                                                        44 Pelican Ln                                            Big Pine Key, FL 33043‐3314                                                                                                                           First Class Mail
Costello, Carlson, Butzon & Schmit, LLP                                            Hans K. Carlson                                          603 2nd St                                  Jackson, MN 56143                                              hans@swmnlaw.com                           Email and First Class Mail
Council Unemployment                                                               Jp Morgan Chase                                          Cupertino, CA 95014                                                                                                                                   First Class Mail
Country Club Christian Church                                                      Attn: Eileen Brown                                       6101 Ward Pkwy                              Kansas City, MO 64113                                          eileenb@cccckc.org                         Email and First Class Mail
Countryside Community Church                                                       Attn: Robyn Hubbard                                      13130 Faith Plz                             Omaha, NE 68144                                                robynh@countrysideucc.org                  Email and First Class Mail
Countryside Community Church (75414)                                               c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                     Email and First Class Mail
Countryside United Methodist Church                                                Attn: Heather Hoffmans                                   3221 SW Burlingame Rd                       Topeka, KS 66611                                               heather@countrysideumc.org                 Email and First Class Mail
County Of Colfax                                                                   230 N 3rd St                                             Raton, NM 87740‐3811                                                                                                                                  First Class Mail
County Of San Bernardino                                                           Office of the Tax Collector                              268 W Hospitality Ln, 1st Fl                San Bernardino, CA 92415                                                                                  First Class Mail
Court Street United Methodist Church                                               Attn: Suzanna Hyland                                     609 Southern Ave                            Hattiesburg, MS 39401                                          suekeenhyland@gmail.com                    Email and First Class Mail
Court Street United Methodist Church                                               Attn: Suzanna K Hyland                                   416 Court St                                Hattiesburg, MS 39401                                                                                     First Class Mail
Court Street United Methodist Church (078805)                                      c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                     Email and First Class Mail
Courtdale United Methodist Church (079560)                                         c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                     Email and First Class Mail
Courthouse Community Umc                                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Courtland Oakfield United Methodist Church                                         Attn: Chuck Ellis                                        10295 Myers Lake Ave NE                     Rockford, MI 49341                                             courtland.oakfieldumc@gmail.com            Email and First Class Mail
Courtland Ruritan Club                                                             Attn: Christopher Michael Bell                           P.O. Box 586                                Courtland, VA 23837                                            gjackson244@gmail.com                      Email and First Class Mail
Courtland Ruritan Club, Inc.                                                       Attn: Christopher Michael Bell                           P.O. Box 586                                Courtland, VA 23837                                            gjackson244@gmail.com                      Email and First Class Mail
Courtland Umc                                                                      c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Courtney Knight And Stephen Knight, Jointly (See Addendum)                         Attn: Jeffrey R. Harris, Harris Lowry Manton LLP         410 East Broughton St                       Savannah, GE 31401                                             jeff@hlmlawfirm.com                        Email and First Class Mail
Courtney Preston Kellner                                                           325 W Main St, Ste 1800                                  Louisville, KY 40202                                                                                       courtney@kellnergreen.com                  Email and First Class Mail
Couts Memorial United Methodist Church                                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Couts Memorial United Methodist Church                                             802 N Elm St                                             Weatherford, TX 76086                                                                                                                                 First Class Mail
Cove Marina Group Llc                                                              dba Caloosa Cove Marina                                  73501 Overseas Hwy                          Islamorada, FL 33036‐4235                                                                                 First Class Mail
Cove United Methodist Church                                                       Attn: Kathy Tanner                                       366 Old Hwy 431                             Owens Cross Rds, AL 35763                                      Kathy@covechurch.com                       Email and First Class Mail
Covenant                                                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Covenant (Charlotte)                                                               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Covenant Baptist Church, Inc.                                                      Attn: Eric D Bruce                                       P.O. Box 75037                              Wichita, KS 67275                                              Mail@KsAdvocates.com                       Email and First Class Mail
Covenant Community Church                                                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Covenant Community Presbyterian Church                                             Attn: James E Gates                                      1806 Weston Ave                             Schofield, WI 54476                                            ccpc@covenantcommunitypc.org               Email and First Class Mail
Covenant Hills Christian Camp                                                      Attn: John H. Schuyler Board of Managers Chairman        318 E Main St                               Frankfort, NY 13349                                            boardchairchcc@gmail.com                   Email and First Class Mail
Covenant Presbyterian Church                                                       18630 SE Div St                                          Gresham, OR 97030                                                                                          davedcovenant@msn.com                      Email and First Class Mail
Covenant Presbyterian Church                                                       Attn: Clerk of Session Covenant Presbyterian Church      18630 SE Div St                             Gresham, OR 97030                                              davedcovenant@msn.com                      Email and First Class Mail
Covenant Presbyterian Church of Johnson City, TN, Inc.                             Attn: Donald S Hart                                      812 Beech Dr                                Johnson City, TN 37604                                         dshartjr@yahoo.com                         Email and First Class Mail
Covenant Presbyterian Church of Johnson City, TN, Inc.                             603 Sunset Dr                                            Johnson City, TN 37604                                                                                     office@cpcjc.org                           Email and First Class Mail
Covenant Presbyterian Church Roanoke, Va                                           Attn: Wilburn Dibling                                    1831 Deyerle Rd Sw                          Roanoke, VA 24018                                              wcd@cox.net                                Email and First Class Mail
Covenant Presbyterian Church, Cinnaminson, Nj                                      Attn: David C. Landgraf                                  2618 New Albany Rd                          Cinnaminson, NJ 08077                                          covenantpreschurch@comcast.net             Email and First Class Mail
Covenant U.M.C. Of St. Bernard, Inc.                                               Attn: Richard Stierwald                                  115 E D'Amour St                            Chalmette, LA 70043                                            rstierwa@yahoo.com                         Email and First Class Mail
Covenant Umc                                                                       Attn: Jeff Crites ‐ Covenant Umc                         909 W Jefferson St                          La Grange, KY 40031                                            covenantunitedmethodist@gmail.com          Email and First Class Mail
Covenant Umc                                                                       Attn: Jonathan Ramsay Snape                              4410 Duval Rd                               Austin, TX 78727                                               jonathanrsnape@gmail.com                   Email and First Class Mail
Covenant Umc                                                                       Jonathan Ramsay Snape                                    12112 Shetland Chase                        Austin, TX 78727                                               jonathanrsnape@gmail.com                   Email and First Class Mail
Covenant Umc (Smyrna)                                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Covenant Umc Albuquerque                                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Covenant Umc Of St Bernard Inc                                                     Attn: Richard Stierwald                                  115 E D'Amour St                            Charlmette, LA 70043                                           Rstierwa@yahoo.com                         Email and First Class Mail
Covenant United Methodist Church                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Covenant United Methodist Church                                                   Attn: Lisa Johnson                                       8350 Walnut Grove Rd                        Cordova, TN 38018                                              ljohnson@covenantumc.org                   Email and First Class Mail
Covenant United Methodist Church                                                   Attn: Rev. Matt Yon                                      1310 Old Spartanburg Rd                     Greer, SC 29650                                                myon@covumc.org                            Email and First Class Mail
Covenant United Methodist Church                                                   Attn: Margaret Chinn                                     20301 Pleasant Ridge Dr                     Montgomery Village, MD 20886                                   office@covenant‐umc.org                    Email and First Class Mail
Covenant United Methodist Church                                                   Attn: Mary Guse                                          2330 E Broadway                             Helena, MI 59601                                               rmguse@msn.com                             Email and First Class Mail
Covenant United Methodist Church                                                   1124 Culver Rd                                           Rochester, NY 14609                                                                                        welcome@covenantroc.org                    Email and First Class Mail
Covenant United Methodist Church ‐ Springfield                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Covenant United Methodist Church ‐ Springfield                                     212 W Springfield Rd                                     Springfield, PA 19064                                                                                                                                 First Class Mail
Covenant United Methodist Church (08280)                                           c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                     Email and First Class Mail
Covenant United Methodist Church Moore Township 2715 Mountain View Drive           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Covenant United Methodist Church Port Orange Fl                                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                                                           First Class Mail
Covenant United Methodist Church, Middlesboro                                      Attn: Betsy Huber, Treasurer                             P.O. Box 399                                Middlesboro, KY 40965                                          pastorcovenantumc@gmail.com                Email and First Class Mail
Coventant United Methodist Church Moore Township 2715 Mounta                       2715 Mountain View Dr                                    Bath, PA 18014                                                                                                                                        First Class Mail
Coventry Church, Ocala                                                             Attn: Sarah Caprani                                      1017 E Robinson St                          Orlando, FL 32801                                              Sholcombe@cfdiocese.org                    Email and First Class Mail
Covina United Methodist Church                                                     Attn: Glen Pierce                                        437 W San Bernardino Rd                     Covina, CA 91723                                               covinaumc@covinaumc.org                    Email and First Class Mail
Covington First United Methodist Church                                            Attn: Sandra Burgess                                     145 W Church Ave                            Covington, TN 38019                                            covingtonfumc@covingtonfumc.com            Email and First Class Mail
Covington United Methodist Church (140424)                                         c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                     Email and First Class Mail
Cox Landing United Methodist Church                                                Attn: Charles Mays                                       P.O. Box 358                                Lesage, WV 25537                                               charles.w.mays@gmail.com                   Email and First Class Mail
Cox Memorial United Methodist Church                                               29 Middle St                                             P.O. Box 294                                Hallowell, ME 04347                                            coxumcpastor@gmail.com                     Email and First Class Mail
Cpcneutek                                                                          Attn: Greg Waterman                                      2800 Printers Way                           Grand Junction, CO 81506                                       greg.waterman@cpcneutek.com                Email and First Class Mail
Cpcneutek                                                                          Attn: Richard Garigen                                    13921 W 85th Dr                             Arvada, CO 80005                                               rich.garigen@cpcneutek.com                 Email and First Class Mail
Cradle Of Liberty Cncl 525                                                         1485 Valley Forge Rd                                     Wayne, PA 19087‐1346                                                                                                                                  First Class Mail
Cradle Of Liberty Council, Boy Scouts Of America                                   1485 Valley Forge Rd                                     Wayne, PA 19087‐1346                                                                                                                                  First Class Mail
Craig D'Anniballe                                                                  5625 Manchester Rd                                       New Franklin, OH 44319                                                                                     pastor@manchesterunitedmethodist.org       Email and First Class Mail
Craig Fenneman                                                                     c/o Boy Scouts of America                                Attn: Chase Koontz                          1325 W Walnut Hill Ln           Irving, TX 75015               chase.koontz@scouting.org                  Email and First Class Mail
Craig Memorial United Methodist Church                                             Attn: Anne Reid                                          844 John Wills Ave, Box 127                 Eastaboga, AL 36260                                            annereid@cableone.net                      Email and First Class Mail
Craig Robert Paschal                                                               470 W Grand Ave                                          Mancos, CO 81328                                                                                                                                      First Class Mail
Crain Brogdon Rogers LLP                                                           Quentin Brogdon                                          3400 Carlisle Ste 200                       Dallas TX 75201                                                qbrogdon@cbrlawfirm.com                    Email and First Class Mail
Cramer Security & Investigations Inc                                               P.O. Box 1082                                            Beckley, WV 25802‐1082                                                                                                                                First Class Mail
Cranberry United Methodist Church                                                  Attn: Rhonda Simons                                      1632 Perryman Rd                            Aberdeen, MD 21001                                             karin.walker@fallstonumc.org               Email and First Class Mail
Cranberry United Methodist Church                                                  Rev Dr Karin Walker                                      1509 Fallston Rd                            Fallston, MD 21047                                             karin.walker@fallstonumc.org               Email and First Class Mail
Crandall United Methodist Church                                                   Attn: Gary Moonshower, Trustee                           Cumc                                        P.O. Box 145                    Crandall, TX 75114             gmoonshower@gmail.com                      Email and First Class Mail
Cranford                                                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Craryville United Methodist Church                                                 Attn: Jinha Choi                                         1775 Route 23                               Craryville, NY 12521                                           jinha.choi@nyac‐umc.com                    Email and First Class Mail
Crater Lake Cncl 491                                                               3039 Hanley Rd                                           Central Point, OR 97502‐1474                                                                                                                          First Class Mail
Crawford Memorial United Methodist Church                                          Attn: Noel Chin                                          3757 White Plains Rd                        Bronx, NY 10467                                                noel.chin@mycrawford.org                   Email and First Class Mail
Crawford Memorial United Methodist Church                                          Attn: Anne Robertson                                     34 Dix St                                   Winchester, MA 01890                                           pastor@crawfodumc.org                      Email and First Class Mail
Crawfordsville Christ's UMC                                                        Attn: Gerald Whalen                                      909 E Main St                               Crawfordsville, IN 47933                                       christsumc@mymetronet.net                  Email and First Class Mail
Crawfordsville First United Methodist Church                                       Attn: Treasurer, Crawfordsville First United Methodist   212 E Wabash Ave                            Crawfordsville, IN 47933                                       brian.campbell@inumc.org                   Email and First Class Mail
Crawfordville United Methodist Church                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                          Email and First Class Mail
Crawfordville United Methodist Church                                              176 Ochlockonee St                                       Crawfordville. FL 32327                                                                                                                               First Class Mail
Create Multimedia, LLC                                                             For Benefit Of: Capitol Area Council                     8012 Bee Caves Rd                           Austin, TX 78746‐4901                                                                                     First Class Mail
Creative Circle, LLC                                                               P.O. Box 74008799                                        Chicago, IL 60674‐8799                                                                                                                                First Class Mail
Creative Laser Solutions                                                           13404 Woodland Ave                                       Kansas City, MO 64146‐1803                                                                                                                            First Class Mail
Creative Specialties LLC                                                           P.O. Box 27986                                           Denver, CO 80227‐0986                                                                                                                                 First Class Mail
Creator Lutheran Church                                                            Attn: Pastor Amanda Olson Decastillo                     16702 S Tapps Dr E                          Bonney Lake, WA 98391                                          office@creatorlutheran.net                 Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    admorin@msn.com                            Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    ajterry0729@gmail.com                      Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    al.lambert.nh@gmail.com                    Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    alftuggle@gmail.com                        Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    alisawilliams37@yahoo.com                  Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    Austen1999@icloud.com                      Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    Babyslobby@gmail.com                       Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    bain@acm.org                               Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    ben@jelsema.cc                             Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    bhaines@bsamail.org                        Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    blstupelo@gmail.com                        Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    bobbookerconsult@aol.com                   Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    borideout@gmail.com                        Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    bsherman@midcitylaw.com                    Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    captlesbaron@gmail.com                     Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    carolynfordbates@gmail.com                 Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    charlesechard@pitt.edu                     Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    cmhjah@aol.com                             Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    cmkbsa@gmail.com                           Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    cmkbsa@gmail.com                           Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    coylejohn445@gmail.com                     Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    craig.poand@scouting.com                   Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    curillenbrink@saintx.com                   Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    currievol@gmail.com                        Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    cwberb@gmail.com                           Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    dennisjkohl@gmail.com                      Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    djrjer@yahoo.com                           Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    dmiller@tucker‐miller.com                  Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    docwoodward@hotmail.com                    Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    dustin@hlcromartielaw.com                  Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    e.s.carefree@cox.net                       Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    edmarriott@live.com                        Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    erice@bradley.com                          Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    erice@bradley.com                          Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    esjeff73@gmail.com                         Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    fardownthescale@gmail.com                  Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    fillmoreave805@aol.com                     Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    frankmdiaz@gmail.com                       Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    frogeutglass@yahoo.com                     Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    gbdean10@gmail.com                         Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    genestonejr@yahoo.com                      Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    georgia@connallylawoffices.com             Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    gramaharper@gmail.com                      Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    grnyjean@aol.com; david.jacobs@hyatt.com   Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    gstubbins@swbwlawfirm.com                  Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    hcrauch@yahoo.com                          Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    hforrest@meforaleas.net                    Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    hmscout2000@msn.com                        Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    janna.abell@yahoo.com                      Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    jaysenscott@gmail.com                      Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    jcareykeane@gmail.com                      Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    jcfitzp@msn.com                            Email and First Class Mail
Creditor Redacted                                                                  Address Redacted                                                                                                                                                    jcta@comcast.net                           Email and First Class Mail
                    Case 20-10343-LSS          Doc 2541   Filed 04/07/21   Page 19 of 87

Creditor Redacted           Address Redacted                                     Jd.dolores90@hotmail.com         Email and First Class Mail
Creditor Redacted           Address Redacted                                     jdimaurojr@peoplepc.com          Email and First Class Mail
Creditor Redacted           Address Redacted                                     jeannepaver@msn.com              Email and First Class Mail
Creditor Redacted           Address Redacted                                     jeffreyholler@hotmail.com        Email and First Class Mail
Creditor Redacted           Address Redacted                                     jf1308us@gmail.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     jjsquirell@gmail.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     JMPRIMROSE1@GMAIL.COM            Email and First Class Mail
Creditor Redacted           Address Redacted                                     jmstein@comcast.net              Email and First Class Mail
Creditor Redacted           Address Redacted                                     joealong14@gmail.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     joesamcoco@gmail.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     joesamcoco@gmail.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     john.mardenx@gmail.com           Email and First Class Mail
Creditor Redacted           Address Redacted                                     johncabeza72@gmail.com           Email and First Class Mail
Creditor Redacted           Address Redacted                                     johnnymft@gmail.com              Email and First Class Mail
Creditor Redacted           Address Redacted                                     johnreesor@yahoo.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     joness8971@gmail.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     jprobilotto@aol.com              Email and First Class Mail
Creditor Redacted           Address Redacted                                     jrwhtt@gmail.com                 Email and First Class Mail
Creditor Redacted           Address Redacted                                     js7608@hotmail.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     jsand@dejazzd.com                Email and First Class Mail
Creditor Redacted           Address Redacted                                     jshill2101‐scouts@yahoo.com      Email and First Class Mail
Creditor Redacted           Address Redacted                                     jtxleblanc@gmail.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     julie@indentus.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     Karen.Culp@christcm.org          Email and First Class Mail
Creditor Redacted           Address Redacted                                     karpenjw@gmail.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     kaufman@airshows.aero            Email and First Class Mail
Creditor Redacted           Address Redacted                                     kaylenerinehart@gmail.com        Email and First Class Mail
Creditor Redacted           Address Redacted                                     keith@susquehannafire.com        Email and First Class Mail
Creditor Redacted           Address Redacted                                     kent.caraway@yahoo.com           Email and First Class Mail
Creditor Redacted           Address Redacted                                     kentg11@sbcglobal.net            Email and First Class Mail
Creditor Redacted           Address Redacted                                     kgennusa@gp‐lawyers.com          Email and First Class Mail
Creditor Redacted           Address Redacted                                     kjemiller440@outlook.com         Email and First Class Mail
Creditor Redacted           Address Redacted                                     kydalalaw@aim.com                Email and First Class Mail
Creditor Redacted           Address Redacted                                     Lamprosmtdg@gmail.com            Email and First Class Mail
Creditor Redacted           Address Redacted                                     larrycabbott@gmial.com           Email and First Class Mail
Creditor Redacted           Address Redacted                                     lattiemore@charter.net           Email and First Class Mail
Creditor Redacted           Address Redacted                                     lbrown@bsamail.org               Email and First Class Mail
Creditor Redacted           Address Redacted                                     lenta1@yahoo.com                 Email and First Class Mail
Creditor Redacted           Address Redacted                                     lilkimo1981@gmail.com            Email and First Class Mail
Creditor Redacted           Address Redacted                                     lindalbrommer@gmail.com          Email and First Class Mail
Creditor Redacted           Address Redacted                                     lindazabik@gmail.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     lindazabik@gmail.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     lolafayecraig@bellsouth.net      Email and First Class Mail
Creditor Redacted           Address Redacted                                     loriruthbrown@gmail.com          Email and First Class Mail
Creditor Redacted           Address Redacted                                     lotuslee3@sbcglobal.net          Email and First Class Mail
Creditor Redacted           Address Redacted                                     Malogemann@gmail.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     mark.turner@scouting.org         Email and First Class Mail
Creditor Redacted           Address Redacted                                     mash59@aol.com                   Email and First Class Mail
Creditor Redacted           Address Redacted                                     matthew.thornton@scouting.org    Email and First Class Mail
Creditor Redacted           Address Redacted                                     maximummobility@yahoo.com        Email and First Class Mail
Creditor Redacted           Address Redacted                                     mcox@ffmlegal.com                Email and First Class Mail
Creditor Redacted           Address Redacted                                     mgholtz@midco.net                Email and First Class Mail
Creditor Redacted           Address Redacted                                     mikesteeves519@gmail.com         Email and First Class Mail
Creditor Redacted           Address Redacted                                     moreilly98@yahoo.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     Mosby815@gmail.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     Msurbaugh@msn.com                Email and First Class Mail
Creditor Redacted           Address Redacted                                     mw4274750@gmail.com              Email and First Class Mail
Creditor Redacted           Address Redacted                                     nurseryman2323@gmail.com         Email and First Class Mail
Creditor Redacted           Address Redacted                                     omarsturges16@gmail.com          Email and First Class Mail
Creditor Redacted           Address Redacted                                     pabrockland@sbcglobal.net        Email and First Class Mail
Creditor Redacted           Address Redacted                                     patrick.sterrett@scouting.org    Email and First Class Mail
Creditor Redacted           Address Redacted                                     paulmoore405@gmail.com           Email and First Class Mail
Creditor Redacted           Address Redacted                                     pecarroll6@ec.rr.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     pecarroll6@ec.rr.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     peggychestnutt@gmail.com         Email and First Class Mail
Creditor Redacted           Address Redacted                                     peggychestnutt@gmail.com         Email and First Class Mail
Creditor Redacted           Address Redacted                                     peggychestnutt@gmail.com         Email and First Class Mail
Creditor Redacted           Address Redacted                                     ponce_duran@yahoo.com            Email and First Class Mail
Creditor Redacted           Address Redacted                                     prisgioia@comcast.com            Email and First Class Mail
Creditor Redacted           Address Redacted                                     prjosh78@gmail.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     PTF6767@yahoo.com                Email and First Class Mail
Creditor Redacted           Address Redacted                                     randy.kopsa@gmail.com            Email and First Class Mail
Creditor Redacted           Address Redacted                                     raymondblackwej@yahoo.com        Email and First Class Mail
Creditor Redacted           Address Redacted                                     remy12603@gmail.com              Email and First Class Mail
Creditor Redacted           Address Redacted                                     remy12603@gmail.com              Email and First Class Mail
Creditor Redacted           Address Redacted                                     reneemhunt@yahoo.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     rfink@collisonltd.com            Email and First Class Mail
Creditor Redacted           Address Redacted                                     rgallison@cox.net                Email and First Class Mail
Creditor Redacted           Address Redacted                                     rgallison@cox.net                Email and First Class Mail
Creditor Redacted           Address Redacted                                     richardfhicks123@gmail.com       Email and First Class Mail
Creditor Redacted           Address Redacted                                     rmr602@hotmail.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     robbinspeter@yahoo.com           Email and First Class Mail
Creditor Redacted           Address Redacted                                     Robe898@hotmail.com              Email and First Class Mail
Creditor Redacted           Address Redacted                                     Rog.sandy@mac.com                Email and First Class Mail
Creditor Redacted           Address Redacted                                     ronoats9@gmail.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     Ronoats9@gmail.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     rwh90@aol.com                    Email and First Class Mail
Creditor Redacted           Address Redacted                                     ryaussy@gmail.com                Email and First Class Mail
Creditor Redacted           Address Redacted                                     sandra.santucci@gmail.com        Email and First Class Mail
Creditor Redacted           Address Redacted                                     sarislaw@aol.com                 Email and First Class Mail
Creditor Redacted           Address Redacted                                     sbreidenich@fuse.net             Email and First Class Mail
Creditor Redacted           Address Redacted                                     Scoutgolf10@yahoo.com            Email and First Class Mail
Creditor Redacted           Address Redacted                                     scoutgolf10@yahoo.com            Email and First Class Mail
Creditor Redacted           Address Redacted                                     scoutkr@sbcglobal.net            Email and First Class Mail
Creditor Redacted           Address Redacted                                     seguinshirley81@gmail.com        Email and First Class Mail
Creditor Redacted           Address Redacted                                     service@crosleylaw.com           Email and First Class Mail
Creditor Redacted           Address Redacted                                     shanemitchelle@rarvending.com    Email and First Class Mail
Creditor Redacted           Address Redacted                                     shawn.johnson@gmail.com          Email and First Class Mail
Creditor Redacted           Address Redacted                                     smackowv@gmail.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     soonyhays@gmail.com              Email and First Class Mail
Creditor Redacted           Address Redacted                                     staylynn63@icloud.com            Email and First Class Mail
Creditor Redacted           Address Redacted                                     stehen‐bar@msn.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     stellaca@aol.com                 Email and First Class Mail
Creditor Redacted           Address Redacted                                     streptow1@yahoo.com              Email and First Class Mail
Creditor Redacted           Address Redacted                                     sus2001reynolds@att.net          Email and First Class Mail
Creditor Redacted           Address Redacted                                     suzannemorrison@rocketmail.com   Email and First Class Mail
Creditor Redacted           Address Redacted                                     tomtharring18@gmail.com          Email and First Class Mail
Creditor Redacted           Address Redacted                                     tomvarnell62@gmail.com           Email and First Class Mail
Creditor Redacted           Address Redacted                                     tracyatherton313@gmail.com       Email and First Class Mail
Creditor Redacted           Address Redacted                                     walton@waltondavislaw.com        Email and First Class Mail
Creditor Redacted           Address Redacted                                     wcgamble42@gmail.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     wcgamble42@gmail.com             Email and First Class Mail
Creditor Redacted           Address Redacted                                     westcoastotto@aol.com            Email and First Class Mail
Creditor Redacted           Address Redacted                                     willieiles@aol.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     williel1234@yahoo.com            Email and First Class Mail
Creditor Redacted           Address Redacted                                     wplucastx@aol.com                Email and First Class Mail
Creditor Redacted           Address Redacted                                     wrealano@aol.com                 Email and First Class Mail
Creditor Redacted           Address Redacted                                     wrtaylor5559@yahoo.com           Email and First Class Mail
Creditor Redacted           Address Redacted                                     Wysockew@gmail.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                     yarbrought@charter.net           Email and First Class Mail
Creditor Redacted           Address Redacted                                     Zdopolus@gmail.com               Email and First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
Creditor Redacted           Address Redacted                                                                      First Class Mail
                    Case 20-10343-LSS          Doc 2541   Filed 04/07/21   Page 20 of 87

Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                  Mexico       First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
                    Case 20-10343-LSS          Doc 2541   Filed 04/07/21   Page 21 of 87

Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                  Guam         First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                  Guam         First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
Creditor Redacted           Address Redacted                                               First Class Mail
                                                                 Case 20-10343-LSS                                  Doc 2541                             Filed 04/07/21                                             Page 22 of 87

Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                                                                                          First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                           United Kingdom                                                 First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                           Mexico                                                         First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                           Canada                                                         First Class Mail
Creditor Redacted                                                        Address Redacted                                                                                                                                           Japan                                                          First Class Mail
Creditsafe Usa, Inc                                                      4635 Crackersport Rd                       Allentown, PA 18104‐9553                                                                                                                                                       First Class Mail
Creedmoor United Methodist Church                                        214 Park Ave                               P.O. Box 368                     Creedmoor, NC 27522                                                                             Creedmoorumc@outlook.com                      Email and First Class Mail
Creeds Ruritan Club                                                      Attn: Donald Stevenson                     1057 Princess Anne Rd            Virginia Beach, VA 23457                                                                        donald.stevenson@cox.net                      Email and First Class Mail
Creekside Church (Cumming)                                               c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Creekside United Methodist Church (97568)                                c/o Bentz Law Firm                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                           lspagnolo@bentzlaw.com                        Email and First Class Mail
Creekwood United Methodist Church                                        Attn: Russell Nickols                      261 Country Club Rd              Allen, TX 75002                                                                                 rnickols@creekwoodumc.org                     Email and First Class Mail
Creighton University                                                     For Benefit Of: Christopher P Boken        2500 California Plaza            Omaha, NE 68178‐0315                                                                                                                          First Class Mail
Crenshaw Umc ‐ Blackstone                                                c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Cresaptown United Methodist Church                                       Attn: W Stephen Young                      P.O. Box 5206                    Cresaptown, MD 21505                                                                            youngsl@atlanticbb.net                        Email and First Class Mail
Crescent Park United Methodist Church                                    Attn: Scott Squires                        2826 Myrtle St                   Sioux City, IA 51103                                                                            75squires@gmail.com                           Email and First Class Mail
Cresci Firm, LLC                                                         Peter J. Cresci, Esq                       10175 Campbell Rd                Paris NY 13456                                                                                  crescilegal@gmail.com                         Email and First Class Mail
Cressey Road United Methodist Church                                     Attn:Pastor                                P.O. Box 607                     Gorham, ME 04038                                                                                pastor@cresseyrdumc.org                       Email and First Class Mail
Crest Craft Co                                                           Attn: Brad Olsen                           4460 Lake Forest Dr, St 232      Blue Ash, OH 45242                                                                              brand@crestcraft.com                          Email and First Class Mail
Crest Craft of Ri Div Or J&A Mktg                                        200 Compass Cir                            North Kingstown, RI 02852‐2610                                                                                                                                                 First Class Mail
Creston                                                                  c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Creston Umc                                                              126 W S St                                 Creston, IL 60113                                                                                                                mecthmpsn@gmail.com                           Email and First Class Mail
Crestview United Methodist Church Dba Violet Crown City Church           1300 Morrow                                Austin, TX 78757                                                                                                                 treasurer@crestviewmethodist.org              Email and First Class Mail
Crestwood United Methodist Church                                        Attn: Brad Bowman                          7214 Kavanaugh Rd                Crestwood, KY 40014                                                                             church@crestwoodmethodist.com                 Email and First Class Mail
Crete United Methodist Church                                            Attn: Edward A. Genzler                    1321 Main St                     Crete, IL 60417                                                                                 klarsen@creteumc.org                          Email and First Class Mail
Crew 129                                                                 c/o Margaret Lepak                         5002 Grimm Dr                    Alexandria, VA 22304‐8629                                                                                                                     First Class Mail
Crew 129                                                                 c/o Margaret Lepak                         5002 Grimm Dr                    Alexandria, VA 22304‐8629                                                                                                                     First Class Mail
Crew Janci LLP                                                           Stephen F. Crew and Peter B. Janci         1200 NW Naito Parkway, Ste 500   Portland OR 97209‐2829                                                                          kristen@crewjanci.com                         Email and First Class Mail
Crew Janci LLP                                                           Stephen F. Crew and Peter B. Janci         1200 NW Naito Parkway, Ste 500   Portland OR 97209‐2829                                                                          peter@crewjanci.com                           Email and First Class Mail
Crew Janci LLP                                                           Stephen F. Crew and Peter B. Janci         1200 NW Naito Parkway, Ste 500   Portland OR 97209‐2829                                                                          steve@crewjanci.com; peter@crewjanci.com      Email and First Class Mail
Crew Janci LLP                                                           Stephen F. Crew and Peter B. Janci         1200 NW Naito Parkway, Ste 500   Portland OR 97209‐2829                                                                          steve@crewjanci.com; peter@crewjanci.com      Email and First Class Mail
Crews United Methodist Church                                            c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Cridersville United Methodist Church                                     Attn: David Reichelderfer                  105 Shawnee Rd                   Cridersville, OH 45806                                                                          cvumc@bright.net                              Email and First Class Mail
Crievewood United Methodist Church                                       Attn: Treasurer                            451 Hogan Rd                     Nashville, TN 37220                                                                             administrator@crievewoodumc.comcastlbiz.net   Email and First Class Mail
Crimora Ruritan Club                                                     Attn: Teresa S Stewart                     P.O. Box 337                     Crimora, VA 24431                                                                               crimoramom@gmail.com                          Email and First Class Mail
Crist, Krogh, Alke & Nord, PLLC                                          Eric Edward Nord                           2708 First Avenue North #300     Billings MT 59101                                                                               enord@cristlaw.com                            Email and First Class Mail
Cristo Rey Catholic Church Austin TX                                     c/o Bsa Coordinator                        Attn: Chancellor                 6225 E US 290 Hwy Svrd Eb        Austin, TX 78723                                               ron‐walker@austindiocese.org                  Email and First Class Mail
Cristo Rey Catholic Church Austin TX                                     Attn: Rev Marcelino Pena Tadeo             2208 E 2nd St                    Austin, TX 78702                                                                                                                              First Class Mail
Crockett Springs Umc ‐ Shawsville                                        c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Crooks Memorial Umc ‐ Yorktown                                           c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Crosby United Methodist Church                                           Attn: Rev James W Lea                      1334 Runneburg Rd                Crosby, TX 77532                                                                                office@crosbyumc.org                          Email and First Class Mail
Crosby United Methodist Church                                           Attn: Rev Jamie Lea                        P.O. Box 1385                    Crosby, TX 77532                                                                                office@crosbyumc.org                          Email and First Class Mail
Cross And Flame Ministries                                               Attn: Christine Nolan                      1500 Pine St                     Murphysboro, IL 62966                                                                           mumc.financialsec@gmail.com                   Email and First Class Mail
Cross In The Desert United Methodist Church (Phoenix, Az)                c/o Clarke Law Firm, Plc                   Attn: Marilee Miller Clarke      8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                                           marilee@clarkelawaz.com                       Email and First Class Mail
Cross Lanes United Methodist Church                                      Attn: Krysta Rexrode Wolfe & J F Lacaria   5320 Frontier Dr                 Cross Lanes, WV 25313                                                                           jf.lacaria@gmail.com                          Email and First Class Mail
Cross Lutheran Church Elca                                               Attn: Angela Thrane                        W710 Gopher Hill Rd              Ixonia, WI 53036                                                                                office@crosslutheranchurch.com                Email and First Class Mail
Cross Of Glory Lutheran Church                                           14719 W 163rd St                           Homer Glen, IL 60491                                                                                                             dana@crossofglory.com                         Email and First Class Mail
Cross Of Grace Lutheran Church, New Palestine, Indiana                   c/o Plews Shadley Racher & Braun LLP       Attn: Josh S Tatum               1346 N Delaware St               Indianapolis, IN 46202                                         jtatum@psrb.com                               Email and First Class Mail
Cross Of Life Lutheran Church, Incorporated                              1000 Hembree Rd                            Roswell, GA 30075                                                                                                                Office@crossoflifelutheran.org                Email and First Class Mail
Cross Plains First United Methodist Church ‐ Cross Plains                c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Cross Plains First United Methodist Church ‐ Cross Plains                1000 N Main St                             Cross Plains, TX 76443                                                                                                                                                         First Class Mail
Cross Roads United Methodist Church                                      Attn: Rhonda Smith                         3146 Saltwell Rd                 Huntington, WV 25705                                                                            crossroadsumc@comcast.net                     Email and First Class Mail
Cross Tracks Church                                                      Attn: Treasurer, Cross Tracks Church       P.O. Box 266                     Liberty Hill, TX 78624                                                                          crosstrackschurch@gmail.com                   Email and First Class Mail
Crossgates United Methodist Church                                       Attn: Joe Squyres, Trustee Chair           23 Crossgates Dr                 Brandon, MS 39042                                                                               jsquyres@steelservice.com                     Email and First Class Mail
Crossroad Church ‐ Jacksonville                                          c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Crossroads Fellowship Church                                             c/o Forrest Firm Pc                        Attn: Rachel M Blunk             125 S Elm St, Ste 100            Greensboro, NC 27401                                           rachel.blunk@forrestfirm.com                  Email and First Class Mail
Crossroads Of America Council 160                                        7125 Fall Creek Rd                         Indianapolis, IN 46256‐3167                                                                                                                                                    First Class Mail
Crossroads United Methodist Church                                       Attn: Judith Boisse                        15 Grammar Rd                    P.O. Box 290                     Sanford, ME 04073                                              andjude@metrocast.net                         Email and First Class Mail
Crossroads United Methodist Church                                       Attn: Cindy Jones                          P.O. Box 167                     Belton, MO 64012                                                                                cjones@crossroads‐umc.com                     Email and First Class Mail
Crossroads United Methodist Church                                       Attn: Lori Hardy                           1600 Main St                     Perry, GA 31069                                                                                 lhardy@perrycrossroads.org                    Email and First Class Mail
Crossroads United Methodist Church                                       Attn: Lesa Kestler, Board of Directors     43454 Crossroads Dr              Ashburn, VA 20147                                                                               lkestler@crossroadsnova.org                   Email and First Class Mail
Crossroads United Methodist Church                                       Attn: Marvin Trippett                      185 Trail Ridge Rd               Parkersburg, WV 26104                                                                           mdtrippett@casinternet.net                    Email and First Class Mail
Crossroads United Methodist Church                                       Attn: Rich White                           599 30 Rd                        Grand Jct, CO 81504                                                                             richbccamp@hotmail.com                        Email and First Class Mail
Crossroads United Methodist Church ‐ Kimberly                            c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Crossroads United Methodist Church (102815)                              c/o Bentz Law Firm                         Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                           lspagnolo@bentzlaw.com                        Email and First Class Mail
Crossroads United Methodist Church Of Fayetteville Inc                   Attn: Kyle Burrows                         439 Westwood Shp, Ctr 155        Fayetteville, NC 28314                                                                          kyleburrows.us@gmail.com                      Email and First Class Mail
Crossroads United Methodist Church Of Fayetteville Inc                   Attn: Kyle John Burrows                    6781 Camden Rd                   Fayetteville, NC 28306                                                                                                                        First Class Mail
Crossroads United Methodist Church, Inc.                                 Attn: Donna Cimino                         1420 N Main St                   Washington, IL 61571                                                                            dcimino@mtco.com                              Email and First Class Mail
Cross‐Wind United Methodist Church Inc                                   Attn: James H Austen                       1730 Delaware Rd                 Logansport, IN 46947                                                                            austen@starrausten.com                        Email and First Class Mail
Croton Untied Methodist Church                                           Attn: Jesse Van Fossen                     11674 School Lane Rd             Centerburg, OH 43011                                                                            cheripokorny7@gmail.com                       Email and First Class Mail
Croton Untied Methodist Church                                           Attn: Barbara McDavid                      75 N High St                     P.O. Box 154                     Croton, OH 43013                                               mcdavidbarb@gmail.com                         Email and First Class Mail
Crowley Fumc ‐ Crowley                                                   c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Crowley Fumc ‐ Crowley                                                   509 Peach St                               Crowley, TX 76036                                                                                                                                                              First Class Mail
Crown Equipment Corporation                                              Dba Crown Lift Trucks                      8401 Westmoreland Dr NW          Concord, NC 28027‐7596                                                                                                                        First Class Mail
Crown Equipment Corporation                                              Dba Crown Lift Trucks                      8404 Westmoreland Dr NW          Concord, NC 28027                                                                                                                             First Class Mail
Crown Equipment Corporation                                              P.O. Box 641173                            Cincinnati, OH 45264‐1173                                                                                                                                                      First Class Mail
Crown Heights United Methodist Church                                    Attn: Harry (Lee) Endicott                 P.O. Box 780                     Oklahoma City, OK 73101                                                                         lee@bullard‐associates.com                    Email and First Class Mail
Crown Heights United Methodist Church                                    1021 NW 37Th                               Oklahoma City, OK 73118                                                                                                          trina@crownheightsumc.org                     Email and First Class Mail
Crown Point First United Methodist Church                                Attn: Robert Wilson                        352 S Main St                    Crown Point, IN 46307                                                                           admin@fumccp.org                              Email and First Class Mail
Crown Point United Methodist Church                                      Attn: Rev Scott Tyler                      P.O. Box 307                     Crown Point, NY 12928‐0307                                                                      scottrtyler@icloud.com                        Email and First Class Mail
Crozet Umc ‐ Crozet                                                      c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Cruso Church                                                             c/o Bradley Arant Boult Cummings, LLP      Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Crystal Bay Corporation                                                  dba Woodlund Homes                         P.O. Box 600                     Wyoming, MN 55092‐0600                                                                                                                        First Class Mail
Crystal Lake First Umc                                                   Attn: Lisa A Kruse‐Safford                 236 W Crystal Lake Ave           Crystal Lake, IL 60014                                                                          lksafford@firstchurchcl.org                   Email and First Class Mail
Crystal Lake Umc                                                         c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Crystal Lake Umc                                                         2001 N Crystal Lake Dr                     Lakeland, FL 33801                                                                                                                                                             First Class Mail
Crystal River Umc                                                        c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Crystal River Umc                                                        4801 N Citrus Ave                          Crystal River, FL 3442                                                                                                                                                         First Class Mail
Crystal Springs United Methodist Church                                  306 W Georgetown St                        Crystal Springs, MS 39059                                                                                                        csumc.information@gmail.com                   Email and First Class Mail
Csc Holdings LLC, Cp Sanibel LLC                                         Dba Sanibel Harbour Marriot                c/o Fair Harbor Capital LLC      Attn: Victor Knox                P.O. Box 237037          New York, NY 10023                    vknox@fairharborcapital.com                   Email and First Class Mail
Cuba United Methodist Church                                             Attn: Robbie Cornell, Treasurer            49 E Main St                     Cuba, NY 14727                                                                                  cornell7888@gmail.com                         Email and First Class Mail
Cuba United Methodist Church                                             Attn: Bruce T Bailey                       903 W Washington St              Cuba, MO 65453                                                                                  info@umccuba.org                              Email and First Class Mail
Cucamonga Christian Fellowship                                           11376 5th St                               Rancho Cucamonga, CA 91730                                                                                                       janelle@ccflive.org                           Email and First Class Mail
Cuero St Marks Lutheran                                                  c/o St Marks Lutheran Brotherhood          Attn: Sandra Tate                P.O. Box 248                     400 N Esplanade          Cuero, TX 77954                       stmarkscuero@stmarkscuero.com                 Email and First Class Mail
Cullen And Dykman LLP                                                    Attn: Matthew G Roseman                    100 Quentin Roosevelt Blvd       Garden City, NY 11530                                                                           MRoseman@cullenllp.com                        Email and First Class Mail
Cullen And Dykman LLP                                                    Matthew G. Roseman                         100 Quentin Roosevelt Blvd       Garden City, NY 11530                                                                           MRoseman@cullenllp.com                        Email and First Class Mail
Cullman First United Methodist Church                                    Attn: Lyle Holland                         320 3rd Ave SE                   Cullman, AL 35055                                                                               lyle.holland@umcna.org                        Email and First Class Mail
Cullowhee                                                                c/o Bradley Arant Boult Cummings LLP       Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                                                erice@bradley.com                             Email and First Class Mail
Cullowhee                                                                416 Central Dr                             Cullowhee, NC 28723                                                                                                                                                            First Class Mail
Culver‐Palms United Methodist Church                                     Attn: Trustee Chair                        4464 Sepulveda Blvd              Culver City, CA 90230                                                                           dentr11@aol.com                               Email and First Class Mail
                                                               Case 20-10343-LSS                                                       Doc 2541                                      Filed 04/07/21                                         Page 23 of 87

Cumberland Presbyterian Church Farmville, Virginia                     1835 Cumberland Rd                                                Farmville, VA 23901                                                                                                    rjop@kinex.net                                  Email and First Class Mail
Cumberland Umc                                                         2262 George Owen Rd                                               Fayetteville, NC 28306                                                                                                 bherring@nccumc.org                             Email and First Class Mail
Cumberland United Methodist Church                                     Attn: Rev Ronnie Bell                                             219 N Muessing St                       Indianapolis, IN 46229                                                         cumc219@sbcglobal.net                           Email and First Class Mail
Cumberland United Methodist Church                                     Attn: Rev Dr Frederick Yebuah                                     163 S Coit St                           Florence, SC 29501                                                             fnyebuah@umcsc.org                              Email and First Class Mail
Cumc                                                                   Brian S Schumaker                                                 179 Slosson Rd                          West Monroe, NY 13167                                                          brian.schumaker@evoqua.com                      Email and First Class Mail
Cumc Oldsmar                                                           c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Cummings First United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Cunningham Electric Inc                                                13445 Villa Rd                                                    Ely, MN 55731‐8188                                                                                                                                                     First Class Mail
Cunningham Umc ‐ Palmyra                                               c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Cupeper Umc                                                            c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Curtis Paul Murley                                                     63 Cushing St                                                     Long Island, ME 04050                                                                                                  eumc.treas@gmail.com                            Email and First Class Mail
Curwensville United Methodist Church (180863)                          c/o Bentz Law Firm                                                Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                          lspagnolo@bentzlaw.com                          Email and First Class Mail
Custer Road United Methodist Church, Inc                               Attn: Kendra Trautman ‐ Treasurer/Cfo                             6601 Custer Rd                          Plano, TX 75023                                                                ktrautman@crumc.org                             Email and First Class Mail
Custom Accessories Inc                                                 5900 Ami Dr                                                       Richmond, IL 60071‐8968                                                                                                                                                First Class Mail
Custom Greenscaping                                                    1780 Hurd Dr                                                      Irving, TX 75038‐4324                                                                                                                                                  First Class Mail
Custom Greenscaping Inc                                                1780 Hurd Dr                                                      Irving, TX 75038‐4324                                                                                                                                                  First Class Mail
Cutler United Methodist Church                                         Attn: Treasurer, Renee Patterson                                  21 School St                            Calais, ME 04619                                                               sstevensgrant@gmail.com                         Email and First Class Mail
Cutter Law PC                                                          Matt Breining, Esq. & Jennifer Domer, Esq.                        401 Watt Ave, Ste 100                   Sacramento CA 95864                                                            jdomer@cutterlaw.com; mbreining@cutterlaw.com   Email and First Class Mail
Cutter Law PC                                                          Matt Breining, Esq. & Jennifer Domer, Esq.                        401 Watt Ave, Ste 100                   Sacramento CA 95864                                                            mbreining@cutterlaw.com                         Email and First Class Mail
Cutter Law, P.C., Estey Bomberger                                      Matt Breining, Esq. & Jennifer Domer, Esq.                        401 Watt Ave, Ste 100                   Sacramento CA 95864                                                            jdomer@cutterlaw.com                            Email and First Class Mail
Cuyler Warren United Methodist Church                                  Attn: Jessica Ellis, CFO                                          475 Riverside Dr, Ste 1922              New York, NY 10115                                                             bshillady@umcitysociety.org                     Email and First Class Mail
Cynthia J. Vanallen                                                    169 Old State Rd                                                  Broadalbin, NY 12025                                                                                                   pastorcindyvan@yahoo.com                        Email and First Class Mail
Cypress Lake Umc ‐ Fort Myers                                          c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Cypress Trails United Methodist Church                                 Attn: Treasurer, Helle Verhoeven                                  22801 Aldine Westfield Rd               Spring, TX 77373                                                                                                               First Class Mail
Cypress United Methodist Church                                        Attn: Business Administrator & Patricia (Trisha) Lee Morrison     13403 Cypress North Houston Rd          Cypress, TX 77429                                                              tmorrison@cypress‐umc.org                       Email and First Class Mail
Cypress Wesleyan Church                                                Attn: Mark Knight                                                 377 Alton Darby Creek Rd                Galloway, OH 43119                                                             markk@cypresschurch.tv                          Email and First Class Mail
D Kent Clayburn                                                        c/o Boy Scouts of America                                         Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                              chase.koontz@scouting.org                       Email and First Class Mail
D Miller & Associates, PLLC                                            Rochelle Guiton                                                   2610 W Sam Houston Pkwy. Ste. 200       Houston TX 77042                                                               bsa@dmillerlaw.com                              Email and First Class Mail
D Miller & Associates, PLLC                                            Rochelle Guiton                                                   2610 W Sam Houston Pkwy. Ste. 200       Houston TX 77042                                                               rochelle@dmillerlaw.com                         Email and First Class Mail
D&R Engraving & Rubber Stamp Inc                                       Attn: Diana Boltas                                                2500 Indian Head Dr                     Ft Worth, TX 76177‐2070                                                        signmom1@gmail.com                              Email and First Class Mail
Dacula United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Dahlonega United Methodist Church (Dahlonega)                          c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Dakota‐Rock Grove Umc                                                  Attn: Leslie Renee Stanford                                       120 S Church St                         Dakota, IL 61018                                                               dkrgumc@gmail.com                               Email and First Class Mail
Daleville United Methodist Church                                      Attn: Pam Hill                                                    P.O. Box 574                            8104 S Hickory Ln                Daleville, IN 47334                           Dalevilleumc@sbcglobal.net                      Email and First Class Mail
Dalewood United Methodist Church                                       Attn: Charles Nokes / Treasurer                                   2300 Ridgecrest Dr                      Nashville, TN 37216                                                            charlesnokes@hotmail.com                        Email and First Class Mail
Dallas Association Of Credit Management Inc                            c/o Nacm Southwest                                                Attn: Anita Sadikin                     751 Plaza Blvd                   Coppell, TX 75019                             anita@nacmsw.com                                Email and First Class Mail
Dallas Bar Association                                                 2101 Ross Ave                                                     Dallas, TX 75201‐2703                                                                                                                                                  First Class Mail
Dallas First United Methodist (141 E. Memorial, Dallas, GA)            c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Dallas Lutheran Church                                                 Attn: Lucy Hardie/ Pastor Dallas Lutheran Church                  101 E Dallas St                         Dallas, WI 54733                                                               aharrington@barronlawyers.com                   Email and First Class Mail
Dallas United Methodist Church (079582)                                c/o Bentz Law Firm                                                Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                          lspagnolo@bentzlaw.com                          Email and First Class Mail
Dalton First United Methodist Church                                   c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Dalton Neil Kennon                                                     4495 Sandhill Rd                                                  Marietta, OH 45750                                                                                                     kennonscustomsawing@gmail.com                   Email and First Class Mail
Dalton United Methodist                                                Attn: Stephanie Filiault                                          755 Main St                             Dalton, MA 01226                                                               pasterstephanie@aol.com                         Email and First Class Mail
Dalton United Methodist Church (078268)                                c/o Bentz Law Firm                                                Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                          lspagnolo@bentzlaw.com                          Email and First Class Mail
Damascus Manor United Methodist Church (078281)                        c/o Bentz Law Firm                                                Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                          lspagnolo@bentzlaw.com                          Email and First Class Mail
Damascus Umc                                                           Attn: Steven Malley, Treasurer                                    9700 New Hurch St                       Monrovia, MD 20872                                                             steve.malley@damascusumc.org                    Email and First Class Mail
Damascus United Methodist Church                                       Attn: Rev Vaughn Marsden                                          17194 Hwy 65 S                          Damascus, AR 72039                                                             mdvyankeefan@gmail.com                          Email and First Class Mail
Damon J Baldone & Associates, APLC                                     Damon J . Baldone                                                 162 New Orleans Blvd                    Houma LA 70364                                                                 bdalton@bdaltonlaw.com                          Email and First Class Mail
Damon J Baldone & Associates, APLC                                     Damon J . Baldone                                                 162 New Orleans Blvd                    Houma LA 70364                                                                 damon@baldonelaw.com                            Email and First Class Mail
Damon J Baldone & Associates, APLC                                     Damon J . Baldone                                                 162 New Orleans Blvd                    Houma LA 70364                                                                 dbaldone@hotmail.com                            Email and First Class Mail
Damon J Baldone & Associates, APLC                                     Damon J . Baldone                                                 162 New Orleans Blvd                    Houma LA 70364                                                                 dbalone@hotmail.com                             Email and First Class Mail
Dan Beard Cncl No 438                                                  10078 Reading Rd                                                  Cincinnati, OH 45241‐4833                                                                                                                                              First Class Mail
Dan Beard Council, Boy Scouts Of America                               10078 Reading Rd                                                  Cincinnati, OH 45241‐4833                                                                                                                                              First Class Mail
Dana Cowan Havron                                                      1044 Fm 2199 S                                                    Marshall, TX 75672                                                                                                     dhavron79@yahoo.com                             Email and First Class Mail
Dandridge First United Methodist Church                                121 East Meeting St                                               Dandridge, TN 37725                                                                                                    dandridgefumc@gmail.com                         Email and First Class Mail
Daniel Boone Cncl 414                                                  333 W Haywood St                                                  Asheville, NC 28801‐3155                                                                                                                                               First Class Mail
Daniel Boone Council, Boy Scouts Of America                            333 W Haywood St                                                  Asheville, NC 28801‐3155                                                                                                                                               First Class Mail
Daniel Cabela                                                          Attn: Brian J. Koenig                                             1125 S 103rd St, Ste 800                Omaha, NE 68124                                                                Brian.Koenig@koleyjessen.com                    Email and First Class Mail
Daniel Closson                                                         403 Espanola                                                      Parchment, MI 49004                                                                                                    dclosson@sbcglobal.net                          Email and First Class Mail
Daniel E Smith                                                         2053 Dolina Dr                                                    Virginia Beach, VA 23464                                                                                               dansmith.msp@gmail.com                          Email and First Class Mail
Daniel Frank Ames                                                      927 River Rd                                                      Bucksport, ME 04416                                                                                                    pastordfames59@gmail.com                        Email and First Class Mail
Daniel G Ownby                                                         c/o Boy Scouts of America                                         Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                              chase.koontz@scouting.org                       Email and First Class Mail
Daniel M Cabela                                                        c/o Boy Scouts of America                                         Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                              chase.koontz@scouting.org                       Email and First Class Mail
Daniel R. Lydic                                                        c/o Sumc                                                          Daniel R Lydic                          4394 Ridge Rd                    Stevensville, MI 49127                        drlydic@yahoo.com                               Email and First Class Mail
Daniel Ryan Guthery                                                    405 6th Ave SE                                                    Cullman, AL 35055                                                                                                      gutheryd@gmail.com                              Email and First Class Mail
Daniel Webster Cncl 330                                                571 Holt Ave                                                      Manchester, NH 03109‐5213                                                                                                                                              First Class Mail
Daniel Webster Council, Boy Scouts Of America                          571 Holt Ave                                                      Manchester, NH 03109‐5214                                                                                                                                              First Class Mail
Daniels Memorial United Methodist Church                               2802 E Ash St                                                     Goldsboro, NC 27534‐4518                                                                                               danielsmemorialm@bellsouth.net                  Email and First Class Mail
Daniels Osborn Law Firm, Plc                                           John D Daniels                                                    600 4th St, Ste 302                     Sioux City, IA 51101                                                           john@danielsosborn.com                          Email and First Class Mail
Danielson Umc                                                          Attn: Pastor Danielson Umc                                        9 Spring St                             Danielson, CT 06239                                                            umcd@snet.net                                   Email and First Class Mail
Daniels‐St. Thomas Umc (183684)                                        c/o Bentz Law Firm                                                Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                          lspagnolo@bentzlaw.com                          Email and First Class Mail
Danielsville United Methodist Church, 295 General Daniel Ave           c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Danizger & De Llano, LLP                                               Paul Danizger                                                     440 Louisiana St, Ste 1212              Houston TX 77002                                                               bsa@dandell.com                                 Email and First Class Mail
Danizger & De Llano, LLP                                               Paul Danizger                                                     440 Louisiana St, Ste 1212              Houston TX 77002                                                               rod@dandell.com                                 Email and First Class Mail
Danizger & De Llano, LLP                                               Paul Danizger                                                     440 Louisiana St, Ste 1212              Houston TX 77002                                                               ron@dandell.com                                 Email and First Class Mail
Dannemora United Methodist Church                                      Attn: Mary Laura Barber                                           2613 Rte 374                            Dannemora, NY 12929                                                            twoloons@hughes.net                             Email and First Class Mail
Danville United Methodist Church                                       Attn: Pastor John Idoine                                          P.O. Box 36                             Danville, OH 43014                                                             acwilliams48@yahoo.com                          Email and First Class Mail
Danville United Methodist Church                                       Attn: Trustees Dumc Brian Rumple                                  820 W Mill St                           Danville, IN 46122                                                             bgrumple@comcast.net                            Email and First Class Mail
Danville United Methodist Church                                       Attn: Gary Dockendorff                                            15675 205th Ave                         Danville, IA 52623                                                             docmc06@danvilletelco.net                       Email and First Class Mail
Danville United Methodist Church                                       c/o Cecilia Hamrick                                               P.O. Box 729                            Danville, AR 72833                                                             lraines@fridayfirm.com                          Email and First Class Mail
Danville United Methodist Church                                       Attn: Rev Hyung‐Kyu Yi                                            87 Park St                              P.O. Box 35                      Danville, VT 05828                            pastorkyu@charter.net                           Email and First Class Mail
D'Arcy Johnson Day                                                     Attn: Steven K Johnson                                            3120 Fire Rd, Ste 100                   Egg Harbor Township, NJ 08234                                                                                                  First Class Mail
Dardanelle First United Methodist Church                               c/o Cyndia Callan                                                 P.O. Box 188                            Dardanelle, AR 72834                                                           cjcallan@centurytel.net                         Email and First Class Mail
Darien United Methodist Church                                         Attn: Charles Holek                                               345 Middlesex Rd                        Darien, CT 06820                                                               chuck6h@optonline.net                           Email and First Class Mail
Darn Tough Vermont                                                     Attn: Wendi Nettles                                               P.O. Box 307                            Northfield, VT 05663                                                           wendi@darntough.com                             Email and First Class Mail
Darn Tough Vermont                                                     P.O. Box 1784                                                     Northfield, VT 05302                                                                                                                                                   First Class Mail
Darn Tough Vermont                                                     P.O. Box 1784                                                     Brattleboro, VT 05302‐1784                                                                                                                                             First Class Mail
Darrel Rittman                                                         4701 Von Karman Ave, Ste 300                                      Newport Beach, CA 92660                                                                                                BSA@AndrewsThornton.com                         Email and First Class Mail
Darrel Rittman                                                         Andrews & Thornton                                                4701 Von Karman Ave, Ste 300            Newport Beach, CA 92660                                                        BSA@AndrewsThornton.com                         Email and First Class Mail
Dartmouth College                                                      6024 Mcnutt Hall                                                  Hanover, NH 03755‐3541                                                                                                                                                 First Class Mail
Dartmouth College                                                      For Benefit Of: Danny Li                                          6024 Mcnutt Hall                        Hanover, NH 03755‐3541                                                                                                         First Class Mail
Dartmouth College                                                      For Benefit Of: Jackson Cashman                                   6024 Mcnutt Hall                        Hanover, NH 03755‐3541                                                                                                         First Class Mail
Dartmouth College                                                      For Benefit Of: Jackson Danis                                     6024 Mcnutt Hall                        Hanover, NH 03755‐3541                                                                                                         First Class Mail
Daryl R Lindemann                                                      52 Maple Ridge Dr                                                 Morton, IL 61550                                                                                                       drlindemann1@gmail.com                          Email and First Class Mail
Dashner Law Firm                                                       Geoffrey Dashner                                                  4500 Fuller Dr Ste. 209                 Irving TX 75038                                                                geoffrey@dashnerlaw.com                         Email and First Class Mail
Datamax                                                                Leasing Div                                                       P.O. Box 2235                           Saint Louis, MO 63139                                                                                                          First Class Mail
Datamax, Inc                                                           2121 Hampton Ave                                                  Saint Louis, MO 63139‐2904                                                                                                                                             First Class Mail
Davco Roofing & Sheetmetal                                             4408 Northpoint Industrl Blvd                                     Charlotte, NC 28216‐6305                                                                                                                                               First Class Mail
Dave Orchard                                                           P.O. Box 584                                                      Grand Saline, TX 75140                                                                                                 gsfumc2016@gmail.com                            Email and First Class Mail
Dave'S Grocery                                                         Attn: David Joy                                                   23 Ellsworth Ln                         Ellington, CT 06029                                                            daveinell@gmail.com                             Email and First Class Mail
David A Gordon                                                         521 W 5th St                                                      P.O. Box 384                            Mid, MI 48647                                                                  davemarlene59@gmail.com                         Email and First Class Mail
David Allen Daniel                                                     280 Miller Rd                                                     Parkersburg, WV 26104                                                                                                  cedargroveumc@cascable.net                      Email and First Class Mail
David Bethune Jones Law                                                Grant Davis/Ted Ruzicka                                           1100 Main St. #2930                     Kansas City MO 64105                                                           gdavis@dbjlaw.net                               Email and First Class Mail
David Bethune Jones Law                                                Grant Davis/Ted Ruzicka                                           1100 Main St. #2930                     Kansas City MO 64105                                                           gdavis@dbjlaw.net; truzicka@dbjlaw.net          Email and First Class Mail
David Biegler                                                          c/o Boy Scouts of America                                         1325 W Walnut Hill Ln                   Irving, TX 75015                                                               chase.koontz@scouting.org                       Email and First Class Mail
David Burgeson                                                         Address Redacted                                                                                                                                                                         Email Address Redacted                          Email and First Class Mail
David Christopher Palmer                                               186 Whiteface Rd                                                  North Sandwich, NH 03259                                                                                               debugpaltal@gmail.com                           Email and First Class Mail
David E Nelson                                                         P.O. Box 859                                                      Annandale, MN 55302                                                                                                    brown@annandalelaw.com                          Email and First Class Mail
David Gayden                                                           c/o Cutter Law PC                                                 Attn: Jean Domer                        401 Watt Ave                     Sacramento, CA 95864                          jdomer@cutterlaw.com                            Email and First Class Mail
David Gayden                                                           c/o Cutler Law PC                                                 Attn: Jenn Domer                        401 Watt Ave                     Sacramento, CA 95864                          jdomer@cuttler.com                              Email and First Class Mail
David J. Kiyonaga, PLLC                                                David J. Kiyonaga                                                 510 king Street, Ste 400                Alexandria VA 22314                                                            david@kiyolaw.com                               Email and First Class Mail
David L Steward                                                        c/o Boy Scouts of America                                         Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                              chase.koontz@scouting.org                       Email and First Class Mail
David L. Briscoe                                                       c/o Boy Scouts of America                                         Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                              chase.koontz@scouting.org                       Email and First Class Mail
David M. Clark                                                         c/o Boy Scouts of America                                         Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                              chase.koontz@scouting.org                       Email and First Class Mail
David Nitz                                                             402 Highland Ave                                                  Northfield, MN 55057                                                                                                   mitz402@gmail.com                               Email and First Class Mail
David P. Rumbarger                                                     c/o Boy Scouts of America                                         Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                              chase.koontz@scouting.org                       Email and First Class Mail
David R Glassy                                                         303 Columbia Cir                                                  Bossier City, LA 71112                                                                                                 dmglassy87@bellsouth.net                        Email and First Class Mail
David R. Morabito, Esq.                                                                                                                0 P.O. Box 187, 117 West Commercial St.   East Rochester NY 14445                                                        david@morabitolawoffice.com                     Email and First Class Mail
David S Alexander                                                      c/o Boy Scouts of America                                         Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                              chase.koontz@scouting.org                       Email and First Class Mail
David S Burkett                                                        1915 Bordeaux Rue                                                 Northwood, OH 43619‐1649                                                                                               ds.burkett@prodigy.net                          Email and First Class Mail
David Silva                                                            c/o Brett Duke Pc                                                 6350 Escondido Dr, Ste A14              El Paso, TX 79912                                                              Brettduke@brettduke.com                         Email and First Class Mail
David Wayne Lauermann                                                  Address Redacted                                                                                                                                                                         Email Address Redacted                          Email and First Class Mail
David Weekley                                                          c/o Boy Scouts of America                                         Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                              chase.koontz@scouting.org                       Email and First Class Mail
Davidson Memorial United Methodist Church                              Attn: Beverly Maguffee, Pastor                                    265 South Buckman St                    Shepherdsville, KY 40165                                                       revbmaguffee@gmail.com                          Email and First Class Mail
Davidson United Methodist Church                                       Attn: Sarah Haynes, Senior Accountant                             233 South Main St                       P.O. Box 718                     Davidson, NC 28036                            shaynes@davidsonumc.org                         Email and First Class Mail
Davidsonville United Methodist Church                                  Attn: Church Treasurer                                            819 W Central Ave                       P.O. Box 370                     Davidsonville, MD 21035                       dumcoffice@dumc.net                             Email and First Class Mail
Davie United Methodist Church                                          c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Davies & Kalwinsky Taff, Esqs                                          Attn: Joel Andrew Davies                                          143 Rte 70                              Toms River, NJ 08755                                                           jdavies@taffanddavies.com                       Email and First Class Mail
Davis & Elkins College                                                 For Benefit Of: Holly Dickson                                     100 Campus Dr                           Elkins, WV 26241‐3971                                                                                                          First Class Mail
Davis And Kuelthau                                                     Bruce Byron Deadman                                               318 S Washington St, Ste 300            Green Bay, WI 54301                                                                                                            First Class Mail
Davis Bethune & Jones Law                                              Grant Davis/Ted Ruzicka                                           1100 Main St. #2930                     Kansas City MO 64105                                                           gdavis@dbjlaw.net; truzicka@dbjlaw.com          Email and First Class Mail
Davis Bethune & Jones Law                                              Grant Davis/Ted Ruzicka                                           1100 Main St. #2930                     Kansas City MO 64105                                                           truzicka@dbjlaw.net                             Email and First Class Mail
Davis Community Church                                                 Attn: Treasurer                                                   412 C St                                Davis, CA 95616                                                                office@dccpres.org                              Email and First Class Mail
Davison United Methodist Church                                        Attn: Michael Hall                                                207 E 3rd St                            Davison, MI 48423                                                              umchurchoffice.davison@gmail.com                Email and First Class Mail
Dawsey United Methodist Church Inc                                     Attn: Mark Mcgee                                                  2708 S Fleetwood Dr                     Florence, SC 29505                                                             mark.bmtooling@att.net                          Email and First Class Mail
Dawsey United Methodist Church Inc                                     Attn: Mark Mcgee                                                  711 Fore Rd                             Florence, SC 29506                                                             mark.bmtooling@att.net                          Email and First Class Mail
Dawsey United Methodist Church Inc                                     Attn: Mark Mcgee                                                  711 Fore Rd                             Florence, SC 29506                                                                                                             First Class Mail
Day & Dodds, Llc                                                       Attn: Bradford C Dodds                                            3 Bradley Park Ct, Ste A                Columbus, GA 31904                                                             bdodds@daydodds.com                             Email and First Class Mail
Dayspring United Methodist Church (Tempe, Az)                          c/o Clarke Law Firm, Plc                                          Attn: Marilee Miller Clarke             8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                          marilee@clarkelawaz.com                         Email and First Class Mail
D‐Ben Security Systems Inc                                             91 Thompson St                                                    Newburgh, NY 12550‐4145                                                                                                                                                First Class Mail
Dci / Shires Inc                                                       P.O. Box 1259                                                     Bluefield, WV 24701‐1259                                                                                                                                               First Class Mail
De Lage Landen Financial Services                                      P.O. Box 41602                                                    Philadelphia, PA 19101‐1602                                                                                                                                            First Class Mail
De Lage Landen Financial Services, Inc                                 Attn: Joanna Smith                                                1111 Old Eagle School Rd                Wayne, PA 19087                                                                jksmith@leasedirect.com                         Email and First Class Mail
De Leon First United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
De Soto Area Cncl 13                                                   118 W Peach St                                                    El Dorado, AR 71730‐5611                                                                                                                                               First Class Mail
De Soto Area Council                                                   Attn: Jeff Schwab                                                 118 W Peach St                          El Dorado, AR 71730                                                            jeff.schwab@scouting.org                        Email and First Class Mail
Dearborn First Umc                                                     22124 Garrison                                                    Dearborn, MI 48124                                                                                                     pastor@dearbornfirstumc.org                     Email and First Class Mail
Dearborn Hills United Methodist Church                                 Attn: Robert Cannon                                               25365 State Line Rd                     Lawrenceburg, IN 47025                                                         office@dhmc.com                                 Email and First Class Mail
Debows Umc                                                             c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Debut Art Ltd                                                          30 Tottenham St                                                   London, W1T 4Rj                         United Kingdom                                                United Kingdom                                                   First Class Mail
Decatur First United Methodist Church                                  502 W Monroe St                                                   Decatur, IN 46733                                                                                                      steve.austin@inumc.org                          Email and First Class Mail
Decatur First United Methodist Church ‐ Decatur                        c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Decatur Grace United Methodist Church                                  Attn: Sigurd Bjorklund                                            901 N Main St                           Decatur, IL 62521                                                              sigurdb28@gmail.com                             Email and First Class Mail
Decatur United Methodist Church                                        Attn: Olin C Thomas                                               268 W Broad St                          P.O. Box 325                     Decatur, MS 39327                             decaturum@gmail.com                             Email and First Class Mail
Decatur United Methodist Church                                        Attn: William Joseph Conner                                       P.O. Box 1255                           Decatur, TN 37322                                                              pastor@decaturumc.com                           Email and First Class Mail
Decaturville 1st United Methodist Church                               Attn: James A England, Lay Leader                                 113 E Highland                          Decaturville, TN 38329                                                         jengland@decaturcountybank.com                  Email and First Class Mail
Decaturville 1st United Methodist Church                               Attn: James Allen England                                         108 N Pleasant St                       Decaturville, TN 38329                                                                                                         First Class Mail
Decaturville 1st United Methodist Church                               Attn: Peggy Coatzes, Treasure                                     P.O. Box 156                            Decaturville, TN 38329                                                                                                         First Class Mail
Decisionpathhr                                                         8720 Red Oak Blvd, Ste 300                                        Charlotte, NC 28217‐4936                                                                                                                                               First Class Mail
Decof, Barry, Mega & Quinn, P.C                                        Michael P. Quinn, Jr., Esq                                        One Smith Hill                          Providence RI 02903                                                            mpq@decof.com                                   Email and First Class Mail
Deem                                                                   301 Howard St 21st Fl                                             San Francisco, CA 94105‐2252                                                                                                                                           First Class Mail
Deep Creek Umc ‐ Chesapeake                                            c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Deep South Schooner Inc                                                202 William St                                                    Key West, FL 33040‐6645                                                                                                                                                First Class Mail
Deer Lake United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Deer Park Umc                                                          Attn: Donna Bastien                                               P.O. Box 9                              Bailey, CO 80421                                                               dickmcpherson@mac.com                           Email and First Class Mail
Deer Park United Methodist Church                                      Attn: Craig Jacobs, Business Manager                              1300 E 13th St                          Deer Park, TX 77536                                                            craig@dpumc.ordg                                Email and First Class Mail
Deer Park United Methodist Church                                      1300 E 13th St                                                    Deer Park, TX 77536                                                                                                                                                    First Class Mail
Deerfield                                                              c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Deerfield United Methodist Church                                      c/o Mission Foundation of the Ohio River Valley Dist              Attn: James Shriver                     7388 E Kemper Rd, Ste 1          Cincinnati, OH 45249                          wgarrett@clermontcountyohio.gov                 Email and First Class Mail
Deerfield: Christ United Methodist Church                              600 Deerfield Rd                                                  Deerfield, IL 60015                                                                                                    info@christumcdeerfield.org                     Email and First Class Mail
DeGaris Wright McCall                                                  Harold T McCall                                                   5707 Interstate 10 W                    San Antonio TX 78201                                                           hmccall@dwmlawyers.com                          Email and First Class Mail
DeGaris Wright McCall                                                  Harold T McCall                                                   5707 Interstate 10 W                    San Antonio TX 78201                                                           nmccall@dwmlawyers.com                          Email and First Class Mail
Deitrich Law Firm P.C                                                  Nicholas Shemik                                                   101 John James Audubon Pkwy             Buffalo NY 14228                                                               bdittrich@dittrichlawfirm.com                   Email and First Class Mail
Deitrich Law Firm P.C                                                  Nicholas Shemik                                                   101 John James Audubon Pkwy             Buffalo NY 14228                                                               NSHEMIK@CAIIJED.com                             Email and First Class Mail
Dekalb First United Methodist Church                                   Attn: Pastor: Rev. Amanda Stratton                                P.O. Box 396                            210 W Austin                     Dekalb, TX 75559                              dekalbpreacher@aol.com                          Email and First Class Mail
Deland Trinity                                                         c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Delanson United Methodist Church                                       Attn: Adelaid Thompson, Treasurer                                 P.O. Box 44                             Quaker St, NY 12141                                                            fmaguson@gmail.com                              Email and First Class Mail
Delanson United Methodist Church                                       Attn: Dale F Schneeberger                                         P.O. Box 145                            Delanson, NY 12144                                                             fmaguson@gmail.com                              Email and First Class Mail
Delavan(Wi) United Methodist Church                                    Attn: Treasurer                                                   213 S 2nd St                            Delavan, WI 53115                                                              delavanumcwi@gmail.com                          Email and First Class Mail
Delaware Bsa, LLC                                                      P.O. Box 152079                                                   Irving, TX 75015‐2079                                                                                                                                                  First Class Mail
Deleon Springs Umc                                                     c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Del‐Mar‐Va Cncl 81                                                     100 W 10th St, Ste 915                                            Wilmington, DE 19801‐1652                                                                                                                                              First Class Mail
Del‐Mar‐Va Council, Boy Scouts Of America                              1910 Baden Powell Way                                             Dover, DE 19904‐6473                                                                                                                                                   First Class Mail
Deloof Dever Eby Wright Milliman Bourque & Issa, Pllc                  Attn: Mark J Eby                                                  301 N Main St, 2nd Fl                   Ann Arbor, MI 48104                                                            mark.eby@eecsb.com                              Email and First Class Mail
Delta Community Presbyterian Church                                    1900 Willow Lake Rd                                               Discovery Bay, CA 94505                                                                                                deltachurch@dcpfamily.org                       Email and First Class Mail
Delta United Methodist Church                                          P.O. Box 427                                                      Delta, CO 81416                                                                                                        clayaaron@bresnan.net                           Email and First Class Mail
Delton Faith United Methodist Church                                   Attn: Treasurer                                                   P.O. Box 467                            Delton, MI 49046                                                               jklewis@mei.net                                 Email and First Class Mail
Delton Faith United Methodist Church                                   Jana K Lewis                                                      P.O. Box 467                            503 Bush St                      Delton, MI 49046                              jklewis@mei.net                                 Email and First Class Mail
Deming, Parker, Hoffman, Campbell, & Daly LLC                          Elizabeth Nicole Harrison                                         2200 Century Pkwy Ne, Ste 800           Atlanta, GA 30345                                                              nharrison@deminglaw.com                         Email and First Class Mail
Demotte United Methodist Church                                        Attn: Treasurer Demotte Umc                                       227 N Halleck St                        Demotte, IN 46310                                                              demotteumc@yahoo.com                            Email and First Class Mail
Denise Norfleet‐Walker                                                 3201 Carlswood Cir                                                Windsor Mill, MD 21244                                                                                                 denise.norfleet@verizon.net                     Email and First Class Mail
Denise V. Fitzgerald                                                   805 N Chapel Gate Ln                                              Baltimore, MD 21229                                                                                                    bless5227@msn.com                               Email and First Class Mail
Denison First United Methodist Church                                  Attn: Rev Michael A Fillmore                                      113 South 14th St                       Denison, IA 51442                                                                                                              First Class Mail
Dennie Memorial United Methodist Church                                Attn: John Samuels, Treasurer                                     P.O. Box 115                            Lebanon Junction, KY 40150                                                                                                     First Class Mail
Dennis Chookaszian                                                     c/o Boy Scouts of America                                         Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                              chase.koontz@scouting.org                       Email and First Class Mail
Dennis Langdon                                                         Chicago Morgan Park                                               11030 S Longwood Dr                     Chicago, IL 60643                                                              dennislangdon03@gmail.com                       Email and First Class Mail
Denton Community United Methodist Church                               Attn: Chasi Stonehocker, Treasurer                                464 Morse Ln                            Denton, MT 59430                                                               ahangindstonehocker@hotmail.com                 Email and First Class Mail
Denton'S Chapel                                                        c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Denver Area Cncl 61                                                    10455 W 6th Ave, Ste 100                                          Denver, CO 80215‐5783                                                                                                                                                  First Class Mail
Denville Community Church United Methodist                             c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Department Of Finance Bureau                                           Of Revenue, Rm 1W09                                               City Hall 1300 Perdido St               New Orleans, LA 70112‐2114                                                                                                     First Class Mail
Department Of The Treasury                                             Internal Revenue Service                                          Ogden, UT 84201‐0009                                                                                                                                                   First Class Mail
Depauville United Methodist Church                                     Attn: Pastor Lalone                                               324 John St                             Clayton, NY 13624                                                              pastorearllalone@gmail.com                      Email and First Class Mail
Depew & Dehn                                                           Russell E Depew, Attorney                                         201 W Olive                             Bloomington, IL 61701                                                          depewlaw@aol.com                                Email and First Class Mail
Deppe Law Office                                                       Attn: Justin T. Deppe                                             614 Main St                             P.O. Box 86                      Jewell, IA 50130‐0086                         justin_deppe@hotmail.com                        Email and First Class Mail
Derby United Methodist Church                                          Attn: Council Chair                                               17 5th St                               Derby, CT 06418                                                                contact@derbyghanaumc.org                       Email and First Class Mail
Des Moines United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Desert Foothills United Methodist Church (Az)                          c/o Clarke Law Firm, Plc                                          Attn: Marilee Miller Clarke             8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                          marilee@clarkelawaz.com                         Email and First Class Mail
Desert Spring United Methodist Church (Nv)                             c/o Clarke Law Firm, Plc                                          Attn: Marilee Miller Clarke             8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                          marilee@clarkelawaz.com                         Email and First Class Mail
Design Associates Ad LLC                                               c/o Adventure Outfitters                                          Attn: Alan Friedland                    P.O. Box 32307                   Phoenix, AZ 85064                             info@aofits.com                                 Email and First Class Mail
Design Associates Ad LLC                                               c/o Adventure Outfitters                                          2651 E Beekman Pl                       Phoenix, AZ 85016                                                              invoices@aofits.com                             Email and First Class Mail
Design Associates Ad LLC                                               dba Adventure Outfitters                                          P.O. Box 32307                          Phoenix, AZ 85064‐2307                                                                                                         First Class Mail
Designsensory                                                          Attn: Joseph Nother                                               1740 Commons Point Dr                   Knoxville, TN 37932                                                            jnother@designsensory.com                       Email and First Class Mail
Designsensory                                                          Attn: Ronnie Rochelle                                             Centerpoint Commons Bldg 1              1740 Commons Pt Dr               Knoxville, TN 37932                           ron@designsensory.com                           Email and First Class Mail
Designsensory                                                          Centerpoint Commons Bldg 1                                        1740 Commons Point Dr                   Knoxville, TN 37932‐1987                                                                                                       First Class Mail
Desoto United Methodist Church                                         6309 N County Rd 500 E                                            Muncie, IN 47303                                                                                                       desotoumc@yahoo.com                             Email and First Class Mail
Devang Desai                                                           c/o Boy Scouts of America                                         Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                              chase.koontz@scouting.org                       Email and First Class Mail
Development Dimensions International Inc                               P.O. Box 780470                                                   Philadelphia, PA 19178‐0470                                                                                                                                            First Class Mail
Developmental Dimensions, Inc                                          Kris Zajac                                                        1225 Washington Pike, Ste 200           Bridgeville, PA 15017‐2838                                                                                                     First Class Mail
Dexter United Methodist Church                                         Attn: Ingrid Wisner                                               20232 County Rt 59                      Dexter, NY 13634                                                               dexterbrownvilleumc642@gmail.com                Email and First Class Mail
Dexter United Methodist Church                                         Attn: Linda Cope                                                  P.O. Box 159                            Dexter, IA 50070                                                               lcopester@aol.com                               Email and First Class Mail
Dheera Limited Co LLC                                                  P.O. Box 16387                                                    Fort Worth, TX 76162‐0387                                                                                                                                              First Class Mail
Dheera Limited Co LLC                                                  P.O. Box 16387                                                    Fort Worth, TX 76162‐0387                                                                                                                                              First Class Mail
Diamond Hill United Methodist Church                                   521 East Putnam Ave                                               Cos Cob, CT 06807                                                                                                      officedhumc@gmail.com                           Email and First Class Mail
Diamondhead United Methodist Church                                    Attn: Tim Willis                                                  5305 Noma Dr                            Diamondhead, MS 39525                                                          kliphsaints@gmail.com                           Email and First Class Mail
Diboll First United Methodist Church                                   Attn: David Goodwin                                               401 S Hines St                          Diboll, TX 75941                                                               office@fumcdiboll.net                           Email and First Class Mail
DiCello Levitt Gutlzer LLC                                             Mark DiCello                                                      7556 Mentor Ave                         Mentor OH 44060                                                                claims@dicellolevitt.com                        Email and First Class Mail
DiCello Levitt Gutlzer LLC                                             Mark DiCello                                                      7556 Mentor Ave                         Mentor OH 44060                                                                mabramowitz@dicellolevitt.com                   Email and First Class Mail
Dickinson First Umc (Chartering Boy Scouts)                            Attn: Rev Jack Matkin                                             200 Fm 517 Rd W                         Dickinson, TX 77539                                                            revactionjackson@gmail.com                      Email and First Class Mail
Dickinson First Umc (Chartering Cub Scouts)                            Attn: Rev Jack Matkin                                             200 Fm 517 Rd W                         Dickinson, TX 77539                                                            revactionjackson@gmail.com                      Email and First Class Mail
Dickson First United Methodist Church                                  Attn: James Peeker, Treasurer                                     215 N Main St                           Dickson, TN 37055                                                              church_f@bellsouth.net                          Email and First Class Mail
Digital Marketing & Print Solutions                                    3305 Wiley Post Rd                                                Carrollton, TX 75006‐5113                                                                                                                                              First Class Mail
Dike United Methodist Church                                           Attn: Treasurer, Dike United Methodist Church                     439 Church St                           Dike, IA 50624                                                                 dikemethodist@aol.com                           Email and First Class Mail
Dillon Chapel United Methodist Church                                  Attn: Mary Jeffrey                                                2441 16th St Rd                         Huntington, WV 25701                                                                                                           First Class Mail
Dillsburg ‐ Mt. Airy (5196)                                            c/o Bentz Law Firm                                                Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                          lspagnolo@bentzlaw.com                          Email and First Class Mail
Dilworth                                                               c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Dilworth Lutheran Church                                               Attn: Elizabeth Hiller                                            P.O. Box 474                            Dilworth, MN 56529                                                             pastorelizabeth@dilworthlutheran.org            Email and First Class Mail
Dilworth Paxson LLP                                                    Attn: James M Matour                                              1500 Market St, 3500E                   Philadelphia, PA 19102                                                         jimmymatour@aol.com                             Email and First Class Mail
Dingsman Ferry Umc                                                     c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                               Email and First Class Mail
Diocesan Council, Inc. Ecd                                             Attn: The Rev. Canon Martha Kirkpatrick                           913 Wilson Rd                           Wilmington, DE 19803                                                           mkirkpatrick@delaware.church                    Email and First Class Mail
Diocese Metuchen Closed Schools (See Attached)                         Attn: Andre L. Kydala                                             54 Old Hwy 22                           Clinton, NJ 08809                                                                                                              First Class Mail
Diocese Of Central Florida, Incorporated                               Attn: the Reverend Canon Scott Holcombe                           1017 E Robinson St                      Orlando, FL 32801                                                              scaprani@cfdiocese.org                          Email and First Class Mail
Diocese Of East Tennessee, St John'S Episcopal Church                  Attn: Brian Cole                                                  500 N Roan St                           Johnson City, TN 37601                                                                                                         First Class Mail
Diocese Of East Tennessee, St Luke'S Episcopal Church                  Attn: Brian Cole                                                  600 Chestnut Ave Se                     Knoxville, TN 37914                                                                                                            First Class Mail
Diocese Of Easton                                                      Attn: Patrick A Collins                                           314 North St                            Easton, MD 21601                                                               Patrick@DioceseofEaston.org                     Email and First Class Mail
Diocese Of Easton                                                      Patrick A. Collins                                                314 North St                            Easton, MD 21601                                                               Patrick@DioceseofEaston.org                     Email and First Class Mail
Diocese Of Eau Claire Inc                                              c/o Ruder Ware Llsc                                               Attn: Randi Osberg                      402 Graham Ave, 6th Fl           Eau Claire, WI 54701                          rosberg@ruderware.com                           Email and First Class Mail
                                                                                        Case 20-10343-LSS                                                            Doc 2541                                       Filed 04/07/21                                                   Page 24 of 87

Diocese Of Eau Claire Inc                                                                                  Attn: Treasurer                                           510 S Farwell                              Eau Claire, WI 54701                                                                                                                    First Class Mail
Diocese Of Lafayette‐In‐Indiana                                                                            Attn: Matt Mckillip                                       610 Lingle Ave                             P.O. Box 260                               Lafayette, IN 47902             mmckillip@dol‐in.org                                         Email and First Class Mail
Diocese Of Metuchen                                                                                        Attn: Andre L Kydala                                      54 Old Hwy 22                              Clinton, NJ 08809                                                          kydalalaw@aim.com                                            Email and First Class Mail
Diocese Of Pennsylvania Of The Episcopal Church                                                            Attn: Rafael X Zahralddin‐Aravena                         1105 N Market St, Ste 1700                 Wilmington, DE 19801                                                       rxza@elliottgreenleaf.com                                    Email and First Class Mail
Diocese Of Rhode Island                                                                                    c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi                      159 Main St                                Nashua, NH 03060                peter@thetamposilawgroup.com                                 Email and First Class Mail
Diocese Of San Joaquin & Protestant Episcopal Bishop                                                       c/o Ragghianti Freitas LLP                                Attn: Michael O Glass Esq                  1101 5th Ave, Ste 100                      San Rafael, CA 94901            mglass@rflawllp.com                                          Email and First Class Mail
Diocese Of San Joaquin & Protestant Episcopal Bishop                                                       c/o Ragghianti Freitas LLP                                Attn: Michael O. Glass, Esq.               1101 5th Ave, Ste 100                      San Rafael, CA 94901            mglass@rflawllp.com                                          Email and First Class Mail
Diocese Of Southern Virginia                                                                               Attn: Canon Roy Hoffman                                   11827 Canon Blvd, Ste 101                  Newport News, VA 23606                                                     shaynes@diosova.org                                          Email and First Class Mail
Diocese Of Southwest Florida Inc                                                                           c/o Stichter Riedel Blain & Postler Pa                    Attn: Daniel R Fogarty                     110 E Madison St, Ste 200                  Tampa, FL 33602                 dfogarty.ecf@srbp.com                                        Email and First Class Mail
Diocese Of Southwest Florida Inc                                                                           c/o Hahn Loeser                                           Attn: Theodore L Tripp                     2400 1st St, Ste 300                       Fort Myers, FL 33901                                                                         First Class Mail
Diocese Of The Central Gulf Coast ‐ The Episcopal Church                                                   Attn: Rev James Russell Kendrick                          P.O. Box 13330                             Pensacola, FL 32591                                                        russell@diocgc.org                                           Email and First Class Mail
Diocese Of The Central Gulf Coast ‐ The Episcopal Church                                                   Attn: Rt Rev James Russell Kendrick                       P.O. Box 13330                             Pensacola, FL 32591                                                        russell@diocgc.org                                           Email and First Class Mail
Diocese Of The Central Gulf Coast ‐ The Episcopal Church                                                   Attn: the Rt Rev James Russell Kendrick                   P.O. Box 13330                             Pensacola, FL 32591                                                        russell@diocgc.org                                           Email and First Class Mail
Diocese Of The Central Gulf Coast ‐ The Episcopal Church                                                   Scott A Remington                                         125 E Intendencia St                       Pensacola, FL 32502                                                        sremington@clarkparington.com                                Email and First Class Mail
Diocese Of The Central Gulf Coast ‐ The Episcopal Church                                                   Attn: Scott A Remington                                   125 E Intendencia St                       Pensacola, FL 32502                                                        sremington@clarkpartington.com                               Email and First Class Mail
Diocese Of The Central Gulf Coast ‐ The Episcopal Church                                                   c/o Clark Parkington                                      Attn: Scott A Remington                    125 E Intendencia St                       Pensacola, FL 32502             sremington@clarkpartington.com                               Email and First Class Mail
Diocese Of The Central Gulf Coast ‐ The Episcopal Church                                                   Scott A Remington                                         125 E Intendencia St                       Pensacola, FL 32502                                                        sremington@clarkpartington.com                               Email and First Class Mail
Diocese Of The Central Gulf Coast The Episcopal Church                                                     Attn: Scott A Remington                                   125 E Intendencia St                       Pensacola, FL 32502                                                        sremington@clarkpartington.com                               Email and First Class Mail
Diocese Of The Central Gulf Coast, The Episcopal Church                                                    Scott A Remington                                         125 E Intendencia St                       Pensacola, FL 32502                                                        sremington@clarkparington.com                                Email and First Class Mail
Diocese Of The Central Gulf Coast, The Episcopal Church                                                    Attn: Scott A Remington                                   125 E Intendencia St                       Pensacola, FL 32502                                                        sremington@clarkpartington.com                               Email and First Class Mail
Diocese Of The Central Gulf Coast, The Episcopal Church                                                    Attn: Scott Remington                                     125 E Intendencia Sr                       Pensacola, FL 32502                                                        sremington@clarkpartington.com                               Email and First Class Mail
Diocese Of The Central Gulf Coast, The Episcopal Church                                                    Attn: Scott Remington                                     125 E Intendencia St                       Pensacola, FL 32502                                                        sremington@clarkpartington.com                               Email and First Class Mail
Diocese Of The Central Gulf Coast, The Episcopal Church                                                    Scott A Remington                                         125 E Intendencia St                       Pensacola, FL 32502                                                        sremington@clarkpartington.com                               Email and First Class Mail
Diocese Of West Virginia                                                                                   Karen E Klein                                             317 5th Ave                                South Charleston, WV 25303                                                 kklein@moorebiserlaw.com                                     Email and First Class Mail
Diocese Of Winona‐Rochester                                                                                c/o Brian R Trumbauer                                     c/o Bodman Plc                             1901 St Antoine St, 6th Fl At Ford Field   Detroit, MI 48226               btrumbauer@bodmanlaw.com                                     Email and First Class Mail
Direct Energy Business, Inc                                                                                P.O. Box 660749                                           Dallas, TX 75266‐0749                                                                                                                                                              First Class Mail
Directv                                                                                                    P.O. Box 5006                                             Carol Stream, IL 60197‐5006                                                                                                                                                        First Class Mail
Disciples United Methodist Church                                                                          Attn: Rev Sandra Smith King                               185 Riley Smith Rd                         Greenville, SC 29615                                                       ssking@umcsc.org                                             Email and First Class Mail
Discovery Umc                                                                                              Attn: Terra Richardson                                    5487 Stadium Trace Pkwy                    Hoover, AL 35244                                                           bamatsr@aol.com                                              Email and First Class Mail
Discovery United Methodist Church                                                                          Attn: Chr of Trustees                                     13000 Gayton Rd                            Henrico, VA 23233                                                          office@discoverymethodist.org                                Email and First Class Mail
Diversified Security, Inc                                                                                  P.O. Box 18891                                            West Palm Beach, FL 33416‐8891                                                                                                                                                     First Class Mail
Divine Mercy Parish                                                                                        Attn: Andre L Kydala                                      54 Old Hwy 22                              Clinton, NJ 08809                                                                                                                       First Class Mail
Divine Mercy Roman Catholic Congregation Inc                                                               c/o Gallagher Evelius & Jones LLP                         Attn: Matthew W Oakey                      218 N Charles St, Ste 400                  Baltimore, MD 21201             moakey@gejlaw.com                                            Email and First Class Mail
Dix Hills United Methodist Church                                                                          400 Deer Park Ave                                         Dix Hills, NY 11746                                                                                                                                                                First Class Mail
Dixboro United Methodist Church                                                                            Attn: Randall Hucks, Treasurer, Dixboro Umc               5221 Church Rd                             Ann Arbor, MI 48195                                                        rjhucks@gmail.com                                            Email and First Class Mail
Dixmont United Methodist Church                                                                            P.O. Box 65                                               Dixmont, ME 04932                                                                                                     mwebber@rsu19.net                                            Email and First Class Mail
Dixon Methodist Episcopal Church                                                                           c/o Dixon: First                                          Attn: Timothy Mitchell                     202 S Peoria                               Dixon, IL 61021                 dixon1stsecretary@yahoo.com                                  Email and First Class Mail
Dixon United Methodist Church Of Dixon, California                                                         Attn: Catharine M Morris                                  209 N Jefferson St                         Dixon, CA 95620                                                            dixonumc@att.net                                             Email and First Class Mail
DMA Advocates                                                                                              Lena Mitchell                                             2610 W Sam Houstan PKWY                    Houstan Texas 77042                                                        lemitchell@thedmaadvocates.com                               Email and First Class Mail
Dobbins Memorial Umc ‐ Delanco                                                                             c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Dobson United Methodist Church                                                                             c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Dolores Catholic Church Austin TX                                                                          c/o Bsa Coordinator                                       Attn: Chancellor                           6225 E US 290 Hwy Svrd Eb                  Austin, TX 78723                ron‐walker@austindiocese.org                                 Email and First Class Mail
Dolores Catholic Church Austin TX                                                                          Attn: Rev Juan Pablo Barragan Mendoza                     1111 Montopolis                            Austin, TX 78741                                                                                                                        First Class Mail
Dominic Wolters                                                                                            c/o Boy Scouts of America                                 Attn: Chase Koontz                         1325 W Walnut Hill Ln                      Irving, TX 75015                chase.koontz@scouting.org                                    Email and First Class Mail
Donald Dean Gabhart                                                                                        690 14th Ave Ne                                           Sioux Center, IA 51250                                                                                                deang@mtcnet.net                                             Email and First Class Mail
Donald E Lambert                                                                                           12245 N Lakeview Dr                                       Baton Rouge, LA 70810                                                                                                 DLambert15@cox.net                                           Email and First Class Mail
Donald Eric Smith                                                                                          588 College Grove Rd                                      Eagleville, TN 37060                                                                                                  don.smith@lawsonproducts.com                                 Email and First Class Mail
Donald H Hadley                                                                                            215 Harrison St                                           Rockville, MD 20850                                                                                                                                                                First Class Mail
Donald Plock‐German Valley Umc                                                                             German Valley                                             7 S Main St                                German Valley, IL 61039                                                    donald.plock57@gmail.com                                     Email and First Class Mail
Donald Plock‐Winnebago Umc                                                                                 Attn: Donald Plock                                        213 S Elida St                             Winnebago, IL 61088                                                        donald.plock57@gmail.com                                     Email and First Class Mail
Doneslson Heights United Methodist Church                                                                  Attn: Pastor & Treasurer                                  84 Fairway Dr                              Nashville, TN 37214                                                        donelsonheightsumc@gmail.com                                 Email and First Class Mail
Doniphan United Methodist Church                                                                           Attn: Mary Russom                                         305 Plum St                                Doniphan, MO 63935                                                         doniphanumc@hotmail.com                                      Email and First Class Mail
Doniphan United Methodist Church                                                                           c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Donna Banks                                                                                                4102 Neal Rd                                              Durham, NC 27705                                                                                                      dbanks@nccumc.org                                            Email and First Class Mail
Donors Choose                                                                                              134 W 37th St Fl 11                                       New York, NY 10018‐6938                                                                                                                                                            First Class Mail
Dordulian Law Group                                                                                        Samuel Dordulian                                          550 N. Brand Blvd, Ste 1990                Glendale CA 91203                                                          sdordulian@dlawgroup.com                                     Email and First Class Mail
Dorothy Calvert                                                                                            Address Redacted                                                                                                                                                                Email Address Redacted                                       Email and First Class Mail
Dorranceton United Methodist Church (079822)                                                               c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200                 Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                                       Email and First Class Mail
Dorsey Emmanuel Umc                                                                                        Richard C Oursler                                         7760 Waterloo Rd                           Jessup, MD 20794                                                           roursler22@hotmail.com                                       Email and First Class Mail
Dorsey Emmanuel United Methodist Church                                                                    Attn: Dorsey Emmanuel Umc Trustees                        6951 Dorsey Rd                             Elkridge, MD 21075                                                         roursler22@hotmail.com                                       Email and First Class Mail
Dorton United Methodist Church                                                                             Attn: Treasurer                                           P.O. Box 1012                              Crossville, TN 38557                                                       cindy_b@frontiernet.net                                      Email and First Class Mail
Dorton United Methodist Church                                                                             Attn: Amanda Sizemore                                     3405 US Hwy 70                             Crossville, TN 38557                                                       twinrosebud7@yahoo.com                                       Email and First Class Mail
Double R Acquisition LLC                                                                                   dba Double R Electric                                     4010 Forney Rd                             Mesquite, TX 75149‐2721                                                                                                                 First Class Mail
Doubs‐Epworth United Methodist Church                                                                      Attn: Martha Houck                                        5131 Doubs Rd                              Adamstown, MD 21710                                                        doubsepworthumc@gmail.com                                    Email and First Class Mail
Douglas & London PC                                                                                        Michael A London                                          59 Maiden Lane, 6th Floor                  New York NY 10038                                                          kpadden@douglasandlondon.com                                 Email and First Class Mail
Douglas & London PC                                                                                        Michael A London                                          59 Maiden Lane, 6th Floor                  New York NY 10038                                                          kpadden@douglasandlondon.com; mlondon@douglasandlondon.com   Email and First Class Mail
Douglas & London PC                                                                                        Michael A London                                          59 Maiden Lane, 6th Floor                  New York NY 10038                                                          mlondon@douglasandlondon.com                                 Email and First Class Mail
Douglas Avenue United Methodist Church                                                                     Attn: Keith Thomas Schnepp, Trustees                      501 S Douglas Ave                          Springfield, IL 62704                                                      daumc@douglasavenue.org                                      Email and First Class Mail
Douglas Community Umc ‐ 1106 Third St, Douglas, AK 99824                                                   c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Douglas Community Umc ‐ Douglas                                                                            c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Douglas Dittrick                                                                                           c/o Boy Scouts of America                                 Attn: Chase Koontz                         1325 W Walnut Hill Ln                      Irving, TX 75015                chase.koontz@scouting.org                                    Email and First Class Mail
Douglas First United Methodist Church                                                                      c/o Cottingham & Porter Pc                                319 Ashley St E                            Douglas, GA 31533                                                          willthompson@cottinghamandporter.com                         Email and First Class Mail
Dove Of The Desert United Methodist Church (Az)                                                            c/o Clarke Law Firm, Plc                                  Attn: Marilee Miller Clarke                8141 E Indian Bend Rd, Ste 105             Scottsdale, AZ 85250            marilee@clarkelawaz.com                                      Email and First Class Mail
Dover Bethany United Methodist Church (184531)                                                             c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200                 Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                                       Email and First Class Mail
Dover First United Methodist Church                                                                        c/o Black Mccuskey Souers & Arbaugh LPa                   Attn: Chrysanthe E Vassiles Esq            220 Market Ave S, Ste 1000                 Canton, OH 44702                cvassiles@bmsa.com                                           Email and First Class Mail
Dover First United Methodist Church                                                                        c/o Chrysanthe E Vassiles, Esq                            c/o Black Mccuskey Souers & Arbaugh, LPa   220 Market Ave S, Ste 1000                 Canton, OH 44702                cvassiles@bmsa.com                                           Email and First Class Mail
Dover/Foxcroft Umc                                                                                         Attn: Barbara L. Clark                                    65 Union St                                Dover‐Foxcroft, ME 04426                                                   barbara112547@gmail.com                                      Email and First Class Mail
Dover/Foxcroft Umc                                                                                         Attn: Jim Mello                                           970 Silverlake Rd                          Bucksport, ME 04416                                                        mellojim@yahoo.com                                           Email and First Class Mail
Downers Grove: Faith                                                                                       Attn: Donald Hickok                                       432 59th St                                Downers Grove, IL 60516                                                    office@faithchurchdg.org                                     Email and First Class Mail
Downey United Methodist Church                                                                             Attn: Paul Ashley                                         10801 Downey Ave                           Downey, CA 90241                                                           paul.ashley@ca.rr.com                                        Email and First Class Mail
Downs Memorial United Methodist                                                                            Attn: Steve Mitchell                                      6026 Idaho                                 Oakland, CA 94608                                                          downsumc@aol.com                                             Email and First Class Mail
Downs Umc                                                                                                  Attn: Janice Cuba                                         102 S Seminary St                          P.O. Box 49                                Downs, IL 61736                 office@downsumc.org                                          Email and First Class Mail
Doylesburg Umc (177967)                                                                                    c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200                 Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                                       Email and First Class Mail
Doylestown Presbyterian Church                                                                             Attn: John M. Willingham                                  127 E Court St                             Doylestown, PA 18901                                                       linayr@dtownpc.org                                           Email and First Class Mail
Doylestown United Methodist Church                                                                         Attn: Don Holden                                          153 Church St                              Doylestown, OH 44230                                                       dtownumc@brightdsl.net                                       Email and First Class Mail
Doyline Umc                                                                                                Attn: Kara Greene                                         116 Main St                                Doyline, LA 71023                                                          karagreene@hotmail.com                                       Email and First Class Mail
Dpc Industries Inc                                                                                         P.O. Box 301023                                           Dallas, TX 75303‐1023                                                                                                                                                              First Class Mail
Drake Avenue Christian Church                                                                              303 Drake Ave                                             Centerville, IA 52544‐2243                                                                                                                                                         First Class Mail
Drake Avenue Christian Church                                                                              Mona Berry                                                Numa, IA 52544‐8719                                                                                                                                                                First Class Mail
Drake University                                                                                           Attn: Student Financial Planning Svcs                     2507 University Ave                        Des Moines, IA 50311‐4516                                                                                                               First Class Mail
Drake University                                                                                           For Benefit Of: Luke Gentile                              2507 University Ave                        Des Moines, IA 50311‐4516                                                                                                               First Class Mail
Dranesville Umc ‐ Herndon                                                                                  c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Dresden First United Methodist Church                                                                      Attn: Brad Jordan                                         105 S Church St                            Dresden, TN 38225                                                          dbjordan95@gmail.com                                         Email and First Class Mail
Dresden Richmond Umc                                                                                       Attn: Gayle Holden                                        121 Pleasant St                            Richmond, ME 04357                                                         drumchurch121@gmail.com                                      Email and First Class Mail
Dresden Richmond Umc                                                                                       Attn: Gayle Holden                                        103 Weymouth Dr                            Richmond, ME 04342                                                         gayle.holden62@gmail.com                                     Email and First Class Mail
Dresden United Methodist Church                                                                            Attn: Marilyn Wood                                        2165 Route 14                              Penn Yan, NY 14527                                                         preacherlady35@gmail.com                                     Email and First Class Mail
Dressler'S Ridge United Methodist Church(183150)                                                           c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200                 Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                                       Email and First Class Mail
Drew Cooper & Anding                                                                                       Stephen R. Drew                                           80 Ottawa Ave. NW, Ste. 200                Grand Rapids MI 49503                                                      sdrew@dca‐lawyers.com                                        Email and First Class Mail
Drew Umc                                                                                                   Ann M Reilly                                              2103 Kings Way                             Carmel, NY 10512                                                           areilly2103@gmail.com                                        Email and First Class Mail
Drew Umc                                                                                                   Attn: Drew United Methodist Church                        28 Glenida Ave                             Carmel, NY 10512                                                           areilly2103@gmail.com                                        Email and First Class Mail
Drew Umc ‐ Port Jervis                                                                                     c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Drew United Methodist Church                                                                               Attn: Donna‐Lov Salatino                                  28 Gleneida Ave                            Carmel, NY 10512                                                           Drewumc1@gmail.com                                           Email and First Class Mail
Drexel Hill                                                                                                c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Drexel University                                                                                          For Benefit Of: Zachary Thornton                          3141 Chestnut St, Main Bldg, Ste 105       Philadelphia, PA 19104                                                                                                                  First Class Mail
Dreyer Boyajian LLP                                                                                        Joshua R. Friedman, Esq.                                  75 Columbia Street                         Albany NY 12210                                                            jfriedman@dblawny.com                                        Email and First Class Mail
Driver Rurtian Club 352                                                                                    Attn: William Wulfkuhle                                   1016 Erin Dr                               Suffolk, VA 23435                                                          bill@fornazor.com                                            Email and First Class Mail
Drivon Turner & Waters, PLC                                                                                Davey L. Turner                                           215 N. San Joaquin St.                     Stockton CA 95202                                                          dturner@drivonlaw.com                                        Email and First Class Mail
Dropbox Inc                                                                                                P.O. Box 102345                                           Pasadena, CA 91189‐2345                                                                                                                                                            First Class Mail
Drug Testing Services Inc                                                                                  dba Keys Consortium                                       93911 Overseas Hwy, Ste 3                  Tavernier, FL 33070‐3025                                                                                                                First Class Mail
Druid Hills United Methodist Church                                                                        Attn: Diane M Housler                                     4001 University Blvd E                     Tuscaloosa, AL 35404                                                       diane.housler@umcna.org                                      Email and First Class Mail
Duane Richard Partin                                                                                       3325 Amber Dr                                             Wilmington, NC 28409                                                                                                  drpartin1@gmail.com                                          Email and First Class Mail
Dublin First ‐ Dublin                                                                                      c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Dublin United Methodist Church                                                                             Attn: Rev Donald Shelor                                   P.O. Box 577                               Dublin, VA 24084                                                           shelordon@gmail.com                                          Email and First Class Mail
Dublin United Methodist Church Inc                                                                         Attn: George Rockey                                       1528 Whiteford Rd                          Street, MD 21154                                                           gwr@zoominternet.net                                         Email and First Class Mail
Duboistown United Methodist Church (23‐222‐7187)                                                           c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200                 Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                                       Email and First Class Mail
Due West Umc ‐ Marietta                                                                                    c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Duff Street United Methodist Church                                                                        Attn: Church Treasurer                                    400 Duff Ave                               Clarksburg, WV 26301‐3502                                                  duffstreet@gmail.com                                         Email and First Class Mail
Duke Energy Carolinas                                                                                      550 S Tryon St                                            DEC45A                                     Charlotte, NC 28202                                                        lynn.colombo@duke‐energy.com                                 Email and First Class Mail
Duke Energy Carolinas                                                                                      c/o Haynsworth Sinkler Boyd Pa                            Attn: Mary M Caskey                        P.O. Box 11889                             Columbia, SC 29211‐1889         mcaskey@hsblawfirm.com                                       Email and First Class Mail
Duke Memorial United Methodist Church, Inc.                                                                Attn: Kathryn Bradley                                     504 W Chapel Hill St                       Durham, NC 27701                                                           kbradley@law.duke.edu                                        Email and First Class Mail
Duke University                                                                                            For Benefit Of: Thomas Murphy                             P.O. Box 90759                             Durham, NC 27708‐0759                                                                                                                   First Class Mail
Dulin Umc ‐ Falls Church                                                                                   c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Duluth First United Methodist Church                                                                       c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Duluth First United Methodist Church                                                                       3208 Duluth Hwy                                           Duluth, GA 30096                                                                                                                                                                   First Class Mail
Dumas & Vaughn, LLC                                                                                        Gilion Dumas & Ashley Vaughn                              3835 NE Hancock St., Ste. GLB              Portland OR 97212                                                          gilion@dumasandvaughn                                        Email and First Class Mail
Dumas & Vaughn, LLC                                                                                        Gilion Dumas & Ashley Vaughn                              3835 NE Hancock St., Ste. GLB              Portland OR 97212                                                          gilion@dumasandvaughn/; ashley@dumasandvaughn.com            Email and First Class Mail
Dumas First United Methodist Church                                                                        c/o Shannon Moreland                                      230 Court St                               Dumas, AR 71639                                                            lraines@fridayfirm.com                                       Email and First Class Mail
Dumc Administrative Council                                                                                Gary Don Dockendorff                                      15675 205th St                             Danville, IA 52623                                                         docmc06@danvilletelco.net                                    Email and First Class Mail
Dumfries Umc                                                                                               c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Dunbar United Methodist                                                                                    Attn: Elizabeth Tolley, Treasurer Dumc                    1401 Myers Ave                             Dunbar, WV 25064                                                           dunbarumc@gmail.com                                          Email and First Class Mail
Duncan Hodge                                                                                               2321 Tucker Lane                                          Gwynn Oak, MD 21207                                                                                                   duncanhodge1@gmail.com                                       Email and First Class Mail
Duncan Memorial Umc ‐ Berryville                                                                           c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Duncan Memorial Umc, 201 Henry St, Ashland, VA 23005                                                       c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Duncan Memorial United Methodist Church                                                                    Attn: Gary Fultz                                          210 E Main St                              Berryville, VA 22611                                                       admin@dmumc.org                                              Email and First Class Mail
Duncan Memorial United Methodist Church                                                                    Attn: Rev. Edward Rossiter Chellis                        1203 Saville St                            Georgetown, SC 29440                                                       rosschellis@yahoo.com                                        Email and First Class Mail
Duncan Memorial United Methodist Church                                                                    Edward Rossiter Chellis                                   901 Highmarket St                          Georgetown, SC 29440                                                                                                                    First Class Mail
Dunkerton First United Methodist Church                                                                    Attn: James Beranek                                       3206 Tucson Dr                             Cedar Falls, IA 50613                                                      jimberanek@gmail.com                                         Email and First Class Mail
Dunkerton First United Methodist Church                                                                    Attn: Julie Heiple                                        6317 E Gresham Rd                          Dunkerton, IA 50626                                                                                                                     First Class Mail
Dunlap United Methodist Church                                                                             Attn: Diana Kado                                          23674 US Hwy 33 E                          Elkhart, IN 46517                                                          dunlapumc@frontier.com                                       Email and First Class Mail
Dunmore United Methodist Church (30324)                                                                    c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200                 Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                                       Email and First Class Mail
Dunn Loring United Methodist Church                                                                        Attn: Trustee Chair                                       Vine Umc                                   2501 Gallows Rd                            Dunn Loring, VA 22027           jec7576@gmail.com                                            Email and First Class Mail
Dunwoody United Methodist Church ‐ Dunwoody                                                                c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Durham Oaks Hill United Methodist Church                                                                   Attn: Claudia Every                                       347 Sutton Rd                              Cornwallville, NY 12418                                                    cevery56@gmail.com                                           Email and First Class Mail
Dutilh United Methodist Church (95822)                                                                     c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200                 Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                                       Email and First Class Mail
Dyer United Methodist                                                                                      Attn: Robert Gorczynski                                   624 212th St                               Dyer, IN 46311                                                             gorbob@ameritech.net                                         Email and First Class Mail
Dyer United Methodist                                                                                      Attn: Devin Cook                                          2016 Church St                             Dyer, IN 46311                                                             office@dyerumc.org                                           Email and First Class Mail
Dykema Gossett PLLC                                                                                        Eric Lamar White                                          1717 Main St, Ste 4200                     Dallas, TX 75201                                                           ewhite@dykema.com                                            Email and First Class Mail
E Gordon Gee                                                                                               c/o Boy Scouts of America                                 Attn: Chase Koontz                         1325 W Walnut Hill Ln                      Irving, TX 75015                chase.koontz@scouting.org                                    Email and First Class Mail
E Naples Umc                                                                                               c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Eagle Rock Umc ‐ Eagle Rock                                                                                c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Eagle Umc                                                                                                  c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Eagle United Methodist Church                                                                              c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Ean Services LLC                                                                                           Attn: Mary Bushyhead                                      14002 E 21st St, Ste 1500                  Tulsa, OK 74134                                                            mary.e.bushyhead@ehi.com                                     Email and First Class Mail
Ean Services LLC                                                                                           P.O. Box 402383                                           Atlanta, GA 30384‐2383                                                                                                                                                             First Class Mail
Earl Gillian, Jr, P.C.                                                                                     1 Commerce St, Ste 630                                    Montgomery, AL 36104                                                                                                  egillian@bellsouth.net                                       Email and First Class Mail
Earl Gillian, Jr, P.C.                                                                                     Attn: Earl Gillian, Jr                                    1 Commerce St, Ste 630                     Montgomery, AL 36104                                                       egillian@bellsouth.net                                       Email and First Class Mail
Earl Nolan Bates                                                                                           P.O. Box 1222                                             4397 Fm 1553                               Leonard, TX 75452                                                          ebates1532@gmail.com                                         Email and First Class Mail
Earlham United Methodist Church                                                                            Attn: David Gadwin                                        510 NE Plum Ave                            Earlham, IA 50072                                                          dagwins57@gmail.com                                          Email and First Class Mail
Earlham United Methodist Church                                                                            Attn: Jan K Fletcher                                      555 NE Sycamore Ave                        Earlham, IA 50072                                                          jfletch555@g.com                                             Email and First Class Mail
Earlville Umc                                                                                              Attn: Sandra Smith                                        313 Stilson                                Earlville, IL 60518                                                        sandrasminth@aol.com                                         Email and First Class Mail
Earlville United Parish                                                                                    111 N West St                                             Earlville, IA 52041                                                                                                   eup91@iowatelecom.net                                        Email and First Class Mail
Earlville United Parish                                                                                    Jake Connolly                                             221 Radcliffe St                           Earlville, IA 52041                                                        jake.connolly86@gmail.com                                    Email and First Class Mail
Easr Moriches United Methodist Church                                                                      Attn: Henry R. Janiesch                                   31 Emilie Dr                               Center Moriches, NY 11934                                                  xvpf14@yahoo.com                                             Email and First Class Mail
East Arlington Grace Lutheran Church                                                                       12200 Mccormick Rd                                        Jacksonville, FL 32225                                                                                                councilpresident@gracelutheraneagles.org                     Email and First Class Mail
East Arlington Grace Lutheran Church                                                                       Attn: Craig K Jackson                                     2617 Dale View Dr                          Jacksonville, FL 32225                                                     councilpresident@gracelutheraneagles.org                     Email and First Class Mail
East Asheville Umc                                                                                         c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
East Bangor United Methodist Church                                                                        Attn: David Goss                                          136 W Central Ave                          E Bangor, PA 18013                                                         davegoss922@gmail.com                                        Email and First Class Mail
East Bend Umc                                                                                              c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
East Berlin United Methodist Church                                                                        139 Main St                                               P.O. Box 265                               East Berlin, CT 06023                                                      jeremiah.paul@nyac‐umc.com                                   Email and First Class Mail
East Berlin United Methodist Church                                                                        139 Main St                                               P.O. Box 265                               East Berlin, CT 06023                                                                                                                   First Class Mail
East Boothbay United Methodist Church                                                                      Richard M Rego                                            79 Townsend Ave                            Boothbay Harbor, ME 04538                                                  richardmrego@gmail.com                                       Email and First Class Mail
East Boothbay United Methodist Church                                                                      Attn: Sarah Giles, Treasurer                              P.O. Box 11                                Ocean Point Rd At Church St                East Boothbay, ME 04544         segiles@roadrunner.com                                       Email and First Class Mail
East Branch Harvard United Methodist Church                                                                Attn: Jo & Kevin Keesler                                  P.O. Box 201                               E Branch, NY 13756                                                         kees@frontiernet.net                                         Email and First Class Mail
East Bridgewater Umc                                                                                       Roy Edward Gardner                                        54 North Central St                        East Bridgewater, MA 02333                                                                                                              First Class Mail
East Bridgewater United Methodist Church                                                                   Attn: Roy E Gardner                                       54 N Central St                            East Bridgewater, MA 02333                                                 roygardner@comcast.net                                       Email and First Class Mail
East Bridgewater United Methodist Church                                                                   Attn: Roy E Gardner, Chair, Board of Trustees             27 Grove St                                East Bridgewater, MA 02333‐1430                                            roygardner@comcast.net                                       Email and First Class Mail
East Bridgewater United Methodist Church                                                                   Attn: Roy E Gardner                                       27 Grove St                                East Bridgewater, MA 02333                                                                                                              First Class Mail
East Calvary Methodist Episcopal Church                                                                    Attn: Jessica Ellis, CFO                                  475 Riverside Dr, Ste 1922                 New York, NY 10115                                                         bshillady@umcitysociety.org                                  Email and First Class Mail
East Carolina Cncl 426                                                                                     P.O. Box 1698                                             Kinston, NC 28503‐1698                                                                                                                                                             First Class Mail
East Chatham Methodist Church                                                                              Attn: Kerry D Williams                                    3286 County Rte 9                          East Chatham, NY 12060                                                     72grandprix.kw@gmail.com                                     Email and First Class Mail
East Cobb United Methodist ‐ Marietta                                                                      c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
East Cobb United Methodist ‐ Marietta                                                                      2325 Roswell Rd Ne                                        Maretta, GA 30062                                                                                                                                                                  First Class Mail
East Columbus United Methodist Church                                                                      East Columbus Umc ‐ Admin Chair                           2439 Indiana Ave                           Columbus, IN 47201                                                         office@eastcolumbusumc.org                                   Email and First Class Mail
East Concord United Methodist Church                                                                       Attn: Georganna W Dow                                     125 Dow Dr                                 Lunenburg, VT 05906                                                        georgied47@yahoo.com                                         Email and First Class Mail
East Continental Supplies                                                                                  7955 W 20th Ave                                           Hialeah, FL 33014‐3229                                                                                                                                                             First Class Mail
East Cross United Methodist Church                                                                         Attn: Treasurer                                           820 S Madison Blvd                         Bartlesville, OK 74006                                                     treasurer@eastcross.org                                      Email and First Class Mail
East End United Methodist (1115)                                                                           c/o Bentz Law Firm                                        Attn: Sean Bollman                         680 Washington Rd, Ste 200                 Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                                       Email and First Class Mail
East End United Methodist (1115)                                                                           c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200                 Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                                       Email and First Class Mail
East End United Methodist (188334)                                                                         c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200                 Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                                       Email and First Class Mail
East End United Methodist Church                                                                           Attn: Daniel Foster                                       1212 Holly St                              Nashville, TN 37206                                                        foster.danielj@gmail.com                                     Email and First Class Mail
East Felician Parish                                                                                       Attn: Sales Tax Dept                                      P.O. Box 397                               Clinton, LA 70722‐0397                                                                                                                  First Class Mail
East Greenwich United Methodist Church                                                                     Attn: Treasurer, East Greenwich United Methodist Church   1558 South County Trail                    East Greenwich, RI 02818                                                   egumc@aol.com                                                Email and First Class Mail
East Hills Moravian Church, Inc                                                                            Attn: William W Matz Jr                                   211 W Broad St                             Bethlehem, PA 18018                                                        billmatzlaw@gmail.com                                        Email and First Class Mail
East Jewett Umc                                                                                            P.O. Box 53                                               East Jewett, NY 12424                                                                                                 gal950@yahoo.com                                             Email and First Class Mail
East Lake Umc                                                                                              c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
East Lake United Methodist Church                                                                          Attn: Sally Allocca                                       7753 1st Ave S                             Birmingham, AL 35206                                                       jbdmilledge@gmail.com                                        Email and First Class Mail
East Lansing, University United Methodist Church                                                           Attn: Jason Makowski                                      1120 S Harrison Rd                         East Lansing, MI 48823                                                     makowsk7@gmail.com                                           Email and First Class Mail
East Longmeadow United Methodist Church                                                                    Attn: Treasurer                                           215 Somers Rd                              East Longmeadow, MA 01028                                                  info@elumc.org                                               Email and First Class Mail
East Lynn Christian Church                                                                                 Attn: Stephanie Lee Young‐Helou                           522 E 53rd St                              Anderson, IN 46013                                                         stephanie@ccs‐indy.com                                       Email and First Class Mail
East Lynn Christian Church, Inc                                                                            822 E 53rd St                                             Anderson, IN 46013                                                                                                    stephanie@ccs‐indy.com                                       Email and First Class Mail
East Middlebury United Methodist Church                                                                    Attn: Myungso Lee                                         2 Church St                                Middlebury, VT 05753                                                       myungsohope@gmail.com                                        Email and First Class Mail
East Middlebury United Methodist Church                                                                    Attn: Myungso Lee                                         2 Church St                                Middlebury VT 05753                                                        myungsohope@gmail.com                                        Email and First Class Mail
East Middlebury United Methodist Church                                                                    Attn: Myungso Lee                                         227 Old Hollow Rd                          North Ferrisburgh, VT 05473                                                myungsohope@gmail.com                                        Email and First Class Mail
East Monmouth United Methodist Church                                                                      Attn: W. Prince Emumc                                     P.O. Box 217                               Monmouth, ME 04259                                                         nonip@twc.com                                                Email and First Class Mail
East Moriches United Methodist Church                                                                      Attn: Henry R Janiesch                                    31 Emilie Dr                               Center Moriches, NY 11934                                                  xvpf14@yahoo.com                                             Email and First Class Mail
East Moriches United Methodist Church                                                                      Attn: Henry R Janiesch                                    370 Montauk Hwy                            East Moriches, NY 11940                                                                                                                 First Class Mail
East Moriches United Methodist Church                                                                      Henry Robert Janiesch                                     370 Montauk Hwy                            East Moriches, NY 11940                                                                                                                 First Class Mail
East Pittston Umc                                                                                          Attn: Gayle Holden                                        1083 E Pittston Rd                         Dresden, ME 04345                                                          gayle.holden62@gmail.com                                     Email and First Class Mail
East Point First Mallalieu                                                                                 c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 ERICE@BRADLEY.COM                                            Email and First Class Mail
East Quogue United Methodist Church                                                                        Attn: Kenneth Bohler                                      P.O. Box 3017                              East Quogue, NY 11942                                                      krib1957@gmail.com                                           Email and First Class Mail
East Randolph United Methodist Church                                                                      Attn: Judy Messinger                                      P.O. Box 67                                East Randolph, NY 14730                                                    erumc122@gmail.com                                           Email and First Class Mail
East Randolph United Methodist Church                                                                      Attn: Judy Messinger                                      P.O. Box 67                                East Randolph, NY 14730                                                    pastorchuck65@gmail.com                                      Email and First Class Mail
East Ridge United Methodist Church                                                                         Attn: Natalie Smart                                       1601 Prater Rd                             Chattanooga, TN 37412                                                                                                                   First Class Mail
East Rush United Methodist Church (79753)                                                                  c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200                 Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                                       Email and First Class Mail
East Salem United Methodist Church (178871)                                                                c/o Bentz Law Firm                                        Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200                 Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                                       Email and First Class Mail
East Saugus United Methodist Church                                                                        Attn: Patricia Oduor                                      85 Chestnut St                             Saugus, MA 01906                                                           eastsaugus@gmail.com                                         Email and First Class Mail
East Somerset Baptist Church                                                                               Attn: Darvie D Fension                                    345 Pumphouse Rd                           Somerset, KY 42503                                                         darvie@eastsomerset.org                                      Email and First Class Mail
East Stone Gap United Methodist Church                                                                     Attn: Brad Stapleton                                      3902 Logan Ave                             Big Stone Gap, VA 24219                                                    rev.bradstapleton@gmail.com                                  Email and First Class Mail
East Tenth United Methodist Church                                                                         Attn: Jean M Casmir Hill                                  2327 E 10th St                             Indianapolis, IN 46201                                                     jcasmirhill@east10th.org                                     Email and First Class Mail
East Texas Area Cncl 585                                                                                   1331 E 5th St                                             Tyler, TX 75701‐3427                                                                                                                                                               First Class Mail
East Texas Area Council                                                                                    1331 E 5th St                                             Tyler, TX 75701‐3427                                                                                                  dewayne.stephens@scouting.org                                Email and First Class Mail
East Texas Area Council                                                                                    Attn: James S Robertson Jr                                909 E Southeast Loop 323, Ste 400          Tyler, TX 75701‐9103                                                       jr@wilsonlawfirm.com                                         Email and First Class Mail
East United Methodist Church                                                                               Attn: Rev Ed Bollack                                      1505 E Monument St                         Colorado Springs, CO 80909                                                 jebfalcon@zgh.me                                             Email and First Class Mail
East Valley Bible Church                                                                                   1820 W Elliot Rd                                          Gilbert, AZ 85233                                                                                                     neilpitchel@redemptionaz.com                                 Email and First Class Mail
East Whittier Umc                                                                                          Attn: Paul Gardiner, East Whittier Umc                    10005 S Cole Rd                            Whittier, CA 90603                                                         pgsg123@verizon.net                                          Email and First Class Mail
East Worcester United Methodist Church                                                                     Attn: Brenda Hunt                                         159 Mravlja Rd                             Worcester, NY 12197                                                        pastordan76@yahoo.com                                        Email and First Class Mail
East Worcester United Methodist Church                                                                     Daniel Martin                                             4 S Hill Rd                                East Worcester, NY 12064                                                   pastordan76@yahoo.com                                        Email and First Class Mail
Easter Lutheran Church                                                                                     Attn: Megan Torgerson                                     4200 Pilot Knob Rd                         Eagan, MN 55122                                                            czaja@dbclaw.com                                             Email and First Class Mail
Easterday Houin                                                                                            James E Easterday                                         119 W Garro St                             Plymouth, IN 46563                                                         james@easterdayhouin.com                                     Email and First Class Mail
Eastern District Of The Moravian Church, A Regional Judicatory Of The Moravian Church, Northern Province   c/o Shay, Santee & Kelhart                                Attn: Richard Santee Jr                    44 E Broad St                              Bethlehem, PA 18018             rsantee@ssk‐esq.com                                          Email and First Class Mail
Eastern Parkway United Methodist Church                                                                    Attn: Robert Bour                                         943 Palmer Ave                             Schenectady, NY 12309                                                      rmsbour2@msn.com                                             Email and First Class Mail
Eastern Shore Chapel Episcopal Church                                                                      c/o Vandeventer Black LLP                                 Attn: Anne G. Bibeau, Esq.                 101 W Main St, Ste 500                     Norfolk, VA 23510               abibeau@vanblacklaw.com                                      Email and First Class Mail
Eastham United Methodist Church                                                                            Attn: Pastor                                              3200 State Hwy                             Eastham, MA 02642                                                          eumc@c4.net                                                  Email and First Class Mail
Eastham United Methodist Church                                                                            3200 Rte 6 State Hwy                                      Eastham, MA 02642                                                                                                     musictec@comcast.net                                         Email and First Class Mail
Eastland Umc ‐ Fredericksburg                                                                              c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                         100 N Tampa St, Ste 2200                   Tampa, FL 33602                 erice@bradley.com                                            Email and First Class Mail
Eastland United Methodist Church                                                                           Attn: Jerry Orndorff ‐ Finance Chair                      10718 Courthouse Rd                        Fredericksburg, VA 22407                                                   ornofrk@aol.com                                              Email and First Class Mail
Eastman First United Methodist Church, Inc.                                                                Attn: Spence Barron                                       5324 Anson Ave                             P.O. Box 129                               Eastman, GA 31023               eastmanfumc@gmail.com                                        Email and First Class Mail
Eastminster Presbyterian Church                                                                            Attn: Sandy Watkins                                       2240 Woodruff Rd                           Simpsonville, SC 29681                                                     piperscully@charter.net                                      Email and First Class Mail
Easton Place United Methodist Church                                                                       Attn: Janice Hoffman                                      2531 E 25th St                             Des Moines, IA 50317                                                       mic‐jan@msn.com                                              Email and First Class Mail
Eastwick United Methodist Church                                                                           Attn: Alvin Kingcade                                      8321 Lindbergh Blvd                        Philadelphia, PA 19153                                                     alvin.kingcade@comcast.net                                   Email and First Class Mail
Eastwood Memorial United Methodist Church                                                                  Attn: Denny Callen                                        P.O. Box 384                               Caruthersville, MO 63830                                                   denny.callen@yahoo.com                                       Email and First Class Mail
Eastwood Memorial United Methodist Church                                                                  Attn: Jerry Mattson                                       512 Ward Ave                               Caruthersville, MO 63830                                                   eastwoodmemorial@att.net                                     Email and First Class Mail
Eaton Rapids First United Methodist Church                                                                 Attn: Linda Vandenberg                                    600 S Main St                              Eaton Rapids, MI 48827                                                     vandenberg595@gmail.com                                      Email and First Class Mail
Eaton Street Lumber                                                                                        Manley De Boer Lumber Co                                  1109 Eaton St                              Key West, FL 33040‐6926                                                                                                                 First Class Mail
Eaton United Methodist Church                                                                              Attn: Ken Vance                                           303 Maple Ave                              Eaton, CO 80615                                                            EatonUMC@slbbi.com                                           Email and First Class Mail
Eaton United Methodist Church                                                                              Attn: Trustee                                             219 East South St                          P.O. Box 158                               Eaton, IN 47338                 jabivens1@outlook.com                                        Email and First Class Mail
Eaton United Methodist Church                                                                              Attn: Rita Daily                                          120 N Maple St                             Eaton, OH 45320                                                            ritadaily2@gmail.com                                         Email and First Class Mail
                                                                                         Case 20-10343-LSS                                              Doc 2541                                            Filed 04/07/21                                          Page 25 of 87

Eaton United Methodist Church                                                                    Matthew Gerald Pickett                                 425 Peregrine Pt                                Eaton, CO 80615                                                   rmplkp@msn.com                            Email and First Class Mail
Ebbert Memorial Springfield                                                                      c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Ebenezer Granite Falls                                                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Ebenezer Umc                                                                                     c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Ebenezer Umc ‐ Stafford                                                                          c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Ebenezer Umc Catawba Co Inc                                                                      c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Ebenezer Umc Forsyth                                                                             c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Ebenezer United Methodist                                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Ebenezer United Methodist Church                                                                 Attn: Andrew Hodge, Treasurer                          6020 Rock Quarry Rd                             Raleigh, NC 27610                                                 andrew@adamsandhodge.com                  Email and First Class Mail
Ebenezer United Methodist Church                                                                 c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Ebenezer United Methodist Church                                                                 Attn: Shirley Scott                                    4912 Whitfield Chapel Rd                        Lanham, MD 20706                                                  Mdvmrk@aol.com                            Email and First Class Mail
Ebenezer United Methodist Church                                                                 Attn: Pamela Myirski, Trustee Chairperson, Eumc        3345 Charles St                                 Fallston, MD 21047                                                pmyirski@gmail.com                        Email and First Class Mail
Ebenezer United Methodist Church                                                                 Attn: Rev Judit A Emerson                              4901 Wood Woodbine Rd                           Sykesville, MD 21784                                              revjae@aol.com                            Email and First Class Mail
Ebenezer United Methodist Church                                                                 Attn: Janet Lawlor                                     1001 Ebenezer Rd                                Knoxville, TN 37923                                               tbpaul@yahoo.com                          Email and First Class Mail
Ebenezer United Methodist Church                                                                 Timothy Paul                                           953 Festival Lane                               Knoxville, TN 37923                                               tbpaul@yahoo.com                          Email and First Class Mail
Ebenezer United Methodist Church                                                                 Attn: Sandra Wean                                      4901 Woodbine Rd                                Sykesville, MD 21784                                              treasurereumc@yahoo.com                   Email and First Class Mail
Ebenezer United Methodist Church (187088)                                                        c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200        Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                    Email and First Class Mail
Ebensburg United Methodist Church (97661)                                                        c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200        Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                    Email and First Class Mail
Ebenzer United Methodist                                                                         c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Ecard Systems                                                                                    9517 Butler Dr, Ste 200                                Brentwood, TN 37027‐8414                                                                                                                                    First Class Mail
Ecard Systems                                                                                    9517 Butler Dr, Ste 200                                Brentwood, TN 37027‐8414                                                                                                                                    First Class Mail
Eci Software Solutions, Inc                                                                      P.O. Box 200164                                        Pittsburgh, PA 15251‐0164                                                                                                                                   First Class Mail
Ector Cad                                                                                        c/o Linebarger Goggan Blair & Sampson LLP              Attn: Don Stecker                               112 E Pecan St, Ste 2200          San Antonio, TX 78205           sanantonio.bankruptcy@publicans.com       Email and First Class Mail
Ector Cad                                                                                        1301 E 8th St                                          Odessa, TX 79761                                                                                                                                            First Class Mail
Eddystone                                                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Eddyville United Methodist Church                                                                Attn: David Terry                                      214 Jenkins Rd                                  Eddyville, KY 42038                                               churchoffice@eddyvilleumc.com             Email and First Class Mail
Eden United Methodist Church                                                                     Attn: David Crittenden                                 6247 Tennison Ct                                Indianapolis, IN 46236                                            dave.crittenden@inumc.org                 Email and First Class Mail
Eden United Methodist Church                                                                     Attn: David Crittenden                                 2122 E Eden Rd                                  Greenfield, IN 46140                                              edenumc@myninestar.net                    Email and First Class Mail
Eden United Methodist Church                                                                     Attn: Kevin Karstedt                                   8843 Hammond Dr                                 Eden, NY 14057                                                    john.parsons.family@verizon.net           Email and First Class Mail
Edenton Street United Methodist Church                                                           228 W Edenton St                                       Raleigh, NC 27603                                                                                                 pgravinese@esumc.org                      Email and First Class Mail
Edenton Street United Methodist Church                                                           Attn: Patricia Joanne Gravinese, CFO                   228 W Edenton St                                Raleigh, NC 27603                                                 pgravinese@esumc.org                      Email and First Class Mail
Edge Memorial 441 S Main Ave, Groveland, Fl 34736                                                c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Edgemont United Methodist Church                                                                 Attn: William Reade                                    101 Kingswood Dr                                Florence, AL 35630                                                wr@williamreade.com                       Email and First Class Mail
Edgerton United Methodist Church                                                                 Attn: Paul Shoemaker, Treasurer                        112 Albion St                                   Edgerton, WI 53534                                                officeeumc@gmail.com                      Email and First Class Mail
Edgewater United Methodist Church                                                                c/o Bradley Arant Boult Cummings, LLP                  Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Edgewater United Methodist Church ‐ Port Charlotte                                               c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Edgewood United Methodist Church                                                                 Attn: Maurice Hodges                                   1820 E Epler Ave                                Indianapolis, IN 46227                                            edgewoodumc.indy@gmail.com                Email and First Class Mail
Edinboro United Methodist Church (89160)                                                         c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200        Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                    Email and First Class Mail
Edinburgh United Methodist Church                                                                Attn: Jason Allen Hyer, Treasurer                      107 W Campbell St                               Edinburgh, IN 46124                                               edinburghmethodist@att.net                Email and First Class Mail
Edison Lutheran Church                                                                           14221 Church Rd                                        Bow, WA 98232                                                                                                     edisonlutheran@live.com                   Email and First Class Mail
Edisto Fork United Methodist Church                                                              Attn: Kay G Crowe                                      1613 Main St                                    Columbia, SC 29201                                                chancellor@umcsc.org                      Email and First Class Mail
Edisto Fork United Methodist Church                                                              Attn: Ellis White Jr                                   4444 Deerfield Dr                               Orangeburg, SC 29118                                              edistofork@gmail.com                      Email and First Class Mail
Edmiston & Colton Law Firm                                                                       Shane Colton                                           310 Grand Ave                                   Billings MT 59101                                                 scolton@yellowstonelaw.com                Email and First Class Mail
Edmonds United Methodist Church                                                                  c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Edom United Methodist Church                                                                     Attn: Treasurer                                        8430 Fm 279                                     Brownsboro, TX 75756                                                                                        First Class Mail
Edward A. Genzler                                                                                1529 Main St                                           Crete, IL 60417                                                                                                   office@crete.umc.org                      Email and First Class Mail
Edward B Whitcomb                                                                                P.O. Box 68                                            Round Top, NY 12473                                                                                                                                         First Class Mail
Edward G Mills Ii                                                                                c/o Stark & Stark Pc                                   Attn: David Schmid                              993 Lenox Dr, Bldg 2              Lawrenceville, NJ 08648         dschmid@stark‐stark.com                   Email and First Class Mail
Edwards Chapel Umc                                                                               Attn: Warren Vandewark                                 9227 Cherry Hill Rd                             Clymer, NY 14724                                                  pastorwarrenv@gmail.com                   Email and First Class Mail
Edwards Chapel, Umc                                                                              Attn: Warren Vandewark                                 3675 Mead Rd                                    Jamestown, NY 14701                                               pastorwarrenv@gmail.com                   Email and First Class Mail
Edwards Street Fellowship Center                                                                 Attn: Ann Mccullen                                     P.O. Box 17532                                  Hattiesburg, MS 39404‐7532                                        info@edwardsstreetfellowship.org          Email and First Class Mail
Edwater United Methodist Church                                                                  c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Edwin G Rice                                                                                     100 N Tampa St, Ste 2200                               Tampa, FL 33602                                                                                                   erice@bradley.com                         Email and First Class Mail
Edwin R. Morin                                                                                   2431 S 275 W                                           Shelbyville, IN 46176‐9191                                                                                        bemorin@lightbound.com                    Email and First Class Mail
Efficient Frontiers, Inc                                                                         Dba Reserve Interactive                                3215 Golf Rd, Ste 165                           Delafield, WI 53018‐2157                                                                                    First Class Mail
Effort United Methodist Church                                                                   c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Effort United Methodist Church                                                                   178 Merwinsburg Rd                                     Effort, PA 18330                                                                                                                                            First Class Mail
El Buen Pastor Umc Santa Paula                                                                   Attn: Treasurer                                        1029 E Santa Paula St                           Santa Paula, CA 93060                                             elbuenpastor.umc@verizon.net              Email and First Class Mail
El Divino Redentor Umc                                                                           2421 Maple                                             Mcallen, TX 78501                                                                                                 edrumcmcallen15@gmail.com                 Email and First Class Mail
El Dorado First United Methodist Church                                                          c/o Andrea Hale                                        201 S Hill Ave                                  El Dorado, AR 71730                                               lraines@fridayfirm.com                    Email and First Class Mail
Elderslie St Andrews Umc                                                                         Attn: Kisha Thomas                                     5601 Pimlico Rd                                 Baltimore, MD 21209                                               info@esaumc.org                           Email and First Class Mail
Eldon J Simpson                                                                                  76 Rowell Rd                                           Newport, NH 03773                                                                                                 eldonsjass@yahoo.com                      Email and First Class Mail
Eldorado First United Methodist Church                                                           Attn: Rick Wilson                                      2105 Saline Ave                                 El Dorado, IL 62959                                               rkwilson85@hotmail.com                    Email and First Class Mail
Eldred United Methodist Church (150946)                                                          c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200        Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                    Email and First Class Mail
Eldridge United Methodist Church                                                                 Attn: Treasurer, Eldridge Umc                          604 S 2nd St                                    Eldridge, IA 52748                                                                                          First Class Mail
Eleanor Morrison                                                                                 c/o Boy Scouts of America                              Attn: Chase Koontz                              1325 W Walnut Hill Ln             Irving, TX 75015                chase.koontz@scouting.org                 Email and First Class Mail
Electronic Specialty Company                                                                     1325 Dunbar Ave                                        Dunbar, WV 25064‐2920                                                                                                                                       First Class Mail
Element Moving & Storage                                                                         Attn: Elle Nesher                                      3210 Skylane Dr                                 Carrollton, TX 75006                                              elle@elementmoving.com                    Email and First Class Mail
Element Moving & Storage                                                                         3210 Skylane Dr                                        Carrollton, TX 75006‐2509                                                                                                                                   First Class Mail
Elgin First United Methodist Church                                                              608 G. St                                              Elgin, OK 73538                                                                                                   Elginmethodist@outlook.com                Email and First Class Mail
Elgin First United Methodist Church                                                              Attn: Alan Walters                                     216 E Highland Ave                              Elgin, IL 60120                                                   fumcelgin216@gmail.com                    Email and First Class Mail
Elgin La Luz De Cristo                                                                           Attn: Ruben Rivera                                     37W040 Highland Ave                             Elgin, IL 60124                                                   ruben.nacho90@yahoo.com                   Email and First Class Mail
Elgin: Journey Of Hope                                                                           Attn: Jarrod Allen Severing                            37W040 Highland Ave                             Elgin, IL 60124                                                   jarrod.severing@gmail.com                 Email and First Class Mail
Elim Lutheran Church                                                                             Attn: John Strongitharm ‐ Treasurer                    6101 Cody St                                    Duluth, MN 55807                                                  info@elimlc.com                           Email and First Class Mail
Elimsport United Methodist Church (8165)                                                         c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200        Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                    Email and First Class Mail
Eliot United Methodist Church                                                                    Attn: Dawn Dimanna                                     238 Harold L Dow Hwy                            Eliot, ME 03903                                                   graceinhim@comcast.net                    Email and First Class Mail
Elissa M Stuttler                                                                                177 Congress Hill Rd                                   Franklin, PA 16323                                                                                                                                          First Class Mail
Elizabeth Ann Seton Parish                                                                       Attn: Andre L Kydala                                   54 Old Hwy 22                                   Clinton, NJ 08809                                                                                           First Class Mail
Elizabeth Avenue Presbyterian Church                                                             Elizabeth Ave Weequahic Presbyterian Church            761 Elizabeth Ave                               Newark, NJ 07112                                                  eawpres@aol.com                           Email and First Class Mail
Elizabeth Avenue Weequahic Presbyterian Church                                                   761 Elizabeth Ave                                      Newark, NJ 07112                                                                                                  eawpres@aol.com                           Email and First Class Mail
Elizabeth Calvert Reynolds                                                                       290 Helena Moriah Rd                                   Timberlake, NC 27583                                                                                              helenaumcnc@gmail.com                     Email and First Class Mail
Elizabeth D Mcrary                                                                               1300 Auton Rd                                          Lenoir, NC 28645                                                                                                  medmcrary@gmail.com                       Email and First Class Mail
Elizabeth Lee Umc                                                                                c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Elizabeth Lee United Methodist Church 116 Cove Rd Chickamaug                                     c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Elizabeth M Lovelady‐Smith                                                                       709 4th Ave                                            Rochelle IL 61068                                                                                                                                           First Class Mail
Elizabeth Memorial United Methodist Church                                                       Attn: Current Trustee Chairperson                      108 Oakwood Rd                                  Charleston, WV 25314                                              elizabeth.memorial.umc@gmail.com          Email and First Class Mail
Elizabeth Street Umc                                                                             1209 N Elizabeth St                                    Durham, NC 27701                                                                                                  louise.mckellar1@gmail.com                Email and First Class Mail
Elizabeth Sullivan Memorial Umc                                                                  510 Ave B                                              Bogalusa, LA 70427                                                                                                esumumc@att.com                           Email and First Class Mail
Elizabeth Sullivan Memorial Umc                                                                  Attn: Freda Billings                                   1711 Gayland Dr                                 Bogalusa, LA 70427                                                esumumc@att.com                           Email and First Class Mail
Elizabeth United Methodist Church                                                                Attn: Rev Craig Blankenship                            P.O. Box 549                                    Elizabeth, WV 26143                                               jcraigb11@gmail.com                       Email and First Class Mail
Elizabeth United Methodist Church In Smithfield                                                  c/o Brinda Pearce                                      4269 Cleveland Rd                               Smithfield, NC 27577                                              kyeatts@nccumc.org                        Email and First Class Mail
Elizabeth: First                                                                                 Attn: Roger Paul Bronkema                              309 S Main St                                   Elizabeth, IL 61028                                               rbronkema18@gmail.com                     Email and First Class Mail
Elizabethtown St Paul                                                                            c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Elizabethtown St Pauls                                                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Elizaville United Methodist Church                                                               740 County Rte 2                                       Elizaville, NY 12523                                                                                              nathan.badore@nyac‐umc.com                Email and First Class Mail
Elk City United Methodist Church                                                                 Attn: Sherry Larson                                    720 W Country Club                              Elk City, OK 73644                                                elkcityumc@cableone.net                   Email and First Class Mail
Elk City United Methodist Church                                                                 Vicki Eileen Chambers                                  720 W Country Club                              Elk City, OK 73644                                                elkcityumc@cableone.net                   Email and First Class Mail
Elk Point United Parish                                                                          Attn: David Bambas                                     107 N Douglas St, Box 147                       Elk Point, SD 57025                                               epuppastor@gmail.com                      Email and First Class Mail
Elkhart Faith United Methodist Church, Inc.                                                      Attn: Michael Y Wyrick                                 22045 County Rd 18                              Goshen, IN 46528                                                  mywyrick1@gmail.com                       Email and First Class Mail
Elkhart First United Methodist Church                                                            Attn: Treasurer                                        P.O. Box 468                                    Elkhart, TX 75839                                                 elkhartumc@valornet.com                   Email and First Class Mail
Elkhorn Um Church                                                                                Attn: David G Poole                                    1137 Linda Dr                                   Princeton, IL 61356                                                                                         First Class Mail
Elkins Community Church                                                                          c/o Marilyn Sue Carter                                 P.O. Box 191                                    Elkins, AR 72727                                                  lraines@fridayfirm.com                    Email and First Class Mail
Elkland United Methodist Church (7181)                                                           c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200        Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                    Email and First Class Mail
Elkland United Methodist Church (7181)                                                           c/o Bentz Law Firm                                     Attn: Leonard Spagnolo & Daniel Maier           680 Washington Rd, Ste 200        Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                    Email and First Class Mail
Elkon Umc ‐ Elkton                                                                               c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Elkton United Methodist Church ‐ Elkton                                                          c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Ellaville Methodist Church                                                                       Attn: Johnny Wall                                      236 Hwy 153                                     Ellaville, GA 31806                                               jnwell@windstrom.net                      Email and First Class Mail
Ellen Louise Bridge                                                                              131 Main St                                            Newport, ME 04953                                                                                                 ebridge@tdstelme.net                      Email and First Class Mail
Ellenville United Methodist Church                                                               Attn: President of Trustees                            P.O. Box 591                                    Ellenville, NY 12428                                              dlschmalzle@gmail.com                     Email and First Class Mail
Ellerbe First United Methodist Church                                                            Attn: Betty Lyerly                                     P.O. Box 340                                    Ellerbe, NC 28338                                                 emily.hamil@nccumc.org                    Email and First Class Mail
Ellington A/C & Heat Inc                                                                         3280 Hwy US 1                                          Rockledge, FL 32955                                                                                                                                         First Class Mail
Ellington United Methodist Church                                                                Attn: Cynthia F Wragge                                 1131 Harris Hollow Rd                           Gerry, NY 14740                                                                                             First Class Mail
Ellington United Methodist Church                                                                Attn: Treasurer                                        P.O. Box 361                                    Ellington, NY 14732                                                                                         First Class Mail
Ellingwood'S Corner Umc                                                                          796 Lebanon Rd                                         Winterport, ME 04496                                                                                              ellingwoodcornerumc@gmail.com             Email and First Class Mail
Elliot Investment Corp                                                                           dba Petals & Stems Florist                             13319 Montfort Dr                               Dallas, TX 75240‐5116                                                                                       First Class Mail
Elliott Stern Calabrese LLP                                                                      Christopher J Calabrese                                1 East Main Street                              Rochester NY 14614                                                chrisc@rochester‐law.com                  Email and First Class Mail
Ellsworth United Methodist Church                                                                Randall Chretien                                       34 Shadow Lane                                  Holden, ME 04429                                                  crcreesh@gmail.com                        Email and First Class Mail
Ellsworth United Methodist Church                                                                Attn: Judy Bragg                                       P.O. Box471                                     Ellsworth, ME 04605                                               jubobrag@myfairpoint.com                  Email and First Class Mail
Elm Grove United Methodist Church                                                                Attn: Tim W Kimpel                                     125 Kruger St                                   Wheeling, WV 26003                                                tw.kimpel@gmail.com                       Email and First Class Mail
Elm Park United Methodist Church                                                                 Attn: Bruce Downie                                     401 Chestnut St                                 Oneonta, NY 13820                                                 epumc1@gmail.com                          Email and First Class Mail
Elm Park United Methodist Church (32130325)                                                      c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200        Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                    Email and First Class Mail
Elm Street United Methodist Church                                                               Attn: Treasurer Elm St United Methodist Church         P.O. Box 2410                                   So Portland, ME 04116                                             epiphanyumc@cnymail.com                   Email and First Class Mail
Elma United Methodist Church                                                                     Attn: Pastor                                           2991 Bowen Rd                                   Elma, NY 14059                                                    elmaumoffice@gmail.com                    Email and First Class Mail
Elma United Methodist Church                                                                     c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Elmbrook Law Offices, LLC                                                                        Gregory Straub                                         850 Elm Grove Road, Ste 20                      Elm Grove WI 53122                                                greg‐straub@msn.com                       Email and First Class Mail
Elmhurst: Faith Evangelical                                                                      111 W N Ave                                            Elmhurst, IL 60126                                                                                                faithevangelicalumc@gmail.com             Email and First Class Mail
Elmont United Methodist Church                                                                   c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Elmore United Methodist Church                                                                   Attn: Patricia Jacob                                   153 Fox Hill Dr                                 Jeffersonville, VT 05464                                          Pattyjacobvt@gmail.com                    Email and First Class Mail
Elmore United Methodist Church                                                                   P.O. Box 181                                           Lake Elmore, VT 05657                                                                                             Pattyjacobvt@gmail.com                    Email and First Class Mail
Elmwood Avenue Presbyterian Church                                                               Attn: Melinda E Wingenbach                             2816 Elmwood Ave                                Erie, PA 16508                                                    elmwoodbookkeeper@gmail.com               Email and First Class Mail
Elmwood United Presbyterian Church                                                               c/o Ellen O'Connell, Esq.                              600 Parsippany Rd, Ste 204                      Parsippany, NJ 07054                                              cuddlesrock@aol.com                       Email and First Class Mail
Elmwood United Presbyterian Church                                                               Karen H. Jackson                                       135 Elmwood Ave                                 East Orange, NJ 07018                                             cuddlesrock@aol.com                       Email and First Class Mail
Elroy United Methodist Church                                                                    Attn: Gary Broad Treas Elroy United Methodist Church   125 Royall Ave                                  Elroy, WI 53929                                                   ggboard@gmail.com                         Email and First Class Mail
Elsberry United Methodist Church                                                                 Attn: Sarah Hunt                                       109 N 4th St                                    Elsberry, MO 63343                                                sarahlhunt@sbcglobal.net                  Email and First Class Mail
Elton United Methodist Church                                                                    Attn: Sara Rozas                                       P.O. Box 733                                    Elton, LA 70532                                                   sara.l.rozas@gmail.com                    Email and First Class Mail
Elverson United Methodist Church                                                                 c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Elverson United Methodist Church                                                                 32 E Main Sr                                           Elverson, PA 19520                                                                                                                                          First Class Mail
Ely Northland Market                                                                             Attn: Donna Richards                                   1230 E Sheridan St                              Ely, MN 55731                                                     enm@frontiernet.net                       Email and First Class Mail
Ely United Methodist Church                                                                      Attn: Paul Podbourny                                   P.O. Box 151838                                 Ely, NV 89315                                                     ElyUMC@att.net                            Email and First Class Mail
Emanuel Church                                                                                   Attn: Charter Rep                                      324 W Main St                                   P.O. Box 415                      Manchester, MI 48158            emanuelucc8359@gmail.com                  Email and First Class Mail
Emanuel Evangelical Lutheran Church                                                              200 Greenwood St                                       Worcester, MA 01607                                                                                               emanuellutheran@aol.com                   Email and First Class Mail
Embry Hills United Methodist Church ‐ Atlanta                                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Embury United Methodist Church                                                                   Attn: Terrie Lamica, Treasurer                         2060 Locke‐Cuba Rd                              Millington, TN 38053                                              terrie.lamica@gmail.com                   Email and First Class Mail
Embury United Methodist Church (078840)                                                          c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200        Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                    Email and First Class Mail
Embury: Little Silver                                                                            c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Emerald Saint Peter'S                                                                            7860 Center St                                         Emerald, PA 18080                                                                                                 ritz007@verizon.net                       Email and First Class Mail
Emerickville United Methodist Church (85413)                                                     c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200        Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                    Email and First Class Mail
Emery Celli Brinckerhoff Abady Ward & Maazel LLP and Kaufman Lieb Lebowitz & Frick LLP           Debra Greenberger at ECBAWM                            ECBAWM: 600 5th ave, 10th Floor, NY, NY 10020   New York NY 10020                                                 dgreenberger@ecbawm.com                   Email and First Class Mail
Emlenton Presbyterian Church                                                                     Attn: Stacey Logue, Clerk of Session                   508 Main St                                     Emlenton, PA 16373                                                staceylogue570@gmail.com                  Email and First Class Mail
Emma Gray Memorial United Methodist Church                                                       Attn: Rev Andy Watson                                  321 W Georgia St                                Woodruff, SC 29388                                                bullboy81@hotmail.com                     Email and First Class Mail
Emmanual Church Of Middleburg, Virginia                                                          Attn: Mary Gayle Holden                                109 N Bailey Ln                                 Middleburg, VA 20132                                                                                        First Class Mail
Emmanual Church Of Middleburg, Virginia                                                          Eugene Lecouteur                                       P.O. Box 306                                    Middleburg, VA 20118                                                                                        First Class Mail
Emmanuel Church And Rectory (Dublin)                                                             c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                           159 Main St                       Nashua, NH 03060                peter@thetamposilawgroup.com              Email and First Class Mail
Emmanuel Community United Methodist Church                                                       Attn: Gary Morgan                                      N84W16707 Menomonee Ave                         Menomonee Falls, WI 53051                                                                                   First Class Mail
Emmanuel Episcopal Church                                                                        Attn: Susan Grosso                                     1603 E Winter Park Rd                           Orlando, FL 32803                                                 admin@emmanuelepiscopal.net               Email and First Class Mail
Emmanuel Episcopal Church                                                                        c/o Rogers Towers, Pa                                  Attn: Betsy C Cox, Esq                          1301 Riverplace Blvd, Ste 1500    Jacksonville, FL 32207          bcox@rtlaw.com                            Email and First Class Mail
Emmanuel Episcopal Church                                                                        400 N High St                                          Franklin, VA 23851                                                                                                emmanual1882@gmail.com                    Email and First Class Mail
Emmanuel Episcopal Church                                                                        327 N Center St                                        Corry, PA 16407                                                                                                   emmanuel.corry@yahoo.com                  Email and First Class Mail
Emmanuel Episcopal Church                                                                        Attn: Todd Blomerth                                    118 N Church St                                 Lockhart, TX 78644                                                emmanuellockhart@sbcglobal.net            Email and First Class Mail
Emmanuel Episcopal Church                                                                        Attn: Courtney Carter                                  P.O. Box 302                                    Welaka, FL 32193                                                  ladycourt@hotmail.com                     Email and First Class Mail
Emmanuel Episcopal Church                                                                        Attn: Matthew W Ryan                                   144 E 4th St                                    Emporium, PA 15834                                                mattwryan@yahoo.com                       Email and First Class Mail
Emmanuel Episcopal Church                                                                        Attn: Vestry & Clergy Emmanuel Church                  P.O. Box 26                                     Chatham, VA 24531                                                 office.emmanuelchatham@gmail.com          Email and First Class Mail
Emmanuel Episcopal Church                                                                        5181 Singleton Way                                     Virginia Beach, VA 23462                                                                                          office.emmanuelvb@gmail.com               Email and First Class Mail
Emmanuel Episcopal Church                                                                        P.O. Box 26                                            Chatham, VA 24531                                                                                                 rectorchatham1844@gmail.com               Email and First Class Mail
Emmanuel Episcopal Church                                                                        Attn:Rev. Diane Tomlinson                              412 N Church St                                 Rockford, IL 61103                                                rectordiane@emmanuelrockford.org          Email and First Class Mail
Emmanuel Episcopal Church                                                                        Attn: Tom Dahlman                                      P.O. Box 1905                                   Shawnee, OK 74802                                                 tom.dahlman@emmanuelshawnee.com           Email and First Class Mail
Emmanuel Episcopal Church                                                                        Attn: Tom Dahlman                                      501 N Broadway Ave                              Shawnee, OK 74801                                                 tom.dahlman@emmanuelshawnee.com           Email and First Class Mail
Emmanuel Episcopal Church (Chestertown)                                                          c/o the Law Office of Andrea Ross                      Attn: Andrea Ross Esq                           129 N West St, Ste 1              Easton, MD 21601                Andie@AndieRossLaw.com                    Email and First Class Mail
Emmanuel Episcopal Church (Cumberland)                                                           c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                           159 Main St                       Nashua, NH 03060                peter@thetamposilawgroup.com              Email and First Class Mail
Emmanuel Episcopal Church (Newport)                                                              c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                           159 Main St                       Nashua, NH 03060                peter@thetamposilawgroup.com              Email and First Class Mail
Emmanuel Episcopal Church Hampton Virginia                                                       Attn: Rhonda Wheeler                                   179 E Mercury Blvd                              Hampton, VA 23669                                                 office@emmanuelhampton.org                Email and First Class Mail
Emmanuel Episcopal Church Of La Grange, Illinois                                                 Attn: Parish Administrator                             203 S Kensington Ave                            La Grange, IL 60525                                               admin@eeclg.org                           Email and First Class Mail
Emmanuel Episcopal Church Of Middleburg, Virginia                                                Mary Gayle Holden                                      105 E Washington St                             Middleburg, VA 20117                                              mgholden@thtlawfirm.com                   Email and First Class Mail
Emmanuel Episcopal Church, Elmira, New York                                                      P.O. Box 3520                                          Syracuse, NY 13220                                                                                                marthalberry@gmail.com                    Email and First Class Mail
Emmanuel Episcopal Church, Inc.                                                                  2410 Lexington Rd                                      Winchester, KY 40391                                                                                              mtyeiser@hotmail.com                      Email and First Class Mail
Emmanuel Episcopal Church, Norwich, New York                                                     P.O. Box 3520                                          Syracuse, NY 13220                                                                                                emmanuelchurch@frontiernet.net            Email and First Class Mail
Emmanuel Evangelical Lutheran Church Columbus, Nebraska                                          Attn: Clark Grant                                      P.O. Box 455                                    Columbus, NE 68602‐0455                                           clark@grantattorney.com                   Email and First Class Mail
Emmanuel Evangelical Lutheran Church La Habra, Ca                                                150 N Palm St                                          La Habra, CA 90631                                                                                                churchinfo@elclh.org                      Email and First Class Mail
Emmanuel Lutheran Church                                                                         6020 Radford Ave                                       North Hollywood, CA 91606                                                                                         Businessoffice@laurelhall.com             Email and First Class Mail
Emmanuel Lutheran Church And School                                                              Attn: Scott Alton Hausman                              51 Wilburn Pl                                   Asheville, NC 28806                                               bod_chair@elcsmail.org                    Email and First Class Mail
Emmanuel Presbyterian Church                                                                     Attn: Rev Anita Bernhardt                              3520 Perry St                                   Erie, PA 16504                                                    emmanuel_presb@yahoo.com                  Email and First Class Mail
Emmanuel Presbyterian Church Of Bedford, Texas                                                   Attn: Darren B Moore                                   2701 Harwood Rd                                 Bedford, TX 76021                                                 bjfield@tx.rr.com                         Email and First Class Mail
Emmanuel Presbyterian Church (Pin 09074)                                                         Emmanuel Presbyterian Church                           1926 West Chelan Ave                            Spokane, WA 99205                                                 office@emmanuelpres‐spokane.org           Email and First Class Mail
Emmanuel Umc ‐ 2732 Martinsburg, Va                                                              c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Emmanuel Umc ‐ Amherst                                                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Emmanuel Umc (Oaklyn) ‐ Haddon Township                                                          c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Emmanuel Umc In Windsor (9492)                                                                   c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200        Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                    Email and First Class Mail
Emmanuel United Methodist                                                                        Attn: Treasurer, Emmanuel United Methodist             136 Tressel St                                  White Sulphur Springs, WV 24986                                   edwardcraft@me.com                        Email and First Class Mail
Emmanuel United Methodist Church                                                                 c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Emmanuel United Methodist Church                                                                 Attn: Connie Jennings                                  4312 Amelia Olive Branch Rd                     Batavia, OH 45103                                                 info@emmanuel‐umc.com                     Email and First Class Mail
Emmanuel United Methodist Church                                                                 Attn: Jane Kinzer                                      2404 Kirby Rd                                   Memphis, TN 38119                                                 jkinzer@emmanuelmemphis.org               Email and First Class Mail
Emmanuel United Methodist Church                                                                 Attn: Kay L Dieterlen, Treasurer                       P.O. Box 38                                     Otisco, IN 47163                                                  rjdieterlen@gmail.com                     Email and First Class Mail
Emmanuel United Methodist Church                                                                 2800 W Eau Gallie Blvd                                 Melbourne, FL 32935                                                                                                                                         First Class Mail
Emmanuel United Methodist Church, Laurel, Md                                                     Emmanuel United Methodist Church                       10755 Scaggsville Rd                            Laurel, MD 20723                                                  office@eumclaurel.org                     Email and First Class Mail
Emmanuel United Methodist Church, Laurel, Md                                                     Attn: Alan Williams                                    10755 Scaggsville Rd                            Laurel, MD 20723                                                  revvader@eumclaurel.org                   Email and First Class Mail
Emmanuel'S Lutheran Church                                                                       Attn: Robert Siegfried, Treasurer                      3175 Valley View Dr                             Bath, PA 18014                                                    bobsiegfried51@gmail.com                  Email and First Class Mail
Emmaus Catholic Church                                                                           Attn: Chancellor                                       6225 E US 290 Hwy Svrd Eb                       Austin, TX 78723                                                  ron‐walker@austindiocese.org              Email and First Class Mail
Emmaus Catholic Church Dba Church Of Resurrection                                                Attn: Rev David Leibham                                1718 Lohmans Crossing                           Lakeway, TX 78734                                                                                           First Class Mail
Emmaus Moravian Church                                                                           146 Main St                                            Emmaus, PA 18049                                                                                                  ffirgrh@gmail.com                         Email and First Class Mail
Emmaus Umc Of Smithville ‐ Galloway                                                              c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Emmaus United Methodist Church                                                                   Attn: Bruce B France                                   715 Morris St                                   Albany, NY 12208                                                  eumoffice@albanytwcbc.com                 Email and First Class Mail
Emory Fellowship United Methodist Church                                                         Attn: Lamar Wilson, Jr                                 6100 Georgia Ave NW                             Washington, DC 20011                                              lwilson358@gmail.com                      Email and First Class Mail
Emory United Methodist Church                                                                    P.O. Box 985                                           Emory, VA 24327                                                                                                   djackson@ehc.edu                          Email and First Class Mail
Emory United Methodist Church                                                                    Attn: Brooks Morton                                    3799 Church Rd                                  Elliott City, MD 21043                                            emorytreasurer@verizon.net                Email and First Class Mail
Emory United Methodist Church                                                                    Attn: George Smith Treasurer                           1600 Emory Rd                                   Upperco, MD 21155                                                 mbarranger@msn.com                        Email and First Class Mail
Emory University                                                                                 For Benefit Of: Connor Parrish                         1390 Oxford Rd NE                               Atlanta, GA 30322‐1016                                                                                      First Class Mail
Endwell United Methodist Church                                                                  Attn: Mark Kimpland                                    3301 Watson Blvd                                Endwell, NY 13760                                                 pastormark@endwellumc.org                 Email and First Class Mail
Enfield United Methodist Church                                                                  Attn: Pastor Paul Guest                                P.O. Box 484                                    Enfield, NH 03748                                                 pastorpaulguest@gmail.com                 Email and First Class Mail
Engadine United Methodist Church                                                                 Attn: Jackie Roe                                       N6828 Elm St                                    P.O. Box 157                      Engadine, MI 49827              revjackieroe@gmail.com                    Email and First Class Mail
England First United Methodist Church                                                            Attn: Diane Hughes                                     200 NE 2nd St                                   England, AR 72046                                                 diane.hughes@arumc.org                    Email and First Class Mail
Englewood United Methodist Church                                                                Attn: Treasurer, Englewood United Methodist Church     107 N Walnut St                                 Englewood, OH 45322                                               office@englewoodunitedmethodist.com       Email and First Class Mail
Englewood United Methodist Church Englewood                                                      c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Englewood‐Rust United Methodist Church                                                           Attn: Peggy Jackson‐Turner                             6400 S Stewart Ave                              Chicago, IL 60621                                                 englewoodrust64@att.net                   Email and First Class Mail
Enola Emmanuel United Methodist Church (178027)                                                  c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200        Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                    Email and First Class Mail
Enosburg Falls United Methodist Church                                                           Attn: Donavee Copenhaver                               P.O. Box 355                                    Enosburg Falls, VT 05450                                          bookladi@gmail.com                        Email and First Class Mail
Enterprise Umc                                                                                   c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                              100 N Tampa St, Ste 2200          Tampa, FL 33602                 erice@bradley.com                         Email and First Class Mail
Enterprise Umc                                                                                   210 W S St                                             Enterprise, KS 67441                                                                                                                                        First Class Mail
Enterprise United Methodist Church                                                               P.O. Box 155                                           Enterprise, MS 39330                                                                                              sgunn@esd.k12.ms.us                       Email and First Class Mail
Envoy Legal & Consulting International                                                           Jonathon T. Tichy                                      10708 S. 1300 E., Ste 108                       Sandy UT 84094                                                    tichy@envoylegal.com                      Email and First Class Mail
Epiphany Episcopal Church                                                                        Attn: Michael Long                                     601 N Wood St                                   Burnet, TX 78660                                                  epiphanyburnet@gmail.com                  Email and First Class Mail
Epiphany Episcopal Church                                                                        P.O. Box 110                                           1419 Odenton Rd                                 Odenton, MD 21113                                                 epiphanyodenton@gmail.com                 Email and First Class Mail
Epiphany Episcopal Church                                                                        309 W Elm St                                           P.O. Box 367                                    Sedan, KS 67361‐0367                                              MOMARY1400@gmail.com                      Email and First Class Mail
Epiphany Episcopal Church                                                                        c/o Mark A Salzberg, Squire Patton Boggs (Us) LLP      2550 M St, NW                                   Washington, DC 20037                                              priestepiphany@gmail.com                  Email and First Class Mail
Epiphany Episcopal Church                                                                        Christopher Mark Bridges                               1041 10th Ave                                   Honolulu, HI 96816                                                priestepiphany@gmail.com                  Email and First Class Mail
Epiphany Episcopal Church Timonium Md                                                            Attn: Rev Christopher Lindh‐Payne                      2216 Pot Spring Rd                              Timonium, MD 21093                                                revklp@epiphanybaltimore.org              Email and First Class Mail
Epiphany Episcopal Church Timonium, Md                                                           Attn: Rev Kristofer Lindh‐Payne                        2216 Pot Spring Rd                              Timonium, MD 21093                                                revklp@epiphanybaltimore.org              Email and First Class Mail
Epiphany Lutheran Church                                                                         c/o Capell Barnett Matalon & Schoenfeld LLP            Attn: Joseph Milano                             1385 Broadway, 12th Fl            New York, NY 10018              JMilano@cbmslaw.com                       Email and First Class Mail
Epiphany Parish Of Walpole, Massachusetts                                                        62 Front St                                            Walpole, MA 02081                                                                                                 office.epiphany@verizon.net               Email and First Class Mail
Epiphany Ucc                                                                                     Attn: Scott Howard Howell                              9365 Clarence Center Rd                         Clarence Center, NY 14032                                         secretary@epiphanyucc.us                  Email and First Class Mail
Epiphany United Methodist Church                                                                 Attn: Cindy Gordon                                     Epiphany Umc                                    6635 Loveland‐Miamiville Rd       Loveland, OH 45140              cgordon@epiphanyumc.org                   Email and First Class Mail
Episcopal Cathedral Of St Paul                                                                   Attn: Melinda Hall                                     134 W 7th St                                    Erie, PA 16501                                                    mhall@cathedralofstpaul.org               Email and First Class Mail
Episcopal Church In Minnesota                                                                    Attn: Douglas Franzen                                  1101 Broadway Ave                               Minneapolis, MN 55411                                             chancellor@episcopalmn.org                Email and First Class Mail
Episcopal Church Of Diocese Of Pennsylvania                                                      Attn: Mary Kohart                                      23 E Airy St                                    Norristown, PA 19401                                              mek@elliottgreenleaf.com                  Email and First Class Mail
Episcopal Church Of Our Savior                                                                   c/o Episcopal Diocese of Northwestern Pa               Attn: Sean Rowe                                 145 W 6th St                      Erie, PA 16501                  cdougan@dionwpa.org                       Email and First Class Mail
Episcopal Church Of Our Saviour                                                                  c/o Rogers Towers, Pa                                  Attn: Betsy C Cox, Esq                          1301 Riverplace Blvd, Ste 1500    Jacksonville, FL 32207          bcox@rtlaw.com                            Email and First Class Mail
Episcopal Church Of Our Saviour                                                                  Joe Gibbes                                             12236 Mandarin Rd                               Jacksonville, FL 32223                                            jgibbes@oursaviourjax.org                 Email and First Class Mail
Episcopal Church Of Our Saviour, In Oakland, California                                          Attn: the Rev. Merry Chan Ong                          1011 Harrison St                                Oakland, CA 94607                                                 revmerry@oursaviouroakland.org            Email and First Class Mail
Episcopal Church Of Our Saviour, Longwood ‐ Brookline                                            Attn: Joel Matteson Ives                               25 Monmouth St                                  Brookline, MA 02446                                               RECTOR@OURSAVIOURBROOKLINE.ORG            Email and First Class Mail
Episcopal Church Of Pittsfield 118 Hight St.                                                     c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                           159 Main St                       Nashua, NH 03060                peter@thetamposilawgroup.com              Email and First Class Mail
Episcopal Church Of St. John The Baptist (Wakefield)                                             c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                           159 Main St                       Nashua, NH 03060                peter@thetamposilawgroup.com              Email and First Class Mail
Episcopal Church Of St. John The Divine                                                          c/o Squire Patton Boggs (Us) LLP                       Attn: Mark A Salzberg                           2550 M St NW                      Washington, DC 20037            revirene@episcopalguam.org                Email and First Class Mail
Episcopal Church Of St. John The Divine                                                          Irene Egmalis Maliaman                                 911 N Marine Corps Dr                           Tamuning, GU 96913                                                revirene@episcopalguam.org                Email and First Class Mail
Episcopal Church Of The Advent                                                                   Attn: Terry Bull                                       54 Delware Rd                                   Kennore, NY 14217                                                 cfisher@magavern.com                      Email and First Class Mail
Episcopal Church Of The Advent                                                                   Attn: William Barrett                                  1302 E Hartford                                 Hernando, FL 34442                                                revdude2000@yahoo.com                     Email and First Class Mail
Episcopal Church Of The Annunciation                                                             602 N Old Orchard Ln                                   Lewisville, TX 75077                                                                                              mtrcatherine@annunciationlewisville.org   Email and First Class Mail
Episcopal Church Of The Ascension                                                                26 Chautauqua Pl                                       Bradford, PA 16701                                                                                                ascensionbradford@outlook.com             Email and First Class Mail
Episcopal Church Of The Ascension                                                                4950 S Apopka‐Vineland Rd                              Orlando, FL 32819                                                                                                 rector@ascension‐orlando.org              Email and First Class Mail
                                                               Case 20-10343-LSS                                                              Doc 2541                                    Filed 04/07/21                                                                            Page 26 of 87

Episcopal Church Of The Ascension At Fork                              183 Fork‐Bixby Rd                                                      Advance, NC 27006                                                                                                                                                 rprice@yadtel.net                       Email and First Class Mail
Episcopal Church Of The Creator                                        7159 Mechanicsville Turnpike                                           Mechanicsville, VA 23111                                                                                                                                          creatorcontact@comcast.net              Email and First Class Mail
Episcopal Church Of The Creator                                        William H Burk                                                         7159 Mechanicsville Turnpike            Mechanicsville, VA 23111                                                                                                                                          First Class Mail
Episcopal Church Of The Epiphany                                       c/o Episcopal Diocese of Northwestern Pa                               Attn: Sean Rowe                         145 W 6th St                                Erie, PA 16501                                                                cdougan@dionwpa.org                     Email and First Class Mail
Episcopal Church Of The Epiphany Houston, TX                           9600 S Gessner                                                         Houston, TX 77071                                                                                                                                                 phall@epiphany‐hou.org                  Email and First Class Mail
Episcopal Church Of The Epiphany, Richardson                           Attn: the Rev. Anne W Randall                                          421 Custer Rd                           Richardson, TX 75080                                                                                                      brandall@epiphany‐richardson.org        Email and First Class Mail
Episcopal Church Of The Good Shepard, Brentwood                        Attn: the Rev Canon Natalie Van Kirk                                   1420 Wilson Pike                        Brentwood, TN 37027                                                                                                       nvankirk@goodshepard.com                Email and First Class Mail
Episcopal Church Of The Good Shepherd                                  Attn: Brian Witalis                                                    182 Coram Ave                           Shelton, CT 06484                                                                                                         brilesmegmat@sbcglobal.net              Email and First Class Mail
Episcopal Church Of The Good Shepherd                                  Attn: Heather Rodriguez                                                331 Lake Ave                            Maitland, FL 32751                                                                                                        church@goodshepherd‐maitland.com        Email and First Class Mail
Episcopal Church Of The Good Shepherd                                  Attn: Lance Robbins                                                    1130 Webster Rd                         Webster, NY 14580                                                                                                         gswebsterny@gmail.com                   Email and First Class Mail
Episcopal Church Of The Good Shepherd                                  Attn: Margaret J Megerian                                              175 E Salisbury St                      Asheboro, NC 27203                                                                                                        margaret@megerianwells.com              Email and First Class Mail
Episcopal Church Of The Good Shepherd                                  Attn: Margaret J. Megerian                                             175 E Salisbury St                      Asheboro, NC 27203                                                                                                        margaret@megerianwells.com              Email and First Class Mail
Episcopal Church Of The Good Shepherd                                  Attn: Michael Mills                                                    11122 Midway Rd                         Dallas, TX 75229                                                                                                          michael.mills@gsecd.org                 Email and First Class Mail
Episcopal Church Of The Good Shepherd                                  Attn: the Rev George Mcgavern & Julie Rhodes                           715 Carrell St                          Tomball, TX 77375                                                                                                         rector@goodshepherdtomball.org          Email and First Class Mail
Episcopal Church Of The Holy Advent                                    Attn: Holy Advent & Lisa M Dunkle Scheffler                            81 E Main St                            Clinton, CT 06413                                                                                                         lmdunkle64@gmail.com                    Email and First Class Mail
Episcopal Church Of The Holy Comforter, Gadsden, Al                    Attn: the Rev. Carl M. Saxton, II                                      156 S 9th St                            Gadsden, AL 35901                                                                                                         hcrector@att.net                        Email and First Class Mail
Episcopal Church Of The Holy Comforter, Gadsden, Al                    Attn: Rev. Rob Morpeth                                                 521 N 20th St                           Birmingham, AL 35203                                                                                                      rmorpeth@dioala.org                     Email and First Class Mail
Episcopal Church Of The Holy Cross                                     Attn: Peter R Franklin                                                 150 Melrose Ave                         Tryon, NC 28782                                                                                                           woodsidetryon@gmail.com                 Email and First Class Mail
Episcopal Church Of The Holy Mount                                     Attn: Judith Fleming Burgess                                           121 Mescalero Trl                       Ruidoso, NM 88345                                                                                                         episcopal@eclc.us                       Email and First Class Mail
Episcopal Church Of The Holy Spirit                                    Attn: James Wack                                                       220 E Main St                           Tuckerton, NJ, 08087                                                                                                      holyspiritepiscopal@verizon.net         Email and First Class Mail
Episcopal Church Of The Holy Spirit, Houston, Texas                    Attn: Joshua T Condon                                                  12535 Perthshire                        Houston, TX 77024                                                                                                         jcondon@hsechurch.org                   Email and First Class Mail
Episcopal Church Of The Incarnation                                    1957 Five Mile Line Rd                                                 Penfield, NY 14526                                                                                                                                                mitch@incarnationpenfieldny.org         Email and First Class Mail
Episcopal Church Of The Mediator                                       c/o Rogers Towers, Pa                                                  Attn: Betsy C Cox, Esq                  1301 Riverplace Blvd, Ste 1500              Jacksonville, FL 32207                                                        bcox@rtlaw.com                          Email and First Class Mail
Episcopal Church Of The Mediator                                       George Holston                                                         P.O. Box 184                            Micanopy, FL 32667                                                                                                        George.w.holston@gmail.com              Email and First Class Mail
Episcopal Church Of The Mediator                                       1620 Turner St                                                         Allentown, PA 18102                                                                                                                                               mail@episcopalmediator.org              Email and First Class Mail
Episcopal Church Of The Nativity                                       Attn: Peter Wong                                                       205 Holly Ln                            Dothan, AL 36301                                                                                                          rector@nativitydothan.org               Email and First Class Mail
Episcopal Church Of The Nativity, Raleigh, NC                          8849 Ray Rd                                                            Raleigh, NC 27613                                                                                                                                                 coordinator@nativityonline.org          Email and First Class Mail
Episcopal Church Of The Nativity, Raleigh, NC                          Attn: Stephanie Loy Allen                                              8849 Ray Rd                             Raleigh, NC 27613                                                                                                         coordinator@nativityonline.org          Email and First Class Mail
Episcopal Church Of The Redeemer                                       c/o Rogers Towers, Pa                                                  Attn: Betsy C Cox, Esq                  1301 Riverplace Blvd, Ste 1500              Jacksonville, FL 32207                                                        bcox@rtlaw.com                          Email and First Class Mail
Episcopal Church Of The Redeemer                                       2341 Winterfield Rd                                                    Midlothian, VA 23113                                                                                                                                              episcopalredeemer@gmail.com             Email and First Class Mail
Episcopal Church Of The Redeemer                                       Attn: Fred J Bernhardt Jr                                              2341 Winterfield Rd                     Midlothian, VA 23113                                                                                                      episcopalredeemer@gmail.com             Email and First Class Mail
Episcopal Church Of The Redeemer                                       Attn: Rev Stan Holmes                                                  102 Taylor St                           Ansted, WV 25812                                                                                                          kklein@moorebierlaw.com                 Email and First Class Mail
Episcopal Church Of The Redeemer                                       Attn: Wiley Ammons                                                     7500 Southside Blvd                     Jacksonville, FL 32256                                                                                                    wiley@redeemerjax.org                   Email and First Class Mail
Episcopal Church Of The Redeemer, Irving, TX                           Attn: Canon Victoria Heard                                             2700 Warren Cir                         Irving, TX 75062                                                                                                          heard@redeemer‐irving.com               Email and First Class Mail
Episcopal Church Of The Redeemer, Irving, TX                           Attn: Canon Victoria Heard                                             2700 Warren Cir                         Irving, TX 75062                                                                                                          pastorkirk@trinitymilford.org           Email and First Class Mail
Episcopal Church Of The Resurrection                                   Attn: Anthony Anderson                                                 3004 Belvedere Blvd                     Omaha, NE 68111                                                                                                           cor.omaha@gmail.com                     Email and First Class Mail
Episcopal Church Of The Resurrection                                   Attn: David Powell                                                     2345 Grand Blvd                         Kansas City, MO 64108                                                                                                     david.powell@lathropgpm.com             Email and First Class Mail
Episcopal Church Of The Resurrection                                   Attn: Kathryn Mckinley                                                 P.O. Box 14771                          Spokane Valley, WA 99214‐0771                                                                                             office@resurrectionspokane.org          Email and First Class Mail
Episcopal Church Of The Resurrection                                   Attn: Kathy Kelly                                                      15319 E 8th Ave                         Spokane Valley, WA 99037‐8828                                                                                             office@resurrectionspokane.org          Email and First Class Mail
Episcopal Church Of The Resurrection                                   David R. Lynch                                                         1433 NW R.D. Mize Rd                    Blue Springs, MO 64015                                                                                                    rector@episcopal‐bluesprings.org        Email and First Class Mail
Episcopal Church Of The Resurrection                                   c/o Epscopal Diocese of Utah                                           Attn: Stephen Hutchinson                75 S 200 E                                  Salt Lake City, UT 84111                                                      shutchinson@episcopal‐ut.com            Email and First Class Mail
Episcopal Church Of The Resurrection                                   P.O. Box 14771                                                         Spokane Valley, WA 99214‐0771                                                                                                                                                                             First Class Mail
Episcopal Church Of The Resurrection Parish Corporation                Attn: Nancy Cary, Hershner Hunter LLP                                  180 E 11th Aven                         Eugene, OR 97401                                                                                                          hhecfb@hershnerhunter.com               Email and First Class Mail
Episcopal Church Of The Resurrection, Rainbow City, Al                 Attn: Rev Rob Morpeth                                                  521 N 20th St                           Birmingham, AL 35203                                                                                                      rmorpeth@dioala.org                     Email and First Class Mail
Episcopal Church Of The Resurrection, Rainbow City, Al                 Attn: the Rev. Richelle Thompson                                       113 Brown Ave                           Rainbow City, AL 35906‐3122                                                                                               therev.richelle@gmail.com               Email and First Class Mail
Episcopal Church Of The Transfiguration                                336 E Aurora Ave                                                       Ironwood, MI 49938                                                                                                                                                                                        First Class Mail
Episcopal Conference Center Diocese Of Southwest Florida Inc           c/o Stichter Riedel Blain & Postler Pa                                 Attn: Daniel R Fogarty                  110 E Madison St, Ste 200                   Tampa, FL 33602                                                               dfogarty.ecf@srbp.com                   Email and First Class Mail
Episcopal Conference Center Diocese Of Southwest Florida Inc           c/o Hahn Loeser                                                        Attn: Theodore L Tripp                  2400 1st St, Ste 300 300                    Fort Myers, FL 33901                                                                                                  First Class Mail
Episcopal Corporation Of The Diocese Of Iowa                           Attn: Bishop Alan Scarfe                                               225 37th St                             Des Moines, IA 50312                                                                                                      officeoftheBishop@iowaepiscopal.org     Email and First Class Mail
Episcopal Diocese Of Alaska, Incoporated                               Hillis Clark Martin & Peterson P.S.                                    999 3rd Ave, Ste 4600                   Seattle, WA 98104                                                                                                         brian.free@hcmp.com                     Email and First Class Mail
Episcopal Diocese Of Alaska, Incoporated                               Hillis Clark Martin & Peterson P.S.                                    999 3rd Ave, Ste 4600                   Seattle, WA 98104                                                                                                                                                 First Class Mail
Episcopal Diocese Of Alaska, Incorporated                              c/o Hillis Clark Martin & Peterson                                     Attn: Brian C Free                      999 3rd Ave, Ste 4600                       Seattle, WA 98104                                                             brian.free@hcmp.com                     Email and First Class Mail
Episcopal Diocese Of Arizona                                           Attn: Jennifer A. Reddal                                               114 W Roosevelt St                      Phoenix, AZ 85003                                                                                                         bishopreddal@azdiocese.org              Email and First Class Mail
Episcopal Diocese Of Atlanta Inc                                       Alicia Schuster‐Weltner                                                2744 Peachtree Rd NW                    Atlanta, GA 30342                                                                                                         aschusterweltner@episcopalatlanta.org   Email and First Class Mail
Episcopal Diocese Of Central New York                                  P.O. Box 3520                                                          Syracuse, NY 13220                                                                                                                                                marthalberry@gmail.com                  Email and First Class Mail
Episcopal Diocese Of Chicago                                           Attn: Bishop Jeffrey Lee                                               65 E Huron                              Chicago, IL 60611                                                                                                         bishop@episcopalchicago.org             Email and First Class Mail
Episcopal Diocese Of Dallas                                            George Robinson Sumner                                                 1630 N Garrett Ave                      Dallas, TX 75206                                                                                                          gsumner@edod.org                        Email and First Class Mail
Episcopal Diocese Of Dallas, Its Missions & Mission Stations           Attn: David James Parsons                                              2323 Bryan St, Suite 2200               Dallas, TX 75201                                                                                                          parsons@sbep‐law.com                    Email and First Class Mail
Episcopal Diocese Of East Carolina                                     Attn: Joan C Geiszler‐Ludlum                                           2720 Columbia Ave                       Wilmington, NC 28403                                                                                                      jcgl@ec.rr.com                          Email and First Class Mail
Episcopal Diocese Of East Carolina                                     Joan C. Geiszler‐Ludlum                                                2720 Columbia Ave                       Wilmington, NC 28403                                                                                                      jcgl@ec.rr.com                          Email and First Class Mail
Episcopal Diocese Of East Carolina                                     705 Doctors Cir                                                        Kinston, NC 28503                                                                                                                                                 lsmith@diocese‐eastcarolina.org         Email and First Class Mail
Episcopal Diocese Of Easton                                            c/o the Law Office of Andrea Ross                                      Attn: Andrea Ross Esq                   129 N West St, Ste 1                        Easton, MD 21601                                                              Andie@AndieRossLaw.com                  Email and First Class Mail
Episcopal Diocese Of Fond Du Lac                                       Attn: Gordon E Stillings                                               490 Rainbow Beach Rd                    Neenah, WI 94956                                                                                                          gordon@stillingslaw.com                 Email and First Class Mail
Episcopal Diocese Of Fond Du Lac                                       Attn: Gordon Stillings                                                 P.O. Box 98                             Neenah, WI 54956                                                                                                          gordon@stillingslaw.com                 Email and First Class Mail
Episcopal Diocese Of Fond Du Lac                                       Attn: Gordon Stillings                                                 1051 N Lynndale Dr 1B                   Appleton, WI 54914                                                                                                        gordon@stillingslaw.com                 Email and First Class Mail
Episcopal Diocese Of Fond Du Lac                                       Gordon E Stillings                                                     490 Rainbow Beach Rd                    Neenah, WI 54956                                                                                                          gordon@stillingslaw.com                 Email and First Class Mail
Episcopal Diocese Of Fond Du Lac                                       Gordon E Stillings                                                     P.O. Box 98                             Neenah, WI 54956                                                                                                          gordon@stillingslaw.com                 Email and First Class Mail
Episcopal Diocese Of Fond Du Lac                                       Attn: Gordon Stillings                                                 1051 N Lynndale Dr 1B                   Appleton, WI 54914                                                                                                        marilyn@stpaulrehburg.org               Email and First Class Mail
Episcopal Diocese Of Fort Worth                                        c/o the Reverend Canon Janet Waggoner                                  P.O. Box 8695                           Fort Worth, TX 76124                                                                                                      haliburton@namanhowell.com              Email and First Class Mail
Episcopal Diocese Of Indianapolis                                      Attn: Todd G. Relue                                                    Plews Shadley Racher & Braun LLP        1346 N Delaware St                          Indianapolis, IN 46202                                                        trelue@psrb.com                         Email and First Class Mail
Episcopal Diocese Of Lexington                                         Attn: Bryant Carleton Kibler, Sr                                       607 Nwy 1746                            Irvine, KY 40336‐8701                                                                                                     bkibler@diolex.org                      Email and First Class Mail
Episcopal Diocese Of Long Island                                       Attn: James Weller, Chancellor                                         36 Cathedral Ave                        Garden City, NY 11530                                                                                                     jweller@dioceseli.org                   Email and First Class Mail
Episcopal Diocese Of Massachusetts                                     c/o Hemenway & Barnes LLP                                              Attn: Edward Notis‐Mcconarty            75 State St                                 Boston, MA 02109                                                              emcconarty@hembar.com                   Email and First Class Mail
Episcopal Diocese Of Michigan                                          Attn: Jo Ann Hardy                                                     4800 Woodward Ave                       Detroit, MI 48201                                                                                                         jhardy@edomi.org                        Email and First Class Mail
Episcopal Diocese Of Milwaukee, Inc.                                   Attn: Rev. Kevin Huddleston                                            804 E Juneau Ave                        Milwaukee, WI 53202                                                                                                       huddleston@diomil.org                   Email and First Class Mail
Episcopal Diocese Of Montana                                           Attn: Martha Stebbins                                                  515 N Park Ave                          P.O. Box 2020                               Helena, MT 59624                                                              montanabishop@diomontana.com            Email and First Class Mail
Episcopal Diocese Of New Jersey                                        Attn: Canon Phyllis B. Jones                                           808 W State St                          Trenton, NJ 08618                                                                                                         pjones@dioceseofnj.org                  Email and First Class Mail
Episcopal Diocese Of Nh, Its Churches, Missions And Chapels            c/o the Tamposi Law Group, Pc                                          Attn: Peter N Tamposi                   159 Main St                                 Nashua, NH 03060                                                              peter@thetamposilawgroup.com            Email and First Class Mail
Episcopal Diocese Of North Carolina                                    Attn: David F Sellery                                                  200 W Morgan St, Ste 300                Raleigh, NC 27601                                                                                                         david.sellery@episdionc.org             Email and First Class Mail
Episcopal Diocese Of North Carolina                                    Attn: David F. Sellery                                                 200 W Morgan StSte 300                  Raleigh, NC 27601                                                                                                         david.sellery@episdionc.org             Email and First Class Mail
Episcopal Diocese Of North Carolina                                    c/o K&L Gates LLP                                                      Attn: A Lee Hogewood III                4350 Lassiter At North Hills Ave, Ste 300   Raleigh, NC 27609                                                             lee.hogewood@klgates.com                Email and First Class Mail
Episcopal Diocese Of North Carolina                                    c/o K&L Gates LLP                                                      Attn: A Lee Hogewood, III               4350 Lassiter At North Hills Ave, Ste 300   Raleigh, NC 27609                                                             lee.hogewood@klgates.com                Email and First Class Mail
Episcopal Diocese Of North Carolina                                    On Behalf of Members                                                   c/o K&L Gatesm LLP                      Attn: A Lee Hogewood, III                   4350 Lassiter At North Hills Ave, Ste 300   Raleigh, NC 27609                 lee.hogewood@klgates.com                Email and First Class Mail
Episcopal Diocese Of North Carolina, On Behalf Of Members              c/o K&L Gates LLP                                                      Attn: A Lee Hogewood, III               4350 Lassiter At North Hills Ave, Ste 300   Raleigh, NC 27609                                                             lee.hogewood@klgates.com                Email and First Class Mail
Episcopal Diocese Of Northern Michigan                                 Attn: Timothy C Quinnell                                               131 E Ridge St                          Marquette, MI 49855                                                                                                                                               First Class Mail
Episcopal Diocese Of Northwest Texas                                   c/o Ciardi Ciardi & Astin                                              Attn: Walter W Gouldsbury III, Esq      1905 Spruce St                              Philadelphia, PA 19103                                                        wgouldsbury@ciardilaw.com               Email and First Class Mail
Episcopal Diocese Of Northwest Texas                                   1802 Broadway                                                          Lubbock, TX 79401                                                                                                                                                                                         First Class Mail
Episcopal Diocese Of Northwestern Pennsylvania                         c/o Episcopal Diocese of Northwestern Pa                               Attn: Sean Rowe                         145 W 6th St                                Erie, PA 16501                                                                cdougan@dionwpa.org                     Email and First Class Mail
Episcopal Diocese Of Ohio                                              Attn: William A Powel III                                              2230 Euclid Ave                         Cleveland, OH 44115                                                                                                       wpowel@dohio.org                        Email and First Class Mail
Episcopal Diocese Of Pittsburgh / Episcopal Church In Usa              Attn: the Rev Canon Kimberly Karashin                                  325 Oliver Ave, Ste 300                 Pittsburgh, PA 15222                                                                                                                                              First Class Mail
Episcopal Diocese Of Pittsburgh/ Episcopal Church In The Usa           Attn: the Rev. Canon Kimberly Karashin                                 325 Oliver Ave, Ste 300                 Pittsburgh, PA 15222                                                                                                      sld@sgkpc.com                           Email and First Class Mail
Episcopal Diocese Of Rochester                                         3825 E Henrietta Rd, Ste 100                                           Henrietta, NY 14467                                                                                                                                               todd@episcopalrochester.org             Email and First Class Mail
Episcopal Diocese Of Texas                                             1225 Texas Ave                                                         Houston, TX 77002                                                                                                                                                 cfaulstich@epicenter.org                Email and First Class Mail
Episcopal Diocese Of The Rio Grande                                    Attn: Michael C B Hunn                                                 6400 Coors Blvd NW                      Albuquerque, NM 87120                                                                                                     bishophunn@dioceserg.org                Email and First Class Mail
Episcopal Diocese Of West Virginia                                     Karen E Klein                                                          317 5th Ave                             South Charleston, WV 25303                                                                                                kklein@moorebierlaw.com                 Email and First Class Mail
Episcopal Diocese Of West Virginia                                     Attn: Karen E Klein                                                    317 5th Ave                             South Charleston, WV 25303                                                                                                kklein@moorebiserlaw.com                Email and First Class Mail
Episcopal Diocese Of West Virginia                                     Karen E Klein                                                          317 5th Ave                             South Charleston, WV 25303                                                                                                kklein@moorebiserlaw.com                Email and First Class Mail
Episcopal Diocese Of West Virginia                                     Attn: Bishop W Michie Klusmeyer                                        1608 Virginia St E                      Charleston, WV 25311                                                                                                      mklusmeyer@wvdiocese.org                Email and First Class Mail
Episcopal Diocese Of Western Kansas                                    1 N Main St, Ste 418                                                   Hutchinson, KS 67501                                                                                                                                              mkliewer@kenberk.com                    Email and First Class Mail
Episcopal Diocese Of Western Kansas                                    Attn: Marc E Kliewer                                                   1811 E Mary St, Ste B                   Garden City, KS 67846                                                                                                     mkliewer@kenberk.com                    Email and First Class Mail
Episcopal Diocese Of Western Mass (Springfield)                        c/o the Tamposi Law Group, Pc                                          Attn: Peter N Tamposi                   159 Main St                                 Nashua, NH 03060                                                              peter@thetamposilawgroup.com            Email and First Class Mail
Episcopal Diocese Of Western New York                                  Attn: the Right Reverend Sean Rowe                                     1064 Brighton Rd                        Tonawanda, NY 14150                                                                                                       cfisher@magavern.com                    Email and First Class Mail
Episcopal Diocese Of Wyoming                                           Attn: Peter Nicolaysen                                                 P.O. Box 7                              Casper, WY 82602                                                                                                          petercn@vcn.com                         Email and First Class Mail
Episcopal Diocese Of Wyoming                                           Jessica Reynolds                                                       123 S Durbin                            Casper, WY 82601                                                                                                                                                  First Class Mail
Episcopal Diocese Or Lexington                                         Attn: Bryant Carleton Kibler, Sr                                       607 Hwy 1746                            Irvine, KY 40336‐8701                                                                                                     bkibler@diolex.org                      Email and First Class Mail
Episcopal Parish Of Ames                                               2338 Lincoln Way                                                       Ames, IA 50014                                                                                                                                                    Church@stjohns‐ames.org                 Email and First Class Mail
Epromos Promotional Products Inc                                       113 5th Ave S                                                          Saint Cloud, MN 56301‐3642                                                                                                                                                                                First Class Mail
Epting Law Group LLC                                                   Attn: Joseph M Epting Jr                                               125 Exec Pointe Blvd, Ste 200           Columbia, SC 29210                                                                                                        jepting@aboutjustice.com                Email and First Class Mail
Epworth Bethlehem                                                      c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               ERICE@BRADLEY.COM                       Email and First Class Mail
Epworth Memorial Umc, South Bend In                                    Attn: Treasurer                                                        2404 Lincoln Way W                      South Bend, IN 46628                                                                                                      epworth.memorial@sbcglobal.net          Email and First Class Mail
Epworth Umc                                                            Attn: Treasurer                                                        919 Palatka Rd                          Louisville, KY 40214                                                                                                      epworth@bellsouth.net                   Email and First Class Mail
Epworth Umc ‐ Aylett                                                   c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Epworth Umc ‐ Norfolk                                                  c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Epworth Umc ‐ Selma                                                    c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Epworth Umc (Palmyra)                                                  c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Epworth Umc Berkley                                                    Attn: Annette Cayot Treasurer                                          1953 Hopkins St                         Berkeley, CA 94707                                                                                                        acayot@acayot.net                       Email and First Class Mail
Epworth United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Epworth United Methodist Chapel                                        Attn: Virginia Vauls                                                   3317 St Lukes Ln                        Baltimore, MD 21207                                                                                                       gabrams@afnw.com                        Email and First Class Mail
Epworth United Methodist Church                                        2400 Devonshire Dr                                                     Columbus, GA 31904                                                                                                                                                church@epworthumc.com                   Email and First Class Mail
Epworth United Methodist Church                                        Attn: Sharon Hennings                                                  1133 So 20th St                         Fort Dodge, IA 50501                                                                                                      epwfd@frontiernet.net                   Email and First Class Mail
Epworth United Methodist Church                                        Attn: Sheila Eldredge                                                  315 Ave F                               Fort Dodge, IA 50501                                                                                                      epwfd@frontiernet.net                   Email and First Class Mail
Epworth United Methodist Church                                        Attn: Greg Hardy                                                       412 Euclid Ave                          Des Moines, IA 50313                                                                                                      Epworth412@gmail.com                    Email and First Class Mail
Epworth United Methodist Church                                        Attn: Carol Fontaine                                                   P.O. Box 1020                           Kalispell, MT 59903                                                                                                       epworth59901@gmail.com                  Email and First Class Mail
Epworth United Methodist Church                                        Attn: Treasurer                                                        5100 Karl Rd                            Columbus, OH 43229                                                                                                        epworthonkarl@gmail.com                 Email and First Class Mail
Epworth United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Epworth United Methodist Church                                        Attn: Susan Kester                                                     P.O. Box 1134                           Jesup, GA 31598                                                                                                           jesupepworth@gmail.com                  Email and First Class Mail
Epworth United Methodist Church                                        Attn: Joan Klein, Pastor Epworth Umc                                   915 Newport Ave                         Pawtucket, RI 02861                                                                                                       joanklein0610@gmail.com                 Email and First Class Mail
Epworth United Methodist Church                                        Attn: John Meada, Finance Chair                                        4241 Arno Rd                            Franklin, TN 37064                                                                                                        johnwilliammeada@gmail.com              Email and First Class Mail
Epworth United Methodist Church                                        Attn: Treasurer                                                        64 Salisbury St                         Worcester, MA 01609‐3127                                                                                                  kmacneal@aol.com                        Email and First Class Mail
Epworth United Methodist Church                                        Keith Macneal                                                          12 Idalla Ave, 6                        Worcester, MA 01606                                                                                                       kmacneal@aol.com                        Email and First Class Mail
Epworth United Methodist Church                                        Attn: Margaret Bass                                                    3002 Hope Valley Rd                     Durham, NC 27707                                                                                                          mbass@epworth‐umc.org                   Email and First Class Mail
Epworth United Methodist Church                                        Attn: Mickey J Bailey                                                  520 County Rd 125                       Elmendorf, TX 78112                                                                                                       mjbailey2018@outlook.com                Email and First Class Mail
Epworth United Methodist Church                                        Mickey J Bailey                                                        5718 Pecan Valley Dr                    San Antonio, TX 78223                                                                                                     mjbailey2018@outlook.com                Email and First Class Mail
Epworth United Methodist Church                                        Attn: Louise Raines                                                    299 Church St N                         Ripley, WV 25271                                                                                                          office@epworthumcripley.org             Email and First Class Mail
Epworth United Methodist Church                                        Attn: Pastor Dayne Zachrison                                           680 9th Ave Sw                          Valley City, ND 58072                                                                                                     office@epworthvalleycity.com            Email and First Class Mail
Epworth United Methodist Church                                        Attn: Treasurer, Epworth United Methodist Church                       4855 W Central Ave                      Toledo, OH 43615                                                                                                          peter@epworth.com                       Email and First Class Mail
Epworth United Methodist Church                                        Attn: Rev. Robert L. Rabenstein II                                     1540 Camp Rd                            Charleston, SC 29412                                                                                                      rlrabenstein@umcsc.org                  Email and First Class Mail
Epworth United Methodist Church                                        Attn: Todd Noren‐Hentz                                                 2102 Epworth Dr                         Huntsville, AL 35761                                                                                                      todd.noren‐hentz@umcna.org              Email and First Class Mail
Epworth United Methodist Church                                        Attn: Verna Eskridge                                                   5718 Pecan Valley                       San Antonio, TX 78223                                                                                                                                             First Class Mail
Epworth United Methodist Church                                        Attn: Verna H. Eskridge                                                4606 Bernadine Dr                       San Antonio, TX 78220‐4747                                                                                                                                        First Class Mail
Epworth United Methodist Church ‐ Arlington                            c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Epworth United Methodist Church ‐ Arlington                            1400 S Cooper St                                                       Arlington, TX 76013                                                                                                                                                                                       First Class Mail
Epworth United Methodist Church ‐ Hollywood                            c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Epworth United Methodist Church (95877)                                c/o Bentz Law Firm                                                     Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200                  Pittsburgh, PA 15228                                                          lspagnolo@bentzlaw.com                  Email and First Class Mail
Epworth United Methodist Church (95877)                                c/o Bentz Law Firm                                                     Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200                  Pittsburgh, PA 15228                                                          lspagnolo@bentzlaw.com                  Email and First Class Mail
Epworth United Methodist Church (Az)                                   c/o Clarke Law Firm, Plc                                               Attn: Marilee Miller Clarke             8141 E Indian Bend Rd, Ste 105              Scottsdale, AZ 85250                                                          marilee@clarkelawaz.com                 Email and First Class Mail
Epworth United Methodist Church Aylett                                 Attn: Jon Baker                                                        11 Epworth Rd                           Aylett, VA 23009                                                                                                          jonathanbaker07@comcast.net             Email and First Class Mail
Epworth United Methodist Church Fallon Nevada                          Attn: Steven M Endacott                                                1601 Tamara Ln                          Fallon, NV 89406                                                                                                          endacottsteve@charter.net               Email and First Class Mail
Epworth United Methodist Church Gaithersburg                           Attn: Sandra Matty                                                     9008 Rosemont Ave                       Gaithersburg, MD 20877                                                                                                    execadmin@eumc‐md.org                   Email and First Class Mail
Epworth United Methodist Church Of Rock Hill                           Attn: Irvin Plowden, Jr                                                620 Briarcliff Rd                       Rock Hill, SC 29730                                                                                                       ivplowdenjr@umcsc.org                   Email and First Class Mail
Epworth United Methodist Church, Denver                                Attn: Juanita Brown ‐ Treasurer                                        1865 Bruce Randolph Ave                 Denver, CO 80205                                                                                                          jkanost@eumcdenver.org                  Email and First Class Mail
Epworth United Methodist Church, Marion, Ohio                          Attn: Paula Aparis, Financial Secretary                                249 E Center St                         Marion, OH 43302                                                                                                          dlhoffman70@gmail.com                   Email and First Class Mail
Epworth: Bethlehem                                                     3245 Oakland Rd                                                        Bethlehem, PA 18017                                                                                                                                                                                       First Class Mail
Equinunk United Methodist Church (30327)                               c/o Bentz Law Firm                                                     Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200                  Pittsburgh, PA 15228                                                          lspagnolo@bentzlaw.com                  Email and First Class Mail
Equitas Advocates PC                                                   Eric W. Pearson, Esq.                                                  10421 S Jordan Gateway #600             Salt Lake City UT 84095                                                                                                   ewp@EquitasAdvocatesPC.com              Email and First Class Mail
Eric E Burnett                                                         2419 Corral Trail                                                      Chattanooga, TN 37421                                                                                                                                             eebemt@gmail.com                        Email and First Class Mail
Eric H. Schultz                                                        c/o Boy Scouts of America                                              Attn: Chase Koontz                      1325 W Walnut Hill Ln                       Irving, TX 75015                                                              chase.koontz@scouting.org               Email and First Class Mail
Eric Norman Simmons                                                    3925 Baulistrol                                                        Okemas, MI 48864                                                                                                                                                  ericsimmons@tds.net                     Email and First Class Mail
Eric Pai As Administrator Of The Estate Of Jp A Minor                  c/o Collison Law Offices                                               Attn: Robert Fink                       134 N Lasalle St, Ste 1200                  Chicago, IL 60620                                                             rfink@collisonltd.com                   Email and First Class Mail
Erie Shores Council Inc Bsa                                            Attn: Edward A Caldwell                                                5600 W Sylvania Ave                     Toledo, OH 43623                                                                                                          ed.caldwell@scouting.org                Email and First Class Mail
Erie United Methodist Church                                           Attn: Ad Board Chair                                                   P.O. Box 8                              Erie, CO 80516                                                                                                            Erieumc@gmail.com                       Email and First Class Mail
Erie United Methodist Church                                           Attn: Treasurer Sue Clark/ Dave Wagenknecht ‐ Trustees                 1100 E Samaria Rd                       Erie, MI 48133                                                                                                            wagen88@hotmail.com                     Email and First Class Mail
Erin United Methodist Church                                           Attn: Beth Flynt                                                       P.O. Box 309                            Erin, TN 37061                                                                                                            erinumc2018@gmail.com                   Email and First Class Mail
Erin United Methodist Church                                           Attn: David J Felts                                                    Spring St & Walnut                      Erin, TN 37061                                                                                                            erinumc2018@gmail.com                   Email and First Class Mail
Erskine Financial Services                                             1001 Berkeley Rd                                                       Wilmington, DE 19807‐2813                                                                                                                                                                                 First Class Mail
Erwin First United Methodist Church                                    Attn: Trustees, Erwin First United Methodist Church,                   920 Euclid Ave                          Syracuse, NY 13210                                                                                                        erwinfoffice78@gmail.com                Email and First Class Mail
Erwin United Methodist Church                                          Attn: Jerry R Walker                                                   600 Denim Dr                            Erwin, NC 28334                                                                                                           jrwalkerchfc@yahoo.com                  Email and First Class Mail
ES, A Minor, By Angie Garcia, Natural Mother                           c/o Ray Quinney & Nebeker P.C.                                         Attn: Steven W Call                     36 South Main St, Ste 1400                  Salt Lake City, UT 84111                                                      scall@rqn.com                           Email and First Class Mail
ES, A Minor, By Angie Garcia, Natural Mother                           c/o Debry & Associates                                                 Attn: Travis Alkire                     45 West Sego Lily Dr, Ste 401               Sandy, UT 84070                                                               talkire@robertdebry.com                 Email and First Class Mail
Escalon Umc                                                            Attn: Treasurer Escalon United Methodist Church                        2000 Jackson Ave                        Escalon, CA 95320                                                                                                         ladywriter16@hotmail.com                Email and First Class Mail
Escalon United Methodist Church                                        Attn: Peggy J Bosch                                                    2000 Jackson Ave                        Escalon, CA 95320                                                                                                         ladywriter16@hotmail.com                Email and First Class Mail
Escambia County Tax Collector                                          P.O. Box 1312                                                          Pensacola, FL 32591                                                                                                                                               ectc@escambiataxcollector.com           Email and First Class Mail
Escambia County Tax Collector                                          Attn: Sarah S Walton                                                   25 W Cedar St, Ste 550                  Pansacola, FL 32502                                                                                                       swalton@philipbates.net                 Email and First Class Mail
Esis, Inc                                                              c/o Duane Morris LLP                                                   Attn: Wendy M Simkulak                  30 S 17th St                                Philadelphia, PA 19103                                                        WMSimkulak@duanemorris.com              Email and First Class Mail
Esis, Inc                                                              Robert J Mayo                                                          436 Walnut St                           Philadelphia, PA 19103                                                                                                                                            First Class Mail
Esperance ‐ Sloansville United Methodist Church                        Attn: Lewis R Scranton                                                 498 Main St                             Delanson, NY 12053                                                                                                        lscranton@nycap.rr.com                  Email and First Class Mail
Essex United Methodist Church                                          Attn: Charles Houghtaling                                              524 Maryland Ave                        Essex, MD 21221                                                                                                           finance.essexumc@gmail.com              Email and First Class Mail
Essex United Methodist Church                                          Attn: David Wyman                                                      22469 County Rd 732                     Dexter, MO 63841                                                                                                          wymandavid@yahoo.com                    Email and First Class Mail
Estero United Methodist Estero                                         c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Estes Express Lines                                                    Attn: Donna Ferguson                                                   3901 W Broad St                         Richmond, VA 23230                                                                                                        nicole.washington@estes‐express.com     Email and First Class Mail
Estes Industries, LLC                                                  1295 H St                                                              Penrose, CO 81240‐9698                                                                                                                                                                                    First Class Mail
Estey & Bomberger, LLP, Cutter Law, PC                                 Stephen J. Estey, Esq., Kristen K. Barton, Esq., Brooks Cutter, Esq.   2869 India St                           San Diego CA 92103                                                                                                        kristen@estey‐bomberger.com             Email and First Class Mail
Estherville Lutheran Church                                            Attn: Tim J Johnson                                                    208 N 8th St                            Estherville, IA 51334                                                                                                     patmmeyer@hotmail.com                   Email and First Class Mail
Estill Springs United Methodist Church                                 Attn: Robert Vernon Walker Jr                                          111 Mckinney Cir                        Estill Springs, TN 37330                                                                                                  rvwalker@united.net                     Email and First Class Mail
Estill Springs United Methodist Church                                 Attn: Treasurer Esumc                                                  P.O. Box 113                            Estill Springs, TN 37330                                                                                                  rvwalker@united.net                     Email and First Class Mail
Ethan P. Arbuckle, Attorney at Law, LLC                                Ethan P. Arbuckle                                                      671 Hwy 171, Ste L                      Stonewall LA 71078                                                                                                        ethan@arbucklelegal.com                 Email and First Class Mail
Ethan Vincent Draddy                                                   c/o Greater New York Council Inc                                       475 Riverside Dr                        New York, NY 10118                                                                                                        edraddy@mac.com                         Email and First Class Mail
Etna United Methodist Church                                           Attn: Terry Crane, Treasurer                                           P.O. Box 70                             Etna, OH 43018                                                                                                            office@etnaumc.org                      Email and First Class Mail
Etowah Umc                                                             c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Eugene First United Methodist Church 1376 Olive St Eugene,Or           c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Eumc                                                                   Attn: Courtney Renee Dake                                              604 S 2nd St                            Eldridge, IA 52748                                                                                                                                                First Class Mail
Eureka Springs United Methodist Church                                 c/o Martie Davis                                                       195 Huntsville Rd                       Eureka Springs, AR 72632                                                                                                  lraines@fridayfirm.com                  Email and First Class Mail
Eureka United Methodist Church                                         208 N Callender St                                                     Eureka, IL 61530                                                                                                                                                  eumc14@frontier.com                     Email and First Class Mail
Eureka United Methodist Church                                         Attn: Tim Schulte                                                      P.O. Box 67                             Eureka, MO 63025                                                                                                          tim.schulte@the‐river.church            Email and First Class Mail
Eureka United Methodist Church                                         Attn: Timothy Gerard Schulte                                           215 N Central Ave                       Eureka, MO 63025                                                                                                          tim.schulte@the‐river.church            Email and First Class Mail
European Scout Foundation                                              Rue Henri‐Christine' 5                                                 1205 Geneva                             Switzerland                                                                                                 Switzerland                                           First Class Mail
Evan Luth Trinity Congr Unaltered Augs                                 Attn: Jeff Pioch                                                       45160 Van Dyke Ave                      Utica, MI 48317                                                                                                           jpioch@trinityutica.com                 Email and First Class Mail
Evan. Luth. Trinity Congr. Unaltered Augsbrg Cnfsn Utica Mi            Attn: Jeff Pioch                                                       45160 Van Dyke Ave                      Utica, MI 48317                                                                                                           jpioch@trinityutica.com                 Email and First Class Mail
Evangel Heights United Methodist Church                                Attn: Richard Van Wechel                                               114 N Ironwood Dr                       South Bend, IN 46615‐2516                                                                                                 rvanwechel@hotmail.com                  Email and First Class Mail
Evangel Heights United Methodist Church                                Attn: Trustees Evangel Heights United Methodist Church                 114 N Ironwood Dr                       South Bend, IN 46615‐2516                                                                                                 rvanwechel@hotmail.com                  Email and First Class Mail
Evangelical Free Church Of Chula Vista, Inc.                           Paseo Del Rey Church                                                   900 Paseo Del Rey                       Chula Vista, CA 91910                                                                                                     cindy@paseodelrey.org                   Email and First Class Mail
Evangelical Immanuel Lutheran Church Of Whitestone Inc.                Attn: Michael R Jakob                                                  11‐10 150th St                          Whitestone, NY 11357                                                                                                      immwhitestone@aol.com                   Email and First Class Mail
Evangelical Lutheran Church                                            35 E Church St                                                         Fredrick, MD 21701                                                                                                                                                djones@twinspires.org                   Email and First Class Mail
Evangelical Lutheran Church Of The Ascension                           Attn: Council President, Ascension Lutheran Church                     P.O. Box 266                            Shelby, NC 28151                                                                                                          ascensionsecof@bellsouth.net            Email and First Class Mail
Evangelical Lutheran Church Of The Good Shepherd                       1700 Bower Hill Rd                                                     Pittsburgh, PA 15243                                                                                                                                              treasurer@goodshepherdbowerhill.com     Email and First Class Mail
Evangelical Lutheran Church Of The Redeemer                            Attn: Robert Wenk                                                      1545 Chain Bridge Rd                    Mclean, VA 22101                                                                                                          rob.wenk@verizon.net                    Email and First Class Mail
Evangelical Umc In Clarksboro                                          c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Evangelical United Brethren Church                                     Attn: Steven R. Good                                                   5 W Washington St                       Oswego, IL 60543                                                                                                          office@goodshepherdoswego.org           Email and First Class Mail
Evangelical United Church of Christ                                    Attn: Barbara Bray                                                     2520 Poplar St                          Highland, IL 62249                                                                                                        bbray@evucc.org                         Email and First Class Mail
Evangelical United Methodist Church                                    Attn: Treasurer, Evangelical United Methodist Church                   1000 Flaxmill Rd                        Huntington, IN 46750                                                                                                      marti@e‐umc.org                         Email and First Class Mail
Evangelical United Methodist Church                                    Attn: Eumc                                                             345 Broadwater Ave                      Billings, MT 59101                                                                                                        office@actyourfaith.org                 Email and First Class Mail
Evangelical United Methodist Church (188425)                           c/o Bentz Law Firm                                                     Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200                  Pittsburgh, PA 15228                                                          lspagnolo@bentzlaw.com                  Email and First Class Mail
Evangelical United Methodist Church (61496)                            c/o Bentz Law Firm                                                     Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200                  Pittsburgh, PA 15228                                                          lspagnolo@bentzlaw.com                  Email and First Class Mail
Evangeline Area Cncl 212                                               2266 S College Rd, Ste E                                               Lafayette, LA 70508‐8300                                                                                                                                                                                  First Class Mail
Evangeline Area Council 212                                            Attn: Art Hawkins                                                      2266 S College Rd Ext, Ste E            Lafayette, LA 70508                                                                                                       Art.hawkins@scouting.org                Email and First Class Mail
Evans Memorial United Methodist Church (60710)                         c/o Bentz Law Firm                                                     Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200                  Pittsburgh, PA 15228                                                          lspagnolo@bentzlaw.com                  Email and First Class Mail
Evansburg Umc                                                          c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               Erice@bradley.com                       Email and First Class Mail
Evanston: Hemenway Umc                                                 Attn: Reuel Talapian                                                   933 Chicago Ave                         Evanston, IL 60202                                                                                                        reueltalapian@ymial.com                 Email and First Class Mail
Evansville Aldersgate Umc                                              Attn: James Clark                                                      5130 Lincoln Ave                        Evansville, IN 47715                                                                                                                                              First Class Mail
Everbridge                                                             155 N Lake Ave, Ste 900                                                Pasadena, CA 91101‐1849                                                                                                                                                                                   First Class Mail
Everbridge, Inc                                                        P.O. Box 740745                                                        Los Angeles, CA 90074‐0745                                                                                                                                                                                First Class Mail
Everett United Methodist Church (176768)                               c/o Bentz Law Firm                                                     Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200                  Pittsburgh, PA 15228                                                          lspagnolo@bentzlaw.com                  Email and First Class Mail
Evergreen Park: First Umc                                              Attn: Barbara Lee Good                                                 9358 S Homan Ave                        Evergreen Park, IL 60805                                                                                                  fumcepoffice@yahoo.com                  Email and First Class Mail
Evergreen Umc ‐ Leesburg                                               c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Evergreen United Methodist Church                                      Attn: Curtis P. Murley, Treasurer                                      P.O. Box 297                            10 Leavitt St                               Long Island, ME 04050                                                         eumc.treas@gmail.com                    Email and First Class Mail
Evergreen United Methodist Church                                      Attn: Julie Poston                                                     11098 US 15‐501N                        Chapel Hill, NC 27517                                                                                                     info@evergreen‐umc.org                  Email and First Class Mail
Evergreen Valley United Methodist Church                               Attn: Chair, Administrative Council                                    3520 San Felipe Rd                      San Jose, CA 95135‐2008                                                                                                   SheilaHeacock1122@gmail.com             Email and First Class Mail
Everman Umc                                                            c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Everman Umc                                                            530 Townley Dr                                                         Everman, TX 76140                                                                                                                                                                                         First Class Mail
Eversource                                                             P.O. Box 56007                                                         Boston, MA 02205‐6007                                                                                                                                                                                     First Class Mail
Evolution Umc                                                          Attn: Leanna Van Zandt Nauman                                          202 W Hyde Park Ave                     Saint Joseph MO 64504                                                                                                     preacherlvz@gmail.com                   Email and First Class Mail
Excelsior Grange #5 Patrons Of Husbandry                               Attn: Steven Verrill                                                   270 Bailey Hill Rd                      Poland, ME 04274                                                                                                          sverrill@roadrunner.com                 Email and First Class Mail
Executive Risk Indemnity Inc.                                          c/o Duane Morris LLP                                                   Attn: Wendy M. Simkulak                 30 S 17th St                                Philadelphia, PA 19103                                                        WMSimkulak@duanemorris.com              Email and First Class Mail
Executive Risk Indemnity Inc.                                          c/o Duane Morris LLP                                                   Attn: Wendy M Simkulak                  30 S 17th St                                Philadelphia, PA 19103                                                        WMSimkulak@duanemorris.com              Email and First Class Mail
Executive Risk Specialty Insurance Company                             c/o Duane Morris LLP                                                   Attn: Wendy M Simkulak                  30 S 17th St                                Philadelphia, PA 19103                                                        WMSimkulak@duanemorris.com              Email and First Class Mail
Executive Risk Specialty Insurance Company Insurance Company           c/o Duane Morris LLP                                                   Attn: Wendy M. Simkulak                 30 S 17th St                                Philadelphia, PA 19103                                                        WMSimkulak@duanemorris.com              Email and First Class Mail
Exeter (Nh) United Methodist Church                                    Attn: Rev James A Blair                                                307 Epping Rd                           Exeter, NH 03833                                                                                                          eumcnh2@outlook.com                     Email and First Class Mail
Exley United Methodist Church                                          Attn: Pastor Shelley Andrews                                           338 Lake St                             P.O. Box 69                                 Wilson, NY 14172                                                              office@exleychurch.org                  Email and First Class Mail
Experience Based Learning Systems, Llc                                 Attn: David Allen Kolb                                                 75 Ulua Rd                              Kaunakakai, HI 96748                                                                                                      oak5@msn.com                            Email and First Class Mail
Extensis Corp                                                          1800 SW 1st Ave, Ste 500                                               Portland, OR 97201‐5322                                                                                                                                                                                   First Class Mail
Exton United Methodist                                                 c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
Exxel Outdoors LLC                                                     1 International Ct                                                     Broomfield, CO 80021‐3200                                                                                                                                                                                 First Class Mail
Eylau United Methodist Church                                          Attn: Keith Ducroz                                                     5214 US Hwy 59 S                        Texarkana, TX 75501                                                                                                       keithd6808@windstream.net               Email and First Class Mail
Ezion‐Mount Carmel United Methodist ‐ Wilmington                       c/o Bradley Arant Boult Cummings LLP                                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200                    Tampa, FL 33602                                                               erice@bradley.com                       Email and First Class Mail
F & M Hat Company Inc                                                  103 Walnut St                                                          Denver, PA 17517‐1605                                                                                                                                                                                     First Class Mail
F&M Hat Company Inc                                                    Attn: Pamela Haeuser                                                   103 Walnut St                           Denver, PA 17517                                                                                                          pam.haeuser@fmhat.com                   Email and First Class Mail
Factoryville Umc (078348)                                              c/o Bentz Law Firm                                                     Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200                  Pittsburgh, PA 15228                                                          lspagnolo@bentzlaw.com                  Email and First Class Mail
                                                               Case 20-10343-LSS                                                Doc 2541                                    Filed 04/07/21                                              Page 27 of 87

Faholo Christian Conference Center                                     Paul Weber                                               3000 Mount Hope Rd                      Grass Lake, MI 49240‐8907                                                                                                             First Class Mail
Fair Haven United Methodist Church                                     Attn: Susan Hardman‐Zimmerman                            289 Main St                             Poultney, VT 05764                                                          shardman‐zimmerman@susumc.org                             Email and First Class Mail
Fair Oaks United Methodist Church                                      9849 Fair Oaks Blvd                                      Fair Oaks, CA 95628                                                                                                 office@fairoaksumc.org                                    Email and First Class Mail
Fairbanks United Methodist Church                                      Attn: (Pastor) Heather Sims                              8350 Jones Rd                           Houston, TX 77065                                                           churchoffice@fairbanksumc.org                             Email and First Class Mail
Fairbrook United Methodist Church (176781)                             c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Fairburn United Methodist Church                                       Attn: Carey L Sogge                                      P.O. Box 13                             Fairburn, SD 57738                                                          CLSogge@gmail.com                                         Email and First Class Mail
Fairburn United Methodist Church ‐ Fairburn                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Fairdale Community Umc (079720)                                        c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Fairfax United Methodist Church                                        Attn: Peter Ficken                                       10300 Stratford Ave                     Fairfax, VA 22030                                                           lbarricks@fairfaxumc.org                                  Email and First Class Mail
Fairﬁeld & Associates & Paradie & Rabasco                              Amy Fairfield, Vene Paradie                              115 Middle Street, Ste 300              Portland ME 04101                                                           amy@fairﬁeldandassociates.com                             Email and First Class Mail
Fairﬁeld & Associates & Paradie & Rabasco                              Amy Fairfield, Vene Paradie                              115 Middle Street, Ste 300              Portland ME 04101                                                           amy@fairfieldassociates.com; vparadie@lawyers‐maine.com   Email and First Class Mail
Fairfield Center Umc                                                   Sungmin Jeon                                             20 W School St                          Oakland, ME 04963                                                           smj0301@gmail.com                                         Email and First Class Mail
Fairfield Center United Methodist Church                               Attn: Treasurer, Fairfield Center Umc                    62 Ohio Hill Rd                         Fairfield, ME 04937                                                         mtozier34@gmail.com                                       Email and First Class Mail
Fairfield First United Methodist Church                                Attn: Nathan Jeffries                                    109 S 1st St                            Fairfield, IL 62837                                                         rev.chocolatier@gmail.com                                 Email and First Class Mail
Fairfield First United Methodist Church                                Attn: Sharon Flinspach & James C Flinspach               201 N Court St                          Fairfield, IA 52556                                                         sharonflinspach@gmail.com                                 Email and First Class Mail
Fairfield Grace Umc                                                    Attn: Rev Kun Sam Cho                                    1089 Fairfield Woods Rd                 Fairfield, CT 06825                                                         fairfieldgrace@sbcglobal.net                              Email and First Class Mail
Fairfield United Methodist Church                                      Attn: Trustee Chair, Fairfield United Methodist Church   P.O. Box 313                            Fairfield, ME 04937                                                         dbelgard@msn.com                                          Email and First Class Mail
Fairgrove Umc                                                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Fairhaven United Methodist Church                                      Attn: David Collins                                      3131 W Walnut St                        Johnson City, TN 37604                                                      collinsdav@comcast.net                                    Email and First Class Mail
Fairhaven United Methodist Church                                      Attn: Rev Kenneth B Hawes                                12801 Darnestown Rd                     Gaithersburg, MD 20878                                                      pastorken.fairhavenumc@gmail.com                          Email and First Class Mail
Fairhope United Methodist Church                                       Attn: Dr Darren Mcclellan                                155 S Section St                        Fairhope, AL 36532                                                          scp@ajlaw.com                                             Email and First Class Mail
Fairlawn Umc                                                           Attn: Pastor Scott Cave                                  2001 S Parker                           Evansville, IN 47714                                                                                                                  First Class Mail
Fairlawn United Methodist Church, Radford                              Attn: Treasurer                                          7584 Brandon Rd                         Radford, VA 24141                                                           markmiller.psalm1@gmail.com                               Email and First Class Mail
Fairlington Umc ‐ Alexandria                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Fairmont Presbyterian Church                                           Attn: Brian Maguire                                      3705 Far Hills Ave                      Dayton, OH 45429                                                            office@fairmontchurch.org                                 Email and First Class Mail
Fairmount Park Umc ‐ Norfolk                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Fairmount Springs (179705)                                             c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Fairmount Umc                                                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Fairmount United Methodist Church                                      Attn: Pastor Heysook Kim                                 301 S Walnut St                         Fairmount, IN 46928                                                         mroth@comtech.com                                         Email and First Class Mail
Fairmount United Methodist Church ‐ Fairmount                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Fairport United Methodist Church                                       Attn: Charles H Rieck III, Trustee Chairperson           31 W Church St                          Fairport, NY 14450                                                          chip1346@gmail.com                                        Email and First Class Mail
Fairview Umc, 1013 Westover Dr, Danville Va 24541                      c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Fairview United Methodist                                              c/o Friday, Eldredge & Clark LLP                         Attn: Lindsey Emerson Raines            400 W Capitol Ave, Ste 2000        Little Rock, AR 72201                    lraines@fridayfirm.com                                    Email and First Class Mail
Fairview United Methodist                                              c/o Virginia Kesterson                                   1524 Laurel St                          Texarkana, AR 71854                                                         sugarhillumc@gmail.com                                    Email and First Class Mail
Fairview United Methodist Church                                       Attn: Janet Clark                                        254 Robinson St                         Binghamton, NY 13904                                                        fairviewumchurch1@gmail.com                               Email and First Class Mail
Fairview United Methodist Church                                       c/o Pastor Kathryn Burchfield                            2603 Mt. Holly Rd                       Camden, AR 71701                                                            pastorkat2012@gmail.com                                   Email and First Class Mail
Fairview United Methodist Church                                       Attn: Steve Cordle                                       2508 Old Niles Ferry Rd                 Maryville, TN 37803                                                         scordle@fairview‐umc.org                                  Email and First Class Mail
Fairview United Methodist Church                                       Attn: Anne Mccorkle Garrett                              13916 Jarrettsville Pike                Phoenix, MD 21131                                                           treasurer@fairviewumc‐phoenixmd.org                       Email and First Class Mail
Fairview United Methodist Church (178290)                              c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Fairwood Community Umc ‐ Renton                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Fairwood United Methodist Church                                       Attn: Brandy Stevens                                     1712 Old Omen Rd                        Tyler, TX 75701                                                             brandystevens.fairwood@gmail.com                          Email and First Class Mail
Faison United Methodist Church                                         Attn: Jabe Largen                                        P.O. Box 417                            Faison, NC 28341                                                            jlargen@nccumc.org                                        Email and First Class Mail
Faith ‐ Jacksonville                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Faith Bible Chapel International                                       c/o Hatch Ray Olsen Conan LLC                            Attn: Christopher J Conant              730 17th St, Ste 200               Denver, CO 80202                         cconant@hatchlawyers.com                                  Email and First Class Mail
Faith Chapel United Methodist Church (4741)                            c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Faith Chapel United Methodist Church (4741)                            c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspangolo@bentzlaw.com                                    Email and First Class Mail
Faith Community Umc                                                    Attn: Kate Ehrenberger                                   5304 Hamlet Ave                         Baltimore, MD 21214                                                         kateehren@msn.com                                         Email and First Class Mail
Faith Community Umc                                                    Katherine Ehrenberger                                    5315 Harford Rd                         Baltimore, MD 21214                                                         kateehren@msn.com                                         Email and First Class Mail
Faith Community Umc (Bayville)                                         c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Faith Community United Methodist Church                                Attn: Rev Andrew Wagner                                  100 Country Club Dr                     Xenia, OH 45385                                                             office@fcum.org                                           Email and First Class Mail
Faith Community United Methodist Church                                Attn: Faith Community Umc                                8230 Cox Rd                             West Chester, OH 45069                                                      tim.waugh@faithcommunityumc.org                           Email and First Class Mail
Faith Community United Methodist Church (96622)                        c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Faith East Waterford (178005)                                          c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Faith Episcopal Church (Merrimack)                                     c/o the Tamposi Law Group, Pc                            Attn: Peter N Tamposi                   159 Main St                        Nashua, NH 03060                         peter@thetamposilawgroup.com                              Email and First Class Mail
Faith Evangelical Lutheran Church Of Lexington, Ky, Inc.               c/o Plews Shadley Racher & Braun LLP                     Attn: Josh Tatum                        1346 N Delaware St                 Indianapolis, IN 46202                   jtatum@psrb.com                                           Email and First Class Mail
Faith Evangelical Lutheran Church, Ft. Wayne, In Inc.                  Attn: Josh S Tatum                                       Plews Shadley Racher & Braun LLP        1346 N Delaware St                 Indianapolis, IN 46202                   jtatum@psrb.com                                           Email and First Class Mail
Faith Fellowship Umc                                                   Attn: Rev David A Arruda                                 P.O. Box 1145                           Mansfield, MA 02048                                                         Faithfellowshipumc@verizon.net                            Email and First Class Mail
Faith Harbor United Methodist Church, Inc                              c/o Blackburn & Ording, Pllc                             Attn: Ray C Blackburn                   P.O. Box 895                       Hampstead, NC 28443                      Ray@rayblackburn.com                                      Email and First Class Mail
Faith Journey United Methodist Church                                  Attn: Mike Jordan Chair of Trustees                      8396 Morgan Rd                          Clay, NY 13041                                                              fjoffice@fjumc.org; pastordanielbradley@yahoo.com         Email and First Class Mail
Faith Legacy Church                                                    Attn: Brennan Mccurdy                                    3532 Whitney Ave                        Sacramento, CA 95821                                                        bmccurdy@faithlegacychurch.com                            Email and First Class Mail
Faith Lorain United Methodist Church                                   Attn: Irv Butler                                         2201 Reid Ave                           Lorain, OH 44052                                                            FAITHUMC2019@GMAIL.COM                                    Email and First Class Mail
Faith Lutheran Church                                                  Attn: Robert Garth Scott                                 12534 Holly Rd                          Grand Blanc, MI 48439                                                       churchoffice@faithgb.org                                  Email and First Class Mail
Faith Lutheran Church                                                  2349 Old Tpke Rd                                         Lewisburg, PA 17837                                                                                                 faithchurch@dejazzd.com                                   Email and First Class Mail
Faith Lutheran Church                                                  2349 Old Turnpike Rd                                     Lewisburg, PA 17837                                                                                                 faithchurch@dejazzd.com                                   Email and First Class Mail
Faith Lutheran Church                                                  Attn: Daniel David Raemsch                               6600 Woodrow Ave                        Austin, TX 78757                                                            flcoffice@att.net                                         Email and First Class Mail
Faith Lutheran Church                                                  Attn: Michael Metzger                                    P.O. Box 10147                          Canoga Park, CA 91309                                                       laurie@faithlutherancanogapark.com                        Email and First Class Mail
Faith Lutheran Church                                                  Attn: Treasurer                                          225 Jamestowne Blvd                     Knoxville, TN 37934                                                         mary@faithloves.org                                       Email and First Class Mail
Faith Lutheran Church                                                  14206 E Flagg Rd                                         Rochelle, IL 61068                                                                                                  pastor@faithlcrochelle.org                                Email and First Class Mail
Faith Lutheran Church                                                  Attn: Timothy T Parker                                   1000 2nd Ave, 30th Fl                   Seattle, WA 98104                                                           ttp@pattersonbuchanan.com                                 Email and First Class Mail
Faith Lutheran Church                                                  Attn: Margaret Mary Muthard                              3355 Macarthur Rd                       Whitehall, PA 18052                                                                                                                   First Class Mail
Faith Lutheran Church & Preschool Lcms                                 Attn: Ed Myers                                           507 New Byhalia Rd                      Collierville, TN 38017                                                      office@faithcollierville.com                              Email and First Class Mail
Faith Lutheran Church & School                                         Attn: Rebecca Sheridan                                   231 Jackson Ave                         Syosset, NY 11791                                                           pastor.rsheridan@gmail.com                                Email and First Class Mail
Faith Lutheran Church At Eustis, Florida                               Attn: Janet Marcil                                       2727 S Grove St                         Eustis, FL 32726                                                            jmarcil@flcse.org                                         Email and First Class Mail
Faith Lutheran Church Lcms Of Denver                                   4785 Elm Court                                           Denver, CO 80211                                                                                                    hgarypeg@aol.com                                          Email and First Class Mail
Faith Lutheran Church Of Anaheim                                       2219 W Orange Ave                                        Anaheim, CA 92804                                                                                                   mwalsh@cikpower.com                                       Email and First Class Mail
Faith Lutheran Church Of Meadow Vista                                  Faith Lutheran Church                                    1115 Combie Rd                          Meadow Vista, CA 95722                                                      pastor@faithmv.net                                        Email and First Class Mail
Faith Lutheran Church, Fairlawn, Ohio                                  Attn: Jean Hansen                                        2726 W Market St                        Fairlawn, OH 44333                                                          pastor@faithlutheranchurch.org                            Email and First Class Mail
Faith Lutheran Topeka Ks                                               Attn: Galen F Dale                                       1716 SW Gage Blvd                       Topeka, KS 66604                                                            office@faithlutherantopeka.com                            Email and First Class Mail
Faith Methodist Church                                                 Attn: Janet Vogt Spencer                                 6810 Montrose Rd                        Rockville, MD 20852                                                         jspencer@faithworkshere.com                               Email and First Class Mail
Faith Presbyterian Church                                              Attn: Rev Hillary Cheek                                  6309 W Friendly Ave                     Greensboro, NC 27410                                                        faithpresgsonc@gmail.com                                  Email and First Class Mail
Faith Presbyterian Church                                              275 Alemeda Dr                                           Palm Springs, FL 33461                                                                                              faithpresps@gmail.com                                     Email and First Class Mail
Faith Presbyterian Church                                              Attn: Trayce Allen, Clerk of Session                     301 Bailey Ranch Rd                     Aledo, TX 76008                                                             th25975@gmail.com                                         Email and First Class Mail
Faith Presbyterian Church Of Emmaus                                    P.O. Box 507                                             Emmaus, PA 18049                                                                                                    office@faithchurchemmaus.org                              Email and First Class Mail
Faith Umc                                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Faith Umc Corinth                                                      Attn: Kristi Payne                                       6060 Teasley Ln                         Denton, TX 76210                                                            finance@tryfaith.org                                      Email and First Class Mail
Faith Umc In Centerville                                               Attn: Treasurer & Christy Lynn Ehrle                     23851 Ia‐5                              Centerville, IA 52544                                                       christy.ehrle@iaumc.net                                   Email and First Class Mail
Faith United Evangelical Lutheran Church                               Attn: the Rev Marissa Becklin                            357 Walnut St                           Denver, PA 17517                                                            faithunited@ptd.net                                       Email and First Class Mail
Faith United Methodist Church                                          Attn: Melanie Elaine Eager                               3510 Arkansas Rd                        West Monroe, LA 71291                                                       admin@faithmethodist.net                                  Email and First Class Mail
Faith United Methodist Church                                          Attn: Brandon Rodgers                                    7315 Old Springville Rd                 Pinson, AL 35126                                                            brandon.rodgers@umcna.org                                 Email and First Class Mail
Faith United Methodist Church                                          5395 Westview Ln                                         Lisle, IL 60532                                                                                                     carlenedavid@sbcglobal.net                                Email and First Class Mail
Faith United Methodist Church                                          Attn: James Midgley                                      75 Clintonville Rd                      North Haven, CT 06473                                                       chaperal@sbcglobal.net                                    Email and First Class Mail
Faith United Methodist Church                                          Attn: Pastor David Dorn                                  4600 Fm 359                             Richmond, TX 77406                                                          david.dorn@faithumc.org                                   Email and First Class Mail
Faith United Methodist Church                                          Attn: Pastor David Dorn II                               4600 Fm 359                             Richmond, TX 77406                                                          david.dorn@faithumc.org                                   Email and First Class Mail
Faith United Methodist Church                                          Attn: Tony Eager                                         719 Harrell Rd                          West Monroe, LA 71291                                                       eager.tony@gmail.com                                      Email and First Class Mail
Faith United Methodist Church                                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Faith United Methodist Church                                          Attn: Mr Garth Peterson, Treasurer, Faith Umc            899 Dorset St                           South Burlington, VT 05403                                                  faithumom@gmail.com                                       Email and First Class Mail
Faith United Methodist Church                                          Attn: Terry L Covella                                    411 Harding                             P.O. Box 783                       Kendallville, IN 46755                   fumc411@sbcglobal.net                                     Email and First Class Mail
Faith United Methodist Church                                          Attn: Harry Vein                                         2403 Rayford Rd                         Spring, TX 77386                                                            harry@faithumcspring.org                                  Email and First Class Mail
Faith United Methodist Church                                          Attn: James Midgley                                      81 Clintonville Rd                      North Haven, CT 06473                                                       jjmidg07@gmail.com                                        Email and First Class Mail
Faith United Methodist Church                                          Attn: Ken Laber                                          909 19th Ave N                          Fargo, IN 58102                                                             kenneth.laber@gmail.com                                   Email and First Class Mail
Faith United Methodist Church                                          Attn: Michael Joe Layman                                 6400 Chasse Knoll                       Orange, TX 77632                                                            layman.mj@gmail.com                                       Email and First Class Mail
Faith United Methodist Church                                          Attn: Sharyl Syler                                       300 9th St Nw                           North Canton, OH 44720                                                      ncfaith@faithumchurch.org                                 Email and First Class Mail
Faith United Methodist Church                                          Attn: Rev Wanda Santos‐Perez                             191 Montcalm St                         Chicopee, MA 01020                                                          office@chicopeeumc.org                                    Email and First Class Mail
Faith United Methodist Church                                          Attn: Tim Albrecht                                       1025 Tullar Rd                          Neenah, WI 54956                                                            office@faithchurchneenah.com                              Email and First Class Mail
Faith United Methodist Church                                          Attn: Valerie Sansing                                    P.O. Box 494                            Orange, TX 77631                                                            office@faithorange.org                                    Email and First Class Mail
Faith United Methodist Church                                          Attn: Bobbie Verser                                      9820 W Markham St                       Little Rock, AR 72205                                                       office@faithumc‐lr.org                                    Email and First Class Mail
Faith United Methodist Church                                          Attn: Michael W Cassidy                                  1950 SW Eagles Pkwy                     Grain Valley, MO 64029                                                      pastormike@valleyfaith.church                             Email and First Class Mail
Faith United Methodist Church                                          Attn: Penny Franz                                        819 Randall Ave                         Cheyene, WY 82001                                                           penny@ewecount.com                                        Email and First Class Mail
Faith United Methodist Church                                          Penny L Franz                                            522 E 6th St                            Cheyenne, WY 82007                                                          penny@ewecount.com                                        Email and First Class Mail
Faith United Methodist Church                                          Attn: Treasurer                                          811 N Brandywine Ave                    Schenectady, NY 12308                                                       roger.sheffer@mnsu.edu                                    Email and First Class Mail
Faith United Methodist Church                                          Attn: Ross Reinhiller                                    219 1st Ave W                           Williston, ND 58801                                                         rreinhiller@gmail.com                                     Email and First Class Mail
Faith United Methodist Church                                          Attn: Terry Coddington                                   15769 Livingston Rd                     Accokeek, MD 20607                                                          treasurer@faithumc‐accokeek.org                           Email and First Class Mail
Faith United Methodist Church                                          Attn: Becky Atwater                                      707 Unionville Rd                       Steuben, ME 04680                                                                                                                     First Class Mail
Faith United Methodist Church ‐ Ft Meyers                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Faith United Methodist Church ‐ Sammamish                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Faith United Methodist Church (04690)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Faith United Methodist Church (08131)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Faith United Methodist Church (08370)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Faith United Methodist Church (182680)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Faith United Methodist Church (32106672)                               c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Faith United Methodist Church Bellefonte (06130)                       c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Faith United Methodist Church Champaign, Il                            Attn: Douglas Spencer Abbott                             1719 S Prospect                         Champaign, IL 61820                                                         doug@champaignfaith.org                                   Email and First Class Mail
Faith United Methodist Church Edmore Mi                                Attn: Treasurer Finance Dr Pastor                        833 S 1st St                            Edmore, MI 48829                                                            churchmouse833@gmail.com                                  Email and First Class Mail
Faith United Methodist Church Fannett                                  Attn: Darlene Rivett/Business Manager                    18895 Fm 365                            Beaumont, TX 77705                                                          faithfannettumc@gmail.com                                 Email and First Class Mail
Faith United Methodist Church Of Brimfield                             Attn: Karen L. Upson                                     1226 Saxe Rd                            Suffield (Mogadore), OH 44260                                               brimfieldchurchpastor@outlook.com                         Email and First Class Mail
Faith United Methodist Church Of Brimfield                             Attn: Rev Don & Rev Karen Upson                          1235 Tallmadge Rd                       Brimfield (Kent), OH 44240                                                  brimfieldchurchpastor@outlook.com                         Email and First Class Mail
Faith United Methodist Church Of Orland Park                           Attn: Caleb Hong                                         15101 80th Ave                          Orland Park, IL 60462                                                       pastorcaleb@faithumcop.org                                Email and First Class Mail
Faith United Methodist Church Of Torrance                              Attn: Allison K Mark                                     2115 W 182nd St                         Torrance, CA 90504                                                          revallison@faithsouthbay.org                              Email and First Class Mail
Faith United Methodist Church Of Torrance                              Attn: Allison K Mark                                     1226 Date Ave                           Torrance, CA 90503                                                          revallison@faithsouthbay.org                              Email and First Class Mail
Faith United Methodist Church Of West Terre Haute Inc                  Allen Edgargladish                                       116 N 3rd St                            P.O. Box 123                       West Terre Haute, IN 47885               FaithUMCWTH@gmail.com                                     Email and First Class Mail
Faith United Methodist Church Of West Terre Haute Inc                  P.O. Box 123                                             West Terre Haute, IN 47885                                                                                          FaithUMCWTH@Gmail.com                                     Email and First Class Mail
Faith United Methodist Church, Hellam (92900)                          c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Faith United Methodist Church, Hellam (92900)                          c/o Bentz Law Firm                                       Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Faith United Methodist Church, Of Kearney, Nebraska                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Faith United Methodist Church, Of Kearney, Nebraska                    1623 Central Ave                                         Kearney, NE 68847‐6021                                                                                                                                                        First Class Mail
Faith United Methodist Church, Superior, WI                            c/o Faith United Methodist Church                        Attn: Treasurer                         1531 Hughitt Ave                   Superior, WI 54880                       churchoffice@superiorfaithumc.org                         Email and First Class Mail
Faith United Methodist Church, Tulsa                                   Attn: Glen Moore                                         7431 E 91st St                          Tulsa, OK 74133                                                             gmoore@faithtulsa.org                                     Email and First Class Mail
Faith United Methodist Hudson                                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Faith United Methodist Oregon, Oh                                      Attn: Treasurer, Faith United Methodist                  3415 Starr Ave                          Oregon, OH 43616                                                            oregonfaith@att.net                                       Email and First Class Mail
Faith United Presbyterian Church                                       4327 Morningside Ave                                     Sioux City, IA 51106                                                                                                faithupc@outlook.com                                      Email and First Class Mail
Faith United Presbyterian Church                                       c/o Daniels Osborn Law Firm, Plc                         Attn: John D. Daniels                   600 4th St, Ste 302                Sioux City, IA 51101                     john@danielsosborn.com                                    Email and First Class Mail
Faith Westwood United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Faith Westwood United Methodist Church                                 4814 Oaks Lane                                           Omaha, NE 68137                                                                                                                                                               First Class Mail
Faithbridge Inc                                                        Attn: Patience Vitacco                                   10402 Northwestern Ave                  Franksville, WI 53126                                                       patience.vitacco@faithbridgewi.com                        Email and First Class Mail
Faithbridge United Methodist Church                                    Attn: Pastor Ken Werlein                                 1800 Stuebner Airline Rd                Spring, TX 77379                                                            ken.werlein@faithbridge.org                               Email and First Class Mail
Faithbridge United Methodist Church                                    Attn: Pastor Ken Werlein                                 18000 Stuebner Airline Rd               Spring, TX 77379                                                            ken.werlein@faithbridge.org                               Email and First Class Mail
Faithbridge United Methodist Congregation                              Attn: Bob Lavall ‐ Treasurer                             109 East Ave B                          Heavener, OK 74937                                                          journey_ricky@yahoo.com                                   Email and First Class Mail
Faithful Umc                                                           Attn: George Lewis                                       P.O. Box 69                             14253 Hwy 431                      St Amant, LA 70774                       glewis133@yahoo.com                                       Email and First Class Mail
Falconer & Gerry United Methodist Church                               Attn: Heather Allport‐Cohoon                             1727 Forest Ave                         Jamestown, NY 14701                                                         hallportcohoon@gmail.com                                  Email and First Class Mail
Fall Branch United Methodist Church                                    Attn: Treasurer                                          P.O. Box 86                             Fall Branch, TN 37656                                                       sandadeakins@gmail.com                                    Email and First Class Mail
Fallbrook United Methodist Church                                      Attn: Treasurer, Fallbrook Umc                           1844 Winter Haven Rd                    Fallbrook, CA 92028                                                         Pastor@fallbrookumc.org                                   Email and First Class Mail
Falls Creek United Methodist Church (85468)                            c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Fallston United Methodist Church                                       Attn: Carole Cover                                       1509 Fallston Rd                        Fallston, MD 21047                                                          karin.walker@fallstonumc.org                              Email and First Class Mail
False Alarm Reduction Unit                                             4100 Chain Bridge Rd                                     Fairfax, VA 22030‐7003                                                                                                                                                        First Class Mail
Family Of Christ Lutheran Church                                       Attn: Rev Kathleen Neeley                                3500 NW 129th St                        Vancouver, WA 98685                                                         office@foclutheranchurch.org                              Email and First Class Mail
Family Of Christ Lutheran Church                                       Attn: Rev. Kathleen Neeley                               3500 NW 129th St                        Vancouver, WA 98685                                                         office@foclutheranchurch.org                              Email and First Class Mail
Family Of Grace Lutheran Church                                        Attn: Mark K Johnson, Pastor                             31317 124th Ave Se                      Auburn, WA 98092                                                            office@familyofgracelutheran.org                          Email and First Class Mail
Fannin United Methodist Church                                         Attn: Georgia Lee Swickheimer                            P.O. Box 217                            Fannin, TX 77960                                                            alexalvarezut@gmail.com                                   Email and First Class Mail
Far East Council 803                                                   Far East Council                                         Unit 35049 Mcb Camp Foster              Fpo, AP 96373‐5049                                                                                                                    First Class Mail
Farah and Farah, P.A.                                                  Laurence C. Huttman, Esquire                             10 West Adams St.                       Jacksonville FL 32202                                                       lhuttman@farahandfarah.com                                Email and First Class Mail
Farina United Methodist Church                                         Attn: Mary Ellen Langley                                 302 N Vine St                           Farina, IL 62838                                                            dmeak6@gmail.com                                          Email and First Class Mail
Farina United Methodist Church                                         Mary Ellen Langley                                       P.O. Box 217                            Farina, IL 62838                                                                                                                      First Class Mail
Farmersburg United Methodist Church                                    Attn: Treasurer                                          P.O. Box 207                            Farmersburg, IN 47850                                                       farmersburgumc@gmail.com                                  Email and First Class Mail
Farmingdale United Methodist Church                                    Attn: Joseph Ewoodzie                                    407 Main St                             Farmingdale, NY 11735                                                       pastorjoseph@farmingdaleumc.org                           Email and First Class Mail
Farmington Umc                                                         Attn: Treasurer Farmington Umc                           2526 Elm St                             Farmington, CA 95230                                                        ladywriter16@hotmail.com                                  Email and First Class Mail
Farmington United Methodist Church                                     Attn: Charles Harper                                     355 Southwinds Rd                       Farmington, AR 72730                                                        farmingtonumcar@gmail.com                                 Email and First Class Mail
Farmville Umc ‐ Farmville                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Farnham Memorial Umc                                                   Attn: Eric Stephen Feustel                               P.O. Box 306                            1613 Main St                       Pittsburg, NH 03592                      ericfeustel@comcast.net                                   Email and First Class Mail
Farragut Mt. Zion United Methodist Church(08173)                       c/o Bentz Law Firm                                       Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Farragut Mt. Zion United Methodist Church(08173)                       c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Fasy Law PLLC                                                          Daniel Fasy                                              1752 NW Market Street #1502             Seattle WA 98107                                                            dan@fasylaw.com                                           Email and First Class Mail
Father Charles A Hall, Ssj Catholic School Inc                         c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                   218 N Charles St, Ste 400          Baltimore, MD 21201                      moakey@gejlaw.com                                         Email and First Class Mail
Father Charles A. Hall, Ssj Catholic School, Inc.                      Attn: Matthew W Oakey                                    218 N Charles St, Ste 400               Baltimore, MD 21201                                                         moakey@gejlaw.com                                         Email and First Class Mail
Father Dyer United Methodist Church                                    Attn: Board of Trustees                                  P.O. Box 383                            Breckinridge, CO 80424                                                      info@fatherdyer.com                                       Email and First Class Mail
Faulkton United Methodist Church                                       P.O. Box 411, 1011 St John St                            Faulkton, SD 57438                                                                                                  tom@ucfaulkton.com                                        Email and First Class Mail
Fawn United Methodist Church (09210)                                   c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Fawn United Methodist Church (09210)                                   c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     STBollman@bentzlaw.com                                    Email and First Class Mail
Faxon‐Kenmar Umc (181765)                                              c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Fayette County Appraisal District                                      Attn: John T Banks                                       3301 Northland Dr, Ste 505              Austin, TX 78731                                                            jbanks@pbfcm.com                                          Email and First Class Mail
Fayette County Appraisal District                                      P.O. Box 836                                             La Grange, TX 78945                                                                                                 jbanks@pbfcm.com                                          Email and First Class Mail
Fayettesville First United Methodist                                   175 E Lanier Ave                                         Fayetteville, GA 30214                                                                                                                                                        First Class Mail
Fayettesville First United Methodist, Fayetteville, Ga                 c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Fazzano & Tomasiewicz, LLC                                             Patrick Tomasiewicz                                      96 Oak Street                           Hartford CT 06106                                                           pt@ftlawct.com                                            Email and First Class Mail
Federal Insurance Company                                              c/o Duane Morris LLP                                     Attn: Wendy M Simkulak                  30 S 17th St                       Philadelphia, PA 19103                   WMSimkulak@duanemorris.com                                Email and First Class Mail
Federal Insurance Company                                              c/o Duane Morris LLP                                     Attn: Wendy M. Simkulak                 30 S 17th St                       Philadelphia, PA 19103                   WMSimkulak@duanemorris.com                                Email and First Class Mail
Federal Insurance Company                                              Attn: Christopher Celentano                              10 Exchange Pl, 9th Fl                  Jersey City, NJ 07302                                                                                                                 First Class Mail
Federal Insurance Company                                              Attn: Christopher Celentano                              10 Exchange Pl ‐9Th                     Jersey City, NJ 07302                                                                                                                 First Class Mail
Federated Church Of Bristol                                            Attn: William Elwell, Pastor                             37 N St                                 Bristol, VT 05443                                                           bristolfederated@gmail.com                                Email and First Class Mail
Federated Church Of East Arlington                                     Attn: Rev Kathleen S Clark                               102 Pond Rd                             Arlington, VT 05250                                                         ksclark58@yahoo.com                                       Email and First Class Mail
Federated Church Of Thomaston                                          Attn: Rev. Dr Susan Stonestreet                          Federated Church, 7 Hyler St            Thomaston, ME 04861                                                         susanstst@aol.com                                         Email and First Class Mail
Federated Church Of Wauconda                                           200 S Barrington Rd                                      Wauconda, IL 60084                                                                                                  soonsunlee@live.com                                       Email and First Class Mail
Fedex                                                                  P.O. Box 371461                                          Pittsburgh, PA 15250‐7461                                                                                                                                                     First Class Mail
Fedex                                                                  P.O. Box 94515                                           Palatine, IL 60094‐4515                                                                                                                                                       First Class Mail
Fedex Corporate Services Inc                                           As Assignee of Fedex Express Ground/Freight/Office       Attn: Janet Yanowsky                    3965 Airways Blvd, Mod G, 3rd Fl   Memphis, TN 38116‐5017                   Bankruptcy@fedex.com                                      Email and First Class Mail
Fedex Dallas                                                           P.O. Box 660481                                          Dallas, TX 75266‐0481                                                                                                                                                         First Class Mail
Fedex Freight                                                          P.O. Box 223125                                          Pittsburgh, PA 15251‐2125                                                                                                                                                     First Class Mail
Fedex Freight Pa                                                       P.O. Box 223125                                          Pittsburgh, PA 15251‐2125                                                                                                                                                     First Class Mail
Fee Transportation Services Inc                                        3400 Stonewall St                                        Lancaster, TX 75134‐1536                                                                                                                                                      First Class Mail
Fellowship Class Of 1St United Methodist                               Attn: Rev Dr Tony Mccollough                             100 E 4th St                            Prattville, AL 36067                                                        tony@prattvillemethodist.org                              Email and First Class Mail
Fellowship Umc                                                         Attn: David R Glassy                                     4750 Barksdale Blvd                     Bossier City, LA 71112                                                      fumcoffice1@gmail.com                                     Email and First Class Mail
Fellowship Umc ‐ Haddon Heights                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Fellowship United Methodist                                            Attn: Edlen Cowley                                       101 Trophy Club Dr                      Trophy Club, TX 76262                                                       elden@fumctc.com                                          Email and First Class Mail
Fellowship United Methodist Church                                     Attn: Debra Sutton                                       2201 Peachers Mill Rd                   Clarksville, TN 37042                                                       Dawn@fellowshipumc.com                                    Email and First Class Mail
Fellowship United Methodist Church                                     Attn: Treasurer                                          1200 Mcdonald Ave                       Hamlet, NC 28345                                                            dblair@nccumc.org                                         Email and First Class Mail
Fellowship United Methodist Church                                     Attn: Danny K Yahn, Trustee Chairman                     2511 State Hwy 99                       Murfreesboro, TN 37128                                                      trusteeschairman@tnfellowship.com                         Email and First Class Mail
Fells United Methodist Church (99660)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Fenmore Street Umc                                                     Attn: Joan Cox                                           276 Fenimore St                         Brooklyn, NY 11225                                                                                                                    First Class Mail
Fennville United Methodist Church                                      Attn: John A Hitsman                                     5849 124th Ave                          Fennville, MI 49408                                                         johnhitsmansr@gmail.com                                   Email and First Class Mail
Fenton United Methodist Church                                         Attn: Brenda Adams & Bradley J Steward                   119 S Leroy St                          Fenton, MI 48430                                                            brad.steward@gm.com                                       Email and First Class Mail
Ferguson Enterprises Inc 1480                                          P.O. Box 644054                                          Pittsburgh, PA 15264‐4054                                                                                                                                                     First Class Mail
Ferndale Umc                                                           Attn: Patty Griffin                                      117 Ferndale Rd                         Glen Burnie, MD 21061                                                       ferndaleumcsecretary@gmail.com                            Email and First Class Mail
Ferndale United Methodist Church (187886)                              c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200         Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                                    Email and First Class Mail
Ferrellgas                                                             P.O. Box 173940                                          Denver, CO 80217‐3940                                                                                                                                                         First Class Mail
Ferris Heights United Methodist Church ‐ Waxahachie                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Ferrisburgh Center United Methodist Church                             Attn: Paul L Hoffman                                     P.O. Box 7                              Ferrisburgh, VT 05456                                                       plhoff123@gmail.com                                       Email and First Class Mail
Ferry Joseph, P.A.                                                     Attn: John D. Mclaughlin, Jr                             824 N Market St, Ste 100                Wilmington, DE 19801                                                        jmclaughlin@ferryjoseph.com                               Email and First Class Mail
Ferry Joseph, PA                                                       Attn: John D McLaughlin, Jr                              824 N Market St, Ste 1000               Wilmington, DE 19801                                                        jmclaughlin@ferryjoseph.com                               Email and First Class Mail
Few Chapel United Methodist Church                                     John Mackeil                                             4000 N Hwy 101                          Greer, SC 29651                                                             jamackeiljr@umcsc.org                                     Email and First Class Mail
Fews Chapel United Methodist Church                                    Attn: Marvin Cannon                                      2476 Fews Bridge Rd                     Greer, SC 29651                                                             jamackeiljr@umcsc.org                                     Email and First Class Mail
Fewsmith Memorial Presbyterian Church                                  Attn: Ellen O'Connell, Esq.                              600 Parsippany Rd, Ste 204              Parsippany, NJ 07054                                                        eoconnell@iwwt.law                                        Email and First Class Mail
Fewsmith Memorial Presbyterian Church                                  Attn: Warren C Mcneill                                   444 Union Ave                           Belleville, NJ 07109                                                        fewsmithchurch@juno.com                                   Email and First Class Mail
Fewsmith Memorial Presbyterian Church                                  c/o Ellen O'Connell, Esq.                                Attn: Warren C Mcneill                  600 Parsippany Rd, Ste 204         Parsippany, NJ 07054                     fewsmithchurch@juno.com                                   Email and First Class Mail
Fewsmith Memorial Presbyterian Church                                  Warren C. Mcneill                                        444 Union Ave                           Belleville, NJ 07109                                                        fewsmithchurch@juno.com                                   Email and First Class Mail
Fidelity Retirement Services                                           201 S Main St Fl 1                                       Salt Lake City, UT 84111‐2221                                                                                                                                                 First Class Mail
Field, Manning, Stone, Hawthor                                         Attn: Robert A (Andy) Aycock                             2112 Indiana Ave                        Lubbock, TX 79410                                                           rmedearis@lubbocklawfirm.com                              Email and First Class Mail
Field, Manning, Stone, Hawthor                                         Robert A. (Andy) Aycock                                  2112 Indiana Ave                        Lubbock, TX 79410                                                           rmedearis@lubbocklawfirm.com                              Email and First Class Mail
Field, Manning, Stone, Hawthorne & Aycock, P.C.                        Attn: Robert A (Andy) Aycock                             2112 Indiana Ave                        Lubbock, TX 79410                                                           rmedearis@lubbocklawfirm.com                              Email and First Class Mail
Field, Manning, Stone, Hawthorne & Aycock, P.C.                        Attn: Robert A. (Andy) Aycock                            2112 Indiana Ave                        Lubbock, TX 79410                                                           rmedearis@lubbocklawfirm.com                              Email and First Class Mail
Field, Manning, Stone, Hawthorne & Aycock, P.C.                        c/o Field, Manning, Stone, Hawthorne & Aycock, P.C       Attn: Robert A. (Andy) Aycock           2112 Indiana Ave                   Lubbock, TX 79410                        rmedearis@lubbocklawfirm.com                              Email and First Class Mail
Field, Manning, Stone, Hawthorne & Aycock, P.C.                        Robert A (Andy) Aycock                                   2112 Indiana Ave                        Lubbock, TX 79410                                                           rmedearis@lubbocklawfirm.com                              Email and First Class Mail
Field, Manning, Stone, Hawthorne & Aycock, P.C.                        Robert A. (Andy) Aycock                                  2112 Indiana Ave                        Lubbock, TX 79410                                                           rmedearis@lubbocklawfirm.com                              Email and First Class Mail
Field, Manning, Stone, Hawthorne & Aycock, Pc                          Attn: Robert A (Andy) Aycock                             2112 Indiana Ave                        Lubbock, TX 79410                                                           rmedearis@lubbocklawfirm.com                              Email and First Class Mail
Field, Manning, Stone, Hawthorne & Aycock, Pc                          Attn: Robert Andy Aycock                                 2112 Indiana Ave                        Lubbock, TX 79410                                                           rmedearis@lubbocklawfirm.com                              Email and First Class Mail
Field, Manning, Stone, Hawthorne & Aycock, Pc                          Robert A (Andy) Aycock                                   2112 Indiana Ave                        Lubbock, TX 79410                                                           rmedearis@lubbocklawfirm.com                              Email and First Class Mail
Fieldale Umc ‐ Fieldale                                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200           Tampa, FL 33602                          erice@bradley.com                                         Email and First Class Mail
Fields & Associates LLC                                                Larry Fields                                             707 N 2nd St, Ste 400                   St. Louis MO 63102                                                          lsf19@msn.com                                             Email and First Class Mail
Fields United Methodist Church                                         34077 Lorain Rd                                          North Ridgeville, OH 44039                                                                                          fieldsofficemanager@gmail.com                             Email and First Class Mail
Fieldstone Presbyterian Church                                         804 Fieldstone Rd                                        Moorseville, NC 28115                                                                                               bhmayhew48@gmail.com                                      Email and First Class Mail
Fieldstone Presbyterian Church                                         804 Fieldstone Rd                                        Mooresville, NC 28115                                                                                               ingeromanchester@gmail.com                                Email and First Class Mail
Fieldstone Presbyterian Church Mooresville, North Carolina P           c/o Fieldstone Presbyterian Church                       Attn: Inger Ostergaard Manchester       804 Fieldstone Rd                  Moorseville, NC 28115                    bhmayhew48@gmail.com                                      Email and First Class Mail
Fieldstone Presbyterian Church Mooresville, North Carolina P           804 Fieldstone Rd                                        Mooresville, NC 28115                                                                                               ingeromanchester@gmail.com                                Email and First Class Mail
Fiesta                                                                 2834 E 46th St                                           Vernon, CA 90058‐2404                                                                                                                                                         First Class Mail
Fifth Avenue United Methodist Church                                   1800 5th Ave                                             Council Bluffs, IA 51501                                                                                            faumc@ms.com                                              Email and First Class Mail
Fifth Street United Methodist Church                                   Attn: Attm: Admin Council Chair, Sandy Cunningham        1021 North St                           Chesterfield, IN 46017                                                      sandycunningham13@comcast.net                             Email and First Class Mail
Fig Leaf Software, Inc                                                 1400 16th St NW, Ste 450                                 Washington, DC 20036‐2239                                                                                                                                                     First Class Mail
Fiix Inc                                                               35 Golden Ave, Ste A‐201                                 Toronto, ON M6R 2J5                     Canada                                                             Canada                                                             First Class Mail
Fiji Elevator Company                                                  9167 Oak Alley Dr                                        Lake Worth, FL 33467‐6184                                                                                                                                                     First Class Mail
                                                                         Case 20-10343-LSS                                             Doc 2541                                      Filed 04/07/21                                          Page 28 of 87

Filer United Methodist Church                                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                       Email and First Class Mail
Fillmore H Corey                                                                 333 Old Perryville Rd                                 Perryville, KY 40468                                                                                        retsef1@gmail.com                       Email and First Class Mail
Fillmore Umc                                                                     Attn: David Burgeson                                  1053 Royal Oaks Pl                        Santa Paula, CA 93060                                             northdistrict@calpacumc.org             Email and First Class Mail
Fillmore Umc                                                                     Attn: Ndu Chairman                                    9003 Reseda Blvd, Ste 206                 Northridge, CA 91324                                              northdistrict@calpacumc.org             Email and First Class Mail
Finance Manager                                                                  309 W 39th St                                         Vancouver, WA 98660                                                                                         financemanager@trinitylutheran.org      Email and First Class Mail
Fincastle Presbyterian Church                                                    John Franklin Kilby                                   585 Ashley Way                            Daleville, VA 24080                                               jfkilby50@gmail.com                     Email and First Class Mail
Fincastle Presbyterian Church                                                    P.O. Box 144                                          108 Back St                               Fincastle, VA 24090                                               jfkilby50@gmail.com                     Email and First Class Mail
Fincham Enterprises Inc                                                          5601 Wilshire Ave Ne                                  Albuquerque, NM 87113‐1931                                                                                                                          First Class Mail
Findlay Lake United Methodist Church Treasurer, Findley Lake Umc                 P.O. Box 447                                          Findley Lake, NY 14736                                                                                      Pastor.davecooke@gmail.com              Email and First Class Mail
Fircrest United Methodist Church                                                 c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                       Email and First Class Mail
Fire Protection Service Corp                                                     3292 Harrison Blvd                                    Ogden, UT 84403                                                                                                                                     First Class Mail
Firestone Park United Methodist Church                                           Attn: Valerie Bittner                                 250 N Firestone Blvd                      Akron, OH 44301                                                   church@firestoneparkumc.com             Email and First Class Mail
First ‐ Dade City                                                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                       Email and First Class Mail
First United Methodist Church Pasadena                                           Attn: Amanda Horton                                   1062 Fairmont Pkwy                        Pasadena, TX 77504                                                amandahorton@firstpasadena.org          Email and First Class Mail
First United Methodist Church, Indianola, Iowa                                   Attn: Timothy Bonney, Lead Pastor                     307 W Ashland Ave                         Indianola, IA 50125                                               rpeeler83@gmail.com                     Email and First Class Mail
First & Summerfield United Methodist Church                                      Attn: Gina Reed                                       425 College St                            New Haven, CT 06511                                               fsmethodist@sbcglobal.net               Email and First Class Mail
First & Summerfield United Methodist Church                                      Attn: Gina Reed                                       425 College St                            New Haven, CT 06511                                                                                       First Class Mail
First & Wesley United Methodist Church                                           Attn: Wilberforce Arhin                               89 Center St                              West Haven, CT 06516                                              first&wesleyumc@gmail.com               Email and First Class Mail
First & Wesley United Methodist Church                                           Chairperson of Trustees                               89 Center St                              West Haven, CT 06516                                              first&wesleyumc@gmail.com               Email and First Class Mail
First Advantage Lns                                                              P.O. Box 403532                                       Atlanta, GA 30384‐3532                                                                                                                              First Class Mail
First Baptist Church                                                             Gordon W Davidson                                     202 Mcdaniel St                           Monroe, GA 30655                                                  gordon@fbcmonroe.com                    Email and First Class Mail
First Baptist Church ‐ Kosciusko Ms 39090                                        c/o John Shaw                                         P.O. Box 744                              Kosciusko, MS 39090                                               jesmcj@bellsouth.net                    Email and First Class Mail
First Baptist Church 200 Branchview Dr, Inc.                                     c/o Fbc Corporate Board ‐ Leslie Mckemie              P.O. Box 643                              Concord, NC 28026                                                 jonyancey@aol.com                       Email and First Class Mail
First Baptist Church Biloxi, Mississippi, Inc.                                   Attn: Scott D. Smith                                  P.O. Box 4603                             Biloxi, MS 39531                                                  scottsmithatty@bellsouth.net            Email and First Class Mail
First Baptist Church Clinton                                                     Attn: Kenny Stanteen                                  100 College St                            Clinton, MS 39056                                                 info@fbcclinton.org                     Email and First Class Mail
First Baptist Church Enterprise                                                  302 N Main St                                         Enterprise, AL 36330                                                                                        ben@fbcenterprise.com                   Email and First Class Mail
First Baptist Church Mt Washington                                               Attn: Melissa Laytham                                 320 N Bardstown Rd                        Mt Washington, KY 40047                                           mlaytham@fbcmw.org                      Email and First Class Mail
First Baptist Church Of Albany, Georgia, Inc.                                    Attn: James H. Edge                                   2829 Old Dawson Rd                        P.O. Drawer 71727                Albany, GA 31708                 jedge@mcdr‐law.com                      Email and First Class Mail
First Baptist Church Of Albany, Georgia, Inc.                                    c/o James H Edge                                      2829 Old Dawson Rd                        P.O. Drawer 71727                Albany, GA 31708                 wduskin@mcdr‐law.com                    Email and First Class Mail
First Baptist Church Of Brookhaven, Ms Milton West C/O Kellms Law Firm           P.O. Box 1406                                         136 E Chippewa St                         Brookhaven, MS 39602                                              brady@kellemsdurr.com                   Email and First Class Mail
First Baptist Church Of Hendersonville, Tennessee                                Attn: Randle S Davis, Esq                             Davis Law Group, Pllc                     103 Wexford Hall                 Hendersonville, TN 37075         rdavis@davislawgrouppllc.com            Email and First Class Mail
First Baptist Church Of Hendersonville, Tennessee                                c/o Davis Law Goup, Pllc                              Attn: Randle S Davis, Esq.                103 Wexford Hall                 Henderonville, TN 37075          rdavis@davislawgrouppllc.com            Email and First Class Mail
First Baptist Church Of Houston                                                  Attn: Barry Flynn                                     1900 W Loop S, Ste 1000                   Houston, TX 77027                                                 bllynn@qgrsm.com                        Email and First Class Mail
First Baptist Church Of Marion                                                   c/o Law Office of Douglas M Engell                    Attn: Douglas M Engell                    P.O. Box 309                     Marion, MS 39342                 dengell@dougengell.com                  Email and First Class Mail
First Baptist Church Of Marion                                                   P.O. Box 607                                          Marion, MS 39342                                                                                                                                    First Class Mail
First Baptist Church Of Meridian, Inc                                            701 26th Ave                                          Meridian, MS 39301                                                                                          sandra@fbcmeridian.org                  Email and First Class Mail
First Baptist Church Of New Albany, Mississippi                                  Attn: D Andrew Phillips                               P.O. Box 947                              Oxford, MS 38655                                                  aphillips@mitchellmcnutt.com            Email and First Class Mail
First Baptist Church Of New Castle, Inc                                          Attn: Matthew Doane                                   P.O. Box 372                              La Grange, KY 40031                                               matt@cornerstonelawky.com               Email and First Class Mail
First Baptist Church Of Orange Texas                                             Attn: Jason Fuller                                    7637 Mlk Dr                               Orange, TX 77632                                                  jason@fbco.org                          Email and First Class Mail
First Baptist Church Of Owensboro, Inc                                           c/o Kaplan Johnson Abate & Bird LLP                   Attn: Tyler R Yeager                      710 W Main St, 4th Fl            Louisville, KY 40202             tyeager@kaplanjohnsonlaw.com            Email and First Class Mail
First Baptist Church Of Owensboro, Inc                                           230 Jr Miller Blvd                                    Owensboro, KY 42301                                                                                                                                 First Class Mail
First Baptist Church Of Pensacola, Inc.                                          c/o Beggs & Lane, Rllp                                Attn: John P Daniel                       501 Commendencia St              Pensacola, FL 32502              jpd@beggslane.com                       Email and First Class Mail
First Baptist Church Of Philadelphia, Ms                                         Attn: Donald J Kilgore                                414 Pecan Ave                             Philadelphia, MS 39350                                            kilgore_j@yahoo.com                     Email and First Class Mail
First Baptist Church Of Pine Bluff                                               Attn: Steve Dalrymple, Trustee                        6501 Hazel St                             Pine Bluff, AR 71603                                              fbcpinebluffar@gmail.com                Email and First Class Mail
First Baptist Church Of Plugerville                                              Attn: Mike Northen ‐ Church Business Administrator    306 10th St                               Pflugerville, TX 78660                                            accountmanager@fbcpville.org            Email and First Class Mail
First Baptist Church Of Shelby, Nc                                               Attn: Anthony Tench                                   120 N Lafayette St                        Shelby, NC 28150                                                  atench77@gmail.com                      Email and First Class Mail
First Baptist Church Of Shepherdsville, Ky                                       Attn: Christy J Adams, John E Spainhour, Co‐Counsel   200 S Buckman St, 1st Fl                  Shepherdsville, KY 40165                                          cjadamslaw@gmail.com                    Email and First Class Mail
First Baptist Church Of Smyrna, Georgia                                          Attn: Jeff Hodges                                     1275 Church St                            Smyrna, GA 30080                                                  jhodges@smyrnafirst.org                 Email and First Class Mail
First Baptist Church Of Spartanburg, Inc                                         c/o Wagenmaker & Oberly                               53 W Jackson Blvd, Ste 1734               Chicago, IL 60604                                                 clyde@wagenmakerlaw.com                 Email and First Class Mail
First Baptist Church Of Valdosta, Georgia                                        106 E Force St                                        Valdosta, GA 31601                                                                                          lasmith.laspc@gmail.com                 Email and First Class Mail
First Baptist Church Of White Plains                                             Attn: Rev. Tim Dalton                                 456 North St                              White Plains, NY 10605                                            revtimdalton@gmail.com                  Email and First Class Mail
First Baptist Church San Augustine                                               Attn: Mary Flowers                                    502 E Columbia St                         San Augustine, TX 75972                                           fbcsatx@outlook.com                     Email and First Class Mail
First Baptist Church West Columbia                                               Attn: Ryan Lintelman                                  226 S Broad St                            West Columbia, TX 77486                                           pastor@fbcwc.church                     Email and First Class Mail
First Baptist Church Whitwell                                                    Attn: Matthew Daniel                                  1970 N Main St                            Whitwell, TN 37397                                                                                        First Class Mail
First Baptist Church, 200 Branchview Dr, Inc                                     Attn: Jon C Yancey                                    200 Branchview Dr SE                      Concord, NC 28025                                                 jonyancey@aol.com                       Email and First Class Mail
First Baptist Church, 200 Branchview Dr, Inc                                     Attn: Leslie Mckemie                                  P.O. Box 643                              Concord, NC 28026                                                 leslie@fbcconcord.org                   Email and First Class Mail
First Baptist Church, Arlington                                                  Attn: S Lisby, Exec Financial Office                  301 S Center St, 300                      Arlington, TX 76010                                               phyllis.lisby@fbca.org                  Email and First Class Mail
First Baptist Church, Dyersburg, Tn                                              220 Masonic St                                        Dyersburg, TN 38024                                                                                         jstone@fbcdyersburg.com                 Email and First Class Mail
First Baptist Church, Dyersburg, Tn                                              c/o Wilkerson & Gauldin                               P.O. Box 220                              Dyersburg, TN 38025‐0220                                          mgauldin@tenn‐law.com                   Email and First Class Mail
First Baptist Of Brookhaven, Ms                                                  Attn: Milton West                                     P.O. Box 1406                             Brookhaven, MS 39602                                              brady@kellemsdurr.com                   Email and First Class Mail
First Bethel United Methodist Church (102622)                                    c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                  Email and First Class Mail
First Broad Street United Methodist Church                                       Attn: First Broad St Umc Exec. Dir.                   100 E Church Cr                           Kingsport, TN 37660                                               nflora@fbsumc.org                       Email and First Class Mail
First Centenary United Methodist Church                                          Attn: Karen Gates                                     P.O. Box 208                              Chattanooga, TN 37401                                                                                     First Class Mail
First Christian Church                                                           Attn: Patricia Ann Thompson Winters                   2018 Gentry                               North Kansas City, MO 64116                                       fccnkc.treasurer@gmail.com              Email and First Class Mail
First Christian Church                                                           Attn: Erika Huggins                                   7301 Miller Rd                            Rowlett, TX 75088                                                 office@fccrowlett.org                   Email and First Class Mail
First Christian Church                                                           Attn: Rev Roxie Mcnelly                               89 S Main                                 Martinsville, IN 46151                                            pastorroxie@fccmartinsville.org         Email and First Class Mail
First Christian Church                                                           Patricia Ann Thompson Winters                         121 Mary Way                              Belton MO 64012                                                   revtrish@fccnkc.org                     Email and First Class Mail
First Christian Church                                                           Attn: Terry Lawrence Munson                           1982 S Elizabeth St                       Kokomo, IN 46902                                                  Terrym@Foresiteinc.com                  Email and First Class Mail
First Christian Church ‐ Kokomo In                                               Attn: Brett Ellison                                   854 N 300 W                               Kokomo, IN 46901                                                  Terrym@Foresiteinc.com                  Email and First Class Mail
First Christian Church (Disciples Of Christ)                                     Attn: Linda Queen                                     100 Cobun Ave                             Morgantown, WV 26501                                              fccmorgantown@gmail.com                 Email and First Class Mail
First Christian Church (Disciples Of Christ) In Macomb, Il                       Attn: Tim Adams                                       120 N Mcarthur St                         Macomb, IL 61455                                                                                          First Class Mail
First Christian Church (Disciples Of Christ) Parkersburg, Wv                     Attn: Jayne Chafin                                    1400 Washington Ave                       Parkersburg, WV 26101                                             secretary@movpdoc.com                   Email and First Class Mail
First Christian Church (Disciples Of Christ) Pendleton, Or                       215 N Main St                                         Pendleton, OR 97801                                                                                         office@fccpendleton.org                 Email and First Class Mail
First Christian Church (Doc), Madison, Ind                                       Attn: Betty Owens Maddox                              512 W Main St                             Madison, IN 47250                                                 bl_bowyer@hotmail.com                   Email and First Class Mail
First Christian Church Cedar Falls Ia                                            Attn: Pamela Taylor                                   1302 W 11th St                            Cedar Falls, IA 50613                                             firstchristian@cfu.net                  Email and First Class Mail
First Christian Church Disciples Of Christ, Baxter Springs                       Attn: G Bert Kellum                                   3020 Roberts Rd                           Baxter Springs, KS 66713                                          BERT@KINGREYKELLUM.COM                  Email and First Class Mail
First Christian Church Edwardsville Il                                           Attn: Douglas Job                                     310 S Main St                             Edwardsville, IL 62025                                            doug@fccedwardsville.org                Email and First Class Mail
First Christian Church Of Arlington                                              c/o the Hubble Law Firm Pllc                          Attn: G Craig Hubble                      1521 N Cooper, Ste 750           Arlington, TX 76011              gcraighubble@gmail.com                  Email and First Class Mail
First Christian Church Of Arlington                                              910 S Collins                                         Arlington, TX 76010                                                                                         jcraighubble@gmail.com                  Email and First Class Mail
First Christian Church Of Bartlesville, Ok                                       Attn: Trustee Chair                                   520 SE Osage                              Bartlesville, OK 74003                                            office@bvillefcc.org                    Email and First Class Mail
First Christian Church Of Bluefield                                              Attn: Ron Hypes Treasurer                             2200 Bland Rd                             Bluefield, WV 24701                                               fccbluefield@gmail.com                  Email and First Class Mail
First Christian Church Of Bluefield                                              Attn: Ron Hypes, Treasurer                            2200 Bland Rd                             Bluefield, WV 24701                                               fccbluefield@gmail.com                  Email and First Class Mail
First Christian Church Of Burbank                                                221 S 6th St                                          Burbank, CA 91501                                                                                           info@fccburbank.org                     Email and First Class Mail
First Christian Church Of Canton, Illinois                                       Attn: Trygve Meade                                    175A S Main St                            Canton, IL 61520                                                  trygve@meadelawpc.com                   Email and First Class Mail
First Christian Church Of Canton, Inc.                                           215 W Elm St                                          Canton, IL 61520                                                                                            contact@cantonfcc.com                   Email and First Class Mail
First Christian Church Of Corvallis Oregon                                       602 SW Madison Ave                                    Corvallis, OR 97330                                                                                         office@heartofcorvallis.org             Email and First Class Mail
First Christian Church Of Glendora                                               Attn: Judy Thorndyke                                  300 N Glendora Ave                        Glendora, CA 91741                                                rev.kkd@verizon.net                     Email and First Class Mail
First Christian Church Of Independence                                           Attn: Brent Schondelmeyer                             125 S Pleasant                            Independence, MO 64050                                            brent@fccindepmo.org                    Email and First Class Mail
First Christian Church Of Jeffersonville, Inc.                                   c/o Thompson Law LLC                                  Attn: Pamela Thompson                     603 N Shore Dr, Ste 105          Jeffersonville, IN 47130         pam@thompsonlawllc.net                  Email and First Class Mail
First Christian Church Of Junction City Oregon                                   Attn: Barbara K Bower                                 1250 Nyssa                                Junction City, OR 97448                                           BKBPC@juno.com                          Email and First Class Mail
First Christian Church Of Junction City Oregon                                   Attn: Barbara K. Bower                                1250 Nyssa                                Junction City, OR 97448                                           junctioncityfcc@gmail.com               Email and First Class Mail
First Christian Church Of Louisburg, Ks                                          Attn: Pastor Justin Schwartz                          602 N 1st St                              Louisburg, KS 66053                                               Andie@AndieRossLaw.com                  Email and First Class Mail
First Christian Church Of Louisburg, Ks                                          Attn: Pastor Justin Schwartz                          602 N 1st St                              Louisburg, KS 66053                                               pastor@fcclouisburgks.org               Email and First Class Mail
First Christian Church Of Valparaiso                                             Attn: Cheryl Girman                                   1507 Glendale Blvd                        Valparaiso, IN 46383                                              sec@fccvalpo.org                        Email and First Class Mail
First Christian Church Olathe Ks                                                 200 E Loula St                                        Olathe, KS 66061                                                                                            kbgordon54@yahoo.com                    Email and First Class Mail
First Christian Church Wilson Nc                                                 Attn: Tim Sharp, Treasurer                            P.O. Box 2702                             Wilson, NC 27894                                                  tim@toweins.com                         Email and First Class Mail
First Christian Church(Disciples Of Christ)Crawfordsville In                     Kristy Reese                                          107 South Walnut St                       Crawfordsville, IN 47933                                          211fccville@gmail.com                   Email and First Class Mail
First Christian Church, Disciples Of Christ, Baxter Springs                      Attn: G Bert Kellum                                   P.O. Box 230                              Baxter Springs, KS 66713                                          bert@kingreykellum.com                  Email and First Class Mail
First Christian Church, Eugene, Or                                               1166 Oak St                                           Eugene, OR 97401                                                                                            doug@oidisciples.org                    Email and First Class Mail
First Christian Church, Mooresville, Indiana                                     Attn: Board Chair                                     525 N Indiana St                          Mooresville, IN 46158                                             support@firstccmooresville.org          Email and First Class Mail
First Christian Church, North Bend, Oregon                                       2420 Sherman Ave                                      North Bend, OR 97459                                                                                        doug@oidisciples.org                    Email and First Class Mail
First Christian(Disciples Of Christ) Of Crawfordsville, In                       Attn: Chairman of Exec Board                          211 South Walnut St                       Crawfordsville, IN 47933                                          211fccville@gmail.com                   Email and First Class Mail
First Church ‐ Corona United Methodist                                           Attn: Jessica Ellis, CFO                              475 Riverside Dr, Ste 1922                New York, NY 10115                                                bshillady@umcitysociety.org             Email and First Class Mail
First Church Baldwin United Methodist                                            Attn: Pastor Claire Wu                                881 Merrick Rd                            Baldwin, NY 11510                                                 firstchurchbaldwin@gmail.com            Email and First Class Mail
First Church In Barre, Universalist, 1796                                        Attn: David Sanguinetti, Secretary                    P.O. Box 764                              Barre, VT 05641                                                   davesangvt@outlook.com                  Email and First Class Mail
First Church In Windsor                                                          Attn: Lee D. Hoffman                                  Pullman and Comley LLC                    90 State House Square            Hartford, CT 06103               lhoffman@pullcom.com                    Email and First Class Mail
First Church In Windsor                                                          107 Palisado Ave                                      Windsor, CT 06095                                                                                           pastornicole@fcwucc.org                 Email and First Class Mail
First Church Of Round Hill                                                       Attn: Rev. Leo W Curry                                464 Round Hill Rd                         Greenwich, CT 06831                                               fcroundhill@outlook.com                 Email and First Class Mail
First Church Of The Nazarene Of Pasadena                                         Attn: Rev Joe Watkins                                 3700 E Sierra Madre Blvd                  Pasadena, CA 91107                                                jwatkins@paznaz.org                     Email and First Class Mail
First Church Of Winthrop, United Methodist                                       Attn: Treasurer, First Church of Winthrop, Um         217 Winthrop St                           Winthrop, MA 02152                                                                                        First Class Mail
First Church‐FUMC                                                                c/o Bradley Arant Boult Cummings, LLP                 Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                       Email and First Class Mail
First Colony Church Of Christ                                                    Attn: Donna Pruitt                                    2140 First Colony Blvd                    Sugar Land, TX 77479                                              DonnaP@FirstColonyChurch.org            Email and First Class Mail
First Community United Methodist Church                                          Attn: Patrick Deflorio, Treasurer                     55 Otis St                                Medford, MA 02155                                                 FESeamster@msn.com                      Email and First Class Mail
First Congregational Church                                                      Attn: Pastor                                          1106 Chestnut St                          Western Springs, IL 60558                                         rich@wscongo.org                        Email and First Class Mail
First Congregational Church Of Berkeley                                          Attn: Morris Wright                                   First Congregational Church of Berkeley   2345 Channing Way                Berkeley, CA 94704               info@fccb.org                           Email and First Class Mail
First Congregational Church Of East Hartford Ucc                                 837 Main St                                           East Hartford, CT 06108                                                                                     office@churchcorners.org                Email and First Class Mail
First Congregational Church Of Long Beach                                        Attn: Eric Peterson                                   241 Cedar Ave                             Long Beach, CA 90802                                              epeterson@firstchurchlb.org             Email and First Class Mail
First Congregational Church Of Long Beach                                        Attn: Eric Peterson                                   241 Cedar Ave                             Long Beach, CA 90802                                              erice@bradley.com                       Email and First Class Mail
First Congregational Church Of Mn, United Church Of Christ                       500 8th Ave Se                                        Minneapolis, MN 55414                                                                                       office@firstchurchmn.org                Email and First Class Mail
First Congregational Church Of Raynham Ucc                                       Attn: Rev. James A. Tilbe                             785 S Main St                             Raynham, MA 02767                                                 jtilbe@comcast.net                      Email and First Class Mail
First Congregational Church Of Royal Oak                                         1314 Northwood Blvd                                   Royal Oak, MI 48073                                                                                         gidlendo@gmail.com                      Email and First Class Mail
First Congregational Church Of Royal Oak                                         Attn: Sheryl G Lendo                                  1314 Northwood Blvd                       Royal Oak, MI 48073                                               gidlendo@gmail.com                      Email and First Class Mail
First Congregational Church Of St. Albans, Vt                                    Attn: Paula J Kane                                    12 Farrar St                              St. Albans, VT 05478                                              paula@pkanelaw.com                      Email and First Class Mail
First Congregational Church Of St. Albans, Vt                                    Attn: Treasurer, First Congregational Church          27 Church St                              St. Albans, VT 05478                                                                                      First Class Mail
First Congregational Church Of Wilmette                                          1125 Wilmette Ave                                     Wilmette, IL 60091                                                                                          sperdew@fccw.org                        Email and First Class Mail
First Congregational Church Ucc                                                  1275 Adams Ave                                        Rock Springs, WV 82901                                                                                      LindenO@codale.com                      Email and First Class Mail
First Congregational Church United Church Of Christ Wy                           Attn: Beryl Harm                                      100 W Works St                            Sheridan, WY 82801                                                godworks100@gmail.com                   Email and First Class Mail
First Congregational United Church Of Christ                                     Attn: Barbara Sue Mcbride                             2503 Main St                              La Crosse, WI 54601‐3962                                          kristi@firstcongolax.org                Email and First Class Mail
First Congregational United Church Of Christ ‐ Eau Claire                        c/o White & Schilling LLP                             Attn: Howard White                        P.O. Box 228                     Eau Claire, WI 54701             hwhite@wwsattorneys.com                 Email and First Class Mail
First Denver City United Methodist Church                                        Attn: Secretary/Treasurer And/Or Pastor               210 W 4th St                              Denver City, TX 79323                                                                                     First Class Mail
First Evangelical Lutheran Church                                                3604 Chatham Rd                                       Ellicott City, MD 21042                                                                                     flcoffice@firstlutheranec.org           Email and First Class Mail
First Evangelical Lutheran Church                                                Attn: Kevin Fritsch                                   2221 Indian Summer Dr                     Odenton, MD 21113                                                 kevin.fritsch@felcodenton.org           Email and First Class Mail
First Evangelical Lutheran Church Of Lexington,Inc.                              c/o Leonard and Bell,Attorney                         Attn: Franklin A Bell                     P.O. Box 614                     Lexington, NC 27293                                                      First Class Mail
First Evangelical Lutheran Church Of Odenton                                     Attn: President, Felc                                 8397 Piney Orchard Pkwy                   Odenton, MD 21113                                                 churchoffice@felcodenton.org            Email and First Class Mail
First Evangelical Lutheran Church Of Redlands                                    1207 W Cypress Ave                                    Redlands, CA 92373                                                                                          office@firstlutheranredlands.org        Email and First Class Mail
First Evangelical Lutheran Church Of Torrance, Ca                                2900 W Carson St                                      Torrance, CA 90503                                                                                          hurstw@flchurch.org                     Email and First Class Mail
First Evangelical Lutheran Church Worthington, Mn                                1200 4th Ave                                          Worthington, MN 56187                                                                                       felcpastor@frontier.com                 Email and First Class Mail
First Farragut United Methodist Church                                           Attn: Jennifer Braun                                  12733 Kingston Pike                       Knoxville, TN 37934                                               finance@ffumc.org                       Email and First Class Mail
First Hawthorne                                                                  c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                       Email and First Class Mail
First Hawthrone                                                                  22118 SE 17th Ave                                     Hawthorne, FL 32640                                                                                                                                 First Class Mail
First Henderson United Methodist Church (Nv)                                     c/o Clarke Law Firm, Plc                              Attn: Marilee Miller Clarke               8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250             marilee@clarkelawaz.com                 Email and First Class Mail
First Lake City                                                                  973 S Marion Avr                                      Lake City, FL 32025                                                                                                                                 First Class Mail
First Lake City, 973 S Marion Ave, Lake City, Fl 32025                           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                       Email and First Class Mail
First Lutheran Church                                                            Attn: Ron Mathews                                     4 W Lasalle Ave                           Barron, WI 54812                                                  ajharrington@barronlawyers.com          Email and First Class Mail
First Lutheran Church                                                            Attn: Ron Mathews/Pastor                              4 W Lasalle Ave                           Barron, WI 54812                                                  ajharrington@barronlawyers.com          Email and First Class Mail
First Lutheran Church                                                            303 6th Ave                                           Havre, MT 59501                                                                                             cep@bresnan.net                         Email and First Class Mail
First Lutheran Church                                                            Attn: Dan Moore                                       501 Pierce St, Ste 300                    Sioux City, IA 51101                                              dmoore@moorecorbett.com                 Email and First Class Mail
First Lutheran Church                                                            Attn: Tor K. Berg                                     10207 NE 183rd St                         Bothell, WA 98011                                                 office@flcbothell.org                   Email and First Class Mail
First Lutheran Church Litchfield Mn                                              Attn: Pastor Thomas Evenson                           703 Sibley Ave S                          Litchfield, MN 55355                                              firstsr@hutchtel.net                    Email and First Class Mail
First Lutheran Church Litchfield Mn                                              c/o Dolan & Besser                                    Attn: William Dolan                       409 Sibley Ave N                 Litchfield, MN 55355             willdolan@dolanbesser.com               Email and First Class Mail
First Lutheran Church Of Albemarle                                               Attn: Karen Grochowsky                                230 S 2nd St                              Albemarle, NC 28001                                               firstchurchalbemarle@gmail.com          Email and First Class Mail
First Lutheran Church Of Little Falls Minnesota                                  2100 Riverview Dr                                     Little Falls, MN 56345                                                                                      firstserv@flclittlefalls.org            Email and First Class Mail
First Lutheran Church Of Longview                                                Attn: James Marshall Hernholm                         3901 Bill Owens Pkwy                      Longview, TX 75601                                                Pastor@firstlutheran.us                 Email and First Class Mail
First Lutheran Church Of Mitchell, Sd                                            Attn: Rev Dr Lon Kvanli                               441 N Duff St                             Mitchell, SD 57301                                                gerry@sgsllc.com                        Email and First Class Mail
First Lutheran Church, Detroit Lakes, Mn                                         912 Lake Ave                                          Detroit Lakes, MN 56501                                                                                     flc@firstlutheranchurch.com             Email and First Class Mail
First Maintenance Company                                                        3158 S 108th East Ave, Ste 274                        Tulsa, OK 74146‐1613                                                                                                                                First Class Mail
First Methodist Church                                                           Attn: Terri Pierce, Treasurer                         511 S Oak St                              Springfield, TN 37172                                             terri.pierce@springfieldfumc.org        Email and First Class Mail
First Methodist Church Colleyville Texas                                         Attn: Robert S Bob Mcgrath                            2510 Radcliffe Dr                         Arlington, TX 76012                                               judgemcgrath@gmail.com                  Email and First Class Mail
First Methodist Church Colleyville Texas                                         Attn: Robert S Bob Mcgrath                            1000 Church St                            Colleyville, TX 76034                                             mddawson@fumccolleyville.org            Email and First Class Mail
First Methodist Church Of Deport                                                 Attn: Donald E Smith                                  422 County Rd 1624                        Pattonville, TX 753468                                            Minter2008@yahoo.com                    Email and First Class Mail
First Methodist Church Of Libertyville                                           Libertville Umc                                       429 Brainerd Ave                          Libertyville, IL 60048                                            jay.carr@umcl.org                       Email and First Class Mail
First Methodist Church Of Savannah Tennessee Of The Methodis                     c/o Smith & Smith Attorneys At Law                    Attn: Martha Smith                        428 Main St                      Savannah, TN 38372               martha@smithandsmithlegal.com           Email and First Class Mail
First Methodist Church Of Savannah Tennessee Of The Methodist Church             Attn: Rev Joe Rutherford                              270 Main St                               Savannah, TN 38372                                                fumcgann@gmail.com                      Email and First Class Mail
First Methodist Church Of Van Wert Ohio                                          Attn: Thomas I Burenga III                            9769 G Noble Ln                           Van Wert, OH 45891                                                tburenga@gmail.com                      Email and First Class Mail
First Methodist Church Of Van Wert Ohio                                          Attn: Tom Burenga & Ned Compton                       113 W Central Ave                         Van Wert, OH 45891                                                tburenga@gmail.com                      Email and First Class Mail
First Methodist Episcopal Society                                                Attn: Jeff Gardner                                    66 Chwstnut St                            Oneonta, NY 13820                                                 jeff@firstumc‐oneonta.org               Email and First Class Mail
First New Port Richey                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                       Email and First Class Mail
First Oneida United Methodist Church                                             234 N Main St                                         Oneida, TN 37841                                                                                            david@revdavegass.org                   Email and First Class Mail
First Parish Church Congregational UC Dover NH                                   Attn: Council Chair                                   218 Central Ave                           Dover, NH 03820                                                   firstparish@comcast.net                 Email and First Class Mail
First Parish Church York Maine                                                   Attn: Jeffrey W Mcconnell                             180 York St                               York, ME 03909                                                    office@firstparishyork.net              Email and First Class Mail
First Prebyterian Church Of The Covenant                                         Chris James Weichman                                  250 W 7th St                              Erie, PA 16501                                                    chris.weichman@firstconvenanterie.org   Email and First Class Mail
First Presbyterian Church                                                        Attn: Ellen O'Connell Esq                             600 Parsipanny Rd, Ste 204                Parsipanny, NJ 07054                                              eoconnell@iwwt.law                      Email and First Class Mail
First Presbyterian Church                                                        Attn: Rev Jonathan Mitchell                           201 SW Dorion Ave                         Pendleton, OR 97801                                               fpcp@pendletonpresbyterian.com          Email and First Class Mail
First Presbyterian Church                                                        Attn: Jon Richey                                      200 Church St                             Neenah, WI 54957                                                  jarichey66@gmail.com                    Email and First Class Mail
First Presbyterian Church                                                        Ronald Wilbur Weidler                                 260 Main St E                             Girard, PA 16417                                                  office@girardpc.org                     Email and First Class Mail
First Presbyterian Church                                                        Attn: Anne Bouquin                                    54 East Corydon St                        Bradford, PA 16701                                                presbybradford@gmail.com                Email and First Class Mail
First Presbyterian Church                                                        Attn: Rev Erin Hayes‐Cook                             1731 Church St                            Rahway, NJ 07065                                                  revehayes@gmail.com                     Email and First Class Mail
First Presbyterian Church                                                        508 W Davis St                                        Burlington, NC 27215                                                                                        rshive@fpcburlington.org                Email and First Class Mail
First Presbyterian Church                                                        2910 Central Ave                                      Middletown, OH 45044                                                                                        sandy@fpcmiddletown.com                 Email and First Class Mail
First Presbyterian Church                                                        Attn: Steve Pitzner, Esq                              10701 Gleneagles Ln                       Rowlett, TX 75089                                                 srpitzner@yahoo.com                     Email and First Class Mail
First Presbyterian Church                                                        1002 Fox Ave                                          Lewisville, TX 75067                                                                                                                                First Class Mail
First Presbyterian Church ‐ Asheville                                            Attn: John C Cloninger Esquire                        366 Merrimon Ave                          Asheville, NC 28801                                               jcloninger@hc‐firm.com                  Email and First Class Mail
First Presbyterian Church ‐ Asheville                                            Attn: Robyn F Mcneal                                  40 Church St                              Asheville, NC 28801                                               rmcneal@fpcasheville.org                Email and First Class Mail
First Presbyterian Church ‐ Lincoln                                              Attn: Cheryl Rennick                                  840 S 17th St                             Lincoln, NE 68508                                                 finance@foclincoln.org                  Email and First Class Mail
First Presbyterian Church 602 White Hills, Rockwall, Tx 75087                    c/o Steve Pitzner Pc                                  Attn: Steve Pitzner                       10701 Gleneagles Ln              Rowlett, TX 75089                srpitzner@yahoo.com                     Email and First Class Mail
First Presbyterian Church And Society Of Hays City Kansas                        Attn: Celeste Lasich                                  2900 Hall St                              Hays, KS 67601                                                    presbychsec@gmail.com                   Email and First Class Mail
First Presbyterian Church Anderson Sc                                            Attn: Emily Ann Marr                                  302 W Whitner St                          Anderson, SC 29624                                                emilym@fpcandersonsc.com                Email and First Class Mail
First Presbyterian Church At Caldwell                                            Attn: Ellen O'Connell Esq                             600 Parsippany Rd, Ste 204                Parsippany, NJ 07054                                              reschel@verizon.net                     Email and First Class Mail
First Presbyterian Church At Caldwell                                            Elizabeth L Resch                                     326 Bloomfield Ave                        Caldwell, NJ 07006                                                reschel@verizon.net                     Email and First Class Mail
First Presbyterian Church At Dayton                                              First Presbyterian Church At Dayton, Moderator        P.O. Box 435                              Dayton, NJ 08810                                                  daytonpres362@gmail.com                 Email and First Class Mail
First Presbyterian Church At Dayton                                              Wendi L. Werner                                       P.O. Box 436                              Dayton, NJ 08810                                                  wendi.daytonpres@gmail.com              Email and First Class Mail
First Presbyterian Church At Red Bank                                            255 Harding Rd                                        Red Bank, NJ 07701                                                                                          clerk@towerhillchurch.org               Email and First Class Mail
First Presbyterian Church At Red Bank                                            Attn: Steven J Tsimbinos                              255 Harding Rd                            Red Bank, NJ 07701                                                clerk@towerhillchurch.org               Email and First Class Mail
First Presbyterian Church At Red Bank                                            First Presbyterian Church At Red Bank ‐ Clerk         255 Harding Rd                            Red Bank, NJ 07701                                                clerk@towerhillchurch.org               Email and First Class Mail
First Presbyterian Church At Red Bank                                            255 Harding Rd                                        Red Bank, NJ 07701                                                                                          stsimbinos@gmail.com                    Email and First Class Mail
First Presbyterian Church At Red Bank                                            255 Harding Rd                                        Red Bank, NJ 07701                                                                                          tsimbinoss@yahoo.com                    Email and First Class Mail
First Presbyterian Church At Red Bank                                            Attn: Clerk                                           255 Harding Rd                            Red Bank, NJ 07701                                                tsimbinoss@yahoo.com                    Email and First Class Mail
First Presbyterian Church At Red Bank                                            Attn: Clerk of Session                                255 Harding Rd                            Red Bank, NJ 07701                                                tsimbinoss@yahoo.com                    Email and First Class Mail
First Presbyterian Church At Red Bank                                            Steven J Tsimbinos                                    255 Harding Rd                            Red Bank, NJ 07701                                                tsimbinoss@yahoo.com                    Email and First Class Mail
First Presbyterian Church At Red Bannk                                           First Presbyterian Church At Red Bank ‐ Clerk         255 Harding Rd                            Red Bank, NJ 07701                                                clerk@towerhillchurch.org               Email and First Class Mail
First Presbyterian Church Bridgeton                                              Attn: Susan E Iacovone                                119 W Commerce St                         Bridgeton, NJ 08302                                               debbibg2@gmail.com                      Email and First Class Mail
First Presbyterian Church Danville, Va, Inc                                      Attn: Jack Hayes                                      937 Main St                               Danville, VA 24541                                                vickie@fpcdanville.com                  Email and First Class Mail
First Presbyterian Church Greenville Nc                                          Attn: Charles Derek Perry                             1400 S Elm St                             Greenville, NC 27858                                              derekperry@allstate.com                 Email and First Class Mail
First Presbyterian Church Hamilton Square                                        Attn: Barbara Guynn                                   3550 Nottingham Way                       Hamilton Square, NJ 08690                                         bgandwg@aol.com                         Email and First Class Mail
First Presbyterian Church In Hammond                                             Attn: Rev Barry Chance                                111 N Pine St                             Hammond, LA 70401                                                 pastor@fpchammond.org                   Email and First Class Mail
First Presbyterian Church In Hammond                                             c/o Seale & Ross Plc                                  Attn: Thomas Jay Seale, III               200 N Cate St                    Hammond, LA 70401                tjseale@sealeross.com                   Email and First Class Mail
First Presbyterian Church Irvington                                              777 Grove St                                          Irvington, NJ 07111                                                                                         denisedkennedy@gmail.com                Email and First Class Mail
First Presbyterian Church Irvington                                              777 Grove St                                          Irvington, NJ 07111                                                                                         deniseedkennedy@gmail.com               Email and First Class Mail
First Presbyterian Church Irvington                                              777 Grove St                                          Irvington, NJ 07111                                                                                                                                 First Class Mail
First Presbyterian Church Metuchen Nj                                            Attn: Paul Gunsser                                    6 Sandia Ct                               Edison, NJ 08820                                                  pdg213@yahoo.com                        Email and First Class Mail
First Presbyterian Church Metuchen Nj                                            Attn: Ms Susan Harmon                                 270 Woodbridge Ave                        P.O. Box 385                     Metuchen, NJ 08840               sharmon@fpcweb.org                      Email and First Class Mail
First Presbyterian Church Metuchen Nj                                            Attn: Ms. Susan Harmon                                270 Woodbridge Ave                        P.O. Box 385                     Metuchen, NJ 08840               sharmon@fpcweb.org                      Email and First Class Mail
First Presbyterian Church Norfolk, Madison County, Ne                            104 S 10th St                                         Norfolk, NE 68701                                                                                           firstpresb@conpoint.com                 Email and First Class Mail
First Presbyterian Church Of Alameda                                             Attn: Elizabeth Berke‐Dreyfuss, Wendel Rosen LLP      1111 Broadway, 24th Fl                    Oakland, CA 94607                                                 edreyfuss@wendel.com                    Email and First Class Mail
First Presbyterian Church Of Alameda                                             c/o Wendel Rosen LLP                                  Attn: Elizabeth Berke‐Dreyfuss            1111 Broadway 24th Fl            Oakland, CA 94607                edreyfuss@wendel.com                    Email and First Class Mail
First Presbyterian Church Of Alameda                                             2001 Santa Clara Ave                                  Alameda, CA 94501                                                                                           office@alamedachurch.com                Email and First Class Mail
First Presbyterian Church Of Alameda                                             Jackie M. Barker                                      2001 Santa Clara Ave                      Alameda, CA 94501                                                 office@alamedachurch.com                Email and First Class Mail
First Presbyterian Church Of Allen, Texas                                        Attn: Kelly Chadwick                                  605 S Greenville Ave                      Allen, TX 75002                                                   office@fpcallen.org                     Email and First Class Mail
First Presbyterian Church Of Allen, Texas                                        Attn: Kelly Yeager Chadwick                           605 S Greenville Ave                      Allen, TX 75002                                                   office@fpcallen.org                     Email and First Class Mail
First Presbyterian Church Of Allentown                                           Attn: Roger Yott                                      Jan Nolting Carter                        3231 W Tilghman St               Allentown, PA 18104              jan.noltingcarter@jpcallentown.org      Email and First Class Mail
First Presbyterian Church Of Allentown                                           Attn: Jan Nolting Carter                              3231 W Tilgham St                         Allentown, PA 18104                                               roger.yott.1@gmail.com                  Email and First Class Mail
First Presbyterian Church Of Alton, Illinois                                     Attn: James Sinclair                                  500 Bond St                               Alton, IL 62002                                                   jsinclair@sslalaw.com                   Email and First Class Mail
First Presbyterian Church Of Barre, Vt                                           Attn: Carl Vincent Hilton Vanosdall                   19 Seminary St                            Barre, VT 05641                                                   fpcbarre@gmail.com                      Email and First Class Mail
First Presbyterian Church Of Bel Air, Maryland                                   Attn: Melissa K Lopez                                 224 North Main St                         Bel Air, MD 20104                                                 office@firstpresbelair.org              Email and First Class Mail
First Presbyterian Church Of Bellevue                                            1717 Bellevue Way Ne                                  Bellevue, WA 98004                                                                                          Lfortin@belpres.org                     Email and First Class Mail
First Presbyterian Church Of Bend                                                Attn: Boyd Levet                                      230 NE 9th St                             Bend, OR 97701                                                    blevet@beudfp.org                       Email and First Class Mail
First Presbyterian Church Of Bethlehem, Inc                                      c/o Shay, Santee & Kelhart                            Attn: Richard Santee Jr                   44 E Broad St                    Bethlehem, PA 18018              rsantee@ssk‐esq.com                     Email and First Class Mail
First Presbyterian Church Of Bristol, Inc.                                       Attn: Jack W Hyder, Jr                                701 Florida Ave                           Bristol, TN 37620                                                 jwhyder@gmail.com                       Email and First Class Mail
First Presbyterian Church Of Caldwell                                            Attn: Ellen O'Connell, Esq                            600 Parsippany Rd, Ste 204                Parsippany, NJ 07054                                              reschel@verizon.net                     Email and First Class Mail
First Presbyterian Church Of Caldwell                                            Elizabeth L Resch                                     326 Bloomfield Ave                        Caldwell, NJ 07006                                                reschel@verizon.net                     Email and First Class Mail
First Presbyterian Church Of Cape Girardeau                                      Attn: Ellen Louise Gurnon                             P.O. Box 477                              Cape Girardeau, MO 63702                                          fpresbytcape@gmail.com                  Email and First Class Mail
First Presbyterian Church Of Casa Grande                                         702 E Cottonwood Ln                                   Casa Grande, AZ 85122                                                                                       fpccasagrande@gmail.com                 Email and First Class Mail
First Presbyterian Church Of Chester, Ny                                         Attn: Matthew Vandermullen                            94‐96 Main St                             Chester, NY 10918                                                 Info@chespresny.com                     Email and First Class Mail
First Presbyterian Church Of Chicago Heights                                     Attn: Michael Welf                                    900 Thomas St                             Chicago Heights, IL 60411                                         mikewelf@ameritech.net                  Email and First Class Mail
First Presbyterian Church Of Clarks Summit                                       Attn: David K Brown, Creditor's Attorney              220 Penn Ave, Ste 200                     Scranton, PA 18503                                                dbrown@kbh‐law.com                      Email and First Class Mail
First Presbyterian Church Of Clarks Summit                                       Attn: Nancy Owens, Administrative Assistant           300 School St                             Clarks Summit, PA 18411                                           office@fpccs.org                        Email and First Class Mail
First Presbyterian Church Of Corry                                               Attn: Treasurer                                       607 West Smith St                         Corry, PA 16407                                                                                           First Class Mail
First Presbyterian Church Of Cottage Grove, Or                                   Attn: Charles Missar, Treasurer                       216 S 3rd St                              Cottage Grove, OR 97424‐2101                                      MissarLLC@ordata.com                    Email and First Class Mail
First Presbyterian Church Of Cranbury Nj, Inc                                    c/o Brennan Law Firm                                  73 N Main St                              Cranbury, NJ 08512                                                fbrennan@brennanlaw.org                 Email and First Class Mail
First Presbyterian Church Of Cranford                                            Attn: Donna Graziano                                  11 Springfield Ave                        Cranford, NJ 07016                                                dagrazrdh@gmail.com                     Email and First Class Mail
First Presbyterian Church Of Cranford                                            Attn: Ellen O'Connell, Esq.                           600 Parsippany Rd, Ste 204                Parsippany, NJ 07054                                              eoconnell@iwwt.law                      Email and First Class Mail
First Presbyterian Church Of Dallas, Texas                                       Attn: Ashlee Hueston                                  1835 Young St                             Dallas, TX 75201                                                  ashleeh@fpcdallas.org                   Email and First Class Mail
First Presbyterian Church of Davenport                                           Attn: Kristine Olson                                  1702 Iowa St                              Davenport, IA 52803                                               olson@fpcdavenport.org                  Email and First Class Mail
First Presbyterian Church Of Delhi Ny                                            Attn: Keith A. Gorgos                                 Coughlin & Gerhart LLP                    99 Corporate Dr                  Binghamton, NY 13904             kgorgos@cglawoffices.com                Email and First Class Mail
First Presbyterian Church Of Delhi Ny                                            c/o Coughlin & Gerhart LLP                            Attn: Keith A Gorgos                      99 Corporate Dr                  Binghamton, NY 13904             kgorgos@cglawoffices.com                Email and First Class Mail
First Presbyterian Church Of Delray Beach                                        33 Gleason St                                         Delray Beach, FL 33483                                                                                      administrator@firstdelray.com           Email and First Class Mail
First Presbyterian Church Of Dunedin, Inc.                                       455 Scotland St                                       Dunedin, FL 34698                                                                                           churchadmin@fpcdunedin.org              Email and First Class Mail
                                                                                         Case 20-10343-LSS                                             Doc 2541                                      Filed 04/07/21                                                 Page 29 of 87

First Presbyterian Church Of El Cajon                                                            500 Farragut Cir                                      El Cajon, CA 92020                                                                                                             OFFICE@FIRSTPRES‐ELCAJON.ORG            Email and First Class Mail
First Presbyterian Church Of Evansville, Indiana, Inc.                                           c/o Office Administrator, First Presbyterian Church   Attn:Lora Blaylock                        609 SE 2nd St                    Evansville, IN 47713‐1107                           firstpres@firstpresevansville.com       Email and First Class Mail
First Presbyterian Church Of Fairborn, Ohio                                                      Attn: Rev. Joe Hinds                                  1130 Highview Dr                          Fairborn, OH 45324                                                                   firstpresbyterianfairborn@gmail.com     Email and First Class Mail
First Presbyterian Church Of Fairfield, Connecticut                                              Attn: John Vance Hancock                              190 Old Ridgefield Rd                     Wilton, CT 06897                                                                     vhancock@gregoryandadams.com            Email and First Class Mail
First Presbyterian Church Of Fairfield, Connecticut                                              2475 Easton Tumpike                                   Fairfield, CT 06825                                                                                                                                                    First Class Mail
First Presbyterian Church Of Farmington                                                          Attn: Sara C Kirsten                                  26165 Farmington Rd                       Farmington Hills, MI 48334                                                           info@farmington‐pres.org                Email and First Class Mail
First Presbyterian Church Of Farmington                                                          Attn: Sara Kirsten                                    26165 Farmington Rd                       Farmington Hills, MI 48334                                                           info@farmington‐pres.org                Email and First Class Mail
First Presbyterian Church Of Fenton                                                              Attn: Pastor Robert Carnes                            503 S Leroy St                            Fenton, MI 48430                                                                     larry@4sqauretax.com                    Email and First Class Mail
First Presbyterian Church Of Fenton                                                              Attn: Pastor Robert Cames                             503 S Lerory St                           Fenton, MI 48430                                                                     pastorrcarnes@gmail.com                 Email and First Class Mail
First Presbyterian Church Of Fort Lauderdale Florida Inc                                         Attn: Kim White                                       401 SE 15th Ave                           Ft Lauderdale, FL 33301                                                              stevew@firstpres.cc                     Email and First Class Mail
First Presbyterian Church of Fort Smith, AR                                                      c/o Jones Jackson & Moll                              Attn: Mark Moll                           401 N 7th St                     Fort Smith, AR 72904                                mmoll@jjmalaw.com                       Email and First Class Mail
First Presbyterian Church of Fort Smith, AR                                                      Attn: Mark Moll                                       P.O. Box 2023                             Fort Smith, AR 72902                                                                 mmoll@jjmlaw.com                        Email and First Class Mail
First Presbyterian Church of Fort Smith, AR                                                      Attn: Phil Blackburn                                  116 N 12th                                Fort Smith, AR 72901                                                                                                         First Class Mail
First Presbyterian Church Of Garden Grove                                                        Attn: Wayne Wolfe                                     11832 Euclid St                           Garden Grove, CA 92840                                                               fpcgg@fpcgg.org                         Email and First Class Mail
First Presbyterian Church Of Garden Grove                                                        Wayne Wolfe                                           2317 W Adams St                           Santa Ana, CA 92704                                                                  wayashar@aol.com                        Email and First Class Mail
First Presbyterian Church Of Gilbertsville                                                       113 Marion Ave                                        P.O. Box 314                              Gilbertsville, NY 13776                                                              jcostello55@yahoo.com                   Email and First Class Mail
First Presbyterian Church Of Girard                                                              Attn: Ron Weidler                                     P.O. Box 106                              Girard, PA 16417                                                                     office@girardpc.org                     Email and First Class Mail
First Presbyterian Church Of Haddon Heights, Nj                                                  Attn: Anthony F Masi                                  28 7th Ave                                Haddon Heights, NJ 08035                                                             info.fpchh@gmail.com                    Email and First Class Mail
First Presbyterian Church Of Highland                                                            Attn: President of Trustees                           P.O. Box 725                              Highland, NY 12528                                                                   fpchighland@verizon.net                 Email and First Class Mail
First Presbyterian Church Of Hightstown                                                          Attn: Abigail Rivenburgh                              320 N Main St                             Hightstown, NJ 08520                                                                 INFO@hightstownpres.org                 Email and First Class Mail
First Presbyterian Church Of Hollywood, Florida                                                  1530 Hollywood Blvd                                   Hollywood, FL 33020                                                                                                            kennedym@fpcoh.org                      Email and First Class Mail
First Presbyterian Church Of Inverness, Inc                                                      c/o Law Office of Clark A Stillwell                   P.O. Box 250                              Inverness, FL 34451                                                                  caslaw@tampabay.rr.com                  Email and First Class Mail
First Presbyterian Church Of Inverness, Inc                                                      206 Washington Ave                                    Inverness, FL 34450                                                                                                            rmorris117@tampabay.rr.com              Email and First Class Mail
First Presbyterian Church Of Kearney, Nebraska                                                   Attn: Clint Cozier                                    4511 6th Ave                              Kearney, NE 68845                                                                    pastor@fpckearney.org                   Email and First Class Mail
First Presbyterian Church Of Kearney, Nebraska                                                   c/o Clint Cozier                                      4511 6th Ave                              Kearney, NE 68845                                                                    pastor@fpckearney.org                   Email and First Class Mail
First Presbyterian Church Of Lake Worth Beach                                                    231 N Federal Hwy                                     Lake Worth Beach, FL 33460                                                                                                     firstpresby60107@bellsouth.net          Email and First Class Mail
First Presbyterian Church Of Lambertville Nj                                                     Attn: Richard Hopkins                                 31 N Union St                             Lambertville, NJ 08530                                                               r.hopkins1@comcast.net                  Email and First Class Mail
First Presbyterian Church Of Leadville                                                           Attn: Sarah Savage                                    P.O. Box 498                              Leadville, CO 80461                                                                  sbsavage54@outlook.com                  Email and First Class Mail
First Presbyterian Church Of Littleton, Colorado                                                 Attn: Pastor Cody Sandahl                             1609 W Littleton Blvd                     Littleton, CO 80120                                                                  1609fpcl@gmail.com                      Email and First Class Mail
First Presbyterian Church Of Lynchburg, Inc.                                                     Attn: Albert M Baker, MD                              3808 Peakland Pl                          Lynchburg, VA 24503‐2012                                                             bevin@bevinalexanderlaw.com             Email and First Class Mail
First Presbyterian Church Of Mahopac                                                             Attn: Heather Strickland                              411 Rt 6N                                 Mahopac, NY 10541                                                                    hestrickland@gmail.com                  Email and First Class Mail
First Presbyterian Church Of Marlborough                                                         c/o President of Trustees                             Attn: Howard C. Baker                     P.O. Box 577                     Marlboro, NY 12542                                  fpcmarlboro@verizon.net                 Email and First Class Mail
First Presbyterian Church Of Marlborough                                                         Howard C. Baker                                       P.O. Box 577                              Marlboro, NY 12542                                                                   fpcmarlboro@verizon.net                 Email and First Class Mail
First Presbyterian Church Of Martinsville, Va                                                    Attn: Henry Grady Moore III                           1901 Patrick Henry Ave                    Martinsville, VA 24112                                                               hgmoore3@gmail.com                      Email and First Class Mail
First Presbyterian Church Of Mendham                                                             Attn: Alison Paden                                    14 Hilltop Rd                             Mendham, NJ 07945                                                                    associatepastor@hilltopchurch.org       Email and First Class Mail
First Presbyterian Church Of Mendham                                                             Attn: Ellen O'Connell, Esq                            600 Parsippany Rd, Ste 204                Parsippany, NJ 07054                                                                 associatepastor@hilltopchurch.org       Email and First Class Mail
First Presbyterian Church Of Mendham                                                             c/o Inglesino, Webster, Wyciskala & Taylor LLC        Attn: Ellen O'Connell                     600 Parsippany Rd, Ste 204       Parsippany, NJ 07054                                associatepastor@hilltopchurch.org       Email and First Class Mail
First Presbyterian Church Of Mendham                                                             Attn: Ellen O'Connell                                 600 Parsippnay Rd, Ste 204                Parsippany, NJ 07054                                                                 eoconnell@iwwt.law                      Email and First Class Mail
First Presbyterian Church Of Mendham                                                             Attn: Ellen O'Connell, Esq                            600 Parsippany Rd, Ste 204                Parsippany, NJ 07054                                                                 eoconnell@iwwt.law                      Email and First Class Mail
First Presbyterian Church Of Mendham                                                             Attn: Ellen O'Connell, Esq.                           600 Parsippany Rd, Ste 204                Parsippany, NJ 07054                                                                 eoconnell@iwwt.law                      Email and First Class Mail
First Presbyterian Church Of Montrose                                                            Attn: Chris Caterson                                  First Presbyterian Church                 367 Church St                    Montrose PA 18801                                   firstpresbyterianmontrose@yahoo.com     Email and First Class Mail
First Presbyterian Church Of Moscow                                                              Attn: Stephen Bergmann                                405 S Van Buren St                        Moscow, ID 83843                                                                     berdoc@moscow.com                       Email and First Class Mail
First Presbyterian Church Of Moscow                                                              Attn: Stephen Bermann                                 405 S Van Buren St                        Moscow, ID 83843                                                                     berdoc@moscow.com                       Email and First Class Mail
First Presbyterian Church Of Mount Vernon, New York                                              Attn: Joyce E Evans                                   199 North Columbus Ave                    Mount Vernon, NY 10553                                                               fpcmvny@gmail.com                       Email and First Class Mail
First Presbyterian Church Of Newhall                                                             Attn: Rev Bill Barnes                                 24317 Newhall Ave                         Newhall, CA 91321                                                                    churchoffice@presby‐newhall.org         Email and First Class Mail
First Presbyterian Church Of Newhall                                                             Bsa Troop 609 Charter Representative                  24317 Newhall Ave                         Newhall, CA 91321                                                                    churchoffice@presby‐newhall.org         Email and First Class Mail
First Presbyterian Church Of Norfolk                                                             820 Colonial Ave                                      Norfolk, VA 23507                                                                                                              shelby@fpcnorfolk.org                   Email and First Class Mail
First Presbyterian Church Of Northville                                                          200 E Main St                                         Northville, MI 48167                                                                                                           jacquelinespycher@fpcnorthville.org     Email and First Class Mail
First Presbyterian Church Of Oil City                                                            215 E Bissell Ave                                     Oil City, PA 16301                                                                                                             firstpresby@comcast.net                 Email and First Class Mail
First Presbyterian Church Of Oxnard                                                              Attn: Theodore Lowden Brandt                          850 Ivywood Dr                            Oxnard, CA 93030                                                                     ted@fpox.org                            Email and First Class Mail
First Presbyterian Church Of Paw Paw                                                             120 Pine St                                           Paw Paw, MI 49079                                                                                                              tkomccaff@gmail.com                     Email and First Class Mail
First Presbyterian Church Of Paw Paw                                                             First Presbyterian Church                             120 Pine St                               Paw Paw, MI 49079                                                                    tkomccaff@gmail.com                     Email and First Class Mail
First Presbyterian Church Of Pompano Beach                                                       Attn:Thomas Paradise                                  5821 Hollywood Blvd                       Hollywood, FL 33021                                                                  tparadise@florida‐law.com               Email and First Class Mail
First Presbyterian Church Of Port Jervis                                                         Attn: David W Bavoso                                  19 East Main St                           P.O. Box 3139                    Port Jervis, NY 12771                               dwbavoso@portjervislawyers.com          Email and First Class Mail
First Presbyterian Church Of Ramsey, Nj                                                          Attn: John Myers                                      15 Shuart Ln                              Ramsey, NJ 07446                                                                     administration@ramseypc.org             Email and First Class Mail
First Presbyterian Church Of Ramsey, Nj                                                          Attn: John Myers, Chair, Admin Committee              15 Shuart Ln                              Ramsey, NJ 07446                                                                     administration@ramseypc.org             Email and First Class Mail
First Presbyterian Church Of Redlands                                                            Attn: Cheryl Ann Raine                                100 Cajon St                              Redlands, CA 92373                                                                   fpcredlands@gmail.com                   Email and First Class Mail
First Presbyterian Church Of Rockaway                                                            35 Church St                                          Rockaway, NJ 07866                                                                                                             office@fpcrockaway.org                  Email and First Class Mail
First Presbyterian Church of Rockaway                                                            Attn: Karen Anne Basile                               35 Church St                              Rockaway, NJ 07866                                                                   office@fpcrockaway.org                  Email and First Class Mail
First Presbyterian Church of Salina                                                              Attn: Todd Davidson                                   P.O. Box 1247                             Salina, KS 67402‐1247                                                                davidson@hamptonlaw.com                 Email and First Class Mail
First Presbyterian Church of Salina                                                              Attn: Melanie Dennis                                  308 S 8th St                              Salina, KS 67401                                                                                                             First Class Mail
First Presbyterian Church Of Salt Lake City                                                      Attn: Steven John Aeschbacher                         12 C. St                                  Salt Lake City, UT 84103                                                             office@fpcslc.org                       Email and First Class Mail
First Presbyterian Church Of San Diego                                                           Attn: Riley Mcrae                                     320 Date St                               San Diego, CA 92101                                                                  riley.mcrae@fpcsd.org                   Email and First Class Mail
First Presbyterian Church Of Sharon                                                              Attn: Chester B Scholl Jr & Treasurer                 600 E State St                            Sharon, PA 16146                                                                     cbs@fdgs‐law.com                        Email and First Class Mail
First Presbyterian Church Of Stamford                                                            c/o Halloran & Sage LLP                               Attn: Michael Steven Wrona                One Goodwin Square               225 Asylum St               Hartford, CT 06103      wrona@halloransage.com                  Email and First Class Mail
First Presbyterian Church Of Sterling                                                            Attn: Christina Berry & Samantha O'Keefe              410 2nd Ave                               P.O. Box 441                     Sterling, IL 61081                                  firstpresbyteriansterling@live.com      Email and First Class Mail
First Presbyterian Church Of Stillwater                                                          Attn: Deb Schultz                                     6201 Osgood Ave N                         Stillwater, MN 55082                                                                 church@fpc‐stillwater.org               Email and First Class Mail
First Presbyterian Church Of Stillwater, Inc.                                                    524 S Duncan                                          Stillwater, OK 74074                                                                                                           losborn@houston‐osborn.com              Email and First Class Mail
First Presbyterian Church Of The Covenant                                                        Attn: Reverend Chris Weichman                         250 W 7th St                              Erie, PA 16501                                                                       chris.weichmann@firstcovenanterie.org   Email and First Class Mail
First Presbyterian Church Of Warren, Pa                                                          Attn: Lynn Sears, Clerk of Session                    300 Market St                             Warren, PA 16365                                                                     carrie.salapek@gmail.com                Email and First Class Mail
First Presbyterian Church Of Washingtonville                                                     Attn: Deborah Jane Chedister                          30 Goshen Ave                             Washingtonville, NY 10992                                                            fpcwashingtonville@gmail.com            Email and First Class Mail
First Presbyterian Church Of Wayne, Nebraska                                                     216 W 3rd St                                          Wayne, NE 68787                                                                                                                fpcwayne@gmail.com                      Email and First Class Mail
First Presbyterian Church Of Wayne, Nebraska                                                     Attn: Jane L. O'Leary                                 216 West 3rd St                           Wayne, NE 68787                                                                      fpcwayne@gmail.com                      Email and First Class Mail
First Presbyterian Church Of Weedsport                                                           Attn: Neil J. Smith, Esq.                             Mackenzie Hughes LLP                      440 South Warren St, Suite 400   Syracuse, NY 13202‐2601                             nsmith@mackenziehughes.com              Email and First Class Mail
First Presbyterian Church Of Wilmington, North Carolina                                          Attn: Dr Dan Lewis                                    125 South 3rd St                          Wilmington, NC 28401                                                                 hkitchin@gmail.com                      Email and First Class Mail
First Presbyterian Church Of Wilson                                                              414 Sunset Rd                                         Wilson, NC 27893                                                                                                               tomwalkins@ristpreswilson.com           Email and First Class Mail
First Presbyterian Church Of Woodbridge, Nj                                                      Attn: Robert E Stephan                                600 Rahway Ave                            Woodbridge, NJ 07095                                                                 Treasurer@FPCWoodbridgeNJ.org           Email and First Class Mail
First Presbyterian Church Of Woodbridge, Nj                                                      Attn: Robert E Stephan                                First Presbyterian Church of Woodbridge   600 Rahway Ave                   Woodbridge, NJ 07095                                Treasurer@FPCWoodbridgeNJ.org           Email and First Class Mail
First Presbyterian Church Of Woodbury Heights                                                    Attn: Ellen O'Connell Esq                             600 Parsippany Rd, Ste 204                Parsippany, NJ 07054                                                                 eoconnell@iwwt.law                      Email and First Class Mail
First Presbyterian Church Of Woodbury Heights                                                    c/o Iwwt Law                                          Attn: Ellen O'Connell, Esq                600 Parsippany Rd, Ste 204       Parsippany, NJ 07054                                eoconnell@iwwt.law                      Email and First Class Mail
First Presbyterian Church Of Woodbury Heights                                                    Attn: Samantha Eachus                                 335 Elm Ave                               Woodbury Heights, NJ 08097                                                           HeightsPres@comcast.net                 Email and First Class Mail
First Presbyterian Church Pueblo                                                                 220 W 10th St                                         Pueblo, CO 81003                                                                                                               firstprespueblofinance@gmail.com        Email and First Class Mail
First Presbyterian Church Rahway                                                                 Attn: Ellen O'Connell                                 600 Parsippany Rd, Ste 204                Parsippany, NJ 07054                                                                 eoconnell@iwwt.law                      Email and First Class Mail
First Presbyterian Church, Covington, Va                                                         Attn: Joseph Wilson                                   185 North Maple Ave                       Covington, VA 24426                                                                  fpccovingtonva@aol.com                  Email and First Class Mail
First Presbyterian Church, Elizabethtown                                                         Attn: Chelsea Benham                                  1016 Pear Orchard Rd                      Elizabethtown, KY 42701                                                              financial@etownpres.org                 Email and First Class Mail
First Presbyterian Church, Elkhart, In                                                           200 E Beardsley Ave                                   Elkhart, IN 46514                                                                                                              office@presby.net                       Email and First Class Mail
First Presbyterian Church, Green Bay Wisconsin                                                   c/o Davis and Kuelthau                                Attn: Bruce Deadman                       318 S Washington St, Ste 300     Green Bay, WI 54301                                 bdeadman@dkattorneys.com                Email and First Class Mail
First Presbyterian Church, Hickory, NC                                                           237 2nd St NW                                         Hickory, NC 28601                                                                                                              jimmys@hickorylaw.com                   Email and First Class Mail
First Presbyterian Church, Hickory, NC                                                           c/o Young, Morphis, Back & Taylor LLP                 Attn: Jimmy R Summerlin                   P.O. Drawer 2428                 Hickory, NC 28603                                   jimmys@hickorylaw.com                   Email and First Class Mail
First Presbyterian Church, Livermore                                                             Attn: Danielle Hayes                                  2020 5th St                               Livermore, CA 94550                                                                  office@fpcl.us                          Email and First Class Mail
First Presbyterian Church, Longview, Texas                                                       Attn: Treasurer                                       301 N Center                              Longview, TX 75601                                                                   ebbmob@aol.com                          Email and First Class Mail
First Presbyterian Church, Oneonta, Ny                                                           Attn: Pastor                                          296 Main St                               Oneonta, NY 13820                                                                    oneonta.1st@susvalpresby.org            Email and First Class Mail
First Presbyterian Church, Titusville, Pa                                                        Attn: Dr Vaughan Smith                                216 N Franklin St                         Titusville, PA 16354                                                                 firstpresby216@verizon.net              Email and First Class Mail
First Presbyterian Church‐Pueblo                                                                 220 W 10th St                                         Pueblo, CO 81003                                                                                                               firstprespueblofinance@gmail.com        Email and First Class Mail
First Presbyterian Of Brazoria, Tx, Inc.                                                         Attn: Sarah Virginia Raska                            P.O. Box 70                               Brazoria, TX 77422                                                                   fpcbrazoria@live.com                    Email and First Class Mail
First Presbyterian Union Church                                                                  Attn: Joan Wise‐Hostetter                             P.O. Box 355                              Owego, NY 13827                                                                      office@owegofpuc.org                    Email and First Class Mail
First Reformed Church Of Hastings‐On‐Hudson                                                      Attn: Andrew W Smith                                  18 Farragut Ave                           Hastings‐On‐Hudson, NY 10706                                                         frc1850@aol.com                         Email and First Class Mail
First Riverview                                                                                  c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Riverview                                                                                  8002 US Hwt                                           S Riverview, FL 33578                                                                                                                                                  First Class Mail
First Rowlett United Methodist Church                                                            Attn: Victor Vazqez                                   4405 Main St                              Rowlett, TX 75088                                                                    vvcreates@gmail.com                     Email and First Class Mail
First Saints Community Church                                                                    Attn: Christopher David Owens                         P.O. Box 95                               25550 Point Lookout Rd           Leonardtown, MD 20650                               communications@firstsaints.org          Email and First Class Mail
First Saints Community Church                                                                    Attn: Treasurer, First Saints Community Church        P.O. Box 95                               25550 Point Lookout Rd           P.O. Box 95                 Leonardtown, MD 20650   communications@firstsaints.org          Email and First Class Mail
First Sanford ‐ Sanford                                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Seminole United Methodist Church                                                           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Spanish United Methodist Church                                                            Attn: Jessica Ellis, CFO                              475 Riverside Dr, Ste 1922                New York, NY 10115                                                                   bshillady@umcitysociety.org             Email and First Class Mail
First Spanish United Methodist Church                                                            Attn: Dolimar Lebron                                  163 E 111th St                            New York, NY 10029                                                                   dorlimar.lebron@nyac‐umc.com            Email and First Class Mail
First Spanish United Presbyterian Church Of Miami                                                2480 NW 7th St                                        Miami, FL 33125                                                                                                                mcsit@comcast.net                       Email and First Class Mail
First State Insurance Company                                                                    Attn: Joshua D Weinberg/Shipman & Goodwin             1875 K St, NW S Ste 600                   Washington, DC 20006                                                                 jweinberg@goodwin.com                   Email and First Class Mail
First Street Peck Wesley Umc                                                                     Attn: Bettie White                                    2309 Dryades St                           New Orleans, LA 70113                                                                bettienwhite40@gmail.com                Email and First Class Mail
First Street Peck Wesley Umc                                                                     c/o Mount Zion Umc                                    Attn: Rev. Ronald J. Southall             2722 Louisiana Ave               New Orleans, LA 70113                               rsouthallministries@gmail.com           Email and First Class Mail
First Street Peck Wesley Umc                                                                     Attn: Betty White                                     2304 Dryades St                           New Orleans, LA 70113                                                                                                        First Class Mail
First Temple                                                                                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Troutman United Methodist Church                                                           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc                                                                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc                                                                                        625 5th St                                            Brookings, SD 57006                                                                                                            office@brookingsmethodist.org           Email and First Class Mail
First Umc                                                                                        Attn: Shirley Reed                                    P.O. Box 185                              Springfield, WI 53176                                                                pastorshirleyreed@gmail.com             Email and First Class Mail
First Umc                                                                                        310 Douglas St                                        New Smyrna Beach, FL 32168                                                                                                                                             First Class Mail
First Umc ‐ Charlotte                                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc ‐ Cocoa Beach                                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc ‐ Martinsville                                                                         c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc ‐ National Park                                                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc ‐ New Smyrna Beach, Fl                                                                 c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc ‐ Norfolk                                                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc ‐ Timberville                                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First UMC ‐ Wauchula                                                                             c/o Bradley Arant Boult Cummings, LLP                 Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc (Fox Hill) ‐ Hampton                                                                   c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc (Hopewell)                                                                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc (Salem)                                                                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc (Westfield)                                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc (Winchester) ‐ Winchester                                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Alachua                                                                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Asheboro                                                                               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Beeville Tx                                                                            Attn: Pastor Dean Fleming                             106 E Cleveland                           Beeville, TX 78102                                                                   pastor@beevilleumc.org                  Email and First Class Mail
First Umc Bishop                                                                                 First Umc of Bishop                                   804 E 6th St                              Bishop, TX 78343                                                                                                             First Class Mail
First Umc Blanchard, Ok                                                                          David B Johnson                                       1101 N Main                               Blanchard, OK 73010                                                                                                          First Class Mail
First Umc Charlottesville, Va ‐ Charlottesville                                                  c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc China Grove                                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Chula Vista                                                                            Attn: Brian Cox, Dir of Operations                    1200 E H St                               Chula Vista, CA 91910                                                                Ariana.Horcasitas@fumccv.org            Email and First Class Mail
First Umc Clewiston                                                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Clifton                                                                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Falfurrias                                                                             302 W Allen St                                        Falfurrias, TX 78355                                                                                                                                                   First Class Mail
First Umc Forreston                                                                              402 1st Ave                                           Forreston, IL 61030                                                                                                            kpduits@yahoo.com                       Email and First Class Mail
First Umc Gainsville                                                                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Gainsville                                                                             419 NE 1st St                                         Gainesville, FL 32601                                                                                                                                                  First Class Mail
First Umc Granite Falls                                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Hammond                                                                                Attn: Justin Proctor                                  2200 Rue Denise                           Hammond, LA 70403                                                                    dpetrolia@fumc‐hammond.org              Email and First Class Mail
First Umc Hampton ‐ Hampton                                                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Hartselle                                                                              Attn: James Russell Jr                                1227 Chickasaw Ln NW                      Hartselle, AL 35640                                                                  rayferrr@yahoo.com                      Email and First Class Mail
First Umc Hickory                                                                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Hobe Sound                                                                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Hobe Sound                                                                             10100 SE Federal Hwy                                  Hobe Sound, FL 33455                                                                                                                                                   First Class Mail
First Umc Hollidaysburg (1440)                                                                   c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                lspagnolo@bentzlaw.com                  Email and First Class Mail
First Umc Homestead                                                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Hurst                                                                                  c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Hurst                                                                                  521 W Pipeline Rd                                     Hurst, TX 76053                                                                                                                                                        First Class Mail
First Umc Kingsville                                                                             Attn: Rev. Robert Perales                             P.O. Box 553                              Kingsville, TX 78364                                                                 fumck1904@gmail.com                     Email and First Class Mail
First Umc Kissimmee                                                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Land O' Lakes                                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Liberty                                                                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Lucedale                                                                               Attn: David Newton                                    5101 Main St                              Lucedale, MS 39452                                                                   newtondavid93@icloud.com                Email and First Class Mail
First Umc Mcgregor                                                                               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Mcgregor                                                                               500 S Madison                                         Mcgregor, TX 76657                                                                                                                                                     First Class Mail
First Umc Moorestown 446 E Camden Ave                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Morganton                                                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Mount Dora                                                                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Mt Holly                                                                               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Narrows                                                                                P.O. Box 398                                          Narrows, VA 24124                                                                                                              revdougarmstrong@yahoo.com              Email and First Class Mail
First Umc Neenah‐Menasha                                                                         Attn: Rebecca Henry                                   108 W Doty Ave                            Neenah, WI 54956                                                                     rhenry0674@gmail.com                    Email and First Class Mail
First Umc New Milford (076123)                                                                   c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                lspagnolo@bentzlaw.com                  Email and First Class Mail
First Umc Norwood Nc                                                                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Of Alpine Tx                                                                           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Of Avalon                                                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Of Franklin Park                                                                       9903 Schiller Blvd                                    Franklin Park, IL 60313                                                                                                        pastorjesusm@yahoo.com                  Email and First Class Mail
First Umc Of Glen Ellyn                                                                          424 Forest                                            Glen Ellyn, IL 60137                                                                                                           dr.daniel.diss@gmail.com                Email and First Class Mail
First Umc Of Hammond                                                                             Attn: Christopher Allen Tiedeman                      9548 Fran Lin Pkwy                        Munster, IN 46324                                                                    chris.tiedeman@inumc.org                Email and First Class Mail
First Umc Of Hendersonville Inc                                                                  c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Of Hightstown                                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Of Manchester Nh                                                                       Attn: Treasurer                                       961 Valley St                             Manchester, NH 03103                                                                 WadeMEwing@aol.com                      Email and First Class Mail
First Umc Of Mount Dora                                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Of N Platte Nebraska                                                                   c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Of Nanticoke (40454)                                                                   c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                lspagnolo@bentzlaw.com                  Email and First Class Mail
First Umc Of Newton                                                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Of Ocala                                                                               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Of Paintsville Kentucky Inc                                                            Attn: Robin Stone                                     505 Main St                               Paintsville, KY 41240                                                                secretary@paintsvillefumc.net           Email and First Class Mail
First Umc Of Port Byron                                                                          Attn: Jim Crozier                                     9414 228th St N                           Port Byron, IL 61275                                                                 jim.crozier@outlook.com                 Email and First Class Mail
First Umc Of Port Orange, Inc                                                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Of Somerville                                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Of Somerville                                                                          Attn: Pastor Victoria Simons                          P.O. Box 276                              Somerville, TX 77879                                                                 pastorvickie@yahoo.com                  Email and First Class Mail
First Umc Of Stuart                                                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Of Torrington                                                                          Attn: Rev Ximena Diaz                                 21 Fern Dr                                Torrington, CT 06790                                                                 fumctorrington@gmail.com                Email and First Class Mail
First Umc Of Winter Garden Inc                                                                   c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Olympia                                                                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Palmetto                                                                               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Perkasie                                                                               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Pinellas Park                                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Premont                                                                                246 SW 1st St                                         Premont, TX 78375                                                                                                                                                      First Class Mail
First Umc Riverstone                                                                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Roosevelt                                                                              Attn: Andrea Smith                                    30 Union Pl                               Roosevelt, NY 11575                                                                  rooseveltumc@gmail.com                  Email and First Class Mail
First Umc Shamokin                                                                               Attn: Rev Alicia Julia‐Stanley                        100 E Sunbury St                          Shamokin, PA 17872                                                                   NW.Shamokin.First@epaumc.org            Email and First Class Mail
First Umc Starke                                                                                 c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc Tuckerton                                                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc, Inc Of Emporia                                                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc, Perkasie                                                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First Umc, Starkville, Miss                                                                      Attn: Leonard Smith, Church Admin                     200 W Lampkin St                          Starkville, MS 39759                                                                 leonard@first‐umc.org                   Email and First Class Mail
First Umc‐Wauchula                                                                               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First United Church Of East Syracuse                                                             c/o Mackenzie Hughes LLP                              Attn: Neil J Smith                        440 S Warren St, Ste 400         Syracuse, NY 13202‐2601                             nsmith@mackenziehughes.com              Email and First Class Mail
First United Church Of Elon College, Nc Also Known As First United Methodist Church Of Elon      Attn: James Waddell                                   1630 Westbrook Ave                        Elon, NC 27244                                                                       office@elonfumc.org                     Email and First Class Mail
First United Church Of Hereford                                                                  Attn: Secretary/Treasurer And/Or Pastor               501 Main St                               Hereford, TX 79045                                                                                                           First Class Mail
First United Church Of Oak Park                                                                  Attn: John Edgerton                                   848 Lake St                               Oak Park, IL 60302                                                                   sallie.smylie@gmail.com                 Email and First Class Mail
First United Church Of Oak Park                                                                  Attn: Sallie G Smylie                                 848 Lake St                               Oak Park, IL 60301                                                                   sallie.smylie@gmail.com                 Email and First Class Mail
First United Church Of Pennigton Gap                                                             Attn: E Harber Jr                                     41880 E Morgan Ave                        Pennington Gap, VA 24277                                                             pgfumc@gmail.com                        Email and First Class Mail
First United Church Of Pennington Gap                                                            Attn: E Harber                                        41880 E Morgan Ave                        Pennington Gap, VA 24277                                                             pgfumc@gmail.com                        Email and First Class Mail
First United Church Osage City Ks                                                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First United Church Osage City Ks                                                                219 S 6Th                                             Osage City, KS 66523                                                                                                                                                   First Class Mail
First United Meth Church Ringgold La                                                             Attn: James Reid                                      2500 Military Rd                          Ringgold, LA 71068                                                                                                           First Class Mail
First United Method Church                                                                       Attn: Kathy Smith & J Randy Cooper                    225 Mail St                               Martin, TN 38237                                                                     Treasurer@martinfumc.org                Email and First Class Mail
First United Methodest Church Logansport In                                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First United Methodist                                                                           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First United Methodist                                                                           c/o Bradley Arant Boult Cummings, LLP                 Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First United Methodist                                                                           c/o Carolyn Burrall                                   1099 W Pine St                            Heber Springs, AR 72543                                                              lraines@fridayfirm.com                  Email and First Class Mail
First United Methodist                                                                           Attn: Irene Hackett                                   1131 Hidden Valley Rd                     Pownal, VT 05261                                                                     rev.jill.colley.robinson@gmail.com      Email and First Class Mail
First United Methodist ‐ Menominee, Mzm                                                          Attn: Liane R Callow                                  601 10th Ave                              Menominee, MI 49858                                                                  lrcallow61@gmail.com                    Email and First Class Mail
First United Methodist Seagoville Texas                                                          c/o Goin Postal                                       Attn: Rev Dana Kent                       103 N Kaufman 109                Seagoville, TX 75159                                danakent10@gmail.com                    Email and First Class Mail
First United Methodist 126 S Pine St Sebring, Fl 33870                                           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First United Methodist Boise                                                                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                        100 N Tampa St, Ste 2200         Tampa, FL 33602                                     erice@bradley.com                       Email and First Class Mail
First United Methodist Casper                                                                    Blithe Cummings Fumc                                  302 E 2nd St                              Casper WY 82601                                                                      treasurer@fumccasper.com                Email and First Class Mail
First United Methodist Chuch Of Schenectady                                                      Attn: Rev Sara E Baron                                603 State St                              Schenectady, NY 12305                                                                s.baron@gmail.com                       Email and First Class Mail
First United Methodist Church                                                                    Attn: Robert E Hoffman                                1000 S 10th St                            Lockport, IL 60441                                                                   1umclockport@ameritech.net              Email and First Class Mail
First United Methodist Church                                                                    Attn: Alan Beasley                                    1800 3rd Ave S                            Jasper, AL 35501                                                                     ABEASLEY@JASPERFIRSTUMC.COM             Email and First Class Mail
First United Methodist Church                                                                    Arturo Cadar                                          1062 Fairmont Pkwy                        Pasadena, TX 77504                                                                   acadar@firstpasadena.org                Email and First Class Mail
First United Methodist Church                                                                    Attn: Charles Moore                                   304 W 2nd St                              Washington, NC 27889                                                                 admin@fumcw.com                         Email and First Class Mail
First United Methodist Church                                                                    Attn: Lawrence Alport                                 6635 Homan Ave                            Hammond, IN 46324                                                                    admin@hammondfumc.org                   Email and First Class Mail
First United Methodist Church                                                                    Attn: Paige Campbell                                  308 N 2nd St                              Altamont, IL 62411                                                                   altamontfumc@gmail.com                  Email and First Class Mail
First United Methodist Church                                                                    Attn: Treasurer                                       428 Washington St                         Audubon, IA 50025                                                                    audfirstumc@gmail.com                   Email and First Class Mail
First United Methodist Church                                                                    Attn: Jimmy Ellington                                 P.O. Box H200                             Lyford, TX 78569                                                                     bcareaga@riotx.org                      Email and First Class Mail
First United Methodist Church                                                                    Attn: Patricia Flores                                 P.O. Box 825                              Raymondville, TX 78580                                                               bcareaga@riotx.org                      Email and First Class Mail
First United Methodist Church                                                                    Attn: Brian L Seders                                  315 Kerens Ave                            Elkins, WY 26241                                                                     blseders@gmail.com                      Email and First Class Mail
First United Methodist Church                                                                    Attn: Rev Bryce Feighner                              209 W Green St                            Hastings, MI 49058                                                                   brycefeighner@yahoo.com                 Email and First Class Mail
First United Methodist Church                                                                    Attn: Treasurer of First Umc                          601 Main St                               Mount Vernon, IN 47620                                                               cadie@firstumcmv.com                    Email and First Class Mail
First United Methodist Church                                                                    P.O. Box 961 Cs                                       3301 W St                                 Weirton, WV 26062                                                                    carmikeclements@msn.com                 Email and First Class Mail
First United Methodist Church                                                                    Attn: Steve Mchaffey                                  201 S Shelby St                           Carthage, TX 75633                                                                   carthagefumc@gmail.com                  Email and First Class Mail
First United Methodist Church                                                                    Attn: Rev Dr Christopher Fisher                       420 Saylor St                             Schuylkill Haven, PA 17972                                                           cfisher@havenfirstumc.org               Email and First Class Mail
First United Methodist Church                                                                    Attn: Barbara Leitch                                  275 W Michigan Ave                        Jackson, MI 49201                                                                    church@firstumcjackson.org              Email and First Class Mail
First United Methodist Church                                                                    Attn: Treasurer                                       P.O. Box 1444                             Great Falls, MT 59403                                                                Churchoffice@umcgreatfalls.org          Email and First Class Mail
First United Methodist Church                                                                    2011 Branner Ave                                      Jefferson City, TN 37760                                                                                                       cindylc@firstumcjc.com                  Email and First Class Mail
First United Methodist Church                                                                    Attn: Connie Landrum, Trustees Chair                  201 N Main St                             P.O. Box 258                     Sylvania, GA 30467                                  clevefreeman30467@gmail.com             Email and First Class Mail
First United Methodist Church                                                                    c/o Clifford Cole                                     P.O. Box 324                              Piggott, AR 72454                                                                    colelaw@nwcable.net                     Email and First Class Mail
                                                               Case 20-10343-LSS                                                Doc 2541                                    Filed 04/07/21                                          Page 30 of 87

First United Methodist Church                                          Attn: Carrie Stargardt                                   501 Howe St                             Green Bay, WI 54301                                                      cstardardt@fumcgb.org                             Email and First Class Mail
First United Methodist Church                                          Attn: Chen Yang                                          45 Acacia Ave                           Oroville, CA 95966                                                       cyang32@hotmail.com                               Email and First Class Mail
First United Methodist Church                                          317 N Main                                               Altus, OK 73521                                                                                                  darjaltusfumc@cableone.net                        Email and First Class Mail
First United Methodist Church                                          Attn: Diane Carson                                       316 Centerville St, NW                  Denham Springs, LA 70726                                                 dcarson@fumc‐ds.org                               Email and First Class Mail
First United Methodist Church                                          Attn: Larry Lawman                                       501 S Walnut St                         Dexter, MD 63841                                                         dexterfirstumc@gmail.com                          Email and First Class Mail
First United Methodist Church                                          Attn: Larry Lawman                                       501 S Walnut St                         Dexter, MO 63841                                                         dexterfirstumc@gmail.com                          Email and First Class Mail
First United Methodist Church                                          Attn: Debbie Faulkner                                    214 S Denton Str                        Gainesville, TX 76240                                                    dfaulkner@fumcgainesville.org                     Email and First Class Mail
First United Methodist Church                                          Attn: Rev Earl Dickerson                                 P.O. Box 2                              Parsons, TN 38363                                                        dickerson.earl@gmail.com                          Email and First Class Mail
First United Methodist Church                                          Attn: Carrie Stargardt                                   501 Howe St                             Green Bay, WI 54301                                                      dkalas@fumcgb.org                                 Email and First Class Mail
First United Methodist Church                                          David John Kalas                                         501 Howe St                             Green Bay, WI 54301                                                      dkalas@fumcgb.org                                 Email and First Class Mail
First United Methodist Church                                          Attn: Dick Wempen                                        103 N Locust St                         Assumption, IL 62510                                                     dwempen@aol.com                                   Email and First Class Mail
First United Methodist Church                                          Attn: Edward Reifenberg                                  2416 W Cloverdale Park                  Montgomery, AL 36106                                                     ereifenberg@fumcmontgomery.org                    Email and First Class Mail
First United Methodist Church                                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church                                          Attn: Rev Edward B Simmons                               900 S Shoreline Blvd                    Corpus Christi, TX 78401                                                 esimmons@ccfumc.com                               Email and First Class Mail
First United Methodist Church                                          Attn: Jonathan R Priebe                                  2456 Portage Trl                        Cuyahoga Falls, OH 44221                                                 fallsfirstjon@gmail.com                           Email and First Class Mail
First United Methodist Church                                          Attn: Rev Jonathan Priebe                                245 Portage Tr                          Cuyahoga Falls, OH 44221                                                 fallsfirstjon@gmail.com                           Email and First Class Mail
First United Methodist Church                                          Attn: Missy Garrett                                      300 E Houston St                        Marshall, TX 75670                                                       finance@fumcmarshall.org                          Email and First Class Mail
First United Methodist Church                                          Attn: Paul L Manson                                      2660 Oak Ave S                          Huron, SD 57350                                                          finance@huronfumc.org; pastorpaul@hurcnfumc.org   Email and First Class Mail
First United Methodist Church                                          Attn: Treasurer, First United Methodist Church           P.O. Box 518                            Durant, OK 74702                                                         firstumc@durantumc.org                            Email and First Class Mail
First United Methodist Church                                          906 1st Ave, S                                           Fargo, ND 58103                                                                                                  firstumc@firstumcfargo.org                        Email and First Class Mail
First United Methodist Church                                          207 W 11th St                                            Yankton, SD 57078                                                                                                firstumc@iw.net                                   Email and First Class Mail
First United Methodist Church                                          101 E 1st N St                                           Morristown, TN 37814                                                                                             fumc@fumcmorristown.org                           Email and First Class Mail
First United Methodist Church                                          Attn: Holly Hardsaw                                      1324 Church St                          New Castle, IN 47362                                                     fumc@ncmethodist.org                              Email and First Class Mail
First United Methodist Church                                          Attn: Lamon Geddie                                       P.O. Box 1132                           Gilmer, TX 75644                                                         fumcacct@etex.net                                 Email and First Class Mail
First United Methodist Church                                          Attn: Rev Steven J Porter                                920 Main St                             Franklin, LA 70538                                                       fumcberwick@yahoo.com                             Email and First Class Mail
First United Methodist Church                                          Attn: Patti Felmet                                       801 Star St                             Bonham, TX 75418                                                         fumcbonham.office@gmail.com                       Email and First Class Mail
First United Methodist Church                                          Attn: Erin Mcallister                                    121 Harrison Sw                         Camden, AR 71701                                                         fumccamden@sbcglobal.net                          Email and First Class Mail
First United Methodist Church                                          Attn: Daniel Stone                                       39 Exchange St                          Milford, MA 01757                                                        fumcmilford@gmail.com                             Email and First Class Mail
First United Methodist Church                                          300 E Main                                               Missoula, MT 59801                                                                                               fumcmissoula@gmail.com                            Email and First Class Mail
First United Methodist Church                                          Attn: Jeff Dungan                                        109 College St                          Pittsburg, TX 75686                                                      FUMCPittsburg@gmail.com                           Email and First Class Mail
First United Methodist Church                                          120 N Kellogg St                                         Galesburg, IL 61401                                                                                              galesburgfumc@gmail.com                           Email and First Class Mail
First United Methodist Church                                          Attn: Gary Leroy Phillis                                 5512 S 1200 W                           Riverdale, UT 84405                                                      garyphillis47@gmail.com                           Email and First Class Mail
First United Methodist Church                                          Attn: Geisa Matos                                        52 Church St                            Marlborough, MA 01752                                                    geisa3matos@gmail.com                             Email and First Class Mail
First United Methodist Church                                          Attn: George M Via                                       104 S Main St                           Boomsville, MS 38829                                                     gria@georgevia.com                                Email and First Class Mail
First United Methodist Church                                          Attn: Barbara Grishow                                    310 W 11th St                           Pueblo, CO 81003                                                         grishows@comcast.net                              Email and First Class Mail
First United Methodist Church                                          Attn: Harold E Chamberlain                               236 Mullin St                           Watertown, NY 13601                                                      hechamberlin37@gmail.com                          Email and First Class Mail
First United Methodist Church                                          Attn: Trustee Chair                                      P.O. Box 609                            Henryetta, OK 74437                                                      henryettamethodist@sbcglobal.net                  Email and First Class Mail
First United Methodist Church                                          Attn: Chris Schwartzkopf, Trustee                        302 M State St                          Geneseo, IL 61254                                                        info@peopleneedjesus.org                          Email and First Class Mail
First United Methodist Church                                          4300 Howard Ave                                          Westeen Springs, IL 60558                                                                                        jcampanono@gmail.com                              Email and First Class Mail
First United Methodist Church                                          Attn: Jonathan Crail                                     Dekalb: First United Methodist Church   317 N 4th St                  Dekalb, IL 60115                           Jcrail@firstumc.net                               Email and First Class Mail
First United Methodist Church                                          Attn: James N Flagg Jr                                   800 E Main St                           Humble, TX 77338                                                         jflagg@fumc‐humble.org                            Email and First Class Mail
First United Methodist Church                                          Attn: James N Flagg Jr, Senior Pastor                    800 E Main St                           Humble, TX 77338                                                         jflagg@fumc‐humble.org                            Email and First Class Mail
First United Methodist Church                                          Attn: James N Flagg, Jr, Senior Pastor                   800 E Main St                           Humble, TX 77338                                                         jflagg@fumc‐humble.org                            Email and First Class Mail
First United Methodist Church                                          Attn: Jill Hankins                                       1610 Prince St                          Conway, AR 72032                                                         jhankins@conwayfumc.org                           Email and First Class Mail
First United Methodist Church                                          Attn: Jeffrey J Hunt                                     34 S Main St                            Rochester, NH 03867                                                      jjhrev@gmail.com                                  Email and First Class Mail
First United Methodist Church                                          Attn: Jerrold Kelly                                      201 Monroe St                           Jefferson City, MO 65101                                                 jkelly@jcfumc.org                                 Email and First Class Mail
First United Methodist Church                                          Attn: Rodney Lindsey                                     2285 Hwy 1 N                            Greenville, MS 38703                                                     jrlpdl@aol.com                                    Email and First Class Mail
First United Methodist Church                                          James Rodney Lindsey                                     402 Washington Ave                      Greenville, MS 38701                                                     jrlpdl@aol.com                                    Email and First Class Mail
First United Methodist Church                                          Attn: Carleton Robertson                                 14 Church St                            Lonaconing, MD 21539                                                     kheerak@gmail.com                                 Email and First Class Mail
First United Methodist Church                                          Attn: Heerak Kim                                         14706 Smith Hill Rd SW                  Frostburg, MD 21532                                                      kheerak@gmail.com                                 Email and First Class Mail
First United Methodist Church                                          Attn: S Greg Kneer, Treasurer                            303 S Broad St                          Knoxville, IL 61448                                                      knoxvilleumc@gmail.com                            Email and First Class Mail
First United Methodist Church                                          Attn: Lynn Halley                                        325 E Franklin St                       Appleton, WI 54911                                                       lhalley@appfumc.org                               Email and First Class Mail
First United Methodist Church                                          Attn: Laurence Holker Potts                              4717 Warwick Ln                         Bryan, TX 77802                                                          lhpjr1@hotmail.com                                Email and First Class Mail
First United Methodist Church                                          115 S Church St                                          Marion, VA 24354                                                                                                 lisa@marionfumc.org                               Email and First Class Mail
First United Methodist Church                                          Attn: Brittany Taylor & Charles B Mcelveen               307 E Godbold St                        Marion, SC 29571                                                         marionfumc@bellsouth.net                          Email and First Class Mail
First United Methodist Church                                          205 Mary Ann Dr                                          Brandon, MS 39042                                                                                                morrowrealty@gmail.com                            Email and First Class Mail
First United Methodist Church                                          Attn: Rev Ralph Pieper                                   808 E Mt Morris St                      Mt. Morris, MI 48458                                                     mtmorrisfirstumc@gmail.com                        Email and First Class Mail
First United Methodist Church                                          Heart of Longmont Church                                 350 11th Ave                            Longmont, CO 80501                                                       murphyslaw229@gmail.com                           Email and First Class Mail
First United Methodist Church                                          Attn: Treasurer, United Methodist Church                 220 S Main St                           New Carlisle, OH 45344                                                   nefirstumc@gmail.com                              Email and First Class Mail
First United Methodist Church                                          Attn: Chrystal Qualls                                    P.O. Box 1670                           Ashland, KY 41105                                                        office@chocolatechurch.org                        Email and First Class Mail
First United Methodist Church                                          Attn: Peter Jacobs                                       320 S Main St                           Fort Atkinson, WI 53538                                                  office@fortmethodist.org                          Email and First Class Mail
First United Methodist Church                                          Attn: Kathy Trevino                                      917 10th Ave                            Greeley, CO 80631                                                        office@fumcgreeley.org                            Email and First Class Mail
First United Methodist Church                                          Attn: Pastor                                             59 E Putnam Ave                         Greenwich, CT 06830                                                      office@fumcgreenwich.com                          Email and First Class Mail
First United Methodist Church                                          Attn: Pastor                                             59 East Putnam Ave                      Greenwich, CT 06830                                                      office@fumcgreenwich.com                          Email and First Class Mail
First United Methodist Church                                          Attn: Debra Hanson                                       129 Miller Ave                          Portsmouth, NH 03801                                                     office@fumcportsmouth.net                         Email and First Class Mail
First United Methodist Church                                          Attn: W Scott Burns                                      305 E Anapamu St                        Santa Barbara, CA 93101                                                  office@fumcsb.org                                 Email and First Class Mail
First United Methodist Church                                          Attn: Paul Smith                                         210 N 2nd Ave E                         Newton, IA 50208                                                         office@newtonfirst.org                            Email and First Class Mail
First United Methodist Church                                          727 Elm St                                               Perry, OK 73077                                                                                                  office@perryfumc.com                              Email and First Class Mail
First United Methodist Church                                          600 E Hammond St                                         Red Oak, IA 51566                                                                                                office@redoakfumc.org                             Email and First Class Mail
First United Methodist Church                                          Attn: Mykayla Mullins                                    224 Broad St                            P.O. Box 178                  Mason, TX 76856                            officemgr@fumcmason.org                           Email and First Class Mail
First United Methodist Church                                          1339 W 400 N                                             Marriott‐Slaterville, UT 84404                                                                                   ogdenfumc@gmail.com                               Email and First Class Mail
First United Methodist Church                                          Attn: Rev Edgar Solis                                    1001 Pleasant St                        Demoines, IA 50309                                                       pastor@dmfirstchurhc.org                          Email and First Class Mail
First United Methodist Church                                          Attn: Pastor Aj Bush                                     203 E 200 S                             Salt Lake City, UT 84111                                                 pastorajbush@gmail.com                            Email and First Class Mail
First United Methodist Church                                          Dana Lynn Coker                                          801 Star St                             Bonham, TX 75418                                                         pastordanacoker@gmail.com                         Email and First Class Mail
First United Methodist Church                                          Attn: Eric Blachford                                     1100 N Div St                           Harvard, IL 60033                                                        pastorericblachford@gmail.com                     Email and First Class Mail
First United Methodist Church                                          Attn: Helen R. Oates                                     304 W 5th St                            Williamstown, WV 26187                                                   pastorhelenfirstumc@gmail.com                     Email and First Class Mail
First United Methodist Church                                          Attn: Sabina Terrades                                    449 Main St                             Southbridge, MA 01550                                                    pastorsabinaterrades@gmail.com                    Email and First Class Mail
First United Methodist Church                                          Attn: Paul Fong, Trustee First United Methodist Church   2950 Washington Blvd                    Fremont, CA 94539                                                        paulkfong@comcast.net                             Email and First Class Mail
First United Methodist Church                                          Attn: Larry Ensor                                        P.O. Box 2590                           Quinlan, TX 75474                                                        ptaggert@netportusa.com                           Email and First Class Mail
First United Methodist Church                                          Attn: Pam Randall                                        P.O. Box 137                            Quitman, MS 39355                                                        quitmanfumc@gmail.com                             Email and First Class Mail
First United Methodist Church                                          Attn: Rev Michael Ludle                                  719 Flinn St                            Ravenswood, WV 26164                                                     ravenswood1stumc@frontier.com                     Email and First Class Mail
First United Methodist Church                                          Attn: Chris Erickson                                     1102 Elm St                             Lisbon, ND 58054                                                         rerickson@drtel.net                               Email and First Class Mail
First United Methodist Church                                          Attn: Carol Kress                                        119 S Georgia Ave                       Mason City, IA 50401                                                     revkress@outlook.com                              Email and First Class Mail
First United Methodist Church                                          Attn: Rev Lisa Turnbull                                  2057 Obrie                              P.O. Box 216                  Zwolle, LA 71486                           revturnbull@gmail.com                             Email and First Class Mail
First United Methodist Church                                          Attn: Ronald Ruffo                                       P.O. Box 2048                           Statesboro, GA 30459                                                     rkersey@statesborofirst.com                       Email and First Class Mail
First United Methodist Church                                          403 S Cornell Ave                                        Fritch, TX 79036                                                                                                 rmedearis@lubbocklawfirm.com                      Email and First Class Mail
First United Methodist Church                                          Attn: Secretary/Treasurer And/Or Pastor                  1004 E Broadway                         Brownfield, TX 79316                                                     rmedearis@lubbocklawfirm.com                      Email and First Class Mail
First United Methodist Church                                          Attn: Harry White, Treasurer, Rockford First Umc         P.O. Box 556                            Rockford, IA 50468                                                       rock4umc@myomnitel.com                            Email and First Class Mail
First United Methodist Church                                          Attn: Treasurer, First Umc                               18 Pleasant St                          Littleton, NH 03561                                                      sdk7_2001@yahoo.com                               Email and First Class Mail
First United Methodist Church                                          Attn: Debbie Bunker                                      820 9th St                              Berthoud, CO 80513                                                       secretary@berthoudumc.org                         Email and First Class Mail
First United Methodist Church                                          Attn: Penny Sanders                                      P.O. Box 232                            32 N Davis St                 Keyser, WV 26726                           secretary@keyserfirstmethodist.com                Email and First Class Mail
First United Methodist Church                                          Attn: Phillip Hamilton Trustees Chairman                 311 Jackson St                          Russellville, AL 35653                                                   secretary@russellvilefumc.com                     Email and First Class Mail
First United Methodist Church                                          Attn: Mike Brown, Senior Pastor                          410 Williams St                         Waycross, GA 31501                                                       seniorpastor@waycrossfirst.com                    Email and First Class Mail
First United Methodist Church                                          300 E Main                                               Missoula, MT 59801                                                                                               sfbixler@gmail.com                                Email and First Class Mail
First United Methodist Church                                          Scott Bixler                                             300 East Main                           Missoula, MT 59801                                                       sfbixler@gmail.com                                Email and First Class Mail
First United Methodist Church                                          Attn: Finance Office                                     302 N Center St                         Cotulla, TX 78014                                                        sheryl78368@yahoo.com                             Email and First Class Mail
First United Methodist Church                                          Belvidere First                                          610 Bonus Ave                           Belvidere, IL 61008                                                      srpastor@fumcbelvidere.com                        Email and First Class Mail
First United Methodist Church                                          Attn: Business Administrator                             518 19th St N                           Birmingham, AL 35203                                                     steve@firstchurchbhm.com                          Email and First Class Mail
First United Methodist Church                                          Attn: Stephen Brice                                      144 Ocean Ave                           Amityville, NY 11701                                                     Stevensail@hotmail.com                            Email and First Class Mail
First United Methodist Church                                          Attn: James Morrise                                      339 10th St Ne                          Mason City, IA 50401                                                     sunshiness@hotmail.com                            Email and First Class Mail
First United Methodist Church                                          P.O. Box 357                                             Homer, LA 71040                                                                                                  thuff@fumchomer.com                               Email and First Class Mail
First United Methodist Church                                          Attn: Cathy Camera                                       100 Braun St                            Crossvile, TN 38555                                                      treasurer@crossvillefumc.com                      Email and First Class Mail
First United Methodist Church                                          Attn: Treasurer, First United Methodist Church           332 E 2nd St                            Casper, WY 82601                                                         treasurer@fumccasper.com                          Email and First Class Mail
First United Methodist Church                                          Attn: Janet D Jones                                      234 N Main St                           Kenton, OH 43326                                                         treasurer@kentonfirst.org                         Email and First Class Mail
First United Methodist Church                                          Attn: Troy Merseal                                       4349 St Johns Rd                        Washington, MO 63090                                                     troy@firstwashingtonumc.org                       Email and First Class Mail
First United Methodist Church                                          Attn: Pastor Marvin Ewertt                               P.O. Box 447                            Goldthwaite, TX 76844                                                    umcgold@centex.net                                Email and First Class Mail
First United Methodist Church                                          Attn: Rev Valarie Englert                                801 W Ave B                             Garland, TX 75040                                                        venglert@fumcgarland.org                          Email and First Class Mail
First United Methodist Church                                          Attn: Rev Valerie Englert                                801 W Ave B                             Garland, TX 75040                                                        venglert@fumgarland.org                           Email and First Class Mail
First United Methodist Church                                          Attn: Susan Wiesehan                                     2127 Ichabod Ln                         Edinburg, TX 78539                                                       wiesehan@sbcglobal.net                            Email and First Class Mail
First United Methodist Church                                          1023 N 6th St                                            Chillicothe, IL 61523                                                                                                                                              First Class Mail
First United Methodist Church                                          25 Bdwy                                                  Amityville, NY 11701                                                                                                                                               First Class Mail
First United Methodist Church                                          310 S Main St                                            Lexington, NC 27292                                                                                                                                                First Class Mail
First United Methodist Church                                          Attn: Cathy Camera                                       P.O. Box 752                            Crossville, TN 38567                                                                                                       First Class Mail
First United Methodist Church                                          Attn: Greg Beadle                                        415 N Seminary St                       Florence, AL 35630                                                                                                         First Class Mail
First United Methodist Church                                          Attn: Joseph Fernald Jr                                  217 S Railroad Ave                      Brookhaven MS 39601                                                                                                        First Class Mail
First United Methodist Church                                          Attn: Joy Morgan                                         P.O. Box 32                             Columbus, MS 39703                                                                                                         First Class Mail
First United Methodist Church                                          Attn: Michael J Rowe                                     360 Water St                            Framingham, MA 01701                                                                                                       First Class Mail
First United Methodist Church                                          Attn: Missy Uncapher Cub Master                          3102 16th Ave                           Haleyville, AL 35565                                                                                                       First Class Mail
First United Methodist Church                                          Attn: Robert G Sheppard Trustee                          236 7th Ave S                           Clinton, IA 52732                                                                                                          First Class Mail
First United Methodist Church                                          Attn: Secretary/Treasurer And/Or Pastor                  1411 Broadway                           Lubbock, TX 79401                                                                                                          First Class Mail
First United Methodist Church                                          Attn: Secretary/Treasurer And/Or Pastor                  2700 College Ave                        Snyder, TX 79549                                                                                                           First Class Mail
First United Methodist Church                                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                                                              First Class Mail
First United Methodist Church                                          First United Methodist Church, Charles Marsh             49 S Green St                           Berkeley Springs, WV 25411                                                                                                 First Class Mail
First United Methodist Church                                          Kathy A Trevino                                          917 10th Ave                            Greeley, CO 80631                                                                                                          First Class Mail
First United Methodist Church                                          Robert D Conyer                                          527 N Blvd                              Baton Rouge, LA 70802                                                                                                      First Class Mail
First United Methodist Church                                          Stephen C Mahaffey                                       201 S Shelby St                         Carthage, TX 75633                                                                                                         First Class Mail
First United Methodist Church Baldwyn, Ms                              Attn: Craig Gaines                                       312 W Main St                           P.O. Box 146                  Baldwyn, MS 38824                          owenpet@yahoo.com                                 Email and First Class Mail
First United Methodist Church ‐ Bowie                                  Attn: Cynthia G Knobloch                                 P.O. Box 778                            Bowie, TX 76230                                                          fumcoffice@fumcbowie.org                          Email and First Class Mail
First United Methodist Church ‐ Bryan                                  Attn: Rev Rick Sitton                                    506 E 28th St                           Bryan, TX 77803                                                          rick@fumcbryan.org                                Email and First Class Mail
First United Methodist Church ‐ Canton                                 Attn: Pastor Adam Muckleroy                              600 South Buffalo St                    Canton, TX 75103                                                         lisa@cantonfum.com                                Email and First Class Mail
First United Methodist Church ‐ Carlsbad, Nm                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church ‐ Clearwater                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church ‐ Forrest City                           c/o Brad Beavers                                         P.O. Box 66                             Forrest City, AR 72336                                                   brbeavers@sbcglobal.net                           Email and First Class Mail
First United Methodist Church ‐ Forrest City                           c/o Friday, Eldredge & Clark LLP                         Attn: Lindsey Emerson Raines            400 W Capitol Ave, Ste 2000   Little Rock, AR 72201                      lraines@fridayfirm.com                            Email and First Class Mail
First United Methodist Church ‐ Georgetown                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church ‐ Georgetown                             410 E University Ave                                     Georgetown, TX 78626                                                                                                                                               First Class Mail
First United Methodist Church ‐ Grand Jct                              Attn: Phyllis Neff & Roxie Denning                       522 White Ave                           Grand Junction, CO 81501                                                 treasurer@fumcgj.org                              Email and First Class Mail
First United Methodist Church ‐ Green Cove Springs                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church ‐ Hamilton                               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church ‐ Kirksville, Mo                         Attn: Scott Beard                                        300 E Washington St                     Kirksville, MO 63501                                                     pastorscottbeard@gmail.com                        Email and First Class Mail
First United Methodist Church ‐ Laredo                                 Attn: Bill Wells, Jr                                     1220 Mcclelland St                      Laredo, TX 78040                                                         officefumcl@gmail.com                             Email and First Class Mail
First United Methodist Church ‐ Lexington                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church ‐ Lindale                                Attn: Pastor Michael Peschkle                            402 W Hubbard                           Lindale, TX 75771                                                        michaelspeschke@gmail.com                         Email and First Class Mail
First United Methodist Church ‐ Lombard                                155 S Main St                                            Lombard, IL 60148                                                                                                revlfr@firstumclombard.org                        Email and First Class Mail
First United Methodist Church ‐ Lufkin                                 Attn: Wayne D Haglund ‐ Legal Counsel                    107 W Kerr Ave                          Lufkin, TX 75904                                                         whaglund@haglundlaw.com                           Email and First Class Mail
First United Methodist Church ‐ Mesquite, Tx                           Attn: Senior Pastor                                      P.O. Box 852909                         Mesquite, TX 75185‐2909                                                  office@firstmesquiteumc.org                       Email and First Class Mail
First United Methodist Church ‐ Modesto                                Attn: Melissa Schecter ‐ Treasurer                       850 16th St                             Modesto, CA 95354                                                        susan@firstumcmodesto.org                         Email and First Class Mail
First United Methodist Church ‐ Monroe, La                             Attn: Pastor Brian Mercer, Senior Pastor                 3900 LP Rd                              Monroe, LA 71201                                                         pastorbrian@firstmethodistmonroe.com              Email and First Class Mail
First United Methodist Church (080400)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (100840)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (101560)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (102746)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (102826)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (103546)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (103980)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (103980)                                 c/o Bentz Law Firm                                       Attn: Sean Bollman                      680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (104040)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (150662)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (1570)                                   c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (176928)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (176963)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (176963)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (178381)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (178528)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (180908)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (181526)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (182235)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (182235)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (184358)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (2610)                                   c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (32107270)                               c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (4170)                                   c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (85344)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (85366)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (85708)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (85787)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (86601)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (87308)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (88724)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (88724)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (89125)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (89524)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (89901)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (95206)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (95866)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (97342)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (97626)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (97785)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (97923)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (98142)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (98346)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (98803)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                            Email and First Class Mail
First United Methodist Church (Mannington)                             Attn: Tony Wayne                                         430 Big Run Rd                          Metz, WV 26585                                                                                                             First Class Mail
First United Methodist Church (Of Trenton, Mi)                         Attn: Jerry Ward                                         2610 W Jefferson Ave                    Trenton, MI 48183                                                        2wardj@comcast.net                                Email and First Class Mail
First United Methodist Church , Marshall, Il                           Marshall First United Methodist                          702 Plum St                             Marshall, IL 62441                                                       jschroeder@bswlawfirm.com                         Email and First Class Mail
First United Methodist Church 415 N Lee St                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church 448 N Kansas, Ne 68978                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church 715 Diamond                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church Aberdeen Ms                              Attn: Bob Scott Trustee                                  P.O. Box 93                             Aberdeen, MS 39730                                                       mail@fumcaberdeen.org                             Email and First Class Mail
First United Methodist Church Alcoa                                    Attn: Johnny Walker, Chair Administrator                 617 Gilbert St                          Alcoa, TN 37701                                                          Johnny9143@ATT.net                                Email and First Class Mail
First United Methodist Church Alexandria, La                           Attn: Tom Goodwin                                        2727 Jackson St                         Alexandria, LA 71301                                                     tomgoodwin@bc.com                                 Email and First Class Mail
First United Methodist Church Algona Ia                                Attn: Pastor                                             201 W Nebraska St                       Algona, IA 50511                                                         mpete@petelipp.com                                Email and First Class Mail
First United Methodist Church Algona Ia                                c/o Peterson & Lipps                                     Attn: Martin Peterson                   6 E State St                  P,O, Box 575            Algona, IA 50511   mpete@petelipp.com                                Email and First Class Mail
First United Methodist Church Amesbury Ma                              Attn: Steven Murray                                      92 Newton Rd                            Plaistow, NH 03865                                                       Steve@rock‐church.org                             Email and First Class Mail
First United Methodist Church Anadarco                                 P.O. Box 803                                             Anadarko, OK 73005                                                                                               danddp45@gmail.com                                Email and First Class Mail
First United Methodist Church Anadarco                                 Attn: David Powell                                       202 W Oklahoma                          Anadarko, OK 73005                                                                                                         First Class Mail
First United Methodist Church Arlington, Tx                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church Arlington, Tx                            313 N Center St                                          Alrington, TX 76011                                                                                                                                                First Class Mail
First United Methodist Church At Flint, Mi                             Attn: Treasurer                                          225 W Court St                          Flint, MI 48502                                                          nanettenoyce@courtstreetflint.org                 Email and First Class Mail
First United Methodist Church At Newton                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church At Tucker                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church Austin                                   1201 Lavaca St                                           Austin, TX 78701                                                                                                 dave@fumcaustin.org                               Email and First Class Mail
First United Methodist Church Bainbridge, Ga                           Attn: Christi Murray                                     P.O. Box 541                            Bainbridge, GA 39818                                                     secretary@bainbridgefumc.org                      Email and First Class Mail
First United Methodist Church Blanchard, Ok                            Attn: Fumc Administrative Assistant                      P.O. Box 490                            Blanchard, OK 73010                                                      admin@blanchardfumc.org                           Email and First Class Mail
First United Methodist Church Boerne Tx                                Attn: Marcus Anderson                                    205 James St                            Boerne, TX 78006                                                         fumc@boeme.org                                    Email and First Class Mail
First United Methodist Church Boerne Tx                                Attn: Marcus Anderson                                    2034 Grand LP                           Boerne, TX 78006                                                         marcus@gvtc.com                                   Email and First Class Mail
First United Methodist Church Bossier                                  Attn: G Pierce                                           201 John Wesley Blvd                    Bossier City, LA 71112                                                   gpierce@fumcbossier.org                           Email and First Class Mail
First United Methodist Church Boyce                                    Attn: Bob Evans                                          217 W Lakes Blvd                        Alexandria, LA 71303                                                     fumcboyce@gmail.com                               Email and First Class Mail
First United Methodist Church Bridgeport                               Attn: Rod Sutherland                                     608 17th St                             Bridgeport, TX 76426                                                     rod@sutherlandenergy.com                          Email and First Class Mail
First United Methodist Church Broken Arrow                             Attn: Kathy Glassco                                      112 E College St                        Broken Arrow, OK 74012                                                   Kathy.glassco@fumcba.org                          Email and First Class Mail
First United Methodist Church Brownsville                              Attn: Phillip Hoeflinger                                 Fumc Brownsville                        1225 Boca Chica Blvd          Brownsville, TX 78520                      office@fumcbrownsville.org                        Email and First Class Mail
First United Methodist Church Cache, Ok                                Attn: Rhonda Clemmer Treasurer                           3673 SW Crater Creek Rd                 Cache, OK 73527                                                          robertrose55.rr@gmail.com                         Email and First Class Mail
First United Methodist Church Cache, Ok                                P.O. Box 436                                             Cache, OK 73527‐0436                                                                                             Secretary@cachefumc.com                           Email and First Class Mail
First United Methodist Church Caldwell                                 Attn: Wayne Calder                                       306 W Fox St                            Caldwell, TX 77836                                                       fumcc306@gmail.com                                Email and First Class Mail
First United Methodist Church Canadian                                 Attn: Secretary/Treasurer And/Or Pastor                  520 Main St                             Canadian, TX 79014                                                       rmedearis@lubbocklawfirm.com                      Email and First Class Mail
First United Methodist Church Cedar Hill                               Attn: Larry Horner, Treasurer                            P.O. Box 187                            Cedar Hill, TX 75106                                                     office@1stch.org                                  Email and First Class Mail
First United Methodist Church Chandler Tx                              Attn: Debbie Bernard                                     507 N Brand                             Chandler, TX 75758                                                       bryan@chandlerfumc.org                            Email and First Class Mail
First United Methodist Church Chestertown Md                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church Church                                   Attn: Steve Mahaffeg                                     201S Shelby St                          Carthage, TX 75633                                                       Carthagefume@gmail.com                            Email and First Class Mail
First United Methodist Church Clearwater                               c/o Bradley Arant Boult Cummings, LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church Clermont                                 c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church Coppell                                  Attn: Bentley Foster                                     420 S Heartz                            Coppell, TX 75019                                                        bfoster@fumccoppell.org                           Email and First Class Mail
First United Methodist Church Corsicana                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church Corsicana                                320 N 15th St                                            Corsicana, TX 75110                                                                                                                                                First Class Mail
First United Methodist Church Corvallis                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church Couverneur                               Ron Mcdougall                                            34 Grove St                             Gouverneur, NY 13642                                                     firstumcgouverneur@gmail.com                      Email and First Class Mail
First United Methodist Church Creston, Iowa                            Attn: Treasurer, First Umc                               P.O. Box 265                            Creston, IA 50801                                                        fumc.creston@gmail.com                            Email and First Class Mail
First United Methodist Church Dallas                                   Attn: Wendy Westberg                                     1928 Ross Ave                           Dallas, TX 75201                                                         wwestberg@fumcdallas.org                          Email and First Class Mail
First United Methodist Church Dayton Texas                             Attn: Guy Williams                                       P.O. Box 505                            Dayton, TX 77535                                                         guy@firstumcdayton.org                            Email and First Class Mail
First United Methodist Church Dba Riverstone Church 808 N Mo           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church Decatur Il                               Attn: Rev Camilla Hempstead                              201 W North St                          Decatur, IL 62522                                                        pastorcamilla@decaturfirstumc.org                 Email and First Class Mail
First United Methodist Church Decatur Il                               Attn: Nysa Legions                                       201 W North St                          Decatur, IL 62522                                                                                                          First Class Mail
First United Methodist Church Deming                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                            erice@bradley.com                                 Email and First Class Mail
First United Methodist Church Desoto, Texas                            Attn: Pastor Kevin Strempke                              310 Roaring Springs Dr                  Desoto, TX 75115                                                         kevinstrempke@earthlink.net                       Email and First Class Mail
First United Methodist Church Duncanville Texas                        Attn: Business Manager                                   403 S Main St                           Duncanville, TX 75116                                                    abril@fumcd.com                                   Email and First Class Mail
First United Methodist Church El Campo, Texas                          1001 Ave I                                               El Campo, TX 77437                                                                                                                                                 First Class Mail
First United Methodist Church Fairfield                                Attn: Pastor Richard Heyduck                             201 N Mount St                          Fairfield, TX 75840                                                      fumcfairfield@gmail.com                           Email and First Class Mail
                                                               Case 20-10343-LSS                                                             Doc 2541                                    Filed 04/07/21                                           Page 31 of 87

First United Methodist Church Fort Smith                               c/o William Reeves                                                    200 N 15th St                           Ft Smith, AR 72901                                                 breeves@arumc.org                    Email and First Class Mail
First United Methodist Church Fort Smith                               c/o Friday Eldredge & Clark LLP                                       Attn: Lindsey Raines                    400 W Capitol Ave, Ste 2000      Little Rock, AR 72201             lraines@fridayfirm.com               Email and First Class Mail
First United Methodist Church Fulshear                                 Attn: Barry Boswell                                                   8201 Harris St                          Fulshear, TX 77441                                                 connections@firstfulshear.org        Email and First Class Mail
First United Methodist Church Fulshear                                 Barry Boswell                                                         8201 Harris St                          Fulshear, TX 77441                                                 trustees@firstfulshear.org           Email and First Class Mail
First United Methodist Church Gillette                                 Attn: Susan Hunt Eickbush                                             First United Methodist Church           2000 Lakeway Rd                  Gillette, WY 82716                admin@imaginefaith.com               Email and First Class Mail
First United Methodist Church Glenwood Springs, CO                     Attn: Dwight Cook                                                     37 Laird Ln                             Glenwood Springs, CO 81601                                         billdarcookies@gmail.com             Email and First Class Mail
First United Methodist Church Glenwood Springs, CO                     Attn: Klaus Kocher                                                    P.O. Box 7                              Glenwood Springs, CO 81601                                         lkkocher87@gmail.com                 Email and First Class Mail
First United Methodist Church Golden                                   Attn: Treasurer                                                       1500 Ford                               Golden, CO 80401                                                   pastor@goldenchurch.org              Email and First Class Mail
First United Methodist Church Gouverneur                               Attn: Trustee Chair                                                   P.O. Box 157                            Gouverneur, NY 13642                                               firstumcgouverneur@gmail.com         Email and First Class Mail
First United Methodist Church Graham                                   Attn: Financial Secretary                                             303 N Main St                           Graham, NC 27253                                                   claire@fumcgraham‐nc.org             Email and First Class Mail
First United Methodist Church Grand Prairie Tx                         Attn: Pastor Kathryn Strempke                                         122 N Center St                         Grand Prairie, TX 75050                                            kathryn@fumcgp.org                   Email and First Class Mail
First United Methodist Church Hamlet                                   Attn: Treasurer                                                       300 Charlotte St                        Hamlet, NC 28345                                                   dblair@nccumc.org                    Email and First Class Mail
First United Methodist Church Hammond                                  Attn: Justin Proctor                                                  2200 Rue Denise                         Hammond, LA 70403                                                  dpetrolia@fumehammond.org            Email and First Class Mail
First United Methodist Church Harlingen                                321 E Harrison                                                        Harlingen, TX 78550                                                                                        Susie@fumcharlingen.org              Email and First Class Mail
First United Methodist Church Hartselle                                Attn: James Russell Jr                                                210 Hickory St Se                       Hartselle, AL 35640                                                rhuter@fumcchartselle.org            Email and First Class Mail
First United Methodist Church Henderson Nc                             Attn: Treasurer, Tommy Farmer                                         114 Church St                           Henderson, NC 27536                                                bfletch@nccumc.org                   Email and First Class Mail
First United Methodist Church Hendersonville, Tennessee                Attn: Ken Richardson Or Current Business Manager & R Patrick Parker   217 E Main St                           Hendersonville, TN 37075‐2543                                      ken.richardson@hfumc.org             Email and First Class Mail
First United Methodist Church Highland Ny                              57 Vineyard Ave                                                       Highland, NY 12528                                                                                         Arlene.Dawber@nyac‐umc.com           Email and First Class Mail
First United Methodist Church Hinton, Wv                               Attn: Leisa Moten, First United Methodist                             312 Ballengee St                        Hinton, WV 25951                                                                                        First Class Mail
First United Methodist Church Hondo                                    Attn: Pastor of First Umc Hondo                                       1006 16th St                            Hondo, TX 78861                                                    jbruhn@riotx.org                     Email and First Class Mail
First United Methodist Church In Andalusia                             Attn: John Roberts / Reesa Daughtrey                                  403 E Three Notch St                    Andalusia, AL 36420                                                firstumc@andalusia‐umc.com           Email and First Class Mail
First United Methodist Church In Flushing                              Attn: Rev Chongho James Kim                                           3824 149th St                           Flushing, NY 11354                                                 fumc@fumc.net                        Email and First Class Mail
First United Methodist Church In Horseheads                            Attn: Alan Ryder, Treasurer                                           1034 W Broad St                         Horseheads, NY 14845                                               hltdsfirstumc@styny.rr.com           Email and First Class Mail
First United Methodist Church Iowa Park                                Attn: Finance Officer, First Umc Iowa Park                            201 East Bank St                        Iowa Park, TX 76367                                                churchoffice@iowaparkumc.org         Email and First Class Mail
First United Methodist Church Johnson City, Tx                         Attn: Pastor                                                          P.O. Box 207                            Johnson City, TX 78636‐0207                                        pastor@fumcjctx.org                  Email and First Class Mail
First United Methodist Church Kerens                                   c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Kerens                                   202 NW 2Nd                                                            Kerens, TX 75144                                                                                                                                First Class Mail
First United Methodist Church Kerrville, Inc                           Attn: Cathy Robertson, Treasurer Kerrville First Umc                  321 Thompson Dr                         Kerrville, TX 78028                                                cathy.robertson@kfumc.org            Email and First Class Mail
First United Methodist Church Ketchikan ‐ Ketchikan                    c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Killeen                                  c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Killeen (Texas)                          Attn: Mike Tuggle                                                     3501 E Elms Rd                          Killeen, TX 76542                                                  mike.tuggle@fumc‐killeen.org         Email and First Class Mail
First United Methodist Church La Porte                                 9601 W Fairmont Pkwy                                                  La Porte, TX 77571                                                                                         gmiller@fumclp.org                   Email and First Class Mail
First United Methodist Church Lexington                                Attn: Jennifer Gibson                                                 200 West High St                        Lexington, KY 40507                                                jennifer@1stumc.org                  Email and First Class Mail
First United Methodist Church Lindale                                  Attn: Michael Peschke                                                 402 W Hubbard                           P.O. Box 367                     Lindale, TX 75771                 michaelspeschke@gmail.com            Email and First Class Mail
First United Methodist Church Livingston Tx.                           Attn: Business Manager                                                P.O. Box 1638                           Livingston, TX 77351                                               businessmanager@livingstonfumc.org   Email and First Class Mail
First United Methodist Church Loveland                                 Attn: Treasurer, First United Methodist Church                        533 N Grant Ave                         Loveland, CO 80537                                                 mhannon@fumcloveland.com             Email and First Class Mail
First United Methodist Church Middletown Ct                            First Umc Middletown                                                  P.O. Box 2664                           Middletown, CT 06457                                               barbara.marks@comcast.net            Email and First Class Mail
First United Methodist Church Millville                                c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Mission, Texas Inc.                      Attn: Lisa Keller                                                     1309 East 29th St                       Mission, TX 78574                                                  lisaharrisonkeller@gmail.com         Email and First Class Mail
First United Methodist Church Mission, Texas Inc.                      Attn: Rev. William Duke                                               1101 Doherty Ave                        Mission, TX 78572                                                  revfumc@hotmail.com                  Email and First Class Mail
First United Methodist Church Missouri City                            Attn: Pastor Elizabeth Duffin                                         3900 Lexington Blvd                     Missouri City, TX 77459                                            eduffin@fumcmc.org                   Email and First Class Mail
First United Methodist Church Murfreesboro                             Attn: Fred Halfpap                                                    265 W Thompson Ln                       Murfreesboro, TN 37129                                             fhalfpap@fumcm.org                   Email and First Class Mail
First United Methodist Church Naples 388 First Ave S Naples            c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church New Braunfels                            Attn: John Adams                                                      572 W San Antonio St                    New Braunfels, TX 78130                                            don@fumcnb.org                       Email and First Class Mail
First United Methodist Church Northville                               Attn: Judy Dore                                                       777 W Eight Mile Rd                     Northville, MI 48167                                               jdore@fumcnorthville.org             Email and First Class Mail
First United Methodist Church Northville                               Attn: Nancy Solomon                                                   777 W Eight Mile Rd                     Northville, MI 48167                                               nsolomon@fumcnorthville.org          Email and First Class Mail
First United Methodist Church Northville                               Attn: Nancy Solomon & Judy Dore                                       777 W 8 Mile Rd                         Northville, MI 48167                                               nsolomon@fumcnorthville.org          Email and First Class Mail
First United Methodist Church Of Ada, Oklahoma                         Attn: Brian Matthews                                                  129 W 14th St                           Ada, OK 74820                                                      revbmat@gmail.com                    Email and First Class Mail
First United Methodist Church Of Alexander City, Alabama               Attn: Mack Clayton                                                    310 Green St                            Alexander City, AL 35010                                                                                First Class Mail
First United Methodist Church Of Allen                                 Attn: Paul White                                                      601 S Greenville Ave                    Allen, TX 75002                                                    larryw@fumcallen.org                 Email and First Class Mail
First United Methodist Church Of Alpine, Tx                            c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Alvin                                 Attn: Pastor Wesley Duncan                                            611 W S St                              Alvin, TX 77511                                                    roxanncorona@alvinmethodist.org      Email and First Class Mail
First United Methodist Church Of Alvord                                Attn: Margaret Hunt, Rev Carol Sparks, Liz Johnson                    100 W Washington St                     Alvord, TX 76225                                                   admin@fumcalvord.org                 Email and First Class Mail
First United Methodist Church Of Andover                               181 S Main St                                                         P.O. Box 207                            Andover, OH 44003                                                  revpaige@andoverfirstumc.org         Email and First Class Mail
First United Methodist Church Of Anniston, Al                          Attn: Tammy Jackson                                                   1400 Woble St                           Anniston, AL 36201                                                 tammy@annistonfirst.info             Email and First Class Mail
First United Methodist Church Of Apopka                                c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Archer City                           Attn: Megan Densmore                                                  224 South Center St                     P.O. Box 1414                    Archer City, TX 76351             officemanagementcfumc@gmail.com      Email and First Class Mail
First United Methodist Church Of Archer City                           Attn: Megan Densmore                                                  S Center St                             P.O. Box 1414                    Archer City, TX 76351             officemanageracfumc@gmail.com        Email and First Class Mail
First United Methodist Church Of Ardmore, Inc.                         Attn: Lorenzo T Collins                                               501 W Main                              Ardmore, OK 73401                                                  holly@fumcardmore.com                Email and First Class Mail
First United Methodist Church Of Ashland Al                            Attn: George L Beale MD                                               84041 Hwy 9                             Ashland, AL 36251                                                  glbealemd@me.com                     Email and First Class Mail
First United Methodist Church Of Atmore, Al                            Burr & Forman LLP                                                     H. William Wasden                       P.O. Box 2287                    Mobile, AL 36602                  Bwasden@burr.com                     Email and First Class Mail
First United Methodist Church Of Atmore, Al                            Attn: Pastor                                                          311 S Pensacola Ave                     Atmore, AL 36502                                                                                        First Class Mail
First United Methodist Church Of Augustine                             c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Bad Axe                               Attn: Roger Swartzendruber, Ad Council                                216 E Woodworth                         Bad Axe, MI 48413                                                  office@badaxefumc.org                Email and First Class Mail
First United Methodist Church Of Bakersfield                           First United Methodist Church                                         4600 Stockdale Hwy                      Bakersfield, CA 93309                                              office@fumcbakersfield.org           Email and First Class Mail
First United Methodist Church Of Baldwin                               c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                                        First Class Mail
First United Methodist Church Of Batesville                            c/o Teresa Brown                                                      P.O. Box 2014                           Batesville, AR 72503                                               fumcbatesville@gmail.com             Email and First Class Mail
First United Methodist Church Of Baton Rouge                           Attn: Rev. Brady Whitton, First Umc                                   930 N Blvd                              Baton Rouge, LA 70802                                              bwhitton@firstmethodist.org          Email and First Class Mail
First United Methodist Church Of Baxley                                Attn: J Alexander Johnson                                             132 W Parker St                         Baxley, GA 31513                                                   jajohnson@jajlaw.com                 Email and First Class Mail
First United Methodist Church Of Beaumont                              Attn: Jon G. Stouffer                                                 P.O. Box 3247                           Beaumont, TX 77704‐3247                                            jon@fumcbeaumont.org                 Email and First Class Mail
First United Methodist Church Of Bensenville                           First United Methodist Church                                         328 S Church Rd                         Bensenville, IL 60106                                              dhcramer3@aol.com                    Email and First Class Mail
First United Methodist Church Of Birmingham                            Attn: Chairperson Bd of Trustees                                      1589 W Maple Rd                         Birmingham, MI 48009                                               office@fumcbirmingham.org            Email and First Class Mail
First United Methodist Church Of Blairstown                            c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Blue Springs                          Attn: Elaine Buchholz                                                 301 SW Woods Chapel Rd                  Blue Springs, MO 64015                                             alyttle@bluespringsumc.org           Email and First Class Mail
First United Methodist Church Of Blytheville                           c/o Risa Mann                                                         701 W Main                              Blytheville, AR 72315                                              lraines@fridayfirm.com               Email and First Class Mail
First United Methodist Church Of Boothbay Harbor                       Betty‐Lou Townsend, First Umc Treasurer                               P.O. Box 641                            81 Townsend Ave                  Boothbay Harbor, ME 04538         bettylou8585@gmail.com               Email and First Class Mail
First United Methodist Church Of Boothbay Harbor                       Richard M Rego                                                        79 Townsend Ave                         Boothbay Harbor, ME 04538                                          richardmrego@gmail.com               Email and First Class Mail
First United Methodist Church Of Boulder                               Attn: Treasurer                                                       1421 Spruce St                          Boulder, CO 80302                                                  office@fumcboulder.org               Email and First Class Mail
First United Methodist Church Of Boulder                               Attn: Fredrick Lee Powers                                             3905 Orange Ct                          Boulder, CO 80304                                                  rickpowers@comcast.net               Email and First Class Mail
First United Methodist Church Of Bradenton                             c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Bremen ‐ Bremen                       c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Brewton                               820 Belleville Ave                                                    Brewton, AL 36426                                                                                          egillian@bellsouth.net               Email and First Class Mail
First United Methodist Church Of Brownsville, Tn                       Attn: Sammy Tillman                                                   117 East Franklin St                    Brownsville, TN 38012                                              youth@brownsvillefumc.com            Email and First Class Mail
First United Methodist Church Of Brushton                              c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Buffalo                               Attn: Richard Dyckman                                                 310 Baynes St                           Buffalo, NY 14213                                                  firstchurch@firstumcbuffalo.org      Email and First Class Mail
First United Methodist Church Of Buna, Texas, Inc.                     Attn: Suzanne Gentz, Treasurer                                        P.O. Box 1148                           Buna, TX 77612                                                     fumcbunatexas@gmail.com              Email and First Class Mail
First United Methodist Church Of Bunnell, 205 N Pine St, Bun           c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Burkburnett                           Attn: Pastor Elizabeth Talbert                                        301 E 4th St                            Burkburnett, TX 76354                                              info@fumcburkburnett.org             Email and First Class Mail
First United Methodist Church Of Burkburnett                           Attn: Elizabeth Talbert                                               P.O. Box 896                            Burkburnett, TX 76354                                                                                   First Class Mail
First United Methodist Church Of Burlington, Vt                        Attn: Steve Oakland, First Umc Treasurer                              21 Buell St                             Burlington, VT 05401                                               steveoakland@together.net            Email and First Class Mail
First United Methodist Church Of Callahan                              c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Canandaigua                           Attn: Daniel Speers                                                   100 N Main St                           Canandaigua, NY 14424                                              fumcofc@wny.twcbc.com                Email and First Class Mail
First United Methodist Church Of Canandaigua                           Attn: Daniel Speers, President of Broad of Trustees                   100 N Main St                           Canandaigua, NY 14424                                              fumcofc@wny.twcbc.com                Email and First Class Mail
First United Methodist Church Of Canoga Park                           Attn: the Rev. Lynn Westover                                          22700 Sherman Way                       West Hills, CA 91307                                               preachingbarefoot@att.net            Email and First Class Mail
First United Methodist Church Of Canyon                                Attn: Secretary/Treasurer And/Or Pastor                               1818 4th Ave                            Canyon, TX 79015                                                   rmedearis@lubbocklawfirm.com         Email and First Class Mail
First United Methodist Church Of Carrollton                            Attn: Jenn Magill                                                     2201 E Hebron Pkwy                      Carrollton, TX 75010                                               jmagill@firstchurch.net              Email and First Class Mail
First United Methodist Church Of Carthage                              Attn: David Walker                                                    402 Main St                             Carthage, IL 62321                                                                                      First Class Mail
First United Methodist Church Of Carthage                              Attn: Treasurer                                                       402 Main St                             Carthage, IL 62321                                                                                      First Class Mail
First United Methodist Church Of Cedar Falls                           Attn: Church Treasurer                                                718 Clay St                             Cedar Falls, IA 50613                                              scott.kober@aboutfirst.com           Email and First Class Mail
First United Methodist Church Of Celina                                Attn: Trustees Chair                                                  12465 W Fm 428                          Celina, TX 75009                                                   eric@automationintegration.net       Email and First Class Mail
First United Methodist Church Of Central Islip                         Attn: Lillian M. Hertel                                               51 Wheeler Rd                           Central Islip, NY 11722                                            firstumcci@optimum.net               Email and First Class Mail
First United Methodist Church Of Central Islip, Ny                     Attn: David Miller                                                    51 Wheeler Rd                           P.O. Box 1228                    Central Islip, NY 11722           dave_fm@yahoo.com                    Email and First Class Mail
First United Methodist Church Of Chenango Bridge                       Attn: Rev Robert J Clark                                              P.O. Box 501                            Chenango Bridge, NY 13745                                          rclark@nccumc.org                    Email and First Class Mail
First United Methodist Church Of Cheraw Sc Inc                         Attn: Debra Armstrong                                                 117 3rd St                              Cheraw, SC 29520                                                   fumcangiesmith@gmail.com             Email and First Class Mail
First United Methodist Church Of Cheraw Sc Inc                         Attn: John Moore                                                      305 Diane Dr                            Cheraw, SC 29520                                                                                        First Class Mail
First United Methodist Church Of Claremont, Nh                         Attn: Eldon J. Simpson, Jr                                            76 Rowell Rd                            Newport, NH 03773                                                  eldonsjass@yahoo.com                 Email and First Class Mail
First United Methodist Church Of Claremont, Nh                         Attn: Priscilla Hull                                                  45 Chase St                             Claremont, NH 03743                                                prh18@icloud.com                     Email and First Class Mail
First United Methodist Church Of Clay Center                           c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Clay Center                           921 5th St                                                            Clay Center, KS 67432                                                                                                                           First Class Mail
First United Methodist Church Of Clover, Inc.                          Attn: Rev Alex Stevenson                                              124 Bethel St                           Clover, SC 29710                                                   alex@cloverfumc.com                  Email and First Class Mail
First United Methodist Church Of Colleyville                           c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Colleyville                           1000 Church St                                                        Colleyville, TX 76034                                                                                                                           First Class Mail
First United Methodist Church Of Comanche                              c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Comanche                              217 E Grand Ave                                                       Comache, TX 76442                                                                                                                               First Class Mail
First United Methodist Church Of Conroe                                Attn: Executive Pastor Mike Lindstrom                                 4308 West Davis St                      Conroe, TX 77304                                                   mlindstrom@fmconroe.org              Email and First Class Mail
First United Methodist Church Of Conway, Inc.                          Attn: Joe Hunter Hyman                                                1001 5th Ave                            Conway, SC 29526                                                   joseph_hyman@yahoo.com               Email and First Class Mail
First United Methodist Church Of Coral Gables                          c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Corning, Ny                           Attn: Trustees Chair, First Umc of Corning, Ny                        144 Cedar St                            Corning, NY 14830                                                  fumchurch@stny.rr.com                Email and First Class Mail
First United Methodist Church Of Cortez                                Attn: Treasurer                                                       P.O. Box 1016                           Cortez, CO 81321                                                   fumccortez@gmail.com                 Email and First Class Mail
First United Methodist Church Of Coxsackie                             Attn: Kathleen L Reynolds                                             103 Mansion St                          Coxsackie, NY 12051                                                coxsackieumc@gmail.com               Email and First Class Mail
First United Methodist Church Of Crossett                              c/o Emily Moffatt                                                     500 Main St                             Crossett, AR 71635                                                 lraines@fridayfirm.com               Email and First Class Mail
First United Methodist Church Of Cuero                                 Attn: Jeanine Calliham                                                211 N Clinton                           Cuero, TX 77954                                                    pastor@cuerofumc.org                 Email and First Class Mail
First United Methodist Church Of Davis                                 Attn: Treasury                                                        P.O. Box 246                            Davis, OK 73030                                                    office@pathwaydavis.com              Email and First Class Mail
First United Methodist Church Of De Ridder                             406 W Shirley St                                                      Deridder, LA 70634                                                                                         revlarqine@fumcderidder.org          Email and First Class Mail
First United Methodist Church Of Decorah, Iowa                         Attn: Treasurer ‐ Dfumc                                               P.O. Box 221                            Decorah, IA 52101                                                  DFUMC.Tres@gmail.com                 Email and First Class Mail
First United Methodist Church Of Del Rio                               Attn: Janice Casillas, Treasurer                                      100 Spring                              Del Rio, TX 78840                                                  fumc‐secretary@bizstx.rr.com         Email and First Class Mail
First United Methodist Church Of Delmar                                Attn: Paul Kehoe, Chair of Trustees                                   428 Kenwood Ave                         Delmar, NY 12054                                                   churchoffice@delmarmethodist.org     Email and First Class Mail
First United Methodist Church Of Delran                                c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Denton, Inc                           Attn: Alan Heath                                                      First United Methodist Church           201 S Locust St                  Denton, TX 76201                  aheath@fumc‐denton.com               Email and First Class Mail
First United Methodist Church Of Deposit                               c/o First United Methodist Church                                     Attn: Paul W Hochuli                    109 2nd St                       Deposit, NY 13754                 pwhoch1956@gmail.com                 Email and First Class Mail
First United Methodist Church Of Dilley                                Attn: Woody Bryan, Finance Chair                                      P.O. Drawer Q                           Dilley, TX 78017                                                   firstumcdilley@gmail.com             Email and First Class Mail
First United Methodist Church Of Downers Grove                         1032 Maple Ave                                                        Downers Grove, IL 60515                                                                                    dgfumc@dgfumc.org                    Email and First Class Mail
First United Methodist Church Of Durango                               Attn: Robb Bourdon                                                    2917 Aspen Dr                           Durango, CO 81301                                                  robb@summitdurango.org               Email and First Class Mail
First United Methodist Church Of Durant, Ok                            5400 W Main St                                                        Durant, OK 74701                                                                                           kwalston@burragelaw.com              Email and First Class Mail
First United Methodist Church Of Early                                 c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Early                                 1073 Early Blvd                                                       Early, TX 76802                                                                                                                                 First Class Mail
First United Methodist Church Of Eastpoint                             c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Eastpoint                             3117 Patton Dr                                                        Eastpoint, FL 32328                                                                                                                             First Class Mail
First United Methodist Church Of El Centro, Ca                         Attn: Sandra Lara                                                     2230 Hamilton Ave                       El Centro, CA 92243                                                cyndre48@yahoo.com                   Email and First Class Mail
First United Methodist Church Of El Dorado                             c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of El Monte                              Attn: Treasurer                                                       3903 N Tyler Ave                        El Monte, CA 91731                                                 firstumcelmonte@yahoo.com            Email and First Class Mail
First United Methodist Church Of Elizabeth City, Nc                    Attn: Herman L. Cox                                                   201 South Rd St                         Elizabeth City, NC 27909                                           h.cox@outlook.com                    Email and First Class Mail
First United Methodist Church Of Elizabethton, Tn                      Attn: Board of Trustees Chairperson                                   325 East E St                           Elizabethton, TN 37643                                             soblessed@fumcelizabethton.com       Email and First Class Mail
First United Methodist Church Of Endicott                              Attn: John Eggleston & Wilfredo J Baez                                53 Mckinnley St                         Endicott, NY 13760                                                 egg‐man@stny.rr.com                  Email and First Class Mail
First United Methodist Church Of Ennis                                 Attn: Joyce W Lindauer                                                1412 Main St, Ste 500                   Dallas, TX 75202                                                   joyce@joycelindauer.com              Email and First Class Mail
First United Methodist Church Of Ennis                                 Attn: Joyce W Lindauer Attorney Pllc                                  1412 Main St, Ste 500                   Dallas, TX 75202                                                   joyce@joycelindauer.com              Email and First Class Mail
First United Methodist Church Of Enterprise Alabama                    Attn: Albert Bryars III                                               217 S Main St                           Enterprise, AL 36330                                               finance@efume.com                    Email and First Class Mail
First United Methodist Church Of Escondido                             Attn: William Debos                                                   341 S Kalmia St                         Escondidio, CA 92025                                               revnotbill@fumcescondido.org         Email and First Class Mail
First United Methodist Church Of Eustis                                c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@Bradley.com                    Email and First Class Mail
First United Methodist Church Of Evanston                              Attn: Grace Imathiv                                                   516 Church                              Evanston, IL 60201                                                 grace@faithatfirst.com               Email and First Class Mail
First United Methodist Church Of Exclesior Springs                     Attn: Laura Blevins                                                   1650 Rainbow Blvd                       Excelsior Springs, MO 64024                                        laura@esmethodist.com                Email and First Class Mail
First United Methodist Church Of Fairless Hills                        c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Fairless Hills                        840 Trenton Rd                                                        Fairless Hills, PA 19030                                                                                                                        First Class Mail
First United Methodist Church Of Farmington, Michigan                  First United Methodist Church of Farmington, Michigan                 33112 Grand River Ave                   Farmington, MI 48336                                               kemtrains@hotmail.com                Email and First Class Mail
First United Methodist Church Of Fayette Iowa                          Attn: Richard Hofmeyer                                                601 S Main St                           Fayette, IA 52142                                                  rhofmeyer@hotmail.com                Email and First Class Mail
First United Methodist Church Of Ferris                                c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Forney Tx                             Attn: Judy Core Financial Secretary                                   414 W Broad St                          Forney, TX 75126                                                   office@firstmethodist.org            Email and First Class Mail
First United Methodist Church Of Fort Collins                          Attn: Lead Pastor                                                     1005 Stover                             Fort Collins, CO 80524                                             Melanie@fcfumc.net                   Email and First Class Mail
First United Methodist Church Of Fort Dodge, Iowa                      Attn:Nicholas K. Cochrane                                             809 Central Ave, Ste 600                Fort Dodge, IA 50501                                               nick.cochrane@johnsonlawia.com       Email and First Class Mail
First United Methodist Church Of Fort Lupton, Co                       c/o Finance Dept of Fumc of Fort Lupton                               306 Park Ave                            Fort Lupton, CO 80621                                              office@fumc‐fortlupton.org           Email and First Class Mail
First United Methodist Church of Fort Scott, Kansas                    c/o Bradley Arant Boult Cummings, LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Fountain Valley                       Attn: Rev Glen Haworth                                                18225 Bushard St                        Fountain Valley, CA 92708                                          pastorglen@thefount.church           Email and First Class Mail
First United Methodist Church Of Franklin, Ohio                        Attn: Mike Smith                                                      303 S Main                              Franklin, OH 45005                                                 pastorlaurasaunders@yahoo.com        Email and First Class Mail
First United Methodist Church Of Frederick, Oklahoma                   Attn: Brad Benson, Chairman of Board of Trustees                      301 E Grand Ave                         Frederick, OK 73542                                                BradBensonok@gmail.com               Email and First Class Mail
First United Methodist Church Of Frostproof Inc                        c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Gainesville                           c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Geneva, Ohio                          Attn: Randall W May                                                   89 S Broadway                           Geneva, OH 44041                                                   genevaumchurch@windstream.net        Email and First Class Mail
First United Methodist Church Of Gering                                c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Germantown                            Attn: Beverly Lucas                                                   6001 Germantown Ave                     Philadelphia, PA 19119                                             Bejlucas@aol.com                     Email and First Class Mail
First United Methodist Church Of Gilbert (Az)                          c/o Clarke Law Firm, Plc                                              Attn: Marilee Miller Clarke             8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250              marilee@clarkelawaz.com              Email and First Class Mail
First United Methodist Church Of Gilford/Laconia Inc                   Attn: Rev James Shook                                                 18 Wesley Way                           P.O. Box 7408                    Gilford, NH 03247                 pastor.nhhope@gmail.com              Email and First Class Mail
First United Methodist Church Of Glen Ellyn                            424 Forest                                                            Glen Ellyn, IL 60137                                                                                       office@geumc.org                     Email and First Class Mail
First United Methodist Church Of Glen Rose                             c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Glendale (Az)                         c/o Clarke Law Firm, Plc                                              Attn: Marilee Miller Clarke             8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250              marilee@clarkelawaz.com              Email and First Class Mail
First United Methodist Church Of Goodland, Kansas                      c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Goodland, Kansas                      1116 Sherman Ave                                                      Goodland, KS 67735                                                                                                                              First Class Mail
First United Methodist Church Of Grand Prairie, Texas                  Attn: Pastor Kathryn Strempke                                         122 N Center St                         Grand Prairie, TX 75050                                            kathryn@fumcgp.org                   Email and First Class Mail
First United Methodist Church Of Grapevine, Tx                         c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Greene                                Attn: Michele Clark                                                   32‐34 S Chenango St                     Greene, NY 13778                                                   mere1951@gmail.com                   Email and First Class Mail
First United Methodist Church Of Greenville, Alabama, Inc.             Attn: Pastor Andy Terry                                               112 Adams St                            Greenville, AL 36037                                               as.perry947@gmail.com                Email and First Class Mail
First United Methodist Church Of Grove                                 Attn: Treasurer                                                       1005 Leisure Rd                         Grove, OK 74344                                                    gfumc@groveumc.org                   Email and First Class Mail
First United Methodist Church Of Gulfport                              Attn: Pete Lenes                                                      2301 15th St                            Gulfport, MS 39501                                                 leslie@fumc‐gulfport.org             Email and First Class Mail
First United Methodist Church Of Hale                                  Attn: Church Council Chair, First Umc of Hale                         201 W Main                              P.O. Box 46                      Hale, MI 48739                    haleumc@gmail.com                    Email and First Class Mail
First United Methodist Church Of Hallsville                            Attn: Pastor ‐ Brian A. Brooks                                        P.O. Box 365                            1256 W Main                      Hallsville, TX 75650              pastor@fumchallsville.org            Email and First Class Mail
First United Methodist Church Of Hamilton                              391 Bay Rd                                                            South Hamilton, MA 01982                                                                                   joannehus@gmail.com                  Email and First Class Mail
First United Methodist Church Of Hanford                               Attn: Margaret F Gregory                                              505 N Redington St                      Hanford, CA 93230                                                  office@fumchanford.org               Email and First Class Mail
First United Methodist Church Of Hanover (09250)                       c/o Bentz Law Firm                                                    Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228              lspagnolo@bentzlaw.com               Email and First Class Mail
First United Methodist Church Of Hanover (09250)                       c/o Bentz Law Firm                                                    Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200       Pittsburgh, PA 15228              lspagnolo@bentzlaw.com               Email and First Class Mail
First United Methodist Church Of Health Inc                            Attn: Carla Brooks, Church Board Chair                                140 Smirl                               Heath, TX 75032                                                    cbrooks_health@sbcglobal.net         Email and First Class Mail
First United Methodist Church Of Henderson                             Attn: William Mike Mayhugh                                            204 N Marshall St                       Henderson, TX 75652                                                mmayhugh@fumchenderson.org           Email and First Class Mail
First United Methodist Church Of Henderson Kentucky Inc                Attn: Pastor Jim Wofford                                              338 3rd St                              Henderson, KY 42420                                                jwofford@hendersonfirstumc.org       Email and First Class Mail
First United Methodist Church Of Hillsboro                             c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Hillsdale                             Attn: Jinha Choi                                                      P.O. Box 217                            Hillsdale, NY 12529‐0217                                           jinha.choi@nyac‐umc.com              Email and First Class Mail
First United Methodist Church Of Hinton, Inc.                          Attn: Shirley Hunt                                                    P.O. Box 310                            Hinton, OK 73047                                                   hintonumc@hintonet.net               Email and First Class Mail
First United Methodist Church Of Hobart, Oklahoma                      Attn: William Finch                                                   201 S Washington St                     Hobart, OK 73651                                                   jwfinch@sbcglobal.net                Email and First Class Mail
First United Methodist Church Of Hobart, Oklahoma                      Attn: Thomas W Talley                                                 P.O. Box 841                            Hobart, OK 73651                                                   talleylaw@sbcglobal.net              Email and First Class Mail
First United Methodist Church of Holdrege                              c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Holdrege                              Attn: Nora Ann Mendyk                                                 1024 15th Ave                           Holdrege, NE 68949                                                 nmendyk@greatplaisumc.org            Email and First Class Mail
First United Methodist Church Of Holdrege                              Attn: Nora Ann Mendyk                                                 604 West Ave                            Holdrege, NE 68949                                                                                      First Class Mail
First United Methodist Church Of Holland                               Attn: Kent Jagnow                                                     57 West 10th St                         Holland, MI 49423                                                  kent@fumcholland.org                 Email and First Class Mail
First United Methodist Church Of Hopkins                               Attn: Sharon Venable                                                  1305 S Main St                          Hopkinsville, KY 42240                                             svenable@hopfumc.org                 Email and First Class Mail
First United Methodist Church Of Hopkinsville Ky Inc                   Sharon Patterson Venable                                              1305 S Main St                          Hopkinsville, KY 42240                                             svenable@hopfumc.org                 Email and First Class Mail
First United Methodist Church Of Hopkinsville, Ky, Inc.                Attn: Sharon Venable                                                  1305 S Main St                          Hopkinsville, KY 42240                                             Svenable@hopfumc.org                 Email and First Class Mail
First United Methodist Church Of Hudson, Fl Inc                        c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Hudson, Ma                            Attn: Geisa Matos                                                     34 Felton St                            Hudson, MA 01749                                                   geisa3matos@gmail.com                Email and First Class Mail
First United Methodist Church Of Huntington Beach                      Attn: Lee Selby                                                       2721 Delaware St                        Huntington Beach, CA 92648                                         surfcitychurchumc@gmail.com          Email and First Class Mail
First United Methodist Church of Hyattsville, MD                       Attn: Daphne Marke                                                    6201 Belcrest Rd                        Hyattsville, MD 20782                                              dnicol@fumchy.org                    Email and First Class Mail
First United Methodist Church Of Immokalee                             c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Iowa Falls, Ia                        Attn: Roger Nissly                                                    511 Washington Ave                      Iowa Falls, IA 50126                                               wjlaw@qwestoffice.net                Email and First Class Mail
First United Methodist Church Of Jacksonville                          c/o Jo Ann Silvi                                                      First United Methodist Church           308 West Main St                 Jacksonville, AR 72076            joannjfumc@gmail.com                 Email and First Class Mail
First United Methodist Church Of Jacksonville, Inc                     Attn: Heather Watkins                                                 109 Gayle Ave Sw                        Jacksonville, AL 36265                                             churchadministrator@jaxfumc.org      Email and First Class Mail
First United Methodist Church Of Jacksonville, Texas                   Attn: Doug Wintermute                                                 1031 SE Loop 456                        Jacksonville, TX 75766                                             dwinterm@yahoo.com                   Email and First Class Mail
First United Methodist Church Of Jamaica                               Attn: Seneca Rosealee Francis                                         162‐10 Highland Ave                     Jamaica, NY 11432                                                  umcofjamaica@gmail.com               Email and First Class Mail
First United Methodist Church Of Jamestown                             Attn: Rev Martin Toepke‐Floyd                                         115 3rd St Se                           Jamestown, ND 58401                                                Jamestownfirst@daktel.com            Email and First Class Mail
First United Methodist Church Of Johnston City                         Attn: Stephen Hudspath                                                400 West Bdwy                           Johnston City, IL 62951                                            fumcjc@frontier.com                  Email and First Class Mail
First United Methodist Church Of Jupiter ‐ Tequesta                    c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Kalamazoo                             Attn: Christopher Bovid, Esq.                                         3885 S 9th St, #300                     Kalamazoo, MI 49077                                                cbovid@bovidlaw.com                  Email and First Class Mail
First United Methodist Church Of Kennitt Missouri                      Attn: Rev Mark Kailbourn                                              300 College                             Kennett, MO 63857                                                  1stkennettpastor@gmail.com           Email and First Class Mail
First United Methodist Church Of Lagrange                              Attn: Cerna C Rand                                                    100 W Cossitt Ave                       Lagrange, IL 60525                                                 office@fumc.org                      Email and First Class Mail
First United Methodist Church Of Lagrange Inc                          c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Lagrange Inc                          401 Broad St                                                          Lagrange, GA 30240                                                                                                                              First Class Mail
First United Methodist Church Of Lake Charles, La                      Attn: Bus Admin                                                       812 Kirkman St                          Lake Charles, LA 70601                                             jim.spitzkeit@fumclc.org             Email and First Class Mail
First United Methodist Church Of Lake Jackson                          Attn: Pastor                                                          404 Azalea                              Lake Jackson, TX 77566                                             johns@ljfumc.org                     Email and First Class Mail
First United Methodist Church Of Lakeland                              c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Lancaster Sc                          Attn: Jill Marshall                                                   710 W Shiloh Unity Rd                   Lancaster, SC 29720                                                firesets@comporium.net               Email and First Class Mail
First United Methodist Church Of Laurel                                424 Main St                                                           Laurel, MD 20707                                                                                           cherilyngohome@gmail.com             Email and First Class Mail
First United Methodist Church Of Laurens, Inc.                         Attn: Rev Daniel Eplee                                                244 W Main St                           Laurens, SC 29360                                                  pastor@firstmethodistlaurens.org     Email and First Class Mail
First United Methodist Church of Lawrence                              c/o Bradley Arant Boult Cummings, LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Lawrenceville                         c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Lawrenceville                         394 W Crogan St                                                       Lawrenceville, GA 30046                                                                                                                         First Class Mail
First United Methodist Church Of Leavenworth Kansas                    c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Leavenworth Kansas                    422 Chestnut St                                                       Leavenworth, KS 66048                                                                                                                           First Class Mail
First United Methodist Church Of Lebanon                               Attn: Pastor Kathy Osiel                                              300 N Madison                           Lebanon, MO 65536                                                  pastorkathy1umc@gmail.com            Email and First Class Mail
First United Methodist Church Of Leesville, Ince                       Attn: Tony C Tillman                                                  501 S 4th St                            Leesville, LA 71446                                                tony@tctlaw.net                      Email and First Class Mail
First United Methodist Church Of Leonard, Tx 75452                     Attn: Pastor Joe Gist                                                 206 N Main St                           Leonard, TX 75452                                                  office@fumcleonard.org               Email and First Class Mail
First United Methodist Church Of Lexington                             Attn: Bill L Bobbit                                                   27 E Church St                          Lexington, TN 38351                                                lorie@fumclexington.org              Email and First Class Mail
First United Methodist Church Of Liberal Ks                            c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Liberal Ks                            116 W 3rd St                                                          Liberal, KS 67901                                                                                                                               First Class Mail
First United Methodist Church Of Liberty, Texas                        Attn: Pastor Joshuah Hale                                             P.O. Box 469                            Liberty, TX 77575                                                  pastor@fumclib.org                   Email and First Class Mail
First United Methodist Church Of Liberty, Texas                        Joshua Wayne Hale                                                     539 Main St                             Liberty, TX 77575                                                  pastor@fumclib.org                   Email and First Class Mail
First United Methodist Church of Lincolnton                            c/o Bradley Arant Boult Cummings, LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Lincolton 201 E Main St, St           c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
First United Methodist Church Of Logansport, Inc                       Attn: Thomas R Mcleroy                                                P.O. Box 666                            Center, TX 75935                                                   mcleroylaw@sbcglobal.net             Email and First Class Mail
First United Methodist Church Of Lompoc                                Attn: Rev Joy Price                                                   925 N F St                              Lompoc, CA 93436                                                   office@lompocumc.org                 Email and First Class Mail
First United Methodist Church Of London                                Attn: Rev Sean Ryan                                                   301 W 5th St                            London, KY 40741                                                   pastor@london1umc.org                Email and First Class Mail
First United Methodist Church Of Long Beach                            Attn: John Long, Board of Trustee Chairman                            208 Pine St                             Long Beach, MS 39560                                               fumclb@cableone.net                  Email and First Class Mail
First United Methodist Church Of Lutz                                  c/o Bradley Arant Boult Cummings LLP                                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                    Email and First Class Mail
                                                               Case 20-10343-LSS                                                Doc 2541                            Filed 04/07/21                                            Page 32 of 87

First United Methodist Church Of Mabank                                Attn: Lance Douglas Gutierrez                            501 S 3rd St                    Mabank, TX 75147                                                    lance@fumcmabank.com                                         Email and First Class Mail
First United Methodist Church Of Madisonville, Ky                      Attn: Hon J Keith Cartwright                             P.O. Box 695                    Madisonville, KY 42431                                              kcartwright@feptc.com                                        Email and First Class Mail
First United Methodist Church Of Madisonville, Tn Inc                  Attn: Peter Alliman III                                  P.O. Box 157                    Madisonville, TN 37354                                              adminassist@firstunitedmadisonville.org                      Email and First Class Mail
First United Methodist Church Of Madisonville, Tn Inc                  Attn: Peter J Alliman III                                P.O. Box 157                    Madisonville, TN 37354                                              adminassist@firstunitedmadisonville.org                      Email and First Class Mail
First United Methodist Church Of Magnolia                              c/o Amanda Franks                                        320 W Main                      Magnolia, AR 71753                                                  lraines@fridayfirm.com                                       Email and First Class Mail
First United Methodist Church Of Mansfield                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Marble Falls                          1101 Bluebonnet Dr                                       Marble Fall, TX 78654                                                                               pat@fumcmarblefalls.com                                      Email and First Class Mail
First United Methodist Church Of Marietta, Georgia, Inc 56 W           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Maryville                             Attn: Treasurer                                          804 Montvale Station Rd         Maryville, TN 37803                                                 mjblodgett@charter.net                                       Email and First Class Mail
First United Methodist Church Of Maumelle                              Attn: Kyle Berry                                         P.O. Box 13984                  Maumelle, AR 72113                                                  churchoffice@fumcmaumelle.org                                Email and First Class Mail
First United Methodist Church Of Maumelle                              c/o Friday, Eldredge & Clark LLP                         Attn: Lindsey Emerson Raines    400 W Capitol Ave, Ste 2000      Little Rock, AR 72201              lraines@fridayfirm.com                                       Email and First Class Mail
First United Methodist Church Of Mcallen                               Attn: Laura Heikes                                       4200 N Mccoll Rd                Mcallen, TX 78504                                                   lheikes@mcfirst.com                                          Email and First Class Mail
First United Methodist Church Of Mcallen                               c/o Altas, Hall & Rodriquez LLP                          Attn: Vicki Skaggs              P.O. Box 3725                    Mcallen, TX 78502                  vmskaggs@atlashall.com                                       Email and First Class Mail
First United Methodist Church Of Mckinney, Tx                          Chairman Board of Trustees                               315 N Church St                 Mckinney, TX 75069                                                  info@sharingtheheart.org                                     Email and First Class Mail
First United Methodist Church Of Melbourne                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Melrose                               c/o Lucas Law Group LLC                                  Attn: David R. Lucas, Esq.      One Nelson Terrace, Ste D        Melrose, MA 02176                  DLucas@LucasLawGroupLLC.com                                  Email and First Class Mail
First United Methodist Church Of Mena                                  c/o Sandy Wiggins                                        501 9th St                      Mena, AR 71953                                                      menafumc@yahoo.com                                           Email and First Class Mail
First United Methodist Church Of Mexico                                Attn: Lori Behling ‐ Treasurer                           P.O. Box 255                    Mexico, NY 13114                                                    pastorgrace16@gmail.com                                      Email and First Class Mail
First United Methodist Church Of Mexico, Ny                            Attn: Treasurer                                          P.O. Box 255                    Mexico, NY 13114                                                    arossam@yahoo.com                                            Email and First Class Mail
First United Methodist Church Of Middlefield                           Attn: Treasurer/Pastor & Elizabeth J Anderson            14999 S State Ave               P.O. Box 207                     Middlefield, OH 44062‐0207         treasurer@middlefieldumc.com                                 Email and First Class Mail
First United Methodist Church Of Middleton Idaho                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Midland                               Attn: Secretary/Treasurer And/Or Pastor                  305 S Baird St                  Midland, TX 79701                                                   rmedearis@lubbocklawfirm.com                                 Email and First Class Mail
First United Methodist Church Of Mont Belvieu                          Attn: Melody Kraus                                       10629 Eagle Dr                  Mont Belvieu, TX 77523                                              melodykraus@gmail.com                                        Email and First Class Mail
First United Methodist Church Of Monticello, Arkansas                  c/o Friday, Eldredge & Clark LLP                         Attn: Lindsey Emerson Raines    400 W Capitol Ave, Ste 2000      Little Rock, AR 72201              lraines@fridayfirm.com                                       Email and First Class Mail
First United Methodist Church Of Monticello, Arkansas                  Attn: Lynne Russell                                      317 S Main St                   Monticello, AR 71655                                                masterfumc@gmail.com                                         Email and First Class Mail
First United Methodist Church Of Mount Clemens                         Attn: Alicea Lynn Williams                               57 Sb Gratiot Ave               Mount Clemens, MI 48043                                             office@mountclemensumc.org                                   Email and First Class Mail
First United Methodist Church Of Mount Pleasant, Ia                    Attn: Steve Brimhall                                     309 N Maint St                  Mount Pleasant, IA 52641                                            brimhallsk@gmail.com                                         Email and First Class Mail
First United Methodist Church Of Mountain City, Tn                     Attn: John W Crabtree, Pastor                            128 N Church St                 Mountain City, TN 37683                                             revcrab@gmail.com                                            Email and First Class Mail
First United Methodist Church Of Mountain City, Tn                     Robert O Glenn                                           242 North Church St             Mountain City, TN 37683                                             roglenn@gmail.com                                            Email and First Class Mail
First United Methodist Church Of Mountain Home                         Attn: Kathy Davis                                        605 W 6th St                    Mountain Home, AR 72653                                             kdavis@fumcmh.org                                            Email and First Class Mail
First United Methodist Church Of Myrtle Beach                          Attn: Rev Meredith M Dark                                901 N Kings Hwy                 Myrtle Beach, SC 29577                                              mmdark@umcsc.org                                             Email and First Class Mail
First United Methodist Church Of Napa                                  625 Randolph St                                          Napa, CA 94559                                                                                                                                                   First Class Mail
First United Methodist Church Of Naples ‐ South Naples                 c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Natchitoches                          Attn: Kenny Kaufman Jr                                   727 Whitfield Dr                Natchitoches, LA 71457                                              kenkdawg195@gmail.com                                        Email and First Class Mail
First United Methodist Church Of New Hartford                          Attn: Office Manager                                     105 Genesee St                  New Hartford, NY 13413                                              office@firstumconline.org                                    Email and First Class Mail
First United Methodist Church Of New Hartford                          Attn: Bradley D Chesebro                                 22 Kellogg Rd                   New Hartford, NY 13413                                                                                                           First Class Mail
First United Methodist Church Of Newcastle                             Attn: Treasurer, First Umc                               P.O. Box 579                    Newcastle, WY 82701                                                 fumc@fumcnewcastle.com                                       Email and First Class Mail
First United Methodist Church Of Newkirk Ok                            101 S Walnut                                             Newkirk, OK 74647                                                                                   fumcnewkirk@att.net                                          Email and First Class Mail
First United Methodist Church Of Newkirk Ok                            c/o Law Office of Jack Mccarty                           Attn: Jack De Mccarty           116 S Main                       Newkirk, OK 74647                  mccartyjack@sbcglobal.net                                    Email and First Class Mail
First United Methodist Church of Norfolk                               c/o NBT Bank                                             6554 Highway 56                 Potsdam, NY 13676                                                   CustomerService@nbtbank.com                                  Email and First Class Mail
First United Methodist Church of Norfolk                               Attn: Patricia Matthews                                  26 Park St                      Norwood, NY 13668                                                   patcpm@twcny.rr.com                                          Email and First Class Mail
First United Methodist Church Of North Andover Massachusetts           Attn: Paul E Carlotto                                    57 Peters St                    North Andover, MA 01845                                             p.carlotto@verizon.net                                       Email and First Class Mail
First United Methodist Church Of North Attleboro                       Attn: Lyle Hutson                                        637 S Washington St, Unit 52    North Attleboro, MA 02760                                           ckhutson@comcast.net                                         Email and First Class Mail
First United Methodist Church Of North Wilkesboro                      c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church of North Wilkesboro                      c/o Bradley Arant Boult Cummings, LLP                    Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Norwalk, Ohio                         Attn: Laura Calkins                                      60 West Main St                 Norwalk, OH 44857                                                   brianoglesbee55@gmail.com; norwalkfirstumcchurch@gmail.com   Email and First Class Mail
First United Methodist Church Of Numboldt                              Attn: Treasurer First United Methodis Church of Humbol   200 N 12th Ave                  P.O. Box 314                     Humboldt, TN 38343                 humboldtfirstumc@gmail.com                                   Email and First Class Mail
First United Methodist Church Of Oak Lawn                              Attn: Amos N Oladipo                                     1000 Central Ave                Oak Lawn, IL 60453                                                  oladipoamos@yahoo.com                                        Email and First Class Mail
First United Methodist Church Of Oakhurst                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Oceanside                             2915 Davison St                                          Oceanside, NY 11572                                                                                 blessings@fumoceanside.com                                   Email and First Class Mail
First United Methodist Church Of Ontario                               Attn: Meredith Freeman                                   918 N Euclid                    Ontario, CA 91762                                                   info@churchoneuclid.org                                      Email and First Class Mail
First United Methodist Church Of Orange                                Attn: Michael Haymond                                    161 S Orange St                 Orange, CA 92866                                                    mhaymond@sbcglobal.net                                       Email and First Class Mail
First United Methodist Church Of Orlando                               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Ormond Beach                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Orrington                             Attn: Philip R. Chaffee                                  P.O. Box 95                     Orrington, ME 04474                                                 ronchaffee818@yahoo.com                                      Email and First Class Mail
First United Methodist Church Of Overton                               213 E Henderson St                                       Overton, TX 25684                                                                                   fsprrp@aol.com                                               Email and First Class Mail
First United Methodist Church Of Owasso, Inc.                          Attn: Rev Dr James E Cinocca Jr                          13800 E 106 St N                Owasso, OK 74055                                                    jimcinocca@fumcowasso.org                                    Email and First Class Mail
First United Methodist Church Of Oxford                                Attn: Brandon Suggs                                      212 Snow St                     Oxford, AL 36207                                                    office@oxfumc.org                                            Email and First Class Mail
First United Methodist Church Of Palestine, Texas                      Attn: Pastor Alexander Dixon Lupo                        422 S Magnolia                  Palestine, TX 75801                                                 pastor@fumcpalestine.org                                     Email and First Class Mail
First United Methodist Church Of Palestine, Texas                      Attn: Pastor Alexander Lupo                              422 S Magnolia                  Palestine, TX 75801                                                 pastor@fumcpalestine.org                                     Email and First Class Mail
First United Methodist Church Of Palestine, Tx                         Attn: Pastor Alexander Lupo                              422 S Magnolia                  Palestine, TX 75801                                                 pastor@fumcpalestine.org                                     Email and First Class Mail
First United Methodist Church Of Palmdale                              Attn: James A. White                                     39055 10th St W                 Palmdale, CA 93551                                                  whitehome808@gmail.com                                       Email and First Class Mail
First United Methodist Church Of Pampa                                 c/o Field, Manning, Stone, Hawthorne & Aycock, P.C.      Attn: Robert A. (Andy) Aycock   2112 Indiana Ave                 Lubbock, TX 79410                  rmedearis@lubbocklawfirm.com                                 Email and First Class Mail
First United Methodist Church Of Pampa                                 Attn: Secretary/Treasurer And/Or Pastor                  P.O. Box 1981                   Pampa, TX 79066                                                                                                                  First Class Mail
First United Methodist Church Of Park Ridge                            418 W Touhy Ave                                          Park Ridge, IL 60068                                                                                pastordavid@parkridgeumc.org                                 Email and First Class Mail
First United Methodist Church Of Parkersburg Wv                        Attn: Younger Powers                                     1001 Juliana St                 Parkersburg, WV 26101                                               fumcjulianna@wvdsh.net                                       Email and First Class Mail
First United Methodist Church Of Pell City, Al                         Attn: Teresa Harris/Church Administrator                 2200 3rd Ave N                  Pell City, AL 35125                                                 teresa@pellcityfumc.org                                      Email and First Class Mail
First United Methodist Church Of Pensacola, Inc.                       Attn: Philip A. Bates                                    25 W Cedar St, Ste 550          Pensacola, FL 32591                                                 pbates@philipbates.net                                       Email and First Class Mail
First United Methodist Church Of Peoria                                Attn: Diane Broc                                         116 NE Perry Ave                Peoria, IL 61603                                                    dbroc@fumepeoria.org                                         Email and First Class Mail
First United Methodist Church Of Phoenix                               c/o Clarke Law Firm, Plc                                 Attn: Marilee Miller Clarke     8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250               marilee@clarkelawaz.com                                      Email and First Class Mail
First United Methodist Church Of Pine Bluff                            c/o Ann Cain                                             200 West 6th Ave                Pine Bluff, AR 71601                                                acain@fumcpba.com                                            Email and First Class Mail
First United Methodist Church Of Pittsfield M.A.                       Attn: Ann Mottley                                        55 Fenn St                      Pittsfield, MA 01201                                                howerwiii@gmail.com                                          Email and First Class Mail
First United Methodist Church Of Pittsfield, Ma                        Attn: Ann Mottley/Lynn Bronson                           55 Fenn St                      Pittsfield, MA 01201                                                24acmottley@gmail.com                                        Email and First Class Mail
First United Methodist Church Of Plano                                 Attn: Trustee Chair                                      3160 E Spring Creek Pkwy        Plano, TX 75074                                                     gwelsh@fumcplano.org                                         Email and First Class Mail
First United Methodist Church Of Plano,Texas                           Attn: Church Administrator                               3160 E Spring Creek Pkwy        Plano, TX 75074                                                     gwelsh@fumcplano.org                                         Email and First Class Mail
First United Methodist Church Of Plant City                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Pocatello                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Port Jefferson                        603 Main St                                              Port Jefferson, NY 11777                                                                            1stumc@optonline.net                                         Email and First Class Mail
First United Methodist Church Of Port St. Florida                      c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Port St. Joe, Inc.                    c/o Beggs & Lane, Rllp                                   Attn: John P. Daniel            501 Commendencia St              Pensacola, FL 32502                jpd@beggslane.com                                            Email and First Class Mail
First United Methodist Church Of Prestonsburg Kentucky Inc             Attn: Jerri Williams                                     256 S Arnold Ave                Prestonsburg, KY 41653                                                                                                           First Class Mail
First United Methodist Church Of Punta Gorda Inc                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Quitman, Texas                        Attn: Rev. Keefe Cropper                                 P.O. Box 1643                   Quitman, TX 75783                                                   keefe@fumcquitman.org                                        Email and First Class Mail
First United Methodist Church Of Remsen                                Attn: Catherine R Martin                                 P.O. Box 304                    Remsen, NY 13438                                                                                                                 First Class Mail
First United Methodist Church Of Remson                                Attn: Catherine R Martin                                 9652 Main St                    Remsen, NY 13438                                                    Catherinemarie@frontier.com                                  Email and First Class Mail
First United Methodist Church Of Reseda                                Attn: Rev Tonya S Harris                                 18120 Saticoy St                Reseda, CA 91335                                                    resedachurch@gmail.com                                       Email and First Class Mail
First United Methodist Church Of Riverside                             Attn: Trustee President                                  4845 Brockton Ave               Riverside, CA 92506                                                                                                              First Class Mail
First United Methodist Church Of Rockwall Texas                        Attn: Gary Hancock                                       1200 E Yellow Jacket Ln         Rockwall, TX 75087                                                  ghancock@fumcrockwall.com                                    Email and First Class Mail
First United Methodist Church Of Rosenberg                             Attn: Robert Hausler, Jr                                 1106 4th St                     Rosenberg, TX 77471                                                 connie@fumcrosenberg.net                                     Email and First Class Mail
First United Methodist Church Of Royal Oak                             Attn: Jennifer Tripoli, Exec Dir of Rofum                320 W 7th St                    Royal Oak, MI 48067                                                 jtripoli@rofum.org                                           Email and First Class Mail
First United Methodist Church Of Russellville                          c/o Terri Kulbeth                                        304 S Commerce Ave              Russellville, AR 72801                                              lraines@fridayfirm.com                                       Email and First Class Mail
First United Methodist Church Of Safford (Az)                          c/o Clarke Law Firm, Plc                                 Attn: Marilee Miller Clarke     8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250               marilee@clarkelawaz.com                                      Email and First Class Mail
First United Methodist Church Of Saint Jo                              Attn: Larry Coleman                                      P.O. Box 310                    Saint Jo, TX 762651                                                 Kcolemantx@gmail.com                                         Email and First Class Mail
First United Methodist Church Of Saline                                Attn: Mark J Eby                                         1200 N Ann Arbor St             Saline, MI 48176                                                    tzimmerman@fumc‐saline.org                                   Email and First Class Mail
First United Methodist Church Of San Augustine                         Attn: Pastor Timothy Turner                              205 South Liberty               San Augustine, TX 75972                                             pastortimturner@gmail.com                                    Email and First Class Mail
First United Methodist Church Of San Benito                            Attn: Bill Elliott                                       400 N Sam Houston Blvd          San Benito, TX 78586                                                fumcsanbenito@GMAIL.COM                                      Email and First Class Mail
First United Methodist Church of San Fernando                          Attn: Pastor                                             1515 Glenoaks Blvd              San Fernando, CA 91340                                              fumcsf@gmail.com                                             Email and First Class Mail
First United Methodist Church Of San Fernando                          Sandra Marie Richards                                    1525 Glenoaks Blvd              San Fernando, CA 91340                                              sandie.richards@gmail.com                                    Email and First Class Mail
First United Methodist Church Of San Gabriel                           201 N San Gabriel Blvd                                   San Gabriel, CA 91775                                                                               fumcsgengl@gmail.com                                         Email and First Class Mail
First United Methodist Church Of Sanford ‐ Sanford                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Santa Anna                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Santa Monica                          Attn: Christina A. Eddy                                  1008 11th St                    Santa Monica, CA 90403                                              info@santamonicaumc.org                                      Email and First Class Mail
First United Methodist Church Of Saranac Lake                          Attn: Bruce Barnard                                      P.O. Box 246                    91 Garondah Rd                   Rainbow Lake, NY 12976             bruce@barnardclan.com                                        Email and First Class Mail
First United Methodist Church Of Saranac Lake                          63 Church St                                             Saranac Lake, NY 12983                                                                              firstumcsl@centralny.twcbc.com                               Email and First Class Mail
First United Methodist Church Of Saranac Lake, Inc.                    Attn: Bruce Barnard                                      91 Garondah Rd                  P.O. Box 246                     Rainbow Lake, NY 12976             bruce@barnardclan.com                                        Email and First Class Mail
First United Methodist Church Of Saranac Lake, Inc.                    Attn: Bruce Barnard                                      63 Church St                    Saranac Lake, NY 12983                                              bruce@barnardclan.com                                        Email and First Class Mail
First United Methodist Church Of Sarasota                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Schulenburg, Texas                    Attn: Pastor                                             209 N Upton Ave                 Schulenburg, TX 78956                                               jerryevins@gmail.com                                         Email and First Class Mail
First United Methodist Church Of Scotch Plains                         c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Scottsboro                            Attn: Joy Overby                                         1105 S Broad St                 Scottsboro, AL 35768                                                joy@fumcscottsboro.org                                       Email and First Class Mail
First United Methodist Church Of Seal Beach                            Attn: Greg Fellars, Trustee                              148 10th St                     Seal Beach, CA 90740                                                office@firstchurchdealbeach.org                              Email and First Class Mail
First United Methodist Church Of Seffner                               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Seffner                               1310 S Kingwat Rd                                        Seffner, FL 33584                                                                                                                                                First Class Mail
First United Methodist Church Of Seymour                               Attn: Treasurer                                          201 E 3rd St                    Seymour, IN 47274                                                   fumcseymour@gmail.com                                        Email and First Class Mail
First United Methodist Church Of Shelton                               186 Rocky Rest Rd                                        Shelton, CT 06484                                                                                   barb_drew@hotmail.com                                        Email and First Class Mail
First United Methodist Church Of Shelton                               Attn: Barbara Schaffer                                   188 Rocky Rest Rd               Shelton, CT 06484                                                   barb_drew@hotmail.com                                        Email and First Class Mail
First United Methodist Church Of Siler City, Nc                        Attn: Rev William Sabiston                               1001 W Raleigh St               Siler City, NC 27344                                                william.sabiston@nccumc.org                                  Email and First Class Mail
First United Methodist Church Of Skiatook                              Attn: Treasurer                                          1007 S Osage                    Skiatook, OK 74070                                                  patmck@atlasok.com                                           Email and First Class Mail
First United Methodist Church Of Slidell                               Attn: Pierre O. Broussard III                            433 Erlanger Ave                Slidell, LA 70458                                                   trustees@firstumcslidell.org                                 Email and First Class Mail
First United Methodist Church Of South Haven                           429 Michigan Ave                                         South Haven, MI 49090                                                                               southhavenmethodist@gmail.com                                Email and First Class Mail
First United Methodist Church Of Springboro, Oh                        Attn: Treasurer, First Umc of Springboro                 60 E North St                   Springboro, OH 45066                                                fumcspringboro@gmail.com                                     Email and First Class Mail
First United Methodist Church Of St Cloud                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of St. Charles                           Attn: Daniel Barnett                                     12 Vanguard Dr                  St Peters, MO 63376                                                 dan@dgbarnett.com                                            Email and First Class Mail
First United Methodist Church Of St. Charles                           Attn: Jack Mccormick                                     801 First Capitol Dr            St Charles, MO 63301                                                dan@dgbarnett.com                                            Email and First Class Mail
First United Methodist Church Of St. Cloud                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    eric@bardley.com                                             Email and First Class Mail
First United Methodist Church Of Stoughton                             Attn: Rev. Roberta Williams                              103 Pleasant St                 Stoughton, MA 02072                                                 FUMCStoughton@gmail.com                                      Email and First Class Mail
First United Methodist Church Of Stoughton                             Attn: Roberta Williams                                   30 Belltree                     Plymouth, MA 02360                                                  RobertaWilliams@aol.com                                      Email and First Class Mail
First United Methodist Church Of Sulphur Springs                       Attn: Elaine Rutherford                                  301 Church St                   Sulphur Springs, TX 75482                                           erutherford@ssfumc.org                                       Email and First Class Mail
First United Methodist Church Of Sylacauga                             First United Methodist Church                            Rev Russell Hestley             105 E Spring St                  Sylacauga, AL 35150                russell.hestley@umcna.org                                    Email and First Class Mail
First United Methodist Church Of Sylvania                              Attn: Richard Rymers                                     7000 Erie St                    Sylvania, OH 43560                                                  rickrymers@bex.net                                           Email and First Class Mail
First United Methodist Church Of Tavares, 600 W Ianthe St,             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church of Taylorsville                          c/o Bradley Arant Boult Cummings, LLP                    Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Taylorsville 1400 Hwy 16 S            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Taylorville Il                        Attn: Pastor Becky Lembke                                200 S Walnut St                 Taylorville, IL 62568                                               grepatrick05@gmail.com                                       Email and First Class Mail
First United Methodist Church Of Terrell, Texas                        Attn: Treasurer                                          503 W College St                Terrell, TX 75160                                                   pastor@fumcterrell.org                                       Email and First Class Mail
First United Methodist Church Of Texarkana                             c/o Friday, Eldredge & Clark LLP                         Attn: Lindsey Emerson Raines    400 W Capitol Ave, Ste 2000      Little Rock, AR 72201              lraines@fridayfirm.com                                       Email and First Class Mail
First United Methodist Church Of Texarkana                             c/o Melody Hickson                                       400 E 6Th                       Texarkana, AR 71854                                                 melody@bethechurch.email                                     Email and First Class Mail
First United Methodist Church Of Tifton                                Attn: Melanie W Raines                                   107 W 12th St                   Tifton, GA 31794                                                    financialsecretary@tiftonfumc.org                            Email and First Class Mail
First United Methodist Church Of Toms River                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Tracy                                 Attn: Art Cummings Lay Leader                            330 Acacia St                   Tracy, CA 95376                                                     uoptigersartcummings@gmail.com                               Email and First Class Mail
First United Methodist Church Of Troy                                  Attn: William Wesp, Trustees Chairman                    6363 Livernois                  Troy, MI 48098                                                      bill.wesp@comcast.net                                        Email and First Class Mail
First United Methodist Church Of Tucker                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Tullahoma Tn Inc                      Attn: William C Bates                                    208 W Lauderdale St             Tullahoma, TN 37388                                                 wcbates@lighttube.net                                        Email and First Class Mail
First United Methodist Church Of Tullahoma Tn Inc                      Attn: William C Bates                                    208 West Lauderdale St          Tullahoma, TN 37388                                                 wcbates@lighttube.net                                        Email and First Class Mail
First United Methodist Church Of Tulsa                                 Attn: Exec Admin‐First United Methodist of Tulsa         1115 S Boulder Ave              Tulsa, OK 74119                                                     christabberer@fumctulsa.org                                  Email and First Class Mail
First United Methodist Church Of Tupelo, Inc                           Attn: Sharon Turner                                      P.O. Box 854                    Tupelo, MS 38802                                                    shannon@fumctupelo.com                                       Email and First Class Mail
First United Methodist Church Of Tuscaloosa                            Attn: Charles Tuten                                      800 Greensboro Ave              Tuscaloosa, AL 35401                                                charles@fumct.org                                            Email and First Class Mail
First United Methodist Church Of Tuttle, Inc.                          402 S Cimarron Rd                                        Tuttle, OK 73089                                                                                    wcwmitchell@yahoo.com                                        Email and First Class Mail
First United Methodist Church Of Union County ‐ Blairsville            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Upland                                Attn: Ben Ellis                                          376 W Aster St                  Upland, CA 91786                                                    pastorbenellis@gmail.com                                     Email and First Class Mail
First United Methodist Church Of Upland                                Attn: Rev Dr Benjamin Ellis                              262 N Euclid Ave                Upland, CA 91786                                                    pastorbenellis@gmail.com                                     Email and First Class Mail
First United Methodist Church Of Valley Mills                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Valley Mills                          501 Ave C                                                Valley Hills, TX 76689                                                                                                                                           First Class Mail
First United Methodist Church Of Valliant, Oklahoma                    Attn: Thomas Ellis                                       117 N Central Ave               Idabel, OK 74745                                                    tomellislaw@gmail.com                                        Email and First Class Mail
First United Methodist Church Of Valliant, Oklahoma                    Thomas Hugh Ellis                                        P.O. Box 629                    Valliant, OK 74745                                                  tomellislaw@gmail.com                                        Email and First Class Mail
First United Methodist Church Of Valparaiso, In                        Kathryn I Shifflett                                      103 Franklin St                 Valparaiso, IN 46383                                                office@valpofumc.org                                         Email and First Class Mail
First United Methodist Church Of Valparaiso, In Inc                    Attn: Kate Shifflett                                     103 Franklin St                 Valparaiso, IN 46383                                                office@valpofumc.org                                         Email and First Class Mail
First United Methodist Church Of Victor                                Attn: Randall Henry                                      106 E Main St                   Victor, NY 14564                                                    rhenry2785@hotmail.com                                       Email and First Class Mail
First United Methodist Church Of Vidalia Inc                           Attn: Treasurer                                          P.O. Box 150                    Vidalia, GA 30475                                                   betsy@vidaliafirstumc.org                                    Email and First Class Mail
First United Methodist Church Of Waco                                  c/o Naman Howell Smith and Lee                           Attn: Kyle Knas                 400 Austin Ave, Ste 800          Waco, TX 76701                     kknas@namanhowell.com                                        Email and First Class Mail
First United Methodist Church Of Wagoner                               Attn: Treasurer, Fumc Wagoner                            P.O. Box 394                    Wagoner, OK 74477                                                   office@wagonerfumc.org                                       Email and First Class Mail
First United Methodist Church Of Wallingford Ct                        Attn: John Defilippo                                     941 Old Rockhill Rd             Wallingford, CT 06492                                               jdefilippo@snet.net                                          Email and First Class Mail
First United Methodist Church Of Wallingford Ct                        Attn: John Defilippo                                     293 Grieb Rd                    Wallingford, CT 06492                                               jdefilippo@snet.net                                          Email and First Class Mail
First United Methodist Church Of Warner Robins, Inc.                   Attn: Donald Rhodes                                      205 N Davis Dr                  Warner Robins, GA 31093                                             administrator@fumcwrga.org                                   Email and First Class Mail
First United Methodist Church Of Warren/ Bristol                       Attn: Marcia Blount                                      25 Church St                    Warren, RI 02885                                                    marcia@blountboats.com                                       Email and First Class Mail
First United Methodist Church Of Warrensburg                           Attn: Allen Scism                                        141 E Gay St                    Warrensburg, MO 64093                                               peter@umcburg.org                                            Email and First Class Mail
First United Methodist Church Of Warsaw Indiana Inc                    Attn: Business Manager                                   179 S Indiana St                Warsaw, IN 46580                                                    busmgr@warsawfumc.org                                        Email and First Class Mail
First United Methodist Church Of Watertown, Sd                         Attn: Chad Miller & Jennifer Michelle Tyler              4 2nd Ave Se                    P.O. Box 1416                    Watertown, SD 57201                office@watertownfirst.church                                 Email and First Class Mail
First United Methodist Church Of Waukegan                              128 N Martin Luther King Jr Ave                          Waukegan, IL 60085                                                                                  fume1@sbcglob.net                                            Email and First Class Mail
First United Methodist Church Of Waxahachie                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of Waynoka Ok                            Attn: Rodeana Bixler                                     31683 Custer Rd                 Waynoka, OK 73860                                                   bixler@pldi.net                                              Email and First Class Mail
First United Methodist Church Of Weatherford                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradely.com                                            Email and First Class Mail
First United Methodist Church Of Weatherford                           301 S Main St                                            Weatherford, TX 76086                                                                                                                                            First Class Mail
First United Methodist Church Of Weimar                                Attn: Scott Brasher                                      301 W St Charles                Weimar, TX 78962                                                    fumcweimar@gmail.com                                         Email and First Class Mail
First United Methodist Church Of Weslaco, Tx                           Attn: Bsa Representative                                 520 S Illinois                  Weslaco, TX 78596                                                   officeweslacofumc@gmail.com                                  Email and First Class Mail
First United Methodist Church Of West Lafayette                        Attn: Rev Duane Carlisle                                 1700 W State St                 West Lafayette, IN 47906                                            rkroeschen@fumcwl.org                                        Email and First Class Mail
First United Methodist Church Of West Monroe                           Attn: Lamar Oliver                                       1411 Glenwood Dr                West Monroe, LA 71291                                               lamar@lamaroliver.com                                        Email and First Class Mail
First United Methodist Church Of West Monroe                           Attn: Rev Lamar Oliver                                   1411 Glenwood Dr                West Monroe, LA 71921                                               lamar@lamaroliver.com                                        Email and First Class Mail
First United Methodist Church Of West Point                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Of West Point                            306 E 7th St                                             W Point, GA 31833                                                                                                                                                First Class Mail
First United Methodist Church Of Westfield                             Attn: Brice Thomas Arbour                                16 Court St                     Westfield, MA 01085                                                 fumc01085@gmail.com                                          Email and First Class Mail
First United Methodist Church Of Westfield, Ny                         Attn: Treasurer, Pauline Emilson & Scott E Robbins       101 E Main St                   Westfield, NY 14787                                                 westmeth@fairpoint.net                                       Email and First Class Mail
First United Methodist Church Of Wetumpka, Alabama                     Attn: Earl Gillian, Jr                                   1 Commerce St, Ste 630          Montgomery, AL 36104                                                egillian@bellsouth.net                                       Email and First Class Mail
First United Methodist Church Of Wewoka                                P.O. Box 558                                             Wewoka, OK 74884                                                                                    methodistwewoka@sbcglobal.net                                Email and First Class Mail
First United Methodist Church Of Whittier                              Attn: Board of Trustees                                  13222 Bailey St                 Whittier, CA 90601                                                  reynolds461@gmail.com                                        Email and First Class Mail
First United Methodist Church Of Wichita Falls, Inc                    Attn: Kay Yeager                                         909 10th St                     Wichita Falls, TX 76301                                             kyeager@lhtek.com                                            Email and First Class Mail
First United Methodist Church Of Wiggins Ms                            Attn: Heath Williams                                     520 Pine Ave E                  Wiggins, MS 39577                                                   hwilliams@wgeotechnical.com                                  Email and First Class Mail
First United Methodist Church Of Willows Ca                            Attn: David Rieck                                        544 N Shasta St                 Willows, CA 95988                                                   willowspastordave@yahoo.com                                  Email and First Class Mail
First United Methodist Church Of Wilmington                            Attn: John Weitendorf Jr                                 401 E Kahler Rd                 Wilmington, IL 60481                                                safirefour@aol.com                                           Email and First Class Mail
First United Methodist Church Of Wilson, Nc                            Attn: Treasurer & James Joyner Edmundson                 100 Green St NE                 P.O. Box 1423                    Wilson, NC 27894                   franstafford@fumcwilson.org                                  Email and First Class Mail
First United Methodist Church Of Windsor                               Attn: Warren D Wilson                                    503 Walnut St                   Windsor, CO 80550                                                   firstumcwindsor@gmail.com                                    Email and First Class Mail
First United Methodist Church Of Winslow (Az)                          c/o Clarke Law Firm, Plc                                 Attn: Marilee Miller Clarke     8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250               marilee@clarkelawaz.com                                      Email and First Class Mail
First United Methodist Church Of Yazoo City                            Attn: Daniel Pender                                      P.O. Box 444                    Yazoo City, MS 39194                                                Fumcyazoo@yahoo.com                                          Email and First Class Mail
First United Methodist Church Of Yuma (Az)                             c/o Clarke Law Firm, Plc                                 Attn: Marilee Miller Clarke     8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250               marilee@clarkelawaz.com                                      Email and First Class Mail
First United Methodist Church Olney                                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Olney                                    110 W Elm                                                Olney, TX 76374                                                                                                                                                  First Class Mail
First United Methodist Church Oshkosh                                  Attn: Dennis Knickelbein                                 700 W Linwood Ave               Oshkosh, WI 54901                                                   firstumc@ntd.net                                             Email and First Class Mail
First United Methodist Church Oviedo                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Palo Alto                                Attn: Sidney Buttrill, President, Board of Trustees      625 Hamilton Ave                Palo Alto, CA 94301                                                 bud.buttrill@mindspring.com                                  Email and First Class Mail
First United Methodist Church Paris                                    Attn: Janet Lee Dodd                                     322 Lamar Ave                   Paris, TX 75460                                                     jdodd52@firstmethodistparis.org                              Email and First Class Mail
First United Methodist Church Parsons                                  Attn: Jeanette Croston                                   101 1st St                      Parsons, WV 26287                                                   Marvin_Canfield@yahoo.com                                    Email and First Class Mail
First United Methodist Church Pearsall, Texas                          Attn: Sylvia Glazner                                     P.O. Box 786                    Pearsall, TX 78061                                                  sglazner@att.net                                             Email and First Class Mail
First United Methodist Church Pearsall, Texas                          Attn: David Bachelor                                     509 E San Antonio St            Pearsall, TX 78061                                                                                                               First Class Mail
First United Methodist Church Pilot Mountain                           c/o Bradley Arant Boult Cummings, LLP                    Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Poplar Bluff                             Office Manager / Treasurer / Pastor                      500 N Main St                   Poplar Bluff, MO 63901                                              fumc@fumcpb.org                                              Email and First Class Mail
First United Methodist Church Portland, Tx                             Attn: Larry Mcrorey                                      4545 Wildcat Dr                 Portland, TX 78374                                                                                                               First Class Mail
First United Methodist Church Prairie Grove                            c/o Doug Stumbaugh                                       1401 E Parks St                 Prairie Grove, AR 72753                                             dougstumbaugh@cox.net                                        Email and First Class Mail
First United Methodist Church Rogers                                   Attn: Tami Hinojosa                                      307 W Elm St                    Rogers, AR 72756                                                    fumcrogers@sbcglobal.net                                     Email and First Class Mail
First United Methodist Church Rogers                                   c/o Friday, Eldredge & Clark LLP                         Attn: Lindsey Emerson Raines    400 W Capitol Ave, Ste 2000      Little Rock, AR 72201              lraines@fridayfirm.com                                       Email and First Class Mail
First United Methodist Church Round Rock                               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Sacramento                               Attn: Bill Skinner                                       2100 J St                       Sacramento, CA 95816                                                bill.skinner.usa@gmail.com                                   Email and First Class Mail
First United Methodist Church San Angelo Texas                         Attn: Administrator                                      37 E Beauregard                 San Angelo, TX 76903                                                fumc@wtexas.us                                               Email and First Class Mail
First United Methodist Church San Angelo Texas                         Attn: Senior Pastor                                      37 E Beauregard                 San Angelo, TX 76903                                                fumc@wtexas.us                                               Email and First Class Mail
First United Methodist Church San Diego                                Attn: Linda Hawk                                         2111 Camino Del Rio South       San Diego, CA 92108                                                 lhawk@fumcsd.org                                             Email and First Class Mail
First United Methodist Church Santa Barbara                            Attn: W Scott Burns                                      305 E Anapamu St                Santa Barbara, CA 93101                                             office@fumcsb.org                                            Email and First Class Mail
First United Methodist Church Seguin Tx                                Attn: Bonnie Dixon                                       710 N Austin St                 Seguin, TX 78155                                                    finance@fumcseguin.com                                       Email and First Class Mail
First United Methodist Church Shamrock                                 Attn: Secretary/Treasurer And/Or Pastor                  500 N Main St                   Shamrock, TX 79079                                                                                                               First Class Mail
First United Methodist Church Sherman                                  401 N Elm St                                             Sherman, TX 75090                                                                                   office@firstmethodistsherman.org                             Email and First Class Mail
First United Methodist Church Shreveport                               Attn: Senior Pastor                                      500 Common St                   Shreveport, LA 71101                                                                                                             First Class Mail
First United Methodist Church Sioux City, Iowa                         Attn:Roger Clark Madden                                  1915 Nebraska St                Sioux City, IA 51104                                                                                                             First Class Mail
First United Methodist Church Sonora Tx                                Attn: Linda Fisher                                       P.O. Box 675                    Sonora, TX 76950                                                                                                                 First Class Mail
First United Methodist Church Sonora, Tx                               Attn: Albert Elliott                                     213 E Main St                   Sonora, TX 76950                                                    elliottlawoffice@usa.com                                     Email and First Class Mail
First United Methodist Church South Bend                               Attn: Lou Anne Wilson, Financial Manager                 333 N Main                      South Bend, IN 46601                                                Finance@FirstMethodistSB.org                                 Email and First Class Mail
First United Methodist Church Stamford Ct                              Chair, Board of Trustees                                 42 Cross Rd                     Stamford, CT 06905                                                  admin@fumcstamford.org                                       Email and First Class Mail
First United Methodist Church Teague, Tx                               Attn: Jason Huffman                                      P.O. Box 240                    Teague, TX 75860                                                    jasonbhuffman@gmail.com                                      Email and First Class Mail
First United Methodist Church Tomah                                    Attn: Pam Johnson                                        1105 Butts Ave                  Tomah, WI 54660                                                     office@tomahumc.org                                          Email and First Class Mail
First United Methodist Church Trussville                               Attn: David Teel                                         120 N Chalkville Rd             Trussville, AL 35173                                                financial@fumctrussville.com                                 Email and First Class Mail
First United Methodist Church Valley Center                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Vidor Texas, Inc                         Attn: Johnnie Ann Keen Brown                             P.O. Box 1076                   Vidor, TX 77670                                                     jkeensflorist@yahoo.com                                      Email and First Class Mail
First United Methodist Church Vidor Texas, Inc                         Attn: Administrative Board Johnnie Brown                 P.O. Box 656                    Vidor, TX 77670                                                     vtxfumc@gmail.com                                            Email and First Class Mail
First United Methodist Church Wellington                               Attn: Robert Andy Aycock                                 P.O. Box 767                    Wellington, TX 79095                                                                                                             First Class Mail
First United Methodist Church Willimantic                              c/o First United Methodist Church Mansfield              29 Puddin Ln                    Mansfield Center, CT 06250                                          mansfieldfirst@gmail.com                                     Email and First Class Mail
First United Methodist Church Willimantic                              Attn: Pastor James Mercurio                              29 Puddin Ln                    Mansfield Center, CT 06250                                          pastorjim2889@gmail.com                                      Email and First Class Mail
First United Methodist Church Williston                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church‐ Williston                               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Winter Park                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church Zephyrhills                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church, 405 7Th St (Great Plains Conf           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church, Ansonia, Ct                             First United Methodist Church                            No                              47 Franklin St                   Ansonia, CT 06401                  umchur@snet.net                                              Email and First Class Mail
First United Methodist Church, Atlanta, Texas                          Attn: Michelle Caver                                     701 Lindsey Ln                  Atlanta, TX 75551                                                   michelle@atlantamethodist.org                                Email and First Class Mail
First United Methodist Church, Augusta Ks                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                                            Email and First Class Mail
First United Methodist Church, Benton Ky                               Attn: Tom Blankenship                                    P.O. Box 571                    Benton, KY 42025                                                    tom@bedlaw.com                                               Email and First Class Mail
First United Methodist Church, Bloomington In                          Attn: Kimberly Bockstege & Mary Therese Crouse           219 E 4th St                    Bloomington, IN 47408                                               kimb@fumcb.org                                               Email and First Class Mail
First United Methodist Church, Boone, Iowa                             Attn: David Swinton                                      703 Arden St                    Boone, IA 50036                                                     dr.davidswinton@gmail.com                                    Email and First Class Mail
First United Methodist Church, Buckhannon, Wv 26201                    Attn:Michael Steven Meadows                              52 S Florida St                 Buckhannon, WV 26201                                                                                                             First Class Mail
First United Methodist Church, Cache, OK                               Attn: Rhonda Clemmer, Treasurer                          3673 SW Crater Creek Rd         Cache, OK 73527                                                     rhondaclemmer@aol.com                                        Email and First Class Mail
First United Methodist Church, Cache, OK                               P.O. Box 436                                             Cache, OK 73527‐0436                                                                                secretary@cachefumc.com                                      Email and First Class Mail
                                                               Case 20-10343-LSS                                            Doc 2541                                    Filed 04/07/21                                      Page 33 of 87

First United Methodist Church, Central City                            Attn: Jimmy Coleman                                  P.O. Box 249                            Central City, KY 42330                                        ccsecretarypatsy@gmail.com            Email and First Class Mail
First United Methodist Church, Charleston                              Attn: Rhonda Baggett                                 P.O. Box 35                             Charleston, AR 72933                                          fumccharleston@gmail.com              Email and First Class Mail
First United Methodist Church, Charleston                              c/o Friday, Eldredge & Clark LLP                     Attn: Lindsey Emerson Raines            400 W Capitol Ave, Ste 2000   Little Rock, AR 72201           lraines@fridayfirm.com                Email and First Class Mail
First United Methodist Church, Chatham, Ma                             Attn: Thomas Gallen                                  16 Cross St                             Chatham, MA 02633                                             tjgjt@hotmail.com                     Email and First Class Mail
First United Methodist Church, Cheyenne, Wy                            Bob Curtis, Treasurer                                108 E 18th St                           Cheyenne, WY 82001                                            fumc‐cheyenne@fumccheyenne.org        Email and First Class Mail
First United Methodist Church, Clinton, Ms                             Attn: Dr Ricky James                                 100 Mt Salus Dr                         Clinton, MS 39056                                             ricky@firstmethodistclinton.org       Email and First Class Mail
First United Methodist Church, Coffeyville                             c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First United Methodist Church, Coffeyville                             304 W 10th St                                        Coffeyville, KS 67337                                                                                                                       First Class Mail
First United Methodist Church, Columbus                                c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First United Methodist Church, Corinth, Ms                             Attn: John C Ross Jr                                 P.O. Box 1681                           Corinth, MS 38835                                             manupnorth20@yahoo.com                Email and First Class Mail
First United Methodist Church, Covington, La 70433                     Attn: John Greene, Treasurer                         203 N Jefferson Ave                     Covington, LA 70433                                           fumccov@bellsouth.net                 Email and First Class Mail
First United Methodist Church, Covington, La 70433                     Attn: Gerald Crise                                   203 N Jefferson Ave                     Covington, LA 70433                                           fumccov@bellsouth.net                 Email and First Class Mail
First United Methodist Church, Crockett, Texas                         Attn: William R. Pemberton                           P.O. Box 1112                           Crockett, TX 75835                                            bill@pembertontriallaw.net            Email and First Class Mail
First United Methodist Church, Crockett, Texas                         Attn: Chairman of Finance Committee                  P.O. Box 984                            Crockett, TX 75835                                            office@crockettumc.org                Email and First Class Mail
First United Methodist Church, Cynthiana, Ky                           Attn: Ted Beam                                       302 E Pike St                           P.O. Box 307                  Cynthiana, KY 41031             ted.beam@hotmail.com                  Email and First Class Mail
First United Methodist Church, Dyersburg                               100 McGaughey St                                     Dyersburg, TN 38024                                                                                   kkesterson@fumcdyersburg.com          Email and First Class Mail
First United Methodist Church, Dyersburg                               c/o Jenkins Dedmon Hayes Law Group LLP               Attn: Mark L Hayes                      P.O. Box 846                  Dyersburg, TN 38025             mhayes@lexverum.com                   Email and First Class Mail
First United Methodist Church, Dyersburg                               c/o Jenkins Dedmon Hayes Law Group, LLP              Attn: Mark L Hayes                      426 Troy Ave                  Dyersburg, TN 38025             mhayes@lexverum.com                   Email and First Class Mail
First United Methodist Church, Dyersburg                               c/o Jenkins Dedmon Hayes Law Group LLP               Attn: Mark L Hayes                      P.O. Box 846                  Dyersburg, TN 38025             pastorkathy1umc@gmail.com             Email and First Class Mail
First United Methodist Church, Edna                                    Attn: Kelli Lee Williamson                           216 W Main St                           P.O. Box 790                  Edna, TX 77957                  fumcedna@gmail.com                    Email and First Class Mail
First United Methodist Church, Elgin                                   Attn: Samuel Blanco                                  216 W 3rd St                            Elgin, TX 78621                                               fumcelgintx@gmail.com                 Email and First Class Mail
First United Methodist Church, Ephrata                                 68 N Church St                                       Ephrata, PA 17522                                                                                     walter@ephratafirst.org               Email and First Class Mail
First United Methodist Church, Galax                                   Attn: William Brannon, Trustee                       306 W Center St                         Galax, VA 24333                                               fumcgalax1@gmail.com                  Email and First Class Mail
First United Methodist Church, Garden City                             c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First United Methodist Church, Groveton, Tx                            Attn: John Reynolds, Treasurer                       P.O. Box 185                            Groveton, TX 75845                                            N5LRS@ARRL.net                        Email and First Class Mail
First United Methodist Church, Havana, Il                              Attn: Eric Snedeker                                  101 S Broadway St                       Havana, IL 62644                                              office@havanaumc.org                  Email and First Class Mail
First United Methodist Church, Hudson                                  c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First United Methodist Church, Inc, Morehead City, Nc                  c/o Kirkman Whitford Law Firm                        Attn: Neil B. Whitford                  710 Arendell St, Ste 105      Morehead City, NC 28557         nwhitford@kirkmanwhitford.com         Email and First Class Mail
First United Methodist Church, Irving                                  Attn: Jimmy Bellew                                   211 W 3rd St                            Irving, TX 75060                                              finance@fumcirving.org                Email and First Class Mail
First United Methodist Church, Isle Of Palms                           Attn: Rev. Dr Laura Parrish                          12 21st Ave                             Isle of Palms, SC 29451                                       pastorlaura@iopmethodist.com          Email and First Class Mail
First United Methodist Church, Jasper Tx                               Attn: Linda Mcternan                                 P.O. Box 127                            Jasper, TX 75951                                              lcmcterman@hotmail.com                Email and First Class Mail
First United Methodist Church, Johnson City, Tn                        Attn: Treasurer                                      900 Spring St                           Johnson City, TN 37604                                        treasurer@1stchurchjc.org             Email and First Class Mail
First United Methodist Church, Land O' Lakes                           c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First United Methodist Church, Laurinburg Nc                           Attn: B Tyson                                        101 West Church St                      Laurinburg, NC 28352                                          office@laurinburgfirstumc.org         Email and First Class Mail
First United Methodist Church, Laurinburg Nc                           Attn: Robert Weagraff                                11241 Troon Cir                         Laurinburg, NC 28352                                          weagraff85@bellsouth.net              Email and First Class Mail
First United Methodist Church, Little Rock                             Attn: Sara Williams                                  723 Center St                           Little Rock, AR 72201                                         swilliams@fumclr.org                  Email and First Class Mail
First United Methodist Church, Lovington                               c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First United Methodist Church, Luling Texas                            Attn: President of Church Council                    703 E Bowie St                          Luling, TX 78648                                              knobleslaw@yahoo.com                  Email and First Class Mail
First United Methodist Church, Malakoff                                Attn: Pastor Ed Fisher Jr                            107 S College St                        Malakoff, TX 75148                                            malakofumc@embarqmail.com             Email and First Class Mail
First United Methodist Church, Marion                                  Attn: John Terry                                     1298 7th Ave                            Marion, IA 52302                                              jterry@marionmethodist.org            Email and First Class Mail
First United Methodist Church, Marshaltown Ia                          Attn: Jeff Kodis                                     202 W Main St                           Marshalltown, IA 50158                                        jeff@fumc‐mtown.org                   Email and First Class Mail
First United Methodist Church, Mcminnville Tn                          Attn: Treasurer, First United Methodist Church       200 W Main                              Mcminnville, TN 37110                                                                               First Class Mail
First United Methodist Church, Meriden Ct                              Attn: Richard L Hanse                                15 Pleasant St                          Meriden, CT 06450                                             firstumcmeriden@gmail.com             Email and First Class Mail
First United Methodist Church, Mertzon, Texas                          Attn: Mark Krause                                    P.O. Box 358                            Mertzon, TX 76941                                             pastor@fumcmertzon.org                Email and First Class Mail
First United Methodist Church, Monroe, Mi                              First United Methodist Church                        312 Harrison St                         Monroe, MI 48161                                              monroefumc@gmail.com                  Email and First Class Mail
First United Methodist Church, Mooresville                             Attn: Willis E Yeager                                900 Indianapolis Rd                     Mooresville, IN 46158                                         bill@mooresvillefumc.org              Email and First Class Mail
First United Methodist Church, Mt Vernon                               First United Methodist Church                        227 E Lincoln Ave                       Mt Vernon, NY 10552                                           umc1mv@verizon.net                    Email and First Class Mail
First United Methodist Church, Pekin                                   Attn: Scott Ewing                                    1315 Court St                           Pekin, IL 61554                                               info@pekinfirst.org                   Email and First Class Mail
First United Methodist Church, Pekin                                   Attn: Valerie M Moehle                               410 Broadway                            Pekin, IL 61554                                               vmoehle@msandllegal.com               Email and First Class Mail
First United Methodist Church, Pflugerville Texas                      Attn: Chair of Trustees Committee                    P.O. Box 560                            Pflugerville, TX 78691‐0560                                   fumc@pflugervilleumc.org              Email and First Class Mail
First United Methodist Church, Pilot Mountain 203 Stephens             c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First United Methodist Church, Poteau Oklahoma                         Attn: James Perkin                                   109 S Harper St                         Poteau, OK 74953                                              pastor@poteaufumc.com                 Email and First Class Mail
First United Methodist Church, Princeton, Wv                           c/o Brewster Morhous Pllc                            Attn: William P Stafford, II            P.O. Box 529                  Bluefield, WV 24701             wstafford@brewstermorhous.com         Email and First Class Mail
First United Methodist Church, Rapid City, Sd                          Attn: Bill Waugh                                     629 Kansas City St                      Rapid City, SD 57701                                          bill@rapidcityfirst.org               Email and First Class Mail
First United Methodist Church, Reedley Neal Harris                     1461 11th St                                         Reedley, CA 93654                                                                                     neallynnh@comcast.net                 Email and First Class Mail
First United Methodist Church, Richardson, Texas                       Attn: Dianne Weideman                                503 N Central Expy                      Richardson, TX 75080                                          dweideman@fumcr.com                   Email and First Class Mail
First United Methodist Church, Rocky Mount, Nc                         Attn: Jim Bell                                       100 S Church St                         Rocky Mount, NC 27804                                         jbell@fumcrm.org                      Email and First Class Mail
First United Methodist Church, Rusk Texas                              Attn: Rev Tj Gabelman                                P.O. Box 99                             Rusk, TX 75785                                                ruskfumc@hotmail.com                  Email and First Class Mail
First United Methodist Church, Sachse, Tx                              Attn: Paul Irek, Treasurer                           1520 Blackburn Rd                       Sachse, TX 75048                                              treasureer@fumcsachse.org             Email and First Class Mail
First United Methodist Church, San Leandro                             Attn: Lynn Vann                                      1600 Bancroft Ave                       San Leandro, CA 94577                                         ynn.Vann@wellsfargo.com               Email and First Class Mail
First United Methodist Church, Sanger                                  William Lloyd Boutwell                               4000 Windmill Dr                        Sanger, TX 76266                                              billboutwell@embarqmail.com           Email and First Class Mail
First United Methodist Church, Sanger Tx                               Attn: Phillip Stobaugh                               2208 Pheasant Run                       Plano, TX 75023                                               pistobaugh@gmail.com                  Email and First Class Mail
First United Methodist Church, Santa Rosa                              Attn: Pastor Lori Sawdon                             1551 Montgomery Dr                      Santa Rosa, CA 95405                                          lori.sawdon@fumcsantarosa.org         Email and First Class Mail
First United Methodist Church, Sikeston                                Attn: Paullester Walker                              1307 N Main St                          Sikeston, MO 63801                                            paullester@thefunchurch.org           Email and First Class Mail
First United Methodist Church, Sikeston                                Attn: Paullester Walker                              P.O. Box 682                            Sikeston, MO 63801                                            paullester@thefunchurch.org           Email and First Class Mail
First United Methodist Church, South Charleston, Wv                    Attn: Rev Paul M Helmick                             905 Glendale Ave                        So Charleston, WV 25303                                       wvpastorpaul@gmail.com                Email and First Class Mail
First United Methodist Church, Spearman                                Attn: Secretary/Treasurer And/Or Pastor              407 Haney St                            Spearman, TX 79081                                            rmedearis@lubbocklawfirm.com          Email and First Class Mail
First United Methodist Church, Stafford Springs                        Attn: Treasurer                                      8 Church St                             Stafford Springs, CT 06076                                    pastorfumstafford@gmail.com           Email and First Class Mail
First United Methodist Church, Stigler, Ok                             Attn: Gary Dunn                                      P.O. Box 249                            Stigler, OK 74462                                             s1umc@att.net                         Email and First Class Mail
First United Methodist Church, Trinity Tx                              Attn: Pastor, John Jeffrey Goodwin                   131 N Elm                               Trinity, TX 75862                                             trifumc1872@gmail.com                 Email and First Class Mail
First United Methodist Church, Turlock                                 Attn: Kevin Cunningham, Chair, Board of Trustees     1660 Arbor Way                          Turlock, CA 95380                                                                                   First Class Mail
First United Methodist Church, Van Alstyne, Texas                      Attn: Debbie Nance & Priscilla Josselyn              303 S Preston                           P.O. Box 125                  Van Alstyne, TX 75495           church@vafumc.com                     Email and First Class Mail
First United Methodist Church, Vandalia, Illinois                      c/o First United Methodist Church                    Attn: Clayton Gathe                     127 N 4th St                  Vandalia, IL 62471              jackjohnston@burnsidejohnston.com     Email and First Class Mail
First United Methodist Church, Victoria                                Attn: Heather Linville                               407 N Bridge St                         Victoria, TX 77901                                            heatherlinville@fumcvictoria.com      Email and First Class Mail
First United Methodist Church, Walton, Ny                              Attn: Fumc Walton Trustee Treasurer                  101 N St                                Walton, NY 13856                                              usnsuppo6512@gmail.com                Email and First Class Mail
First United Methodist Church, Walton, Ny                              Attn: John Drinan, Treasurer                         101 North St                            Walton, NY 13856                                              usnsuppo6512@gmail.com                Email and First Class Mail
First United Methodist Church, Washington Nc                           Attn: Charles Moore                                  304 W 2nd St                            Washington, NC 27889                                          admin@fumcw.com                       Email and First Class Mail
First United Methodist Church, Westborough                             Attn: Gina Downing, Operations Manager               120 W Main St                           Westborough, MA 01581                                         opsmanager@firstumchurch.com          Email and First Class Mail
First United Methodist Church‐Bay City                                 Attn: Pastor, Wade Floyd                             2300 Ave H                              Bay City, TX 77414                                            fumcbc@sbcglobal.net                  Email and First Class Mail
First United Methodist Church‐Brookings                                Attn: Jean Scherschligt                              625 5th St                              Brookings, SD 57006                                           finance@brookingsmethodist.org        Email and First Class Mail
First United Methodist Church‐Bryan                                    Attn: Rick Sitton                                    506 E 28th St                           Bryan, TX 77803                                               rick@fumcbryan.org                    Email and First Class Mail
First United Methodist Church‐Chanute                                  c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First United Methodist Church‐Douglas, Wy                              Attn: Patricia Ann Bell                              136 S 5th St                            Douglas, WY 82633                                             fumcdouglas@gmail.com                 Email and First Class Mail
First United Methodist Church‐Goliad                                   Attn: Matt Bochat                                    518 N Mount Auburn St                   Goliad, TX 77963                                              mattbochat@yahoo.com                  Email and First Class Mail
First United Methodist Church‐Longview                                 Attn: Jay Jackson, Senior Pastor                     400 N Fredonia St                       Longview, TX 75601                                            jjackson@longviewfumc.org             Email and First Class Mail
First United Methodist Church‐Pasadena                                 Attn: Tim Sun                                        500 E Colorado Blvd                     Pasadena, CA 91101                                            tsun@fumcpasadena.org                 Email and First Class Mail
First United Methodist Church‐Pigeon Forge                             Attn: Stuart Albee                                   P.O. Box 157                            Pigeon Forge, TN 37868                                        pastorstuart78@gmail.com              Email and First Class Mail
First United Methodist Church‐San Marcos                               Attn: Karen Rust                                     Fumc‐Sm, Treasurer                      129 W Hutchinson St           San Marcos, TX 78666            js@fumcsm.org                         Email and First Class Mail
First United Methodist Church‐Shinnston                                Attn: Pastor                                         64 Rebecca St                           Shinnston, WV 26431                                           fumcshinnston@gmail.com               Email and First Class Mail
First United Methodist Church‐Shinnston                                Rev. Cindy Sue Boggs                                 509 Pike St                             Shinnston, WV 26431                                           medsecii@yahoo.com                    Email and First Class Mail
First United Methodist Church‐Uvalde                                   Attn: Sandra Cox Treasurer                           301 N High                              Uvalde, TX 78801                                              office@fumvuvalde.org                 Email and First Class Mail
First United Methodist Church‐Winnsboro, Tx                            Attn: Mary Tom Mcclemore                             301 Church St                           Winnsboro, TX 75494                                           fumcwinnsboro@gmail.com               Email and First Class Mail
First United Methodist Commerce                                        Attn: Jim Brown                                      1709 Hwy 50                             Commerce, TX 75428                                            Jimandnelb@gmail.com                  Email and First Class Mail
First United Methodist Jonesboro                                       c/o Scot Woodruff                                    801 S Main                              Jonesboro, AR 72401                                           lraines@fridayfirm.com                Email and First Class Mail
First United Methodist Kennedale                                       c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First United Methodist Kenosha                                         Attn: Rev Dr Susan Patterson‐Sumwalt                 919 60th W                              Kenosha, WI 53140                                             susan@firstumckenosha.com             Email and First Class Mail
First United Methodist‐ Marshall Mo                                    Attn: Jim Deutsch                                    225 E Arrow                             Marshall, MI 65340                                            marshallfirstumc@mmuonline.net        Email and First Class Mail
First United Methodist Mountain View                                   Attn: Janis Sinclair                                 209 Church Ave                          Mountain View, AR 72560                                       fumcmv@mvtel.net                      Email and First Class Mail
First United Methodist Of Bixby                                        15502 S Memorial Dr                                  Bixby, OK 74008                                                                                       fumcbix@olp.net                       Email and First Class Mail
First United Methodist Of Carthage                                     Attn: David Walker                                   402 Main St                             Carthage, IL 62321                                                                                  First Class Mail
First United Methodist of Lagrange, Illinois                           c/o Lagrange: First                                  100 W Cossitt Ave                       Lagrange, IL 60505                                            cernacrand@aol.com                    Email and First Class Mail
First United Methodist Of Lincoln                                      Attn: Barbara S Libby                                16 Lee Rd                               Lincoln, ME 04457                                             libbybarbara@gmail.com                Email and First Class Mail
First United Methodist Of Malvern                                      c/o Chris Walthall                                   127 East Page Ave                       Malvern, AR 72104                                             hsduckman@gmail.com                   Email and First Class Mail
First United Methodist Palacios                                        Attn: David Moreno                                   P.O. Box 947                            Palacios, TX 77465                                            palaciosumcpastor@gmail.com           Email and First Class Mail
First United Methodist Watauga                                         c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First United Methodist Watauga                                         6112 Watauga Rd                                      Watauga, TX 76148                                                                                                                           First Class Mail
First United Methodist, Arkadelphia                                    Attn: Rose Phillips                                  107 N 9th St                            Arkadelphia, AR 71923                                         raphillips94@yahoo.com                Email and First Class Mail
First United Methodist, Franklin, Nc 66 Harrison Ave, Frankl           c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First United Methodist, Port Neches                                    Attn: Pastor Rev Curtis Matthys                      1826 Nall St                            Port Neches, TX 77651                                         info@fumcportneches.org               Email and First Class Mail
First United Methodist, Port Neches                                    Attn: Pastor Rev. Curtis Mattrhys                    1826 Nall St                            Port Neches, TX 77651                                         info@fumcportneches.org               Email and First Class Mail
First United Methodst Church Sapulpa                                   Attn: James Reh                                      1401 E Taft                             Sapulpa, OK 74066                                             jreh@att.net                          Email and First Class Mail
First United Methosidt Church, Oroville                                Attn: Cheng Yang                                     45 Acacia Ave                           Oroville, CA 95966                                            cyang32@hotmail.com                   Email and First Class Mail
First United Presbyterian Church                                       Attn: Luke Farwell                                   605 N Webster Ave                       De Pere, WI 54115                                             luke@firstunitedpc.org                Email and First Class Mail
First United Presbyterian Church                                       Attn: Pastor Luke Farwell                            605 N Webster Ave                       De Pere, WI 54115                                             luke@firstunitedpc.org                Email and First Class Mail
First United Presbyterian Church Of Edinboro                           Attn: Janice Zeart                                   4281 Route 6N                           Edinboro, PA 16412                                            office@edinboropresby.org             Email and First Class Mail
First United Presbyterian Church Of Pine Plains, Ny                    First United Presbyterian Church of Pine Plains      Attention: Treasurer                    P.O. Box 313                  Pine Plains, NY 12567           schase560@yahoo.com                   Email and First Class Mail
First Unted Church Of Pennington Gap                                   41880 E Morgan Ave                                   Pennington Gap, VA 24277                                                                              pgfmc@gmail.com                       Email and First Class Mail
First Untied Methodist Church Cary, Nc, Inc.                           Attn: Christine Hildebrand, Exec Dir                 117 S Academy St                        Cary, NC 27511                                                childebrand@firstcary.com             Email and First Class Mail
First Utd Methodist Church ‐ Colfax                                    10277 Olive Ave                                      Colfax, IA 50054                                                                                      mark@ottolawyers.com                  Email and First Class Mail
First Utd Methodist Church‐ Colfax                                     Attn: Thomas Bowen                                   10277 Olive Ave                         Colfax, IA 50054                                              drylegger@aol.com                     Email and First Class Mail
First Vietnamese Umc                                                   Chicago: First Vietnamese Umc                        3100 W Wilson Ave                       Chicago, IL 60625                                             maihoangle@gmail.com                  Email and First Class Mail
First Welch United Methodist Church                                    Attn: Olen Eugene Winfree                            107 Lake Dr                             Welch, WV 24801                                               olenbutcherwinfree41@gmail.com        Email and First Class Mail
First Welch United Methodist Church                                    125 Virginia Ave                                     Welch, WV 24801                                                                                       rgwilson@suddenlink.net               Email and First Class Mail
First‐Bartow                                                           c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First‐Faith Umc                                                        c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
First‐Faith Umc                                                        4190 W Capital Ave                                   Grand Island, NE 68803                                                                                                                      First Class Mail
Firwood United Methodist Church (080524)                               c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Fishburn Church (186687)                                               c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Fishers United Methodist Church                                        Attn: Ralph Thielking                                9691 E 116th St                         Fishers, IN 46037                                             rthielking@mmufus.com                 Email and First Class Mail
Fishing Creek Salem (5250)                                             c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Fishkill United Methodist Church                                       Attn: Micah Coleman Campbell                         38 Broad St                             Fishkill, NY 12524                                            micah.colemancampbell@nyac‐umc.com    Email and First Class Mail
Fisk Memorial United Methodist Church                                  Attn: Pastor Alecia Reeves‐Freeman                   106 Walnut St                           Natick, MA 01760                                              fiskpastor@fiskumc.org                Email and First Class Mail
Fist United Methodist Church                                           Attn: Rodger Garbs                                   1016 Sam Houston Ave                    Huntsville, TX 77320                                          pastor@huntsvillefumc.org             Email and First Class Mail
Fitzgerald Umc                                                         Attn: Jeffrey Barker ‐ Fumc                          80007 Fitzgerald Church Rd              Covington, LA 70435‐7826                                      info@fitzumc.org                      Email and First Class Mail
Fitzgerald Umc                                                         Attn: Jeffrey Kenneth Barker                         18096 Old Barker Rd                     Covington, LA 70435                                           lr606@bellsouth.net                   Email and First Class Mail
Five Points Mission                                                    Attn: Jessica Ellis, CFO                             475 Riverside Dr, Ste 1922              New York, NY 10115                                            acallender@umcitysociety.org          Email and First Class Mail
Five Points Umm                                                        Attn: Treasurer, Five Points Umm                     P.O. Box 74                             Riner, VA 24149                                               office@auburnumcva.org                Email and First Class Mail
Five Rivers Cncl No 375                                                Attn: John Shark                                     244 W Water St, Ste 10                  Elmira, NY 14901‐2926                                         jmshark138@gmail.com                  Email and First Class Mail
Five Rivers Cncl No 375                                                Attn: John Sharkey                                   244 W Water St                          Elmira, NY 14901                                              shirley.blakeman@scouting.org         Email and First Class Mail
Five Rivers Cncl No 375                                                244 W Water St                                       Elmira, NY 14901‐2926                                                                                                                       First Class Mail
Five Rivers Council, Inc. Bsa                                          Attn: John M Sharkey                                 244 W Water St                          Elmira, NY 14901                                              jmshark138@gmail.com                  Email and First Class Mail
Flag Springs ‐ Asheboro, Nc                                            c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Flagler Beach Umc, 1520 Daytona Ave, Flagler Beach, Fl 32136           c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Flake Consulting Inc                                                   8374 Market St 412                                   Lakewood Ranch, FL 34202‐5137                                                                                                               First Class Mail
Flake Consulting Inc                                                   8374 Market St 412                                   Lakewood Ranch, FL 34202‐5137                                                                                                               First Class Mail
Flanders United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Flanders United Methodist Church                                       Attn: Pastor Ruben Rivera Martinez                   P.O. Box 1321                           Riverhead, NY 11901                                           rriveramartinez24@gmail.com           Email and First Class Mail
Flanders United Metodist Church                                        Attn: Ruben Rivera Martinez (Pastor)                 P.O. Box 1321                           Riverhead, NY 11901                                           rriveramartinez24@gmail.com           Email and First Class Mail
Flandreau United Methodist Church                                      Attn: Linda Christensen                              210 N Prairie St                        Flandreau, SD 57028                                           lindachristensen55@hotmail.com        Email and First Class Mail
Flat Rock First United Methodist Church                                Attn: Daniel W Whisler                               28400 Evergreen St                      Flat Rock, MI 48134                                           whislerdw@yahoo.com                   Email and First Class Mail
Fleishman Hillard Inc                                                  P.O. Box 771733                                      Saint Louis, MO 63177‐1733                                                                                                                  First Class Mail
Fleming Federated Church                                               Attn: Scott Crowley Chairman of the Trustees         4967 State Rt 34                        Auburn, NY 13021                                              sdcrow123@yahoo.com                   Email and First Class Mail
Fleming Island United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Flemington Presbyterian Church                                         Attn: Edward L Harris, Jr                            22 William Barnes Rd                    Flemington, NJ 08822                                          elharris3@comcast.net                 Email and First Class Mail
Flemington Presbyterian Church                                         Attn: Edward L. Harris, Jr                           22 William Barnes Rd                    Flemington, NJ 08822                                          elharris3@comcast.net                 Email and First Class Mail
Flemington Presbyterian Church                                         Attn: Cindy Hall                                     10 E Main St                            Flemington, NJ 08822                                          office@flemingtonpres.org             Email and First Class Mail
Fletcher 50 Library Rd, Fletcher, Nc 28732                             c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Fletcher Hills Presbyterian Church Of El Cajon, Ca                     Fletcher Hills Presbyterian Church of El Cajon       455 Church Way                          El Cajon, CA 92020                                            office@fhpc.org                       Email and First Class Mail
Fletcher United Methodist Church                                       Attn: Rev. Tom Trautman                              P.O. Box 491                            Fletcher, OK 73541                                                                                  First Class Mail
Flint Asbury United Methodist Church                                   Attn: James Craig                                    1653 Davison Rd                         Flint, MI 48506                                               FlintAsburyUMC@gmail.com              Email and First Class Mail
Flint Calvary United Methodist Church                                  Attn: Mark Raymond, Administrator                    2111 Flushing Rd                        Flint, MI 48504                                               flintcalvary@gmail.com                Email and First Class Mail
Flint Calvary United Methodist Church                                  c/o Calvary UMC                                      Attn: David Vanostrom, Treasurer        2111 Flushing Rd              Flint, MI 48504                                                       First Class Mail
Flint Hill Umc                                                         Attn: Margie Boumel                                  2732 Park Mills Rd                      Adamstown, MD 21710                                           circuitrider.rodfry@gmail.com         Email and First Class Mail
Flint River Cncl #95                                                   1361 Zebulon Rd                                      Griffin, GA 30224‐5100                                                                                                                      First Class Mail
Flint River Cncl No 95                                                 1361 Zebulon Rd                                      Griffin, GA 30224‐5100                                                                                                                      First Class Mail
Flint River Council, Boy Scouts Of America                             1363 Zebulon Rd                                      Griffin, GA 30224‐5100                                                                                                                      First Class Mail
Flintstone United Methodist Church                                     Attn: Justin R Keating                               1733 Battlefield Pkwy                   Fort Oglethorpe, GA 30742                                                                           First Class Mail
Floral City United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Floral Heights United Methodist Church                                 Attn: Business Manager                               2214 10th St                            Wichita Falls, TX 76309                                       bdmontgomery79@gmail.com              Email and First Class Mail
Florence United Methodist Church                                       Attn: Rev. David T. Grout                            8585 Old Toll Rd                        Florence, KY 41042                                            david@florenceumc.com                 Email and First Class Mail
Floresville United Methodist Church                                    Attn: Pastor Adam R Knapp                            1205 B St                               Floresville, TX 78118                                         floresvilleumc@gmail.com              Email and First Class Mail
Florida Department Of Revenue                                          5050 W Tennessee                                     Tallahassee, FL 32399‐0120                                                                                                                  First Class Mail
Florida Department Of State                                            Attn: Div of Corps                                   P.O. Box 1500                           Tallahassee, FL 32302‐1500                                                                          First Class Mail
Florida Dept Of Agri & Consumer Svcs                                   P.O. Box 6700                                        Tallahassee, FL 32314‐6700                                                                                                                  First Class Mail
Florida Gulf Coast University                                          For Benefit Of: Connor Schepke                       10501 Fgcu Blvd S                       Fort Myers, FL 33965‐6565                                                                           First Class Mail
Florida International University                                       Nicholas Gamarra                                     11200 SW 8th St                         Miami, FL 33199‐2516                                                                                First Class Mail
Florida Keys Electric Cooperative                                      Attn: Maria Jones                                    P.O. Box 377                            Tavernier, FL 33070                                           maria.jones@fkec.com                  Email and First Class Mail
Florida Keys Electric Cooperative Assn                                 P.O. Box 377                                         Tavernier, FL 33070                                                                                                                         First Class Mail
Florida State University                                               For Benefit Of: Gregory Yentz                        1500A University Center                 Tallahassee, FL 32306‐2394                                                                          First Class Mail
Florida State University                                               For Benefit Of: Samuel Childers                      1500A University Center                 Tallahassee, FL 32306‐2394                                                                          First Class Mail
Florin Roebig                                                          Wil Florin                                           777 Alderman Rd                         Palm Harbor FL 34683                                          medmal_efiling@florinroebig.com       Email and First Class Mail
Floris Umc ‐ Herndon                                                   c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Flower Mound United Methodist Church                                   Attn: Brian Moshier                                  3950 Bruton Orand Blvd                  Flower Mound, TX 75022                                        finance@fmumc.org                     Email and First Class Mail
Floyd, Pflueger & Ringer, P.S.                                         Attn: Thomas B Nedderman                             200 W Thomas St, Ste 500                Seattle, WA 98119                                             tnedderman@floyd‐ringer.com           Email and First Class Mail
Flushing United Methodist Church                                       Attn: Treasurer                                      413 E Main St                           Flushing, MI 48433                                            Flumc@sbcglobal.net                   Email and First Class Mail
Flushing United Methodist Church                                       Attn: Jeffrey A. Welch                               726 E Main St, Apt 604                  Flushing, MI 48433                                            Jeffwelch54@outlook.com               Email and First Class Mail
Fly Creek United Methodist Church                                      Attn: Sharon Rankins‐Burd                            P.O. Box 128                            852 County Hwy 26             Fly Creek, NY 13337             pastorsharonrankinsburd@gmail.com     Email and First Class Mail
Flying A Security Systems, Inc                                         12605 SW 114th Ave                                   Miami, FL 33176‐4509                                                                                                                        First Class Mail
Fogelman Law Firm                                                      Matthew Fogelman                                     189 Wells Avenue, Ste 302               Newton MA 02459                                               mjf@fogelmanlawfirm.com               Email and First Class Mail
Foland Wickens Roper Hofer & Crawford Pc                               Attn: Philip Sumner                                  1 Kansas City Pl                        1200 Main St, Ste 2200        Kansas City, MO 64105           psumner@fwpclaw.com                   Email and First Class Mail
Foley United Methodist Church                                          Attn: Peggy Rateliff, Council                        915 N Pine St                           Foley, AL 36535                                               office@foleyumc.org                   Email and First Class Mail
Folkston United Methodist Church                                       Attn: Daniel Underwood                               P.O. Box 396                            1463 3rd St                   Folkston, GA 31537              folksumc@windstream.net               Email and First Class Mail
Follansbee United Methodist Church                                     Attn: Russell Clem                                   200 Loretta Ave                         Follansbee, WV 26037                                          rclem200@yahoo.com                    Email and First Class Mail
Foothills United Methodist Church                                      Attn: Treasurer, Foothills United Methodist Church   4031 Avocado Blvd                       La Mesa, CA 91941                                             lindacree@foothillsumc.org            Email and First Class Mail
Foothills United Methodist Church                                      Attn: Kevin Cooksy                                   3301 Green Valley Rd                    Rescue, CA 95672                                              office@foothillsumc.net               Email and First Class Mail
Foothills United Methodist Church                                      Attn:Rev. Moon Ho Kim                                17 Fremont St                           Gloversville, NY 12078                                                                              First Class Mail
Foraker Umc                                                            Homer T Big Eagle II                                 P.O. Box 212                            Shidler, OK 74652                                             h.troybigeagle@gmail.com              Email and First Class Mail
Foraker Umc                                                            c/o Rusti Payne                                      P.O. Box 151                            Shidler, OK 74652                                             rpayne@kawnation.com                  Email and First Class Mail
Ford Memorial United Methodist Church (97706)                          c/o Bentz Law Firm                                   Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Ford Memorial United Methodist Church (97706)                          c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Ford Street United Methodist Church                                    Attn: Glenn James Knepp                              P.O. Box 626                            Lapel, IN 46051                                               communications@fordstchurch.com       Email and First Class Mail
Fordham United Methodist Church                                        Attn: Church Treasurer                               Fordham United Methodist Church         2543 Marion Ave               Bronx, NY 10458                 fumcinthebronx@yahoo.com              Email and First Class Mail
Fordham United Methodist Church                                        Attn: Church Treasurer                               2543 Marion Ave                         Bronx, NY 10458                                               fumcinthebronx@yahoo.com              Email and First Class Mail
Ford'S Chapel Umc                                                      Attn: Kanunu Busambwa                                100 Kayo Rd                             Madison, AL 35758                                                                                   First Class Mail
Ford'S Chapel Umc                                                      Kanunu E Busambwa                                    280 Ford Chapel Rd                      Harvest, AL 35749                                                                                   First Class Mail
Fordyce First United Methodist                                         Attn: Patsy Garlington                               P.O. Box 1003                           Fordyce, AR 71742                                             ffumc@windstream.net                  Email and First Class Mail
Fordyce First United Methodist                                         c/o Friday, Eldredge & Clark LLP                     Attn: Lindsey Emerson Raines            400 W Capitol Ave, Ste 2000   Little Rock, AR 72201           lraines@fridayfirm.com                Email and First Class Mail
Forest ‐ Silver Springs                                                c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Forest City United Methodist Church                                    Attn: Steven Peterson                                305 S Clark St                          Forest City, IA 50436                                                                               First Class Mail
Forest Grove Presbyterian Church                                       Attn: Rebecca Schroeder                              1856 Forest Grove Rd                    Forest Grove, PA 18922                                        office@forestgrovechurch.org          Email and First Class Mail
Forest Grove Umc ‐ Ashland                                             c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Forest Hill United Methodist Church                                    Attn: Mandy Jones                                    265 Union St N                          Concord, NC 28025                                             mandy@foresthillumc.org               Email and First Class Mail
Forest Hills                                                           c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Forest Hills Presbyterian Church                                       Attn: George Hunter Gutshall                         725 Beechnut Ln                         Martinsville, VA 24112                                        george.gutshall@yahoo.com             Email and First Class Mail
Forest Hills Presbyterian Church, Inc                                  Attn: Sheron Alves Bass, Esq                         9385 N 56th St, Ste 311                 Temple Terrace, FL 33617                                      sheron@basslawgroup.com               Email and First Class Mail
Forest Hills United Methodist Church                                   Attn: Trustees Chair                                 1250 Old Hickory Blvd                   Brentwood, TN 37027                                           foresthillsumc@gmail.com              Email and First Class Mail
Forest Hills United Methodist Church, Inc                              Attn: Tammy Humphries & Ttee                         1217 Forest Hill Rd                     Macon, GA 31210                                               tammyhumphries@foresthillsmacon.com   Email and First Class Mail
Forest Lake United Methodist Church                                    Attn: Dr Kevin L Thomas, Senior Pastor               1711 4th Ave                            Tuscaloosa, AL 35401                                          kthomas@forestlakeumc.org             Email and First Class Mail
Forest Park United Methodist Church                                    4473 College St                                      Forest Park, GA 30297                                                                                                                       First Class Mail
Forest Park United Methodist Church ‐ Forest Park                      c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Forest Road Umc ‐ Lynchburg                                            c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Forest Street Umc                                                      Carolyn Kay Neely                                    416 Church St                           Clarksville, TN 37040                                         foreststreetumc@yahoo.com             Email and First Class Mail
Forest Street United Methodist Church                                  Attn: Carolyn Kay Neely                              416 Church St                           Clarksville, TN 37040                                         robinson.haley@gmail.com              Email and First Class Mail
Forest Street United Methodist Church                                  Attn: Haley Robinson                                 636 Fallbrook Ln                        Clarksville, TN 37040                                         robinson.haley@gmail.com              Email and First Class Mail
Forest Umc                                                             Attn: David Slaughter                                P.O. Box 68                             Forest, MS 39074                                              kim@forestumc.org                     Email and First Class Mail
Forest Umc ‐ Forest                                                    c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                     Email and First Class Mail
Forestburg Umc                                                         Attn: Rev Greg Parr                                  16846 Fm 455                            Forestburg, TX 76239                                          gregparr1@windstream.net              Email and First Class Mail
Forester Haynie, PLLC                                                  Ashley Pileika                                       400 N Saint Paul St, Ste. 700           Dallas TX 75201                                               apileika@foresterhaynie.com           Email and First Class Mail
Forester Haynie, PLLC                                                  Ashley Pileika                                       400 N Saint Paul St, Ste. 700           Dallas TX 75201                                               info@foresterhaynie.com               Email and First Class Mail
Forestville UMC                                                        Forestville United Methodist Church                  6550 Covey Rd                           Forestville, CA 95436                                         mightotta@gmail.com                   Email and First Class Mail
Fork United Methodist Church                                           Attn: Robert Batchelor                               12800 Fork Rd                           Fork, MD 21051                                                fork_waugh_secretary@forkumc.org      Email and First Class Mail
Fork United Methodist Church                                           Attn: Anthony Lattanzi                               6511 Upland Rd                          Fork, MD 21051                                                t_lattanzi@yahoo.com                  Email and First Class Mail
Forksville United Methodist Church (180965)                            c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Forman Law Office P.A.                                                 Theodore S. Forman                                   238 NE 1st Ave                          Delray Beach FL 33444                                         Ted@Formanlawoffices.com              Email and First Class Mail
Former East Main Street Umc (Lock Haven)                               c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                Email and First Class Mail
Forrest Hill United Methodist Church                                   Attn: Joy Williamson                                 223 Indian Creek Dr                     Pekin, IL 61554                                               joy@williamson.net                    Email and First Class Mail
Forrest Hill United Methodist Church                                   Attn: James Peacock                                  1217 W Woodside Dr                      Dunlap, IL 61525                                              ruspeacock@hotmail.com                Email and First Class Mail
Forrest J Gertin                                                       c/o Boy Scouts of America                            Attn: Chase Koontz                      1325 W Walnut Hill Ln         Irving, TX 75015                chase.koontz@scouting.org             Email and First Class Mail
Forsyth United Methodist Church                                        Attn: Rev R Andrew Maxwell                           209 S Elwood St                         Forsyth, IL 62535                                             andrew.maxwell1953@gmail.com          Email and First Class Mail
Forsyth United Methodist Church                                        68 W Johnston St                                     Forsyth, GA 31029                                                                                     erice@bradley.com                     Email and First Class Mail
Forsyth United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                 Erice@bradley.com                     Email and First Class Mail
Forsyth United Methodist Church                                        210 E Ruehl St                                       P.O. Box 56                             Forsyth, IL 62535                                             forsythuntiedmc@gmail.com             Email and First Class Mail
Fort Bend County                                                       c/o Linebarger Goggan Blair & Sampson LLP            Attn: John P. Dillman                   P.O. Box 3064                 Houston, TX 77253‐3064          houston_bankruptcy@publicans.com      Email and First Class Mail
Fort Bend County                                                       1317 Eugene Heimann Cir                              Richmond, TX 77469‐3623                                                                                                                     First Class Mail
Fort Branch First United Methodist Church                              Attn: Melissa Foster                                 100 W Vine St                           Ft Branch, IN 47648                                           melissa@fbfirst.org                   Email and First Class Mail
Fort Des Moines United Methodist Church                                Attn: Jane White                                     6205 SW 9th St                          Des Moines, IA 50315                                          ftdsmumc@gmail.com                    Email and First Class Mail
Fort Donelson Memorial United Methodist Church                         Attn: J. Bryan Watson                                P.O. Box 53                             Dover, TN 37058                                               bryanwatson59@gmail.com               Email and First Class Mail
                                                               Case 20-10343-LSS                                               Doc 2541                                 Filed 04/07/21                                       Page 34 of 87

Fort Hill Umc ‐ Lynchburg                                              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fort Madison United Methodist Church                                   Attn: Pastor Kayla Lange‐Carney                         510 9th St                           Fort Madison, IA 52627                                         fmfstumc@msn.com                                  Email and First Class Mail
Fort Morgan United Methodist Church                                    Attn: Deb Polansky, Treasurer                           117 W Bijou                          Fort Morgan, CO 80701                                          fortmorganumc@outlook.com                         Email and First Class Mail
Fort Oglethorpe United Methodist Church                                1733 Battlefield Pkwy                                   Fort Oglethorpe, GA 30742                                                                           revjustinkeating@gmail.com                        Email and First Class Mail
Fort Payne First United Methodst Church                                Attn: Michael Miller                                    3012 Forest Ave NW                   Ft. Payne, AL 35967                                            michael.fpfirst@gmail.com                         Email and First Class Mail
Fort Washington Baptist Church                                         11516 Fort Washington Rd                                Fort Washington, MD 20744                                                                           pastorfwbc@verizon.net                            Email and First Class Mail
Fort Wayne Calvary Umc                                                 Attn: Robert D Muth                                     6301 Winchester Rd                   Fort Wayne, IN 46819                                           dinamee4@frontier.com                             Email and First Class Mail
Foshee Mcmullen Law Grp Inc                                            Attn: Rebecca Howington                                 187 Roberson Mill Rd, Unit 103       Milledgeville, GA 31061                                                                                          First Class Mail
Fosterdale Ny United Methodist Church                                  Attn: Suzanne Umnik                                     62 Old County Rd                     Cochecton, NY 12726                                            fugan@frontiernet.net                             Email and First Class Mail
Fosterdale United Methodist Church                                     Attn: Pastor William Hagerty                            6 O'Sullivan Ln                      Monroe, NY 10950                                               william.hagerty1@gmail.Com                        Email and First Class Mail
Fostoria Wesley United Methodist Church                                Attn: William Allen Bentley                             1200 Vanburen St                     Fostoria, OH 44830                                             fostoriawesley@gmail.com                          Email and First Class Mail
Foundation                                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@Bradley.com                                 Email and First Class Mail
Foundation                                                             10751 W Adams Ave                                       Temple, TX 76502                                                                                                                                      First Class Mail
Foundry ‐ St Andrew Umc                                                Attn: Chad Brooks                                       143 Church St                        Starleta, LA 71280                                             wearefoundry@gmail.com                            Email and First Class Mail
Foundry Umc ‐ Virginia Beach                                           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Foundry United Methodist Church                                        Attn: Rev Lani Willbanks                                Foundry Umc                          1500 16th St NW                 Washington, DC 20036           lwillbanks@foundryumc.org                         Email and First Class Mail
Foundry United Methodist Church                                        Attn: Theresa Fauser                                    8350 Jones Rd                        Houston, TX 77065                                              theresa.fauser@foundrychurch.org                  Email and First Class Mail
Foundry United Methodist Church                                        Attn: Theresa Fauser, Exec Pastor                       8350 Jones Rd                        Houston,TX 77065                                               theresa.fauser@foundrychurch.org                  Email and First Class Mail
Foundry United Methodist Church                                        Attn: Theresa Fauser, Exec Pastor                       8350 Jones Rd                        Houston, TX 77065                                              theresa.fauser@foundrychurch.org                  Email and First Class Mail
Fountain Avenue United Methodist Church                                Attn: Wallace E Smith                                   300 Fountain Ave                     Paducah, KY 42001                                              office@fountainavenuechurch.com                   Email and First Class Mail
Fountain City Presbyterian Church, Knoxville, Tennessee                Attn: W Tyler Chastain                                  116 Agnes Rd                         Knoxville, TN 37919                                            wtylerc@bsmlaw.com                                Email and First Class Mail
Fountain City United Methodist Church                                  Attn: John Patterson                                    212 Hotel Rd                         Knoxville, TN 37918                                            john.patterson@fountaincityumc.org                Email and First Class Mail
Fountain First United Methodist Church                                 Attn: Treasurer                                         1003 N Santa Fe Ave                  Fountain, CO 80817                                             mainoffice@fumcfountain.org                       Email and First Class Mail
Fountaintown United Methodist Church                                   Attn: Joseph Kuhn, Treas. Fountaintown Umc              450 E 1100 N.                        Fountaintown, IN 46130                                         KJJKuhn@aol.com                                   Email and First Class Mail
Four Oaks Umc                                                          Tyler Guy Wood                                          405 Pine Dr                          Four Oaks, NC 27524                                            tyler.foumc@gmail.com                             Email and First Class Mail
Four Oaks United Methodist Church                                      302 N Church St                                         Four Oaks, NC 27524                                                                                 tyler.foumc@gmail.com                             Email and First Class Mail
Fourth United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fourth United Methodist Church (185012)                                c/o Bentz Law Firm                                      Attn: Leonard Spagnolo               680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                            Email and First Class Mail
Fowery Branch United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fowler United Methodist Church                                         Attn: Cheryl Smith, Treasurer                           302 S Main St                        Fowler, CO 81039                                               fmumc@juno.com                                    Email and First Class Mail
Fowlersville United Methodist Church (179911)                          c/o Bentz Law Firm                                      Attn: Leonard Spagnolo               680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                            Email and First Class Mail
Fowlersville United Methodist Church (179911)                          c/o Bentz Law Firm                                      Attn: Sean Bollman                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                            Email and First Class Mail
Fox Chase United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fox Chase United Methodist Church                                      201 Loney St                                            Philadelphia, PA 19111                                                                                                                                First Class Mail
Fox Hill Central Umc                                                   c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fox River Gove: Community                                              Attn: Karen Sersen                                      400 Opatrny Dr                       Fox River Grove, IL 60021                                      pastorkaren@frgmethodist.org                      Email and First Class Mail
Fpc‐M                                                                  Attn: Paul Gunsser                                      6 Sandia Ct                          Edison, NJ 08820                                               pdg213@yahoo.com                                  Email and First Class Mail
Fraboni'S Wholesale Distributors Inc                                   Attn:Mark Thune                                         315 E 13th St                        Hibbing, MN 55746                                              mthune@frabonis.com                               Email and First Class Mail
Fradley Law Firm, PA                                                   Donald S. Fradley                                       27 N. Pennock Lane, Ste 104          Jupiter FL 33458                                               fradley@bellsouth.net                             Email and First Class Mail
Frames Memorial United Methodist Church                                Attn: Don Gundlach                                      142 Mount Ave                        Phoenix, MD 21131                                              karin.walker@fallstonumc.org                      Email and First Class Mail
Frames Memorial United Methodist Church                                Karin Walker                                            1509 Fallston Rd                     Fallston, MD 21047                                             karin.walker@fallstonumc.org                      Email and First Class Mail
Franchesca Fede Gomez                                                  Allen & Carwile, Pc                                     520 Lew Dewitt Blvd, Ste 102         P.O. Drawer 1558                Waynesboro, VA 22980           fgomez@allencarwile.com                           Email and First Class Mail
Francis Asbury United Methodist Church                                 Attn: Maria A. Freneaux                                 15447 Old Hammond Hwy                Baton Rouge, LA 70816                                          faumcbr@gmail.com                                 Email and First Class Mail
Francis R Mcallister                                                   c/o Boy Scouts of America                               Attn: Chase Koontz                   1325 W Walnut Hill Ln           Irving, TX 75015               chase.koontz@scouting.org                         Email and First Class Mail
Franciscan University                                                  For Benefit Of: Jonathan Valadares Cormier              1235 University Blvd                 Steubenville, OH 43952‐1792                                                                                      First Class Mail
Franconia Umc ‐ Alexandria                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Francotyp Postalia Inc                                                 P.O. Box 157                                            Bedford Park, IL 60499‐0157                                                                                                                           First Class Mail
Frank Caldwell Laney                                                   409 Accolade Dr                                         Cary, NC 27513                                                                                      frank_laney@ca4.uscourts.gov                      Email and First Class Mail
Frank D Tsuru                                                          c/o Boy Scouts of America                               Attn: Chase Koontz                   1325 W Walnut Hill Ln           Irving, TX 75015               chase.koontz@scouting.org                         Email and First Class Mail
Frank E Welling                                                        dba Kingwood Laser Graphics                             2261 Northpark Dr, Ste 134           Kingwood, TX 77339‐1744                                        ed@kingwoodlaser.com                              Email and First Class Mail
Frank J. D'Amico, Jr., APLC                                            Frank J. D'Amico, Jr.                                   4608 Rye Street                      Metairie LA 70006                                              beverly@damicolaw.net                             Email and First Class Mail
Frank R Ramirez                                                        c/o Boy Scouts of America                               Attn: Chase Koontz                   1325 W Walnut Hill Ln           Irving, TX 75015               chase.koontz@scouting.org                         Email and First Class Mail
Frankenmuth United Methodist Church                                    346 E Vates St                                          Frankenmuth, MI 48734                                                                               todd@mcnally‐nimergood.com                        Email and First Class Mail
Frankfort United Methodist Church                                      215 Linden Dr                                           Frankforst, IL 60423                                                                                administrator@frankfortumc.org                    Email and First Class Mail
Franklin Central Christian Church (Disciples Of Christ)                Attn: Rev Gale Stutz                                    4100 S Franklin Rd                   Indianapolis, IN 46239                                         galefccc@gmail.com                                Email and First Class Mail
Franklin Community Church                                              26425 Wellington Rd                                     Franklin, MI 48025                                                                                  DHuseltine@franklinchurch.us                      Email and First Class Mail
Franklin Community Church                                              David Huseltine                                         26425 Welllington                    Franklin, MI 48025                                             DHuseltine@franklinchurch.us                      Email and First Class Mail
Franklin Covey Client Sales Inc                                        Attn: Franklin Covey                                    P.O. Box 25127                       Salt Lake City, UT 84125                                       ARHelp@FranklinCovey.com                          Email and First Class Mail
Franklin First United Methodist Church                                 Attn: John G Maloney & Church Administrator             107 N College St                     Franklin, KY 42134                                             maloney.jg@gmail.com                              Email and First Class Mail
Franklin First United Methodist Church                                 Attn: John Gregory Maloney                              301 W Madison St                     Franklin, KY 42134                                             maloney.jg@gmail.com                              Email and First Class Mail
Franklin First United Methodist Church, Inc                            Attn: W Scott Crabtree                                  112 S College St                     Franklin, KY 42134                                             scott@scottcrabtree.com                           Email and First Class Mail
Franklin Grove United Methodist Church                                 Attn: Terry Kemp                                        223 W Middle St                      Franklin Grove, IL 61031                                       satyanima@gmail.com                               Email and First Class Mail
Franklin Lakes Umc                                                     c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Franklin Lane                                                          707 Wood Valley Rd                                      Waynesboro, GA 30830                                                                                                                                  First Class Mail
Franklin Lion'S Club                                                   P.O. Box 37                                             Franklin, IL 62638‐0037                                                                             rroper2@casscomm.com                              Email and First Class Mail
Franklin St John United Methodist Church ‐ Newark                      c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Franklin Umc                                                           Attn:Betty Harris                                       1231 Washington Pike                 Wellsburg, WV 26070                                                                                              First Class Mail
Franklin United Methodist Church                                       Attn: Rev Polly D Standing                              116 W Decherd                        P.O. Box 556                    Franklin, TX 77856             Franklinumc@gmail.com                             Email and First Class Mail
Franklin United Methodist Church                                       Attn: Graydon Smith                                     82 W Central St                      Franklin, MA 02038                                             graydon@franklinumc.org                           Email and First Class Mail
Franklin United Methodist Church                                       Attn: Resource Committee, Graydon Smith                 P.O. Box 313                         82 West Central St              Franklin, MA 20238             graydon@franklinumc.org                           Email and First Class Mail
Franklin United Methodist Church                                       Graydon P Smith                                         82 West Central                      Franklin, MA 02038                                             graydon@franklinumc.org                           Email and First Class Mail
Franklin United Methodist Church                                       Graydon Smith, Resource Committee Chair                 13 Flynn Rd                          Franklin, MA 02038                                             graydon@franklinumc.org                           Email and First Class Mail
Franklin United Methodist Church                                       Attn: Graydon P Smith                                   P.O. Box 313                         Franklin, MA 02038                                             office@franklinumc.org                            Email and First Class Mail
Franklin United Methodist Church                                       P.O. Box 313                                            Franklin, MA 02038                                                                                  office@franklinumc.org                            Email and First Class Mail
Franklin United Methodist Church                                       Attn: Minchang Lee                                      88 Franklin St                       Franklin, NH 03235                                             umcfranklinumc@gmail.com                          Email and First Class Mail
Franklin United Methodist Church                                       Attn: Shirley Sandreth                                  175 Manor Dr                         Wellsburg, WV 26070                                                                                              First Class Mail
Franklinton Umc                                                        Attn: Treasurer/Franklinton Umc                         109 N Main St                        Franklinton, NC 27525                                          franklintonumc@gmail.com                          Email and First Class Mail
Franklinville                                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Frankton First United Methodist Church Michael Shuter                  7400 N 400 W                                            Frankton, IN 46044                                                                                  mike@shutersunsetfarms.com                        Email and First Class Mail
Frederick Joel Markham                                                 c/o Boy Scouts of America                               Attn: Chase Koontz                   1325 W Walnut Hill Ln           Irving, TX 75015               chase.koontz@scouting.org                         Email and First Class Mail
Fredericksburg Umc ‐ Fredericksburg                                    c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fredericksburg United Methodist Church                                 Attn: Senior Pastor                                     1800 N Llano St                      Fredericksburg, TX 78624                                       glumpkin59@hotmail.com                            Email and First Class Mail
Fredonia First United Methodist Church                                 Attn: Heather Lesch                                     25 Church St                         Fredonia, NY 14063                                             hjlesch@netsync.ney                               Email and First Class Mail
Fredonia First United Methodist Church                                 Attn: Heather Lesch                                     25 Church St                         Fredonia, NY 14063                                             pastornettie7777@gmail.com                        Email and First Class Mail
Freeburg United Methodist Church (04323)                               c/o Bentz Law Firm                                      Attn: Leonard Spagnolo               680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                            Email and First Class Mail
Freemont Emmanuel Umc (183695)                                         c/o Bentz Law Firm                                      Attn: Sean Bollman                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                            Email and First Class Mail
Freemont United Methodist Church                                       Attn: Roger Bradshaw                                    351 Butterfield                      Fremont, MI 49412                                              umcfremont@att.net                                Email and First Class Mail
Freeny United Methodist Church                                         Attn: James Matheny                                     3396 Freeny Rd                       Carthage, MS 39051                                             revmatheny@aol.com                                Email and First Class Mail
Freeport First Umc                                                     503 N Lily Creek Rd                                     Freeport, IL 61032                                                                                  naytee4507@aol.com                                Email and First Class Mail
Freeport United Methodist Church                                       Attn: Marva D. Usher‐Kerr                               46 Pine St                           Freeport, NY 11520                                             revmduk@gmail.com                                 Email and First Class Mail
Freeport: Faith                                                        Attn: Dawn Vehmeier                                     1440 S Walnut Ave                    Freeport, IL 61032                                             sheepish81@gmail.com                              Email and First Class Mail
Freeport: Harmony / Trinity                                            Attn: Harold Lingel                                     2600 W Pearl City Rd                 Freeport, IL 61032                                             lingelsr@hotmail.com; pastoreddieeddy@gmail.com   Email and First Class Mail
Freeport:Harmony/Emburx                                                Attn: Harold Lingel Sr                                  2600 W Pearl City Rd                 Freeport, IL 61032                                             pastoreddieeddy@gmail.com                         Email and First Class Mail
Freer United Methodist Church                                          Attn: Ann Martinez, Treasurer                           P.O. Box 75                          Freer, TX 78357                                                ajenkins1977@yahoo.com                            Email and First Class Mail
Freese & Goss, PLLC                                                    Tim K. Goss                                             3500 Maple Ave., Ste. 1100           Dallas TX 75219                                                abuseclaims@feeseandgoss.com                      Email and First Class Mail
Freese & Goss, PLLC                                                    Tim K. Goss                                             3500 Maple Ave., Ste. 1100           Dallas TX 75219                                                abuseclaims@freesandgoss.com                      Email and First Class Mail
Freese & Goss, PLLC                                                    Tim K. Goss                                             3500 Maple Ave., Ste. 1100           Dallas TX 75219                                                abuseclaims@freeseandgoss.com                     Email and First Class Mail
Freese And Nichols, Inc                                                P.O. Box 980004                                         Ft Worth, TX 76198‐0004                                                                                                                               First Class Mail
Freeville United Methodist Church                                      Attn: Ronald J Moore                                    P.O. Box 166                         Freeville, NY 13068                                            freevillemethodistchurch@yahoo.com                Email and First Class Mail
Fremont Emmanuel Umc (183695)                                          c/o Bentz Law Firm                                      Attn: Leonard Spagnolo               680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                            Email and First Class Mail
Fremont First United Methodist Church                                  Attn: Office Manager                                    815 N Broad                          Fremont, NE 68025                                              Fremontfumc@gpcom.net                             Email and First Class Mail
Fremont Portland                                                       c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fremont United Methodist Church                                        Attn: M. Ann Chambers                                   105 N Tolford St                     P.O. Box 653                    Fremont, IN 46737              secfremontumc@hotmail.com                         Email and First Class Mail
Fremont United Methodist Church                                        P.O. Box 147                                            Fremont, NC 27830                                                                                                                                     First Class Mail
French Creek                                                           Attn: Duane Havard                                      1815 Robinson Rd W                   Erie, PA 16509                                                 duane.havard@scouting.org                         Email and First Class Mail
French Creek Cncl No 532                                               1815 Robison Rd W                                       Erie, PA 16509‐4905                                                                                                                                   First Class Mail
Frenchtown Presbyterian Church                                         22 4th St                                               Frenchtown, NJ 08825                                                                                jmc@jcampbellesq.com                              Email and First Class Mail
Fresno United Methodist Church                                         Attn: William Owens                                     P.O. Box 787                         413 Main St                     Coshocton, OH 43812            bill@owensmanning.com                             Email and First Class Mail
Friday, Eldredge & Clark Llp                                           Attn: Lindsey Emerson Raines                            400 W Capitol Ave, Ste 2000          Little Rock, AR 72201                                          lraines@fridayfirm.com                            Email and First Class Mail
Friday, Eldredge & Clark, Llp                                          Attn: Lindsey Emerson Raines                            400 W Capitol Ave, Ste 2000          Little Rock, AR 72201                                          lraines@fridayfirm.com                            Email and First Class Mail
Friday, Eldredge & Clark, Llp                                          Lindsey Emerson Raines                                  400 W Capitol Ave, Ste 2000          Little Rock, AR 72201                                          lraines@fridayfirm.com                            Email and First Class Mail
Friday, Eldredge & Clark, Llp                                          Attn: Lindsey Emerson Raines                            400 W Capitol Ave, Ste 2000          Little Rock, AR 72201                                                                                            First Class Mail
Friedens United Church Of Christ Inc                                   Attn: Jim Jensen                                        8000 S Meridian St                   Indianapolis, IN 46217                                         jim@jensenfordinsurance.com                       Email and First Class Mail
Friedens United Church Of Christ Inc                                   Attn: Jim Jensen                                        8300 S Meridian St                   Indianapolis, IN 46217                                                                                           First Class Mail
Friends In Christ United Methodist Church                              Attn: Craig Buelow                                      2 Chapel St                          Belfast, NY 14711                                              ofice@nacumc.com                                  Email and First Class Mail
Friends Of Shomer                                                      P.O. Box 4032                                           Silver Spring, MD 20914‐4032                                                                                                                          First Class Mail
Friendship Baptist Church Of Yorba Linda                               17145 Bastanchury Ave                                   Yorba Linda, CA 92886                                                                               kjordan@wearefriendship.church                    Email and First Class Mail
Friendship Baptist Church Of Yorba Linda Ca                            Attn: Kenneth Jordan Jr                                 17145 Bastanchury Rd                 Yorba Linda, CA 92886                                          kjordan@wearefriendship.church                    Email and First Class Mail
Friendship ‐Finley‐ Bridgeton                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Friendship Umc                                                         Attn: David Flood                                       16 Horton Way                        Friendship, ME 04547                                           David.flood@roadrunner.com                        Email and First Class Mail
Friendship Umc                                                         c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Friendship Umc                                                         R. Kelly Harvell                                        2625 Bristol Rd                      New Harbor, ME 04554                                           PastorHarvell@gmail.com                           Email and First Class Mail
Friendship Umc ‐ Falls Church                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Friendship Umc (Newton)                                                Attn: Frances Ballard, Treasurer                        2900 Hwy 16                          Newton, NC 28658                                               lbowen@wnccumc.net                                Email and First Class Mail
Friendship Umc 5222 Nc 150 Browns Summit                               c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Friendship Umc 947 Friendship Rd, Statesville, Nc 28625                c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Friendship United Methodist Church                                     Kay G. Crowe                                            1613 Main St                         Columbia, SC 29202                                             chancellor@umcsc.org                              Email and First Class Mail
Friendship United Methodist Church                                     Attn: Frank V. James                                    322 West Academy St                  Kingstree, SC 29556                                            frankvjames@yahoo.com                             Email and First Class Mail
Friendship United Methodist Church                                     Attn: Margarett Goodson, Treasurer                      22388 Ford Rd                        Porter, TX 77365                                               Revavanhooser@gmail.com                           Email and First Class Mail
Friendship United Methodist Church                                     Attn: Marie L Huber                                     16479 Lucas Ferry Rd                 Athens, AL 35611                                               steve@friendshipumc.org                           Email and First Class Mail
Friendship United Methodist Church                                     Attn: Drew Venters, Treasurer                           P.O. Box 72                          Friendship, MD 20758                                           treasurer@friendshipmethodist.org                 Email and First Class Mail
Friendship United Methodist Church                                     Attn: Treasurer, Friendship Umc                         1025 Springfield Pike                Wyoming, OH 45215                                                                                                First Class Mail
Friendship United Methodist Church Of Rock Hill                        Attn: Jim Ransom                                        1200 Neely Store Rd                  Rock Hill, SC 29730                                            ransom2@comporium.net                             Email and First Class Mail
Friendship United Methodist Church Of Rock Hill                        Attn: Jim Ransom                                        3108 Shandon Rd                      Rock Hill, SC 29730                                            ransom2@comporium.net                             Email and First Class Mail
Friendswood United Methodist Church                                    Attn: Finance Dir                                       110 N Friendswood Dr                 Friendswood, TX 77546                                          info@friendswoodmethodist.org                     Email and First Class Mail
Frist Umc El Monte                                                     Attn: Kathleen Chavez                                   11329 Emery St                       El Monte, CA 91732                                             katysarrow@aol.com                                Email and First Class Mail
Frm Socks Llc                                                          227 Poplar St                                           P.O. Box 298                         Osage, IA 50461‐0298                                                                                             First Class Mail
Fromberg United Methodist Church                                       Attn: Debby Elton                                       P.O. Box 473                         Fromberg, MT 59029                                                                                               First Class Mail
Front Street United Methodist Church                                   Attn: Pastor                                            P.O. Box 2597                        Burlington, NC 27216                                           info@frontstreetumc.org                           Email and First Class Mail
Frontier Communications                                                P.O. Box 740407                                         Cincinnati, OH 45274‐0407                                                                                                                             First Class Mail
Frostburg United Methodist Church                                      Attn: Ms. Janice Gayle                                  P.O. Box 420                         48 W Main St                    Frostburg, MD 21532            office@frostburgumc.comcastbiz.net                Email and First Class Mail
Frostburg United Methodist Church                                      Ronald Keith Tenaglio                                   10609 Piney Mountain Rd Sw           Frostburg, MD 21532‐3341                                       rtenaglio@atlanticbb.net                          Email and First Class Mail
Fruit, Dill, Goodwin And Scholl                                        Attn: Chester B Scholl Jr                               32 Shenango Ave                      P.O. Box 673                    Sharon, PA 16146               cbs@fdgs‐law.com                                  Email and First Class Mail
Fruita United Methodist Church                                         Attn: Pastor and Treasurer                              405 E Aspen Ave                      Fruita, CO 81521                                               brotherrog@gmail.com                              Email and First Class Mail
Ft Grove Umc ‐ Stony Creek                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Ft Madison United Methodist Church                                     Attn: Roger Becker                                      510 9th St                           Ft Madison, IA 52627                                           fmfstumc@msn.com                                  Email and First Class Mail
Ft Madison United Methodist Church                                     Attn: Roger Becker                                      3111 Ave K                           Ft Madison, IA 52627                                           rjbbecker@mediacombb.net                          Email and First Class Mail
Ft. Caroline Umc                                                       c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Ft. Madison United Methodist Church                                    Attn: Treasurer Umc                                     510 9th St                           Ft. Madison, IA 52627                                          fmfstumc@msn.com                                  Email and First Class Mail
Ft. Madison United Methodist Church                                    Attn: Roger Joseph Becker                               3111 Ave K                           Fort Madison, IA 52627                                         rjbbecker@mediacombb.net                          Email and First Class Mail
Fuel Visual Media Inc                                                  P.O. Box 503025                                         Indianapolis, IN 46250‐8025                                                                                                                           First Class Mail
Fuel Vm Llc                                                            Attn: Andrew M Curtis                                   10835 Moors End Cir                  Fishers, IN 46038                                              acurtis@fuelvm.com                                Email and First Class Mail
Fujiwara and Rosenbaum, LLC                                            Joseph Rosenbaum                                        1100 Alakea St, 20th Fl, Ste B       Honolulu HI 96813                                              jtr@frlawhi.com                                   Email and First Class Mail
Fulton (Advance) 3689 Nc Highway 801 S, Advance, Nc 27006              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fulton First Umc                                                       Attn: Pastor Nancy J Varden                             200 Carr St                          Fulton, KY 42041                                               pastorfultonfirst@gmail.com                       Email and First Class Mail
Fulton First United Methodist Church                                   Attn: Treasurer, Fulton First United Methodist Church   1408 State Route 176                 Fulton, NY 13069                                               nilesjc@icloud.com                                Email and First Class Mail
Fulton United Methodist Church                                         Attn: Teresa S Rentschler/ Lay Leader                   9581 N 600 E                         Twelve Mile, IN 46988                                          rentschlerfam@gmail.com                           Email and First Class Mail
Fulton United Methodist Church                                         Attn: Steve R Gregory                                   P.O. Box 907                         Fulton, MS 38843                                               steveg@fultoninsurance.net                        Email and First Class Mail
Fultondale United Methodist Church                                     Attn: Peter Frederick Von Herrmann                      1812 Stouts Rd                       Fultondale, AL 35086                                           fultondaleumc@gmail.com                           Email and First Class Mail
Fultondale United Methodist Church                                     Attn: Peter Frederick Von Herrmann                      1812 Stouts Rd                       Fultondale, AL 35086                                           MRoseman@cullenllp.com                            Email and First Class Mail
Fultonham Union Church                                                 Attn: Carl Rhinehart                                    182 Bouck Island Rd                  Fultonham, NY 12071                                            jjnap@twc.com                                     Email and First Class Mail
Fultonham Union Church                                                 John Lois Napoli                                        3461 State Rte 30                    Fultonham, NY 12071                                            jjnap@twc.com                                     Email and First Class Mail
FUMC                                                                   563 E Main St                                           Philadlephia, MS 39350                                                                                                                                First Class Mail
Fumc ‐ Laurel, Ms                                                      Attn: Mark Anderson                                     420 5th Ave                          Laurel, MS 39440                                               markanderson@laurelfirstumc.org                   Email and First Class Mail
Fumc Berwick                                                           Attn: Rev Steven Porter                                 P.O. Box 60                          Berwick, LA 70342                                              fumcberwick@yahoo.com                             Email and First Class Mail
Fumc Boca Raton                                                        c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fumc Brownwood                                                         c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradely.com                                 Email and First Class Mail
Fumc Burleson                                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fumc Burleson                                                          590 NE Mcalister Rd                                     Burleson, TX 76028                                                                                                                                    First Class Mail
Fumc Coleman                                                           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                ercie@bradley.com                                 Email and First Class Mail
Fumc Coleman                                                           500 W Liveoak                                           Coleman, TX 76834                                                                                                                                     First Class Mail
Fumc Coppell                                                           Bentley Foster                                          429 2 Hertz Rd                       Coppell, TX 75019                                              bfoster@fumccoppell.org                           Email and First Class Mail
Fumc Dayton                                                            Attn: Elissa Wilcox, Administrator Fumc Dayton          P.O. Box 12                          Dayton, TN 37321                                               fumcdayton@gmail.com                              Email and First Class Mail
Fumc Dunnellon                                                         c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fumc Dunnellon                                                         21501 W Hwy 40                                          Dunnellon, FL 34431                                                                                                                                   First Class Mail
Fumc Graham ‐ Graham                                                   c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fumc Grenada                                                           Attn: Daniel Herring                                    161 S Line St                        Grenada, MS 38901                                              grenadaumc@gmail.com                              Email and First Class Mail
Fumc Joshua                                                            c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fumc Kenosha                                                           Attn: Ruth Walls                                        3302 100th St                        Pleasant Prairie, WI 53158                                     ruthwalls72@gmail.com                             Email and First Class Mail
Fumc La Feria                                                          Attn: Treasurer, Fumc La Feria                          P.O. Box 117                         La Feria, TX 78559                                             fumclaferiaoftx@msn.com                           Email and First Class Mail
Fumc Navasota                                                          Attn: Pastor Jeremy Woodley                             616 Holland St                       Navasota, TX 77868                                             navasotaumc@gmail.com                             Email and First Class Mail
Fumc Pahokee                                                           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fumc Pahokee                                                           491 E Main St                                           Pahokee, FL 33476                                                                                                                                     First Class Mail
Fumc Randleman 301 S Main, Randleman, Nc, 27317                        c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fumc Skiatook                                                          Attn: Sarah Thornhill                                   2094 S Russell St                    Skiatook, OK 74070                                             pastor@fumcskiatook.com                           Email and First Class Mail
Fumc Trenton                                                           Attn: Pastor Wayne Walters                              P.O. Box 215                         Trenton, TX 75490                                              fumctrenton@gmail.com                             Email and First Class Mail
Fumc Valdese 217 St Germain Ave, Valdese, Nc 28690                     c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Fumc Winnie‐Stowell                                                    Attn: Robert C Shield & Patti Fitzgerald                P.O. Box 1570                        117 Freeman St                  Winnie, TX 77665               drbobshield@gmail.com                             Email and First Class Mail
Fuquay‐Varina United Methodist Church                                  Attn: Owen Barrow                                       100 Judd Pkwy                        Fuquay‐Varina, NC 27603                                        obarrow@fvumc.org                                 Email and First Class Mail
Fusfeld Group, Inc                                                     15 Laverdure Cir                                        Framingham, MA 01701‐4043                                                                                                                             First Class Mail
Fyffe Methodist Church                                                 Attn: Danny Thrash                                      P.O. Box 183                         Fyffe, AL 35971                                                drdan@farmerstel.com                              Email and First Class Mail
G & G Trust Linda Marie Ploski Trustee                                 Attn: Linda Marie Ploski                                114 Clerk Hill Rd                    Prospect, CT 06712                                             lploski@rep‐am.com                                Email and First Class Mail
G Men Environmental Services Inc                                       P.O. Box 269                                            Ely, MN 55731‐0269                                                                                                                                    First Class Mail
G Men Environmental Services, Inc                                      P.O. Box 269                                            Ely, MN 55731                                                                                       bobbi@gmenes.com                                  Email and First Class Mail
G+M Printwear                                                          Mary Beth Caporelli                                     549 S Broadway                       Gloucester City, NJ 08030                                      mb@gmprintwear.com                                Email and First Class Mail
G+M Printwear                                                          Attn: Robert Dill                                       549 S Broadway                       Gloucester City, NJ 08030                                      rdill@gmprintwear.com                             Email and First Class Mail
Ga Designs Inc                                                         dba Anju                                                75 John Portman Blvd, Ste 6S349      Atlanta, GA 30303‐4001                                                                                           First Class Mail
Gaddis United Methodist Church                                         Attn: Robert Chamberlain, Admin Council Chair           P.O. Box 566                         Comfort, TX 78013                                              chris@wallendorflawoffice.com                     Email and First Class Mail
Gadsden First United Methodist Church                                  Attn: Rev Samuel Hayes                                  115 S 5th St                         Gadsden, AL 35901                                              sam@fumcgadsden.org                               Email and First Class Mail
Gaines Chapel United Methodist Church                                  1803 Hwy 72 W                                           Corinth, MS 38834                                                                                   treylambert@bellsouth.net                         Email and First Class Mail
Gaines, Novick, Ponzini, Cossu & Venditti, LLP                         Ted A. Novick, Esq                                      1133 Westchester Avenue, Ste N‐202   White Plains NY 10604                                          tnovick@gainesllp.com                             Email and First Class Mail
Gainesville Umc ‐ Gainesville                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Gak Stonn Llc                                                          107 Kit Carson Rd, Ste A                                Taos, NM 87571‐5949                                                                                                                                   First Class Mail
Galanda Broadman, PLLC                                                 Ryan Dreveskracht                                       PO Box 15146                         Seattle WA 98115                                               ryan@galandabroadman.com                          Email and First Class Mail
Galena United Methodist Church                                         Attn: Catiana Mckay                                     125 S Bench St                       Galena, IL 61036                                               catiana.mckay@gmail.com                           Email and First Class Mail
Galesburg Faith United Methodist Church                                Attn: Sue Mcdonald                                      876 E Knox St                        Galesburg, IL 61401                                            faithchurchgalesburg@gmail.com                    Email and First Class Mail
Galilee Episcopal Church                                               Attn: Henry Conde                                       3928 Pacific Ave                     Virginia Beach, VA 23507                                       Henry.conde@galileechurch.net                     Email and First Class Mail
Galilee Lutheran Church                                                Attn: President                                         4652 Mountain Rd                     Pasadena, MD 21122                                             admin@glcpasadena.org                             Email and First Class Mail
Galilee Ministries Of East Charlotte‐Episcopal Diocese Of Nc           3601 Central Ave                                        Charlotte, NC 2820                                                                                  galileeeast@gmail.com                             Email and First Class Mail
Galilee Umc                                                            Attn: Becky Hollis                                      4516 County Rte 6                    Ogdensburg, NY 13669                                           humblewannabe@yahoo.com                           Email and First Class Mail
Galilee Umc                                                            Attn: Thomas A Nichols                                  5201 Cr 6                            Ogdensburg, NY 13669                                           tnichols@northnet.org                             Email and First Class Mail
Galilee Umc ‐ Sterling                                                 c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Gallagher Evelius & Jones Llp                                          Matthew William Oakey                                   218 N Charles St, Ste 400            Baltimore, MD 21201                                            moakey@gejlaw.com                                 Email and First Class Mail
Gallagher Evelius & Jones Llp                                          Matthew William Oakey                                   218 N Charles St, Ste 400            Baltimore, MD 21201                                                                                              First Class Mail
Gallagher Evelius & Jones Llp                                          Matthew William Oakey                                   218 Charles St, Ste 400              Baltimore MD 21201                                                                                               First Class Mail
Gallagher Evelius & Jones Llp                                          Matthew William Oakey                                   218 N Charles St, Ste 400            Baltimore MD 21201                                                                                               First Class Mail
Gallatin First United Methodist Church                                 Attn: John Johnson                                      149 W Main St                        Gallatin, TN 37066                                             james.johnson@fumcgallatingallatin.org            Email and First Class Mail
Gamehaven Cncl 299                                                     1124 11 1/2 St Se                                       Rochester, MN 55904‐5027                                                                                                                              First Class Mail
Gamewell Ruritan Club                                                  Attn: Van Griffith                                      2944 Spencer St                      Lenoir, NC 28645                                               wvangriff@gmail.com                               Email and First Class Mail
Ganges Umc                                                             Attn: Roy Newman                                        P.O. Box 511                         2218 68th St                    Fennville, MI 49408            gangumc@frontier.com                              Email and First Class Mail
Ganges Umc                                                             Attn: Walter Johnson                                    1839 62nd St                         Fennville, MI 49408                                            johnson.walterb@gmail.com                         Email and First Class Mail
Gannett Co Inc                                                         dba Imagn Content Services                              7950 Jones Branch Dr                 Mclean, VA 22102‐3302                                                                                            First Class Mail
Garden City Presbyterian Church                                        Attn: Micheal A Smith                                   1841 Middlebelt Rd                   Garden City, MI 48135                                          gcpc5497@sbcglobal.net                            Email and First Class Mail
Garden State Council                                                   Attn: Patrick Linfors                                   693 Rancocas Rd                      Westampton, NJ 08060                                           patrick.linfors@scouting.org                      Email and First Class Mail
Garden State Council 690                                               693 Rancocas Rd                                         Westampton, NJ 08060‐5626                                                                                                                             First Class Mail
Garden State Council Inc Boy Scouts Of America                         Attn: Patrick Linfors                                   693 Rancocas Rd                      Westampton, NJ 08060                                           jmatour@dilworthlaw.com                           Email and First Class Mail
Garden State Council Inc Boy Scouts Of America                         c/o Dilworth Paxson LLP                                 Attn: James Matour                   1500 Market St 3500E, Apt 15B   Philadelphia, PA 19102         jmatour@dilworthlaw.com                           Email and First Class Mail
Garden State Council, Inc, Boy Scouts Of America                       Attn: Patrick Linfors                                   693 Rancocas Rd                      Westampton, NJ 80860                                           patrick.linfors@scouting.org                      Email and First Class Mail
Garden Street United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                   100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                                 Email and First Class Mail
Gardens Presbyterian Church                                            Attn: Lynda Hart                                        4677 Hood Rd                         Palm Beach Gardens, FL 33418                                   lynda@gardenspresbyterian.org                     Email and First Class Mail
Gardner Law Firm                                                       Robert M. Gardner, Jr.                                  Post Office Box 310                  Winder GA 30680                                                sk@gardnerlawfirm.com                             Email and First Class Mail
Gardner Memorial United Methodist Church                               Attn: Joy Cameron                                       1723 Schaer St                       N Little Rock, AR 72114                                        joy@gmumc.comcastbiz.net                          Email and First Class Mail
Gardnertown United Methodist Church                                    1191 Union Ave                                          Newburgh, NY 12550                                                                                  gardnertownumc@gmail.com                          Email and First Class Mail
Gardnertown United Methodist Church                                    Attn: Jessica Lynn Anschutz                             1191 Union Ave                       Newburgh, NY 12550                                             gardnertownumc@gmail.com                          Email and First Class Mail
Gardnertown United Methodist Church                                    George Gries                                            61 Stewart Ave, Unit 211             Newburgh, NY 12550                                             ggries@verizon.net                                Email and First Class Mail
Garner United Methodist Church                                         Attn: Gary Thoms, Treasurer, Garner Umc                 885 Maben Ave                        Garner, IA 50438                                               bethannmyers@yahoo.com                            Email and First Class Mail
Garner United Methodist Church                                         Beth Myers                                              825 W 11th St                        Garner, IA 50438                                               bethannmyers@yahoo.com                            Email and First Class Mail
Garner United Methodist Church                                         Attn: Lawrence Alan Chandler                            201 Methodist Dr                     Garner, NC 27529                                                                                                 First Class Mail
Garrett Spawn                                                          1915 Helderberg Ave                                     Schenectady, NY 12306                                                                               garrettspawn@gmail.com                            Email and First Class Mail
Garwoods United Methodist Church                                       Attn: Treasurer                                         10524 County Rd 15B                  Canaseraga, NY 14822                                           hvacwoman59@gmail.com                             Email and First Class Mail
Gary Dunn                                                              502 N Broadway St                                       Stigler, OK 74462                                                                                                                                     First Class Mail
Gary E Wendlandt                                                       c/o Boy Scouts of America                               Attn: Chase Koontz                   1325 W Walnut Hill Ln           Irving, TX 75015               chase.koontz@scouting.org                         Email and First Class Mail
Gary Earl Crum                                                         c/o Boy Scouts of America                               Attn: Chase Koontz                   1325 W Walnut Hill Ln           Irving, TX 75015               chase.koontz@scouting.org                         Email and First Class Mail
Gary L Moonshower                                                      560 Rustic Oaks Rd                                      Combine, TX 75159                                                                                                                                     First Class Mail
Gary Memorial United Methodist Church                                  Attn: Christopher Pierson                               224 N Main St                        Wheaton, IL 60187                                              office@garychurch.org                             Email and First Class Mail
Gary Memorial United Methodist Church                                  Attn: Robert Dean Kenderdine                            P.O. Box 421                         Ellicott City, MD 21041                                        rdkenderdine@verizon.net                          Email and First Class Mail
Gary Methodist Church                                                  Attn: Christopher Pierson                               224 N Main St                        Wheaton, IL 60187                                              office@garychurch.org                             Email and First Class Mail
                                                                   Case 20-10343-LSS                                                 Doc 2541                               Filed 04/07/21                                     Page 35 of 87

Gary'S Umc 13501 ‐ S Prince George                                         c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Gashland United Methodist Church                                           Attn: Karen Waterland                                     7715 N Oak Trafficway              Kansas City, MO 64118                                        kkwaterland@gmail.com                                 Email and First Class Mail
Gate City United Methodist Church                                          255 Walnut St                                             Gate City, VA 24251                                                                             gatecityumc@yahoo.com                                 Email and First Class Mail
Gateway Area Cncl No 624                                                   2600 Quarry Rd                                            La Crosse, WI 54601‐3997                                                                                                                              First Class Mail
Gateway Area Council                                                       Attn: Joseph Carlson                                      2600 Quarry Rd                     La Crosse, WI 54601                                          joe.carlson@scouting.org                              Email and First Class Mail
Gateway Community Church                                                   Attn: Treasurer                                           125 E Staat St                     Fortville, IN 46040                                          enge_mark@att.net                                     Email and First Class Mail
Gateway United Methodist Church                                            16020 S Swan Rd                                           Gulfport, MS 39503                                                                              mbrolfs58@gmail.com                                   Email and First Class Mail
Gateway United Methodist Church                                            1023 Fairfax St                                           Fairmont, WV 26554                                                                              pastortimedin@yahoo.com                               Email and First Class Mail
Gaumer, Emanuel, Carpenter & Goldsmith, PC                                 Richard J Gaumer                                          111 W 2nd St                       Ottumwa, IA 52501                                            rjg@ottumwalaw.com                                    Email and First Class Mail
Gause United Methodist Church                                              Attn: Craig Jentsch, Chair Trustees                       P.O. Box 125                       Gause, TX 77857                                              umcgause@gmail.com                                    Email and First Class Mail
Gayle Susan Holden                                                         103 Weymouth Dr                                           Dresden, ME 04342                                                                               gayle.holden62@gmail.com                              Email and First Class Mail
Gaylord National Resort & Convention Ctr                                   201 Waterfront St                                         Oxon Hill, MD 20745‐1135                                                                                                                              First Class Mail
Gaylord Texan Resort & Convention Ctr                                      1501 Gaylord Trl                                          Grapevine, TX 76051‐1945                                                                                                                              First Class Mail
Gaylordsville United Methodist Church                                      Attn: Pastor John Esposito                                P.O. Box 189                       Gaylordsville, CT 06755                                      gayldsvl.methodist@snet.net                           Email and First Class Mail
Gaylordsville United Methodist Church                                      Attn: John Esposito                                       687 Kent Rd                        Gaylordsville, CT 06755                                      www.gayldsvl.methodist@snet.net                       Email and First Class Mail
Gaylordsville United Methodist Church                                      Attn: John Esposito                                       687 Kent Rd                        Gaylordsville, CT 06755                                                                                            First Class Mail
Geigertown: St. Paul'S United Methodist Church                             Attn: Rev Jean Howe                                       1136 Geigertown Rd, P.O. Box 6     Geigertown, PA 19523                                         jhoweida1@gmail.com                                   Email and First Class Mail
Geist Christian Church, Inc                                                Attn: Ryan Hazen                                          8550 Mud Creek Rd                  Indianapolis, IN 46256                                       ryan.hazen@geistchristian.org                         Email and First Class Mail
Gene Robert Lockhart                                                       1314 Tangle Wood Dr                                       Commerce, TX 75248                                                                              GeneLockhart@gmail.com                                Email and First Class Mail
General Mills, Inc.                                                        c/o Credit Dept                                           Attn: Mary Ellevold                1 General Mills Blvd          Minneapolis, MN 55426          mary.ellevold@genmills.com                            Email and First Class Mail
General Mills, Inc.                                                        c/o General Mills Finance, Inc.                           P.O. Box 120845                    Dallas, TX 75312‐0845                                                                                              First Class Mail
General Security, Inc                                                      100 Fairchild Ave                                         Plainview, NY 11803‐1710                                                                                                                              First Class Mail
Genesee United Methodist Church                                            Attn: Pamela Jane Elliott                                 P.O. Box 190                       Genesee, MI 48437                                            geneseethetford@outlook.com                           Email and First Class Mail
Genesee United Methodist Church (07201)                                    c/o Bentz Law Firm                                        Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                                Email and First Class Mail
Geneseo Grace United Methodist Church                                      Attn: Alice Marshall                                      318 N Center St                    Geneseo, IL 61254                                            geneseogumc@gmail.com                                 Email and First Class Mail
Geneseo United Methodist Church                                            Attn: Chair of Trustees                                   4520 Geneseo St                    Geneseo, NY 14454                                            office@geneseomethodist.org                           Email and First Class Mail
Genesis United Methodist Church                                            c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Genesis United Methodist Church                                            Attn: Rev Emily Merritt                                   850 High House Rd                  Cary, NC 27519                                               office@genesis‐umc.org                                Email and First Class Mail
Genesis United Methodist Church                                            7635 S Hulen                                              Fort Worth, TX 76133                                                                                                                                  First Class Mail
Geneva First Umc                                                           Attn: Roy E Nevil                                         100 W Line St                      P.O. Box 121                  Geneva, IN 46740               GenevaFirstUMC100@gmail.com                           Email and First Class Mail
Geneva United Methodist Church                                             Attn: Anthony Zefron                                      211 Hamilton St                    Geneva, IL 60134                                             debbie@genevaumc.org                                  Email and First Class Mail
Geneva United Methodist Church                                             Attn: Treasurer, Geneva Umc                               3107 E Vandalia Rd                 Flat Rock, IN 47234                                          kristen.hanson@inumc.org                              Email and First Class Mail
Genoa Trinity UMC                                                          Attn: Pastor Greg Miller & Timothy Wayne Devaughn         P.O. Box 177                       313 S Main St                 Genoa, OH 43430                                                                      First Class Mail
Genoa United Methodist Church                                              Attn: Rev Howard Bruce                                    12501 Palmsprings St               Houston, TX 77034                                            howard.bruce@sbcglobal.net                            Email and First Class Mail
Genoa: Faith UMC                                                           Attn: Juyeon Jeon                                         325 S Stott St                     Genoa, IL 60135                                              pastor@genoafaithumc.org                              Email and First Class Mail
George Barton Magill                                                       4113 Sunny Crossing Dr                                    Louisville, KY 40299                                                                            gbmagill@twc.com                                      Email and First Class Mail
George F Francis Iii                                                       c/o Boy Scouts of America                                 Attn: Chase Koontz                 1325 W Walnut Hill Ln         Irving, TX 75015               chase.koontz@scouting.org                             Email and First Class Mail
George Giles & Associates Inc                                              dba Right Management                                      14131 Midway Rd, Ste 1140          Addison, TX 75001‐3866                                                                                             First Class Mail
George R Andrews & Associates                                              George R Andrews                                          33 Broad Street Road               Manakin‐Sabot VA 23103                                       georgeandrewslaw@comcast.net                          Email and First Class Mail
George S Gerrietts                                                         106 Linden Ln                                             Green Valley, IL 61534                                                                          gsgerrietts@gmail.com                                 Email and First Class Mail
George Washington Univ Colonial Central                                    For Benefit Of: Zachary Schonfeld                         800 21st St Nw                     Washington, DC 20052‐0028                                                                                          First Class Mail
George Whitefield Umc                                                      Attn: Christine Wright                                    16 Allen St                        W Brookfield, MA 01585                                       pastorchristygwumc@gmail.com                          Email and First Class Mail
George Whitefield United Methodist Church                                  Attn: Margaret Hannigan                                   P.O. Box 576                       West Brookfield, MA 01585                                    pastorchristygwumc@gmail.com                          Email and First Class Mail
Georgetown Community United Methodist Church                               Attn: Linda Jamieson                                      2853 Church St, Box 74             Georgetown, CA 95634                                         lynda.jamieson@cnumc.org                              Email and First Class Mail
Georgetown First Untied Methodist Church                                   Attn: Howard Miles Business Manager                       P.O. Box 1089                      1280 Lexington Rd             Georgetown, KY 40324           howard@georgetownfirst.com                            Email and First Class Mail
Georgetown United Methodist Church                                         Attn: Sherri Swanson                                      2766 Baldwin St                    Jenison, MI 49428                                            PastorSherri@gumonline.org                            Email and First Class Mail
Georgetown University                                                      For Benefit Of: Jack Bremmeman                            37th & O Sts Nw                    Washington, DC 20057‐1252                                                                                          First Class Mail
Georgetown University                                                      For Benefit Of: Seth Young                                37th & O Sts Nw                    Washington, DC 20057‐1252                                                                                          First Class Mail
Georgia Institute Of Technology                                            For Benefit Of: Daniel P Mayeaux                          225 North Ave                      Atlanta, GA 30332‐0460                                                                                             First Class Mail
Georgia Institute Of Technology                                            For Benefit Of: Eli Tiemann                               225 North Ave                      Atlanta, GA 30332‐0460                                                                                             First Class Mail
Georgia Institute Of Technology                                            For Benefit Of: Micah T Morris                            225 North Ave                      Atlanta, GA 30332‐0460                                                                                             First Class Mail
Georgia Institute Of Technology                                            For Benefit Of: Steven Leone                              225 North Ave                      Atlanta, GA 30332‐0460                                                                                             First Class Mail
Georgia‐Carolina Cncl #93                                                  4132 Madeline Dr                                          Augusta, GA 30909‐9114                                                                                                                                First Class Mail
Georgia‐Carolina Council, Boy Scouts Of America                            4132 Madeline Dr                                          Augusta, GA 30909‐9114                                                                                                                                First Class Mail
German Evangelical Church                                                  P.O. Box 695                                              5 W Washington St                  Oswego, IL 60543                                             office@goodshepherdoswego.org                         Email and First Class Mail
Germanton Ruritan Club                                                     3196 US 311 Hwy N                                         Pine Hall, NC 27042                                                                             phruritans@gmail.com                                  Email and First Class Mail
Germantown Ruritan Clun                                                    Germantown Ruritan Club                                   3196 US 311 Hwy N                  Pine Hall, NC 27042                                          phruritans@gmail.com                                  Email and First Class Mail
Germantown United Methodist Church                                         Attn: Mark B Miessa                                       7518 Enterprise Ave                Germantown, TN 38138                                         mark@memphistitleco.com                               Email and First Class Mail
Germonds Presbyterian Church                                               Attn: Germonds Church, Abbie Huff, Pastor                 39 Germonds Rd                     New City, NY 10956                                           abbiehuff@germondschurch.org                          Email and First Class Mail
Gerolamo Mcnutty, Divis & Lewbart, PC                                      121 S Broad St, Ste 1400                                  Philadelphia, PA 19107                                                                          kfox@gmdilfirm.com                                    Email and First Class Mail
Gerolamo, McNulty, Divis & Lewbart                                         Attn: Kelly Fox                                           121 S Broad St, Ste 1400           Philadelphia, PA 19107                                       kfox@gmdlfirm.com                                     Email and First Class Mail
Gerradrstown United Methodist Church                                       Attn: Shannon Rutherford                                  P.O. Box 101                       Gerrardstown, WV 25420‐0101                                  kip@rjpccpa.com                                       Email and First Class Mail
Gerrardstown United Methodist Church                                       Attn: Shannon Rutherford                                  P.O. Box 101                       Gerrardstown, WV 25420‐0101                                  kip@rjpccpa.com                                       Email and First Class Mail
Gerstman Schwartz LLP                                                      Bradley Gerstman                                          1399 Franklin Avenue               Garden City NY 11530                                         bgerstman@gerstmanschwartz.com                        Email and First Class Mail
Gess, Mattingly & Atchison, Psc                                            Attn: Felisa S Moore                                      201 W Short St, Ste 102            Lexington, KY 40507                                          fmoore@gmalaw.com                                     Email and First Class Mail
Gethsamane Episcopal Church (Proctorsville)                                c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi              159 Main St                   Nashua, NH 03060               peter@thetamposilawgroup.com                          Email and First Class Mail
Gethsamane Evangelical Lutheran Church of Keyport, NJ                      Attn: Warren Brumel, Esq.                                 P.O. Box 181                       Keyport, NJ 07735                                            wbrumel@keyportlaw.com                                Email and First Class Mail
Gethsamane Evangelical Lutheran Church of Keyport, NJ                      c/o Gethsemane Lutheran Church                            60 Maple Pl                        Keyport, NJ 07735                                                                                                  First Class Mail
Gethsemane Evangelical Lutheran Church Of Dassel, Minnesota                P.O. Box C                                                Dassel, MN 55325                                                                                smoen@gustafsongluek.com                              Email and First Class Mail
Gethsemane Lutheran Church                                                 Attn:Josh S Tatum                                         Plews Shadley Racher & Braun LLP   1346 N Delaware St            Indianapolis, IN 46202         jtatum@psrb.com                                       Email and First Class Mail
Gethsemane Umc                                                             Attn: Jacob Macklin                                       2704 Stein Hwy                     Seaford, DE 19973                                            rev.jakemacklin@gmail.com                             Email and First Class Mail
Gethsemane United Methodist 100 Hwt 150W                                   c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Gethsemane United Methodist Church                                         Attn: Treasurer, Calvin Miles                             910 Addison Rd S                   Capitol Heights, MD 20743                                    pastorron@gethsemaneumc.org                           Email and First Class Mail
Gethsemane United Methodist Church                                         2701 Woodland Ferry Rd                                    Seaford, DE 19973                                                                               rev.jakemacklin@gmail.com                             Email and First Class Mail
Getty Images Inc                                                           P.O. Box 953604                                           Saint Louis, MO 63195‐3604                                                                                                                            First Class Mail
Gettysburg Umc (178107)                                                    c/o Bentz Law Firm                                        Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                                Email and First Class Mail
Geyer Springs United Methodist Church                                      Attn: Martin Nutt                                         5500 Geyer Springs Rd              Little Rock, AR 72209                                        amn0806@sbcglobal.net                                 Email and First Class Mail
Geyers United Methodist Church (03170)                                     c/o Bentz Law Firm                                        Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                                Email and First Class Mail
Ghana United Methodist                                                     Attn: Samuel Acquaah Arhin                                615 Reiss Pl                       Bronx, NY 10467                                              samuelarhin22@aol.com                                 Email and First Class Mail
Ghana Wesley United Methodist Church                                       91 Richmond St                                            Brooklyn, NY 11208                                                                              ghanawesleyumc@gmail.com                              Email and First Class Mail
Ghma Law                                                                   Attn: David R Hillier                                     P.O. Box 3235                      Asheville, NC 28802                                          dhillier@ghma.law                                     Email and First Class Mail
Giant Bicycle, Inc                                                         3587 Old Conejo Rd                                        Newbury Park, CA 91320‐2122                                                                                                                           First Class Mail
Gibb Law Group LLP                                                         Karen Barth Menzies                                       505 14th Street, Ste 1110          Oakland CA 94612                                             kbm@classlawgroups.com                                Email and First Class Mail
Gibbon Faith United Church                                                 c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Gibbs Ruritan Club                                                         Attn: Richard Wright                                      7312 Boruff Rd                     Corryton, TN 37721                                           mailman007@comcast.net                                Email and First Class Mail
Gibbs Smith Publisher                                                      P.O. Box 667                                              Layton, UT 84041‐0667                                                                                                                                 First Class Mail
Gibsland United Methodist Church                                           Attn: Rev Wayne Howington & Treasurer Marsha Andrews      P.O. Box 670                       Gibsland, LA 71028                                                                                                 First Class Mail
Gibson Memorial United Methodist Church Inc                                Attn: Michael Rudder                                      P.O. Box 770                       Spring Hope, NC 27882                                        mrudder@getsco.net                                    Email and First Class Mail
Gibsonville Umc 501 Church St, Gibsonville, Nc                             c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Gilbert Lutheran Church                                                    135 School St Box 270                                     Gilbert, IA 50105                                                                               kchristianj@gmail.com                                 Email and First Class Mail
Gilbert Presbyterian Church                                                235 E Guadalupe Rd                                        Gilbert, AZ 85234                                                                               azgpcoffice@gmail.com                                 Email and First Class Mail
Gilbert Presbyterian Church                                                Attn: John S Stover                                       235 E Guadalupe Rd                 Gilbert, AZ 85234                                            azgpcoffice@gmail.com                                 Email and First Class Mail
Gilbert Ruritan Club                                                       Attn: David Keisler, Club President                       713 Juniper Springs Rd             Gilbert, SC 29054                                            dlkeisler@comporium.net                               Email and First Class Mail
Gilboa United Methodist Church                                             Attn: Carolyn Stryker                                     260 Rte 990V                       Gilboa, NY 12076                                             dawnmarie.richards@yahoo.com                          Email and First Class Mail
Gilboa United Methodist Church                                             Attn: Dawn M Richards                                     199 Ny‐990V                        Gilboa, NY 12076                                             dawnmarie.richards@yahoo.com                          Email and First Class Mail
Gilead Presbyterian Church                                                 9 Church St                                               Carmel, NY 10512                                                                                gileadpresbyterian@gmail.com                          Email and First Class Mail
Gill, Ladner & Priest, PLLC                                                W. Bobby Gill, III                                        344 Highway 51, Ste. 200           Ridgeland MS 39157                                           bobby@glplaw.com                                      Email and First Class Mail
Gill, Ladner & Priest, PLLC                                                W. Bobby Gill, III                                        344 Highway 51, Ste. 200           Ridgeland MS 39157                                           bobby@glplawfirm.com                                  Email and First Class Mail
Gilleon Law Firm                                                           Daniel M. Gilleon, Steve Hoffman                          1320 Columbia St, Ste 200          San Diego CA 92101                                           shoffmanlaw@gmail.com                                 Email and First Class Mail
Gillespie First United Methodist Church                                    Attn: Pastor of Gillespie First United Methodist Church   P.O. Box 207                       900 W Broadway                Gillespie, IL 62033            FUMCofGillespie@yahoo.com                             Email and First Class Mail
Gillett United Methodist Church                                            c/o Deanna Mccormack                                      P.O. Box 88                        Gillett, AR 72055                                            lraines@fridayfirm.com                                Email and First Class Mail
Gillmann Services Inc                                                      11832 Rock Landing Dr, Ste 106                            Newport News, VA 23606‐4277                                                                                                                           First Class Mail
Gina Gibney Dance, Inc                                                     890 Broadway Fl 5                                         New York, NY 10003‐1211                                                                                                                               First Class Mail
Ginger Sanders & Kurt Staley                                               1032 Maple Ave                                            Downers Grove, IL 60515                                                                         dgfumc@dgfumc.org                                     Email and First Class Mail
Ginghamsburg United Methodist Church                                       Attn: Office of Finance                                   6759 S County Rd 25A               Tipp City, OH 45371                                          info@ginghamsburg.org                                 Email and First Class Mail
Girard Umc                                                                 Attn: Stephen E Cox                                       663 Jonesville Rd                  Coldwater, MI 49036                                          coxdlse@hotmail.com                                   Email and First Class Mail
Girard United Methodist Church                                             c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                Erice@bradley                                         Email and First Class Mail
Girdwood Chapel Umc ‐ 102 Heavenly Valley Dr, Girdwood, Ak 99587           c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Girdwood Chapel United Methodist Church ‐ Girdwood                         c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Girl Scouts Of The Usa                                                     c/o Dorsey & Whitney LLP, De                              Attn: Alessandra Glorioso          300 Delaware Ave, Ste 1010    Wilmington, DE 19801           glorioso.alessandra@dorsey.com                        Email and First Class Mail
Girl Scouts Of The Usa                                                     Attn: Jennifer Rochon                                     420 5th Ave                        New York, NY 10018                                           jrochon@girlscouts.org                                Email and First Class Mail
Girl Scouts Of The Usa                                                     c/o Dorsey & Whitney LLP                                  Attn: Eric Lopez Schnabel          51 W 52nd St                  New York, NY 10019             schnabel.eric@dorsey.com                              Email and First Class Mail
Gitlab, Inc                                                                1233 Howard St, Apt 2F                                    San Francisco, CA 94103‐2775                                                                                                                          First Class Mail
Giuseppes Restaurant                                                       707 Main St                                               Mount Hope, WV 25880‐1318                                                                                                                             First Class Mail
Glacier'S Edge Council #620                                                P.O. Box 14135                                            Madison, WI 53708‐0135                                                                                                                                First Class Mail
Glacier'S Edge Council, Madison, Wi                                        Attn: Marvin Smith                                        5846 Manufactures Dr               Madison, WI 53704                                            marvin.smith@scouting.org                             Email and First Class Mail
Glade Creek Lutheran Church                                                Attn: John William Mccandlish                             3359 Webster Rd                    Blue Ridge, VA 24064                                         gladecreeklc@gmail.com                                Email and First Class Mail
Gladeville United Methodist Church                                         Attn: Bradford Hugh Hollman                               8770 Stewards Ferry Pike           Mt Juliet, TN 37122                                          office@gladevilleumc.org                              Email and First Class Mail
Gladeville United Methodist Church                                         Attn: Treasurer                                           P.O. Box 107                       Gladeville, TN 37071                                         office@gladevilleumc.org                              Email and First Class Mail
Glasgow First United Methodist Church                                      Attn: Jim Robinson                                        500 S Green St                     Glasgow, KY 42141                                            Jimrobinson@Scrtc.com                                 Email and First Class Mail
Glebe Episcopal Church                                                     4400 Nansemond Pkwy                                       Suffolk, VA 23455                                                                               glebe@glebechurch.org                                 Email and First Class Mail
Glen Alpine Umc                                                            Attn: Randall Elbert Wright                               4003 Leaning Pine Rd               Kingsport, TN 37660                                          the.circuit.rider@gmail.com                           Email and First Class Mail
Glen Alpine United Methodist Church                                        3200 Glen Alpine Rd                                       Kingsport, TN 37660                                                                             secretary@glenalpineumc.org                           Email and First Class Mail
Glen Burnie United Methodist Church                                        Attn: Treasurer, Gbumc                                    5 2nd Ave, Se                      Glen Burnie, MD 21061                                                                                              First Class Mail
Glen Castle United Methodist Church                                        Attn: David Russell Wickins                               371 Castle Creek Rd                Binghamton, NY 13901                                         revwick@gmail.com                                     Email and First Class Mail
Glen Castle United Methodist Church                                        Attn: Ray Swartwout                                       23 Beers Rd                        Binghamton, NY 13901                                         revwick@gmail.com                                     Email and First Class Mail
Glen Dale United Methodist Church                                          Attn: Tonya L Cross, Treasurer                            700 Wheeling Ave                   Glen Dale, WV 26038                                          gdumc@comcast.net                                     Email and First Class Mail
Glen Mar Umc                                                               Attn: Alison Mannino                                      4701 New Cut Rd                    Ellicott City, MD 21043                                      alison.mannino@glenmarumc.org                         Email and First Class Mail
Glen Mclaughlin                                                            c/o Boy Scouts of America                                 Attn: Chase Koontz                 1325 W Walnut Hill Ln         Irving, TX 75015               chase.koontz@scouting.org                             Email and First Class Mail
Glen Moore United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                Erice@bradley.com                                     Email and First Class Mail
Glenco Mills Chapel, Umc                                                   Attn: Kenneth W Coddington Jr                             553 Joslen Blvd                    Hudson, NY 12534                                             kedocama4@gmail.com                                   Email and First Class Mail
Glenco Mills Chapel, United Methodist Church                               405 Water St                                              Hudson, NY 12534                                                                                kedocama4@gmail.com                                   Email and First Class Mail
Glencoe: North Shore Umc                                                   Attn: Scott Sterling Himel                                213 Hazel Ave                      Glencoe, IL 60022                                            sshimel123@gmail.com                                  Email and First Class Mail
Glendale First United Methodist Church                                     Attn: Ty Koenig                                           4447 Collis Ave                    Los Angeles, CA 90032                                        tyandpat@msn.com                                      Email and First Class Mail
Glendale Heights United Methodist Church                                   Attn: Thomas W Werner                                     2311 Anthony Dr                    Durham, NC 27705                                             twwerner@earthlink.net                                Email and First Class Mail
Glendale Heights United Methodist Church                                   Attn: Thomas Wesley Werner                                908 Leon St                        Durham, NC 27704                                             twwerner@earthlink.net                                Email and First Class Mail
Glendale Maspeth U.M.C.                                                    Attn: Henrietta Maier                                     66‐14 Central Ave                  Glendale, NY 11385                                           hwilhemina@hotmail.com                                Email and First Class Mail
Glendale Maspeth Umc                                                       66‐14 Central Ave                                         Glendale, NY 11385                                                                              hwilhemina@hotmail.com                                Email and First Class Mail
Glendale United Methodist Church                                           Attn: David A Jackson, Pastor                             151 Glendale St                    Everett, MA 02149                                            pastordavidjackson58@gmail.com                        Email and First Class Mail
Glendale United Methodist Church                                           Attn: David Allen Jackson                                 392 Ferry St                       Everett, MA 02149                                            pastordavidjackson58@gmail.com                        Email and First Class Mail
Glendale United Methodists Church                                          Attn: William Russell Hamblen                             900 Glendale Ln                    Nashville, TN 37204                                          contact@glendaleumc.org                               Email and First Class Mail
Glendive United Methodist Church                                           Attn: Kevin Patrick Garman                                206 W Towne St                     Glendive, MT 59330                                           pastorkevin89@gmail.com                               Email and First Class Mail
Glendora Umc                                                               Attn: Lisa Marie Scott                                    5209 N Oakbank                     Covina, CA 91722                                             we44098owl@aol.com                                    Email and First Class Mail
Glendora United Methodist Church                                           Attn: Rev Dr Hillary Chrisley                             201 E Bennett Ave                  Glendora, CA 91741                                           pastorhillary@umcglendora.org                         Email and First Class Mail
Glenelg United Methodist Church                                            Attn: Don Cornwell                                        13900 Burntwoods Rd                Glenelg, MD 21737                                            ddeans@glenelgumc.org                                 Email and First Class Mail
Glenmont United Methodist Church                                           Attn: Joanne Richards                                     12901 Georgia Ave                  Silver Spring, MD 20906                                      akrichards40@verizon.net                              Email and First Class Mail
Glenn A Adams                                                              c/o Boy Scouts of America                                 Attn: Chase Koontz                 1325 W Walnut Hill Ln         Irving, TX 75015               chase.koontz@scouting.org                             Email and First Class Mail
Glenn Dale Umc                                                             Attn: Joyce Romanoff                                      8500 Springfield Rd                Glenn Dale, MD 20769                                         glenndaleumc@gmail.com                                Email and First Class Mail
Glenn Memorial Umc                                                         c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Glenn Randall Phillips United Methodist Church                             Attn: Brian Ophaug                                        1450 S Harlan St                   Lakewood, CO 80232                                           bophaug@comcast.net                                   Email and First Class Mail
Glenns Valley Church                                                       Attn: John A. Edwards                                     2625 Glenns Valley Ln              Indianapolis, IN 46217                                       gvcbusinessmanager@sbcglobal.net                      Email and First Class Mail
Glennville United Methodist Church                                         116 S Caswell St                                          Glennville, GA 30427                                                                            glnvumc@windstream.net                                Email and First Class Mail
Glennville United Methodist Church                                         Attn: Aimee Joyce Ray                                     116 S Caswell St                   Glennville, GA 30427                                         glnvumc@windstream.net                                Email and First Class Mail
Glenview: Glenview                                                         Attn: Eun‐Hye Choi                                        727 Harlem Ave                     Glenview, IL 60025                                           echoi@glenviewumc.org                                 Email and First Class Mail
Glenwood Lutheran Church                                                   206 Minnesota Ave E                                       Glenwood, MN 56334                                                                              office@glenwoodlutheran.com                           Email and First Class Mail
Glenwood United Methodist Church (60674)                                   c/o Bentz Law Firm                                        Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                                Email and First Class Mail
Glidden United Methodist Church                                            Attn: Chair of Trustees (Alan Thompson)                   P.O. Box 449                       Glidden, IA 51443                                            lorinda.hoover@iaumc.net                              Email and First Class Mail
Global Equipment Company Inc                                               29833 Network Pl                                          Chicago, IL 60673‐1298                                                                                                                                First Class Mail
Gloria Dei                                                                 Attn: Sarah Caprani                                       107 Robinson St                    Orlando, FL 32801                                            scaprani@cfdiocese.org                                Email and First Class Mail
Gloria Dei Lutheran Church                                                 Attn: Lindas Jeanne Tubbesing                             4700 Augustana Dr                  Rockford, IL 61107                                           jksflynn@gmail.com                                    Email and First Class Mail
Gloria Dei Lutheran Church                                                 Attn: Joseph Milano                                       1385 Broadway, 12th Fl             New York, NY 10018                                           Jmilano@cbmslaw.com                                   Email and First Class Mail
Gloria Dei Lutheran Church                                                 c/o Plews Shadley Racher & Braun LLP                      Attn: Josh S Tatum                 1346 N Delaware St            Indianapolis, IN 46202         jtatum@psrb.com                                       Email and First Class Mail
Gloria Dei Lutheran Church                                                 Attn: Dana Libby                                          402 Crawford St                    Kelso, WA 98632                                              libby_75@msn.com                                      Email and First Class Mail
Gloria Dei Lutheran Church                                                 Attn: Gail S Rautmann                                     3215 Larch Way                     Lynnwood, WA 98036                                           office@gloria‐dei‐lutheran.org                        Email and First Class Mail
Gloria Dei Lutheran Church of Dana Point, California                       Attn: Pastor David Mattson                                3501 Stonehill Dr                  Dana Point, CA 92629                                         pastordavid@mygloriadei.org                           Email and First Class Mail
Gloria Dei Lutheran Church Sioux Falls, Sd                                 5500 E 57th St                                            Sioux Falls, SD 57108                                                                           holly.brunick@gloriadei‐sd.org                        Email and First Class Mail
Glossbreener Umc ‐ Churchville                                             c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Glossbrenner United Methodist Church                                       713 Church St                                             Mount Joy, PA 17552                                                                             jackier@gumcmj.net                                    Email and First Class Mail
Gloucester United Methodist Church                                         Attn: William Kesterson                                   436 Washington St                  Gloucester, MA 01930                                         gloumc@verizon.net                                    Email and First Class Mail
Glovier Memorial UMC                                                       c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Glyndon Umc                                                                Attn: Dong Eun Lee                                        4713 Butler Rd                     P.O. Box 84                   Glyndon, MD 21071              pastorleegumc@gmail.com                               Email and First Class Mail
Glyndon Umc                                                                P.O. Box 84                                               Glyndon, MD 21071                                                                               pastorleegumc@gmail.com                               Email and First Class Mail
Gnadenhutten United Methodist Church                                       Attn: Robin L Troyer                                      220 N Walnut St                    Gnadenhutten, OH 44629                                       gumc4815@sbcglobal.net                                Email and First Class Mail
Gnadenhutten United Methodist Church                                       Attn: Ryan Cockrill                                       121 W Main St                      Gnadenhutten, OH 44629                                       gumc4815@sbcglobal.net                                Email and First Class Mail
Go Source Llc                                                              2012 Hwy 160 W                                            Fort Mill, SC 29708‐8401                                                                                                                              First Class Mail
Gobles United Methodist Church                                             Attn: Chuck Grimes                                        28194 31st St                      Gobles, MI 49055                                             crgrimes3@gmail.com                                   Email and First Class Mail
Godfrey 1St United Methodist Church                                        Attn: Jay D Hanscom                                       1100 Airport Rd                    Godfrey, IL 62035                                            revjayhanscom@gmail.com                               Email and First Class Mail
Godley United Methodist Church, Godley                                     c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Godley United Methodist Church, Godley                                     624 N Pearson                                             Godley, TX 76044                                                                                                                                      First Class Mail
God'S Kingdom United Methodist Church                                      Attn: Roy Jerue                                           701 Ad Mosley St                   Ferris, TX 75125                                             royjerue1@yahoo.com                                   Email and First Class Mail
Goering & Goering, Llc                                                     Attn: Robert Goering                                      220 W 3rd St                       Cincinnati, OH 45202                                         bob@goering‐law.com                                   Email and First Class Mail
Goff Law Group LLC                                                         Brooke Goff, Esq. and Annette Smith, Esq.                 75 Brace Road                      West Hartford CT 06107                                       Annette@gofflawgroup.net                              Email and First Class Mail
Gogginsville Umc ‐ Rocky Mount                                             c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Golconda First United Methodist Church                                     Attn: Leah Dugan                                          P.O. Box 117                       Golconda, IL 62938                                           gfirstumc@gmail.com                                   Email and First Class Mail
Golden Empire                                                              Attn: James Rhodes Dreyer                                 251 Commerce Cir                   Sacramento, CA 95815                                         james.rhodes‐dreyer@scouting.org                      Email and First Class Mail
Golden Empire Cncl #47                                                     P.O. Box 13558                                            Sacramento, CA 95853‐3558                                                                                                                             First Class Mail
Golden Empire Council, Boy Scouts Of America                               251 Commerce Cir                                          Sacramento, CA 95815‐4203                                                                                                                             First Class Mail
Golden Hill United Methodist Church                                        Attn: Antoinette R Kaine                                  166 Holmes St                      Stratford, CT 06615                                          AttorneyKaine@gmail.com                               Email and First Class Mail
Golden Hill United Methodist Church                                        Attn: Rev Rhonda R Taylor, Pastor                         210 Elm St                         Bridgeport, CT 06604                                         AttorneyKaine@gmail.com                               Email and First Class Mail
Golden Meadow United Methodist Church                                      Attn: Rev Chris Thomas                                    18803 E Main                       Galliano, LA 70354                                           chrislbthomas@gmail.com                               Email and First Class Mail
Golden Memorial Umc                                                        c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                ERICE@BRADLEY.COM                                     Email and First Class Mail
Golden Spread Cncl 562                                                     401 Tascosa Rd                                            Amarillo, TX 79124‐1619                                                                                                                               First Class Mail
Golden Spread Council                                                      Attn: Brian W Tobler                                      401 Tascosa Rd                     Amarillo, TX 79124                                           brian.tobler@scouting.org                             Email and First Class Mail
Golden Spread Council, Inc                                                 Attn: Brian Tobler                                        Number 562 of the Bsa              401 Tasosa Rd                 Amarillo, TX 79124             brian.tobler@scouting.org                             Email and First Class Mail
Golden Spread Council, Inc 562 Of The Bsa                                  Attn: John Massouh                                        701 S Taylor, Ste 500              Amarillo, TX 79101                                           john.massouh@sprouselaw.com                           Email and First Class Mail
Golden United Methodist Church                                             Attn: Paula Wooldridge                                    4028 Neely Rd                      Memphis, TN 38109                                            golden2@bellsouth.net                                 Email and First Class Mail
Goldston United Methodist Church                                           Attn: Patricia Dowdy, Treasurer                           P.O. Box 99                        Goldston, NC 27252                                           lnelson@nccumc.org                                    Email and First Class Mail
Gomez Trial Attorneys                                                      Allison C Worden and Max E Halpern                        655 W Broadway, Ste 1700           San Diego CA 92101                                           aworden@thegomezfirm.com                              Email and First Class Mail
Gomez Trial Attorneys                                                      Allison C Worden and Max E Halpern                        655 W Broadway, Ste 1700           San Diego CA 92101                                           aworden@thegomezfirm.com; mhalpern@thegomezfirm.com   Email and First Class Mail
Good Faith Carr United Methodist Church                                    c/o Jane Carnes                                           3703 Ryburn Rd                     Pine Bluff, AR 71603                                         lraines@fridayfirm.com                                Email and First Class Mail
Good News United Methodist Church                                          c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Good News United Methodist Church                                          1610 E New Hope                                           Leander, TX 78641                                                                                                                                     First Class Mail
Good News United Methodist Church, Inc                                     c/o Stichter, Riedel, Blain & Postler, Pa                 Attn: Daniel R Fogarty, Esq        110 E Madison St, Ste 200     Tampa, FL 33602                dfogarty.ecf@srbp.com                                 Email and First Class Mail
Good News United Methodist Church, Inc                                     4747 Hwy 98 W                                             Santa Rosa Beach, FL 32459                                                                                                                            First Class Mail
Good Samaritan Episcopal Church                                            848 Baker Rd                                              Virginia Beach, VA 23455                                                                        goodsamaritan@episcopalchurch.hrcoxmail.com           Email and First Class Mail
Good Samaritan Episcopal Church                                            Attn: Carol Buckalew                                      5457 Club Head Rd                  Virginia Beach, VA 23455                                                                                           First Class Mail
Good Samaritan Umc                                                         c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Good Samaritan United Methodist Church                                     Attn: Thomas Oelke, Gsumc Trustee President               2829 Mauricia Ave                  Santa Clara, CA 95051                                        toelke@gmail.com                                      Email and First Class Mail
Good Samaritan United Methodist Church                                     Attn: Thomas P O'Elke                                     19624 Homestead Rd                 Cupertino, CA 95014                                          toelke@gmail.com                                      Email and First Class Mail
Good Shepard United Methodist Church                                       Attn: David Tubbs                                         1418 Old Railroad Bed Rd           Madison, AL 35757                                            david@gslife.org                                      Email and First Class Mail
Good Shepatd Parish                                                        Attn: Andre L Kydala                                      54 Old Hwy 22                      Clinton, NJ 08809                                                                                                  First Class Mail
Good Shepherd (Clinton)                                                    c/o the Tamposi Law Group, Pc                             Attn: Peter N Tamposi              159 Main St                   Nashua, NH 03060               peter@thetamposilawgroup.com                          Email and First Class Mail
Good Shepherd Church (Chesapeake City)                                     c/o the Law Office of Andrea Ross                         Attn: Andrea Ross Esq              129 N West St, Ste 1          Easton, MD 21601               Andie@AndieRossLaw.com                                Email and First Class Mail
Good Shepherd Church (Chesapeake City)                                     c/o the Law Office of Andrea Ross                         Attn: Andrea Ross Esq              129 N West St, Ste 1          Easton, MD 21601               jlparkin@holycomforter.org                            Email and First Class Mail
Good Shepherd Church (Chesapeake City)                                     c/o the Episcopal Diocese of Eon                          Attn: Patrick Collins              314 N St                      Easton, MD 21601               Patrick@DioceseofEaston.org                           Email and First Class Mail
Good Shepherd Community (05255)                                            c/o Bentz Law Firm                                        Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                                Email and First Class Mail
Good Shepherd Community Umc (182304)                                       c/o Bentz Law Firm                                        Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                                Email and First Class Mail
Good Shepherd Episcopal Church                                             Attn: David Wacaster                                      818 University Blvd W              Silver Spring, MD 20901                                      assistant@gsecmd.org                                  Email and First Class Mail
Good Shepherd Episcopal Church                                             Attn: Robert Kealamokihana Hino                           2140 Main St                       Wailuku, HI 96793                                            office@goodshepherdmain.org                           Email and First Class Mail
Good Shepherd Episcopal Church                                             c/o Squire Patton Boggs (Us) LLP                          Attn: Mark A Salzberg              2550 M St NW                  Washington, DC 20037           office@goodshepherdmain.org                           Email and First Class Mail
Good Shepherd Episcopal Church                                             Attn: Amanda Deviney                                      1207 W Winding Way Dr              Friendswood, TX 77546                                        office@gshepherd.net                                  Email and First Class Mail
Good Shepherd Episcopal Church                                             Attn: David Wacaster                                      818 University Blvd W              Silver Spring, MD 20901                                      wendyyorkbriggs@gmail.com                             Email and First Class Mail
Good Shepherd Episcopal Church                                             Attn: Rev William Ritcher                                 2929 Woodland Hills Dr             Kingwood, TX 77339                                           wtr@goodshepherdkingwood.org                          Email and First Class Mail
Good Shepherd Episcopal Church                                             Attn: Rev William T Richter                               2929 Woodland Hills Dr             Kingwood, TX 77339                                           wtr@goodshepherdkingwood.org                          Email and First Class Mail
Good Shepherd Episcopal Church In Belmont, California                      Attn: the Rev. Michael Barham                             1300 5th Ave                       Belmont, CA 94002                                            allyallbeloved@gmail.com                              Email and First Class Mail
Good Shepherd Evangelical Lutheran Church                                  4141 Mormon Coulee Rd                                     La Crosse, WI 54601                                                                             office@gslacrosse.org                                 Email and First Class Mail
Good Shepherd Evangelical Lutheran Church Of Claremont, Ca                 Attn: Allen Easley                                        1700 N Towne Ave                   Claremont, CA 91711                                          allen.easley@gmail.com                                Email and First Class Mail
Good Shepherd Lutheran Church                                              Attn: Business Manager                                    1950 S Baldwin Rd                  Lake Orion, MI 48360                                         dmatheny@gsls.org                                     Email and First Class Mail
Good Shepherd Lutheran Church                                              Attn: Linda Ridella                                       95 Kings Hwy                       P.O. Box 218                  Warwick, NY 10990              gslc@warwick.net                                      Email and First Class Mail
Good Shepherd Lutheran Church                                              Attn: Rev. Dawit (David) Bokre                            166 W Harder Rd                    Hayward, CA 94544                                            pastord@gslchayward.org                               Email and First Class Mail
Good Shepherd Lutheran Church                                              Attn: Ralph Richard Ball, Jr                              532 Country Day Rd                 Goldsboro, NC 27530                                          rballjr2696@att.net                                   Email and First Class Mail
Good Shepherd Lutheran, Wells, Mn                                          291 1st St Sw                                             Wells, MN 56097                                                                                 shepherd@bevcomm.net                                  Email and First Class Mail
Good Shepherd Parish In Hemet, Ca                                          Attn: James P. Hill, Esq, Sullivan Hill Rez & Engel       600 B St, Suite 1700               San Diego, CA 92101                                          hill@sullivanhill.com                                 Email and First Class Mail
Good Shepherd Parish In Hemet, Ca                                          c/o Sullivan Hill Rez & Engel                             Attn: James P Hill, Esq            600 B St, Ste 1700            San Diego, CA 92101            Hill@SullivanHill.com                                 Email and First Class Mail
Good Shepherd Parish In Hemet, Ca                                          Attn: Kirby Smith                                         2083 Sunset Cliffs Blvd            San Diego, CA 92107                                          KSmith@edsd.org                                       Email and First Class Mail
Good Shepherd Presbyterian Church                                          Attn: Clerk of Session                                    1400 Killian Hill Rd Sw            Lilburn, GA 30044                                            Revweekley@goodshepherdpc.org                         Email and First Class Mail
Good Shepherd Roman Catholic Church, Indianapolis, Inc.                    Attn: John S Mercer                                       1400 N Meridian St                 Indianapolis, IN 46202                                       jsmercer@indylegal.com                                Email and First Class Mail
Good Shepherd Tyrone (1650)                                                c/o Bentz Law Firm                                        Attn: Leonard Spagnolo             680 Washington Rd, Ste 200    Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                                Email and First Class Mail
Good Shepherd Umc                                                          Debora Miteff, Mgr Staff & Admin. Good Shepherd           4700 Vance Ave                     Fort Wayne, IN 46815                                         damiteff@fwgoodshepherd.org                           Email and First Class Mail
Good Shepherd Umc                                                          c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Good Shepherd Umc ‐ Dale City                                              c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                 100 N Tampa St, Ste 2200      Tampa, FL 33602                erice@bradley.com                                     Email and First Class Mail
Good Shepherd Umc Baltimore                                                Attn: Pamela Seibert                                      3800 Roland Ave                    Baltimore, MD 21211                                          HampdenPastor@gmail.com                               Email and First Class Mail
Good Shepherd Umc Bartlett                                                 751 W Army Trial Rd                                       Bartlett, IL 60103                                                                              goodshepherdbartlett@gmail.com                        Email and First Class Mail
Good Shepherd United Methodist Church                                      Attn: David L Taylor                                      525 New Shackle Island Rd          Hendersonville, TN 37075                                     dtaylor@thegsumc.org                                  Email and First Class Mail
Good Shepherd United Methodist Church                                      Attn: Mrs Gail Poole                                      863 Taylors Store Rd               Murray, KY 42071                                             escueu@currently.com                                  Email and First Class Mail
Good Shepherd United Methodist Church                                      Attn: Timothy Wayne Escue                                 84 Cherry Corner Rd                Murray, KY 42071                                             escueu@currently.com                                  Email and First Class Mail
Good Shepherd United Methodist Church                                      Attn: Lindsay Langdon                                     1201 Leta Dr                       Colorado Springs, CO 80911                                   finance@gsumc‐cs.org                                  Email and First Class Mail
                                                                 Case 20-10343-LSS                                         Doc 2541                           Filed 04/07/21                                        Page 36 of 87

Good Shepherd United Methodist Church                                    Attn: Judith Smith Reid                           471 Main St                    Haverhill, MA 01830                                             goodshepherdhaverhill@gmail.com          Email and First Class Mail
Good Shepherd United Methodist Church                                    Attn: Deanna Bruso                                800 Lake Dr                    Oconomowoc, WI 53066                                            goodshepherdumc1@gmail.com               Email and First Class Mail
Good Shepherd United Methodist Church                                    Attn: Dan Sansbury                                305 E Smallwood Dr             Waldorf, MD 20602                                               gsadmin@gsumc.com                        Email and First Class Mail
Good Shepherd United Methodist Church                                    Attn: Bill Alexander, Treasurer                   6050 Summer Ave                Memphis, TN 38134                                               gsumchurch@att.net                       Email and First Class Mail
Good Shepherd United Methodist Church                                    Attn: Rev. Matthew Neely‐Sr. Pastor               20155 Cypresswood Dr           Cypress, TX 77433                                               mneely@goochurch.us                      Email and First Class Mail
Good Shepherd United Methodist Church (86097)                            c/o Bentz Law Firm                                Attn: Leonard Spagnolo         680 Washington Rd, Ste 200       Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                   Email and First Class Mail
Good Shepherd United Methodist Church Of Indianapolis, Inc.              Attn: Bill Nelson                                 2015 S Arlington Ave           Indianapolis, IN 46203                                          office@gsumcindy.org                     Email and First Class Mail
Good Shepherd United Methodist Church, Westminster                       Attn: Tracy Nguyen                                8152 Mcfadden Ave              Westminster, CA 92683                                           lynnguyencat@gmail.com                   Email and First Class Mail
Gooding United Methodist Church ‐ Gooding                                c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Goodrich Memorial Umc                                                    Attn: Desi Sharp Brumit                           P.O. Box 523                   Norman, OK 73070                                                pastor.desisharp@gmail.com               Email and First Class Mail
Goodrich Memorial United Methodist Church                                Attn: Treasurer, Goodrich Memorial Umc            P.O. Box 523                   Norman, OK 73070                                                office@goodrichmemorial.org              Email and First Class Mail
Goodrich United Methodist Church                                         Attn: Joel Leslie Walther                         8071 S State Rd                Goodrich, MI 48438                                              pastor@goodrichumc.org                   Email and First Class Mail
Goodwins Mills United Methodist Church                                   Attn: Rev Ed Bove                                 55 Church St                   Lyman, ME 04002                                                 gmumc@myfairpoint.net                    Email and First Class Mail
Goose Creek United Methodist Church                                      Attn: Debra Dowdle                                142 Redbank Rd                 Goose Creek, SC 29445                                           revdowdle@comcast.net                    Email and First Class Mail
Goose Creek United Methodist Church                                      Attn: Rev Debra Dowdle                            P.O. Box 96                    Goose Creek, SC 29445                                           revdowdle@comcast.net                    Email and First Class Mail
Gordon & Partners                                                        Jennifer Lipinski, Esq                            4114 Northlake Blvd.           Palm Beach Gardens FL 33410                                     jilipinski@fortheinjured.com             Email and First Class Mail
Gordon & Partners                                                        Jennifer Lipinski, Esq                            4114 Northlake Blvd.           Palm Beach Gardens FL 33410                                     jlipinski@forteinjured.com               Email and First Class Mail
Gordon & Partners                                                        Jennifer Lipinski, Esq                            4114 Northlake Blvd.           Palm Beach Gardens FL 33410                                     jlipinski@fortheinjured.com              Email and First Class Mail
Gordon First United Methodist Church                                     211 S Main St                                     Gordon, TX 76453                                                                                                                        First Class Mail
Gordon First United Methodist Church, Gordon                             c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Gordon Food Service Inc                                                  P.O. Box 88029                                    Chicago, IL 60680‐1029                                                                                                                  First Class Mail
Gordon Memorial Umc, Inc                                                 Attn: Ben Herlong                                 502 5th St                     P.O. Box 115                     Winnsboro, SC 29180            gmumc@truvista.net                       Email and First Class Mail
Gordon Memorial United Methodist Church, Inc.                            Attn: Gregg Douglas                               4688 Syrup Mill Rd             Ridgeway, SC 29130                                              gmumc@truvista.net                       Email and First Class Mail
Gordon Rees                                                              Barry G. Flynn                                    1900 West Loop S. H 1006       Houston TX 77027                                                bllynw@arsm.com                          Email and First Class Mail
Gordons Chapel United Methodist Church ‐ Hull                            c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Gordonville United Methodist Church                                      Attn: Lori Anger (Trustee Chair)                  P.O. Box 2327                  Midland, MI 48641                                               gordonvilleumc@gmail.com                 Email and First Class Mail
Gorovsky Law, LLC                                                        Nicole E. Gorovsky                                222 S. Meramec Ave             Clayton MO 63105                                                nicole@gorovskylaw.com                   Email and First Class Mail
Goshen First United Methodist Church                                     Attn: Linda Ponce                                 214 S 5th St                   Goshen, IN 46528                                                info@goshenfirstumc.org                  Email and First Class Mail
Goshen United Methodist Church                                           Attn: Dawn Wilson                                 1157 Beech Ridge Ct            Batavia, OH 45103                                               metaz56@yahoo.com                        Email and First Class Mail
Goshen United Methodist Church                                           115 Main St                                       Goshen, NY 10924                                                                               michael.barry@nyac‐umc.com               Email and First Class Mail
Goshen United Methodist Church                                           Attn: Rev Michael H Barry Jr                      115 Main St                    Goshen, NY 10924                                                michael.barry@nyac‐umc.com               Email and First Class Mail
Goshen United Methodist Church                                           115 Main St                                       Goshen, NY 10924                                                                                                                        First Class Mail
Government Street United Methodist Church                                Attn: Bert Park, Pastor                           901 Government St              Mobile, AL 36607                                                admin@govstumc.org                       Email and First Class Mail
Government Street United Methodist Church                                Attn: Bert Park                                   1902 Springfield Ave           Mobile, AL 36607                                                bertandvickipark@sbcglobal.net           Email and First Class Mail
Gowrie United Methodist Church                                           Attn: Deb Tvrdik                                  1306 Market St                 P.O. Box 479                     Gowrie, IA 50543               gowrieumc@wccta.net                      Email and First Class Mail
Grace (Greensboro) 438 W Friendly Ave                                    c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace And St. Peter'S Episcopal Church                                   Attn: Susan D. Stanley                            2927 Dixwell Ave               Hamden, CT 06518                                                                                         First Class Mail
Grace At Ft Clark United Methodist Church                                c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace Avenue United Methodist Church                                     Attn: Laura Echols‐Richter                        3521 Main St                   Frisco, TX 75034                                                cindy@graceavenue.org                    Email and First Class Mail
Grace Bible Fellowship Of Redwood Valley                                 642 Ellen Lynn                                    Redwood Valley, CA 95470                                                                       vern@gracebibleredwoodvalley.org         Email and First Class Mail
Grace‐ Cape Coral‐ Ft Myers Shores Campus                                c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace Church                                                             Attn: Brain R Davey                               374 Hillside Ave               Williston Park, NY 11596                                        bdavey@mmlaw.us.com                      Email and First Class Mail
Grace Church                                                             34 3rd St                                         Waterford, NY 12188                                                                            gracechurch@albany.twcbc.com             Email and First Class Mail
Grace Church                                                             155‐15 Jamaica Ave                                Jamaica, NY 11432‐3825                                                                         historicgrace@verizon.net                Email and First Class Mail
Grace Church                                                             Attn: Fr Brian Kurt Wilbert                       315 Wayne St                   Sandusky, OH 44870                                              office@Gracesandusky.org                 Email and First Class Mail
Grace Church                                                             Attn: Fr Brian Wright                             315 Wayne St                   Sandusky, OH 44870                                              office@gracesandusky.org                 Email and First Class Mail
Grace Church (Church Creek)                                              c/o the Law Office of Andrea Ross                 Attn: Andrea Ross, Esq         129 N West St, Ste 1             Easton, MD 21601               Patrick@DioceseofEaston.org              Email and First Class Mail
Grace Church (Concord)                                                   c/o the Tamposi Law Group, Pc                     Attn: Peter N Tamposi          159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
Grace Church (Manchester)                                                c/o the Tamposi Law Group, Pc                     Attn: Peter N Tamposi          159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
Grace Church (Oxford)                                                    c/o the Tamposi Law Group, Pc                     Attn: Peter N Tamposi          159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
Grace Church And St Stephen'S                                            601 N Tejon St                                    Colorado Springs, CO 80903                                                                     bankruptcy@messner.com                   Email and First Class Mail
Grace Church Brooklyn Heights                                            254 Hicks St                                      Brooklyn, NY 11201                                                                             parishoffice@gracebrooklyn.org           Email and First Class Mail
Grace Church In Haddonfield                                              Attn: Tom Westerfield ‐ Treasurer, Grace Church   19 Kings Hwy East              Haddonfield, NJ 08033                                           wbuenzle@msn.com                         Email and First Class Mail
Grace Church Massapequa                                                  23 Cedar Shore Dr                                 Massapequa, NY 11758                                                                           jscaracappa@hotmail.com                  Email and First Class Mail
Grace Church Of San Luis Obispo, California                              Attn: Debbie Johnston                             P.O. Box 33                    San Luis Obispo, CA 93406                                       debbie@gracecentralcoast.org             Email and First Class Mail
Grace Church Of West Feliciana                                           11621 Ferdinand St                                Saint Francisville, LA 70775                                                                   administrator@gracechurchwfp.org         Email and First Class Mail
Grace Church Perrysburg                                                  Attn: Jodi Newman                                 601 East Boundary St           Perrysburg, OH 43551                                            office@gracechurchperrysburg.com         Email and First Class Mail
Grace Church, (Taylor Island)                                            c/o Law Office of Andrea Ross                     Attn: Andrea Ross              129 N West St, Ste 1             Easton, MD 21601               Andie@AndieRossLaw.com                   Email and First Class Mail
Grace Church, (Taylor Island)                                            c/o Law Office of Andrea Ross                     Attn: Andrea Ross              129 N West St, Ste 1             Easton, MD 21601               Msgr.Joseph.LaMorte@archny.org           Email and First Class Mail
Grace Church, Lyons                                                      Attn: Richard Cyril Witt                          7 Phelps St                    Lyons, NY 14489                                                                                          First Class Mail
Grace Church, Merchantville                                              Attn: Louis Cavaliere, Treasurer                  7 East Maple Ave               Merchantville, NJ 08109                                         gracemerchantville@gmail.com             Email and First Class Mail
Grace Church, Taylor Island                                              c/o the Episcopal Diocese of Eon                  Attn: Patrick Collins          314 N St                         Easton, MD 21601               Patrick@DioceseofEaston.org              Email and First Class Mail
Grace Church, Willoughby                                                 Attn: Rev Rose Anne Lonsway                       36200 Ridge Rd                 Willoughby, OH 44094                                            office@gracewilloughby.org               Email and First Class Mail
Grace Community A United Methodist Congregation                          Attn: Jack Phillips                               9400 Ellerbe Rd                Shreveport, LA 71106                                            jack@gracehappens.org                    Email and First Class Mail
Grace Community Christian Church                                         Attn: Treasurer                                   2770 Montgomery Rd             Aurora, IL 60504                                                cbwr@aol.com                             Email and First Class Mail
Grace Community Church In Overbrook, Inc                                 Attn: Franklin A Rhodes                           P.O. Box 424                   310 E 8th St                     Overbrook, KS 66524            office@gccinoverbrook.com                Email and First Class Mail
Grace Community Church In Overbrook, Inc.                                P.O. Box 424                                      Overbrook, KS 66524                                                                            office@gccinoverbrook.com                Email and First Class Mail
Grace Community‐ Lithia                                                  c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace Community United Methodist Church                                  Attn: Michael Hargraves                           P.O. Box 375                   Buffalo, MO 65622                                               gracecommumc@gmail.com                   Email and First Class Mail
Grace Covenant Presbyterian Church of Asheville                          c/o Grace Covenant Presbyterian Church            Attn: Lance P Martin, Esq      P.O. Box 2020                    Asheville, NC 28801            lpm@wardandsmith.com                     Email and First Class Mail
Grace Covenant Presbyterian Church of Asheville                          Attn: Rev Dr Marcia Mount Shoop                   789 Merrimon Ave               Asheville, NC 28804                                                                                      First Class Mail
Grace Covenant Presbyterian Church of Asheville, NC                      Attn: Lance P Martin, Esq                         P.O. Box 2020                  Asheville, NC 28801                                             lpm@wardandsmith.com                     Email and First Class Mail
Grace Covenant Presbyterian Church of Asheville, NC                      Attn: Rev Dr Marcia Mount Shoop                   789 Merrimon Ave               Asheville, NC 28804                                                                                      First Class Mail
Grace Episcopal Church                                                   Attn: Aaron Smith                                 245 Kingsley Ave               Orange Park, FL 32073                                           aaron@graceop.net                        Email and First Class Mail
Grace Episcopal Church                                                   Attn: Suzanne Gail Smith                          112 W Lang St                  Alvin, TX 77511                                                 admin@gracechurchalvin.org               Email and First Class Mail
Grace Episcopal Church                                                   104 N Washington St                               N Attleboro, MA 02760                                                                          barbh246@comcast.net                     Email and First Class Mail
Grace Episcopal Church                                                   c/o Rogers Towers, Pa                             Attn: Betsy C Cox, Esq         1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207         bcox@rtlaw.com                           Email and First Class Mail
Grace Episcopal Church                                                   c/o Episcopal Diocese of Northwestern Pa          Attn: Sean Rowe                145 W 6th St                     Erie, PA 16501                 cdougan@dionwpa.org                      Email and First Class Mail
Grace Episcopal Church                                                   Attn: David Powell                                2345 Grand Blvd                Kansas City, MO 64108                                           david.powell@lathropgpm.com              Email and First Class Mail
Grace Episcopal Church                                                   Attn: Hickman Alexandre                           573 Roanoke Ave                Riverhead, NY 11901                                             gecriverhead@gmail.com                   Email and First Class Mail
Grace Episcopal Church                                                   Attn: Elizabeth Stephenson Mcwhorter              1545 Franklin Ave              Astoria, OR 97103                                               graceastoria4691@gmail.com               Email and First Class Mail
Grace Episcopal Church                                                   311 Broad St                                      Windsor, CT 06095                                                                              gracechurch@gracewindsor.org             Email and First Class Mail
Grace Episcopal Church                                                   1400 E Brambleton Ave                             Norfolk, VA 23504                                                                              gracechurchnofolk@gmail.com              Email and First Class Mail
Grace Episcopal Church                                                   Attn: Priest In Charge                            P.O. Box 1732                  Muncie, IN 47308                                                gracechurchparish@gmail.com              Email and First Class Mail
Grace Episcopal Church                                                   Attn: Janet L Dibble                              9 E Main St                    Mohawk, NY 13407                                                graceepiscopalchurch@gmail.com           Email and First Class Mail
Grace Episcopal Church                                                   Attn: Karen E Klein                               159 E St                       Kearneysville, WV 25430                                         GraceEpiscopalMiddleway@gmail.com        Email and First Class Mail
Grace Episcopal Church                                                   9 Browns Ave                                      Scottsville, NY 14546                                                                          GRACESCOTTSVILLE@GMAIL.COM               Email and First Class Mail
Grace Episcopal Church                                                   Attn: the Reverend Canon Johnnie E Ross           9 Browns Ave                   Scottsville, NY 14546                                           GRACESCOTTSVILLE@GMAIL.COM               Email and First Class Mail
Grace Episcopal Church                                                   Attn: Matthew Eye Corso                           827 Church St                  Honesdale, PA 18431                                             mcorso@peg2020.com                       Email and First Class Mail
Grace Episcopal Church                                                   Attn: Barbara Jean Hanson                         104 N Washington St            N Attleboro, MA 02760                                           office@gracechurchna.org                 Email and First Class Mail
Grace Episcopal Church                                                   133 School St                                     New Bedford, MA 02740                                                                          office@gracechurchnb.org                 Email and First Class Mail
Grace Episcopal Church                                                   Attn: Joann A Cromwell                            124 Maple Hill Ave             Newington, CT 06111                                             office@gracechurchnew.org                Email and First Class Mail
Grace Episcopal Church                                                   303 S King St                                     Morganton, NC 28655                                                                            office@gracemorganton.org                Email and First Class Mail
Grace Episcopal Church                                                   Attn: The Rev Charles Frederick Burhans III       4110 S Ridgewood Ave           Port Orange, FL 32127                                           parish@egracepo.org                      Email and First Class Mail
Grace Episcopal Church                                                   Attn: Richard Cyrill Witt                         7 Phelps St                    Lyons, NY 14489                                                 rcyrilwitt@aol.com                       Email and First Class Mail
Grace Episcopal Church                                                   Attn: Steven Clark Wilson                         820 Howard St                  Carthage, MO 64836                                              rector@gracecarthage1869.org             Email and First Class Mail
Grace Episcopal Church                                                   P.O. Box 123                                      Yorktown, VA 23690                                                                             Rector@gracechurchyorktown.org           Email and First Class Mail
Grace Episcopal Church                                                   Attn: Sharon Watts                                5740 Green Valley Rd           P.O. Box 17                      New Market, MD 21774           rectorgracechurch@comcast.net            Email and First Class Mail
Grace Episcopal Church                                                   Attn: Carol Evans                                 250 Cedar Ave                  Ravenna, OH 44266                                               revcarol@graceravenna.org                Email and First Class Mail
Grace Episcopal Church                                                   Attn: Rev Carol Evans                             250 Cedar Ave                  Ravenna, OH 44266                                               revcarol@graceravenna.org                Email and First Class Mail
Grace Episcopal Church                                                   c/o Pfeifer Morgan & Stesiak                      Attn: Ryan G Milligan          53600 N Ironwood Rd              South Bend, IN 46635           Rmilligan@pilawyers.com                  Email and First Class Mail
Grace Episcopal Church                                                   303 South King St                                 Morganton, NC 28655                                                                            rwillcox@willcoxlawfirm.com              Email and First Class Mail
Grace Episcopal Church                                                   Attn: Janeth L Dibble                             3 N Washington St              Mohawk, NY 13407                                                                                         First Class Mail
Grace Episcopal Church ‐ Middletown                                      12 Depot St                                       Middletown, NY 10940                                                                           jbar1021@gmail.com                       Email and First Class Mail
Grace Episcopal Church ‐ Middletown                                      12 Depot St                                       Middletown, NY 10940                                                                           ktorge@mcgivneyandkluger.com             Email and First Class Mail
Grace Episcopal Church ‐ White Plains                                    Attn: Rev Chip Graves                             33 Church St                   White Plains, NY 10601                                          therevchipgraves@gmail.com               Email and First Class Mail
Grace Episcopal Church ‐ White Plains                                    c/o Mcgivney, Kluger, Clark & Intoccia            Attn: Kevin D Torge            33 Church St                     White Plains, NY 10601         therevchipgraves@gmail.com               Email and First Class Mail
Grace Episcopal Church ‐ White Plains                                    Attn: Rev Chit Graves                             33 Church St                   White Plains, NY 10601                                          therevchitgraves@gmail.com               Email and First Class Mail
Grace Episcopal Church (Amherst)                                         c/o the Tamposi Law Group, Pc                     Attn: Peter N Tamposi          159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
Grace Episcopal Church (Mt. Vernon)                                      c/o the Law Office of Andrea Ross                 Attn: Andrea Ross, Esq         129 N West St, Ste 1             Easton, MD 21601               Patrick@DioceseofEaston.org              Email and First Class Mail
Grace Episcopal Church (Providence)                                      c/o the Tamposi Law Group, Pc                     Attn: Peter N Tamposi          159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
Grace Episcopal Church Baldwinsville, Ny                                 P.O. Box 3520                                     Syracuse, NY 13220                                                                             office@graceepiscopalbaldwinsville.org   Email and First Class Mail
Grace Episcopal Church Galveston                                         Attn: Jeff Kilgore Attorney                       164 Bora Bora Dr               Galveston, TX 77554                                             texasmediator97@gmail.com                Email and First Class Mail
Grace Episcopal Church In Martinez, California                           Attn: the Rev Dr Deborah White                    130 Muir Station Rd            Martinez, CA 94553                                              RevDeb@gracechurchmtz.org                Email and First Class Mail
Grace Episcopal Church Jefferson City, Mo                                Attn: Treasurer & Thomas C Nield                  217 Adams St                   Jefferson City, MO 65101                                        gracescouting@gracechurchjc.org          Email and First Class Mail
Grace Episcopal Church Of Chattanooga                                    Attn: George R Arrants, Esq                       814 Episcopal School Way       Knoxville, TN 37932                                             phaen@epbfi.com                          Email and First Class Mail
Grace Episcopal Church Of Chattanooga                                    Attn: Phaen Stone                                 20 Belvoir Ave                 Chattanooga, TN 37411                                           phaen@epbfi.com                          Email and First Class Mail
Grace Episcopal Church Of Chicago                                        Attn: Rev Amity Carrubba                          637 S Dearborn St              Chicago, IL 60605                                               amity@gracechicago.org                   Email and First Class Mail
Grace Episcopal Church Of Lockport Ny                                    c/o Episcopal Diocese of Wny the Right Reverand   1064 Brighton Rd               Tonawanda, NY 14150                                             seanrowe@episcopalwny.org                Email and First Class Mail
Grace Episcopal Church Of Nyack                                          130 1st Ave                                       Nyack, NY 10960                                                                                pwoodcock@gracechurchnyack.org           Email and First Class Mail
Grace Episcopal Church Of Nyack                                          Attn: Robert S Lewis                              53 Burd St                     Nyack, NY 10960                                                 robert.lewlaw1@gmail.com                 Email and First Class Mail
Grace Episcopal Church Of Nyack                                          Attn: Robert S Lewis, Esq                         53 Burd St                     Nyack, NY 10960                                                 robert.lewlaw1@gmail.com                 Email and First Class Mail
Grace Episcopal Church Old Saybrook                                      Attn: the Rev Charles Hamill                      336 Main St                    Old Saybrook, CT 06475                                          gracechurchrector@gmail.com              Email and First Class Mail
Grace Episcopal Church White Plains                                      Attn: Rev Chit Graves                             33 Church St                   White Plains, NY 10601                                          therevchitgraves@gmail.com               Email and First Class Mail
Grace Episcopal Church, Anniston, Al                                     Attn: The Rev Wally Lalonde                       P.O. Box 1791                  Anniston, AL 36202‐1791                                         fatherwally@graceanniston.org            Email and First Class Mail
Grace Episcopal Church, Anniston, Al                                     Attn: Rev Rob Morpeth, Diocese of Alabama         521 North 20th St              Birmingham, AL 35203                                            rmorpeth@dioala.org                      Email and First Class Mail
Grace Episcopal Church, Cullman, Al                                      Attn: Mallie Hale                                 305 Arnold St Ne               Cullman, AL 35055                                               msearcy211@gmail.com                     Email and First Class Mail
Grace Episcopal Church, Cullman, Al                                      Attn: Rev Rob Morpeth                             521 N 20th St                  Birmingham, AL 35203                                            rmorpeth@dioala.org                      Email and First Class Mail
Grace Episcopal Church, Elmira, New York                                 P.O. Box 3520                                     Syracuse, NY 13220                                                                             office@graceelmira.org                   Email and First Class Mail
Grace Episcopal Church, Freeport, Il                                     Attn: Brian Prall                                 10 S Cherry Ave                Freeport, IL 61032                                              fr.brianprall@gmail.com                  Email and First Class Mail
Grace Episcopal Church, Freeport, Il                                     Attn: Rev Brian Prall, Rector                     10 S Cherry Ave                Freeport, IL 61032                                              fr.brianprall@gmail.com                  Email and First Class Mail
Grace Episcopal Church, Inc                                              Attn: Laura Smith                                 10010 Aurora Pl                Fort Wayne, IN 46804                                            RMilligan@pilawyers.com                  Email and First Class Mail
Grace Episcopal Church, Ishpeming                                        301 N 1st St                                      Ishpeming, MI 49849                                                                                                                     First Class Mail
Grace Episcopal Church, Lexington,Va                                     Attn: Rev E Tucker Bowerfind                      123 W Washington St            Lexington, VA 24450                                             frtuck@graceepiscopallexington.org       Email and First Class Mail
Grace Episcopal Church, Menominee                                        922 10th Ave                                      Menominee, MI 49858                                                                                                                     First Class Mail
Grace Episcopal Church, Ocala, Fl                                        Grace Episcopal Church                            510 SE Bdwy St                 Ocala, FL 34471                                                 jonathan@graceocala.org                  Email and First Class Mail
Grace Episcopal Church, Pemberton, NJ                                    Attn: Richard W Hunt                              9000 Midlantic Dr, Ste 300     Mount Laurel, NJ 08054                                          rhunt@parkermccay.com                    Email and First Class Mail
Grace Episcopal Church, Pemberton, NJ                                    Attn: Richard W Hunt, Esq                         9000 Midlantic Dr, Ste 300     Mount Laurel, NJ 08054                                          rhunt@parkermccay.com                    Email and First Class Mail
Grace Episcopal Church, Sheboygan, Wi                                    Attn: Episcopal Dsiocese of Fond Du Lac           1051 N Lynndale Dr 1B          Appleton, WI 54914                                              gordon@stillingslaw.com                  Email and First Class Mail
Grace Episcopal Church, Utica, New York                                  P.O. Box 3520                                     Syracuse, NY 13220                                                                             marthalberry@gmail.com                   Email and First Class Mail
Grace Episcopal Church, White Plains                                     c/o Mcgivney, Kluger, Clark & Intoccia            Attn: Kevin D Torge            80 Brd St, 23rd Fl               New York, NY 10004             ktorge@mcgivneyandkluger.com             Email and First Class Mail
Grace Episcopal Church, Windsor, Connecticut As Successor To             Grace Episcopal Church                            311 Broad St                   Windsor, CT 096095                                              gracechurch@gracewindsor.org             Email and First Class Mail
Grace Episcopal Church‐Whitestone                                        Attn: Karen Flynt Sherrill                        14‐15 Clintonville St          Whitestone, NY 11357                                            gracechurchwhitestone@gmail.com          Email and First Class Mail
Grace Episcopal Church‐Whitestone                                        Karen Flynt Sherrill                              14‐15 Clintonville St          Whitestone, NY 11357                                            gracechurchwhitestone@gmail.com          Email and First Class Mail
Grace Evangelical Lutheran Church                                        Attn: Charles Stringham                           539 N Acacia Ave               Rialto, CA 92376                                                cbstringham@hotmail.com                  Email and First Class Mail
Grace Evangelical Lutheran Church                                        300 Roseberry St                                  Phillipsburg, NJ 08865                                                                         davidgu9095@yahoo.com                    Email and First Class Mail
Grace Evangelical Lutheran Church                                        1055 Randolph Rd                                  Middletown, CT 06457                                                                           grace.evan.lutheran@snet.net             Email and First Class Mail
Grace Evangelical Lutheran Church                                        1300 Kishwaukee Vly Rd                            Woodstock, IL 60098                                                                            Grace@GraceWoodstock.org                 Email and First Class Mail
Grace Evangelical Lutheran Church                                        33 S 11th St                                      Reading, PA 1960                                                                               gwphilips@ydasp.com                      Email and First Class Mail
Grace Evangelical Lutheran Church                                        Attn: Kevin Clementson                            21 Carroll St                  Westminster, MD 21157                                           Kclementson@gracelc.org                  Email and First Class Mail
Grace Evangelical Lutheran Church                                        c/o Masano Bradley                                Attn: Karen H Hook             1100 Berkshire Blvd, Ste 201     Wyomissing, PA 19610           kcook@masanobradley.com                  Email and First Class Mail
Grace Evangelical Lutheran Church                                        Attn: Debbra Suzanne Dunlap                       8950 Refugee Rd Nw             Pickerington, OH 43147                                          office@gracecolumbus.com                 Email and First Class Mail
Grace Evangelical Lutheran Church                                        1024 W 8th St                                     Waterloo, IA 50702                                                                             officeadmin@gracewaterloo.org            Email and First Class Mail
Grace Evangelical Lutheran Church                                        Attn: Colleen Cox                                 30 Liberty St                  Shillington, PA 19607                                           pastor@graceshillington.org              Email and First Class Mail
Grace Evangelical Lutheran Church                                        203 S Washington St                               Castalia, OH 44824                                                                             pastorkms@gmail.com                      Email and First Class Mail
Grace Evangelical Lutheran Church                                        Attn: David Eric Gulick                           71 Buckeley Hill Dr            Phillipsburg, NJ 08865                                                                                   First Class Mail
Grace Evangelical Lutheran Church Columbia City Indiana, Inc             c/o Plews Shadley Racher & Braun LLP              Attn: Josh S Tatum             1346 N Delaware St               Indianapolis, IN 46202         jtatum@psrb.com                          Email and First Class Mail
Grace Evangelical Lutheran Church Of San Mateo                           Attn: George Melke                                2825 Alameda De Las Pulgas     San Mateo, CA 94403                                             melke.georgeb@gmail.com                  Email and First Class Mail
Grace Evangelical Lutheran Church, North Bellmore                        Attn: Pastor James Krauser                        1294 Bellmore Ave              North Bellmore, NY 11710                                        gelcnb@aol.com                           Email and First Class Mail
Grace Fellowship A Congregation of the United Methodist Church           Attn: Eldon Hunsicker                             215 W 4th St                   Ottumwa, IA 52501                                               eldon@noelins.com                        Email and First Class Mail
Grace Fellowship A Congregation of the United Methodist Church           635 E Pennsylvania Ave                            P.O. Box 953                   Ottumwa, IA 52501                                               pastor@graceottumwa.org                  Email and First Class Mail
Grace Fellowship Of Lago Vista                                           Attn: Mark Markham                                19615 Boggy Ford Rd            Lago Vista, TX 78645                                            pastorgracelago@gmail.com                Email and First Class Mail
Grace First Presbyterian Church                                          Attn: Edward Moss                                 606 Mockingbird Ln             Weatherford, TX 76086                                           edmoss@utexas.edu                        Email and First Class Mail
Grace Linn Memorial Umc                                                  Attn: Pastor Daniel Ames                          P.O. Box 663                   Hartland, ME 04943                                              pastordfames59@gmail.com                 Email and First Class Mail
Grace Lutheran Church                                                    716 8th St                                        Dawson, MN 56232                                                                               bankruptcycourt@kluverlaw.com            Email and First Class Mail
Grace Lutheran Church                                                    Attn: Jenny Reyes                                 111 S Conyer St                Visalia, CA 93277                                               business@gracevisalia.org                Email and First Class Mail
Grace Lutheran Church                                                    Attn: Margaret Roebke                             630 N Monroe St                Monroe, MI 48162                                                church@gracelutheranmonroe.org           Email and First Class Mail
Grace Lutheran Church                                                    13030 Madison Ave                                 Lakewood, OH 44107                                                                             geoffp55@gmail.com                       Email and First Class Mail
Grace Lutheran Church                                                    Attn: Rebecca Smith                               5010 Six Forks Rd              Raleigh, NC 27609                                               glc@gracelutheranraleigh.org             Email and First Class Mail
Grace Lutheran Church                                                    Attn: Joseph Milano                               1385 Broadway, 12th Fl         New York, NY 10018                                              JMilano@cbmslaw.com                      Email and First Class Mail
Grace Lutheran Church                                                    705 W State St                                    Fremont, OH 43420                                                                              kwitte@lawyer‐ac.com                     Email and First Class Mail
Grace Lutheran Church                                                    Attn: Joseph F Albrechta                          705 W State St                 Fremont, OH 43420                                               kwitte@lawyer‐ac.com                     Email and First Class Mail
Grace Lutheran Church                                                    925 5th Ave                                       River Edge, NJ 07661                                                                           macdarev3@aol.com                        Email and First Class Mail
Grace Lutheran Church                                                    Attn: Tara Magoon                                 2033 Graves Rd                 Hockessin, DE 19707                                             pastor.tara@comcast.net                  Email and First Class Mail
Grace Lutheran Church                                                    Attn: Larry Lange                                 321 S Madison St               Green Bay, WI 54301                                             pastorlarry@gracegb.org                  Email and First Class Mail
Grace Lutheran Church                                                    Attn: Amy Eskridge                                708 Bluff Dr                   Round Rock, TX 78681                                            president@graceline.org                  Email and First Class Mail
Grace Lutheran Church                                                    Attn: Mark Winkler Esq.                           684 Route 208                  Franklin Lakes, NJ 07417                                        winkler82ndjag@yahoo.com                 Email and First Class Mail
Grace Lutheran Church                                                    Attn: Mark Winkler, Esq                           684 Route 208                  Franklin Lakes, NJ 07417                                        winkler82ndjag@yahoo.com                 Email and First Class Mail
Grace Lutheran Church Denison                                            2411 Woodlake Rd                                  Denison, TX 75021                                                                              kwendorf2795@gmail.com                   Email and First Class Mail
Grace Lutheran Church Of Carrollton Texas                                Attn: Gregory Scott Streder                       1200 E Hebron Pkwy             Carrollton, TX 75010                                            vicepresident@gracelutherantx.org        Email and First Class Mail
Grace Lutheran Church Of Fairmont, Minnesota                             Attn: Jennifer Promen Nielsen                     300 S Grant St                 Fairmont, MN 56031                                              office@gracelutheranchurch.org           Email and First Class Mail
Grace Lutheran Church Of Queens                                          Attn: Pastor Dien Ashley Taylor                   102‐03 Springfield Blvd        Queens Village, NY 11429                                        pastor@redeemerlutheranbronx.org         Email and First Class Mail
Grace Lutheran Church, Inc                                               Attn: President                                   1200 Charles St                La Plata, MD 20646                                              wjevansjr@gmail.com                      Email and First Class Mail
Grace Lutheran Church, Inc                                               Attn: William Evans                               7027 Oak Glen Dr               Hughesville, MD 20637                                           wjevansjr@gmail.com                      Email and First Class Mail
Grace Lutheran Church, Lcms, Grass Valley                                Attn: Roger J Poff                                1949 Ridge Rd                  Grass Valley, CA 95945                                          roger.poff@icloud.com                    Email and First Class Mail
Grace Memorial Umc ‐ Sedley                                              c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace Methodist Church Of Greer                                          Attn: Leonard Olson                               627 Taylor Rd                  Greer, SC 29651                                                 cheriole@gmail.com                       Email and First Class Mail
Grace Methodist Church Of Greer                                          Attn: Leonard Olson                               605 Ashley Commons Ct          Greer, SC 29651                                                 cheriole@gmail.com                       Email and First Class Mail
Grace Presbyterian Church                                                6025 NE Prescott St                               Portland, OR 97218                                                                             tracey.groupe@gmail.com                  Email and First Class Mail
Grace Presbyterian Church                                                Attn: Tracey Ann Groupe                           6025 NE Prescott St            Portland, OR 97218                                              tracey.groupe@gmail.com                  Email and First Class Mail
Grace Presbyterian Church Of Lantana Inc                                 Attn: Marisa Leach                                1844 Hypoluxo Rd               Lantana, FL 33462                                               gracechurchpres@bellsouth.net            Email and First Class Mail
Grace St Luke'S Episcopal Church                                         Attn: Simon Wadsworth                             1720 Peabody Ave               Memphis, TN 38104                                               srcw@icloud.com                          Email and First Class Mail
Grace UMC                                                                c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace Umc ‐ Conway                                                       Attn: Lori Zelle                                  1075 Hogan Ln                  Conway, AR 72034                                                lori.zelle@graceconway.org               Email and First Class Mail
Grace Umc ‐ Manassas                                                     c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace Umc ‐ Newport News                                                 c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace Umc ‐ Roanoke                                                      c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace Umc ‐ Venice                                                       c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace Umc (Middletown) ‐ Middleton                                       c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace Umc (Middletown) ‐ Parksley                                        c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace Umc 458 Ponce De Leon Ave Ne Atlanta, Ga                           c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace Umc And Weekday School, Inc                                        Attn: Richard A Broomall                          1601 Sam Rittenburg Blvd       Charleston, SC 29407                                            rabroomall@umcsc.org                     Email and First Class Mail
Grace Umc Billings, Mt                                                   Attn: Jim Nell                                    1935 Ave B                     Billings, MT 59106                                              Hello@graceumcbillings.org               Email and First Class Mail
Grace Umc Formally Known As Grace Methodist Church                       Attn: Barry Burdick                               24 George St                   Westerly, RI 02891                                                                                       First Class Mail
Grace Umc Lemoyne (182177)                                               c/o Bentz Law Firm                                Attn: Leonard Spagnolo         680 Washington Rd, Ste 200       Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                   Email and First Class Mail
Grace Umc Middletown                                                     Attn: W Clay Knick                                P.O. Box 61                    Middletown, VA 22645                                            GraceUMC2@comcast.net                    Email and First Class Mail
Grace Umc Of Brooklyn                                                    33 7th Ave                                        Brooklyn, NY 11217                                                                             gumc11217@gmail.com                      Email and First Class Mail
Grace Umc Of Johnson County, Ks                                          11485 Ridgeview Rd                                Olathe, KS 66061                                                                                                                        First Class Mail
Grace Umc Of Lancaster County                                            Attn: Jack Hammond                                P.O. Box 418                   Lancaster, SC 29721                                             jehamm@comporium.net                     Email and First Class Mail
Grace Umc Of Ridgebury & Slate Hill                                      690 Ridgebury Rd                                  Slate Hill, NY 10973                                                                           brendapenaluna@gmail.com                 Email and First Class Mail
Grace Umc Ravena                                                         16 Hillcrest Dr                                   Ravena, NY 12143                                                                               mikemattick@yahoo.com                    Email and First Class Mail
Grace United Methodist                                                   200 14th St Nw                                    Mason City, IA 50401                                                                           tagobeli@yahoo.com                       Email and First Class Mail
Grace United Methodist                                                   Attn: Troy A Gobeli                               20759 Spruce Ave               Mason City, IA 50401                                            tagobeli@yahoo.com                       Email and First Class Mail
Grace United Methodist (32106200)                                        c/o Bentz Law Firm                                Attn: Leonard Spagnolo         680 Washington Rd, Ste 200       Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                   Email and First Class Mail
Grace United Methodist Church                                            Attn: Barry Tyson Burdick                         10 Park Ave                    Werly, RI 02891                                                 bbur155379@yahoo.com                     Email and First Class Mail
Grace United Methodist Church                                            Attn: Bruce Hosley                                P.O. Box 456                   Nassau, NY 12123                                                bhosley@nycap.rr.com                     Email and First Class Mail
Grace United Methodist Church                                            Attn: Robert L Jovick                             P.O. 1245                      Livingston, MT 59047                                            bj@montanalegalbusiness.com              Email and First Class Mail
Grace United Methodist Church                                            Attn: Jessica Ellis, CFO                          475 Riverside Dr, Ste 1922     New York, NY 10115                                              bshillady@umicitysociety.org             Email and First Class Mail
Grace United Methodist Church                                            Attn: Joyce Fligor Treasurer                      220 N Tower Rd                 Carbondale, IL 62901                                            carbondalegraceinfo@gmail.com            Email and First Class Mail
Grace United Methodist Church                                            5407 N Charles St                                 Baltimore, MD 21210                                                                            dane@graceunitedmethodist.org            Email and First Class Mail
Grace United Methodist Church                                            Attn: Debbie Ash                                  401 Grace St                   Wilmighton, NC 28401                                            debbie@gracedowntown.net                 Email and First Class Mail
Grace United Methodist Church                                            Attn: Doris Crowder                               401 Oscawana Lake Rd           Putnam Valley, NY 10579                                         dorisecrowder@aol.com                    Email and First Class Mail
Grace United Methodist Church                                            Attn: Sean Delmore                                130 Maple St                   Essex Junction, VT 05452                                        ejgumc@myfairpoint.net                   Email and First Class Mail
Grace United Methodist Church                                            c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                        Email and First Class Mail
Grace United Methodist Church                                            Attn: Treasurer                                   2800 Canyon Creek Dr           Sherman, TX 75092                                               gerri@gracesherman.org                   Email and First Class Mail
Grace United Methodist Church                                            Attn: Treasurer, Grace United Methodist Church    1756 S 10th St                 Missoula, MT 59806                                              Grace1umc@gmail.com                      Email and First Class Mail
Grace United Methodist Church                                            9 1st St Ne                                       Oelwein, IA 50662                                                                              gracechurch@msn.com                      Email and First Class Mail
Grace United Methodist Church                                            Attn: Jeffrey L Hooker                            P.O. Box 2556                  Newburgh, NY 12550                                              gracechurch1@twcmetrobiz.com             Email and First Class Mail
Grace United Methodist Church                                            Attn: Pastor                                      P.O. Box 2056                  468 Bdwy                         Newburgh, NY 12550             gracechurch1@twcmetrobiz.com             Email and First Class Mail
Grace United Methodist Church                                            1718 Avalon Ave                                   Joliet, IL 60435                                                                               Gracejoliet@comcast.net                  Email and First Class Mail
Grace United Methodist Church                                            Attn: Peter Kuhner                                191 Bridge St                  Corning, NY 14830                                               gracemethodist@stny.rr.com               Email and First Class Mail
Grace United Methodist Church                                            Attn: R. Bruce Appell                             110 W Bel Air Ave              Aberdeen, MD 21001                                              GraceMethodistChurch@yahoo.com           Email and First Class Mail
Grace United Methodist Church                                            Attn: Emily Bryan                                 712 W Church St                Hagerstown, MD 21740                                            graceumchagerstown@gmail.com             Email and First Class Mail
Grace United Methodist Church                                            Attn: Frank D Kukal                               600 S Jefferson Ave            Springfield, MO 65806                                           graceumcoffice@sbcglobal.net             Email and First Class Mail
Grace United Methodist Church                                            Attn: Treasurer, Grace Umc                        374 Bdwy                       Lynn, MA 01904                                                  graceumcoflynn@gmail.com                 Email and First Class Mail
Grace United Methodist Church                                            Attn: Gene Clifton                                6412 Waters Ave                Savannah, GA 31406                                              graceunitedme891@bellsouth.net           Email and First Class Mail
Grace United Methodist Church                                            Attn: Brian Stone                                 21 S Franklin Ave              Valley Stream, NY 11580                                         gracevsny@aol.com                        Email and First Class Mail
Grace United Methodist Church                                            Attn: Jeff Schweider                              515 S Wellwood Ave             Lindenhurst, NY 11757                                           gumc.lindy@gmail.com                     Email and First Class Mail
Grace United Methodist Church                                            Attn: James M Potter                              400 W Morgan                   Jacksonville, IL 62650                                          jaxgraceumc@gmail.com                    Email and First Class Mail
Grace United Methodist Church                                            Attn: James Arnold                                715 6th St Ne                  Oelwein, IA 50662                                               jm.arnold@mchsi.com                      Email and First Class Mail
Grace United Methodist Church                                            Attn: Jonathan Paul Munson                        24 Kramers Pond Rd             Putnam Valley, NY 10579                                         jpmunson@icloud.com                      Email and First Class Mail
Grace United Methodist Church                                            Attn: Glenda Morton                               19915 Church St Sw             Midland, MD 21532                                               kheerak@gmail.com                        Email and First Class Mail
Grace United Methodist Church                                            Attn: Heerak Kim                                  14706 Smith Hill Rd Sw         Frostburg, MD 21532                                             kheerak@gmail.com                        Email and First Class Mail
Grace United Methodist Church                                            9823 Hixson Pike                                  Soddy Daisy, TN 37379                                                                          ksshumake@gmail.com                      Email and First Class Mail
Grace United Methodist Church                                            Attn: Kenneth S Shumake                           2333 Dallas Point Rd           Lakesite, TN 37379                                              Ksshumake@gmail.com                      Email and First Class Mail
Grace United Methodist Church                                            Attn: Treasurer                                   1900 Boston                    Okemos, MI 48910                                                lgraceumc@gmail.com                      Email and First Class Mail
Grace United Methodist Church                                            c/o Cathy Blackwood                               1801 S Dixieland Rd            Rogers, AR 72758                                                lraines@fridayfirm.com                   Email and First Class Mail
                                                               Case 20-10343-LSS                                                Doc 2541                                    Filed 04/07/21                                       Page 37 of 87

Grace United Methodist Church                                          Attn: Michael Mattick                                    14 Edna Ave                             Ravena, NY 12143                                               mikemattick@yahoo.com               Email and First Class Mail
Grace United Methodist Church                                          Attn: Carol Fry                                          4267 S Two Mile Rd                      Bay City, MI 48706                                             office@baycitygracechurch.org       Email and First Class Mail
Grace United Methodist Church                                          Attn: Treasurer Grace Umc                                422 Walnut St                           Coshocton, OH 43812                                            office@gracetogether.org            Email and First Class Mail
Grace United Methodist Church                                          Attn: William Woods                                      516 Shinnick St                         Zanesville, OH 43701                                           office@graceumc516.org              Email and First Class Mail
Grace United Methodist Church                                          Attn: Eric Schmidt                                       521 Caruthers Ave                       Cape Girardeau, MO 63701                                       pastor@capegrace.org                Email and First Class Mail
Grace United Methodist Church                                          Attn: Rev Hyung‐Kyu Yi                                   36 Central St                           St Johnsbury, VT 05819                                         pastorkyu@charter.net               Email and First Class Mail
Grace United Methodist Church                                          Attn: Sean Dunham                                        2400 E US Hwy 50                        Lees Summit, MO 64063                                          sean.dunham@reillyinsurance.com     Email and First Class Mail
Grace United Methodist Church                                          Grace Um Church                                          1001 Harvard Blvd                       Dayton, OH 45406                                               secretary@graceumc.com              Email and First Class Mail
Grace United Methodist Church                                          Attn: James Westlake                                     49655 Jefferson Ave                     New Baltimore, MI 48047                                        thomasmv0411@gmail.com              Email and First Class Mail
Grace United Methodist Church                                          121 Pleasant St                                          Southington, CT 06489                                                                                  treasurer@graceumcsouthington.org   Email and First Class Mail
Grace United Methodist Church                                          Attn: Geoffrey R Fowler                                  121 Pleasant St                         Southington, CT 06489                                          treasurer@graceumcsouthington.org   Email and First Class Mail
Grace United Methodist Church                                          Attn: Rev. Thomas Byars Wilkes, III                      817 Merriwether Dr                      North Augusta, SC 29841                                        twilkes@gotgraceumc.org             Email and First Class Mail
Grace United Methodist Church                                          Attn: Thomas Byars Wilkes, III                           639 Georgia Ave                         N Augusta, SC 29841                                            twilkes@gotgraceumc.org             Email and First Class Mail
Grace United Methodist Church                                          Attn: Rett Haselden                                      410 Harbison Blvd                       Columbia, SC 29212                                             wehaseldenIV@umcsc.org              Email and First Class Mail
Grace United Methodist Church                                          Attn: Rev. Rett Haselden                                 2 Haven Ridge Ct                        Columbia, SC 29212                                             wehaseldenIV@umcsc.org              Email and First Class Mail
Grace United Methodist Church                                          Attn: Treasurer                                          41 State Hwy 37C                        Massena, NY 13662                                              yellowhat42@gmail.com               Email and First Class Mail
Grace United Methodist Church                                          2 Neosho St                                              Emporia, KS 66801                                                                                                                          First Class Mail
Grace United Methodist Church                                          244 E Center Ave                                         Lake Bluff, IL 60044                                                                                                                       First Class Mail
Grace United Methodist Church                                          2627 SW Western Ave                                      Topeka, KS 66611                                                                                                                           First Class Mail
Grace United Methodist Church                                          Attn: Barry T Burdick                                    24 George St                            Westerly, RI 02891                                                                                 First Class Mail
Grace United Methodist Church                                          Attn: Kari Shaw, Treasurer                               1200 Main St                            Hamilton, OH 45013                                                                                 First Class Mail
Grace United Methodist Church                                          Attn: Treasurer                                          2905 N Mt Juliet Rd                     Mt Juliet, TN 37122                                                                                First Class Mail
Grace United Methodist Church ‐ Copperas Cove                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grace United Methodist Church ‐ Lake Mary                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grace United Methodist Church ‐ Spencer                                Attn: Gary Small                                         311 W 2nd Ave                           Spencer, IA 51301                                              gsmall@smunet.net                   Email and First Class Mail
Grace United Methodist Church ‐ Wilmington                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grace United Methodist Church ‐ Wyckoff                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grace United Methodist Church (03500)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Grace United Methodist Church (178222)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Grace United Methodist Church (184655)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Grace United Methodist Church (187784)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Grace United Methodist Church (85721)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Grace United Methodist Church (9372)                                   c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Grace United Methodist Church (97901)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Grace United Methodist Church 1206 Greenwood                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grace United Methodist Church 501 Race St Cambridge, Md 2161           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grace United Methodist Church And Weekday School, Inc.                 Attn: Charles Heller                                     831 Longbranch Dr                       Charleston, SC 29414                                           rabroomall@umcsc.org                Email and First Class Mail
Grace United Methodist Church Burlington, Iowa                         Attn: Jeff Jennison                                      400 N Main St                           Burlington, IA 52601                                           jeff@rikleypaint.com                Email and First Class Mail
Grace United Methodist Church Glenwood, Ia                             112 N Walnut St                                          Glenwood, IA 51534                                                                                     monica.graceumc@gmail.com           Email and First Class Mail
Grace United Methodist Church Houghton Mi                              Attn: Pastor Eric Falker                                 201 Isle Royale St                      Houghton, MI 49931                                             churchoffice@houghtongraceumc.org   Email and First Class Mail
Grace United Methodist Church Inc                                      Attn: Laura Bowman                                       1300 E Adams Dr                         Franklin, IN 46131                                             LauraBowman@franklingrace.org       Email and First Class Mail
Grace United Methodist Church Of Cape Coral Inc                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grace United Methodist Church Of Johnson County, Ks                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grace United Methodist Church Of Lafayette, Indiana                    Attn: Pastor                                             615 N 22nd St                           Lafayette, IN 47904                                            office@lafgraceumc.org              Email and First Class Mail
Grace United Methodist Church Of Lancaster County                      Attn: Jack Hammond                                       P.O. Box 715                            Lancaster, SC 29721                                            jehamm@comporium.net                Email and First Class Mail
Grace United Methodist Church Of Logan Square                          Chicago Grace Logan Square                               3325 W Wrightwood                       Chicago, IL 60647                                              grace@gracelogansquare.org          Email and First Class Mail
Grace United Methodist Church Of Pickens, Inc.                         Attn: Haakon Wise                                        309 E Cedar Rock St                     Pickens, SC 29671                                              graceumcpickens@gmail.com           Email and First Class Mail
Grace United Methodist Church Of South Bend, Indiana                   3012 S Twyskenham Dr                                     South Bend, IN 46614                                                                                   finance@gracemethodist.org          Email and First Class Mail
Grace United Methodist Church St. Albans                               Attn: Sharon Devonish                                    200‐08 Murdock Ave                      St Albans, NY 11412                                            gumcqfinance@gmail.com              Email and First Class Mail
Grace United Methodist Church Tiffin Iowa                              Attn: Josanna Birtcher‐Walker                            560 Kansas Ave 5                        North Liberty, IA 52317                                        graceumc@southslope.net             Email and First Class Mail
Grace United Methodist Church, Bradford, Vt                            Attn: Tim Marcy, Chair of Trustees                       P.O. Box 726                            Bradford, VT 05033                                             BradfordUMCPastor@gmail.com         Email and First Class Mail
Grace United Methodist Church, Copperas Cove                           101 W Ave F                                              Copperas Cove, TX 76522                                                                                                                    First Class Mail
Grace United Methodist Church, Des Moines, Iowa                        Attn: Pastor Nate Nims                                   3700 Cottage Grove Ave                  Des Moines, IA 50311                                           charlenehjort@gracedesmoines.org    Email and First Class Mail
Grace United Methodist Church, Inc.                                    Attn: Trustees                                           119 N Frederick Ave                     Gaithersburg, MD 20877                                         don@hadleylaw.com                   Email and First Class Mail
Grace United Methodist Church, St Albans                               Attn: Sharon Devonish                                    200‐08 Murdock Ave                      St. Albans, NY 11412                                           gumcqfinance@gmail.com              Email and First Class Mail
Grace United Methodist Church, St Louis                                Attn: Theodore Dearing                                   211 S Central, Ste 200                  Clayton, MO 63105                                              Tdd@dearingandhartzog.com           Email and First Class Mail
Grace United Methodist Church, St Louis                                Attn: Treasurer                                          6199 Waterman Ave                       St Louis, MO 63122                                             Tdd@dearingandhartzog.com           Email and First Class Mail
Grace United Methodist Church, Story City                              Attn: Jonathan Cooney                                    624 Elm Ave                             P.O. Box 67                     Story City, IA 50248           jonathan.cooney07@gmail.com         Email and First Class Mail
Grace United Methodist Church, Union, Sc                               Attn: Rev David D. Bauknight                             201 S Church St                         Union, SC 29379                                                ddbauknight@umcsc.org               Email and First Class Mail
Grace United Methodist Church‐Britton                                  Attn: Judy Kay Bailey                                    9250 E Monroe                           Britton, MI 49229                                              graceumc@yahoo.com                  Email and First Class Mail
Grace United Methodist Inc                                             Attn: Larry J Grable                                     2 Fatherland Rd                         Natchez, MS 39120                                              Grablel@cableone.net                Email and First Class Mail
Grace United Methodist Ministry (86884)                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Grace United Protestant Church                                         Park Forest: Grace United Protestant                     266 Somonauk St                         Park Forest, IL 60466                                          oladipoamos@yahoo.com               Email and First Class Mail
Grace Vision Umc                                                       Attn: Chung Ho Lee                                       5 Piety Corner Rd                       Waltham, MA 02451                                              chungholee80@gmail.com              Email and First Class Mail
Grace Vision Umc                                                       Attn: Treasurer                                          80 Mt Auburn St                         Watertown, MA 02472                                            office@gracevisionumc.org           Email and First Class Mail
Grace/Cavel Umc                                                        313 Church St                                            Roxboro, NC 27573                                                                                                                          First Class Mail
Grace‐Merritt Island                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grace‐St. Luke'S Episcopal Church                                      Attn: the Rev Canon Sharon Alexander                     692 Poplar Ave                          Memphis, TN 38105                                              salexander@episwtn.org              Email and First Class Mail
Graceway Umc Inc                                                       Attn: Roy A Harlow                                       P.O. Box 772                            Martin, KY 41649                                               rharlow@gearheart.com               Email and First Class Mail
Gracewood United Methodist Church ‐ Augusta                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Graham Road United Methodist Church                                    c/o Vine Umc                                             Attn: Trustee Chair                     2501 Gallows Rd                 Dunn Loring, VA 22027          jec7576@gmail.com                   Email and First Class Mail
Graham W. Syfert, Esq., P.A.                                           Graham W. Syfert, Esq.                                   4004 Gilmore St                         Jacksonville FL 32205                                          graham@syfert.com                   Email and First Class Mail
Graham Yachting Llc                                                    3555 Lakefront Trl                                       Helena, AL 35022‐1602                                                                                                                      First Class Mail
Grahamsville Umc                                                       Attn: Seung Jin Hong                                     350 Main St                             P.O. Box 86                     Grahamsville, NY 12740         grahamsvilleumc@gmail.com           Email and First Class Mail
Grahamsville United Methodist Church                                   Attn: Seung Jin Hong                                     350 Main St                             P.O. Box 86                     Grahamsville, NY 12740         grahamsvilleumc@gmail.com           Email and First Class Mail
Grainger                                                               Dept 802392720                                           Kansas City, MO 64141                                                                                                                      First Class Mail
Granberry Memorial Umc ‐ Covington                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Granbury First United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grand Avenue United Methodist Church                                   Attn: Chris Headley                                      841 Quapaw Ave                          Hot Springs, AR 71901                                          grand.avenue@sbcglobal.net          Email and First Class Mail
Grand Blanc United Methodist Church                                    Attn: Treasurer                                          515 Bush Ave                            Grand Blanc, MI 48439                                                                              First Class Mail
Grand Canyon Cncl #10                                                  8840 E Chaparral Rd, Ste 200                             Scottsdale, AZ 85250                                                                                                                       First Class Mail
Grand Columbia Cncl #614                                               12 N 10th Ave                                            Yakima, WA 98902‐3015                                                                                                                      First Class Mail
Grand Columbia Council, Boy Scouts Of America                          12 N 10th Ave                                            Yakima, WA 98902‐3015                                                                                                                      First Class Mail
Grand Ely Lodge                                                        Attn: Kim Skiba                                          1914 S 7th St                           Brainerd, MN 56401                                             kim@mhgmn.com                       Email and First Class Mail
Grand Forks Zion United Methodist Church                               1001 24th Ave S                                          Grand Forks, ND 58201                                                                                  office@zion‐umc.org                 Email and First Class Mail
Grand Gorge United Methodist Church                                    Attn: Dawn Richards                                      P.O. Box 45                             Grand Gorge, NY 12434                                          dawnmarie.richareds@yahoo.com       Email and First Class Mail
Grand Isle United Methodist Church                                     Attn: Treasurer Jacqueline Hughes                        28 Simms Point Rd                       Grand Isle, VT 05458                                           gchico@gmavt.net                    Email and First Class Mail
Grand Lake United Methodist Church                                     Attn: Robyn Sheets                                       119 E Fulton St                         Celina, OH 45822                                               office@grandlakechurch.org          Email and First Class Mail
Grand Teton Cncl #107                                                  3910 S Yellowstone Hwy                                   Idaho Falls, ID 83402‐4342                                                                                                                 First Class Mail
Grand Teton Cncl 107                                                   3910 S Yellowstone Hwy                                   Idaho Falls, ID 83402‐4342                                                                                                                 First Class Mail
Grand Teton Council, Boy Scouts Of America                             3910 S Yellowstone Hwy                                   Idaho Falls, ID 83402‐4342                                                                                                                 First Class Mail
Grand Valley United Methodist Church                                   Attn: Penelope E Olson                                   P.O. Box 125                            Parachute, CO 81635                                            grandvalleyumc@qwestoffice.net      Email and First Class Mail
Grand View United Methodist Church                                     Attn: Administrative Board                               3342 John Wesley Dr                     Dubuque, IA 52002                                              gv.acctspay@gmail.com               Email and First Class Mail
Grandview                                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grandville United Methodist Church                                     Attn: Ryan Wieland                                       3140 Wilson Ave Sw                      Grandville, MI 49418                                           pastor@grandvilleumc.com            Email and First Class Mail
Grange Hall United Methodist Church                                    Attn: Gail Scheffers                                     2670 Timbers Edge Trace                 Kingsport, TN 37660                                            gailscheffers@gmail.com             Email and First Class Mail
Granger United Methodist Church                                        Attn: Bruce C. Hartley                                   1235 Granger Rd                         Medina, OH 44256                                               Pastor@grangerumc.org               Email and First Class Mail
Granite District Office                                                19 Norwich St                                            Concord, NH 03301                                                                                      GRDistrict@neumc.org                Email and First Class Mail
Granite Telecommunications Llc                                         Attn: Brian Murray                                       100 Newport Ave Ext                     Quincy, MA 02171                                               bankruptcy@granitenet.com           Email and First Class Mail
Grant & Grant                                                          Attn: Clark Grant                                        1464 27th Ave                           Columbus, NE 68602‐0455                                        clark@grantattorney.com             Email and First Class Mail
Grant Memorial United Methodist Church                                 Attn: David C Adams                                      P.O. Box 992                            Presque Isle, ME 04769                                         dave@dascoinc.net                   Email and First Class Mail
Grant Parish School Board                                              Attn: Sales Tax Dept                                     P.O. Box 208                            Colfax, LA 71417‐0208                                                                              First Class Mail
Grant United Methodist Church                                          Attn: Richard Roberts                                    P.O. Box 70                             Grant, NE 69140                                                grantumc@gpcom.net                  Email and First Class Mail
Grantham United Methodist Church                                       Attn: Treasurer                                          418 Rte 10 S                            P.O. Box 152                    Grantham, NH 03753             grantham@myfairpint.nwt             Email and First Class Mail
Grant'S Chapel United Methodist Church                                 Attn: Ronald Breeden                                     P.O. Box 687                            Dandridge, TN 37725                                            breedebrdb@gmail.com                Email and First Class Mail
Grant'S Supermarket                                                    1808 Jefferson St                                        Bluefield, WV 24701‐4066                                                                                                                   First Class Mail
Grantville United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grantville United Methodist Church                                     3724 S St                                                Grantville, KS 66429                                                                                                                       First Class Mail
Granville Umc (176996)                                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Grassland Community Church                                             Attn: Pastor                                             17839 Bear Creek Rd                     Catlettsburg, KY 41129                                         grasslandchurch@windstream.net      Email and First Class Mail
Grassy Creek ‐ State Road                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Gravette United Methodist Church                                       c/o John Deaton                                          P.O. Box 37                             Gravette, AR 72736                                             janicedeaton5353@gmail.com          Email and First Class Mail
Gray Memorial Umc                                                      c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Gray Memorial Umc                                                      2201 Old Bainbridge Rd                                   Tallahassee, FL 32303                                                                                                                      First Class Mail
Gray Memorial United Methodist Church                                  Attn: Roberta Pelletier, Treasurer                       P.O. Box 69                             Caribou, ME 04736                                              thirdtimothy98@gmail.com            Email and First Class Mail
Gray Memorial United Methodist Church                                  Attn: Timothy D Wilcox                                   8 Prospect St                           Caribou, ME 04736                                              thirdtimothy98@gmail.com            Email and First Class Mail
Gray United Methodist Church                                           Attn: Terina Sink                                        117 S Jefferson St                      Gray, GA 31032                                                 officegrayumc@gmail.com             Email and First Class Mail
Grays Chapel United Methodist Church                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grays UMC (181036)                                                     c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Grayson County                                                         c/o Linebarger Goggan Blair & Sampson LLP                Attn: Elizabeth Weller                  2777 N Stemmons Fwy, Ste 1000   Dallas, TX 75207                                                   First Class Mail
Grayson United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Grayson United Methodist Church                                        555 Grayson Pkwy                                         Grayson, GA 30017                                                                                                                          First Class Mail
Graystone Presbyterian Church                                          c/o Karen Hawkins                                        139 Woodlawn Pike                       Knoxville, TN 37920                                            glogue@wmbac.com                    Email and First Class Mail
Graysville Umc ‐ Ringgold                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Great Alaska Cncl #610                                                 3117 Patterson St                                        Anchorage, AK 99504‐4041                                                                                                                   First Class Mail
Great Bend: Woolworth Memorial Umc                                     Attn: Warren G Fargo                                     10726 Limburg Forks Rd                  Carthage, NY 13619                                             ddenn_13@yahoo.com                  Email and First Class Mail
Great Bridge Umc ‐ Chesapeake                                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Great Falls Umc ‐ Great Falls                                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Great Hill United Methodist Church                                     Attn: James Leach ‐ Great Hill United Methodist Church   225 Great Hill Rd                       Seymour, CT 06483                                              jim.j.leach@lmco.com                Email and First Class Mail
Great Lakes Fsc #784                                                   137 S Marketplace Blvd                                   Lansing, MI 48917‐7756                                                                                                                     First Class Mail
Great Neck Korean Umc ‐ Kumc Of Ny                                     Attn: Rev Min S Yang                                     715 Northern Blvd                       Great Neck, NY 11021                                           paulchoi10@gmail.com                Email and First Class Mail
Great Neck Korean Umc, Kumc Of Ny                                      Attn: Paul S Choi                                        145 Palisade Ave                        Cresskill, NJ 07626                                            paulchoi10@gmail.com                Email and First Class Mail
Great Northern Insurance Company                                       c/o Duane Morris LLP                                     Attn: Wendy M Simkulak                  30 S 17th St                    Philadelphia, PA 19103         WMSimkulak@duanemorris.com          Email and First Class Mail
Great Northern Insurance Company                                       c/o Duane Morris LLP                                     Attn: Wendy M. Simkulak                 30 S 17th St                    Philadelphia, PA 19103         WMSimkulak@duanemorris.com          Email and First Class Mail
Great Rivers Cncl #653                                                 1203 Fay St                                              Columbia, MO 65201‐4719                                                                                                                    First Class Mail
Great Rivers Cncl No 653                                               1203 Fay St                                              Columbia, MO 65201‐4719                                                                                                                    First Class Mail
Great Salt Lake Cncl #590                                              1200 E 5400 S                                            Ogden, UT 84403‐4527                                                                                                                       First Class Mail
Great Salt Lake Cncl 590                                               1200 E 5400 S                                            Ogden, UT 84403‐4527                                                                                                                       First Class Mail
Great Salt Lake Council, Boy Scouts Of America                         8389 S 700 W                                             Sandy, UT 84070‐6400                                                                                                                       First Class Mail
Great Smoky Mountain Cncl #557                                         P.O. Box 51885                                           Knoxville, TN 37950‐1885                                                                                                                   First Class Mail
Great Southwest Cncl #412                                              5841 Office Blvd Ne                                      Albuquerque, NM 87109‐5820                                                                                                                 First Class Mail
Great Southwest Cncl No 412                                            5841 Office Blvd Ne                                      Albuquerque, NM 87109‐5820                                                                                                                 First Class Mail
Great Southwest Council, Boy Scouts Of America                         5841 Office Blvd Ne                                      Albuquerque, NM 87109‐5820                                                                                                                 First Class Mail
Great Spirit United Methodist Church ‐ Portland                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Great Trail Cncl 433                                                   4500 Hudson Dr                                           Stow, OH 44224‐1702                                                                                                                        First Class Mail
Great Trial Council                                                    Attn: Patrick M Scherer                                  4500 Hudson Dr                          Stow, OH 44224                                                 Patrick.scherer@scouting.org        Email and First Class Mail
Great Wolf Lodge                                                       1 Great Wolf Dr                                          Scotrun, PA 18355‐9000                                                                                                                     First Class Mail
Great Wolf Lodge Of Grapevine                                          Attn: Dinesh Parbhoo                                     Director of Finance                     100 Great Wolf Dr               Grapevine, TX 76051            dparbhoo@greatwolf.com              Email and First Class Mail
Greater Alabama Cncl #1                                                516 Liberty Pkwy                                         Vestavia, AL 35242‐7531                                                                                                                    First Class Mail
Greater Alabama Cncl No 1                                              516 Liberty Pkwy                                         Vestavia, AL 35242‐7531                                                                                                                    First Class Mail
Greater Alabama Council                                                Attn: John T Dabbs III                                   516 Liberty Pkwy                        Birmingham, AL 35242                                           jt.dabbs@scouting.org               Email and First Class Mail
Greater Alabama Council, Boy Scouts Of America                         P.O. Box 43307                                           Birmingham, AL 35243‐0307                                                                                                                  First Class Mail
Greater Alabama Council, Boys Scouts of America                        c/o Maynard Cooper & Gale PC                             Attn: Jayna P Lamar                     1901 6th Ave N, Ste 1700        Birmingham, AL 35203           jlamar@maynardcooper.com            Email and First Class Mail
Greater Alabama Council, Boys Scouts of America                        c/o Maynard Cooper & Gale Pc                             Attn: Jayna Lamar                       1901 6th Ave N, Ste 1700        Birmingham, AL 35203           jlamar@maynardcooper.com            Email and First Class Mail
Greater Alabama Council, Boys Scouts of America                        Attn: J T Dabbs III                                      516 Liberty Pkwy                        Birmington, AL 35242                                           jt.dabbs@scouting.org               Email and First Class Mail
Greater Alabama Council, Boys Scouts of America                        Attn: Jt Dabbs III                                       516 Liberty Pwy                         Birmingham, AL 35242                                           JT.Dabbs@scouting.org               Email and First Class Mail
Greater Alabama Council, Bsa                                           c/o Maynard Cooper & Gale Pc                             Attn: Ashe P Puri                       1925 Century Park E, Ste 1700   Los Angeles, CA 90067          apuri@maynardcooper.com             Email and First Class Mail
Greater Buffalo Run Valley Umc (180590)                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Greater Buffalo Run Valley Umc (180590)                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo & Sean Bollman   680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Greater Los Angeles Area Cncl #33                                      2333 Scout Way                                           Los Angeles, CA 90026‐4995                                                                                                                 First Class Mail
Greater Los Angeles Area Cncl 33                                       2333 Scout Way                                           Los Angeles, CA 90026‐4995                                                                                                                 First Class Mail
Greater Los Angeles Area Council 33                                    2333 Scout Way                                           Los Angeles, CA 90026‐4995                                                                                                                 First Class Mail
Greater Los Angeles Area Council 33                                    2333 Scout Way                                           Los Angeles, CA 90026‐4995                                                                                                                 First Class Mail
Greater Los Angeles Area Council, Boy Scouts Of America                2333 Scout Way                                           Los Angeles, CA 90026‐4912                                                                                                                 First Class Mail
Greater Los Angeles Area Council, Bsa                                  Attn: Jeffrey Sulzbach                                   2333 Scout Way                          Los Angeles, CA 90026                                          jeff.sulzbach@scouting.org          Email and First Class Mail
Greater New York Cncl #640                                             350 5th Ave 78th Fl, Ste 78                              New York, NY 10118‐0110                                                                                                                    First Class Mail
Greater New York Cncl #640                                             475 Riverside Dr, Ste 600                                New York, NY 10115‐0072                                                                                                                    First Class Mail
Greater Niagara Frontier Council                                       2860 Genesee St                                          Buffalo, NY 14225‐3131                                                                                                                     First Class Mail
Greater Niagara Frontier Council, Boy Scouts Of America                2860 Genesee St                                          Buffalo, NY 14225‐3131                                                                                                                     First Class Mail
Greater Niagara Frontier Council, Inc. Boy Scouts Of America           Attn: Camille W Hill                                     1 Lincoln Ctr                           Syracuse, NY 13202                                             arivera@bsk.com                     Email and First Class Mail
Greater Niagara Frontier Council, Inc. Boy Scouts Of America           Attn: Gary A Decker                                      2860 Genesee St                         Buffalo, NY 14225                                              gary.decker@scouting.org            Email and First Class Mail
Greater St Louis Area Council, Bsa                                     Attn: Ronald S Green                                     4568 W Pine Blvd                        St. Louis, MO 63108                                            ronald.green@scouting.org           Email and First Class Mail
Greater St Louis Area Cncl #312                                        4568 W Pine Blvd                                         Saint Louis, MO 63108‐2186                                                                                                                 First Class Mail
Greater St Louis Area Council, Boy Scouts Of America                   4568 W Pine Blvd                                         Saint Louis, MO 63108‐2193                                                                                                                 First Class Mail
Greater Tampa Bay Area Council #89                                     Paid At the Direction Of: Southern Region Trust          13228 N Central Ave                     Tampa, FL 33612‐3462                                                                               First Class Mail
Greater Tampa Bay Area Council 89                                      13228 N Central Ave                                      Tampa, FL 33612‐3462                                                                                                                       First Class Mail
Greater Tampa Bay Area Council Bsa                                     Attn: Mark D Rose                                        13228 N Central Ave                     Tampa, FL 33612                                                jim.rees@scouting.org               Email and First Class Mail
Greater Tampa Bay Area Council, Boy Scouts Of America                  13228 N Central Ave                                      Tampa, FL 33612‐3462                                                                                                                       First Class Mail
Greater Wyoming Council                                                3939 Casper Mountain Rd                                  Casper, WY 82601‐6073                                                                                                                      First Class Mail
Greater Yosemite Cncl #59                                              4031 Technology Dr                                       Modesto, CA 95356‐9490                                                                                                                     First Class Mail
Greater Yosemite Cncl 59                                               4031 Technology Dr                                       Modesto, CA 95356‐9490                                                                                                                     First Class Mail
Greater Yosemite Council Inc                                           Attn: Robert L French                                    1308 W Robinhood Dr, Ste 14             Stockton, CA 95207                                             rfrenchwts@aol.com                  Email and First Class Mail
Greater Yosemite Council, Boy Scouts Of America                        4031 Technology Dr                                       Modesto, CA 95356‐9490                                                                                                                     First Class Mail
Greece United Methodist Church                                         Attn: Trustees                                           1924 Maiden Ln                          Rochester, NY 14626                                            greeceumc@outlook.com               Email and First Class Mail
Greek Archdiocese Of America                                           Attn: Suzanne Halbardier                                 Barry Mctiernan & Moore LLC             101 Greenwich St, 14th Fl       New York, NY 10006             shalbardier@bmmfirm.com             Email and First Class Mail
Greek Archdiocese Of America                                           c/o Barry Mctiernan & Moore LLC                          Attn: Suzanne M Halbardier              101 Greenwich St, 14th Fl       New York, NY 10006             shalbardier@bmmfirm.com             Email and First Class Mail
Greek Orthodox Church Of The Resurrection                              20104 Center St                                          Castro Valley, CA 94546                                                                                office@cvresurrection.org           Email and First Class Mail
Green & Gillespie                                                      Joshua Gillispie                                         1 Riverfront Pl, Ste. 605               North Little Rock AR 72114                                     josh@greenandgillispie.com          Email and First Class Mail
Green Acres Baptist Church                                             1607 Troup Hwy                                           Tyler, TX 75701                                                                                        brettc@mail.gabc.org                Email and First Class Mail
Green Bluff United Methodist Church (Greenbluff)                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Green Bluff United Methodist Church 9908 E Greenbluff Rd               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Green Forest United Methodist Church                                   c/o Ivy Rohde                                            P.O. Box 770                            Green Forest, AR 72638                                         lraines@fridayfirm.com              Email and First Class Mail
Green Lane United Methodist Church                                     Attn: John Hartman                                       470 Green Ln                            Philadelphia, PA 19128                                         Petrillola1842@gmail.com            Email and First Class Mail
Green Mountain Cncl #592                                               P.O. Box 557                                             Waterbury, VT 05676‐0557                                                                                                                   First Class Mail
Green Mountain Cncl No 592                                             P.O. Box 557                                             Waterbury, VT 05676‐0557                                                                                                                   First Class Mail
Green Mountain Presbyterian Church, Lakewood, Co                       Attn: Treasurer                                          12900 W Alameda Pkwy                    Lakewood, CO 80228                                             office@gmpc.net                     Email and First Class Mail
Green Mountain United Methodist Church                                 Attn: Kent Bates                                         12755 W Cedar Dr                        Lakewood, CO 80228                                             gmumc@gmumc.com                     Email and First Class Mail
Green Street United Methodist Church                                   Attn: Church Administrator                               13 Green St                             Augusta, ME 04330                                              greenstreetumc@gmail.com            Email and First Class Mail
Green Valley Umc                                                       P.O. Box 130                                             Green Valley, IL 61534                                                                                 gsgerrietts@gmail.com               Email and First Class Mail
Greenbrier First United Methodist Church                               c/o Friday, Eldredge & Clark LLP                         Attn: Lindsey Emerson Raines            400 W Capitol Ave, Ste 2000     Little Rock, AR 72201          lraines@fridayfirm.com              Email and First Class Mail
Greenbrier First United Methodist Church                               Attn: Kevin Lyon                                         2 Tyler St                              Greenbrier, AR 72058                                           LyonK@aol.com                       Email and First Class Mail
Greenbrier United Methodist Church                                     Attn: Barbara Davies, Church Council Chairperson         204 W Main St                           Greenbrier, TN 37073                                           GreenbrierUMC@gmail.com             Email and First Class Mail
Greenburgh Central School District                                     Attn: Superintendent of Schools                          475 W Hartsdale Ave                     Hartsdale, NY 10530                                                                                First Class Mail
Greenburgh Junior High School                                          c/o Jaspan Schlesinger LLP                               Attn: Sophia A Perna‐Plank              300 Garden City Plz, 5th Fl     Garden City, NY 11530          spernaplank@jaspanllp.com           Email and First Class Mail
Greenburgh Junior High School                                          4745 Hartsdale Ave                                       Hartsdale, NY 10530                                                                                    spernaplank@jaswpanllp.com          Email and First Class Mail
Greenburgh Junior High School                                          Attn: Superintendent of Schools                          475 Hartsdale Ave                       Hartsdale, NY 10530                                                                                First Class Mail
Greene Memorial Umc ‐ Roanoke                                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Greene Street Umc                                                      415 W Greene St                                          Piqua, OH 45356                                                                                        sherry@greenestreetumc.org          Email and First Class Mail
Greenfield United Methodist Church                                     Attn: Treasurer                                          P.O. Box 92                             Greenfield, IA 50849                                           office@greenfieldumc.org            Email and First Class Mail
Greenland Hills United Methodist Church                                Attn: Treasurer                                          5835 Penrose Ave                        Dallas, TX 75206                                               info@greenlandhills.org             Email and First Class Mail
Greenland United Methodist Church                                      Attn: Jongsun Lim                                        25 Dearborn Rd                          Greenland, NH 03840                                            limsog@gmail.com                    Email and First Class Mail
Greenmount United Methodist Church                                     Attn: William Deltuva                                    2001 Hanover Pike                       Hampstead, MD 21074                                            admin@nccpumc.com                   Email and First Class Mail
Greenmount United Methodist Church                                     Attn: Charles Clayton Caster                             3780 N Carroll Ln                       Hampstead, MD 21074                                            ccaster0@verizon.net                Email and First Class Mail
Greensboro First United Methodist Church                               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Greensburg Central School District                                     Attn: Superintendent of Schools                          475 W Hartsdale Ave                     Hartsdale, NY 10530                                                                                First Class Mail
Greensburg Umc                                                         Attn: Katherine L Osier                                  2161 Greensburg Rd                      N. Canton, OH 44720                                            office@greensburgumc.net            Email and First Class Mail
Greensburg United Methodist Church                                     Attn: Tony Reese                                         301 N Bdwy                              Greensburg, IN 47240                                           chris@greensburgumc.com             Email and First Class Mail
Greensburg United Methodist Church                                     Attn: Margo Holmes                                       2161 Greensburg Rd                      North Canton, OH 44720                                         office@greensburgumc.net            Email and First Class Mail
Greenstein & Milbauer, LLP                                             Seth Milbauer                                            1825 Park Avenue, 9th Fl                NewYork NY 10035                                               smilbauer@nyclawfirm.com            Email and First Class Mail
Greenstone United Methodist Church (101148)                            c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Greenstone Untied Methodist Church                                     Attn: Jack P Brooker                                     11211 S St Lawrence Ave                 Chicago, IL 60628                                              lcmason1@yahoo.com                  Email and First Class Mail
Greenup First United Methodist Church                                  Attn: Lewis D Nicholls                                   1205 Main St                            Greenup, KY 41144                                              lewandbarb@gmail.com                Email and First Class Mail
Greenview Um Church                                                    Attn: Marva Marie Smearman                               560 Blue Prince Rd                      Bluefield, WV 24701                                                                                First Class Mail
Greenview United Methodist Church                                      Attn: Kirk Story                                         254 Nutwood St                          Bluefiel, WV 24701                                             kirkstory@frontier.com              Email and First Class Mail
Greenview United Methodist Church                                      600 Blue Prince Rd                                       Bluefield, WV 24701                                                                                                                        First Class Mail
Greenville First United Methodist Church                               Attn: Pastor Curtis Flake                                310 S 2nd St                            Greenville, IL 62246                                           gfumcsecretary@gmail.com            Email and First Class Mail
Greenville Peoples United Methodist Church                             Attn: Treasurer                                          P.O. Box 91                             Greenville Junction, ME 04442                                                                      First Class Mail
Greenville Umc ‐ Greenville                                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Greenville United Methodist Church                                     Attn: Barry Robinson                                     144 N Main St                           Greenville, KY 42345                                           preacherbarryrobinson@gmail.com     Email and First Class Mail
Greenville United Methodist Church                                     Attn: Robert Jennings                                    5892 Clarksville Pike                   Joelton, TN 37080                                              rjennings@jenningsclouse.com        Email and First Class Mail
Greenwich Cncl #67                                                     63 Mason St                                              Greenwich, CT 06830‐5501                                                                                                                   First Class Mail
Greenwood First United Methodist Church                                Attn: Bill C Cook, Jr                                    P.O. Box 1870                           Greenwood, MS 38935                                            bcookms@gmail.com                   Email and First Class Mail
Greenwood Memorial United Methodist Church                             Attn: Imani‐Sheila Newsome‐Camara                        378A Washington St                      Dorchester, MA 02124                                           office@gmumch.comcastbiz.net        Email and First Class Mail
Greenwood Um Church                                                    Attn: Teresa Babb (Treasurer; Gumc)                      35 Jay Brooks St                        Greeneville, TN 37745                                          atthecross333@gmail.com             Email and First Class Mail
Greenwood Um Church                                                    Attn: Lucas Allen Wiggin                                 645 Sam Doak St                         Greeneville, TN 37745                                          wigginlucas@yahoo.com               Email and First Class Mail
Greenwood Umc ‐ Winchester                                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602                erice@bradley.com                   Email and First Class Mail
Greenwood United Methodist Church                                      Attn: Pastor, Greenwood Umc                              P.O. Box 2657                           Winchester, VA 22604                                           keikofoster@vaumc.org               Email and First Class Mail
Greenwood United Methodist Church                                      c/o Misty Martin                                         P.O. Box 548                            Greenwood, AR 72936                                            lraines@fridayfirm.com              Email and First Class Mail
Greenwood United Methodist Church                                      Attn: Secretary/Treasurer And/Or Pastor                  7909 Fm 307                             Midland, TX 79706                                              rmedearis@lubbocklawfirm.com        Email and First Class Mail
Greenwood United Methodist Church (1190)                               c/o Bentz Law Firm                                       Attn: Sean Bollman                      680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Greenwood United Methodist Church (1190)                               c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Greenwood United Methodist Church (86177)                              c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228           lspagnolo@bentzlaw.com              Email and First Class Mail
Greenwood United Methodist Church, Inc.                                Attn: Pastor In Suk Peebles                              525 N Madison Ave                       Greenwood, IN 46142                                            dspeeples@henthornlaw.com           Email and First Class Mail
Greer Chapel United Methodist Church                                   925 Flowood Dr                                           Flowood, MS 39232                                                                                      zwatley@bellsouth.net               Email and First Class Mail
Gregg County                                                           c/o Linebarger Googan Blair & Sampson LLP                Attn: Elizabeth Weller                  2777 N Stemmons Fwy, Ste 1000   Dallas, TX 75207               dallas.bankruptcy@publicans.com     Email and First Class Mail
Greggton United Methodist Church                                       Attn: Pastor Ricky Ricks                                 1101 Pine Tree Rd                       Longview, TX 75604                                             rickyr@greggton.org                 Email and First Class Mail
Gregory J Cannata & Associates, LLP                                    Robert Cannata                                           60 E 42nd St, Ste 932                   New York NY 10165                                              rcannata@cannatalaw.com             Email and First Class Mail
                                                                            Case 20-10343-LSS                                                Doc 2541                                     Filed 04/07/21                                                          Page 38 of 87

Gregory L Patrick                                                                   123 E Park St                                            Taylorville, IL 62568                                                                                                                        gregpatrick05@gmail.com             Email and First Class Mail
Grenwich Council Bsa                                                                Attn: Kevin P Oshea                                      63 Mason St                              Greenwich, CT 06030                                                                                 Kevin.oshea@scouting.org            Email and First Class Mail
Gresham First                                                                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     Erice@bradley.com                   Email and First Class Mail
Gretna United Methodist Church                                                      Attn: Robert Kimbro                                      1309 Whitney Ave                         Gretna, LA 70056                                                                                    robert.kimbro@outlook.com           Email and First Class Mail
Griffin Memorial Umc                                                                Attn: Mary Beth Chipman                                  P.O. Box 343                             Paragould, AR 72450                                                                                 griffinumcbusiness@gmail.com        Email and First Class Mail
Griffith Evangelical Lutheran Church, Inc.                                          c/o Plews Shadley Racher & Braun LLP                     Attn: Joshua S Tatum                     1346 N Delaware St              Indianapolis, IN 46202                                              jtatum@psrb.com                     Email and First Class Mail
Griffith Fumc                                                                       Attn: Sheila Johnson                                     2201 Azalea Dr                           Highland, IN 46322                                                                                  sheila@fumcgriffith.com             Email and First Class Mail
Grimes United Methodist Church                                                      Attn: Megan Grove                                        801 W 1st St                             Grimes, IA 50111                                                                                    epple924@gmail.com                  Email and First Class Mail
Grinnell United Methodist Church                                                    916 5th Ave                                              Grinnell, IA 50112                                                                                                                           adminassist@grinnellumc.org         Email and First Class Mail
Griswold United Methodist Church                                                    Attn: Nancy Freeman                                      100 Cass St                              Griswold, IA 51535                                                                                  giaumc@netins.net                   Email and First Class Mail
Grosse Pointe United Methodist Church                                               Attn: Edward B Baubie                                    211 Moross Rd                            Grosse Pointe Farms, MI 48236                                                                       technology@gpumc.org                Email and First Class Mail
Groton United Methodist Church                                                      Attn: Jean Denson                                        1426 Scott Hwy                           Groton, VT 05046                                                                                    gkneed@aol.com                      Email and First Class Mail
Groton United Methodist Church                                                      Attn: Lonald Gellhaus                                    120 S Lincoln St Box 73                  Aberdeen, SD 57402                                                                                  lon@gellhauslaw.com                 Email and First Class Mail
Grottoes Umc ‐ Grottoes                                                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Grottoes United Methodist Church                                                    Attn: Brian Posey                                        P.O. Box 5                               Grottoes, VA 24441                                                                                  brianposey@vaumc.org                Email and First Class Mail
Group Of Nine                                                                       c/o Drummond Law, Pllc                                   Attn: Garry Gaskins                      1500 S Utica Ave, Ste 400       Tulsa, OK 74104                                                     garry.gaskins@drumlaw.com           Email and First Class Mail
Groupe Access                                                                       1255 Universite, Ste 100                                 Montreal, QC H38B 3A9                    Canada                                                                                     Canada                                       First Class Mail
Groupe Sharegate Inc                                                                1751 Rue Richardson, Ste 5400                            Montreal, Qc H3K 1G6                     Canada                                                                                     Canada                                       First Class Mail
Grove Avenue United Methodist Church (98027)                                        c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                                lspagnolo@bentzlaw.com              Email and First Class Mail
Grove City United Methodist Church                                                  Attn: Thomas Danklefsen                                  2650 Columbus St                         Grove City, OH 523                                                                                  tomd@gcumc.org                      Email and First Class Mail
Grove Park Baptist Churuch                                                          Attn: Reverend Marc Sanders                              108 Trail One                            Burlington, NC 27215                                                                                office@groveparkchurch.com          Email and First Class Mail
Grove Street Christian Church                                                       Attn: Robert W Schnell                                   85 Grove St                              Tonawanda, NY 14150                                                                                 sch1514ep@aol.com                   Email and First Class Mail
Grove Street United Methodist Church                                                Attn: Rev Larry A Hakes                                  11 North Grove St                        Petersburg, WV 26847                                                                                grovestreetumc@gmail.com            Email and First Class Mail
Grove United Methodist Church                                                       Attn: Barry Anderson                                     P.O. Box 892                             Radford, VA 24143                                                                                   cbarry8@verizon.net                 Email and First Class Mail
Grove United Methodist Church                                                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Grove United Methodist Church                                                       1020 Tyler Ave                                           Radford, VA 24141                                                                                                                            radfordgroveUMC@gmail.com           Email and First Class Mail
Groveport United Methodist Church                                                   Attn: Vicki Babbert                                      512 Main St                              Groveport, OH 43125                                                                                 babbertve@aol.com                   Email and First Class Mail
Groveport United Methodist Church                                                   Attn: Jonathan Mann                                      4851 Vantage Way                         Groveport, OH 43125                                                                                 jrthemann@gmail.com                 Email and First Class Mail
Groveton United Methodist Church                                                    Attn: Rev Patricia V Williams                            46 Church St                             Groveton, NH 03582                                                                                  sugarmakerswife1981@gmail.com       Email and First Class Mail
Grovetown United Methodist Church ‐ Grovetown                                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Groveville Umc ‐ Trenton                                                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Gruel Mills Nims & Pylman, PLLC                                                     William M. Azkoul (P40071)                               99 Monroe Avenue, NW, Ste 800            Grand Rapids MI 49503                                                                               wmazkoul@gmnp.com                   Email and First Class Mail
Gruene United Methodist Church                                                      Attn: Michael Lawson                                     2629 E Common St                         New Braunfels, TX 78130                                                                             michael.lawson@grueneumc.org        Email and First Class Mail
Guam United Methodist Church                                                        Attn: Ana Koli Hungalu                                   P.O. Box 20279                           Barrigada, GU 96921                                                                                 guamumc@gmail.com                   Email and First Class Mail
Guilford College                                                                    For Benefit Of: Connor Button                            P.O. Box 18743                           Greensboro, NC 27419‐8743                                                                                                               First Class Mail
Guilford College United Methodist Church                                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Guilford Community Church, Ucc                                                      Attn: Fred Martin Breunig                                38 Church Dr                             Guilford, VT 05301                                                                                  guilfordchurch@gmail.com            Email and First Class Mail
Guilford United Methodist Church                                                    Attn: Suzanne Fortier                                    P.O. Box 274                             47 Pleasant Ave                 Sangerville, ME 04479                                               suziefort@gmail.com                 Email and First Class Mail
Gulf Breeze United Methodist Church, Inc.                                           c/o Beggs & Lane Rllp                                    Attn: Ralph A Peterson                   501 Commendencia St             Pensacola, FL 32502‐5953                                            rap@beggslane.com                   Email and First Class Mail
Gulf Coast Area Cncl #773                                                           9440 University Pkwy                                     Pensacola, FL 32514‐5434                                                                                                                                                         First Class Mail
Gulf Coast Council, Boy Scouts Of America                                           9440 University Pkwy                                     Pensacola, FL 32514‐5434                                                                                                                                                         First Class Mail
Gulf Cove United Methodist Church ‐ Port Charlotte                                  c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Gulf Stream Cncl 85                                                                 8335 N Military Trl                                      West Palm Beach, FL 33410‐6329                                                                                                                                                   First Class Mail
Gulf Stream Council                                                                 Attn: Terrence A Hamilton                                8335 N Military Trl                      Palm Beach Gardens, FL 33410                                                                        TerrEnce.Hamilton@scouting.org      Email and First Class Mail
Gulf Stream Council, Boy Scouts Of America                                          8335 N Military Trl                                      W Palm Beach, FL 33410‐6329                                                                                                                                                      First Class Mail
Gull Lake United Methodist Church                                                   Attn: John Bowden                                        8640 Gull Rd                             Richland, MI 49083                                                                                  jbowden212@aol.com                  Email and First Class Mail
Gundersen Health System                                                             Attn: Legal Dept                                         1900 South Ave                           La Crosse, WI 54601‐5467                                                                                                                First Class Mail
Gundersen Lutheran Administrative Services, Inc                                     Independently and As Agent For                           1900 South Ave                           La Crosse, WI 54601‐5467                                                                                                                First Class Mail
Gunold Usa                                                                          980 Cobb Pl Blvd NW, Ste 130                             Kennesaw, GA 30144‐4804                                                                                                                                                          First Class Mail
Guntersville First United Methodist Church                                          Attn: Michael J Rucks                                    539 Gunter Ave                           Guntersville, AL 35976                                                                              mike.rucks@gfumc.net                Email and First Class Mail
Gurdon First United Methodist                                                       Attn: Cindy Duke                                         201 E Walnut                             Gurdon, AR 71743                                                                                    dukecindy@yahoo.com                 Email and First Class Mail
Gurdon First United Methodist                                                       c/o Friday, Eldredge & Clark LLP                         Attn: Lindsey Emerson Raines             400 W Capitol Ave, Ste 2000     Little Rock, AR 72201                                               lraines@fridayfirm.com              Email and First Class Mail
Gurley United Methodist Church                                                      Attn: Karen Watson                                       121 College St                           Gurley, AL 35748                                                                                    balanhicks@gmail.com                Email and First Class Mail
Gustavus Adolphus Lutheran Church                                                   Attn: John Steven Hierlinger                             1669 Arcade St                           Saint Paul, MN 55016                                                                                johnh@gachurch.org                  Email and First Class Mail
Gustine United Methodist Church ‐ Gustine                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Gustine United Methodist Church, Gustine                                            100 W Main St                                            Gustine, TX 76455                                                                                                                                                                First Class Mail
Guthrie Ctr First United Methodist Church                                           Attn: Linda Jordan, Trustee Chair                        405 W Prairie St                         Guthrie Center, IA 50115                                                                            guthriecenter‐umc@iaumc.net         Email and First Class Mail
Guthrie First Umc                                                                   Attn: Rebekah Cunningham                                 P.O. Box 249                             Guthrie, OK 73044                                                                                   office@gutheriefirstumc.org         Email and First Class Mail
Guthrie First United Methodist Church                                               Attn: Rebekah A Cunningham                               224 E Noble Ave                          P.O. Box 249                    Guthrie, OK 73044                                                   office@guthriefirstumc.com          Email and First Class Mail
Guyton United Methodist Church                                                      P.O. Box 85                                              Guyton, GA 31312                                                                                                                             matt@guytonumc.org                  Email and First Class Mail
Gwinn United Methodist Church                                                       Attn: Mark Breit                                         P.O. Box 354                             251 W Jasper St                 Gwinn, MI 49841                                                     gwinnumc@aol.com                    Email and First Class Mail
Gwynn Oak United Methodist Church                                                   5020 Gwynn Oak Ave                                       Baltimore, MD 21207                                                                                                                          Valeriedpetty@gmail.com             Email and First Class Mail
Hach Rose Schirripa & Cheverie, LLP                                                 Hillary Nappi, Esq.                                      112 Madison Avenue, 10th Floor           New York NY 10016                                                                                   hnappi@hrsclaw.com                  Email and First Class Mail
Haddonfield Umc                                                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Hahn Walz, Pc                                                                       Attn: Marianne Tucker                                    509 W Washington St                      S Bend, IN 46614                                                                                    twalz@hahnwalz.com                  Email and First Class Mail
Hair Shunnarah Trial Attorneys                                                      Kyle C Usner Esq.                                        4621 W Napoleon Ave, Suite 204           Metairie LA 70001                                                                                   usner@bairshunnarah.com             Email and First Class Mail
Hair Shunnarah Trial Attorneys                                                      Kyle C Usner Esq.                                        3540 S. I‐10 Service Rd. W, Suite 300    Metairie LA 70001                                                                                   usner@hairshunnarah.com             Email and First Class Mail
Haitian United Methodist Church                                                     Attn: Onick Bouquet                                      888 Broadway                             Brentwood, NY 11717                                                                                 obouquet0256@yahoo.com              Email and First Class Mail
Haitian United Methodist Church                                                     Attn: Onick Bouquet                                      229 New York Ave                         Smithtown, NY 11787                                                                                 obouquet0256@yahoo.com              Email and First Class Mail
Haitian United Methodist Church                                                     Attn: Onick Bouquet                                      229 New York Ave Smithtown               Smithtown, NY 11787                                                                                 onick.bouquet@nyac‐Umc.com          Email and First Class Mail
Hal Ehrhardt                                                                        1748 Terrace Dr                                          Vestal, NY 13850                                                                                                                             ehrhardt@stny.rr.com                Email and First Class Mail
Halethorpe‐Relay United Methodist Church                                            Attn:Chris Dembeck                                       4513 Ridge Ave                           Halethorpe, MD 21227                                                                                hrumc1@outlook.com                  Email and First Class Mail
Halifax United Methodist Church                                                     Attn: Pastor Brendan Hock                                105 Wind Hill Dr                         Halifax, PA 17032                                                                                   behjd@comcast.net                   Email and First Class Mail
Halifax United Methodist Church (03190)                                             c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                                lspagnolo@bentzlaw.com              Email and First Class Mail
Hall & Mongale, LLC                                                                 Brad D. Hall                                             320 Gold Ave SW #1218                    Albuquerque NM 87102                                                                                brad@hallmongale.com                Email and First Class Mail
Hall & Mongale, LLC                                                                 Levi A. Monagle                                          320 Gold Ave SW #1218                    Albuquerque NM 87102                                                                                levi@hallmonagle.com                Email and First Class Mail
Hall Law, P.A.                                                                      Mara Brust                                               1010 W St Germain St., #320              St. Cloud MN 56301                                                                                  mara@hallinjurylaw.com              Email and First Class Mail
Hall Voyer Foundation                                                               500 N 6th St                                             Honey Grove, TX 75446                                                                                                                        Rhondajgrubbs@gmail.com             Email and First Class Mail
Haller Law Firm, PC                                                                 David K. Haller                                          604 Savannah Highway                     Charleston SC 29407                                                                                 dhaller@hallerlawfirm.com           Email and First Class Mail
Halls Umc ‐ Elliston                                                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Halsey United Methodist Church                                                      Attn: Treasurer, Halsey Umc                              10006 Halsey Rd                          Grand Blanc, MI 48439                                                                               smhumc01@gmail.com                  Email and First Class Mail
Halstead First United Methodist Church                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Hamblen Park Presbyterian Church                                                    Attn: Heather Graham Notske                              4102 S Crestline St                      Spokane, WA 99203                                                                                   heathern@hamblenpres.org            Email and First Class Mail
Hamblen Park Presbyterian Church                                                    Attn: Heather Graham Notske                              4102 S Crestline St                      Spokane, WA 99203                                                                                                                       First Class Mail
Hamburg First United Methodist                                                      c/o Mary Ellen Pounds                                    202 South Main St                        Hamburg, AR 71646                                                                                   hamburgumc@yahoo.com                Email and First Class Mail
Hamburg First United Methodist Church                                               Attn: Lucas Stephen Richard Fillmore                     P.O. Box 225                             Hamburg, IA 51640                                                                                   hamburg1stumc@gmail.com             Email and First Class Mail
Hamburg First United Methodsit Church                                               Attn: Administrative Board Chair                         1200 Park St                             Hamburg, IA 51640                                                                                   hamburg1stumc@gmail.com             Email and First Class Mail
Hamburg United Methodist Church                                                     c/o Walling Law                                          Attn: Mark R Walling                     6101 S Park Ave                 Hamburg, NY 14075                                                   mwalling@wallinglaw.com             Email and First Class Mail
Hamburg United Methodist Church                                                     Attn: David Nicol                                        116 Union St                             Hamburg, NY 14075                                                                                   pastor.david.nicol@gmail.com        Email and First Class Mail
Hamden Plains United Methodist Church                                               Attn: Martin Hartog                                      277 Magee Dr                             Hamden, CT 06514                                                                                    hartogm1950@gmail.com               Email and First Class Mail
Hamden Plains United Methodist Church                                               Attn: Martin Hartog                                      15 Church St                             Hamden, CT 06514                                                                                    secretary.hpumc@gmail.com           Email and First Class Mail
Hamden Plains United Methodst Church                                                Attn: Martin Dirk Hartos                                 15 Church St                             Hamden, CT 06514                                                                                    secretary.hpume@gmail.com           Email and First Class Mail
Hamilton Mill Presbyterian Church                                                   5152 Braselton Hwy                                       Hoschton, GA 30548                                                                                                                           cindibadger@hamiltonmillpc.com      Email and First Class Mail
Hamilton Mill Umc                                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Hamilton Park United Methodist Church                                               Attn: Rev Sheron Patterson                               11881 Schroeder Rd                       Dallas, TX 75243                                                                                    s.patterson@theparkumc.org          Email and First Class Mail
Hamilton Rurtian Club 0543                                                          Attn: Richard Mazzucchelli                               38739 Mt Gilead Rd                       Leesburg, VA 20175                                                                                  rjmazzucchelli@aol.com              Email and First Class Mail
Hamilton United Methodist Church                                                    P.O. Box 1625                                            Hamilton, AL 35570                                                                                                                           church.office@hamiltonumc.us        Email and First Class Mail
Hamilton United Methodist Church                                                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Hamilton United Methodist Church                                                    Attn: Jeremy L Stman Attorney                            P.O. Box 1111                            1021 1st St Sw                  Hamilton, AL 35570                                                  jeremy@jstreetman.com               Email and First Class Mail
Hamilton United Methodist Church                                                    3105 Hamilton Church Rd                                  Antioch, TN 37013                                                                                                                            office@hamilton‐umc.org             Email and First Class Mail
Hamlet United Methodist Church                                                      Attn: Denise Dowd                                        1695 S 350 E.                            Knox, IN 46534                                                                                      downdenise1@gmail.com               Email and First Class Mail
Hamline Chapel United Methodist Church                                              Attn: Treasurer Hamline Chapel                           102 W High St                            Lawrenceburg, IN 47025                                                                              ryan.goode@inumc.org                Email and First Class Mail
Hammon Umc                                                                          Attn: Matthew J Creach                                   20154 Hwy 33                             Hammon, OK 73650                                                                                    hammonumc@outlook.com               Email and First Class Mail
Hammon Umc Of Hammon, Ok                                                            P.O. Box 190                                             Hammon, OK 73650                                                                                                                             hammonumc@outlook.com               Email and First Class Mail
Hampden Highlands United Methodist Church                                           Attn: Spencer Shaw                                       44 Kennebec Rd                           Hampden, ME 04444                                                                                   pastor@hampdenhighlands.org         Email and First Class Mail
Hampstead United Methodist Church                                                   Attn: Betsy Williams                                     15395 US Hwy 17N                         Hampstead, NC 28443                                                                                 financialsec@hampsteadumc.org       Email and First Class Mail
Hampton Bays Umc                                                                    Attn: Ken Bohler                                         158 W Montauk Hwy                        Hampton Bays, NY 11946                                                                              hbumc1@gmail.com                    Email and First Class Mail
Hampton Christian Church                                                            Attn: Roy Edward Martin                                  7752 N Branch                            Monclova, OH 43542                                                                                  r20c24@bex.net                      Email and First Class Mail
Hampton Memorial United Methodist Church                                            Attn: Earl K Hampton                                     8242 Mudville Rd                         Atoka, TN 38004                                                                                     kennonhampton@aol.com               Email and First Class Mail
Hampton Park Christian Church                                                       4727 W Sylvana Ave                                       Toledo, OH 43623                                                                                                                                                                 First Class Mail
Hampton United Methodist Church                                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     ereice@bradley.com                  Email and First Class Mail
Hampton United Methodist Church                                                     10 W Main St                                             Hampton, GA 30028                                                                                                                            erice@bradley.com                   Email and First Class Mail
Hampton United Methodist Church                                                     c/o Cady & Rosenberg, Plc                                Attn: Ga Cady III                        P.O. Box 456                    Hampton, IA 50441                                                   gacady@hobsoncadylaw.com            Email and First Class Mail
Hampton United Methodist Church                                                     c/o Gary Sneed                                           P.O. Box 477                             Hampton, AR 71744                                                                                   lraines@fridayfirm.com              Email and First Class Mail
Hampton United Methodist Church                                                     Attn: Steven Notis                                       27 Merrill St                            Newburyport, MA 01950                                                                               revnotis@yahoo.com                  Email and First Class Mail
Hampton United Methodist Church                                                     Attn: Pat Palmer                                         114 3rd Ave Ne                           Hampton, IA 50441                                                                                   yankeez@mchsi.com                   Email and First Class Mail
Hamptons United Methodist Church                                                    Attn: Rev Joanne S Utley                                 160 Main St                              Southampton, NY 11968                                                                               office@hamptonsumc.org              Email and First Class Mail
Hand Arendall Harrison Sale                                                         Attn: I Ripon Britton, Jr                                1801 5th Ave N, Ste 400                  Birmingham, AL 35203                                                                                rbritton@handfirm.com               Email and First Class Mail
Hand Done T‐Shirts, Inc                                                             15 E Sheridan St                                         Ely, MN 55731                                                                                                                                deb@handdonetshirts.com             Email and First Class Mail
Hand‐Done‐T‐Shirts                                                                  15 E Sheridan St                                         Ely, MN 55731‐1213                                                                                                                                                               First Class Mail
HANNA / VANDER PLOEG, LLC                                                           David J. Vander Ploeg                                    20 N. Clark St. Ste. 3100                Chicago IL 60602                                                                                    dvp@hanvanlaw.com                   Email and First Class Mail
Hannah Chang (Neo Builders Inc)                                                     Attn: Hannah Chang                                       11112 S Tryon St, G                      Charlotte, NC 28273                                                                                 hannahchang0928@gmail.com           Email and First Class Mail
Hannibal Umc                                                                        Attn: Treasurer and Pastor                               P.O. Box 89                              Hannibal, NY 13074                                                                                  skipnsueakr@gmail.com               Email and First Class Mail
Hanson Place Central United Methodist Church                                        Attn: Pastor Leslie Kearse                               P.O. Box 170115                          Brooklyn, NY 11217                                                                                  hansonplacecentralumc@gmail.com     Email and First Class Mail
Hanson United Methodist Church                                                      Attn: Tami Coleman                                       P.O. Box 55                              Hanson, KY 42413                                                                                    hansonmethodist@gmail.com           Email and First Class Mail
Happy First United Methodist Church                                                 Attn: Secretary/Treasurer And/Or Pastor                  P.O. Box 56                              Happy, TX 79042                                                                                     rmedearis@lubbocklawfirm.com        Email and First Class Mail
Harbor Springs United Methodist Church                                              Attn: Susan Hitts                                        343 E Main St                            Harbor Springs, MI 49740                                                                            harborspringsumn@gmail.com          Email and First Class Mail
Harbor United Methodist                                                             Attn: Judy Ward                                          55 First Parish Rd                       Scituate, MA 02066                                                                                                                      First Class Mail
Harding                                                                             Attn: Richard Michael Fassig                             2259 E US Rt 52                          Serena, IL 60549                                                                                    rmfassig@outlook.com                Email and First Class Mail
Harding United Methodist Church                                                     Attn: Richard Michael Fossil                             4009 E 1553                              Earlville, IL 60518                                                                                 Rmfassil@octlccr.com                Email and First Class Mail
Hardinsburg United Methodist Church                                                 Attn: Ruth Ann Skillman                                  P.O. Box 3                               Hardinsburg, KY 40143                                                                               brogreg@gmail.com                   Email and First Class Mail
Hardy Memorial United Methodist Church                                              Attn: Paul Miller/ Head of Finance                       6203 N Kings Hwy                         Texarkana, TX 75503                                                                                 pevans@hardyumc.org                 Email and First Class Mail
Harker Heights United Methodist Church                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Harker Heights United Methodist Church                                              208 W Cardinal Ln                                        Harker Heights, TX 76548                                                                                                                                                         First Class Mail
Harlan First United Methodist Church                                                Attn: Anne Bieker                                        1202 9th St, Box 28                      Harlan, IA 51537                                                                                                                        First Class Mail
Harland Technology Services                                                         2020 S 156th Cir                                         Omaha, NE 68130‐2501                                                                                                                                                             First Class Mail
Harlandale United Methodist Church                                                  6025 S Flores                                            San Antonio, TX 78214                                                                                                                        pastorlarry181@gmail.com            Email and First Class Mail
Harlem United Methodist Church                                                      Attn: Heewon Kim                                         8401 N Alpine Rd                         Machesney Park, IL 61115                                                                            line682@gmail.com                   Email and First Class Mail
Harley Schwadron                                                                    P.O. Box 1347                                            Ann Arbor, MI 48106‐1347                                                                                                                                                         First Class Mail
Harmony                                                                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Harmony ‐ Toluca Lake Campus Of Hollywood Umc                                       Attn: Melissa Perrigo                                    6817 Franklin Ave                        Los Angeles, CA 90028                                                                               melissa@hollywoodumc.org            Email and First Class Mail
Harmony Grove ‐ Liburn                                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Harmony Grove, Liburn                                                               50 Harmony Rd                                            Liburn, GA 30047                                                                                                                                                                 First Class Mail
Harmony Umc                                                                         Attn: Mike Eyler, Treasurer                              P.O. Box 1510                            Falling Waters, WV 25419                                                                            office@harmonyumcwv.org             Email and First Class Mail
Harmony Umc ‐ Hamilton                                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Harmony United Methodist Church                                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Harmony United Methodist Church                                                     Attn: Treasurer                                          P.O. Box 105                             Harmony, IN 47853                                                                                   harmonyumc.in@gmail.com             Email and First Class Mail
Harnick and Harnick P.C.                                                            Robert Harnick                                           305 Broadway                             New York NY 10007                                                                                   RHARNICK@aol.com                    Email and First Class Mail
Harold Douglas Upton                                                                397 W Hill Rd                                            Lenox, NY 12125                                                                                                                                                                  First Class Mail
Harold J. Gerr                                                                      John Bensulock                                           47 Raritan Ave                           Highland Park NJ 08904                                                                              jbensulock@haroldgerrlaw.com        Email and First Class Mail
Harold Watson                                                                       4150 Academy Dr, Apt 615                                 Opelika, AL 36801                                                                                                                            hwatsontx@aol.com                   Email and First Class Mail
Harper & Pearson Company, Pc                                                        1 Riverway, Ste 1000                                     Houston, TX 77056‐1944                                                                                                                                                           First Class Mail
Harper & Pearson Company, Pc                                                        1 Riverway, Ste 1900                                     Houston, TX 77056‐1973                                                                                                                                                           First Class Mail
Harper Chapel United Methodist Church                                               Attn: Jim Day, Pastor                                    5567 Osage Beach Pkwy                    Osage Beach, MO 65065                                                                               office@harperchapel.org             Email and First Class Mail
Harper Evans Wade and Netemeyer                                                     Ron Netemeyer and Jill Harper                            401 Locust Street, Ste 401               Columbia MO 65201                                                                                   jharper@lawmissouri.com             Email and First Class Mail
Harpersfield Umc                                                                    Attn: Barbara Cole                                       P.O. Box 222                             363 Colonel Harper Dr           Harpersfield, NY 13786                                              kkogborn@stny.rr.com                Email and First Class Mail
Harrah United Methodist Church                                                      2224 Harrison Ave                                        Harrah, OK 73045                                                                                                                             PastorHUMC@coxinet.net              Email and First Class Mail
Harriman United Methodist Church                                                    13 Church St                                             Harriman, NY 10926                                                                                                                           paige.wendy@gmail.com               Email and First Class Mail
Harris Butler                                                                       c/o Boy Scouts of America                                Attn: Chase Koontz                       1325 W Walnut Hill Ln           Irving, TX 75015                                                    chase.koontz@scouting.org           Email and First Class Mail
Harris Chapel Umc ‐ Oakland Park                                                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Harris Chapel Umc, Oakland Park                                                     3251 NW 26th St                                          Oakland Park, FL 33311                                                                                                                                                           First Class Mail
Harris County Sheriff’S Office Alarm Detail                                         1200 Baker St                                            Houston, TX 77002‐1206                                                                                                                                                           First Class Mail
Harris County, Et Al                                                                c/o Linebarger Goggan Blair & Sampson LLP                Attn: John P. Dillman                    P.O. Box 3064                   Houston, TX 77253‐3064                                              houston_bankruptcy@publicans.com    Email and First Class Mail
Harris County, Et Al                                                                P.O. Box 3547                                            Houston, TX 77253‐3547                                                                                                                                                           First Class Mail
Harris Hill United Methodist Church                                                 Attn: Mary Sage‐Trustee                                  9936 Whitwick Terrace                    Clarence, NY 14031                                                                                  mary.sage17@gmail.com               Email and First Class Mail
Harris Lowry Manton                                                                 Steve Lowry                                              410 E Broughton St                       Savannah GA 31401                                                                                   jdorminy@hlmlawfirm.com             Email and First Class Mail
Harris United Methodist Church                                                      Attn: Dr K Dale Smoak                                    611 Bucklevel Rd                         Greenwood, SC 29649                                                                                 dsipphone12@gmail.com               Email and First Class Mail
Harris United Methodist Church                                                      Attn: Kathy P Hudson                                     501 Oakwood Dr                           Greenwood, SC 29649                                                                                 kphudson@umcsc.org                  Email and First Class Mail
Harrisburg United Methodist Church                                                  Attn: Jacqulyn Miller                                    P.O. Box 201                             Harrisburg, OH 43126                                                                                churchharrisburg@gmail.com          Email and First Class Mail
Harrisburg United Methodist Church                                                  Attn: Angelia Taylor                                     1160 High St                             Harrisburg, OH 43126                                                                                taylor_angie@att.net                Email and First Class Mail
Harrisburg United Methodist Church 4560 Hwy 49 S Harrisburg                         c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Harrison Central Appraisal District                                                 c/o Mccreary, Veselka, Bragg & Allen, P.C                Attn: Tara Leday                         P.O. Box 1269                   Round Rock, TX 78680‐1269                                           tleday@mvbalaw.com                  Email and First Class Mail
Harrison United Methodist Church                                                    Attn: Steve D Barham                                     7950 Trout Lily Dr                       Ooltewah, TN 37363                                                                                  steve.d.barham@gmail.com            Email and First Class Mail
Harrison W. Oehler II                                                               c/o Ward & Oehler Ltd                                    1801 Greenview Dr SW, Ste 102            Rochester, MN 55902                                                                                 william.oehler@wardoehler.com       Email and First Class Mail
Harrison W. Oehler II                                                               4770 Aston Gardens Way, Ste 205                          Naples, FL 34109                                                                                                                                                                 First Class Mail
Harrisonville United Methodist Church                                               Attn: Kevin Shelton                                      2600 E Mechanic                          Harrisonville, MO 64701                                                                             harrisonvilleumc.pastor@gmail.com   Email and First Class Mail
Harrisville United Methodist Church                                                 Attn: Christy Walters                                    P.O. Box 185                             Harrisville, NY 13648                                                                               harrisvilleumc@yahoo.com            Email and First Class Mail
Harrogate, Arthur, Mountain View Umc                                                Attn: Judy Keller                                        P.O. Box 167                             Harrogate, TN 37752                                                                                 harrogateumc@att.net                Email and First Class Mail
Harry E. Sheldon Calvary Camp, Inc.                                                 Attn: Timothy N Green, Exec Dir                          4411 Lake Rd                             Conneaut, OH 44030                                                                                  sld@sgkpc.com                       Email and First Class Mail
Harry E. Sheldon Calvary Camp, Inc.                                                 Attn: Timothy N Green, Exec Dir                          4411 Lake Rd                             Conneaut, OH 44030                                                                                                                      First Class Mail
Harry Gardner                                                                       P.O. Box 175                                             Constable, NY 12926                                                                                                                          hgardner@twcny.rr.com               Email and First Class Mail
Hart McLaughlin & Eldridge, LLC                                                     Blake Stubbs                                             22 W. Washington St., Ste 1600           Chicago IL 60602                                                                                    bstubbs@hmelegal.com                Email and First Class Mail
Hart Umc                                                                            Attn: Finance Chair & Resident Agnt                      160 W Main St                            Hart, MI 49420                                                                                      walturick@charter.net               Email and First Class Mail
Hart United Methodist Church                                                        Attn: Treasurer                                          308 S State St                           Hart, MI 49420                                                                                      hartumc@gmail.com                   Email and First Class Mail
Harter Secrest & Emery, LLP                                                         Attn: Nicholas S Gatto                                   50 Fountain Plz, 10th Fl                 Buffalo, NY 14202                                                                                   ngatto@hselaw.com                   Email and First Class Mail
Hartford Accident And Indemnity Company                                             c/o Shipman & Goodwin                                    Attn: Joshua D Weinberg                  1875 K St Nw, Ste 600           Washington, DC 20006                                                jweinberg@goodwin.com               Email and First Class Mail
Hartford Casualty Insurance Company                                                 One Hartford Plaza                                       Hartford, CT 06155‐0001                                                                                                                                                          First Class Mail
Hartford Financial Svcs Group, Inc                                                  Attn: Sean Paul Johnston                                 One Hartford Plz                         Hartford, CT 06155                                                                                  sean.johnston@thehartford.com       Email and First Class Mail
Hartford Fire Insurance Co                                                          Aao: Hartford Specialty Co                               The Hartford                             P.O. Box 660916                 Dallas, TX 75266                                                                                        First Class Mail
Hartford Fire Insurance Co                                                          Attn: Hank Hoffman                                       As Assignee of Hartford Specialty Co     One Hartford Plaza              Bankruptcy, Unit Ho2‐R, Home Office   Hartford, CT 06155                                                First Class Mail
Hartford Fire Insurance Company                                                     One Hartford Plaza                                       Hartford, CT 06155‐0001                                                                                                                                                          First Class Mail
Hartford Fire Insurance Company As Assignee Of Hartford Specialty Company           Attn: Hank Hoffman                                       One Hartford Plaza                       Hartford, CT 06155                                                                                                                      First Class Mail
Hartford Fire Insurance Company As Assignee of Hartford Specialty Company           Bankruptcy, Unit HO2‐R Home Office                       Hartford, CT 06155                                                                                                                                                               First Class Mail
Hartford Fire Insurance Company As Assignee of Hartford Specialty Company           c/o The Hartford                                         P.O. Box 660916                          Dallas, TX 75266                                                                                                                        First Class Mail
Hartford Korean United Methodist Church                                             711 New Britain Ave                                      Hartford, CT 06106                                                                                                                           fumc1@hotmail.com                   Email and First Class Mail
Hartford Korean United Methodist Church                                             Attn: Oon Don Choi                                       711 New Britain Ave                      Hartford, CT 06106                                                                                  fumc1@hotmail.com                   Email and First Class Mail
Hartford United Methodist Church                                                    Attn: Treasurer Robin Heminger                           425 E Main                               Hartford, MI 49057                                                                                  hartfordmethodist.robin@gmail.com   Email and First Class Mail
Hartford United Methodist Church                                                    Attn: Seth Labounty                                      P.O. Box 159                             102 2nd St                      Hartford, SD 57033                                                  humcsd@gmail.com                    Email and First Class Mail
Hartland Umc                                                                        Attn: Pastor Shelley Andrews                             8017 Ridge Rd                            Gasport, NY 14067                                                                                   titus08@verizon.net                 Email and First Class Mail
Hartland United Methodist Church                                                    Attn: Pastor Charles Williams                            10300 Maple Rd                           Hartland, MI 48353                                                                                  racer156@yahoo.com                  Email and First Class Mail
Hartly United Methodist Church                                                      c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Hartstown Presbyterian Church                                                       Attn: Billie‐Jo Hyde ‐ Clerk of Session                  4341 Westford Rd                         Jamestown, PA 16134                                                                                 hyde2002@windstream.net             Email and First Class Mail
Hartstown Presbyterian Church                                                       Attn: Billie‐Jo Kiskadden Hyde                           P.O. Box 77                              7235 US Hwy 322                 Hartstown, PA 16131                                                 hyde2002@windstream.net             Email and First Class Mail
Hartsville United Methodist Church                                                  Attn: Abe Zimmermam                                      224 River St                             Hartsville, TN 37074                                                                                abe.zimmerman@tnumc.org             Email and First Class Mail
Hartzell ‐Mt Zion Umc                                                               Attn: Deborah Williams                                   4100 US Hwy 190                          Slidell, LA 70461                                                                                                                       First Class Mail
Harundale Presbyterian Church                                                       Attn: Carol Ruth Clifford                                409 Ocracoke Way                         Glen Burnie, MD 21060                                                                               crc705@verizon.net                  Email and First Class Mail
Harundale Presbyterian Church                                                       Attn: Karen Fluhr                                        1020 Eastway                             Glen Burnie, MD 21060                                                                               office@harundalepc.org              Email and First Class Mail
Harvard University                                                                  For Benefit Of: Carlos Bejar Garcia                      953 Holyoke Ctr‐1350 Massachusetts Ave   Cambridge, MA 02138                                                                                                                     First Class Mail
Harvard University                                                                  For Benefit Of: Gorham Douglas Partington                953 Holyoke Ctr‐1350 Massachusetts Ave   Cambridge, MA 02138                                                                                                                     First Class Mail
Harvest Community Church Of Madera, A Ca Coproration                                Attn: Lois Leonard                                       2001 National Ave                        Madera, CA 93637                                                                                    office@hccmadera.net                Email and First Class Mail
Harvest Umc (14305 Covenant Way, Bradenton, Fl)                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Harvest Umc (14305 Covenant Way, Bradenton, Fl)                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     lowvilleumchurch@gmail.com          Email and First Class Mail
Harvester                                                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Harvey Browne Memorial Presbyterian Church Inc                                      311 Browns Ln                                            Louisville, KY 40207                                                                                                                         hughestaaj@gmail.com                Email and First Class Mail
Hastings College                                                                    For Benefit Of: B. Friend                                710 N Turner Ave                         Hastings, NE 68901‐7621                                                                                                                 First Class Mail
Hastings First United Methodist Church 614 N Hastings Ave                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Haught Chapel Church                                                                Attn: Marilesa Yost                                      26 Log Cabin Ln                          Bridgeport, WV 26330                                                                                marileasayost@outlook.com           Email and First Class Mail
Hauppauge United Methodist Church                                                   Attn: Lillian M. Hertel                                  473 Town Line Rd                         Hauppauge, NY 11788‐5935                                                                            firstumcci@optimum.net              Email and First Class Mail
Haven Evangelical Lutheran Church                                                   Attn: Douglas Wright Jr                                  1035 Haven Rd                            Hagerstown, MD 21742                                                                                havenoffice@havenlc.org             Email and First Class Mail
Haven Heights United Methodist Church (Pitt)                                        c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                                lspagnolo@bentzlaw.com              Email and First Class Mail
Haven Umc                                                                           Attn: Juhee Lee                                          200 Taunton Ave                          East Providence, RI 02914                                                                           havenumchurch@yahoo.com             Email and First Class Mail
Haven United Methodist Church                                                       Attn: Franky Swiney                                      114 W 17th St                            Anniston, AL 36201                                                                                  frankyswiney@umcna.org              Email and First Class Mail
Havenwood Presbyterian Church                                                       Attn: Charles Massanopoli‐Hpc                            100 E Ridgley Rd                         Lutherville, MD 21093                                                                               chmass5@gmail.com                   Email and First Class Mail
Haverford College                                                                   For Benefit Of: Colin Coane                              370 Lancaster Ave                        Haverford, PA 19041‐1336                                                                                                                First Class Mail
Havre De Grace United Methodist Church                                              Attn: Trustees, Havre De Grace United Methodist Church   101 S Union Ave                          Havre De Grace, MD 21078                                                                            hdgumc@verizon.net                  Email and First Class Mail
Hawesville United Methodist Church                                                  Attn: Treasurer, Saundra Snyder                          P.O. Box 365                             Hawesville, KY 42348                                                                                peterhumc@bellsouth.net             Email and First Class Mail
Hawfields Presbyterian Church, Inc.                                                 Attn: John Matthew Lawrence                              2115 South Nc Hwy 119                    Mebane, NC 27302                                                                                    david@hawfieldschurch.org           Email and First Class Mail
Hawk Mountain Cncl                                                                  5027 Pottsville Pike                                     Reading, PA 19605‐9516                                                                                                                                                           First Class Mail
Hawk Mountain Cncl                                                                  5027 Pottsville Pike                                     Reading, PA 19605‐9516                                                                                                                                                           First Class Mail
Hawk Mountain Cncl #528                                                             5027 Pottsville Pike                                     Reading, PA 19605‐9516                                                                                                                                                           First Class Mail
Hawk Mountain Cncl No 528                                                           5027 Pottsville Pike                                     Reading, PA 19605‐9516                                                                                                                                                           First Class Mail
Hawkeye Area Cncl #172                                                              660 32nd Ave Sw                                          Cedar Rapids, IA 52404‐3910                                                                                                                                                      First Class Mail
Hawkeye Area Cncl No 172                                                            660 32nd Ave Sw                                          Cedar Rapids, IA 52404‐3910                                                                                                                                                      First Class Mail
Hawkeye Area Council                                                                Attn: Sarah Dawson                                       660 32nd Ave Sw                          Cedar Rapids, IA 52404                                                                              sarah.dawson@scouting.org           Email and First Class Mail
Hawkins Law, P.C.                                                                   John F. Hawkins                                          Post Office Box 24627                    Jackson MS 39225‐4627                                                                               teresa@hgattorneys.com              Email and First Class Mail
Hawkins United Methodist Church Inc                                                 Hawkins United Methodist Inc                             1001‐B Adams St                          Vicksburg, MS 39183‐2535                                                                            eugeneperrierlaw@gmail.com          Email and First Class Mail
Hawleyton United Methodist Church                                                   Attn: Treasurer                                          901 Hawleyton Rd                         Binghamton, NY 13903                                                                                hawleytoncharge@gmail.com           Email and First Class Mail
Hawleyton United Methodist Church                                                   Attn: Norman Burt Cline                                  985 Park Ave                             Binghamton, NY 13903                                                                                normancline7@gmail.com              Email and First Class Mail
Hawthorne United Methodist Church                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Hawthorne United Methodist Church ‐ Pearl River                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Haxtun United Methodist Church                                                      Attn: Jerilyn K Soens                                    106 S Washington                         Haxtun, CO 80731                                                                                    pastorjeri.soens@gmail.com          Email and First Class Mail
Hay Street United Methodist Church                                                  Church Administrator, Hay St Umc                         Hay St United Methodist Church           320 Hay St                      Fayetteville, NC 28301                                              office@haystreetchurch.org          Email and First Class Mail
Hayden United Methodist Churcu                                                      Attn: James Doak                                         4184 Graves Gap Rd                       Hayden, AL 35079                                                                                    jamesdoak@bellsouth.net             Email and First Class Mail
Hayesville First United Methodist 989 Hwy 64 Business                               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Haygood Umc ‐ Va Beach                                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                   Email and First Class Mail
Haymount United Methodist Church                                                    c/o Hutchens Law Firm LLP                                4317 Ramsey St, P.O. Box 2505            Fayetteville, NC 28302                                                                              bkymail@hutchenslawfirm.com         Email and First Class Mail
Haynes & Boone, LLP                                                                 2323 Victory Ave, Ste 700                                Dallas, TX 75219‐7672                                                                                                                                                            First Class Mail
                                                                Case 20-10343-LSS                                         Doc 2541                                   Filed 04/07/21                                         Page 39 of 87

Hays 1St United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Haysville United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hazardville United Methodist Church                                     Attn: Susan Braun                                 330 Hazard Ave                         Enfield, CT 06082                                                hazardvilleumc@sbcglobal.net                                 Email and First Class Mail
Hazel Green United Methodist Church                                     Attn: Charles Worley                              P.O. Box 10                            Hazel Green, AL 35750                                            office@hazelgreen.org                                        Email and First Class Mail
Hazel Hurst United Methodist Church (88416)                             c/o Bentz Law Firm                                Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200      Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                       Email and First Class Mail
Hazen United Methodist Church (85504)                                   c/o Bentz Law Firm                                Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200      Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                       Email and First Class Mail
Hazlehurst United Methodist Church                                      Hazelehurst United Methodist Church               P.O. Box 725                           Hazlehurst, MS 39083                                             hazlehurstunited@bellsouth.net                               Email and First Class Mail
Hazleton United Methodist Church                                        Attn: Charles P Briner, Admin Council Chair       114 S Main                             Hazleton, IN 47640                                               charles.briner1870@gmail.com                                 Email and First Class Mail
Heart O' Texas Council D/B/A Longhorn Council                           Attn: Katherine T Hopkins                         Kelly Hart & Hallman LLP               201 Main St, Ste 2500           Ft Worth, TX 76102               katherine.hopkins@kellyhart.com                              Email and First Class Mail
Heart O' Texas Council D/B/A Longhorn Council                           Attn: Wendy Shaw                                  850 Cannon Dr                          Hurst, TX 76054                                                  wendy.shaw@scouting.org                                      Email and First Class Mail
Heart O Texas Council Dba Longhorn Council                              c/o Kelly Hart & Hallman LLP                      Attn: Katherine T Hopkins              201 Main St, Ste 2500           Fort Worth, TX 76102             katherine.hopkins@kellyhart.com                              Email and First Class Mail
Heart O Texas Council Dba Longhorn Council                              Attn: Wendy Shaw                                  850 Cannon Dr                          Hurst, TX 76054                                                  wendy.shaw@scouting.org                                      Email and First Class Mail
Heart Of America Cncl #307                                              10210 Holmes Rd                                   Kansas City, MO 64131‐4212                                                                                                                                           First Class Mail
Heart Of America Council, Boy Scouts Of America                         10210 Holmes Rd                                   Kansas City, MO 64131‐4212                                                                                                                                           First Class Mail
Heart Of New England Council                                            Attn: Nicholas Thornton                           1980 Lunenburg Rd                      Lancaster, MA 01523                                              nick.thornton@scouting.org                                   Email and First Class Mail
Heart Of New England Council #230                                       1980 Lunenburg Rd                                 Lancaster, MA 01523‐2735                                                                                                                                             First Class Mail
Heart Of New England Council 230                                        1980 Lunenburg Rd                                 Lancaster, MA 01523‐2735                                                                                                                                             First Class Mail
Heart Of Virginia Cncl #602                                             P.O. Box 6809                                     Richmond, VA 23230‐0809                                                                                                                                              First Class Mail
Heart Of Virginia Cncl 602                                              4015 Fitzhugh Ave                                 Richmond, VA 23230‐3921                                                                                                                                              First Class Mail
Heart Of Virginia Council 602                                           Attn: George Mcgovern                             4015 Fitzhugh Ave                      Richmond, VA 23230                                               georgem.mcgovern@scouting.org                                Email and First Class Mail
Heartsong United Methodist Church                                       Attn: Elesha Whatley                              800 N Houston Levee Rd                 Cordova, TN 38018                                                bookkeeper@heartsongchurch.net; ceaves@heartsongchurch.net   Email and First Class Mail
Heartwood Church                                                        Attn: Steve Zimmer                                6477 10th St N                         Oakdale, MN 55128                                                pault@heartwood.church                                       Email and First Class Mail
Heath Umc                                                               Attn: Pat Ricket                                  1149 Hebron Rd                         Heath, OH 43056                                                  sebritton@windstream.net                                     Email and First Class Mail
Heathsville Umc ‐ Heathsville                                           c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Heathsville United Methodist Church                                     Attn: Jane Locke                                  P.O. Box 88                            Heathsville, VA 22473                                            JWL@Kaballero.com                                            Email and First Class Mail
Hebron United Methodist (187 124)                                       c/o Bentz Law Firm                                Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200      Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                       Email and First Class Mail
Hebron United Methodist (187 124)                                       c/o Bentz Law Firm, Pc                            Attn: Sean Bollman                                                                                      lspagnolo@bentzlaw.com                                       Email and First Class Mail
Hebron United Methodist Church                                          Attn: Charlette J Hoffmann                        9811 S Main St                         Hebron, IL 60034                                                 charh‐pastor@att.net                                         Email and First Class Mail
Hebron United Methodist Church                                          P.O. Box 323                                      Hebron, IL 60034                                                                                        charh‐pastor@att.net                                         Email and First Class Mail
Hebron United Methodist Church                                          Attn: Treasurer, Hebron United Methodist Church   2325 Mebane Oaks Rd                    Mebane, NC 27302                                                                                                              First Class Mail
Hector A Tico Perez                                                     c/o Boy Scouts of America                         Attn: Chase Koontz                     1325 W Walnut Hill Ln           Irving, TX 75015                 chase.koontz@scouting.org                                    Email and First Class Mail
Hedding United Methodist Church                                         Attn: Renaldo Azotec                              40 Washington St                       Barre, VT 05641                                                  revrenny@gmail.com                                           Email and First Class Mail
Hedeen, Hughes, & Wetering                                              Attn: Drake T Hagen                               1206 Oxford St                         P.O. Box 09                     Worthington, MN 56187            drake@wgtnlaw.com                                            Email and First Class Mail
Hedtke Law Office                                                       John F. Hedtke                                    1217 E 1st Street                      Duluth MN 66805                                                  john@hedtkelaw.com                                           Email and First Class Mail
Heflin First United Methodist Church                                    Attn: Lexi Bennett                                P.O. Box 205                           Heflin, AL 36264                                                 lexi@heflinfirstumc.org                                      Email and First Class Mail
Heidelberg United Methodist Church                                      Attn: Owen Toler                                  4010 S Heidelberg Rd Sw                Corydon, IN 47112                                                owendale.t@gmail.com                                         Email and First Class Mail
Heiskell United Methodist Church                                        Attn: Eric Gould                                  9420 Heiskell Rd                       Heiskell, TN 37754                                               eric@heiskellchurch.org                                      Email and First Class Mail
Helena Umc                                                              Attn: Treasurer                                   290 Helena Moriah Rd                   Timberlake, NC 27583                                             helenaumcnc@gmail.com                                        Email and First Class Mail
Helena Umc Timberlake Nc                                                Attn: Helena Umc Treasurer                        290 Helena Moriah Rd                   Timberlake, NC 27583                                             helenaumcnc@gmail.com                                        Email and First Class Mail
Helena United Methodist Church                                          Attn: Sheila Thomas ‐ Business Manager            2035 Hwy 58                            Helena, AL 35080                                                 sthomas@helenaumc.org                                        Email and First Class Mail
Helotes Hills United Methodist Church                                   Attn: James E Sweet, Jr                           13222 Bandera Rd                       Helotes, TX 78023                                                rhonda@hhumc.com                                             Email and First Class Mail
Hemet United Methodist Church                                           Attn: Valerie Weise                               530 S Buena Vista                      Hemet, CA 92543                                                  pastorval@hemetumc.org                                       Email and First Class Mail
Hemlock Grove United Methodist Church (78918)                           c/o Bentz Law Firm                                Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200      Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                       Email and First Class Mail
Hempstead United Methodist Church                                       Attn: St Clair Samuel                             40 Washington St                       Hempstead, NY 11550                                              hempsteadumc@gmail.com                                       Email and First Class Mail
Hempstead United Methodist Church                                       Attn: Pastor John Montgomery                      705 Main St                            Hempstead, TX 77445                                              johnlmontgomery4@yahoo.com                                   Email and First Class Mail
Hendren Redwine & Malone, PLLC                                          J. Michael Malone                                 4600 Marriott Dr.                      Raleigh NC 27612                                                 mmalone@hendrenmalone.com                                    Email and First Class Mail
Henning Memorial United Church                                          Attn: Pastor Juliet Spence                        404 S Huntington                       Sulphur, LA 70663                                                ispencer@hmumc.com                                           Email and First Class Mail
Henningson & Snoxell, Ltd                                               Attn: Virginia Ruthann Cronin                     6900 Wedgwood Rd, Ste 200              Maple Grove, MN 55311                                            vcronin@hennsnoxlaw.com                                      Email and First Class Mail
Henry Buchanan, Pa                                                      Attn: Laura Beth Faragasso                        P.O. Box 14079                         Tallahassee, FL 32317                                            lbfaragasso@henryblaw.com                                    Email and First Class Mail
Henryville United Methodist Church                                      Attn: Kenneth Day, Trustee Chairman               22520 US Hwy 431                       Guntersville, AL 35976                                           kejones8614@yahoo.com                                        Email and First Class Mail
Henryville United Methodist Church                                      Attn: Ottie Chun                                  124 Barnett Rd                         Lawrenceburg, TN 38404                                           waynechunn18@gmail.com                                       Email and First Class Mail
Henryville United Methodist Church                                      Attn: Ottie Wayne Chynn                           124 Barnett Rd                         Lawrenceburg, TN 38464                                           waynechunn18@gmail.com                                       Email and First Class Mail
Henryville United Methodist Church                                      Attn: Ann Davis                                   1100 Turnpike Rd                       Summertown, TN 38483                                                                                                          First Class Mail
Henryville United Methodist Church                                      Attn: Ann Davis                                   1100 Turnpike Rd                       Summerton, TN 38483                                                                                                           First Class Mail
Henryville United Methodist Church, Inc.                                Attn: Senior Pastor, Dennis W Alstott             113 S Ferguson                         P.O. Box 178                    Henryville, IN 47126             Dalstott@msn.com                                             Email and First Class Mail
Henson Chapel Umc                                                       c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Henthorn, Harris, Weliever & Petrie, Pc                                 Attn: David Shepherd Peebles                      122 E Main St                          Crawfordsville, IN 47933                                         dspeeples@henthornlaw.com                                    Email and First Class Mail
Hephzibah Umc                                                           c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hephzibah United Methodist Church ‐ Hephzibah                           c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Herbert Frost Jr                                                        Attn: Emanuel F Saris                             35 Pinelawn Rd, Ste 106E               Melville, NY 11747                                                                                                            First Class Mail
Heritage Church                                                         Attn: Roger Goins                                 1604 E Pointer Trl                     Van Buren, AR 72956                                              rgoins@heritage.church                                       Email and First Class Mail
Heritage Presbyterian Church                                            Attn: Jay Weyers                                  880 South 35th St                      Lincoln, NE 68510                                                assistant@heritagepres.org                                   Email and First Class Mail
Heritage Presbyterian Church                                            5830 W Greenbriar Dr                              Glendale, AZ 85308                                                                                      Rmavner@q.com                                                Email and First Class Mail
Heritage Presbyterian Church                                            Attn: Richard Maurice Avner                       5830 W Greenbriar Dr                   Glendale, AZ 85308                                               Rmavner@q.com                                                Email and First Class Mail
Heritage Presbyterian Church                                            880 South 35th St                                 Lincoln, NE 68510                                                                                                                                                    First Class Mail
Heritage United Methodist Church                                        Attn: Amy Beth Coleman                            582 Leesville Rd                       Lynchburg, VA 24502                                              amybethcoleman@vaumc.org                                     Email and First Class Mail
Heritage United Methodist Church                                        Attn: Amy Beth Coleman                            582 Leesville Rd                       Lynchburg, VA 24503                                              amybethcoleman@vaumc.org                                     Email and First Class Mail
Heritage United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Heritage United Methodist Church                                        Attn: Richard Tidd, Trustees Chair                7077 S Simms St                        Littleton, CO 80127                                              kirsten.barlow@heritageumc.church                            Email and First Class Mail
Heritage United Methodist Church                                        312 Harrison St                                   Monroe, MI 48161                                                                                        monroefumc@gmail.com                                         Email and First Class Mail
Heritage United Methodist Church                                        Attn: Christopher Robert Symes                    5300 E Kenosha St                      Broken Arrow, OK 74014                                                                                                        First Class Mail
Heritage United Methodist Church (98164)                                c/o Bentz Law Firm                                Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200      Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                       Email and First Class Mail
Heritage United Methodist Church At Countryside, Inc                    c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Herlocker Mechanical Systems Inc                                        Attn: Thomas Herlocker                            12600 Downs Rd                         Pineville, NC 28134                                              therlocker@herlockermechanical.com                           Email and First Class Mail
Herman Law                                                              Andrew Silvershein                                1800 N Military Trail, Ste 160         Boca Raton FL 33431                                              bsa@hermanlaw.com                                            Email and First Class Mail
Herminie United Methodist Church (189555)                               c/o Bentz Law Firm                                Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200      Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                       Email and First Class Mail
Hermitage Umc                                                           Attn: Joseph Parker                               205 Belinda Dr                         Hermitage, TN 37076                                              JOEY@HUMC.ORG                                                Email and First Class Mail
Hermitage United Methodist Church                                       Attn: Joseph Parker                               205 Belinda Dr                         Hermitage, TN 37076                                              joey@humc.org                                                Email and First Class Mail
Hernando Baptist Church                                                 Attn: Ronald Leonard                              11 E Center St                         Hernando, MS 38632                                               ron@hernandobaptist.org                                      Email and First Class Mail
Hernando United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Herndon Umc ‐ Herndon                                                   c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hesperia United Methodist Church                                        Attn: Erich Schmitt                               P.O. Box 401218                        Hesperia, CA 92340                                               schmittek1@gmail.com                                         Email and First Class Mail
Hesston United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hesston United Methodist Church                                         7901 W 21st St N                                  Wichita, KS 67205                                                                                                                                                    First Class Mail
Hewitt First United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hewitt First United Methodist Church                                    600 S 1st St                                      Hewit, TX 76643                                                                                                                                                      First Class Mail
Hiawasseee Umc 1139 Us Hwy 76 W Hiawassee, Ga 30546                     c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hibben United Methodist Church, Inc.                                    c/o Hibben Umc                                    Attn: Ronald Chinnes                   690 Coleman Blvd                Mount Pleasant, SC 29464         rchinnes@gmail.com                                           Email and First Class Mail
Hibernia United Methodist Church                                        Attn: Pastor Shauna Ridge                         220 Hibernia Rd                        Coatesville, PA 19320                                            pastorshaunahumc@gmail.com                                   Email and First Class Mail
Hickman Mills Community Christian Church (Doc)                          5809 E Red Bridge Rd                              Kansas City, MO 64134                                                                                                                                                First Class Mail
Hickman Mills Community Christian Church (Doc)                          Attn: Board President, Paul Diehl                 19800 Metcalf Ave #88                  Stilwell, KS 66085                                                                                                            First Class Mail
Hickman Presbyterian Church                                             Attn: David Dudley                                300 E 3rd St                           Hickman, NE 68372                                                hickmanchurch@windstream.net                                 Email and First Class Mail
Hickory Flat United Methodist Church ‐ Canton                           c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hickory Flat United Methodist Church, Canton                            4056 E Cherokee Dr                                Canton, GA 30115                                                                                                                                                     First Class Mail
Hickory Grove (Greensboro) 5959 Hickory Grove Rd Greensboro             c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hickory Grove Umc 9983 Nc Hwy 700 Pelham, Nc 27311                      c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hickory Ruritan Club                                                    Attn: Dianne C Edwards                            2752 Battlefield Blvd S                Chesapeake, VA 23322                                             dedwards45@cox.net                                           Email and First Class Mail
Hickory Ruritan Club                                                    Attn: Dianne Edwards                              2756 Blacksmith Trl                    Chesapeake, VA 23322                                             dedwards45@cox.net                                           Email and First Class Mail
Hickory Street Presbyterian Church                                      Attn: Brian Klatt President Board of Ttees        435 Hickory St                         Scranton, PA 18505                                               brianklatt916@yahoo.com                                      Email and First Class Mail
Hickory Street Presbyterian Church                                      c/o Kreder Brooks Hailstone LLP                   Attn: David K Brown                    220 Penn Ave, Ste 200           Scranton, PA 18503               dbrown@kbh‐law.com                                           Email and First Class Mail
Hickory Umc ‐ Chesapeake                                                c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hickory United Methodist Church (86703)                                 c/o Bentz Law Firm                                Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200      Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                       Email and First Class Mail
Hicks Memorial United Methodist Church (01410)                          c/o Bentz Law Firm                                Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200      Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                       Email and First Class Mail
Hicksville Trinity UMC                                                  Attn: Tisha Harvey, Treasurer, Trinity UMC        137 East High Street                   Hicksville, OH 43526                                             trinityhicksville@frontier.com                               Email and First Class Mail
Hicksville United Methodist Church                                      Attn: Richard Hamann                              130 Old Country Rd                     Hicksville, NY 11801                                             rotor606hd@aol.com                                           Email and First Class Mail
Hico Umc                                                                c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hico Umc                                                                400 W 1st St                                      Hico, TX 76457                                                                                                                                                       First Class Mail
Higganum United Methodist Church                                        Attn: Finance Committee Chair                     248 Saybrook Rd                        Higganum, CT 06441                                               rekj32@hotmail.com                                           Email and First Class Mail
Higgins Memorial Umc 101 N Main St, Burnsville, Nc 287                  c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
High Point First 512 North Main                                         c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
High St United Methodist Church                                         Attn: Sarah Moon                                  243 W High St                          Fostoria, OH 44830                                               hsumc@sbcglobal.net                                          Email and First Class Mail
High Street Umc ‐ Courtland                                             c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
High Street Umc (Williamsport)                                          c/o Bentz Law Firm                                Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200      Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                       Email and First Class Mail
High Street United Methodist Church                                     Attn: Melissa Morris                              219 S High St                          Muncie, IN 47305                                                 mmorris@munciehighstreet.com                                 Email and First Class Mail
Highgate United Methodist Church                                        Attn: Bonnie Hovermann                            275 Manley Rd                          Milton, VT 05468                                                 Hovermann4@comcast.net                                       Email and First Class Mail
Highgrove United Methodist Church                                       938 Center St                                     Riverside, CA 92507                                                                                     krayers@sbcglobal.net                                        Email and First Class Mail
Highland Ave Fellowship                                                 c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Highland Ave United Methodist Church                                    Attn: Kathleen M. Decker Szakas                   35 Highland Ave                        Gardiner, ME 04345                                               vickirecord@gmail.com                                        Email and First Class Mail
Highland Avenue United Methodist Church                                 204 Highland Ave                                  Fairmont, WV 26554                                                                                      jladams11@outlook.com                                        Email and First Class Mail
Highland Baptist Christian School                                       607 Victory Dr                                    New Iberia, LA 70563                                                                                                                                                 First Class Mail
Highland Baptist Church                                                 Attn: Julius W Grubbs Jr                          607 Victory Dr                         New Iberia, LA 70563                                             jwgrubbs@hmg‐law.com                                         Email and First Class Mail
Highland Baptist Church Of Meridian, Inc.                               Attn: James R Mozingo                             P.O. Box 4587                          Jackson, MS 39296‐4587                                           jmozingo@mozingolaw.com                                      Email and First Class Mail
Highland Baptist Church Shelbyville, Inc                                511 Mt Eden Rd                                    Shelbyville, KY 40065                                                                                   office@hbcshelbyville.com                                    Email and First Class Mail
Highland Church                                                         Attn: Will Morgan                                 P.O. Box 15517                         Hattiesburg, MS 39404                                            wmorgan@jacksonfirm.com                                      Email and First Class Mail
Highland Church                                                         c/o Jackson, Tullos & Rogers, Pllc                Attn: Will Morgan                      P.O. Box 15517                  Hattiesburg, MS 39404            wmorgan@jacksonfirm.com                                      Email and First Class Mail
Highland Lutheran Church                                                38809 NE 41st Ave                                 La Center, WA 98629                                                                                     erikniemi@gmail.com                                          Email and First Class Mail
Highland Mills United Methodist Church                                  Highland Mills Umc, Bob Pollsen, Finance Chair    654 State Route 32                     Highland Mills, NY 10930‐5231                                    hmumc@optonline.net                                          Email and First Class Mail
Highland Park United Methodist Church                                   Attn: Brenda S Hargett                            3300 Mockingbird Ln                    Dallas, TX 75205                                                 hargettb@hpumc.org                                           Email and First Class Mail
Highland Park United Methodist Church, Inc                              Attn: W James Hoffmeyer                           1300 Second Loop Rd                    Florence, SC 29505                                               jim@hoffmeyerlaw.com                                         Email and First Class Mail
Highland Park United Methodist Church, Inc.                             Attn: W James Hoffmeyer                           427 Katherines Ct                      Florence, SC 29505                                               jim@hoffmeyerlaw.com                                         Email and First Class Mail
Highland Presbyterian Church                                            2380 Cloverdale Ave                               Winston‐Salem, NC 27103                                                                                 rharris@highlandpres.org                                     Email and First Class Mail
Highland Presbyterian Church                                            Attn: Esther Kirkpatrick Preston                  2380 Cloverdale Ave                    Winston‐Salem, NC 27103                                          rharris@highlandpres.org                                     Email and First Class Mail
Highland Presbyterian Church, Winston‐Salem, North Carolina             2380 Cloverdale Ave                               Winston‐Salem, NC 27103                                                                                 esnles@aol.com                                               Email and First Class Mail
Highland Presbyterian Church, Winston‐Salem, North Carolina             Attn: Esther Kirkpatrick Preston                  2380 Cloverdale Ave                    Winston‐Salem, NC 27103                                          esnles@aol.com                                               Email and First Class Mail
Highland Presbyterian Church, Winston‐Salem, North Carolina             c/o Highland Presbyterian Church                  2380 Cloverdale Ave                    Winston‐Salem, NC 27103                                          rharris@highlandpres.org                                     Email and First Class Mail
Highland Umc ‐ Colonial Heights                                         c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Highland United Methodist                                               Attn: Treasurer                                   1140 Cherokee Rd                       Lousiville, KY 40204                                             humcl@live.com                                               Email and First Class Mail
Highland United Methodist Church                                        Attn: James M Duke III                            1901 Ridge Rd                          Raleigh, NC 27607                                                jim@highlandumc.org                                          Email and First Class Mail
Highland United Methodist Church                                        Attn: Jennifer Heindl                             406 N Fort Thomas Ave                  Fort Thomas, KY 41075                                            office@highlandmethodist.com                                 Email and First Class Mail
Highland United Methodist Church                                        Attn: Pamela Haskell                              680 W Livingston Rd                    Highland, MI 48356                                               phaskell@humc.us                                             Email and First Class Mail
Highland Valley United Methodist Church                                 c/o Kimberly Trice                                15524 Chenal Pkwy                      Little Rock, AR 72211                                            office@hvumc.org                                             Email and First Class Mail
Highlands Presbyterian Church                                           Attn: Rev David Baer                              270 Franklin Tpke                      Allendale, NJ 07401                                              david@highlandschurch.net                                    Email and First Class Mail
Highlands Umc                                                           c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Highlands United Methodist Church                                       3131 Osceola St                                   Denver, CO 80212                                                                                        finance@highlandsumc.com                                     Email and First Class Mail
Highlands United Methodist Church 3825 Clubhouse Rd Lakeland            c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Highlawns Umc Rivesville Wv                                             Attn: David W Stilgenbauer                        P.O. Box 205                           Lost Creek, WV 26358                                             revdaves@yahoo.com                                           Email and First Class Mail
Highview Baptist Church, Inc                                            c/o Kaplan Johnson Abate & Bird LLP               Attn: Tyler R Yeager                   710 W Main St, 4th Fl           Louisville, KY 40202             tyeager@kaplanjohnsonlaw.com                                 Email and First Class Mail
Highview Baptist Church, Inc                                            7711 Fegenbush Ln                                 Louisville, KY 40228                                                                                                                                                 First Class Mail
Highwood Community Umc                                                  Attn: Peggy Zeeb                                  P.O. Box 74                            Highwood, MT 59450                                               mtldybkr@gmail.com                                           Email and First Class Mail
Hiliard Martinez Gonzales, LLP                                          Robert C Hilliard                                 719 South Shoreline Blvd.              Corpus Christi Texas 78401                                       hmgservice@hmglawfirm.com                                    Email and First Class Mail
Hill Law Firm                                                           Justin Hill                                       445 Recoleta Rd.                       San Antonio TX 78216                                             justin@jahlawfirm.com                                        Email and First Class Mail
Hill Memorial United Methodist Church (60297)                           c/o Bentz Law Firm                                Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200      Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                       Email and First Class Mail
Hillard Martinez Gonzales LLP                                           Hilliard Martinez Gonzales Robert C. Hilliard     719 S. Shoreline Blvd                  Corpus Christi TX 78401                                          BSOA@higlawFirm.com; HMGservice@hmglawfirm.com               Email and First Class Mail
Hillard Martinez Gonzales LLP                                           Hilliard Martinez Gonzales Robert C. Hilliard     719 S. Shoreline Blvd                  Corpus Christi TX 78401                                          bsoa@hmglawfirm.com                                          Email and First Class Mail
Hillard Martinez Gonzales LLP                                           Hilliard Martinez Gonzales Robert C. Hilliard     719 S. Shoreline Blvd                  Corpus Christi TX 78401                                          lauren@hmglawfirm.com                                        Email and First Class Mail
Hillcrest Baptist Church                                                c/o Kaplan Johnson Abate & Bird LLP               Attn: Tyler R. Yeager                  710 W Main St, 4th Fl           Louisville, KY 40202             tyeager@kaplanjohnsonlaw.com                                 Email and First Class Mail
Hillcrest Baptist Church                                                684 Devils Hollow Rd                              Frankfort, KY 40601                                                                                                                                                  First Class Mail
Hillcrest Umc ‐ Fredericksburg                                          c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hillcrest United Methodist Church                                       Attn: Richard L Murphree                          5112 Raywood Ln                        Nashville, TN 37211                                              richardmurphree@att.net                                      Email and First Class Mail
Hillcrest United Methodist Church, Elkhart, In                          Attn: Ryan Wireman                                4206 E Bristol St                      Elkhart, IN 46514                                                ryanwireman74@gmail.com                                      Email and First Class Mail
Hillcrest‐Bellefonte United Methodist Church ‐ Wilmington               c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hilldale United Methodist Church                                        Attn: Nelson Boehms                               P.O. Box 3874                          Clarksville, TN 37043                                            office@hilldaleumc.org                                       Email and First Class Mail
Hilliard United Methodist Church                                        Attn: April Blaine                                5445 Scioto Darby Rd                   Hilliard, OH 43026                                               ablaine@hilliardumc.org                                      Email and First Class Mail
Hills Chapel Umc 988 Nc Business Hwy 16                                 c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hillsboro                                                               c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  Erice@bradley.com                                            Email and First Class Mail
Hillsboro First United Methodist Church                                 Attn: William List Myers                          305 Winchester Hwy                     P.O. Box 65                     Hillsboro, TN 37342              HillsboroUMC@blomand.net                                     Email and First Class Mail
Hillsboro United Methodist Church                                       Attn: Pastor Paul O'Neil                          P.O. Box 692                           Hillsboro, NH 03244                                              pastor@hillsboroumcnh.com                                    Email and First Class Mail
Hillsborough Umc                                                        9008 Harney Rd                                    Tampa, FL 33637                                                                                         erice@bradley.com                                            Email and First Class Mail
Hillsborough Umc                                                        c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hillsborough Umc                                                        9008 Harney Rd                                    Tampa, FL 33637                                                                                                                                                      First Class Mail
Hillsborough Umc, 9118 Harney Rd, Tampa, Fl                             c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hillsborough United Methodist Church                                    Attn: Trustee Chair & Cameron Quinn Merrill       130 W Tryon St                         Hillsborough, NC 27278                                           office@hillsboroughumc.org                                   Email and First Class Mail
Hillsdale United Methodist Church                                       Attn: Rev Sun Hee Kim                             303 W 36th Ave                         San Mateo, CA 94402                                              office.hillsdaleumc@gmail.com                                Email and First Class Mail
Hillsdale United Methodist Church 5018 Us Hwy 158 Advance, Nc           c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hillside Methodist Church                                               c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hillside United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hillside United Methodist Church                                        Attn: Gil Pyo Lee                                 82 Center St                           Goffstown, NH 03045                                              gilpyo.lee@Gmail.com                                         Email and First Class Mail
Hillside United Methodist Church                                        Attn: Gil Pyo Lee                                 82 Center St                           Goffstown, NH 03229                                              gilpyo.lee@Gmail.com                                         Email and First Class Mail
Hillside United Methodist Church                                        Attn: Barbara Greiner                             6100 Folks Rd                          Horton, MI 49246                                                 hillsideunited1@frontiernet.net                              Email and First Class Mail
Hillside United Methodist Church                                        Attn: Christopher Alan Blackledge                 6100 Folks Rd                          Horton, MI 49246                                                 hillsideunited1@frontiernet.net                              Email and First Class Mail
Hillside United Methodist Church                                        Attn: Rev Charlie Yun                             2801 Hillside Ave                      New Hyde Park, NY 11596                                          read2cor517@gmail.com                                        Email and First Class Mail
Hillside United Methodist Church (97821)                                c/o Bentz Law Firm                                Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200      Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                       Email and First Class Mail
Hillside United Methodist Church 801 Ridge Creek Ln                     c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hilltop United Methodist Church                                         Attn: Michael John Kovach                         985 E 10600 S                          Sandy, UT 84094                                                  office@hilltopumchurch.org                                   Email and First Class Mail
Hillview United Methodist Church ‐ Boise                                c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hilo United Methodist Church                                            Attn: Trustee Chair                               374 Waianuenue Ave                     Hilo, HI 96720                                                   hiloumc@hotmail.com                                          Email and First Class Mail
Hinckley First United Methodist Church                                  Attn: Ricky Eldon Finch                           801 N Sycamore                         Hinkley, IL 60520                                                jang003023@gmail.com                                         Email and First Class Mail
Hinesville First United Methodist Church                                Attn: Dotty Fermin                                203 N Main St                          Hinesville, GA 31313                                             hfumc@coastalnow.net                                         Email and First Class Mail
Hinsdale United Methodist Church                                        Attn: Joann Bishop                                3828 Penn Rd                           Hinsdale, NY 14743                                               bis7j@yahoo.com                                              Email and First Class Mail
Hinsdale United Methodist Church                                        945 S Garfield Ave                                Hinsdale, IL 60521                                                                                      youngmee.park@hinsdaleumc.com                                Email and First Class Mail
Hinshaw Umc 4501 West Gate City Blvd, Greensboro, Nc                    c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hinton Avenue United Methodist Church                                   Attn: Rev. Robert Lewis, Hinton Ave Umc           750 Hinton Ave                         Charlottesville, VA 22902                                        robertlewis@vaumc.org                                        Email and First Class Mail
Hintz Targeted Marketing, Llc                                           dba American Backcountry                          P.O. Box 1566                          Asheville, NC 28802‐1566                                                                                                      First Class Mail
Hird Law Firm                                                           Kenneth L Hird                                    908 E Rochester St                     Broken Arrow OK 74011                                            khird@hirdlaw.com                                            Email and First Class Mail
Hiss United Methodist Church                                            Attn: Hiss Umc, Mark Filing, Treasurer            8700 Harford Rd                        Parkville, MD 21234                                              finance@hisschurch.org                                       Email and First Class Mail
Hitachi Consulting                                                      Attn: Sona Manzo                                  14642 Dallas Pkwy, Ste 800             Dallas, TX 75254                                                                                                              First Class Mail
Hitchcock Presbyterian Church                                           6 Greenacres Ave                                  Scarsdale, NY 10583                                                                                     chiefadministrator@hitchcockpresby.org                       Email and First Class Mail
Hitchcock Presbyterian Church                                           Attn: David Frederick Kroenlein                   6 Greenacres Ave                       Scarsdale, NY 10583                                              chiefadministrator@hitchcockpresby.org                       Email and First Class Mail
Hite and Stone                                                          Heather Hite Stone                                100 East Pickens Street                Abbeville SC 29620                                               heather@hiteandstone.com                                     Email and First Class Mail
Hites Chapel Umc ‐ Middletown                                           c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hites Chapel United Methodist Church                                    Attn: Casey Bennett, Treasurer                    468 Guard Hill Rd                      Middletown, VA 22645                                             casey1332b@gmail.com                                         Email and First Class Mail
Hites Chapel United Methodist Church                                    Attn: Tanya Heller, Trustee                       103 Carters Ln                         Winchester, VA 22602                                             casey1332b@gmail.com                                         Email and First Class Mail
Hites Chapel United Methodist Church                                    Attn: Mary J Lock                                 165 Campbell Ln                        Stephens City, VA 22655                                          marylock@vaumc.org                                           Email and First Class Mail
Hixson United Methodist Church                                          5301 Old Hixson Pike                              Hixson, TN 37343                                                                                        info@hixsonumc.org                                           Email and First Class Mail
Hobart First United Methodist                                           Attn: Leah Stefanelli                             654 E 4th St                           Hobart, IN 46342                                                 Leah.peksenak@inumc.org                                      Email and First Class Mail
Hobart Ok Lions Club                                                    c/o National Debt Relief                          Attn: Phil Fischer                     425 S Main St                   Hobart, OK 73651                 phil@tntmold.com                                             Email and First Class Mail
Hobart United Methodist Church                                          Attn: Rev Kwang‐Il Kim                            P.O. Box 205                           Hobart, NY 13788                                                 rev.kwangil.123kim@gmail.com                                 Email and First Class Mail
Hockessin United Methodist Church ‐ Hockessin                           c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hodgdon United Methodist Church                                         Attn: Seungri Han                                 28 School St                           Houlton, ME 04730                                                visionmaker.victor@gmail.com                                 Email and First Class Mail
Hodgdon United Methodist Church                                         Attn: Treasurer, Hodgdon Umc                      552 Walker Rd                          Hodgdon, ME 04730                                                                                                             First Class Mail
Hodgenville United Methodist Church, Inc.                               Attn: Bruce Hiner, Pastor                         825 Tonieville Rd, P.O. Box 6          Hodgenville, KY 42748                                            humcpastor@scrtc.com                                         Email and First Class Mail
Hodges, Doughty & Carson, Pllc                                          Attn: Jason L Rogers                              P.O. Box 869                           Knoxville, TN 37901                                              jrogers@hdclaw.com                                           Email and First Class Mail
Hokes Bluff First United Methodist Church                               Attn: Edward Gooch                                3001 Alford Bend Rd                    Hokes Bluff, AL 35903                                            eddie.gooch@umcna.org                                        Email and First Class Mail
Holbrook United Methodist Church                                        Attn: Helen Wilson                                P.O. Box 442                           Livingston, MT 59047                                             helen@hswlegal.com                                           Email and First Class Mail
Holbrook United Methodist Church                                        Attn: Denise Hinckley                             60 Plymouth St                         Holbrook, MA 02343                                               holbrookumc60@gmail.com                                      Email and First Class Mail
Holcomb Dunbar                                                          Attn: Thomas J Suszek, Esq                        P.O. Drawer 707                        Oxford, MS 38655                                                 tomsuz@holcombdunbar.com                                     Email and First Class Mail
Holiday Credit Office                                                   Holiday Companies                                 P.O. Box 860456                        Minneapolis, MN 55486‐0456                                                                                                    First Class Mail
Holiday Park United Methodist Church (98585)                            c/o Bentz Law Firm                                Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                                                          First Class Mail
Holiday Stationstores Llc                                               Attn: Credit Dept                                 4567 American Blvd W                   Bloomington, MN 55437                                            nancy.calhoon@holidaycompanies.com                           Email and First Class Mail
Hollandale United Methodist Church                                      Attn: Ira K Hairston, Treasurer                   P.O. Box 381                           Hollandale, MS 38748                                             irahairston@att.net                                          Email and First Class Mail
Holland'S United Methodist Church                                       9433 Tenten Rd                                    Raleigh, NC 27603                                                                                       admin@hollandsumc.org                                        Email and First Class Mail
Holland'S United Methodist Church                                       Attn: Ronald Burnette                             1200 Mt Pleasant Rd                    Willow Springs, NC 27592                                                                                                      First Class Mail
Holliday First United Methodist Church                                  Attn: Rev Paul E Meyenberg                        2 Delia Ct                             Wichita Falls, TX 76302                                          Pastorpaulm@msn.com                                          Email and First Class Mail
Hollis First United Methodist Church                                    Attn: Lynda Burns‐ Treasurer                      224 N 2Nd                              Hollis, OK 73550                                                 holfumc@pldi.net                                             Email and First Class Mail
Holly Grove Umc                                                         Attn: Dellert E Dougherty                         801 Holly Grove Rd                     Anacoco, LA 71403                                                billied@hughes.net                                           Email and First Class Mail
Holly Grove United Methodist Church                                     Attn: Shelia Laughlin                             1629 Jett Rd                           Hornbeck, LA 71439                                               shelialaughlin53@gmail.com                                   Email and First Class Mail
Holly Oak Calvary United Methodist Church ‐ Wilmington                  c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Holly Pond Umc                                                          Attn: Lisa Holmes                                 1175 Co Rd 793                         Cullman, AL 35055                                                holmesm48@gmail.com                                          Email and First Class Mail
Holly Pond United Methodist Church                                      Attn: Lisa L Holmes                               37861 Al Hwy 91                        Holly Pond, AL 35083                                                                                                          First Class Mail
Holly Springs United Methodist Church                                   Attn: James Littleton                             108 Avant Ferry Rd                     Holly Springs, NC 27540                                          church@hsumc.net                                             Email and First Class Mail
Holly United Methodist Church                                           P.O. Box 527                                      Holly, CO 81047                                                                                         sheila@prowersag.com                                         Email and First Class Mail
Holly Vietzke                                                           385 Raleigh Tavern Ln                             N Andover, MA 01845                                                                                     mhollyv@gmail.com                                            Email and First Class Mail
Hollywood Hills                                                         c/o Bradley Arant Boult Cummings LLP              Attn: Edwin G Rice                     100 N Tampa St, Ste 2200        Tampa, FL 33602                  erice@bradley.com                                            Email and First Class Mail
Hollywood Hills                                                         400 N 35th Ave                                    Hollywood, FL 33021                                                                                                                                                  First Class Mail
Hollywood United Methodist Church                                       Director of Operations, Melissa Perrigo           6817 Franklin Ave                      Los Angeles, CA 90028                                            melissa@hollywoodumc.org                                     Email and First Class Mail
Holman United Methodist Church                                          Attn: Anslyene A Loyd                             880 W 1st St, Ste 708                  Los Angeles, CA 90012                                            anslyene@sbcglobal.net                                       Email and First Class Mail
Holman United Methodist Church                                          3320 W Adams Blvd                                 Los Angeles, CA 90018                                                                                   holman@holmanumc.com                                         Email and First Class Mail
Holmes United Methodist Church                                          Attn: Treasurer                                   41 Holmes Rd                           P.O. Box 146                    Holmes, NY 12531                 HUMC250@outlook.com                                          Email and First Class Mail
Holston Annual Conference Of The United Methodist Church, In            Attn: Stephen C Walling                           217 S Rankin Rd                        Alcoa, TN 37701‐0850                                             rickcherry@holston.org                                       Email and First Class Mail
Holston View United Methodist Church                                    174 Church St                                     Weber City, VA 24290                                                                                    holstonviewumc@gmail.com                                     Email and First Class Mail
Holt United Methodist Church                                            Christine L Commet                                2321 N Aurelius Rd                     P.O. Box 168                    Holt, MI 48842                   holtumc@gmail.com                                            Email and First Class Mail
Holt United Methodist Church                                            P.O. Box 168                                      Holt, MI 48842                                                                                          holtumc@gmail.com                                            Email and First Class Mail
Holy Angels Catholic Church, Indianapolis, Inc.                         Attn: John S Mercer                               1400 N Meridian St                     Indianapolis, IN 46202                                           jsmercer@indylegal.com                                       Email and First Class Mail
Holy Angels Catholic School Inc                                         c/o Gallagher Evelius & Jones LLP                 Attn: Matthew W Oakey                  218 N Charles St, Ste 400       Baltimore, MD 21201              moakey@gejlaw.com                                            Email and First Class Mail
Holy Angels Church                                                      c/o Archdiocese of Los Angeles                    Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd              Los Angeles, CA 90010            legla@la‐archdiocese.org                                     Email and First Class Mail
Holy Angels School Pta                                                  c/o Archdiocese of Los Angeles                    Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd              Los Angeles, CA 90010            legla@la‐archdiocese.org                                     Email and First Class Mail
Holy Apostles Katy                                                      Attn: Alex Large                                  1225 W Grand Pkwy S                    Katy, TX 77494                                                                                                                First Class Mail
                                                                                             Case 20-10343-LSS                                                  Doc 2541                                   Filed 04/07/21                                              Page 40 of 87

Holy Comforter Episcopal Church                                                                      c/o Rogers Towers, Pa                                      Attn: Betsy C Cox, Esq                 1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207                         bcox@rtlaw.com                                  Email and First Class Mail
Holy Comforter Episcopal Church                                                                      Jerry Smith                                                2015 Fleischmann Rd                    Tallahassee, FL 32308                                                           fatherjerry@HC‐EC.org                           Email and First Class Mail
Holy Comforter Episcopal Church                                                                      2129 Fm 2920, Ste 190‐165                                  Spring, TX 77388                                                                                                       jimmy@holycomforterspring.org                   Email and First Class Mail
Holy Comforter Episcopal Church                                                                      1700 W 10th Ave                                            Broomfield, CO 80020                                                                                                   rector@holycomforterchurch.net                  Email and First Class Mail
Holy Communion Episcopal Church Of Lake Geneva                                                       Attn: Rev. Kevin Huddleston                                320 Broad St                           Lake Geneva, WI 53147                                                           huddleston@diomil.org                           Email and First Class Mail
Holy Communion Lutheran Church                                                                       Attn: Sara E Lilja                                         442 S Route 73                         Berlin, NJ 08009                                                                officemgr@hclchurch.org                         Email and First Class Mail
Holy Covenant Umc                                                                                    Attn: Pastor Fred Willis                                   22111 Morton Ranch Rd                  Katy, TX 77449                                                                  office@hckaty.org                               Email and First Class Mail
Holy Covenant United Methodist Church                                                                Attn: Cheryl Murphy & Christine Perry                      1901 E Peters Colony                   Carrollton, TX 75007                                                            cmurphy@hcumc.org                               Email and First Class Mail
Holy Cross Catholic Church                                                                           Attn: Margaret Graf                                        3424 Wilshire Blvd                     Los Angeles, CA 90010                                                           legal@la‐archdiocese.org                        Email and First Class Mail
Holy Cross Catholic Church                                                                           c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                          legla@la‐archdiocese.org                        Email and First Class Mail
Holy Cross Catholic Church Austin Tx                                                                 c/o Bsa Coordinator                                        Attn: Chancellor                       6225 E US 290 Hwy Svrd Eb        Austin, TX 78723                               ron‐walker@austindiocese.org                    Email and First Class Mail
Holy Cross Catholic Church, Austin, Tx                                                               Attn: Rev Basil Aguzie                                     1610 E 11th St                         Austin, TX 78702                                                                                                                First Class Mail
Holy Cross Catholic Church, St. Croix, Inc.                                                          Attn: John S Mercer                                        1400 N Meridian St                     Indianapolis, IN 46202                                                          jsmercer@indylegal.com                          Email and First Class Mail
Holy Cross Church (Weare)                                                                            c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                               peter@thetamposilawgroup.com                    Email and First Class Mail
Holy Cross Church Of Winter Haven, Inc.                                                              201 Kipling Ln                                             Winter Haven, FL 33884                                                                                                 HolyCrossEpiscopalWHFL@gmail.com                Email and First Class Mail
Holy Cross Church, Inc                                                                               410 S Magnolia Ave                                         Sanford, FL 32711                                                                                                      sanfordholycross@aol.com                        Email and First Class Mail
Holy Cross Episcopal Chruch                                                                          Attn: Randy Bay                                            P.O. Box 187                           Simpsonville, SC 29681                                                          treasurer@holycrossep.org                       Email and First Class Mail
Holy Cross Episcopal Church                                                                          Attn: Michael P Flanagan                                   205 E College St                       Simpsonville, SC 29681                                                          frflan@charter.net                              Email and First Class Mail
Holy Cross Episcopal Church                                                                          Attn: The Rev Rob Dixon                                    7979 N 9th Ave                         Pensacola, FL 32514                                                             rdixon@holycrosspensacola.org                   Email and First Class Mail
Holy Cross Episcopal Church                                                                          Attn: Scott A Thompson                                     5653 W Riverpark Dr                    Sugar Land, TX 77479                                                            sathompson@holycrosschurch.com                  Email and First Class Mail
Holy Cross Episcopal Church                                                                          Attn: Randy Bay                                            P.O. Box 187                           Simpsonville, SC 29681                                                          treasurer@holycrossep.org                       Email and First Class Mail
Holy Cross Episcopal Church (Middleton)                                                              c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                               peter@thetamposilawgroup.com                    Email and First Class Mail
Holy Cross Episcopal Church (Millington)                                                             c/o the Law Office of Andrea Ross                          Attn: Andrea Ross, Esq                 129 N West St, Ste 1             Easton, MD 21601                               Patrick@DioceseofEaston.org                     Email and First Class Mail
Holy Cross Episcopal Church At The Rocks                                                             Attn: Walter Wigley III                                    P.O. Box 103                           Street, MO 21154                                                                holycross.episcopalchurchattherocks@gmail.com   Email and First Class Mail
Holy Cross Episcopal Church In Valle Crucis North Carolina                                           c/o GHMA Law                                               Attn: David R Hillier                  P.O. Box 3235                    Asheville, NC 28802                            dhillier@ghma.law                               Email and First Class Mail
Holy Cross Episcopal Church In Valle Crucis North Carolina                                           c/o Hilderbrand Hitchock, PA                               Attn: Gregory Hilderbrand              301 College St, Ste 110          Asheville, NC 28801                            greg@h2lawgroup.com                             Email and First Class Mail
Holy Cross Episcopal Church In Valle Crucis North Carolina                                           c/o The Episcopal Diocese of Western North Carolina        900B Centre Park Dr                    Asheville, NC 28805                                                             greg@h2lawgroup.com                             Email and First Class Mail
Holy Cross Episcopal Church Of Hayward/Castro Valley, Calif                                          Attn: Mark Spaulding                                       19179 Center St                        Castro Valley, CA 94546                                                         mark@holycrosscv.org                            Email and First Class Mail
Holy Cross Lutheran Church                                                                           Attn: Christopher Smith                                    2204 Farnswood Cir                     Austin, TX 78704                                                                cdsmith77@gmail.com                             Email and First Class Mail
Holy Cross Lutheran Church                                                                           4321 Cerritos Ave                                          Cypress, CA 90630                                                                                                      kkritzer@bethanylutheran.org                    Email and First Class Mail
Holy Cross Lutheran Church                                                                           Attn: Rev Sharolyn Browning                                4622 S Lamar Blvd                      Austin, TX 78745                                                                office@holycrossatx.org                         Email and First Class Mail
Holy Cross Lutheran Church                                                                           Attn: Stanley Koster                                       600 N Greenwich Rd                     Wichita, KS 67206                                                               office@holycrosslutheran.net                    Email and First Class Mail
Holy Cross Lutheran Church                                                                           c/o Law Offices of Steven B Lever                          200 Pine Ave, Ste 620                  Long Beach, CA 90802                                                            sblever@leverlaw.com                            Email and First Class Mail
Holy Cross Lutheran Church                                                                           c/o Law Offices of Steven B. Lever                         200 Pine Ave, Ste 620                  Long Beach, CA 90802                                                            sblever@leverlaw.com                            Email and First Class Mail
Holy Cross Lutheran Church And School Of North Miami Inc                                             Attn: Sherry Mackey                                        650 NE 135th St                        N Miami, FL 33161                                                               smackey@holycross‐nm.orgt                       Email and First Class Mail
Holy Cross Lutheran Church And School Of North Miami, Inc.                                           Attn: Sherry Mackey                                        650 NE 135th St                        North Miami, FL 33161                                                           dsmackey@holycross‐nm.orgt                      Email and First Class Mail
Holy Cross Lutheran Church Concord, Ca                                                               Attn:Treasurer Holy Cross Lutheran Church                  1092 Alberta Way                       Concord, CA 94521                                                               Office@holycrossconcord.org                     Email and First Class Mail
Holy Cross Lutheran Church Of Lake Mary Inc                                                          Attn: Dennis Mcgavock                                      780 N Sun Dr                           Lake Mary, FL 32746                                                             dennis@hclm.org                                 Email and First Class Mail
Holy Cross Lutheran Church Of Los Gatos                                                              Attn: Andrew Meyer                                         15885 Los Gatos Almaden Rd             Los Gatos, CA 95032                                                             admin@holycrosslosgatos.com                     Email and First Class Mail
Holy Cross Lutheran Church Of Los Gatos                                                              Attn: Andrew Meyer                                         15885 Los Gatos Almaden Rd             Los Gatos, CA 95032                                                                                                             First Class Mail
Holy Cross Lutheran Church Of Warren                                                                 Attn: Alan Eisinger                                        30003 Ryan Rd                          Warren, MI 48092                                                                pastor@holycrosswarren.com                      Email and First Class Mail
Holy Cross Umc Carpendale                                                                            Attn: Terry Parsons                                        3 Miller Ln                            Carpendale, WV 26753                                                            terryparsons50@gmail.com                        Email and First Class Mail
Holy Faith Episcopal Dunnellon Florida                                                               Attn: Paul Hamilton                                        19924 W Blue Cove Dr                   Dunnellon, FL 34432                                                             holyfaithepiscopal@att.net                      Email and First Class Mail
Holy Faith Episcopal Dunnellon, Fl                                                                   c/o Foxwood Farms                                          Attn: Paul Hamilton                    1844 NW 47th Ter                 P.O. Box 333             Ocala, FL 34482       mrmountain176@gmail.com                         Email and First Class Mail
Holy Family Catholic Church                                                                          Attn: Margaret Graf                                        3424 Wilshire Blvd                     Los Angeles, CA 90010                                                           legal@la‐archdiocese.org                        Email and First Class Mail
Holy Family Catholic Church                                                                          c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdiocese.org                        Email and First Class Mail
Holy Family Catholic Church                                                                          c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                          legla@la‐archdiocese.org                        Email and First Class Mail
Holy Family Catholic Church, New Albany, Inc                                                         Attn: John S Mercer                                        1400 N Meridian St                     Indianapolis, IN 46202                                                          jsmercer@indylegal.com                          Email and First Class Mail
Holy Family Catholic Community Of Middletown, Roman Catholic Congregation Inc                        c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                               Email and First Class Mail
Holy Family Catholic School                                                                          Attn: Rev Joan Wagner                                      6225 E US 290 Hwy Svrd Eb              Austin, TX 78723                                                                ron‐walker@austindiocese.org                    Email and First Class Mail
Holy Family Catholic School                                                                          Attn: Rev Joan Wagner                                      9400 Neenah Ave                        Austin, TX 78717                                                                                                                First Class Mail
Holy Family Davidsonville Roman Catholic Congregation Inc                                            Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                             moakey@gejlaw.com                               Email and First Class Mail
Holy Family Episcopal Church                                                                         Attn: Emerald Thomas                                       1010 N Hiawassee Rd                    Orlando, FL 32818                                                               ethomas18@att.net                               Email and First Class Mail
Holy Family Episcopal Church Of Fishers, Inc.                                                        Attn: Todd G. Relue                                        Plews Shadley Racher & Braun LLP       1346 N Delaware St               Indianapolis, IN 46202                         trelue@psrb.com                                 Email and First Class Mail
Holy Family Episcopal Church, Successor In Interest To Church Of St John In The Wilderness           233 Fairmount Ave                                          Laurel Springs, NJ 08021                                                                                               holyfamilyepiscopal2018@gmail.com               Email and First Class Mail
Holy Family Parish                                                                                   c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                          Email and First Class Mail
Holy Family Parish                                                                                   Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                                               First Class Mail
Holy Family Roman Catholic Church Society Of The City Of Buffalo                                     c/o Woods Oviatt Gilman LLP                                Attn: Timothy P Lyster, Esq            1900 Bausch & Lomb Pl            Rochester, NY 14604                            tlyster@woodsoviatt.com                         Email and First Class Mail
Holy Family Roman Catholic Church, Luling, La                                                        Attn: Susan Zeringue                                       7887 Walmsley Ave                      New Orleans, LA 70125                                                           szeringue@arch‐no.org                           Email and First Class Mail
Holy Family Roman Catholic Church, Luling, Louisiana                                                 Attn: Susan A Zeringue, General Counsel                    7887 Walmsley Ave                      New Orleans, LA 70125                                                           szeringue@arch‐no.org                           Email and First Class Mail
Holy Family Roman Catholic Congregation Inc                                                          c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                               Email and First Class Mail
Holy Family, Davidsonville, Roman Catholic Congregation Inc                                          c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                               Email and First Class Mail
Holy Ghost Lutheran Church And School                                                                Attn: Exec Dir                                             3589 Heiss Rd                          Monroe, MI 48161                                                                michael.maloziec@holyghostmonroe.org            Email and First Class Mail
Holy Innocents Church                                                                                c/o Mcgivney Kluger Clark & Intoccia, Pc                   Attn: Kenneth Ross                     80 Broad St, 23rd Fl             New York, NY 10004                             kross@mcgivneyandkluger.com                     Email and First Class Mail
Holy Innocents Church                                                                                Attn: Msgr Joseph Lamorte                                  1011 1st Ave                           New York, NY 10022                                                              Msgr.Joseph.LaMorte@archny.com                  Email and First Class Mail
Holy Innocents Episcopal Church                                                                      131 E Ridge St                                             Marquette, MI 49855                                                                                                    timothyquinnell@gmail.com                       Email and First Class Mail
Holy Innocents' Episcopal Church, Inc                                                                William Seldon Murray                                      805 Mt Vernon Hwy Nw                   Atlanta, GA 30327                                                               bmurray@holyinnocents.org                       Email and First Class Mail
Holy Innocents' Episcopal Church, Inc.                                                               Attn: David M. Calhoun, Esq                                3343 Peachtree Rd Ne, Ste 1600         Atlanta, GA 30326                                                               bmurray@holyinnocents.org                       Email and First Class Mail
Holy Korean Martyrs Roman Catholic Congregation Inc                                                  c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                               Email and First Class Mail
Holy Name Of Jesus                                                                                   c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                          Email and First Class Mail
Holy Name Of Jesus Catholic Church Indianapolis, Inc.                                                Attn: John S Mercer                                        1400 N Meridian St                     Indianapolis, IN 46202                                                          jsmercer@indylegal.com                          Email and First Class Mail
Holy Name Of Mary                                                                                    c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                          Email and First Class Mail
Holy Name Of Mary Catholic Church                                                                    c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdiocese.org                        Email and First Class Mail
Holy Redeemer Catholic Church                                                                        c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdiocese.org                        Email and First Class Mail
Holy Redeemer Lutheran Church Inc. Of Bellflower, Ca 90706                                           14515 Blaine Ave                                           Bellflower, CA 90706‐3116                                                                                              woien@sbcglobal.net                             Email and First Class Mail
Holy Rosary Church                                                                                   Attn: Monsignor Joseph Lamorte                             1011 1st Ave                           New York, NY 10022                                                              kross@mcgivneyandkluger.com                     Email and First Class Mail
Holy Rosary Roman Catholic Congregation Inc                                                          c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                               Email and First Class Mail
Holy Sacrament Episcopal Church, Pembroke Pines, Florida                                             Attn: Patricia Rowe‐King, M.D.                             2801 N University Dr                   Pembroke Pines, FL 33204                                                        office@holysacrament.org                        Email and First Class Mail
Holy Savior Academy South Plainfield                                                                 Attn: Andre L. Kydala                                      54 Old Hwy 22                          Clinton, NJ 08809                                                                                                               First Class Mail
Holy Savior Lutheran Church                                                                          Attn: Sheryl Schroeder, Treasurer                          4710 N 10th St                         Lincoln, NE 68521                                                               treasurer@holysavior.org                        Email and First Class Mail
Holy Spirit Catholic Church, Indianapolis, Inc.                                                      Attn: John S Mercer                                        1400 N Meridian St                     Indianapolis, IN 46202                                                          jsmercer@indylegal.com                          Email and First Class Mail
Holy Spirit Church                                                                                   c/o Westerman Ball Ederer Miller Zucker & Sharfstein LLP   Attn: Jw/Wch                           1201 Rxr Plz                     Uniondale, NY 11556                            wheuer@westermanllp.com                         Email and First Class Mail
Holy Spirit Lutheran Church                                                                          Attn: Amanda Lauren Sobotka                                1027 Hickory Ln                        Reading, PA 19606                                                               amanda.kosmerl@gmail.com                        Email and First Class Mail
Holy Spirit Lutheran Church                                                                          Attn: Donna Lackwood                                       421 Windsor St                         Reading, PA 19601                                                               HolySpiritRDG@gmail.com                         Email and First Class Mail
Holy Spirit Lutheran Church Of Kirkland, Wa                                                          Attn: Marjorie Buchanan                                    10021 NE 124th St                      Kirkland, WA 98034                                                              PARISHADMIN@HSLCKIRKLAND.ORG                    Email and First Class Mail
Holy Spirit Parish, Grand Rapids                                                                     Attn: Elisabeth Von Eitzen                                 Warner Norcross Judd LLP               150 Ottawa Ave, Nw, Ste 1500     Grand Rapids, MI 49503                         evoneitzen@wnj.com                              Email and First Class Mail
Holy Trinity                                                                                         c/o Woods Oviatt Gilman LLP                                Attn: Timothy P Lyster, Esq            1900 Bausch & Lomb Pl            Rochester, NY 14604                            tlyster@woodsoviatt.com                         Email and First Class Mail
Holy Trinity (141485)                                                                                c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                          Email and First Class Mail
Holy Trinity By The Sea, Daytona Beach                                                               Attn: Sarah Caprani                                        1017 E Robinson St                     Orlando, FL 32801                                                               scaprani@cfdiocese.org                          Email and First Class Mail
Holy Trinity Catholic Church Corn Hill Tx                                                            c/o Bsa Coordinator                                        Attn: Chancellor                       6225 E US 290 Hwy Svrd Eb        Austin, TX 78723                               ron‐walker@austindiocese.org                    Email and First Class Mail
Holy Trinity Catholic Church, Comstock Park                                                          c/o Warner Norcross Judd LLP                               Attn: Elisabeth Von Eitzen             150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503                         evoneitzen@wnj.com                              Email and First Class Mail
Holy Trinity Catholic Church, Corn Hill                                                              Attn: Rev Stephen Nesrsta                                  8626 Fm 1105                           Jarrell, TX 76537                                                                                                               First Class Mail
Holy Trinity Catholic Church, Edinburgh, Inc.                                                        Attn: John S Mercer                                        1400 N Meridian St                     Indianapolis, IN 46202                                                          jsmercer@indylegal.com                          Email and First Class Mail
Holy Trinity Church (Southbridge)                                                                    c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                               peter@thetamposilawgroup.com                    Email and First Class Mail
Holy Trinity Church Inwood                                                                           Attn: Kelli Emerson                                        20 Cumming St                          New York, NY 10034                                                              wardens@holytrinityinwood.org                   Email and First Class Mail
Holy Trinity Episcopal Church                                                                        c/o Rogers Towers, Pa                                      Attn: Betsy C Cox, Esq                 1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207                         bcox@rtlaw.com                                  Email and First Class Mail
Holy Trinity Episcopal Church                                                                        P.O. Box 197                                               Bartow, FL 33831                                                                                                       becky.toalster@gmail.com                        Email and First Class Mail
Holy Trinity Episcopal Church                                                                        Attn: Carollyn Petersen                                    383 Hazard Ave                         Enfield, CT 06082                                                               holy.trinty1@sbcglobal.net                      Email and First Class Mail
Holy Trinity Episcopal Church                                                                        Attn: Christine Kinard                                     1131 Mace Ave                          Essex, MD 21221                                                                 htoffcesecretary@gmail.com                      Email and First Class Mail
Holy Trinity Episcopal Church                                                                        Attn: J Fletcher Montgomery                                100 NE 1st St                          Gainesville, FL 32601                                                           office@holytrinitygnv.org                       Email and First Class Mail
Holy Trinity Episcopal Church                                                                        Attn: Vivian Shelby                                        4613 Hwy 3                             Dickinson, TX 77539                                                             Priest@ht‐d.org                                 Email and First Class Mail
Holy Trinity Episcopal Church                                                                        Attn: Mark Sienkiewicz                                     11 N Monroe Ave                        Wenonah, NJ 08090                                                               rector@holytrinitywenonah.org                   Email and First Class Mail
Holy Trinity Episcopal Church                                                                        Attn: Mark Chambers                                        2425 Nall St                           Port Neches, TX 77651                                                           revmark@htec‐pn.org                             Email and First Class Mail
Holy Trinity Episcopal Church                                                                        Attn: Winfred B Vergara                                    130 Jerusalem Ave                      Hicksville, NY 11801                                                            wvergara@episcopalchurch.org                    Email and First Class Mail
Holy Trinity Episcopal Church                                                                        221 W B St                                                 Iron Mountain, MI 49801                                                                                                                                                First Class Mail
Holy Trinity Episcopal Church (Greensboro)                                                           Attn: Andrea Ross, Esq.                                    The Law Office of Andrea Ross          129 N West St, Ste 1             Easton, MD 21601                               Andie@AndieRossLaw.com                          Email and First Class Mail
Holy Trinity Episcopal Church (Greensboro)                                                           c/o the Episcopal Diocese of Eon                           Attn: Patrick A Collins                314 N St                         Easton, MD 21601                               Patrick@DioceseofEaston.org                     Email and First Class Mail
Holy Trinity Episcopal Church (Swanton)                                                              c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                               peter@thetamposilawgroup.com                    Email and First Class Mail
Holy Trinity Episcopal Church (Swanton)                                                              c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                               pfirstfinance@gmail.com                         Email and First Class Mail
Holy Trinity Episcopal Church (Tiverton)                                                             c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                               peter@thetamposilawgroup.com                    Email and First Class Mail
Holy Trinity Episcopal Church Of Melbourne                                                           Attn: Pamela Easterday                                     1830 S Babcock St                      Melbourne, FL 32901                                                             revpam@holytrinitymelbourne.org                 Email and First Class Mail
Holy Trinity Episcopal Church Of Memphis Tennessee                                                   Attn: Jeane Chapman                                        3745 Kimball Ave                       Memphis, TN 38111                                                               jeanepc@aol.com                                 Email and First Class Mail
Holy Trinity Episcopal Church Of Memphis Tennessee                                                   Attn: Rev Canon Sharon Alexander                           692 Poplar Ave                         Memphis, TN 38105                                                               salexander@episwtn.org                          Email and First Class Mail
Holy Trinity Episcopal Church, Auburn, Al                                                            Attn: Dara Miller                                          100 Church Dr                          Auburn, AL 36830‐5903                                                           dara@holytrinitychurch.info                     Email and First Class Mail
Holy Trinity Episcopal Church, Auburn, Al                                                            Attn: Rev Rob Morpeth, Diocese of Alabama                  521 North 20th St                      Birmingham, AL 35203                                                            rmorpeth@dioala.org                             Email and First Class Mail
Holy Trinity Episcopal Church, Greensboro, Nc                                                        Attn: D Umphlett                                           607 N Greene St                        Greensboro, NC 27401                                                            gregoryfarrand@gmail.com                        Email and First Class Mail
Holy Trinity Episcopal Church, Valley Stream                                                         87 7th St                                                  Valley Stream, NY 11581                                                                                                priestholytrinityvs@gmail.com                   Email and First Class Mail
Holy Trinity Episcopal Church‐Pawling Ny                                                             Attn: Wardens, Holy Trinity Episcopal Church               22 Coulter Ave                         Pawling, NY 12564                                                               htcoffice@gmail.com                             Email and First Class Mail
Holy Trinity Evangelical Lutheran Church                                                             847 6th St Nw                                              Hickory, NC 28601                                                                                                      jimmys@hickorylaw.com                           Email and First Class Mail
Holy Trinity Evangelical Lutheran Church                                                             c/o Young, Morphis, Bach & Taylor LLP                      P.O. Box 2428                          Hickory, NC 28603                                                               jimmys@hickorylaw.com                           Email and First Class Mail
Holy Trinity Evangelical Lutheran Church                                                             Attn: President, Holy Trinity Lutheran Church              P.O. Box 36                            Middle Island, NY 11953                                                         office@htlcny.org                               Email and First Class Mail
Holy Trinity Helmetta Parish                                                                         Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                                               First Class Mail
Holy Trinity Lutheran Church                                                                         Attn: Carter N Williamson                                  1500 Jfk Blvd, Ste 1700                Philadelphia, PA 19102                                                          cwilliamson@hornwilliamson.com                  Email and First Class Mail
Holy Trinity Lutheran Church                                                                         Attn: Brenda Martin                                        1 Trinity Pl                           Greenville, PA 16125                                                            holytrinitygreenville@verizon.net               Email and First Class Mail
Holy Trinity Lutheran Church                                                                         1012 C St                                                  Ephrata, WA 98823                                                                                                      htlc@nwi.net                                    Email and First Class Mail
Holy Trinity Lutheran Church                                                                         c/o Dinsmore & Shohl LLP                                   Attn: Janet Smith Holbrook             611 3rd Ave                      Huntington, WV 25701                           janet.holbrook@dinsmore.com                     Email and First Class Mail
Holy Trinity Lutheran Church                                                                         c/o Capell Barnett Matalon & Schoenfeld                    Attn: Joseph Milano                    1385 Broadway, 12th Fl           New York, NY 10018                             Jmilano@cbmslaw.com                             Email and First Class Mail
Holy Trinity Lutheran Church                                                                         Attn: Kimberly A Behr                                      920 Grouse Ct                          N Liberty, IA 52317                                                             kimberly58upnorth@gmail.com                     Email and First Class Mail
Holy Trinity Lutheran Church                                                                         Attn: Office Manager                                       650 240th St Ne                        North Liberty, IA 52317                                                         kimberly58upnorth@gmail.com                     Email and First Class Mail
Holy Trinity Lutheran Church                                                                         3022 Woodlawn Ave                                          Falls Church, VA 22042                                                                                                 office@holytrinityfallschurch.org               Email and First Class Mail
Holy Trinity Lutheran Church                                                                         Attn: Lori Beth Wicks                                      3022 Woodlawn Ave                      Falls Church, VA 22042                                                          office@holytrinityfallschurch.org               Email and First Class Mail
Holy Trinity Lutheran Church                                                                         169 Woodbine Ave                                           Narberth, PA 19072                                                                                                     pastordan.holytrinitynarberth@gmail.com         Email and First Class Mail
Holy Trinity Lutheran Church                                                                         Attn: Timothy T Parker                                     1000 2nd Ave, Fl 30                    Seattle, WA 98104                                                               ttp@pattersonbuchanan.com                       Email and First Class Mail
Holy Trinity Lutheran Church                                                                         1 Trinity Pl                                               Greenville, PA 16125                                                                                                                                                   First Class Mail
Holy Trinity Lutheran Church                                                                         Attn: Office Manager                                       650 240th St Ne                        North Liberty, IA 52317                                                                                                         First Class Mail
Holy Trinity Lutheran Church Emily Hartner                                                           Attn: Emily K Hartner                                      1900 the Plaza                         Charlotte, NC 28205                                                             pastoremilyhartner@gmail.com                    Email and First Class Mail
Holy Trinity Lutheran Church Muncie Indiana Inc.                                                     c/o Plews Shadley Racher & Braun LLP                       Attn: Josh Tatum                       1346 N Delaware St               Indianapolis, IN 46202                                                                         First Class Mail
Holy Trinity Luthern Church                                                                          c/o Gibbel Kraybill & Hess                                 Attn: Jeffrey J Worley                 2933 Lititz Pike                 P.O. Box 5349            Lancaster, PA 17606   jworley@gkh.com                                 Email and First Class Mail
Holy Trinity Memorial Elca                                                                           Attn: Barbara Fister                                       604 4th St                             Catasauqua, PA 18032                                                            htmlcatasauqua@gmail.com                        Email and First Class Mail
Holy Trinity Parent Assoc                                                                            c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdiocese.org                        Email and First Class Mail
Holy Trinity Parish                                                                                  Attn: Margaret Graf                                        3424 Wilshire Blvd                     Los Angeles, CA 90010                                                           legal@la‐archdiocese.org                        Email and First Class Mail
Holy Trinity Parish                                                                                  c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdiocese.org                        Email and First Class Mail
Holy Trinity Parish                                                                                  515 E Ponce De Leon Ave                                    Decatur, GA 30030                                                                                                      tallant@htparish.com                            Email and First Class Mail
Holy Trinity Parish Bridgewater                                                                      Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                                               First Class Mail
Holy Trinity Umc                                                                                     Attn: Matthew Wissell                                      16 Sylvan St                           Danvers, MA 01923                                                               mjwissell@gmail.com                             Email and First Class Mail
Holzberg Legal                                                                                       Glenn Holzberg                                             7685 SW 104 St                         Miami FL 33156                                                                  glenn@holzberglegal.com                         Email and First Class Mail
Home Depot Credit Services                                                                           Dept 32‐2500188028                                         Louisville, KY 40290                                                                                                                                                   First Class Mail
Home Depot Credit Services                                                                           P.O. Box 78047                                             Phoenix, AZ 85062‐8047                                                                                                                                                 First Class Mail
Homer City United Methodist Church (97843)                                                           c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                          Email and First Class Mail
Homer First United Methodist Church                                                                  Attn: Rev Dr Sung Jun Park (Pastor)                        16 Cayuga St                           Homer, NY 13077                                                                 homer1stumc@gmail.com                           Email and First Class Mail
Homer Ruritan Club                                                                                   c/o Black River Ruritan Club                               Attn: Joyce Smith                      9201 River Corners Rd            Homerville, OH 44235                           jsmith729@neo.rr.com                            Email and First Class Mail
Homer Umc                                                                                            c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Homer United Methodist Church                                                                        Attn: Cathleen Brewer‐Kelley                               507 S Homer Rd                         Midland, MI 48640                                                               homeroffice507@gmail.com                        Email and First Class Mail
Homer United Methodist Church ‐ Homer                                                                c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Homer United Methodist Church (Homer)                                                                c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Homerville United Methodist Church                                                                   Attn: Jeff Helms                                           P.O. Box 537                           Homerville, GA 31634                                                            jeffhelms@helmslaw.com                          Email and First Class Mail
Homestead Avenue United Methodist Church(187911)                                                     c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                          Email and First Class Mail
Homestead Park United Methodist Church                                                               c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                          Email and First Class Mail
Homestead Park United Methodist Church (103240)                                                      c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                          Email and First Class Mail
Homestead United Methodist Church                                                                    Attn: Treasurer, Humc                                      295 Hwy 68                             Crossville, TN 38555                                                            HUMC.Treasurer2020@gmail.com                    Email and First Class Mail
Homewood St Andrew United Methodist                                                                  Attn: Carolyn Funk                                         18850 Riegel Rd                        Homewood, IL 60430                                                              bdukes03@gmail.com                              Email and First Class Mail
Honey Creek United Methodist Church                                                                  Attn: Christi Sprinkle                                     7222 Travis Rd                         Greenwood, IN 46143                                                             kpitcher@pitcherthompson.com                    Email and First Class Mail
Hooker Umc                                                                                           Attn: David Ray Mingus                                     P.O. Box 1096                          Hooker, OK 73945                                                                drmingus@att.net                                Email and First Class Mail
Hooker Umc                                                                                           P.O. Box 66                                                Hooker, OK 73945                                                                                                       drmingus@att.net                                Email and First Class Mail
Hoosier Memorial United Methodist Church ‐ Atlanta                                                   c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Hoosier Trails Cncl #145                                                                             5625 E State Rd 46                                         Bloomington, IN 47401‐9233                                                                                                                                             First Class Mail
Hoosier Trails Cncl 145                                                                              5625 E State Rd 46                                         Bloomington, IN 47401‐9233                                                                                                                                             First Class Mail
Hoosier Trails Council, Boy Scouts Of America                                                        5625 E State Rd 46                                         Bloomington, IN 47401‐9233                                                                                                                                             First Class Mail
Hoover First United Methodist Church                                                                 Attn: Paul Gourley Treasurer                               1934 Patton Chapel Rd                  Hoover, AL 35226                                                                lhoag@advancelocal.com                          Email and First Class Mail
Hope (East Flat Rock) 2443 Spartanburg Hwy, E Flat Rock, Nc                                          c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Hope Community United Methodist Church Of Pasadena                                                   Attn: Jack Allen Womack                                    2838 Lily St                           Pasadena, TX 77503                                                              pastor@hopecommunityumc.org                     Email and First Class Mail
Hope Episcopal Church                                                                                1613 W 43rd St                                             Houston, TX 77018                                                                                                      hechouston.office@gmail.com                     Email and First Class Mail
Hope Episcopal Church, Melbourne, Fl                                                                 Attn: Rev Cynthia Brust                                    190 Interlachen Rd                     Melbourne, FL 32940                                                             cynthiabrust@gmail.com                          Email and First Class Mail
Hope Eternal Umc (178665)                                                                            c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                          Email and First Class Mail
Hope Evangelical Lutheran Church Of Coesse Indiana                                                   c/o Plews Shadley Racher & Braun LLP                       Attn: Josh S Tatum                     1346 N Delaware St               Indianapolis, IN 46202                         jtatum@psrb.com                                 Email and First Class Mail
Hope First United Methodist                                                                          c/o Kari Rohrbaugh                                         P.O. Box 400                           Hope, AR 71802                                                                  fumchope@yahoo.com                              Email and First Class Mail
Hope In The Valley Umc (176622)                                                                      c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                          Email and First Class Mail
Hope Lutheran Church                                                                                 Attn: Treasurer, Trudy Mertz                               4131 Lehigh Dr                         Cherryville, PA 18035                                                           office@hopecherryville.org                      Email and First Class Mail
Hope Lutheran Church                                                                                 2226 Eddy Ln                                               Eau Claire, WI 54703                                                                                                   pr.maryerickson@gmail.com                       Email and First Class Mail
Hope Lutheran Church In The Villages, Inc                                                            Attn: Kent Hamdorf                                         250 Avenida Los Angelos                The Villages, FL 32162                                                          info@hope2all.org                               Email and First Class Mail
Hope Lutheran Church Of Veradale Washington                                                          c/o Feltman Ewing, Ps                                      Attn: David E Eash                     421 W Riverside Ave, Ste 1600    Spokane, WA 99201                              davide@feltmanewing.com                         Email and First Class Mail
Hope Lutheran Church Of Veradale Washington                                                          17909 E Broadway                                           Spokane Valley, WA 99016                                                                                                                                               First Class Mail
Hope Lutheran Church Sioux Falls, Sd                                                                 1700 S Cliff Ave                                           Sioux Falls, SD 57105                                                                                                  lsorensen@hopesiouxfalls.org                    Email and First Class Mail
Hope Matchan Law                                                                                     Attn: Hope Elizabeth Matchan                               403 W 22nd St                          Sioux Falls, SD 57105                                                           hope@hopematchanlaw.com                         Email and First Class Mail
Hope Mills United Methodist Church                                                                   Attn: Rev Ellen Mccubbin                                   4955 Legion Rd                         Hope Mills, NC 28348                                                            secretary@hopemillsumc.org                      Email and First Class Mail
Hope Presbyterian Church                                                                             617 Hope Chapel Rd                                         Lakewood, NJ 08701                                                                                                     tammidbeyer@gmail.com                           Email and First Class Mail
Hope Ridge United Methodist Church                                                                   Attn: Pastor Beth Wilterdink                               9870 Johnnycake Ridge Rd               Mentor, OH 44060                                                                pastorbeth@hoperidge.com                        Email and First Class Mail
Hope Umc                                                                                             Attn: George Henry Button                                  31 Main St                             P.O. Box 933                     Belchertown, MA 01007                          btownhopeumc@gmail.com                          Email and First Class Mail
Hope Umc ‐ Port Trevorton (4601)                                                                     c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                          Email and First Class Mail
Hope Umc Of Torrance                                                                                 Attn: Sunyoung Park                                        3711 W 230 St, Apt 204                 Torrance, CA 90505                                                              sparknspirit@hotmail.com                        Email and First Class Mail
Hope United Methodist                                                                                Attn: Richard Baumann                                      244 Wicks Ln                           Billings, MT 59105                                                              rbaumann112050@gmail.com                        Email and First Class Mail
Hope United Methodist Church                                                                         c/o Allen Law Group                                        Attn: George K. Pitchford              3011 W Grand Blvd, Ste 2500      Detroit, MI 48202                              gpitchford@alglawpc.com                         Email and First Class Mail
Hope United Methodist Church                                                                         Attn: Angela Denise Mcmurdo                                525 Hunter Ln                          Lone Jack, MO 64070                                                             hope4lonejackumc@gmail.com                      Email and First Class Mail
Hope United Methodist Church                                                                         Attn: Pastor Edward H Cottrell                             432 Washington St                      Hope, IN 47246                                                                  hopeindyunitedmethodist@gmail.com               Email and First Class Mail
Hope United Methodist Church                                                                         Attn: Accountant                                           26275 Northwestern Hwy                 Southfield, MI 48076                                                            hopemail@hopeumc.org                            Email and First Class Mail
Hope United Methodist Church                                                                         Attn: Joyce Salasek                                        2203 S 3rd Ave                         Marshalltown, IA 50158                                                          humctreasurer50158@gmail.com                    Email and First Class Mail
Hope United Methodist Church                                                                         Attn: Rev Linda J Cheek                                    5101 S Dayton St                       Greenwood Village, CO 80111                                                     rev.lin@hcpc‐umc.org                            Email and First Class Mail
Hope United Methodist Church                                                                         Attn: Rev Brian Kent                                       16550 Bernardo Heights Wy              San Diego, CA 92128                                                             revbriankent@gmail.com                          Email and First Class Mail
Hope United Methodist Church                                                                         Attn: Board of Trustees' President & Susan E Cipperly      566 Brunswick Rd                       Troy, NY 12180                                                                  suecipperly@gmail.com                           Email and First Class Mail
Hope United Methodist Church (Az)                                                                    c/o Clarke Law Firm, Plc                                   Attn: Marilee Miller Clarke            8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                           marilee@clarkelawaz.com                         Email and First Class Mail
Hope United Methodist Church Of Eau Claire Inc                                                       Attn: Mike Larabee                                         4525 Brittany Court                    Eau Claire, WI 54701                                                            mike.larabee@sbcglobal.net                      Email and First Class Mail
Hope United Methodist Church Of Edwardsburg                                                          Attn: Treasurer, Hope United Methodist Church              69941 Elkhart Rd                       Edwardsburg, MI 49112                                                           dawn.weingart@hope‐umc.us                       Email and First Class Mail
Hope United Methodist Church Of Pocahontas County, Iowa                                              Attn: Carol Hallman                                        18 2nd Ave, Ne                         Pocahontas, IA 50574                                                            carolhallman@yahoo.com                          Email and First Class Mail
Hopegateway                                                                                          Attn: Sara Ewing‐Merrill                                   509 Forest Ave                         Portland, ME 04101                                                              hello@hopegateway.com                           Email and First Class Mail
Hoper Lutheran Church                                                                                Attn: Pastor Keith Marshall                                1316 Garfield St                       Enumclaw, WA 98022                                                              pastorkeithmarshall@gmail.com                   Email and First Class Mail
Hopewell                                                                                             c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Hopewell Presbyterian Church                                                                         Attn: Lila Baranowski (Clerk)                              1029 Rte 302                           Pine Bush, NY 12566                                                             hopewellpres@frontiernet.net                    Email and First Class Mail
Hopewell Presbyterian Church                                                                         Attn: Lila Louise Baranowski                               Box 15 ‐ County Rte 17                 Thompson Ridge, NY 10985                                                        hopewellpres@frontiernet.net                    Email and First Class Mail
Hopewell Presbyterian Church, Hopewell New Jersey                                                    Attn: Ian Burrow, Clerk of Session                         80 West Broad St                       Hopewell, NJ 08525                                                              burrowintohistory@gmail.com                     Email and First Class Mail
Hopewell Presbyterian Church, Hopewell, New Jersey                                                   Attn: Ian Burrow, Clerk of Session                         80 West Broad St                       Hopewell, NJ 08525                                                              burrowintohistory@gmail.com                     Email and First Class Mail
Hopewell Umc                                                                                         Attn: Sue Williams                                         106 Susquehanna Ct                     Havre De Grace, MD 21784                                                        beaswilliams@yahoo.com                          Email and First Class Mail
Hopewell Umc                                                                                         Attn: Lynne Humphries‐Russ                                 3600 Level Village Rd                  Havre De Grace, MD 21784                                                        pastorlynnehr@gmail.com                         Email and First Class Mail
Hopewell Umc ‐ Chesterfield                                                                          c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Hopewell Umc Peachland 1715 Hopewell Church Rd, Peachlan, Nc                                         c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Hopewell United Methodist Church ‐ Gainesville                                                       c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Hopewell United Methodist Church ‐ Port Deposit                                                      c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Hopewell United Methodist Church ‐ Tyrone                                                            c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Hopewell United Methodist Church Inc                                                                 Attn: Judy White                                           P.O. Box 81256                         Simpsonville, SC 29680                                                          hopewellumcoffice@gmail.com                     Email and First Class Mail
Hopewell United Methodist Church Of Lancaster, Sc                                                    Attn: Candice Y Sloan                                      3734 Heyward Hough Rd                  Lancaster, SC 29720                                                             hopewell@comporium.net                          Email and First Class Mail
Hopewell United Methodist Church Of Lancaster, Sc                                                    Attn: Emerson Crouch                                       1920 New Cut Church Rd                 Lancaster, SC 29720                                                             hopewell@comporium.net                          Email and First Class Mail
Hopkins United Methodist Church                                                                      Attn: Kelsey Burns French                                  P.O. Box 356                           Hopkins, MI 49328                                                               pastorkelseyfrench@gmail.com                    Email and First Class Mail
Hopkins United Methodist Church                                                                      Attn: Treasurer                                            P.O. Box 356                           Hopkins, MI 49328                                                               pastorkelseyfrench@gmail.com                    Email and First Class Mail
Hopkins United Methodist Church                                                                      Attn: Treasurer                                            P.O. Box 256                           Hopkins, MI 49328                                                                                                               First Class Mail
Horatio Alger Association                                                                            99 Canal Center Plz, Ste 320                               Alexandria, VA 22314‐1588                                                                                                                                              First Class Mail
Horizon Church                                                                                       c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Hormel Foods Sales Llc                                                                               1 Hormel Pl                                                Austin, MN 55912‐3673                                                                                                                                                  First Class Mail
Horne Memorial United Methodist Church                                                               Attn: Christopher Michael Brooks                           P.O. Box 475                           Clayton, NC 27528                                                               chris@horneumc.net                              Email and First Class Mail
Horowitz Law Firm                                                                                    Adam D. Horowitz & Jessica Arbour                          110 E. Broward Blvd., Ste 1850         Ft. Lauderdale FL 33301                                                         adam@adamhorowitzlaw.com                        Email and First Class Mail
Horse Cave United Methodist Church                                                                   Attn: Diane Froedge                                        474 New St                             Horse Cave, KY 42749                                                            dfroedge@gmail.com                              Email and First Class Mail
Horseshoe Drive United Methodist Church                                                              Attn: Annette Luneau                                       1600 Horseshoe Dr                      Alexandria, LA 71301                                                            horseshoedriveumc@gmail.com                     Email and First Class Mail
Hoschton United Methodist Church                                                                     c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Hot Springs First United Methodist Church                                                            c/o Cyndee Metcalf                                         1100 Central Ave                       Hot Springs, AR 71901                                                           cmetcalf@fumchs.com                             Email and First Class Mail
Hotel Alyeska, Llc Dba Alyeska Resort Or The Hotel Alyeska                                           P.O. Box 249                                               Girdwood, AK 99587‐0249                                                                                                                                                First Class Mail
Houghton Bradford Whitted Pc, Llo                                                                    Attn: D C Bradford III                                     6457 Frances St, Ste 100               Omaha, NE 68106                                                                 wbradford@houghtonbradford.com                  Email and First Class Mail
Houghton Lake United Methodist Church                                                                Attn: Rev George R Spencer                                 7059 W Houghton Lake Dr                Houghton Lake, MI 48629                                                         hlumc.office@gmail.com                          Email and First Class Mail
Houghton Wesleyan Church                                                                             Attn: Wesley Oden                                          9712 Rte 19 P.O. Box 127               Houghton, NY 14744                                                              wesoden@hwchurch.org                            Email and First Class Mail
Houlton United Methodist Church                                                                      Seungri Han                                                28 School St                           Houlton, ME 04730                                                               visionmaker.victor@gmail.com                    Email and First Class Mail
Houlton United Methodist Church                                                                      Attn: Treasurer, Houlton Umc                               57 Military St                         Houlton, ME 04730                                                                                                               First Class Mail
Houma First United Methodist Church                                                                  Attn: Phyliss Martin, Financial Mgr                        6109 Hwy 311                           Houma, LA 70360                                                                 phyliss@houmamethodist.com                      Email and First Class Mail
Housatonic Cncl #69                                                                                  Paid At the Direction Of: Northeast Region Trust           111 New Haven Ave                      Derby, CT 06418‐2197                                                                                                            First Class Mail
Housatonic Council, Bsa                                                                              Attn: Gary M Parker                                        111 New Haven Ave                      Derby, CT 06418                                                                 gparker4100@att.net                             Email and First Class Mail
Houserville United Methodist Church (183651)                                                         c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                          Email and First Class Mail
Howard Bulloch                                                                                       c/o Boy Scouts of America                                  Attn: Chase Koontz                     1325 W Walnut Hill Ln            Irving, TX 75015                               chase.koontz@scouting.org                       Email and First Class Mail
Howard United Methodist Church                                                                       c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
Howard United Methodist Church                                                                       Attn: Marianne Higley                                      220 Cherry St                          Findlay, OH 45840                                                               howard_church@sbcglabel.net                     Email and First Class Mail
Howard United Methodist Church (181060)                                                              c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                          Email and First Class Mail
Howe Memorial United Methodist Church                                                                c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                               Email and First Class Mail
                                                                                   Case 20-10343-LSS                                               Doc 2541                                   Filed 04/07/21                                                 Page 41 of 87

Howe Memorial United Methodist Church                                                      252 S Summit St                                         Cresent City, FL 32112                                                                                                                                             First Class Mail
Howell First United Church                                                                 c/o United Methodist Men                                Attn: Scott K Otis                     1230 Bower                                Howell, MI 48843               jrhodes@howellfumc.com                             Email and First Class Mail
Howell Law Firm                                                                            Attn: Melissa D Peeler                                  P.O. Box 100                           Moultrie, GA 31776                                                       melissa.peeler@southgalaw.com                      Email and First Class Mail
Howland United Methodist Church                                                            Attn: Pastor Matthew Darrin                             430 Howland Willson Rd Ne              Warren, OH 44484                                                         humchurch@howlandumc.com                           Email and First Class Mail
Howland United Methodist Church                                                            Attn: Spencer Everett Shaw                              46 Kennebec Rd                         Hampden, ME 04444                                                        pastor.spencer.shaw@gmail.com                      Email and First Class Mail
Hoxie United Methodist Church                                                              Attn: Sandra Lovelady                                   P.O. Box 116                           Hoxie, AR 72433                                                          hoxieumc@gmail.com                                 Email and First Class Mail
Hp2 Inc                                                                                    2880 E Northern Ave                                     Phoenix, AZ 85028‐4801                                                                                                                                             First Class Mail
Hsp Epi Acquisition Llc Dba Entertainment                                                  Attn: Cheryl Thomas                                     1401 Crooks Rd, Ste 150                Troy, MI 48084                                                           cthomas@entertainment.com                          Email and First Class Mail
Hsp Epi Acquisition Llc Dba Entertainment                                                  6553 Solution Ctr                                       Chicago, IL 60677                                                                                                                                                  First Class Mail
Hsp Epi Acquisition, Llc Dba Entertainment                                                 1401 Crooks Rd, Ste 150                                 Troy, MI 48084‐7106                                                                                                                                                First Class Mail
Hubbard Fumc                                                                               c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Hubbard Fumc                                                                               208 NW 2nd St                                           Hubbard, TX 76648                                                                                                                                                  First Class Mail
Hudson Falls United Methodist Church                                                       Attn: Rev Kim Reed                                      227 Main St                            Hudson Falls, NY 12839                                                   office@hudsonfallsumc.org                          Email and First Class Mail
Hudson First United Methodist Church                                                       Attn: Treasurer                                         420 W Main St                          Hudson, MI 49247                                                         pastorcjabbott@frontier.com                        Email and First Class Mail
Hudson Graphics Inc                                                                        Fine Printing/Hudson Printing                           P.O. Box 7010                          Longview, TX 75607‐7010                                                                                                     First Class Mail
Hudson Graphics, Inc                                                                       Fine Printing Hudson Printing                           P.O. Box 7010                          Longview, TX 75607                                                                                                          First Class Mail
Hudson Highlands Umc                                                                       Attn: Barbara Stone                                     14 Harbor Pointe Dr                    Haverstraw, NY 10927                                                     barbara.stone52@gmail.com                          Email and First Class Mail
Hudson Memorial Presbyterian Church                                                        4921 Six Forks Rd                                       Raleigh, NC 27609                                                                                               dburch@rl‐law.com                                  Email and First Class Mail
Hudson United Methodist Church                                                             Attn: David Tolander                                    P.O. Box 146                           Hudson, IA 50643                                                         dwt9497@aol.com                                    Email and First Class Mail
Hudson United Methodist Church                                                             Attn: Treasurer                                         P.O. Box 146                           301 Washington Sr                         Hudson, IA 50643               dwt9497@aol.com                                    Email and First Class Mail
Hudson United Methodist Church                                                             301 S Washington St                                     Hudson, IA 50643                                                                                                hudumc@msn.com                                     Email and First Class Mail
Hudson United Methodist Church                                                             Attn: David Tolander                                    301 Washington St                      Hudson, IA 50701                                                                                                            First Class Mail
Hudson United Methodist Church 383 Main St Hudson, Nc 28638                                c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Hudson Valley Cncl #374                                                                    6 Jeanne Dr                                             Newburgh, NY 12550‐1701                                                                                                                                            First Class Mail
Hudson Valley Cncl No 374                                                                  6 Jeanne Dr                                             Newburgh, NY 12550‐1701                                                                                                                                            First Class Mail
Hudson Valley Council, B.S.A                                                               Attn: David G Horton                                    6 Jeanne Dr                            Newburgh, NY 12550                                                       david.horton@scouting.org                          Email and First Class Mail
Hueytown F.U.M.C                                                                           Attn: Rev John Verciglio                                110 Sunset Dr                          Hueytown, AL 35023                                                       jvercig@hueytownfirst.com                          Email and First Class Mail
Huffman United Methodist Church                                                            Attn: Frank G Jett                                      711 Gene Reed Rd                       Birmingham, AL 35235                                                     frankjett@hotmail.com                              Email and First Class Mail
Hughes United Methodist                                                                    Attn: Constance R Saizon                                802 N 38T St                           Baton Roge, LA 70802                                                     crsaizon@yahoo.com                                 Email and First Class Mail
Hughes United Methodist Church                                                             Attn: Treasurer                                         10700 Georgia Ave                      Wheaton, MD 20902                                                        dwightkf@comcast.net                               Email and First Class Mail
Hughson United Methodist Church                                                            Attn: Janell Harris                                     P.O. Box 129                           Hughson, CA 95326                                                        office@hughsonumc.com                              Email and First Class Mail
Hugoton United Methodist Church                                                            c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Huguenot Memorial Church                                                                   901 Pelhamdale Ave                                      Pelham, NY 10803                                                                                                business@huguenotchurch.org                        Email and First Class Mail
Humphreys Memorial United Methodist Church                                                 Attn: Treasurer, Humphreys Memorial Umc                 P.O. Box 174                           Tornado, WV 25202                                                        cridgway@wvumc.org                                 Email and First Class Mail
Hunlock Creek United Methodist Church (179807)                                             c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200                Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                             Email and First Class Mail
Hunt United Methodist Church                                                               Attn: Shonna Fitzgerald, Treasurer                      P.O. Box 137                           Hunt, TX 78024                                                           office2@huntumc.org                                Email and First Class Mail
Hunter United Methodist Church                                                             3315 Hunter Rd                                          Caledonia, IL 61001                                                                                             haypastortom@yahoo.com                             Email and First Class Mail
Hunter United Methodist Church                                                             c/o Tiffany Simmons Cooper                              3301 Romine Rd                         Little Rock, AR 72204                                                    hunter.umc@arumc.org                               Email and First Class Mail
Huntersville United Methodist Church 14005 Stumptown Rd, Hun                               c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Huntertown United Methodist Church                                                         Attn: Cheryl Degler                                     16021 Lima Rd                          Huntertown, IN 46748                                                     cheryl@lifehousefw.com                             Email and First Class Mail
Huntington Cold Spring Harbor Umc                                                          Attn: Barbara Whitlow                                   180 West Neck Rd                       Huntington, NY 11743                                                     umchcsh@optonline.net                              Email and First Class Mail
Huntington Cold Spring Harbor Umc                                                          Attn: Barbara Whitlow                                   180 W Neck Rd                          Huntington, NY 11743                                                     umchcsh@optonline.net                              Email and First Class Mail
Huntington Cold Spring Harbor Umc                                                          Attn: Treasurer Huntington Cold Spring Harbor Umc       180 West Neck Rd                       Huntington, NY 11743                                                     umchcsh@optonline.net                              Email and First Class Mail
Huntington Congregational Church United                                                    Attn: Reverend Lucille L. Fritz                         19 Church St                           Shelton, CT 06484                                                        hcc@snet.net                                       Email and First Class Mail
Huntington Court Umc ‐ Roanoke                                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Huntington First United Methodist Church                                                   Attn: Charles Hanshaw Trustee                           1124 5th Ave                           Huntington, WV 25701                                                     finance@firstunitedmethodist.com                   Email and First Class Mail
Huntington United Methodist Church                                                         Attn: Financial Secretary Huntington United Methodist   P.O. Box 890                           Huntington, TX 75980                                                     huntingtonumc@windstream.net                       Email and First Class Mail
Huntington United Methodist Church                                                         338 Walnut Tree Hill Rd                                 Shelton, CT 06484                                                                                               office@huntingtonumc.com                           Email and First Class Mail
Huntingtown United Methodist Church                                                        4020 Hunting Church Creek Rd                            Huntingtown, MD 20639                                                                                           rcsteuart@yahoo.com                                Email and First Class Mail
Hunt'S Memorial United Methodist Church                                                    Attn: Linda Keatts, Treasurer                           1912 Old Court Rd                      Towson, MD 21204                                                         linda@huntsumc.org                                 Email and First Class Mail
Huntsville First United Methodist                                                          Attn: Sr Pastor Glenn Conner                            120 Greene St                          Huntsville, AL 35801                                                     glenn@huntsvillefirst.org                          Email and First Class Mail
Huntsville United Methodist Church                                                         c/o Pam Villines                                        P.O. Box 1257                          Huntsville, AR 72740                                                     huntsville@arumc.org                               Email and First Class Mail
Hurley McKenna & Mertz, PC                                                                 Attn: Christopher T Hurley & Evan M Smola               33 N. Dearborn St. Ste 1430            Chicago IL 60602                                                         esmola@hurely‐law.com                              Email and First Class Mail
Hurley McKenna & Mertz, PC                                                                 Attn: Christopher T Hurley & Evan M Smola               33 N. Dearborn St. Ste 1430            Chicago IL 60602                                                         esmola@hurley‐law.com                              Email and First Class Mail
Hurley McKenna & Mertz, PC                                                                 Attn: Christopher T Hurley & Evan M Smola               33 N. Dearborn St. Ste 1430            Chicago IL 60602                                                         esmola@hurley‐law.com; bsafilings@hurley‐law.com   Email and First Class Mail
Hurleyville Umc                                                                            Attn: Jorge Lopez                                       445 Bdwy                               Monticello, NY 12701                                                     jorge.lopez@nyac‐umc.com                           Email and First Class Mail
Hurleyville United Methodist Church                                                        Attn: Treasurer                                         P.O. Box 64                            Hurleyville, NY 12747                                                    marasa1@aol.com                                    Email and First Class Mail
Hutto                                                                                      c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Hyatt Regency Atlanta                                                                      265 Peachtree St Ne                                     Atlanta, GA 30303‐1204                                                                                                                                             First Class Mail
Hyatt Regency Dallas                                                                       Attn: Mikhail Thomas                                    300 Reunion Blvd                       Dallas, TX 75207                                                         mikhail.thomas@hyatt.com                           Email and First Class Mail
Hyatt Regency Dallas                                                                       300 Reunion Blvd E                                      Dallas, TX 75207‐4409                                                                                                                                              First Class Mail
Hyatt Regency New Orleans                                                                  601 Loyola Ave                                          New Orleans, LA 70113‐3100                                                                                                                                         First Class Mail
Hyattstown United Methodist Church                                                         Attn: Rev David William Hodsdon                         26121 Frederick Rd                     Hyattstown, MD 20871                                                     revdwhodsdon@verizon.net                           Email and First Class Mail
Hyattstown United Methodist Church                                                         Attn: Treasurer                                         10503 Brenda Ave                       Ijamsville, MD 21754                                                     revdwhodsdon@verizon.net                           Email and First Class Mail
Hyde Park Baptist Church, A Texas Nonprofit Corporation                                    Attn: Walter W Cardwell Iv                              100 Congress Ave, Ste 1300             Austin, TX 78701                                                         wcardwell@abaustin.com                             Email and First Class Mail
Hyde Park Baptist School, Inc A Texas Nonprofit Corporation                                Attn: Walter Wilcox Cardwell Iv                         100 Congress Ave, Ste 1300             Austin, TX 78701                                                         wcardwell@abaustin.com                             Email and First Class Mail
Hyde Park Community United Methodist Church                                                Attn: Rev. Douglas Johns                                1345 Grace Ave                         Cincinnati, OH 45208                                                     djohns@hpcumc.org                                  Email and First Class Mail
Hyde Park United Methodist ‐ Tampa                                                         c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Hyde Wesleyan Church                                                                       Attn: Stevan Sheets                                     1215 Riverview Rd                      Clearfield, PA 16830                                                     pastorstevan@gmail.com                             Email and First Class Mail
Hyg Financial Services Inc                                                                 P.O. Box 14545                                          Des Moines, IA 50306‐3545                                                                                                                                          First Class Mail
Hyg Financial Services, Inc                                                                Attn: Kimberly Park                                     1010 Thomas Edison Blvd SW             Cedar Rapids, IA 52404                                                   Kimberly.M.Park@wellsfargo.com                     Email and First Class Mail
Hyg Financial Services, Inc                                                                P.O. Box 14545                                          Des Moines, IA 50306                                                                                                                                               First Class Mail
Hyg Financial Services, Inc                                                                P.O. Box 35701                                          Billings, MT 59107‐5701                                                                                                                                            First Class Mail
Hyung‐Kyu Yi                                                                               36 Central St                                           St Johnsbury, VT 05819                                                                                                                                             First Class Mail
Iaa                                                                                        Attn: Jeff Hubbard                                      Attn: Jeanene O'Brien                  Two Westbrook Corporate Center, Ste 500   Westchester, IL 60154                                                             First Class Mail
Iberia Parish School Board                                                                 Attn: Sales Tax Dept                                    P.O. Box 9770                          New Iberia, LA 70562‐9770                                                                                                   First Class Mail
Ibm                                                                                        P.O. Box 9005                                           Carol Stream, IL 60197‐9005                                                                                                                                        First Class Mail
Ibm Corp                                                                                   c/o Pnc Bank                                            Attn: P.O. Box Ibm No 643600           500 1st Ave                               Pittsburgh, PA 15219                                                              First Class Mail
Ibm Corporation                                                                            Marcus Steele                                           1 New Orchard Rd                       Armonk, NY 10504‐1722                                                                                                       First Class Mail
Idaho Legal Justice/Babin Law LLC                                                          Sam Bishop/Steven C. Babin, Esq.                        7253 W. Franlin Rd                     Boise ID 83709                                                           sam@idaholegaljustice.com                          Email and First Class Mail
Identisys                                                                                  c/o Fair Harbor Capital LLC                             Attn: Victor Knox                      P.O. Box 237037                           New York, NY 10023             vknox@fairharborcapital.com                        Email and First Class Mail
Idlewild Presbyterian Church                                                               Attn: Josh B Lawhead                                    130 N Court Ave                        Memphis, TN 38103                                                        jlawhead@bpjlaw.com                                Email and First Class Mail
Idlewylde United Methodist Church                                                          Attn: Rodger Henning                                    1000 Regester Ave                      Idlewylde, MD 21239                                                      pastornickbufano@gmail.com                         Email and First Class Mail
Ieff Anderson & Associates P.A                                                             Michael Finnegan                                        366 Jackson Street, Ste 100            St. Paul MN 55101                                                        mike@andersonadvocates. com                        Email and First Class Mail
Ieonia United Methodist Church                                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Iglesia Evangelica Metodista Unida De Coop City                                            Attn: Helen J Ashe / Treasurer                          2350 Palmer Ave                        Bronx, NY 10475                                                          coopcityevangelicalumc@gmail.com                   Email and First Class Mail
Iglesia Metodista La Trinidad                                                              Attn: Alfredo Ramirez                                   1915 Flores Ave                        Laredo, TX 78040                                                         archb88@gmail.com                                  Email and First Class Mail
Iglesia Metodista La Trinidad                                                              P.O. Box 1477                                           2015 Mcclelland Ave                    Laredo, TX 78042‐1477                                                    archb88@gmail.com                                  Email and First Class Mail
Iglesia Pentecostal El Sendero De La Luz                                                   Attn: Rev Migdalia Gutierrez                            1404 Putnam Ave 3L                     Brooklyn, NY 11237                                                       instdalia@aol.com                                  Email and First Class Mail
Iglesia San Andres (Yonkers Ny)                                                            Attn: Priest In Charge & Rev Richard Suerito            22 Post St                             Yonkers, NY 10705                                                        sanandrsyonkers@gmail.com                          Email and First Class Mail
Iidon Inc                                                                                  P.O. Box 973091                                         Dallas, TX 75397‐3091                                                                                                                                              First Class Mail
Illinois Department Of Employment Security                                                 Attn: Bankruptcy Unit                                   33 S State St, 10th Fl                 Chicago, IL 60603                                                        WilliamHeslup@illinois.gov                         Email and First Class Mail
Illinois Department Of Revenue                                                             Attn: Retailers Occupation Tax                          Springfield, IL 62796‐0001                                                                                                                                         First Class Mail
Illinois Great Rivers Conference Of The Umc                                                Attn: Mattheis Scott Lorior                             201 Chestnut St                        P.O. Box 164                              Leroy, IL 61752                mlorimor@leroyumc.org                              Email and First Class Mail
Illinois Union Insurance Company                                                           c/o Duane Morris LLP                                    Attn: Wendy M Simkulak                 30 S 17th St                              Philadelphia, PA 19103         WMSimkulak@duanemorris.com                         Email and First Class Mail
Illinois Union Insurance Company                                                           c/o Duane Morris LLP                                    Attn: Wendy M. Simkulak                30 S 17th St                              Philadelphia, PA 19103         WMSimkulak@duanemorris.com                         Email and First Class Mail
Illowa Cncl #133                                                                           4412 N Brady St                                         Davenport, IA 52806‐4009                                                                                                                                           First Class Mail
Illowa Cncl 133                                                                            4412 N Brady St                                         Davenport, IA 52806‐4009                                                                                                                                           First Class Mail
Illowa Council 133                                                                         Attn: Jeffrey A Doty                                    4412 N Brady St                        Davenport, IA 52806                                                      jeff.doty@scouting.org                             Email and First Class Mail
Illowa Council, Boy Scouts Of America                                                      4412 N Brady St                                         Davenport, IA 52806‐4009                                                                                                                                           First Class Mail
Imagenet Consulting                                                                        913 N Broadway Ave                                      Oklahoma City, OK 73102‐5810                                                                                                                                       First Class Mail
Imagenet Consulting                                                                        Attn: Contracts Div                                     913 N Broadway Ave                     Oklahoma City, OK 73102‐5810                                                                                                First Class Mail
Imagenet Consulting Llc                                                                    913 N Broadway Ave                                      Oklahoma City, OK 73102‐5810                                                                                                                                       First Class Mail
Imagenet Consulting, Llc                                                                   913 N Broadway Ave                                      Oklahoma City, OK 73102‐5810                                                                                                                                       First Class Mail
Imaging Spectrum Inc                                                                       1101 Summit Ave                                         Plano, TX 75074‐8507                                                                                                                                               First Class Mail
Immaculata Hs                                                                              Attn: Andre L. Kydala                                   54 Old Hwy 22                          Clinton, NJ 08809                                                                                                           First Class Mail
Immaculate Conception                                                                      Attn: Andre L Kydala                                    54 Old Hwy 22                          Clinton, NJ 08809                                                                                                           First Class Mail
Immaculate Conception Catholic Church, Millhousen, Inc.                                    Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                   jsmercer@indylegal.com                             Email and First Class Mail
Immaculate Conception Church                                                               c/o Archdiocese of Los Angeles                          Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd                        Los Angeles, CA 90010          legal@la‐archdiocese.org                           Email and First Class Mail
Immaculate Conception Rom. Cath. Church Society Of Buffalo                                 c/o Woods Oviatt Gilman LLP                             Attn: Timothy P Lyster, Esq            1900 Bausch & Lomb Pl                     Rochester, NY 14604            tlyster@woodsoviatt.com                            Email and First Class Mail
Immaculate Conception Roman Catholic Church                                                c/o Archdiocese of New Orleans                          Attn: Susan Zeringue                   7887 Walmsley Ave                         New Orleans, LA 70125          szeringue@arch‐no.org                              Email and First Class Mail
Immaculate Conception Roman Catholic Church Marrero La                                     c/o Archdiocese of New Orleans                          Attn: Susan Zeringue                   7887 Walmsley Ave                         New Orleans, LA 70125          szeringue@arch‐no.org                              Email and First Class Mail
Immaculate Conception Roman Catholic Church Society Of Buffa                               c/o Woods Oviatt Gilman LLP                             Attn: Timothy P Lyster, Esq            1900 Bausch & Lomb Pl                     Rochester, NY 14604            tlyster@woodsoviatt.com                            Email and First Class Mail
Immaculate Conception School                                                               Attn: Andre L. Kydala                                   54 Old Hwy 22                          Clinton, NJ 08809                                                                                                           First Class Mail
Immaculate Conception School Somerville Nj                                                 Attn: Andre L Kydala                                    54 Old Hwy 22                          Clinton, NJ 08809                                                                                                           First Class Mail
Immaculate Conception School Spotswood                                                     Attn: Andre L. Kydala                                   54 Old Hwy 22                          Clinton, NJ 08809                                                                                                           First Class Mail
Immaculate Conception Somerville                                                           Attn: Andre L Kydala                                    54 Old Hwy 22                          Clinton, NJ 08809                                                                                                           First Class Mail
Immaculate Conception Spotswood                                                            Attn: Andre L Kydala                                    54 Old Hwy 22                          Clinton, NJ 08809                                                                                                           First Class Mail
Immaculate Heart Of Mary Catholic Church, Indianapolis, Inc.                               Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                   jsmercer@indylegal.com                             Email and First Class Mail
Immaculate Heart Of Mary Parish, Grand Rapids                                              c/o Warner Norcross Judd LLP                            Attn: Elisabeth Von Eitzen             150 Ottawa Ave NW, Ste 1500               Grand Rapids, MI 49503         evoneitzen@wnj.com                                 Email and First Class Mail
Immaculate Heart Of Mary, Baynesville, Roman Catholic Congregation, Incorporated           c/o Gallagher Evelius & Jones LLP                       Attn: Matthew W Oakey                  218 N Charles St, Ste 400                 Baltimore, MD 21201            moakey@gejlaw.com                                  Email and First Class Mail
Immaculate Heart Of Mary, Baynesville,Roman Catholic Congregation Inc                      c/o Gallagher Evelius & Jones LLP                       Attn: Matthew W Oakey                  218 N Charles St, Ste 400                 Baltimore, MD 21201            moakey@gejlaw.com                                  Email and First Class Mail
Immanual Lutheran Church                                                                   Attn: John Ertz                                         P.O. Box 888                           Bluefield, WV 24701                                                      immanuallc@frontier.com                            Email and First Class Mail
Immanual Lutheran Church                                                                   P.O. Box 888                                            Bluefield, WV 24701                                                                                             immanuallc@frontier.com                            Email and First Class Mail
Immanuel Evangelical Lutheran Church                                                       707 W Fort St                                           Boise, ID 83702                                                                                                 parishadmin@ilcboise.org                           Email and First Class Mail
Immanuel Baptist Church                                                                    c/o Sturgill Turner Barker & Moloney Pllc               Attn: Kevin Henry                      333 W Vine St, Ste 1500                   Lexington, KY 40507            khenry@sturgillturner.com                          Email and First Class Mail
Immanuel Baptist Church                                                                    3100 Tates Creek Rd                                     Lexington, KY 40502                                                                                                                                                First Class Mail
Immanuel Church (Bellows Falls)                                                            c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                               Nashua, NH 03060               peter@thetamposilawgroup.com                       Email and First Class Mail
Immanuel Church Highlands                                                                  Attn: Laura Thomas Hay, Esq                             2400 W Seventeenth St                  Wilmington, DE 19806                                                     lathay614@gmail.com                                Email and First Class Mail
Immanuel Episcopal Church                                                                  Attn: Rev Megan Stewart‐Sicking                         1509 Glencoe Rd                        Glencoe, MD 21152                                                        immanuelrector@gmail.com                           Email and First Class Mail
Immanuel Episcopal Church                                                                  Attn: Rev Megan Stewart‐Sicking                         1509 Glencole Rd                       Glencole, MD 21152                                                       immanuelrector@gmail.com                           Email and First Class Mail
Immanuel Evangelical Lutheran Church Manchester Md                                         3184 Church St                                          P.O. Box 739                           Manchester, MD 21102                                                     info@ielcmd.org                                    Email and First Class Mail
Immanuel Evangelical Lutheran Church Of Elk Point                                          c/o Slattery Law Office                                 Attn: John Slattery                    616 E Saint Andrews Cir                   N Sioux City, SD 57049         jpslatt@gmail.com                                  Email and First Class Mail
Immanuel Evangelical Lutheran Church Of Elk Point South Dakota                             607 W Main St                                           Elk Point, SD 57025                                                                                             jpslatt@gmail.com                                  Email and First Class Mail
Immanuel First Spanish United Methodist Church                                             Attn: Milagros Solorzano                                424 Dean St                            Brooklyn, NY 11217                                                                                                          First Class Mail
Immanuel Lutheran Church                                                                   Attn: Gwen Kruger                                       1209 N Scheuber Rd                     Centralia, WA 98531                                                      admin@ilccentralia.org                             Email and First Class Mail
Immanuel Lutheran Church                                                                   Attn: William M Braman                                  218 W 2nd St                           Seymour, IN 47274                                                        Braman.William@outlook.com                         Email and First Class Mail
Immanuel Lutheran Church                                                                   104 Snelling Ave S                                      Saint Paul, MN 55105                                                                                            dhesse@ilcsp.org                                   Email and First Class Mail
Immanuel Lutheran Church                                                                   Attn: Gail Peck                                         2018 Richmond Ave                      Staten Island, NY 10314                                                  glpeck3@verizon.net                                Email and First Class Mail
Immanuel Lutheran Church                                                                   Attn: Pastor Adrienne Strehlow                          8310 MacArthur Blvd                    Vancouver, WA 98664                                                      pastoradrienne@immauelvancouver.org                Email and First Class Mail
Immanuel Lutheran Church                                                                   Attn: Hans Moll                                         303 N Clay                             Macomb, IL 61455                                                         secretary@immanuelmacomb.com                       Email and First Class Mail
Immanuel Lutheran Church                                                                   2055 Filer Ave E                                        Twin Falls, ID 83301                                                                                            wmummw@gmail.com                                   Email and First Class Mail
Immanuel Lutheran Church And School                                                        Attn: Brian Betts                                       111 11th St N                          Wisconsin Rapids, WI 54494                                               bbetts@immanuelrapids.com                          Email and First Class Mail
Immanuel Lutheran Church And School Bay City Mi                                            Attn: Larry Reiman Trustee                              300 N Sheridan                         Bay City, MI 48708                                                       ILC@immanuelbaycity.com                            Email and First Class Mail
Immanuel Lutheran Church And School Of Riverside                                           5455 Alessandro Blvd                                    Riverside, CA 92506                                                                                             Jamila.leggett@immanuelriverside.com               Email and First Class Mail
Immanuel Lutheran Church And School, Bay City, Mi                                          Attn: Larry Reiman                                      300 N Sheridan                         Bay City, MI 48708                                                       ilc@immanuelbaycity.com                            Email and First Class Mail
Immanuel Lutheran School                                                                   Attn: William M. Braman                                 218 West 2nd St                        Seymour, IN 47274                                                        Braman.William@outlook.com                         Email and First Class Mail
Immanuel Lutheran School                                                                   1700 Monticello Park Dr                                 Valparaiso, IN 46383                                                                                            jbachman@immanuelvalpo.org                         Email and First Class Mail
Immanuel Presbyterian Church                                                               Attn: John C. Tittle                                    9252 E 22nd St                         Tucson, AZ 85710                                                         kate@immanuelpc.org                                Email and First Class Mail
Immanuel United Methodist Church                                                           Attn: Dr. Kelly Mcclendon                               2551 Dixie Hwy                         Lakeside Park, KY 41017                                                  drkellymac@immanuelumc.org                         Email and First Class Mail
Immanuel United Methodist Church                                                           Attn: Kellen D Roggenbuck                               201 E Racine St                        Jefferson, WI 53549                                                      iumc.office@yahoo.com                              Email and First Class Mail
Immanuel United Methodist Church                                                           Attn: Rev John Keating                                  303 Kasson Rd                          Camillus, NY 13031                                                       pastorjackk@gmail.com                              Email and First Class Mail
Immanuel United Methodist Church ‐ Townsend                                                c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Immanuel United Methodist Church (184611)                                                  c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200                Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                             Email and First Class Mail
Immanuel United Methodist Of Boone County                                                  Attn: Dr Kelly McClendon                                2551 Dixie Hwy                         Lakeside Park, KY 41017                                                  drkellymac@immanuelumc.org                         Email and First Class Mail
Immnauel Lutheran Church & School                                                          Attn: Larry Reiman, Trustee                             300 N Sheridan                         Bay City, MI 48708                                                       ILC@immanuelbaycity.com                            Email and First Class Mail
Impact Productions                                                                         Attn: Tom Newman                                        3939 S Harvard Ave                     Tulsa, OK 74135‐4654                                                                                                        First Class Mail
Imperial Beach Neighborhood Ctr                                                            Attn: John Edwin Griffin‐Atil                           455 Palm Ave                           Imperial Beach, CA 91932                                                 IBneighborctr@yahoo.com                            Email and First Class Mail
Imperial Beach United Methodist Church                                                     Attn: John Edwin Griffin‐Atil                           455 Palm Ave                           Imperial Beach, CA 91932                                                 IBneighborctr@yahoo.com                            Email and First Class Mail
Imperial First United Methodist Church                                                     c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Imperial First United Methodist Church                                                     420 Holland St                                          Imperial, NE 69033                                                                                                                                                 First Class Mail
Imprimis Group, Inc/Bravo Technical Resources, Inc                                         4835 Lbj Fwy, Ste 1000                                  Dallas, TX 75244‐6022                                                                                                                                              First Class Mail
Imprimis/Freeman+Leonard                                                                   4835 Lbj Fwy, Ste 1000                                  Dallas, TX 75244‐6022                                                                                                                                              First Class Mail
Incarnation Lutheran Church                                                                4880 Hodgson Rd                                         Shoreview, MN 55126                                                                                             dgriffith@incarnationmn.org                        Email and First Class Mail
Incarnation Lutheran Church                                                                4880 Hodgson Rd                                         Shoreview, MN 55126                                                                                                                                                First Class Mail
Indeed Inc                                                                                 Mail Code 5160                                          P.O. Box 660367                        Dallas, TX 75266‐0367                                                                                                       First Class Mail
Indemnity Insurance Company Of North America                                               c/o Duane Morris LLP                                    Attn: Wendy M Simkulak                 30 S 17th St                              Philadelphia, PA 19103         WMSimkulak@duanemorris.com                         Email and First Class Mail
Indemnity Insurance Company Of North America                                               c/o Duane Morris LLP                                    Attn: Wendy M. Simkulak                30 S 17th St                              Philadelphia, PA 19103         WMSimkulak@duanemorris.com                         Email and First Class Mail
Independence Boulevard Christian Church                                                    Attn: Ronald Lewis                                      606 Gladstone Blvd                     Kansas City, MO 64124                                                    ibcckc@gmail.com                                   Email and First Class Mail
Independence Umc ‐ Emporia Va                                                              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
India Hook United Methodist Church                                                         Attn: Rosanne Zinn                                      3300 Mt. Gallant Rd                    Rock Hill, SC 29732                                                      indiahookumc@comporium.net                         Email and First Class Mail
Indian Falls Umc                                                                           Attn: Karen Mccaffery                                   7908 Alleghany Rd                      Corfu, NY 14036                                                          indianfallsumc@gmail.com                           Email and First Class Mail
Indian Falls United Methodist Church                                                       Attn: Douglas Hendershot Jr                             7129 Orchard Park Rd                   Oakfield, NY 14125                                                       subwaydoug@hotmail.com                             Email and First Class Mail
Indian Head United Methodist Church                                                        Attn: Carol Oakes                                       19 Mattingly Ave                       Indian Head, MD 20640                                                    Sarahlundmiller@aol.com                            Email and First Class Mail
Indian Nations Cncl #488                                                                   4295 S Garnett Rd                                       Tulsa, OK 74146‐4261                                                                                                                                               First Class Mail
Indian Nations Cncl 488                                                                    4295 S Garnett Rd                                       Tulsa, OK 74146‐4261                                                                                                                                               First Class Mail
Indian Nations Council Bsa Inc 488                                                         Attn: William W Haines                                  4295 S Garnett Rd                      Tulsa, OK 74146                                                          bhaines@bsamail.org                                Email and First Class Mail
Indian Nations Council, Boy Scouts Of America                                              4295 S Garnett Rd                                       Tulsa, OK 74146‐4261                                                                                                                                               First Class Mail
Indian Run United Methodist Church                                                         Attn: Jeff Allen                                        6305 Brand Rd                          Dublin, OH 43016                                                         jallen@indianrun.org                               Email and First Class Mail
Indian Village Inc                                                                         2209 W Hwy 66                                           Gallup, NM 87301‐6809                                                                                                                                              First Class Mail
Indian Waters Cncl #553                                                                    715 Betsy Dr                                            Columbia, SC 29210‐7867                                                                                                                                            First Class Mail
Indian Waters Cncl 553                                                                     715 Betsy Dr                                            Columbia, SC 29210‐7867                                                                                                                                            First Class Mail
Indiana Department Of Revenue                                                              Attn: Stephanie Williams                                100 N Senate Ave, N‐240 Ms 108         Indianapolis, IN 46204                                                   callen@dor.in.gov                                  Email and First Class Mail
Indiana Department Of Workforce Development                                                Attn: Lillian Bailey                                    10 N Senate Ave                        Indianapolis, IN 46204                                                   lbailey2@dwd.in.gov                                Email and First Class Mail
Indiana Umc, Ordained Elder                                                                Attn: Glenn James Knepp                                 P.O. Box 455                           Lapel, IN 46051                                                          glenn.knepp@inumc.org                              Email and First Class Mail
Indiana University‐Bloomington                                                             For Benefit Of: Matthew Ross                            Poplars Bldg 400 East 7th St           Bloomington, IN 47405‐1223                                                                                                  First Class Mail
Indianapolis Marriott Downtown                                                             350 W Maryland St                                       Indianapolis, IN 46225‐1051                                                                                                                                        First Class Mail
Industrial Safety Llc                                                                      431 Post Rd E, Ste 1                                    Westport, CT 06880‐4403                                                                                                                                            First Class Mail
Industry United Methodist Church                                                           Attn: Treasurer                                         1912 S Mock Ave                        Muncie, IN 47302‐4438                                                    industryumc@att.net                                Email and First Class Mail
Industry United Methodist Church                                                           Barbara Jean Moore                                      2816 S Monroe St                       Muncie, IN 47032‐5221                                                                                                       First Class Mail
Inez First Baptist Church, Inc                                                             c/o Kaplan Johnson Abate & Bird LLP                     Attn: Tyler R Yeager                   710 W Main St, 4th Fl                     Louisville, KY 40202           tyeager@kaplanjohnsonlaw.com                       Email and First Class Mail
Inez First Baptist Church, Inc                                                             P.O. Box 302                                            Inez, KY 41224                                                                                                                                                     First Class Mail
Infinity Management Inc                                                                    P.O. Box 2410                                           Flemington, NJ 08822‐2410                                                                                                                                          First Class Mail
Infinity Management, Inc                                                                   84 Park Ave, Ste C101                                   Flemington, NJ 08822‐1176                                                                                                                                          First Class Mail
Infogroup Inc, And Its Affiliates                                                          Attn: Corporate Counsel                                 1020 E 1st St                          Papillion, NE 68046‐7611                                                                                                    First Class Mail
Infor (Us) Inc                                                                             13560 Morris Rd, Ste 4100                               Alpharetta, GA 30004‐8995                                                                                                                                          First Class Mail
Infosys Limited                                                                            Attn: Sambit Mohanty                                    2400 N Glenville Dr, Ste C150          Richardson, TX 75082                                                     sambit_mohanty03@infosys.com                       Email and First Class Mail
Infosys Limited                                                                            Sambit Mohanty                                          2400 N Glennville Dr, Ste C150         Richardson, TX 75082                                                     sambit_mohanty03@infosys.com                       Email and First Class Mail
Ingalls Park United Methodist Church, Joliet                                               Attn: Leona N Tichenor                                  105 Davison                            Joliet, IL 60433                                                         ingallsparkumc@sbcglobal.net                       Email and First Class Mail
Ingleside Umc                                                                              36325 N Maple Ave                                       Ingleside, IL 60041                                                                                             kim@homesbykim.com                                 Email and First Class Mail
Ingleside United Methodist Church                                                          Attn: Treasurer                                         4264 Capital Heights Ave               Baton Rouge, LA 70806                                                    inglesideumcla@bellsouth.net                       Email and First Class Mail
Ingleside United Methodist Church                                                          Attn: Gail Danforth / Rita Hardy                        2572 Church St                         Ingleside, TX 78362                                                      pastoriumc@cableone.net                            Email and First Class Mail
Ingomar United Methodist Church (96187)                                                    c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200                Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                             Email and First Class Mail
Inland Northwest Cncl #611                                                                 411 W Boy Scout Way                                     Spokane, WA 99201‐2243                                                                                                                                             First Class Mail
Inland Northwest Cncl 611                                                                  411 W Boy Scout Way                                     Spokane, WA 99201‐2243                                                                                                                                             First Class Mail
Inland Northwest Council, Boy Scouts Of America                                            West 411 Boy Scout Way                                  Spokane, WA 99201‐2243                                                                                                                                             First Class Mail
Inman Park United Methodist Church ‐ Atlanta                                               c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Insight Direct Usa Inc                                                                     Attn: Michael L Walker                                  6820 S Harl Ave                        Tempe, AZ 85283                                                          barbara.ross@insight.com                           Email and First Class Mail
Insight Investments Llc                                                                    611 Anton Blvd, Ste 700                                 Costa Mesa, CA 92626‐7050                                                                                                                                          First Class Mail
Insight Investments, Llc                                                                   611 Anton Blvd, Ste 700                                 Costa Mesa, CA 92626‐7050                                                                                                                                          First Class Mail
Insurance Company Of North America                                                         c/o Duane Morris LLP                                    Attn: Wendy M. Simkulak                30 S 17th St                              Philadelphia, PA 19103         WMSimkulak@duanemorris.com                         Email and First Class Mail
Insurance Company Of North America                                                         c/o Duane Morris LLP                                    Attn: Wendy M Simkulak                 30 S 17th St                              Philadelphia, PA 19103         WMSimkulak@duanemorris.com                         Email and First Class Mail
Integrated Warehousing Solutions, Llc                                                      3075 Highland Pkwy                                      Downers Grove, IL 60515‐1288                                                                                                                                       First Class Mail
Intercontinental Hotels Group                                                              3 Ravinia Dr, Ste 100                                   Atlanta, GA 30346‐2121                                                                                                                                             First Class Mail
Interlogic Outsourcing, Inc                                                                P.O. Box 2808                                           Elkhart, IN 46515‐2808                                                                                                                                             First Class Mail
International Association Of Lions Clubs Columbus Tx Branch                                Attn: William A Kahn                                    P.O. Box 532                           Columbus, TX 78934                                                       william.kahn@yahoo.com                             Email and First Class Mail
International Business Machines Corporation                                                1 New Orchard Rd                                        Armonk, NY 10504‐1722                                                                                                                                              First Class Mail
International Church Of The Foursquare Gospel                                              Attn: Joshua Best                                       1910 W Sunset Blvd, Ste 200            Los Angeles, CA 90026                                                    jbest@foursquare.org                               Email and First Class Mail
International Church Of The Foursquare Gospel                                              Attn: Steven Barserian                                  4649 E Shields Ave                     Fresno, CA 93726                                                         STEVEB@VCCFRESNO.ORG                               Email and First Class Mail
International Delivery Solutions                                                           P.O. Box 420                                            Oak Creek, WI 53154‐0420                                                                                                                                           First Class Mail
International Delivery Solutions, Llc                                                      7340 S Howell Ave, Ste 5                                Oak Creek, WI 53154                                                                                             mberry@idstrac.com                                 Email and First Class Mail
Intown Community Church, Inc.                                                              Attn: Treasurer                                         2059 Lavista Rd                        Atlanta, GA 30329                                                                                                           First Class Mail
Inverness, First United Methodist Church 1140 Turner Camp Rd                               c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Invesco Real Estate Fund Iii, Lp                                                           Attn: Melissa Neckar                                    13155 Noel Rd                          Dallas, TX 75240‐5090                                                                                                       First Class Mail
Inyokern Community United Methodist Church                                                 Attn: Donnetta Reid                                     P.O. Box 936                           Inyokern, CA 93527‐0936                                                  reid@iwvisp.com                                    Email and First Class Mail
Iodin Security Associates                                                                  4055 Valley View Ln, Ste 150                            Farmers Branch, TX 75244‐5040                                                                                                                                      First Class Mail
'Iolani School                                                                             Attn: Reid Gushiken                                     563 Kamoku St                          Honolulu, HI 96826                                                       rgushiken@iolani.org                               Email and First Class Mail
Iowa State University                                                                      For Benefit Of: Byron Frank                             Room 0210 Beardshear Hall              Ames, IA 50011‐2028                                                                                                         First Class Mail
Iowa State University                                                                      For Benefit Of: Tyler Roling                            Room 0210 Beardshear Hall              Ames, IA 50011‐2028                                                                                                         First Class Mail
IPG Law Group                                                                              Izehiese I. Egharevba Esq                               133 W. Main Street                     Norristown PA 19401                                                      Partners@IPGLawGroup.com                           Email and First Class Mail
IRC Burnsville Crossing LLC                                                                c/o Connolly Gallagher LLP                              Attn: Kelly M Conlan, Esq              1201 N Market St, 20th Fl                 Wilmington, DE 19801           kconlan@connollygallagher.com                      Email and First Class Mail
IRC Burnsville Crossing LLC                                                                c/o Pine Tree Commercial Realty LLC                     Attn: William Pridmore                 814 Commerce Dr, Ste 300                  Oak Brook, IL 60523            wpridmore@pinetree.com                             Email and First Class Mail
Iron Cactus Mexican Grill &                                                                Paid At the Direction Of: Southern Region Trust         Margarita Bar                          Dallas, TX 75006                                                                                                            First Class Mail
Iron Horse Welding Llc                                                                     P.O. Box 1521                                           Peralta, NM 87042‐1521                                                                                                                                             First Class Mail
Iron Mountain                                                                              P.O. Box 915026                                         Dallas, TX 75391‐5026                                                                                                                                              First Class Mail
Iron Mountain Inc                                                                          P.O. Box 915004                                         Dallas, TX 75391‐5004                                                                                                                                              First Class Mail
Iron Mountain Information Management, LLC                                                  1 Federal St, 7th Fl                                    Boston, MA 02110                                                                                                josefsberg@hotellawyers.com                        Email and First Class Mail
Iron Mountain Information Management, LLC                                                  1 Federal St, 7th Fl                                    Boston, MA 02110                                                                                                joseph.corrigan@ironmountain.com                   Email and First Class Mail
Iron Mountain Information Management, Llc                                                  7277 N Haggerty Rd                                      Canton, MI 48187‐2452                                                                                                                                              First Class Mail
Ironville Umc                                                                              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Iroquois Trail Cncl 376                                                                    201 E Main St                                           Batavia, NY 14020‐2205                                                                                                                                             First Class Mail
Iroquois Trail Council Inc.                                                                Attn: James C Mcmullen                                  102 S Main St                          Oakfield, NY 14125                                                       jim.mcmullen@scouting.org                          Email and First Class Mail
Irvine Presbyterian Church                                                                 885 National Forge Rd                                   Box 124                                Irvine, PA 16329                                                         dmourer@verizon.net                                Email and First Class Mail
Irvine Presbyterian Church                                                                 Attn: Barbara Mourer                                    28500 Rt 6                             Box 300                                   Youngsville, PA 16371          dmourer@verizon.net                                Email and First Class Mail
Irving Park Umc 1510 W Cone Blvd Greensboro Nc 27408                                       c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                  Tampa, FL 33602                erice@bradley.com                                  Email and First Class Mail
Irving Park United Methodist Church                                                        c/o Chicago Irving Park                                 Attn: Hope Mary Chernich               P.O. Box 411174                           Chicago, IL 60641              pastorchernich@gmail.com                           Email and First Class Mail
Irvington Presbyterian Church                                                              25 North Broadway                                       Irvington, NY 10533                                                                                             bradsbreen@gmail.com                               Email and First Class Mail
                                                                        Case 20-10343-LSS                                                           Doc 2541                                    Filed 04/07/21                                    Page 42 of 87

Irvington United Methodist Church                                               Attn: Rev Denise Robinson                                           30N Audubon Rd                          Indianapolis, IN 46219                                      denise.robinson@inumc.org                                      Email and First Class Mail
Island Park United Methodist Church                                             Attn: Joseph Maggio                                                 364 Long Beach Rd                       Island Park, NY 11558                                                                                                      First Class Mail
Island School                                                                   Attn: Katherine Ann Conway                                          3‐1875 Kaumualii Hwy                    Lihue, HI 96766                                             kate@ischool.org                                               Email and First Class Mail
Isle Lamotte United Methodist Church                                            Garland Martin                                                      P.O. Box 107                            N Hero, VT 05474                                            gchico@gmavt.net                                               Email and First Class Mail
Isle Lamotte United Methodist Church                                            Attn: Treasurer, Sarah Peacock                                      1685 Main St                            Isle Lamotte, VT 05463                                      spstamps@yahoo.com                                             Email and First Class Mail
Isle Of Faith Umc 1821 San Pablo Rd S Jacksonville, Fl 32224                    c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Isle Of Hope United Methodist Church                                            Attn: Mike Miller                                                   412 Parkersburg Rd                      Savannah, GA 31406                                          mmiller@iohumc.com                                             Email and First Class Mail
Isleta United Methodist Church                                                  Attn: William Owens                                                 413 Main St, 2nd Fl                     Coshocton, OH 43812                                         bill@owensmanning.com                                          Email and First Class Mail
Isom'S Chapel United Methodist Church                                           Attn: Eric Kohler                                                   16230 Mooresville Rd                    Athens, AL 35613                                            kohler.eric@gmail.com                                          Email and First Class Mail
Istrouma Area Council, Boy Scouts Of America                                    9644 Brookline Ave                                                  Baton Rouge, LA 70809‐1432                                                                                                                                         First Class Mail
Ithaca United Methodist Church                                                  Attn: Rev Gary Simmons                                              327 E Center St                         Ithaca, MI 48847                                            pastorgarysimmons@gmail.cm                                     Email and First Class Mail
Itn International Inc                                                           9696 S 500 W                                                        Sandy, UT 84070‐2559                                                                                                                                               First Class Mail
Ivey Memorial Umc                                                               c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Ivey, Mcclellan, Gatton & Siegmund, LLP                                         Attn: Dirk W Siegmund                                               100 S Elm St, Ste 500                   Greensboro, NC 27401                                        dws@iveymcclellan.com                                          Email and First Class Mail
Ivey, Mcclellan, Gatton & Siegmund, LLP                                         Dirk W Siegmund                                                     100 S Elm St, Ste 500                   Greensboro, NC 27401                                        dws@iveymcclellan.com                                          Email and First Class Mail
J David Farris Law                                                              John Fresh                                                          110 N 5th                               Atchison KS 66002                                           john@ffwlegal.com                                              Email and First Class Mail
J Michael Mowrer                                                                203 College                                                         Kennett, MO 63857                                                                                   mike@dmclawfirm.com                                            Email and First Class Mail
Jachimowicz Law Group                                                           Joel Waelty (CA Bar# 226728) * Albie Jachimowicz (CA Bar# 104549)   1530 The Alameda, Suite 115             San Jose CA 95126                                           joel@jachlawgroup.com                                          Email and First Class Mail
Jack Alwin Mcmahon                                                              P.O. Box 97                                                         Lovelady, TX 75851                                                                                  revjam31@gmail.com                                             Email and First Class Mail
Jack Anderson                                                                   Attn: Tom Anderson                                                  554 Whittier Ave                        Glen Ellyn, IL 60137                                        benchmark.tomanderson@gmail.com                                Email and First Class Mail
Jack Furst                                                                      c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
Jack Otto                                                                       c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
Jack Price                                                                      2800 Gull Rd                                                        Kalamazoo, MI 49048                                                                                 ka8aob@hotmail.com                                             Email and First Class Mail
Jacksboro United Methodist Church                                               P.O. Box 83                                                         Jacksboro, TN 37757                                                                                 pastorkeithhampson@gmail.com                                   Email and First Class Mail
Jackson Parish Sales Tax Collection                                             102 4th St                                                          Jonesboro, LA 71251‐3347                                                                                                                                           First Class Mail
Jackson United Methodist Church                                                 Attn: Lamar Chris Curry                                             P.O. Box 250                            Jacken, LA 70748                                            lcurry12@mac.com                                               Email and First Class Mail
Jacksonville United Methodist Church                                            Attn: Robert Mercer                                                 P.O. Box 59                             E Machias, ME 04630                                         rmercer501@gmail.com                                           Email and First Class Mail
Jacksonville United Methodist Church                                            Attn: Robert Mercer                                                 17 Charles St                           Machias, ME 04654                                           rmercer501@gmail.com                                           Email and First Class Mail
JACOB LAW GROUP, LLC                                                            FREDERICK A. JACOB, ESQ                                             600 W. MAIN ST., P.O. BOX 429           MILLVILLE NJ 08332                                          fredj@sjtrialfirm.com                                          Email and First Class Mail
Jacobs & Cruapler P.A.                                                          Raeam Wama, Esq.                                                    750 Shipyard Dr., Ste. 200              Wilmington DE 19801                                         raeam@jcdelaw.com                                              Email and First Class Mail
Jacobs & Cruapler P.A.                                                          Raeam Wama, Esq.                                                    750 Shipyard Dr., Ste. 200              Wilmington DE 19801                                         Raeam@jodelaw.com                                              Email and First Class Mail
Jacobs Chapel United Methodist Church                                           Attn: Cassandra Y Porter                                            5907 Lake Placid                        San Antonio, TX 78222                                       cassandrayp@aol.com                                            Email and First Class Mail
Jacobs Chapter United Methodist Church                                          Cassandra Yvonne Porter                                             406 S Polaris St                        San Antonio, TX 78203                                       cassandrayp@aol.com                                            Email and First Class Mail
Jaggard First Umc (1261)                                                        c/o Bentz Law Firm                                                  Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200   Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                                         Email and First Class Mail
Jaggard First Umc (176132)                                                      c/o Bentz Law Firm                                                  Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200   Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                                         Email and First Class Mail
James A Marr                                                                    3201 NW 63rd St                                                     Oklahoma City, OK 73116                                                                             Jim@jamesmarrcpa.com                                           Email and First Class Mail
James A. Ryffel                                                                 c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
James Brewer Jr                                                                 2302 W Meadowview Rd                                                Greensboro, NC 27407                                                                                                                                               First Class Mail
James C Rogers Jr                                                               101 W Eldorado Pkwy                                                 Little Elm, TX 75068                                                                                pastor@buttonchurch.org                                        Email and First Class Mail
James D Rogers                                                                  c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
James F Misiano PC                                                              James F. Misiano                                                    130 3rd Ave                             Brentwood NY 11717                                          jmisiano@misianolaw.com                                        Email and First Class Mail
James F. Humphreys & Associates, L.C                                            James A. McKowen                                                    112 Capitol Street, Second Floor        Charleston WV 25301                                         jmckowen@jfhumphreys.com                                       Email and First Class Mail
James Florack                                                                   50 Central Park W, Apt 3A                                           New York, NY 10023                                                                                                                                                 First Class Mail
James Harris Law, PLLC                                                          James Harris, Esq                                                   4616 25th Avenue NE, # 772              Seattle WA 98105                                            jimharris@recallsuit com                                       Email and First Class Mail
James Harris Law, PLLC                                                          James Harris, Esq                                                   1001 Fourth Avenue, 3200                Seattle WA 98154                                            jimharris@recallsuit.com                                       Email and First Class Mail
James Harris Law, PLLC                                                          James Harris, Esq                                                   4616 25th Avenue NE, # 772              Seattle WA 98105                                            jmharris@recallsuit.com                                        Email and First Class Mail
James Lee Green                                                                 12927 Cherry Way                                                    Thornton, CO 80241                                                                                  nsgreen102@msn.com                                             Email and First Class Mail
James P Foster                                                                  57 French Creek Dr                                                  Rochester, NY 14618                                                                                 jpfoster.foster@gmail.com                                      Email and First Class Mail
James R Anderson Law Office                                                     James R Anderson                                                    600 Mamaroneck Ave, Ste 400             Harrison, NY 10528                                          janderson10528@gmail.com                                       Email and First Class Mail
James Ross                                                                      Andrews & Thornton                                                  4701 Von Karman Ave, Ste 300            Newport Beach, CA 92660                                     BSA@AndrewsThornton.com                                        Email and First Class Mail
James S. Turley                                                                 c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
James S. Wilson                                                                 c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
James Vernon & Weeks, P.A.                                                      Craig K. Vernon; Brady L. Espeland; R. Charles Beckett              1626 Lincoln Way                        Coeur d'Alene ID 83814                                      brady@jvwlaw.net                                               Email and First Class Mail
James Vernon & Weeks, P.A.                                                      Craig K. Vernon; Brady L. Espeland; R. Charles Beckett              1626 Lincoln Way                        Coeur d'Alene ID 83814                                      cvernon@jvlaw.net                                              Email and First Class Mail
James Vernon & Weeks, P.A.                                                      Craig K. Vernon; Brady L. Espeland; R. Charles Beckett              1626 Lincoln Way                        Coeur d'Alene ID 83814                                      cvernon@jvwlaw.com; rbecket@jwlaw.net; brianna@vwlaw.com       Email and First Class Mail
James Vernon & Weeks, P.A.                                                      Craig K. Vernon; Brady L. Espeland; R. Charles Beckett              1626 Lincoln Way                        Coeur d'Alene ID 83814                                      cvernon@jvwlaw.net                                             Email and First Class Mail
Jamestown First United Methodist Church                                         Attn: Barry Bradshaw                                                200 N Main St                           Jamestown, KY 42629                                         bbradshaw@duo‐county.com                                       Email and First Class Mail
Jamestown Presbyterian Church                                                   Attn: Janeen Mihoci                                                 8288 Linesville Rd                      Hartstown, PA 16131                                         jnj900@windstream.net                                          Email and First Class Mail
Jamestown Presbyterian Church                                                   c/o Treasurer                                                       411 Liberty St                          Jamestown, PA 16134                                         jpc411@windstream.net                                          Email and First Class Mail
Jamestown United Methodist Church                                               Attn: Sharon Shinn                                                  59218 County Rd 3                       Elkhart, IN 46517                                           jamestownumc@comcast.net                                       Email and First Class Mail
Jamestown United Methodist Church                                               Attn: Mark Steven King, II                                          42 S High St                            Jamestown, IN 46147                                         steve.king@inumc.org                                           Email and First Class Mail
Jamestown United Methodist Church                                               Attn: Pastor                                                        P.O. Box 173                            Jamestown, IN 46147                                         steve.king@inumc.org                                           Email and First Class Mail
Jamestown United Methodist Church, Inc.                                         c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Jamesville Community Church                                                     Attn: Treasurer, Jamesville Community Church                        P.O. Box 277                            6300 E Seneca Turnpike       Jamesville, NY 13078           rshallish@aol.com                                              Email and First Class Mail
Jamesville Community Church                                                     Robert D Shallish, Jr                                               4375 Olympus Heights                    Syracuse, NY 13215                                          rshallish@aol.com                                              Email and First Class Mail
Jamieson Memorial Umc                                                           c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Janes United Methodist Church                                                   Attn: Orleane Brooks                                                660 Monroe St                           Brooklyn, NY 11221                                          janesumc@netzero.net                                           Email and First Class Mail
Janesville United Methodist Church                                              424 Sycamore St                                                     Janesville, IA 50647                                                                                janesvilleumc@gmail.com                                        Email and First Class Mail
Janet Hunt                                                                      324 N 3rd St                                                        Dekalb, IL 60115                                                                                    office@firstdekalb.org                                         Email and First Class Mail
Janet, Janet & Suggs, LLC                                                       Andrew S. Janet                                                     4 Reservoir Circle, Ste 200             Baltimore MD 21208                                          asjanet@jjsjustice.com                                         Email and First Class Mail
Janet, Janet & Suggs, LLC                                                       Gerald Jowers Jr                                                    801 Gervais, Ste B                      Columbia SC 29201                                           gjowers@jjsjustice.com                                         Email and First Class Mail
Janet, Janet & Suggs, LLC                                                       Richard M. Serbin                                                   1522 N. 6th Avenue                      Altoona PA 16601                                            rms@serbinlaw.net                                              Email and First Class Mail
Janice Bryant Howroyd                                                           c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
Japanese American United Church                                                 Attn: Rika Marubashi                                                255 7th Ave                             New York, NY 10001                                          infojauc@gmail.com                                             Email and First Class Mail
Jaroslawicz & Jaros                                                             David Jaroslawicz                                                   225 Broadway                            New York NY 10007                                           ajaros@lawjaros.com                                            Email and First Class Mail
Jarrettsville United Methodist Church                                           Attn: Ed Honabach                                                   P.O. Box 95                             Jarrettsville, MD 21084                                     EHONABACH@VERIZON.NET                                          Email and First Class Mail
Jarvis Memorial Umc                                                             Attn: Wendy Blum                                                    510 S Washington St                     Greenville, NC 27858                                        jarvisumc.finance@gmail.com                                    Email and First Class Mail
Jason J. Joy & Associates, PLLC                                                 Jason J. Joy, Laura Baughman, Ben C. Martin                         909 Texas Street, Ste 1801              Houston TX 77002                                            BSAclaims@JasonJoyLaw.com                                      Email and First Class Mail
Jason J. Joy & Associates, PLLC                                                 Jason J. Joy, Laura Baughman, Ben C. Martin                         909 Texas Street, Ste 1801              Houston TX 77002                                            BSAclaims@JasonJoyLaw.com; Elizabeth.miranda@jasonjoylaw.com   Email and First Class Mail
Jason J. Joy & Associates, PLLC                                                 Jason J. Joy, Laura Baughman, Ben C. Martin                         909 Texas Street, Ste 1801              Houston TX 77002                                            buzzjoy@josephjoy.com                                          Email and First Class Mail
Jason J. Joy & Associates, PLLC                                                 Jason J. Joy, Laura Baughman, Ben C. Martin                         909 Texas Street, Ste 1801              Houston TX 77002                                            gabby@jasonjoylaw.com                                          Email and First Class Mail
Jason J. Joy & Associates, PLLC                                                 Jason J. Joy, Laura Baughman, Ben C. Martin                         909 Texas Street, Ste 1801              Houston TX 77002                                            Jason@JasonJoyLaw.com                                          Email and First Class Mail
Jason J. Joy & Associates, PLLC                                                 Jason J. Joy, Laura Baughman, Ben C. Martin                         909 Texas Street, Ste 1801              Houston TX 77002                                            rebecca@jasonjoylaw.com                                        Email and First Class Mail
Jason J. Joy & Associates; J. Chad Edwards, Esq. dba Ichor Consulting           J Chad Edwards                                                      3626 N Hall St (Two Oak Lawn) Ste 610   Dallas TX 75219                                             Chad@IchorConsulting.com                                       Email and First Class Mail
Jason J. Joy & Associates; J. Chad Edwards, Esq. dba Ichor Consulting           J Chad Edwards                                                      3626 N Hall St (Two Oak Lawn) Ste 610   Dallas TX 75219                                             Chad@lchorConsulting.com                                       Email and First Class Mail
Jason Lee Harris                                                                301 Bamboo Rd                                                       Laplace, LA 70068                                                                                   fumcoffice@hotmail.com                                         Email and First Class Mail
Creditor Redacted                                                               Address Redacted                                                                                                                                                        Email Address Redacted                                         Email and First Class Mail
Jaspan Schlesinger, LLP                                                         Attn: Sophia A Perna‐Plank                                          300 Garden City Plz 5th Fl              Garden City, NY 11530                                       spernaplank@jaspanlip.com                                      Email and First Class Mail
Jaspan Schlesinger, LLP                                                         Attn: Sophia A Perna‐Plank                                          300 Garden City Plz 5th Fl              Garden City, NY 11530                                       spernaplank@jaspanllp.com                                      Email and First Class Mail
Jaspan Schlesinger, LLP                                                         Attn: Sophia A Perna‐Plank                                          300 Garden City Plz 5th Fl              Garden City, NY 11530                                       spernaplank@jaswpanllp.com                                     Email and First Class Mail
Jasper United Methodist Church                                                  c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Javaherian & Ruszecki                                                           Mark Ruszecki                                                       1900 Avenue of the Stars, #310          Los Angeles CA 90067                                        mark@jarulaw.com                                               Email and First Class Mail
Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinins, P.C.                            Michael A. Galpern, Esq                                             1000 Haddonfield‐Berlin Roadm Ste 203   Voorhees NJ 08043                                           mgalpern@lawjw.com                                             Email and First Class Mail
Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinins, P.C.                            Rubin M. Sinins                                                     505 Morris Ave., Ste 200                Springfield NJ 07081                                        rsinins@lawjw.com                                              Email and First Class Mail
Jay E Bunting                                                                   P.O. Box 486                                                        Davis, WV 26260                                                                                                                                                    First Class Mail
Jayhawk Area Cncl #197                                                          1020 SE Monroe St                                                   Topeka, KS 66612‐1110                                                                                                                                              First Class Mail
Jayhawk Area Council, Boy Scouts Of America                                     1020 SE Monroe St                                                   Topeka, KS 66612‐1110                                                                                                                                              First Class Mail
Jbp Printing Associates                                                         Attn: William Faas                                                  106 Cabell St, P.O. Box 606             Crewe, VA 23930                                             jbpprinting@gmail.com                                          Email and First Class Mail
Jda Software, Inc                                                               Attn: General Counsel                                               15059 N Scottsdale Rd, Ste 400          Scottsdale, AZ 85254‐2666                                                                                                  First Class Mail
Jda Software, Inc                                                               Attn: General Counsel, CEO                                          14400 N 87th St                         Scottsdale, AZ 85260‐3649                                                                                                  First Class Mail
Jda Software, Inc                                                               Attn: General Counsel, CEO                                          15059 N Scottsdale Rd, Ste 400          Scottsdale, AZ 85254‐2666                                                                                                  First Class Mail
Jda Software, Inc                                                               Chief Exec Officer                                                  15059 N Scottsdale Rd                   Scottsdale, AZ 85254‐2379                                                                                                  First Class Mail
Jeanette Prenger                                                                c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
Jeanne Arnold                                                                   c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
Jeddo Umc                                                                       Attn: Dale A Logghe, Ad Board Chair                                 P.O. Box 7                              Jeddo, MI 48032                                             dlogghe@tir.com                                                Email and First Class Mail
Jeff Anderson & Assocaites P.A                                                  Michael Finnegan                                                    366 Jackson St., Ste. 100               St. Paul MN 55101                                           mike@andersonadvocates.com                                     Email and First Class Mail
Jeff Anderson & Assocaites P.A                                                  Michael Finnegan                                                    366 Jackson St., Ste. 100               St. Paul MN 55101                                           mike@andersonadvocotes.com                                     Email and First Class Mail
Jeff Anderson & Assocaites P.A                                                  Patrick Stoneking                                                   366 Jackson St., Ste. 100               St. Paul MN 55101                                           pstoneking@andersonadvocates.com                               Email and First Class Mail
Jefferson Davis Parish School                                                   Attn: Board Sales Tax Dept                                          P.O. Box 1161                           Jennings, LA 70546‐1161                                                                                                    First Class Mail
Jefferson First United Methodist Church                                         Attn: Brenda Lucas                                                  P.O. Box 457                            305 W Henderson St           Jefferson, TX 75657            fumc305jef@aol.com                                             Email and First Class Mail
Jefferson Parish Tax Collector                                                  Attn: Property Tax Div                                              P.O. Box 130                            Gretna, LA 70054‐0130                                                                                                      First Class Mail
Jefferson Ruritan Club                                                          Attn: Jay M House                                                   4144 Remsburg Rd                        Jefferson, MD 21755                                         bballforus@comcast.net                                         Email and First Class Mail
Jefferson United Methodist Church                                               Attn: Treasurer                                                     10219 Taylorsville Rd                   Louisville, KY 40299                                        churchoffice@jtownumc.org                                      Email and First Class Mail
Jefferson United Methodist Church                                               Attn: Craig A Overman                                               5644 Roseberry Rdg                      Lafayette, IN 47905                                         coverman@mintel.net                                            Email and First Class Mail
Jefferson United Methodist Church                                               P.O. Box 88                                                         Jefferson, NY 12093                                                                                 gandersons2@hotmail.com                                        Email and First Class Mail
Jefferson United Methodist Church                                               Attn: Lauri Allen                                                   125 E Jefferson St                      Jefferson, OH 44047                                         lauri1682@gmail.com                                            Email and First Class Mail
Jefferson United Methodist Church                                               P.O. Box 88                                                         Jefferson, NY 12093                                                                                 ruralchap@gmail.com                                            Email and First Class Mail
Jefferson United Methodist Church (103342)                                      c/o Bentz Law Firm                                                  Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200   Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                                         Email and First Class Mail
Jeffersontown Baptist Church, Inc                                               c/o Kaplan Johnson Abate & Bird LLP                                 Attn: Tyler R Yeager                    710 W Main St, 4th Fl        Louisville, KY 40202           tyeager@kaplanjohnsonlaw.com                                   Email and First Class Mail
Jeffersontown Baptist Church, Inc                                               10011 Taylorsville Rd                                               Jeffersontown, KY 40299                                                                                                                                            First Class Mail
Jeffersontown United Methodist Church                                           Attn: Treasurer                                                     10219 Taylorsvillre Rd                  Louisville, KY 40299                                        churchoffice@jtownumc.org                                      Email and First Class Mail
Jefferstown United Methodist Church                                             Attn: George Barton Magill                                          4113 Sunny Crossing Dr                  Louisville, KY 40299                                        gbmagill@twc.com                                               Email and First Class Mail
Jeffery A Paver                                                                 c/o Hahn Walz, Pc                                                   Attn: Marianne Tucker                   509 W Washington St          S Bend, IN 46637               mtucker@hahnwalz.com                                           Email and First Class Mail
Jeffery M Mayne                                                                 201 Deer Valley Cove                                                Florence, MS 39073                                                                                                                                                 First Class Mail
Jeffrey A Hway                                                                  c/o Chilly Dogs Sled Dog Kennel                                     1557 Esterberg Rd                       Ely, MN 55731                                               chillydogs05@gmail.com                                         Email and First Class Mail
Jeffrey Clausen                                                                 2500 Lynnwood St, Apt 32                                            Las Vegas, NV 89109                                                                                 clausen.jeff@yahoo.com                                         Email and First Class Mail
Jeffrey W Karpen                                                                84 Fairway Dr                                                       Middletown, NY 10940‐2666                                                                           karpenjw@gmail.com                                             Email and First Class Mail
Jenks First United Methodist Church                                             Attn: Rev Gloria Denton                                             P.O. Box 380                            Jenks, OK 74037                                             fumcjenkspastor@gmail.com                                      Email and First Class Mail
Jennifer Dahlberg                                                               Address Redacted                                                                                                                                                                                                                       First Class Mail
Jennifer Hancock                                                                c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
Jennifer K Oneil                                                                1407 Long Ln Rd                                                     Lenhartsville, PA 19534                                                                             jmac0817@gmail.com                                             Email and First Class Mail
Jennifer Suau                                                                   6136 N St Marys Rd                                                  Peoria, IL 61614                                                                                    masuau@comcast.net                                             Email and First Class Mail
Jennings Chapel United Methodist Church                                         Attn: Treasurer                                                     2601 Jennings Chapel Rd                 Woodbine, MD 21797                                          poplarcharge@verizon.net                                       Email and First Class Mail
Jennings United Methodist Church                                                Attn: Walter L Parker Jr                                            702 Cary Ave                            P.O. Box 712                 Jennings, LA 70546             w.l.parker.jr@gmail.com                                        Email and First Class Mail
Jerald Walton Hyche                                                             P.O. Box 559                                                        Conroe, TX 77305‐0559                                                                                                                                              First Class Mail
Jeremiah Vance                                                                  6437 Southpoint Dr                                                  Dallas, TX 75248                                                                                    jeremiahvance@hotmail.com                                      Email and First Class Mail
Jeremy Hans Gruber                                                              c/o Eisenberg Rothweiler                                            Attn: Josh Schwartz                     1634 Spruce St               Philadelphia, PA 19103         josh@erlegal.com                                               Email and First Class Mail
Jericho United Methodist Church                                                 Attn: Dennis Willmott                                               11 Outlook Ln                           Jericho, VT 05465                                           dennislindawillmott@gmail.com                                  Email and First Class Mail
Jerome United Methodist Church                                                  c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Jersey Shore Cncl #341                                                          1518 Ridgeway Rd                                                    Toms River, NJ 08755‐4072                                                                                                                                          First Class Mail
Jersey Shore Cncl 341                                                           1518 Ridgeway Rd                                                    Toms River, NJ 08755‐4072                                                                                                                                          First Class Mail
Jersey Shore Council                                                            Attn: Jeffrey H Goldsmith                                           1518 Ridgeway Rd                        Toms River, NJ 08755                                        jgoldsmithbsa@gmail.com                                        Email and First Class Mail
Jersey Shore Council, Boy Scouts Of America                                     1518 Ridgeway Rd                                                    Toms River, NJ 08755‐4072                                                                                                                                          First Class Mail
Jersey Shore Trinity (8240)                                                     c/o Bentz Law Firm                                                  Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200   Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                                         Email and First Class Mail
Jerseyville United Methodist Church                                             Attn: Robert Reynolds Taylor                                        1200 S Liberty                          Jerseyville, IL 62052                                       revbob@gtec.com                                                Email and First Class Mail
Jerusalem Evangelical Lutheran Church                                           Attn: David L Yemm                                                  Of Eastern Salisbury                    1707 Church St               Allentown, PA 18103            pyemm2@aol.com                                                 Email and First Class Mail
Jerusalem Evangelical Lutheran Church Of Eastern Salisbury                      Attn: Rebecca Price                                                 515 Hamilton St, Ste 515                Allentown, PA 18101                                         rprice@norris‐law.com                                          Email and First Class Mail
Jesse Lee Memorial United Methodist Church                                      207 Main St                                                         Ridgefield, CT 06877                                                                                ginny@jesseleechurch.com                                       Email and First Class Mail
Jesse Lee Umc, Easton, Ct                                                       Attn: Michelle Sideleau                                             11 Wood Dr                              Eon, CT 06612                                               michelle.sideleau.wendt@gmaiul.com                             Email and First Class Mail
Jesse Lee United Methodist Church Easton Ct                                     Attn: Michelle Sideleau                                             25 Flat Rock Rd                         Easton, CT 06612                                            michelle.sideleau.wendt@gmail.com                              Email and First Class Mail
Jesup First Umc                                                                 Attn: Jesup Fumc Pastor                                             205 E Cherry St                         Jesup, GA 31546                                             pastor@jesupfumc.org                                           Email and First Class Mail
Jesus People U.S.A. Covenant Church                                             Attn: Phillip J. Zisook                                             300 S Wacker Dr, Ste 1500               Chicago, IL 60606                                           phil.zisook@sfbbg.com                                          Email and First Class Mail
Jet United Methodist Church                                                     Attn: Treasurer                                                     P.O. Box 218                            Jet, OK 73749                                                                                                              First Class Mail
Jhc Technology, Inc                                                             Attn: Craig Atkinson                                                401 P.O. Box Rd, Ste 201                Waldorf, MD 20602‐2738                                                                                                     First Class Mail
Jim Falls United Methodist                                                      Attn: Carla Ingalls                                                 11582 161st St                          Chippewa Falls, WI 54729                                    cjingalls@charter.net                                          Email and First Class Mail
Joann G Blocker                                                                 P.O. Box 492                                                        Pilot Point, TX 76258                                                                               office@pilotpointfumc.org                                      Email and First Class Mail
Joe Crafton                                                                     c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
Joe Walkoviak                                                                   c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
Joel Edward Harmar                                                              9913 85th Ave Se                                                    Ellendale, ND 58436                                                                                 hamarfirm@gmail.com                                            Email and First Class Mail
Joe'S Marine & Repair Inc                                                       25 W Chapman St                                                     Ely, MN 55731‐1231                                                                                                                                                 First Class Mail
Joey Ellis Inc                                                                  12800 Beddingfield Dr                                               Charlotte, NC 28278‐0003                                                                                                                                           First Class Mail
John & Johns                                                                    Kent W. Johns                                                       2640 Calder Street                      Beaumont TX 77762                                           kjohnslawfirm@hotmail.com                                      Email and First Class Mail
John A Coyle                                                                    1404 Sierra Springs Dr, Apt 620                                     Bedford, TX 76021                                                                                   coylejohn445@gmail.com                                         Email and First Class Mail
John Akard Jr, Attorney, Cpa                                                    11111 Mccracken, Ste A                                              Cypress, TX 77429                                                                                   Johnakard+smec@gmail.com                                       Email and First Class Mail
John Allen Tomsick                                                              Address Redacted                                                                                                                                                        Email Address Redacted                                         Email and First Class Mail
John Blattenes Dempsey Milledge                                                 821 Barnard Ter                                                     Birmingham, AL 35206                                                                                jbdmilledge@gmail.com                                          Email and First Class Mail
John Brooks Whitley                                                             33 Alder St                                                         Milford, NH 03055                                                                                   pastor@milfordumc.org                                          Email and First Class Mail
John C Cushman Iii                                                              c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
John Charles Parsons                                                            9279 Carpenter Rd                                                   Eden, NY 14057                                                                                      john.parsons.family@verizon.net                                Email and First Class Mail
John Daniel Kjerulf                                                             18558 64th Ave NE                                                   Kenmore, WA 98028                                                                                   jdkjerulf@gmail.com                                            Email and First Class Mail
John Dl Young                                                                   Flushing Cumc                                                       22020 94th Dr,                          Queens Village, NY 11428                                    fcumcqv@gmail.com                                              Email and First Class Mail
John F. Klopfenstein, Esq.                                                      John F. Klopfenstein                                                9 West Gabilan St., Ste 6               Salinas CA 93901                                            john.klopfenstein@yahoo.com                                    Email and First Class Mail
John Finch                                                                      c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
John G Harding                                                                  3501 E Lloyd Expy                                                   Evansville, IN 47715                                                                                john.harding@scoutng.org                                       Email and First Class Mail
John Gottschalk                                                                 c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
John Horany                                                                     4311 Old Lawn Ave, Ste 530                                          Dallas, TX 75219                                                                                    jhorany@horany.com                                             Email and First Class Mail
John Kinnick Demaree                                                            Address Redacted                                                                                                                                                                                                                       First Class Mail
John Knox Presbyterian Church, Pcusa                                            Attn: Mary Jo Emmett                                                3870 Rivercrest Dr N                    Keizer, OR 97303                                            mj.emmett@comcast.net                                          Email and First Class Mail
John Knox Presbyterian Church, Pcusa, Keizer, Or                                Attn: Mary Jo Emmett                                                P.O. Box 20968                          Keizer, OR 97307                                            office.johnknoxpreskeizer@gmail.com                            Email and First Class Mail
John Muller                                                                     20 Carman Blvd                                                      Massapequa, NY 11758                                                                                                                                               First Class Mail
John Paul Regional Catholic School Inc                                          c/o Gallagher Evelius & Jones LLP                                   Attn: Matthew W Oakey                   218 N Charles St, Ste 400    Baltimore, MD 21201            moakey@gejlaw.com                                              Email and First Class Mail
John Pierce Drake                                                               413 N Gray St                                                       Millen, GA 30442                                                                                    john.cyndee@gmail.com                                          Email and First Class Mail
John R. Donnell, Jr.                                                            c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
John Richard Sauvage                                                            116 Mt View Subdivision Rd                                          Peterstown, WV 24596                                                                                jsauvage72@yahoo.com                                           Email and First Class Mail
John Street United Methodist Church                                             Attn: James Hohenstein                                              44 John St                              New York, NY 10038                                          johnstreetchurch@gmail.com                                     Email and First Class Mail
John Street United Methodist Church                                             Stefanie Bennett                                                    44 John St                              New York, NY 10038                                          johnstreetchurch@gmail.com                                     Email and First Class Mail
John Street United Methodist Church                                             Attn: Reverend Michelle M Wiley                                     98 John St                              Camden, ME 04843                                            johnstreetumc@gmail.com                                        Email and First Class Mail
John Wesley                                                                     c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
John Wesley                                                                     1689 Old St Augustine Rd                                            Tallahassee, FL 32301                                                                                                                                              First Class Mail
John Wesley Umc                                                                 Attn: Bernadette Baskerville                                        3202 W North Ave                        Baltimore, MD 21216                                         bless5227@msn.com                                              Email and First Class Mail
John Wesley Umc                                                                 Attn: Deb Markel & Douglas Bruce Hoffman                            129 N Potomac St                        Hagerstown, MD 21740                                        jwumcmd@yahoo.com                                              Email and First Class Mail
John Wesley Umc, Brooklyn                                                       260 Quincy St                                                       Brooklyn, NY 11216‐1316                                                                             johnwesley1776@gmail.com                                       Email and First Class Mail
John Wesley United Methodist Church                                             Attn: Tommie Alexander                                              8300 NE Zac Lentz Pkwy                  Victoria, TX 77904                                          catalex4647@sbcglobal.net                                      Email and First Class Mail
John Wesley United Methodist Church                                             Attn: Rebecca Mincieli                                              270 Gifford St                          Falmouth, MA 02540                                          pastorrebecca@comcast.net                                      Email and First Class Mail
John Wesley United Methodist Church                                             Attn: Todd Cooper                                                   5830 Bermuda Dunes                      Houston, TX 77069                                           tcooper@jwumc.org                                              Email and First Class Mail
John Wesley United Methodist Church Boy Scouts                                  c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Johns Creek United Methodist Church                                             c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Johns Creek United Methodist Church                                             11180 Medlock Bridge Rd                                             Johns Creek, GA 30097                                                                                                                                              First Class Mail
Johns Hopkins University                                                        For Benefit Of: Ivan Vuong                                          P.O. Box 64701                          Baltimore, MD 21262                                                                                                        First Class Mail
Johnson & Sekin                                                                 800 Jackson St, Ste 300                                             Dallas, TX 75202                                                                                                                                                   First Class Mail
Johnson Controls Security Solutions Llc                                         Attn: Cesar Garcia                                                  10405 Crosspoint Blvd                   Indianapolis, IN 46256                                      bankruptcy@tyco.com                                            Email and First Class Mail
Johnson Memorial United Methodist Church                                        Attn: Leon K Oxley, Treasurer                                       81 Copper Glen Dr                       Huntington, WV 25701                                        lkoxley@frazierandoxley.com                                    Email and First Class Mail
Johnson Memorial United Methodist Church                                        Attn: Pastor Terry Deane                                            513 10th St                             Huntington, WV 25701                                        terrystmls@hotmail.com                                         Email and First Class Mail
Johnson Memorial United Methodist Church                                        Glen Noble                                                          P.O. Box 305                            Dolores, CO 81323                                           we7c@arrl.net                                                  Email and First Class Mail
Johnson United Methodist Church                                                 Attn: James Alsop                                                   403 Raintree St                         New Harmony, IN 47631                                       johnsonumc@outlook.com                                         Email and First Class Mail
Johnson United Methodist Church                                                 Attn: Samuel Jack Mccoy                                             3985 Johnson Rd                         Norton, OH 44203                                            smccoy@dhad.org                                                Email and First Class Mail
Johnson United Methodist Church                                                 Attn: Pastor Tim Monteith                                           3904 Johnson Rd                         Norton, OH 44203                                            write2pastortim@gmail.com                                      Email and First Class Mail
Johnson United Methodist Church                                                 James L Alsop                                                       4003 Raintree St                        New Harmony, IN 47631                                                                                                      First Class Mail
Johnsonburg United Methodist Church (85526)                                     c/o Bentz Law Firm                                                  Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200   Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                                         Email and First Class Mail
Johnsonville Ruritan Club                                                       Attn: Rodger L Nicely                                               934 Roberts Rd                          Sanford, NC 27332                                           rnicely@windstream.net                                         Email and First Class Mail
Johnsonville United Methodist Church Inc                                        Attn: John B Crouch Jr                                              240 S Georgetown Hwy                    Johnsonville, SC 29555                                      johnbcrouch@gmail.com                                          Email and First Class Mail
Johnston River Of Life United Methodist Church                                  Attn: Treasurer, Johnston River of Life Umc                         P.O. Box 363                            Johnston, IA 50131                                          cari.gregg85@gmail.com                                         Email and First Class Mail
Jolliff Umc                                                                     c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Jon A Richey                                                                    200 Church St                                                       Neenah, WI 54957                                                                                    jarichey66@gmail.com                                           Email and First Class Mail
Jonathan Crable Gordon                                                          8208 Deerbrook Cir                                                  Sarasota, FL 34238‐4382                                                                             jongordonlaw@aol.com                                           Email and First Class Mail
Jonathan Daniels Chapel (Hanover)                                               c/o the Tamposi Law Group, Pc                                       Attn: Peter N Tamposi                   159 Main St                  Nashua, NH 03060               peter@thetamposilawgroup.com                                   Email and First Class Mail
Jonathon Roberts Law                                                            Jonathon Roberts Law                                                30421 Hwy 181                           Daphne, AL 36527                                            jrl@dupm.com                                                   Email and First Class Mail
Jones Chapel Umc                                                                c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Jones Chapel United Methodist Church 5601 Hwy 29 N Danielsville                 c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Jones Memorial United Methodist Church                                          4131 Ringgold Rd                                                    Chattanooga, TN 37412                                                                               jmumcpastor@epbfi.com                                          Email and First Class Mail
Jones Memorial United Methodist Church                                          Attn: Kenneth Levingston                                            2504 Almeda Genoa Rd                    Houston, TX 77047                                           Pastorl@joneshigherwayumc.com                                  Email and First Class Mail
Jones Memorial United Methodist Church                                          Attn: Kenneth Levingston, Senior Pastor                             2504 Almeda Genoa Rd                    Houston, TX 77047                                           pastorl@joneshigherwayumc.com                                  Email and First Class Mail
Jones United Methodist Church                                                   Attn: Kelly Poland                                                  106 West Cherokee St                    Jones, OK 73049                                             levijeffries@hotmail.com                                       Email and First Class Mail
Jonesboro First United Methodist Church                                         142 S Main St                                                       Jonesboro, GA 30236                                                                                                                                                First Class Mail
Jonesboro First United Methodist Church ‐ Jonesboro                             c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Jonesboro United Methodist Church                                               Attn: Pastor Andrea Reese Woodhouse                                 407 W Main St                           Sanford, NC 27332                                           JonesboroUMC1@gmail.com                                        Email and First Class Mail
Jonesboro‐Hodge United Methodist Church                                         Attn: Pastor Paul Stearns                                           P.O. Box 156                            402 4th St                   Jonesboro, LA 71251            stearnsbing79@yahoo.com                                        Email and First Class Mail
Jonesborough United Methodist Church                                            Attn: Pastor Karen Lane                                             211 W Main St                           Jonesborough, TN 37659                                      kmlane2006@gmail.com                                           Email and First Class Mail
Jonesville First United Methodist Church                                        Attn: R.E. Woodward Jr                                              P.O. Box 280                            Jonesville, VA 24263                                        ewoodward19502@gmail.com                                       Email and First Class Mail
Jonesville United Methodist Church                                              P.O. Box 635                                                        Jonesville, LA 7134‐0635                                                                            preacherdude318@yahoo.com                                      Email and First Class Mail
Jonesville United Methodist Church                                              963 Main St                                                         Clifton Park, NY 12065                                                                              songbyrd@nycap.rr.com                                          Email and First Class Mail
Jonesville United Methodist Church                                              Attn: William J Volk                                                963 Main St                             Clifton Park, NY 12065                                      songbyrd@nycap.rr.com                                          Email and First Class Mail
Jonesville United Methodist Church                                              Clifton Park, NY 12065                                                                                                                                                  songbyrd@nycap.rr.com                                          Email and First Class Mail
Jordan Community Council                                                        Attn: Bradford Hamer                                                P.O. Box 582                            Jordan, NY 13080                                            bradfordhamer@gmail.com                                        Email and First Class Mail
Jordan Ev Lutheran Church                                                       Attn: Dody Siegfried                                                5103 Snowdrift Rd                       Orefield, PA 18069                                          jordanlutheran@ptd.net                                         Email and First Class Mail
Jordan Memorial                                                                 c/o Bradley Arant Boult Cummings LLP                                Attn: Edwin G Rice                      100 N Tampa St, Ste 2200     Tampa, FL 33602                erice@bradley.com                                              Email and First Class Mail
Jordan United Methodist Church                                                  Attn: Bradford Hamer, Lay Leader                                    63 Elbridge St                          Jordan, NY 13080                                            JordanUMC1@gmail.com                                           Email and First Class Mail
Jose F. Nino                                                                    c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
Joseph B Bethea Umc, Inc                                                        Attn: Angela Mcwhorter                                              350 W Perry Rd                          Myrtle Beach, SC 29579                                      amcwhorter@sccoast.net                                         Email and First Class Mail
Joseph B Bethea United Methodist Church, Inc                                    Attn: Angela Mcwhorter                                              P.O. Box 50067                          Myrtle Beach, SC 29579                                      amcwhorter@sccoast.net                                         Email and First Class Mail
Joseph Brett Harvey                                                             c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
Joseph D'Ambrosio Attorney at Law                                               Joseph D'Ambrosio                                                   4206 Dolphin Rd.                        Louisville KY 40220                                         Joe.dambrosio@louisville.edu                                   Email and First Class Mail
Joseph Durel                                                                    1406 S Walter Reed Dr                                               Arlington, VA 22204‐4921                                                                                                                                           First Class Mail
Joseph Joy & Associates, APLC                                                   Joseph R. Joy lll                                                   PO Box 4929                             Lafayette LA 70502                                          buzzyjoy@josephjoy.com                                         Email and First Class Mail
Joseph Joy & Associates, APLC                                                   Joseph R. Joy lll                                                   PO Box 4929                             Lafayette LA 70502                                          buzzyjoy@josepyjoy.com                                         Email and First Class Mail
Joseph P Landy                                                                  c/o Boy Scouts of America                                           Attn: Chase Koontz                      1325 W Walnut Hill Ln        Irving, TX 75015               chase.koontz@scouting.org                                      Email and First Class Mail
Joseph Siegel, As Bishop Of The Catholic Diocese Of Evansville                  Attn: Nick J Cirignano                                              20 NW 1st St, 9th Fl                    Evansville, IN 47708                                        ncirignano@zsws.com                                            Email and First Class Mail
                                                                                     Case 20-10343-LSS                                        Doc 2541                                                 Filed 04/07/21                                          Page 43 of 87

Joshua Simpson                                                                               c/o Connally Law Offices LLC                     218 S Clay St                                        Louisville, KY 40202                                                                                    First Class Mail
Journey @ Christ Church United Methodist                                                     Attn: Sprc Chairperson                           225 W Bigelow Ave                                    Findlay, OH 45840                                                 jshadle@att.net                       Email and First Class Mail
Journey Church Of Folsom                                                                     Attn: Catherine Godwin, Clerk of Session         450 Blue Ravine Rd                                   Folsom, CA 95630                                                  clerk@JourneyChurchHome.org           Email and First Class Mail
Journey Of Faith Umc                                                                         Attn: Arlene Weaver                              2900 Smallwood Dr                                    Waldorf, MD 20603                                                 finance@thejofc.org                   Email and First Class Mail
Journey Of Faith Valley Vista United Methodist Church                                        Attn: Rev F Latham‐Durrant                       1200 El Paso Blvd                                    Denver, CO 80221                                                  jofumc2@aol.com                       Email and First Class Mail
Journey United Methodist Church (Nv)                                                         c/o Clarke Law Firm, Plc                         Attn: Marilee Miller Clarke                          8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250             marilee@clarkelawaz.com               Email and First Class Mail
Joy Lutheran Church                                                                          10111 E Eagle River Loop                         Eagle River, AK 99577                                                                                                  joylutheran@gmail.com                 Email and First Class Mail
Joyner Gray Yale Ruritan Club                                                                Attn: David Everett                              21428 Peters Bridge Rd                               Yale, VA 23897                                                    wdunn@colonialfarmcredit.com          Email and First Class Mail
Jp Enterprises Dallas                                                                        Attn: John P. O'Neill                            2828 Trade Center Dr, Ste 100                        Carrollton, TX 75007                                              yfenos@jpent.com                      Email and First Class Mail
Jp Enterprises Dallas                                                                        2828 Trade Ctr, Ste 100                          Carrollton, TX 75007‐4654                                                                                                                                    First Class Mail
Jp Enterprises Inc                                                                           2828 Trade Ctr Dr, Ste 100                       Carrollton, TX 75007                                                                                                                                         First Class Mail
Jpmorgan Chase Bank, Na                                                                      10 S Dearborn St Fl 34                           Chicago, IL 60603‐2300                                                                                                                                       First Class Mail
Jpmorgan Chase Bank, Na                                                                      2200 Ross Ave, Fl 8                              Dallas, TX 75201‐2744                                                                                                                                        First Class Mail
Jpmorgan Chase Bank, Na                                                                      2500 Westfield Dr                                Elgin, IL 60124‐7700                                                                                                                                         First Class Mail
Jpmorgan Chase Bank, Na                                                                      4 Northeastern Blvd                              Salem, NH 03079‐5916                                                                                                                                         First Class Mail
Jpmorgan Chase Bank, Na                                                                      Attn: Phil Martin                                10 S Dearborn St                                     Chicago, IL 60603‐2300                                                                                  First Class Mail
Jpmorgan Chase Bank, Na                                                                      P.O. Box 2558                                    Houston, TX 77252‐2558                                                                                                                                       First Class Mail
Jpmorgan Chase Bank, Na                                                                      P.O. Box 33035                                   Louisville, KY 40232‐3035                                                                                                                                    First Class Mail
Js (Minor) And Mother, Angela Shumway                                                        c/o Tucker & Miller LLLP                         Attn: Daniel PJ Miller                               1440 E Missouri Ave, Ste C150    Phoenix, AZ 85014                dmiller@tucker‐miller.com             Email and First Class Mail
Judith V Condo                                                                               34 Tamarack Ln                                   E Greenbush, NY 12061                                                                                                  jcondo604@gmail.com                   Email and First Class Mail
Judy R. Mcreynolds                                                                           c/o Boy Scouts of America                        Attn: Chase Koontz                                   1325 W Walnut Hill Ln            Irving, TX 75015                                                       First Class Mail
Judy Yunker                                                                                  2702 S Lake Dr                                   Prestonsburg, KY 41653                                                                                                 revjudyy@gmail.com                    Email and First Class Mail
Judy Yunker                                                                                  c/o Episcopal Diocese Of Lexington, KY           P.O. Box 610                                         Lexington, KY 40588‐0610                                                                                First Class Mail
Junction City United Methodist Church                                                        c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Junell & Associates, PLLC                                                                    Deborah Levy, Esq.                               3737 Buffalo Speedway # 1850                         Houston TX 77098                                                  bsa@junelI‐law.com                    Email and First Class Mail
Junell & Associates, PLLC                                                                    Deborah Levy, Esq.                               3737 Buffalo Speedway # 1850                         Houston TX 77098                                                  bsa@junell‐law.com                    Email and First Class Mail
Junell & Associates, PLLC                                                                    Deborah Levy, Esq.                               3737 Buffalo Speedway # 1850                         Houston TX 77098                                                  dlevy@junell‐law.com                  Email and First Class Mail
Juniata United Methodist Church (176405)                                                     c/o Bentz Law Firm                               Attn: Leonard Spagnolo                               680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                Email and First Class Mail
Justice Umc                                                                                  Attn: Marie Browning                             P.O. Box 628                                         Gilbert, WV 25621                                                 amsbrowning@gmail.com                 Email and First Class Mail
Justin Pack Professional Arborist, Llc                                                       7942 Friars Hill Rd                              Frankford, WV 24938‐7323                                                                                                                                     First Class Mail
Kaaterskill United Methodist Church                                                          Attn: Nancy D Allen, Treasurer                   P.O. Box 225                                         Tannersville, NY 12485                                            46er2355@gmail.com                    Email and First Class Mail
Kaaterskill United Methodist Church                                                          Nancy D Allen                                    P.O. Box 225                                         5942 Main St                     Tannersville, NY 12485           46er2355@gmail.com                    Email and First Class Mail
Kahalu'U United Methodist Church                                                             Attn: Mosese Taufalele Jr                        47‐237 Waihee Rd                                     Kaneohe, HI 96744                                                 kahaluuumc@gmail.com                  Email and First Class Mail
Kallial Law LLC                                                                              Matthew J. Kallial                               P.O. Box 50271                                       Clayton MO 63105                                                  kalliallaw@gmail.com                  Email and First Class Mail
Kamm & Mcconnell Llc                                                                         P.O. Box 1148                                    Raton, NM 87740‐1148                                                                                                                                         First Class Mail
Kane First United Methodist Church (88325)                                                   c/o Bentz Law Firm                               Attn: Leonard Spagnolo                               680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                Email and First Class Mail
Kane Perry, Plc                                                                              Attn: Kevin Lee Perry                            1616 Caroline St                                     Fredericksburg, VA 22401                                          klp@kaneperry.com                     Email and First Class Mail
Kansas Department Of Revenue                                                                 Attn: Dir of Taxation                            Topeka, KS 66625‐0001                                                                                                                                        First Class Mail
Kansas United Methodist Church                                                               Attn: Brian Harmon                               5336 N 50th St                                       Kansas, IL 61933                                                  harmobc@gmail.com                     Email and First Class Mail
Kansas United Methodist Church                                                               Robert Charles Tomshock                          P.O. Box 447                                         Kansas, IL 61933                                                                                        First Class Mail
Kantar Media Srds                                                                            3333 Warrenville Rd, Ste 500                     Lisle, IL 60532‐1484                                                                                                                                         First Class Mail
Kaplan Johnson Abate & Bird, LLP                                                             Tyler R Yeager                                   710 W Main St, 4th Fl                                Louisville, KY 40202                                              tyeager@kaplanjohnsonlaw.com          Email and First Class Mail
Karen Cooley Izen                                                                            5526 Mcknight St                                 Houston, TX 77035                                                                                                      jizen@comcast.net                     Email and First Class Mail
Karen Culp                                                                                   c/o Christ Lutheran Church & School              760 Victoria St                                      Costa Mesa, CA 92627                                                                                    First Class Mail
Karen Dewolf Ricard                                                                          21 Anthony Court                                 Enfield, NH 03748                                                                                                      kdricard87@comcast.net                Email and First Class Mail
Kasandra Lopez Ramirez                                                                       c/o Sico Hoelscher Harris LLP                    Attn: Bennett Midlo                                  3 Riverway, Ste 1910             Houston, TX 77056                bmidlo@shhlaw.com                     Email and First Class Mail
Kass Shuler, Pa                                                                              Attn: Nicole Mariani Noel                        1505 N Florida Ave                                   Tampa, FL 33602                                                   nmnoel@kasslaw.com                    Email and First Class Mail
Kass Shuler, Pa                                                                              Nicole Mariani Noel                              1505 N Florida Ave                                   Tampa, FL 33602                                                   nmnoel@kasslaw.com                    Email and First Class Mail
Katahdin Area Cncl 216                                                                       P.O. Box 1869                                    Bangor, ME 04402‐1869                                                                                                                                        First Class Mail
Katherine Gerard                                                                             Of Belgrade Lakes, United Methodist              P.O. Box 133                                         67 Main St                       Belgrade Lakes, ME 04918         unionchurchmaine@gmail.com            Email and First Class Mail
Kathryn Bradley                                                                              120 Briarcliff Rd                                Durham, NC 27707                                                                                                       kbradley@law.duke.edu                 Email and First Class Mail
Kathryn Hall, Personal Representative, Estate Gage Wilson                                    c/o Chambers Steiner & Sturm Plc                 Attn: Martin R Sturm                                 141 E Michigan Ave, Ste 601      Kalamazoo, MI 49007              msturm@chamberssteiner.com            Email and First Class Mail
Katonah United Methodist Church                                                              Attn: Lee Ann Coffin                             5 Bedford Rd                                         Katonah, NY 10536                                                 kumc‐secy@optonline.net               Email and First Class Mail
Katonah United Methodist Church                                                              Attn: Leeann Coffin                              44 Edgemont Rd                                       Katonah, NY 10536                                                 kumc‐secy@optonline.net               Email and First Class Mail
Katy First United Methodist Church                                                           Attn: Richard White                              5601 5th St                                          Katy, TX 77493                                                    rwhite@katyfirst.org                  Email and First Class Mail
Katzson Brothers Inc                                                                         P.O. Box 40348                                   Denver, CO 80204‐0348                                                                                                                                        First Class Mail
Kavanaugh Umc                                                                                Attn: Stephen H Helsel                           2287 E Beach                                         Greenville, TX 75402                                              tdor1949@gmail.com                    Email and First Class Mail
Kavanaugh Umc                                                                                2516 Park St                                     Greenville, TX 75401                                                                                                                                         First Class Mail
Kavanaugh United Methodist Church Of Greenville, Tx                                          Attn: Treasurer, Kavanaugh Umc                   2516 Park St                                         Greenville, TX 75401                                              PastorJohnKay@gmail.com               Email and First Class Mail
Kc Law                                                                                       Attn: Kevin Chrisanthopoulos                     30 Court St, Ste 1                                   Westfield, MA 01085                                               kevin@kctrialattorney.com             Email and First Class Mail
Kcic, Llc                                                                                    1401 Eye St NW, Ste 1200                         Washington, DC 20005‐2225                                                                                                                                    First Class Mail
Kearsarge Community Presbyterian Church                                                      82 King Hill Rd                                  New London, NH 03257                                                                                                   jnwalters2@yahoo.com                  Email and First Class Mail
Keating Summit United Methodist Church (180715)                                              c/o Bentz Law Firm                               Attn: Leonard Spagnolo                               680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                Email and First Class Mail
Kechi United Methodist Church                                                                c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kee Street United Methodist Church                                                           Attn: Barbara Parsons                            311 Kee St                                           Princeton, WV 2740                                                barbaraparsons@hotmail.com            Email and First Class Mail
Keith A Clark                                                                                c/o Boy Scouts of America                        Attn: Chase Koontz                                   1325 W Walnut Hill Ln            Irving, TX 75015                 chase.koontz@scouting.org             Email and First Class Mail
Keith Allen Pitsch                                                                           19109 145th Ave                                  Jim Falls, WI 54748                                                                                                    jfsturgeon17@hotmail.com              Email and First Class Mail
Keith Memorial United Methodist Church                                                       c/o Keith Memorial United Methodist Church       Attn: Austin Fesmire Chairman of Board of Trustees   P.O. Box 1                       Athens, TN 37371‐0001            afesmire@athenstn.gov                 Email and First Class Mail
Keizer Christian Church                                                                      6945 Wheatland Rd N                              Keizer, OR 97303                                                                                                       1963kcc@comcast.net                   Email and First Class Mail
Keizer Clear Lake United Methodist Church                                                    c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kelaher, Van Dyke & Moriarty                                                                 Attn: Peter Jon Van Dyke                         680 Hooper Ave, Bldg C, Ste 302                      Toms River, NJ 08753                                              pvandyke@kvdmlaw.com                  Email and First Class Mail
Keller United Methodist Church                                                               c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Keller United Methodist Church                                                               1025 Johnson Rd                                  Keller, TX 76248                                                                                                                                             First Class Mail
Kelley & Clements, LLP                                                                       Attn: Charles N Kelley, Jr                       P.O. Box 2758                                        Gainesville, GA 30503                                             ckelley@kelleyclements.com            Email and First Class Mail
Kelly Chapel 3412 Kelly Chapel Rd Decatur                                                    c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kelly Generator & Equipment Of Pa & Wv                                                       Attn: Diane Wooten/Accts Receivable              1955 Dale Ln                                         Owings, MD 20736                                                  ap@kge.com                            Email and First Class Mail
Kellyville United Methodist Church, Inc                                                      Attn: Trustees                                   P.O. Box 945                                         Kellyville, OK 74039                                              kellyvilleumc@tds.net                 Email and First Class Mail
Kellyville United Methodist, Inc                                                             Attn: Stanley E Storer                           12827 S 209th W Ave                                  Sapulpa, OK 74066                                                 kellyvilleumc@tds.net                 Email and First Class Mail
Kelso United Methodist Presbyterian Church                                                   c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kem L Coulter                                                                                2102 Enchanted Lake Dr                           League City, TX 77573                                                                                                  klcoulter@msn.com                     Email and First Class Mail
Kemble Memorial Umc                                                                          c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kemblesville Umc                                                                             c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kemblesville Umc                                                                             1772 New London Rd                               Landenberg, PA 19350                                                                                                                                         First Class Mail
Kempner United Methodist Church                                                              Attn: Treasurer, Kumc                            P.O. Box 549                                         Kempner, TX 76539                                                 susan.hunter969@gmail.com             Email and First Class Mail
Kempner United Methodist Church                                                              Susan K Hunter                                   P.O. Drawer 549                                      Kempner, TX 76539                                                 susan.hunter969@gmail.com             Email and First Class Mail
Kempsville Ruritan Club                                                                      Attn: Franklin E Kleen                           P.O. Box 62166                                       Virginia Beach, VA 23466                                          frank.kleen@verizon.net               Email and First Class Mail
Kendall United Methodist Church                                                              c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kendrew Umc                                                                                  Attn: Bonnie St Denny                            101 Congress St                                      Rensselaer Falls, NY 13680                                        cstdenny@twcny.rr.com                 Email and First Class Mail
Kendrew Umc                                                                                  Attn: Rev Tom Nichols                            5201 Cr 6                                            Ogdensburg, NY 13669                                              tnichols@northnet.org                 Email and First Class Mail
Kennedy 1St Umc                                                                              Attn: Mary Jane Griffith & Jennifer J Delahoy    P.O. Box 115                                         Kennedy, NY 14747                                                 kennedy1stumc@windstream.net          Email and First Class Mail
Kennesaw United Methodist Church                                                             c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kennesaw United Methodist Church                                                             1801 Ben King Rd                                 Kennesaw, GA 30144                                                                                                                                           First Class Mail
Kenneth J. Ready & Associates                                                                Kenneth J. Ready                                 1565 Franklin Avenue                                 Mineola NY 11501                                                  kenneth.ready@readylawfirmny.com      Email and First Class Mail
Kennewick First United Methodist Church                                                      c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kennydale Umc ‐ Renton                                                                       c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kenova United Methodist Church                                                               Attn: James Richards & James Ola Richards        503 15th St                                          Kenova, WV 25530                                                  jorrlr@outlook.com                    Email and First Class Mail
Kensington United Methodist Church                                                           Attn: David Mantz                                31 Glenbrook Rd                                      Berlin, CT 06037                                                                                        First Class Mail
Kent City Chapel Hill United Methodist Church                                                Attn: Lawrence French                            14591 Fruit Ridge Ave                                Kent City, MI 49330                                               pastorlarryfrench@gmail.com           Email and First Class Mail
Kent Island United Methodist Church                                                          c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kenton First United Methodist Church                                                         Attn: Gaylon Childs                              14 Pat Porter Rd                                     Kenton, TN 38233                                                  gchilds@gcssd.org                     Email and First Class Mail
Kentucky Baptist Convention                                                                  c/o Kaplan Johnson Abate & Bird LLP              Attn: Tyler R Yeager                                 710 W Main St, 4th Fl            Louisville, KY 40202             tyeager@kaplanjohnsonlaw.com          Email and First Class Mail
Kentucky Baptist Convention                                                                  13420 Epoint Centre Dr                           Louisville, KY 40223                                                                                                                                         First Class Mail
Kenwood Park United Methodist Church                                                         Gerald Keith Bair                                1646 Greens Way Ct Ne                                Cedar Rapids, IA 52402                                            grandpabair@yahoo.com                 Email and First Class Mail
Kenwood Park United Methodist Church                                                         175 34th St Ne                                   Cedar Rapids, IA 52402                                                                                                 office@kenwoodparkumc.org             Email and First Class Mail
Kenwood Umc                                                                                  c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Keosauqua United Methodist Church                                                            Attn: Roberta Stephenson                         20360 Rte.J40                                        Keosauqua, IA 52565                                               rrsteph@netins.net                    Email and First Class Mail
Keosauqua United Methodist Church                                                            406 Cass St                                      Keosauqua, IA 52565                                                                                                                                          First Class Mail
Kernstown Umc                                                                                c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kerr Memorial                                                                                c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kerrville First United Methodist Church                                                      Attn: David E Payne                              321 Thompson Dr                                      Kerrville, TX 78028                                               david.payne@kfumc.org                 Email and First Class Mail
Kessler Park United Methodist Church                                                         Attn: Eric Folkerth                              1215 Turner Ave                                      Dallas, TX 75208                                                  eric@kpumc.org                        Email and First Class Mail
Ketterer, Browne & Anderson, LLC                                                             Derek Braslow, Esq                               336 S. Main Street, Ste 2A‐C                         Bel Air MD 21014                                                  derek@kbaattorneys.com                Email and First Class Mail
Ketterer, Browne & Anderson, LLC                                                             Derek Braslow, Esq                               336 S. Main Street, Ste 2A‐C                         Bel Air MD 21014                                                  kbaboyscoutclaims@KBAattorneys .com   Email and First Class Mail
Ketterer, Browne & Anderson, LLC                                                             Derek Braslow, Esq                               336 S. Main Street, Ste 2A‐C                         Bel Air MD 21014                                                  kbaboyscoutclaims@kbaattorneys.com    Email and First Class Mail
Kevin Howard Orr                                                                             1266 Chatham Ridge Rd                            Werville, OH 43081                                                                                                                                           First Class Mail
Kevin J Mulqueen                                                                             41 Silo Ln                                       Middletown, NY 10940                                                                                                   kmchfc@aol.com                        Email and First Class Mail
Kewanee First United Methodist Church                                                        Attn: John Sayers, Treasurer                     108 E Central Blvd                                   Kewanee, IL 61443                                                 firstumc@kewaneeumc.com               Email and First Class Mail
Kewill Inc                                                                                   1 Exec Dr                                        Chelmsford, MA 01824‐2563                                                                                                                                    First Class Mail
Key Equipment Finance, A Division Of Keybsnk Na                                              1000 S Mccaslin Blvd                             Superior, CO 80027‐9437                                                                                                                                      First Class Mail
Key Peninsula Lutheran Church                                                                Attn: Martin Price                               P.O. Box 219                                         Lakebay, WA 98349                                                 kplutheranchurch@gmail.com            Email and First Class Mail
Key Peninsula Lutheran Church                                                                Attn: Martin Price                               4213 Lackey Rd                                       Lakebay, WA 98349                                                                                       First Class Mail
Keys Energy Services                                                                         P.O. Box 279038                                  Miramar, FL 33027‐9038                                                                                                                                       First Class Mail
Keys Kayak Llc                                                                               Attn: Robert Rankin                              10499 Overseas Hwy                                   Marathon, FL 33050                                                bob@keskayackllc.com                  Email and First Class Mail
Keys Kayak Llc                                                                               10499 Overseas Hwy                               Marathon, FL 33050‐3307                                                                                                                                      First Class Mail
Keystone College                                                                             Attn: Stu Renda                                  1 College Green                                      La Plume, PA 18440                                                stu.renda@keystone.edu                Email and First Class Mail
Keystone Umc ‐ Keystone Heights                                                              c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Keystone Umc ‐ Odessa                                                                        c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Keysville Umc                                                                                c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kibler United Methodist Church                                                               Attn: Jessica Blasingame                         19 E Kibler Hwy                                      Alma, AR 72921                                                    kiblerumc@arumc.org                   Email and First Class Mail
Kidder Memorial United Methodist Church                                                      Attn: Patricia Fincher Treasurer                 385 S Main St                                        James Town, NY 14701                                              kidderumc@gmail.com                   Email and First Class Mail
Kilbourne United Methodist Church                                                            Attn: David Veppert                              5591 State, Rte 521                                  Delaware, OH 43015                                                dvep22@aol.com                        Email and First Class Mail
Killearn United Methodist Church ‐ Tallahassee                                               c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Killen United Methodist Church                                                               Attn: Bryan Mcintyre                             P.O. Box 249                                         201 Jc Mauldin Hwy               Killen, AL 35645                 killenumc@yahoo.com                   Email and First Class Mail
Kilohana United Methodist Church                                                             Attn: M Tyler Pottenger                          5829 Mahi Mahi St                                    Honolulu, HI 96821                                                tyler@tylerpottenger.com              Email and First Class Mail
Kimball Ave United Methodist Church                                                          Attn: Aaron Schaver                              1207 Kimball Ave                                     Waterloo, IA 50702                                                kaumc@mediacombb.net                  Email and First Class Mail
Kimball Memorial Evangelical Lutheran Church                                                 101 Vance St                                     Kannapolis, NC 28081                                                                                                   churchoffice@kimballchurch.org        Email and First Class Mail
Kimball Memorial Evangelical Lutheran Church                                                 Attn: Gail Mosher                                101 Vance St                                         Kannapolis, NC 28081                                              churchoffice@kimballchurch.org        Email and First Class Mail
King Memorial United Methodist Church ‐ Whitney                                              c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
King Memorial United Methodist Church, Whitney                                               502 N Colorado St                                Whitney, TX 76692                                                                                                                                            First Class Mail
King Of Glory Lutheran Church                                                                Attn: Dir of Operations & Peter E Aiello Jr      4897 Longhill Rd                                     Williamsburg, VA 23188                                            operations@kogva.org                  Email and First Class Mail
King Of Glory Lutheran Church                                                                Attn: Leah Lind                                  10280 Slater Ave                                     Fountain Valley, CA 92708                                         pastor@kogchurch.org                  Email and First Class Mail
King Of Glory Lutheran Church                                                                Attn: Paul Finley                                2085 East Southern                                   Tempe, AZ 85282                                                   pastorpaul@kogaz.org                  Email and First Class Mail
King Of Glory Lutheran Church                                                                Attn: Paul Finley                                2085 E Southern                                      Tempe, AZ 85282                                                   pastorpaul@kogaz.org                  Email and First Class Mail
King Of Glory Lutheran Church Of Carmel Indiana                                              c/o Plews Shadley Racher & Braun LLP             Attn: Josh S Tatum                                   1346 N Delaware St               Indianapolis, IN 46202           jtatum@psrb.com                       Email and First Class Mail
King Of Peace Episcopal Church                                                               c/o Law Offices of Skip Jennings Pc              Attn: Richard Jennings                               115 W Oglethorpe Ave             Savannah, GA 31401               skipjenningspc@comcast.net            Email and First Class Mail
King Of Peace Episcopal Church                                                               6230 Laurel Island Pkwy                          Kingsland, GA 31548                                                                                                                                          First Class Mail
Kingfield United Methodist Church                                                            Attn: Rev Eleanor Collinsworth                   9 Tracy Cove Cir                                     Rome, ME 04963                                                    egcollinsworth@gmail.com              Email and First Class Mail
Kingfield United Methodist Church                                                            Attn: Yvonne Woodcock                            P.O. Box 342                                         Kingfield, ME 04947                                               tdoodles@tdstelme.net                 Email and First Class Mail
Kingman United Methodist Church                                                              c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kings Highway Umc                                                                            Attn: Melvin Boone                               1387 E 37th St                                       Brooklyn, NY 11210                                                khumchurch@gmail.com                  Email and First Class Mail
Kings Tire Service Inc                                                                       700 Wickham Rd                                   Beckley, WV 25801‐8705                                                                                                                                       First Class Mail
King'S Way United Methodist Church                                                           Attn: Rick Bilyeu                                2401 S Lone Pine                                     Springfield, MO 65804                                             Stewardship@kwumc.com                 Email and First Class Mail
Kingsland First Umc Administrator, Kingsland First Umc                                       120 E William Ave                                Kingsland, GA 31548                                                                                                    office@kingslandfirstumc.org          Email and First Class Mail
Kingsley United Methodist Church                                                             Attn: Lawrence G. Ketron, Trustee                2828 Bloomingdale Pike                               Kingsport, TN 37660                                               lgketron@earthlink.net                Email and First Class Mail
Kingsley United Methodist Church (89284)                                                     c/o Bentz Law Firm                               Attn: Leonard Spagnolo                               680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                Email and First Class Mail
Kingston Episcopal Parish                                                                    370 Main St, P.O. Box 471                        Mathews, VA 23109                                                                                                      kingstonparish@verizon.net            Email and First Class Mail
Kingston Presbyterian Church                                                                 4565 Rt 27                                       Kingston, NJ 08528                                                                                                     kingstonpresnj@gmail.com              Email and First Class Mail
Kingston Presbyterian Church                                                                 4565 Rte 27, P.O. Box 148                        Kingston, NJ 08528                                                                                                     kingstonpresnj@gmail.com              Email and First Class Mail
Kingston Presbyterian Church                                                                 Attn: Florrence Perren‐Diaz                      4565 Rt 27, P.O. Box 148                             Kingston, NJ 08528                                                                                      First Class Mail
Kingston United Methodist Church                                                             Attn: John Sams                                  P.O. Box 335                                         Kingston, OH 45644                                                jsjs45644@gmail.com                   Email and First Class Mail
Kingston United Methodist Church                                                             Attn: Toni Hignight                              P.O. Box 99                                          Kingston, OK 73439                                                kingstonumc1@yahoo.com                Email and First Class Mail
Kingstree United Methodist Church                                                            Attn: Al Langmo                                  929 Manning Hwy                                      Greeleyville, SC 29056                                            kumc@ftc‐i.net                        Email and First Class Mail
Kingstree United Methodist Church                                                            Attn: Katherine Haselden Crimm                   510 N Longstreet St                                  Kingstree, SC 29556                                               kumc@ftc‐i.net                        Email and First Class Mail
Kingswood                                                                                    c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kingswood United Methodist Church                                                            c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kingswood United Methodist Church ‐ Dunwoody                                                 c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kingswood United Methodist Church ‐ Newark                                                   c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kingswood United Methodist Church 2600 N. Main St. Clovis, Nm 88101                          c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kingswood United Methodist Church, Dunwoody                                                  4896 N Peachtree Rd                              Dunwoody, GA 30338                                                                                                                                           First Class Mail
Kingwood United Methodist Church                                                             Attn: James Burton Palmer                        1799 Woodland Hills Dr                               Kingwood, TX 77339                                                Burt.Palmer@kingwoodumc.org           Email and First Class Mail
Kingwood United Methodist Church                                                             Attn: Sr Pastor Dr Burt Palmer                   P.O. Box 6989                                        Kingwood, TX 77325                                                burt.palmer@kingwoodumc.org           Email and First Class Mail
Kinsmen Lutheran Church                                                                      Attn: Pastor Beth Warpmaeker                     12100 Champion Forest Dr                             Houston, TX 77066                                                 bwarpmaeker@kinsmenlutheran.org       Email and First Class Mail
Kirk Of Kildaire, Presbyterian                                                               200 High Meadow Dr                               Cary, NC 27511                                                                                                         barneyhale@bellsouth.net              Email and First Class Mail
Kirk Of Kildaire, Presbyterian                                                               Attn: James B Angell                             P.O. Box 12347                                       Raleigh, NC 27605                                                 jangell@hsfh.com                      Email and First Class Mail
Kirkpatrick Memorial Presbyterian Church                                                     Attn: Donald C Reilly                            P.O. Box 560                                         Ringoes, NJ 08551                                                 reillylc@comcast.net                  Email and First Class Mail
Kirkpatrick Presbyterian Memorial Church                                                     Attn: Donald Clifford Reilly                     30 Hart Ln                                           Ringoes, NJ 08551                                                 reillylc@comcast.net                  Email and First Class Mail
Kirkwood United Methodist Church                                                             Attn: Pastor David Mustain                       303 S Broad St                                       Knoxville, IL 61448                                               mustain7@yahoo.com                    Email and First Class Mail
Kirkwoodunited Methodist Church                                                              Attn: David Edward Mustain                       235 S Kellog St                                      Knoxville, IL 61447                                                                                     First Class Mail
Kit Carson Electric Cooperative Inc                                                          P.O. Box 578                                     Taos, NM 87571‐0578                                                                                                                                          First Class Mail
Kite Construction                                                                            P.O. Box 95                                      Eagle Nest, NM 87718‐0095                                                                                                                                    First Class Mail
Kitty Hawk United Methodist Church                                                           Attn: Amy C Berge                                803 West Kitty Hawk Rd                               Kitty Hawk, NC 27949                                              amy@kittyhawkumc.net                  Email and First Class Mail
Kiwanis Club Of Ann Arbor                                                                    Attn: Admin Assistant Margaret Schwartz          100 N Staebler Rd                                    Ann Arbor, MI 48103                                               kadminasst@icloud.com                 Email and First Class Mail
Kiwanis Club Of Elma New York                                                                Attn: George Blair Jr                            2170 Woodard Rd                                      Elma, NY 14059                                                    gblairjr@roadrunner.com               Email and First Class Mail
Kiwanis Club Of Owosso                                                                       Attn: Jack Wing, Board Member                    5351 W Mason Rd                                      Owosso, MI 48867                                                  carjack7065@yahoo.com                 Email and First Class Mail
Kiwanis Club Of Webster, Ny                                                                  375 Webster Rd                                   Webster, NY 14580                                                                                                      roger.awe@rochesteroptical.com        Email and First Class Mail
Kiwanis Club Of Webster, Ny                                                                  Attn: Roger Awe                                  375 Webster Rd                                       Webster, NY 14580                                                 roger.awe@rochesteroptical.com        Email and First Class Mail
Kiwanis Club Of Woodburn                                                                     P.O. Box 1046                                    Woddburn, OR 97071                                                                                                     mwilkwood@yahoo.com                   Email and First Class Mail
Kiwanis International, Inc.                                                                  Attn: David Kress                                3636 Woodview Trce                                   Indianapolis, IN 46268                                            dkress@kiwanis.org                    Email and First Class Mail
Klein Solomon Mills, PLLC                                                                    Michael J. Mills                                 1322 4th Avenue N                                    Nashville TN 37208                                                michael.mills@kleinpllc.com           Email and First Class Mail
Klein United Methodist Church                                                                Attn: Carrie Deleon                              5920 Fm 2920                                         Spring, TX 77388                                                  carrie@kleinumc.org                   Email and First Class Mail
Kline Memorial Umc                                                                           Attn: Treasurer                                  28996 Enterprise Iles Rd                             Logan, OH 43138                                                                                         First Class Mail
Klinesgrove (180271)                                                                         c/o Bentz Law Firm                               Attn: Leonard Spagnolo                               680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                Email and First Class Mail
Kluver Law Office & Mediation Ctr, Pllc                                                      Attn: Douglas D Kluver                           408 N 1st St                                         P.O. Box 486                     Montevideo, MN 56265             bankruptcycourt@kluverlaw.com         Email and First Class Mail
Knafo Law Offices, LLC                                                                       Jerry R. Knafo, Esq                              1409 Hausman Rd                                      Allentown PA 18104                                                jknafo@knafo.com                      Email and First Class Mail
Knight Of Columbus Council 4264                                                              Attn: Anthony Hlavac                             2211 E Lakeview Dr                                   Johnson City, TN 37601                                            wc130j@yahoo.com                      Email and First Class Mail
Knightdale United Methodist Church                                                           Attn: Susan Crowder                              7071 Forestville Rd                                  Knightdale, NC 27545                                              kumc1@bellouth.net                    Email and First Class Mail
Knights Of Columbus                                                                          Attn: Brian Gedicks, Associate General Counsel   1 Columbus Plz                                       New Haven, CT 06510                                               Brian.Gedicks@KofC.org                Email and First Class Mail
Knights Of Columbus                                                                          Attn: Brian Gedicks                              1 Columbus Plz                                       New Haven, CT 06510                                               Edoernberger@sdvlaw.com               Email and First Class Mail
Knights Of Columbus                                                                          c/o Saxe Doernberger & Vita, Pc                  Attn: Edwin Doernberger                              35 Nutmeg Dr, Ste 140            Trumbull, CT 06611               EDoernberger@sdvlaw.com               Email and First Class Mail
Knights Of Columbus                                                                          c/o Saxe Doernberger & Vita, Pc                  Attn: Edwin L Doernberger                            35 Nutmeg Dr, Ste 140            Trumbull, CT 06611               eld@sdvlaw.com                        Email and First Class Mail
Knights Of Columbus 10836, St John Neuman                                                    Attn: Richard Sanchez Grand Knight               5455 Bee Caves Rd                                    Austin, TX 78746                                                                                        First Class Mail
Knights Of Columbus 10836‐St John Neuman                                                     Attn: Chancellor                                 6225 E US 290 Hwy Svrd Eb                            Austin, TX 78723                                                  ron‐walker@austindiocese.org          Email and First Class Mail
Knights Of Columbus 9997‐ St. Thomas More                                                    c/o Bsa Coordinator                              Attn: Chancellor                                     6225 E US 290 Hwy Svrd Eb        Austin, TX 78723                 ron‐walker@austindiocese.org          Email and First Class Mail
Knights Of Columbus 9997, St Thomas More                                                     Attn: Kevin A Brinkman                           10205 N Fm 620                                       Austin, TX 78726                                                                                        First Class Mail
Knights Of Columbus Columbia Council 7559                                                    Grand Knight Columbia Council 7559               P.O. Box 573                                         Columbia, MD 21045                                                attard@rocketmail.com                 Email and First Class Mail
Knights Of Columbus Council 3991                                                             Attn: Justin Thompson                            109 Huntington Pl                                    Tullahoma, TN 37388                                                                                     First Class Mail
Knights Of Columbus Council 3991                                                             c/o Frank Jackson Council 3991                   304 W Grizzard St                                    Tullahoma, TN 37388                                                                                     First Class Mail
Knights Of Columbus Council 462                                                              Attn: Brian Gedicks                              1 Columbus Plaza                                     New Haven, CT 06510                                               Brian.Gedicks@KofC.org                Email and First Class Mail
Knights Of Columbus Council 462                                                              Attn: Brian Gedicks, Associate General Counsel   1 Columbus Plz                                       New Haven, CT 06510                                               Brian.Gedicks@KofC.org                Email and First Class Mail
Knights Of Columbus Council 6453 & Georgetown Columbus Club                                  Attn: Peter Simmang                              2891 Cedar Hollow Rd                                 Georgetown, TX 78628                                              peter@simmang.com                     Email and First Class Mail
Knights Of Columbus Council 9368 ‐ St Williams Catholic Church                               Attn: Greg Castro                                6225 E US 290 Hwy Svrd Eb                            Austin, TX 78723                                                  ron‐walker@austindiocese.rg           Email and First Class Mail
Knights Of Columbus Council No, 7449                                                         Attn: Edward Cabrera                             8151 Poplar Ave                                      Germantown, TN 38138                                              edcabrera8722@gmail.com               Email and First Class Mail
Knights Of Columbus Monrovia Council 1242                                                    Attn: Mark Harvis                                851 Encino Way                                       Monrovia, CA 91016                                                maharv@sbcglobal.net                  Email and First Class Mail
Knights Of Columbus, Council 544                                                             Attn: Cathedral of the Incarnation               2100 West End Ave                                    Nashville, TN 37203                                               christopher.e.crane@gmail.com         Email and First Class Mail
Knights Of Columbus, Council 544                                                             Attn: Cathedral of the Incarnation               2100 W End Ave                                       Nashville, TN 37203                                               christopher.e.crane@gmail.com         Email and First Class Mail
Knights Of Columbus, Father Baker Council #2243                                              c/o Brian Gedicks, Associate General Counsel     1 Columbus Plz                                       New Haven, CT 06510                                               Brian.Gedicks@KofC.org                Email and First Class Mail
Knights Of Columbus, Father Baker Council 2243                                               Attn: Brian Gedicks, Associate General Counsel   1 Columbus Plz                                       New Haven, CT 06510                                               Brian.Gedicks@KofC.org                Email and First Class Mail
Knightstown United Methodist Church                                                          Attn: Treasurer                                  27 S Jefferson St                                    Knightstown, IN 46148                                             office@knightstownumc.org             Email and First Class Mail
Knightstown United Methodist Church                                                          Joel Aaron Troxell                               27 S Jefferson St                                    Knightstown, IN 46148                                             office@knightstownumc.org             Email and First Class Mail
Knightsville United Methodist Church                                                         Attn: Randall Patrick                            1505 Central Ave                                     Summerville, SC 29483                                             rbpatrick106@hotmail.com              Email and First Class Mail
Knitec Inc                                                                                   1235 Puerta Del Sol, Ste 100                     San Clemente, CA 92673‐6309                                                                                                                                  First Class Mail
Knob Noster United Methodist Church                                                          Attn: Jerry Pfister                              106 E Wimer St                                       Knob Noster, MO 65336                                             jerryfiretrain@gmail.com              Email and First Class Mail
Knobsville United Methodist Church (177810)                                                  c/o Bentz Law Firm                               Attn: Leonard Spagnolo                               680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                Email and First Class Mail
Knollwood Heights United Methodist Church                                                    Attn: Sharla Mccaskell                           320 E College Ave                                    Rapid City, SD 57701                                              knollwoodpastor@gmail.com             Email and First Class Mail
Knowlton Umc                                                                                 c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Knox Presbyterian Church, Cincinnati, Ohio                                                   Attn: Henry N Thoman                             7 Denison Ln                                         Terrace Park, OH 45174                                            Henry.thoman@gmail.com                Email and First Class Mail
Knox United Methodist Church, Knox In                                                        Attn: Rev Sheri Locascio                         201 S Shield St                                      Knox, IN 46534                                                    sheri.locascio@inumc.org              Email and First Class Mail
Knoxville First United Methodist Church                                                      Attn: Deb Greiner                                313 E Montgomery St                                  Knoxville, IA 50138                                               dgreiner@kfumc.com                    Email and First Class Mail
Knoxville Yoked Church (149481)                                                              c/o Bentz Law Firm                               Attn: Leonard Spagnolo                               680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                Email and First Class Mail
Kochenderfer Umc                                                                             c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                                   100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                     Email and First Class Mail
Kochenderfer Umc                                                                             1105 Kochenderfer Rd                             Lebanon, PA 17046                                                                                                                                            First Class Mail
Kodak Umc                                                                                    2923 Bryan Rd                                    Kodak, TN 37764                                                                                                        melissa@kodakchurch.com               Email and First Class Mail
Kokomo Grace United Methodist Church Inc                                                     Attn: Lawerence R. Murrell                       3118 Enclave Ct                                      Kokomo, IN 46902                                                  l.murrell1516@gmail.com               Email and First Class Mail
Koller Trial Law                                                                             Laurie Koller                                    3701‐A S Harvard #396                                Tulsa OK 74135                                                    laurie@kollertriallaw.com             Email and First Class Mail
Konica Minolta Business Solutions                                                            21146 Network Pl                                 Chicago, IL 60673‐1211                                                                                                                                       First Class Mail
Kortright Rural Fire District                                                                P.O. Box 756                                     Bloomville, NY 13739                                                                                                                                         First Class Mail
Kralovec, Jambois & Schwartz                                                                 Jeffrey Li                                       60 W. Randolph St., 4th Floor                        Chicago IL 60601                                                  jli@kjs‐law.com                       Email and First Class Mail
Kralovec, Jambois & Schwartz                                                                 Jennifer K. Scifo                                60 W. Randolph St., 4th Floor                        Chicago IL 60601                                                  jscifo@kjs‐law.com                    Email and First Class Mail
Krause & Kinsman Law Firm                                                                    Adam Krause                                      4717 Grand Ave, Suite #300                           Kansas City MO 64112                                              adam@krauseandKinsman.com             Email and First Class Mail
Kryder Law Group, LLC                                                                        Justin Hare and Ryan McGovern                    134 N. LaSalle St., Ste. 1515                        Chicago IL 60602                                                  info@kryderlaw.com                    Email and First Class Mail
Ksquare Solutions Inc                                                                        433 Las Colinas Blvd E, Ste 850                  Irving, TX 75039‐6234                                                                                                                                        First Class Mail
Kuehne + Nagel Inc                                                                           c/o Coface North America Insurance Co            Attn: Amy Schmidt                                    650 College Rd E, Ste 2005       Princeton, NJ 08540              amy.schmidt@coface.com                Email and First Class Mail
Kuehne And Nagel                                                                             10 Exchange Pl                                   Jersey City, NJ 07302‐3918                                                                                                                                   First Class Mail
Kulp United Methodist Church (00179498)                                                      c/o Bentz Law Firm                               Attn: Leonard Spagnolo                               680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                Email and First Class Mail
Kulp United Methodist Church (00179498)                                                      c/o Bentz Law Firm                               Attn: Leonard Spagnolo & Sean Bollman                680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                Email and First Class Mail
KY Annual Conf. Of U.M.C. As Successor In Interest Of Kavanaugh Camp & Retreat Ctr           Attn: David Garvin                               7400 Floydsburg Rd                                   Louisville, KY 40014                                              courtney@kellnergreen.com             Email and First Class Mail
L.B. Eckelkamp, Jr.                                                                          c/o Boy Scouts of America                        Attn: Chase Koontz                                   1325 W Walnut Hill Ln            Irving, TX 75015                 chase.koontz@scouting.org             Email and First Class Mail
                                                               Case 20-10343-LSS                                          Doc 2541                                     Filed 04/07/21                                       Page 44 of 87

L.O. Dawson Memorial Baptist Church                                    Attn: Stephen B Porterfield                        2311 Highland Ave S                       Birmnigham, AL 35205                                          sporterfield@sirote.com            Email and First Class Mail
La Grande Umc                                                          c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
La Habra Hills Presbyterian Church                                     931 N Idaho St                                     La Habra, CA 90631                                                                                      mdmemasmemories@gmail.com          Email and First Class Mail
La Habra United Methodist Church                                       Attn: Linda Deniz‐ Treasurer                       631 N Euclid Ave                          La Habra, CA 90631                                            Treasurer@lahabraumc.org           Email and First Class Mail
La Jolla United Methodish Church                                       Attn: Janet Lind                                   6063 La Jolla Blvd                        La Jolla, CA 92037                                            info@lajollaumc.org                Email and First Class Mail
La Junta United Methodist Church                                       Attn: Rodney D Fouracre                            601 San Juan Ave                          La Junta, CO 81050                                            rfouracre@outlook.com              Email and First Class Mail
La Plata United Methodist Church                                       3 Port Tobacco Rd                                  La Plata, MD 20646                                                                                      laplataumc@gmail.com               Email and First Class Mail
La Puente First United Methodist Church                                Attn: Pastor Amalia Ruiz                           15701 Hill St                             La Puente, CA 91744                                           lapuentefirstumc@gmail.com         Email and First Class Mail
La Puente First United Methodist Church                                Attn: Sandra Kay Harris                            15701 Hill St                             La Puente, CA 91744                                           lapuentefirstumc@gmail.com         Email and First Class Mail
La Sagrada Familia De Jesus (Kennedyville)                             c/o the Law Office of Andrea Ross                  Attn: Andrea Ross, Esq                    129 NW St, Ste 1              Easton, MD 21601                Patrick@DioceseofEaston.org        Email and First Class Mail
La Salle Cncl #165                                                     1340 S Bend Ave                                    South Bend, IN 46617‐1424                                                                                                                  First Class Mail
La Vergne First Umc                                                    Attn: Dr John Daniels                              248 Old Waldron Rd                        La Vergne, TN 37986                                           lavergnefirstumc@comcast.net       Email and First Class Mail
La Verne United Methodist Church                                       Attn: Janice E Stearns                             3205 D St                                 La Verne, CA 91750                                            laverneumc@gmail.com               Email and First Class Mail
La Vernia United Methodist Church                                      Attn: Kim Santos                                   P.O. Box 1120                             La Vernia, TX 78121                                           laverniaumc@hotmail.com            Email and First Class Mail
La Vernia United Methodist Church                                      Attn: Wesley Odell Craig                           210 Bluebonnet Rd                         La Vernia, TX 78121                                           wesocraig@gmail.com                Email and First Class Mail
Labatt Institutional Supply, Co                                        P.O. Box 137                                       San Antonio, TX 78291                                                                                   plong@glabattfood.com              Email and First Class Mail
Lacey St. Andrew'S United Methodist Church                             c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lady Lake Umc                                                          c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lafayette Avenue Presbyterian Church                                   Attn: Micah Nutter Dowling                         875 Elmwood Ave                           Buffalo, NY 14209                                             micahnutterdowling@gmail.com       Email and First Class Mail
Lafayette First Umc                                                    Attn: Joel Harris, Treasurer                       2139 N Dixie Hwy                          Lima, OH 45801                                                jpharris5353@gmail.com             Email and First Class Mail
Lafayette First United Methodist Church                                Attn: Joel Patrick Harris                          204 W Main St                             P.O. Box 7247                 Lafayette, OH 45854             jpharris5353@gmail.com             Email and First Class Mail
Lafayette Park United Methodist Church                                 Attn: Richard R Eaton                              2300 Lafayette                            St Louis, MO 63104                                                                               First Class Mail
Lafayette‐Orinda Presbyterian Church                                   Attn: Jaime R. Polson                              49 Knox Dr                                Lafayette, CA 94549                                           info@lopc.org                      Email and First Class Mail
Lafayette‐Orinda Presbyterian Church                                   Attn: Jaime R Polson                               49 Knox Dr                                Lafayette, CA 94549                                           jaime@lopc.org                     Email and First Class Mail
Laffey, Bucci and Kent, LLP                                            Brian Dooley Kent, Esquire                         1100 Ludlow Street, Ste 300               Philadelphia PA 19107                                         bkent@lbk‐law.com                  Email and First Class Mail
Laffey, Bucci and Kent, LLP                                            Stewart Ryan                                       1435 Walnut Street                        Philadelphia PA 19102                                         sryan@laffeyboccikent.com          Email and First Class Mail
Lafollette United Methodist Church                                     Attn: Chris Stanfield                              808 E Central Ave                         Lafollette, TN 37766                                          lafolletteumc@outlook.com          Email and First Class Mail
Lafontaine United Methodist Church                                     Attn: Susan M Shambaugh                            2 W Kendall St, P.O. Box 57               Lafontaine, IN 46940                                          susan.shambaugh@inumc.org          Email and First Class Mail
Lagrange First United Methodist Church ‐ Lagrange, In                  Attn: Treasurer                                    209 W Spring St                           Lagrange, IN 46761                                            alk10@lagrangeumc.com              Email and First Class Mail
Laguna Country United Methodist Church                                 Attn: Patrick Heacock                              951‐A Avenida Carmel                      Laguna Woods, CA 92637                                        patsdocs@comline.com               Email and First Class Mail
Laguna Country United Methodist Church                                 Partick Joseph Heaock                              24442 Moulton Pkwy                        Laguna Woods, CA 92637                                        patsdocs@comline.com               Email and First Class Mail
Laguna Niguel Presbyterian Church                                      Attn: Rev. James Szeyller                          Laguna Niguel Presbyterian Church         30071 Ivy Glenn Dr            Laguna Niguel, CA 92677         pastorjim@lnpc.org                 Email and First Class Mail
Laikos Law, APC                                                        Jennifer Liakos                                    1611 S. Pacific Coast Highway, Ste 200D   Redondo Beach CA 90277                                        jenn@jennliakoslaw.com             Email and First Class Mail
Laikos Law, APC                                                        Jennifer Liakos                                    1611 S. Pacific Coast Highway, Ste 200D   Redondo Beach CA 90277                                        jenn@jennliakoslaw.com             Email and First Class Mail
Lake Ann United Methodist Church                                       Attn: Pastor Josh Manning                          6583 1st St                               Lake Ann, MI 49650                                            church@lakeannumc.com              Email and First Class Mail
Lake Chelan United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lake Erie Cncl #440                                                    2241 Woodland Ave                                  Cleveland, OH 44115‐3214                                                                                                                   First Class Mail
Lake Fenton United Methodist                                           Attn: Isabel Rook                                  2581 N Long Lake                          Fenton, MI 48480                                              kathleenholt@charter.net           Email and First Class Mail
Lake Gibson Umc ‐ Lakeland                                             c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lake Harbor United Methodist Church                                    Attn: Pastor & Mary Letta‐Bement Ivanov            4861 Henry St                             Norton Shores, MI 49441                                       Office@LakeHarborUMC.org           Email and First Class Mail
Lake Highlands United Methodist Church                                 Attn: Jill Jackson‐Sears                           9015 Plano Rd                             P.O. Box 551389               Dallas, TX 75355                mpotts@lhumc.com                   Email and First Class Mail
Lake Jackson United Methodist Church ‐Tallahassee                      c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lake Lindsey                                                           c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lake Logan Conference Ctr And Camp Henry, Inc                          Attn: David R Hillier                              P.O. Box 3235                             Asheville, NC 28802                                           dhillier@ghma.law                  Email and First Class Mail
Lake Logan Conference Ctr And Camp Henry, Inc                          c/o Hilderbran Hitchcock, PA                       Attn: Gregory S Hilderbran                301 College St, Ste 110       Asheville, NC 28801             dhillier@ghma.law                  Email and First Class Mail
Lake Logan Conference Ctr And Camp Henry, Inc                          The Episcopal Diocese of Wern Nc                   900B Centre Park Dr                       Asheville, NC 28805                                           greg@h2lawgroup.com                Email and First Class Mail
Lake Magdalene United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lake Mills United Methodist Church                                     Attn: Edwin Vargas                                 P.O. Box 216                              Lake Mills, WI 53551                                          pastor@lakemillsumc.org            Email and First Class Mail
Lake Oswego United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lake Panasoffkee United Methodist                                      c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lake Park Umc                                                          Attn: Rev Larry W Hauser                           412 W Cotton Ave                          Lake Park, GA 31636                                                                              First Class Mail
Lake Shore Family Fellowship ‐ Jacksonville                            c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lake Shore Family Fellowship, Jacksonville                             2246 Blanding Blvd                                 Jacksonville, FL 32210                                                                                                                     First Class Mail
Lake Shore Umc                                                         Attn: Robert Welch                                 33119 Electric Blvd                       Avon Lake, OH 44012                                           office@lakeshore‐umc.org           Email and First Class Mail
Lake Street United Methodist Church                                    Attn: Gerald Morris                                337 Lake St, Ste A                        Eau Claire, WI 54703                                          pastor@lakestreetumc.org           Email and First Class Mail
Lake Street United Methodist Church                                    Attn: Greg Wallace                                 1213 Melody Ln                            Eau Claire, WI 54703                                          pastor@lakestreetumc.org           Email and First Class Mail
Lake Street United Methodist Church (189395)                           c/o Bentz Law Firm                                 Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com             Email and First Class Mail
Lake Sunapee United Methodist Church                                   Attn: Treasurer                                    9 Lower Main St                           P.O. Box 335                  Sunapee, NH 03782               sunapeeumc@gmail.com               Email and First Class Mail
Lake Travis United Methodist Church                                    Attn: Paula Bryant                                 1502 Ranch Rd 620 N                       Lakeway, TX 78734                                             paula.bryant@ltumc.org             Email and First Class Mail
Lake Travis United Methodist Church                                    Attn: Paula Bryant                                 1502 Ranch Rd 620 N                       Austin, TX 78738                                              paula.bryant@ltumc.org             Email and First Class Mail
Lake Villa United Methodist Church                                     Attn: Robert Churchill                             P.O. Box 505                              Grayslake, IL 60030                                           rwchurchill@msn.com                Email and First Class Mail
Lake Vista United Methodist Church                                     Attn: Gray Goudeau                                 4600 N Turnbull                           Metairie, LA 70002                                            graygoudeau@yahoo.com              Email and First Class Mail
Lake Vista United Methodist Church                                     Attn: Norwood N Hingle III                         6645 Soamsh Fort Blvd                     New Orleans, LA 70124                                         nnhitt@bellsouth.net               Email and First Class Mail
Lake Waccamaw Umc                                                      506 Lakeshore Dr                                   Lake Waccamaw, NC 28450                                                                                 tben77@embarqmail.com              Email and First Class Mail
Lake Wappapello United Methodist Church                                Attn: Craig Hamilton                               1472 County Rd 535                        Poplar Bluff, MO 63901                                        pchamilton23@gmail.com             Email and First Class Mail
Lake Wappapello United Methodist Church                                Phillip Craig Hamilton                             P.O. Box 236                              Wappapello, MO 63966                                          pchamilton23@gmail.com             Email and First Class Mail
Lake Washington United Methodist Church                                c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lake Winola United Methodist Church (080034)                           c/o Bentz Law Firm                                 Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com             Email and First Class Mail
Lakehills United Methodist Church                                      Attn: Kristina S Fett ‐ Treasurer                  P.O. Box 565                              Lakehills, TX 78063                                           medinalake@msn.com                 Email and First Class Mail
Lakeridge United Methodist Church                                      Attn: Secretary/Treasurer And/Or Pastor            4701 82nd St                              Lubbock, TX 79424                                             rmedearis@lubbocklawfirm.com       Email and First Class Mail
Lakeshore United Methodist Church                                      411 Reed Ave                                       Manitowoc, WI 54220                                                                                     lakeshoreumc@lakshoreume.com       Email and First Class Mail
Lakeside United Methodist Church                                       c/o Connee Luttrell                                P.O. Box 192                              Lake Village, AR 71653‐0192                                   lraines@fridayfirm.com             Email and First Class Mail
Lakeside Community Chapel                                              Attn: Mike Rasmussen                               P.O. Box 162                              Lakeside, MT 59922                                            mikerita69@gmail.com               Email and First Class Mail
Lakeside Community Presbyterian Church Inc                             Attn: Gary Macdonald                               9908 Channel Rd                           Lakeside, CA 92040                                            office@lakesidepc.org              Email and First Class Mail
Lakeside Fellowship Umc                                                c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lakeside Houston United Methodist Church Pastor Andrew Payne           Lakeside United Methodist Church                   14303 W Lake Houston Pkwy                 Houston, TX 77044                                             andrew@thelakesideumc.org          Email and First Class Mail
Lakeside Umc                                                           c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lakeside United Methodist Church                                       Attn: Linda E Schultz                              1500 S Olive St                           Pine Bluff, AR 71601                                          LakesidePB@arumc.org               Email and First Class Mail
Lakeside United Methodist Church                                       Attn: Randy Mcguire                                2925 NW 66                                Oklahoma City, OK 73116                                       lumcpastor@lakesideumcokc.com      Email and First Class Mail
Lakeside United Methodist Church ‐ Lake Worth                          c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lakeside United Methodist Church (85388)                               c/o Bentz Law Firm                                 Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com             Email and First Class Mail
Lakeside United Methodist Church (85388)                               c/o Bentz Law Firm                                 Attn: Sean Bollman                        680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com             Email and First Class Mail
Lakeview Baptist Church                                                Attn: James Wilkerson                              1600 E Glenn Ave                          Auburn, AL 36830                                              jwilkerson@lakeviewbaptist.org     Email and First Class Mail
Lakeview Umc ‐ Waco                                                    c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lakeview Umc, Waco                                                     c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lakeview Umc, Waco                                                     701 Ave C                                          Waco, TX 76705                                                                                                                             First Class Mail
Lakeview United Methodist                                              c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lakeville United Methodist Church                                      Attn: Susan G Vreeland                             319 Main St P.O. Box 648                  Lakeville, CT 06039                                           sgvreeland@comcast.net             Email and First Class Mail
Lakeville United Methodist Church                                      Attn: Susan Vreeland                               319 Main St                               P.O. Box 614                  Lakeville, CT 06039             sgvreeland@comcast.net             Email and First Class Mail
Lakewood First United Methodist Church                                 Attn: Betty Mcclendon                              4300 Bellflower Blvd                      Lakewood, CA 90713                                            Betty@Bettymcclendon.com           Email and First Class Mail
Lakewood St Petersburg                                                 c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lakewood United Methodist ‐ Jacksonville                               c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lakewood United Methodist Church                                       Attn: Lumc Board of Trustees                       1390 Brentwood St                         Lakewood, CO 80214                                            ben@lumc.net                       Email and First Class Mail
Lakewood United Methodist Church                                       Attn: Sally Weisbarth                              157000 Detroit Ave                        Lakewood, OH 44107                                            financemanager@lkwdumc.org         Email and First Class Mail
Lakewood United Methodist Church                                       Attn: Rev Kim Teehan                               P.O. Box 3918                             Huntsville, AL 35810                                          jecoston@att.net                   Email and First Class Mail
Lakewood United Methodist Church                                       James E Coston Jr                                  145 Springside Path                       Harvest, AL 35749                                             jecoston@att.net                   Email and First Class Mail
Lakewood United Methodist Church                                       Attn: Pastor Michael Childs                        164 Shadyside Ave                         Lakewood, NY 14750                                            lakewoodunitedmc@gmail.com         Email and First Class Mail
Lakewood United Methodist Church                                       Attn: Eva Cherry & Patrick Littlefield             2443 Abrams Rd                            Dallas, TX 75214                                              office@mylakewoodchurch.org        Email and First Class Mail
Lakewood United Methodist Church                                       Attn: Pastor Shuler Sitsch                         11330 Lovetta Rd                          Houston, TX 77070                                             Shuler.sitsch@lakewoodumc.org      Email and First Class Mail
Lakewood United Methodist Church (89307)                               c/o Bentz Law Firm                                 Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com             Email and First Class Mail
Lakewood United Methodist Church, Troop 219                            Attn: Pastor Shuler Sitsch                         11330 Louetta Rd                          Houston, TX 77070                                             shuler.sitsch@lakewoodumc.org      Email and First Class Mail
Lamar Advertising Company                                              Attn: Criste Carnegie                              P.O. Box 66338                            Baton Rouge, LA 70896                                         lamar.credit@lamar.com             Email and First Class Mail
Lamar Advertising Southwest Inc                                        5321 Corporate Blvd                                Baton Rouge, LA 70808‐2506                                                                                                                 First Class Mail
Lamar United Methodist Church                                          900 Poplar                                         Lamar, MO 64759                                                                                         cthieman30@hotmail.com             Email and First Class Mail
Lamar United Methodist Church                                          Attn: Warren Jeffords                              P.O. Box 103                              Lamar, SC 29069                                               warrenj@jeffordsinsurance.com      Email and First Class Mail
Lamar United Methodist Church (181127)                                 c/o Bentz Law Firm                                 Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com             Email and First Class Mail
Lamar United Methodist Church (181127)                                 c/o Bentz Law Firm                                 Attn: Leonard Spagnolo & Daniel Maier     680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com             Email and First Class Mail
Lambertville United Methodist Church                                   Attn: Treasurer Lambertville Umc                   8169 Douglas Rd                           Lambertville, MI 48144                                        office@lambertvilleumc.org         Email and First Class Mail
Lambrou Law Firm PC                                                    Lambros Lambrou                                    45 Broadway, 31st floor                   New York NY 10006                                             ll@lllawpc.com                     Email and First Class Mail
Lambuth Memorial United Methodist Church                               Attn: Treasurer, Lambuth Memorial Umc              1042 Hartsville Pike                      Gallatin, TN 37066                                            People.lambuthumc@gmail.com        Email and First Class Mail
Lamesa First United Methodist Church                                   Attn: Secretary/Treasurer And/Or Pastor            312 N Austin Ave                          Lamesa, TX 79331                                              jimdadii@gmail.com                 Email and First Class Mail
Lamesa First United Methodist Church                                   c/o Field Manning Stone Hawthorne & Aycock Pc      Attn: Robert Aycock                       2112 Indiana Ave              Lubbock, TX 79410               rmedearis@lubbocklawfirm.com       Email and First Class Mail
Lamesa First United Methodist Church                                   Attn: Secretary/Treasurer And/Or Pastor            312 N Austin Ave                          Lamesa, TX 79331                                                                                 First Class Mail
Laminex                                                                P.O. Box 49457                                     Greenwood, SC 29649                                                                                     nichlowu@idshop.com                Email and First Class Mail
Laminex                                                                P.O. Box 49457                                     Greenwood, SC 29649‐0008                                                                                                                   First Class Mail
Lamothe Law Firm LLC                                                   Kristi Schubert                                    400 Poydras St, Ste. 1760                 New Orleans LA 70130                                          kschubert@amothefirm.com           Email and First Class Mail
Lamothe Law Firm LLC                                                   Kristi Schubert                                    400 Poydras St, Ste. 1760                 New Orleans LA 70130                                          kschubert@lamontfirm.com           Email and First Class Mail
Lamothe Law Firm LLC                                                   Kristi Schubert                                    400 Poydras St, Ste. 1760                 New Orleans LA 70130                                          kschubert@lamothefirm.com          Email and First Class Mail
Lampeter Umc                                                           11001 Village Rd                                   Lampeter, PA 17602                                                                                                                         First Class Mail
Lampeter Umc 11001 Village Rd Lampeter, Pa                             c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lanark Umc                                                             405 E Locust                                       Lanark, IL 61046                                                                                        pastormnolan@gmail.com             Email and First Class Mail
Lancaster United Methodist Church                                      Attn: Joshua Wiggs                                 200 Stanford St                           Lancaster, KY 40444                                           cward144@gmail.com                 Email and First Class Mail
Lancaster United Methodist Church                                      Attn: Dayna J Rodriguez                            918 W Ave J                               Lancaster, CA 93536                                           treasurer@lancasterunited.org      Email and First Class Mail
Lander United Methodist Church (88427)                                 c/o Bentz Law Firm                                 Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com             Email and First Class Mail
Landry Architects                                                      1202 Richardson Dr, Ste 106                        Richardson, TX 75080‐4611                                                                                                                  First Class Mail
Lane Memorial Umc                                                      c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lanes Chapel United Methodist Church                                   Attn: Rev D Jeff Gage                              8720 Old Jacksonville Hwy                 Tyler, TX 75703                                               jeff@laneschapel.com               Email and First Class Mail
Lanesville United Methodist Church                                     Attn: Larry Cox/ Treasurer                         2575 St Johns Church Rd                   Lanesville, IN 47136                                          lcox111960@gmail.com               Email and First Class Mail
Langhorne Umc                                                          c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Langley United Methodist Church Of Aiken County                        Attn: J Robert Huggins                             2696 Augusta Rd                           Langley, SC 29834                                                                                First Class Mail
Langley United Methodist Church Of Aiken County                        Attn: Rev J Robert Huggins                         106 Carriage Ct                           Greenwood, SC 29646                                                                              First Class Mail
Language Resource Ctr Inc                                              4801 E Independence Blvd, Ste 303                  Charlotte, NC 28212‐5410                                                                                                                   First Class Mail
Lanham United Methodist Church                                         Attn: Barbara B Hutchinson                         5512 Whitfield Chapel Rd                  Lanham, MD 20706                                              lumc@lumcmd.org                    Email and First Class Mail
Lanier Law Group, PA                                                   Attn: Robert Jenkins                               4915 Piedmont Pkwy, Ste 104               Jamestown NC 27282                                            dhigley@lanierlawgroup.com         Email and First Class Mail
Lanier Law Group, PA                                                   Attn: Robert Jenkins                               4915 Piedmont Pkwy, Ste 104               Jamestown NC 27282                                            rjenkins@lanierlawgroup.com        Email and First Class Mail
Lanier United Methodist 1979 Buford Hwy Cumming, Ga 30                 c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lansdowne United Methodist Church (Lumc)                               Attn: Brian Bailey                                 114 Laverne Ave                           Balitmore, MD 21227                                           office@lansdowneumc.org            Email and First Class Mail
L'Anse United Methodist Church                                         Attn: Sally Klassen‐L'Anse Umc                     304 N Main                                L'Anse, MI 49946                                              natereed1977@gmail.com             Email and First Class Mail
L'Anse United Methodist Church                                         Nathan Thomas Reed                                 304 N Main                                L'Anse, MI 49946                                              natereed1977@gmail.com             Email and First Class Mail
Lansing First United Methodist Church                                  18420 Burnham Ave                                  Lansing, IL 60438                                                                                       3fishandaloaf@sbcglobal.net        Email and First Class Mail
Lansing First United Methodist Church                                  Attn: Treasurer                                    3827 Delta River Dr                       Lansing, MI 48906                                             office@lansingfirst.org            Email and First Class Mail
Lansing United Methodist Church                                        Attn: Alison Schmied                               32 Brickyard Rd                           Lansing, NY 14882                                             pastor@lansingunited.org           Email and First Class Mail
Laona Emmanuel United Methodist Church                                 Attn: Dan Lawrence & Michael Steven Spell          9636 Wilson Rd                            Fredonia, NY 14063                                            bereconciled520@yahoo.com          Email and First Class Mail
Laplace First United Methodist Church                                  Attn: Jason Harris                                 3010 Bamboo Rd                            Laplace, LA 70068                                             fumcoffice@hotmail.com             Email and First Class Mail
Lapp, Libra, Stoebner, & Pusch, Chartered                              Andrew James Stoebner                              120 S 6th St, Ste 2500                    Minneapolis, MN 55402                                         astoebner@lapplibra.com            Email and First Class Mail
Laramie First United Methodist Church                                  Attn: Administrative Assistant & Heather Thieken   1215 E Gibbon St                          Laramie, WY 82072                                             office@laramieumc.org              Email and First Class Mail
Larchmont Umc                                                          c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Larimore United Methodist Church                                       Attn: Pastor Raenelle Sorensen                     P.O. Box 537                              Larimore, ND 58251                                            theyoke@centurylink.net            Email and First Class Mail
Larimore United Methodist Church                                       Raenelle Mae Sorensen                              203 W 3rd St                              P.O. Box 537                  Larimore, ND 58251                                                 First Class Mail
Larned First Umc                                                       c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Larry M Gibson                                                         c/o Boy Scouts of America                          Attn: Chase Koontz                        1325 W Walnut Hill Ln         Irving, TX 75015                chase.koontz@scouting.org          Email and First Class Mail
Larry Nicholas Dotin                                                   912 Cr 1270                                        Detroit, TX 75439                                                                                       ranch.lb@gmail.com                 Email and First Class Mail
Larry W Johnson                                                        P.O. Box 502                                       Iowa Falls, IA 50126                                                                                    wjlaw@qwestoffice.net              Email and First Class Mail
Las Vegas Area Council #328                                            7220 Paradise Rd                                   Las Vegas, NV 89119‐4403                                                                                                                   First Class Mail
Lasa, Monroig & Veve, LLP                                              Attn: David A Dopsovic                             1250 Connecticut Ave Nw, Ste 700          Washington, DC 20036                                          ddopsovic@lmvlaw.com               Email and First Class Mail
Lasalle Council Bsa 165                                                Attn: John M Cary                                  1340 S Bend Ave                           South Bend, IN 46628                                          john.cary@scouting.org             Email and First Class Mail
Lascassas United Methodist Church                                      Attn: James T Smythe                               P.O. Box 51                               Lascassas, TN 37085                                           jim@jsmytheleasing.com             Email and First Class Mail
Last Frontier Cncl #480                                                3031 NW 64th St                                    Oklahoma City, OK 73116‐3525                                                                                                               First Class Mail
Last Frontier Cncl 480                                                 3031 NW 64th St                                    Oklahoma City, OK 73116‐3525                                                                                                               First Class Mail
Last Frontier Council                                                  Attn: William H Hoch                               324 N Robinson Ave, Ste 100               Oklahoma City, OK 73102                                       will.hoch@crowedunlevy.com         Email and First Class Mail
Last Frontier Council, Boy Scouts Of America                           3031 NW 64th St                                    Oklahoma City, OK 73116‐3525                                                                                                               First Class Mail
Latrobe United Methodist Church (98120)                                c/o Bentz Law Firm                                 Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com             Email and First Class Mail
Lauckport United Methodist Church (Parkersburg, Wv)                    Attn: Raymond Maleke                               705 Williams Ave                          Williamstown, WV 26187                                        ray_maleke@yahoo.com               Email and First Class Mail
Laura Conrad                                                           c/o Fort Hill Presbyterian                         101 Edgewood Ave                          Clemson, SC 29631                                             laura.conrad@forthillchurch.org    Email and First Class Mail
Laurel Grove Umc (182634)                                              c/o Bentz Law Firm                                 Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com             Email and First Class Mail
Laurel Heights Umc                                                     Attn: Amy Caldwell                                 227 West Woodlawn Ave                     San Antonio, TX 78212                                         acaldwell@mylhumc.org              Email and First Class Mail
Laurel Highlands Council 527                                           Flag Plaza ‐ 1275 Bedford Ave                      Pittsburgh, PA 15219‐3699                                                                                                                  First Class Mail
Laurel Highlands Council, Boy Scouts Of America                        Flag Plaza                                         1275 Bedford Ave                          Pittsburgh, PA 15219‐3699                                                                        First Class Mail
Laurel Hill Umc                                                        c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Laurel Run Umc (Beech Creek)                                           c/o Bentz Law Firm                                 Attn: Leonard Spagnolo                    680 Washington Rd, Ste 200    Pittsburgh, PA 15228            lspagnolo@bentzlaw.com             Email and First Class Mail
Laurel United Methodist Church                                         631 S Grand Ave W                                  Springfield, IL 62704                                                                                   prouse@laurelumchurch.org          Email and First Class Mail
Laurel United Methodist Church                                         Attn: Treasurer/Secretary Laurel Umc               P.O. Box 1055                             Laurel, MT 59044                                              Umclaurel@gmail.com                Email and First Class Mail
Lauren Anne Busky                                                      4106 Chardel Rd, Unit 3D                           Nottingham, MD 21236                                                                                    labusky@comcast.net                Email and First Class Mail
Laurence Holker Potts Jr                                               4717 Warwick Lane                                  Bryan, TX 77802                                                                                         lhpjr1@hotmail.com                 Email and First Class Mail
Lavale United Methodist Church                                         Attn: Treasurer, Lavale Umc                        565 National Hwy                          Lavale, MD 21502                                              churchoffice@umclavale.org         Email and First Class Mail
Lavalette United Methodist Church                                      Attn: Greg Adkins (Treasurer)                      P.O. Box 478/ 4623 Rt 152                 Lavalette, WV 25535                                           rdstonestreet@gmail.com            Email and First Class Mail
Laveta United Methodist Church                                         Attn: Janine A Rose                                P.O. Box 895                              Laveta, CO 81055                                              lvumchurch@gmail.com               Email and First Class Mail
Laveta United Methodist Church                                         Attn: Pastor, Laveta Umc                           P.O. Box 217                              Laveta, CO 81055                                              lvumchurch@gmail.com               Email and First Class Mail
Lavonia First                                                          c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice                        100 N Tampa St, Ste 2200      Tampa, FL 33602                 erice@bradley.com                  Email and First Class Mail
Lavonia First                                                          25 Baker St                                        Lavonia, GA 30553                                                                                                                          First Class Mail
Law of Benjamin A. Pepper, PPLC                                        Benjamin Andrew Pepper                             1414 F Street                             Bellingham WA 98225                                           ben@bpepperlaw.com                 Email and First Class Mail
Law Office Douglas P. Mayer                                            Douglas P. Mayer                                   114 Old Country Road, Ste 248             Mineola NY 11501                                              email@douglasmayer.com             Email and First Class Mail
Law Office of Carmen L. Durso                                          Carmen L. Durso                                    175 Federal St., Ste. 1425                Boston MA 02110                                               carmen@dursol200.com               Email and First Class Mail
Law Office of Carmen L. Durso                                          Carmen L. Durso                                    175 Federal St., Ste. 1425                Boston MA 02110                                               carmen@dursolaw.com                Email and First Class Mail
Law Office Of Daniel K Usiak, Pc                                       Attn: Daniel K Usiak Jr                            18 E Willamette Ave                       Colorado Springs, CO 80903                                    daniel@usiaklaw.com                Email and First Class Mail
Law Office Of Elliott Kanter                                           Elliott Kanter                                     2445 5th Ave. Ste. 350                    San Diego CA 92101                                            ekanter@enkanter.com               Email and First Class Mail
Law Office of Elliott Katsnelson                                       Elliott Katsnelson                                 1711 Kings Highway                        Brooklyn NY 11229                                             talkwithlawyer@aol.com             Email and First Class Mail
Law Office of Frank Bogulski                                           Frank Bogulski, Esq.                               286 Delaware Ave., Ste. B                 Buffalo NY 14202                                              Fbogulski@yahoo.com                Email and First Class Mail
Law Office Of Jennifer M Campbell                                      Attn: Jennifer M Campbell                          5 Ward St                                 Frenchtown, NJ 08825                                          jmc@jcampbellesq.com               Email and First Class Mail
Law Office of John F. Wolcott                                          John F. Wolcott                                    3318 Del Mar Ave Ste 202                  Rosemead CA 91770                                             wolcottlaw@aol.com                 Email and First Class Mail
Law Office Of John R Green                                             John Ray Green                                     1106 W Maple                              Duncan, OK 73533                                              johnrgreen@sbcglobal.net           Email and First Class Mail
Law Office of Joseph A. Bluemel, III, P.S                              Joseph A. Blumel, III                              4407 N Division St. Ste 900               Spokane WA 99207                                              joseph@bluemellaw.com              Email and First Class Mail
Law Office of Joseph A. Bluemel, III, P.S                              Joseph A. Blumel, III                              4407 N Division St. Ste 900               Spokane WA 99207                                              joseph@blumelaw.com                Email and First Class Mail
Law Office of Joseph A. Bluemel, III, P.S                              Joseph A. Blumel, III                              4407 N Division St. Ste 900               Spokane WA 99207                                              joseph@blumellaw.com               Email and First Class Mail
Law Office of Joseph A. Bluemel, III, P.S                              Joseph A. Blumel, III                              4407 N Division St. Ste 900               Spokane WA 99207                                              joseph©blumellaw.com               Email and First Class Mail
Law Office of Joseph H. Skerry, III                                    Joseph H. Skerry, III                              304 Cambridge Road Ste 520                Woburn MA 01801                                               jayskerry@gmail.com                Email and First Class Mail
Law Office of Joshua Twombley, LLC                                     Joshua Twombley                                    515 W Sycamore                            Kokomo IN 46901                                               jt@kokomobankruptcylaw.com         Email and First Class Mail
Law Office of Joshua Twombley, LLC                                     Joshua Twombley                                    515 W Sycamore                            Kokomo IN 46901                                               jt@kokomobanktuptcylaw.com         Email and First Class Mail
Law Office of Kirk C. Davis                                            Kirk C. Davis                                      1218 3rd Ave., Ste 1000                   Seattle WA 98101                                              kirk@kirkdavislaw.com              Email and First Class Mail
Law Office of L. Paul Mankin                                           L. Paul Mankin, Esq.                               4655 Cass Street, Ste 410                 San Diego CA 92109                                            pmankin@paulmankin.com             Email and First Class Mail
Law Office Of Leah K Wintemute                                         Attn: Leah K Wintemute                             13 Woodbrook Rd                           Hampton, NJ 08827                                             reedev1@comcast.net                Email and First Class Mail
Law Office Of Lesley A Hoenig                                          Lesley A Hoenig                                    108 S University Ave, Ste 3               Mt Pleasant, MI 48858                                         lesley@hoeniglaw.com               Email and First Class Mail
Law Office of Marco Simons                                             Marco Simons                                       631 Ritchie Ave                           Silver Spring MD 20910                                        marco.b.simons@gmail.com           Email and First Class Mail
Law Office of Matthew Borgquist                                        Matthew Borgquist                                  620 S. Melrose Dr. Ste 101                Vista CA 92081                                                matthew@borgquistlaw.com           Email and First Class Mail
Law Office Of Melody D Genson                                          Melody D Genson                                    2750 Ringling Blvd, Ste 3                 Sarasota, FL 34237                                            melodygenson@verizon.net           Email and First Class Mail
Law Office of Michael G. Dowd and Sweeney Reich & Bolz LLP             Michael G. Dowd and Gerald J. Sweeney              1981 Marcus Ave., Ste 200                 Lake Success NY 11042                                         gkosmakos@srblawfirm.com           Email and First Class Mail
Law Office of Patrick Sorsby LLC                                       Patrick Sorsby                                     1568 Central Ave First FL                 Albany NY 12205                                               sorsbylaw@gmail.com                Email and First Class Mail
Law Office of Paul L Kranz                                             Paul L. Kranz                                      639 San Gabriel Ave                       Albany CA 94706                                               kranzlaw@sbcglobal.net             Email and First Class Mail
Law Office Of Paul Ramage                                              Attn: Joseph Paul Rumage Jr                        P.O. Box 1174                             Denham Springs, LA 70727                                      rumagelawoffice@cs.com             Email and First Class Mail
Law Office of Robert E Burrows                                         Robert Burrows                                     225 W. Washington St., Ste 1130           Chicago IL 60606                                              roberteburrows@msn.com             Email and First Class Mail
Law Office Of Robert Rimmer                                            Attn: Robert T Rimmer                              191 Main St                               Old Saybrook, CT 06475                                        roberttrimmer@aol.com              Email and First Class Mail
Law Office of Ryan J. Villa                                            Ryan J. Villa                                      2501 Rio Grande Blvd. NE Ste A            Albuquerque NM 87104                                          ryan@ rjvillawfirm.com             Email and First Class Mail
Law Office of Steven A Denny, PC                                       Steven A. Denny                                    1101 Lake Street, Ste 202‐B               Oak Park IL 60301                                             sdenny@dennylaw.com                Email and First Class Mail
Law Office of Tammy Carter                                             Tammy Carter                                       4703 E. Camp Lowell, Ste. 253             Tucson AZ 85712                                               tammy@tcarterlaw.com               Email and First Class Mail
Law Office of Tammy Carter                                             Tammy Carter                                       4703 E. Camp Lowell, Ste. 253             Tucson AZ 85712                                               tammy@trcarterlaw.com              Email and First Class Mail
Law Office of William F Mulroney                                       William F Mulroney                                 400 Redland Coast Ste 110                 Owings Hills MD 21117                                         wmulroney@mulroneylawfirm.com      Email and First Class Mail
Law Officed of Donald G Norris                                         Donald G Norris                                    3055 Wilshire Blvd. Ste 980               Los Angeles CA 90010                                          boyscoutsclaims@gmail.com          Email and First Class Mail
Law Offices of Anthony M. DeMarco                                      Anthony M. DeMarco                                 650 Sierra Madre Villa Ave                Pasadena CA 91107                                             tania@demarcolawfirm.com           Email and First Class Mail
Law Offices of Betti & Associates                                      Michelle M. Betti, Esq.                            30 Wall Street, 8th Floor                 New York NY 10005                                             mbettilaw@gmail.com                Email and First Class Mail
Law Offices of Brian Yosowitz                                          Brian Yosowitz                                     320 N. Sierra Bonita Ave                  Los Angeles CA 90036                                          yosolaw@gmail.com                  Email and First Class Mail
Law Offices Of C Kevin Mccrindle                                       Carlton K Mccrindle                                607 Sycamore St, Ste 500                  Waterloo, IA 50703                                            kevin.mccrindle@mccrindlelaw.com   Email and First Class Mail
Law Offices of Chad A. Bowers                                          Chad Bowers                                        3210 W. Charleston Blvd                   Las Vegas NV 89102                                            bowers@lawyer.com                  Email and First Class Mail
Law Offices Of Cohen & Thomas                                          Attn: Ian Cole, Esq                                315 Main St                               Derby, CT 06418                                               iancole@cohen‐thomas.com           Email and First Class Mail
LAW OFFICES OF DAVID A. JASKOWIAK                                      DAVID A. JASKOWIAK, WAYNE ELY                      815 GREENWOOD AVENUE, Ste 14              JENKINTOWN PA 19046                                           DAVIDJAS@DAVIDJASLAW.COM           Email and First Class Mail
Law Offices of David E. Massey                                         David E. Massey, Esquire                           1523 Saramont Road                        Columbia SC 29205                                             david.e.massey4@gmail.com          Email and First Class Mail
Law Offices of Donald G. Norris                                        Donald G Norris                                    3055 Wilshire Blvd. Ste. 980              Los Angeles CA 90010                                          dnorrislaw@gmail.com               Email and First Class Mail
Law Offices of G Oliver Koppell & Associates                           G Oliver Koppell                                   99 Park Ave, Ste 1100                     New York NY 10016                                             okoppell@koppellaw.com             Email and First Class Mail
Law Offices Of Gail N Mckay                                            Attn: Gail Neil Mckay                              6707 Perkins Rd                           Baton Rouge, LA 70808                                         gm@gailmckay.com                   Email and First Class Mail
Law Offices of James B. Chanin                                         James B. Chanin                                    3050 Shattuck Avenue                      Berkeley CA 94705                                             jbcofc@aol.com                     Email and First Class Mail
Law Offices of Jay Doyle, PC                                           James D. Doyle, lll                                1306 Guadalupe St                         Austin TX 78701                                               jay@jaydoylelaw.com                Email and First Class Mail
Law Offices of Joe Phillips                                            Patrick J. Phillips                                8000 Maryland Ave. Ste 1500               St. Louis MO 63105                                            joephiilipslaw@hotmail.com         Email and First Class Mail
Law Offices of Joe Phillips                                            Patrick J. Phillips                                8000 Maryland Ave. Ste 1500               St. Louis MO 63105                                            joephillipslaw@hotmail.com         Email and First Class Mail
Law Offices of Joseph M. Kar, PC                                       Joseph Kar, Esq                                    15250 Ventura Blvd., Ste. 1220            Sherman Oaks CA 91403                                         jkar@civillegal.com                Email and First Class Mail
Law Offices Of Marcie L Foster                                         Marcie L Foster                                    5635 Weiss Lake Blvd                      Leesburg, AL 35983                                            marcie@fosterlawoffice.org         Email and First Class Mail
Law Offices of Michael E. St. George                                   Michael St. George                                 P.O. Box 10537                            Tempe AZ 85284                                                stgeorge@stgeorgelaw.com           Email and First Class Mail
Law Offices of Mitchell Garabedian                                     Mitchell Garabedian, Esq                           100 State Street, 6th Floor               Boston MA 02109                                               m2arabedian@2arabedianlaw.com      Email and First Class Mail
Law Offices of Mitchell Garabedian                                     Mitchell Garabedian, Esq                           100 State Street, 6th Floor               Boston MA 02109                                               mgarabedian@garabedianlaw. com     Email and First Class Mail
Law Offices of Mitchell Garabedian                                     Mitchell Garabedian, Esq                           100 State Street, 6th Floor               Boston MA 02109                                               mgarabedian@garabedianlaw.com      Email and First Class Mail
Law Offices of Peter J. McNamara                                       Peter J. McNamara                                  1520 Locust St. Ste 804 8th Fl South      Philadelphia PA 19102                                         peter@pjm‐law.com                  Email and First Class Mail
Law Offices of Pizana & Niedzwiedz PLLC                                Rafael Pizana III                                  2139 NW Military, Ste 200                 San Antonio TX 78213                                          rafael.pizana@rp3law.com           Email and First Class Mail
Law Offices of Ricardo A. Vazquez                                      Ricardo Vazquez                                    2040 Westlake Ave N. # 402                Seattle WA 98109                                              vazquezlaw@gmail.com               Email and First Class Mail
Law Offices of Samuel P Moeller, PLLC                                  Samuel P Moeller                                   1419 N. 3rd St. Ste. 100                  Phoenix AZ 85004                                              sam@spmoellerlaw.com               Email and First Class Mail
Law Offices Of Skip Jennings, Pc                                       Richard C E Jennings                               115 W Oglethorpe Ave                      Savannah, GA 31401                                            skipjenningspc@comcast.net         Email and First Class Mail
Law Offices Of Steven B Lever                                          Steven B Lever                                     200 Pine Ave, Ste 620                     Long Beach, CA 90802                                          sblever@leverlaw.com               Email and First Class Mail
Law Offices of Todd Collins                                            Todd Collins and Marc Tull                         724 E Kiowa Ave Ste 7‐P.O. box 456        Elizabeth CO 80107                                            tcollins@tcollinslaw.com           Email and First Class Mail
Lawrence Chapel United Methodist Church                                Attn: Rev. Mollie Bame Reddic                      2101 Six Mile Hwy                         Central, SC 29630                                             pastor@lawrencechapel.church       Email and First Class Mail
Lawrence Frank Potts                                                   2602 Riata Dr                                      Sherman, TX 75092                                                                                       larrypotts111@gmail.com            Email and First Class Mail
                                                                  Case 20-10343-LSS                                              Doc 2541                                       Filed 04/07/21                                              Page 45 of 87

Lawrence Memorial Umc                                                     c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lawrence Road Presbyterian Church                                         Attn: Rev. Marianne Rhebergen                          1039 Lawrence Rd                           Lawrenceville, NJ 08648                                                           rheberg@verizon.net                       Email and First Class Mail
Lawrence United Methodist Church                                          Attn: Chair of Trustees                                5200 N Shadeland Ave                       Indianapolis, IN 46226                                                            info@lawrenceumc.com                      Email and First Class Mail
Lawrence W. Kellner                                                       c/o Boy Scouts of America                              Attn: Chase Koontz                         1325 W Walnut Hill Ln           Irving, TX 75015                                  chase.koontz@scouting.org                 Email and First Class Mail
Lawrenceburg United Methodist Church                                      Attn: Bob Alexander                                    406 Vail Dr                                Lawrenceburg, KY 40342                                                            bobalex1052@msn.com                       Email and First Class Mail
Lawrenceburg United Methodist Church                                      Attn: Errol Archerson                                  565 Carlton Dr                             Lawrenceburg, KY 40342                                                            earcherson@gmail.com                      Email and First Class Mail
Lawrencefield Parish Church                                               Attn: Nancy L Woodworth‐Hill                           P.O. Box 4063                              Wheeling, WV 26003                                                                                                          First Class Mail
Lawrenceville Road Umc ‐ Tucker                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lawrenceville Umc                                                         c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lawton St Paul'S United Methodist Church                                  Attn: Treasurer St Pauls Umc                           P.O. Box 456                               Lawton, MI 49065                                                                  st.paulsoffice2018@gmail.com              Email and First Class Mail
Lazy K Farms                                                              Attn: Alan Kiene                                       5572 Pierce St                             St Charles, IA 50204                                                              anitaolsonlaw@gmail.com                   Email and First Class Mail
LCG Assoc, Inc                                                            400 Galleria Pkwy SE, Ste 1800                         Atlanta, GA 30339‐5953                                                                                                                                                 First Class Mail
Lcg Associates Inc                                                        400 Galleria Pkwy SE, Ste 1800                         Atlanta, GA 30339‐5953                                                                                                                                                 First Class Mail
Le Tourneau Univerity                                                     fbo Benjamin S Mathews                                 P.O. Box 7001                              Longview, TX 75607‐7001                                                                                                     First Class Mail
Lea Joyner Memorial United Methodist Church                               Attn: Vicki Fuller                                     4390 Old Sterlington Rd                    Monroe, LA 71203                                                                  leajoynerchurch@gmail.com                 Email and First Class Mail
Leachville United Methodist                                               Attn: Paul Rennett                                     P.O. Box 691                               Leachville, AR 72438                                                              rennetproduce@gmail.com                   Email and First Class Mail
Leaf River United Methodist Church                                        104 E 3rd St                                           Leaf River, IL 61047                                                                                                         leafriverumc@gmail.com                    Email and First Class Mail
League City United Methodist Church                                       Attn: Pastor Joel McMahon                              1601 W League City Pkwy                    League City, TX 77573                                                             joel@lcumc.tv                             Email and First Class Mail
League City United Methodist Church                                       Attn: Pastor/Joel McMahon                              1601 W League City Pkwy                    League City, TX 77573                                                             joel@lcumc.tv                             Email and First Class Mail
Leahey & Johnson, PC                                                      Attn: Peter Johnson                                    120 Wall St                                New York, NY 10005                                                                peter@leaheyandjohnson.com                Email and First Class Mail
Leaksville United Methodist Church 603 Henry St, Eden, NC                 c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Leander United Methodist Church                                           Attn: Laura H Becker                                   107 S West Dr                              Leander, TX 78641                                                                 laura.becker@leanderumc.org               Email and First Class Mail
Learning For Life                                                         1325 W Walnut Hill Ln                                  Irving, TX 75038‐3008                                                                                                                                                  First Class Mail
Leatherstocking Council 400                                               1401 Genesee St                                        Utica, NY 13501‐4399                                                                                                                                                   First Class Mail
Leatherstocking Council of The Boy Scouts Of America, Inc                 Attn: Camille W Hill                                   One Lincoln Center                         Syracuse, NY 13202                                                                chill@bsk.com                             Email and First Class Mail
Leatherstocking Council of The Boy Scouts Of America, Inc                 Attn: Ray Eschenbach                                   1401 Genesee St                            Utica, NY 13501                                                                   Ray.Eschenbach@scouting.org               Email and First Class Mail
Leawood UMC                                                               c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lebanon Christian Church, Inc                                             c/o Plews Shadley Racher & Braun LLP                   Attn: Josh S Tatum                         1346 N Delaware St              Indianapolis, IN 46202                            jtatum@psrb.com                           Email and First Class Mail
Lebanon Covenant UMC                                                      c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lebanon Covenant UMC                                                      346 N 9th St                                           Lebanon, PA 17046                                                                                                                                                      First Class Mail
Lebanon First United Methodist Church                                     415 W Main St                                          Lebanon, TN 37087                                                                                                            cori@lebanonfumc.com                      Email and First Class Mail
Lebanon UMC                                                               c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lebanon United Methodist Church                                           Attn: Andrew Sizemore                                  10220 Garners Ferry Rd                     Eastover, SC 29044                                                                awsizemore@umcsc.org                      Email and First Class Mail
Lebanon United Methodist Church                                           Attn: George Armstrong                                 4 Green St                                 Lebanon, NH 03266                                                                 ggarmstr@comcast.net                      Email and First Class Mail
Lebanon United Methodist Church                                           Attn: George Armstrong                                 18 School St                               Lebanon, NH 03766                                                                 office@lebanonumc.net                     Email and First Class Mail
Lebanon United Methodist Church Lebanon Ohio                              Attn: Gary M Kuntz                                     457 Eastview Dr                            Lebanon, OH 45036                                                                 gkuntz@zoomtown.com                       Email and First Class Mail
Lebanon United Methodist Church Lebanon Ohio                              Attn: Hope@Boneandbonecpas.com                         18 N East St                               Lebanon, OH 45036                                                                 hope@boneandbonecpas.com                  Email and First Class Mail
Lebanon United Methodist Church of Neeses, SC, Inc                        Attn: Nicholas Perez                                   768 Calvary Church Rd                      Neeses, SC 29107                                                                  ndperez@umcsc.org                         Email and First Class Mail
Lebanon United Methodist Church of Neeses, SC, Inc                        Attn: Rev Nicholas Perez                               207 St Johns Ave                           Norway, SC 29113                                                                  ndperez@umcsc.org                         Email and First Class Mail
Ledyard United Methodist Church                                           Attn: Robert Landon                                    P.O. Box 40                                King Ferry, NY 13081‐0040                                                         blandon@currentcontrols.com               Email and First Class Mail
Ledyard United Methodist Church                                           Attn: Charles Minster                                  13 Laflure Ln                              Peru, NY 12972                                                                    cnkminster@hotmail.com                    Email and First Class Mail
Lee Kersten                                                               777 Coburg Rd                                          Eugene, OR 97408                                                                                                                                                       First Class Mail
Lee M. Herman, Esquire                                                    Lee M. Herman, Esquire                                 280 Providence Road, Ste 4                 Media PA 19087                                                                    lmh@lmhlaw.com                            Email and First Class Mail
Leedey First United Methodist                                             P.O. Box 298                                           Leedey, OK 73654                                                                                                             leedeyumc@dobsonteleco.com                Email and First Class Mail
Leeds First United Methodist Church                                       Attn: Steve Karr Chairman PPR                          7833 Parkway Dr                            Leeds, AL 35094                                                                                                             First Class Mail
Leeds First United Methodist Church                                       Attn: Steve Karr Chairman PPR                          7833 Pkwy Dr                               Leeds, AL 35094                                                                                                             First Class Mail
Leeds United Methodist Church ‐ Elkton                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lee's Chapel United Methodist                                             c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Leesburg UMC ‐ Leesburg                                                   c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Leesburg United Methodist Church (02313)                                  c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200      Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                    Email and First Class Mail
Leesville United Methodist Church, Inc                                    Attn: Doug Copper                                      510 E Columbia Ave                         Batesburg‐Leesville, SC 29070                                                     leesvilleumc@bellsouth.net                Email and First Class Mail
Leetown United Methodist Church                                           Attn: Patricia Walker                                  11133 Leetown Rd                           Kearneysville, WV 25430                                                           leetownumc@frontiernet.net                Email and First Class Mail
Legacy United Methodist Church                                            Attn: JoAnn Early                                      4600 Durango Dr                            Bismarck, ND 58503                                                                joann@legacyumc.org                       Email and First Class Mail
Legato Management Solutions, Inc                                          7550 W Ih 10 Ste 940                                   San Antonio, TX 78229‐5816                                                                                                                                             First Class Mail
Lego Systems, Inc                                                         555 Taylor Rd                                          P.O. Box 1600                              Enfield, CT 06083‐1600                                                                                                      First Class Mail
Lehigh University                                                         fbo Declan M Coster                                    27 Memorial Dr W                           Bethlehem, PA 18015‐3027                                                                                                    First Class Mail
Lehman Memorial UMC                                                       Attn: Andrew Krpata                                    50 Harding Ave                             Hatboro, PA 19040                                                                 akrpata@lehmanumc.org                     Email and First Class Mail
Lehman Memorial United Methodist Church                                   300 South York Road                                    Hatboro, PA 19040                                                                                                            office@lehmanumc.org                      Email and First Class Mail
Lehman‐Idetown UMC (079902)                                               c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200      Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                    Email and First Class Mail
Leigh Service & Repair Inc                                                242 Lignumvitae Dr                                     Key Largo, FL 33037‐4538                                                                                                                                               First Class Mail
Leighton United Methodist Church                                          Attn: Frances King Quick                               8385 Main St                               Leighton, AL 35646                                                                fquick@maynardcooper.com                  Email and First Class Mail
Leighton United Methodist Church                                          P.O. Box 648                                           Leighton, AL 35646                                                                                                           markparris216@gmail.com                   Email and First Class Mail
Leisawitz Heller                                                          Kenneth Millman, Esq                                   2755 Century Blvd.                         Wyomissing PA 19610                                                               kmillman@leisawitzheller.com              Email and First Class Mail
Leisawitz Heller Abramowitch Phillips, PC                                 Attn: Eden R Bucher                                    2755 Century Blvd                          Wyomissing, PA 19610                                                              ebucher@leisawitzheller.com               Email and First Class Mail
LeLoie G Dutemple                                                         845 S 60th St 312                                      West Des Moines, IA 50266                                                                                                    dutemple@peoplepc.com                     Email and First Class Mail
LeLoie G Dutemple                                                         845 S 60th St, No 312                                  West Des Moines, IA 50266                                                                                                    dutemple@peoplepc.com                     Email and First Class Mail
Lemon Grove United Methodist Church                                       3205 Washington St                                     Lemon Grove, CA 91945                                                                                                        pastortrish@nethere.com                   Email and First Class Mail
Lemon UMC (79888)                                                         c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200      Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                    Email and First Class Mail
Lemont United Methodist Church                                            Attn: William Stelter                                  25 W Custer St                             Lemont, IL 60439                                                                  hyosun_oh@yahoo.com                       Email and First Class Mail
Lemoore Presbyterian Church, Inc                                          P.O. Box 336                                           Lemoore, CA 93245                                                                                                            jaysalyer@yahoo.com                       Email and First Class Mail
Lemoore Presbyterian Church, Inc                                          Attn: James E Salyer                                   260 B St                                   Lemoore, CA 93245                                                                                                           First Class Mail
Lena United Methodist Church                                              Attn: Keri Leigh Rainsberger                           118 W Mason St                             Lena, IL 61048                                                                    Kerileighr@yahoo.com                      Email and First Class Mail
Lena United Methodist Church                                              Attn: Keri Leigh Rainsberger                           P.O. Box 336                               Lena, IL 61048                                                                                                              First Class Mail
Lennon Seney United Methodist Church                                      Attn: Mrs Diana Galloway, Treasurer                    2084 Dandridge Ave                         Knoxville, TN 3791                                                                natfoster01@gmail.com                     Email and First Class Mail
Lenovo Inc                                                                P.O. Box 643055                                        Pittsburgh, PA 15264‐3055                                                                                                                                              First Class Mail
Leo United Methodist Church                                               Attn: Bonnie Adams                                     13527 Leo Rd                               Leo, IN 46765                                                                     finance@leoumc.org                        Email and First Class Mail
Leominster United Methodist Church                                        Attn: Michelle Ashley                                  77 Hall St                                 Leominster, MA 01453                                                              pastormichelleashley@gmail.com            Email and First Class Mail
Leonard Legal Group, LLC                                                  Scott G. Leonard Esq.                                  165 Washington St                          Morristown NJ 07960                                                               Sleonard@leonardlawyers.com               Email and First Class Mail
Leonard Legal Group, LLC                                                  Scott G. Leonard Esq.                                  165 Washington St                          Morristown NJ 07960                                                               sleondard@leonardlawyers.com              Email and First Class Mail
LeRoy First United Methodist Church                                       Attn: Mattheis Lorimor                                 P.O. Box 164                               LeRoy, IL 61752                                                                   mlorimor@leroyumc.org                     Email and First Class Mail
LeRoy United Methodist Church                                             10 Trigon Pk                                           LeRoy, NY 14482                                                                                                              jflint@gmail.com                          Email and First Class Mail
LeRoy United Methodist Church                                             Attn: Jeremy Flint, Treasurer                          15 North St                                LeRoy, NY 14482                                                                   jflint726@gmail.com                       Email and First Class Mail
LeRoy United Methodist Church                                             ATTN: Rev Robin D Dillon                               P.O. Box 327                               Westfield Center, OH 44251                                                        robinddillon@gmail.com                    Email and First Class Mail
Leslie EQ Co                                                              Attn: Timothy W Leslie                                 P.O Box 629, 6248 Webster Rd               Cowen, WV 26206                                                                                                             First Class Mail
Leslie Equipment Company                                                  Attn: Timothy Leslie                                   P.O. Box 68                                Cowen, WV 26206                                                                   leslietim@les1.com                        Email and First Class Mail
Leslie James Johnson                                                      410 Benedict Ave                                       Apt 2G                                     Tarrytown, NY 10591                                                               lesjohnson1@verizon.net                   Email and First Class Mail
Leslie United Methodist Church                                            Attn: Charlcie Jones, Sec of Leslie UMC                119B Country Club Dr                       Americus, GA 31709                                                                charlciecj@gmail.com                      Email and First Class Mail
Lester Memorial Untied Methodist Church                                   Attn: Harvey Beck                                      108 3rd Ave E                              Oneonta, AL 35121                                                                 harvey@lester‐memorial.org                Email and First Class Mail
Letts United Methodist Church                                             Attn: Marsha Mae Gerot                                 625 Vine St                                Letts, IA 52754                                                                   jmgerot@lakeodessa.net                    Email and First Class Mail
Letts United Methodist Church                                             Attn: Nancy Gerst                                      1488 Oak Grove Rd                          Letts, IA 52754                                                                   lettsumc@iouatlecom.net                   Email and First Class Mail
Letts United Methodist Church                                             Attn: Nancy Turner                                     1488 Oak Grove Rd                          Letts, IA 52754                                                                   lettsumc@iowatelecom.net                  Email and First Class Mail
Letts United Methodist Church                                             Attn: Marsha Mae Gerst                                 625 Vine St                                Letts, IA 52754                                                                                                             First Class Mail
Level 3 Communications LLC                                                c/o Centurylink Communications                         Legal Bky                                  Attn: Kim Bartlett              1025 Eldorado Blvd         Broomfield, CO 80021   bankruptcylegal@centurylink.com           Email and First Class Mail
Level 3 Communications LLC                                                P.O. Box 910182                                        Denver, CO 80291‐0182                                                                                                                                                  First Class Mail
Level 3 Telecom Holdings Inc                                              c/o Centurylink Communications                         Legal Bky                                  Attn: Kim Bartlett              1025 Eldorado Blvd         Broomfield, CO 80021   bankruptcylegal@centurylink.com           Email and First Class Mail
Levi Jeffries                                                             14825 Sharon Spring Dr                                 Jones, OK 73049                                                                                                              levijeffries@hotmail.com                  Email and First Class Mail
Levin Simes Abrams LLP                                                    Brian J. Perkins                                       1700 Montgomery St Ste 250                 San Francisco CA 94111                                                            LA@levinsimes.com                         Email and First Class Mail
Levin, Papantonio, Thomas, Mitchell, Rafferty, Proctor, PA                W. Cameron Stephenson, Esq                             316 S. Baylen St., Ste. 600                Pensacola FL 32502                                                                cstephenson@levinlaw.com                  Email and First Class Mail
Levy Baldante Finney & Rubenstein PC                                      Martin G. Rubenstein, Esq                              1845 Walnut St., Ste 1300                  Philadelphia PA 19103                                                             rubenstein@levybaldante.com               Email and First Class Mail
Levy Konigsberg                                                           John Guinan                                            605 Third Avenue, 33rd Floor               New York NY 10158                                                                 jguinan@levylaw.com; vlyons@levylaw.com   Email and First Class Mail
Lewis Center United Methodist Church                                      Attn: Chet Cox                                         1081 Lewis Center Rd                       Lewis Center, OH 43035                                                            secretary@lewiscenterumc.org              Email and First Class Mail
Lewis Memorial United Methodist Church                                    Attn: Robert Preston Doolittle                         P.O. Box 14                                111 W Taylor Ave                Calhoun City, MS 38916                            jdoolittle@tds.net                        Email and First Class Mail
Lewis Memorial United Methodists Church ‐ Evans                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lewis River Rotary Club                                                   Attn: Linda Allen                                      P.O. Box 1498                              Battle Ground, WA 98604                                                           lallen19011@gmail.com                     Email and First Class Mail
Lewisberry United Methodist Church (178368)                               c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200      Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                    Email and First Class Mail
Lewisburg First United Methodist Church                                   Attn: Bill Marsh, Chair of Finance                     325 W Church St                            Lewisburg, TN 37091                                                               bmarsh@firstcommercebank.net              Email and First Class Mail
Lewisburg First United Methodist Church                                   Attn: Bill Marsh/ Mark Irvin                           325 W Church St                            Lewisburg, TN 37091                                                               mark@lewisburgfumc.org                    Email and First Class Mail
Lewisburg United Methodist Church                                         1133 Washington St E                                   Lewisburg, WV 24901                                                                                                          admistrator@lwbumc.com                    Email and First Class Mail
Lewisburg United Methodist Men                                            Attn: Martin N Hoyt                                    1133 Washington St E                       Lewisburg, WV 24901                                                                                                         First Class Mail
Lewisburg United Methodist Men                                            Attn: Martin Neel Hoyt                                 11303 Washington St E                      Lewisburg, WV 24901                                                                                                         First Class Mail
Lexington United Methodist Church                                         Lexington UMC, Treasurer                               5597 Main St                               Lexington, MI 48450                                                               lexingtonumc@gmail.com                    Email and First Class Mail
Lexington United Methodist Church                                         Attn: Rev Terry Cook                                   1211 S Business Hwy 13                     Lexington, MO 64067                                                               lexpatty@gmail.com                        Email and First Class Mail
Lexington United Methodist Church, Inc                                    Attn: Connie Cooper                                    309 E Main St                              Lexington, SC 29072                                                               dcrosby@lexumcsc.com                      Email and First Class Mail
Lexington United Methodist Church, Inc                                    Attn: Connie Cooper                                    1536 Hollybrook Dr                         Lexington, SC 29072                                                                                                         First Class Mail
Lexisnexis State Net                                                      2101 K St                                              Sacramento, CA 95816‐4920                                                                                                                                              First Class Mail
Liakos Law, APC                                                           Jennifer Liakos                                        1611 S. Pacific Coast Highway, Ste 200 D   Redondo Beach CA 90027                                                            jenn@jennliakos.com                       Email and First Class Mail
Liakos Law, APC                                                           Jennifer Liakos                                        1611 S. Pacific Coast Highway, Ste 200 D   Redondo Beach CA 90027                                                            jenn@jennliskoslaw                        Email and First Class Mail
Liakos Law, APC                                                           Jennifer Liakos                                        1611 S. Pacific Coast Highway, Ste 200 D   Redondo Beach CA 90027                                                            jliakos@obrienandford.com                 Email and First Class Mail
Lianfen Qian                                                              c/o Law Office of Steven D Elias                       5531 University Dr, Ste 101                Coral Springs, FL 33067                                                           info@eliasinjurylaw.com                   Email and First Class Mail
Liberty Center United Methodist Church                                    Attn: Diane L Samuels                                  2905 S Main St                             Liberty Center, IN 46766                                                          diane.samuels@inumc.org                   Email and First Class Mail
Liberty Center United Methodist Church                                    Attn: James Feldheiser                                 1381 E 900 N                               Ossian, IN 46777                                                                  jrfeldheiser@gmail.com                    Email and First Class Mail
Liberty Grove United Methodist church SandySpring Ban, Burto              Attn: Nancy Smith, treasurer                           15225 Old Columbia Pike                    Burtonsville, MD 20866                                                                                                      First Class Mail
Liberty Hall United Methodist Church                                      Attn: Cyndia Callan                                    P.O. Box 188                               Dardanelle, AR 72834                                                              cjcallan@centurytel.net                   Email and First Class Mail
Liberty Mutual Insurance Company                                          c/o Choate Hall & Stewart LLP                          Attn: Douglas R. Gooding                   Two International Place         Boston, MA 02110                                  dgooding@choate.com                       Email and First Class Mail
Liberty Mutual Insurance Company                                          c/o Choate Hall & Stewart LLP                          Attn: Douglas R Gooding                    2 International Pl              Boston, MA 02110                                  dgooding@choate.com                       Email and First Class Mail
Liberty Mutual Insurance Company                                          Attn: Justin Gauthier                                  100 Liberty Way                            Dover, NH 03820                                                                   justin.gauthier@libertymutual.com         Email and First Class Mail
Liberty Mutual Insurance Company                                          Attn: Michael Calawa                                   175 Berkeley St                            Boston, MA 02116                                                                  michael.calawa@libertymutual.com          Email and First Class Mail
Liberty UMC                                                               Attn: Claude Yearwood                                  7017 S Rogers Rd                           Lizella, GA 31052                                                                 claudeyear@gmail.com                      Email and First Class Mail
Liberty UMC ‐ Bealeton                                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Liberty United Methodist Church                                           Attn: Rev Bridgette LeConey                            170 N Main St                              Liberty, NY 12754                                                                 bblec7@gmail.com                          Email and First Class Mail
Liberty United Methodist Church                                           Attn: David M Bullock                                  9587 Liberty Church Rd                     Brentwood, TN 37027                                                               davidbullock.law@gmail.com                Email and First Class Mail
Liberty United Methodist Church                                           Attn: Leslie Young                                     1001 Sunset Ave                            Liberty, MO 64068                                                                 leslie.young@lumcmo.org                   Email and First Class Mail
Liberty University                                                        fbo Jayce Haulik                                       P.O. Box 10425                             Lynchburg, VA 24506‐0425                                                                                                    First Class Mail
Libertyville United Methodist Church                                      Libertyville UMC                                       429 Brainerd Ave                           Libertyville, IL 60048                                                            jay.carr@umcl.org                         Email and First Class Mail
Lickdale: Trinity                                                         c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Licking United Methodist Church                                           Attn: Kathleen Borg                                    208 S Main St                              Licking, MO 65542                                                                 lickingmethodist@gmail.com                Email and First Class Mail
Liden, Dobberfuhl & Harrington                                            Andrew J Harrington                                    425 E LaSalle Ave, P.O. Box 137            Barron, WI 54812                                                                  aharrington@barronlawyers.com             Email and First Class Mail
Liden, Dobberfuhl & Harrington, SC                                        Attn: Andrew Harrington                                P.O. Box 137                               425 E La Salle Ave              Barron, WI 54812                                  ajharrington@barronlawyers.com            Email and First Class Mail
Lifegate United Methodist Church                                          c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lifelock Medical Supply LLC                                               AED Market                                             Attn: Trenton Minton                       3011 Harrah Dr, Ste R           Spring Hill, TN 37174                             trenton@aedmarket.com                     Email and First Class Mail
Lifelock Medical Supply LLC                                               dba Aed Market                                         3011 Harrah Dr Ste R                       Spring Hill, TN 37174‐6254                                                                                                  First Class Mail
LifePoint, Haslet TX                                                      c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
LifePoint, Haslet TX                                                      12501 US HWY 287                                       Haslet, TX 76052                                                                                                                                                       First Class Mail
LifeSong ‐ Orlando                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lifetime Dock & Lumber Inc                                                24536 Overseas Hwy                                     Summerland Key, FL 33042                                                                                                     katie@lifetimeboatlifts.com               Email and First Class Mail
Lifetime Dock & Lumber Inc                                                24536 Overseas Hwy                                     Summerland Key, FL 33042‐4614                                                                                                                                          First Class Mail
Light of the Hill United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Light of the Hills, LCMS (LOTH)                                           Attn: Brian C Morris, President                        3100 Rodeo Rd                              Cameron Park, CA 95682                                                            morcon@jps.net                            Email and First Class Mail
Light of the World Christian Church                                       Attn: Lynn Martin                                      4750 N. Michigan Rd                        Indianapolis, IN 46228                                                            lynnmartin@lightoftheworld.org            Email and First Class Mail
Light of the World Christian Church                                       Lynn Martin                                            4108 Ansar Ln                              Indianapolis, IN 46254‐3123                                                       lynnmartin@lightoftheworld.org            Email and First Class Mail
Lighthouse Coastal Community Church                                       Attn: Eric Wayman                                      301 Magnolia                               Costa Mesa, CA 92627                                                              eric@lighthousecommunity.com              Email and First Class Mail
Lighthouse Coastal Community Church                                       Attn: Eric Wayman                                      301 Magnolia                               Costa Mesa, CA 92627                                                              tshannon@trinityconway.com                Email and First Class Mail
Lighthouse Costal Community Church                                        Attn: Dee Renfro                                       301 Magnolia                               Costa Mesa, CA 92627                                                              eric@lighthousecommunityf.com             Email and First Class Mail
Lighthouse Document Technologies                                          250 Montgomery St                                      Ste 300                                    San Francisco, CA 94104                                                           AccountsReceivable@lighthouseglobal.com   Email and First Class Mail
Lighthouse Document Technologies                                          dba Lighthouse                                         Dept La 24291                              Pasadena, CA 91185‐4291                                                                                                     First Class Mail
Lighthouse Fellowship, a United Methodist Community, Fort Worth           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lighthouse Fellowship, a United Methodist Community, Fort Worth           7200 Robertson RD                                      Fort Worth, TX 76135                                                                                                                                                   First Class Mail
Lightstreet United Methodist Church (4405)                                c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200      Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                    Email and First Class Mail
Ligori & Ligori, PA                                                       Keith Ligori, Esquire                                  1711 W Kennedy Blvd.                       Tampa FL 33636                                                                    BoyScouts@callmeonmycell.com              Email and First Class Mail
Lima United Methodist Church                                              c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lime Ridge United Methodist Church (179933)                               c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200      Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                    Email and First Class Mail
Limona Village Chapel ‐ Brandon                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Limona Village Chapel ‐ Brandon                                           408 Limona Rd                                          Brandon, FL 33510                                                                                                                                                      First Class Mail
Lina UMC 209 N Middletown Rd, Media, PA 1906                              209 N Middletown Rd                                    Media, PA 19063                                                                                                                                                        First Class Mail
Lina UMC 209 N Middletown Rd, Media, PA 19063                             c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lincoln Community United Methodist Church                                 Attn: Andrew Lane                                      9014 Chambord Dr                           Ypsilanti, MI 48197                                                               alane36@gmail.com                         Email and First Class Mail
Lincoln First UMC                                                         Attn: Trustee Chris Miller                             302 Bdwy St                                Lincoln, IL 62656                                                                 info@lincolnfirstumc.org                  Email and First Class Mail
Lincoln Glen Church                                                       2700 Booksin Ave                                       San Jose, CA 95125                                                                                                           office@lincolnglen.org                    Email and First Class Mail
Lincoln Glen Church                                                       2700 Booksin Ave                                       San Jose, CA 95125                                                                                                           tyler@lincolnglen.org                     Email and First Class Mail
Lincoln Heritage Cncl 205                                                 12001 Sycamore Station Pl                              Louisville, KY 40299‐4898                                                                                                                                              First Class Mail
Lincoln Heritage Cncl No205                                               12001 Sycamore Station Pl                              Louisville, KY 40299‐4898                                                                                                                                              First Class Mail
Lincoln Heritage Council                                                  c/o Dentons Bingham Greeneba                           Attn: James R Irving                       3500 PNC Tower, 101 S 5th St    Louisville, KY 40202                              james.irving@denton.com                   Email and First Class Mail
Lincoln Heritage Council, Boy Scouts Of America                           12001 Sycamore Station Pl                              Louisville, KY 40299‐4898                                                                                                                                              First Class Mail
Lincoln Heritage Council, Inc, Boy Scouts of America                      Attn: Jason Pierce                                     12001 Sycamore Station Pl                  Louisville, KY 40299                                                              james.irving@dentons.com                  Email and First Class Mail
Lincoln Hills United Methodist Church                                     P.O. Box 594                                           English, IN 47118                                                                                                            sillings@outlook.com                      Email and First Class Mail
Lincoln Memorial University                                               fbo Austen Smith                                       6965 Cumberland Gap Pkwy                   Harrogate, TN 37752‐8245                                                                                                    First Class Mail
Lincoln Park Community United Methodist Church                            c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lincoln Park United Methodist Church                                      Attn: Donnell Allen King                               P.O. Box 3693                              3120 Pershing St                Knoxville, TN 37917                               info@lincolnparkmethodist.org             Email and First Class Mail
Lincoln United Methodist Church                                           Chicago Lincoln                                        2242 S Damen                               Chicago, IL 60608                                                                 emma@somosunpueblo.com                    Email and First Class Mail
Lincoln United Methodist Church                                           Attn: Jeffery Cobb                                     14177 Jackson Trace Rd                     Lincoln, AL 35096                                                                 Jmhcobb@gmail.com                         Email and First Class Mail
Lincoln United Methodist Church                                           Attn: Jennifer Morgan                                  P.O. Box 130                               Lincoln, Al 35096                                                                 lumcorjesus@gmail.com                     Email and First Class Mail
Lincoln United Methodist Church                                           Attn: Emma Lozano                                      2009 W 22nd Pl                             Chicago, IL 60608                                                                                                           First Class Mail
Linda Davis                                                               c/o Booth & Cook PA                                    Attn: Damien D' Ascenzio Esq               7510 Ridge Rd                   Port Richey, FL 34668                             damien@boothcook.com                      Email and First Class Mail
Linden Heights United Methodist Church                                    Attn: Mr Richard Schwartz                              9914 Harford Rd                            Parkville, MD 21234                                                               alicialhumc@verizon.net                   Email and First Class Mail
Linden UMC                                                                c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   eric@bradley.com                          Email and First Class Mail
Linden UMC                                                                Attn: Kathy Drummond (Treasurer), John Rowe (Pastor)   13466 John Marshall Hwy                    Linden, VA 22642                                                                  Johnrowe@vaumc.org                        Email and First Class Mail
Linden United Methodist                                                   Attn: Johnny Hinson                                    P.O. Box 342                               Linden, TN 37096                                                                                                            First Class Mail
Linden United Methodist Church                                            Attn: Rev Erin Michelle Weaver                         521 E S St                                 Linden, IN 47955                                                                  erinmichelle.weaver@inumc.org             Email and First Class Mail
Linden United Methodist Church                                            Attn: Kelly S Attn: Krone                              P.O. 338                                   Linden, TX 75563                                                                  lindentxumc@gmail.com                     Email and First Class Mail
Linden United Methodist Church                                            Attn: Treasurer                                        P.O. Box 338                               Linden, TX 75563                                                                  lindentxumc@gmail.com                     Email and First Class Mail
Linden‐Linthicum United Methodist Church (LLUMC)                          LLUMC Chair of Trustees                                12101 Linden Linthicum Ln                  Clarksville, MD 21029                                                             llumc@l‐lumc.org                          Email and First Class Mail
Linder Sattler & Rogowsky, LLP                                            Christina M. Croglio                                   42 Delaware Avenue, Suite 120              Buffalo NY 14202                                                                  ccroglio@Iglaw.com                        Email and First Class Mail
Linder Sattler & Rogowsky, LLP                                            Christina M. Croglio                                   42 Delaware Avenue, Suite 120              Buffalo NY 14202                                                                  ccroglio@lglaw.com                        Email and First Class Mail
Linder, Sattler & Rogowsky, LLP                                           Erica B. Sattler, Esq.                                 270 North Avenue, Suite 202                New Rochelle NY 10801                                                             Isdawny@gmail.com                         Email and First Class Mail
Linder, Sattler & Rogowsky, LLP                                           Erica B. Sattler, Esq.                                 270 North Avenue, Suite 202                New Rochelle NY 10801                                                             Isrlawny@gmail.com                        Email and First Class Mail
Linder, Sattler & Rogowsky, LLP                                           Erica B. Sattler, Esq.                                 270 North Avenue, Suite 202                New Rochelle NY 10801                                                             Istlawny@gmail.com                        Email and First Class Mail
Linder, Sattler & Rogowsky, LLP                                           Erica B. Sattler, Esq.                                 270 North Avenue, Suite 202                New Rochelle NY 10801                                                             lsrlawny@gmail.com                        Email and First Class Mail
Lineville First United Methodist Church                                   Attn: Linda U Jordan, Treasurer                        P.O. Box 175                               Lineville, AL 36266                                                               lujordan0728@gmail.com                    Email and First Class Mail
Linglestown Life, A UMC (3520)                                            c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200      Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                    Email and First Class Mail
Link Snacks,Inc                                                           P.O. Box 397                                           Minong, WI 54859‐0397                                                                                                                                                  First Class Mail
Linked Retail                                                             2557 Westhollow Dr                                     Houston, TX 77082‐1844                                                                                                                                                 First Class Mail
Linkedin Corporation                                                      1000 W Maude Ave                                       Sunnyvale, CA 94085                                                                                                                                                    First Class Mail
Linkedin Corporation                                                      1000 W Maude Ave                                       Sunnyvale, CA 94085‐2810                                                                                                                                               First Class Mail
Linn Grove United Methodist Church                                        Attn: David Halblom                                    7309 Fulton St                             Indianola, IA 50125                                                               dhalblom@gmail.com                        Email and First Class Mail
Linode, LLC                                                               329 E Jimmie Leeds Rd Ste A                            Galloway, NJ 08205‐4110                                                                                                                                                First Class Mail
Linthicum Heights UMC                                                     Attn: Cecil Underwood & Michael Bynum                  200 School Ln                              Linthicum, MD 21090                                                               office@lhumc.org                          Email and First Class Mail
Linton First United Methodist Church                                      Attn: Carla Rollison                                   150 2nd St NE                              Linton, IN 47441                                                                                                            First Class Mail
Linton UMC                                                                Attn: Marlin Sapp                                      128 E Spruce Ave                           Linton, ND 58552                                                                  ziptwozap@gmail.com                       Email and First Class Mail
Linwood Christian Church (Disciples of Christ)                            Attn: Rev Carolyn Watkins                              4424 E Michigan St                         Indianapolis, IN 46201                                                            linwoodpastor@sbcglobal.net               Email and First Class Mail
Linwood Heights UMC                                                       c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Linwood Heights UMC                                                       1627 Chichester Ave                                    Linwood, PA 19061                                                                                                                                                      First Class Mail
Linworth United Methodist Church                                          Attn: Rev Anna Guillozet, Senior Pastor                7070 Bent Tree Blvd                        Columbus, OH 43235                                                                pastoranna@linworthumc.org                Email and First Class Mail
Lion Brothers Company Inc                                                 300 Red Brook Blvd Ste 410                             Owings Mills, MD 21117‐5147                                                                                                                                            First Class Mail
Lion Brothers Company, Inc                                                Attn: Susan J Ganz                                     300 Red Brook Blvd                         Ste 410                         Owings Mills, MD 21117                            susan.ganz@lionbrothers.com               Email and First Class Mail
Lions Club of Bath, PA                                                    Attn: Daniel Spengler                                  110 E Main St                              Bath, PA 18014                                                                    spenglaw@rcn.com                          Email and First Class Mail
Lipsitz Green Scime Cambria LLP                                           Amy C. Keller                                          42 Delaware Avenue, Suite 120              Buffalo New York 14202                                                            akeller@Iglaw.com                         Email and First Class Mail
Lipsitz Green Scime Cambria LLP                                           Amy C. Keller                                          42 Delaware Avenue, Suite 120              Buffalo New York 14202                                                            akeller@lglaw.com                         Email and First Class Mail
Liquid Web Inc                                                            2703 Ena Dr                                            Lansing, MI 48917‐8585                                                                                                                                                 First Class Mail
Lisa Argyros                                                              c/o Boy Scouts of America                              Attn: Chase Koontz                         1325 W Walnut Hill Ln           Irving, TX 75015                                  chase.koontz@scouting.org                 Email and First Class Mail
Lisbon United Methodist Church                                            Attn: Treasurer, Lisbon United Methodist Church        14 School St                               Lisbon Falls, ME 04252                                                                                                      First Class Mail
Litchfield United Methodist Church                                        Attn: Brett Rogers                                     2759 Litchfield Rd                         Sayre, PA 18840                                                                   ab1981@epix.net                           Email and First Class Mail
LITHIA SPRINGS UMC                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   ERICE@BRADLEY.COM                         Email and First Class Mail
Lithonia First UMC                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Lithopolis United Methodist Church                                        Attn: Charles Martindell                               80 N Market St                             P.O. Box 42                     Lithopolis, OH 43136                              office@lithopolisumc.org                  Email and First Class Mail
Little Friends of Jesus Martinsville                                      Attn: Andre L Kydala                                   54 Old Hwy 22                              Clinton, NJ 08809                                                                                                           First Class Mail
Little Meadows UMC                                                        Attn: Paul D Reed                                      328 Pennsylvania Ave, P.O. Box 328         Little Meadows, PA 18830                                                          cualum86@gmail.com                        Email and First Class Mail
Little Meadows United Methodist Church                                    Attn: Pat Brown, Treasurer                             263 Frank Mead Rd                          Apalachin, NY 13732                                                               cualum86@gmail.com                        Email and First Class Mail
Little Mountain UMC ‐Winchester                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Little River United Methodist Church                                      Attn: Kay G Crowe                                      1613 Main St                               Columbia, SC 29201                                                                chancellor@umcsc.org                      Email and First Class Mail
Little River United Methodist Church                                      Attn: Rev W Russell Freeman                            4109 Schoolhouse Circle                    Little River, SC 29566                                                            revfreeman@sc.twcbc.com                   Email and First Class Mail
Little River United Methodist Church ‐ Woodstock                          c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Little Valley First United Methodist Church                               Attn: Allan Ormond                                     P.O. Box 221                               109 Court St                    Little Valley, NY 14755                           PathfinderLVUMC@aol.com                   Email and First Class Mail
Littleton United Methodist Church                                         Attn: Treasurer                                        5894 S Datura St                           Littleton, CO 80120                                                               jostermiller@littletonumc.org             Email and First Class Mail
Live Oak United Methodist Church                                          Attn: Paul Douglas Stewart Jr                          301 Main St, Ste 1640                      Baton Rouge, LA 70801                                                             dstewart@stewartrobbins.com               Email and First Class Mail
Live Oak United Methodist Church                                          Attn: Paul Douglas Stewart Jr                          301 Main St, Ste 1640                      Baton Rouge, LA 70801                                                             rachelb0305@gmail.com                     Email and First Class Mail
Live Oak United Methodist Church                                          c/o Board of Trustees                                  Attn: Rachel Burke                         34890 LA Hwy 16                 Denham Springs, LA 70706                          rachelb0305@gmail.com                     Email and First Class Mail
Live Oak United Methodist Church Board of Trustees                        Attn: Rachel Burke                                     34890 LA Hwy 16                            Denham Springs, LA 70706                                                          rachelb0305@gmail.com                     Email and First Class Mail
Liverpool First UMC                                                       Attn: Raymond C Gilman                                 604 Oswego St                              Liverpool, NY 13088                                                               rgilman@liverpoolfirstumc.org             Email and First Class Mail
Living Faith UMC                                                          Attn: Sheri Renner                                     111 W Jefferson                            Camp Point, IL 62320                                                              crenner@adams.net                         Email and First Class Mail
Living Faith UMC                                                          Attn: Ann Kathi Peterson                               53 Grove St                                Putnam, CT 06260                                                                  revbobjon@gmail.com                       Email and First Class Mail
Living Faith United Methodist Church                                      31 N Main St                                           Ipswich, MA 01938                                                                                                            office@living‐faithumc.org                Email and First Class Mail
Living Faith United Methodist Parish                                      Attn: Rev Deborah Lee Parkison                         702 S Main St                              P.O. Box 280                    Monona, IA 52159                                  mogi@neitel.net                           Email and First Class Mail
Living Grace UMC                                                          Attn: Val McElreath                                    3969 Edgewood Cir                          Columbus, GA 31907                                                                hmartin30080@gmail.com                    Email and First Class Mail
Living Hope Kuna UMC                                                      c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                         100 N Tampa St, Ste 2200        Tampa, FL 33602                                   erice@bradley.com                         Email and First Class Mail
Living Hope United Methodist Church                                       Attn: William J Kropp                                  126A Middletown Rd                         Waterford, NY 12188                                                               livinghopeumc@twcibe.com                  Email and First Class Mail
Living Savior Lutheran Church                                             8740 SW Sagert St                                      Tualatin, OR 97062                                                                                                           emailcathydexter@gmail.com                Email and First Class Mail
Living Savior Lutheran Church                                             Attn: Catherine M Dexter                               8740 SW Sagert St                          Tualatin, OR 97062                                                                emailcathydexter@gmail.com                Email and First Class Mail
                                                               Case 20-10343-LSS                                               Doc 2541                                            Filed 04/07/21                                                Page 46 of 87

Living Savior Lutheran Church                                          c/o Field Jerger LLP                                    621 SW Morrison St., Ste510                     Portland, OR 97205                                                                 joe@fieldjerger.com                    Email and First Class Mail
Living Savior Lutheran Church                                          Attn: Steven E Galing                                   5500 Ox Rd                                      Fairfax Station, VA 22039‐1421                                                     Steven_Galing@msn.com                  Email and First Class Mail
Living Savior Lutheran Church Montgomery Texas                         309 Pond St                                             Montgomery, TX 77356                                                                                                               jack.heintschel@sbcglobal.net          Email and First Class Mail
Living Savior Lutheran Church Montgomery Texas                         Attn: Jack Gordon Heintschel Jr                         209 Pond St                                     Montgomery, TX 77356                                                               jack.heintschel@sbcglobal.net          Email and First Class Mail
Living Springs Lutheran Church                                         Attn: Senior Pastor                                     4224 Hardscrabble Rd                            Columbia, SC 29223                                                                 pastoreric@livingspringscolumbia.org   Email and First Class Mail
Living Waters Lutheran Church                                          1808 Miller Rd                                          Crystal Lake, IL 60014                                                                                                             Larstone71@yahoo.com                   Email and First Class Mail
Living Word Lutheran Church                                            Attn: Christopher Davis                                 2240 Living Word Ln                             Jackson, WI 53037                                                                  pastor.davis@mylivingword.com          Email and First Class Mail
Living Word United Methodist Church                                    Attn: Davis Israel                                      17315 Manchester Rd                             Wildwood, MO 63038                                                                 disrael@livingwordumc.org              Email and First Class Mail
Livingston Manor United Methodist Church                               Attn: Amy A Tompkins                                    P.O. Box 361                                    Livingston Manor, NY 12758                                                         amy.tompkins@nyac‐umc.com              Email and First Class Mail
Livingston UMC                                                         c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Lizella United Methodist Church                                        Attn: Mike Carter                                       2920 S Lizella Rd                               Lizella, GA 31052                                                                  glenwoodbridge@cox.net                 Email and First Class Mail
Lizemore United Methodist Church                                       Attn: Barbara Bodkins                                   P.O. Box 62                                     Lizemores, WV 25125                                                                                                       First Class Mail
Lloyd Hugh Redd                                                        c/o Boy Scouts of America                               Attn: Chase Koontz                              1325 W Walnut Hill Ln            Irving, TX 75015                                  chase.koontz@scouting.org              Email and First Class Mail
Lloyd United Methodist Church                                          Attn: Gail I Erdie                                      476 New Paltz Rd                                Highland, NY 12528                                                                 gail12561@aol.com                      Email and First Class Mail
Lloyd United Methodist Church                                          Attn: Herb Witz                                         40 Carroll St                                   Tillson, NY 12486                                                                  herbjanwitz@aol.com                    Email and First Class Mail
Local Council 227                                                      Attn: Charles Eaton                                     44 Cliff St                                     Plymouth, MA 02360                                                                                                        First Class Mail
Lockhart First United Methodist Church                                 Attn: Laverne Kirkpatrick                               313 W San Antonio St                            Lockhart, TX 78644                                                                 office@firstmethodistlockhart.org      Email and First Class Mail
Lockiington United Methodist Church                                    Attn: Treasurer, Patsy Cavender                         2190 Miami Conservancy Rd                       Sidney, OH 45365                                                                   cavenderpatsy@gmail.com                Email and First Class Mail
Lockport: First                                                        1000 S Washington                                       Lockport, IL 60441                                                                                                                 1umclockport@AmeriTech.net             Email and First Class Mail
Locks Law Firm                                                         Jerry A. Lindheim, Esquire                              601 Walnut Street, Ste 720 East                 Philadelphia PA 19106                                                              jlindheim@lockslaw.com                 Email and First Class Mail
Locust Grove UMC ‐ Salem                                               c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Locust UMC                                                             6851 Martin Rd                                          Columbia, MD 21044                                                                                                                 pastor@locustumc.org                   Email and First Class Mail
Logansport Main St UMC                                                 Attn: Patty Carter & Douglas Michael Thomas             19 E Main St                                    Logansport, IN 46947                                                               loganumcfinance@yahoo.com              Email and First Class Mail
Loganville First United Methodist                                      221 Main St                                             Loganville, GA 30052                                                                                                                                                      First Class Mail
Loganville First United Methodist ‐ Loganville                         c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Logisource                                                             P.O. Box 10200                                          Matthews, SC 28106                                                                                                                 james.meuschke@logisource.com          Email and First Class Mail
Logisource                                                             P.O. Box 10200                                          Matthews, NC 28106‐0220                                                                                                                                                   First Class Mail
Lolita United Methodist Church                                         Attn: Jack Cilingiryan                                  P.O. Box 44                                     Midland Park, NJ 07432                                                             hjclawyer@gmail.com                    Email and First Class Mail
Lolita United Methodist Church                                         Attn: Wanda Harris                                      P.O. Box 103                                    Lolita, TX 77971                                                                   rev.laura.alvarez@gmail.com            Email and First Class Mail
Lolita United Methodist Church                                         Attn: Wanda Harris                                      P.O. Box 103                                    Lolita, TX 77971                                                                                                          First Class Mail
Lombard Faith: United Methodist Church                                 815 Finley Rd                                           Lombard, IL 60148                                                                                                                  pastorayla20@gmail.com                 Email and First Class Mail
Lombard: Faith UMC Faith Evangelical United Brethren                   815 S Finely Rd                                         Lombard, IL 60148                                                                                                                  pastorayla20@gmail.com                 Email and First Class Mail
Lombard: Faith United Methodist Church                                 Attn: Warren Petrie Jr                                  815 S Finley Rd                                 Lombard, IL 60148                                                                  pastorayla20@gmail.com                 Email and First Class Mail
Lomurro Law                                                            Christina Vassilieu Harvey, ESQ.                        4 Paragon Way, Ste 100                          Freehold NJ 07728                                                                  charvey@lomurrofirm.com                Email and First Class Mail
London First United Methodist Church                                   Attn: Tim Wilson                                        52 N Main St                                    London, OH 43140                                                                   dleckrone@londonfumc.org               Email and First Class Mail
Londonderry United Methodist Church                                    Attn: Wendy Paulaskas, Treasurer                        258 Mammoth Rd                                  Londonderry, NH 03053                                                              treasurer@londonderryumc.org           Email and First Class Mail
Lone Oak United Methodist Church                                       Attn: Timm Fair                                         3835 Old US Hwy 45 S                            Paducah, KY 42003                                                                  t_fair@icloud.com                      Email and First Class Mail
Lone United Methodist Church                                           Attn: Virginia Beth Ensor                               P.O. Box 186                                    Lone Oak, TX 75453                                                                 loneoaktx.umc@gmail.com                Email and First Class Mail
Long Beach Area Cncl No32                                              401 E 37Th St                                           Long Beach, CA 90807‐3405                                                                                                                                                 First Class Mail
Long Beach Area Council                                                Attn: John Fullerton                                    401 E 37th St                                   Long Beach, CA 90807                                                               john.fullerton@scouting.org            Email and First Class Mail
Long Beach First UMC                                                   c/o West District UMC                                   Attn: Polly Sablan                              1225 W 190th St Ste 205          Gardena, CA 90248                                 westdistrict@calpacumc.org             Email and First Class Mail
Long Hill UMC                                                          Attn: Rev Ed Dayton                                     6358 Main St                                    Trumbull, CT 06611                                                                 pastor.ed.dayton@gmail.com             Email and First Class Mail
Long Island Korean United Methodist Church                             486 Town Line Rd                                        Commack, NY 11725                                                                                                                  likumc@hotmail.com                     Email and First Class Mail
Long Memorial United Methodist Church                                  Attn: Edward N Priestaf                                 P.O. Box 310                                    Roxboro, NC 27573                                                                  ed.priestaf@gmail.com                  Email and First Class Mail
Long Neck United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Long Ridge United Methodist Church                                     Attn: John Parille                                      201 Long Ridge Rd                               Danbury, CT 06810                                                                  pastorjohnparille@gmail.com            Email and First Class Mail
Long Valley Prebyterian Club                                           Attn: Clerk of Session                                  39 Bartley Rd                                   Long Valley, NJ 07853                                                              secretary@gmail.com                    Email and First Class Mail
Long Valley Presbyterian Church                                        Attn: Clerk of Session                                  39 Bartley Rd                                   Long Valley, NJ 07853                                                              secretary@gmail.com                    Email and First Class Mail
Longhorn Cncl No662                                                    2803 Brewerton Rd                                       Syracuse, NY 13211‐1003                                                                                                                                                   First Class Mail
Longhorn Cncl No662                                                    P.O. Box 54190                                          Hurst, TX 76054‐4190                                                                                                                                                      First Class Mail
Longhorn Council 662                                                   P.O. Box 54190                                          Hurst, TX 76054‐4190                                                                                                                                                      First Class Mail
Longhorn Council, Boy Scouts Of America                                P.O. Box 54190                                          Hurst, TX 76054‐4190                                                                                                                                                      First Class Mail
Longhouse Council 373                                                  2803 Brewerton Rd                                       Syracuse, NY 13211‐1003                                                                                                                                                   First Class Mail
Longhouse Council Inc Boy Scouts Of America                            Attn: Charles J Sullivan Esq                            1 Lincoln Ctr                                   Syracuse, NY 13202‐1355                                                            csullivan@bsk.com                      Email and First Class Mail
Longhouse Council Inc Boy Scouts Of America                            Attn: Grey Rolland                                      2803 Brewerton Rd                               Syracuse, NY 13211                                                                 GREY.ROLLAND@SCOUTING.ORG              Email and First Class Mail
Longhouse Council, Boy Scouts Of America                               2803 Brewerton Rd                                       Syracuse, NY 13211‐1003                                                                                                                                                   First Class Mail
Longhouse Council, Inc                                                 Attn: Charles J Sullivan, Esq                           One Lincoln Center                              Syracuse, NY 13202‐1355                                                            csullivan@bsk.com                      Email and First Class Mail
Longhouse Council, Inc                                                 Attn: Grey F Rolland                                    2803 Brewerton Rd                               Syracuse, NY 13211                                                                 GREY.ROLLAND@SCOUTING.ORG              Email and First Class Mail
Longmeadow Congregational Church, UCC                                  4 Wilson's Crossing Rd                                  P.O. Box 356                                    Auburn, NH 03032                                                                   longmeadowchurch@aol.com               Email and First Class Mail
Longs Peak Cncl 62                                                     2215 23Rd Ave                                           Greeley, CO 80634‐6632                                                                                                                                                    First Class Mail
Longs Peak Cncl No62                                                   2215 23Rd Ave                                           Greeley, CO 80634‐6632                                                                                                                                                    First Class Mail
Longs Peak Council, Boy Scouts Of America                              2215 23Rd Ave                                           Greeley, CO 80634‐6632                                                                                                                                                    First Class Mail
Longs Peak United Methodist Church                                     Attn: Alexandria Anderson                               1421 Elmhurst Dr                                Longmont, CO 80503                                                                 finance@lpumc.org                      Email and First Class Mail
Longstreet United Methodist Church                                     Attn: Earnestine Hunt                                   5268 Airways Blvd.                              Memphis, TN 38116                                                                  Drhunt.lumc@att.net                    Email and First Class Mail
Lonoke First United Methodist Church                                   c/o Beth Mooney                                         P.O. Box 152                                    Lonoke, AR 72086                                                                   fumclonoke@sbcglobal.net               Email and First Class Mail
Lonsdale UMC                                                           Attn: Claude Ronald Mc Entyre                           7809 Jefferson Oaks Dr                          Knoxville, TN 37938                                                                mcentyre.ron@gmail.com                 Email and First Class Mail
Lonsdale United Methodist Church                                       Attn: Treasurer                                         P.O. Box 5565                                   Knoxville, TN 37928‐0565                                                           mcentyre.ron@gmail.com                 Email and First Class Mail
Loogootee United Methodist Church                                      Attn: Nancy J Whitman                                   208 W Main St                                   Loogootee, IN 47553                                                                loogooteeumc@gmail.com                 Email and First Class Mail
Loogootee United Methodist Church                                      Nancy J Whitman                                         208 W Main St                                   Loogootee, IN 47553                                                                loogooteeumc@gmail.com                 Email and First Class Mail
Loomis First Untied Methodist Church                                   Attn: James Cheng                                       6414 Brace Rd                                   Loomis, CA 95650                                                                                                          First Class Mail
Loranger United Methodist Church                                       Attn: Adam Moore                                        P.O. Box 631                                    Loranger, LA 70446                                                                 lorangermethodist@gmail.com            Email and First Class Mail
Lord of Life Lutheran Church                                           Attn: Alison Larsson                                    12819 SE 160th St                               Renton, WA 98059                                                                   loloffice@lollc.org                    Email and First Class Mail
Lord of Life Lutheran Church of Maple Grove                            7401 County Rd 101                                      Maple Grove, MN 55311                                                                                                              DonD@lordoflife.org                    Email and First Class Mail
Lord of Life Lutheran Church of Maple Grove                            7401 County Rd 101                                      Maple Grove, MN 55311                                                                                                              vcronin@hennsnoxlaw.com                Email and First Class Mail
Lord Of Life Lutheran Church of Tabernacle                             Attn: Craig R Baechler                                  1 Winchester Ct                                 Tabernacle, NJ 08088                                                               loltreasurer@lordlife.us               Email and First Class Mail
Loretto United Methodist Church                                        Attn: Mark Harvill                                      P.O. Box 177                                    Loretto, TN 38469                                                                  mark.harvill.cfe@gmail.com             Email and First Class Mail
Loretto United Methodist Church                                        Attn: Ronald S McMasters                                213 W Commerce St                               Loretto, TN 38469                                                                  steve@mcmhg.com                        Email and First Class Mail
Los Altos Brethren Church                                              Attn: Philip Helfer                                     6565 Stearns St.                                Long Beach, CA 90815                                                               philhelfer@gmail.com                   Email and First Class Mail
Los Altos United Church of Christ Inc                                  5550 E Atherton St                                      Long Beach, CA 90815                                                                                                               office@losaltosucc.com                 Email and First Class Mail
Los Altos United Methodist Church, Long Beach CA                       Attn: Merlin Thimlar                                    5950 E Willow                                   Long Beach, CA 90815                                                               office@losaltosumc.org                 Email and First Class Mail
Los Angeles County Treasurer and Tax Collector                         Attn: Oscar Estrada                                     P.O. Box 54110                                  Los Angeles, CA 90054                                                              bankruptcy@ttc.lacounty.gov            Email and First Class Mail
Los Angeles County Treasurer and Tax Collector                         Attn: Oscar Estrada                                     P.O. Box 54110                                  Los Angeles, CA 90054                                                              banlkruptcy@ttc.lacounty.gov           Email and First Class Mail
Los Colinas Comfort Suites                                             Attn: Cheri Flynn                                       1223 Greenway Cir                               Irving, TX 75038                                                                   cflynn@lascolinascomfort.com           Email and First Class Mail
Los Gatos United Methodsist Church                                     Attn: Glenn Stansbury                                   111 Church St                                   Los Gatos, CA 95030                                                                glen.stansbury@lgumc.org               Email and First Class Mail
Lost Creek United Methodist Church                                     Attn: Linda Griffin                                     P.O. Box 1176                                   Stillwater, OK 74076                                                               lcreek@gmail.com                       Email and First Class Mail
Lost Creek United Methodist Church                                     Attn: Shari Dawn Stilgenbauer                           P.O. Box 205                                    Lost Creek, WV 26385                                                               pastorsharidawn@gmail.com              Email and First Class Mail
Lost Creek United Methodist Church                                     P.O. Box 176                                            Lost Creek, WV 26385                                                                                                                                                      First Class Mail
LoTempio P. C. Law Group                                               Brian D. Knauth                                         181 Franklin Street                             Buffalo NY 14202                                                                   bknauth@lotempiopc.com                 Email and First Class Mail
Lou Leffler                                                            106 New Heritage Tr                                     Seneca, SC 29678                                                                                                                   lgleffer@bellsouth.net                 Email and First Class Mail
Loudon United Methodist Church                                         Attn: Julie Dills                                       509 Mulberry St                                 Loudon, TN 37774                                                                   loudonmethodist@bellsouth.net          Email and First Class Mail
Loudon United Methodist Church                                         Attn: Julie Dills & Amy Cook                            509 Mulberry St                                 Loudon, TN 37774                                                                   loudonmethodist@bellsouth.net          Email and First Class Mail
Loudonville United Methodist Church                                    Attn: Kenneth Curren                                    124 N Market St                                 Loudonville, OH 44842                                                              office@loudonvilleumc.com              Email and First Class Mail
Louisa County Ruritan Club                                             Attn: Donald B Hackler                                  40 Deer Tail Ln                                 Louisa, VA 23093                                                                   donald4h@gmail.com                     Email and First Class Mail
Louisa First United Methodist Church                                   Attn: Treasurer, Louisa First United Methodist Church   P.O. Box 763                                    Louisa, KY 41230                                                                   rtls8269@bellsouth.net                 Email and First Class Mail
Louisa UMC                                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Louisiana Dept Of Justice                                              1885 N 3Rd St 4Th Fl                                    Baton Rouge, LA 70802‐5146                                                                                                                                                First Class Mail
Louisiana State University                                             fbo Easton Mcginn                                       125 Thomas Boyd Hall                            Baton Rouge, LA 70803‐0110                                                                                                First Class Mail
Louisville United Methodist Church                                     Attn: Diane Frye                                        P.O. Box 128                                    Louisville, IL 62858                                                               dianelfrye@netscape.net                Email and First Class Mail
Lousiville Jefferson County Metro Government                           c/o Jefferson County Attorney's Office                  Attn: Mark Anne Watkins                         Fiscal Court Bldg                531 Court Place, Ste 900   Louisville, KY 40202   MaryAnne.Watkins@louisvilleky.gov      Email and First Class Mail
Lousiville Jefferson County Metro Government                           c/o Goldberg Simpson LLC                                Attn: Mark J Sandlin                            9301 Dayflower St                Prospect, KY 40059                                msandlin@goldbergsimpson.com           Email and First Class Mail
Lovan Industries                                                       dba Cantrell Supply Inc                                 4910 Sharp St                                   Dallas, TX 75247‐6620                                                                                                     First Class Mail
Love Chapel United Methodist Church                                    Attn: Jerrie Thornton, Treasurer                        2001 Forest Hills Blvd                          Haughton, LA 71037                                                                 jerrie8839@aol.com                     Email and First Class Mail
Love of Christ Lutheran Church                                         1525 N Power Rd                                         Mesa, AZ 85012                                                                                                                     dickbeckman@loclc.org                  Email and First Class Mail
Lovelady First United Methodist Church                                 Attn: Rev Jack McMahon                                  P.O. Box 87                                     Lovelady, TX 75851                                                                 reviam31@gmail.com                     Email and First Class Mail
Lovely Lane UMC                                                        Attn: Carol Fendler                                     2200 St Paul St                                 Baltimore, MD 21218                                                                LovelyLane.BCS@gmail.com               Email and First Class Mail
Lovely Lane United Methodist Church, Cedar Rapids, IA                  Attn: Treasurer                                         2424 42nd St. NE                                Cedar Rapids, IA 52402                                                             marcies@lovelylane.org                 Email and First Class Mail
Lovers Lane United Methodist Church                                    Attn: Christopher Allen Denney                          9200 Inwood Rd                                  Dallas, TX 75220                                                                   finance@llumc.org                      Email and First Class Mail
Lovettsville‐Waterford Ruritans                                        Attn: Walter Rachele                                    P.O. Box 137                                    Lovettsville, VA 20180                                                                                                    First Class Mail
Loving Chapel United Methodist Church                                  Attn: Corey R Lindsey                                   201 W 1st St                                    Leon, IA 50144                                                                                                            First Class Mail
Lovington IL United Methodist Church                                   Attn: Alma M Fair, Treasurer                            241 S Broadway                                  P.O. Box 708                     Lovington, IL 61937                               lovingtonilumc@gmail.com               Email and First Class Mail
Lovington United Methodist Church                                      Attn: Alma M Fair, Treasurer                            241 S Broadway                                  P.O. Box 708                     Lovington, IL 61937                               lovingtonilumc@gmail.com               Email and First Class Mail
Low Moor Presbyterian Church, Low Moor, Virginia                       Low Moor Presbyterian Church                            P.O. Box 125                                    204 Old Church St                Low Moor, VA 24457                                mlambgarden@aol.com                    Email and First Class Mail
Lower Makefield Citizens for Scouting                                  Attn: John Celentano                                    136 N Mainstreet                                Yardley, PA 19067                                                                  john.celentano.home@gmail.com          Email and First Class Mail
Lower Providence Presbyterian Church                                   3050 Ridge Pike                                         Eaglevile, PA 19403                                                                                                                office@lppcmin.org                     Email and First Class Mail
Lower UMC                                                              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Lower Valley Presbyterian Church                                       Attn: Ellen O'Connell, Esq                              600 Parsippany Rd, Ste 204                      Parsippany, NJ 07054                                                               eoconnell@iwwt.law                     Email and First Class Mail
Lower Valley Presbyterian Church                                       Attn: Chad Niels Rodgers                                443 County Rd 513                               Califon, NJ 07830                                                                  revchadrodgers@gmail.com               Email and First Class Mail
Lower Valley Presbyterian Church                                       Attn: Ellen O'Connell, Esq                              600 Parsippany Rd, Ste 204                      Parsippany, NJ 07054                                                               revchadrodgers@gmail.com               Email and First Class Mail
Lowes                                                                  P.O. Box 530954                                         Atlanta, GA 30353‐0954                                                                                                                                                    First Class Mail
Lowe's Companies, Inc                                                  1000 Lowes Blvd                                         Mooresville, NC 28117‐8520                                                                                                                                                First Class Mail
Lowe's Companies, Inc                                                  P.O. Box 530954                                         Atlanta, GA 30353‐0954                                                                                                                                                    First Class Mail
Lowe's Home Centers, LLC                                               1605 Curtis Bridge Rd                                   Wilkesboro, NC 28697‐2231                                                                                                                                                 First Class Mail
Lowes UMC 3191 NC Hwy 87 Redisville, NC 27320                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Lowey Dannenberg, PC                                                   Barbara J Hart, Esq                                     44 South Broadway, Ste 1100                     White Plains NY 10601                                                              bhart@lowey.com                        Email and First Class Mail
Lowville United Methodist Church                                       Attn: Donna Loucks                                      7618 N State St                                 Lowville, NY 13367                                                                 lowvilleumchurch@gmail.com             Email and First Class Mail
Loxley United Methodist Church                                         P.O. Box 56                                             Loxley, AL 36551                                                                                                                                                          First Class Mail
Loyola University Chicago                                              fbo Brenton Schaeffer                                   1032 W Sheridan Rd                              Chicago, IL 60660‐1537                                                                                                    First Class Mail
Lubeck United Methodist Church                                         Attn: Marcie McMahan                                    1805 Meldahl Rd                                 Washington, WV 26181                                                               gem@casinternet.net                    Email and First Class Mail
Lubeck United Methodist Church                                         Attn: Rodney Blanchard                                  62 Homewood Rd                                  Washington, WV 26181                                                               lubeckrev@gmail.com                    Email and First Class Mail
Lucien Memorial United Methodist Church                                Attn: Rev Prince Donkor                                 7 Old Duck Rd                                   Kings Park, NY 11754                                                               pdonkor52@verizon.net                  Email and First Class Mail
Lucketts Ruritan Club                                                  Attn: Adolfo Menendez                                   42518 St Clair Ln                               Leesburg, VA 20176                                                                 amenendez@perihq.com                   Email and First Class Mail
Lucketts Ruritan Club                                                  Attn: Donald Stanley                                    21845 Potomac Overlook Ln                       Leesburg, VA 20176                                                                 donstanley@verizon.net                 Email and First Class Mail
Lujan & Wolff LLP                                                      Delia Lujan Wolff                                       238 Archbishop Flores St., Ste 300, DNA Bldg.   Hagatna Guam 96910                                                                 dslwoff@lawguam.com                    Email and First Class Mail
Lujan & Wolff LLP                                                      Delia Lujan Wolff                                       238 Archbishop Flores St., Ste 300, DNA Bldg.   Hagatna Guam 96910                                                                 dslwolff@lawguam.com                   Email and First Class Mail
Luling Independent School District                                     Attn: John T Banks                                      3301 Northland Dr, Ste 505                      Austin, TX 78731                                                                   jbanks@pbfcm.com                       Email and First Class Mail
Luling Independent School District                                     Attn: Caldwell Cad                                      P.O. Box 900                                    Lockhart, TX 78644                                                                                                        First Class Mail
Lumberton United Methodist                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Luminary UMC                                                           Ricky Dale Matthews                                     245 Indian Shore Dr                             Ten Mile, TN 37880                                                                 cor1975@earthlink.net                  Email and First Class Mail
Luminary UMC                                                           3401 River Rd                                           Ten Mile, TN 37880                                                                                                                 luminaryoffice@gmail.com               Email and First Class Mail
Lumos Networks                                                         1 Lumos Plz                                             Waynesboro, VA 22980‐4549                                                                                                                                                 First Class Mail
Lumos Networks Of West Virginia Inc                                    1 Lumos Plz                                             Waynesboro, VA 22980‐4549                                                                                                                                                 First Class Mail
Lupo Memorial United Methodist Church, Inc                             Attn: Rev Craig Vondergeest                             112 Lanham St                                   Greenwood, SC 29649                                                                cavonderg@presby.edu                   Email and First Class Mail
Luray UMC                                                              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Luray United Methodist Church                                          1 W Main St                                             Luray, VA 22835                                                                                                                                                           First Class Mail
Luther Memorial Church                                                 Attn: David Meth                                        200 Daniels Way, Ste 240 A                      Freehold, NJ 07728                                                                 david@methnjlaw.com                    Email and First Class Mail
Luther Memorial Church                                                 818 Tinton Ave                                          Tinton Falls, NJ 07724                                                                                                             pastordetrie@gmail.com                 Email and First Class Mail
Luther Memorial Lutheran Church                                        Attn: Treasurer                                         600 Prices Fork Rd                              Blacksburg, VA 24060                                                               pastormonica@lmlc.org                  Email and First Class Mail
Luther Memorial Lutheran Church                                        Attn: Timothy T Parker                                  1000 2nd Ave, Fl 30                             Seattle, WA 98104                                                                  ttp@pattersonbuchanan.com              Email and First Class Mail
Lutheran Church Christ the King                                        Attn: Christopher James Myers                           3730 148th Ave SE                               Bellevue, WA 98006                                                                                                        First Class Mail
Lutheran Church of Our Redeemer                                        Attn: Alan R Harvath                                    705 E Southway Blvd                             Kokomo, IN 46902                                                                   alan.harvath@outlook.com               Email and First Class Mail
Lutheran Church of Our Savior                                          Attn: Kenneth Saurman                                   1115 LeJeune Blvd                               Jacksonville, NC 28540                                                             elcalutheraan@eastnc.twcbc.com         Email and First Class Mail
Lutheran Church of Our Savior                                          Attn: Kenneth T Saurman                                 same                                            same                                                                                                                      First Class Mail
Lutheran Church of Peace                                               47 Century Ave                                          Maplewood, MN 55119                                                                                                                mmcali12@gmail.com                     Email and First Class Mail
Lutheran Church of Peace                                               Melissa AMEX                                            2316 Hillwood Dr E                              Maplewood, MN 55119                                                                mmcali12@gmail.com                     Email and First Class Mail
Lutheran Church of St Paul                                             St Paul Lutheran Church                                 Attn: Tim Troxell                               22419 108th Ave E                Graham, WA 98338                                  secretary@lcspgraham.org               Email and First Class Mail
Lutheran Church of the Ascension                                       Attn: Pastor Todd Cutter                                120 Bull St                                     Savannah, GA 31401                                                                 pastortodd@ascensionsavannah.org       Email and First Class Mail
Lutheran Church of the Good Shepherd                                   Attn: Pastor David Mesner                               1325 N 45th Ave E                               Duluth, MN 55804                                                                   dmesner@lcgsduluth.org                 Email and First Class Mail
Lutheran Church of the Good Shepherd                                   107 S 17th Ave                                          Coatsville, PA 19320                                                                                                               slynch@luthgoodshep.org                Email and First Class Mail
Lutheran Church of the Good Shepherd Glens Falls NY                    Attn: Robert E Orban Jr, Pres                           9 Heinrick St                                   Queensbury, NY 12804                                                               nyorb1@adelphia.net                    Email and First Class Mail
Lutheran Church of the Holy Spirit                                     Attn: Pastor Charles E Romanowski                       333 N Main St                                   Manahawkin, NJ 08059                                                               chucklordlane@gmail.com                Email and First Class Mail
Lutheran Church of the Holy Spirit                                     Attn: Pastor Charles Romanowski                         333 N Main St                                   Manhawkin, NJ 08050                                                                chucklordlane@gmail.com                Email and First Class Mail
Lutheran Church of the Holy Spirit                                     c/o Norris McLaughlin PA                                Attn: Melissa A Pena                            400 Crossings Blvd               Bridgwater, NJ 08807                              chucklordlane@gmail.com                Email and First Class Mail
Lutheran Church of the Holy Spirit                                     c/o Norris McLaughlin PA                                Attn: Melissa A Pena                            400 Crossing Blvd                Bridgewater, NJ 08807                             mapena@norris‐law.com                  Email and First Class Mail
Lutheran Church of the Holy Trinity                                    Attn: Carl W Filer                                      102 Apple St                                    Leesport, PA 19533                                                                 lchtpastor@outlook.com                 Email and First Class Mail
Lutheran Church of the Redeemer                                        Lutheran Church of the Redeemer, Ron Swanson            60 Forest Park Rd                               Woburn, MA 01801                                                                   treasurer@redeemerwoburn.org           Email and First Class Mail
Lutheran Church of the Resurrection                                    420 Stewart Ave                                         Garden City, NY 11530                                                                                                              diana@resgc.org                        Email and First Class Mail
Lutheran Church of the Resurrection                                    Attn: Pastor LCR                                        3500 29th Ave                                   Marion, IA 52302                                                                   jeff_frohner@prodigy.net               Email and First Class Mail
Lutheran Church of the Resurrection                                    Attn: James Pike                                        9812 Hamilton Ave                               Huntington Beach, CA 92626                                                         lcr17@verizon.net                      Email and First Class Mail
Lutie Watkins Memorial United Methodist Church                         Attn: Kathryn Stephenson, LWMUMC                        800 Wright St                                   P.O. Box 397                     Llano, TX 78643                                   lwmumc@verizon.net                     Email and First Class Mail
Luzerne United Methodist Church (079924)                               c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200       Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                 Email and First Class Mail
Lydick United Methodist Church                                         Attn: Wayne Griffee, Treasurer & Joanne Marie Walters   26510 Edison Rd                                 South Bend, IN 46628                                                               wayne.griffee@lydick‐umc.org           Email and First Class Mail
Lykens UMC (066603)                                                    c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200       Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                 Email and First Class Mail
Lyle R Knight                                                          c/o Boy Scouts of America                               Attn: Chase Koontz                              1325 W Walnut Hill Ln            Irving, TX 75015                                  chase.koontz@scouting.org              Email and First Class Mail
Lyman United Methodist Church                                          Attn: Tony Wyatt                                        306 Stoddard Dr                                 Lyman, SC 29365                                                                    jrwyatts@bellsouth.net                 Email and First Class Mail
Lyman United Methodist Church                                          Attn: Walter Cantwell                                   106 Groce Rd                                    Lyman, SC 29365                                                                    wjcantwell@umcsc.org                   Email and First Class Mail
Lynch Station Ruritan Club                                             Attn: Robert Lee                                        P.O. Box 100                                    Lynch Station, VA 24571                                                            robtamlee@icloud.com                   Email and First Class Mail
Lynden United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Lyndonville United Methodist Church                                    102 N Main St                                           Lyndonville, NY 14098                                                                                                              lyndonvilleumc@gmail.com               Email and First Class Mail
Lyndonville United Methodist Church                                    Attn: Pastor, Lyndonville UMC                           P.O. Box 543                                    100 Church St                    Lyndonville, VT 05851                                                                    First Class Mail
Lynn A DeRouen                                                         119 Jefferson St                                        New Iberia, LA 70560                                                                                                               lynn@derouenfinancial.com              Email and First Class Mail
Lynnewood United Methodist Church                                      Attn: Jennifer Murdock, Pastor                          444 Black Ave                                   Pleasanton, CA 94556                                                               pastorjenn@lynnewood.org               Email and First Class Mail
Lynnhaven UMC                                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Lynnville UMC                                                          Attn: Julia E Memmer                                    418 Church St                                   Lynnville, IN 47619                                                                                                       First Class Mail
Lynnville United Methodist Church                                      Attn: Julia Memmer                                      P.O. Box 38                                     Lynnville, IN 47619                                                                lynnvilleunitedmethodist@gmail.com     Email and First Class Mail
Lyons Community Church                                                 Attn: Mark Boys                                         P.O. Box 44                                     Lyons, CO 80540                                                                    mlboys1@yahoo.com                      Email and First Class Mail
Lyons United Methodist Church                                          Attn: Minister                                          P.O. Box 187                                    Lyons, IN 47443                                                                    kate.biggs@inumc.org                   Email and First Class Mail
Lytle United Methodist Church                                          Attn: Suzie Sollock                                     P.O. Box 608                                    Lytle, TX 78052                                                                    scottmartin9262@sbcglobal.net          Email and First Class Mail
Lyttleton St United Methodist Church                                   Attn: Rev J Michael Arant                               1206 Lyttleton St                               Camden, SC 29020                                                                   jmarant@umcsc.org                      Email and First Class Mail
Ma College Of Pharmacy And Health Science University                   fbo James Greenwood                                     179 Longwood Ave                                Boston, MA 02115‐5804                                                                                                     First Class Mail
Ma Division of Unemployment Assistance                                 P.O. Box 419815                                         Boston, MA 02241‐9815                                                                                                                                                     First Class Mail
Maag Law Firm                                                          Thomas G. Maag; Peter J. Maag                           22 West Lorena Ave                              Wood River IL 62095                                                                Maag@maaglawfirm.com                   Email and First Class Mail
Mabelvale United Methodist Church                                      Attn: Connie Ross                                       10500 Woodman St                                Mabelvale, AR 72103                                                                lraines@fridayfirm.com                 Email and First Class Mail
MacDonald, Illig, Jones & Britton LLP                                  Attn: Matthew W McCullough                              100 State St, Ste 700                           Erie, PA 16507                                                                     mmccullough@mijb.com                   Email and First Class Mail
Macedon Center Untied Methodist Church                                 Attn: James Airey & Charles Escriva                     1160 Macedon Center Rd                          Macedon, NY 14502                                                                  mcspumc@rochester.twcbc.com            Email and First Class Mail
MACEDONIA EVANGELICAL LUTHERAN CHURCH, Inc                             Attn: Lisa Philliippie/ Office Mgr                      421 W Front St                                  Burlington, NC 27215                                                               office@macedonialutheran.com           Email and First Class Mail
Macedonia UMC                                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Macedonia UMC Lexington 10890 NC Hwy, Lexington, NC 27292              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Macedonia United Methodist Church                                      Attn: Diane Housler                                     14805 Hwy 69N                                   Northport, AL 35475                                                                diane.housler@umcna.org                Email and First Class Mail
Macedonia United Methodist Church                                      Attn: Rev Kevin Johnson                                 2700 Jones Franklin Rd                          Cary, NC 27518                                                                     kevinjohnson@nccumc.org                Email and First Class Mail
Macedonia United Methodist Church, Inc                                 Attn: Doug Coffeen                                      3125 Wynema Way                                 Mullins, SC 29574                                                                  smtodd@umcsc.org                       Email and First Class Mail
Macedonia United Methodist Church, Inc                                 Attn: Steven M Todd                                     402 N Main St                                   Mullins, SC 29574                                                                  smtodd@umcsc.org                       Email and First Class Mail
Machias UMC                                                            Attn: Treasurer Machias UMC                             9735 Main St. Rte 16                            Machias, NY 14101                                                                  machiasny.umc@gmail.com                Email and First Class Mail
Mack Clayton                                                           416 S Central Ave                                       Alexander City, AL 35010                                                                                                           mackclayton@charter.net                Email and First Class Mail
Macon United Methodist Church                                          Attn: Patticia Hearrold                                 208 Pearl St                                    Macon, MO 63552                                                                    maconumc@cvalley.net                   Email and First Class Mail
Macro Integration Services                                             Attn: Bruce Atkinson                                    P.O. Box 939                                    Colfax, NC 27235                                                                   batkinson@macrointegrations.com        Email and First Class Mail
Macro Integration Services                                             P.O. Box 939                                            Colfax, NC 27235‐0939                                                                                                                                                     First Class Mail
Macro Integration Services Inc                                         P.O. Box 939                                            Colfax, NC 27235‐0939                                                                                                                                                     First Class Mail
Madeira USA LTD                                                        P.O. Box 6068                                           Laconia, NH 03247                                                                                                                  rgonthier@madeirausa.com               Email and First Class Mail
Madeira USA LTD                                                        344 Hounsell Ave                                        Gilford, NH 03249                                                                                                                                                         First Class Mail
Madera United Methodist Church                                         Attn: Richard M Roper, Pastor                           500 Sunset Ave                                  Madera, CA 93637                                                                   estj@att.net                           Email and First Class Mail
Madill First United Methodist                                          Attn: Steve Littrell                                    709 S 12th Ave                                  Madill, OK 73446                                                                   icxclives@aol.com                      Email and First Class Mail
Madill First United Methodist Church                                   Attn: Treasurer                                         P.O. Box 496                                    Madill, OK 73446                                                                   madillumc@yahoo.com                    Email and First Class Mail
Madill First United Methodist Church                                   P.O. Box 496                                            Madill, OK 73446                                                                                                                   madillumc@yahoo.com                    Email and First Class Mail
Madison Ave United Methodist Church                                    Attn: Jessica Ellis, CFO                                475 Riverside Dr, Ste 1922                      New York, NY 10115                                                                 jellis@umcitysociety.org               Email and First Class Mail
Madison Chapel United Methodist Church                                 Attn: Rev Lenore Robinson                               2019 Hubbard Rd                                 Lake County, OH 44057                                                              chapelumc16@gmail.com                  Email and First Class Mail
Madison First United Methodist Church ‐ Madison                        c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Madison First Untied Methodist Church 296 S Madison GA 30650           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Madison North United Methodist Church                                  Attn: Treasuer                                          2235 Allen St                                   Madison, IN 47250                                                                  northchurch@live.com                   Email and First Class Mail
Madison Ruritan Club                                                   Attn: Robert S Carneal                                  7104 Bradford Cottage Ct                        Mechanicsville, VA 23111                                                           rscandcjw@yahoo.com                    Email and First Class Mail
Madison St United Methodist Church, Inc                                Attn: Lacy Wilson                                       319 Madison St                                  Clarksville, TN 37040                                                              lacy@madisonstreetumc.org              Email and First Class Mail
Madison UMC                                                            Attn: Geralyn Peckham                                   POB 186, 7342 RTE 20                            Madison, NY 13402                                                                  gjpeckham@yahoo.com                    Email and First Class Mail
Madison United Methodist Church                                        127 Church St                                           Madison, AL 35758                                                                                                                  office@madisonum.org                   Email and First Class Mail
Madison United Methodist Church                                        110 W Academy St                                        Madison, NC 27025                                                                                                                                                         First Class Mail
Madison United Methodist Church 110 W Academy St Madison, NC           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   Erice@bradley.com                      Email and First Class Mail
Madisonburg United Methodist Church                                    c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200       Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                 Email and First Class Mail
Mafair United Methodist Church                                         Attn: Raymond Johnson                                   1409 E Center St                                Kingsport, TN 37664                                                                info@mafairumc.org                     Email and First Class Mail
Mafair United Methodist Church                                         Attn: Ronald Curtis Miller                              1124 Eastbrook Dr                               Kingsport, TN 37663                                                                rcmiller59@gmail.com                   Email and First Class Mail
Mafair United Methodist Church                                         1409 E Center St                                        Kingsport, TN 37664                                                                                                                rjohnson@mafairumc.org                 Email and First Class Mail
Magavern Magavern & Grimm                                              Attn: Cheryl Smith Fisher                               1100 Rand Bldg                                  14 Lafayette Sq                  Buffalo, NY 14203                                 cfisher@magaven.com                    Email and First Class Mail
Magavern Magavern & Grimm LLP                                          Attn: Cheryl Smith Fisher                               1100 Rand Bldg                                  14 Lafayette Sq                  Buffalo, NY 14203                                 cdisher@magaovern.com                  Email and First Class Mail
Magavern Magavern & Grimm LLP                                          Attn: Cheryl Smith Fisher                               1100 Rand Bldg                                  14 Lafayette Sq                  Buffalo, NY 14203                                 cfischer@magavern.com                  Email and First Class Mail
Magavern Magavern & Grimm LLP                                          Attn: Cheryl Smith Fisher                               1100 Rand Bldg                                  14 Lafayette Sq                  Buffalo, NY 14203                                 cfisher@magavern.com                   Email and First Class Mail
Magavern Magavern & Grimm LLP                                          Attn: Cheryl Smith Fisher                               1100 Rand Bldg                                  14 Layayette Sq                  Buffalo, NY 14203                                 cfisher@magavern.com                   Email and First Class Mail
Magavern Magavern & Grimm LLP                                          Attn: Cheryl Smith Fisher                               1100 Rand Bldg                                  14 Lafayette St                  Buffalo, NY 14203                                 cfisher@magavern.com                   Email and First Class Mail
Magavern Magavern & Grimm LLP                                          Attn: Cheryl Smith Fisher                               1100 Rand Bldg                                  14 Layayette St                  Buffalo, NY 14203                                 cfisher@magavern.com                   Email and First Class Mail
Magavern Magavern & Grimm LLP                                          Attn: Cheryl Smith Fisher                               1100 Rand Bldg                                  1400 Lafayette Sq                Buffalo, NY 14203                                 cfisher@magavern.com                   Email and First Class Mail
Magavern Magavern Grimm LLP                                            Attn: Cheryl Fisher                                     1100 Rand Bldg                                  14 Lafayette Sq                  Buffalo, NY 14203                                 cfisher@magavern.com                   Email and First Class Mail
Magazine United Methodist Church                                       Attn: Rev Judy Hall                                     P.O. Box 439                                    Magazine, AR 72943                                                                 judy.hall@arumc.org                    Email and First Class Mail
Magazine United Methodist Church                                       c/o Friday, Eldredge & Clark LLP                        Attn: Lindsey Emerson Raines                    400 W Capitol Ave Ste 2000       Little Rock, AR 72201                             lraines@fridayfirm.com                 Email and First Class Mail
Magee First United Methodist Church                                    226 1st Ave NW                                          Magee, MS 39111                                                                                                                    firstumcmagee@bellsouth.net            Email and First Class Mail
Magento Inc                                                            3640 Holdrege Ave                                       Los Angeles, CA 90016‐4304                                                                                                                                                First Class Mail
Maggie Valley 4192 Soco Rd, Maggie Valley, NC 28751                    c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Magnolia Park United Methodist Church                                  Attn: Sylvia Binda                                      2828 W Magnolia Blvd                            Burbank, CA 91505                                                                  office@magnoliaparkumc.org             Email and First Class Mail
Magnolia UMC                                                           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                      Email and First Class Mail
Magnolia United Church of Christ                                       Attn: Rev Marci Scott‐Weis                              3555 W McGraw St                                Seattle, WA 98199‐3213                                                             marci@magnoliaucc.org                  Email and First Class Mail
Magnolia United Methodist Church                                       Attn: Dawn Euwer                                        16024 Greenwell Springs Rd                      Greenwell Springs, LA 70739                                                        deuwer65@gmail.com                     Email and First Class Mail
Magothy United Methodist Church                                        Attn: Felicia Granofsky                                 3703 Mountain Rd                                Pasadena, MD 21122                                                                 pastor@magothy.org                     Email and First Class Mail
                                                               Case 20-10343-LSS                                             Doc 2541                                  Filed 04/07/21                                                    Page 47 of 87

Mahomet UMC                                                            Attn: Craig A Kemper                                  1302 E S Mahomet Rd                   Mahomet, IL 61853                                                                              mumc@mumc.org                                         Email and First Class Mail
Mail Mart Inc                                                          4812 Top Line Dr                                      Dallas, TX 75247‐6315                                                                                                                                                                      First Class Mail
Mail Mart, Inc                                                         4812 Top Line Dr                                      Dallas, TX 75247                                                                                                                     office@themailmart.com                                Email and First Class Mail
Mailfinance Inc                                                        478 Wheelers Farms Rd                                 Milford, CT 06461‐9105                                                                                                                                                                     First Class Mail
Mailfinance Inc ‐ Neopost Usa Inc                                      478 Wheelers Farms Rd                                 Milford, CT 06461‐9105                                                                                                                                                                     First Class Mail
Main Federated Church                                                  Attn: Mary Jane Sieczkos                              1889 Daniel Dr                        Johnson, NY 13790                                                                              jsieczkos@stny.rr.com                                 Email and First Class Mail
Main St 221 S Main St, Reidsville, NC 27320                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Main St UMC                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Main St UMC Suffolk                                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Main St United Methodist Church                                        Attn: Joseph B Burton                                 701 N Main St                         South Boston, VA 24592                                                                         brian@jeburtonconstruction.com                        Email and First Class Mail
Main St United Methodist Church                                        Attn: Treasurer                                       P.O. Box 1517                         Nashua, NH 03061                                                                               office@mainstreet‐umc.org                             Email and First Class Mail
Main St United Methodist Church                                        222 Main St                                           Boonville, IN 47601                                                                                                                  OFFICE@MAINSTREETUMCBOONVILLE.COM                     Email and First Class Mail
Main St United Methodist Church                                        Attn: Treasurer                                       516 W Main St                         New Albany, IN 47150                                                                           Todd.Stepp@inumc.org                                  Email and First Class Mail
Main St United Methodist Church                                        P.O. Box 2897                                         Bay St Louis, MS 39521                                                                                                               trustee@umcbsl.org                                    Email and First Class Mail
Main St United Methodist Church 701 N Main St South Boston             Attn: Gray Ramsey                                     P.O. Box 119                          South Boston, VA 24592                                                                         msumc@msumcsobo.org                                   Email and First Class Mail
Main St United Methodist Church of Dillon, SC, Inc                     Attn: Connie Tallon                                   401 E Main St                         Dillon, SC 29536                                                                               msumc401@gmail.com                                    Email and First Class Mail
Main St United Methodist Church of Greenwood, Inc                      Attn: James McCoy Bruce                               211 N Main St                         Greenwood, SC 29646                                                                            pastor.james@mainstreetgreenwood.org                  Email and First Class Mail
Main St United Methodist Church of Greenwood, Inc                      Attn: Josh Skinner                                    109 Cambridge E                       Greenwood, SC 29646                                                                            pastor.james@mainstreetgreenwood.org                  Email and First Class Mail
Main St United Methodist Church of Hattiesburg, MS                     Attn: Amy Smith Trustee Chair of Main St UMC          P.O. Box 1009                         Hattiesburg, MS 39403                                                                          donna@mstreetumc.org                                  Email and First Class Mail
Main St United Methodist Church of McColl                              Attn: Randall Bowers                                  210 N Main St                         McColl, SC 29570                                                                               mwilson@blswlaw.com                                   Email and First Class Mail
Main St United Methodist Church of McColl                              Attn: Randall Bowers                                  210 N Main St                         McColl, SC 29570                                                                               office@firstchurchmn.org                              Email and First Class Mail
Main St United Methodist Church of McColl                              Attn: Randall Bowers                                  210 N Main St                         McColl, SC 29570                                                                               randyebowers@aol.com                                  Email and First Class Mail
Main Street                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Maine Revenue Services                                                 Attn: Sales & Use Tax Division                        P.O. Box 9112                         Augusta, ME 04332‐9112                                                                                                                               First Class Mail
Mainesburg UMC (7263)                                                  c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200         Pittsburgh, PA 15228                                        lspagnolo@bentzlaw.com                                Email and First Class Mail
Maintenance Assistant Inc                                              35 Golden Ave, Ste A‐201                              Toronto, ON M6R 2J5                   Canada                                                                                Canada                                                         First Class Mail
Maitreyi Consultants Inc                                               2187 Balsan Way                                       Wellington, FL 33414‐6433                                                                                                                                                                  First Class Mail
Major Security Holdings, LLC                                           dba Cunningham Security Systems                       10 Princes Point Rd                   Yarmouth, ME 04096‐6127                                                                                                                              First Class Mail
Major Security Holdings, LLC                                           dba Cunningham Security Systems                       10 Princes Point Rd                   Yarmouth, ME 04096‐6127                                                                                                                              First Class Mail
Mallard Law Firm, PA                                                   Damian B. Mallard                                     889 N. Washington Blvd.               Sarasota FL 34236                                                                              damian@mallardlawfirm.com                             Email and First Class Mail
Mallow Presbyterian Church                                             2004 Mallow Rd                                        Covington, VA 24426                                                                                                                  mallowpresbyterian@gmail.com                          Email and First Class Mail
Malta Ridge United Methodist Church                                    Attn: Roy Arnold                                      729 Malta Ave Ext                     Malta, NY 12020                                                                                rylty@aol.com                                         Email and First Class Mail
Malta United Methodist Church                                          210 E Sprauge                                         Malta, IL 60151                                                                                                                      casttiger1@gmail.com                                  Email and First Class Mail
Malta United Methodist Church                                          Attn: Kevin McArtor                                   P.O. Box 158                          Malta, IL 60150                                                                                                                                      First Class Mail
Mamaroneck United Methodist Church                                     Attn: Trustees                                        546 E Boston Post Rd                  Mamaroneck, NY 10543                                                                           office@mamaroneckumc.org                              Email and First Class Mail
Managing Editor Inc                                                    610 Old York Rd, Ste 400                              Jenkintown, PA 19046                                                                                                                                                                       First Class Mail
Manahawkin UMC                                                         c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Manasquan United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Manatee United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Manchaca United Methodist Church                                       Attn: Dick Christ                                     P.O. Box 460                          Manchaca, TX 78652                                                                             busadmin@manchacaumc.org                              Email and First Class Mail
Manchaca United Methodist Church                                       Attn: Deanna Custer                                   1011 Farm to Market 1626              Manchaca, TX 78652                                                                             deanna@manchacaumc.org                                Email and First Class Mail
Manchester Fire Fighters Association                                   400 E Main St                                         Manchester, IA 52057                                                                                                                 treasurer@manfd.com                                   Email and First Class Mail
Manchester First Untied Methodist Church                               Attn: Randall Truette Brown                           105 N Church St                       Manchester, TN 37355                                                                           reverendbrown2010@comcast.net                         Email and First Class Mail
Manchester Grand Hyatt                                                 1 Market Pl                                           San Diego, CA 92101‐7714                                                                                                                                                                   First Class Mail
Manchester North UMC                                                   Attn: David Martin                                    300 Parker St                         Manchester, CT 06042                                                                           northchurch@snet.net                                  Email and First Class Mail
Manchester UMC                                                         413 E Butler St                                       Manchester, IA 52057                                                                                                                 pastorphil@umcmanchester.com                          Email and First Class Mail
Manchester United Methodist Church                                     Attn: Bruce Nodurft, Finance Chairman                 413 E Butler St                       Manchester, IA 52057‐1402                                                                      nodurft@iowatelecom.net                               Email and First Class Mail
Manchester United Methodist Church                                     Attn: Treasurer                                       501 Ann Arbor St                      Manchester, MI 48158                                                                           office@manchesterumchurch.org                         Email and First Class Mail
Manchester United Methodist Church                                     Attn: Pastor                                          5625 Manchester Rd                    North Lawrence, OH 44319                                                                       pastor@manchesterunitedmethodist.org                  Email and First Class Mail
Manchester United Methodist Church                                     Attn: Pastor                                          5625 Manchester Rd                    New Franklin, OH 44319                                                                         pastor@manchesterunitedmethodist.org                  Email and First Class Mail
Manchester United Methodist Church                                     Attn: Rev Phil Estes                                  129 Woods Mill Rd                     Manchester, MO 63011                                                                           phil.estes@manchesterumc.org                          Email and First Class Mail
Mancos United Methodist Church                                         Attn: Mary Porter                                     P.O. Box 505                          Mancos, CO 81328                                                                               mancosumchurch@qwestoffice.net                        Email and First Class Mail
Mandarin United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Mangum Memorial United Methodist Church                                Attn: Pastor & Treasurer                              3939 Pines Rd                         Shreveport, LA 71119                                                                           pastor@mangumchurch.org                               Email and First Class Mail
Mangum Memorial United Methodist Church                                Attn: Nicholas Wibben                                 1620 Mirador Dr                       Shreveport, LA 71119                                                                           wibben@aol.com                                        Email and First Class Mail
Manhattan First United Methodist Church                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Manhattan First United Methodist Church                                612 Poyntz                                            Manhattan, KS 66502                                                                                                                                                                        First Class Mail
Manito United Methodist                                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Manly, Stewart & Finaldi                                               John C. Manly; Saul E. Wolf                           19100 Von Karman Ave., Ste. 800       Irvine CA 92612                                                                                swolf@manlystewart.com                                Email and First Class Mail
Manly, Stewart & Finaldi                                               John C. Manly; Saul E. Wolf                           19100 Von Karman Ave., Ste. 800       Irvine CA 92612                                                                                tboren@manlystewart.com                               Email and First Class Mail
Manly, Stewart & Finaldi                                               John C. Manly; Saul E. Wolf                           19100 Von Karman Ave., Ste. 800       Irvine CA 92612                                                                                tboren@manlystewart.com                               Email and First Class Mail
Manor Memorial United Methodist Church                                 Attn: Treasurer                                       9320 N Congress St                    New Market, VA 22844                                                                           manormemorial@gmail.com                               Email and First Class Mail
Mansfield First United Methodist                                       Attn: Margo Jones                                     P.O. Box 56                           Mansfield, AR 72944                                                                            jones.margo@yahoo.com                                 Email and First Class Mail
Mansons UMC                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Manteno UMC                                                            Attn: Rev Joy Schlesselman                            225 W 2nd St                          Manteno, IL 60950                                                                              mantenoumcfamily@gmail.com                            Email and First Class Mail
Mantrose United Methodist Church                                       Attn: Harold Phillips                                 518 S State St                        P.O. Box 3237                      Montrose, MI 48457                                          Montroseumc1@gmail.com                                Email and First Class Mail
Manzanola United Methodist Church                                      Attn: Alice McDonald, Treasurer                       P.O. Box 297                          Manzanola, CO 81062                                                                            janeenhill73@gmail.com                                Email and First Class Mail
Maple Ave UMC ‐ Marietta                                               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Maple Lake United Methodist Church (30318)                             c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200         Pittsburgh, PA 15228                                        lspagnolo@bentzlaw.com                                Email and First Class Mail
Maple Leaf Lutheran Church                                             Attn: Margaret Cook                                   10005 32nd Ave NE                     Seattle, WA 98155                                                                              mapleleafoffice@comcast.et                            Email and First Class Mail
Maple Springs 2569 Reynolda Rd, Winston‐Salem, NC 27106                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Maple St United Methodist Church                                       Attn: Vickie Snider, Treasurer, Maple St Church       438 E Wheeling St                     Lancaster, OH 43130                                                                            treasurer@maplestchurch.com                           Email and First Class Mail
Maple United Methodist Church                                          342 Capital Ave NE                                    Battle Creek, MI 49017                                                                                                               mapleumc@yahoo.com                                    Email and First Class Mail
Maples Memorial United Methodist Church                                Attn: Elizabeth Treadway                              8745 Goodman Rd                       Olive Branch, MS 38654                                                                         stephen@maplesChurch.org                              Email and First Class Mail
Mapleton Grace (01521)                                                 c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200         Pittsburgh, PA 15228                                        lspagnolo@bentzlaw.com                                Email and First Class Mail
Mapleton United Methodist Church                                       Attn: Treasurer Michelle Buck                         1755 Main St                          Mapleton, ME 04757                                                                             jdefeli1@maine.rr.com                                 Email and First Class Mail
Marble Hill UMC                                                        P.O. Box 950                                          Marble Hill, MO 63764                                                                                                                MHMOUMC1@YAHOO.COM                                    Email and First Class Mail
Marble Hill United Methodist Church                                    300 Hwy 34 E                                          Marble Hill, MO 63764                                                                                                                MHMOUMC1@YAHOO.COM                                    Email and First Class Mail
Marc .J Bern & Partners, LLP                                           Joseph J. Cappelli                                    101 West Elm Street, Ste 215          Conshohocken PA 19428                                                                          JCappelli@bernllp.com                                 Email and First Class Mail
Marc J Bern & Partners LLP                                             Joseph J. Cappelli                                    101 West Elm St, Ste 215              Conshohocken PA 19428                                                                          bsa@bernllp.com                                       Email and First Class Mail
Marcellus United Methodist Chuech                                      Attn: Michael F Burt                                  2545 Howlett Hill Rd                  Marcellus, NY 13108                                                                            mfburt22@gmail.com                                    Email and First Class Mail
Marcellus United Methodist Church                                      Attn: Nan Riggs Treasurer                             10160 Floating Bridge Rd              Marcellus, MI 49067                                                                            ccopenhav@yahoo.com                                   Email and First Class Mail
Marcellus United Methodist Church                                      Attn: Nan Riggs                                       10160 Floating Bridge Rd              Marcellus, MI 49067                                                                            johnriggs7517@gmail.com                               Email and First Class Mail
Marcellus United Methodist Church                                      Attn: Rev Dr Sung Ah                                  1 Slocombe Ave                        Marcellus, NY 13108                                                                            marcellusumc1slocombe@gmail.com                       Email and First Class Mail
Marco Romero Jr                                                        c/o Naqvi Injury Law                                  Attn: Elizabeth Coats                 9500 Flamingo Rd, Ste 104          Las Vegas, NV 89147                                         elizabeth@naqvi.com                                   Email and First Class Mail
Marco Romero Jr                                                        c/o Faegre Drinker Biddle & Reath LLP                 Attn: Laura Appleby                   1177 Ave of the Americas 41st Fl   New York, NY 10036                                          laura.appleby@faegredrinker.com                       Email and First Class Mail
Marengo United Methodist Church                                        119 E Washington St                                   Marengo, IL 60152                                                                                                                    doc@marengoumc.org; mumc.treas@outlook.com            Email and First Class Mail
Margaret Henderson Pers Repr Estate of NGH Dec Minor                   c/o Heygood Orr & Pearson                             Attn: Eric D Pearson Esq              6363 N State Hwy 161, Ste 450      Irving, TX 75038                                            eric@hop‐law.com                                      Email and First Class Mail
Margaret Henderson Pers Repr Estate of NGH Dec Minor                   c/o Schnader Harrison Segal & Lewis LLP               Attn: Kristi J Doughty                824 N Market St, Ste 800           Wilmington, DE 19801‐4939                                   kdoughty@schnader.com                                 Email and First Class Mail
Margaret M Fox                                                         6 E Wessex Wy                                         Blythewood, SC 29016                                                                                                                 pegfox2@gmail.com                                     Email and First Class Mail
Maria Regina RC Church                                                 c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman               100 Quentin Roosevelt Blvd         Garden City, NY 11530                                       MRoseman@cullenllp.com                                Email and First Class Mail
Marianna First United Methodist Church                                 Attn: Rev Glenn Hicks                                 59 S Poplar St                        Marianna, AR 72360                                                                             glenn.hicks@arumc.org                                 Email and First Class Mail
Marianna First United Methodist Church                                 c/o Friday, Eldredge & Clark LLP                      Attn: Lindsey Emerson Raines          400 W Capitol Ave, Ste 2000        Little Rock, AR 72201                                       lraines@fridayfirm.com                                Email and First Class Mail
Maricopa County Treasurer                                              Attn: Peter Muthig                                    222 N Central Ave, Ste 1100           Phoenix, AZ 85004                                                                              muthigk@mcao.maricopa.gov                             Email and First Class Mail
Maricopa County Treasurer                                              Attn: Desi Ramirez                                    301 W Jefferson, Ste 100              Phoenix, AZ 85003                                                                                                                                    First Class Mail
Maricopa County Treasurer                                              P.O. Box 52133                                        Phoenix, AZ 85072‐2133                                                                                                                                                                     First Class Mail
Marienville United Methodist Church (85606)                            c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200         Pittsburgh, PA 15228                                        lspagnolo@bentzlaw.com                                Email and First Class Mail
Marilla United Methodist Church                                        Attn: Alice Priset                                    1910 Two Rod Rd                       Marilla, NY 14102                                                                              alpriset@roadrunner.com                               Email and First Class Mail
Marilla United Methodist Church                                        Attn: Maura McGuire                                   1080 Pittsford Victor Rd, Ste 200     Pittsford, NY 14534                                                                            mmcguire@morgdevo.com                                 Email and First Class Mail
Marilyn L Roth                                                         514 Howard Ct                                         Fairmount, IN 46928                                                                                                                                                                        First Class Mail
Marin Cncl 35                                                          225 W End Ave                                         San Rafael, CA 94901‐2645                                                                                                                                                                  First Class Mail
Marine Sports Mfg, Inc                                                 1514 Sydney Rd                                        Plant City, FL 33566‐7700                                                                                                                                                                  First Class Mail
Marine Sports MSG, Inc                                                 1514 Sydney Rd                                        Plant City, FL 33566                                                                                                                                                                       First Class Mail
Mariner UMC                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Marion Center United Methodist Church (98266)                          c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200         Pittsburgh, PA 15228                                        lspagnolo@bentzlaw.com                                Email and First Class Mail
Marion Christian Church (Disciples of Christ)                          1050 McGowan Blvd                                     Marion, IA 53202                                                                                                                     jrobison@allenvernon.com                              Email and First Class Mail
Marion First United Methodist Church                                   Attn: Mary Swain                                      624 S Adams St                        Marion, IN 46953                                                                               info@marionumc.org                                    Email and First Class Mail
Marion First United Methodist Church                                   c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200         Pittsburgh, PA 15228                                        lspagnolo@bentzlaw.com                                Email and First Class Mail
Marion United Methodist Church                                         Attn: Cynthia James                                   P.O. Box 389                          Marion, AR 72364                                                                               lraines@fridayfirm.com                                Email and First Class Mail
Marion United Methodist Church                                         Attn: Treasurer, Marion United Methodist Church       112 S College St                      Marion, KY 42064                                                                               M_umc@bellsouth.net                                   Email and First Class Mail
Mariposa United Methodist Church                                       Attn: Pastor Mark Buenafe                             4991 6th St P.O. Box 248              Mariposa, CA 95338                                                                             mariposaumc@sti.net                                   Email and First Class Mail
Mark Edward Vennerholm                                                 633 Hobson LN                                         Denton, TX 76205                                                                                                                     m23vennerholm@gmail.com                               Email and First Class Mail
Mark Mays                                                              c/o Boy Scouts of America                             Attn: Chase Koontz                    1325 W Walnut Hill Ln              Irving, TX 75015                                            chase.koontz@scouting.org                             Email and First Class Mail
Mark Monitor Inc                                                       P.O. Box 71398                                        Chicago, IL 60694‐1398                                                                                                                                                                     First Class Mail
Mark Peebles                                                           43780 Lewisburg Rd                                    Natural Bridge, NY 13665                                                                                                             rocko2012@twcny.rr.com                                Email and First Class Mail
Mark Wilson Biggerman                                                  3655 Traver Rd                                        Shaker Heights, OH 44122                                                                                                             Mark@mblegal.com                                      Email and First Class Mail
Markesan United Methodist Church                                       Attn: Russel P Hirschy                                74 E Catherine St                     Markesan, WI 53946‐8802                                                                        russ.hirschy@gmail.com                                Email and First Class Mail
Market St UMC                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Market St United Methodist Church                                      Attn: Pastor                                          131 S Cameron St                      Winchester, VA 22601                                                                           keikofoster@vaumc.org                                 Email and First Class Mail
Market St United Methodist Church                                      Attn: Pastor, Market St UMC                           131 S Cameron St                      Winchester, VA 22601                                                                           keikofoster@vaumc.org                                 Email and First Class Mail
Marketsmart LLC                                                        6404 Ivy Ln Ste 110                                   Greenbelt, MD 20770‐1416                                                                                                                                                                   First Class Mail
Markmonitor, Inc                                                       45 Fremont St Ste 1400                                San Francisco, CA 94105‐2283                                                                                                                                                               First Class Mail
Marlin First United Methodist Church                                   Attn: Pastor Cameron P Supak                          411 Coleman St                        Marlin, TX 76661                                                                               firstumcmarlin@gmail.com                              Email and First Class Mail
Marlin First United Methodist Church                                   Attn:Cameron Poerner Supak                            827 Rock Dam Rd                       Marlin, TX 76661                                                                               revcameronsupak@gmail.com                             Email and First Class Mail
Marlow United Methodist Church                                         Attn: Sharon Davis                                    P.O. Box 59                           Marlow, NH 03456                                                                                                                                     First Class Mail
Marlow United Methodist Church                                         Attn: Sharon L Davis                                  P.O. Box 4                            Marlow, NH 03456                                                                                                                                     First Class Mail
Marlton UMC                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Marn Baeksung UMC Church                                               Attn: Jongbum Lee                                     1250 Rockland Ave                     Staten Island, NY 10314                                                                        mbsumcny@gmail.com                                    Email and First Class Mail
Marne United Methodist Church                                          Attn: Rev Christopher W Wiseman                       1019 Licking Valley Rd                Newark, OH 43055                                                                               marnechurch@gmail.com                                 Email and First Class Mail
Marquam United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Marquette Hope United Methodist Church                                 Attn: Treasurer                                       111 E Ridge St                        Marquette, MI 49855                                                                            chintz@mqthope.com                                    Email and First Class Mail
MARQUETTE PARK UNITED METHODIST CHURCH                                 215 S GRAND BLVD                                      GARY, IN 46403                                                                                                                       REBECCA@ATTORNEYWYATT.COM                             Email and First Class Mail
Marquis Memorial UMC                                                   c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Marriott Hotel Services Inc, as manager of                             Attn: John Josefsberg                                 12740 Hillcrest Rd 240                Dallas, TX 75230                                                                               josefsberg@hotellawyers.com                           Email and First Class Mail
Mars Hill United Methodist Church 201 S Main St, Mars Hill             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Marseilles United Methodist Church                                     Attn: Wayne Allen Fleming                             462 Church St                         Marseilles, IL 61341                                                                           ksl321@gmail.com                                      Email and First Class Mail
Marsh & Mclennan Agency LLC                                            8144 Walnut Hill Ln, 16Th Fl                          Dallas, TX 75231‐4388                                                                                                                                                                      First Class Mail
Marsh & Mclennan Agency LLC                                            8144 Walnut Hill Ln, 16Th Fl                          Dallas, TX 75231‐4388                                                                                                                                                                      First Class Mail
Marshall Memorial UMC                                                  c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Marshall UMC                                                           Attn: DeAnna Taylor (Treasurer), John Rowe (Pastor)   8405 W Main St                        Marshall, VA 20115                                                                             Johnrowe@vaumc.org                                    Email and First Class Mail
Marshall UMC 8405                                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Marshall United Methodist Church                                       Attn: Melany Chalker                                  721 Old US 27 N                       Marshall, MI 49068                                                                             pastormelany@gmail.com                                Email and First Class Mail
Marshall University                                                    fbo Jacob Roark                                       1 John Marshall Dr                    Huntington, WV 25755‐0002                                                                                                                            First Class Mail
Marshallton United Methodist ‐ Wilmington                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Marshallton United Methodist Church                                    Attn: Mark A Trishman                                 1223 Cranberry Ln                     Coatesville, PA 19320                                                                          mtrishman@verizon.net                                 Email and First Class Mail
Marshfield Federated Church                                            Attn: Terry Pierce, Co‐Treasurer                      1516 US Rte 2                         Marshfield, VT 05658                                                                           terrypterry@yahoo.com                                 Email and First Class Mail
Marshfield United Methodist Church                                     Attn: Church Treasurer                                220 S Elm St                          Marshfield, MO 65706                                                                           marshfieldumchurch@gmail.com                          Email and First Class Mail
Marshfield United Methodist Church, Inc                                Attn: Mark Huber                                      185 Plain St                          Marshfield, MA 02050                                                                           mark@sanctuarysouthshore.org                          Email and First Class Mail
Mart First                                                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Martha Bowman UMC                                                      Attn: Hugh Cleon Carver                               7345 QUAIL RUN ROAD                   Lizella, GA 31052                                                                              hughcarver@cox.net                                    Email and First Class Mail
Martha Bowman United Methodist Church                                  Attn: Mark Magoni                                     500 Bass Rd                           Macon, GA 31210                                                                                mmagoni@marthabowman.org                              Email and First Class Mail
Martha United Methodist Church (180544)                                c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200         Pittsburgh, PA 15228                                        lspagnolo@bentzlaw.com                                Email and First Class Mail
Martin Disiere Jefferson & Wisdom LLP                                  Raul H Suazo                                          808 Travis, 11th Floor                Houston TX 77002                                                                               suazo@mdjwlaw.com                                     Email and First Class Mail
Martin Luther Chapel                                                   4100 Terrace Ave                                      Pennsauken, NJ 08109                                                                                                                 mlcemail2019@gmail.com                                Email and First Class Mail
Martin Luther Chapel                                                   Frederick J Schuck                                    302 Deland Ave                        North Cape May, NJ 08204                                                                       theschucks@comcast.net                                Email and First Class Mail
Martin Memorial United Methodist Church                                Attn: Johnny McCoin                                   12922 Farm Rd 195                     Bagwell, TX 75412                                                                              johnnymccoin@gmail.com                                Email and First Class Mail
Martin, Browne, Hull & Harper PLL                                      Dina M Cary                                           500 N. Fountain Ave                   Springfield, OH 45504                                                                          dcary@martinbrowne.com                                Email and First Class Mail
Marvell United Methodist Church                                        Attn: Nina Guest                                      P.O. Box 669                          Marvell, AR 72366                                                                              marvellumc@gmail.com                                  Email and First Class Mail
Marvin United Methodist Church                                         Attn: Executive Pastor Gerry Giles                    300 W Erwin                           Tyler, TX 75702                                                                                ggiles@marvinumc.com                                  Email and First Class Mail
Marvin United Methodist Church                                         211 N Church St                                       Florence, MS 39073                                                                                                                   jeffmmayne@gmail.com                                  Email and First Class Mail
Marvins Chapel UMC                                                     Attn: Joel Cook                                       1882 Old Boones Creek Rd              Johnson City, TN 37615                                                                         shelnutt56@aim.com                                    Email and First Class Mail
Mary Alexander & Associates, P.C.                                      Mary Alexander                                        44 Montgomery Street, Ste 1303        San Francisco CA 94104                                                                         malexander@maryalexanderlaw.com                       Email and First Class Mail
Mary Alexander & Associates, P.C.                                      Mary Alexander                                        44 Montgomery Street, Ste 1303        San Francisco CA 94104                                                                         maryalexander@maryalexanderlaw.com                    Email and First Class Mail
Mary Esther United Methodist Church                                    Attn: Diana Reynolds                                  703 E Miracle Strip Pkwy              Mary Esther, FL 32569                                                                          admin@maryestheumc.org                                Email and First Class Mail
Mary Frances Herrin                                                    213 W 158th Pl                                        Galliano, LA 70354                                                                                                                   herrin@viscom.net                                     Email and First Class Mail
Mary Immaculate Church                                                 c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman               100 Quentin Roosevelt Blvd         Garden City, NY 11530                                       MRoseman@cullenllp.com                                Email and First Class Mail
Mary J Lovell                                                          Attn: Jane Lovell, Trustee                            525 Akolea Pl                         Wailuku, HI 96793                                                                              jlovell747@yahoo.com                                  Email and First Class Mail
Mary J Lovell                                                          947 Olney Ave, 216                                    Astoria, OR 97103                                                                                                                                                                          First Class Mail
Mary Margaret Rosser                                                   7419 E Placita del Espirita                           Tucson, AZ 85175‐2810                                                                                                                                                                      First Class Mail
Mary Mother of God Parish                                              Attn: Andre L Kydala                                  54 Old Hwy 22                         Clinton, NJ 08809                                                                                                                                    First Class Mail
Mary Queen of Peace Roman Catholic Church, Mandeville, LA              Attn: Susan Zeringue                                  7887 Walmsley Ave                     New Orleans, LA 70125                                                                          szeringue@arch‐no.org                                 Email and First Class Mail
Mary T Yeiser                                                          100 Teal Ln                                           Winchester, KY 40391                  Winchester, KY 43091                                                                           mtyeiser@hotmail.com                                  Email and First Class Mail
Mary Taylor Memorial UMC, Inc                                          Attn: Chris Paton                                     168 Broad St                          Milford, CT 06460                                                                              christopherpaton@msn.com                              Email and First Class Mail
Mary Taylor Memorial United Methodist Church, Inc                      Attn: Chris Paton                                     168 Broad St                          Milford, CT 06460                                                                              christopherpaton@msn.com                              Email and First Class Mail
Mary, Queen Of Peace Catholic Church, Danville, Inc                    Attn: John S Mercer                                   1400 N Meridian St                    Indianapolis, IN 46202                                                                         jsmercer@indylegal.com                                Email and First Class Mail
Maryland Unemployment Insurance Fund                                   Division Of Unemployment Insurance                    P.O. Box 84                           Baltimore, MD 21203‐0084                                                                                                                             First Class Mail
Marysville United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Marysville United Methodist Church                                     Attn: Curtis Clarke                                   721 Huron Blvd                        Marysviiile, Mi 48040                                                                                                                                First Class Mail
Mason First United Methodist Church                                    Attn: Glenn Darling                                   201 E Ash St                          Mason, MI 48854                                                                                treasurer@masonfirst.org                              Email and First Class Mail
Mason‐Dixon Council, Inc                                               Attn: Todd M Brooks                                   7 St Paul St 15th Fl                  Baltimore, MD 21202                                                                            tbrooks@wtplaw.com                                    Email and First Class Mail
Mass Dor (Dept Of Revenue)                                             P.O. Box 7038                                         Boston, MA 02204‐7038                                                                                                                                                                      First Class Mail
Massachusetts Dept Of Revenue                                          P.O. Box 7067                                         Boston, MA 02204‐7067                                                                                                                                                                      First Class Mail
Massapequa‐ Community United Methodist Church                          Attn: Jane H Kim                                      100 Park Blvd                         Massapequa, NY 11758                                                                           massapcumc@aol.com                                    Email and First Class Mail
Massena First United Methodist Church                                  Attn: Kathryn Perry, Treasurer                        189 Main St                           Massena, NY 13662                                                                              kperry02@twcny.rr.com                                 Email and First Class Mail
Massey & Duffy, PLLC                                                   Michael Massey, Florida Bar No. 153680                855 E. Univ Ave                       Gainesville FL 32601                                                                           Massey@352law.com                                     Email and First Class Mail
Massey Law Firm                                                        Daniel P. Massey                                      14300 N. Northsight Blvd, Ste 121     Scottsdale AZ 85260                                                                            dan@dmasseylaw.com                                    Email and First Class Mail
Matawan United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Matheson Tri‐Gas Inc                                                   Dept 3028 P O Box 123028                              Dallas, TX 75312‐3028                                                                                                                                                                      First Class Mail
Mathews United Methodist Church                                        Attn: Rev Adrian Rogers                               106 Pineneedle Ln                     Greenwood, SC 29649                                                                            adrogers@umcsc.org                                    Email and First Class Mail
Mathews United Methodist Church                                        Attn: Kay G Crowe                                     1613 Main St                          Columbia, SC 29201                                                                             chancellor@umcsc.org                                  Email and First Class Mail
Mathewson St United Methodist Church                                   Attn: Lisa Carter                                     134 Mathewson St                      Providence, RI 02903                                                                           mathewsonstreetumc@gmail.com                          Email and First Class Mail
Mathis First United Methodist Church                                   Mathis 1st United Methodist                           420 S Duval St                        Mathis, TX 78368                                                                               fumcmathis@sbcglobal.net                              Email and First Class Mail
Mathis, Marifian & Richter, Ltd                                        Attn: Colin C Clark                                   23 Public Sq                          Suite 300                          P.O. Box 307                Belleville, IL 62220            cclark@mmrltd.com                                     Email and First Class Mail
Matoaca UMC                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Mattawamkeag United Methodist Church                                   Attn: Tracy Reeves                                    P.O. Box 243                          Mattawamkeag, ME 04459                                                                                                                               First Class Mail
Mattes & Mattes P. C                                                   Roger Mattes, Jr                                      324 North Washington Avenue           Scranton PA 18503                                                                              info@matteslawyers.com                                Email and First Class Mail
Matthew K Rose                                                         c/o Boy Scouts of America                             Attn: Chase Koontz                    1325 W Walnut Hill Ln              Irving, TX 75015                                            chase.koontz@scouting.org                             Email and First Class Mail
Matthew M Klein and Assoc                                              Attn: Matthew M Klein                                 324 W Burlington                      LaGrange, IL 60525                                                                             matthew.klein55@gmail.com                             Email and First Class Mail
Matthew Parsons                                                        c/o Boy Scouts of America                             Attn: Chase Koontz                    1325 W Walnut Hill Ln              Irving, TX 75015                                            chase.koontz@scouting.org                             Email and First Class Mail
Matthews International                                                 Attn: Thomas Adamczyk                                 2 NorthShore Ctr                      Pittsburgh, PA 15212                                                                           Tadamczyk@matw.com                                    Email and First Class Mail
Matthews International Corporation                                     503 Martindale St                                     Pittsburgh, PA 15212‐5746                                                                                                                                                                  First Class Mail
Matthews United Methodist Church 801 S Trade St, Matthews, N           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Mattoon First United Methodist Church                                  1601 Charlston Ave                                    Mattoon, IL 61938                                                                                                                    todd.krost@garrett.edu                                Email and First Class Mail
Mattthews & Associates                                                 David P. Matthews                                     2905 Sackett Street                   Houston TX 77098                                                                               bsa@thematthewslawfirm.com                            Email and First Class Mail
Maud United Methodist Church Pack 40                                   Attn: Rev Ross D Hyde, Pastor                         P.O. Box 599                          Maud, TX 75567                                                                                 rhyde@umcmail.us                                      Email and First Class Mail
Maud United Methodist Church Troop 40                                  Attn: Rev Ross D Hyde                                 Attn: Pastor & Joe White, Treasurer   P.O. Box 599                       Maud, TX 75567                                              rhyde@umcmail.us                                      Email and First Class Mail
Maui County Cncl No102                                                 200 Liholiho St                                       Wailuku, HI 96793‐2508                                                                                                                                                                     First Class Mail
Maumee United Methodist Church                                         Attn: R David Steel                                   405 Sackett St                        Maumee, OH 43537                                                                               steelrds@maumeeumc.net                                Email and First Class Mail
Maureen Sluga                                                          P.O. Box 1955                                         Peoria, IL 61656                                                                                                                                                                           First Class Mail
Mauston United Methodist Church                                        Attn: Anita Genrich                                   420 Suszycki Dr                       Mauston, WI 53948                                                                              pastor@maustonumc.com                                 Email and First Class Mail
Mavenecommerce                                                         1177 Ave Of The Americas, 5th Fl                      New York, NY 10036‐2714                                                                                                                                                                    First Class Mail
Maverick Glass                                                         414 E Goddard Ave                                     Trinidad, CO 81082‐1706                                                                                                                                                                    First Class Mail
May, May and Zimmerman, LLP                                            John H. May                                           49 N. Duke Street                     Lancaster PA 17602                                                                             JHM@mmzlaw.com                                        Email and First Class Mail
Maybrook United Methodist Church                                       313 Homestead Ave                                     Maybrook, NY 12543                                                                                                                   Maybrookumc@outlook.com                               Email and First Class Mail
Maybrook United Methodist Church                                       Attn: Virginia Esposito                               313 Homestead Ave                     Maybrook, NY 12543                                                                             Maybrookumc@yahoo.com                                 Email and First Class Mail
Mayflower Cncl No251                                                   2 Mt Royal Ave, Ste 100                               Marlborough, MA 01752‐1976                                                                                                                                                                 First Class Mail
Mayflower Congregational Church, UCC                                   3001 S Acoma St                                       Englewood, CO 80110                                                                                                                  mayflowerchurch@gmail.com                             Email and First Class Mail
Mayflower Council BSA Massachusetts                                    Attn: Michael Rotar                                   83 Cedar St                           Milford, MA 01757                                                                              rotar@verizon.net                                     Email and First Class Mail
Mayflower Council, Boy Scouts Of America                               2 Mt Royal Ave, Ste 100                               Marlborough, MA 01752‐1976                                                                                                                                                                 First Class Mail
Maynard Cooper & Gale PC                                               Attn: Ashe Puri                                       1925 Century Pk E, Ste 1700           Los Angeles, CA 90067                                                                          apuri@maynardcooper.com                               Email and First Class Mail
Maynard United Methodist Church                                        Attn: Pat Pritchett                                   P.O. Box 65                           Maynard, AR 72444                                                                              lraines@fridayfirm.com                                Email and First Class Mail
Mayo UMC                                                               Attn: Ray Leone                                       1005 Old Turkey Point Rd              Edgewater, MD 21037                                                                            rayleone52@gmail.com                                  Email and First Class Mail
Maypearl FUMC                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Maypearl FUMC                                                          301 3rd St                                            Maypearl, TX 76064                                                                                                                                                                         First Class Mail
Mays Chapel UMC 1707 Church Rd Maiden, NC 28650                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Mays Chapel United Methodist Church                                    Attn: Church Treasurer                                11911 Jenifer Rd                      Timonium, MD 21093                                                                             office@mayschapel.org                                 Email and First Class Mail
Mays Landing: First                                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Mays Memorial                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Maysville Presbyterian Church, Buckingham, VA                          Attn: Walter Edward Saxon Jr                          P.O. Box 221                          Buckingham, VA 23921                                                                           wsaxon@kinex.net                                      Email and First Class Mail
Mc Kendree UMC                                                         1570 Lawrencevillle Suwanee Rd                        Lawrenceville, GA 30043                                                                                                                                                                    First Class Mail
Mc Kendree UMC ‐ Lawrenceville                                         c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
Mc QUADE COMPANY LPA                                                   DANIE Mc QUADE                                        105 LINCOLN P.O. Box 237              SWANTON OH 43558                                                                               mcquades@mcquadelaw.net                               Email and First Class Mail
McAlester First United Methodist Church                                Attn: Treasurer                                       1501 S 13th St                        McAlester, OK 74501                                                                            mcalestermethodist@att.net                            Email and First Class Mail
McCabe United Methodist Church                                         Attn: Financial Administrator                         1030 N 6th St                         Bismark, ND 58501                                                                              financialadmin@mccabe.com                             Email and First Class Mail
McConnellsburg United Methodist Church (178483)                        c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200         Pittsburgh, PA 15228                                        lspagnolo@bentzlaw.com                                Email and First Class Mail
McConnellstown UMC (176837)                                            c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                680 Washington Rd, Ste 200         Pittsburgh, PA 15228                                        lspagnolo@bentzlaw.com                                Email and First Class Mail
McCormick Barstow et al                                                Attn: Hagop T Bedoyan                                 7647 N Fresno St                      Fresno, CA 93720                                                                               hagop.bedoyan@mccormickbarstow.com                    Email and First Class Mail
McCrory United Methodist Church                                        c/o Carla Ray Thompson                                P.O. Box 361                          McCrory, AR 72101                                                                              carlarose216@yahoo.com                                Email and First Class Mail
McCrory United Methodist Church                                        c/o Friday, Eldredge & Clark LLP                      Attn: Lindsey Emerson Raines          400 W Capitol Ave, Ste 2000        Little Rock, AR 72201                                       lraines@fridayfirm.com                                Email and First Class Mail
McCutchanville Community Church                                        Attn: Greg Davis                                      9505 Petersburg Rd                    Evansville, IN 47725                                                                           gkdavis@gmail.com                                     Email and First Class Mail
McDonald Worley PC                                                     Keven M Cox                                           1770 St. James Place, Ste 100         Houston TX 77056                                                                               kevin@mcdonaldworley.com; klyons@mcdonaldworley.com   Email and First Class Mail
McDonald Worley PC                                                     Keven M Cox                                           1770 St. James Place, Ste 100         Houston TX 77056                                                                               klyons@mcdonaldworley.com                             Email and First Class Mail
McDonald Worley PC                                                     Keven M Cox                                           1770 St. James Place, Ste 100         Houston TX 77056                                                                               kylons@mcdonaldworley.com                             Email and First Class Mail
McDonald Worley PC                                                     Keven M Cox                                           1770 St. James Place, Ste 100         Houston TX 77056                                                                               kylons@mcdonaldworley.com; kevin@mcdonaldworley.com   Email and First Class Mail
McEachern Memorial United Methodist Church 4075 Macland Rd P           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                    100 N Tampa St, Ste 2200           Tampa, FL 33602                                             erice@bradley.com                                     Email and First Class Mail
McEwen United Methodist Church                                         Attn: Tracy L Harrell                                 102 S Court Sq                        Waverly, TN 37185                                                                              tracy.harrell@porchpeeler.com                         Email and First Class Mail
McFarland United Methodist Church                                      Attn: Pastor                                          P.O. Box 156                          Rossville, GA 30741                                                                            vicki.riddle@yahoo.com                                Email and First Class Mail
                                                               Case 20-10343-LSS                                                Doc 2541                                         Filed 04/07/21                                        Page 48 of 87

McFarlin Memorial United Methodist Church                              Attn: Stephen Mitchell                                   P.O. Box 6390                                Norman, OK 73070‐6390                                           smitchell@mcfarlinumc.org                                              Email and First Class Mail
McGehee First United Methodist                                         Attn: Jackie Conrad                                      P.O. Box 467                                 McGehee, AR 71654‐0467                                          lraines@fridayfirm.com                                                 Email and First Class Mail
McGivney Kluger Clark & Intoccia PC                                    Attn: Kenneth Ross                                       80 Broad St, 23rd Floor                      New York, NY 10004                                              kross@mcgivneyandkluger.com                                            Email and First Class Mail
McGivney Kluger Clark & Intoccia PC                                    Attn: Kenneth Ross                                       80 Broad St 23rd Fl                          New York, NY 10004                                              kross@mcgivneyandkluger.com                                            Email and First Class Mail
McGivney Kluger Clark & Intoccia, PC                                   Attn: Kenneth Ross                                       80 Broad St, 23rd Fl                         New York, NY 10004                                              kross@mcgivneyandkluger.com                                            Email and First Class Mail
McGivney Kluger Clark & Intoccia, PC                                   Attn: Kenneth Ross                                       80 Broad St, 23rd Floor                      New York, NY 10004                                              kross@mcgivneyandkluger.com                                            Email and First Class Mail
McGivney Kluger Clark & Intoccia, PC                                   Attn: Kenneth Ross                                       80 Broad St 23rd Fl                          New York, NY 10004                                              kross@mcgivneyandkluger.com                                            Email and First Class Mail
McGivney, Kluger, Clark & Intoccia                                     Attn: Kevin D Torge                                      80 Broad St, 23rd Fl                         New York, NY 10004                                              ktorge@mcgivneyandkluger.com                                           Email and First Class Mail
McGivney, Kluger, Clark & Intoccia                                     Attn: Kevin D Torge                                      80 Broad St 23rd Fl                          New York, NY 10004                                              ktorge@mcgivneyandkluger.com                                           Email and First Class Mail
McGivney, Kluger, Clark & Intoccia                                     Attn: Kevin D Torge Esq                                  80 Broad St, 23rd FL                         New York, NY 10004                                              ktorge@mcgivneyandkluger.com                                           Email and First Class Mail
McGivney, Kluger, Clark & Intoccia                                     Attn: Kevin D Torge Esq                                  80 Broad St, 23rd Floor                      New York, NY 10004                                              ktorge@mcgivneyandkluger.com                                           Email and First Class Mail
McGivney, Kluger, Clark & Intoccia PC                                  Attn: Kevin D Torge Esq                                  80 Broad St 23rd St                          New York, NY 10004                                              ktorge@mcgivneyandkluger.com                                           Email and First Class Mail
McGivney, Kluger, Clark & Intoccia, PC                                 Attn: Kevin D Torge                                      80 Broad St, 23rd Floor                      New York, NY 10004                                              ktorge@mcgivneyandkluger.com                                           Email and First Class Mail
McGivney, Kluger, Clark & Intoccia, PC                                 Attn: Kevin D Torge Esq                                  80 Broad St 23rd Fl                          New York, NY 10004                                              ktorge@mcgivneyandkluger.com                                           Email and First Class Mail
McGivney, Kluger, Clark & Intoccia, PC                                 Attn: Kevin D Torge Esq                                  80 Broad St, 23rd Floor                      New York, NY 10004                                              ktorge@mcgivneyandkluger.com                                           Email and First Class Mail
McGivney, Kluger, Clark & Intoccia, PC                                 Attn: Kevin D Torge Esq                                  80 Broad St, 23rd Fl                         New York, NY 10004                                              ktorge@mcgivneyandkluger.com                                           Email and First Class Mail
McGuire United Methodist Church                                        Attn: Malcolm Bass                                       2075 Arkansas Rd                             West Monroe, LA 71291                                           church@mcguireumc.org                                                  Email and First Class Mail
Mcguire Woods LLP                                                      Accounts Receivable                                      800 E Canal St                               Richmond, VA 23219‐3956                                                                                                                First Class Mail
McKendree (Lincolnton) 3537 Maiden Hwy, Lincolnton, NC 28092           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Mckendree Memorial United Methodist Church                             Attn: Amy Hughes                                         208 Wheeler St                               Portland, TN 37148                                              mckendreememorial@bellsouth.net                                        Email and First Class Mail
McKendree United Methodist Church                                      Attn: Gracie Dowell                                      3720 Kelly Rd                                Kevil, KY 42053                                                 bdowell@brtc.net                                                       Email and First Class Mail
McKendree United Methodist Church                                      Attn: Stephen Handy                                      608 Logwood Briar Cir                        Brentwood, TN 37027                                             mckendreestephen@gmail.com                                             Email and First Class Mail
McKendree United Methodist Church                                      Attn: Stephen Ray Tucker                                 10410 Old Hinkleville Rd                     Kevil, KY 42053                                                 samson@brtc.net                                                        Email and First Class Mail
McKendree United Methodist Church                                      Attn: Stephen Emanuel Handy Sr                           523 Church St                                Nashville, TN 37219                                                                                                                    First Class Mail
McKendree United Methodist Church (09122)                              c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                       680 Washington Rd, Ste 200    Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                                                 Email and First Class Mail
Mckendree‐Simms‐Brookland                                              Attn: Mary Joyce Harris                                  2421 Lawrence St NE                          Washington, DC 20018                                            mjh_0430@msn.com                                                       Email and First Class Mail
Mckendree‐Simms‐Brookland UMC                                          Attn: Mary J Harris                                      1354 Constitution Ave NE                     Washington, DC 20002                                            mjh_0430@msn.com                                                       Email and First Class Mail
McKenzie Memorial UMC                                                  Attn: Trustee Chair                                      1809 S Donoho                                Clarksville, TX 75426                                           umcmckenziememorial@yahoo.com                                          Email and First Class Mail
McKenzie United Methodist Church                                       Attn: H N Cunningham III                                 1955 County Rd 2980                          WIndom, TX 75492                                                hnciii@aol.com                                                         Email and First Class Mail
McKenzie Valley Presbyterian Church                                    Attn: Nancy Ashley                                       P. O. Box 88                                 Walterville, OR 97489                                           nancy.w.ashley@gmail.com                                               Email and First Class Mail
McKenzie Valley Presbyterian Church                                    Attn: Nancy Ashley                                       P.O. Box 88                                  Walterville, OR 97489                                           nancy.w.ashley@gmail.com                                               Email and First Class Mail
McKenzie Valley Presbyterian Church                                    Attn: Nancy Winniford Ashley                             P.O. Box 88                                  Walterville, OR 97489                                           nancy.w.ashley@gmail.com                                               Email and First Class Mail
McKeon Doud, P.C.                                                      Timothy W. McKeon                                        1211 Echelon Place, Ste B                    Helena MT 59602                                                 tim@mckeondoudlaw.com                                                  Email and First Class Mail
McKeon Doud, P.C.                                                      Timothy W. McKeon                                        1211 Echelon Place, Ste B                    Helena MT 59602                                                 time@mckeondoudlaw.com                                                 Email and First Class Mail
McKinney Memorial UMC                                                  Attn: Ben Cavil                                          1607 Nashby St                               LaMarque, TX 77568                                              blcavil@yahoo.com                                                      Email and First Class Mail
McKoon, Williams, Atchley & Stulce, PLLC                               Clayton M. Whittaker                                     633 Chestnut Street, Ste 1500                Chattanooga TN 37450                                            cwhittaker@mwalawfirm.com                                              Email and First Class Mail
McKownville United Methodist Church                                    Attn: Noreen J VanDoreen, Legal Dept                     1565 Western Ave                             Albany, NY 12203                                                Norvandoren@yahoo.com                                                  Email and First Class Mail
Mclane Middleton Prof Assoc                                            900 Elm St                                               Manchester, NH 03101‐2007                                                                                                                                                           First Class Mail
McLane Middleton Professional Association                              Attn: Joseph A Foster                                    900 Elm St                                   P.O. Box 326                  Manchester, NH 03105              joseph.foster@mclane.com                                               Email and First Class Mail
McLaughlin & Glazer                                                    Attn: Robert Glazer                                      26 N 3rd St                                  Easton, PA 18042                                                usbcglazer@gmail.com                                                   Email and First Class Mail
McLaughlin & Lauricella, P.C.                                          Slade H. McLaughlin, Esq                                 2005 Market St., Ste 2300                    Philadelphia PA 19103                                           shm@best‐lawyers.com                                                   Email and First Class Mail
McLaurin Heights United Methodist Church                               Attn: Jason Philip Bird                                  325 Mary Ann Dr                              Pearl, MS 39208                                                 secmhumc@bellsouth.net                                                 Email and First Class Mail
McLoud First United Methodist Church                                   P.O. Box 997                                             McLoud, OK 74851                                                                                                                                                                    First Class Mail
McMasters United Methodist Church (Turtle Creek)                       c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                       680 Washington Rd, Ste 200    Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                                                 Email and First Class Mail
McMinnville Cooperative Ministries                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
McRae Law Offices, PA                                                  Steven Goerke, Esq.                                      5300 W Atlantic Ave, Ste 412                 Delray Beach FL 33484                                           sgoerke@mcraelawfirm.com                                               Email and First Class Mail
McVeytown United Methodist Church (32106391)                           c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                       680 Washington Rd, Ste 200    Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                                                 Email and First Class Mail
Md Secretary Of State                                                  State House                                              Annapolis, MD 21401                                                                                                                                                                 First Class Mail
Mead & Hunt Inc                                                        400 Tracy Way Ste 200                                    Charleston, WV 25311‐1280                                                                                                                                                           First Class Mail
Mead United Methodist Church                                           Attn: Treasurer                                          501 Palmer                                   Mead, CO 80542                                                  revphilvogels@gmail.com                                                Email and First Class Mail
Meadowdale United Methodist Church H & H Chapel                        Attn: Terry L Carpenter                                  P.O. Box 1798                                Fairmont, WV 26555                                                                                                                     First Class Mail
Meadows Chapel UMC                                                     Attn: Treasurer                                          16172 Hwy 73                                 Prairieville, LA 70769                                          meadowschapelumc@live.com                                              Email and First Class Mail
Meadows Chapel UMC                                                     Attn: Mark Moore                                         40075 Hwy 621                                Gonzales, LA 70737                                              mmmcapco@msn.com                                                       Email and First Class Mail
Meadows of Dan Ruritan, Inc                                            Attn: Debra S Shelor                                     2858 Jeb Stuart Hwy                          Meadows of Dan, VA 24120                                        debrashelor@gmail.com                                                  Email and First Class Mail
Meadows Oil Co Inc                                                     dba Aftermarket Specialties                              P.O. Box 631                                 Beckley, WV 25802‐0631                                                                                                                 First Class Mail
Meadowview United Methodist Church                                     Attn: Carl D McKinney                                    27403 Homestead Dr                           Meadowview, VA 24361                                            ckmckinney49@gmail.com                                                 Email and First Class Mail
Means Memorial United Methodist Church                                 Attn: Secretary/Treasurer and/or Pastor                  201 NE Ave B                                 Andrews, TX 79714                                                                                                                      First Class Mail
Mebane UMC                                                             Attn: Renee Page LaBennett                               200 S Fourth St                              Mebane, NC 27302                                                reneepagelabennett@gmail.com                                           Email and First Class Mail
Mechanicsville UMC                                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Mecklenburg County Cncl 415                                            1410 E 7Th St                                            Charlotte, NC 28204‐2488                                                                                                                                                            First Class Mail
Mecklenburg County Cncl No415                                          1410 E 7Th St                                            Charlotte, NC 28204‐2408                                                                                                                                                            First Class Mail
Mecosta: New Hope United Methodist Church                              Attn: Treasurer                                          7296 9 Mile Rd                               Mecosta, MI 49332                                               nhumcat@gmail.com                                                      Email and First Class Mail
Medford United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Medford, First United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Mediaradar, Inc                                                        252 W 37Th St Rm 1001                                    New York, NY 10018‐6664                                                                                                                                                             First Class Mail
Medina First United Methodist Church                                   Attn: Treasurer                                          P.O. Box 158                                 Medina, TN 38355                                                mfumcoffice@bellsouth.net                                              Email and First Class Mail
Medina First United Methodist Church                                   Attn: Steven Brice Fonville                              P.O. Box 158, 500 W Church St                Medina, TN 38355                                                                                                                       First Class Mail
Meeker United Methodist Church                                         Attn: Pastor David Petty                                 P.O. Box 26                                  Meeker, CO 81641                                                meekerumc@gmail.com                                                    Email and First Class Mail
Meeker United Methodist Church                                         Attn: David Petty                                        809 Park St                                  Meeker, CO 81641                                                                                                                       First Class Mail
Meesner Reeves, LLP                                                    Attn: Deanne R Stodden                                   1430 Wynkoop St, Ste 300                     Denver, CO 80202                                                bankruptcy@messner.com                                                 Email and First Class Mail
Mehoopany UMC (079968)                                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                       680 Washington Rd, Ste 200    Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                                                 Email and First Class Mail
Melick Porter LLP                                                      1 Liberty Sq 7Th Fl                                      Boston, MA 02109‐4825                                                                                                                                                               First Class Mail
Melissa Data Corp                                                      22382 Avenida Empresa                                    Rancho Santa Margarita, CA 92688‐2112                                                                                                                                               First Class Mail
Melnyk Law Firm                                                        David Melnyk                                             7436 Broad River Rd                          Irmo SC 39063                                                   david@melnyklawfirm.com                                                Email and First Class Mail
Melrose Chapel United Methodist Church                                 Attn: Nancy Wilson                                       3600 Payson Rd                               Quincy, IL 62305                                                mchapel@adams.net                                                      Email and First Class Mail
Melvin Curtiss Mitchell Sr                                             544 Government St                                        Baton Rouge, LA 70802                                                                                        wesleyunitedmethodist@gmail.com                                        Email and First Class Mail
Melvin J Berman Hebrew Academy                                         Attn: Rabbi Dr Yossi Kastan                              13300 Arctic Ave                             Rockville, MD 20853                                             matthewsmart@paulhastings.com                                          Email and First Class Mail
Melvin J Berman Hebrew Academy                                         Attn: Rabbi Dr Yossi Kastan                              13300 Arctic Ave                             Rockville, MD 20853                                                                                                                    First Class Mail
Memorial                                                               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Memorial 4668 Old Murphy Rd, Franklin, NC 28734                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Memorial Drive United Methodist Church                                 Attn: Steven Bradley Morgan                              12955 Memorial Dr                            Houston, TX 77079                                               bradmorgan@mdumc.org                                                   Email and First Class Mail
Memorial First India United Methodist Church                           Attn: John T Roth, Finance Chair                         9226 Colesville Rd                           Silver Spring, MD 20910                                         seetheman@earthlink.net                                                Email and First Class Mail
Memorial Lutheran Church                                               Attn: Eric D Bruce                                       P.O. Box 75037                               Wichita, KS 67275                                               Mail@KsAdvocates.com                                                   Email and First Class Mail
Memorial Presbyterian Church of West Palm Beach                        1300 S Olive Ave                                         W Palm Beach, FL 33401                                                                                       admin@gompc.org                                                        Email and First Class Mail
Memorial Presbyterian Church Society of St Augustine, Inc              Attn: Andrew Brown                                       32 Sevilla St                                St Augustine, FL 32084                                          abrown@memorialpcusa.org                                               Email and First Class Mail
Memorial UMC                                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Memorial UMC 1327 Cedrow Dr High Point, NC 27260                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Memorial UMC Terre Haute, Indiana                                      Attn: Pastor, Ron Branson                                2701 Poplar St                               Terre Haute, IN 47803                                           ron.branson@inumc.org                                                  Email and First Class Mail
Memorial United Methodist                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Memorial United Methodist Church                                       Attn: Treasurer                                          101 S Hess St                                Quarryville, PA 17566                                           Chris@Quarryville.Church                                               Email and First Class Mail
Memorial United Methodist Church                                       Chair, Memorial UMC Trustees                             11000 Courthouse Rd                          Charles City, VA 23030                                          gary3113@gmail.com                                                     Email and First Class Mail
Memorial United Methodist Church                                       Attn: Denise Carrizales                                  631 N Miles St                               Elizabethtown, KY 42701                                         jerry.stith@gmail.com                                                  Email and First Class Mail
Memorial United Methodist Church                                       Attn: Jerry Stith                                        6776 Rineyville Rd                           Rineyville, KY 40162                                            jerry.stith@gmail.com                                                  Email and First Class Mail
Memorial United Methodist Church                                       Attn: Rev Scott Wilks                                    323 N Church St                              Clinton, TN 37716                                               memorialumcclinton@gmail.com                                           Email and First Class Mail
Memorial United Methodist Church                                       Attn: Terryl S Rajcevich                                 2935 Sheridan Rd                             Zion, IL 60099‐3241                                             memorialunited1.church@comcast.net                                     Email and First Class Mail
Memorial United Methodist Church                                       Attn: Lorraine Gregg, Memorial United Methodist Church   1920 Lake Shore Dr                           Gladstone, MI 49837                                             mumc@gladstonechurch.org                                               Email and First Class Mail
Memorial United Methodist Church                                       Attn: Pastor Siobhan S Faustino                          250 Bryant Ave                               White Plains, NY 10605                                          pastorsiobhan@memorial4all.org                                         Email and First Class Mail
Memorial United Methodist Church                                       Berta A Penney                                           910 Sage                                     Kemmerer, WY 83101                                              sawrnr@gmail.com                                                       Email and First Class Mail
Memorial United Methodist Church                                       Attn: Tammy J Tuttle                                     48 South River St                            Swanton, VT 05488                                               terrifictam@gmail.com                                                  Email and First Class Mail
Memorial United Methodist Church                                       Attn: Trustees                                           P.O. Box 9                                   Appomattox, VA 24522‐3201                                       threehalls1@yahoo.com                                                  Email and First Class Mail
Memorial United Methodist Church (closed) ‐ Neptune                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Memorial United Methodist Church 4012 Central Ave, Charlotte           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Memorial United Methodist Church of Austin                             Attn: Treasurer, Memorial UMC                            6100 Berkman Dr                              Austin, TX 78723                                                secretary@memorialumcaustin.com                                        Email and First Class Mail
Memorial United Methodist Church of Clovis                             Attn: Pastor Janette Saavedra                            1726 Pollasky Ave                            Clovis, CA 93611                                                memumc@mem‐umc.org                                                     Email and First Class Mail
Memorial United Methodist Church of Modena                             P.O. Box 577                                             Modena, NY 12528                                                                                             mumcmodenany430@gmail.com                                              Email and First Class Mail
Memorial United Methodist Church, Avon CT                              867 W Avon Rd                                            Avon, CT 06001                                                                                               avonmumc@gmail.com                                                     Email and First Class Mail
Memorial, Thomasville 101 Randolph St, Thomasville, NC 27360           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Menard County Appraisal District                                       Attn: John T Banks                                       3301 Northland Dr, Ste 505                   Austin, TX 78731                                                jbanks@pbfcm.com                                                       Email and First Class Mail
Menard County Appraisal District                                       P.O. Box 1008                                            Menard, TX 76859                                                                                             jbanks@pbfcm.com                                                       Email and First Class Mail
Mendon United Methodist Church                                         Attn: Linda Thompson Treasurer                           320 W Main St                                Mendon, MI 49072                                                mendonmethodist@gmail.com                                              Email and First Class Mail
Mendon United Methodist Church                                         Attn: Linda Thompson Treasurer                           P.O. Box 308                                 320 W Main St                 Mendon, MI 49072                  mendonmethodist@gmail.com                                              Email and First Class Mail
Mendon United Methodist Community Church                               Attn: Tresurer                                           P.O. Box 1286                                Mendon, VT 05701                                                AASC1@together.net                                                     Email and First Class Mail
Mendon United Methodist Community Church                               Attn: Treasurer                                          P.O. Box 1286                                Mendon, VT 05701                                                rgsherwin29@comcast.net                                                Email and First Class Mail
Mendota: First United Methodist Church                                 Attn: Mary Elizabeth Bohall                              100 E 6th St                                 Mendota, IL 61342                                               rev.marybohall@gmail.com                                               Email and First Class Mail
Men's Club 1st Utd Methodist Ch                                        Attn: William T Shaffer Esq                              146 W Woodruff Ave                           Crestview, FL 32536                                             WTSlawgroup@msn.com                                                    Email and First Class Mail
Mequon United Methodist Church                                         Attn: Karen Huffman, Treasurer                           11011 N Oriole Ln                            Mequon, WI 53092                                                finance@mequonumc.org                                                  Email and First Class Mail
Mercer Health & Benefits LLC                                           Attn: Global Chief Counsel ‐ Mercer Services             Investors Way                                Norwood, MA 02062                                                                                                                      First Class Mail
Mercer Island Presbyterian Church                                      3605 84th Ave SE                                         Mercer Island, WA 98040                                                                                      operations@mipc.org                                                    Email and First Class Mail
Mercer United Methodist Church (86782)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                       680 Washington Rd, Ste 200    Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                                                 Email and First Class Mail
Merhar's Ace Hardware                                                  48 E Chapman St                                          Ely, MN 55731‐1228                                                                                                                                                                  First Class Mail
Meriden United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Meridian St United Methodist Church                                    Attn: Philip L McAlister                                 5500 N Meridian St                           Indianapolis, IN 46208                                          phil.mcalister@gmail.com                                               Email and First Class Mail
Meridian United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Merrell UMC ‐ Lauderdale Lakes                                         c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Merrick United Methodist Church                                        Attn: Pastor Akio Iyoda                                  1425 Merrick Ave                             Merrick, NY 11566                                               kplady97@gmail.com                                                     Email and First Class Mail
Merrimacport United Methodist Church                                   Attn: Robert Sanferrare                                  95 River Rd                                  Merrimac, MA 01860                                                                                                                     First Class Mail
Merson Law PLLC                                                        Jordan K Merson, Esq; Matthew G Merson, Esq              150 E 58th St, Floor 34                      New York NY 10128                                               jmerson@mersonlaw.com; jrutsky@mersonlaw.com                           Email and First Class Mail
Merson Law PLLC                                                        Jordan K Merson, Esq; Matthew G Merson, Esq              150 E 58th St, Floor 34                      New York NY 10128                                               jmesrson@mersonlaw.com; mmerson@mersonlaw.com; jrustky@mersonlaw.com   Email and First Class Mail
Merson Law, PLLC                                                       Jordan K. Merson, Esq.; Matthew G. Merson, Esq           950 3rd Ave, 18th Fl                         New York New York 10022                                         jmerson@mersonlaw.com                                                  Email and First Class Mail
Merson Law, PLLC                                                       Jordan K. Merson, Esq.; Matthew G. Merson, Esq           950 3rd Ave, 18th Fl                         New York New York 10022                                         jmerson@mersonlaw.com ; mmerson@mersonlaw.com; jrutsky@mersonlaw.com   Email and First Class Mail
Merson Law, PLLC                                                       Jordan K. Merson, Esq.; Matthew G. Merson, Esq           950 3rd Ave, 18th Fl                         New York New York 10022                                         mmerson@mersonlaw.com                                                  Email and First Class Mail
Mesa Equipment & Supply Company                                        Attn: Marilyn Sanders                                    7100 2nd St NW                               Albuquerque, NM 87107                                           msanders@mesaequipment.com                                             Email and First Class Mail
Mesa Equipment & Supply Company                                        P.O. Box 91568                                           Albuquerque, NM 87199‐1568                                                                                                                                                          First Class Mail
Mesa Verde United Methodist Church                                     Beatrice T Volper                                        249 Amherst Rd                               Costa Mesa, CA 92626                                            beatrice939@gmail.com                                                  Email and First Class Mail
Mesa Verde United Methodist Church                                     Attn: Pastor Brent Criswell                              1701 Baker St                                Costa Mesa, CA 92626                                            office@mesaverdeumc.org                                                Email and First Class Mail
Meshoppen UMC (79981)                                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                       680 Washington Rd, Ste 200    Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                                                 Email and First Class Mail
Messa & Associates, P.C.                                               Joseph L. Messa, Jr.                                     123 S. 22nd St.                              Philadelphia PA 19103                                           bsa@messalaw.com                                                       Email and First Class Mail
Messa & Associates, P.C.                                               Joseph L. Messa, Jr.                                     123 S. 22nd St.                              Philadelphia PA 19103                                           jmessa@messalaw.com                                                    Email and First Class Mail
Messiah                                                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Messiah Episcopal Church                                               1631 Ford Pkwy                                           St Paul, MN 55116                                                                                            info@messiahepsicopal.org                                              Email and First Class Mail
Messiah Evangelical Lutheran Church                                    Attn: Carl Caminske                                      46 Pond Path                                 E Setauket, NY 11733                                            info@messiahny.com                                                     Email and First Class Mail
Messiah Evangelical Lutheran Church                                    465 Pond Path                                            E Setauket, NY 11733                                                                                                                                                                First Class Mail
Messiah Evangelical Lutheran Church of Fargo                           Attn: Kip M Kaler                                        3429 Interstate Blvd                         Fargo, ND 58103                                                 kip@kaler‐doeling.com                                                  Email and First Class Mail
Messiah Evangelical Lutheran Church of Fargo                           2010 Elm St N                                            Fargo, ND 58102                                                                                                                                                                     First Class Mail
Messiah Lutheran Church                                                Attn: Thomas L Fegley                                    13441 Walnutwood Ln                          Germantown, MD 20874                                            count1MLC@gmail.com                                                    Email and First Class Mail
Messiah Lutheran Church                                                Attn: Jerry Kujala                                       4951 Spirit Lake Rd                          Mountain Iron, MN 55768                                         jdkujala@gmail.com                                                     Email and First Class Mail
Messiah Lutheran Church                                                c/o Joel Hayter, PLLC                                    Attn: Joel Aaron Hayter                      16127 Cypress Valley Dr       Cypress, TX 77429                 joelhayterlaw@gmail.com                                                Email and First Class Mail
Messiah Lutheran Church                                                Attn: Pastor Brad Otto                                   11522 Telge Rd                               Cypress, TX 77429                                               pastor@messiahlc.org                                                   Email and First Class Mail
Messiah Lutheran Church                                                Attn: Pastor Cindy Getzinger                             4703 N. Summit St                            Toledo, OH 43611                                                pastor@messiahlutheran.org                                             Email and First Class Mail
Messiah Lutheran Church                                                Attn: Timothy M Hohl                                     14920 Hutchinson Rd                          Tampa, FL 33625                                                 pastormark@messiahtampa.com                                            Email and First Class Mail
Messiah Lutheran Church                                                Attn: George Dorsey                                      5600 Old Washington Rd                       Sykesville, MD 21784                                            Secretary@melchord.org                                                 Email and First Class Mail
Messiah Lutheran Church                                                Attn: Dennis Coerber                                     9209 State Ave                               Marysville, WA 98290                                            secretary@messiah‐lcms.org                                             Email and First Class Mail
Messiah Lutheran Church                                                Attn: Treasurer                                          13901 Clopper Rd                             Germantown, MD 20874                                                                                                                   First Class Mail
Messiah Lutheran Church ELCA                                           Attn: Jerry Dean Kujala                                  8590 Enterprise Dr S                         Mountain Iron, MN 55768                                         jdkujala@gmail.com                                                     Email and First Class Mail
Messiah Lutheran Church of Brownsburg, IN                              c/o Plews Shadley Racher & Braun LLP                     Attn: Josh S Tatum                           1346 N Delaware St            Indianapolis, IN 46202            jtatum@psrb.com                                                        Email and First Class Mail
Messiah Lutheran Church of Vancouver, WA                               Attn: Timothy A Dahlin                                   905 NW 94th St                               Vancouver, WA 98665                                             jessicap@messiahvancouver.org                                          Email and First Class Mail
Messiah Lutheran Church of Vancouver, Washington                       Attn: Tim Dahlin/President of the Congregation           905 NW 94th St                               Vancouver, WA 98665                                             jessicap@messiahvancouver.org                                          Email and First Class Mail
Messiah Lutheran Church of Yorba Linda                                 4861 Liverpool St                                        Yorba Linda, CA 92886                                                                                        jim.harter@messiahyl.com                                               Email and First Class Mail
Messiah Lutheran Church Seattle                                        Attn: Lee A Cohrs                                        7050 35th Ave NE                             Seattle, WA 98115                                               lee.cohrs@nordstrom.com                                                Email and First Class Mail
Messiah Shippensburg (182612)                                          c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                       680 Washington Rd, Ste 200    Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                                                 Email and First Class Mail
Messiah UMC                                                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Messiah UMC of Glen Burnie                                             Attn: John Stein                                         7401 E Furnace Branch Rd                     Glae Burnie, MD 21060                                           rev.ben.rigsby@gmail.com                                               Email and First Class Mail
Messiah United Methodist Church (185023)                               c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                       680 Washington Rd, Ste 200    Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                                                 Email and First Class Mail
Messner Reeves, LLP                                                    Attn: Deanne R Stodden                                   1430 Wynkoop St, Ste 300                     Denver, CO 80202                                                bankruptcy@messner.com                                                 Email and First Class Mail
Messner Reeves, LLP                                                    Attn: Deanne R Stodden                                   1430 Wynkoop St, Ste 300                     Denver, CO 80202                                                bankrutpcy@messner.com                                                 Email and First Class Mail
Methodist Temple UMC                                                   Attn: Wendy Moore                                        2109 Lincoln Ave                             Evansville, IN 47714                                            operations@methodisttemple.church                                      Email and First Class Mail
Metro Management Inc                                                   Offices At Ebenezer                                      P.O. Box 32589                               Knoxville, TN 37930‐2589                                                                                                               First Class Mail
Metropolis 1st United Methodist Church                                 Attn: Rev Dr Shalom Renner                               100 E 5th St                                 Metropolis, IL 62960                                            fumcmetro@fumcmetro.com                                                Email and First Class Mail
Metropolitan (Greensboro)                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Metropolitan Community United Methodist                                c/o WeWork                                               Attn: Richard Hayes                          8 West 126th St               New York, NY 10027                Richard.Hayes@nyac‐umc.com                                             Email and First Class Mail
Metropolitan Koryo United Methodist Church                             Attn: Kil J Yi                                           150 E 62 St                                  New York, NY 10065                                              kiljyi@bergen.edu                                                      Email and First Class Mail
Metropolitan Koryo United Methodist Church                             150 E 150 St                                             New York, NY 10065                                                                                           kiljyi@gmail.com                                                       Email and First Class Mail
Metropolitan Life Insurance Co                                         1 Madison Ave                                            New York, NY 10010‐3603                                                                                                                                                             First Class Mail
Metropolitan Southern Baptist Church                                   P.O. Box 75037                                           Wichita, KS 67275                                                                                            Mail@ksadvocates.com                                                   Email and First Class Mail
Meyers Nave                                                            Attn: Deborah J Fox                                      707 Wilshire Blvd. 24th Fl                   Los Angeles, CA 90017                                           dfox@meyersnave.com                                                    Email and First Class Mail
Meyers Nave                                                            Attn: Deborah J Fox                                      707 Wilshire Blvd, 24th Fl                   Los Angeles, CA 90017                                           dfox@meyersnave.com                                                    Email and First Class Mail
MFASCO                                                                 Attn: Denise M Hall                                      16199 Common Rd                              Roseville, MI 48066                                             denise@mfsco.com                                                       Email and First Class Mail
MFASCO Health and Safety                                               P.O. Box 386                                             Roseville, MI 48066                                                                                          denise@mfasco.com                                                      Email and First Class Mail
Mi9 Retail Na Corp                                                     Raymark Ulc                                              12000 Biscayne Blvd Ste 600                  North Miami, FL 33181‐2703                                                                                                             First Class Mail
Miami Lakes UMC                                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Miami Shores Presbyterian Church                                       Attn: David Kinchen                                      602 NE 96 St                                 Miami Shores, FL 33138                                          dkinchen@mspc.net                                                      Email and First Class Mail
Miami Valley Cncl 444                                                  7285 Poe Ave                                             Dayton, OH 45414‐2560                                                                                                                                                               First Class Mail
Miami Valley Cncl No444                                                7285 Poe Ave                                             Dayton, OH 45414‐2560                                                                                                                                                               First Class Mail
Miami Valley Council, Boy Scouts Of America                            7285 Poe Ave                                             Dayton, OH 45414‐2560                                                                                                                                                               First Class Mail
Micah Coleman Campbell                                                 20 Broad St                                              Fishkill, NY 12524                                                                                           micah.colemancampbell@nyac‐umc.com                                     Email and First Class Mail
Micah Nutter Dowling                                                   875 Elmwood Ave                                          Buffalo, NY 14222                                                                                            micahnutterdowling@gmail.com                                           Email and First Class Mail
Michael A. Toups Ltd.                                                  Michael A. Toups                                         2615 Calder Ave. Ste 400                     Beaumont TX 77702                                               matoups@wgttlaw.com                                                    Email and First Class Mail
Michael D. Zeluff                                                      Michael D. Zeluff                                        18501 W Ten Mile Rd                          Southfield MI 48075                                             Mdzeluff@yahoo.com                                                     Email and First Class Mail
Michael G Hoffman                                                      c/o Boy Scouts of America                                Attn: Chase Koontz                           1325 W Walnut Hill Ln         Irving, TX 75015                  chase.koontz@scouting.org                                              Email and First Class Mail
Michael Goodrich                                                       c/o Boy Scouts of America                                Attn: Chase Koontz                           1325 W Walnut Hill Ln         Irving, TX 75015                  chase.koontz@scouting.org                                              Email and First Class Mail
Michael J Rowe                                                         10 Blackthorn Rd                                         Framingham, MA 01701                                                                                         mrowe@wolfandco.com                                                    Email and First Class Mail
Michael Sears                                                          c/o Boy Scouts of America                                Attn: Chase Koontz                           1325 W Walnut Hill Ln         Irving, TX 75015                  chase.koontz@scouting.org                                              Email and First Class Mail
Michael Steffen P.A.                                                   Michael S. Steffen                                       1035 Hamilton Ave                            Tarpon Springs FL 34689                                         Michael@steffenpa.com                                                  Email and First Class Mail
Michael Surbaugh                                                       c/o Boy Scouts of America                                Attn: Chase Koontz                           1325 W Walnut Hill Ln         Irving, TX 75015                  chase.koontz@scouting.org                                              Email and First Class Mail
Michael Vincent Thomas                                                 48117 Forbes                                             New Baltimore, MI 48047                                                                                      thomasmv0411@gmail.com                                                 Email and First Class Mail
Michelson Memorial United Methodist Church                             Attn: Richard Erich Burstall                             400 Michiagn Ave                             Grayling, MI 49738                                              michelsonmemorialumc@yahoo.com                                         Email and First Class Mail
Michigan Crossroads Council 780                                        137 S Marketplace Blvd                                   Lansing, MI 48917‐7756                                                                                                                                                              First Class Mail
Michigan Crossroads Council inc                                        Attn: Donald D Shepard Jr                                14258 Michigan St                            Eagle, MI 48822                                                 Donald.shepard@scouting.org                                            Email and First Class Mail
Michigan Crossroads Council, Boy Scouts Of America                     137 S Marketplace Blvd                                   Lansing, MI 48917‐7756                                                                                                                                                              First Class Mail
Michigan State University                                              fbo Jason Scott                                          Student Services Bldg 556 E Cir Dr, RM 252   East Lansing, MI 48824                                                                                                                 First Class Mail
Michigan State University                                              fbo Lawrence M Eiden                                     Student Services Bldg 556 E Cir Dr, RM 252   East Lansing, MI 48824                                                                                                                 First Class Mail
Michigan State University                                              fbo Matthew Mayer                                        Student Services Bldg 556 E Cir Dr, RM 252   East Lansing, MI 48824                                                                                                                 First Class Mail
Mick Levin PLC                                                         Stewart Gross; Mick Levin                                3401 N 32nd Street                           Phoenix AZ 85018                                                micklevin@mlplc.com                                                    Email and First Class Mail
Mick Levin PLC                                                         Stewart Gross; Mick Levin                                3401 N 32nd Street                           Phoenix AZ 85018                                                stewart@sfgrosslaw.com                                                 Email and First Class Mail
Microsoft Corp                                                         1 Microsoft Way                                          Redmond, WA 98052‐8300                                                                                                                                                              First Class Mail
Microsoft Corporation                                                  c/o Bank Of America, Lockbox 842467                      1950 N Stemmons Fwy Ste 5010                 Dallas, TX 75207‐3199                                                                                                                  First Class Mail
Mid ‐ America                                                          Attn: Chris S Mohafly                                    12401 W Maple Rd                             Omaha, NE 68164                                                 chris.mohafly@scouting.org                                             Email and First Class Mail
Mid Coast Presbyterian Church                                          Attn: Stanley E Miller                                   P.O. Box 211                                 Topsham, ME 04086                                               angel@mcpcmaine.net                                                    Email and First Class Mail
Mid Iowa Cncl 177                                                      6123 Scout Trl                                           Des Moines, IA 50321‐1601                                                                                                                                                           First Class Mail
Mid Iowa Cncl No177                                                    6123 Scout Trl                                           Des Moines, IA 50321‐1601                                                                                                                                                           First Class Mail
Mid‐America Cncl 326                                                   12401 W Maple Rd                                         Omaha, NE 68164‐1853                                                                                                                                                                First Class Mail
Mid‐America Council, Boy Scouts Of America                             12401 W Maple Rd                                         Omaha, NE 68164‐1853                                                                                                                                                                First Class Mail
Mid‐Atlantic Entry Systems Inc                                         Attn: Mary June Dawson‐Cameron                           8450 Old Richfood Rd                         Mechanicsville, VA 23116                                        maryjune@maentry.com                                                   Email and First Class Mail
Middle Creek United Methodist Church                                   Attn: Lisa McClure, Leadership Chair                     2684 Rd 151                                  Grover Hill, OH 45849                                           lmcclure@tds.net                                                       Email and First Class Mail
Middle Creek United Methodist Church                                   Attn: David B Prior                                      19300 County Rd 24                           Grover Hill, OH 45849                                                                                                                  First Class Mail
Middle Tennessee Cncl 560                                              3414 Hillsboro Rd                                        Nashville, TN 37215‐1412                                                                                                                                                            First Class Mail
Middle Tennessee Cncl No560                                            3414 Hillsboro Rd                                        Nashville, TN 37215‐1412                                                                                                                                                            First Class Mail
Middle Tennessee Council, Inc                                          Attn: Robb S Harvey                                      511 Union Ave Ste 2700                       Nashville, TN 37219                                             robb.harvey@wallerlaw.com                                              Email and First Class Mail
Middlebourne United Methodist Church                                   Attn: Mark Wilcox                                        58 Farhatt Ln                                Sistersville, WV 26175                                          dmwilcox1@frontier.com                                                 Email and First Class Mail
Middlebrook Pike United Methodist Church                               Attn: Charlotte Giles                                    7234 Middlebrook Pike                        Knoxville, TN 37909                                             cgiles@middlebrookpike.com                                             Email and First Class Mail
Middleburg United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Middleburgh UMC                                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Middlebury College                                                     fbo Ralph Rossi                                          84 Service Rd                                Middlebury, VT 05753‐6012                                                                                                              First Class Mail
Middlebury United Methodist Church                                     Attn: Myungso Lee                                        227 Old Hollow Rd                            North Ferrisburgh, VT 05473                                     middumc@gmail.com                                                      Email and First Class Mail
Middlebury United Methodist Church                                     Attn: Myungso Lee                                        43 N Pleasant St                             Middlebury, VT 05753                                            middumc@gmail.com                                                      Email and First Class Mail
Middlefield Federated Church                                           402 Main St                                              Middlefield, CT 06455                                                                                        MFCTreasurerCT@gmail.com                                               Email and First Class Mail
Middlesex United Methodist Church                                      Attn: Neil Johnson                                       6971 Main St Box 10 Ste 1D                   Waitsfield, VT 05673                                                                                                                   First Class Mail
Middlesex United Methodist Church (05385)                              c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                       680 Washington Rd, Ste 200    Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                                                 Email and First Class Mail
Middletown Christ                                                      c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Middletown United Methodist Church                                     Attn: Christine Haney                                    301 S Madison, Ste 152                       Middletown, IL 62666                                            1909middletownumc@gmail.com                                            Email and First Class Mail
MIDDLETOWN UNITED METHODIST CHURCH                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   ERICE@BRADLEY.COM                                                      Email and First Class Mail
Middletown United Methodist Church                                     Attn: Treasurer                                          7108 Fern Ct                                 Middletown, MD 21769                                            hmatthai@comcast.net                                                   Email and First Class Mail
Middletown United Methodist Church                                     Attn: Hoyt Edward Matthai                                2905 Bidle Rd                                Middletown, MD 21769                                            matthai@juno.com                                                       Email and First Class Mail
Middletown United Methodist Church                                     625 High St                                              Middletown, IN 47356                                                                                         middletownumc@att.net                                                  Email and First Class Mail
Middletown United Methodist Church                                     Attn: Treasurer                                          7108 Fern Ct                                 Middletown, MD 21769                                            office@mtownumc.org                                                    Email and First Class Mail
Middletown United Methodist Church Inc                                 Attn: Jennie Pepoon                                      11902 Old Shelbyville Rd                     Louisville, KY 40243                                            JPEPOON@MIDDLETOWNUMC.ORG                                              Email and First Class Mail
Middletown: Christ                                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Middleville United Methodist Church                                    Attn: Mr Dan Snyder                                      P.O. Box 400                                 111 Church St                 Middleville, MI 49333             dsnyder@dndbuilding.com                                                Email and First Class Mail
Middleway United Methodist Church                                      Attn: Robert Brown                                       P.O. Box 580                                 Kearneysville, WV 25430                                         mumc@frontiernet.net                                                   Email and First Class Mail
Mid‐Hudson Korean United Methodist Church                              Attn: Yountae Kim                                        38 Jackson Rd                                Poughkeepsie, NY 12603                                          prospect.yountae@gmail.com                                             Email and First Class Mail
Mid‐Iowa Council, BSA                                                  6123 Scout Trl                                           Des Moines, IA 50321                                                                                         matt.hail@scouting.org; Jedd.Moore@scouting.org                        Email and First Class Mail
Midland Central Appraisal District                                     c/o Mcreary, Vesleka, Bragg & Allen PC                   Attn: Tara LeDay                             P.O. Box 1269                 Round Rock, TX 78680‐1269         tleday@mvbalaw.com                                                     Email and First Class Mail
Midland Central Appraisal District                                     P.O. Box 908002                                          Midland, TX 79708‐0002                                                                                                                                                              First Class Mail
Midland First United Methodist Church                                  Attn: Nancy Hill                                         315 W Larkin St                              Midland, MI 48640                                               nhill@fumcmid.org                                                      Email and First Class Mail
Midland Park United Methodist Church                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
Midland UMC                                                            5435 Midland Rd                                          Midland, VA 22728                                                                                            barbarajamieson@vaumc.org                                              Email and First Class Mail
Midland UMC                                                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                           100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                                      Email and First Class Mail
                                                              Case 20-10343-LSS                                       Doc 2541                                   Filed 04/07/21                                        Page 49 of 87

Midnight Sun Cncl No696                                               1400 Gillam Way                                 Fairbanks, AK 99701‐6044                                                                                                                        First Class Mail
Midvale UMC                                                           c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Midway                                                                c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Midway Baptist Church                                                 4579 Old 8th St Rd N                            Meridian, MS 39307                                                                                           michaelrbird@bellsouth.net         Email and First Class Mail
Midway United Methodist Church ‐ Alpharetta                           c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Midway United Methodist Church (96325)                                c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Midway United Methodist Church 5025 Atlanta Hwy Alpharetta,           c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Mifflinville United Methodist Church (4453)                           c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Mike Adair                                                            10401 Barton St                                 Overland Park, KS 66214‐3064                                                                                                                    First Class Mail
Mike Motors Inc                                                       908 E Sheridan St                               Ely, MN 55731‐1636                                                                                                                              First Class Mail
MIke Roemer Photography Inc                                           P.O. Box 28237                                  Green Bay, WI 54324                                                                                          Mike@roemerphoto.com               Email and First Class Mail
Mike Roemer Photography Inc                                           P.O. Box 28237                                  Green Bay, WI 54324‐0237                                                                                                                        First Class Mail
Mike Smith                                                            303 S Main St                                   Franklin, OH 45005                                                                                           pastorlaurasaunders@yahoo.com      Email and First Class Mail
Mila UMC                                                              c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Milan Community United Methodist Church                               Attn: Claudette Morneau                         P.O. Box 22                            Milan, NH 03588                                                       claudette.morneau@yahoo.com        Email and First Class Mail
Milan First United Methodist Church                                   Attn: Treasurer                                 2000 Jones Blvd                        Milan, TN 38358                                                       milan.fumc@gmail.com               Email and First Class Mail
Milan United Methodist Church                                         Attn: Brad Allen Voss                           306 S Main St                          Milan, IN 47031                                                       milanumc@frontier.com              Email and First Class Mail
Milan United Methodist Church                                         Attn: Brad Allen Voss                           P.O. Box 305                           Milan, IN 47031                                                       milanumc@frontier.com              Email and First Class Mail
Milano ISD and Gause ISD                                              Attn: John T Banks                              3301 Northland Dr, Ste 505             Austin, TX 78731                                                      jbanks@pbfcm.com                   Email and First Class Mail
Milano ISD and Gause ISD                                              c/o Milam County Tax Office                     P.O. Box 551                           Cameron, TX 76520                                                     jbanks@pbfcm.com                   Email and First Class Mail
Milbridge and Wyman United Methodist Churches                         Attn: Deanna E West                             40 Lodge W Dr                          Cherryfield, ME 04622                                                 dewest4411@gmail.com               Email and First Class Mail
Mildford United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Miles Memorial UMC                                                    c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Milesburg United Methodist Church (6402)                              c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Milford Mill United Methodist Church ‐ Pikesville MD                  Attn: Samantha Deininger                        915 Milford Mill Rd                    Pikesville, MD 21208                                                  milfordmillumc@gmail.com           Email and First Class Mail
Milford Trinity United Methodist Church                               Attn: George Pattison                           5767 Wolfpen Pleasant Hill Rd          Milford, OH 45150                                                     pastorkirk@trinitymilford.org      Email and First Class Mail
Milford Trinity United Methodist Church                               Attn: Kirk Peterson                             5767 Wolfpen Pleasant Hill Rd          Milford, OH 45150                                                     pastorkirk@trinitymilford.org      Email and First Class Mail
Milford United Methodist Church                                       Attn: Doug McMunn                               1200 Atlantic St                       Milford, MI 48381                                                     churchoffice@milfordumc.net        Email and First Class Mail
Milford United Methodist Church                                       c/o Bradley Arant Boult Cummings, LLP           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Milford United Methodist Church                                       Attn: Pastor, Milford UMC                       327 N River Rd                         Milford, NH 03055                                                                                        First Class Mail
Mill Creek Cedar Cross UMC                                            c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Mill Creek Parish United Methodist Church                             Attn: Mrs Patty College                         7101 Horizon Terrrace                  Rockville, MD 20855                                                   thecolleges@comcast.net            Email and First Class Mail
Mill Creek United Methodist Church (32101472)                         c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Mill Grove UMC Indian Trail NC                                        c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Mill Hall United Methodist Church (181264)                            c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Mill Village United Methodist Church (89752)                          c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Millard Martinez Gonzales LLP                                         Amanda Alegria                                  719 South Shoreline Blvd               Corpus Christi TX 78401                                               BSDA@hmglawfirm.com                Email and First Class Mail
Millbrook UMC of Randolph New Jersey                                  c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Millbrook United Methodist Church                                     Attn: Diana Marbrey                             1712 E Millbrook Rd                    Raleigh, NC 27609                                                     dianna@millbrookumc.org            Email and First Class Mail
Millbrook United Methodist Church                                     Attn: Treasurer                                 1712 E Millbrook Rd                    Raleigh, NC 27609                                                     marked@nc.rr.com                   Email and First Class Mail
Milledgeville First United Methodist Church                           c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Milledgeville UMC                                                     Attn: Joel Scott McClellan                      321 N Holcomb                          Milledgeville, IL 61051                                               Joelmcclellan@comcast.net          Email and First Class Mail
Milledgeville United Methodist Church                                 Attn: Joel Scott Mcclellan                      201 N Main St                          Coleta, IL 61081                                                                                         First Class Mail
Millen United Methodist Church                                        Attn: Mike Reeves                               1058 Charlie Jones Rd                  Millen, GA 30442                                                      rmr58@bellsouth.net                Email and First Class Mail
Millers United Methodist Church                                       Attn: Ellsworth Geiwitz                         2187 Fridinger Mill Rd                 Westminster, MD 21157                                                 ellsgei@verizon.net                Email and First Class Mail
Millersburg United Methodist Church                                   Attn: Ruth Crissey                              5395 Twp Rd 336                        Millersburg, OH 44654                                                 mumc@millersburgumc.org            Email and First Class Mail
Millerstown United Methodist Church (178563)                          c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Millersville Community United Methodist                               c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Millerton UMC                                                         Attn: Christine Lindeberg                       96 Martin Rd                           Pleasant Valley, NY 12569                                             clindeberg@drew.edu                Email and First Class Mail
Millian Memorial UMC                                                  Attn: Brenda Watson                             13016 Parkland Dr                      Rockville, MD 20853                                                   dwayne4748@earthlink.net           Email and First Class Mail
Millian Memorial UMC                                                  Attn: Dwayne E Weigel                           13217 Vandalia Dr                      Rockville, MD 20853                                                   dwayne4748@earthlink.net           Email and First Class Mail
Millian Memorial United Methodist Church                              Attn: Brenda Watson, Treasurer                  13016 Parkland Dr                      Rockville, MD 20853                                                   bmcgahey@juno.com                  Email and First Class Mail
Milliman Usa Inc                                                      101 W Renner Rd Ste 325                         Richardson, TX 75082‐2021                                                                                                                       First Class Mail
Millington                                                            Attn: Richard Michael Fassig                    2259 E US Rt 52                        Serena, IL 60549                                                      rmfassig@outlook.com               Email and First Class Mail
Millington First United Methodist Church                              Attn: Ronald Peck                               8029 Wilkinsville Rd                   Millington, TN 38053                                                  millingtonfumc@rittermail.com      Email and First Class Mail
Millwood Community Presbyterian Church                                Attn: Christy Heston                            3223 N Marguerite Rd                   Spokane, WA 99212                                                     admin@millwoodpc.org               Email and First Class Mail
Millwood Community Presbyterian Church‐ Endowment Trust               3223 N Marguerite Rd                            Spokane, WA 99212                                                                                            admin@millwoodpc.org               Email and First Class Mail
Milroy United Methodist Church                                        Attn: Jeff Morgan                               P.O. Box 156                           Milroy, IN 46156                                                      pennysams@hotmail.com              Email and First Class Mail
Milroy United Methodist Church (6420)                                 c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Milton                                                                c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Milton Marboro UMC                                                    Box 275                                         Milton, NY 12547                                                                                             edhorton184@gmail.com              Email and First Class Mail
Milton United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Milton United Methodist Church                                        Attn: Martha Deel                               1007 Church St                         Milton, WV 25541                                                      miltonunited@frontier.com          Email and First Class Mail
Milwaukee School Of Engineering                                       fbo Cameron Bush                                1025 N Broadway                        Milwaukee, WI 53202‐3109                                                                                 First Class Mail
MimeoCom                                                              16 W 22Nd St Fl 10                              New York, NY 10010‐5967                                                                                                                         First Class Mail
MimeoCom Inc                                                          P.O. Box 654018                                 Dallas, TX 75265‐4018                                                                                                                           First Class Mail
Mims United Methodist                                                 3302 Green St                                   Mims, FL 32754                                                                                                                                  First Class Mail
Mims United Methodist, 3302 Green St, Mims, FL 32754                  c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Minburn United Methodist Church                                       Attn: Cari Fuller                               P.O. Box 204                           Minburn, IA 50167                                                     cari@ssispecialties.com            Email and First Class Mail
Minburn United Methodist Church                                       Attn: Cari Wooton Fuller                        705 Chestnut St                        Minburn, IA 50167                                                     cari@ssispecialties.com            Email and First Class Mail
Minburn United Methodist Church                                       Attn: Pam Cummins                               P.O. Box 204                           Minburn, IA 50167                                                     cari@ssispecialties.com            Email and First Class Mail
Mineral Wells United Methodist Church                                 P.O. Box 771                                    5400 Center Hill Rd                    Olive Branch, MS 38654                                                mineralwellsumc@gmail.com          Email and First Class Mail
Minister Of Finance ‐ Manitoba                                        101‐401 York Ave                                Winipeg, MB R3C Op8                    Canada                                                       Canada                                      First Class Mail
Minnehaha United Methodist Church of Minneapolis, Minnesota           c/o Lapp Libra Stoebner & Pusch Chartered       Attn: Andrew Stoebner                  120 S 6th St, Ste 2500           Minneapolis, MN 55402                astoebner@lapplibra.com            Email and First Class Mail
Minnehaha United Methodist Church of Minneapolis, Minnesota           c/o Lapp Libra Stoebner & Pusch Chartered       Attn: Andrew Stoebner                  120 S 6th St, Ste 2500           Minneapolis, MN 55402                cstanley@vogellaw.com              Email and First Class Mail
Minnesota Conference of the United Methodist Church                   c/o Lapp Libra Stoebner & Pusch Chartered       Attn: Andrew J Stoebner                120 S 6th St, Ste 2500           Minneapolis, MN 55402                astoebner@gmail.com                Email and First Class Mail
Minnesota Conference of the United Methodist Church                   c/o Lapp Libra Stoebner & Pusch Chartered       Attn: Andrew Stoebner                  120 S 6th St, Ste 2500           Minneapolis, MN 55402                astoebner@gmail.com                Email and First Class Mail
Minoa First United Methodist Church                                   Attn: Rachelle Houser                           246 East Ave                           Minoa, NY 13116                                                       mgleason@twcny.rr.com              Email and First Class Mail
Minooka UMC                                                           205 W Church St                                 Minooka, IL 60447                                                                                            pastorsarahhong@gmail.com          Email and First Class Mail
Minor [458]                                                           Attn: Kevin Gennusa                             4405 N I‐10 Service Rd                 Ste 200                          Metairie, LA 70006                   kgennusa@gp‐lawyers.com            Email and First Class Mail
Minor Memorial United Methodist Church                                Attn: Tim Patrick                               6120 Goodman Rd                        Walls, MS 38680                                                       memorialm@bellsouth.net            Email and First Class Mail
Minor Memorial United Methodist Church                                Attn: Timothy S Patrick                         6120 Goodman Rd                        Walls, MS 38680                                                                                          First Class Mail
Minot United Methodist Church                                         Attn: Steven Verrill                            270 Bailey Hill Rd                     Poland, ME 04274                                                      sverrill@roadrunner.com            Email and First Class Mail
Minsi Trails Cncl 502                                                 P.O. Box 20624                                  Lehigh Valley, PA 18002‐0624                                                                                                                    First Class Mail
Minsi Trails Cncl No502                                               991 Postal Rd                                   Allentown, PA 18109‐9516                                                                                                                        First Class Mail
Minsi Trails Cncl No502                                               P.O. Box 20624                                  Lehigh Valley, PA 18002‐0624                                                                                                                    First Class Mail
Minsi Trails Council, Boy Scouts Of America                           P.O. Box 20624                                  Lehigh Valley, PA 18002‐0624                                                                                                                    First Class Mail
Mintz Law Firm                                                        Attn: Rudolph Mintz                             112 E. Gordon St.                      Kinston, NC 28501                                                     rudolph.mintz@gmail.com            Email and First Class Mail
Mio United Methodist Church                                           1101 W 8th St                                   Mio, MI 48647                                                                                                davemarlene59@gmail.com            Email and First Class Mail
Mira Mesa Presbyterian Church                                         Attn: Larry D Hughes                            8081 Mira Mesa Blvd                    San Diego, CA 92126                                                   mmpcusa@sbcglobal.net              Email and First Class Mail
Miraculous Metal Catholic Church                                      c/o Archdiocese of Los Angeles                  Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                legal@la‐archdiocese.org           Email and First Class Mail
Miramar                                                               c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Mishawaka First United Methodist Church                               Attn: Rev Rick Taylor                           201 E 3rd St                           Mishawaka, IN 46544                                                   rick.taylor@inumc.org              Email and First Class Mail
Misison Community UMC                                                 Mission Community UMC                           9032 Mission Dr                        Rosemead, CA 91770                                                    rev.deborahoh@gmail.com            Email and First Class Mail
Mission Bell United Methodist Church (AZ)                             c/o Clarke Law Firm, PLC                        Attn: Marilee Miller Clarke            8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                 marilee@clarkelawaz.com            Email and First Class Mail
Mission Community United Methodist Church, Rosemead                   Attn: Deborah Oh                                9032 Mission Dr                        Rosemead, CA 91770                                                    rev.deborahoh@gmail.com            Email and First Class Mail
Mission Hills United Methodist Church                                 Mission Hills UMC                               4044 Lark St                           San Diego, CA 92103                                                   mhumcnet@yahoo.com                 Email and First Class Mail
Mission Lutheran Church                                               Attn: Rev Bill Snyder                           24360 Yosemite Rd                      Laguna Niguel, CA 92677                                               billsnyder@missionlutheran.org     Email and First Class Mail
Mission Valley United Methodist Church                                Attn: Derf Bergman                              400 St Mary's Dr                       P.O. Box 297                     St Ignatius, MT 59865                revderf@gmail.com                  Email and First Class Mail
Misson Valley United Methodist Church                                 P.O. Box 307                                    Ronan, MT 59864                                                                                              revderf@gmail.com                  Email and First Class Mail
Missoula First United Methodist Church                                Attn: Leslie Lindley, Treasurer, Missoula UMC   300 E. Main St.                        Missoula, MT 59802                                                    fumcmissoula@gmail.com             Email and First Class Mail
Missouri United Methodist Church                                      Attn: Adriene Floyd                             204 S 9th St                           Columbia, MO 65201                                                    adriene@moumc.org                  Email and First Class Mail
Missouri United Methodist Church                                      Treasurer                                       204 S 9th St                           Columbia, MO 65201                                                                                       First Class Mail
Mitchell First United Methodist Church                                Attn: Pastor Keith Nelson                       310 N Rowley St                        Mitchell, SD 57301                                                    keith@downtownfirstumc.com         Email and First Class Mail
Mitchell, McNutt & Sams, PA                                           Attn: Donald Andrew Phillips                    1216 Van Buren                         Oxford, MS 38655                                                      aphillips@mitchellmcnutt.com       Email and First Class Mail
Mitchellville United Methodist Church                                 Attn: Rev Candraeah Carey                       200 2nd St NW                          Mitchellville, IA 50169                                               cancare6_@hotmail.com              Email and First Class Mail
Mobile Area Cncl No4                                                  2587 Government Blvd                            Mobile, AL 36606‐1697                                                                                                                           First Class Mail
Mobile Area Council, Boy Scouts Of America                            2587 Government Blvd                            Mobile, AL 36606‐1697                                                                                                                           First Class Mail
Modern China Co Inc                                                   P.O. Box 309                                    Sebring, OH 44672‐0309                                                                                                                          First Class Mail
Mogab & Hughes Attorneys P.C                                          David G. Hughes                                 13205 Manchester Road                  Saint Louis MO 63131                                                  davidhughes@mogabandhughes.com     Email and First Class Mail
Mohave Valley United Methodist Church (AZ)                            c/o Clarke Law Firm, PLC                        Attn: Marilee Miller Clarke            8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                 marilee@clarkelawaz.com            Email and First Class Mail
Mokaram Law Firm                                                      Ali Mokaram                                     2500 W Loop South, Ste 450             Houston TX 77027                                                      maya@mokaramlawfirm.com            Email and First Class Mail
Mold Monster Products LLC                                             121 Hwy 36 Ste 180                              West Long Branch, NJ 07764‐1436                                                                                                                 First Class Mail
Moline UMC                                                            Attn: Heather Gillen                            648 Brahier Ln                         28010 E Broadway St              Maumee, OH 43537                     pastorheathergillen@gmail.com      Email and First Class Mail
Moline United Methodist Church                                        Attn: Rev Heather Gillen                        28010 E Broadway St                    Walbridge, OH 43465                                                   pastorheathergillen@gmail.com      Email and First Class Mail
Monaghan United Methodist Church                                      Attn: Marcus Sanders                            228 N Severn Cir                       Easley, SC 29642                                                      monaghanumctreasurer@gmail.com     Email and First Class Mail
Moneris                                                               P.O. Box 219                                    Station D                              Toronto, ON M6P 3J8              Canada                      Canada                                      First Class Mail
Monfort Heights United Methodist Church                               Attn: Steven L Steigelman                       3682 W Fork Rd                         Cincinnati, OH 45247                                                  stevesteigelman@gmail.com          Email and First Class Mail
Mongaup Valley United Methodist Church                                Attn: Joycalyn M Attn: Jordan                   P.O. Box 479                           Kauneonga Lake, NY 12749                                              Joycalyn.Jordan@nyac‐umc.com       Email and First Class Mail
Monkton Friends Methodist Church                                      Attn: Priscilla Pierce                          P.O. Box 105                           Monkton, VT 05469                                                                                        First Class Mail
Monmouth 347                                                          Attn: Michael P Mahon                           705 Ginesi Dr                          Morganville, NJ 07751                                                 Michael.mahon@scouting.org         Email and First Class Mail
Monmouth Cncl No 347                                                  705 Ginesi Dr                                   Morganville, NJ 07751‐1235                                                                                                                      First Class Mail
Monmouth Cncl No347                                                   705 Ginesi Dr                                   Morganville, NJ 07751‐1235                                                                                                                      First Class Mail
Monmouth Council, Boy Scouts Of America                               705 Ginesi Dr                                   Morganville, NJ 07751‐1235                                                                                                                      First Class Mail
Monmouth First United Methodist                                       Attn: Rev Jon E Sims                            221 E Broadway                         Monmouth, IL 61462                                                    ajjjs4@yahoo.com                   Email and First Class Mail
Monroe (WI) United Methodist Church                                   Attn: Rev Dr Don S Kim                          2227 4th St                            Monroe, WI 53566                                                      monroeumc.com                      Email and First Class Mail
Monroe Tire And Auto Service Center Inc                               77 Industrial Rd Ste A                          Big Pine Key, FL 33043‐3409                                                                                                                     First Class Mail
Monroe Tire And Auto Service Center Inc                               77 Industrial Rd Ste A                          Big Pine Key, FL 33043‐3409                                                                                                                     First Class Mail
Monroe United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Monroe United Methodist Church                                        Attn: Mary Sue Duinink                          P.O. Box 628                           Monroe, IA 50170                                                      monroeum@iowatelecom.net           Email and First Class Mail
Monroe United Methodist Church                                        Attn: Robert G Hunsinger, Treasurer             47 Maple Ave                           Monroe, NY 10950                                                      rhunsing@frontiernet.net           Email and First Class Mail
Monroe United Methodist Church                                        47 Maple Ave                                    Monroe, NY 10950                                                                                                                                First Class Mail
Monroeton (141188)                                                    c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Monroeville United Methodist Church (98324)                           c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Monrovia UMC                                                          Attn: Pastor Jeffery Lamar Grant                140 E Palm Ave                         Monrovia, CA 91016                                                    jefferyg01@yahoo.com               Email and First Class Mail
Monrovia United Methodist Church                                      Attn: Cheryl Olivarez                           P.O. Box 4                             Monrovia, IN 46157                                                                                       First Class Mail
Monsignor Slade Catholic School Inc                                   c/o Gallagher Evelius & Jones LLP               Attn: Matthew W Oakey                  218 N Charles St, Ste 400        Baltimore, MD 21201                  moakey@gejlaw.com                  Email and First Class Mail
Monson‐Glendale United Methodist Church                               Attn: Gretchen Neggers                          P.O. BOX 315                           162 Main St                      Monson, MA 01057                     monsonglendaleumc@gmail.com        Email and First Class Mail
Mont Alto United Methodist Church (140993)                            c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Montague County                                                       c/o Linebarger Goggan Blair & Sampson, LLP      Attn: Elizabeth Weller                 2777 N. Stemmons Fwy, Ste 1000   Dallas, TX 75207                     dallas.bankruptcy@publicans.com    Email and First Class Mail
Montana Cncl 315                                                      820 17Th Ave S                                  Great Falls, MT 59405‐5939                                                                                                                      First Class Mail
Montana Secretary Of State                                            P.O. Box 202801                                 Helena, MT 59620‐2801                                                                                                                           First Class Mail
Montana Synod of the Evangelical Lutheran Church in America           Attn: Eric Edward Nord                          2708 1st Ave N, Ste 300                Billings, MT 59101                                                    enord@cristlaw.com                 Email and First Class Mail
Montana UMC                                                           c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Montclair State University                                            c/o Rosa Cordova, Grant Accounting              1 Normal Ave                           Montclair, NJ 07043‐1624                                                                                 First Class Mail
Montclair State University                                            fbo Boy Scouts Of America                       1 Normal Ave                           Montclair, NJ 07043‐1624                                                                                 First Class Mail
Montdale United Methodist Church (078623)                             c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Monte Sano United Methodist Church                                    Attn: John Mullaney                             601 Monte Sano Blvd                    Huntsville, AL 35801                                                  john.mullaney@umcna.org            Email and First Class Mail
Monterey County Tax collector                                         Attn: Arturo P Perez                            168 W Alisal St                        Salinas, CA 93901                                                     perezAP@co.monterey.ca.us          Email and First Class Mail
Monterey County Tax Collector                                         P.O. Box 891                                    Salinas, CA 93902                                                                                            perezAP@co.monterey.ca.us          Email and First Class Mail
Monteverde United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Montgomery County                                                     c/o Linebarger Goggan Blair & Sampson, LLP      Attn: John P. Dillman                  P.O. Box 3064                    Houston, TX 77253‐3064               houston_bankruptcy@publicans.com   Email and First Class Mail
Montgomery County                                                     400 N San Jacinto St                            Conroe, TX 77301                                                                                                                                First Class Mail
Montgomery County Community College                                   fbo Justin Scarpulla                            340 Dekalb Pike                        Blue Bell, PA 19422‐1412                                                                                 First Class Mail
Montgomery Memorial United Methodist Church                           Attn: Brian Humphries                           160 Stone St                           Pacolet, SC 29372                                                     cbhumphries@umcsc.org              Email and First Class Mail
Montgomery United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Montgomery United Methodist Church                                    Attn: Bonnie Hovermann                          275 Manley Rd                          Milton, VT 05468                                                      Hovermann4@comcast.net             Email and First Class Mail
Montgomery United Methodist Church                                    Chairman of Trustees                            28325 Kemptown Rd                      Damascus, MD 20872                                                    trustees@montumc.org               Email and First Class Mail
Monthalia United Methodist Church                                     Attn: Carolyn Orts                              P.O. Box 213                           Cost, TX 78614                                                        ortscarolyn@gmail.com              Email and First Class Mail
Monticello 1st United Methodist Church                                c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Monticello United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Monticello United Methodist Church                                    445 Broadway                                    Monticello, NY 12701                                                                                         Gary@schmidtswholesale.com         Email and First Class Mail
Monticello United Methodist Church                                    Attn: Rev Kathleen Sweet                        2020 E Washington St                   Monticello, IL 61856                                                  ksweet@monticelloumc.com           Email and First Class Mail
Monticello United Methodist Church                                    23860 W 75th St                                 Shawnee, KS 66227                                                                                                                               First Class Mail
Monticello United Methodist Church                                    Attn: Gary Schmidt                              445 Broadway                           Monticello, NY 12701                                                                                     First Class Mail
Monticello United Methodist Church Inc                                Attn: Trustee Chairperson                       P.O. Box 87                            Monticello, IN 47960                                                  bbeeks@monticelloumchurch.org      Email and First Class Mail
Montmorenci United Methodist Church Inc                               Attn: Steve Ianniello Treasurer                 P.O. Box 610                           Candler, NC 28715                                                     doug@mackiernan.com                Email and First Class Mail
Montour Falls United Methodist Church                                 Attn: Sheila Price                              128 Owego St, P.O. Box 309             Montour Falls, NY 14865                                               sprice518@aol.com                  Email and First Class Mail
Montour Falls United Methodist Church                                 Attn: Treasurer                                 P.O. Box 309                           Montour Falls, NY 14865                                               sprice518@aol.com                  Email and First Class Mail
Montrose UMC                                                          Attn: Connie Zimmer                             P.O. Box 265                           209 S Second Ave                 Montrose, SD 57048                                                      First Class Mail
Montrose United Methodist Church                                      Attn: Connie Zimmer                             Box 265                                Montrose, SD 57048                                                    montrosemethodist@gmail.com        Email and First Class Mail
Montrose United Methodist Church                                      P.O. Box 3237                                   Montrose, MI 48457                                                                                           montroseumc1@gmail.com             Email and First Class Mail
Montverde United Methodist Church, FL                                 c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Montview Blvd Presbyterian Church                                     Attn: Executive Director                        1980 Dahlia St                         Denver, CO 80220                                                      jason@montview.org                 Email and First Class Mail
Monumental UMC                                                        c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Mooers United Methodist Church                                        Attn: David Babble                              P.O. BOX 255                           Mooers, NY 12958                                                      debbabbie@yahoo.com                Email and First Class Mail
Mooers United Methodist Church                                        Attn: David L Babbie                            484 Blackman Corners Rd                Mooers Forks, NY 12959                                                debbabbie@yahoo.com                Email and First Class Mail
Moore Clarke DuVall & Rodgers, PC                                     Edgar W Duskin, Jr                              2829 Old Dawson Rd                     P.O. Drawer 71727                Albany, GA 31708                     wduskin@mcdr‐law.com               Email and First Class Mail
Moore First United Methodist Church                                   Attn: Dan Wayman                                201 W Main St                          Moore, OK 73160                                                       danwayman@moorechurch.com          Email and First Class Mail
Moore Memorial United Methodist Church                                Attn: Frank W Weed                              P.O. Box 467                           Winona, MS 38967                                                      fw50@hotmail.com                   Email and First Class Mail
Mooreland First United Methodist Church                               Attn: Jim Walling, Treasurer                    311 S Fanta Fe                         Mooreland, OK 73852                                                   jwalling@pldi.net                  Email and First Class Mail
Mooreland First United Methodist Church                               Attn: Pastor & Micah Ethan Welcher              P.O. Box 385                           Mooreland, OK 73852                                                   micah.welcher@gmail.com            Email and First Class Mail
Mooresville First United Methodist Church, Inc                        Attn: Willis E Yeager                           900 Indianapolis Rd                    Mooresville, IN 46158                                                 bill@mooresvillefumc.oeg           Email and First Class Mail
Mooreville United Methodist Church                                    Attn: Dennis Nichols                            138 Rd 1410                            Mooreville, MS 38857                                                  dnick38857@gmail.com               Email and First Class Mail
Moorhead United Methodist Church (85300)                              c/o Bentz Law Firm                              Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com             Email and First Class Mail
Moorpark United Methodist Church                                      Attn: Pastor                                    261 Flory Ave                          Moorpark, CA 93021                                                    office@moorparkumc.org             Email and First Class Mail
Moosup United Methodist Church                                        Attn: Catherine McNeill                         11 S Main St                           Moosup, CT 06354                                                      cathymcneill@ymail.com             Email and First Class Mail
Moosup United Methodist Church                                        Attn: Catherine McNeill                         47 Hilltop Dr                          Woodstock Valley, CT 06282                                            cathymcneill@ymail.com             Email and First Class Mail
Moosy Creek United Methodist Church 2154 Post Rd Cleveland,           c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Moran United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Moravian Church, Northern Province                                    c/o Shay, Santee & Kelhart                      Attn: Richard Santee Jr                44 E Broad St                    Bethlehem, PA 18018                  rsantee@ssk‐esq.com                Email and First Class Mail
Moravian Congregation Lititz                                          Attn: Steve Black                               8 Church Square                        Lititz, PA 17543‐2004                                                 steve@sblackenterprise.com         Email and First Class Mail
Morehead United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Morehead United Methodist Church, Inc                                 Attn: Dana C Stinson                            227 W Main St                          Morehead, KY 40351                                                    dana‐71@live.com                   Email and First Class Mail
Morehead United Methodist Church, Inc                                 Attn: James J Barrett                           259 Eagle Dr                           Morehead, KY 40351                                                    jspbarrett@outlook.com             Email and First Class Mail
Morehouse Sales & Use Tax Commission                                  P.O. Box 672                                    Bastrop, LA 71221‐0672                                                                                                                          First Class Mail
Moreland Presbyterian Church                                          Attn: Connie Miller                             1814 SE Bybee Blvd                     Portland, OR 97202                                                    brian@morelandpres.org             Email and First Class Mail
Moreli Law Firm PLLC                                                  Daniella Lamberg Esq                            777 3rd Ave., 31st Fl                  New York NY 10017                                                     dlamberg@moreillilaw.com           Email and First Class Mail
Moreli Law Firm PLLC                                                  Daniella Lamberg Esq                            777 3rd Ave., 31st Fl                  New York NY 10017                                                     dlamberg@morelilaw.com             Email and First Class Mail
Moreli Law Firm PLLC                                                  Daniella Lamberg Esq                            777 3rd Ave., 31st Fl                  New York NY 10017                                                     DLamberg@morellilaw.com            Email and First Class Mail
Morell Studios LLC                                                    420 Sunset Rd                                   West Palm Beach, FL 33401‐7928                                                                                                                  First Class Mail
Morenci United Methodist Church                                       Attn: Treasurer                                 111 E Main St                          Morenci, MI 49256                                                     donagalloway@msn.com               Email and First Class Mail
Moretown United Methodist Church                                      Attn: Mary Murphy                               P.O. Box 516                           Moretown, VT 05660                                                    mmuprhy917@aol.com                 Email and First Class Mail
Morgan & Morgan, P.A.                                                 Paul L. SanGiovanni                             20 North Orange Avenue, Ste 1600       Orlando FL 32801                                                      psangi@forthepeople.com            Email and First Class Mail
Morgan Stanley Smith Barney                                           fbo National Catholic Committee On Scouting     55 Broad St                            Red Bank, NJ 07701‐1902                                                                                  First Class Mail
Morgan‐Bradford United Methodist Church                               Attn: Robert Schriever                          P.O. Box 84                            311 Main                         Bradford, IA 50041                   bschriever@hotmail.com             Email and First Class Mail
Morgan‐Bradford United Methodist Church                               Attn: Rev Harlan D Gillespie                    2227 E Highview Dr                     Des Moines, IA 50320                                                  harlan.gillespie2@gmail.com        Email and First Class Mail
Morganfield First United Methodist Church                             Attn: Cindy Loxley                              213 Morgan St.                         Morganfield, KY 42437                                                 morganfieldumc@gmail.com           Email and First Class Mail
Morgantown First United Methodist Church, Inc                         Attn: Chris Hughson                             P.O. Box 272                           Morgantown, KY 42261                                                  fd42261@bellsouth.net              Email and First Class Mail
Morgantown UMC                                                        Attn: Treasurer                                 20 E Washington St                     Morgantown, IN 46160                                                  ann.spahr@inumc.org                Email and First Class Mail
Morganville                                                           c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Moritt Hock & Hamroff LLO                                             Attn: Theresa A Driscoll                        400 Garden City Plaza                  Garden City, NY 11530                                                 tdriscoll@moritthock.com           Email and First Class Mail
Moritt Hock & Hamroff LLP                                             Attn: Theresa A Driscoll                        400 Garden City Plaza                  Garden City, NY 11530                                                 tdriscoll@moritthock.com           Email and First Class Mail
Moritt Hock & Hamroff LLP                                             Attn: Theresa A Driscoll                        400 Garden City Plz                    Garden City, NY 11530                                                 tdriscoll@moritthock.com           Email and First Class Mail
Moritt Hock & Hamroff LLP                                             Attn: Theresa A Driscoll                        400 Garden City Plz                    Garden City, NY 11530                                                                                    First Class Mail
Moritt Hock & Hamroff, LLP                                            Attn: Theresa A Driscoll                        400 Garden City Plz                    Garden City, NY 11530                                                 tdriscoll@moritthock.com           Email and First Class Mail
Moritz Embroidery Work Inc                                            21 N Courtland St                               East Stroudsburg, PA 18301‐2101                                                                                                                 First Class Mail
Morneau Shepell Limited                                               115 Perimeter Center Pl Ne                      Atlanta, GA 30346‐1249                                                                                                                          First Class Mail
Morning Star Church                                                   Attn: Patt Fry                                  1600 Feise Rd                          Dardenne Prairie, MO 63368                                            patti.fry@mscwired.org             Email and First Class Mail
Morning Star UMC                                                      c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Morning Star United Methodist Church                                  36 Second St                                    Ilion, NY 13357                                                                                              busybet1@twcny.rr.com              Email and First Class Mail
Morning Star United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Morningside UMC                                                       c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Morningstar United Methodist Church                                   Attn: Rev Tiffany Black                         3714 Fort Jesse Rd                     Normal, IL 61761                                                      pventer30@gmail.com                Email and First Class Mail
Morrice United Methodist Church                                       Attn: Bridget A Mortimore                       947 E Britton Rd                       Morrice, MI 48857                                                     jmort5@TDS.net                     Email and First Class Mail
Morrice United Methodist Church                                       Attn: Kathaleen Jarrad                          204 E Main St                          P.O. Box 301                     Morrice, MI 48857                    kathaleen.jarrad@yahoo.com         Email and First Class Mail
Morrilton First United Methodist Church                               Attn: Katherine Pearce                          201 S Chestnut St                      Morrilton, AR 72110                                                   lraines@fridayfirm.com             Email and First Class Mail
Morris Chapel UMC                                                     c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Morris Memorial United Methodist Church                               Attn: Joshua McDaniel                           302 S Weatherford St                   Chico, TX 76431                                                       morrismemorialumc@gmail.com        Email and First Class Mail
Morris, Cray, Andrews, Talmadge & Driggers, LLC                       Joseph Daniel ("Dan") Talmadge, Jr              3334 Ross Clark Circle                 Dothan AL 36303                                                       dtalmadge@mcatlaw.com              Email and First Class Mail
Morris, Nichols, Arsht & Tunnell, LLP                                 1201 N Market St 16Th Fl                        Wilmington, DE 19801‐1147                                                                                                                       First Class Mail
Morris: First United Methodist Church                                 118 W Jackson St                                Morris, IL 60450                                                                                             robert@morrisumc.com               Email and First Class Mail
Morrisette Paper Company Inc                                          P.O. Box 890982                                 Charlotte, NC 28289‐0982                                                                                                                        First Class Mail
Morrison Heights Baptist Church                                       Attn: William Curtis Allen Jr                   300 Hampstead Blvd                     Clinton, MS 39056                                                     ballen@morrisonheights.org         Email and First Class Mail
Morrison Heights Baptist Church                                       Attn: William Curtis Allen, Jr                  300 Hampstead Blvd                     Clinton, MS 39056                                                     ballen@morrisonheights.org         Email and First Class Mail
Morrison Heights Baptist Church                                       Attn: William Curtis Allen Jr                   300 Hampstead Blvd                     Clinton, MS 39056                                                     tim.anzenberger@arlaw.com          Email and First Class Mail
Morrison United Methodist                                             Attn: Kenneth Gooley                            200 W Lincoln Way                      Morrison, IL 61270                                                    office@marrumc.org                 Email and First Class Mail
Morrison United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Morristown United Methodist                                           c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Morrisville UMC                                                       c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Morrisville United Methodist Church                                   Attn: George R Duthie                           501 W Maple Ave                        Morrisville, PA 19067                                                 mumc19067@gmail.com                Email and First Class Mail
Morrow First United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Morrow Memorial UMC ‐ Maplewood                                       c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                  Email and First Class Mail
Morrow United Methodist Church                                        Attn: Robert Hof                                1348 E Turtlecreek Union Rd            Lebanon, OH 45036                                                     bob_hof@yahoo.com                  Email and First Class Mail
Morrow United Methodist Church                                        Attn: Trustee, Morrow United Methodist Church   510 Welch Rd                           Morrow, OH 45152                                                      bob_hof@yahoo.com                  Email and First Class Mail
Morton First United Methodist                                         P.O. Box 519                                    29 2nd St                              Morton, MS 39117                                                      mortonumc@att.net                  Email and First Class Mail
Morton United Methodist Church                                        Attn: Chuck Birchenough, Treasurer              420 N Tennessee Ave                    Morton, IL 61550                                                      drlindemann1@gmail.com             Email and First Class Mail
                                                              Case 20-10343-LSS                                          Doc 2541                          Filed 04/07/21                                               Page 50 of 87

Mosaic United Methodist Church                                        Attn: Tina R Patterson                             8008 St Andrews Church Rd      Louisville, KY 40258                                                         revpatterson.mosaic@gmail.com           Email and First Class Mail
Moscow First United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Moscow United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Moscow United Methodist Church                                        304 Main St                                        Moscow, KS 67952                                                                                                                                    First Class Mail
Moscow United Methodist Church (00030356)                             c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mosinee United Methodist Church                                       Attn: Leslie Brown                                 607 13th St                    Mosinee, WI 54455                                                            finance@mosineeumc.org                  Email and First Class Mail
Mosinee United Methodist Church                                       Attn: Pastor Gail Ray                              607 13th St                    Mosinee, WI 54455                                                            pastor@mosineeumc.org                   Email and First Class Mail
Moss Bluff United Methodist Church                                    Attn: Laura Zettlemoyer                            735 Sam Houston Jones Pkwy     Lake Charles, LA 70611                                                       finance@mossbluffumc.org                Email and First Class Mail
Mossville UMC                                                         Attn: Pastor                                       1015 E Mossville Rd            Peoria, IL 61615                                                             mossvilleumc@gmail.com                  Email and First Class Mail
Mossy Creek United Methodist Church                                   c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Most Holy name of Jesus Parish                                        Attn: Andre L Kydala                               54 Old Hwy 22                  Clinton, NJ 08809                                                                                                    First Class Mail
Most Holy Name of Jesus Roman Catholic Church, New Orleans            Attn: Susan Zeringue                               7887 Walmsley Ave              New Orleans, LA 70125                                                        szeringue@arch‐no.org                   Email and First Class Mail
Most Holy Name of Jesus Roman Catholic Church, New Orleans            Attn: Susan Zeringue, General Counsel              7887 Walmsley Ave              New Orleans, LA 70125                                                        szeringue@arch‐no.org                   Email and First Class Mail
Most Holy Redeemer Parish                                             Attn: Andre L Kydala                               54 Old Hwy 22                  Clinton, NJ 08809                                                                                                    First Class Mail
Most Holy Trinity Parish                                              c/o Cullen and Dykman LLP                          Attn: Matthew G Roseman        100 Quentin Roosevelt Blvd      Garden City, NY 11530                        MRoseman@cullenllp.com                  Email and First Class Mail
Most Sorrowful Mother Of God Catholic Church, Vevay, Inc              Attn: John S Mercer                                1400 N Meridian St             Indianapolis, IN 46202                                                       jsmercer@indylegal.com                  Email and First Class Mail
Mother of Seton School                                                Attn: Matthew W Oakey                              218 N Charles St Ste 400       Baltimore, MD 21201                                                          moakey@gejlaw.com                       Email and First Class Mail
Mother Seton School Inc                                               c/o Gallagher Evelius & Jones LLP                  Attn: Matthew W Oakey          218 N Charles St, Ste 400       Baltimore, MD 21201                          moakey@gejlaw.com                       Email and First Class Mail
Motion Picture Licensing Corporation                                  5455 S Centinela Ave                               Los Angeles, CA 90066‐6942                                                                                                                          First Class Mail
Motley Rice LLC                                                       Daniel Lapinski                                    210 Lake Drive East, Ste 101   Cherry Hill NJ 08002                                                         Dlapinkski@motleyrice.com               Email and First Class Mail
Moulton First Untied Methodist Church                                 Attn: Matt Reed                                    14595 Market St                Moulton, AL 35650                                                            angie@moultonfirstumc.org               Email and First Class Mail
Moultonborough United Methodist Church                                Attn: Enid Burrows & Charles Fritz                 1018 Whittier Hwy              Moultonborough, NH 03254‐0188                                                office@moultonboroumc.org               Email and First Class Mail
Moultonville United Methodist Church                                  Attn: Carol Anne Ames                              P.O. Box 33                    Freedom, NH 03836                                                                                                    First Class Mail
Mount Baker Cncl 606                                                  1715 100Th Pl Se Ste B                             Everett, WA 98208‐3846                                                                                                                              First Class Mail
Mount Baker Cncl No606                                                1715 100Th Pl Se Ste B                             Everett, WA 98208‐3846                                                                                                                              First Class Mail
Mount Baker Council                                                   Attn: Kevin D Nichols                              1715 100th Pl SE Ste B         Everett, WA 98208                                                            Kevin.nichols@scouting.org              Email and First Class Mail
Mount Bethel ‐ Hickory                                                c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Bethel United Methodist Church                                  Attn: Treasurer, Mt Bethel UMC                     P.O. Box 27                    Bahama, NC 27503                                                             secretary@mountbethelumc.com            Email and First Class Mail
Mount Calvary Lutheran Church of Lake Arrowhead, California           Attn: Jeffrey Jay Zamora                           27415 School Rd                P.O. Box 250                    Lake Arrowhead, CA 92352‐0250                treasurer@mclutheran.com                Email and First Class Mail
Mount Calvary United Methodist Church                                 Attn: Rev Lori Hartman                             49‐55 Edgecombe Ave            New York, NY 10030                                                           jgardner@bpslaw.com                     Email and First Class Mail
Mount Camel UMC (Reidsville)                                          c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Carmel Baptist Church                                           Attn: Kyle Wilson/Wright, Lindsey, Jennings LLP    200 W Capitol Ave Ste 2300     Little Rock, AR 72201                                                        kwilson@wlj.com                         Email and First Class Mail
Mount Carmel Baptist Church                                           163 Mount Carmel Rd                                Cabot, AR 72023                                                                                                                                     First Class Mail
Mount Carmel UMC Reidsville                                           c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Carmel United Methodist 1933 Mt Carmel Rd Hampton, GA           c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Carmel: First United Methodist Church                           c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              Erice@bradley.com                       Email and First Class Mail
Mount Carroll UMC                                                     Attn: Kimberly D Chapman                           216 S Main St                  Mount Carroll, IL 61053                                                      kchap717@gmail.com                      Email and First Class Mail
Mount Cross Lutheran Church                                           Attn: Craig Blois                                  102 Camino Esplendido          Camarillo, CA 93010                                                          president@mountcross.com                Email and First Class Mail
Mount Diablo Silverado Council, Boy Scouts Of America                 800 Ellinwood Way                                  Pleasant Hill, CA 94523‐4703                                                                                                                        First Class Mail
Mount Diablo‐Silverado Cncl 23                                        800 Ellinwood Way                                  Pleasant Hill, CA 94523‐4703                                                                                                                        First Class Mail
Mount Diablo‐Silverado Cncl No23                                      800 Ellinwood Way                                  Pleasant Hill, CA 94523‐4703                                                                                                                        First Class Mail
Mount Eagle Christian Retreat Center                                  c/o Friday, Eldredge & Clark LLP                   Attn: Lindsey Emerson Raines   400 W Capitol Ave Ste 2000      Little Rock, AR 72201                        lraines@fridayfirm.com                  Email and First Class Mail
Mount Eagle Christian Retreat Center                                  Attn: Teresa Bolin                                 903 Beal Rd                    Clinton, AR 72031                                                            teresa@mpcpaint.com                     Email and First Class Mail
Mount Greenwood UMC                                                   Attn: Barbara Lee Good                             9358 S Homan Ave               Evergreen Park, IL 60805                                                     fumcepoffice@yahoo.com                  Email and First Class Mail
Mount Hebron United Methodist Church                                  Attn: Robert D Cline                               3050 Leaphart Rd               West Columbia, SC 29169                                                      rcline2@hotmail.com                     Email and First Class Mail
Mount Hebron United Methodist Church                                  Attn: Robert D Cline                               111 Mossborough Dr             Lexington, SC 29073                                                          rcline2@hotmail.com                     Email and First Class Mail
Mount Hermon United Methodist Church                                  Attn: Treasurer, Mt Hermon UMC                     4178 Mt Hermon Rock Creek Rd   Graham, NC 27253                                                             ul711ron@yahoo.com                      Email and First Class Mail
Mount Holly Springs UMC (05420)                                       c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mount Holly United Methodist Church                                   Attn: Kay G Crowe                                  1613 Main St                   Columbia, SC 29201                                                           chancellor@umcsc.org                    Email and First Class Mail
Mount Holly United Methodist Church                                   Attn: J Wayne Smith                                1696 Mt Holly Rd.              Rock Hill, SC 29730                                                          jwaynesmithjr@gmail.com                 Email and First Class Mail
Mount Hope UMC Sunderland                                             Attn: Laura Ford                                   P. O. Box 125                  Sunderland, MD 20689                                                         Pastor1nona@outlook.com                 Email and First Class Mail
Mount Hope United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Hope United Methodist Church                                    105 S King Mount                                   Hope, KS 67108                                                                                                                                      First Class Mail
Mount Hope United Methodist Church                                    4020 Concord Rd                                    Aston, PA 19014                                                                                                                                     First Class Mail
Mount Horeb UMC                                                       c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Jewett United Methodist Church (88462)                          c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mount Lebanon United Methodist Church (101308)                        c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mount Mercy University                                                fbo Steven Matz                                    1330 Elmhurst Dr Ne            Cedar Rapids, IA 52402‐4763                                                                                          First Class Mail
Mount Morris: Disciples UMC                                           102 Maple Ave                                      Mount Morris, IL 61054                                                                                      revjuliebunt@gmail.com                  Email and First Class Mail
Mount Nebo UMC                                                        c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Nebo UMC 3685 Nebo Road Dallas, GA 30157                        c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Oak United Methodist Church, Inc                                Attn: Kevin Kauffman                               14110 Mt Oak Rd                Mitchellville, MD 20721                                                      Kevin@mtoak.org                         Email and First Class Mail
Mount Olive Lutheran Church                                           Attn: Steven G Philo                               2170 Havasupai Blvd            Lake Havasu City, AZ 86403                                                   office@mtolc.com                        Email and First Class Mail
Mount Olive Lutheran Church                                           Attn: Stephen Foxx                                 1219 Fairway Dr                Newton, NC 28658                                                             stephen.m.foxx@gmail.com                Email and First Class Mail
Mount Olive Lutheran Church of Folsom, California                     320 Montrose Dr                                    Folsom, CA 95630                                                                                            business.molc@gmail.com                 Email and First Class Mail
Mount Olive Lutheran Church, Newton, North Carolina                   Attn: Stephen Foxx                                 2103 Mt Olive Church Rd        Newton, NC 28658                                                             mtolivelutheranchurchnewton@gmail.com   Email and First Class Mail
Mount Olive Ministries                                                BSA Related information                            1989 E Calaveras Blvd          Milpitas, CA 95035                                                           jhuss@mt‐olive.org                      Email and First Class Mail
Mount Olive United Methodist Church                                   Attn: Treasurer                                    5115 Old Court Rd              Randallstown, MD 21133                                                       office.mountoliveumc@gmail.com          Email and First Class Mail
Mount Olive United Methodist Church (170545)                          c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mount Olivet United Methodist Church                                  Attn: Amy C Bowen Treasurer                        667 Mt Olivet Church Rd        Fleming, GA 31309                                                            bowen.amy.59@gmail.com                  Email and First Class Mail
Mount Olivet United Methodist Church                                  Attn: Pastor Edward R Walker                       1500 N Glebe Rd                Arlington, VA 22207                                                          contactus@MTOLIVET‐UMC.org              Email and First Class Mail
Mount Olivet United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Olivet United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              moakey@gejlaw.com                       Email and First Class Mail
Mount Pisgah                                                          c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Pleasant ‐ Lamps UMC                                            c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Pleasant ‐ LampsUMC                                             c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Pleasant UMC                                                    Attn: Amy Lohman, Treasurer                        3050 E Davis Dr                Terre Haute, IN 47802                                                        amy@mtpchurch.net                       Email and First Class Mail
Mount Pleasant UMC                                                    c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Pleasant UMC                                                    Attn: Jim Jones                                    269 Manns Chapel Rd            Pittsboro, NC 27312                                                          jimjones@nccumc.org                     Email and First Class Mail
Mount Pleasant UMC (Kimesville)                                       c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Pleasant United Methodist Church                                Attn: Gregory Cappadona                            P.O. Box 37                    Mineral Wells, WV 26150                                                      cappadona.greg@gmail.com                Email and First Class Mail
Mount Pleasant United Methodist Church                                c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Pleasant United Methodist Church                                Attn: Joseph Corbett                               1 Woolson Rd                   Oswego, NY 13126                                                             mtpleasantumc@info.com                  Email and First Class Mail
Mount Pleasant United Methodist Church (189704)                       c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mount Sequoyah Methodist Assembly                                     Attn: Emily Gentry                                 150 N Skyline Dr               Fayetteville, AR 72701                                                       emily.gentry@mountsequoyah.org          Email and First Class Mail
Mount Sequoyah Methodist Assembly                                     c/o Friday, Eldredge & Clark LLP                   Attn: Lindsey Emerson Raines   400 W Capitol Ave, Ste 2000     Little Rock, AR 72201                        lraines@fridayfirm.com                  Email and First Class Mail
Mount Tabor Ruritan Club                                              Attn: Gavin Faulkner                               2010 Broken Oak Dr             Blacksburg, VA 24060                                                         gavin@rowanmountain.com                 Email and First Class Mail
Mount Tabor United Methodist Church (189134)                          c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mount Tabor United Methodist Church, Inc                              c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Union Allenport (177125)                                        c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mount Union United Methodist Church                                   Attn: Jerry L Beckett                              38 Williamsburg Dr.            Barboursville, WV 25504                                                      jerry.beckett@ccems.org                 Email and First Class Mail
Mount Union Wesleyan Church Inc                                       Attn: Karen White                                  609 S Jefferson St             Mount Union, PA 17066                                                                                                First Class Mail
Mount Vernon First UMC                                                c/o Bradley Arant Boult Cummings, LLP              Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Vernon Place United Methodist Church                            Attn: Alison Malloy                                900 Massachusetts Ave NW       Washington, DC 20001                                                         churchoffice@mvpumc.org                 Email and First Class Mail
Mount Vernon Place United Methodist Church                            Attn: Geoffrey Hart Treasurer                      10 E Mt Vernon Pl              Baltimore, MD 21202                                                          mvpumcbaltimore@gmail.com               Email and First Class Mail
Mount Vernon UMC                                                      c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Vernon United Methodist Church 597 Lafayette Rd Rocky           c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mount Zion                                                            Attn: Ronad James Southall                         same                           same                                                                         rsouthall337@atl.net                    Email and First Class Mail
Mount Zion UMC                                                        Attn: Rita Shelling                                2700‐202 LA Ave                New Orleans, LA 70115                                                        ritashelling@aol.com                    Email and First Class Mail
Mount Zion UMC                                                        Attn: Rita Shelling & Ronald J Southall            2722 Louisiana Ave             New Orleans, LA 70115                                                        ritashelling@aol.com                    Email and First Class Mail
Mount Zion UMC                                                        Attn: Rev Ronald J Southall                        2722 Louisiana Ave             New Orleans, LA 70113                                                        rsouthallministries@gmail.com           Email and First Class Mail
Mount Zion United Methodist Church                                    15772 NC Hwy 50 N                                  Garner, NC 27529                                                                                            leonard@mountzion.umc                   Email and First Class Mail
Mount Zion United Methodist Church, Myersville                        Attn: Marge Eisenhower                             P.O. Box 299                   Myersville, MD 21773                                                         mtzionmyersville@gmail.com              Email and First Class Mail
Mount Zion United Methodist Church, Myersville                        Attn: Michael Beiber                               P.O. Box 299                   Myersville, MD 21773                                                         rev.mike.beiber@gmail.com               Email and First Class Mail
Mountain Chapel United Methodist Church                               Attn: Stacy Bouchillon                             2541 Rocky Ridge Rd            Birmingham, AL 35243                                                         mtnchapelbills@bellsouth.net            Email and First Class Mail
Mountain View United Church                                           Attn: Roberta Coss                                 10700 E Evans Ave              Aurora, CO 80014                                                             Roberta.Coss@yahoo.com                  Email and First Class Mail
Mountain View United Church                                           Attn: Roberta J Coss                               same                           same                                                                                                                 First Class Mail
Mountain View United Methodist Church                                 Attn: Gregory Higgins                              P.O.Box 1577                   Pine Bush, NY 12566                                                          gregory.higgins@nyac‐umc.com            Email and First Class Mail
Mountain View United Methodist Church                                 Attn: D Kerry Barnette, Lay Leader                 6525 Mountain View Rd          Taylors, SC 29687                                                            kerry.barnette@duke‐energy.com          Email and First Class Mail
Mountain View United Methodist Church                                 Attn: D Kerry Barnette, Lay Leader                 810 Groce Meadow Rd            Taylors, SC 29687                                                            kerry.barnette@duke‐energy.com          Email and First Class Mail
Mountain View United Methodist Church                                 Attn: Donna D Patrick                              4405 Orebank Rd                Kingsport, TN 37664                                                          mtviewumcoffice@gmail.com               Email and First Class Mail
Mountain View United Methodist Church, Boulder                        c/o Finance Administrator                          Attn: Laura Winberg            355 Ponca Pl                    Boulder, CO 80303                            finance@mtview.org                      Email and First Class Mail
Mountain Vista United Methodist Church Corp                           c/o Board of Trustees, MVUMC                       Attn: Kenneth Jay Dodson       8931 S 3200 W                   West Jordan, UT 84088                        office@mtnvistumc.org                   Email and First Class Mail
Mountain West Council                                                 c/o Hawely Troxell Ennis and Hawley LLP            Attn: Brent R Wilson           877 Main St Ste 1000            Boise, ID 83702                              bwilson@hawleytroxell.com               Email and First Class Mail
Mountaineer Area Council                                              Attn: Robert L Greer                               439 W Philadelphia Ave         Bridgeport, WV 26330                                                         rgreer@greerlawoffices.com              Email and First Class Mail
Mountaineer Area Council                                              c/o Greer Law Offices PLLC                         Attn: Robert L Greer           439 W Philadelphia Ave          Bridgeport, WV 26330                         rgreer@greerlawoffices.com              Email and First Class Mail
Mountaineer Automotive LLC                                            Attn: Donald Holcomb                               P.O. Box 311                   Charleston, WV 25321‐0311                                                    dh.dickinsonfuel@gmail.com              Email and First Class Mail
Mountaineer Automotive LLC                                            Attn: Donald Holcomb                               P.O. Box 311                   300 Capitol St, Ste 1408        Charleston, WV 23521‐0311                                                            First Class Mail
Mountaineer Automotive LLC                                            615 N Eisenhower Dr                                Beckley, WV 25801‐3133                                                                                                                              First Class Mail
Mountaineer Cncl No615                                                1831 Speedway Ave                                  Fairmont, WV 26554‐3349                                                                                                                             First Class Mail
Mountaineer Gas Company                                               Attn: Gary Barnard                                 P.O. Box 1003                  Charleston, WV 25324                                                         dianecarey@mgcww.com                    Email and First Class Mail
Mountaineer Gas Company                                               501 56Th St Se                                     Charleston, WV 25304‐2323                                                                                                                           First Class Mail
Mountainville United Methodist Church                                 Attn: Pastor Karina Feliz                          P.O. Box 164                   Mountainville, NY 10953                                                      karina.feliz@nyac‐umc.com               Email and First Class Mail
Moville United Methodist Church                                       Attn: Treasurer                                    450 S First St                 P.O. Box 801                    Moville, IA 51039                            icjerk@wiatel.net                       Email and First Class Mail
Moville United Methodist Church                                       Attn: Jeffrey T Krejci                             2933 220th St                  Moville, IA 51039                                                                                                    First Class Mail
Movimiento Scout Del Uruguay                                          Andres Martinez Trueba 1187                        Montevideo                     Uruguay                                                            Uruguay                                           First Class Mail
Mowatt Memorial United Methodist Church                               Attn: Fay B Lundin                                 1169 Claire Rd                 Crownsville, MD 21032                                                        faylundin@yahoo.com                     Email and First Class Mail
Mowatt Memorial United Methodist Church                               Attn: Ralph Webb                                   40 Ridge Rd                    Greenbelt, MD 20770                                                          faylundin@yahoo.com                     Email and First Class Mail
Mpact Solutions                                                       1451 S Elm Eugene St Unit 39                       Greensboro, NC 27406‐2284                                                                                                                           First Class Mail
Mpca                                                                  Minnesota Pollution Control Agency                 P.O. Box 64893                 St Paul, MN 55164‐0893                                                                                               First Class Mail
Mt Auburn United Methodist Church                                     Attn: Jeff Wright                                  3100 W Stones Crossing Rd      Greenwood, IN 46143                                                          jlwright0520@gmail.com                  Email and First Class Mail
Mt Bethel UMC                                                         Attn: Michael E Cole                               1743 County Rd 53              Rogersville, AL 35652                                                        michaelcole@bellsouth.net               Email and First Class Mail
Mt Bethel United Methodist Church (Marrieta)                          c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Calvary UMC (3605)                                                 c/o Bentz Law Firm                                 Attn: Sean Bollman             680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mt Calvary UMC (3605)                                                 c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mt Calvary United Methodist Church                                    Attn: Jessica Ellis, CFO                           475 Riverside Dr, Ste 1922     New York, NY 10115                                                           bshillady@umcitysociety.org             Email and First Class Mail
Mt Calvary United Methodist Church                                    Attn: Betty Jean Henderson                         1236 Jones Station Rd          Arnold, MD 21012                                                             mcumarnold@aol.com                      Email and First Class Mail
Mt Carmel UMC                                                         c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Carmel UMC                                                         Attn: Scott Dale Shumaker                          17036 Prettyboy Dam Rd         Parkton, MD 21120                                                            sshumaker2@comcast.net                  Email and First Class Mail
Mt Carmel UMC                                                         5087 S Old Peachtree Rd                            Norcross, GA 30092                                                                                                                                  First Class Mail
Mt Carmel United Methodist Church                                     Attn: Rebecca Marie Bradley                        2706 Salem Church Rd           Goldsboro, NC 27530                                                          bbradley@nccumc.org                     Email and First Class Mail
Mt Carmel United Methodist Church                                     Attn: Treasurer                                    P.O. Box 10                    Pikeville, NC 27863                                                          bbradley@nccumc.org                     Email and First Class Mail
Mt Carmel United Methodist Church                                     Attn: Donna Clawson                                9411 Baltimore Rd              Frederick, MD 21704                                                          donna.clawson@hopemtcarmel.org          Email and First Class Mail
Mt Carmel United Methodist Church                                     Mt Carmel UMC                                      3529 Lamontville Rd            Decatur, TN 37322                                                            goodfieldcircuit@yahoo.com              Email and First Class Mail
Mt Carmel United Methodist Church                                     Attn: John Mulkey                                  4760 Mountain Rd               Pasadena, MD 21122                                                           mtcarmel21122@gmail.com                 Email and First Class Mail
Mt Carmel United Methodist Church                                     Attn: Krista Maniatis                              2533 Mt Carmel Rd              Parkton, MD 21120                                                            mtcarmelumc21120@comcast.net            Email and First Class Mail
Mt Comfort Church                                                     Attn: Shawn T Matney                               3179 N 600 W                   Greenfield, IN 46140                                                         shawn@mtcomfortchurch.com               Email and First Class Mail
Mt Comfort Church                                                     Attn: Treasurer, Mt Comfort Church                 3179 N 600 W                   Greenfield, IN 46140                                                                                                 First Class Mail
Mt Etna UMC                                                           Attn: Mitchell Morris                              6383 W 600 S                   Huntington, IN 46750                                                         mtetnaumc@gmail.com                     Email and First Class Mail
Mt Fern UMC Randolph NJ                                               c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Gilead UMC (178437)                                                c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mt Hebron Presbyterian Church, Inc                                    2330 Mt Hebron Dr                                  Ellicott City, MD 21042                                                                                     office@mthebronpc.org                   Email and First Class Mail
Mt Horeb United Methodist Church, Inc                                 Attn: Pastor Jeff Kersey                           1205 Old Cherokee Rd           Lexington, SC 29072                                                          jeff@mthorebumc.com                     Email and First Class Mail
Mt Ida United Methodist                                               Attn: Christy Stewart                              P.O. Box 607                   Mt Ida, AR 71957                                                             fumcmi@windstream.net                   Email and First Class Mail
Mt Lena United Methodist Church                                       Attn: Ms Wanda Crilly                              21234 Mt. Lena Rd              Boonsboro, MD 21713                                                                                                  First Class Mail
Mt Mitchell United Methodist Church                                   c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Moriah UMC                                                         Attn: Christine Dodson                             7588 N Salemburg Hwy           Roseboro, NC 28382                                                           cdodsonnc@gmail.com                     Email and First Class Mail
Mt Moriah UMC                                                         681 Mt Moriah Dr                                   Cincinnati, OH 45245                                                                                        office@mtmoriahumc.org                  Email and First Class Mail
Mt Moriah United Methodist Church                                     Attn: Daniel Ilg                                   681 Mt Moriah Dr               Cincinnati, OH 45245                                                         ilgfamily@fuse.net                      Email and First Class Mail
Mt Nittany United Methodist Church (181457)                           c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mt Olive Lutheran Church                                              3561 Foothill Blvd                                 La Crescenta, CA 91214                                                                                      adturner@lagerlof.com                   Email and First Class Mail
Mt Olive UMC                                                          Attn: Robert Barton                                2015 N 300 W                   Marion, IN 46952                                                             pastorrob@mtoliveumc.com                Email and First Class Mail
Mt Olive United Methodist Church                                      Attn: V Jill Johnson, Treasurer                    2015 N 300 W                   Marion, IN 46952                                                             information@mtoliveumc.com              Email and First Class Mail
Mt Olivet UMC                                                         c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Olivet United Methodist Church                                     Attn: Jimmie Boyd                                  50 Hwy 11                      Rison, AR 71665                                                              jimmie.boyd@arumc.org                   Email and First Class Mail
Mt Olivet United Methodist Church (179077)                            c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mt Orab United Methodist Church                                       Attn: Alan H Bolte                                 212 Church St                  MOUNT ORAB, OH 45154                                                         revahb53@gmail.com                      Email and First Class Mail
Mt Pisgah United Methodist Church                                     1100 Mt Pisgah Dr                                  Midlothian, VA 23113                                                                                        chris@chriswinslow.com                  Email and First Class Mail
Mt Pisgah United Methodist Church Inc ‐ Johns Creek                   c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Pleasant First United Methodist Church                             Attn: Julie A Greyerbiehl, Treasurer               400 S Main                     Mt Pleasant, MI 48858                                                        office@mtpfumc.org                      Email and First Class Mail
Mt Pleasant Ruritan Club                                              Attn: Andrew Cockerham                             1207 River St                  Wilkesboro, NC 28697                                                         andrew.b.cockerham@gmail.com            Email and First Class Mail
Mt Pleasant UMC                                                       Attn: Gregory H Cappadona                          62 Turkyfoot Rd                Mineral Wells, WV 26150                                                      cappadona.greg@gmail.com                Email and First Class Mail
Mt Pleasant UMC                                                       c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Pleasant United Methodist Church                                   Attn: Ronald Jones                                 202 S Main St                  Mt Pleasant, TN 38474                                                        1stumcmp@gmail.com                      Email and First Class Mail
Mt Pleasant United Methodist Church ‐ Colora                          c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Pocono United Methodist Church                                     Attn: Pastor Bob Amundsen                          12 Church Ave                  Mt Pocono, PA 18344                                                          mtpumc@ptd.net                          Email and First Class Mail
Mt Pulaski United Methodist Church                                    Attn: Pastor Al Sample                             303 E Jefferson                Mt Pulaski, IL 62548                                                         fumcmp@yahoo.com                        Email and First Class Mail
Mt Savage UMC                                                         Attn: Mary L Sweitzer                              P.O. Box 603                   Mt Savage, MD 21545                                                          msweitzer1@atlanticbb.net               Email and First Class Mail
Mt Scott Park Presbyterian Church                                     Attn: Elizabeth Rothery                            5512 SE 73rd Ave               Portland, OR 97206                                                           mspkclerk@gmail.com                     Email and First Class Mail
Mt Sidney Ruritans                                                    Attn: Dewey Baker                                  716 Burkes Mill Rd             Mt Sidney, Va 24467                                                          Chevy38truck@gmail.com                  Email and First Class Mail
Mt Summit Christian Church                                            Attn: Treasurer & Jackie Brayton                   P.O. Box 310                   Mt Summit, IN 47361                                                                                                  First Class Mail
Mt Tabor UMC                                                          Attn: Christy J Suffecool                          108 E Walnut St                East Canton, OH 44730                                                        pastor@mttaborumc.com                   Email and First Class Mail
Mt Tabor United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Tabor United Methodist Church                                      Attn: Christy Suffecool                            108 E Walnut St                East Canton, OH 44730                                                        pastor@mttaborumc.com                   Email and First Class Mail
Mt Tabor United Methodist Church                                      Attn: Pastor Christy Suffecool                     108 E Main St                  East Canton, OH 44730                                                        pastor@mttaborumc.com                   Email and First Class Mail
Mt Vale United Methodist Church                                       Attn: Kathy Killon                                 3350 Meadow Creek Rd           Galax, VA 24333                                                              mtvaleumc@gmail.com                     Email and First Class Mail
Mt Vernon First UMC                                                   c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Vernon United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Vernon, Trinity NC 27370                                           c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Victory UMC (182350)                                               c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mt View Lutheran Church                                               Attn: Church Admn                                  3505 122nd Ave E               Edgewood, WA 98372                                                           capengineer11@gmail.com                 Email and First Class Mail
Mt Washington United Methodist Church                                 Attn: Paige Bainum                                 6365 Corbly Rd                 Cincinnati, OH 45230                                                         office@mtwashumc.org                    Email and First Class Mail
Mt Zion Evangelical Lutheran Church                                   Attn: Jennifer K Oneil                             1343 Long Ln Rd                Kutztown, PA 19530                                                           mtzion6210@verizon.net                  Email and First Class Mail
Mt Zion Philadelphia                                                  c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Zion UMC                                                           Attn: Pastor Rev Ron A Tony Smith                  P.O. Box 34                    Calhoun, LA 71225                                                            chaplainsmith52@yahoo.com               Email and First Class Mail
Mt Zion UMC                                                           c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Zion UMC                                                           Attn: Rev Tony Smith                               1010 Hwy 80 E                  Calhoun, LA 71225                                                                                                    First Class Mail
Mt Zion UMC (5235)                                                    c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mt Zion UMC Finksburg                                                 Attn: William Tighe                                2498 Lewis Ln                  Finksburg, MD 21048                                                          bgeman1234@aol.com                      Email and First Class Mail
MT Zion UMC Magothy                                                   Attn: Ms Rosalind Moore                            8178 Arctic Dr, P.O. Box 128   Pasadena, MD 21122                                                           johnnie.randolph@verizon.net            Email and First Class Mail
Mt Zion UMC of Laurel Grove                                           Attn: Toni Hayes, Treasurer                        27108 Mt Zion Church Rd        Mechanicsville, MD 20659                                                     admin‐mtzion@md.metrocast.net           Email and First Class Mail
MT Zion UMC‐Magothy                                                   Attn: Johnnie J Randolph, Jr                       P.O. Box 128                   Pasadena, MD 21122                                                           johnnie.randolph@verizon.net            Email and First Class Mail
Mt Zion United Methodist Church                                       Attn: Janice Ann Emmert                            2957 W US Hwy 136              Crawfordsville, IN 47933                                                     jdacres70@yahoo.com                     Email and First Class Mail
Mt Zion United Methodist Church                                       Attn: Philip S Holmes, Sr                          701 St Johns St                Kingstree, SC 29556                                                          mtzumc@ftc‐i.net                        Email and First Class Mail
Mt Zion United Methodist Church                                       Attn: Philip S Holmes, Sr                          117 Lloyd St                   Kingstree, SC 29556                                                          mtzumc@ftc‐i.net                        Email and First Class Mail
Mt Zion United Methodist Church                                       1643 Churchville Rd                                Bel Air, MD 21015                                                                                           rgvander@yahoo.com                      Email and First Class Mail
Mt Zion United Methodist Church ‐ Highland                            Attn: Roger D Colvin                               12400 Scaggsville Rd           Highland, Md 20777                                                           rdcolvin@verizon.net                    Email and First Class Mail
Mt Zion United Methodist Church ‐ Highland, Md                        Attn: Trustee, Roger Colvin                        12430 Scaggsville Rd           Highland, MD 20777                                                           rdcolvin@verizon.net                    Email and First Class Mail
Mt Zion United Methodist Church ‐ Marietta                            c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mt Zion United Methodist Church (85402)                               c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mt Zion United Methodist Church of Central                            Attn: David McWilliams                             733 Alpine Dr                  Seneca, SC 29672                                                             dmcwilliams1@msn.com                    Email and First Class Mail
Mt Zion United Methodist Church of Central                            Attn: Jonathan Harris                              310 Church St                  Central, SC 29630                                                            jdharris@umcsc.org                      Email and First Class Mail
Mt. Olivet United Methodist Church                                    Joyce M. Lyles                                     P.O. Box 66                    11791 Mountain Rd.              Lovettsville, VA 20180                       jmlyles37@gmail.com                     Email and First Class Mail
Mt. Olivet United Methodist Church, Lovettsville, VA                  Attn: Trustee Chair                                P.O. Box 66                    Lovettsville, VA 20180                                                       jmlyles37@gmail.com                     Email and First Class Mail
Mt. Zion United Methodist Church (85402)                              c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
MTPC                                                                  Attn: Marsha Johnson                               5441 SE Belmont                Portland, OR 97215                                                           office@mttaborchurch.org                Email and First Class Mail
MTPC                                                                  Attn: Marsh A Johnson                              4307 NE Brazee                 Portland, OR 97213                                                           oregon7@aol.com                         Email and First Class Mail
Muhammad Hamidullah Attorney at Law                                   Muhammad Hamidullah                                616 Dayton Street              Hamilton OH 45011                                                            attymolaw@gmail.com                     Email and First Class Mail
Muhlenburg United Methodist Church (179795)                           c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Muir's Chapel United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Mulberry Grove United Methodist Church, Inc                           Attn: Robert Chase                                 P.O. Box 5                     Mulberry Grove, IL 62262                                                     rwchase@frontiernet.net                 Email and First Class Mail
Mulberry St United Methodist Church                                   Attn: Karen Carter                                 719 Mulberry St                Macon, GA 31201                                                              kcarter@mulberrymethodist.org           Email and First Class Mail
Mulberry St United Methodist Church                                   Attn: Jerry Ernst                                  205 N Mulberry                 Mt Vernon, OH 43050                                                          secretary@mulberryumc.org               Email and First Class Mail
Mulberry United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Muleshoe First United Methodist Church                                Attn: Secretary/Treasurer and/or Pastor            507 W 2nd St                   Muleshoe, TX 79347                                                           rmedearis@lubbocklawfirm.com            Email and First Class Mail
Mullens United Methodist Church                                       Attn: Donna Wikel                                  515 Moran Ave                  Mullens, WV 25882                                                            dwikel@k12.wv.us                        Email and First Class Mail
Mullens United Methodist Church                                       5740 Bagby Ave                                     Waco, TX 76712                                                                                                                                      First Class Mail
Mullin Hoard & Brown, LLP                                             Attn: David Langston                               P.O. Box 2585                  Lubbock, TX 79408                                                            dlangston@mhba.com                      Email and First Class Mail
Mullins United Methodist Church                                       Attn: Treasurer, Mullins United Methodist Church   4 N Mendenhall Rd              Memphis, TN 38117                                                                                                    First Class Mail
Mulvane United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
MUMC                                                                  Attn: Bruce Kenneth Nodurft                        716 Anderson St                Manchester, IA 52057‐1402                                                    nodurft@iowatelecom.net                 Email and First Class Mail
Muncy First United Methodist Church (08380)                           c/o Bentz Law Firm                                 Attn: Leonard Spagnolo         680 Washington Rd, Ste 200      Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Mundelein: Vision Church                                              26120 N IL Rt 83                                   Mundelein, IL 60660                                                                                         godandwoo@naver.com                     Email and First Class Mail
Munford First United Methodist Church                                 Attn: Bob Wilbanks                                 57 S Tipton St                 Munford, TN 38058                                                            financialadmin@munfordumc.com           Email and First Class Mail
Munfordville Fist United Methodist Church                             Attn: Douglas England                              1670 L and N Turnpike Rd       Horse Cave, KY 42749                                                         dengland@scrtc.com                      Email and First Class Mail
Munger Place Methodist Church                                         Attn: Brenda S Hargett                             3300 Mockingbird Ln            Dallas, TX 75205                                                             hargettb@hpumc.org                      Email and First Class Mail
Munsey Memorial United Methodist Church                               Attn: Carol Wilson, Senior Pastor                  201 S Roan St                  P.O. Box 1336                   Johnson City, TN 37605                       carol@munsey.org                        Email and First Class Mail
Munsonville UMC                                                       Chapel by the Lake                                 529 Granite Lake Rd            Munsonville, NH 03457                                                        billtx.25@gmail.com                     Email and First Class Mail
Munsonville UMC                                                       Attn: Bill Steiniger                               71 N Shore Rd                  Munsonville, NH 03457                                                        tobydopy@gmail.com                      Email and First Class Mail
Murphytown United Methodist Church                                    Attn: Ken Nichols, Treasurer                       162 Red Hill Church Rd         Parkersburg, WV 26104                                                                                                First Class Mail
Murray First United Methodist Church                                  Attn: Donya Hall                                   503 Maple St                   Murray, KY 42071                                                             finance@murrayfirst.com                 Email and First Class Mail
Murray Hill UMC ‐ Jacksonville                                        c/o Bradley Arant Boult Cummings LLP               Attn: Edwin G Rice             100 N Tampa St, Ste 2200        Tampa, FL 33602                              erice@bradley.com                       Email and First Class Mail
Murray Hills Christian Church                                         Attn: Sharon Becker Jarman                         15050 SW Weir Rd               Beaverton, OR 97007                                                          murray.hills@comcast.net                Email and First Class Mail
Murray State University                                               fbo Harrison Fry                                   200 Sparks Hall                Murray, KY 42071‐3360                                                                                                First Class Mail
Murrieta United Methodist Church                                      Attn: Chair of Trustees                            24652 Adams Ave                Murrieta, CA 92562                                                           mumc@murrietaunc.org                    Email and First Class Mail
Murrin Law Firm                                                       J. Owen Murrin                                     7040 E. Los Santos Drive       Long Beach CA 90815                                                          jmurrin@murrinlawfirm.com               Email and First Class Mail
Muscoy Community Methodist Church                                     c/o East District Union of the UMC                 Attn: John Dandurand           918 N Euclid Ave                Ontario, CA 91762                            eastdistrict@calpacumc.org              Email and First Class Mail
                                                                  Case 20-10343-LSS                                               Doc 2541                                    Filed 04/07/21                                         Page 51 of 87

Museum Masterworks Inc                                                    8417 Glazebrook Ave                                     Richmond, VA 23228‐2804                                                                                                                              First Class Mail
Muskingum Valley Cncl No467                                               734 Moorehead Ave                                       Zanesville, OH 43701‐3349                                                                                                                            First Class Mail
Musserville United Methodist Church                                       Attn: W Michael Biklen                                  1001 Oregon St                          Muscatine, IA 52761‐5706                                         wmbiklen@hotmail.com                        Email and First Class Mail
Mustang United Methodist Church                                           Attn: Becky King                                        211 W Hwy 152                           Mustang, OK 73064                                                Becky@mustangUMC.org                        Email and First Class Mail
Mutual of America                                                         2398 E Camelback Rd                                     Phoenix, AZ 85016                                                                                                                                    First Class Mail
Myers Lawn Care Services                                                  c/o Douglas A Bicksler Cpa                              Hc 40 Box 69                            Lewisburg, WV 24901                                                                                          First Class Mail
Myers Memorial United Methodist Church                                    Attn: Jason Scofield‐Trustees                           301 S New Hope Rd                       Gastonia, NC 28054                                               heather@myersmemorialumc.com                Email and First Class Mail
Myers Park United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
Myricks United Methodist Church                                           Attn: Irene Curtin                                      93 Myricks St                           Berkley, MA 02779                                                apanda50@aol.com                            Email and First Class Mail
Mysti Webber                                                              1625 Dixmont Rd                                         Etna, ME 04434                                                                                           mwebber@rsu19.net                           Email and First Class Mail
N Pownal UMC                                                              Attn: Kimberly Drew                                     P.O. Box 107                            851 Lawrence Rd                  Pawnal, ME 04069                northpawnalumc@gmail.com                    Email and First Class Mail
N Raleigh UMC Inc                                                         Attn: Treasurer                                         8501 Honeycutt Rd                       Raleigh, NC 27615                                                busadmin@nrumc.org                          Email and First Class Mail
Nagel Rice LLP                                                            Bruce H. Nagel; Bradley L. Rice                         103 Eisenhower Parkway                  Roseland NJ 07039                                                bnagel@nagelrice.com; brice@nagelrice.com   Email and First Class Mail
Nagel Rice LLP                                                            Bruce H. Nagel; Bradley L. Rice                         103 Eisenhower Parkway                  Roseland NJ 07039                                                bnagel@nagelrice.com; brlce@nagelrlce.com   Email and First Class Mail
Nahunta United Methodist Church                                           Attn: Lelia C Morgan, Treasurer                         P.O. Box 126                            Nahunta, GA 31553                                                numc241@gmail.com                           Email and First Class Mail
Naman, Howell, Smith & Lee, PLLC                                          Attn: Kerry Lee Haliburton                              400 Austin Ave, Suite 800               Waco, TX 76701                                                   haliburton@namanhowell.com                  Email and First Class Mail
Naman, Howell, Smith & Lee, PLLC                                          Attn: Kerry Lee Haliburton                              400 Austin Ave, Ste 800                 Waco, TX 76701                                                   haliburton@namanhowell.com                  Email and First Class Mail
Nameoki United Methodist Church                                           Attn: J W Wyatt, Treasurer                              1900 Pontoon Rd                         Granite City, IL 62040                                           nameokifinance@gmail.com                    Email and First Class Mail
Nampa First United Methodist                                              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
Nancy Cooper                                                              c/o Christian & Small LLP                               Attn: Bill Bensinger                    505 N 20th St, Ste 1800          Birmingham, AL 35203            bdbensinger@csattorneys.com                 Email and First Class Mail
Nanty Glo United Methodist Church (98368)                                 c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                      Email and First Class Mail
Napa County Office of Education                                           c/o Barbara Nemko                                       2121 Imola Ave                          Napa, CA 94559‐3625                                                                                          First Class Mail
Napa County Office of Education                                           c/o Barbara Nemko                                       2121 Imola Ave                          Napa, CA 94559‐3625                                                                                          First Class Mail
Napa Parts Center Inc                                                     45 E Chapman St                                         Ely, MN 55731‐1227                                                                                                                                   First Class Mail
Naperville: Grace                                                         300 E Gartner Rd                                        Naperville, IL 60540                                                                                     cindy.marino@peopleofgrace.org              Email and First Class Mail
Napoli Schkolnik PLLC                                                     Brett Busamante                                         400 Broadhollow Road, Ste 305           Melville NY 11747                                                BBusamante@NapoliLaw.com                    Email and First Class Mail
Napoli Schkolnik PLLC                                                     Brett Busamante                                         400 Broadhollow Road, Ste 305           Melville NY 11747                                                BBustamante@napolilaw.com                   Email and First Class Mail
Napoli Schkolnik PLLC                                                     Brett Busamante                                         400 Broadhollow Road, Ste 305           Melville NY 11747                                                bbustamonte@napolilaw.com                   Email and First Class Mail
Napoli Schkolnik PLLC                                                     Chris Schnieders                                        6731 W. 121st Street, Suite 201         Overland Park KS 66209                                           CSchnieders@NapoliLaw.com                   Email and First Class Mail
Nappanee United Methodist Church                                          c/o Treasurer                                           Attn: Kevin David Reed                  301 East Market St               Nappanee, IN 46550              office@nappaneeumc.com                      Email and First Class Mail
Nardin Park United Methodist Church                                       Attn: Pastor                                            29887 W 11 Mile Rd                      Farmington Hills, MI 48336                                       melanie.npchurch@gmail.com                  Email and First Class Mail
Narragansett Cncl 546                                                     P.O. Box 14777                                          East Providence, RI 02914‐0777                                                                                                                       First Class Mail
Narragansett Cncl No546                                                   10 Risho Ave                                            E Providence, RI 02914‐1227                                                                                                                          First Class Mail
Narragansett Cncl No546                                                   P.O. Box 14777                                          East Providence, RI 02914‐0777                                                                                                                       First Class Mail
Narron Wenzel PA                                                          Attn: David F Mills                                     P.O. Box 1567                           Smithfield, NC 27577                                             dmills@narronwenzel.com                     Email and First Class Mail
Narrowsburg United Methodist Church                                       Attn: Karen Valenti                                     6184 State Rte 97                       Narrowsburg, NY 12764                                            klvalenti@gmail.com                         Email and First Class Mail
Narrowsburg United Methodist Church                                       Attn: Ronald Schalck                                    42 Mohn Rd                              Narrowsburg, NY 12764                                            klvalenti@gmail.com                         Email and First Class Mail
Narrowsburg United Methodist Church                                       Attn: Ronald Schalck                                    42 Mohn Rd                              Narrowsburg, NY 12764                                                                                        First Class Mail
NASCO                                                                     Attn: Sue Prophett                                      901 Janesville Ave                      Ft Atkinson, WI 53538                                            sprophett@enasco.com                        Email and First Class Mail
Nasco                                                                     901 Janesville Ave                                      Fort Atkinson, WI 53538‐2402                                                                                                                         First Class Mail
Nashua Presbyterian Church                                                Attn: Treasurer & Henry MB Voorhis Jr                   1010 W Hollis St                        Nashua, NH 03062                                                 lil0895@aol.com                             Email and First Class Mail
Nashville Grace United Methodist Church                                   Attn: Kourtney Hake                                     250 N Mill St                           Nashville, IL 62263                                              nashvillegraceumc@gmail.com                 Email and First Class Mail
Nashville UMC                                                             Attn: Brad Lewis                                        209 E Washington St                     Nashville, NC 27856                                              Bradlewis5@gmail.com                        Email and First Class Mail
Nashville United Methodist Church                                         Attn: Mark A Addington                                  P.O. Box 5036                           Nashville, GA 31639                                              marchief1@bellsouth.net                     Email and First Class Mail
Nashville United Methodist Church                                         P.O. Box 5036                                           Nashville, GA 31639                                                                                      marchief1@bellsouth.net                     Email and First Class Mail
Nashville United Methodist Church                                         Attn: Pastor Mary Cartwright                            P.O. Box 518                            36 S Jefferson St                Nashville, IN 47448             mary.cartwright@nashvilleumc.com            Email and First Class Mail
Nashville United Methodist Church                                         attn: Tamara Martin                                     210 Washington St.                      P.O. Box 370                     Nashville, MI 49073             numcoffice@att.net                          Email and First Class Mail
Nassau Presbyterian Church                                                Attn: Linda Gilmore                                     61 Nassau St                            Princeton, NJ 08542                                              lgilmore@nassauchurch.org                   Email and First Class Mail
Nathan Lee Moenck                                                         5757 Rosslare Ln                                        Fitchburg, WI 53711                                                                                      nathan.moenck@gmail.com                     Email and First Class Mail
Nathan Owen Rosenberg                                                     c/o Boy Scouts of America                               Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                chase.koontz@scouting.org                   Email and First Class Mail
Nathaniel Foster                                                          2011 Scott Ln                                           Knoxville, TN 37922                                                                                      natfoster01@gmail.com                       Email and First Class Mail
National Association of Methodist Scouters                                Attn: NAUMS                                             P.O. Box 25                             Paris, TN 38242                                                  naums.org@gmail.com                         Email and First Class Mail
National Capital Area Cncl No82                                           9190 Rockville Pike                                     Bethesda, MD 20814‐3897                                                                                                                              First Class Mail
National Capital Area Council, Boy Scouts Of America                      9190 Rockville Pike                                     Bethesda, MD 20814‐3897                                                                                                                              First Class Mail
National Catholic Committee on Scouting                                   c/o Greer Law Offices PLLC                              Attn: Robert L Greer                    439 W Philadelphia Ave           Bridgeport, WV 26330            rgreer@greerlawoffices.com                  Email and First Class Mail
National Grid                                                             Attn: Vicki Piazza                                      300 Erie Blvd W                         Syracuse, NY 13202                                                                                           First Class Mail
National Grid                                                             P.O. Box 11737                                          Newark, NJ 07101‐4737                                                                                                                                First Class Mail
National Surety Corporation/Interstate Fire & Casualty Co                 Attn: Marc Orloff                                       1465 N McDowell Blvd, Ste 100           Petaluma, CA 94954                                               marc.orloff@allianzrm‐us.com                Email and First Class Mail
National Surety Corporation/Interstate Fire & Casualty Co                 Attn: Marc Orloff                                       1465 N McDowell Blvd, Ste 100           Petaluma, CA 94954                                               stdavidschurchoffice@verizon.net            Email and First Class Mail
National United Methodist Church                                          Attn: Lucinda Kent                                      3401 Nebraska Ave NW                    Washington, DC 20016                                             LKent@NationalChurch.org                    Email and First Class Mail
Nationwide Power                                                          1060 Mary Crest Rd                                      Henderson, NV 89074‐7818                                                                                                                             First Class Mail
Nativity Lutheran Church                                                  Attn: Timothy T Parker                                  1000 2nd Ave, 30th Fl                   Seattle, WA 98104                                                ttp@pattersonbuchanan.com                   Email and First Class Mail
Nativity of Our Lord                                                      Attn: Andre L Kydala                                    54 Old Hwy 22                           Clinton, NJ 08809                                                                                            First Class Mail
Nativity Of Our Lord Jesus Christ Catholic Church, Indianapolis           Attn: John S Mercer                                     1400 N Meridian St                      Indianapolis, IN 46202                                           jsmercer@indylegal.com                      Email and First Class Mail
Natural Bridge United Methodist Church                                    Attn: Shelbie Colwell                                   41964 CR 41 Ridge Rd                    Natural Bridge, NY 13665                                         c_shell52@gmail.com                         Email and First Class Mail
Naturally Slim Inc                                                        12712 Park Central Dr Ste 300                           Dallas, TX 75251‐1512                                                                                                                                First Class Mail
Naugatuck United Methodist Church                                         Attn: Alfred G Rollinson                                208 Meadow St                           Naugatuck, CT 06770                                              Agr2456@gmail.com                           Email and First Class Mail
Naugatuck United Methodist Church                                         NUMC                                                    208 Meadow St                           Naugatuck, CT 06770                                                                                          First Class Mail
Navato United Methodist Church                                            Attn: Al Mendoza, Trustee Chair                         1473 S Novato Blvd                      Novato, CA 94947                                                 novatoumc@novato.net                        Email and First Class Mail
Navex Global, Inc                                                         5500 Meadows Rd Ste 500                                 Lake Oswego, OR 97035‐3626                                                                                                                           First Class Mail
Navitor                                                                   Attn: Rhoda Seabolt                                     727 Clayton Ave                         Waynesboro, PA 17268‐2060                                                                                    First Class Mail
Nazareth Evangelical Lutheran Church of Cedar Falls, Iowa                 Attn: Angie Rath                                        7401 University Ave                     Cedar Falls, IA 50613                                            info@naz.org                                Email and First Class Mail
Ncs Pearson Inc                                                           32651 Collection Center Dr                              Chicago, IL 60693‐0001                                                                                                                               First Class Mail
Neal Ave United Methodist Church                                          Attn: Treasurer                                         734 Sherwick Rd                         Newark, OH 43055                                                 office@nealavenue.com                       Email and First Class Mail
Nebraska City First United Methodist Church                               c/o Bradley Arant Boult Cummings, LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
Nebraska Wesleyan University                                              fbo Harrison Hovland                                    5000 St Paul Ave                        Lincoln, NE 68504‐2760                                                                                       First Class Mail
Nebraska Wesleyan University                                              fbo Jonathon Hansen                                     5000 St Paul Ave                        Lincoln, NE 68504‐2760                                                                                       First Class Mail
Nederland Community Presbyterian Church                                   c/o NCPC                                                P.O. Box 467                            Nederland, CO 80466                                              ncpcpastor@gmail.com                        Email and First Class Mail
Neff Injury Law                                                           Michael L. Neff                                         3455 Peachtree Road NE, Ste 509         Atlanta GA 30326                                                 michael@neffinjurylaw.com                   Email and First Class Mail
Nehalem Bay United Methodist                                              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
Neighborhood Church (Atlanta)                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
NEILL PRO PER LAW FIRM                                                    WILLIAM NEILL IN PRO PER                                2706 HIGHLAND AVENUE                    San Diego CA 92105                                               BILLNEILL@YAHOO.COM                         Email and First Class Mail
Nek UMC‐Gilman                                                            Attn: Rosemary Poland, Treasurer                        822 Pond Hill Rd                        Lunenburg, VT 05906                                              rosepoland55@gmail.com                      Email and First Class Mail
NEK UMC‐Lunenburg                                                         Attn: Rosemary Poland, Treasurer                        822 Pond Hill Rd                        Lunenburg, VT 05906                                              rosepoland55@gmail.com                      Email and First Class Mail
Nelson Westerberg of Tx Inc                                               75 Remittance Dr, Ste 1200                              Chicago, IL 60675‐1200                                                                                                                               First Class Mail
Nelson Westerberg, Inc                                                    Attn: Fran Nelson                                       1500 Arthur Ave                         Elk Grove, IL 60007                                              fnelson@nelson‐westerberg.com               Email and First Class Mail
Neopost Usa Inc                                                           478 Wheelers Farms Rd                                   Milford, CT 06461‐9105                                                                                                                               First Class Mail
Neosho United Methodist Church                                            Attn: Mitchell Jarvis                                   P.O. Box 509                            Neosho, MO 64850                                                 thejarvi@hotmail.com                        Email and First Class Mail
Nesenoff & Miltenberg LLP                                                 Stuart Bernstein                                        363 Seventh Avenue 5th Floor            New York NY 10001                                                SBERNSTEIN@NMLLPLAW.COM                     Email and First Class Mail
Neshkoro Zion United Methodist Church                                     Attn: Wayne Doverspike                                  W3434 Dover Ave                         Neshkoro, WI 54960                                               spikessing@icloud.com                       Email and First Class Mail
NeSmith Lowe & NeSmith LLC                                                Attn: Carl Dalton NeSmith Jr                            P.O. Box 1877                           Oneonta, AL 35121                                                cdnesmith@nlnfirm.com                       Email and First Class Mail
Nesquehoning: Meed's Memorial United Methodist Church                     Attn: John Mylecraine, Pastor                           126 W Catawissa St                      Nesquehoning, PA 18240                                           meedspastorjohn@meedsumc.org                Email and First Class Mail
Nestor United Methodist Church                                            Attn: Trustee President                                 1120 Nestor Way                         San Diego, CA 92154                                              church@NestorUMC.com                        Email and First Class Mail
Nestor United Methodist Church                                            Attn: James Geddes                                      1120 Nestor Way                         Imperial Beach, CA 92154                                         church@nestorumc.sdcoxmail.com              Email and First Class Mail
Nestor United Methodist Church                                            Attn: James Geddes, Jr                                  1120 Nestor Way                         San Diego, CA 92154                                              jcjr78@Gmail.com                            Email and First Class Mail
Netseo Trails Cncl 580                                                    3787 Nw Loop 286                                        Paris, TX 75460‐3503                                                                                                                                 First Class Mail
Nettles Morris                                                            Christian Morris, Esq.                                  1389 Galleria Dr., Suite 200            Henderson NV 89014                                               christian@nettlesmorris.com                 Email and First Class Mail
NEUMC                                                                     Attn: Garland Martin                                    P.O. Box 107                            North Hero, VT 05474                                             gchico@gmavt.net                            Email and First Class Mail
Neumiller & Beardslee                                                     Attn: Paul N Balestracci                                3121 W March Ln Ste 100                 Stockton, CA 95219                                               pbalestracci@neumiller.com                  Email and First Class Mail
Nevada A Kent IV                                                          c/o Boy Scouts of America                               Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                chase.koontz@scouting.org                   Email and First Class Mail
Nevada Area Cncl No329                                                    500 Double Eagle Ct                                     Reno, NV 89521‐8991                                                                                                                                  First Class Mail
Nevada City United Methodist Church                                       Attn: Chair of Trustees                                 433 Broad St                            Nevada City, CA 95959                                            ncumc@nevadacitymethodist.com               Email and First Class Mail
Nevada First United Methodist Church                                      Attn: Rev Mike Carey                                    1036 7th St                             Nevada, IA 50201                                                 umchurch@fumcnevada.org                     Email and First Class Mail
Nevils United Methodist Church                                            8351 Nevils Groveland Rd                                Statesboro, GA 30458                                                                                     wrblack144@gmail.com                        Email and First Class Mail
New Albany (141224)                                                       c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                      Email and First Class Mail
New Albany United Methodist Church                                        Attn: John Steven Martin                                4931 Meadway Dr                         New Albany, OH 43054                                             jstevenmartin@aol.com                       Email and First Class Mail
New Albany United Methodist Church                                        20 Third St                                             New Albany, OH 43054                                                                                     wilsonpg72.pw@gmail.com                     Email and First Class Mail
New Beginnings Fellowship of Thorntown Federated                          Attn: Karen Niemeyer                                    120 S Powell St                         Thorntown, IN 46071                                              kniemeyer@thorntownpl.org                   Email and First Class Mail
New Beginnings formerly Jonesville First UMC                              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Beginnings UMC Downtown Campus                                        Attn: Mildred Mann                                      785 N Arrowhead Ave                     San Bernardino, CA 92401                                         newbeginnings.nbie@gmail.com                Email and First Class Mail
New Beginnings UMC North Campus                                           Attn: Mildred Mann                                      785 N Arrowhead Ave                     San Bernardino, CA 92401                                         newbeginnings.nbie@gmail.com                Email and First Class Mail
New Beginnings UMC Pre‐School Highland Campus                             Attn: Mildred Mann                                      785 N Arrowhead Ave                     San Bernardino, CA 92401                                         newbeginnings.nbie@gmail.com                Email and First Class Mail
New Beginnings United Methodist Church                                    Attn: Bryan J Maggs, Esq                                110 Baldwin St                          Elmira, NY 14901                                                 bryan@maggslaw.com                          Email and First Class Mail
New Beginnings United Methodist Church                                    c/o Bryan J Maggs Law Offices PLLC                      Attn: Bryan J Maggs                     110 Baldwin St                   Elmira, NY 14901                bryan@maggslaw.com                          Email and First Class Mail
New Beginnings United Methodist Church                                    Attn: Christopher Jones                                 265 Main St                             Townsend, MA 01469                                               chrisjones9952@gmail.com                    Email and First Class Mail
New Beginnings United Methodist Church                                    Attn: Trustees                                          300 E Miller St                         Elmira, NY 14904                                                 dhubman@gmail.com                           Email and First Class Mail
New Beginnings United Methodist Church                                    Attn: Trustees                                          300 Miller St                           Elmira, NY 14904                                                 dhubman@gmail.com                           Email and First Class Mail
New Beginnings United Methodist Church                                    Attn: Truatees                                          300 E Miller St                         Elmira, NY 14904                                                 newbeginningsUMC@stny.rr.com                Email and First Class Mail
New Beginnings United Methodist Church                                    Attn: Trustees                                          300 Miller St                           Elmira, NY 14904                                                 newbeginningsUMC@stny.rr.com                Email and First Class Mail
New Beginnings United Methodist Church                                    Attn: Rev Dr J Christopher Greene                       210 Rainbow Lake Rd                     Boiling Springs, SC 29316                                        pastor@newbeginningsumc.org                 Email and First Class Mail
New Beginnings United Methodist Church ‐ Kennesaw                         c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Bethel Church                                                         135 New Bethel Church Rd                                Kempton, PA 19529                                                                                        nbckempton@gmail.com                        Email and First Class Mail
New Bethel UMC                                                            Attn: Penelope Barber                                   131 N Main St                           Glen Carbon, IL 62034                                            pastorpenny@newbethelumc.org                Email and First Class Mail
New Birth of Freedom                                                      Attn: Ronald M Gardner Jr                               1 Baden Powell Ln                       Mechanicsburg, PA 17050                                                                                      First Class Mail
New Birth Of Freedom Council, BSA                                         1 Baden Powell Ln                                       Mechanicsburg, PA 17050‐2344                                                                                                                         First Class Mail
New Brighton United Methodist Church (96484)                              c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                      Email and First Class Mail
New Chapel United Methodist Church                                        Attn: Glenda Head, Treasurer                            4273 JL Head Rd                         Cedar Hill, TN 37032                                             ghead1962@gmail.com                         Email and First Class Mail
New Chapel United Methodist Church of Jeffersonville, Inc                 5615 New Chapel Rd                                      Jeffersonville, IN 47130                                                                                 ken.corder@inumc.org                        Email and First Class Mail
New Cingular Wireless Pcs, LLC                                            12555 Cingular Way Ste 1300                             Alpharetta, GA 30004‐8502                                                                                                                            First Class Mail
New City Church Inc                                                       c/o Bruce & Lehman LLC                                  Attn: Eric Bruce                        P.O. Box 75037                   Wichita, KS 67275               mail@ksadvocates.com                        Email and First Class Mail
New City Church, Inc                                                      Attn:Eric D Bruce                                       P.O. Box 75037                          Wichita, KS 67275                                                Mail@KsAdvocates.com                        Email and First Class Mail
New Concord UMC                                                           Attn: Chris White                                       20 E High St                            New Concord, OH 43762                                            treasurer@newconcordumc.org                 Email and First Class Mail
New Covenant Presbyterian Church                                          Attn: Clerk of Sessi                                    4300 NW 12 Ave                          Miami, FL 33127                                                  CptM77@aol.com                              Email and First Class Mail
New Covenant United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Covenant United Methodist Church                                      New Covenant UMC                                        3032 N Beltline Rd                      Sunnyvale, TX 75182                                              office@newcovenantumc.com                   Email and First Class Mail
New Covenant United Methodist Church                                      Attn: Donna Renn                                        1709 Frederick St                       Cumberland, MD 21502                                             pastordrenn@gmail.com                       Email and First Class Mail
New Covenant United Methodist Church                                      Attn: Scott Smith                                       2700 S Blvd                             Edmond, OK 73013                                                 ssmith@newcov.tv                            Email and First Class Mail
New Covenant United Methodist Church                                      Attn: Treasurer                                         16 Church St                            East Hartford, CT 06108                                                                                      First Class Mail
New Covenant United Methodist Church ‐ Douglasville                       c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Covenant United Methodist Church Closed                               Attn: Jake Adams‐Wilson                                 199 W Broad St                          Decatur, MS 39327                                                jakeadamswilson@gmail.com                   Email and First Class Mail
New Creation Community Church (Dover)                                     c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                      Email and First Class Mail
New Creation UMC                                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Dover UMC                                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New England Conference of the United Methodist Church Method              Attn: John Spelman                                      1043 Snake Hill Rd                      North Scituate, RI 02857                                         john@campaldersgate.com                     Email and First Class Mail
New England Congregational Church                                         Attn: Shelley Lund                                      406 W Galena Blvd                       Aurora, IL 60506                                                 shelley@newenglandchurch.org                Email and First Class Mail
New Era Class First United Methodist                                      Attn: Rev Dr Tony McCullough                            100 E 4th St                            Prattville, AL 36067                                             tony@prattvillemethodist.org                Email and First Class Mail
New Family UMC                                                            Attn: Israel Montoan                                    36 Randall Ave                          Weymouth, MA 02189                                                                                           First Class Mail
New Florence United Methodist Church (98426)                              c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                      Email and First Class Mail
New Fountain UMC                                                          Attn: Rob LaPorte                                       2985 FM 2676                            Hondo, TX 78861                                                  newfountainumc@gmail.com                    Email and First Class Mail
New Hampshire Clocks                                                      31 Sterling Dr                                          Franklin, NH 03235‐1566                                                                                                                              First Class Mail
New Hampshire Clocks, Donna‐Vaughan ‐ Pres                                Attn: Donna Vaughan                                     31 Sterling Dr                          Franklin, NH 03235                                               donna@nhclocks.com                          Email and First Class Mail
New Harbor United Methodist Church                                        Attn: Michael Hope                                      239 Harrington Rd                       Pemaquid, ME 04558                                               mrhope@roadrunner.com                       Email and First Class Mail
New Hartford Presbyterian Church                                          Attn: Mark Chieco                                       610 Charlotte St                        Utica, NY 13501                                                  mark@CNYTriallaw.com                        Email and First Class Mail
New Haven UMC                                                             Attn: Cynthia Edelman                                   5603 S New Haven Ave                    Tulsa, OK 74135                                                  cynthia.edelman@newhavenumc.org             Email and First Class Mail
New Haven United Methodist Church                                         Attn: Robert Roush                                      P.O. Box 327                            New Haven, WV 25265                                              rroush3287@suddenlink.net                   Email and First Class Mail
New Haven United Methodist Church, Inc                                    Attn: Christy Schwartz                                  630 Lincoln Hwy E                       New Haven, IN 46774                                              accounting@newhavenumc.com                  Email and First Class Mail
New Hope                                                                  c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Hope Brandon 213 N Knights Ave, Brandon, FL 33510                     c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Hope Lutheran Church                                                  Attn: Treasurer                                         8575 Guilford Rd                        Columbia, MD 21046                                               chriswinslow@verizon.net                    Email and First Class Mail
New Hope Lutheran Church                                                  Attn: Eric Edward Nord                                  2708 1st Ave N, Ste 300                 Billings, MT 59101                                               enord@cristlaw.com                          Email and First Class Mail
New Hope Lutheran Church                                                  Attn: Christopher H Winslow                             8575 Guilford Rd                        Columbia, MD 21046                                                                                           First Class Mail
New Hope Lutheran Church in Licking County, Ohio                          Attn: Adam Landon                                       10 S Gay St                             Mount Vernon, OH 43050                                           landon@ccj.com                              Email and First Class Mail
New Hope Missionary Baptist Church                                        Attn: Breon Nathaniel Waters                            629 E Mesas Dr                          Rialto, CA 92376                                                 bwaters5@roadrunner.com                     Email and First Class Mail
New Hope Missionary Baptist Church                                        1575 W 17th St                                          San Bernardino, CA 92411                                                                                 info@newhopembc.org                         Email and First Class Mail
New Hope UMC                                                              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Hope UMC                                                              164 New Hope Church Rd                                  Fredericksburg, VA 22405                                                                                                                             First Class Mail
New Hope UMC                                                              55 Round Hill School Rd                                 Ft Defiance, VA 24437                                                                                                                                First Class Mail
NEW HOPE UMC Gainesville                                                  c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Hope UMC Oklahoma City                                                Attn: Business Administrator                            11600 N Council Rd                      Oklahoma City, OK 73162                                          businessmgr@newhopeokc.org                  Email and First Class Mail
New Hope UMC Penns Grove                                                  c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Hope United Methodist Church                                          Attn: Brandon Joseph Hughes                             9827 Gore Church Rd                     Logan, OH 43138                                                  brandon.hughes@asburyseminary.edu           Email and First Class Mail
New Hope United Methodist Church                                          Attn: Trustee Chair Dave Mann                           5351 Main Dr                            New Hope, AL 35760                                               cdavemann@gmail.com                         Email and First Class Mail
New Hope United Methodist Church                                          Attn: Daniel Thomure, New Hope UMC                      3921 Jeffco Blvd                        Arnold, MO 63010                                                 churchoffice@newhopearnold.com              Email and First Class Mail
New Hope United Methodist Church                                          Attn: Jessica Rockhold Gaul                             203 W Center St                         Melcher‐Dallas, IA 50163                                         jessrockhold@gmail.com                      Email and First Class Mail
New Hope United Methodist Church                                          Attn: Chassidy King                                     4654 Maplewood Rd                       West Topsham, VT 05086                                           king.chassidy@yahoo.com                     Email and First Class Mail
New Hope United Methodist Church                                          7 S Maryland Ave                                        Brunswick, MD 21716                                                                                      newhopebrunswick@gmail.com                  Email and First Class Mail
New Hope United Methodist Church                                          Attn: Treasurer, New Hope UMC                           9825 Gore Church Rd                     Logan, OH 43138                                                  newhopeumc.logan@gmail.com                  Email and First Class Mail
New Hope United Methodist Church                                          Attn: Stephen Dale                                      P.O. Box 744                            N Adams, MA 01247                                                pastor@new‐hopeumc.org                      Email and First Class Mail
New Hope United Methodist Church                                          Attn: Rev Sh'Kur Francis                                2119 Karen Ln                           Anderson, SC 29626                                               smrfrancis@umcsc.org                        Email and First Class Mail
New Hope United Methodist Church                                          Attn: Sh'Kur Francis                                    233 New Hope Rd                         Anderson, SC 29626                                               smrfrancis@umcsc.org                        Email and First Class Mail
New Hope United Methodist Church                                          Attn: Jessica Rockhold Gaul                             404 SE Center St                        Melcher‐Dallas, IA 50062                                                                                     First Class Mail
New Hope United Methodist Church FKA Warren United                        c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Hope United Methodist Church FKA Warren United                        1205 N 45th St                                          Lincoln, NE 68503‐2227                                                                                                                               First Class Mail
New Hope United Methodists Church                                         Attn: Larry Joseph Filion                               200 East New Hope Rd                    Goldsboro, NC 27534                                              larry.1904@yahoo.com                        Email and First Class Mail
New Hope, Winston ‐ Salem                                                 c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Hope/Nueva Esperanza United Methodist Church                          c/o Clarke Law Firm, PLC                                Attn: Marilee Miller Clarke             8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250            marilee@clarkelawaz.com                     Email and First Class Mail
New Horizon UMC                                                           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradely.com                           Email and First Class Mail
New Horizon UMC                                                           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Horizons United Methodist Church                                      Attn: Church Treasurer                                  1020 S El Chaparral Ave                 Columbia, MO 65201                                               office@newhorizons‐umc.org                  Email and First Class Mail
New Horizons United Methodist Church                                      Attn: Ron Miller                                        1201 War Admiral Dr                     Columbia, MO 65202                                               ronmiller3101941@icloud.com                 Email and First Class Mail
New Hudson United Methodist Church                                        Attn: John J Pajak (Pastor)                             56730 Grand River Ave                   New Hudson, MI 48165                                             johnpajak@ymail.com                         Email and First Class Mail
New Jersey Unclaimed Porperty Administration                              P.O. Box 214                                            Trenton, NJ 08625                                                                                                                                    First Class Mail
New Jerusalem Evangelical Lutheran Church                                 27 Lyons Rd                                             Fleetwood, PA 19522                                                                                      cdwiltrout1951@verizon.net                  Email and First Class Mail
New Jerusalem UM Church                                                   Attn: Jessica Ellis, CFO                                475 Riverside Dr, Ste 1922              New York, NY 10115                                               bshillady@umcitysociety.org                 Email and First Class Mail
New Jerusalem United Methodist Church                                     Attn: Rev Milagros Solorzano                            484 Knickerbocker Ave                   Brooklyn, NY 11237                                               newjerusalem484@gmail.com                   Email and First Class Mail
New Journey United Methodist of Niles                                     Attn: Richard McCreedy                                  302 Cedar St                            Niles, MI 49120                                                  newjourneyumc2561@gmail.com                 Email and First Class Mail
New Liberty United Methodist Church ‐ Braselton                           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Liberty United Methodist Church ‐ Braselton                           17 Thompson Mill Rd                                     Braselton, GA 30517                                                                                                                                  First Class Mail
New Life International UMC at St Andrews                                  c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Life Korean UMC                                                       Attn: Seungho Shin                                      59 E Putnam Ave,                        Greenwich, CT 06830                                              newlifekumc@gmail.com                       Email and First Class Mail
New Life UMC                                                              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Life United Methodist Church                                          8840 80th St                                            Woodhaven, NY 11421                                                                                      canny_c_lin@yahoo.com                       Email and First Class Mail
New Life United Methodist Church                                          Attn: Donald J Lewis                                    1 Beaver Bog Rd                         New Fairfield, CT 06812                                          finance@newlife‐umc.com                     Email and First Class Mail
New Life United Methodist Church                                          Machesney Park: New Life                                7605 N 2nd                              Machesney Park, IL 61115                                         lines682@gmail.com                          Email and First Class Mail
New Life United Methodist Church of Shelby County                         c/o New Life United Methodist Church                    Attn: Kathy Miller                      6145 N 400 W                     Fairland, IN 46126              kmller@icloud.com                           Email and First Class Mail
New Light United Methodist Church                                         Attn: Enrique R Gordon                                  3100 Neeses Hwy                         Orangeburg, SC 29115                                             ergordon@umcsc.org                          Email and First Class Mail
New Light United Methodist Church                                         Attn: Rev Enrique R Gordon                              2810 Neeses Hwy                         Orangeburg, SC 29115                                             ergordon@umcsc.org                          Email and First Class Mail
New London UMC                                                            c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New London United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 ERICE@BRADLEY.COM                           Email and First Class Mail
New London Utd Methodist Church                                           Attn: Karen A DeLong                                    58 E Main St                            New London, OH 44851                                                                                         First Class Mail
New Market UMC                                                            Attn: Christy Noven‐Hentz                               128 Castleridge Dr                      New Market, AL 35761                                             chovenhentz@gmail.com                       Email and First Class Mail
New Market UMC                                                            Attn: Christy Ann Noven‐Hentz                           310 Hurricanne Rd                       New Market, AL 35761                                                                                         First Class Mail
New Market United Methodist Church                                        Attn: Carole Zimmerman                                  P.O. Box 111                            New Market, MD 21774                                             hometownchurch@comcast.net                  Email and First Class Mail
New Martinsville United Methodist Church                                  Attn: James Wobig                                       10 Howard Jeffers Dr                    New Martinsville, WV 26155                                       office@nmumc.org                            Email and First Class Mail
New McKendree United Methodist Church                                     Attn: Bryan Wendling                                    225 S High St                           Jackson, MO 63755                                                bwendling@newmckendree.org                  Email and First Class Mail
New Mexico Hereford Association                                           183 King Rd                                             Stanley, NM 87056‐7025                                                                                                                               First Class Mail
New Milford Presbyterian Church                                           Attn: Ellen O'Connell, Esq                              600 Parsippany Rd, Ste. 204             Parsippany, NJ 07054                                             eoconnell@iwwt.law                          Email and First Class Mail
New Milford Presbyterian Church                                           Attn: Patricia Pastas                                   737 River Rd                            New Milford, NJ 07646                                            NMPresChurch737@gmail.com                   Email and First Class Mail
New Milford United Methodist Church                                       Attn: Jerry D Jones                                     68 Danbury Rd                           New Milford, CT 06776                                            financialmgr@newmilfordumc.org              Email and First Class Mail
New Milford United Methodist Church                                       Attn: Steve Kolitz                                      33 Perry Dr                             New Milford, CT 06776                                            sbkolitz@sbcglobal.net                      Email and First Class Mail
New Milford‐Edenville United Methodist Church                             Attn: Brenda Schadt                                     164 Bushville Rd                        Westtown, NY 10998                                               phills@frontier.com                         Email and First Class Mail
New Oregon United Methodist Church                                        Attn: Ian Conerly                                       1204 New Oregon Dr, NE                  Fort Payne, AL 35967                                             brother‐ian@hotmail.com                     Email and First Class Mail
New Palestine United Methodist Church                                     Attn: Jenny Greiner                                     3565 S 500 W                            P.O. Box 377                     New Palestine, IN 46163         astone@npumc.com                            Email and First Class Mail
New Paltz United Methodist Church                                         Attn: Trustee Secr New Paltz United Methodist Church    1 Grove St                              New Paltz, NY 12561                                              newpaltzumc@gmail.com                       Email and First Class Mail
New Prospect United Methodist Church ‐ Buford                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Providence United Methodist Church                                    Attn: Treasurer                                         1317 Ft. Campbell Blvd                  Clarksville, TN 37042                                            pastorjodinpumc@gmail.com                   Email and First Class Mail
New Relic, Inc                                                            188 Spear St Ste 1200                                   San Francisco, CA 94105‐1750                                                                                                                         First Class Mail
New Richmond United Methodist Church                                      Attn: Treasurer, New Richmond United Methodist Church   P.O. Box 277                            New Richmond, WI 54017                                           unitedmc@frontiernet.net                    Email and First Class Mail
New River Comm & Tech College                                             fbo C Comer                                             280 University Dr                       Beaver, WV 25813‐8987                                                                                        First Class Mail
New Riverside UMC ‐ Ft Worth                                              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Riverside UMC ‐ Ft Worth                                              3419 E Belknap St                                       Fort Worth, TX 76111                                                                                                                                 First Class Mail
New Rochelle United Methodist Church                                      Attn: Angela Redman                                     1200 North Ave                          New Rochelle, NY 10804                                           nrumcoffice@gmail.com                       Email and First Class Mail
New Salem United Methodist Church                                         Attn: Herbert E Franklin                                12550 Hwy 136                           Rising Fawn, GA 30738                                            dabuzz1@gmail.com                           Email and First Class Mail
New Sharon United Methodist Church                                        Attn: Rick Baarda                                       101 N Main St                           P.O. Box 70                      New Sharon, IA 50207            nsumc@iowatelecom.net                       Email and First Class Mail
New Song UMC 7450 Colts Neck Rd Mechanicsville, VA 23111                  c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New Song United Methodist Church (AZ)                                     c/o Clarke Law Firm, PLC                                Attn: Marilee Miller Clarke             8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250            marilee@clarkelawaz.com                     Email and First Class Mail
New St United Methodist Church                                            Attn: Lizzie Lowe                                       P.O. Box 188                            Shepherdstown, WV 25443                                          nsumc@frontiernet.net                       Email and First Class Mail
New St United Methodist Church                                            Attn: Virginia B Murdock                                202 W New St                            Shepherdstown, WV 25443                                          nsumc@frontiernet.net                       Email and First Class Mail
New Stanton United Methodist Church (100188)                              c/o Bentz Law Firm                                      Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200       Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                      Email and First Class Mail
New Stanton United Methodist Church (100188)                              c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                      Email and First Class Mail
New Tazewell United Methodist Church                                      P.O. Box 36                                             New Tazewell, TN 37824‐0036                                                                              revhesser@gmail.com                         Email and First Class Mail
New Vision UMC                                                            Attn: Todd Ferrell                                      450 Chadbourne Ave                      Millbrae, CA 94030                                               newvisionumc@gmail.com                      Email and First Class Mail
New World UMC                                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                 erice@bradley.com                           Email and First Class Mail
New World UMC Arlington Texas                                             Attn: Robert S Bob McGrath                              2201 N Davis Dr                         Arlington, TX 76012                                              leslie@nwumc.org                            Email and First Class Mail
New World United Methodist Church                                         Attn: Rev Dr Edgar Bazan, Senior Pastor                 5134 Northwest Hwy                      Garland, TX 75043                                                dr.edgar.bazan@gmail.com                    Email and First Class Mail
New York Annual Conference of the                                         United Methodist Church                                 Attn: Ross Williams                     20 Soundview Ave                 White Plains, NY 10606          rwilliams@nyac.com                          Email and First Class Mail
New York Annual Conference United Methodist Church                        Allen N Pinckney Jr                                     20 Soundview Ave, White Plains          White Plains, NY 10606                                           revallenanp@aol.com                         Email and First Class Mail
                                                             Case 20-10343-LSS                                           Doc 2541                                       Filed 04/07/21                                              Page 52 of 87

New York Annual Conference United Methodist Church                   Allen N Pinckney Jr                                 20 Soundview Ave                           White Plains, NY 10606                                                                     revallenanp@aol.com                         Email and First Class Mail
New York Plainview UMC                                               Attn: Jungwon Choi                                  195 Central Park Rd                        Plainview, NY 11803                                                                        jw4him@gmail.com                            Email and First Class Mail
New York Plainview United Methodist Church                           New York Plainview UMC                              992 old country road                       Plainview, NY 11803                                                                        mainnypumc@gmail.com                        Email and First Class Mail
New York State Corporation Tax                                       Attn: Corporation Tax Processing                    W A Harriman Campus                        Albany, NY 12227                                                                                                                       First Class Mail
New York State Dept Of Law                                           Attn: Charities Bureau‐Registration Section         120 Broadway                               New York, NY 10271‐0002                                                                                                                First Class Mail
New York State Dept of Taxation and Finance                          Attn: Bankruptcy Section                            P.O. Box 5300                              Albany, NY 12205‐0300                                                                                                                  First Class Mail
New Zion United Methodist Church                                     Attn: Roger Schaefer                                12421 W Youth Camp Rd                      Columbus, IN 47201                                                                         raschaefer@hotmail.com                      Email and First Class Mail
Newark First                                                         Attn: Vicki Miller                                  P.O. Box 729                               Newark, OH 43058                                                                           vmiller@firstchurchnewark.org               Email and First Class Mail
Newark First United Methodist Church                                 301 S Main St                                       Newark, NY 14513                                                                                                                      newarkfumc@gmail.com                        Email and First Class Mail
Newark United Methodist Church ‐ Newark                              c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Newburg UM Church (2412)                                             c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                      lspagnolo@bentzlaw.com                      Email and First Class Mail
Newburgh United Methodist Church                                     Attn: Max Fiester                                   4178 IN 261                                Newburgh, IN 47630                                                                         allison@newburghumc.org                     Email and First Class Mail
Newburgh United Methodist Church                                     Attn: Max Fiester                                   700 S Green River Rd, Ste 2000             Evansville, IN 47715                                                                       mfiester@tbsblaw.com                        Email and First Class Mail
Newcastle United Methodist Church                                    Attn: Treasurer, Newcastle UMC                      P.O. Box 345                               Newcastle, OK 73065                                                                        newcastleumc121@gmail.com                   Email and First Class Mail
Newfane United Methodist Church                                      Attn: Marilyn Kasperek                              2269 Main St                               Newfane, NY 14108                                                                          newfanemethodist@verizon.net                Email and First Class Mail
Newfane United Methodist Church                                      Attn: Trustee Chair                                 2699 Main St                               P.O. Box 69                      Newfane, NY 14108                                         newfanemethodist@verizon.net                Email and First Class Mail
Newfield                                                             c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Newfields Community Church                                           Attn: Holly Tomilson                                71 Main St                                 P.O. Box 87                      Newfields, NH 03856                                       pastor@newfieldscommunitychurch.org         Email and First Class Mail
Newington United Methodist Church                                    Attn: David Mantz                                   31 Glenbrook Rd                            Berlin, CT 06037                                                                           dwmantz@gmail.com                           Email and First Class Mail
Newland United Methodist Church                                      Attn: Dawnee Evelynn Hollis‐Clester                 821 Firetower Rd                           Elizabeth City, NC 27909                                                                   clhollis@nccumc.org                         Email and First Class Mail
Newland United Methodist Church                                      1686 Morgans Corner Rd                              Elizabeth City, NC 27909                                                                                                              sararickwms@centurylink.net                 Email and First Class Mail
Newman Memorial United Methodist Church                              257 Macon St                                        Brooklyn, NY 11216                                                                                                                    clewis3912@aol.com                          Email and First Class Mail
Newman Memorial United Methodist Church                              Attn: Gwendolyn Lewis                               257 Macon St                               Brooklyn, NY 11216                                                                         clewis3912@aol.com                          Email and First Class Mail
Newman University                                                    fbo Joseph Thom                                     3100 W Mccormick Ave                       Wichita, KS 67213‐2008                                                                                                                 First Class Mail
Newmarket Community Church                                           Attn: Treasurer                                     137 Main St                                Newmarket, NH 03857                                                                        Danielabilodeau@gmail.com                   Email and First Class Mail
Newmarket Community Church                                           Attn: Treasurer of the Newmarket Community Church   137 Main St                                Newmarket, NH 03857                                                                        Danielabilodeau@gmail.com                   Email and First Class Mail
NEWNAN CHAPEL UNITED METHODIST CHURCH                                c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           ERICE@BRADLEY.COM                           Email and First Class Mail
Newnan First United Methodist ‐ Newnan                               c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Newnan First United Methodist ‐ Newnan                               33 Greenville St                                    Newnan, GA 30263                                                                                                                                                                  First Class Mail
Newnan Springs United Methodist                                      c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Newport ‐ Mt Olivet UMC                                              c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Newport Center United Methodist Church                               Attn: Pastor Cindy Williams                         1601 Marguerite Ave                        Corona del Mar, CA 92625                                                                   cindy@newportcenterumc.org                  Email and First Class Mail
NEWPORT UNITED METHODIST CHURCH                                      c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           ERICE@BRADLEY.COM                           Email and First Class Mail
Newsome Melton Law Firm                                              Michele L. Reed                                     201 S Orange Ave, Ste 1500                 Orlando FL 32801                                                                           Inquiry@newsomelaw.com                      Email and First Class Mail
NEWSONG on Old Perkins Road                                          Attn: Scott Wright                                  18465 Old Perkins Rd                       Prairieville, LA 70769                                                                     leadpastor@newsongcommunity.church          Email and First Class Mail
Newton Hamilton UMC (177160)                                         c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                      lspagnolo@bentzlaw.com                      Email and First Class Mail
Newton United Methodist Church                                       Attn: Darlene Mack & Cori Raylene Clevenger         8804 F Drive S                             Ceresco, MI 49033                                                                                                                      First Class Mail
Newtonville United Methodist Church                                  P.O. Box 7                                          568 Loudon Rd                              Newtonville, NY 12128                                                                      newtonvilleumc@gmail.com                    Email and First Class Mail
Newtown United Methodist Church                                      Attn: Pastor Lori Miller                            92 Church Hill Rd                          Sandy Hook, CT 06482                                                                       lori.miller@nyc‐umc.com                     Email and First Class Mail
Newworld19, LLC                                                      1325 W Walnut Hill Ln                               Irving, TX 75038‐3008                                                                                                                                                             First Class Mail
Nextopia Software Corp                                               260 King St E, Ste A200                             Toronto, ON M5A 4L5                        Canada                                                                            Canada                                               First Class Mail
Niagara United Methodist Church                                      Attn: Richard R Nollmann                            2422 N. Elm St                             Henderson, KY 42420                                                                        brorick57@gmail.com                         Email and First Class Mail
Nichols Hills UMC                                                    Attn: Kathy Smith                                   1212 Bedford Dr                            Oklahoma City, OK 73116                                                                    ksmith@nicholshillsumc.org                  Email and First Class Mail
Nichols United Methodist Church                                      Attn: Steven Bozek                                  35 Shelton Rd                              Trumbull, CT 06611                                                                         bozeksteve99@gmail.com                      Email and First Class Mail
Nichols‐Bethel United Methodist Church                               Attn: Cindy Geskey                                  1239 Murray Rd                             Odenton, MD 21113                                                                          lisette.lewis@nicholsbethel.org             Email and First Class Mail
Nicole Browand                                                       190 Bear Ridge Road                                 Pleasantville, NY 10570                                                                                                               nbrowand@gmail.com                          Email and First Class Mail
Nicolet Law Office, S.C.                                             Russell D. Nicolet                                  517 2nd St, Ste 205                        Hudson WI 54016                                                                            russell@nicoletlaw.com                      Email and First Class Mail
Nicoma Park UMC                                                      Attn: Rev Alan R Nagel                              2007 N Westminster Dr                      Nicoma Park, OK 73066                                                                      pastor@oknagel.com                          Email and First Class Mail
Nicor Gas                                                            Attn: Eric Christoffel                              P.O. Box 165                               Wedron                                                                                     airrix71@yahoo.com                          Email and First Class Mail
Nighbert Memorial United Methodist Church                            Attn: Rev Bradley G Davis                           P.O. Box 1467                              Logan, WV 25601                                                                            bradgdavis71@gmail.com                      Email and First Class Mail
Niles Discovery Church                                               36600 Niles Blvd                                    Fremont, CA 94536                                                                                                                     bpalleschi@nilesdiscoverychurch.org         Email and First Class Mail
Niles Valley UMC (149641)                                            c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                      lspagnolo@bentzlaw.com                      Email and First Class Mail
Nimmo UMC Virginia Beach                                             c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Nimmonsburg UMC                                                      Attn: Church Pastor                                 918 Upper Front St                         Binghamton, NY 13905                                                                       churchpastormumc@gmail.com                  Email and First Class Mail
Nisbet United Methodist Church (08142)                               c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                      lspagnolo@bentzlaw.com                      Email and First Class Mail
Nite Ize                                                             P.O. Box 913144                                     Denver, CO 80291‐3144                                                                                                                                                             First Class Mail
Niverville Chatham Center UMC                                        Attn: Douglas Suker, Trustee                        86 Mather Ave                              Schenectady, NY 12304                                                                      dsuker@verizon.net                          Email and First Class Mail
Niverville Chatham Center UMC                                        Attn: Janice Better, Church Treasurer               1 Mann Dr, Apt 2                           Schenectady, NY 12033                                                                      janicebet@yahoo.com                         Email and First Class Mail
Niverville Chatham Center UMC                                        Attn: Douglas Warren Suker                          28 Church St                               P.O. Box 64                      Schenectady, NY 12130                                                                                 First Class Mail
NIWOT United Methodist Church                                        Attn: Frank P Landis                                7405 Lookout Rd                            Longmont, CO 80503                                                                         fls@ieee.org                                Email and First Class Mail
Nixon Peabody LLP                                                    Attn: Darius Gerald Brown                           53 State St Fl 31                          Boston, MA 02109                                                                           dgbrown@nixonpeabody.com                    Email and First Class Mail
Nixon United Methodist Church (95285)                                c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                      lspagnolo@bentzlaw.com                      Email and First Class Mail
Nixon United Methodist Church (95503)                                c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                      lspagnolo@bentzlaw.com                      Email and First Class Mail
Nj Division Of Consumer Affairs                                      P.O. Box 45021                                      Newark, NJ 07101‐8002                                                                                                                                                             First Class Mail
Noble United Methodist Church                                        Attn: Administrative Council President              P.O. Box 313                               Noble, OK 73068                                                                            nobleumc@outlook.com                        Email and First Class Mail
Noblesville First United Methodist Church                            Attn: Jerry Rairdon, Lead Pastor                    2051 Monument St                           Noblesville, IN 46060                                                                      jrairdon@noblesvillefirst.com               Email and First Class Mail
Noel Memorial United Methodist Church                                520 Herndon St                                      Shreveport, LA 71101                                                                                                                  msloan@noelumc.org                          Email and First Class Mail
Nokesville UMC                                                       c/o Bradley Arant Boult cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Nokesville United Methodist Church                                   Attn: Linda A Stark‐Morrow                          12550 Aden Rd                              P.O. Box 27                      Nokesville, VA 20181                                      nokesvilleumc1@gmail.com                    Email and First Class Mail
Nokesville United Methodist Church                                   P.O. Box 27                                         Nokesville, VA 20182                                                                                                                  nokesvilleumc1@gmail.com                    Email and First Class Mail
Nolensville first United Methodist Church                            Attn: Chris Grosson                                 7316 Nolensville Rd                        Nolensville, TN 37135                                                                      numc@nolensvilleumc.org                     Email and First Class Mail
Nolensville First United Methodist Church                            Attn: Don Hoffmeister, Treasurer                    P.O. Box 249                               Nolensville, TN 37135‐0249                                                                 numc@nolensvilleumc.org                     Email and First Class Mail
Nonprofit Leadership Alliance                                        1801 Main St Ste 200                                Kansas City, MO 64108‐2352                                                                                                                                                        First Class Mail
Nonprofit Risk Management Center                                     204 S King St                                       Leesburg, VA 20175‐3010                                                                                                                                                           First Class Mail
Nora Springs 1st United Methodist Church                             Attn: Mary Dudding, Treasurer                       202 N Hawkeye Ave                          P.O. Box 627                     Nora Springs, IA 50458                                    sue4jc1960@gmail.com                        Email and First Class Mail
Norborne UMC                                                         Attn: David Allen Beebe                             108 E 2nd St                               Norborne, MO 64668                                                                         dbeebe@greenhills.net                       Email and First Class Mail
Norborne United Methodist Church                                     Attn: David A Beebe                                 403 Grider Ave                             Norborne, MO 64668                                                                         dbeebe@greenhills.net                       Email and First Class Mail
Norht Ontario United Methondist Church                               Attn: Rev Linda Haight                              7200 Ontario Center Rd                     Ontario, NY 14519                                                                          noumc1@yahoo.com                            Email and First Class Mail
Normal City UMC                                                      Attn: Treasurer                                     1201 W McGalliard Rd                       Muncie, IN 47303                                                                           gumchurch@comcast.net                       Email and First Class Mail
Normal First United Methodist Church                                 Attn: Finance Mgr, Leta Buhrmann                    211 N School St                            Normal, IL 61761                                                                           business@normalfirst.org                    Email and First Class Mail
Normal Heights United Methodist Church                               Attn: Finance Committee                             4650 Mansfield St                          San Diego, CA 92116                                                                        office@nhunited.org                         Email and First Class Mail
Normandy United Methodist Church                                     Attn: Richard Barton                                70 Lakeview Rd                             Normandy, TN 37360                                                                         rabarton67@gmail.com                        Email and First Class Mail
Norrisville UMC                                                      Attn: Melissa McDade                                2434 Bradenbaugh Rd                        White Hall, MD 21161                                                                       thomasjsullivan@hotmail.com                 Email and First Class Mail
Norrisville United Methodist Church                                  Attn: Ruth Long                                     2811 W Church Ln                           White Hall, MD 21161                                                                       thomasjsullivan@hotmail.com                 Email and First Class Mail
North Bethesda United Methodist Church                               Attn: Kathy Devadas                                 10100 Old Georgetown Rd                    Bethesda, MD 20814                                                                         nbumc.office@gmail.com                      Email and First Class Mail
North Blenheim United Methodist Church                               Attn: Michael T Gebhard                             P.O. Box 137                               North Blenheim, NY 12131                                                                   pastormike‐umc@midtel.net                   Email and First Class Mail
North Boston Korean United Methodist Church                          Attn: Byong Joon Chang, Lay Leader                  244 Lowell St                              Andover, MA 01810                                                                          goldentouch9766@hotmail.Com                 Email and First Class Mail
North Brewer Eddington United Methodist Church                       Attn: Merrill Boynton/Selina Lufkin                 31 Main St                                 Eddington, ME 04428                                                                        merrill.boynton@roadrunner.com              Email and First Class Mail
North Bucksport United Methodist Church                              Attn: Michael Morris                                P.O. Box 1835                              Bucksport, ME 04416                                                                        mikehmorris@yahoo.com                       Email and First Class Mail
North Canton Community United Methodist Church                       Attn: Dawn E Harris                                 P.O. BOX 311                               NORTH CANTON, CT 06059                                                                     dawneharris@msn.com                         Email and First Class Mail
North Carolina State University                                      fbo Jakub Michael Sciora                            Campus Box 7302                            Raleigh, NC 27695‐7302                                                                                                                 First Class Mail
North Carolina State University                                      fbo Ryan Smith                                      Campus Box 7302                            Raleigh, NC 27695‐7302                                                                                                                 First Class Mail
North Charleston United Methodist Church                             Attn: Rev Richard Reams                             1125 E Montague Ave                        North Charleston, SC 29405                                                                 richard.reams@gmail.com                     Email and First Class Mail
North Charlestown United Methodist Church, Charlestown, NH           Attn: Caryl McPherson                               397 River Rd                               Charlestown, NH 03743                                                                      eldonsjass@yahoo.com                        Email and First Class Mail
North Chatham United Methodist Church                                Attn: Paul C Herrington                             P.O. Box 107                               4274 Rte 203                     North Chatham, NY 12132                                   ncumctreas@gmail.com                        Email and First Class Mail
North Christian Church                                               Attn: Joseph Stanford                               10505 Sun Hollow Pl                        Fort Wayne, IN 46818                                                                       fifjoe@frontier.com                         Email and First Class Mail
North Christian Church                                               Attn: Tonja Gerardy                                 850 Tipton Ln                              Columbus, IN 47201                                                                         tonja@northchristianchurch.com              Email and First Class Mail
North Clairemont United Methodist Church                             Attn: Riley E McRae                                 4570 Mt Herbert Ave                        San Diego, CA 92117                                                                        pastorriley.ccf@gmail.com                   Email and First Class Mail
North Clymer United Methodist Church                                 Attn: Kevin L Costner                               573 Clymer Sherman Rd                      Clymer, NY 14724                                                                           kevin.costner@asburyseminary.edu            Email and First Class Mail
North Clymer United Methodist Church                                 Attn: Treasurer                                     P.O. Box 264                               Clymer, NY 14724                                                                           kevin.costner@asburyseminary.edu            Email and First Class Mail
North Coast United Methodist Church                                  Attn: Larry Hatter                                  1501 Kelly St                              Oceanside, CA 92054                                                                        ncumc578@gmail.com                          Email and First Class Mail
North Dakota State University                                        fbo Gabriel C Bartunek                              Ndsu Onestop Dept 2836                     P.O. Box 6050                    Fargo, ND 58108‐6050                                                                                  First Class Mail
North Decatur United Methodist Church, Inc ‐ Decatur                 c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
North District Union                                                 9003 Reseda Blvd, Ste206                            Reseda, CA 91324                                                                                                                      NorthDistrict@calpacumc.org                 Email and First Class Mail
North District Union                                                 Attn: David Burgeson                                1053 Royal Oaks PL                         Santa Paula, CA 93060                                                                      NorthDistrict@calpacumc.org                 Email and First Class Mail
North District Union                                                 c/o Chairman                                        9003 Reseda Blvd, Ste 206                  Northridge, CA 91324                                                                       NorthDistrict@calpacumc.org                 Email and First Class Mail
North District Union                                                 c/o NDU Chairman                                    9003 Reseda Blvd, Ste 206                  Northridge, CA 91324                                                                       northdistrict@calpacumc.org                 Email and First Class Mail
North District Union                                                 Attn: Chair                                         9003 Reseda Blvd, 206                      Northridge, CA 91324                                                                       revburgie@aol.com                           Email and First Class Mail
North District Union                                                 Attn: David Burgeson                                9003 Reseda Blvd 296                       Northridge, CA 91324                                                                                                                   First Class Mail
North East United Methodist Church ‐ North East                      c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
North Fayette UMC (Fayetteville)                                     c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
North Ferrisburg United Methodist Church                             Attn: Sunjae Lee                                    227 Old Hollow Rd                          North Ferrisburg, VT 05473                                                                 sunjaehope@gmail.com                        Email and First Class Mail
North Ferrisburgh United Methodist Church                            Attn: Sunjae Lee                                    227 Old Hollow Rd                          North Ferrisburgh, VT 05473                                                                sunjaehope@gmail.com                        Email and First Class Mail
North Florida Cncl 87                                                521 Edgewood Ave S                                  Jacksonville, FL 32205‐5359                                                                                                                                                       First Class Mail
North Florida Cncl No87                                              521 Edgewood Ave S                                  Jacksonville, FL 32205‐5359                                                                                                                                                       First Class Mail
North Florida Council No087                                          Attn: Jack L Sears Jr                               521 S Edgewood Ave                         Jacksonville, FL 32205                                                                     jack.sears@scouting.org                     Email and First Class Mail
North Florida Council, Boy Scouts Of America                         521 Edgewood Ave S                                  Jacksonville, FL 32205‐5359                                                                                                                                                       First Class Mail
North Florida Council, Inc Boy Scouts of America                     Attn: Jack Sears                                    521 S Edgewood Ave                         Jacksonville, FL 32205                                                                     Jack.Sears@scouting.org                     Email and First Class Mail
North Florida Council, Inc Boy Scouts of America                     c/o Akerman LLP                                     Attn: Jacob A Brown                        50 N Laura St, Ste 3100          Jacksonville, FL 32202                                    jacob.brown@akerman.com                     Email and First Class Mail
North Fork UMC                                                       Attn: Pastor Tom MacLeod                            P.O. Box 1286                              Cutchogue, NY 11935                                                                                                                    First Class Mail
North Granville United Methodist Church                              Attn: Carla Snyder                                  251 Gansevoort Rd                          Gansevoort, NY 12831‐1615                                                                  carlasnyderihs@gmail.com                    Email and First Class Mail
North Greenville University                                          fbo Price Matthew Watson                            P.O. Box 1892                              Tigerville, SC 29688‐1892                                                                                                              First Class Mail
North Harmony United Methodist Church                                Attn: Pastor Joseph Osborne                         31 East Main St                            Panama, NY 14767                                                                           5osborne@windstream.net                     Email and First Class Mail
North Haverhill United Methodist Church                              Attn: David Christopher Palmer                      186 Whiteface Rd                           North Sandwich, NH 03259                                                                   debugpaltal@gmail.com                       Email and First Class Mail
North Haverhill United Methodist Church                              Attn: Treasurer, North Haverhill UMC                P.O. Box 29                                North Haverhill, NH 03774                                                                  page2007@myfairpoint.net                    Email and First Class Mail
North Hero United Methodist Church                                   Attn: Treasurer Ethan Pearson                       1009 S End Rd                              North Hero, VT 05474                                                                       gchico@gmavt.net                            Email and First Class Mail
North Hillsdale United Methodist Church                              Attn: Jinha Choi                                    146 County Rt 21                           Hillsdale, NY 12529                                                                        jinha.choi@nyac‐umc.com                     Email and First Class Mail
North Hollywood 1st UMC                                              Attn: Treasurer                                     4832 Tujunga Ave                           North Hollywood, CA 91601                                                                  steven.f.peralta@gmail.com                  Email and First Class Mail
North Kingstown United Methodist Church                              Attn: Kimberly A Page                               24 Eden Ct                                 North Kingstown, RI 02852                                                                  kimberly.page.ri@gmail.com                  Email and First Class Mail
North Kingstown United Methodist Church                              Attn: Sharon Baker                                  450 Boston Neck Rd                         North Kingstown, RI 02852                                                                  nkumcri@gmail.com                           Email and First Class Mail
North Liberty United Methodist Church                                Attn: Janice Ryan                                   P.O. Box 904                               North Liberty, IN 46554                                                                    crossroads234@gmail.com                     Email and First Class Mail
North Liberty United Methodist Church                                85 N Jones Blvd                                     North Liberty, IA 52317                                                                                                               nlmfamilies@gmail.com                       Email and First Class Mail
North Liberty United Methodist Church                                Attn: Scott A Taylor                                24535 Roosevelt Rd                         South Bend, IN 46614                                                                       scott.taylor@inumc.org                      Email and First Class Mail
North Little Rock First United Methodist Church                      Attn: John R Wedaman III                            6701 JFK Blvd                              North Little Rock, AR 72116                                                                lraines@fridayfirm.com                      Email and First Class Mail
North Main St United Methodist Church                                Attn: Joyce Royal                                   316 N Main St                              Gloversville, NY 12078                                                                     jrroyalp@aol.com                            Email and First Class Mail
North Naples UMC                                                     c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
North Northfield Uinted Methodist Church                             Attn: George Hernandez                              797 Sanders Rd                             Northbrook, IL 60062                                                                       mhwoo21@yahoo.com                           Email and First Class Mail
North Orwell Union Church (76180)                                    c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                      lspagnolo@bentzlaw.com                      Email and First Class Mail
North Oxford Baptist Church                                          Attn: Pastor Scott Thomas                           304 County Rd 101                          Oxford, MS 38655                                                                           skthomas4381@gmail.com                      Email and First Class Mail
North Oxford Baptist Church                                          Attn: Pastor Scott Thomas                           304 County Rd 101                          Oxford, MS 38655                                                                           tomsuz@holcombdunbar.com                    Email and First Class Mail
North Oxford Baptist Church                                          c/o Holcomb Dunbar                                  Attn: Thomas Suszek                        P.O. Drawer 707                  Oxford, MS 38655                                          tomsuz@holcombdunbar.com                    Email and First Class Mail
North Oxnard United Methodist Church                                 Attn: Trustees Chair and / or Pastor                1801 Joliet Pl                             Oxnard, CA 93030                                                                           pastormatt@gardenchurchoxnard.org           Email and First Class Mail
North Park Community Church                                          Attn: Philip Anderson                               P.O. Box 455                               Walden, CO 80480                                                                           andersonloomix@gmail.com                    Email and First Class Mail
North Pulaski United Methodist Church                                Attn: Herbert Burns                                 10 Kelso Rd                                Jacksonville, AR 72076                                                                     burnsbert@comcast.net                       Email and First Class Mail
North Salem United Methodist Church                                  Attn: James G Mentzer                               P.O. Box 206                               North Salem, NH 03073                                                                      umc@northsalemumc.org                       Email and First Class Mail
North Salem United Methodist Church                                  Attn: Pastor                                        P.O. Box 206                               North Salem, NH 03073                                                                      umc@northsalemumc.org                       Email and First Class Mail
North Salem United Methodist Church (87332)                          c/o Bentz Law Firm                                  Attn: Leonard Spagnolo                     680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                      lspagnolo@bentzlaw.com                      Email and First Class Mail
North Scottsdale United Methodist Church (AZ)                        c/o Clarke Law Firm, PLC                            Attn: Marilee Miller Clarke                8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                                      marilee@clarkelawaz.com                     Email and First Class Mail
North Searsport United Methodist Church                              Attn: Judith Staples                                14 Norris St                               Searsport, ME 04974                                                                        nstaples04974@twc.com                       Email and First Class Mail
North Sebago United Methodist Church                                 Attn: Treasurer & Seth A Fortier                    820 Sebago Rd, Rte 114                     North Sebago, MN 04029                                                                     seth.a.fortier@gmail.com                    Email and First Class Mail
North Shore United Methodist Church                                  North Shore UMC                                     North SI 23880 N Cranes Mill Rd            Canyon Lake, TX 78623                                                                      nsumc@northshore‐umc.org                    Email and First Class Mail
North Shore United Methodist Church                                  260 Rte 25A                                         Wading River, NY 11792                                                                                                                                                            First Class Mail
North Springs United Methodist Church                                c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
North St United Methodist Church, Clyde, MI                          Attn: Charles J Balkwill                            4580 North Rd                              Clyde, MI 48049                                                                            joe_balkwill@hotmail.com                    Email and First Class Mail
North Star UMC ‐ Kenai                                               c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
North UMC Ravenswood, WV                                             Attn: Thomas Nolan                                  1004 Washington St                         Ravenswood, WV 26164                                                                       benen@frontier.com                          Email and First Class Mail
North United Methodist Church                                        Attn: John Drake                                    3808 N Pennsylvania St                     Indianapolis, IN 46208                                                                     jdrake@northchaseindy.com                   Email and First Class Mail
North United Methodist Church                                        Attn: Rev Hugh B Hamilton                           1205 Albany Ave                            Hartford, CT 06135                                                                         jkoom@yahoo.com                             Email and First Class Mail
North United Methodist Church                                        Attn: Rev Hugh B Hamilton                           1205 Albany Ave                            Hartford, CT 06135                                                                         numc1205@sbcglobal.net                      Email and First Class Mail
North United Methodist Church                                        Attn: John Drake                                    3808 N Meridian                            Indianapolis, IN 46208                                                                                                                 First Class Mail
North Vernon First United Methodist Church                           Attn: Shelia Coquerille, Treasuer                   240 W Poplar St                            North Vernon, IN 47265                                                                     terry.brammer@inumc.org                     Email and First Class Mail
North Volney United Methodist Church                                 Attn: Rev Tammie Chawgo‐Nipper                      2680 County Rt 6                           Fulton, NY 13069                                                                           tnippert@aol.com                            Email and First Class Mail
North Warren Presbyterian Church                                     Attn: Gloria Lindell, Clerk of Session              200 S State St                             Warren, PA 16365                                                                           postmaster@nwpchurch.org                    Email and First Class Mail
North Warren Volunteer Fire Dept Inc                                 Attn: Nancy Bullock                                 12 S State St                              Warren, PA 16365                                                                           bullock1418@atlanticbb.net                  Email and First Class Mail
North Warren Volunteer Fire Dept Inc                                 Nancy Carol Bullock                                 12 S State St                              Warren, PA 16365                                                                           bullock1418@atlanticbb.net                  Email and First Class Mail
North Webster United Methodist Church                                Attn: Byron Kaiser                                  P.O. Box 282                               7822 E Epworth Rd                North Webster, IN 46555                                   office@northwebsterumc.org                  Email and First Class Mail
North Wilkesboro Presbyterian Church                                 804 E St                                            North Wilkesboro, NC 28659                                                                                                            rc.griffin@nwpres.org                       Email and First Class Mail
North Wood United Methodist Church                                   Attn: James Q Stanphill, Jr                         102 South Court St                         Florence, AL 35630                                                                         jqsjr@aol.com                               Email and First Class Mail
North Wood United Methodist Church                                   Attn: Rev Scott Coats                               1129 Wills Ave                             Florence, AL 35630                                                                         jqsjr@aol.com                               Email and First Class Mail
North Woolwich Methodist Church                                      Attn: Eunice M Leach                                35 Chopps Cross Rd                         Woolwich, ME 04579                                                                         office@nwmc.us                              Email and First Class Mail
Northbrook UMC                                                       c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Northbrook: Northbrook                                               1190 Western Ave                                    Northbrook, IL 60062                                                                                                                  Pastorkristap@gmail.com                     Email and First Class Mail
Northeast Georgia Cncl 101                                           P.O. Box 399                                        Jefferson, GA 30549‐0399                                                                                                                                                          First Class Mail
Northeast Georgia Cncl No101                                         Paid At The Direction Of: Southern Region Trust     P.O. Box 399                               Jefferson, GA 30549‐0399                                                                                                               First Class Mail
Northeast Georgia Council, Boy Scouts Of America                     P.O. Box 399                                        Jefferson, GA 30549‐0399                                                                                                                                                          First Class Mail
Northeast Illinois Cncl 129                                          850 Forest Edge Dr                                  Vernon Hills, IL 60061‐3105                                                                                                                                                       First Class Mail
Northeast Iowa Cncl No178                                            10601 Military Rd                                   Dubuque, IA 52003‐8978                                                                                                                                                            First Class Mail
Northeast Iowa Council, BSA                                          Attn: Anna B Hudak                                  10601 Military Rd                          Dubuque, IA 52003                                                                          anna.hudak@scouting.org                     Email and First Class Mail
Northeast United Methodist Church                                    Attn: Robin Griffeth                                4000 Hardscrabble Rd                       Columbia, SC 29223                                                                         northeast@neumc.com                         Email and First Class Mail
Northeastern Pennsylvania Council                                    72 Montage Mountain Rd                              Moosic, PA 18507‐1753                                                                                                                                                             First Class Mail
Northeastern University                                              fbo Patrick Taylor                                  360 Huntington Ave                         Boston, MA 02115‐5000                                                                                                                  First Class Mail
Northern California Japanese Christian Church Federation             c/o Christ United Presbyterian Church               Attn: Rev Grace Kaori Suzuki               1700 Sutter St                   San Francisco, CA 94115                                   pastor@cupc.org                             Email and First Class Mail
Northern Hills United Methodist Church                               Attn: Dudley Harral                                 3703 N Loop 1604 E                         San Antonio, TX 78259                                                                      dudleyh@nhumc.org                           Email and First Class Mail
Northern Kentucky University                                         fbo Donald A Williams                               Lucas Admin Center 235                     Highland Heights, KY 41099                                                                                                             First Class Mail
Northern Lights Cncl 429                                             4200 19Th Ave S                                     Fargo, ND 58103‐7207                                                                                                                                                              First Class Mail
Northern Lights Cncl No429                                           4200 19Th Ave S                                     Fargo, ND 58103‐7207                                                                                                                                                              First Class Mail
Northern Lights Council of Boy Scouts of America, Inc                c/o Vogel Law Firm                                  Attn: Caren W Stanley                      218 NP Ave                       P.O. Box 1389             Fargo, ND 58107‐1389            cstanley@vogellaw.com                       Email and First Class Mail
Northern Lights Council of Boy Scouts of America, Inc                Attn: Richard E McCartney                           4200 19th Ave S                            Fargo, ND 58103                                                                            richard.mccartney@scouting.org              Email and First Class Mail
Northern Lights Council, Boy Scouts Of America                       4200 19Th Ave S                                     Fargo, ND 58103‐7207                                                                                                                                                              First Class Mail
Northern New Jersey Cncl 333                                         25 Ramapo Valley Rd                                 Oakland, NJ 07436‐1709                                                                                                                                                            First Class Mail
Northern New Jersey Cncl No333                                       25 Ramapo Valley Rd                                 Oakland, NJ 07436‐1709                                                                                                                                                            First Class Mail
Northern New Jersey Council, Boy Scouts Of America                   25 Ramapo Valley Rd                                 Oakland, NJ 07436‐1709                                                                                                                                                            First Class Mail
Northern New Mexico Gas                                              P.O. Box 144                                        Angel Fire, NM 87710‐0144                                                                                                                                                         First Class Mail
Northern Star Cncl No250                                             6202 Bloomington Rd                                 Fort Snelling, MN 55111‐2600                                                                                                                                                      First Class Mail
Northern Star Council 250                                            6202 Bloomington Rd                                 Fort Snelling, MN 55111‐2600                                                                                                                                                      First Class Mail
Northern Star Council, Boy Scouts Of America                         6202 Bloomington Rd                                 Fort Snelling, MN 55111‐2600                                                                                                                                                      First Class Mail
Northern State Power Co, A Minnesota Corp                            dba Xcel Energy                                     Attn: Bankruptcy Dept / Katie Ann Miller   P.O. Box 9477                    Minneapolis, MN 55484                                     katie.miller@xcelenergy.com                 Email and First Class Mail
Northern Trust Company                                               50 S La Salle St, Ste B‐7                           Chicago, IL 60603‐1008                                                                                                                                                            First Class Mail
NorthernCalifornia Japanese Christian Church Federation              Attn: Grace Kaori Suzuki                            1111 Navellier St                          El Cerrito, CA 94530                                                                       pastor@cupc.org                             Email and First Class Mail
Northfield United Methodist Parish                                   Attn: Treasurer, Northfield UM Parish               152 S Main St                              Northfield, VT 05663                                                                       NorthfieldUMPastor@gmail.com                Email and First Class Mail
Northglenn United Methodist Church                                   Attn: Michael Paul Molina                           1605 W 106th Ave                           Northglenn, CO 80234                                                                       church@numc.org                             Email and First Class Mail
Northland College                                                    fbo Sean Mclaughlin                                 1411 Ellis Ave                             Ashland, WI 54806‐3925                                                                                                                 First Class Mail
Northminister Presbyterian Chrch                                     Northminster Presbyterian Church                    703 Compton Rd                             Cincinnati, OH 45231                                                                       cwells@northminsterchurch.org               Email and First Class Mail
Northminster Presbyterian Church                                     Attn: Irene J Allman                                7444 Buckley Rd                            North Syracuse, NY 13212                                                                   npc7444@nmpres.org                          Email and First Class Mail
Northminster Presbyterian Church                                     711 Farm to Market Rd                               Endwell, NY 13760                                                                                                                     pastorrachel@northminsterpresbyterian.org   Email and First Class Mail
Northminster Presbyterian Church Roanoke VA Inc                      3911 Greenland Ave NW                               Roanoke, VA 24012                                                                                                                     clock74@cox.net                             Email and First Class Mail
Northoods UMC                                                        2635 Fairlane Dr                                    Doravile, GA 30340                                                                                                                                                                First Class Mail
Northoods UMC ‐ Doraville                                            c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Northridge Presbyterian Church                                       Attn: Vince George                                  6920 Bob‐O‐Link Dr                         Dallas, TX 75214                                                                           office@northridgepc.org                     Email and First Class Mail
Northridge United Methodist Church                                   Attn: Dorrel Atteberry                              9650 Reseda Blvd                           Northridge, CA 91324                                                                       dorrel@northridgeumc.org                    Email and First Class Mail
Northshore United Church of Christ                                   Attn: R Gerard Lutz, Perkins Coie LLP               10885 NE 4th St, Ste 700                   Bellevue, WA 98004                                                                         JLutz@perkinscoie.com                       Email and First Class Mail
Northshore United Church of Christ                                   18900 168th Ave NE                                  Woodinville, WA 98072                                                                                                                 rsarbora@gmail.com                          Email and First Class Mail
Northside Community United Methodist Church                          Attn: Clark Cowden                                  1075 N Fruitridge Ave                      Terre Haute, IN 47804                                                                      dr.clark.cowden@gmail.com                   Email and First Class Mail
Northside Community United Methodist Church                          Attn: Pastor                                        1075 N Fruitridge Ave                      Terre Haute, IN 47804                                                                      office@northsidecommunityumc.com            Email and First Class Mail
Northside Presbyterian Church, PCUSA                                 1017 Progress St NW                                 Blacksburg, VA 24060                                                                                                                  dickerson.northside@gmail.com               Email and First Class Mail
Northside Presbyterian Church, PCUSA                                 Attn: Joseph R Hunnings                             2840 Mill Wood Ln                          Blacksburg, VA 24060                                                                       hunnings@vt.edu                             Email and First Class Mail
Northside United Methodist Church                                    701 Airline Rd                                      Brewster, MA 02631                                                                                                                    jskeen@kaybeetwo.com                        Email and First Class Mail
Northside United Methodist Church                                    Attn: Rachel Carosiello                             435 Summit Dr                              Greenville, SC 29609                                                                       rwcarosiello@umcsc.org                      Email and First Class Mail
Northside United Methodist Church                                    Attn: Rev Rachel Carosiello                         5 Ramblewood Ln                            Greenville, SC 29615                                                                       rwcarosiello@umcsc.org                      Email and First Class Mail
Northside United Methodist Church Inc ‐ Atlanta                      c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Northview UMC Roanoke                                                c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Northwest Georgia                                                    Attn: Matt Hart                                     P.O. Box 1422                              Rome, GA 30162                                                                             matt.hart@scouting.org                      Email and First Class Mail
Northwest Hills United Methodist Church                              Attn: Treasurer Northwest Hills UMC                 7575 Tezel                                 San Antonio, TX 78250                                                                      bsolis@nwhills.org                          Email and First Class Mail
Northwest Hills United Methodist Church                              Attn: Kevin Reed                                    7050 Village Center Dr                     Austin, TX 78731                                                                           Kreed@rcmhlaw.com                           Email and First Class Mail
Northwest Texas Cncl No587                                           3604 Maplewood Ave                                  Wichita Falls, TX 76308‐2121                                                                                                                                                      First Class Mail
Northwest United Methodist Church                                    Attn: Mike Krost                                    3800 W War Memorial Dr                     Peoria, IL 61615                                                                           mike.krost15@gmail.com                      Email and First Class Mail
Northwestern Michigan College                                        fbo Kaitlin Sargent                                 1701 E Front St                            Traverse City, MI 49686‐3016                                                                                                           First Class Mail
Northwestern Virginia UMC Board of Missions, Inc                     Attn: Melanie Melester, WD Administrator            158 Front Royal Pike                       Ste 307                          Winchester, VA 22602                                      melaniemelester@vaumc.org                   Email and First Class Mail
Northwood Christian Church                                           2425 Harvest Ln                                     Springfield, OR 97477                                                                                                                 barbara.utt@northwoodchristian.org          Email and First Class Mail
Northwood Presbyterian Church                                        Attn: Steve Lecholop                                755 E Mulberry Ave Ste 200                 San Antonio, TX 78212                                                                      slecholop@rpsalaw.com                       Email and First Class Mail
Northwood Presbyterian Church                                        Attn: Steve Lecholop                                755 E Mulberry Ave, Ste 200                San Antonio, TX 78212                                                                      slecholop@rpsalaw.com                       Email and First Class Mail
Northwood Presbyterian Church                                        Attn: Cotton Clark                                  518 Pike Rd                                San Antonio, TX 78209                                                                                                                  First Class Mail
Northwood United Methodist Church                                    Attn: L Wayne Prejean                               4530 Moss St                               Lafayette, LA 70507‐4206                                                                   lwp19@lustiker.net                          Email and First Class Mail
Northwood‐Appold United Methodist Church                             Attn: Cecil Conteen Gray                            4499 Loch Raven Blvd                       Baltimore, MD 21218                                                                        o9h9y93oo@prodigy.net                       Email and First Class Mail
Northwoods Presbyterian Church                                       3320 Cypress Creek Pkwy                             Houston, TX 77068                                                                                                                     norma@northwoods.org                        Email and First Class Mail
Northwoods UMC                                                       2635 Fairlane Dr                                    Doraville, GA 30340                                                                                                                                                               First Class Mail
Northwoods UMC ‐ Doraville                                           c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Northwoods United Methodist Church                                   1528 Gum Branch Rd                                  Jacksonville, NC 28546                                                                                                                harold.field.kellogg@gmail.com              Email and First Class Mail
Norton Rose Fulbright LLP                                            19/F China World Tower                              No 1 Jianguomenwai Ave                     Beiging, 100004                  China                                            China                                                First Class Mail
Norton United Methodist Church                                       Attn: Kenneth Michael Taylor                        P.O. Box 76                                Norton, VA 24273                                                                           KENNETHTAYLOR1217@COMCAST.NET               Email and First Class Mail
Norview UMC Norfolk                                                  c/o Bradley Arant Boult Cummings LLP                Attn: Edwin G Rice                         100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                           Email and First Class Mail
Norwalk Christian Church                                             Attn: Sally Reavely                                 5725 61st Ln                               Norwalk, IA 50211                                                                          reavelys@aol.com                            Email and First Class Mail
Norwalk United Methodist Church                                      Attn: Brian Baker                                   1801 Sunset Dr                             Norwalk, IA 50211                                                                          norwalkumc@norwalkumc.org                   Email and First Class Mail
Norwalk:Cornerstone Community Church                                 Attn: Elizabeth C Abel                              718 West Ave                               Norwalk, CT 06850                                                                          Pastor@come2cornerstone.org                 Email and First Class Mail
Norway United Methodist Church                                       Attn: Richard Michael Fassie                        2642 N 3650                                Sheridan, IL 60559                                                                         ricfassie@outlook.com                       Email and First Class Mail
Norway United Methodist Church                                       Attn: Richard Fassig                                2259 E US Rt 52                            Serena, IL 60549                                                                           rmfassig@outlook.com                        Email and First Class Mail
Norwela Council                                                      Attn: Kyle Mcinnis                                  333 Texas St Ste 2020                      Shreveport, LA 71101                                                                       Kyle.mcinnis@andersonoilandgas.com          Email and First Class Mail
                                                               Case 20-10343-LSS                                              Doc 2541                                    Filed 04/07/21                                             Page 53 of 87

Norwood United Methodist Church                                        Attn: David Allen Hubbard                              23 Colegate Dr                          Marietta, OH 45750                                                             davehubbard24@gmail.com              Email and First Class Mail
Norwood United Methodist Church                                        Attn: Kurt T Schaefer                                  23 Wayfield Rd                          Springfield, PA 19064                                                          ktsjes@verizon.net                   Email and First Class Mail
Norwood United Methodist Church, Marietta Ohio                         Attn: Barbara Handschumacher                           10020 State Rte 550                     Vincent, OH 45784                                                              barbhands47@gmail.com                Email and First Class Mail
Notinger Law, PLLC                                                     Attn: Steven M Notinger                                P.O. Box 7010                           Nashua, NH 03060‐7010                                                          cheryl@notingerlaw.com               Email and First Class Mail
Notre Dame Parish                                                      c/o Cullen and Dykman LLP                              Attn: Matthew G Roseman                 100 Quentin Roosevelt Blvd     Garden City, NY 11530                           MRoseman@cullenllp.com               Email and First Class Mail
Nova Southeastern University                                           fbo Victory Manly                                      3301 College Ave                        Davie, FL 33314‐7721                                                                                                First Class Mail
Novatech Inc                                                           4106 Charlotte Ave                                     Nashville, TN 37209‐3985                                                                                                                                    First Class Mail
Noxon Community Methodist Church                                       Attn: Dave Coupal                                      P.O. Box 184                            Noxon, MT 59853                                                                djacoupal@msn.com                    Email and First Class Mail
Noxon Community Methodist Church                                       Attn: Mary Lou Johnson                                 231 Klakken Rd                          Noxon, MT 59853                                                                nox2663@blackfoot.net                Email and First Class Mail
Nrs                                                                    1638 S Blaine St                                       Moscow, ID 83843‐8308                                                                                                                                       First Class Mail
Ns412 LLC                                                              dba Naturally Slim Inc                                 12712 Park Central Dr, Ste 300          Dallas, TX 75251‐1512                                                                                               First Class Mail
NS412, LLC                                                             dba Naturally Slim, Inc                                12712 Park Central Dr, Ste 300          Dallas, TX 75251                                                               mmoore@naturallyslim.com             Email and First Class Mail
Ns412, LLC                                                             Attn: Marcia Upson                                     12712 Park Central Dr, Ste 300          Dallas, TX 75251‐1512                                                                                               First Class Mail
Nsf International                                                      Dept Lockbox 771380                                    P.O. Box 77000                          Detroit, MI 42877‐1380                                                                                              First Class Mail
Ntt Com Security                                                       301 W Newberry Rd                                      Bloomfield, CT 06002                                                                                                                                        First Class Mail
Ntt Com Security (Us) Inc                                              310 W Newberry Rd                                      Bloomfield, CT 06002                                                                                                                                        First Class Mail
Nugent United Methodist Church                                         Attn: Christin Anderson                                13183 John Clark Rd                     Gulfport, MS 39503                                                             nugentum@bellsouth.com               Email and First Class Mail
Nuti Hart LLP                                                          Attn: Chris Hart                                       126 Hillside Ave                        Piedmont, CA 94611                                                                                                  First Class Mail
Nutter Farm United Methodist Church                                    Attn: Thomas A Hall                                    12724 Staunton Tpke                     Walker, WV 26180                                                               howdyhall@suddenlink.net             Email and First Class Mail
Nv Stmt Of Business Publication                                        Attn: Nevada Legal Press                               101 N Carson St Ste 3                   Carson City, NV 89701‐3714                                                                                          First Class Mail
O Miller Law Firm                                                      Jasmine Washington                                     2610 W Sam Houston Pkwy s#100           Houston TX 77042                                                               jasmine@thedma Advocates.com         Email and First Class Mail
O Temple Sloan Jr                                                      c/o Boy Scouts of America                              Attn: Chase Koontz                      1325 W Walnut Hill Ln          Irving, TX 75015                                chase.koontz@scouting.org            Email and First Class Mail
Oak Chapel United Methodist Chuch INC                                  Attn: John Patrick Finn                                4203 West Old Lincoln Way               Wooster, OH 44691                                                                                                   First Class Mail
Oak Chapel United Methodist church                                     Attn: John Finn                                        4201 W Old Lincoln Way                  Wooster, OH 44691                                                              pastor@oakchapelumc.com              Email and First Class Mail
Oak Creek Community United Methodist Church                            Attn: Douglas Raymond Clement                          8675 S 13th St                          Oak Creek, WI 53154                                                            dc_church@tds.net                    Email and First Class Mail
Oak Forest United Methodist Church of NC                               Attn: Chris Wall                                       11461 Old U.S. Hwy 52                   Winston‐Salem, NC 27107                                                        wall.chris.a@gmail.com               Email and First Class Mail
Oak Forest United Methodist Church of NC                               Attn: Christopher Aaron Wall                           154 Lois Reich Ct                       Lexington, NC 27295                                                            wall.chris.a@gmail.com               Email and First Class Mail
Oak Grove                                                              c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oak Grove UMC                                                          c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oak Grove UMC Chesapeake                                               c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oak Grove United Methodist Church                                      Attn: Rena Smith                                       527 Albion Rd                           Searcy, AR 72143                                                               lrsmith5711@gmail.com                Email and First Class Mail
Oak Grove United Methodist Church                                      Attn: Dave Peckens                                     6686 Oak Grove Rd                       Howell, MI 48855                                                               oakgrove3395@att.net                 Email and First Class Mail
Oak Grove United Methodist Church                                      Attn: Rev Don Kirsch                                   4725 FM 720 W                           Aubrey, TX 76227                                                               robertbrown@ebby.com                 Email and First Class Mail
Oak Grove United Methodist Church                                      Attn: F M Turner, III                                  P.O. Box 15128                          Hattiesburg, MS 39404‐5128                                                     rturner@fmtlaw.com                   Email and First Class Mail
Oak Grove United Methodist Church ‐ Oak Grove                          c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oak Hill Baptist Church of Meridian, Inc                               Attn: Charles D Smith, Sr                              P.O. Box 3938                           Meridian, MS 39303‐3938                                                        ohbcsecretary@comcast.net            Email and First Class Mail
Oak Hill Garbage Disposal Inc                                          Attn: Joseph Hutchens                                  1479 Stanaford Rd                       Beckley, WV 25801                                                                                                   First Class Mail
Oak Hill Ruritan Club Lenoir, NC 28645                                 Attn: Larry Teeters                                    2785 Taylorsville Rd                    Lenoir, NC 28645                                                               lwteeters2015@gmail.com              Email and First Class Mail
Oak Hill United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oak Hill United Methodist Church                                       Attn: Martha Simmons                                   250 Main St                             Oak Hill, WV 25901                                                             msimmons@wvumc.org                   Email and First Class Mail
Oak Hill United Methodist Church Morganton NC                          Attn: C Benjamin Nantz, III                            Attn: Church Council Chair              2239 NC 181                    Morganton, NC 28655                             nantzeb@cs.com                       Email and First Class Mail
Oak Hill United Methodist Church, Austin, TX                           Attn: Alana Oehler                                     7815 US Hwy 290                         Austin, TX 78736                                                               office@oakhillumc.org                Email and First Class Mail
Oak Island United Methodist Church                                     2970 De Vilbiss Ln                                     San Antonio, TX 78264                                                                                                                                       First Class Mail
Oak Knoll Lutheran Church                                              Attn: Pastor Jay Rudi                                  600 Hopkins Crossroad                   Minnetonka, MN 55305                                                           pastor.jay@oklutheran.org            Email and First Class Mail
Oak Lawn United Methodist Church fka Oak Lawn Memorial Churc           Attn: Jim May                                          3014 Oak Lawn Ave                       Dallas, TX 75219                                                               jlmay48@gmail.com                    Email and First Class Mail
Oak Level Presbyterian Church                                          Attn: J Logan Young, Clerk of OLPC Session             1307 Edgewood Cir                       Halifax, VA 24558                                                              LOGANYOUNG41@GMAIL.COM               Email and First Class Mail
Oak Level Ruritan Clun                                                 Attn: Norvelline Atkins                                464 Old Stage Rd                        Bassett, VA 24055                                                              natkins@comcast.net                  Email and First Class Mail
Oak Meadow Untied Methodist Church                                     Attn: Carol Sue Luschen                                206 Rua De Matta                        San Antonio, TX 78232                                                          cgluschen@hotmail.com                Email and First Class Mail
Oak Meadow Untied Methodist Church                                     2740 Hunters Green                                     San Antonio, TX 78231                                                                                                  communicationsomumc@gmail.com        Email and First Class Mail
Oak Park ‐ Temple, TX                                                  c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oak Park ‐ Temple, TX                                                  2500 FM 935                                            Troy, TX 76579                                                                                                                                              First Class Mail
Oak Park ‐ Temple, TX                                                  5505 S 31st St                                         Temple, TX 76502                                                                                                                                            First Class Mail
Oak Park United Methodist Church                                       601 Brentwood Rd                                       Bartlesville, OK 74003                                                                                                 oakparkumc@cableone.net              Email and First Class Mail
Oak Park United Methodist Church                                       Attn: Shawn Jenkins                                    P.O. Box 383                            Paris, TX 75460                                                                tshawnjenkins@gmail.com              Email and First Class Mail
Oak Park: Euclid Ave                                                   Attn: Martha Scott                                     405 S Euclid Ave                        Oak Park, IL 60302                                                             revscott@euclidavenueumc.org         Email and First Class Mail
Oak Park: First                                                        Attn: Karen Lynn Doty                                  324 N Oak Park Ave                      Oak Park, IL 60302                                                             pastorkatherine.oakpark@gmail.com    Email and First Class Mail
Oakdale Emory UMC                                                      Attn: Leslie Myers                                     3425 Emory Church Rd                    Olney, MD 20832                                                                                                     First Class Mail
Oakdale United Methodist Church                                        Attn: Michelle Grube                                   15 N Main St                            West Boylston, MA 01583                                                        oakdaleumc@oakdaleumc.com            Email and First Class Mail
Oakes Law Firm                                                         Mathew B. Nezhad, Esq.                                 15233 Ventura Blvd. Penthouse 10        Sherman Oaks CA 91403                                                          Info@oakeslawfirm.com                Email and First Class Mail
Oakes Law Firm                                                         Mathew B. Nezhad, Esq.                                 15233 Ventura Blvd. Penthouse 10        Sherman Oaks CA 91403                                                          info@oakslawfirm.com                 Email and First Class Mail
Oakes Law Firm                                                         Mathew B. Nezhad, Esq.                                 15233 Ventura Blvd. Penthouse 10        Sherman Oaks CA 91403                                                          Matt@oakslawfirm.com                 Email and First Class Mail
Oakhurst                                                               c/o Bradley Arant Boult Cummings, LLP                  Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oakland Presbyterian Church Inc                                        8927 Cleveland Rd                                      Clayton, NC 27520                                                                                                      ewilliford@consultbsh.com            Email and First Class Mail
Oakland UMC                                                            Attn: Treasurer                                        234 Trigonia Rd                         Greenback, TN 37742                                                            pastor@oaklandumcgreenback.com       Email and First Class Mail
Oakland United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oakland United Methodist Church                                        Attn: Annet Lofton                                     9656 Scale Rd                           Benton, KY 42025                                                               pelofton@gmail.com                   Email and First Class Mail
Oakland United Methodist Church                                        801 NE Chester Ave                                     Topeka, KS 66616                                                                                                                                            First Class Mail
Oakland United Methodist Church (98040)                                c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200     Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Oakland‐Sidney UMC                                                     Sungmin Jeon                                           20 W School St                          Oakland, ME 04963                                                              smj0301@gmail.com                    Email and First Class Mail
Oakland‐Sidney United Methodist Church                                 Attn: Treasurer, Oakland‐Sidney UMC                    P.O. BOX 145                            Oakland, ME 04963                                                              oakstreasurer14@gmail.com            Email and First Class Mail
Oaklawn United Methodist                                               Attn: Kristi Vallee                                    216 Higdon Ferry Rd                     Hot Springs, AR 71913                                                          lraines@fridayfirm.com               Email and First Class Mail
Oaklette UMC                                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oakmont United Methodist Church (101321)                               c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200     Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Oakridge United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oakurst                                                                c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oakville United Methodist Church                                       Attn: Mary Campbell                                    P.O. Box 98                             Oakville, IA 52646                                                             oakvillemethodist@gmail.com          Email and First Class Mail
Oakwood United Methodist Church                                        Attn: Lori L Reiber                                    206 E Hadley Ave                        Oakwood, OH 45419                                                              pastorlori.oumc@gmail.com            Email and First Class Mail
Oblong Central United Methodist Church                                 Attn: Fredrick P Wheeler                               P.O. Box 58                             112 N Range St                 Oblong, IL 62449                                fwheeler@oblongschools.net           Email and First Class Mail
O'Brien & Ford, PC                                                     Grant C Boyd                                           815 Geyer Ave                           St. Louis MO 63104                                                             Boyd@obrienlawfirm.com               Email and First Class Mail
Ocala First United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Ocala West UMC                                                         c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Occoneachee council                                                    Attn: Charles L Flowers                                3231 Atlantic Ave                       Raleigh, NC 27604                                                              Charles.flowers@scouting.org         Email and First Class Mail
Occoneechee Cncl 421                                                   3231 Atlantic Ave                                      Raleigh, NC 27604‐1675                                                                                                                                      First Class Mail
Occoneechee Cncl No421                                                 3231 Atlantic Ave                                      Raleigh, NC 27604‐1675                                                                                                                                      First Class Mail
Occoneechee Council, Boy Scouts Of America                             3231 Atlantic Ave                                      Raleigh, NC 27604‐1675                                                                                                                                      First Class Mail
Oceanview                                                              c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oceanview                                                              701 Ocean Dr                                           Juno Beach, FL 33408                                                                                                                                        First Class Mail
Ocilla United Methodist Church                                         Attn: James Allan Smith, Treasurer                     101 S Beech St                          P.O. Box 61                    Ocilla, GA 31774                                ocillaumc@gmail.com                  Email and First Class Mail
Ocoee Oaks                                                             c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Ocran United Methodist Church                                          Attn: John Bailey                                      3028 Oxford Dr                          Sutherland, VA 23885                                                           jmbailey111@aol.com                  Email and First Class Mail
Ocran United Methodist Church                                          Attn: Administrative Assistant                         P.O. Box 309                            Sutherland, VA 23885                                                           ocranumc@verizon.net                 Email and First Class Mail
Oddo & Babat, PC                                                       Darren Sellback                                        8 West 38th Street, 10th FI             New York NY 10018                                                              ds@oddobabat.com                     Email and First Class Mail
Odenton Lodge No209 AF & AM of Maryland                                Attn: Fred Rossmark                                    1206 Stehlik Dr                         Odenton, MD 21113                                                              fred@rossmark.net                    Email and First Class Mail
Odenton Lodge No209 AF & AM of Maryland                                Attn: Frederick T Rossmark Jr                          306 Braeburn Glen Ct                    Millersville, MD 21108                                                         fred@rossmark.net                    Email and First Class Mail
Odenville First UMC                                                    Attn: Rev James Haskins                                972 Blue Ridge Way                      Odenville, AL 35120                                                            james.haskins@umcna.org              Email and First Class Mail
Odessa‐Catharine United Methodist Church                               Attn: Church Treasurer                                 305 Church St, P.O. Box 203             Odessa, NY 14869                                                               sprice518@aol.com                    Email and First Class Mail
Odway United Methodist Church                                          Attn: Sheila Thruston                                  403 Main                                Ordway, CO 81063                                                               s_thruston@hotmail.com               Email and First Class Mail
Odyssey Marketing Corp                                                 P.O. Box 1036                                          Charlotte, NC 28201‐1036                                                                                                                                    First Class Mail
OFD Foods LLC                                                          15913 Collections Center Dr                            Chicago, IL 60693                                                                                                      ar@ofd.com                           Email and First Class Mail
OFD Foods LLC                                                          Attn: Christine Marie Young                            252 25th Ave                            Albany, OR 97321                                                               AR@OFD.COM                           Email and First Class Mail
OFD Foods LLC                                                          Attn: Christine M Young                                525 25th Ave                            Albany, OR 97321                                                                                                    First Class Mail
Ofd Foods LLC                                                          Odf Foods                                              15913 Collections Center Dr             Chicago, IL 60693‐0001                                                                                              First Class Mail
Office Deopt, Inc                                                      P.O. Box 633211                                        Cincinnati, OH 45263‐3211                                                                                                                                   First Class Mail
Office Depot                                                           Attn: Bankruptcy Processing / Harriet Lewkowitz        6600 N Military Trl                     Boca Raton, FL 33496                                                           harriet.lewkowitz@officedepot.com    Email and First Class Mail
Office Depot                                                           P.O. Box 660113                                        Dallas, TX 75266‐0113                                                                                                                                       First Class Mail
Office Depot Inc                                                       P.O. Box 1413                                          Charlotte, NC 28201‐1413                                                                                                                                    First Class Mail
Ogden Hillcrest UMC                                                    Attn: Joyce K Allen                                    1061 Chenango St                        Binghamton, NY 13901                                                           revjoyceallen@gmail.com              Email and First Class Mail
Ogden Memorial Presbyterian Church                                     286 Main St                                            Chatham, NJ 07928                                                                                                      gcjones4@verizon.net                 Email and First Class Mail
Ogden Memorial Presbyterian Church                                     Attn: George Conrad Jones                              286 Main St                             Chatham, NJ 07928                                                              gcjones4@verizon.net                 Email and First Class Mail
Ogden Memorial United Methodist Church                                 Attn: Shelley Caulder Jr                               305 W Main St                           Princeton, KY 42445                                                            shelleycaulder2@gmail.com            Email and First Class Mail
Ogdensburg 1st United Methodist Church                                 Attn: Donna Lynn Fitchette                             623 Caroline St                         Ogdensburg, NY 13669                                                           missuaprilsue@hotmail.com            Email and First Class Mail
Ogdensburg UMC                                                         Attn: Donna Fitchette                                  623 Caroline St                         Ogdensburg, NY 13669                                                           missuaprilsue@hotmail.com            Email and First Class Mail
Ogletree, Deakins, Nash, Smoak & Stewart, PC                           8117 Preston Rd Ste 500                                Dallas, TX 75225‐6325                                                                                                                                       First Class Mail
Ohio Dept of Taxation Bankruptcy Division                              Attn: Rebecca Daum                                     P.O. Box 530                            Columbus, OH 43216                                                             bankruptcydivision@tax.state.oh.us   Email and First Class Mail
Ohio Dept of Taxation Bankruptcy Division                              c/o Attorney General of the State of Ohio              150 E. Gay St, 21st Fl                  Columbus, OH 43215                                                                                                  First Class Mail
Ohio State University                                                  fbo N Allen                                            P.O. Box 183248                         Columbus, OH 43218‐3248                                                                                             First Class Mail
Ohio State University                                                  fbo Trevor J Healy                                     P.O. Box 183248                         Columbus, OH 43218‐3248                                                                                             First Class Mail
Ohio UMC (00188868)                                                    c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200     Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Ohio University                                                        fbo Benjamin Carman                                    010 Chubb Hall                          Athens, OH 45701‐1361                                                                                               First Class Mail
Ohio University                                                        fbo Benjamin Carman                                    P.O. Box 960                            Athens, OH 45701‐0960                                                                                               First Class Mail
Ohio University                                                        fbo Cory Zink                                          P.O. Box 960                            Athens, OH 45701‐0960                                                                                               First Class Mail
Ojai United Methodist Church                                           Attn: Jaime Lyn Nieves                                 120 Church St                           Ojai, CA 93023                                                                 ojaiumc@gmail.com                    Email and First Class Mail
Okemos Community Church                                                Attn: Rick Blunt                                       P.O. Box 680                            4734 Okemos Rd                 Okemos, MI 48805                                office@okemosocc.org                 Email and First Class Mail
Oklahoma City First United Methodist Church                            Attn: Finance Secretary                                131 NW 4th St                           Oklahoma City, OK 73102                                                                                             First Class Mail
Oklahoma Tax Commission                                                General Counsel's Office                               Attn: Sean McFarland                    100 N Broadway Ave, Ste 1500   Oklahoma City, OK 73102                         bankruptcy@tax.ok.gov                Email and First Class Mail
Oklahoma Tax Commission                                                General Counsel's Office                               Attn: Sean R McFarland                  100 N Broadway Ave, Ste 1500   Oklahoma City, OK 73102                         bankruptcy@tax.ok.gov                Email and First Class Mail
Olcott UMC                                                             Attn: Brian Scott Pastor Olcott UMC                    5956 Main St                            P.O. Box 24                    Olcott, NY 14126                                olcottmethodist@gmail.com            Email and First Class Mail
Old Bethel United Methodist Church, Inc                                7995 E 21st ST                                         Indianapolis, IN 46219                                                                                                 info@oldbethel.org                   Email and First Class Mail
Old Bethel United Methodist Church, Inc                                Attn: Margaret Ann Ferry                               7995 E 21st St                          Indianapolis, IN 46219                                                         info@oldbethel.org                   Email and First Class Mail
Old Bridge UMC Woodbridge                                              c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Old Capitol United Methodist Church Inc                                Attn: Treasurer Belinda Smith                          141 Heidelberg Rd W                     Corydon, IN 47112                                                              ocumc141@gmail.com                   Email and First Class Mail
Old Church UMC Mattaponi                                               c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Old Dominion University                                                fbo Caleb Leslie Donovan                               Alfred B Rollins JR Hall                Norfolk, VA 23529‐0046                                                                                              First Class Mail
Old Donation Episcopal Church                                          Attn: Robert Randall                                   4449 N Witchduck Rd                     Virginia Beach, VA 23455                                                       odec@olddonation.org                 Email and First Class Mail
Old First UMC in West Long Beach                                       c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Old Hickory Cncl 427                                                   6600 Silas Creek Pkwy                                  Winston Salem, NC 27106‐5058                                                                                                                                First Class Mail
Old Hickory Cncl No427                                                 6600 Silas Creek Pkwy                                  Winston Salem, NC 27106‐5058                                                                                                                                First Class Mail
Old Hickory Council, Boy Scouts Of America                             6600 Silas Creek Pkwy                                  Winston Salem, NC 27106‐5058                                                                                                                                First Class Mail
Old Hickory United Methodist Church                                    Attn: Treasurer, Old Hickory United Methodist Church   1216 Hadley Ave                         Old Hickory, TN 37138                                                          kay.hereford.voorhees@tnumc.com      Email and First Class Mail
Old Hickory United Methodist Church                                    Attn: Kay Hereford Voorhees                            1216 Hadley Ave                         Old Hickory, TN 37138                                                          kherefordv@gmail.com                 Email and First Class Mail
Old Miakka                                                             c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Old Mission United Methodist Church, Inc ‐ Fairway                     c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Old Mission United Methodist Church, Inc ‐ Fairway                     5519 State Park Rd                                     Fairway, KS 66205                                                                                                                                           First Class Mail
Old Mystic United Methodist                                            Attn: Dan Holman                                       35 Winchester Hill                      Stonington, CT 06378                                                           danny_m_holman@sbcglobal.net         Email and First Class Mail
Old Mystic United Methodist                                            Attn: Jean Louise Marsh                                44 Main St                              Old Mystic, CT 06327                                                           j.l.marsh@hotmail.com                Email and First Class Mail
Old North State Cncl 70                                                1405 Westover Ter                                      Greensboro, NC 27408‐7908                                                                                                                                   First Class Mail
Old North State Cncl No70                                              1405 Westover Ter                                      Greensboro, NC 27408‐7908                                                                                                                                   First Class Mail
Old North State Cncl No70                                              P.O. Box 29046                                         Greensboro, NC 27429‐9046                                                                                                                                   First Class Mail
Old North State Council                                                Attn: Ed Martin                                        1405 Westover Ter                       Greensboro, NC 27408                                                           ed.martin@scouting.org               Email and First Class Mail
Old North State Council, Boy Scouts Of America                         P.O. Box 29046                                         Greensboro, NC 27429‐9046                                                                                                                                   First Class Mail
Old North United Methodist Church, Inc                                 4201 Stringtown Rd                                     Evansville, IN 47711                                                                                                   bsalmon@twc.com                      Email and First Class Mail
Old Orchard Beach United Methodist Church                              Attn: Russel Tremblay, Old Orchard Beach UM church     P.O. Box K                              Old Orchard Beach, ME 04064                                                    bcuzimruss@yahoo.com                 Email and First Class Mail
Old Orchard Beach United Methodist Church                              Attn: Russell Tremblay, Old Orchard Beach UM church    P.O. Box K                              Old Orchard Beach, ME 04064                                                    bcuzimruss@yahoo.com                 Email and First Class Mail
Old Orchard Beach United Methodist Church                              Attn: Treasurer                                        P.O. Box K                              Old Orchard Beach, ME 04064                                                    oobumc@gmail.com                     Email and First Class Mail
Old Republic Insurance Co                                              Attn: Lawrence J Francione                             445 S Moorland Rd                       Brookfield, WI 53005                                                           lfrancione@orrm.com                  Email and First Class Mail
Old Republic Insurance Co                                              c/o Fox Swibel Levin & Carroll LLP                     Attn: Margaret M Anderson               200 W Madison S, Ste 3000      Chicago, IL 60606                               panderson@foxswibel.com              Email and First Class Mail
Old South United Methodist Church                                      Attn: Rev Jamie Michaels                               6 Salem St                              Reading, MA 01867                                                              pastor@oldsouthumc.org               Email and First Class Mail
Old St Andrew's Church (New London)                                    c/o The Tamposi Law Group, PC                          Attn: Peter N Tamposi                   159 Main St                    Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
Old Stone Church Reading Vermont                                       Attn: Christian Huebner                                4756 Rt 106                             Reading, VT 05062                                                              rev.chuebner@gmail.com               Email and First Class Mail
Old Stone Church Reading Vermont                                       Attn: Christian Huebner                                Reading Tyson Rd                        Reading, VT 05062                                                              rev.chuebner@gmail.com               Email and First Class Mail
Old Stone United Methodist Church, Rock Falls                          Attn: Joan Myers, Treasurer                            19053 Yucca Ave                         Nora Springs, IA 50458                                                         sue4jc1960@gmail.com                 Email and First Class Mail
Old Town United Methodist Church                                       Attn: Treasurer                                        726 Stillwater Ave                      Old Town, ME 04468                                                             umcot.726@gmail.com                  Email and First Class Mail
Old Town United Methodist Church ‐ Old Town                            c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Old Trinity Episcopal Church (Church Creek)                            c/o The Law Office of Andrea Ross                      Attn: Andrea Ross Esq                   129 N West St Ste 1            Easton, MD 21601                                Andie@AndieRossLaw.com               Email and First Class Mail
Old Wye Church (Wye Mills)                                             c/o The Law Office of Andrea Ross                      Attn: Andrea Ross Esq                   129 N West St Ste 1            Easton, MD 21601                                Andie@AndieRossLaw.com               Email and First Class Mail
Oldtown United Methodist Church                                        Attn: Dorothy Jones                                    18605 Oldtown Rd SE                     Odltown, MD 21555                                                              umcpastorcr@gmail.com                Email and First Class Mail
Olean Trinity UMC                                                      Attn: Dawn Marie Quesenberry                           131 N 9th St                            Olean, NY 14760                                                                                                     First Class Mail
Olean Trinity UMC                                                      Attn: Paul Kayes                                       403 N 9th St                            Olean, NY 14760                                                                                                     First Class Mail
Olin College Of Engineering                                            fbo Theo Johnson                                       1000 Olin Way                           Needham, MA 02492‐1200                                                                                              First Class Mail
Olive Branch Community Church                                          7702 El Cerrito Rd                                     Corona, CA 92881                                                                                                       erikl@obcc.church                    Email and First Class Mail
Olive Branch UMC                                                       c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Olive Chapel Baptist Church                                            Attn: Lisa Glover                                      600 New Hill Olive Chapel Rd            Apex, NC 27502                                                                 lisa.glover@alumni.unc.edu           Email and First Class Mail
Olive Crest United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Olivebridge & Samsonville UMCs                                         Attn: Karin L Squires                                  6 Allen St                              Saugerties, NY 12477                                                           karin.squires@nyac‐umc.com           Email and First Class Mail
Olivebridge UMC                                                        Attn: Karin Squires                                    P.O. Box 1397                           Olivebridge, NY 12461                                                          karin.squires@nyac‐umc.com           Email and First Class Mail
Olivet ‐ Coatsville                                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Olivet ‐ Coatsville                                                    310 E Chestnut St                                      Coatesville, PA 19320                                                                                                                                       First Class Mail
Olivet United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Olney Springs Community United Methodist Church                        Attn: Berniece McClure                                 P.O. Box 97                             Olney Springs, CO 81062                                                                                             First Class Mail
Olympia Fields United Methodist Church                                 Attn: Richard P Wagner                                 20301 Western Ave                       Olympia Fields, IL 60461                                                       olyfldsumc@sbcglobal.net             Email and First Class Mail
Omaha Maplewood UMC                                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Omaha Maplewood UMC                                                    3535 Maplewood Blvd                                    Omaha, NE 68134                                                                                                                                             First Class Mail
Omni Agent Solutions                                                   1120 Ave Of The Americas Fl 4                          New York, NY 10036‐6700                                                                                                                                     First Class Mail
Omni Hotels Management Corporation                                     100 Cnn Ctr Nw                                         Atlanta, GA 30303‐2762                                                                                                                                      First Class Mail
Omni Hotels Management Corporation                                     112 College St                                         San Antonio, TX 78205‐1811                                                                                                                                  First Class Mail
Omnicard, LLC                                                          Attn: Blackhawk Legal Dept                             6220 Stoneridge Mall Rd                 Pleasanton, CA 94588‐3260                                                                                           First Class Mail
Omnis Law Group                                                        Coley Reynolds                                         121 South Broad St. Ste 1200            Philadelphia PA 19107                                                          COR@omnislawgroup.com                Email and First Class Mail
Omniture                                                               55 East Timpanogos Circle                              Orem, UT 84097                                                                                                                                              First Class Mail
Onawa United Methodist Church                                          Attn: Onawa Pastor                                     P.O. Box 57                             Onawa, IA 51040                                                                onawaumcsec@longlines.com            Email and First Class Mail
One Spirit United Methodist Church                                     Attn: Charles Butner                                   7900 Blue Ridge Blvd                    Kansas City, MO 64138                                                          onespiritumc@gmail.com               Email and First Class Mail
One World Distribution, Inc                                            P.O. Box 6                                             Mobridge, SD 57601‐0006                                                                                                                                     First Class Mail
Oneco United Methodist Church                                          c/o Oneco UMC                                          Attn: Catherine McNeill                 P.O. Box 153                   Oneco, CT 06373                                 cathymcneill@ymail.com               Email and First Class Mail
Oneco United Methodist Church                                          Attn: Catherine McNeill                                47 Hilltop Dr                           Woodstock Valley, CT 06282                                                                                          First Class Mail
Online Community Services, LLC                                         413 Oak Hill Dr                                        Altamonte Springs, FL 32701‐6216                                                                                                                            First Class Mail
Onondaga Hill Presbyterian Church                                      c/o Barclay Damon LLP                                  Attn: Kevin M Newman                    Barclay Damon Tower            125 E Jefferson St         Syracuse, NY 13202   knewman@barclaydamon.com             Email and First Class Mail
Ontario United Methodist Church                                        Attn: Christine A Bell                                 3540 Park Ave W                         Ontario, OH 44906                                                              ontariomethodist@gmail.com           Email and First Class Mail
Onton United Methodist Church                                          Attn: Hon J Keith Cartwright                           P.O. Box 695                            Madisonville, KY 42431                                                         kcartwright@feptc.com                Email and First Class Mail
Ooltewah United Methodist Church                                       Attn: Sarah W Roach                                    6131 Relocation Way                     Ooltewah, TN 37363                                                             sroach@oumclive.org                  Email and First Class Mail
Open Heart UMC                                                         Attn: Pastor Michele Slott                             202 E Indiana St                        Rapid City, SD 57701                                                           openheartumc@gmail.com               Email and First Class Mail
Open Hearts Bolivar United Methodist Church                            Attn: Russ Emory, Treasurer Open Hearts BUMC           105 E Division St                       Bolivar, MO 65613                                                              tealy@windstream.net                 Email and First Class Mail
Open Table of Christ United Methodist Church (UMC)                     Attn: William P Aldrich                                1520 Broad St                           Providence, RI 02905                                                           wpaldrich@cox.net                    Email and First Class Mail
Optum Health Bank                                                      2525 S Lake Park Blvd                                  Salt Lake City, UT 84120‐8230                                                                                                                               First Class Mail
Oracle America Inc                                                     P.O. Box 203448                                        Dallas, TX 75320‐3448                                                                                                                                       First Class Mail
Oracle America, Inc                                                    Attn: Shawn M Christianson, Esq                        Buchalter, a Professional Corporation   55 2nd St, 17th Fl             San Francisco, CA 94105                         schristianson@buchalter.com          Email and First Class Mail
Oracle America, Inc                                                    500 Oracle Pkwy                                        Redwood City, CA 94065‐1677                                                                                                                                 First Class Mail
Oracle America, Inc                                                    500 Oracle Pkwy                                        Redwood Shores, CA 94015                                                                                                                                    First Class Mail
Oracle America, Inc                                                    500 Oracle Pkwy                                        Redwood Shores, CA 94066                                                                                                                                    First Class Mail
Oracle America, Inc                                                    P.O. Box 203448                                        Dallas, TX 75320‐3448                                                                                                                                       First Class Mail
Oracle America, Inc, SSI to PeopleSoft, I                              c/o Buchalter PC                                       Attn: Shawn M Christianson, Esq         55 2nd St, 17th Fl             San Francisco, CA 94105                         schristianson@buchalter.com          Email and First Class Mail
Oracle Usa Inc                                                         P.O. Box 44471                                         San Francisco, CA 94144‐4471                                                                                                                                First Class Mail
Oran Community Church                                                  Attn: Lynn P Stearns                                   3017 Oran Delphi Rd                     Manlius, NY 134104                                                             lstearnscpa@gmail.com                Email and First Class Mail
Orange City Umc                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Orange City United Methodist                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Orange County Buddhist Church                                          Attn: Glenn Tomohiro Inanaga                           909 S Dale Ave                          Anaheim, CA 92804                                                              inanaga@gmail.com                    Email and First Class Mail
Orange County Cncl 39                                                  1211 E Dyer Rd                                         Santa Ana, CA 92705‐5670                                                                                                                                    First Class Mail
Orange County Council, Boy Scouts Of America                           1211 E Dyer Rd                                         Santa Ana, CA 92705‐5670                                                                                                                                    First Class Mail
Orange County Tax Collector                                            P.O. Box 1438                                          Santa Ana, CA 92702‐1438                                                                                                                                    First Class Mail
Orange Park Umc                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Orange Umc ‐ Canton                                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Orange United Methodist Church                                         Attn: Judith Jones                                     104 South Main St                       Orange, MA 01364                                                               judy.jones59@gmail.com               Email and First Class Mail
Orangeville United Methodist Church                                    109 S East St                                          Orangeville, IL 61060                                                                                                  orangevilleunited@frontier.com       Email and First Class Mail
Orbisonia United Methodist Church (01593)                              c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200     Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Orchard Church                                                         c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Orchard Community Church                                               Attn: Lisa Beamer                                      8180 Telephone Rd                       Ventura, CA 93004                                                              Lisa@Orchardventura.org              Email and First Class Mail
Orchard Park United Methodist Church                                   Attn: Pastor Jennifer Stamm                            3700 N Buffalo Rd                       Orchard Park, NY 14127                                                         opumc@verizon.net                    Email and First Class Mail
Ord First United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oregon City United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                      100 N Tampa St, Ste 2200       Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Oregon Episcopal School                                                Attn: Gretchen Reed                                    6300 SW Nicol Rd                        Portland, OR 97223                                                             reedg@oes.edu                        Email and First Class Mail
Oregon Trail                                                           Attn: Scott Impecover                                  2525 Martin Luther King Jr Blvd         Eugene, OR 97401                                                               simpecover@otcbsa.org                Email and First Class Mail
Oregon Trail Cncl 697                                                  2525 Martin Luther King Jr Blvd                        Eugene, OR 97401‐5898                                                                                                                                       First Class Mail
Ore‐Ida Cncl 106                                                       8901 W Franklin Rd                                     Boise, ID 83709‐0638                                                                                                                                        First Class Mail
Ore‐Ida Council, Boy Scouts Of America                                 8901 W Franklin Rd                                     Boise, ID 83709‐0638                                                                                                                                        First Class Mail
O'Reilly Auto Enterprises LLC                                          O'Reilly Auto Parts                                    P.O. Box 9464                           Springfield, MO 65801‐9464                                                                                          First Class Mail
O'Reilly Automotive Stores Inc                                         Attn: Sally Cate                                       P.O. Box 1156                           Springfield, MO 65801                                                                                               First Class Mail
Orems United Methodist Church                                          Attn: Patricia Ann Collins                             2022 Tred Avon Rd                       Middle River, MD 21221                                                         eagle273@verizon.net                 Email and First Class Mail
Orems United Methodist Church                                          Attn: James Mcvicker                                   1020 Orems Rd                           Middle River, MD 21220                                                         jmcvicker224@yahoo.com               Email and First Class Mail
Orenco Presbyterian Church                                             Attn: Nancy Sue Collins                                6420 NE Oelrich St                      Hillsboro, OR 97124                                                            office@orencochurch.org              Email and First Class Mail
Orion United Methodist Church                                          Attn: Diane Mccunn                                     407 12th Ave                            P.O. Box 176                   Orion, IL 61273                                 orionumc@frontiernet.net             Email and First Class Mail
Oriskany Falls United Methodist Church                                 Attn: Linda Hughes                                     7355 Sally Rd                           Waterville, NY 13480                                                           gailscheffers@gmail.com              Email and First Class Mail
Oriskany Falls United Methodist Church                                 Attn: Linda Hughes                                     201 Main St                             P.O. Box 456                   Oriskany Falls, NY 13425                        ldhughes7355@yahoo.com               Email and First Class Mail
Oriskany Falls United Methodist Church                                 Attn: Linda Hughes                                     7355 Sally Rd                           Waterville, NY 13480                                                           ldhughes7355@yaqhoo.com              Email and First Class Mail
Oriskany Falls United Methodist Church                                 P.O. Box 456                                           Oriskany Falls, NY 13425                                                                                                                                    First Class Mail
Orkin LLC                                                              185 Blue Angel Ln                                      Beaver, WV 25813‐9338                                                                                                                                       First Class Mail
Orland Federated Church                                                Attn: Treasurer Lorraine Piazza                        709 1st St                              Orland, CA 95963                                                               orlandfedchurch@att.net              Email and First Class Mail
Orland United Methodist Church                                         P.O. Box 81                                            Orland, ME 04472                                                                                                       Orlandumc@aol.com                    Email and First Class Mail
Orlando Busino                                                         P.O. Box 463                                           Ridgefield, CT 06877‐0463                                                                                                                                   First Class Mail
Orleans Federated Church                                               Attn: Rev. Alyssa May                                  P.O. Box 132                            Orleans, VT 05860                                                              vtrevam@hotmail.com                  Email and First Class Mail
                                                                          Case 20-10343-LSS                                                Doc 2541                                                     Filed 04/07/21                                             Page 54 of 87

Orleans United Methodist Church                                                   Attn: Barbara Bach                                       73 Main St                                               Orleans, MA 02653                                                               orleansumc@gmail.com                     Email and First Class Mail
Orleans United Methodist Church                                                   Attn: Keith Gilmore                                      171 S 2nd St                                             P.O. Box 144                     Orleans, IN 47452                              orleansunitedmethodistchurch@gmail.com   Email and First Class Mail
Oro United Methodist Church                                                       Attn: Kay G Crowe                                        P.O. Box 8448                                            Columbia, SC 29202                                                              chancellor@umcsc.org                     Email and First Class Mail
Orofino Peck Umc                                                                  c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                        Email and First Class Mail
Orrville Trinity United Methodist Church                                          Attn: Jon Tucker (Trustees, Trinity Umc)                 1556 Rex Dr                                              Orrville, OH 44667                                                              office@orrvilletrinity.com               Email and First Class Mail
Ortega United Methodist Church                                                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                        Email and First Class Mail
Orting Umc                                                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                        Email and First Class Mail
Ortonville United Methodist Church                                                Attn: Leon D Ingham, Chair of Leadership Board           93 N Church St                                           Ortonville, MI 48462                                                            fentonoptometrist@gmail.com              Email and First Class Mail
Oscar Joel Musselman                                                              18244 Promise Rd                                         Noblesville, IN 46060                                                                                                                    dfmusselman@gmail.com                    Email and First Class Mail
Osceola First United Methodist Church                                             c/o Joe Thomas                                           P.O. Box 393                                             Osceola, AR 72370                                                               lraines@fridayfirm.com                   Email and First Class Mail
Osceola Mills United Methodist Church (32106482)                                  c/o Bentz Law Firm                                       Attn: Sean Bollman                                       680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Osceola Mills United Methodist Church (32106482)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Osceola United Methodist Church                                                   Attn: Treasurer                                          431 N Beech Rd                                           Osceola, IN 46561                                                               bookkeeper@osceolaumc.org                Email and First Class Mail
Oscoda United Methodist Church                                                    Attn: Julie Burrell                                      120 W Dwight St                                          Oscoda, MI 48750                                                                umcoscoda@gmail.com                      Email and First Class Mail
Oshan & Associates, PC                                                            Evan M. Oshan, Esq                                       P.O. Box 9091                                            Seattle WA 98109                                                                oshanelegal@gmail.com                    Email and First Class Mail
Oshan & Associates, PC                                                            Evan M. Oshan, Esq                                       P.O. Box 9091                                            Seattle WA 98109                                                                oshanlegal@gmail.com                     Email and First Class Mail
Oshtemo United Methodist Church                                                   Anantha Kumar David Sankey                               P.O. Box 12                                              6574 Stadium Dr                  Oshtemo, MI 49077                              anand.sankey@wmich.edu                   Email and First Class Mail
Oshtemo United Methodist Church                                                   Oshtemo United Methodist Church‐Board of Trustee         P.O. Box 12                                              Oshtemo, MI 49077                                                               sankey_jennifer@yahoo.com                Email and First Class Mail
Oskaloosa First United Methodist ‐ Oskalooksa                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                        Email and First Class Mail
Oskaloosa First United Methodist ‐ Oskalooksa                                     402 Liberty St                                           Oskaloosa, KS 66066                                                                                                                                                               First Class Mail
Osprey Packs, Inc                                                                 P.O. Box 913157                                          Denver, CO 80291‐3157                                                                                                                                                             First Class Mail
Ossian United Methodist Church                                                    Diann Goshorn                                            P.O. Box 385                                             Ossian, IN 46777                                                                oumcoffice1@aol.com                      Email and First Class Mail
Ossian United Methodist Church                                                    Rev. David B. Herr                                       P.O. Box 385                                             201 West Mill St                 Ossian, IN 46777                               PAPAHERR@HOTMAIL.COM                     Email and First Class Mail
Ossineke United Methodist                                                         Attn: Barbara Mcdonald                                   138 Thomas Ave                                           Alpena, MI 49707                                                                ellenpr@charter.net                      Email and First Class Mail
Ossineke United Methodist                                                         13095 US 23 S                                            Ossineke, MI 49766                                                                                                                       ossinekemium@gmail.com                   Email and First Class Mail
Oswego Federated Church                                                           Attn: Steven Good                                        5 W Washington St                                        P.O. Box 695                     Oswego, IL 60543                               office@goodshepherdoswego.org            Email and First Class Mail
Oswego First United Methodist Church                                              Attn: Scott Pecoy                                        7111 New York State Rte 104                              Oswego, NY 13126                                                                oswegofirstsumc@gmail.com                Email and First Class Mail
Otho United Methodist Church                                                      Attn: Wayne Woods Lay Leader                             321 O St                                                 Fort Dodge, IA 50501                                                            dsrwayne@live.com                        Email and First Class Mail
Otis Elevator Co                                                                  4768 Chimney Dr                                          Charleston, WV 25302‐4804                                                                                                                                                         First Class Mail
Ottawa First United Methodist Church                                              Attn: Cheri Lynn Stewart                                 100 W Jefferson St                                       Ottawa, IL 61350                                                                pastor.cheri.l@gmail.com                 Email and First Class Mail
Ottawa Street Unified Methodist Church                                            c/o Grace United Methodist Church                        Attn: Romir Esguerra                                     1718 Avalon Ave                  Joliet, IL 60435                               gracejoliet@comcast.net                  Email and First Class Mail
Ottawa Trinity United Methodist Church                                            Attn: Beverly Carr, Treasurer                            137 N Pratt St                                           Ottawa, OH 45875                                                                trinity_church@yahoo.com                 Email and First Class Mail
Otterbein Church Mount Wolf (184781)                                              c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Otterbein Church Mount Wolf (184781)                                              c/o Bentz Law Firm                                       Attn: Sean Bollman                                       680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Otterbein Um Church                                                               Attn: Loreena Raines                                     549 N Queen St                                           Martinsburg, WV 25402                                                                                                    First Class Mail
Otterbein Umc                                                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                        Email and First Class Mail
Otterbein Umc (179011)                                                            c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Otterbein Umc (4680)                                                              c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Otterbein Um‐Martinsburg, Wv                                                      Attn: Loreena Raines                                     P.O. Box 2378                                            Martinsburg, WV 25402                                                           secretary@otterbeinumc.net               Email and First Class Mail
Otterbein United Methodist Church                                                 Attn: Tamara Cox                                         P.O. Box 156                                             405 E Oxford St                  Otterbein, IN 47970                            Office@otterbeinumc.org                  Email and First Class Mail
Otterbein United Methodist Church                                                 Attn: Lori Anne Johnson                                  2526 S State Rd 50                                       Rockville, IN 47872                                                             OtterbeinUMC.AdmSecty@gmail.com          Email and First Class Mail
Otterbein United Methodist Church                                                 Attn: Karen Rae Cochran                                  4826 Riverdale Rd SW                                     Bolivar, OH 44612                                                               secretary@otterbeinconnection.org        Email and First Class Mail
Otterbein United Methodist Church                                                 Karen Rae Cochran                                        6025 Shepler Church Rd SW                                Navarre, OH 44662                                                               secretary@otterbeinconnection.org        Email and First Class Mail
Otterbein United Methodist Church (170944)                                        c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Otterbein United Methodist Church (170944)                                        c/o Bentz Law Firm                                       Attn: Leonard Spagnolo & Daniel Maier                    680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Otterbein United Methodist Church (182430)                                        c/o Bentz Law Firm                                       Attn: Sean Bollman                                       680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Otterbein United Methodist Church (189427)                                        c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Otterbein United Methodist Church (189475)                                        c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Otterbein United Methodist Church (5120)                                          c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Otterbein United Methodist Church (60413)                                         c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Otterbein United Methodist Church, Hagerstown, Md                                 Attn: Marge Sharp & Elizabeth Hiatt Jackson, Treasurer   108 E Franklin St                                        Hagerstown, MD 21740                                                            treasurer@otterumc.org                   Email and First Class Mail
Otto Law Office, PLLC                                                             Attn: Mark A Otto                                        123 W 2nd St N                                           Newton, IA 50208                                                                mark@ottolawyers.com                     Email and First Class Mail
Our Father Lutheran Church                                                        Attn: Doug Ullman                                        6355 S Holly St                                          Centennial, CO 80121                                                            dullman@ourfatherlutheran.net            Email and First Class Mail
Our Father Lutheran Church                                                        c/o Schroeder Law LLC                                    Attn: Ed Schroeder                                       2 W Dry Creek Cir, Ste 240       Littleton, CO 80120                            ed@schroeders.law                        Email and First Class Mail
Our Holy Redeemer Rcc                                                             Attn: Brian R Davey                                      374 Hillside Ave                                         Williston Park, NY 11596                                                        bdavey@mmlaw.us.com                      Email and First Class Mail
Our Lady Maronite Catholic Church                                                 Attn: Chancellor Bsa Coordinator                         6225 E US 290 Hwy Svrd Eb                                Austin, TX 78723                                                                ron‐walker@austindiocese.org             Email and First Class Mail
Our Lady Maronite Catholic Church                                                 Attn: Rev Msgr Don Sawyer                                1320 E 51st St                                           Austin, TX 78723                                                                ron‐walker@austindiocese.org             Email and First Class Mail
Our Lady Of Assumption Church                                                     c/o Archdiocese of Los Angeles                           Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdiocese.org                 Email and First Class Mail
Our Lady Of Czestochowa                                                           Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Czestochowa Roman Catholic Church Society Of For                      c/o Woods Oviatt Gilman LLP                              Attn: Timothy Lyster                                     1900 Baausch & Lomb Pl           Rochester, NY 14604                            tlyster@woodsoviatt.com                  Email and First Class Mail
Our Lady Of Divine Providence Roman Catholic Church, Metairi                      Attn: Susan Zeringue                                     7887 Walmsley Ave                                        New Orleans, LA 70125                                                           szeringe@arch‐no.org                     Email and First Class Mail
Our Lady Of Fatima Milltown                                                       Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Fatima Parish                                                         Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Fatima Perth Amboy Parish                                             Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Fatima R.C. Church                                                    c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of Fatima Roman Catholic Cong                                            Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                                Baltimore, MD 21201                                                             moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Fatima Roman Catholic Congregation Inc                                c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Good Counsel                                                          c/o Jw/Wch                                               Attn: Westerman Ball Ederer Miller Zucker & Sharfstein   1201 Rxr Plaza                   Uniondale, NY 11556                            wheuer@westermanllp.com                  Email and First Class Mail
Our Lady Of Grace Catholic Church                                                 c/o Archdiocese of Los Angeles                           Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdioceses.org                Email and First Class Mail
Our Lady Of Grace Catholic Church, Noblesville, IN                                Attn: Matt Mckillip                                      610 Lingle Ave                                           P.O. Box 260                     Lafayette, IN 47902                            mmckillip@dol‐in.org                     Email and First Class Mail
Our Lady Of Grace Parish, Muskegon                                                c/o Warner Norcross Judd LLP                             Attn: Elisabeth M Von Eitzen                             150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503                         evoneitzen@wnj.com                       Email and First Class Mail
Our Lady Of Grace R.C. Church                                                     c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of Grace Roman Catholic Cong                                             Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                                Baltimore, MD 21201                                                             moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Grace Roman Catholic Congregation Inc                                 c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Grace School Inc                                                      Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                                Baltimore, MD 21201                                                             moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Grace School Inc                                                      c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Guadalupe Church Rosehills                                            c/o Archdiocese of Los Angeles                           Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdiocese.org                 Email and First Class Mail
Our Lady Of Guadalupe‐St. Bernard                                                 Attn: Monsignor Joseph Lamorte                           1011 1st Ave                                             New York, NY 10022                                                              Msgr.Joseph.LaMorte@archny.org           Email and First Class Mail
Our Lady Of Hope RC Church                                                        c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of Hope Roman Catholic Cong Inc                                          Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                                Baltimore, MD 21201                                                             moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Hope Roman Catholic Congregation Inc                                  c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Hope St Luke School                                                   Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                                Baltimore, MD 21201                                                             moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Hope/St Luke School Inc                                               c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of La Vang Roman Catholic Cong                                           Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                                Baltimore, MD 21201                                                             moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of La Vang Roman Catholic Congregation, Inc                              c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Loretto                                                               c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of Lourdes                                                               Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Lourdes (Malverne, NY)                                                c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of Lourdes (West Islip, NY)                                              c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of Lourdes Catholic Church, Indianapolis, Inc.                           Attn: John S Mercer                                      1400 N Meridian St                                       Indianapolis, IN 46202                                                          jsmercer@indylegal.com                   Email and First Class Mail
Our Lady Of Lourdes Catholic School                                               Attn: Msgr Joseph Lamorte                                1011 1st Ave                                             New York, NY 10022                                                              kross@mcgivneyandkluger.com              Email and First Class Mail
Our Lady Of Lourdes Catholic Schoolour Lady Of Lourdes Catholic School            c/o Mcgivney Kluger Clark & Intoccia Pc                  Attn: Kenneth Ross                                       80 Broad St, 23rd Fl             New York, NY 10004                             kross@mcgivneyandkluger.com              Email and First Class Mail
Our Lady Of Lourdes Church                                                        c/o Woods Oviatt Gilman LLP                              Attn: Timothy P Lyster, Esq                              1900 Bausch & Lomb Pl            Rochester, NY 14604                            tlyster@woodsoviatt.com                  Email and First Class Mail
Our Lady Of Lourdes Mens Club                                                     c/o Archdiocese of Los Angeles                           Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdiocese.org                 Email and First Class Mail
Our Lady Of Mercy                                                                 Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Mercy Church                                                          c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of Miraculous Medal Rc Church (Wyandanch)                                c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of Mount Carmel                                                          c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of Mount Carmel                                                          Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Mount Carmel Roman Catholic Congregation Inc                          c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Mount Carmel School                                                   Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                                Baltimore, MD 21201                                                             moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Mount Carmel School Inc                                               c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Mount Carmel Thurmont                                                 Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                                Baltimore, MD 21201                                                             moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Mount Carmel, Thurmont, Roman Catholic Congregation Inc               c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            Moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Mount Virgin                                                          Attn: Andre L. Kydala                                    54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Mt Carmel Catholic Church Carmel, In 46032                            Attn: Matt Mckillip                                      610 Lingle Ave                                           P.O. Box 260                     Lafayette, IN 47902                            mmckillip@dol‐in.org                     Email and First Class Mail
Our Lady Of Mt Carmel Roman Catholic Congregation Inc                             Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                                Baltimore, MD 21201                                                             moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Our Lady Of Perpetual Help Roman Catholic Church                      Attn: Susan Zeringue                                     7887 Walmsley Ave                                        New Orleans, LA 70125                                                           szeringue@arch‐no.org                    Email and First Class Mail
Our Lady Of Peace Fords                                                           Attn: Andre L. Kydala                                    54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Peace North Brunswick                                                 Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Perpetual Help                                                        c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            Moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Perpetual Help                                                        Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Perpetual Help Catholic Church, New Albany, Inc                       Attn: John S Mercer                                      1400 N Meridian St                                       Indianapolis, IN 46202                                                          jsmercer@indylegal.com                   Email and First Class Mail
Our Lady Of Perpetual Help Church                                                 c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of Perpetual Help Edgewater                                              Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                                Baltimore, MD 21201                                                             moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Perpetual Help Ilchester Roman Catholic                               c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Perpetual Help, Edgewater, Roman Catholic Congregation Inc            c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Poland R.C. Church                                                    c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of Pompei Roman Catholic Congregation, Incorporated                      c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Prompei Roman Catholic Congregation Inc                               c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Prompt Succor Roman Catholic Church, Chalmette                        Attn: Susan A Zeringue, General Counsel                  7887 Walmsley Ave                                        New Orleans, LA 70125                                                           szeringue@arch‐no.org                    Email and First Class Mail
Our Lady Of Prompt Succor Roman Catholic Church, Chalmette                        Attn: Susan Zeringue, General Counsel                    7887 Walmsley Ave                                        New Orleans, LA 70125                                                           szeringue@arch‐no.org                    Email and First Class Mail
Our Lady Of Prompt Succor Roman Catholic Church, Westwego, L                      Attn: Susan A Zeringue                                   7887 Walmsley Ave                                        New Orleans, LA 70125                                                           szeringue@arch‐no.org                    Email and First Class Mail
Our Lady Of Prompt Succor Roman Catholic Church, Westwego, La                     Attn: Susan A Zeringue                                   7887 Walmsley Ave                                        New Orleans, LA 70125                                                           szeringue@arch‐no.org                    Email and First Class Mail
Our Lady Of Refuge Catholic School                                                c/o Archdiocese of Los Angeles                           Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdiocese.org                 Email and First Class Mail
Our Lady Of Refuge Church                                                         Attn: Monsignor Joseph Lamorte                           1011 1st Ave                                             New York, NY 10022                                                              kross@mcgivneyandkluger.com              Email and First Class Mail
Our Lady Of Sorrows Roman Catholic Congregation Inc                               c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of Sorrows' Roman Catholic Congregation Inc                              c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of The Angels Catholic Community Inc                                     c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of The Assumption                                                        Attn: Theresa A Driscoll                                 1 Molloy St                                              Copiague, NY 11726                                                              tdriscoll@moritthock.com                 Email and First Class Mail
Our Lady Of The Assumption Church                                                 c/o Archdiocese of Los Angeles                           Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdiocese.org                 Email and First Class Mail
Our Lady Of The Chesapeake Roman Catholic Congregation, Inc                       c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of The Fields, Millersville, Roman Catholic Congregation Inc             c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of The Greenwood Catholic Church, Inc                                    Attn: John S Mercer                                      1400 N Meridian St                                       Indianapolis, IN 46202                                                          jsmercer@indylegal.com                   Email and First Class Mail
Our Lady Of The Isle                                                              c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of The Lake Catholic Parish (Edwardsburg)                                Attn: Cindy Antos                                        24832 US Hwy 12 E                                        Edwardsburg, MI 49112                                                           cantos2@comcast.net                      Email and First Class Mail
Our Lady Of The Lake Roman Catholic Church                                        Attn: Susan A Zeringue, General Counsel                  7887 Walmsley Ave                                        New Orleans, LA 70125                                                           szeringue@arch‐no.org                    Email and First Class Mail
Our Lady Of The Lake Roman Catholic Church, Mandeville, La                        Attn: Susan Zeringue                                     7887 Walmsley Ave                                        New Orleans, LA 70125                                                           szeringue@arch‐no.org                    Email and First Class Mail
Our Lady Of The Magnificat Catholic Church                                        c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of The Miraculous Medal Church                                           c/o Westerman Ball Ederer Miller Zucker                  & Sharfstein LLP                                         Attn: Jw/Wch                     1201 Rxr Plz             Uniondale, NY 11556   wheuer@westermanllp.com                  Email and First Class Mail
Our Lady Of The Most Holy Rosary Catholic Church, Indianapolis                    Attn: John S Mercer                                      1400 N Meridian St                                       Indianapolis, IN 46202                                                          jsmercer@indylegal.com                   Email and First Class Mail
Our Lady Of The Mount                                                             Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of The Mountain Roman Catholic Congregation Inc                          c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of The Mountains Roman Catholic Cong                                     Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                                Baltimore, MD 21201                                                             moakey@gejlaw.com                        Email and First Class Mail
Our Lady Of The Snow                                                              c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady Of The Springs Catholic Church, French Lick, Inc.                        Attn: John S Mercer                                      1400 N Meridian St                                       Indianapolis, IN 46202                                                          jsmercer@indylegal.com                   Email and First Class Mail
Our Lady Of Victories Baptistown                                                  Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Victories Sayerville                                                  Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                        First Class Mail
Our Lady Of Victories School                                                      Attn: Andre L Kydala                                     54 Old Hwy 22                                            Clinton, NJ 08809                                                               kydalalaw@aim.com                        Email and First Class Mail
Our Lady Of Victory Roman Catholic Congregation, Inc                              c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lady Queen Of Martyrs Rcc                                                     c/o Jw/Wch                                               Attn: Westerman Ball Ederer Miller Zucker & Sharfstein   1201 Rxr Plz                     Uniondale, NY 11556                            wheuer@westermanllp.com                  Email and First Class Mail
Our Lady Queen Of Peace Church (Bridgman)                                         Attn: Rev. Arthur Howard                                 3903 Lake St                                             Bridgman, MI 49106                                                              evoneitzen@wnj.com                       Email and First Class Mail
Our Lady Queen Of Peace Middle River                                              Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                                Baltimore, MD 21201                                                             moakey@gejlaw.com                        Email and First Class Mail
Our Lady Star Of The Sea                                                          c/o Cullen and Dykman LLP                                Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                          MRoseman@cullenllp.com                   Email and First Class Mail
Our Lady, Queen Of Peace, Middle River, Roman Catholic Congregation Inc           c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                            moakey@gejlaw.com                        Email and First Class Mail
Our Lord Jesus Christ The King Catholic Church, Paoli, Inc.                       Attn: John S Mercer                                      1400 N Meridian St                                       Indianapolis, IN 46202                                                          jsmercer@indylegal.com                   Email and First Class Mail
Our Mother Of Good Counsel Parish                                                 c/o Archdiocese of Los Angeles                           Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdiocese.org                 Email and First Class Mail
Our Mother Of Good Counsel Roman Catholic Church Society Of                       c/o Woods Oviatt Gilman LLP                              Attn: Timothy P Lyster, Esq                              1900 Bausch & Lomb Pl            Rochester, NY 14604                            tlyster@woodsoviatt.com                  Email and First Class Mail
Our Redeemer Evangelical Lutheran Church Of Bloomington, Il                       Attn: Danny L Kiedaisch                                  1822 E Lincoln St                                        Bloomington, IL 61701                                                           dlk@skco.net                             Email and First Class Mail
Our Redeemer Lutheran Church                                                      Attn: Adrian Beltran                                     5401 Dunn Ave                                            Jacksonville, FL 32218                                                          beltraad@gmail.com                       Email and First Class Mail
Our Redeemer Lutheran Church                                                      Attn: President                                          269 Main Rd                                              Aquebogue, NY 19933                                                             pastorbyer@aol.com                       Email and First Class Mail
Our Redeemer Lutheran Church                                                      Attn: Mark Oium                                          4605 Cypress Ave                                         Wichita Falls, TX 76310                                                                                                  First Class Mail
Our Redeemer Lutheran Church Garden Grove, CA                                     Attn: Brian Taylor                                       12301 Magnolia                                           Garden Grove, CA 92841                                                          office@ocgg.org                          Email and First Class Mail
Our Redeemer'S Lutheran Church                                                    Attn: Timothy T Parker                                   1000 2nd Ave, 30th Fl                                    Seattle, WA 98104                                                               ttp@pattersonbuchanan.com                Email and First Class Mail
Our Redeemers United Methodist Church                                             1600 W Schaumburg Rd                                     Schaumburg, IL 60194                                                                                                                     donna@orumc.org                          Email and First Class Mail
Our Savior Evangelical Lutheran Church Of St. Charles. Mo.                        Attn: Pastor Mike                                        2800 Elm St                                              St Charles, MO 63301                                                            pastormikeossc@gmail.com                 Email and First Class Mail
Our Savior Lutheran Church                                                        Attn: Douglas Houston                                    3685 White Springs Rd                                    Paradise, CA 95969                                                              d.b.houston@att.net                      Email and First Class Mail
Our Savior Lutheran Church                                                        Attn: Nora Gass                                          11012 Canyon Rd E, Ste 8 PMB 397                         Puyallup, WA 98373                                                              nora@oslc.com                            Email and First Class Mail
Our Savior Lutheran Church                                                        Attn: Rev Brandon Merrick                                6404 Pentz Rd                                            Paradise, CA 95969                                                              revinparadise@gmail.com                  Email and First Class Mail
Our Savior Lutheran Church                                                        Attn: Peter Jon Williams                                 140 Mark Tree Rd                                         Centereach, NY 11720                                                            robin.reade@osnas.org                    Email and First Class Mail
Our Savior Lutheran Church                                                        Attn: Treasurer                                          3301 the Alameda                                         Baltimore, MD 21218                                                             treas1oslc@gmail.com                     Email and First Class Mail
Our Savior Lutheran Church                                                        Attn: Connie Bowman                                      2160 35th Ave Dr NE                                      Hickory, NC 28601                                                                                                        First Class Mail
Our Savior Lutheran Church Of Mankato                                             Attn: Matthew S Brand                                    1103 N Broad St                                          Mankato, MN 56001                                                               contact@oslcmankato.org                  Email and First Class Mail
Our Savior Lutheran Church, Arlington, Va                                         Attn: President                                          825 S Taylor St                                          Arlington, VA 22204                                                             karenharwood1223@gmail.com               Email and First Class Mail
Our Savior Lutheran Church, Haddonfield                                           Attn: Diana Anderson                                     512 Main St                                              Toms River, NJ 08753                                                            Diana@DianaAndersonEsquire.com           Email and First Class Mail
Our Savior United Methodist Church                                                1130 11th St                                             Manson, IA 50563                                                                                                                         osumchurch@ncn.net                       Email and First Class Mail
Our Savior'S Evangelical Lutheran Church Of Jackson, MN                           614 Logan Ave                                            Jackson, MN 56143                                                                                                                        info@oursaviorsjackson.com               Email and First Class Mail
Our Saviors Lutheran Church                                                       Attn: Deb Solarz                                         840 Lake Ave                                             Albany, MN 56307                                                                drsolarz@albanytel.com                   Email and First Class Mail
Our Savior'S Lutheran Church                                                      Attn: Tucker J Volesky                                   2040 Ohio Ave SW                                         Huron, SD 57350                                                                 degosl@hotmail.com                       Email and First Class Mail
Our Savior'S Lutheran Church                                                      Attn: Tucker Volesky                                     2040 Ohio Ave SW                                         Huron, SD 57350                                                                 degosl@hotmail.com                       Email and First Class Mail
Our Savior'S Lutheran Church                                                      Attn: Joshua Traxel                                      2645 Old Jacksonville Rd                                 Springfield, IL 62704                                                           info@oursaviors‐church.org               Email and First Class Mail
Our Savior'S Lutheran Church                                                      Attn: Kathleen Ulland‐Klinker                            1400 S State St                                          New Ulm, MN 56073                                                               kathy@oursaviorsnewulm.org               Email and First Class Mail
Our Savior'S Lutheran Church                                                      Attn: Church Council President                           63 Mountain View Ave                                     Albany, NY 12205                                                                mec518@yahoo.com                         Email and First Class Mail
Our Savior'S Lutheran Church                                                      Attn: Timothy T Parker                                   1000 2nd Ave, Fl 30                                      Seattle, WA 98104                                                               ttp@pattersonbuchanan.com                Email and First Class Mail
Our Savior'S Lutheran Church Hibbing, Minnesota                                   501 E 23rd St                                            Hibbing, MN 55746                                                                                                                        oslchibb@mchsi.com                       Email and First Class Mail
Our Savior'S Lutheran Church Of Cloquet                                           Attn: Treasurer                                          615 12th St                                              Cloquet, MN 55720                                                               pastorchrishill@oursaviorscloquet.org    Email and First Class Mail
Our Savior'S Way Lutheran Church                                                  Attn: Jeffrey Barnes, Dir of Finance                     43115 Waxpool Rd                                         Broadlands, VA 20148                                                            jeff@oswlc.org                           Email and First Class Mail
Our Saviour'S United Methodist Church                                             701 E Schaumburg Rd                                      Schaumburg, IL 60194                                                                                                                     nivragbg@yahoo.com                       Email and First Class Mail
Our Saviour'S United Methodist Church                                             Robert J Garvin                                          2131 Briar Hill Dr                                       Schaumburg, IL 60194                                                            nivragbg@yahoo.com                       Email and First Class Mail
Our Shepherd Lutheran Church                                                      Attn: Earl Janssen                                       400 Benfield Rd                                          Severna Park, MD 21146                                                          pastorearl@ourshepherd.com               Email and First Class Mail
Our Shepherd Lutheran Church, Birmingham, Michigan                                Attn: Howard Klausmeier                                  c/o Our Shepherd Lutheran                                2225 E 14 Mile Rd                Birmingham, MI 48009                           howard@ourshepherd.net                   Email and First Class Mail
Our Shepherd Ucc Howards Grove                                                    Attn: Rev Nathan Athorp                                  710 Ethan Allen Dr                                       Howards Grove, WI 53083                                                         ministerosucc@tds.net                    Email and First Class Mail
Outdoor Research                                                                  2203 1st Ave S, Ste 700                                  Seattle, WA 98134‐1443                                                                                                                   acctsrec@outdoorresearch.com             Email and First Class Mail
Outdoor Research                                                                  2203 1st Ave S, Ste 700                                  Seattle, WA 98134‐1443                                                                                                                                                            First Class Mail
Oval United Methodist Church (181413)                                             c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Overbrook United Methodist Church ‐ Overbrook                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                erice@bradley.com                        Email and First Class Mail
Overdale United Methodist Church                                                  Attn: Helen S Keller                                     515 Overdale Dr                                          Louisville, KY 40229                                                            hskel40@gmail.com                        Email and First Class Mail
Overlake Park Presbyterian Church                                                 1836 156th Ave Ne                                        Bellevue, WA 98007                                                                                                                       office@oppc.org                          Email and First Class Mail
Overlake Park Presbyterian Church                                                 Attn: Hyong Tae Lee                                      1836 156th Ave NE                                        Seattle, WA 98007                                                               office@oppc.org                          Email and First Class Mail
Overland Trails Cncl 322                                                          2808 O Flannagan St                                      Grand Island, NE 68803‐1331                                                                                                                                                       First Class Mail
Overlook United Methodist Church                                                  Attn: Paul Wayne Smith                                   233 Tinker St                                            Woodstock, NY 12498                                                             overlookumc@earthlink.net                Email and First Class Mail
Overlook United Methodist Church                                                  Paul Wayne Smith                                         233 Tinker St                                            Woodstock, NY 12498                                                             overlookumc@earthlink.net                Email and First Class Mail
Ovid Federated Church                                                             Attn: John R Mellgard                                    7137 N Main St                                           P.O. Box 340                     Ovid, NY 14521                                 office@ovidfederated.org                 Email and First Class Mail
Owasco Reformed Church                                                            Attn: Lynne A Stenberg                                   5105 State Rte 38A                                       Owasco, NY 13021                                                                info@owascoreformedchurch.org            Email and First Class Mail
Owasco Reformed Church                                                            Attn: Lynne Ann Stenberg                                 3232 Jugg St                                             Moravia, NY 13118                                                               stenblyn@gmail.com                       Email and First Class Mail
Owensville United Methodist Church                                                Attn: Trustee Chair                                      P.O. Box 66                                              Owensville, IN 47665                                                                                                     First Class Mail
Owls Head United Methodist Church                                                 c/o Treasurer, Owls Head Umc                             Attn:Lori L. Buno‐Taylor                                 7 Ragged Lake Rd                 P.O. Box 104             Owls Head, NY 12969   lbunotaylor@gmail.com                    Email and First Class Mail
Owosso First United Methodist Church                                              Attn: Karin Vandermolen                                  1500 N Water St                                          Owosso, MI 48867                                                                firstumc@michonline.net                  Email and First Class Mail
Oxford Umc                                                                        Attn: Bernard Kefer                                      18 Addison St                                            Oxford, PA 19363                                                                Pastorekefer@gmail.com                   Email and First Class Mail
Oxford United Methodist                                                           Attn: David J Ciseme                                     21 E Burdick St                                          Oxford, MI 48371                                                                oumc@oumc.org                            Email and First Class Mail
Oxford United Methodist Church                                                    Attn: Tabatha Boyd                                       105 W Mcclanahan St                                      Oxford, NC 27565                                                                tabatha@oxfordmethodist.com              Email and First Class Mail
Oxford United Methodist Church Of Oxford, MA                                      Attn: Susan Stone                                        465 Main St                                              Oxford, MA 01540                                                                office@oxfordumc.net                     Email and First Class Mail
Oxford United Methodist Church Of San Antonio Texas                               Attn: Rev Juan Cantu Jr                                  9739 Huebner Rd                                          San Antonio, TX 78240                                                           infocenter@oxfordumc.org                 Email and First Class Mail
Oxford University United Methodist Church                                         Attn: Russ Mclellan                                      424 S 10th St                                            Oxford, MS 38655                                                                rmclellan@ouumc.org                      Email and First Class Mail
Oxon Hill United Methodist Church                                                 Oxon Hill Umc                                            6400 Livingstone Rd                                      Oxon Hill, MD 20745                                                             oxonhillumcmd@gmail.com                  Email and First Class Mail
Ozark Trails Council 306                                                          Attn: John S Feick                                       1616 S Eastgate Ave                                      Springfield, MO 65809                                                           johns.feick@scouting.org                 Email and First Class Mail
Ozark Trails Council, Boy Scouts Of America                                       1616 S Eastgate Ave                                      Springfield, MO 65809‐2116                                                                                                                                                        First Class Mail
Ozark United Methodist Church                                                     Attn: Jacob Schneider                                    2850 State Hwy 14 E                                      Ozark, MO 65721‐9226                                                            jacobschneider@ozarkumc.org              Email and First Class Mail
Ozona United Methodist Church                                                     Attn: John D Stokes                                      12 11th St                                               Ozona, TX 76943                                                                 stokesjohn@aol.com                       Email and First Class Mail
Pa Dept Of Labor & Industry                                                       Attn: Bedding and Upholstery Section                     651 Boas, Rm 1623                                        Harrisburg, PA 17121‐0725                                                                                                First Class Mail
Pacific Employers Insurance Company                                               c/o Duane Morris LLP                                     Attn: Wendy M Simkulak                                   30 S 17th St                     Philadelphia, PA 19103                         WMSimkulak@duanemorris.com               Email and First Class Mail
Pacific Employers Insurance Company                                               c/o Duane Morris LLP                                     Attn: Wendy M. Simkulak                                  30 S 17th St                     Philadelphia, PA 19103                         WMSimkulak@duanemorris.com               Email and First Class Mail
Pacific Employers Insurance Company                                               Attn: Christopher Celentano                              10 Exchange Pl ‐ 9th Fl                                  Jersey City, NJ 07302                                                                                                    First Class Mail
Pacific Employers Insurance Company                                               Attn: Christopher Celentano                              10 Exchange Pl, 9th Fl                                   Jersey City, NJ 07302                                                                                                    First Class Mail
Pacific Harbors Cncl 612                                                          4802 S 19th St                                           Tacoma, WA 98405‐1164                                                                                                                                                             First Class Mail
Pacific Harbors Council 612                                                       Attn: Karen Meier                                        4802 S 19th St                                           Tacoma, WA 98405‐1164                                                           Karen.meier@scouting.org                 Email and First Class Mail
Pacific Indemnity Company                                                         c/o Duane Morris LLP                                     Attn: Wendy M. Simkulak                                  30 S 17th St                     Philadelphia, PA 19103                         WMSimkulak@duanemorris.com               Email and First Class Mail
Pacific Indemnity Company                                                         c/o Duane Morris LLP                                     Attn: Wendy M Simkulak                                   30 S 17th St                     Philadelphia, PA 19103                                                                  First Class Mail
Pacific Indemnity Company (As Defined In Poc)                                     Attn: Christopher Celentano                              10 Exchange Pl 9th Fl                                    Jersey City, NJ 07302                                                           Christopher.Celentano@chubb.com          Email and First Class Mail
Pacific Indemnity Company (As Defined In Poc)                                     Attn: Christopher Celentano                              10 Exchange Pl 9th Fl                                    Jersey City, NJ 07302                                                           fumc1@hotmail.com                        Email and First Class Mail
Pacific Indemnity Company (See Definition In Poc)                                 Attn: Christopher Celentano                              10 Exchange Pl 9th Fl                                    Jersey City, NJ 07302                                                                                                    First Class Mail
Pacific Lutheran University                                                       For Benefit Of: Nathan Ness                              12180 Park Ave S                                         Tacoma, WA 98447‐0001                                                                                                    First Class Mail
Pacific Market International, LLC                                                 2401 Elliott Ave, 4th Fl                                 Seattle, WA 98121                                                                                                                        patrick.campbell@pmi‐worldwide.com       Email and First Class Mail
Pacific Market International, LLC                                                 2401 Elliott Ave, 4th Fl                                 Seattle, WA 98121‐3300                                                                                                                                                            First Class Mail
Pacific Office Automation, Inc                                                    1325 W 2200 S, Ste B                                     Salt Lake City, UT 84119‐7228                                                                                                                                                     First Class Mail
Pacific Palisades Community United Methodist Church, Inc.                         Attn: Wayne Walters                                      801 Via De La Paz                                        Pacific Palisades, CA 90272                                                                                              First Class Mail
Pacific Skyline Cncl 31                                                           1150 Chess Dr                                            Foster City, CA 94404‐1107                                                                                                                                                        First Class Mail
Pacific Skyline Council                                                           Attn: Brian Curtis                                       1150 Chess Dr                                            Foster City, CA 94404                                                           Brian.curtis@scouting.org                Email and First Class Mail
Pacific Skyline Council, Boy Scouts Of America                                    1150 Chess Dr                                            Foster City, CA 94404‐1107                                                                                                                                                        First Class Mail
Packer O'Leary And Corson                                                         Attn: Robert Bruce Packer                                505 N Brand, Blvd 1025                                   Glendale, CA 91203                                                              rpacker@poc‐law.com                      Email and First Class Mail
Padberg Corrigan & Appelbaun                                                      Nicole Burlison Knepper                                  1926 Chouteau Ave.                                       St. Louis MO 63103                                                              nicole@padberglaw.com                    Email and First Class Mail
Paddletown St. Paul'S Umc (005545)                                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                           lspagnolo@bentzlaw.com                   Email and First Class Mail
Padre Serra Catholic Church                                                       c/o Archdiocese of Los Angeles                           Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd               Los Angeles, CA 90010                          legal@la‐archdiocese.org                 Email and First Class Mail
Page Community United Methodist Church (Az)                                       c/o Clarke Law Firm, Plc                                 Attn: Marilee Miller Clarke                              8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                           marilee@clarkelawaz.com                  Email and First Class Mail
Page Memorial United Methodist Church                                             Attn: Dennis Holder                                      P.O. Box 695                                             115 W Main St                    Aberdeen, NC 28315                             dennisholder7246@gmail.com               Email and First Class Mail
Paine Hamblen LLP                                                                 Attn: Kathryn Mckinley                                   717 W Sprague Ave, Ste 1200                              Spokane, WA 99201                                                               kathryn.mckinley@painehamblen.com        Email and First Class Mail
Palatine: First                                                                   Attn: Keck Neil Mowry                                    123 N Plum Grove Rd                                      Palatine, IL 60067                                                              keckmowry@gmail.com                      Email and First Class Mail
                                                               Case 20-10343-LSS                                                               Doc 2541                                                     Filed 04/07/21                                                  Page 55 of 87

Palm Harbor United Methodist Church ‐ Palm Harbor                      c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Palm Springs Umc                                                       c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Palm Valley Lutheran Church                                            Attn: Alan Dunn                                                         2500 E Palm Valley Blvd                                  Round Rock, TX 78665                                                              adunn@pvlc.org                                                             Email and First Class Mail
Palm Valley Lutheran Church                                            Attn: Morris D Weiss                                                    100 Congress Ave, Ste 1800                               Austin, TX 78701                                                                  morris.weiss@wallerlaw.com                                                 Email and First Class Mail
Palma Ceia ‐ Tampa                                                     c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Palma Ceia Presbyterian Church Of Tampa, Florida, Inc                  c/o Stichter, Riedel, Blain & Postler, Pa                               Attn: Scott A Stichter, Esq                              110 E Madison St, Ste 200        Tampa, FL 33602                                  sstichter.ecf@srbp.com                                                     Email and First Class Mail
Palma Ceia Presbyterian Church Of Tampa, Florida, Inc                  Attn: Administrator                                                     3501 San Jose St                                         Tampa, FL 33629                                                                                                                                              First Class Mail
Palma Sola Presbyterian Church Inc                                     6510 3rd Ave W                                                          Bradenton, FL 34209                                                                                                                        Roywms55@gmail.com                                                         Email and First Class Mail
Palma United Methodist Church                                          Attn: Beth Henson                                                       65 Walton Ln                                             Benton, KY 42025                                                                  french.002@att.net                                                         Email and First Class Mail
Palma United Methodist Church                                          Attn: Rev Carlton Wright Bodine Jr                                      1203 Dogwood Dr E                                        Murray, KY 42071                                                                  rev.c.w.bodinejr@juno.com                                                  Email and First Class Mail
Palmer Memorial Episcopal Church                                       Attn: the Rev Neil Alan Willard                                         6221 Main St                                             Houston, TX 77030                                                                 nwillard@palmerchurch.org                                                  Email and First Class Mail
Palmer Township Community Church                                       Attn: Nicholas Noel III                                                 2840 Green Pond Rd                                       Easton, PA 18045                                                                  nn6552@yahoo.com                                                           Email and First Class Mail
Palmer Township Community Church                                       2901 John St                                                            Easton, PA 18045                                                                                                                           sue@palmermoravian.org                                                     Email and First Class Mail
Palmerdale United Methodist Church                                     7776 Hwy 75                                                             Pinson, AL 35126                                                                                                                           kelly@palmerdaleumc.com                                                    Email and First Class Mail
Palmetto Area Cncl 549                                                 420 S Church St                                                         Spartanburg, SC 29306‐5232                                                                                                                                                                                            First Class Mail
Palmetto Council                                                       Attn: Justin Williams                                                   420 S Church St                                          Spartanburg, SC 29306                                                             Justin.williams@scouting.org                                               Email and First Class Mail
Palmetto Council, Boy Scouts Of America                                420 S Church St                                                         Spartanburg, SC 29306‐5232                                                                                                                                                                                            First Class Mail
Palmetto Packaging Corporation                                         Attn: David Searcy                                                      1131 Edwards Cir                                         Florence, SC 29501                                                                dsearcy@palmettopackaging.com                                              Email and First Class Mail
Palmetto Packaging Corporation                                         1131 Edwards Cir                                                        Florence, SC 29501‐2838                                                                                                                                                                                               First Class Mail
Palmyra Umc                                                            Attn: Michael E Sizemore                                                5076 Nc Hwy 8 S                                          Germanton, NC 27019                                                               msizemore430@gmail.com                                                     Email and First Class Mail
Palmyra United Methodist Church                                        Attn: Johnna Bledsoe                                                    13855 N Martin Mathis Rd NE                              Palmyra, IN 47164                                                                 wmroberts2004@gmail.com                                                    Email and First Class Mail
Palos United Methodist Church                                          Attn: Barbara Lee Good                                                  12101 S Harlem Ave                                       Palos Heights, IL 60463                                                           palosumc@gmail.com                                                         Email and First Class Mail
Paluch Law LLC                                                         Jessica Paluch Hoerman                                                  210 S. Main St                                           Edwardsville IL 62025                                                             BASIntake@trulaw.com                                                       Email and First Class Mail
Paluch Law LLC                                                         Jessica Paluch Hoerman                                                  210 S. Main St                                           Edwardsville IL 62025                                                             BSAlntake@trulaw.com                                                       Email and First Class Mail
Pamela Izakowitz, Esq                                                  Pamela H. Izakowitz                                                     13014 N. Dale Mabry Highway #746                         Tampa FL 33678                                                                    pamizakowitz@gmail.com                                                     Email and First Class Mail
Pamela Petterchak                                                      c/o Boy Scouts of America                                               Attn: Chase Koontz                                       1325 W Walnut Hill Ln            Irving, TX 75015                                 chase.koontz@scouting.org                                                  Email and First Class Mail
Panama United Methodist Church                                         Attn: Jeffrey Ireland                                                   P.O. Box 218                                             Panama, NY 14767                                                                  debbie.johnson@panamaum.org                                                Email and First Class Mail
Panish Shea & Boyle LLP                                                Spencer R. Lucas                                                        11111 Santa Monica Blvd. Suite 700                       Los Angeles CA 90025                                                              lucas@pbs.law                                                              Email and First Class Mail
Panish Shea & Boyle LLP                                                Spencer R. Lucas                                                        11111 Santa Monica Blvd. Suite 700                       Los Angeles CA 90025                                                              lucas@psblaw.com                                                           Email and First Class Mail
Panther Springs Umc                                                    Rev Cindy Paxton                                                        120 Ricker Rd                                            Greeneville, TN 37743                                                             cpax0603@gmail.com                                                         Email and First Class Mail
Panther Springs Umc                                                    Attn: Rich Desgroseilliers, Treasurer Psumc                             4555 W Andrew Johnson Hwy                                Morristown, TN 37814‐1038                                                         pantherspringsumc@gmail.com                                                Email and First Class Mail
Panther Valley Ecumenical Church                                       c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Panzarella Law Firm                                                    John F. Panzarella, Esq.                                                16102 Armistead Lane                                     Tampa FL 33556                                                                    panzarellafirm@gmail.com                                                   Email and First Class Mail
Paoli United Methodist Church                                          Attn: Trustee                                                           794 East State Rd 56                                     Paoli, IN 47454                                                                   secretary.paoliumc@hotmail.com                                             Email and First Class Mail
Paonia United Methodist Church                                         Attn: Tom Henshall                                                      P.O. Box 157                                             Paonia, CO 81428                                                                  twcj@aol.com                                                               Email and First Class Mail
Paradies Gifts Inc                                                     2325 W Airport Blvd                                                     Sanford, FL 32771‐3004                                                                                                                                                                                                First Class Mail
Paradise Valley United Methodist Church (Az)                           c/o Clarke Law Firm, Plc                                                Attn: Marilee Miller Clarke                              8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                             marilee@clarkelawaz.com                                                    Email and First Class Mail
Paradowski Law                                                         W. Jeff Paradowski                                                      1604 Copperfield Parkway Ste 100                         College Station TX 77845                                                          jeff@paradowskilaw.com                                                     Email and First Class Mail
Paragould First United Methodist                                       c/o Denise Chipman                                                      P.O. Box 667                                             Paragould, AR 72451                                                               denise.chipman@fumcparagould.org                                           Email and First Class Mail
Paragould First United Methodist                                       c/o Friday, Eldredge & Clark LLP                                        Attn: Lindsey Emerson Raines                             400 W Capitol Ave, Ste 2000      Little Rock, AR 72201                            lraines@fridayfirm.com                                                     Email and First Class Mail
Paramount Apparel International Inc                                    Attn: Mike Hopkins                                                      P.O. Box 98                                              Bourbon, MO 65441                                                                 mhopkins@paifashion.com                                                    Email and First Class Mail
Paramount Headwear Inc                                                 P.O. Box 790051                                                         Saint Louis, MO 63179‐0051                                                                                                                                                                                            First Class Mail
Parchment United Methodist Church                                      Attn: Pat Arney                                                         225 Glendale Blvd                                        Parchment, MI 49004                                                               umcparchment@gmail.com                                                     Email and First Class Mail
Parents Of Pack 625                                                    Attn: Sheila Lane Armstrong                                             16155 Sierra Lakes Pkwy, 160‐149                         Fontana, CA 92336                                                                 armstrongsl53@gmail.com                                                    Email and First Class Mail
Paris First United Methodist Church                                    c/o Friday, Eldredge & Clark LLP                                        Attn: Lindsey Emerson Raines                             400 W Capitol Ave, Ste 2000      Little Rock, AR 72201                            lraines@fridayfirm.com                                                     Email and First Class Mail
Paris First United Methodist Church                                    Attn: Jaymie Rogers                                                     P.O. Box 506                                             Paris, AR 72855                                                                   parisumc@arumc.org                                                         Email and First Class Mail
Paris First United Methodist Church                                    Attn: Leigh Watkins                                                     101 E Blythe St                                          Paris, TN 38242                                                                   pfirstfinance@gmail.com                                                    Email and First Class Mail
Paris First United Methodist Church                                    Attn: George Robert Whitfield III                                       P.O. Box 385                                             Paris, TN 38242                                                                   rob@greergreerandwhitfield.com                                             Email and First Class Mail
Parish Church Of The Epiphany                                          Attn: Rosalind Hughes                                                   21000 Lakeshore Blvd                                     Euclid, OH 44123                                                                  epiphanyeuclid@sbcglobal.net                                               Email and First Class Mail
Parish Of All Saints                                                   Attn: Michael Godderz                                                   209 Ashmont St                                           Dorchester, MA 02124                                                              rector@allsaints.net                                                       Email and First Class Mail
Parish Of All Saints                                                   Attn: Michael Godderz                                                   209 Ashmont St                                           Dorchester, MA 02124                                                                                                                                         First Class Mail
Parish Of Christ Church                                                25 Central St                                                           Andover, MA 01810                                                                                                                          info@christchurchandover.org                                               Email and First Class Mail
Parish Of East Baton Rouge                                             Attn: Sales Tax Dept                                                    P.O. Box 2590                                            Baton Rouge, LA 70821‐2590                                                                                                                                   First Class Mail
Parish Of Grace Church                                                 Attn: Betty Lou Sutherland                                              P.O. Box 252                                             Canton, MS 39046‐0252                                                             sutherlandblou@bellsouth.net                                               Email and First Class Mail
Parish Of Grace Church                                                 c/o Bennett Lotterhos Sulser Wilson                                     Attn: Marcus M Wilson                                    190 E Capitol St, Ste 650        Jackson, MS 39201                                sutherlandblou@bellsouth.net                                               Email and First Class Mail
Parish Of Holy Cross                                                   c/o Cullen and Dykman LLP                                               Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                            MRoseman@cullenllp.com                                                     Email and First Class Mail
Parish Of St Bernard                                                   P.O. Box 168                                                            Chalmette, LA 70044‐0168                                                                                                                                                                                              First Class Mail
Parish Of St. Agnes Cathedral                                          c/o Cullen and Dykman LLP                                               Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                            MRoseman@cullenllp.com                                                     Email and First Class Mail
Parish Of Terrebonne                                                   Attn: Sales Tax Fund                                                    P.O. Box 670                                             Houma, LA 70361‐0670                                                                                                                                         First Class Mail
Parish Of The Church Of The Epiphany                                   c/o Church of the Epiphany                                              Attn: Rosalind Hughes                                    21000 Lakeshore Blvd             Euclid, OH 44123                                 epiphanyeuclid@sbcglobal.net                                               Email and First Class Mail
Parish Of The Cure Of Ars                                              c/o Jw/Wch                                                              Attn: Westerman Ball Ederer Miller Zucker & Sharfstein   1201 Rxr Plz                     Uniondale, NY 11556                              wheuer@westermanllp.com                                                    Email and First Class Mail
Parish Of Trinity Episcopal Church                                     Attn: Harry E Walton                                                    414 Sumner St                                            Stoughton, MA 02072                                                               office@trinitystoughton.com                                                Email and First Class Mail
Parish Of Victories                                                    Attn: Andre L Kydala                                                    54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                                                            First Class Mail
Parish Of Visitation                                                   Attn: Andre L Kydala                                                    54 Old Hwy 22                                            Clinton, NJ 08809                                                                                                                                            First Class Mail
Parishes Of Episcopal Diocese Of Alaska                                c/o Hillis Clark Martin & Peterson P.S.                                 999 3rd Ave, Ste 4600                                    Seattle, WA 98104                                                                 brian.free@hcmp.com                                                        Email and First Class Mail
Parishes Of Episcopal Diocese Of Alaska                                c/o Hillis Clark Martin & Peterson P.S.                                 Attn: Brian C Free                                       999 3rd Ave, Ste 4600            Seattle, WA 98104                                brian.free@hcmp.com                                                        Email and First Class Mail
Parishes Of The Diocese Of Olympia                                     c/o Hillis Clark Martin & Peterson P.S.                                 999 3rd Ave, Ste 4600                                    Seattle, WA 98104                                                                 brian.free@hcmp.com                                                        Email and First Class Mail
Parishes Of The Roman Catholic Diocese Of Brooklyn, New York           Attn: Frank Scahill                                                     1065 Stewart Ave, Ste 210                                Bethpage, NY 11714                                                                frank@scahillpc.com                                                        Email and First Class Mail
Parishes, Schools, Entities In Diocese Of Camden NJ                    Attn: James J Godino Jr                                                 113 N 6th St                                             Camden, NJ 08102                                                                  jamesgodino@mckernangodino.com                                             Email and First Class Mail
Park Avenue Umc (178016)                                               c/o Bentz Law Firm                                                      Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                                                     Email and First Class Mail
Park Avenue United Methodist Church                                    106 East 86th St                                                        New York, NY 10028                                                                                                                         paul@paumcnyc.org                                                          Email and First Class Mail
Park Avenue United Methodist Church                                    Attn: Cathy Gilliard                                                    106 E 86th St                                            New York, NY 10028                                                                paul@paumcnyc.org                                                          Email and First Class Mail
Park Avenue United Methodist Church, Inc.                              c/o D. Bradley Folsom                                                   2829 Old Dawson Rd                                       P.O. Drawer 71727                Albany, GA 31708                                 bfolsom@mcdr‐law.com                                                       Email and First Class Mail
Park Avenue United Methodist Church, Inc.                              c/o Moore Clarke Duvall & Rodgers, P.C.                                 Attn: D. Bradley Folsom                                  2829 Old Dawson Rd               P.O. Drawer 71727             Albany, GA 31708   bfolsom@mcdr‐law.com                                                       Email and First Class Mail
Park Cities Baptist Church (Dallas, TX)                                Attn: Rodney Schell, Exec Pastor                                        3933 Northwest Pkwy                                      Dallas, TX 75225‐3333                                                             rschell@pcbc.org                                                           Email and First Class Mail
Park City Community Church                                             Attn: Grady Kohler                                                      4501 Hwy 224                                             Park City, UT 84098                                                               grady@wincre.com                                                           Email and First Class Mail
Park City Community Church                                             Attn: Grady Kohler                                                      4501 N Hwy 224                                           Park City, UT 84098                                                                                                                                          First Class Mail
Park Forest Village Umc (181710)                                       c/o Bentz Law Firm                                                      Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                                                     Email and First Class Mail
Park Hill Presbyterian Church                                          Attn: Mike Powell, Treasurer                                            3520 John F. Kennedy Blvd                                North Little Rock, AR 72116                                                       parkhillpres@gmail.com                                                     Email and First Class Mail
Park Hill Presbyterian Church                                          Kathryn Marie Mainard O'Connell                                         3520 John F. Kennedy Blvd                                Park Hill Presbyterian Church    North Little Rock, AR 72116                      parkhillpres@gmail.com                                                     Email and First Class Mail
Park Hill United Methodist Church                                      5209 Montclair Blvd                                                     Denver, CO 80207                                                                                                                           laura@phumc.org                                                            Email and First Class Mail
Park Slope United Methodist Church                                     Attn: Lawrence Woodbridge                                               410 6th Ave                                              Brooklyn, NY 11215                                                                psumcoffice410@gmail.com                                                   Email and First Class Mail
Park Street                                                            c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Park Street United Methodist Church                                    Attn: Pastor Stephen Dean                                               P.O. Box 116                                             Milo, ME 04463                                                                    bjdean52@yahoo.com                                                         Email and First Class Mail
Park Terrace Community United Methodist Church                         Attn: Treasurer                                                         30 Glann Rd                                              Apalachin, NY 13732                                                               lwatson216@aol.com                                                         Email and First Class Mail
Park Umc                                                               c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Park Umc (150742)                                                      c/o Bentz Law Firm                                                      Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                                                     Email and First Class Mail
Park United Methodist Church                                           Attn: Treasurer                                                         P.O. Box 730                                             Sinclairville, NY 14782                                                           info@parkumc.org                                                           Email and First Class Mail
Park United Methodist Church (89661)                                   c/o Bentz Law Firm                                                      Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                                                     Email and First Class Mail
Park West Lions Charities                                              8620 Sunnygate Dr                                                       Manassas, VA 20109                                                                                                                         pwlions@aol.com                                                            Email and First Class Mail
Parke Memorial United Meth Church                                      Attn: Doris Romaine Thompson                                            18910 York Rd                                            Parkton, MD 21120                                                                 drthompson619@gmail.com                                                    Email and First Class Mail
Parke Memorial United Methodist Church                                 Attn: Gail Badaracco                                                    18910 York Rd                                            Mechanicsburg, MD 21120                                                           dschulze6212@verizon.net                                                   Email and First Class Mail
Parker & Waichman LLP                                                  Brett A Zekowski                                                        6 Harbor Park Dr                                         Port Washington NY 11050‐4647                                                     bzekarsk@yourLawyer.com                                                    Email and First Class Mail
Parker & Waichman LLP                                                  Brett A Zekowski                                                        6 Harbor Park Dr                                         Port Washington NY 11050‐4647                                                     bzekowski@yourlawyer.com                                                   Email and First Class Mail
Parker & Waichman LLP                                                  Brett A Zekowski                                                        6 Harbor Park Dr                                         Port Washington NY 11050‐4647                                                     mhinrichs@yourlawyer.co                                                    Email and First Class Mail
Parker City United Methodist Church                                    Attn: Chris Nelson                                                      305 S Main St                                            P.O. Box 376                     Parker City, IN 47368                            chris.nelson@inumc.org                                                     Email and First Class Mail
Parker Mccay P.A                                                       Richard W Hunt, Esq                                                     Same                                                     Same                                                                                                                                                         First Class Mail
Parker United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Parker United Methodist Church                                         Attn: Sarah Blankman                                                    11805 S Pine Dr                                          Parker, CO 80134                                                                  sarah@parkerumc.org                                                        Email and First Class Mail
Parker United Methodist Church                                         120 N Walnut                                                            Parker, KS 66072                                                                                                                                                                                                      First Class Mail
Parkland Baptist Church                                                c/o Sturgill Turner Barker & Moloney Pllc                               Attn: Kevin Henry                                        333 W Vine St, Ste 1500          Louisville, KY 40507                             khenry@sturgillturner.com                                                  Email and First Class Mail
Parkland Baptist Church                                                7206 Shepherdsville Rd                                                  Louisville, KY 40219                                                                                                                                                                                                  First Class Mail
Parkview United Methodist Church                                       c/o Friday, Eldredge & Clark LLP                                        Attn: Lindsey Emerson Raines                             400 W Capitol Ave, Ste 2000      Little Rock, AR 72201                            lraines@fridayfirm.com                                                     Email and First Class Mail
Parkview United Methodist Church                                       Attn: Mary Worsham                                                      P.O. Box 1022                                            Benton, AR 72018                                                                  parkviewumc@arumc.org                                                      Email and First Class Mail
Parkview United Methodist Church                                       Attn: Phyllis Taylor                                                    164 Powhatan Ave                                         Columbus, OH 43204                                                                                                                                           First Class Mail
Parkview United Methodist Church Of Miamisburg, Ohio                   Attn: Treasurer                                                         3713 Benner Rd                                           Miamisburg, OH 45342‐4301                                                         pastorthomasmiller@gmail.com                                               Email and First Class Mail
Parkway Baptist Church, Inc                                            c/o Kaplan Johnson Abate & Bird LLP                                     Attn: Tyler R Yeager                                     710 W Main St, 4th Fl            Louisville, KY 40202                             tyeager@kaplanjohnsonlaw.com                                               Email and First Class Mail
Parkway Baptist Church, Inc                                            P.O. Box 326                                                            Hodgenville, KY 42748                                                                                                                                                                                                 First Class Mail
Parkway Heights United Methodist Church                                Attn: Amanda Cooper                                                     2420 Hardy St                                            Hattiesburg, MS 39401                                                             amandacooper@parkwayheights.org                                            Email and First Class Mail
Parkway United Methodist Church                                        Attn: Rev Russell Andrew Hall                                           5801 New Territory Blvd                                  Sugar Land, TX 77479                                                              rhall@parkwayumc.org                                                       Email and First Class Mail
Parkway United Methodist Church                                        Attn: Treasurer & Carla Ganter                                          158 Blue Hills Pkwy                                      Milton, MA 02186                                                                  umcparkway@gmail.com                                                       Email and First Class Mail
Parkwood United Methodist Church                                       Attn: Treasurer, Parkwood United Methodist Church                       5123 Revere Rd                                           Durham, NC 27713‐2420                                                             pumcoffice@parkwoodumc.org                                                 Email and First Class Mail
Parma United Methodist Church                                          Roy Lee Sherfield                                                       215 Kelly St                                             Dexter, MO 63841                                                                  mrsherfield@sbcglobal.net                                                  Email and First Class Mail
Parma United Methodist Church                                          Attn: Oscar Sapp                                                        P.O. Box 106                                             Parma, MO 63870                                                                   osappfarms@yahoo.com; dm_sapp@yahoo.com                                    Email and First Class Mail
Parrish Court Umc                                                      Attn: James C Skeens                                                    2343 S Carpenter Dr                                      Corington, VA 24426                                                                                                                                          First Class Mail
Parrish Umc                                                            c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Partnership Employment                                                 6565 N Macarthur Blvd, Ste 130                                          Irving, TX 75039‐2498                                                                                                                                                                                                 First Class Mail
Partnership Employment Dallas LLC                                      P.O. Box 75343                                                          Chicago, IL 60675‐5343                                                                                                                                                                                                First Class Mail
Pasadena ‐ St Petersburg                                               c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Pasadena Umc                                                           61 Ritchie Hwy                                                          Pasadena, MD 21122                                                                                                                         pumc2@verizon.net                                                          Email and First Class Mail
Pasco Riverview                                                        c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Pasco United Methodist Church                                          Attn: Lois Layman                                                       17483 State Rte 706                                      Sidney, OH 45365                                                                  pascochurch@yahool.com                                                     Email and First Class Mail
Pastor At Refugio 1St United Methodist Church                          Stephen Clay Strahan                                                    1406 Cougar Dr                                           Canyon Lake                                                                       strahan_steve@yahoo.com                                                    Email and First Class Mail
Patchogue United Methodist Church                                      10 Church St                                                            Patchogue, NY 11772                                                                                                                        patchogueumc@yahoo.com                                                     Email and First Class Mail
Pathable, Inc                                                          4065 4th Ave Ne                                                         Seattle, WA 98105‐6511                                                                                                                                                                                                First Class Mail
Pathfinder Church                                                      Dennis J. Berkebile                                                     5167 Atwater Court                                       Kalamazoo, MI 49009                                                               dberkebile@yahoo.com                                                       Email and First Class Mail
Pathfinder Church                                                      8740 S Westnedge Ave                                                    Portage, MI 49002                                                                                                                          office@pathfinderchurch.com                                                Email and First Class Mail
Pathway (7352)                                                         c/o Bentz Law Firm                                                      Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                                                     Email and First Class Mail
Pathway To Adventure Council                                           811 W Hillgrove Ave                                                     La Grange, IL 60525‐5822                                                                                                                                                                                              First Class Mail
Pathway To Adventure Council, Boy Scouts Of America                    1218 W Adams St                                                         Chicago, IL 60607‐2802                                                                                                                                                                                                First Class Mail
Pathways United Methodist Church Of Springfield                        Attn: Joe Costello                                                      1232 E Dale St                                           Springfield, MO 65803‐4065                                                        pathwaysumcoffice@gmail.com                                                Email and First Class Mail
Patoka First United Methodist Church                                   Attn: Butch Landreth                                                    405 N Washington                                         Patoka, IL 68875                                                                  landrethbs@gmail.com                                                       Email and First Class Mail
Patrick A. Macmurray                                                   353 W 56th St, Apt 9‐I                                                  New York, NY 10019                                                                                                                         pamacmurray@gmail.com                                                      Email and First Class Mail
Patrick Malone and Associates, PC; Alexander Law Group, LLP            Patrick A. Malone; Richard Alexander                                    1310 L St. NW Ste 800                                    Washington DC 20005                                                               pmalone@patrickmalonelaw.com                                               Email and First Class Mail
Patrick Springs Ruritan                                                Attn: Kevin Reynolds                                                    385 Trents Orchard Rd                                    Patrick Springs, VA 24133                                                         kareynolds40@yahoo.com                                                     Email and First Class Mail
Patrick Trettenero                                                     35 Maple St                                                             Pine Plains, NY 12567                                                                                                                      meetthepatricks@gmail.com                                                  Email and First Class Mail
Patriots' Path                                                         Attn: Marc Andreo                                                       1 Saddle Rd                                              Cedar Knolls, NJ 07927                                                            marc.andreo@scouting.org                                                   Email and First Class Mail
Patriots' Path Cncl 358                                                1 Saddle Rd                                                             Cedar Knolls, NJ 07927‐1901                                                                                                                                                                                           First Class Mail
Patriots Path Council, Bsa                                             Attn: Marc T Andreo                                                     1 Saddle Rd                                              Cedar Knolls, NJ 07927                                                            marc.andreo@scouting.org                                                   Email and First Class Mail
Patriots Path Council, Bsa                                             Attn: Marc T. Andreo                                                    1 Saddle Rd                                              Cedar Knolls, NJ 07927                                                            marc.andreo@scouting.org                                                   Email and First Class Mail
Patterson Federated Church                                             Attn: Eun‐Joo Myung                                                     P.O. Box 1418                                            Patterson, CA 95363                                                               pattersonfederatedchurch@gmail.com                                         Email and First Class Mail
Pattville Umc                                                          Attn: Debra Stadel                                                      13025 Church Rd                                          Yorkville, IL 60560                                                               dlshome42@aol.com                                                          Email and First Class Mail
Paul & Laurie Stauder Parents Of Redacted Minor                        c/o Shearman Denenca LLC                                                Attn: Brian Shearman                                     4240 Canal St                    New Orleans, LA 70119                            bshearman@midcitylaw.com                                                   Email and First Class Mail
Paul A. De Sarno, Esq Attorney At Law                                  Attn: Paul A De Sarno                                                   207 Washington Rd                                        Sayreville, NJ 08872                                                              desarnolaw@gmail.com                                                       Email and First Class Mail
Paul And Laurie Stauder Parent Of Charles Stauder                      3964 Bellview St                                                        Metairie, LA 70002‐4358                                                                                                                                                                                               First Class Mail
Paul C. Thompson, Attorney At Law                                      Paul Thompson                                                           640 Seeley Dr                                            Medina, OH 44256                                                                  hemlockoh@gmail.com                                                        Email and First Class Mail
Paul Cochran Vertetis Amala PLLC                                       Michael T. Pfau                                                         403 Columbia St. Ste 500                                 Seattle WA 98104                                                                  michael@pcvalaw.com                                                        Email and First Class Mail
Paul G. Danaher Law Office                                             Paul G Danaher                                                          833 SW Lemans Ln. Ste 116                                Lees Summit MO 64082                                                              paulgdanaher@gmail.com                                                     Email and First Class Mail
Paul H Linn Memorial Umc                                               Attn: Jennifer Essary                                                   409 N Church St                                          Fayette, MO 65248                                                                 info@linnumc.org                                                           Email and First Class Mail
Paul Hastings, LLP                                                     Matthew J Smart                                                         71 S Wacker Dr, Suite 4500                               Chicago, IL 60606                                                                 matthewsmart@paulhastings.com                                              Email and First Class Mail
Paul Mones P.C.                                                        Paul Mones, Esq                                                         13101 Washington Blvd., Ste 240                          Los Angeles CA 90066                                                              paul@pauImones.com                                                         Email and First Class Mail
Paul Mones P.C.                                                        Paul Mones, Esq                                                         13101 Washington Blvd., Ste 240                          Los Angeles CA 90066                                                              paul@paulmoes.com                                                          Email and First Class Mail
Paul Mones P.C.                                                        Paul Mones, Esq                                                         13101 Washington Blvd., Ste 240                          Los Angeles CA 90066                                                              paul@paulmones.com                                                         Email and First Class Mail
Paula E Jarjosa                                                        c/o Booth Patterson, PC                                                 Attn: David A Pernick                                    4139 W Walton, Ste F             Waterford, MI 48329                              dpernick@boothpatterson.com                                                Email and First Class Mail
Paula E Jarjosa                                                        c/o Sidley Austin LLP                                                   767 7th Ave                                              New York, NY 10019                                                                dpernick@boothpatterson.com                                                Email and First Class Mail
Paula E Jarjosa                                                        99 Cranberry Beach Blvd                                                 White Lake, MI 48386                                                                                                                       pjarjosa1953@gmail.com                                                     Email and First Class Mail
Paulding Peter                                                         Paulding Peter                                                          308 N. Sunset Blvd. Ste 419                              Gulf Breeze FL 32561                                                              paulding@usa.net                                                           Email and First Class Mail
Pauls Valley First United Methodist Church Of Pauls Valley             Attn: Brett Agee                                                        P.O. Box 10                                              Pauls Valley, OK 73075                                                            brett.agee@gaclawyers.com                                                  Email and First Class Mail
Pauls Valley First United Methodist Church Of Pauls Valley             Attn: Brett Agee                                                        101 E Grant Ave                                          Pauls Valley, OK 73075                                                            brett.agee@gaclawyers.com                                                  Email and First Class Mail
Paupack United Methodist Church (78430)                                c/o Bentz Law Firm                                                      Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                                                     Email and First Class Mail
Pawhuska First United Methodist Church                                 621 Leahy Ave                                                           Pawhuska, OK 74056                                                                                                                         pawhuskaumc@gmail.com                                                      Email and First Class Mail
Pawling United Methodist Church                                        Attn: Parker Prout                                                      2 Dutcher Ave                                            Pawling, NY 12564                                                                 pawlingumc1@verizon.net                                                    Email and First Class Mail
Pawnee First United Methodist Church                                   Attn: Financial Secretary                                               P.O. 248                                                 Pawnee, OK 74058                                                                  pawskeeumc@sbcglobal.net                                                   Email and First Class Mail
Paxtonville United Methodist Church (183753)                           c/o Bentz Law Firm                                                      Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                                                     Email and First Class Mail
Payette United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Paymentech, LLC                                                        4 Northeastern Blvd                                                     Salem, NH 03079‐5916                                                                                                                                                                                                  First Class Mail
Payne Memorial Umc                                                     c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Paypal, Inc                                                            4100 Solutions Center, Ste 774100                                       Chicago, IL 60677‐4001                                                                                                                                                                                                First Class Mail
Pci                                                                    Heritage Square, 4835 Lbj Freeway, Ste 1100                             Dallas, TX 75244                                                                                                                                                                                                      First Class Mail
Pcm                                                                    c/o Insight Direct USA Inc                                              Attn: Michael L. Walker                                  6820 S Harl Ave                  Tempe, AZ 85283                                  barbara.ross@insight.com                                                   Email and First Class Mail
Pea Ridge United Methodist Church                                      Attn: Maureen Effingham                                                 5747 E Pea Ridge Rd                                      Hungington, WV 25705                                                              pearidgeumc@outlook.com                                                    Email and First Class Mail
Pea Ridge United Methodist Church                                      Attn: Shannon Blosser                                                   5747 E Pea Ridge Rd                                      Huntington, WV 25705                                                              shannonblosser@gmail.com                                                   Email and First Class Mail
Peace Evangelical Lutheran Church                                      c/o Braun Kendrick Finkbeiner Plc                                       Attn: David Lawrence Puskar                              4301 Fashion Square Blvd         Saginaw, MI 48603                                davpus@braunkendrick.com                                                   Email and First Class Mail
Peace Evangelical Lutheran Church                                      Attn: Vicar Henry G Pahlkotter, II                                      3161 Lawndale Rd                                         Saginaw, MI 48603                                                                 hpahlkotter@peacesaginaw.org                                               Email and First Class Mail
Peace Lutheran Church                                                  Attn: Craig M Frye                                                      71 Loma Dr                                               Camarillo, CA 93010                                                               Cfrye@rsjcpa.com                                                           Email and First Class Mail
Peace Lutheran Church                                                  Attn: Greg Loving                                                       941 Bedford Euless Rd                                    Hurst, TX 76053                                                                   greg@peacechurch.org                                                       Email and First Class Mail
Peace Lutheran Church                                                  328 E Great Creek Rd                                                    Galloway, NJ 08205                                                                                                                         merceralan@aol.com                                                         Email and First Class Mail
Peace Lutheran Church                                                  Attn: Pastor Paul Stjernholm                                            5509 W 41st St                                           Sioux Falls, SD 57106                                                             pastorpaul@peacelutheran.com                                               Email and First Class Mail
Peace Lutheran Church                                                  Attn: Patricia A Rocca                                                  455 Clark State Rd                                       Gahanna, OH 43230                                                                 PRocca@peacegahanna.org                                                    Email and First Class Mail
Peace Lutheran Church                                                  Attn: Timothy Olson                                                     1512 S Aberdeen Ave                                      Sioux Falls, SD 57106                                                             tolson@keepshots.com                                                       Email and First Class Mail
Peace Lutheran Church                                                  Attn: Earle Knapp                                                       401 Smallwood Dr                                         Waldorf, MD 20602                                                                 treasurer@myplc.org                                                        Email and First Class Mail
Peace Lutheran Church                                                  Attn: Timothy T Parker                                                  1000 2nd Ave, Fl 30                                      Seattle, WA 98104                                                                 ttp@pattersonbuchanan.com                                                  Email and First Class Mail
Peace Lutheran Church Columbus, Nebraska                               Attn: Clark Grant                                                       P.O. Box 455                                             Columbus, NE 68602‐0455                                                           clark@grantattorney.com                                                    Email and First Class Mail
Peace Lutheran Church Of Conway, Inc.                                  Attn: Shane Henry & Assoc Pllc                                          335 Hogan Lane, Ste 100                                  Conway, AR 72034                                                                  shane@shanehenry.attorney                                                  Email and First Class Mail
Peace Lutheran Church Of Hurst, Texas                                  Attn: James H Billingsley                                               2950 N Harwood St, Ste 2100                              Dallas, TX 75201                                                                  jbillingsley@polsinelli.com                                                Email and First Class Mail
Peace Lutheran Church Puyallup                                         Attn: Council President & Mark Siltala                                  214 E Pioneer                                            Puyallup, WA 98372                                                                office@peacepuyallup.org                                                   Email and First Class Mail
Peace Lutheran Church Salem Or                                         Peace Lutheran Church                                                   1525 Glen Creek Rd NW                                    Salem, OR 97304                                                                   office@peacelutheransalem.org                                              Email and First Class Mail
Peace Luthern Church Of Cedar Park                                     P.O. Box 171047                                                         Austin, TX 78717‐0039                                                                                                                      jenny.cox@peaceaustin.org                                                  Email and First Class Mail
Peace Umc                                                              c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Peace United Methodist Church                                          2300 Wisconsin Ave                                                      Kaukauna, WI 54130                                                                                                                         info@peaceunitedmethodist.org                                              Email and First Class Mail
Peace United Methodist Church At Hunters Creek LLC                     c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Peachland United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Peachtree City United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Peachtree City United Methodist Church                                 225 Robinson Rd                                                         Peachtree City, GA 30269                                                                                                                                                                                              First Class Mail
Peachtree Road United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  ERICE@BRADLEY.COM                                                          Email and First Class Mail
Peachtree Umc                                                          c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Peakland United Methodist Church                                       Attn: John Vest                                                         4434 Boonsboro Rd                                        Lynchburg, VA 24503‐2336                                                          peaklandpastor@gmail.com                                                   Email and First Class Mail
Pearblossom Community United Methodist Church                          Attn: Glenn Hoskins Pastor                                              P.O. Box 488                                             Pearblossom, CA 93553                                                             Pearblossomumc@gmail.com                                                   Email and First Class Mail
Pearisburg First United Methodist Church                               Attn: Sherry Fleeman, Treasurer                                         P.O. Box 400                                             Pearisburg, VA 24134                                                              brianburch@gmail.com                                                       Email and First Class Mail
Pearisburg First United Methodist Church                               Attn: Brian C Burch                                                     1101 Valleyview Dr                                       Pearisburg, VA 24134                                                              pburgfumc@gmail.com                                                        Email and First Class Mail
Pearl Street United Methodist Church                                   Attn: Timothy Southern                                                  415 Pearl St                                             Brockton, MA 02301                                                                pearlstreetumc@gmail.com                                                   Email and First Class Mail
Pearson Education, Inc                                                 c/o Phillips Lytle LLP                                                  Attn: Angela Z Miller                                    125 Main St                      Buffalo, NY 14203                                amiller@phillipslytle.com                                                  Email and First Class Mail
Pearson Education, Inc                                                 Attn: John Garry                                                        221 River St                                             Hoboken, NJ 07030                                                                                                                                            First Class Mail
Pearson Education, Inc                                                 Attn: John Tweeddale                                                    221 River St                                             Hoboken, NJ 07030                                                                                                                                            First Class Mail
Pearson Education, Inc                                                 501 Boylston St                                                         Boston, MA 02116‐3769                                                                                                                                                                                                 First Class Mail
Pearson Memorial United Methodist Church                               c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Pecan Gap United Methodist Church                                      Attn: Morris L White                                                    P.O. Box 195                                             Pecan Gap, TX 75469                                                               wwhite@peoplescom.net                                                      Email and First Class Mail
Pecan Gap United Methodist Church                                      Attn: Nan O Beeler, Treasurer                                           P.O. Box 219                                             Pecan Gap, TX 75469                                                                                                                                          First Class Mail
Pecatonica                                                             Attn: David Owen Hilton                                                 528 Washington St                                        Pecatonica, IL 61063                                                              pastor@pecumc.org                                                          Email and First Class Mail
Peck'S Memorial United Methodist Church                                Attn: Kimberly S Henry                                                  2438 Wilkinson Pike                                      Maryville, TN 37803                                                               kimodb63@gmail.com                                                         Email and First Class Mail
Peculiar United Methodist Church                                       Attn: Pastor, Peculiar Umc                                              P.O. Box 207                                             20521 S School Rd                Peculiar, MO 64078                               admin@peculiarumc.org                                                      Email and First Class Mail
Pee Dee Area Cncl 552                                                  702 S Coit St                                                           Florence, SC 29501‐5113                                                                                                                                                                                               First Class Mail
Pee Dee Area Cncl 552                                                  P.O. Box 268                                                            Florence, SC 29503‐0268                                                                                                                                                                                               First Class Mail
Peekskill Presbyterian Church                                          705 South St                                                            Peekskill, NY 10566                                                                                                                        office@peekskillpresby.org                                                 Email and First Class Mail
Peggy Mathis Williams                                                  1704 Azalea                                                             Sulphur, LA 70663                                                                                                                          pwilliams@hmumc.com                                                        Email and First Class Mail
Pegram United Methodist Church                                         Attn: Treasurer, Pegram Umc                                             479 Thompson Rd                                          Pegram, TN 37143                                                                  pegramumc@gmail.com                                                        Email and First Class Mail
Peiffer Wolf Carr Kane & Conway                                        Laurin M. Jacobsen                                                      1519 Robert C Blakes Sr. Dr., First Floor                New Orleans LA 70130                                                              lajaobsen@peifferwolf.com                                                  Email and First Class Mail
Pekin United Methodist Church                                          Pekin United Methodist Church Treasurer                                 244 S Shorts Corner Rd                                   Pekin, IN 47165                                                                   pekinumc1@gmail.com                                                        Email and First Class Mail
Pembroke First Umc                                                     c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Pen Argyl Grace United Methodist Church                                c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Pen Argyl: Grace United Methodist Church                               c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                                                                                             First Class Mail
Penasquitos Church Of The Nazarene Dba Radiant Life Church             Attn: Shane Smith                                                       10060 Carmel Mountain Rd                                 San Diego, CA 92129                                                               shaneadamsmith@hotmail.com                                                 Email and First Class Mail
Pender UMC                                                             c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Pendleton (First United Methodist Ministries, Inc)                     Attn: John Franklin Groves                                              225 W State St                                           Pendleton, IN 46064                                                               john.groves@inumc.org                                                      Email and First Class Mail
Pendleton Center United Methodist Church                               Attn: Mary Bobsein Treasurer                                            6864 Campbell Blvd                                       North Tonowanda, NY 14120                                                         theoffice@pcumc.org                                                        Email and First Class Mail
Pendleton Emmanuel United Methodist Church                             Attn: Pastor Dale E Erwin                                               311 E High St                                            Pendleton, IN 46064                                                               deerwin@comcast.net                                                        Email and First Class Mail
Penfield United Methodist Church                                       Attn: Sherri Rood                                                       1795 Baird Rd                                            Penfield, NY 14526‐1072                                                           pastor@pumcny.org                                                          Email and First Class Mail
Penhook UMC                                                            c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Peniel United Methodist Church ‐ Wilmington                            c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Peninsula United Methodist Church                                      Attn: William H Clifton                                                 1904 Main                                                Peninsula, OH 44264                                                               diftowh@hotmail.com                                                        Email and First Class Mail
Peninsula United Methodist Church                                      1575 Main                                                               Peninsula, OH 44264                                                                                                                        PeninsulaM@TWC.com                                                         Email and First Class Mail
Penn Law, LLC                                                          Daren W. Penn, Alexandra "Sachi" Cole, Kevin M. Ketner and Paul Mones   4200 Northside Parkway, Ste 100, Building One            Atlanta GA 30327                                                                  darren@pennlawgroup.com ; sachi@pennlawgroup.com                           Email and First Class Mail
Penn Law, LLC                                                          Daren W. Penn, Alexandra "Sachi" Cole, Kevin M. Ketner and Paul Mones   4200 Northside Parkway, Ste 100, Building One            Atlanta GA 30327                                                                  darren@pennlawgroup.com; sachi@pennlawgroup.com kevin@pennlawgroup.com     Email and First Class Mail
Penn Law, LLC                                                          Daren W. Penn, Alexandra "Sachi" Cole, Kevin M. Ketner and Paul Mones   4200 Northside Parkway, Ste 100, Building One            Atlanta GA 30327                                                                  darren@pennlawgroup.com; sachi@pennlawgroup.com ; kevin@pennlawgroup.com   Email and First Class Mail
Penn State University                                                  For Benefit Of: Aaron Coffman                                           76 University Dr                                         Hazleton, PA 18202‐8025                                                                                                                                      First Class Mail
Penn State University                                                  For Benefit Of: Thomas Choplick                                         State College                                            University Park, PA 16801                                                                                                                                    First Class Mail
Penn Yan United Methodist Church                                       c/o Treasurer, Bethany United Methodist Church                          Attn: Jerry T Snyder                                     166 Main St                      Penn Yan, NY 14527                               snyder2457@hotmail.com                                                     Email and First Class Mail
Pennington Presbyterian Church                                         Attn: Nancy A Mikoski                                                   13 S Main St                                             Pennington, NJ 08534                                                              Office@pennpres.org                                                        Email and First Class Mail
Pennington United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                                    Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                  erice@bradley.com                                                          Email and First Class Mail
Pennington United Methodist Church                                     Attn: Administrative Council Chair                                      2745 Pennington Bend Rd                                  Nashville, TN 37214                                                               sandanorfleet@gmail.com                                                    Email and First Class Mail
Pennington United Methodist Church                                     Stanton E Norfleet                                                      7011 Couchville Pike                                     Mount Juliet, TN 37122                                                            sandanorfleet@gmail.com                                                    Email and First Class Mail
Pennsylvania Avenue United Methodist Church                            Attn: Rev Mark Erway                                                    1238 Pennsylvania Ave                                    Pine City, NY 14871‐9251                                                          paumcme@aol.com                                                            Email and First Class Mail
Pennsylvania Dutch Cncl 524                                            630 Janet Ave, Ste B114                                                 Lancaster, PA 17601‐4582                                                                                                                                                                                              First Class Mail
Pennsylvania State University                                          For Benefit Of: Mitchell Pan                                            103 Shields Bldg                                         University Park, PA 16802‐1201                                                                                                                               First Class Mail
Penobscot Umc, South Penobscot Umc, North Penobscot Umc                Attn: Debra Robertson, Treasurer Pumc                                   P.O. Box 30                                              Penobscot, ME 04476                                                               robertson.debra@gmail.com                                                  Email and First Class Mail
Pension Benefit Guaranty Corporation                                   Attn: Cassandra Burton                                                  1200 K St, NW                                            Washington, DC 20005‐4025                                                         burton.cassandra@pbgc.gov                                                  Email and First Class Mail
Pension Benefit Guaranty Corporation                                   Attn: Patricia Kelly, CFO                                               1200 K St, NW                                            Washington, DC 20005‐4025                                                                                                                                    First Class Mail
                                                              Case 20-10343-LSS                                              Doc 2541                                                Filed 04/07/21                                        Page 56 of 87

People 20 Global Inc                                                  P.O. Box 536853                                        Atlanta, GA 30353‐6853                                                                                                                                                             First Class Mail
Peoples United Methodist Church                                       Attn: Ellen Louise Bridge                              131 Main St                                         Newport, ME 04953                                               ebridge@tdstelme.net                                           Email and First Class Mail
Peoples United Methodist Church                                       Attn: Rev Ellen Bridge                                 P.O. Box 182                                        Newport, ME 04953                                               ebridge@tdstelme.net                                           Email and First Class Mail
Peoples United Methodist Church                                       Attn: Rev Ellen Bridge & Richard Stoughton             P.O. Box 182                                        Newport, ME 04953                                               ebridge@tdstelme.net                                           Email and First Class Mail
Peoples United Methodist Church                                       Attn: Bradford Morrison                                24 Oak St                                           South Portland, ME 04106                                        havechef@gwi.net                                               Email and First Class Mail
Peoples United Methodist Church                                       Attn: Rosemary Herd                                    240 Barnstable, Ste 9                               South Portland, ME 04106                                        rherd65@gmail.com                                              Email and First Class Mail
People'S United Methodist Church                                      Attn: Jessica Ellis, CFO                               475 Riverside Dr, Ste 1922                          New York, NY 10115                                              bshillady@umcitysociety.org                                    Email and First Class Mail
People'S United Methodist Church                                      Attn: Nicholas Guay                                    86 Summit St                                        Baileyville, ME 04694                                           ngguay68@gmail.com                                             Email and First Class Mail
People'S United Methodist Church                                      Attn: Frank King                                       P.O. Box 150                                        Fremont, NH 03044                                               Pastor@PUMCfremont.org                                         Email and First Class Mail
People'S United Methodist Church                                      Attn: Frank King                                       408 Main St                                         Fremont, NH 03044                                               Pastor@PUMCfremont.org                                         Email and First Class Mail
People'S United Methodist Church                                      Attn: Pastor Matt Willis‐Goode                         64 Purchase St                                      Newburyport, MA 01950                                           pastormattwg@gmail.com                                         Email and First Class Mail
People'S United Methodist Church                                      Attn: Anita Brown                                      P.O. Box 105                                        Union, ME 04862                                                 pumcunion@gmail.com                                            Email and First Class Mail
People's United Methodist Church S Thomaston ME 04858                 Attn: William Torpey                                   P.O. Box 83                                         13 Chapel St                   S Thomaston, ME 04858            william.t.torpey@gmail.com                                     Email and First Class Mail
Peoples United Methodist Church South Thomaston Maine 04858           Attn: William Torpey                                   159 Cline Rd                                        13 Chapel St                   Spruce Head, ME 04859            william.t.torpey@gmail.com                                     Email and First Class Mail
Pepperdine University                                                 For Benefit Of: Luke C Sides                           24255 Pacific Coast Hwy                             Malibu, CA 90263‐3999                                                                                                          First Class Mail
Pepsi Beverages Company                                               3605 N Stone Ave                                       Colorado Springs, CO 80907‐5315                                                                                                                                                    First Class Mail
Pepsi Cola Company                                                    P.O. Box 841828                                        Dallas, TX 75284‐1828                                                                                                                                                              First Class Mail
Peralta Memorial United Methodist Church                              c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Perdido Bay United Methodist Church, Inc                              c/o Stichter, Riedel, Blain & Postler, Pa              Attn: Edward J Peterson, Esq                        110 E Madison St, Ste 200      Tampa, FL 33602                  epeterson.ecf@srbp.com                                         Email and First Class Mail
Perdido Bay United Methodist Church, Inc                              13660 Innerarity Point Rd                              Pensacola, FL 32507                                                                                                                                                                First Class Mail
Perdue & Kidd                                                         Donald H. Kidd                                         777 Post Oak Blvd., Ste 450                         Houston TX 77056                                                dkidd@perdueandkidd.com                                        Email and First Class Mail
Perdue & Kidd                                                         Donald H. Kidd                                         777 Post Oak Blvd., Ste 450                         Houston TX 77056                                                dkidd@perdueandkiddlcom                                        Email and First Class Mail
Performance Staffing Inc                                              P.O. Box 7064                                          San Francisco, CA 94120‐7064                                                                                                                                                       First Class Mail
Perimeter Global Logistics                                            2800 Story Rd W, Ste 100                               Irving, TX 75038‐5267                                                                                                                                                              First Class Mail
Perimeter International                                               2700 Story Rd W, Ste 150                               Irving, TX 75038‐7391                                                                                                                                                              First Class Mail
Perkins Coie LLP                                                      John S Kaplan                                          1201 3rd Ave, Ste 4900                              Seattle, WA 98101‐3099                                          JKaplan@perkinscoie.com                                        Email and First Class Mail
Perritte Memorial United Methodist Church                             Attn: Max Mccarley, Finance Chair                      1025 Durst                                          Nacogdoches, TX 75964                                           info@perritumc.org                                             Email and First Class Mail
Perritte Memorial United Methodist Church                             James Keith Broyles                                    Same                                                Same                                                            keith.pmchurch@gmail.com                                       Email and First Class Mail
Perry First United Methodist Church                                   Attn: Marilyn Schirman, Treasurer                      P.O. Box 237                                        Perry, IA 50220                                                 perryumc297@gmail.com                                          Email and First Class Mail
Perry First United Methodist Church                                   Attn: Betty Emerling                                   35 Covington St                                     Perry, NY 14530                                                                                                                First Class Mail
Perry Hall Umc                                                        Attn: Kimberly Cole                                    9515 Bel Air Rd                                     Baltimore, MD 21236                                             peryhallumc@verizon.net                                        Email and First Class Mail
Perry Hall Umc                                                        Attn: Kimberly Cole Treasurer                          9515 Bel Air Rd                                     Baltimore, MD 21236                                             peryhallumc@verizon.net                                        Email and First Class Mail
Perry Memorial United Methodist Church                                Attn: Brenda Sue Dotson, Treasurer                     202 Livingston St                                   P.O. Box 1264                  Shady Spring, WV 25918           pmumc@suddenlinkmail.com                                       Email and First Class Mail
Perry United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  Erice@bradley.com                                              Email and First Class Mail
Perry United Methodist Church                                         Attn: John Plowman                                     121 S Madison St                                    P.O. Box 15                    Perry, MI 48872                  jmplow@yahoo.com                                               Email and First Class Mail
Perrysburg First Church                                               200 W 2nd St                                           Perrysburg, OH 43551                                                                                                office@perrysburgfirst.church                                  Email and First Class Mail
Perryton First United Methodist Church                                Attn: Secretary/Treasurer And/Or Pastor                P.O. Box 987                                        Perryton, TX 79070                                              rmedearis@lubbocklawfirm.com                                   Email and First Class Mail
Perryton United Methodist Church                                      Attn: Reverend Christopher W Wiseman                   12335 Marne Rd                                      Newark, OH 43055                                                chriswwiseman@gmail.com                                        Email and First Class Mail
Perryville United Methodist Church                                    c/o Andy Gill                                          P.O. Box 645                                        Perryville, AR 72126                                            acgill07@gmail.com                                             Email and First Class Mail
Perryville United Methodist Church ‐ Perryville                       c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Perryville United Methodist Church (85355)                            c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                              680 Washington Rd, Ste 200     Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                         Email and First Class Mail
Pert Amboy Catholic Primary/Secondary                                 Attn: Andre L Kydala                                   54 Old Hwy 22                                       Clinton, NJ 08809                                                                                                              First Class Mail
Peru Main St United Methodist Church                                  Attn: David Swihart, Trustee Chairman                  81 W Main St                                        Peru, IN 46970                                                                                                                 First Class Mail
Peter Donald Buchanan, Jr                                             3986 County Rd 176                                     Sidon, MS 38954                                                                                                     pdbracing@me.com                                               Email and First Class Mail
Peter F Milloy                                                        30 Carew St                                            S Hadley, MA 01075                                                                                                                                                                 First Class Mail
Peter Philips Law, LLC                                                Peter Philips                                          1037 D Chuck Dawley Blvd Ste 100                    Mt Pleasant SC 29464                                            ptp@peterphilipslaw.com                                        Email and First Class Mail
Petersburg United Methodist Church                                    Attn: Robert A. (Andy) Aycock                          P.O. Box 190                                        Petersburg, TX 79250                                                                                                           First Class Mail
Petersburg‐Crever Methodist (177238)                                  c/o Bentz Law Firm                                     Attn: Sean Bollman                                  680 Washington Rd, Ste 200     Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                         Email and First Class Mail
Petersburg‐Crever Methodist (177238)                                  c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                              680 Washington Rd, Ste 200     Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                         Email and First Class Mail
Petersburg‐Crever Methodist (Alexandria)                              c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                              680 Washington Rd, Ste 200     Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                         Email and First Class Mail
Peterson & Associates, P.C.                                           David M. Peterson                                      8001 W. 47th Street, Ste 107                        Kansas City MO 64112                                            dmp@petersonlawfirm.com                                        Email and First Class Mail
Petersville United Methodist Church                                   Attn: Kathryn Bush                                     4393 N 500 E                                        Hope, IN 47246                                                  bushk63501@yahoo.com                                           Email and First Class Mail
Petersville United Methodist Church                                   Attn: Treasurer                                        2781 N 500 E                                        Columbus, IN 47203                                              petersvilechurch@gmail.com                                     Email and First Class Mail
Petoskey United Methodist Church                                      Attn: Melissa A Joneson                                1804 E Mitchell Rd                                  Petoskey, MI 49770                                              treasurer@petoskeyumc.org                                      Email and First Class Mail
Petrie Memorial United Methodist Church                               Attn: Roger Brown                                      3124 Sharon Grove Rd                                Elkton, KY 42220                                                RDBROW@yahoo.com                                               Email and First Class Mail
Petrie Memorial United Methodist Church                               Roger D Brown                                          202 E Main St                                       P.O. Box 160                   Elkton, KY 42220                 RDBROW@yahoo.com                                               Email and First Class Mail
Petroleum Products Llc                                                P.O. Box 644274                                        Pittsburgh, PA 15264‐4274                                                                                                                                                          First Class Mail
Petrolia United Methodist Church                                      P.O. Box 67                                            Petrolia, TX 76377                                                                                                  petroliaumc@gmail.com                                          Email and First Class Mail
Pfau Cochran Vertetis Amala PLLC                                      Attn: Darrell Cochran; Kevin Hastings                  909 A Street Ste 700                                Tacoma WA 98402                                                 darrell@pcvalaw .com; kevin@pcvalaw.com; kmoore@pcvalaw .com   Email and First Class Mail
Pfau Cochran Vertetis Amala PLLC                                      Attn: Darrell Cochran; Kevin Hastings                  909 A Street Ste 700                                Tacoma WA 98402                                                 darrell@pcvalaw.com                                            Email and First Class Mail
Pfau Cochran Vertetis Amala PLLC                                      Attn: Darrell Cochran; Kevin Hastings                  909 A Street Ste 700                                Tacoma WA 98402                                                 darrell@pcvalaw.com; kevin@pcvalaw.com; kmcore@pcvalaw com     Email and First Class Mail
Pfau Cochran Vertetis Amala PLLC                                      Attn: Darrell Cochran; Kevin Hastings                  909 A Street Ste 700                                Tacoma WA 98402                                                 kevin@pcvalaw.com                                              Email and First Class Mail
Pfau Cochran Vertetis Amala PLLC                                      Attn: Darrell Cochran; Kevin Hastings                  909 A Street Ste 700                                Tacoma WA 98402                                                 kmoore@pcvalaw.com                                             Email and First Class Mail
Pfau Cochran Vertetis Amala PLLC                                      Michael T. Pfan, Esq.                                  403 Columbia St. Ste 500                            Seattle WA 98104                                                michaeI@pcvalaw.com                                            Email and First Class Mail
Pfau Cochran Vertetis Amala PLLC                                      Michael T. Pfan, Esq.                                  403 Columbia St. Ste 500                            Seattle WA 98104                                                michael@pcvalaw.ocm                                            Email and First Class Mail
Pfau Cochran Vertetis Amala PLLC                                      Michael T. Pfan, Esq.                                  403 Columbia St. Ste 500                            Seattle WA 98104                                                michael@pcvawlaw.com                                           Email and First Class Mail
Pfeifer Morgan & Stesiak                                              Attn: Ryan G Milligan                                  53600 N Ironwood Rd                                 South Bend, IN 46635                                            Rmilligan@pilawyers.com                                        Email and First Class Mail
Pfeifer Morgan & Stesiak                                              Ryan G Milligan                                        53600 N Ironwood Rd                                 South Bend, IN 46635                                            rmilligan@pilawyers.com                                        Email and First Class Mail
Pfeifer Morgan & Stesiak                                              Ryan G. Milligan                                       53600 N Ironwood Rd                                 South Bend, IN 46635                                            rmilligan@pilawyers.com                                        Email and First Class Mail
Pharr Chapel Umc                                                      Attn: Carol Ann Sutton                                 517 Federal Ave                                     Morgan City, LA 70380                                           churchoffice@pharrchapelumc.org                                Email and First Class Mail
Phase 3 Media Llc                                                     Dept 7052                                              P.O. Box 2153                                       Birmingham, AL 35287‐7052                                                                                                      First Class Mail
Phi Beta Sigma Fraternity Inc                                         P.O. Box 551126                                        Orlando, FL 32855‐1126                                                                                                                                                             First Class Mail
Phi Beta Sigma Fraternity, Inc                                        P.O. Box 551126                                        Orlando, FL 32855‐1126                                                                                                                                                             First Class Mail
Philadelphia Lawyers Group, LLC                                       Alan Zibleman, Esq                                     Two Penn Center ‐ Suite 1030 ‐ 1500 JFK Boulevard   Philadelphia PA 19102                                           alan@philadelphialawyersgroup.com                              Email and First Class Mail
Philadelphia Lawyers Group, LLC                                       Alan Zibleman, Esq                                     Two Penn Center ‐ Suite 1030 ‐ 1500 JFK Boulevard   Philadelphia PA 19102                                           alan@philadelphialawyresgroup.com                              Email and First Class Mail
Philadelphia Lawyers Group, LLC                                       Alan Zibleman, Esq                                     Two Penn Center ‐ Suite 1030 ‐ 1500 JFK Boulevard   Philadelphia PA 19102                                           alan@phildelphialawyersgroup.com                               Email and First Class Mail
Philadelphia Umc                                                      780 Old Louisville Rd                                  Harlem, GA 30814                                                                                                                                                                   First Class Mail
Philadelphia Umc 780 ‐ Harlem                                         c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Philadelphia United Methodist Church                                  Attn: Rev. Rebecca J. Shirley                          5734 Morris Hunt Dr                                 Fort Mill, SC 29708                                             becky@pumcfortmill.org                                         Email and First Class Mail
Philadelphia United Methodist Church                                  Kay G. Crowe                                           1613 Main St                                        Columbia, SC 29201                                              chancellor@umcsc.org                                           Email and First Class Mail
Philadelphia United Methodist Church                                  Attn: Shawn T Matney                                   2265 W US Hwy 40                                    Greenfield, IN 46140                                            office@mtcomfortchurch.com                                     Email and First Class Mail
Philanthropic Ventures Fdn                                            1222 Preservation Park Way                             Oakland, CA 94612‐1204                                                                                                                                                             First Class Mail
Phileatus Winchell                                                    18 Church St                                           Phoenicia, NY 12464                                                                                                 winch269@yahoo.com                                             Email and First Class Mail
Philip M. Condit                                                      c/o Boy Scouts of America                              Attn: Chase Koontz                                  1325 W Walnut Hill Ln          Irving, TX 75015                 chase.koontz@scouting.org                                      Email and First Class Mail
Philipsburg Grace Umc (00189008)                                      c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                              680 Washington Rd, Ste 200     Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                         Email and First Class Mail
Philipsburg Grace Umc (00189008)                                      c/o Bentz Law Firm, Pc                                 Attn: Sean Bollman                                                                                                  lspagnolo@bentzlaw.com                                         Email and First Class Mail
Philipsburg Trinity Umc (06510)                                       c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                              680 Washington Rd, Ste 200     Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                         Email and First Class Mail
Phillips & Paolicelli, LLP                                            Ari L. Taub, Esq.                                      747 Third Avenue, 6th Floor                         New York NY 10017                                               ATAUB@P2law.com                                                Email and First Class Mail
Phillips & Paolicelli, LLP                                            Ari L. Taub, Esq.                                      747 Third Avenue, 6th Floor                         New York NY 10017                                               dpaolicelli@p2law.com                                          Email and First Class Mail
Phillips & Paolicelli, LLP                                            Ari L. Taub, Esq.                                      747 Third Avenue, 6th Floor                         New York NY 10017                                               mstewart@p2law.com                                             Email and First Class Mail
Phillips & Paolicelli, LLP                                            Ari L. Taub, Esq.                                      747 Third Avenue, 6th Floor                         New York NY 10017                                               sweissman@p2law.com                                            Email and First Class Mail
Phillips Chapel United Methodist Church                               Attn: Rev Mark Dee Stephens                            2362 Brucewood Rd                                   Haw River, NC 27258                                             marks@nccumc.org                                               Email and First Class Mail
Phillips United Methodist Church                                      Brian Ross Ophaug                                      2324 S Harlan St                                    Lakewood                                                        bophaug@comcast.net                                            Email and First Class Mail
Phillips United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Phillipsburg Trinity Umc (06510)                                      c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                              680 Washington Rd, Ste 200     Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                         Email and First Class Mail
Philmont Staff Association                                            17 Deer Run Rd                                         Cimarron, NM 87714‐9638                                                                                                                                                            First Class Mail
Philmont United Methodist Church                                      Attn: Kenneth W Coddington Jr                          27 Church St                                        Philmont, NY 12565                                              kedocama4@gmail.com                                            Email and First Class Mail
Philmont United Methodist Church                                      Attn: Kenneth Coddington                               P.O. Box 466                                        Philmont, NY 12565                                              philmontumc@gmail.com                                          Email and First Class Mail
Phoenicia United Methodist Church                                     Attn: Rev, Yeon Shin                                   3056 Route 28                                       Shokan, NY 12481                                                yeon.shin@nyac.umc.com                                         Email and First Class Mail
Picayune First United Methodist Church                                Attn: Arnold Daniel                                    323 N Haugh Ave                                     Picayune, MS 39466                                                                                                             First Class Mail
Pickford United Methodist Church                                      Attn: Leanne Storey                                    P.O. Box 128                                        Pickford, MI 49774                                              pickfordumc@gmail.com                                          Email and First Class Mail
Pickton United Methodist Church                                       Attn: Lenise Boseman                                   P.O. Box 84                                         Pickton, TX 75471                                               lenise.boseman@yahoo.com                                       Email and First Class Mail
Pickton United Methodist Church                                       Attn: Roland Sache                                     55Cr 2419                                           P.O. Box 2                     Pickton, TX 75471                                                                               First Class Mail
Piedmont Cncl 42                                                      10 Highland Way                                        Piedmont, CA 94611‐4095                                                                                                                                                            First Class Mail
Piedmont Cncl 420                                                     P.O. Box 1059                                          Gastonia, NC 28053‐1059                                                                                                                                                            First Class Mail
Piedmont Council 042                                                  Attn: Seth Hilton                                      180 Mountain Ave                                    Piedmont, CA 94611                                              seth.hilton@stoel.com                                          Email and First Class Mail
Piedmont Council, Boy Scouts Of America                               P.O. Box 1059                                          Gastonia, NC 28053‐1059                                                                                                                                                            First Class Mail
Piedmont Episcopal Church                                             Attn: Eve Bargmann                                     P.O. Box 305                                        Madison, VA 22727                                               piedmontepiscopal@gmail.com                                    Email and First Class Mail
Piedmont First United Methodist Church ‐ Piedmont, Oklahoma           Attn: Pastor, Piedmont First United Methodist Church   P.O. Box 237                                        Piedmont, OK 73078                                              Jim@jamesmarrcpa.com                                           Email and First Class Mail
Piedmont Natural Gas                                                  Attn: Lashawnda Freeman                                Bankruptcy                                          4339 S Tryon St                Charlotte, NC 28217              lashawnda.freeman@duke‐energy.com                              Email and First Class Mail
Piedmont Natural Gas                                                  Attn: Lashawnda Freeman                                4339 S Tryon St                                     Charlotte, NC 28217                                             lashawnda.freeman@duke‐energy.com                              Email and First Class Mail
Piedmont Natural Gas Company                                          P.O. Box 1246                                          Charlotte, NC 28201‐1246                                                                                                                                                           First Class Mail
Piedmont United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pien Hall Ruritan Clun                                                Germantown Ruritan Club                                3196 US 311 Hwy N                                   Pine Hall, NC 27042                                             phruritans@gmail.com                                           Email and First Class Mail
Pierce Chapel United Methodist Church, Inc.                           Attn: Dawn Krueger, Financial Secretary                5122 Pierce Chapel Rd                               Midland, GA 31820                                               dawn@piercechapel.com                                          Email and First Class Mail
Pierce Memorial Presbyterian Church Of Farmingdale, NJ                c/o Lindabury Mccormick Estabrook & Cooper, Pc         Attn: Monica Vir, Esq                               53 Cardinal Dr                 Westfield, NJ 07091‐2369         mvir@lindabury.com                                             Email and First Class Mail
Pierce Skrabanek, PLLC                                                Paul Skrabanek                                         3701 Kirby Dr, Ste 760                              Houston TX 77098                                                psboffice@psbfirm.com                                          Email and First Class Mail
Pierceton United Methodist Church                                     Attn: William Hartman                                  P.O. Box 478                                        7888 US 30E                    Pierceton, IN 46562              wmhart54@gmail.com                                             Email and First Class Mail
Pierre First United Methodist Church                                  Attn: Greg Kroger                                      117 N Central Ave                                   Pierre, SD 57501                                                greg.kroger@pierrefirstumc.org                                 Email and First Class Mail
Pikes Peak Cncl 60                                                    985 W Fillmore St                                      Colorado Springs, CO 80907‐5809                                                                                                                                                    First Class Mail
Pikes Peak Council, Boy Scouts Of America                             985 W Fillmore St                                      Colorado Springs, CO 80907‐5809                                                                                                                                                    First Class Mail
Pikeville Umc                                                         Attn: Rev Greg Smart                                   P.O. Box 233                                        Pikeville, TN 37367                                             pumctnsec@bledsoe.net                                          Email and First Class Mail
Pikeville United Methodist Church                                     Attn: Pastor Willard Knipp                             P.O. Box 311                                        Pikeville, KY 41502‐0311                                        office.pumc@gmail.com                                          Email and First Class Mail
Pilgrim Congregational Church, Ucc                                    4 Watson St                                            Nashua, NH 03064                                                                                                    treasurer@pilgrimchurchnashua.org                              Email and First Class Mail
Pilgrim Lutheran Church Of Puyallup, Washington                       Attn: Steven Schumacher                                10510 136th St E                                    Puyallup, WA 98374                                              office@pilgrimpuyallup.org                                     Email and First Class Mail
Pilgrim Presbyterian Church                                           Attn: Stephen Cyphers c/o Pilgrim                      750 Belvidere Rd                                    Phillipsburg, NJ 08865                                          stephencyphers@gmail.com                                       Email and First Class Mail
Pilgrim Presbyterian Church                                           c/o Pilgrim                                            Attn: Stephen Cyphers                               750 Belvidere Rd               Phillipsburg, NJ 08865           stephencyphers@gmail.com                                       Email and First Class Mail
Pilmoor Memorial United Methodist Church                              Attn: Nedra Daughdrill Lane                            192 Courthouse Rd                                   Currituck, NC 27929                                             pilmoor@nccumc.org                                             Email and First Class Mail
Pilot Point First United Methodist Church                             P.O. Box 492                                           Pilot Point, TX 76258                                                                                               office@pilotpointfumc.org                                      Email and First Class Mail
Pine Bluffs United Methodist Church                                   Attn: Sally Brelsford                                  P.O. Box 662                                        Pine Bluffs, WY 82082                                                                                                          First Class Mail
Pine Burr Area Cncl 304                                               1318 Hardy St                                          Hattiesburg, MS 39401‐4982                                                                                                                                                         First Class Mail
Pine Castle Methodist                                                 c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pine Creek Valley Umc (07372)                                         c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                              680 Washington Rd, Ste 200     Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                         Email and First Class Mail
Pine Forest United Methodist                                          Attn: Fred Rimmer, Trustee Chair                       400 Woods Ave                                       Dublin, GA 31021                                                pine.forest@pfumc.com                                          Email and First Class Mail
Pine Forest United Methodist Church                                   Attn: Treasurer Pine Forest Umc                        867 Nc Hwy 581 S                                    Goldsboro, NC 27530                                             rector@annunciationgurnee.org                                  Email and First Class Mail
Pine Forest United Methodist Church                                   Attn: Treasurer Pine Forest Umc                        867 Nc Hwy 581 S                                    Goldsboro, NC 27530                                             w.stephen.moore@me.com                                         Email and First Class Mail
Pine Grove                                                            c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pine Grove ‐ Albemarie                                                c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pine Grove Umc                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pine Grove United Methodist Church                                    Attn: Pastor Al Johnson                                1580 Central Ave                                    Albany, NY 12205                                                pgumcpastor1@gmail.com                                         Email and First Class Mail
Pine Hall Ruritan Club                                                Attn: Wade Duncan                                      3196 US 311 Hwy N                                   Pine Hall, NC 27042                                             phruritan@gmail.com                                            Email and First Class Mail
Pine Mountain First United Methodist                                  c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pine Mountain First United Methodist                                  206 N Mcdouglad Ave                                    Pine Mtn, GA 31822                                                                                                                                                                 First Class Mail
Pine Plains United Methodist Church                                   3027 Rt 199                                            Pine Plains, NY 12567                                                                                               ppumcsecretary@hotmail.com                                     Email and First Class Mail
Pine Plains United Methodist Church                                   Lisa Badore                                            3027 Rte 199                                        Pine Plains, NY 12567                                           ppumcsecretary@hotmail.com                                     Email and First Class Mail
Pine Ridge Fellowship Umc                                             c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pine Run United Methodist Church (103785)                             c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                              680 Washington Rd, Ste 200     Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                         Email and First Class Mail
Pine Tree Cncl 218                                                    146 Plains Rd                                          Raymond, ME 04071‐6234                                                                                                                                                             First Class Mail
Pine Tree Council                                                     Attn: Lindsay Zahradka Milne                           100 Middle St                                       Portland, ME 04062                                              lmilne@bernsteinshur.com                                       Email and First Class Mail
Pine Tree Council, Boy Scouts Of America                              146 Plains Rd                                          Raymond, ME 04071‐6234                                                                                                                                                             First Class Mail
Pine United Methodist Church                                          Attn: Treasurer & Daniel Goto                          426 33rd Ave                                        San Francisco, CA 94121                                                                                                        First Class Mail
Pine Valley United Methodist Church                                   Attn: Hyun Joseph Park                                 910 Pine Valley Rd                                  Jacksonville, NC 28546                                          hpark@nccumc.org                                               Email and First Class Mail
Pine Valley United Methodist Church                                   Attn:Pvumc Exec Dir of Ops                             3788 Shipyard Boulevar                              Wilmington, NC 28403                                            mark@pvumc.net                                                 Email and First Class Mail
Pinebluff United Methodist Church, Pinebluff, NC                      Attn: Douglas Ray Mcaskill                             275 E Philadelphia Ave                              Pinebluff, NC 28373                                             dougmccaskill@windstream.net                                   Email and First Class Mail
Pinetops United Methodist Church                                      Attn: Treasurer                                        P.O. Box 13                                         Pinetops, NC 27864                                              edgecombeparish@aol.com                                        Email and First Class Mail
Pineview Baptist Church                                               Attn: Matthew C Drinkard                               103 Court St                                        Grove Hill, AL 36451                                            matt@wddlawoffices.com                                         Email and First Class Mail
Pineville                                                             c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Piney Flats Tennessee Ruritan Club                                    Attn: John Weaver                                      533 Allison Rd                                      Piney Flats, TN 37686                                           pineyflatsweaver@gmail.com                                     Email and First Class Mail
Piney Grove United Methodist Church                                   Attn: Angi Holmes                                      2963 Airport Rd                                     Hot Springs, AR 71913‐9071                                      AHolmes@swbc.com                                               Email and First Class Mail
Piney Mountain                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pinnacle Presbyterian Church                                          Attn: James Lipscomb                                   25150 N Pima Rd                                     Scottsdale, AZ 85255‐2245                                       lboswell@pinnaclePres.org                                      Email and First Class Mail
Pinnacle Presbyterian Church                                          25150 North Pima Rd                                    Scottsdale, AZ 85262                                                                                                lboswell@pnnaclepres.org                                       Email and First Class Mail
Pinnacle Umc                                                          c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pinole Unted Methodist Church                                         Attn: Rev Elmar De Ocera                               2000 San Pablo Ave                                  Pinole, CA 94564                                                erdeocera@gmail.com                                            Email and First Class Mail
Pinopolis United Methodist Church                                     Attn: Barry A. Allen                                   1833 Pinopolis Rd                                   Pinopolis, SC 29469                                             pinopolisumc@homesc.com                                        Email and First Class Mail
Pinopolis United Methodist Church                                     Attn: Rev. Dr Barry A. Allen                           P.O. Box 521                                        Pinopolis, SC 29469‐0521                                        pinopolisumc@homesc.com                                        Email and First Class Mail
Pipertum United Methodist Church                                      Attn: Jerry W Brownlee                                 45 Poplar Acres Rd                                  Couierville, TN 38017                                           jbrownleefanthomfixer@gmail.com                                Email and First Class Mail
Piro, Zinna, Cifelli, Paris & Genitempo, LLC                          Daniel R. Severe                                       360 Passaic Avenue                                  Nutley NJ 07110                                                 dbevere@pirozinnalaw.com                                       Email and First Class Mail
Piro, Zinna, Cifelli, Paris & Genitempo, LLC                          Daniel R. Severe                                       360 Passaic Avenue                                  Nutley NJ 07110                                                 rgrodeck@pirozinnalaw.com                                      Email and First Class Mail
Piru Umc                                                              Attn: Ndu Chairman                                     9003 Reseda Blvd, Ste 206                           Northridge, CA 92324                                            northdistrict@calpacumc.org                                    Email and First Class Mail
Pisgah Arp Church                                                     Attn: William Augustus Anthony                         3600 Linwood Rd                                     Gastonia, NC 28052                                                                                                             First Class Mail
Pisgah Umc Kernerssville                                              c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pisgah United Methodist Church, Inc.                                  Attn: Josh Mcclendon                                   621 N Ebenezer Rd                                   Florence, SC 29501                                              joshtmcc@gmail.com                                             Email and First Class Mail
Pisgah United Methodist Church, Inc.                                  Attn: Rev Josh Mcclendon                               621 Arbor Dr                                        Florence, SC 29501                                              joshtmcc@gmail.com                                             Email and First Class Mail
Pitney Bowes                                                          Reserve Account                                        P.O. Box 223648                                     Pittsburgh, PA 15262‐0001                                                                                                      First Class Mail
Pitney Bowes Global Financial Services LLC                            Attn: Faith Santiago                                   27 Waterview Dr, 3rd Fl                             Shelton, CT 06484                                               faith.santiago@pb.com                                          Email and First Class Mail
Pitney Bowes Inc                                                      P.O. Box 371896                                        Pittsburgh, PA 15250‐7896                                                                                                                                                          First Class Mail
Pittman Firm, P.A.                                                    C. Wes Pittman                                         432 McKenzie Avenue                                 Panama City FL 32401                                            wes@pittmanfirm.com; janice@pittmanfirm.com                    Email and First Class Mail
Pittman Park United Methodist Church                                  Attn: Wendy Doty Admin Assistant                       1102 Fair Rd                                        Statesboro, GA 30458                                            ppumc@nctv.com                                                 Email and First Class Mail
Pittsboro Christian Church                                            Attn: Wesley Morgan                                    P.O. Box 215                                        Pittsboro, IN 46167                                             wmorgan@indy.rr.com                                            Email and First Class Mail
Placentia United Methodist Church                                     Attn: Broghan Hunt                                     2050 Valencia Ave                                   Placentia, CA 92870‐2040                                        pastorbroghan@gmail.com                                        Email and First Class Mail
Plainfield United Methodist Church                                    Attn: Donald Habersberger                              15114 S Illinois St                                 Plainfield, IL 60544                                            revdickwisdom@gmail.com                                        Email and First Class Mail
Plainfield United Methodist Church, Inc                               Attn: Rebecca Blackwelder, Financial Administrator     600 Simmons St                                      Plainfield, IN 46168‐2264                                       rblackwelder@pumc.org                                          Email and First Class Mail
Plainville Umc                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Plainville Umc                                                        Stuart Ralph Tucker                                    585 Fisher St                                       Walpole, MA 02081                                               s2tucker@comcast.net                                           Email and First Class Mail
Plainville Umc ‐ Plainville                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Plainville United Methodist Church                                    Attn: Tom Simon                                        16 East Bacon St                                    Plainville, MA 02762                                            plainvilleumc@verizon.net                                      Email and First Class Mail
Plainville United Methodist Church                                    Attn: Tom Simon                                        16 E Bacon St                                       Plainville, MA 02762                                            plainvilleumc@verizon.net                                      Email and First Class Mail
Plainville United Methodist Church                                    56 Red Stone Hill                                      Plainville, CT 06062                                                                                                plainvillunited@sbcglobal.net                                  Email and First Class Mail
Plainville United Methodist Church                                    Stephen E Volpe                                        10 Norton Trail                                     Plainville                                                      revsev62@sbcglobal.net                                         Email and First Class Mail
Plainwell First United Methodist Church                               Attn: Larry Mastenbrook                                200 Park St                                         Plainwell, MI 49080                                             plainwellumc@gmail.com                                         Email and First Class Mail
Plant Interscapes Inc                                                 dba Natura                                             Attn: Janice Marie Confer                           6436 Babcock Rd                San Antonio, TX 78249            arinvoicing@naturahq.com                                       Email and First Class Mail
Plant Interscapes Inc                                                 dba Natura                                             6436 Babcock Rd                                     San Antonio, TX 78249‐2951                                                                                                     First Class Mail
Plant Interscapes, Inc                                                10744 N Stemmons Fwy                                   Dallas, TX 75220‐2420                                                                                                                                                              First Class Mail
Plantation Presbyterian Church                                        Attn: Rev Dr David K Massey                            901 NW 70th Ave                                     Plantation, FL 3337                                             revdmassey@bellsouth.net                                       Email and First Class Mail
Plantation United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Platte City United Methodist Church                                   Attn: Scott Bailey‐Kirk                                14040 Hwy N                                         P.O. Box 2095                  Platte City, MO 64079            plattecityumc@gmail.com                                        Email and First Class Mail
Platteville Umc                                                       Attn: Linda Nelson                                     P.O. Box 425                                        Platteville, CO 80651                                           lynnels10@gmail.com                                            Email and First Class Mail
Platteville United Methodist Church                                   Attn: Michael J Olds                                   44 E Main St                                        Platteville, WI 53813                                           michaelo@kopplaw.net                                           Email and First Class Mail
Platteville United Methodist Church                                   Attn: Treasurer                                        316 Elizabeth                                       Platteville, CO 80651                                           revphilvogels@gmail.com                                        Email and First Class Mail
Plattsburgh United Methodist Church                                   Attn: Bonnie Black                                     127 Beekman St                                      Plattsburgh, NY 12901                                           bonblack@yahoo.com                                             Email and First Class Mail
Plattsburgh United Methodist Church                                   Attn: Maura Mcguire, Esq                               1080 Pittsford Victor Rd, Ste 200                   Pittsford, NY 14534                                             mmcguire@morgdevo.com                                          Email and First Class Mail
Pleasant Gap United Methodist Church (06520)                          c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                              680 Washington Rd, Ste 200     Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                         Email and First Class Mail
Pleasant Garden United Methodist                                      c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pleasant Grove                                                        c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pleasant Grove                                                        3140 Pleasant Grove Rd                                 Cumming, GA 30028                                                                                                                                                                  First Class Mail
Pleasant Grove (Charlotte)                                            c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pleasant Grove Of Umc Of Thomasville Inc                              c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pleasant Grove Umc                                                    c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pleasant Grove Umc ‐ Dalton                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pleasant Grove Umc 2701 Cleveland Hwy, Dalton GA 30721                c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pleasant Grove Umc‐Indianapolis                                       Attn: Treasurer                                        445 E 111th St                                      Indianapolis, IN 46280                                          momscrazy@sbcglobal.net                                        Email and First Class Mail
Pleasant Grove United Methodist Church                                c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pleasant Grove United Methodist Church                                Charles Michael Coppock                                3606 Ashford Dr                                     Wilson, NC 27896                                                mcoppock@nccumc.org                                            Email and First Class Mail
Pleasant Grove United Methodist Church                                P.O. Box 218                                           Bailey, NC 27807                                                                                                    mcoppock@nccumc.org                                            Email and First Class Mail
Pleasant Grove United Methodist Church                                Attn: Patricia L Malone                                4415 Pleasant Grove Church Rd                       Raleigh, NC 27613                                               office@pgumc.org                                               Email and First Class Mail
Pleasant Grove United Methodist Church                                Attn: Treasurer Or Pastor Rachel Gonia                 542 9th Ave                                         Pleasant Grove, AL 35127                                        pgmethodist@charter.net                                        Email and First Class Mail
Pleasant Grove United Methodist Church                                Attn: Mark Watson                                      4730 Pleasant Grove Church Rd                       Owensboro, KY 42303                                             pleasantgroveumcky@gmail.com                                   Email and First Class Mail
Pleasant Grove United Methodist Church                                1437 S 45Th                                            Corsicana, TX 75110                                                                                                                                                                First Class Mail
Pleasant Grove United Methodist Church ‐ Benton, Ky                   Attn: John (Keith) Long                                16 Wadesboro Rd S                                   Benton, KY 42025                                                rev.k.long@gmail.com                                           Email and First Class Mail
Pleasant Grove United Methodist Church (184440)                       c/o Bentz Law Firm                                     Attn: Sean Bollman                                  680 Washington Rd, Ste 200     Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                         Email and First Class Mail
Pleasant Grove United Methodist Church (184440)                       c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                              680 Washington Rd, Ste 200     Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                                         Email and First Class Mail
Pleasant Hill United Methodist Church                                 Attn: Andy Curtis                                      2705 Cr 222                                         Florence, AL 35633                                              andy.curtis@umcna.org                                          Email and First Class Mail
Pleasant Hill United Methodist Church                                 Attn: Treasurer, Pleasant Hill Umc                     10911 Reisterstown Rd                               Owings Mills, MD 21117                                          johns.wagener@yahoo.com                                        Email and First Class Mail
Pleasant Hill United Methodist Church                                 Attn: Susana Wheeler                                   1300 Lexington                                      Pleasant Hill, MO 64080                                         office@phillumc.com                                            Email and First Class Mail
Pleasant Hill United Methodist Church                                 3787 Pleasant Hill Rd                                  Olive Branch, MS 38654                                                                                              phumcms@yahoo.com                                              Email and First Class Mail
Pleasant Hill United Methodist Church                                 Attn: Cliff White ‐ Treasurer                          4809 Bill Hill Rd                                   Bessemer, AL 35022                                              wytehaus1@windstream.net                                       Email and First Class Mail
Pleasant Home Umc ‐ Gresham                                           c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
Pleasant Hope United Methodist Church                                 Attn: Rev. Bill Hargis                                 4141 Hwy 83                                         Bolivar, MO 65613                                               billhargis60@gmail.com                                         Email and First Class Mail
Pleasant Mound United Methodist Church                                Attn: Treasurer                                        8301 Bruton Rd                                      Dallas, TX 75217                                                Admin@pmupumc.org                                              Email and First Class Mail
Pleasant Retreat United Methodist Church Crew 543                     Attn: Pastor, Richard Luna                             417 County Rd 1143                                  Tyler, TX 75704                                                 richard@pleasantretreat.org                                    Email and First Class Mail
Pleasant Retreat United Methodist Church Pack 543                     Attn: Richard Luna                                     417 County Rd 1143                                  Tyler, TX 75704                                                 richard@pleasantretreat.org                                    Email and First Class Mail
Pleasant Retreat United Methodist Church Troop 543                    Attn: Pastor, Richard Luna                             417 County Rd 143                                   Tyler, TX 75704                                                 richard@pleasantretreat.org                                    Email and First Class Mail
Pleasant Street United Methodist Church                               Attn: Bernard Campbell, Esq                            1 Stiles Rd, Ste 107                                Salem, NH 03079                                                 bcampbell@beaumontandcampbell.com                              Email and First Class Mail
Pleasant Street United Methodist Church                               Pleasant St United Methodist Church                    61 Pleasant St                                      Waterville, ME 04901                                            psumc@pleasantstreetumc.com                                    Email and First Class Mail
Pleasant Street United Methodist Church                               Thomas L. Blackstone                                   61 Pleasant St                                      Waterville, ME 04901                                            psumc@pleasantstreetumc.com                                    Email and First Class Mail
Pleasant Valley Society Dba Oran Community Church                     Attn: Lynn P Stearns                                   8560 Cazenovia Rd                                   P.O. Box 311                   Manlius, NY 13104                lstearnscpa@gmail.com                                          Email and First Class Mail
Pleasant Valley Umc                                                   Pvumc                                                  92 Martin Rd                                        Pleasant Valley, NY 12569                                       b1n2c3a4@aol.com                                               Email and First Class Mail
Pleasant Valley United Methodist Church                               Attn: Treasurer                                        P.O. Box 2482                                       Weirton, WV 26062                                               lori.50@live.com                                               Email and First Class Mail
Pleasant Valley United Methodist Church                               Attn: Karen Antici                                     P.O. Box 181                                        Pleasant Valley, CT 06063                                       pvumc181@gmail.com                                             Email and First Class Mail
Pleasant View Umc                                                     Attn: Tamara L Haynes                                  4075 Stone Lick Rd                                  Kenna, WV 25248                                                 tammyhaynes59@gmail.com                                        Email and First Class Mail
Pleasant View Umc                                                     Attn: Tamara L Haynes                                  3338 Fisher Ridge                                   Kenna, WV 25248                                                 tammyhaynes59@gmail.com                                        Email and First Class Mail
Pleasant View United Methodist Church                                 Attn: Martha Daniel Kirby                              2621 Chruch St                                      Pleasant View, TN 37146‐8157                                    pvumctreas@bellsouth.net                                       Email and First Class Mail
Pleasant View Wesleyan Church                                         Attn: Stephen R Smith                                  994 E Penn St                                       Muncy, PA 17756‐8276                                            pastors1969@gmail.com                                          Email and First Class Mail
Pleasanton 1St Umc                                                    Attn: Mr. Walt Franklin, Treasurer                     P.O. Box 187                                        Pleasanton, TX 78064                                                                                                           First Class Mail
Pleasanton 1St Umc                                                    Attn: Walt Franklin Treasurer                          P.O. Box 187                                        Pleasanton, TX 78064                                                                                                           First Class Mail
Pleasanton United Methodist Church                                    c/o Bradley Arant Boult Cummings, LLP                  Attn: Edwin G Rice                                  100 N Tampa St, Ste 2200       Tampa, FL 33602                  erice@bradley.com                                              Email and First Class Mail
                                                               Case 20-10343-LSS                                               Doc 2541                                   Filed 04/07/21                                       Page 57 of 87

Pleasantville Presbyterian Church                                      Attn: Pastor Debra Bronkema                             400 Bedford Rd                          Pleasantville, NY 10570                                       pastor@pvillepresby.org                Email and First Class Mail
Pleasantville St. Paul'S United Methodist Church                       Attn: Jessica Rockhold Gaul                             404 E Center St                         Melcher‐Dallas, IA 50062                                      jessrockhold@gmail.com                 Email and First Class Mail
Pleasantville United Methodist Church (89683)                          c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                 Email and First Class Mail
Pleasureville United Methodist Church (184804)                         c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                 Email and First Class Mail
Pluckemin Presbyterian Church                                          Maisie Tucker                                           P.O. Box                                Pluckemin, NJ 07978                                           maisie.tucker@gmail.com                Email and First Class Mail
Pluckemin Presbyterian Church                                          P.O. Box                                                Pluckemin, NJ 07978                                                                                   maisie.tucker@gmail.com                Email and First Class Mail
Pluckemin Presbyterian Church                                          P.O. Box 402                                            Pluckemin, NJ 07978                                                                                   maisie.tucker@gmail.com                Email and First Class Mail
Pluckemin Presbyterian Church                                          P.O. Box 402                                            Pluckemin, NJ 07978                                                                                   skthomas4381@gmail.com                 Email and First Class Mail
Plumer United Methodist Church (85776)                                 c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                 Email and First Class Mail
Plymouth Church Of Shaker Heights (Ucc)                                Attn: Kathryn Kundrat                                   2860 Coventry Rd                        Shaker Heights, OH 44120                                      kkundrat@plymouthchurchucc.org         Email and First Class Mail
Plymouth Congregational United                                         Attn: Howard D White                                    Church of Christ ‐ Eau Claire           402 Graham Ave, Ste 315         Eau Claire, WI 54701          hwhite@wwsattorneys.com                Email and First Class Mail
Plymouth First United Methodist Church                                 Attn: Chairman                                          400 N Michigan St                       Plymouth, IN 46563                                            office@plymouthfirstumc.org            Email and First Class Mail
Plymouth Park United Methodist Church                                  Attn: Carol Jones                                       1615 W Airport Fwy                      Irving, TX 75062                                              cjones@ppumc.org                       Email and First Class Mail
Plymouth Trinity United Methodist Church                               Attn: Jeffrey Stueve                                    425 S Michigan St                       Plymouth, IN 46563                                            jeff.stueve@inumc.org                  Email and First Class Mail
Plymouth United Methodist Church                                       Attn: Diane Tiffany                                     334 Fairgrounds Rd                      Plymouth, NH 03264                                            dianetiffany1@gmail.com                Email and First Class Mail
Pocahontas United Methodist Church                                     c/o Dennis Calaway                                      400 N Thomasville Ave                   Pocahontas, AR 72455                                          lraines@fridayfirm.com                 Email and First Class Mail
Pocola First United Methodist Church                                   Attn: Treasurer                                         2606 Love St                            Pocola, OK 74902                                              bookemdano52@yahoo.com                 Email and First Class Mail
Poinciana Umc                                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Point Hope United Methodist Church, Inc.                               Attn: Rev Elizabeth F Sullivan                          3404 Turgot Ln                          Mount Pleasant, SC 29466‐6300                                 elizabeth@pointhopeumc.org             Email and First Class Mail
Point Loma Community Presbyterian Church                               2128 Chatsworth Blvd                                    San Diego, CA 92107                                                                                   jolene@pointlomachurch.org             Email and First Class Mail
Point Marion United Methodist Church (100361)                          c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                 Email and First Class Mail
Point Washington United Methodist Church Inc                           Attn: Sr Pastor & Trustee Chairman                      1290 N County Hwy 395                   Santa Rosa Beach, FL 32459                                    Information@pwumc.org                  Email and First Class Mail
Pointe Of Grace Lutheran Church                                        5425 Harbour Pointe Blvd                                Mukilteo, WA 98275                                                                                    jdkjerulf@gmail.com                    Email and First Class Mail
Poland United Methodist Church                                         Attn: Ken Gifford                                       1940 Boardman Poland Rd                 Poland, OH 44514‐1946                                         ken@polandumc.org                      Email and First Class Mail
Polaris Sales Inc                                                      P.O. Box 205446                                         Dallas, TX 75320‐5446                                                                                                                        First Class Mail
Polk Street United Methodist Church                                    Attn: Secretary / Treasurer and / Or Pastor             1401 S Polk St                          Amarillo, TX 79101‐4227                                       rmedearis@lubbocklawfirm.com           Email and First Class Mail
Polkville                                                              c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Pollard Memorial United Methodst Church                                Attn: Pastor Stephen Rhoads                             3030 New Copeland Rd                    Tyler, TX 75701‐7052                                          info@pollardumc.com                    Email and First Class Mail
Pomeroy It Solutions Sales Co, Inc                                     dba Getronics                                           1020 Petersburg Rd                      Hebron, KY 41048‐8222                                                                                First Class Mail
Pomona College                                                         For Benefit Of: Christopher Nardi                       550 N College Ave                       Claremont, CA 91711‐4434                                                                             First Class Mail
Pond Branch United Methodist Church                                    Attn: Rev. Drew Martin                                  270 Mariners Cir                        Columbia, SC 29212                                            acmartin@umcsc.org                     Email and First Class Mail
Pond Branch United Methodist Church                                    Drew Martin                                             1913 Pond Branch Rd                     Gilbert, SC 29054                                             acmartin@umcsc.org                     Email and First Class Mail
Ponil Ranch, LP                                                        Attn: Charlotte Kimberlin                               3322 Shorecrest Dr, Ste 200             Dallas, TX 75235                                              ckimberdal@aol.com                     Email and First Class Mail
Ponoco Lake United Methodist                                           1188 Rte 940                                            Pocono Lake, PA                                                                                       erice@bradley.com                      Email and First Class Mail
Ponoco Lake United Methodist                                           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Ponte Vedra Umc, 76 S Roscoe Blvd, Ponte Vedra Beach, Fl 320           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Pontiac First United Methodist Church                                  Attn: Paul Arnold                                       219 N Chicago                           Pontiac, IL 61764                                             pastor@pontiacfumc.org                 Email and First Class Mail
Pontotoc First United Methodist Church                                 c/o Cornelison Law Office                               Attn: Brad Cornelison                   P.O. Box 180                    Pontotoc, MS 38863            brad@cornelisonlaw.com                 Email and First Class Mail
Pony Express Council                                                   Attn: Alan L Franks                                     1704 Buckingham                         St Joseph, MO 64506                                           alan.franks@scouting.org               Email and First Class Mail
Poplar Springs Drive Baptist Church                                    4032 Poplar Springs Dr                                  Meridian, MS 39305                                                                                                                           First Class Mail
Poplar Springs Drive United Methodist Church                           Attn: Cindy Lang                                        P.O. Box 3333                           3937 Poplar Springs Dr          Meridian, MS 39305            clang60@yahoo.com                      Email and First Class Mail
Poplar Springs Umc                                                     c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               ERICE@BRADLEY.COM                      Email and First Class Mail
Poplar Springs United Methodist Church                                 Attn: Treasurer                                         2601 Jennings Chapel Rd                 Woodbine, MD 21797                                            poplarcharge@verizon.net               Email and First Class Mail
Port Allegany United Methodist Church (151427)                         c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                 Email and First Class Mail
Port Ann Wesleyan Church                                               Attn: Paul Sheets                                       2856 Troxelville Rd                     Middleburg, PA 17842                                          paulksheets@gmail.com                  Email and First Class Mail
Port Byron First United Methodist Church                               Attn: Judith Selover                                    138 Standart Ave, Apt 245               Auburn, NY 13021                                              chs37@verizon.net                      Email and First Class Mail
Port Charlotte United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Port Edwards United Methodist Church                                   Attn: Pastor                                            411 Wisconsin River Dr                  Port Edwards, WI 54469‐1439                                   PEUMC.office@gmail.com                 Email and First Class Mail
Port Huron First United Methodist Church                               Attn: Wilson Andrew Hart                                828 Lapeer Ave                          Port Huron, MI 48060                                          phfumc@gmail.com                       Email and First Class Mail
Port Orchard United Methodist                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Port Royal United Methodist Church (178687)                            c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                 Email and First Class Mail
Port Vue United Methodist Church (100406)                              c/o Bentz Law Firm                                      Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200      Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                 Email and First Class Mail
Port Vue United Methodist Church (100406)                              c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                 Email and First Class Mail
Portage Chapel Hill United Methodist Church                            Attn: Lisa Drzick, Office Manager                       7028 Oakland Dr                         Portage, MI 49024                                             office@pchum.org                       Email and First Class Mail
Portage Chapel Hill United Methodist Church                            Attn: Treasurer                                         7028 Oakland Dr                         Portage, MI 49024                                             tomakland@yahoo.com                    Email and First Class Mail
Portage First United Methodist Church                                  Attn: Kimberly Adkins                                   26371 Mccool Rd                         Portage, IN 46368                                             pfumc2000@yahoo.com                    Email and First Class Mail
Portage United Methodist Church                                        Attn: Treasurer                                         1804 New Pinery Rd                      Portage, WI 53901‐1318                                        office.portageumc@gmail.com            Email and First Class Mail
Portage United Methodist Church                                        3501 E Elms Rd                                          Killeen, TX 76542                                                                                                                            First Class Mail
Porter Malouf Law Firm                                                 Tim Porter                                              825 Ridgewood Rd                        Ridgeland MS 39157                                            susan@portermalouf.com                 Email and First Class Mail
Porter Wright Morris & Arthur, LLP                                     Attn: Heather E Heberlein                               950 Main Ave, Ste 500                   Cleveland, OH 44113                                           hheberlein@porterwright.com            Email and First Class Mail
Porterfield Memorial United Methodist Church                           Attn: Donna Carswell                                    2200 Dawson Rd                          Albany, GA 31707                                              dcarswell@pmumc.net                    Email and First Class Mail
Porterville First United Methodist Church                              Attn: Jim Mcfarlin                                      344 E Morton Ave                        Porterville, CA 93257                                         pvfumc@ocsnet.net                      Email and First Class Mail
Portland First United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Portland State University                                              For Benefit Of: Jeremy Linch                            P.O. Box 851                            Portland, OR 97207‐0851                                                                              First Class Mail
Portland United Methodist Church                                       Attn: Rev. Letisha Bowman                               310 E Bridge St                         Portland, MI 48875                                            portlandmiumc@gmail.com                Email and First Class Mail
Portlock United Methodist Church                                       Attn: Vicki Cowling, Treasurer                          2615 Bainbridge Blvd                    Chesapeake, VA 23324                                          vcowling1@cox.net                      Email and First Class Mail
Portola United Methodist Church                                        Attn: President, Board of Trustees                      396 2nd Ave                             Portola, CA 96122                                             whremt@yahoo.com                       Email and First Class Mail
Portsmouth United Methodist Church                                     Attn: Treasurer                                         2732 E Main Rd                          Portsmouth, RI 02871                                          susicliff@verizon.net                  Email and First Class Mail
Postmaster                                                             Business Mail Entry Unit                                2901 Scott Futrell Dr                   Charlotte, NC 28228‐9979                                                                             First Class Mail
Potawatomi Area Cncl 651                                               804 Bluemound Rd                                        Waukesha, WI 53188‐1698                                                                                                                      First Class Mail
Potawatomi Area Council, Boy Scouts Of America                         804 Bluemound Rd                                        Waukesha, WI 53188‐1698                                                                                                                      First Class Mail
Potomac Umc                                                            9908 S Glen Rd                                          Potomac, MD 20854                                                                                     pumcparish@gmail.com                   Email and First Class Mail
Potter Handy LLP                                                       Mark D. Potter; Isabel Masanque                         8033 Linda Vista Rd., Ste 200           San Diego CA 92111                                            isabelm@potterhandy.com                Email and First Class Mail
Potts Camp United Methodist Church                                     Attn: Susan Howell                                      5369 Hwy 178E                           Potts Camp, MS 38659                                          susanh305@bellsouth.net                Email and First Class Mail
Poughkeepsie United Methodist Church                                   Attn: Jody L. Spiak                                     2381 New Hackensack Rd                  Poughkeepsie, NY 12603                                        Office@pokumc.org                      Email and First Class Mail
Poughkeepsie United Methodist Church                                   Attn: Rev Jody Spiak                                    2381 New Hackensack Rd                  Poughkeepsie, NY 12603                                        Office@pokumc.org                      Email and First Class Mail
Poughquag United Methodist Church                                      21 Church St                                            Poughquag, NY 12570                                                                                   poughquagumc@verizon.net               Email and First Class Mail
Poultney United Methodist Church                                       Attn: Susan Hardman‐Zimmerman                           289 Main St                             Poultney, VT 05764                                            shardman‐zimmerman@susumc.org          Email and First Class Mail
Pound Ridge Community Church                                           Attn: Pastor Steve Kim                                  3 Pound Ridge Rd                        Pound Ridge, NY 10576                                         office@poundridgecommunitychurch.org   Email and First Class Mail
Pourasef Law, PLCC                                                     Pegah Pourasef                                          2905 Sacket St                          Houston TX 77098                                              BSA@pouraseflaw.com                    Email and First Class Mail
Powder Springs First                                                   c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Powder Springs First Umc 4329 Marietta St, Powder Springs, G           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Powderly United Methodist Church                                       Attn: Mark Hutchinson                                   131 Cr 44060                            Powderly, TX 75473                                            mark_hutchinson_98@yahoo.com           Email and First Class Mail
Powell (141133)                                                        c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                 Email and First Class Mail
Powell United Methodist Church                                         Attn: Treasurer                                         825 E Olentangy St                      Powell, OH 43065                                              treasurer@powellumc.org                Email and First Class Mail
Power Washing Services, Inc                                            P.O. Box 4494                                           Key West, FL 33041‐4494                                                                                                                      First Class Mail
Power Washing Services, Inc                                            P.O. Box 4494                                           Key West, FL 33041‐4494                                                                                                                      First Class Mail
Powers & Santola, LLP                                                  Kelly C Wolford                                         100 Great Oak Blvf, Ste 123             Albany NY 12203                                               kwolford@powers‐santola.com            Email and First Class Mail
Powhatan Umc                                                           c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Pownal United Methodist Church                                         P.O. Box 4                                              Pownal, VT 05261                                                                                      pastor@pawalumc.org                    Email and First Class Mail
Prague First United Methodist Church                                   Attn: Teresa Tackett                                    7901 Nbu                                Prague, OK 74864                                              fumofprague@windstream.net             Email and First Class Mail
Prairie Chapel Umc, Urbana, Mo                                         20414 US Hwy 65                                         Urbana, MO 65767                                                                                      prairiechapelumc@yahoo.com             Email and First Class Mail
Prairie Chapel Umc, Urbana, Mo                                         Attn: Richard Sanders                                   25173 Tradewinds Dr                     Pittsburg, MO 65724                                           ricsduster@yahoo.com                   Email and First Class Mail
Prairie View United Methodist Church                                   Attn: Ad Board Chair                                    27181 Hwy 78                            Ollie, IA 52576                                               pvumc@lisco.com                        Email and First Class Mail
Prairie Winds United Methodist Church                                  Attn: Caroline Wood                                     2510 21st St W                          Dickinson, ND 58601                                           office@prairiewindsumc.com             Email and First Class Mail
Prairieton United Methodist Church                                     Attn: Financial Secretary ‐ Michael Hunt                P.O. Box 67                             Prairieton, IN 47802                                          Michaelj4.5@aol.com                    Email and First Class Mail
Pratik Vaidya                                                          c/o Boy Scouts of America                               Attn: Chase Koontz                      1325 W Walnut Hill Ln           Irving, TX 75015              chase.koontz@scouting.org              Email and First Class Mail
Precision Graphics                                                     Attn: Julie Breazeale                                   1715 4th St                             Tempe, AZ 85281                                               julie@azprecisiongraphics.com          Email and First Class Mail
Precision Sets And Service Inc                                         1307 Mollys Backbone Rd                                 Catawba, NC 28609‐9214                                                                                                                       First Class Mail
Premier Technology Group LLC                                           P.O. Box 242014                                         Charlotte, NC 28224‐2014                                                                                                                     First Class Mail
Premier United Methodist Church                                        Attn: Carol Miller                                      17 Castian Ln                           Premier, WV 24878                                             RCAndJMiller@gmail.com                 Email and First Class Mail
Prepress Consultants                                                   1584 Vz Cr 4909                                         Ben Wheeler, TX 75754                                                                                                                        First Class Mail
Presbyterian Church (Usa) In Clinton                                   155 Chestnut St                                         Clinton, MA 01510                                                                                     bkellegrew@comcast.net                 Email and First Class Mail
Presbyterian Church At Shrewsbury                                      352 Sycamore Ave                                        Shrewsbury, NJ 07702                                                                                  jdavies@taffanddavies.com              Email and First Class Mail
Presbyterian Church At Woodbury                                        Attn: Joseph Federici, President of Board of Trustees   67 South Broad St                       Woodbury, NJ 08096                                            church.office@pcwoodbury.com           Email and First Class Mail
Presbyterian Church Congregation Or Society Of Rye                     Rye Presbyterian Church                                 882 Boston Post Rd                      Rye, NY 10580                                                 mrobinson@ryepc.com                    Email and First Class Mail
Presbyterian Church Of Chatham Township                                Attn: Ceri Gilpin                                       240 Southern Blvd                       Chatham, NJ 07928                                             cgilpin@pcct‐nj.org                    Email and First Class Mail
Presbyterian Church Of Chatham Township                                Attn: Ceri Gilpin Church Administrator                  240 Southern Blvd                       Chatham, NJ 07928                                             cgilpin@pcct‐nj.org                    Email and First Class Mail
Presbyterian Church Of Chatham Township                                c/o Carella Byrne Et Al                                 Attn: Carl R Woodward                   5 Becker Farm Rd                Roseland, NJ 07068            cwoodward@carellabyrne.com             Email and First Class Mail
Presbyterian Church Of Chatham Township                                c/o Carella, Byrne, Et Al                               Attn: Carl R Woodward                   5 Becker Farm Rd                Roseland, NJ 07068            cwoodward@carellabyrne.com             Email and First Class Mail
Presbyterian Church Of Henderson, Kentucky, Inc.                       c/o Ziemer, Stayman, Weitzel & Shoulders LLP            Attn: Nick J. Cirignano                 20 NW 1st St, 9th Fl            Evansville, IN 47708          ncirignano@zsws.com                    Email and First Class Mail
Presbyterian Church Of Lakehurst                                       Attn: Straffi & Straffi LLC                             670 Commons Way                         Toms River, NJ 08755                                          bkclient@straffilaw.com                Email and First Class Mail
Presbyterian Church Of Lakehurst                                       c/o Straffi & Straffi LLC                               Attn: Daniel E Straffi, Jr              670 Commons Wy                  Toms River, NJ 08755          bkclient@straffilaw.com                Email and First Class Mail
Presbyterian Church Of Lakehurst                                       101 Orchard St                                          Lakehurst, NJ 08733                                                                                                                          First Class Mail
Presbyterian Church Of Lakerhurst                                      101 Orchard St                                          Lakehurst, NJ 08733                                                                                                                          First Class Mail
Presbyterian Church Of Lawrenceville                                   2688 Main St                                            Lawrenceville, NJ 08648                                                                               jvamos@pclawrenceville.org             Email and First Class Mail
Presbyterian Church Of Lawrenceville                                   2688 Main St                                            Lawrenceville, NJ 08648                                                                               treasurer@pclawrenceville.org          Email and First Class Mail
Presbyterian Church Of Livingston                                      Attn: Dan Leonard Martian                               271 W Northfield                        Livingston, NJ 07039                                          dlmartian1@aol.com                     Email and First Class Mail
Presbyterian Church Of Livingston                                      Attn: Ellen O'Connell, Esq                              600 Parsippany Rd, Ste 204              Parsippany, NJ 07054                                          dlmartian1@aol.com                     Email and First Class Mail
Presbyterian Church Of Livingston                                      Dan Leonard Martian                                     271 W Northfield                        Livingston, NJ 07039                                          dlmartian1@aol.com                     Email and First Class Mail
Presbyterian Church Of Livingston                                      Attn: Ellen O'Connell Esq                               600 Parsippany Rd, Ste 204              Parsippany, NJ 07054                                          eoconnell@iwwt.law                     Email and First Class Mail
Presbyterian Church Of Milford                                         Attn: Ellen O'Connell                                   600 Parsippany Rd, Ste 204              Parsippany, NJ 07054                                          eoconnell@iwwt.law                     Email and First Class Mail
Presbyterian Church Of Milford                                         Attn: Ellen O'Connell, Esq                              600 Parsippany Rd, Ste 204              Parsippany, NJ 07054                                          eoconnell@iwwt.law                     Email and First Class Mail
Presbyterian Church Of Milford                                         Attn: Ellen O' Connell Esq                              600 Parsippany Rd, Ste 204              Parsippany, NJ 07054                                          joadyleffler@yahoo.com                 Email and First Class Mail
Presbyterian Church Of Milford                                         Joanne Leffler                                          70 Bridge St 531                        Milford, NJ 08848                                             jodyleffer@yahoo.com                   Email and First Class Mail
Presbyterian Church Of Milford                                         Attn: Ellen O'Connell                                   600 Parsippany Rd, Ste 204              Parsippany, NJ 07054                                          jodyleffler@yahoo.com                  Email and First Class Mail
Presbyterian Church Of Milford                                         Attn: Ellen O'Connell, Esq                              600 Parsippany Rd, Ste 204              Parsippany, NJ 07054                                          jodyleffler@yahoo.com                  Email and First Class Mail
Presbyterian Church Of Milford                                         70 Bridge St 531                                        Milford, NJ 08848                                                                                     ljebullock@aol.com                     Email and First Class Mail
Presbyterian Church Of Milford                                         70 Bridge St, 531                                       Milford, NJ 08848                                                                                     ljebullock@aol.com                     Email and First Class Mail
Presbyterian Church Of Milford                                         70 Bridge St, 531                                       Milford, NJ 08848                                                                                     ljebulock@aol.com                      Email and First Class Mail
Presbyterian Church Of Milford                                         Attn: Joanne Leffler                                    70 Bridge St, 531                       Milford, NJ 08848                                                                                    First Class Mail
Presbyterian Church Of The Roses                                       Attn: Chris Nelle                                       2500 Patio Ct                           Santa Rosa, CA 95405                                          callowaypastorrn@gmail.com             Email and First Class Mail
Presbyterian Community Church Of The Rockies                           Attn: Pastor                                            1700 Brodie Ave                         Estes Park, CO 80517                                          office@pccrusa.org                     Email and First Class Mail
Presbyterian Community Church Of The Rockies                           Attn: Pastor & Jack Boatman                             1700 Brodie Ave                         Estes Park, CO 80517                                          office@pccrusa.org                     Email and First Class Mail
Presbyterian Untied Methodist Church                                   Attn: Joel Hamar                                        9913 85th Ave Se                        Ellendale, ND 58436                                           hamarfirm@gmail.com                    Email and First Class Mail
Presbytery Of New Brunswick                                            Attn: Jeff Willard, President Board of Trustees         29 Theresa St                           Ewing, NJ 08618                                               jswill55@icloud.com                    Email and First Class Mail
Presbytery Of Newark                                                   Attn: Warren Mcneill                                    192 Broad St                            Bloomfield, NJ 07003                                          warren@newarkpresbytery.org            Email and First Class Mail
Presbytery Of Newark                                                   Warren C Mcneill                                        Presbytery of Newark                    192 Broad St                    Bloomfield, NJ 07003          warren@newarkpresbytery.org            Email and First Class Mail
Presbytery Of Newark                                                   Warren Mcneill                                          192 Broad St                            Bloomfield, NJ 07003                                          warren@newarkpresbytery.org            Email and First Class Mail
Presbytery Of Newark                                                   Warren Mcneill                                          Presbytery of Newark                    192 Broad St                    Bloomfield, NJ 07003          warren@newarkpresbytery.org            Email and First Class Mail
Presbytery Of Newark                                                   Warren Mcneill                                          Presbytery of Newark                    192 Broad St                    Bloomfield                    warren@newarkpresbytery.org            Email and First Class Mail
Prescott First United Methodist                                        c/o Vince Grimes                                        P.O. Box 745                            Prescott, AR 71857                                            lraines@fridayfirm.com                 Email and First Class Mail
Presto‐X                                                               2075 Mcdaniel Dr, Ste 100                               Carrollton, TX 75006‐8357                                                                                                                    First Class Mail
Pretty Lake Trinity United Methodist Church                            Attn: Terri Jo Hinds                                    16660 St Rd 17                          Plymouth, IN 46511                                                                                   First Class Mail
Price United Methodist Church                                          Attn: Cynthia Brotherson                                315 Madison Ave                         Price, UT 84501                                               cbutah@emerytelcom.net                 Email and First Class Mail
Price United Methodist Church                                          Cynthia L Brotherson                                    P.O. Box 543                            Price, UT 84501                                                                                      First Class Mail
Pricewaterhouse Coopers LLP                                            2001 Ross Ave, Ste 1800                                 Dallas, TX 75201‐2933                                                                                                                        First Class Mail
Primmer Piper Eggleston & Cramer Pc                                    R. Ryan Gadapee                                         Same                                    Same                                                                                                 First Class Mail
Prince Of Peace Catholic Church, Madison, Inc.                         Attn: John S Mercer                                     1400 N Meridian St                      Indianapolis, IN 46202                                        jsmercer@indylegal.com                 Email and First Class Mail
Prince Of Peace Evangelical Lutheran Church                            Attn: Pastor Brett Ballenger                            61 Nj‐70 E                              Marlton, NJ 08053                                             PastorBrett@popmarlton.org             Email and First Class Mail
Prince Of Peace Evangelical Lutheran Church                            Attn: Rev Michael J Scholtes                            2445 Lake Minsi Dr                      Bangor, PA 18013                                              pastorMJS@gmail.com                    Email and First Class Mail
Prince Of Peace Evangelical Lutheran Church                            Attn: Todd Brady                                        3355 Medina Rd                          Medina, OH 44256                                              tbfrith@yahoo.com                      Email and First Class Mail
Prince Of Peace Lutheran Church                                        Attn: Brian Jarvis                                      21 N Hill St                            La Crescent, MN 55947                                         bjerviss@acentek.net                   Email and First Class Mail
Prince Of Peace Lutheran Church                                        Attn: Brad Womble                                       8604 Old Keene Mill Rd                  Springfield, VA 22152                                         brad.womble@poplc.org                  Email and First Class Mail
Prince Of Peace Lutheran Church                                        Brad Womble                                             8604 Old Keene Mill Rd                  Springfield, VA 22152                                         brad.womble@poplc.org                  Email and First Class Mail
Prince Of Peace Lutheran Church                                        Attn: Lynn Howell                                       38451 Fremont Blvd                      Fremont, CA 94536                                             lhowell@popfremont.org                 Email and First Class Mail
Prince Of Peace Lutheran Church In Marlton Nj                          Attn: Diana Anderson                                    512 Main St                             Toms River, NJ 08753                                          Diana@DianaAndersonEsquire.com         Email and First Class Mail
Prince Of Peace Roman Catholic Cong                                    Attn: Matthew W Oakey                                   218 N Charles St, Ste 400               Baltimore, MD 21201                                           moakey@gejlaw.com                      Email and First Class Mail
Prince Of Peace Roman Catholic Congregation Inc                        c/o Gallagher Evelius & Jones LLP                       Attn: Matthew W Oakey                   218 N Charles St, Ste 400       Baltimore, MD 21201           moakey@gejlaw.com                      Email and First Class Mail
Prince Of Peace Umc                                                    c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Princeton Umc                                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Princeton University                                                   For Benefit Of: Arthur Acuna                            P.O. Box 7780‐4716                      Philadelphia, PA 19182‐4716                                                                          First Class Mail
Princeton University                                                   For Benefit Of: Benjamin Alessio                        P.O. Box 591                            Princeton, NJ 08542‐0591                                                                             First Class Mail
Princeton University                                                   For Benefit Of: Donald Edward Martocello                P.O. Box 7780‐4716                      Philadelphia, PA 19182‐4716                                                                          First Class Mail
Princeton University                                                   For Benefit Of: Michael Lenzi                           P.O. Box 7780‐4716                      Philadelphia, PA 19182‐4716                                                                          First Class Mail
Princeton: First                                                       316 South Church St                                     Princeton, IL 61356                                                                                   revryansutton@gmail.com                Email and First Class Mail
Principe & Strasnick, P.C.                                             Robert M. Strasnick                                     17 Lark Avenue                          Saugus MA 01906                                               rob@psbostonlaw.com                    Email and First Class Mail
Probar Llc                                                             190 N Apollo Rd                                         Salt Lake City, UT 84116‐3768                                                                                                                First Class Mail
Project Aware                                                          30151 Tomas                                             Rancho Santa Margarita, CA 92688‐2125                                                                                                        First Class Mail
Project Management Institute Educational Foundation                    14 Campus Blvd                                          Newtown Square, PA 19073‐3299                                                                                                                First Class Mail
Propst Memorial/Methodist Church                                       Attn: Tommy Webb                                        253 Martha St                           P.O. Box 87                     Millport, AL 35576            twebb68@frontiernet.net                Email and First Class Mail
Proshred Security                                                      803 Pressley Rd, Ste 108                                Charlotte, NC 28217‐0971                                                                                                                     First Class Mail
Prospect Harbor Umc                                                    Attn: Jeffrey Jeude                                     174 Paul Bunyan Rd                      P.O. Box 130                    Corea, ME 04624               emmaus117@gmail.com                    Email and First Class Mail
Prospect Heights: Central Korean                                       Attn: Jin‐Ho Hong                                       203 E Camp Mcdonald Rd                  Prospect Heights, IL 60070                                    hjhjlm66@hotmail.com                   Email and First Class Mail
Prospect Presbyterian Church                                           Attn: Ellen O'Connell Esq                               600 Parsippany Rd, Ste 204              Parsippany, NJ 07054                                          econnell@iwwt.law                      Email and First Class Mail
Prospect Presbyterian Church                                           Attn: Ellen O'Connell                                   600 Parsippany Rd, Ste 204              Parsippany, NJ 07054                                          eoconnell@iwwt.law                     Email and First Class Mail
Prospect Presbyterian Church                                           Attn: Ellen O'Connell Esq                               600 Parsippany Rd, Ste 204              Parsippany, NJ 07054                                          office@prospectchurch.org              Email and First Class Mail
Prospect Presbyterian Church                                           Attn: Richard D Boyer                                   646 Prospect St                         Maplewood, NJ 07040‐2720                                      office@prospectchurch.org              Email and First Class Mail
Prospect Presbyterian Church                                           Richard D Boyer                                         646 Prospect St                         Maplewood, NJ 07040                                           office@prospectchurch.org              Email and First Class Mail
Prospect Presbyterian Church                                           Attn: Richard Boyer                                     646 Prospect St                         Maplewood, NJ 07040‐2720                                      rick@prospectchurch.org                Email and First Class Mail
Prospect Ridge Aviation, Inc.                                          Attn: Alan R Bormuth                                    3051 Port St                            Morganton, NC 28655                                           al@bormuth.com                         Email and First Class Mail
Prospect Umc                                                           Attn: Christopher Wilson                                P.O. Box 569                            Bristol, CT 06011                                             cwilson@cvmco.com                      Email and First Class Mail
Prospect Umc                                                           707 Prospect Rd                                         Prospect, VA 23960                                                                                                                           First Class Mail
Prospect Umc ‐ Covington                                               c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Prospect Umc 6752 N Hwy 212 Covington, GA 30016                        c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Prospect UMC 707 Prospect Rd, Prospect, VA 23960                       c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Prospect United Methodist Church                                       Attn: Allison Delargy Lancaster                         2772 US Hwy 158 W                       P.O. Box 277                    Yanceyville, NC 27379         alancaster@nccumc.org                  Email and First Class Mail
Prospect United Methodist Church                                       P.O. Box 277                                            Yanceyville, NC 27379                                                                                 alancaster@nccumc.org                  Email and First Class Mail
Prospect United Methodist Church                                       Attn: Bobby Brewer                                      P.O. Box 58                             Yanceyville, NC 27379                                         bonniebrewer@hotmail.com               Email and First Class Mail
Prospect United Methodist Church                                       Attn: Nancy R Adams                                     508 Gilland Ave                         Kingstree, SC 29556                                           nradams@umcsc.org                      Email and First Class Mail
Prospect United Methodist Church 800 Lincoln, Prospect Park            c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Prospect United Methodist Church 800 Lincoln, Prospect Park            800 Lincoln Ave                                         Prospect Park, PA 19076                                                                                                                      First Class Mail
Prospect United Methodist Church, Dunlap, Il 61525                     Attn: Treasurer                                         300 E Ash St                            Dunlap, IL 61525                                              rev.lindavonck@gmail.com               Email and First Class Mail
Prospect United Methodist Church, Dunlap, Il 61525                     Rev Linda Carol Vonck                                   300 E Ash St                            P.O. Box 98                     Dunlap, IL 61525              rev.lindavonck@gmail.com               Email and First Class Mail
Prosper United Methodist Church                                        Attn: Jason Mcconnel,L Sr Pastor                        205 S Pavin St                          Prosper, TX 75078                                             office@prosperumc.org                  Email and First Class Mail
Prosperity Avenue Baptist Church                                       Attn: Hagop T Bedoyan                                   1781 E Prosperity Ave                   Tulare, CA 93274                                              glennrichone@sbcglobal.net             Email and First Class Mail
Protection One Alarm Monitoring, Inc                                   1035 N 3rd St, Ste 101                                  Lawrence, KS 66044‐1491                                                                                                                      First Class Mail
Protection One Alarm Monitoring, Inc                                   P.O. Box 219044                                         Kansas City, MO 64121‐9044                                                                                                                   First Class Mail
Protestant Episcopal Church In The Diocese Of Alabama                  c/o Diocese of Alabama                                  Attn: Rev Rob Morpeth                   521 N 20th St                   Birmingham, AL 35203          rmorpeth@dioala.org                    Email and First Class Mail
Protestant Episcopal Diocese Of Newark And The Trustees Of E           Attn: John C Garde                                      100 Mulberry St                         4 Gateway Ctr                   Newark, NJ 07102              jgarde@mccarter.com                    Email and First Class Mail
Protestant Episcopal Diocese Of Newark And The Trustees Of E           Attn: John C. Garde                                     100 Mulberry St                         Four Gateway Center             Newark, NJ 07102              jgarde@mccarter.com                    Email and First Class Mail
Protestant Episcopal Parish Of The Church Of The Savior                c/o Ragghianti Freitas LLP                              Attn: Michael O. Glass, Esq.            1101 5th Ave, Ste 100           San Rafael, CA 94901          mglass@rflawllp.com                    Email and First Class Mail
Protestant Episcopal Parish Of The Church Of The Savior                c/o Ragghianti Freitas LLP                              Attn: Michael O Glass, Esq              1101 5th Ave, Ste 100           San Rafael, CA 94901          mglass@rflawllp.com                    Email and First Class Mail
Providence Fort Washington United Methodist Church                     Attn: Sandra Russell                                    10610 Old Fort Rd                       Ft Washington, MD 20744                                       provich@aol.com                        Email and First Class Mail
Providence Lutheran Church                                             Attn: Michael W Odonnell                                4930 Holland ‐ Syl Rd                   Sylvania, OH 43560                                            modennell@lydymoan.com                 Email and First Class Mail
Providence Lutheran Church                                             Attn: Michael W Odonnell                                4930 Holland‐Syl Rd                     Sylvania, OH 43560                                            modonnell@lydymoan.com                 Email and First Class Mail
Providence Presbyterian Church                                         Attn: Lewis Clapp                                       4000 Hwy 153                            Greenville, SC 29611                                          minister@providence‐church.com         Email and First Class Mail
Providence Umc                                                         c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Providence Umc, 592 Bernhard Rd                                        c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Providence United Methodist Church                                     Cindee Sadtler, Church Treasurer                        3716 Kemptown Church Rd                 Monrovia, MD 21770                                            cbs5476@comcast.net                    Email and First Class Mail
Providence United Methodist Church                                     Attn: Trustees                                          P.O. Box 913                            Montross, VA 22520                                            davidlagerveld@vaumc.org               Email and First Class Mail
Providence United Methodist Church                                     Attn: Kevin Robert Maze                                 11929 Clayton Ct                        Monrovia, MD 21770                                            kevinmaze@msn.com                      Email and First Class Mail
Providence United Methodist Church                                     Attn: Bob Hartley                                       1318 Providence Rd                      Towson, MD 21286                                              pastornickbufano@gmail.com             Email and First Class Mail
Providence United Methodist Church                                     Attn: Peggy Garland                                     P.O. Box 905                            Montross, VA 22520                                            peggy.garland3@gmail.com               Email and First Class Mail
Providence United Methodist Church                                     202 Providence Church Rd                                Goldsboro, NC 27530                                                                                   PUMC_GOLDSBORO@ATT.NET                 Email and First Class Mail
Providence United Methodist Church                                     Attn: Kenneth Sexron Jr                                 202 Providence Church Rd                Goldsboro, NC 27534                                           pumc_goldsboro@att.net                 Email and First Class Mail
Providence United Methodist Church                                     Attn: Jason Toves                                       7300 Providence Church Rd               Morris, AL 35116                                              thomaspaula1234@gmail.com              Email and First Class Mail
Providence United Methodist Church ‐ Charlotte                         c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Pruitt And Debourbon Law Firm                                          James Michael Pruitt                                    P.O. Box 339                            Pikeville, KY 41502                                           pfirm@bellsouth.net                    Email and First Class Mail
Puerto Rico Council 661                                                Ave Esmeralda 405, Ste 102                              Guaynabo, PR 00969                                                                                                                           First Class Mail
Puerto Rico Council 661                                                Ave Esmeralda 405, Ste 102 PMB 661                      Guaynabo, PR 00969‐3486                                                                                                                      First Class Mail
Puerto Rico Department Of The Treasury                                 P.O. Box 9022501                                        San Juan, PR 00902‐2501                                                                                                                      First Class Mail
Pugatch & Nikolis                                                      Phillip P Nikolis                                       220 Mineola Blvd. ‐ P.O. Box 631        Mineola NY 11501                                              pn@pnlaws.com                          Email and First Class Mail
Pulaski First United Methodist Church                                  Attn: Baddour Law LLP                                   P.O. Box 296                            Pulaski, TN 38478                                             colby@baddourlaw.com                   Email and First Class Mail
Pulaski First United Methodist Church                                  Attn: Steve Spivey‐Treasurer                            200 W Jefferson St                      Pulaski, TN 38478                                             sspivey@cardindist.com                 Email and First Class Mail
Pulaski Heights United Methodist Church                                c/o Jay Clark                                           4823 Woodlawn St                        Little Rock, AR 72205‐3755                                    lraines@fridayfirm.com                 Email and First Class Mail
Punahou School                                                         c/o Squire Patton Boggs (Us) LLP                        Attn: Mark Salzberg                     2550 M St NW                    Washington, DC 20037          mark.salzberg@squirepb.com             Email and First Class Mail
Punahou School                                                         Attn: Sunny Donenfeld                                   1601 Punahou St                         Honolulu, HI 96822                                            sdonenfeld@punahou.edu                 Email and First Class Mail
Purchase Line United Methodist Church (97535)                          c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                 Email and First Class Mail
Purdue University                                                      For Benefit Of: M. Kipp                                 610 Purdue Mall                         West Lafayette, IN 47907‐2040                                                                        First Class Mail
Purdys United Methodist Church                                         Attn: Paul Dengler                                      30 Lake St                              Goldens Bridge, NY 10526                                      Paulyd1@aol.com                        Email and First Class Mail
Pure Health Solutions, Inc                                             dba Pure Water Technology                               P.O. Box 5066                           Hartford, CT 06102‐5066                                                                              First Class Mail
Pure Health Solutions, Inc                                             Dba Redcanoe                                            950 Corporate Woods Pkwy                Vernon Hills, IL 60061‐3155                                                                          First Class Mail
Purvis Law Office LLC                                                  Louis Purvis                                            P.O. Box 421                            Abilene, KS 67410                                             PURVIS.LAW@ATT.NET                     Email and First Class Mail
Purvis Umc                                                             206 Mitchell Ave                                        Purvis, MS 39475                                                                                      Purvisumc@gmail.com                    Email and First Class Mail
Pushmataha Area Cncl 691                                               420 31st Ave N                                          Columbus, MS 39705‐1806                                                                                                                      First Class Mail
Putman Umc                                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200        Tampa, FL 33602               erice@bradley.com                      Email and First Class Mail
Putneyville United Methodist Church (85743)                            c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200      Pittsburgh, PA 15228          lspagnolo@bentzlaw.com                 Email and First Class Mail
Pvrwjumc                                                               Attn: Pastor Pvrwjumc                                   P.O. Box 47                             Wevertown, NY 12886                                           ajkc2fli@frontiernet.net               Email and First Class Mail
Quad/Graphics, Inc                                                     Attn: Mike Vechart ‐ Credit Dept                        N61 W23044 Harrys Way                   Sussex, WI 53089                                              mvechart@quad.com                      Email and First Class Mail
Quad/Graphics, Inc                                                     N61 W23044 Harrys Way                                   Sussex, WI 53089                                                                                                                             First Class Mail
Quad/Graphics, Inc                                                     N63W32075 Hwy 74                                        Sussex, WI 53089                                                                                                                             First Class Mail
Quadgraphics Inc                                                       P.O. Box 644840                                         Pittsburgh, PA 15264‐4840                                                                                                                    First Class Mail
Quail Lakes Baptist Church                                             1904 Quail Lakes Dr                                     Stockton, CA 95207                                                                                    tima@qlbc.org                          Email and First Class Mail
Quail Springs United Methodist Church                                  Attn: Pastor                                            14617 N Pennsylvania Ave                Oklahoma City, OK 73134                                       admin@qsumc.org                        Email and First Class Mail
Quaker City United Methodist Church                                    Attn: Rev Clayton Coffey                                18475 Leatherwood Rd                    Salesville, OH 43778                                          revclaytoncoffey@gmail.com             Email and First Class Mail
Quaker City United Methodist Church                                    Clayton H Coffey                                        Same                                    Same                                                                                                 First Class Mail
                                                                                    Case 20-10343-LSS                                                      Doc 2541                                    Filed 04/07/21                                                  Page 58 of 87

Quaker Springs United Methodist Church                                                      John Iseman                                                    51 Church St                            Schuylerville, NY 12871                                                                         isemanjohn@gmail.com                   Email and First Class Mail
Quaker Springs United Methodist Church                                                      Attn: Tim Lagoe                                                135 Route 69                            Schuylerville, NY 12871                                                                         tlago1@nycap.rr.com                    Email and First Class Mail
Quakertown ‐ Quakertown, NJ                                                                 c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Qualtrics LLC                                                                               Dept 880102                                                    P.O. Box 29650                          Phoenix, AZ 85038‐9650                                                                                                                 First Class Mail
Quapaw Area Cncl 18                                                                         3220 Cantrell Rd                                               Little Rock, AR 72202‐1847                                                                                                                                                     First Class Mail
Quarryville United Methodist Church                                                         P.O. Box 879                                                   14 Stay Rd                              Saugerties, NY 12477                                                                            fish1156@sbcglobal.net                 Email and First Class Mail
Queen Anne ‐ Seattle                                                                        c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Queen Of The Most Holy Rosary R.C. Church(Bridgehampton, NY)                                c/o Cullen and Dykman LLP                                      Attn: Matthew G Roseman                 100 Quentin Roosevelt Blvd        Garden City, NY 11530                                         MRoseman@cullenllp.com                 Email and First Class Mail
Queen Of The Most Holy Rosary Rc Church (Roosevelt, NY)                                     c/o Cullen and Dykman LLP                                      Attn: Matthew G Roseman                 100 Quentin Roosevelt Blvd        Garden City, NY 11530                                         MRoseman@cullenllp.com                 Email and First Class Mail
Queen Street Umc                                                                            Attn: Karl Grant                                               P.O. Box 508                            Kinston, NC 28502                                                                                                                      First Class Mail
Queen United Methodist Church (176063)                                                      c/o Bentz Law Firm                                             Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200        Pittsburgh, PA 15228                                          lspagnolo@bentzlaw.com                 Email and First Class Mail
Queen United Methodist Church (176063)                                                      c/o Bentz Law Firm                                             Attn: Leonard Spagnolo & Sean Bollman   680 Washington Rd, Ste 200        Pittsburgh, PA 15228                                          lspagnolo@bentzlaw.com                 Email and First Class Mail
Queens Chapel Umc                                                                           Attn: Jackie Bethune                                           7410 Muirkirk Rd                        Beltsville, MD 20772                                                                            queenschaptreas@gmail.com              Email and First Class Mail
Queens Hispanic United Methodist Church‐ Jamaica                                            Attn: Dorella Walters                                          162‐10 Highland Ave                     Jamaica, NY 11432                                                                               queenshispanicumc@gmail.com            Email and First Class Mail
Queenship Of Mary                                                                           Attn: Andre L Kydala                                           54 Old Hwy 22                           Clinton, NJ 08809                                                                                                                      First Class Mail
Quench Usa Inc                                                                              P.O. Box 781393                                                Philadelphia, PA 19178‐1393                                                                                                                                                    First Class Mail
Quest United Methodist Church                                                               c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Quest United Methodist Church                                                               5001 Gateway Blvd                                              Grovetown, GA 30813                                                                                                                                                            First Class Mail
Quiet Dell Umc                                                                              Attn: Treasurer, Quiet Dell Umc                                96 Trinity Rd                           Mount Clare, WV 26408                                                                           qdumcoffice@gmail.com                  Email and First Class Mail
Quiet Dell United Methodist Church                                                          Nathan Weaver                                                  126 Trinity Rd                          Mount Clare, WV 26408                                                                           pastornathanweaver@gmail.com           Email and First Class Mail
Quill                                                                                       P.O. Box 37600                                                 Philadelphia, PA 19101‐0600                                                                                                             arpayments@quill.com                   Email and First Class Mail
Quill                                                                                       Attn: Tom Riggleman                                            7 Technology Cir                        Columbia, SC 29203                                                                              thomas.riggleman@staples.com           Email and First Class Mail
Quill Corp                                                                                  P.O. Box 37600                                                 Philadelphia, PA 19101‐0600                                                                                                                                                    First Class Mail
Quincy Community Umc                                                                        Attn: Treasurer                                                40 Beale St                             Quincy, MA 02170                                                                                pastoqcumc@comcast.net                 Email and First Class Mail
Quincy United Methodist Church (182554)                                                     c/o Bentz Law Firm                                             Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200        Pittsburgh, PA 15228                                          lspagnolo@bentzlaw.com                 Email and First Class Mail
Quinlivan & Hughes Pa                                                                       Cally Rae Lynn Kjellberg‐Nelson                                1740 West St Germain St                 P.O. Box 1008                     St. Cloud, MN 56302                                           ckjellberg‐nelson@quinlivan.com        Email and First Class Mail
Quinnell Law Firm, PLLC                                                                     Attn: Fran Quinnell                                            419 W Washington St                     Marquette, MI 49855                                                                             timothyquinnell@gmail.com              Email and First Class Mail
Quinnell Law Firm, PLLC                                                                     Attn: Timothy C Quinnell                                       419 W Washington St                     Marquette, MI 49855                                                                             timothyquinnell@gmail.com              Email and First Class Mail
Quinnell Law Firm, PLLC                                                                     Timothy C Quinnell                                             419 W Washington St                     Marquette, MI 49855                                                                             timothyquinnell@gmail.com              Email and First Class Mail
Quinsigamond United Methodist Church Of Worcester, MA                                       Attn: Robin Mercurio                                           9 Stebbins St                           Worcester, MA 01607                                                                             qumc.office@yahoo.com                  Email and First Class Mail
Quinter United Methodist Church                                                             c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Quinton                                                                                     Attn: Treasurer                                                P.O. Box 545                            Quinton, OK 74561                                                                               garyomer@itlnet.net                    Email and First Class Mail
Quitman Isd                                                                                 c/o Perdue Brandon Fielder Collins & Mott                      Attn: Tab Beall                         P.O. Box 2007                     Tyler, TX 75710‐2007                                          tylbkc@pbfcm.com                       Email and First Class Mail
Quitman United Methodist Church                                                             Attn: Steve Matlock                                            959 Sweetwater Rd                       Quitman, LA 71268                                                                               sm0823@gmail.com                       Email and First Class Mail
Quito United Methodist Church                                                               Attn: Thomas M Semmes                                          4580 Quito Drummonds Rd                 Millington, TN 38053‐0523                                                                       tsemmes@gmail.com                      Email and First Class Mail
Quivira Cncl 198                                                                            3247 N Oliver                                                  Wichita, PA 17601                                                                                                                                                              First Class Mail
Quivira Council, Boy Scouts Of America                                                      3247 N Oliver St                                               Wichita, KS 67220‐2106                                                                                                                                                         First Class Mail
R B Powers Company                                                                          118 W High St                                                  Ashley, OH 43003‐7516                                                                                                                                                          First Class Mail
R Doyle Parrish                                                                             c/o Boy Scouts of America                                      Attn: Chase Koontz                      1325 W Walnut Hill Ln             Irving, TX 75015                                              chase.koontz@scouting.org              Email and First Class Mail
R Walton Davis, Iii                                                                         207 East State St                                              Black Mountain, NC 28711                                                                                                                walton@waltondavislaw.com              Email and First Class Mail
R. Ray Wood                                                                                 c/o Boy Scouts of America                                      Attn: Chase Koontz                      1325 W Walnut Hill Ln             Irving, TX 75015                                              chase.koontz@scouting.org              Email and First Class Mail
Rachael Stark Cntg                                                                          72 Montage Mountain Rd                                         Moosic, PA 18507‐1753                                                                                                                                                          First Class Mail
Rachel J Johns                                                                              321 Rocky Grove Ave                                            Franklin, PA 16323                                                                                                                      rgapc@verizon.net                      Email and First Class Mail
Rachel S Harlow United Methodist Church                                                     Attn: Earl Dionne                                              165 Main St                             Windsor, VT 05089                                                                               rev.jill.colley.robinson@gmail.com     Email and First Class Mail
Rachel S Harlow United Methodist Church                                                     Attn: Jill Elizabeth Colley Robinson                           145 Pulp Mill Bridge Rd                 Weybridge                                                                                       rev.jill.colley.robinson@gmail.com     Email and First Class Mail
Radcliff United Methodist Church                                                            Attn: Anthony Franklin                                         275 Woodland Ave                        Radcliff, KY 40160                                                                              secretaryradcliffumc@outlook.com       Email and First Class Mail
Radiant Life Church                                                                         907 N Nottawa                                                  Sturgis, MI 49091                                                                                                                                                              First Class Mail
Raeford United Methodist Church                                                             Attn: Treasurer                                                308 N Main St                           Raeford, NC 28376                                                                               raefordumc@embarqmail.com              Email and First Class Mail
Ragan Chapel United Methodist Church                                                        Attn: Christy Helton Treasurer                                 2329 Ragan Chapel Rd                    Ohatchee, AL 36271                                                                              ohatcheehardware@yahoo.com             Email and First Class Mail
Ragsdale Liggett Pllc                                                                       Dorothy Bass Burch                                             2840 Plaza Pl, Ste 400                  Raleigh, NC 27612                                                                               dburch@rl‐law.com                      Email and First Class Mail
Rainbow United Methodist Church                                                             Attn: Gary Libby, Rainbow United Methodist Church              618 Washington Ave                      Portland, ME 04103                                                                              rainumc@gmail.com                      Email and First Class Mail
Rainbow United Methodist Church                                                             Taeseob Cho                                                    162 Alfred St                           South Portland, ME 04106                                                                        rainumc@gmail.com                      Email and First Class Mail
Rainier Umc                                                                                 c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Raipher, P.C                                                                                Michael Grace                                                  100 Cambridge St., 14th Floor           Boston MA 02114                                                                                 mig@raipher.com                        Email and First Class Mail
Raleigh County Solid Waste                                                                  200 Fernadez Dr                                                Beckley, WV 25801‐8171                                                                                                                                                         First Class Mail
Raleigh County Solid Waste Authority                                                        Attn: Paula Crutchfield                                        200 Fernandez Dr                        Beckley, WV 25801                                                                               ejfloresca@raleigh‐swa.org             Email and First Class Mail
Raleigh Court Presbyterian Church, Roanoke, VA Inc                                          1837 Grandin Rd SW                                             Roanoke, VA 24015                                                                                                                       slnash@cox.net                         Email and First Class Mail
Raleigh Court Presbyterian Church, Roanoke, VA Inc                                          Attn: Steven Lex Nash                                          1887 Grandin Rd SW                      Roanoke, VA 24015                                                                                                                      First Class Mail
Raleigh Court Umc                                                                           c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Raleigh United Methodist Church                                                             Attn: Richard Beckwith                                         3295 Powers Rd                          Memphis, TN 38128                                                                               raleighumc@bellsouth.net               Email and First Class Mail
Ralph De La Vega                                                                            c/o Boy Scouts of America                                      Attn: Chase Koontz                      1325 W Walnut Hill Ln             Irving, TX 75015                                              chase.koontz@scouting.org              Email and First Class Mail
RAM ‐ Rebenack, Aronow & Mascolo                                                            Jay Mascolo                                                    111 Livingston Ave                      New Brunswick NJ 08901                                                                          jmascolo@ram.law                       Email and First Class Mail
Ramona United Methodist Church                                                              Attn: Treasurer                                                3394 Chapel Ln                          Ramona, CA 92065                                                                                                                       First Class Mail
Ramsay Memorial United Methodist Church                                                     Attn: Nathaniel Taylor Barkum, Sr.                             12472 Dedeaux Rd                        Gulfport, MS 39503                                                                              barkumt@gmail.com                      Email and First Class Mail
Ramsey Memorial Umc                                                                         c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Rance Edwards                                                                               P.O. Box 137                                                   Nickelsville, VA 24271                                                                                                                  pastor@ecnar.com                       Email and First Class Mail
Rancho Cordova United Methodist Church                                                      Attn: Treasurer, Umc of Rancho Cordova                         2101 Zinfandel Dr                       Rancho Cordova, CA 95670                                                                        revelizabethb@gmail.com                Email and First Class Mail
Randall Johnson                                                                             4181 Millstream Rd                                             Greenwood, IN 46143                                                                                                                     rjohnson@ccf.disciples.org             Email and First Class Mail
Randall Kopsa                                                                               406 the Landing Blvd                                           Granbury, TX 76049‐1217                                                                                                                 randy.kopsa@gmail.com                  Email and First Class Mail
Randall Stephenson                                                                          c/o Boy Scouts of America                                      Attn: Chase Koontz                      1325 W Walnut Hill Ln             Irving, TX 75015                                              chase.koontz@scouting.org              Email and First Class Mail
Randolph Courtland United Methodist Church                                                  Attn: Russell Francois                                         227 N High St                           Randolph, WI 53956                                                                              info@randolphcourtlandumc.org          Email and First Class Mail
Randy Harrold, LLC                                                                          T. Randolph Harrold                                            612 Alabama Avenue                      Selma AL 36701                                                                                  randyharrold@att.net                   Email and First Class Mail
Range Texas Production, LLC                                                                 100 Throckmorton St, Ste 1200                                  Fort Worth, TX 76102‐2842                                                                                                                                                      First Class Mail
Rantoul First United Methodist Church                                                       200 S Century Blvd                                             Rantoul, IL 61866                                                                                                                                                              First Class Mail
Rathbone United Methodist Church                                                            Attn: Daniel H Reed                                            P.O. Box 1                              Addison, NY 14819                                                                               danreed@stny.rr.com                    Email and First Class Mail
Rational Pr LLC                                                                             1828 L St, NW, Ste 640                                         Washington, DC 20036                                                                                                                    admin@rational360.com                  Email and First Class Mail
Raton American Parts, Inc                                                                   Attn: Bill Powledge                                            326 2nd St                              Raton, NM 87740                                                                                 carquestap@gmail.com                   Email and First Class Mail
Raton American Parts, Inc                                                                   326 S 2nd St                                                   Raton, NM 87740‐4040                                                                                                                                                           First Class Mail
Raton Water Works                                                                           P.O. Box 99                                                    Raton, NM 87740‐0099                                                                                                                    gmtrujillo@cityofraton.com             Email and First Class Mail
Ravenna Umc/ Ravenna Collaboratory                                                          c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Ravenswood Fellowship Umc                                                                   4511 N Hermitage                                               Chicago, IL 60640                                                                                                                       ravfelumc@yahoo.com                    Email and First Class Mail
Rawlings Umc                                                                                18910 Mcmullen Hwy                                             Rawlings, MD 21557                                                                                                                      rawlingsumc@atlanticbb.net             Email and First Class Mail
Rawvoice Inc                                                                                17525 Egan Dr                                                  Coopersville, MI 49404‐9499                                                                                                                                                    First Class Mail
Ray Capp                                                                                    c/o Boy Scouts of America                                      Attn: Chase Koontz                      1325 W Walnut Hill Ln             Irving, TX 75015                                              chase.koontz@scouting.org              Email and First Class Mail
Raymark ULC                                                                                 c/o M19 Inc                                                    Attn: Karina Duquesne                   12000 Biscayne Blvd, Ste 600      Miami, FL 33181                                               kduquesne@mi9retail.com                Email and First Class Mail
Raymark ULC                                                                                 2020 Route Transcanadienne, Ste 401                            Montreal, QC H9P 2N4                    Canada                                                                                          lmoran@mi19retail.com                  Email and First Class Mail
Raymark Xpert Business Systems, Inc                                                         5460 Cote De Liesse                                            Montreal, QC                            Canada                                                                                 Canada                                          First Class Mail
Raymond E Johns Jr                                                                          c/o Boy Scouts of America                                      Attn: Chase Koontz                      1325 W Walnut Hill Ln             Irving, TX 75015                                              chase.koontz@scouting.org              Email and First Class Mail
Raymond Storage Concepts, Inc                                                               4333 Dirs Blvd                                                 Groveport, OH 43125‐9504                                                                                                                                                       First Class Mail
Raymond Storage Concepts, Inc                                                               Raymond Storage Concepts Inc                                   4333 Dirs Blvd                          Groveport, OH 43125‐9504                                                                                                               First Class Mail
Raymond United Methodist Church                                                             Attn: Angela Guillotte                                         4881 Pine Island Hwy                    Sennings, LA 70546                                                                              angelakg@yahoo.com                     Email and First Class Mail
Raymond United Methodist Church                                                             Angela Kaye Guullotte                                          5532 Pine Island Hwy                    Sennings, LA 70546                                                                              anglakg@yahoo.com                      Email and First Class Mail
Raymond United Methodist Church                                                             Attn: Treasurer, Raymond Umc                                   P.O. Box 705                            Raymond, NH 03077                                                                               kbeasliffe@comcast.net                 Email and First Class Mail
Raymond United Methodist Church                                                             Keith Beasley‐Topliffe                                         70 Foundry St, Unit 330                 Manchester, NH 03102                                                                            kbeasliffe@comcast.net                 Email and First Class Mail
Raymond United Methodist Church                                                             Attn: Treasurer                                                21535 Main St                           Raymond, OH 43067                                                                               PastorDonna@raymondumc.org             Email and First Class Mail
Raymond United Methodist Church                                                             P.O. Box 64                                                    230 W Main St                           Raymond, MS 39154                                                                               raymondunitedmet@bellsouth.net         Email and First Class Mail
Raymore Christian Church                                                                    Attn: Brett Dwayne Winters                                     500 Peace Dr                            P.O. Box 680                      Raymore, MO 64012                                             brett@raymorecc.org                    Email and First Class Mail
Raymore Christian Church                                                                    Attn: Brett Dwayne Winters                                     500 Peace Dr                            P.O. Box 680                      Raymore, MO 64012                                             secretary@raymorecc.org                Email and First Class Mail
Rc Diocese Of Paterson                                                                      Attn: Kenneth F Mullaney Jr                                    777 Valley Rd                           Clifton, NJ 07013                                                                                                                      First Class Mail
Rc Diocese Of Paterson                                                                      Kenneth F. Mullaney, Jr                                        777 Valley Rd                           Clifton, NJ 07013                                                                                                                      First Class Mail
Rcg Global Services, Inc                                                                    c/o Tom Laudise                                                170 Wood Ave 4th Fl                     Iselin, NJ 08830                                                                                thomas.laudise@rcggs.com               Email and First Class Mail
Rcg Global Services, Inc                                                                    379 Thornall St, Ste 14                                        Edison, NJ 08837‐2233                                                                                                                                                          First Class Mail
Rcg Global Services, Inc                                                                    P.O. Box 829989                                                Philadelphia, PA 19182‐9989                                                                                                                                                    First Class Mail
Reading United Methodist Church, A Michigan Ecclesiastical Corp                             c/o Bowen, Radabaugh & Milton Pc                               Attn: James M Radabaugh                 100 E Big Beaver Rd, Ste 350      Troy, MI 48083                                                jmradabaugh@brmattorneys.com           Email and First Class Mail
Reading: Grace United Methodist Church                                                      Attn: Jean Lee Howe                                            1112 Union St                           Reading, PA 19604                                                                               ce.reading.grace@epaumc.org            Email and First Class Mail
Ready Refresh By Nestle                                                                     P.O. Box 856680                                                Louisville, KY 40285‐6680                                                                                                                                                      First Class Mail
Rebecca L Wyatt P.C                                                                         Attn: Rebecca L Wyatt                                          644 S Lake St                           Gary, IN 46403                                                                                  rebecca@attorneywyatt.com              Email and First Class Mail
Rebecca Tuck Crites                                                                         66 N Main St                                                   Chatham, VA 24531                                                                                                                       rectorchatham@gmail.com                Email and First Class Mail
Reber United Methodist Church                                                               Attn: Andrea K Robare                                          302 Reber Rd                            Willsboro, NY 12996                                                                             akrobare@yahoo.com                     Email and First Class Mail
Records Hardware Inc                                                                        Records Ace Hardware                                           1124 S 2nd St                           Raton, NM 87740‐2306                                                                                                                   First Class Mail
Rector                                                                                      Donavan Cain                                                   4171 Hendricks Ave                      Jacksonville, FL 32207                                                                          dcain@asejax.org                       Email and First Class Mail
Rector First United Methodist Church                                                        Attn: Heather Simmons                                          116 W 3rd St                            Rector, AR 72461                                                                                jhsimmons@newwavecomm.net              Email and First Class Mail
Rector First United Methodist Church                                                        Attn: Lindsey Emerson Raines                                   Friday Eldredge & Clark LLP             400 W Capitol Ave, Ste 2000       Little Rock, AR 72201                                         lraines@fridayfirm.com                 Email and First Class Mail
Rector First United Methodist Church                                                        c/o Heather Simmons                                            116 W 4th St                            Rector, AR 72461                                                                                lraines@fridayfirm.com                 Email and First Class Mail
Rector Warden & Vestrymen Of St. Michael'S Episcopal Church                                 Attn: Todd G. Relue                                            Plews Shadley Racher & Braun LLP        1346 N Delaware St                Indianapolis, IN 46202                                        trelue@psrb.com                        Email and First Class Mail
Rector Wardens & Vestry Of St. Christopher'S Episcopal Church                               Attn: Todd G. Relue                                            Plews Shadley Racher & Braun LLP        1346 N Delaware St                Indianapolis, IN 46202                                        trelue@psrb.com                        Email and First Class Mail
Rector Wardens & Vestry Of St. Matthew'S Episcopal Church                                   Attn: Todd G. Relue                                            Plews Shadley Racher & Braun LLP        1346 N Delaware St                Indianapolis, IN 46202                                        trelue@psrb.com                        Email and First Class Mail
Rector Wardens & Vestry Of Trinity Episcopal Church                                         Attn: Todd G. Relue                                            Plews Shadley Racher & Braun LLP        1346 N Delaware St                Indianapolis, IN 46202                                        trelue@psrb.com                        Email and First Class Mail
Rector Wardens & Vestrymen Of Grace Episcopal Church Muncie                                 Attn: Todd G. Relue                                            Plews Shadley Racher & Braun LLP        1346 N Delaware St                Indianapolis, IN 46202                                        trelue@psrb.com                        Email and First Class Mail
Rector Wardens & Vestrymen Of St Peters Parish                                              Attn: Gary Prewitt                                             311 W 7th St                            Columbia, TN 38401                                                                              office@saintpeterscolumbia.org         Email and First Class Mail
Rector Wardens & Vestrymen Of St. Paul'S Episcopal Church                                   Attn: Todd G. Relue                                            Plews Shadley Racher & Braun LLP        1346 N Delaware St                Indianapolis, IN 46202                                        trelue@psrb.com                        Email and First Class Mail
Rector Wardens & Vestrymen Of The Church Of The Intercession                                Attn: Church of the Intercession                               550 West 155th St                       New York, NY 10032                                                                              intercession550@gmail.com              Email and First Class Mail
Rector Wardens & Vestrypersons Of St. Thomas Episcopal Church                               Attn: Todd G. Relue                                            Plews Shadley Racher & Braun LLP        1346 N Delaware St                Indianapolis, IN 46202                                        trelue@psrb.com                        Email and First Class Mail
Rector Wardens And Vestry Members Of St Barnabas Episcopal Church                           Attn: Robert Keim                                              301 Trinity Ave                         Arroyo Grande, CA 93420                                                                         rob.stbarnabas@gmail.com               Email and First Class Mail
Rector Wardens And Vestry Of St James Episcopal Church                                      Attn: Rector of St James Episcopal Church                      3903 Wilshire Blvd                      Los Angeles, CA 90010                                                                           kcress@stjla.org                       Email and First Class Mail
Rector Wardens And Vestry Of St. Peter'S Episcopal Church                                   Attn: Todd G. Relue                                            Plews Shadley Racher & Braun LLP        1346 N Delaware St                Indianapolis, IN 46202                                        trelue@psrb.com                        Email and First Class Mail
Rector Wardens And Vestrymen Of St George'S Parish                                          Attn: Laura Zabaski                                            4715 Harding Rd                         Nashville, TN 37205                                                                             laura.zabaski@stgeorgesnashville.org   Email and First Class Mail
Rector, Church Wardens & Vestry Members Of St Luke'S Episcopal Church Of Evanston           Attn: Rev Kathryn Banakis                                      939 Hinman Ave                          Evanston, IL 60202                                                                              pasartori@yahoo.com                    Email and First Class Mail
Rector, Warden & Vestrymen Of St. Mark'S Church ‐ Glen Elyn                                 Attn: Rev. George D. Smith                                     154 Nicoll Ave                          Glen Elyn, IL 60137                                                                             rectordiane@emmanuelrockford.org       Email and First Class Mail
Rector, Warden &Vestrymen Of St. Mark'S Church, Glen Elyn                                   George D. Smith                                                154 Nicoll Ave                          Glen Ellyn, IL 61103                                                                            rector@stmarksglenellyn.org            Email and First Class Mail
Rector, Wardens & Vestry Of St. Ann'S Church                                                37 Div St                                                      Amsterdam, NY 12010                                                                                                                     saintannamsterdam@gmail.com            Email and First Class Mail
Rector, Wardens & Vestrymen Of St. John'S Episcopal Church                                  Attn: Todd G. Relue                                            Plews Shadley Racher & Braun LLP        1346 N Delaware St                Indianapolis, IN 46202                                        trelue@psrb.com                        Email and First Class Mail
Rector, Wardens & Vestrypersons Of St. Simon'S                                              Attn: Carole Forsythe                                          717 W Kirchoff Rd                       Arlington Heights, IL 60005                                                                     office@saintsimons.org                 Email and First Class Mail
Rector, Wardens & Vestrypersons Of St. Simon'S                                              Diane Tomlinson                                                717 W Kirchoff Rd                       Arlington Heights, IL 60005                                                                     office@saintsimons.org                 Email and First Class Mail
Rector, Wardens And Vestry Of Holy Trinity Episcopal Church                                 Attn: the Rev Mark H Chattin                                   839 Haddon Ave                          Collingswood, NJ 08108                                                                          holytrinity1@verizon.net               Email and First Class Mail
Rector, Wardens& Vestry Of St. Mary'S Episcopal Church                                      Attn: The Rev J Connor Haynes                                  145 W Broad St                          Burlington, NJ 08016                                                                            therector@stmarysburlington.org        Email and First Class Mail
Rector, Wardens, And Vestry Of St. John'S Episcopal Church                                  Attn: Rev Daniel Currie Green                                  40 5th St                               Petaluma, CA 94952                                                                              rector.episcopal.petaluma@gmail.com    Email and First Class Mail
Rectortown Umc                                                                              c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Red Bank Ruritans                                                                           Attn: Charlie Bowman                                           1382 Taylor View Dr                     Patrick Springs, VA 24133                                                                       charlie.bowman2014@gmail.com           Email and First Class Mail
Red Bank United Methodist Church                                                            Attn: Rev. Dr Clay Faulk                                       2909 Old Barnwell Rd                    Lexington, SC 29073                                                                             pastorcfaulk@yahoo.com                 Email and First Class Mail
Red Bank United Methodist Church                                                            Attn: Ken Sauer                                                3800 Dayton Blvd                        Chattanooga, TN 37415                                                                           pastorkensauer@gmail.com               Email and First Class Mail
Red Bay 1St United Methodist Church                                                         Attn: Dallas Culver                                            P.O. Box 126                            Red Bay, AL 35582                                                                               redbayumc@gmail.com                    Email and First Class Mail
Red Door Nfc                                                                                Melrose Park Red Door Nfc                                      1417 N 37th Ave                         Melrose Park, IL 60160                                                                          shalamar@thereddoorumc.org             Email and First Class Mail
Red Hill Murphytown Um Charge                                                               Mary Zimmer                                                    162 Red Hill Church Rd                  Parkersburg, WV 26104                                                                           pastormezimmer@gmail.com               Email and First Class Mail
Red Hill United Methodist Church                                                            Attn: Robert Dowd, Treasurer                                   114 Red Hill Church Rd                  Parkersburg, WV 26104                                                                           pastormezimmer@gmail.com               Email and First Class Mail
Red Hook United Methodist Church                                                            Attn: Stephen Ernst                                            4 Church St                             Red Hook, NY 12571                                                                              redhookumc@umcchurches.org             Email and First Class Mail
Red Lion United Methodist Church ‐ Bear                                                     c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Red Lion Zion United Methodist Church (09440)                                               c/o Bentz Law Firm                                             Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200        Pittsburgh, PA 15228                                          lspagnolo@bentzlaw.com                 Email and First Class Mail
Red Lion Zion United Methodist Church (09440)                                               c/o Bentz Law Firm                                             Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200        Pittsburgh, PA 15228                                          lspagnolo@bentzlaw.com                 Email and First Class Mail
Red Mountain Appraisal Services                                                             Attn: Edmund Floyd                                             116 S 2nd St                            Raton, NM 87740                                                                                 eofloyd@bocavalley.com                 Email and First Class Mail
Red Mountain Appraisal Services, LLC                                                        116 S 2nd St                                                   Raton, NM 87740                                                                                                                         eofloyd@bacavalley.com                 Email and First Class Mail
Red Mountain Appraisal Services, LLC                                                        116 S 2nd St                                                   Raton, NM 87740‐3906                                                                                                                                                           First Class Mail
Red Mountain United Methodist Church (AZ)                                                   c/o Clarke Law Firm, Plc                                       Attn: Marilee Miller Clarke             8141 E Indian Bend Rd, Ste 105    Scottsdale, AZ 85250                                          marilee@clarkelawaz.com                Email and First Class Mail
Red Oak Debalb Umc                                                                          Kendall Guither                                                17935 2900 North Ave                    Walnut, IL 61376                                                                                                                       First Class Mail
Red Oak Dekalb Umc                                                                          16961 2900 North Ave                                           Walnut, IL 61376                                                                                                                                                               First Class Mail
Red Oak First United Methodist Church                                                       c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Red Oak First United Methodist Church                                                       600 Daubitz Dr                                                 Red Oak, TX 75154                                                                                                                                                              First Class Mail
Red Oak United Methodist Church                                                             Attn: David Joyner                                             P.O. Box 66                             Red Oak, NC 27868‐0066                                                                          djoyner@nccumc.org                     Email and First Class Mail
Red River Ford Lincoln, Inc                                                                 Attn: Darrell Mendez                                           402 Westside Dr                         Durant, OK 74701                                                                                dmendez@redriverford.com               Email and First Class Mail
Red Valley Umc                                                                              c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Redacted Minor Claim 1                                                                      Brett Senentz, Amanda Senetz On Behalf of Their Minor Son As   c/o Chambliss, Bahner & Stopherl        Attn: Jeffrey Granillo            605 Chestnut St, Ste 1700    Chattanooga, TN 37450            jgranillo@chamblisslaw.com             Email and First Class Mail
Redbone United Methodist Church                                                             43 Burnt House Rd                                              Vicksburg, MS 39180                                                                                                                     larry_wagner@att.net                   Email and First Class Mail
Redeemer Episcopal Church In San Rafael, California                                         Attn: the Rev James Ward                                       123 Knight Dr                           San Rafael, CA 94901                                                                            vicar.redeemer@gmail.com               Email and First Class Mail
Redeemer Evangelical Lutheran Church                                                        Attn: Mark Rhodes                                              20440 Downes Rd                         Parkton, MD 21120                                                                               info@redeemerparkton.org               Email and First Class Mail
Redeemer Evangelical Lutheran Church                                                        Attn: Kirk Hymes & David B Miner                               5120 Harrison Rd                        Fredericksburg, VA 22408                                                                        president@embracedbyhim.org            Email and First Class Mail
Redeemer Evangelical Lutheran Church                                                        Attn: President                                                5120 Harrison Rd                        Fredericksburg, VA 22408                                                                        president@embracedbyhim.org            Email and First Class Mail
Redeemer Evangelical Lutheran Church, The Bronx, New York                                   Attn: Pastor Dien Ashley Taylor                                4360 Boyd Ave                           Bronx, NY 10466‐1804                                                                            pastor@redeemerlutheranbronx.org       Email and First Class Mail
Redeemer Luther Church                                                                      Attn: Council President                                        1410 W Boston Ave                       Indianola, IA 50125                                                                             office@redeemerindianola.org           Email and First Class Mail
Redeemer Lutheran Church                                                                    Attn: David E Gray, Esq                                        760 Rt 10, Ste 204                      Whippany, NJ 07981                                                                              dgray@graylawgroup.com                 Email and First Class Mail
Redeemer Lutheran Church                                                                    525 St Andrews Rd                                              Columbia, SC 29210                                                                                                                      pastorgary@rrelu.church                Email and First Class Mail
Redeemer Lutheran Church                                                                    1701 E State Rte 72                                            Rolla, MO 65401                                                                                                                         redeemer@fidnet.com                    Email and First Class Mail
Redeemer Lutheran Church Of Bayside                                                         Attn: John E Lander, Esq.                                      484 W Main St                           Babylon, NY 11702                                                                               jlander059@aol.com                     Email and First Class Mail
Redeemer Lutheran Church Of Redwood City California                                         Attn: William R. Morris                                        1771 Woodside Rd                        Redwood City, CA 94061                                                                                                                 First Class Mail
Redeemer Lutheran Church Of Redwood City, California                                        Attn: William R Morris, Esq                                    1771 Woodside Rd                        Redwood City, CA 94061                                                                                                                 First Class Mail
Redeemer United Methodist                                                                   Attn: Amos N Oladipo                                           1000 Central Ave                        Oak Lawn, IL 60453                                                                              oladipoamos@yahoo.com                  Email and First Class Mail
Redeemer United Methodist Church                                                            Attn: Keith Lamb                                               13980 Schavey Rd                        Dewitt, MI 48820                                                                                Keith@dewittredeemer.org               Email and First Class Mail
Redford Aldersgate Umc                                                                      Attn: Rev Julie Herod (Treasurer)                              10000 Beech Daly Rd                     Redford, MI 48239                                                                               church@redfordaldersgate.org           Email and First Class Mail
Redford Aldersgate Umc                                                                      Benjamin John Richard Bower                                    10000 Beech Daly Rd                     Redford, MI 48239                                                                               church@redfordaldersgate.org           Email and First Class Mail
Redland Umc                                                                                 c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Redland Umc                                                                                 Harry Linton                                                   P.O. Box 605                            Cross Junction, VA 22625‐0605                                                                   harry.linton@thewindowman.com          Email and First Class Mail
Redland United Methodist Church                                                             Attn: Susan Whitacre                                           P.O. Box 557                            Cross Junction, VA 22625                                                                        whitds@verizon.net                     Email and First Class Mail
Redlands First United Methodist Church                                                      Attn: J T Greenleaf & Cyndi Potter                             1 E Olive Ave                           Redlands, CA 92373‐5247                                                                         pastorjt@redlandsfirstchurch.org       Email and First Class Mail
Redlands United Methodist Church                                                            Attn: Jane Williams                                            527 Village Way                         Grand Junction, CO 81507‐1248                                                                   office@redlandsumc.org                 Email and First Class Mail
Redlands United Methodist Church                                                            Attn: William Crawford                                         527 Village Way                         Grand Junction, CO 81507‐1248                                                                   office@redlandsumc.org                 Email and First Class Mail
Redmond United Methodist Church                                                             c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Redriver Systems, LLC                                                                       1100 E Campbell Rd, Ste 210                                    Richardson, TX 75081‐6764                                                                                                                                                      First Class Mail
Redwater United Methodist Church                                                            Attn: Lonna Nunn                                               P.O. Box 190                            Redwateer, TX 75573                                                                             redwaterumc@yahoo.com                  Email and First Class Mail
Redwing Company Inc                                                                         419 Main St                                                    Mount Hope, WV 25880‐1100                                                                                                                                                      First Class Mail
Redwood Empire Cncl 41                                                                      1000 Apollo Way, Ste 106                                       Santa Rosa, CA 95407‐5442                                                                                                                                                      First Class Mail
Redwood Empire Council Bsa 041                                                              Attn: Charles A Howard‐Gibbon                                  1000 Apollo Way, Ste 106                Santa Rosa, CA 95407                                                                            charles.howard‐gibbon@scouting.org     Email and First Class Mail
Redwood Empire Council, Boy Scouts Of America                                               1000 Apollo Way                                                Santa Rosa, CA 95407‐5462                                                                                                                                                      First Class Mail
Redwood Umc                                                                                 c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Reed City Scout Center Board Inc                                                            c/o Rhoades Mckee Pc                                           Attn: David E Bevins                    55 Campau Ave NW, Ste 300         Grand Rapids, MI 49503                                        debevins@rhoadesmckee.com              Email and First Class Mail
Reedsville Umc                                                                              Attn: Paul White                                               P.O. Box 403                            Reedsville, WV 26547                                                                            hotrodpw@hotmail.com                   Email and First Class Mail
Reedsville Umc (6570)                                                                       c/o Bentz Law Firm                                             Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200        Pittsburgh, PA 15228                                          lspagnolo@bentzlaw.com                 Email and First Class Mail
Reef Environmental Edu Foundtn                                                              98300 Overseas Hwy                                             Key Largo, FL 33037‐2357                                                                                                                                                       First Class Mail
Rees Chapel United Methodist Church                                                         Attn: Robert Amtower                                           710 Inspiration Dr                      Keyser, WV 26726                                                                                amtowers@frontier.com                  Email and First Class Mail
Reesor, John E                                                                              c/o Ubs Financial Services                                     Acct: Xx X1489                          32300 Northeastern Hwy, Ste 150   Farmington Hills, MI 48334                                    adam.m.jones@ubs.com                   Email and First Class Mail
Reeves & Goff, P.C.                                                                         Joseph L. Goff                                                 1 North Jefferson Street                Farmington MO 63640                                                                             jgoff@reevesandgoff.com                Email and First Class Mail
Reformation Evangelical Lutheran Church                                                     c/o Hughey Law                                                 Attn: Richard L Hughey Esquire          22 W 2nd St                       Media, PA 19063                                               richard@hugheylaw.com                  Email and First Class Mail
Reformation Evangelical Lutheran Church                                                     102 W Rosetree St                                              Media, PA 19063                                                                                                                                                                First Class Mail
Reformation Lutheran Church                                                                 400 W Main St                                                  Greeneville, TN 37743                                                                                                                   reformationlutheranchurch@gmail.com    Email and First Class Mail
Reformed Church Of Port Ewen                                                                160 Salem St, P.O. Box 580                                     Port Ewen, NY 12466                                                                                                                     kevin.slusher@rcpe.info                Email and First Class Mail
Refuge Umc ‐ Stephens City                                                                  c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Refugio First United Methodist Church                                                       Attn: Dorothy Salch                                            P.O. Box 267                            Refugio, TX 78377                                                                               dorothyksalch701@aol.com               Email and First Class Mail
Refugio First United Methodist Church                                                       Attn: Dorothy Salch                                            P.O. Box 267                            310 Power St                      Refugio, TX 78377                                             dorothyksalch701@aol.com               Email and First Class Mail
Regan Ramsey                                                                                c/o Living Faith Umc                                           106 E 1st St                            P.O. Box 127                      Bowen, IL 62316                                               crenner@adams.net                      Email and First Class Mail
Regency Enterprises Inc                                                                     9261 Jordan Ave                                                Chatsworth, CA 91311‐5739                                                                                                                                                      First Class Mail
Regester Chapel Umc                                                                         c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Regina Head Barrow                                                                          102 Dove St                                                    Carrboro, NC 27510                                                                                                                      gbarrow@nccumc.org                     Email and First Class Mail
Regina Mccullough                                                                           c/o Michael D. Cox                                             207 West 8th St                         Columbia, TN 38401                                                                              mcox@ffmlegal.com                      Email and First Class Mail
Rehobeth (Greensboro)                                                                       c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Rehobeth United Methodist Church                                                            Attn: David L Kennedy                                          2207 US Hwy 59 N                        Carthage, TX 75633                                                                              MrDavidLKennedy@gmail.com              Email and First Class Mail
Rehoboth United Methodist Church                                                            Attn: Debra Bolden                                             16829 Lappans Rd                        Williamsport, MD 21795                                                                          countryfan56@hotmail.com               Email and First Class Mail
Rehoboth United Methodist Church                                                            Attn: L.W. Smith                                               301 Park Lake Rd                        Columbia, SC 29223                                                                              tigerraglw@yahoo.com                   Email and First Class Mail
Rehoboth United Methodist Church                                                            L.W. Smith                                                     6911 Two Notch Rd                       Columbia, SC 29223                                                                              tigerraglw@yahoo.com                   Email and First Class Mail
Rehoboth United Methodist Church Of Leesville                                               Attn: Kenneth R Colton                                         936 Holley Ferry Rd                     Leesville, SC 29070                                                                             ken@spiritoflakemurray.com             Email and First Class Mail
Rehoboth United Methodist Church Of Leesville                                               Attn: Ricky Bailey                                             1045 Holley Ferry Rd                    Leesville, SC 29070                                                                             thankspops1@aol.com                    Email and First Class Mail
Reich & Binstock                                                                            Ben Black                                                      4265 San Felipe, Ste 1000               Houston TX 77027                                                                                bblack@reichandbinstock.com            Email and First Class Mail
Reid Troutman Attorney At Law                                                               Reid Troutman                                                  P.O. Box 757                            Lafollette                                                                                      rtroutman@troutmanlaw.net              Email and First Class Mail
Reidland United Methodist Church                                                            Attn: Joseph Hansen                                            5515 Reidland Rd                        Paducah, KY 42003‐0956                                                                          reidlandumcjoe@gmail.com               Email and First Class Mail
Reidsville United Meth Church                                                               Attn: John Shuman                                              P.O. Box 218                            Reidsville, GA 30453                                                                            rumc6744@gmail.com                     Email and First Class Mail
Reisterstown United Methodist Church                                                        Attn: Pat Botelle & Jennifer Stallings Eschilman               246 Main St                             Reisterstown, MD 21136                                                                          pat.botelle2@gmail.com                 Email and First Class Mail
Relands United Methodist Church                                                             Attn: Jane Williams                                            527 Village Way                         Grand Junction, CO 81507                                                                        office@redlandsumc.org                 Email and First Class Mail
Religious Organizations                                                                     Anne W Randall                                                 421 Custer Rd                           Richardson, TX 75080                                                                            brandall@epiphany‐richardson.org       Email and First Class Mail
Relx Inc                                                                                    dba Lexis Nexis                                                P.O. Box 733106                         Dallas, TX 75373‐3106                                                                                                                  First Class Mail
Remington United Methodist Church                                                           Attn: Treasurer, Remington United Methodist Church             121 S Ohio St                           P.O. Box 36                       Remington, IN 47977                                           openhearts@remingtonumc.net            Email and First Class Mail
Rensselaer Polytechnic Institute                                                            For Benefit Of: Michelle Merritt                               110 8th St, Academy Hall                Troy, NY 12180                                                                                                                         First Class Mail
Rentokil North America                                                                      Attn: Bankruptcy Team                                          1125 Berkshire Blvd, Ste 150            Reading, PA 19610                                                                               tara.conard@rentokil.com               Email and First Class Mail
Rentokil North America Inc                                                                  1125 Berkshire Blvd, Ste 150                                   Reading, PA 19610‐1218                                                                                                                                                         First Class Mail
Renton First Umc                                                                            c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Republic Services, Inc 794                                                                  P.O. Box 78829                                                 Phoenix, AZ 85062‐8829                                                                                                                                                         First Class Mail
Reservoir United Methodist Church                                                           Attn: Kimberly Huppert                                         3056 State Route 28                     Shokan, NY 12481                                                                                kimberly.huppert@gmail.com             Email and First Class Mail
Resurrection Church                                                                         Attn: Jane Colgrove                                            147 Campbell Ave                        Williston Pk, NY 11596                                                                          resurrectionwp@gmail.com               Email and First Class Mail
Resurrection Church An Episcopal Congregation                                               c/o Episcopal Diocese of Northwestern Pa                       Attn: Sean Rowe                         145 W 6th St                      Erie, PA 16501                                                cdougan@dionwpa.org                    Email and First Class Mail
Resurrection Episcopal Church                                                               c/o Rogers Towers, Pa                                          Attn: Betsy C Cox, Esq                  1301 Riverplace Blvd, Ste 1500    Jacksonville, FL 32207                                        bcox@rtlaw.com                         Email and First Class Mail
Resurrection Episcopal Church                                                               Carrie English                                                 12355 Ft Caroline Rd                    Jacksonville, FL 32225                                                                          Englishc@bellsouth.net                 Email and First Class Mail
Resurrection Episcopal Church, Largo, FL                                                    Attn: the Rev Nathan Speck‐Ewer, Vicar                         10888 Ave N                             Largo, FL 33778                                                                                 vicar@reslargo.org                     Email and First Class Mail
Resurrection Lutheran Church                                                                c/o Nyemaster Goode Pc                                         Attn: Jeffrey W Courter                 700 Walnut St, Ste 1600           Des Moines, IA 50309                                          jwc@nyemaster.com                      Email and First Class Mail
Resurrection Lutheran Church                                                                Attn:Attn: : Susan Kirstein                                    914 Ash Dr                              Ankeny, IA 50023                                                                                Snkirstein87@gmail.com                 Email and First Class Mail
Resurrection Lutheran Church Inc                                                            c/o Plews Shadley Racher & Braun LLP                           Attn: Josh S Tatum                      1346 N Delaware St                Indianapolis, IN 46202                                        jtatum@psrb.com                        Email and First Class Mail
Resurrection R.C. Church                                                                    c/o Cullen and Dykman LLP                                      Attn: Matthew G Roseman                 100 Quentin Roosevelt Blvd        Garden City, NY 11530                                         MRoseman@cullenllp.com                 Email and First Class Mail
Resurrection St Paul School                                                                 Attn: Matthew W Oakley                                         218 Charles St, Ste 400                 Baltimore, MD 21201                                                                             moakey@gejlaw.com                      Email and First Class Mail
Resurrection Umc                                                                            c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200          Tampa, FL 33602                                               erice@bradley.com                      Email and First Class Mail
Resurrection United Methodist Church                                                        Attn: Tommie T Lymon                                           5717 W 63rd Pl                          Chicago, IL 60638                                                                               resurrectionumc5717@yahoo.com          Email and First Class Mail
Resurrection United Methodist Church                                                        Attn: Nanette Pyle                                             P.O. Box 225                            Adkins, TX 78101                                                                                resurrectionumcsa@gmail.org            Email and First Class Mail
Resurrection United Methodist Church                                                        Attn: Treasurer, Resurrection United Methodist Church          1322 Centerville Turnpike N             Chesapeake, VA 23320                                                                                                                   First Class Mail
                                                                Case 20-10343-LSS                                             Doc 2541                                     Filed 04/07/21                                                 Page 59 of 87

Resurrection/ St. Paul School, Inc.                                     c/o Gallagher Evelius & Jones LLP                         Attn: Matthew W Oakey                218 N Charles St, Ste 400           Baltimore, MD 21201                          moakey@gejlaw.com                      Email and First Class Mail
Retail Process Engineering, LLC                                         20537 Amberfield Dr                                       Land O Lakes, FL 34638‐4323                                                                                                                                  First Class Mail
Retama Park Baptist Church                                              Steven Merriman                                           Same                                 Same                                                                             darrell.nordeen@gmail.com              Email and First Class Mail
Retama Park Baptist Church                                              Attn: Steven Merriman                                     515 E General Cavozos Blvd           Kingsville, TX 78363                                                             retamaparkbaptist@gmail.com            Email and First Class Mail
Rethink Workflow, Inc                                                   3431 Mayhill Ct                                           Arlington, TX 76014‐3343                                                                                                                                     First Class Mail
Rev Angela J Freeman‐Riley                                              Attn: Bethesda On the Bay Ev Lutheran Church              28607 Wolf Rd                        Bay Village, OH 44140                                                            info@bethesdaonthebay.org              Email and First Class Mail
Rev Candreah Carey                                                      200 2nd St Nw                                             Mitchellville, VA 50169                                                                                               cancare6_@hotmail.com                  Email and First Class Mail
Rev Deborah Tinsley Taylor                                              c/o Riverside Umc                                         Attn: Cicero Wesley                  82 Woodside Rd                      Riverside, IL 60546                          dinsley60506@yahoo.com                 Email and First Class Mail
Rev Deborah Tinsley Taylor                                              Cicero: Calvary Methodist Church ‐ Riverside Umc          82 Woodside Rd                       Riverside, IL 60546                                                              dtinsley60506@yahoo.com                Email and First Class Mail
Rev Deborah Tinsley Taylor                                              Cicero: Hawthorne Methodist Church‐Riverside Umc          82 Woodside Rd                       Riverside, IL 60546                                                              dtinsley60506@yahoo.com                Email and First Class Mail
Rev Deborah Tinsley Taylor                                              Riverside Umc                                             82 Woodside Rd                       Riverside, IL 60546                                                              dtinsley60506@yahoo.com                Email and First Class Mail
Rev Deborah Tinsley Taylor Riverside                                    c/o Riverside Umc                                         82 Woodside Rd                       Riverside, IL 60546                                                              dtinsley60506@yahoo.com                Email and First Class Mail
Rev Mitchell Hay                                                        11 Woodlawn Dr                                            Essex Junction, VT 05452                                                                                              mitchellhay@comcast.net                Email and First Class Mail
Reveille United Methodist Church                                        Director of Admin, Reveille Umc                           4200 Cary St Rd                      Richmond, VA 23221‐2526                                                          admindirector@reveilleumc.org          Email and First Class Mail
Revolution Church Of KY                                                 Attn: Treasurer                                           10100 Bluegrass Pkwy                 Louisville, KY 40299‐2202                                                        rachel.wallace@revolutionky.org        Email and First Class Mail
Rex W. Tillerson                                                        c/o Boy Scouts of America                                 Attn: Chase Koontz                   1325 W Walnut Hill Ln               Irving, TX 75015                             chase.koontz@scouting.org              Email and First Class Mail
Reynolds Memorial Umc                                                   327 West Mary St                                          Bristol, VA 24201                                                                                                     reynoldsmumc@gmail.com                 Email and First Class Mail
Reynolds Memorial United Methodist Church                               Attn: Treasurer, Reynolds Memorial Umc                    9508 Maccorkle Ave                   Marmet, WV 25315                                                                 darick.biondi@gmail.com                Email and First Class Mail
Reynolds United Methodist Church                                        Attn: Merrill Allen                                       P.O. Box 217                         Reynolds, IL 61279                                                               mmallen@gmail.com                      Email and First Class Mail
Rhine Law Firm, P.C.                                                    Martin A. Ramey                                           1612 Military Cutoff Road, Ste 300   Wilmington NC 28403                                                              mjr@rhinelawfirm.com                   Email and First Class Mail
Rhinebeck United Methodist Church                                       Attn: Pastor Nathalie Nan Ernst                           83 E Market St                       Rhinebeck, NY 12572                                                              pastor.nan.ernst@gmail.com             Email and First Class Mail
Rhodes Memorial (32106711)                                              c/o Bentz Law Firm                                        Attn: Leonard Spagnolo               680 Washington Rd, Ste 200          Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                 Email and First Class Mail
Rialto United Methodist Church                                          Attn: Don Olinger                                         P.O. Box 808                         Rialto, CA 92376                                                                 jvindel@att.net                        Email and First Class Mail
Rice Hill United Methodist Church                                       Attn: Bonnie Hovermann                                    275 Manley Rd                        Milton, VT 05468                                                                 Hovermann4@comcast.net                 Email and First Class Mail
Rice University                                                         For Benefit Of: Max A Bowman                              P.O. Box 1892                        Houston, TX 77251‐1892                                                                                                  First Class Mail
Rice University                                                         For Benefit Of: Michael Zhu                               P.O. Box 1892                        Houston, TX 77251‐1892                                                                                                  First Class Mail
Richard Brian Beck                                                      Attn: Richard Brian Beck                                  30384 Point Marina Dr                Canyon Lake, CA 92587                                                            beckesq1@juno.com                      Email and First Class Mail
Richard Dale Hardick                                                    3117 Will‐Mil Ter                                         Monrovia, MD 21770                                                                                                    rdnlhardick@msn.com                    Email and First Class Mail
Richard Eaton                                                           1842 S 9th St                                             St Louis, MO 63104                                                                                                    rreaton@sbcglobal.net                  Email and First Class Mail
Richard Frank Hicks                                                     4629 NW 34 St                                             Oklahoma City, OK 73122                                                                                                                                      First Class Mail
Richard James Hofmeyer                                                  601 S Main St                                             Fayette, IA 52142                                                                                                     rhofmeyer@hotmail.com                  Email and First Class Mail
Richard Lee Mcpherson                                                   54 Brookside Dr                                           Bailey, CO 80421                                                                                                                                             First Class Mail
Richard Lehr                                                            Arden J Curry II, Esq, Pauley Curry, Pllc                 100 Kanawha Blvd W                   Charleston, WV 25302                                                             john@pauleycurry.com                   Email and First Class Mail
Richard Lehr                                                            c/o Pauley Curry Pllc                                     Attn: Arden Curry III                100 Kanawha Blvd W                  Charleston, WV 25302                         john@pauleycurry.com                   Email and First Class Mail
Richard M Rego                                                          79 Townsend Ave                                           Boothbay Harbor, ME 04538                                                                                             richardmrego@gmail.com                 Email and First Class Mail
Richardson Park United Methodist Church ‐ Wilmington                    c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Richford United Methodist Church                                        Attn: Rev Donavee Copenhaver                              86 River St                          Richford, VT 05476                                                               bookladi@gmail.com                     Email and First Class Mail
Richmond Community United Methodist Church                              Attn: Sharon Sargent, Pastor                              11 Fitzwilliam Rd                    Richmond, NH 03470                                                               richmondcommunityumc@gmail.com         Email and First Class Mail
Richmond United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Richmond United Methodist Church                                        8538 Delaware Dr                                          Bangor, PA 18013                                                                                                                                             First Class Mail
Rico United Methodist Church ‐ Palmetto                                 c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Ridge Manor Community Umc                                               c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Ridge Street Umc (179432)                                               c/o Bentz Law Firm                                        Attn: Leonard Spagnolo               680 Washington Rd, Ste 200          Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                 Email and First Class Mail
Ridgecrest United Methodist Church (Rumc)                               Attn: Bill Pillers                                        639 N Norma St                       Ridgecrest, CA 93555                                                             umcreoffice@gmail.com                  Email and First Class Mail
Ridgely United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Ridgeway Umc                                                            c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Ridgewood Park United Methodist Church                                  Attn: Rev William W Eason                                 6445 E Lovers Ln                     Dallas, TX 75214                                                                 BEason@RidgewoodParkChurch.org         Email and First Class Mail
Ridgewood United Metho                                                  c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Ridgewood United Methodist Church 100 Dayton St                         c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rifle United Methodist Presbyterian Church                              200 E 4th St                                              Rifle, CO 81650                                                                                                       rifleumpc@gmail.com                    Email and First Class Mail
Rightstaff Inc                                                          4919 Mckinney Ave                                         Dallas, TX 75205‐3423                                                                                                                                        First Class Mail
Rightstar Inc                                                           1951 Kidwell Dr, Ste 110                                  Vienna, VA 22182‐3930                                                                                                 theresa.krawczyk@rightstar.com         Email and First Class Mail
Rightstar Systems, Inc                                                  1951 Kidwell Dr, Ste 110                                  Vienna, VA 22182‐3930                                                                                                                                        First Class Mail
Rimland Law                                                             Glen P. Ahlers, Esq.                                      225 Broadway, Ste. 1606              New York NY 10007                                                                gahlers@rimlandlaw.com                 Email and First Class Mail
Rincon United Methodist Church                                          Attn: Rev J Michael Finn                                  107 Savannah Ave                     Rincon, GA 31326                                                                 pastor@rinconumc.com                   Email and First Class Mail
Ringgold United Methodist Church ‐ Ringgold                             c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Ringgold United Methodist Church (85845)                                c/o Bentz Law Firm                                        Attn: Leonard Spagnolo               680 Washington Rd, Ste 200          Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                 Email and First Class Mail
Rinn United Methodist Church                                            Attn: Sue M Mercer                                        436 Birch Ave                        Dacono, CO 80514                                                                 coloradosue@msn.com                    Email and First Class Mail
Rinn United Methodist Church                                            Sue M Mercer                                              3783 Bella Rosa Pkwy                 Frederick, CO 80504                                                              info@rinnumc.org                       Email and First Class Mail
Ripley First United Methodist Church                                    United Methodist Church                                   145 S Main St                        Ripley, TN 38063                                                                 revlorajean@ripleyfumc.com             Email and First Class Mail
Ripley United Methodist Church                                          Attn: Phyllis Mosley                                      85 Pine St                           Dexter, ME 04930                                                                 smyhod@hotmail.com                     Email and First Class Mail
Ripton Community Church United Methodist Church                         Attn: Norm Tjossem                                        P.O. Box 119                         Ripton, VT 05766                                                                                                        First Class Mail
Rise Against Hunger                                                     3733 National Dr, Ste 200                                 Raleigh, NC 27612‐4845                                                                                                                                       First Class Mail
Risen Savior Lutheran Church                                            6770 E 34th St N                                          Wichita, KS 67226                                                                                                     info@risensavior.net                   Email and First Class Mail
Rison United Methodist Church                                           c/o Mark Pitchford                                        P.O. Box 468                         Rison, AR 71665                                                                  lraines@fridayfirm.com                 Email and First Class Mail
River Cities Rotary                                                     Attn: M Joseph King, President River Cities Rotary        1914 Ridgefield Dr                   Port Byron, IL 61275                                                             mjoeking@mail.com                      Email and First Class Mail
River Expeditions                                                       P.O. Box 9                                                Lansing, WV 25862‐0009                                                                                                                                       First Class Mail
River Forest Umc                                                        7970 Lake St                                              River Forest, IL 60305                                                                                                Chris@urbanvillagechurch.org           Email and First Class Mail
River Oaks Umc ‐ Ft Worth                                               c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
River Of Grace Lutheran Church, Manassas, VA 20112                      Attn: Constance Thomson                                   15012 Drumfries Rd                   Manassas, VA 20112                                                               pastor@riverofgracenova.conm           Email and First Class Mail
River Of Life Umc                                                       c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
River Park Umc                                                          Attn: Bill Thrasher                                       26 N Walton                          South Bend, IN 46619                                                             bill.thrasher@comcast.net              Email and First Class Mail
River Park United Methodist Church                                      Attn: Bill Thrasher                                       920 S 23rd St                        South Bend, IN 46615                                                             bill.thrasher@comcast.net              Email and First Class Mail
River Point Ministries Umc                                              Attn: Amy Sue Kuhlman                                                                                                                                                           kuhla7777@gmail.com                    Email and First Class Mail
River Point Ministries Umc                                              Attn: Linda Shirey                                        2862 131st St                        Toldeo, OH 43611                                                                 rpmumc@gmail.com                       Email and First Class Mail
River Road Presbyterian Church                                          Attn: Curtis G Manchester, Elder                          8960 River Rd                        Richmond, VA 23229                                                               askus@rrpcusa.org                      Email and First Class Mail
River Valley Church Of Apple Valley                                     12345 Portland Ave                                        Burnsville, MN 55337                                                                                                  danette.anderson@rivervalley.org       Email and First Class Mail
River Valley Church Of Apple Valley                                     12345 Portland Ave                                        Burnsville, MN 55337                                                                                                  vcronin@hennsnoxlaw.com                Email and First Class Mail
River Valley Church Of Apple Valley                                     c/o Henningson & Snoxell, Ltd.                            Attn: Virginia Ruthann Cronin        6900 Wedgwood Rd, Ste 200           Maple Grove, MN 55311                        vcronin@hennsnoxlaw.com                Email and First Class Mail
Riverbank First United Methodist Church                                 Attn: Lynda K Silva                                       P.O. Box 1091                        Riverbank, CA 95367                                                              lks1301dutch@aol.com                   Email and First Class Mail
Riverchase United Methodist Church                                      Attn: Stuart Garrette                                     1953 Old Montgomery Hwy              Hoover, AL 35244                                                                 stuartg@riverchaseumc.org              Email and First Class Mail
Riverdale First United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Riverdale Umc                                                           Rev James Russell Willis                                  106 Nature Ct                        New Bern, NC 28562                                                               fjfries@gmail.com                      Email and First Class Mail
Riverdale United Methodist Church                                       Attn: Donnie Luption                                      5195 Us‐70                           New Bern, NC 28562                                                               riverdaleumc@embarqmail.com            Email and First Class Mail
Riverhead United Methodist Church                                       Attn: Brenda Reeve                                        204 East Main St                     Riverhead, NY 11901                                                              as032500@aol.com                       Email and First Class Mail
River's Edge Church                                                     Attn: Ruth Esther Angrisani                               6449 Riverside Blvd                  Sacramento, CA 95831                                                             office@recsac.org                      Email and First Class Mail
Rivers Edge Umc                                                         Attn: Charles Henton                                      1345 Lillibridge Rd                  Portville, NY 14770                                                              ajfan1975@yahoo.com                    Email and First Class Mail
Rivers Edge Umc                                                         Dawn Marie Quesenberry                                    P.O. Box 287                         Portville, NY 14770                                                              DawnCKF@aol.com                        Email and First Class Mail
River's Edge United Methodist Church Fka Portville Methodist            Attn: Delores S Henton                                    10 N Main St                         Portville, NY 14770                                                              ajfan1975@yahoo.com                    Email and First Class Mail
River'S Edge United Methodist Church Fka Portville Methodist            c/o Walsh Roberts & Grace                                 Attn: Mark Della Posta               400 Rand Bldg                       14 Lafayette Sq          Buffalo, NY 14203   mdellaposta@walshrobertsgrace.com      Email and First Class Mail
Riverside United Methodist Church                                       Attn: Rev James Norton                                    313 6th Ave                          Columbia, TN 38401                                                               jimnorton53@gmail.com                  Email and First Class Mail
Riverside United Methodist Church                                       Attn: Wendy Hodgdon                                       P.O. Box 26                          Parsonfield, ME 04047                                                            pejretired@gmail.com                   Email and First Class Mail
Riverside United Methodist Church                                       Robert Renn Jackson                                       5 School St                          Porter, ME 04068                                                                 pejretired@gmail.com                   Email and First Class Mail
Riverstone Claims Management LLC                                        c/o Riverstone Claims Management LLC                      Attn: Charles Fischette              250 Commercial St, Ste 5000         Manchester, NH 03101                         charles_fischette@trg.com              Email and First Class Mail
Riverstone Claims Management LLC                                        c/o Ifrah Pllc                                            Attn: George Calhoun                 1717 Pennsylvania Ave Nw, Ste 650   Washington, DC 20006                         george@ifrahlaw.com                    Email and First Class Mail
Riverton Park United Methodist                                          c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Riverview United Methodist Church                                       Attn: Pastor Teresa Person                                1640 Simmons Ave SE                  Huron, SD 57350                                                                  pastor.teresa@santel.net               Email and First Class Mail
Riviera Presbyterian Church, Inc.                                       Attn: Barbara Prieto                                      5275 Sunset Dr                       Miami, FL 33143                                                                  rivierachurch@bellsouth.net            Email and First Class Mail
Riviera Umc                                                             c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Riviera United Methodist Church                                         Attn: Pastor Dr Amy Aitken                                375 Palos Verdes Blvd                Redondo Beach, CA 90277                                                          office@rivieraumc.com                  Email and First Class Mail
Rivkin Radler                                                           Attn: Robert H Iseman                                     66 S Pearl St 11th Fl                Albany, NY 12207                                                                 robert.iseman@rivkin.com               Email and First Class Mail
RLS Firm, PLLC                                                          Robinn Singles                                            720 Saint Johns Bluff RD N, Ste 2    Jacksonville FL 32225                                                            BSACLAIMS@RLSFIRM.COM                  Email and First Class Mail
Roach, Lennon & Brown, PLLC                                             J. Michael Lennon, Esq.                                   535 Washington Street, Ste 1000      Buffalo NY 14203                                                                 jmlennon@rlbattorneys.com              Email and First Class Mail
Roanoke Christ'S United Methodist Church                                Attn: Carla Rice, Pastor                                  148 W 3rd St                         P.O. Box 160                        Roanoke, IN 46783                            carla.rice@inumc.org                   Email and First Class Mail
Roanoke Christ'S United Methodist Church                                Attn: Carla Rice, Pastor                                  148 W 3rd St                         Roanoke, IN 46783                                                                carla.rice@inume.org                   Email and First Class Mail
Roaring Creek Valley Umc (00179512)                                     c/o Bentz Law Firm                                        Attn: Leonard Spagnolo               680 Washington Rd, Ste 200          Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                 Email and First Class Mail
Roaring River                                                           c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rob Faris                                                               5915 15th St N                                            Arlington, VA 22205‐2205                                                                                                                                     First Class Mail
Robards United Methodist Church                                         Attn: Richard R Nollmann                                  2422 N Elm St                        Henderson, KY 42420                                                              brorick57@gmail.com                    Email and First Class Mail
Robbins United Methodist Church                                         Attn: Treasurer, Robbins Umc                              6419 Bunker Rd                       Eaton Rapids, MI 48827‐9108                                                      robbins@robbinsumc.org                 Email and First Class Mail
Robbinsville Umc                                                        c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Robert A. Lees & Associates                                             Robert A. Lees                                            5290 DTC Parkway, Ste 150            Greenwood Village CO 80111                                                       ral@robertalees.com                    Email and First Class Mail
Robert B Taylor                                                         271 N Ave, Ste 801                                        New Rochelle, NY 10801                                                                                                rtbt76@hotmail.com                     Email and First Class Mail
Robert H Iseman                                                         Attn: Rivker Ralder                                       66 S Pearl St, 11th Fl               Albany, NY 12207                                                                 robert.iseman@rivkin.com               Email and First Class Mail
Robert H Reynolds                                                       c/o Boy Scouts of America                                 Attn: Chase Koontz                   1325 W Walnut Hill Ln               Irving, TX 75015                             chase.koontz@scouting.org              Email and First Class Mail
Robert H Shultz, Jr                                                     6926 N Upper Skyline Dr                                   Peoria, IL 61614                                                                                                      barneyshultz52@gmail.com               Email and First Class Mail
Robert Half Technology Inc                                              12400 Collections Center Dr                               Chicago, IL 60693‐0001                                                                                                                                       First Class Mail
Robert Half Technology Inc                                              P.O. Box 743295                                           Los Angeles, CA 90074‐3295                                                                                                                                   First Class Mail
Robert J Lafortune                                                      c/o Boy Scouts of America                                 Attn: Chase Koontz                   1325 W Walnut Hill Ln               Irving, TX 75015                             chase.koontz@scouting.org              Email and First Class Mail
Robert J Mazzuca                                                        c/o Boy Scouts of America                                 Attn: Chase Koontz                   1325 W Walnut Hill Ln               Irving, TX 75015                             chase.koontz@scouting.org              Email and First Class Mail
Robert J Smith                                                          c/o Boy Scouts of America                                 Attn: Chase Koontz                   1325 W Walnut Hill Ln               Irving, TX 75015                             chase.koontz@scouting.org              Email and First Class Mail
Robert M Gates                                                          c/o Boy Scouts of America                                 Attn: Chase Koontz                   1325 W Walnut Hill Ln               Irving, TX 75015                             chase.koontz@scouting.org              Email and First Class Mail
ROBERT PAHLKE LAW GROUP                                                 ROBERT G. PAHLKE                                          2425 CIRCLE DR; STE 200              SCOTTSBLUFF NE 69361                                                             pahlkelawgroup@pahlkelawgroup.com      Email and First Class Mail
Robert S Mcgrath                                                        2510 Radcliffe Dr                                         Arlington, TX 76012                                                                                                   judgemcgrath@gmail.com                 Email and First Class Mail
Robert Steinberg Co LPA                                                 Robert A. Steinberg                                       9050 Ambercreek Dr                   Cincinnati OH 45236                                                              r.steinberg@robertsteinberglaw.com     Email and First Class Mail
Robert Tuggle                                                           c/o Alf Tuggle                                            12 Rochester Ct                      Trophy Club, TX 76262                                                            alftuggle@gmail.com                    Email and First Class Mail
Robert Wendell Loomis                                                   191 Newgate Rd                                            East Granby, CT 06026                                                                                                 Bob@LoomisEngineering.com              Email and First Class Mail
Roberts & Grace Walsh                                                   Attn: Keith N Bond                                        400 Rand Bldg                        14 Lafayette Sq                     Buffalo, NY 14203                            kbond@walshrobertsgrace.com            Email and First Class Mail
Roberts Park Umc                                                        Attn: Richard Smith                                       401 N Delaware St                    Indianapolis, IN 46204                                                           rsmith@robertsparkumc.org              Email and First Class Mail
Robins Kaplan LLP                                                       Rayna E. Kessler, Esq., Ian S. Millican, Esq.             399 Park Ave., Ste. 3600             New York NY 10022                                                                IMillican@robinskaplan.com             Email and First Class Mail
Robinson & Mcelwee PLLC                                                 Joseph Scott Beeson                                       P.O. Box 1791                        Charleston, WV 25326                                                             jsb@ramlaw.com                         Email and First Class Mail
Robinson Chapel United Methodist Church                                 Attn: Barry Becker                                        12707 Tonkel Rd                      Fort Wayne, IN 46845                                                             bbecker5335@gmail.com                  Email and First Class Mail
Robinson First United Methodist Church                                  Attn: Kirbie Ackman                                       201 W Walnut St                      P.O. Box 45                         Robinson, IL 62454                           firstumcrob@gmail.com                  Email and First Class Mail
Robots And Pencils                                                      1215 Superior Ave, Ste M25                                Cleveland, OH 44114                                                                                                   miles.molyneaux@robotsandpencils.com   Email and First Class Mail
Robots And Pencils                                                      1215 Superior Ave E, Ste M25                              Cleveland, OH 44114‐3282                                                                                                                                     First Class Mail
Rochester Institute Of Technology                                       For Benefit Of: Andrew Pasek                              56 Lomb Memorial Dr                  Rochester, NY 14623‐5604                                                                                                First Class Mail
Rock Church Ministries                                                  Attn: Steven Murray                                       92 Newton Rd                         Plaistow, NH 03865                                                               Steve@rock‐church.org                  Email and First Class Mail
Rock Falls United Methodist Church                                      210 4th Ave                                               Rock Falls, IL 61071                                                                                                  rfumc150@gmail.com                     Email and First Class Mail
Rock Grove ‐ Salisbury                                                  c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rock Hill Umc                                                           254 Rock Hill Dr                                          Rock Hill, NY 12775‐0004                                                                                              walter.haff@nyac‐umc.com               Email and First Class Mail
Rock Hill Umc                                                           Attn: Walter C Haff                                       P.O. Box 4                           Rock Hill, NY 12775‐0004                                                         walter.haff@nyac‐umc.com               Email and First Class Mail
Rock Springs First United Methodist Church                              Attn: Norma Stensaas                                      1515 Edgar St                        Rock Springs, WY 82901                                                           rsfumc@hotmail.com                     Email and First Class Mail
Rock Springs Umc                                                        Attn: Barbara Ledford ‐ Treasurer & Kathi Kost            227 Church View Dr                   Kingsport, TN 37664                                                              rsumckpt@gmail.com                     Email and First Class Mail
Rock Springs Umc ‐ Lawrenceville                                        c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rock Springs Umc 1100 Rock Springs Rd, Lawrenceville, Ga                c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rock Springs Umc 2445 Rocksprings Rd Ringgold, Va 24586                 c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rock United Methodist Church                                            Attn: Mr Alvin Samples                                    2046 E Lake Blvd                     Tarrant, AL 35217                                                                asamples68@att.net                     Email and First Class Mail
Rock United Methodist Church (181685)                                   c/o Bentz Law Firm                                        Attn: Leonard Spagnolo               680 Washington Rd, Ste 200          Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                 Email and First Class Mail
Rock Valley Pioneer United Methodist Church                             Attn: Administrative Board Chair                          1030 18th Ave                        Rock Valley, IA 51247                                                            deang@mtcnet.net                       Email and First Class Mail
Rockawalkin Ruritan Club                                                Attn: Kevin Jenkins                                       28174 Bishops Ct                     Salisbury, MD 21801                                                              kevinjenkins210@gmail.com              Email and First Class Mail
Rockaway Valley Umc ‐ Boonton                                           c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rockaway Valley United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rockbrook United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rockfield United Methodist Church                                       c/o Linda Gregory                                         P.O. Box 98                          Rockfield, KY 42274                                                              jbrown1455@bellsouth.net               Email and First Class Mail
Rockford Evans                                                          7605 N 2Nd                                                Machesney Park, IL 61115                                                                                              line682@gmail.com                      Email and First Class Mail
Rockford United Methodist Church                                        Attn: Treasurer                                           159 Maple St Ne                      Rockford, MI 49341                                                               office@rockfordumc.org                 Email and First Class Mail
Rockford United Methodist Church                                        Attn: Treasurer                                           202 S Franklin St                    Rockford, OH 45882                                                               pastor.chip.rumc@bright.net            Email and First Class Mail
Rockford: Aldersgate                                                    Attn: Jon Boettner                                        4055 N Rockton Ave                   Rockford, IL 61103                                                               keltoi9@gmail.com                      Email and First Class Mail
Rockford: Beth Eden                                                     3201 Huffman Blvd                                         Rockford, IL 61103                                                                                                    emreniva@gmail.com                     Email and First Class Mail
Rockford: Bethany Umc                                                   Attn: Jane Susan Eesley                                   4509 Highcrest Rd                    Rockford, IL 61107                                                               jeesley@christumc.cc                   Email and First Class Mail
Rockford: Broadway Umc                                                  Attn: Violet Johnicker                                    1404 Brooke Rd                       Rockford, IL 61109                                                               violet@the‐brooke.org                  Email and First Class Mail
Rockford: Centennial Multicultural                                      Attn: Uziel Hernandez                                     1503 Broadway                        Rockford, IL 61104                                                               centennialumc.pastor@gmail.com         Email and First Class Mail
Rockford: Christ                                                        Attn: Jane Eesley                                         4509 Highcrest Rd                    Rockford, IL 61107                                                               jeessley@christumc.cc                  Email and First Class Mail
Rockford: Grace                                                         Attn: Pamela Mae Possmiller                               3555 Mcfarland Rd                    Rockford, IL 61114                                                               pam.rossmiller@gmail.com               Email and First Class Mail
Rockford: Harlem                                                        7605 N Second                                             Machesney Park, IL 61115                                                                                              line682@gmail.com                      Email and First Class Mail
Rockford: Harlem Umc                                                    Attn: Donald Reis Sr                                      8401 N Alpine                        Machesney Park, IL 61115                                                         Harlemumc@sbcglobal.net                Email and First Class Mail
Rockford:Our Masters Umc                                                Attn: Jane Susan Eesley                                   4509 Highcrest Rd                    Rockford, IL 61107                                                               jeesley@christumc.cc                   Email and First Class Mail
Rockingham Court Umc                                                    c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rockledge Umc                                                           c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rockmart First Umc                                                      c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rockmart First United Methodist Church 135 W Church St Rockm            c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rockne Law Office                                                       Matthew C Rockne                                          P.O. Box 7                           Zumbrota, MN 55992                                                               rocknelaw@hcinet.net                   Email and First Class Mail
Rockport United Methodist Church                                        Attn: Cheryl Huber                                        146 Oakview Ct                       Lima, OH 45804                                                                   cheryl.huber@hubertax.com              Email and First Class Mail
Rockport United Methodist Church                                        Attn: Osvle Hyde                                          36 Broadway                          Rockport, MA 01966                                                               lindabean3@aol.com                     Email and First Class Mail
Rockport United Methodist Church                                        Attn: Rev Lorrin Radzik                                   3301 Wooster Rd                      Rocky River, OH 44116                                                            office@rockportumc.org                 Email and First Class Mail
Rockville First United Methodist Church Inc                             Attn: Rob Belcher, Finance Chair                          P.O. Box 142                         128 N Market St                     Rockville, IN 47872                          robbelcher15@gmail.com                 Email and First Class Mail
Rockville United Methodist Church                                       Attn: David A Joy                                         23 Ellsworth Ln                      Ellington, CT 06029                                                              daveinell@gmail.com                    Email and First Class Mail
Rockville United Methodist Church                                       Attn: Trustees                                            142 Grove St                         Rockville, CT 06066                                                              daveinell@gmail.com                    Email and First Class Mail
Rockville United Methodist Church                                       Attn: Larry Snively, Treasurer                            112 W Montgomery Ave                 Rockville, MD 20850                                                              larsniv@aol.com                        Email and First Class Mail
Rockwood United Methodist Church                                        Rockwood Umc                                              801 N Kingston Ave                   Rockwood, TN 37854                                                               vumc446@gmail.com                      Email and First Class Mail
Rocky Grove Ave Presbyterian Church                                     Attn: Joyce E Wetjen                                      321 Rocky Grove Ave                  Franklin, PA 16323                                                               rgapc@verizon.net                      Email and First Class Mail
Rocky Grove Avenue Presbyterian Church                                  Attn: Rhonda Rust                                         321 Rocky Grove Ave                  Franklin, PA 16323                                                               rgapc@verizon.net                      Email and First Class Mail
Rocky Hill United Methodist Church                                      623 Old Main St                                           Rocky Hill, CT 06067                                                                                                  rockyhillumc@gmail.com                 Email and First Class Mail
Rocky Hill United Methodist Church                                      Attn: Soon Kook Ahn                                       623 Old Main St                      Rocky Hill, CT 06067                                                             rockyhillumc@gmail.com                 Email and First Class Mail
Rocky Hill United Methodist Church                                      Attn: Soon Kook Ahn                                       92 E Gate Ln                         Hamden                                                                           soon.ahn@nyac‐umc.com                  Email and First Class Mail
Rocky Mount Umc                                                         c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rocky Mount United Methodist Church ‐ Mooresville                       c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rocky Mountain Cncl 63                                                  411 S Pueblo Blvd                                         Pueblo, CO 81005‐1204                                                                                                                                        First Class Mail
Rocky Mountain Pest Control, LLC                                        dba Rocky Mountain Pest Control                           P.O. Box 751                         Springer, NM 87747‐0751                                                                                                 First Class Mail
Rocky Ridge United Methodist Church ‐ Concord                           c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rodes Umc                                                               c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rodman Law Firm                                                         James Rodman and Samantha Penturf                         3410 Far West Boulevard, Ste 275     Austin TX 78731                                                                  samantha@rodmanlawfirm.com             Email and First Class Mail
Roger C Mosby                                                           c/o Boy Scouts of America                                 Attn: Chase Koontz                   1325 W Walnut Hill Ln               Irving, TX 75015                             chase.koontz@scouting.org              Email and First Class Mail
Roger Clayton Shumate                                                   P.O. Box 190                                              Hillsborough, NC 27278                                                                                                                                       First Class Mail
Roger Swartzendruber                                                    216 E Woodworth                                           Bad Axe, MI 48413                                                                                                     office@badaxefumc.org                  Email and First Class Mail
Rogersville United Methodist Church                                     Attn: Sam Moody                                           51 Turner Lindsey Rd                 Rogersville, AL 35652                                                            samnkerry@bellsouth.net                Email and First Class Mail
Rolling Hills United Methodist Church                                   Attn: Treasurer                                           26438 Crenshaw Blvd                  Rolling Hills Estates, CA 90274                                                  churchoffice@rhumc.org                 Email and First Class Mail
Rolling Plains                                                          Attn: Kevin Franklin                                      3350 Moxahala Park Rd                Zanesville, OH 43701‐7757                                                        kevin@rollingplainsumc.com             Email and First Class Mail
Roman Catholic Archbishop Of Baltimore                                  c/o Gallagher Evelius & Jones LLP                         Attn: Matthew W Oakey                218 N Charles St, Ste 400           Baltimore, MD 21201                          moakey@gejlaw.com                      Email and First Class Mail
Roman Catholic Archbishop Of Baltimore, A Corporation Sole              c/o Gallagher Evelius & Jones LLP                         Attn: Matthew W Oakey                218 N Charles St, Ste 400           Baltimore, MD 21201                          moakey@gejlaw.com                      Email and First Class Mail
Roman Catholic Archbishop Of San Francisco, A Calif Corp Sole           Attn: Iain A. MacDonald                                   221 Sansome St, Third Fl             San Francisco, CA 94104                                                          iMac@macfern.com                       Email and First Class Mail
Roman Catholic Archbishop Of San Francisco, A Calif Corp Sole           Attn: Lawrence R Jannuzzi, Sr Legal Counsel               One Peter Yorke Way                  San Francisco, CA 94109                                                          JannuzziL@sfarch.org                   Email and First Class Mail
Roman Catholic Archdiocese Of Indianapolis, Inc.                        Attn: John S Mercer                                       1400 N Meridian St                   Indianapolis, IN 46202                                                           jsmercer@indylegal.com                 Email and First Class Mail
Roman Catholic Archdiocese of Los Angeles                               Margaret Graf                                             same                                 same                                                                                                                    First Class Mail
Roman Catholic Archdiocese Of Newark                                    c/o Carella, Byrne, Cecchi, Olstein, Brody & Agello       Attn: Charles M Carella, Esq         5 Becker Farm Rd                    Roseland, NJ 07068                           cmcarella@carellabyrne.com             Email and First Class Mail
Roman Catholic Archdiocese Of Newark                                    c/o Carella, Byrne, Et Al                                 Attn: Charles M Carella Esq          5 Becker Farm Rd                    Roseland, NJ 07068                           cmcarella@carellabyrne.com             Email and First Class Mail
Roman Catholic Archdiocese Of Newark                                    c/o Carella, Byrne, Et Al.                                Attn: Charles M. Carella, Esq.       5 Becker Farm Rd                    Roseland, NJ 07068                           cmcarella@carellabyrne.com             Email and First Class Mail
Roman Catholic Church Of Our Lady Of Victory                            c/o Cullen and Dykman LLP                                 Attn: Matthew G Roseman              100 Quentin Roosevelt Blvd          Garden City, NY 11530                        MRoseman@cullenllp.com                 Email and First Class Mail
Roman Catholic Church Of S.S. Cyril And Methodius                       Attn: Theresa A. Driscoll                                 125 Half Hollow Rd                   Deer Park, NY 11729                                                                                                     First Class Mail
Roman Catholic Diocese Of Grand Rapids                                  Attn: Elisabeth M Von Eitzen                              Warner Norcross & Judd LLP           150 Ottawa Ave Nw, Ste 1500         Grand Rapids, MI 49503                       evoneitzen@wnj.com                     Email and First Class Mail
Roman Catholic Diocese Of Kalamazoo                                     c/o Warner Norcross Judd LLP                              Attn: Elisabeth M Von Eitzen         150 Ottawa Ave Nw, Ste 1500         Grand Rapids, MI 49503                       evoneitzen@wnj.com                     Email and First Class Mail
Roman Catholic Diocese Of Knoxville                                     Attn: Charles M Finn                                      800 S Gay St, Ste 2500               Knoxville, TN 37929                                                              rfs@dioknox.org                        Email and First Class Mail
Roman Catholic Diocese Of Knoxville                                     Attn: Shannon Hepp, CFO                                   800 S Northshore Dr                  Knoxville, TN 37919                                                              shepp@dioknox.org                      Email and First Class Mail
Roman Catholic Diocese of Lafayette‐in‐Indiana                          Attn: Matt McKillip                                       610 Lingle Ave                       Lafayette, IN 47902                                                              mmckillip@dol‐in.org                   Email and First Class Mail
Roman Catholic Diocese Of Lafayette‐In‐Indiana                          Attn: Matt Mckillip                                       P.O. Box 260                         Lafayette, IN 47902                                                              mmckillip@dol‐in.org                   Email and First Class Mail
Roman Catholic Diocese Of Paterson                                      Attn: Porzio Bromberg & Newman, P.C.                      100 Southgate Pkwy                   Morristown, NJ 07962                                                             wjmartin@pbnlaw.com                    Email and First Class Mail
Roman Catholic Diocese Of Paterson                                      c/o Porzio Bromberg & Newman Pc                           100 Southgate Pkwy                   Morristown, NJ 07962                                                             wjmartin@pbnlaw.com                    Email and First Class Mail
Roman Catholic Parish Of St. Brendan And St. Ann                        Attn: Monsignor Joseph Lamorte                            1011 1st Ave                         New York, NY 10022                                                               Msgr.Joseph.LaMorte@archny.org         Email and First Class Mail
Romanucci & Blandin, LLC                                                Martin D. Gould                                           321 N. Clark Street, Ste 900         Chicago IL 60654                                                                 mgould@rblaw.net                       Email and First Class Mail
Romanucci & Blandin, LLC                                                Martin D. Gould                                           321 N. Clark Street, Ste 900         Chicago IL 60654                                                                 nward@rblaw.net                        Email and First Class Mail
Rome First United Methodist Church Rome First Umc Treasurer             400 N George St                                           Rome, NY 13440                                                                                                        Gandye1225@gmail.com                   Email and First Class Mail
Rome Fisher 202 E 3Rd Ave Rome, GA 3016                                 c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rome United Methodist Church (76282)                                    c/o Bentz Law Firm                                        Attn: Leonard Spagnolo               680 Washington Rd, Ste 200          Pittsburgh, PA 15228                         lspagnolo@bentzlaw.com                 Email and First Class Mail
Romeo United Methodist Church                                           Attn: Guy Jones‐Lau                                       280 N Main S                         Romeo, MI 48065                                                                  romeounited@sbcglobal.net              Email and First Class Mail
Romney First United Methodist Church                                    Attn: Thomas Williams                                     49 N Hight St                        Romney, WV 26757                                                                 williamstlw@yahoo.com                  Email and First Class Mail
Ron (Ronald) Edward Schultz                                                                                                   898 Arkadelphia Rd                       Birmingham, AL 35204                                                             rschultz@umcna.org                     Email and First Class Mail
Ron Peterson Firearms                                                   4418 Central Ave SE                                       Albuquerque, NM 87108‐1210                                                                                                                                   First Class Mail
Ronald K Migita                                                         c/o Boy Scouts of America                                 Attn: Chase Koontz                   1325 W Walnut Hill Ln               Irving, TX 75015                             chase.koontz@scouting.org              Email and First Class Mail
Ronald Kirk                                                             c/o Boy Scouts of America                                 Attn: Chase Koontz                   1325 W Walnut Hill Ln               Irving, TX 75015                             chase.koontz@scouting.org              Email and First Class Mail
Ronald O Coleman                                                        c/o Boy Scouts of America                                 Attn: Chase Koontz                   1325 W Walnut Hill Ln               Irving, TX 75015                             chase.koontz@scouting.org              Email and First Class Mail
Rondout Valley United Methodist Church                                  Attn: Elaine D Fiore                                      1795 Lucas Ave Ext                   Cottekill, NY 12419‐5112                                                                                                First Class Mail
Rondout Valley United Methodist Church                                  P.O. Box 295                                              Stone Ridge, NY 12484                                                                                                                                        First Class Mail
Rosati & Rosati LLC                                                     Robert T. Rosati                                          3241 Main Street                     Start ford CT 06614                                                              rrosati@rosatiolawfirm.com             Email and First Class Mail
Roscoe United Methodist Church                                          Attn: Paul Meyers                                         10816 Main St                        Roscoe, IL 61073                                                                 pastor@roscoeumc.org                   Email and First Class Mail
Rose Chapel ‐ Statesville                                               c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rose City Park United Methodist ‐ Portland                              c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rose Drive Friends Church                                               4221 Rose Dr                                              Yorba Linda, CA 92886                                                                                                 sandil@rdf.org                         Email and First Class Mail
Rose Grasch Camenisch Mains, PLLC                                       Albert F. Grasch, Jr                                      326 South Broadway                   Lexington KY 40508                                                               al.grasch@rgcmlaw.com                  Email and First Class Mail
Rose Hill United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rose Hill United Methodist Church                                       Attn: Rev Jason J. Nelson                                 21022 Rosehill Church Rd             Tomball, TX 77377                                                                jjnelson@rosehillumc.org               Email and First Class Mail
Rose Hill United Methodist Church                                       Rose Hill Umc                                             P.O. Box 177                         Rose Hill, NC 28458                                                              rosehillumc2020@gmail.com              Email and First Class Mail
Rose Hill United Methodist Church                                       19551 SW Butler Rd                                        Rose Hill, KS 67133                                                                                                                                          First Class Mail
Rose Of Sharon Lutheran Church                                          6875 Jamaica Ave S                                        Cottage Grove, MN 55016                                                                                                                                      First Class Mail
Roseburg United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                      Attn: Edwin G Rice                   100 N Tampa St, Ste 2200            Tampa, FL 33602                              erice@bradley.com                      Email and First Class Mail
Rosedale Hills Umc                                                      Attn: Ron Bolyard, Treasurer                              4450 S Keystone Ave                  Indianapolis, IN 46227                                                           officerhumc@att.net                    Email and First Class Mail
Roseland Presbyterian Church                                            40 Freeman St                                             Roseland, NJ 07068                                                                                                    warren@newarkpresbytery.org            Email and First Class Mail
Roseland Presbyterian Church                                            40 Freeman St                                             Roseland, NJ 07068                                                                                                                                           First Class Mail
                                                                                   Case 20-10343-LSS                                                                  Doc 2541                                                     Filed 04/07/21                                        Page 60 of 87

Roseland United Methodist Church                                                           c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Roselle United Methodist Church                                                            206 S Rush St                                                              Roselle, IL 60172                                                                                                        zlzaki@msn.com                         Email and First Class Mail
Roseville Lutheran Church                                                                  1215 W Roselawn Ave                                                        Roseville, MN 55113                                                                                                      dbooms@rosevillelutheran.org           Email and First Class Mail
Rosewoods Hts St Paul United Methodist Church                                              Attn: James Rodney Herndon                                                 10 N Center                                              East Alton, IL 62024                                            info@stpaulwired.org                   Email and First Class Mail
Rosman Middle & High School                                                                2770 Old Rosman Hwy                                                        Rosman, NC 28772‐9639                                                                                                                                           First Class Mail
Rosman Middle & High School                                                                2770 Old Rosman Hwy                                                        Rosman, NC 28772‐9639                                                                                                                                           First Class Mail
Ross Community Umc                                                                         Attn: Debbie Gilman                                                        2943 Hamilton Cleves Rd                                  Hamilton, OH 45013                                              emily.fs.adams@gmail.com               Email and First Class Mail
Ross Community United Methodist Church                                                     Attn: Debbie Gilman, Treasurer                                             2943 Hamilton Cleves Rd                                  Hamilton, OH 45013                                              emily.fs.adams@gmail.com               Email and First Class Mail
Ross Feller Casey                                                                          Dena Young                                                                 1650 Market Street, 34th Floor                           Philadelphia PA 19103                                           dyoung@rossfellercasey.com             Email and First Class Mail
Ross Umc                                                                                   Attn: James Luvene                                                         101 Calcutt St                                           Dyersburg, TN 38024                                             1church3locations@att.net              Email and First Class Mail
Rossvile United Methodist Church                                                           c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                        First Class Mail
Roswell Street Baptist Church                                                              Attn: Joe Buckner & Tony Stokes                                            774 Roswell St                                           Marietta, GA 30060                                              joebuckner@roswellstreet.com           Email and First Class Mail
Rotary Club Of Fallon Nevada                                                               Attn: Steven M Endacott                                                    1601 Tamara Ln                                           Fallon, NV 89406                                                endacottsteve@charter.net              Email and First Class Mail
Rotary Club Of Foster City                                                                 Attn: Mary Lou Griffin                                                     P.O. Box 8111                                            Foster City, CA 94404                                           marylougriffin1@yahoo.com              Email and First Class Mail
Rotary Club Of San Mateo                                                                   Attn: Joseph A Villanueva                                                  P.O. Box 95                                              San Mateo, CA 94401                                             winkssusan@gmail.com                   Email and First Class Mail
Rotary Club Of Shepherd                                                                    P.O. Box 105                                                               Shepherd, MI 48883                                                                                                       jgluch72@gmail.com                     Email and First Class Mail
Rotary Club Of Strasburg                                                                   Attn: Kathleen Kanter                                                      P.O. Box 484                                             Strasburg, VA 22657                                             kkanter8@gmail.com                     Email and First Class Mail
Rotary Club Of Strasburg                                                                   P.O. Box 484                                                               Strasburg, VA 22657                                                                                                      kkanter8@gmail.com                     Email and First Class Mail
Rotary Club Of Waterville, OH                                                              11163 Waterville St                                                        Whitehouse, OH 43571                                                                                                     jepagejr@gmail.com                     Email and First Class Mail
Rothenberg, Rubenstein, Berliner & Shinrod, LLC                                            Tracey S. Bauer, Esq.                                                      12 Leigh Street                                          Clinton NJ 08809                                                tbauer@rrbslawnj.com                   Email and First Class Mail
Rothstein Donatelli LLP                                                                    Paul M Linnenburger/Carolyn M. Nichols/Caroline Manierre/Megan E. Dorsey   500 4th Street NW, Ste 400                               Albuquerque NM 87102                                            plinnenburger@rothsteinlaw.com         Email and First Class Mail
Rotterdam United Methodist Church                                                          Attn: Garrett Spawn                                                        460 Duglin Ave                                           Schenectady, NY 12303                                           garrettspawn@gmail.com                 Email and First Class Mail
Rotterdam United Methodist Church                                                          Attn:Garrett Spawn                                                         460 Duglin Ave                                           Schenectady, NY 12303                                           garrettspawn@gmail.com                 Email and First Class Mail
Round Hill Umc                                                                             c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Rowayton United Methodist Church                                                           Bryan C Bird                                                               5 Albrecht Ct                                            Norwalk, CT 06855                                               bcbird@gmail.com                       Email and First Class Mail
Rowayton United Methodist Church                                                           Attn: Bryan Bird, Trustee Chair                                            5 Pennoyer St                                            Norwalk, CT 06853                                               RUMCOFFICE@ROWAYTONUMC.ORG             Email and First Class Mail
Rowe United Methodist Church                                                               Rr 199                                                                     Red Hook, NY 12571                                                                                                       nathan.badore@nyac‐umc.com             Email and First Class Mail
Roxbury St Paul United Methodist Church (187944)                                           c/o Bentz Law Firm                                                         Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                 Email and First Class Mail
Royal Center United Methodist Church                                                       P.O. Box 397                                                               Royal Center, IN 46978                                                                                                   rcumc@frontier.com                     Email and First Class Mail
Royal Oak Community United Methodist Church                                                Attn: Terry Matthews                                                       6968 Bellevue Rd                                         Royal Oak, MD 21662                                             twmatthews@atlanticbb.net              Email and First Class Mail
Royal Oak Foundation, Inc                                                                  20 W 44th St, Ste 606                                                      New York, NY 10036‐6603                                                                                                                                         First Class Mail
Royal Redeemer Lutheran Church                                                             Attn: Rev Joel Morgan ‐ Sr Pastor                                          5757 Mccarthy Ct                                         West Chester, OH 45069                                          pastorjoel@royalredeemer.org           Email and First Class Mail
Royal Redeemer Lutheran Church                                                             John                                                                       7127 Dutchland Pkwy                                      Liberty Township, OH 45044                                      pastorjoel@royalredeemer.org           Email and First Class Mail
Royal T Arnold                                                                             32 Midline Rd                                                              Ballston Lake, NY 12019                                                                                                  rylty@aol.com                          Email and First Class Mail
Royse City First United Methodist Church                                                   Attn: Christopher J Everson                                                305 Josephine St                                         Royse City, TX 75189                                            info@fumcroysecity.org                 Email and First Class Mail
Royse City First United Methodist Church                                                   P.O. Box 327                                                               Royse City, TX 75189                                                                                                                                            First Class Mail
Royston First United Methodist Church                                                      c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Royston First United Methodist Church                                                      137 Franklin Sprigs St                                                     Royston, GA 30662                                                                                                                                               First Class Mail
Rr Donnelley Logistics Serv Worldwide                                                      P.O. Box 932721                                                            Cleveland, OH 44193‐0015                                                                                                                                        First Class Mail
Rsui Indemnity Company                                                                     945 E Paces Ferry Rd NE, Ste 1800                                          Atlanta, GA 30326‐1373                                                                                                                                          First Class Mail
Rt Rogers Oil Co Inc                                                                       153 Grace St                                                               Hinton, WV 25951‐2505                                                                                                                                           First Class Mail
Rubenstein and Rynecki, Esqs                                                               Sanford A Rubenstein                                                       16 Court Street, Ste 1717                                Brooklyn NY 11241                                               attyrubenstein@aol.com                 Email and First Class Mail
Rubenstein and Rynecki, Esqs                                                               Sanford Rubenstein                                                         16 Court Street, Ste 1717                                Brooklyn NY 11241                                               rubrylawecf@gmail.com                  Email and First Class Mail
Rubenstein and Rynecki, Esqs                                                               Sanford Rubenstein                                                         16 Court Street, Ste 1717                                Brooklyn NY 11241                                               rubrynlawecf@gmail.com                 Email and First Class Mail
Rudd United Methodist Church                                                               c/o Shell Rock Valley Parish                                               Attn: Susan Marie Simmons                                1301 N Carolina Pl              Mason City, IA 50401            sue4jc1960@gmail.com                   Email and First Class Mail
Rudd United Methodist Church                                                               Attn: Brenda Krause                                                        P.O. Box 212                                             Rudd, IA 50471                                                                                         First Class Mail
Ruffin Umc                                                                                 c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Ruhamah United Methodist Church                                                            Attn: Marvin Kent                                                          P.O. Box 1147                                            Anderson, SC 29622                                              blkhol64@hotmail.com                   Email and First Class Mail
Ruhamah United Methodist Church                                                            Marvin Kent                                                                116 Ruhamah Church Rd                                    Starr, SC 29684                                                 blkhol64@hotmail.com                   Email and First Class Mail
Rumford Center Umc                                                                         Attn: Rev. George L. Hodgkins Jr.                                          481 S Bridgton Rd                                        Bridgton, ME 04009                                              glhodgkins@roadrunner.com              Email and First Class Mail
Runville Umc (183968)                                                                      c/o Bentz Law Firm                                                         Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                 Email and First Class Mail
Rupert United Methodist Church                                                             Attn: Tom Atkins                                                           P.O. Box 186                                             West Pawlet, VT 05775                                           pastor@rupertumc.org                   Email and First Class Mail
Rural Water District 5 Rogers County Ok                                                    Attn: Steve Dunavant, District Manager                                     Rogers County Rural Water District 5                     P.O. Box 1980                   Claremore, OK 74018             steve@rcrwd5.com                       Email and First Class Mail
Rusco Plumbing & Heating Inc                                                               2788 S Echo Trl                                                            Ely, MN 55731‐8159                                                                                                                                              First Class Mail
Rush Springs Umc                                                                           Attn: Chris Stinnett                                                       209 N 5th St                                             Rush Springs, OK 73082                                          PSALM_115_1@YAHOO.COM                  Email and First Class Mail
Rush Springs United Methodist Church                                                       Attn: Treasurer                                                            P.O. Box 578                                             Rush Springs, OK 73082                                          psalm_115_1@yahoo.com                  Email and First Class Mail
Rush United Methodist Church                                                               Attn: Treasurer, Rush United Methodist Church                              6200 Rush Lima Rd                                        Rush, NY 14543                                                  rushumc@rochester.rr.com               Email and First Class Mail
Rushford United Methodist Church                                                           Attn: Craig Buelow, 2nd Chapel St                                          Belfast, NY 14711                                                                                                        office@nacumc.com                      Email and First Class Mail
Rushville United Methodist Church                                                          Attn: Alan Lewis Williams                                                  P.O. Box 13                                              Rushville, NY 14544                                             Awilli4811@frontiernet.net             Email and First Class Mail
Rusk County                                                                                c/o Linebarger Goggan Blair & Sampson LLP                                  Attn: Elizabeth Weller                                   2777 N Stemmons Fwy, Ste 1000   Dallas, TX 75207                dallas.bankruptcy@publicans.com        Email and First Class Mail
Rusk First United Methodist                                                                Attn: Treasurer                                                            P.O. Box 99                                              Rusk, TX 75785                                                  pastorruskfumc@hotmail.com             Email and First Class Mail
Ruskin United Methodist Church                                                             c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Russell Hill (80012)                                                                       c/o Bentz Law Firm                                                         Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                 Email and First Class Mail
Russell Memorial United Methodist Church                                                   Attn: David Cartwright                                                     201 S 4th St                                             Wills Point, TX 75169‐2634                                      office@rmumc.net                       Email and First Class Mail
Russell United Methodist Church                                                            Attn: Maura C Mcguire, Esq                                                 1080 Pittsford Victor Rd, Ste 200                        Pittsford, NY 14534                                             mmcguire@morgdevo.com                  Email and First Class Mail
Russell United Methodist Church                                                            Attn: Wheeler D Maynard Jr                                                 472 Dana Hill Rd                                         Russell, NY 13684                                               wmaynard@tds.net                       Email and First Class Mail
Russell United Methodist Church (88564)                                                    c/o Bentz Law Firm                                                         Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                 Email and First Class Mail
Russellville United Methodist Church                                                       Attn: Tom Rush                                                             3080 Chucky River Rd                                     Morristown, TN 37813                                            rush_thomas@comcast.net                Email and First Class Mail
Russiaville United Methodist Church                                                        Attn: Cynthia Anne Girton Kumeh                                            180 N Union St                                           P.O. Box 370                    Russiaville, IN 46979           rumc180@sbcglobal.net                  Email and First Class Mail
Rutgers University                                                                         For Benefit Of: Evan Lenkelt                                               620 George St                                            New Brunswick, NJ 08901‐1175                                                                           First Class Mail
Rutgers University                                                                         For Benefit Of: James Randolph                                             P.O. Box 2021                                            New Brunswick, NJ 08903‐2021                                                                           First Class Mail
Rutgers University Accounting Office                                                       For Benefit Of: James Randolph                                             620 George St                                            New Brunswick, NJ 08901‐1175                                                                           First Class Mail
Rutgers University Accounting Office                                                       For Benefit Of: Jonathan Canti                                             620 George St                                            New Brunswick, NJ 08901‐1175                                                                           First Class Mail
Rutgers University Accounting Office                                                       For Benefit Of: Sherveer Pannu                                             620 George St                                            New Brunswick, NJ 08901‐1175                                                                           First Class Mail
Ruth Ensor Memorial United Methodist Church                                                Ruth Ensor Memorial Umc, Treasurer                                         306 Bridgeway Ave                                        Old Hickory, TN 37138                                           kay.hereford.voorhees@tnumc.com        Email and First Class Mail
Rutland United Methodist Church                                                            Attn: Treasurer, Rutland Umc                                               60 Strongs Ave                                           Rutland, VT 05701                                               rutlandumc@aol.com                     Email and First Class Mail
Rwjumc Pottersville Umc                                                                    Attn: Arnold Stevens                                                       17 the Ln                                                Wevertown, NY 12886                                             ajkc2fli@frontiernet.net               Email and First Class Mail
Ryan Robinson O/B/O C.R, A Minor Child                                                     c/o James Vernon & Weeks Pa                                                Attn: Craig K Vernon and R Charles Beckett               1626 Lincoln Way                Coeur D Alene, ID 83814         rbeckett@jvwlaw.net                    Email and First Class Mail
Ryde Umc (176256)                                                                          c/o Bentz Law Firm                                                         Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                 Email and First Class Mail
Ryder Transportation Services                                                              P.O. Box 402366                                                            Atlanta, GA 30384‐2366                                                                                                                                          First Class Mail
Ryker'S Ridge Baptist Church Inc                                                           Attn: David H. Smith                                                       2601 N Rykers Ridge Rd                                   Madison, IN 47250                                               josh@hlo.legal                         Email and First Class Mail
Ryker'S Ridge Baptist Church, Inc.                                                         Attn: David H Smith                                                        2601 N Rykers Ridge Rd                                   Madison, IN 47250                                               josh@hlo.legal                         Email and First Class Mail
Ryland Epworth United Methodist Church                                                     Attn: Helen S White                                                        3200 S St SE                                             Washington, DC 20020                                            reumc7255@gmail.com                    Email and First Class Mail
S & Me Inc                                                                                 P.O. Box 277523                                                            Atlanta, GA 30384‐7523                                                                                                                                          First Class Mail
S J Neathawk Lumber Inc                                                                    P.O. Box 427                                                               Lewisburg, WV 24901                                                                                                                                             First Class Mail
S&Me, Inc                                                                                  9751 Southern Pine Blvd                                                    Charlotte, NC 28273‐5560                                                                                                                                        First Class Mail
Sabinal First United Methodist Church                                                      Attn: Treasurer, Sabinal First United Methodist Church                     P.O. Box 327                                             Sabinal, TX 78881                                               sabinalumc@gmail.com                   Email and First Class Mail
Sacred Heart (Bangor)                                                                      Attn: Reta Churchill                                                       201 S Walnut St                                          Bangor, MI 49013                                                reta.churchill@gmail.com               Email and First Class Mail
Sacred Heart Cathedral                                                                     c/o Woods Oviatt Gilman LLP                                                Attn: Timothy P Lyster, Esq                              1900 Bausch & Lomb Pl           Rochester, NY 14604             tlyster@woodsoviatt.com                Email and First Class Mail
Sacred Heart Catholic Church                                                               c/o Archdiocese of Los Angeles                                             Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd              Los Angeles, CA 90010           legal@la‐archdiocese.org               Email and First Class Mail
Sacred Heart Catholic Church                                                               Attn: Chancellor                                                           6225 E US 290 Hwy Svrd Eb                                Austin, TX 78723                                                ron‐walker@austindiocese.org           Email and First Class Mail
Sacred Heart Catholic Church                                                               Attn: Mark Hamlet                                                          5909 Reicher Dr                                          Austin, TX 78723                                                                                       First Class Mail
Sacred Heart Catholic Church, Jeffersonville, Inc.                                         Attn: John S Mercer                                                        1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
Sacred Heart Church                                                                        282 Long Beach Rd                                                          Island Park, NY 11558                                                                                                    tdriscoll@moritthock.com               Email and First Class Mail
Sacred Heart Church                                                                        c/o Jw/Wch                                                                 Attn: Westerman Ball Ederer Miller Zucker & Sharfstein   1201 Rxr Plz                    Uniondale, NY 11556             wheuer@westermanllp.com                Email and First Class Mail
Sacred Heart Church, Clinton, Inc.                                                         Attn: John S Mercer                                                        1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
Sacred Heart Of Jesus Catholic Church Indianapolis, Inc.                                   Attn: John S Mercer                                                        1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
Sacred Heart Of Jesus Catholic Church, Grand Rapids                                        c/o Warner Norcross Judd LLP                                               Attn: Elisabeth M Von Eitzen                             150 Ottawa Ave NW, Ste 1500     Grand Rapids, MI 49503          evoneitzen@wnj.com                     Email and First Class Mail
Sacred Heart Of Jesus Catholic Church, Terre Haute, Inc.                                   Attn: John S Mercer                                                        1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
Sacred Heart Of Jesus Roman Catholic Congregation, Inc                                     Attn: Matthew W Oakey                                                      218 N Charles St, Ste 400                                Baltimore, MD 21201                                             moakey@gejlaw.com                      Email and First Class Mail
Sacred Heart Of Jesus Roman Catholic Congregation, Inc                                     c/o Gallagher Evelius & Jones LLP                                          Attn: Matthew W Oakey                                    218 N Charles St, Ste 400       Baltimore, MD 21201             moakey@gejlaw.com                      Email and First Class Mail
Sacred Heart Of Mary Roman Catholic Congregation Inc                                       Attn: Matthew W Oakey                                                      218 N Charles St, Ste 400                                Baltimore, MD 21201                                             moakey@gejlaw.com                      Email and First Class Mail
Sacred Heart Of Mary Roman Catholic Congregation Inc                                       c/o Gallagher Evelius & Jones LLP                                          Attn: Matthew W Oakey                                    218 N Charles St, Ste 400       Baltimore, MD 21201             moakey@gejlaw.com                      Email and First Class Mail
Sacred Heart Parish                                                                        Attn: Andre L Kydala                                                       54 Old Hwy 22                                            Clinton, NJ 08809                                                                                      First Class Mail
Sacred Heart Roman Catholic Congregation Inc                                               Attn: Mattew W Oakey                                                       218 N Charles St, Ste 400                                Baltimore, MD 21201                                             moakey@gejlaw.com                      Email and First Class Mail
Sacred Heart Roman Catholic Congregation Inc                                               c/o Gallagher Evelius & Jones LLP                                          Attn: Matthew W Oakey                                    218 N Charles St, Ste 400       Baltimore, MD 21201             moakey@gejlaw.com                      Email and First Class Mail
Saegertown United Methodist Church (89741)                                                 c/o Bentz Law Firm                                                         Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                 Email and First Class Mail
Safeway                                                                                    P.O. Box 840210                                                            Dallas, TX 75284‐0210                                                                                                                                           First Class Mail
Sag Harbor Umc                                                                             Attn: Treasurer & Ross Williams                                            20 Soundview Ave                                         White Plains, NY 10606                                          rwilliams@nyac.com                     Email and First Class Mail
Sag Harbor UMC                                                                             Attn: Treasurer                                                            20 Soundview Ave                                         White Plains, NY 10606                                                                                 First Class Mail
Sagamore Cncl 162                                                                          P.O. Box 865                                                               Kokomo, IN 46903‐0865                                                                                                                                           First Class Mail
Sagamore Council                                                                           Attn: Ben Blumenberg                                                       518 N Main St                                            P.O. Box 865                    Kokomo, IN 46901                ben.blumenberg@scouting.org            Email and First Class Mail
Sage Granada Park United Methodist Church                                                  Attn: Treasurer                                                            1850 W Hellman Ave                                       Alhambra, CA 91803                                              sagegranadapark@gmail.com              Email and First Class Mail
Saginaw Ames United Methodist Church                                                       801 State St                                                               Saginaw, MI 48602‐5660                                                                                                   david.wichert@ameschurch.org           Email and First Class Mail
Saginaw Community Church (09451)                                                           c/o Bentz Law Firm                                                         Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                 Email and First Class Mail
Saginaw United Methodist Church ‐ Sagina                                                   c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Saginaw United Methodist Church ‐ Sagina                                                   209 S Bluebonnett St                                                       Saginaw, TX 76179                                                                                                                                               First Class Mail
Saint Aidan'S Episcopal Church                                                             13131 Fry Rd                                                               Cypress, TX 77433                                                                                                        revles@aidanschurch.org                Email and First Class Mail
Saint Alban'S Episcopal Church                                                             Attn: Robert Paterson                                                      76 St Albans Pl                                          Staten Island, NY 10312                                         saintalbanssi@aol.com                  Email and First Class Mail
Saint Alban'S Episcopal Church Of Indianapolis, Incorporated                               Attn: Todd G. Relue                                                        Plews Shadley Racher & Braun LLP                         1346 N Delaware St              Indianapolis, IN 46202          trelue@psrb.com                        Email and First Class Mail
Saint Albans Episcopal Church, Cape Elizabeth                                              c/o The Episcopal Diocese of Maine Martin                                  P.O. Box 4036                                            Portland, ME 04101                                              bmartin@episcopalmaine.org             Email and First Class Mail
Saint Alban'S Episcopal Church, Inc                                                        Attn: Priest In Charge                                                     7308 St Joe Rd                                           Ft Wayne, IN 46835                                              info@saintalbanfw.org                  Email and First Class Mail
Saint Ambrose Episcopal Church                                                             7520 S Boulder Rd                                                          Boulder, CO 80303                                                                                                        w9latimer@gmail.com                    Email and First Class Mail
Saint Amelia'S Roman Catholic Church Society Of The Town Of Tonawanda Ny                   c/o Woods Oviatt Gilman LLP                                                Attn: Timothy P Lyster, Esq                              1900 Bausch & Lomb Pl           Rochester, NY 14604             tlyster@woodsoviatt.com                Email and First Class Mail
Saint Andrew Presbyterian Church, Lynchburg, Virginia, Inc.                                Attn: John David Roberts                                                   21206 Timberlake Rd                                      Lynchburg, VA 24502                                             mwilson@blswlaw.com                    Email and First Class Mail
Saint Andrew Presbyterian Church, Lynchburg, Virginia, Inc.                                Attn: John David Roberts                                                   21206 Timberlake Rd                                      Lynchburg, VA 24502                                             office@sapclynchburg.org               Email and First Class Mail
Saint Andrew United Methodist Church                                                       Attn: John Hall, Treasurer                                                 815 Kanawha Ter                                          St. Albans, WV 25177                                            saintandrewumc@suddenlinkmail.com      Email and First Class Mail
Saint Andrew United Methodist Church Of Santa Maria                                        Attn: Eric Scott, Pastor                                                   3945 S Bradley Rd                                        Santa Maria, CA 93455                                           eric.saumc@gmail.com                   Email and First Class Mail
Saint Andrew'S Episcopal Church                                                            Attn: Michael Petrochuk                                                    583 W Hopocan Ave                                        Barberton, OH 44203                                             michaelpetrochuk@hotmail.com           Email and First Class Mail
Saint Andrew'S Episcopal Church                                                            Attn: Daryl Hay                                                            217 West 26th St                                         Bryan, TX 77803                                                 rector@standrewsbcs.org                Email and First Class Mail
Saint Andrew'S Episcopal Church                                                            208 W Foster Ave                                                           State College, PA 16801                                                                                                  rector@standrewsc.org                  Email and First Class Mail
Saint Andrew'S Episcopal Church In Saratoga, CA                                            Saint Andrews Episcopal Church and School                                  13601 Saratoga Ave                                       P.O. Box 2789                   Saratoga, CA 95070              bfriesen@st‐andrews.org                Email and First Class Mail
Saint Andrews Episcopal Church, Melbourne, FL                                              Attn: Canon Ellis E Brust                                                  210 S Indian River Dr                                    Fort Pierce, FL 34950                                           rector@mystandrews.org                 Email and First Class Mail
Saint Andrew'S Lutheran Church                                                             Attn: H Partridge                                                          425 N Dupont Hwy                                         Dover, DE 19901                                                 office@salcdover.org                   Email and First Class Mail
Saint Andrew'S Lutheran Church                                                             Attn: H. Partridge                                                         425 N Dupont Hwy                                         Dover, DE 19901                                                 office@salcdover.org                   Email and First Class Mail
Saint Andrew'S Lutheran Church                                                             Attn: Timothy T Parker                                                     1000 2nd Ave, Fl 30                                      Seattle, WA 98104                                               ttp@pattersonbuchanan.com              Email and First Class Mail
Saint Andrews Lutheran Church Of San Mateo                                                 Attn: Mark Oium                                                            1501 S El Camino Real                                    San Mateo, CA 94402                                             oium@sbcglobal.net                     Email and First Class Mail
Saint Andrews Presbyterian Church                                                          Attn: John M Montague                                                      7506 Falls of Neuse Rd                                   Raleigh, NC 27615                                               jmontague@sapc.com                     Email and First Class Mail
Saint Andrews Presbyterian Church                                                          Attn: John M Montague                                                      2828 Isabella Dr                                         Raleigh, NC 27603                                                                                      First Class Mail
Saint Andrews Umc                                                                          c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Saint Andrews United Methodist Church                                                      Attn: John Timothy Swarr                                                   142 Twin Fawn Trl                                        Parkersburg, WV 26104                                           Swarr12@suddenlink.net                 Email and First Class Mail
Saint Andrew'S United Methodist Church Of Annapolis                                        Attn: Charles Shellem                                                      4 Wallace Manor Rd                                       Edgewater, MD 21037                                             cjshellem@gmail.com                    Email and First Class Mail
Saint Andrews United Methodist Church‐Arlington                                            c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Saint Andrews United Methodist Church‐Arlington                                            2045 SE Green Oaks                                                         Arlington, TX 76018                                                                                                                                             First Class Mail
Saint Anne Episcopal Church                                                                Attn: David Miller                                                         1700 N Westmoreland Rd                                   Desoto, TX 75115                                                dmiller@stannedesoto.org               Email and First Class Mail
Saint Ann'S Roman Catholic Congregation Inc                                                c/o Gallagher Evelius & Jones LLP                                          Attn: Matthew W Oakey                                    218 N Charles St, Ste 400       Baltimore, MD 21201             moakey@gejlaw.com                      Email and First Class Mail
Saint Augustine Of Canterbury Episcopal Church                                             285 S 208th St                                                             Elkhorn, NE 68022                                                                                                        rector@sainta.net                      Email and First Class Mail
Saint Barnabas Memorial Church                                                             Attn: the Rev Willie H Mebane Jr                                           91 Main St                                               Falmouth, MA 02541                                              office@stbarnabasfalmouth.org          Email and First Class Mail
Saint Barnabas Memorial Church                                                             Attn: the Rev Willie H Mebane Jr                                           P.O. Box 203                                             Falmouth, MA 02541                                              wmebane@stbarnabasfalmouth.org         Email and First Class Mail
Saint Bartholomew's Church, Inc                                                            Attn: Gawain De Leeuw                                                      82 Prospect St                                           White Plains, NY 10606                                          gawaind@gmail.com                      Email and First Class Mail
Saint Bartholomew's Church, Inc                                                            Attn: Gawain F De Leeuw                                                    82 Prospect St                                           White Plains, NY 10606                                          gawaind@gmail.com                      Email and First Class Mail
Saint Bartholomew's Church, Inc                                                            Attn: The Rev Dr Gawain F de Leeuw                                         82 Prospect St                                           White Plains, NY 10606                                          gawaind@gmail.com                      Email and First Class Mail
Saint Bartholomew's Church, Inc                                                            c/o Whiteford Taylor & Preston LLP                                         Attn: Kenneth M Lewis                                    220 White Plains Rd, 2nd Fl     Tarrytown, NY 10591             klewis@wtplaw.com                      Email and First Class Mail
Saint Bartholomew's Church, Inc                                                            c/o Whiteford, Taylor & Preston L.L.P                                      Attn: Kenneth M Lewis Esq                                220 White Plains Rd, 2nd Fl     Tarrytown, NY 10591             klewis@wtplaw.com                      Email and First Class Mail
Saint Bartholomew's Church, Inc                                                            c/o Whiteford, Taylor & Preston LLP                                        Attn: Kenneth M. Lewis, Esq                              220 White Plains Rd, 2nd Fl     Tarrytown, NY 10591             klewis@wtplaw.com                      Email and First Class Mail
Saint Bede School                                                                          c/o Archdiocese of Los Angeles                                             Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd              Los Angeles, CA 90010           legal@la‐archdiocese.org               Email and First Class Mail
Saint Bernardine'S Roman Catholic Congregation, Inc                                        c/o Gallagher Evelius & Jones LLP                                          Attn: Matthew W Oakey                                    218 N Charles St, Ste 400       Baltimore, MD 21201             moakey@gejlaw.com                      Email and First Class Mail
Saint Brendan Church                                                                       c/o Archdiocese of Los Angeles                                             Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd              Los Angeles, CA 90010           legal@la‐archdiocese.org               Email and First Class Mail
Saint Brigid'S Roman Catholic Congregation, Inc                                            c/o Gallagher Evelius & Jones LLP                                          Attn: Matthew W Oakey                                    218 N Charles St, Ste 400       Baltimore, MD 21201             moakey@gejlaw.com                      Email and First Class Mail
Saint Casimir'S Roman Catholic Congregation, Inc                                           c/o Gallagher Evelius & Jones LLP                                          Attn: Matthew W Oakey                                    218 N Charles St, Ste 400       Baltimore, MD 21201             moakey@gejlaw.com                      Email and First Class Mail
Saint Catherine'S Episcopal Church                                                         Attn: the Rev Benjamin W Turnage                                           P.O. Box 577                                             Chelsea, AL 35043‐0577                                          benjamint035@gmail.com                 Email and First Class Mail
Saint Cecilia's Roman Catholic Congregation, Inc                                           c/o Gallagher Evelius & Jones LLP                                          Attn: Matthew W Oakey                                    218 N Charles St, Ste 400       Baltimore, MD 21201             moakey@gejlaw.com                      Email and First Class Mail
Saint Charles Borromeo Catholic Church                                                     c/o Archdiocese of Los Angeles                                             Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd              Los Angeles, CA 90010           legal@la‐archdiocese.org               Email and First Class Mail
Saint David'S Episcopal Church                                                             Attn: Rev Carolyn A Coleman                                                6501 Pennywell Dr                                        Nashville, TN 37205                                             revcarolyn2016@gmail.com               Email and First Class Mail
Saint David'S Episcopal Church                                                             2320 Grubb Rd                                                              Wilmington, DE 19810                                                                                                     stdavidschurchoffice@verizon.net       Email and First Class Mail
Saint Demetrios Greek Orthodox Church                                                      Attn: Brian R Davey                                                        374 Hillside Ave                                         Williston Ave, NY 11596                                         bdavey@mmlaw.us.com                    Email and First Class Mail
Saint Demetrios Greek Orthodox Church                                                      Attn: Brian R Davey                                                        374 Hillside Ave                                         Williston Park, NY 11596                                        bdavey@mmlaw.us.com                    Email and First Class Mail
Saint Demetrios Orthodox Church                                                            Attn: Brian R Davey                                                        374 Hillside Ave                                         Williston Park, NY 11596                                        bdavey@mmlaw.us.com                    Email and First Class Mail
Saint Dunstan'S Episcopal Parish                                                           Attn: James P. Hill, Esq, Sullivan Hill Rez & Engel                        600 B St, Ste 1700                                       San Diego, CA 92101                                             hill@sullivanhill.com                  Email and First Class Mail
Saint Edward'S School                                                                      1895 Saint Edwards Dr                                                      Vero Beach, FL 32963                                                                                                     bzamerski@steds.org                    Email and First Class Mail
Saint Elizabeth Ann Seaton Church                                                          c/o Westerman Ball Ederer Miller Zucker & Sharfstein                       c/o Jw/Wch                                               1201 Rxr Plz                    Uniondale, NY 11556             wheuer@westermanllp.com                Email and First Class Mail
Saint Francis Episcopal Church                                                             Attn: Mark Forrest Selvey                                                  14 E 20th St                                             Scottsbluff, NE 69361                                           stfrancis@allophone.com                Email and First Class Mail
Saint Francis Of Asissi In The Pines Episcopal Church                                      Attn: Russell Wade Kohl                                                    17890 Metcalf Ave                                        Overland Park, KS 66085                                         frkevin@overlandparkstfrancis.com      Email and First Class Mail
Saint Francis United Methodist Church                                                      Attn: Treasurer                                                            2965 Kildaire Farm Rd                                    Cary, NC 27518                                                  debbie@saintfrancisumc.org             Email and First Class Mail
Saint Francis United Methodist Church                                                      c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                                                        First Class Mail
Saint George's Episcopal Church ‐ Clifton Park, NY                                         Attn: Jean Stevens‐Lauria                                                  912 Rte 146                                              Clifton Park, NY 12065                                          stgeorgesofc@gmail.com                 Email and First Class Mail
Saint George's Episcopal Church ‐ Clifton Park, NY                                         St Georges Episcopal Church                                                912 Rte 416                                              Clifton Park, NY 12065                                          stgeorgesofc@gmail.com                 Email and First Class Mail
Saint George'S Episcopal Church, La Canada                                                 Attn: Ben Hogan                                                            3932 Alta Vista Dr                                       La Canada, CA 91011                                             greatlogani@gmail.com                  Email and First Class Mail
Saint George'S Episcopal Church, La Canada                                                 Attn: 808 Foothill Blvd                                                    808 Foothill Blvd                                        La Canada, CA 910101                                            rector@saintglc.org                    Email and First Class Mail
Saint George'S Protestant Episcopal Church, Mount Savage, MD                               Attn: Thomas James Hudson                                                  P.O. Box 655                                             Mt Savage, MD 21545                                             admin@stgeorgemtsavage.org             Email and First Class Mail
Saint Hilary Parish School                                                                 c/o Roman Catholic Archdiocese of Los Angeles                              Attn: Margaret Graf                                      3424 Wilshire Blvd              Los Angeles, CA 90010           legal@la‐archdiocese.org               Email and First Class Mail
Saint James ‐ Sarasota                                                                     c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Saint James Church Fordham                                                                 2500 Jerome Ave                                                            Bronx, NY 10468                                                                                                          saintjamesfordham@gmail.com            Email and First Class Mail
Saint James Episcopal Church                                                               1 St James Pl                                                              Goshen, NY 10924                                                                                                         ktorge@mcgivneyandkluger.com           Email and First Class Mail
Saint James Episcopal Church ‐ Goshen                                                      Attn: Rev Carl Lunden                                                      1 St James Pl                                            Goshen, NY 10924                                                ktorge@mcgivneyandkluger.com           Email and First Class Mail
Saint James Episcopal Church ‐ Hyde Park                                                   Attn: Jim Smyth                                                            4526 Albany Post Rd                                      Hyde Park, NY 12538                                             jks305@msn.com                         Email and First Class Mail
Saint James Episcopal Church ‐ Hyde Park                                                   Attn: Jim Smyth                                                            4526 Albany Post Rd                                      Hyde Park, NY 12538                                             ktorge@mcgivneyandkluger.com           Email and First Class Mail
Saint James Lutheran Church                                                                Attn: John P Locke                                                         1420 Morganton Rd                                        Fayetteville, NC 28305                                          jpl406@gmail.com                       Email and First Class Mail
Saint James Lutheran Church                                                                Attn: John P Locke                                                         P.O. Box 53276                                           Fayetteville, NC 28305                                          saintjameslutheran@gmail.com           Email and First Class Mail
Saint James Lutheran Church                                                                Attn: Douglas L Nelson                                                     3145 31st Ave                                            Rock Island, IL 61201                                           saintjamesri@gmail.com                 Email and First Class Mail
Saint James Lutheran Church                                                                Attn: Steven K Johnson                                                     1341 Mays Landing Rd                                     Folsom, NJ 08037                                                sj@djd.law                             Email and First Class Mail
Saint James Lutheran Church Altoona, PA                                                    Attn: Mark Francis Hoover                                                  1407 8th Ave                                             Altoona, PA 16601                                               mfh4@psu.edu                           Email and First Class Mail
Saint James Umc                                                                            c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Saint James Umc 111 W Lake Dr Athens, GA 30606                                             c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Saint James Umc Of Kingston                                                                Attn: Rev. Robert Milsom                                                   29 Pearl St                                              Kingston, NY 12401                                              robert.milsom@nyac‐umc.com             Email and First Class Mail
Saint James United Methodist Church                                                        c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Saint John Evangelical Lutheran Church                                                     Attn: Karen Marchese & Sara Irwin                                          601 Washington Ave                                       Carnegie, PA 15106                                              president@saintjohncarnegie.com        Email and First Class Mail
Saint John Gualbertus' Roman Catholic Church Society Of Cheektowaga, Erie Co, NY           c/o Woods Oviatt Gilman LLP                                                Attn: Timothy P Lyster, Esq                              1900 Bausch & Lomb Pl           Rochester, NY 14604             tlyster@woodsoviatt.com                Email and First Class Mail
Saint John Neumann Catholic Church                                                         c/o Archdiocese of Los Angeles                                             Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd              Los Angeles, CA 90010           legal@la‐archdiocese.org               Email and First Class Mail
Saint John The Apostle ‐ Arlington                                                         c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Saint John United Methodist Church                                                         Attn: Audrey Scott                                                         2808 S Virginia St                                       Hopkinsville, KY 42240                                          secretary@saintjohnumc.com             Email and First Class Mail
Saint John United Methodist Church                                                         Attn: Thomas Grieb                                                         12700 W Hghwy 42                                         Prospect, KY 40059                                              tom@stjohnky.com                       Email and First Class Mail
Saint John'S Cathedral                                                                     1350 N Washington St                                                       Denver, CO 80203                                                                                                         bankruptcy@messner.com                 Email and First Class Mail
Saint Johns Episcopal Church                                                               Attn: Albert F G Bedinger V                                                P.O. Box 153                                             Knoxville, TN 37901                                             al@bedinger‐eng.com                    Email and First Class Mail
Saint Johns Episcopal Church                                                               325 Little Silver Point Rd                                                 Little Silver, NJ 07739                                                                                                  Stjohnslittlesilver@verizon.net        Email and First Class Mail
Saint John'S Episcopal Church                                                              365 Strawtown Rd                                                           New City, NY 10956                                                                                                       office@stjohnsnewcity.net              Email and First Class Mail
Saint John'S Episcopal Church                                                              Attn: Scott A Dow                                                          365 Strawtown Rd                                         New City, NY 10956                                              office@stjohnsnewcity.net              Email and First Class Mail
Saint John'S Episcopal Church                                                              101 S Prospect St                                                          Hagerstown, MD 21740                                                                                                     rector@stjohnshagerstown.org           Email and First Class Mail
Saint John'S Episcopal Church                                                              Attn: Scott A Dow                                                          80 Red Hill Rd                                           New City, NY 10956                                              sd@kme.com                             Email and First Class Mail
Saint John'S Episcopal Church (Getty Square) Yonkers NY                                    Attn: Rector                                                               1 Hudson St                                              Yonkers, NY 10701                                               mothervsirota@gmail.com                Email and First Class Mail
Saint John'S Episcopal Church Chester, VA                                                  Saint Johns Episcopal Church                                               12201 Richmond St                                        Chester, VA 23831                                               officestjohnschesterva@gmail.com       Email and First Class Mail
Saint John'S Episcopal Church Knoxville                                                    Attn: George R Arrants Esq                                                 814 Episcopal School Way                                 Knoxville, TN 37932                                             al@bedinger‐eng.com                    Email and First Class Mail
Saint Johns Episcopal Church Of Knoxville                                                  Attn: Albert F G Bedinger V                                                P.O. Bos 153                                             Knoxville, TN 37901                                             al@bedinger‐eng.com                    Email and First Class Mail
Saint John'S Episcopal Church Of Ouray, Colorado                                           c/o Messner Reeves LLP                                                     Attn: Deanne R. Stodden                                  1430 Wynkoop St, Ste 300        Denver, CO 80202                bankruptcy@messner.com                 Email and First Class Mail
Saint John'S Episcopal Church Of Ouray, Colorado                                           P.O. Box 563                                                               Ouray, CO 81427                                                                                                          thillhouse99@gmail.com                 Email and First Class Mail
Saint John'S Episcopal Church, Troy, New York                                              Attn: the Rev. Judith W Malionek                                           146 1st St                                               Troy, NY 12180                                                  office@stjohnstroy.org                 Email and First Class Mail
Saint Johns Evangelical Lutheran Church                                                    Attn: Brian Noack                                                          48 Greene Ave                                            Sayville, NY 11782                                                                                     First Class Mail
Saint John'S Evangelical Lutheran Church, Bath Pa                                          Attn: Pastor Terrence Walsh                                                206 East Main St                                         Bath, PA 18014                                                  pastorterrywalsh@outlook.com           Email and First Class Mail
Saint Johns Umc Buena Vista, VA                                                            Attn: Michael S Irvine                                                     340 Wheatlan Dr                                          Lexington, VA 24450                                             michaelsirvine@yahoo.com               Email and First Class Mail
Saint Johns Umc Buena Vista, VA                                                            Attn: Minister, Saint Johns Umc                                            351 E 21st St                                            Buena Vista, VA 24416                                           michaelsirvine@yahoo.com               Email and First Class Mail
Saint John'S United Methodist                                                              c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Saint Johns United Methodist Church                                                        Attn: Matthew Gnemi                                                        1001 Grand Blvd                                          Greenwood, MS 38930                                             mgnemi@gmail.com                       Email and First Class Mail
Saint Johns United Methodist Church (176564)                                               c/o Bentz Law Firm                                                         Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                 Email and First Class Mail
Saint John'S University                                                                    For Benefit Of: Peter Brennhofer                                           Sandra Dirkes, 2850 Abbey Plaza                          Collegeville, MN 56321                                                                                 First Class Mail
Saint John'S‐Newberry Umc (184382)                                                         c/o Bentz Law Firm                                                         Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200      Pittsburgh, PA 15228            lspagnolo@bentzlaw.com                 Email and First Class Mail
Saint Junipero Serra Parish                                                                c/o Roman Catholic Archdiocese of Los Angeles                              Attn: Margaret Graf                                      3424 Wilshire Blvd              Los Angeles, CA 90010           legal@la‐archdiocese.org               Email and First Class Mail
Saint Kateri Catholic Parish                                                               c/o Roman Catholic Archdiocese of Los Angeles                              Attn: Margaret Graf                                      3424 Wilshire Blvd              Los Angeles, CA 90010           legal@la‐archdiocese.org               Email and First Class Mail
Saint Lawrence Martyr Church                                                               c/o Archdiocese of Los Angeles                                             Attn: Margaret Graf, General Counsel                     3424 Wilshire Blvd              Los Angeles, CA 90010           legal@la‐archdiocese.org               Email and First Class Mail
Saint Lawrence Martyr Church                                                               Margaret Gaffney Graf                                                      N/A                                                      N/A                                                                                                    First Class Mail
Saint Luke United Methodist Church                                                         Attn: Treasurer, Saint Luke Umc                                            1608 E Pine St                                           Goldsboro, NC 27530                                             stlukepastor@nc.rr.com                 Email and First Class Mail
Saint Luke'S Chapel                                                                        c/o Mcgivney, Kluger, Clark & Intoccia, P.C.                               Attn:Kevin D. Torge                                      435 W 141st St                  New York, NY 10031              ellen.stmoffice1@verizon.net           Email and First Class Mail
Saint Luke'S Chapel                                                                        435 W 141st St                                                             New York, NY 10031                                                                                                       ktorge@mcgivneyandkluger.com           Email and First Class Mail
Saint Luke'S Episcopal Church                                                              Attn: Michael T Grosso, Littler Mendelson, Pc                              One Newark Center, 8th Fl                                1085 Raymond Blvd               Newark, NJ 07102                ji_warden@stlukesmetuchen.org          Email and First Class Mail
Saint Luke'S Episcopal Church                                                              James Iacone                                                               17 Oak Ave                                               Metuchen, NJ 08840                                              ji_warden@stlukesmetuchen.org          Email and First Class Mail
Saint Luke'S Episcopal Church Alex, VA                                                     Attn: George Charlton Omohundro                                            8009 Fort Hunt Rd                                        Alexandria, VA 22308                                            landgo@verizon.net                     Email and First Class Mail
Saint Luke'S Evangelical Lutheran Church Of Ann Arbor                                      Attn: Susan Jones, Dir. of Finance and Operations                          4205 Washtenaw Ave                                       Ann Arbor, MI 48108                                             sjones@stlukeaa.org                    Email and First Class Mail
Saint Lutheran Church                                                                      Attn: Debra Pignatelli                                                     159‐19 98th St                                           Howard Beach, NY 11414                                          debrap62400@gmail.com                  Email and First Class Mail
Saint Mark Lakerland                                                                       c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Saint Mark Umc                                                                             Attn: Dustin Thompson                                                      1421 Mcfarland Blvd                                      Northport, AL 35476                                             administrator@saintmarknorthport.com   Email and First Class Mail
Saint Mark United Methodist Church Kankakee                                                Attn: Mary Smith                                                           1200 W Calista                                           Kankakee, IL 60901                                              stmarkumck3@sbcglobal.net              Email and First Class Mail
Saint Mark United Methodist Church, Inc.                                                   Attn: Tom Miller                                                           550 Hwy 72 Bypass NW                                     Greenwood, SC 29649                                             tommiller@centurylink.net              Email and First Class Mail
Saint Mark United Methodist Church, Inc.                                                   Attn: Tom Miller                                                           108 Forest Dr E                                          Greenwood, SC 29646                                             tommiller@centurylink.net              Email and First Class Mail
Saint Mark'S ‐ Marion                                                                      c/o Bradley Arant Boult Cummings LLP                                       Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200        Tampa, FL 33602                 erice@bradley.com                      Email and First Class Mail
Saint Mark'S Episcopal Church                                                              St. Marks Episcopal Church                                                 3120 E 24th St                                           Des Moines, IA 50317                                            kathleen_travis@msn.com                Email and First Class Mail
Saint Marks United Methodist Church, San Diego, CA                                         Attn: Stanley Watson                                                       3502 Clairemont Dr                                       San Diego, CA 92117                                             sdo_watson@yahoo.com                   Email and First Class Mail
Saint Martin Of Tours Roman Catholic Church At Buffalo                                     c/o Woods Oviatt Gilman LLP                                                Attn: Timothy P Lyster, Esq                              1900 Bausch & Lomb Pl           Rochester, NY 14604             tlyster@woodsoviatt.com                Email and First Class Mail
Saint Martin'S & Saint Luke'S Episcopal Parish                                             c/o Mcgivney, Kluger, Clark & Intoccia, P.C.                               Attn: Kevin D Torge, Esq.                                230 Lenox Ave                   New York, NY 10027              ellen.stmoffice1@verizon.net           Email and First Class Mail
                                                               Case 20-10343-LSS                                        Doc 2541                                             Filed 04/07/21                                              Page 61 of 87

Saint Martin'S & Saint Luke'S Episcopal Parish                         230 Lenox Ave                                    New York, NY 10027                                                                                                                ktorge@mcgivneyandkluger.com         Email and First Class Mail
Saint Martin'S & Saint Luke'S Episcopal Parish                         c/o Mcgivney, Kluger, Clark & Intoccia, P.C.     Attn: Kevin D Torge, Esq.                        80 Broad St, 23rd Fl             New York, NY 10004                              ktorge@mcgivneyandkluger.com         Email and First Class Mail
Saint Martin'S Episcopal Church                                        Attn: Arthur Emerson Bell                        1510 E 7th St                                    Charlotte, NC 28204                                                              staff@stmartins‐charlotte.org        Email and First Class Mail
Saint Mary Of The Isle Church                                          c/o Westerman Ball Ederer Miller Zucker          & Sharfstein LLP                                 Attn: Jw/Wch                     1201 Rxr Plz              Uniondale, NY 11556   wheuer@westermanllp.com              Email and First Class Mail
Saint Mary Parish Tiffin                                               Attn: Thomas Antonini                            1933 Spielbusch Ave                              Toledo, OH 43604                                                                 tantonini@toledodiocese.org          Email and First Class Mail
Saint Mary'S Episcopal Church                                          108 W Farriss Ave                                High Point, NC 27262                                                                                                              admin@stmarysepisc.org               Email and First Class Mail
Saint Mary's Episcopal Church                                          Attn: Treasurer                                  1836 E Main St                                   Mohegan Lake, NY 10547                                                           chris@stmarysmoheganlake.org         Email and First Class Mail
Saint Mary'S Episcopal Church                                          Attn: Julian R Eibin                             1 Saint Marys Church Rd                          Abingdon, MD 21009                                                               office@stmarysharford.org            Email and First Class Mail
Saint Matthew'S Episcopal Church                                       Attn: Robert Brown                               101 Saint Matthews Ln                            Spartanburg, SC 29301                                                            fatherrob@stmatthewsepiscopal.org    Email and First Class Mail
Saint Matthew'S Episcopal Church Of Parker                             19580 Pilgrims Pl                                Parker, CO 80138                                                                                                                  frmichael@smecp.org                  Email and First Class Mail
Saint Matthew'S Episcopal Church Sterling VA                           Attn: Daniel Ross Robertson                      201 E Frederick                                  Sterling, VA 20164                                                               office@stmtts.org                    Email and First Class Mail
Saint Matthew'S United Methodist Church                                Attn: Kimberly Alexander                         1362 S Prescott Rd                               Memphis, TN 38111                                                                smumc1362@gmail.com                  Email and First Class Mail
Saint Matthias Episcopal Church Of Monument                            18320 Furrow Rd                                  Monument, CO 80132                                                                                                                bankruptcy@messner.com               Email and First Class Mail
Saint Michael And All Angels Episcopal Church                          Attn: Chris Girata, Rector                       8011 Douglas Ave                                 Dallas, TX 75225                                                                 cgirata@saintmichael.org             Email and First Class Mail
Saint Michael'S Episcopal Church                                       Attn: Jeunee Godsey                              2040 Mcrae Rd                                    Bon Air, VA 23235                                                                offce@stmicaelsbonair.org            Email and First Class Mail
Saint Michael'S Episcopal Church And University Center                 Attn: Craig P Fickling                           640 N Washington Ave                             Cookeville, TN 38501                                                             crfickling@gmail.com                 Email and First Class Mail
Saint Paris United Methodist Church                                    Attn: Daniel L Bey, Finance Committee Chairman   208 W Walnut St                                  St. Paris, OH 43072                                                              dbey@martinbrowne.com                Email and First Class Mail
Saint Paul Lutheran Church                                             c/o Rockne Law Office                            Attn: Matthew C Rockne                           P.O. Box 7                       Zumbrota, MN 55992Z                             rocknelaw@hcinet.net                 Email and First Class Mail
Saint Paul Lutheran Church                                             214 3rd St Sw                                    Pine Island, MN 55963                                                                                                             saintpaulpi@yahoo.com                Email and First Class Mail
Saint Paul Methodist Church Lusby Md                                   Attn: Teresa Herren                              11000 H.G. Trueman Rd                            Lusby, MD 20657                                                                  Therren.stpaul@comcast.net           Email and First Class Mail
Saint Paul Umc                                                         c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Saint Paul United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Saint Paul United Methodist Church                                     c/o Tammie Brown                                 2509 W Beebe‐Capps Expwy                         Searcy, AR 72143                                                                 lraines@fridayfirm.com               Email and First Class Mail
Saint Paul United Methodist Church (181003)                            c/o Bentz Law Firm                               Attn: Leonard Spagnolo                           680 Washington Rd, Ste 200       Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Saint Paul United Methodist Church Inc                                 Attn: Treasurer                                  4201 West 3rd St                                 Bloomington, IN 47404                                                            jl@sieferslaw.com                    Email and First Class Mail
Saint Paul United Methodists Church                                    c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Saint Paul'S Episcopal Church                                          Attn: William Lewis Ogburn                       199 Carroll St                                   Brooklyn, NY 11231                                                               info@stpaulscarrollst.org            Email and First Class Mail
Saint Paul'S Episcopal Church                                          Attn: William Lewis Ogburn                                                                                                                                                         rector@stpaulscarrollst.org          Email and First Class Mail
Saint Paul'S Episcopal Church                                          301 E Stuart St                                  Fort Collins, CO 80525                                                                                                            rector@stpauls‐fc.org                Email and First Class Mail
Saint Paul'S Episcopal Church                                          Attn: the Rev. Luke A. Wetzel, Rector            60 Akenside Rd                                   Riverside, IL 60546                                                              rector@stpaulsparish.org             Email and First Class Mail
Saint Paul'S Episcopal Church/Daphne                                   Attn: William H Harrison III                     28788 N Main St                                  Daphne, AL 36526                                                                 officestpaulsdaphne@gmail.com        Email and First Class Mail
Saint Paul'S Lutheran Church Salisbury NC                              Attn: Timothy Deal                               205 Saint Pauls Church Rd                        Salisbury, NC 28146‐8832                                                         splchurch@att.net                    Email and First Class Mail
Saint Paul'S Umc ‐ Chesapeake                                          c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Saint Paul'S Umc Castleton                                             Attn: Wendy Yorkbriggs                           8 Short St                                       Castleton On Hudson, NY 12033                                                    wendyyorkbriggs@gmail.com            Email and First Class Mail
Saint Paul'S Umc Castleton, NY                                         Attn: Wendy Yorkbriggs                           1583 Carney Rd                                   Castleton, NY 12033                                                              wendyyorkbriggs@gmail.com            Email and First Class Mail
Saint Pauls United Methodist ‐ Tallahassee                             c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Saint Pauls United Methodist ‐ Tallahassee                             1700 N Merdian Rd                                Tallhassee, FL 32303                                                                                                                                                   First Class Mail
Saint Pauls United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Saint Pauls United Methodist Church                                    Attn: George Clark                               7558 Amboy Rd                                    Staten Island, NY 10307                                                          gclark154@verizon.net                Email and First Class Mail
Saint Paul'S United Methodist Church                                   Attn: Dixie Barnes, Treasurer                    2111 Carlton Ave                                 Colorado Springs, CO 80909                                                       dixiebarnes@comcast.net              Email and First Class Mail
Saint Paul'S United Methodist Church                                   130 N Central Ave                                Hartsdale, NY 10530                                                                                                               spumchartsdale@verizon.net           Email and First Class Mail
Saint Pauls United Methodist Church ‐ Brick                            c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Saint Pauls United Methodist Church ‐ Gretna                           c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Saint Paul'S United Methodist Church Of Joplin Missouri                Attn: Ben Bainbridge, Exec Pastor                2423 W 26th St                                   Joplin, MO 64804                                                                 bbainbridge@sp.church                Email and First Class Mail
Saint Peter'S Episcopal Church                                         Attn: Sharon Mackenzie                           71 River St                                      Milford, CT 06460                                                                smackenze@optonline.net              Email and First Class Mail
Saint Peter'S Episcopal Church                                         Attn: Sharon Mackenzie & Matthew Lindeman        71 River St                                      Milford, CT 06460                                                                smackenze@optonline.net              Email and First Class Mail
Saint Peter'S Episcopal Church                                         311 High St                                      P.O. Box 27                                      Paris, KY 40362‐0027                                                             stpetersparisky@gmail.com            Email and First Class Mail
Saint Philip'S Episcopal Church Jackson, Mississippi                   Attn: Dottee Everett                             5400 Old Canton Rd                               Jackson, MS 39211                                                                dottee.everett@gmail.com             Email and First Class Mail
Saint Philip'S Episcopal Church Jackson, Mississippi                   Attn: Marcus M Wilson                            190 E Capitol St, Ste 650                        Jackson, MS 39201                                                                mwilson@blswlaw.com                  Email and First Class Mail
Saint Phillips United Methodist Church (85220)                         c/o Bentz Law Firm                               Attn: Leonard Spagnolo                           680 Washington Rd, Ste 200       Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Saint Stephen United Methodist Church                                  Attn: Secretary/Treasurer And/Or Pastor          4600 S Western St                                Amarillo, TX 79109                                                                                                    First Class Mail
Saint Stephens Church                                                  Attn: Cecily Broderick Guerra                    89‐26 168th St                                   Jamaica, NY 11432                                                                secretaryss@verizon.net              Email and First Class Mail
Saint Stephens Episcopal Church                                        Attn: Rev'D J. Wesley Evans                      401 S Crockett St                                Sherman, TX 75090                                                                office@saintstephenssherman.org      Email and First Class Mail
Saint Stephen'S United Methodist Church Broken Arrow Ok                Attn: Tara Ripperger                             400 W New Orleans                                Broken Arrow, OK 74011                                                           rolandyoungberg@gmail.com            Email and First Class Mail
Saint Thomas Aquinas Catholic Church Indianapolis, Inc.                Attn: John S Mercer                              1400 N Meridian St                               Indianapolis, IN 46202                                                           jsmercer@indylegal.com               Email and First Class Mail
Saint Thomas' Episcopal Church                                         Attn: David Browder                              4900 Jackwood St                                 Houston, TX 77096                                                                browder.david@stes.org               Email and First Class Mail
Saint Thomas Evangelical Lutheran Church                               Attn: Craig P Buie                               7257 Pineville Matthews Rd, Ste 2100             Charlotte, NC 28226                                                              cpbuie@southcharlottelawfirm.com     Email and First Class Mail
Saint Thomas Evangelical Lutheran Church                               Attn: Craig P Buie                               4013 Shamrock Dr                                 Charlotte, NC 28215                                                              cpbuie@southcharlottelawfirm.com     Email and First Class Mail
Saint Thomas Lutheran Church                                           23801 Kelly Rd                                   Eastpointe, MI 48021                                                                                                              churchoffice@stl‐eastpointe.org      Email and First Class Mail
Saint Timothy Lutheran Church                                          Attn: Melvin Suelzle                             16431 52nd Ave W                                 Edmonds, WA 98026                                                                stlc_treasurer@frontier.com          Email and First Class Mail
Saint Timothy Lutheran Church                                          St Timothy Lutheran Church                       16431 52nd Ave W                                 Edmonds, WA 98026                                                                stlc_treasurer@frontier.com          Email and First Class Mail
Saint Timothy'S Episcopal Church In Danville, California               Attn: the Rev Todd Bryant                        1550 Diablo Rd                                   Danville, CA 94526                                                               todd.alan.bryant@gmail.com           Email and First Class Mail
Saints James And John Catholic School, Inc                             Attn: Matthew W Oakey                            218 N Charles St, Ste 400                        Baltimore, MD 21201                                                              moakey@gejlaw.com                    Email and First Class Mail
Saints James And John Catholic School, Inc                             c/o Gallagher Evelius & Jones LLP                Attn: Matthew W Oakey                            218 N Charles St, Ste 400        Baltimore, MD 21201                             moakey@gejlaw.com                    Email and First Class Mail
Salado United Methodist Church, 650 Royal St, Salado TX 7657           c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Salado United Methodist Church, 650 Royal St, Salado TX 7657           650 Royal St                                     Salado, TX 76571                                                                                                                                                       First Class Mail
Salem Community Church (078428)                                        c/o Bentz Law Firm                               Attn: Leonard Spagnolo                           680 Washington Rd, Ste 200       Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Salem Evangelical Lutheran Church                                      Attn: the Rev Hans E Becklin                     26 Owl Hill Rd                                   Lititz, PA 17543                                                                 salemlititz@gmail.com                Email and First Class Mail
Salem Grace Umc                                                        Attn: Diane Leonard                              116 E Schwartz St                                Salem, IL 62881                                                                  salemgraceumc@gmail.com              Email and First Class Mail
Salem In Ballwin United Methodist Church                               Attn: Robert Vogt                                14825 Manchester Rd                              Ballwin, MO 63011‐4600                                                           revogt1@gmail.com                    Email and First Class Mail
Salem In Ballwin United Methodist Church                               Attn: Phyllis Hardcastle                         14825 Manchester Rd                              Ballwin, MO 63011‐4600                                                           trustees.chair@salemballwinumc.org   Email and First Class Mail
Salem In Ladue United Methodist Church                                 Attn: Deborah Lemoine                            Attn: Salem Umc Exec Pastor                      1200 S Lindbergh                 St. Louis, MO 63131                             jimkienker@gmail.com                 Email and First Class Mail
Salem Lutheran Church                                                  Attn: Cynthia Harmison                           8505 Cardinal St                                 Lenexa, KS 66219                                                                 charmison0430@gmail.com              Email and First Class Mail
Salem Lutheran Church                                                  Attn: Joyce Benedict                             13402 W 92nd St                                  Lenexa, KS 66215                                                                                                      First Class Mail
Salem Lutheran Church Elca                                             631 N 7th St                                     Montevideo, MN 56265                                                                                                              bankruptcycourt@kluverlaw.com        Email and First Class Mail
Salem Presbyterian Church, Salem VA, Inc                               41 E Main St                                     P.O. Box 536                                     Salem, VA 24153                                                                  churchadmin@salempres.org            Email and First Class Mail
Salem Presbyterian Church, Salem VA, Inc                               Reid Scott Mcclure                               Same                                             Same                                                                             reidmcclure@comcast.net              Email and First Class Mail
Salem Umc                                                              c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Salem Umc                                                              Attn: Katie Davis                                3947 Dunn Rd                                     Eastover, NC 28312                                                               info@salemfnc.org                    Email and First Class Mail
Salem Umc                                                              Attn: Bruce Kopp                                 2900 Salem Rd                                    Windosor Mill, MD 21244                                                          koppykat27@verizon.net               Email and First Class Mail
Salem Umc                                                              Michelle Rekitzke                                29 W Church St                                   Selbyville, DE 19975                                                             pastormissy@sumc.com                 Email and First Class Mail
Salem Umc                                                              Attn: Clayton Waring                             P.O. Box 25                                      25 S Main St                     Keedysville, MD 21756                           salemumc@salemcommunity.org          Email and First Class Mail
Salem Umc                                                              3962 Salem Rd                                    Covington, GA 30016                                                                                                                                                    First Class Mail
Salem Umc Aquashicola                                                  Attn: William Ritzenthaler                       4145 Fireline Rd                                 Aquashicola, PA 18012                                                            ritz007@verizon.net                  Email and First Class Mail
Salem Umc Of Barrington                                                115 W Lincoln Ave                                Barrington, IL 60010                                                                                                              pastorlaurabarkley@gmail.com         Email and First Class Mail
Salem Umc Of Christ                                                    Salem United Church of Christ                    217 Salem Dr                                     Plymouth, WI 53073                                                               churchoffice@salemuccplywi.org       Email and First Class Mail
Salem Umc Pastor Phil Springer                                         Attn: Phil Springer                              Salem Umc ‐ Lester                               26301 Solom Minor Hill Rd        Lester, AL 35647                                phil.springer@umcna.org              Email and First Class Mail
Salem United Church Of Christ                                          Attn: Tom Daigle                                 217 Salem Dr                                     Plymouth, WI 53073                                                               churchoffice@salemuccplywi.org       Email and First Class Mail
Salem United Methodist                                                 Attn: Jannette P. Elliott                        2700 White Horse Rd                              Greenville, SC 29611                                                             salem_church@bellsouth.net           Email and First Class Mail
Salem United Methodist                                                 Jannette P. Elliott                              2700 White Horse Rd                              Greenville, SC 29611                                                             salem_church@bellsouth.net           Email and First Class Mail
Salem United Methodist Church                                          Attn: Jessica Ellis, CFO                         475 Riverside Dr, Ste 1922                       New York, NY 10115                                                               bshillady@umcitysociety.org          Email and First Class Mail
Salem United Methodist Church                                          Attn: Denise Willoughby                          1647 Salem Rd                                    Benton, AR 72019                                                                 denise@sumcb.org                     Email and First Class Mail
Salem United Methodist Church                                          Attn: Donald Rider                               8 High St                                        Brookeville, MD 20833                                                            drider1@verizon.net                  Email and First Class Mail
Salem United Methodist Church                                          Attn: Donald Rider                               18604 Tanterra Way                               Brookeville, MD 20833                                                            drider1@verizon.net                  Email and First Class Mail
Salem United Methodist Church                                          Attn: Rev Eleanor Collinsworth                   9 Tracy Cove Cir                                 Rome, ME 04963                                                                   egcollinsworth@gmail.com             Email and First Class Mail
Salem United Methodist Church                                          c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Salem United Methodist Church                                          Attn: Linda Curson, Treasurer                    3715 33rd Ave, Sw                                Cedar Rapids, IA 52404                                                           Financeoffice@salemchurchcr.com      Email and First Class Mail
Salem United Methodist Church                                          Attn: John Hickland                              P.O. Box 277                                     Salem, NY 12865                                                                  john.hickland@gmail.com              Email and First Class Mail
Salem United Methodist Church                                          Attn: John Hickland                              29 W Braodway                                    Salem, NY 12865                                                                  john.hickland@gmail.com              Email and First Class Mail
Salem United Methodist Church                                          Attn: Treasurer                                  541 Hwy 59                                       Waukesha, WI 53186                                                               kbohning1@gmail.com                  Email and First Class Mail
Salem United Methodist Church                                          Attn: Kirk Oldham                                P.O. Box 218                                     Simpson, NC 27879                                                                kboldham@nccumc.org                  Email and First Class Mail
Salem United Methodist Church                                          Attn: Lauren Busky                               3405 Gough St                                    Baltimore, MD 21224                                                              labusky@comcast.net                  Email and First Class Mail
Salem United Methodist Church                                          c/o Friday, Eldredge & Clark LLP                 Attn: Lindsey Emerson Raines                     400 W Capitol Ave, Ste 2000      Little Rock, AR 72201                           lraines@fridayfirm.com               Email and First Class Mail
Salem United Methodist Church                                          Attn: Willie Strader ‐ Treasurer                 801 E Scenic Rivers Blvd                         Salem, MO 65560                                                                  mass7114@yahoo.com                   Email and First Class Mail
Salem United Methodist Church                                          Attn: Edward J Keating                           115 W Lincoln Ave                                Barrington, IL 60010                                                             pastorlaurabarkley@gmail.com         Email and First Class Mail
Salem United Methodist Church                                          Russsell E Morgan, Jr                            1749 Grand Concourse, Apt 3O                     Bronx, NY 10453                                                                  rem1978jr@outlook.com                Email and First Class Mail
Salem United Methodist Church                                          Attn: Linda Acker                                6311 Kratzville Rd                               Evansville, IN 47710                                                             Salemumcevansville@gmail.com         Email and First Class Mail
Salem United Methodist Church                                          Attn: Treasurer                                  2706 Salem Church Rd                             Goldsboro, NC 27530                                                              salemumcgoldsboro@gmail.com          Email and First Class Mail
Salem United Methodist Church                                          Attn: Sue Kealy                                  14955 Somerset Ave                               Council Bluffs, IA 51503                                                         skealy59@cox.net                     Email and First Class Mail
Salem United Methodist Church                                          Attn: Pastor Kevin Bender                        183 E Main St                                    Salem, WV 26426                                                                  slowrev2@gmail.com                   Email and First Class Mail
Salem United Methodist Church                                          Attn: Christopher Bethune                        187 Fish Hatchery Rd                             Salem Township, ME 04983                                                         soulcollector0@yahoo.com             Email and First Class Mail
Salem United Methodist Church                                          Attn: Todd M Schatzka                            25130 85th St                                    Salem, WI 53168                                                                  tschatzka@msn.com                    Email and First Class Mail
Salem United Methodist Church                                          29 W Church St                                   P.O. Box 410                                     Selbyville, DE 19975                                                                                                  First Class Mail
Salem United Methodist Church                                          Attn: Rev Dr Marvin A Moss                       2190 Adam Clayton Powell Jr Blvd                 New York, NY 10027                                                                                                    First Class Mail
Salem United Methodist Church                                          P.O. Box 120                                     Drummond, OK 73735                                                                                                                                                     First Class Mail
Salem United Methodist Church (96644)                                  c/o Bentz Law Firm                               Attn: Leonard Spagnolo                           680 Washington Rd, Ste 200       Pittsburgh, PA 15228                            lspagnolo@bentlaw.com                Email and First Class Mail
Salem United Methodist Church (96644)                                  c/o Bentz Law Firm                               Attn: Leonard Spagnolo                           680 Washington Rd, Ste 200       Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Salem United Methodist Church (96644)                                  c/o Bentz Law Firm, P.C.                         Attn: Daniel Maier                                                                                                                lspagnolo@bentzlaw.com               Email and First Class Mail
Salem United Methodist Church Of Elgin                                 Attn: Rev. Stewart C. Kidd, Jr                   P.O. Box 54                                      Elgin, SC 29045                                                                  akidd1@sc.rr.com                     Email and First Class Mail
Salem United Methodist Church Of Elgin                                 Kay G. Crowe                                     1613 Main St                                     Columbia, SC 29201                                                               chancellor@umcsc.org                 Email and First Class Mail
Salem United Methodist Church Of Upper Falls Inc                       Attn: Carla F Frisch                             P.O. Box 192                                     Upper Falls, MD 21156                                                            cbtd@comcast.net                     Email and First Class Mail
Salem United Methodist Church, Conway                                  c/o Caroline Sellers                             1018 Salem Rd                                    Conway, AR 72034                                                                 lraines@fridayfirm.com               Email and First Class Mail
Salem United Methodist Church, Hebbville                               Attn: Carol Kopp, Bruce Kopp                     7509 Windsor Mill Rd                             2900 Salem Rd                    Windsor Mill, MD 21244                          koppykat27@verizon.net               Email and First Class Mail
Salem‐Kinser United Methodist Church                                   Attn: Jimmie Bryant                              1315 Rees St                                     Greenville, TX 75401                                                             skchurch@geusnet.com                 Email and First Class Mail
Salenger, Sack, Kimmel & Bavaro, LLP                                   Anthony M. Beneduce                              180 Froechlich Farm Boulevard                    Woodbury NY 11797                                                                abeneduce@sskblaw.com                Email and First Class Mail
Sales And Use Tax Office                                               Attn: St John the Baptist Parish                 P.O. Box 432                                     Reserve, LA 70084‐0432                                                                                                First Class Mail
Salladasburg Umc (181548)                                              c/o Bentz Law Firm                               Attn: Sean Bollman                               680 Washington Rd, Ste 200       Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Salladasburg Umc (181548)                                              c/o Bentz Law Firm                               Attn: Leonard Spagnolo                           680 Washington Rd, Ste 200       Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Saller, Lord, Ernstberger & Insley                                     Christopher E. Lord                              12 S. Calvert St.                                Baltimore MD 21202                                                               clord@sallerlaw.com                  Email and First Class Mail
Sallisaw First Umc                                                     Lisa E Lessley                                   P.O. Box 887                                     Sallisaw, OK 74955                                                               sallisawfumc@diamondnet.us           Email and First Class Mail
Sally Ann Buyea                                                        210 W Kirby St                                   P.O. Box 642                                     Dexter, NY 13634                                                                 DexterBrownvilleumc642@gmail.com     Email and First Class Mail
Sally Ann Buyea                                                        333 Brown Blvd                                   P.O. Box 56                                      Brownville, NY 13615                                                             dexterbrownvilleumc642@gmail.com     Email and First Class Mail
Salmon Creek United Methodist Church                                   c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Saltillo First United Methodist Church                                 Attn: Tim Phipps                                 P.O. Box 146                                     Saltillo, MS 38866                                                               tjphipps7986@gmail.com               Email and First Class Mail
Salvador Contreras Rivera                                              c/o Sico Hoelscher Harris LLP                    Attn: Bennett Midlo                              3 Riverway, Ste 1910             Houston, TX 77056                               bmidlo@shhlaw.com                    Email and First Class Mail
Salzmann Hughes, P.C.                                                  Attn: George F Douglas III                       354 Alexander Spring Rd, Ste 1                   Carlisle, PA 17015                                                               gdouglas@salzmannhughes.com          Email and First Class Mail
Sam Houston Area Cncl 576                                              2225 North Loop W                                Houston, TX 77008‐1311                                                                                                                                                 First Class Mail
Sam Houston Area Council, Boy Scouts Of America                        2225 North Loop W                                Houston, TX 77008‐1311                                                                                                                                                 First Class Mail
Sam Thompson                                                           9701 Sam Bass Trl                                Fort Worth, TX 76244                                                                                                              samuel.thompson@scouting.org         Email and First Class Mail
Samoset Cncl 627                                                       3511 Camp Phillips Rd                            Weston, WI 54476‐6320                                                                                                                                                  First Class Mail
Sam'S Club Direct                                                      P.O. Box 530930                                  Atlanta, GA 30353‐0930                                                                                                                                                 First Class Mail
Samsonville Umc                                                        Attn: Karin Squires                              P.O. Box 1397                                    Olivebridge, NY 12461                                                            karin.squires@nyac‐umc.com           Email and First Class Mail
San Carlos United Methodist Church                                     Attn: Richard Doremus                            6554 Cowles Mountain Blvd                        San Diego, CA 92119                                                              scchurch@sancarlosumc.org            Email and First Class Mail
San Diego‐Imperial Cncl 49                                             1207 Upas St                                     San Diego, CA 92103‐5127                                                                                                                                               First Class Mail
San Diego‐Imperial Council, Boy Scouts Of America                      1207 Upas St                                     San Diego, CA 92103‐5127                                                                                                                                               First Class Mail
San Dieguito United Methodist Church                                   Attn: Rev. John Shaver                           170 Calle Magdalena                              Encinitas, CA 92024                                                              revjohn@encinitaschurch.com          Email and First Class Mail
San Dimas United Methodist Church                                      Attn: Elizabeth L Sharp                          114 W 2nd St                                     San Dimas, CA 91733                                                              esharp10@gmail.com                   Email and First Class Mail
San Dimas United Methodist Church                                      Attn: Joseph C Sharp                             3962 Laurel Ct                                   Chino Hills, CA 91709                                                            jcsharp47@gmail.com                  Email and First Class Mail
San Francisco Bay Area Cncl 28                                         1001 Davis St                                    San Leandro, CA 94577‐1514                                                                                                                                             First Class Mail
San Francisco Bay Area Council, Boy Scouts Of America                  1001 Davis St                                    San Leandro, CA 94577‐1514                                                                                                                                             First Class Mail
San Gabriel Mission Catholic Church                                    c/o Roman Catholic Archdiocese of Los Angeles    Attn: Margaret Graf                              3424 Wilshire Blvd               Los Angeles, CA 90010                           legal@la‐archdiocese.org             Email and First Class Mail
San Joaquin Delta College                                              K. Silligman                                     5151 Pacific Ave                                 Stockton, CA 95207‐6304                                                                                               First Class Mail
San Jose Catholic Church Austin TX                                     c/o Bsa Coordinator                              Attn: Chancellor                                 6225 E US 290 Hwy Svrd Eb        Austin, TX 78723                                ron‐walker@austindiocese.org         Email and First Class Mail
San Jose Catholic Church Austin TX                                     Attn: Rev Jairo Sandoval‐Oliego                  2435 Oakcrest                                    Austin, TX 78704                                                                                                      First Class Mail
San Jose Episcopal Church                                              c/o Rogers Towers, Pa                            Attn: Betsy C Cox, Esq                           1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207                          frbritt@sanjoseepiscopal.com         Email and First Class Mail
San Jose Episcopal Church                                              Steph Britt                                      7423 San Jose Blvd                               Jacksonville, FL 32217                                                           frbritt@sanjoseepiscopal.com         Email and First Class Mail
San Luis Obispo United Methodist Church                                Attn: Rick Uhls                                  1515 Fredericks St                               San Luis Obispo, CA 93405                                                        rick.uhls@gmail.com                  Email and First Class Mail
San Luis Rey Methodist Mens Club                                       Attn: Michelle Park                              5570 Old Ranch Rd                                Oceanside, CA 92057‐5612                                                         PastorMichelleSLRV@gmail.com         Email and First Class Mail
San Pablo United Methodist Church                                      Attn: Jessica Ellis, CFO                         475 Riverside Dr, Ste 1922                       New York, NY 10115                                                               jellis@umcitysociety.org             Email and First Class Mail
San Pedro United Methodist Church                                      Attn: Lisa Williams                              580 W 6th St                                     San Pedro, CA 90731                                                              pastorlisa.sanpedroumc@gmail.com     Email and First Class Mail
San Saba United Methodist Church                                       Attn: Senior Pastor                              204 W Brown St                                   San Saba, TX 76877                                                               preachermanwtx@gmail.com             Email and First Class Mail
Sanbornville United Methodist Church                                   Attn: Stephen Dow                                34 Highland Ave                                  P.O. Box 227                     Milton Mills, NH 03852                          stephenrdow@yahoo.com                Email and First Class Mail
Sand Springs United Methodist Church                                   Attn: Stephen Cagle & Treasurer                  319 N Main St                                    Sand Springs, OK 74063                                                           office@sandspringsumc.org            Email and First Class Mail
Sanders Chapel United Methodist Church                                 4430 Brogden Rd                                  Smithfield, NC 27577                                                                                                              bjbyrd826@gmail.com                  Email and First Class Mail
Sanders Warren Russell Scheer LLP                                      S Jacob Sappington                               1855 S Ingram Mill STE 207                       Springfield MO 65804                                                             j.sappington@swrsllp.com             Email and First Class Mail
Sandra Lee Gray, Attorney at Law                                       Sandra Lee Gray                                  P.O. Bix 6031                                    Riverton WY 82501                                                                sandyleegray@gmail.com               Email and First Class Mail
Sands Of The Keys Inc                                                  P.O. Box 345                                     Islamorada, FL 33036‐0345                                                                                                                                              First Class Mail
Sandwich Village Episcopal Church                                      159 Main St                                      Sandwich, MA 02644                                                                                                                rector@sjchurchsandwich.org          Email and First Class Mail
Sandy Hook United Methodist Church                                     Attn: Debbie Gooldy                              1610 Taylor Rd                                   Columbus, IN 47203                                                               office@sandyhook.org                 Email and First Class Mail
Sandy Mount United Methodist Church                                    Attn: Thomas E Poe                               2101 Old Westminster Pike                        Finksburg, MD 21048                                                              sandymtumc@comcast.net               Email and First Class Mail
Sandy Plains United Methodist Church                                   Attn: Melanie Lasher, Corporate Secretary        Cairo Parish                                     P.O. Box 552                     Cairo, NY 12413                                 seahawks994@yahoo.com                Email and First Class Mail
Sandy Ridge Ruritan Club                                               P.O. Box 73                                      Sandy Ridge, NC 27046                                                                                                             awjoyce76@gmail.com                  Email and First Class Mail
Sandy Ridge United Methodist Church                                    Attn: Phil Stephens                              2090 Co Ri 42                                    Camp Mill, AL 36850                                                              stephensraceengones@hughes.net       Email and First Class Mail
Sandy Springs Umc                                                      c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Sanford United Methodist Church                                        Attn: Roger Sharpe‐ Admin Chair                  2560 N West River Rd                             Sanford, MI 48657                                                                secretary@sanfordumc.org             Email and First Class Mail
Sango United Methodist Church                                          Attn: Treasurer, Sango United Methodist Church   3301 Sango Rd                                    Clarksville, TN 37043                                                            office@sangoumc.org                  Email and First Class Mail
Sanlando United Methodist ‐ Longwood                                   c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Sanmar                                                                 Attn: Nancy Tombarge                             22833 SE Black Nugget Rd, Ste 130                Issaquah, WA 98029                                                               nancyt@sanmar.com                    Email and First Class Mail
Sanmar Corporation                                                     P.O. Box 643693                                  Cincinnati, OH 45264‐3693                                                                                                                                              First Class Mail
Santa Ana United Methodist Church                                      Attn: Douglas Gillen                             2121 N Grand Ave                                 Santa Ana, CA 92705                                                              saumcbusiness@gmail.com              Email and First Class Mail
Santa Barbara Catholic Church                                          Attn: Chancellor, BSA Coordinator                6225 E US 290 Hwy Svrd Eb                        Austin, TX 78723                                                                 ron‐walker@austindiocese.org         Email and First Class Mail
Santa Barbara Catholic Church                                          Attn: Rev Jorge Hernandez De Luna                13713 Fm 969                                     Austin, TX 78724                                                                                                      First Class Mail
Santa Clara Catholic Church                                            c/o Archdiocese of Los Angeles                   Attn: Margaret Graf, General Counsel             3424 Wilshire Blvd               Los Angeles, CA 90010                           legal@la‐archdiocese.org             Email and First Class Mail
Santa Clara University                                                 Attn: Marguerete A Moses                         500 El Camino Real                               Santa Clara, CA 95053‐0615                                                                                            First Class Mail
Santa Clara University                                                 Attn: Marguerete A Moses                         500 El Camino Real                               Santa Clara, CA 95053‐0615                                                                                            First Class Mail
Santa Clarita United Methodist Church                                  Attn: Jim Schmitt                                26640 Bouquet Canyon Rd                          Santa Clarita, CA 91350                                                          santaclaritaumc@scumc.org            Email and First Class Mail
Santa Claus United Methodist Church                                    351 N Holiday Blvd                               Santa Claus, IN 47579                                                                                                             pastortim@santaclausumc.org          Email and First Class Mail
Santa Cruz Catholic Church                                             Attn: Rev Jesse Martinez                         6225 E US 290 Hwy Svrd Eb                        Austin, TX 78723                                                                 ron‐walker@austindiocese.org         Email and First Class Mail
Santa Cruz Catholic Church                                             Attn: Rev Jesse Martinez                         1100 Main St                                     Austin, TX 78610                                                                                                      First Class Mail
Santa Cruz Valley United Methodist Church (AZ                          c/o Clarke Law Firm, PLC                         Attn: Marilee Miller Clarke                      8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                            marilee@clarkelawaz.com              Email and First Class Mail
Santa Fe Trail Association                                             1349 K156 Hwy                                    Larned, KS 67550‐5347                                                                                                                                                  First Class Mail
Santa Fe Trail Cncl #194                                               402 E Fulton St, Ste 4                           Garden City, KS 67846‐5677                                                                                                                                             First Class Mail
Santa Fe Trail Council                                                 Attn: Aaron Kite                                 808 W Mcartor Rd                                 Dodge City, KS 67801                                                             aaron@kitelawfirm.com                Email and First Class Mail
Santa Maria First United Methodist Church                              Attn: Board of Trustees                          311 S Bdwy                                       Santa Maria, CA 93454                                                            fumcsmc@gmail.com                    Email and First Class Mail
Santa Paula 1St                                                        Attn: Andu Chairman                              9003 Reseda Blvd, Ste 206                        Northridge, CA 91324                                                                                                  First Class Mail
Santee United Methodist Church                                         Attn: Jaime Pangman                              8964 N Magnolia Ave                              Santee, CA 92071                                                                 santeeumc@santeeumc.org              Email and First Class Mail
Sarah Jane Johnson United Methodist Church                             Attn: Paster Carolyn Stow                        308 Main St                                      Syracuse, NY 13790                                                               pastor.carolyn.stow@gmail.com        Email and First Class Mail
Sarah Jane Johnson United Methodist Church                             Attn: Renee James, Esq                           100 Madison St                                   Syracuse, NY 13202                                                               rjames@hancocklaw.com                Email and First Class Mail
Saraland United Methodist Church                                       Attn: Linda Foses                                415 Mcreough Ave                                 Saraland, AL 36571                                                               linda@saralandumc.org                Email and First Class Mail
Saratoga Federated Church                                              Attn: Gerald A Bruce Jr                          20390 Park Pl                                    Saratoga, CA 95070                                                               jerry@saratogafederated.org          Email and First Class Mail
Saratoga Knights Of Columbus                                           c/o Knights of Columbus                          Attn: Brian Gedicks, Associate General Counsel   1 Columbus Plz                   New Haven, CT 06510                             Brian.Gedicks@KofC.org               Email and First Class Mail
Saratoga Knights Of Columbus                                           Attn: Brian Gedicks Associate General Counsel    1 Columbus Plz                                   New Haven, CT 06510                                                              EDoernberger@sdvlaw.com              Email and First Class Mail
Saratoga Springs United Methodist Church                               Attn: Daniel Lecours                             175 5th Ave                                      Saratoga Springs, NY 12866                                                       drlecours@gmail.com                  Email and First Class Mail
Sardis Evangelical Lutheran Church                                     Attn: Joe David Biggerstaff                      6103 W Nc 10 Hwy                                 Hickory, NC 28601                                                                biggerstaffjoe@gmail.com             Email and First Class Mail
Sargent United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Saron Lutheran Church                                                  311 Lake St S                                    Big Lake, MN 55309                                                                                                                office@saron.org                     Email and First Class Mail
Satellite Beach United Methodist Church ‐Satellite Beach               c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Saucier United Methodist Church                                        Attn: Rev Beth Matthews                          P.O. Box 99                                      Saucier, MS 39574‐0099                                                           mbrolfs58@gmail.com                  Email and First Class Mail
Sauder Schelkopf, LLC                                                  Joseph G. Sauder, Esq                            1109 Lancaster Avenue                            Berwyn PA 19312                                                                  jgs@sstriallawyers.com               Email and First Class Mail
Saugerties United Methodist Church                                     Attn: Nancy Forsythe                             104 Lauren Tice Rd                               Saugerties, NY 12477                                                             nforsythe@hvc.rr.com                 Email and First Class Mail
Saugerties United Methodist Church                                     Nancy Forsythe                                   67 Washington Ave                                Saugerties, NY 12477                                                             nforsythe@hvc.rr.com                 Email and First Class Mail
Saunders & Walker, P.A.                                                Joseph H Saunders, Esq                           3491 Gandy Blvd., Ste 200                        Pinellas Park FL 33781                                                           carol@saunderslawyers.com            Email and First Class Mail
Saunders & Walker, P.A.                                                Joseph H Saunders, Esq                           3491 Gandy Blvd., Ste 200                        Pinellas Park FL 33781                                                           info@saunderslawyers.com             Email and First Class Mail
Saunders Schmidt & Echols Pc                                           Jim M Echols                                     202 W Erwin St, Ste 200                          Tyler, TX 75702                                                                  j.m.echols@att.net                   Email and First Class Mail
Saunders Staffing Inc                                                  P.O. Box 211                                     Bluefield, WV 24701‐0211                                                                                                                                               First Class Mail
Savanna First                                                          2100 Chicago Ave                                 Savanna, IL 61074                                                                                                                 daveyim15@gmail.com                  Email and First Class Mail
Savannah United Methodist Church                                       Attn: Jeanne Hixon, Treasurer                    10520 Snow Hill Rd                               Ooltewah, TN 37363                                                               savannahumctn@gmail.com              Email and First Class Mail
Savannah United Methodist Church (86942)                               c/o Bentz Law Firm                               Attn: Leonard Spagnolo                           680 Washington Rd, Ste 200       Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Savannah United Methodist Church (86942)                               c/o Bentz Law Firm                               Attn: Leonard Spagnolo & Daniel Maier            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Saxapahaw United Methodist Church                                      Attn: Barbara Christy                            8501 Holman Mill Rd                              Snow Camp, NC 27349                                                              bchristy@schellbray.com              Email and First Class Mail
Saxe Doernberger & Vita P.C.                                           Edwin L. Doernberger                             35 Nutmeg Dr, Ste 140                            Trumbull, CT 06611                                                               edl@sdvlaw.com                       Email and First Class Mail
Saxe Doernberger & Vita P.C.                                           Attn: Edwin L Doernberger                        35 Nutmeg Dr, Ste 140                            Trumbull, CT 06611                                                               eld@sdvlaw.com                       Email and First Class Mail
Saxe Doernberger & Vita, P.C.                                          Attn: Edwin L Doernberger                        35 Nutmeg Dr, Ste 140                            Trumbull, CT 06611                                                               EDoernberger@sdvlaw.com              Email and First Class Mail
Saxe Doernberger & Vita, P.C.                                          Attn: Edwin L. Doernberger                       35 Nutmeg Dr, Ste 140                            Trumbull, CT 06611                                                               EDoerngerger@sdvlaw.com              Email and First Class Mail
Saylorsburg St Peters United Methodist 924 Old Rte 115, Sayl           924 Old Rte 115                                  Saylorsburg, PA 18353                                                                                                                                                  First Class Mail
Saylorsburg: St Peter'S United Methodist                               c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Scenic Hills United Methodist Church                                   Attn: John Stanley                               2847 Pembroke Rd                                 Memphis, TN 38128                                                                scenichillsumc@bellsouth.net         Email and First Class Mail
Scheper Kim & Harris LLP                                               601 W 5th St 12th Fl                             Los Angeles, CA 90071‐2004                                                                                                                                             First Class Mail
Schertz United Methodist Church                                        Attn: Alice L Sutherlun                          3460 Roy Richard Dr                              Schertz, TX 78154                                                                asutherlun@schertzumc.com            Email and First Class Mail
Schnader Harrison Segal & Lewis LLP                                    Kristi J. Doughty                                824 N Market St, Suite 800                       Wilmington, DE 19801                                                             kdoughty@schnader.com                Email and First Class Mail
Schneider Wallace Cottrell Konecky LLP                                 Peter B. Schneider                               3700 Buffalo Speedway, Ste 960                   Houston TX 77098                                                                 pschneider@schneiderwallace.com      Email and First Class Mail
Schofner Law Firm                                                      Theodore R. Schofner                             2117 Indian Rocks Rd                             Largo FL 33774                                                                   TED.SCHOFNER@ELDERLAWATTORNEY.COM    Email and First Class Mail
School Of St Elizabeth                                                 Attn: Andre L. Kydala                            54 Old Hwy 22                                    Clinton, NJ 08809                                                                kydalalaw@aim.com                    Email and First Class Mail
Schoolcraft United Methodist Church                                    Attn: Treasurer                                  342 N Grand St                                   P.O. Box 336                     Schoolcraft, MI 49087                           office@schoolcraftumc.com            Email and First Class Mail
Schreiber Memorial United Methodist Church                             Attn: Brenda S Hargett                           3300 Mockingbird Ln                              Dallas, TX 75205                                                                 hargettb@hpumc.org                   Email and First Class Mail
Schum Memorial Umc (176347)                                            c/o Bentz Law Firm                               Attn: Leonard Spagnolo                           680 Washington Rd, Ste 200       Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Schuyerville United Methodist Church                                   Attn: John Iseman                                51 Church St                                     Schuyerville, NY 12871                                                           isemanjohn@gmail.com                 Email and First Class Mail
Schuyerville United Methodist Church                                   Attn: Nellie Dumas                               105 Winney Dr                                    Schuylerville, NY 12871                                                          ndumas1@nycap.rr.com                 Email and First Class Mail
Schuyler Lake United Methodist Church                                  Attn: Sharon Rankins‐Burd                        P.O. Box 102                                     128 Church St                    Schuyler Lake, NY 13457                         pastorsharonrankinsburd@gmail.com    Email and First Class Mail
Schuylkill Haven: First                                                c/o Bradley Arant Boult Cummings LLP             Attn: Edwin G Rice                               100 N Tampa St, Ste 2200         Tampa, FL 33602                                 ereice@bradley.com                   Email and First Class Mail
Schweitzer United Methodist Church                                     Attn: Rev Dr Jason Leininger                     2747 E Sunshine St                               Springfield, MO 65804                                                            jleininger@sumc.co                   Email and First Class Mail
Scio United Methodist Church                                           Attn: Stephen Crowell                            7 Park Cir                                       Belmont, NY 14813                                                                scrowell@united.edu                  Email and First Class Mail
Scioto Ridge United Methodist Church                                   Attn: Karen Hartman                              4343 Dublin Rd                                   Hilliard, OH 43026                                                               karen@srumc.org                      Email and First Class Mail
Scipio United Methodist Church                                         Attn: Mary Combs, Treasurer                      5060 W County Rd 600 N                           Scipio, IN 47273                                                                 scipioumc@yahoo.com                  Email and First Class Mail
Scotia United Methodist Church                                         Attn: Mark C Cieslak, President                  34 Country Fair Ln                               Scotia, NY 12302                                                                 cieslama@aol.com                     Email and First Class Mail
Scott Arthur Masear                                                    13718 Birchwood Ave                              Omaha, NE 68137‐4119                                                                                                                                                   First Class Mail
Scott R Christensen                                                    c/o Boy Scouts of America                        Attn: Chase Koontz                               1325 W Walnut Hill Ln            Irving, TX 75015                                chase.koontz@scouting.org            Email and First Class Mail
                                                               Case 20-10343-LSS                                               Doc 2541                                    Filed 04/07/21                                               Page 62 of 87

Scott United Methodist Church                                          Attn: Deirdre L Mcgee                                   2880 Garfield St                        Denver, CO 80205                                                                              sumcsec@gmail.com                       Email and First Class Mail
Scott William Beckett                                                  c/o Boy Scouts of America                               Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                                             chase.koontz@scouting.org               Email and First Class Mail
Scotts United Methodist Church                                         Attn: Norman J Tuinier                                  8458 Wallene                            Scotts, MI 49088                                                                              cxssumc@gmail.com                       Email and First Class Mail
Scottsburg United Methodist Church                                     Attn: William Talbott                                   615 S Honeyrun Pkwy                     Scottsburg, IN 47170                                                                          william.talbott@inumc.org               Email and First Class Mail
Scottsdale Presbyterian Church                                         Attn: Bob Howard                                        3421 N Hayden Rd                        Scottsdale, AZ 85251                                                                          robert@arizonalawgroup.com              Email and First Class Mail
Scottsville First Umc                                                  Attn: Treasurer                                         407 E Maple St                          Scottsville, KY 42164                                                                         shannon.boaz@scottsvillefirst.com       Email and First Class Mail
Scottsville First Umc                                                  Attn: Shannon Boaz                                      400 E Main St                           Scottsville, KY 42164                                                                                                                 First Class Mail
Scout Association Of Macedonia                                         Kukushka 4A                                             The Former Yugoslav                     Macedonia                                                                         Macedonia                                           First Class Mail
Scouts De Argentia                                                     Libertad 1282                                           Argentina                                                                                                                 Argentina                                           First Class Mail
Sd Consulting Group, LLC                                               796 Cherokee Ave                                        Saint Paul, MN 55107‐3531                                                                                                                                                     First Class Mail
Sd Secretary Of State                                                  Capitol Bldg                                            500 E Capitol Ave, Ste 204              Pierre, SD 57501‐5007                                                                                                                 First Class Mail
Sea Episcopal Church                                                   Attn: the Rev. Lisa Biersch Cole                        280 Country Club Dr                     South San Francisco, CA 94080                                                                 seaepiscopal@gmail.com                  Email and First Class Mail
Sea Scout Ship 550                                                     c/o Albert Guerra                                       5875 E Appian Way                       Long Beach, CA 90803‐3699                                                                                                             First Class Mail
Seabrook United Methodist Church                                       Attn: Rev Chuck Weber                                   3300 Lakeside Dr                        Seabrook, TX 77586                                                                            info@seabrookumc.org                    Email and First Class Mail
Sealco LLC                                                             1751 International Pkwy, Ste 115                        Richardson, TX 75081‐2359                                                                                                                                                     First Class Mail
Seale & Ross, PLC                                                      Attn: Thomas Jay Seale III                              200 N Cate St                           Hammond, LA 70401                                                                             tjseale@sealeross.com                   Email and First Class Mail
Sean Bollman                                                           Authorized Agent                                        Bentz Law Firm, Pc                      N/A                              N/A                                                          lspagnolo@bentzlaw.com                  Email and First Class Mail
Searcy Denney Scarola Barnhart & Shipley, P.A                          John Scarola                                            2139 Palm Beach Lakes Blvd              West Palm beach FL 33409                                                                      jsx@searcylaw.com; cxr@searcylaw.com    Email and First Class Mail
Searcy Denney Scarola Barnhart & Shipley, P.A                          John Scarola                                            2139 Palm Beach Lakes Blvd              West Palm beach FL 33409                                                                      scarolateam@searcylaw.com               Email and First Class Mail
Searcy First United Methodist Church                                   c/o Blaine Baxley                                       304 N Main St                           Searcy, AR 72143                                                                              blaine.fumc@gmail.com                   Email and First Class Mail
Searcy Law                                                             Joshua M Searcy                                         835 Fifth Avenue, Ste 201               San Diego CA 92101                                                                            josh@searcyslaw.com                     Email and First Class Mail
Searing‐Rosyln United Methodist Church                                 Attn: Christopher Hoppe                                 134 Iu Willets Rd                       Albertson, NY 11507                                                                           chris.hoppe@gmail.com                   Email and First Class Mail
Searsmont Umc                                                          Attn: Mark Tibbetts                                     P.O. Box 33                             Searsmont, ME 04973                                                                           tibmar@fairpoint.net                    Email and First Class Mail
Searsport United Methodist Church                                      Attn: Rev Helen Shaw                                    3 Elm St                                Searsport, ME 04974                                                                           RevHelenEShaw@minister.com              Email and First Class Mail
Seattle University                                                     For Benefit Of: Matthew R Stevenson                     P.O. Box 222000                         Seattle, WA 98122‐1090                                                                                                                First Class Mail
Seaville                                                               c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Sebastian Umc                                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Sebastian Umc                                                          1029 Main St                                            Sebastian, FL 32958                                                                                                                                                           First Class Mail
Sebree United Methodist Church                                         Attn: Lisa Nance / Treasurer                            12180 St Rt 132                         P.O. Box 393                     Sebree, KY 42455                                             lnance@bellsouth.net                    Email and First Class Mail
Sebring United Methodist Church                                        Attn: Pastor Fred Higgins                               126 W Indiana Ave                       Sebring, OH 44672                                                                             FredRHiggins@gmail.com                  Email and First Class Mail
Second Congregational Church, Londonderry, VT                          P.O. Box 77                                             Londonderry, VT 05148                                                                                                                 2ndcongochurch@gmail.com                Email and First Class Mail
Second Presbyterian Church                                             Attn: Mark Wigginton                                    214 Mountain Ave SW                     Roanoke, VA 24016                                                                             admin@spres.org                         Email and First Class Mail
Second Presbyterian Church                                             Attn: Rev Dr Tim Harmon                                 111 Reed St                             Oil City, PA 16301                                                                            doris2ndpresoil@comcast.net             Email and First Class Mail
Second Presbyterian Church                                             1161 E Jersey St                                        Elizabeth, NJ 07201                                                                                                                   mgranzen@aol.com                        Email and First Class Mail
Second Presbyterian Church                                             Michael A. Granzen                                      37 Maple St                             Princeton, NJ 08542                                                                           mgranzen@aol.com                        Email and First Class Mail
Second Presbyterian Church Of Baltimore                                Attn: Matthew Bramhall                                  4200 St Paul St                         Baltimore, MD 21218                                                                           m.bramhall@gmail.com                    Email and First Class Mail
Second Presbyterian Church Of Little Rock, Ar                          Attn: Aileen Moore Business Administrator               600 Pleasant Valley Dr                  Little Rock, AR 72227                                                                         aileenmoore@secondpreslr.org            Email and First Class Mail
Second Presbyterian Church, 1161 E. Jersey St. Elizabeth, NJ           Attn: Michael Granzen                                   37 Maple St                             Princeton, NJ 08542                                                                           mgransen@aol.com                        Email and First Class Mail
Second Presbyterian Church, 1161 E. Jersey St. Elizabeth, NJ           Attn: Michael Granzen                                   37 Maple St                             Princeton, NJ 08542                                                                           mgranzen@aol.com                        Email and First Class Mail
Second Reformed Church                                                 225 E Central Ave                                       Zeeland, MI 49464                                                                                                                     nbesteman@gmail.com                     Email and First Class Mail
Secretary Of State ‐ Nd                                                Dept 108                                                600 E Blvd Ave Dept 108                 Bismarck, ND 58505‐0500                                                                                                               First Class Mail
Sedge Garden Umc ‐ Kernersville                                        c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Sedgefield Umc ‐ Charlotte                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Sedgwick United Methodist Church, 600 N Commercial Sedgwick            c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Seiling First United Methodist Church                                  Attn: Donna Cook, Treasurer                             P.O. Box 60                             Seiling, OK 73663                                                                             brentnancy@pldi.net                     Email and First Class Mail
Selah United Methodist Church                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Select Staff Inc                                                       12700 Hillcrest Rd, Ste 218                             Dallas, TX 75230‐2071                                                                                                                                                         First Class Mail
Self Employed                                                          Attn: Robert Jovick                                     410 S 8th St                            Livingston                                                                                    bj@montanalegalbusiness.com             Email and First Class Mail
Selmer First United Methodist Church                                   Attn: Christopher Thompson                              1122 W Cherry Ave                       Selmer, TN 38375                                                                              umc.chris@gmail.com                     Email and First Class Mail
Selwyn Umc Formerly Mouzon Umc ‐ Charlotte                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Seminary Of The Immaculate Conception                                  c/o Westerman Ball Ederer Miller Zucker                 & Sharfstein LLP                        Attn: Jw/Wch                     1201 Rxr Plaza             Uniondale, NY 11556               wheuer@westermanllp.com                 Email and First Class Mail
Seminole Heights Umc                                                   c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Senatobia First United Methodist Church                                Attn: Keith Keeton                                      102 W Gilmore St                        Senatobia, MS 38668                                                                           keith@senatobiafumc.org                 Email and First Class Mail
Seneca Falls First United Methodist Church                             Attn: Valerie White, Pastor                             2 Chapel St                             Seneca Falls, NY 13148                                                                        rev.valwhite@gmail.com                  Email and First Class Mail
Seneca United Methodist Church (85925)                                 c/o Bentz Law Firm                                      Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Seneca United Methodist Church (85925)                                 c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Seneca Waterways Council                                               Attn: Stephen Hoitt                                     2320 Brighton Henrietta Tl Rd           Rochester, NY 14623                                                                           stephen.hoitt@scouting.org              Email and First Class Mail
Seneca Waterways Council 397                                           2320 Bri Hen Tl Rd                                      Rochester, NY 14623‐2782                                                                                                                                                      First Class Mail
Senoia Umc ‐ Senoia                                                    c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Sent Wesleyan Ministries Inc                                           Attn: Mary L Davidson                                   3701 W Spring Creek Pkwy                Plano, TX 75023                                                                               mdavidson@sentchurch.com                Email and First Class Mail
Seongmoon Ahn                                                          25 Mill Ln                                              Belfast, ME 04915                                                                                                                     airsm23@gmail.com                       Email and First Class Mail
Sepulveda Umc                                                          Attn: David Burgeson                                    1053 Royal Oaks Pl                      Santa Paula, CA 93060                                                                         northdistrict@calpacumc.org             Email and First Class Mail
Sepulveda Umc                                                          Attn: Ndu Chairman                                      9003 Reseda Blvd, Ste 206               Northridge, CA 91324                                                                          northdistrict@calpacumc.org             Email and First Class Mail
Sequoia Cncl 27                                                        6005 N Tamera Ave                                       Fresno, CA 93711‐3911                                                                                                                                                         First Class Mail
Sequoia Council, Boy Scouts Of America                                 6005 N Tamera Ave                                       Fresno, CA 93711‐3911                                                                                                                                                         First Class Mail
Sequoyah Area Cncl 713                                                 129 Boone Ridge Dr                                      Johnson City, TN 37615‐4928                                                                                                                                                   First Class Mail
Sequoyah Council, Boy Scouts Of America                                P.O. Box 3010 Crs                                       Johnson City, TN 37602‐3010                                                                                                                                                   First Class Mail
Sequoyah Hills Presbyterian Church                                     c/o Katie Mchargue, Business Manager                    3700 Keowee Ave SW                      Knoxville, TN 37919                                                                           aspencer@wmbac.com                      Email and First Class Mail
Sequoyah United Methodist Church                                       c/o Tricia Stuber                                       1910 N Old Wire Rd                      Fayetteville, AR 72703                                                                        lraines@fridayfirm.com                  Email and First Class Mail
Serena                                                                 Attn: Richard Michael Fassig                            2259 E US Rt 52                         Serena, IL 60549                                                                              rmfassig@outlook.com                    Email and First Class Mail
Sergeant Bluff, Community United Methodist Church                      Attn: Joleen Lafrentz                                   101 Baker Dr                            P.O. Box 661                     Sergeant Bluff, IA 51054                                     elad.shapira@iaumc.net                  Email and First Class Mail
Sergeantsville United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Servants Of Christ Lutheran Church, Inc.                               c/o Plews Shadley Racher & Braun LLP                    Attn: Josh S Tatum                      1346 N Delaware St               Indianapolis, IN 46202                                       jtatum@psrb.com                         Email and First Class Mail
Sesser First United Methodist                                          Attn: Carroll Kelly                                     104 W Yung St                           Sesser, IL 62884                                                                              clknjk395@frontier.com                  Email and First Class Mail
Setauket United Methodist Church                                       160 Main St                                             Setauket, NY 11733                                                                                                                                                            First Class Mail
Seth Ellerin ‐ Attorney At Law                                         Seth Ellerin                                            6300 West Loop South, Ste 245           Bellaire TX 77401                                                                             sreaje@aol.com                          Email and First Class Mail
Seton Keough High School, Inc                                          c/o Gallagher Evelius & Jones LLP                       Attn: Matthew W Oakey                   218 N Charles St, Ste 400        Baltimore, MD 21201                                          moakey@gejlaw.com                       Email and First Class Mail
Seung Jin Hong                                                         Grahamsville Umc                                        350 Main St                             P.O. Box 86                      Grahamsville, NY 12740                                       grahamsvilleumc@gmail.com               Email and First Class Mail
Seventh Street Umc                                                     Attn: Mark Smith                                        1801 E 7th St                           Parkersburg, WV 26101‐4201                                                                    seventhstumc@gmail.com                  Email and First Class Mail
Severn Cross Roads Foundation Inc                                      Janice A Crowe                                          P.O. Box 332                            Crownsville, MD 21032                                                                         janice.a.crowne@comcast.net             Email and First Class Mail
Severn Cross Roads Foundation Inc                                      c/o Historic Baldwin Hall                               Attn: Janice Crowe                      P.O. Box 223                     Crownsville, MD 21032                                        manager@baldwinhall.org                 Email and First Class Mail
Severn United Methodist Church                                         Attn: Shauna Miller                                     1215 Old Camp Meade Rd                  Severn, MD 21144‐1138                                                                         shauna.miller@liquidityservices.com     Email and First Class Mail
Severna Park United Methodist Church                                   Attn: Dave Mckinney                                     731 Benfield Rd                         Severna Park, MD 21146                                                                        dmckinney@severnaparkumc.org            Email and First Class Mail
Severns Valley Baptist Church, Inc.                                    Attn: 1100 Ring Rd                                      Elizabethtown, KY 42701                                                                                                               jeff@sv.church                          Email and First Class Mail
Severns Valley Baptist Church, Inc.                                    Attn: Matthew Hess                                      Bell Hess & Vanzant, PLC                2819 Ring Rd, Ste 100            Elizabethtown, KY 42701                                      mhess@bhvzlaw.com                       Email and First Class Mail
Sevier Memorial Umc                                                    Attn: Michael Sherman                                   411 Georgia St                          Vidalia, GA 30474                                                                             preacherdude318@yahoo.com               Email and First Class Mail
Sevier Memorial Umc                                                    P.O. Box 140                                            Ferriday, LA 71343                                                                                                                    preacherdude318@yahoo.com               Email and First Class Mail
Sevierville First United Methodist Church                              c/o Scott Law Group, Pc                                 Attn: C Dan Scott, Esq                  P.O. Box 547                     Seymour, TN 37865                                            dan@scottlawgroup.com                   Email and First Class Mail
Sevierville First United Methodist Church                              214 Cedar St                                            Sevierville, TN 37862                                                                                                                                                         First Class Mail
Seward Memorial Umc                                                    c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Seward United Methodist Church 1400 N Fifth St, Seward, NE             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Seymour Lake United Methodist Church                                   Attn: Denise Chegash                                    3100 S Sashabaw Rd                      Oxford, MI 48371                                                                              office@seymourlakeumc.org               Email and First Class Mail
Seymour United Methodist Church                                        Attn: Pastor L Bosworth                                 P.O. Box 188                            Seymour, CT 06483                                                                             pastorseymourumc@gmail.com              Email and First Class Mail
Shady Grove ‐ Winston Salem                                            c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Shady Grove Umc                                                        c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Shady Grove United Methodist Church                                    Attn: James D Thornton                                  4449 Cox Rd                             Glen Allen, VA 23060                                                                          jim.thornton@thorntonassociates.com     Email and First Class Mail
Shady Grove United Methodist Church                                    Attn: Office Manager                                    4825 Pouncey Tract Rd                   Glen Allen, VA 23060                                                                          jim.thornton@thorntonassociates.com     Email and First Class Mail
Shady Grove United Methodist Church, Inc                               Attn: Robert Miller                                     1231 St Johns Rd                        Irmo, SC 29063                                                                                mudslanger@bellsouth.net                Email and First Class Mail
Shady Grove United Methodist Church, Inc                               Attn: Tammy Grey                                        1918 Shady Grove Rd                     Irmo, SC 29063                                                                                tngrey@umcsc.org                        Email and First Class Mail
Shady Hills Umc                                                        c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Shady Hills United Methodist Church ‐ Spring Hill                      c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Shady Hollow Homeowners Association Inc                                Attn: Amy Loughrey Gen Mgr                              3303 Doe Run                            Austin, TX 78748‐1813                                                                         shadyhollow@shadyhollow.org             Email and First Class Mail
Shady United Methodist Church                                          P.O. Box 534                                            Woodstock, NY 12498                                                                                                                   overlookumc@earthlink.net               Email and First Class Mail
Shady United Methodist Church                                          Paul Wayne Smith                                        13 Church Rd                            Bearsville, NY 12409                                                                          overlookumc@earthlink.net               Email and First Class Mail
Shady Valley Ruritan Club                                              Attn: Todd Eastin                                       601 Johnson Hollow Ln                   Shady Valley, TN 37688                                                                        eastin@skybest.com                      Email and First Class Mail
Shady Valley Ruritan Club                                              P.O. Box 26                                             Shady Valley, TN 37688                                                                                                                tvjackson@skybest.com                   Email and First Class Mail
Shaft United Methodist Church                                          Attn: Selina Smith                                      19304 Shaft Rd Sw                       Frostburg, MD 21532                                                                           kheerak@gmail.com                       Email and First Class Mail
Shaft United Methodist Church                                          Heerak Kim                                              14706 Smith Hill Rd SW                  Frostburg, MD 21532                                                                           kheerak@gmail.com                       Email and First Class Mail
Shaftsbury Methodist Church                                            Attn: Robin Wade                                        127 Chruch St                           Shaftsbury, VT 05262                                                                                                                  First Class Mail
Shallowater First United Methodist Church                              Attn: Secretary/Treasurer And/Or Pastor                 809 Texas Ave                           Shallowater, TX 79363                                                                                                                 First Class Mail
Shallowford Presbyterian Church                                        2375 Shallowford Rd                                     Atlanta, GA 30345                                                                                                                                                             First Class Mail
Shalom United Methodist Church, Inc.                                   Attn: Treasurer ‐ Shalom Umc                            4924 Plum Rd Nw                         Carroll, OH 43112                                                                             churchoffice@shalomumc.org              Email and First Class Mail
Shalom United Methodist Church, Inc.                                   Attn: Peter Borhauer                                    4925 Plum Rd Nw                         Carroll, OH 43112                                                                             pastorpeter@shalomumc.org               Email and First Class Mail
Shamokin Dam United Methodist Church (04631)                           c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Shamrock Foods Co                                                      P.O. Box 52409                                          Phoenix, AZ 85072‐2409                                                                                                                                                        First Class Mail
Shandaken Memorial United Methodist Church                             Attn: Lee Stowe                                         14 Niles Dr                             Woodstock, NY 12498                                                                           leestowe13@aol.com                      Email and First Class Mail
Shandon Umc                                                            Attn: Ndu Chairman                                      9003 Reseda Blvd, Ste 206               Northridge, CA 91324                                                                                                                  First Class Mail
Shandon United Methodist Church                                        Attn: C. E Kanipe, Jr                                   3407 Devine St                          Columbia, SC 29205                                                                            skanipe@shandon‐umc.org                 Email and First Class Mail
Shanksville United Methodist Church (188128)                           c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Shannon Assocaites, LLC                                                Attn: Jodie Perry                                       333 W 57th St, Ste 809                  New York, NY 10019                                                                            jodie@shannonassociates.com             Email and First Class Mail
Shannon Assocaites, LLC                                                Jodie Perry                                             333 W 57th St, Ste 809                  New York, NY 10019                                                                            jodie@shannonassociates.com             Email and First Class Mail
Shannon Diana Keeney                                                   40 Kilburn St                                           Littleton, NH 03561                                                                                                                   sdk7_2001@yahoo.com                     Email and First Class Mail
Shannon: Bethel                                                        Attn: Brenda Morris                                     217 S Hickory                           Shannon, IL 61078                                                                             doylebrendamorris@gmail.com             Email and First Class Mail
Sharon Center United Methodist Church                                  Attn: Eunice Merrit                                     P.O. Box 239                            6407 Ridge Rd                    Sharon Center, OH 44274                                      rmravet@uakron.edu                      Email and First Class Mail
Sharon Evangelical Church                                              23913 W Lockport St                                     Plainfield, IL 60544                                                                                                                  tjl1968@gmail.com                       Email and First Class Mail
Sharon Evangelical Church                                              Teri Lafferty                                           Same                                    Same                                                                                                                                  First Class Mail
Sharon Giovingo                                                        Winters Salzetta O'Brien & Richardson LLC               111 W Washington St, Ste 1200           Chicago, IL 60602                                                                             lscalzo@wsorlaw.com                     Email and First Class Mail
Sharon Lutheran Church                                                 Attn: Pastor Lynn Ronsberg                              1720 S 20th St                          Grand Forks, ND 58201‐6147                                                                    lronsberg@sharonlutheran.org            Email and First Class Mail
Sharon Springs United Methodist Church                                 Attn: Robin Elizabeth Ressler                           P.O. Box 282                            Sharon Springs, NY 13459                                                                                                              First Class Mail
Sharon United Methodist Church                                         Attn: Amelia Miner                                      5330 Sharon Church Rd                   Lewisville, NC 27023                                                                          Miner.amy@gmail.com                     Email and First Class Mail
Sharon United Methodist Church                                         4363 W Center St                                        Decatur, IL 62522                                                                                                                     sharondecaturumc@gmail.com              Email and First Class Mail
Sharon United Methodist Church                                         Attn: Martha D Leeper                                   4363 W Center St                        Decatur, IL 62522                                                                             sharondecaturumc@gmail.com              Email and First Class Mail
Sharon United Methodist Church                                         Attn: Treasurer, Sharon Umc                             1809 9th St Sw                          Cedar Rapids, IA 52404                                                                        SharonUMC13@gmail.com                   Email and First Class Mail
Sharon United Methodist Church                                         P.O. Box 172                                            112 Upper Main St                       Sharon, CT 06069                                                                              sharonumc5634@att.net                   Email and First Class Mail
Sharon United Methodist Church                                         Attn: Rev Gryff Carosiello                              1421 Reidville Sharon Rd                Greer, SC 29651                                                                               sharonumcgreer@gmail.com                Email and First Class Mail
Sharon United Methodist Church                                         Attn: Thomas W Leeper                                   4655 Mckinley Rd                        Decatur, IL 62526                                                                             twleeper@yahoo.com                      Email and First Class Mail
Sharon United Methodist Church                                         Attn: Thomas W Leeper & Martha D Leeper                 4363 W Center St                        Decatur, IL 62522                                                                             twleeper@yahoo.com                      Email and First Class Mail
Sharon United Methodist Church, Inc                                    Attn: Marshall E Cherry, Jr                             P.O. Box 182                            275 Poplar Branch Rd             Poplar Branch, NC 27965                                      mecherry2@gmail.com                     Email and First Class Mail
Sharon Untied Methodist Church                                         Attn: Sharon Umc Board of Trustees                      2030 Holden Beach Rd SW                 Supply, NC 28462                                                                              sharonadmin@atmc.net                    Email and First Class Mail
Sharp Memorial Umc                                                     c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Sharptown United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Shartzer Law Firm, LLC                                                 Jason A. Shartzer                                       156 E. Market Street, Suite 1000        Indianapolis IN 46204                                                                         jshartzer@shartzerlaw.com               Email and First Class Mail
Shavertown Umc (080227)                                                c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Shawn Yaeger                                                           P.O. Box 474701                                         Des Moines, IA 50947                                                                                                                                                          First Class Mail
Sheakleyville United Methodist Church (87321)                          c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Sheffield United Methodist Church (88600)                              c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Shelburn United Methodist Church                                       Attn: Sharon Payne                                      202 North Thomas St                     Shelburn, IN 47879                                                                            sepayne101@gmail.com                    Email and First Class Mail
Shelburne United Methodist Church                                      Attn: Rev Gregory Smith                                 30 Church St                            P.O. Box 365                     Shelburne, VT 05482                                          shelburne.umc@myfairpoint.net           Email and First Class Mail
Shelby County Trustee                                                  Attn: Kitricia Jackson                                  P.O. Box 2751                           Memphis, TN 38101                                                                             kjackson1@shelbycountytrustee.com       Email and First Class Mail
Shelby County Trustee                                                  P.O. Box 2751                                           Memphis, TN 38101‐2751                                                                                                                kjackson1@shelbycountytrustee.com       Email and First Class Mail
Shelby County Trustee‐ David Lenor                                     P.O. Box 2751                                           Memphis, TN 38101‐2751                                                                                                                                                        First Class Mail
Shelby United Methodist Church                                         Attn: Sara Staub, Treasurer Shelby Umc                  413 2nd St S                            Shelby, MT 59474                                                                              staub.sara@yahoo.com                    Email and First Class Mail
Shelbyvile First Baptist Church (Placeholder Claim)                    Attn: Fielding Ballard III                              1516 Midland Trail                      Shelbyville, KY 40065                                                                         mhollingsworth@shelbyvillebaptist.com   Email and First Class Mail
Shelbyville First Baptist Church (Placeholder Claim)                   Firs Baptist Church                                     Fielding Ballard III                    1516 Midland Tr                  Shelbyville, KY 40065                                        mhollingsworth@shelbyvillebaptist.com   Email and First Class Mail
Shelbyville First United Methodist Church                              Attn: Trustee President                                 34 W Washington St                      Shelbyville, IN 46176‐1244                                                                    1UMC34@att.net                          Email and First Class Mail
Sheldon United Methodist Church                                        Attn: Bonnie Hovermann                                  275 Manley Rd                           Milton, VT 05468                                                                              Hovermann4@comcast.net                  Email and First Class Mail
Shell Of Summerland                                                    24838 Overseas Hwy                                      Summerland Key, FL 33042‐4618                                                                                                                                                 First Class Mail
Shell Rock Valley Parish                                               Susan Marie Simmons                                     1301 North Carolina Pl                  Mason City, IA 50401                                                                          sue4jc1960@gmail.com                    Email and First Class Mail
Shelley Community Church Inc ‐ Shelley                                 c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Shenandoah Area Cncl 598                                               107 Youth Development Ct                                Winchester, VA 22602‐2430                                                                                                                                                     First Class Mail
Shenandoah Area Council 598                                            Attn: Robert L Garrett                                  107 Youth Development Ct                Winchester, VA 22602                                                                          robert.garrett@scouting.org             Email and First Class Mail
Shenandoah, Iowa First United Methodist Church                         Attn: David Lashier                                     P.O. Box 394                            200 Church St                    Shenandoah, IA 51601                                         dave@lbbiowa.com                        Email and First Class Mail
Shenandoah, Iowa First United Methodist Church                         Attn: L Craig Harris                                    1502 230th St                           Shenandoah, IA 51601                                                                          Lcraig.harris13@gmail.com               Email and First Class Mail
Shenendehowa United Methodist Church                                   Attn: John Orton                                        971 Rte 146                             Clifton Park, NY 12065‐3645                                                                   js_orton@yahoo.com                      Email and First Class Mail
Shentel                                                                P.O. Box 37014                                          Baltimore, MD 21297‐3014                                                                                                                                                      First Class Mail
Shentel Communications, LLC                                            500 Shentel Way                                         Edinburg, VA 22824‐3577                                                                                                                                                       First Class Mail
Shephard Of The Hills Lutheran Church, Inc.                            Attn: Jill Zimmerman Mccutcheon                         4090 Sudley Rd                          Haymarket, VA 20169                                                                           jillz1@comcast.com                      Email and First Class Mail
Shephard Of The Hills Lutheran Church, Inc.                            Attn: Jill Mccutcheon                                   4090 Sudley Rd                          Haymarket, VA 20169                                                                           jillz1@comcast.net                      Email and First Class Mail
Shepherd Of The Heart UMC                                              Attn: Rev Christi Conway                                3210 Forrester Dr                       Pearland, TX 77584                                                                            pastorchristi@shepherdoftheheart.org    Email and First Class Mail
Shepherd Of The Heart UMC                                              Attn: Pamela Stines                                     2019 Mustang Ln                         Pearland, TX 77583                                                                            pstines@yahoo.com                       Email and First Class Mail
Shepherd Of The Hill Presbyterian Church                               Attn: Don Bennett                                       8401 112th St SE                        P.O. Box 73426                   Puyallup, WA 98373                                           d.a.bennett@comcast.net                 Email and First Class Mail
Shepherd Of The Hill Presbyterian Church                               Attn: Donald Bennett                                    8401 112th St SE                        P.O. Box 73426                   Puyallup, WA 98373                                           d.a.bennett@comcast.net                 Email and First Class Mail
Shepherd Of The Hills Lutheran Church                                  823 Forge Mill Rd                                       Morganton, GA 30560                                                                                                                   jameskroninger@gmail.com                Email and First Class Mail
Shepherd Of The Hills Lutheran Church                                  Attn: Patrick Malone                                    615 Richard Rd                          Blairsville, GA 30512                                                                         ptm4936@gmail.com                       Email and First Class Mail
Shepherd Of The Hills Umc                                              Attn: Treasurer                                         26001 Muirlands Blvd                    Mission Viejo, CA 92691                                                                       cbohmholdt@sothumc.org                  Email and First Class Mail
Shepherd Of The Hills Umc                                              Attn: Freda Low                                         333 S Garfield Ave                      Monterey Park, CA 91754                                                                       gjung@juno.com                          Email and First Class Mail
Shepherd Of The Hills Umc, St George, Utah                             Attn: Tim Pieper                                        920 W Tonaquint Dr                      St George, UT 84770                                                                           shumcsg@yahoo.com                       Email and First Class Mail
Shepherd Of The Pines Umc (AZ)                                         c/o Clarke Law Firm, Plc                                Attn: Marilee Miller Clarke             8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                                         marilee@clarkelawaz.com                 Email and First Class Mail
Shepherd Of The Sea Lutheran Church, Elca                              Shepherd of the Sea Lutheran Church                     2637 S Hwy 17                           Murrells Inlet, SC 29576                                                                      parish.ad.shepcluth@gmail.com           Email and First Class Mail
Shepherd Of The Valley Lutheran Church                                 23855 SE 216th St                                       Maple Valley, WA 98038                                                                                                                pastor@SVLCcommunity.org                Email and First Class Mail
Shepherd Of The Valley Lutheran Church Of San Jose, CA                 Attn: Treasurer                                         1281 Redmond Ave                        San Jose, CA 95120                                                                            treasurer@sanjoselutheran.org           Email and First Class Mail
Shepherd Of The Valley Lutheran Church Of San Jose, CA                 Mark Allen Haertling                                    6412 Purple Hills Dr                    San Jose, CA 95119                                                                            treasurer@sanjoselutheran.org           Email and First Class Mail
Shepherd Of The Valley Lutheran Church‐West Hills, CA                  Attn: Lisa Lambert                                      23838 Kittridge St                      West Hills, CA 91307                                                                          lisa.v.lambert@gmail.com                Email and First Class Mail
Shepherd Of The Valley United Methodist Church                         Attn: Martha Ahern                                      604 Seven Mile Rd                       Hope, RI 02831                                                                                                                        First Class Mail
Shepherd Of The Valley United Methodist Church                         P.O. Box 1805                                           Indio, CA 92202                                                                                                                                                               First Class Mail
Shepherd Rotary Club                                                   Joyce M Gluch                                           9251 E Coe Rd                           Shepherd, MI 48883                                                                            jgluch72@gmail.com                      Email and First Class Mail
Shepherd United Methodist Church                                       Attn: James Wyman                                       107 West Wright Ave                     Shepherd, MI 48883                                                                            Office@shepherdumcmi.org                Email and First Class Mail
Shepherdstown United Methodist Church (182587)                         c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Sheraton Birmingham Hotel                                              2101 Arrington Blvd N                                   Birmingham, AL 35203‐1101                                                                                                                                                     First Class Mail
Sheraton Dallas                                                        400 Olive St                                            Dallas, TX 75201‐4005                                                                                                                                                         First Class Mail
Sheraton Tucson Hotel & Suites                                         Michele Hatch                                           5151 E Grant Rd                         Tucson, AZ 85712‐2144                                                                                                                 First Class Mail
Sheridan Books Inc                                                     Attn: Brianna Blazek                                    410 Hwy 25 S                            Brainerd, MN 56401                                                                            brianna.blazek@cjkgroup.com             Email and First Class Mail
Sheridan Books Inc                                                     P.O. Box 419823                                         Boston, MA 02241‐9823                                                                                                                                                         First Class Mail
Sheridan Park United Church                                            Attn: James Moyle                                       3901 Glen Ellen Dr                      Des Moines, IA 50317                                                                          mdmoyle50317@yahoo.com                  Email and First Class Mail
Sheridan United Methodist Church                                       219 S Bushnell St                                       Sheridan, IL 60551                                                                                                                    umcsheridan@gmail.com                   Email and First Class Mail
Sheriff Of Fayette County                                              P.O. Box 509                                            Fayetteville, WV 25840‐0509                                                                                                                                                   First Class Mail
Sherilyn Applewhite                                                    c/o Stark & Stark Pc                                    Attn: David Schmid                      993 Lenox Dr, Bldg 2             Lawrenceville, NJ 08648                                      dschmid@stark‐stark.com                 Email and First Class Mail
Sherman Oaks United Methodist Church                                   Attn: Garth Gilliam                                     14401 Dickens St                        Sherman Oaks, CA 91423                                                                        garthgilliam@gmail.com                  Email and First Class Mail
Sherman United Methodist Church Of Sherman                             Attn: Jon Carrell                                       2336 E Andrew Rd                        Sherman, IL 62684                                                                             Shermanumc@casscomm.com                 Email and First Class Mail
Shermans Dale Youngs (5613)                                            c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Shidler United Methodist Church                                        Attn: Debra Mcconaghy                                   P.O. Box 125                            Shidler, OK 74652                                                                             gfishingcz5@stinternet.net              Email and First Class Mail
Shidler United Methodist Church                                        P.O. Box 366                                            Shidler, OK 74652                                                                                                                     shidlerumc74652@stinternet.net          Email and First Class Mail
Shieldsvalley United Methodist Church                                  Attn: Nancy Maccracken                                  P.O. Box 205                            Clyde Park, MT 59018                                                                          maccmom_mt@yahoo.com                    Email and First Class Mail
Shiloh (Lexington)                                                     c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Shiloh Umc                                                             Attn: Kenneth Hutchens                                  210 South Main St                       Shiloh, IL 62269                                                                              kathy@shiloh‐umc.org                    Email and First Class Mail
Shiloh United M Church                                                 Attn: Michael Goodspeed                                 5741 W 100 N                            Kokomo, IN 46901                                                                              shiloh_office@comcast.net               Email and First Class Mail
Shiloh United Methodist Church                                         4718 N Nc 87                                            Gibsonville, NC 27249                                                                                                                 Dharvin@nccumc.org                      Email and First Class Mail
Shiloh United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Shiloh United Methodist Church                                         Attn: James Morse                                       9611 W US 42                            Goshen, KY 40026                                                                              jim.morse7311@gmail.com                 Email and First Class Mail
Shiloh United Methodist Church                                         Attn: Robert Thompson                                   1810 Shiloh Rd                          Billings, MT 59106                                                                            pastortyler@shilohbillings.church       Email and First Class Mail
Shiloh United Methodist Church ‐ Granite Quarry                        c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Shiloh United Methodist Church Of Chesterfield                         Attn: Rev Fred Mcdaniel                                 3154 Hwy 102                            Chesterfield, SC 29709                                                                        fsmcdaniel@mindspring.com               Email and First Class Mail
Shirland United Methodist Church                                       8030 N St                                               Shirland, IL 61079                                                                                                                    buboyhb13@hotmail.com                   Email and First Class Mail
Shirleysburg Umc (177091)                                              c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Short Tract United Methodist Church                                    Attn: Rev Marion Luce                                   4583 Lima Rd                            Geneseo, NY 14454                                                                             umcpastor1@verizon.net                  Email and First Class Mail
Showard Law Firm, P.C.                                                 Sarah J. Showard                                        4703 E. Camp Lowell Dr., Ste. 253       Tucson AZ 85712                                                                               sjshoward@showardlaw.com                Email and First Class Mail
Shreve United Methodist Church                                         Attn: Pastor Michael Grant                              430 N Main St                           Shreve, OH 44676                                                                              shreveum430@gmail.com                   Email and First Class Mail
Shrewsbury Parish Church (Kennedyville)                                c/o Law Office of Andrea Ross                           Attn: Andrea Ross                       129 N West St, Ste 1             Easton, MD 21601                                             Andie@AndieRossLaw.com                  Email and First Class Mail
Shrewsbury Parish Church (Kennedyville)                                c/o the Episcopal Diocese of Easton                     Attn: Patrick Collins                   314 North St                     Easton, MD 21601                                             Patrick@DioceseofEaston.org             Email and First Class Mail
Shrine Of The Little Flower Roman Catholic Congregation, Inc           Attn: Matthew W Oakey                                   218 N Charles St, Ste 400               Baltimore, MD 21201                                                                           moakey@gejlaw.com                       Email and First Class Mail
Shrine Of The Little Flower Roman Catholic Congregation, Inc           c/o Gallagher Evelius & Jones LLP                       Attn: Matthew W Oakey                   218 N Charles St, Ste 400        Baltimore, MD 21201                                          moakey@gejlaw.com                       Email and First Class Mail
Shueyville United Methodist Church                                     Attn: Brody Tubaugh                                     1195 Steeple Ln NE                      Swisher, IA 52338                                                                             brody.tubaugh@iaumc.net                 Email and First Class Mail
Shuler Thomas Sitsch                                                   11827 Lakewood Tr                                       Tomball, TX 77377                                                                                                                                                             First Class Mail
Shuler Thomas Sitsch                                                   11827 Lakewood Trl                                      Tomball, TX 77377                                                                                                                                                             First Class Mail
Shunk United Methodist Church (183217)                                 c/o Bentz Law Firm                                      Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Shunk United Methodist Church (183217)                                 c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                         lspagnolo@bentzlaw.com                  Email and First Class Mail
Sicklerville Methodist Church                                          c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                                              erice@bradley.com                       Email and First Class Mail
Sidley Austin LLP                                                      787 7th Ave                                             New York, NY 10019‐6018                                                                                                                                                       First Class Mail
Sidney United Methodist Church                                         Attn: Roy Nabinger                                      12 Liberty St                           Sidney, NY 13838                                                                              winkel70@hotmail.com                    Email and First Class Mail
Siegle & Sims LLP                                                      Eric W. Siegle                                          217 Broadway, Ste 611                   New York NY 10007                                                                             e.siegle@siegleandsims.com              Email and First Class Mail
Sierra Communications, Inc                                             P.O. Box 67                                             Des Moines, NM 88418‐0067                                                                                                                                                     First Class Mail
Sierra Madre United Methodist Church                                   Attn: Treasurer, Sierra Madre United Methodist Church   695 W Sierra Madre Blvd                 Sierra Madre, CA 91024                                                                                                                First Class Mail
Sierra Pines United Methodist Church                                   Attn: Gregory Bruce Lovejoy                             22559 W Hacienda                        Grass Valley, CA 95949                                                                        decalvert@yahoo.com                     Email and First Class Mail
Sierra Pines United Methodist Church                                   Attn: Gregory Bruce Lovejoy                             22559 W Hacienda                        Gross Valley, CA 95949                                                                        sierrapinesumc@gmail.com                Email and First Class Mail
Sierra Vista United Methodist Church                                   Attn: Michael Meyer                                     4522 College Hills Blvd                 San Angelo, TX 76904                                                                                                                  First Class Mail
Signal Crest Umc                                                       Attn: Greg Cullum                                       1005 Ridgeway Ave                       Signal Mountain, TN 37377                                                                     GLCULLUM@firsthorizon.com               Email and First Class Mail
Sikich Law Firm                                                        Steve M. Sikich                                         P.O. Box 1432                           Lake Charles LA 70602                                                                         ssikich@sikichlaw.com                   Email and First Class Mail
Silbowitz Garafola Silbowitz Schatz & Frederick                        Howard Schatz                                           25 West 43rd Street, Ste 711            New York NY 10036                                                                             hschatz@nylawyer.net                    Email and First Class Mail
Silicon Valley Monterey Bay Cncl 55                                    Attn: Jason Stein                                       970 W Julian St                         San Jose, CA 95126‐2719                                                                       jason.stein@scouting.org                Email and First Class Mail
Silicon Valley Monterey Bay Cncl 55                                    970 W Julian St                                         San Jose, CA 95126‐2719                                                                                                                                                       First Class Mail
Silk Hope Ruritan Club                                                 4221 Silk Hope Rd                                       Siler City, NC 27344                                                                                                                  silkhoperuritan@gmail.com               Email and First Class Mail
Siloam Hope First Presbyterian Church                                  Attn: Ellen O'Connell Esq                               600 Parsippany Rd, Ste 204              Parsippany, NJ 07054                                                                          eoconnell@iwwt.law                      Email and First Class Mail
Siloam Hope First Presbyterian Church                                  Attn: Wanda Sizemore‐Mcrae                              14‐42 Broad St                          Elizabeth, NJ 07201                                                                           shfpchurch64@gmail.com                  Email and First Class Mail
Siloam Hope First Presbyterian Church                                  Attn: Wanda V Sizemore‐Mcrae                            14‐42 Broad St                          Elizabeth, NJ 07201                                                                           shfpchurch64@gmail.com                  Email and First Class Mail
Siloam Springs First United Methodist Church                           c/o Lynn Blankenship                                    325 E Twin Springs St                   Siloam Springs, AR 72761                                                                      admin@fumcss.com                        Email and First Class Mail
Siloam United Methodist Church                                         Attn: Francis Edward Traxler Jr                         3820 Hwy 3                              Barnwell, SC 29812                                                                            fetraxlerjr@umcsc.org                   Email and First Class Mail
Siloam United Methodist Church                                         Attn: Rev Francis Edward Traxler Jr                     653 Washington St                       Barnwell, SC 29812                                                                            fetraxlerjr@umcsc.org                   Email and First Class Mail
                                                               Case 20-10343-LSS                                                Doc 2541                                   Filed 04/07/21                                              Page 63 of 87

Siloam United Methodist Church (178211)                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                    Email and First Class Mail
Siloam‐Hope First Presbyterian Church                                  Attn: Ellen O'Connell Esq                                600 Parsippany Rd, Ste 204             Parsippany, NJ 07054                                                  eoconnell@iwwt.law                        Email and First Class Mail
Silver and Kelmachter LLP                                              Leslie D. Kelmachter, Esq                                11 Park Place, Ste 1503                New York NY 10007                                                     lkelmachter@SilverKelmachter.com          Email and First Class Mail
Silver Creek United Methodist Church                                   Attn: Patty Clupper Bartley                              31994 Middle Crossing Rd               Dowagiac, MI 49047                                                    silvercreekumc@gmail.com                  Email and First Class Mail
Silver Creek United Methodist Church ‐ Azle                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Silver Creek United Methodist Church ‐ Azle                            2200 Church Rd                                           Azle, TX 76020                                                                                                                                         First Class Mail
Silver Golub & Teitell LLP                                             Paul A. Slager, Esq.                                     184 Atlantic St                        Stamford CT 06901                                                     jgoldstein@sgtlaw.com                     Email and First Class Mail
Silver Golub & Teitell LLP                                             Paul A. Slager, Esq.                                     184 Atlantic St                        Stamford CT 06901                                                     pslager@sgtlaw.com                        Email and First Class Mail
Silver Lake United Methodist Church 204 Madore St, Silver LA           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Silver Nugget Inc                                                      416 Juan Tabo Blvd NE                                    Albuquerque, NM 87123‐3046                                                                                                                             First Class Mail
Silver Palm United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Silver Spring Methodist Church                                         Attn: Andrew Kirkland                                    8900 Georgia Ave                       Silver Spring, MD 20910                                               akirkland@silverspringumcp.org            Email and First Class Mail
Silver Springs United Methodist Church                                 Attn: Pastor Cori Louden                                 39 N Maple St                          Warsaw, NY 14569                                                                                                First Class Mail
Silver Springs United Methodist Church                                 P.O. Box 308                                             Silver Springs, NY 14550                                                                                                                               First Class Mail
Silverdale Lutheran Church                                             Attn: David C Soine                                      11701 Ridgepoint Dr NW                 Silverdale, WA 98383                                                  slc@silverdalelutheran.org                Email and First Class Mail
Silverdale United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Silverton First Christian Church                                       Attn: Clinton Sanford                                    Church Office                          402 N 1st St                     Silverton, OR 97381                  fccsilverton@gmail.com                    Email and First Class Mail
Sim & Depaola, LLP                                                     Sameer Nath, Esq                                         42‐40 Bell Blvd, Ste 201               Bayside NY 11361                                                      Snath@simdepaola.com                      Email and First Class Mail
Sim & Depaola, LLP                                                     Sameer Nath, Esq                                         42‐40 Bell Blvd, Ste 201               Bayside NY 11361                                                      snath@simdepola.com                       Email and First Class Mail
Simmons Hanly Conroy                                                   Brendan A Smith                                          One Court Street                       Alton IL 62002                                                        jwells@simmonsfirm.com                    Email and First Class Mail
Simon Kenton Cncl 441                                                  807 Kinnear Rd                                           Columbus, OH 43212‐1490                                                                                                                                First Class Mail
Simon Kenton Council                                                   Attn: Daniel R Swetnam                                   250 West St, Ste 700                   Columbus, OH 43215                                                    Daniel.Swetnam@icemiller.com              Email and First Class Mail
Simon Kenton Council                                                   Attn: Daniel R. Swetnam, Esq.                            250 W St, Ste 700                      Columbus, OH 43215                                                    Daniel.Swetnam@icemiller.com              Email and First Class Mail
Simon Kenton Council                                                   807 Kinnear Rd                                           Columbus, OH 43212                                                                                           Jeff.Moe@scouting.org                     Email and First Class Mail
Simon Kenton Council, Boy Scouts Of America                            807 Kinnear Rd                                           Columbus, OH 43212‐1490                                                                                                                                First Class Mail
Simpson Memorial                                                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Simpson Memorial United Methodist Church                               Attn: John Sharkey                                       40 Woodland Ave                        Catskill, NY 12414                                                    jsharkey@rhinebeckarchitecture.com        Email and First Class Mail
Simpson United Methodist                                               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      ERICE@BRADLEY.COM                         Email and First Class Mail
Simpson United Methodist                                               Attn: Dana Carrillo                                      2501 S Harrison St                     Fort Wayne, IN 46807                                                  simpsonumcfw@gmail.com                    Email and First Class Mail
Simpson United Methodist                                               117 E Biddle St                                          Gordon, PA 17936                                                                                                                                       First Class Mail
Simpson United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradely.com                         Email and First Class Mail
Simpson United Methodist Church                                        Attn: John D Muller Jr                                   20 Carman Blvd                         Massapequa, NY 11758                                                  john.zpro@outlook.com                     Email and First Class Mail
Simpson United Methodist Church                                        Attn: John Muller                                        30 Locust Ave                          Amityville, NY 11701                                                  john.zpro@outlook.com                     Email and First Class Mail
Simpson United Methodist Church                                        Attn: John Muller                                        30 Locust Ave                          Amityville, NY 11701                                                  john.zpro@outlook.vom                     Email and First Class Mail
Simpson United Methodist Church                                        Attn: Treasurer                                          2201 W Illinois St                     Evansville, IN 47712                                                  pastor@simpsonchurch.net                  Email and First Class Mail
Simpson United Methodist Church ‐ Amboy                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Simpson United Methodist Church ‐ Wilmington                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Simpson Untied Methodist Church                                        Attn: Rev Annette Carper                                 800 7th St                             Moundsville, WV 26041                                                 pastannette1@comcast.net                  Email and First Class Mail
Simpson‐Hamline United Methodist Church                                4501 16th St Nw                                          Washington, DC 20011                                                                                         shumcdc@yahoo.com                         Email and First Class Mail
Simpsonville United Methodist Church                                   Attn: Mike Smith                                         215 SE Main St                         Simpsonville, SC 29681                                                pastormikeosl@gmail.com                   Email and First Class Mail
Simpsonwood Umc                                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Simpsonwood United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Simpsonwood United Methodist Church                                    4500 Jones Bridge Cir                                    Peachtree Corners, GA 30092                                                                                                                            First Class Mail
Simsbury United Methodist Church                                       c/o Simsbury United Methodist Church                     Jennifer Acheson                       799 Hopmeadow St                 Simsbury, CT 06070                   council@sumct.org                         Email and First Class Mail
Singer'S Gap Umc (177034)                                              c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                    Email and First Class Mail
Sioux Cncl 733                                                         800 N West Ave                                           Sioux Falls, SD 57104‐5720                                                                                                                             First Class Mail
Sioux Council, Boy Scouts Of America                                   800 N West Ave                                           Sioux Falls, SD 57104‐5720                                                                                                                             First Class Mail
Six Continents Hotels, Inc                                             Sara Anne M Maguire                                      3 Ravinia Dr, Ste 100                  Atlanta, GA 30346                                                     SaraAnne.Maguire@ihg.com                  Email and First Class Mail
Sixes Umc                                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Sixes United Methodist Church 8385 Bells Ferry Rd Canton, GA           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Skidmore United Methodist Church                                       Attn: Edwin Wallek                                       2535 Mari Gail Rd                      Beeville, TX 78102                                                    edwinjr@wallek.com                        Email and First Class Mail
Skillsoft Corp                                                         Bank of America                                          P.O. Box 405527                        Atlanta, GA 30384‐5527                                                                                          First Class Mail
Skipwith Umc                                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Sku Global Inc                                                         Dba Glade Graphics                                       Attn: Mark Kennedy                     2108 Palomar Trl                 Southlake, TX 76092                  mark@gladegraphics.net                    Email and First Class Mail
Sku Global Inc                                                         dba Glade Graphics                                       2108 Palomar Trl                       Southlake, TX 76092‐6814                                                                                        First Class Mail
Skyland United Methodist Church ‐ Asheville                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Slackwood Presbyterian Church                                          2020 Brunswick Ave                                       Lawrenceville, NJ 08648                                                                                      slackwoodpreschurch@gmail.com             Email and First Class Mail
Slackwood Presbyterian Church                                          2020 Brunswick Ave                                       Lawrenceville, NJ 08648                                                                                      wjm1649@gmail.com                         Email and First Class Mail
Slackwood Presbyterian Church                                          Attn: William James Mansmann                             2020 Brunswick Ave                     Lawrenceville, NJ 08648                                               wjm1649@gmail.com                         Email and First Class Mail
Slater United Methodist Church                                         Attn: Padma Templeton                                    401 Story St                           P.O. Box 126                     Slater, IA 50244                     padmatempleton@gmail.com                  Email and First Class Mail
Slaughters First Umc                                                   Attn: Cameron Edwards                                    34 Church St                           Slaughters, KY 42456                                                  cedwards6868@gmail.com                    Email and First Class Mail
Slaughters First Umc                                                   Attn: Cameron Edwards                                    34 Church St                           Slaughters, KY 42456                                                  suee@aplc.org                             Email and First Class Mail
Slippery Rock United Methodist Church (87365)                          c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                    Email and First Class Mail
Sloan, Hatcher, Perry, Runge, Robertson, Smith & Jones                 M. Raymond Hatcher                                       101 E Whaley St                        Longview TX 75601                                                     rhatcher@sloanfirm.com                    Email and First Class Mail
Sloatsburg United Methodist Church                                     93 Orange Tpke                                           Sloatsburg, NY 10974                                                                                         seungrae.kim@nyac‐umc.com                 Email and First Class Mail
Smackover First United Methodist Church                                c/o Karen Bussell                                        P.O. Box 43                            Smackover, AR 71762                                                   lraines@fridayfirm.com                    Email and First Class Mail
Smith & Choudoir Law, PLLC                                             Attn: James Daniel Smith                                 P.O. Box 2024                          Mccomb, MS 39649                                                      dannysmith@smithchoudoirlaw.com           Email and First Class Mail
Smith Chapel United Methodist Church                                   Attn: Reverend Christopher W Wiseman                     12335 Marne Rd                         Newark, OH 43055                                                      chriswwiseman@gmail.com                   Email and First Class Mail
Smith Grounds Management, LLC                                          P.O. Box 2134                                            Matthews, NC 28106‐2134                                                                                                                                First Class Mail
Smith Grove United Methodist Church                                    Smith Grove Umc                                          8301 Smith Grove Ln                    N. Dinwiddie, VA 23803                                                pastormtolbert@gmail.com                  Email and First Class Mail
Smith Kessler Smith, LLC                                               Patrick F Smith                                          1550 West 2nd St, Ste A‐4              Gulf Shores, AL 36542                                                 psmith@skslaw.com                         Email and First Class Mail
Smith Law Office, LLC                                                  S. Christie Smith IV                                     300 East Courthouse                    Leesville LA 71446                                                    christie.smith@smithlex.com               Email and First Class Mail
Smith Law Office, LLC                                                  Theodore M. Smith, Esq                                   PO Box 4, 43 main Street               Van Bureu ME 04785                                                    tedmsmith@myfairpoint.net                 Email and First Class Mail
Smith Memorial Umc                                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Smith Peterson Law Firm, LLP                                           Marvin O Kieckhafer                                      133 W Broadway                         P.O. Box 249                     Council Bluffs, IA 51502             mok@smithpeterson.com                     Email and First Class Mail
Smith Valley United Methodist Church, Inc                              Attn: Tim Resler, Ttee                                   5293 Old Smith Valley Rd               Greenwood, IN 46143                                                   smithvalleyumchurch@gmail.com             Email and First Class Mail
Smithfield United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Smithfield United Methodist Church                                     6701 Smithfield Rd                                       N Richland Hills, TX 76182                                                                                                                             First Class Mail
Smith'S Chapel United Methodist Church                                 Attn: Don Mahan                                          3109 Churchville Rd                    Churchville, MD 21028                                                 danny.breidenbaugh@fallstonumc.org        Email and First Class Mail
Smith'S Chapel United Methodist Church                                 Daniel Breidenbaugh                                      1509 Fallston Rd                       Fallston, MD 21047                                                    danny.breidenbaugh@fallstonumc.org        Email and First Class Mail
Smiths Grove Baptist Church                                            Attn: Rev James Mathias                                  434 N Main St                          P.O. Box 99                      Smiths Grove, KY 42171               office@smithsgrovebaptist.org             Email and First Class Mail
Smiths Grove Baptist Church                                            Rev James Mathias                                        Same                                   Same                                                                                                            First Class Mail
Smithtown United Methodist Church                                      Attn: Council Chair ‐ Christine Lauro                    230 E Main St                          Smithtown, NY 11787                                                   just4cll@aol.com                          Email and First Class Mail
Smithtown United Methodist Church                                      Attn: Lynda Bates‐Stepe                                  230 Middle Country Rd                  Smithtown, NY 11787                                                   RevLJB@gmail.com                          Email and First Class Mail
Smithville First Christian Church                                      Attn: Rev Dr Lara Blackwood Pickrel                      201 N Bridge St                        Smithville, MO 64089                                                  lara@smithvillefcc.org                    Email and First Class Mail
Smithville First United Methodist Church                               Attn: Cindy Lay                                          P.O. Box 698                           Smithville, TX 78957                                                  pastororcindy@smithville‐umc.org          Email and First Class Mail
Smithville Ruritan Club                                                Attn: Ricky Lee Dilyard                                  327 S Milton St                        Smithville, OH 44677                                                  rsdnaez@sssnet.com                        Email and First Class Mail
Smithville Ruritan Club                                                P.O. Box 98                                              Smithville, OH 44677                                                                                         rsdnaez@sssnet.com                        Email and First Class Mail
Smithville Umc                                                         Attn: Kathleen Davis                                     60017 Kennedy Rd                       Smithville, MS 38870                                                  kdavis@traceroad.net                      Email and First Class Mail
Smithville United Methodist Church                                     Attn: Carolyn M Berry                                    P.O. Box 375                           Smithville, OH 44677                                                  smithvilleum@gmail.com                    Email and First Class Mail
Smithville United Methodist Church                                     Attn: Andrea Cooper                                      3005 Ferry Landing Rd                  Dunkirk, MD 20754                                                     smithvilleumcdunkirk@gmail.com            Email and First Class Mail
Smoky Hill United Methodist Church                                     Attn: Mark A Brinton                                     19491 E Smoky Hill Rd                  Centennial, CO 80015                                                  shumcumc.org                              Email and First Class Mail
Smyrna First United Methodist Church                                   Attn: Rev Theresa Johnson                                301 Sam Davis Rd                       Smyrna, TN 37167                                                      srpastor@smyrnafirstumc.org               Email and First Class Mail
Smyrna First United Methodist Church ‐ Smyrna                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Snake River Area Council 111                                           2988 Falls Ave E                                         Twin Falls, ID 83301‐8423                                                                                                                              First Class Mail
Snellville United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Snohomish                                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
So Pas Ndu Umc Min                                                     Attn: David Burgeson                                     9003 Reseda Blvd 206                   Northridge, CA 91324                                                                                            First Class Mail
Soapstone United Methodist Church                                      Attn: K. Matthew Vaughn                                  5219 Coffeetree Dr                     Raleigh, NC 27613                                                     matt@smvt.com                             Email and First Class Mail
Socastee United Methodist Church                                       Attn: Dr Kurt A. Mcpherson                               5575 Dick Pond Rd                      Myrtle Beach, SC 29588                                                kamcpherson@umcsc.org                     Email and First Class Mail
Social Circle Umc (Social Circle)                                      c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Soddy United Methodist Church                                          633 Chestnut Ste, Ste 1500                               Chattanooga, TN 37450                                                                                        astulce@mwalawfirm.com                    Email and First Class Mail
Sodus Point United Methodist Church                                    Attn: Ruth Olschewske                                    P.O. Box 255                           8533 Ridge Rd                    Alton, NY 14413                      rutholschewske@gmail.com                  Email and First Class Mail
Sodus Point United Methodist Church                                    P.O. Box 149                                             7490 S Ontario St                      Sodus Point, NY 14555                                                 rutholschewske@gmail.com                  Email and First Class Mail
Sol Sunguard Corporation                                               6525 15th Ave NW, Ste 125                                Seattle, WA 98117‐5587                                                                                                                                 First Class Mail
Soldotna Umc                                                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Solley United Methodist Church                                         Attn: Jeffrey Lurz                                       7600 Solley Rd                         Pasadena, MD 21060                                                    jp56lz8@gmail.com                         Email and First Class Mail
Soloff & Zervanos, P.C.                                                Jeffrey P. Fritz, Esquire                                1525 Locust St., 8th Floor             Philadelphia PA 19102                                                 jfritz@lawsz.com                          Email and First Class Mail
Solon United Methodist Church                                          Attn: Sue Wilkinson                                      116 Lakeside Dr NE                     Solon, IA 52333                                                       suewilkinson116@gmail.com                 Email and First Class Mail
Solon United Methodist Church                                          Attn: Ivan Hasselbusch                                   122 N West St                          Solon, IA 52333                                                                                                 First Class Mail
Solon United Methodist Church                                          Ivan L Hasselbusch                                       122 North West St                      Solon, IA 52333                                                                                                 First Class Mail
Somerset Center United Methodist Church                                12091 Chicago Rd                                         Somerset Center, MI 49282                                                                                    somersetcentermethodist@frontiernet.net   Email and First Class Mail
Somerset First United Methodist Church                                 Attn: Chris Basil                                        99 S Central Ave                       Somerset, KY 42501                                                                                              First Class Mail
Somerset Presbyterian Church                                           Alfred Lynn Ball                                         100 John F Kennedy Blvd                Somerset, NJ 08873                                                    alball45@att.net                          Email and First Class Mail
Somerset Presbyterian Church                                           Attn: Alfred Lynn Ball                                   100 John F Kennedy Blvd                Somerset, NJ 08873                                                    alball45@att.net                          Email and First Class Mail
Somerset Presbyterian Church                                           Attn: Ellen O'Connell Esq                                600 Parsippany Rd, Ste 204             Parsippany, NJ 07054                                                  eoconnell@iwwt.law                        Email and First Class Mail
Somerset Presbyterian Church                                           Attn: Ellen O'Connell, Esq                               600 Parsippany Rd, Ste 204             Parsippany, NJ 07054                                                  eoconnell@iwwt.law                        Email and First Class Mail
Somerset Ruritan Club                                                  Attn: James Price                                        28143 Venton Rd                        Princess Anne, MD 21853                                               jpdumpy33@aol.com                         Email and First Class Mail
Somerset Umc                                                           Attn: Treasurer                                          8175 7th St                            Somerset, TX 78069                                                    sumc.treasurer@satx.rr.com                Email and First Class Mail
Somerville First United Methodist Church                               Attn: Treasurer                                          202 S East St                          Somerville, TN 38068                                                  pastorsfumc@gmail.com                     Email and First Class Mail
Song Of Life United Methodist Church (AZ)                              c/o Clarke Law Firm, Plc                                 Attn: Marilee Miller Clarke            8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                 marilee@clarkelawaz.com                   Email and First Class Mail
Sonoco Recycling LLC                                                   c/o Haynsworth Sinkler Boyd Pa                           Attn: Stanley H. Mcguffin Esq          P.O. Box 11889                   Columbia, SC 29211‐1889              smcguffin@hsblawfirm.com                  Email and First Class Mail
Sonoco Recycling LLC                                                   1 N 2nd St                                               Hartsville, SC 29550‐3300                                                                                                                              First Class Mail
Sonora Downtown Lions Club                                             Attn: Pam Munn                                           P.O. Box 528                           Sonora, TX 76950                                                      pmunn@henrypetroleumllc.com               Email and First Class Mail
Sonora Downtown Lions Club                                             Pam Munn                                                 P.O. Box 528                           Sonora, TX 76950                                                      pmunn@henrypetroleumllc.com               Email and First Class Mail
Sonora United Methodist Church                                         Attn: Lorraine Vogt                                      90 Yaney Ave                           Sonora, CA 95370                                                      lorrainev63@comcast.net                   Email and First Class Mail
Sonrise Church, A United Methodist Ministry                            Attn: Terri Cole                                         421 E Spaulding Ave                    Pueblo West, CO 81007                                                 sonrisechurch@sonrisepueblo.org           Email and First Class Mail
Sorling Northrup                                                       Attn: David A. Rolf                                      1 N Old State Capitol Plaza, Ste 200   P.O. Box 5131                    Springfield, IL 62705                darolf@sorlinglaw.com                     Email and First Class Mail
Sorling Northrup                                                       David A. Rolf                                            1 N Old State Capitol Plaza, Ste 200   P.O. Box 5131                    Springfield, IL 62705                darolf@sorlinglaw.com                     Email and First Class Mail
Soules Chapel United Methodist Church                                  7713 Fm 556                                              Gilmer, TX 75644‐5062                                                                                        Lnunn@txcumc.org                          Email and First Class Mail
Source Direct                                                          15301 Dallas Pkwy, Ste 700                               Addison, TX 75001‐6751                                                                                                                                 First Class Mail
South Ashland United Methodist Church                                  Attn: Don Neilcirk                                       2203 29th St                           Ashland, KY 41101                                                     joanneikisk@gmail.com                     Email and First Class Mail
South Ashland United Methodist Church                                  Attn: Keith Katterheinrich                               2210 29th St                           Ashland, KY 41101                                                     keith.katterheinrich@gmail.com            Email and First Class Mail
South Athol United Methodist Church                                    Attn: Judith Jones, Pastor                               P.O. Box 211                           65 Morgan Ave                    Athol, MA 01331                      judy.jones59@gmail.com                    Email and First Class Mail
South Blendon Reformed Church                                          4817 Port Sheldon St                                     Hudsonville, MI 49426                                                                                        garyjarvis@southblendon.org               Email and First Class Mail
South Blendon Reformed Church                                          Gary L Jarvis                                            4817 Port Sheldon St                   Hudsonville, MI 49426                                                 garyjarvis@southblendon.org               Email and First Class Mail
South Bristol Umc                                                      Attn: Raymond Walter Amos, Jr                            1801 Southside Ave                     Bristol, TN 37620                                                     umcpastorray@gmail.com                    Email and First Class Mail
South Carolina Department Of Revenue                                   Attn: Sales Tax Return                                   Columbia, SC 29214‐0101                                                                                                                                First Class Mail
South Carolina Secretary Of State                                      Attn: SC Secretary of States Office                      1205 Pendleton St, Ste 525             Columbia, SC 29201‐3745                                                                                         First Class Mail
South Dakota School Of Mines& Technology                               For Benefit Of: Cade Venhuizen                           501 E Saint Joseph St                  Rapid City, SD 57701‐3901                                                                                       First Class Mail
South Dansville Umc                                                    Charles M Giehl                                          2489 Derevees Rd                       Wayland, NY 14572                                                     37chuc@gmail.com                          Email and First Class Mail
South Dansville United Methodist Church                                Attn: Treasurer                                          9667 County Rt, 46 Arkport             New York, NY 14807                                                                                              First Class Mail
South District Union                                                   Attn: Jason Tucker                                       P.O. Box 3409                          Newport Beach, CA 92659                                               jtucker@fumcsd.org                        Email and First Class Mail
South Floral Park United Methodist Church                              Attn: Delroy Delano Murdock                              276 Louis Ave                          South Floral Park, NY 11001                                           sfpumc@gmail.com                          Email and First Class Mail
South Florida Council No 084                                           Attn: Jeffrey S Berger                                   15255 NW 82nd Ave                      Miami Lakes, FL 33016                                                 admin@SFCBSA.org                          Email and First Class Mail
South Florida Council No 084                                           Attn: Jeffrey S Berger                                   15255 NW 82nd Ave                      Miami Lakes, FL 33016                                                 jeff.berger@scouting.org                  Email and First Class Mail
South Florida Council, Boy Scouts Of America                           15255 NW 82nd Ave                                        Miami Lakes, FL 33016‐1476                                                                                                                             First Class Mail
South Florida Council, Inc                                             Attn: Jeffrey S Berger                                   15255 NW 82nd Ave                      Miami Lakes, FL 33016                                                 jeff.berger@scouting.org                  Email and First Class Mail
South Gate United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
South Georgia Council 098                                              Attn: Mark Manchester                                    1841 Norman Dr                         Valdosta, GA 31601                                                    mark.manchester@scouting.org              Email and First Class Mail
South Georgia Council 098                                              1841 Norman Dr                                           Valdosta, GA 31601‐3502                                                                                                                                First Class Mail
South Gibson United Methodist (78964)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                    Email and First Class Mail
South Glens Falls Umc                                                  Attn: Penny L Brink                                      15 Maplewood Pkwy                      South Glens Falls, NY 12803                                           sgfumc1@gmail.com                         Email and First Class Mail
South Greensburg United Methodist Church (98643)                       c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                    Email and First Class Mail
South Hadley Methodist Church                                          Attn: Peter F Milloy                                     74 Pine Grove Dr                       S Hadley, MA 01075                                                    pmilloy59@gmail.com                       Email and First Class Mail
South Highland United Methodist Church                                 Attn: Micah C Campbell                                   216 Main St                            Cold Spring, NY 12524                                                 micah.colemancampbell@nyac‐umc.com        Email and First Class Mail
South Highland United Methodist Church                                 Attn: Micah C Campbell                                   20 Broad St                            Fishkill, NY 12524                                                    micah.colemancampbell@nyac‐umc.com        Email and First Class Mail
South Hill Umc                                                         c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
South Lyon First United Methodist Church                               640 S Lafayette                                          South Lyon, MI 48178                                                                                         SLFUMC@sbcglobal.net                      Email and First Class Mail
South Lyon First United Methodist Church                               James Melvin                                             640 South Lafayette                    South Lyon, MI 48178                                                  SLFUMC@sbcglobal.net                      Email and First Class Mail
South Marion United Methodist Church                                   1392 390th St                                            Stratford, IA 50249                                                                                          calvarysouthmariontreasurer@gmail.com     Email and First Class Mail
South Meriden United Methodist Church                                  Attn: Jeremiah Paul                                      145 Main St                            Meriden, CT 06451                                                     Office@smtrinity.org                      Email and First Class Mail
South Middleboro United Methodist Church                               Attn: Paula J Fletcher                                   34 Bridge St                           Fairhaven, MA 02719                                                   pjfletcher1@gmail.com                     Email and First Class Mail
South Middleboro United Methodist Church                               Attn: Treasurer                                          1 Hummock Way                          Fairhaven, MA 02330                                                   pjfletcher1@gmail.com                     Email and First Class Mail
South Middleboro United Methodist Church                               Paula J Fletcher                                         34 Bridge St                           Fairhaven, MA 02719                                                   pjfletcher1@gmail.com                     Email and First Class Mail
South Middleboro United Methodist Church                               Attn: Paula J Fletcher                                   563 Wareham St                         Middleboro, MA 02346                                                  Smiddleboroumc@gmail.com                  Email and First Class Mail
South Middleboro United Methodist Church                               Attn: Treasurer, South Middleboro United Methodist Chu   1 Hummock Way                          Carver, MA 02330                                                                                                First Class Mail
South Montrose Community Church (080078)                               c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                    Email and First Class Mail
South Mundy United Methodist Church                                    Attn: Treasurer, South Mundy United Methodist Church     10018 S Linden Rd                      Grand Blanc, MI 48439                                                 smhumc01@gmail.com                        Email and First Class Mail
South Otselic United Methodist Church                                  Attn: Treasurer, South Otselic Umc                       P.O. Box 47                            South Otselic, NY 13155                                                                                         First Class Mail
South Park Baptist Church                                              Attn: Chad Weston Bertrand                               1718 S Johnson St                      Alvin, TX 77511                                                       chad@southparkchurch.net                  Email and First Class Mail
South Park United Methodist Church                                     c/o Oakwood United Methodist Church                      Attn: Lori L Reiber                    206 E Hadley Ave                 Oakwood, OH 45419                    pastorlori.oumc@gmail.com                 Email and First Class Mail
South Parkersburg United Methodist Church                              Attn: Rickey D. Deem                                     1813 Rayon Dr                          Parkersburg, WV 26101                                                 rickdeem@gmail.com                        Email and First Class Mail
South Pasadena United Methodist Church                                 Attn: Treasurer‐South Pasadena Umc                       699 Monterey Rd                        South Pasadena, CA 91030‐3617                                         pastsam@gmail.com                         Email and First Class Mail
South Perinton Umc                                                     Brentley L Smith                                         344 Loud Rd                            Fairport, NY 14450                                                    smithfairportny@aol.com                   Email and First Class Mail
South Perinton Umc                                                     Attn: Sue Parisi                                         5 Cabernet Cir                         Fairport, NY 14450                                                    sueaparisi@icloud.com                     Email and First Class Mail
South Plains Council                                                   Attn: Matthew L Wade                                     P.O. Box 16197                         Lubbock, TX 79490                                                     matt.wade@wwlaw.com                       Email and First Class Mail
South Presbyterian Church Yonkers, New York                            Attn: Kenneth N Ngwa                                     112 Radford St                         Yonkers, NY 10705                                                     southpreschurchyonkers@gmail.com          Email and First Class Mail
South Reno United Methodist                                            Attn: Rev Craig Dale                                     200 De Spain Ln                        Reno, NV 89511                                                        pastorcraig@southrenoumc.org              Email and First Class Mail
South Roanoke United Methodist Church                                  Attn: Calvin Witt                                        2330 S Jefferson St                    Roanoke, VA 24014                                                     kathy@srumc.com                           Email and First Class Mail
South Salem Presbyterian Church Inc                                    Attn: George Van Marter                                  111 Spring St                          P.O. Box 399                     S Salem, NY 10590                    georgejvanmarter@gmail.com                Email and First Class Mail
South Salem Presbyterian Church Inc                                    Attn: George Van Marter                                  111 Spring St                          P.O. Box 399                     South Salem, NY 10590                georgejvanmarter@gmail.com                Email and First Class Mail
South Salem Presbyterian Church Inc                                    c/o Whiteford Taylor & Preston LLP                       Attn: Kenneth Lewis                    220 White Plains Rd, 2nd Fl      Tarrytown, NY 10591                  georgejvanmarter@gmail.com                Email and First Class Mail
South Salem Presbyterian Church Inc                                    c/o Whiteford Taylor & Preston LLP                       Attn: Kenneth Lewis Esq                220 White Plains Rd, 2nd Fl      Tarrytown, NY 10591                  georgejvanmarter@gmail.com                Email and First Class Mail
South Salem Presbyterian Church Inc                                    c/o Whiteford Taylor & Preston LLP                       Attn: Kenneth M Lewis                  220 White Plains Rd, 2nd Fl      Tarrytown, NY 10591                  georgejvanmarter@gmail.com                Email and First Class Mail
South Salem Presbyterian Church Inc                                    Attn: Kenneth M Lewis                                    Whiteford Taylor & Preston LLP         220 White Plains Rd, 2nd Fl      Tarrytown, NY 10591                  klewis@wtplaw.com                         Email and First Class Mail
South Shore Umc                                                        11525 Big Bend Rd                                        Riverview, FL 33578                                                                                                                                    First Class Mail
South Shore Umc, 11525 Big Bend Rd, Riverview, FL 33578                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
South Tamworth United Methodist Church                                 c/o Granite District Office                              19 Norwich St                          Concord, NH 03301                                                     GRDistrict@neumc.org                      Email and First Class Mail
South Tamworth United Methodist Church                                 Attn: Beverly Sullivan                                   8 Union Hall Rd                        South Tamworth, NH 03883‐030                                                                                    First Class Mail
South Texas Cncl 577                                                   Paid At the Direction Of: Southern Region Trust          700 Everhart Rd Bldg A                 Corpus Christi, TX 78411‐1939                                                                                   First Class Mail
South Texas Council, Boy Scouts Of America                             700 Everhart Rd Bldg A                                   Corpus Christi, TX 78411‐1939                                                                                                                          First Class Mail
South United Methodist Church                                          Attn: Treasurer Randy Meek                               1226 Main St                           Manchester, CT 06040                                                                                            First Class Mail
South United Methodist Church                                          Attn: Treasurer, Randy Meek                              1226 Main St                           Manchester, CT 06040                                                                                            First Class Mail
South Vineland United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
South Walpole United Methodist Church                                  Attn: Treasurer                                          1886 Washington St                     P.O. Box 144                     South Walpole, MA 02071‐1073         phil@swumc.com                            Email and First Class Mail
South Whitley Umc Of Indiana, Inc                                      Attn: Treasurer, South Whitley Umc                       6685 W State Rd 14                     South Whitley, IN 46787                                               gto@embarqmail.com                        Email and First Class Mail
South Williamsport Umc (08680)                                         c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                 lspagnolo@bentzlaw.com                    Email and First Class Mail
South Yarmouth United Methodist Church                                 Attn: John Mueller                                       324 Old Main St                        Yarmouth, MA 02664                                                    johnmueller@comcast.net                   Email and First Class Mail
Southaven First United Methodist Church                                Jerry Lester Jenkins                                     723 Star Landing Rd E                  Nesbit, MS 38651‐8927                                                 southavenfirstUMC@gmail.com               Email and First Class Mail
Southaven First United Methodist Church                                Southaven First United Methodist Church                  723 Star Landing Rd E                  Nesbit, MS 38651‐8927                                                 southerfirstumc@gmail.com                 Email and First Class Mail
Southeast Community College                                            For Benefit Of: Amanah Morgan                            4771 W Scott Rd                        Beatrice, NE 68310‐7042                                                                                         First Class Mail
Southeast Community College                                            For Benefit Of: Robert Nietfeld                          4771 W Scott Rd                        Beatrice, NE 68310‐7042                                                                                         First Class Mail
Southeast Louisiana Council                                            Attn: Torrey Hayden                                      4200 S I‐10 Service Rd W, Ste 101      Metairie, LA 70001                                                    sela@bsamail.org                          Email and First Class Mail
Southeastern Chemical Co Inc                                           Attn: Linda Mays                                         406 Temple St                          Beckley, WV 25801                                                     lindamays@suddenlinkmail.com              Email and First Class Mail
Southeastern Chemical Co Inc                                           320 City Ave                                             Beckley, WV 25801‐5953                                                                                                                                 First Class Mail
Southern Air, Inc                                                      Attn: Carole A Martin                                    P.O. Box 4205                          Lynchburg, VA 24502                                                   carole.martin@southern‐air.com            Email and First Class Mail
Southern Air, Inc                                                      6434 Peters Creek Rd                                     Roanoke, VA 24019‐4022                                                                                                                                 First Class Mail
Southern Air, Inc                                                      P.O. Box 4205                                            Lynchburg, VA 24502‐0205                                                                                                                               First Class Mail
Southern First United Methodist Church                                 723 Star Landing Rd E                                    Nesbit, MS 38651‐8927                                                                                        southernfirstumc@gmail.com                Email and First Class Mail
Southern Hills United Methodist Church                                 Attn: Richard Arnold                                     2356 Harrodsburg Rd                    Lexington, KY 40503                                                   rarnold@southernhillsumc.org              Email and First Class Mail
Southern Hills United Methodist Church ‐ Tulsa                         Attn: Tom F Mcelroy                                      6160 S Lewis Ave                       Tulsa, OK 74136                                                       tmcelroy@shumc‐tulsa.com                  Email and First Class Mail
Southern Illinois University Carbondale                                For Benefit Of: Nicholas Bartelsmeyer                    0211‐Mail Code 4702                    Carbondale, IL 62901                                                                                            First Class Mail
Southern Shores Fsc 783                                                4290 Bristlecone Dr                                      Portage, MI 49024‐9055                                                                                                                                 First Class Mail
Southern Shores Fsc 783                                                4290 Bristlecone Dr                                      Portage, MI 49024‐9055                                                                                                                                 First Class Mail
Southern Sierra Cncl 30                                                2417 M St                                                Bakersfield, CA 93301‐2341                                                                                                                             First Class Mail
Southminster Presbyterian Church                                       Attn: Sharon D Andrews                                   19834 8th Ave S                        Des Moines, WA 98148                                                  spc@spcdesmoines.org                      Email and First Class Mail
Southminster Presbyterian Church                                       Attn: Steven J Davis, Esq                                10050 Innovation Dr, Ste 400           Miamisburg, OH 45342                                                  steve.davis@thompsonhine.com              Email and First Class Mail
Southminster Presbyterian Church                                       Attn: Steven J. Davis, Esq.                              10050 Innovation Dr, Ste 400           Miamisburg, OH 45342                                                  steve.davis@thompsonhine.com              Email and First Class Mail
Southpark United Methodist Church ‐ Charlotte                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Southport Christian Church                                             Dba Tapestry Church                                      Attn: Board Chair, Tapestry Church     1001 N State Rd 135, Ste A1      Greenwood, IN 46142                  rjohnson@ccf.disciples.org                Email and First Class Mail
Southport United Methodist Church                                      Attn: Brandon Collins                                    1947 E Southport Rd                    Indianapolis, IN 46227                                                Brandon@sumc.org                          Email and First Class Mail
Southport United Methodist Church                                      Attn: Nancy Harriman, Chair of Southport Umc Trustees    P.O. Box 143                           372 Hendricks Hill Rd            Southport, ME 04576                  docksfree@roadrunner.com                  Email and First Class Mail
Southside United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Southview Umc                                                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Southwest Florida Cncl 88                                              1801 Boy Scout Dr                                        Fort Myers, FL 33907‐2114                                                                                                                              First Class Mail
Southwest Florida Council, Boy Scouts Of America                       1801 Boy Scout Dr                                        Fort Myers, FL 33907‐2114                                                                                                                              First Class Mail
Southwick Community Church (Southwick)                                 c/o the Tamposi Law Group, Pc                            Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                     peter@thetamposilawgroup.com              Email and First Class Mail
Southwood Lutheran Church, Inc.                                        Attn: Lori Changstrom, Dir of Admin/Fina                 4301 Wilderness Hills Blv              Lincoln, NE 68516                                                     bmoore@remboltlawfirm.com                 Email and First Class Mail
Spagnoletti Law Firm                                                   Marc Evan Kutner                                         401 Louisiana St, 8th Fl               Houston TX 77002                                                      marcua@spaglaw.com                        Email and First Class Mail
Spagnoletti Law Firm                                                   Marc Evan Kutner                                         401 Louisiana St, 8th Fl               Houston TX 77002                                                      mkutner@spaglaw.com                       Email and First Class Mail
Spanaway Lutheran Church                                               Attn: John Schier‐Hanson                                 P.O. Box 1300                          Spanaway, WA 98387                                                    pastor@spanawaylutheran.org               Email and First Class Mail
Spanaway Lutheran Church                                               Attn: Rev John Schier‐Hanson                             P.O. Box 1300                          Spanaway, WA 98387                                                    pastor@spanawaylutheran.org               Email and First Class Mail
Spanaway United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Spanish Fort Presbyterian Church                                       6620 Spanish Fort Blvd                                   Spanish Fort, AL 36527                                                                                       jdon_smith@bellsouth.net                  Email and First Class Mail
Sparkfun Electronics, Inc                                              c/o Fair Harbor Capital LLC                              Attn: Victor Knox                      P.O. Box 237037                  New York, NY 10023                   vknox@fairharborcapital.com               Email and First Class Mail
Sparkfun Electronics, Inc                                              6333 Dry Creek Pkwy                                      Niwot, CO 80503‐7294                                                                                                                                   First Class Mail
Sparks United Methodist Church                                         Attn: BOT Sec                                            1231 Pyramid Way                       Sparks, NV 89431                                                      dalelindas@gbis.com                       Email and First Class Mail
Sparr                                                                  c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Sparta ‐ Sparta                                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Sparta First United Methodist Church                                   Attn: Buddy Dicas                                        23 N Church St                         P.O. Box 277                     Sparta, TN 38583                     spartafirst@yahoo.com                     Email and First Class Mail
Sparta United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                      erice@bradley.com                         Email and First Class Mail
Sparta United Methodist Church                                         Attn: Beverly Donahue                                    210 N Court St                         Sparta, WI 54656                                                      office@spartamethodist.com                Email and First Class Mail
Spartan Race, Inc                                                      Attn: General Counsel                                    234 Congress St Fl 5                   Boston, MA 02110‐2470                                                                                           First Class Mail
Spectrum Marketing Companies                                           95 Eddy Rd                                               Manchester, NH 03102‐3266                                                                                                                              First Class Mail
Speedway Christian Church                                              Attn: Katie Griffin                                      5110 W 14th St                         Speedway, IN 46224                                                    kgriffin@speedwaychristian.org            Email and First Class Mail
Speedway Christian Church                                              Attn: Katie Griffin                                      5110 W 14th St                         Speedway, IN 46224                                                    mwilson@blswlaw.com                       Email and First Class Mail
                                                                Case 20-10343-LSS                                                  Doc 2541                                   Filed 04/07/21                                               Page 64 of 87

Speedway United Methodist Church                                        5065 W 16th St                                             Speedway, IN 46224                                                                                                    sbradley@speedway‐umc.org                         Email and First Class Mail
Spencer Federated Church                                                Attn: Harry Ritzler                                        P.O. Box 321                           Spencer, NY 14883                                                              bampax10@gmail.com                                Email and First Class Mail
Spencer Federated Church                                                Attn: Harry Roger Ritzler                                  70 N Main St                           Spencer, NY 14883                                                              bampax10@gmail.com                                Email and First Class Mail
SPENCER LAW GROUP                                                       JONATHAN K. KURTZ                                          2224 REGENCY ROAD                      Lexington KY 40503                                                             JONATHAN@SPENCERLAWGROUP.COM                      Email and First Class Mail
Spencer Umc                                                             Attn: Rev Alan R Nagel                                     P.O. Box 415                           Spencer, OK 73084‐0415                                                         pastor@oknagel.com                                Email and First Class Mail
Spencer United Methodist Church                                         Attn: Andrew Baker                                         95 W Franklin St                       Spencer, IN 47460                                                                                                                First Class Mail
Spengler Nathanson Pll                                                  Richard Ernest Wolff                                       900 Adams St                           Toledo, OH 43604                                                               cfwrew1@bex.net                                   Email and First Class Mail
Spirit Lake United Methodist Church                                     Attn: Treasurer                                            1812 Gary Ave                          Spirit Lake, IA 513602                                                         office@spiritlakeumc.org                          Email and First Class Mail
Spirit Of Adventure Council (#227)                                      2 Tower Office Park                                        Woburn, MA 01801                                                                                                      Chuck.Eaton@scouting.org                          Email and First Class Mail
Spirit Of Adventure Council (#227)                                      Attn: Darius Gerald Brown                                  2 Tower Office Park                    Woburn, MA 01801                                                               chuck.eaton@scouting.org                          Email and First Class Mail
Spirit Of Adventure Council (#227)                                      c/o Nixo                                                   Attn: Darius Gerald Brown              53 State St, Fl 31            Exchange Pl                   Boston, MA 02109   dgbrown@nixonpeabody.com                          Email and First Class Mail
Spirit Of Hope United Methodist Church                                  Attn: Warren Harrison, Trustee                             4300 S Lincoln St                      Englewood, CO 80113                                                                                                              First Class Mail
Spirit Of The Valley Umc At Halsey 611 W 3Rd St Halsey, OR              c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Spiro First United Methodist Church                                     Attn: Dennis Anthony Peterson                              P.O. Box 427                           Spiro, OK 74959                                                                dennis2@ipa.net                                   Email and First Class Mail
SPK Law Firm                                                            Alan H. Perer, Esq                                         310 Grant Street, Ste 1400             Pittsburgh PA 15219                                                            aperer@spkpowerlaw.com                            Email and First Class Mail
Splendora Countryside Umc                                               Attn: Steven Geoffrey Lightfoot                            26723 Eagles Landing                   Huffman, TX 77336                                                              steven.g.lightfoot@gmail.com                      Email and First Class Mail
Splendora Countryside United Methodist Church                           Attn: Pastor Steven G Lightfoot                            26117 Fm 2090 E                        Splendora, TX 77372                                                            steven.g.lightfoot@gmail.com                      Email and First Class Mail
Spokane Valley United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Sport Hansa, Inc                                                        79 Dogwood Rd                                              Asheville, NC 28806‐2208                                                                                                                                                First Class Mail
Spring City United Methodist Church                                     Attn: Dave Grant                                           245 Church St                          Spring City, TN 37381                                                          dave@springCityumc.com                            Email and First Class Mail
Spring Creek United Methodist Church                                    Attn: Treasurer                                            9200 Dietz Elkhorn Rd                  Fair Oaks Ranch, TX 78015                                                      rsanderford@springcreekumc.org                    Email and First Class Mail
Spring Garden Umc                                                       Attn: Angela Pope                                          5585 County Rd 29                      Piedmont, AL 36272                                                             anmarie64@yahoo.com                               Email and First Class Mail
Spring Glen Umc ‐ Jacksonville                                          c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Spring Hill Community Ruritan Club                                      Attn: Keith Stiles                                         P.O. Box 4                             Spring Hill, KS 66083                                                          keithstiles312@gmail.com                          Email and First Class Mail
Spring Hill United Methodist Church                                     Attn: Russell Yoder                                        5286 Main St                           Spring Hill, TN 37174                                                                                                            First Class Mail
Spring Hill United Methodist Church (40483)                             c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200    Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                            Email and First Class Mail
Spring Of Life ‐ Orlando                                                c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Spring Ridge Umc                                                        Attn: William E French                                     1083 Davis Rd                          Terry, MS 39170                                                                sr1830@yahoo.com                                  Email and First Class Mail
Spring Valley United Methodist Church                                   Attn: Deb Tucker                                           6946 Delmeta Dr                        Dallas, TX 752484                                                              Debkaytucker@gmail.com                            Email and First Class Mail
Springdale First                                                        c/o Friday, Eldredge & Clark LLP                           Attn: Lindsey Emerson Raines           400 W Capitol Ave, Ste 2000   Little Rock, AR 72201                            lraines@fridayfirm.com                            Email and First Class Mail
Springdale First                                                        Attn: Summer Boyd                                          206 W Johnson Ave                      Springdale, AR 72764                                                           sboyd@firstchurchspringdale.org                   Email and First Class Mail
Springdale United Methodist Church, Inc                                 Attn: Joel Leckie                                          200 Spruce St                          Clinton, SC 29325                                                              joel.leckie@gmail.com                             Email and First Class Mail
Springer Electric Coop                                                  P.O. Box 698                                               Springer, NM 87747‐0698                                                                                                                                                 First Class Mail
Springfield First United Methodist Church                               Attn: Lana Salomonson                                      2941 South Koke Mill Rd                Springfield, IL 62711                                                          lsalomonson@springfieldfirst.org                  Email and First Class Mail
Springfield First United Methodist Church                               Springfield First United Methodist Church ‐ Lana           2941 South Koke Mill Rd                Springfield, IL 62711                                                          lsalomonson@springfieldfirst.org                  Email and First Class Mail
Springfield Gardens United Methodist Church                             131‐29 Farmers Blvd                                        Springfield Gardens, NY 11434                                                                                         crystal@sgumcny.org                               Email and First Class Mail
Springfield Umc                                                         c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Springfield United Methodist Church                                     Attn: Harry Shearouse                                      210 Cleveland St                       Springfield, GA 31329                                                          hhspms@wndstream.net                              Email and First Class Mail
Springfield United Methodist Church                                     Attn: Donna Macdonell                                      307 East Main St                       P.O. Box 97                   Springfield, KY 40069                            retsef1@gmail.com                                 Email and First Class Mail
Springport United Methodist Church                                      Attn: Diane Davis                                          P.O. Box 1004                          127 W Main St                 Springport, MI 49284                             mjmjumc@gmail.com                                 Email and First Class Mail
Springport United Methodist Church                                      Attn: Mark Mitchell                                        258 Green St                           Springport, MI 49284                                                           mjmjumc@gmail.com                                 Email and First Class Mail
Springtown                                                              c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Springtown                                                              109 W 3Rd                                                  Springtown, TX 76082                                                                                                                                                    First Class Mail
Springville First United Methodist Church                               Attn: Treasurer, Springville First United Methodist        474 E Main St                          Springville, NY 14141                                                          mfrench@s1umc.org                                 Email and First Class Mail
Springville First United Methodist Church                               Attn: Milicent Yeager                                      25 Villa Rd                            Springville, AL 35146                                                          milyeager@aol.com                                 Email and First Class Mail
Springville First United Methodist Church                               6471 US Hwy 11                                             Springville, AL 35146                                                                                                 office@springvilleumc.com                         Email and First Class Mail
Springville United Methodist Church                                     Attn: Jeffrey P Taylor                                     401 Old Marion Rd NE                   P.O. Box 10020                Cedar Rapids, IA 52410‐0020                      jtaylor@krflawfirm.com                            Email and First Class Mail
Springville United Methodist Church (080284)                            c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200    Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                            Email and First Class Mail
Springville United Methodist Church+                                    Attn: Kevin Giggy                                          1983 Hollace Chastain Rd               Mitchell, IN 47446                                                             kevingiggy@gmail.com                              Email and First Class Mail
Spruce Pine                                                             c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Spruce Street United Methodist Church                                   386 Spruce St                                              Morgantown, WV 26505                                                                                                  office@sprucestreetumc.org                        Email and First Class Mail
Spry Church (9460)                                                      c/o Bentz Law Firm                                         Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200    Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                            Email and First Class Mail
Squyres United Methodist Church                                         Attn: Lindsey Sirman                                       P.O. Box 46                            Ragley, LA 70657                                                               squyrespastor@gmail.com                           Email and First Class Mail
Squyres United Methodist Church                                         Attn: Rev Lindsey Ann Sirman                               13936 Us‐171                           Ragley, LA 70652                                                               squyrespastor@gmail.com                           Email and First Class Mail
Sr Pastor Travis Park Umc                                               Attn: Eric Vogt                                            230 E Travis                           San Antonio, TV 78205                                                          beth@egsmithlaw.com                               Email and First Class Mail
Ss Felicitas & Perpetua                                                 c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010                            legal@la‐archdiocese.org                          Email and First Class Mail
Ss Francis And Clare Of Assisi Catholic Church, Greenwood               Attn: John S Mercer                                        1400 N Meridian St                     Indianapolis, IN 46202                                                         jsmercer@indylegal.com                            Email and First Class Mail
Ss Peter & Paul Roman Catholic Church, Ionia                            c/o Warner Norcross Judd LLP                               Attn: Elisabeth M Von Eitzen           150 Ottawa Ave Nw, Ste 1500   Grand Rapids, MI 49503                           evoneitzen@wnj.com                                Email and First Class Mail
Ss. Peter And Paul Cathedral, Indianapolis, Inc.                        Attn: John S Mercer                                        1400 N Meridian St                     Indianapolis, IN 46202                                                         jsmercer@indylegal.com                            Email and First Class Mail
Ss. Philomena And Cecilia Catholic Church, Brookville, Inc.             Attn: John S Mercer                                        1400 N Meridian St                     Indianapolis, IN 46202                                                         jsmercer@indylegal.com                            Email and First Class Mail
St Adalbert'S Roman Catholic Congregation                               Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Agnes Catholic Church Society                                        c/o Wood Oviatt Gilman                                     Attn: Timothy Lyster                   1900 Bausch & Lomb Pl         Rochester, NY 14604                              tlyster@woodsoviatt.com                           Email and First Class Mail
St Agnes Catholic Parish                                                c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010                            legal@la‐archdiocese.org                          Email and First Class Mail
St Agnes Catholic School, Inc                                           Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Agnes Catholic School, Inc                                           c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400     Baltimore, MD 21201                              moakey@gejlaw.com                                 Email and First Class Mail
St Agnes Roman Catholic Congregation, Inc                               Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Agnes Roman Catholic Congregation, Inc                               Attn: Matthew William Oakey                                218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Agnes Roman Catholic Congregation, Inc                               c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400     Baltimore, MD 21201                              moakey@gejlaw.com                                 Email and First Class Mail
St Aidan'S Episcopal Church                                             c/o Mark A Salzberg, Squire Patton Boggs (Us) LLP          2550 M St Nw                           Washington, DC 20037                                                           rachelshawaii2@gmail.com                          Email and First Class Mail
St Aidan'S Episcopal Church                                             Rachel Teiko Hayashi                                       17405 NE Glisan St                     Portaland, OR 97230                                                            rachelshawaii2@gmail.com                          Email and First Class Mail
St Alban Episcopal Church Chattanooga                                   Attn: George R Arrants Esq                                 814 Episcopal School Way               Knoxville, TN 37932                                                            garrants@kramer‐rayson.com                        Email and First Class Mail
St Albans (Salisbury)                                                   Attn: Andrea Ross, Esq.                                    The Law Office of Andrea Ross          129 N West St, Ste 1          Easton, MD 21601                                 Andie@AndieRossLaw.com                            Email and First Class Mail
St Albans Church Limited                                                Attn: Robert Hendrix                                       105 1st Ave SW                         Glen Burnie, MD 21061                                                          rehwa216@icloud.com                               Email and First Class Mail
St Alban'S Episcopal Church                                             2848 St Albans Dr                                          Sinking Spring, PA 19608                                                                                              rector@stalbansepiscopal.org                      Email and First Class Mail
St Albans Episcopal Church (Salisbury)                                  Attn: Andrea Ross, Esq.                                    The Law Office of Andrea Ross          129 N West St, Ste 1          Easton, MD 21601                                 Andie@AndieRossLaw.com                            Email and First Class Mail
St Albans Episcopal Church Chattanooga                                  Attn: Benton B Holt III                                    7514 Hixon Pike                        Hixon, TN 37343                                                                benholt3h@gmail.com                               Email and First Class Mail
St Albans Episcopal Church Chattanooga                                  Attn: George R Arrants                                     814 Episcopal School Way               Knoxville, TN 37932                                                            garrants@kramer‐rayson.com                        Email and First Class Mail
St Alban'S Episcopal Church In Albany, California                       Attn: Karen Sjoholm                                        1501 Washington Ave                    Albany, CA 94706                                                               info@st‐albans‐albany.org                         Email and First Class Mail
St Alban'S Episcopal Church, Inc Of Warren County, Miss                 Attn: Marcus M Wilson                                      190 E Capitol St, Ste 650              Jackson, MS 39201                                                              r_sprice@yahoo.com                                Email and First Class Mail
St Alban'S Episcopal Church, Inc Of Warren County, Miss                 Attn: Richard Price                                        5930 Warriors Trl                      Vicksburg, MS 39180                                                            r_sprice@yahoo.com                                Email and First Class Mail
St Alfred'S Church, Inc                                                 c/o Stichter, Riedel, Blain & Postler, Pa                  Attn: Daniel R Fogarty, Esq            110 E Madison St, 300         Tampa, FL 33602                                  dfogarty.ecf@srbp.com                             Email and First Class Mail
St Alfred'S Church, Inc                                                 1601 Curlew Rd                                             Palm Harbor, FL 34683                                                                                                                                                   First Class Mail
St Alphonosus Roman Catholic Congregation, Inc                          Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Alphonsus Liguori Catholic Church Zionsville, IN                     Attn: Matt Mckillip                                        610 Lingle Ave                         P.O. Box 260                  Lafayette, IN 47902                              mmckillip@dol‐in.org                              Email and First Class Mail
St Alphonsus Roman Catholic Congregation, Inc                           Attn: Matthew William Oakey                                218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Ambrose Episcopal Church Foster City, California                     c/o Borowsky & Hayes LLP                                   Attn: Christopher Hayes                101 Mission St, Ste 1640      San Francisco, CA 94105                          christopher.hayes@borowsky.com                    Email and First Class Mail
St Ambrose Episcopal Church Foster City, California                     Attn: Shane Scott‐Hamblen                                  900 Edgewater Blvd                     Foster City, CA 94404                                                          rector_stambrosefc@att.net                        Email and First Class Mail
St Ambrose Parish                                                       Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                                                First Class Mail
St Ambrose Roman Catholic Congregation, Inc                             Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Ambrose Roman Catholic Congregation, Inc                             Attn: Matthew William Oakey                                218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Ambrose School                                                       Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                              kydalalaw@aim.com                                 Email and First Class Mail
St Ambrose'S Roman Catholic Church Of Buffalo                           c/o Woods Oviatt Gilman LLP                                Attn: Timothy P Lyster, Esq            1900 Bausch & Lomb Pl         Rochester, NY 14604                              tlyster@woodsoviatt.com                           Email and First Class Mail
St Andrew                                                               c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
St Andrew & St Luke Episcopal Church Beacon Inc                         15 S Ave                                                   Beacon, NY 12508                                                                                                      saslecbeacon@gmail.com                            Email and First Class Mail
St Andrew And St Luke Church                                            John F. Williams                                           15 South Ave                           Beacon, NY 12508                                                               saslecbeacon@gmail.com                            Email and First Class Mail
St Andrew And St Luke Episcopal Church Beacon Inc                       St Andrew and St Luke Church                               15 South Ave                           Beacon, NY 12508                                                               saslecbeacon@gmail.com                            Email and First Class Mail
St Andrew By The Bay Roman Catholic Congregation, Inc                   Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Andrew By The Bay Roman Catholic Congregation, Inc                   Attn: Matthew William Oakey                                218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Andrew Catholic School                                               c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010                            legal@la‐archdiocese.org                          Email and First Class Mail
St Andrew Episcopal Church                                              7989 Little Mountain Rd                                    Mentor, OH 44060                                                                                                      standrewmentor@gmail.com                          Email and First Class Mail
St Andrew Lutheran Church                                               4811 High St                                               Portsmouth, VA 23703                                                                                                  griffin46@cox.net                                 Email and First Class Mail
St Andrew Lutheran Church                                               Attn: Jeffrey Allen Griffin                                4811 High St                           Portsmouth, VA 23703                                                           griffin46@cox.net                                 Email and First Class Mail
St Andrew Lutheran Church                                               Attn: Kim A. Lewis                                         2019 Cunningham Dr, Ste 200            Hampton, VA 23666                                                              griffin46@cox.net                                 Email and First Class Mail
St Andrew Lutheran Church                                               Jeffrey Allen Griffin                                      4811 High St                           Portsmouth, VA 23703                                                           griffin46@cox.net                                 Email and First Class Mail
St Andrew Lutheran Church                                               Attn: Kim A Lewis                                          2019 Cunningham Dr, Ste 200            Hampton, VA 23666                                                              klewis@johnleeatty.net                            Email and First Class Mail
St Andrew Lutheran Church                                               Attn: Mary Louise Strehlow                                                                                                                                                       strehlow8215@comcast.net                          Email and First Class Mail
St Andrew Lutheran Church                                               Attn: Beth Oliver                                          5607 NE Gehr Rd                        Vancouver, WA 98662                                                            treasurer@salcvan.org                             Email and First Class Mail
St Andrew Lutheran Church                                               Attn: Mary Louise Strehlow                                 5607 NE Gehr Rd                        Vancouver, WA 98662                                                            treasurer@salcvan.org                             Email and First Class Mail
St Andrew Parish                                                        Attn: Andre L. Kydala                                      54 Old Hwy 22                          Clinton, NJ 08809                                                              kydalalaw@aim.com                                 Email and First Class Mail
St Andrew The Apostle                                                   331 Orchard St                                             Rocky Hill, CT 06067                                                                                                  office@thechurchofstandrew.org                    Email and First Class Mail
St Andrew Umc                                                           Attn: Chris Danielson                                      4703 N 50 W                            W Lafayette, IN 47906                                                          chris@andrew‐umc.org                              Email and First Class Mail
St Andrew Umc                                                           c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
St Andrew Umc                                                           Jeremiah Gibbs                                             12862 Arvada Pl                        Fishers, IN 46038                                                              jeremiah.gibbs@inumc.org                          Email and First Class Mail
St Andrew United Methodist Church                                       c/o Jackson Walker LLP                                     Attn: Michael Held                     2323 Ross Ave, Ste 600        Dallas, TX 75201                                 mheld@jw.com                                      Email and First Class Mail
St Andrew United Methodist Church                                       Attn: Traci Hughes                                         5801 W Plano Pkwy                      Plano, TX 75093                                                                thughes@standrewumc.org                           Email and First Class Mail
St Andrew United Methodist Church                                       Attn: Traci Hughes Dir Busisness Operations                5801 W Plano Pkwy                      Plano, TX 75093                                                                thughes@standrewumc.org                           Email and First Class Mail
St Andrew United Methodist Church                                       c/o Jackson Walker LLP                                     Attn: Michael S Held                   2323 Ross Ave, Ste 600        Dallas, TX 75201                                 thughes@standrewumc.org                           Email and First Class Mail
St Andrew United Methodist Church, Indianapolis                         Attn: Board of Trustees, St Andrew United Methodist        2560 Villa Ave                         Indianapolis, IN 46203                                                         jeremiah.gibbs@inumc.org                          Email and First Class Mail
St Andrews                                                              c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@gmail.com                                   Email and First Class Mail
St Andrew's ‐ Cherry Hill                                               c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
St Andrews And St Johns Episcopal Church S W Harbor                     c/o the Episcopal Diocese of Maine / Martin                P.O. Box 4036                          Portland, ME 04101                                                             bmartin@episcopalmaine.org                        Email and First Class Mail
St Andrews Ashland                                                      Attn: Randi L Osberg                                       402 Graham Ave 6th Fl                  Eau Claire, WI 54701                                                           rosberg@ruderware.com                             Email and First Class Mail
St Andrews Ashland                                                      Attn: Treasurer                                            510 S Farwell                          Eau Claire, WI 54701                                                                                                             First Class Mail
St Andrew's Brandon                                                     c/o Bradley Arant Boult Cummings, LLP                      Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
St Andrew's Brandon ‐ Brandon                                           c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
St Andrew's Church (Manchester)                                         c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi                  159 Main St                   Nashua, NH 03060                                 peter@thetamposilawgroup.com                      Email and First Class Mail
St Andrews Community United Methodist Church Inc.                       c/o Dewbre & Dewbre Pc                                     Attn: Ross Dewbre                      2220 Shadowlake Dr            Oklahoma City, OK 73159                          ross@dewbrelaw.com                                Email and First Class Mail
St Andrews Episcopal Church                                             Attn: Theodore Grant Ambrose                                                                                                                                                     grant@standrewsyork.org                           Email and First Class Mail
St Andrews Episcopal Church                                             1819 Heights Blvd                                          Houston, TX 77008                                                                                                     jgrace@saecheights.org                            Email and First Class Mail
St Andrews Episcopal Church                                             583 W Hopocan Ave                                          Barberton, OH 44203                                                                                                   michaelpetrochuck@hotmail.com                     Email and First Class Mail
St Andrews Episcopal Church                                             583 W Hopocan Ave                                          Barberton, OH 44203                                                                                                   michaelpetrochuk@hotmail.com                      Email and First Class Mail
St Andrews Episcopal Church                                             2239 Creek Rd                                              Burt, NY 14028                                                                                                        office@standrewburt.com                           Email and First Class Mail
St Andrews Episcopal Church                                             Attn: Rev June Hardy Dorsey, Rector                        300 3rd St                             Elyria, OH 44035                                                               revjunehd@gmail.com; office@standrewselyria.orf   Email and First Class Mail
St Andrews Episcopal Church                                             Attn: Lance Wallace                                        2301 Deltona Blvd                      Spring Hill, FL 34606                                                          schurch22@tampabay.rr.com                         Email and First Class Mail
St Andrew's Episcopal Church                                            Attn: Fr James R Morrison                                  1031 S Carrolton Ave                   New Orleans, LA 70118                                                          jmorrison@standrewsnola.com                       Email and First Class Mail
St Andrew's Episcopal Church                                            c/o Wright, Lindsey & Jennings LLP                         Attn: John R Tisdale                   200 W Capitol Ave, Ste 2300   Little Rock, AR 72201                            jtisdale@wlj.com                                  Email and First Class Mail
St Andrew's Episcopal Church                                            Attn: Michael Petrochuk                                    583 W Hopocan Ave                      Barbeton, OH 44203                                                             michaelpetrochuk@hotmail.com                      Email and First Class Mail
St Andrew's Episcopal Church                                            2535 E Broadway                                            Pearland, TX 77581                                                                                                    office@pumpkinchurch.com                          Email and First Class Mail
St Andrew's Episcopal Church                                            Attn: Jason Poling                                         7859 Tick Neck Rd                      Pasadena, MD 21122                                                             priest@standrewspasadena.com                      Email and First Class Mail
St Andrew's Episcopal Church                                            Attn: Rev E Brust                                          210 S Indian River Dr                  Fort Pierce, FL 34950                                                          rector@mystandrews.org                            Email and First Class Mail
St Andrew's Episcopal Church                                            John R Tisdale                                             840 W Oak St                           Rogers, AR 72757                                                                                                                 First Class Mail
St Andrew's Episcopal Church                                            Richard F Ohlsen                                           Same                                   Same                                                                                                                             First Class Mail
St Andrew's Episcopal Church (Sudlersville)                             c/o the Law Office of Andrea Ross                          Attn: Andrea Ross Esq                  129 N West St, Ste 1          Easton, MD 21601                                 Andie@AndieRossLaw.com                            Email and First Class Mail
St Andrew's Episcopal Church Yaphank                                    Attn: Richard Ohlsen                                       244 E Main St                          P.O. Box 249                  Yaphank, NY 11980                                info@standrewstaphank.org                         Email and First Class Mail
St Andrews Episcopal Church York Pa                                     Attn: Theodore Grant Ambrose                               1502 4th Ave                           York, PA 17403                                                                 rector@standrewsyork.org                          Email and First Class Mail
St Andrew's Episcopal Church, Albany, NY                                Attn: Sr Warden Roland Lascala                             10 N Main Ave                          Albany, NY 12203                                                               parishoffice@standrewsalbany.org                  Email and First Class Mail
St Andrews Episcopal Church, Of Toledo, Ohio                            Attn: Richard T Preston                                    2770 W Central Ave                     Toledo, OH 43606                                                               standrews419@gmail.com                            Email and First Class Mail
St Andrews Episcopal School                                             Attn: Kathryn Fitzpatrick                                  8012 Oak St                            New Orleans, LA 70118                                                          kfitzpatrick@standrewsepiscopalschool.org         Email and First Class Mail
St Andrews Presbyterian Church                                          Attn: James Edward Maddux                                  3204 Skillman                          Dallas, TX 75206                                                               standrews@airmail.net                             Email and First Class Mail
St Andrew's Presbyterian Church                                         Attn: Brad Van Allen                                       3228 SW Sunset Blvd                    Portland, OR 97239                                                             bva@nwpaperbox.com                                Email and First Class Mail
St Andrews Umc Amory Ms                                                 Attn: Sherri Armstrong                                     P.O. Box 535                           Amory, MS 38821                                                                mail@standrewsamory.org                           Email and First Class Mail
St Andrews Umc Oxford Ms                                                Claude Joe Gauvin                                          421 N 16th St                          Oxford, MS 38655                                                               joegauvin@gmail.com                               Email and First Class Mail
St Andrews United Methodist Church                                      Attn: Cynthia Siebert                                      39 Laurel St                           Hagerstown, MD 21742                                                           cindysgsteach@gmail.com                           Email and First Class Mail
St Andrews United Methodist Church                                      Attn: Christopher Serufusa                                 1020 Maryland Ave                      Hagerstown, MD 21740                                                           cserufusa@gmail.com                               Email and First Class Mail
St Andrews United Methodist Church                                      431 N 16th St                                              Oxford, MS 38655                                                                                                      joegauvin@gmail.com                               Email and First Class Mail
St Andrews United Methodist Church                                      Attn: Scott Foster                                         121 Lofton Dr                          Fayetteville, NC 28311                                                         office@standrewsfayetteville.org                  Email and First Class Mail
St Andrews United Methodist Church                                      P.O. Box 6                                                 Oxford, MS 38655                                                                                                                                                        First Class Mail
St Andrew's United Methodist Church                                     c/o Bradley Arant Boult Cummings, LLP                      Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
St Andrew's United Methodist Church                                     Deb Guthrie‐Sammet                                         120 W Sandusky St                      Findlay, OH 45840                                                                                                                First Class Mail
St Andrews United Methodist Church ‐ Brandon                            c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
St Andrews United Methodist Church Of Orangeburg                        Attn: Bob Mccurry                                          1248 Lee Blvd Nw                       Orangeburg, SC 29118                                                           rfmccurry@hbrllp.com                              Email and First Class Mail
St Andrews United Methodist Church Of Orangeburg                        Attn: Robert T Cannon                                      1980 Columbia Rd                       Orangeburg, SC 29115                                                           rtcannon@umcsc.org                                Email and First Class Mail
St Angela Merici Roman Catholic Church, Metairie, Louisiana             Attn: Susan Zeringue, General Counsel                      7887 Walmsley Ave                      New Orleans, LA 70125                                                          szeringue@arch‐no.org                             Email and First Class Mail
St Ann Hampton                                                          Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                              kydalalaw@aim.com                                 Email and First Class Mail
St Ann Raritan Parish                                                   Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                              kydalalaw@aim.com                                 Email and First Class Mail
St Ann Roman Catholic Church And Shrine, Metaire, Louisiana             Attn: Susan A Zeringue                                     7887 Walmsley Ave                      New Orleans, LA 70125                                                          szeringue@arch‐no.org                             Email and First Class Mail
St Ann Roman Catholic Church And Shrine, Metairie, Louisiana            Attn: Susan A Zeringue                                     7887 Walmsley Ave                      New Orleans, LA 70125                                                          szeringue@arch‐no.org                             Email and First Class Mail
St Ann School                                                           Attn: Andre L. Kydala                                      54 Old Hwy 22                          Clinton, NJ 08809                                                                                                                First Class Mail
St Anne'S Episcopal Church                                              Attn: Allyn Danni                                          6221 Sauterne Dr                       Macungie, PA 18062                                                             adanni@rcn.com                                    Email and First Class Mail
St Anne'S Episcopal Church                                              St Annes Church                                            311 Oakleigh Ave`                      P.O. Box 387                  Appomattox, VA 24522                                                                               First Class Mail
St Anne'S Episcopal Church, Jacksonville, NC                            Attn: Alicia R Alford                                      St Annes Episcopal Church              711 Henderson Dr              Jacksonville, NC 28540                           Stannesjaxnc@outlook.com                          Email and First Class Mail
St Anne'S Episcopal Church, Trexlertown                                 Attn: Allyn Danni                                          6667 Lower Macungie Rd                 P.O. Box 368                  Trexlertown, PA 18087                            administrator@stannesepiscopal.net                Email and First Class Mail
St Ann'S Avilton, Roman Catholic Congregation, Inc                      Attn: Matthew W Oakley                                     218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Ann'S Church                                                         82 Shore Rd                                                Old Lyme, CT 06371                                                                                                    office@saintannsoldlyme.org                       Email and First Class Mail
St Ann'S Episcopal Church                                               Attn: Rev Jeffrey Stevenson                                262 Middle Rd                          Sayville, NY 11782                                                             frjeff@saint‐anns.org                             Email and First Class Mail
St Ann'S Episcopal Church                                               c/o Speyer & Perlberg LLP                                  Attn: Dennis M Perlberg                1300 Veterans Hwy, Ste 200    Hauppauge, NY 11788                              perlberg@speyerperlber.com                        Email and First Class Mail
St Anns Episcopal Church Windham                                        c/o the Episcopal Diocese of Maine/ Martin                 P.O. Box 4036                          Portland, ME 04101                                                             bmartin@episcopalmaine.org                        Email and First Class Mail
St Ann'S Roman Catholic Congregation Inc                                Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Anthony Of Padua                                                     Attn: L. Kydala                                            54 Old Hwy 22                          Clinton, NJ 08809                                                              kydalalaw@aim.com                                 Email and First Class Mail
St Anthony Of Padua Roman Catholic Church, Luling, Louisiana            Attn: Susan A Zeringue, General Counsel                    7887 Walmsley Ave                      New Orleans, LA 70125                                                          szeringue@arch‐no.org                             Email and First Class Mail
St Anthony Of Padua Roman Catholic Congregation, Inc                    Attn: Matthew W Oakley                                     218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Anthony Park United Church Of Christ                                 Attn: James Snoxell                                        2129 Commonwealth Ave                  St Paul, MN 55108                                                              jsnoxell@hennsnoxlaw.com                          Email and First Class Mail
St Anthony Park United Church Of Christ                                 c/o Henningson & Snoxell Ltd                               Attn: James E Snoxell                  6900 Wedgwood Rd, Ste 200     Maple Grove, MN 55311‐3541                                                                         First Class Mail
St Anthony School                                                       c/o Roman Catholic Archdiocese of Los Angeles              Attn: Margaret Graf                    3424 Wilshire Blvd            Los Angeles, CA 90010                            legal@la‐archdiocese.org                          Email and First Class Mail
St Anthony Shrine, Emmitsburg, Roman Catholic Congregation              Attn: Matthew W Oakley                                     218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Athanasius' Roman Catholic Congregation, Inc                         Attn: Matthew W Oakley                                     218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Augustine Church                                                     c/o Woods Oviatt Gilman LLP                                Attn: Timothy P Lyster, Esq            1900 Bausch & Lomb Pl         Rochester, NY 14604                              tlyster@woodsoviatt.com                           Email and First Class Mail
St Augustine Episcopal Church                                           Attn: the Very Rev William A J Heine Jr                    3412 Haring Rd                         Metairie, LA 70006                                                             ajheine@bellsouth.net                             Email and First Class Mail
St Augustine Of Canterbury                                              Attn: Andre L. Kydala                                      54 Old Hwy 22                          Clinton, NJ 08809                                                              kydalalaw@aim.com                                 Email and First Class Mail
St Augustine Of Canterbury Episcopal Church                             c/o Episcopal Diocese of Northwestern Pa                   Attn: Sean Rowe                        145 W 6th St                  Erie, PA 16501                                   cdougan@dionwpa.org                               Email and First Class Mail
St Augustine Of Canterbury Episcopal Church                             Attn: Rev Joseph C Alsay Rector                            14700 N May Ave                        Oklahoma City, OK 73134                                                        Rector@sac‐okc.org                                Email and First Class Mail
St Augustine Of Canterbury Episcopal Church                             Attn: Sr Warden Terri Rothe                                P.O. Box 5425                          Navarre, FL 32566                                                              sremington@clarkparington.com                     Email and First Class Mail
St Augustine Of Canterbury Episcopal Church                             Attn: Sr Warden Terri Rothe                                P.O. Box 5425                          Navarre, FL 32566                                                              terrirothe69@gmail.com                            Email and First Class Mail
St Augustine School, Inc                                                Attn: Matthew W Oakley                                     218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Augustine Shores United Methodist Church ‐ Augustine                 c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
St Augustines Canterbury School                                         Attn: Andre L. Kydala                                      54 Old Hwy 22                          Clinton, NJ 08809                                                              kydalalaw@aim.com                                 Email and First Class Mail
St Augustine's Church                                                   Attn: Nathanael Saint‐Pierre                               575 Grand St, Apt E2005                New York, NY 10002                                                             natsaintpierre@gmail.com                          Email and First Class Mail
St Augustine's Church                                                   333 Madison St                                             New York, NY 10002                                                                                                    rector@staugnyc.org                               Email and First Class Mail
St Augustine's Church                                                   Nathanael Saint‐Pierre                                     575 Grand St, Apt E2005                New York, NY 10002                                                             rector@staugnyc.org                               Email and First Class Mail
St Augustine's Episcopal Church In Oakland, California                  Attn: the Rev James Dahlin                                 521 29th St                            Oakland, CA 94609                                                              rev.jim@staugepiscopal.org                        Email and First Class Mail
St Augustines Williamsport                                              Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Augustine's Williamsport, Roman Catholic Congregation, Inc           Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Austin Catholic Church                                               Attn: Chancellor                                           6225 E US 290 Hwy Svrd Eb              Austin, TX 78723                                                               ron‐walker@austindiocese.org                      Email and First Class Mail
St Austin Catholic Church                                               Attn: Rev Charles Kullman                                  2026 Guadalupe St                      Austin, TX 78705                                                                                                                 First Class Mail
St Barnabas Catholic Church                                             c/o Roman Catholic Archdiocese of Los Angeles              Attn: Margaret Graf                    3424 Wilshire Blvd            Los Angeles, CA 90010                            legal@la‐archdiocese.org                          Email and First Class Mail
St Barnabas Church (Berlin)                                             c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi                  159 Main St                   Nashua, NH 03060                                 peter@thetamposilawgroup.com                      Email and First Class Mail
St Barnabas Episcopal Church                                            Attn: Rev Canon Joseph B Howard                            3700 Woodmont Blvd                     Nashville, TN 37215                                                            jhoward@edtn.org                                  Email and First Class Mail
St Barnabas Episcopal Church                                            Attn: The Rev Canon Joseph B Howard                        3700 Woodmont Blvd                     Nashville, TN 37215                                                            jhoward@edtn.org                                  Email and First Class Mail
St Barnabas Episcopal Church                                            417 Elton St                                               Brooklyn, NY 11208                                                                                                    syljoyce526@al.com                                Email and First Class Mail
St Barnabas' Episcopal Church ‐ Millcreek                               Lydia E York                                               2800 Duncan Rd                         Wilmington, DE 19808                                                           leyork@comcast.net                                Email and First Class Mail
St Barnabas Episcopal Church Greensboro, NC                             Attn: Vicar Treasurer                                      1300 Jefferson Rd                      Greensboro, NC 27410                                                           stbarnabasgreensboro@gmail.com                    Email and First Class Mail
St Barnabas Episcopal Church, Bay Village OH                            Attn: Rev Alexander Martin & Clare Smith Long              468 Bradley Rd                         Bay Village, OH 44140                                                          fralex@stbarnabasv.org                            Email and First Class Mail
St Barnabas United Methodist Church ‐ Arlington                         c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
St Barnabas United Methodist Church ‐ Arlington                         5011 W Pleasant Ridge Rd                                   Arlington, TX 76016                                                                                                                                                     First Class Mail
St Bartholomew                                                          Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                              kydalalaw@aim.com                                 Email and First Class Mail
St Bartholomew Protestant Episcopal Church, Inc                         Attn: Stephen C Secaur                                     435 Som Ctr Rd                         Mayfield Village, OH 44143                                                     saintbartohio@gmail.com                           Email and First Class Mail
St Bartholomew Protestant Episcopal Church, Inc                         Attn: Stephen C Secaur                                     435 Som Center Rd                      Mayfield, OH 44143                                                             saintbartohio@gmail.com                           Email and First Class Mail
St Bartholomew School                                                   Attn: Andre L. Kydala                                      54 Old Hwy 22                          Clinton, NJ 08809                                                              kydalalaw@aim.com                                 Email and First Class Mail
St Bartholomew'S Church In The City Of New York                         325 Park Ave                                               New York, NY 10022                                                                                                    dwolfe@stbarts.org                                Email and First Class Mail
St Bartholomew'S Church In The City Of New York                         Attn: Patrick A Macmurray                                  353 W 56th St, Apt 9‐I                 New York, NY 10019                                                             pamacmurray@gmail.com                             Email and First Class Mail
St Bartholomew's Church, Inc                                            Attn: Gawain F De Leeuw, Rector                            82 Prospect St                         White Plains, NY 10606                                                         gawaind@gmail.com                                 Email and First Class Mail
St Bartholomew's Church, Inc                                            c/o Whiteford Taylor & Preston LLP                         Attn: Kenneth M Lewis                  220 White Plains Rd, 2nd Fl   Tarrytown, NY 10591                              klewis@wtplaw.com                                 Email and First Class Mail
St Bartholomew'S Episcopal Church                                       Attn: Rev Dr Angela Shepherd                               1790 Lavista Rd                        Atlanta, GA 30329                                                              angela@stbartsatlanta.org                         Email and First Class Mail
St Bartholomew'S Episcopal Church And Academy                           622 Airline Rd                                             Corpus Christi, TX 78412                                                                                              stbartcc@att.net                                  Email and First Class Mail
St Bartholomew'S, Manchester, Roman Catholic Congregation, I            Attn: Matthew W Oakley                                     218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Batholomews, Manchester                                              Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Bede The Venerable                                                   c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010                            legal@la‐archdiocese.org                          Email and First Class Mail
St Benedict Church                                                      c/o Roman Catholic Archdiocese of Los Angeles              Attn: Margaret Graf                    3424 Wilshire Blvd            Los Angeles, CA 90010                            legal@la‐archdiocese.org                          Email and First Class Mail
St Benedict Roman Catholic Congregation, Inc                            Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Benilde Roman Catholic Church, Metairie, Louisiana                   Attn: Susan A Zeringue                                     7887 Walmsley Ave                      New Orleans, LA 70125                                                          szeringue@arch‐no.org                             Email and First Class Mail
St Bernadette                                                           Attn: Andre L. Kydala                                      54 Old Hwy 22                          Clinton, NJ 08809                                                              kydalalaw@aim.com                                 Email and First Class Mail
St Bernadette Roman Catholic Congregation, Inc                          Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Bernard Church 1306 E Main St Crawfordsville, IN                     Attn: Matt Mckillip                                        610 Lingle Ave                         P.O. Box 260                  Lafayette, IN 47902                              mmckillip@dol‐in.org                              Email and First Class Mail
St Bernard Of Clairvaux Parish                                          Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                                                First Class Mail
St Bernardines Parish                                                   c/o Roman Catholic Archdiocese of Los Angeles              Attn: Margaret Graf                    3424 Wilshire Blvd            Los Angeles, CA 90010                            legal@la‐archdiocese.org                          Email and First Class Mail
St Bernard'S Roman Catholic Church                                      c/o Westerman Ball Ederer Miller Zucker & Sharfstein LLP   Attn: Jw/Wch                           1201 Rxr Plz                  Uniondale, NY 11556                              wheuer@westermanllp.com                           Email and First Class Mail
St Bernards Roman Catholic Congregation Inc                             Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Bethlehem United Methodist Church                                    Attn: Emily Bellamy, Treasurer                             2201 Old Russellville Pike             Clarksville, TN 37040                                                          stbumc@gmail.com                                  Email and First Class Mail
St Boniface Church 318 N 9Th St Lafayette, IN 47904                     Attn: Matt Mckillip                                        610 Lingle Ave                         P.O. Box 260                  Lafayette, IN 47902                              mmckillip@dol‐in.org                              Email and First Class Mail
St Boniface Martyr Parish                                               c/o Westerman Ball Ederer Miller Zucker & Sharfstein LLP   Attn: Jw/Wch                           1201 Rxr Plz                  Uniondale, NY 11556                              wheuer@westermanllp.com                           Email and First Class Mail
St Bride's Church                                                       621 N Sparrow Rd                                           Chesapeake, VA 23325                                                                                                  stbrideschurch@gmail.com                          Email and First Class Mail
St Bridget of Sweden Parish                                             c/o Roman Catholic Archdiocese of Los Angeles              Attn: Margaret Graf                    3424 Wilshire Blvd            Los Angeles, CA 90010                            legal@la‐archdiocese.org                          Email and First Class Mail
St Bridgets Chinese Catholic Church                                     c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010                            legal@la‐archdiocese.org                          Email and First Class Mail
St Brigid'S Roman Catholic Congregation Inc                             Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Casimir'S Roman Catholic Congregation Inc                            Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                                 Email and First Class Mail
St Catharine Roman Catholic Church                                      c/o Carella, Byrne, Et Al                                  Attn: Charles M Carella Esq            5 Becker Farm Rd              Roseland, NJ 07068                               cmcarella@carellabyrne.com                        Email and First Class Mail
St Catherine Laboure Holy Name Society                                  c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010                            legal@la‐archdiocese.org                          Email and First Class Mail
                                                                            Case 20-10343-LSS                                                  Doc 2541                                   Filed 04/07/21                                       Page 65 of 87

St Catherine Of Siena Roman Catholic Church, Metairie, LA                           Attn: Susan A Zeringue                                     7887 Walmsley Ave                      New Orleans, LA 70125                                          szeringue@arch‐no.org                   Email and First Class Mail
St Catherine Of Siena Roman Catholic Church, Metairie, LA                           Attn: Susan Zeringue, General Counsel                      7887 Walmsley Ave                      New Orleans, LA 70125                                          szeringue@arch‐no.org                   Email and First Class Mail
St Catherine Of Siena‐Austin Texas                                                  c/o Bsa Coordinator                                        Attn: Chancellor                       6225 E US 290 Hwy Svrd Eb      Austin, TX 78723                ron‐walker@austindiocese.org            Email and First Class Mail
St Catherine Of Siena‐Austin Texas                                                  Attn: Rev Patrick Coakley                                  4800 Convict Hill Rd                   Austin, TX 78749                                                                                       First Class Mail
St Catherine Of Sienna Episcopal Church                                             Attn: Andrew Duncan Ellison                                4747 Sienna Pkwy                       Missouri City, TX 77459                                        fatherandrew@siennachurch.org           Email and First Class Mail
St Catherine'S Episcopal Church, Marietta GA                                        Attn: Sarah K Fisher                                       571 Holt Rd                            Marietta, GA 30068                                             sarah@stcatherines.org                  Email and First Class Mail
St Cathrine Of Siena                                                                Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St Ceceilia Iselin Parish                                                           Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St Cecilia Monmouth Junction Parish                                                 Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St Charles Borromeo Parish                                                          Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St Charles Borromeo'S Roman Catholic Congregation, Inc                              Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St Charles Episcopal Church                                                         Attn: Rev Stacy Walker                                     994 N 5th Ave                          St Charles, IL 60174                                           revstacy@stcharlesepiscopal.org         Email and First Class Mail
St Charles Parish School Board                                                      Attn: Sales and Use Tax Dept                               P.O. Box 46                            Luling, LA 70070‐0046                                                                                  First Class Mail
St Charles United Methodist Church                                                  P.O. Box 693                                               1905 Ormond Blvd                       Destrehan, LA 70047                                            revmichelleharris@gmail.com             Email and First Class Mail
St Charles United Methodist Church                                                  Attn: Treasurer                                            301 W Belle Ave                        St Charles, MI 48655                                           stcharlesumc@att.net                    Email and First Class Mail
St Christopher Episcopal Church                                                     Attn: Brian W Cannaday                                     2508 St Christopher Ave                League City, TX 77573                                          office@stchrischurch.org                Email and First Class Mail
St Christopher Roman Catholic Church, Metairie, Louisiana                           Attn: Susan A Zeringue                                     7887 Walmsley Ave                      New Orleans, LA 70125                                          szeringue@arch‐no.org                   Email and First Class Mail
St Christopher Roman Catholic Church, Metairie, Louisiana                           Attn: Susan A Zeringue                                     7887 Waimsley Ave                      New Orleans, LA 70125                                          szeringue@arch‐no.org                   Email and First Class Mail
St Christopher‐Knights Of Columbus                                                  c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St Christophers Episcopal Church                                                    Attn: the Rev Susan Sowers                                 3200 N 12th Ave                        Pensacola, FL 32503                                            susan@scpen.org                         Email and First Class Mail
St Christopher'S Episcopal Church                                                   Attn: Marty Hardsocg                                       2602 Deming Blvd                       Cheyenne, WY 82001                                             mmjskh@msn.com                          Email and First Class Mail
St Christopher'S Episcopal Church                                                   Attn: Peter C Nicolaysen                                   P.O. Box 7                             Casper, WY 82602                                               mmjskh@msn.com                          Email and First Class Mail
St Christopher'S Episcopal Church                                                   Attn: Eileen Patricia Walsh                                3300 Cedar Ln                          Portsmouth, VA 23703                                           office@st‐christophers‐portsmouth.org   Email and First Class Mail
St Christopher'S Episcopal Church                                                   Attn: Rev Susan Sowers                                     3200 N 12th Ave                        Pensacola, FL 32503                                            sremington@clarkparington.com           Email and First Class Mail
St Christopher'S Episcopal Church                                                   Attn: Madeline Shelton Hawley                              8724 Travis Hills Dr                   Austin, TX 78735                                                                                       First Class Mail
St Clare Catholic Church                                                            c/o Roman Catholic Archdiocese of Los Angeles              Attn: Margaret Graf                    3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St Clares Roman Catholic Congregation Inc                                           Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St Clement Of Rome Roman Catholic Church, Metairie, Louisiana                       Attn: Susan A Zeringue                                     7887 Walmsley Ave                      New Orleans, LA 70125                                          szeringue@arch‐no.org                   Email and First Class Mail
St Clement'S Episcopal Church In Berkeley, California                               Attn: the Rev Bruce D O'Neill                              2837 Claremont Blvd                    Berkeley, CA 94705                                             bruce@stclementsberkeley.org            Email and First Class Mail
St Clements Lansdowne Catholic Congregation Inc                                     Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St Clements Roman Catholic Congregation Inc                                         Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St Clement'S Roman Catholic Congregation, Inc                                       Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St Clement'S, Lansdowne, Roman Catholic Congregation, Inc                           Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St Cletus Roman Catholic Church                                                     Attn: Susan Zeringue                                       7887 Walmsley Ave                      New Orleans, LA 70125                                          szeringue@arch‐no.org                   Email and First Class Mail
St Columba Episcopal Church                                                         Attn: George Arrants                                       814 Episcopal School Way               Knoxville, TN 37932                                            garrants@kramer‐rayson.com              Email and First Class Mail
St Columba'S Episcopal Church                                                       Attn: Karen Sprague                                        4201 Albemarle St NW                   Washington, DC 20016                                           KSPRAGUE@COLUMBA.ORG                    Email and First Class Mail
St Cornelius Catholic Church                                                        c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St Cuthbert Episcopal Church                                                        Attn: Bruce H Bonner                                       17020 West Rd                          Houston, TX 77095                                              revbruce@stcuthbert.org                 Email and First Class Mail
St Cyprian'S Episcopal Church                                                       Attn: Rebecca Morris                                       3274 Passadena                         Detroit, MI 48238                                              honor2rebecca@yahoo.com                 Email and First Class Mail
St Cyprian'S Episcopal Church                                                       St Cyprians Episcopal Church                               1242 W Queen St                        Hampton, VA 23669                                              office@stcprianshamptonva.org           Email and First Class Mail
St Cyprian'S Episcopal Church                                                       Attn: Rebecca Morris                                       6114 28th St                           Detroit, MI 48210                                              scyprians@aol.com                       Email and First Class Mail
St Davids Episcopal Church                                                          Attn: the Rev Katherine Lewis                              13000 St Davids Rd                     Minnetonka, MN 55305                                           klewis@stdavidsparish.org               Email and First Class Mail
St Davids Episcopal Church                                                          284 Stoddards Wharf Rd                                     Gales Ferry, CT 06335                                                                                 Steve4BZ@gmail.com                      Email and First Class Mail
St Davids Episcopal Church                                                          Attn: Stephen T Forbes                                     12 Chasey Ln                           Norwich, CT 06360                                              Steve4BZ@gmail.com                      Email and First Class Mail
St David's Episcopal Church                                                         Attn: Stuart Saunders                                      1300 Wiltshire Ave                     San Antonio, TX 78209                                          bethc@saintdavids.net                   Email and First Class Mail
St David's Episcopal Church                                                         Attn: Parish Administrator                                 1801 Camborne Rd                       North Chesterfield, VA 23236                                   churchadmin@stdavidsrva.org             Email and First Class Mail
St David's Episcopal Church                                                         Attn: James Carver                                         2320 Grubb Rd                          Wilmington, DE 19810                                           stdavidschurchoffice@verizon.net        Email and First Class Mail
St Dominic Savio Church                                                             c/o Roman Catholic Archdiocese of Los Angeles              Attn: Margaret Graf                    3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St Dominics Catholic Church                                                         c/o Roman Catholic Archdiocese of Los Angeles              Attn: Margaret Graf                    3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St Dominic'S Roman Catholic Church, New Orleans, Louisiana                          Attn: Susan Zeringue, General Counsel                      7887 Walmsley Ave                      New Orleans, LA 70125                                          szeringue@arch‐no.org                   Email and First Class Mail
St Dominics Roman Catholic Congregation Inc                                         Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St Dominic'S Roman Catholic Congregation, Inc                                       Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St Dorothy Church                                                                   c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd             Los Angeles, CA 90010           Legal@la‐archdiocese.org                Email and First Class Mail
St Dorothy Church                                                                   c/o Roman Catholic Archdiocese of Los Angeles              Attn: Margaret Graf                    3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St Dunstan'S Episcopal Parish                                                       c/o Sullivan Hill Rez & Engel                              Attn: James P Hill, Esq                600 B St, Ste 1700             San Diego, CA 92101             hill@sullivanhill.com                   Email and First Class Mail
St Dunstan'S Episcopal Parish                                                       Attn: Kirby Smith                                          2083 Sunset Cliffs Blvd                San Diego, CA 92107                                            ksmith@sded.org                         Email and First Class Mail
St Edmunds Episcopal Church                                                         Attn: Rev Jenifer Chatfield                                P.O. Box 80038                         San Marino, CA 91118                                           rector@saintedmunds.org                 Email and First Class Mail
St Edward The Confessor Parish                                                      Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St Edward The Confessor Roman Catholic Church Metairie                              Attn: Susan A Zeringue                                     7887 Walmsley Ave                      New Orleans, LA 70125                                          szeringue@arch‐no.org                   Email and First Class Mail
St Edward'S Episcopal Church                                                        2453 Harrisburg Pike                                       Lancaster, PA 17601                                                                                   stedsoffice@comcast.net                 Email and First Class Mail
St Edward'S Roman Catholic Congregation Inc                                         c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Edward'S Roman Catholic Congregation, Inc                                        c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Elisabeth'S Episcopal Church                                                     Attn: Pam Green                                            556 Vernon Ave                         Glencoe, IL 60022                                              kumc1@bellouth.net                      Email and First Class Mail
St Elisabeth'S Episcopal Church                                                     Attn: Pam Green                                            556 Vernon Ave                         Glencoe, IL 60022                                              office@steglencoe.org                   Email and First Class Mail
St Elisabeth'S Episcopal Church                                                     Attn: Rich Lesperance                                      4209 Park Hollow Ct                    Austin, TX 78746                                               richltx@yahoo.com                       Email and First Class Mail
St Elizabet St Bridgette Parish                                                     Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St Elizabeth Ann Seton Roman Catholic Congregation, Inc                             c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Elizabeth Seton Church Carmel IN 46033                                           Attn: Matt Mckillip                                        610 Lingle Ave                         P.O. Box 260                   Lafayette, IN 47902             mmckillip@dol‐in.org                    Email and First Class Mail
St Elizabeth's Catholic Church‐Pflugerville, Texas                                  c/o Bsa Coordinator                                        Attn: Chancellor                       6225 E US 290 Hwy Svrd Eb      Austin, TX 78723                ron‐walker@austindiocese.org            Email and First Class Mail
St Elizabeth's Catholic Church‐Pflugerville, Texas                                  Rev. Juan Carlos Lopez                                     1520 N Railroad Ave                    Pflugerville, TX 78660                                                                                 First Class Mail
St Elizabeth's Episcopal Church                                                     Attn: George R Arrants, Esq                                814 Episcopal School Way               Knoxville, TN 37932                                            garrants@kramer‐rayson.com              Email and First Class Mail
St Elizabeth's Episcopal Church                                                     Attn: Laurel Matthews                                      901 Clearmont St                       Sebastian, FL 32958                                            laura.conrad@forthillchurch.org         Email and First Class Mail
St Elizabeth's Episcopal Church                                                     Attn: Laurel Matthews                                      901 Clearmont St                       Sebastian, FL 32958                                            stelizabethsepis@gmail.com              Email and First Class Mail
St Elizabeth's Roman Catholic Congregation Inc                                      c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Elizabeths Roman Catholic, Roman Catholic Congregation, Inc                      c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Euphrasia Catholic Church                                                        c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St Frances Xavier Cabrini Parish                                                    c/o Woods Oviatt Gilman LLP                                Attn: Timothy P Lyster, Esq            1900 Bausch & Lomb Pl          Rochester, NY 14604             tlyster@woodsoviatt.com                 Email and First Class Mail
St Francis Assisi Brunswick                                                         c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Francis Cabrini Parish                                                           Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St Francis Cathedral School                                                         Attn: Andre L. Kydala                                      54 Old Hwy 22                          Clinton, NJ 08809                                              kydalalaw@aim.com                       Email and First Class Mail
St Francis Church                                                                   Attn: Interim Rector                                       5001 Hickory                           Templa, TX 78653                                               frdavidkrauss@gmail.com                 Email and First Class Mail
St Francis De Sales Abingdon, Roman Catholic Congregation, Inc                      c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Francis De Sales Parish                                                          c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St Francis De Sales School                                                          c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St Francis De Sales, Abingdon, Roman Catholic Congregation Inc                      c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Francis Episcopal Church                                                         1205 Pine Ave                                              San Jose, CA 95125                                                                                    office@stfranciswillowglen.com          Email and First Class Mail
St Francis Episcopal Church                                                         Attn: Tom York, Jr                                         4242 Bluemel Rd                        San Antonio, TX 78240                                          sfc@sfcsa.org                           Email and First Class Mail
St Francis Episcopal Church                                                         Attn: Christopher Mcnabb                                   1692 Bellmore Ave                      N Bellmore, NY 11710                                           stfrancisec@gmail.com                   Email and First Class Mail
St Francis Episcopal Church                                                         509 S Rosemont Rd                                          Virginia Beach, VA 23452                                                                              stfrancisoffice1@verizon.net            Email and First Class Mail
St Francis Episcopal Church Of Denham Springs LA                                    Attn: Father Dan Krutz                                     726 Maple St                           Dennam Springs, LA 70726                                       secretary@stfrands.org                  Email and First Class Mail
St Francis House, Inc                                                               c/o Wright, Lindsey & Jennings LLP                         Attn: John R Tisdale                   200 W Capitol Ave, Ste 2300    Little Rock, AR 72201           jtisdale@wlj.com                        Email and First Class Mail
St Francis House, Inc                                                               John R Tisdale                                             2701 S Elm                             Little Rock, AR 72715                                                                                  First Class Mail
St Francis Of Assisi Brunswick, Roman Catholic Congregation                         Attn: Matthew W Oakey                                      218 N Charles, Ste 400                 Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St Francis Of Assisi Church                                                         c/o Westerman Ball Ederer Miller Zucker & Sharfstein LLP   Attn: Jw/Wch                           1201 Rxr Plz                   Uniondale, NY 11556             wheuer@westermanllp.com                 Email and First Class Mail
St Francis Of Assisi Roman Catholic Church                                          c/o Woods Oviatt Gilman LLP                                Attn: Timothy P Lyster, Esq            1900 Bausch & Lomb Pl          Rochester, NY 14604             tlyster@woodoviatt.com                  Email and First Class Mail
St Francis Of Assisi Roman Catholic Congregation, Inc                               c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Francis Of Assisi, Howard County, Roman Catholic Congregation Inc                Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St Francis Of Assisi, Howard County, Roman Catholic Congregation Inc                c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Francis Of Assisi‐Franklin Texas                                                 Attn: Rev Celso Yu                                         1371 W Fm 1644                         Franklin, TX 77856                                             ron‐walker@austindiocese.org            Email and First Class Mail
St Francis Of Assisi‐Franklin Texas                                                 c/o Bsa: Coordinator                                       Attn: Chancellor                       6225 E US 290 Hwy Svrd Eb      Austin, TX 78723                ron‐walker@austindiocese.org            Email and First Class Mail
St Francis Of The Prairie Episcopal Church                                          Attn: Peter Nicolaysen                                     P.O. Box 7                             Casper, WY 82602                                               petercn@vcn.com                         Email and First Class Mail
St Francis Umc                                                                      c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200       Tampa, FL 33602                 erice@bradley.com                       Email and First Class Mail
St Francis Xavier Chapel                                                            c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St Francis Xavier Roman Catholic Church                                             Attn: Charles M Carella Esq                                Carella, Byrne, Et Al                  5 Becker Farm Rd               Roseland, NJ 07068              cmcarella@carellabyrne.com              Email and First Class Mail
St Francis Xavier Roman Catholic Church Metairie, Louisiana                         Attn: Susan A Zeringue                                     7887 Walmsley Ave                      New Orleans, LA 70125                                          szeringue@arch‐no.org                   Email and First Class Mail
St Francis Xavier'S Roman Catholic Congregation Inc                                 c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Francisville Umc                                                                 Attn: Daniel Hixon                                         P.O. Box 2908                          St Francisville, LA 70775                                      revhixon@gmail.com                      Email and First Class Mail
St Gabriel Roman Catholic Congregation Inc                                          c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Gabriels Episcopal Church                                                        Attn: Elaine Dorr                                          68 Main St                             E Berlin, CT 06023                                             stgabrielseb@gmail.com                  Email and First Class Mail
St Gabriel'S Episcopal Church Douglassville, Pennsylvania                           c/o Sally Heist                                            P.O. Box 396                           1188 Ben Franklin Hwy E        Douglassville, PA 19518         office@stgabriels.us                    Email and First Class Mail
St George Episcopal Church                                                          Attn: Arden Mclean                                         6904 West Ave                          San Antonio, TX 78213                                          kearle@saintgeorgechurch.org            Email and First Class Mail
St George's (Central Falls)                                                         c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi                  159 Main St                    Nashua, NH 03060                peter@thetamposilawgroup.com            Email and First Class Mail
St George's Episcopal Church                                                        2434 Cape Horn Rd                                          P.O. Box 255                           Hampstead, MD 21074                                            stgeorgeepiscopal@comcast.net           Email and First Class Mail
St George's Episcopal Church                                                        635 Old Wilder Rd                                          Hilton, NY 14668                                                                                      stgeorges@frontiernet.net               Email and First Class Mail
St George's Episcopal Church                                                        800 Marcy Ave                                              Brooklyn, NY 11216                                                                                    stgeorgeschurch1869@yahoo.com           Email and First Class Mail
St Georges Episcopal Church & Center                                                Attn: Hyacinthia Becton                                    21 W 22nd St                           Riviera Beach, FL 33404                                        info@saintgeorgescenter.org             Email and First Class Mail
St George's Episcopal Church (Central Falls)                                        c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi                  159 Main St                    Nashua, NH 03060                peter@thetamposilawgroup.com            Email and First Class Mail
St George's Episcopal Church At Clarksdale, Miss                                    Attn: Jerry Hudson                                         106 Sharkey                            Clarksdale, MS 38614                                           jhudsons@bellsouth.net                  Email and First Class Mail
St George's Episcopal Church At Clarksdale, Miss                                    Attn: Marcus M Wilson                                      190 E Capitol St, Ste 650              Jackson, MS 39201                                              mwilson@blswlaw.com                     Email and First Class Mail
St George's Episcopal Church Newport News VA                                        c/o Diocese of S Va                                        Attn: Comptroller                      11827 Canon Blvd, Ste 101      Newport News, VA 23606          rhoffman@diosova.org                    Email and First Class Mail
St George's Episcopal Church Newport News VA                                        Attn: Edward Gardner                                       15446 Warwick Blvd                     Newport News, VA 23608                                         stgeorges.nn@gmail.com                  Email and First Class Mail
St George's Episcopal Church, Austin TX                                             Attn: Melissa Eason Brackin                                4301 N I‐35                            Austin, TX 78722                                               melissaaeason@gmail.com                 Email and First Class Mail
St George's Episcopal Church, Hempstead, NY (Pack 300)                              319 Front St                                               Hempstead, NY 11550                                                                                   ajungsojwal@stgeorges‐hempstead.org     Email and First Class Mail
St Georges Episcopal Church, York Harbor                                            c/o the Episcopal Diocese of Maine/ Martin                 P.O. Box 4036                          Portland, ME 04101                                             bmartin@episcopalmaine.org              Email and First Class Mail
St George's Episcopal Day School                                                    Attn: Jerry Hudson                                         106 Sharkey                            Clarksdale, MS 38614                                           jhudsons@bellsouth.net                  Email and First Class Mail
St George's Episcopal Day School                                                    Attn: Marcus M Wilson                                      190 E Capitol St, Ste 650              Jackson, MS 39201                                              jhudsons@bellsouth.net                  Email and First Class Mail
St George's Methodist Episcopal Church Inc ‐ St Georges                             c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200       Tampa, FL 33602                 erice@bradley.com                       Email and First Class Mail
St George's Umc                                                                     c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200       Tampa, FL 33602                 erice@bradley.com                       Email and First Class Mail
St Gertrude Roman Catholic Church, Des Allemands, Louisiana                         Attn: Susan A Zeringue, General Counsel                    7887 Walmsley Ave                      New Orleans, LA 70125                                          szeringue@arch‐no.org                   Email and First Class Mail
St Giles Episcopal Church                                                           Attn: James Brooks, Senior Warden                          3706 Oak Ave                           Northbrook, IL 60062                                           pro.union@hotmail.com                   Email and First Class Mail
St Giles Episcopal Church                                                           Attn: Thomas Page & James Brooks                           1417 Kingsport Ct                      Northbrook, IL 60062                                           tom.page@bfkn.com                       Email and First Class Mail
St Giles Episcopal Church, Jefferson                                                c/o the Episcopal Diocese of Maine / Martin                P.O. Box 4036                          Portland, ME 04101                                             bmartin@episcopalmaine.org              Email and First Class Mail
St Giles Presbyterian Church                                                        Attn: Dave Gospodarek                                      5101 Oak Park Rd                       Raleigh, NC 27612                                              davegospo@greyhouse.net                 Email and First Class Mail
St Gregory The Great Catholic Church                                                c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St Gregory The Great Roman Catholic Congregation Inc                                c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Gregory'S Episcopal Church                                                       Attn: Michael Kevin Fincher                                6201 E Willow St                       Long Beach, CA 90815                                           rector@stgregoryschurch.com             Email and First Class Mail
St Hedwig's Church                                                                  c/o Westerman Ball Ederer Miller Zucker & Sharfstein LLP   Attn: Jw/Wch                           1201 Rxr Plz                   Uniondale, NY 11556             wheuer@westermanllp.com                 Email and First Class Mail
St Helen Catholic Church                                                            Attn: Rev Hai Nguyen                                       6225 E US 290 Hwy Svrd Eb              Austin, TX 78723                                               ron‐walker@austindiocese.org            Email and First Class Mail
St Helen Catholic Church                                                            Attn: Rev Hai Nguyen                                       2700 E University Ave                  Georgetown, TX 78626                                                                                   First Class Mail
St Helena Parish                                                                    Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St Helena School                                                                    Attn: Andre L. Kydala                                      54 Old Hwy 22                          Clinton, NJ 08809                                              kydalalaw@aim.com                       Email and First Class Mail
St Ignatius Loyola, Urbana, Roman Catholic Congregation Inc                         c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Ignatius Martyr Catholic Church Austin TX                                        c/o Bsa Coordinator                                        Attn: Chancellor                       6225 E US 290 Hwy Svrd Eb      Austin, TX 78723                ron‐walker@austindiocese.org            Email and First Class Mail
St Ignatius Martyr Catholic Church Austin TX                                        Attn: Rev John Doughtery                                   2309 Euclid Ave                        Austin, TX 78704                                                                                       First Class Mail
St Ignatius' Roman Catholic Congregation Inc                                        c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Ignatius', Hickory, Roman Catholic Congregation Inc                              Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St Ignatius', Hickory, Roman Catholic Congregation Inc                              c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Isaac Jogues Roman Catholic Congregation, Inc                                    Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St James Academy                                                                    Attn: Charlotte Riggs                                      3100 Monkton Rd                        Monkton, MD 21111                                              criggs@saintjamesacademy.org            Email and First Class Mail
St James Basking Ridge Parish                                                       Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St James Boonsboro, Roman Catholic Congregation, Inc                                Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St James Episcopal                                                                  Attn: Arthur Hoffman                                       301 E 5th St                           Fremont, NE 68025                                              ahoffman@abbnebraska.com                Email and First Class Mail
St James Episcopal Church                                                           Attn: Rev John Coleman                                     100 St James Pl                        Eufaula, AL 36027                                              johnccoleman@mac.com                    Email and First Class Mail
St James Episcopal Church                                                           5614 Old Mill Rd                                           Alexandria, VA 22309                                                                                  office@stjamesmv.org                    Email and First Class Mail
St James Episcopal Church                                                           514 14th St                                                Paso Robles, CA 93446                                                                                 office@stjamespasorobles.com            Email and First Class Mail
St James Episcopal Church                                                           Attn: Bonnie Morris                                        405 E Main St                          Batavia, NY 14020                                              rector.stjames@outlook.com              Email and First Class Mail
St James Episcopal Church                                                           1941 Webberville Rd                                        Austin, TX 78721                                                                                      rector@stjamesaustin.org                Email and First Class Mail
St James Episcopal Church                                                           P.O. Box 1126                                              Del Rio, TX 78841                                                                                     salrocdelrio@gmail.com                  Email and First Class Mail
St James Episcopal Church                                                           305 Main St                                                Oneonta, NY 13820                                                                                     Sjrector@stny.rr.com                    Email and First Class Mail
St James Episcopal Church                                                           32 Main St                                                 Westernport, MD 26710                                                                                 stjames.westernport@mail.com            Email and First Class Mail
St James Episcopal Church                                                           8407 Broadway                                              Elmhurst, NY 11373                                                                                    stjameselmhurst@gmail.com               Email and First Class Mail
St James Episcopal Church                                                           P.O. Box 249                                               Clovis, NM 88102                                                                                      stjamesrector@plateautel.net            Email and First Class Mail
St James Episcopal Church                                                           Attn: James E Blaisel                                      14216 Nys 9N                           Au Sable Forks, NY 12912                                                                               First Class Mail
St James' Episcopal Church                                                          Attn: the Rev Paul K Anderson                              302 West Ave                           P.O. Box 85                    Cedartown, GA 30125             FatherKemper@gmail.com                  Email and First Class Mail
St James' Episcopal Church                                                          1307 N Main St                                             Mount Airy, MD 21771                                                                                  rector@stjamesmtairy.org                Email and First Class Mail
St James' Episcopal Church                                                          Attn: Rev John Coleman                                     100 St James Pl                        Eufaula, AL 36027                                              sremington@clarkpartington.com          Email and First Class Mail
St James' Episcopal Church                                                          3129 Southmore Blvd                                        Houston, TX 77004                                                                                     staff@stjameshouston.org                Email and First Class Mail
St James Episcopal Church (Woonsocket)                                              c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi                  159 Main St                    Nashua, NH 03060                peter@thetamposilawgroup.com            Email and First Class Mail
St James' Episcopal Church In San Francisco, California                             c/o Borowsky & Hayes LLP                                   Attn: Christopher Hayes                101 Mission St, Ste 1640       San Francisco, CA 94105         christopher.hayes@borowsky.com          Email and First Class Mail
St James' Episcopal Church In San Francisco, California                             Attn: John Kirkley                                         4620 California St                     San Francisco, CA 94118                                        john@stjamessf.org                      Email and First Class Mail
St James Episcopal Church Jackson                                                   Attn: Leigh Grady                                          3921 Oak Ridge Dr                      Jackson, MS 39216                                              grafam1487@aol.com                      Email and First Class Mail
St James Episcopal Church Jackson                                                   Attn: Marcus M Wilson                                      190 E Capitol St, Ste 650              Jackson, MS 39201                                              mwilson@blswlaw.com                     Email and First Class Mail
St James Episcopal Church Of Baton Rouge, Louisiana                                 205 N 4th St                                               Baton Rouge, LA 70801                                                                                 cduncan@stjamesbr.org                   Email and First Class Mail
St James Episcopal Church Of Baton Rouge, Louisiana                                 St James Episcopal Church of Baton Rouge, Louisiana        205 N 4th St                           Baton Rouge, LA 70801                                          cduncan@stjamesbr.org                   Email and First Class Mail
St James Episcopal Church Painesville Ohio                                          Attn: Vanessa Clark                                        131 N State St                         Painesville, OH 44077                                          rector@stjamesoh.org                    Email and First Class Mail
St James Episcopal Church Potomac MD                                                Attn: Rector                                               11815 Seven Locks Rd                   Potomac, MD 20854                                              office@stjameespotomac.org              Email and First Class Mail
St James Episcopal Church, Bedford, PA                                              c/o St James Episcopal Church                              309 S Richard St                       Bedford, PA 15522                                              jeffbassette@outlook.com                Email and First Class Mail
St James' Episcopal Church, Greenville, Mississippi                                 Attn: Brad Jones                                           1026 S Washington Ave                  Greenville, MS 38701                                           brj@wlburle.com                         Email and First Class Mail
St James' Episcopal Church, Greenville, Mississippi                                 Attn: Marcus M Wilson                                      190 E Capitol St, Ste 650              Jackson, MS 39201                                              mwilson@blswlaw.com                     Email and First Class Mail
St James Episcopal Church, Painesville Ohio                                         131 N State St                                             Painesville, OH 44077                                                                                 rector@stjamesoh.org                    Email and First Class Mail
St James Episcopal School                                                           602 Carancahua St                                          Corpus Christi, TX 78401                                                                              galenhoffstadt@sjes.org                 Email and First Class Mail
St James Evangelical Lutheran Church Of Johnston, Iowa                              c/o Davis Brown Law Firm                                   Attn: Julie Johnson Mclean             215 10th St, Ste 1300          Des Moines, IA 50309            juliemclean@davisbrownlaw.com           Email and First Class Mail
St James Evangelical Lutheran Church Of Johnston, Iowa                              5665 Merle Hay Rd                                          Johnston, IA 50131                                                                                    pastor@stjamesjohnston.org              Email and First Class Mail
St James Lutheran Church                                                            Attn: David Morris                                         1213 US Hwy 22                         Phillipsburg, NJ 08865                                         dhmcsm22@yahoo.com                      Email and First Class Mail
St James Lutheran Church                                                            6851 Old Ridge Rd                                          Fairview, PA 16415                                                                                                                            First Class Mail
St James Lutheran Church Of Jamestown North Dakota                                  Attn: Rev Erik S Weber                                     424 1st Ave S                          Jamestown, ND 58401                                            stjohns@stjohnslutheran.org             Email and First Class Mail
St James Luthern Church                                                             2040 Oakwood Ave Ne                                        Grand Rapids, MI 49505                                                                                dale.m.rosema@gmail.com                 Email and First Class Mail
St James Methodist Church                                                           c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200       Tampa, FL 33602                 erice@bradley.com                       Email and First Class Mail
St James' Parish                                                                    Attn: John F Keydel Jr                                     5757 Solomons Island Rd                Lothian, MD 20711                                              jkeydel@gmail.com                       Email and First Class Mail
St James Roman Catholic Church                                                      c/o Roman Catholic Archdiocese of Los Angeles              Attn: Margaret Graf                    3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St James School                                                                     Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St James The Apostle Episcopal Church                                               Attn: Jerald W Hyche                                       1803 Highland Hollow Dr                Conroe, TX 77304                                               jhyche@stjames‐conroe.org               Email and First Class Mail
St James The Less Catholic Church                                                   c/o Roman Catholic Archdiocese of Los Angeles              Attn: Margaret Graf                    3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St James The Less Parish                                                            Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St James Umc                                                                        c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200       Tampa, FL 33602                 erice@bradley.com                       Email and First Class Mail
St James Umc 900 Mize St Toccoa, GA 30577                                           c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200       Tampa, FL 33602                 erice@bradley.com                       Email and First Class Mail
St James United Methodist Church                                                    Attn: Robbie Cox                                           P.O. Box 7483                          Shreveport, LA 71137                                           coxrl@att.net                           Email and First Class Mail
St James United Methodist Church                                                    c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200       Tampa, FL 33602                 erice@bradley.com                       Email and First Class Mail
St James United Methodist Church                                                    Attn: Robbie Cox, Treasurer                                P.O. Box 7483                          Shreveport, LA 71137                                           hills.family.4306@hotmail.com           Email and First Class Mail
St James United Methodist Church                                                    11 St James Pl                                             Lynbrook, NY 11563                                                                                    jamesumc@aol.com                        Email and First Class Mail
St James United Methodist Church                                                    Attn: Robert James Griesbach                               12470 Old Frederick Rd                 Marriotsville, MD 21104                                        stjamessec@verizon.net                  Email and First Class Mail
St James United Methodist Church                                                    400 Reid St                                                Palaka, FL 32177                                                                                                                              First Class Mail
St James United Methodist Church ‐ Atlanta                                          c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200       Tampa, FL 33602                 erice@bradley.com                       Email and First Class Mail
St James United Methodist Church ‐ Tulsa, Oklahoma                                  Attn: Treasurer, St James Umc                              5050 E 111th St                        Tulsa, OK 74137                                                dahargrove4230@gmail.com                Email and First Class Mail
St James United Methodist Church Atlanta 4400 Peachtree Dunwood                     c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200       Tampa, FL 33602                 erice@bradley.com                       Email and First Class Mail
St James United Methodist Church Of Darlington, Sc                                  Attn: Gregory J Mingo                                      2520 Holly Cir                         Darlington, SC 29532                                           gmingo@sc.rr.com                        Email and First Class Mail
St James United Methodist Church Of Darlington, Sc                                  Attn: Latonya M Dash                                       312 Pearl St                           Darlington, SC 29540                                           lmdash@umcsc.org                        Email and First Class Mail
St James United Methodist Church, 1501 Franklin St Bellevue                         c/o Bradley Arant Boult Cummings LLP                       Attn: Edwin G Rice                     100 N Tampa St, Ste 2200       Tampa, FL 33602                 erice@bradley.com                       Email and First Class Mail
St James Woodbridge Parish                                                          Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St James, Boonsboro, Roman Catholic Congregation Inc                                c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St James's Episcopal Church                                                         Attn: John F Mccard                                        1205 W Franklin St                     Richmond, VA 23220                                             jfmccard@yahoo.com                      Email and First Class Mail
St James's Episcopal Church                                                         Attn: Robert C T Reed                                      1809 Staples Mill Rd                   Richmond, VA 23230                                             Robert.Reed@AllenandAllen.com           Email and First Class Mail
St James's Episcopal Church                                                         c/o Thompson Mcmullan Pc                                   Attn: William D Prince IV, Esq         100 Shockoe Slip               Richmond, VA 23219              Robert.Reed@AllenandAllen.com           Email and First Class Mail
St Jane Frances De Chantal, Rivera Beach, Roman Catholic Congregation Inc           c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Jane Francis De Chantal, Rivera Beach, Roman Catholic Co                         Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St Jerome Catholic Church                                                           Attn: Rev James Ekeocha                                    6225 E US 290 Hwy Svrd Eb              Austin, TX 78723                                               ron‐walker@austindiocese.org            Email and First Class Mail
St Jerome Catholic Church                                                           Attn: Rev James Ekeocha                                    9820 Chapel Rd                         Waco, TX 76712                                                                                         First Class Mail
St Joan Of Arc Catholic Church Kokomo IN 46902                                      Attn: Matt Mckillip                                        610 Lingle Ave                         P.O. Box 260                   Lafayette, IN 47902             mmckillip@dol‐in.org                    Email and First Class Mail
St Joan Of Arc Catholic Congregation Inc                                            c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St Joan Of Arc Roman Catholic Church Laplace Louisiana                              Attn: Susan Zeringue                                       7887 Walmsley Ave                      New Orleans, LA 70125                                          szeringue@arch‐no.org                   Email and First Class Mail
St Joan Of Arc Roman Catholic Congregation Inc                                      Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St John American Lutheran Church                                                    c/o Hope Matchan Law                                       Attn: Hope Matchan                     403 W 22nd St                  Sioux Falls, SD 57105           hope@hopematchanlaw.com                 Email and First Class Mail
St John American Lutheran Church                                                    1912 W 13th St                                             Sioux Falls, SD 57104                                                                                 pastormatchan@msn.com                   Email and First Class Mail
St John Baptist De La Salle Church                                                  c/o Roman Catholic Archdiocese of Los Angeles              Attn: Margaret Graf                    3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St John Baptist Episcopal Church                                                    c/o the Episcopal Diocese of Maine / Martin                P.O. Box 4036                          Portland, ME 04101                                             bmartin@episcopalmaine.org              Email and First Class Mail
St John Catholic Church‐San Marcos, Texas                                           c/o Bsa Coordinator                                        Attn: Chancellor                       6225 E US 290 Hwy Svrd Eb      Austin, TX 78723                ron‐walker@austindiocese.org            Email and First Class Mail
St John Catholic Church‐San Marcos, Texas                                           Dba St John The                                            Attn: Rev Jairo Lopez                  624 E Hopkins St               San Marcos, TX 78666                                                    First Class Mail
St John Eudes Roman Catholic Church                                                 c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St John Evangelists Frederick Rcc Inc                                               Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St John Evangelists Long Green Rcc Inc                                              Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@gejlaw.com                       Email and First Class Mail
St John Fisher Church                                                               c/o Archdiocese of Los Angeles                             Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd             Los Angeles, CA 90010           legal@la‐archdiocese.org                Email and First Class Mail
St John Grace Episcopal Church                                                      Attn: Rev Jon F Lavell                                     51 Colonial Cir                        Buffalo, NY 14222                                              jonlavelle@yahoo.com                    Email and First Class Mail
St John Lutheran Church                                                             Attn: Henry Hales                                          6600 Ruth Rd N                         Palms, MI 48465                                                hchales@hotmail.com                     Email and First Class Mail
St John Lutheran Church                                                             Attn: Michael Mccanless                                    1004 Kailua Rd                         Kailua, HI 96734                                               karenradius@gmail.com                   Email and First Class Mail
St John Lutheran Church                                                             Attn: Rick Adamson                                         1001 Central Ave                       Ocean City, NJ 08226                                           office@stjohnlutheranoc.org             Email and First Class Mail
St John Lutheran Church                                                             Attn: Joshua Fite                                          2700 Babcock Rd                        Green Bay, WI 54313                                            pastorjosh@stjohnash.org                Email and First Class Mail
St John Lutheran Church                                                             Attn: Tab Cosgrove                                         2580 Mount Rose Ave                    York, PA 17402                                                 pstrcosgrove@comcast.net                Email and First Class Mail
St John Lutheran Church                                                             Attn: Robert Garrett                                       119 Harbor Rd                          Marmora, NJ 08223                                              rfygiii@gmail.com                       Email and First Class Mail
St John Lutheran Church Inc A Nonprofit Corporation With The                        Attn: Kent Hamdorf                                         250 Avenida Los Angelos                The Villages, FL 32162                                         info@hope2all.org                       Email and First Class Mail
St John Neumann Catholic Church                                                     Attn: Rev Glynn (Bud) Roland                               6225 E US 290 Hwy Svrd Eb              Austin, TX 78723                                               ron‐walker@austindiocese.org            Email and First Class Mail
St John Neumann Catholic Church                                                     Rev Glynn (Bud) Roland                                     5455 Bee Cave Rd                       Austin, TX 78746                                                                                       First Class Mail
St John Neumann Parish                                                              Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St John Paul Ii Parish                                                              Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
St John Regional Catholic School, Inc                                               c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey                  218 N Charles St, Ste 400      Baltimore, MD 21201             moakey@gejlaw.com                       Email and First Class Mail
St John Regional Catholic School, Inc                                               Attn: Matthew W Oakey                                      218 N Charles St, Ste 400              Baltimore, MD 21201                                            moakey@geljaw.com                       Email and First Class Mail
St John The Baptist                                                                 c/o Woods Oviatt Gilman LLP                                Attn: Timothy P Lyster, Esq            1900 Bausch & Lomb Pl          Rochester, NY 14604             tlyster@woodsoviatt.com                 Email and First Class Mail
St John The Evangelist Dunellen Parish                                              Attn: Andre L Kydala                                       54 Old Hwy 22                          Clinton, NJ 08809                                                                                      First Class Mail
                                                                              Case 20-10343-LSS                                                      Doc 2541                                    Filed 04/07/21                                              Page 66 of 87

St John The Evangelist Lambertville                                                   Attn: Andre L Kydala                                           54 Old Hwy 22                           Clinton, NJ 08809                                                                                                           First Class Mail
St John The Evangelist, Columbia, Roman Catholic Congregation, Incorporated           Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St John The Evangelist, Columbia, Roman Catholic Congregation, Incorporated           Attn: Matthew William Oakley                                   218 N Chalres St, Ste 2200              Baltimore, MD 21201                                                                                                         First Class Mail
St John The Evangelist, Long Green Valley, Catholic School                            Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St John The Evangelist, Long Green Valley, Catholic School Inc.                       Attn: Mattew W Oakey                                           218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St John The Evangelists Long Green Valley, Roman Catholic Congregation Inc            Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St John Umc                                                                           c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St John Umc                                                                           4536 Teays Valley Rd                                           Scott Depot, WV 25560                                                                                                         markinsfam@gmail.com                  Email and First Class Mail
St John Umc                                                                           2201 E Broadway Ave                                            Maryville, TN 37804                                                                                                           stjohnumcmaryville@gmail.com          Email and First Class Mail
St John Umc                                                                           Attn: Thomas Greib                                             12700 W Hwy 42                          Prospect, KY 40059                                                                    tom@stjohky.com                       Email and First Class Mail
St John Umc (Norfolk)                                                                 c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St John United Church Of Christ                                                       c/o Brown Hay & Stephens LLP                                   Attn: Lorilea Buerkett                  201 S 5th St                  Springfield, IL 62701                                   lbuerkett@bhslaw.com                  Email and First Class Mail
St John United Church Of Christ                                                       Attn: Joy L Honegger                                           307 W Clay St                           Collinsville, IL 62234                                                                office@stjohnucc‐collinsville.com     Email and First Class Mail
St John United Church Of Christ                                                       Attn: Rev Laurie Hill                                          204 7th St                              Lincoln, IL 62656                                                                                                           First Class Mail
St John United Methodist Church                                                       c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St John United Methodist Church                                                       Attn: Lawrence Mitchell Stewart                                121 Sullivan Dr                         Hattiesburg, MS 39401                                                                 stewartlawrence57@gmail.com           Email and First Class Mail
St John United Methodist Church ‐ Georgetown                                          c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St John United Methodist Church ‐ Georgetown                                          311 E University Ave                                           Gerogetown, TX 78626                                                                                                                                                First Class Mail
St John United Methodist Church ‐ Georgetown                                          3900 Meadowbrook Dr                                            Ft Worth, TX 76103                                                                                                                                                  First Class Mail
St John United Methodist Church Of Lake City                                          Attn: Major Brown III                                          1653 Green Rd                           Lake City, SC 29560                                                                   mbrown3@umcsc.org                     Email and First Class Mail
St John United Methodist Church Of Lake City                                          Attn: Rev Dr Major Brown III                                   P.O. Box 702                            Lake City, SC 29560                                                                   mbrown3@umcsc.org                     Email and First Class Mail
St John Vianney Catholic Church                                                       Attn: Rev Thomas Reitmeyer                                     6225 E US 290 Hwy Svrd Eb               Austin, TX 78723                                                                      ron‐walker@austindiocese.org          Email and First Class Mail
St John Vianney Catholic Church                                                       Attn: Rev Thomas Reitmeyer                                     3201 Sunrise                            Round Rock, TX 78665                                                                                                        First Class Mail
St John Vianney Parish                                                                Attn: Andre L Kydala                                           54 Old Hwy 22                           Clinton, NJ 08809                                                                                                           First Class Mail
St John Vianney School                                                                Attn: Andre L. Kydala                                          54 Old Hwy 22                           Clinton, NJ 08809                                                                     kydalalaw@aim.com                     Email and First Class Mail
St John Westminster Catholic School Inc                                               c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St John, Sebring                                                                      c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St Johns                                                                              c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St John's                                                                             Attn: William Solomon                                                                                                                                                                        gpasolomon@gmail.com                  Email and First Class Mail
St Johns Catholic Preparatory School Inc                                              Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St John's Catholic Preparatory School Inc                                             c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St John's Chapel (Cambridge/Cornersville)                                             c/o the Law Office of Andrea Ross                              Attn: Andrea Ross, Esq                  129 N West St, Ste 1          Easton, MD 21601                                        Andie@AndieRossLaw.com                Email and First Class Mail
St John's Chapel In The Episcopal Diocese Of El Camino Real                           Attn: Gefforrey Holland Sr Warden                              1490 Mark Thomas Dr                     Monterey, CA 93940                                                                    stjohnschapel@redshift.com            Email and First Class Mail
St John's Church                                                                      Attn: James Derek Harbin                                       424 Washington St                       Portsmouth, VA 23704‐2435                                                             derek@stjohnsportsmouth.org           Email and First Class Mail
St John's Church                                                                      Attn: Rev Lisa Mason                                           4 Fountain Sq                           Larchmont, NY 10538                                                                   revlisa@stjohnslarchmont.org          Email and First Class Mail
St Johns Elkton Maryland                                                              595 Lewisville Rd                                              Elkton, MD 21921                                                                                                              Timbeardsley@ymail.com                Email and First Class Mail
St John's Epis Church                                                                 Eric Long                                                      P.O. Box 257                            Roanoke, VA 24002                                                                     elong@stjohnsroanoke.org              Email and First Class Mail
St Johns Episcopal Church                                                             Attn: the Rev Ann Ritonia                                      9120 Frederick Rd                       Ellicott, MD 21042                                                                    aritonia@stjohnsec.org                Email and First Class Mail
St Johns Episcopal Church                                                             Attn: Nicholas Beasley                                         2827 Wheat St                           Columbia, SC 29209                                                                    nmb@stjohnscolumbia.org               Email and First Class Mail
St Johns Episcopal Church                                                             1458 Locust St                                                 Dubuque, IA 52001                                                                                                             office@stjohnsdbq.org                 Email and First Class Mail
St Johns Episcopal Church                                                             Attn: Rev Thomas Heard                                         1707 Government St                      Mobile, AL 36604                                                                      rector@stjohnsmobile.org              Email and First Class Mail
St Johns Episcopal Church                                                             c/o Diocese of the Central Gulf Coast ‐ the Episcopal Church   Attn: Scott A Remington                 125 E Intendencia St          Pensacola, FL 32502                                     sremington@clarkpartington.com        Email and First Class Mail
St John's Episcopal Church                                                            P.O. Box 121                                                   Delhi, NY 13753                                                                                                               agarno@hotmail.com                    Email and First Class Mail
St John's Episcopal Church                                                            Attn: Dr Lois Garland Patterson, Senior Warden                 750 Aurora Ave                          Naperville, IL 60540                                                                  Andie@AndieRossLaw.com                Email and First Class Mail
St John's Episcopal Church                                                            Attn: Dr Lois Garland Patterson, Senior Warden                 750 Aurora Ave                          Naperville, IL 60540                                                                  anne@stmarksbowery.org                Email and First Class Mail
St John's Episcopal Church                                                            Attn: the Rev Ann Ritonia                                      9120 Frederick Rd                       Ellicott City, MD 21042                                                               aritonia@stjohnsec.org                Email and First Class Mail
St John's Episcopal Church                                                            Attn: David C Killeen                                          211 North Monroe St                     Tallahassee, FL 32301                                                                 davekilleen@saint‐john.org            Email and First Class Mail
St John's Episcopal Church                                                            Attn: George R Arrants                                         814 Episcopal School Way                Knoxville, TN 37932                                                                   garrants@kramer‐rayson.com            Email and First Class Mail
St John's Episcopal Church                                                            321 W Chestnut St                                              Lancaster, PA 17603                                                                                                           info@stjohns‐lancaster.org            Email and First Class Mail
St John's Episcopal Church                                                            Attn: Jennene Laurinec                                         308 Cottage Rd                          Carthage, TX 75633                                                                    JenneneL@aol.com                      Email and First Class Mail
St John's Episcopal Church                                                            P.O. Box 1690                                                  Jackson, WY 83001                                                                                                             jimmy@stjohnsjackson.org              Email and First Class Mail
St John's Episcopal Church                                                            Attn: Janet M Hoffman                                          431 Lake St                             Wilson, NY 14172                                                                      jmhoffman90@gmail.com                 Email and First Class Mail
St John's Episcopal Church                                                            c/o Wright, Lindsey & Jennings LLP                             Attn: John R Tisdale                    200 W Capitol Ave, Ste 2300   Little Rock, AR 72201                                   jtisdale@wlj.com                      Email and First Class Mail
St John's Episcopal Church                                                            Attn: Dr Lois Garland Patterson, Senior Warden                 750 Aurora Ave                          Naperville, IL 60540                                                                  lois.garlandpatterson@gmail.com       Email and First Class Mail
St John's Episcopal Church                                                            Attn: Martha A Moore                                           1630 Palmwood Dr                        Clearwater, FL 33756                                                                  marti_moore_yost@hotmail.com          Email and First Class Mail
St John's Episcopal Church                                                            Attn: Mary J Gockley                                           602 N 10th St                           Broken Bow, NE 68822                                                                  mjgockley@hotmail.com                 Email and First Class Mail
St John's Episcopal Church                                                            Attn: Michael M Matthews                                       906 S Orleans Ave                       Tampa, FL 33606                                                                       mmatthews@stjohnseagles.org           Email and First Class Mail
St John's Episcopal Church                                                            513 12th St                                                    Franklin, PA 16323                                                                                                            motherelizabeth@stjohnsfranklin.org   Email and First Class Mail
St John's Episcopal Church                                                            Attn: Peter C Nicolaysen                                       P.O. Box 7                              Casper, WY 82602                                                                      MRoseman@cullenllp.com                Email and First Class Mail
St John's Episcopal Church                                                            415 S Lexington St                                             Arlington, VA 22204                                                                                                           office@stjohnsarlingtonva.org         Email and First Class Mail
St John's Episcopal Church                                                            Attn: Peter C Nicolaysen                                       P.O. Box 7                              Casper, WY 82602                                                                      petercn@vcn.com                       Email and First Class Mail
St John's Episcopal Church                                                            815 S Broadway                                                 La Porte, TX 77571                                                                                                            rector@stjohns‐lapaorte.org           Email and First Class Mail
St John's Episcopal Church                                                            Attn: Rev Thomas Heard                                         1707 Government St                      Mobile, AL 36604                                                                      rector@stjohnsmobile.org              Email and First Class Mail
St John's Episcopal Church                                                            Attn: Rev Canon Sharon Alexander                               692 Poplar Ave                          Memphis, TN 38105                                                                     salexander@episwtn.org                Email and First Class Mail
St John's Episcopal Church                                                            P.O. Box 905                                                   Halifax, VA 24558                                                                                                             stjohn@gcronline.com                  Email and First Class Mail
St John's Episcopal Church                                                            226 West State St                                              Sharon, PA 16146                                                                                                              stjohns@stjohnssharon.org             Email and First Class Mail
St John's Episcopal Church                                                            Attn: William Solomon                                          139 Main St                             Massena, NY 13662                                                                     stjohnsmassena@gmail.com              Email and First Class Mail
St John's Episcopal Church                                                            Attn: Peter C Nicolaysen                                       P.O. Box 7                              Casper, WY 82602                                                                      sue.woods1221@gmail.com               Email and First Class Mail
St John's Episcopal Church                                                            P.O. Box 846                                                   Powell, WY 82435                                                                                                              sue.woods1221@gmail.com               Email and First Class Mail
St John's Episcopal Church                                                            Sue Woods                                                      P.O. Box 846                            Powell, WY 82435                                                                      sue.woods1221@gmail.com               Email and First Class Mail
St John's Episcopal Church                                                            Attn: Carol Wendt Stewart                                      12 E Genesee St                         Wellsville, NY 14895                                                                                                        First Class Mail
St John's Episcopal Church                                                            Elizabeth Yale                                                 513 12th St                             P.O. Box 550                  Franklin, PA 16323                                                                            First Class Mail
St John's Episcopal Church                                                            Joel E Smith                                                   3245 Central Ave                        Memphis, TN 38111                                                                                                           First Class Mail
St John's Episcopal Church                                                            John R Tisdale                                                 707 W Central                           Harrison, AR 72601                                                                                                          First Class Mail
St John's Episcopal Church ‐ Logan, UT                                                Attn: Stephen F Hutchinson                                     75 S 200 E                              Salt Lake City, UT 84111                                                              shutchinson@episcopal‐ut.org          Email and First Class Mail
St John's Episcopal Church Clearwater FL                                              Attn: Jan Davis, Office Administrator                          1676 S Belcher Rd                       Clearwater, FL 33764                                                                  jandavis.stjohns@gmail.com            Email and First Class Mail
St John's Episcopal Church Cornwall                                                   c/o Greher Law Offices Pc                                      1161 Little Britain Rd, Ste B           New Windsor, NY 12553                                                                 greherlawoffices@gmail.com            Email and First Class Mail
St John's Episcopal Church Laurel, Inc                                                Attn: Richard Burson                                           P.O. Box 1766                           Laurel, MS 39440                                                                      burson@beolaw.com                     Email and First Class Mail
St John's Episcopal Church Laurel, Inc                                                Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650               Jackson, MS 39201                                                                     mwilson@blswlaw.com                   Email and First Class Mail
St Johns Episcopal Church Of Knoxville                                                Attn: George R Arrants                                         814 Episcopal School Way                Knoxville, TN 37932                                                                   garrants@kramer‐rayson.com            Email and First Class Mail
St Johns Episcopal Church Of Mankato                                                  P.O. Box 1119                                                  Mankato, MN 56001                                                                                                             tsecott@yahoo.com                     Email and First Class Mail
St John's Episcopal Church Of Mclean                                                  Attn: Joshua D Walters                                         6715 Georgetown Pike                    P.O. Box 457                  Mclean, VA 22101‐0457                                   churchmail@stjohnsmclean.org          Email and First Class Mail
St John's Episcopal Church Of Mclean                                                  Attn: James Reid Stirn                                                                                                                                                                       jrs2esq@aol.com                       Email and First Class Mail
St John's Episcopal Church Suffolk Virginia                                           828 Kings Hwy                                                  Suffolk, VA 23432‐1112                                                                                                        rectorstjohns1755@verizon.net         Email and First Class Mail
St Johns Episcopal Church Thibodaux                                                   718 Jackson St                                                 Thibodaux, LA 70301                                                                                                           stjohnoffice@bellsouth.net            Email and First Class Mail
St John's Episcopal Church, Austin, TX                                                Attn: John Williams                                            11201 Parkfield Dr                      Austin, TX 78758                                                                      jfwilliams29@yahoo.com                Email and First Class Mail
St John's Episcopal Church, East Windsor, CT                                          Attn: Victoria Caroline Miller                                 92 Main St                              East Windsor, CT 06088                                                                victoriamillernh@gmail.com            Email and First Class Mail
St John's Episcopal Church, New Milford, CT                                           7 Whittlesey Ave                                               New Milford, CT 06776                                                                                                         polhemus.kim@gmail.com                Email and First Class Mail
St John's Episcopal Church, Ocean Springs, Mississippi                                Attn: Leah Snyder                                              705 Rayburn Ave                         Ocean Springs, MS 39564                                                               eastbeach@cableone.net                Email and First Class Mail
St John's Episcopal Church, Ocean Springs, Mississippi                                Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650               Jackson, MS 39201                                                                     mwilson@blswlaw.com                   Email and First Class Mail
St Johns Episicopal Church, New London, Wi                                            Episcopal Diocese of Fond Du Lac                               1051 N Lynndale Dr, Ste 1B              Appleton, WI 54914                                                                    diofdl@diofdl.org                     Email and First Class Mail
St Johns Evangelical Lutheran Church                                                  Attn: Laura Stephens                                           1430 Melody Lane                        El Cajon, CA 92019                                                                    secretary@sj.sdcoxmail.com            Email and First Class Mail
St Johns Evangelical Lutheran Church                                                  St Johns Lutheran Church                                       901 Fillmore St                         Topeka, KS 66606                                                                      wiechlaw@sbcglobal.net                Email and First Class Mail
St John's Evangelical Lutheran Church                                                 901 Fillmore St                                                Topeka, KS 66606                                                                                                              secretary@stjlcms.org                 Email and First Class Mail
St John's Evangelical Lutheran Church                                                 c/o Wiechman Law Office LLC                                    Attn: Steven Wiechman                   1101 SW 10th Ave              Topeka, KS 66604                                        wiechlaw@sbcglobal.net                Email and First Class Mail
St John's Evangelical Lutheran Church Of Sunnyvale, CA                                Attn: Sue Hutchins, Treasurer                                  1025 the Dalles Ave                     Sunnyvale, CA 94087                                                                   lettyatstlukechurch@gmail.com         Email and First Class Mail
St Johns Evangelist Church                                                            c/o Woods Oviatt Gilman LLP                                    Attn: Timothy P Lyster, Esq             1900 Bausch & Lomb Pl         Rochester, NY 14604                                     tlyster@woodsoviatt.com               Email and First Class Mail
St Johns Lutheran Church                                                              Attn: Council President                                        5952 Franconia Rd                       Alexandria, VA 22310                                                                  council.president@sjlc.com            Email and First Class Mail
St Johns Lutheran Church                                                              Attn: Robert D Walters                                         305 E Elizabeth St                      Fort Collins, CO 80524                                                                robertdalewalters@gmail.com           Email and First Class Mail
St John's Lutheran Church                                                             1301 Milnwood Rd                                               Farmville, VA 23901                                                                                                           jbpprinting@gmail.com                 Email and First Class Mail
St John's Lutheran Church                                                             Attn: Gregory P. Miller                                                                                                                                                                      millergp@rcn.com                      Email and First Class Mail
St John's Lutheran Church                                                             Attn: President & Jacob Allstaedt                              47 Winthrop St                          Williston Park, NY 11596                                                              pastor@stjohns‐wp.org                 Email and First Class Mail
St John's Lutheran Church                                                             Attn: Thomas Walther                                           1804 Highland Ave                       Eau Claire, WI 54701                                                                  tomandlav1@outlook.com                Email and First Class Mail
St John's Lutheran Church                                                             c/o William E Wallo                                            Attn: Weld Riley, Sc                    P.O. Box 1030                 Eau Claire, WI 54702                                    wwallo@weldriley.com                  Email and First Class Mail
St John's Lutheran Church                                                             Attn: Daryl Scott Krogmann                                     932 Vista Oaks Ln                       Knoxville, TN 37919                                                                                                         First Class Mail
St John's Lutheran Church                                                             Attn: Joe Herman                                               2126 St Johns Church Rd                 Conover, NC 28613                                                                                                           First Class Mail
St John's Lutheran Church Knoxville TN                                                Attn: Scott Krogmann                                           544 N Broadway                          Knoxville, TN 37917                                                                   scottkrogs@gmail.com                  Email and First Class Mail
St John's Lutheran Church Of Coplay, PA                                               Attn: Gregory Miller                                           18 S 3rd St                             Coplay, PA 18037                                                                      stjohnscoplay@rcn.com                 Email and First Class Mail
St Johns Lutheran Church Of Jamestown ND                                              Attn: Rev Erik S Weber                                         424 1st Ave S                           Jamestown, ND 58401                                                                   stjohns@st‐johnslutheran.org          Email and First Class Mail
St John's Lutheran Church Of Northfield MN                                            500 W 3rd St                                                   Northfield, MN 55057                                                                                                          mitz402@gmail.com                     Email and First Class Mail
St John's Mt Washington                                                               Attn: Devon Ellison                                            2211 W Rogers Ave                       Baltimore, MD 21209                                                                   admin@stjohnsmtwashington.org         Email and First Class Mail
St John's Of Lattingtown                                                              325 Lattingtown Rd                                             Locust Valley, NY 11560                                                                                                       marysavin@stjlat.org                  Email and First Class Mail
St John's Parish In Chula Vista, CA                                                   c/o Sullivan Hill Rez & Engel                                  Attn: James P Hill, Esq                 600 B St, Ste 1700            San Diego, CA 92101                                     hill@sullivanhill.com                 Email and First Class Mail
St John's Parish In Chula Vista, CA                                                   Attn: Kirby Smith                                              2083 Sunset Cliffs Blvd                 San Diego, CA 92107                                                                   ksmith@edsd.org                       Email and First Class Mail
St John's Presbyterian Church Of Rancho Park                                          Attn: Clark Brown                                              2610 1/2 Abbot Kinney Blvd              Venice, CA 90291                                                                      clarkbrown@jcbjrlaw.com               Email and First Class Mail
St John's Presbyterian Church Of Rancho Park                                          Attn: Steven Craig                                             1100 National Blvd                      Los Angeles, CA 90064                                                                 steven.craig@stjohnpres.org           Email and First Class Mail
St John's Presbyterian Church Of Rancho Park                                          Attn: Steven Craig                                             11000 National Blvd                     Los Angeles, CA 90064                                                                 steven.craig@stjohnspres.org          Email and First Class Mail
St Johns Protestant Episcopal Church                                                  149‐49 Sanford Ave                                             Flushing, NY 11355                                                                                                            dariopalasi@aol.com                   Email and First Class Mail
St John's Turnersville                                                                c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St Johns Ucc Of San Francisco                                                         501 Laguna Honda Blvd                                          San Francisco, CA 94127                                                                                                       hillgraph@gmail.com                   Email and First Class Mail
St Johns Umc                                                                          c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St John's Umc                                                                         c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St John's Umc (3180)                                                                  c/o Bentz Law Firm                                             Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200    Pittsburgh, PA 15228                                    lspagnolo@bentzlaw.com                Email and First Class Mail
St John's Umc 2626 Arizona                                                            c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St John's Umc Baton Rouge                                                             Attn: Trustee Chair                                            230 Renee Dr                            Baton Rouge, LA 70810                                                                 office@stjohnsbr.org                  Email and First Class Mail
St John's Umc, Harrisonville                                                          c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St Johns Umc, Santa Fe                                                                c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St Johns United Methodist Church                                                      c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St Johns United Methodist Church                                                      Attn: John R Motley                                            729 Kendall Dr                          Nashville, TN 37209                                                                   motleyjohn@bellsouth.net              Email and First Class Mail
St Johns United Methodist Church                                                      Attn: Linda Groft                                              P.O. Box 185                            Hampstead, MD 21074                                                                   nccpumc@gmail.com                     Email and First Class Mail
St Johns United Methodist Church                                                      6300 Charlotte Pike                                            Nashville, TN 37209                                                                                                                                                 First Class Mail
St John's United Methodist Church                                                     2105 Stuart Ave                                                Valley Stream, NY 11580                                                                                                       admin@stjohnsumce.org                 Email and First Class Mail
St John's United Methodist Church                                                     Attn: Bruce D Hamende                                          P.O. Box 271216                         Corpus Christi, TX 78427                                                              bruce.hamende@gmail.com               Email and First Class Mail
St John's United Methodist Church                                                     Attn: Chris Greene                                             515 S Mcduffie St                       Anderson, SC 29624                                                                    chris@stjohnsanderson.com             Email and First Class Mail
St John's United Methodist Church                                                     Attn: Janet Warfield, Treasurer                                28 Cataract Ave                         Dover, NH 03820                                                                       churchoffice.sjumc@gmail.com          Email and First Class Mail
St John's United Methodist Church                                                     Attn: Duane Roth                                               2140 Allandale                          Austin, TX 78756                                                                      duane@stjohnsaustin.org               Email and First Class Mail
St John's United Methodist Church                                                     Attn: Leslie D Koll                                            P.O. Box 25                             Wimbledon, ND 58492                                                                   ldkoll@daktel.com                     Email and First Class Mail
St John's United Methodist Church                                                     Attn: Christine Jones                                          216 W Seminary Ave                      Lutherville, MD 21093                                                                 pastornickbufano@gmail.com            Email and First Class Mail
St John's United Methodist Church                                                     Attn: Leslie D Koll                                            1304 97th Ave SE                        Wimbledon, ND 58492                                                                                                         First Class Mail
St John's United Methodist Church Des Moines IA                                       Attn: Rosemary Johnson                                         4700 SW 14th St                         Des Moines, IA 50315                                                                  cpaxix@aol.com                        Email and First Class Mail
St John's United Methodist Church Of Davenport, Iowa                                  Attn: Jeffrey Mark Dadisman                                    109 E 14th St                           Davenport, IA 52803                                                                   revjeffdadisman@stjohnsumcdav.org     Email and First Class Mail
St John's United Methodist Church Of Fort Mill                                        Attn: John Vaughan                                             130 Tom Hall St                         Fort Mill, SC 29715                                                                   mvaughan5859@gmail.com                Email and First Class Mail
St John's United Methodist Church Of Fort Mill                                        Attn: John Vaughan                                             1907 Bellflower Dr                      Fort Mill, SC 29715                                                                   mvaughan5859@gmail.com                Email and First Class Mail
St John's United Methodist Church Of Norway, South Carolina                           Attn: Nicholas Perez                                           217 St Johns Ave                        Norway, SC 29113                                                                      ndperez@umcsc.org                     Email and First Class Mail
St John's United Methodist Church Of Norway, South Carolina                           Attn: Rev Nicholas Perez                                       207 St Johns Ave                        Norway, SC 29113                                                                      ndperez@umcsc.org                     Email and First Class Mail
St John's United Methodist Church, Inc Of Kershaw County                              Attn: Kay G Crowe                                              1613 Main St                            Columbia, SC 29201                                                                    chancellor@umcsc.org                  Email and First Class Mail
St John's United Methodist Church, Inc Of Kershaw County                              Attn: Johnnie B Shirley                                        1423 Horsehead Rd                       Lugoff, SC 29078                                                                      shirleyjb6573@gmail.com               Email and First Class Mail
St John's United Methodist Church, Inc Of Kershaw County                              Attn: Johnnie B Shirley                                        P.O. Box 218                            Lugoff, SC 29078                                                                                                            First Class Mail
St John's Westminster Roman Catholic Congregation, Inc                                c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St John's, Mt Washington                                                              2211 W Rogers Ave                                              Baltimore, MD 21209                                                                                                           admin@stjohnsmtwashington.org         Email and First Class Mail
St Joseph Catholic Church                                                             Attn: Rev Bradford Hernandez                                   6225 E US 290 Hwy Svrd Eb               Austin, TX 78723                                                                      ron‐walker@austindiocese.org          Email and First Class Mail
St Joseph Catholic Church                                                             Attn: Rev Jason Bonifazi                                       6225 E US 290 Hwy Svrd Eb               Austin, TX 78723                                                                      ron‐walker@austindiocese.org          Email and First Class Mail
St Joseph Catholic Church                                                             Rev Bradford Hernandez                                         1300 Old Hwy 20                         Manor, TX 78653.                                                                      ron‐walker@austindiocese.org          Email and First Class Mail
St Joseph Catholic Church                                                             Attn: Rev Jason Bonifazi                                       600 E 26th St                           Bryan, TX 77803                                                                                                             First Class Mail
St Joseph First United Methodist Church                                               Attn: Treasurer                                                2950 Lakeview                           St. Joseph, MI 49085                                                                  office@sjfirstumc.org                 Email and First Class Mail
St Joseph Halfway Roman Catholic Congregation, Inc                                    Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St Joseph Halfway Roman Catholic Congregation, Inc                                    c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St Joseph Hillsboro Parish                                                            Attn: Andre L Kydala                                           54 Old Hwy 22                           Clinton, NJ 08809                                                                                                           First Class Mail
St Joseph North Plainfield Parish                                                     Attn: Andre L Kydala                                           54 Old Hwy 22                           Clinton, NJ 08809                                                                                                           First Class Mail
St Joseph Of Arimathea Episcopal Church                                               Attn: Priest St Joseph of Arimathea Episcopal Church           103 Country Club Dr                     Hendersonville, TN 37075                                                              robert@mysa.org                       Email and First Class Mail
St Joseph Parish (Battle Creek)                                                       Attn: Father Christopher Ankley                                61 23rd St N                            Battle Creek, MI 49015                                                                frchris@bcacs.org                     Email and First Class Mail
St Joseph Parish Boundbrook                                                           Attn: Andre L Kydala                                           54 Old Hwy 22                           Clinton, NJ 08809                                                                                                           First Class Mail
St Joseph Parish Carteret                                                             Attn: Andre L Kydala                                           54 Old Hwy 22                           Clinton, NJ 08809                                                                                                           First Class Mail
St Joseph Raritan Parish                                                              Attn: Andre L Kydala                                           54 Old Hwy 22                           Clinton, NJ 08809                                                                                                           First Class Mail
St Joseph Rc Church                                                                   Attn: Rev Michael J Rieder                                     45 Church St                            Ronkonkoma, NY 11779                                                                  pastor@stjoronk.org                   Email and First Class Mail
St Joseph Washington Parish                                                           Attn: Andre L Kydala                                           54 Old Hwy 22                           Clinton, NJ 08809                                                                                                           First Class Mail
St Joseph, Fullerton Roman Catholic Congregation Inc                                  c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St Josephat's Roman Catholic Church Of Cheektowaga NY                                 c/o Woods Oviatt Gilman LLP                                    Attn: Timothy P Lyster, Esq             1900 Bausch & Lomb Pl         Rochester, NY 14604                                     tlyster@woodsoviatt.com               Email and First Class Mail
St Josephs Catholic Church                                                            c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel    3424 Wilshire Blvd            Los Angeles, CA 90010                                   legal@la‐archdiocese.org              Email and First Class Mail
St Joseph's Episcopal Church Buena Park, CA                                           c/o Rector, Vestry, & Wardens                                  8300 Valley View St                     Buena Park, CA 90620                                                                  stjosephs8300@gmail.com               Email and First Class Mail
St Josephs Highbridge Parish                                                          Attn: Andre L Kydala                                           54 Old Hwy 22                           Clinton, NJ 08809                                                                                                           First Class Mail
St Joseph's Odenton Roman Catholic Congregation Inc                                   c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St Josephs On Carrollton Manor                                                        Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St Josephs On Carrollton Manor, Roman Catholic Church Congregation Inc                Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St Joseph'S Passionist Monastery Roman Catholic Congregation, Inc                     c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St Josephs Roman Catholic Cong Inc                                                    c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St Josephs Skykesville, Roman Catholic Congregation, Inc                              Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St Joseph'S Sykesville Roman Catholic Congregation Inc                                c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St Josephs Taneytown Roman Catholic Congregation Inc                                  c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St Josephs, Fullerton, Roman Catholic Congregation, Inc                               c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St Josephs, Taneytown Roman Catholic Congregation, Inc                                Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St Josephs, Texas Roman Catholic Congregation, Inc                                    Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St Josephs, Texas Roman Catholic Congregation, Inc                                    c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                                                           First Class Mail
St Jude Parish Blairstown                                                             Attn: Andre L Kydala                                           54 Old Hwy 22                           Clinton, NJ 08809                                                                                                           First Class Mail
St Judes Catholic Church                                                              c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel    3424 Wilshire Blvd            Los Angeles, CA 90010                                   legal@la‐archdiocese.org              Email and First Class Mail
St Jude'S Episcopal Church                                                            Attn: Cheryl Smith Fisher                                      1100 Rand Bldg                          14 Lafayette Sq               Buffalo, NY 14203                                       cfisher@magavern.com                  Email and First Class Mail
St Jude'S Episcopal Church                                                            Attn: Thomas Kim Moran                                         124 Macamley St                         Buffalo, NY 14220                                                                     tk152@aol.com                         Email and First Class Mail
St Jude'S Episcopal Church Inc                                                        815 E Graves Ave                                               Orange City, FL 32763                                                                                                         Admin@stjudescentralflorida.org       Email and First Class Mail
St Julia Catholic Church                                                              Attn: Rev Efrain Villanueva                                    6225 E US 290 Hwy Svrd Eb               Austin, TX 78723                                                                      ron‐walker@austindiocese.org          Email and First Class Mail
St Julia Catholic Church                                                              Attn: Rev Efrain Villanueva                                    3010 Lyons Rd                           Austin, TX 78702                                                                                                            First Class Mail
St Julian Of Norwich Episcopal Church                                                 7700 Cat Hollow Dr, 204                                        Round Rock, TX 78681                                                                                                          mbrandon@stjuliansaustin.org          Email and First Class Mail
St Julie Billiart Church                                                              c/o Roman Catholic Archdiocese of Los Angeles                  Attn: Margaret Graf                     3424 Wilshire Blvd            Los Angeles, CA 90010                                   legal@la‐archdiocese.org              Email and First Class Mail
St Katherine Drexel Roman Catholic Congregation, Inc                                  Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St Lawrence Martyr Church                                                             c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel    3424 Wilshire Blvd            Los Angeles, CA 90010                                   legal@la‐archdiocese.org              Email and First Class Mail
St Lawrence Parish Lawrence Harbor                                                    Attn: Andre L Kydala                                           54 Old Hwy 22                           Clinton, NJ 08809                                                                                                           First Class Mail
St Lawrences Jessup Rcc Inc                                                           Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St Lawrences Jessup, Roman Catholic Congregation, Inc                                 Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St Leo'S Roman Catholic Congregation Inc                                              c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St Leos Roman Catholic Congregation, Inc                                              Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St Louis Catholic Church Austin TX                                                    c/o Bsa Coordinator                                            Attn: Chancellor                        6225 E US 290 Hwy Svrd Eb     Austin, TX 78723                                        ron‐walker@austindiocese.org          Email and First Class Mail
St Louis Catholic Church Austin TX                                                    Attn: Rev Matthew Kinney                                       7601 Burnet Rd                          Austin, TX 78757                                                                                                            First Class Mail
St Louis Catholic Church School Association                                           Attn: Chancellor                                               6225 E US 290 Hwy Svrd Eb               Austin, TX 78723                                                                      ron‐walker@austindiocese.org          Email and First Class Mail
St Louis De Monfort Catholic Church                                                   c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel    3424 Wilshire Blvd            Los Angeles, CA 90010                                   legal@la‐archdiocese.org              Email and First Class Mail
St Louis Roman Catholic Congregation, Inc                                             Attn: Matthew W Oakey                                          218 N Charles St, Ste 400               Baltimore, MD 21201                                                                   moakey@gejlaw.com                     Email and First Class Mail
St Louis Roman Catholic Congregation, Inc                                             c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                   218 N Charles St, Ste 400     Baltimore, MD 21201                                     moakey@gejlaw.com                     Email and First Class Mail
St Louise de Marillac Church                                                          c/o Roman Catholic Archdiocese of Los Angeles                  Attn: Margaret Graf                     3424 Wilshire Blvd            Los Angeles, CA 90010                                   legal@la‐archdiocese.org              Email and First Class Mail
St Luke Community United Methodist Church                                             Attn: Rev. Lynda Mayberry                                      5710 Erl Thornton Fwy                   Dallas, TX 75223                                                                      Lmayberry@umcslc.org                  Email and First Class Mail
St Luke Episcopal Church ‐ Geauga County                                              11519 Wilson Mills Rd, Box 244                                 Chardon, OH 44024                                                                                                             stlukechardon@yahoo.com               Email and First Class Mail
St Luke Evangelical Lutheran Church 00835                                             c/o Burns White LLC                                            Attn: Angela A Cronk                    100 Four Falls, Ste 515       1001 Conshohocken State Rd   W Conshohocken, PA 19428   aacronk@burnswhite.com                Email and First Class Mail
St Luke Evangelical Lutheran Church 00835                                             c/o Burns White LLC                                            Attn: Maria Granaudo Gesty              Delaware Corp Center I        1 Righter Pkwy, Ste 130      Wilmington, DE 19803       mrgranaudo@burnswhite.com             Email and First Class Mail
St Luke Evangelical Lutheran Church 00835                                             c/o Board of Trustees                                          Attn: Scott Moyer                       2398 Magnolia Dr              Gilbertsville, PA 19525                                                                       First Class Mail
St Luke Lutheran Church                                                               5312 Comercio Way                                              Woodland Hills, CA 91364                                                                                                      pastor.st.luke@outlook.com            Email and First Class Mail
St Luke Lutheran Church And Early Childhood Center                                    Attn: James R Pappas, Council President                        20 Candlewood Path                      Dix Hills, NY 11725                                                                   jrpcpa68@gmail.com                    Email and First Class Mail
St Luke Methodist                                                                     c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St Luke Methodist                                                                     11810 Burke St                                                 Omaha, NE 68154                                                                                                                                                     First Class Mail
St Luke Protestant Episcopal Church Of Geauga County                                  Attn: Christoper Mccann                                        Box 244                                 11519 William Mills Rd        Chardon, OH 44024                                       stlukechardon@yahoo.com               Email and First Class Mail
St Luke The Evangelist Roman Catholic Church, Slidell, LA                             Attn: Susan A Zeringue, General Counsel                        7887 Walmsley Ave                       New Orleans, LA 70125                                                                                                       First Class Mail
St Luke Umc ‐ Lincoln                                                                 c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                      100 N Tampa St, Ste 2200      Tampa, FL 33602                                         erice@bradley.com                     Email and First Class Mail
St Luke United Methodist Church                                                       Attn: Kelly Pridgen                                            P.O. Box 867                            Columbus, GA 31902                                                                    kpridgen@stlukeum.com                 Email and First Class Mail
St Luke United Methodist Church                                                       Attn: Cathy Pitcock                                            2781 W Ave N                            San Angelo, TX 76904                                                                  main@stluke‐sanangelo.org             Email and First Class Mail
St Luke United Methodist Church                                                       Attn: Melody Traylor                                           2605 Skyland Blvd E                     Tuscaloosa, AL 35405                                                                  mtraylor42@gmail.com                  Email and First Class Mail
St Luke United Methodist Church                                                       Attn: Dr Olivia Poole                                          201 Heath St                            Enterprise, AL 36330                                                                  stlukeenterprise@gmail.com            Email and First Class Mail
St Luke United Methodist Church Austin                                                Attn: Rev Bonnie Lee How                                       1306 W Lynn St                          Austin, TX 78703                                                                      stluketexas@gmail.com                 Email and First Class Mail
St Luke United Methodist Church Of Walhalla, Inc                                      Attn: Svetlana R Cartner                                       607 E Main St                           Walhalla, SC 29691                                                                    svetlana.cartner@gmail.com            Email and First Class Mail
St Lukes Catholic Church                                                              c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel    3424 Wilshire Blvd            Los Angeles, CA 90010                                   erice@bradley.com                     Email and First Class Mail
St Lukes Catholic Church                                                              c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel    3424 Wilshire Blvd            Los Angeles, CA 90010                                   legal@la‐archdiocese.org              Email and First Class Mail
St Luke'S Chapel (Queenstown)                                                         c/o the Law Office of Andrea Ross                              Attn: Andrea Ross Esq                   129 N West St, Ste 1          Easton, MD 21601                                        Andie@AndieRossLaw.com                Email and First Class Mail
St Luke'S Church                                                                      1101 Bay Ridge Ave                                             Annapolis, MD 21403                                                                                                           office@stlukeseastport.org            Email and First Class Mail
St Luke'S Denison                                                                     Attn: Donald Perschall                                         427 W Woodard St                        Denison, TX 75020                                                                     eric@lighthousecommunity.com          Email and First Class Mail
St Luke'S Denison                                                                     Attn: Donald Perschall                                         427 W Woodard St                        Denison, TX 75020                                                                     graycoparson@gmail.com                Email and First Class Mail
St Luke'S Denison                                                                     Attn: Donald Perschall                                         427 W Woodard St                        Denison, TX 75020                                                                     tshannon@trinityconway.com            Email and First Class Mail
St Lukes Episcopal Church                                                             Attn: Christopher M Decatur                                    1349 W 78th St                          Cleveland, OH 44102                                                                   clergy.stluke.cleveland@gmail.com     Email and First Class Mail
St Lukes Episcopal Church                                                             Attn: Sr Warden Marilyn Fisher                                 1050 Azalea Rd                          Mobile, AL 36693                                                                      marifish@me.com                       Email and First Class Mail
St Lukes Episcopal Church                                                             Attn: Holly Cooper                                             5318 Palma Ave                          Atascadero, CA 93422                                                                  office@stlukesatascadero.org          Email and First Class Mail
St Lukes Episcopal Church                                                             c/o Diocese of the Central Gulf Coast ‐ the Episcopal Church   Attn: Scott A Remington                 125 E Intendencia St          Pensacola, FL 32502                                     sremington@clarkpartington.com        Email and First Class Mail
St Luke'S Episcopal Church                                                            Attn: Christopher Decatur                                      1349 W 78th St                          Cleveland, OH 44102                                                                   clergy.stluke.cleveland@gmail.com     Email and First Class Mail
St Luke's Episcopal Church                                                            Aka St. Luke's Church                                          Father Matthew Baker, St Lukes Church   4 St Lukes Church             Cambridge, NY 12816                                     fathermbaker@gmail.com                Email and First Class Mail
St Luke'S Episcopal Church                                                            Attn: Charles Bryan Owen                                       8833 Goodwood Blvd                      Baton Rouge, LA 70806                                                                 frbryanowen@stlukesbr.org             Email and First Class Mail
St Luke'S Episcopal Church                                                            Attn: George Arrants                                           814 Episcopal School Way                Knoxville, TN 37932                                                                   garrants@kramer‐rayson.com            Email and First Class Mail
St Luke'S Episcopal Church                                                            Attn: William E Wolfe                                          30137 Country Club Rd                   Courtland, VA 23837                                                                   jbfwsjj@aol.com                       Email and First Class Mail
St Luke'S Episcopal Church                                                            c/o Wright, Lindsey & Jennings LLP                             Attn: John R Tisdale                    200 W Capitol Ave, Ste 2300   Little Rock, AR 72201                                   jtisdale@wlj.com                      Email and First Class Mail
St Luke'S Episcopal Church                                                            Attn: Mavis Hall                                               320 Ave A                               Plattsmouth, NE 68048                                                                 lion.mavis.hall@gmail.com             Email and First Class Mail
St Luke'S Episcopal Church                                                            Attn: Marcia Lambert                                           5555 N Tropical Trail                   Merritt Island, FL 32953                                                              lletrain@aol.com                      Email and First Class Mail
St Luke'S Episcopal Church                                                            St Lukes Episcopal Church (Rector)                             131 W Council St                        Salisbury, NC 28144                                                                   rblack@stlukessalisbury.net           Email and First Class Mail
St Luke'S Episcopal Church                                                            Attn: Susie Pepitone                                           5923 Royal Ln                           Dallas, TX 75230                                                                      spepitone@stlukesdallas.org           Email and First Class Mail
St Luke'S Episcopal Church                                                            Attn: Sr Warden Marilyn Fisher                                 1050 Azalea Rd                          Mobile, AL 36693                                                                      sremington@clarkpartington.com        Email and First Class Mail
St Luke'S Episcopal Church                                                            777 E 2nd St                                                   Bronx, NY 10467                                                                                                               st.lukeschurch@optimum.net            Email and First Class Mail
                                                                Case 20-10343-LSS                                                      Doc 2541                                   Filed 04/07/21                                             Page 67 of 87

St Luke'S Episcopal Church                                              Attn: Dionne Williams                                          777 E 222nd St                         Bronx, NY 10467                                                                st.lukeschurch@optimum.net                 Email and First Class Mail
St Luke'S Episcopal Church                                              Attn: Margaret Boyd                                            202 N North St                         Seaford, DE 19973                                                              stlukesepis@comcast.net                    Email and First Class Mail
St Luke'S Episcopal Church                                              John R Tisdale                                                 4601 John F Kennedy Blvd               North Little Rock, AR 72116                                                                                               First Class Mail
St Luke'S Episcopal Church Fairport NY                                  Attn: Kenneth R Pepin                                          1 Kerry Hill                           77 Country Corner Ln             Fairport, NY 14450                            kenstlfpt@gmail.com                        Email and First Class Mail
St Luke'S Episcopal Church Inc                                          Attn: Rev Dr David Gortner                                     501 E Wallace Ave                      Coeur D'Alene, ID 83814                                                        priest@stlukescda.org                      Email and First Class Mail
St Luke'S Episcopal Church Of Courtenay                                 P.O. Box 541025                                                Merritt Island, FL 32954‐1025                                                                                         stlukesmi@cfl.rr.com                       Email and First Class Mail
St Lukes Episcopal Church, Wilton                                       c/o the Episcopal Diocese of Maine / Martin                    P.O. Box 4036                          Portland, ME 04101                                                             bmartin@episcopalmaine.org                 Email and First Class Mail
St Luke'S Episcopal Mission Church, Hot Springs, SD                     Attn: Steven W Stanford                                        Cadwell Sanford Deibert & Garry LLP    200 E 10th St, Ste 200           Sioux Falls, SD 57104                         ssanford@cadlaw.com                        Email and First Class Mail
St Lukes Hickory                                                        c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Lukes Lutheran Church                                                4299 S Nc Hwy 150                                              Lexington, NC 27295                                                                                                   stlukes22@ptmc.net                         Email and First Class Mail
St Lukes On The Hill                                                    40 Mcbride Rd                                                  Mechanicville, NY 12118                                                                                               stlukesonthehill@biznycap.rr.com           Email and First Class Mail
St Luke'S Protestant Episcopal Church Of Wenatchee, Washingt            Attn: the Rev Frances Twiggs                                   428 King St                            Wenatchee, WA 98801                                                            stlukes@nwi.net                            Email and First Class Mail
St Lukes Roman Catholic Congregation, Inc                               Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Luke'S Roman Catholic Congregation, Inc                              Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Luke'S St Petersburg                                                 c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Luke's St Petersburg                                                 c/o Bradley Arant Boult Cummings, LLP                          Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Lukes Umc                                                            c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Luke'S Umc Martinsburg, WV                                           Attn: Ruthanne Thompson                                        700 New York Ave                       Martinsburg, WV 25401                                                          stlukesumc700@comcast.net                  Email and First Class Mail
St Lukes Umc Of Kokomo                                                  Attn: G Scott Pattison                                         700 E Southway Blvd                    Kokomo, IN 46902                                                               office@stlukesumc.net                      Email and First Class Mail
St Luke'S United Methodist Church                                       Attn: Benjamin Bagley                                          401 E Main St                          Kilgore, TX 75662                                                              benbagley1987@gmail.com                    Email and First Class Mail
St Luke'S United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Luke'S United Methodist Church                                       Attn: Rev Tabitha Nelson                                       6325 W Main St                         Maryville, IL 62062                                                            office@stlukesmaryville.org                Email and First Class Mail
St Luke'S United Methodist Church                                       Attn: Secretary/Treasurer And/Or Pastor                        3011 W Kansas Ave                      Midland, TX 79701                                                                                                         First Class Mail
St Luke'S United Methodist Church, Inc                                  Attn: Dir of Finance                                           8817 S Broadway                        Highlands Ranch, CO 80129                                                      rex@stlukeshr.com                          Email and First Class Mail
St Luke‐Simpson Limited Methodist Church                                Attn: Rev Dr John Robert Black                                 1500 Country Club Rd                   Lake Charles, LA 70605                                                         stlukesimpson@stlukesimpson.org            Email and First Class Mail
St Magdalen De Pazi Parish                                              Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                                                                                         First Class Mail
St Margaret Mary Catholic Church Sedar Park TX                          c/o Bsa Coordinator                                            Attn: Chancellor                       6225 E US 290 Hwy Svrd Eb        Austin, TX 78723                              ron‐walker@austindiocese.org               Email and First Class Mail
St Margaret Mary Catholic Church Sedar Park TX                          Attn: Rev Luis Alberto Caceres                                 1101 W New Hope Dr                     Cedar Park, TX 78613                                                                                                      First Class Mail
St Margaret Mary Holy Name Society                                      c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                         legal@la‐archdiocese.org                   Email and First Class Mail
St Margaret'S Church, Palm Desert                                       c/o Sullivan Hill Rez & Engel                                  Attn: James P Hill, Esq                600 B St, Ste 1700               San Diego, CA 92101                           hill@sullivanhill.com                      Email and First Class Mail
St Margaret'S Church, Palm Desert                                       Attn: Kirby Smith                                              2083 Sunset Cliffs Blvd                San Diego, CA 92107                                                            ksmith@edsd.org                            Email and First Class Mail
St Margaret'S Episcopal Church                                          Attn: Barbara Baugh                                            5310 Stahl Rd                          San Antonio, TX 78247                                                          gretchen@stmargs.org                       Email and First Class Mail
St Margaret'S Episcopal Church Of Baton Rouge                           Attn: Revtommy J Dillion                                       12663 Perkins Rd                       Baton Rouge, TX 70810‐1909                                                     rector@saintmargarets.com                  Email and First Class Mail
St Margaret'S Episcopal Church Of Inverness, FL, Inc                    114 N Osceola Ave                                              Inverness, FL 34450                                                                                                   stmaggies@tampabay.rr.com                  Email and First Class Mail
St Margarets Roman Catholic Congregation, Inc                           Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Margaret'S Roman Catholic Congregation, Inc                          Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Maria Goretti Church                                                 c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                         legal@la‐archdiocese.org                   Email and First Class Mail
St Maria Goretti High School, Inc                                       Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Mariana De Paredes Church                                            c/o Roman Catholic Archdiocese of Los Angeles                  Attn: Margaret Graf                    3424 Wilshire Blvd               Los Angeles, CA 90010                         legal@la‐archdiocese.org                   Email and First Class Mail
St Marianne De Paredes Church                                           c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                         legal@la‐archdiocese.org                   Email and First Class Mail
St Mark Cleburne                                                        c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Mark Cleburne                                                        1109 W Henderson                                               Ckeburne, TX 76033                                                                                                                                               First Class Mail
St Mark Umc                                                             c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Mark United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Mark United Methodist Church                                         3942 La Colina Rd                                              Santa Barbara, CA 93110                                                                                               pastor@stmarkunited.org                    Email and First Class Mail
St Mark United Methodist Church                                         601 W Braker Ln                                                Austin, TX 78753                                                                                                      stmarkaustin@gmail.com                     Email and First Class Mail
St Mark United Methodist Church                                         Attn: Financial Secretary, St Mark UMC                         301 W Pecan Blvd                       McAllen, TX 78501                                                              wprescher@riotx.org                        Email and First Class Mail
St Mark United Methodist Church (Knox)                                  Attn: Treasurer, St Mark Umc                                   7001 S Northshore Dr                   Knoxville, TN 37919                                                            office@stmarkknox.org                      Email and First Class Mail
St Mark United Methodist Church (Knox)                                  Attn: Treasurer                                                P.O. Box 11007                         Knoxville, TN 37939‐1007                                                                                                  First Class Mail
St Mark United Methodist Church (South Carolina)                        Attn: Rev Michelle D Cockcroft                                 413 Geddes Ave                         Charleston, SC 29407                                                           mdcockcroft@umcsc.org                      Email and First Class Mail
St Mark United Methodist Church Of Columbus Georgia, Inc                Attn: Kenneth Roberts, Church Administrator                    6795 Whitesville Rd                    Columbus, GA 31904                                                             kenny@stmarkumc.com                        Email and First Class Mail
St Mark United Methodist Church of Greenville Inc                       Attn: Dorothy McConnell                                        306 N Franklin Rd                      Greenville, SC 29609                                                                                                      First Class Mail
St Mark United Methodist Church of Greenville Inc                       Attn: Steve Byce                                               109 Seattle Slew Ln                    Greenville, SC 29617                                                                                                      First Class Mail
St Mark United Methodist Church/ Gulfport                               Attn: Rev Rapheal D Johnson                                    3350 28th St                           Gulfport, MS 39501                                                             johnsonrapheal@bellsouth.net               Email and First Class Mail
St Mark's At The Crossing                                               131 W Malaga Rd                                                Williamstown, NJ 08094                                                                                                                                           First Class Mail
St Mark's Church                                                        33‐50 82nd St                                                  Jackson Heights, NY 11372                                                                                             stmarksjh@gmail.com                        Email and First Class Mail
St Mark's Church                                                        754 Montauk Hwy                                                Islip, NY 11751                                                                                                       stmrks@optonline.net                       Email and First Class Mail
St Mark's Church Of Aberdeen                                            c/o Cadwell Sanford Deibert & Garry LLP                        Attn: Steven W Sanford                 200 E 10th St, Ste 200           Sioux Falls, SD 57104                         ssanford@cadlaw.com                        Email and First Class Mail
St Marks Episcopal Cathedral                                            Attn: Timothy Miles Kingsley                                   519 Oak Grove St                       Minneapolis, MN 55403                                                          timk@ourcathedral.org                      Email and First Class Mail
St Marks Episcopal Church                                               Attn: Carole Elizabeth Martinez                                3245 Manhattan Blvd                    Harvey, LA 70058                                                               noladreamer@cox.net                        Email and First Class Mail
St Marks Episcopal Church                                               Carole Elizabeth Martinez                                      3245 Manhattan Blvd                    Harvey, LA 70058                                                               noladreamer@cox.net                        Email and First Class Mail
St Mark's Episcopal Church                                              701 S Wolcott                                                  Casper, WY 82601                                                                                                      jshumie@aol.com                            Email and First Class Mail
St Mark's Episcopal Church                                              c/o Wright, Lindsey & Jennings LLP                             Attn: John R Tisdale                   200 W Capitol Ave, Ste 2300      Little Rock, AR 72201                         jtisdale@wlj.com                           Email and First Class Mail
St Mark's Episcopal Church                                              Attn: Peter C Nicolaysen                                       P.O. Box 7                             Casper, WY 82602                                                               petercn@vcn.com                            Email and First Class Mail
St Mark's Episcopal Church                                              Attn: Elizabeth Gardner                                        6744 S Kings Hwy                       Alexandria, VA 22306                                                           rector@stmarksalex.org                     Email and First Class Mail
St Mark's Episcopal Church                                              Attn: Peter C Nicolaysen                                       P.O. Box 7                             Casper, WY 82602                                                               rickfveit@aol.com                          Email and First Class Mail
St Mark's Episcopal Church                                              Rick Veit                                                      1908 Central Ave                       Casper, WY 82602                                                               rickfveit@aol.com                          Email and First Class Mail
St Mark's Episcopal Church                                              John R Tisdale                                                 1000 Mississippi Ave                   Little Rock, AR 72207                                                                                                     First Class Mail
St Mark's Episcopal Church ‐ Johnstown                                  Attn: the Rev Canon Kimberly Karashin                          325 Oliver Ave, Ste 300                Pittsburgh, PA 15222                                                           kkarashin@episcopalpgh.org                 Email and First Class Mail
St Mark's Episcopal Church ‐ Johnstown                                  Attn: Suzanne L Dewalt                                         535 Smithfield St, Ste 300             Pittsburgh, PA 15222                                                           sld@sgkpc.com                              Email and First Class Mail
St Mark's Episcopal Church (Palatka)                                    c/o Rogers Towers, Pa                                          Attn: Betsy C Cox, Esq                 1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207                        frbobmarsh@gmail.com                       Email and First Class Mail
St Mark's Episcopal Church (Palatka)                                    Robert Marsh                                                   P.O. Box 370                           Palatka, FL 32178                                                              frbobmarsh@gmail.com                       Email and First Class Mail
St Marks Episcopal Church Beaumont TX                                   Attn: James M Black Chancellor                                 3535 Calder Ave, Ste 300               Beaumont, TX 77706                                                             jblack@jamesmblack.com                     Email and First Class Mail
St Mark's Episcopal Church Huntersville, NC                             8600 Mt. Holly‐Huntersville Rd                                 Huntersville, NC 28078                                                                                                life@stmarksnc.org                         Email and First Class Mail
St Marks Epsicopal Church                                               Attn: Patrick Miller                                           3816 Bellaire Blvd                     Houston, TX 77025                                                              patrick.miller@stmarks‐houston.org         Email and First Class Mail
St Marks Fallston, Roman Catholic Congregation, Inc                     Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Marks Lutheran Church                                                Attn: Kelly J Rauch                                            120 W Main St, Ste 100                 Van Wert, OH 45891                                                             kelly.rauchlaw@gmail.com                   Email and First Class Mail
St Marks On The Campus Episcopal Church                                 Attn: Charles Peek                                             1309 R St                              Lincoln, NE 68508                                                              smoc.office@stmarksepiscopal.org           Email and First Class Mail
St Marks Roman Catholic Congregation, Inc                               Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Marks Umc                                                            Attn: Beth Cox, Chairman of Trustees                           400 Grants Ferry Rd                    Brandon, MS 39047                                                              bcox24@bellsouth.net                       Email and First Class Mail
St Marks Umc                                                            Attn: Dennis Arnold                                            2206 Luau St                           Mesquite, TX 75150                                                             darnold66@att.net                          Email and First Class Mail
St Marks Umc                                                            c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Mark's Umc                                                           c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Marks Umc (Petersburg)                                               c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Marks United Methodist                                               Attn: Linda Whetstone                                          800 S Main St                          Findlay, OH 45840                                                              lwhetstone@stmarksfindlay.org              Email and First Class Mail
St Marks United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Marks United Methodist Church                                        Attn: Tim Davis                                                701 Mississippi Ave                    Chattanooga, TN 37405                                                          office@stmarkschattanooga.com              Email and First Class Mail
St Marks United Methodist Church                                        Attn: Cindy Briggs‐Biondi                                      900 Washington St E                    Charleston, WV 25301                                                           pastor@saintmarkswv.org                    Email and First Class Mail
St Marks United Methodist Church                                        Attn: Steven A Dix                                             805 S Church St, Ste 18                Murfeesboro, TN 37130                                                          steve@dixmassey.com                        Email and First Class Mail
St Marks United Methodist Church                                        2030 N Hwy A1A                                                 Indialantic, FL 32903                                                                                                                                            First Class Mail
St Mark's United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Mark's United Methodist Church                                       Attn: Treasurer, St Marks Umc                                  4601 Fairfield Ave                     Fairfield, OH 45014                                                            fairfieldstmarksfinance@gmail.com          Email and First Class Mail
St Mark's United Methodist Church                                       1110 N Metcalf St                                              Lima, OH 45801                                                                                                        limastmarks@gmail.com                      Email and First Class Mail
St Mark's United Methodist Church                                       Attn: Morais Quissico                                          2017 Beverley Rd                       Brooklyn, NY 11226                                                             stmarkumcbrooklyn@gmail.com                Email and First Class Mail
St Mark's United Methodist Church ‐ Wilmington                          c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Mark's United Methodist Church Carmel IN                             Attn: Stephanie Solesky                                        4780 E 126th St                        Carmel, IN 46033                                                               ssolesky@stmarkscarmel.org                 Email and First Class Mail
St Marks United Methodist Church Raleigh, Nc                            Attn: Todd Jones                                               421 N Blount St                        Raleigh, NC 27601                                                              tjones@andersonandjones.com                Email and First Class Mail
St Marks United Methodist Church, Rockville Centre, New York            200 Hempstead Ave                                              Rockville Centre, NY 11570                                                                                            birkbny@gmail.com                          Email and First Class Mail
St Marks'S & All Saints Episcopal Church                                311 Ontario St                                                 Buffalo, NY 14207                                                                                                     rev.roseynogal@gmail.com                   Email and First Class Mail
St Martha Roman Catholic Church                                         Attn: Susan Zeringue                                           7887 Walmsley Ave                      New Orleans, LA 70125                                                          szeringue@arch‐no.org                      Email and First Class Mail
St Martha Roman Catholic Church Harvey LA                               c/o Archdiocese of New Orleans                                 Attn: Susan Zeringue                   7887 Walmsley Ave                New Orleans, LA 70125                         szeringue@arch‐no.org                      Email and First Class Mail
St Martin De Porres Catholic Church‐Dripping Springs, Texas             Attn: Chancellor, BSA Coordinator                              6225 E US 290 Hwy Svrd Eb              Austin, TX 78723                                                               ron‐walker@austindiocese.org               Email and First Class Mail
St Martin De Porres Catholic Church‐Dripping Springs, Texas             Rev Justin Nguyen                                              230 Post Oak Dr                        Dripping Springs, TX 78620                                                     ron‐walker@austindiocese.org               Email and First Class Mail
St Martin In The Fields Episcopal Church                                Attn: Rev Monica Mainwaring                                    3110 Ashford Dunwoody Rd               Atlanta, GA 30319                                                              mmainwaring@stmartins.org                  Email and First Class Mail
St Martin Parish School Board                                           Attn: Sales Tax Dept                                           P.O. Box 1000                          Breaux Bridge, LA 70517‐1000                                                                                              First Class Mail
St Martins Episcopal Church                                             c/o Squire Patton Boggs (Us) LLP                               Attn: Mark A Salzberg                  2550 M St NW                     Washington, DC 20037                          sblankenship320@gmail.com                  Email and First Class Mail
St Martins Episcopal Church                                             Samuel Cody Blankenship                                        257 E Milton St                        Lebanon, OR 97355                                                              sblankenship320@gmail.com                  Email and First Class Mail
St Martin's Episcopal Church                                            St Martins Episcopal Church                                    2216 Metairie Rd                       Metarie, LA 70001                                                              rector@stmepiscopal.com                    Email and First Class Mail
St Martin's Episcopal Church                                            Attn: the Rev M E Eccles                                       1095 E Thacker St                      Des Plaines, IL 60016                                                          rev.m.e.eccles@gmail.com                   Email and First Class Mail
St Martin's Episcopal Church                                            6295 Chagrin River Rd                                          Chagrin Falls, OH 44022                                                                                               saintmartinschagrinfalls@gmail.com         Email and First Class Mail
St Martin's Episcopal Church                                            9000 St Martins Ln                                             Richmond, VA 23294                                                                                                    saintmartinsec@gmail.com                   Email and First Class Mail
St Martin's Episcopal Church                                            136 Rivet St                                                   New Bedford, MA 02744                                                                                                 stmartinsnb.secretary@gmail.com            Email and First Class Mail
St Martin's Episcopal Church Williamsburg VA                            Attn: Rev Catherine Tyndall Boyd                               1333 Jamestown Rd                      Williamsburg, VA 23185                                                         cathy@martinburg.org                       Email and First Class Mail
St Martin's Episcopal Church Williamsburg VA                            c/o Sands Anderson Pc                                          Attn: Eric C Howlett                   1111 E Main St, Ste 2400         P.O. Box 1998            Richmond, VA 23218   ehowlett@sandsanderson.com                 Email and First Class Mail
St Martins Episcopal Church, Houston                                    Attn: Andrew R Harvin                                          440 Louisiana St, Ste 2300             Houston, TX 77002                                                              aharvin@drhrlaw.com                        Email and First Class Mail
St Martin's Episcopal School                                            225 Green Acres Rd                                             Metairie, LA 70003                                                                                                    merry.sorrells@stmsaints.com               Email and First Class Mail
St Martins In The Fields Episcopal Church                               2587 Baseline Rd                                               Grand Island, NY 14072                                                                                                cfisher@magavern.com                       Email and First Class Mail
St Martin's‐In‐The‐Field Episcopal Church                               Attn: Matthew Hanisian                                         375 Benfield Rd                        Severna Park, MD 21146                                                         rector@stmartinsinthefield.org             Email and First Class Mail
St Martin's‐In‐The‐Fields Episcopal Church                              Parish Administrator                                           5220 Clemson Ave                       Columbia, SC 29206                                                             parishoffice@smifsc.com                    Email and First Class Mail
St Mary Episcopal Church                                                Attn: the Rev Frances M Holliday, Rector of St Mary            210 Mchenry                            Crystal Lake, IL 60014                                                         fran@stmarysepiscopalcl.org                Email and First Class Mail
St Mary Magdalen Roman Catholic Church, Metairie, Louisiana             Attn: Susan A Zeringue, General Counsel                        7887 Walmsley Ave                      New Orleans, LA 70125                                                          szeringue@arch‐no.org                      Email and First Class Mail
St Mary Of Czestochowa                                                  Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                                                                                         First Class Mail
St Mary Of The Assumption Church                                        c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                         legal@la‐archdiocese.org                   Email and First Class Mail
St Mary Of The Woods Chapel, Twin Lake                                  c/o Warner Norcross & Judd LLP                                 Attn: Elisabeth M Von Eitzen           150 Ottawa Ave Nw, Ste 1500      Grand Rapids, MI 49503                        evoneitzen@wnj.com                         Email and First Class Mail
St Mary Ostrabama Parish                                                Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                                                                                         First Class Mail
St Mary Parish                                                          Attn: Sales & Use Tax Dept                                     P.O. Box 1142                          Morgan City, LA 70381‐1142                                                                                                First Class Mail
St Mary Parish Alpha                                                    Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                                                                                         First Class Mail
St Mary Parish South Amboy                                              Attn: Andre L. Kydala                                          54 Old Highway 22                      Clinton, NJ 08809                                                                                                         First Class Mail
St Mary Stoney Hill Parish                                              Attn: Andre L. Kydala                                          54 Old Hwy 22                          Clinton, NJ 08809                                                                                                         First Class Mail
St Mary/St Jerome Parish, Custer                                        c/o Warner Norcross Judd LLP                                   Attn: Elisabeth M Von Eitzen           150 Ottawa Ave Nw, Ste 1500      Grand Rapids, MI 49503                        evoneitzen@wnj.com                         Email and First Class Mail
St Marys Annapolis Roman Catholic Congregation Inc                      Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Marys Annapolis, Roman Catholic Congregation, Inc                    Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Marys Carle Place                                                    Attn: Sean Wallace                                             52 Titus Ave                           Carle Pl, NY 11514                                                             stmaryschurchcp@gmail.com                  Email and First Class Mail
St Marys Catholic Church Austin TX                                      c/o Bsa Coordinator                                            Attn: Chancellor                       6225 E US 290 Hwy Svrd Eb        Austin, TX 78723                              ron‐walker@austindiocese.org               Email and First Class Mail
St Marys Catholic Church Austin TX                                      Attn: Rev Kurtis Wiedenfeld                                    1018 S 7th St                          Temple, TX 76504                                                                                                          First Class Mail
St Marys Episcopal Church                                               Attn: Sr Warden Mark Starr                                     6849 Oak St                            Milton, FL 32570                                                               markstarr44@gmail.com                      Email and First Class Mail
St Marys Episcopal Church                                               c/o Diocese of the Central Gulf Coast ‐ the Episcopal Church   Attn: Scott A Remington                125 E Intendencia St             Pensacola, FL 32502                           sremington@clarkpartington.com             Email and First Class Mail
St Mary's Episcopal Church                                              Anna Patrick Brawley                                           170 St Andrews Rd                      P.O. Box 1487                    Irmo, SC 29063                                anna.brawley@stmaryscolumbia.org           Email and First Class Mail
St Mary's Episcopal Church                                              216 Orange Ave                                                 Daytona Beach, FL 32114                                                                                               fr.jason@cfl.rr.com                        Email and First Class Mail
St Mary's Episcopal Church                                              Attn: John Tisdale                                             200 W Capitol Ave, Ste 2300            Little Rock, AR 72201                                                          jtisdale@wlj.com                           Email and First Class Mail
St Mary's Episcopal Church                                              c/o Wright, Lindsey & Jennings LLP                             Attn: John R Tisdale                   200 W Capitol Ave, Ste 2300      Little Rock, AR 72201                         jtisdale@wlj.com                           Email and First Class Mail
St Mary's Episcopal Church                                              Attn: Linda Meinel                                             18 White Horse Pike & Green St         Haddon Heights, NJ 08035                                                       officestmhh@gmail.com                      Email and First Class Mail
St Mary's Episcopal Church                                              Attn: Randall F Goeke                                          212 Clark St                           P.O. Box 361                     Bassett, NE 68714                             randygoeke@hotmail.com                     Email and First Class Mail
St Mary's Episcopal Church                                              Attn: Randall F Goeke                                          212 Clark St                           P.O. Box 361                     Bassett, NE 68714                             randygoete@hotmail.com                     Email and First Class Mail
St Mary's Episcopal Church                                              Attn: Sr Warden Mark Starr                                     6849 Oak St                            Milton, FL 32570                                                               sremington@clarkpartington.com             Email and First Class Mail
St Mary's Episcopal Church                                              P.O. Box 95                                                    Franklin, LA 70538                                                                                                    stephen.h.crawford@gmail.com               Email and First Class Mail
St Mary's Episcopal Church                                              Attn: the Rev Rohani Weger                                     24 N Masonic St                        Bellville, TX 77418                                                                                                       First Class Mail
St Mary's Episcopal Church                                              John R Tisdale                                                 512 Champagnolle                       El Dorado, AR 71730‐4732                                                                                                  First Class Mail
St Mary's Episcopal Church                                              John Tisdale                                                   512 Champagnolle                       El Dorado, AR 71730‐4732                                                                                                  First Class Mail
St Mary's Episcopal Church (Portsmouth)                                 c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi                  159 Main St                      Nashua, NH 03060                              peter@thetamposilawgroup.com               Email and First Class Mail
St Mary's Episcopal Church In Lampasas, TX                              Attn: Rev William Fowler                                       501 S Chestnut St                      Lampasas, TX 76550                                                             revbill@ourstmarys.org                     Email and First Class Mail
St Mary's Episcopal Church, Edmond, Oklahoma                            Attn: Thomas G Ferguson Jr                                     941 E Builton Rd                       Oklahoma City, OK 73114                                                        Tferg@wffatty.com                          Email and First Class Mail
St Mary's Episcopal Church, Enterprise, Mississippi                     Attn: James B Ponder                                           P.O. Box 177                           Enterprise, MS 39330                                                           bponder@dioms.org                          Email and First Class Mail
St Mary's Episcopal Church, Enterprise, Mississippi                     Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650              Jackson, MS 39201                                                              bponder@dioms.org                          Email and First Class Mail
St Mary's Episcopal Church, Manchester, CT                              Attn: the Rev Ann Lovejoy Johnson                              41 Park St                             Manchester, CT 06042                                                           revalovejoy@gmail.com                      Email and First Class Mail
St Mary's Episcopal Church, Vicksburg, Mississippi                      Attn: James B Ponder                                           900 1st N St                           Vicksburg, MS 39183                                                            bponder@dioms.org                          Email and First Class Mail
St Mary's Episcopal Church, Vicksburg, Mississippi                      Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650              Jackson, MS 39201                                                              mwilson@blswlaw.com                        Email and First Class Mail
St Mary's Episcopal Church, Woodlawn                                    Attn: David Carroll                                            5610 Dogwood Rd                        Baltimore, MD 21207                                                            prospecths@aol.com                         Email and First Class Mail
St Mary's Hagerstown Roman Catholic Congregation Incorporated           Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Marys Hagertown, Roman Catholic Congregation, Inc                    Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Marys Petersville, Roman Catholic Congregation, Inc                  Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Mary's Protestant Episcopal Church, Shelter Island                   26 St Marys Rd 1660                                            Shelter Island, NY 11964                                                                                              frmccarron@aol.com                         Email and First Class Mail
St Marys Roman Catholic Congregation, Inc                               Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Mary's The Virgin Episcopal Church                                   Attn: Jane Reese                                               118 W Bayview Ave                      Pleasantville, NJ 08232                                                        stmaryspleasantville@gmail.com             Email and First Class Mail
St Marys United Methodist Church Inc                                    c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Marys United Methodist Church Inc                                    211 N 7th St                                                   St Marys, KS 66536                                                                                                                                               First Class Mail
St Mary's, Pylesville, Roman Catholic Congregation, Inc                 Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Mathews United Methodist Church                                      Attn: Stanley Ferguson                                         1360 S Wendy Dr                        Newbury Park, CA 91320                                                         Newburyparkchurch@gmail.com                Email and First Class Mail
St Mathias School                                                       Attn: Andre L. Kydala                                          54 Old Hwy 22                          Clinton, NJ 08809                                                                                                         First Class Mail
St Matthew By The Lake Church, Inc.                                     c/o Plews Shadley Racher & Braun LLP                           Attn: Josh S Tatum                     1346 N Delaware St               Indianapolis, IN 46202                        jtatum@psrb.com                            Email and First Class Mail
St Matthew Lutheran Church                                              Attn: Tim Morin                                                3785 Plr Corp Dr                       Rocklin, CA 957675                                                             office@stmatthewrocklin.com                Email and First Class Mail
St Matthew Rc Church                                                    c/o Cullen and Dykman LLP                                      Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd       Garden City, NY 11530                         mroseman@cullenllp.com                     Email and First Class Mail
St Matthew The Apostle Parish                                           Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                                                                                         First Class Mail
St Matthew United Methodist Church                                      St Matthew Umc                                                 101 Avon Beach Rd                      Baltimore, MD 21222                                                            cassendrapatterson176@yahoo.com            Email and First Class Mail
St Matthew United Methodist Church Belleville, Il                       Attn: Dan Harry                                                1200 Moreland Dr                       Belleville, IL 62223                                                           dharry@stmatthewumc.org                    Email and First Class Mail
St Matthew's & St Joseph'S Episcopal Church                             8850 Woodward Ave                                              Detroit, MI 48202                                                                                                     smsjepiscopalchurch@gmail.com              Email and First Class Mail
St Matthew's By The Bridge Episcopal Church                             Attn: Harvey Nicholson                                         501 Railroad St                        Iowa Falls, IA 50126                                                           hnnich@gmail.com                           Email and First Class Mail
St Matthews Episcopal Church                                            Attn: Sr Warden Ruth Nallick                                   P.O. Box 63                            Chipley, FL 32428                                                              ruthnallick@hotmail.com                    Email and First Class Mail
St Matthews Episcopal Church                                            c/o Diocese of the Central Gulf Coast ‐ the Episcopal Church   Attn: Scott A Remington                125 E Intendencia St             Pensacola, FL 32502                           sremington@clarkpartington.com             Email and First Class Mail
St Matthew's Episcopal Church                                           P.O. Box 303                                                   Oakland, MD 21550                                                                                                     episcopalchurchingarrettcounty@gmail.com   Email and First Class Mail
St Matthew's Episcopal Church                                           c/o Wright, Lindsey & Jennings LLP                             Attn: John R Tisdale                   200 W Capitol Ave, Ste 2300      Little Rock, AR 72201                         jtisdale@wlj.com                           Email and First Class Mail
St Matthew's Episcopal Church                                           2620 Crestview Dr                                              Edinburg, TX 78539                                                                                                    parishstmattrgv@gmail.com                  Email and First Class Mail
St Matthew's Episcopal Church                                           Attn: Douglas Webster                                          8134 Mesa Dr                           Austin, TX 78759                                                               websterdtx@gmail.com                       Email and First Class Mail
St Matthew's Episcopal Church                                           Attn: Whitney Sawyer                                           1101 Forest Ave                        Henrico, VA 23229                                                              whitney@stmattsrva.org                     Email and First Class Mail
St Matthew's Episcopal Church                                           John R Tisdale                                                 1112 Alcoa Rd                          Benton, AR 72015‐3502                                                                                                     First Class Mail
St Matthew'S Lutheran Church Of Woodbridge, VA                          Attn: Rev Scott E Zimmerer                                     12351 All Saints Pl                    Woodbridge, VA 22192                                                           szmmrr@gmail.com                           Email and First Class Mail
St Matthew's Parish                                                     c/o Messner Reeves LLP                                         Attn: Deanne Stodden                   1430 Wynkoop St, Ste 300         Denver, CO 80202                              bankruptcy@messner.com                     Email and First Class Mail
St Matthew's Parish                                                     3887 27 1/2 Rd                                                 Grand Junction, CO 81506                                                                                              fathersdgood@gmail.com                     Email and First Class Mail
St Matthew's Parish                                                     3887 27 1/2 Rd                                                 Grand Junction, CO 81506                                                                                              ibcckc@gmail.com                           Email and First Class Mail
St Matthew's Parish                                                     3887 27 1/2 Rd                                                 Grand Junction, CO 81506                                                                                              MRoseman@cullenllp.com                     Email and First Class Mail
St Matthew's Roman Catholic Congregation, Inc                           Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Matthews School                                                      Attn: Andre L. Kydala                                          54 Old Hwy 22                          Clinton, NJ 08809                                                              kydalalaw@aim.com                          Email and First Class Mail
St Matthews Umc                                                         7427 Old Canton Rd                                             Madison, MS 39110                                                                                                     Brian@stumc.org                            Email and First Class Mail
St Matthews Umc                                                         Attn: Don Genson                                               14900 Annapolis Rd                     Bowie, MD 20715                                                                dongenson@stmatthewsbowre.org              Email and First Class Mail
St Matthews Umc                                                         c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Matthew's Umc                                                        c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Matthew's Umc Of Valley Forge                                        c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Matthews United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Matthews United Methodist Church                                     Attn: Kathy Ehinger                                            1460 E 500 N                           Columbia City, IN 46725                                                        kathysehinger@gmail.com                    Email and First Class Mail
St Matthews United Methodist Church                                     Attn: Dave Felps                                               2738 Macarthur View                    San Antonio, TX 78217                                                          pastordave@stmattssa.org                   Email and First Class Mail
St Matthews United Methodist Church                                     Attn: Steven Murray                                            92 Newton Rd                           Plaistow, NH 03865                                                             Steve@rock‐church.org                      Email and First Class Mail
St Matthews United Methodist Church                                     Attn: William Smith                                            435 Central St                         Acton, MA 01720                                                                trustees@saint‐matthews.org                Email and First Class Mail
St Matthew's United Methodist Church                                    6017 Camphor St                                                Metairie, LA 70003                                                                                                    pastor@stmatthewsumc.com                   Email and First Class Mail
St Matthew's United Methodist Church, Hacienda Heights                  Attn: Pastor, St Matthews Umc                                  15653 Newton St                        Hacienda Heights, CA 91745                                                     smumchh@gmail.com                          Email and First Class Mail
St Matthews United Methodist Church, Inc                                Attn: Administrator                                            319 Browns Ln                          Louisville, KY 40207                                                           mwatts@stmumc.org                          Email and First Class Mail
St Matthias Episcopal Church                                            Attn: William B Garrison                                       7056 Washington Ave                    Whittier, CA 90602                                                             bill@stmatthiaswhittier.org                Email and First Class Mail
St Matthias Episcopal Church                                            Attn: William Garrison                                         7056 Washington Ave                    Whttier, CA 90602                                                              bill@stmatthiaswhittier.org                Email and First Class Mail
St Matthias Episcopal Church                                            Attn: Brenda Overfield                                         111300 W Huguenot Rd                   Midlothian, VA 23113                                                           mark.jenkins@tmatmidl.com                  Email and First Class Mail
St Matthias Episcopal Church                                            Attn: Paul A Pittelli                                          6400 Belair Rd                         Baltimore, MD 21206                                                            ppittelli@comcast.net                      Email and First Class Mail
St Matthias' Episcopal Church                                           374 Main St                                                    East Aurora, NY 14052                                                                                                 stmattiasrector@gmail.com                  Email and First Class Mail
St Matthias Parish                                                      Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                                                                                         First Class Mail
St Matthias Umc                                                         c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                               erice@bradley.com                          Email and First Class Mail
St Maximillian Kolbe Catholic                                           c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                         legal@la‐archdiocese.org                   Email and First Class Mail
St Mel Church                                                           c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                         legal@la‐archdiocese.org                   Email and First Class Mail
St Michael And All Angels' Episcopal Church, Millbrook                  Attn: Rev Rob Morpeth, Diocese of Alabama                      521 N 20th St                          Birmingham, AL 35203                                                           rmorpeth@dioala.org                        Email and First Class Mail
St Michael And All Angels' Episcopal Church, Millbrook, Al              Attn: the Rev Mark E Waldo, Jr                                 P.O. Box 586                           Millbrook, AL 36054‐0012                                                       mark@stmichaelandallangels.com             Email and First Class Mail
St Michael And All Angels' Episcopal Church, Millbrook, Al              The Rev Mark E Waldo, Jr                                       P.O. Box 586                           Millbrook, AL 36054‐0012                                                       mark@stmichaelandallangels.com             Email and First Class Mail
St Michael Catholic Church, Coopersville                                c/o Warner Norcross Judd LLP                                   Attn: Elisabeth M Von Eitzen           150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503                        evoneitzen@wnj.com                         Email and First Class Mail
St Michael The Archangel Church, Muskegon                               c/o Warner Norcross & Judd LLP                                 Attn: Elisabeth M Von Eitzen           150 Ottawa Ave Nw, Ste 1500      Grand Rapids, MI 49503                        evoneitzen@wnj.com                         Email and First Class Mail
St Michael'S Anglican Parish Ridgecrest, California                     c/o Ragghianti Freitas LLP                                     Attn: Michael O Glass Esq              1101 5th Ave, Ste 100            San Rafael, CA 94901                          mglass@rflawllp.com                        Email and First Class Mail
St Michael'S Clear Spring Roman Catholic Congregation Inc               c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                  218 N Charles St, Ste 400        Baltimore, MD 21201                           moakey@gejlaw.com                          Email and First Class Mail
St Michaels Episcopal Church                                            4499 Sharp Rd                                                  Mandeville, LA 70471                                                                                                  rector@stmichaelsla.org                    Email and First Class Mail
St Michael'S Episcopal Church                                           Attn: Diane Hamilton, Warden                                   60 2nd St                              Geneseo, NY 14454                                                              dianelhamilton@me.com                      Email and First Class Mail
St Michael'S Episcopal Church                                           Attn: John Newton                                              1500 N Cap of Tx Hwy                   Austin, TX 78746                                                               parishadmin@st‐michaels.org                Email and First Class Mail
St Michael'S Episcopal Church                                           Attn: Timothy Matlack                                          1132 N Ivanhoe St                      Arlington, VA 22205                                                            parishoffice@stmichaelsarlington.org       Email and First Class Mail
St Michael'S Episcopal Church Tbd                                       Attn: Caroline Haynes                                          1132 N Ivanhoe St                      Arlington, VA 22205                                                            parishoffice@StMichaelsArlington.org       Email and First Class Mail
St Michael'S, Clear Spring, Roman Catholic Congregation, Inc            Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Michael'S, Clear Spring, Roman Catholic Congregation, Inc            c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                  218 N Charles St, Ste 400        Baltimore, MD 21201                           moakey@gejlaw.com                          Email and First Class Mail
St Michael‐St Clement School, Inc                                       Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Nicholas Of Tolentine                                                Attn: Monsignor Joseph Lamorte                                 1011 1st Ave                           New York, NY 10022                                                             KRoss@mcgivneyandkluger.com                Email and First Class Mail
St Nicholas On The Hudson                                               P.O. Box 490                                                   Hughsonville, NY 12537                                                                                                stnicholasnewhamburg@gmail.com             Email and First Class Mail
St Olafs Episcopal Church                                               Episcopal Diocese of Fond Du Lac                               1051 N Lynndale Dr, Apt B              Appleton, WI 54914                                                                                                        First Class Mail
St Paschal Baylon Church Mens Club                                      c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010                         legal@la‐archdiocese.org                   Email and First Class Mail
St Patrick Catholic Church Hutto TX                                     c/o Bsa Coordinator                                            Attn: Chancellor                       6225 E US 290 Hwy Svrd Eb        Austin, TX 78723                              ron‐walker@austindiocese.org               Email and First Class Mail
St Patrick Catholic Church Hutto TX                                     Attn: Rev Brian Eilers                                         2500 Limmer Lp                         Hutto, TX 78634                                                                                                           First Class Mail
St Patrick Parish, Ada                                                  c/o Warner Norcross Judd LLP                                   Attn: Elisabeth M Von Eitzen           150 Ottawa Ave Nw, Ste 1500      Grand Rapids, MI 49503                        evoneitzen@wnj.com                         Email and First Class Mail
St Patricks Belvidere                                                   Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                                                                                         First Class Mail
St Patricks Episcopal Church                                            Attn: Lynn Ferren                                              P.O. Box 36943                         Panama City, FL 32412                                                          llmmff@aol.com                             Email and First Class Mail
St Patricks Episcopal Church                                            c/o Diocese of the Central Gulf Coast ‐ the Episcopal Church   Attn: Scott A Remington                125 E Intendencia St             Pensacola, FL 32502                           sremington@clarkpartington.com             Email and First Class Mail
St Patrick's Episcopal Church                                           1322 Church St                                                 Zachary, LA 70791                                                                                                     beth.kimmell@gmail.com                     Email and First Class Mail
St Patrick's Episcopal Church                                           Attn: Kathy Oliver                                             3241 Brush Dr                          Falls Church, VA 22042                                                         kfoliver@aol.com                           Email and First Class Mail
St Patrick's Episcopal Church, Ocala                                    Attn: Sarah Caprani                                            1017 E Robinson St                     Orlando, FL 32801                                                              scaprani@cfdiocese.org                     Email and First Class Mail
St Patrick's R C Church (Bay Shore, NY)                                 c/o Cullen and Dykman LLP                                      Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd       Garden City, NY 11530                         mroseman@cullenllp.com                     Email and First Class Mail
St Patrick's Roman Catholic Congregation, Inc                           Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Patrick's Roman Catholic Congregation, Inc                           c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                  218 N Charles St, Ste 400        Baltimore, MD 21201                           moakey@gejlaw.com                          Email and First Class Mail
St Patrick's, Havre De Grace, Roman Catholic Congregation, I            Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
St Patrick's, Little Orleans, Roman Catholic Congregation, I            Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                                            moakey@gejlaw.com                          Email and First Class Mail
                                                                    Case 20-10343-LSS                                                      Doc 2541                                   Filed 04/07/21                                        Page 68 of 87

St Paul                                                                     c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul                                                                     c/o Bradley Arant Boult Cummings, LLP                          Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul ‐ Jacksonville                                                      c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul & St Andrew Episcopal Church                                        Attn: Keith Gentry                                             512 S Broad St                         P.O. Box 248                  Kenbridge, VA 23944               priest@stpaul‐standrew.org                       Email and First Class Mail
St Paul Catholic Church Austin TX                                           c/o Bsa Coordinator                                            Attn: Chancellor                       6225 E US 290 Hwy Svrd Eb     Austin, TX 78723                  ron‐walker@austindiocese.org                     Email and First Class Mail
St Paul Catholic Church Austin TX                                           Attn: Rev Johnson Nellissery                                   10000 David Moore Dr                   Austin, TX 78748                                                                                                 First Class Mail
St Paul Catholic Church, Tell City, Inc                                     Attn: John S Mercer                                            1400 N Meridian St                     Indianapolis, IN 46202                                          jsmercer@indylegal.com                           Email and First Class Mail
St Paul Catholic Church, Tell City, Inc                                     Attn: John S Mercer                                            1400 N Meridian St                     Indianapolis, IN 46202                                                                                           First Class Mail
St Paul Chong Hasang Catholic Church                                        Attn: Chancellor                                               6225 E US 290 Hwy Svrd Eb              Austin, TX 78723                                                ron‐walker@austindiocese.org                     Email and First Class Mail
St Paul Chong Hasang Catholic Church                                        Attn: Rev Richard O'Rourke                                     1000 E Fm 2410                         Harker Heights, TX 76548                                                                                         First Class Mail
St Paul Cumc                                                                Attn: David Wells                                              8221 Miami Rd                          Cincinnati, OH 45243                                            finance@stpaulcumc.org                           Email and First Class Mail
St Paul Evangelical Lutheran Church Of Ft Lauderdale FL Inc                 Attn: Steven Larson Jones                                      580 Indian Trace                       Weston, FL 33326                                                jane@stpaulweston.org                            Email and First Class Mail
St Paul Lutheran Church                                                     Attn: Robert Myallis                                           200 W Orange St                        Lititz, PA 17543                                                office@stpaullititz.net                          Email and First Class Mail
St Paul Lutheran Church                                                     Attn: Sandy Catt                                               P.O. Box 847                           312 1st Ave SW                Castle Rock, WA 98611             stpaulcr1@comcast.net                            Email and First Class Mail
St Paul Lutheran Church                                                     10700 SW 56th St                                               Miami, FL 33165                                                                                        stpaullutheranmia@bellsouth.net                  Email and First Class Mail
St Paul Lutheran Church                                                     Attn: Will Zitterich                                           610 15th St                            Ames, IA 50010                                                  Wzitterich@mchsi.com                             Email and First Class Mail
St Paul The Apostle Catholic Church Grand Rapids                            c/o Warner Norcross Judd LLP                                   Attn: Elisabeth M Von Eitzen           150 Ottawa Ave Nw, Ste 1500   Grand Rapids, MI 49503            evoneitzen@wnj.com                               Email and First Class Mail
St Paul The Apostle Church School                                           c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010             legal@la‐archdiocese.org                         Email and First Class Mail
St Paul The Apostle Church/School                                           c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010             legal@la‐archdiocese.org                         Email and First Class Mail
St Paul The Apostle Roman Catholic Congregation Inc                         Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                             moakey@gejlaw.com                                Email and First Class Mail
St Paul Umc                                                                 Attn: Treasurer                                                2700 N Roxboro St                      Durham, NC 27704                                                CMURSTEN@NCCUMC.ORG                              Email and First Class Mail
St Paul Umc                                                                 c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   ERICE@BRADLEY.COM                                Email and First Class Mail
St Paul Umc                                                                 Attn: Marilyn Houser                                           301 E Main St                          New Paris, OH 45347                                             maemae4773@hotmail.com                           Email and First Class Mail
St Paul Umc                                                                 Attn: Rev Dr P Shane Green 210                                 2101 Wildwood Ave                      Columbus, GA 31906                                              shane@stpaulunitedmethodist.com                  Email and First Class Mail
St Paul Umc ‐ Marietta                                                      c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul Umc ‐ Marietta                                                      244 Kurtz Rd                                                   Marrietta, GA 30066                                                                                                                                     First Class Mail
St Paul Umc 220                                                             c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul Umc‐Hurst TX                                                        c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul Umc‐Hurst TX                                                        852 W Bedford Euless Rd                                        Hurst, TX                                                                                                                                               First Class Mail
St Paul United Methodist Church                                             Attn: Don Alford                                               P.O. Box 241                           Thayer, MO 65791                                                alfarm@centurylink.net                           Email and First Class Mail
St Paul United Methodist Church                                             Attn: Rodney Shamery                                           P.O. Box 1009                          Tuscaloosa, AL 35401                                            chill@bsk.com                                    Email and First Class Mail
St Paul United Methodist Church                                             Attn: Rodney Shamery                                           P.O. Box 1009                          Tuscaloosa, AL 35401                                            churchadmin@stpaulumctuscaloosa.org              Email and First Class Mail
St Paul United Methodist Church                                             P.O. Box 909                                                   Ocean Springs, MS 39566                                                                                e79r84h51@cabieone.net                           Email and First Class Mail
St Paul United Methodist Church                                             Attn: Ken Graetz                                               341 Wilson Ave                         Green Bay, WI 54303                                             office@stpaulsumcgb.com                          Email and First Class Mail
St Paul United Methodist Church                                             Attn: Rev Debra San Pablo                                      173‐01 108th Ave                       Jamaica, NY 11433                                               pastordebbie111@hotmail.com                      Email and First Class Mail
St Paul United Methodist Church                                             Attn: Treasurer/Secretary And/Or Pastor                        4317 W Interstate 40                   Amarillo, TX 79106                                              rmedearis@lubbocklawfirm.com                     Email and First Class Mail
St Paul United Methodist Church                                             c/o Field, Manning, Stone, Hawthor                             Attn: Robert A. (Andy) Aycock          2112 Indiana Ave              Lubbock                           rmedearis@lubbocklawfirm.com                     Email and First Class Mail
St Paul United Methodist Church                                             Attn: Bill Cummings                                            2949 Davies Plantation Rd              Lakeland, TN 38002                                              terrybill@comecast.net                           Email and First Class Mail
St Paul United Methodist Church ‐ Kingstree, LLC                            Attn: Rev Jerry L Gadsden                                      3733 Thurgood Marshall Hwy             Kingstree, SC 29556                                             jlgadsden@umcsc.org                              Email and First Class Mail
St Paul United Methodist Church Of Florence                                 Attn: Scott Bratton                                            1629 W Palmetto St                     Florence, SC 29501                                              proudgrand.pastorscott@gmail.com                 Email and First Class Mail
St Paul United Methodist Church Of Largo                                    c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul United Methodist Triana                                             Attn: Tiwirai Kufarimai                                        134 9th St                             Madison, AL 35756                                               trianaumc@gmai.com                               Email and First Class Mail
St Paul Willingboro                                                         c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul‐Calvary Umc (0893)                                                  c/o Bentz Law Firm                                             Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200    Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                           Email and First Class Mail
St Paul's Church In The City Of Albany                                      21 Hackett Blvd                                                Albany, NY 12208                                                                                       jcondo604@gmail.com                              Email and First Class Mail
St Pauls Church In The Village Of Flatbush                                  Attn: Sheldon Hambln                                           157 St Pauls Pl                        Brooklyn, NY 11226                                              office@stpaulsflatbush.org                       Email and First Class Mail
St Paul's Church, Bantam, Connecticut                                       St Pauls Church                                                802 Bantam Rd                          P.O. Box 449                  Bantam, CT 06750                  officestpauls@optonline.net                      Email and First Class Mail
St Paul's Epis Church                                                       Keith Giblin                                                   1401 West Pk                           Orange, TX                                                                                                       First Class Mail
St Pauls Episcopal Church                                                   Attn: the Rev Elizabeth Frank, Interim Rector                  317 E Liberty St                       Medina, OH 44256                                                coffice@stpauls‐medina.org                       Email and First Class Mail
St Pauls Episcopal Church                                                   Attn: Rev Eric Zubler                                          P.O. Box 22                            Magnolia Springs, AL 36555                                      eric_zubler@yahoo.com                            Email and First Class Mail
St Pauls Episcopal Church                                                   Attn: Rev John Riggin                                          4051 Old Shell Rd                      Mobile, AL 36608                                                john@stpmobile.com                               Email and First Class Mail
St Pauls Episcopal Church                                                   Attn: Pam O'Halloran                                           40 Haskel Dr                           Cleveland Heights, OH 44108                                     pohalloran@stpauls‐church.org                    Email and First Class Mail
St Pauls Episcopal Church                                                   c/o Diocese of the Central Gulf Coast ‐ the Episcopal Church   Attn: Scott A Remington                125 E Intendencia St          Pensacola, FL 32502               sremington@clarkpartington.com                   Email and First Class Mail
St Pauls Episcopal Church                                                   31 Rider Ave                                                   Patchogue, NY 11772                                                                                    stpaulspatchogue@gmail.com                       Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Linda Cook                                               1018 E Grayson St                      San Antonio, TX 78208                                           admin@stpauls‐satx.org                           Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Richard L Hamlin                                         P.O. Box 442                           Angelica, NY 14709                                              angelica.ink@gmail.com                           Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Curtis Farr                                              661 Old Post Rd                        Fairfield, CT 06824                                             cfarr@stpaulsfairfield.org                       Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Rev Elizabeth Frank, Interim Rector                      317 E Liberty St                       Medina, OH 44256                                                coffice@stpauls‐medina.org                       Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Richard L Hamlin                                         6258 County Rd, 31A                    Friendship, NY 14739                                            hamlinhill@verizon.net                           Email and First Class Mail
St Paul's Episcopal Church                                                  c/o Wright, Lindsey & Jennings LLP                             Attn: John R Tisdale                   200 W Capitol Ave, Ste 2300   Little Rock, AR 72201             jtisdale@wlj.com                                 Email and First Class Mail
St Paul's Episcopal Church                                                  87 W Main St                                                   Norwalk, OH 44857                                                                                      office@stpaulnorwalk.org                         Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Margaret D'Anieri                                        87 W Main St                           Norwalk, OH 44857                                               office@stpaulnorwalk.org                         Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Justin Matthew Mcintosh                                  P.O. Box 37                            Ivy, VA 22945                                                   office@stpaulsivy.org                            Email and First Class Mail
St Paul's Episcopal Church                                                  1626 Taft St                                                   Brownsville, TX 78521                                                                                  pastor@sanpablobr.org                            Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Vicki Zust                                               4275 Harris Hill Rd                    Williamsville, NY 14221                                         paulrector@gmail.com                             Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Rev Robert Courtney                                      6249 Canal Blvd                        New Orleans, LA 70124                                           rcourtney@stpauls‐lakeview.org                   Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Christopher Weis                                         1307 W 5th St                          Freeport, TX 77541                                              stpaulsfreeport@gmail.com                        Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Jill Beimdierk                                           218 S 2nd St                           Smithfield, NC 27577                                            stpaulsnc@nc.rr.com                              Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Charles Maynard                                          65 N Main St                           Walingford, CT 06492                                            stpaulswallingford@gmail.com                     Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Charles Maynard                                          65 N Main St                           Wallingford, CT 06492                                           stpaulswallingford@gmail.com                     Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Thomas P Mcdowell                                        520 Summit St                          Winston Salem, NC 27101                                         tmcdowell@stpauls‐ws.org                         Email and First Class Mail
St Paul's Episcopal Church                                                  P.O. Box 28                                                    Pflugerville, TX 78691                                                                                 treasurer@stpaulspflugerville.org                Email and First Class Mail
St Paul's Episcopal Church                                                  Attn: Connor Newlun                                            18383 Graasyview Pl                    Round Hill, VA 20141                                                                                             First Class Mail
St Paul's Episcopal Church                                                  John R Tisdale                                                 P.O. Box 2255                          Batesville, AR 72503                                                                                             First Class Mail
St Paul's Episcopal Church ‐ Mt Lebanon                                     Attn: Suzanne L Dewalt                                         535 Smithfield St, Ste 300             Pittsburgh, PA 15222                                                                                             First Class Mail
St Paul's Episcopal Church ‐ Mt Lebanon                                     Attn: the Rev Canon Kimberly Karashin                          325 Oliver Ave, Ste 300                Pittsburgh, PA 15222                                                                                             First Class Mail
St Paul's Episcopal Church ‐ Pv NY                                          Attn: Marilyn Kirchner, Treasurer                              P.O. Box 1449                          808 Traver Rd                 Pleasant Valley, NY 12569         stpaulspv@gmail.com                              Email and First Class Mail
St Paul's Episcopal Church ‐ Vernal, UT                                     Attn: Stephen F Hutchinson                                     75 S 20 E                              Salt Lake City, UT 84111                                        shutchinson@episcopal‐ut.org                     Email and First Class Mail
St Paul's Episcopal Church ‐ Vernal, Utah                                   c/o Episcopal Diocese of Utah                                  Attn: Chancellor                       75 S 200 E                    Salt Lake City, UT 84111          shutchinson@episcopal‐ut.org                     Email and First Class Mail
St Paul's Episcopal Church (Wells)                                          c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi                  159 Main St                   Nashua, NH 03060                  peter@thetamposilawgroup.com                     Email and First Class Mail
St Paul's Episcopal Church Athens Tennessee                                 Attn: George R Arrants, Esq                                    814 Episcopal School Way               Knoxville, TN 37932                                             geokrauss@yahoo.com                              Email and First Class Mail
St Paul's Episcopal Church Athens Tennessee                                 George Henry Krauss, Jr                                        123 S Jackson St                       P.O. Box 326                  Athens, TN 37371‐0326             geokrauss@yahoo.com                              Email and First Class Mail
St Paul's Episcopal Church Franklin TN                                      Attn: the Rev W R Mccown                                       510 W Main St                          Franklin, TN 37064                                              rusty@stpaulsfrankin.com                         Email and First Class Mail
St Pauls Episcopal Church Franklin Tv                                       Attn: The Rev W R Mccrown                                      510 W Main St                          Franklin, TN 37064                                              rusty@stpaulsfranklin.com                        Email and First Class Mail
St Paul's Episcopal Church In Walnut Creek, California                      Attn: the Rev Krista Fregoso                                   1924 Trinity Ave                       Walnut Creek, CA 94596                                          kfregoso@stpaulswc.org                           Email and First Class Mail
St Paul's Episcopal Church Of Akron, Ohio                                   Attn: Rev Mark J Pruitt                                        1361 W Market St                       Akron, OH 44313                                                 mpruitt@stpaulsakron.org                         Email and First Class Mail
St Paul's Episcopal Church Of Akron, Ohio                                   Attn: Rev. Mark J Pruitt                                       1361 W Market St                       Akron, OH 44313                                                 mpruitt@stpaulsakron.org                         Email and First Class Mail
St Paul's Episcopal Church Of Maumee, Ohio                                  Attn: Reverend J Paul Board, Rector                            310 Elizabeth St                       Maumee, OH 43527                                                paul@stpaulsmaumee.org                           Email and First Class Mail
St Pauls Episcopal Church Of Murfreesboro Tennessee Inc                     Attn: Rev Dr Kristine Blaess                                   116 N Academy St                       Murfreesboro, TN 37130                                          kristine.blaess@stpaulsmurfreesboro.org          Email and First Class Mail
St Paul's Episcopal Church Of Naples, Inc.                                  Attn: Thomas Andrew Thoeni                                     3901 Davis Blvd                        Naples, FL 34104                                                welcome@saintpaulsnaples.org                     Email and First Class Mail
St Paul's Episcopal Church Prince Frederick, MD                             25 Church St                                                   Prince Frederick, MD 20678                                                                             dsbowen@earthlink.net                            Email and First Class Mail
St Pauls Episcopal Church Rochester NY                                      Attn: Rev Robert Picken                                        25 Westminster Rd                      Rochester, NY 14607                                             Rick@richardjharrison.com                        Email and First Class Mail
St Paul's Episcopal Church Sharpsburg, MD                                   Attn: Connor Newlun                                            P.O. Box 364                           Sharpsburg, MD 21782                                            cjnewlun@gmail.com                               Email and First Class Mail
St Pauls Episcopal Church, A Utah Nonprofit Corporation                     Attn: Stephen F Hutchinson                                     75 S 200 E                             Salt Lake City, UT 84111                                        shutchinson@episcopal‐ut.org                     Email and First Class Mail
St Paul's Episcopal Church, Bound Brook, NJ                                 Attn: Irene Parker                                             214 Church St                          Bound Brook, NJ 08805                                           stpaulscc6@gmail.com                             Email and First Class Mail
St Paul's Episcopal Church, Brunswick                                       c/o The Episcopal Diocese of Maine Martin                      P.O. Box 4036                          Portland, ME 04101                                              bmartin@episcopalmaine.org                       Email and First Class Mail
St Pauls Episcopal Church, Fort Fairfield                                   c/o the Episcopal Diocese of Maine / Martin                    P.O. Box 4036                          Portland, ME 04101                                              bmartin@episcopalmaine.org                       Email and First Class Mail
St Paul's Episcopal Church, Monroe NC                                       Attn: Charlotte Jenkins                                        P.O. Box 293                           Monroe, NC 28111                                                cgj711@gmail.com                                 Email and First Class Mail
St Paul's Episcopal Church, Suffolk, VA                                     Attn: Keith Emerson                                            213 N Main St                          Suffolk, VA 23434                                               keith@saintpauls‐suffolk.org                     Email and First Class Mail
St Paul's Episcopal Church/Daphne                                           Attn: William H Harrison III                                   28788 N Main St                        Daphne, AL 36526                                                officestpaulsdaphne@gmail.com                    Email and First Class Mail
St Paul's Evangelical Church Of Tracy, California And Bella                 Attn: Kal Waetzig                                              1635 Chester Dr                        Tracy, CA 95376                                                                                                  First Class Mail
St Paul's Evangelical Lutheran Church                                       Attn: Rev Adam C Wiegand, Pastor                               149 Lake Ave                           Saratoga Springs, NY 12866                                      pastoradam@spalutheran.org                       Email and First Class Mail
St Paul's Evangelical Lutheran Church Of Albion                             Attn: Michael Slaughter                                        100 Luther Blvd                        Albion, MI 49224                                                office@stpaulalbion.org                          Email and First Class Mail
St Paul's Evangelical Lutheran Church Of Beachwood, NJ                      Attn: Clifford P Yannone                                       2 Hooper Ave                           Toms River, NJ 08753                                            cyannone@starkeykelly.com                        Email and First Class Mail
St Pauls Greek Orthodox Church                                              4949 Alton Pkwy                                                Irvine, CA 92604                                                                                                                                        First Class Mail
St Pauls Lutheran Church                                                    Attn: Kalvin Waetzig                                           1635 Chester Dr                        Tracy, CA 95376                                                 kwaetzig@stpaulstracy.org                        Email and First Class Mail
St Pauls Lutheran Church                                                    Kalvin L Waetzig                                               1635 Chester Dr                        Tracy, CA 95376                                                 kwaetzig@stpaulstracy.org                        Email and First Class Mail
St Paul's Lutheran Church                                                   Attn: Byanca Smith                                             1250 E Heim Ave                        Orange, CA 92865                                                byanca.smith@splsorange.org                      Email and First Class Mail
St Paul's Ocean Grove                                                       c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul's Parish Of Walla Walla                                             Attn: Rev David Sibley                                         323 Catherine St                       Walla Walla, WA 99362                                           davids@stpaulsww.org                             Email and First Class Mail
St Paul's Protestant Episcopal Church                                       1710 E Superior St                                             Duluth, MN 55812                                                                                       natalie@stpaulsduluth.org                        Email and First Class Mail
St Paul's Protestant Episcopal Church                                       1710 E Superior S                                              Duluth, MN 55812                                                                                       office@stpaulsduluth.org                         Email and First Class Mail
St Paul's Sandy Ridge (00176597)                                            c/o Bentz Law Firm                                             Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200    Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                           Email and First Class Mail
St Pauls Umc                                                                c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul's Umc                                                               c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Pauls Umc Of Padillion                                                   c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Pauls Umc Of Padillion                                                   324 S Jackson St                                               Papillion, NE 68046                                                                                                                                     First Class Mail
St Paul's Umc Oneida                                                        Attn: Lynne Mondrick                                           551 Sayles St                          Oneida, NY 13421                                                stpaulsumconeida@gmail.com                       Email and First Class Mail
St Pauls Umc Pine Grove Pa 19 E Pottsville St, Pine Grove PA                c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Pauls Umc Pine Grove Pa 19 E Pottsville St, Pine Grove PA                19 E Pottsville St                                             Pine Grove, PA 17963                                                                                                                                    First Class Mail
St Paul's Umc Poseyville, Indiana                                           Attn: Josie Davis, Treasurer                                   P.O. Box 38                            Poseyville, IN 47633                                            david.warren@inumc.org                           Email and First Class Mail
St Paul's Umc Warrington                                                    Attn: Dana Lortie                                              2131 Palomino Dr                       Warrington, PA 18929                                            stpaulsumcwarrington@aol.com                     Email and First Class Mail
St Paul's United Church Of Christ                                           Attn: Richard Rockershousen                                    5739 Dunham Rd                         Downers Grove, IL 60516                                         rockershousen@yahoo.com                          Email and First Class Mail
St Pauls United Methodist Church                                            Attn: Rev David Eardley                                        620 Romero St                          Rochester, MN 48307                                             deardley@stpaulsrochester.org                    Email and First Class Mail
St Pauls United Methodist Church                                            Attn: Robert Allen Stewart                                     335 Smyth Rd                           Manchester, NH 03104                                            stpauls@umcnh.comcastbiz.net                     Email and First Class Mail
St Pauls United Methodist Church                                            Attn: Terry Atwood                                             512 Logan St                           Helena, MT 59601                                                terry@atwoodarts.com                             Email and First Class Mail
St Pauls' United Methodist Church                                           c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul's United Methodist Church                                           Attn: Cynthia Lunine Chr, Board of Trustees                    402 N Aurora St                        Ithaca, NY 14850                                                clunine@gmail.com                                Email and First Class Mail
St Paul's United Methodist Church                                           c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul's United Methodist Church                                           c/o Eto Law LLC                                                Attn: El Parker III                    P.O. Box 804                  Etowah, TN 37331                  etolaw@bellsouth.net                             Email and First Class Mail
St Paul's United Methodist Church                                           Attn: Rev Jason Thornton                                       910 E North St                         Manteca, CA 95336                                               pastor@stpaulsmanteca.org                        Email and First Class Mail
St Paul's United Methodist Church                                           Attn: Ken Macmillen, Wendy Harwood, George Bailey              884 Kempton St                         New Bedford, MA 02740                                           pastorkenmac@gmail.com                           Email and First Class Mail
St Paul's United Methodist Church                                           Attn: Karen Gold                                               11 Church St                           St Albans, VT 05478                                             saintpaulsvt@gmail.com                           Email and First Class Mail
St Paul's United Methodist Church                                           Attn: Pastor Bette Sohm                                        270 Main St                            Northport, NY 11768                                             SPUMC@optimum.net                                Email and First Class Mail
St Paul's United Methodist Church                                           St Pauls Umc ‐ Treasurer                                       P.O. Box 278                           Nitro, WV 25143                                                 stpauls.nitro@gmail.com                          Email and First Class Mail
St Paul's United Methodist Church                                           Attn: Phyllis Dunham & Jee Hae Song                            2200 Valley Dr                         Syracuse, NY 13207                                              stpaulscny@gmail.com                             Email and First Class Mail
St Paul's United Methodist Church                                           Attn: Bonnie Ostenson, Treasurer                               1000 5th Ave Ne                        Jamestown, ND 58401                                             stpaulsjamestown@gmail.com; jennrowy@gmail.com   Email and First Class Mail
St Paul's United Methodist Church                                           Attn: Matthew A Paugh                                          318 E Oak St                           Oakland, MD 21550                                               stpaulsumcoakland@gmail.com                      Email and First Class Mail
St Paul's United Methodist Church                                           Attn: Treasurer, Saint Pauls Umc                               2000 Shuterlee Mill Rd                 Staunton, VA 24401                                              stpaulumc2@gmail.com                             Email and First Class Mail
St Paul's United Methodist Church                                           P.O. Box 581                                                   Etowah, TN 37331                                                                                                                                        First Class Mail
St Paul's United Methodist Church ‐ Cambridge                               c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul's United Methodist Church ‐ Oxnard                                  Church Administrator, St Pauls Umc ‐ Oxnard                    1800 South C St                        Oxnard, CA 93033                                                admin.asst@stpauls‐oxnard.org                    Email and First Class Mail
St Paul's United Methodist Church ‐ Wilmington                              c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul's United Methodist Church 300 W Sunset Ave Greensboro, MD           c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul's United Methodist Church Brookly                                   Attn: St Pauls Umc Vanderveer Park                             3714 Ave D                             Brooklyn, NY 11203                                              spumcbklyn@verizon.net                           Email and First Class Mail
St Pauls United Methodist Church Millbury                                   Attn: Rev James Nevel                                          1429 S St                              Millbury, OH 43447                                              jamesnevel65@gmail.com                           Email and First Class Mail
St Paul's United Methodist Church Of Kensington                             Attn: Michelle Gregonis                                        10401 Armory Ave                       Kensington, MD 20895                                            mgregonis@stpaulsk.org                           Email and First Class Mail
St Paul's United Methodist Church Of Mountville PA                          100 W Main St                                                  Mountville, PA 17554                                                                                                                                    First Class Mail
St Paul's United Methodist Church Of Mountville Pa 100 W Mai                c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Pauls United Methodist Church Of Odessa DE                               Attn: Charles C Miller                                         406 Main St                            P.O. Box 253                  Odessa, DE 19730                  cmiller@ecsi‐del.com                             Email and First Class Mail
St Paul's United Methodist Church West Deptford                             c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Paul's United Methodist Church, Raymore, MO                              Attn: Richard Hime, Trustees Representative                    P.O. Box 377                           Raymore, MO 64083‐377                                           rhimeros@gmail.com                               Email and First Class Mail
St Paul's United Methodist Church, Reno                                     Attn: Treasurer & Susan L Foster                               1660 Grandview Ave                     Reno, NV 89503                                                  office@stpaulsumcreno.org                        Email and First Class Mail
St Paul's United Methodist Millbury                                         Attn: Rev James Nevel                                          1910 E Broadway                        Northwood, OH 43619                                             jamesnevel65@gmail.com                           Email and First Class Mail
St Pauls Untied Methodist Church                                            7740 Lackman Rd                                                Lenexa, KS 66217                                                                                                                                        First Class Mail
St Paul's‐The Springs United Methodist Church                               Attn: Timothy O'Brien                                          600 Wilshire Blvd                      Stevens Point, WI 54481                                         stpauls@stevenspointumc.org                      Email and First Class Mail
St Paul's‐The Springs United Methodist Church                               Attn: Timothy Obrien                                           600 Wilshire Blvd                      Stevens Point, WI 54481                                         tobrien@stevenspointumc.org                      Email and First Class Mail
St Peter And Paul Parish                                                    Attn: Andre L. Kydala                                          54 Old Hwy 22                          Clinton, NJ 08809                                                                                                First Class Mail
St Peter Claver Catholic Church                                             c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010             legal@la‐archdiocese.org                         Email and First Class Mail
St Peter Claver Roman Catholic Church, New Orleans, Louisiana               Attn: Susan Zeringue, General Counsel                          7887 Walmsley Ave                      New Orleans, LA 70125                                           szeringue@arch‐no.org                            Email and First Class Mail
St Peter Claver'S Roman Catholic Congregation, Inc                          Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                             moakey@gejlaw.com                                Email and First Class Mail
St Peter Episcopal Church, Ashtabula, OH                                    Attn: Peter Nielsen, III                                       4901 Main Ave                          Ashtabula, OH 44005                                                                                              First Class Mail
St Peter Evangelical Lutheran Church                                        Attn: Lillian Tomecek, Treasurer                               7834 Eastern Ave                       Baltimore, MD 21224                                             bkspelc@verizon.net                              Email and First Class Mail
St Peter Evangelical Lutheran Church                                        2400 Oxford Way                                                Lodi, CA 95242                                                                                         tblau@stpeterlodi.org                            Email and First Class Mail
St Peter The Aapostle New Brunswick Parish                                  Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                                                                                First Class Mail
St Peter The Fisherman Episcopal Church                                     4220 Saxon Dr                                                  New Smyrna Beach, FL 32169                                                                             claire@stpetersnet.net                           Email and First Class Mail
St Peter Umc                                                                Attn: Kim Welsch                                               6507 Moon Rd                           Columbus, GA 31909‐3242                                         kimstpeterumc@gmail.com                          Email and First Class Mail
St Peter's By The Sea Epis Church                                           Wiliam Crawford                                                Same                                   Same                                                                                                             First Class Mail
St Peter's By The Sea Episcopal Church                                      600 S Country Rd                                               Bay Shore, NY 11706                                                                                    drydock1@verizon.net                             Email and First Class Mail
St Peter's By The Sea Episcopal Church                                      William Edward Crawford                                        500 S Country Rd                       Bay Shore, NY 11706                                             drydock1@verizon.net                             Email and First Class Mail
St Peter's By The Sea United Methodist Church                               Attn: Todd Becker                                              1541 Waldron Rd                        Corpus Christi, TX 78418                                        todd_kim_becker@hotmail.com                      Email and First Class Mail
St Peter's By‐The‐Lake Episcopal Church, Inc                                Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650              Jackson, MS 39201                                               mwilson@blswlaw.com                              Email and First Class Mail
St Peter's By‐The‐Lake Episcopal Church, Inc                                Attn: Ginger Perdue                                            P.O. Box 5026                          Brandon, MS 39047                                               stpeteoffice@bellsouth.net                       Email and First Class Mail
St Peters Church Lithgow                                                    Attn: Rev Jake Dell                                            P.O. Box 1502                          Millbrook, NY 12545                                             jakedell@gmail.com                               Email and First Class Mail
St Peters Church Lithgow                                                    Attn: James A Florack                                          50 Central Park W, Apt 3A              New York, NY 10023                                              james.florack@davispolk.com                      Email and First Class Mail
St Peter's Church Lithgow                                                   P.O. Box 1502                                                  Millbrook, NY 12545                                                                                    jakedell@gmail.com                               Email and First Class Mail
St Peter's Church Lithgow                                                   Attn: James Florack                                            50 Central Park W, Apt 3A              New York, NY 10023                                              james.florack@davispolk.com                      Email and First Class Mail
St Peters Episcopal Ch Portland                                             c/o the Episcopal Diocese of Maine/Martin                      P.O. Box 4036                          Portland, ME 04101                                              bmartin@episcopalmaine.org                       Email and First Class Mail
St Peters Episcopal Church                                                  Attn: Peter C Nicolaysen                                       P.O. Box 7                             Casper, WY 82602                                                petercn@vcn.com                                  Email and First Class Mail
St Peter's Episcopal Church                                                 Attn: George R Arrants, Esq                                    814 Episcopal School Way               Knoxville, TN 37932                                             bylindabell@gmail.com                            Email and First Class Mail
St Peter's Episcopal Church                                                 Bylinda Bell                                                   848 Ashland Ter                        Chattanooga, TN 37415                                           bylindabell@gmail.com                            Email and First Class Mail
St Peter's Episcopal Church                                                 Attn: Joel Dingman                                             1 S Tschirgi St                        Sheridan, WY 82801                                              joel@stpeterssheridan.com                        Email and First Class Mail
St Peter's Episcopal Church                                                 Attn: Shawn Slother                                            140 Rainbow Blvd                       Niagara Falls, NY 14303                                         office@stpetersniagarafalls.org                  Email and First Class Mail
St Peter's Episcopal Church                                                 2400 Middle Rd                                                 Bettendorf, IA 52722                                                                                   saintpetersbettendorf@gmail.com                  Email and First Class Mail
St Peter's Episcopal Church                                                 Attn: David K Green                                            P.O. Box 29                            Bon Secour, AL 36511                                            stpetersbonsecour@gmail.com                      Email and First Class Mail
St Peter's Episcopal Church                                                 P.O. Box 29                                                    Bon Secour, AL 36511                                                                                   stpetersbonsecour@gmail.com                      Email and First Class Mail
St Peter's Episcopal Church, Brenham, TX                                    Attn: Stephen F Whaley                                         2310 Airline Dr                        Brenham, TX 77833                                               frstephen@stpetersbrenham.org                    Email and First Class Mail
St Peters Evangelical Lutheran Church                                       Attn: Craig Ross                                               10 Delp Rd                             Lancaster, PA 17601                                             craig.ross@stpeterslutheran.org                  Email and First Class Mail
St Peters Evangelical Lutheran Church                                       Attn: Richard Skelly, Finance Committee Chair                  1933 Hanover Ave                       Allentown, PA 18109‐8151                                        psufan70@aol.com                                 Email and First Class Mail
St Peters Lutheran Church                                                   1201 Courthouse Rd                                             Stafford, VA 22554                                                                                     klp@kaneperry.com                                Email and First Class Mail
St Peters Parish In Del Mar, CA                                             c/o Sullivan Hill Rez & Engel                                  Attn: James P Hill, Esq                600 B St, Ste 1700            San Diego, CA 92101               hill@sullivanhill.com                            Email and First Class Mail
St Peters Parish In Del Mar, CA                                             Attn: Kirby Smith                                              2083 Sunset Cliffs Blvd                San Diego, CA 92107                                             ksmith@edsd.org                                  Email and First Class Mail
St Peters R C Church, Covington, LA                                         Attn: Susan A Zeringue, General Counsel                        7877 Walmsley Ave                      New Orleans, LA 70125                                           szeringue@arch‐no.org                            Email and First Class Mail
St Peters United Methodist Church                                           Attn: Holly Gibson                                             20775 Kingsland Blvd                   Katy, TX 77450                                                  hgibson@stpkaty.org                              Email and First Class Mail
St Peters United Methodist Church ‐ Ocean City                              c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Peter's, Hancock, R C Congregation, Inc                                  Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                             moakey@gejlaw.com                                Email and First Class Mail
St Peter's, Libertytown, R C Congregation, Inc                              Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                             moakey@gejlaw.com                                Email and First Class Mail
St Petersburg First United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Petersburg First United Methodist Church                                 212 3rd St N St                                                Petersburg, FL 33701                                                                                                                                    First Class Mail
St Philip And James R C Congregation, Inc                                   Attn: Matthew W Oakey                                          218 N Charles St, Ste 400              Baltimore, MD 21201                                             moakey@gejlaw.com                                Email and First Class Mail
St Philip Episcopal Church                                                  Attn: Rev Canon Sharon Alexander                               692 Poplar Ave                         Memphis, TN 38105                                               salexander@episwtn.org                           Email and First Class Mail
St Philip Episcopal Church                                                  Attn: Monte M Chandler                                         204 W 134th St                         New York, NY 10030                                              thechandlerlawfirm@icloud.com                    Email and First Class Mail
St Philip Episcopal Church                                                  Attn: Dwight L Wagner                                          9380 Davles Plantation Rd              Barlett, TN 38133                                                                                                First Class Mail
St Philip Neri R C Church, Metairie, LA                                     Attn: Susan A Zeringue                                         7887 Walmsley Ave                      New Orleans, LA 70125                                           szeringue@arch‐no.org                            Email and First Class Mail
St Philip Neri R C Church, Metairie, LA                                     Attn: Susan A Zeringue, General Counsel                        7887 Walmsley Ave                      New Orleans, LA 70125                                           szeringue@arch‐no.org                            Email and First Class Mail
St Philip Neri R C Congregation, Inc                                        c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                  218 N Charles St, Ste 400     Baltimore, MD 21201               moakey@gejlaw.com                                Email and First Class Mail
St Philip Neri School                                                       c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                  218 N Charles St, Ste 400     Baltimore, MD 21201               moakey@gejlaw.com                                Email and First Class Mail
St Philip Presbyterian Church                                               Attn: Greg Goria                                               745 W Pipeline Rd                      Hurst, TX 76053‐4927                                            gregg@stphil.org                                 Email and First Class Mail
St Philip St James Pburg                                                    Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                                                                                First Class Mail
St Philip The Deacon Episcopal Church                                       Attn: Maria Mcdowell                                           120 NE Knott St                        Portland, OR 97218                                              office@stphilipthedeacon.org                     Email and First Class Mail
St Philips Catholic Church                                                  c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010             legal@la‐archdiocese.org                         Email and First Class Mail
St Philips Church In The Highlands                                          P O Box 158                                                    Garrison, NY 10524                                                                                     office@stphilipshighlands.org                    Email and First Class Mail
St Philips Church In The Highlands                                          P O Box 158                                                    Garrison, NY 10524                                                                                     ofice@stphilipshighlands.org                     Email and First Class Mail
St Philips Church In The Highlands                                          Attn: Terri Akbas                                              1101 Rte 9D                            Garrison, NY 10524                                                                                               First Class Mail
St Philips Episcopal Church                                                 Attn: Ike Jones, Jr                                            1310 Pecan Valley Dr                   San Antonio, TX 78210                                           saintphilips1310@att.net                         Email and First Class Mail
St Philips Episcopal Church                                                 730 Bestgate Rd                                                Annapolis, MD 21401                                                                                    saintphillips@verizon.net                        Email and First Class Mail
St Philips Episcopal Church                                                 Attn: Michael Hughes                                           15 Fernhill Ave                        Buffalo, NY 14215                                               sferocezco@hotmail.com                           Email and First Class Mail
St Philips Episcopal Church                                                 265 Decatur St                                                 Brooklyn, NY 11233‐1704                                                                                stphilipschurch@optonline.net                    Email and First Class Mail
St Philips Episcopal Church                                                 3643 Aurora Dr                                                 New Orleans, LA 70131                                                                                  stphilpsno@msn.com                               Email and First Class Mail
St Philips Episcopal Church, Dyker Heights                                  1072 80th St                                                   Brooklyn, NY 11228                                                                                     stphilips06@aol.com                              Email and First Class Mail
St Phillip & St Andrew Episcopal Church (Coventry)                          c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi                  159 Main St                   Nashua, NH 03060                  peter@thetamposilawgroup.com                     Email and First Class Mail
St Pius V R C Congregation, Inc                                             c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                  218 N Charles St, Ste 400     Baltimore, MD 21201               moakey@gejlaw.com                                Email and First Class Mail
St Pius X Catholic Church Of Rochester, MN                                  Meier, Kennedy & Quinn, Chtd                                   445 Minnesota St                       Town Sq Tower, Ste 2200       St. Paul, MN 55101                jgunderson@mkqlaw.com                            Email and First Class Mail
St Pius X R C Church, New Orleans, LA                                       Attn: Susan Zeringue, General Counsel                          7887 Walmsley Ave                      New Orleans, LA 70125                                           szeringue@arch‐no.org                            Email and First Class Mail
St Pius X R C Congregation, Inc                                             c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                  218 N Charles St, Ste 400     Baltimore, MD 21201               moakey@gejlaw.com                                Email and First Class Mail
St Raphaels Church                                                          Attn: John Adler                                               5601 Williams Dr                       Fort Myers Beach, FL 33931                                                                                       First Class Mail
St Raymond Of Penyafort                                                     c/o Cullen and Dykman LLP                                      Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd    Garden City, NY 11530             mroseman@cullenllp.com                           Email and First Class Mail
St Richards Episcopal Church                                                1420 E Palm Valley Blvd                                        Round Rock, TX 78664                                                                                   daybyday@saintrichards.org                       Email and First Class Mail
St Rita Catholic Church                                                     c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010             legal@la‐archdiocese.org                         Email and First Class Mail
St Ritas R C Congregation, Inc                                              c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                  218 N Charles St, Ste 400     Baltimore, MD 21201               moakey@gejlaw.com                                Email and First Class Mail
St Ritas R C Congregation, Inc                                              c/o Gallagher Evelius & Jones LLP                              Attn: Matthew Oakey                    218 N Charles St, Ste 400     Baltimore, MD 21201               moakey@gejlaw.com                                Email and First Class Mail
St Robert Of Newminster Parish, Ada                                         c/o Warner Norcross Judd LLP                                   Attn: Elisabeth M Von Eitzen           150 Ottawa Ave NW, Ste 1500   Grand Rapids, MI 49503            evoneitzen@wnj.com                               Email and First Class Mail
St Rose Lima Catholic Church                                                c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010             legal@la‐archdiocese.org                         Email and First Class Mail
St Rose Of Lima Oxford Parish                                               Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                                                                                First Class Mail
St Rose Of Lima R C Congregation, Inc                                       c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey                  218 N Charles St, Ste 400     Baltimore, MD 21201               moakey@gejlaw.com                                Email and First Class Mail
St Saviours Church                                                          Attn: Alan Mccollom                                            350 Sound Beach Ave                    Old Greenwich, CT 06870                                         office@saintsaviours.org                         Email and First Class Mail
St Sebastian Church                                                         c/o Archdiocese of Los Angeles                                 Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd            Los Angeles, CA 90010             legal@la‐archdiocese.org                         Email and First Class Mail
St Simon Parish, Ludington                                                  c/o Warner Norcross Judd LLP                                   Attn: Elisabeth M Von Eitzen           150 Ottawa Ave NW, Ste 1500   Grand Rapids, MI 49503            evoneitzen@wnj.com                               Email and First Class Mail
St Simons Episcopal Church                                                  Attn: Rev Twila Smith                                          200 Cazenovia St                       Buffalo, NY 14210                                               rector@ssbuffalo.org                             Email and First Class Mail
St Stanislaus Kostka Catholic Church                                        c/o Woods Oviatt Gilman LLP                                    Attn: Timothy P Lyster, Esq            1900 Bausch & Lomb Pl         Rochester, NY 14604               tlyster@woodsoviatt.com                          Email and First Class Mail
St Stanislaus Kostka Parish                                                 Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                                                                                First Class Mail
St Stanislaus School                                                        Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                               kydalalaw@aim.com                                Email and First Class Mail
St Stephen                                                                  c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                     100 N Tampa St, Ste 2200      Tampa, FL 33602                   erice@bradley.com                                Email and First Class Mail
St Stephen Catholic Church, Grand Rapids                                    c/o Warner Norcross Judd LLP                                   Attn: Elisabeth M Von Eitzen           150 Ottawa Ave NW, Ste 1500   Grand Rapids, MI 49503            evoneitzen@wnj.com                               Email and First Class Mail
St Stephen Evangelical Lutheran Church                                      St Stephan Evangelical Lutheran Church                         8400 France Ave S                      Bloomington, MN 55431‐1519                                      proyer@ststephen.net                             Email and First Class Mail
St Stephen Protomartyer                                                     Attn: Andre L Kydala                                           54 Old Hwy 22                          Clinton, NJ 08809                                                                                                First Class Mail
St Stephen Umc                                                              Attn: Johnie Allen Jr                                          213 S Yazoo St                         Yazoo City, MS 39194                                            pastorjohnallenumc@gmail.com                     Email and First Class Mail
                                                                               Case 20-10343-LSS                                             Doc 2541                                Filed 04/07/21                                        Page 69 of 87

St Stephen Umc                                                                         Attn: Johnie L Allen Jr                               414 E Jefferson St                  Yazoo City, MS 39194                                            pastorjohnallenumc@gmail.com            Email and First Class Mail
St Stephen Umc                                                                         Attn: Rev Debora Christensen                          3981 Macon Rd                       Memphis, TN 38122                                               ststephen3981@gmail.com                 Email and First Class Mail
St Stephen United Methodist Church                                                     Attn: Paula Humphreys                                 2520 Oates Dr                       Mesquite, TX 75150                                              office@ststephenumctx.org               Email and First Class Mail
St Stephens Episcopal Church                                                           Attn: Kathy Knight, Warden                            Attn: Colleen Brooks, Treasurer     49‐51 N Main St                  Mullica Hill, NJ 08062         info@reddoorchurch.com                  Email and First Class Mail
St Stephens Episcopal Church                                                           c/o Davidoff Hutcher & Citron LLP                     Attn: James B Glucksman             605 3rd Ave                      New York, NY 10158             jbg@dhclegal.com                        Email and First Class Mail
St Stephens Episcopal Church                                                           Attn: Nancy Cooke‐Jenkins                             6000 Fm 3237, Unit A                Wimberley, TX 78676                                             jwatson@ststeve.org                     Email and First Class Mail
St Stephens Episcopal Church                                                           Attn: John Adams                                      422 W 2nd St                        Grand Island, ME 68801                                          lynne@ststephengi.org                   Email and First Class Mail
St Stephens Episcopal Church                                                           50 Bedford Rd                                         Armonk, NY 10504                                                                                    offce@ststephensamonk.org               Email and First Class Mail
St Stephens Episcopal Church                                                           50 Bedford Rd                                         Armonk, NY 10504                                                                                    office@ststephensarmonk.com             Email and First Class Mail
St Stephens Episcopal Church                                                           Attn: Dustin Barrows                                  4102 S New Braunfels Ave, Ste 110   San Antonio, TX 78223                                           StStephensSA@yahoo.com                  Email and First Class Mail
St Stephens Episcopal Church                                                           Attn: David Peoples                                   1820 E County Rd 540A               Lakeland, FL 33813‐3737                                         ststoffice@gmail.com                    Email and First Class Mail
St Stephens Episcopal Church (Mardela)                                                 c/o the Law Office of Andrea Ross                     Attn: Andrea Ross, Esq              129 N West St, Ste 1             Easton, MD 21601               Patrick@DioceseofEaston.org             Email and First Class Mail
St Stephens Episcopal Church In Belvedere, CA                                          Attn: the Rev Phillip Ellsworth                       3 Bayview Ave                       Belvedere, CA 94920                                             fr.ellsworth@ststephenschurch.org       Email and First Class Mail
St Stephens Episcopal Church Of Oak Ridge, TN                                          Attn: George R Arrants, Esq                           814 Episcopal School Way            Knoxville, TN 37932                                             garrants@kramer‐rayson.com              Email and First Class Mail
St Stephens Episcopal Church Oxford, Nc                                                Attn: Vincent Kopp                                    140 College St                      Oxford, NC 27565                                                saintstephensoxford@gmail.com           Email and First Class Mail
St Stephens Episcopal Church, Delmar, Ny                                               Attn: Scott Arthur Garno                              16 Elsmere Ave                      Delmar, NY 12054                                                ststephensdelmar@gmail.com              Email and First Class Mail
St Stephens Episcopal Church, Richmond VA                                              Attn: Parish Administrator                            6000 Grove Ave                      Richmond, VA 23226‐2601                                         blee@ststephensrva.org                  Email and First Class Mail
St Stephens Episcopal Church, Richmond VA                                              c/o Burtch Law Pllc                                   Attn: Jack W Burtch, Jr             1802 Bayberry Ct, Ste 302        Richmond, VA 23226             jb@burtchlaw.com                        Email and First Class Mail
St Stephens Episcopal School Harrisburg Pa                                             Attn: Eugene N Mchugh                                 225 Grandview Ave, 5th Fl           Camp Hill, PA 17011                                             emchugh@tthlaw.com                      Email and First Class Mail
St Stephens Memorial Episcopal Church                                                  Attn: Salli Gordon, Jr Warden                         118 Woolmans Ln                     Mt Laurel, NJ 08054                                             sallijane@comcast.net                   Email and First Class Mail
St Stephens R C Congregation, Inc                                                      c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St Stephens Umc                                                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                       Email and First Class Mail
St Stephens Umc                                                                        Attn: Theodore Ximba                                  5160 Washington St                  West Roxbury, MA 02132                                          ttximba@gmail.com                       Email and First Class Mail
St Stephens Umc Marblehead Ma Commonwealth Bast District                               Attn: Ross Johnson                                    67 Cornell Blvd                     Marblehead, MA 01945                                                                                    First Class Mail
St Stephens United Methodist Church                                                    Attn: Theodore Ximba                                  5160 Washington St                  West Roxbury, MA 02132                                          ttximba@gmail.com                       Email and First Class Mail
St Stephens United Methodist Church Marblehead Ma Commonwealth Bast District           Attn: Ross Johnson                                    18 Cedar St                         Marblehead, MA 01945                                            ross.thomas.johnson@gmail.com           Email and First Class Mail
St Stephen's‐Severn Parish                                                             Attn: Victor Hailey                                   1110 St Stephens Church Rd          Crownsville, MD 21032                                           fatherhailey@gmail.com                  Email and First Class Mail
St Theodore Parish                                                                     Attn: Andre L Kydala                                  54 Old Hwy 22                       Clinton, NJ 08809                                                                                       First Class Mail
St Theresas Catholic Church Austin Tx                                                  c/o Bsa Coordinator                                   Attn: Chancellor                    6225 E US 290 Hwy Svrd Eb        Austin, TX 78723               ron‐walker@austindiocese.org            Email and First Class Mail
St Theresas Catholic Church Austin Tx                                                  Attn: Rev Larry Covington                             4311 Small Dr                       Austin, TX 78731                                                                                        First Class Mail
St Therese Of Lisieux                                                                  Attn: Deacon Jeff Ryan                                128 Cedar St                        Wayland, MI 49348                                               dcnjeffryan@gmail.com                   Email and First Class Mail
St Therese Of Lisieux                                                                  c/o Warner Norcross Judd LLP                          Attn: Elisabeth M Von Eitzen        150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                      Email and First Class Mail
St Thomas Aquinas Catholic Church                                                      Attn: Rev Albert Laforet                              6225 E US 290 Hwy Svrd Eb           Austin, TX 78723                                                ron‐walker@austindiocese.org            Email and First Class Mail
St Thomas Aquinas Catholic Church                                                      Attn: Rev Albert Laforet                              2541 Earl Rudder Frwy               College Station, TX 77845                                                                               First Class Mail
St Thomas Aquinas R C Congregation, Inc                                                c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St Thomas Aquinas School, Inc                                                          c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St Thomas Church                                                                       Attn: Linda Kreussling                                298 Conklin St                      Farmingdale, NY 11735‐2609                                      stthomaschurch1@verizon.net             Email and First Class Mail
St Thomas Church                                                                       Attn: Allen William Cooper                            60 Church St, Apt 6                 Saranoa Lake, NY 12983                                          twocoops23@yahoo.com                    Email and First Class Mail
St Thomas Church                                                                       St Thomas' Church                                     8 Brentwood Ave                     Tupper Lake, NY 12986‐1513                                      twocoops23@yahoo.com                    Email and First Class Mail
St Thomas Church‐Garrison Forest                                                       232 St Thomas Ln                                      Owings Mills, MD 21117                                                                              bparks@stthomaschurch.us                Email and First Class Mail
St Thomas Episcopal Ch / Episcopal Diocese Of East Carolina                            Attn: Joan C Geiszler‐Ludlum                          705 Doctors Dr                      Kinston, NC 28501                                               jcgl@ec.rr.com                          Email and First Class Mail
St Thomas Episcopal Ch / Episcopal Diocese Of East Carolina                            424 Church St W                                       Ahoskie, NC 27910                                                                                   jeff@saintthomasahoskie.com             Email and First Class Mail
St Thomas Episcopal Ch / Episcopal Diocese Of East Carolina                            Attn: Jeffrey A Douglas                               P.O. Box 263                        Ahoskie, NC 27910                                               jeff@saintthomasahoskie.com             Email and First Class Mail
St Thomas Episcopal Church                                                             233 Mann Dr                                           Chesapeake, VA 23322                                                                                admin@stthomaschesapeake.org            Email and First Class Mail
St Thomas Episcopal Church                                                             Attn: Bruce Ragon                                     5401 Tiffany Ln                     Knoxville, TN 37912                                             bragon45@yahoo.com                      Email and First Class Mail
St Thomas Episcopal Church                                                             P O Box 608                                           Rawlins, WY 82301                                                                                   cbepp@hotmail.com                       Email and First Class Mail
St Thomas Episcopal Church                                                             Attn: Rev Angela Cortinas                             906 George Bush Dr                  College Station, TX 77840‐3056                                  churchoffice@stthomasbcs.org            Email and First Class Mail
St Thomas Episcopal Church                                                             Attn: George R Arrants, Esq                           814 Episcopal School Way            Knoxville, TN 37932                                             garrants@kramer‐rayson.com              Email and First Class Mail
St Thomas Episcopal Church                                                             Attn: George R Arrants, Esq                           814 Episcopal School Wy             Knoxville, TN 37932                                             garrants@kramer‐rayson.com              Email and First Class Mail
St Thomas Episcopal Church                                                             Attn: John C Bradley                                  67 E Main St                        Hornell, NY 14843                                               johnclint@gmail.com                     Email and First Class Mail
St Thomas Episcopal Church                                                             Attn: Gregory Bellos                                  1416 N Loop 1604 E                  San Antonio, TX 78232                                           kstephens@tom1604.org                   Email and First Class Mail
St Thomas Episcopal Church                                                             122 Liberty St                                        Bath, NY 14810                                                                                      office@stthomasbath.org                 Email and First Class Mail
St Thomas Episcopal Church                                                             317 S Mary St                                         Eustis, FL 32726                                                                                    office@stthomaseustis.com               Email and First Class Mail
St Thomas Episcopal Church                                                             Attn: Peter C Nicolaysen                              P.O. Box 7                          Casper, WY 82602                                                petercn@vcn.com                         Email and First Class Mail
St Thomas Episcopal Church                                                             6 Commonwealth Blvd                                   Bellerose Village, NY 01101                                                                         stthomasbellerose@verizon.net           Email and First Class Mail
St Thomas Episcopal Church                                                             Attn: Richard William Nelson                          1200 Snell Isle Blvd Ne             St. Petersburg, FL 33704                                                                                First Class Mail
St Thomas Episcopal Church Menasha, Wi                                                 c/o Episcopal Diocese of Fond Du Lac                  1051 N Lynndale Dr                  Appleton, WI 54914                                              diofdl@diofdl.org                       Email and First Class Mail
St Thomas Episcopal Church Menasha, Wi                                                 c/o Episcopal Diocese of Fond Du Lac                  Attn: Gordon Stillings              490 Rainbow Beach Rd             Neenah, WI 54956               gordon@stillingslaw.com                 Email and First Class Mail
St Thomas Episcopal Church, Inc                                                        Attn: Marcus M Wilson                                 190 E Capitol St, Ste 650           Jackson, MS 39201                                               mwilson@blswlaw.com                     Email and First Class Mail
St Thomas Episcopal Church, Inc                                                        Attn: Skip Giffin                                     5303 Diamondhead Cir                Diamondhead, MS 39525                                           skipg@cableone.net                      Email and First Class Mail
St Thomas Housing Corp                                                                 168 W Boston Post Rd                                  Mamaroneck, NY 10543                                                                                office@saintthomasmmk.org               Email and First Class Mail
St Thomas Housing Corp                                                                 Attn: James Gadsden                                   168 W Boston Post Rd                Mamaroneck, NY 10543                                            office@saintthomasmmk.org               Email and First Class Mail
St Thomas Lutheran Church                                                              23801 Kelly Rd                                        Eastpointe, MI 48021                                                                                andy@troyumc.org                        Email and First Class Mail
St Thomas Lutheran Church                                                              23801 Kelly Rd                                        Eastpointe, MI 48021                                                                                churchoffice@stl‐eastpointe.org         Email and First Class Mail
St Thomas More Catholic Church                                                         Attn: Chancellor                                      6225 E US 290 Hwy Svrd Eb           Austin, TX 78723                                                ron‐walker@austindiocese.org            Email and First Class Mail
St Thomas More Catholic Church                                                         Attn: Rev Michael O'Connor                            10205 N Fm 620                      Austin, TX 78726                                                                                        First Class Mail
St Thomas More R C Congregation, Inc                                                   c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St Thomas The Apostle                                                                  18300 Upper Bay Rd                                    Houston, TX 77058                                                                                   RECTOR@GMAIL.COM                        Email and First Class Mail
St Thomas The Apostle Catholic Church                                                  c/o Warner Norcross Judd LLP                          Attn: Elisabeth M Von Eitzen        150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                      Email and First Class Mail
St Thomas The Apostle Catholic Parish, Grand Rapids                                    c/o Warner Norcross Judd LLP                          Attn: Elisabeth M Von Eitzen        150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                      Email and First Class Mail
St Thomas The Apostle School                                                           Attn: Andre L Kydala                                  54 Old Hwy 22                       Clinton, NJ 08809                                                                                       First Class Mail
St Thomas The Aspostle                                                                 Attn: Andre L Kydala                                  54 Old Hwy 22                       Clinton, NJ 08809                                                                                       First Class Mail
St Thomas Umc                                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                       Email and First Class Mail
St Timothy Lutheran Church                                                             Attn: Melvin F Suelzle                                16431 52nd Ave W                    Edmonds, WA 98026                                               stlc_treasurer@frontier.com             Email and First Class Mail
St Timothy R C Congregation, Inc                                                       c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St Timothy United Methodist Church ‐Stone Mountain                                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                       Email and First Class Mail
St Timothys Episcopal Church                                                           4523 Six Forks Rd                                     Raleigh, NC 27609                                                                                   churchoffice@sttimothys.org             Email and First Class Mail
St Timothys Episcopal Church                                                           Attn: Debbie Webb                                     P.O. Box 325                        Southaven, MS 38671‐0325                                        keithanddebbie388@gmail.com             Email and First Class Mail
St Timothys Episcopal Church                                                           Attn: Marcus M Wilson                                 190 E Capitol St, Ste 650           Jackson, MS 39201                                               mwilson@blswlaw.com                     Email and First Class Mail
St Timothys Episcopal Church                                                           Attn: Fr Richard Bardusch, Rector                     432 Van Buren St                    Herndon, VA 20170                                               rbardusch@saint‐timothys.org            Email and First Class Mail
St Timothys Episcopal Church                                                           200 Oyster Creek Dr                                   Lake Jackson, TX 77566                                                                              revgenrazim@gmail.com                   Email and First Class Mail
St Timothys School, Inc                                                                4523 Six Forks Rd                                     Raleigh, NC 27609                                                                                   ttinnez@sttimothys.org                  Email and First Class Mail
St Timothys School, Inc                                                                4523 Six Forks Rd                                     Raleigh, NC 27609                                                                                   ttnnesz@sttmothys.org                   Email and First Class Mail
St Ursula School, Inc                                                                  Attn: Matthew W Oakey                                 218 N Charles St, Ste 400           Baltimore, MD 21201                                             moakey@gejlaw.com                       Email and First Class Mail
St Ursulas R C Congregation, Inc                                                       Attn: Matthew W Oakey                                 218 N Charles St, Ste 400           Baltimore, MD 21201                                             moakey@gejlaw.com                       Email and First Class Mail
St Ursulas R C Congregation, Inc                                                       c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St Veronicas R C Congregation, Inc                                                     Attn: Matthew W Oakey                                 218 N Charles St, Ste 400           Baltimore, MD 21201                                             moakey@gejlaw.com                       Email and First Class Mail
St Vincent De Paul Catholic Church                                                     Attn: Bsa Coordinator (Attn: Chancellor)              6225 E US 290 Hwy Svrd Eb           Austin, TX 78723                                                ron‐walker@austindiocese.org            Email and First Class Mail
St Vincent De Paul Catholic Church                                                     Rev Edward Kokarchik                                  9500 Neenha Ave                     Austin, TX 78717                                                ron‐walker@austindiocese.org            Email and First Class Mail
St Vincent De Paul R C Congregation, Inc                                               Attn: Matthew W Oakey                                 218 N Charles St, Ste 400           Baltimore, MD 21201                                             moakey@gejlaw.com                       Email and First Class Mail
St Vincent Depaul Catholic Church, Bedford, Inc                                        Attn: John S Mercer                                   1400 N Meridian St                  Indianapolis, IN 46202                                          jamesgodino@mckernangodino.com          Email and First Class Mail
St Vincent Depaul Catholic Church, Bedford, Inc                                        Attn: John S Mercer                                   1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                  Email and First Class Mail
St Wenceslaus' R C Congregation, Inc                                                   Attn: Matthew W Oakey                                 218 N Charles St, Ste 400           Baltimore, MD 21201                                             moakey@gejlaw.com                       Email and First Class Mail
St William Catholic Church                                                             Attn: Chancellor                                      6225 E US 290 Hwy Svrd Eb           Austin, TX 78723                                                ron‐walker@austindiocese.org            Email and First Class Mail
St William Catholic Church                                                             Attn: Rev Dean Willhelm                               620 Round Rock W Dr                 Round Rock, TX 78681                                                                                    First Class Mail
St William Of York R C Congregation, Inc                                               Attn: Matthew W Oakey                                 218 N Charles St, Ste 400           Baltimore, MD 21201                                             moakey@gejlaw.com                       Email and First Class Mail
St, James Church (Sunapee)                                                             c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Adalberts R C Congregation, Inc                                                    Attn: Matthew W Oakey                                 218 N Charles St, Ste 400           Baltimore, MD 21201                                             moakey@gejlaw.com                       Email and First Class Mail
St. Adalberts R C Congregation, Inc                                                    c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St. Agnes Catholic Church, Nashville, Inc                                              Attn: John S Mercer                                   1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                  Email and First Class Mail
St. Agnes Catholic Church, Nashville, Inc                                              Attn: John S Mercer                                   1400 N Meridian St                  Indianapolis, IN 46202                                          peter@thetamposilawgroup.com            Email and First Class Mail
St. Agnes Episcopal Church                                                             Attn: Scott Walker                                    3840 Lakeview Dr                    Sebring, FL 33870                                               stagnes@stagnessebring.org              Email and First Class Mail
St. Agnes R C Congregation, Inc                                                        Attn: Matthew W Oakey                                 218 N Charles St, Ste 400           Baltimore, MD 21201                                             moakey@bradley.com                      Email and First Class Mail
St. Agnes R.C. Church                                                                  c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                  Email and First Class Mail
St. Aidans Episcopal Church                                                            Attn: Pamela Rosenow Belote                           3201 Edinburgh Dr                   Virginia Beach, VA 23452                                        secretary@aidanvbva.net                 Email and First Class Mail
St. Aidans Episcopal Church                                                            Attn: Elizabeth Drembus                               8531 Riverside Rd                   Alexandria, VA 22308                                            staidansalexandria@gmail.com            Email and First Class Mail
St. Aidans Episcopal Church Of Boulder                                                 c/o Messner Reeves LLP                                Attn: Deanne R. Stodden             1430 Wynkoop St, Ste 300         Denver, CO 80202               bankruptcy@messner.com                  Email and First Class Mail
St. Aidans Episcopal Church Of Boulder                                                 2425 Colorado Ave                                     Boulder, CO 80302                                                                                                                           First Class Mail
St. Albans Episcopal Church                                                            c/o Rogers Towers, Pa                                 Attn: Betsy C Cox, Esq              1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207         bcox@rtlaw.com                          Email and First Class Mail
St. Albans Episcopal Church                                                            Attn: Harold Ritchie                                  P.O. Box 997                        Chiefland, FL 32626                                             FatherRitchie@aol.com                   Email and First Class Mail
St. Albans Episcopal Church                                                            Attn: John Manford Gullett                            P.O. Box 1125                       Auburndale, FL 33823                                            fr.john@stalbansauburndale.com          Email and First Class Mail
St. Albans Episcopal Church                                                            Attn: the Rev Jeffrey Scott Shankles                  6800 Columbia Pike                  Annandale, VA 22003                                             info@stalbansva.org                     Email and First Class Mail
St. Albans Episcopal Church                                                            Attn: Greg Quisenberry                                1417 E Austin Ave                   Harlingen, TX 78550                                             nnewman@staec.org                       Email and First Class Mail
St. Albans Episcopal Church                                                            Attn: Jessica Ewell                                   Rev Carmen Germino                  301 Caldwell Ln                  Davidson, NC 28036             parishadmin@saintalbansdavidson.org     Email and First Class Mail
St. Albans Episcopal Church                                                            P O Box 368                                           Manchaca, TX 78652                                                                                  seniorwarden@stalbansaustin.org         Email and First Class Mail
St. Albans Episcopal Church                                                            Attn: Linda S Lilley                                  1810 Elm St                         El Paso, TX 79930                                               stalbans.elpaso@gmail.com               Email and First Class Mail
St. Albans Episcopal Church                                                            Attn: Judith Connie Dalmasso                          3510 W Central Park Ave             Davenport, IA 52804                                             stalbansqc@q.com                        Email and First Class Mail
St. Albans Episcopal Church                                                            301 Range St                                          Manistique, MI 49854                                                                                                                        First Class Mail
St. Albans Episcopal Church, Arlington, Texas                                          Attn: the Reverend Canon Janet Waggoner               P.O. Box 8695                       Fort Worth, TX 76124                                            janet.waggoner@edfw.org                 Email and First Class Mail
St. Albans Episcopal Church, Syracuse                                                  Attn: Martha L Berry                                  P.O. Box 3520                       Syracuse, NY 13220‐3520                                         stalbans.syr@gmail.com                  Email and First Class Mail
St. Albans Episcopal Church, Waco, Tx                                                  Attn: Aaron M G Zimmerman                             2900 W Waco Dr                      Waco, TX 76710                                                  aaron@stalbanswaco.org                  Email and First Class Mail
St. Alban's Episcopal Church, Waco, TX                                                 Attn: Aaron Zimmerman                                 2900 W Waco Dr                      Waco, TX 76710                                                  aaron@stalbanswaco.org                  Email and First Class Mail
St. Albans Episcopal Day School                                                        Attn: Leslie Ankele                                   1417 E Austin Ave                   Harlingen, TX 78550                                             tlamon@stalbansharlingen.org            Email and First Class Mail
St. Aldans Episcopal Church                                                            Attn: Elizabeth Baldwin Drembus                       8531 Riverside Rd                   Alexandria, VA 22308                                            staidansalexandria@gmail.com            Email and First Class Mail
St. Aloysius Church                                                                    c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                  Email and First Class Mail
St. Alphonsus Parish, Grand Rapids                                                     c/o Warner Norcross Judd LLP                          Attn: Elisabeth M Von Eitzen        150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                      Email and First Class Mail
St. Alphonsus Rodriguez, Woodstock                                                     Roman Catholic Congregation, Inc                      Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St. Ambrose Catholic Church, Seymour, Inc                                              Attn: John S Mercer                                   1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                  Email and First Class Mail
St. Ambrose, 2801 Lincoln St. Anderson, In 46016                                       Attn: Matt Mckillip                                   610 Lingle Ave                      P.O. Box 260                     Lafayette, IN 47902            mmckillip@dol‐in.org                    Email and First Class Mail
St. Andrew                                                                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                       Email and First Class Mail
St. Andrew By‐The‐Sea United Methodist Church, Inc                                     Attn: Jeff Locker                                     20 Pope Ave                         Hilton Head, SC 29928                                           jlocker@nexsenpruet.com                 Email and First Class Mail
St. Andrew Presbyterian Church                                                         Attn: Finley Graves                                   300 W Oak St                        Denton, TX 76201                                                richard@standrewdenton.com              Email and First Class Mail
St. Andrew Presbyterian Church                                                         1390 Franklin Rd                                      Yuba City, CA 95993                                                                                 scauchi@standrewpcusa.org               Email and First Class Mail
St. Andrew R.C. Church                                                                 c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                  Email and First Class Mail
St. Andrew The Apostle Catholic Church, Indianapolis, Inc                              Attn: John S Mercer                                   1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                  Email and First Class Mail
St. Andrew The Apostle R C Church, New Orleans, LA                                     Attn: Susan A Zeringue, General Counsel               7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                   Email and First Class Mail
St. Andrew The Apostle R C Church, New Orleans, LA                                     Attn: Susan Zeringue                                  7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                   Email and First Class Mail
St. Andrew United Methodist Church                                                     9203 S University Blvd                                Highlands Ranch, CO 80126                                                                           info@gostandrew.com                     Email and First Class Mail
St. Andrew United Methodist Church                                                     Attn: James Verstreate                                350 N Fairfield Rd                  Beavercreek, OH 45430                                           office@standrewchurch.org               Email and First Class Mail
St. Andrew United Methodist Church                                                     Attn: Walter White                                    350 N Fairfield Rd                  Beavercreek, OH 45430                                                                                   First Class Mail
St. Andrews (Hopkinton)                                                                c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Andrews By The Sea (Rye)                                                           c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Andrews By The Sea Episcopal Church (Little Compton)                               c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Andrews Chapel (North Adams)                                                       c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Andrews Church                                                                     Attn: Joseph M Surkin                                 P.O. Box 1366                       Jackson, MS 39216‐1366                                          jmsurkin@gmail.com                      Email and First Class Mail
St. Andrews Church                                                                     Attn: Marcus M Wilson                                 190 E Capitol St, Ste 650           Jackson, MS 39201                                               mwilson@blswlaw.com                     Email and First Class Mail
St. Andrews Church (Longmeadow)                                                        c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Andrews Church (New London)                                                        c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: the Rev William Packard                         6509 Sydenstricker Rd               Burke, VA 22015                                                 admin2@standrews.net                    Email and First Class Mail
St. Andrews Episcopal Church                                                           c/o Rogers Towers, Pa                                 Attn: Betsy C Cox, Esq              1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207         bcox@rtlaw.com                          Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: Joan Geiszler‐Ludlum                            2720 Columbia Ave                   Wilmington, NC 28403                                            JBPollock1912@gmail.com                 Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: John B Pollock                                  2005 Arendell St                    Morehead City, NC 28557                                         JBPollock1912@gmail.com                 Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: John Rohrs                                      1009 W Princess Anne Rd             Norfolk, VA 23507                                               jrohrs@standrewsnorfolk.org             Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: Lisa Meirow                                     7801 Lone Star Rd                   Jacksonville, FL 32211                                          lisa@standrewsjax.com                   Email and First Class Mail
St. Andrews Episcopal Church                                                           c/o Squire Patton Boggs (Us) LLP                      Attn: Mark A Salzberg               2550 M St NW                     Washington, DC 20037           mark.salzberg@squirepb.com              Email and First Class Mail
St. Andrews Episcopal Church                                                           1382 Middletown Ave                                   P.O. Box 96                         Northford, CT 06472                                             nanmonde@comcast.net                    Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: Kathie Danielson                                5720 Urbandale Ave                  Des Moines, IA 50310                                            ndrew5720@gmail.com                     Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: James Liberatore                                2535 E Broadway                     Pearland, TX 77581                                              office@pumpkinchurch.com                Email and First Class Mail
St. Andrews Episcopal Church                                                           169 Belleville Rd                                     New Bedford, MA 02745                                                                               office@standrewsnb.org                  Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: Kimberly Rathburn, Parish Administrator         2105 W Market St                    Greensboro, NC 27403                                            parish@standrewsgso.org                 Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: Mark Richard Flinchbaugh                        20 Catlin St                        Meriden, CT 06450                                               priest@standrewsmeriden.necoxmail.com   Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: Jason Alder Poling                              7859 Tick Neck Rd                   Pasadena, MD 21122                                              Priest@standrewspasadena.com            Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: Rev June Hardy Dorsey                           300 3rd St                          Elyria, OH 44035                                                revjunehd@gmail.com                     Email and First Class Mail
St. Andrews Episcopal Church                                                           45 Main St                                            Newport News, VA 23601                                                                              saec0371@gmail.com                      Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: Dale W Plummer                                  505 N Pennsylvania Ave              Roswell, NM 88201                                               standrewschurch@cableone.net            Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: Dina Van Klaveren                               P.O. Box 52                         Glenwood, MD 21738                                              standrewsglenwood@gmail.com             Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: Terry Allan Jackson                             2067 5th Ave                        New York, NY 10035                                              standrewsharlem@live.com                Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: Terry Jackson                                   2067 5th Ave                        New York, NY 10035                                              standrewsharlem@live.com                Email and First Class Mail
St. Andrews Episcopal Church                                                           6401 Wornall Terr                                     Kansas City, MO 64113                                                                               tjthum@bclplaw.com                      Email and First Class Mail
St. Andrews Episcopal Church                                                           Attn: Gary Neagel                                     232 Durham Rd                       Madison, CT 06443                                               warden@standrewsmadison.org             Email and First Class Mail
St. Andrews Episcopal Church ‐ Highland Park                                           Attn: the Rev Canon Kimberly Karashin                 325 Oliver Ave, Ste 300             Pittsburgh, PA 15222                                            sld@sgkpc.com                           Email and First Class Mail
St. Andrews Episcopal Church ‐ Highland Park                                           Attn: the Rev Canon Kimberly Karashin                 325 Oliver Ave, Ste 300             Pittsburgh, PA 15222                                                                                    First Class Mail
St. Andrews Episcopal Church (Colchester)                                              c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Andrews Episcopal Church (Diocese Of Chicago)                                      Attn: Rev Gregg Morris                                1125 Franklin St                    Downers Grove, IL 60515                                         gmorris@saintandrewschurch.net          Email and First Class Mail
St. Andrews Episcopal Church (Diocese Of Chicago)                                      Attn: Rev Gregg Morris                                1125 Franklin St                    Downers Grove, IL 60515                                         maisie.tucker@gmail.com                 Email and First Class Mail
St. Andrews Episcopal Church (Diocese Of Chicago)                                      Attn: Rev Gregg Morris                                1125 Franklin St                    Downers Grove, IL 60515                                         skthomas4381@gmail.com                  Email and First Class Mail
St. Andrews Episcopal Church (Hurlock)                                                 c/o the Law Office of Andrea Ross                     Attn: Andrea Ross, Esq              129 N West St, Ste 1             Easton, MD 21601               Andie@AndieRossLaw.com                  Email and First Class Mail
St. Andrews Episcopal Church (Princess Anne)                                           c/o the Law Office of Andrea Ross                     Attn: Andrea Ross, Esq              129 N West St, Ste 1             Easton, MD 21601               Andie@AndieRossLaw.com                  Email and First Class Mail
St. Andrews Episcopal Church (St. Johnsbury)                                           c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Andrews Episcopal Church And School                                                Attn: Daniel C Gunn                                   419 South St                        New Providence, NJ 07974                                        rector@standrewschurch.org              Email and First Class Mail
St. Andrews Episcopal Church Of Madison                                                Attn: Fr Andrew Jones                                 1833 Regent St                      Madison, WI 53726                                               rector@standrews‐madison.org            Email and First Class Mail
St. Andrews Episcopal Church Of Tooledo, Ohio                                          St Andrews Episcopal Church                           2770 W Central Ave                  Toledo, OH 43606                                                standrews419@gmail.com                  Email and First Class Mail
St. Andrews Episcopal Church, Framingham, Ma                                           Attn: Julie Ann Carson                                3 Maple St                          Framingham, MA 01702                                            jcarson@standrewsframma.org             Email and First Class Mail
St. Andrews Episcopal Church, Mckinney, Texas                                          Attn: Rev Andrew Van Kirk                             6400 Mckinney Ranch Pkwy            Mckinney, TX 75070                                              andrewv@standrewsonline.net             Email and First Class Mail
St. Andrews Episcopal Church, New Berlin                                               Attn: Martha L Berry                                  P.O. Box 3520                       Syracuse, NY 13220‐3520                                         frstevecny@gmail.com                    Email and First Class Mail
St. Andrews Episcopal Church, Scotia, New York                                         Attn: Gale George, Secretary                          50 Sacandaga Rd                     Scotia, NY 12302                                                kmccart343@gmail.com                    Email and First Class Mail
St. Andrews In The Valley (Tamworth)                                                   c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Andrews Lutheran Church                                                            Attn: Richard Madarasz                                30 Brooksite Dr                     Smithtown, NY 11787                                             standrewslutheran@verizon.net           Email and First Class Mail
St. Andrews Lutheran Church (Elca)                                                     Attn: Council President                               11555 National Blvd                 Los Angeles, CA 90064                                           office@standrews‐wla.org                Email and First Class Mail
St. Andrews Parish United Methodist Church, Inc                                        Attn: Jon Mccall                                      3161 Cold Harbor Way                Charleston, SC 29414                                            jon81.mccall@gmail.com                  Email and First Class Mail
St. Andrews Presbyterian Church                                                        Attn: Brad Van Allen                                  3228 SW Sunset Blvd                 Portland, OR 97239                                              bva@nwpaperbox.com                      Email and First Class Mail
St. Andrews Presbyterian Church, Winston‐Salem, Nc Pc (Usa)                            357 Old Hollow Rd                                     Winston‐Salem, NC 27105                                                                             office.manager@standrewsnc.org          Email and First Class Mail
St. Andrews Presbyterian Church, Winston‐Salem, Nc Pc (Usa)                            Attn: Jennifer Susan Rimes                            357 Old Hollow Rd                   Winston‐Salem, NC 27105                                         office.manager@standrewsnc.org          Email and First Class Mail
St. Andrews Schools                                                                    Attn: Mark A Salzberg, Squire Patton Boggs (Us) LLP   2550 M St, Nw                       Washington, DC 20037                                            mark.salzberg@squirepb.com              Email and First Class Mail
St. Andrews Schools                                                                    Attn: Ruth Reilly Fletcher                            224 Queen Emma St                   Honolulu, HI 96813                                              rfletcher@standrewsschools.org          Email and First Class Mail
St. Andrews Umc                                                                        Attn: John Quimby                                     1230 Townsend Ave                   New Haven, CT 06513                                             johnboat803@gmail.com                   Email and First Class Mail
St. Andrews United Methodist Church                                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                erice@bradley.com                       Email and First Class Mail
St. Andrews United Methodist Church                                                    Attn: Rev Jeff Childress                              309 Pelzer Hwy.                     Easley, SC 29642                                                jwchildress@umcsc.org                   Email and First Class Mail
St. Andrews United Methodist Church                                                    Attn: Meaghan Rohlfs                                  722 Robinhood Pl                    San Antonio, TX 78209                                           mrohlfs@saumc.com                       Email and First Class Mail
St. Andrews United Methodist Church (183638)                                           c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200       Pittsburgh, PA 15228           lspagnolo@bentzlaw.com                  Email and First Class Mail
St. Andrews United Methodist Church Baton Rouge                                        Attn: Trustees, St Andrews United Methodist Church    17510 Monitor Ave                   Baton Rouge, LA 70817                                           kagnew@saumcbr.com                      Email and First Class Mail
St. Angela Merici R C Church, Metairie, LA                                             Attn: Susan Zeringue                                  7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                   Email and First Class Mail
St. Angela Merici R C Church, Metairie, LA                                             Attn: Susan Zeringue, General Counsel                 7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                   Email and First Class Mail
St. Ann Catholic Church (Augusta)                                                      c/o Warner Norcross Judd LLP                          Attn: Elisabeth M Von Eitzen        150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                      Email and First Class Mail
St. Ann Catholic Church, Indianapolis, Inc                                             Attn: John S Mercer                                   1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                  Email and First Class Mail
St. Ann Catholic Church, Jennings County, Inc                                          Attn: John S Mercer                                   1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                  Email and First Class Mail
St. Ann R C Church And Shrine, Metairie, La                                            Attn: Susan Zeringue                                  7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                   Email and First Class Mail
St. Ann, Hagerstown, R C Congregation, Inc                                             c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St. Annas Episcopal Church In Antioch, CA                                              Attn: the Rev Jane Stratford                          301 E 13th St                       Antioch, CA 94509                                               jane@saintannas.org                     Email and First Class Mail
St. Annes Episcopal Church                                                             c/o Law Offices of Skip Jennings, P C                 Attn: Richard C E Jennings          115 W Oglethorpe Ave             Savannah, GA 31401             skipjenningspc@comcast.net              Email and First Class Mail
St. Annes Episcopal Church                                                             9870 West Fort Island Trl                             Crystal River, FL 34429                                                                             stannescommunications@gmail.com         Email and First Class Mail
St. Annes Episcopal Church                                                             P O Box 889                                           Tifton, GA 31793                                                                                                                            First Class Mail
St. Annes RC Church                                                                    88 2nd St                                             Brentwood, NY 11717                                                                                                                         First Class Mail
St. Anns Avilton, R C Congregation, Inc                                                c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St. Anns By The Sea Episcopal Church (Block Island)                                    c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Anns Church Of Morrisania                                                          Attn: Rev Overall                                     295 St Anns Ave                     Bronx, NY 10454                                                 ktorge@mcgivneyandkluger.com            Email and First Class Mail
St. Ann's Church Of Morrisania                                                         Attn: Rev Overall                                     295 St Ann's Ave                    Bronx, NY 10454                                                 overallmartha@me.com                    Email and First Class Mail
St. Anselms Episcopal Church                                                           Attn: Louis Robert Pokorny                            P.O. Box 608                        Shoreham, NY 11786                                              parishoffice@stanselmsofshoreham.org    Email and First Class Mail
St. Anselms Episcopal Church                                                           Attn: Louis Robert Pokorny                            4 Woodville Rd                      Shoreham, NY 11786                                              parishoffice@stanselmsofshoreham.org    Email and First Class Mail
St. Anselms Episcopal Church In Lafayette, CA                                          Attn: the Rev John D Sutton                           682 Michael Ln                      Lafayette, CA 94549                                             suttonj@comcast.net                     Email and First Class Mail
St. Anthony Catholic Church, Indianapolis, Inc                                         Attn: John S Mercer                                   1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                  Email and First Class Mail
St. Anthony Marie De Claret Catholic Church‐Kyle, Texas                                c/o Bsa Coordinator                                   Attn: Chancellor                    6225 E US 290 Hwy Svrd Eb        Austin, TX 78723               ron‐walker@austindiocese.org            Email and First Class Mail
St. Anthony Marie De Claret Catholic Church‐Kyle, Texas                                Reve Uche Andeh                                       801 N Burleson St                   Kyle, TX 78640                                                  ron‐walker@austindiocese.org            Email and First Class Mail
St. Anthony Of Padua Catholic Church, Clarksville, Inc                                 Attn: John S Mercer                                   1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                  Email and First Class Mail
St. Anthony Of Padua Catholic Community, Grand Rapids                                  c/o Warner Norcross Judd LLP                          Attn: Elisabeth M Von Eitzen        150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                      Email and First Class Mail
St. Anthony Of Padua R C Church, Luling, La                                            Attn: Susan Zeringue                                  7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                   Email and First Class Mail
St. Anthony Of Padua R C Congregation, Inc                                             c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St. Anthony Of Padua RC Church (East Northport, Ny)                                    c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                  Email and First Class Mail
St. Anthony Of Padua RC Church (East Northport, Ny)                                    c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530                                                  First Class Mail
St. Anthony Of Padua RC Church (Rocky Point, Ny)                                       c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                  Email and First Class Mail
St. Anthony Of Padua RC Church (Rocky Point, Ny)                                       c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530                                                  First Class Mail
St. Anthonys Church                                                                    c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                  Email and First Class Mail
St. Anthonys Shrine, Emmitsburg, R C Congregation, Inc                                 c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St. Athanasius' R C Congregation, Inc                                                  c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                       Email and First Class Mail
St. Augustine (Kalamazoo)                                                              c/o Warner Norcross Judd LLP                          Attn: Elisabeth M Von Eitzen        150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                      Email and First Class Mail
St. Augustine Catholic Church, Jeffersonville, Inc                                     Attn: John S Mercer                                   1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                  Email and First Class Mail
St. Augustine Church (Chesapeake City)                                                 c/o the Law Office of Andrea Ross                     Attn: Andrea Ross, Esq              129 N West St, Ste 1             Easton, MD 21601               Andie@AndieRossLaw.com                  Email and First Class Mail
St. Augustine School, Inc                                                              Attn: Matthew W Oakey                                 218 N Charles St, Ste 400           Baltimore, MD 21201                                             moakey@gejlaw.com                       Email and First Class Mail
St. Augustines Church                                                                  Attn: Jennifer Owen                                   6 Old Post Rd N                     Croton‐On‐Hudson, NY 10520                                      rector@stacroton.org                    Email and First Class Mail
St. Augustines Episcopal Church                                                        Attn: Lawrence Melvin Womack                          4301 Ave D                          Brooklyn, NY 11203                                              rector@staugustinesbrooklyn.org         Email and First Class Mail
St. Augustines Episcopal Church (Kingston)                                             c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Augustines Episcopal Church, Inc                                                   Attn: Priest In Charge                                2425 W 19th Ave                     Gary, IN 46404                                                  cempspecialevent@gmail.com              Email and First Class Mail
St. Augustines Episcopal Church, Inc                                                   c/o Pfeifer Morgan & Stesiak                          Attn: Ryan G. Milligan              53600 N Ironwood Rd              South Bend, IN 46635           Rmilligan@pilawyers.com                 Email and First Class Mail
St. Barnabas By The Bay Episcopal Church                                               Attn: Sr Warden                                       13 W Bates Ave                      P.O. Box 77                      Villas, NJ 08251               SaintBarnabasVillas@comcast.net         Email and First Class Mail
St. Barnabas Catholic Church, Indianapolis, Inc                                        Attn: John S Mercer                                   1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                  Email and First Class Mail
St. Barnabas Church (Berlin)                                                           c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com            Email and First Class Mail
St. Barnabas Episcopal Church                                                          319 West Wisconsin Ave                                Deland, FL 32720                                                                                    brian@stbarnabaschurchdeland.org        Email and First Class Mail
                                                                   Case 20-10343-LSS                                                  Doc 2541                                Filed 04/07/21                                        Page 70 of 87

St. Barnabas Episcopal Church                                              Attn: Robert L Keim                                        301 Trinity Ave                     Arroyo Grande, CA 93420                                         rob.stbarnabas@gmail.com                 Email and First Class Mail
St. Barnabas Episcopal Church                                              Attn: Cindy Scroggins                                      601 W Creek Dr                      Fredericksburg, TX 78624                                        stbarnabasfbg@gmail.com                  Email and First Class Mail
St. Barnabas Episcopal Church ‐ Brackenridge                               Attn: the Rev Canon Kimberly Karashin                      325 Oliver Ave, Ste 300             Pittsburgh, PA 15222                                            sld@sgkpc.com                            Email and First Class Mail
St. Barnabas' Episcopal Church ‐ Millcreek                                 Attn: Lydia E York, Esq                                    L E York Law                        182 Belmont Dr                   Wilmington, DE 19808           lydia@leyorklaw.com                      Email and First Class Mail
St. Barnabas' Episcopal Church ‐ Millcreek                                 c/o L E York Law                                           Attn: Lydia E York, Esq             182 Belmont Dr                   Wilmington, DE 19808           lydia@leyorklaw.com                      Email and First Class Mail
St. Barnabas Episcopal Church (Warwick)                                    c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Barnabas' Episcopal Church Roanoke, Al                                 Attn: Linda Caypless                                       809 Rock Mills Rd                   Roanoke, AL 36274‐5347                                          220stewart@charter.net                   Email and First Class Mail
St. Barnabas' Episcopal Church Roanoke, Al                                 c/o Diocese of Alabama                                     Attn: Rev Rob Morpeth               521 N 20th St                    Birmingham, AL 35203           220stewart@charter.net                   Email and First Class Mail
St. Barnabas' Episcopal Church Roanoke, Al                                 c/o Diocese of Alabama                                     Attn: Rev Rob Morpeth               521 N 20th St                    Birmingham, AL 35203           eoconnell@iwwt.law                       Email and First Class Mail
St. Barnabas Episcopal Church(Norwich)                                     c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Barnabas Episcopal Church, Bay Village Oh                              Attn: Rev Alexander Martin                                 468 Bradley Rd                      Bay Village, OH 44140                                           fralex@stbarnabasbv.org                  Email and First Class Mail
St. Barnabas Episcopal Church, Brackenridge                                Attn: the Rev Canon Kimberly Karashin                      325 Oliver Ave, Ste 300             Pittsburgh, PA 15222                                            sld@sgkpc.com                            Email and First Class Mail
St. Barnabas Lutheran Church                                               8901 Cary Algonquin Rd                                     Cary, IL 60013                                                                                      pastor@stbarnabas‐cary.org               Email and First Class Mail
St. Barnabas Lutheran Church                                               Attn: Sally A Skalany                                      8901 Cary Algonquin Rd              Cary, IL 60013                                                  pastor@stbarnabas‐cary.org               Email and First Class Mail
St. Barnabas Parish                                                        Attn: Rector/Senior Warden                                 2201 SW Vermont St                  Portland, OR 97214                                              rectorstbarnabas@gmail.com               Email and First Class Mail
St. Barnabas Parish                                                        Attn: Sean Scott Wall                                      2201 SW Vermont St                  Portland, OR 97214                                              rectorstbarnabas@gmail.com               Email and First Class Mail
St. Barnabas R C Church Society Of Cheektowaga, N                          c/o Woods Oviatt Gilman LLP                                Attn: Timothy P Lyster, Esq         1900 Bausch & Lomb Pl            Rochester, NY 14604            tlyster@woodsoviatt.com                  Email and First Class Mail
St. Barnabas The Apostle                                                   c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          ibcckc@gmail.com                         Email and First Class Mail
St. Barnabas The Apostle                                                   c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. Bartholomew Catholic Church, Columbus, Inc                             Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Bartholomew Protestant Episcopal Church, Inc                           Attn: Stephen Secaur                                       435 Som Center Rd                   Mayfield Village, OH 44143                                      saintbartohio@gmail.com                  Email and First Class Mail
St. Bartholomews (Green Hill)                                              c/o the Law Office of Andrea Ross                          Attn: Andrea Ross, Esq              129 N West St, Ste 1             Easton, MD 21601               Andie@AndieRossLaw.com                   Email and First Class Mail
St. Bartholomews (Green Hill)                                              c/o the Law Office of Andrea Ross                          Attn: Andrea Ross, Esq              129 N West St, Ste 1             Easton, MD 21601               anne@stmarksbowery.org                   Email and First Class Mail
St. Bartholomews Church In The City Of New York                            Attn: Patrick A Macmurray                                  325 Park Ave                        New York, NY 10022                                              dwolfe@stbarts.org                       Email and First Class Mail
St. Bartholomews Episcopal Church                                          Attn: Fr Joel Prather                                      N27W24000 Paul Ct                   Pewaukee, WI 53072                                              pastor@stbartspewaukee.com               Email and First Class Mail
St. Bartholomews Episcopal Church                                          Attn: Michael Moore                                        1989 Route 70 East                  Cherry Hill, NJ 08003                                           sptgpeagle@aol.com                       Email and First Class Mail
St. Bartholomews Episcopal Church In Livermore, CA                         Attn: the Rev Andy Lobban                                  678 Enos Way                        Livermore, CA 94551                                             rector@saintbartslivermore.com           Email and First Class Mail
St. Bedes Episcopal Church, Inc                                            Attn: Rev S Chadwick Vaughn, Rector                        2601 Henderson Mill Rd              Atlanta, GA 30345                                               cvaughn@stbedes.org                      Email and First Class Mail
St. Benedict Catholic Church, Terre Haute, Inc                             Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Benilde R C Church, Metairie, La                                       Attn: Susan Zeringue                                       7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                    Email and First Class Mail
St. Bernard Catholic Church, Frenchtown, Inc                               Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Bernard Parish, Irons                                                  c/o Warner Norcross Judd LLP                               Attn: Elisabeth M Von Eitzen        150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                       Email and First Class Mail
St. Boniface Catholic Church, Fulda, Inc                                   Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Boniface Church                                                        5615 Midnight Pass Rd                                      Sarasota, FL 34242‐1720                                                                             rector@bonifacechurch.org                Email and First Class Mail
St. Boniface Episcopal Church                                              Attn: Diane L Deblasio                                     100 46th St                         Lindenhurst, NY 11757                                           StBonifaceMainz@optonline.net            Email and First Class Mail
St. Boniface R.C. Church                                                   c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. Brendans Episcopal Church ‐ Franklin Park                              Attn: the Rev Canon Kimberly Karashin                      325 Oliver Ave, Ste 300             Pittsburgh, PA 15222                                                                                     First Class Mail
St. Brendans Episcopal Church, Franklin Park                               Attn: the Rev Canon Kimberly Karashim                      325 Oliver Ave, Ste 300             Pittsburgh, PA 15222                                            sld@sgkpc.com                            Email and First Class Mail
St. Bridget Catholic Church, Liberty, Inc                                  Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Bridgets Rom. Cath. Church Society Of Newfane, Ny                      c/o Woods Oviatt Gilman LLP                                Attn: Timothy Lyster, Esq           1900 Bausch & Lomb Pl            Rochester, NY 14604            tlyster@woodsoviatt.com                  Email and First Class Mail
St. Brigid R.C. Church                                                     c/o Westerman Ball Ederer Miller Zucker & Sharfstein       Attn: William C Heuer               1201 Rxr Plz                     Uniondale, NY 11556            wheuer@westermanllp.com                  Email and First Class Mail
St. Catharine R C Church                                                   c/o Carella, Byrne, Cecchi Olstein Brody & Agnello Pc      Attn: Charles Carella               5 Becker Farm Rd                 Roseland, NJ 07068             cmcarella@carellabyrne.com               Email and First Class Mail
St. Catheirnes R C Church                                                  c/o Woods Oviatt Gilman LLP                                Attn: Timothy Lyster, Esq           1900 Bausch & Lomb Pl            Rochester, NY 14604            tlyster@woodoviatt.com                   Email and First Class Mail
St. Catherine Of Siena Catholic Parish (Portage)                           Attn: Alan Demars                                          1150 West Centre Ave                Portage, MI 49024                                               ademars@stcatherinesiena.org             Email and First Class Mail
St. Catherine Of Siena Parish, Decatur County, Inc                         Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Catherine Of Sienna                                                    c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. Catherine Of Sienna R C Church, Metairie, La                           Attn: Susan Zeringue                                       7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                    Email and First Class Mail
St. Catherines Episcopal Church                                            c/o Rogers Towers, Pa                                      Attn: Betsy C Cox, Esq              1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207         bcox@rtlaw.com                           Email and First Class Mail
St. Catherines Episcopal Church                                            Attn: Michael Armstrong                                    4758 Shelby Ave                     Jacksonville, FL 32210                                          frmother@gmail.com                       Email and First Class Mail
St. Catherines Episcopal Church, Chelsea, Al                               Attn: Rev Rob Morpeth                                      521 N 20th St                       Birmingham, AL 35203                                            rmorpeth@dioala.org                      Email and First Class Mail
St. Catherines R C Church                                                  c/o Woods Oviatt Gilman LLP                                Attn: Timothy P Lyster, Esq         1900 Bausch & Lomb Pl            Rochester, NY 14604            tlyster@woodsoviatt.com                  Email and First Class Mail
St. Charles Borromeo Catholic Church, Bloomington, Inc                     Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Charles: Baker                                                         Attn: Mary Zajac                                           307 Cedar Ave                       St Charles, IL 60174                                            pastormary@bakermemorialchurch.org       Email and First Class Mail
St. Christopher Catholic Church, Indianapolis, Inc                         Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Christophers (Hampstead)                                               c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Christophers Church (Chicopee)                                         c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Christophers Episcopal Church                                          Attn: Beverly Ann Moore‐Tasy                               207 E Permian Dr                    Hobbs, NM 88240                                                 church@stchristophershobbs.com           Email and First Class Mail
St. Christophers Episcopal Church                                          Attn: Mary Virginia Jacocks                                P.O. Box 600                        Swansboro, NC 28584                                             jacocks@ec.rr.com                        Email and First Class Mail
St. Christophers Episcopal Church                                          7900 W Lovers Ln                                           Dallas, TX 75225                                                                                    rector@stchristophersdallas.com          Email and First Class Mail
St. Christophers Episcopal Church                                          6320 Hanover Ave                                           Springfield, VA 22150                                                                               sccparisha@gmail.com                     Email and First Class Mail
St. Christophers Episcopal Church (Spartanburg, Sc)                        Attn: Alexander Hray Jr                                    400 Dupre Dr                        Spartanburg, SC 29307                                           lex@lexhray.com                          Email and First Class Mail
St. Christophers Episcopal Church Of The Ascension                         Attn: James B Ponder                                       643 Beasley Rd                      Jackson, MS 39206                                               bponder@dioms.org                        Email and First Class Mail
St. Christophers Episcopal Church Of The Ascension                         Attn: Marcus M Wilson                                      190 E Capitol St, Ste 650           Jackson, MS 39201                                               mwilson@blswlaw.com                      Email and First Class Mail
St. Christophers Episcopal Church, Fort Worth, Texas                       Attn: the Reverend Canon Janet Waggoner                    P.O. Box 8695                       Fort Worth, TX 76124                                            janet.waggoner@edfw.ord                  Email and First Class Mail
St. Christophers Episcopal Church, Havelock Nc                             Attn: St Christophers Episcopal Church                     P.O. Box 626                        Havelock, NC 28532                                              StChristophersHavelock@gmail.com         Email and First Class Mail
St. Christophers Episcopal Church, Havelock Nc                             P O Box 626                                                Havelock, NC 28532                                                                                  StChristophersHavelock@gmail.com         Email and First Class Mail
St. Christophers Episcopal Church, Killeen,Texas                           Attn: Fr Steve Karcher, Jd                                 2800 Trimmier Rd                    Killen, TX 76542                                                st.chris.killeen@gmail.com               Email and First Class Mail
St. Christophers RC Church                                                 c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          astoebner@lapplibra.com                  Email and First Class Mail
St. Christophers RC Church                                                 c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. Clare Of Assisi Episcopal Church                                       2309 Packard St                                            Ann Arbor, MI 48104                                                                                 lklimach@comcast.net                     Email and First Class Mail
St. Clares Episcopal Church In Pleasanton, CA                              Attn: the Rev Ron Culmer                                   3350 Hopyard Rd                     Pleasanton, CA 94588                                            onebreadonecup@gmail.com                 Email and First Class Mail
St. Clares R C Congregation, Inc                                           c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                        Email and First Class Mail
St. Clement Of Rome Roman Chatholic Church, Metairie, Louuisiana           Attn: Susan A Zeringue                                     7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                    Email and First Class Mail
St. Clements Episcopal Church                                              c/o Episcopal Diocese of Northwestern Pa                   Attn: Sean Rowe                     145 W 6th St                     Erie, PA 16501                 cdougan@dionwpa.org                      Email and First Class Mail
St. Clements Episcopal Church                                              4300 Harrison                                              Inkster, MI 48141                                                                                                                            First Class Mail
St. Clements Episcopal Church (Massey)                                     c/o the Law Office of Andrea Ross                          Attn: Andrea Ross, Esq              129 N West St, Ste 1             Easton, MD 21601               Andie@AndieRossLaw.com                   Email and First Class Mail
St. Cletus Catholic Church, Gretna, LA                                     Attn: Susan A Zeringue, General Counsel                    7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                    Email and First Class Mail
St. Columba Episcopal Church                                               c/o Diocese of East Tennessee                              Attn: Brain Cole                    607 Greenfield Pl                Bristol, TN 37620                                                       First Class Mail
St. Columbas Chapel Episcopal Church (Middleton)                           c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Davids By The Sea Episcopal Church                                     600 4th St S                                               Cocoa Beach, FL 32931                                                                               porterctaylor@gmail.com                  Email and First Class Mail
St. Davids Church (Feeding Hills)                                          c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Davids Church (Salem)                                                  c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Davids Episcopal Church                                                P O Box 334                                                Laurinburg, NC 28353‐0334                                                                           beranekjcd@earthlink.net                 Email and First Class Mail
St. Davids Episcopal Church                                                Attn: Fr Chris Yaw                                         16200 W 12 Mile Rd                  Southfield, MI 48076                                            chris@stdavidssf.org                     Email and First Class Mail
St. Davids Episcopal Church                                                Attn: Thomas Bagnall                                       P.O. Box 125                        Aylett, VA 23009                                                info@stdavidsaylett.church               Email and First Class Mail
St. Davids Episcopal Church                                                Attn: Thomas Bagnall                                       P.O. Box 125                        Aylett, VA 23009                                                info@stdavissaylett.church               Email and First Class Mail
St. Davids Episcopal Church                                                Attn: Allan M Steed                                        43600 Russell Branch Pkwy           Ashburn, VA 20147                                               property@sdlife.org                      Email and First Class Mail
St. Davids Episcopal Church                                                Attn: Rev Joshua D Nelson                                  26824 County Rd 4                   Elkhart, IN 46514                                               rmilligan@pilawyers.com                  Email and First Class Mail
St. Davids Episcopal Church                                                c/o Diocese of Central Florida                             Attn: Rev Canon Scott Holcombe      1017 East Robinson St            Orlando, FL 32801              sholcombe@cfdiocese.org                  Email and First Class Mail
St. Davids Episcopal Church Lincoln Ne                                     8800 Holdrege St                                           Lincoln, NE 68505                                                                                   stdavidlincoln@inebraska.com             Email and First Class Mail
St. Davids Episcopal Church, Inc                                           Attn: Benjamin D Bailey                                    800 Battery Ave Se, Ste 100         Atlanta, GA 30339                                               ben@cmblaw.com                           Email and First Class Mail
St. Davids Episcopal Church, Inc                                           Attn: Benjamin D Bailey                                    800 Battery Ave Se, Ste 100         Atlanta, GA 30339                                               peter@thetamposilawgroup.com             Email and First Class Mail
St. Davids On The Hill Episcopal Church (Cranston)                         c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Dominic Catholic Church                                                c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. Dominics R C Church, New Orleans, LA                                   Attn: Treasurer, Barbara Bradley                           2160 Griffith Ave                   Owensboro, KY 42301                                             office@stjohnum.org                      Email and First Class Mail
St. Dominics R C Church, New Orleans, LA                                   Attn: Susan Zeringue                                       7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                    Email and First Class Mail
St. Dominics R C Church, New Orleans, LA                                   Attn: Susan Zeringue, General Counsel                      7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                    Email and First Class Mail
St. Dunstans Episcopal Church                                              Attn: Parish Administrator                                 28005 Robinson Canyon Rd            Carmel, CA 93923                                                office@stdcv.org                         Email and First Class Mail
St. Dunstans Episcopal Church                                              1830 Kirby Rd                                              Mclean, VA 22101                                                                                    rector@stdunstans.net                    Email and First Class Mail
St. Dunstans Episcopal Church                                              14301 Stuebner Airline Rd                                  Houston, TX 77069                                                                                                                            First Class Mail
St. Dunstans Episcopal Church (Waitsfield)                                 c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Edward The Confessor Church                                            c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. Edwards Episcopal Church                                               Attn: Mark Alan Lafler                                     460 N Grandview St                  Mt Dora, FL 32757                                               stedwardschurch@yahoo.com                Email and First Class Mail
St. Edwards Episcopal Church, Inc                                          Attn: Jeannette Best‐Nunez, Secretary                      P.O. Box 351                        Lawrenceville, GA 30046                                         nharrison@deminglaw.com                  Email and First Class Mail
St. Elizabeth Ann Seton Catholic Church, Richmond, Inc                     Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Elizabeth Of Hungary Catholic Church, Cambridge City, Inc              Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Elizabeth Of Hungary R.C. Church                                       c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. Elizabeths Episcopal Church                                            Attn: David Gierlach                                       720 N King St                       Honolulu, HI 96817                                              david.gierlach@gmail.com                 Email and First Class Mail
St. Elizabeths Episcopal Church                                            c/o Squire Patton Boggs (Us) LLP                           Attn: Mark A Salzberg               2550 M St NW                     Washington, DC 20037           david.gierlach@gmail.com                 Email and First Class Mail
St. Elizabeths Episcopal Church                                            Attn: Kyle T Lewis                                         110 Sugarwood Dr                    Knoxville, TN 37922                                             ktlewis@mindspring.com                   Email and First Class Mail
St. Elizabeths Episcopal Church                                            1 Morse Rd                                                 Sudbury, MA 01776                                                                                   office@st‐elizabeths.org                 Email and First Class Mail
St. Elizabeths Episcopal Church (Hope Valley)                              c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Episcopal Church, Cypress                                              P O Box 1542                                               Cypress, TX 77410                                                                                   johnakard+smec@gmail.com                 Email and First Class Mail
St. Frances Cabrini Church                                                 c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. Francis Catholic Church, Henryville, Inc                               Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Francis Chapel (Marlborough)                                           c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Francis Church (Holden)R)                                              c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Francis Church Stamford Connecticut                                    Attn: Cathleen L Ostuw                                     503 Old Long Ridge Rd               Stamford, CT 06903                                              stfrancisstamford@gmail.com              Email and First Class Mail
St. Francis De Sales Catholic Church                                       c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. Francis De Sales Catholic Church, Norton Shores                        c/o Warner Norcross Judd LLP                               Attn: Elisabeth M Von Eitzen        150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                       Email and First Class Mail
St. Francis De Sales Parish, Holland                                       c/o Warner Norcross Judd LLP                               Attn: Elisabeth M Von Eitzen        150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                       Email and First Class Mail
St. Francis Episcopal Church                                               Attn: Rev Ben R Wells                                      432 Forest Hill Rd                  Macon, GA 31210                                                 ben@stfrancismacon.org                   Email and First Class Mail
St. Francis Episcopal Church                                               c/o Kramer Rayson LLP                                      Attn: George Arrants                814 Episcopal School Way         Knoxville, TN 37932            garrants@kramer‐rayson.com               Email and First Class Mail
St. Francis Episcopal Church                                               Attn: the Rev Timothy Backus                               1 St Francis Dr                     Gulf Breeze, FL 32561                                           revbackus@stfrancisgulfbreeze.org        Email and First Class Mail
St. Francis Episcopal Church                                               Attn: Stuart A Bates                                       345 Piney Point Rd                  Houston, TX 77024                                               sbates@stfranchishouston.org             Email and First Class Mail
St. Francis Episcopal Church                                               Attn: Dianne Sowell                                        158 W Norris Rd                     Norris, TN 37828                                                sowell83@comcast.net                     Email and First Class Mail
St. Francis Episcopal Church                                               Attn: the Rev Timothy Backus                               1 St Francis Dr                     Gulf Breeze, FL 32561                                           sremington@clarkpartington.com           Email and First Class Mail
St. Francis Episcopal Church                                               Attn: Regina Marie Hurley                                  2903 Cabezon Rd                     Rio Rancho, NM 87124                                            stfechurch@gmail.com                     Email and First Class Mail
St. Francis Episcopal Church                                               Attn: The Rev Alex Lenzo                                   2093 Cabezon Rd                     Rio Rancho, NM 87124                                            stfechurch@gmail.com                     Email and First Class Mail
St. Francis Episcopal Church (Coventry)                                    c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Francis Episcopal Church Of Turlock, CA                                c/o Ragghianti Freitas LLP                                 Attn: Michael O Glass, Esq          1101 5th Ave, Ste 100            San Rafael, CA 94901           mglass@rflawllp.com                      Email and First Class Mail
St. Francis Episcopal Church Of Turlock, CA                                c/o Ragghianti Freitas LLP                                 Attn: Michael O. Glass, Esq.        1101 5th Ave, Ste 100            San Rafael, CA 94901           mglass@rflawllp.com                      Email and First Class Mail
St. Francis In‐The‐Field Episcopal Church                                  c/o Rogers Towers, Pa                                      Attn: Betsy C Cox, Esq              1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207         bcox@rtlaw.com                           Email and First Class Mail
St. Francis In‐The‐Field Episcopal Church                                  Attn: Michael Ellis                                        895 Palm Valley Rd                  Ponte Vedra Beach, FL 32081                                     frmellis@gmail.com                       Email and First Class Mail
St. Francis In‐The‐Field Episcopal Church                                  c/o Rogers Towers, Pa                                      Attn: Betsy C Cox, Esq              1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207         MRoseman@cullenllp.com                   Email and First Class Mail
St. Francis Of Assisi Episcopal Church                                     c/o Episcopal Diocese of Northwestern Pa                   Attn: Sean Rowe                     145 W 6th St                     Erie, PA 16501                 cdougan@dionwpa.org                      Email and First Class Mail
St. Francis of the Prairie Episcopal Church                                Attn: Peter C Nicolaysen                                   P.O. Box 7                          Casper, WY 82602                                                petercn@vcn.com                          Email and First Class Mail
St. Francis Of The Prairie Episcopal Church                                Attn: Tim Boyd                                             357 Willow Creek Dr                 Wright, WY 82732                                                revsallyb@q.com                          Email and First Class Mail
St. Francis of the Prairie Episcopal Church                                357 Willow Creek Dr                                        Wright, WY 82732                                                                                    timjoboyd@q.com                          Email and First Class Mail
St. Francis of the Prairie Episcopal Church                                Tim Boyd                                                   357 Willow Creek Dr                 Wright, WY 82732                                                                                         First Class Mail
St. Francis Xavier Church                                                  Attn: Monsignor Joseph Lamorte                             1011 1st Ave                        New York, NY 10022                                              Msgr.Joseph.LaMorte@archny.org           Email and First Class Mail
St. Francis Xavier Germ R C Congregation                                   c/o Woods Oviatt Gilman LLP                                Attn: Timothy P Lyster, Esq         1900 Bausch & Lomb Pl            Rochester, NY 14604            tlyster@woodsoviatt.com                  Email and First Class Mail
St. Francis Xavier R C Church                                              c/o Carella, Byrne, Et Al                                  Attn: Charles M Carella, Esq        5 Becker Farm Rd                 Roseland, NJ 07068             cmcarella@carellabyrne.com               Email and First Class Mail
St. Gabriel Catholic Church, Connersville, Inc                             Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Gabriel The Archangel Catholic Church, Indianapolis, Inc               Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. Gabriels Episcopal Church                                              Attn: Eddie Jones, Jr                                      P.O. Box 12252                      Jacksonville, FL 32209                                          Eejones72@gmail.com                      Email and First Class Mail
St. Gabriels Episcopal Church                                              c/o Rogers Towers, Pa                                      Attn: Betsy C Cox, Esq              1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207         Eejones72@gmail.com                      Email and First Class Mail
St. Gabriels Episcopal Church                                              331 Hawthorne St                                           Brooklyn, NY 11225                                                                                  stgabrielschurchbrooklyn@gmail.com       Email and First Class Mail
St. Gabriels Episcopal Church                                              Attn: Donovan I Leys                                       331 Hawthorne St                    Brooklyn, NY 11225                                              stgabrielschurchbrooklyn@gmail.com       Email and First Class Mail
St. Gabriels Episcopal Church                                              Attn: Rev Kathleen Elaine Dorr                             68 Main St                          East Berlin, CT 06023                                           stgabrielseb@gmail.com                   Email and First Class Mail
St. Gabriels Episcopal Church                                              124 Front St                                               Marion, MA 02738                                                                                    stgabrielsmarion@gmail.com               Email and First Class Mail
St. Gabriels Episcopal Church, Titusville, Fl                              Attn: Edwin L Hill                                         414 Pine St                         Titusville, FL 32796                                            office@stgabriels.church                 Email and First Class Mail
St. George Episcopal Church                                                Attn: Arden Mclean                                         6904 West Ave                       San Antonio, TX 78213                                           ardenmclean@sbcglobal.com                Email and First Class Mail
St. Georges (Durham)                                                       c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Georges Church Flushing                                                13532 38th Ave                                             Flushing, NY 11354                                                                                  flushingsaintgeorge@gmail.com            Email and First Class Mail
St. Georges Episcopal Church                                               19167 Poplar Hill Ln, P O Box 30                           Valley Lee, MD 20692                                                                                greg@stgeorgesvl.org                     Email and First Class Mail
St. Georges Episcopal Church                                               Attn: Gregory Charles Syler                                19165 Poplar Hill Ln, P.O. Box 87   Valley Lee, MD 20692                                            greg@stgeorgesvl.org                     Email and First Class Mail
St. Georges Episcopal Church                                               Attn: Paul H Castelli                                      801 E Commerce S                    Milford, MI 48341                                               priest@stgeorgesmilford.org              Email and First Class Mail
St. Georges Episcopal Church                                               Attn: William James Stowell                                393 Tucker Hill Rd                  Middlebury, CT 06762                                            saintgeorgesct@gmail.com                 Email and First Class Mail
St. Georges Episcopal Church                                               Attn: Rev Glenworth Miles                                  800 Marcy Ave                       Brooklyn, NY 11216                                              stgeorgeschurch1869@yahoo.com            Email and First Class Mail
St. Georges Episcopal Church                                               P O Box 255                                                Hampstead, MD 21074                                                                                 stgeorgesepiscopal@comcast.net           Email and First Class Mail
St. Georges Episcopal Church                                               Attn: Michael J Woods                                      915 N Oakland St                    Arlington, VA 22203                                             woodsmichaelj@gmail.com                  Email and First Class Mail
St. Georges Episcopal Church                                               P O Box 162                                                Middlebury, CT 06762                                                                                                                         First Class Mail
St. Georges Episcopal Church Astoria                                       14‐02 27th Ave                                             Astoria, NY 11102                                                                                   stgeorge.astoria@gmail.com               Email and First Class Mail
St. Georges Episcopal Church, Germantown                                   Attn: the Rev Canon Sharon Alexander                       692 Poplar Ave                      Memphis, TN 38105                                               salexander@episwtn.org                   Email and First Class Mail
St. George's Episcopal Church, Hempstead, NY (Pack 300)                    Attn: Ajung Soswal                                         319 Front St                        Hempstead, NY 11550                                             ajungsojwal@stgeorges‐hempstead.org      Email and First Class Mail
St. Georges Episcopal Day School                                           Attn: Jerry Hudson                                         106 Sharkey                         Clarksdale, MS 38614                                            jhudsons@bellsouth.net                   Email and First Class Mail
St. Gerard Majella R.C. Parish                                             c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. Gertrude R C Church, Des Allemands, La                                 Attn: Susan Zeringue                                       7887 Walmsley Ave                   New Orleans, LA 70125                                           szeringue@arch‐no.org                    Email and First Class Mail
St. Gertrudes Catholic Church                                              c/o Westerman Ball Ederer Miller Zucker & Sharfstein       Attn: Jw/Wch                        1201 Rxr Plz                     Uniondale, NY 11556            wheuer@westermanllp.com                  Email and First Class Mail
St. Gertrudes Church                                                       c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. Gregorys Episcopal Church                                              Attn: Rev Anne B Jolly                                     815 Wilmot Rd                       Deerfield, IL 60015                                             anne@stgregoryschurch.org                Email and First Class Mail
St. Helena Parish                                                          Attn: Monsignor Joseph Lamorte                             1011 1st Ave                        New York, NY 10022                                              Msgr.Joseph.LaMorte@archny.org           Email and First Class Mail
St. Helenas Chapel (Lenox)                                                 c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. Helenas Episcopal Church And School                                    Attn: Erin Barton                                          410 N Main St                       Boerne, TX 78006                                                ann@sthelenas.net                        Email and First Class Mail
St. Hugh Of Lincoln R.C. Church                                            c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. Hyacinth Catholic Church                                               c/o Westerman Ball Ederer Miller Zucker & Sharfstein LLP   Attn: William C Heuer               1201 Rxr Plz                     Uniondale, NY 11556            wheuer@westermanllp.com                  Email and First Class Mail
St. Igantius Loyola, Urbana, R C Congregation, Inc                         c/o Gallagher Evelius & Jones LLP                          Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201            moakey@gejlaw.com                        Email and First Class Mail
St. Ignatius Loyola                                                        c/o Westerman Ball Ederer Miller Zucker & Sharfstein       Attn: Jw/Wch                        1201 Rxr Plz                     Uniondale, NY 11556            wheuer@westermanllp.com                  Email and First Class Mail
St. Ignatius Martyr Church                                                 c/o Westerman Ball Ederer Miller Zucker & Sharfstein       Attn: William C Heuer               1201 Rxr Plz                     Uniondale, NY 11556            wheuer@westermanllp.com                  Email and First Class Mail
St. Isidore R C Church                                                     Attn: Theresa A Driscoll                                   622 Polaski St                      Riverhead, NY 11901                                                                                      First Class Mail
St. Isidore The Farmer Catholic Church, Bristow, Inc                       Attn: John S Mercer                                        1400 N Meridian St                  Indianapolis, IN 46202                                          jsmercer@indylegal.com                   Email and First Class Mail
St. James (Keene)                                                          c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. James (Laconia I)                                                      c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. James (Laconia)                                                        c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. James (Woonsocket)                                                     c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. James Church                                                           c/o Ragghianti Freitas LLP                                 Attn: Michael Glass                 1101 5th Ave, Ste 100            San Rafael, CA 94901           mglass@rflawllp.com                      Email and First Class Mail
St. James Church                                                           c/o Ragghianti Freitas LLP                                 Attn: Michael O. Glass, Esq.        1101 5th Ave, Ste 100            San Rafael, CA 94901           mglass@rflawllp.com                      Email and First Class Mail
St. James Church                                                           c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. James Church (Greenfield)                                              c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. James Church (Gt. Barrington)                                          c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. James Episcopal Church                                                 Attn: Mr Frederick R Williams                              14 Cornwall St Nw                   Leesburg, VA 20176                                              fredwilliams5447@gmail.com               Email and First Class Mail
St. James Episcopal Church                                                 44 S Halifax Dr                                            Ormond Beach, FL 32176                                                                              frroy2012@gmail.com                      Email and First Class Mail
St. James Episcopal Church                                                 296 Titicus Rd                                             N Salem, NY 10560                                                                                   garrett@stjamesns.org                    Email and First Class Mail
St. James Episcopal Church                                                 Attn: James Gadsden                                        296 Titicus Rd                      North Salem, NY 10560                                           garrett@stjamesns.org                    Email and First Class Mail
St. James Episcopal Church                                                 Attn: Mark A Salzberg, Squire Patton Boggs (Us) LLP        2550 M St, Nw                       Washington, DC 20037                                            mark.salzberg@squirepb.com               Email and First Class Mail
St. James Episcopal Church                                                 204 Lee St                                                 Leesburg, FL 34748                                                                                  office@stjames‐leesburg.org              Email and First Class Mail
St. James Episcopal Church                                                 Attn: Ruben Fabian Ortiz                                   62 E Grand Ave                      New Haven, CT 06513                                             office@stjamesnewhaven.org               Email and First Class Mail
St. James Episcopal Church                                                 Attn: Beth Kohlmeyer Mallon                                11511 SW Bull Mountain Rd           Tigard, OR 97224                                                revbethstjamestigard@gmail.com           Email and First Class Mail
St. James Episcopal Church                                                 c/o Law Offices of Skip Jennings, P C                      Attn: Richard C E Jennings          115 W Oglethorpe Ave             Savannah, GA 31401             skipjenningspc@comcast.net               Email and First Class Mail
St. James Episcopal Church                                                 260 Beaver Dam Rd                                          Brookhaven, NY 11719                                                                                stjamesbrookhaven@gmail.com              Email and First Class Mail
St. James Episcopal Church                                                 Attn: Dustin Trowbridge                                    25 West St                          Danbury, CT 06810                                               welcome@saintjamesdanbury.org            Email and First Class Mail
St. James Episcopal Church                                                 306 North Court St                                         Quitman, GA 31643                                                                                                                            First Class Mail
St. James Episcopal Church                                                 533 Bingham Ave                                            Sault Sainte Marie, MI 49783                                                                                                                 First Class Mail
St. James Episcopal Church                                                 Attn: James E Blaisel                                      14216 Nys 9N                        Au Sable Forks, NY 12912                                                                                 First Class Mail
St. James Episcopal Church ‐ Penn Hills                                    Attn: the Rev Canon Kimberly Karashin                      325 Oliver Ave, Ste 300             Pittsburgh, PA 15222                                            sld@sgkpc.com                            Email and First Class Mail
St. James Episcopal Church ‐ Penn Hills                                    Attn: the Rev Canon Kimberly Karashin                      325 Oliver Ave, Ste 300             Pittsburgh, PA 15222                                                                                     First Class Mail
St. James Episcopal Church (Arlington)                                     c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. James Episcopal Church (Essex Junction)                                c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. James' Episcopal Church (North Providence)                             c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. James Episcopal Church (Port Deposit)                                  c/o the Law Office of Andrea Ross                          Attn: Andrea Ross, Esq              129 N West St, Ste 1             Easton, MD 21601               Patrick@DioceseofEaston.org              Email and First Class Mail
St. James Episcopal Church (Woodstock)                                     c/o the Tamposi Law Group, Pc                              Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com             Email and First Class Mail
St. James Episcopal Church Edison N.J.                                     Attn: Mary L Testori                                       2136 Woodbrdge Ave                  Edison, NJ 08817                                                info@stjamesedison.org                   Email and First Class Mail
St. James Episcopal Church In Fremont, Alameda County, Calif               Attn: the Rev Lori A Walton                                P.O. Box 457                        Fremont, CA 94537                                               lori@saintj.com                          Email and First Class Mail
St. James Episcopal Church Mill Creek Hundred                              Attn: Rector                                               2116 St James Church Rd             Wilmington, DE 19808                                            rector@stjamesmillcreek.comcastbiz.net   Email and First Class Mail
St. James Episcopal Church Of Knoxville, Tennessee                         Attn: George R Arrants, Esq                                814 Episcopal School Way            Knoxville, TN 37932                                             garrants@kramer‐rayson.com               Email and First Class Mail
St. James Episcopal Church Of Knoxville, Tennessee                         c/o Kramer Rayson LLP                                      Attn: George Arrants                814 Episcopal School Way         Knoxville, TN 37932            garrants@kramer‐rayson.com               Email and First Class Mail
St. James Episcopal Church Of Knoxville, Tennessee                         Attn: C L Creech                                           1101 N Broadway                     Knoxville, TN 37917                                             leecreech02@gmail.com                    Email and First Class Mail
St. James Episcopal Church Of West Bend                                    Attn: Rev Maureen Martin                                   148 8th Ave                         West Bend, WI 53095                                             mtrmaureen@gmail.com                     Email and First Class Mail
St. James Episcopal Church, Alexander City, Al                             Attn: Rev Rob Morpeth, Diocese of Alabama                  521 N 20th St                       Birmingham, AL 35203                                            frrob7@gmail.com                         Email and First Class Mail
St. James Episcopal Church, Alexander City, Al                             Attn: the Rev Rob St Germain‐Iler                          347 S Central Ave                   Alexander City, AL 35010‐2579                                   frrob7@gmail.com                         Email and First Class Mail
St. James Episcopal Church, Black Mountain, Nc                             Attn: St James Episcopal Church                            424 W State St                      Black Mountain, NC 28711                                        walton@waltondavislaw.com                Email and First Class Mail
St. James' Episcopal Church, Dexter, Mi                                    Attn: Julie C Lowery                                       4600 Walsh Rd                       Whitmore Lake, MI 48189                                         julie.lowery13@gmail.com                 Email and First Class Mail
St. James' Episcopal Church, Dexter, Mi                                    Attn: Julie C Lowery                                       3279 Broad St                       Dexter, MI 48130                                                julie.lowery13@gmail.com                 Email and First Class Mail
St. James Episcopal Church, Manitowoc, Wi                                  Attn: Episcopal Diocese of Fond Du Lac                     1051 N Lynndale Dr, Ste 1B          Appleton, WI 54914                                              diofdl@diofdl.org                        Email and First Class Mail
St. James Episcopal Church, Manitowoc, Wi                                  c/o Episcopal Diocese of Fond Du Lac                       Attn: Gordon E Stillings            P.O. Box 98                      Neenah, WI 54956               gordon@stillingslaw.com                  Email and First Class Mail
St. James' Episcopal Church, Texarkana, Tx                                 Attn: Fr David Halt                                        413 Olive St                        Texarkana, TX 75501                                             rector@saintjamestxk.org                 Email and First Class Mail
St. James' Episcopal Church, Watkins Glen, Ny                              St James' Episcopal Church                                 Kathleen Lamoreaux                  112 6th St                       Watkins Glen, NY 14891         kalamoreaux@gmail.com                    Email and First Class Mail
St. James Evangelical Lutheran Church                                      c/o Plews Shadley Racher & Braun LLP                       Attn: Josh S Tatum                  1346 N Delaware St               Indianapolis, IN 46202         jtatum@psrb.com                          Email and First Class Mail
St. James Lutheran Church                                                  Attn: Daniel Raymond Roll                                  6951 Jamelia Ct                     Fairview, PA 16415                                              drrolle@finishthompson.com               Email and First Class Mail
St. James Luthern Church                                                   Attn: Dale Rosema                                          2040 Oakwood Ave Ne                 Grand Rapids, MI 49505                                          dale.m.rosema@gmail.com                  Email and First Class Mail
St. James Memorial Episcopal Church                                        c/o Episcopal Diocese of Northwestern Pa                   Attn: Sean Rowe                     145 W 6th St                     Erie, PA 16501                 cdougan@dionwpa.org                      Email and First Class Mail
St. James RC Church                                                        c/o Cullen and Dykman LLP                                  Attn: Matthew G Roseman             100 Quentin Roosevelt Blvd       Garden City, NY 11530          MRoseman@cullenllp.com                   Email and First Class Mail
St. James Umc                                                              Attn: John G Hawkins                                       P.O. Box 113                        Proctorsville, VT 05153                                         stjamesumcvt@gmail.com                   Email and First Class Mail
St. James Umc                                                              Attn: John G Hawkins                                       570 Rte 131 Main St                 Proctorsville, VT 05153                                         stjamesumcvt@gmail.com                   Email and First Class Mail
St. James Umc, Tarboro, Nc                                                 Attn: Wayne S Boyette                                      204 W Park Ave                      Tarboro, NC 27886                                               unctarheel1984@yahoo.com                 Email and First Class Mail
St. James United Methodist Church                                          Attn: Trustee Chair, St James Umc                          1430 Ellis Blvd Nw                  Cedar Rapids, IA 52405                                          crstjamesumc@gmail.com                   Email and First Class Mail
St. James United Methodist Church                                          Attn: Gayle Bohannon                                       321 Pleasant Valley Dr              Little Rock, AR 72212                                           gayle@stjamesLR.org                      Email and First Class Mail
St. James United Methodist Church                                          Attn: Harrison Bell                                        9045 Vaughn Rd                      Montgomery, AL 36117                                            harrison@sjlife.com                      Email and First Class Mail
St. James United Methodist Church                                          Attn: Robbie Cox, Treasurer                                P.O. Box 7483                       Shreveport, LA 71137                                            hills.family.4306@hotmail.com            Email and First Class Mail
St. James United Methodist Church                                          Attn: Pastor Caleb Wheat                                   575 Winfield Dr                     Bowling Green, KY 42103                                         pastor@stjamesbg.org                     Email and First Class Mail
St. James United Methodist Church                                          Attn: Randy Wissinger                                      2372 Sydneys Bend Dr                Miamisburg, OH 45342                                            rwissinger@aol.com                       Email and First Class Mail
St. James United Methodist Church                                          Attn: Robin House                                          P.O. Box 895                        Merrimack, NH 03054                                             stjamesmrmk@gmail.com                    Email and First Class Mail
St. James United Methodist Church                                          Attn: Richard Woofter                                      213 N Lanford Rd                    Spartanburg, SC 29301                                           stjamesumcsecretary@gmail.com            Email and First Class Mail
St. James United Methodist Church                                          2000 E 6th St                                              Greenville, NC 27858                                                                                tyrone@stjconnect.org                    Email and First Class Mail
St. James United Methodist Church Of Goose Creek, Sc                       Attn: Virginia Byrne                                       512 St James Blvd                   Goose Creek, SC 29445                                           St_JamesUMC@comcast.net                  Email and First Class Mail
St. James United Methodist Church Sioux City, Ia                           Attn: Vern Yates                                           2032 S Cypress                      Sioux City, IA 51106                                            scsaintjames@aol.com                     Email and First Class Mail
                                                               Case 20-10343-LSS                                              Doc 2541                                                     Filed 04/07/21                                               Page 71 of 87

St. Jamess Episcopal Church                                            1991 Massachusetts Ave                                 Cambridge, MA 02140                                                                                                                         office@stjamescambridge.org             Email and First Class Mail
St. Joachims Church                                                    c/o Jw/Wch                                             Attn: Westerman Ball Ederer Miller Zucker & Sharfstein   1201 Rxr Plz                     Uniondale, NY 11556                               wheuer@westermanllp.com                 Email and First Class Mail
St. Joan Of Arc Catholic Church, Indianapolis, Inc                     Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. Joan Of Arc R C Church, Laplace, La                                Attn: Susan Zeringue                                   7887 Walmsley Ave                                        New Orleans, LA 70125                                                              szeringue@arch‐no.org                   Email and First Class Mail
St. John American Lutheran Church                                      c/o Hope Matchan Law                                   Attn: Hope Elizabeth Matchan                             1912 W 13th St                   Sioux Falls, SD 57104                             pastormatchan@msn.com                   Email and First Class Mail
St. John Ev. Lutheran Church ‐ Reedsburg, Wi                           Attn: Curt Brekke                                      307 6th St                                               Reedsburg, WI 53959                                                                vicki@sjrdb.com                         Email and First Class Mail
St. John Evangelical Lutheran Church                                   Attn: James A Sass, President                          207 Adams St                                             Port Clinton, OH 43452                                                             stjohnportclinton@gmail.com             Email and First Class Mail
St. John Lutheran Church                                               Attn: Cindy Warmbier‐Meyer                             1700 Lost Dauphin Rd                                     De Pere, WI 54115                                                                  pastorcindy@stjohndepere.org            Email and First Class Mail
St. John Lutheran Church                                               Attn: Thomas Hintz                                     45 Highland Ave                                          Wallingford, CT 06492                                                              tehintz@snet.net                        Email and First Class Mail
St. John Lutheran Church ‐ Champaign                                   Attn: Rochelle A Funderburg                            P.O. Box 6750                                            306 W Church St                  Champaign, IL 61820                               rfunderburg@meyercapel.com              Email and First Class Mail
St. John Lutheran Church Lawrenceburg, Indiana                         c/o Plews Shadley Racher & Braun LLP                   Attn: Josh S Tatum                                       1346 N Delaware St               Indianapolis, IN 46202                            jtatum@psrb.com                         Email and First Class Mail
St. John Lutheran Church, Inc                                          Attn: Thomas Hintz                                     520 Paddock Ave                                          Meriden, CT 06450                                                                  office@saintjohnmeriden.org             Email and First Class Mail
St. John Nepomucene                                                    c/o Cullen and Dykman LLP                              Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                             MRoseman@cullenllp.com                  Email and First Class Mail
St. John Of God R C Church                                             c/o Westerman Ball Ederer Miller Zucker & Sharfstein   Attn: Jw/Wch                                             1201 Rxr Plz                     Uniondale, NY 11556                               wheuer@westermanllp.com                 Email and First Class Mail
St. John Paul Ii Catholic Church, Sellersburg, Inc                     Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. John The Apostle Catholic Church, Bloomington, Inc                 Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. John The Baptist Catholic Church, Osgood, Inc                      Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. John The Baptist Church                                            c/o Cullen and Dykman LLP                              Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                             mroseman@cullenllp.com                  Email and First Class Mail
St. John The Baptist Episcopal Church                                  P O Box 152                                            Corona, CA 92878                                                                                                                            saintjohnsrector@gmail.com              Email and First Class Mail
St. John The Baptist Episcopal Church                                  Attn: Gabriela Marquez                                 2461 Grove Ave                                           Corona, CA 92882                                                                   socallawgrl@yahoo.com                   Email and First Class Mail
St. John The Baptist Episcopal Church (Hardwick)                       c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. John The Baptist Episcopal Church, Wausau, Wi                      Attn: Episcopal Diocese of Fond Du Lac                 1051 N Lynndale Dr, Ste 1B                               Appleton, WI 54914                                                                 gordon@stillingslaw.com                 Email and First Class Mail
St. John The Evagelist Church                                          c/o Woods Oviatt Gilman LLP                            Attn: Timothy Lyster, Esq                                1900 Bausch & Lomb Pl            Rochester, NY 14604                               tlyster@woodsoviatt.com                 Email and First Class Mail
St. John The Evangelist                                                c/o Cullen and Dykman LLP                              Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                             mroseman@cullenllp.com                  Email and First Class Mail
St. John The Evangelist Catholic Church, Indianapolis, Inc             Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. John The Evangelist Episcopal Church                               Attn: Rev Terri Peterson                               226 W Lexington Ave                                      Elkhart, IN 46516                                                                  rmilligan@pilawyers.com                 Email and First Class Mail
St. John The Evangelist R.C. Church                                    c/o Cullen and Dykman LLP                              Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                             mroseman@cullenllp.com                  Email and First Class Mail
St. John The Evangelist, Columbia, R C Congregation, Inc               Attn: Matthew W Oakey                                  218 N Charles St, Ste 400                                Baltimore, MD 21201                                                                moakey@gejlaw.com                       Email and First Class Mail
St. John The Evangelist, Severna Park, R C Congregation, Inc           Attn: Matthew W Oakey                                  218 N Charles St, Ste 400                                Baltimore, MD 21201                                                                moakey@gejlaw.com                       Email and First Class Mail
St. John The Evangelist's,Frederick, R C Congregation, Inc             Attn: Matthew W Oakey                                  218 N Charles St, Ste 400                                Baltimore, MD 21201                                                                moakey@gejlaw.com                       Email and First Class Mail
St. John United Church Of Christ                                       Attn: Joy Honegger                                     307 West Clay St                                         Collinsville, IL 62234                                                             office@stjohnucc‐collinsville.com       Email and First Class Mail
St. John United Methodist Church                                       Attn: Robert D Cole                                    3911 Grand Central Ave                                   Vienna, WV 26105                                                                   rdeancole@gmail.com                     Email and First Class Mail
St. John Vianney Catholic Church, Wyoming                              c/o Warner Norcross Judd LLP                           Attn: Elisabeth M Von Eitzen                             150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503                            evoneitzen@wnj.com                      Email and First Class Mail
St. John Vianney R C Church Society Of Orchard Pa                      c/o Woods Oviatt Gilman LLP                            Attn: Timothy P Lyster, Esq                              1900 Bausch & Lomb Pl            Rochester, NY 14604                               tlyster@woodsoviatt.com                 Email and First Class Mail
St. Johns Boyertown Evangelical Lutheran Church Of America             Attn: Robert Machamer                                  45 N Reading Ave                                         Boyertown, PA 19512                                                                bmachamer@stjohnsboyertown.org          Email and First Class Mail
St. Johns By The Bay (Betterton)                                       c/o the Law Office of Andrea Ross                      Attn: Andrea Ross, Esq                                   129 N West St, Ste 1             Easton, MD 21601                                  Patrick@DioceseofEaston.org             Email and First Class Mail
St. Johns Church                                                       Attn: Margaret L Shields                               224 Waverly Pl                                           New York, NY 10014‐2405                                                            counsel@stjvny.org                      Email and First Class Mail
St. Johns Church                                                       Attn: Rev Lisa Mason                                   4 Fountain Sq                                            Larchmont, NY 10538                                                                revlisa@stjohnslarchmont.org            Email and First Class Mail
St. Johns Church (Athol)                                               c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Johns Church (Northampton)                                         c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Johns Church (Portsmouth)                                          c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Johns Church (Walpole)                                             c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  pastorjosh@stjohnash.org                Email and First Class Mail
St. Johns Church (Walpole)                                             c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Johns Church (Williamstown)                                        c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Johns Church, Vernon Ct                                            Attn: Kevin D Fenner                                   523 Hartford Tpke                                        Vernon, CT 06066                                                                   treasurer@stjohnsvernonct.org           Email and First Class Mail
St. Johns Church/Holy Spirit (Sutton)                                  c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Johns Episcopal Church                                             c/o Rogers Towers, Pa                                  Attn: Betsy C Cox, Esq                                   1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207                            bcox@rtlaw.com                          Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Cynthia Kiebala                                  280 E Center St                                          P.O. Box 699                     Medina, NY 14103                                  cfisher@magavern.com                    Email and First Class Mail
St. Johns Episcopal Church                                             Attn: the Rev Christie Hord                            401 Live Oak Ave                                         Pensacola, FL 32507‐3431                                                           christie@stjohnspensacola.org           Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Rev Duncan A Burns                               12 Prospect St                                           Huntington, NY 11743                                                               dburns@stjohnshuntington.org            Email and First Class Mail
St. Johns Episcopal Church                                             c/o Rogers Towers, Pa                                  Attn: Betsy C Cox, Esq                                   1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207                            deanmoorehead@jaxcatheral.org           Email and First Class Mail
St. Johns Episcopal Church                                             c/o Edmondson‐Korom Law LLC                            27 Greenhalge Ave                                        Everett, MA 02149                                                                  edmondsonlaw@outlook.com                Email and First Class Mail
St. Johns Episcopal Church                                             610 Young St                                           Melbourne, FL 32904                                                                                                                         eric@stjohnsmlb.org                     Email and First Class Mail
St. Johns Episcopal Church                                             120 1st St Ne                                          Mason City, IA 50401                                                                                                                        fatherbenitz@gmail.com                  Email and First Class Mail
St. Johns Episcopal Church                                             Attn: George Yu‐Fu King                                900 Jackson St, Ste 570                                  Dallas, TX 75202                                                                   gking@chfirm.com                        Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Pauline Samuel                                   137‐67 Belknap St                                        Springfield Gardens, NY 11413                                                      info@stjohns‐springfieldgardensny.org   Email and First Class Mail
St. Johns Episcopal Church                                             c/o Squire Patton Boggs (Us) LLP                       Attn: Mark A Salzberg                                    2550 M St NW                     Washington, DC 20037                              kerith.harding@gmail.com                Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Kathy Mcbride                                    628 Main St                                              Stamford, CT 06901                                                                 Kmcbride@stjohns‐stamford.org           Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Mark A Salzberg, Squire Patton Boggs (Us) LLP    2550 M St, Nw                                            Washington, DC 20037                                                               mark.salzberg@squirepb.com              Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Ali Alter                                        2500 N 10th St                                           Mcallen, TX 78501                                                                  mgalindo@stjohns‐mcallen.org            Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Elizabeth Yale                                   513 12th St                                              Franklin, PA 16323                                                                 motherelizabeth@stjohnsfranklin.org     Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Peter Nicolaysen                                 P.O. Box 7                                               Casper, WY 82602                                                                   petercn@vcn.com                         Email and First Class Mail
St. Johns Episcopal Church                                             Attn: David Hefling                                    183 N Main St                                            Canandaigua, NY 14424                                                              rector@rochester.rr.com                 Email and First Class Mail
St. Johns Episcopal Church                                             237 Pleasant St, P O Box 287                           Franklin, MA 02038                                                                                                                          rector@stjohnsfranklinma.org            Email and First Class Mail
St. Johns Episcopal Church                                             834 Durham Rd                                          Wake Forest, NC 27587                                                                                                                       rector@stjohnswf.com                    Email and First Class Mail
St. Johns Episcopal Church                                             P O Box 400                                            Green River, WY 82935                                                                                                                       rlauritzen62@gmail.com                  Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Rev Christie Hord                                401 Live Oak Ave                                         Pensacola, FL 32507‐3431                                                           sremington@clarkpartington.com          Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Timothy James Rogers                             322 S Franklin St                                        Holbrook, MA 02343                                                                 stjohns.holbrook@gmail.com              Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Adam Trambley                                    226 W State St                                           Sharon, PA 16146                                                                   stjohns@stjohnssharon.org               Email and First Class Mail
St. Johns Episcopal Church                                             290 Old Haw Creek Rd                                   Asheville, NC 28805                                                                                                                         stjohnsasheville@gmail.com              Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Regina L Bautista                                P.O. Box 98                                              Marietta, PA 17547                                                                 stjohnsmarietta@comcast.net             Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Rev, Maureen Lederman                            129 Ledge Hill Rd                                        Guilford, CT 06437                                                                 stjohnsnorthguilford@gmail.com          Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Virginia Jarrett                                 1 Mountain Ave Sw                                        Roanoke, VA 24016                                                                  vjarrett@investdavenport.com            Email and First Class Mail
St. Johns Episcopal Church                                             Attn: Edward R Monk                                    101 N 14th St                                            Corsicana, TX 75110                                                                                                        First Class Mail
St. Johns Episcopal Church                                             Attn: Kerith Harding                                   8992 Kula Hwy                                            Kula, HI 96790                                                                                                             First Class Mail
St. Johns Episcopal Church                                             Ruth Lauritzen                                         P.O. Box 400                                             Green River, WY 82935                                                                                                      First Class Mail
St. Johns Episcopal Church ‐ Logan, Utah                               c/o Episcopal Diocese of Utah                          Attn: Chancellor                                         75 S 200 E                       Salt Lake City, UT 84111                          shutchinson@episcopal‐ut.org            Email and First Class Mail
St. Johns Episcopal Church (Barrington)                                c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Johns Episcopal Church (Essex, Ny)                                 c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Johns Episcopal Church (Randolph)                                  c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Johns Episcopal Church Charlotte, Nc                               Attn: John Horn                                        1623 Carmel Rd                                           Charlotte, NC 28226                                                                                                        First Class Mail
St. Johns Episcopal Church In Oakland, CA                              Attn: the Rev Scott Denman                             1707 Gouldin Rd                                          Oakland, CA 94611                                                                  rector@stjohnsoakland.org               Email and First Class Mail
St. Johns Episcopal Church Of Mclean, Va                               Attn: Rev Joshua D Walters                             6715 Georgetown Pike                                     Mclean, VA 22101‐0457                                                              churchmail@stjohnsmclean.org            Email and First Class Mail
St. Johns Episcopal Church Sodus, Ny                                   54 W Main St                                           Sodus, NY 14551                                                                                                                             williamamckee@gmail.com                 Email and First Class Mail
St. Johns Episcopal Church, A/K/A St. Johns Cathedral                  Attn: Katherine Moorehead                              256 E Church St                                          Jacksonville, FL 32202                                                             deanmoorehead@jaxcatheral.org           Email and First Class Mail
St. Johns Episcopal Church, Cape Vincent, New York                     Attn: Martha L Berry                                   P.O. Box 3520                                            Syracuse, NY 13220‐3520                                                            st.johnschurch352@hotmail.com           Email and First Class Mail
St. Johns Episcopal Church, Center, Tx                                 St Johns Episcopal Church                              P.O. Box 1026                                            Center, TX 75935                                                                   cduvon@gmail.com                        Email and First Class Mail
St. Johns Episcopal Church, Iron River                                 527 N 2nd Ave                                          Iron River, MI 49935                                                                                                                                                                First Class Mail
St. Johns Episcopal Church, Ithaca, New York                           Attn: Martha L Berry                                   P.O. Box 3520                                            Syracuse, NY 13220‐3520                                                            stjohns@clarityconnect.com              Email and First Class Mail
St. Johns Episcopal Church, Keokuk, Iowa                               St Johns Episcopal Church                              208 North 4th St                                         Keokuk, IA 52632                                                                   stjohnskeokukiowa@gmail.com             Email and First Class Mail
St. Johns Episcopal Church, Kingston, Ny 12401                         Attn: Treasurer                                        207 Albony Ave                                           Kingston, NY 12401                                                                 stjohnskingston@aol.com                 Email and First Class Mail
St. Johns Episcopal Church, Marcellus                                  Attn: Martha L Berry                                   P.O. Box 3520                                            Syracuse, NY 13220‐3520                                                            sj15@windstream.net                     Email and First Class Mail
St. Johns Episcopal Church, Munising                                   121 W Onota St                                         Munising, MI 49862                                                                                                                                                                  First Class Mail
St. Johns Episcopal Church, Negaunee                                   101 W Main St                                          Negaunee, MI 49866                                                                                                                                                                  First Class Mail
St. Johns Episcopal Church, Tuckahoe                                   100 Underhill St                                       Yonkers, NY 10710                                                                                                                           stjohnstuckahoe@gmail.com               Email and First Class Mail
St. Johns Episcopal Church, Vernon Ct                                  Attn: Kevin D Fenner                                   523 Hartford Tpke                                        Vernon, CT 06066                                                                   treasurer@stjohnsvernonct.org           Email and First Class Mail
St. Johns Episcopal Church, Waynesboro, Virginia                       Attn: the Rev Benjamin R Badgett                       P.O. Box 945                                             Waynesboro, VA 22980                                                               rector.stjohnsepiscopal@gmail.com       Email and First Class Mail
St. Johns Evangelical Lutheran Chruch                                  Attn: Richard K Oberle                                 1002 S Main St                                           Williamstown, NJ 08094                                                             roberle4@comcast.net                    Email and First Class Mail
St. Johns Evangelical Lutheran Church                                  One Front St Plaza                                     P.O. Box 5                                               Mohnton, PA 19540                                                                  bradgr.otm@gmail.com                    Email and First Class Mail
St. Johns Evangelical Lutheran Church                                  Attn: Diana L Anderson, Esq                            512 Main St                                              Toms River, NJ 08753                                                               Diana@DianaAndersonEsquire.com          Email and First Class Mail
St. Johns Evangelical Lutheran Church                                  201 E Main St                                          Kutztown, PA 19530                                                                                                                          kmiller1079@aol.com                     Email and First Class Mail
St. Johns Evangelical Lutheran Church                                  4501 7th Ave                                           Rock Island, IL 61201                                                                                                                       office@stjohnsri.org                    Email and First Class Mail
St. Johns Evangelical Lutheran Church                                  Attn: Daniel Cohn                                      159 Route 26A                                            Stuyvesant, NY 12173                                                               stjohnsstuyvesant@gmail.com             Email and First Class Mail
St. Johns Evangelical Lutheran Church                                  Attn: Timothy J Kramer                                 3521 Linda Vista Ave                                     Napa, CA 94558‐2703                                                                tjkusafa82@gmail.com                    Email and First Class Mail
St. Johns Evangelical Lutheran Church                                  Attn: Virginia Crossin                                 P.O. Box 1031                                            Wilkes‐Barre, PA 18703                                                             vcrossin@yahoo.com                      Email and First Class Mail
St. Johns Evangelical Lutheran Church Of Grove City, Ohio              Attn: Pastor Seth Jersild                              3220 Columbus St                                         Grove City, OH 43123                                                               sj@stjohnsgc.org                        Email and First Class Mail
St. Johns Evangelical Lutheran Church, Rutherford, Nj                  Attn: Diana L Anderson, Esq                            512 Main St                                              Toms River, NJ 08753                                                               Diana@DianaAndersonEsquire.com          Email and First Class Mail
St. Johns In The Mountains (Stowe)                                     c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Johns Lutheran Church                                              Attn: President Bill Schneeloch                        60 Broad St                                              Westfield, MA 01085                                                                president@stjohnswestfield.org          Email and First Class Mail
St. John's Lutheran Church                                             Attn: Lisa Arrington Pastor                            3911 Sweet Air Rd                                        Phoenix, MD 21131                                                                  office@stjohnssweetair.org              Email and First Class Mail
St. Johns Lutheran Church & School                                     2415 Silas Creek Pkwy                                  Winston‐Salem, NC 27127                                                                                                                     hbullock@stjohnsws.org                  Email and First Class Mail
St. Johns Lutheran Church Of Orange, Ca                                Attn: Elizabeth (Betsy) Kunau                          154 S Shaffer                                            Orange, CA 92866                                                                   bkunau@stjohnsorange.org                Email and First Class Mail
St. Johns Parish In Chula Vista, Ca                                    Attn: James P Hill, Esq, Sullivan Hill Rez & Engel     600 B St, Ste 1700                                       San Diego, CA 92101                                                                hill@sullivanhill.com                   Email and First Class Mail
St. Johns Presbyterian Church Of Berkeley                              Attn: S Bradley Perkins                                Seyfarth Shaw LLP                                        560 Mission St, Ste 3100         San Francisco, CA 94105                           bperkins@seyfarth.com                   Email and First Class Mail
St. Johns School                                                       Attn: Mark A Salzberg, Squire Patton Boggs (Us) LLP    2550 M St Nw                                             Washington, DC 20037                                                               mark.salzberg@squirepb.com              Email and First Class Mail
St. Johns School                                                       Attn: Patricia Anne Bennett                            911 Marine Dr                                            Tumon, GU 96913                                                                    pbennett@stjohnsguam.com                Email and First Class Mail
St. Johns Umc                                                          Attn: Robert Turner                                    7372 Marine Rd                                           Edwardsville, IL 62025                                                             rmturner2018@gmail.com                  Email and First Class Mail
St. Johns Umc                                                          Attn: Chuck Martindill                                 525 North Rd                                             Lancaster, NH 03584                                                                                                        First Class Mail
St. Johns Umc (3180)                                                   c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                  Email and First Class Mail
St. Johns Umc, Spencer, Wv                                             Attn: Carl Tribett                                     333 Church St                                            Spencer, WV 25276                                                                  carlanddona@frontier.com                Email and First Class Mail
St. Johns United Methodist Church                                      Attn: Pastor                                           2002 Bandera Rd                                          San Antonio, TX 78228                                                              bullvilleumc@yahoo.com                  Email and First Class Mail
St. Johns United Methodist Church                                      Attn: Pastor                                           2002 Bandera Rd                                          San Antonio, TX 78228                                                              carlouise@aol.com                       Email and First Class Mail
St. Johns United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                       Email and First Class Mail
St. Johns United Methodist Church                                      Leslie D Koll                                          1304 97th Ave Se                                         Wimbledon, ND 58492                                                                ldkoll@daktel.com                       Email and First Class Mail
St. Johns United Methodist Church                                      St Johns U M C                                         P.O. Box 25                                              Wimbledon, ND 58492                                                                ldkoll@daktel.com                       Email and First Class Mail
St. Johns United Methodist Church                                      Attn: Chuck Martindill                                 795 Meadows Rd                                           Jefferson, NH 03583                                                                mdill@hal‐pc.org                        Email and First Class Mail
St. Johns United Methodist Church                                      Attn: Raymon Puente                                    P.O. Box 168                                             Rockdale, TX 76567                                                                 saintjohnsumc@gmail.com                 Email and First Class Mail
St. Johns United Methodist Church                                      Attn: Stephanie Hughes                                 8200 25th Ave N                                          Texas City, TX 77591                                                               shughes@stjohnsumctc.org                Email and First Class Mail
St. Johns United Methodist Church                                      Attn: Maria Sanchez                                    5312 Backlick Rd                                         Springfield, VA 22151                                                                                                      First Class Mail
St. Johns United Methodist Church                                      Attn: Secretary/Treasurer And/Or Pastor                1501 University Ave                                      Lubbock, TX 79401                                                                                                          First Class Mail
St. Johns United Methodist Church ‐ Spencer, Wv                        Attn: Carol Williams Treasurer                         335 Church St                                            Spencer, WV 25276                                                                  tandcwilliams@suddenlink.net            Email and First Class Mail
St. Johns United Methodist Church (171015)                             c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                  Email and First Class Mail
St. Johns United Methodist Church (Az)                                 c/o Clarke Law Firm, Plc                               Attn: Marilee Miller Clarke                              8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                              marilee@clarkelawaz.com                 Email and First Class Mail
St. Johns United Methodist Church Of Aiken                             Attn: Dr Tim Mcclendon                                 104 Newberry St Nw                                       Aiken, SC 29801                                                                    tmcclendon@stjohns‐umc.org              Email and First Class Mail
St. Johns United Methodist Church Of Rock Hill, Sc                     Attn: David Surrett                                    321 S Oakland Ave                                        Rock Hill, SC 29730                                                                dsurrett@stjohnsrh.org                  Email and First Class Mail
St. Johns United Methodist Church Of Winter Haven, Inc                 c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                       Email and First Class Mail
St. Johns United Methodist Church, Los Angeles                         c/o Treasurer, St Johns United Methodist Church        Attn:Sandra M. Winston                                   1715 Santa Ana Blvd, North       Los Angeles, CA 90002                             wattsumc@gmail.com                      Email and First Class Mail
St. Johns United Methodist Church, Los Angeles                         Sandra M Winston                                       1715 Santa Ana Blvd N                                    Los Angeles, CA 90002                                                              wattsumc@gmail.com                      Email and First Class Mail
St. John's, Mt. Washington                                             Attn: Devon Rae Holmes Ellison                         2211 W Rogers Ave                                        Baltimore, MD 21122                                                                admin@stjohnsmtwashington.org           Email and First Class Mail
St. John's, Savannah                                                   1 West Macon St                                        Savannah, GA 31401                                                                                                                                                                  First Class Mail
St. Joseph Catholic Church, 319 E South St Lebanon, In                 Attn: Matt Mckillip                                    610 Lingle Ave                                           P.O. Box 260                     Lafayette, IN 47902                               mmckillip@dol‐in.org                    Email and First Class Mail
St. Joseph Catholic Church, Corydon, Inc                               Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. Joseph Catholic Church, Jennings County, Inc                       Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. Joseph Parish                                                      c/o Jw/Wch                                             Attn: Westerman Ball Ederer Miller Zucker & Sharfstein   1201 Rxr Plz                     Uniondale, NY 11556                               wheuer@westermanllp.com                 Email and First Class Mail
St. Joseph The Worker RC Church                                        Attn: Theresa A Driscoll                               510 Naragansett Ave                                      E Patchogue, NY 11772                                                                                                      First Class Mail
St. Joseph United Methodist Church                                     Attn: Pastor Mitch Norwood                             6004 Reed Rd                                             Fort Wayne, IN 46835                                                               mnorwood@stjoemin.com                   Email and First Class Mail
St. Joseph University Catholic Church, Terre Haute, Inc                Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. Josephs Church (Kings Park, Ny)                                    c/o Cullen and Dykman LLP                              Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                             mroseman@cullenllp.com                  Email and First Class Mail
St. Josephs Episcopal Church                                           Attn: Kassinda Ellis                                   99‐10 217th Ln                                           Queens Village, NY 11429                                                           kassindaellis@stjosephqv.org            Email and First Class Mail
St. Josephs Episcopal Church Of Lakewood                               11202 W Jewell Ave                                     Lakewood, CO 80232                                                                                                                          revquinn@me.com                         Email and First Class Mail
St. Josephs R C Congregation, Inc                                      c/o Gallagher Evelius & Jones LLP                      Attn: Matthew W Oakey                                    218 N Charles St, Ste 400        Baltimore, MD 21201                               moakey@gejlaw.com                       Email and First Class Mail
St. Jude Catholic Church, Indianapolis, Inc                            Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. Jude Catholic Church, Spencer, Inc                                 Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. Jude The Apostle Episcopal Church                                  Attn: Scott Rotondo                                    20920 Mcclellan Rd                                       Cupertino, CA 95014                                                                treasurer@saintjudes.org                Email and First Class Mail
St. Judes Church (Franklin)                                            c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Judes Episcopal Church Of Niceville                                Attn: Cathy Self                                       200 Partin Dr                                            Niceville, FL 32578                                                                bobandcathyself@cox.net                 Email and First Class Mail
St. Killians Parish                                                    c/o Jw/Wch                                             Attn: Westerman Ball Ederer Miller Zucker & Sharfstein   1201 Rxr Plz                     Uniondale, NY 11556                               wheuer@westermanllp.com                 Email and First Class Mail
St. Ladislaus R.C. Church                                              c/o Cullen and Dykman LLP                              Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                             mroseman@cullenllp.com                  Email and First Class Mail
St. Lawrence Catholic Church, Lawrence, Inc                            Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. Lawrence Catholic Church, Muncie, In 47305                         Attn: Matt Mckillip                                    610 Lingle Ave, P.O. Box 260                             Lafayette, IN 47902                                                                mmckillip@dol‐in.org                    Email and First Class Mail
St. Lawrence Church, Lafayette, In 47904                               Attn: Matt Mckillip                                    610 Lingle Ave, P.O. Box 260                             Lafayette, IN 47902                                                                mmckillip@dol‐in.org                    Email and First Class Mail
St. Lawrence School                                                    Attn: Monsignor Joseph Lamorte                         1011 1st Ave                                             New York, NY 10022                                                                 Msgr.Joseph.LaMorte@archny.org          Email and First Class Mail
St. Lawrence The Martyr R C Church                                     c/o Westerman Ball Ederer Miller Zucker & Sharfstein   c/o Jw/Wch                                               1201 Rxr Plz                     Uniondale, NY 11556                               wheuer@westermanllp.com                 Email and First Class Mail
St. Louis Catholic Church, Batesville, Inc                             Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. Louis De Montfort RC Church                                        c/o Cullen and Dykman LLP                              Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                             mroseman@cullenllp.com                  Email and First Class Mail
St. Luke Catholic Church Indianapolis, Inc                             Attn: John S Mercer                                    1400 N Meridian St                                       Indianapolis, IN 46202                                                             jsmercer@indylegal.com                  Email and First Class Mail
St. Luke Community United Methodist Church                             Attn: Rev Lynda Mayberry                               5710 E R L Thornton Freeway                              Dallas, TX 75223                                                                   lmayberry@slcumc.org                    Email and First Class Mail
St. Luke Evangelical Lutheran Church                                   Attn: John Mueller                                     905 Mendocino Ave                                        Santa Rosa, CA 95401                                                               pastorj@stluke‐lcms.org                 Email and First Class Mail
St. Luke Evangelical Lutheran Church, 00835                            Attn: Angela Cronk                                     100 Four Falls, Ste 515                                  1001 Conshohocken State Rd       W Conshohocken, PA 19428                          aacronk@burnswhite.com                  Email and First Class Mail
St. Luke Evangelical Lutheran Church, 00835                            c/o Burns White LLC                                    Attn: Maria Granaudo Gesty                               Delaware Corporate Ctr I         1 Righter Pkwy, Ste 130    Wilmington, DE 19803   mrgranaudo@burnswhite.com               Email and First Class Mail
St. Luke Evangelical Lutheran Church, 00835                            c/o Board of Trustees of St Luke                       Attn: Scott Moyer                                        2398 Magnolia Dr                 Gilbertsville, PA 19525                                                                   First Class Mail
St. Luke Lutheran Church Of Sunnyvale, CA                              Attn: Ron Zichterman Or Current Council President      1025 the Dalles Ave                                      Sunnyvale, CA 94087                                                                lettyatstlukechurch@gmail.com           Email and First Class Mail
St. Luke The Evangelist Episcopal Church Houston, Tx                   Attn: Rev Marcia L Sadberry                            3530 Wheeler St                                          Houston, TX 77004                                                                  msadberry@stlukehouston.org             Email and First Class Mail
St. Luke The Evangelist Roman Catholc Church, Slidell, La              Attn: Susan Zeringue                                   7887 Walmsley Ave                                        New Orleans, LA 70125                                                              szeringue@arch‐no.org                   Email and First Class Mail
St. Luke United Methodist Church                                       Attn: Kay G Crowe                                      1613 Main St                                             Columbia, SC 29201                                                                 chancellor@umcsc.org                    Email and First Class Mail
St. Luke United Methodist Church                                       c/o Post, Foushee & Patton                             Attn: Norman C. Post, Jr, Attorney                       205 Courtland Dr                 Sanford, NC 27330                                 chip@centralcarolinalawyers.com         Email and First Class Mail
St. Luke United Methodist Church                                       Attn: Lynne Christoper, Attorney & Trustee             P.O. Box 1762                                            Tupelo, MS 38802                                                                   christopher.lynne@yahoo.com             Email and First Class Mail
St. Luke United Methodist Church                                       Attn: John Poovey                                      365 Gray Fox Lane                                        Lancaster, SC 29720                                                                johnpoovey803@gmail.com                 Email and First Class Mail
St. Luke United Methodist Church                                       1400 Clayton Ave                                       Tupelo, MS 38804                                                                                                                            rob@stluketupelo.org                    Email and First Class Mail
St. Luke United Methodist Church                                       Attn: Edward L Rothe, Jr                               302 Dunlap Dr                                            Hartsville, SC 29550                                                               stlukeumc@roadrunner.com                Email and First Class Mail
St. Luke United Methodist Church                                       Attn: Kelly F Pridgen                                  1104 2nd Ave                                             Columbus, GA 31902                                                                                                         First Class Mail
St. Luke United Methodist Church Enterprise Al                         c/o Smith Kessler Smith LLC                            Attn: Patrick Smith, Atty                                1550 W 2nd St, Ste A‐4           Gulf Shores, AL 36542                             psmith@skslaw.com                       Email and First Class Mail
St. Luke United Methodist Church Pine Bluff                            Attn: Brenda Stanton                                   32 School St                                             Pine Bluff, AR 71602                                                               lraines@fridayfirm.com                  Email and First Class Mail
St. Luke United Methodist Church, By Merger Pulaski Heights            Attn: Jay Clark                                        4823 Woodlawn St                                         Little Rock, AR 72205                                                              jclark@phumc.com                        Email and First Class Mail
St. Luke United Methodist Church, By Merger Pulaski Heights            c/o Friday, Eldredge & Clark LLP                       Attn: Lindsey Emerson Raines                             400 W Capitol Ave, Ste 2000      Little Rock, AR 72201                             lraines@fridayfirm.com                  Email and First Class Mail
St. Lukes (Charlestown)                                                c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Lukes (Shade Gap) Umc (178778)                                     c/o Bentz Law Firm                                     Attn: Leonard Spagnolo                                   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                              lspagnolo@bentzlaw.com                  Email and First Class Mail
St. Lukes Church                                                       Attn: Diana Elizabeth Carroll                          1101 Bay Ridge Ave                                       Annapolis, MD 21403                                                                office@stlukeseastport.org              Email and First Class Mail
St. Lukes Church (Haverhill)                                           c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Lukes Church (Worcester)                                           c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Lukes Episcopal Church                                             2245 Huguenot Trail                                    Powhatan, VA 23139                                                                                                                          admin@stlukespowhatan.org               Email and First Class Mail
St. Lukes Episcopal Church                                             c/o Episcopal Diocese of Northwestern Pa               Attn: An Rowe                                            145 W 6th St                     Erie, PA 16501                                    cdougan@dionwpa.org                     Email and First Class Mail
St. Lukes Episcopal Church                                             Attn: Rev Luke Fodor                                   410 N Main St                                            Jamestown, NY 14701                                                                cfisher@magavern.com                    Email and First Class Mail
St. Lukes Episcopal Church                                             Attn: Seth Mccabe                                      11 St Lukes Ln                                           San Antonio, TX 78209                                                              church@stlukes‐sa.net                   Email and First Class Mail
St. Lukes Episcopal Church                                             A/K/A St Luke's Church                                 Attn: Father Matthew Baker                               4 St Lukes Pl                    Cambridge, NY 12816                               fathermbaker@gmail.com                  Email and First Class Mail
St. Lukes Episcopal Church                                             Attn: Jesse William Lebus                              253 Glen St                                              Sea Cliff, NY 11579                                                                Jesse@saintlukes‐seacliff.org           Email and First Class Mail
St. Lukes Episcopal Church                                             Attn: Rev Casey Rohleder                               700 Lincoln Ave                                          Wamego, KS 66547                                                                   mothercasey@gmail.com                   Email and First Class Mail
St. Lukes Episcopal Church                                             Attn: Holly                                            5318 Palma Ave                                           Atascadero, CA 93422                                                               office@stlukesatascadero.org            Email and First Class Mail
St. Lukes Episcopal Church                                             1270 Poplar St                                         Denver, CO 80220                                                                                                                            rector@stlukesdenver.org                Email and First Class Mail
St. Lukes Episcopal Church                                             St Lukes Rector and Wardens                            1737 Hillandale Rd                                       Durham, NC 27705                                                                   rector@stlukesdurham.org                Email and First Class Mail
St. Lukes Episcopal Church                                             Attn: Elizabeth Ann Brooks Harden                      14 State St                                              Brockport, NY 14420                                                                revelizabethslb@gmail.com               Email and First Class Mail
St. Lukes Episcopal Church                                             465 First Parish Rd                                    Scituate, MA 02066                                                                                                                          stlukepriestnfs@gmail.com               Email and First Class Mail
St. Lukes Episcopal Church                                             3424 Forest Ave                                        Des Moines, IA 50311                                                                                                                        stlukesdsm@netins.net                   Email and First Class Mail
St. Lukes Episcopal Church                                             Attn: Martha Ruth Kester                               3424 Forest Ave                                          Des Moines IA 50311                                                                stlukesdsm@netins.net                   Email and First Class Mail
St. Lukes Episcopal Church                                             202 N North St                                         Seaford, DE 19973                                                                                                                           stlukesepis@comcast.net                 Email and First Class Mail
St. Lukes Episcopal Church                                             Attn: Margaret Boyd                                    202 N North St                                           Seaford, DE 19973                                                                  stlukesepis@comcast.net                 Email and First Class Mail
St. Lukes Episcopal Church                                             Attn: Margaret Boyd                                    202 N North St                                           Seaford, DE 19973                                                                                                          First Class Mail
St. Lukes Episcopal Church (Alburgh)                                   c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Lukes Episcopal Church (Chester)                                   c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Lukes Episcopal Church (Church Hill)                               c/o the Law Office of Andrea Ross                      Attn: Andrea Ross, Esq                                   129 N West St, Ste 1             Easton, MD 21601                                  Patrick@DioceseofEaston.org             Email and First Class Mail
St. Lukes Episcopal Church (East Greenwich)                            c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Lukes Episcopal Church (Pawtucket)                                 c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Lukes Episcopal Church (St. Albans)                                c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Lukes Episcopal Church Fairport Ny                                 P O Box 146                                            77 Country Corner Ln                                     Fairport, NY 14450                                                                 slukefpt@frontiernet.net                Email and First Class Mail
St. Lukes Episcopal Church Of Bayview                                  Attn: Fr Jason Lavann                                  3200 S Herman St                                         Milwaukee, WI 53207                                                                jason.lavann@gmail.com                  Email and First Class Mail
St. Lukes Episcopal Church Of Fort Collins                             2000 Stover St                                         Fort Collins, CO 80525                                                                                                                      bankruptcy@messner.com                  Email and First Class Mail
St. Lukes Episcopal Church, Mountain Brook, Alabama, Inc               Attn: George C Pelekis, III                            3736 Montrose Rd                                         Birmingham, AL 35213‐3832                                                          gpelekis@saint‐lukes.com                Email and First Class Mail
St. Lukes Episcopal Church, Mountain Brook, Alabama, Inc               Attn: Rev Rob Morpeth, Diocese of Alabama              521 N 20th St                                            Birmingham, AL 35203                                                               gpelekis@saint‐lukes.com                Email and First Class Mail
St. Lukes Episcopal Church, Stephenville, Texas                        Attn: the Reverend Canon Janet Waggoner                P.O. Box 8695                                            Fort Worth, TX 76124                                                               janet.waggoner@edfw.org                 Email and First Class Mail
St. Lukes Episcopal Mission (Fair Haven)                               c/o the Tamposi Law Group, Pc                          Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060                                  peter@thetamposilawgroup.com            Email and First Class Mail
St. Lukes Evangelical Lutheran Church                                  Attn: Michael D Begey                                  2021 W Sr 426                                            Oviedo, FL 32765                                                                   cao@sllcs.org                           Email and First Class Mail
St. Lukes In The Meadow Episcopal Church, Fort Worth, Texas            Attn: the Reverend Canon Janet Waggoner                P.O. Box 8695                                            Fort Worth, TX 76124                                                               janet.waggoner@edfw.org                 Email and First Class Mail
St. Lukes Lutheran Church                                              Attn: Beth King                                        P.O. Box 447                                             New Windsor, MD 21776                                                              stlukes5@verizon.net                    Email and First Class Mail
St. Luke's Lutheran Church                                             Attn: Dennis Faust                                     552 Neiffer Road                                         Schwenksville, PA 19473                                                            luckytownd@comcast.net                  Email and First Class Mail
St. Luke's Lutheran Church                                             Dennis Faust                                           3206 Big Road                                            Zeiglerville, PA 19492                                                             luckytownd@comcast.net                  Email and First Class Mail
St. Luke's Lutheran Church                                             3206 Big Road                                          Zeiglerville, PA 19492                                                                                                                      office@stlukeslutheran.church           Email and First Class Mail
St. Lukes Lutheran Church (Community Of Christ ‐ St. Lukes)            Attn: Jonathan Mcvety, Dir of Operations               515 S 312th St                                           Federal Way, WA 98003                                                              jmcvety@stlukes‐church.com              Email and First Class Mail
St. Lukes Lutheran Church Of Washington N.J.                           P O Box 264                                            Washington, NJ 07882                                                                                                                        Stlikeswashington@verizon.net           Email and First Class Mail
St. Lukes On The Lake Episcopal Church                                 Attn: The Reverend Justin Yawn                         5600 Rr620 N                                             Austin, TX 78732                                                                   jyawn@stlukesonthelake.org              Email and First Class Mail
St. Lukes On The Lake Episcopal Church                                 Attn: Justin Yawn                                      5600 Rr620 N                                             Austin, TX 78732                                                                   jyawn@stlukesothelake.org               Email and First Class Mail
St. Lukes Protestant Episcopal Church                                  253 Glen Ave                                           Sea Cliff, NY 11579                                                                                                                         jesse@saintlukes‐seacliff.org           Email and First Class Mail
St. Lukes R.C. Church                                                  c/o Cullen and Dykman LLP                              Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530                             mroseman@cullenllp.com                  Email and First Class Mail
St. Lukes Umc                                                          Attn: Bruce Cameron (Trustee Chair)                    63 East Broadway                                         Derry, NH 03038                                                                    stlukesumc@gmail.com                    Email and First Class Mail
St. Lukes United Methodist Church                                      Attn: Ken Mckay                                        1301 Mckinney St, Ste 3700                               Houston, TX 77027                                                                  kmckay@bakerdonelson.com                Email and First Class Mail
St. Lukes United Methodist Church                                      Attn: Nancy E Lange                                    100 W 86th St                                            Indianapolis, IN 46260                                                             langen@stlukesumc.com                   Email and First Class Mail
St. Lukes United Methodist Church                                      8817 S Broadway                                        Highlands Ranch, CO 80129                                                                                                                   office@stlukeshr.com                    Email and First Class Mail
St. Lukes United Methodist Church                                      Attn: Rev Steve Williams/Sandra Taylor                 9420 James A Reed Rd                                     Kansas City, MO 64138                                                              pastor.stlukeskc@gmail.com              Email and First Class Mail
St. Lukes United Methodist Church                                      Attn: Pastor Stephanie Schlimm                         1199 Main St                                             Dubuque, IA 52001                                                                  pastorstephanie.umc@gmail.com           Email and First Class Mail
St. Lukes United Methodist Church                                      Attn: Board of Trustees Chair                          480 S Highland                                           Memphis, TN 38111                                                                  phyllispgay@yahoo.com                   Email and First Class Mail
St. Lukes United Methodist Church                                      Phyllis Gay                                            4947 Southern Cv                                         Memphis, TN 38117                                                                  phyllispgay@yahoo.com                   Email and First Class Mail
St. Lukes United Methodist Church                                      Attn: Secretary/Treasurer And/Or Pastor                3708 45th St                                             Lubbock, TX 79413                                                                  rmedearis@lubbocklawfirm.com            Email and First Class Mail
St. Lukes United Methodist Church                                      Attn: Donnie A Lewis                                   3501 Main St                                             Texarkana, TX 75503                                                                                                        First Class Mail
St. Lukes United Methodist Church (Houston, Texas)                     Attn: Kenneth E Mckay, Chairman                        3471 Westheimer Rd                                       Houston, TX 77027                                                                  kmckay@bakerdonelson.com                Email and First Class Mail
St. Lukes United Methodist Church Of St Michaels, Maryland             c/o Bradley Arant Boult Cummings LLP                   Attn: Edwin G Rice                                       100 N Tampa St, Ste 2200         Tampa, FL 33602                                   erice@bradley.com                       Email and First Class Mail
St. Lukes United Methodist Church Reisterstown                         Attn: Deborah Martin                                   52 Bond Ave                                              Reisterstown, MD 21136                                                             dejuma3@yahoo.com                       Email and First Class Mail
St. Lukes United Methodist Church, Inc                                 Attn: Phil Greenwald                                   222 NW 15th St                                           Oklahoma City, OK 73103                                                            pgreenwald@stlukesokc.org               Email and First Class Mail
St. Lukes United Methodist Church, Texarkana, Tx                       Attn: Rev Dr Donnie A Lewis                            3105 Main St                                             Texarkana, TX 75503                                                                doneve48@gmail.com                      Email and First Class Mail
                                                               Case 20-10343-LSS                                                    Doc 2541                                                     Filed 04/07/21                                        Page 72 of 87

St. Malachy Catholic Church, Brownsburg, Inc                           Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Margaret Mary Catholic Church, Terre Haute, Inc                    Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Margaret Mary R C Church, Slidell, LA                              Attn: Susan Zeringue, General Counsel                        7887 Walmsley Ave                                        New Orleans, LA 70125                                           szeringue@arch‐no.org                  Email and First Class Mail
St. Margaret Mary R C Church, Slidell, LA                              Attn: Suzan A Zeringue, General Counsel                      7887 Walmsley Ave                                        New Orleans, LA 70125                                           szeringue@arch‐no.org                  Email and First Class Mail
St. Margaret Mary Roman Cathlolic Church, Slidell, LA                  Attn: Susan Zeringue                                         7887 Walmsley Ave                                        New Orleans, LA 70125                                           szeringe@arch‐no.org                   Email and First Class Mail
St. Margaret Of Scotland                                               8700 Hwy 72                                                  Sarasota, FL 34241                                                                                                       stmargaret8700@gmail.com               Email and First Class Mail
St. Margaret Of Scotland Church                                        c/o Cullen and Dykman LLP                                    Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530          mroseman@cullenllp.com                 Email and First Class Mail
St. Margarets Church                                                   c/o Woods Oviatt Gilman LLP                                  Attn: Timothy Lyster, Esq                                1900 Bausch & Lomb Pl            Rochester, NY 14604            tlyster@woodsoviatt.com                Email and First Class Mail
St. Margarets Church                                                   c/o Woods Oviatt Gilman LLP                                  Attn: Timothy P Lyster, Esq                              1900 Bausch & Lomb Pl            Rochester, NY 14604            tlyster@woodsoviatt.com                Email and First Class Mail
St. Margarets Episcopal Church                                         Attn: Rector Todd Dill                                       8515 Rea Rd                                              Waxhaw, NC 28173                                                parishadmin@saintmargarets.net         Email and First Class Mail
St. Margarets Episcopal Church (Cambridge)                             c/o the Law Office of Andrea Ross                            Attn: Andrea Ross, Esq                                   129 N West St, Ste 1             Easton, MD 21601               Patrick@DioceseofEaston.org            Email and First Class Mail
St. Margarets Episcopal Church, Longwood                               Attn: Theodora N Brooks                                      940 E 156th St                                           Bronx, NY 10455                                                 smecbx@verizon.net                     Email and First Class Mail
St. Margarets Episcopal Church, Palm Desert                            Attn: James P Hill, Esq, Sullivan Hill Rez & Engel           600 B St, Ste 1700                                       San Diego, CA 92101                                             hill@sullivanhill.com                  Email and First Class Mail
St. Maria Goretti Church, Westfield, In 46074                          Attn: Matt Mckillip                                          610 Lingle Ave, P.O. Box 260                             Lafayette, IN 47902                                             mmckillip@dol‐in.org                   Email and First Class Mail
St. Mark And All Saints Episcopal Church                               Attn: Robert A Loefflad, Esquire                             Ford, Flower, Hasbrouck & Loefflad                       P.O. Box 405                     Linwood, NJ 08221              rloefflad@ffhlaw.com                   Email and First Class Mail
St. Mark And All Saints Episcopal Church                               429 S Pitney Rd                                              Galloway, NJ 08205‐9780                                                                                                  smastreasurer@aol.com                  Email and First Class Mail
St. Mark And All Saints Episcopal Church                               Attn: Stanley Kozlowski                                      429 S Pitney Rd                                          Galloway, NJ 08205‐9780                                         smastreasurer@aol.com                  Email and First Class Mail
St. Mark Episcopal Church                                              Attn: Joel Lee Williams                                      P.O. Box 446                                             Troy, AL 36081                                                  jlwlaw@troycable.net                   Email and First Class Mail
St. Mark Lutheran Church                                               Attn: Darrin George Labensky                                 2109 College St Se                                       Lacey, WA 98503                                                 darrin.labensky@stmarklacey.org        Email and First Class Mail
St. Mark The Evangelist Catholic Church, Indianapolis, Inc             Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Mark Umc                                                           Attn: Chang Jeong                                            6144 Amboy Rd                                            Staten Island, NY 10309                                         jchoon67@gmail.com                     Email and First Class Mail
St. Mark United Methodist Church (Louisville, Ky)                      Attn: Pastor Jack W Steiner, Jr                              4611 Lowe Rd                                             Louisville, KY 40220                                            jack@steiner.win.net                   Email and First Class Mail
St. Mark United Methodist Church Of Seneca, S.C.                       Attn: Robert S Rider                                         616 Quincy Rd                                            Seneca, SC 29678                                                riderrs2011@gmail.com                  Email and First Class Mail
St. Mark United Methodist Church Of Seneca, S.C.                       Attn: Russ Larson                                            903 Carrigan Ct                                          Seneca, SC 29672                                                riderrs2011@gmail.com                  Email and First Class Mail
St. Marks (Kingston)                                                   c/o the Law Office of Andrea Ross                            Attn: Andrea Ross, Esq                                   129 N West St, Ste 1             Easton, MD 21601               Andie@AndieRossLaw.com                 Email and First Class Mail
St. Marks And St. Johns Episcopal Church, Rochester, N.Y.              Attn: the Rev'D Cynthia Rasmussen                            1245 Culver Rd                                           Rochester, NY 14609                                             rasmussen.cynthia@gmail.com            Email and First Class Mail
St. Marks Catholic Church, Perry County, Inc                           Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Marks Church                                                       Attn: Philip Noah Labelle                                    27 Main St                                               Southborough, MA 01772                                          office@stmarks‐sb.org                  Email and First Class Mail
St. Marks Church ‐ Ashland                                             c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Marks Church (East Longmeadow)                                     c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Marks Church (Leominster)                                          c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Marks Church (Northumberland)                                      c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Marks Church (Worcester)                                           c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Marks Church‐In‐The‐Bowery                                         Attn: Anne Sawyer                                            131 E 10th St                                            New York, NY 10003                                              ktorge@mcgivneyandkluger.com           Email and First Class Mail
St. Marks Episcopal Church                                             c/o Episcopal Diocese of Northwestern Pa                     Attn: Sean Rowe                                          145 W 6th St                     Erie, PA 16501                 cdougan@dionwpa.org                    Email and First Class Mail
St. Marks Episcopal Church                                             Attn: Colleen O' Connor                                      1 E Main St                                              Leroy, NY 14482                                                 cfisher@magavern.com                   Email and First Class Mail
St. Marks Episcopal Church                                             Attn: John Seib                                              61 Payne Ave                                             North Tonawanda, NY 14120                                       cfisher@magavern.com                   Email and First Class Mail
St. Marks Episcopal Church                                             Attn: Rev John A Marshall                                    6595 E Quaker St                                         Orchard Park, NY 14127                                          cfisher@magavern.com                   Email and First Class Mail
St. Marks Episcopal Church                                             520 N Arthur Ashe Blvd                                       Richmond, VA 23220                                                                                                       denisriva@gmail.com                    Email and First Class Mail
St. Marks Episcopal Church                                             Attn: Jill Sautkulis                                         111 Oenoke Ridge                                         New Canaan, CT 06840                                            jsautkulis@stmarksnewcanaan.org        Email and First Class Mail
St. Marks Episcopal Church                                             Attn: Mark A Salzberg, Squire Patton Boggs (Us) LLP          2550 M St Nw                                             Washington, DC 20037                                            mark.salzberg@squirepb.com             Email and First Class Mail
St. Marks Episcopal Church                                             Attn: Canon Angela Ifill                                     102 N 9th St                                             Haines City, FL 33844                                           office@stmarkshc.com                   Email and First Class Mail
St. Marks Episcopal Church                                             Paul Lillie                                                  539 Kapahulu Ave                                         Honolulu, HI 96815                                              office@stmarkshonolulu.org             Email and First Class Mail
St. Marks Episcopal Church                                             90 Main St                                                   New Britain, CT 06051                                                                                                    parishoffice@stmarksnewbritain.org     Email and First Class Mail
St. Marks Episcopal Church                                             Attn: Barbara A Campbell                                     P.O. Box 1538                                            New Britain, CT 06051                                           parishoffice@stmarksnewbritain.org     Email and First Class Mail
St. Marks Episcopal Church                                             1908 Central Ave                                             Cheyenne, WY 82001                                                                                                       rickfveit@aol.com                      Email and First Class Mail
St. Marks Episcopal Church                                             2128 Barton Hills Dr                                         Austin, TX 78704                                                                                                         zac@stmarksaustin.org                  Email and First Class Mail
St. Marks Episcopal Church                                             Attn: Zac Gunnar Koons                                       2128 Barton Hills Dr                                     Austin, TX 78704                                                zac@stmarksaustin.org                  Email and First Class Mail
St. Marks Episcopal Church                                             Attn: Fran Quinnell                                          809 Crystal Ave                                          Crystal Falls, MI 49920                                                                                First Class Mail
St. Marks Episcopal Church ‐ Johnstown                                 Attn: the Rev Canon Kimberly Karashin                        325 Oliver Ave, Ste 300                                  Pittsburgh, PA 15222                                            sld@sgkpc.com                          Email and First Class Mail
St. Marks Episcopal Church ‐ Newark, Ny                                400 S Main St                                                Newark, NY 14513                                                                                                         reverend@stmarknewark.org              Email and First Class Mail
St. Marks Episcopal Church & Academy                                   4 Church St                                                  Cocoa, FL 32922                                                                                                          rev.garyleon@gmail.com                 Email and First Class Mail
St. Marks Episcopal Church (Jacksonville)                              Attn: Thomas P Murray                                        4129 Oxford Ave                                          Jacksonville, FL 32210                                          tmurray@stmarksjacksonville.org        Email and First Class Mail
St. Marks Episcopal Church (Jacksonville)                              c/o Rogers Towers, Pa                                        Attn: Betsy C Cox, Esq                                   1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207         tmurray@stmarksjacksonville.org        Email and First Class Mail
St. Marks Episcopal Church (Newport)                                   c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Marks Episcopal Church (Perryville)                                c/o the Law Office of Andrea Ross                            Attn: Andrea Ross, Esq                                   129 N West St, Ste 1             Easton, MD 21601               Andie@AndieRossLaw.com                 Email and First Class Mail
St. Marks Episcopal Church (Springfield)                               c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Marks Episcopal Church (Warwick)                                   c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Marks Episcopal Church Basking Ridge Nj                            Attn: Joan Graff                                             140 South Finely Ave                                     Basking Ridge, NJ 07920                                         saintmarks.br@verizon.net              Email and First Class Mail
St. Marks Episcopal Church Basking Ridge Nj                            Attn: Joan Graff                                             140 S Finely Ave                                         Basking Ridge, NJ 07920                                         saintmarks.br@verizon.net              Email and First Class Mail
St. Marks Episcopal Church Of Milwaukee                                Attn: Rev Ian Burch                                          2618 N Hackett Ave                                       Milwaukee, WI 53211                                             ian@stmarksmilwaukee.org               Email and First Class Mail
St. Marks Episcopal Church of Tampa Inc                                Attn: Robert Douglas                                         13312 Cain Rd                                            Tampa, FL 33625                                                 Bdouglas@stmarkstampa.org              Email and First Class Mail
St. Marks Episcopal Church Of Tampa, Inc                               Attn: Robert Douglas                                         13312 Cain Rd                                            Tampa, FL 33625                                                 Bdouglas@stmarkstampa.org              Email and First Class Mail
St. Marks Episcopal Church, Birmingham, Al                             Attn: Rev Morpeth, Diocese of Alabama                        521 N 20th St                                            Birmingham, AL 35203                                            j2kpool@me.com                         Email and First Class Mail
St. Marks Episcopal Church, Birmingham, Al                             Attn: the Rev Jayne Collins Pool                             228 Dennison Ave Sw                                      Birmingham, AL 35211                                            j2kpool@me.com                         Email and First Class Mail
St. Marks Episcopal Church, Bridgewater                                Attn: Blanchette W Bailey                                    P.O. Box 143                                             Bridgewater, CT 06752                                           smbridgewater@gmail.com                Email and First Class Mail
St. Marks Episcopal Church, Inc Of Plainfield, Indiana                 Attn: Todd G Relue                                           Plews Shadley Racher & Braun LLP                         1346 N Delaware St               Indianapolis, IN 46202         trelue@psrb.com                        Email and First Class Mail
St. Marks Evangelical Lutheran Church                                  Attn: Charles F Barone, Attorney                             570 Williamson Rd, Ste A                                 Mooresville, NC 28117                                           cbarone@baronelawofficespc.com         Email and First Class Mail
St. Marks Evangelical Lutheran Church                                  454 Fieldstone Rd                                            Mooresville, NC 28115                                                                                                    office@saintmarkslutheran.com          Email and First Class Mail
St. Marks Lutheran Church                                              Attn: Kelly J Rauch                                          120 W Main St, Ste 100                                   Van Wert, OH 45891                                              kelly.rauchlaw@gmail.com               Email and First Class Mail
St. Marks Lutheran Church ‐ Yonkers, Ny                                Attn: Rev Robert Boehler                                     7 St Marks Pl                                            Yonkers, NY 10704                                               pastor@stmarkslutheranyonkers.org      Email and First Class Mail
St. Marks Lutheran Church By The Narrows                               Attn: Jennifer Droubay                                       6730 N 17th St                                           Tacoma, WA 98406                                                jennifer.droubay@smlutheran.org        Email and First Class Mail
St. Marks Lutheran Church By The Narrows                               Attn: Jennifer Droubay                                       6730 N 17th St                                           Tacoma, WA 98406                                                josefsberg@hotellawyers.com            Email and First Class Mail
St. Marks Lutheran Church By The Narrows                               Attn: Jennifer Droubay                                       6730 N 17th St                                           Tacoma, WA 98406                                                joseph.corrigan@ironmountain.com       Email and First Class Mail
St. Marks Lutheran Church Of Bowling Green, Ohio                       315 S College Dr                                             Bowling Green, OH 43402                                                                                                  mike@stmarksbg.org                     Email and First Class Mail
St. Marks Parish, Medford, Oregon                                      Attn: Richard Thierolf                                       Two N Oakdale Ave                                        Medford, OR 97501                                               rthierolf@jtdlegal.com                 Email and First Class Mail
St. Marks RC Church                                                    c/o Cullen and Dykman LLP                                    Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530          Lisa@Orchardventura.org                Email and First Class Mail
St. Marks RC Church                                                    c/o Cullen and Dykman LLP                                    Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530          mroseman@cullenllp.com                 Email and First Class Mail
St. Marks Umc                                                          Attn: John C Collins                                         4324 E Cricket Knl                                       Bloomington, IN 47401                                           jccollin@indiana.edu                   Email and First Class Mail
St. Marks Umc Bloomington In                                           Attn: Treasurer                                              100 N Hwy 46 Bypass                                      Bloomington, IN 47408                                           office@smumc.church                    Email and First Class Mail
St. Marks United Methodist Church                                      Attn: David Allen Hubbard                                    302 Maple St                                             Belpre, OH 45714                                                davehubbard24@gmail.com                Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Rick Backus                                            809 4th St                                               Marietta, OH 45750                                              davehubbard24@gmail.com                Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Dana Havron                                            1101 Jasper Dr                                           Marshall, TX 75672                                              dhavron79@yahoo.com                    Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Doug Bertrand                                          528 Mill Ridge Rd                                        Clinton, IA 52732                                               doug.bertrand@carpetbrandusa.net       Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Dawn Dimanna                                           60 Government St                                         Kittery, ME 03904                                               gr8cewins@gmail.com                    Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Rev Lori Hartman                                       49‐55 Edgecombe Ave                                      New York, NY 10030                                              jgardner@bpslaw.com                    Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Senior Pastor                                          3811 N Main St                                           Baytown, TX 77521                                               kennmunn@stmarksbaytown.com            Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Senior Pastor                                          600 Pecore St                                            Houston, TX 77009                                               pastor@smumc.org                       Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Keith Cressman                                         8140 NW 36                                               Bethany, OK 73008                                               pastorkeith@stmarksbethany.com         Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Treasurer                                              8140 NW 36                                               Bethany, OK 73008                                               pastorkeith@stmarksbethany.com         Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Treasurer, St Marks Methodist Church                   8140 NW 36                                               Bethany, OK 73008                                               pastorkeith@stmarksbethany.com         Email and First Class Mail
St. Marks United Methodist Church                                      35 Church St                                                 Napanoch, NY 12458                                                                                                       sejin.cha@nyac‐umc.com                 Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Tyla Kelly, Secretary                                  808 3rd St                                               Camanche, IA 52730                                              stmarkscamanche@gmail.com              Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Peggy Willoughby, St Marks Umc                         8255 Winchester Rd                                       Memphis, TN 38125                                               stmarksmem@bellsouth.net               Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Thomas Danklefsen                                      2650 Columbus St                                         Grove City, OH 43123                                            tomd@gcumc.org                         Email and First Class Mail
St. Marks United Methodist Church                                      Attn: Nick Ulah                                              4700 Johnson Ave Nw                                      Cedar Rapids, IA 52405                                                                                 First Class Mail
St. Marks United Methodist Church Of Iowa City                         Attn: Robert W Kesselring                                    2675 E Washington St                                     Iowa City, IA 52245                                             office@stmarks‐umc.net                 Email and First Class Mail
St. Marks United Methodist Church of Sacramento                        Attn: Pastor                                                 2391 St Marks Way                                        Sacramento, CA 95864                                            jeychaner@stmarksumc.com               Email and First Class Mail
St. Marks United Methodist Church Of San Antonio, Inc                  Attn: Trustees                                               1902 Vance Jackson                                       San Antonio, TX 78213                                           stmarksumc@grandecom.net               Email and First Class Mail
St. Marks United Methodist Church, Goshen, Indiana                     Attn: Jo Geleske, Administrative Council Chairperson         65825 County Rd 7                                        Goshen, IN 46526                                                ejgeleske@gmail.com                    Email and First Class Mail
St. Martha R C Parish Of Depew, Ny                                     c/o Woods Oviatt Gilman LLP                                  Attn: Timothy P Lyster, Esq                              1900 Bausch & Lomb Pl            Rochester, NY 14604            tlyster@woodsoviatt.com                Email and First Class Mail
St. Marthas Episcopal Church, Inc                                      Attn: Jarrod D Reece                                         780 Pinnacle Dr                                          Papillion, NE 68046                                             stmarthaspapillion@gmail.com           Email and First Class Mail
St. Marthas RC Church                                                  c/o Cullen and Dykman LLP                                    Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530          mroseman@cullenllp.com                 Email and First Class Mail
St. Martin Of Tours                                                    c/o Cullen and Dykman LLP                                    Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530          mroseman@cullenllp.com                 Email and First Class Mail
St. Martin Of Tours                                                    c/o Jw/Wch                                                   Attn: Westerman Ball Ederer Miller Zucker & Sharfstein   1201 Rxr Plz                     Uniondale, NY 11556            wheuer@westermanllp.com                Email and First Class Mail
St. Martin Of Tours Catholic Church, Martinsville, Inc                 Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Martin‐In‐The‐Fields Episcopal Church, Keller, Texas               Attn: the Reverend Canon Janet Waggoner                      P.O. Box 8695                                            Fort Worth, TX 76124                                            janet.waggoner@edfw.org                Email and First Class Mail
St. Martins Episcopal Church                                           c/o Squire Patton Boggs (Us) LLP                             Attn: Mark A Salzberg                                    2550 M St NW                     Washington, DC 20037           sblankenship320@gmail.com              Email and First Class Mail
St. Martins Episcopal Church                                           Samuel Cody Blankenship                                      257 E Milton St                                          Lebanon, OR 97355                                               sblankenship320@gmail.com              Email and First Class Mail
St. Martins Episcopal Church (Fairlee)                                 c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Martins Episcopal Church (Providence)                              c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Martins Episcopal Church (Showell)                                 Attn: Andrea Ross, Esq                                       The Law Office of Andrea Ross                            129 N West St, Ste 1             Easton, MD 21601               Andie@AndieRossLaw.com                 Email and First Class Mail
St. Martins Episcopal Church (Showell)                                 c/o the Episcopal Diocese of Easton                          Attn: Patrick A. Collins                                 314 N St                         Easton, MD 21601               Patrick@DioceseofEaston.org            Email and First Class Mail
St. Martins Episcopal School                                           Attn: Merry Sorrells                                         225 Green Acres Rd                                       Metairie, LA 70003                                              merry.sorrells@stmsaints.com           Email and First Class Mail
St. Martins In‐The‐Fields Episcopal Church                             Attn: Nicholas Evancho                                       2587 Baseline Rd                                         Grand Island, NY 14072                                          frevancho@gmail.com                    Email and First Class Mail
St. Mary Annes Episcopal Church (North East)                           c/o the Law Office of Andrea Ross                            Attn: Andrea Ross, Esq                                   129 N West St, Ste 1             Easton, MD 21601               Andie@AndieRossLaw.com                 Email and First Class Mail
St. Mary Catholic Church, Greensburg, Inc                              Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Mary Catholic Church, Rushville, Inc                               Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Mary Church, 2300 W. Jackson St. Muncie, In 47303                  Attn: Matt Mckillip                                          610 Lingle Ave, P.O. Box 260                             Lafayette, IN 47902                                             mmckillip@dol‐in.org                   Email and First Class Mail
St. Mary Immaculate Conception Catholic Church, Aurora, Inc            Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Mary Magdaen R C Church, Metairie, La                              Attn: Susan Zeringue                                         7887 Walmsley Ave                                        New Orleans, LA 70125                                           szeringue@arch‐no.org                  Email and First Class Mail
St. Mary Magdalen Parish, Kentwood                                     c/o Warner Norcross Judd LLP                                 Attn: Elisabeth M Von Eitzen                             150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                     Email and First Class Mail
St. Mary Magdalene Episcopal Church                                    Attn: David Powell                                           2345 Grand Blvd                                          Kansas City, MO 64108                                           david.powell@lathropgpm.com            Email and First Class Mail
St. Mary Magdalene Episcopal Church                                    Attn: Larry Ehren                                            16808 Holmes Rd (S State Route D)                        Belton, MO 64012                                                lgehren@yahoo.com                      Email and First Class Mail
St. Mary Magdalene Episcopal Church, Wheaton Parish                    Attn: Michele Glidden                                        3820 Aspen Hill Rd                                       Silver Spring, MD 20906                                         finance@stmarymagdalene‐md.org         Email and First Class Mail
St. Mary Of The Angels Episcopal Church                                6316 Matchett Rd                                             Orlando, FL 32809                                                                                                        kbartle@stmaryangels.org               Email and First Class Mail
St. Mary Of The Annunciation Catholic Church, Navilleton, In           Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Mary The Virgin Episcopal Church (Pocomoke City)                   c/o the Law Office of Andrea Ross                            Attn: Andrea Ross, Esq                                   129 N West St, Ste 1             Easton, MD 21601               Andie@AndieRossLaw.com                 Email and First Class Mail
St. Mary‐Of‐The‐Knobs Catholic Church, Floyds Knobs, Inc               Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Mary‐Of‐The‐Woods Catholic Church, Inc                             Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Marys By‐The‐Sea Episcopal Church                                  146 12th St                                                  Pacific Grove, CA 93950                                                                                                  elizabethmccorkle@yahoo.com            Email and First Class Mail
St. Marys Catholic Church, Marne                                       c/o Warner Norcross Judd LLP                                 Attn: Elisabeth M Von Eitzen                             150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                     Email and First Class Mail
St. Marys Catholic Church, Spring Lake                                 c/o Warner Norcross Judd LLP                                 Attn: Elisabeth M Von Eitzen                             150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                     Email and First Class Mail
St. Marys Church                                                       c/o Woods Oviatt Gilman LLP                                  Attn: Timothy Lyster, Esq                                1900 Bausch & Lomb Pl            Rochester, NY 14604            tlyster@woodsoviatt.com                Email and First Class Mail
St. Marys Church                                                       c/o Woods Oviatt Gilman LLP                                  Attn: Timothy P Lyster, Esq                              1900 Bausch & Lomb Pl            Rochester, NY 14604            tlyster@woodsoviatt.com                Email and First Class Mail
St. Marys Episcopal Church                                             c/o Rogers Towers, Pa                                        Attn: Betsy C Cox, Esq                                   1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207         bcox@rtlaw.com                         Email and First Class Mail
St. Marys Episcopal Church                                             Attn: Robert Bingham Powell                                  1300 Pearl St                                            Eugene, OR 97405                                                Bingham@saint‐marys.org                Email and First Class Mail
St. Marys Episcopal Church                                             347 Davis Ave                                                Staten Island, NY 10310                                                                                                  jay.mblaw@gmail.com                    Email and First Class Mail
St. Marys Episcopal Church                                             Attn: Jay Meyers, Esq                                        10055 Yamato Rd, Ste 110                                 Boca Raton, FL 33498                                            jay.mblaw@gmail.com                    Email and First Class Mail
St. Marys Episcopal Church                                             Attn: Joan C Geiszler‐Ludlum                                 P.O. Box 1336                                            Kinston, NC 28503                                               jcgl@ec.rr.com                         Email and First Class Mail
St. Marys Episcopal Church                                             1734 Grant St, P O Box 72                                    Blair, NE 68008                                                                                                          kculp113@gmail.com                     Email and First Class Mail
St. Marys Episcopal Church                                             Attn: Mark A Salzberg, Squire Patton Boggs (Us) LLP          2550 M St, Nw                                            Washington, DC 20037                                            mark.salzberg@squirepb.com             Email and First Class Mail
St. Marys Episcopal Church                                             Attn: Linda Meinel                                           18 White Horse Pike & Green St                           Haddon Heights, NJ 08035                                        officestmhh@gmail.com                  Email and First Class Mail
St. Marys Episcopal Church                                             Attn: Amy Slater                                             P.O. Box 1346                                            Green Cove Springs, FL 32043                                    Revamyslater@smgcs.church              Email and First Class Mail
St. Marys Episcopal Church                                             Attn: John Robert Shirley                                    315 Lake Shore Rd                                        Lake Ronkonkoma, NY 11779                                       stmarysrector@optimum.net              Email and First Class Mail
St. Marys Episcopal Church                                             Thomas Paine Hopfengardner Warren                            800 Rountree St                                          Kinston, NC 28501                                               tomwarren@stmaryskinston.com           Email and First Class Mail
St. Marys Episcopal Church (East Providence)                           c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Marys Episcopal Church (Tyaskin)                                   c/o the Law Office of Andrea Ross                            Attn: Andrea Ross, Esq                                   129 N West St, Ste 1             Easton, MD 21601               Andie@AndieRossLaw.com                 Email and First Class Mail
St. Marys Episcopal Church, Columbia, Sc                               Attn: The Rev Anna Brawley, Rector                           P.O. Box 1487                                            Irmo, SC 29063                                                  anna.brawley@stmaryscolumbia.org       Email and First Class Mail
St. Marys Episcopal Church, Cypress                                    P O Box 1542                                                 Cypress, TX 77410                                                                                                        johnakard+smec@gmail.com               Email and First Class Mail
St. Marys Episcopal Church, Limited                                    Attn: Rev Philippa Lindwright                                P.O. Box 126                                             Dousman, WI 53118                                               motherpippa@milwpc.com                 Email and First Class Mail
St. Marys Episcopal Church, Park Ridge                                 Attn: Parish Administrator                                   306 S Prospect Ave                                       Park Ridge, IL 60068                                            parishadmin@stmaryspr.org              Email and First Class Mail
St. Marys Episcopal Church, Vicksburg, Mississippi                     Attn: James B Ponder                                         900 First North St                                       Vicksburg, MS 39183                                             bponder@dioms.org                      Email and First Class Mail
St. Marys In The Highlands                                             Attn: the Rev Steve Schunk, Priest‐In‐Charge                 1 Chestnut St                                            Cold Spring, NY 10516                                           stmaryscoldspring@gmail.com            Email and First Class Mail
St. Marys In The Mountains Episcopal Church (Wilmington)               c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Marys On The Highlands Episcopal Church, Birmingham,Al             Attn: Amelia K Steindorff                                    1910 12th Ave S                                          Birmingham, AL 35205‐3804                                       asteindorff@rrllaw.com                 Email and First Class Mail
St. Marys On The Highlands Episcopal Church, Birmingham,Al             c/o Diocese of Alabama                                       Attn: Rev Rob Morpeth                                    521 20 St N                      Birmingham, AL 35203           rmorpeth@dioala.org                    Email and First Class Mail
St. Marys Parish (Episcopal )(Northfield)                              c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Marys Parish, Napa                                                 Attn: Robin Denney                                           1917 3rd St                                              Napa, CA 94559                                                  robin@stmarysnapa.org                  Email and First Class Mail
St. Marys Pylesville, R C Congregation, Inc                            Attn: Matthew W Oakey                                        218 N Charles St, Ste 400                                Baltimore, MD 21201                                             moakey@gejlaw.com                      Email and First Class Mail
St. Marys R C Church                                                   Attn: Charles J Adams                                        3500 Sunrise Hwy, Bldg 300                               Great River, NY 11739                                           cjadams@pfapc.com                      Email and First Class Mail
St. Marys R.C. Church                                                  c/o Cullen and Dykman LLP                                    Attn: Matthew G Roseman                                  100 Quentin Roosevelt Blvd       Garden City, NY 11530          mroseman@cullenllp.com                 Email and First Class Mail
St. Marys Rd United Methodist Church                                   3993 St Marys Rd                                             Columbus, GA 31907                                                                                                       stmarysrd@theroadumc.org               Email and First Class Mail
St. Marys United Methodist Church                                      Attn: Randy Nutter                                           104 Washington St, P.O. Box 100                          St. Marys, WV 26170                                             smumcwv@outlook.com                    Email and First Class Mail
St. Mattews Episcopal Church                                           9549 Highland Dr                                             Brecksville, OH 44141                                                                                                    officemanager05@gmail.com              Email and First Class Mail
St. Matthew Catholic Church, Indianapolis, Inc                         Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Matthew Lutheran Church                                            Attn: Rev James E Dorner II                                  75 Whitehall Rd                                          Albany, NY 12209                                                                                       First Class Mail
St. Matthew The Apostle R C Church,                                    Attn: Susan A Zeringue, General Counsel                      7887 Walmsley Ave                                        New Orleans, LA 70125                                           szeringue@arch‐no.org                  Email and First Class Mail
St. Matthew The Apostle R C Church, Metairie, LA                       Attn: Susan Zeringue                                         7887 Walmsley Ave                                        New Orleans, LA 70125                                           szeringue@arch‐no.org                  Email and First Class Mail
St. Matthew United Methodist Church                                    1000 N Orleans                                               Chicago, IL 60610                                                                                                        rodneycwalker@yahoo.com                Email and First Class Mail
St. Matthew United Methodist Church                                    Attn: Rachel Smith                                           120 E 3rd St                                             Weston, WV 26452                                                stmatthewweston@gmail.com              Email and First Class Mail
St. Matthew United Methodist Church (Az)                               c/o Clarke Law Firm, Plc                                     Attn: Marilee Miller Clarke                              8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250           marilee@clarkelawaz.com                Email and First Class Mail
St. Matthew United Methodist Church, Inc                               St Matthew United Methodist Church                           300 N Air Depot Blvd                                     Midwest City, OK 73110                                          associate@stmatthew.org                Email and First Class Mail
St. Matthews (Goffstown)                                               c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Matthews Chapel (Sugar Hill)                                       c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Matthews Church (Worcester)                                        c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Matthews Church (Worcester)                                        c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               rachel.blunk@forrestfirm.com           Email and First Class Mail
St. Matthews Episcopal Church                                          Attn: the Rev Alan Kim Webster                               36 Norwood Rd                                            Charleston, WV 25314                                            kwebster229@gmail.com                  Email and First Class Mail
St. Matthews Episcopal Church                                          Attn: Marissa Rohrbach                                       36 New Canaan Rd                                         Wilton, CT 06897                                                marissa@stmatthewswilton.org           Email and First Class Mail
St. Matthews Episcopal Church                                          2325 S 24th St                                               Lincoln, NE 68502                                                                                                        motheramandagott@gmail.com             Email and First Class Mail
St. Matthews Episcopal Church                                          P O Box 2187                                                 Chesterfield, VA 23832                                                                                                   office@stmatthewsbeachroad.org         Email and First Class Mail
St. Matthews Episcopal Church                                          Attn: Ellen Yelverton                                        810 Kitty Hawk Rd                                        Universal City, TX 78148                                        office@stmatts‐uc.org                  Email and First Class Mail
St. Matthews Episcopal Church                                          9549 Highland Dr                                             Brecksville, OH 44141                                                                                                    officemanager05@gmail.com              Email and First Class Mail
St. Matthews Episcopal Church                                          Attn: Stephanie Pace                                         9549 Highland Dr                                         Brecksville, OH 44141                                           officemanager05@gmail.com              Email and First Class Mail
St. Matthews Episcopal Church                                          Attn: Peter Nicolaysen                                       P.O. Box 7                                               Casper, WY 82602                                                petercn@vcn.com                        Email and First Class Mail
St. Matthews Episcopal Church                                          104 S 4Th                                                    Laramie, WY 82070                                                                                                        revbriangross@gmail.com                Email and First Class Mail
St. Matthews Episcopal Church                                          Attn: Ruth Nallick                                           P.O. Box 63                                              Chipley, FL 32428                                               ruthnallick@hotmail.com                Email and First Class Mail
St. Matthews Episcopal Church                                          c/o Diocese of the Central Gulf Coast the Episcopal Church   Attn: Scott A Remington                                  125 E Intendencia St             Pensacola, FL 32502            sremington@clarkpartington.com         Email and First Class Mail
St. Matthews Episcopal Church                                          Attn: Rev Patsy Barham                                       214 College St                                           Henderson, TX 75654                                             stmatthew's@suddenlinkmail.com         Email and First Class Mail
St. Matthews Episcopal Church                                          129 Old Loudon Rd                                            Latham, NY 12110                                                                                                         stmatthewslatham@gmail.com             Email and First Class Mail
St. Matthews Episcopal Church                                          Attn: Douglas Webster                                        8134 Mesa Dr                                             Austin, TX 78759                                                websterdtx@gmail.com                   Email and First Class Mail
St. Matthews Episcopal Church                                          P O Box 628                                                  Hillsborough, NC 27278                                                                                                   welcome@matthewshillsborough.org       Email and First Class Mail
St. Matthews Episcopal Church                                          Attn: Dorothy Henderson Wood                                 210 St Marys Rd                                          Hillsborough, NC 27278                                                                                 First Class Mail
St. Matthews Episcopal Church (Enosburg Falls)                         c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Matthews Episcopal Church (Jamestown)                              c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Matthews Episcopal Church Of Kenosha                               Attn: Rev Matthew Buterbaugh                                 5900 7th Ave                                             Kenosha, WI 53140                                               rector.stmatts@gmail.com               Email and First Class Mail
St. Matthews Episcopal Church, Eugene Oregon                           Attn: Steven M Ellis                                         4110 River Rd                                            Eugene, OR 97404                                                stmatthewseugeneoregon@gmail.com       Email and First Class Mail
St. Matthews Episcopal Church, Liverpool, New York                     Attn: Martha L Berry                                         P.O. Box 3520                                            Syracuse, NY 13220‐3520                                         stmatthews_office@verizon.net          Email and First Class Mail
St. Matthews Episcopal Church, Moravia, New York                       P O Box 3520                                                 Syracuse, NY 13220‐3520                                                                                                  marthalberry@gmail.com                 Email and First Class Mail
St. Matthews R C Congregation, Inc                                     Attn: Matthew W Oakey                                        218 N Charles St, Ste 400                                Baltimore, MD 21201                                             moakey@gejlaw.com                      Email and First Class Mail
St. Matthews Umc                                                       Attn: Treasurer St Matthews Umc                              8617 Little River Turnpike                               Annandale, VA 22003                                             churchoffice@stmatthewsumc.org         Email and First Class Mail
St. Matthews Umc Livonia                                               Attn: Kelly Roulier, Treasurer                               30900 Six Mile Rd                                        Livonia, MI 48152                                               roulierk@gmail.com                     Email and First Class Mail
St. Matthews United Methodist Church                                   Attn: Rev Virginia Wall                                      4300 N Shepherd Dr                                       Houston, TX 77018                                               office@stmatthewsmethodist.org         Email and First Class Mail
St. Matthews United Methodist Church                                   Attn: Steven Murray                                          92 Newton Rd                                             Plaistow, NH 03865                                              Steve@rock‐church.org                  Email and First Class Mail
St. Matthias Episcopal Church                                          Attn: Brenda S Overfield                                     111300 W Huguenot Rd                                     Midlothian, VA 23113                                            mark.jenkins@tmatmidl.com              Email and First Class Mail
St. Matthias Episcopal, Inc                                            Attn: the Rev Scott M Harding                                995 E Tugalo St                                          Toccoa, GA 30577                                                fatherscott@me.com                     Email and First Class Mail
St. Maurice Catholic Church, Napoleon, Inc                             Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Maurice Catholic Church, Napoleon, Inc                             Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                                                                 First Class Mail
St. Meinrad Catholic Church, Inc                                       Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Michael ‐ St. Clement School, Inc                                  Attn: Matthew W Oakey                                        218 N Charles St, Ste 400                                Baltimore, MD 21201                                             moakey@gejlaw.com                      Email and First Class Mail
St. Michael & All Angels Episcopal Church                              Attn: Monte Giddings                                         6630 Nall Ave                                            Mission, KS 66202                                               montegiddings@gmail.com                Email and First Class Mail
St. Michael & All Angels Episcopal Church                              Attn: R Kelly                                                3101 Waters Ave                                          Savannah, GA 31404                                              office@stmichaelsavannah.com           Email and First Class Mail
St. Michael & All Angels Episcopal Church                              Attn: R Kevin Kelly                                          3101 Waters Ave                                          Savannah, GA 31404                                              office@stmichaelsavannah.com           Email and First Class Mail
St. Michael & All Angels Episcopal Church, Inc                         Attn: Rev Matthew Cowden                                     53720 N Ironwood Rd                                      South Bend, IN 46635                                            rmilligan@pilawyers.com                Email and First Class Mail
St. Michael And All Angels Episcopal Church                            1325 Champaign Rd                                            Lincoln Park, MI 48146                                                                                                   pmillerphd@gmail.com                   Email and First Class Mail
St. Michael And All Angels' Episcopal Church, Columbia, Sc             Attn: John Phillips Senior Warden, Or Successor              6408 Bridgewood Rd                                       Columbia, SC 29206                                              office@saintmichaelepiscopal.org       Email and First Class Mail
St. Michael Catholic Church, Bradford, Inc                             Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Michael Church, Remus                                              c/o Warner Norcross Judd LLP                                 Attn: Elisabeth M Von Eitzen                             150 Ottawa Ave NW, Ste 1500      Grand Rapids, MI 49503         evoneitzen@wnj.com                     Email and First Class Mail
St. Michael Lutheran Church                                            Attn: Lead Pastor                                            9534 Belair Rd                                           Baltimore, MD 21236                                             office@stmichaelperryhall.org          Email and First Class Mail
St. Michael The Archangel Catholic Church, Brookville, Inc             Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Michael The Archangel Catholic Church, Indianapolis, Inc           Attn: John S Mercer                                          1400 N Meridian St                                       Indianapolis, IN 46202                                          jsmercer@indylegal.com                 Email and First Class Mail
St. Michael The Archangel, Overlea, R C Congregation, Inc              Attn: Matthew W Oakey                                        218 N Charles St, Ste 400                                Baltimore, MD 21201                                             moakey@gejlaw.com                      Email and First Class Mail
St. Michael The Archangel, Overlea, R C Congregration, Inc             Attn: Matthew W Oakey                                        218 N Charles St, Ste 400                                Baltimore, MD 21201                                             moakey@gejlaw.com                      Email and First Class Mail
St. Michaels And All Angels Episcopal Church, Anniston, Al             Attn: David Hodnett                                          P.O. Box 1884                                            Anniston, AL 36202‐1884                                         dhodnett@stmichaelsanniston.org        Email and First Class Mail
St. Michaels And All Angels Episcopal Church, Anniston, Al             Attn: Rev Rob Morpeth, Diocese of Alabama                    521 N 20th St                                            Birmingham, AL 35203                                            dhodnett@stmichaelsanniston.org        Email and First Class Mail
St. Michaels Anglican Parish, Ridgecrest, CA                           c/o Ragghianti Freitas LLP                                   Attn: Michael O. Glass, Esq                              1101 5th Ave, Ste 100            San Rafael, CA 94901           mglass@rflawllp.com                    Email and First Class Mail
St. Michaels Church                                                    Attn: Eden R Bucher                                          529 St Michaels Rd                                       Hamburg, PA 19526                                               pachieffan@me.com                      Email and First Class Mail
St. Michaels Church (Worcester)                                        c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Michaels Episcopal Church                                          Attn: David Paul Sousa                                       700 Spring Forest Rd, Ste 400                            Raleigh, NC 27609                                               david.sousa@curi.com                   Email and First Class Mail
St. Michaels Episcopal Church                                          Attn: Diane Hamilton, Warden                                 60 2nd St                                                Geneseo, NY 14454                                               dianelhamilton@me.com                  Email and First Class Mail
St. Michaels Episcopal Church                                          1132 N Ivanhoe St                                            Arlington, VI 22205                                                                                                      parishoffice@stmichaelsarlington.com   Email and First Class Mail
St. Michaels Episcopal Church                                          Timothy Davis Matlack                                        1132 North Ivanhoe St                                    Arlington, VI 22205                                             parishoffice@stmichaelsarlington.org   Email and First Class Mail
St. Michaels Episcopal Church                                          Attn: Fr Rick Luoni                                          2499 N Westmoreland Dr                                   Orlando, FL 32804                                               rluoni@stmichaelschurch.com            Email and First Class Mail
St. Michael's Episcopal Church ‐ Naugatuck, CT.                        210 Church St                                                Naugatuck, CT 06770                                                                                                      stmichaelsnaugatuck@gmail.com          Email and First Class Mail
St. Michaels Episcopal Church (Brattleboro)                            c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Michaels Episcopal Church (Bristol)                                c/o the Tamposi Law Group, Pc                                Attn: Peter N Tamposi                                    159 Main St                      Nashua, NH 03060               peter@thetamposilawgroup.com           Email and First Class Mail
St. Michaels Episcopal Church Of Carmichael                            Attn: the Very Rev Mary Claugus                              2140 Mission Ave                                         Carmichael, CA 95608                                            revmary@stmichaelscarmichael.org       Email and First Class Mail
St. Michaels Episcopal Church Of Racine                                Attn: Rev Lars Skoglund                                      4701 Erie St                                             Caledonia, WI 53402                                             ldskoglund@gmail.com                   Email and First Class Mail
St. Michaels Episcopal Church, Barrington, Il                          Attn: Kirk Chan, Senior Warden                               647 Dundee Ave                                           Barrington, IL 60010                                            kchan@powerconstruction.net            Email and First Class Mail
St. Michaels Episcopal Church, Fayette, Al                             Attn: Jane Newman                                            431 10th St Sw                                           Fayette, AL 35555‐1834                                          janenewman523@gmail.com                Email and First Class Mail
St. Michaels Episcopal Church, Fayette, Al                             Attn: Rev Rob Morpeth Diocese of Alabama                     521 N 20th St                                            Birmingham, AL 35203                                            rmorpeth@dioala.org                    Email and First Class Mail
St. Michaels Episcopal Church, Raleigh, Nc                             Attn: Gregory Jones, Rector                                  1520 Canterbury Rd                                       Raleigh, NC 27608                                               david.sousa@curi.com                   Email and First Class Mail
St. Michaels Parish                                                    Attn: Hall Kirkham                                           112 Randolph Ave                                         Milton, MA 02186                                                mail@stmichaelsmilton.org              Email and First Class Mail
St. Michaels Protestant Episcopal Church                               Attn: Katharine Flexer                                       225 W 99th St                                            New York, NY 10025                                              kflexer@saintmichaelschurch.org        Email and First Class Mail
St. Michaels Protestant Episcopal Church                               Attn: Katsky Korins LLP                                      605 3rd Ave                                              New York, NY 10158                                              rabrams@katskykorins.com               Email and First Class Mail
St. Michaels Protestant Episcopal Church                               c/o Katsky Korins LLP                                        Attn: Katharine Flexer                                   605 3rd Ave                      New York, NY 10158             rabrams@katskykorins.com               Email and First Class Mail
St. Michaels United Methodist Church (Az)                              c/o Clarke Law Firm, Plc                                     Attn: Marilee Miller Clarke                              8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250           marilee@clarkelawaz.com                Email and First Class Mail
                                                                                     Case 20-10343-LSS                                             Doc 2541                             Filed 04/07/21                                           Page 73 of 87

St. Michael's, Poplar Springs, R C Congregation, Inc                                         Attn: Matthew W Oakey                                 218 N Charles St, Ste 400        Baltimore, MD 21201                                                moakey@gejlaw.com                              Email and First Class Mail
St. Michael's, Poplar Springs, R C Congregration, Inc                                        Attn: Matthew W Oakey                                 218 N Charles St, Ste 400        Baltimore, MD 21201                                                moakey@gejlaw.com                              Email and First Class Mail
St. Monica Catholic Church, Indianapolis, Inc                                                Attn: John S Mercer                                   1400 N Meridian St               Indianapolis, IN 46202                                             jsmercer@indylegal.com                         Email and First Class Mail
St. Monica Catholic School (Kalamazoo)                                                       Attn: Jordon T Beery                                  530 West Kilgore Rd              Kalamazoo, MI 49008                                                jbeery@stmonicakzoo.org                        Email and First Class Mail
St. Monica Church                                                                            c/o Woods Oviatt Gilman LLP                           Attn: Timothy P Lyster, Esq      1900 Bausch & Lomb Pl            Rochester, NY 14604               tlyster@woodsoviatt.com                        Email and First Class Mail
St. Nersess Armenian Seminary                                                                Attn: Mardiros Chevian                                486 Bedford Rd                   Armonk, NY 10504                                                   hjclawyer@gmail.com                            Email and First Class Mail
St. Nersess Armenian Seminary                                                                Attn: Mardiros Chevian                                486 Bedford Rd                   Armonk, NY 10504                                                                                                  First Class Mail
St. Nicholas Catholic Church, Sunman, Inc                                                    Attn: John S Mercer                                   1400 N Meridian St               Indianapolis, IN 46202                                             jsmercer@indylegal.com                         Email and First Class Mail
St. Patrick Catholic Church, Indianapolis, Inc                                               Attn: John S Mercer                                   1400 N Meridian St               Indianapolis, IN 46202                                             jsmercer@indylegal.com                         Email and First Class Mail
St. Patricks Episcopal Church                                                                Attn: Ronnie Willerer                                 1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207                                             bcox@rtlaw.com                                 Email and First Class Mail
St. Patricks Episcopal Church                                                                Attn: Lynn Ferren                                     P.O. Box 36943                   Panama City, FL 32412                                              llmmff@aol.com                                 Email and First Class Mail
St. Patricks Episcopal Church                                                                Attn: Gregory P Marshall                              1434 E 13 Mile Rd                Madison Heights, MI 48071                                          paul.leclair143@gmail.com                      Email and First Class Mail
St. Patricks Episcopal Church                                                                c/o Diocese of the Central Gulf Coast                 Attn: Scott A Remington          125 E Intendencia St             Pensacola, FL 32502               sremington@clarkpartington.com                 Email and First Class Mail
St. Patricks Episcopal Church                                                                Attn: Kathy Oliver                                    3241 Beach Dr                    Falls Church, VA 22042                                             steverorke1@icloud.com                         Email and First Class Mail
St. Patricks Episcopal Church                                                                Attn: Ronnie Willerer                                 1221 Sr 13                       Fruit Cove, FL 32259                                               stpatricksinst.johns@gmail.com                 Email and First Class Mail
St. Patricks Episcopal Church, Pagosa Springs                                                225 S Pagosa Blvd                                     Pagosa Springs, CO 81147                                                                            annlynburns@gmail.com                          Email and First Class Mail
St. Patricks R C Congregation, Inc                                                           Attn: Matthew W Oakey                                 218 N Charles St, Ste 400        Baltimore, MD 21201                                                moakey@gejlaw.com                              Email and First Class Mail
St. Patricks R C Congregation, Inc                                                           c/o Gallagher Evelius & Jones LLP                     Attn: Matthew W Oakey            218 N Charles St, Ste 400        Baltimore, MD 21201               moakey@gejlaw.com                              Email and First Class Mail
St. Patricks R.C. Church (Glen Cove, Ny)                                                     c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530             mroseman@cullenllp.com                         Email and First Class Mail
St. Patricks R.C. Church (Smithtown, Ny)                                                     c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530             mroseman@cullenllp.com                         Email and First Class Mail
St. Patricks R.C. Church (Southold, Ny)                                                      c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530             mroseman@cullenllp.com                         Email and First Class Mail
St. Patrick's, Havre De Grace, R C Congregation, Inc                                         Attn: Matthew W Oakey                                 218 N Charles St, Ste 400        Baltimore, MD 21201                                                moakey@gejlaw.com                              Email and First Class Mail
St. Patrick's, Little Orleans, R C Congregation, Inc                                         Attn: Matthew W Oakey                                 218 N Charles St, Ste 400        Baltimore, MD 21201                                                moakey@gejlaw.com                              Email and First Class Mail
St. Paul Catholic Center, Bloomington, Inc                                                   Attn: John S Mercer                                   1400 N Meridian St               Indianapolis, IN 46202                                             jsmercer@indylegal.com                         Email and First Class Mail
St. Paul Catholic Parish, Marion, In 46952                                                   Attn: Matt Mckillip                                   610 Lingle Ave                   P.O. Box 260                     Lafayette, IN 47902               mmckillip@dol‐in.org                           Email and First Class Mail
St. Paul Evangelical Lutheran Church                                                         201 W Louther St                                      Carlisle, PA 17013                                                                                  churchoffice@stpaulcarlisle.org                Email and First Class Mail
St. Paul Evangelical Lutheran Church                                                         Attn: Roger Quay                                      125 N Eastwood Ave               Lancaster, OH 43130                                                st.paul.lanc.oh@gmail.com                      Email and First Class Mail
St. Paul Evangelical Lutheran Church Of Bethpage, Inc                                        Attn: Joseph Andruzzi                                 326 Broadway, Ste 200            Bethpage, NY 11714                                                 jcandruzzi@andruzzilawoffice.com               Email and First Class Mail
St. Paul Evangelical Lutheran Church Of Bethpage, Inc                                        Attn: Joseph Andruzzi                                 326 Broadway, Ste 200            Bethpage, NY 11714                                                 jsmercer@indylegal.com                         Email and First Class Mail
St. Paul Evangelical Lutheran Church Of Hamburg, Michigan                                    7701 E Mi State Rd 36                                 Whitmore Lake, MI 48189                                                                             legal@stpaulhamburg.com                        Email and First Class Mail
St. Paul Evangelical Lutheran Church, Inc                                                    St Paul Lutheran Church                               730 Cty Rd Ppp                   Sheboygan Falls, WI 53085                                          stefaniet@stpaulfalls.com                      Email and First Class Mail
St. Paul Lutheran Church                                                                     Attn: Treasurer                                       17 2nd St NE, P.O. Box 433       Hampton, IA 50441                                                  splchampton@gmail.com                          Email and First Class Mail
St. Paul Lutheran Church                                                                     Attn: Pres Dawn Tomasini                              21 Still Rd                      Monroe, NY 10950                                                                                                  First Class Mail
St. Paul Lutheran Church Of Ogden, Utah                                                      Attn: Dina Scheifl                                    3329 Harrison Blvd               Ogden, UT 84403                                                    businessoffice@stpaulutah.org                  Email and First Class Mail
St. Paul Lutheran Church Of Rehburg                                                          Attn: Marilyn Blakey                                  4450 Fm 1948 N                   Burton, TX 77835                                                   marilyn@stpaulrehburg.org                      Email and First Class Mail
St. Paul Lutheran Church Of Wyoming, Minnesota                                               c/o Miller & Stevens PA                               Attn: Thomas F Miller            92 Lake St S                     Forest Lake, MN 55025             tom@millerstevens.com                          Email and First Class Mail
St. Paul The Apostle Catholic Church, Putnam County, Inc                                     Attn: John S Mercer                                   1400 N Meridian St               Indianapolis, IN 46202                                             jsmercer@indylegal.com                         Email and First Class Mail
St. Paul The Apostle R C Congregation, Inc                                                   Attn: Matthew W Oakey                                 218 N Charles St, Ste 400        Baltimore, MD 21201                                                moakey@gejlaw.com                              Email and First Class Mail
St. Paul United Methodist Church                                                             Attn: Council Chair Robert D Walker                   204 E Chestnut St                Goldsboro, NC 27530                                                bobwalkernc@gmail.com                          Email and First Class Mail
St. Paul United Methodist Church                                                             Attn: Donna Wells                                     2419 Old Hwy 246 S               Greenwood, SC 29646                                                dcwells@greenwood.net                          Email and First Class Mail
St. Paul United Methodist Church                                                             Attn: Donna Wells                                     301 N Cambridge St               Ninety Six, SC 29666                                               dcwells@greenwood.net                          Email and First Class Mail
St. Paul United Methodist Church                                                             Attn: Rev Debra San Pablo                             173‐01 108th Ave                 Jamaica, NY 11433                                                  debra.williams@nyac‐umc.com                    Email and First Class Mail
St. Paul United Methodist Church                                                             Attn: Finance Administrator                           18681 Hwy 59                     Country Club, MO 64505                                             finance@stpaulchurchonline.org                 Email and First Class Mail
St. Paul United Methodist Church                                                             Attn: Christine Avedisian                             21720 Laytonsville Rd            Laytonsville, MD 20882                                             kwillnewton91@gmail.com                        Email and First Class Mail
St. Paul United Methodist Church                                                             Attn: Heather Thompson                                2223 Durwood Rd                  Little Rock, AR 72207                                              lraines@fridayfirm.com                         Email and First Class Mail
St. Paul United Methodist Church                                                             Attn: Steve Poarch                                    4100 Grand Ave                   Fort Smith, AR 72904                                               lraines@fridayfirm.com                         Email and First Class Mail
St. Paul United Methodist Church                                                             Attn: David Ruehr                                     700 W 8th St                     El Dorado, AR 71730                                                pastor@stpauleldoradoar.org                    Email and First Class Mail
St. Paul United Methodist Church                                                             Attn: Robert Cicigoi                                  105 N 10th St                    Thayer, MO 65791                                                   rjamescc@centurylink.net                       Email and First Class Mail
St. Paul United Methodist Church (177901)                                                    c/o Bentz Law Firm                                    Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                         Email and First Class Mail
St. Paul United Methodist Church (177901)                                                    c/o Bentz Law Firm                                    Attn: Sean Bollman               680 Washington Rd, Ste 200       Pittsburgh, PA 15228              STBollman@bentzlaw.com                         Email and First Class Mail
St. Paul United Methodist Church (184770)                                                    c/o Bentz Law Firm                                    Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                         Email and First Class Mail
St. Paul United Methodist Church Of New Ellenton, Sc                                         Attn: Melinda G Brinkley                              600 Main St S                    New Ellenton, SC 29809                                             brink_m@bellsouth.net                          Email and First Class Mail
St. Paul United Methodist Church Of Tabor City, Inc                                          Attn: O Richard Wright, Jr                            P.O. Box 457                     Tabor City, NC 28463‐0459                                          richardwright@wwpemlaw.com                     Email and First Class Mail
St. Paul United Methodist Church Of Tebor City, Inc                                          Attn: O Richard Wright Jr                             P.O. Box 457                     Tabor City, NC 28463‐0459                                          richardwright@wwpenlaw.com                     Email and First Class Mail
St. Paul United Methodist Church Of Tebow City, Inc                                          Attn: O Richard Wright Jr                             P.O. Box 457                     Tabor City, NC 28463‐0457                                                                                         First Class Mail
St. Paul United Methodist Church Saluda                                                      Attn: Rev Susan Maddox                                618 Bonham Rd                    Saluda, SC 29138                                                   sbmaddox@umcsc.org                             Email and First Class Mail
St. Paul United Methodist Church Saluda                                                      Susan Maddox                                          102 E Butler Ave                 Saluda, SC 29138                                                   sbmaddox@umcsc.org                             Email and First Class Mail
St. Paul United Methodist Church, Bridge City, Texas                                         Attn: Pastor, St Paul Umc                             1155 W Roundbunch Rd             Bridge City, TX 77611                                              pastor@stpaulfamily.com                        Email and First Class Mail
St. Paul United Methodist Church‐Grant Park, Inc                                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                              Email and First Class Mail
St. Paul United Methodist Church‐Grant Park, Inc                                             501 Grant St Se                                       Atlanta, GA 30312                                                                                                                                  First Class Mail
St. Paul United Methosdist Church                                                            Attn: Nicole Farmer                                   2000 Douglass Blvd               Louisville, KY 40205                                                                                              First Class Mail
St. Pauls (Concord)                                                                          c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Pauls (Lancaster)                                                                        c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Pauls American Lutheran Church (Aka St Pauls Lutheran And Presbyterian Church)           Attn: David Birks                                     527 Main St                      Rockwell City, IA 50579                                            stpaulschurchrc@gmail.com                      Email and First Class Mail
St. Pauls Anglican Parish, Bakersfield, CA                                                   c/o Ragghianti Freitas LLP                            Attn: Michael O Glass, Esq       1101 5th Ave, Ste 100            San Rafael, CA 94901              mglass@rflawllp.com                            Email and First Class Mail
St. Pauls Anglican Parish, Bakersfield, CA                                                   c/o Ragghianti Freitas LLP                            Attn: Michael O. Glass, Esq      1101 5th Ave, Ste 100            San Rafael, CA 94901              mglass@rflawllp.com                            Email and First Class Mail
St. Pauls By‐The‐Sea Episcopal Church                                                        c/o Rogers Towers, Pa                                 Attn: Betsy C Cox, Esq           1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207            cedwards6868@gmail.com                         Email and First Class Mail
St. Pauls By‐The‐Sea Episcopal Church                                                        Attn: Connie Louanne Loch                             465 11th Ave N                   Jacksonville Beach, FL 32250                                       loulockspbts@gmail.com                         Email and First Class Mail
St. Pauls By‐The‐Sea Episcopal Church                                                        c/o Rogers Towers, Pa                                 Attn: Betsy C Cox, Esq           1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207            loulockspbts@gmail.com                         Email and First Class Mail
St. Pauls By‐The‐Sea Episcopal Church (Ocean City)                                           c/o the Law Office of Andrea Ross                     Attn: Andrea Ross, Esq           129 N West St, Ste 1             Easton, MD 21601                  Andie@AndieRossLaw.com                         Email and First Class Mail
St. Pauls Church                                                                             15 St Paul St                                         Brookline, MA 02446                                                                                 jmello@stpaulsbrookline.org                    Email and First Class Mail
St. Pauls Church                                                                             Attn: Tuesday Rupp                                    317 Main St S                    Woodbury, CT 06798                                                 rector@stpaulswoodbury.org                     Email and First Class Mail
St. Pauls Church                                                                             40 Ganung Dr                                          Ossining, NY 10562                                                                                  stpaulsganung@gmail.com                        Email and First Class Mail
St. Pauls Church (Gardner)                                                                   c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Pauls Church (Holyoke)                                                                   c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Pauls Church (Stockbridge)                                                               c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Pauls Church Selma                                                                       aka St Paul's Episcopal Church, Se                    Attn: Grace Hobbs                P.O. Box 1306                    Selma, AL 36702‐1306              ggh@hhpclaw.com                                Email and First Class Mail
St. Pauls Church Selma                                                                       Attn: Rev Rob Morpeth                                 521 N 20th St                    Birmingham, AL 35203                                               rmorpeth@dioala.org                            Email and First Class Mail
St. Pauls Episcopal Center (Hebron)                                                          Attn: Andrea Ross, Esq                                The Law Office of Andrea Ross    129 N West St, Ste 1             Easton, MD 21601                  Andie@AndieRossLaw.com                         Email and First Class Mail
St. Pauls Episcopal Center (Hebron)                                                          c/o the Episcopal Diocese of Easton                   Attn: Patrick A. Collins         314 N St                         Easton, MD 21601                  Patrick@DioceseofEaston.org                    Email and First Class Mail
St. Pauls Episcopal Church                                                                   c/o Rogers Towers, Pa                                 Attn: Betsy C Cox, Esq           1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207            bcox@rtlaw.com                                 Email and First Class Mail
St. Pauls Episcopal Church                                                                   591 E Main St                                         Springville, NY 14141                                                                               cfisher@magavern.com                           Email and First Class Mail
St. Pauls Episcopal Church                                                                   6188 Main St                                          Stafford, NY 14143                                                                                  cfisher@magavern.com                           Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Marcie Lynch                                    400 Ridge St                     Lewiston, NY 14092                                                 cfisher@magavern.com                           Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Richard Elberfeld                               00 S Erie St                     Maryville, NY 14757                                                cfisher@magavern.com                           Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Christopher Scott Wendell                       100 Pine Hill Rd                 Bedford, MA 01730                                                  chris@stpaulsbedford.org                       Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Rev Eric Zuber                                  P.O. Box 22                      Magnolia Springs, AL 36555                                         eric_zubler@yahoo.com                          Email and First Class Mail
St. Pauls Episcopal Church                                                                   8320 Jack Finney Blvd                                 Greenville, TX 75402                                                                                fathernickfunk@gmail.com                       Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: the Rev John Riggin                             4051 Old Shell Rd                Mobile, AL 33608                                                   john@stpmobile.com                             Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Rev Jonathan R Thomas Co‐Rector                 3601 N North St                  Peoria, IL 61604                                                   jthomas@stpualspeoria.com                      Email and First Class Mail
St. Pauls Episcopal Church                                                                   c/o Wright, Lindsey & Jennings LLP                    Attn: John R Tisdale             200 W Capitol Ave, Ste 2300      Little Rock, AR 72201             jtisdale@wlj.com                               Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Mark A Salzberg, Squire Patton Boggs (Us) LLP   2550 M St, Nw                    Washington, DC 20037                                               mark.salzberg@squirepb.com                     Email and First Class Mail
St. Pauls Episcopal Church                                                                   28 Highland Rd                                        Glen Cove, NY 11542                                                                                 office@stpaulsgc.org                           Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Rev Rodney Roehner                              1650 Live Oak St                 New Smyrna Beach, FL 32168                                         office@stpaulsnsb.org                          Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Mark Debald                                     161 Mansion St                   Poughkeepsie, NY 12601                                             office@stpaulspoughkeepsie.org                 Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Peter J Madison                                 7 Sleator Dr                     Ossining, NY 10562                                                 p.j.madison10562@gmail.com                     Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Peter J Madison                                 7 Sleator Dr                     Ossining, NY 10562                                                 peter.madison@yahoo.com                        Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Pam O'Halloran                                  40 Haskell Dr                    Cleveland Heights, OH 44108                                        pohalloran@stpauls‐church.org                  Email and First Class Mail
St. Pauls Episcopal Church                                                                   Raja B Zabaneh                                        5616 Atlantic Blvd               Jacksonville, FL 32207                                             Revraja2003@yahoo.com                          Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Richard Graves                                  201 E Church St                  Marshalltown, IA 50158                                             richardg641@outlook.com                        Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Rich Wolkiewicz                                 815 East Grace St                Richmond, VA 23219                                                 rwolkiewicz@stpaulsrva.org                     Email and First Class Mail
St. Pauls Episcopal Church                                                                   c/o Diocese of the Central Gulf Coast                 Attn: Scott A Remington          125 E Intendencia St             Pensacola, FL 32502               sremington@clarkpartington.com                 Email and First Class Mail
St. Pauls Episcopal Church                                                                   40 Ganung Dr                                          Ossining, NY 10562                                                                                  srpaulsganung@gmail.com                        Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Anne Decker Emry                                1444 Liberty St Se               Salem, OR 97302                                                    stpauls@stpaulsoregon.org                      Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Elizabeth Garrison                              314N Henderson Blvd              Kigore, TX 75662                                                   stpaulsepiscopalchrch@gmail.com                Email and First Class Mail
St. Pauls Episcopal Church                                                                   Attn: Elizabeth Ator Garrison                         314 N Henderson Blvd             Kilgore, TX 75662                                                  stpaulsepiscopalchurch@gmail.com               Email and First Class Mail
St. Pauls Episcopal Church                                                                   201 E Ridge St                                        Marquette, MI 49855                                                                                                                                First Class Mail
St. Pauls Episcopal Church                                                                   206 E 2nd St                                          Weston, WV 26452                                                                                                                                   First Class Mail
St. Pauls Episcopal Church                                                                   Attn: John R Tisdale                                  P.O. Box 2255                    Batesville, AR 72503                                                                                              First Class Mail
St. Pauls Episcopal Church ‐ Chester, New York                                               101 Main St                                           Chester, NY 10918                                                                                   aprev7@hotmail.com                             Email and First Class Mail
St. Pauls Episcopal Church ‐ Kittanning                                                      Attn: the Rev Canon Kimberly Karashin                 325 Oliver Ave, Ste 300          Pittsburgh, PA 15222                                               sld@sgkpc.com                                  Email and First Class Mail
St. Pauls Episcopal Church ‐ Kittanning                                                      Attn: Rev Canon Kimberly Karashin                     325 Oliver Ave, Ste 300          Pittsburgh, PA 15222                                                                                              First Class Mail
St. Pauls Episcopal Church ‐ Mt. Lebanon                                                     Attn: the Rev Canon Kimberly Karashin                 325 Oliver Ave, Ste 300          Pittsburgh, PA 15222                                               sld@sgkpc.com                                  Email and First Class Mail
St. Pauls Episcopal Church ‐ Pleasant Valley, New York                                       Attn: Marilyn Kirchner, Treasurer                     808 Traver Rd                    P.O. Box 1449                    Pleasant Valley, NY 12569         jsymer@sspp‐law.com                            Email and First Class Mail
St. Pauls Episcopal Church (Berlin)                                                          Attn: Andrea Ross, Esq                                129 N West St, Ste 1             Easton, MD 21601                                                   Andie@AndieRossLaw.com                         Email and First Class Mail
St. Pauls Episcopal Church (Canaan)                                                          c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Pauls Episcopal Church (Centreville)                                                     Attn: Andrea Ross, Esq                                129 N West St, Ste 1             Easton, MD 21601                                                   Andie@AndieRossLaw.com                         Email and First Class Mail
St. Pauls Episcopal Church (Dedham)                                                          59 Court St                                           Dedham, MA 02026                                                                                    mharpernixon@gmail.com                         Email and First Class Mail
St. Pauls Episcopal Church (Marion Station)                                                  Attn: Andrea Ross, Esq                                The Law Office of Andrea Ross    129 N West St, Ste 1             Easton, MD 21601                  Andie@AndieRossLaw.com                         Email and First Class Mail
St. Pauls Episcopal Church (Marion Station)                                                  c/o the Episcopal Diocese of Easton                   Attn: Patrick A. Collins         314 N St                         Easton, MD 21601                  Patrick@DioceseofEaston.org                    Email and First Class Mail
St. Pauls Episcopal Church (North Kingstown)                                                 c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Pauls Episcopal Church (Pawtucket)                                                       c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Pauls Episcopal Church (Portsmouth)                                                      c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Pauls Episcopal Church (Spring Hill)                                                     c/o the Law Office of Andrea Ross                     Attn: Andrea Ross, Esq           129 N West St, Ste 1             Easton, MD 21601                  Patrick@DioceseofEaston.org                    Email and First Class Mail
St. Pauls Episcopal Church (Trappe)                                                          c/o the Law Office of Andrea Ross                     Attn: Andrea Ross, Esq           129 N West St, Ste 1             Easton, MD 21601                  Andie@AndieRossLaw.com                         Email and First Class Mail
St. Pauls Episcopal Church (Vergennes)                                                       c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Pauls Episcopal Church (Vienna)                                                          c/o the Law Office of Andrea Ross                     Attn: Andrea Ross, Esq           129 N West St, Ste 1             Easton, MD 21601                  Andie@AndieRossLaw.com                         Email and First Class Mail
St. Pauls Episcopal Church (White River Junction)                                            c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Pauls Episcopal Church (Windsor)                                                         c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Pauls Episcopal Church Brookfield Ct 06804                                               Attn: David Williams                                  174 Whisconier Rd                Brookfield, CT 06804                                               dwilliams@dsw‐ap.com                           Email and First Class Mail
St. Pauls Episcopal Church In Burlingame, CA                                                 Attn: the Rev Thomas Skillings                        415 El Camino Real               Burlingame, CA 94010                                               tskillings@stpaulsburlingame.org               Email and First Class Mail
St. Pauls Episcopal Church Laporte, In                                                       Attn: Rev Michelle Walker                             1000 Michigan Ave                La Porte, IN 46350                                                 rmilligan@pilawyers.com                        Email and First Class Mail
St. Pauls Episcopal Church Laporte, In                                                       Attn: Rev Michelle Walker                             708 Harrison St                  La Porte, IN 46350                                                 rmilligan@pilawyers.com                        Email and First Class Mail
St. Pauls Episcopal Church Of Akron, Oh                                                      Attn: Rev Mark Pruitt                                 1361 W Market St                 Akron, OH 44313                                                    mpruitt@stpaulsakron.org                       Email and First Class Mail
St. Pauls Episcopal Church Of Cary                                                           221 Union St                                          Cary, NC 27511                                                                                      frank_laney@ca4.uscourts.gov                   Email and First Class Mail
St. Paul's Episcopal Church of Maumee, OH                                                    Attn: J Paul Board                                    310 Elizabeth St                 Maumee, OH 43537                                                   paul@stpaulsmaumee.org                         Email and First Class Mail
St. Pauls Episcopal Church Of Walnut Creek, CA                                               Attn: Christopher H Hart                              411 30th St, Ste 408             Oakland, CA 94609                                                  chart@nutihart.com                             Email and First Class Mail
St. Pauls Episcopal Church Of Walnut Creek, CA                                               Attn: Christopher Hart                                411 30th St, Ste 408             Oakland, CA 94609                                                  chart@nutihart.com                             Email and First Class Mail
St. Pauls Episcopal Church Of Watertown                                                      Attn: Rev Kevin Huddleston                            413 2nd St                       Watertown, WI 53094                                                huddleston@diomil.org                          Email and First Class Mail
St. Pauls Episcopal Church Of Watertown                                                      Attn: Rev Kevin Huddleston                            413 2nd St                       Watertown, WI 53094                                                winshipllc@outlook.com                         Email and First Class Mail
St. Pauls Episcopal Church, Albany, Ga                                                       212 N Jefferson St                                    Albany, GA 31701                                                                                    tblakey@kelleylovett.com                       Email and First Class Mail
St. Pauls Episcopal Church, Endicott, New York                                               P O Box 3520                                          Syracuse, NY 13220‐3520                                                                                                                            First Class Mail
St. Pauls Episcopal Church, Mchenry, Il                                                      Attn: Beth Lukas, Senior Warden                       115 Indian Hill Trail            Crystal Lake, IL 60012                                             gramlukas2@gmail.com                           Email and First Class Mail
St. Pauls Episcopal Church, Orange, Texas                                                    Attn: Keith F Giblin                                  300 Willow St                    Beaumont, TX 77701                                                 keith_giblin@txed.us.courts.gov                Email and First Class Mail
St. Pauls Episcopal Church, Orange, Texas                                                    Attn: Keith Giblin                                    300 Willow St                    Beaumont, TX 77701                                                 keith_giblin@txed.uscourts.com                 Email and First Class Mail
St. Pauls Episcopal Church, Owego, New York                                                  Attn: Martha L Berry                                  P.O. Box 3520                    Syracuse, NY 13220‐3520                                            st.paulowego@stny.rr.com                       Email and First Class Mail
St. Pauls Episcopal Church, Oxford, New York                                                 Attn: Martha L Berry                                  P.O. Box 3520                    Syracuse, NY 13220‐3520                                            stpauls@citilink.net                           Email and First Class Mail
St. Pauls Episcopal Church, Waterloo, New York                                               P O Box 3520                                          Syracuse, NY 13220‐3520                                                                             marthalberry@gmail.com                         Email and First Class Mail
St. Pauls Episcopal Parish In Hopkinton, Massachusetts                                       61 Wood St                                            Hopkinton, MA 01748                                                                                 stpaulhopkinton@gmail.com                      Email and First Class Mail
St. Pauls Episcopal Society                                                                  Attn: Stephanie Johnson                               200 Riverside Dr                 Riverside, CT 06878                                                stephanie.johnson@stpaulsriverside.org         Email and First Class Mail
St. Pauls Evangelical Lutheran Church                                                        Attn: Pastor Philip Geleske                           305 W 3rd St                     Brenham, TX 77833                                                  phil@stpaulsbrenham.org                        Email and First Class Mail
St. Pauls Evangelical Lutheran Church                                                        Philip Jeffrey Geleske                                305 West 3rd St                  Brenham, TX 77833                                                  phil@stpaulsbrenham.org                        Email and First Class Mail
St. Pauls Evangelical Lutheran Church                                                        P O Box 47                                            Red Hill, PA 18076                                                                                  stpaulredhill@comcast.net                      Email and First Class Mail
St. Pauls Evangelical Lutheran Church Jersey City, Nj 07306                                  Attn: Diana L Anderson, Esq                           512 Main St                      Toms River, NJ 08753                                                                                              First Class Mail
St. Pauls Evangelical Lutheran Church Of Beachwood, Nj                                       Attn: Clifford P Yannone                              2 Hooper Ave                     Toms River, NJ 08753                                               cyannone@starkeykelly.com                      Email and First Class Mail
St. Pauls Evangelical Lutheran Church Of Fulton, Maryland                                    Attn: Senior Pastor                                   11795 Rte 216                    Fulton, MD 20759                                                   jameshgale@gmail.com                           Email and First Class Mail
St. Pauls Evangelical Lutheran Church Of Richmond, Inc                                       c/o Plews Shadley Racher & Braun LLP                  Attn: Joshua S Tatum             1346 N Delaware St               Indianapolis, IN 46202            jtatum@psrb.com                                Email and First Class Mail
St. Pauls Evangelical Lutheran Congregation                                                  Attn: Steven L Wetzel                                 P.O. Box 117                     Mertztown, PA 19539                                                Steve@wetzelent.com                            Email and First Class Mail
St. Pauls Evangelical Lutheran Congregation Mertztown, Pa.                                   St Pauls Evangelical Lutheran Congregation            50 Luther Dr                     P.O. Box 117                     Mertztown, PA 19539               Steve@wetzelent.com                            Email and First Class Mail
St. Pauls Evangelical Lutheran Congregation Mertztown, Pa.                                   Attn: Steven L Wetzel                                 50 Luther Dr                     Mertztown, PA 19539                                                stpaulofficeadmin@ptd.net                      Email and First Class Mail
St. Pauls Kent Episcopal Church (Chestertown/Fairlee)                                        Attn: Andrea Ross, Esq                                The Law Office of Andrea Ross    129 N West St, Ste 1             Easton, MD 21601                  Andie@AndieRossLaw.com                         Email and First Class Mail
St. Pauls Kent Episcopal Church (Chestertown/Fairlee)                                        c/o the Episcopal Diocese of Easton                   Attn: Patrick A. Collins         314 N St                         Easton, MD 21601                  Patrick@DioceseofEaston.org                    Email and First Class Mail
St. Pauls Lutheran                                                                           Attn: Joseph Milano                                   1385 Broadway 12th Fl            New York, NY 10018                                                 JMilano@cbmslaw.com                            Email and First Class Mail
St. Pauls Lutheran Church                                                                    8227 Hamilton Blvd                                    Breinigsville, PA 18031‐1222                                                                        cnsjk@rcn.com                                  Email and First Class Mail
St. Pauls Lutheran Church                                                                    Attn: Mike Serve                                      28 Lincoln Ave                   Pittsford, NY 14534                                                stpauls@stpaulspittsford.org                   Email and First Class Mail
St. Pauls Lutheran Church Of Smithfield                                                      Attn: Laura Pride                                     139 Craigs Meadow Rd             East Stroudsburg, PA 18301                                         stpaulscraigsmeadow@verizon.net                Email and First Class Mail
St. Pauls Methodist Church (09430)                                                           c/o Bentz Law Firm                                    Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                         Email and First Class Mail
St. Pauls Nauvoo (183354)                                                                    c/o Bentz Law Firm                                    Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                         Email and First Class Mail
St. Pauls Presbyterian Church                                                                Attn: Diane Green                                     433 Park Ave                     Laurel Springs, NJ 08021                                           info@drinkwatergoldsteinlaw.com                Email and First Class Mail
St. Pauls R C Church Society Of Kenmore                                                      c/o Woods Oviatt Gilman LLP                           Attn: Timothy P Lyster, Esq      1900 Bausch & Lomb Pl            Rochester, NY 14604               tlyster@woodsoviatt.com                        Email and First Class Mail
St. Pauls Third Lutheran Church                                                              2561 Newburg Rd                                       Easton, PA 18045                                                                                    sp3office@ptd.net                              Email and First Class Mail
St. Pauls Umc                                                                                Mary L Ricketts                                       35 E All Saints St, Unit 118     Frederick, MD 21701                                                maryricketts622@gmail.com                      Email and First Class Mail
St. Pauls Umc                                                                                Peggy M Edvenson                                      5374 Effingham Dr Se             Kentwood, MI 49508                                                 pedvenson@gmail.com                            Email and First Class Mail
St. Pauls Umc And Wesley Foundation (181641)                                                 c/o Bentz Law Firm                                    Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                         Email and First Class Mail
St. Pauls Umc Boulder                                                                        Attn: Treasurer                                       4215 Grinnell Ave                Boulder, CO 80305                                                  office@saintpaulsboulder.org                   Email and First Class Mail
St. Pauls Umc Oneida                                                                         Attn: Lynne M Mondrick                                P.O. Box 296                     Oneida, NY 13421                                                   stpaulsumconeida@gmail.com                     Email and First Class Mail
St. Pauls United Church Of Christ, Trexlertown                                               St Pauls United Church of Christ                      1249 Trexlertown Rd              P.O. Box 336                     Trexlertown, PA 18087             stpaulsucc@trexucc.org                         Email and First Class Mail
St. Pauls United Methodist Church                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                              Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Treasurer, St Pauls Umc                         3334 Breton Rd Se                Kentwood, MI 49512                                                 grstpaulsumc@gmail.com                         Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Rev Dr David Henry                              200 Redwood Ave                  Inwood, NY 11096                                                   Inwoodstumc@aol.com                            Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Treasurer                                       12 Marlborough St                Newport, RI 02840                                                  jaegil.lee@gmail.com                           Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Jo Ann Sterling                                 9910 E Gore Blvd                 Lawton, OK 73501‐9601                                              jasterling68@gmail.com                         Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Joe N Pierce                                    1705 W Beech Ave                 Duncan, OK 73533                                                   joepiercedph@gmail.com                         Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: David Horst                                     P.O. Box 251                     Smithsburg, MD 21783                                               maryricketts622@gmail.com                      Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Maureen Wiseman                                 910 NW 38th St                   Lawton, OK 73505                                                   pastor@stpaulslawton.org                       Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Rev Jason Thornton                              910 E N St                       Manteca, CA 95336                                                  pastor@stpaulsmanteca.org                      Email and First Class Mail
St. Pauls United Methodist Church                                                            288 Main St                                           Northport, NY 11768                                                                                 spumc@optimum.net                              Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Joan Mckerr                                     288 Main St                      Northport, NY 11768                                                spumc@optimum.net                              Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Kerry Attn: Kyle Clark                          202 North 3rd St                 Olemah, OK 74859                                                   spumcsecretary@sbcglobal.net                   Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Trustee                                         202 N 3rd St                     Okemah, OK 74859                                                   spumcsecretary@sbcglobal.net                   Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Jeanette Fedosky                                201 S Monroe St                  Monroe, MI 48161                                                   stpaulsmonroe@sbcglobal.net                    Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Business Administrator, Veronica Pearce         5501 Main St                     Houston, TX 77004                                                  vpearce@stpaulshouston.org                     Email and First Class Mail
St. Pauls United Methodist Church                                                            Attn: Stuart Alan Rains                               1442 S Quaker                    Tulsa, OK 74120                                                                                                   First Class Mail
St. Paul's United Methodist Church                                                           Eleazar Partida                                       12002 Cameron Way                Maxton, NC 28364                                                   epartida@nccumc.org                            Email and First Class Mail
St. Pauls United Methodist Church (182838)                                                   c/o Bentz Law Firm                                    Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                         Email and First Class Mail
St. Pauls United Methodist Church (189817)                                                   c/o Bentz Law Firm                                    Attn: Leonard Spagnolo           680 Washington Rd, Ste 200       Pittsburgh, PA 15228              lspagnolo@bentzlaw.com                         Email and First Class Mail
St. Pauls United Methodist Church (Az)                                                       c/o Clarke Law Firm, Plc                              Attn: Marilee Miller Clarke      8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250              marilee@clarkelawaz.com                        Email and First Class Mail
St. Paul's United Methodist Church (Maxton)                                                  Attn: Eleazar Partida, Pastor                         12001 Cameron Way                Maxton, NC 28364                                                   epartida@nccumc.org                            Email and First Class Mail
St. Pauls United Methodist Church Middletown, Ny                                             Attn: Michele Duggan (Or Finance Chair)               58 West Main St                  Middletown, NY 10940                                               stpaulsumcmiddletown@gmail.com                 Email and First Class Mail
St. Pauls United Methodist Church Of Sykesville, Maryland                                    7538 Main St                                          Sykesville, MD 21784                                                                                admin@stpaulssykesville.org                    Email and First Class Mail
St. Pauls United Methodist Church, Cambridge, Maryland                                       c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                              Email and First Class Mail
St. Pauls United Methodist Church. Waterloo                                                  Attn: Marcia Truax                                    207 West Louise St               Waterloo, IA 50703                                                 stpaulsumcwaterloo@gmail.com                   Email and First Class Mail
St. Pauls Waccamaw United Methodist Church                                                   Attn: Alan Walters                                    180 St Pauls Pl                  Pawleys Island, SC 29585                                           alnwltrs@aol.com                               Email and First Class Mail
St. Peter & St. Paul Episcopal Church                                                        Attn: Mike Schroeder                                  2310 N Stewart Rd                Mission, TX 78574                                                  secretary@peterpaul.org                        Email and First Class Mail
St. Peter And All Saints Episcopal Church                                                    Attn: David Powell                                    2345 Grand Blvd                  Kansas City, MO 64108                                              david.powell@lathropgpm.com                    Email and First Class Mail
St. Peter And All Saints Episcopal Church                                                    Attn: Jonathan Frazier                                100 E Red Bridge Rd              Kansas City, MO 64114                                              rector@stpaas.org                              Email and First Class Mail
St. Peter Catholic Church, Franklin County, Inc                                              Attn: John S Mercer                                   1400 N Meridian St               Indianapolis, IN 46202                                             jsmercer@indylegal.com                         Email and First Class Mail
St. Peter Church, 401 N. Monticello St. Winamac, In 46996                                    Attn: Matt Mckillip                                   610 Lingle Ave, P.O. Box 260     Lafayette, IN 47902                                                mmckillip@dol‐in.org                           Email and First Class Mail
St. Peter Claver R C Church, New Orleans, La                                                 Attn: Susan Zeringue                                  7887 Walmsley Ave                New Orleans, LA 70125                                              szeringue@arch‐no.org                          Email and First Class Mail
St. Peter Claver R C Church, New Orleans, LA                                                 Attn: Susan Zeringue, General Counsel                 7887 Walmsley Ave                New Orleans, LA 70125                                              szeringue@arch‐no.org                          Email and First Class Mail
St. Peter Clavers R C Congregation, Inc                                                      Attn: Matthew W Oakey                                 218 N Charles St, Ste 400        Baltimore, MD 21201                                                moakey@gejlaw.com                              Email and First Class Mail
St. Peter Episcopal Church, Ashtabula, Ohio                                                  Attn: Peter W Nielsen                                 4901 Main Ave                    Ashtabula, OH 44004                                                frpeter@stpetersashtabula.org                  Email and First Class Mail
St. Peter Of Alcantara R.C. Church                                                           c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530             mroseman@cullenllp.com                         Email and First Class Mail
St. Peter The Apostle Church                                                                 c/o Cullen and Dykman LLP                             Attn: Matthew G Roseman          100 Quentin Roosevelt Blvd       Garden City, NY 11530             mroseman@cullenllp.com                         Email and First Class Mail
St. Peters                                                                                   c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice               100 N Tampa St, Ste 2200         Tampa, FL 33602                   erice@bradley.com                              Email and First Class Mail
St. Peters                                                                                   12200 Forest Hill Blvd                                Wellington, FL 33414                                                                                                                               First Class Mail
St. Peters By The Sea Episcopal Church                                                       Attn: Wiliam Crawford                                 500 S Country Rd                 Bay Shore, NY 11706                                                drydock1@verizon.net                           Email and First Class Mail
St. Peters By The Sea Episcopal Church                                                       435 Front St                                          Eagle Harbor, MI 49950                                                                              timothyquinnell@gmail.com                      Email and First Class Mail
St. Peters By The Sea Episcopal Church (Narragansett)                                        c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Peters Church (Londonderry)                                                              c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Peters Church (Springfield)                                                              c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Peters Episcopal Church                                                                  1648 W 9th St                                         San Pedro, CA 90732                                                                                 administrator@StPetersSanPedro.org             Email and First Class Mail
St. Peters Episcopal Church                                                                  Attn: Deborah J Fox                                   1648 W 9th St                    San Pedro, CA 90732                                                administrator@StPetersSanPedro.org             Email and First Class Mail
St. Peters Episcopal Church                                                                  Valerie L Balling                                     1 Hartford Rd                    Medford, NJ 08055                                                  canonballing@stpetersmedford.org               Email and First Class Mail
St. Peters Episcopal Church                                                                  Attn: Wanda Mason, Treasurer                          601 Colonial Ave                 Colonial Beach, VA 22443                                           closings@ltwestmoreland.com                    Email and First Class Mail
St. Peters Episcopal Church                                                                  700 Rinehart Rd                                       Lake Mary, FL 32746                                                                                 frjeremy@stpeterslakemary.org                  Email and First Class Mail
St. Peters Episcopal Church                                                                  Attn: Leigh Dixon                                     115 W 7th St                     Charlotte, NC 28202                                                ldixon@st‐peters.org                           Email and First Class Mail
St. Peters Episcopal Church                                                                  Attn: Mark A Salzberg, Squire Patton Boggs (Us) LLP   2550 M St, Nw                    Washington, DC 20037                                               mark.salzberg@squirepb.com                     Email and First Class Mail
St. Peters Episcopal Church                                                                  188 Rector St                                         Perth Amboy, NJ 08861                                                                               office@stpetersepiscopal.com                   Email and First Class Mail
St. Peters Episcopal Church                                                                  Attn: Mickey Horany                                   320 St Peter St                  Kerrville, TX 78028                                                office@stpeterskerrville.com                   Email and First Class Mail
St. Peters Episcopal Church                                                                  137‐28 244th St                                       Rosedale, NY 11422                                                                                  office@stpetersrosedale.org                    Email and First Class Mail
St. Peters Episcopal Church                                                                  Attn: Danielle Morrison                               910 Hudson Rd                    Greenville, SC 29615                                               parishadministrator@stpetersgreenvillesc.net   Email and First Class Mail
St. Peters Episcopal Church                                                                  Attn: Leigh Dixon, Parish Administrator               115 W 7th St                     Charlotte, NC 28202                                                pierce@st‐peters.org                           Email and First Class Mail
St. Peters Episcopal Church                                                                  24 St Peter St                                        Salem, MA 01970                                                                                     priest@stpeters‐sanpedro.org                   Email and First Class Mail
St. Peters Episcopal Church                                                                  Attn: Velma K Lee                                     1317 Queen Emma St               Honolulu, HI 96813                                                 vklee2014@gmail.com                            Email and First Class Mail
St. Peters Episcopal Church ‐ Brentwood                                                      Attn: the Rev Canon Kimberly Karashin                 325 Oliver Ave, Ste 300          Pittsburgh, PA 15222                                               sld@sgkpc.com                                  Email and First Class Mail
St. Peters Episcopal Church ‐ Brentwood                                                      Attn: the Rev Canon Kimberly Karashin                 325 Oliver Ave, Ste 300          Pittsburgh, PA 15222                                                                                              First Class Mail
St. Peters Episcopal Church (Bennington)                                                     c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Peters Episcopal Church (Fernandina Beach)                                               c/o Rogers Towers, Pa                                 Attn: Betsy C Cox, Esq           1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207            bcox@rtlaw.com                                 Email and First Class Mail
St. Peters Episcopal Church (Fernandina Beach)                                               Marcia King                                           801 Atlantic Blvd                Fernandina Beach, FL 32034                                         marciacking@gmail.com                          Email and First Class Mail
St. Peters Episcopal Church (Jacksonville)                                                   c/o Rogers Towers, Pa                                 Attn: Betsy C Cox, Esq           1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207            bcox@rtlaw.com                                 Email and First Class Mail
St. Peters Episcopal Church (Jacksonville)                                                   Attn: James Barnhill                                  5042 Timuquana Rd                Jacksonville, FL 32210                                             jbarnhill@stpetersjax.org                      Email and First Class Mail
St. Peters Episcopal Church (Lyndonville)                                                    c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi            159 Main St                      Nashua, NH 03060                  peter@thetamposilawgroup.com                   Email and First Class Mail
St. Peters Episcopal Church (Salisbury)                                                      c/o the Law Office of Andrea Ross                     Attn: Andrea Ross, Esq           129 N West St, Ste 1             Easton, MD 21601                  Andie@AndieRossLaw.com                         Email and First Class Mail
St. Peters Episcopal Church Of Fort Atkinson                                                 Attn: Mother Mindy Valentine Davis                    302 Merchants Ave                Fort Atkinson, WI 53538                                            mothermindystjames@gmail.com                   Email and First Class Mail
St. Peters Episcopal Church, Henrietta, Ny                                                   Attn: Mary C Horton                                   3825 E Henrietta Rd              Henrietta, NY 14467                                                daveandcolleen82@gmail.com                     Email and First Class Mail
St. Peters Episcopal Church, Henrietta, Ny                                                   Attn: Mary C Horton                                   3825 E Henrietta Rd              Henrietta, NY 14467                                                office@stpetershenrietta.org                   Email and First Class Mail
                                                              Case 20-10343-LSS                                               Doc 2541                                   Filed 04/07/21                                                                 Page 74 of 87

St. Peters Episcopal Church, Henrietta, Ny                            Attn: Mary Colleen Horton                               3825 E Henrietta Rd                    Henrietta, NY 14467                                                                              office@stpetershenrietta.org         Email and First Class Mail
St. Peters Episcopal Church, Pasadena, Tx                             705 Williams St                                         Pasadena, TX 77536                                                                                                                      sanpedro.stpeters@gmail.com          Email and First Class Mail
St. Peters Episcopal Church, Talladega, Al                            David Roberts                                           P.O. Box 208                           Talladega, AL 35161                                                                              josijami@bellsouth.net               Email and First Class Mail
St. Peters Episcopal Church, Talladega, Al                            Attn: Rev Rob Morpeth, Diocese of Alabama,              521 N 20th St                          Birmingham, AL 35203                                                                             rmorpeth@dioala.org                  Email and First Class Mail
St. Peters Evangelical Lutheran Church                                Attn: Joseph Milano                                     1385 Broadway 12th Fl                  New York, NY 10018                                                                               jmilano@cbmslaw.com                  Email and First Class Mail
St. Peters Lutheran Church                                            3025 Church Rd                                          Lafayette Hill, PA 19444‐1707                                                                                                           davestett@gmail.com                  Email and First Class Mail
St. Peters Parish Church                                              Attn: Sheila Gregory Mitchell                           8400 St Peters Ln                      New Kent, VA 23124                                                                               stpeters.admin1@gmail.com            Email and First Class Mail
St. Peters Parish In Del Mar, Ca                                      Attn: James P Hill, Esq, Sullivan Hill Rez & Engel      600 B St, Ste 1700                     San Diego, CA 92101                                                                              hill@sullivanhill.com                Email and First Class Mail
St. Peters R C Church, Covington, La                                  Attn: Susana A Zeringue                                 7887 Walmsley Ave                      New Orleans, LA 70125                                                                            szeringue@arch‐no.org                Email and First Class Mail
St. Peters Trinity Church                                             Attn: Scott Nelson                                      160 Main St                            Thomaston, CT 06787                                                                              church@sptt.org                      Email and First Class Mail
St. Peters United Methodist Church                                    Attn: Holly Gibson                                      20775 Kingsland Blvd                   Katy, TX 77450                                                                                   hgibson@stpkaty.org                  Email and First Class Mail
St. Peters United Methodist Church (180203)                           c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200                       Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
St. Peter's, Hancock, R C Congregation, Inc                           Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Peter's, Libertytown, R C Congregation, Inc                       Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Philip And James R C Congregation, Inc                            Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Philip Neri                                                       c/o Westerman Ball Ederer Miller Zucker & Sharfstein    Attn: Jw/Wch                           1201 Rxr Plz                                     Uniondale, NY 11556                             wheuer@westermanllp.com              Email and First Class Mail
St. Philip Neri Catholic Church, Indianapolis, Inc                    Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                                           jsmercer@indylegal.com               Email and First Class Mail
St. Philip Neri R C Church                                            Attn: Charles J Adams                                   3500 Sunrise Hwy, Bldg 300             Great River, NY 11739                                                                            cjadams@pfapc.com                    Email and First Class Mail
St. Philip Neri R C Congregation, Inc                                 Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Philip R C Church                                                 Attn: Father James Richardson                           112 Capital Ave, Ne                    Battle Creek, MI 49017                                                                                                                First Class Mail
St. Philip The Apostle Episcopal Church In Scotts Valley              Attn: Marcus Granger‐Jones                              5271 Scotts Valley Dr                  Scotts Valley, CA 95066                                                                          seniorwarden@stphilip‐sv.net         Email and First Class Mail
St. Philip The Deacon Lutheran Church                                 Attn: Tim Westermeyer                                   17205 County Rd Six                    Plymouth, MN 55447                                                                               twestermeyer@spdlc.org               Email and First Class Mail
St. Philips Episcopal Church                                          Attn: David Poweel                                      2345 Grand Blvd                        Kansas City, MO 64108                                                                            david.powell@lathropgpm.com          Email and First Class Mail
St. Philips Episcopal Church                                          Attn: Eric Matthew Williams                             100 Romeo Rd                           Rochester, MI 48307                                                                              info@stpfeeds.org                    Email and First Class Mail
St. Philips Episcopal Church                                          Attn: Frank Sierra                                      706 Byers Ave                          Joplin, MO 64801                                                                                 stphiliprector@aol.com               Email and First Class Mail
St. Philips Episcopal Church (Quantico)                               c/o the Law Office of Andrea Ross                       Attn: Andrea Ross, Esq                 129 N West St, Ste 1                             Easton, MD 21601                                Andie@AndieRossLaw.com               Email and First Class Mail
St. Philips Episcopal Church, Frisco, Texas                           Attn: Rev Cn Michael R Gilton                           6400 Stonebrook Pkwy                   Frisco, TX 75034                                                                                 michael@stphilipsfrisco.org          Email and First Class Mail
St. Philips Episcopal Church, Inc                                     Attn: the Reverend Dr Mary E Conroy                     1121 Andalusia Ave                     Coral Gables, FL 33134                                                                           mconroy@saintphilips.net             Email and First Class Mail
St. Philips Episcopal School                                          Attn: Alan Lenz                                         105 N Adams St                         Beeville, TX 78102                                                                               alenz@spepiscopalschool.org          Email and First Class Mail
St. Philips United Methodist Church                                   Attn: Bob Adams                                         3717 Broadway Blvd                     Garland, TX 75043                                                                                bob@adamsfam5.com                    Email and First Class Mail
St. Philips United Methodist Church                                   Attn: Rev Lisa Callaway                                 5501 Beechnut                          Houston, TX 77096                                                                                lcallaway@spumchou.org               Email and First Class Mail
St. Phillip Neri School, Inc                                          c/o Gallagher Evelius & Jones LLP                       Attn: Matthew W Oakey                  218 N Charles St, Ste 400                        Baltimore, MD 21201                             moakey@gejlaw.com                    Email and First Class Mail
St. Phillips Church (Easthampton)                                     c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
St. Pius V Catholic Church, Troy, Inc                                 Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                                           jsmercer@indylegal.com               Email and First Class Mail
St. Pius V R C Congregation, Inc                                      c/o Gallagher Evelius & Jones LLP                       Attn: Matthew W Oakey                  218 N Charles St, Ste 400                        Baltimore, MD 21201                             moakey@gejlaw.com                    Email and First Class Mail
St. Pius X Catholic Church, Indianapolis, Inc                         Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                                           jsmercer@indylegal.com               Email and First Class Mail
St. Pius X R C Church, New Orleans, LA                                Attn: Susan Zeringue, General Counsel                   7887 Walmsley Ave                      New Orleans, LA 70125                                                                            szeringue@arch‐no.org                Email and First Class Mail
St. Pius X R C Congregation, Inc                                      Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Raphael Parish                                                    c/o Cullen and Dykman LLP                               Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd                       Garden City, NY 11530                           mroseman@cullenllp.com               Email and First Class Mail
St. Raphaels Episcopal Church                                         Attn: Dave Sevigny                                      3472 Rabbits Foot Trl                  Lexington, KY 40503                                                                              thekydude@gmail.com                  Email and First Class Mail
St. Raphaels Episcopal Church                                         1891 Parkers Mill Rd                                    Lexington KY 40504                                                                                                                                                           First Class Mail
St. Richards Episcopal Church                                         1420 E Palm Valley Blvd                                 Round Rock, TX 78665                                                                                                                    cameron.nations@strichards.org       Email and First Class Mail
St. Richards Episcopal School, Inc                                    Attn: Todd G Relue                                      Plews Shadley Racher & Braun LLP       1346 N Delaware St                               Indianapolis, IN 46202                          trelue@psrb.com                      Email and First Class Mail
St. Rita Catholic Church, Indianapolis, Inc                           Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                                           jsmercer@indylegal.com               Email and First Class Mail
St. Rita R C Church, Harahan, LA                                      Attn: Susan A Zeringue                                  7887 Walmsley Ave                      New Orleans, LA 70125                                                                            szeringue@arch‐no.org                Email and First Class Mail
St. Roch Catholic Church, Indianapolis, Inc                           Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                                           jsmercer@indylegal.com               Email and First Class Mail
St. Rosalie R C Church                                                31 E Montauk Hwy                                        Hampton Bays, NY 11946                                                                                                                                                       First Class Mail
St. Rose Lima Catholic Church                                         c/o Archdiocese of Los Angeles                          Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd                               Los Angeles, CA 90010                           legal@la‐archdiocese.org             Email and First Class Mail
St. Rose Of Lima Catholic Church, Franklin, Inc                       Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                                           jsmercer@indylegal.com               Email and First Class Mail
St. Rose Of Lima Church                                               c/o Cullen and Dykman LLP                               Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd                       Garden City, NY 11530                           mroseman@cullenllp.com               Email and First Class Mail
St. Rose Of Lima R C Congregation, Inc                                Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Simon The Apostle Catholic Church, Indianapolis, Inc              Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                                           jsmercer@indylegal.com               Email and First Class Mail
St. Simons Episcopal Church                                           Attn: Jane M Weston                                     P.O. Box 102                           Conyers, GA 30012                                                                                jweston@stsimonsconyers.org          Email and First Class Mail
St. Simons On The Sound Episcopal Church                              Attn: Michelle Anchors                                  2113 Lewis Turner Blvd, Ste 100        Fort Walton Beach, FL 32547                                                                      manchors@anchorsgordon.com           Email and First Class Mail
St. Stephens Church                                                   Attn: the Rev Lauren T Mcleavey                         9 Carlton Ave                          Port Washington, NY 11050                                                                        john.longmire65@gmail.com            Email and First Class Mail
St. Stephens Church (Pittsfield)                                      c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
St. Stephens Church (Westborough)                                     c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                MRoseman@cullenllp.com               Email and First Class Mail
St. Stephens Church (Westborough)                                     c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
St. Stephens Episcopal Chapel (Cecilton)                              Attn: the Law Office of Andrea Ross                     129 NW St, Ste 1                       Easton, MD 21601                                                                                 Andie@AndieRossLaw.com               Email and First Class Mail
St. Stephens Episcopal Chapel (Cecilton)                              c/o the Law Office of Andrea Ross                       Attn: Andrea Ross, Esq                 129 N West St, Ste 1                             Easton, MD 21601                                Andie@AndieRossLaw.com               Email and First Class Mail
St. Stephens Episcopal Chapel (Cecilton)                              c/o the Episcopal Diocese of Easton                     Attn: Patrick A. Collins               314 N St                                         Easton, MD 21601                                Patrick@DioceseofEaston.org          Email and First Class Mail
St. Stephens Episcopal Church                                         c/o Episcopal Diocese of Northwestern Pa                Attn: Sean Rowe                        145 W 6th St                                     Erie, PA 16501                                  cdougan@dionwpa.org                  Email and First Class Mail
St. Stephens Episcopal Church                                         Attn: Rev Kim Rossi                                     109 S Berry St                         Olean, NY 14760                                                                                  cfisher@magavern.com                 Email and First Class Mail
St. Stephens Episcopal Church                                         Attn: John Bernson                                      50 Bedford Rd                          Armonk, NY 10504‐1830                                                                            jbg@dhclegal.com                     Email and First Class Mail
St. Stephens Episcopal Church                                         c/o Davidoff Hutcher & Citron                           Attn: John Bernson                     120 Bloomingdale Rd                              White Plains, NY 10605                          jbg@dhclegal.com                     Email and First Class Mail
St. Stephens Episcopal Church                                         c/o Davidoff Hutcher & Citron LLP                       Attn: James B Glucksman                605 3rd Ave                                      New York, NY 10158                              jbglucksman@yahoo.com                Email and First Class Mail
St. Stephens Episcopal Church                                         223 E 4th St N                                          Newton, IA 50208                                                                                                                        melrobjam@aol.com                    Email and First Class Mail
St. Stephens Episcopal Church                                         Attn: John Bernson                                      50 Bedford Rd                          Armonk, NY 10504                                                                                 office@ststephensarmonk.org          Email and First Class Mail
St. Stephens Episcopal Church                                         Attn: Pilar Parnell                                     P.O. Box 40                            Heathsville, VA 22473‐0040                                                                       pilar@ststephensheathsville.org      Email and First Class Mail
St. Stephens Episcopal Church                                         Attn: the Reverend Pilar Parnell                        P.O. Box 40                            Heathsville, VA 22473‐0040                                                                       pilar@ststephensheathsville.org      Email and First Class Mail
St. Stephens Episcopal Church                                         223 E 4th St N                                          Newton, IA 50208                                                                                                                        ritashelling@aol.com                 Email and First Class Mail
St. Stephens Episcopal Church                                         Attn: Harold Mayo                                       3900 Mechanicsville Rd                 Whitehall, PA 18052                                                                              saintste@ptd.net                     Email and First Class Mail
St. Stephens Episcopal Church                                         350 Chili Ave                                           Rochester, NY 14611                                                                                                                     ststephensoffice@frontier.com        Email and First Class Mail
St. Stephens Episcopal Church                                         351 Main St                                             Ridgefield, CT 06877                                                                                                                    waltopp@ststephens‐ridgefield.org    Email and First Class Mail
St. Stephen's Episcopal Church                                        c/o Davidoff Hutcher & Citron                           Attn: John Bernson                     120 Bloomingdale Rd                              White Plains, NY 10605                          jbg@dhclegal.com                     Email and First Class Mail
St. Stephen's Episcopal Church                                        50 Bedford Rd                                           Armonk, NY 10504                                                                                                                        offce@ststephensarmonk.org           Email and First Class Mail
St. Stephens Episcopal Church ‐ Mckeesport                            Attn: the Rev Canon Kimberly Karashin                   325 Oliver Ave, Ste 300                Pittsburgh, PA 15222                                                                             sld@sgkpc.com                        Email and First Class Mail
St. Stephens Episcopal Church ‐ Mckeesport                            Attn: Rev Canon Kimberly Karashin                       325 Oliver Ave, Ste 300                Pittsburgh, PA 15222                                                                                                                  First Class Mail
St. Stephens Episcopal Church ‐ Wilkinsburg                           Attn: the Rev Canon Kimberly Karashin                   325 Oliver Ave, Ste 300                Pittsburgh, PA 15222                                                                             sld@sgkpc.com                        Email and First Class Mail
St. Stephens Episcopal Church ‐ Wilkinsburg                           Attn: Rev Canon Kimberly Karashin                       325 Oliver Ave, Ste 300                Pittsburgh, PA 15222                                                                                                                  First Class Mail
St. Stephens Episcopal Church (Earleville)                            c/o the Law Office of Andrea Ross                       Attn: Andrea Ross, Esq                 129 N West St, Ste 1                             Easton, MD 21601                                Andie@AndieRossLaw.com               Email and First Class Mail
St. Stephens Episcopal Church (East New Market)                       Attn: Andrea Ross, Esq                                  The Law Office of Andrea Ross          129 N West St, Ste 1                             Easton, MD 21601                                Andie@AndieRossLaw.com               Email and First Class Mail
St. Stephens Episcopal Church (East New Market)                       c/o the Episcopal Diocese of Easton                     Attn: Patrick A. Collins               314 N St                                         Easton, MD 21601                                Patrick@DioceseofEaston.org          Email and First Class Mail
St. Stephens Episcopal Church (Middlebury)                            c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
St. Stephens Episcopal Church (Providence)                            c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
St. Stephens Episcopal Church Detour                                  c/o Quinnell Law Firm Pllc                              Attn: Timothy C Quinnell               419 W Washington St                              Marquette, MI 49855                             timothyquinnell@gmail.com            Email and First Class Mail
St. Stephens Episcopal Church Detour                                  124 E Ontario St                                        Detour Village, MI 49725                                                                                                                                                     First Class Mail
St. Stephens Episcopal Church In Orinda, CA                           Attn: The Rev Dr, Stephen Hassett                       66 St Stephens Dr                      Orinda, CA 94563                                                                                 steve@ststephensorinda.org           Email and First Class Mail
St. Stephens Episcopal Church In Wyandotte                            2803 1st St                                             Wyandotte, MI 48192                                                                                                                     aandrea1234@gmail.com                Email and First Class Mail
St. Stephens Episcopal Church Of Longmont, Colorado                   Attn: Deanne R Stodden                                  1303 S Bross Ln                        Longmont, CO 80501                                                                               nelsonis@pobox.com                   Email and First Class Mail
St. Stephens Episcopal Church, Birmingham, Al                         Attn: Rev Rob Morpeth, Diocese of Alabama               521 N 20th St                          Birmingham, AL 35203                                                                             rmorpeth@dioala.org                  Email and First Class Mail
St. Stephens Episcopal Church, Durham, Nc                             Attn: Robert K Kaynor                                   82 Kimberly Dr                         Durham, NC 27707                                                                                 office@ssecdurham.org                Email and First Class Mail
St. Stephens Episcopal Church, Escanaba                               500 Ogden Ave                                           Escanaba, MI 49829                                                                                                                      timothyquinnell@gmail.com            Email and First Class Mail
St. Stephens Episcopal Church, Huntsville, Al                         The Rev Jeffrey K Evans                                 8020 Whitesburg Dr, Se                 Huntsville, AL 35802                                                                             revjeffevans@gmail.com               Email and First Class Mail
St. Stephens Episcopal Church, Huntsville, Al                         Attn: Rev Rob Morpeth, Diocese of Alabama               521 N 20th St                          Birmingham, AL 35203                                                                             rmorpeth@dioala.org                  Email and First Class Mail
St. Stephens Episcopal Church, Hurst, Texas                           Attn: the Reverend Canon Janet Waggoner                 P.O. Box 8695                          Fort Worth, TX 76124                                                                             janet.waggoner@edfw.org              Email and First Class Mail
St. Stephens Episcopal Church, Inc                                    c/o Foshee Mcmullen Law Grp LLC                         Rebecca Howington                      P.O. Box 1070                                    Milledgville, GA 31059                          rhfoshee@gmail.com                   Email and First Class Mail
St. Stephens Episcopal Mission (Colebrook)                            c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
St. Stephens Lutheran Church                                          Attn: David L Marner Jr                                 615 2nd St Sw                          Cedar Rapids, IA 52404                                                                           dmarner@nazettelaw.com               Email and First Class Mail
St. Stephens Lutheran Church Gold Hill, Inc                           Attn: Timothy L Honeycutt, Treasurer                    4401 St Stephens Church Rd             Gold Hill, NC 28071‐9422                                                                         tlhoneycutt@aol.com                  Email and First Class Mail
St. Stephens R C Congregation, Inc                                    c/o Gallagher Evelius & Jones LLP                       Attn: Matthew W Oakey                  218 N Charles St, Ste 400                        Baltimore, MD 21201                             moakey@gejlaw.com                    Email and First Class Mail
St. Stephens Umc                                                      146 W 228th St                                          Bronx, NY 10463                                                                                                                         ststephensumcbronx@gmail.com         Email and First Class Mail
St. Stephens Umc ‐ Albuquerque, Nm                                    4601 Juan Tabo Blvd Ne                                  Albuquerque, NM 87111                                                                                                                   jrech@ssumc.com                      Email and First Class Mail
St. Stephens Umc Albuquerque Nm                                       Attn: Finance Administrator                             4601 Juan Tabo Blvd Ne                 Albuquerque, NM 87111                                                                            jrech@ssumc.com                      Email and First Class Mail
St. Stephens United Methodist Church                                  Attn: Jessica Ellis, CFO                                475 Riverside Dr, Ste 1922             New York, NY 10115                                                                               jellis@umcitysociety.org             Email and First Class Mail
St. Susanna Catholic Church, Plainfield, Inc                          Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                                           jsmercer@indylegal.com               Email and First Class Mail
St. Sylvester R C Church                                              Attn: Monsignor Joseph Lamorte                          1011 1st Ave                           New York, NY 10022                                                                               Msgr.Joseph.LaMorte@archny.org       Email and First Class Mail
St. Sylvester R.C. Church                                             c/o Cullen and Dykman LLP                               Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd                       Garden City, NY 11530                           mroseman@cullenllp.com               Email and First Class Mail
St. Teresa Benedicta Of The Cross, Bright, Inc                        Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                                           jsmercer@indylegal.com               Email and First Class Mail
St. Teresas R C Church Society Of Buffalo, Ny                         c/o Woods Oviatt Gilman LLP                             Attn: Timothy P Lyster, Esq            1900 Bausch & Lomb Pl                            Rochester, NY 14604                             tlyster@woodsoviatt.com              Email and First Class Mail
St. Theodores Episcopal Church                                        c/o Wright, Lindsey & Jennings LLP                      Attn: John R Tisdale                   200 W Capitol Ave, Ste 2300                      Little Rock, AR 72201                           jtisdale@wlj.com                     Email and First Class Mail
St. Theodores Episcopal Church                                        Attn: John R Tisdale                                    1001 Kingsland Rd                      Bella Vista, AR 72714                                                                                                                 First Class Mail
St. Theresa Parish Claim                                              Attn: Monsignor Joseph Lamorte                          1011 1st Ave                           New York, NY 10022                                                                               kspero@mcgivneyandkluger.com         Email and First Class Mail
St. Therese Of Lisieux Church                                         c/o Cullen and Dykman LLP                               Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd                       Garden City, NY 11530                           mroseman@cullenllp.com               Email and First Class Mail
St. Therese Of The Infant Jesus Catholic Church                       Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                                           jsmercer@indylegal.com               Email and First Class Mail
St. Thomas & Grace Episcopal Church (Brandon)                         c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
St. Thomas (Dover)                                                    c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
St. Thomas (Hanover)                                                  c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
St. Thomas Aquinas R C Congregation, Inc                              c/o Gallagher Evelius & Jones LLP                       Attn: Matthew W Oakey                  218 N Charles St, Ste 400                        Baltimore, MD 21201                             moakey@gejlaw.com                    Email and First Class Mail
St. Thomas Aquinas School, Inc                                        c/o Gallagher Evelius & Jones LLP                       218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Thomas Episcopal Church                                           c/o Messner Reeves LLP                                  Attn: Deanne R. Stodden                1430 Wynkoop St, Ste 300                         Denver, CO 80202                                bankruptcy@messner.com               Email and First Class Mail
St. Thomas Episcopal Church                                           P O Box 25                                              Beattyville, KY 41311                                                                                                                   bkibler@diolex.org                   Email and First Class Mail
St. Thomas Episcopal Church                                           Attn: Donald Whitmore                                   8 Brentwood St                         Induction, Cold Unit                             Tupper Lake, NY 12986‐1513                      dwhitmore82@gmail.com                Email and First Class Mail
St. Thomas Episcopal Church                                           Attn: Donald Whitmore                                   8 Brentwood St                         Tupper Lake, NY 12986‐1513                                                                       dwhitmore82@gmail.com                Email and First Class Mail
St. Thomas Episcopal Church                                           2201 Dexter St                                          Denver, CO 80207                                                                                                                        judithswinnerton@msn.com             Email and First Class Mail
St. Thomas Episcopal Church                                           315 Lindsey St                                          Reidsville, NC 27320                                                                                                                    office.sthomasreidsville@gmail.com   Email and First Class Mail
St. Thomas Episcopal Church                                           231 Sunset Ave                                          Sunnyvale, CA 94086                                                                                                                     office@stthomas‐svale.us             Email and First Class Mail
St. Thomas Episcopal Church                                           Attn: Thomas P Roche                                    301 St Thomas Rd                       Lancaster, PA 17601                                                                              saintthomaschurch@comcast.net        Email and First Class Mail
St. Thomas Episcopal Church                                           Attn: Bruce Thomas Heyvaert                             312 N Steele St                        Sanford, NC 27330                                                                                stthomas@icloud.com                  Email and First Class Mail
St. Thomas Episcopal Church                                           1200 Snell Isle Blvd Ne                                 St. Petersburg, FL 33704                                                                                                                                                     First Class Mail
St. Thomas' Episcopal Church                                          Attn: Norma Schmidt                                     61 Partridge Ln                        Fairfield, CT 06824                                                                              rector@stthomasbethel.org            Email and First Class Mail
St. Thomas' Episcopal Church                                          Norma Schmidt                                           61 Partridge Lane                      Fairfield, CT 06824                                                                              rector@stthomasbethel.org            Email and First Class Mail
St. Thomas' Episcopal Church                                          Attn: Norma Schmidt                                     61 Partridge Ln                        Fairfield, CT 06824                                                                                                                   First Class Mail
St. Thomas' Episcopal Church (Of Rochester, New York)                 Attn: Devin Palmer, Esq Boylan Code LLP                 145 Culver Rd, Ste 100                 Rochester, NY 14620                                                                              dpalmer@boylancode.com               Email and First Class Mail
St. Thomas Episcopal Church (Wood River Junction)                     c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
St. Thomas Episcopal Church Greenville)                               c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
St. Thomas Episcopal Church, Berea, Oh                                Attn: the Rev David Radzik Rector                       50 E Bagley Rd                         Berea, OH 44017                                                                                  rector@stthomaschurch‐berea.org      Email and First Class Mail
St. Thomas Episcopal Church, Birmingham, Al                           The Rev Josiah Rengers                                  2870 Acton Rd                          Birmingham, AL 35243‐2502                                                                        rector@stthomasepiscopal.net         Email and First Class Mail
St. Thomas Episcopal Church, Birmingham, Al                           Attn: Rev Rob Morpeth, Diocese of Alabama               521 North 20th St                      Birmingham, AL 35203                                                                             rmorpeth@dioala.org                  Email and First Class Mail
St. Thomas' Episcopal Church, Homestead Towson                        Attn: Loree Penner                                      2216 Pot Spring Rd                     Timonium, MD 21093                                                                               lapenner@gmail.com                   Email and First Class Mail
St. Thomas Episcopal Church, Huntsville, Al                           Attn: Rev Rob Morpeth, Diocese of Alabama               521 North 20th St                      Birmingham, AL 35203                                                                             rector@stthomashuntsville.org        Email and First Class Mail
St. Thomas Episcopal Church, Huntsville, Al                           The Rev Paul G Pradat                                   12200 Bailey Cove Rd, Se               Huntsville, AL 35803‐2641                                                                        rector@stthomashuntsville.org        Email and First Class Mail
St. Thomas Evangelical Lutheran Church                                Attn: Diana Anderson                                    512 Main St                            Toms River, NJ 08753                                                                             Diana@DianaAndersonEsquire.com       Email and First Class Mail
St. Thomas Memorial Episcopal Church ‐ Oakmont                        Attn: the Rev Canon Kimberly Karashin                   325 Oliver Ave, Ste 300                Pittsburgh, PA 15222                                                                             sld@sgkpc.com                        Email and First Class Mail
St. Thomas Memorial Episcopal Church ‐ Oakmont                        Attn: Rev Canon Kimberly Karashin                       325 Oliver Ave, Ste 300                Pittsburgh, PA 15222                                                                                                                  First Class Mail
St. Thomas More Catholic Church, Mooresville, Inc                     Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                                           jsmercer@indylegal.com               Email and First Class Mail
St. Thomas More R C Congregation, Inc                                 c/o Gallagher Evelius & Jones LLP                       Attn: Matthew W Oakey                  218 N Charles St, Ste 400                        Baltimore, MD 21201                             moakey@gejlaw.com                    Email and First Class Mail
St. Thomas More R.C. Church                                           c/o Cullen and Dykman LLP                               Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd                       Garden City, NY 11530                           mroseman@cullenllp.com               Email and First Class Mail
St. Thomas The Apostle Church                                         24 Westminster Rd                                       W Hempstead, NY 11552                                                                                                                   tdriscoll@moritthock.com             Email and First Class Mail
St. Thomas The Apostle, Fortville, Inc                                Attn: John S Mercer                                     1400 N Meridian St                     Indianapolis, IN 46202                                                                           jsmercer@indylegal.com               Email and First Class Mail
St. Thomas United Methodist Church                                    2 S 511 Il, Rt 53                                       Glen Ellyn, IL 60137                                                                                                                    dr.daniel.diss@gmail.com             Email and First Class Mail
St. Timothy Episcopal Church                                          Attn: Neville Crichlow                                  381 N Lincoln St                       Daytona Beach, FL 32114                                                                          njcrichlow@gmail.com                 Email and First Class Mail
St. Timothy Episcopal Church                                          Attn: Neville J Crichlow                                1457 Barn Owl Loop                     Sanford, FL 32773                                                                                njcrichlow@gmail.com                 Email and First Class Mail
St. Timothy R C Congregation, Inc                                     Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Timothys (Lancaster)                                              c/o the Tamposi Law Group, Pc                           Attn: Peter N Tamposi                  159 Main St                                      Nashua, NH 03060                                peter@thetamposilawgroup.com         Email and First Class Mail
St. Timothys Episcopal                                                Attn: John Porter‐Acee                                  107 Louis St                           Greenville, NC 27858                                                                             johnpa@st‐tim.org                    Email and First Class Mail
St. Timothys Episcopal Church                                         c/o Messner Reeves LLP                                  Attn: Deanne R. Stodden                1430 Wynkoop St, Ste 300                         Denver, CO 80202                                bankruptcy@messner.com               Email and First Class Mail
St. Timothys Episcopal Church                                         1401 E Dry Creek Rd                                     Centennial, CO 80122                                                                                                                    dennis4627@aol.com                   Email and First Class Mail
St. Timothys Episcopal Church                                         1020 24th St                                            West Des Moines, IA 50266                                                                                                               office@sttimothysiowa.org            Email and First Class Mail
St. Timothys Episcopal Church                                         Attn: Sr Warden                                         P.O. Box 1527                          Wilson, NC 27894                                                                                 Parish@sttimothyswilson.org          Email and First Class Mail
St. Timothys Greenville, Episcopal Diocese Of East Carolina           Attn: Joan Geiszler‐Ludlum                              P.O. Box 1336                          Kinston, NC 28503                                                                                johnpa@st‐tim.org                    Email and First Class Mail
St. Timothys School, Inc                                              Attn: Timothy Tinnesz                                   4523 Six Forks Rd                      Raleigh, SC 27609                                                                                ttinnesz@sttimothys.org              Email and First Class Mail
St. Timothys Umc                                                      Attn: Alan G Yakish                                     5221 Sweet Basil Ln                    Cedar Falls, IA 50613                                                                            yakishalang@gmail.com                Email and First Class Mail
St. Timothys Umc                                                      Attn: Office Manager                                    3220 Terrace Dr                        Cedar Falls, IA 50613                                                                            yakishalang@gmail.com                Email and First Class Mail
St. Ursula School, Inc                                                Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Ursulas R C Congregation, Inc                                     Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Veronicas R C Congregation, Inc                                   Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Vincent De Paul Parish                                            c/o Cullen and Dykman LLP                               Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd                       Garden City, NY 11530                           mroseman@cullenllp.com               Email and First Class Mail
St. Vincent De Paul Parish (Babylon, Ny)                              c/o Cullen and Dykman LLP                               Attn: Matthew G Roseman                100 Quentin Roosevelt Blvd                       Garden City, NY 11530                           mroseman@cullenllp.com               Email and First Class Mail
St. Vincent De Paul R C Congregation, Inc                             Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Wenceslaus' R C Congregation, Inc                                 Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St. Wilfrid Of York, The Episcopal Church Huntington Beach            Attn: Rev Steve Swartzell                               18631 Chapel Ln                        Huntington Beach, CA 92646‐1831                                                                  steve@stwilfirdschurch.org           Email and First Class Mail
St. William Of York R C Congregation,Inc                              Attn: Matthew W Oakey                                   218 N Charles St, Ste 400              Baltimore, MD 21201                                                                              moakey@gejlaw.com                    Email and First Class Mail
St.Davids Episcopal Church                                            Carolyn Elf Beranek                                     12080 Cameron Way                      Maxton, NC 28364                                                                                 beranekjcd@earthlink.net             Email and First Class Mail
St.Davids Episcopal Church                                            P O Box 334                                             Laurinburg, NC 28353‐0334                                                                                                               beranekjcd@earthlink.net             Email and First Class Mail
St.Theodores Episcopal Church                                         Attn: John Tisdale                                      200 W Capitol Ave, Ste 2300            Little Rock, AR 72201                                                                            jtisdale@wlj.com                     Email and First Class Mail
Stadium Sports                                                        Attn: Scott Hoffman                                     933 E 3rd Ave                          Spokane, WA 99202                                                                                scott@stadiumsports.org              Email and First Class Mail
Stadium Sports                                                        933 E 3rd Ave                                           Spokane, WA 99202‐2215                                                                                                                                                       First Class Mail
Stallsville United Methodist Church                                   Attn: Rolland Fitch                                     255 Stallsville Rd                     Summerville, SC 29485                                                                            scouting@stallsvilleumc.org          Email and First Class Mail
Stamford United Methodist Church                                      Attn: Debra Coager                                      P.O. Box 133                           88 Main St                                       Stamford, NY 12767                              dgcoager.dds@gmail.com               Email and First Class Mail
Stanberry Mo Umc                                                      Attn: Jackie Cameron Treasurer                          508 N Park                             Stanberry, MO 64489                                                                              jackiecameron72@yahoo.com            Email and First Class Mail
Stanford University                                                   fbo Anthony Bui                                         496 Lomita Mall, Durand Bldg, 3rd Fl   Stanford, CA 94305                                                                                                                    First Class Mail
Stanford University                                                   fbo Jakob Kaplan                                        496 Lomita Mall, Durand Bldg, 3rd Fl   Stanford, CA 94305                                                                                                                    First Class Mail
Stanford University                                                   fbo James Woma                                          496 Lomita Mall, Durand Bldg, 3rd Fl   Stanford, CA 94305                                                                                                                    First Class Mail
Stanford University                                                   fbo James Woma                                          Montag Hall 355 Galvez                 Stanford, CA 94305‐6106                                                                                                               First Class Mail
Stanford University                                                   fbo John Timony III                                     Montag Hall 355 Galvez                 Stanford, CA 94305‐6106                                                                                                               First Class Mail
Stanford University                                                   fbo Michael Kao                                         496 Lomita Mall, Durand Bldg, 3rd Fl   Stanford, CA 94305                                                                                                                    First Class Mail
Stanford University                                                   fbo Michael Kao                                         Montag Hall 355 Galvez                 Stanford, CA 94305‐6106                                                                                                               First Class Mail
Stange Company, Inc                                                   2324 Weldon Pkwy                                        St Louis, MO 63146‐3208                                                                                                                                                      First Class Mail
Stanhope United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                         Tampa, FL 33602                                 ERICE@BRADLEY.COM                    Email and First Class Mail
Stanley A. Hirtle                                                     1230 Amherst Pl                                         Dayton, OH 45406                                                                                                                        shirtle@sbcglobal.net                Email and First Class Mail
Staples                                                               P O Box 660406                                          Dallas, TX 75266‐0406                                                                                                                                                        First Class Mail
Staples Business Advantage                                            P O Box 105748                                          Atlanta, GA 30348                                                                                                                       arremittance@staples.com             Email and First Class Mail
Staples Business Advantage                                            c/o Staples                                             Attn: Tom Riggleman                    7 Technology Cir                                 Columbia, SC 29203                              thomas.riggleman@staples.com         Email and First Class Mail
Staples, Inc                                                          dba Staples Contract & Commerc                          P.O. Box 660409                        Dallas, TX 75266‐0409                                                                                                                 First Class Mail
Stapleton/Clark, LLC                                                  Stephen Stapleton                                       207 S. 95th Street                     Omaha NE 68114                                                                                   stephen@stapletonclark.com           Email and First Class Mail
Star City First United Methodist Church                               Attn: Melissa Keahey                                    300 Washington St                      Star City, AR 71667                                                                              starcity.fumc@gmail.com              Email and First Class Mail
Star City United Methodist Church                                     Attn: William H Peppers                                 3170 E 800 S                           Star City, IN 46985                                                                              billpeppers@outlook.com              Email and First Class Mail
Star Stationers                                                       P O Box 690070                                          Charlotte, NC 28227‐7001                                                                                                                                                     First Class Mail
Stark & Stark, PC                                                     Michael G. Donahue                                      993 Lenox Dr                           Lawrenceville NJ 08648                                                                           mdonahue@stark‐stark.com             Email and First Class Mail
Stark Umc                                                             c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Stark United Methodist Church ‐ Jackson                               c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Starnes Pallet Service, Inc                                           Attn: Meghan Marie Starnes Moore                        4000 Jeff Adams Dr                     Charlotte, NC 28206                                                                              steve@starnespallet.com              Email and First Class Mail
Starnes Pallet Service, Inc                                           Attn: Meghan Starnes                                    P.O. Box 5484                          Charlotte, NC 28299‐5484                                                                         steve@starnespallet.com              Email and First Class Mail
Starrett Memorial United Methodist Church                             Attn: Pastor                                            40 Island St                           Athol, MA 01331                                                                                  office@starrettmemorialumc.org       Email and First Class Mail
State Electric Supply Co                                              P O Box 890889                                          Charlotte, NC 28289‐0889                                                                                                                                                     First Class Mail
State Insurance Fund Corp                                             P O Box 365028                                          San Jose, PR 00936                                                                                                                      alejandro.suarez@fondopr.com         Email and First Class Mail
State Of Maine                                                        35 State House Station                                  Augusta, ME 04333‐0035                                                                                                                                                       First Class Mail
State Of Maryland                                                     P O Box 17405                                           Baltimore, MD 21297‐1405                                                                                                                                                     First Class Mail
State Of New York Department Of Labor                                 c/o Unemployment Insurance Div                          Attn: Lisa Pearson                     Ui Div‐Gov A Harriman State Office Bldg Campus   Bldg 12, Rm 256              Albany, NY 12240                                        First Class Mail
State Of Nj‐Sales & Use Tax                                           P O Box 999                                             Trenton, NJ 08646‐0999                                                                                                                                                       First Class Mail
State Of Wyoming Dept Of Revenue                                      Attn: Donna Campbell                                    Excise Tax Div                         122 W 25th St                                    Cheyenne, WY 82002‐0110                                                              First Class Mail
State Of Wyoming, Department Of Revenue                               Attn: Donna Campbell                                    122 W 25th St                          Cheyenne, WY 82002‐0110                                                                                                               First Class Mail
State Street United Methodist Church                                  300 W Valley Dr                                         Bristol, VA 24201                                                                                                                       churchoffice@state‐street.org        Email and First Class Mail
State Street United Methodist Church, Inc                             1101 State St                                           Bowlins Green, KY 42102                                                                                                                 jcas@twc.com                         Email and First Class Mail
Staves Memorial Umc                                                   Attn: Finance Chair                                     2747 E Madison Ave                     Des Moines, IA 50317                                                                             Tasampollard@netzero.com             Email and First Class Mail
Staves Memorial Umc                                                   Attn: Terri Pollard                                     1241 E 33rd St                         Des Moines, IA 50317                                                                             tasampollard@netzero.com             Email and First Class Mail
Staybridge Suites Las Colinas                                         c/o Staybridge, Suites ‐ Dallas Las Colinas, TX; HPT    1201 Exec Cir                          Irving, TX 75038                                                                                 Dondi.Santoya@ihg.com                Email and First Class Mail
Ste Johns Korean United Methodist Church                              Attn: Rev Sang‐Yeon Cho                                 2600 Massachusetts Ave                 Lexington, MA 02421                                                                              sangyean@hotmail.com                 Email and First Class Mail
Stealey United Methodist Church                                       Attn: Treasurer                                         521 Milford St                         Clarksburg, WV 26301                                                                             stealeyumc@gmail.com                 Email and First Class Mail
Steelcon Supply Co                                                    Attn: Donna Zandlo                                      265 Industrial Dr                      Beckley, WV 25801                                                                                dzandlo@raighmine.com                Email and First Class Mail
Steele Creek Presbyterian Church At Pleasant Hill, Inc                Attn: Jeff Pinkston & William L Harraman                15000 S Tryon St                       Charlotte, NC 28278                                                                              jeff@steelecreekchurch.org           Email and First Class Mail
Steele Memorial United Methodist Church                               Attn: Trustees, Eddie Smith                             733 Shaw St                            P.O. Box 346                                     Barboursville, WV 25504                         church@steelememorial.com            Email and First Class Mail
Steffon Arrington, Pastor                                             Spring Woods United Methodist Church                    1711 Cypress Creek Pkwy                Houston, TX 77090                                                                                sarrington@springwoodsumc.org        Email and First Class Mail
Steidley Law Firm, Pc                                                 Larry Russell Steidley, Jr                              319 W 1st St                           P.O. Box 98                                      Claremore, OK 74108‐0098                        debbie@steidleylaw.com               Email and First Class Mail
Steinberg Burtker & Grossman Ltd                                      Richard J. Grossman                                     1847 N. Orchard Street                 Chicago IL 60614                                                                                 rickgrossman@lawyer.com              Email and First Class Mail
Steinberg, Symer & Platt, LLP                                         Attn: Jonathan E Symer                                  27 Garden St                           Poughkeepsie, NY 12603                                                                           jsymer@sspp‐law.com                  Email and First Class Mail
Stephen C Albery                                                      3510 Lakeshore                                          Waterford, MI 48329                                                                                                                                                          First Class Mail
Stephen Clay Straham                                                  310 Power St                                            Refugio, TX 78377                                                                                                                       straham_steve@yahoo.com              Email and First Class Mail
Stephen E Marrs                                                       P O Box 337                                             Blossom, TX 75416                                                                                                                       steve.marrs@yahoo.com                Email and First Class Mail
Stephen W Owen                                                        c/o Boy Scouts of America                               Attn: Chase Koontz                     1325 W Walnut Hill Ln                            Irving, TX 75015                                chase.koontz@scouting.org            Email and First Class Mail
Stephen Walter Humphrey, Jr                                           29025 Livingston Dr                                     Mechanicsville, MD 20659                                                                                                                preacher.steve.humphrey@gmail.com    Email and First Class Mail
Stephens City Umc                                                     c/o Bradley Arant Boult Cummings LLP                    Attn: Edwin G Rice                     100 N Tampa St, Ste 2200                         Tampa, FL 33602                                 erice@bradley.com                    Email and First Class Mail
Stephens City United Methodist Church                                 Attn: Trustees, Stephens City United Methodist Church   5291 Main St                           P.O. Box 428                                     Stephens City, VA 22655                         jmoore@stephenscityumchurch.com      Email and First Class Mail
Stephenson United Methodist Church                                    Attn: Gene Full                                         805 Liberty St                         Parkersburg, WV 26101                                                                            stephensonumcwv@gmail.com            Email and First Class Mail
Sterling Heights First United Methodist Church                        Attn: David Lamb                                        11333 16 1/2 Mile Rd                   Sterling Heights, MI 48312                                                                       david.lamb0422@yahoo.com             Email and First Class Mail
Sterling United Methodist Church (79002)                              c/o Bentz Law Firm                                      Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200                       Pittsburgh, PA 15228                            lspagnolo@bentzlaw.com               Email and First Class Mail
Stetson Memorial United Methodist Church                              Stetson Memorial Umc, Rev Dan Blevins                   P.O. Box 680                           Patten, ME 04765                                                                                 revblev.patten@gmail.com             Email and First Class Mail
Stetson Memorial United Methodist Church                              Attn: Robin D Blevins                                   P.O. Box 725, 17 Houlton St            Patten, ME 04765                                                                                 revblev.surry@juno.com               Email and First Class Mail
Stetson University                                                    fbo Kiler Melvin                                        421 N Woodland Blvd, Unit 8379         Deland, FL 32723‐8421                                                                                                                 First Class Mail
Steuerwald Witham & Youngs, LLP                                       Edward R. Hannon                                        PO Box 503                             Danville IN 46122                                                                                ehannon@shwlayers.com                Email and First Class Mail
Steve Currens                                                         Chair, Board of Trustees                                729 Willowridge Dr                     Kokomo, IN 46901                                                                                 rcurrens@aol.com                     Email and First Class Mail
Steve Hemsley                                                         c/o Boy Scouts of America                               Attn: Chase Koontz                     1325 W Walnut Hill Ln                            Irving, TX 75015                                chase.koontz@scouting.org            Email and First Class Mail
Steve L. Wilson                                                       435 2nd St, Ste 500                                     Macon, GA 31201                                                                                                                         steve.wilson@jonescork.com           Email and First Class Mail
Steve P. Mcgowan                                                      c/o Boy Scouts of America                               Attn: Chase Koontz                     1325 W Walnut Hill Ln                            Irving, TX 75015                                chase.koontz@scouting.org            Email and First Class Mail
Steve R Gregory                                                       1601 S Adams St, Ste A                                  Fulton, MS 38843                                                                                                                                                             First Class Mail
Steven C. Pearson                                                     11 N Water St, 27th Fl                                  Rsa Tower                              Mobile, AL 36602                                                                                 scp@ajlaw.com                        Email and First Class Mail
                                                               Case 20-10343-LSS                                       Doc 2541                              Filed 04/07/21                                                Page 75 of 87

Steven Rendle                                                          c/o Boy Scouts of America                       Attn: Chase Koontz                1325 W Walnut Hill Ln            Irving, TX 75015                                       chase.koontz@scouting.org                               Email and First Class Mail
Steven W Davis                                                         380 Maple Ave                                   Cheshire, CT 06410                                                                                                        steven.w.davis86@gmail.com                              Email and First Class Mail
Steven W. Browning Sr.                                                 3285 Ramey Dr                                   Zachary, LA 70791                                                                                                         andconsulting@aol.com                                   Email and First Class Mail
Steven Weekes                                                          c/o Boy Scouts of America                       Attn: Chase Koontz                1325 W Walnut Hill Ln            Irving, TX 75015                                       chase.koontz@scouting.org                               Email and First Class Mail
Stevens Institute Of Technology                                        fbo Benjamin Coccia Schablin                    1 Castle Pont On Hudson           Hoboken, NJ 07030                                                                                                                               First Class Mail
Stevens Martin Vaughn & Tadych                                         Attn: Kenneth Matthew Vaughn                    1101 Haynes St, Ste 100           Raleigh, NC 27604                                                                       matt@smvt.com                                           Email and First Class Mail
Stevens Memorial United Methodist Church                               Attn: Nikki Edleman                             8 Shady Ln                        South Salem, NY 10590                                                                   nikki.edleman@nyac‐umc.com                              Email and First Class Mail
Stevenson United Methodist                                             c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Stevensville United Methodist Church                                   Attn: Rev David F Hills                         5506 Ridge Rd                     Stevensville, MI 49127                                                                  dfhills@gmail.com                                       Email and First Class Mail
Stevensville United Methodist Church                                   Attn: Leonard R Johnson, Treasurer              216 College St                    Stevensville, MT 59870                                                                  lrkmjohnson@frontier.com                                Email and First Class Mail
Stevensville United Methodist Church                                   Attn: Leonard Johnson                           216 College St                    Stevensville, MT 59870                                                                  revsarahmerchant@gmail.com                              Email and First Class Mail
Steves Auto Parts LLC                                                  1808 Main St E                                  Oak Hill, WV 25901‐2324                                                                                                                                                           First Class Mail
Steward Umc                                                            507 Main St                                     Steward, IL 60553                                                                                                         mecthmpsn@gmail.com                                     Email and First Class Mail
Stewart & Stevenson                                                    1631 Chalk Hill Rd                              Dallas, TX 75212‐5804                                                                                                                                                             First Class Mail
Stewart Memorial ‐ Daytona Beach                                       c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Stewart Memorial ‐ Daytona Beach                                       317 N Dr Martin Luther King Jr Blvd             Daytona Beach, FL 32114                                                                                                                                                           First Class Mail
Stewartstown United Methodist (09470)                                  c/o Bentz Law Firm                              Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                   lspagnolo@bentzlaw.com                                  Email and First Class Mail
Stewartsville Presbyterian Church                                      Attn: Charles Nowalk                            50 N Main St                      Stewartsville, NJ 08886                                                                 sessionclerk.spc@gmail.com                              Email and First Class Mail
Stewartsville Presbyterian Church                                      Attn: Charles Nowalk                            550 N Main St                     Stewartsville, NJ 08886‐2036                                                            sessionclerk.spc@gmail.com                              Email and First Class Mail
Stidham United Methodist Church                                        Attn: Darin Hendrey                             5300 S 175 W                      Lafayette, IN 47909                                                                     stidhamumc@yahoo.com                                    Email and First Class Mail
Stillwater Highland Park United Methodist Church                       Attn: Treasurer Dennis Bertholf                 Highland Park Umc                 524 N Stallard St                Stillwater, OK 74075                                                                                           First Class Mail
Stilwell Umc                                                           c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Stites & Harbison Pllc                                                 Attn: Brian Pollock                             400 W Market St, Ste 1800         Louisville, KY 40202                                                                    bpollock@stites.com                                     Email and First Class Mail
Stites & Harbison Pllc                                                 400 W Market St, Ste 1800                       Louisville, KY 40202‐3352                                                                                                                                                         First Class Mail
Stobierski & Connor                                                    John P. Connor                                  337 Main Street                   Greenfield MA 01301                                                                     jconnor@stobierski.com                                  Email and First Class Mail
Stockton: Wesley                                                       Attn: Sheila Zink                               127 E Benton                      Stockton, IL 61085                                                                      wesleyumc25@gmail.com                                   Email and First Class Mail
Stockwell United Methodist Church                                      Attn: Roger McIntyre                            8133 S 350 E                      Lafayette, IN 47909                                                                     mcintyrerog@gmail.com                                   Email and First Class Mail
Stockwell United Methodist Church                                      P O Box 176                                     Stockwell, IN 47983                                                                                                       stockwell@frontiernet.net                               Email and First Class Mail
Stokesburg Umc                                                         Attn: Ward Triche (Cor)                         P.O. Box 521                      Walnut Cove, NC 27052                                                                   wltriche@yahoo.com                                      Email and First Class Mail
Stokesdale Umc                                                         c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Stone Chapel Umc                                                       Attn: Treasurer Stone Chapel Umc                1448 Stone Chapel Rd              New Windsor, MD 21776                                                                                                                           First Class Mail
Stone United Methodist Church (89626)                                  c/o Bentz Law Firm                              Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                   lspagnolo@bentzlaw.com                                  Email and First Class Mail
Stone United Methodist Church (89626)                                  c/o Bentz Law Firm                              Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                                                                           First Class Mail
Stone Warrior Design & Innovation                                      Attn: Brian A Shannon                           11 Diamond St                     Terryville, CT 06786‐5209                                                                                                                       First Class Mail
Stone Warrior Design & Innovation                                      Attn: Brian A Shannon                           11 Diamond St                     Terryville, CT 06786‐5209                                                                                                                       First Class Mail
Stonebridge United Methodist                                           Attn: Jana Morales                              1800 S Stonebridge Dr             Mckinney, TX 75072‐5616                                                                 jana@mysumc.org                                         Email and First Class Mail
Stonehill College                                                      fbo Gregory F Beagen                            320 Washington St                 Easton, MA 02357                                                                                                                                First Class Mail
Stonewall Jackson Area Cncl 763                                        801 Hopeman Pkwy                                Waynesboro, VA 22980‐1825                                                                                                                                                         First Class Mail
Stonington United Methodist Church                                     Attn: Susan M Davenport                         459 Newbury Neck Rd               Surry, ME 04684                                                                         revsuedave@gmail.com                                    Email and First Class Mail
Stony Brook Community Church                                           216 Christian Ave                               Stony Brook, NY 11790                                                                                                     stonybrookcommunitychurch@gmail.com                     Email and First Class Mail
Stony Brook Community Church                                           c/o Stony Brook Community Church                Gerald Meyer ‐ Trustee            216 Christian Ave                Stony Brook, NY 11790                                  stonybrookcommunitychurch@gmail.com                     Email and First Class Mail
Stony Hill                                                             c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Stony Point Umc                                                        c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Storage Assessments LLC                                                Attn: John Little                               P.O. Box 864017                   Plano, TX 75086‐4017                                                                                                                            First Class Mail
Storage Assessments LLC                                                P O Box 864017                                  Plano, TX 75086‐4017                                                                                                                                                              First Class Mail
Stoughton United Methodist Church                                      Attn: Pastor                                    525 Lincoln Ave                   Stoughton, WI 53589‐1225                                                                pastor@stoughtonumc10.org                               Email and First Class Mail
Stout Memorial Umc                                                     Attn: Sam Wigal & Greg Bolton                   3329 Broad St                     Parkersburg, WV 26104                                                                   stoutmemorial@gmail.com                                 Email and First Class Mail
Straight From The Heart, Inc                                           5404 N Montana Ave                              Portland, OR 97217‐4557                                                                                                                                                           First Class Mail
Strasburg Umc                                                          c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Stratford Umc                                                          c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Stratford Umc ‐ Stratford                                              c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Stratmoor Hills United Methodist Church                                1705 Cheyenne Meadows Rd                        Colorado Springs, CO 80906                                                                                                alane.sheaves@gmail.com                                 Email and First Class Mail
Stratus Midco, Inc                                                     210 N Tucker Blvd 6th Fl                        St Louis, MO 63101‐1941                                                                                                                                                           First Class Mail
Stratus Midco, Inc                                                     D/B/A Contegix                                  210 N Tucker Blvd 6th Fl          St Louis, MO 63101‐1941                                                                                                                         First Class Mail
Strawbridge United Methodist Church                                    Attn: Sr Pastor Todd Jordan                     5629 Kingwood Dr                  Kingwood, TX 77345                                                                      todd.jordan@strawbridge‐umc.org                         Email and First Class Mail
Stringer United Methodist Church                                       Attn: Tommy Or Becky Grant                      96 County Rd 17                   Stringer, MS 39481                                                                                                                              First Class Mail
Striplin Terrace United Methodist Church                               Attn: Rick Jones                                4170 Striplin Terrace Dr          Columbus, GA 31909                                                                      rjones1838@aol.com                                      Email and First Class Mail
Strong United Methodist Church                                         Attn: Trustees                                  P.O. Box 33                       8 Church Hill Rd                 Strong, ME 04983                                       aikensl622@gmail.com                                    Email and First Class Mail
Strongsville Historical Society                                        Attn: Ruth Brickley                             13305 Pearl Rd                    Strongsville, OH 44136                                                                  rrbrick@aol.com                                         Email and First Class Mail
Strongsville Rotary Foundation/ Rotary Club Of Strongsville            Attn: Dan Sage                                  7379 Pearl Rd                     Middleburg Heights, OH 44130                                                            dsage@machor.com                                        Email and First Class Mail
Strongville United Methodist Church                                    Attn: Dave Scavuzzo                             13500 Royalton Rd                 Strongville, OH 44136‐4646                                                              daves@strongsvilleumc.org; office@strongsvilleumc.org   Email and First Class Mail
Stroud First United Methodist Church                                   Attn: Arthur Thompson, Treasurer                324 N 2nd Ave                     Stroud, OK 74079                                                                        stroudumc@gmail.com                                     Email and First Class Mail
Stroudsburg Umc                                                        c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Stroudsburg Umc                                                        547 Main St                                     Stroudsburg, PA 18360                                                                                                                                                             First Class Mail
Stroudsburg Umc 547 Main St, Stroudsburg Pa                            547 Main St                                     Stroudsburg, PA 18360                                                                                                                                                             First Class Mail
Stroudsburg Umc 547 Main St, Stroudsburg Pa                            c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                                                                                First Class Mail
Stroudsburg: Faith                                                     c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Stroudsburg: Faith                                                     1160 Clause Dr                                  Stroudsburg, PA 18360                                                                                                                                                             First Class Mail
Sts Matthew And Mark Episcopal Church (Barrington)                     c/o the Tamposi Law Group, Pc                   Attn: Peter N Tamposi             159 Main St                      Nashua, NH 03060                                       office@gslacrosse.org                                   Email and First Class Mail
Sts Matthew And Mark Episcopal Church (Barrington)                     c/o the Tamposi Law Group, Pc                   Attn: Peter N Tamposi             159 Main St                      Nashua, NH 03060                                       peter@thetamposilawgroup.com                            Email and First Class Mail
Sts Philip And James RC Church                                         c/o Cullen and Dykman LLP                       Attn: Matthew G Roseman           100 Quentin Roosevelt Blvd       Garden City, NY 11530                                  mroseman@cullenllp.com                                  Email and First Class Mail
Sts Philip And James School                                            Attn: Andre L Kydala                            54 Old Hwy 22                     Clinton, NJ 08809                                                                                                                               First Class Mail
Sts. Peter And John Episcopal Church, Auburn                           Attn: Martha L Berry                            P.O. Box 3520                     Syracuse, NY 13220‐3520                                                                 secretary@sspeterandjohn.org                            Email and First Class Mail
Sts. Peter And Paul R.C. Church                                        c/o Moritt Hock & Hamroff LLP                   Attn: Theresa A. Driscoll         400 Garden City Plz              Garden City, NY 11530                                  tdriscoll@moritthock.com                                Email and First Class Mail
Sts. Peter And Paul R.C. Church                                        781 Wading River Rd                             Manorville, NY 11949                                                                                                                                                              First Class Mail
Stuart Mt Vernon United Methodist Church                               Attn: Bruce Miller                              219 NW 2nd St                     P.O. Box 127                     Stuart, IA 50250                                       stuart‐mountvernon‐umc@iaumc.net                        Email and First Class Mail
Stuart Mt Vernon United Methodist Church                               c/o Varley Law Office Plc                       Attn: Karen K Varley              201 NE 2nd St                    P.O. Box 235               Stuart, IA 50250            varleylaw@iabar.org                                     Email and First Class Mail
Stuart Umc                                                             c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Sturgis First Umc                                                      First Umc                                       200 Pleasant St                   Sturgis, MI 49091                                                                       fumcsturgis@gmail.com                                   Email and First Class Mail
Sturgis First Umc                                                      Attn: John Blanchard                            200 Pleasant St                   Sturgis, MI 49091                                                                                                                               First Class Mail
Stuttgart First United Methodist Church                                Attn: Lee Bradley                               307 E 4th St                      Stuttgart, AR 72160                                                                     secretary@stuttgartfumc.org                             Email and First Class Mail
Succasunna United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Sudbury United Methodist Church                                        Attn: Finance Committee Chairperson             251 Old Sudbury Rd                Sudbury, MA 01776‐1842                                                                  richardjmorris@comcast.net                              Email and First Class Mail
Suffield Ucc                                                           Attn: Karin Wright                              1115 State Rte 43                 Suffield, OH 44260                                                                      suffielduccoffice@gmail.com                             Email and First Class Mail
Suffolk County Cncl 404                                                7 Scouting Blvd                                 Medford, NY 11763‐2241                                                                                                                                                            First Class Mail
Suffolk County Council Bsa                                             7 Scouting Blvd                                 Medford, NY 11763‐2241                                                                                                                                                            First Class Mail
Sugar Creek Umc Trustee Chair                                          Attn: Kevin Richard Jones                       11712 Catholic Cemetery Rd        Glenarm, IL 62536                                                                       kevinjones1911@yahoo.com                                Email and First Class Mail
Sugar Creek United Methodist Church                                    Attn: Kevin R Jones                             1022 New City Rd                  Chatham, IL 62629                                                                       pdinges@sugarcreek.org                                  Email and First Class Mail
Sugar Grove Umc                                                        176 Main St                                     Sugar Grove, IL 60554                                                                                                     revtammyscott@gmail.com                                 Email and First Class Mail
Sugar Grove United Methodist Church (88688)                            c/o Bentz Law Firm                              Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                   lspagnolo@bentzlaw.com                                  Email and First Class Mail
Sugar Hill United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Sugar Hill United Methodist Church                                     c/o Friday, Eldredge & Clark LLP                Attn: Lindsey Emerson Raines      400 W Capitol Ave, Ste 2000      Little Rock, AR 72201                                  lraines@fridayfirm.com                                  Email and First Class Mail
Sugar Hill United Methodist Church                                     Attn: Virginia Kesterson                        1621 Sugar Hill Rd                Texarkana, AR 71854                                                                     sugarhillumc@gmail.com                                  Email and First Class Mail
Sugar Land First United Methodist Church                               Attn: Executive Dir, Linda Haskew               431 Eldridge Rd                   Sugar Land, TX 77478                                                                    linda.haskew@sugarlandmethodist.org                     Email and First Class Mail
Sugar Loaf United Methodist Church                                     1387 Kings Hwy                                  Sugar Loaf, NY 10981                                                                                                      michael.barry@nyac‐umc.com                              Email and First Class Mail
Sugar Loaf United Methodist Church                                     Attn: Rev Michael H Barry, Jr                   1387 Kings Hwy                    Sugar Loaf, NY 10981                                                                    michael.barry@nyac‐umc.com                              Email and First Class Mail
Sugarloaf United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Sugarloaf United Methodist Church                                      1795 Old Peachtree Rd                           Duluth, GA 30097‐3417                                                                                                                                                             First Class Mail
Sullivan Papam Black McGruth & Collins PC                              Frank Floriani, Esq,                            120 Broadway                      New York NY 10279                                                                       ffloriani@triallaw1.com                                 Email and First Class Mail
Sullivan Papam Black McGruth & Collins PC                              Frank Floriani, Esq,                            120 Broadway                      New York NY 10279                                                                       ffloriani@triallawl.com                                 Email and First Class Mail
Sulphur Bluff United Methodist Church                                  Attn: Treasurer                                 P.O. Box 33                       Sulphur Bluff, TX 75481                                                                 aldomoltenitruckinginc@gmaill.com                       Email and First Class Mail
Sulphur Springs Umc                                                    Attn: David Mongold                             1432 Gray‐Sulphur Springs Rd      Jonesborough, TN 37659                                                                  debbie@sulphurspringsumc.com                            Email and First Class Mail
Sulphur Springs United Methodist Church                                Attn: Treasurer                                 17151 Cr 62                       Watertown, NY 13605                                                                     adamsunitedmethodistchurch@gmail.com                    Email and First Class Mail
Sulphur Springs United Methodist Church                                Attn: Marianne Malatino                         16072 Cr 62                       Watertown, NY 13605                                                                     malatino16072@yahoo.com                                 Email and First Class Mail
Summer Grove United Methodist Church                                   Attn: Jerry Waters                              9119 Dean Rd                      Shreveport, LA 71118‐2859                                                               sgumcoffice@bellsouth.net                               Email and First Class Mail
Summer United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Summer United Methodist Church                                         c/o Bradley Arant Boult Cummings, LLP           Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Summerdale United Methodist Church (178847)                            c/o Bentz Law Firm                              Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                   lspagnolo@bentzlaw.com                                  Email and First Class Mail
Summerfield United Methodist Church                                    Attn: Barbara Harris                            110 Clermont Ave                  Bridgeport, CT 06610                                                                    sumc110@outlook.com                                     Email and First Class Mail
Summerhill Eumc (183035)                                               c/o Bentz Law Firm                              Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                   lspagnolo@bentzlaw.com                                  Email and First Class Mail
Summerland Hardware                                                    P O Box 420289                                  Summerland Key, FL 33042‐0289                                                                                                                                                     First Class Mail
Summerville First Umc                                                  c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Summerville First United Methodist Church 220 W Washington S           c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Summit Chapel United Methodist Church (97502)                          c/o Bentz Law Firm                              Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                                                                           First Class Mail
Summit Heights United Methodist Church                                 Attn: Chris Howlett                             7400 Outer Loop                   Louisville, KY 40228                                                                    pastor@summitheightsumc.org                             Email and First Class Mail
Summit Hills Baptist Church                                            c/o Kaplan Johnson Abate & Bird LLP             Attn: Tyler R. Yeager             710 W Main St 4th Fl             Louisville, KY 40202                                   tyeager@kaplanjohnsonlaw.com                            Email and First Class Mail
Summit Hills Baptist Church                                            4507 Summers Dr                                 Louisville, KY 40229                                                                                                                                                              First Class Mail
Summit Keys LLC                                                        dba Mangrove Marina                             200 Florida Ave                   Tavernier, FL 33070‐2641                                                                                                                        First Class Mail
Summit United Methodist Church                                         Attn: Dick Dobbins                              P.O. Box 1942                     Marshall, TX 75671                                                                      rev007dd@yahoo.com                                      Email and First Class Mail
Summit United Methodist Church                                         Attn: Jan Benson                                2870 State Rte 10                 Summit, NY 12175                                                                                                                                First Class Mail
Summit United Methodist Church ‐ Middletown                            c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Summit United Methodist Church (89821)                                 c/o Bentz Law Firm                              Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                   lspagnolo@bentzlaw.com                                  Email and First Class Mail
Sumner Group, Inc Dba Datamax Of Texas                                 800 Freeport Pkwy, Ste 400                      Coppell, TX 75019‐4730                                                                                                                                                            First Class Mail
Sumption Prairie United Methodist Church                               Attn: Mary Poczik                               24535 Roosevelt Rd                South Bend, IN 46614                                                                    sumptionumc@yahoo.com                                   Email and First Class Mail
Sun City Center United Methodist Church                                c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Sun Glingers                                                           Attn: Kenneth Finley                            1697 County Rd 14760              Paris, TX 75462                                                                         kw.finley@gmail.com                                     Email and First Class Mail
Sun Life Assurance Co Of Canada                                        1 York St                                       Toronto, ON M5J 0B6               Canada                                                                         Canada                                                           First Class Mail
Sun River United Methodist Church                                      Attn: Treasurer                                 P.O. Box 94                       Sun River, MT 59483                                                                     kikb@3rivers.net                                        Email and First Class Mail
Sun United Methodist Church                                            Pastor Paul Corse Jr                            P.O. Box 928                      Sun, LA 70463                                                                           joycecorse@aei.net                                      Email and First Class Mail
Sun United Methodist Church                                            Attn: Pastor Paul Corse Jr                      30487 Driftwood Ln                Bush, LA 70431                                                                          joycecorse@au.net                                       Email and First Class Mail
Sunbury United Methodist Church                                        Attn: Chris Sharlike                            100 W Cherry St                   Sunbury, OH 43074                                                                       csharlike@sunburyumc.org                                Email and First Class Mail
Suncook Umc                                                            Attn: Dongmyung Shim                            160 Main St                       Pembroke, NH 03275                                                                      suncookchurch@gmail.com                                 Email and First Class Mail
Suncreek United Methodist Church                                       Church Administrator                            1517 W Mcdermott Dr               Allen, TX 75013                                                                         Lucinda@SuncreekUMC.org                                 Email and First Class Mail
Suncrest United Methodist Church                                       479 Van Voorhis Rd                              Morgantown, WV 26505                                                                                                      estepunit@gmail.com                                     Email and First Class Mail
Sunders & Walker, P.A.                                                 Joseph H. Saunders, Esquire                     3491 Gandy Blvd. Ste 200          Pinellas Park FL 33781                                                                  peter@saunderslawyers.com                               Email and First Class Mail
Sundown United Methodist Church                                        Attn: Seung Jin Hong                            P.O. Box 86                       Grahamsville, NY 12740                                                                  sundownumc@gmail.com                                    Email and First Class Mail
Sunny Lane United Methodist Church, Inc                                Attn: Donna Alexander Treasurer                 2020 S Sunnylane Rd               Del City, OK 73115                                                                      dalexander@sunnlandeumc.com                             Email and First Class Mail
Sunny Side Umc ‐ Sunny Side                                            c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Sunnycrest Um Church                                                   Attn: Rev Mark Helm                             1921 W Bradford St                Marion, IN 46952                                                                        sumc@indy.rr.com                                        Email and First Class Mail
Sunnycrest United Methodist Church                                     Attn: Eddie Fischer                             4801 W 41 St                      Sioux Falls, SD 57106                                                                   office@sunnycrest.org                                   Email and First Class Mail
Sunrise Presbyterian Church                                            18400 NW 68th Ave                               Miami, FL 33015                                                                                                           www@sunrise.org                                         Email and First Class Mail
Sunrise Presbyterian Church Of Salina                                  Attn: Todd Davidson                             P.O. Box 1247                     Salina, KS 67402‐1247                                                                   davidson@hamptonlaw.com                                 Email and First Class Mail
Sunrise Presbyterian Church, C/O Administrator                         825 E Beloit                                    Salina, KS 67401                                                                                                          secretary@sunrisepresbyterian.com                       Email and First Class Mail
Sunrise United Methodist Church                                        2655 Briargate Blvd                             Colorado Springs, CO 80920                                                                                                chrism@sunriseumc.com                                   Email and First Class Mail
Sunrise United Methodist Church (Az)                                   c/o Clarke Law Firm, Plc                        Attn: Marilee Miller Clarke       8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                                   marilee@clarkelawaz.com                                 Email and First Class Mail
Sunrise United Methodist Church Nc                                     Attn: Fred Haggard, Treasurer                   105 Mint Julep Way                Holly Springs, NC 27540                                                                 mbschwegel@gmail.com                                    Email and First Class Mail
Sunset Canyon Baptist Church                                           Attn: Missy Kroll Atwood                        301 Country Ln                    Dripping Springs, TX 78620                                                              matwood@germer‐austin.com                               Email and First Class Mail
Sunset Canyon Baptist Church                                           Attn: Peggy Johnson                             4000 E Hwy 290                    Dripping Springs, TX 78620                                                              peggy@sunsetcanyonchurch.org                            Email and First Class Mail
Sunset Drive Umc                                                       Attn: Beverly H Thompson                        161 N Sunset Dr                   Broadway, VA 22815                                                                      bhoovthomp@hotmail.com                                  Email and First Class Mail
Sunset Drive Umc                                                       c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Sunset Drive United Methodist Church                                   Attn: Dale Cupp, Head Trustee                   P.O. Box 381                      Broadway, VA 22815                                                                      mcarchitects@verizon.net                                Email and First Class Mail
Suntreat                                                               P O Box 562                                     Hurley, NM 88043                                                                                                          suntreat@gilanet.com                                    Email and First Class Mail
Suntreat Beredagz                                                      Attn: Joseph Edend Steren                       100 Cortez Ave                    Hurley, NM 89043                                                                        suntreat@gilanet.com                                    Email and First Class Mail
Suntree United Methodist                                               c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Superior Building Services, Inc                                        3158 S 108th Ave, Ste 274                       Tulsa, OK 74146                                                                                                                                                                   First Class Mail
Superior Building Services, Inc Dba First Maintenance Co               c/o First Maintenance Co of Tulsa               Attn: Bill Farr                   3458 S 108th Ave, Ste 274        Tulsa, OK 74146                                        bill@fmctulsa.com                                       Email and First Class Mail
Supplyone Rockwell, Inc                                                Attn: Debbie Morgan                             P.O. Box 74007651                 Chicago, IL 60674                                                                       dmorgan@supplyone.com                                   Email and First Class Mail
Supplyone Rockwell, Inc                                                Attn: Brian J Sabin                             Capes Sokol                       8182 Maryland Ave, 15th Fl       St. Louis, MO 63105                                    Sabin@capessokol.com                                    Email and First Class Mail
Supplyone Rockwell, Inc                                                P O Box 534331                                  Atlanta, GA 30353‐4331                                                                                                                                                            First Class Mail
Surf City Baptist Church, Inc                                          Attn: Rev Robert Owings Jr                      304 Wilmington Ave                Surf City, NC 28445                                                                                                                             First Class Mail
Surf City Baptist Church, Inc                                          Attn: Reverent Robert E Owings, Jr              304 Wilmington Ave                Surf City, NC 28445                                                                                                                             First Class Mail
Surfside United Methodist Church                                       Attn: Rev Mary V Teasley                        800 13th Ave N                    Surfside Beach, SC 29575‐4163                                                           mvteasley@umcsc.org                                     Email and First Class Mail
Surgoinsville United Methodist Church                                  Attn: Gregory P Pierce                          P.O. Box 134                      Surgoinsville, TN 37873                                                                 pierce7385@bellsouth.net                                Email and First Class Mail
Susanna Wesley United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Susanna Wesley United Methodist Church                                 7433 SW 29th St                                 Topeka, KS 66614                                                                                                                                                                  First Class Mail
Susie Burgess, Treasurer                                               4630 Ashforth Way                               Owings Mills, MD 21117                                                                                                    Sburgess4630@gmail.com                                  Email and First Class Mail
Susquehanna Cncl 533                                                   815 Northway Rd                                 Williamsport, PA 17701‐3815                                                                                                                                                       First Class Mail
Susquehanna Conference Of The United Methodist Church                  c/o Bentz Law Firm                              Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                   lspagnolo@bentzlaw.com                                  Email and First Class Mail
Susquehanna Umc (077685)                                               c/o Bentz Law Firm                              Attn: Leonard Spagnolo            680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                   lspagnolo@bentzlaw.com                                  Email and First Class Mail
Susquehanna Umc (077685)                                               c/o Bentz Law Firm                              Attn: Sean Bollman                680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                   lspagnolo@bentzlaw.com                                  Email and First Class Mail
Sussex United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Sustainable Forestry Initiative, Inc                                   2121 K St NW, Ste 750                           Washington, DC 20037‐1908                                                                                                                                                         First Class Mail
Sutherland Ruritan Club                                                P O Box 57                                      Sutherland, VA 23885‐0057                                                                                                 jmbailey111@aol.com                                     Email and First Class Mail
Suwannee River Cncl 664                                                2032 Thomasville Rd                             Tallahassee, FL 32308‐0734                                                                                                                                                        First Class Mail
Suzanne L Dewalt                                                       535 Smithfield St, Ste 300                      Pittsburgh, PA 15222                                                                                                                                                              First Class Mail
Swain United Methodist Church                                          Attn: Rev Marion Luce                           4583 Lima Rd                      Geneseo, NY 14454                                                                       umcpastor1@verison.net                                  Email and First Class Mail
Swainsboro First United Methodist Church                               Attn: David W Unkles                            319 West Main St                  Swainsboeo, GA 30401                                                                    fumcswainsboro@gmail.com                                Email and First Class Mail
Swansea United Methodist Church                                        Attn: Christopher M Lollis                      305 N Church St                   Swansea, SC 29160                                                                       cmlollis@umcsc.org                                      Email and First Class Mail
Swansea United Methodist Church                                        Attn: Rev Christopher M Lollis                  117 Cotton Cordell Rd             Lexington, SC 29072                                                                     cmlollis@umcsc.org                                      Email and First Class Mail
Swartz & Swartz, P.C.                                                  Alan L. Cantor, Esq.; David W. Faraci, Esq      10 Marshall Street                Boston MA 02108                                                                         acantor@swartzlaw.com; dfaraci@swartzlaw.com            Email and First Class Mail
Swedish Evangelical Lutheran St. Johns Church Of Southside             Attn: Sheldon R Brown                           63 Oak Ave S, P.O. Box 859        Annandale, MN 55302                                                                     brown@annandalelaw.com                                  Email and First Class Mail
Sweeny First United Methodist Church Of Sweeny                         Attn: Dr Arthur W Richardson                    207 E 1st St                      Sweeny, TX 77480                                                                        ibmi@sbcglobal.net                                      Email and First Class Mail
Sweet Home United Methodist Church                                     218 N 6th St                                    Gadsden, AL 35901                                                                                                         sweethomeunited@att.net                                 Email and First Class Mail
Swensen & Shelley, PLLC                                                Kevin Swenson                                   107 S. 1470 E Ste 201             St George UT 84790                                                                      BSA@Attorney@swensonshelley.com                         Email and First Class Mail
Swensen & Shelley, PLLC                                                Kevin Swenson                                   107 S. 1470 E Ste 201             St George UT 84790                                                                      BSAattorney@swensenshelley.com                          Email and First Class Mail
Swensen & Shelley, PLLC                                                Kevin Swenson                                   107 S. 1470 E Ste 201             St George UT 84790                                                                      BSAattorneys@swensenshelley.com                         Email and First Class Mail
Swift Memorial United Methodist Church                                 Attn: Ann F Burnham                             P.O. Box 270                      10 Williston Rd                  Sagamore Beach, MA 02562                               tedann84@verizon.net                                    Email and First Class Mail
Swift Memorial United Methodist Church                                 P O Box 270                                     Sagamore Beach, MA 02562                                                                                                  tedann84@verizon.net                                    Email and First Class Mail
Sycamore Creek Church                                                  Attn: Mark Aupperlee                            105 N Church St                   P.O. Box 458                     Potterville, MI 48823                                  markaupperlee@sycamorecreekchurch.org                   Email and First Class Mail
Sycamore Creek Umc                                                     Attn: Mark Aupperlee                            1919 Pennsylvania                 Lansing, MI 48910                                                                       markaupperlee@sycamorecreekchurch.org                   Email and First Class Mail
Sycamore Tree United Methodist Church                                  1830 Clydesdale St                              Maryville, TN 37804                                                                                                       carlonsjones@att.net                                    Email and First Class Mail
Sycamore United Methodist Church                                       160 Johnson Ave                                 Sycamore, IL 60178                                                                                                        pastordan@sycamoreumc.org                               Email and First Class Mail
Sydenstricker Umc                                                      c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Sylva First Umc                                                        c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Sylvan Abbey United Methodist Church                                   c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Sylvan Hills United Methodist Church                                   Attn: Pastor Sara Bayles Charlton               9921 Hwy 107                      Sherwood, AR 72120                                                                      lraines@fridayfirm.com                                  Email and First Class Mail
Sylvan Ruritan Club                                                    Attn: Jack Patterson                            722 E Greensboro Chapel Hill Rd   Snow Camp, NC 27349‐9774                                                                jackalamancelumber@gmail.com                            Email and First Class Mail
Symphonix Solutions, Inc                                               Attn: Alyson Moore                              623 S Cedar St                    Charlotte, NC 28202‐1017                                                                amoore@symphonixsolutions.com                           Email and First Class Mail
Symphonix Solutions, Inc                                               623 S Cedar St                                  Charlotte, NC 28202‐1017                                                                                                                                                          First Class Mail
Syncb/Amazon                                                           P O Box 530958                                  Atlanta, GA 30353‐0958                                                                                                                                                            First Class Mail
Syracuse University                                                    fbo Michael Sessa                               200 Archbold North                Syracuse, NY 13244‐1140                                                                                                                         First Class Mail
Syracuse University                                                    fbo Robert V Fodera, Jr                         200 Archbold North                Syracuse, NY 13244‐1140                                                                                                                         First Class Mail
Syracuse University                                                    fbo Xavier Holliday                             200 Archbold North                Syracuse, NY 13244‐1140                                                                                                                         First Class Mail
Sysco South Florida, Inc                                               c/o Sysco Corp‐ Sysco Business Services         Attn: Wilderson Cheriscar         24500 Hwy 290                    Cypress, TX 77429                                      cheriscar.wilderson@corp.sysco.com                      Email and First Class Mail
Sysco South Florida, Inc                                               c/o Arnall Golden Gregory LLP                   Attn: Meghan Wells                171 17th St Nw, Ste 2100         Atlanta, GA 30363                                      meghan.wells@agg.com                                    Email and First Class Mail
T. J Solomon Law Group, PLLC                                           Tanika J. Solomon                               2120 Welch St.                    Houston TX 77019                                                                        attorney@tjsololaw.com                                  Email and First Class Mail
T.U.M.C.                                                               P O Box 815                                     Tooele, UT 84074                                                                                                          tooeleumc@gmail.com                                     Email and First Class Mail
Tabernacle Umc                                                         c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Tabernacle United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Tabernacle United Methodist Church                                     Attn: Randall L Calcutt                         6758 Francis Marion Rd            Pamplico, SC 29583                                                                      rlcalcutt@umcsc.org                                     Email and First Class Mail
Tabernacle United Methodist Church                                     Attn: Rev Randall L Calcutt                     1307 Yellowstone Dr               Florence, SC 29505                                                                      rlcalcutt@umcsc.org                                     Email and First Class Mail
Tabernacle United Methodist Church                                     Attn: Timothy Barnes, Trustee Chair             110 Highland Ave                  Binghamton, NY 13905                                                                    tbarnes29@gmail.com                                     Email and First Class Mail
Tabernacle United Methodist Church                                     Attn: Terry M Carey                             P.O. Box 7111                     Dothan, AL 36302                                                                        tcarey@careyandhamner.com                               Email and First Class Mail
Tabernacle United Methodist Church                                     4205 S Brannon Stand Rd                         Dothan, AL 36305                                                                                                                                                                  First Class Mail
Tabitha J Nelson                                                       6325 W Main St                                  Maryville, IL 62062                                                                                                       pastortabitha@stlukesmaryville.org                      Email and First Class Mail
Tabor Heights United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Tabor Lutheran Evangelical Lutheran Church                             Attn: Peter Harding                             45 Tabor Dr                       Branford, CT 06405                                                                      taborlutheranchurch@gmail.com                           Email and First Class Mail
Tabor: Woxall                                                          c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Taft Law                                                               David H. Thomas                                 65 East State St, Ste 1000        Columbus OH 43215‐4213                                                                  dthomas@taftlaw.com                                     Email and First Class Mail
Taft United Methodist Church                                           Attn: Roberta Devine                            630 N St                          Taft, CA 93268                                                                          taftumc1@gmail.com                                      Email and First Class Mail
Tahlequah First United Methodist Church                                Attn: Matthew D Franks                          300 W Deleware                    Tahlequah, OK 74464                                                                     matt.franks@tahlequahumc.org                            Email and First Class Mail
Tahoka United Methodist Church                                         Attn: Secretary / Treasurer and / Or Pastor     P.O. Box 500                      Tahoka, TX 79373                                                                        drlecours@gmail.com                                     Email and First Class Mail
Tahoka United Methodist Church                                         Attn: Secretary / Treasurer and / Or Pastor     P.O. Box 500                      Tahoka, TX 79373                                                                        rmedearis@lubbocklawfirm.com                            Email and First Class Mail
Tahsin Industrial Corp Usa                                             111 Howard Blvd, Ste 206                        Mt Arlington, NJ 07856‐1315                                                                                                                                                       First Class Mail
Talladega First United Methodist Church                                First United Methodist Church                   400 East St S                     Talladega, AL 35160                                                                     firstunitedme260@bellsouth.net; schastain@tcboe.org     Email and First Class Mail
Tallapoosa First                                                       c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Tamaki Law Offices                                                     Bryan G Smith                                   1340 N 16th Ave                   Yakima WA 98902                                                                         julie@tamakilaw.com                                     Email and First Class Mail
Tamaki Law Offices                                                     Kaitlyn Vail                                    2820 Northup Way #235             Bellevue WA 98004                                                                       kvail@tamakilaw.com                                     Email and First Class Mail
Tamara G Boggs                                                         P O Box 266                                     Plymouth, IN 46563                                                                                                                                                                First Class Mail
Tamara L Cox                                                           9351 E 300 S                                    Oxford, IN 47971                                                                                                          tamaralcox04@gmail.com                                  Email and First Class Mail
Tamming Law                                                            John A. Tamming                                 903 2nd Ave, West                 Owensound ON NYJ41H8                                                                    john@tammylaw.com                                       Email and First Class Mail
Tanner & Ortega LLP                                                    Hugo Ortega/Howard Tanner                       299 Broadway, Ste 1700            New York NY 10007                                                                       hortega@tannerortega.com                                Email and First Class Mail
Tanya Acker                                                            c/o Boy Scouts of America                       Attn: Chase Koontz                1325 W Walnut Hill Ln            Irving, TX 75015                                       chase.koontz@scouting.org                               Email and First Class Mail
Tapp Umc                                                               Attn: Rev Tommy Earl Burton                     715 S Mccoy Blvd                  New Boston, TX 75570                                                                    tappumcoffice@gmail.com                                 Email and First Class Mail
Target Creative Group, Inc                                             Target Creative Group, Inc                      151 N Nobhill Rd                  Plantation, FL 33324‐7708                                                               standon2@aol.com                                        Email and First Class Mail
Target Creative Group, Inc                                             151 N Nob Hill Rd                               Plantation, FL 33324                                                                                                      stanton2@aol.com                                        Email and First Class Mail
Target Creative Group, Inc                                             151 N Nob Hill Rd                               Plantation, FL 33324‐1708                                                                                                                                                         First Class Mail
Target Creative Group, Inc                                             151 N Nob Hill Rd                               Plantation, FL 33324‐1708                                                                                                                                                         First Class Mail
Tarpon Springs First United Methodist Church                           c/o Bradley Arant Boult Cummings LLP            Attn: Edwin G Rice                100 N Tampa St, Ste 2200         Tampa, FL 33602                                        erice@bradley.com                                       Email and First Class Mail
Tarrant County                                                         c/o Linebarger Goggan Blair & Sampson LLP       Attn: Elizabeth Weller            2777 N Stemmons Fwy, Ste 1000    Dallas, TX 75207                                       dallas.bankruptcy@publicans.com                         Email and First Class Mail
Tarrytown United Methodist Church                                      Attn: Business Administrator ‐ Vicki L Aycock   2601 Exposition Blvd              Austin, TX 78703                                                                        vaycock@tumc.church                                     Email and First Class Mail
Tarsco Bolted Tank, Inc                                                5897 State Hwy 59                               Goodman, MO 64843‐9306                                                                                                                                                            First Class Mail
Tascosa Office Machines                                                126 S 2nd St                                    Raton, NM 87740‐3906                                                                                                                                                              First Class Mail
Tax Collector Monroe County Fl                                         Attn: Danise D Henriquez Cfc                    P.O. Box 1129                     Key West, FL 33041‐1129                                                                                                                         First Class Mail
Taylor Chapel United Methodist Church                                  Attn: Lawrence Bennett Ewing                    10145 Maysville Rd                Fort Wayne, IN 46835                                                                    office@taylorchapel.org                                 Email and First Class Mail
Taylor Chapel United Methodist Church                                  Attn: Trustee Chairman, Taylor Chapel Umc       10145 Maysville Rd                Fort Wayne, IN 46835                                                                    office@taylorchapel.org                                 Email and First Class Mail
Taylor Memorial United Methodist Church                                Attn: Anthony Jenkins                           1188 12th St                      Oakland, CA 94607                                                                       taylorumc@gmail.com                                     Email and First Class Mail
                                                                         Case 20-10343-LSS                                                      Doc 2541                                         Filed 04/07/21                                                      Page 76 of 87

Taylor United Methodist Church (103901)                                          c/o Bentz Law Firm                                             Attn: Leonard Spagnolo                       680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                                   lspagnolo@bentzlaw.com                 Email and First Class Mail
Taylorsville Presbyterian Church                                                 Attn: Paul Irving Sink                                         P.O. Box 507                                 Taylorsville, NC 28681                                                                                  tayprepastor@hotmail.com               Email and First Class Mail
Taylorsville Presbyterian Church                                                 P O Box 507                                                    Taylorsville, NC 28681                                                                                                                               tayprespastor@hotmail.com              Email and First Class Mail
Taylorsville Presbyterian Church, Taylorsville, North Caroli                     P O Box 507                                                    Taylorsville, NC 28681‐0507                                                                                                                          tayprepastor@hotmail.com               Email and First Class Mail
Taylorsville Presbyterian Church, Taylorsville, North Caroli                     Attn: Paul Irving Sink                                         P.O. Box 507                                 Taylorsville, NC 28681‐0507                                                                             tayprespastor@hotmail.com              Email and First Class Mail
Tbaytel                                                                          Attn: Finance, Paula Davidson                                  1046 Lithium Dr                              Thunder Bay, ON P7B 6G3          Canada                                                        Canada   tbtbusinesscollect@tbaytel.com         Email and First Class Mail
Tbaytel                                                                          1046 Lithium Dr                                                Thunder Bay, ON P7B 6G3                      Canada                                                                                         Canada                                          First Class Mail
Tbd                                                                              Trinity Episcopal Church                                       220 Prospect St                              Torrington, CT 06790                                                                                    trinity.parish.house@snet.net          Email and First Class Mail
Tbd All Saints Episcopal Church                                                  Tba All Saints Episcopal Church                                Stanley Sawyer                               1969 Woodside Ln                 Virginia Beach, VA 23454                                               allsaintschurch1@verizon.net           Email and First Class Mail
T‐Bone Racing Enterprises LLC                                                    dba Atv Parts Plus                                             925 Ewart Ave                                Beckley, WV 25801‐3750                                                                                                                         First Class Mail
Teamview, Inc                                                                    3001 N Rocky Point Dr E, Ste 200                               Tampa, FL 33607‐5806                                                                                                                                                                        First Class Mail
Teaneck United Methodist Church                                                  c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                           100 N Tampa St, Ste 2200         Tampa, FL 33602                                                        erice@bradley.com                      Email and First Class Mail
Tech Plan, Inc                                                                   717 Taylor Dr                                                  Plano, TX 75074‐6778                                                                                                                                                                        First Class Mail
Tecumseh United Methodist Church                                                 Attn: Duane Koppelman, Treasurer                               605 Bishop Reed Dr                           Tecumseh, MI 49286                                                                                      tumc@tc3net.com                        Email and First Class Mail
Tedford & Associates                                                             James R. Tedford                                               301 E. Colorado Blvd., Ste 520               Pasadena CA 91101                                                                                       Ted@TedfordLaw.com                     Email and First Class Mail
Telare Law PLLC                                                                  George E Telquist                                              1321 Columbia Park Trail                     Richland WA 99352                                                                                       george@telarelaw.com                   Email and First Class Mail
Telferner United Methodist Church                                                Attn: Alex Alvarez                                             302 Grosvenor St                             San Antonio, TX 78221                                                                                   alexalvarezut@gmail.com                Email and First Class Mail
Telferner United Methodist Church                                                Attn: Betty Tullos                                             1355 Hiller Rd                               Inez, TX 77968‐4001                                                                                     alexalvarezut@gmail.com                Email and First Class Mail
Temple City First United Methodist Church                                        Attn: Connie Deckon                                            5957 Golden West Ave                         Temple City, CA 91780                                                                                   pastormartin@templecityumc.org         Email and First Class Mail
Temple Terrace United Methodist                                                  c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                           100 N Tampa St, Ste 2200         Tampa, FL 33602                                                        erice@bradley.com                      Email and First Class Mail
Ten Sleep United Methodist Church                                                Attn: Donald Dwight Morrison                                   425 N Cottonwood St                          Ten Sleep, WY 82442                                                                                     office@worlandumc.net                  Email and First Class Mail
Tenafly United Methodist Church ‐ Tenafly                                        c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                           100 N Tampa St, Ste 2200         Tampa, FL 33602                                                        erice@bradley.com                      Email and First Class Mail
Tennessee Dept Of Revenue                                                        Sherry Grubbs                                                  500 Deaderick St                             Nashville, TN 37242                                                                                     Sherry.Grubbs@tn.gov                   Email and First Class Mail
Tennessee Dept of Revenue                                                        c/o Attorney General                                           P.O. Box 20207                               Nashville, TN 37202‐0207                                                                                                                       First Class Mail
Tenth Legion/Mountain Valley Ruritan                                             Attn: Terry Armentrout                                         P.O. Box 348                                 Lacey Spring, VA 22833                                                                                  tla387@cs.com                          Email and First Class Mail
Teresa S Rentschler                                                              7457 Liberty Ave, P O Box 115                                  Fulton, IN 46931                                                                                                                                     rentschlerfam@gmail.com                Email and First Class Mail
Terracare Associates                                                             550 S Hope St, Ste 1675                                        Los Angeles, CA 90071‐2692                                                                                                                                                                  First Class Mail
Terramar Sports, Inc                                                             Attn: Sophia Pelekos                                           55 Rue Louvain W, Ste 200                    Montreal, QC H2N 1A4                                                                           Canada   sophia.pelekos@lamour.com              Email and First Class Mail
Terramar Sports, Inc                                                             P O Box 392613                                                 Pittsburgh, PA 15251‐9613                                                                                                                                                                   First Class Mail
Terrell, Baugh, Salmon & Born, LLP                                               Attn: Bradley J Salmon                                         700 S Green River Rd                         Evansville, IN 47715                                                                                    bsalmon@twc.com                        Email and First Class Mail
Terrie Burch                                                                     3321 Arnsby Rd                                                 Columbus, OH 43232                                                                                                                                   terrielouburch@gmail.com               Email and First Class Mail
Terry County Appraisal District                                                  c/o Mccreary, Veselka, Bragg & Allen, P C                      Attn: Tara Leday                             P.O. Box 1269                    Round Rock, TX 78680‐1269                                              tleday@mvbalaw.com                     Email and First Class Mail
Terry County Appraisal District                                                  P O Box 426                                                    Brownfield, TX 79316‐0426                                                                                                                                                                   First Class Mail
Terryberry Company                                                               Attn: Brooke Lange                                             2033 Oak Industrial Dr                       Grand Rapids, MI 49505                                                                                  accounts.receivable@terryberry.com     Email and First Class Mail
Texas A&M University                                                             fbo Patrick James Keene                                        P.O. Box 30016                               College Station, TX 77842‐3016                                                                                                                 First Class Mail
Texas A&M University                                                             fbo Robert Woodworth                                           P.O. Box 30016                               College Station, TX 77842‐3016                                                                                                                 First Class Mail
Texas A&M University                                                             fbo Ryan Garcia                                                P.O. Box 30016                               College Station, TX 77842‐3016                                                                                                                 First Class Mail
Texas A&M University                                                             fbo Tanner Maris                                               P.O. Box 30016                               College Station, TX 77842‐3016                                                                                                                 First Class Mail
Texas Annual Conference, United Methodist Church                                 Attn: Carol Bruse                                              5215 Main St                                 Houston, TX 77002                                                                                       cbruse@txcumc.org                      Email and First Class Mail
Texas Bsa, LLC                                                                   P O Box 152079                                                 Irving, TX 75015‐2079                                                                                                                                                                       First Class Mail
Texas Southwest Cncl 741                                                         P O Box 1584                                                   San Angelo, TX 76902‐1584                                                                                                                                                                   First Class Mail
Texas Southwest Cncl No 741                                                      P O Box 1584                                                   San Angelo, TX 76902‐1584                                                                                                                                                                   First Class Mail
Texas Southwest Council                                                          Attn: Devin Koehler                                            P.O. Box 1584                                San Angelo, TX 76902                                                                                    devin.koehler@scouting.org             Email and First Class Mail
Texas State Comptroller                                                          Attn: Comptroller of Public Accounts                           Capitol Station                              Austin, TX 78774‐0100                                                                                                                          First Class Mail
Texas Trails Council 561                                                         Paid At the Direction Of: Southern Region Trust                3811 N 1st St                                Abilene, TX 79603‐6827                                                                                                                         First Class Mail
Texas Workforce Commission                                                       c/o Office of Attorney General                                 Bankruptcy & Collections                     P.O. Box 12548, Mc‐0008          Austin, TX 78711‐2548                                                  bankruptcytax@oag.texas.gov            Email and First Class Mail
Texas Workforce Commission                                                       c/o Office of Attorney General                                 Bankruptcy & Collections Div                 P.O. Box 12548, Mc‐008           Austin, TX 78711‐2548                                                  erin.reid@twc.state.tx.us              Email and First Class Mail
Texas Workforce Commission                                                       c/o Office of the Attorney General                             Attn: Bankruptcy & Collections Div           P.O. Box 12548 Mc‐008            Austin, TX 78711‐2548                                                  erin.reid@twc.state.tx.us              Email and First Class Mail
Texas Workforce Commission                                                       c/o Regulatory Integrity Div ‐ Sau                             Attn: Rick Diaz                              101 E 15th St, Rm 556            Austin, TX 78778‐0001                                                  rid.bankruptcy@twc.state.tx.us         Email and First Class Mail
Texas Workforce Commission                                                       Attn: Regulatiry Integrity Div, Special Action Unit            101 E 15th St, Rm 556                        Austin, TX 78778‐0001                                                                                                                          First Class Mail
Texas Workforce Commission                                                       c/o Attorney General, State of Texas                           Attn: Collection Div, Bankruptcy Sec         P.O. Box 12548                   Austin, TX 78711                                                                                              First Class Mail
Texas Workforce Commission                                                       Regulatory Integrity Div ‐ Special Action List                 101 E 15th St, Rm 556                        Austin, TX 78778‐0001                                                                                                                          First Class Mail
Texas Workforce Commission ‐ Rid/Sau                                             Attn: Rick Diaz                                                101 E 15th St, Rm 556                        Austin, TX 78778‐0001                                                                                   rid.bankruptcy@twc.state.tx.us         Email and First Class Mail
Texas Workforce Commission Regulatory Integrity Division ‐ Sau                   Office of the Attorney General                                 Bankruptcy Collection Div Mc 008             P.O. Box 12548                   Austin, TX 78711‐2548                                                                                         First Class Mail
Thatcher Passarellla Pc                                                          Attn: David A Thatcer                                          128 Ganttown Rd                              Turnersville, NJ 08012                                                                                                                         First Class Mail
The Alexon Group, Inc                                                            1201 Stellar Dr                                                Oxnard, CA 93033                                                                                                                                     dbraun@alexongroup.com                 Email and First Class Mail
The Alexon Group, Inc                                                            1201 Stellar Dr                                                Oxnard, CA 93033‐2405                                                                                                                                                                       First Class Mail
The American Lutheran Church Of Windom                                           C/O The American Lutheran Church                               P.O. Box 188                                 Windom, MN 56101                                                                                        winalc@windomnet.com                   Email and First Class Mail
The American National Red Cross                                                  2025 E St Nw                                                   Washington, DC 20006‐5009                                                                                                                                                                   First Class Mail
The Atonement Lutheran Church                                                    1801 Park Court Pl Bldg C                                      Santa Ana, CA 92701                                                                                                                                  terrirobertson@pacificasynod.org       Email and First Class Mail
The Bauer Law Film, LLC                                                          Joseph L. Bauer, Jr                                            133 South 11th St, Ste 350                   St. Louis MO 63102                                                                                      jbauer@bauerlawsft.com                 Email and First Class Mail
The Bayou Church, Inc                                                            c/o Davidson, Meaux, Sonnier, Mcelligott, Fonten               Attn: James J Davidson, III                  810 S Buchanan St                Lafayette, LA 70501                                                    jdavidson@davidsonmeaux.com            Email and First Class Mail
The Beacon: A United Methodist Church (179784)                                   c/o Bentz Law Firm                                             Attn: Leonard Spagnolo                       680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                                   lspagnolo@bentzlaw.com                 Email and First Class Mail
The Biltmore Co                                                                  Paid At the Direction Of: Southern Region Trust                1 N Pack Sq                                  Asheville, NC 28801‐3462                                                                                                                       First Class Mail
The Bishop And Diocese Of Colorado, A Colorado Nonprofit Corporation             1300 Washington St                                             Denver, CO 80203                                                                                                                                     alex@episcopalcolorado.org             Email and First Class Mail
The Blake Horwitz Law Firm                                                       The Blake Horwitz Law Firm                                     111 W. Washington St., Ste. 1611             Chicago IL 60602                                                                                        rkroeger@bhlfattorneys.com             Email and First Class Mail
The Boiler Inspection & Insurance Company Of Canada                              700‐10240 124 St Nw                                            Edmonton, AB T5N 3W6                         Canada                                                                                         Canada                                          First Class Mail
The Boss Group                                                                   8120 Woodmont Ave, Ste 400                                     Bethesda, MD 20814‐2743                                                                                                                                                                     First Class Mail
The Bridge United Methodist Church (Az)                                          c/o Clarke Law Firm, Plc                                       Attn: Marilee Miller Clarke                  8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                                                   marilee@clarkelawaz.com                Email and First Class Mail
The Bugbee Law Firm                                                              Peter K. Taaffe                                                600 Travis St, Ste 7300                      Houston TX 77002                                                                                        ptaaffe@txattorneys.com                Email and First Class Mail
The Carlson Law Firm, PC                                                         Craig W. Carlson                                               100 East Central Texas Expy.                 Killeen TX 76541                                                                                        cmueller@carlsonattorneys.com          Email and First Class Mail
The Carlson Law Firm, PC                                                         Craig W. Carlson                                               100 East Central Texas Expy.                 Killeen TX 76541                                                                                        jcarven@carlsonattorneys.com           Email and First Class Mail
The Cathedral Church Of St Paul                                                  Attn: James P Hill, Esq, Sullivan Hill Rez & Engel             600 B St, Ste 1700                           San Diego, CA 92101                                                                                     hill@sullivanhill.com                  Email and First Class Mail
The Cathedral Church Of St Paul                                                  c/o Sullivan Hill Rez & Engel                                  Attn: James P Hill, Esq                      600 B St, Ste 1700               San Diego, CA 92101                                                    Hill@SullivanHill.com                  Email and First Class Mail
The Cathedral Church Of St Paul                                                  Attn: Kirby Smith                                              2083 Sunset Cliffs Blvd                      San Diego, CA 92107                                                                                     ksmith@sded.org                        Email and First Class Mail
The Cathedral Church Of St. James, Chicago                                       Attn: Robert Black                                             65 E Huron St                                Chicago, IL 60611                                                                                       rblack@saintjamescathedral.org         Email and First Class Mail
The Cathedral Church Of St. James, Inc                                           Attn: Rev Brian G Grantz                                       117 N Lafayette                              South Bend, IN 46601                                                                                    rmilligan@pilawyers.com                Email and First Class Mail
The Cathedral Church Of St. Mark, A Utah Nonprofit Corp                          Attn: Chancellor, Episcopal Diocese of Utah                    75 S 200 E                                   Salt Lake City, UT 84111                                                                                shutchinson@episcopal‐ut.org           Email and First Class Mail
The Cathedral Church Of St. Paul                                                 Attn: S Scott Hunter                                           4800 Woodward Ave                            Detroit, MI 48201                                                                                       shunter@detroitcathedral.org           Email and First Class Mail
The Cathedral Of Mary Our Queen R C Congregation,                                Attn: Matthew W Oakey                                          218 N Charles St, Ste 400                    Baltimore, MD 21201                                                                                     moakey@gejlaw.com                      Email and First Class Mail
The Cathedral Of Mary Our Queen R C Congregation, Inc                            Attn: Matthew W Oakey                                          218 N Charles St, Ste 400                    Baltimore, MD 21201                                                                                     moakey@gejlaw.com                      Email and First Class Mail
The Cathedral Of St Andrew                                                       Attn: Robert L Fitzpatrick                                     229 Queen Emma Sq                            Honolulu, HI 96813                                                                                      rlfitzpatrick@episcopalhawaii.org      Email and First Class Mail
The Cathedral Of St John The Evangelist                                          Attn: Rev Heather Vandeventer                                  127 E 12th Ave                               Spokane, WA 99202                                                                                       dean@stjohns‐cathedral.org             Email and First Class Mail
The Cathedral Of St. Philip                                                      Attn: George Maxwell                                           2744 Peachtree Rd Nw                         Atlanta, GA 30305                                                                                       gmaxwell@cathedralATL.org              Email and First Class Mail
The Cathedral Of The, Incarnation In The Diocese Of Long Island                  Attn: Charles Janoff, Esq                                      36 Cahtedral Ave                             Garden City, NY 11530                                                                                   chancellor@incarnationgc.org           Email and First Class Mail
The Catholic Community Of St Francis Xavier R C Congregation, Inc                Attn: Matthew W Oakey                                          218 N Charles St, Ste 400                    Baltimore, MD 21201                                                                                     moakey@gejlaw.com                      Email and First Class Mail
The Catholic Community Of St. Francis Xavier Roman Catholic                      Attn: Matthew W Oakey                                          218 N Charles St, Ste 400                    Baltimore, MD 21201                                                                                     moakey@gejlaw.com                      Email and First Class Mail
The Catholic University Of America                                               fbo Gregory Bycraft                                            006 Mcmahon Hall                             Washington, DC 20064‐0001                                                                                                                      First Class Mail
The Catholic University Of America                                               fbo Paul Smith                                                 006 Mcmahon Hall                             Washington, DC 20064‐0001                                                                                                                      First Class Mail
The Center Of Itasca                                                             Attn: Robert P Butler                                          400 N Walnut St                              Itasca, IL 60143                                                                                        rev.bob.butler@gmail.com               Email and First Class Mail
The Centerburg United Methodist Church                                           Attn: Jim Norris                                               4281 White Rd                                Centerburg, OH 43011                                                                                    jnorris50@embarqmail.com               Email and First Class Mail
The Chandler Law Firm Pllc                                                       Attn: Monte M Chandler                                         70 E Sunrise Hwy                             Valley Stream, NY 11581                                                                                 thechandlerlawfirm@icloud.com          Email and First Class Mail
The Chapel Of The Cross                                                          Attn: Dick Taylor                                              304 E Franklin St                            Chapel Hill, NC 27514                                                                                   dicktaylor@yahoo.com                   Email and First Class Mail
The Cheney United Methodist Church                                               c/o Bradley Arant Boult Cummings, LLP                          Attn: Edwin G Rice                           100 N Tampa St, Ste 2200         Tampa, FL 33602                                                        erice@bradley.com                      Email and First Class Mail
The Church At Stone River                                                        Attn: Lana Avera                                               3014 Danville Rd Sw                          Decatur, AL 35603                                                                                       lana.avera@churchatstoneriver.com      Email and First Class Mail
The Church At The Cross Of Grapevine, Inc                                        c/o Thompson Coe Cousins & Irons LLP                           Attn: Aaron B Michelsohn                     700 N Pearl St, 25th Fl          Dallas, TX 75201                                                       amichelsohn@thompsoncoe.com            Email and First Class Mail
The Church Insurance Company                                                     210 S St                                                       Bennington, VT 05201                                                                                                                                 scarucci@cpg.org                       Email and First Class Mail
The Church Insurance Company                                                     c/o the Church Insurance Co of Vermont                         210 South St                                 Bennington, VT 05201                                                                                    scaruzzi@cpg.org                       Email and First Class Mail
The Church Insurance Company Of Vermont                                          210 South St                                                   Bennington, VT 05201                                                                                                                                 scarucci@cpg.org                       Email and First Class Mail
The Church Insurance Company Of Vermont                                          210 S St                                                       Bennington, VT 05201                                                                                                                                 scaruzzi@cpg.org                       Email and First Class Mail
The Church Of Ascension                                                          Attn: Kevin Morris                                             71 N Village Ave                             Rockville Centre, NY 11570                                                                              parishadmin@ascensionrvc.org           Email and First Class Mail
The Church Of Christ The King (Episcopal)                                        6490 Carr St                                                   Arvada, CO 80004                                                                                                                                     bankruptcy@messner.com                 Email and First Class Mail
The Church Of Our Lady Of Peace, Minneapolis, Minnesota                          c/o Meier, Kennedy & Quinn, Chtd                               445 Minnesota St, Ste 2200                   St Paul, MN 55101                                                                                       jgunderson@mkqlaw.com                  Email and First Class Mail
The Church Of Our Lady Of The Sacred Heart                                       Attn: Keith B Caughlin, Esq                                    220 Sterling St                              Watertown, NY 13601                                                                                     caughlin@schwerzmannwise.com           Email and First Class Mail
The Church Of Our Lady, Minneapolis, Minnesota                                   c/o Meier, Kennedy & Quinn, Chtd                               445 Minnesota St, Ste 2200                   St Paul, MN 55101                                                                                       jgunderson@mkqlaw.com                  Email and First Class Mail
The Church Of Our Redeemer                                                       Attn: Irene H Labranche                                        39518 John Mosby Hwy                         Aldie, VA 20105                                                                                         ih.labranche@gmail.com                 Email and First Class Mail
The Church Of Our Redeemer                                                       P O Box 217                                                    Aldie, VA 20105                                                                                                                                      ih.labranche@gmail.com                 Email and First Class Mail
The Church Of Our Savior                                                         Attn: Debra Bennett                                            471 Crosby St                                Akron, OH 44302                                                                                         info@episcopalakron.org                Email and First Class Mail
The Church Of Our Saviour                                                        Attn: Debra Bennett                                            471 Crosby St                                Akron, OH 44302                                                                                         info@episcopalakron.org                Email and First Class Mail
The Church Of St Alban The Martyr                                                Attn: Keith Voets                                              116‐42 Farmers Blvd                          St Albans, NY 11412                                                                                     frkeithv@satmqueens.org                Email and First Class Mail
The Church Of St John The Baptist                                                Attn: Treasurer                                                2018 De Witt Ter                             Linden, NJ 07036                                                                                        st.johns.linden@verizon.net            Email and First Class Mail
The Church Of St John The Divine                                                 Attn: Reagan Cocke                                             2450 River Oaks Blvd                         Houston, TX 77019                                                                                       sboue@sjd.org                          Email and First Class Mail
The Church Of St Luke & St Matthew                                               520 Clinton Ave                                                Brooklyn, NY 11238                                                                                                                                   rector@stlukeandstmatthew.org          Email and First Class Mail
The Church Of St Luke Parish                                                     Attn: Andre L Kydala                                           54 Old Hwy 22                                Clinton, NJ 08809                                                                                                                              First Class Mail
The Church Of St Mark                                                            Church of St Mark                                              1417 Union St                                Brooklyn, NY 11213                                                                                      kvitet@stmarksbrooklyn.org             Email and First Class Mail
The Church Of St Thomas Of Canterbury                                            Attn: John J Purchal                                           90 Edgewater Ave                             Smithtown, NY 11787‐3467                                                                                stthomasofcan@optonline.net            Email and First Class Mail
The Church Of St Thomas Of Canterbury                                            Attn: John Purchal                                             90 Edgewater Ave                             Smithtown, NY 11787‐3467                                                                                stthomasofcan@optonline.net            Email and First Class Mail
The Church Of St. Andrew                                                         40 Old Mill Rd                                                 Staten Island, NY 10306                                                                                                                              csarector@gmail.com                    Email and First Class Mail
The Church Of St. Andrew                                                         Attn: Jay Meyers, Esq                                          10055 Yamato Rd, Ste 110                     Boca Raton, FL 33498                                                                                    jay.mblaw@gmail.com                    Email and First Class Mail
The Church Of St. John The Evangelist, Chico, CA                                 Attn: Richard B Yale                                           2341 Floral Ave                              Chico, CA 95926                                                                                         rbyale@att.net                         Email and First Class Mail
The Church Of St. Martin                                                         Attn: Julie Diane Knudsen                                      1324 Estaban Ct                              Davis, CA 95618                                                                                         dianek@calnevumc.org                   Email and First Class Mail
The Church Of St. Martin                                                         Attn: Julie Diane Knudsen                                      640 Hawthorn Ln                              Davis, CA 95616                                                                                         dianek@calnevumc.org                   Email and First Class Mail
The Church Of The Ascension                                                      Attn: Andrea S Morse Esq                                       391 Forest Ave                               Staten Island, NY 10301                                                                                 asmorselaw@mindspring.com              Email and First Class Mail
The Church Of The Ascension In The City Of New York                              12 West 11th St                                                New York, NY 10011                                                                                                                                   info@ascensionnyc.org                  Email and First Class Mail
The Church Of The Epiphany                                                       Attn: Jimmie S Deppe                                           3285 Buffalo Rd                              Rochester, NY 14624                                                                                     coerector1@frontier.com                Email and First Class Mail
The Church Of The Epiphany                                                       Attn: Timothy D Blackburn                                      800 Hermitage Rd                             Richmond, VA 23228                                                                                      epiphanyrichmond@gmail.com             Email and First Class Mail
The Church Of The Good Samaritan                                                 Carol Anne Long                                                425 N Cedar Bluff Rd                         Knoxville, TN 37923‐3699                                                                                carolannelong@comcast.net              Email and First Class Mail
The Church Of The Good Samaritan                                                 c/o Kramer Rayson LLP                                          Attn: George Arrants                         814 Episcopal School Way         Knoxville, TN 37932                                                    garrants@kramer‐rayson.com             Email and First Class Mail
The Church Of The Good Shepherd                                                  Attn: Nora Bryant                                              732 Donlon Pl                                West Hempstead, NY 11552                                                                                gdshepherd732@gmail.com                Email and First Class Mail
The Church Of The Good Shepherd                                                  Attn: Nora Bryant & Andrea Smith                               732 Donlon Pl                                West Hempstead, NY 11552                                                                                gdshepherd732@gmail.com                Email and First Class Mail
The Church Of The Good Shepherd, Inc                                             533 East Main St                                               Lexington, KY 40508                                                                                                                                  hharrison@goodshepherdlex.org          Email and First Class Mail
The Church Of The Good Shepherd, Lancaster, Sc, Umc                              Attn: Timothy Espar                                            P.O. Box 1082                                Lancaster, SC 29721                                                                                     tespar@umcsc.org                       Email and First Class Mail
The Church Of The Good Shepherd, Lookout Mountain Tennesse                       Attn: George Robinson                                          P.O. Box 145                                 211 Franklin Rd                  Lookout Mountain, TN 37350‐1223                                        george.robinson@tfit.com               Email and First Class Mail
The Church Of The Holy Faith                                                     Attn: Robin Dennis Dodge                                       311 East Palace Ave                          Santa Fe, NM 87501                                                                                      fr.robin@holyfaithchurchsf.org         Email and First Class Mail
The Church Of The Holy Trinity                                                   Attn: Rector                                                   316 E 88th St                                New York, NY 10128‐4909                                                                                 jfbeddingfield@holytrinity‐nyc.org     Email and First Class Mail
The Church Of The Holy Trinity                                                   Attn: Rector                                                   316 E 88th St                                New York, NY 10128                                                                                      jfbeddingfield@holytrinity‐nyc.org     Email and First Class Mail
The Church Of The Nativity, Greenwood                                            Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650                    Jackson, MS 39201                                                                                       mwilson@blswlaw.com                    Email and First Class Mail
The Church Of The Nativity, Greenwood                                            Attn: Perry Whites                                             P.O. Box 1006                                Greenwood, MS 38930                                                                                     pwhites_66@yahoo.com                   Email and First Class Mail
The Church Of The Nativity, Inc                                                  Attn: George R Arrants, Esq                                    814 Episcopal School Way                     Knoxville, TN 37932                                                                                     garrants@kramer‐rayson.com             Email and First Class Mail
The Church Of The Nativity, Inc                                                  Attn: Laura Wood                                               P.O. Box 2356                                Fort Oglethorpe, GA 30742                                                                               ginnycotton9@epbfi.com                 Email and First Class Mail
The Church Of The Nativity, Inc                                                  Attn: Laura Wood                                               P.O. Box 2356                                Cross and Center St              Fort Oglethorpe, GA 30742                                              ginnycotton9@epbfi.com                 Email and First Class Mail
The Church Of The Redeemer                                                       Attn: Charlotte Wells                                          241 SE 2nd St                                Pendleton, OR 97801                                                                                     rector.pendletonepiscopal@gmail.com    Email and First Class Mail
The Church Of The Resurrection, Copley Parish                                    P O Box 222                                                    Joppa, MD 21085                                                                                                                                      gunpowderhundred@aol.com               Email and First Class Mail
The Church Of The Sacred Heart Of Jesus                                          c/o Woods Oviatt Gilman LLP                                    Attn: Timothy P Lyster, Esq                  1900 Bausch & Lomb Pl            Rochester, NY 14604                                                    tlyster@woodsoviatt.com                Email and First Class Mail
The Church Of The Straits                                                        Attn: David Wallis                                             307 N Huron Ave                              P.O. Box 718                     Mackinaw City, MI 49701                                                davidloveslisa87@gmail.com             Email and First Class Mail
The Church Of The Transfiguration                                                27640 Hwy 74                                                   Evergreen, CO 80538                                                                                                                                  bankruptcy@messner.com                 Email and First Class Mail
The Church Wardens & Vestrymen Of Christs Church Pensacola                       Attn: Sr Warden Robert Stumph                                  P.O. Box 12683                               Pensacola, FL 32591                                                                                     r.stumpf@att.net                       Email and First Class Mail
The Church Wardens & Vestrymen Of Christs Church Pensacola                       c/o Diocese of the Central Gulf Coast ‐ the Episcopal Church   Attn: Scott A Remington                      125 E Intendencia St             Pensacola, FL 32502                                                    sremington@clarkpartington.com         Email and First Class Mail
The Church Wardens And Vestrymen                                                 c/o Diocese of the Central Gulf Coast                          Attn: Scott A Remington                      125 E Intendencia St             Pensacola, FL 32502                                                    sremington@clarkpartington.com         Email and First Class Mail
The Church Wardens And Vestrymen Of Christs Church In Pensacola                  Attn: Sr Warden R Stumph                                       P.O. Box 12683                               Pensacola, FL 32591                                                                                     r.stumpf@att.net                       Email and First Class Mail
The Cifarelli Law Firm, LLP                                                      Thomas Cifarelli                                               7700 Irvine Center Dr, Ste. 150              Irvine CA 92618                                                                                         tomc@cifarellilaw.com                  Email and First Class Mail
The Coffee‐Klatsch Patrol, Inc                                                   Attn: Dennis O'Connell                                         25 Laurel St                                 Corning, NY 14830‐1937                                                                                  doconn24@gmail.com                     Email and First Class Mail
The Community Church Of Mountain Lakes                                           Attn: George Jackson                                           48 Briarcliff Rd                             Mountain Lakes, NJ 07046                                                                                jacksong@optionline.net                Email and First Class Mail
The Congregational Church In Killingworth                                        273 Route 81                                                   Killingworth, CT 06419                                                                                                                               kwcongchurch@yahoo.com                 Email and First Class Mail
The Congregational Church Of Naugatuck Ucc                                       9 Div St                                                       Naugatuck, CT 06770                                                                                                                                  administrator@congonaug.org            Email and First Class Mail
The Convention of the Protestant Episcopal Church In The Diocese Of TN           Attn: Rev Canon Joseph B Howard                                370 Woodmont Blvd                            Nashville, TN 37215                                                                                     jhoward@edtn.org                       Email and First Class Mail
The Corporation Of The Brick Presbyterian Church                                 Attn: Donald L Nagle                                           62 E 92nd St                                 New York, NY 10128                                                                                      dnagle@brickchurch.org                 Email and First Class Mail
The Corporation Of The Brick Presbyterian Church In The City                     Attn: Don Nagle                                                62 E 92nd St                                 New York, NY 10128                                                                                      dnagle@brickchurch.org                 Email and First Class Mail
The Corporation Of The Episcopal Church In Utah                                  A Utah Nonprofit Corp                                          Attn: Chancellor, Epsicoal Diocese of Utah   75 S 200 E                       Salt Lake City, UT 84111                                               shutchinson@episcopal‐ut.org           Email and First Class Mail
The County Of Anderson, Texas                                                    P O Drawer 1990                                                Palestine, TX 75802‐1990                                                                                                                                                                    First Class Mail
The County Of Anderson, Tx                                                       c/o Mccreary, Veselka, Bragg & Allen, P C                      Attn: Tara Leday                             P.O. Box 1269                    Round Rock, TX 78680‐1269                                              tleday@mvbalaw.com                     Email and First Class Mail
The County Of Denton, Texas                                                      For Itself and the City of Lewisville, Texas                   c/o Mccreary, Veselka, Bragg & Allen, Pc     Attn: Tara Leday                 P.O. Box 1269                     Round Rock, TX 78680‐1269            tleday@mvbalaw                         Email and First Class Mail
The County Of Denton, Texas                                                      P O Box 1277                                                   Denton, TX 76202‐1277                                                                                                                                                                       First Class Mail
The County Of Harrison, Texas                                                    c/o Mccreary, Veselka, Bragg & Allen, Pc                       Attn: Tara Leday                             P.O. Box 1269                    Round Rock, TX 78680‐1269                                              tleday@mvbalaw.com                     Email and First Class Mail
The County Of Harrison, Texas                                                    P O Box 967                                                    Marshall, TX 75671‐0967                                                                                                                                                                     First Class Mail
The County Of Henderson, Tx                                                      c/o Mccreary, Veselka, Bragg & Allen, P C                      Attn: Tara Leday                             P.O. Box 1269                    Round Rock, TX 78680‐1269                                              tleday@mvbalaw.com                     Email and First Class Mail
The County Of Henderson, Tx                                                      c/o Mccreary Law Firm                                          P.O. Box 669                                 Athens, TX 75751‐0669                                                                                                                          First Class Mail
The County Of Milam Texas                                                        c/o Mccreary, Vesleka, Bragg & Allen P C                       Attn: Tara Leday                             P.O. Box 1269                    Round Rock, TX 78680‐1269                                              tleday@mvbalaw.com                     Email and First Class Mail
The County Of Milam, Texas                                                       P O Box 551                                                    Cameron, TX 76520‐0051                                                                                                                                                                      First Class Mail
The County Of Williamson, Texas                                                  For Itself and For Thrall Independent School District          c/o Mccreary, Veselka, Bragg & Allen, P.C.   Attn: Tara Leday                 P.O. Box 1269                     Round Rock, TX 78680‐1269            tleday@mvbalaw.com                     Email and First Class Mail
The County Of Williamson, Texas                                                  904 S Main                                                     Georgetown, TX 78626‐5829                                                                                                                                                                   First Class Mail
The Dalles First United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                           100 N Tampa St, Ste 2200         Tampa, FL 33602                                                        erice@bradley.com                      Email and First Class Mail
The Diocese Of Bethlehem, Inc                                                    Attn: Clayton Davidson                                         100 Pine St Fl 2                             P.O. Box 1166                    Harrisburg, PA 17108                                                   cdavidson@mcneeslaw.com                Email and First Class Mail
The Diocese Of Buffalo, N.Y.                                                     Attn: Randall D White, Esq, Connors LLP                        1000 Liberty Bldg                            Buffalo, NY 14202                                                                                       rdw@connorsllp.com                     Email and First Class Mail
The Diocese Of Camden, New Jersey                                                Attn: Richard D Trenk                                          75 Livingston Ave 2nd Fl                     Roseland, NJ 07068                                                                                      rtrenk@msbnj.com                       Email and First Class Mail
The Diocese Of Camden, New Jersey                                                Attn: Robert Hughes                                            631 Market St                                Camden, NJ 08102                                                                                                                               First Class Mail
The Diocese Of Los Angeles, The Episcopal Church                                 Attn: John Harvey Taylor                                       840 Echo Park Ave                            Los Angeles, CA 90026                                                                                   jtaylor@ladiocese.org                  Email and First Class Mail
The Diocese Of Los Angeles, The Episcopal Church                                 Attn: Mark A Salzberg, Squire Patton Boggs (Us) LLP            2550 M St, Nw                                Washington, DC 20037                                                                                    mark.salzberg@squirepb.com             Email and First Class Mail
The Diocese Of Northern Indiana Of Episcopal Church, Inc                         Attn: Dr Douglas Sparks                                        117 N Lafayette Blvd                         South Bend, IN 46601                                                                                    Rmilligan@pilawyers.com                Email and First Class Mail
The Diocese Of Olympia, Inc                                                      Attn: Hillis Clark Martin & Peterson P S                       999 3rd Ave, Ste 4600                        Seattle, WA 98104                                                                                       brian.free@hcmp.com                    Email and First Class Mail
The Diocese Of Olympia, Inc                                                      c/o Hillis Clark Martin & Peterson P S                         Attn: Brian C. Free                          999 3rd Ave, Ste 4600            Seattle, WA 91804                                                      brian.free@hcmp.com                    Email and First Class Mail
The Diocese Of Rochester, New York                                               c/o Harris Beach Pllc                                          Attn: Philip G Spellane, Esq                 99 Garnsey Rd                    Pittsford, NY 14534                                                    pspellane@harrisbeach.com              Email and First Class Mail
The Diocese Of South Dakota                                                      c/o Cadwell Sanford Deibert & Garry LLP                        Attn: Steven W Sanford                       200 E 10th St, Ste 200           Sioux Falls, SD 57104                                                  ssanford@cadlaw.com                    Email and First Class Mail
The Diocese Of Southeast Florida, Inc                                            525 NE 15th St                                                 Miami, FL 33132                                                                                                                                      tcookson@shutts.com                    Email and First Class Mail
The Diocese Of Southeast Florida, Inc                                            c/o Shutts & Bowen LLP                                         Attn: J. Thomas Cookson                      200 S Biscayne Blvd, Ste 4100    Miami, FL 33131                                                        tcookson@shutts.com                    Email and First Class Mail
The Diocese Of Southern Ohio                                                     Attn: Rev Canon John Johanssen                                 412 Sycamore St                              Cincinnati, OH 45202                                                                                    bkatz@fbtlaw.com                       Email and First Class Mail
The Diocese Of The Episcopal Church Of Louisiana                                 Attn: Covert Geary                                             201 St Charles Ave                           New Orleans, LA 70170‐5100                                                                              mthompson@edola.org                    Email and First Class Mail
The Diocese Of Trenton                                                           Attn: Steven P Goodell Esq                                     3840 Quakerbridge Rd, Ste 200                Hamilton, NJ 08619                                                                                      sgoodell@parkermccay.com               Email and First Class Mail
The Dryden United Methodist Church                                               Attn: Rev Pamela Carey Pastor                                  9 E Main St                                  P.O. Box 193                     Dryden, NY 13053                                                       drydenumc@gmail.com                    Email and First Class Mail
The Duck Company                                                                 Attn: Nathan Jeremiah Carey                                    5601 Gray St                                 Arvada, CO 80002                                                                                        ncarey@duckco.com                      Email and First Class Mail
The Duck Company                                                                 5601 Gray St                                                   Arvada, CO 80002‐2834                                                                                                                                                                       First Class Mail
The Duncan M Gray Episcopal Camp And Conference Center                           Attn: James B Ponder                                           1530 Way Rd                                  Canton, MS 39046                                                                                        bponder@dioms.org                      Email and First Class Mail
The Duncan M Gray Episcopal Camp And Conference Center                           Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650                    Jackson, MS 39201                                                                                       bponder@dioms.org                      Email and First Class Mail
The Emmanuel Baptist Church Of Overland Park, Kansas                             P O Box 75037                                                  Wichita, KS 67275                                                                                                                                    Mail@KsAdvocates.com                   Email and First Class Mail
The English Evangelical Lutheran Church Of Our Saviour                           Attn: Robert A Carpentier                                      1 Pleasant Ave                               Port Washington, NY 11050                                                                               rcarpentier@racpclegal.com             Email and First Class Mail
The English Evangelical Lutheran Church Of Our Saviour                           Attn: Robert A Carpentier                                      12 Franklin Ave                              Port Washington, NY 11050                                                                                                                      First Class Mail
The English Evangelical Lutheran Church Of Our Saviour                           Attn: Robert A Carpentier Pc                                   1 Pleasant Ave                               P.O. Box 1424                    Port Washington, NY 11050                                                                                     First Class Mail
The Episcopal Bishop Of CA, A Corporation Sole                                   Attn: James Forsyth                                            1055 Taylor St                               San Francisco, CA 94108                                                                                 jimf@diocal.org                        Email and First Class Mail
The Episcopal Cathedral Of The, Incarnation                                      Attn: Rob Boulter                                              4 E University Pkwy                          Baltimore, MD 21218                                                                                     office@incarnationbmore.org            Email and First Class Mail
The Episcopal Church                                                             c/o Squire Patton Boggs (Us) LLP                               Attn: Mark A Salzberg                        2550 M St NW                     Washington, DC 20037                                                   kbarnes@episcopalchurch.org            Email and First Class Mail
The Episcopal Church                                                             Norman Kurt Barnes                                             815 2nd Ave                                  New York, NY 10017                                                                                      kbarnes@episcopalchurch.org            Email and First Class Mail
The Episcopal Church                                                             c/o Diocese of the Central Gulf Coast                          Attn: Scott A Remington                      125 E Intendencia St             Pensacola, FL 32502                                                    sremington@clarkpartington.com         Email and First Class Mail
The Episcopal Church In Hawai'I                                                  Attn: Mark A Salzberg, Squire Patton Boggs (Us) LLP            2550 M St Nw                                 Washington, DC 20037                                                                                    mark.salzberg@squirepb.com             Email and First Class Mail
The Episcopal Church In Hawai'I                                                  Attn: Robert L Fitzpatrick                                     229 Queen Emma Sq                            Honolulu, HI 96813                                                                                      rlfitzpatrick@episcopalhawaii.org      Email and First Class Mail
The Episcopal Church In The Diocese Of CA                                        Attn: James Forsyth                                            1055 Taylor St                               San Francisco, CA 94108                                                                                 jimf@diocal.org                        Email and First Class Mail
The Episcopal Church In The Diocese of El Camino Real                            Diocese of El Camino Real, Attn: Chancellor                    P.O. Box 689                                 Salinas, CA 93902                                                                                       chancellor@realepiscopal.org           Email and First Class Mail
The Episcopal Church In The Diocese Of Florida, Inc                              c/o Rogers Towers, Pa                                          Attn: Betsy C Cox, Esq                       1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207                                                 bcox@rtlaw.com                         Email and First Class Mail
The Episcopal Church In The Diocese Of Florida, Inc                              Attn: Samuel Johnson Howard                                    325 N Market St                              Jacksonville, FL 32202                                                                                  jhoward@diocesefl.org                  Email and First Class Mail
The Episcopal Church In The Diocese Of Lexington, Inc                            P O Box 610                                                    Lexington, KY 40588‐0610                                                                                                                             diolex@diolex.org                      Email and First Class Mail
The Episcopal Church In The Diocese Of N CA                                      Attn: Barbara Jewell                                           438 Lori Dr                                  Benicia, CA 94510                                                                                       bjewell@gagenmccoy.com                 Email and First Class Mail
The Episcopal Church In The Diocese Of N CA                                      Attn: Barbara Jewell                                           350 University Ave, Ste 280                  Sacramento, CA 95825                                                                                    Jacqi@norcalepiscopal.org              Email and First Class Mail
The Episcopal Church Of Ascension                                                Attn: Linda Rose Pressley                                      214 Northampton Rd                           Seneca, SC 29672                                                                                        ascensionworship@bellsouth.org         Email and First Class Mail
The Episcopal Church Of Ascension                                                Attn: Linda S Pressley                                         133 Julian Dr                                Seneca, SC 29678                                                                                        lin711har@tds.net                      Email and First Class Mail
The Episcopal Church Of Christ The King                                          1930 Brookdale Rd                                              Windsor Mill, MD 21244                                                                                                                                                                      First Class Mail
The Episcopal Church Of St Francis Of Assisi In Novato, Ca                       c/o Borowsky & Hayes LLP                                       Attn: Christopher Hayes                      101 Mission St, Ste 1640         San Francisco, CA 94105                                                christopher.hayes@borowsky.com         Email and First Class Mail
The Episcopal Church Of St Francis Of Assisi In Novato, Cal                      Attn: Stacey Grossman                                          967 5th St                                   Novato, CA 94945                                                                                        christopher.hayes@borowsky.com         Email and First Class Mail
The Episcopal Church Of St Francis Of Assisi Indian Springs                      Attn: Rev James L Mcadans                                      3545 Cahaba Valley Rd                        Indian Springs, AL 35124                                                                                rector@saintfrancisindiansprings.org   Email and First Class Mail
The Episcopal Church Of St Francis Of Assisi Indian Springs                      c/o Diocese of Alabama                                         Attn: Rev Rob Morpeth                        521 N 20th St                    Birmingham, AL 35203                                                   rmorpeth@dioala.org                    Email and First Class Mail
The Episcopal Church Of St James The Less                                        10 Church Ln                                                   Scarsdale, NY 10583                                                                                                                                  finance@stjamesscarsdale.org           Email and First Class Mail
The Episcopal Church Of St Mary The Virgin In San Francis                        Attn: Christopher J Hayes                                      2325 Union St                                San Francisco, CA 94123                                                                                 david@smvsf.org                        Email and First Class Mail
The Episcopal Church Of St Peter + St Paul, Inc                                  Attn: Thomas Mimms Jr                                          1795 Johnson Ferry Rd                        Marietta, GA 30062                                                                                      tpnmphrey@peterandpaul.org             Email and First Class Mail
The Episcopal Church Of St Philip The Evangelist                                 Attn: Dr Glenn M Libby                                         2992 S Hoover St                             Los Angeles, CA 90007                                                                                   glibby@usc.edu                         Email and First Class Mail
The Episcopal Church Of St Philip The Evangelist                                 2800 Stanford Ave                                              Los Angeles, CA 90011                                                                                                                                                                       First Class Mail
The Episcopal Church Of St. Andrew, Inc                                          Attn: Rev Richard Lightsey                                     602 W Superior St                            Kokomo, IN 46901                                                                                        rmilligan@pilawyers.com                Email and First Class Mail
The Episcopal Church Of St. Andrew‐The‐Apostle                                   Attn: James P Hill, Esq, Sullivan Hill Rez & Engel             600 B St, Ste 1700                           San Diego, CA 92101                                                                                     hill@sullivanhill.com                  Email and First Class Mail
The Episcopal Church Of St. Andrew‐The‐Apostle                                   c/o Sullivan Hill Rez & Engel                                  Attn: James P Hill, Esq                      600 B St, Ste 1700               San Diego, CA 92101                                                    hill@sullivanhill.com                  Email and First Class Mail
The Episcopal Church Of St. Andrew‐The‐Apostle                                   Attn: Kirby Smith                                              2083 Sunset Cliffs Blvd                      San Diego, CA 92107                                                                                     ksmith@edsd.org                        Email and First Class Mail
The Episcopal Church Of St. James The Less                                       Attn: Astrid Joy Storm                                         10 Church Ln                                 Scarsdale, NY 10583                                                                                     finance@stjamesscarsdale.org           Email and First Class Mail
The Episcopal Church Of St. Michael The Archangel                                2025 Bellefonte Dr                                             Lexington, KY 40503                                                                                                                                  rector@saint‐michaels.org              Email and First Class Mail
The Episcopal Church Of St. Simon & St. Jude, Irmo, Sc                           Attn: The Rev Mark Abdelnour                                   1110 Kinley Rd                               Irmo, SC 29063‐9633                                                                                     frmark@ecsssj.org                      Email and First Class Mail
The Episcopal Church Of The Advent                                               9629 Norfolk Ave                                               Norfolk, VA 23503                                                                                                                                    adventnorfolk@msn.com                  Email and First Class Mail
The Episcopal Church Of The Advent                                               c/o Rogers Towers, Pa                                          Attn: Betsy C Cox, Esq                       1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207                                                 bcox@rtlaw.com                         Email and First Class Mail
The Episcopal Church Of The Advent                                               Attn: Rick Effinger                                            815 Piedmont Dr                              Tallahassee, FL 32312                                                                                   frick@advent‐church.org                Email and First Class Mail
The Episcopal Church Of The Ascension                                            Attn: Barbara Hammer                                           3600 Arlington Loop                          Hattiesburg, MS 39402                                                                                   barbarajhammer@gmail.com               Email and First Class Mail
The Episcopal Church Of The Ascension                                            c/o Ghma Law                                                   Attn: David R Hillier                        P.O. Box 3235                    Asheville, NC 28802                                                    dhillier@ghma.law                      Email and First Class Mail
The Episcopal Church Of The Ascension                                            c/o Hilderbran Hitchcock, PA                                   Attn: Gregory Hilderbran                     301 College St, Ste 110          Asheville, NC 28801                                                    greg@h2lawgroup.com                    Email and First Class Mail
The Episcopal Church Of The Ascension                                            The Episcopal Diocese of Western North Carolina                900B Centre Park Dr                          Asheville, NC 28805                                                                                     greg@h2lawgroup.com                    Email and First Class Mail
The Episcopal Church Of The Ascension                                            Attn: Matthew Martin Gorman                                    25 E Laurel Ave                              Sierra Madre, CA 91024                                                                                  mab@ascension‐sierramadre.com          Email and First Class Mail
The Episcopal Church Of The Ascension                                            Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650                    Jackson, MS 39201                                                                                       mwilson@blswlaw.com                    Email and First Class Mail
The Episcopal Church Of The Ascension, Birmingham, Al                            Attn: The Rev Jack Alvey                                       1912 Canyon Rd                               Vestavia Hills, AL 35216                                                                                jackalvey@gmail.com                    Email and First Class Mail
The Episcopal Church Of The Ascension, Birmingham, Al                            Diocese of Alabama,Attn: Rev Rob Morpeth                       521 North 20th St                            Birmingham, AL 35203                                                                                    rmorpeth@dioala.org                    Email and First Class Mail
The Episcopal Church Of The Ascension, Montgomery, Al                            Attn: Andrew M Akin                                            315 Clanton Rd                               Montgomery, AL 36104‐5598                                                                               andrewmacakin@gmail.com                Email and First Class Mail
The Episcopal Church Of The Ascension, Montgomery, Al                            Attn: Rev Rob Morpeth, Diocese of Alabama                      521 N 20th St                                Birmingham, AL 35203                                                                                    rmorpeth@dioala.org                    Email and First Class Mail
The Episcopal Church Of The Creator                                              Attn: Robert Blanton                                           1445 Clinton‐Raymond Rd                      Clinton, MS 39056                                                                                       mblanton1@gmail.com                    Email and First Class Mail
The Episcopal Church Of The Creator                                              Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650                    Jackson, MS 39201                                                                                       mwilson@blswlaw.com                    Email and First Class Mail
The Episcopal Church Of The Creator                                              Attn: Robert M Blanton                                         1445 Clinton‐Raymond Rd                      Clinton, MS 39056                                                                                       rmblanton1@gmail.com                   Email and First Class Mail
The Episcopal Church Of The Ephiphany                                            Attn: the Rev Aaron D Raulerson                                P.O. Box 116                                 Guntersville, AL 35976‐0116                                                                             fatheraaron@epiphanyguntersville.org   Email and First Class Mail
                                                                          Case 20-10343-LSS                                                Doc 2541                                               Filed 04/07/21                                              Page 77 of 87

The Episcopal Church Of The Epiphany                                              Attn: James Burton Palmer                                115 Jefferson Ave                                  Danville, VA 24541‐1934                                                     burt.palmer@kingwoodumc.org                              Email and First Class Mail
The Episcopal Church Of The Epiphany                                              Attn: James Burton Palmer                                115 Jefferson Ave                                  Danville, VA 24541‐1934                                                     epiphany.danville.office@gmail.com                       Email and First Class Mail
The Episcopal Church Of The Epiphany                                              Attn: Senior Warden                                      3301 Hidden Meadow Dr                              Oak Hill, VA 20171                                                          srwarden@epiphanyec.org                                  Email and First Class Mail
The Episcopal Church Of The Epiphany, Guntersville, Al                            Attn: Rob Morpeth, Diocese of Alabama                    521 N 20th St                                      Birmingham, AL 35203                                                        fatheraaron@epiphanyguntersville.org                     Email and First Class Mail
The Episcopal Church Of The Good Shepherd                                         Channing Robinson Smith                                  3201 Windor Rd                                     Austin, TX 78703                                                            channing@gsaustin.org                                    Email and First Class Mail
The Episcopal Church Of The Good Shepherd                                         P O Box 5176                                             Austin, TX 78763                                                                                                               channing@gsaustin.org                                    Email and First Class Mail
The Episcopal Church Of The Good Shepherd                                         4206 Springhill Ave                                      Richmond, VA 23225                                                                                                             info@goodshepherdrichmond.org                            Email and First Class Mail
The Episcopal Church Of The Good Shepherd                                         Attn: Stephen Hutchinson                                 75 S 200 E                                         Salt Lake City, UT 84111                                                    shutchinson@episcopal‐ut.org                             Email and First Class Mail
The Episcopal Church Of The Good Shepherd Of Lake Wales Florida                   221 S 4th St                                             Lake Wales, FL 33853                                                                                                           office@goodshepherdnews.com                              Email and First Class Mail
The Episcopal Church Of The Good Shepherd, A Utah Nonprofit Corporation           c/o Episcopal Diocese of Utah                            Attn: Chancellor                                   75 S 200 E                       Salt Lake City, UT 84111                   shutchinson@episcopal‐ut.org                             Email and First Class Mail
The Episcopal Church Of The Good Shepherd, Sioux Falls, Sd                        c/o Cadwell Sanford Deibert & Garry LLP                  Attn: Steven W Sanford                             200 E 10th St, Ste 200           Sioux Falls, SD 57104                      ssanford@cadlaw.com                                      Email and First Class Mail
The Episcopal Church Of The Heavenly Rest                                         Attn: Tapua D Tunduwani                                  1085 5th Ave                                       New York, NY 10128                                                          ttunduwani@heavenlyrest.org                              Email and First Class Mail
The Episcopal Church Of The Holy Comforter, Charlotte, Nc                         Attn: Holy Comforter Parish Administrator                2701 Park Rd                                       Charlotte, NC 28209                                                         hollyw@holycomforter‐charlotte.org                       Email and First Class Mail
The Episcopal Church Of The Holy Comforter, Charlotte, Nc                         Attn: Mary Lindsay Evans                                 2919 Wheelock Rd                                   Charlotte, NC 28211                                                         mlevans@lodestarlaw.com                                  Email and First Class Mail
The Episcopal Church Of The Holy Spirit                                           Attn: Mark Bohan                                         924 Pilgrim Mill Rd                                Cumming, GA 30040                                                           mark.bohan@ihg.com                                       Email and First Class Mail
The Episcopal Church Of The Holy Spirit                                           Attn: Mark Bohan Sr Warden                               724 Pilgrim Mill Rd                                Cumming, GA 30040                                                           mark.bohan@ihg.com                                       Email and First Class Mail
The Episcopal Church Of The Redeemer                                              5603 N Charles St                                        Baltimore, MD 21210                                                                                                            dware@redeemerbaltimore.org                              Email and First Class Mail
The Episcopal Church Of The Redeemer                                              Attn: David James Ware                                   5603 N Charles St                                  Baltimore, MD 21210                                                         dware@redeemerbaltimore.org                              Email and First Class Mail
The Episcopal Church Of The Resurrection                                          Attn: Harry Carling Fogler III                           3220 Lexington Rd                                  Nicholasville, KY 40356                                                     resurrection@outlook.com                                 Email and First Class Mail
The Episcopal Church Of The Resurrection                                          251 E Lake Brantley Dr                                   Longwood, FL 32779                                                                                                             tgarland@resurrectionlongwood.org                        Email and First Class Mail
The Episcopal Church Of The Resurrection In Pleasant Hill, C                      Attn: the Rev Liz Tichenor                               399 Gregory Ln                                     Pleasant Hill, CA 94523                                                     liz@resurrectionph.org                                   Email and First Class Mail
The Episcopal Church Of The Resurrection In White County                          1755 Duncan Bridge Rd                                    Sautee, GA 30571                                                                                                               frscott3@gmail.com                                       Email and First Class Mail
The Episcopal Collegiate School                                                   Attn: Wright Lindsey Jennings                            Attn: John R Tisdale                               200 W Capitol Ave, Ste 2300      Little Rock, AR 72201                      jtisdale@wlj.com                                         Email and First Class Mail
The Episcopal Collegiate School                                                   Attn: John R Tisdale                                     1701 Cantrell Rd                                   Little Rock, AR 72201                                                                                                                First Class Mail
The Episcopal Diocese Of Arizona Et Al                                            Attn: Jennifer A Reddall                                 114 W Roosevelt St                                 Phoenix, AZ 85003                                                           bishopreddal@azdiocese.org                               Email and First Class Mail
The Episcopal Diocese Of Arizona Et Al                                            c/o Snell & Wilmer LLP                                   400 E Van Buren St                                 Phoenix, AZ 85004                                                           breeves@swlaw.com                                        Email and First Class Mail
The Episcopal Diocese Of Arizona, Et Al.                                          c/o Snell & Wilmer LLP                                   Attn: Jennifer A. Reddal                           400 E Van Buren St               Phoenix, AZ 85004                          breeves@swlaw.com                                        Email and First Class Mail
The Episcopal Diocese Of Arkansas                                                 Attn: Wright Lindsay Jennings                            Attn: John Tisdale                                 200 W Capitol Ave, Ste 2300      Little Rock, AR 72201                      jtisdale@wlj.com                                         Email and First Class Mail
The Episcopal Diocese Of Arkansas                                                 Attn: John Tisdale                                       P.O. Box 164688                                    Little Rock, AR 72716                                                                                                                First Class Mail
The Episcopal Diocese Of Atlanta, Inc                                             Attn: Richard P Perry, Esq                               1173 Canton St                                     Roswell, GA 30076                                                           rperryesq@aol.com                                        Email and First Class Mail
The Episcopal Diocese Of CA                                                       c/o Sullivan Hill Rez & Engel                            Attn: James Hill, Esq                              600 B St, Ste 1700               San Diego, CA 92101                        hill@sullivanhill.com                                    Email and First Class Mail
The Episcopal Diocese Of CA                                                       Attn: Kirby Smith                                        2083 Sunset Cliffs Blvd                            San Diego, CA 92107                                                         ksmith@edsd.org                                          Email and First Class Mail
The Episcopal Diocese Of Central Pennsylvania                                     Attn: Clayton Davidson                                   100 Pine St Fl 2                                   P.O. Box 1166                    Harrisburg, PA 17108                       cdavidson@mcneeslaw.com                                  Email and First Class Mail
The Episcopal Diocese of CT and Affiliated Parishes                               c/o the Episcopal Church In Connecticut                  Attn: Rev Matt Handi                               290 Pratt St, Ste 52 3rd Fl      Meriden, CT 06450                          mhandi@episcopalct.org                                   Email and First Class Mail
The Episcopal Diocese Of Easton                                                   Attn: Patrick A Collins                                  314 North St                                       Easton, MD 21601                                                            Patrick@DioceseofEaston.org                              Email and First Class Mail
The Episcopal Diocese Of Easton                                                   Attn: Patrick A Collins                                  314 North St                                       Easton, MD 21601                                                            Patrick@DioceseofEaston.org                              Email and First Class Mail
The Episcopal Diocese Of Kansas                                                   Attn: Patrick Funston                                    835 SW Polk St                                     Topeka, KS 66612                                                            apfunston@episcopal‐ks.org                               Email and First Class Mail
The Episcopal Diocese Of Louisiana                                                Attn: Morris Thompson Jr                                 1623 7th St                                        New Orleans, LA 70115                                                                                                                First Class Mail
The Episcopal Diocese Of Maine                                                    c/o The Episcopal Diocese of Maine Martin                P.O. Box 4036                                      Portland, ME 04101                                                          bmartin@episcopalmaine.org                               Email and First Class Mail
The Episcopal Diocese Of Maryland                                                 Attn: Neal C Baroody                                     201 N Charles St, Ste 2102                         Baltimore, MD 21201                                                         nbaroody@aol.com                                         Email and First Class Mail
The Episcopal Diocese Of Mississippi                                              Attn: James B Ponder                                     P.O. Box 23107                                     Jackson, MS 39225‐3107                                                      bponder@dioms.org                                        Email and First Class Mail
The Episcopal Diocese Of Mississippi                                              Attn: Marcus M Wilson                                    190 E Capitol St, Ste 650                          Jackson, MS 39201                                                           bponder@dioms.org                                        Email and First Class Mail
The Episcopal Diocese Of New York                                                 Attn: Esslie Hughes                                      1047 Amsterdam Ave                                 New York, NY 10025                                                          ehughes@dioceseny.org                                    Email and First Class Mail
The Episcopal Diocese Of New York                                                 c/o Mcgivney, Kluger, Clark & Intoccia, P C              Attn: Kevin D. Torge, Esq.                         80 Broad St, 23rd Fl             New York, NY 10004                                                                                  First Class Mail
The Episcopal Diocese Of Oklahoma, Inc                                            Attn: Rt Rev Poulson Reed                                924 N Robinson St                                  Oklahoma City, OK 73102                                                     lgraft@epiok.org                                         Email and First Class Mail
The Episcopal Diocese Of Oregon                                                   Attn: Mark A Salzberg, Squire Patton Boggs (Us) LLP      2550 M St, Nw                                      Washington, DC 20037                                                        mark.salzberg@squirepb.com                               Email and First Class Mail
The Episcopal Diocese Of Oregon                                                   Michael C Dotten                                         568 9th St                                         Lake Oswego, OR 97034                                                       mcdotten@msn.com                                         Email and First Class Mail
The Episcopal Diocese Of San Diego                                                Attn: James P Hill, Esq, Sullivan Hill Rez & Engel       600 B St, Ste 1700                                 San Diego, CA 92101                                                         hill@sullivanhill.com                                    Email and First Class Mail
The Episcopal Diocese Of San Diego                                                c/o Sullivan Hill Rez & Engel                            Attn: James Hill, Esq                              600 B St, Ste 1700               San Diego, CA 92101                        hill@sullivanhill.com                                    Email and First Class Mail
The Episcopal Diocese Of San Diego                                                Attn: Kirby Smith                                        2083 Sunset Cliffs Blvd                            San Diego, CA 92107                                                         ksmith@edsd.org                                          Email and First Class Mail
The Episcopal Diocese Of San Diego                                                Rev Kirby M Smith                                        2083 Sunset Cliffs Blvd                            San Diego, CA 92107                                                         ksmith@edsd.org                                          Email and First Class Mail
The Episcopal Diocese Of Spokane, Inc                                             Attn: Bishop Gretchen Rehberg                            245 E 13th Ave                                     Spokane, WA 99202                                                           office@apokanediocess.org                                Email and First Class Mail
The Episcopal Diocese Of Upper South Carolina                                     Attn: The Rt Rev W Andrew Waldo                          1115 Marion St                                     Columbia, SC 29201                                                          awaldo8@edusc.org                                        Email and First Class Mail
The Episcopal Diocese Of Vermont                                                  c/o the Tamposi Law Group, Pc                            Attn: Peter N Tamposi                              159 Main St                      Nashua, NH 03060                           peter@tlgnh.com                                          Email and First Class Mail
The Episcopal Diocese Of West Tennessee                                           Attn: Rev Canon Sharon Alexander                         692 Poplar Ave                                     Memphis, TN 38105                                                           salexander@episwtn.org                                   Email and First Class Mail
The Episcopal Diocese Of Western North Carolina                                   Attn: Hilderbran Hitchcock, Pa                           301 College St, Ste 110                            Asheville, NC 28801                                                         dhillier@ghma.law                                        Email and First Class Mail
The Episcopal Diocese Of Western North Carolina                                   900B Centrepark Dr                                       Asheville, NC 28805                                                                                                            greg@h2lawgroup.com                                      Email and First Class Mail
The Episcopal Society Of St. Mary's                                               Attn: Cecile Tucker                                      258 Concord St                                     Newton, MA 02462                                                            office@st‐marys‐episcopal.org                            Email and First Class Mail
The Evangelical Lutheran Church                                                   c/o Capell Barnett Matalon & Schoenfeld LLP              Attn: Joseph Milano                                1385 Broadway, 12th Fl           New York, NY 10018                         JMilano@cbmslaw.com                                      Email and First Class Mail
The Evangelical Lutheran Church                                                   c/o Capell Barnett Matalon & Schoenfeld LLP              Attn: Joseph Milano                                1385 Broadway 12th Fl            New York, NY 10018                         JMilano@cbmslaw.com                                      Email and First Class Mail
The Evangelical Lutheran Church In The Foothills                                  1700 Foothill Blvd                                       La Canada Flintridge, CA 91011                                                                                                 david.haxton@ymail.com                                   Email and First Class Mail
The Evangelical Lutheran Church In The Foothills                                  Attn: David Haxton                                       1700 Foothill Blvd                                 La Canada Flintridge, CA 91011                                              david.haxton@ymail.com                                   Email and First Class Mail
The Evangelical Lutheran Church Of Our Savior                                     Attn: Diana L Anderson, Esq                              512 Main St                                        Toms River, NJ 08753                                                        diana@dianaandersonesquire.com                           Email and First Class Mail
The Evangelical Lutheran Church Of The Prince Of Peace                            8212 Philadelphia Rd                                     Baltimore, MD 21237                                                                                                            bldejong@verizon.net                                     Email and First Class Mail
The Evangelical Lutheran Church Of The Redeemer                                   Attn: Philip Liller                                      500 Pearl St                                       Lancaster, PA 17603                                                         redeemerLuth@yahoo.com                                   Email and First Class Mail
The Evangelical Lutheran Church Of The, Incarnation                               Attn: Pastor Emily Willhide                              3005 Devine St                                     Columbia, SC 292905                                                         pastoremily@incarnationlutheran.com                      Email and First Class Mail
The Falls Church Episcopal                                                        Attn: the Rev E Lucius Anderson III                      115 E Fairfax St                                   Falls Church, VA 22046‐2903                                                 aanderson@thefallschurch.org                             Email and First Class Mail
The Federated Church Of Columbus, Nebraska                                        Attn: Clark Grant                                        P.O. Box 455                                       1464 27th Ave                    Columbus, NE 68602‐0455                    clark@grantattorney.com                                  Email and First Class Mail
The Federated Church Of Masonville                                                c/o Coughlin & Gerhart LLP                               Attn: Keith A Gorgos, Esq                          99 Corporate Dr                  Binghamton, NY 13904                       kgorgos@cglawoffices.com                                 Email and First Class Mail
The Federated Church Of Stillwater                                                Attn: Tracy Anna Reeves                                  P.O. Box 386                                       Stillwater, ME 04468                                                        treeves117@gmail.com                                     Email and First Class Mail
The First Baptist Church Of Lafayette, LA, Inc                                    Attn: James J Davidson, III                              The First Baptist Church of Lafayette, Louisiana   810 S Buchanan St                Lafayette, LA 70501                        jdavidson@davisonmeaux.com                               Email and First Class Mail
The First Baptist Church Of Monroe, Ga, Inc                                       Attn: Rev Gordon Davidson                                202 Mcdaniel St                                    Monroe, GA 30655                                                            gordon@fbcmonroe.com                                     Email and First Class Mail
The First Christian Church Of Iowa City, Iowa                                     Attn: J K Robison                                        900 Lincolnshire Pl                                Coralville, IA 52241                                                        icdisciple.pastor@gmail.com                              Email and First Class Mail
The First Congregational Church Of Long Beach                                     Attn: Eric Peterson                                      241 Cedar Ave                                      Long Beach, CA 90802                                                        epeterson@firstchurchlb.org                              Email and First Class Mail
The First Congregational United Church Of Christ Of Sarasota                      Attn: Rev Dr Wes Bixby                                   1031 S Euclid Ave                                  Sarasota, FL 34237                                                          pastor@uccsarasota.com                                   Email and First Class Mail
The First English Lutheran Church Richmond, Indiana                               c/o Plews Shadley Racher & Braun LLP                     Attn: Josh S Tatum                                 1346 N Delaware St               Indianapolis, IN 46202                     jtatum@psrb.com                                          Email and First Class Mail
The First Federated Church Of Peoria                                              Attn: Senior Pastor                                      3601 N Sheridan Rd                                 Peoria, IL 61614                                                            barneyshultz52@gmail.com                                 Email and First Class Mail
The First Federated Church Of Peoria                                              Attn: Robert H Shultz, Jr                                3601 N Sheridan Rd                                 Peoria, IL 61604                                                            info@ffcpeoria.com                                       Email and First Class Mail
The First Presbyterian Church                                                     Attn: Michael Talbert                                    700 Chmeketa St Ne                                 Salem, OR 97301                                                             talbert.michael@earthlink.net                            Email and First Class Mail
The First Presbyterian Church Of Dutch Neck                                       Attn: Pastor Jan Willem Van Der Werff                    154 S Mill Rd                                      West Windsor, NJ 08550                                                      pastor@dutchneckpresbyterian.com                         Email and First Class Mail
The First Presbyterian Church Of Marietta, Inc                                    Attn: Andy Workman                                       189 Church St Ne                                   Marietta, GA 30060                                                          andyworkman@fpcmarietta.org                              Email and First Class Mail
The First Presbyterian Church Of Marietta, Inc                                    Attn: Roderick H Martin                                  279 Washington Ave Ne                              Marietta, GA 30060‐1980                                                     rmartin@cutdebt.com                                      Email and First Class Mail
The First Presbyterian Church Of Marietta, Inc                                    c/o Roderick H Martin Law, Pc                            Attn: Roderick H Martin                            279 Washington Ave Ne            Marietta, GA 30060‐1980                    rmartin@cutdebt.com                                      Email and First Class Mail
The First Presbyterian Church Of Pleasant Valley                                  Attn: Gary L Murphy                                      453 Bangall Amenia Rd                              Stanfordville, NY 12581                                                     garymurphy@millertonlawyer.com                           Email and First Class Mail
The First Presbyterian Church Of Pleasant Valley                                  Attn: Gary Murphy                                        453 Bangall Amenia Rd                              Stanfordville, NY 12581                                                     garymurphy@millertonlawyer.com                           Email and First Class Mail
The First Presbyterian Church Of Urbana, Ohio                                     Attn: Ed Evans                                           116 W Court St                                     Urbana, OH 43078                                                            evansel@ctcn.net                                         Email and First Class Mail
The First Southern Baptist Church Of Coffeyville                                  Attn: Eric D Bruce                                       P.O. Box 75037                                     Wichita, KS 67275                                                           Mail@KsAdvocates.com                                     Email and First Class Mail
The First Southern Baptist Church Of Coffeyville                                  P O Box 75037                                            Wichita, KS 67275                                                                                                              Mail@KsAdvocates.com                                     Email and First Class Mail
The First Umc Of Richmond Hill                                                    112‐14 107th Ave                                         South Richmond Hill, NY 11419                                                                                                  umcrh@hotmail.com                                        Email and First Class Mail
The First Umc Of Salli                                                            Sallisaw First United Methodist Church                   P.O. Box 887                                       Sallisaw, OK 74955                                                          sallisawfumc@diamondnet.us                               Email and First Class Mail
The First United Methodist Church Of Canon City, Co                               Attn: Susan Campton, Financial Secretary                 801 Main St                                        Canon City, CO 81212                                                        accounts@canonumc.org                                    Email and First Class Mail
The First United Methodist Church Of Decorah                                      Stephen Rarick                                           P.O. Box 221                                       302 W Bdwy St                    Decorah, IA 52101                          DFUMC.Tres@gmail.com                                     Email and First Class Mail
The First United Methodist Church Of Duncan, Oklahoma                             Attn: Church Business Administrator                      2300 N Country Club Rd                             Duncan, OK 73533                                                            finance@duncanfumc.org                                   Email and First Class Mail
The First United Methodist Church Of Franklin, Inc                                Attn: Julie Marie Fuller                                 120 Aldersgate Way                                 Franklin, TN 37064                                                          dhouck@franklinfumc.org                                  Email and First Class Mail
The First United Methodist Church Of Iowa City, Iowa                              Attn: Hilary Biancuzzo, Treasurer                        214 E Jefferson St                                 Iowa City, IA 52245                                                         jellingson@icfirstchurch.org                             Email and First Class Mail
The First United Methodist Church Of Jacksboro, Texas                             Attn: Judy Craft                                         406 N Main St                                      Jacksboro, TX 76458                                                         jfumc@sbcglobal.net                                      Email and First Class Mail
The First United Methodist Church Of Lowell                                       Attn: Treasurer, 1st United Methodist Church of Lowell   621 E Main St                                      Lowell, MI 49331                                                            office@lowellumc.com                                     Email and First Class Mail
The First United Methodist Church Of Marionville                                  Attn: Dale Ebert                                         1743 State Hwy 413                                 Billings, MO 65610                                                          debert2@msn.com                                          Email and First Class Mail
The First United Methodist Church Of Marionville                                  Attn: Treasurer                                          P.O. Box 519                                       Marionville, MO 65705                                                       marionvilleumc@gmail.com                                 Email and First Class Mail
The First United Methodist Church Of Mineola Texas                                Attn: Paul Thomasson                                     612 N Newson                                       Mineola, TX 75773                                                           mineolafumc@suddenlinkmail.com                           Email and First Class Mail
The First United Methodist Church Of Mineola, Texas                               Attn: Paul Thomasson                                     612 N Newsom                                       Mineola, TX 75773                                                           mineolafumc@suddenlinkmail.com                           Email and First Class Mail
The First United Methodist Church Of Plymouth                                     c/o Dillon & Dillon, Plc                                 Attn: Paul J. Dillon                               9429 S Main St                   Plymouth, MI 48170                         pjdillon@ddplc.net                                       Email and First Class Mail
The First United Methodist Church Of Plymouth                                     Attn: Richard Anderson, Trustee                          45201 N Territorial Rd                             Plymouth, MI 48170                                                          roape1@aol.com                                           Email and First Class Mail
The First United Methodist Church Of Sallisaw Oklahoma, Inc                       c/o Sallisaw First United Methodist Church               Attn: Lisa Lessley                                 P.O. Box 887                     Sallisaw, OK 74955                         sallisawfumc@diamondnet.us                               Email and First Class Mail
The First United Methodist Church Of Troy Ohio                                    Attn: Ed Butcher                                         110 Franklin St                                    Troy, OH 45373                                                              ebutcher1@woh.rr.com                                     Email and First Class Mail
The First United Methodist Church Of Warrensburg                                  3890 Main St                                             Warrensburg, NY 12885                                                                                                          pastorsteve6@gmail.com                                   Email and First Class Mail
The First United Methodist Church Of Warrensburg                                  Attn: Stephen J Andrews                                  42 King St                                         Warrensburg, NY 12885                                                       pastorsteve6@gmail.com                                   Email and First Class Mail
The First United Methodist Church Roscoe Texas                                    Attn: Secretary/Treasurer And/Or Pastor                  P.O. Box 489                                       Roscoe, TX 79545                                                                                                                     First Class Mail
The First United Methodist Church, Inc                                            Attn: Dirk Weiss                                         804 N Jefferson St                                 Junction City, KS 66441                                                     jclstumchurch@gmail.com                                  Email and First Class Mail
The First United Methodist Church, Stockton                                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                                 100 N Tampa St, Ste 2200         Tampa, FL 33602                            erice@bradley.com                                        Email and First Class Mail
The First United Methodist Church, Stockton                                       204 N Elm St                                             Stockton, KS 67669                                                                                                                                                                      First Class Mail
The First United Presbyterian Congregation Of Oneonta, N.Y.                       Attn: Coughlin & Gerhart LLP;Attn: : Keith A Gorgos      99 Corporate Dr                                    Binghamton, NY 13904                                                        kgorgos@cglawoffices.com                                 Email and First Class Mail
The First United Presbyterian Congregation Of Oneonta, N.Y.                       c/o Coughlin & Gerhart LLP                               Attn: Keith A Gorgos                               99 Corporate Dr                  Binghamton, NY 13904                       kgorgos@cglawoffices.com                                 Email and First Class Mail
The Fitch Law Firm                                                                John Fitch                                               900 Michigan Ave                                   Columbus Ohio 43215                                                         John@TheFitchLawFirm.com                                 Email and First Class Mail
The Freedom Plains United Presbyterian Church                                     Attn: Btzalel Hirschhorn                                 80‐02 Kew Gardens Rd, Ste 600                      Kew Gardens, NY 11415                                                       bhirschhorn@sbagk.com                                    Email and First Class Mail
The Garden At Gethsemane Umc                                                      Attn: Treasurer                                          1201 W Mcgalliard Rd                               Muncie, IN 47303                                                            gumchurch@comcast.net                                    Email and First Class Mail
The Gathering At Scott Memorial                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                                 100 N Tampa St, Ste 2200         Tampa, FL 33602                            erice@bradley.com                                        Email and First Class Mail
The Good Shepherd United Church Of Christ                                         17750 S La Canada Dr                                     Sahuarita, AZ 85629                                                                                                            SeeYou@thegoodshepherducc.org                            Email and First Class Mail
The Green Bar Bill Hillcourt Foundation                                           Attn: Nelson R Block                                     5023 Braesheather Dr                               Houston, TX 77096                                                                                                                    First Class Mail
The Greenville First United Methodist Church                                      Attn: Jeffery C Williams Pastor                          204 W Cass St                                      Greenville, MI 48838                                                        jeffwrev@gmail.com                                       Email and First Class Mail
The Greenville First United Methodist Church                                      Attn: Jeffrey C Williams, Pastor                         204 W Cass St                                      Greevnille, MI 48838                                                        jeffwrev@gmail.com                                       Email and First Class Mail
The Harvest United Methodist Church                                               Attn: Pastor Jeff Mcdowell                               9029 Sienna Ranch Rd                               Missouri City, TX 77459                                                     jeffmcdowell@harvestumc.org                              Email and First Class Mail
The Hope United Methodist Church                                                  4069 W Sylvania Ave                                      Toledo, OH 43623                                                                                                               cfwrew1@bex.net                                          Email and First Class Mail
The Huntsville United Methodist Church                                            Attn: Tonya Thomas                                       6611 Fruit St P.O. Box 235                         Huntsville, OH 43324                                                        huntsvilleumc@gmail.com                                  Email and First Class Mail
The Island School                                                                 c/o Squire Patton Boggs (Us) LLP                         Attn: Mark A Salzberg                              2550 M St NW                     Washington, DC 20037                       mark.salzberg@squirepb.com                               Email and First Class Mail
The John Carroll School, Inc                                                      Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                          Baltimore, MD 21201                                                         moakey@gejlaw.com                                        Email and First Class Mail
The John Carroll School, Inc                                                      Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                          Baltimore, MD 21201                                                         moaky@gejlaw.com                                         Email and First Class Mail
The John Wesley United Methodist Church                                           Attn: John Wesley Umc                                    1927 W Kemper                                      Cincinnati, OH 45240                                                        christie@jwumc.com                                       Email and First Class Mail
The Journey (3400)                                                                c/o Bentz Law Firm                                       Attn: Sean Bollman                                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                                   Email and First Class Mail
The Journey (3400)                                                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                             680 Washington Rd, Ste 200       Pittsburgh, PA 15228                       lspagnolo@bentzlaw.com                                   Email and First Class Mail
The Journey United Methodist Church                                               Attn: Jeff Warrick                                       15361 Hwy 5, Ste B                                 Cabot, AR 72023                                                             pastorjeff@journeyumc.com                                Email and First Class Mail
The Keane Law Firm, P.C.                                                          Christopher J. Keane                                     8605 Santa Monica Blvd. #23851                     Los Angeles CA 90069                                                        ckeane@keanelaw.com                                      Email and First Class Mail
The Kirkersville United Methodist Church                                          Attn: Treasurer                                          180 E Main St, Box 7                               Kirkersville, OH 43033                                                      garnott1@columbus.rr.com                                 Email and First Class Mail
The Kryder Law Group LLC                                                          Justin Hare                                              134 N. LaSalle St., Ste. 1515                      Chicago IL 60602                                                            jhare@kryderlaw.com                                      Email and First Class Mail
The Law Office of Andrew R Pavlinski                                              Andrew R Pavlinski                                       401 Spring St                                      Del Rio TX 78840                                                            apavlinski@pav‐law.com                                   Email and First Class Mail
The Law Office of Bruce W. Slane, P.C                                             Jeremy D. Barberi, Esq                                   188 East Post RD, Ste 205                          White Plains NY 10601                                                       jeremy@slane‐law.com                                     Email and First Class Mail
The Law Office of Bruce W. Slane, P.C                                             Jeremy D. Barberi, Esq                                   188 East Post RD, Ste 205                          White Plains NY 10601                                                       jeremy@slan‐law.com                                      Email and First Class Mail
The Law Office of L. Paul Mankin                                                  L. Paul Mankin, Esq.                                     4655 Cass St, Ste 410                              San Diego CA 92109                                                          pmankin@paulmankinlaw.com                                Email and First Class Mail
The Law office of Mark young                                                      Mark Young                                               45 Exchange Blvd, Ste 802                          Rochester NY 14614                                                          mark@markyounglaw.com                                    Email and First Class Mail
The Law Office of Megan M. Lewis                                                  Megan M. Lewis                                           11715 Fox Road, Ste 400‐164                        Indianapolis IN 46236                                                       megan@lewislaw.biz                                       Email and First Class Mail
The Law Offices of David E Drivon                                                 David E Divon                                            2904 Pacific Ave                                   Stockton CA 95204                                                           ddrivon@comcast.net                                      Email and First Class Mail
The Law Offices of Eugene K. Hollander                                            Eugene K. Hollander                                      230 W. Monroe, Ste 1900                            Chicago IL 60606                                                            ehollander@ekhlaw.com                                    Email and First Class Mail
The Law Offices of Joshua E. Slavin, LLC                                          Joshua Slavin                                            PO Box 762                                         Mount Pleasant SC 29465                                                     josh@attorneycarolina.com                                Email and First Class Mail
The Law Offices Of Raquel Y. Gordon, Esq, LLC                                     Raquel Yvette Gordon                                     P.O. Box 17598 81632                               Baltimore, MD 21297                                                         raquel.gordon@rygordonlaw.com                            Email and First Class Mail
The Lenexa United Methodist Church                                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                                 100 N Tampa St, Ste 2200         Tampa, FL 33602                            erice@bradley.com                                        Email and First Class Mail
The Lewis Law Group                                                               Christopher Lewis                                        1115 S.E. Ocean Blvd                               Stuart FL 34996                                                             clewis@lewislawgroups.com; service@lewislawgrouppa.com   Email and First Class Mail
The Liberty Christian Church (Disciples Of Christ)Of Liberty                      Attn: Treasurer ‐ L Keith                                427 E Kansas St                                    Liberty, MO 64068                                                           office@lccdoc.org                                        Email and First Class Mail
The Lions Club Of Annandale, Minnesota                                            Attn: Sheldon R Brown                                    63 Oak Ave S                                       P.O. Box 859                     Annandale, MN 55302                        brown@annandalelaw.com                                   Email and First Class Mail
The Loris First United Methodist Church                                           Attn: Spencer Baxter                                     3507 Broad St                                      Loris, SC 29569                                                             spencerbaxter278@gmail.com                               Email and First Class Mail
The Loris First United Methodist Church                                           Attn: Spencer Baxter                                     P.O. Box 642                                       Tabor City, NC 29463                                                        spencerbaxter278@gmail.com                               Email and First Class Mail
The Lutheran Church & School Of Our Saviour ‐ The Bronx, Ny                       Attn: Matthew Ryan Gonzalez                              1734 Williamsbridge Rd                             The Bronx, NY 10461                                                         mgonzalez@oursaviourbronx.org                            Email and First Class Mail
The Lutheran Church Of Our Saviours Atonement                                     178 Bennett Ave                                          New York, NY 10040                                                                                                             pastor@osanyc.org                                        Email and First Class Mail
The Lutheran Church Of St Andrew                                                  Attn: Greg Twombley                                      15300 New Hampshire Ave                            Silver Spring, MD 20905                                                     gtwombley@mystandrew.org                                 Email and First Class Mail
The Lutheran Church Of The Good Shepherd                                          Attn: Lindsay Guckert Treasurer                          1515 Emmorton Rd                                   Bel Air, MD 21014                                                           council_president@lcgselca.org                           Email and First Class Mail
The Lutheran Church Of The Good Shepherd                                          Attn: Jim Howeth                                         1601 North St Se                                   Olympia, WA 98501                                                           jim@gsolympia.org                                        Email and First Class Mail
The Marshfield Rod & Gun Club, Inc                                                300 School St, P O Box 831                               Marshfield, MA 02050                                                                                                           dvdgrnwd@hotmail.com                                     Email and First Class Mail
The Mastromarco Firm                                                              Kevin J. Kelly                                           1024 N. Michigan Ave                               Saginaw MI 48602                                                            kkelly@mastromarcofirm.com                               Email and First Class Mail
The Meneo Law Group                                                               Ron Meneo Esq                                            234 Church St, 6th Fl                              New Haven CT 06510                                                          rmm@meneolawgroup.com                                    Email and First Class Mail
The Methodist Church Of Cape St. Claire                                           Attn: Dorothy Ballard, Treasurer                         855 Chestnut Tree Dr                               Annapolis, MD 21409                                                         treasurer@capeumc.org                                    Email and First Class Mail
The Methodist Episcopal Church Of Bellport                                        Attn: Rev Suhee Kim Or Mr Michael Bilecki                185 S Country Rd                                   Bellport, NY 11713                                                          bellportumc@optimum.net                                  Email and First Class Mail
The Moody Law Firm, Inc                                                           Willard J. Moody Jr                                      500 Crawford St. Ste 200                           Portsmouth VA 23704                                                         courtney@moddyrrlaw.com                                  Email and First Class Mail
The Moody Law Firm, Inc                                                           Willard J. Moody Jr                                      500 Crawford St. Ste 200                           Portsmouth VA 23704                                                         courtney@moodylaw.com                                    Email and First Class Mail
The Moody Law Firm, Inc                                                           Willard J. Moody Jr                                      500 Crawford St. Ste 200                           Portsmouth VA 23704                                                         courtney@moodyrrlaw.com                                  Email and First Class Mail
The Moody Law Firm, Inc                                                           Willard J. Moody Jr                                      500 Crawford St. Ste 200                           Portsmouth VA 23704                                                                                                                  First Class Mail
The Most Precious Blood R C Congregation, Inc                                     Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                          Baltimore, MD 21201                                                         moakey@gejlaw.com                                        Email and First Class Mail
The National Sigma Beta Club Foundation                                           3313 Government St                                       Baton Rouge, LA 70806‐5629                                                                                                                                                              First Class Mail
The Nehemiah Mission                                                              Attn: James Szakacs                                      6515 Bridge Ave                                    Cleveland, OH 44102                                                         JFS5487@GMAIL.COM                                        Email and First Class Mail
The Nett Church‐ Lawrenceville                                                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                                 100 N Tampa St, Ste 2200         Tampa, FL 33602                            erice@bradley.com                                        Email and First Class Mail
The Nett Church‐ Lawrenceville                                                    444 Bethesda Church Rd                                   Lawrenceville, GA 30044                                                                                                                                                                 First Class Mail
The New Birth Of Freedom Cncl 544                                                 1 Baden Powell Ln                                        Mechanicsburg, PA 17050‐2344                                                                                                                                                            First Class Mail
The Newberger Firm, P.A & Jacobs & Crumplar P.A.                                  Raeann Warner Esquire                                    750 Shipyard Dr, Ste 200                           Wilmington DE 19801                                                         info@neubergerlaw.com                                    Email and First Class Mail
The Nor'Kirk‐Presbyterian Of Carrollton Texas                                     Attn: Susan G Morris                                     2816 Quail Ridge Dr                                Carrollton, TX 75006                                                        susanmorrislaw@gmail.com                                 Email and First Class Mail
The Nor'Kirk‐Presbyterian Of Carrollton, Texas                                    Attn: Susan G Morris                                     2816 Quail Ridge Dr                                Carrollton, TX 75006                                                        susanmorrislaw@gmail.com                                 Email and First Class Mail
The North Charlestown United Methodist Church                                     Attn: Caryl Mcpherson                                    397 River Rd                                       Charlestown, NY 03603                                                       cjmcphe@hotmail.com                                      Email and First Class Mail
The Northern Trust Company                                                        50 S La Salle St B‐7                                     Chicago, IL 60603‐1008                                                                                                                                                                  First Class Mail
The Northern Trust Company                                                        Attn: Standby Letter                                     801 S Canal St                                     Chicago, IL 60607‐4715                                                                                                               First Class Mail
The Northwestern Mutual Life Ins Co                                               fbo National Bsa Foundation                              720 E Wisconsin Ave                                Milwaukee, WI 53202‐4703                                                                                                             First Class Mail
The Orb Factory Ltd                                                               225 Herring Cove Rd                                      Halifax, NS B3P 1L3                                Canada                                                             Canada                                                            First Class Mail
The Pantich Law Group PC                                                          Esther Panitch                                           4243 Dunwoody Club Drive, Ste 201                  Atlanta GA 30350                                                            esther@panitchlawgroup.com                               Email and First Class Mail
The Pantich Law Group PC                                                          Esther Panitch                                           4243 Dunwoody Club Drive, Ste 201                  Atlanta GA 30350                                                            esther@pantichlawgroup.com                               Email and First Class Mail
The Parents Of Troop 444                                                          Attn: Alison K Schuler                                   632 Cougar Loop Ne                                 Albuquerque, NM 87122                                                       akschuler1969@gmail.com                                  Email and First Class Mail
The Parish Church Of St Charles The Martyr                                        505 E 8th Ave                                            Fort Morgan, CO 80701                                                                                                          officescec@gmail.com                                     Email and First Class Mail
The Parish Of All Saints                                                          Attn: Rev Jane Schmoetzer                                1322 Kimball Ave                                   Richland, WA 99354                                                          rector@allsaintsrichland.org                             Email and First Class Mail
The Parish Of Calvary Episcopal Church                                            Attn: Elizabeth Ann Alexander                            P.O. Box 109                                       Ashland, KY 41105                                                           calvaryashland@gmail.com                                 Email and First Class Mail
The Parish Of Calvary Episcopal Church Of Ashland, Inc                            Calvary Episcopal Church                                 P.O. Box 109                                       Ashland, KY 41105                                                           calvaryashland@gmail.com                                 Email and First Class Mail
The Parish Of Christ Church In The Town Of Greenwich                              Attn: Craig Cecere Exec Dir                              254 E Putnam Ave                                   Greenwich, CT 06830                                                         ccecere@christchurchgreenwich.org                        Email and First Class Mail
The Parish Of Christ The Redeemer                                                 Attn: Marie Main, Parish Administrator                   1415 Pelhamdale Ave                                Pelham, NY 10803                                                            andrew.desrault@gmail.com                                Email and First Class Mail
The Parish Of Christ The Redeemer                                                 Attn: Andrew Des Rault                                   1415 Pelhamdale Ave                                Pelham, NY 10803                                                            marie@christchurchpelham.org                             Email and First Class Mail
The Parish Of St Gregory (Episcopal)                                              6653 W Chatfield Ave                                     Littleton, CO 80128                                                                                                            bankruptcy@messner.com                                   Email and First Class Mail
The Parish Of St James                                                            Attn: John Anthony Satula                                120 Main St Box 25                                 Amesbury, MA 01913                                                          stjames.frjohn@verizon.net                               Email and First Class Mail
The Parish Of St Matthew                                                          1031 Bienveneda Ave                                      Pacific Palisades, CA 90272                                                                                                    office@stmatthews.com                                    Email and First Class Mail
The Parish Of St Paul In The Desert                                               c/o Sullivan Hill Rez & Engel                            Attn: James P Hill, Esq                            600 B St, Ste 1700               San Diego, CA 92101                        hill@sullivanhill.com                                    Email and First Class Mail
The Parish Of St Paul In The Desert                                               Attn: Kirby Smith                                        2083 Sunset Cliffs Blvd                            San Diego, CA 92107                                                         ksmith@edsd.org                                          Email and First Class Mail
The Parish Of St Pauls On The Green, Norwalk, Ct                                  Attn: Anne M Watkins                                     60 East Ave                                        Norwalk, CT 06851                                                           admin@stpaulsnorwalk.org                                 Email and First Class Mail
The Parish Of St. Christopher By The River                                        Attn: Charles Marston                                    7601 Old Mill Rd                                   Gates Mills, OH 44040                                                       stchrisbytheriver@gmail.com                              Email and First Class Mail
The Parish Of St. Luke The Physician                                              Attn: Sara Nichole Cosca‐Warfield                        120 SW Towle Ave                                   Gresham, OR 97080                                                           revsara@saintlukesgresham.org                            Email and First Class Mail
The Parish Of St. Michael's‐By‐The‐Sea Episcopal                                  c/o Sullivan Hill Rez & Engel                            Attn: James P Hill, Esq                            600 B St, Ste 1700               San Diego, CA 92101                        hill@sullivanhill.com                                    Email and First Class Mail
The Parish Of St. Michael's‐By‐The‐Sea Episcopal                                  Attn: Kirby Smith                                        2083 Sunset Cliffs Blvd                            San Diego, CA 92107                                                         ksmith@edsd.org                                          Email and First Class Mail
The Parish Of St. Michael's‐By‐The‐Sea Episcopal Church In Carlsbad, Ca           c/o Sullivan Hill Rez & Engel                            Attn: James P. Hill, Esq                           600 B St, Ste 1700               San Diego, CA 92101                        hill@sullivanhill.com                                    Email and First Class Mail
The Parish Of St. Paul In The Desert                                              Attn: James P Hill, Esq, Sullivan Hill Rez & Engel       600 B St, Ste 1700                                 San Diego, CA 92101                                                         hill@sullivanhill.com                                    Email and First Class Mail
The Parish Of St. Stephans Episcopal Church Of Spokane,                           Attn: the Rev Bill Osborne                               5720 S Perry St                                    Spokane, WA 99223                                                           office@ststephens‐spokane.com                            Email and First Class Mail
The Parish Of The Good Shepherd                                                   Attn: James P Hill, Esq, Sullivan Hill Rez & Engel       600 B St, Ste 1700                                 San Diego, CA 92101                                                         hill@sullivanhill.com                                    Email and First Class Mail
The Parish Of The Good Shepherd                                                   c/o Sullivan Hill Rez & Engel                            Attn: James P Hill, Esq                            600 B St, Ste 1700               San Diego, CA 92101                        hill@sullivanhill.com                                    Email and First Class Mail
The Parish Of The Good Shepherd                                                   Attn: Kirby Smith                                        2083 Sunset Cliffs Blvd                            San Diego, CA 92107                                                         ksmith@edsd.org                                          Email and First Class Mail
The Parish Of The Mediator‐Redeemer, Pike County, Mississippi                     Attn: George H Leggett III                               P.O. Box 1001                                      Mccomb, MS 39649‐1001                                                       leggettchip@yahoo.com                                    Email and First Class Mail
The Parish Of The Mediator‐Redeemer, Pike County, Mississippi                     Attn: Marcus M Wilson                                    190 E Capitol St, Ste 650                          Jackson, MS 39201                                                                                                                    First Class Mail
The Parishes, Schools & Affiliates Of The Diocese Of Trenton                      Attn: Steven P Goodell Esq                               3840 Quakerbridge Rd, Ste 200                      Hamilton, NJ 08619                                                          sgoodell@parkermccay.com                                 Email and First Class Mail
The Peoples Church Of East Lansing, Michigan                                      Attn: George Brookover, P C                              1005 Abbot Rd                                      East Lansing, MI 48823                                                      g.brookover@gmail.com                                    Email and First Class Mail
The Pine Shores Presbyterian Church, Inc                                          c/o Law Offices of Melody Genson                         2750 Ringling Blvd, Ste 3                          Sarasota, FL 34237                                                          melodygenson@verizon.net                                 Email and First Class Mail
The Pine Shores Presbyterian Church, Inc                                          6135 Beechwood Ave                                       Sarasota, FL 34231                                                                                                                                                                      First Class Mail
The Platt Springs United Methodist Church                                         Attn: Mary Ann Nielson                                   900 Woodfield Rd                                   West Columbia, SC 29169                                                     ubandauntiem@hotmail.com                                 Email and First Class Mail
The Platt Springs United Methodist Church                                         Attn: Mary Ann Nielson                                   3215 Platt Springs Rd                              West Columbia, SC 29170                                                     ubandauntiem@hotmail.com                                 Email and First Class Mail
The Pointe Umc, Inc                                                               Attn: Kim Freeland                                       238 Cedric St                                      Leesburg, GA 31763                                                          imatter@thepointega.com                                  Email and First Class Mail
The Porch Church                                                                  19401 E Chenango Dr                                      Centennial, CO 80015                                                                                                           office@allsaintsharrison.org                             Email and First Class Mail
The Porch Church                                                                  19401 E Chenango Dr                                      Centennial, CO 80015                                                                                                           office@theporchchurch.tv                                 Email and First Class Mail
The Porch Church                                                                  Attn: William Wyman Kallhoff                             19401 E Chenango Dr                                Centennial, CO 80015                                                        office@theporchchurch.tv                                 Email and First Class Mail
The Presbyterian Church In Westfield                                              Attn: Ellen O'Connell                                    600 Parsippany Rd, Ste 204                         Parsippany, NJ 07054                                                        eoconnell@iwwt.law                                       Email and First Class Mail
The Presbyterian Church In Westfield                                              140 Mountain Ave                                         Westfield, NJ 07090                                                                                                            lkaplonski@westfieldpc.org                               Email and First Class Mail
The Presbyterian Church In Westfield                                              Attn: Ellen O'Connell                                    600 Parsippany Rd, Ste 204                         Parsippany, NJ 07054                                                        lkaplonski@westfieldpc.org                               Email and First Class Mail
The Presbyterian Church In Westfield                                              Attn: Lou Ann Kaplonski                                  140 Mountain Ave                                   Westfield, NJ 07090                                                         lkaplonski@westfieldpc.org                               Email and First Class Mail
The Presbyterian Church In Westfield                                              Attn: Lou Ann Kaplonski                                  140 Mountain Ave                                   Westfield, NJ 07090                                                         lkaploski@westfieldpc.org                                Email and First Class Mail
The Presbyterian Church Of Kane                                                   Attn: Lori Fiscus                                        103 Greeves St                                     Kane, PA 16735                                                              presbykane@verizon.net                                   Email and First Class Mail
The Presbyterian Church Of Toms River, New Jersey                                 1070 Hooper Ave                                          Toms River, NJ 08753‐8321                                                                                                      Clerk@pctr.org                                           Email and First Class Mail
The Presbyterian Church Of Upper Montclair                                        Attn: Denise Silecchia                                   53 Norwood Ave                                     Upper Montclair, NJ 07043                                                   lauraphillips@1981@outlook.com                           Email and First Class Mail
The Presbyterian Church Of Upper Montclair                                        Attn: Denise Silecchia                                   53 Norwood Ave                                     Upper Montclair, NJ 07043                                                   lauraphillips1981@outlook.com                            Email and First Class Mail
The Presbyterian Church Of Willingboro                                            494 Beverly Rancocas Rd                                  Willingboro, NJ 08046                                                                                                          wbpresbychurch@gmail.com                                 Email and First Class Mail
The Presbytery Of Western North Carolina, Inc                                     114 Silver Creek Rd                                      Morganton, NC 28655                                                                                                            jimmys@hickorylaw.com                                    Email and First Class Mail
The Presbytery Of Western North Carolina, Inc                                     c/o Young, Morphis, Back & Taylor LLP                    Attn: Jimmy R Summerlin                            P.O. Drawer 2428                 Hickory, NC 28603                          jimmys@hickorylaw.com                                    Email and First Class Mail
The Probar LLC                                                                    Attn: Julie Ockler                                       190 N Apollo Rd                                    Salt Lake City, UT 84116                                                    jockler@theprobar.com                                    Email and First Class Mail
The Probar LLC                                                                    Attn: Julie Ockler                                       190 N Apollo Rd                                    Salt Lake City, UT 84116                                                    jockler@theprober.com                                    Email and First Class Mail
The Protestant Episcopal Church Of The Nativity                                   Attn: Rev Beverly Hosea                                  731 8th St                                         Lewiston, ID 83501                                                          office@nativitylewiston.com                              Email and First Class Mail
The Protestant Episcopal Diocese Of Kentucky                                      425 S 2nd St                                             Louisville, KY 40202                                                                                                           bishopwhite@episcopalky.org                              Email and First Class Mail
The Protestant Episcopal Diocese Of Kentucky                                      c/o Cole & Moore, Psc                                    921 College St                                     P.O. Box 10240                   Bowling Green, KY 42102‐7240                                                                        First Class Mail
The Protestant Episcopal Society Of Christs Church, Quincy                        12 Quincy Ave                                            Quincy, MA 02169                                                                                                               cbrown@christchurchquincy.org                            Email and First Class Mail
The Queen Of Peace R C Church Society Of Buffalo                                  c/o Woods Oviatt Gilman LLP                              Attn: Timothy P Lyster, Esq                        1900 Bausch & Lomb Pl            Rochester, NY 14604                        tlyster@woodsoviatt.com                                  Email and First Class Mail
The R C Archbishop Of Los Angeles                                                 c/o Archdiocese of Los Angeles                           Attn: Margaret Graf, General Counsel               3424 Wilshire Blvd               Los Angeles, CA 90010                      legal@la‐archdiocese.org                                 Email and First Class Mail
The R C Church Of The Archdiocese Of New Orleans                                  Attn: Susan A Zeringue, General Counsel                  7887 Walmsley Ave                                  New Orleans, LA 70125                                                       szeringue@arch‐no.org                                    Email and First Class Mail
The R C Church Of The Archdiocese Of New Orleans                                  Attn: Susan Zeringue                                     7887 Walmsley Ave                                  New Orleans, LA 70125                                                       szeringue@arch‐no.org                                    Email and First Class Mail
The R C Diocese Of Brooklyn, New York                                             Attn: Vy Rev Patrick J Keating Esq                       310 Prospect Park W                                Brooklyn, NY 11201                                                          pkeating@diobrook.org                                    Email and First Class Mail
The R C Diocese Of Syracuse, New York                                             c/o Mackenzie Hughes LLP                                 Attn: Neil J Smith, Esq                            440 S Warren St, Ste 400         Syracuse, NY 13202‐2601                    nsmith@mackenziehughes.com                               Email and First Class Mail
The R C Diocese Of Toledo In America                                              Attn: Thomas J Antonini                                  1933 Spielbusch Ave                                Toledo, OH 43604                                                            tantonini@toledodiocese.org                              Email and First Class Mail
The Ragland Law Firm                                                              Robert Allen Ragland                                     1916 R St., NW Ste #308                            Washington DC 20009                                                         orlandrr@aol.com                                         Email and First Class Mail
The Rector Wardens And Vestry Of St. Lukes Episcopal Church                       Attn: Todd G Relue                                       Plews Shadley Racher & Braun LLP                   1346 N Delaware St               Indianapolis, IN 46202                     trelue@psrb.com                                          Email and First Class Mail
The Rector Wardens And Vestrymen Christ Protestant                                Attn: Todd G Relue                                       Plews Shadley Racher & Braun LLP                   1346 N Delaware St               Indianapolis, IN 46202                     trelue@psrb.com                                          Email and First Class Mail
The Rector Wardens And Vestrymen Of Epiphany Parish In Vacaville                  Church of the Epiphany                                   300 West St                                        Vacaville, CA 95688                                                         erjones@gmail.com                                        Email and First Class Mail
The Rector Wardens And Vestrymen Of Holy Trinity Church                           Attn: Parish Treasurer                                   90 Leonardine Ave                                  South River, NJ 08882                                                       ParishAdmin@holytrinitysr.org                            Email and First Class Mail
The Rector Wordens & Vestry                                                       Attn: Karen Ann Campbell                                 5 Hampton St                                       Soy Harbor, NY 11963                                                        info@christchurchshny.org                                Email and First Class Mail
                                                                                        Case 20-10343-LSS                                                        Doc 2541                                  Filed 04/07/21                                               Page 78 of 87

The Rector, Church Wardens & Vestrymen Of St; Mark's, Geneva                                            Attn: Rev Dr Mark A Tusken                               320 Franklin St                       Geneva, IL 60134                                                                                    mtusken@stmarks‐geneva.org                                       Email and First Class Mail
The Rector, Church Wardens And Vestrymen Of Grace Episcopal                                             Grace Episcopal Church In Gainesville, Georgia           c/o Hulsey, Oliver, & Mahar LLP       Attn: Jason Voyles              P.O. Box 1457              Gainesville, GA 30503                    jev@homlaw.com                                                   Email and First Class Mail
The Rector, Church Wardens, And Vestrymen Of Trinity Church                                             Attn: Shari Patrick                                      Trinity Church Wall St                76 Trinity Pl                   New York, NY 10006                                                  spatrick@trinitywallstreet.org                                   Email and First Class Mail
The Rector, Churchwardens & Vestrymen St Matthews Episcopal                                             Attn: the Rev Charles A De Kay, Rector                   901 Forest Ave, 1E                    Evanston, IL 60201                                                                                  c.de.kay@hotmail.com                                             Email and First Class Mail
The Rector, Warden And Vestry Of St Marks Parish, In Glendale                                           1020 N Brand Blvd                                        Glendale, CA 91202                                                                                                                        mark@saintmarks.la                                               Email and First Class Mail
The Rector, Wardens & Vestry Of St. Pauls Episcopal Church                                              Attn: Todd G Relue                                       Plews Shadley Racher & Braun LLP      1346 N Delaware St              Indianapolis, IN 46202                                              trelue@psrb.com                                                  Email and First Class Mail
The Rector, Wardens + Vetry                                                                             5 Hampton St                                             Soy Harbor, NY 11963                                                                                                                      info@christchurchshny.org                                        Email and First Class Mail
The Rector, Wardens + Vetry                                                                             P O Box 570                                              Soy Harbor, NY 11963                                                                                                                                                                                       First Class Mail
The Rector, Wardens And Vestry Of St Pauls Episcopal Church                                             St Pauls Episcopal Church                                414 E Broad St                        Westfield, NJ 07090                                                                                 parishoffice@stpaulswestfield.org                                Email and First Class Mail
The Rector, Wardens And Vestry Of St. Davids Church                                                     Attn: David Thomsson Finance Chair                       90 S Main St                          Cranbury, NJ 08512                                                                                  dthomsson@live.com                                               Email and First Class Mail
The Rector, Wardens And Vestry Of St. Pauls Parish, Benicia                                             Attn: Yann Jouvenot, Senior Warde                        120 East J St                         Benicia, CA 94510                                                                                   admin@stpaulsbenicia.org                                         Email and First Class Mail
The Rector, Wardens And Vestrymen                                                                       Of The Parish Of The Church Of The Mediator, Inc         Attn: Marcus M Wilson                 190 E Capitol St, Ste 650       Jackson, MS 39201                                                   mwilson@blswlaw.com                                              Email and First Class Mail
The Rector, Wardens And Vestrymen Of Grace Parish In Suisun                                             Attn: Kim Worthen                                        1405 Kentucky St                      Fairfield, CA 94533                                                                                 gracechurchff@sbcglobal.net                                      Email and First Class Mail
The Rector, Wardens And Vestrymen Of St Johns Episcopal Pa                                              Attn: the Rev Chris Rankin‐Williams                      P.O. Box 217                          Ross, CA 94957                                                                                      crw@stjohnsross.org                                              Email and First Class Mail
The Rector, Wardens And Vestrymen Of St. Stephens Church, Whiting                                       Attn: Gerianne Murphy (Treasurer)                        180 Route 539                         Whiting, NJ 08759‐1248                                                                              houseofpink7@gmail.com                                           Email and First Class Mail
The Rector, Wardens And Vestrymen Of The Parish Of The Churc                                            Attn: Ann Glazar                                         P.O. Box 3400                         Meridian, MS 39303                                                                                  razalg@att.net                                                   Email and First Class Mail
The Rector, Wardens, & Vestrymen Of Trinity Parish Folsom Ca                                            Attn: Trinity Episcopal Church                           801 Figueroa St                       Folsom, CA 95630                                                                                    trinity@trinityfolsom.org                                        Email and First Class Mail
The Rector, Wardens, And Vestry Of Christ Church Parish                                                 Attn: Margaret Gardner, Christ Episcopal Church          P.O. Box 861                          Eureka, CA 95502‐0861                                                                               christchurcheureka@gmail.com                                     Email and First Class Mail
The Rector, Wardens, And Vestry Of St. Pauls Parish                                                     c/o Ragghianti Freitas LLP                               Attn: Michael O. Glass, Esq.          1101 5th Ave, Ste 100           San Rafael, CA 94901                                                mglass@rflawllp.com                                              Email and First Class Mail
The Rector, Wardens, And Vestry Of St. Pauls Parish                                                     c/o Ragghianti Freitas LLP                               Attn: Michael O Glass, Esq            1101 5th Ave, Ste 100           San Rafael, CA 94901                                                mglass@rflawllp.com                                              Email and First Class Mail
The Rector, Wardens, And Vestrymen Of Grace Episcopal Church                                            Attn: Rev Amy Denney Zuniga                              1314 Spring St                        St. Helena, CA 94574                                                                                revamy@grace‐episcopal.org                                       Email and First Class Mail
The Rector. Wardens And Vestry Of Trinity (Sutter Creek)                                                Attn: Paul Arthur Colbert                                430 State Hwy 49                      Sutter Creek, CA 95685                                                                              frpaul@trinitysuttercreek.org                                    Email and First Class Mail
The Resurrection Of Our Lord R C Congregation, Inc                                                      Attn: Matthew W Oakey                                    218 N Charles St, Ste 400             Baltimore, MD 21201                                                                                 moakey@gejlaw.com                                                Email and First Class Mail
The Retreat House At Hillsboro                                                                          c/o the Law Office of Andrea Ross                        Attn: Andrea Ross, Esq                129 N West St, Ste 1            Easton, MD 21601                                                    Patrick@DioceseofEaston.org                                      Email and First Class Mail
The Rev Mark D Wilkinson                                                                                St Pauls Episcopal Church                                5373 Franz Rd                         Katy, TX 77493                                                                                      mwilkinson@stpaulskaty.org                                       Email and First Class Mail
The Reverend Patricia Downing                                                                           Attn: Patricia Steinecke Downing                         1108 N Adams St                       Wilmington, DE 19801                                                                                patricia@trinityparishde.org                                     Email and First Class Mail
The Ritter Law Office L.L.C.                                                                            Attn: Susan E Iacovone                                   P.O. Box 320                          Bridgeton, NJ 08302                                                                                 siacovone@ritterlawoffice.com                                    Email and First Class Mail
The River A Wesleyan Church                                                                             N 13205 Rice Lake Rd                                     Minong, WI 54859                                                                                                                                                                                           First Class Mail
The Romand Catholic Diocese Of Ogdensburg                                                               c/o Schwerzmann & Wise Pc                                Attn: Keith B Caughlin, Esq           220 Sterling St                 Watertown, NY 13601                                                 caughlin@schwerzmannwise.com                                     Email and First Class Mail
The School Of The, Incarnation, Inc                                                                     Attn: Matthew W Oakey                                    218 N Charles St, Ste 400             Baltimore, MD 21201                                                                                 moakey@gejlaw.com                                                Email and First Class Mail
The Scout Association                                                                                   Gilwell Park Bury Rd                                     Chingford London, E47Qw               United Kingdom                                                                     United Kingdom                                                                    First Class Mail
The Select Group Us, LLC                                                                                5520 Capital Center Dr                                   Raleigh, NC 27606‐3359                                                                                                                                                                                     First Class Mail
The Shrine Of The Sacred Heart R C Congregation,                                                        c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                 218 N Charles St, Ste 400       Baltimore, MD 21201                                                 moakey@gejlaw.com                                                Email and First Class Mail
The Shrine Of The Sacred Heart R C Congregation, Inc                                                    Attn: Matthew W Oakey                                    218 N Charles St, Ste 400             Baltimore, MD 21201                                                                                 moakey@gejlaw.com                                                Email and First Class Mail
The Simpson Tuegel Law Firm, PLLC                                                                       Michelle Simpson Tuegel                                  3301 Elm St                           Dallas TX 75226                                                                                     michelle@stfirm.com; maziz@awtxlaw.com; sweiss@seagerweiss.com   Email and First Class Mail
The Simpson Tuegel Law Firm: Abraham, Watkins, Nichols, Sorrels, Agosto, Aziz & Stogner                 Michelle Simpson Tuegel; Muhammad Aziz                   800 Commerce St                       Houston TX 77002                                                                                    michelle@stfirm.com; maziz@awtxlaw.com                           Email and First Class Mail
The Simpson Tuegel Law Firm: Abraham, Watkins, Nichols, Sorrels, Agosto, Aziz & Stogner; Seeger Weiss   Michelle Simpson Tuegel; Muhammad Aziz; Stephen Weiss    55 Challenger Rd                      Ridgefield Park NJ 7660                                                                             michelle@stfirm.com                                              Email and First Class Mail
The Simpson Tuegel Law Firm: Abraham, Watkins, Nichols, Sorrels, Agosto, Aziz & Stogner; Seeger Weiss   Michelle Simpson Tuegel; Muhammad Aziz; Stephen Weiss    55 Challenger Rd                      Ridgefield Park NJ 7660                                                                             michelle@stfirm.com; maziz@awtxlaw.com; sweiss@seegerweiss.com   Email and First Class Mail
The Special Event Company, Inc                                                                          1223 Walnut St                                           Cary, NC 27511‐4730                                                                                                                                                                                        First Class Mail
The Special Event Company, Inc                                                                          6112 St Giles St                                         Raleigh, NC 27612‐7043                                                                                                                                                                                     First Class Mail
The St. Timothy United Methodist Church                                                                 Attn: E C Otillio, Jr, Lay Leader                        335 Asbury Dr                         Mandeville, LA 70471                                                                                dotillio@bellsouth.net                                           Email and First Class Mail
The Summit Church                                                                                       Attn: Robin Dawson                                       3381 NW Chipman Rd                    Lees Summit, MO 64081                                                                               rdawson@reachingthesummit.com                                    Email and First Class Mail
The Sutherland Ruritan Club, Inc                                                                        Attn: John Bailey                                        3028 Oxford Dr                        Sutherland, VA 23885                                                                                jmbailey111@aol.com                                              Email and First Class Mail
The Tamposi Law Group, P.C.                                                                             Peter N Tamposi                                          159 Main St                           Nashua, NH 03060                                                                                    peter@thetamposilawgroup.com                                     Email and First Class Mail
The Thrasher Group, Inc                                                                                 P O Box 940                                              Bridgeport, WV 26330‐0940                                                                                                                                                                                  First Class Mail
The Towson Presbyterian Church                                                                          c/o Pike & Giliss LLC                                    Attn: David Gilliss                   600 Washington Ave, Ste 303     Towson, MD 21204                                                    gilliss@pikegilliss.com                                          Email and First Class Mail
The Towson Presbyterian Church                                                                          c/o Pike & Gilliss LLC                                   Attn: David Gilliss                   600 Washington Ave, Ste 303     Towson, MD 21204                                                    gilliss@pikegilliss.com                                          Email and First Class Mail
The Training Assoc Corp                                                                                 11 Apex Dr, Ste 202A                                     Marlborough, MA 01752‐1977                                                                                                                                                                                 First Class Mail
The Trustees Of Church Property Of The                                                                  Attn: Canon Jones                                        Diocese of New Jersey                 808 W State St                  Trenton, NJ 08618                                                   pjones@dioceseofnj.org                                           Email and First Class Mail
The Trustees Of Jackson United Methodist Church                                                         c/o Jackson United Methodist Church                      P.O. Box 1880                         409 E 3rd St                    Jackson, GA 30233                                                   dkinkade1950@gmail.com                                           Email and First Class Mail
The Trustees Of Jackson United Methodist Church                                                         Jackson United Methodist Church                          P.O. Box 1880                         409 E 3rd St                    Jackson, GA 30233                                                   dkinkade1950@gmail.com                                           Email and First Class Mail
The Trustees Of St. Pauls Church In Troy, New York                                                      Attn: Michael Gorchov                                    58 3rd St, P.O. Box 868               Troy, NY 12181                                                                                      frmichael@stpaulstroy.org                                        Email and First Class Mail
The Trustees Of The Diocese Of Albany                                                                   580 Burton Rd                                            Greenwich, NY 12834                                                                                                                       diocese@albanydiocese.org                                        Email and First Class Mail
The Trustees Of The Episcopal Church                                                                    c/o Diocese of Eau Claire Inc                            Attn: Treasurer                       510 S Farwell                   Eau Claire, WI 54701                                                                                                                 First Class Mail
The Trustees Of The Episcopal Church In The Diocese Of Eau Claire                                       c/o Ruder Ware Llsc                                      Attn: Randi Osberg                    402 Graham Ave, 6th Fl          Eau Claire, WI 54701                                                rosberg@ruderware.com                                            Email and First Class Mail
The Trustees Of The Estate Belonging To The Diocese Of Long                                             Attn: James Weller                                       36 Cathedral Ave                      Garden City, NY 11530                                                                               jweller@dioceseli.org                                            Email and First Class Mail
The Trustees Of The Protestant Episcopal Church, Diocese De                                             Attn: the Rev Canon Martha Kirkpatrick                   913 Wilson Rd                         Wilmington, DE 19803                                                                                mkirkpatrick@delaware.church                                     Email and First Class Mail
The Umc Of Mt. Vernon                                                                                   Terra Lynne Amundson                                     304 1st St Sw                         Mt Vernon, IA 52314                                                                                 pastorterra@umcmv.com                                            Email and First Class Mail
The Umc Of New City                                                                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
The Umc Of St. Thomas (182155)                                                                          c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                                lspagnolo@bentzlaw.com                                           Email and First Class Mail
The Union Church                                                                                        44 Balmville Rd                                          Newburgh, NY 12550                                                                                                                        newburghunionchurch@gmail.com                                    Email and First Class Mail
The Union Church                                                                                        Attn: Paul Edward Hill                                   44 Balmville Rd                       Newburgh, NY 12550                                                                                  newburghunionchurch@gmail.com                                    Email and First Class Mail
The United Methodist Church                                                                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
The United Methodist Church                                                                             Attn: Harry Neidig                                       786 John Brown Farm Rd                Harpers Ferry, WV 25425                                                                             harryneidig@vaumc.org                                            Email and First Class Mail
The United Methodist Church                                                                             Attn: Hattie Gwen Taylor                                 390 Gallop Rd                         North Bangor, NY 12966                                                                              yellowhat42@gmail.com                                            Email and First Class Mail
The United Methodist Church                                                                             102 E Harper                                             Tribune, KS 67879                                                                                                                                                                                          First Class Mail
The United Methodist Church Of Alliance 704 Vox Butte Ave, N                                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
The United Methodist Church Of Berea                                                                    Attn: Mark P Williams                                    170 Seminary St                       Berea, OH 44017‐1954                                                                                info@umcb.org                                                    Email and First Class Mail
The United Methodist Church Of Big Bear Lake                                                            c/o East District Union of the Umc                       Attn: John Dandurand                  918 N Euclid Ave                Ontario, CA 91762                                                   eastdistrict@calpacumc.org                                       Email and First Class Mail
The United Methodist Church Of De Soto                                                                  c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
The United Methodist Church Of Dexter                                                                   Dexter United Methodist Church                           7643 Huron River Dr                   Dexter, MI 48169                                                                                    admin@dexterumc.org                                              Email and First Class Mail
The United Methodist Church Of Edgerton                                                                 Attn: Trustees ‐ Edgerton Umc                            P.O. Box 699                          Edgerton, OH 43517                                                                                  secretary@edgertonchurch.com                                     Email and First Class Mail
The United Methodist Church Of Enfield                                                                  United Methodist Church of Enfield                       41 Brainard Rd                        Enfield, CT 06082                                                                                   churchoffice@umce.org                                            Email and First Class Mail
The United Methodist Church Of Frankston                                                                P O Box 355                                              Frankston, TX 75763                                                                                                                       umcfrankston@umcfrankston.org                                    Email and First Class Mail
The United Methodist Church Of Holyoke, S Hadley And Granb                                              Peter Francis Milloy                                     30 Carew St                           South Hadley, MA 01075                                                                              pmilloy59@gmail.com                                              Email and First Class Mail
The United Methodist Church Of Holyoke, S Hadley And Granby                                             Attn: Peter F Milloy                                     74 Pine Grove Dr                      South Hadley, MA 01075                                                                              pmilloy59@gmail.com                                              Email and First Class Mail
The United Methodist Church Of Hyde Park                                                                Attn: Kregg Gabor                                        1 Church St                           Hyde Park, NY 12538‐1601                                                                            umchpny@gmail.com                                                Email and First Class Mail
The United Methodist Church Of Mantua                                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
The United Methodist Church Of Marthas Vineyard                                                         Attn: John B Freeman                                     35 Clinton Ave                        P.O. Box 28                     Oaks Bluff, MA 02557                                                johnfreem@aol.com                                                Email and First Class Mail
The United Methodist Church Of Mt. Vernon                                                               Attn: Mike Kragenbrink                                   707 5th Ave Nw                        Mt. Vernon, IA 52314‐1110                                                                           pastorterra@umcmv.com                                            Email and First Class Mail
The United Methodist Church Of New Lenox                                                                339 W Haven Ave                                          New Lenox, IL 60451                                                                                                                       office@umcnl.com                                                 Email and First Class Mail
The United Methodist Church Of Peekskill                                                                Attn: Trustees of United Methodist Church of Peekskill   1040 Main St                          Peekskill, NY 10566                                                                                 office@umcpeekskill.com                                          Email and First Class Mail
The United Methodist Church Of Peterborough                                                             Attn: Greg Robidoux                                      43 Concord St                         Peterborough, NH 03458                                                                              treasurer@peterboroughumc.org                                    Email and First Class Mail
The United Methodist Church Of Savage                                                                   Attn: Patricia Riley                                     9050 Baltimore St                     Savage, MD 20763‐9647                                                                               office@umcsavage.org                                             Email and First Class Mail
The United Methodist Church Of Summit                                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     ERICE@BRADLEY.COM                                                Email and First Class Mail
The United Methodist Church Of The Abundant Harvest                                                     Attn: President of Trustees                              12373 Maple Ridge Rd                  Medina, NY 14103                                                                                    gemccaffery@gmail.com                                            Email and First Class Mail
The United Methodist Church Of The Covenant                                                             Attn: Matthew Conn Treasurer                             10001 Coldwater Rd                    Fort Wayne, IN 46825                                                                                office@covenantumc.net                                           Email and First Class Mail
The United Methodist Church Of Waterbury                                                                Attn: Rev Sandra B Mantz                                 250 Country Club Rd                   Waterbury, CT 06708                                                                                 sbmantz@yahoo.com                                                Email and First Class Mail
The United Methodist Church Of West Sand Lake                                                           Attn: Christina Desmond                                  201 Shaver Rd                         W Sand Lake, NY 12196                                                                               cdmusic600@gmail.com                                             Email and First Class Mail
The United Methodist Church Of West Sand Lake                                                           c/o Salem United Methodist Church                        Attn: Carl Markussen                  P.O. Box 475                    W Sand Lake, NY 12196                                               fathersdgood@gmail.com                                           Email and First Class Mail
The United Methodist Church Of West Sand Lake                                                           c/o Salem United Methodist Church                        Attn: Carl Markussen                  P.O. Box 475                    W Sand Lake, NY 12196                                               ibcckc@gmail.com                                                 Email and First Class Mail
The United Methodist Church Of West Sand Lake                                                           c/o Salem United Methodist Church                        Attn: Carl Markussen                  P.O. Box 475                    W Sand Lake, NY 12196                                               MRoseman@cullenllp.com                                           Email and First Class Mail
The United Methodist Church Of West Sand Lake                                                           c/o Salem United Methodist Church                        Attn: Carl Markussen                  P.O. Box 475                    W Sand Lake, NY 12196                                               salemumcwsl@hotmail.com                                          Email and First Class Mail
The United Methodist Church Of Westmoreland                                                             Attn: Treasurer Marlene Tritten                          P.O. Box 245                          Westmoreland, NY 13490                                                                              Talkherd@gmail.com                                               Email and First Class Mail
The United Methodist Church, Anthony, Kansas                                                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
The United Methodist Church, Anthony, Kansas                                                            225 N Bluff Ave                                          Anthony, KS 67003                                                                                                                                                                                          First Class Mail
The United Methodist Foundation Of Chagrin Falls                                                        Attn: Dan Spisak, Chair, Trustees                        20 S Franklin St                      Chagrin Falls, OH 44022                                                                             chris@itcohio.com                                                Email and First Class Mail
The United Methodist Korean Church Of Astoria                                                           3044 Crescent St                                         Astoria, NY 11102                                                                                                                         seongin@gmail.com                                                Email and First Class Mail
The United Methodist Korean Church Of Astoria                                                           Attn: Seong In Jin                                       3044 Crescent St                      Astoria, NY 11102                                                                                   seongin@gmail.com                                                Email and First Class Mail
The United Ministry Of Delhi                                                                            Attn: Laura Clark, Treasurer                             1 Church St                           Delhi, NY 13753                                                                                     office@umdelhi.org                                               Email and First Class Mail
The United Presbyterian Church Of Walton                                                                58 E St                                                  Walton, NY 13856                                                                                                                          upresch@frontiernet.net                                          Email and First Class Mail
The United Presbyterian Church Of Walton                                                                Carl Joseph Mugglin                                      58 East St                            Walton, NY 13856                                                                                    upresch@frontiernet.net                                          Email and First Class Mail
The University Of Michigan                                                                              fbo Andrew Kim                                           2500 Student Activities Bldg          Ann Arbor, MI 48109                                                                                                                                                  First Class Mail
The University Of Michigan                                                                              fbo Cameron M Burdgick                                   2500 Student Activities Bldg          Ann Arbor, MI 48109                                                                                                                                                  First Class Mail
The University Of Michigan                                                                              fbo Jared Hensley                                        2500 Student Activities Bldg          Ann Arbor, MI 48109                                                                                                                                                  First Class Mail
The University Of Michigan                                                                              fbo Johnnie Lin                                          2500 Student Activities Bldg          Ann Arbor, MI 48109                                                                                                                                                  First Class Mail
The University Of Michigan                                                                              fbo Ryan Lindley                                         2500 Student Activities Bldg          Ann Arbor, MI 48109                                                                                                                                                  First Class Mail
The University Of Michigan                                                                              fbo Sajiad M Ali Khan                                    2500 Student Activities Bldg          Ann Arbor, MI 48109                                                                                                                                                  First Class Mail
The University Of Michigan                                                                              fbo Schuyler Knapp                                       2500 Student Activities Bldg          Ann Arbor, MI 48109                                                                                                                                                  First Class Mail
The University Of Michigan                                                                              fbo Thomas M Nelson                                      2500 Student Activities Bldg          Ann Arbor, MI 48109                                                                                                                                                  First Class Mail
The University Of Michigan                                                                              fbo Thomas Mason Nelson                                  2500 Student Activities Bldg          Ann Arbor, MI 48109                                                                                                                                                  First Class Mail
The University Of Michigan                                                                              fbo Trevor Kieras                                        2500 Student Activities Bldg          Ann Arbor, MI 48109                                                                                                                                                  First Class Mail
The Untied Methodist Church Of Dwight                                                                   Attn: Mary Arnold                                        701 S Columbia St                     Dwight, IL 60420                                                                                    info@dwightumc.org                                               Email and First Class Mail
The Versailles United Methodist Church                                                                  Attn: William Kling                                      210 N Monroe                          Versailles, MO 65084                                                                                versaillesmoumc@gmail.com                                        Email and First Class Mail
The Vestry Of Christ Episcopal Church Of Valdosta, Inc                                                  c/o Law Offices of Skip Jennings, P C                    Attn: Richard C E Jennings            115 W Oglethorpe Ave            Savannah, GA 31401                                                  skipjenningspc@comcast.net                                       Email and First Class Mail
The Vestry Of Deer Creek Parish, Grace Memorial Episcopal Church                                        Attn: Rev List Bornt                                     1022 Main St                          P.O. Box 35                     Darlington, MD 21034                                                gracememorial.darlington@gmail.com                               Email and First Class Mail
The Vestry Of St Thomas Episcopal Parish, Upper Marlboro, Md                                            Attn: Peter M Antoci                                     14300 St Thomas Church Rd             Upper Marlboro, MD 20772                                                                            rector@stthomascroom.org                                         Email and First Class Mail
The Vestry Of St. David's                                                                               Attn: Rev Scott P Bellows                                4700 Roland Ave                       Baltimore, MD 21210                                                                                 twebb@milesstockbridge.com                                       Email and First Class Mail
The Vestry Of The Church Of The Nativity, Cedarcroft                                                    Attn: Neal C Baroody                                     201 N Charles St, Ste 2102            Baltimore, MD 21201                                                                                 nbaroody@aol.com                                                 Email and First Class Mail
The Village Church Of Bayville                                                                          Attn: Trustees                                           9 Mountain Ave                        Bayville, NY 11709                                                                                  villagechurch@verizon.net                                        Email and First Class Mail
The Vine United Methodist Church ‐ Hoschton                                                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
The Wardens And Vestry Of St. Johns Church In Savannah, Inc                                             c/o Law Offices of Skip Jennings, P C                    Attn: Richard C E Jennings            115 W Oglethorpe Ave            Savannah, GA 31401                                                  skipjenningspc@comcast.net                                       Email and First Class Mail
The Wardens Vestory Of Trinity Episcopal Church ‐ Saugerties                                            Attn: Stephen Shafer                                     32 Church St                          Saugerties, NY 12477                                                                                sqs1@columbia.edu                                                Email and First Class Mail
The Wardens Vestory Of Trinity Episcopal Church ‐ Saugerties                                            Attn: Stephen Shaffer                                    32 Church St                          Saugerties, NY 12477                                                                                sqs1@columbia.edu                                                Email and First Class Mail
The Way Woodstock Umc                                                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
The Webster Law Firm                                                                                    Attn: Jason Webster                                      6200 Savoy Drive, Ste #150            Houston TX 77036                                                                                    bsa@thewebsterlawfirm.com                                        Email and First Class Mail
The Webster Law Firm                                                                                    Attn: Jason Webster                                      6200 Savoy Drive, Ste #150            Houston TX 77036                                                                                    bsc@thewebsterlawfirm. com                                       Email and First Class Mail
The Webster Law Firm                                                                                    Attn: Jason Webster                                      6200 Savoy Drive, Ste #150            Houston TX 77036                                                                                    bsc@thewebsterlawfirm.com                                        Email and First Class Mail
The Woodlands United Methodist Church                                                                   Attn: Danielle Johnson                                   2200 Lake Woodlands Dr                The Woodlands, TX 77380                                                                             djohnson@twumc.org                                               Email and First Class Mail
The Woods United Methodist Church                                                                       Attn: Charles Lamb                                       1350 Bardin Rd                        Grand Prairie, TX 75052‐1416                                                                        chasdlamb@gmail.com                                              Email and First Class Mail
The Zalkin Law Firm, P.C.                                                                               Devin M. Storey                                          10590 W Ocean Air Drive, Ste 125      San Diego CA 92130                                                                                  dms@zalkin.com                                                   Email and First Class Mail
The, Inc Trustees Of The Diocese Of Bethlehem, Inc                                                      Attn: Clayton Davidson                                   100 Pine St Fl 2                      P.O. Box 1166                   Harrisburg, PA 17108                                                cdavidson@mcneeslaw.com                                          Email and First Class Mail
Thear Suzuki                                                                                            c/o Boy Scouts of America                                Attn: Chase Koontz                    1325 W Walnut Hill Ln           Irving, TX 75015                                                    chase.koontz@scouting.org                                        Email and First Class Mail
Theodore Roosevelt Council, Bsa                                                                         544 Broadway                                             Massapequa, NY 11758‐5010                                                                                                                                                                                  First Class Mail
Theodore Roosevelt Council, Inc                                                                         Attn: Christopher M Coscia                               544 Broadway                          Massapequa, NY 11758                                                                                chris.coscia@scouting.org                                        Email and First Class Mail
Theodore Roosevelt Elementary Pto                                                                       1001 S Fairview Ave                                      Park Ridge, IL 60068                                                                                                                      prrooseveltpto@gmail.com                                         Email and First Class Mail
Theressa Hoover Memorial United Methodist Church                                                        Attn: Carleena Jones                                     4000 West 13th St                     Little Rock, AR 72204                                                                               cjones@bcdinc.org                                                Email and First Class Mail
Thetford Center United Methodist Church                                                                 Attn: Keith Cregar, Administrative Board Chairperson     P.O. Box 190                          Genesee, MI 48437                                                                                   geneseethetford@outlook.com                                      Email and First Class Mail
Thiel Law Office PLLC                                                                                   Matthew B Thiel                                          327 West Pine Street                  Missoula MT 59802                                                                                   matt@thiellaw.com                                                Email and First Class Mail
Thiells Garnerville Umc ‐ Thiells                                                                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
Thomas A. Clarke                                                                                        Thomas A. Clarke                                         8026 Vantage Drive, Ste 105           San Antonio TX 78230                                                                                tclarkeatty7@aol.com                                             Email and First Class Mail
Thomas C Edwards                                                                                        c/o Boy Scouts of America                                Attn: Chase Koontz                    1325 W Walnut Hill Ln           Irving, TX 75015                                                    chase.koontz@scouting.org                                        Email and First Class Mail
Thomas F. Godfrey                                                                                       Thomas F. Godfrey                                        3 Bristol Dr.                         Michigan City IN 46360                                                                              tgodfreylaw@gmail.com                                            Email and First Class Mail
Thomas Kane Striffler                                                                                   537 Meadow Dr                                            Caro, MI 48723                                                                                                                            tstriff@gmail.com                                                Email and First Class Mail
THOMAS LaBARBERA COUNSELORS at LAW, P.C.                                                                Ms. Kathleen R. Thomas, Esq.                             11 Broadway, Ste # 615                New York NY 10004                                                                                   kat@tlcpc.law                                                    Email and First Class Mail
Thomas Law Offices                                                                                      Louis Schneider, Tad Thomas, Lindsay Cordes              9418 Norton Commons Blvd., Ste. 200   Louisville KY 40059                                                                                 lou.schneider@thomaslawoffices.com                               Email and First Class Mail
Thomas Law Offices                                                                                      Louis Schneider, Tad Thomas, Lindsay Cordes              9418 Norton Commons Blvd., Ste. 200   Louisville KY 40059                                                                                 lou.schneider@thomslawoffices.com                                Email and First Class Mail
Thomas R Yarboro                                                                                        c/o Boy Scouts of America                                Attn: Chase Koontz                    1325 W Walnut Hill Ln           Irving, TX 75015                                                    chase.koontz@scouting.org                                        Email and First Class Mail
Thomas R. Murphy, LLC                                                                                   Thomas R. Murphy                                         133 Washington Street, 2fl            Salem MA 01970                                                                                      trumurphy@trmlaw.net                                             Email and First Class Mail
Thomas United Methodist Church                                                                          Attn: Jay Bunting                                        P.O. Box 496                          Davis, WV 26260                                                                                     padrej@gmx.com                                                   Email and First Class Mail
Thomas Varnell                                                                                          26200 Perdido Beach Blvd, Apt 1506                       Orange Beach, AL 36561                                                                                                                    tomvarnell62@gmail.com                                           Email and First Class Mail
Thomasville First United Methodist Church                                                               Attn: Floyd White                                        P.O. Box 975                          Thomasville, GA 31799                                                                               fwhite@tfumc.com                                                 Email and First Class Mail
Thomasville United Methodist Church                                                                     Attn: Larry Teasley                                      110 Old Hwy 5 N                       Thomasville, AL 36784                                                                               phillipmasonattt@bellsouth.net                                   Email and First Class Mail
Thomasville United Methodist Church                                                                     Attn: Phillip Mason                                      507 Mosley Ave                        Thomasville, AL 36784                                                                                                                                                First Class Mail
Thompson Gas Propane Partners LLC                                                                       5260 Westview Dr, Ste 200                                Frederick, MD 21703‐8512                                                                                                                                                                                   First Class Mail
Thompsongas, LLC                                                                                        Attn: Jennifer Sine                                      5260 Westview Dr, No 200              Frederick, MD 21703‐8512                                                                            jsine@thomsongas.com                                             Email and First Class Mail
Thomson Reuters West                                                                                    Payment Center                                           P.O. Box 6292                         Carol Stream, IL 60197‐6292                                                                                                                                          First Class Mail
Thomson Umc                                                                                             Attn: Kimberly D Chapman                                 P.O. Box 517                          Thomson, IL 61285                                                                                   kchap717@gmail.com                                               Email and First Class Mail
Thornhurst United Methodist Church (321 30341)                                                          c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                                lspagnolo@bentzlaw.com                                           Email and First Class Mail
Thornton Good Shepherd United Methodist Church                                                          Attn: Treasurer                                          3960 E 128th Ave                      Thornton, CO 80241                                                                                  nsgreen102@msn.com                                               Email and First Class Mail
Thornton Heights United Methodist Church                                                                Attn: Rich Hughen                                        100 Westbrook St                      South Portland, ME 04106‐5234                                                                       secretarythumc@maine.rr.com                                      Email and First Class Mail
Thornton Law Firm LLP                                                                                   Brian J. Freer                                           One Lincoln St., 13th Floor           Boston MA 02111                                                                                     bfreer@tenlaw.com                                                Email and First Class Mail
Thrasher Memorial Umc                                                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
Three Bells United Methodist Church                                                                     Attn: Treasurer                                          312 Fugate St                         Duffield, VA 24244                                                                                  threebellsumc1611@yahoo.com                                      Email and First Class Mail
Three Chopt Presbyterian Church Of Richmond, Inc                                                        Attn: Clerk of Session Nick Broughton                    9315 Three Chopt Rd                   Richmond, VA 23229                                                                                  tcpcclerk@outlook.com                                            Email and First Class Mail
Three Fires Council, Bsa                                                                                4S100 N Route 59, Ste 4                                  Naperville, IL 60563‐9697                                                                                                                                                                                  First Class Mail
Three Fives Council                                                                                     Attn: Clint Scharff                                      415 N 2nd St                          Charles, IL 60174                                                                                   clint.scharff@scouting.org                                       Email and First Class Mail
Three Forks United Methodist Church                                                                     Attn: Diane Phillips                                     P.O. Box 391                          Three Forks, MT 59752                                                                               2jd3law4@gmail.com                                               Email and First Class Mail
Three Forks United Methodist Church                                                                     Dianne Phillips                                          120 2nd Ave E                         Three Forks, MT 59752                                                                               2jd3law4@gmail.com                                               Email and First Class Mail
Three Harbors Cncl 636                                                                                  330 S 84th St                                            Milwaukee, WI 53214‐1468                                                                                                                                                                                   First Class Mail
Three Harbors Council, Bsa                                                                              Attn: Andrew Hardin                                      330 S 84th St                         Milwaukee, WI 53214‐1468                                                                            andrew.hardin@scouting.org                                       Email and First Class Mail
Three Oakes Fellowship Umc                                                                              c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
Three Rivers Cncl 578                                                                                   4650 W Cardinal Dr                                       Beaumont, TX 77705‐2797                                                                                                                                                                                    First Class Mail
Three Springs First Umc (177422)                                                                        c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                                lspagnolo@bentzlaw.com                                           Email and First Class Mail
Thyatira Presbyterian Church                                                                            Attn: Treasurer                                          220 White Rd                          Salisbury, NC 28147‐5606                                                                            pastor@thyatirapresbyterian.org                                  Email and First Class Mail
Tiaa Commercial Finance, Inc                                                                            P O Box 911608                                           Denver, CO 80291‐1608                                                                                                                                                                                      First Class Mail
Tian Fu United Methodist Church                                                                         Attn: Zhaodeng Peng                                      4616 4th Ave                          Brooklyn, NY 11220                                                                                  zhaodeng12@gmail.com                                             Email and First Class Mail
Ticonderoga First United Methodist Church                                                               Attn: Rev Scott Tyler                                    1045 Wicker St                        Ticonderoga, NY 12883                                                                               timethodist@gmail.com                                            Email and First Class Mail
Tidewater Cncl 596                                                                                      1032 Heatherwood Dr                                      Virginia Beach, VA 23455‐6675                                                                                                                                                                              First Class Mail
Tidewater Council, Virginia Beach, Va                                                                   Attn: Charles R Kubic                                    1032 Heatherwood Dr                   Virginia Beach, VA 23455                                                                            kubiccr@msn.com                                                  Email and First Class Mail
Tigard United Methodist Church                                                                          c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
Tilton‐Northfield United Methodist Church                                                               Attn: Minchang Lee                                       400 W Main St                         Tilton, NH 03276                                                                                    tiltonnorthfieldumc@gmail.com                                    Email and First Class Mail
Tima Brands, Inc                                                                                        Attn: Samantha Mcvey                                     9098 E Mohawk Ln                      Scottsdale, AZ 85255                                                                                samm@timabranding.com                                            Email and First Class Mail
Tima Brands, Inc                                                                                        9098 E Mohawk Ln                                         Scottsdale, AZ 85255‐9144                                                                                                                                                                                  First Class Mail
Timberlake United Methodist Church                                                                      Attn: Ryan Reynolds                                      21649 Timberlake Rd                   Lynchburg, VA 24502‐7401                                                                            pastorbrad@timberlakeumc.org                                     Email and First Class Mail
Time, Inc Cosmos Grp                                                                                    3000 University Center Dr                                Tampa, FL 33612‐6400                                                                                                                                                                                       First Class Mail
Time, Inc Cosmos Grp                                                                                    3000 University Center Dr                                Tampa, FL 33612‐6400                                                                                                                                                                                       First Class Mail
Timnath Presbyterian Church                                                                             P O Box 99                                               Timnath, CO 80547                                                                                                                         staff@timnathpres.org                                            Email and First Class Mail
Timonium United Methodist Church                                                                        2300 Pot Spring Rd                                       Timonium, MD 20193                                                                                                                        tumc@timoniumumc.org                                             Email and First Class Mail
Timothy C Quinnell                                                                                      419 W Washington St                                      Marquette, MI 49855                                                                                                                       timothyquinnell@gmail.com                                        Email and First Class Mail
Timothy C Quinnell                                                                                      c/o Quinnell Law Firm, PLLC                              419 W Washington St                   Marquette, MI 49855                                                                                 timothyquinnell@gmail.com                                        Email and First Class Mail
Timothy C Quinnell                                                                                      Quinnell Law Firm, PLLC                                  419 W Washington St                   Marquette, MI 49855                                                                                 timothyquinnell@gmail.com                                        Email and First Class Mail
Timothy Charles Dibble                                                                                  2490 W State Rd                                          West Branch, MI 48661                                                                                                                     office@westbranchfumc.org                                        Email and First Class Mail
Timothy Southern                                                                                        P O Box 204                                              Easton, MA 02334                                                                                                                          pastortim711@gmail.com                                           Email and First Class Mail
Tinmouth Community Church                                                                               Attn: John Hardman‐Zimmerman                             289 Main St                           Poultney, VT 05764                                                                                                                                                   First Class Mail
Tiona United Methodist Church (87797)                                                                   c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                                lspagnolo@bentzlaw.com                                           Email and First Class Mail
Tionesta United Methodist Church (86086)                                                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                                lspagnolo@bentzlaw.com                                           Email and First Class Mail
Tipp City United Methodist Church                                                                       Attn: Joseph Rothstein                                   6982 Salon Cir                        Huber Heights, OH 45424                                                                             jgr3958@gmail.com                                                Email and First Class Mail
Tipton United Methodist Church (1372)                                                                   c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                                lspagnolo@bentzlaw.com                                           Email and First Class Mail
Tishomingo First United Methodist Church                                                                Attn: Tara Clary                                         P.O. Box 26                           Tishomingo, OK 73460                                                                                tishumc@swbell.net                                               Email and First Class Mail
Tiwald Law, P.C.                                                                                        John Tiwald                                              6121 Indian School Road NE, Ste 210   Albuquerque NM 87110                                                                                john@tiwaldlaw.com                                               Email and First Class Mail
TJC ESQ, psc                                                                                            Timothy J. Conlon                                        76 Westminster Street, Ste 420        Providence RI 02903                                                                                 tim@tjcesq.com                                                   Email and First Class Mail
TN Dept Of Labor Bureau of Unemployment Insurance                                                       c/o TN Attorney General Bankruptcy Div                   Attn: Laura Mccloud                   P.O. Box 20207                  Nashville, TN 37202‐0207                                                                                                             First Class Mail
Toccoa First Umc                                                                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
Toccoa First United Methodist Church 333 E Tugaloo St Toccoa                                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
Todd J Desimone                                                                                         25 Glen Eagles Dr                                        Larchmont, NY 10538                                                                                                                                                                                        First Class Mail
Tomball United Methodist Church                                                                         Attn: Pam Mckinney                                       1603 Baker Dr                         Tomball, TX 77375                                                                                   pam.mckinney@tomballumc.org                                      Email and First Class Mail
Tompkinsville Umc (078634)                                                                              c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                                lspagnolo@bentzlaw.com                                           Email and First Class Mail
Toney United Methodist Church                                                                           Attn: Ginny Satterfield                                  5465 Old Railroad Bed Rd              P.O. Box 1                      Toney, AL 35773                                                     trustees@toneyumc.org                                            Email and First Class Mail
Tonica United Methodist Church                                                                          Attn: Secretary Umc                                      423 Wauponis St                       Tonica, IL 61370                                                                                    tonicaumc3@yahoo.com                                             Email and First Class Mail
Tonys Services Station                                                                                  3 E Sheridan St                                          Ely, MN 55731                                                                                                                                                                                              First Class Mail
Tooele United Methodist Church                                                                          Attn: Araceli Berdugo                                    78 E Utah Ave                         Tooele, UT 84074                                                                                    araceli.melo@yahoo.com                                           Email and First Class Mail
Tooele United Methodist Church                                                                          Attn: Treasurer, Araceli Berdugo                         454 W 770 S                           Tooele, UT 84074                                                                                    araceli.melo@yahoo.com                                           Email and First Class Mail
Tools And Troubleshooting, Inc                                                                          c/o National Debt Relief                                 Attn: Phil Fischer                    425 S Main St                   Hobart, OK 73651                                                    phil@tntmold.com                                                 Email and First Class Mail
Topeka: First United Methodist Church                                                                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
TorHoerman Law LLC                                                                                      Eric M. Terry                                            210 S. Main St                        Edwardsville IL 62025                                                                               eric@thlawyer.com                                                Email and First Class Mail
TorHoerman Law LLC                                                                                      Eric M. Terry                                            210 S. Main St                        Edwardsville IL 62025                                                                               info@thelawyer.com                                               Email and First Class Mail
TorHoerman Law LLC                                                                                      Eric M. Terry                                            210 S. Main St                        Edwardsville IL 62025                                                                               info@thlawyer.com                                                Email and First Class Mail
Toriseva law                                                                                            Teresa Toriseva, Esquire                                 1446 National Rd                      Wheeling WV 26003                                                                                   justice@torisevalaw.com                                          Email and First Class Mail
Tormax Usa, Inc                                                                                         Attn: Lee Bates                                          P.O. Box 171387                       San Antonio, TX 78217                                                                               lbates@tormaxusa.com                                             Email and First Class Mail
Tormax Usa, Inc                                                                                         P O Box 171387                                           San Antonio, TX 78217‐8387                                                                                                                                                                                 First Class Mail
Towanda United Methodist Church                                                                         c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
Towers Perrin                                                                                           William E Brooks                                         12377 Merit Dr, Ste 1200              Dallas, TX 75251‐2248                                                                                                                                                First Class Mail
Towers Watson                                                                                           500 N Akard St, Ste 4100                                 Dallas, TX 75201‐3302                                                                                                                                                                                      First Class Mail
Towers Watson Delaware, Inc                                                                             P O Box 28025                                            Chicago, IL 60673‐1280                                                                                                                                                                                     First Class Mail
Town Hill Umc (180373)                                                                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                                lspagnolo@bentzlaw.com                                           Email and First Class Mail
Town Of Esopus United Methodist Church                                                                  Attn: Donald J Sutherland                                P.O. Box 699                          Port Ewen, NY 12466                                                                                 djsflier@gmail.com                                               Email and First Class Mail
Town Of Esopus United Methodist Church                                                                  P O Box 699                                              Port Ewen, NY 12466                                                                                                                       stegarner@aol.com                                                Email and First Class Mail
Town Of Hudson                                                                                          P O Box 56                                               Hudson, WY 82515‐0056                                                                                                                                                                                      First Class Mail
Town Of Marion, Mississippi                                                                             Attn: Chris Falgout, Attorney                            P.O. Box 265                          Meridian, MS 39302                                                                                  cmfatlaw@bellsouth.net                                           Email and First Class Mail
Town Of Marion, Mississippi                                                                             P O Box 310                                              Marion, MS 39342                                                                                                                                                                                           First Class Mail
Town Point United Methodist Church 61 ‐ Chesapeake City                                                 c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
Township United Methodist                                                                               Attn: Ginny Austin                                       P.O. Box 205                          Hobart, NY 13788                                                                                    jamjerjay@hotmail.com                                            Email and First Class Mail
Township United Methodist Church                                                                        Attn: Ginny Austin                                       P.O. Box 205                          Hobart, NY 13788                                                                                    jamjerjay@hotmail.com                                            Email and First Class Mail
Towson United Methodist Church                                                                          Attn: Kimberly Ayres                                     501 Hampton Ln                        Towson, MD 21286                                                                                                                                                     First Class Mail
Trabuco Presbyterian Church                                                                             31802 Las Amigas                                         Trabuco Canyon, CA 92679                                                                                                                  michele@trabucopres.com                                          Email and First Class Mail
Tractor Supply Credit Plan                                                                              Dept 30 ‐ 1105082950                                     Phoenix, AZ 85062                                                                                                                                                                                          First Class Mail
Tracy Techau                                                                                            c/o Alston & Bird                                        Attn: Will Sugden                     1201 W Peachtree St             Atlanta, GA 30309                                                   tracytechau@yahoo.com                                            Email and First Class Mail
Tracy Techau                                                                                            1800 Cir 75 Pkwy Se                                      Atlanta, GA 30339‐3055                                                                                                                                                                                     First Class Mail
Trafalgar Christian Church                                                                              Attn: Amy M Spurgeon                                     300 W Pearl St                        Trafalgar, IN 46181                                                                                 church@trafalgarchristian.org                                    Email and First Class Mail
Trafalgar Christian Church                                                                              Attn: Treasurer                                          P.O. Box 147                          Trafalgar, IN 46181                                                                                 church@trafalgarchristian.org                                    Email and First Class Mail
Trafalgar United Methodist Church                                                                       Attn: Jeff Wright                                        3100 W Stones Crossing Rd             Greenwood, IN 46143                                                                                 jwright0520@gmail.com                                            Email and First Class Mail
Trane Us, Inc                                                                                           P O Box 406469                                           Atlanta, GA 30384‐6469                                                                                                                                                                                     First Class Mail
Tranfiguration Of The Lord Parish                                                                       Attn: Andre L Kydala                                     54 Old Hwy 22                         Clinton, NJ 08809                                                                                                                                                    First Class Mail
Tranquil United Methodist Church                                                                        Attn: Rev Dr Shawn G Armstrong                           1702 Mccormick Hwy                    Greenwood, SC 29646                                                                                 shawngarmstrong@gmail.com                                        Email and First Class Mail
Tranquility Methodist Church                                                                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                    100 N Tampa St, Ste 2200        Tampa, FL 33602                                                     erice@bradley.com                                                Email and First Class Mail
Transatlantic Cncl 802                                                                                  Unit 28100 Box 24                                        APO, AE 09714‐8100                                                                                                                                                                                         First Class Mail
                                                             Case 20-10343-LSS                                                      Doc 2541                                Filed 04/07/21                                                    Page 79 of 87

Transatlantic Cncl 802                                               Usag Brussels, Unit 28100 Box 24                               APO, AE 09714‐8100                                                                                                                                                        First Class Mail
Transfiguration Of Our Lord Parish                                   c/o Woods Oviatt Gilman LLP                                    Attn: Timothy P Lyster, Esq         1900 Bausch & Lomb Pl            Rochester, NY 14604                                       tlyster@woodsoviatt.com                    Email and First Class Mail
Transfiguration Parish                                               Attn: Stephen Kent Marcoux                                     13925 New Hampshire Ave             Silver Spring, MD 20904‐6218                                                               kent@transfig.org                          Email and First Class Mail
Transfiguration Parish                                               Attn: the Rev S Kent Marcoux                                   13925 New Hampshire Ave             Silver Spring, MD 20904‐6218                                                               kent@transfig.org                          Email and First Class Mail
Transfiguration R C Congregation, Inc                                Attn: Matthew W Oakey                                          218 N Charles St, 400               Baltimmore, MD 21201                                                                       moakey@gejlaw.com                          Email and First Class Mail
Transfiguration R C Congregation, Inc                                c/o Gallagher Evelius & Jones LLP                              Attn: Matthew W Oakey               218 N Charles St, Ste 400        Baltimore, MD 21201                                       moakey@gejlaw.com                          Email and First Class Mail
Transource                                                           P O Box 931898                                                 Atlanta, GA 31193‐1898                                                                                                                                                    First Class Mail
Traub Lieberman Straus & Shrewsberry LLP                             Attn: Jonathan R Harwood                                       Mid‐Westchester Exec Park           7 Skyline Dr                     Hawthorne, NY 10532                                       jharwood@tlsslaw.com                       Email and First Class Mail
Travelers Casualty And Surety Company                                1 Tower Sq                                                     Hartford, CT 06183‐0001                                                                                                                                                   First Class Mail
Travelers Casualty And Surety Company Of America                     Attn: Kate K Simon                                             P.O. Box 2989                       Hartford, CT 06104‐2989                                                                    kksimon@travelers.com                      Email and First Class Mail
Travelers Rest United Methodist Church                               Attn: Jan Paxton                                               19 S Main St                        Travelers Rest, SC 29690‐1830                                                              jan@trmethodist.net                        Email and First Class Mail
Traverse Bay United Methodist Church                                 Attn: Rebecca Frost                                            1200 Ramsdell St                    Traverse City, MI 49684                                                                    tbumc@traversebaychurch.org                Email and First Class Mail
Travis Park United Methodist Church                                  Attn: Elizabeth G Smith                                        6655 First Park Ten Blvd, Ste 240   San Antonio, TX 78213                                                                      beth@egsmithlaw.com                        Email and First Class Mail
Travis Park United Methodist Church                                  Attn: Senior Pastor                                            230 E Travis                        San Antonio, TX 78205                                                                      beth@egsmithlaw.com                        Email and First Class Mail
Travis Park United Methodist Church                                  c/o Law Offices of Elizabeth G Smith                           6655 First Park Ten Blvd, Ste 240   San Antonio, TX 78213                                                                      beth@egsmithlaw.com                        Email and First Class Mail
Treadway Law Firm                                                    Attn: Elizabeth B Treadway                                     P.O. Box 613                        Olive Branch, MS 38654                                                                     Elizabeth.Treadway@Treadwaylawfirm.com     Email and First Class Mail
Treasurer                                                            50 Franklin St                                                 Rumford, ME 04276                                                                                                                                                         First Class Mail
Treasurer Of Virginia                                                c/o Virginia Dept of the Treasury                              Attn: Vicki D Bridgeman             Unclaimed Property Div           P.O. Box 2478                   Richmond, VA 23218‐2478   jacinda.hardy@trs.virginia.gov             Email and First Class Mail
Treasurer Of Virginia                                                Attn: Dept of Agriculture & Consumer Serv                      102 Governor St Lowr Level          Richmond, VA 23219‐3676                                                                                                               First Class Mail
Treasurer Of Virginia Tech                                           fbo A Peluso                                                   800 Washington St Sw                Blacksburg, VA 24061‐1066                                                                                                             First Class Mail
Treasurer State Of Connecticut                                       165 Capitol Ave                                                Hartford, CT 06106‐1659                                                                                                                                                   First Class Mail
Treasurer Weston Umc                                                 Attn: Donna Ann Galloway                                       4193 Weston Rd Box 96               Weston, MI 49289                                                                           donagalloway@msn.com                       Email and First Class Mail
Treasurer, St. James Umc, Tarboro, Nc                                211 E St James St                                              Tarboro, NC 27886                                                                                                              sjumctarboro@live.com                      Email and First Class Mail
Treasurer, Van Orsdel United Methodist Church                        410 5th Ave                                                    Havre, MT 59501                                                                                                                voumc@itstriangle.com                      Email and First Class Mail
Tremont Sheldon Robinson Mahoney P.C.                                Cindy L. Robinson                                              64 Lyon Terrace                     Bridgeport CT 06604                                                                        crobinson@tremontsheldon.com               Email and First Class Mail
Tremont United Methodist Church                                      1951 Washington Ave                                            Bronx, NY 10457                                                                                                                tremontumc@optonline.net                   Email and First Class Mail
Trenholm Road United Methodist Church                                Attn: Kay G Crowe                                              1613 Main St                        Columbia, SC 29201                                                                         chancellor@umcsc.org                       Email and First Class Mail
Trenholm Road United Methodist Church                                Attn: Joel R Attn: Jones                                       3401 Trenholm Rd                    Columbia, SC 29204                                                                         jrjones@umcsc.org                          Email and First Class Mail
Triad Native American                                                c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                          Email and First Class Mail
Tri‐Church Parish                                                    41 E Main St                                                   Brocton, NY 14716                                                                                                              broctontrichurchparish@gmail.com           Email and First Class Mail
Trietsch Memorial United Methodist Church                            Attn: Becky Hornback                                           6101 Morriss Rd                     Flower Mound, TX 75028‐3712                                                                beckyh@tmumc.org                           Email and First Class Mail
Tri‐Lakes United Methodist Church                                    Attn: Scott Mccreedy                                           20256 Hunting Downe Way             Monument, CO 80132                                                                         tlumc@tlumc.org                            Email and First Class Mail
Trinity                                                              c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                          Email and First Class Mail
Trinity ‐ Gainesville                                                c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                          Email and First Class Mail
Trinity 1St Umc El Paso                                              c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                          Email and First Class Mail
Trinity Alliance Ohio                                                Attn: Ken Baker                                                990 Sunset                          Alliance, OH 44601                                                                         kenbaker44601@yahoo.com                    Email and First Class Mail
Trinity Arlington ‐ Arlington                                        c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                          Email and First Class Mail
Trinity Asbury Umc                                                   Attn: Charles David Bergen                                     214 Woodside Ln                     Berkeley Springs, WV 25411                                                                 chuck.bergen@gmail.com                     Email and First Class Mail
Trinity Asbury United Methodist Church                               Attn: Brenda Close                                             P.O. Box 672                        Berkeley Springs, WV 25411                                                                 chuck.bergen@gmail.com                     Email and First Class Mail
Trinity Baptist Church Sbc Wamego Kansas                             Attn: Eric D Bruce                                             P.O. Box 75037                      Wichita, KS 67275                                                                          Mail@KsAdvocates.com                       Email and First Class Mail
Trinity Baptist Church Sbc Wamego Kansas                             P O Box 75037                                                  Wichita, KS 67275                                                                                                              mail@ksadvocates.com                       Email and First Class Mail
Trinity Bellefonte Umc (180748)                                      c/o Bentz Law Firm                                             Attn: Leonard Spagnolo              680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                      lspagnolo@bentzlaw.com                     Email and First Class Mail
Trinity Boscobel United Methodist Church                             275 Church St                                                  Buchanan, NY 10511                                                                                                             tbumc1@gmail.com                           Email and First Class Mail
Trinity Boscobel United Methodist Church                             Attn: Jean S Oitice                                            275 Church St                       Buchanan, NY 10511                                                                         tbumc1@gmail.com                           Email and First Class Mail
Trinity Boscobel United Methodist Church                             Attn: Pastor Linda Willey                                      277 Church St                       Buchanan, NY 10511                                                                         tbumc1@gmail.com                           Email and First Class Mail
Trinity By The Sea Episcopal Church                                  P O Box 348                                                    Port Aransas, TX 78373                                                                                                         churchoffice@trinitybythesea.org           Email and First Class Mail
Trinity By The Sea Episcopal Church                                  Sue Miles                                                      P.O. Box 346                        Port Aransas, TX 78373                                                                     suealiciamiles@gmail.com                   Email and First Class Mail
Trinity Cathedral                                                    81 N 2nd St                                                    San Jose, CA 95113                                                                                                             julia@trinitysj.org                        Email and First Class Mail
Trinity Cathedral                                                    Attn: Julia Goldsmith                                          81 N 2nd St                         San Jose, CA 95113                                                                         julia@trinitysj.org                        Email and First Class Mail
Trinity Church                                                       P O Box 9                                                      Athens, PA 18810                                                                                                               Information@TrinityAthens.org              Email and First Class Mail
Trinity Church                                                       Attn: the Rev Marguerite Sheehan                               17 Severance St                     Shelburne Falls, MA 01370                                                                  msheehan222@gmail.com                      Email and First Class Mail
Trinity Church                                                       Attn: Nathan H Schwartzberg                                    701 S Main St                       Athens, PA 18810                                                                           nhschwartzberg@gmail.com                   Email and First Class Mail
Trinity Church                                                       Attn: the Rev Ann Urinoski                                     18 Ryers Ln                         Matawan, NJ 07747                                                                          trinitychurchmatawan@gmail.com             Email and First Class Mail
Trinity Church (Claremont)                                           c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Church (Episcopal), Inc                                      Attn: Jeanne Goff                                              P.O. Box 459                        Pass Christian, MS 39571                                                                   jpplaisance@gmail.com                      Email and First Class Mail
Trinity Church (Episcopal), Inc                                      Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650           Jackson, MS 39201                                                                          mwilson@blswlaw.com                        Email and First Class Mail
Trinity Church (Hampton)                                             c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Church (Lenox)                                               c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Church (Meredith)                                            c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Church (Milford)                                             c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Church (Shrewsbury)                                          c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Church (Tilton)                                              c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Church (Ware)                                                c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Church (Whitinsville)                                        c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Church Roslyn                                                Attn: Joanne Izzo                                              1579 Northern Blvd                  Roslyn, NY 11576                                                                           office@trinityroslyn.org                   Email and First Class Mail
Trinity Church United Methodist                                      Attn: Treasurer, Trinity Church United Methodist               229 S State St                      Kendallville, IN 46755                                                                     Carla@cpa‐butler.com                       Email and First Class Mail
Trinity Church United Methodist Beaver Dam                           Attn: Mark R Cupery, Treasurer                                 308 Oneida St                       Beaver Dam, WI 53916                                                                       mcupery@msn.com                            Email and First Class Mail
Trinity Church, A Louisiana Nonprofit Corporation                    Attn: Andrew R Thayer                                          1329 Jackson Ave                    New Orleans, LA 70130                                                                      athayer@trinitynola.com                    Email and First Class Mail
Trinity Episcopal Cathedral                                          c/o Wright, Lindsey & Jennings LLP                             Attn: John R Tisdale                200 W Capitol Ave, Ste 2300      Little Rock, AR 72201                                     jtisdale@wlj.com                           Email and First Class Mail
Trinity Episcopal Cathedral                                          113 N 18th St                                                  Omaha, NE 68102                                                                                                                sking@trinityepiscopal.org                 Email and First Class Mail
Trinity Episcopal Cathedral                                          Attn: John R Tisdale                                           310 W 17th St                       Little Rock, AR 72202                                                                                                                 First Class Mail
Trinity Episcopal Cathedral (Easton)                                 c/o the Law Office of Andrea Ross                              Attn: Andrea Ross, Esq              129 N West St, Ste 1             Easton, MD 21601                                          Andie@AndieRossLaw.com                     Email and First Class Mail
Trinity Episcopal Cathedral Parish                                   Attn: Andrew Thomas Grosso                                     1100 Sumter St                      Columbia, SC 29201                                                                         agrosso@trinitysc.org                      Email and First Class Mail
Trinity Episcopal Cathedral Parish                                   c/o Trinity Episcopal Cathedral                                1100 Sumter St                      Columbia, SC 29205                                                                         agrosso@trinitysc.org                      Email and First Class Mail
Trinity Episcopal Cathedral, Portland, Oregon                        Attn: Leigh Wilson                                             147 NW 19th Ave                     Portland, OR 97209                                                                         leighmwilson@comcast.net                   Email and First Class Mail
Trinity Episcopal Church                                             520 11th St                                                    Huntington, WV 25701                                                                                                           admin@wvtrinitychurch.org                  Email and First Class Mail
Trinity Episcopal Church                                             36 Main St                                                     Newtown, CT 06470                                                                                                              awyatt@trinitynewtownct.org                Email and First Class Mail
Trinity Episcopal Church                                             3800 W 20th St                                                 Greeley, CO 80631                                                                                                              bankruptcy@messner.com                     Email and First Class Mail
Trinity Episcopal Church                                             c/o Rogers Towers, Pa                                          Attn: Betsy C Cox, Esq              1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207                                    bcox@rtlaw.com                             Email and First Class Mail
Trinity Episcopal Church                                             Attn: Art Mudge                                                P.O. Box 3                          Junction, TX 76849                                                                         bent59@verizon.net                         Email and First Class Mail
Trinity Episcopal Church                                             Attn: Bradley M Helmuth                                        202 High St Nevada City, Ca 95959   Nevada City, CA 95959                                                                      bhelmuth1969@hotmail.com                   Email and First Class Mail
Trinity Episcopal Church                                             Attn: Shannon Collins                                          261 E Main St                       Hamburg, NY 14075                                                                          cfisher@magavern.com                       Email and First Class Mail
Trinity Episcopal Church                                             Attn: Fr Chris Rodriguez                                       2365 Pine Ave                       Vero Beach, FL 32960                                                                       crodriguez@trinityvero.org                 Email and First Class Mail
Trinity Episcopal Church                                             Attn: Deborah Duguid‐May                                       3450 West Ridge Rd                  Rochester, NY 14626                                                                        deborahduguidmay@gmail.com                 Email and First Class Mail
Trinity Episcopal Church                                             Attn: Lillian W Hyde                                           2216 Ball St                        Galveston, TX 77550                                                                        finance@trinitygalv.org                    Email and First Class Mail
Trinity Episcopal Church                                             Attn: The Rev Dr R William Carrol                              906 Padon St                        Longview, TX 75601                                                                         frbill@trinityparish.org                   Email and First Class Mail
Trinity Episcopal Church                                             Attn: Michael Watkins                                          P.O. Box 1483                       Hattiesburg, MS 39403                                                                      hattiesburg@hotmail.com                    Email and First Class Mail
Trinity Episcopal Church                                             9325 West St                                                   Manassas, VA 20110                                                                                                             info@trinityepiscopalchurch.org            Email and First Class Mail
Trinity Episcopal Church                                             Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650           Jackson, MS 39201                                                                          mwilson@blswlaw.com                        Email and First Class Mail
Trinity Episcopal Church                                             120 Allegheny Ave                                              Towson, MD 21204                                                                                                               office@trimitychurchtowson.org             Email and First Class Mail
Trinity Episcopal Church                                             47 E St, P O Box 55                                            Wrentham, MA 02093‐1369                                                                                                        office@trinitywrentham.org                 Email and First Class Mail
Trinity Episcopal Church                                             Attn: Peter J Madison                                          7 Sleator Dr                        Ossining, NY 10562                                                                         p.j.madison10562@gmail.com                 Email and First Class Mail
Trinity Episcopal Church                                             Attn: Peter J Madison                                          7 Sleator Dr                        Ossining, NY 10562                                                                         peter.madison@yahoo.com                    Email and First Class Mail
Trinity Episcopal Church                                             Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650           Jackson, MS 39201                                                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Episcopal Church                                             Attn: Heath Nathaniel Boddie                                   3552 Morning Glory Ave              Baton Rouge, LA 70808‐2865                                                                 reception@trinitybr.org                    Email and First Class Mail
Trinity Episcopal Church                                             7474 Washington Blvd                                           Elkridge, MD 20715                                                                                                             rector@trinityelkridge.org                 Email and First Class Mail
Trinity Episcopal Church                                             P O Box 400                                                    651 Pequot Ave                      Southport, CT 06890‐1366                                                                   rector@trinitysouthport.org                Email and First Class Mail
Trinity Episcopal Church                                             Attn: Sare Anuszkiewicz                                        62 W Buffalo St                     Warsaw, NY 14569                                                                           revsarey@gmail.com                         Email and First Class Mail
Trinity Episcopal Church                                             c/o Diocese of the Central Gulf Coast ‐ the Episcopal Church   Attn: Scott A Remington             125 E Intendencia St             Pensacola, FL 32502                                       sremington@clarkpartington.com             Email and First Class Mail
Trinity Episcopal Church                                             c/o Diocese of the Central Gulf Coast,                         Attn: Scott A Remington             125 E Intendencia St             Pensacola, FL 32502                                       sremington@clarkpartington.com             Email and First Class Mail
Trinity Episcopal Church                                             Attn: Kevin Thomas Powell                                      211 Walnut St                       Muscatine, IA 52761                                                                        trinity@machlink.com                       Email and First Class Mail
Trinity Episcopal Church                                             Attn: Susan Treanor                                            137 Trinity Hill Rd                 Mt. Pocono, PA 18344                                                                       trinitychurchmp@verizon.net                Email and First Class Mail
Trinity Episcopal Church                                             Attn: Michael Bartolomeo                                       130 Main St                         Northport, NY 11768‐1788                                                                   trinityech@yahoo.com                       Email and First Class Mail
Trinity Episcopal Church                                             7 Providence Rd                                                Brooklyn, CT 06234                                                                                                             trinityepiscopalchurchbrooklyn@gmail.com   Email and First Class Mail
Trinity Episcopal Church                                             7 S Highland Ave                                               Ossining, NY 10562                                                                                                             trinityossining@gmail.com                  Email and First Class Mail
Trinity Episcopal Church                                             Attn: Leslie Scholtz                                           18 Trinity Pl                       Plattsburgh, NY 12901                                                                      trinityplattsburgh@gmail.com               Email and First Class Mail
Trinity Episcopal Church                                             Tony Powell                                                    P.O. Box 361                        Melrose, FL 32666                                                                          Trinityrector2177@gmail.com                Email and First Class Mail
Trinity Episcopal Church                                             Attn: Rev Sarah Jane Brockmann                                 3 Goddard Ave                       Rockland, MA 02370‐2325                                                                    trinityrockland@verizon.net                Email and First Class Mail
Trinity Episcopal Church                                             Attn: Rev Eric Zile                                            P.O. Box 667                        Apalachicola, FL 32329                                                                     vicar.zile@verizon.net                     Email and First Class Mail
Trinity Episcopal Church                                             Attn: the Rev Eric Zile                                        P.O. Box 667                        Apalachicola, FL 32329                                                                     vicar.zile@verizon.net                     Email and First Class Mail
Trinity Episcopal Church ‐ Fishkill                                  1200 Main St                                                   P.O. Box 484                        Fishkill, NY 12524                                                                         info@trinityfishkill.org                   Email and First Class Mail
Trinity Episcopal Church ‐ Fishkill                                  Attn: David Bishop                                             1200 Main St, P.O. Box 484          Fishkill, NY 12524                                                                         info@trinityfishkill.org                   Email and First Class Mail
Trinity Episcopal Church (Cranston)                                  c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Episcopal Church (Elkton)                                    c/o the Law Office of Andrea Ross                              Attn: Andrea Ross, Esq              129 N West St, Ste 1             Easton, MD 21601                                          Andie@AndieRossLaw.com                     Email and First Class Mail
Trinity Episcopal Church (Newport)                                   c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Episcopal Church (North Scituate)                            c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Episcopal Church (Rutland)                                   c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Episcopal Church (Shelburne)                                 c/o the Tamposi Law Group, Pc                                  Attn: Peter N Tamposi               159 Main St                      Nashua, NH 03060                                          peter@thetamposilawgroup.com               Email and First Class Mail
Trinity Episcopal Church Mt Airy, Nc                                 P O Box 1043                                                   Mt Airy, NC 27030‐1043                                                                                                         info@trinitymtairy.com                     Email and First Class Mail
Trinity Episcopal Church Of Findlay, Ohio                            Attn: John Drymon                                              519 S Cory St                       Findlay, OH 45840                                                                          trinfinrector@att.net                      Email and First Class Mail
Trinity Episcopal Church Of Janesville                               Attn: Rev Kathleen Monson Lutes                                409 E Court St                      Janesville, WI 53545                                                                       rev.kathy@trinityjanesville.com            Email and First Class Mail
Trinity Episcopal Church Of Long Green                               Attn: Jessica Sexton                                           12400 Manor Rd                      P.O. Box 4001                    Glen Arm, MD 21057                                        rector@trinitychurchlonggreen.org          Email and First Class Mail
Trinity Episcopal Church Of Portland                                 c/o the Episcopal Diocese of Maine / Martin                    P.O. Box 4036                       Portland, ME 04101                                                                         bmartin@episcopalmaine.org                 Email and First Class Mail
Trinity Episcopal Church Of Tulsa, Inc                               Attn: Fr Lee Domenick Rector Trinity Episcopal Church          501 S Cincinnati                    Tulsa, OK 74103                                                                            ldomenick@trinitytulsa.org                 Email and First Class Mail
Trinity Episcopal Church Of Wauwatosa                                Attn: Rev Gary Manning                                         1717 Church St                      Wauwatosa, WI 53213                                                                        tosapriest@gmail.com                       Email and First Class Mail
Trinity Episcopal Church Of Yazoo City                               Attn: Bee Estes                                                P.O. Box 145                        Yazoo City, MS 39194                                                                       aga8ja@gmail.com                           Email and First Class Mail
Trinity Episcopal Church Of Yazoo City                               Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650           Jackson, MS 39201                                                                          mwilson@blswlaw.com                        Email and First Class Mail
Trinity Episcopal Church Of Yazoo City                               Attn: Marcus M Wilson                                          190 E Capitol St, Ste 650           Jackson, MS 39201                                                                          office@firstchurchmn.org                   Email and First Class Mail
Trinity Episcopal Church Saco                                        c/o the Episcopal Diocese of Maine/Martin                      Attn: Gordon Gayor                  P.O. Box 4036                    Portland, ME 04101                                        bmartin@episcopalmaine.org                 Email and First Class Mail
Trinity Episcopal Church, A Religious Corporation                    Attn: Rev T J Freeman                                          611 W Berry                         Ft Wayne, IN 46802                                                                         rmilligan@pilawyers.com                    Email and First Class Mail
Trinity Episcopal Church, Asbury Park, Nj                            Attn: Nicholas Chase Danford                                   503 Asbury Ave                      Asbury Park, NJ 07712                                                                      frchase@trinitynj.com                      Email and First Class Mail
Trinity Episcopal Church, Branford, Ct                               Attn: Rev Sharon Gracen                                        1109 Main St                        Branford, CT 06405‐3715                                                                    trinitychurch@trinitybranford.org          Email and First Class Mail
Trinity Episcopal Church, Brooklyn, Ct                               Attn: Jane Hale                                                P.O. Box 276                        Brooklyn, CT 06234                                                                         trinityepiscopalchurchbrooklyn@gmail.com   Email and First Class Mail
Trinity Episcopal Church, Demopolis, Al                              Attn: Rev Rob Morpeth, Diocese of Alabama                      521 N 20th St                       Birmingham, AL 35203                                                                       rmorpeth@dioala.org                        Email and First Class Mail
Trinity Episcopal Church, Demopolis, Al                              William Arrington                                              P.O. Box 560                        Demopolis, AL 36732‐0560                                                                   william.arrington@ipaper.com               Email and First Class Mail
Trinity Episcopal Church, Fayetteville, New York                     P O Box 3520                                                   Syracuse, NY 13220‐3520                                                                                                        marthalberry@gmail.com                     Email and First Class Mail
Trinity Episcopal Church, Fayetteville, New York                     Attn: Martha L Berry                                           P.O. Box 3520                       Syracuse, NY 13220‐3520                                                                    office@trinityfayetteville.org             Email and First Class Mail
Trinity Episcopal Church, Florence, Al                               The Rev Dr Callie Plunket‐Brewton                              P.O. Box M                          Florence, AL 35630‐4655                                                                    cplunketbrewton@gmail.com                  Email and First Class Mail
Trinity Episcopal Church, Florence, Al                               Attn: Diocese of Alabama, Attn: Rev Rob Morpeth                521 N 20th St                       Birmingham, AL 35203                                                                       rmorpeth@dioala.org                        Email and First Class Mail
Trinity Episcopal Church, Fort Worth, Texas                          Attn: the Reverend Canon Janet Waggoner                        P.O. Box 8695                       Fort Worth, TX 76124                                                                       janet.waggoner@edfw.org                    Email and First Class Mail
Trinity Episcopal Church, Gladstone                                  901 Dakota Ave                                                 Gladstone, MI 49837                                                                                                            timothyquinnell@gmail.com                  Email and First Class Mail
Trinity Episcopal Church, Hartford, Ct                               Attn: P Thomas Oberholtzer                                     120 Sigourney St                    Hartford, CT 06105                                                                         office@trinityhartford.org                 Email and First Class Mail
Trinity Episcopal Church, Houghton                                   205 Montezuma                                                  Houghton, MI 49931                                                                                                                                                        First Class Mail
Trinity Episcopal Church, Lewiston                                   c/o the Episcopal Diocese of Maine/Martin                      P.O. Box 4036                       Portland, ME 04101                                                                         bmartin@episcopalmaine.org                 Email and First Class Mail
Trinity Episcopal Church, Mackinac Island                            472 Fort St                                                    Mackinac Island, MI 49757                                                                                                                                                 First Class Mail
Trinity Episcopal Church, Oshkosh, Wi                                Attn: Episcopal Diocese of Fond Du Lac                         1051 N Lynndale Dr, Ste 1B          Appleton, WI 54914                                                                         diofdl@diofdl.org                          Email and First Class Mail
Trinity Episcopal Church, Seneca Falls, New York                     Attn: Martha L Berry                                           P.O. Box 3520                       Syracuse, NY 13220‐3520                                                                    trinity13148@verizon.net                   Email and First Class Mail
Trinity Episcopal Church, St. Marys Parish                           Attn: Fr John Ball                                             P.O. Box 207                        47477 Trinity Church Rd          St. Marys City, MD 20686‐0207                             trinitysaintmarys@gmail.com                Email and First Class Mail
Trinity Episcopal Church, Statesville Nc                             Trinity Episcopal Church                                       801 Henkel Rd                       Statesville, NC 28677‐3215                                                                 Trinityrector@bellsouth.net                Email and First Class Mail
Trinity Episcopal Church, The Woodlands                              3901 S Panther Creek Dr                                        The Woodlands, TX 77381                                                                                                        gsevick@trinitywoodlands.org               Email and First Class Mail
Trinity Episcopal Church, Torrington, Ct.                            220 Prospect St                                                Torrington, CT 06791                                                                                                           treasurer@trinity‐torrington.org           Email and First Class Mail
Trinity Episcopal Church, Watertown, New York                        P O Box 3520                                                   Syracuse, NY 13220‐3520                                                                                                        marthalberry@gmail.com                     Email and First Class Mail
Trinity Episcopal Church, Watervliet, Ny 12189                       Trinity Episcopal Church                                       1336 1st Ave                        Watervliet, NY 12189                                                                       wendell217@gmail.com                       Email and First Class Mail
Trinity Episcopal Church, Wetumpka, Al                               Attn: Diocese of Alabama, Attn: Rev Rob Morpeth                521 N 20th St                       Birmingham, AL 35203                                                                       rmorpeth@dioala.org                        Email and First Class Mail
Trinity Episcopal Church, Wetumpka, Al                               Attn: Warren Jones                                             5375 U.S. Hwy 231                   Wetumpka, AL 36092‐3168                                                                    warren@trinitywetumpka.org                 Email and First Class Mail
Trinity Episcopal Church, Woodbridge, Nj                             Attn: Stephen A Kalista Jr                                     573 Linden Ave                      Woodbridge, NJ 07095                                                                       kalista227@aol.com                         Email and First Class Mail
Trinity Episcopal Church, Woodbridge, Nj                             Attn: Rector                                                   650 Rahway Ave                      Woodbridge, NJ 07095                                                                       rector@trinitywoodbridge.org               Email and First Class Mail
Trinity Episcopal Parish                                             c/o Rogers Towers, Pa                                          Attn: Betsy C Cox, Esq              1301 Riverplace Blvd, Ste 1500   Jacksonville, FL 32207                                    bcox@rtlaw.com                             Email and First Class Mail
Trinity Episcopal Parish                                             Matt Marino                                                    215 St George St                    St. Augustine, FL 32084                                                                    frmatt@trinitysta.org                      Email and First Class Mail
Trinity Episcopal Parish In Menlo Park                               Attn: Leigh Flesher, Esq                                       330 Ravenswood Ave                  Menlo Park, CA 94025                                                                       lcflesher@sbcglobal.net                    Email and First Class Mail
Trinity Epsicopal Cathedral                                          c/o StTheodores Episcopal Church                               Attn: John Tisdale                  200 W Capitol Ave, Ste 2300      Little Rock, AR 72201                                     jtisdale@wlj.com                           Email and First Class Mail
Trinity Evangelical Lutheran Church                                  200 East Clements Bridge Rd                                    Runnemede, NJ 08078                                                                                                            dthatcher@thatcherpassarella.com           Email and First Class Mail
Trinity Evangelical Lutheran Church                                  Attn: David A Thatcer                                          200 E Clements Bridge Rd            Runnemede, NJ 08078                                                                        dthatcher@thatcherpassarella.com           Email and First Class Mail
Trinity Evangelical Lutheran Church                                  106 N Deleon St                                                Victoria, TX 77901                                                                                                             huberL@hotmail.com                         Email and First Class Mail
Trinity Evangelical Lutheran Church                                  Attn: Josh S Tatum                                             Plews Shadley Racher & Braun LLP    1346 N Delaware St               Indianapolis, IN 46202                                    jtatum@psrb.com                            Email and First Class Mail
Trinity Evangelical Lutheran Church                                  Attn: Cynthia M Weiss                                          1000 W Main St                      Lansdale, PA 19446‐1926                                                                    lcorr@trinitylansdale.com                  Email and First Class Mail
Trinity Evangelical Lutheran Church                                  Attn: Inga Edwards                                             2520 State Rte, Ste 208             Walden, NY 12586                                                                           secretary@tlcinwalden.com                  Email and First Class Mail
Trinity Evangelical Lutheran Church                                  Attn: Pastor Andrew Wilson                                     128 S 7th St                        Zanesville, OH 43701                                                                                                                  First Class Mail
Trinity Evangelical Lutheran Church ‐ The Bronx, Ny                  Attn: Matthew Ryan Gonzalez                                    2125 Watson Ave                     The Bronx, NY 10472                                                                        pastor@trinitylutheranbronx.org            Email and First Class Mail
Trinity Evangelical Lutheran Church And School                       Attn: Daniel Lorenz                                            521 SW Clay St                      Portland, OR 97201                                                                         blminer521@aol.com                         Email and First Class Mail
Trinity Evangelical Lutheran Church Of Maysville                     621 Parker Rd                                                  Maysville, KY 41056                                                                                                            tom@tomclarkeins.com                       Email and First Class Mail
Trinity Evangelical Lutheran Church Of Maysville, Kentucky           Attn: Matthew Sanning                                          224 Main St                         Augusta, KY 41002                                                                          mattsanning1@gmail.com                     Email and First Class Mail
Trinity Evangelical Lutheran Church Of Tea, Lincoln Co, Sd           c/o Cadwell Sanford Deibert & Garry LLP                        Attn: Steven W Sanford              200 E 10th St, Ste 200           Sioux Falls, SD 57104                                     ssanford@cadlaw.com                        Email and First Class Mail
Trinity Evangelical Lutheran Church, Inc                             Attn: Kenneth C Steel III                                      2064 Park St                        Jacksonville, FL 32204                                                                     steeltriallaw@gmail.com                    Email and First Class Mail
Trinity Gastonia                                                     c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                                                                                      First Class Mail
Trinity Heights United Methodist Church (Az)                         c/o Clarke Law Firm, Plc                                       Attn: Marilee Miller Clarke         8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250                                      marilee@clarkelawaz.com                    Email and First Class Mail
Trinity Hill United Methodist Church                                 Attn: John Sims & Aaron John Mansfield                         3600 Tates Creek Rd                 Lexington, KY 40517                                                                        john96s@yahoo.com                          Email and First Class Mail
Trinity Lagrangeville Umc                                            Attn: Craig Grant, Chair of Finance                            6 S Cross Rd                        Lagrangeville, NY 12540                                                                    dbeattie@optonline.net                     Email and First Class Mail
Trinity Lexington                                                    c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                          Email and First Class Mail
Trinity Lexington                                                    902 South Main                                                 Lexington, NC 27292                                                                                                                                                       First Class Mail
Trinity Lutheran                                                     1546 N Luther Rd                                               Fremont, NE 68025                                                                                                              anthony.gerber@trinityfremont.org          Email and First Class Mail
Trinity Lutheran                                                     Attn: Roy M Hahn                                               810 Heatherwood St                  Fremont, NE 68025                                                                          royhahn@earthlink.net                      Email and First Class Mail
Trinity Lutheran Church                                              William Conger                                                 2762 Vermilion Dr                   Cook, MN 55723                                                                             billconger73@gmail.com                     Email and First Class Mail
Trinity Lutheran Church                                              Attn: Donald J Baxter                                          3071 S Cornett Dr                   Ridgefield, WA 98642                                                                       djbaxter333@gmail.com                      Email and First Class Mail
Trinity Lutheran Church                                              315 E Mill Ave                                                 Pelican Rapids, MN 56572                                                                                                       eric.schwirian@gmail.com                   Email and First Class Mail
Trinity Lutheran Church                                              Attn: Eric Wooldridge                                          1535 Washington Ave                 Enumclaw, WA 98022                                                                         ericwool@gmail.com                         Email and First Class Mail
Trinity Lutheran Church                                              Attn: Jeffrey E Heimsoth                                       323 Scott St                        Monroe, MI 48161                                                                           jheimsoth@trinitylutheranmonroe.org        Email and First Class Mail
Trinity Lutheran Church                                              Attn: Joseph Milano                                            1385 Broadway ‐ 12th Fl             New York, NY 10018                                                                         JMilano@cbmslaw.com                        Email and First Class Mail
Trinity Lutheran Church                                              212 W 12th St                                                  Grand Island, NE 68801                                                                                                         pastoradam@tlcgi.org                       Email and First Class Mail
Trinity Lutheran Church                                              Attn: Peter Bredlau                                            1330 13th St                        Moline, IL 61265                                                                           pastorpeter@tlcmoline.org                  Email and First Class Mail
Trinity Lutheran Church                                              Attn: Peter Bredlau                                            1330 13th Ave                       Moline, IL 61265                                                                           pastorpeter@tlcmoline.org                  Email and First Class Mail
Trinity Lutheran Church                                              2194 SE Minter Bridge                                          Hillsboro, OR 97123                                                                                                            sandy@trinityhillsboro.com                 Email and First Class Mail
Trinity Lutheran Church                                              Attn: Todd Tegethoff                                           1400 E 2nd Ave                      Mitchell, SD 57301                                                                         tegethoff6@hotmail.com                     Email and First Class Mail
Trinity Lutheran Church                                              Attn: Kevin Evensen                                            717 Chambers St                     Ottawa, IL 61350                                                                           tlcoffice@trinitylutheranottawa.com        Email and First Class Mail
Trinity Lutheran Church                                              1108 E 8th St                                                  Duluth, MN 55805                                                                                                               trinity@tlcduluth.org                      Email and First Class Mail
Trinity Lutheran Church                                              Attn: Michael E Arens                                          111 Nassau Ave                      Islip, NY 11751                                                                            trinityislip@optonline.net                 Email and First Class Mail
Trinity Lutheran Church And School                                   Attn: Anne K Wilson                                            228 2nd St Se                       Cedar Rapids, IA 52401                                                                     awilson@vinerlawfirm.com                   Email and First Class Mail
Trinity Lutheran Church Montevideo                                   220 S 13th St                                                  Montevideo, MN 56265                                                                                                           bankruptcycourt@kluverlaw.com              Email and First Class Mail
Trinity Lutheran Church Of Jamestown                                 Attn: Rev Kristina Weber                                       523 4th Ave Se                      Jamestown, ND 58401‐4222                                                                   connect@trinityjamestown.com               Email and First Class Mail
Trinity Lutheran Church Of Midland                                   Attn: Scot C Putzig                                            3701 Jefferson Ave                  Midland, MI 48640                                                                          scputzig@gmail.com                         Email and First Class Mail
Trinity Lutheran Church Of Paso Robles                               Trinity Lutheran Church                                        940 Creston Rd                      Paso Robles, CA 93446                                                                      sanderson@trinitylutheranpaso.org          Email and First Class Mail
Trinity Lutheran Church Of Stillwater, Minnesota                     Attn: Robert Eiselt                                            115 4th St N                        Stillwater, MN 55082                                                                       beiselt@trinitylc.org                      Email and First Class Mail
Trinity Lutheran Church Of Valparaiso                                c/o Plews Shadley Racher & Braun LLP                           Attn: Josh S Tatum                  1346 N Delaware St               Indianapolis, IN 46202                                    jtatum@psrb.com                            Email and First Class Mail
Trinity Lutheran Church Susquehanna Council 533                      6 E Specht St                                                  P.O. Box 168                        Mcclure, PA 17841                                                                          ticmcclure@gmail.com                       Email and First Class Mail
Trinity Lutheran Church, Cook, Mn                                    Attn: William Conger                                           231 2nd St Se                       Cook, MN 55723                                                                             billconger73@gmail.com                     Email and First Class Mail
Trinity Lutheran Church, Tenafly                                     Attn: Thomas Loman                                             92 Union Ave                        Cresskill, NJ 07626                                                                        lomanlaw@aol.com                           Email and First Class Mail
Trinity Lutheran Evangelical Church Hicksville Ny                    Attn: Wayne Hoeberlein                                         44 Florence Ave                     Oyster Bay, NY 11771                                                                       wayne@hoebhome.com                         Email and First Class Mail
Trinity Memorial                                                     c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                          Email and First Class Mail
Trinity Memorial Episcopal Church, Binghamton, New York              P O Box 3520                                                   Syracuse, NY 13220‐3520                                                                                                        marthalberry@gmail.com                     Email and First Class Mail
Trinity Memorial Episcopal Church, Binghamton, New York              Attn: Martha L Berry                                           P.O. Box 3520                       Syracuse, NY 13220‐3520                                                                    trinity@trinitymemorial.org                Email and First Class Mail
Trinity Memorial Lutheran Church                                     535 W Emaus Ave                                                Allentown, PA 18103                                                                                                            tmlcadmn@gmail.com                         Email and First Class Mail
Trinity Methodist Church                                             Attn: Barrington United Methodist Church                       98 Algonguin Rd                     Algonquin, IL 60010                                                                        bumctrustees@barringtonumc.com             Email and First Class Mail
Trinity Methodist Church Of Conway, S.C.                             Attn: Rev Tresco E Shannon                                     P.O. Box 1072                       Conway, SC 29528                                                                           tshannon@trinityconway.com                 Email and First Class Mail
Trinity Methodist Church Of Conway, S.C.                             Tresco E Shannon                                               198 Long Ave                        Conway, SC 29528                                                                           tshannon@trinityconway.com                 Email and First Class Mail
Trinity Methodist Church Of Darlington, Inc                          Attn: Rev William D Altman, II                                 P.O. Box 16                         Darlington, SC 29540                                                                       wdaltmanii@umcsc.org                       Email and First Class Mail
Trinity Methodist Church Of Darlington, Inc                          Attn: William D Altman, II                                     126 Pearl St                        Darlington, SC 29532                                                                       wdaltmanii@umcsc.org                       Email and First Class Mail
Trinity Methodist Church, Sunnyvale, Ca                              Attn: Jay C Parr, Pastor                                       535 Old San Francisco Rd            Sunnyvale, CA 94086                                                                        pastor@trinityumcsunnyvale.org             Email and First Class Mail
Trinity Mifflin United Methodist Church (183571)                     c/o Bentz Law Firm                                             Attn: Leonard Spagnolo              680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                      lspagnolo@bentzlaw.com                     Email and First Class Mail
Trinity Moravian Church                                              Attn: Treasurer                                                7011 Good Luck Rd                   New Carrollton, MD 20784                                                                   trinitymoravianoffice@gmail.com            Email and First Class Mail
Trinity Morrisania United Methodist Church                           Attn: Jessica Ellis, CFO                                       475 Riverside Dr, Ste 1922          New York, NY 10115                                                                         jellis@umcitysociety.org                   Email and First Class Mail
Trinity Mullica Hill                                                 c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                          Email and First Class Mail
Trinity New Albany United Mehodist Church                            Attn: Rev Chris D Neikirk                                      2296 Charlestown Rd                 New Albany, IN 47150                                                                       chris.neikirk@inumc.org                    Email and First Class Mail
Trinity On The Hill Episcopal Church                                 Attn: Rev Christopher Adams                                    3900 Trinity Dr                     Los Alamos, NM 87544                                                                       cadams@latoth.org                          Email and First Class Mail
Trinity On The Hill United Methodist Church                          Attn: Nancy Newbrey Business Administrator                     1330 Monte Sano Ave                 Augusta, GA 30904                                                                          nnewbrey@trinityonthehill.net              Email and First Class Mail
Trinity Park United Methodist Church                                 Attn: Larry Van Camp                                           207 W Park Ave                      Greenfield, IN 46140                                                                       larry.vancamp@inumc.org                    Email and First Class Mail
Trinity Presbyterian Church                                          Attn: Sue Marie Baskette                                       630 Park Ave                        Prescott, AZ 86303                                                                         aztrinityoffice@gmail.com                  Email and First Class Mail
Trinity Presbyterian Church                                          Attn: Treasurer                                                499 Marlton Pike E                  Cherry Hill, NJ 08034                                                                      Greg@trinpres.org                          Email and First Class Mail
Trinity Presbyterian Church                                          Attn: John Sefcik                                              5871 Virginia Pkwy                  Mckinney, TX 75071                                                                         jsefcik@tpcmckinney.org                    Email and First Class Mail
Trinity Presbyterian Church                                          Attn: Richard George Zielinski                                 367 Cranbury Rd                     East Brunswick, NJ 08816‐3084                                                              rvielinski@comcast.net                     Email and First Class Mail
Trinity Presbyterian Church                                          Attn: Richard George Zielinski                                 21 S Woodland Ave                   East Brunswick, NJ 08816                                                                   rvielinski@comcast.net                     Email and First Class Mail
Trinity Presbyterian Church                                          Attn: Shelly A Sands                                           P.O. Box 6471                       Key West, FL 33041                                                                         trinitych@bellsouth.net                    Email and First Class Mail
Trinity Protestant Episcopal Church                                  Trinity Church                                                 500 Court St                        Portsmouth, VA 23704                                                                       admin@trinity.org                          Email and First Class Mail
Trinity Um Church                                                    Attn: Carolyn B Coleman, Treasurer                             34 James St, P.O. Box 172           Piedmont, WV 26750                                                                         trinity3x@frontier.com                     Email and First Class Mail
Trinity Umc                                                          c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradley.com                          Email and First Class Mail
Trinity Umc                                                          c/o Bradley Arant Boult Cummings LLP                           Attn: Edwin G Rice                  100 N Tampa St, Ste 2200         Tampa, FL 33602                                           erice@bradly.com                           Email and First Class Mail
Trinity Umc                                                          Attn: Eric Stephen Feustel                                     28 Bridge St                        Colebrook, NH 03576                                                                        ericfeustel@comcast.net                    Email and First Class Mail
Trinity Umc                                                          Attn: Chair Finance Committee                                  375 Broad St                        Providence, RI 02907                                                                       info@tumc.necoxmail.com                    Email and First Class Mail
Trinity Umc                                                          Attn: Gene Eyler                                               8248 Hemler Rd                      Emmitsburg, MD 21788                                                                       rwb1.pastor@yahoo.com                      Email and First Class Mail
Trinity Umc                                                          Richard Wilson Baker                                           313 W Main St                       Emmitsburg, MD 21788                                                                       rwb1.pastor@yahoo.com                      Email and First Class Mail
Trinity Umc                                                          Attn: William Scott Ingleton                                   P.O. Box 1080                       Fort Ashby, WV 26719‐1080                                                                  trinityumc1@atlanticbb.net                 Email and First Class Mail
Trinity Umc                                                          109 Plum St                                                    Cape Charles, VA 23310                                                                                                                                                    First Class Mail
Trinity Umc                                                          147 S Main St                                                  Lexington, VA 24450                                                                                                                                                       First Class Mail
Trinity Umc                                                          201 Cedar St                                                   Smithfield, VA 23430                                                                                                                                                      First Class Mail
Trinity Umc                                                          237 N Water Ave                                                Idaho Falls, ID 83402                                                                                                                                                     First Class Mail
Trinity Umc                                                          2911 Cameron Mills Rd                                          Alexandria, VA 22302                                                                                                                                                      First Class Mail
Trinity Umc                                                          304 W Oak St                                                   Arcadia, FL 34266                                                                                                                                                         First Class Mail
Trinity Umc                                                          409 Arnett Blvd                                                Danville, VA 24540                                                                                                                                                        First Class Mail
                                                                Case 20-10343-LSS                                                Doc 2541                                        Filed 04/07/21                                            Page 80 of 87

Trinity Umc                                                             6600 Greenyard Rd                                        Chester, VA 23831                                                                                                                                   First Class Mail
Trinity Umc                                                             903 Forest Ave                                           Richmond, VA 23229                                                                                                                                  First Class Mail
Trinity Umc                                                             9061 Washington St                                       Amelia, VA 23002                                                                                                                                    First Class Mail
Trinity Umc                                                             9425 Kings Hgwy                                          King George, VA 22485                                                                                                                               First Class Mail
Trinity Umc                                                             Attn: Treasurer                                          124 S 5th St                                Rockport, IN 47635                                                                                      First Class Mail
Trinity Umc ‐ Idaho Falls                                               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity Umc ‐ Salem                                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity Umc ‐ Salem                                                     590 Elma Ave Se                                          Salem, OR 97317                                                                                                                                     First Class Mail
Trinity Umc (03510)                                                     c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity Umc (04280)                                                     c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity Umc (177320)                                                    c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity Umc (4560)                                                      c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity Umc (4743)                                                      c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity Umc (Lewistown)                                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity Umc (Poquoson)                                                  c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity Umc (Poquoson)                                                  1294 Poquoson Ave                                        Poquoson, VA 23662                                                                                                                                  First Class Mail
Trinity Umc Arcadia                                                     c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity Umc Clearfield (180806)                                         c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity Umc Grand Island                                                Attn: Charles H Yund                                     2100 Whitehaven Rd                          Grand Island, NY 14072‐2089                                         cyund@roadrunner.com                Email and First Class Mail
Trinity Umc King                                                        c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity Umc Of Attica                                                   Attn: Fraces E White                                     75 Main St                                  Attica, NY 14011                                                    revpamumc@gmail.com                 Email and First Class Mail
Trinity Umc Of Coram                                                    Attn: Carol E Russell                                    P.O. Box 92                                 Coram, NY 11727                                                     russmalik@optonline.net             Email and First Class Mail
Trinity Umc Of Coram                                                    Attn: Carol Russell                                      P.O. Box 92                                 Coram, NY 11727                                                     russmalik@optonline.net             Email and First Class Mail
Trinity Umc Of Elizabethtown, Nc                                        P O Box 759                                              901 West Broad St (No Mail Received Here)   Elizabethtown, NC 28337                                             office@trinityetown.org             Email and First Class Mail
Trinity Umc Wilmette                                                    1024 Lake Ave                                            Wilmette, IL 60091                                                                                              pastorbrian@trinitywilmette.org     Email and First Class Mail
Trinity Umc, Va                                                         c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity Ums                                                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Church Of Christ Of East Petersburg, Pa                  Attn: Matthew C Samley Esq                               33 N Duke St                                Lancaster, PA 17602                                                 MSamley@appelyostzee.com            Email and First Class Mail
Trinity United Methodist                                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist                                                440 Maxwell Rd                                           Eugene, OR 97040                                                                                                                                    First Class Mail
Trinity United Methodist Church                                         Attn: Treasurer                                          424 Smith St                                Algonac, MI 48001                                                   3UMCTrinity@att.net                 Email and First Class Mail
Trinity United Methodist Church                                         Billieanne Kennedy Trustee Chair Trinity Umc             1820 Broadway St                            Denver, CO 80202                                                    basmile@gmail.com                   Email and First Class Mail
Trinity United Methodist Church                                         200 N Summit St                                          Bowling Green, OH 43402                                                                                         bev.robie@gmail.com                 Email and First Class Mail
Trinity United Methodist Church                                         Attn: Beverly Robie                                      16760 Carter Rd                             Bowling Green, OH 43402                                             bev.robie@gmail.com                 Email and First Class Mail
Trinity United Methodist Church                                         Attn: Bill Pike                                          903 Forest Ave                              Richmond, VA 23229‐6633                                             bpike@trinityumc.net                Email and First Class Mail
Trinity United Methodist Church                                         Attn: Brenda Hennessee                                   607 Airport Rd Sw                           Huntsville, AL 35802                                                brenda.hennessee@trinityhsv.org     Email and First Class Mail
Trinity United Methodist Church                                         Attn: Nancy L Mayr                                       285 E 5th St                                Chico, CA 95928                                                     chicotrinity@yahoo.com              Email and First Class Mail
Trinity United Methodist Church                                         Attn: Sarah Bultema, Treasurer                           285 E 5th St                                Chico, CA 95928                                                     chicotrinity@yahoo.com              Email and First Class Mail
Trinity United Methodist Church                                         Attn: Pamela Cunningham                                  5613 Western Ave                            Knoxville, TN 37921                                                 contact@knoxtrinity.org             Email and First Class Mail
Trinity United Methodist Church                                         Attn: Chris Swiser Registered Agent                      1430 Ellis Blvd Nw                          Cedar Rapids, IA 52405                                              crstjamesumc@gmail.com              Email and First Class Mail
Trinity United Methodist Church                                         Attn: Rev David M Jolly                                  113 Bay St                                  Bronx, NY 10464                                                     david.jolly@nyac‐umc.com            Email and First Class Mail
Trinity United Methodist Church                                         361 Sumner Ave                                           Springfield, MA 01108                                                                                           donevnas657@gmail.com               Email and First Class Mail
Trinity United Methodist Church                                         Attn: Business Secretary                                 1310 N Main                                 Lapeer, MI 48446                                                    dwwenzel@chartermi.net              Email and First Class Mail
Trinity United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church                                         c/o Bradley Arant Boult Cummings, LLP                    Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church                                         Attn: Rev Susan Roehs                                    609 W Putnam St                             Fort Wayne, IN 46808                                                execpastor@trinityumcfw.org         Email and First Class Mail
Trinity United Methodist Church                                         Attn: Trustee Chairperson, Trinity United Methodist Ch   1302 S Clark Rd                             Duncanville, TX 75137                                               info@tumcd.org                      Email and First Class Mail
Trinity United Methodist Church                                         Attn: Leona N Tichenor                                   301 Fairbanks                               Joliet, IL 60432                                                    ingallsparkumc@sbcglobal.net        Email and First Class Mail
Trinity United Methodist Church                                         180 Park Ave                                             Windsor, CT 06095‐3343                                                                                          jgerlach316@gmail.com               Email and First Class Mail
Trinity United Methodist Church                                         Attn: John R Gerlach                                     180 Park Ave                                Windsor, CT 06095‐3343                                              jgerlach316@gmail.com               Email and First Class Mail
Trinity United Methodist Church                                         Attn: Treasurer                                          1000 Woodward Ave                           Ruston, LA 71270                                                    kima@trinityruston.org              Email and First Class Mail
Trinity United Methodist Church                                         Attn: Lisa A Bell                                        19319 Ranworth Dr                           Germantown, MD 20874                                                lisaannettebell@gmail.com           Email and First Class Mail
Trinity United Methodist Church                                         Attn: Crystal Tibbs                                      16069 State Hwy 34                          Piedmont, MO 63957                                                  mail@umctrinity.org                 Email and First Class Mail
Trinity United Methodist Church                                         Attn: John Merkel                                        945 Anderson St                             Sumter, SC 29153                                                    merkeljohn@yahoo.com                Email and First Class Mail
Trinity United Methodist Church                                         Attn: Nancy L Mayr                                       4307 Keith Ln                               Chico, CA 95973                                                     nmayr@snowcrest.net                 Email and First Class Mail
Trinity United Methodist Church                                         Attn: Office Administrator                               6800 Wurzback Rd                            San Antonio, TX 78240                                               ofcadmin@turncsa.net                Email and First Class Mail
Trinity United Methodist Church                                         Attn: Iolene Powell                                      24 S Mulberry St                            Chillicothe, OH 45601‐3325                                          office@movementonmain.org           Email and First Class Mail
Trinity United Methodist Church                                         Attn: Treasurer                                          24 S Mulberry St                            Chillicothe, OH 45601‐3325                                          office@movementonmain.org           Email and First Class Mail
Trinity United Methodist Church                                         Attn: Elizabeth Williams, Treasurer                      1300 West St                                Annapolis, MD 21401                                                 office@trinityannapolis.org         Email and First Class Mail
Trinity United Methodist Church                                         Attn: Bob Breslin                                        13700 Schaeffer Rd                          Germantown, MD 20874                                                office@trinity‐germantown.org       Email and First Class Mail
Trinity United Methodist Church                                         Attn: Penny Ford                                         729 Paul W Bryant Dr                        Tuscaloosa, AL 35401                                                office@trinityumc.info              Email and First Class Mail
Trinity United Methodist Church                                         David Scott Vallelunga                                   880 E 6th St                                Chico, CA 95928                                                     organetto49@yahoo.com               Email and First Class Mail
Trinity United Methodist Church                                         Attn: Scott Hohn                                         403 Racetrack Rd Nw                         Fort Walton Beach, FL 32547                                         pastor@trinityfwb.org               Email and First Class Mail
Trinity United Methodist Church                                         Attn: Wendy Hardin Hermann                               223 N Emerson St                            Mt Prospect, IL 60056                                               pastorwendy@trinitymp.org           Email and First Class Mail
Trinity United Methodist Church                                         Attn: Paul Meador Pastor                                 P.O. Box 8 (1313 State Route 143)           Coeymans Hollow, NY 12046                                           paul.meador@nyac‐umc.com            Email and First Class Mail
Trinity United Methodist Church                                         Attn: Mike Potter                                        1738 Galloway Ave                           Memphis, TN 38112                                                   r.mike.potter@gmail.com             Email and First Class Mail
Trinity United Methodist Church                                         Attn: Rene Perez                                         361 Sumner Ave                              Springfield, MA 01108‐2309                                          reneperez803@gmail.com              Email and First Class Mail
Trinity United Methodist Church                                         Attn: Scott Vanmeter                                     107 E Angelica St                           Rensselaer, IN 47978                                                rensselaertrinity@emarqmail.com     Email and First Class Mail
Trinity United Methodist Church                                         Attn: Roger Henry                                        1117 Benton Ave E                           Albia, IA 52531                                                     revroghen@yahoo.com                 Email and First Class Mail
Trinity United Methodist Church                                         Attn: Cheryl Campbell                                    412 W Main St                               Madison, IN 47750                                                   secretary@trinitymadison.org        Email and First Class Mail
Trinity United Methodist Church                                         Sungmin Jeon                                             20 W School St                              Oakland, ME 04963                                                   smj0301@gmail.com                   Email and First Class Mail
Trinity United Methodist Church                                         Attn: Linda Merry, Treasurer                             209 E Nash St                               Southport, NC 28461‐3935                                            southporttrinityumc@gmail.com       Email and First Class Mail
Trinity United Methodist Church                                         Attn: Susan Garner                                       1101 N Mississippi St                       Little Rock, AR 72207                                               susan@tumclr.org                    Email and First Class Mail
Trinity United Methodist Church                                         Attn: Terry Maloy                                        6363 196th St                               Albia, IA 52531                                                     tmaloy@aol.com                      Email and First Class Mail
Trinity United Methodist Church                                         Attn: Treasurer                                          2330 Plank Rd                               Keokuk, IA 52632                                                    treasurer@trinitykeokuk.org         Email and First Class Mail
Trinity United Methodist Church                                         Attn: Nancy Ellen Lott                                   235 Lark St                                 Albany, NY 12210                                                    trinityalbanyny@gmail.com           Email and First Class Mail
Trinity United Methodist Church                                         Attn: Treasurer Trinity United Methodist Church          235 Lark St                                 Albany, NY 12210                                                    trinityalbanyny@gmail.com           Email and First Class Mail
Trinity United Methodist Church                                         Attn: Carolyn M Ruble                                    401 College Ave                             Bluefield, WV 24701‐4642                                            trinitybluefield@frontiernet.net    Email and First Class Mail
Trinity United Methodist Church                                         Attn: Philip James                                       101 E Hwy 69                                Denison, TX 75021                                                   trinitydenison@yahoo.com            Email and First Class Mail
Trinity United Methodist Church                                         Attn: Tumc Treasurer                                     211 N 2nd Ave                               Purcell, OK 73080                                                   trinitypurcell@yahoo.com            Email and First Class Mail
Trinity United Methodist Church                                         Attn: Steven Mulligan/Trustee                            2406 10th Ave                               Parkersburg, WV 26101                                               trinityumc@cascable.net             Email and First Class Mail
Trinity United Methodist Church                                         Attn: David Smith                                        373 Pocahontas Ave                          Ronceverte, WV 24970                                                trinityumc_ronceverte@hotmail.com   Email and First Class Mail
Trinity United Methodist Church                                         Attn: Paul Whetsell                                      P.O. Box 578 400 E St N                     Talladega, AL 35161                                                 trinityunitedmc@bellsouth.net       Email and First Class Mail
Trinity United Methodist Church                                         c/o Treasurer, Trinity Umc                               Attn: Rebecca Dunagan                       3610 South 4400 W                West Valley City, UT 84120         trinitywestvalleycity@gmail.com     Email and First Class Mail
Trinity United Methodist Church                                         Attn: Sr Pastor Trinity Umc                              705 W Patrick St                            Frederick, MD 21701‐4029                                            tumc@trinityfredrick.org            Email and First Class Mail
Trinity United Methodist Church                                         Attn: Pastor Emily Walker                                409 Wilson St                               Paris, TN 38242                                                     tumc@trinityumc.us                  Email and First Class Mail
Trinity United Methodist Church                                         Attn: Treasurer, Trinity United Methodist Church         612 Farmington Falls Rd                     Farmington, ME 04938‐6440                                           tumcfarmington@gmail.com            Email and First Class Mail
Trinity United Methodist Church                                         Attn: Graham Nelson Stanley                              615 Viano St                                P.O. Box 228                     Pt Pleasant, WV 25550              tumcoffice@suddenlinkmaic.com       Email and First Class Mail
Trinity United Methodist Church                                         512 N Mulberry St                                        Mt. Carmel, IL 62863                                                                                            tumoffice512@gmail.com              Email and First Class Mail
Trinity United Methodist Church                                         Attn: Pastor, Trinity Umc                                137 Main St                                 Montpelier, VT 05602                                                yktaurus@gmail.com                  Email and First Class Mail
Trinity United Methodist Church                                         100 S 2nd St                                             Millville, NJ 08332‐4204                                                                                                                            First Class Mail
Trinity United Methodist Church                                         112 High St                                              Salisbury, MD 21801                                                                                                                                 First Class Mail
Trinity United Methodist Church                                         120 W Park Ave                                           Tallahassee, FL 32301                                                                                                                               First Class Mail
Trinity United Methodist Church                                         20 N Shore Rd                                            Marmora, NJ 08223‐1432                                                                                                                              First Class Mail
Trinity United Methodist Church                                         430 Eunice                                               El Dorado, KS 67042                                                                                                                                 First Class Mail
Trinity United Methodist Church                                         5700 Broadway                                            Great Bend, KS 67530                                                                                                                                First Class Mail
Trinity United Methodist Church                                         630 N Cedar St                                           Ottawa, KS 66067                                                                                                                                    First Class Mail
Trinity United Methodist Church                                         7117 Ventnor Ave                                         Ventnor City, NJ 08406‐1924                                                                                                                         First Class Mail
Trinity United Methodist Church                                         715 Cornelia Ave                                         Lakeland, FL 33815                                                                                                                                  First Class Mail
Trinity United Methodist Church                                         75 S Broadway                                            Pennsville, NJ 08070‐2049                                                                                                                           First Class Mail
Trinity United Methodist Church                                         821 S Gordon Rd                                          Austell, GA 30168                                                                                                                                   First Class Mail
Trinity United Methodist Church                                         Attn: Evans Crosby Jackson                               850 Mcallister St                           Greenville, MS 38701                                                                                    First Class Mail
Trinity United Methodist Church                                         Attn: Joseph James                                       226 W Liberty St                            Sumter, SC 29150‐5116                                                                                   First Class Mail
Trinity United Methodist Church ‐ Chesapeake City                       c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church ‐ Gainesville                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church ‐ Gainesville                           4000 NW 53rd Ave                                         Gainesville, FL 32653                                                                                                                               First Class Mail
Trinity United Methodist Church ‐ Lighthouse Point                      c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church ‐ Lighthouse Point                      3901 NE 22nd Ave                                         Lighthouse Pt, FL 33064                                                                                                                             First Class Mail
Trinity United Methodist Church ‐ Loveland, Co                          Attn: Bryson Lillie                                      363 Morgan Dr                               Loveland, CO 80537                                                  reverendbpl@gmail.com               Email and First Class Mail
Trinity United Methodist Church ‐ Palatka                               c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church ‐ Palatka                               1400 Husson Ave                                          Palatka, FL 32177                                                                                                                                   First Class Mail
Trinity United Methodist Church ‐ Salina                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church ‐ Salina                                901 E Neal                                               Salina, KS 67401                                                                                                                                    First Class Mail
Trinity United Methodist Church (02640)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (100463)                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (100554)                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (102757)                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (177205)                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (181526)                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (182452)                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (188061)                                c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228                                                   First Class Mail
Trinity United Methodist Church (4750)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (85801)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (86428)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (87888)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (89080)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (96804)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (98745)                                 c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity United Methodist Church (Az)                                    c/o Clarke Law Firm, Plc                                 Attn: Marilee Miller Clarke                 8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250               marilee@clarkelawaz.ccom            Email and First Class Mail
Trinity United Methodist Church (Martinsburg, Wv)                       Attn: Ashley Attn: Albright                              Trinity United Methodist Church             220 West Martin St               Martinsburg, WV 25401              umctrinity@comcast.net              Email and First Class Mail
Trinity United Methodist Church 606 Turner Mccall Blvd                  c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church An Illinois Religious Corp              Attn: Joey Dunning, Pastor                               304 N Sunny Slope                           West Frankfort, IL 62896                                            bjalexalexander@gmail.com           Email and First Class Mail
Trinity United Methodist Church An Illinois Religious Corp              Attn: William A Alexander                                114 N Benton Rd                             West Frankfort, IL 62896                                            bjalexalexander@gmail.com           Email and First Class Mail
Trinity United Methodist Church Denton Texas                            Attn: Trustees Chair ‐ Mark Vennerholm                   633 Hobson Ln                               Denton, TX 76205                                                    m23vennerholm@gmail.com             Email and First Class Mail
Trinity United Methodist Church Jacksonville, Nc                        Attn: Rev Stephen Smith Pastor                           301 Marine Blvd                             Jacksonville, NC 28540‐6512                                                                             First Class Mail
Trinity United Methodist Church Lomira                                  Attn: Rom Pegram                                         300 Church St                               Lomira, WI 53048                                                    churchofficetumc@gmail.com          Email and First Class Mail
Trinity United Methodist Church Merchantville                           c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church Merchantville                           36 W Maple Ave                                           Merchantville, NJ 08109‐5142                                                                                                                        First Class Mail
Trinity United Methodist Church Of Andrews, Inc                         Attn: Rev Jeff Roper                                     207 South Rosemary Ave                      Andrews, SC 29510                                                   cstargardt@fumcgb.org               Email and First Class Mail
Trinity United Methodist Church Of Andrews, Inc                         Attn: Rev Jeff Roper                                     207 South Rosemary Ave                      Andrews, SC 29510                                                   djroper@umcsc.org                   Email and First Class Mail
Trinity United Methodist Church Of Bennettsville, Inc                   Attn: Michael Toms                                       1050 Hwy 38 S                               Bennettsville, SC 29512                                             tomslegion1@aol.com                 Email and First Class Mail
Trinity United Methodist Church Of Bennettsville, Inc                   Attn: Michael Toms                                       1578 Hwy 38 N                               Bennettsville, SC 29512                                             tomslegion1@aol.com                 Email and First Class Mail
Trinity United Methodist Church Of Blythewood South Carolina            Attn: Ed Farnell                                         440 Langford Rd                             Blythewood, SC 29016                                                eafarnell@gmail.com                 Email and First Class Mail
Trinity United Methodist Church Of Blythewood South Carolina            Attn: Scott W Smoak                                      90 Boney Rd                                 Blythewood, SC 29016                                                swsmoak@umcsc.org                   Email and First Class Mail
Trinity United Methodist Church Of Denver Pa                            Attn: Mike Roney                                         420 Main St                                 Denver, PA 17517                                                    shooter50@farfieldsystems.com       Email and First Class Mail
Trinity United Methodist Church Of Elkhart In, Inc                      Attn: Bruce Nowlin, Dir of Ministry Operations           2715 E Jackson Blvd                         Elkhart, IN 46516                                                   bruce@trinityonjackson.org          Email and First Class Mail
Trinity United Methodist Church Of Evansville                           Attn: Todd Gile                                          216 SE 3rd St                               Evansville, IN 47713                                                tgile40@mac.com                     Email and First Class Mail
Trinity United Methodist Church Of Fountain Inn                         Attn: Ashley Case                                        403 S Weston St                             Fountain Inn, SC 29644                                              murray.snow@fitumc.org              Email and First Class Mail
Trinity United Methodist Church Of Grand Rapids, MI                     Attn: Betsy Weems                                        1100 Lake Dr Se                             Grand Rapids, MI 49506                                              trdickinson@outlook.com             Email and First Class Mail
Trinity United Methodist Church Of Greeneville, Tennessee               Attn: Thomas J Garland Jr                                P.O. Box 1060                               Greeneville, TN 37745                                               tgarland@milligancoleman.com        Email and First Class Mail
Trinity United Methodist Church Of Gulfport, Inc                        Attn: Board of Trustees                                  5007 Lawson Ave                             Gulfport, MS 39507                                                  office@trinityumc.com               Email and First Class Mail
Trinity United Methodist Church Of Hackettstown                         c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church Of Hackettstown                         213 Main St                                              Hackettstown, NJ 07840‐2019                                                                                                                         First Class Mail
Trinity United Methodist Church Of Lapel, Inc                           Attn: Treasurer                                          217 E 7th St                                P.O. Box 606                     Lapel, IN 46051                    treasurer@trinity‐tlc.com           Email and First Class Mail
Trinity United Methodist Church of Lincoln                              c/o Bradley Arant Boult Cummings, LLP                    Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church Of Los Osos, CA                         Attn: Trustees Chair                                     490 Los Osos Valley Rd                      Los Osos, CA 93402                                                  church@trinitylososos.org           Email and First Class Mail
Trinity United Methodist Church Of Loveland, Colorado                   Attn: Treasurer, Trinity Umc                             801 N Cleveland Ave                         Loveland, CO 80537                                                  pastor@tumc‐loveland.org            Email and First Class Mail
Trinity United Methodist Church Of Moberly                              Attn: Larry Berneking Or Current Trustee Chair           P.O. Box 9                                  Moberly, MO 65270                                                                                       First Class Mail
Trinity United Methodist Church Of Ontario Ca                           c/o East District Union of the Umc                       Attn: John Dandurand                        918 N Euclid Ave                 Ontario, CA 91762                  eastdistrict@calpacumc.org          Email and First Class Mail
Trinity United Methodist Church Of Orangeburg South Carolina            Attn: Patricia B Lott                                    755 Five Chop Rd                            Orangeburg, SC 29115                                                lott6813@carolina.rr.com            Email and First Class Mail
Trinity United Methodist Church Of Orangeburg South Carolina            Patricia B Lott                                          185 Blvd St Ne                              Orangeburg, SC 29115                                                lott6813@carolina.rr.com            Email and First Class Mail
Trinity United Methodist Church Of Palm Beach Gardens                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church Of Palm Beach Gardens                   9625 N Military Trail                                    Palm Beach Garden, FL 33410                                                                                                                         First Class Mail
Trinity United Methodist Church Of Pomona                               Attn: Nancy A Williams                                   P.O. Box 2942                               Pomona, CA 91769‐2942                                               churchtumc@verizon.net              Email and First Class Mail
Trinity United Methodist Church Of Pooler                               Attn: Candace Kosloske                                   320 Benton Dr                               Pooler, GA 31322                                                    info@trinitypooler.org              Email and First Class Mail
Trinity United Methodist Church Of Portland In                          Attn: Trustees, Trinity Umc                              P.O. Box 1264                               323 S Meridian St                Portland, IN 47371                 admin@trinityumcportland.org        Email and First Class Mail
Trinity United Methodist Church Of Portland In                          Robert Earl Franks, Jr                                   589 W 500 North                             Bryant, IN 47326                                                    franksrobert42@gmail.com            Email and First Class Mail
Trinity United Methodist Church Of Spartanburg, Sc, Inc                 Attn: Lewis Cole                                         626 Norwood St                              Spartanburg, SC 29302‐2040                                          tumcspbg@gmail.com                  Email and First Class Mail
Trinity United Methodist Church Of Whitter                              c/o East District Union of the Umc                       Attn: John Dandurand                        918 N Euclid Ave                 Ontario, CA 91762                  eastdistrict@calpacumc.org          Email and First Class Mail
Trinity United Methodist Church Of York, Inc                            Attn: Rev Nellie G Cloninger                             22 East Liberty St                          York, SC 29745                                                      ngcloninger@umcsc.org               Email and First Class Mail
Trinity United Methodist Church Roseville                               Attn: Stephen Euper                                      18303 Common Rd                             Roseville, MI 48066                                                 rosevilletrinity@gmail.com          Email and First Class Mail
Trinity United Methodist Church Warner Robins                           Attn: Treasurer                                          129 S Houston Rd                            Warner Robins, GA 31088                                             jeff@trinitywr.org                  Email and First Class Mail
Trinity United Methodist Church White Plains Ny                         Trinity United Methodist Church                          130 South Lexington Ave                     White Plains, NY 10606                                              TrinityUMCWhitePlains@gmail.com     Email and First Class Mail
Trinity United Methodist Church Wilton Ny                               Attn: Trustee Chair, Trinity Umc Wilton                  155 Ballard Rd                              Gansevoort, NY 12831                                                trinityumc155@yahoo.com             Email and First Class Mail
Trinity United Methodist Church, Anderson, Inc                          Attn: David Ford                                         1809 North Main St                          Anderson, SC 29621                                                  davidtumc@gmail.com                 Email and First Class Mail
Trinity United Methodist Church, Athens, Tn Trustees Chair              Attn: John Dexter Hagaman                                101 E College St                            Athens, TN 37303                                                                                        First Class Mail
Trinity United Methodist Church, Bend Ks                                c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradely.com                   Email and First Class Mail
Trinity United Methodist Church, Fairmont, Nc                           Attn: Treasurer                                          307 Trinity St                              Fairmont, NC 28340‐1639                                             wblennon3@gmail.com                 Email and First Class Mail
Trinity United Methodist Church, Hartford City, Indiana                 Attn: Treasurer, Trinity United Methodist Church         303 North Walnut St                         Hartford City, IN 47348                                             office@trinityumchc.com             Email and First Class Mail
Trinity United Methodist Church, Hutchinson                             c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trinity United Methodist Church, Hutchinson                             1602 N Main St                                           Hutchinson, KS 67501‐4008                                                                                                                           First Class Mail
Trinity United Methodist Church, Inc                                    Attn: Frank Cederquist, Trustee                          509 North St                                Lafayette, IN 47901                                                 info@trinitylafayette.org           Email and First Class Mail
Trinity United Methodist Church, Joliet                                 Trinity United Methodist Church                          303 Fairbanks                               Joliet, IL 60432                                                    ingallsparkumc@sbcglobal.net        Email and First Class Mail
Trinity United Methodist Church, Madison                                1123 Vilas Ave                                           Madison, WI 53715                                                                                               trinitychurchmadison@gmail.com      Email and First Class Mail
Trinity United Methodist Church, Mt Prospect                            Mt Prospect: Trinity                                     605 W Golf Rd                               Mt Prospect, IL 60056                                               pastorwendy@trinitymp.org           Email and First Class Mail
Trinity United Methodist Church, Rose City, Mi 48654                    Trinity United Methodist Church, Treasurer               P.O. Box 130                                125 W Main St                    Rose City, MI 48654                tumcjay52@gmail.com                 Email and First Class Mail
Trinity United Methodist Church, Waverly                                Attn: Business Manager                                   1400 W Bremer Ave                           Waverly, IA 50677                                                   tumcbusmgr@gmail.com                Email and First Class Mail
Trinity United Methodist Church‐Hudson, Ny                              Attn: Kenneth W Coddington Jr                            555 Joslen Blvd                             Hudson, NY 12534                                                    trinityhudson1@hotmail.com          Email and First Class Mail
Trinity United Methodist Parish                                         Attn: Lisa Bonita                                        1 Owens Rd                                  Newburgh, NY 12550                                                  trinitynewburgh@gmail.com           Email and First Class Mail
Trinity Untied Methodist Church (4750)                                  c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trinity Works                                                           P O Box 12206                                            Ft Worth, TX 76110‐8206                                                                                                                             First Class Mail
Trinity Works                                                           P O Box 12206                                            Ft Worth, TX 76110‐8206                                                                                                                             First Class Mail
Trinity‐By‐The‐Cove Episcopal Church                                    Attn: Carrie Drew, Parish Admin                          553 Galleon Dr                              Naples, FL 34102                                                    egleason@trinitybythecove.com       Email and First Class Mail
Trinity‐First Umc Of El Paso                                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Triumph Umc                                                             Attn: Sandra Smith                                       759 N 3906th Rd                             Triumph, IL 61371                                                   sandrasmnth@aol.com                 Email and First Class Mail
Trona Umc                                                               Attn: David Burgeson                                     9003 Reseda Blvd 206                        Northridge, CA 91324                                                                                    First Class Mail
Troop 138, Andrew Jackson Council 303, Bsa                              Attn: Conrad Mord, Attorney At Law                       P.O. Drawer 311                             Tylertown, MS 39667                                                 conrad@mordlawfirm.com              Email and First Class Mail
Troop 153                                                               4219 Westmoreland St                                     Little Neck, NY 11363‐1729                                                                                                                          First Class Mail
Troop 20                                                                Attn: Daniel D Lindley                                   106 Shore Dr                                Portland, TX 78374‐1420                                                                                 First Class Mail
Troop 20                                                                Attn: Daniel D Lindley                                   106 Shore Dr                                Portland, TX 78374‐1420                                                                                 First Class Mail
Troop 37 Los Altos                                                      Attn: Scott Rotondo                                      312 Monroe Dr                               Mountain View, CA 94040                                             rotondo@gmx.com                     Email and First Class Mail
Troop 400                                                               Attn: Gil Medina                                         4829 Pace Patriot Blvd                      Pace, FL 32571‐1146                                                                                     First Class Mail
Troop 400                                                               Attn: Gil Medina                                         4829 Pace Patriot Blvd                      Pace, FL 32571‐1146                                                                                     First Class Mail
Troop 44                                                                Attn: Chris Childers                                     3144 Ferns Glen Dr                          Tallahassee, FL 32309‐2304                                                                              First Class Mail
Troop 44                                                                Attn: Chris Childers                                     3144 Ferns Glen Dr                          Tallahassee, FL 32309‐2304                                                                              First Class Mail
Troop 495                                                               18306 S Austin Shore Dr                                  Cypress, TX 77433‐2414                                                                                                                              First Class Mail
Troop 504                                                               Attn: Jeffery Jourdan                                    216 Wekiva Cv                               Destin, FL 32541‐4763                                                                                   First Class Mail
Troop 504                                                               Attn: Jeffery Jourdan                                    216 Wekiva Cv                               Destin, FL 32541‐4763                                                                                   First Class Mail
Troop 57                                                                1 Easton Ct                                              Orinda, CA 94563‐3608                                                                                                                               First Class Mail
Troop 57                                                                1 Easton Ct                                              Orinda, CA 94563‐3608                                                                                                                               First Class Mail
Troop 777                                                               201 Disspayne Dr                                         Nashville, TN 37214‐2203                                                                                                                            First Class Mail
Trophy Club Country Club                                                500 Trophy Club Dr                                       Trophy Club, TX 76262‐5417                                                                                                                          First Class Mail
Troy United Methodist Church                                            Attn: Pastor Andy Adams                                  407 Edwardsville Rd                         Troy, IL 62294                                                      andy@troyumc.org                    Email and First Class Mail
Troy United Methodist Church                                            c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trt Development Company                                                 Attn: Wick Phillips                                      Attn: Jason Rudd                            3131 Mckinney Ave, Ste 100       Dallas, TX 75204                   jason.rudd@wickphillips.com         Email and First Class Mail
Trt Development Company                                                 c/o Omni Hotels Mgmt Corp                                4001 Maple Ave, Ste 600                     Dallas, TX 75219                                                    kristen.reinsch@omnihotels.com      Email and First Class Mail
Trucksville United Methodist Church (080320)                            c/o Bentz Law Firm                                       Attn: Leonard Spagnolo                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com              Email and First Class Mail
Trudegree                                                               223 Bacon St                                             Raton, NM 87740‐9758                                                                                                                                First Class Mail
True Digital Security, Inc                                              1350 S Boulder Ave, Ste 1100                             Tulsa, OK 74119‐3204                                                                                                                                First Class Mail
True Light Lutheran Church                                              95 Worth St                                              New York City, NY 10013                                                                                         lmoy314@earthlink.net               Email and First Class Mail
True Light Lutheran Church                                              Attn: Leon K Moy                                         195 Worth St                                New York, NY 10013‐4323                                             lmoy314@earthlink.net               Email and First Class Mail
Trumansburg United Methodist Church                                     Attn: Richard A Peterson                                 P.O. Box 628                                80 E Main St                     Trumansburg, NY 14886              agenergy1903@gmail.com              Email and First Class Mail
Trustees Of Broad Street United Methodist Church                        217 Broad St                                             Cleveland, TN 37311                                                                                                                                 First Class Mail
Trustees Of First Methodist Church Of Holyoke                           Attn: Peter F Milloy                                     74 Pine Grove Dr                            South Hadley, MA 01075                                              pmilloy59@gmail.com                 Email and First Class Mail
Trustees Of Peninsula Delaware Annual Conference, Inc                   c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Trustees Of The Catholic Cathedral Church Of Baltimore                  Attn: Matthew W Oakey                                    218 N Charles St, Ste 400                   Baltimore, MD 21201                                                 moakey@gejlaw.com                   Email and First Class Mail
Trustees Of The Catholic Cathedral Church Of Baltimore                  c/o Gallagher Evelius & Jones LLP                        Attn: Matthew W Oakey                       218 N Charles St, Ste 400        Baltimore, MD 21201                moakey@gejlaw.com                   Email and First Class Mail
Trustees Of The Diocese Of Mississippi                                  A Mississippi Corporation                                Attn: James B Ponder                        P.O. Box 23107                   Jackson, MS 39225‐3107             bponder@dioms.org                   Email and First Class Mail
Trustees Of The Diocese Of Mississippi                                  A Mississippi Corporation                                Attn: Marcus M Wilson                       190 E Capitol St, Ste 650        Jackson, MS 39201                  bponder@dioms.org                   Email and First Class Mail
Trustees Of The First Presbyterian Church Of Boynton Beach Fl           First Presbyterian Church                                235 SW 6th Ave                              Boynton Beach, FL 33435                                             fpcboynton@aol.com                  Email and First Class Mail
Trustees Of The Protestant Episcopal Church, Diocese De                 Attn: the Rev Canon Martha Kirkpatrick                   913 Wilson Rd                               Wilmington, DE 19803                                                mkirkpatrick@delaware.church        Email and First Class Mail
Tsc Apparel / Georgia Tees                                              P O Box 632505                                           Cincinnati, OH 45263‐2505                                                                                                                           First Class Mail
Tsc Apparel / Georgia Tees                                              P O Box 632505                                           Cincinnati, OH 45263‐2505                                                                                                                           First Class Mail
Tualatin Plains Presbyterian Church                                     Attn: Business & Finance Elder                           30685 NW Scotch Church Rd                   Hillsboro, OR 97124                                                 Office@oldscotchchurch.org          Email and First Class Mail
Tuckaleechee United Methodist Church                                    Attn: Richard Rudesill                                   7322 Old Tuckaleechee Rd                    Townsend, TN 37882                                                  tuckaleecheeumc@hotmail.com         Email and First Class Mail
Tucker & Miller LLLP                                                    Daniel P. J. Miller                                      1440 E. Missouri Ave, Ste C 150             Phoenix AZ 85014                                                    Amitter@tucker‐miller.com           Email and First Class Mail
Tucker J Volesky                                                        356 Dakota Ave S                                         Huron, SD 57350                                                                                                 tucker.volesky@outlook.com          Email and First Class Mail
Tuckston United Methodist Church, Ga                                    c/o Bradley Arant Boult Cummings LLP                     Attn: Edwin G Rice                          100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                   Email and First Class Mail
Tuftonboro United Methodist Church                                      Robert Kenneth Schneider                                 129 Mountain Rd                             Tuftonboro, NH 03816                                                office@moultonboroumc.org           Email and First Class Mail
Tuftonboro United Methodist Church                                      Attn: Donna Elliot                                       129 Mountain Rd                             Tuftonboro, NH 03816                                                                                    First Class Mail
Tujunga United Methodist Church                                         Attn: Thomas Kendall, Pastor                             9901 Tujunga Canyon Blvd                    Tujunga, CA 91042                                                   tumcoffice@gmail.com                Email and First Class Mail
Tukabatchee Area Cncl 5                                                 3067 Carter Hill Rd                                      Montgomery, AL 36111‐1801                                                                                                                           First Class Mail
Tukabatchee Area Council, Bsa                                           P O Box 11106                                            Montgomery, AL 36111‐0106                                                                                                                           First Class Mail
Tukatech, Inc                                                           5462 Jillson St                                          Commerce, CA 90040‐2121                                                                                                                             First Class Mail
Tulane University                                                       fbo Michael Buffa                                        6823 St Charles Ave Bldg 14, Rm 205         New Orleans, LA 70118‐5665                                                                              First Class Mail
Tulare United Methodist Church                                          Attn: Allison Byerley                                    228 W Kern                                  Tulare, CA 93274                                                    adbyerley@gmail.com                 Email and First Class Mail
Tumc                                                                    Attn: Karen S Steele                                     P.O. Box 98                                 Tonica, IL 61370                                                    tonicaumc3@yahoo.com                Email and First Class Mail
                                                               Case 20-10343-LSS                                            Doc 2541                                            Filed 04/07/21                                            Page 81 of 87

Tumwater United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Tune, Entrekin & White, P.C.                                           Joseph P. Rusnak                                     316 Deaderick Street, Ste 1700                  Nashville TN 37238                                                  jrusnak@tewlawfirm.com                  Email and First Class Mail
Tunica County Rotary Club, Inc                                         P O Box 2772                                         Tunica, MS 38676                                                                                                                                            First Class Mail
Tunica United Methodist Church                                         Attn: James Erwin                                    1043 School St                                  P.O. Box 1226                    Tunica, MS 38676                   tunicaunitedmethodistchurch@yahoo.com   Email and First Class Mail
Tunica United Methodist Church                                         Tunica United Methodist Church                       1043 School St                                  P.O. Box 1226                    Tunica, MS 38676                   tunicaunitedmethodistchurch@yahoo.com   Email and First Class Mail
Tunkhannock United Methodist Church (40479)                            c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com                  Email and First Class Mail
Tunnel Hill Umc                                                        c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Tunnel Hill Umc                                                        121 N Varnell Rd                                     Tunnel Hill, GA 30755                                                                                                                                       First Class Mail
Turin Umc                                                              c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Turkey Valley United Methodist Church (183525)                         c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com                  Email and First Class Mail
Turnagain United Methodist Church ‐ Anchorage                          c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Turning Point United Methodist Church                                  Attn: Cam Price                                      8372 North Valley Rd                            Pinson, AL 35126                                                    cam.price@umcna.org                     Email and First Class Mail
Turtle Lake: Parkview United Methodist Church                          Attn: Adam Wayne Woods                               236 Maple St N                                  Turtle Lake, WI 54889                                               parkviewunitedmethodist@gmail.com       Email and First Class Mail
Turtle Lake: Parkview United Methodist Church                          Attn: Treasurer                                      P.O. Box 64                                     Turtle Lake, WI 54889                                               parkviewunitedmethodist@gmail.com       Email and First Class Mail
Tuscarora Cncl 424                                                     316 E Walnut St                                      Goldsboro, NC 27530‐4837                                                                                                                                    First Class Mail
Tuscarora Cncl 424                                                     P O Box 1436                                         Goldsboro, NC 27533‐1436                                                                                                                                    First Class Mail
Tuscarora Cncl 424                                                     Paid At the Direction Of: Southern Region Trust      316 E Walnut St                                 Goldsboro, NC 27530‐4837                                                                                    First Class Mail
Tuscarora Council                                                      Attn: Jason L Smith                                  172 Nc Hwy 581 S                                Goldsboro, NC 27530                                                 jason.smith@scouting.org                Email and First Class Mail
Tuscola United Methodist Church                                        Attn: Secretary/Treasurer And/Or Pastor              602 7th St                                      Tuscola, TX 79562                                                                                           First Class Mail
Tuscumbia First United Methodist                                       Attn: Kathryn Courtney Woodman                       104 East 3rd St                                 Tuscumbia, AL 35674                                                 office@tuscumbia.org                    Email and First Class Mail
Tuskawilla Umc                                                         c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Tuttle Road United Methodist Church                                    Attn: Linda Brewster, Pastor                         52 Tuttle Rd                                    Cumberland, ME 04021                                                secretary@tuttleroadumc.com             Email and First Class Mail
Twelfth Street Umc (187762)                                            c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com                  Email and First Class Mail
Twenty Palms United Methodist Church                                   Attn: Linda Geddis / Joseph Geddis                   6250 Mesquite Springs Rd                        29 Palms, CA 92277                                                  geddis_linda@hotmail.com                Email and First Class Mail
Twin Falls First United Methodist Church                               c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Twin Falls Umc, Munroe Falls, Oh                                       Twin Falls Umc                                       60 N River Rd                                   Munroe Falls, OH 44262‐1308                                         twinfallsumc@gmail.com                  Email and First Class Mail
Twin Oaks Umc Trustees                                                 Attn: Marion Woods, Chairman                         8101 Rd 187                                     Oakwood, OH 45873                                                   pjwoods@artelco.net                     Email and First Class Mail
Twin Oaks United Methodist Church                                      Attn: Treasurer                                      201 E Harmon St                                 P.O. Box 98                      Oakwood, OH 45873                  otoumc@gmail.com                        Email and First Class Mail
Twin Rivers Cncl No 364                                                253 Washington Ave Ext                               Albany, NY 12205‐5504                                                                                                                                       First Class Mail
Twin Rivers Council                                                    253 Washington Ave Ext                               Albany, NY 12205‐5504                                                                                               mswitzer@bsamail.org                    Email and First Class Mail
Twin Rivers Council, Bsa                                               253 Washington Ave Ext                               Albany, NY 12205‐5504                                                                                                                                       First Class Mail
Twin Rivers Council, Inc, Bsa                                          Attn: Roderick C Mcdonald                            One Lincoln Center                              Syracuse, NY 13202‐1355                                             arivera@bsk.com                         Email and First Class Mail
Twin Towers Umc                                                        Attn: Patricia Yamashita                             1733 Grant                                      Berkeley, CA 94703                                                  patricia.yamashita@comcast.net          Email and First Class Mail
Twin Towers United Methodist Church                                    Attn: Fred Fielding, Finance Chair                   1411 Oak St                                     Alameda, CA 94501                                                   twintowers.office@gmail.com             Email and First Class Mail
Twin Valley Cncl 283                                                   810 Madison Ave                                      Mankato, MN 56001‐6796                                                                                                                                      First Class Mail
Twin Valley Council, Inc Bsa                                           Attn: Raymond W Brauer                               810 Madison Ave                                 Mankato, MN 56001                                                   ray.brauer@scouting.org                 Email and First Class Mail
Tyler H. Fox, Esq.                                                     Tyler H. Fox, Esq.                                   135 Antrim St., Unit #2                         Cambridge MA 02139                                                  tylerfox@verizon.net                    Email and First Class Mail
Tyler Matthew Schmidt                                                  Address Redacted                                                                                                                                                         tmschmidt@bellsouth.net                 Email and First Class Mail
Tyler Road Southern Baptist Church                                     Attn: Eric D Bruce                                   P.O. Box 75037                                  Wichita, KS 67275                                                   Email Address Redacted                  Email and First Class Mail
Tyler Street United Methodist Church                                   Attn: Treasurer, Tyler St Church                     927 W 10th St                                   Dallas, TX 75208                                                    jeffgarrett@tylerstreet.church          Email and First Class Mail
Tyner Umc                                                              Attn: Karen Wheeler                                  6805 Standifer Gap Rd                           Chattanooga, TN 37421                                               office@tynerumc.com                     Email and First Class Mail
Tyner Umc                                                              Attn: Karen Wheeler                                  6805 Standifer Gap Rd                           Chattanooga, TN 37421                                               ortscarolyn@gmail.com                   Email and First Class Mail
Tyner United Methodist Church                                          Attn: Cathy Wesolek                                  4503 French St                                  Tyner, IN 46572                                                     cathy.wesolek@inumc.org                 Email and First Class Mail
Tyrone Umc                                                             P O Box 206                                          Tyrone, OK 73951                                                                                                    drmingus@att.net                        Email and First Class Mail
U.S. Customs And Border Protection                                     Attn: Revenue Decision, Bankruptcy Team              6650 Telecom Dr, Ste 100                        Indianapolis, IN 46278                                              scott.svrooman@cbp.dhs.gov              Email and First Class Mail
Uc Regents                                                             fbo Brandon Moore                                    Box 957089, 1125 Murphy Hall, 405 Hilgard Ave   Los Angeles, CA 90095‐7089                                                                                  First Class Mail
Uc Regents                                                             fbo Matthew Mcmahan                                  Box 957089, 1125 Murphy Hall, 405 Hilgard Ave   Los Angeles, CA 90095‐7089                                                                                  First Class Mail
Uc Regents                                                             fbo Micah R Cheng Benedicion                         P.O. Box 989062                                 West Sacramento, CA 95798‐9062                                                                              First Class Mail
Ukiah United Methodist Church                                          Attn: Trustee Chair                                  P.O. Box 323                                    Ukiah, CA 95482                                                     office@ukiahumc.org                     Email and First Class Mail
Uline Shipping Supplies                                                P O Box 88741                                        Chicago, IL 60680‐1741                                                                                                                                      First Class Mail
Uline, Inc                                                             Attn: Amanda Tomasetti                               12575 Uline Dr                                  Pleasant Prairie, WI 53158                                          accounts.receivable@uline.com           Email and First Class Mail
Uline, Inc                                                             Accounts Receivables                                 P.O. Box 88741                                  Chicago, IL 60680‐1741                                                                                      First Class Mail
Ulster (141565)                                                        c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com                  Email and First Class Mail
Ulster Heights United Methodist Church                                 Attn: Sejin Cha                                      1264 Ulster Heights Rd                          Ellenville, NY 12428                                                sejincha@gmail.com                      Email and First Class Mail
Ulysses United Methodist Church (07202)                                c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com                  Email and First Class Mail
UM Church Of The Village                                               201 W 13th St                                        New York, NY 10011                                                                                                  samcw10001@gmail.com                    Email and First Class Mail
Um Church Of The Village                                               Attn: Samuel C Winfrey                               201 West 13th St                                New York, NY 10011                                                  samcw10001@gmail.com                    Email and First Class Mail
Um Church Of The Village                                               Attn: Samuel C Winfrey                               201 W 13th St                                   New York, NY 10011                                                  samcw10001@gmail.com                    Email and First Class Mail
Um Insurance Co, Inc And Its Affiliates And Predecessors               Primmer Piper Eggleston & Cramer Pc                  500 Main St                                     Burlington, VT 05402                                                rgadapee@primmer.com                    Email and First Class Mail
Umc                                                                    Attn: Ricky Huggins                                  46100 Lovings Ln                                Heavener, OK 74937                                                  journey_ricky@yahoo.com                 Email and First Class Mail
Umc At Milltown                                                        c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Umc At Mt Talor                                                        c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Umc First Vineland ‐ Vineland                                          c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Umc Keansburg                                                          c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Umc Of Burlington                                                      c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Umc Of Burlington                                                      207 S 6th St                                         Burlington, KS 66839                                                                                                                                        First Class Mail
Umc Of Red Bank                                                        c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Unblind Productions, Inc                                               7212 Maranatha Ct                                    Colleyville, TX 76034‐6313                                                                                                                                  First Class Mail
Underwood Lutheran Church                                              Attn: Pastor Scott Dalen                             P.O. Box 9                                      10 3rd Ave                       Underwood, IA 51576                sdalen001@luthersem.edu                 Email and First Class Mail
Unifi Equipment Finance, Inc                                           Attn: Julie Dailey                                   801 W Ellsworth Rd                              Ann Arbor, MI 48108                                                 jdailey@teamunifi.com                   Email and First Class Mail
Unifi Equipment Finance, Inc                                           P O Box 7365                                         Ann Arbor, MI 48107‐7365                                                                                                                                    First Class Mail
Union & Willow Grove United Methodist Church                           c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Union Avenue United Methodist Church                                   Attn: Tyler Kinser, Treasurer                        1843 S Union Ave                                Alliance, OH 44601                                                  kinsertjwz@gmail.com                    Email and First Class Mail
Union Center United Methodist Church                                   Attn: Rev David Mckinney                             128 Maple Dr                                    Endicott, NY 13760‐6301                                             umcgospel@aol.com                       Email and First Class Mail
Union Chapel Indy                                                      Attn: Lisa Lorentz                                   2720 E 86th St                                  Indianapolis, IN 46240                                              lisa@unionchapelindy.org                Email and First Class Mail
Union Chapel Umc                                                       c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Union Chapel Umc 2625 Pannell Rd Monroe, Ga 30655                      c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Union Church (Claremont)                                               c/o the Tamposi Law Group, Pc                        Attn: Peter N Tamposi                           159 Main St                      Nashua, NH 03060                   peter@thetamposilawgroup.com            Email and First Class Mail
Union Church Of Hinsdale ‐ United Church Of Christ                     Attn: Matthew Klein                                  324 W Burlington                                Lagrange, IL 60525                                                  matthew.klein55@gmail.com               Email and First Class Mail
Union City Presbyterian Church                                         Attn: Robert Willert                                 37 W High St                                    Union City, PA 16438‐1236                                           bearpc@verizon.net                      Email and First Class Mail
Union Congregational Church Of North Reading, Inc                      Attn: Richard A Hughes                               148 Haverhill St                                North Reading, MA 01864‐2448                                        office@nrucc.org                        Email and First Class Mail
Union Congregational United Church Of Christ Of Green Bay Wi           Attn: Gail Hohenstein                                716 S Madison St                                Green Bay, WI 54301                                                 bridget@unionucc.com                    Email and First Class Mail
Union Deposit Umc (187534)                                             c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com                  Email and First Class Mail
Union Grove United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Union Grove United Methodist Church                                    Attn: Michael Lee Welsh                              P.O. Box 44                                     Spring Garden, AL 36275                                             mikewelsh91@gmail.com                   Email and First Class Mail
Union Hill Presbyterian Church of Denville                             Attn: John S Ware IV                                 600 Parsippany Rd, Ste 204                      Parsippany, NJ 07054                                                eoconnell@iwwt.law                      Email and First Class Mail
Union Hill Presbyterian Church Of Denville                             Attn: Ellen O'Connell Esq                            600 Parsippany Rd, Ste 204                      Parsippany, NJ 07054                                                office@unionhillchurch.org              Email and First Class Mail
Union Hill Presbyterian Church Of Denville                             Attn: John S Ware Iv                                 427 Franklin Rd                                 Denville, NJ 07834                                                  office@unionhillchurch.org              Email and First Class Mail
Union Hill Umc                                                         c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Union Hill United Methodist Church 2000 Aj Land Rd Canton, G           c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Union Japanese Church Of Westchester                                   Attn: Yoko Ueda                                      6 Greenacres Ave                                Scarsdale, NY 10583                                                 ujcw.pr@gmail.com                       Email and First Class Mail
Union Memorial United Methodist Church                                 Attn: Janice Seay                                    P.O. Box 53                                     Davidsonville, MD 21035                                             cmanderson71@hotmail.com                Email and First Class Mail
Union Memorial United Methodist Church                                 Carolyn Anderson                                     3443 Riva Rd                                    Davidsonville, MD 21035                                             cmanderson71@hotmail.com                Email and First Class Mail
Union Park Umc                                                         Attn: Treasurer                                      2305 E 12th St                                  Des Moines, IA 50316                                                office@unionparkumc.org                 Email and First Class Mail
Union Presbyterian Church                                              Attn: David Blevins                                  329 N Bent St                                   Powell, WY 82435                                                    unionpcpowell@gmail.com                 Email and First Class Mail
Union Presbyterian Church, Inc (Endicott, Ny)                          Attn: Rev Patricia J Raube                           200 E Main St                                   Endicott, NY 13760                                                  Pat.Raube@upcendicott.org               Email and First Class Mail
Union United Methodist Church                                          Attn: Albor Ortiz Paraso                             413 7th St                                      East Northpoint, NY 11731                                           alpee720@optonline.net                  Email and First Class Mail
Union United Methodist Church                                          Attn: Susan Meares                                   1018 Pulaski Rd                                 East Northpoint, NY 11731                                           alpee7w@optonline.net                   Email and First Class Mail
Union United Methodist Church                                          Attn: Rev Bernadette Logan                           126‐22 150th St                                 P.O. Box 200584                  South Ozone Park, NY 11436         bministry15@gamil.com                   Email and First Class Mail
Union United Methodist Church                                          Rev Bernadette Logan                                 12615 149th St                                  South Ozone Park, NY 11436                                          bministry15@gamil.com                   Email and First Class Mail
Union United Methodist Church                                          c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
Union United Methodist Church                                          Attn: David Jackson                                  485 Columbus Ave                                Boston, MA 02118                                                    finance@unionboston.org                 Email and First Class Mail
Union United Methodist Church                                          Attn: Benny L Anderson                               P.O. Box 316                                    303 E Jackson                    Union, MS 39365                    info.uumcms@gmail.com                   Email and First Class Mail
Union United Methodist Church                                          Attn: Tom Lester, Treasurer                          690 Edith Ave                                   Noblesville, IN 46060                                               lester0714@comcast.net                  Email and First Class Mail
Union United Methodist Church                                          Attn: Roderic L Mullen                               2212 Nursery Rd                                 Lillington, NC 27546                                                rmullen@nccumc.org                      Email and First Class Mail
Union United Methodist Church                                          Attn: Ron Schultz                                    4321 Co Rd 32                                   Wilsonville, AL 35186                                               rschultz@umcna.org                      Email and First Class Mail
Union United Methodist Church                                          1018 Pulaski Rd                                      East Northport, NY 11731                                                                                            UnionUMC@optonline.net                  Email and First Class Mail
Union United Methodist Church Brooklyn                                 Attn: Rev Jacqueline Carter                          121 New York Ave                                Brooklyn, NY 11216                                                  umcunionbk@gmail.com                    Email and First Class Mail
Union United Methodist Church Of Unity, Maine                          Attn: Thomas L Blackstone                            61 Pleasant St                                  Waterville, ME 04901                                                tlbphd@alum.emory.edu                   Email and First Class Mail
Union United Methodist Church, Inc                                     Attn: Bill Gray                                      7582 Woodrow St                                 Irmo, SC 29063‐2831                                                 hsref376@aol.com                        Email and First Class Mail
Union United Methodist Church, Inc                                     Attn: Bill Gray                                      128 King George Way                             Columbia, SC 29210                                                  hsref376@aol.com                        Email and First Class Mail
Union Village United Methodist Church                                  Attn: Bertha Brown                                   P.O. Box 237                                    Thetford Ctr, VT 05075                                                                                      First Class Mail
Uniondale United Methodist Church                                      Attn: Kene Erike                                     720 Uniondale Ave                               Uniondale, NY 11553                                                 kerike@optonline.net                    Email and First Class Mail
Uniondale United Methodist Church                                      Attn: Kene Erike                                     280 Prince Ave                                  Freeport, NY 11520                                                  kerike@optonline.net                    Email and First Class Mail
Uniontown Umc                                                          Darrell Davis                                        4639 Bark Hill Rd                               Union Bridge, MD 21791                                              24ddavis@gmail.com                      Email and First Class Mail
Uniontown Umc                                                          Attn: Sharon Hiner                                   3405 Uniontown Rd                               Westminster, MD 21158                                                                                       First Class Mail
Unionville United Methodist Church                                     Attn: Marla Pace‐Uumc Treasurer                      Attn: Barb Hagerla                              P.O. Box 244                     Unionville, MO 63565               bhagerla@yahoo.com                      Email and First Class Mail
Unionville United Methodist Church (96861)                             c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                          680 Washington Rd, Ste 200       Pittsburgh, PA 15228               lspagnolo@bentzlaw.com                  Email and First Class Mail
United Brethrens Church On Staten Island                               c/o Hall & Hall LLP                                  57 Beach St                                     Staten Island, NY 10304                                             gazzolav@hallandhalllaw.com             Email and First Class Mail
United Brethrens Church On Staten Island                               Attn: Lawrence Johnson                               2205 Richmond Rd                                Staten Island, NY 10306                                             moraviancemetery@gmail.com              Email and First Class Mail
United Christian Parish ‐ Reston                                       c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
United Church                                                          Attn: Mark Brown                                     P.O. Box 6                                      104 5th Ave                      Edgemont, SD 57735                 mkbedg@gmail.com                        Email and First Class Mail
United Church Of Broomfield                                            825 Kohl St                                          Broomfield, CO 80020                                                                                                ucbucctreasurer@gmail.com               Email and First Class Mail
United Church Of Broomfield                                            Attn: Gary B Mckee                                   825 Kohl St                                     Broomfield, CO 80020                                                ucbucctreasurer@gmail.com               Email and First Class Mail
United Church Of Canastota                                             Attn: Gregory J Wright                               2623 Carey Hill Rd                              Chittenango, NY 13037                                               gjw412@yahoo.com                        Email and First Class Mail
United Church Of Canastota, Inc                                        144 Center St                                        Canastota, NY 13032                                                                                                 gjw412@yahoo.com                        Email and First Class Mail
United Church Of Christ In Keene                                       23 Central Sq                                        Keene, NH 03431‐3707                                                                                                cbagley@ucckeene.org                    Email and First Class Mail
United Church Of Christ, Federated                                     Attn: Ann Gibert                                     4 Church St                                     Webster, MA 01570                                                   asgibert@gmail.com                      Email and First Class Mail
United Church Of Christ, Federated                                     Attn: Ann Sheaffer Gibert                            4 Church St                                     Webster, MA 01570                                                   asgibert@gmail.com                      Email and First Class Mail
United Church Of Clinton                                               Attn: Marilyn Wilcox                                 109 Haskell Ave                                 Clinton, MA 01510                                                   rev.marilyn.uccclintonma@gmail.com      Email and First Class Mail
United Church Of Fairfax                                               Attn: Reverend Katherine Arthaud                     P.O. Box 204                                    Fairfax, VT 05454                                                                                           First Class Mail
United Church Of Ferndale                                              c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
United Church Of Idaho Springs                                         Attn: J Horner                                       P.O. Box 3070                                   Idaho Springs, CO 80452                                             cskennedy46@comcast.net                 Email and First Class Mail
United Church Of Lincoln ‐ Vermont                                     23 Quaker St                                         Lincoln, VT 05443                                                                                                   jacox1980@yahoo.com                     Email and First Class Mail
United Church Of Monmouth                                              Attn: Gail G Dibiaso, Treasurer                      778 Main St                                     P.O. Box 217                     Monmouth, ME 04259                 gdibiaso@roadrunner.com                 Email and First Class Mail
United Church Of Ovid                                                  Attn: Karen Densmore, Treasurer                      131 W Front St                                  Ovid, MI 48866                                                      khbatora@gmail.com                      Email and First Class Mail
United Church Of Randolph                                              Attn: Roberta Hislop, Deacon Chair                   P.O. Box 209                                    Randolph, VT 05060                                                  grandmab@exit4.com                      Email and First Class Mail
United Church Of Rocoe                                                 Attn: Amy A Tompkins                                 2 Church St                                     Roscoe, NY 12776                                                    amy.tompkins@nyac‐umc.com               Email and First Class Mail
United Church Of Rogers Park                                           Chicago United Church of Rogers Park                 1545 W Morse Ave                                Chicago, IL 60626                                                                                           First Class Mail
United Church Of South Royalton, Federated                             P O Box 116                                          South Royalton, VT 05068                                                                                            ucsr@myfairpoint.net                    Email and First Class Mail
United Church Of Thetford                                              Route 5                                              North Thetford, VT 05054                                                                                            unitedchurchofthetford@gmail.com        Email and First Class Mail
United Church Of Underhill                                             Attn: Rev Jennifer L Mihok                           P.O. Box 265                                    Underhill, VT 05489                                                 pastor@ucu.church                       Email and First Class Mail
United Church Of Walsenburg                                            Attn: Wanda Faye Stroh, Treasurer                    108 Kansas Ave                                  Walsenburg, CO 81089                                                jfstroh@msn.com                         Email and First Class Mail
United Church Of Westville                                             Attn: Rev Young Choi                                 34 Harrison St                                  New Haven, CT 06515                                                 shine153@gmail.com                      Email and First Class Mail
United Churches Of Durham                                              Attn: Pam Huntley                                    228 Main St                                     Durham, CT 06422‐2129                                               the.united.churches@snet.net            Email and First Class Mail
United Community Church Of Morrisville Vermont                         Attn: Mary Ann Wilson, Treasurer                     P.O. Box 475                                    Morrisville, VT 05661                                               mawwilson@aol.com                       Email and First Class Mail
United Disciples Of Christ Church                                      Attn: Rev Steven M Smith                             United Disciples of Christ Church               100 United Disciples Dr          South Charleston, WV 25309         udpastor@suddenlinkmail.com             Email and First Class Mail
United Federated Church Of Williamstown                                Attn: Nancy Avery                                    2426 Rte 14                                     P.O. Box 438                     Williamstown, VT 05679             alvinavery66@gmail.com                  Email and First Class Mail
United Healthcare Services, Inc                                        185 Asylum St                                        Hartford, CT 06103‐3408                                                                                                                                     First Class Mail
United Japanese Christian Church                                       Attn: Rev Akiko Miyake‐Stoner                        136 N Villa Ave                                 Clovis, CA 93612                                                    akiko@ujcclife.com                      Email and First Class Mail
United Lutheran Church                                                 Attn: Mary Kathryn Sanders                           3606 Tacoma Ave S                               Tacoma, WA 98418                                                    marysandrs@gmail.com                    Email and First Class Mail
United Lutheran Church                                                 Attn: Carol Wells, Council President                 101 E 38th St                                   Tacoma, WA 98404                                                    Scooterwells52@gmail.com                Email and First Class Mail
United Methodist Camp Service                                          Attn: Jessica Ellis, CFO                             475 Riverside Dr, Ste 1922                      New York, NY 10115                                                  jellis@umcitysociety.org                Email and First Class Mail
United Methodist Church                                                Attn: John Herbert Lucy                              127 Richardson Corner Rd                        Charlton, MA 01507                                                  john@cc‐umc.org                         Email and First Class Mail
United Methodist Church                                                Minchang Lee                                         2 Bean Hill Rd                                  Northfield, NH 03276                                                mtulmc@gmail.com                        Email and First Class Mail
United Methodist Church                                                Attn: Nema R Lecuyer                                 698 Mulberry Lane                               El Centro, CA 92243                                                 nemadean@outlook.com                    Email and First Class Mail
United Methodist Church                                                Nicholas G Guay                                      86 Summit St                                    Baileyville, ME 04694                                               ngguay68@gmail.com                      Email and First Class Mail
United Methodist Church                                                Attn: Pamela Bruns                                   96 Cr 17                                        Stringer, MS 39481                                                  pamelapbruns@gmail.com                  Email and First Class Mail
United Methodist Church                                                Attn: Heather Ryan Bailes Baker                      57 Pond St                                      Osterville, MA 02655                                                pastorheather@umcchurches.org           Email and First Class Mail
United Methodist Church                                                Attn: Rev Gerry Piper                                2 Hillcrest Rd                                  Springfield, VT 05156                                               piperpray4me@netzero.net                Email and First Class Mail
United Methodist Church                                                Attn: Jill Colley Robinson                           145 Pulp Mill Bridge Rd                         Weybridge, VT 05753                                                 rev.jill.colley.robinson@gmail.com      Email and First Class Mail
United Methodist Church                                                Attn: Jill Elizabeth Colley Robinson                 145 Pulp Mill Bridge Rd                         Weybridge, VT 05753                                                 rev.jill.colley.robinson@gmail.com      Email and First Class Mail
United Methodist Church                                                Attn: Laura Alvarez                                  P.O. Box 464                                    Point Comfort, TX 77978                                             rev.laura.alvarez@gmail.com             Email and First Class Mail
United Methodist Church                                                Ruben Rivera                                         651 Lillie St                                   Elgin, IL 60120                                                     ruben.nacho90@yahoo.com                 Email and First Class Mail
United Methodist Church                                                845 N 5th St                                         Spearfish, SD 57783                                                                                                 scott.mckirdy@spearfishumc.org          Email and First Class Mail
United Methodist Church                                                Attn: Steven Bruns                                   701 Turner St                                   Waynesbro, MS 39367                                                 waynesbrofirstmethodist@gmail.com       Email and First Class Mail
United Methodist Church                                                Attn: William Winston Chu                            1109 Glenwood Dr                                Mt Pleasant, MI 48858                                               wmwchu@gmail.com                        Email and First Class Mail
United Methodist Church                                                Attn: Eddie Ray Todd                                 892 Froglevel Rd                                Welch, WV 24801                                                                                             First Class Mail
United Methodist Church                                                Attn: Eddie Ray Todd                                 48 Believer Dr                                  Keystone, WV 24868                                                                                          First Class Mail
United Methodist Church                                                Robel Willson Grant Jr                               1221 Meadowood Rd                               Colombia, MS 39429                                                                                          First Class Mail
United Methodist Church ‐ Highbridge                                   c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
United Methodist Church At Berlin                                      Attn: Sharon Goodermote                              17 S Main St                                    P.O. Box 225                     Berlin, NY 12022                   goodermotess@yahoo.com                  Email and First Class Mail
United Methodist Church At Demarest                                    c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
United Methodist Church At Shrub Oak                                   Attn: Trustees                                       1176 E Main St                                  Shrub Oak, NY 10588‐1409                                            umcso.ny@gmail.com                      Email and First Class Mail
United Methodist Church At Shrub Oak                                   Attn: Trustees & Iwy Anilkumar Patel                 1176 E Main St                                  Shrub Oak, NY 10588‐1409                                            umcso.ny@gmail.com                      Email and First Class Mail
United Methodist Church At Shrub Oak                                   United Methodist Church At Shrub Oak Trustees        1176 E Main St                                  Shrub Oak, NY 10588‐1409                                            umcso.ny@gmail.com                      Email and First Class Mail
United Methodist Church Bear Creek Camp                                59 S Poplar St                                       Marianna, AR 72360                                                                                                  glenn.hicks@arumc.org                   Email and First Class Mail
United Methodist Church Dove Creek, Co                                 Attn: Jackie Nielson                                 P.O. Box 628                                    Dove Creek, CO 81324                                                Sallyfury@aol.com                       Email and First Class Mail
United Methodist Church Greensboro Bend, Ut                            United Methodist Church                              813 Main                                        Greensboro Bend, UT 05842                                                                                   First Class Mail
United Methodist Church In Madison                                     c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
United Methodist Church In Wayne                                       c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
United Methodist Church Of Anacortes                                   c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
United Methodist Church Of Antioch                                     848 Main St                                          Antioch, IL 60002                                                                                                   umpastorkatie@gmail.com                 Email and First Class Mail
United Methodist Church Of Atwater                                     Attn: William Robert Arnold                          2550 Linden St                                  Atwater, CA 95301                                                   unitedmethodists@sbcglobal.net          Email and First Class Mail
United Methodist Church Of Auburn                                      Attn: Treasurer                                      439 Park Ave                                    Auburn, ME 04210‐8557                                               office@auburnmethodist.org              Email and First Class Mail
United Methodist Church Of Babylon                                     Attn: Robert Dunlop                                  21 James St                                     Babylon, NY 11702                                                   rkdunlop12@gmail.com                    Email and First Class Mail
United Methodist Church Of Bay Shore                                   Attn: Rev Wendy Modeste                              107 E Main St                                   Bay Shore, NY 11706                                                 Mwend481@aol.com                        Email and First Class Mail
United Methodist Church Of Bolton                                      Attn: David Martin                                   1041 Boston Tpke                                Bolton, CT 06043                                                    UMCofBoltonCT@comcast.net               Email and First Class Mail
United Methodist Church Of Brady                                       Attn: Pastor Brady                                   P.O. Box 1030                                   Brady, TX 76825                                                     fumcoffice@fumcbrady.org                Email and First Class Mail
United Methodist Church Of Cadillac                                    Attn: Bill George                                    1020 E Div St                                   P.O. Box 37                      Cadillac, MI 49601                 umccadillac@gmail.com                   Email and First Class Mail
United Methodist Church Of Cadillac                                    Attn: Sara Adkin                                     P.O. Box 37                                     Cadillac, MI 49601                                                                                          First Class Mail
United Methodist Church Of Castro Valley                               Attn: Pastor                                         19806 Wisteria St                               Castro Valley, CA 94546                                             grant6925@sbcglobal.net                 Email and First Class Mail
United Methodist Church Of Castro Valley                               Attn: Steven David Grant                             14732 Pepperdine St                             San Leandro, CA 94579                                               grant6925@sbcglobal.net                 Email and First Class Mail
United Methodist Church Of Chagrin Falls                               Attn: Dan Spisak, Chair, Trustees                    20 S Franklin St                                Chagrin Falls, OH 44022                                             chris@itcohio.com                       Email and First Class Mail
United Methodist Church Of Chillicothe,Missouri, Inc                   Attn: Pastor Buck Cueni‐Smtih                        1414 Walnut                                     Chillicothe, MO 64601                                               buck@chillicotheumc.org                 Email and First Class Mail
United Methodist Church Of Christ                                      c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
United Methodist Church Of Christ                                      916 Ave F                                            Wisner, NE 68791                                                                                                                                            First Class Mail
United Methodist Church Of Cooperstown                                 Attn: Dan Evans                                      66 Chestnut St                                  Cooperstown, NY 13326                                               ctownumc@gmail.com                      Email and First Class Mail
United Methodist Church Of Cooperstown                                 Attn: Dana K Horrell                                 41 Ford Ave                                     Oneonta, NY 13326                                                   dkhorrell@gmail.com                     Email and First Class Mail
United Methodist Church Of Corona                                      Attn: President Trustees Cumc                        2880 California Ave                             Corona, CA 92881                                                    marctrif@gmail.com                      Email and First Class Mail
United Methodist Church Of Corona                                      Attn: Rev Elisa Vicioso                              42‐15 104 St                                    Corona, NY 11368                                                    umcDcorona@gmail.com                    Email and First Class Mail
United Methodist Church Of Corona                                      Rev Elisa Vicioso                                    42‐15 104 St                                    Corona, NY 11368                                                    umcDcorona@gmail.com                    Email and First Class Mail
United Methodist Church Of Cucamonga                                   Attn: Finance Chair Umc Cucamonga                    7690 Archibald Ave                              Rancho Cucamonga, CA 91730                                          stevkath@aol.com                        Email and First Class Mail
United Methodist Church Of Danbury                                     Attn: Pastor Kimberly Bosley                         5 Clapboard Ridge Rd                            Danbury, CT 06811                                                   danburyumc@sbcglobal.net                Email and First Class Mail
United Methodist Church of Deerfield                                   c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
United Methodist Church Of Delta                                       Attn: Dawna M Tanner                                 101 Northwood Dr                                Delta, OH 43515                                                     deltaumc@gmail.com                      Email and First Class Mail
United Methodist Church Of Eagle Valley                                Attn: Louise Carter                                  P.O. Box 546                                    Eagle, CO 81631                                                     Office@umcofeaglevalley.org             Email and First Class Mail
United Methodist Church Of East Meadow                                 Attn: Dorett Johnson‐Agu                             470 E Meadow Ave                                East Meadow, NY 11554                                               eastmeadowumc@optonline.net             Email and First Class Mail
United Methodist Church Of East Meadow                                 Attn: Dorett Johnson‐Agu, Pastor                     470 E Meadow Ave                                East Meadow, NY 11554                                               eastmeadowumc@optonline.net             Email and First Class Mail
United Methodist Church Of East Meadow                                 Attn: Dorett Johnson‐Agu                             470 E Meadow Ave                                East Meadow, NY 11554                                               jsmercer@indylegal.com                  Email and First Class Mail
United Methodist Church Of Evergreen                                   Attn: Penn Gildersleeve, Trustee Chair Umce          3757 Ponderosa Dr                               Evergreen, CO 80439                                                 office@evergreenUMC.org                 Email and First Class Mail
United Methodist Church Of Fayetteville                                601 E Genesee St                                     P.O. Box 158                                    Fayetteville, NY 13066‐0158                                         contactus@fayettevilleumc.org           Email and First Class Mail
United Methodist Church Of Floral Park                                 Attn: Benjamin Yoo                                   35 Verbena Ave                                  Floral Park, NY 11001                                               umcflpk@aol.com                         Email and First Class Mail
United Methodist Church Of Fonda‐Fultonville                           Attn: Thomas Pullen                                  55 Prospect St                                  Fultonville, NY 12072                                               tompullen@nycap.rr.com                  Email and First Class Mail
United Methodist Church of Gales Ferry                                 Attn: Treasurer                                      10 Chapman Ln                                   Gales Ferry, CT 06335                                               pastorbentum@gmail.com                  Email and First Class Mail
United Methodist Church Of Galveston                                   Attn: David Duke                                     515 S Maple St                                  P.O. Box 639                     Galveston, IN 46932                david.duke@inumc.org                    Email and First Class Mail
United Methodist Church Of Good Fellowship, Naples, Maine              Attn: Seth A Fortie                                  1000 Roosevelt Trl                              Naples, ME 04055                                                    pastorsethfortier@gmail.com             Email and First Class Mail
United Methodist Church Of Hagerman                                    c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                              100 N Tampa St, Ste 2200         Tampa, FL 33602                    erice@bradley.com                       Email and First Class Mail
United Methodist Church Of Hartford                                    Attn: Beth Ann Loveland Sennett, Trustees Chair      571 Farmington Ave                              Hartford, CT 06105                                                  blovelandsennett56@gmail.com            Email and First Class Mail
United Methodist Church Of Hartford                                    Beth Ann Loveland Sennett, Trustees Chair            United Methodist Church of Hartford             571 Farmington Ave               Hartford, CT 06105                 blovelandsennett56@gmail.com            Email and First Class Mail
United Methodist Church Of Hygiene                                     Attn: Andrew W Ernst Trustee                         P.O. Box 76                                     7542 Hygiene Rd                  Hygiene, CO 80533                  papa833ernst@gmail.com                  Email and First Class Mail
United Methodist Church Of Islip                                       P O Box 507                                          Islip, NY 11751                                                                                                     patdymek@gmail.com                      Email and First Class Mail
United Methodist Church Of Johnstown                                   Attn: Treasurer & Richard Bruce Bandy                108 King Ave                                    Johnstown, CO 80534                                                 treasurer@johnstown.church              Email and First Class Mail
United Methodist Church Of Kahoka, Inc                                 Attn: Shirley Anne Neves                             P.O. Box 67                                     Kahoka, MO 63445                                                    sneves221@yahoo.com                     Email and First Class Mail
United Methodist Church Of Kent                                        Attn: David Arthur Palmer                            1435 E Main St                                  Kent, OH 44240                                                      davepalmer@kentmethodist.org            Email and First Class Mail
United Methodist Church Of Kent                                        P O Box 646                                          Kent, OH 44240                                                                                                      lynnette@kentmethodist.org              Email and First Class Mail
United Methodist Church Of La Mirada                                   Attn: Paige Eaves                                    15700 Rosecrans Ave                             La Mirada, CA 90638                                                 office@umclamirada.org                  Email and First Class Mail
United Methodist Church Of Lake Ronkonkoma                             Attn: Wendy Duffy                                    792 Hawkins Ave                                 Lake Grove, NY 11755                                                cathy@umclr.com                         Email and First Class Mail
United Methodist Church Of Lake Ronkonkoma                             Attn: Mary Duffy                                     792 Hawkins Ave                                 Lake Grove, NY 11755                                                umclrmoney1@verizon.net                 Email and First Class Mail
United Methodist Church Of Lamar                                       107 S 6th St                                         Lamar, CO 81052                                                                                                     lamarumc@live.com                       Email and First Class Mail
United Methodist Church Of Lemars                                      901 3rd Ave Se                                       Lemars, IA 51031                                                                                                    office@lemarsumchurch.org               Email and First Class Mail
United Methodist Church Of Lenox Ma                                    Attn: John Allen                                     6 Holmes Rd                                     Lenox, MA 01240                                                                                             First Class Mail
United Methodist Church Of Libertyville                                Libertyville Umc                                     429 Brainerd Ave                                Libertyville, IL 60048                                              jay.carr@umcl.org                       Email and First Class Mail
United Methodist Church Of Litchfield                                  69 West St, P O Box 65                               Litchfield, CT 06759                                                                                                matn0202@yahoo.com                      Email and First Class Mail
United Methodist Church Of Los Altos                                   Attn: Denise Robinson                                655 Magdalena Ave                               Los Altos, CA 94024                                                 deniserobinson@laumc.org                Email and First Class Mail
United Methodist Church Of Los Banos                                   Attn: Catherine Wolf‐Miyamoto                        1031 Iowa St                                    Los Banos, CA 93635                                                 umclb@att.net                           Email and First Class Mail
United Methodist Church Of Ludington                                   Attn: Dawn Mumford Treasurer                         5810 Bryant Rd                                  Ludington, MI 49431                                                 ludumctreasurer@gmail.com               Email and First Class Mail
United Methodist Church Of Macedonia                                   Attn: Jill Marlow Treasurer                          1280 East Aurora Rd                             Macedonia, OH 44056                                                 jmarlowumc@macedonia.org                Email and First Class Mail
United Methodist Church Of Madison                                     Attn: Gloria Vanduyn                                 304 N Egan Ave                                  Madison, SD 57042                                                   madison.umc@midconework.com             Email and First Class Mail
United Methodist Church of Merced                                      Attn: Nadine Weisbrod                                899 Yosemite Pkwy                               Merced, CA 95340                                                    nadine@umcmerced.org                    Email and First Class Mail
United Methodist Church Of Mitchellville                               Attn: Scott F Meister                                P.O. Box 386                                    Mitchellville, IA 50169‐0386                                        MitchellvilleUMC@gmail.com              Email and First Class Mail
United Methodist Church Of Monroe                                      Attn: Treasurer, United Methodist Church of Monroe   515 Cutlers Farm Rd                             Monroe, CT 06468                                                    umc@umcmonroe.org                       Email and First Class Mail
United Methodist Church Of Moose Lake, Minnesota                       Attn: Andrew J Stoebner                              120 South 6th St, Ste 2500                      Minneapolis, MN 55402                                               astoebner@lapplibra.cim                 Email and First Class Mail
United Methodist Church Of Mt Kisco                                    Attn: Ross Porter                                    300 E Main St                                   Mt. Kisco, NY 10549                                                 wrproter115@verizon.net                 Email and First Class Mail
United Methodist Church Of New Canaan                                  Attn: Roy Turner                                     Umc‐Nc 165 S Ave                                New Canaan, CT 06840                                                ed.pd2020@gmail.com                     Email and First Class Mail
United Methodist Church Of Newton, Newton, Ma                          Attn: Paulina Andzie ‐ Quainoo, Treasurer            430 Walnut St                                   Newton, MA 02460                                                    umc.newton@gmail.com                    Email and First Class Mail
United Methodist Church Of North Manchester                            Attn: Kandie Quick‐Egner                             306 E 2nd St                                    North Manchester, IN 46962                                          nmumcoffice@gmail.com                   Email and First Class Mail
                                                              Case 20-10343-LSS                                            Doc 2541                                                      Filed 04/07/21                                               Page 82 of 87

United Methodist Church Of Otsego, MI                                 Attn: Administrator/Financial Secretary              223 E Allegan St                                          P.O. Box 443                         Otsego, MI 49078                       office@otsegoumc.org                     Email and First Class Mail
United Methodist Church Of Palm Springs                               Attn: Susan Feazell, Treasurer                       P.O. Box 2007                                             Palm Springs, CA 92263                                                      selmf2@aol.com                           Email and First Class Mail
United Methodist Church Of Pine Island                                c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
United Methodist Church Of Port Washington                            Attn: David Collins                                  35 Middle Neck Rd                                         Port Washington, NY 11050                                                   umcpw@umcpw.org                          Email and First Class Mail
United Methodist Church Of Queensbury                                 Attn: Treasurer                                      460 Aviation Rd                                           Queensbury, NY 12804‐2907                                                   grampy.lowder@gmail.com                  Email and First Class Mail
United Methodist Church Of Randle                                     c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
United Methodist Church Of Richmond, Missouri, Inc                    Attn: James Robert Swafford, President               212 West Main St                                          P.O. Box 406                         Richmond, MO 64085                     richmondmoumc@gmail.com                  Email and First Class Mail
United Methodist Church Of Rochelle                                   709 4th Ave                                          Rochelle, IL 61068                                                                                                                    admin@rochelleumc.com                    Email and First Class Mail
United Methodist Church Of Round Pond                                 R Kelly Harvell                                      2625 Bristol Rd                                           New Harbor, ME 04554                                                        PastorHarvell@gmail.com                  Email and First Class Mail
United Methodist Church Of Round Pond                                 Attn: Bethiah Callahan                               1456 State Rt 32                                          Round Pond, ME 04564                                                        roc1456@roadrunner.com                   Email and First Class Mail
United Methodist Church Of Rumford                                    Attn: James Robertson                                724 Forest Ave                                            Rumford, ME 04276                                                           kb1yl@myfairpoint.net                    Email and First Class Mail
United Methodist Church Of Sea Cliff                                  Clifford Hetzer, Pres Board of Trustees              59 Upper Sheep Pasture Rd                                 East Setauket, NY 11733                                                     cliff.hetzer@gmail.com                   Email and First Class Mail
United Methodist Church Of Sea Isle City                              c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
United Methodist Church Of Seaford                                    Attn: Joan M Langton                                 2160 Washington Ave                                       Seaford, NY 11783                                                           joan.langton@gmail.com                   Email and First Class Mail
United Methodist Church Of Seaford                                    Attn: Walter Cook                                    264 N Maple St                                            N Massapequa, NY 11758                                                      wcookiv143@gmail.com                     Email and First Class Mail
United Methodist Church Of Seaford                                    Attn: Walter Frederick Cook Iv                       2160 Washington Ave                                       Seaford, NY 11783                                                           wcookiv143@gmail.com                     Email and First Class Mail
United Methodist Church Of Sedan                                      c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
United Methodist Church Of Sedan                                      302 N Chautauqua St                                  Sedan, KS 67361                                                                                                                                                                First Class Mail
United Methodist Church Of Simi Valley                                Attn: Treasurer, Svumc                               2394 Erringer Rd                                          Simi Valley, CA 93065                                                       svumc@pacbell.net                        Email and First Class Mail
United Methodist Church Of Swartz Creek                               Attn: Kenneth Brill                                  7400 Miller Rd                                            Swartz Creek, MI 48473                                                      masaisf97@aol.com                        Email and First Class Mail
United Methodist Church Of Swartz Creek                               Attn: Treasurer                                      7400 Miller Rd                                            Swartz Creek, MI 48473                                                      receptionist@umc‐sc.org                  Email and First Class Mail
United Methodist Church Of The Covenant ‐ Arlington                   c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
United Methodist Church Of The Covenant ‐ Arlington                   3608 Matlock Rd                                      Arlington, TX 76015‐3605                                                                                                                                                       First Class Mail
United Methodist Church Of The Covenant Of Spartanburg, Inc           Attn: Heather Attn: Humphries                        9020 Asheville Hwy                                        Spartanburg, SC 29316                                                       hbhumphries@umcsc.org                    Email and First Class Mail
United Methodist Church Of The Covenant Of Spartanburg, Inc           Attn: Rev Heather Humphries                          723 Gloria Ct                                             Boiling Springs, SC 29316                                                   hbhumphries@umcsc.org                    Email and First Class Mail
United Methodist Church Of The Good Shepherd                          Attn: Samuel Greaves ‐ Head Trustee                  10901 Calera Rd                                           Philadelphia, PA 19154                                                      secretary@umcgoodshepherd.org            Email and First Class Mail
United Methodist Church Of The Good Shepherd, Newport, Nh             Attn: Donald Dupont                                  42 Cary St                                                Newport, NH 03773                                                           theduponts42@gmail.com                   Email and First Class Mail
United Methodist Church Of The Redeemer                               Attn: Gail Smith                                     1901 Iverson St                                           Temple Hills, MD 20748                                                                                               First Class Mail
United Methodist Church Of The Servant                                Attn: Randy Shrauner                                 14343 N Mcarthur Blvd                                     Oklahoma City, OK 73142                                                     rshrauner@churchoftheservant.com         Email and First Class Mail
United Methodist Church Of Thousand Oaks                              Attn: Robert B Garrett                               1000 Janss                                                Thousand Oaks, CA 91360                                                     rbgar113@juno.com                        Email and First Class Mail
United Methodist Church Of Thousand Oaks                              Attn: Robert Garrett                                 1000 Janss Rd                                             Thousand Oaks, CA 91360                                                     rbgar113@juno.com                        Email and First Class Mail
United Methodist Church Of Thousand Oaks                              Attn: Robert Garrett                                 110 Janss Rd                                              Thousand Oaks, CA 91360                                                     rbgar113@juno.com                        Email and First Class Mail
United Methodist Church Of Victorville                                Attn: Barbra Dresser                                 15150 La Paz Dr                                           Victorville, CA 92395                                                       churchonlapaz@gmail.com                  Email and First Class Mail
United Methodist Church Of Vista                                      Attn: Rev Dr Leigh Ann Shaw                          490 S Melrose Ave                                         Vista, CA 92081                                                             umcvista@umcvista.org                    Email and First Class Mail
United Methodist Church Of Watertown                                  Attn: Mary Woodward                                  305 Main St                                               Watertown, CT 06795‐2209                                                    marywoodward4@gmail.com                  Email and First Class Mail
United Methodist Church Of Webster (Ny)                               Attn: Rev Rick Ladue                                 169 E Main St                                             Webster, NY 14580                                                           rladue@umcwebster.org                    Email and First Class Mail
United Methodist Church Of West Chester                               c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
United Methodist Church Of Westford                                   Attn: Trustee, United Methodist Church of Westford   10 Church St                                              Westford, MA 01886                                                          office@umcw.org                          Email and First Class Mail
United Methodist Church Of Westport And Weston                        Attn: Board of Trustees                              49 Weston Rd                                              Westport, CT 06880                                                          office@westportumc.org                   Email and First Class Mail
United Methodist Church Of Wilton                                     Attn: Rev Steve Braudt                               1401 Maurer St                                            P.O. Box 57                          Wilton, IA 52778                       PastorSteveBraudt@gmail.com              Email and First Class Mail
United Methodist Church Of Woodbury                                   Attn: Rev Won Tack Lee                               577 Woodbury Rd                                           Woodbury, NY 11797                                                          wontack.lee@nyac‐umc.com                 Email and First Class Mail
United Methodist Church Of Worth                                      12101 S Harlem Ave                                   Palos Heights, IL 60463                                                                                                               palosumc@gmail.com                       Email and First Class Mail
United Methodist Church Of Yucaipa                                    35177 Beech Ave                                      Yucaipa, CA 92399                                                                                                                     phwhang@sbcglobal.net                    Email and First Class Mail
United Methodist Church Pf Jeffersonville Ny                          Attn: Paul Thompson                                  28 Maple Ave                                              Jeffersonville, NY 12748                                                    paul.thompson@nyac‐umc.com               Email and First Class Mail
United Methodist Church Sheldon Iowa                                  506 8th St                                           Sheldon, IA 51201                                                                                                                     dgorter@hotmail.com                      Email and First Class Mail
United Methodist Church Westlake Village                              1049 S Westlake Blvd                                 Westlake Village, CA 91361                                                                                                            Vinia@umcwv.org                          Email and First Class Mail
United Methodist Church, Branford                                     Attn: Rev Kent F Jackson                             811 E Main St                                             Branford, CT 06405                                                          kent.jackson@nyac‐umc.com                Email and First Class Mail
United Methodist Church, Junction Ne                                  c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradely.com                        Email and First Class Mail
United Methodist Church, Sayville Ny                                  Attn: Richard Allen                                  164 Greene Ave                                            Sayville, NY 11782                                                          umcsayville@optonline.net                Email and First Class Mail
United Methodist Church, Sayville Ny                                  Umcsayville                                          164 Greene Ave                                            Sayville, NY 11782                                                          umcsayville@optonline.net                Email and First Class Mail
United Methodist Church‐Dell Rapids                                   Attn: Gennifer Randolph                              505 E 5th St                                              Dell Rapids, SD 57022                                                       umcsec@siouxvalley.net                   Email and First Class Mail
United Methodist Community Church (75686)                             c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                                    680 Washington Rd, Ste 200           Pittsburgh, PA 15228                   lspagnolo@bentzlaw.com                   Email and First Class Mail
United Methodist Insurance Company, Inc And Its Affiliates            c/o Primmer Piper Eggleston & Cramer Pc              500 Main St                                               Burlington, VT 05402                                                        rgadapee@primmer.com                     Email and First Class Mail
United Methodist Insurance Company, Inc And Its Affiliates            Attn: Primmer Piper Eggleston & Cramer Pc            500 Main St                                               Burlington, VT 05402                                                        rgadepee@primmer.com                     Email and First Class Mail
United Methodist Korean Church Of Astoria                             3044 Crescent St                                     Astoria, NY 11102                                                                                                                     seongin@gmail.com                        Email and First Class Mail
United Methodist Men, St Lukes Umc ‐ Long Branch                      c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
United Methodist Parish In Bushwick                                   Attn: Beverley C Kirby                               1139 Bushwick Ave Bushwick Ave                            Brooklyn, NY 11221                                                          bushwickparishumc@gmail.com              Email and First Class Mail
United Methodist Parish In Bushwick                                   Attn: Beverly Kirby                                  1139 Bushwick Ave                                         Brooklyn, NY 11221                                                          bushwickparishumc@gmail.com              Email and First Class Mail
United Methodist Temple                                               c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
United Methodist Temple                                               395 S Main St                                        Russellville, KY 42276                                                                                                                methodist.secretary@gmail.com            Email and First Class Mail
United Methodist Temple Church                                        Attn: Treasurer                                      P.O. Box 990                                              Clarksburg, WV 26301                                                        umtchurch@gmail.com                      Email and First Class Mail
United Methodist Temple, Inc                                          Attn: Rebecca L Smith                                5301 S US Hwy 41                                          Terre Haute, IN 47802                                                       thumtemple@gmail.com                     Email and First Class Mail
United Methodist Temple‐Beckley                                       Attn: Tom Cushman, Chair of Trustees                 201 Templeview Dr                                         Beckley, WV 25801                                                           umtemple@suddenlinkmail.com              Email and First Class Mail
United Parcel Service                                                 55 Glenlake Pkwy                                     Atlanta, GA 30328‐3474                                                                                                                                                         First Class Mail
United Parish Of Lunenburg Ma                                         Attn: Upl Treasurer                                  39 Main St                                                Lunenburg, MA 01468                                                         unitedparishlunenburg.office@gmail.com   Email and First Class Mail
United Parish Of Upton                                                Attn: Administrator                                  1 Church St                                               Upton, MA 01568                                                             unitedparishoffice@yahoo.com             Email and First Class Mail
United Presbyterian Church                                            Attn: Russell E Ruthig                               25 Church St                                              Cortland, NY 13045‐2743                                                     rruthig@twcny.rr.com                     Email and First Class Mail
United Presbyterian Church Of Cleburne, Inc                           Attn: Kenny Rigoulot                                 1510 W Westhill Dr                                        Cleburne, TX 76033                                                          keith@bradleylawyers.com                 Email and First Class Mail
United Presbyterian Church Of Lyndhurst                               511 Ridge Rd                                         Lyndhurst, NJ 07071                                                                                                                   unitedpress1@verizon.net                 Email and First Class Mail
United Presbyterian Church Of Lyndhurst                               Attn: Francine De Bellis                             511 Ridge Rd                                              Lyndhurst, NJ 07071                                                         unitedpress1@verizon.net                 Email and First Class Mail
United Presbyterian Church Of Lyndhurst                               United Presbyterian Church                           511 Ridge Rd                                              Lyndhurst, NJ 07071                                                         unitedpress1@verizon.net                 Email and First Class Mail
United Presbyterian Church Of Plainfield                              Attn: Ellen O'Connell Esq                            600 Parsippany Rd, Ste 204                                Parsippany, NJ 07054                                                        eoconnell@iwwt.law                       Email and First Class Mail
United Presbyterian Church Of Plainfield                              Attn: Ellen O'Connell, Esq                           600 Parsippany Rd, Ste 204                                Parsippany, NJ 07054                                                        eoconnell@iwwt.law                       Email and First Class Mail
United Presbyterian Church Of Plainfield                              Attn: Alaric H Tate                                  525 E Front St                                            Plainfield, NJ 07060                                                        vze1scmh@verizon.net                     Email and First Class Mail
United Presbyterian Church Of Plainfield                              Attn: Alaric H Tate                                  525 East Front St                                         Plainfield, NJ 07060                                                        vze1scmh@verizon.net                     Email and First Class Mail
United Presbyterian Church Of Randolph                                Attn: Molly T Golando                                31 Pellman Pl                                             Lackawanna, NY 14218                                                        mollygolando@yahoo.com                   Email and First Class Mail
United Presbyterian Church Of Randolph                                Attn: Mary Myers Or Clerk of Session                 186 Main St                                               Randolph, NY 14772                                                          secretary@upcrandolph.org                Email and First Class Mail
United Presbyterian Church Of Slatington                              6750 Pa Route 873                                    Slatington, PA 18088                                                                                                                  upc873@ptd.net                           Email and First Class Mail
United Presbyterian Of Whitinsville                                   Attn: Treasurer ‐ Up Church                          7 Spring St                                               Whitinsville, MA 01588                                                      whitinpres@gmail.com                     Email and First Class Mail
United Protestant Church Of Grayslake                                 Attn: Ryan B Kiblinger                               54 S Whitney St                                           Grayslake, IL 60030                                                         rbkiblinger@gmail.com                    Email and First Class Mail
United States File Insurance Company                                  Attn: Christopher Celentano                          10 Exchange Pl 9th Fl                                     Jersey City, NJ 07302                                                                                                First Class Mail
United States Fire Insurance Company                                  Attn: Charles Fischette                              250 Commercial St, Ste 5000                               Manchester, NH 03101                                                        charles_fischette@trg.com                Email and First Class Mail
United States Fire Insurance Company                                  c/o Ifrah Pllc                                       Attn: George Calhoun                                      1717 Pennsylvania Ave, Nw, Ste 650   Washington, DC 20006                   george@ifrahlaw.com                      Email and First Class Mail
United States Fire Insurance Company                                  Attn: Christopher Celentano                          10 Exchange Pl, 9th Fl                                    Jersey City, NJ 07302                                                                                                First Class Mail
United States Naval Academy                                           Comptroller Dept                                     181 Wainwright Rd                                         Annapolis, MD 21402‐1236                                                                                             First Class Mail
United States Treasury                                                Bln 3‐G23, 100                                       2970 Market St                                            Philadelphia, PA 19104‐5002                                                                                          First Class Mail
Unity Chapel United Methodist Church                                  Attn: Mary Carol Smith, Church Secretary             1760 Lost Creek Rd Nw                                     Ramsey, IN 47166                                                            carolunity@aol.com                       Email and First Class Mail
Unity United Methodist Church                                         1910 E Broadway                                      Northwood, OH 43619                                                                                                                   jamesnevel65@gmail.com                   Email and First Class Mail
Unity‐Washington United Methodist Church                              c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
Univ Of Notre Dame                                                    fbo Patrick S Mcmonagle                              116 Main Building                                         Notre Dame, IN 46556‐5602                                                                                            First Class Mail
Univ Of South Carolina Columbia                                       fbo Robert Gabriel Perry                             1714 College St                                           Columbia, SC 29208‐3903                                                                                              First Class Mail
Universal City United Methodist Church, Inc                           Attn: Vivian L Wagoner                               90 Winn Ave                                               Universal City, TX 78148                                                    vwagoner@ucumctx.org                     Email and First Class Mail
University Carillon, 1395 Campus View Ct, Oviedo, Fl 32765            c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
University City United Methodist Church                               c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
University Foundation                                                 6000 J St Ms 6030                                    Sacramento, CA 95819                                                                                                                                                           First Class Mail
University Heights Presbyterian Church                                Attn: Lynne Anne West                                2167 University Ave                                       Bronx, NY 10453                                                             uhpchurch@msn.com                        Email and First Class Mail
University Heights Presbyterian Church                                Attn: Reverend Lynne Anne West                       2167 University Ave                                       Bronx, NY 10453                                                             uhpchurch@msn.com                        Email and First Class Mail
University Heights United Methodist Church                            Attn: Sharon Cesnik, Business Administrator          4002 Otterbein Ave                                        Indianapolis, IN 46227                                                      scesnik@uhumc.com                        Email and First Class Mail
University Lutheran Church Of Hope                                    601 13th Ave S E                                     Minneapolis, MN 55414                                                                                                                 jenn@ulch.org                            Email and First Class Mail
University Lutheran Church Of Hope, Minneapolis, Minnesota            Attn: Timothy C Abrahamson                           601 13th Ave Se                                           Minneapolis, MN 55414                                                       jenn@ulch.org                            Email and First Class Mail
University Of Alabama                                                 fbo Chase Sieradski                                  P.O. Box 870120                                           Tuscaloosa, AL 35487‐0001                                                                                            First Class Mail
University Of Alabama                                                 fbo Corban Walsh                                     Student Svcs Bldg, Rm 123                                 Huntsville, AL 35899                                                                                                 First Class Mail
University Of Alabama                                                 fbo Luther A Lindsay                                 Student Svcs Bldg, Rm 123                                 Huntsville, AL 35899                                                                                                 First Class Mail
University Of Alabama                                                 fbo Phillip Dyer                                     Student Svcs Bldg, Rm 123                                 Huntsville, AL 35899                                                                                                 First Class Mail
University Of Alabama                                                 fbo Tejas Dinesh                                     P.O. Box 870120                                           Tuscaloosa, AL 35487‐0001                                                                                            First Class Mail
University Of Arkansas                                                fbo John Hopkins                                     114 Silas Hunt Hall                                       Fayetteville, AR 72701                                                                                               First Class Mail
University Of CA Berkeley                                             fbo Elton Chan                                       18 Sproul Hall 1960                                       Berkeley, CA 94720‐1960                                                                                              First Class Mail
University Of CA Berkeley                                             fbo Joel Kattapuram                                  18 Sproul Hall 1960                                       Berkeley, CA 94720‐1960                                                                                              First Class Mail
University Of CA Berkeley                                             fbo Mitchell Twi                                     18 Sproul Hall 1960                                       Berkeley, CA 94720‐1960                                                                                              First Class Mail
University Of CA Berkeley                                             fbo Zachary Wu                                       18 Sproul Hall 1960                                       Berkeley, CA 94720‐1960                                                                                              First Class Mail
University Of CA Davis                                                fbo Vincent Mccarthy                                 P.O. Box 989062                                           West Sacramento, CA 95798‐9062                                                                                       First Class Mail
University Of CA San Diego                                            fbo Nicholas Cridlig                                 9500 Gilman Dr                                            La Jolla, CA 92095                                                                                                   First Class Mail
University Of CA San Diego                                            fbo Ryan Leung                                       9500 Gilman Dr                                            La Jolla, CA 92095                                                                                                   First Class Mail
University Of CA, Irvine                                              fbo Dan Ta                                           Financial Aid, 102 Aldrich Hall                           Irvine, CA 92697‐2825                                                                                                First Class Mail
University Of CA‐Santa Barbara                                        fbo Jackson Paregien                                 552 University Rd                                         Santa Barbara, CA 93106‐0002                                                                                         First Class Mail
University Of Cincinnati                                              Attn: Student Accounts Office                        P.O. Box 210125                                           Cincinnati, OH 45221‐0125                                                                                            First Class Mail
University Of Cincinnati                                              fbo Jj Conklin                                       P.O. Box 210125                                           Cincinnati, OH 45221‐0125                                                                                            First Class Mail
University Of Colorado ‐ Colorado Spring                              fbo Joseph B Schwartze                               1420 Austin Bluffs Pkwy                                   Colorado Springs, CO 80918‐3733                                                                                      First Class Mail
University Of Dayton                                                  300 College Park, St Marys Hall 400                  Dayton, OH 45469‐1660                                                                                                                 nadams@udayton.com                       Email and First Class Mail
University Of Dayton                                                  fbo Ryan Maguire                                     300 College Park                                          Dayton, OH 45469‐0001                                                                                                First Class Mail
University Of Florida                                                 fbo Benjamin Scharron                                P.O. Box 114025                                           Gainesville, FL 32611‐4025                                                                                           First Class Mail
University Of Florida                                                 fbo Jackson Blay                                     P.O. Box 114025                                           Gainesville, FL 32611‐4025                                                                                           First Class Mail
University Of Florida                                                 fbo Matthew Po                                       P.O. Box 114025                                           Gainesville, FL 32611‐4025                                                                                           First Class Mail
University Of Florida ‐ Gainesville                                   fbo Samuel Keiffer                                   P.O. Box 114025                                           Gainesville, FL 32611‐4025                                                                                           First Class Mail
University Of Georgia                                                 fbo Grant Mercer                                     220 Holmes ‐ Hunter Academic Bldg                         Athens, GA 30602‐6114                                                                                                First Class Mail
University Of Illinois Urbana Champaign                               fbo Adam Nguyen                                      620 E John St                                             Champaign, IL 61820‐5712                                                                                             First Class Mail
University Of Illinois Urbana Champaign                               fbo Cathie Seebauer                                  620 E John St                                             Champaign, IL 61820‐5712                                                                                             First Class Mail
University Of Illinois Urbana Champaign                               fbo Ian R Kinsel                                     620 E John St                                             Champaign, IL 61820‐5712                                                                                             First Class Mail
University Of Illinois Urbana Champaign                               fbo Reece Oconnor                                    620 E John St                                             Champaign, IL 61820‐5712                                                                                             First Class Mail
University Of Kentucky                                                fbo Jonathan Donato Brown                            128 Funkhouser Bldg                                       Lexington, KY 40506‐0054                                                                                             First Class Mail
University Of Kentucky                                                fbo Wyatt R Ringo                                    128 Funkhouser Bldg                                       Lexington, KY 40506‐0054                                                                                             First Class Mail
University Of Ma ‐ Lowell                                             fbo J St Louis                                       220 Pawtucket St, Ste 131                                 Lowell, MA 01854‐5141                                                                                                First Class Mail
University Of Ma ‐ Lowell                                             fbo Justin St Louis                                  Solution Ctr ‐ Univ Crossing, 220 Pawtucket St, Ste 131   Lowell, MA 01854‐5141                                                                                                First Class Mail
University Of Maryland                                                fbo Edward Salvatierra                               1109 Lee Building                                         College Park, MD 20742‐5101                                                                                          First Class Mail
University Of Maryland                                                fbo Matt Parsons                                     1426 An Sci/Ag Eng Bldg                                   College Park, MD 20742‐5825                                                                                          First Class Mail
University Of Maryland, Baltimore Cnty                                fbo Nicholas Dougherty                               1000 Hilltop Cir                                          Baltimore, MD 21250‐0001                                                                                             First Class Mail
University Of Massachusetts Amherst                                   fbo Kenneth Wright                                   215 Whitmore Admin Bldg, 181 Presidents Dr                Amherst, MA 01003                                                                                                    First Class Mail
University Of Minnesota ‐ Twin Cities                                 fbo Bretton Ruiter                                   200 Fraser Hall, 106 Pleasant St Se                       Minneapolis, MN 55455                                                                                                First Class Mail
University Of Minnesota ‐ Twin Cities                                 fbo Dominic Wolters                                  200 Fraser Hall, 106 Pleasant St Se                       Minneapolis, MN 55455                                                                                                First Class Mail
University Of Minnesota ‐ Twin Cities                                 fbo Rilyn Fox                                        200 Fraser Hall, 106 Pleasant St Se                       Minneapolis, MN 55455                                                                                                First Class Mail
University Of Minnesota ‐ Twin Cities                                 fbo Zachariah Coughlin                               200 Fraser Hall, 106 Pleasant St Se                       Minneapolis, MN 55455                                                                                                First Class Mail
University Of Missouri ‐ Kansas City                                  fbo Frank Gale Nash III                              5100 Rockhill Rd, 101 Admin Center                        Kansas City, MO 64110                                                                                                First Class Mail
University Of Missouri‐Columbia                                       fbo Jack T Weil                                      11Jesse Hall                                              Columbia, MO 65211‐1600                                                                                              First Class Mail
University Of Navarra                                                 fbo Jose Latorre                                     Office Central Bldg                                       Pamplona, Navarra 31009              Spain                          Spain                                            First Class Mail
University Of Nebraska                                                fbo Summer Murray                                    1400 R St                                                 Lincoln, NE 68588‐0007                                                                                               First Class Mail
University Of Nebraska Lincoln                                        fbo Aaron Kaake                                      Rm 17 Canfield Admin                                      P.O. Box 880412                      Lincoln, NE 68588‐0412                                                          First Class Mail
University Of Nebraska Lincoln                                        fbo Callie Rathjen                                   P.O. Box 880412                                           Lincoln, NE 68588‐0412                                                                                               First Class Mail
University Of Nebraska Lincoln                                        fbo Dylan Sutton                                     Rm 17 Canfield Admin                                      P.O. Box 880412                      Lincoln, NE 68588‐0412                                                          First Class Mail
University Of Nebraska Lincoln                                        fbo Kaelob Marx                                      Rm 17 Canfield Admin                                      P.O. Box 880412                      Lincoln, NE 68588‐0412                                                          First Class Mail
University Of Nebraska Lincoln                                        fbo Lance Miles                                      P.O. Box 880412                                           Lincoln, NE 68588‐0412                                                                                               First Class Mail
University Of Nebraska Lincoln                                        fbo William Tietmeyer                                P.O. Box 880412                                           Lincoln, NE 68588‐0412                                                                                               First Class Mail
University Of Nebraska Omaha                                          fbo Jacob Borovich                                   6001 Dodge St                                             Omaha, NE 68182‐0292                                                                                                 First Class Mail
University Of Nevada Reno                                             fbo Kevin Ostfeld                                    Mailstop 076                                              Reno, NV 89557                                                                                                       First Class Mail
University Of New Hampshire                                           fbo Andrew Pozerski                                  11 Garrison Ave                                           Durham, NH 03824‐2328                                                                                                First Class Mail
University Of New Mexico                                              fbo Benjamin Cochran                                 1155 University Blvd Se                                   Albuquerque, NM 87106‐4320                                                                                           First Class Mail
University Of North Carolina Chapel Hill                              fbo Lacy Henry Bryant III                            Ste 2215 Sasb N, Campus Box 1400, 450 Ridge Rd            Chapel Hill, NC 27599‐1400                                                                                           First Class Mail
University Of Notre Dame                                              Attn: Office of Financial Aid                        115 Main Building                                         Notre Dame, IN 46556‐5602                                                                                            First Class Mail
University Of Notre Dame                                              fbo Connor Loesch                                    115 Main Building                                         Notre Dame, IN 46556‐5602                                                                                            First Class Mail
University Of Notre Dame                                              fbo Edward Dewane II                                 115 Main Building                                         Notre Dame, IN 46556‐5602                                                                                            First Class Mail
University Of Notre Dame                                              fbo Michael Lee                                      115 Main Building                                         Notre Dame, IN 46556‐5602                                                                                            First Class Mail
University Of Notre Dame                                              fbo Oliver Garrett                                   115 Main Building                                         Notre Dame, IN 46556‐5602                                                                                            First Class Mail
University Of Notre Dame                                              fbo Spencer Bullinger                                115 Main Building                                         Notre Dame, IN 46556‐5602                                                                                            First Class Mail
University Of Notre Dame                                              fbo Will Coots                                       115 Main Building                                         Notre Dame, IN 46556‐5602                                                                                            First Class Mail
University Of Oklahoma                                                fbo Alexander Parsells                               1000 Asp Ave, Rm 105                                      Norman, OK 73019‐4071                                                                                                First Class Mail
University Of Oklahoma                                                fbo Trent Famuliner                                  1000 Asp Ave, Rm 105                                      Norman, OK 73019‐4071                                                                                                First Class Mail
University Of Pennsylvania                                            fbo Adam Konkol                                      140 Franklin Bldg, 3451 Walnut St                         Philadelphia, PA 19104                                                                                               First Class Mail
University Of Pennsylvania                                            fbo Bryan Romanow                                    140 Franklin Bldg, 3451 Walnut St                         Philadelphia, PA 19104                                                                                               First Class Mail
University Of Pittsburgh                                              fbo Brady Pilsbury                                   G‐7 Thackeray Hall                                        Pittsburgh, PA 15260                                                                                                 First Class Mail
University Of Pittsburgh                                              fbo Matthew Brahms                                   G‐7 Thackeray Hall                                        Pittsburgh, PA 15260                                                                                                 First Class Mail
University Of Puerto Rico                                             fbo Kiara Quinones                                   14, 2534 Ave Universidad, Ste 1401                        San Juan, PR 00925                                                                                                   First Class Mail
University Of Southern CA                                             fbo Justin Zilberstein                               700 Childs Way, Jhh 325                                   Los Angeles, CA 90089‐0914                                                                                           First Class Mail
University Of Southern CA                                             fbo Raj Ajudia                                       700 Childs Way, Jhh 325                                   Los Angeles, CA 90089‐0914                                                                                           First Class Mail
University Of St Thomas                                               fbo Brandon Torralba                                 2115 Summit Ave                                           St Paul, MN 55105‐1048                                                                                               First Class Mail
University Of Tennessee ‐ Knoxville                                   fbo Noah Smith                                       211 Student Services Bldg, 1015 Volunteer Blvd            Knoxville, TN 37996‐0001                                                                                             First Class Mail
University Of Texas At Austin                                         Attn: Office of Student Financial Svcs               100 W Dean Keeton St Stop E3700                           Austin, TX 78712‐1712                                                                                                First Class Mail
University Of Texas At Austin                                         fbo Anish Patel                                      100 W Dean Keeton St Stop E3700                           Austin, TX 78712‐1712                                                                                                First Class Mail
University Of Texas At Austin                                         fbo Ashwin Kudva                                     100 W Dean Keeton St Stop E3700                           Austin, TX 78712‐1712                                                                                                First Class Mail
University Of Texas At Austin                                         fbo Daniel Moran                                     100 W Dean Keeton St Stop E3700                           Austin, TX 78712‐1712                                                                                                First Class Mail
University Of Texas At Austin                                         fbo Jeffrey Moulckers                                Ut Station                                                P.O. Box 7758                        Austin, TX 78713‐7758                                                           First Class Mail
University Of Texas At Austin                                         fbo Jonathan Tao                                     100 W Dean Keeton St Stop E3700                           Austin, TX 78712‐1712                                                                                                First Class Mail
University Of Texas At Dallas                                         Attn: Financial Aid Office                           800 W Cambell Rd, Rol22                                   Richardson, TX 75080                                                                                                 First Class Mail
University Of Texas At Dallas                                         fbo Eric C Chauret                                   800 W Cambell Rd, Rol22                                   Richardson, TX 75080                                                                                                 First Class Mail
University Of Toledo                                                  fbo Brian Mattson                                    Scholarship Services Mail Stop 314, 2801 W Bancroft St    Toledo, OH 43606                                                                                                     First Class Mail
University Of Utah                                                    fbo Keegan C Benfield                                250 S 1850 E 247                                          Salt Lake City, UT 84112‐0920                                                                                        First Class Mail
University Of Vermont                                                 fbo Matthew Voss                                     223 Waterman Bldg                                         85 S Prospect St                     Burlington, VT 05405‐0001                                                       First Class Mail
University Of Virginia                                                fbo Alexander C Sims                                 P.O. Box 400195                                           Charlottesville, VA 22904‐4195                                                                                       First Class Mail
University Of Virginia                                                fbo Alexander Connor Sims                            1001 North Emmet St P.O. Box 400204                       Charlottesville, VA 22907‐0204                                                                                       First Class Mail
University Of Virginia                                                fbo Austin Khang‐Nghi Nguyen                         P.O. Box 400195                                           Charlottesville, VA 22904‐4195                                                                                       First Class Mail
University Of Wisconsin At Stevens Point                              fbo Graeme Gross                                     2100 Main St 106 Ssc                                      Stevens Point, WI 54481‐3897                                                                                         First Class Mail
University Of Wisconsin Madison                                       Attn: Uw‐Madison Bursar Office                       333 E Campus Mall, Rm 10501                               Madison, WI 53715‐1383                                                                                               First Class Mail
University Of Wisconsin Madison                                       fbo Evan Davis                                       333 E Campus Mall, Rm 10501                               Madison, WI 53715‐1383                                                                                               First Class Mail
University Of Wisconsin Madison                                       fbo Jacob Darien                                     333 E Campus Mall, Rm 10501                               Madison, WI 53715‐1383                                                                                               First Class Mail
University Of Wisconsin Madison                                       fbo Nicolas Amann                                    333 E Campus Mall, Rm 10501                               Madison, WI 53715‐1383                                                                                               First Class Mail
University Park United Methodist Church                               Attn: Andy Dunning                                   2180 S University Blvd                                    Denver, CO 80210‐4712                                                       adunning@uparkumc.org                    Email and First Class Mail
University Park United Methodist Church                               Attn: Rev Joe Stobaugh                               4024 Caruth Blvd                                          Dallas, TX 75225                                                            jstobaugh@upumc.org                      Email and First Class Mail
University Presbyterian Church                                        Attn: Matthew L Boyd                                 700 E Maple Rd, Second Fl                                 Birmingham, MI 48009                                                        mboyd@tauntlaw.com                       Email and First Class Mail
University Presbyterian Church                                        Attn: Clerk of Session                               4540 15th Ave Ne                                          Seattle, WA 98105                                                           mcclintock52@gmail.com                   Email and First Class Mail
University Presbyterian Church Fresno                                 Attn: Kerry Neal                                     1776 E Roberts Ave                                        Fresno, CA 93710                                                            info@upcfresno.org                       Email and First Class Mail
University Umc Redlands                                               Attn: Gary L Wintergerst                             100 S Lasalle St                                          Redlands, CA 92374                                                          gwintergg@gmail.com                      Email and First Class Mail
University United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
University United Methodist Church                                    Attn: David Notley ‐ Treasurer                       3621 Campus Dr                                            College Park, MD 20740                                                      office@uumcp.org                         Email and First Class Mail
University United Methodist Church                                    David P Notley, Jr                                   3621 Campus Dr                                            College Park, MD 20740                                                      office@uumcp.org                         Email and First Class Mail
University United Methodist Church                                    Attn: Treasurer                                      18422 Culver Dr                                           Irvine, CA 92612‐2745                                                                                                First Class Mail
University United Methodist Church ‐ Fort Worth                       c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
University United Methodist Church ‐ Fort Worth                       2416 W Berry St                                      Fort Worth, TX 76110                                                                                                                                                           First Class Mail
University United Methodist Church (Nv)                               c/o Clarke Law Firm, Plc                             Attn: Marilee Miller Clarke                               8141 E Indian Bend Rd, Ste 105       Scottsdale, AZ 85250                   marilee@clarkelawaz.com                  Email and First Class Mail
University United Methodist Church Chapel Hill                        Attn: Dr Creighton Alexander                         150 E Franklin St                                         Chapel Hill, NC 27514‐3617                                                  calexander@universityumc.church          Email and First Class Mail
University United Methodist Church Of Austin                          Attn: Finance Manager, Uumc Austin                   2409 Guadalupe                                            Austin, TX 78705                                                            finance@uumc.org                         Email and First Class Mail
University United Methodist Church, Redlands                          Attn: Pastor                                         940 E Colton Ave                                          Redlands, CA 92374                                                          redlandsuumc.office@gmail.com            Email and First Class Mail
Unknown Local Council                                                 Attn: Magne G Gundersen                              1 Scout Way                                               Doylestown, PA 18901‐4890                                                   magne.gundersen@scouting.org             Email and First Class Mail
Unum Life Insurance Company Of America                                2211 Congress St                                     Portland, ME 04122‐0002                                                                                                                                                        First Class Mail
Unum Life Insurance Company Of America                                P O Box 406946                                       Atlanta, GA 30384‐6946                                                                                                                                                         First Class Mail
Upper Catskills Larger Parish United Methodist Church                 Attn: Donna Leroy                                    614 State Rte 10                                          Stamford, NY 12167                                                          Donna.LeRoy@nyac‐umc.com                 Email and First Class Mail
Upper Lakes Foods, Inc                                                Viking Bldg                                          801 Industry Ave                                          Cloquet, MN 55720‐1635                                                                                               First Class Mail
Upper N.Y. Annual Conference Of The United Methodist Church           c/o Harter Secrest & Emery LLP                       Attn: Peter H. Abdella                                    1900 Bausch & Lomb Pl                Rochester, NY 14604                    pabdella@hselaw.com                      Email and First Class Mail
Ups                                                                   P O Box 577                                          Carol Stream, IL 60132‐0577                                                                                                                                                    First Class Mail
Ups‐Philadelphia                                                      P O Box 7247‐0244                                    Philadelphia, PA 19170‐0001                                                                                                                                                    First Class Mail
Upton United Methodist Church                                         Attn: Carla Materi                                   P.O. Box 182                                              Upton, WY 82730                                                             bunzey1@yahoo.com                        Email and First Class Mail
Upton United Methodist Church                                         Attn: Curtis Rankin                                  834 Pine St                                               Upton, WY 82730                                                             crankin@rtconnect.net                    Email and First Class Mail
Urbana Friends Church                                                 Attn: Pastor Jacob Hayward                           204 N Rohrer St                                           Urbana, OH 43078                                                            pastorjacobhayward@gmail.com             Email and First Class Mail
Urbandale United Church Of Christ                                     3530 70th St                                         Urbandale, IA 50322                                                                                                                   staff@urbucc.org                         Email and First Class Mail
Uriah Umc (Gardners)                                                  c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                                    680 Washington Rd, Ste 200           Pittsburgh, PA 15228                   lspagnolo@bentzlaw.com                   Email and First Class Mail
Us Customs And Border Protection                                      Ipl/Cbp Info Center                                  1300 Pennslyvania Ave NW, Ms: 1345                        Washington, DC 20229‐0001                                                                                            First Class Mail
Us Foods, Inc                                                         P O Box 281838                                       Atlanta, GA 30384‐1838                                                                                                                                                         First Class Mail
Us Forest Service                                                     W L A C C 051                                        30800 Bouquet Canyon Rd                                   Santa Clarita, CA 91390‐1103                                                                                         First Class Mail
Usi Insurance Services LLC                                            100 Summit Lake Dr, Ste 400                          Valhalla, NY 10595‐1362                                                                                                                                                        First Class Mail
Usps Disbursing Office                                                Accounting Service Center                            P.O. Box 21666                                            Eagan, MN 55121‐0666                                                                                                 First Class Mail
Ust Brand                                                             P O Box 95000‐1007                                   Philadelphia, PA 19195‐1107                                                                                                                                                    First Class Mail
Utah Dept Of Commerce                                                 160 E 300 S                                          Salt Lake City, UT 84111‐2305                                                                                                                                                  First Class Mail
Utah National Parks Cncl 591                                          1200 E 5400 S                                        Ogden, UT 84403‐4527                                                                                                                                                           First Class Mail
Utahville United Methodist Church (188620)                            c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                                    680 Washington Rd, Ste 200           Pittsburgh, PA 15228                   lspagnolo@bentzlaw.com                   Email and First Class Mail
Utahville United Methodist Church (188620)                            c/o Bentz Law Firm                                   Attn: Leonard Spagnolo                                    680 Washington Rd, Ste 200           Pittsburgh, PA 15228                                                            First Class Mail
Utica United Methodist Church                                         626 North St                                         Utica, OH 43080                                                                                                                       jasnyder105@gmail.com                    Email and First Class Mail
Utica United Methodist Church                                         Attn: Donald Dean Gotham                             8650 Canal Rd                                             Sterling Heights, MI 48314                                                  srpastor@uticaumc.org                    Email and First Class Mail
Utopia United Methodist Church                                        Attn: Chad A Chamness                                P.O. Box 388                                              Utopia, TX 78884                                                            pastorutopiaumc@gmail.com                Email and First Class Mail
Va Polytechnic Inst & State Univ                                      fbo Anthony Peluso                                   800 Washington St Sw                                      Blacksburg, VA 24061‐1066                                                                                            First Class Mail
Vails Gate United Methodist Church                                    Attn: Carol A Pick                                   17 Hill Run Rd                                            Newburgh, NY 12550                                                          ccap137@gmail.com                        Email and First Class Mail
Vails Gate United Methodist Church                                    P O Box 37                                           Vails Gate, NY 12550                                                                                                                                                           First Class Mail
Vale Umc                                                              c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
Valerie Worcester                                                     118 Main St                                          Columbia Falls, ME 04623                                                                                                              valerieworcester47@gmail.com             Email and First Class Mail
Valhalla United Methodist Church                                      Attn: Sal Vaccaro                                    200 Columbus Ave                                          Valhalla, NY 10595                                                          salvaccaro1007@gmail.com                 Email and First Class Mail
Valle Crucis Conference Center                                        c/o Hilderbran Hitchcock, Pa                         Attn: Gregory Hilderbran                                  301 College St, Ste 100              Asheville, NC 28801                    greg@h2lawgroup.com                      Email and First Class Mail
Valley Chapel United Methodist Church                                 Attn: Beverly Villers                                1511 Pleasant Valley Rd                                   Fairmont, WV 26554                                                          pastorpleasantvalley@gmail.com           Email and First Class Mail
Valley Korean United Methodist Church                                 Attn: Joon Choi                                      10408 Balboa Blvd                                         Granada Hills, CA 91344                                                     jaedlew@gmail.com                        Email and First Class Mail
Valley Of Peace Lutheran Church                                       Attn: Steve Hoge                                     4735 Basset Creek Dr                                      Golden Valley, MN 55422                                                     mnfill20@gmail.com                       Email and First Class Mail
Valley Presbyterian Church, An Arizona Non‐Profit Corp.               Attn: Kris Bahr                                      6947 E Mcdonald Dr                                        Paradise Valley, AZ 85253                                                   krisb@vpc.church                         Email and First Class Mail
Valley United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                 Attn: Edwin G Rice                                        100 N Tampa St, Ste 2200             Tampa, FL 33602                        erice@bradley.com                        Email and First Class Mail
                                                              Case 20-10343-LSS                                             Doc 2541                                   Filed 04/07/21                                          Page 83 of 87

Valley United Methodist Church                                        Attn: Pastor                                          4201 Ashworth Rd                       West Des Moines, IA 50265                                         pastorlee@valleyumc.org                  Email and First Class Mail
Valley United Methodist Church                                        Attn: Chuck Pate, Treasurer                           1410 Drake Ave Se                      Huntsville, AL 35802                                              vumcpastor@knology.net                   Email and First Class Mail
Valley United Methodist Church                                        Attn: Treasurer ‐ Valley Umc                          5980 Lake Michigan Dr, Ste B           Allendale, MI 49401                                                                                        First Class Mail
Valley United Methodist Church (89103)                                c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Valley View United Methodist Church                                   815 Old Edgemoor Ln                                   Clinton, TN 37716                                                                                        bonita55@frontiernet.net                 Email and First Class Mail
Van Brocklin‐Florence United Methodist Church                         Attn: Dawn Barr                                       3582 S Bolton Rd                       Freeport, IL 61032                                                dawn.barr@yahoo.com                      Email and First Class Mail
Van Buren United Methodist Church                                     Attn: Lisa Oestreich                                  201 South Main St                      P.O. Box 86                      Van Buren, OH 45889‐0086         loestreich@vbumcoh.org                   Email and First Class Mail
Van Lindt & Taylor, Esqs.                                             Attn: Robert B Taylor                                 271 N Ave, Ste 801                     New Rochelle, NY 10801                                                                                     First Class Mail
Van Meter United Methodist Church                                     Attn: John R Armstrong                                100 Hazel St, P.O. Box 149             Van Meter, IA 50261                                               jarmstrong@ieee.org                      Email and First Class Mail
Van Meter United Methodist Church                                     Attn: John R Armstrong, Trustee                       P.O. Box 149                           Van Meter, IA 50261                                               jarmstrong@ieee.org                      Email and First Class Mail
Van Nuys United Methodist Church                                      Attn: Juanita Springer                                6260 Tyrone Ave                        Van Nuys, CA 91401                                                juanitaa2001@yahoo.com                   Email and First Class Mail
Van United Methodist Church                                           Attn: Joanne Williams‐Elliott                         P.O. Box 1919                          Van, TX 75790                                                     van_umc@yahoo.com                        Email and First Class Mail
Van United Methodist Church                                           Attn: Timothy Allen Spratt                            P.O. Box 263                           Van, WV 25206                                                                                              First Class Mail
Van United Methodist Church                                           Attn: Timothy Spratt                                  P.O. Box 54                            Van, WV 25206                                                                                              First Class Mail
Van Zandt Cad                                                         c/o Linebarger Goggan Blair & Sampson LLP             Attn: Elizabeth Weller                 2777 N Stemmons Fwy, Ste 1000    Dallas, TX 75207                 dallas.bankruptcy@publicans.com          Email and First Class Mail
Van Zanten & Onik, LLC                                                Hans van Zaten                                        1100 Main Street, Ste 1645             Kansas City MO 64105                                              hvanzanten@vzolaw.com                    Email and First Class Mail
Vance Weekly                                                          306 W Myles Ave                                       Pennsboro, WV 26415                                                                                                                               First Class Mail
Vanceboro Umc                                                         180 Wayne Rd                                          Vanceboro, NC 28586                                                                                      billy@whitfords.biz                      Email and First Class Mail
Vanceboro United Methodist Church                                     Attn: Nicholas Guay                                   P.O. Box 18                            Vanceboro, ME 04491                                               ngguay68@gmail.com                       Email and First Class Mail
Vanceburg Lions Club, Inc                                             Attn: Lloyd Spear                                     129 2nd St                             Vanceburg, KY 41179                                                                                        First Class Mail
Vanceburg United Methodist Church, Inc                                Attn: Lena Fugate                                     111 2nd St                             Vanceburg, KY 41179                                                                                        First Class Mail
Vancleave/ Mt Pleasant Umc                                            Attn: Charles R Frost III                             13620 Hwy 57                           Vancleave, MS 39565                                                                                        First Class Mail
Vancleave/ Mt Pleasant United Methodist Church                        P O Box 5141                                          Vancleave, MS 39565                                                                                      vancleaveumc@mgservices.net              Email and First Class Mail
Vancouver First United Methodist Church                               c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Vandalia Bronze LLC                                                   100 Rotan St                                          Fayetteville, WV 25840‐1504                                                                                                                       First Class Mail
Vanden Bos & Chapman, LLP                                             319 SW Washington, Ste 520                            Portland, OR 972‐4                                                                                       doug@vbcattorneys.com                    Email and First Class Mail
Vanderbilt University                                                 fbo Brian Knapp                                       2309 W End Ave                         Nashville, TN 37240‐1105                                                                                   First Class Mail
Vanderbilt University                                                 fbo James B Harrell Jr                                2301 Vanderbilt Pl                     Nashville, TN 37240‐7727                                                                                   First Class Mail
Vanderbilt University                                                 fbo Ryan Dahl                                         2309 W End Ave                         Nashville, TN 37240‐1105                                                                                   First Class Mail
Vanderbilt University                                                 fbo Tahoe Kim                                         2309 W End Ave                         Nashville, TN 37240‐1105                                                                                   First Class Mail
Vanderveer Park United Methodist Church                               3114 Glenwood Rd                                      Brooklyn, NY 11210                                                                                       vanderveerpark@optonline.net             Email and First Class Mail
Vanderveer Park United Methodist Church                               Attn: Arnold A Duncan                                 3114 Glenwood Rd                       Brooklyn, NY 11210                                                Vanderveerpark@optonline.net             Email and First Class Mail
Vanguard Modular Building Systems LLC                                 717 Constitution Dr, Ste 100                          Exton, PA 19341‐1140                                                                                                                              First Class Mail
Vanhornwsville Umc                                                    Attn: Rev James E Barnes II                           P.O. Box 111                           Vanhornesville, NY 13475                                          jimdadii@gmail.com                       Email and First Class Mail
Vari Sales Corp                                                       1221 S Belt Line Rd, Ste 500                          Coppell, TX 75019‐4957                                                                                                                            First Class Mail
Varina Episcopal Church                                               Attn: Kaaron Kelton Austin                            2385 Mill Rd                           Henrico, VA 23231                                                 ausinK11@aol.com                         Email and First Class Mail
Varnell United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Varnum LLP                                                            Jon Bylsma                                            333 Bridge St                          Grand Rapids MI 49504                                             jmbylsma@varnumlaw.com                   Email and First Class Mail
Vashon Presbyterian Church                                            Attn: John H Skeffington                              P.O. Box 435                           Vashon, WA 98070                                                  vashonpresbyterianchurch@yahoo.com       Email and First Class Mail
Vashon Presbyterian Church                                            P O Box 435                                           Vashon, WA 98070                                                                                         vashonpresbyterianchurch@yahoo.com       Email and First Class Mail
Vassalboro United Methodist Church                                    614 Main St                                           Vassalboro, ME 04989‐3113                                                                                rlmurray@roadrunner.com                  Email and First Class Mail
Vassalboro United Methodist Church                                    Lynne W Murray                                        116 Main St                            Vassalboro, MN 04989                                              rlmurray@roadrunner.com                  Email and First Class Mail
Vassar First United Methodist Church                                  Attn: Mary Ann Mossner                                139 N Main St                          Vassar, MI 48768                                                  vassarfumc@sbcglobal.net                 Email and First Class Mail
Vdh ‐ Bedding                                                         Rm 521                                                P.O. Box 2448                          Richmond, VA 23218‐2448                                                                                    First Class Mail
Venton Smith                                                          4304 18th St 14036                                    San Francisco, CA 94114                                                                                  ventonsmith@gmail.com                    Email and First Class Mail
Ventura County Cncl 57                                                509 E Daily Dr                                        Camarillo, CA 93010‐5820                                                                                                                          First Class Mail
Ventura First United Methodist Church                                 Attn: Kathleen Matarazzo                              1338 E Santa Clara St                  Ventura, CA 93001                                                 office@venturafumc.org                   Email and First Class Mail
Ventura First United Methodist Church                                 Office Manager, Kathleen Matarazzo                    1338 E Santa Clara St                  Ventura, CA 93001                                                 office@venturafumc.org                   Email and First Class Mail
Venture Crew 425                                                      1325 W Walnut Hill Ln, S345                           Irving, TX 75038‐3008                                                                                                                             First Class Mail
Verbank Umc                                                           Attn: Kathleen Meyerson                               P.O. Box 25                            Verbank, NY 12585                                                 kgmeyerson@yahoo.com                     Email and First Class Mail
Verbank UMC                                                           P.O. Box 25                                           Verbank, NY 12585                                                                                        kgmeyerson@yahoo.com                     Email and First Class Mail
Verbank United Methodist Church                                       Attn: Sarah Cross                                     8 Clove Rd                             Verbank, NY 12585                                                 sajcross@optonline.net                   Email and First Class Mail
Verdad Y Vida Clearwater Umc                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Verdigris United Methodist Church                                     Attn: Treasurer                                       8936 E 530 Rd                          Claremore, OK 74019                                               pastor@verdigrisumc.org                  Email and First Class Mail
Verdugo Hills                                                         Attn: Michael Hale                                    1325 Grandview Ave                     Glendale, CA 91201                                                michael.hale@scouting.org                Email and First Class Mail
Vergennes United Methodist Church                                     Attn: Michael Doran                                   3 Country Commons 3A, Hopkins Rd       Vergennes, VT 05491                                               mkdoran9@gmail.com                       Email and First Class Mail
Vergennes United Methodist Church                                     Attn: Michael Doran                                   129 Main St                            Vergennes, VT 05491                                                                                        First Class Mail
Veristitch, Inc                                                       Attn: Edward Russell                                  3894 Granite St                        Terrell, NC 28682                                                 Larry@veristitch.com                     Email and First Class Mail
Veristitch, Inc                                                       P O Box 106                                           Terrell, NC 28682‐0106                                                                                                                            First Class Mail
Veristor Capital, LLC                                                 4850 River Green Pkwy                                 Duluth, GA 30096‐2568                                                                                                                             First Class Mail
Verizon Business Network Services, Inc                                Attn: Customer Service                                6415‐6455 Business Center Dr           Highlands Ranch, CO 80130                                                                                  First Class Mail
Vermont Department Of Taxes                                           P O Box 547                                           Montpelier, VT 05601‐0547                                                                                                                         First Class Mail
Vermont Umc                                                           Attn: Jeremy Mcmillan                                 1817 Bloomingdale Rd                   Kingsport, TN 37660                                               jeremymcm1@gmail.com                     Email and First Class Mail
Vermont United Methodist Church                                       1813 Bloomingdale Rd                                  Kingsport, TN 37660                                                                                      jeremymcm1@gmail.com                     Email and First Class Mail
Vernis & Bowling Of The Fl Keys                                       1680 NE 135th St                                      North Miami, FL 33181‐1725                                                                                                                        First Class Mail
Vernon First United Methodist Church                                  Attn: Gene Lankford                                   P.O. Box 608                           Vernon, AL 35592                                                  gene.lankford@umcna.org                  Email and First Class Mail
Vernon Parish School Board                                            Attn: Sales Tax Dept                                  117 Belview Rd                         Leesville, LA 71446‐2902                                                                                   First Class Mail
Vernon Umc                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Vernon United Methodist Church                                        Attn: Peter Schilling                                 1100 Hartgoard Tpke, Apt 571           Vernon, CT 06066                                                  vernonunitedmethodist@gmail.com          Email and First Class Mail
Verona Umc                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Verona United Methodist Church                                        Attn: Treasurer                                       5694 E Main St                         Verona, NY 13478                                                                                           First Class Mail
Versailles United Methodist Church                                    Attn: Pastor Greaves                                  P.O. Box 374                           Versailles, CT 06383                                              pastorwanda@hotmail.com                  Email and First Class Mail
Versailles United Methodist Church, Versailles, Kentucky              Attn: Tim Thompson, Senior Pastor                     230 Paynes Mill Rd                     Versailles, KY 40383                                              revtim59@gmail.com                       Email and First Class Mail
Vestal Center United Methodist Church                                 Attn: Richard Kevin Schmalz                           2224 Kathleen Dr                       Vestal, NY 13850                                                  kschmalz@binghamtonwireless.com          Email and First Class Mail
Vestal United Methodist Church                                        Attn: Don Wenzinger                                   328 Main St                            Vestal, NY 13850‐1534                                             ehrhardt@stny.rr.com                     Email and First Class Mail
Vestavia Hills United Methodist Church                                Attn: Gary Wyatt                                      2061 Kentucky Ave                      Birmingham, AL 35216                                              gwyatt@vhumc.org                         Email and First Class Mail
Vestry Of Holy Trinity Parish                                         Attn: Kathleen T Hall                                 Mt St Alban, Church House              Washington, DC 20016                                              awalter@edow.org                         Email and First Class Mail
Vestry Of St James Episcopal Church                                   Attn: Joseph Cochran                                  3100 Monkton Rd                        Monkton, MD 21111                                                 rector@saintjames.org                    Email and First Class Mail
Vestry Of St. Patricks Parish In The District Of Columbia             Attn: Kurt Gerhard                                    St. Patricks Episcopal Church          4700 Whitehaven Pkwy Nw          Washington, DC 20007             churchoffice@stpatrickschurchdc.org      Email and First Class Mail
Vf Outdoor, Inc                                                       13911 Collections Ctr Dr                              Chicago, IL 60693‐0001                                                                                                                            First Class Mail
Vi Bureau Of Internal Revenue                                         6115 Estate Smith Bay, Ste 225                        St Thomas, VI 00802‐1332                                                                                                                          First Class Mail
Vicki D. Riddle, As Admin. Council Chair, Not Individually            122 the Pointe Dr                                     Ringgold, GA 30736                                                                                       vicki.riddle@yahoo.com                   Email and First Class Mail
Vicksburg United Methodist Church                                     Attn: Marshall Linebaugh                              217 S Main St                          Vicksburg, MI 49097                                               reception@vicksburgumc.org               Email and First Class Mail
Victory Memorial Umc                                                  Attn: Rev David Desmond Player                        523 N Roosevelt                        Guymon, OK 73942                                                  vmpastor@victorymemorial.org             Email and First Class Mail
Vidalia United Methodist Church                                       Attn: Stuart Sherman                                  411 Georgia St                         Vidalia, LA 71373                                                 preacherdude318@yahoo.com                Email and First Class Mail
Vidalia United Methodist Church                                       P O Box 296                                           Vidalia, LA 71373                                                                                        preacherdude318@yahoo.com                Email and First Class Mail
Vigna Information System LLC                                          5105 Mystic Hollow Ct                                 Flower Mound, TX 75028‐5605                                                                                                                       First Class Mail
Villa Rica First United Methodist Church, Ga                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Village Lutheran Church And The Chapel School                         Attn: Rev Dr Robert Hartwell, Pastor and Trustee      172 White Plains Rd                    Bronxville, NY 10708                                              VLCMAIL@VLC‐NY.ORG                       Email and First Class Mail
Village Of Cimarron                                                   P O Box 654                                           Cimarron, NM 87714‐0654                                                                                                                           First Class Mail
Village Park Estates, LLC                                             135 Dixieland Dr                                      Stanaford, WV 25927                                                                                                                               First Class Mail
Village United Methodist Church                                       Attn: Chris Hemund                                    200 Carmona Rd                         Hot Springs Village, AR 71909                                     lraines@fridayfirm.com                   Email and First Class Mail
Village United Methodist Church ‐ N Lauderdale                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Villisca Umc                                                          Attn: Treasurer                                       203 S 3Rd                              Villisca, IA 50864                                                jessica.jacobsen@iaumc.net               Email and First Class Mail
Vilonia United Methodist Church                                       c/o Friday, Eldredge & Clark LLP                      Attn: Lindsey Emerson Raines           400 W Capitol Ave, Ste 2000      Little Rock, AR 72201            lraines@fridayfirm.com                   Email and First Class Mail
Vilonia United Methodist Church                                       Attn: Donna Lewis                                     P.O. Box 460                           Vilonia, AR 72173                                                 umcvilonia@gmail.com                     Email and First Class Mail
Vinas & Deluca, PlIc                                                  Francisco J. Vinas                                    9200 S. Dadeland Blvd. Ste 400         Miami FL 33156                                                    FJV@VDLegal.com                          Email and First Class Mail
Vincent United Methodist ‐ Nutley                                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Vincent United Methodist Church                                       1024 2nd St Se                                        Minot, ND 58701                                                                                          office@vincentumc.com                    Email and First Class Mail
Vincentown Umc                                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Vine Congregational United Church Of Christ, Inc                      Attn: John C Hahn                                     1800 Twin Ridge Rd                     Lincoln, NE 68506‐2355                                            joan.humphrey27@gmail.com                Email and First Class Mail
Vine United Methodist Church                                          Attn: Jeffrey Cox                                     Vine Umc                               2501 Gallows Rd                  Dunn Loring, VA 22027            jec7576@gmail.com                        Email and First Class Mail
Vineland United Methodist Church                                      Attn: Richard G Calhoun                               1587 36th Ln                           Pueblo, CO 81006                                                  vinelandchurch@gmail.com                 Email and First Class Mail
Vineville United Methodist Church                                     Church Administrator, Vineville Umc                   2045 Vineville Ave                     Macon, GA 31204                                                   ahestley@vinevillemethodist.org          Email and First Class Mail
Vinita First United Methodist Church                                  Attn: Joyce Nowlin                                    314 W Canadian Ave                     Vinita, OK 74301                                                  1fumcv@sbcglobal.net                     Email and First Class Mail
Vinson & Elkins LLP                                                   P O Box 301019                                        Dallas, TX 75303‐1019                                                                                                                             First Class Mail
Virginia Avenue United Methodist Church                               Attn: Pastor                                          1127 Virginia Ave                      Bristol, TN 37620                                                 vaaveumc@btes.tv                         Email and First Class Mail
Virginia Beach Umc                                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Virginia C Bossley/North Branch United Methodist Church24             24 Highview Ave                                       Liberty, NY 12754                                                                                        northernmanatee@msn.com                  Email and First Class Mail
Virginia C Bossley/North Branch United Methodist Church24             Attn: Virginia C Bossley/North Branch Umc             24 Highview Ave                        Liberty, NY 12754                                                 northernmanatee@msn.com                  Email and First Class Mail
Virginia Point United Methodist Church                                Attn: Louis Bothe                                     1386 Cr, 1200                          Savoy, TX 75479                                                   lou@texomaeducators.com                  Email and First Class Mail
Virginia United Methodist Church                                      Michael Brandon Tolbert                               25401 Smith Grove Rd                   N. Dinwiddie, VA 23803                                            pastormtolbert@gmail.com                 Email and First Class Mail
Virginia Wingard Memorial United Methodist Church                     Attn: Carolyn M Jackson & Beth Faulk                  1500 Broad River Rd                    Columbia, SC 29210                                                carolyn@virginiawingardumc.com           Email and First Class Mail
Visalia United Methodist Church                                       Bus Operations Manager, Visalia Umc                   P.O. Box 7360                          Visalia, CA 93290                                                 visaliaumc@gmail.com                     Email and First Class Mail
Visitation Church                                                     c/o Archdiocese of Los Angeles                        Attn: Margaret Graf, General Counsel   3424 Wilshire Blvd               Los Angeles, CA 90010            legal@la‐archdiocese.org                 Email and First Class Mail
Visitation Of Our Lady R C Church, Marrero, LA                        Attn: Susan A Zeringue, General Counsel               7887 Walmsley Ave                      New Orleans, LA 70125                                             szeringue@arch‐no.org                    Email and First Class Mail
Visitation Of Our Lady R C Church, Marrero, LA                        Attn: Susan Zeringue                                  7887 Walmsley Ave                      New Orleans, LA 70125                                             szeringue@arch‐no.org                    Email and First Class Mail
Visitation Of Our Lady R C Church,La                                  c/o Archdiocese of New Orleans                        Attn: Susan Zeringue                   7887 Walmsley Ave                New Orleans, LA 70125            szeringue@arch‐no.org                    Email and First Class Mail
Vista De La Montana United Methodist Church (Az)                      c/o Clarke Law Firm, Plc                              Attn: Marilee Miller Clarke            8141 E Indian Bend Rd, Ste 105   Scottsdale, AZ 85250             marilee@clarkelawaz.com                  Email and First Class Mail
Vista Outdoor Sales LLC                                               dba Gold Tip                                          9200 Cody St                           Overland Park, KS 66214‐1734                                                                               First Class Mail
Vista Ridge United Methodist Church                                   Attn: Bill Burden                                     2901 Denton Tap Rd                     Lewisville, TX 75067                                              bill@vrumc.org                           Email and First Class Mail
Vizion Interactive, Inc                                               7500 W 151st St                                       Overland Park, KS 66283‐1401                                                                                                                      First Class Mail
Voss & Johnson                                                        Edgar C. Johnson, Jr                                  7532 Glen Albens Circle                Dallas TX 75225                                                   sbreakstone@weitzulux.com                Email and First Class Mail
Voyageurs Area Council                                                Attn: Michael Jenkins                                 3877 Stebner Rd                        Hermantown, MN 55811                                              michael.jenkins@scouting.org             Email and First Class Mail
Vp Imaging, Inc Dba Docunav Solutions                                 8501 Wade Blvd, Ste 760                               Frisco, TX 75034‐6438                                                                                                                             First Class Mail
Vp Imaging, Inc Dba Docunav Solutions                                 8502 Wade Blvd, Ste 760                               Frisco, TX 75034‐6438                                                                                                                             First Class Mail
Vps Portable Toilets                                                  P O Box 315                                           Ely, MN 55731‐0315                                                                                                                                First Class Mail
Vps Portable Toilets                                                  P O Box 315                                           Ely, MN 55731‐0315                                                                                                                                First Class Mail
Vsp                                                                   5700 Granite Pkwy, Ste 350                            Plano, TX 75024‐6632                                                                                                                              First Class Mail
Vtex Commerce Cloud Solutions                                         501 E Las Olas Blvd, 3rd Fl Vtex                      Ft Lauderdale, FL 33301                                                                                                                           First Class Mail
W D Boyce Cncl 138                                                    614 NE Madison Ave                                    Peoria, IL 61603‐3886                                                                                                                             First Class Mail
W R Kellegrew                                                         286 Chestnut St                                       Clinton, MA 01510                                                                                        bkellegrew@comcast.net                   Email and First Class Mail
W. Pa Annual Conference Of The United Methodist Church                c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
W. Tyler Chastain                                                     c/o Bernstein, Stair & McAdams, LLP                   116 Agnes Rd                           Knoxville, TN 37919                                               wtylerc@bsmlaw.com                       Email and First Class Mail
W2007 Mvp Dallas, LLC D/B/A Sheraton Dallas                           400 Olive St                                          Dallas, TX 75201‐4005                                                                                                                             First Class Mail
Wabash Christian Church                                               Attn: James L Widner                                  110 West Hill St                       Wabash, IN 46992                                                  widnerjs@comcast.net                     Email and First Class Mail
Wabash First United Methodist Church                                  Attn: Melvin Rennaker                                 110 North Cass St, P.O. Box 605        Wabash, IN 46992‐0605                                             treasurer.wabfirstumc@cinergymetro.net   Email and First Class Mail
Wacousta Community United Methodist Church                            Attn: Alan Cheney                                     9180 W Herbison Rd                     Eagle, MI 48822‐9785                                              Treasurer@wacoustaumc.org                Email and First Class Mail
Waddy Riritan Club                                                    Attn: Gregory Alan Darst                              1171 Kings Hwy                         P.O. Box 85                      Waddy, KY 40076                                                           First Class Mail
Waddy Ruritan Club                                                    Attn: Gregory Darst                                   3476 Waddy Rd                          Waddy, KY 40076                                                   gdarst@twc.com                           Email and First Class Mail
Wade Chapel United Methodist Church                                   Attn: Travis Hoffman                                  820 Grandview Ridge Rd                 Red House, WV 25168                                               travis@tyreeembree.com                   Email and First Class Mail
Wading River North Shore United Methodist Church                      Attn: Barbara Yatauro                                 260 Route 25A                          Wading River, NY 11792                                            nsumc@optonline.net                      Email and First Class Mail
Wadley First United Methodist Church                                  c/o the Law Office of H Brannen Bargeron              Attn: Christopher Michael Shoemaker    P.O. Box 658                     Wadley, GA 30533                 bbargeron@hotmail.com                    Email and First Class Mail
Wadley First United Methodist Church                                  Attn: Christopher Michael Shoemaker                   P.O. Box 99                            Wadley, GA 30477                                                  cshoemaker@firstchurchwadley.com         Email and First Class Mail
Wadsworth United Methodist Church                                     Attn: Donald L Ebert Jr                               195 Broad St                           Wadsworth, OH 44281                                               pastorebert@wadsworthumc.com             Email and First Class Mail
Waggoners United Methodist Church (178927)                            c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Wagner Reese LLP                                                      Jeffrey S. Gibson                                     11939 N. Meridian Street               Carmel IN 46032                                                   jgibson@wagnerreese.com                  Email and First Class Mail
Wagner United Methodist Church                                        406 SW 1st St                                         Wagner, SD 57380                                                                                         wagtynumc@hcinet.net                     Email and First Class Mail
Wagner Untied Methodist Church                                        Attn: Dennis E Permann                                P.O. Box 757                           Wagner, SD 57380                                                  wagtynumc@heinet.net                     Email and First Class Mail
Wahiawa United Methodist Church                                       Attn: James Higa                                      1445 California Ave                    Wahiawa, HI 96786                                                 office@wahuawumc.org                     Email and First Class Mail
Waiting Room Subscription Services, LLC                               653 W Fallbrook Ave, Ste 101                          Fresno, CA 93711                                                                                         accounting@360mediadirect.com            Email and First Class Mail
Waitsfield United Church Of Christ                                    4355 Main St, Box 16                                  Waitsfield, VT 05673                                                                                     jajamieson@gmail.com                     Email and First Class Mail
Wakarusa United Methodist Church                                      Wakarusa Umc                                          P.O. Box 414                           Wakarusa, IN 46573                                                wakarusaumc@gmail.com                    Email and First Class Mail
Wake Forest United Methodist Church                                   Attn: Treasurer                                       905 S Main St                          Wake Forest, NC 27587                                             dwarren@nccumc.org                       Email and First Class Mail
Wakefield Grace United Methodist Church                               Attn: Jessica Ellis, CFO                              475 Riverside Dr, Ste 1922             New York, NY 10115                                                bshillady@umcitysociety.org              Email and First Class Mail
Wakefield Grace United Methodist Church                               4750 White Plains Rd                                  Bronx, NY 10470                                                                                          church@wakefieldgraceumc.org             Email and First Class Mail
Wakefield Grace United Methodist Church                               Attn: Henderson Brathwaite                            4750 White Plains Rd                   Bronx, NY 10470                                                   church@wakefieldgraceumc.org             Email and First Class Mail
Wakefield Lynnfield United Methodist Church                           c/o Lucas Law Group LLC                               Attn: David R. Lucas, Esq.             One Nelson Terrace, Ste D        Melrose, MA 02176                DLucas@LucasLawGroupLLC.com              Email and First Class Mail
Wakefield Umc                                                         c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Wakita United Methodist Church                                        P O Box 425                                           Wakita, OK 73771                                                                                         gasgas@pldi.net                          Email and First Class Mail
Walden Umc                                                            Attn: Gail Ambrosetti                                 499 Lakeside Rd                        Newburgh, NY 12550                                                gail.ambrosetti@gmail.com                Email and First Class Mail
Walden United Methodist Church                                        Attn: Diane Cochran                                   20 Cabot Rd                            Hardwick, VT 05834                                                Pastorkyu@charter.net                    Email and First Class Mail
Waldron United Methodist                                              c/o Friday, Eldredge & Clark LLP                      Attn: Lindsey Emerson Raines           400 W Capitol Ave, Ste 2000      Little Rock, AR 72201            lraines@fridayfirm.com                   Email and First Class Mail
Waldron United Methodist                                              Attn: Roger Rice                                      P.O. Box 279                           Waldron, AR 72958                                                 rogerrice@arumc.org                      Email and First Class Mail
Waldwick United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Waleska Umc                                                           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Waleska United Methodist Church 7340 Reinhardt College Pkwy           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Walker Chapel Umc                                                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Walker Chapel United Methodist Church                                 Attn: Farris Mccrary                                  P.O. Box 986                           Fultondale, AL 35068                                              bradisw1@gmail.com                       Email and First Class Mail
Walkersville United Methodist Church                                  Attn: Nancy Jones, Treasurer                          22 Main St                             Walkersville, MD 21793‐8515                                       finance@walkersvilleumc.org              Email and First Class Mail
Wall Street United Methodist Church, Inc                              Attn: Financial Secretary Wall St Umc                 240 Wall St                            Jeffersonville, IN 47130                                          wallstumcfs@outlook.com                  Email and First Class Mail
Wallace Wesleyan Church                                               Attn: William M Spencer                               61145 State Rte 415                    Avoca, NY 14809                                                   PastorBillWWC@stny.rr.com                Email and First Class Mail
Walled Lake Umc                                                       Attn: Pastor Kenny Walkup                             313 E Northport St                     Walled Lake, MI 48390                                             revkenny@walledlakeumc.org               Email and First Class Mail
Waller Umc (179385)                                                   c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Waller United Methodist Church                                        Attn: Rev Catherine Beasley                           1206 Smith St                          Waller, TX 77484                                                  cathy‐wumc@outlook.com                   Email and First Class Mail
Walmart‐ Wv                                                           204 Town Center Rd                                    Fayetteville, WV 25840‐9540                                                                                                                       First Class Mail
Walmsley Boulevard Umc                                                c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Walnut Hill United Methodist Church                                   975 Rathmell Rd                                       Columbus, OH 43207                                                                                       jjulien211@gmail.com                     Email and First Class Mail
Walnut Hills United Methodist Church                                  12321 Hickman Rd                                      Urbandale, IA 50323                                                                                      bev@whumc.org                            Email and First Class Mail
Walnut Hills United Methodist Church                                  c/o Davis Brown Law Firm                              Attn: Julie Johnson Mclean             215 10th St, Ste 1300            Des Moines, IA 50309             juliemclean@davisbrownlaw.com            Email and First Class Mail
Walnut Ridge First United Methodist Church                            Attn: Sharon Kary                                     P.O. Box 66                            Walnut Ridge, AR 72476                                            wrfumc@gmail.com                         Email and First Class Mail
Walnut Street Umc (Burnham)                                           c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Walnut Umc                                                            Attn: David Poust                                     111 E Liberty                          Walnut, IL 61376                                                  dwpoust@gmail.com                        Email and First Class Mail
Walsh United Methodist Church                                         Attn: Vicky Gowin                                     P.O. Box 603                           Walsh, CO 81090                                                   jonesmidwestrealty@yahoo.com             Email and First Class Mail
Walter Cecil Loague                                                   14 N May St                                           Aurora, IL 60506                                                                                         wesleyumcaurora@gmail.com                Email and First Class Mail
Waples Memorial United Methodist Church                               Attn: Justin Miller                                   830 W Main St                          Denison, TX 75020                                                 jmiller@waplesumc.org                    Email and First Class Mail
War United Methodist Church                                           Attn: Sue Powers                                      93 Warfcreek Rd                        War, WV 24892                                                                                              First Class Mail
Wardens & Vestryman Of St. Marks Pro‐Cathedral Of Hastings            Attn: St Marks Episcopal Pro‐Cathedral                422 N Burlington St                    Hastings, NE 68901                                                mhe224@yahoo.com                         Email and First Class Mail
Wardensville United Methodist Church                                  Attn: Melanie Walker                                  1255 N Mountain Rd                     Wardensville, WV 26851                                            ewalker@fronteirnet.net                  Email and First Class Mail
Wards Chapel United Methodist Church                                  Attn: William Showman                                 11023 Liberty Rd                       Randallstown, MD 21133                                            bshowman170@gmail.com                    Email and First Class Mail
Ware Episcopal Church                                                 Attn: Scott Parnell                                   P.O. Box 616                           Gloucester, VA 23061‐0616                                         rector@warechurch.org                    Email and First Class Mail
Ware Episcopal Church                                                 P O Box 616                                           Gloucester, VA 23061‐0616                                                                                rector@warechurch.org                    Email and First Class Mail
Warner Norcross + Judd LLP                                            Attn: Elisabeth M Von Eitzen                          150 Ottawa Ave, Nw, Ste 1500           Grand Rapids, MI 49503                                            evoneitzen@wnj.com                       Email and First Class Mail
Warnerville United Methodist Church                                   Attn: Sue Lockwood                                    P.O. Box 366                           Warnerville, NY 12187                                             pastor.anna.cole@gmail.com               Email and First Class Mail
Warren Keith Knox                                                     585 Mckay Rd                                          Bolivia, NC 28422                                                                                        keith.knox001@yahoo.com                  Email and First Class Mail
Warren Ozanne                                                         1321 Gristmill Ln                                     Prosper, TX 75009                                                                                        sloan@ozanne.us                          Email and First Class Mail
Warren United Methodist Church                                        Attn: Carole Elliot                                   P.O. Box 246                           Warren, NH 03279                                                  carole@kematrans.com                     Email and First Class Mail
Warren United Methodist Church                                        David Christopher Palmer                              186 Whiteface Rd                       North Sandwich, NH 03259                                          debugpaltal@gmail.com                    Email and First Class Mail
Warren United Methodist Church                                        101 E Jefferson St                                    Warren, IL 61087                                                                                         rbronkema18@gmail.com                    Email and First Class Mail
Warren Vandewark                                                      3675 Mead Rd                                          Jamestown, NY 14701                                                                                      dynamicwv@gmail.com                      Email and First Class Mail
Warrenton Umc                                                         c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Warriors Mark Umc (1672)                                              c/o Bentz Law Firm                                    Attn: Sean Bollman                     680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Warriors Mark Umc (1672)                                              c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Warsaw Trinity United Methodist Church                                Attn: Lu Ann Gaisford                                 832 E Center St                        Warsaw, IN 46580                                                  luann.gaisford@gmail.com                 Email and First Class Mail
Warsaw United Methodist Church                                        Attn: Arlene Roberts, Chair of Trustees               130 E Church St                        Warsaw, OH 43844                                                  ashleyelaine7@yahoo.com                  Email and First Class Mail
Warwick Memorial Umc                                                  c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Warwick United Methodist Church                                       Attn: Pastor Jennifer Morrow                          135 Forester Ave                       Warwick, NY 10990                                                 wumc135@gmail.com                        Email and First Class Mail
Warwood United Methodist                                              Attn: Sharon Miller                                   1438 Warwood Ave                       Wheeling, WV 26003                                                shrmiller5@aol.com                       Email and First Class Mail
Washington Crossing Cncl 777                                          1 Scout Way                                           Doylestown, PA 18901‐4890                                                                                                                         First Class Mail
Washington Farms Umc                                                  c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Washington Hilton                                                     1919 Connecticut Ave Nw                               Washington, DC 20009‐5701                                                                                                                         First Class Mail
Washington Law Center                                                 Ashton K. Dennis                                      15 Oregon Ave, Ste. 210                Tacoma WA 98409                                                   ashton@washingtonlawcenter.com           Email and First Class Mail
Washington Law Center                                                 Ashton K. Dennis                                      15 Oregon Ave, Ste. 210                Tacoma WA 98409                                                   Daniel@washingtonlawcenter.com           Email and First Class Mail
Washington Office Of Insurance                                        P O Box 40256                                         Olympia, WA 98504‐0256                                                                                                                            First Class Mail
Washington Park United Methodist Church                               Attn: Treasurer, Wash Park Umc                        1955 E Arizona Ave                     Denver, CO 80210                                                  treasurer@washparkumc.org                Email and First Class Mail
Washington Pike United Methodist Church                               Attn: Richard L Hayes                                 2241 Washington Pike                   Knoxville, TN 37917                                               washingtonpike‐umc@comcast.net           Email and First Class Mail
Washington Pike United Methodist Church                               Attn: Richard L Hayes                                 2241 Washington Pike                   Knoxville, TN 37917                                                                                        First Class Mail
Washington Presbyterian Church                                        Attn: Clerk of Session & William Edward Strawbridge   105 S Elm St                           Washington, IL 61571                                              wpcpusa@mtco.com                         Email and First Class Mail
Washington Street Umc                                                 c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Washington United Methodist Church                                    Attn: Treasurer                                       206 W 2nd St                           Washington, IA 52353                                              officewashumc@gmail.com                  Email and First Class Mail
Washington United Methodist Church                                    10468 Dupont Rd, P O Box 218                          Washington, WV 26181                                                                                     pastor@washingtonumc‐wv.org              Email and First Class Mail
Washington United Methodist Church, Inc                               Attn: Gerald Orme                                     1214 Wadsworth St                      Maysville, KY 41056‐9156                                          frameme1214@gmail.com                    Email and First Class Mail
Washington University In St Louis                                     fbo Jacob Leon                                        One Booking Dr, Campus Box 1041        St Louis, MO 63130                                                                                         First Class Mail
Washington University In St Louis                                     fbo Nathaniel Schetter                                One Booking Dr, Campus Box 1041        St Louis, MO 63130                                                                                         First Class Mail
Washington University In St Louis                                     fbo Tomas Alamin                                      One Booking Dr, Campus Box 1041        St Louis, MO 63130                                                                                         First Class Mail
Waste Management                                                      P O Box 13648                                         Philadelphia, PA 19101‐3648                                                                                                                       First Class Mail
Waste Management                                                      Wm Dallas                                             P.O. Box 660345                        Dallas, TX 75266‐0345                                                                                      First Class Mail
Watchung Ave Presbyterian Church                                      Attn: Greta Martin‐Worthy                             170 Watchung Ave                       N Plainfield, NJ 07060                                            office@wapc.net                          Email and First Class Mail
Watchung Avenue Presbyterian Church                                   Attn: Greta Martin‐Worthy                             170 Watchung Ave                       North Plainfield, NJ 07060                                        office@wapc.net                          Email and First Class Mail
Water Of Life Community Church                                        14418 Miller Ave, K                                   Fontana, CA 92336                                                                                        markb@wateroflifecc.org                  Email and First Class Mail
Waterbury Center Community Church                                     Attn: Treasurer, Waterbury Center Community Church    P.O. Box 216                           Waterbury Center, VT 05677                                        wccc1832@gmail.com                       Email and First Class Mail
Waterford Central United Methodist Church                             Attn: Rev Jack Mannschreck                            3882 Highland Rd                       Waterford, MI 48328                                               cmc@ameritech.net                        Email and First Class Mail
Waterloo United Methodist Church                                      Attn: Kay G Crowe                                     1613 Main St                           Columbia, SC 29201                                                chancellor@umcsc.org                     Email and First Class Mail
Waterloo United Methodist Church                                      Attn: Rev Daniel S Bradley                            122 Alice Page Rd                      Waterloo, SC 29384                                                dsbradley@umcsc.org                      Email and First Class Mail
Waterloo United Methodist Church                                      Attn: Rebecca Pezzul                                  21 E Williams St                       Waterloo, NY 13165                                                WUMC13165@gmail.com                      Email and First Class Mail
Waterman United Methodist Church                                      210 W Garfield St                                     Waterman, IL 60556                                                                                       watermanumc@gmail.com                    Email and First Class Mail
Watermark Church                                                      Attn: Steven Deur                                     13060 US Hwy 31                        Grand Haven, MI 49417                                             deur@sentonmission.com                   Email and First Class Mail
Waters Edge United Methodist Church (066011)                          c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Waters Memorial United Methodist Church                               Attn: Janice Moore                                    5400 Mackall Rd                        St Leonard, MD 20685‐2307                                         watersumc@hotmail.com                    Email and First Class Mail
Waterville Union Church                                               Attn: Charles Witherell                               82 Witherell Rd                        Johnson, VT 05656                                                 pjpwitherell@gmail.com                   Email and First Class Mail
Waterville United Methodist Church                                    Attn: Treasurer                                       102 N 5th St                           Waterville, OH 43566                                              treasurer@watervilleumc.org              Email and First Class Mail
Watkins Memorial United Methodist Church                              Attn: Treasurer                                       9800 Westport Rd                       Louisville, KY 40241                                              office@watkinsumc.com                    Email and First Class Mail
Watkinsville First Umc (1331 New High Shoals, Ga)                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                     100 N Tampa St, Ste 2200         Tampa, FL 33602                  erice@bradley.com                        Email and First Class Mail
Watsontown Umc (180442)                                               c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Watts Flats Umc                                                       P O Box 7                                             Ashville, NY 14710                                                                                       dynamicwv@gmail.com                      Email and First Class Mail
Wattsburg United Methodist Church (89945)                             c/o Bentz Law Firm                                    Attn: Leonard Spagnolo                 680 Washington Rd, Ste 200       Pittsburgh, PA 15228             lspagnolo@bentzlaw.com                   Email and First Class Mail
Waukee United Methodist Church                                        Attn: Cyndi Craigmile, Financial Controller           P.O. Box 26                            650 Ashworth Dr                  Waukee, IA 50263                 cyndi@waukeechurch.org                   Email and First Class Mail
                                                                                Case 20-10343-LSS                                                            Doc 2541                                   Filed 04/07/21                                          Page 84 of 87

Waukesha Water Utility                                                                  Attn: Tina Lynne Kadrich                                             P.O. Box 1648                           Waukesha, WI 53187                                                        tkadrich@waukesha‐water.com            Email and First Class Mail
Waurika Umc                                                                             Attn: Janice Bailey Treasurer                                        438 E D Ave                             P.O. Box 67                      Waurika, OK 73573                        umcpastoradam@gmail.com                Email and First Class Mail
Wauwastosa Avenue United Methodist Church                                               Attn: Tyler Emerson Pease                                            1529 Wauwatosa Ave                      Wauwatosa, WI 53213                                                       WAUMC@sbcglobal.net                    Email and First Class Mail
Waverly First United Methodist Church                                                   Attn: Darla Stewart                                                  190 East State St                       Waverly, IL 62692                                                         wavmethodist@royell.org                Email and First Class Mail
Waverly First United Methodist Church Waverly Tn                                        Attn: Paul Holtzinger                                                115 W Main St                           Waverly, TN 37185                                                         paul.holtzinger@gmail.com              Email and First Class Mail
Waverly Hall Umc                                                                        Attn: Jim Christian                                                  P.O. Box 9                              Waverly Hall, GA 31822                                                                                           First Class Mail
Waverly Umc                                                                             c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Waverly Umc                                                                             Attn: Jack C Massey                                                  4370 Olive Branch Rd                    Greenwood, IN 46143                                                       jack.janet@comcast.net                 Email and First Class Mail
Waverly United Methodist Churc                                                          Attn: Lesa Paul,Treasurer                                            158 Chemung St                          Waverly, NY 14892‐1341                                                    wumcscty@gmail.com                     Email and First Class Mail
Waverly United Methodist Church                                                         Attn: Treasurer                                                      8525 Main St                            Martinsville, IN 46151                                                    jack.janet@comcast.net                 Email and First Class Mail
Waverly United Methodist Church                                                         116 W Kelling                                                        Waverly, MO 64096                                                                                                 waverly_umc@yahoo.com                  Email and First Class Mail
Waxham United Methodist Church                                                          c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Waxhaw United Methodist Church                                                          c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wayland United Methodist Church                                                         Attn: Keith Koontz                                                   200 Church St                           Wayland, MI 49348                                                         tkkohtz@charter.net                    Email and First Class Mail
Waymart Calvary United Methodist Church (30386)                                         c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wayne A. Gavioli P.C.                                                                   Wayne A. Gavioli                                                     101 North Middletown Rd                 Nanuet NY 10954                                                           wgav2@aol.com                          Email and First Class Mail
Wayne Brock                                                                             c/o Boy Scouts of America                                            Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                         chase.koontz@scouting.org              Email and First Class Mail
Wayne City First United Methodist Church                                                Lanny Kirby Smith                                                    14677 N Wing St                         Mt Vernon, IL 62864                                                       lannysmith@gmail.com                   Email and First Class Mail
Wayne City First United Methodist Church                                                Attn: Pastor Elton Storey                                            106 Race St                             Wayne City, IN 62895                                                      pastorstorey@charter.net               Email and First Class Mail
Wayne Community Church, Umc                                                             Attn: Rev Angela Rotherham, Pastor                                   P.O. Box 300                            Wayne, ME 04284                                                           pastorwayneumc@gmail.com               Email and First Class Mail
Wayne M Perry                                                                           c/o Boy Scouts of America                                            Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                         chase.koontz@scouting.org              Email and First Class Mail
Wayne State University                                                                  fbo Isaac Ekstrom                                                    42 W Warren Ave                         Detroit, MI 48201‐1347                                                                                           First Class Mail
Wayne Umc                                                                               c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wayne United Methodist Church                                                           Wayne Umc                                                            P.O. Box 56                             Wayne, OH 43466                                                           davey1@davey1.com                      Email and First Class Mail
Wayne United Methodist Church                                                           c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wayne United Methodist Church                                                           Attn: Darrell Todd Hurley                                            P.O. Box 246                            Wayne, WV 25570                                                           toddanddeb2001@msn.com                 Email and First Class Mail
Waynesboro First United Methodist Church                                                Attn: Franklin Lane                                                  P.O. Box 420                            Waynesboro, GA 30830                                                      info@wfumc.org                         Email and First Class Mail
Waynesbro First United Methodist Church                                                 Attn: Steven Bruns                                                   P.O. Box 468                            Waynesbro, MS 39367                                                       waynesbrofirstmethodist@gmail.com      Email and First Class Mail
Waynesville United Methodist Church                                                     Attn: Michael E Deborde                                              297 N St                                Waynesville, OH 45068                                                     Pastor@waynesvilleumc.org              Email and First Class Mail
Waynesville United Methodist Church                                                     Attn: Treasurer, Waynsville Umc                                      297 N St                                Waynesville, OH 45068                                                     Pastor@waynesvilleumc.org              Email and First Class Mail
Waynesville United Methodist Church                                                     Attn: Cheryl Wood & Patrick J Wadleigh                               301 Hwy T                               Waynesville, MO 65583                                                     waynesvilleumc@gmail.com               Email and First Class Mail
Waynoka United Methodist Church                                                         Attn: Leon Veazey                                                    110 S Flynn                             Waynoka, OK 73860                                                                                                First Class Mail
Wayside Presbyterian Church                                                             Attn: Matthew W Mccullough                                           100 State St, Ste 700                   Erie, PA 16507                                                            mmccullough@mijb.com                   Email and First Class Mail
Wayside Presbyterian Church                                                             Attn: Financial Secretary                                            1208 Asbury Rd                          Erie, PA 16505‐1304                                                       steward@wayside‐erie.org               Email and First Class Mail
Wayside United Methodist Church                                                         Attn: Darlene Phillips                                               3001 Grand Central Ave                  Vienna, WV 26105                                                          office@waysideumc.org                  Email and First Class Mail
Wayside United Methodist Church                                                         Attn: Terry Jeffers                                                  P.O. Box 371                            Clinton, IN 47842                                                         waysideumchurch@gmail.com              Email and First Class Mail
Wayside United Methodist Church ‐ Ocean                                                 c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wd Boyce Council, Bsa                                                                   614 NE Madison Ave                                                   Peoria, IL 61603‐3886                                                                                                                                    First Class Mail
We Are One United Methodist Church                                                      Attn: Jerrold Mitchell, Treasurer                                    1315 West Mcdowell Rd                   Jackson, MS 39204                                                         jermit776@yahoo.com                    Email and First Class Mail
Wealth‐X Pte Ltd                                                                        Marina Bay Financial Centre                                          8 Marina Blvd, 05‐02                    Singapore, 018981                Singapore                    Singapore                                          First Class Mail
Weary Davis, Lc                                                                         Attn: Victor A Davis, Jr                                             819 N Washington St                     Junction City, KS 66441                                                   vicdavis@wearydavis.com                Email and First Class Mail
Weaver First United Methodist Church                                                    Attn: Matthew Headley                                                713 Timber Way                          Weaver, AL 36277                                                          matt.headley@umcna.org                 Email and First Class Mail
Webb Memorial United Methodist Church                                                   Attn: Cameron Edwards                                                370 Ky 109                              Clay, KY 42404                                                            cedwards6868@gmail.com                 Email and First Class Mail
Webb Memorial United Methodist Church                                                   Attn: Cameron Lee Edwards                                            370 Ky 109                              Clay, KY 42404                                                            cedwards6868@gmail.com                 Email and First Class Mail
Webberville United Methodist Church                                                     Attn: Larry Salstrom, Finance Chair                                  4215 E Holt Rd                          Webberville, MI 48892                                                     larry_salstrom@yahoo.com               Email and First Class Mail
Weber State University                                                                  fbo Miguel Gonzalez Quintanilla                                      3885 W Campus Dr 1136                   Ogden, UT 84408‐1136                                                                                             First Class Mail
Webster Hills United Methodist Church                                                   Attn: Kristin Lamprecht                                              698 W Lockwood                          Webster Groves, MO 63119                                                                                         First Class Mail
Webster Springs First Methodist Church                                                  Attn: Michael Hall                                                   120 Church St                           Webster Springs, WV 26288                                                                                        First Class Mail
Webster United Methodist                                                                600 N Bompart Ave                                                    Webster Groves, MO 63119                                                                                          shrichert@earthlink.net                Email and First Class Mail
Weddington                                                                              c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wedgewood United Methodist Church                                                       Attn: Administrative Council Chairperson                             2350 Wedgewood Dr                       Akron, OH 44312                                                           msummers@apvocatings.com               Email and First Class Mail
Wehnwood Umc (176085)                                                                   c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Weiner United Methodist Church                                                          c/o Friday, Eldredge & Clark LLP                                     Attn: Lindsey Emerson Raines            400 W Capitol Ave, Ste 2000      Little Rock, AR 72201                    lraines@fridayfirm.com                 Email and First Class Mail
Weiner United Methodist Church                                                          Attn: Michael Gillis                                                 P.O. Box 6                              Weiner, AR 72479                                                          mgillis@ricebelt.net                   Email and First Class Mail
Weirs United Methodist Church, Attn: Treasurer                                          Attn: Julie Fletcher                                                 P.O. 03247                              Laconia, NH 03247                                                         Weirsumc1@myfairpoint.net              Email and First Class Mail
Weitz & Luxemberg, P.C                                                                  Samantha Breakstone                                                  286 Stonebridge Cir                     Savannah GA 31419                                                         sbreakstone@weitxlux.com               Email and First Class Mail
Weitz & Luxemberg, P.C                                                                  Samantha Breakstone                                                  700 Broadway                            New York NY 10003                                                         sbreakstone@weitzlex.com               Email and First Class Mail
Weitz & Luxemberg, P.C                                                                  Samantha Breakstone                                                  700 Broadway                            New York NY 10003                                                         sbreakstone@weitzlux.com               Email and First Class Mail
Welborne Umc                                                                            c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Weldon United Methodist Church                                                          Attn: Cherene White                                                  49 Oak St, P.O. Box 86                  Weldon, IL 61882                                                          gwcw1971@yahoo.com                     Email and First Class Mail
Weller Green Toups & Terrell LLP                                                        Mitchel A. Toups                                                     2615 Calder Ave. Ste 400                Beaumont TX 77702                                                         matoups@wgtlaw.com; ctuck@rpwb.com     Email and First Class Mail
Weller Green Toups & Terrell LLP                                                        Mitchel A. Toups                                                     2615 Calder Ave. Ste 400                Beaumont TX 77702                                                         matoups@wgttlaw.com; ctuck@rpwb.com    Email and First Class Mail
Weller Green Toups & Terrell LLP, Richardson Patrick Westbrook & Brickman LLC           T. Christopher Tuck                                                  1037‐A Chuck Dawley Blvd                Mt. Pleasant SC 29464                                                     matoups@wgttlaw.com ; ctuck@rpwb.com   Email and First Class Mail
Wellfleet United Methodist Church                                                       Attn: Sieglinde Rogers                                               246 Main St                             Wellfleet, MA 02667                                                                                              First Class Mail
Wells Fargo Financial Leasing, Inc                                                      800 Walnut St                                                        Des Moines, IA 50309‐3605                                                                                                                                First Class Mail
Wells Fargo Merchant Services                                                           1655 Grant St 3rd Fl                                                 Concord, CA 94520‐2600                                                                                                                                   First Class Mail
Wells Fargo Vendor Fin Serv                                                             P O Box 70239                                                        Philadelphia, PA 19176‐0239                                                                                                                              First Class Mail
Wells United Methodist Church                                                           Attn: Susan Hardman‐Zimmerman                                        289 Main St                             Poultney, VT 05764                                                        shardman‐zimmerman@susumc.org          Email and First Class Mail
Wellsboro Umc (07430)                                                                   c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wellsburg United Methodist Church                                                       Attn: William Watson                                                 800 Main St                             Wellsburg, WV 26070                                                       wewalaw@aol.com                        Email and First Class Mail
Wellspring United Methodist Church, Inc ‐ Georgetown                                    c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wellston Hope United Methodist Church                                                   3248 Lesmil Rd                                                       Wellston, OH 45692                                                                                                garyst2@frontier.com                   Email and First Class Mail
Wellsville First United Methodist Church                                                Attn: Truett Sweeting                                                79 Madison St                           Wellsville, NY 14895                                                      truswe@eznet.net                       Email and First Class Mail
Wendell United Methodist Church                                                         c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wendell United Methodist Church                                                         P O Box 1925                                                         Wendell, NC 27591                                                                                                 pastor@wendellumc.org                  Email and First Class Mail
Wendy Paige                                                                             47 Maple Ave                                                         Monroe, NY 10950                                                                                                  Mumc1849@frontier.net                  Email and First Class Mail
Wentzville United Methodist Church                                                      Attn: Rev Mark Dumas                                                 725 Wall St                             Wentzcille, MO 63385                                                      markdumas@wentzville‐umc.net           Email and First Class Mail
Wepay, Inc                                                                              350 Convention Way, Ste 200                                          Redwood City, CA 94063‐1436                                                                                                                              First Class Mail
Wesley Chapel Umc                                                                       c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley Chapel Umc                                                                       Attn: Joe Riddle                                                     11025 County Rd 15                      Florence, AL 35633                                                        joe.riddle@umcna.org                   Email and First Class Mail
Wesley Chapel Umc (Marietta)                                                            c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley Chapel United Methodist Church                                                   c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley Chapel United Methodist Church                                                   Attn: Paul Scott Knowlton                                            128 Wesley Chapel Dr                    Ridgeley, WV 26753                                                        psknowlton@gmail.com                   Email and First Class Mail
Wesley Chapel United Methodist Church                                                   Attn: Richard Alstott                                                2100 Hwy 150                            Floyds Knobs, IN 47119                                                    secretary@wesleychapel.org             Email and First Class Mail
Wesley Chapel United Methodist Church                                                   Attn: Reginald Mann, Trustees Chair Wesley Chapel Umc                9227 River Rd                           South Chesterfield, VA 23803                                              wesleychapelumc.va@gmail.com           Email and First Class Mail
Wesley Chapel United Methodist Church (32102473)                                        c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley Chapel United Methodist Church Of Lake City                                      Attn: Rev Amiri B Hooker                                             1814 Citadel St                         Florence, SC 29505                                                        abhooker@umcsc.org                     Email and First Class Mail
Wesley Chapel United Methodist Church Of Lake City                                      Attn: Kay G Crowe                                                    1613 Main St                            Columbia, SC 29201                                                        chancellor@umcsc.org                   Email and First Class Mail
Wesley Coleman                                                                          c/o Boy Scouts of America                                            Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                         chase.koontz@scouting.org              Email and First Class Mail
Wesley Freedom United Methodist Church                                                  Attn: Cindy Hinson, Treasurer                                        961 Johnsville Rd                       Eldersburg, MD 21784                                                      chinson@wesleyfreedom.org              Email and First Class Mail
Wesley Freedom United Methodist Church                                                  Iattn: an Christopher Collier                                        961 Johnsville Rd                       Sykesville, MD 21784                                                      icollier@wesleyfreedom.org             Email and First Class Mail
Wesley Grace Umc                                                                        c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley Grove Umc                                                                        23640 Woodfield Rd                                                   Gaithersburg, MD 20882                                                                                            pastorkaren24@msn.com                  Email and First Class Mail
Wesley Grove Umc                                                                        Attn: Karen                                                          23612 Woodfield Rd                      Gaithersburg, MD 20882‐2818                                               pastorkaren24@msn.com                  Email and First Class Mail
Wesley Grove Umc                                                                        Attn: Karen Davis                                                    23640 Woodfield Rd                      Gaithersburg, MD 20882‐2818                                               pastorkaren24@msn.com                  Email and First Class Mail
Wesley Grove United Methodist Church                                                    Attn: J Richard Monarch                                              23640 Woodfield Rd                      Gaithersburg, MD 20882‐2818                                               WesleyGrove208@verizon.net             Email and First Class Mail
Wesley Grove United Methodist Church                                                    Attn: Elizabeth A Lemaster                                           1320 Dorsey Rd                          Hanover, MD 21076‐1453                                                    wgumcoffice@gmail.com                  Email and First Class Mail
Wesley J Smith                                                                          c/o Boy Scouts of America                                            Attn: Chase Koontz                      1325 W Walnut Hill Ln            Irving, TX 75015                         chase.koontz@scouting.org              Email and First Class Mail
Wesley Mechanicsburg (178506)                                                           c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley Memorial                                                                         c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley Memorial                                                                         6100 Memorial Hgwy                                                   Tamoa, FL 33615                                                                                                                                          First Class Mail
Wesley Memorial                                                                         825 Wesley Dr                                                        Statesville, NC 28677                                                                                                                                    First Class Mail
Wesley Memorial Umc                                                                     Attn: Duane R Partin                                                 1401 S College Rd                       Wilmington, NC 28403‐5198                                                 drpartin1@gmail.com                    Email and First Class Mail
Wesley Memorial Umc                                                                     c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley Memorial Umc                                                                     824 Startling Wy                                                     Martinsville, VA 24112                                                                                                                                   First Class Mail
Wesley Memorial United Methodist                                                        c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley Memorial United Methodist                                                        4141 Deleon St                                                       Ft Myers, FL 33901                                                                                                                                       First Class Mail
Wesley Memorial United Methodist Church                                                 6314 E Brainerd Rd                                                   Chattanooga, TN 37421                                                                                             eebemt@gmail.com                       Email and First Class Mail
Wesley Memorial United Methodist Church                                                 Attn: Ramon D Torres III                                             3405 Peerless Rd Nw                     Cleveland, TN 37312                                                       ramon@wesleymemorialchurch.com         Email and First Class Mail
Wesley Memorial United Methodist Church                                                 Attn: Ron B Malone                                                   225 Princeton Rd                        Johnson City, TN 37601                                                    wesley@wesleymemorialumc.org           Email and First Class Mail
Wesley Memorial United Methodist Church                                                 Wesley Memorial Umc                                                  1211 Westmead St                        Decatur, AL 35601                                                         wesleyumc@wesleywired.org              Email and First Class Mail
Wesley Morgan                                                                           1028 Red Oak Dr                                                      Plainfield, IN 46168                                                                                              wmorgan@indy.rr.com                    Email and First Class Mail
Wesley St Pete                                                                          c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley Umc                                                                              c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley Umc                                                                              Attn: Virginia A Doran                                               P.O. Box 386                            Wareham, MA 02571                                                         pweselyumcwareham@gmail.com            Email and First Class Mail
Wesley Umc                                                                              Attn: William Frederick Bouse                                        4201 N Texas Ave                        Bryan, TX 77807                                                           wesleyumcbryan@gmail.com               Email and First Class Mail
Wesley Umc                                                                              2075 Meadowlane Ave                                                  W Melbourne, FL 32904                                                                                                                                    First Class Mail
Wesley Umc ‐ Fresno                                                                     Attn: Kimberli Parenteau ‐ Treasurer                                 1343 E Barstow Ave                      Fresno, CA 93710                                                          office@wesleyfresno.org                Email and First Class Mail
Wesley Umc (03570)                                                                      c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley Umc (03570)                                                                      c/o Bentz Law Firm                                                   Attn: Sean Bollman                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley Umc Franklin Sq                                                                  Wesley Umc                                                           619 Fenworth Blvd                       Franklin Square, NY 11010‐3535                                            wesleyfsumc@yahoo.com                  Email and First Class Mail
Wesley Umc Of Hadley                                                                    Richard Blatchly                                                     327 Shutesbury Rd                       Amherst, MA 01002                                                         blatchara@comcast.net                  Email and First Class Mail
Wesley Umc Of Sacramento                                                                Attn: Marvel Ralls                                                   5010 15th Ave                           Sacramento, CA 95820                                                      mralls@frontier.net                    Email and First Class Mail
Wesley Umc S Plainfield                                                                 c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley United Methodist (4540)                                                          c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley United Methodist Church                                                          Chairof Trustees, Wesley United Methodist Church                     P.O. Box 864                            Greenville, TX 75402                                                      admin@wesleyumcgreenville.org          Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Rev David Mckinney (Pastor)                                    1000 Day Hollow Rd                      Endicott, NY 13760                                                        circuitrider557@gmail.com              Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Daniel Genan                                                   55 Woodland St                          Lincoln, RI 02865                                                         dangenannt@comcast.net                 Email and First Class Mail
Wesley United Methodist Church                                                          c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley United Methodist Church                                                          c/o Bradley Arant Boult Cummings, LLP                                Attn: Edwin G Rice                      100 N Tampa St. Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Willie Edward Everett                                          107 Trailblazer Dr                      Bastrop, TX 78602                                                         everettwill@me.com                     Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Rev Jeff Lathrop                                               1600 4th Ave N                          Grand Forks, ND 58203                                                     gfwesley@midconetwork.com              Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Virginia A Doran                                               485 Main St                             Wareham, MA 02571                                                         ginnyd@bu.edu                          Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Gerald Willis Krueger                                          761 Florida Ave                         Oshkosh, WI 54902‐6549                                                    gwkrueger@new.rr.com                   Email and First Class Mail
Wesley United Methodist Church                                                          8 North St                                                           Salem, MA 01970                                                                                                   info@salemwesley.org                   Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Sandralee Hitchcock                                            34 Pleasant St                          E Windsor, CT 06088                                                       jeeplady43@sbcglobal.net               Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Jeff Slemp                                                     922 West Republic Rd                    Springfield, MO 65807                                                     jslemp@wesleymethodist.com             Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Becky Mcmahen                                                  300 N Cumberland Ave                    Russellville, AR 72801‐2510                                               lraines@fridayfirm.com                 Email and First Class Mail
Wesley United Methodist Church                                                          c/o Friday, Eldredge & Clark LLP                                     Attn: Lindsey Emerson Raines            400 W Capitol Ave, Ste 2000      Little Rock, AR 72201                    lraines@fridayfirm.com                 Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Mark A Larsen                                                  215 4th St W                            P.O. Box 174                     Edgeley, ND 58433‐0174                   markalarsen@yahoo.com                  Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Sue B Bright                                                   209 Oakley Dr                           Marshall, TX 95672                                                        mbright@sbcglobal.net                  Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Nancy Mix                                                      4600 60th St                            Kenosha, WI 53144                                                         nmix@kenoshawesley.org                 Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Thomas Augustine, Treasurer & Larry Joseph Frank, Ttee Chair   85 Stanford Ave                         Pueblo, CO 81005                                                          office@wesleyumcpueblo.org             Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Gary E Robinson Chain of Trustees                              114 Main St                             Worcester, MA 01608                                                       office@westworc.org                    Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Craig Michael Luttrell                                         1405 S Pennsylvania Ave                 Mason City, IA 50401                                                      pastorcraig@mcwesley.org               Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Heather Anne Kattan                                            80 Beacon St                            Framingham, MA 01701                                                      pastorfumcl@verizon.com                Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Rev Heather Kattan                                             8 Fairbanks Way                         Framingham, MA 01701                                                      pastorfumcl@verizon.com                Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Lynn Maggie Blair Trygstad                                     21 E Franklin Ave                       Naperville, IL 60540                                                      pastrtedd@ymail.com                    Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Henrietta D Airllo                                             55 N Main St                            P.O. Box 286                     E Windsor, CT 06088                      revricki2@gmail.com                    Email and First Class Mail
Wesley United Methodist Church                                                          3810 Major Dr                                                        Beaumont, TX 77713                                                                                                rivey@wesleyumc.com                    Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Tracy Lichliter                                                3409 Ajax Rd                            St Joseph, MO 64503                                                       stjoewesley@gmail.com                  Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Rev Thomas Corum                                               2206 4th St                             Charleston, IL 61920‐3903                                                 tcorum@charlestonwesley.org            Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Reverend Sylvester E Chase                                     1164 San Bernard St                     Austin, TX 78702                                                          thedeskofwesley@sbcglobal.net          Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Teena Woodworth                                                2310 E Oak St                           Conway, AR 72032                                                          twoody888@gmail.com                    Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Linda S Yost                                                   3239 Carrollton Rd                      Hampstead, MD 21074‐1912                                                  wesley@wesleychurch‐hampstead.org      Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Kenneth Towers, Jr                                             102 E Laurel St                         Georgetown, DE 19947‐1430                                                 Wesleychurch102@comcast.net            Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Treasurer, Wesley Umc                                          1406 E Austin Ave                       Harlingen, TX 78550                                                       wesleychurchsecretary@hotmail.com      Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Debra W Gard                                                   511 Airline Rd                          Columbus, MS 39702                                                        wesleyhelpdesk@gmail.com               Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Larry Bunnell                                                  113 E 9th St                            Trenton, MO 64683                                                         wesleyumchurch@outlook.com             Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Melvin C Mitchell Sr                                           544 Government St                       Baton Rouge, LA 70802‐6115                                                wesleyunitedmethodist@gmail.com        Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Manuel Loaeza                                                  1700 E 6th St                           Sioux Falls, SD 57103                                                     wumc1700@outlook.com                   Email and First Class Mail
Wesley United Methodist Church                                                          Attn: Zeke Allen                                                     2200 Phoenix                            Fort Smith, AR 72901                                                      zeke.allen@arumc.org                   Email and First Class Mail
Wesley United Methodist Church                                                          1385 Oakway Rd                                                       Eugene, OR 97401                                                                                                                                         First Class Mail
Wesley United Methodist Church                                                          14 N 48th Ave                                                        Yakima, WA 98908                                                                                                                                         First Class Mail
Wesley United Methodist Church                                                          209 S State St                                                       Dover, DE 19901                                                                                                                                          First Class Mail
Wesley United Methodist Church                                                          500 Leawood Dr                                                       Parsons, KS 67357                                                                                                                                        First Class Mail
Wesley United Methodist Church ‐ Elkton                                                 c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley United Methodist Church ‐ Marco Island                                           c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley United Methodist Church (177466)                                                 c/o Bentz Law Firm                                                   Attn: Sean Bollman                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley United Methodist Church (177466)                                                 c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley United Methodist Church (178461)                                                 c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley United Methodist Church (4200)                                                   c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley United Methodist Church (89400)                                                  c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley United Methodist Church (89400)                                                  c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley United Methodist Church (99944)                                                  c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley United Methodist Church (99944)                                                  c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo & Daniel Maier   680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
Wesley United Methodist Church (Sikeston, Mo)                                           Attn: Larry Gregory                                                  600 Pine St                             P.O. Box 472                     Sikeston, MO 63801                       churchoffice@wesleyumcsikeston.com     Email and First Class Mail
Wesley United Methodist Church 825 N Belair Rd Evans, Ga 3                              c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
Wesley United Methodist Church At Frederica                                             6520 Frederica Rd                                                    St Simons Island, GA 31522                                                                                        churchoffice@wesleyssi.org             Email and First Class Mail
Wesley United Methodist Church Bakersfield                                              Attn: Nicolas Strobel, Chair of Trustees                             1314 Oswell St                          Bakersfield, CA 93306                                                     Lnstrobel@earthlink.net                Email and First Class Mail
Wesley United Methodist Church Brla                                                     Attn: Melvin Mitchell Sr Administrative Council Wumc                 544 Government St                       Baton Rouge, LA 70802‐6115                                                mitch.mitchell999@gmail.com            Email and First Class Mail
Wesley United Methodist Church Of Bloomington, Inc                                      502 E Front                                                          Bloomington, IL 61701                                                                                             depewlaw@aol.com                       Email and First Class Mail
Wesley United Methodist Church Of Culver                                                Attn: Thomas Harzula Jr                                              511 School St                           Culver, IN 46511                                                          tom.harzula@inumc.org                  Email and First Class Mail
Wesley United Methodist Church Of El Reno                                               Attn: Treasurer                                                      101 S Barker Ave                        El Reno, OK 73036                                                         administration@wesleyelreno.org        Email and First Class Mail
Wesley United Methodist Church Of Hartsville, Inc                                       Attn: Rev Robert A Adams                                             145 E College Ave                       Hartsville, SC 29550                                                      raadams@umcsc.org                      Email and First Class Mail
Wesley United Methodist Church Of Hibbing                                               Attn: Andrew Petter                                                  303 E 23rd St                           Hibbing, MN 55746‐1916                                                    office@unitedmethodisthibbing.org      Email and First Class Mail
Wesley United Methodist Church Of Johns Island                                          Attn: Kay G Crowe                                                    1613 Main St                            Columbia, SC 29201                                                        chancellor@umcsc.org                   Email and First Class Mail
Wesley United Methodist Church Of Johns Island                                          Attn: Vernell Brown                                                  2907 Cane Slash Rd                      Johns Island, SC 29457                                                    vernell310@att.net                     Email and First Class Mail
Wesley United Methodist Church Of Johns Island                                          Attn: Vernell Brown                                                  2718 River Rd                           Johns Island, SC 29455                                                    vernell310@att.net                     Email and First Class Mail
Wesley United Methodist Church Of Medford                                               Attn: Shinhyung Ahn                                                  100 Winthrop St                         Medford, MA 02155                                                         bostonwesley@gmail.com                 Email and First Class Mail
Wesley United Methodist Church Of Muscatine                                             Attn: Pastor, Wesley Umc                                             400 Iowa Av                             Muscatine, IA 52761                                                       brian@wesleyonline.org                 Email and First Class Mail
Wesley United Methodist Church Of San Jose                                              Attn: Dale I Sasaki, Treasurer                                       566 N 5th St                            San Jose, CA 95112                                                        office@wesleysj.net                    Email and First Class Mail
Wesley United Methodist Church of Shawnee Oklahoma                                      Attn: Trustee of Wesley UMC                                          302 E. Independence                     Shawnee, OK 74804                                                         wesleychurchoffice@sbcglobal.net       Email and First Class Mail
Wesley United Methodist Church Oklahoma City                                            Attn: Robert Sheets                                                  3100 Rosewood Ln                        Oklahoma City, OK 73120                                                   rnsheets@philipsmurrah.com             Email and First Class Mail
Wesley United Methodist Church Oklahoma City                                            c/o Philips Murrah Pc                                                Attn: Robert Noel Sheets                101 Robinson Ave, 13th Fl        Oklahoma City, OK 73102                                                         First Class Mail
Wesley United Methodist Church Springfield                                              Attn: Ishelli Whyte                                                  741 State St                            Springfield, MA 01109                                                     ishelli@msn.com                        Email and First Class Mail
Wesley United Methodist Church Springfield                                              Attn: Silesia Mckenzie                                               741 State St                            Springfield, MA 01109                                                     silesia52@aol.com                      Email and First Class Mail
Wesley United Methodist Church Waterbury                                                Attn: Treasurer                                                      P.O. Box 214                            56 S Main St                     Waterbury, VT 05676                      wtbskip@comcast.net                    Email and First Class Mail
Wesley United Methodist Church, Concord Nh                                              Attn: Treasurer                                                      79 Clinton St                           Concord, NH 03301‐2300                                                    concordwumc@gmail.com                  Email and First Class Mail
Wesley United Methodist Church, Hadley Ma                                               Attn: Trustees, Wesley Umc                                           98 N Maple St                           Hadley, MA 01035                                                          blatchara@comcast.net                  Email and First Class Mail
Wesley United Methodist Church, Inc                                                     Attn: W E Yeager                                                     5405 E Commons Dr                       Mooresville, IN 46158                                                     weyeager@att.net                       Email and First Class Mail
Wesley United Methodist Church, Jefferson City, Missouri                                Attn: Thomas Vansant                                                 2727 Wesley Dr                          Jefferson City, MO 65109                                                                                         First Class Mail
Wesley United Methodist Church, Macomb                                                  Attn: Rev Dr Scott Grulke                                            1212 W Calhoun St                       Macomb, IL 61455                                                          pastorscott@macombwesleyumc.com        Email and First Class Mail
Wesley United Methodist Church, Sulphur Springs, Tx                                     Attn: Chairman of Board of Trustees                                  614 Texas St                            Sulphur Springs, TX 75482                                                 hsfoster52@yahoo.com                   Email and First Class Mail
Wesleyan Chapel United Methodist Church (Wilmington Nc)                                 Attn: Sandra Stephenson                                              10255 US Hwy 17 N                       Wilmington, NC 28411                                                      churchoffice@wesleyanchapel.org        Email and First Class Mail
Wesleyan University                                                                     fbo Steven Fields                                                    237 High St                             Middletown, CT 06459‐3208                                                                                        First Class Mail
West Addison United Methodist Church                                                    Attn: Michael Doran                                                  3 Country Commons, Ste 3A               Hopkins Rd                       Vergennes, VT 05491                      mkdoran9@gmail.com                     Email and First Class Mail
West Addison United Methodist Church                                                    Michael Kennith Doran                                                10 Church St, Route & Jersey St         West Addison, VT 05491                                                    mkdovan9@gmail.com                     Email and First Class Mail
West Baldwin United Methodist Church                                                    Attn: Patricia T Sunderland                                          92 Depot Rd                             West Baldwin, ME 04091                                                    sunderla4276@roadrunner.com            Email and First Class Mail
West Belmar United Methodist Church 1000 17Th Ave Wall Town                             c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
West Branch Charge (181322)                                                             c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
West Branch Charge (181958)                                                             c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
West Branch Charge (189180)                                                             c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
West Branch Charge (189203)                                                             c/o Bentz Law Firm                                                   Attn: Sean Bollman                      680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
West Branch Charge (189203)                                                             c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
West Branch First Umc                                                                   Attn: Arlene Martin                                                  2490 W State Rd                         West Branch, MI 48661                                                     office@westbranchfumc.org              Email and First Class Mail
West Branch United Methodist Church (60311)                                             c/o Bentz Law Firm                                                   Attn: Leonard Spagnolo                  680 Washington Rd, Ste 200       Pittsburgh, PA 15228                     lspagnolo@bentzlaw.com                 Email and First Class Mail
West Burke United Methodist Church                                                      Attn: Pastor                                                         P.O. Box 543                            Lyndonville, VT 05851                                                                                            First Class Mail
West Burlington United Methodist Church                                                 Attn: Pastor Or Treasurer & Rev Elizabeth A Bell                     300‐308 Broadway                        West Burlington, IA 52655                                                 wbumc@q.com                            Email and First Class Mail
West Chelmsford United Methodist Church                                                 Attn: Rev Angus Mack Hagins                                          242 Main St                             N Chelmsford, MA 01863‐2106                                               office@wcumc.us                        Email and First Class Mail
West Chicago First                                                                      643 E Washington St                                                  West Chicago, IL 60186                                                                                            pastoravani@yahoo.com                  Email and First Class Mail
West Congregational Church, Inc Ucc                                                     c/o the Tamposi Law Group, Pc                                        Attn: Peter N Tamposi                   159 Main St                      Nashua, NH 03060                         peter@thetamposilawgroup.com           Email and First Class Mail
West Covina United Methodist Church                                                     Attn: Pastor James E Brooking                                        718 S Azusa Ave                         West Covina, CA 91791                                                     wcumcoffice1@verizon.net               Email and First Class Mail
West Cumberland United Methodist Church                                                 Attn: Rev Charles Hale                                               33 Old Thompson Rd                      Buxton, ME 04093                                                          hacharl333@aol.com                     Email and First Class Mail
West Des Moines United Methodist Church                                                 720 Grand Ave                                                        West Des Moines, IA 50265                                                                                         rolson@wdmumc.org                      Email and First Class Mail
West Dundee First                                                                       318 W Main St                                                        West Dundee, IL 60118                                                                                             wwitt@barringtonumc.com                Email and First Class Mail
West End Umc                                                                            Attn: Duane A Coppeler                                               P.O. Box 276                            West End, NC 27376                                                        weumc@earthlink.net                    Email and First Class Mail
West End United Methodist Church                                                        Attn: Sandra Durbin, Church Financial Officer                        2200 West End Ave                       Nashville, TN 37203                                                       davisturner@comcast.net                Email and First Class Mail
West End United Methodist Church Roanoke                                                Attn: Ev Werness, Treasurer, West End Umc                            1221 Campbell Ave Sw                    Roanoke, VA 24016                                                         benlockhart@vaumc.org                  Email and First Class Mail
West End United Methodist Church Roanoke Va                                             Attn: Ev Werness, Treasurer, West End Umc                            1221 Campbell Ave Sw                    Roanoke, VA 24016                                                         benlockhart@vaumc.org                  Email and First Class Mail
West End Unted Methodist                                                                Attn: Spencer Clemons                                                906 Tunstil Rd Sw                       Hartselle, AL 35640                                                       k.clemons@charter.net                  Email and First Class Mail
West End Unted Methodist                                                                Attn: Spencer Clemons                                                410 St Claire St                        Hartselle, AL 35640                                                                                              First Class Mail
West Enosburg United Methodist Church                                                   Attn: Darlene Wright                                                 1811 Horseshoe Cir                      Enosburg Falls, VT 05450                                                                                         First Class Mail
West Exeter United Methodist Church                                                     Attn: Sharon Rankins‐Burd                                            1115 North Winfield Rd                  West Winfield, NY 13491                                                   pastorsharonrankinsburd@gmail.com      Email and First Class Mail
West Farms Umc 153 Casino Dr Farmingdale, Nj 07727                                      c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          ERICE@BRADLEY.COM                      Email and First Class Mail
West Fort Ann Umc                                                                       Attn: Hannah Mudge                                                   58 Greenmount Cem Ln                    Whitehall, NY 12887                                                       hannah.marie.mudge@gmail.com           Email and First Class Mail
West Fulton United Methodist Church                                                     P O Box 41                                                           West Fulton, NY 12194                                                                                             mikeccpinc@hotmail.com                 Email and First Class Mail
West Grove Umc                                                                          c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
West Grove United Methodist Church                                                      c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
West Hartford United Methodist Church                                                   Attn: Kenneth H Loveland                                             1358 New Britain Ave                    West Hartford, CT 06110                                                   khloveland@gmail.com                   Email and First Class Mail
West Hartford United Methodist Church                                                   Attn: Ken Shuskus                                                    1358 New Britain Ave                    West Hartford, CT 06110                                                   whumc1959@gmail.com                    Email and First Class Mail
West Heights United Methodist Church                                                    c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
West Helena United Methodist Church                                                     Attn: Edward Schieffler                                              109 N 6th St                            W Helena, AR 72390                                                        eschieffler@gmail.com                  Email and First Class Mail
West Highlands United Methodist Church ‐ Kennewick                                      c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
West Hills United Methodist Church                                                      P O Box 467                                                          Huntington Station, NY 11746                                                                                      melollett@gmail.com                    Email and First Class Mail
West Jefferson United Methodist Church                                                  c/o Bradley Arant Boult Cummings LLP                                 Attn: Edwin G Rice                      100 N Tampa St, Ste 2200         Tampa, FL 33602                          erice@bradley.com                      Email and First Class Mail
West Kennebunk United Methodist Church                                                  Attn: Edward Anthony Bove                                            160 Alfred St                           P.O. Box 532                     W Kennebunk, ME 04094                    wkumc@hotmail.com                      Email and First Class Mail
                                                                                        Case 20-10343-LSS                                                                             Doc 2541                             Filed 04/07/21                                                 Page 85 of 87

West Lafayette United Methodist Church                                                                              Attn: William Owens                                               P.O. Box 787                     413 1/2 Main St                    Coshocton, OH 43812                              bill@owensmanning.com                             Email and First Class Mail
West Lawn Umc                                                                                                       c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
West Liberty United Methodist Church                                                                                Attn: Robert Stevenson                                            20501 W Liberty Rd               White Hall, MD 21161                                                                cemeteryma@aol.com                                Email and First Class Mail
West Liberty United Methodist Church, Inc                                                                           Attn: Howard B Elam Jr                                            550 Main St                      West Liberty, KY 41472                                                              howard.elam@cbwl.cc                               Email and First Class Mail
West Lubec United Methodist Church                                                                                  Attn: John E Goodwin                                              411 Shackford St                 Eastport, ME 04631                                                                  phjegood@aol.com                                  Email and First Class Mail
West Market Street United Methodist Church                                                                          c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
West Middleton Lutheran Church                                                                                      Attn: Pastor Connie Matye                                         3763 Pioneer Rd                  Verona, WI 53593                                                                    admin@wmlchurch.org                               Email and First Class Mail
West Milan United Methodist Church                                                                                  Attn: Andrew Mullins                                              57 W Village Rd                  Milan, NH 03588                                                                                                                       First Class Mail
West Milford Presbyterian Church                                                                                    Attn: Richard Hepp                                                13 Alvin Rd                      West Milford, NJ 07480                                                              rich.hepp.ee@gmail.com                            Email and First Class Mail
West Milford Presbyterian Church                                                                                    Attn: Secretary / Finance Chair                                   1452 Union Valley Rd             West Milford, NJ 07480‐1339                                                         rich.hepp.ee@gmail.com                            Email and First Class Mail
West Milford Presbyterian Church                                                                                    Attn: Secretary / Finance Chair                                   1452 Union Valley Rd             West Milford, NJ 07480‐1339                                                                                                           First Class Mail
West Milford United Methodist Church                                                                                Attn: Bonnie Kay Starkey                                          840 Main St                      West Milford, WV 26451                                                              wmumc@hotmail.com                                 Email and First Class Mail
West Milford United Methodist Church                                                                                Attn: Penny Hines                                                 P.O. Box 28                      West Milford, WV 26431                                                                                                                First Class Mail
West Milton Umc (4733)                                                                                              c/o Bentz Law Firm                                                Attn: Leonard Spagnolo           680 Washington Rd, Ste 200         Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                            Email and First Class Mail
West Newton Umc                                                                                                     6843 Mendenhall Rd                                                Indianapolis, IN 46221                                                                                               anne.gatts@inumc.org                              Email and First Class Mail
West Park                                                                                                           c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
West Plano Presbyterian Church                                                                                      2709 Custer Rd                                                    Plano, TX 75075                                                                                                      office@westplanopresbyterian.org                  Email and First Class Mail
West Point Assoc Of Graduates                                                                                       698 Mills Rd                                                      West Point, NY 10996‐1611                                                                                                                                              First Class Mail
West Point Umc                                                                                                      c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
West Point United Methodist Church                                                                                  Attn: Pastor / Treasurer                                          6910 Main St                     Westpoint, IN 47992                                                                 russ.alley@inumc.org                              Email and First Class Mail
West Portland United Methodist Church                                                                               c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
West Ridge United Methodist Church                                                                                  c/o Granite District NE Annual Conference                         Attn: Rev Taesung Kang           19 Norwich St                      Concord, NH 03301                                grds@neumc.org                                    Email and First Class Mail
West Rindge United Methodist Church                                                                                 Attn: Rev Taesung Kang                                            19 Norwich St                    Concord, NH 03301                                                                   GRDS@neumc.org                                    Email and First Class Mail
West River United Methodist Center                                                                                  Attn: Christopher Schlieckert                                     5100 Chalk Point Rd              West River, MD 20778                                                                director@westrivercenter.org                      Email and First Class Mail
West Salem United Methodist Church                                                                                  Attn: Larry Mann ‐ Treasurer                                      80 East Buckeye St               West Salem, OH 44287                                                                wsumcaccts@gmail.com                              Email and First Class Mail
West Side Christian Church                                                                                          Attn: Treasurer                                                   432 SW Lindenwood Ave            Topeka, KS 66606                                                                    topekawscctreasurer@gmail.com                     Email and First Class Mail
West Side Moravian Church                                                                                           Attn: Anne Linda Hosterman                                        402 3rd Ave                      Bethlehem, PA 18018                                                                 westsidemoravian@gmail.com                        Email and First Class Mail
West Side Presbyterian Church                                                                                       Attn: Charles M Carella                                           5 Becker Farm Rd                 Roseland, NJ 07068                                                                  Cmcarella@carellabyrne.com                        Email and First Class Mail
West Side Presbyterian Church                                                                                       c/o Carella, Byrne Et Al                                          Attn: Charles M Carella          5 Becker Farm Rd                   Roseland, NJ 07068                               cmcarella@carellabyrne.com                        Email and First Class Mail
West Side Presbyterian Church                                                                                       Attn: James C Cella, President                                    6 S Monroe St                    Ridgewood, NJ 07450‐3722                                                            jamie.cella@yahoo.com                             Email and First Class Mail
West Side Presbyterian Church                                                                                       Attn: Jamie C Cella, President                                    6 S Monroe St                    Ridgewood, NJ 07450                                                                 jamie.cella@yahoo.com                             Email and First Class Mail
West Side Presbyterian Church                                                                                       Attn: Clerk of Session                                            West Side Presbyterian Church    3601 California Ave Sw             Seattle, WA 98116                                office@wspc.org                                   Email and First Class Mail
West Side United Methodist Church                                                                                   c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
West Side United Methodist Church                                                                                   Attn: Treasurer, West Side United Methodist Church                900 S 7th St                     Ann Arbor, MI 48103                                                                 jmeretta@sbcglobal.net                            Email and First Class Mail
West Side United Methodist Church (180828)                                                                          c/o Bentz Law Firm                                                Attn: Leonard Spagnolo           680 Washington Rd, Ste 200         Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                            Email and First Class Mail
West Springfield United Methodist Church (89967)                                                                    c/o Bentz Law Firm                                                Attn: Sean Bollman               680 Washington Rd, Ste 200         Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                            Email and First Class Mail
West Springfield United Methodist Church (89967)                                                                    c/o Bentz Law Firm                                                Attn: Leonard Spagnolo           680 Washington Rd, Ste 200         Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                            Email and First Class Mail
West Swanton United Methodist Church                                                                                Attn: Linda Barrette                                              138 Campbell Bay Rd              Swanton, VT 05488                                                                   ev.jill.colley.robinson@gmail.com                 Email and First Class Mail
West Tennessee Cncl 559                                                                                             1995 Hollywood Dr                                                 Jackson, TN 38305‐4325                                                                                                                                                 First Class Mail
West Texas A&M University                                                                                           fbo Benjamin Seago                                                Wtamu Box 60939                  Canyon, TX 79016‐0001                                                                                                                 First Class Mail
West Union United Methodist Church                                                                                  Attn: Rev Frederick Burns, Jr                                     301 Hansen Blvd                  West Union, IA 52175                                                                wuumchurch@gmail.com                              Email and First Class Mail
West University United Methodist Church                                                                             Attn: Linda M Christians                                          3611 University Blvd             Houston, TX 77005                                                                   lchristians@westumethodist.org                    Email and First Class Mail
West View Ruritan                                                                                                   Attn: John M Scott                                                2162 Pomerol Dr                  Moore, SC 29369                                                                     Scottjohnm66@gmail.com                            Email and First Class Mail
West View United Methodist Church (102245)                                                                          c/o Bentz Law Firm                                                Attn: Leonard Spagnolo           680 Washington Rd, Ste 200         Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                            Email and First Class Mail
West Virginia Division Of Labor                                                                                     State Capitol Complex, Bldg 3, Rm 200                             1900 Kanawha Blvd E              Charleston, WV 25305‐0009                                                                                                             First Class Mail
West Virginia Forestry Association                                                                                  Attn: Eric Carlson                                                2008 Quarrier St                 Charleston, WV 25311                                                                wvfa@wvfa.org                                     Email and First Class Mail
West Virginia Forestry Association                                                                                  2008 Quarrier St                                                  Charleston, WV 25311‐2213                                                                                                                                              First Class Mail
West Virginia State Tax Dept                                                                                        Attn: Accounting Div                                              P.O. Box 1667                    Charleston, WV 25326‐1667                                                                                                             First Class Mail
West Virginia Univ Foundation                                                                                       1 Waterfront Pl 7th Fl                                            Morgantown, WV 26501‐5978                                                                                                                                              First Class Mail
West Virginia University                                                                                            fbo Christopher Barry                                             P.O. Box 6410                    Morgantown, WV 26506‐6410                                                                                                             First Class Mail
West Virginia Wesleyan College                                                                                      Attn: David W Mccavley                                            10 Meade St                      Buckhannon, WV 26201                                                                mccauley@wvwc.edu                                 Email and First Class Mail
West Virginia Wesleyan College, A Wv Non‐Profit Co                                                                  Attn: David W Mccaney                                             10 Meade St                      Buckhannon, WV 26201                                                                MCCAVLEY@wvwc.edu                                 Email and First Class Mail
West Washington United Methodist Church (104027)                                                                    c/o Bentz Law Firm                                                Attn: Leonard Spagnolo           680 Washington Rd, Ste 200         Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                            Email and First Class Mail
Westark Area Cncl 16                                                                                                1401 Old Greenwood Rd                                             Fort Smith, AR 72901‐4251                                                                                                                                              First Class Mail
Westark Area Council, Inc Bsa                                                                                       Attn: Chris L Daughtrey                                           1401 Old Greenwood Blvd          Fort Smith, AR 72901                                                                chris.daughtrey@scouting.org                      Email and First Class Mail
Westbrookville Community Chapel                                                                                     P O Box 242                                                       Westbrookville, NY 12785                                                                                             kevin.mulqueen@nyac‐umc.com                       Email and First Class Mail
Westbury United Methodist Church                                                                                    Attn: Daniel Yang                                                 5200 Willowbend Blvd             Houston, TX 77096                                                                   danny@westburyumc.org                             Email and First Class Mail
Westbury United Methodist Church                                                                                    Attn: Elon Sylvester                                              265 Asbury Ave                   Westbury, NY 11590                                                                  Westburyumc@optimum.net                           Email and First Class Mail
Westcave Printing Corp                                                                                              dba Horizon Printing                                              2111 Grand Ave Pkwy              Austin, TX 78728‐3938                                                                                                                 First Class Mail
Westchester ‐ Putnam                                                                                                Attn: Richard Stockton                                            41 Saw Mill River Rd             Hawthorne, NY 10532                                                                 richard.stockton@scouting.org                     Email and First Class Mail
Westchester Fire Insurance Company                                                                                  c/o Duane Morris LLP                                              Attn: Wendy M Simkulak           30 S 17th St                       Philadelphia, PA 19103                           WMSimkulak@duanemorris.com                        Email and First Class Mail
Westchester Fire Insurance Company                                                                                  c/o Duane Morris LLP                                              Attn: Wendy M. Simkulak          30 S 17th St                       Philadelphia, PA 19103                           WMSimkulak@duanemorris.com                        Email and First Class Mail
Westchester Fire Insurance Company                                                                                  Attn: Christopher J Celentano                                     10 Exchange Pl, 9th Fl           Jersey City, NJ 07302                                                                                                                 First Class Mail
Westchester Fire Insurance Company (See Attachment)                                                                 Attn: Christopher J Celentano                                     10 Exchange Pl, 9th Fl           Jersey City, NJ 07302                                                               Christopher.Celentano@chubb.com                   Email and First Class Mail
Westchester Surplus Lines Insurance Company                                                                         Attn: Christopher J Celentano                                     10 Exchange Pl, 9th Fl           Jersey City, NJ 07302                                                               carrborounitedme@bellsouth.net                    Email and First Class Mail
Westchester Surplus Lines Insurance Company                                                                         c/o Duane Morris LLP                                              Attn: Wendy M Simkulak           30 S 17th St                       Philadelphia, PA 19103                           WMSimkulak@duanemorris.com                        Email and First Class Mail
Westchester Surplus Lines Insurance Company                                                                         c/o Duane Morris LLP                                              Attn: Wendy M. Simkulak          30 S 17th St                       Philadelphia, PA 19103                           WMSimkulak@duanemorris.com                        Email and First Class Mail
Westchester Surplus Lines Insurance Company                                                                         Attn: Christopher J Celentano                                     10 Exchange Pl, 9th Fl           Jersey City, NJ 07302                                                                                                                 First Class Mail
Westchester United Methodist Church                                                                                 Attn: Lyda Eddington                                              8065 Emerson Ave                 Los Angeles, CA 90045                                                               wumcoffice1@sbcglobal.net                         Email and First Class Mail
Westchester‐Putnam Cncl 388                                                                                         41 Saw Mill River Rd                                              Hawthorne, NY 10532‐1519                                                                                                                                               First Class Mail
Western Avenue Baptist Church, Inc                                                                                  Attn: James B Mallory III                                         P.O. Box 7                       Statesville, NC 28687                                                               jmallory@bmallorylaw.com                          Email and First Class Mail
Western Avenue Baptist Church, Inc                                                                                  Attn: James Mallory III                                           P.O. Box 7                       Statesville, NC 28687                                                               jmallory@bmallorylaw.com                          Email and First Class Mail
Western District Of The Moravian Church                                                                             A Regional Judicatory Of The Moravian Church, Northern Province   c/o Shay, Santee & Kelhart       Attn: Richard Santee Jr            44 E Broad St              Bethlehem, PA 18018   rsantee@ssk‐esq.com                               Email and First Class Mail
Western Hills United Methodist Church                                                                               Attn: Kimberly Kinsey                                             524 Thunderbird                  El Paso, TX 79912                                                                   Kim@westernhillsep.org                            Email and First Class Mail
Western Hills United Methodist Church                                                                               Attn: Bobbie Verser                                               4601 Western Hills Ave           Little Rock, AR 72204                                                               office@faithumc‐lr.org                            Email and First Class Mail
Western Los Angeles County Cncl 51                                                                                  16525 Sherman Way, Ste C8                                         Van Nuys, CA 91406‐3753                                                                                                                                                First Class Mail
Western Los Angeles County Council, Bsa                                                                             16525 Sherman Way, Ste C8                                         Van Nuys, CA 91406‐3753                                                                                                                                                First Class Mail
Western Massachusetts Cncl 234                                                                                      1 Arch Rd, Ste 5                                                  Westfield, MA 01085‐1896                                                                                                                                               First Class Mail
Western Massachusetts Cncl 234                                                                                      Paid At the Direction Of: Northeast Region Trust                  1 Arch Rd, Ste 5                 Westfield, MA 01085‐1896                                                                                                              First Class Mail
Western Massachusetts Council                                                                                       Attn: Gary Savignano                                              1 Arch Rd, Ste 5                 Westfield, MA 01085                                                                 gary.savignano@scouting.org                       Email and First Class Mail
Westfield Christ Umc                                                                                                Attn: Jennifer Buswell                                            318 N Union St                   Westfield, IN 46074                                                                 treasurer@christwestfield.org                     Email and First Class Mail
Westfield United Methodist Church (150148)                                                                          c/o Bentz Law Firm                                                Attn: Leonard Spagnolo           680 Washington Rd, Ste 200         Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                            Email and First Class Mail
Westhampton Umc                                                                                                     c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Westhampton United Methodist Church                                                                                 116 Montauk Hwy                                                   Westhampton, NY 11977                                                                                                tbemickey@gmail.com; whumcsecretary@optimum.net   Email and First Class Mail
Westlake Hills Presbyterian Church                                                                                  Attn: Roger J Engemoen, Jr                                        7127 Bee Cave Rd                 Austin, TX 78746                                                                    REngemoen@samcocapital.com                        Email and First Class Mail
Westlake United Methodist Church                                                                                    Attn: Brian Robinson                                              P.O. Box 536                     Westlake, LA 70669                                                                  haphiker@aol.com                                  Email and First Class Mail
Westlake United Methodist Church                                                                                    Attn: Tracey Beadle                                               1460 Redbud Trail                Austin, TX 78746                                                                    tbeadle@westlake‐umc.org                          Email and First Class Mail
Westland United Methodist Church                                                                                    Attn: Richard M Smith                                             110 Dawson Ln                    Lebanon, TN 37087                                                                   rick2452@icloud.com                               Email and First Class Mail
Westminister Lutheran Church Of Hope                                                                                Attn: Timothy A Martinez                                          13841 Milton Dr                  Westminster, CA 92683                                                               timverisurf@gmail.com                             Email and First Class Mail
Westminister Presbyterian Church                                                                                    Attn: Robert Williams                                             1709 W Elizabeth St              Ft Collins, CO 80521                                                                office@westpresftc.com                            Email and First Class Mail
Westminster Presbyterian Church                                                                                     Attn: Angela Belmont                                              1140 Greenwood Ave               Trenton, NJ 08609                                                                   Angie64belmont@hotmail.com                        Email and First Class Mail
Westminster Presbyterian Church                                                                                     Attn: Lee Kersten                                                 777 Coburg Rd                    Eugene, OR 97401‐6424                                                               David@WPCEugene.org                               Email and First Class Mail
Westminster Presbyterian Church                                                                                     Attn: Ernie Thompson                                              3906 W Friendly Ave              Greensboro, NC 27410                                                                ernie.thompson@westpreschurch.org                 Email and First Class Mail
Westminster Presbyterian Church                                                                                     50 E Santa Ana Ave                                                Fresno, CA 93704                                                                                                     hagop.bedoyan@mccormickbarstow.com                Email and First Class Mail
Westminster Presbyterian Church                                                                                     Attn: Jean Severson & Lorne Patrick Bostwick                      3737 Liberty Rd S                Salem, OR 97302                                                                     jean@salemwestpres.org                            Email and First Class Mail
Westminster Presbyterian Church                                                                                     Attn: Angie Belmont                                               1140 Greenwood Ave               Trenton, NJ 08609                                                                   Karisuhg@aol.com                                  Email and First Class Mail
Westminster Presbyterian Church                                                                                     Attn: Mike Hulme Church Treasurer                                 308 W Water St                   Piqua, OH 45356                                                                     mike@hulmecpa.com                                 Email and First Class Mail
Westminster Presbyterian Church                                                                                     32111 Watergate Rd                                                Westlake Village, CA 91361                                                                                           terry@wpcwestlake.org                             Email and First Class Mail
Westminster Presbyterian Church                                                                                     Attn: David Rohde                                                 32111 Watergate Rd               Westlake Village, CA 91361                                                          terry@wpcwestlake.org                             Email and First Class Mail
Westminster Presbyterian Church                                                                                     c/o Wpc Arlington                                                 1330 S Fielder Rd                Arlington, TX 76013                                                                 TREASURER@WPCARLINGTON.ORG                        Email and First Class Mail
Westminster Presbyterian Church                                                                                     1300 N St                                                         Sacramento, CA 95814                                                                                                 westminsacbasabk@gmail.com                        Email and First Class Mail
Westminster Presbyterian Church                                                                                     1300 N St                                                         Sacramento, CA 95814                                                                                                 westminsacbsabk@gmail.com                         Email and First Class Mail
Westminster Presbyterian Church                                                                                     Attn: L Pixley Mahler                                             1022 Floyd St                    Lynchburg, VA 24501                                                                 wpclynchburg@gmail.com                            Email and First Class Mail
Westminster Presbyterian Church                                                                                     Attn: Kim Reed                                                    325 W Ash St                     Piqua, OH 45356                                                                     wpcpiqua@sbcglobal.net                            Email and First Class Mail
Westminster Presbyterian Church Corp Of Greensboro, N                                                               Attn: Ernie Thompson                                              3906 W Friendly Ave              Greensboro, NC 27410                                                                ernie.thompson@westpreschurch.org                 Email and First Class Mail
Westminster Presbyterian Church Corporation                                                                         3321 33rd St                                                      Lubbock, TX 79410                                                                                                    jim.conkwright@icloud.com                         Email and First Class Mail
Westminster Presbyterian Church D/B/A Westminster Pc Dallas                                                         8200 Devonshire Dr                                                Dallas, TX 75209                                                                                                     dans@wpcd.ord                                     Email and First Class Mail
Westminster Presbyterian Church D/B/A Westminster Pc Dallas                                                         Attn: Nancy Weynand Morton, Esq                                   4195 Lively Ln                   Dallas, TX 75220‐1946                                                               weymorlaw@hotmail.com                             Email and First Class Mail
Westminster Presbyterian Church Dba Westminster Pc Dallas                                                           8200 Devonshire Dr                                                Dallas, TX 75209                                                                                                     dans@wpcd.org                                     Email and First Class Mail
Westminster Presbyterian Church Dba Westminster Pc Dallas                                                           Attn: Nancy Weynand Morton                                        4195 Lively Ln                   Dallas, TX 75220‐1946                                                               weymorlaw@hotmail.com                             Email and First Class Mail
Westminster Presbyterian Church Of Portland Oregon                                                                  Attn: Robert Goering                                              1624 NE Hancock St               Cincinnati, OR 97212                                                                office@westprespdx.org                            Email and First Class Mail
Westminster Presbyterian Church, Inc                                                                                103 E Midland St                                                  Bay City, MI 48706                                                                                                   philreagh@gmail.com                               Email and First Class Mail
Westminster United Methodist Church                                                                                 Attn: Barbara Gross                                               3585 W 76th Ave                  Westminster, CO 80030                                                               brogeneg@gmail.com                                Email and First Class Mail
Westminster United Methodist Church                                                                                 Attn: Treasurer                                                   162 E Main St                    Westminster, MD 21157                                                               treasurer@wumcmd.org                              Email and First Class Mail
Westminter United Methodist Church ‐ Troop 392/Pack 392                                                             Attn: Westminster Umc ‐ Troop/Pack 392                            1001 Westminster Lane            Kinston, NC 28501                                                                   angie.denton@westminster.net                      Email and First Class Mail
Westmont College                                                                                                    fbo Jonathan Reitinger                                            955 La Paz Rd                    Santa Barbara, CA 93108‐1023                                                                                                          First Class Mail
Westmont Umc                                                                                                        c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Westmont United Methodist Church                                                                                    Attn: Pastor                                                      1781 W 9th St                    Pomona, CA 91766                                                                    umcpastorvega@gmail.com                           Email and First Class Mail
Westmooreland                                                                                                       Attn: David Colecchia                                             324 S Maple Ave                  Greensburg, PA 15601                                                                                                                  First Class Mail
Westmore United Methodist Church                                                                                    Attn: Treasurer                                                   3602 Auburn Rd                   Huntington, WV 25704                                                                warde@mail.com                                    Email and First Class Mail
Westmoreland Fayette Cncl 512                                                                                       2 Garden Center Dr                                                Greensburg, PA 15601‐1351                                                                                                                                              First Class Mail
Westmoreland Injury Lawyers                                                                                         Thomas L. Plaitano                                                6078 state route 30              Greensburg PA 15601                                                                 tplaitano@westmorelandinjurylawyers.com           Email and First Class Mail
Weston Solutions, Inc                                                                                               3840 Commons Ave Ne                                               Albuquerque, NM 87109‐5831                                                                                                                                             First Class Mail
Weston United Methodist Church                                                                                      Attn: Gordon Townsend, Treasurer                                  377 North Ave                    Weston, MA 02493                                                                    westonunitedmethodist@gmail.com                   Email and First Class Mail
Westover Hills Umc                                                                                                  c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Westover Umc                                                                                                        Attn: Stacy Tritt                                                 28 North St                      Westover, WV 26501                                                                  darren.mcclellan@fairhopeumc.org                  Email and First Class Mail
Westover Umc                                                                                                        Attn: Stacy Tritt                                                 28 North St                      Westover, WV 26501                                                                  stacymtritt@gmail.com                             Email and First Class Mail
Westover United Methodist Church                                                                                    Attn: Phillip R Epley                                             300 Powell Dr                    Raleigh, NC 27606                                                                   westoverumc@gmail.com                             Email and First Class Mail
Westport Point Umc                                                                                                  P O Box 2                                                         Westport Point, MA 02791                                                                                                                                               First Class Mail
Westport Point United Methodist Church                                                                              Attn: Treasurer                                                   P.O. Box 2                       Westport Point, MA 02791                                                            westportpointumc@gmail.com                        Email and First Class Mail
Westport Point United Methodist Church                                                                              Attn: Kate Alliston Galop                                         P.O. Box 2                       1912 Main Rd                       Westport Point, MA 02791                                                                           First Class Mail
Westport United Methodist Church                                                                                    Attn: Jo Ann A Smith                                              808 N Sr 3                       Westport, IN 47283                                                                  westport808@gmail.com                             Email and First Class Mail
Westridge United Methodist Church                                                                                   c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Westside Community United Methodist Church                                                                          Attn: Brenda Ellis, Treasurer of Westside Community Un            2875 Hwy 127                     Hustonville, KY 40444                                                               westsidecommunityumc@gmail.com                    Email and First Class Mail
Westside United Methodist Church                                                                                    Attn: Bruce Williams                                              P.O. Box 588                     Elmira, NY 14905                                                                    westsideumcelmira@gmail.com                       Email and First Class Mail
Westside United Methodist Church                                                                                    Attn: Bruce Williams, Treasurer                                   P.O. Box 3494                    Elmira, NY 14905                                                                    westsideumcelmira@gmail.com                       Email and First Class Mail
Westside United Methodist Church, Geneva, Al                                                                        Westside Umc                                                      1010 W Maple Ave                 Gevana, AL 36340                                                                    westsideumc@centurytel.net                        Email and First Class Mail
Westview Presbyterian Church                                                                                        1500 Hover St                                                     Longmont, CO 80501                                                                                                   wview@westviewpres.org                            Email and First Class Mail
Westview Umc                                                                                                        Attn: Jan Hedrick                                                 1309 1st Ave Sw                  Hickory, NC 28601                                                                   westview.hickoryumc@gmail.com                     Email and First Class Mail
Westwood Lutheran Church Of St Louis Park Mn                                                                        Westwood Lutheran Church                                          9001 Cedar Lake Rd               St Louis Park, MN 55426                                                             c.folin@westwoodlutheran.org                      Email and First Class Mail
Westwood United Methodist Church                                                                                    c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Westwood United Methodist Church                                                                                    538 Nichols Rd                                                    Kalamazoo, MI 49006                                                                                                  info@westwood‐umc.org                             Email and First Class Mail
Westwood United Methodist Church                                                                                    3460 Epworth Ave                                                  Cincinnati, OH 45211                                                                                                 mabohy@fuse.net                                   Email and First Class Mail
Westwood United Methodist Church                                                                                    c/o Bhmk Law                                                      Attn: Robert G Hyland            221 E 4th St, Ste 2300             Cincinnati, OH 45202                             rhland@bhmklaw.com                                Email and First Class Mail
Westwood United Methodist Church                                                                                    Attn: Thomas Woody                                                250 Acr 104                      Elkhart, TX 75839                                                                   tjwoody1303@yahoo.com                             Email and First Class Mail
Westwood United Methodist Church                                                                                    Attn: Mark M Reid                                                 1030 Cadet Ln                    Kalamazoo, MI 49009                                                                 Wedgeboyreid@gmail.com                            Email and First Class Mail
Westwood United Methodist Church                                                                                    110 Ridgewood Dr                                                  Palestine, TX 75801                                                                                                                                                    First Class Mail
Wethersfield United Methodist Church                                                                                Attn: Bruce Attn: Bockstael                                       150 Prospect St                  Wethersfield, CT 06109                                                              brucebockstael@gmail.com                          Email and First Class Mail
Whaley United Methodist Church                                                                                      701 Rosedale                                                      Gainesville, TX 76240                                                                                                office@whaleychurch.org                           Email and First Class Mail
Wharton United Community Church                                                                                     c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Wharton‐Wesley United Methodist Church                                                                              5341 Catharine St                                                 Philadelphia, PA 19143                                                                                               revdavidwbrown@gmail.com                          Email and First Class Mail
Whatcoat Church Camden                                                                                              Attn: Lorraine Keller                                             16 North Main St                 Camden, DE 19934                                                                    office@whatcoat.com                               Email and First Class Mail
Wheat Ridge United Methodist Church                                                                                 c/o Treasurer                                                     Attn: Laura Winberg              7530 W 38th Ave                    Wheat Ridge, CO 80033                            laura@winberg.us                                  Email and First Class Mail
Wheatland Salem United Methodist Church                                                                             Attn: Jennifer Wilson                                             1852 95th St                     Naperville, IL 60564‐8992                                                           jen_wilson@wheatlandsalem.org                     Email and First Class Mail
Wheatland Salem United Methodist Church‐Oswego                                                                      Wheatland Salem United Methodist Church                           1852 9th St                      Naperville, IL 60564                                                                jen_wilson@wheatlandsalem.org                     Email and First Class Mail
Wheatland Salem United Methodist Men                                                                                Wheatland Salem United Methodist Church                           1852 W 95th St                   Naperville, IL 60564                                                                jen_wilson@wheatlandsalem.org                     Email and First Class Mail
Wheatland United Methodist Church                                                                                   Attn: Karen Thayer                                                907 9th St                       Wheatland, WY 82201                                                                                                                   First Class Mail
Wheaton: Gary                                                                                                       224 N Main St                                                     Wheaton, IL 60187                                                                                                    office@garychruch.org                             Email and First Class Mail
Wheeler United Methodist Church                                                                                     Attn: Sherry Devault                                              211 Sanders St                   Blountville, TN 37617                                                               bdevault2@chartern.net                            Email and First Class Mail
Wheeler United Methodist Church                                                                                     Attn: Treasurer                                                   307 North St                     P.O. Box 113                       Wheeler, IN 46393                                rebecca.gierke040@gmail.com                       Email and First Class Mail
Wheeler United Methodist Church                                                                                     Attn: Secretary/Treasurer And/Or Pastor                           P.O. Box 89                      Wheeler, TX 79096                                                                                                                     First Class Mail
Wheelersburg United Methodist Church                                                                                Attn: Perry Prosch                                                11605 Gallia Pike Rd             Wheelersburg, OH 45694                                                              pprosch@roadrunner.com                            Email and First Class Mail
Whf Ruritan Club                                                                                                    Attn: James L Robertson                                           2303 Exeter Mill Rd              Church Rd, VA 23833                                                                 vnvet.1@netzero.net                               Email and First Class Mail
Whigham Umc                                                                                                         Attn: Cathy Shepherd                                              P.O. Box 4                       Whigham, GA 39897                                                                                                                     First Class Mail
White Bluff United Methodist Church                                                                                 Attn: Eric Limbo                                                  4549 Hwy 70 E                    White Bluff, TN 37187                                                               ericlimbo@aol.com                                 Email and First Class Mail
White City Umc ‐ Fort Pierce                                                                                        c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
White City Umc 810 W Midway Rd, Fort Pierce, Fl 34962                                                               c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
White Hall Umc                                                                                                      c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
White Hall United Methodist Church                                                                                  Attn: Lisa Bly                                                    3265 Apple Pie Ridge Rd          Winchester, VA 22603                                                                lbly@shentel.net                                  Email and First Class Mail
White Hall United Methodist Church                                                                                  Attn: Matthew Lyman                                               755 Cedar Grove Rd               Winchester, VA 22603                                                                mattlyman2112@gmail.com                           Email and First Class Mail
White Hall United Methodist Church                                                                                  Attn: Kae Spencer                                                 P.O. Box 20880                   White Hall, AR 71612                                                                whumc@att.net                                     Email and First Class Mail
White House‐First United Methodist Church                                                                           Attn: Richard Davis                                               3403 Hwy 31 W                    White House, TN 37188                                                               whfumc1@bellsouth.net                             Email and First Class Mail
White Memorial Presbyterian Church                                                                                  Attn: Andrew Amodei                                               1704 Oberlin Rd                  Raleigh, NC 27608‐2042                                                              aamodei@whitememorial.org                         Email and First Class Mail
White Memorial Umc                                                                                                  c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
White Mountain United Methodist Church (Az)                                                                         c/o Clarke Law Firm, Plc                                          Attn: Marilee Miller Clarke      8141 E Indian Bend Rd, Ste 105     Scottsdale, AZ 85250                             marilee@clarkelawaz.com                           Email and First Class Mail
White Pine United Methodist Church (08494)                                                                          c/o Bentz Law Firm                                                Attn: Leonard Spagnolo           680 Washington Rd, Ste 200         Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                            Email and First Class Mail
White Plains Presbyterian Church                                                                                    Attn: Ellen O'Connell Esq                                         600 Parsippany Rd, Ste 204       Parsippany, NJ 07054                                                                eoconnell@iwwt.law                                Email and First Class Mail
White Plains Presbyterian Church                                                                                    Attn: Ellen O'Connell Esq                                         600 Parsippany Rd, Ste 204       Parsippany, NJ 07054                                                                wppresby.church@optonline.net                     Email and First Class Mail
White Plains Presbyterian Church                                                                                    Attn: Valerie M Daniele                                           39 N Broadway                    White Plains, NY 10601‐1602                                                         wppresby.church@optonline.net                     Email and First Class Mail
White Plains Presbyterian Church                                                                                    Valerie M Daniele                                                 39 N Broadway                    White Plains, NY 10601‐1602                                                         wppresby.church@optonline.net                     Email and First Class Mail
White Plains United Methodist Church                                                                                Attn: Nancy Plath                                                 313 SE Maynard Rd                Cary, NC 27511                                                                      busadmin@wpumc.com                                Email and First Class Mail
White River Junction United Methodist Church                                                                        Attn: Pat Stark                                                   106 Gates St                     White River Junction, VT 05001                                                      unitedmethodistchurchwrj@myfairpoint.net          Email and First Class Mail
White Salmon United Methodist Church                                                                                c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
White Sulphur Springs Umc                                                                                           Attn: Rev Bridgette Leconey                                       Box 308                          White Sulphur Springs, NY 12787                                                     bblec7@gmail.com                                  Email and First Class Mail
White Wilderness Sled Dog Adventures                                                                                Deep Lake Rd                                                      Isabella, MN 55607                                                                                                                                                     First Class Mail
White Wilderness, Inc                                                                                               Attn: Peter S Mcclelland                                          P.O. Box 727                     Ely, MN 55731                                                                       peter@whitewilderness.com                         Email and First Class Mail
White Wilderness, Inc                                                                                               P O Box 727                                                       Ely, MN 55731‐0727                                                                                                                                                     First Class Mail
Whitehall Umc                                                                                                       Attn: Marilyn Morgan                                              1862 Hwy 521                     Haynesville, LA 71038                                                               counturblessings@wildblue.net                     Email and First Class Mail
Whitehouse United Methodist Church                                                                                  Attn: Jessica Sorrels, Financial Administrator                    405 W Main St                    Whitehouse, TX 75791                                                                trey@whitehouseumc.com                            Email and First Class Mail
Whitehouse Zion United Methodist Church                                                                             Attn: Treasurer                                                   P.O. Box 2457                    Whitehouse, OH 43571                                                                zionwhitehouseumc@gmail.com                       Email and First Class Mail
Whitehouse‐Hope United Methodist Church                                                                             10610 Waterville St                                               Whitehouse, OH 43571                                                                                                 hopechurch@hopeunitedmethodist.com                Email and First Class Mail
Whites Chapel Umc                                                                                                   c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Whitestown United Methodist Church                                                                                  Attn: Susan Quin                                                  206 Main St                      P.O. Box 154                       Whitestown, IN 46075                             squinn482@yahoo.com                               Email and First Class Mail
Whiteville United Methodist Church, Inc                                                                             902 Pinckney St                                                   Whiteville, NC 28472                                                                                                 Cwilliamson@wwsfirm.com                           Email and First Class Mail
Whitfield Memorial United Methodist Church                                                                          Attn: James Solomon, Jr                                           2673 Fisk Rd                     Montgomery, AL 36111                                                                whitfieldumc@gmail.com                            Email and First Class Mail
Whitman United Methodist Church                                                                                     Attn: Peter Sword                                                 503 S Ave                        Whitman, MA 02382                                                                   PeterSword@comcast.net                            Email and First Class Mail
Whitnel United Methodist Church 1373 Delwood Dr Lenoir, Nc 2                                                        c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Whitney Point United Methodist Church                                                                               Attn: Treasurer Whitney Point United Methodist Church             7311 Collins St                  Whitney Point, NY 13862                                                             whitneypointumc@gmail.com                         Email and First Class Mail
Whitney United Methodist Church ‐ Boise                                                                             c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Whitneyville United Methodist Church (7455)                                                                         c/o Bentz Law Firm                                                Attn: Leonard Spagnolo           680 Washington Rd, Ste 200         Pittsburgh, PA 15228                             lspagnolo@bentzlaw.com                            Email and First Class Mail
Wibaux United Methodist Church                                                                                      Attn: Kevin Patrick Garman                                        206 W Towne St                   Glendive, MT 59330                                                                  pastorkevin89@gmail.com                           Email and First Class Mail
Wiccopee Community United Methodist Church                                                                          Attn: Catherine Ann Snook                                         7 Old Grange Rd                  Hopewell Junction, NY 12533                                                         CATHERINE.SNOOK@GMAIL.COM                         Email and First Class Mail
Wiccopee Community United Methodist Church                                                                          Attn: Catherine A Snook                                           3306 Route 52                    Stormville, NY 12582                                                                wiccopeecommunityumc@gmail.com                    Email and First Class Mail
Wicker Smith O'Hara Mccoy& Ford Pa                                                                                  c/o Wicker Smith Pa                                               Attn: Lisa Dasher                2800 Ponce De Leon Blvd, Ste 800   Coral Gables, FL 33134                           ldasher@wickersmith.com                           Email and First Class Mail
Wickes United Methodist Church                                                                                      Attn: Lorraine Timmerman                                          P.O. Box 75                      Wickes, AR 71973                                                                    lraines@fridayfirm.com                            Email and First Class Mail
Wicomico Umc                                                                                                        c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Wideopenwest, Inc                                                                                                   dba Wow Business                                                  1241 Og Skinner Dr               West Point, GA 31833‐1789                                                                                                             First Class Mail
Wiechman Law Office, LLC                                                                                            Steven R Wiechman                                                 1101 SW 10th Ave                 Topeka, KS 66604                                                                    wiechlaw@sbcglobal.net                            Email and First Class Mail
Wilberforce Arhin                                                                                                   92 Hofffman St                                                    West Haven, CT 06516                                                                                                 wilarhin@yahoo.com                                Email and First Class Mail
Wilbraham United Church                                                                                             Attn: Rev Wallace A Hurd Iv                                       500 Main St                      Wilbraham, MA 01095‐1658                                                            pastor@wilbrahamunitedchurch.org                  Email and First Class Mail
Wilburton First United Methodist Church                                                                             Attn: Treasurer                                                   P.O. Box 6                       Wilburton, OK 74578‐0006                                                            wilburtonfumc@sbcglobal.net                       Email and First Class Mail
Wild Mountain Soap Co                                                                                               Phillip Paul Peelish                                              523 Hinkle Rd                    Fayetteville, WV 25840‐6903                                                         info@wildmountainsoaps.com                        Email and First Class Mail
Wild Mountain Soap Company LLC                                                                                      523 Hinkle Rd, Ste A                                              Fayetteville, WV 25840‐6903                                                                                                                                            First Class Mail
Wilde Lake Interfaith Religious Center, Inc                                                                         Attn: Michael Shaw                                                10431 Twin River Rd              Columbia, MD 21044                                                                  wlifcmd@aol.com                                   Email and First Class Mail
Wilderness Community Church                                                                                         c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Wildwood United Methodist Church                                                                                    Attn: Rev Rhett Ansley                                            6606 Fm 1488 Rd, Ste 148‐505     Magnolia, TX 77354                                                                  rhett@wildwood‐umc.org                            Email and First Class Mail
Wilkesboro Umc                                                                                                      c/o Bradley Arant Boult Cummings LLP                              Attn: Edwin G Rice               100 N Tampa St, Ste 2200           Tampa, FL 33602                                  erice@bradley.com                                 Email and First Class Mail
Willard Harry Mumm Ii                                                                                               3515 East 3195 North                                              Kimberly, ID 83341                                                                                                   wmummw@gmail.com                                  Email and First Class Mail
Willbrook Methodist                                                                                                 Attn: Mark Reid Edmondon                                          4505 Wingate Dr                  Raleigh, NC 27609                                                                   MARKED@NC.RR.COM                                  Email and First Class Mail
Willcox Law Firm, PLLC                                                                                              Attn: Roderick H Willcox Jr                                       P.O. Box 442                     Morganton, NC 28680                                                                 rwillcox@willcoxlawfirm.com                       Email and First Class Mail
Willcox Law Firm, PLLC                                                                                              Attn: Roderick Willcox Jr                                         P.O. Box 442                     Morganton, NC 28680                                                                 rwillcox@willcoxlawfirm.com                       Email and First Class Mail
William B Reily Memorial University United Methodist Church                                                         Attn: Ruthie Fahey                                                3350 Dalrymple Dr                Baton Rouge, LA 70802                                                               ruthie@universitymethodist.org                    Email and First Class Mail
William B Reily Memorial University United Methodist Church                                                         Attn: Ruthie Fahey, Financial Secretary                           3350 Dalrymple Dr                Baton Rouge, LA 70802                                                               ruthie@universitymethodist.org                    Email and First Class Mail
William Brandon Rodgers                                                                                             7315 Old Springville Rd                                           Pinson, AL 35126                                                                                                                                                       First Class Mail
William D Nay                                                                                                       4707 E 112th St S                                                 Tulsa, OK 74137                                                                                                      william.nay@cox.net                               Email and First Class Mail
William E Hofmann                                                                                                   19142 Center Ave                                                  Homewood, IL 60430‐4418                                                                                              whofmann‐law@comcast.net                          Email and First Class Mail
William E. Rosner                                                                                                   c/o Boy Scouts of America                                         Attn: Chase Koontz               1325 W Walnut Hill Ln              Irving, TX 75015                                 chase.koontz@scouting.org                         Email and First Class Mail
William F. Cronk                                                                                                    c/o Boy Scouts of America                                         Attn: Chase Koontz               1325 W Walnut Hill Ln              Irving, TX 75015                                 chase.koontz@scouting.org                         Email and First Class Mail
William Kling                                                                                                       15998 Little Marvin Dr                                            Barnett, MO 65011                                                                                                    grammykling@gmail.com                             Email and First Class Mail
William L. Schmidt, Attorney at Law, PC                                                                             William schmidt                                                   PO Box 25001                     Fresno CA 93729                                                                     legal.schmidt@gmail.com; djschmidt13@gmail.com    Email and First Class Mail
William List Myers                                                                                                  264 Sam Brashear Rd                                               Hillsboro, TN 37342                                                                                                  wlmyers@blomand.net                               Email and First Class Mail
William M Whayland                                                                                                  c/o Bellegrove United Methodist Church                            1530 N Route 934                 Annville, PA 17003                                                                  wmmwhayland3@gmail.com                            Email and First Class Mail
William M Whayland                                                                                                  c/o Bellegrove United Methodist Church                            164 Black Oak Rd                 Lebanon, PA 17046                                                                   wmmwhayland3@gmail.com                            Email and First Class Mail
William P. Smith Legal Services LLC                                                                                 William P. Smith                                                  1863 Oakmount Road               South Euclid OH 44121                                                               attorneywilliamsmith@yahoo.com                    Email and First Class Mail
William R Miller, Pa                                                                                                William R Miller                                                  120 S 6th St, Ste 1515           Minneapolis, MN 55402‐1817                                                          bill@wrmillerpa.com                               Email and First Class Mail
William Robert Arnold                                                                                               Address Redacted                                                                                                                                                                       Email Address Redacted                            Email and First Class Mail
William S Sorrels                                                                                                   c/o Boy Scouts of America                                         Attn: Chase Koontz               1325 W Walnut Hill Ln              Irving, TX 75015                                 chase.koontz@scouting.org                         Email and First Class Mail
William Street United Methodist Church                                                                              Attn: Douglas Warnock                                             20 E Central Ave                 Delaware, OH 43015                                                                  lucasruffinglaw@gmail.com                         Email and First Class Mail
William Street United Methodist Church                                                                              c/o Lucas Ruffing Law                                             Attn: Lucas Ruffing              82 N Franklin St                   Delaware, OH 43015                               lucasruffinglaw@gmail.com                         Email and First Class Mail
William Street United Methodist Church                                                                              Attn: Archie Ristau, Treasurer                                    28 W William St                  Delaware, OH 43015                                                                                                                    First Class Mail
William W Stark Jr                                                                                                  c/o Boy Scouts of America                                         Attn: Chase Koontz               1325 W Walnut Hill Ln              Irving, TX 75015                                 chase.koontz@scouting.org                         Email and First Class Mail
William Watters Memorial United Methodist Church                                                                    Attn: Lori Vanvalkenburg                                          1452 Jarrettsville Rd            Jarrettsville, MD 21084‐1628                                                        westharfordumc@gmail.com                          Email and First Class Mail
William Whitney Haines                                                                                              300 E Fredericksburg St                                           Broken Arrow, OK 74011‐2600                                                                                          bhaines@bsamail.org                               Email and First Class Mail
Williams Cedar, LLC; The Simpson Tuggle Law Firm; Abraham, Watkins, Nichols, Sorrels, Agosto & Aziz, Seeger Weiss   Beth G. Cole                                                      1515 Market Street, Suite 1300   Philadelphia PA 19102                                                               bcole@williamscedar.com                           Email and First Class Mail
Williams Cedar, LLC; The Simpson Tuggle Law Firm; Abraham, Watkins, Nichols, Sorrels, Agosto & Aziz, Seeger Weiss   Beth G. Cole                                                      1515 Market Street, Suite 1300   Philadelphia PA 19102                                                               kharverty@williamscedar.com                       Email and First Class Mail
Williams Cedar, LLC; The Simpson Tuggle Law Firm; Abraham, Watkins, Nichols, Sorrels, Agosto & Aziz, Seeger Weiss   Kevin Hagerty                                                     8 Kings Highway West, Suite B    Haddonfield NJ 08033                                                                khaverty@williamscedar.com                        Email and First Class Mail
Williams Memorial United Methodist Church                                                                           Attn: Chair of Staff‐Parish Relations, John Mercy                 4000 Moores Ln                   Texarkana, TX 75503                                                                 office@williamsumc.org                            Email and First Class Mail
                                                              Case 20-10343-LSS                                             Doc 2541                                Filed 04/07/21                                                   Page 86 of 87

Williams Parker                                                       Attn: J Michael Hartenstine                           200 S Orange Ave                    Sarasota, FL 34231                                                                         mhartenstine@williamsparker.com                             Email and First Class Mail
Williams Scotsman, Inc                                                Attn: Recovery Mgr                                    901 S Bond St, Ste 600              Baltimore, MD 21231                                                                        receovery@willscot.com                                      Email and First Class Mail
Williams Scotsman, Inc                                                8211 Town Center Dr                                   Baltimore, MD 21236‐5904                                                                                                                                                                   First Class Mail
Williamsburg Umc                                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Williamsburg United Methodist Church                                  Attn: Treasurer, Williamsburg Umc                     330 Gay St                          Williamsburg, OH 45176                                                                     treasurer@williamsburgumc.com                               Email and First Class Mail
Williamsburg United Methodist Church (177502)                         c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
Williamson Friedberg & Jones, LLC                                     Attn: Richard J Wiest, Esq                            10 Westwood Rd                      Pottsville, PA 17901                                                                       rwiest@wfjlaw.net                                           Email and First Class Mail
Williamson, Webster, Falb & Glisson; Weilmuenster + Keck              John Webster Michael Weilmuenster                     111 East 4th St. Ste 400            Alton IL 62002                                                                             6prose@gmail.com                                            Email and First Class Mail
Williamsons Chapel                                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Williamsport United Methodist Church, Inc                             25 E Church St                                        Williamsport, MD 21795                                                                                                         williamsportumc@gmail.com                                   Email and First Class Mail
Williamsville Umc                                                     Attn: Brenda J Barton                                 5681 Main St                        Williamsville, NY 14221                                                                    wumc@williamsvilleumc.org                                   Email and First Class Mail
Willis Avenue United Methodist Church                                 Attn: Jessica Ellis, CFO                              475 Riverside Dr, Ste 1922          New York, NY 10115                                                                         jellis@umcitysociety.org                                    Email and First Class Mail
Willis Towers Watson Us LLC                                           Attn: Dean M Crawford                                 500 N Akard St, Ste 4100            Dallas, TX 75201‐6661                                                                                                                                  First Class Mail
Williston Federated Church                                            Attn: Anthony B Lamb                                  44 N Williston Rd                   Williston, VT 05495‐8601                                                                   stolat36@Gmail.com                                          Email and First Class Mail
Willistown United Methodist Church                                    Attn: Ana Southern, Treasurer                         6051 West Chester Pike              Newtown Square, PA 19073                                                                   willistownumc@comcast.net                                   Email and First Class Mail
Willow Creek United Methodist Church                                  Attn: Ruth A Cenova‐Wotring                           14010 Jefferson Blvd                Mishawaka, IN 46545                                                                        rcenovawotring@aol.com                                      Email and First Class Mail
Willow Glen United Methodist Church                                   Attn: Susan Smith                                     1420 Newport Ave                    San Jose, CA 95125                                                                         susan@wgumc.org                                             Email and First Class Mail
Willow Grove Umc                                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Willow Grove Umc ‐ Pittsgrove                                         c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Willow Grove United Methodist Church                                  c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Willow Hill United Methodist Church                                   Attn: Kari L Moses                                    411 Hannah Dr                       Germantown Hills, IL 61548                                                                 kari.moses5@gmail.com                                       Email and First Class Mail
Willow Umc                                                            c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Willow United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Willow View United Methodist Church                                   Attn: Penny Landers                                   3525 W Purdue                       Enid, OK 73703                                                                             pastormark@willowview.org                                   Email and First Class Mail
Willsboro United Methodist Church                                     Attn: Wayne Feeley                                    3731 Main St P.O. Box 369           Willsboro, NY 12996                                                                        feeley2@outlook.com                                         Email and First Class Mail
Wilmington United Methodist Church                                    Attn: Melody Joy Treasurer                            50 E Locust St                      Wilmington, OH 45177                                                                       elaine.tewksbury@wilmingtonumc.com; lorry_45177@yahoo.com   Email and First Class Mail
Wilmington United Methodist Church                                    Attn: Rev Peter Hey                                   87 Church St                        Wilmington, MA 01887‐2726                                                                  Peter.Hey.Wumc@gmail.com                                    Email and First Class Mail
Wilmington United Methodist Church                                    Attn: Rev Peter Hey                                   87 Church St                        Wilmington, MA 01887‐2726                                                                  Wilmingtonumcoffice@gmail.com                               Email and First Class Mail
Wilshire Associates, Inc                                              1299 Ocean Ave, Ste 700                               Santa Monica, CA 90401‐1085                                                                                                                                                                First Class Mail
Wilshire Associates, Inc                                              Attn: Accounts Receivables                            1299 Ocean Ave, Ste 700             Santa Monica, CA 90401‐1085                                                                                                                            First Class Mail
Wilson Safe Co                                                        Attn: Ray Wilson                                      3031 Island Ave                     Philadelphia, PA 19153                                                                     rayw@wilsonsafe.com                                         Email and First Class Mail
Wilson Safe Company                                                   3031 Island Ave                                       P.O. Box 5310                       Philadelphia, PA 19142‐0310                                                                                                                            First Class Mail
Wilson United Methodist Church                                        Attn: Trustee Chair, Chris Hagan                      6460 Flying W Ranch Rd              Colorado Springs, CO 80919                                                                 daniel@usiaklaw.com                                         Email and First Class Mail
Wilson United Methodist Church                                        c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Wilsonville United Methodist Church                                   Attn: Joy L Greene                                    P.O. Box 530                        Wilsonville, AL 35186                                                                      joy1greene@gmail.com                                        Email and First Class Mail
Wilsonville United Methodist Church                                   Attn: Joy L Greene                                    138 Cove Ct                         Wilsonville, AL 35186                                                                                                                                  First Class Mail
Wilton Umc                                                            Attn: Pastor                                          600 Main St                         Wilton, ME 04294                                                                           aikensl622@gmail.com                                        Email and First Class Mail
Wimberley Umc                                                         1200 Cr 1492                                          Wimberley, TX 78676                                                                                                            wumcoffice@gmail.com                                        Email and First Class Mail
Wimberley United Methodist Church                                     Attn: Treasurer                                       12 Cr 1492                          Wimberley, TX 78676                                                                        wumcoffice@gmail.com                                        Email and First Class Mail
Wimberley United Methodist Church                                     Carol Reynolds                                        22 Old Shawnee Trl                  Wimberley, TX 78676                                                                        wumcoffice@gmail.com                                        Email and First Class Mail
Winamac First Umc                                                     Attn: Treasurer                                       201 E Spring St                     P.O. Box 343                    Winanamc, IN 46996                                         michelles.white@inumc.org                                   Email and First Class Mail
Winchester First United Methodist Church                              Attn: Sam Otte, Treasurer                             204 S Main St                       Winchester, KY 40391                                                                       sam@winfumc.org                                             Email and First Class Mail
Winchester United Methodist Church                                    Attn: Patricia Zaiontz‐Newcomer                       P.O. Box 894                        La Grange, TX 78962                                                                        plz.newcomer@gmail.com                                      Email and First Class Mail
Winchester United Methodist Church                                    8933 Fm 153                                           La Grange, TX 78945                                                                                                                                                                        First Class Mail
Windcrest United Methodist Church                                     Attn: Rev James C Mcclain                             8101 Midcrown Dr                    Windcrest, TX 78239                                                                        j.mcclain@windcrestumc.org                                  Email and First Class Mail
Windham‐Hensonville United Methodist Church                           5296 State Route 23                                   Windham, NY 12496                                                                                                              awhumc@gmail.com                                            Email and First Class Mail
Windham‐Hensonville United Methodist Church                           Attn: Hyunduk Choi                                    5296 State Route 23                 Windham, NY 12496                                                                          awhumc@gmail.com                                            Email and First Class Mail
Windham‐Hensonville United Methodist Church                           Attn: Josephine Louise Tompkins                       5296 St Rt 23                       Windham, NY 12496                                                                          awhumc@gmail.com                                            Email and First Class Mail
Windham‐Hensonville United Methodist Church                           P O Box 274                                           Windham, NY 12496                                                                                                              awhumc@gmail.com                                            Email and First Class Mail
Windom United Methodist Church                                        Attn: Michael Evans                                   308 N Center St                     Bonham, TX 75418                                                                           michaelevans1836@yahoo.com                                  Email and First Class Mail
Windover Hills United Methodist Church (102336)                       c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
Windsor First Umc                                                     Leon Jicha                                            56 Chapel St                        Windsor, NY 13865                                                                          leonscardz@yahoo.com                                        Email and First Class Mail
Windsor First United Methodist Church                                 Attn: Lisa Henley (Treasurer)                         P.O. Box 36                         Windsor, NY 13865                                                                          wumc1@tds.net                                               Email and First Class Mail
Windsor Hills Umc                                                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Windsor United Methodist Church                                       Attn: Isaac Byrd                                      9500 Windsor Lake Blvd              Columbia, SC 29223‐2022                                                                    isaac.byrd@att.net                                          Email and First Class Mail
Windsor United Methodist Church                                       Attn: Rose Coleman                                    1200 Ohio Ave                       Windsor, IL 61957                                                                          mike.r.mason@comcast.net                                    Email and First Class Mail
Windsor United Methodist Church                                       Michael Regis Mason                                   16 Francis Dr                       Riverton, IL 62561                                                                         mike.r.mason@comcast.net                                    Email and First Class Mail
Windsor United Methodist Church                                       Attn: Board of Trustees ‐ Scott Davis                 6222 University Ave                 Des Moines, IA 50311‐1936                                                                  windsor.desmoines@gmail.com                                 Email and First Class Mail
Windsorville United Methodist Church                                  Attn: Henrietta D Aiello                              178 Windsorville Rd                 Broad Brook, CT 06016                                                                      revricki@gmail.com                                          Email and First Class Mail
Windstream Communications, Inc                                        P O Box 9001908                                       Louisville, KY 40290‐1908                                                                                                                                                                  First Class Mail
Windstream Holdings, Inc                                              4001 N Rodney Parham Rd                               Little Rock, AR 72212‐2459                                                                                                                                                                 First Class Mail
Winer, Burritt & Scott, LLP                                           Erika J. Scott                                        1999 Harrison St, Ste 600           Oakland CA 94612                                                                           erika@wmlawyers. com                                        Email and First Class Mail
Winer, Burritt & Scott, LLP                                           Erika J. Scott                                        1999 Harrison St, Ste 600           Oakland CA 94612                                                                           erika@wmlawyers.com                                         Email and First Class Mail
Winer, Burritt & Scott, LLP                                           Kathleen A. McCormac                                  1999 Harrison St, Ste 600           Oakland CA 94612                                                                           kathleen@wmlawyears.com                                     Email and First Class Mail
Winer, Burritt & Scott, LLP                                           Erika J. Scott                                        1999 Harrison St, Ste 600           Oakland CA 94612                                                                           kathleen@wmlawyers.com                                      Email and First Class Mail
Winfield United Methodist Church                                      Attn: Vicki Tanner                                    20100 Cantrell Rd                   Little Rock, AR 72223‐4423                                                                 lraines@fridayfirm.com                                      Email and First Class Mail
Winfield United Methodist Church                                      Attn: William H Davis                                 P.O. Box 391                        Winfield, WV 25213                                                                         winfieldumc@frontier.com                                    Email and First Class Mail
Winfiled: Community United Methodist Church                           Attn: John Taylor                                     0S347 Jefferson St                  Winfield, IL 60190                                                                         pastorbrucea@gmail.com                                      Email and First Class Mail
Wingate By Wyndham 1‐77 & Tyvola                                      Attn: Todd Blanton                                    Charlotte Airport South             6050 Tyvola Glen Cir            Charlotte, NC 28217‐6431                                   todd.blanton@charlottewingate.com                           Email and First Class Mail
Wingate By Wyndham 1‐77 & Tyvola                                      Todd Blanton                                          6050 Tyvola Glen Cir                Charlotte, NC 28217‐6431                                                                                                                               First Class Mail
Wingate By Wyndham 1‐77 & Tyvola                                      Charlotte Airport South                               6050 Tyvola Glen Cir                Charlotte, NC 28217‐6431                                                                                                                               First Class Mail
Wingate United Methodist Church                                       c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Winnebago Council 173                                                 Attn: James R Madison, Jr                             2929 Airport Blvd                   Waterloo, IA 50703                                                                         jim.madison@scouting.org                                    Email and First Class Mail
Winslow & Mccurry, PLLC                                               Christopher M Winslow, Esq                            1324 Sycamore Sq                    Midlothian, VA 23113                                                                       chris@chriswinslow.com                                      Email and First Class Mail
Winstead United Methodist Church                                      Attn: Financial Secretary, Winstead Umc               1407 Tarboro St W.                  Wilson, NC 27893                                                                           winsteadumc@gmail.com                                       Email and First Class Mail
Winsted United Methodist Church                                       Attn: Adeline Hazzard                                 630 Main St                         Winsted, CT 06098                                                                          Winstedumc@att.net                                          Email and First Class Mail
Winterfield United Methodist Church                                   2616 Tryon Rd                                         Longview, TX 75605                                                                                                             financeoffice@winterfieldumc.org                            Email and First Class Mail
Winters Chapel Umc                                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Winters Chapel Umc 5105 Winters Chapel Rd Atlanta, Ga 30360           c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Winterstown United Methodist Church (184917)                          c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
Winthrop United Methodist Church                                      Attn: Ned S Crockett, Pastor                          P.O. Box 136                        Winthrop, ME 04364                                                                         pastor@winthropumc.org                                      Email and First Class Mail
Wisconsin Rapids Umc                                                  Attn: Joshua Douglas Pegram                           441 Garfield St                     Wisconsin Rapids, WI 54494                                                                 umc@wctc.net                                                Email and First Class Mail
Wisconsin Rapids Umc                                                  Attn: Tami Drew‐Huiras                                441 Garfield St                     Wisconsin Rapids, WI 54494                                                                 umc@wctc.net                                                Email and First Class Mail
Witherspoon Street Presbyterian Church                                Attn: Sharon N Campbell                               112 Witherspoon St                  Princeton, NJ 08542                                                                        admin@witherspoonchurch.org                                 Email and First Class Mail
Witherspoon Street Presbyterian Church                                Attn: Sharon N Campbell                               112 Witherspoon St                  Princeton, NJ 08542                                                                        scampbell@witherspoonchurch.org                             Email and First Class Mail
Witt Law Firm, P.S                                                    Morgan M. Witt                                        415 Pine Street                     Mount Vernon WA 98273                                                                      morgan@legalwitt.com                                        Email and First Class Mail
Wittenberg Lutheran Church                                            Attn: Brian M Shealy                                  P.O. Box 3447                       Leesville, SC 29070                                                                        wittenberg@sc.twcbc.com                                     Email and First Class Mail
Wm C Martin United Methodist Church                                   c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Wm C Martin United Methodist Church                                   2621 Bedford Euless Rd                                Bedford, TX 76021                                                                                                                                                                          First Class Mail
Woburn United Methodist Church                                        523 Main St                                           Woburn, MA 01801                                                                                                               bill.hoch@hotmail.com                                       Email and First Class Mail
Woburn United Methodist Church                                        Attn: William V Hoch                                  523 Main St                         Woburn, MA 01801                                                                           Woburn.umc@gmail.com                                        Email and First Class Mail
Woelfel & Woelfel                                                     Michael Woelfel                                       801 8th St                          Huntington WV 25701                                                                        mikewoefel3@gmail.com                                       Email and First Class Mail
Woelfel & Woelfel                                                     Michael Woelfel                                       801 8th St                          Huntington WV 25701                                                                        mikewoelfel3@gmail.com                                      Email and First Class Mail
Wolcott Faith United Methodist Church                                 Attn: Darrell Brown                                   12223 Oswego St                     Wolcott, NY 14590                                                                          darrellcbrown12@yahoo.com                                   Email and First Class Mail
Wolcott United Methodist Church                                       Attn: John Plank                                      P.O. Box 354                        Wolcott, IN 47995                                                                          wolcottumc@gmail.com                                        Email and First Class Mail
Wolcott United Methodist Church, Wolcott, Vt                          Attn: Rev Patricia J Thompson, Coordinating Pastor    P.O. Box 538                        Morrisville, VT 05661                                                                      pajt8817@aol.com                                            Email and First Class Mail
Wolf Lake United Methodist Church                                     Attn: Ryan Heck                                       7560 N State Rd 13                  North Webster, IN 46555                                                                    raheck@embarqmail.com                                       Email and First Class Mail
Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP                          Royi Moas                                             3556 E Russell Road, 2nd Floor      Las Vegas NV 89120‐2234                                                                    Moas@wrslawyers.com                                         Email and First Class Mail
Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP                          Royi Moas                                             3556 E Russell Road, 2nd Floor      Las Vegas NV 89120‐2234                                                                    rmoas@wrslawyers.com                                        Email and First Class Mail
Wolfe City First United Methodist Church                              Attn: Jason Lee / Trustee                             301 S Preston                       Wolfe City, TX 75496                                                                       office.fumcwc@gmail.com                                     Email and First Class Mail
Wolff & Wolff Trial Lawyers                                           Alvin A. Wolff, Jr.                                   1034 S. Brentwood Blvd., Ste 1900   St. Louis MO 63117                                                                         alvinwolff@gmail.com                                        Email and First Class Mail
Wood County                                                           c/o Linebarger Goggan Blair & Sampson LLP             Attn: Elizabeth Weller              2777 N Stemmons Fwy, Ste 1000   Dallas, TX 75207                                           dallas.bankruptcy@publicans.com                             Email and First Class Mail
Wood River United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Wood River United Methodist Church                                    1105 Main St                                          Wood River, NE 68883                                                                                                                                                                       First Class Mail
Woodbine First United Methodist Church                                Attn: Debbie Harris                                   P.O. Box 137                        Woodbine, IA 51579                                                                                                                                     First Class Mail
Woodbine United Methodist Church                                      Attn: Trustee Chairperson & Nancy Carol Ezell         2621 Nolensville Pike               Nashville, TN 37211                                                                        nancy_ezell@bellsouth.net                                   Email and First Class Mail
Woodbridge United Methodist Jr Youth                                  c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Woodburn United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Woodbury Umc                                                          c/o Randolph Richardson Wumc                          4 Church St                         Woodbury, CT 06798                                                                         rrichardson@grslaw.com                                      Email and First Class Mail
Woodbury Union Church Presbyterian Conimicut Ri                       Attn: Carol Christensen, Treasurer                    58 Beach Ave                        P.O. Box 9484                   Warwick, RI 02889                                          gary12carol@gmail.com                                       Email and First Class Mail
Woodbury Union Church Presbyterian, Conimicut, Ri                     Attn: Carol Christensen                               58 Beach Ave                        P.O. Box 9484                   Warwick, RI 02889                                          gary12carol@gmail.com                                       Email and First Class Mail
Woodbury Union Church, Presbyterian,Conimicut, Ri                     Attn: Carol Christensen                               58 Beach Ave                        P.O. Box 9484                   Warwick, RI 02889                                          gary12carol@gmail.com                                       Email and First Class Mail
Woodforest Presbyterian Church                                        Attn: Susan Maxwell                                   15330 Wallisville Rd                Houston, TX 77049                                                                          clerk@woodforestpc.org                                      Email and First Class Mail
Woodlake Umc                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Woodland Avenue United Methodist Church (189054)                      c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
Woodland Pleasant Valley Umc (189407)                                 c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
Woodland United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Woodland United Methodist Church                                      Attn: Tim Miller                                      1846 Mileground Rd                  Morgantown, WV 26505                                                                       woodlandumc@comcast.net                                     Email and First Class Mail
Woodland United Methodist Church                                      1100 W 15th St                                        Wichita, KS 67203                                                                                                                                                                          First Class Mail
Woodland United Methodist Church Of Rock Hill, Inc                    Attn: Gary Whitley                                    3311 Linda Ct                       Rock Hill, SC 29732                                                                        msleonhardt@umcsc.org                                       Email and First Class Mail
Woodland United Methodist Church Of Rock Hill, Inc                    Michael Leonhardt                                     804 N Cherry Rd                     Rock Hill, SC 29732                                                                        msleonhardt@umcsc.org                                       Email and First Class Mail
Woodlawn Faith Umc                                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Woodlawn Umc                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Woodlawn United Methodist Church                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Woodlawn United Methodist Church                                      Attn: Sherry Hersh                                    3829 Lake Rd                        Woodlawn, TN 37191                                                                         hersh.sherry@yahoo.com                                      Email and First Class Mail
Woodlawn Untied Methodist Church                                      Attn: Emily Freeman Penfield                          139 54th St N                       Birmingham, AL 35212                                                                       emily@woodlawnbham.com                                      Email and First Class Mail
Woodmar United Methodist Church                                       Attn: Deb Mangerson                                   7320 Northcote Ave                  Hammond, IN 46324                                                                          mangerson@woodmarumc.org                                    Email and First Class Mail
Woodmont                                                              c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Woodridge United Methodist Church                                     Attn: Kathleen Whiteman                               P.O. Box 92                         Woodridge, NY 12789                                                                        2whitemans@gmail.com                                        Email and First Class Mail
Woodridge United Methodist Church                                     Attn: Danita Ruth Anderson                            2700 75th St                        Woodridge, IL 60517‐2860                                                                   pastordanita@woodridgeumc.org                               Email and First Class Mail
Woods Chapel United Methodist Church                                  Attn: Sherri Swanson                                  4725 NE Lakewood Way                Lees Summit, MO 64064                                                                      sherris@woodschapelchurch.org                               Email and First Class Mail
Woods Memorial Presbyterian Church                                    Attn: Dir of Finance                                  611 Baltimore Annapolis Blvd        Severna Park, MD 21146                                                                     tlerario@woodschurch.org                                    Email and First Class Mail
Woods Oviatt Gilman LLP                                               Attn: Timothy Lyster, Esq                             1900 Bausch & Lomb Pl               Rochester, NY 14604                                                                                                                                    First Class Mail
Woodside United Methodist Church                                      Charles Frederic Kersey                               8681 Jaffa Crt E Dr, Ste34          Indianapolis, IN 46260                                                                     ekersey1@frontier.com                                       Email and First Class Mail
Woodside United Methodist Church                                      Attn: Jess Ray, Lay Leader                            619 Memorial Dr                     Beech Grove, IN 46107                                                                      jess@raymrkting.com                                         Email and First Class Mail
Woodstock First United Methodist Church                               Woodstock: First                                      201 W South St                      Woodstock, IL 60098                                                                        HLE763@GMAIL.COM                                            Email and First Class Mail
Woodstock Umc                                                         c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Woodsville United Methodist Church                                    Attn: Paula House                                     P.O. Box 282                        Woodsville, NH 03785                                                                       pjhousenh2@aol.com                                          Email and First Class Mail
Woodville United Methodist Church                                     Attn: Gordon Mccluskey, Treasurer & John H Gazzaway   200 N Nellius St                    Woodville, TX 75979                                                                        gpmdvm76@gmail.com                                          Email and First Class Mail
Woodway First United Methodist Church                                 c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Woodycrest United Methodist Church                                    Attn: Tana Smith Joseph                               P.O. Box 60                         Bronx, NY 10452                                                                            woodycrestumc1@yahoo.com                                    Email and First Class Mail
Woolf, Mcclane, Bright, Allen & Carpenter, PLLC                       Attn: M Aaron Spencer Esq                             900 S Gay St, Ste 900               Knoxville, TN 37902                                                                        aspencer@wmbac.com                                          Email and First Class Mail
Woolrich Community Umc (181960)                                       c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
Worcester United Methodist Church                                     Attn: Jackie Polchies                                 P.O. Box 125                        Worcester, VT 05682                                                                        233whill@gmail.com                                          Email and First Class Mail
Worcester United Methodist Church                                     Attn: Daniel Martin                                   111 Main St                         Worcester, NY 12197                                                                        pastordan76@yahoo.com                                       Email and First Class Mail
Worcester United Methodist Church                                     Attn: Jon Thompson                                    10651 St Hwy 7                      Richmondville, NY 12149                                                                    pastordan76@yahoo.com                                       Email and First Class Mail
Working Through, Inc                                                  4568 S Highland Dr, Ste 100                           Salt Lake City, UT 84117‐4234                                                                                                                                                              First Class Mail
Workplace Solutions                                                   2651 N Harwood St, Ste 300                            Dallas, TX 75201‐1560                                                                                                                                                                      First Class Mail
World Scout Bureau                                                    P O Box 91 Ch‐1211                                    Geneve 4 Plainpalais                Switzerland                                                                  Switzerland                                                               First Class Mail
World Scout Bureau, Inc                                               Rue Du Pre‐Jerome 5                                   P.O. Box 91                         4 Plainpalais                   1211 Geneva                    Switzerland   Switzerland                                                               First Class Mail
World Scout Foundation                                                1 Rue De La Navigation                                Geneva, Ch‐1201                     Switzerland                                                                  Switzerland                                                               First Class Mail
World Wide Products, Co                                               239 4th St                                            Pottsboro, TX 75076‐3222                                                                                                       scot_buckles@yahoo.com                                      Email and First Class Mail
World Wide Products, Co                                               239 4th St                                            Pottsboro, TX 75076‐3222                                                                                                       scout_buckles@yahoo.com                                     Email and First Class Mail
Worthington United Methodist Church                                   Attn: Diane Meadows                                   600 High St                         Worthington, OH 43085‐4116                                                                 diane@worthingtonumc.com                                    Email and First Class Mail
Wright & Schulte, LLC                                                 Richard W. Schulte                                    865 S. Dixie Dr                     Vandalia OH 45377                                                                          rschulte@yourlegalhelp.com                                  Email and First Class Mail
Wrightsboro United Methodist Church, Inc                              Attn: Pastor, Wrightsboro Umc                         3300 N Kerr Ave                     Wilmington, NC 28405                                                                       dhollowell@nccumc.org                                       Email and First Class Mail
Wrightsville Hope Umc (178962)                                        c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
Wrightsville United Methodist Church, Inc                             Attn: Carla Whitlow                                   4 Live Oak Dr                       P.O. Box 748                    Wrightsville Beach, NC 28480                               carla@wrightsvilleumc.org                                   Email and First Class Mail
Wrobel Markham, LLP                                                   Michael J. Levin, Esq.                                360 Lexington Ave, Suite 1502       New York City NY 10017                                                                     mlevin@wmlawny.com                                          Email and First Class Mail
Wvu Institute Of Technology                                           1 Waterfront Pl                                       Morgantown, WV 26501‐5978                                                                                                                                                                  First Class Mail
Wvumc                                                                 Attn: Christie Miller Berty                           6488 Rocky Ford Rd                  Charleston, WV 25312                                                                       baberagee@gmail.com                                         Email and First Class Mail
Ww Grainger, Inc                                                      Attn: Marcia Heck                                     401 S Wright Rd, W4W R47            Janesville, WI 53546                                                                       marcia.heck@grainger.com                                    Email and First Class Mail
Ww. Grainger, Inc                                                     Attn: Marcia Heck                                     401 S Wright Rd, W4W R47            Janesville, WI 53546                                                                       marcia.heck@grainger.com                                    Email and First Class Mail
Wyandotte United Methodist Church                                     c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Wyandotte United Methodist Church                                     7901 Oakland Ave                                      Kansas City, KS 66112                                                                                                                                                                      First Class Mail
Wyanet United Methodist Church                                        Attn: Curtis L Thompson                               112 W Main St                       Wyanet, IL 61379                                                                           curt6156@gmail.com                                          Email and First Class Mail
Wycliffe Presbyterian Church                                          1445 N Great Neck Rd                                  Virginia Beach, VA 23454‐1316                                                                                                  office@wycliffepresbyterian.org                             Email and First Class Mail
Wycliffe Presbyterian Church                                          1445 N Great Neck Rd                                  Virginia Beach, VA 23454‐1316                                                                                                  wnwahab@cox.net                                             Email and First Class Mail
Wycliffe Presbyterian Church                                          Attn: William R Wahab                                 3132 Lynnhaven Dr                   Virginia Beach, VA 23451                                                                   wrwahab@cox.net                                             Email and First Class Mail
Wycliffe Presbyterian Church                                          Attn: William R Wahab                                 3132 Lynnhaven Dr                   Virginia Beach, VA 23454                                                                   wrwahab@cox.net                                             Email and First Class Mail
Wycliffe Presbyterian Church (Tin 6010)                               1445 N Great Neck Rd                                  Virginia Beach, VA 23454                                                                                                       office@wycliffepresbyterian.org                             Email and First Class Mail
Wycliffe Presbyterian Church (Tin 6010)                               Attn: William Wahab                                   3132 Lynnhaven Dr                   Virginia Beach, VA 23451                                                                   wrwahab@cox.net                                             Email and First Class Mail
Wylie United Methodist Church                                         Attn: Victoria M Jones                                1401 Country Club Rd                Wylie, TX 75098                                                                            vickie.jones@wylieumc.org                                   Email and First Class Mail
Wyoming Park United Methodist Church                                  Attn: Joe Kohley                                      2244 Porter St Sw                   Wyoming, MI 49519                                                                          wyomingparkumc@gmail.com                                    Email and First Class Mail
Wyoming Umc (80581)                                                   c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
X1LAW, PA                                                             Patrick J. Tighe, Esquire                             721 US Highway One, Ste 101         North Palm Beach FL 33408                                                                  Pat@x1law.com                                               Email and First Class Mail
Xcel Energy                                                           P O Box 9477                                          Minneapolis, MN 55484‐9477                                                                                                                                                                 First Class Mail
Xerox                                                                 Xerox Corp                                            45 Glover Ave, Ste 700              Norwalk, CT 06850‐1238                                                                                                                                 First Class Mail
Xerox Corporation                                                     Attn: V O Adams                                       P.O. Box 660506                     Dallas, TX 75266‐9937                                                                      vanessa.adams@xerox.com                                     Email and First Class Mail
Xerox Corporation                                                     P O Box 802555                                        Chicago, IL 60680‐2555                                                                                                                                                                     First Class Mail
Yadkinville Umc                                                       c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Yale Carolinas, Inc Dba Wheeler Material Handling                     Attn: Stacey Woodfin                                  9839 S Tryon St                     Charlotte, NC 28273‐6505                                                                   swoodfin@wheelermh.com                                      Email and First Class Mail
Yale University                                                       246 Church St                                         New Haven, CT 06510‐1703                                                                                                                                                                   First Class Mail
Yale University                                                       c/o Student Accounts                                  P.O. Box 208288                     New Haven, CT 06520‐8288                                                                                                                               First Class Mail
Yale University                                                       fbo Brian Chang                                       P.O. Box 208288                     New Haven, CT 06520‐8288                                                                                                                               First Class Mail
Yale University                                                       fbo Christian Wolpert‐Gaztambide                      P.O. Box 208288                     New Haven, CT 06520‐8288                                                                                                                               First Class Mail
Yale University                                                       fbo John Brockmeier                                   P.O. Box 208288                     New Haven, CT 06520‐8288                                                                                                                               First Class Mail
Yale University                                                       fbo Nicholas Sulich                                   P.O. Box 208288                     New Haven, CT 06520‐8288                                                                                                                               First Class Mail
Yalesville United Methodist Church                                    Attn: Michele Bloom                                   8 New Pl St                         Yalesville, CT 06492                                                                       secretaryyumc@snet.net                                      Email and First Class Mail
Yarnell United Methodist Church (183970)                              c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
Yeagertown Umc (32106712)                                             c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
Yergey Daylor Allebach Scheffey Picardi                               Attn: Gregory W Philips                               1129 E High St                      P.O. Box 776                    Pottstown, PA 19464‐0776                                   gwphilips@ydasp.com                                         Email and First Class Mail
Yocia Area Council 748                                                Attn: Owen Mcculloch                                  505 Air Park Rd                     Tupelo, MS 38801                                                                           owen.mcculloch@scouting.org                                 Email and First Class Mail
Yocona Area Cncl 748                                                  505 Air Park Rd                                       Tupelo, MS 38801‐7021                                                                                                                                                                      First Class Mail
Yocona Area Cncl 748                                                  505 Air Park Rd                                       Tupelo, MS 38801‐7021                                                                                                                                                                      First Class Mail
Yorba Linda United Methodist Church                                   Attn: Rev Brian Long                                  19002 Yorba Linda Blvd              Yorba Linda, CA 92886                                                                      pastorbrian@yorbalindaumc.org                               Email and First Class Mail
York First United Methodist Church                                    c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
York First United Methodist Church                                    309 E 7th St                                          York, NE 68467                                                                                                                                                                             First Class Mail
York Grace (09620)                                                    c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
York Springs United Methodist Church (5682)                           c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
York United Methodist Church                                          Attn: Treasurer                                       6566 Norwalk Rd                     Medina, OH 44256                                                                           office@yorkumc.org                                          Email and First Class Mail
York‐Ogunquit United Methodist Church                                 Attn: Melissa Schott                                  P.O. Box 521                        York, ME 03909                                                                                                                                         First Class Mail
Yorkshire United Methodist Church (9720)                              c/o Bentz Law Firm                                    Attn: Leonard Spagnolo              680 Washington Rd, Ste 200      Pittsburgh, PA 15228                                       lspagnolo@bentzlaw.com                                      Email and First Class Mail
Yorktown United Methodist Church                                      2301 S Bdwy St                                        Yorktown, IN 47396                                                                                                             kate.muhlbaier@inumc.org                                    Email and First Class Mail
Yorktown United Methodist Church                                      Attn: Kathryn Ann Eames Muhlbaier                     604 Wintergreen Dr                  Yorktown, IN 47396                                                                         kate.muhlbaier@inumc.org                                    Email and First Class Mail
Yorktown United Methodist Church                                      Attn: Matthew Querns                                  2992 Manor St                       Yorktown Heights, NY 10598                                                                 matthew.querns@nyac‐umc.com                                 Email and First Class Mail
Yorktown United Methodist Church                                      Attn: Marie Regan‐ Treasurer                          2300 Crompond Rd                    Yorktown Heights, NY 10598                                                                 yorktownumc@gmail.com                                       Email and First Class Mail
Yorkville United Methodist Church                                     Attn: Susan I Leih                                    17645 Old Yorkville Rd              Union Grove, WI 53182‐9556                                                                 Pastor@yumc.org                                             Email and First Class Mail
Yospeh Rappaport Law LLC                                              Andrew Yuspeh                                         5001 Mayfield Rd., Ste 210          Lyndhurst OH 44124                                                                         andrew@getrlaw.com                                          Email and First Class Mail
Yospeh Rappaport Law LLC                                              Andrew Yuspeh                                         5001 Mayfield Rd., Ste 210          Lyndhurst OH 44124                                                                         andrew@getyrlaw.com                                         Email and First Class Mail
Yospeh Rappaport Law LLC                                              Andrew Yuspeh                                         5001 Mayfield Rd., Ste 210          Lyndhurst OH 44124                                                                         jason@getrlaw.com                                           Email and First Class Mail
Yospeh Rappaport Law LLC                                              Andrew Yuspeh                                         5001 Mayfield Rd., Ste 210          Cleveland OH 44118                                                                         jason@getyrlaw.com                                          Email and First Class Mail
Young Conaway Stargatt & Taylor                                       Attn: James L Patton, Jr                              1000 N King St                      Wilmington, DE 19801‐3335                                                                                                                              First Class Mail
Young Memorial Umc ‐ Thomson                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Youth Of Nc, Inc                                                      1402 Westridge Rd                                     Greensboro, NC 27410‐2913                                                                                                                                                                  First Class Mail
Yrc                                                                   P O Box 730375                                        Dallas, TX 75373‐0375                                                                                                                                                                      First Class Mail
Yucca Cncl 573                                                        P O Box 971056                                        El Paso, TX 79997‐1056                                                                                                                                                                     First Class Mail
Yucca Valley United Methodist Church                                  Attn: Pastor Akanesi Tupou                            57273 Omaga Tr                      Yuca Valley, CA 92284                                                                      mrsren3@gmail.com                                           Email and First Class Mail
Yulee United Methodist Church                                         c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Zachary United Methodist Church                                       Attn: Secretary, Zachary Umc                          4205 Church St                      Zachary, LA 70791                                                                          zumc1@eatel.net                                             Email and First Class Mail
Zaman & Trippiedi                                                     Michael Trippiedi, Esq                                6620 S. Tenaya Way, Ste. 100        Las Vegas NV 89113                                                                         mike@ztlawgroup.com                                         Email and First Class Mail
Zanesville United Methodist Church                                    Attn: Bonnie Blaising                                 11811 N Wayne St                    Zanesville, IN 46799                                                                       zumtreasurer@yahoo.com                                      Email and First Class Mail
Zapata United Methodist Church                                        Attn: Patricia Oetinger                               258 Boles Aero Dr                   Zapata, TX 78076                                                                           poety_52@yahoo.com                                          Email and First Class Mail
Zapata United Methodist Church                                        Attn: Patricia Oetinger                               1509 2nd St                         Zapata, TX 78076                                                                           poety_52@yahoo.com                                          Email and First Class Mail
Zebulon United Methodist Church                                       Attn: James Matias, Trustee                           Zebulon United Methodist Church     121 W Gannon Ave                Zebulon, NC 27597‐2623                                     Jim.matias@yahoo.com                                        Email and First Class Mail
Zebulon United Methodist Church                                       Attn: J Michael Weeks                                 P.O. Box 1097                       Zebulon, NC 27597                                                                          mweeks@jmweekslaw.com                                       Email and First Class Mail
Zebulon United Methodist Church                                       121 W Gannon Ave                                      Zebulon, NC 27597                                                                                                                                                                          First Class Mail
Zellers Cleaners                                                      401 S 2nd St                                          Raton, NM 87740‐4036                                                                                                                                                                       First Class Mail
Zellwood United Methodist                                             c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Zephyr United Methodist ‐ Zephyr                                      c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Zia Natural Gas Company                                               Attn: Marit Coburn                                    P.O. Box 888                        Ruidoso Downs, NM 88346                                                                    mcoburn@zngc.com                                            Email and First Class Mail
Zia Natural Gas Company                                               Attn: Marit Coburn                                    P.O. Box 888                        Ruidoso Sowns, NM 88346                                                                    mcoburn@zngc.com                                            Email and First Class Mail
Zia Natural Gas Company                                               707 Short Dr                                          Ruidoso Downs, NM 88346                                                                                                                                                                    First Class Mail
Zion ‐ Ocala                                                          c/o Bradley Arant Boult Cummings LLP                  Attn: Edwin G Rice                  100 N Tampa St, Ste 2200        Tampa, FL 33602                                            erice@bradley.com                                           Email and First Class Mail
Zion Episcopal Church                                                 243‐01 Northern Blvd                                  Douglaston, NY 11363                                                                                                           rev.lindsay.lunnum@gmail.com                                Email and First Class Mail
Zion Episcopal Church                                                 326 Notch Hill Rd                                     North Branford, CT 06471                                                                                                       zion_office@att.net                                         Email and First Class Mail
Zion Episcopal Church                                                 10 Park Pl                                            Avon, NY 14414                                                                                                                 zionchurchavon@aol.com                                      Email and First Class Mail
Zion Episcopal Church                                                 120 E Main St                                         Palmyra, NY 14522                                                                                                              zionpalmyraoffice@gmail.com                                 Email and First Class Mail
Zion Episcopal Church (Manchester)                                    c/o the Tamposi Law Group, Pc                         Attn: Peter N Tamposi               159 Main St                     Nashua, NH 03060                                           peter@thetamposilawgroup.com                                Email and First Class Mail
Zion Episcopal Church Wappingers Falls                                12 Satterlee Pl                                       Wappigners Falls, NY 12590                                                                                                     zionwfalls@gmail.com                                        Email and First Class Mail
Zion Episcopal Church, Charles Town, Wv                               221 E Washington St                                   Charles Town, WV 25414                                                                                                         frdean@zionepiscopal.net                                    Email and First Class Mail
Zion Episcopal Church, Greene, New York                               P O Box 3520                                          Syracuse, NY 13220‐3520                                                                                                        marthalberry@gmail.com                                      Email and First Class Mail
Zion Episcopal Church, Windsor, New York                              P O Box 3520                                          Syracuse, NY 13220‐3520                                                                                                        marthalberry@gmail.com                                      Email and First Class Mail
Zion Evangelical Lutheran                                             Attn: Charles Jeffery Boettcher                       1000 Washington Ave                 Cloquet, MN 55720                                                                          zlutheranchurch@msn.com                                     Email and First Class Mail
Zion Evangelical Lutheran Church                                      Attn: Andrew Hathaway Borden                          41 Whitmarsh Ave                    Worcester, MA 01606                                                                        bethelauburn@verizon.net                                    Email and First Class Mail
Zion Evangelical Lutheran Church                                      P O Box 81                                            Zionhill, PA 18981‐0081                                                                                                        keberle@grimlaw.com                                         Email and First Class Mail
Zion Evangelical Lutheran Church                                      Attn: Leah K Wintemute                                P.O. Box 41                         18 Miller Ave                   Oldwick, NJ 08858                                          parishadministrator@zionoldwick.com                         Email and First Class Mail
                                                    Case 20-10343-LSS                              Doc 2541                                 Filed 04/07/21                                   Page 87 of 87

Zion Evangelical Lutheran Church                            Attn: David Thomas Drysdale II         1911 Zion Church Rd                  Hickory, NC 28602                                          pastor@zionhickory.org              Email and First Class Mail
Zion Evangelical Lutheran Church                            Attn: Leah K Wintemute, Esq            13 Woodbrook Rd                      Hampton, NJ 08827                                          reedev1@comcast.net                 Email and First Class Mail
Zion Evangelical Lutheran Church                            Attn: Pastor Robert Hass               235 Pond Hill Rd                     Wallingford, CT 06492                                      zion‐aa@sbcglobal.net               Email and First Class Mail
Zion Korean Umc                                             35 Kilvert St                          Warwick, RI 02886                                                                               koyohan3@hotmail.com                Email and First Class Mail
Zion Lutheran Church                                        Attn: Patricia R Hagensen              824 NE 4th Ave                       Camas, WA 98607                                            info@zionluthcamas.org              Email and First Class Mail
Zion Lutheran Church                                        Attn: Rev Dr Kurt Ziemann              508 Mentor Ave                       Painesville, OH 44077                                      office@zelc.com                     Email and First Class Mail
Zion Lutheran Church                                        Attn: Mindy Roll                       3606 Beauchamp                       Houston, TX 77009                                          pastor@zlchouston.org               Email and First Class Mail
Zion Lutheran Church                                        Attn: Matthew Duerr                    105 S Ham Ln                         Lodi, CA 95242                                             pastormatt@zlclodi.org              Email and First Class Mail
Zion Lutheran Church                                        Attn: Rochelle A Funderburg            306 W Church St                      Champaign, IL 61820                                        rfunderburg@meyercapel.com          Email and First Class Mail
Zion Lutheran Church                                        c/o Meyer Capel, Pc                    Attn: Rochelle Funderburg            306 W Church St              Champaign, IL 61820           rfunderburg@meyercapel.com          Email and First Class Mail
Zion Lutheran Church                                        Attn: Reed Rasmussen                   415 S Main St                        Aberdeen, SD 57401                                         rrasmussen@sbslaw.net               Email and First Class Mail
Zion Lutheran Church                                        Attn: Marion Decker                    120 E Pleasant Ave                   Maywood, NY 07021                                          xeniad@oponline.net                 Email and First Class Mail
Zion Lutheran Church And School                             Attn: Thomas Pranschke                 155 2nd Ave                          Westwood, NJ 07675                                         office@zionwestwoodnj.org           Email and First Class Mail
Zion Lutheran Church And Scool                              155 2nd Ave                            Westwood, NJ 07675                                                                              office@zionwestwoodnj.org           Email and First Class Mail
Zion Lutheran Church Kent Wa                                Attn: Pastor Barry Fitts               25105 132nd Ave Se                   Kent, WA 98042                                             pastor@zionkent.org                 Email and First Class Mail
Zion Lutheran Church Kent Wa                                Attn: Pastor Barry Fritts              25105 132nd Ave Se                   Kent, WA 98042                                             Pastor@zionkent.org                 Email and First Class Mail
Zion Lutheran Church Of Harwood                             Attn: Patrick J Sinner                 3429 Interstate Blvd S               P.O. Box 9231                Fargo, ND 58106‐9231          patrick@kaler‐doeling.com           Email and First Class Mail
Zion Lutheran Church Of Harwood                             2933 171st Ave Se                      Harwood, ND 58042                                                                                                                   First Class Mail
Zion Lutheran Church, Long Valley, NJ                       11 Schooley's Mountain Rd              Long Valley, NJ 07853‐3198                                                                      zionlongvalley@gmail.com            Email and First Class Mail
Zion Lutheran Curch                                         Attn: Catherine Hales                  299 Garden St                        Harbor Beach, MI 48441                                     secretary@zionlcs.com               Email and First Class Mail
Zion Mishicot United Methodist Church                       Attn: Lynn Tricker                     3601 Tannery Rd                      Two Rivers, WI 54241                                       trickerr73@gmail.com                Email and First Class Mail
Zion Stone Umc (03625)                                      c/o Bentz Law Firm                     Attn: Leonard Spagnolo               680 Washington Rd, Ste 200   Pittsburgh, PA 15228          lspagnolo@bentzlaw.com              Email and First Class Mail
Zion Umc                                                    c/o Bradley Arant Boult Cummings LLP   Attn: Edwin G Rice                   100 N Tampa St, Ste 2200     Tampa, FL 33602               erice@bradley.com                   Email and First Class Mail
Zion Umc ‐ Egg Harbor Township                              c/o Bradley Arant Boult Cummings LLP   Attn: Edwin G Rice                   100 N Tampa St, Ste 2200     Tampa, FL 33602               erice@bradley.com                   Email and First Class Mail
Zion Umc (32109690)                                         c/o Bentz Law Firm                     Attn: Leonard Spagnolo               680 Washington Rd, Ste 200   Pittsburgh, PA 15228          lspagnolo@bentzlaw.com              Email and First Class Mail
Zion United Methodist Church                                Attn: Pastor Hyeok Won Kwon            2106 N Peach Ave                     Marshfield, WI 54449                                       1Zionumc@gmail.com                  Email and First Class Mail
Zion United Methodist Church                                Attn: Barry Blakley                    8700 Courthouse Rd                   Spotsylvania, VA 22553                                     barryblakley@vaumc.org              Email and First Class Mail
Zion United Methodist Church                                Attn: Mike Harmon                      4736 County Rd 86                    Findlay, OH 45840                                          mharmon@ridgeassociates.com         Email and First Class Mail
Zion United Methodist Church (189852)                       c/o Bentz Law Firm                     Attn: Leonard Spagnolo               680 Washington Rd, Ste 200   Pittsburgh, PA 15228          lspagnolo@bentzlaw.com              Email and First Class Mail
Zion United Methodist Church Of Anderson, Inc               Attn: Beverly Crowe Tipton             5708 Hwy 187 N                       Anderson, SC 29625                                         bcrowetipton@gmail.com              Email and First Class Mail
Zion United Methodist Church Of Anderson, Inc               Attn: Wayne Coats                      402 Meadow Park Dr                   Anderson, SC 29625                                         bcrowetipton@gmail.com              Email and First Class Mail
Zion United Methodist Church Of Iona                        Attn: Beth Trone, Pastor               1920 S 5th Ave                       Lebanon, PA 17042                                          jschlegel51754@gmail.com            Email and First Class Mail
Zion United Methodist Church Of Shipley                     Attn: Chris Conklin                    2714‐16 Old Washington Rd            Westminster, MD 21157                                      zionumchurch@verizon.net            Email and First Class Mail
Zions Hill United Methodist Church                          Attn: Holly Beth Gorenbergh            38 Erdmann Lane                      Wilton, CT 06897                                           hgorenbergh@hotmail.com             Email and First Class Mail
Zions Hill United Methodist Church                          Attn: Holly Beth Gorenbergh            Zions Hill United Methodist Church   470 Danbury Rd               Wilton, CT 06897              zhmethodist@snet.net                Email and First Class Mail
Zions Hill United Methodist Church                          Attn: Holly Beth Gorenbergh            470 Danbury Rd                       Wilton, CT 06897                                           zhmethodist@snet.net                Email and First Class Mail
Zionsville Christian Church                                 Attn: Senior Minister                  120 N 9th St                         Zionsville, IN 46077                                       rev.tyler@zionsvillechristian.org   Email and First Class Mail
Ziprecruitter                                               604 Arizona Ave                        Santa Monica, CA 90401‐1610                                                                                                         First Class Mail
Zoar Umc                                                    c/o Bradley Arant Boult Cummings LLP   Attn: Edwin G Rice                   100 N Tampa St, Ste 2200     Tampa, FL 33602               erice@bradley.com                   Email and First Class Mail
Zoar Umc 3895 Zoar Church Rd Snellville, Ga 30039           c/o Bradley Arant Boult Cummings LLP   Attn: Edwin G Rice                   100 N Tampa St, Ste 2200     Tampa, FL 33602               erice@bradley.com                   Email and First Class Mail
Zoar United Methodist Church Of Greer                       Attn: Alton Free                       327 Laura Faye Ln                    Lyman, SC 29365                                            altonfree@charter.net               Email and First Class Mail
Zuckerman Spaeder LLP                                       Andrew N. Goldfarb                     1800 M Street NW, Ste 1000           Washington DC 20036                                        AISForms@zuckerman.com              Email and First Class Mail
Zuma & Sons Distributor Corp                                10800 NW 100th St, Unit 1              Medley, FL 33178‐2520                                                                                                               First Class Mail
Zups Food Market                                            303 E Sheridan St                      Ely, MN 55731‐1453                                                                                                                  First Class Mail
Zuri Group, Inc                                             328 NW Bond St Upper Fl                Bend, OR 97701                                                                                                                      First Class Mail
Zuri Group, LLC                                             Attn: John Murphy                      328 NW Bond St                       Bend, OR 97703‐3306                                                                            First Class Mail
Zurich American Insurance                                   P O Box 68549                          Schaumburg, IL 60196                                                                            wendy.messner@igor.com              Email and First Class Mail
Zurich American Insurance                                   c/o Rms (An Igor Co)                   Attn: Wendy Messner                  P.O. Box 19253               Minneapolis, MN 55419                                             First Class Mail
David Lebowitz at KLLF                                      KLLF: 10 E. 40th Street, Ste. 3307     New York NY 10016                                                                               dlebowitz@kllflaw.com               Email and First Class Mail
